
  Oct. 1, 2020
  
    
      
      
      Title 50
      Wildlife and Fisheries
      Part 660 to End
      Revised as of October 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of October 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
      
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 50:
        
          Chapter VI—Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        1129
        Alphabetical List of Agencies Appearing in the CFR
        1149
        List of CFR Sections Affected
        1159
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 50 CFR 660.1 refers to title 50, part 660, section 1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, October 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          October 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 50—Wildlife and Fisheries is composed of thirteen volumes. The parts in these volumes are arranged in the following order: Parts 1-16; part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to (h)), part 17 (17.99(i) to end of part 17), parts 18-199, parts 200-227, parts 228-599, parts 600-659, and part 660 to end. The first nine volumes consist of parts 1-16, part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to 17.99(h)), part 17 (17.99(i) to end of part 17), and parts 18-199 and contain the current regulations issued under chapter I—United States Fish and Wildlife Service, Department of the Interior. The tenth volume (parts 200-227) contains the current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce. The eleventh volume (parts 228-599) contains the remaining current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce; and the current regulations issued under chapter III—International Fishing and Related Activities; chapter IV—Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee regulations; and chapter V—Marine Mammal Commission. The twelfth and thirteenth volumes (parts 600-659 and part 660 to end) contain the current regulations issued under chapter VI—Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce. The contents of these volumes represent all current regulations codified under this title of the CFR as of October 1, 2020.
      Alphabetical listings of endangered and threatened wildlife and plants appear in §§ 17.11 and 17.12.
      The OMB control numbers for the National Oceanic and Atmospheric Administration appear in 15 CFR 902.1.
      For this volume, Gabrielle E. Burns was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    50 CFR Ch. VI (10-1-20 Edition)
    Fishery Conservation and Management
    
      
        
        Title 50—Wildlife and Fisheries
        (This book contains part 660 to end)
      
      
        Part
        
          
            chapter vi—Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Continued)
          660
        
      
    
    
      
        
          
          CHAPTER VI—FISHERY CONSERVATION AND MANAGEMENT, NATIONAL OCEANIC AND ATMOSPHERIC ADMINISTRATION, DEPARTMENT OF COMMERCE (CONTINUED)
        
        
          Editorial Note:
          Nomenclature changes to chapter VI appear at 69 FR 53361, 53362, Sept. 1, 2004.
        
        Part
        Page
        
          660
          Fisheries off West Coast States
          5
          665
          Fisheries in the Western Pacific
          402
          679
          Fisheries of the Exclusive Economic Zone off Alaska
          504
          680
          Shellfish fisheries of the Exclusive Economic Zone off Alaska
          995
          697
          Atlantic coastal fisheries cooperative management
          1077
          698-699
          [Reserved]
        
      
      
        
        Pt. 660
        PART 660—FISHERIES OFF WEST COAST STATES
        
          
            Subpart A—General
            Sec.
            660.1
            Purpose and scope.
            660.2
            Relation to other laws.
            660.3
            Reporting and recordkeeping.
            660.4
            Usual and accustomed fishing areas for Pacific Coast treaty Indian tribes.
          
          
            Subpart B—All West Coast EEZ Fisheries
            660.5
            Shared Ecosystem Component Species.
            660.6
            Prohibitions.
          
          
            Subpart C—West Coast Groundfish Fisheries
            660.10
            Purpose and scope.
            660.11
            General definitions.
            660.12
            General groundfish prohibitions.
            660.13
            Recordkeeping and reporting.
            660.14
            Vessel Monitoring System (VMS) requirements.
            660.15
            Equipment requirements.
            660.16
            Groundfish observer program.
            660.17
            Catch monitor program.
            660.18
            Observer and catch monitor provider permits and endorsements.
            660.19
            Appeals process for catch monitors, observers, and provider permits.
            660.20
            Vessel and gear identification.
            660.21
            Seabird Avoidance Program.
            660.24
            Limited entry and open access fisheries
            660.25
            Permits.
            660.30
            Compensation with fish for collecting resource information—EFPs.
            660.40
            Overfished species rebuilding plans.
            660.50
            Pacific coast treaty Indian fisheries.
            660.55
            Allocations.
            660.60
            Specifications and management measures.
            660.65
            Groundfish harvest specifications.
            660.70
            Groundfish conservation areas.
            660.71
            L ofatitude/longitude coordinates defining the 10-fm (18-m) through 40-fm (73-m) depth contours.
            660.72
            Latitude/longitude coordinates defining the 50 fm (91 m) through 75 fm (137 m) depth contours.
            660.73
            Latitude/longitude coordinates defining the 100 fm (183 m) through 150 fm (274 m) depth contours.
            660.74
            Latitude/longitude coordinates defining the 180 fm (329 m) through 250 fm (457 m) depth contours.
            660.75
            Essential Fish Habitat (EFH).
            660.76
            Coastwide EFHCAs.
            660.77
            EFHCAs off the Coast of Washington.
            660.78
            EFHCAs off the Coast of Oregon.
            660.79
            EFHCAs off the Coast of California.
            Table 1a to Part 660, Subpart C—2019, Specifications of OFL, ABC, ACL, ACT and Fishery HG
            Table 1b to Part 660, Subpart C—2019, Allocations by Species or Species Group
            Table 1c to Part 660, Subpart C—Sablefish North of 36° N lat. Allocations, 2019
            Table 1d to Part 660, Subpart C—Whiting and non-whiting initial issuance allocation percentage for IFQ decided through the harvest specifications, 2011
            Table 2a to Part 660, Subpart C—2020, and Beyond, Specification of OFL, ABC, ACL, ACT and Fishery Harvest Guidelines
            Table 2b to Part 660, Subpart C—2020, and Beyond, Allocations by Species or Species Group
            Table 2c to Part 660, Subpart C—Sablefish North of 36° N lat. Allocations, 2020 and Beyond
            Table 3 to Part 660, Subpart C—Vessel Capacity Ratings for West Coast Groundfish Limited Entry Permits
          
          
            Subpart D—West Coast Groundfish—Limited Entry Trawl Fisheries
            660.100
            Purpose and scope.
            660.111
            Trawl fishery—definitions.
            660.112
            Trawl fishery—prohibitions.
            660.113
            Trawl fishery—recordkeeping and reporting.
            660.114
            Trawl fishery—economic data collection program.
            660.115
            Trawl fishery—cost recovery program.
            660.120
            Trawl fishery—crossover provisions.
            660.130
            Trawl fishery—management measures.
            660.131
            Pacific whiting fishery management measures.
            660.140
            Shorebased IFQ Program.
            660.150
            Mothership (MS) Coop Program.
            660.160
            Catcher/processor (C/P) Coop Program.
            Table 1 (North) to Part 660, Subpart D—Limited Entry Trawl Rockfish Conservation Areas and Landing Allowances for non-IFQ Species and Pacific Whiting North of 40°10′ N Lat.
            Table 1 (South) to Part 660, Subpart D—Limited Entry Trawl Rockfish Conservation Areas and Landing Allowances for non-IFQ Species and Pacific Whiting South of 40°10′ N Lat.
            Figure 1 to Part 660, Subpart D—Diagram of Selective Flatfish Trawl
          
          
            Subpart E—West Coast Groundfish—Limited Entry Fixed Gear Fisheries
            660.210
            Purpose and scope.
            660.211
            Fixed gear fishery—definitions.
            660.212
            Fixed gear fishery—prohibitions.
            660.213
            Fixed gear fishery—recordkeeping and reporting.
            660.216
            Fixed gear fishery—observer requirements.
            
            660.219
            Fixed gear identification and marking.
            660.220
            Fixed gear fishery—crossover provisions.
            660.230
            Fixed gear fishery—management measures.
            660.231
            Limited entry fixed gear sablefish primary fishery.
            660.232
            Limited entry daily trip limit (DTL) fishery for sablefish.
            Table 2 (North) to Part 660, Subpart E—Non-Trawl Rockfish Conservation Areas and Trip Limits for Limited Entry Fixed Gear North of 40°10′ N. Lat.
            Table 2 (South) to Part 660, Subpart E—Non-Trawl Rockfish Conservation Areas and Trip Limits for Limited Entry Fixed Gear South of 40°10′ N. Lat.
          
          
            Subpart F—West Coast Groundfish—Open Access Fisheries
            660.310
            Purpose and scope.
            660.311
            Open access fishery—definitions.
            660.312
            Open access fishery—prohibitions.
            660.313
            Open access fishery—recordkeeping and reporting.
            660.316
            Open access fishery—observer requirements.
            660.319
            Open access fishery gear identification and marking.
            660.320
            Open access fishery—crossover provisions.
            660.330
            Open access fishery—management measures.
            660.332
            Open access daily trip limit (DTL) fishery for sablefish.
            660.333
            Open access non-groundfish trawl fishery—management measures.
            Table 3 (North) to Part 660, Subpart F—Non-Trawl Rockfish Conservation Areas and Trip Limits for Open Access Gears North of 40°10′ N. Lat.
            Table 3 (South) to Part 660, Subpart F—Non-Trawl Rockfish Conservation Areas and Trip Limits for Open Access Gears South of 40°10′ N. Lat.
          
          
            Subpart G—West Coast Groundfish—Recreational Fisheries
            660.350
            Purpose and scope.
            660.351
            Recreational fishery—definitions.
            660.352
            Recreational fishery—prohibitions.
            660.353
            Recreational fishery—recordkeeping and reporting.
            660.360
            Recreational fishery—management measures.
          
          
            Subpart H—West Coast Salmon Fisheries
            660.401
            Purpose and scope.
            660.402
            Definitions.
            660.403
            Relation to other laws.
            660.404
            Recordkeeping and reporting.
            660.405
            Prohibitions.
            660.406
            Exempted fishing.
            660.407
            Treaty Indian fishing.
            660.408
            Annual actions.
            660.409
            Inseason actions.
            660.410
            Conservation objectives, ACLs, and de minimis control rules.
            660.411
            Notification and publication procedures.
            660.412
            EFH identifications and descriptions for Pacific salmon.
            Table 1 to Subpart H of Part 660—Pacific Salmon EFH Identified by USGS Hydrologic Unit Code (HUC)
          
          
            Subpart I—Coastal Pelagics Fisheries
            660.501
            Purpose and scope.
            660.502
            Definitions.
            660.503
            Management subareas.
            660.504
            Vessel identification.
            660.505
            Prohibitions.
            660.506
            Gear restrictions.
            660.507
            Closed areas to reduction fishing.
            660.508
            Annual specifications.
            660.509
            Accountability measures (season closures).
            660.510
            Fishing seasons.
            660.511
            Catch restrictions.
            660.512
            Limited entry fishery.
            660.513
            Permit conditions.
            660.514
            Transferability.
            660.515
            Renewal of limited entry permits.
            660.516
            Exempted fishing.
            660.517
            Framework for revising regulations.
            660.518
            Pacific Coast Treaty Indian Rights.
            660.519
            Scientific observers.
            660.520
            Reporting requirements.
            Figure 1 to Subpart I of Part 660—Existing California Area Closures
          
          
            Subpart J—West Coast Groundfish Electronic Monitoring Program
            660.600
            Applicability.
            660.601
            Definitions.
            660.602
            Prohibitions.
            660.603
            Electronic monitoring provider permits and responsibilities.
            660.604
            Vessel and first receiver responsibilities.
          
          
            Subpart K—Highly Migratory Fisheries
            660.701
            Purpose and scope.
            660.702
            Definitions.
            660.703
            Management area.
            660.704
            Vessel identification.
            660.705
            Prohibitions.
            660.706
            Pacific Coast Treaty Indian rights.
            660.707
            Permits.
            660.708
            Reporting and recordkeeping.
            660.709
            Annual specifications.
            660.710
            Closure of directed fishery.
            660.711
            General catch restrictions.
            660.712
            Longline fishery.
            660.713
            Drift gillnet fishery.
            
            660.714
            Purse seine fishery. [Reserved]
            660.715
            Harpoon fishery. [Reserved]
            660.716
            Surface hook-and-line fishery. [Reserved]
            660.717
            Framework for revising regulations.
            660.718
            Exempted fishing.
            660.719
            Scientific observers.
            660.720
            Interim protection for sea turtles.
            660.721
            Recreational fishing bag limits and filleting requirements.
          
        
        
          Authority:
          16 U.S.C. 1801 et seq., 16 U.S.C. 773 et seq., and 16 U.S.C. 7001 et seq.
          
        
        
          Source:
          61 FR 34572, July 2, 1996, unless otherwise noted.
        
        
          Editorial Note:
          Nomenclature changes to part 660 appear at 67 FR 65906, Oct. 29, 2002.
        
        
          Subpart A—General
          
            § 660.1
            Purpose and scope.
            (a) The regulations in this part govern fishing activity by vessels of the United States that fish or support fishing inside the outer boundary of the EEZ off the states of Washington, Oregon, and California.
            (b) General regulations governing fishing by all vessels of the United States and by fishing vessels other than vessels of the United States are contained in part 600 of this chapter.
            (c) Regulations governing the harvest, possession, landing, purchase, and sale of shark fins are found at part 600, subpart N, of this chapter.
            [61 FR 34572, July 2, 1996, as amended at 67 FR 6201, Feb. 11, 2002; 69 FR 53362, Sept. 1, 2004; 71 FR 17989, Apr. 10, 2006; 81 FR 19057, Apr. 4, 2016]
          
          
            § 660.2
            Relation to other laws.
            (a) NMFS recognizes that any state law pertaining to vessels registered under the laws of that state while operating in the fisheries regulated under this part, and that is consistent with this part and the FMPs implemented by this part, shall continue in effect with respect to fishing activities regulated under this part.
            (b) Fishing activities addressed by this Part may also be subject to regulation under 15 CFR part 922, subpart G, if conducted in the Channel Islands National Marine Sanctuary.
            (c) Fishing activities on the high seas are governed by regulations of the High Seas Fishing Compliance Act set forth in 50 CFR part 300, subparts A and R.
            [72 FR 29235, May 24, 2007, as amended at 80 FR 62501, Oct. 16, 2015; 81 FR 51138, Aug. 3, 2016]
          
          
            § 660.3
            Reporting and recordkeeping.
            Any person who is required to do so by applicable state law or regulation must make and/or file all reports of management unit species landings containing all data and in the exact manner required by applicable state law or regulation.
            [71 FR 17989, Apr. 10, 2006]
          
          
            § 660.4
            Usual and accustomed fishing areas for Pacific Coast treaty Indian tribes.
            (a) The Pacific Coast treaty Indian tribes' usual and accustomed (U&A) fishing areas within the EEZ are set out below in paragraphs (a)(1) through (a)(4) of this section. Boundaries of a tribe's fishing area may be revised as ordered by a Federal court.
            (1) Makah. The area north of 48°02.25′ N. lat. (Norwegian Memorial) and east of 125°44′ W. long.
            (2) Quileute. The area commencing at Cape Alava, located at 48°10′00″ N lat., 124°43′56.9″ W long.; then proceeding west approximately forty nautical miles at that latitude to a northwestern point located at 48°10′00″ N lat., 125°44′00″ W long.; then proceeding in a southeasterly direction mirroring the coastline at a distance no farther than forty nautical miles from the mainland Pacific coast shoreline at any line of latitude, to a southwestern point at 47°31′42″ N lat., 125°20′26″ W long.; then proceeding east along that line of latitude to the Pacific coast shoreline at 47°31′42″ N lat., 124°21′9.0″ W long.
            (3) Hoh. The area between 47°54.30′ N. lat. (Quillayute River) and 47°21.00′ N. lat. (Quinault River) and east of 125°44.00′ W. long.
            (4) Quinault. The area commencing at the Pacific coast shoreline near Destruction Island, located at 47°40′06″ N lat., 124°23′51.362″ W long.; then proceeding west approximately thirty nautical miles at that latitude to a northwestern point located at 47°40′06″ N lat., 125°08′30″ W long.; then proceeding in a southeasterly direction mirroring the coastline no farther than thirty nautical miles from the mainland Pacific coast shoreline at any line of latitude, to a southwestern point at 46°53′18″ N lat., 124°53′53″ W long.; then proceeding east along that line of latitude to the Pacific coast shoreline at 46°53′18″ N lat., 124°7′36.6″ W long.
            (b) [Reserved]
            [81 FR 36807, June 8, 2016, as amended at 83 FR 53828, Oct. 25, 2018]
          
        
        
          Subpart B—All West Coast EEZ Fisheries
          
            Source:
            81 FR 19057, Apr. 4, 2016, unless otherwise noted.
          
          
            § 660.5
            Shared Ecosystem Component Species.
            (a) General. The FMPs implemented in this part 660 each contain ecosystem component species specific to each FMP, as well as a group of ecosystem component species shared between all of the FMPs. Ecosystem component species shared between all of the Pacific Fishery Management Council's FMPs, and known collectively as “Shared EC Species,” are:
            (1) Round herring (Etrumeus teres) and thread herring (Ophisthonema libertate and O. medirastre).
            (2) Mesopelagic fishes of the families Myctophidae, Bathylagidae, Paralepididae, and Gonostomatidae.
            (3) Pacific sand lance (Ammodytes hexapterus).
            (4) Pacific saury (Cololabis saira).
            (5) Silversides (family Atherinopsidae).
            (6) Smelts of the family Osmeridae.
            (7) Pelagic squids (families: Cranchiidae, Gonatidae, Histioteuthidae, Octopoteuthidae, Ommastrephidae except Humboldt squid [Dosidicus gigas,] Onychoteuthidae, and Thysanoteuthidae).
            (b) Directed commercial fishing for Shared EC Species. For the purposes of this section, “directed commercial fishing” means that a fishing vessel lands Shared EC Species without landing any species other than Shared EC Species, or lands Shared EC Species with other species and in amounts more than:
            (1) 10 mt combined weight of all Shared EC Species from any fishing trip; or
            (2) 30 mt combined weight of all Shared EC Species in any calendar year.
          
          
            § 660.6
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter, and the other prohibitions specified in this part, it is unlawful for any person to:
            (a) Directed commercial fishing. Engage in directed commercial fishing for Shared EC Species from a vessel engaged in commercial fishing within the EEZ off Washington, Oregon, or California. This prohibition does not apply to:
            (1) Fishing authorized by the Hoh, Makah, or Quileute Indian Tribes, or by the Quinault Indian Nation, or
            (2) Fishing trips conducted entirely within state marine waters.
            (b) At-sea processing. At-sea processing of Shared EC Species is prohibited within the EEZ, except while processing groundfish in accordance with subpart D of this part.
          
        
        
          Subpart C—West Coast Groundfish Fisheries
          
            Source:
            75 FR 60897, Oct. 1, 2010, unless otherwise noted.
          
          
            § 660.10
            Purpose and scope.
            (a) Subparts C through G of this part implement the Pacific Coast Groundfish Fishery Management Plan (PCGFMP) developed by the Pacific Fishery Management Council. Subparts C through G govern fishing vessels of the U.S. in the EEZ off the coasts of Washington, Oregon, and California. All weights are in round weight or round-weight equivalents, unless specified otherwise.
            (b) Any person fishing subject to subparts C through G of this part is bound by the international boundaries described in this section, notwithstanding any dispute or negotiation between the U.S. and any neighboring country regarding their respective jurisdictions, until such time as new boundaries are established or recognized by the U.S.
          
          
            
            § 660.11
            General definitions.
            These definitions are specific to the fisheries covered in subparts C through G of this part.
            
              Acceptable Biological Catch (ABC) means a harvest specification that is set below the overfishing limit to account for scientific uncertainty in the estimate of OFL, and other scientific uncertainty.
            
              Active sampling unit means the portion of the groundfish fleet in which an observer coverage plan is being applied.
            
              Address of Record means the business address a person has provided to NMFS for NMFS use in providing notice of agency actions and other business with that person.
            
              Allocation. (See § 600.10 of this chapter)
            
              Annual Catch Limit (ACL) is a harvest specification set equal to or below the ABC threshold in consideration of conservation objectives, socioeconomic concerns, management uncertainty and other factors. The ACL is a harvest limit that includes all sources of fishing-related mortality including landings, discard mortality, research catches, and catches in exempted fishing permit activities. Sector-specific annual catch limits can be specified, especially in cases where a sector has a formal, long-term allocation of the harvestable surplus of a stock or stock complex.
            
              Annual Catch Target (ACT) is a management target set below the annual catch limit and may be used as an accountability measure in cases where there is great uncertainty in inseason catch monitoring to ensure against exceeding an annual catch limit. Since the annual catch target is a target and not a limit it can be used in lieu of harvest guidelines or strategically to accomplish other management objectives. Sector-specific annual catch targets can also be specified to accomplish management objectives.
            
              Base permit means a sablefish-endorsed limited entry permit described at § 660.25(b)(3)(i), subpart C, registered for use with a vessel that meets the permit length endorsement requirements appropriate to that vessel, as described at § 660.25(b)(3)(iii), subpart C.
            
              Biennial fishing period means a 24-month period beginning at 0001 local time on January 1 and ending at 2400 local time on December 31 of the subsequent year.
            
              B
              MSY means the biomass level that produces maximum sustainable yield (MSY), as stated in the PCGFMP at Section 4.3.
            
              Calendar day means the day beginning at 0001 hours local time and continuing for 24 consecutive hours.
            
              Calendar year. (see “fishing year”)
            
              Catch, take, harvest. (See § 600.10 of this chapter)
            
              Catch monitor means an individual that is certified by NMFS, is deployed to a first receiver, and whose primary duties include: monitoring and verification of the sorting of fish relative to Federal requirements defined in § 660.60(h)(6); documentation of the weighing of such fish relative to the requirements of § 660.13(b); and verification of first receivers' reporting relative to the requirements defined in § 660.113(b)(4).
            
              Catch Monitor Program or Catch Monitor Program Office means the Catch Monitor Program Office of the West Coast Region, National Marine Fisheries Service.
            
              Catch monitor provider means any person that is granted a permit by NMFS to provide certified catch monitors as required in § 660.140.
            
              Change in partnership or corporation means the addition of a new shareholder or partner to the corporate or partnership membership. This definition of a “change” will apply to any person added to the corporate or partnership membership since November 1, 2000, including any family member of an existing shareholder or partner. A change in membership is not considered to have occurred if a member dies or becomes legally incapacitated and a trustee is appointed to act on his behalf, nor if the ownership of shares among existing members changes, nor if a member leaves the corporation or partnership and is not replaced. Changes in the ownership of publicly held stock will not be deemed changes in ownership of the corporation.
            
              Closure or closed means, when referring to closure of a fishery or a closed fishery, that taking and retaining, possessing, or landing the particular species or species group covered by the fishing closure is prohibited. Unless otherwise announced in the Federal Register or authorized in this subpart, offloading must begin before the closure time.
            
              Commercial fishing means:
            (1) Fishing by a person who possesses a commercial fishing license or is required by law to possess such license issued by one of the states or the Federal Government as a prerequisite to taking, landing and/or sale of fish; or
            (2) Fishing that results in or can be reasonably expected to result in sale, barter, trade or other disposition of fish for other than personal consumption.
            
              Commercial harvest guideline means the fishery harvest guideline minus the estimated recreational catch. Limited entry and open access allocations are derived from the commercial harvest guideline.
            
              Conservation area(s) means an enclosed geographic area defined by coordinates expressed in degrees latitude and longitude where NMFS may prohibit fishing with particular gear types. Conservation areas include Groundfish Conservation Areas (GCA), Essential Fish Habitat Conservation Areas (EFHCA) and Deep-sea Ecosystem Conservation Areas (DECA).
            (1) Groundfish Conservation Area or GCA means a conservation area created or modified and enforced to control catch of groundfish or protected species. Regulations at § 660.60(c)(3) describe the various purposes for which NMFS may implement certain types of GCAs through routine management measures. Regulations at § 660.70 further describe and define coordinates for certain GCAs, including: Yelloweye Rockfish Conservation Areas; Cowcod Conservation Areas; waters encircling the Farallon Islands; and waters encircling the Cordell Banks. GCAs also include depth-based closures bounded by lines approximating depth contours, including Bycatch Reduction Areas or BRAs, or bounded by depth contours and lines of latitude, including, Block Area Closures or BACs, and Rockfish Conservation Areas or RCAs, which may be closed to fishing with particular gear types. BRA, BAC, and RCA boundaries may change seasonally according to conservation needs. Regulations at §§ 660.71 through 660.74 define depth-based closure boundary lines with latitude/longitude coordinates. Regulations at § 660.11 describe commonly used geographic coordinates that define lines of latitude. Fishing prohibitions associated with GCAs are in addition to those associated with other conservation areas.
            (i) Block Area Closures or BACs are defined at § 660.111.
            (ii) Bycatch Reduction Areas or BRAs are conservation areas that apply to vessels using midwater groundfish trawl gear during the Pacific whiting primary season, as described at §§ 660.60(d) and 660.131(c).
            (iii) Cordell Banks is defined at § 660.70.
            (iv) Cowcod Conservation Areas are defined at § 660.70.
            (v) Farallon Islands is defined at § 660.70.
            (vi) Rockfish Conservation Areas or RCAs. RCA restrictions are detailed in subparts D through G of this part. RCAs may apply to a single gear type or to a group of gear types such as “trawl RCAs” or “non-trawl RCAs.” Specific latitude and longitude coordinates for RCA boundaries that approximate the depth contours selected for trawl, non-trawl, and recreational RCAs are provided in §§ 660.71 through 660.74. Also provided in §§ 660.71 through 660.74, are references to islands and rocks that serve as reference points for the RCAs.
            (A) Trawl (Limited Entry and Open Access Non-groundfish Trawl Gears) RCAs. The trawl RCAs are intended to protect a complex of species, such as overfished shelf rockfish species, and have boundaries defined by specific latitude and longitude coordinates approximating depth contours. Boundaries for the limited entry trawl RCA throughout the year are provided in Table 1 (North) subpart D of this part. Boundaries for the open access non-groundfish trawl RCA throughout the year are provided in Table 3 (South) subpart F of this part. Boundaries of the trawl RCAs may be modified by NMFS inseason pursuant to § 660.60(c).
            (B) Non-Trawl (Limited Entry Fixed Gear and Open Access Non-trawl Gears) RCAs. Non-trawl RCAs are intended to protect a complex of species, such as overfished shelf rockfish species, and have boundaries defined by specific latitude and longitude coordinates approximating depth contours. Boundaries for the non-trawl RCA throughout the year are provided in Table 2 (North) and Table 2 (South) of subpart E of this part, and Table 3 (North) and Table 3 (South) of subpart F of this part, and may be modified by NMFS inseason pursuant to § 660.60(c).
            (C) Recreational RCAs. Recreational RCAs are closed areas intended to protect overfished rockfish species. Recreational RCAs may either have boundaries defined by general depth contours or boundaries defined by specific latitude and longitude coordinates approximating depth contours. Boundaries for the recreational RCAs throughout the year are provided in the text in subpart G of this part under each state (Washington, Oregon and California) and may be modified by NMFS inseason pursuant to § 660.60(c).
            (vii) Yelloweye Rockfish Conservation Areas or YRCAs are defined at § 660.70.
            (2) Essential Fish Habitat Conservation Area or EFHCA means an area created and enforced to contribute to the protection of groundfish essential fish habitat. Regulations at §§ 660.75 through 660.79 define EFHCA boundaries. Fishing prohibitions associated with EFHCAs, which are found at §§ 660.12, 660.112, 660.212, and 660.312, are in addition to those prohibitions associated with other conservation areas.
            (3) Deep-sea Ecosystem Conservation Area or DECA is the area within the EEZ deeper than 3,500 m (1,914 fm) that is not designated as EFH, defined at § 660.75 with latitude and longitude coordinates. The DECA is closed to bottom contact gear for the reasons described under MSA Section 303(b), and contributes to the protection of deep-water habitats including deep-sea corals. Fishing prohibitions associated with DECAs, at § 660.12, are in addition to those associated with other conservation areas.
            
              Continuous transiting or transit through means that a vessel crosses a groundfish conservation area or EFHCA on a heading as nearly as practicable to a direct route, consistent with navigational safety, while maintaining expeditious headway throughout the transit without loitering or delay.
            
              Corporation means a legal, business entity, including incorporated (INC) and limited liability corporations (LLC).
            
              Council means the Pacific Fishery Management Council, including its Groundfish Management Team (GMT), Scientific and Statistical Committee (SSC), Groundfish Advisory Subpanel (GAP), and any other advisory body established by the Council.
            
              Date of landing means the date on which the transfer of fish or offloading of fish from any vessel to a processor or other first receiver begins.
            
              Direct financial interest means any source of income to or capital investment or other interest held by an individual, partnership, or corporation or an individual's spouse, immediate family member or parent that could be influenced by performance or non-performance of observer or catch monitor duties.
            
              Dock ticket means a form accepted by the state to record the landing, receipt, purchase, or transfer of fish.
            
              Electronic fish ticket means a web-based form that is used to send landing data to the Pacific States Marine Fisheries Commission. Electronic fish tickets are used to collect information similar to the information required in state fish receiving tickets or landing receipts, but do not replace or change any state requirements.
            
              Electronic Monitoring System or EMS means a data collection tool that uses a software operating system connected to an assortment of electronic components, including video recorders, to create a collection of data on vessel activities.
            
              Endorsement means an additional specification affixed to the limited entry permit that further restricts fishery participation or further specifies a harvest privilege, and is non-severable from a limited entry permit.
            
              Entity. (See “Person”)
            
              Essential Fish Habitat or EFH. (See § 600.10 of this chapter)
            
              Exclusive Economic Zone or EEZ is defined at § 600.10. See also Fishery management area of this section.
            
              First Receiver means a person who receives, purchases, or takes custody, control, or possession of catch onshore directly from a vessel.
            
              Fiscal year means the year beginning at 0001 local time on October 1 and ending at 2400 local time on September 30 of the following year.
            
              Fish. (See § 600.10 of this chapter)
            
              Fishery (See § 600.10 of this chapter)
            
              Fishery harvest guideline means the harvest guideline or quota after subtracting from the TAC, ACL, or ACT when specified, any allocation or projected catch for the Pacific Coast treaty Indian Tribes, projected research catch, deductions for fishing mortality in non-groundfish fisheries, and deductions for EFPs.
            
              Fishery management area means the EEZ off the coasts of Washington, Oregon, and California between 3 and 200 nm offshore, and bounded on the north by the Provisional International Boundary between the U.S. and Canada, and bounded on the south by the International Boundary between the U.S. and Mexico. The inner boundary of the fishery management area is a line coterminous with the seaward boundaries of the States of Washington, Oregon, and California (the “3-mile limit”). The outer boundary of the fishery management area is a line drawn in such a manner that each point on it is 200 nm from the baseline from which the territorial sea is measured, or is a provisional or permanent international boundary between the U.S. and Canada or Mexico. All groundfish possessed between 0-200 nm offshore or landed in Washington, Oregon, or California are presumed to have been taken and retained from the EEZ, unless otherwise demonstrated by the person in possession of those fish.
            
              Fishing. (See § 600.10 of this chapter)
            
              Fishing gear includes the following types of gear and equipment:
            (1) Bottom contact gear means fishing gear designed or modified to make contact with the bottom. This includes, but is not limited to, beam trawl, bottom trawl, dredge, fixed gear, set net, demersal seine, dinglebar gear, and other gear (including experimental gear) designed or modified to make contact with the bottom. Gear used to harvest bottom dwelling organisms (e.g. by hand, rakes, and knives) are also considered bottom contact gear for purposes of this subpart.
            (2) Demersal seine means a net designed to encircle fish on the seabed. The demersal seine is characterized by having its net bounded by lead-weighted ropes that are not encircled with bobbins or rollers. Demersal seine gear is fished without the use of steel cables or otter boards (trawl doors). Scottish and Danish Seines are demersal seines. Purse seines, as defined at § 600.10 of this chapter, are not demersal seines. Demersal seine gear is included in the definition of bottom trawl gear in paragraph (11)(i) of this definition.
            (3) Dredge gear means a gear consisting of a metal frame attached to a holding bag constructed of metal rings or mesh. As the metal frame is dragged upon or above the seabed, fish are pushed up and over the frame, then into the mouth of the holding bag.
            (4) Entangling nets include the following types of net gear:
            (i) Gillnet. (See § 600.10 of this chapter)
            (ii) Set net means a stationary, buoyed, and anchored gillnet or trammel net.
            (iii) Trammel net means a gillnet made with two or more walls joined to a common float line.
            (5) Fixed gear (anchored nontrawl gear) means the following gear types: longline, trap or pot, set net, and stationary hook-and-line (including commercial vertical hook-and-line) gears.
            (6) Hook-and-line means one or more hooks attached to one or more lines. It may be stationary (commercial vertical hook-and-line) or mobile (troll).
            (i) Bottom longline means a stationary, buoyed, and anchored groundline with hooks attached, so as to fish along the seabed. It does not include pelagic hook-and-line or troll gear.
            (A) Snap gear means a type of bottom longline gear where the hook and gangion are attached to the groundline using a mechanical fastener or snap.
            (B) [Reserved]
            (ii) Commercial vertical hook-and-line means commercial fishing with hook-and-line gear that involves a single line anchored at the bottom and buoyed at the surface so as to fish vertically.
            (iii) Dinglebar gear means one or more lines retrieved and set with a troll gurdy or hand troll gurdy, with a terminally attached weight from which one or more leaders with one or more lures or baited hooks are pulled through the water while a vessel is making way.
            (iv) Troll gear means a lure or jig towed behind a vessel via a fishing line. Troll gear is used in commercial and recreational fisheries.
            (7) Mesh size means the opening between opposing knots, or opposing corners for knotless webbing. Minimum mesh size means the smallest distance allowed between the inside of one knot or corner to the inside of the opposing knot or corner, regardless of twine size.
            (8) Nontrawl gear means all legal commercial groundfish gear other than trawl gear.
            (9) Spear means a sharp, pointed, or barbed instrument on a shaft.
            (10) Trap or pot See § 600.10 of this chapter, definition of “trap”. These terms are used as interchangeable synonyms.
            (11) Trawl gear means a cone or funnel-shaped net that is towed through the water, and can include a pair trawl that towed simultaneously by two boats. For the purpose of this definition, trawl gear includes groundfish and non-groundfish trawl. See definitions for groundfish trawl and non-groundfish trawls (previously called “exempted trawl”).
            (i) Bottom trawl means a trawl in which the otter boards or the footrope of the net are in contact with the seabed. It includes demersal seine gear, and pair trawls fished on the bottom. Any trawl not meeting the requirements for a midwater trawl in § 660.130(b), subpart D is a bottom trawl.
            (A) Beam trawl gear means a type of trawl gear in which a beam is used to hold the trawl open during fishing. Otter boards or doors are not used.
            (B) Large footrope trawl gear means a bottom trawl gear with a footrope diameter larger than 8 inches (20 cm,) and no larger than 19 inches (48 cm) including any rollers, bobbins, or other material encircling or tied along the length of the footrope.
            (C) Small footrope trawl gear means a bottom trawl gear with a footrope diameter of 8 inches (20 cm) or smaller, including any rollers, bobbins, or other material encircling or tied along the length of the footrope. Selective flatfish trawl gear that meets the gear component requirements in § 660.130(b), subpart D is a type of small footrope trawl gear.
            (ii) Midwater (pelagic or off-bottom) trawl means a trawl in which the otter boards and footrope of the net remain above the seabed. It includes pair trawls if fished in midwater. A midwater trawl has no rollers or bobbins on any part of the net or its component wires, ropes, and chains. For additional midwater trawl gear requirements and restrictions, see § 660.130(b), subpart D.
            (iii) Trawl gear components include:
            (A) Breastline means a rope or cable that connects the end of the headrope and the end of the trawl fishing line along the edge of the trawl web closest to the towing point.
            (B) Chafing gear means webbing or other material that is attached to the trawl net to protect the net from wear and abrasions either when fishing or hauling on deck.
            (C) Codend. (See § 600.10 of this chapter)
            (D) Double-bar mesh means webbing comprised of two lengths of twine tied into a single knot.
            (E) Double-walled codend means a codend constructed of two walls (layers) of webbing.
            (F) Footrope means a chain, rope, or wire attached to the bottom front end of the trawl webbing forming the leading edge of the bottom panel of the trawl net, and attached to the fishing line.
            (G) Headrope means a chain, rope, or wire attached to the trawl webbing forming the leading edge of the top panel of the trawl net.
            (H) Rollers or bobbins means devices made of wood, steel, rubber, plastic, or other hard material that encircle the trawl footrope. These devices are commonly used to either bounce or pivot over seabed obstructions, in order to prevent the trawl footrope and net from snagging on the seabed.
            (I) Single-walled codend means a codend constructed of a single wall of webbing knitted with single or double-bar mesh.
            
            (J) Trawl fishing line means a length of chain, rope, or wire rope in the bottom front end of a trawl net to which the webbing or lead ropes are attached.
            (K) Trawl riblines means a heavy rope or line that runs down the sides, top, or underside of a trawl net from the mouth of the net to the terminal end of the codend to strengthen the net during fishing.
            
              Fishing or Calendar year means the year beginning at 0001 local time on January 1 and ending at 2400 local time on December 31 of the same year. There are two fishing years in each biennial fishing period.
            
              Fishing trip means a period of time between landings when fishing is conducted.
            
              Fishing vessel. (See § 600.10 of this chapter)
            
              Fund means, for the purposes of subparts C through G of this part, the U.S. Treasury's Limited Access System Administration Fund (LASAF) established by the Magnuson-Stevens Act, 16 U.S.C. 1855(h)(5)(B), specifically the LASAF subaccounts associated with the PCGFMP cost recovery programs.
            
              Gear testing means the deployment of lawful gear without retaining fish, for the following purposes, including, but not limited to: Deployment of nets using open codends; calibration of engines and transmission under load (i.e., towing a net with an open codend); deployment of wire and/or doors; testing new electronic equipment associated with deploying fishing gear; and testing and calibration of newly installed propulsion systems (i.e., engine, transmission, shaft, propeller, etc.).
            
              Grandfathered or first generation, when referring to a limited entry sablefish-endorsed permit owner, means those permit owners who owned a sablefish-endorsed limited entry permit prior to November 1, 2000, and are, therefore, exempt from certain requirements of the sablefish permit stacking program within the parameters of the regulations at § 660.25(b), subpart C and § 660.231, subpart E.
            
              Groundfish means species managed by the PCGFMP, specifically:
            (1) Sharks: Leopard shark, Triakis semifasciata; soupfin shark, Galeorhinus zyopterus; spiny dogfish, Squalus suckleyi.
            
            (2) Skates: “Skates” in the PCGFMP include all genera and species in the family Arhynchobatidae that occur off Washington, Oregon, and California, including but not limited to Aleutian skate, Bathyraja aleutica; Bering/sandpaper skate, B. interrupta; big skate, Raja binoculata; California skate, R. inornata; longnose skate, R. rhina; roughtail/black skate, B. trachura.
            
            (3) Ratfish: Ratfish, Hydrolagus colliei.
            
            (4) Morids: Finescale codling, Antimora microlepis.
            
            (5) Grenadiers: “Grenadiers” in the PCGFMP include all genera and species in the family Macrouridae that occur off Washington, Oregon, and California, including but not limited to Giant grenadier, Albatrossia pectoralis; Pacific grenadier, Coryphaenoides acrolepis.
            
            (6) Roundfish: Cabezon, Scorpaenichthys marmoratus; kelp greenling, Hexagrammos decagrammus; lingcod, Ophiodon elongatus; Pacific cod, Gadus macrocephalus; Pacific whiting, Merluccius productus; sablefish, Anoplopoma fimbria. Species listed in paragraphs (6)(i) and (ii) of this definition with an area-specific listing are managed within a complex in that area-specific listing.

            (i) Between 46°16′ N lat. and the U.S. Canada border (Washington): Cabezon, S. marmoratus and kelp greenling, H. decagrammus.
            

            (ii) Between 46°16′ N lat. and 42° N lat. (Oregon): Cabezon, S. marmoratus and kelp greenling, H. decagrammus.
            
            (7) Rockfish: “Rockfish” in the PCGFMP include all genera and species of the family Scorpaenidae that occur off Washington, Oregon, and California, even if not listed below, including longspine thornyhead, Sebastolobus altivelis, and shortspine thornyhead, S. alascanus. Where species below are listed both in a geographic category (nearshore, shelf, slope) and as an area-specific listing (north or south of 40°10′ N. lat.) those species are managed within a “minor” rockfish complex in that area-specific listing.
            (i) Nearshore rockfish includes black rockfish, Sebastes melanops (off Washington and California) and the following nearshore rockfish species managed in “minor rockfish” complexes:
            

            (A) North of 46°16′ N lat. (Washington) and between 42°00′ N lat. and 40°10′ N lat. (northern California): Black and yellow rockfish, S. chrysomelas; blue rockfish, S. mystinus; brown rockfish, S. auriculatus; calico rockfish, S. dalli; China rockfish, S. nebulosus; copper rockfish, S. caurinus; deacon rockfish, S. diaconus, gopher rockfish, S. carnatus; grass rockfish, S. rastrelliger; kelp rockfish, S. atrovirens; olive rockfish, S. serranoides; quillback rockfish, S. maliger; treefish, S. serriceps.
            

            (B) Between 46°16′ N lat. and 42° N lat. (Oregon): Black and yellow rockfish, S. chrysomelas; brown rockfish, S. auriculatus; calico rockfish, S. dalli; China rockfish, S. nebulosus; copper rockfish, S. caurinus; gopher rockfish, S. carnatus; grass rockfish, S. rastrelliger; kelp rockfish, S. atrovirens; olive rockfish, S. serranoides; quillback rockfish, S. maliger; treefish, S. serriceps.
            

            (C) Between 46°16′ N lat. and 42° N lat. (Oregon): Black rockfish, S. melanops, blue rockfish, S. mystinus, and deacon rockfish, S. diaconus.
            
            (D) South of 40°10′ N lat. (Southern California): Nearshore rockfish are divided into three management categories:
            (1) Shallow nearshore rockfish consists of black and yellow rockfish, S. chrysomelas; China rockfish, S. nebulosus; gopher rockfish, S. carnatus; grass rockfish, S. rastrelliger; kelp rockfish, S. atrovirens.
            (2) Deeper nearshore rockfish consists of black rockfish, S. melanops; blue rockfish, S. mystinus; brown rockfish, S. auriculatus; calico rockfish, S. dalli; copper rockfish, S. caurinus; deacon rockfish, S. diaconus; olive rockfish, S. serranoides; quillback rockfish, S. maliger; treefish, S. serriceps.
            (3) California scorpionfish, Scorpaena guttata.
            (ii) Shelf rockfish includes bocaccio, Sebastes paucispinis; canary rockfish, S. pinniger; chilipepper, S. goodei; cowcod, S. levis; shortbelly rockfish, S. jordani; widow rockfish, S. entomelas; yelloweye rockfish, S. ruberrimus; yellowtail rockfish, S. flavidus and the following shelf rockfish species managed in “minor rockfish” complexes:
            (A) Shelf Rockfish North of 40°10′ N. lat.: Bronzespotted rockfish, S. gilli; bocaccio, S. paucispinis; chameleon rockfish, S. phillipsi; chilipepper, S. goodei; cowcod, S. levis; dusky rockfish, S. ciliatus; dwarf-red rockfish, S. rufianus; flag rockfish, S. rubrivinctus; freckled rockfish, S. lentiginosus; greenblotched rockfish, S. rosenblatti; greenspotted rockfish, S. chlorostictus; greenstriped rockfish, S. elongatus; halfbanded rockfish, S. semicinctus; harlequin rockfish, S. variegatus; honeycomb rockfish, S. umbrosus; Mexican rockfish, S. macdonaldi; pink rockfish, S. eos; pinkrose rockfish, S. simulator; pygmy rockfish, S. wilsoni; redstripe rockfish, S. proriger; rosethorn rockfish, S. helvomaculatus; rosy rockfish, S. rosaceus; silvergray rockfish, S. brevispinis; speckled rockfish, S. ovalis; squarespot rockfish, S. hopkinsi; starry rockfish, S. constellatus; stripetail rockfish, S. saxicola; sunset rockfish, S. crocotulus; swordspine rockfish, S. ensifer; tiger rockfish, S. nigrocinctus; vermilion rockfish, S. miniatus.
            
            (B) Shelf Rockfish South of 40°10′ N. lat.: Bronzespotted rockfish, S. gilli; chameleon rockfish, S. phillipsi; dusky rockfish, S. ciliatus; dwarf-red rockfish, S. rufianus; flag rockfish, S. rubrivinctus; freckled rockfish, S. lentiginosus; greenblotched rockfish, S. rosenblatti; greenspotted rockfish, S. chlorostictus; greenstriped rockfish, S. elongatus; halfbanded rockfish, S. semicinctus; harlequin rockfish, S. variegatus; honeycomb rockfish, S. umbrosus; Mexican rockfish, S. macdonaldi; pink rockfish, S. eos; pinkrose rockfish, S. simulator; pygmy rockfish, S. wilsoni; redstripe rockfish, S. proriger; rosethorn rockfish, S. helvomaculatus; rosy rockfish, S. rosaceus; silvergray rockfish, S. brevispinis; speckled rockfish, S. ovalis; squarespot rockfish, S. hopkinsi; starry rockfish, S. constellatus; stripetail rockfish, S. saxicola; sunset rockfish, S. crocotulus; swordspine rockfish, S. ensifer; tiger rockfish, S. nigrocinctus; vermilion rockfish, S. miniatus; yellowtail rockfish, S. flavidus.
            
            (iii) Slope rockfish includes darkblotched rockfish, S. crameri; Pacific ocean perch, S. alutus; splitnose rockfish, S. diploproa; and the following slope rockfish species managed in “minor rockfish” complexes:
            (A) Slope Rockfish North of 40°10′ N. lat.: Aurora rockfish, Sebastes aurora; bank rockfish, S. rufus; blackgill rockfish, S. melanostomus; blackspotted rockfish, S. melanostictus; redbanded rockfish, S. babcocki; rougheye rockfish, S. aleutianus; sharpchin rockfish, S. zacentrus; shortraker rockfish, S. borealis; splitnose rockfish, S. diploproa; yellowmouth rockfish, S. reedi.
            (B) Slope Rockfish South of 40°10′ N. lat.: Aurora rockfish, Sebastes aurora; bank rockfish, S. rufus; blackgill rockfish, S. melanostomus; blackspotted rockfish, S. melanostictus; Pacific ocean perch, S. alutus; redbanded rockfish, S. babcocki; rougheye rockfish, S. aleutianus; sharpchin rockfish, S. zacentrus; shortraker rockfish, S. borealis; yellowmouth rockfish, S. reedi.
            (8) Flatfish: Arrowtooth flounder (arrowtooth turbot), Atheresthes stomias; butter sole, Isopsetta isolepis; curlfin sole, Pleuronichthys decurrens; Dover sole, Microstomus pacificus; English sole, Parophrys vetulus; flathead sole, Hippoglossoides elassodon; Pacific sanddab, Citharichthys sordidus; petrale sole, Eopsetta jordani; rex sole, Glyptocephalus zachirus; rock sole, Lepidopsetta bilineata; sand sole, Psettichthys melanostictus; starry flounder, Platichthys stellatus. Where regulations of subparts C through G of this part refer to landings limits for “other flatfish,” those limits apply to all flatfish cumulatively taken except for those flatfish species specifically listed in Tables 1a and 2a of this subpart. (i.e., “other flatfish” includes butter sole, curlfin sole, flathead sole, Pacific sanddab, rex sole, rock sole, and sand sole.)
            (9) “Other Fish”: kelp greenling (Hexagrammos decagrammus) off California and leopard shark (Trakis semifasciata).
            (10) “Ecosystem component species” means species that are included in the PCGFMP but are not “in the fishery” and therefore not actively managed and do not require harvest specifications. Ecosystem component species are not targeted in any fishery, not generally retained for sale or personal use, and are not determined to be subject to overfishing, approaching an overfished condition, or overfished, nor are they likely to become subject to overfishing or overfished in the absence of conservation and management measures. Ecosystem component species include: All skates listed here in paragraph (2), except longnose skate and big skate; all grenadiers listed here in paragraph (5); soupfin shark; ratfish; and finescale codling.
            
              Groundfish trawl means trawl gear that is used under the authority of a valid limited entry permit issued under subparts C and D of this part endorsed for trawl gear and which meets the gear requirements specified in subpart D of this part. It does not include any type of trawl gear listed as non-groundfish trawl gear (previously called “exempted gear”).
            
              Harvest guideline means a specified numerical harvest objective that is not a quota. Attainment of a harvest guideline does not require closure of a fishery.
            
              Incidental catch or incidental species means groundfish species caught while fishing for the primary purpose of catching a different species.
            
              Initial Administrative Determination (IAD) means a formal, written determination made by NMFS on an application or permit request, that is subject to an appeal within NMFS.
            
              Joint registration or jointly registered means simultaneously registering both trawl-endorsed and longline or trap/pot-endorsed limited entry permits for use with a single vessel in one of the configurations described at § 660.25(b)(4)(iv).
            
              Land or landing means to begin transfer of fish, offloading fish, or to offload fish from any vessel. Once transfer of fish begins, all fish aboard the vessel are counted as part of the landing.
            
              Legal fish means fish legally taken and retained, possessed, or landed in accordance with the provisions of 50 CFR part 660, subparts C through G, the Magnuson-Stevens Act, any document issued under part 660, and any other regulation promulgated or permit issued under the Magnuson-Stevens Act.
            
              Length overall or LOA (with respect to a vessel) means the length overall set forth in the Certificate of Documentation (CG-1270) issued by the USCG for a documented vessel, or in a registration certificate issued by a state or the USCG for an undocumented vessel; for vessels that do not have the LOA stated in an official document, the LOA is the LOA as determined by the USCG or by a marine surveyor in accordance with the USCG method for measuring LOA.
            
              License owner means a person who is the owner of record with NMFS, SFD, Permits Office of a License issued under § 660.140, subpart D.
            
              Limited entry fishery means the fishery composed of vessels registered for use with limited entry permits.
            
              Limited entry gear means longline, trap (or pot), or groundfish trawl gear used under the authority of a valid limited entry permit affixed with an endorsement for that gear.
            
              Limited entry permit means:
            
            (1) The Federal permit required to fish in the limited entry “A”-endorsed fishery, and includes any gear, size, or species endorsements affixed to the permit, or
            (2) The Federal permit required to receive and process fish as a mothership processor.
            
              Maximum Sustainable Yield or MSY. (See § 600.310 of this chapter)
            
              Mobile transceiver unit means a vessel monitoring system or VMS device, as set forth at § 660.14, subpart C installed on board a vessel that is used for vessel monitoring and transmitting the vessel's position as required by subpart C.
            
              Non-groundfish fishery means any fishing using non-groundfish trawl gear or nontrawl gear when targeting salmon, HMS, CPS, crab, prawn, or any other species not managed under the PCGFMP. Non-groundfish fishery is sometimes referred to as the incidental open access fishery in which groundfish could be encountered with the gear used, regardless of whether groundfish is retained.
            
              Non-groundfish trawl (previously “exempted” trawl) means any trawl gear other than the Pacific Coast groundfish trawl gear that is authorized for use with a valid groundfish limited entry permit endorsed for trawl gear. Non-groundfish trawl gear includes trawl gear used to fish for pink shrimp, ridgeback prawn, California halibut south of Pt. Arena, and sea cucumbers south of Pt. Arena.
            
              Nontrawl fishery means
            (1) For the purpose of allocations at § 660.55, subpart C, nontrawl fishery means the limited entry fixed gear fishery, the open access fishery, and the recreational fishery.
            (2) For the purposes of all other management measures in subparts C through G of this part, nontrawl fishery means fishing with any legal limited entry fixed gear or open access non-trawl groundfish gear other than trawl gear (groundfish trawl gear and non-groundfish trawl gear), but does not include the recreational fishery.
            
              North-South management area means the management areas defined in paragraph (1) of this definition, or defined and bounded by one or more or the commonly used geographic coordinates set out in paragraph (2) of this definition for the purposes of implementing different management measures in separate geographic areas of the U.S. West Coast.
            (1) Management areas—(i) Vancouver. (A) The northeastern boundary is that part of a line connecting the light on Tatoosh Island, WA, with the light on Bonilla Point on Vancouver Island, British Columbia (at 48°35.73′ N. lat., 124°43.00′ W. long.) south of the International Boundary between the U.S. and Canada (at 48°29.62′ N. lat., 124°43.55′ W. long.), and north of the point where that line intersects with the boundary of the U.S. territorial sea.
            (B) The northern and northwestern boundary is a line connecting the following coordinates in the order listed, which is the provisional international boundary of the EEZ as shown on NOAA/NOS Charts 18480 and 18007:
            
              
                Point
                N. Lat.
                W. Long.
              
              
                1
                48°29.62′
                124°43.55′
              
              
                2
                48°30.18′
                124°47.22′
              
              
                3
                48°30.37′
                124°50.35′
              
              
                4
                48°30.23′
                124°54.87′
              
              
                5
                48°29.95′
                124°59.23′
              
              
                6
                48°29.73′
                125°00.10′
              
              
                7
                48°28.15′
                125°05.78′
              
              
                8
                48°27.17′
                125°08.42′
              
              
                9
                48°26.78′
                125°09.20′
              
              
                10
                48°20.27′
                125°22.80′
              
              
                11
                48°18.37′
                125°29.97′
              
              
                12
                48°11.08′
                125°53.80′
              
              
                13
                47°49.25′
                126°40.95′
              
              
                14
                47°36.78′
                127°11.97′
              
              
                
                15
                47°22.00′
                127°41.38′
              
              
                16
                46°42.08′
                128°51.93′
              
              
                17
                46°31.78′
                129°07.65′
              
            
            (C) The southern limit is 47°30′ N. lat.
            (ii) Columbia.
            
            (A) The northern limit is 47°30′ N. lat.
            (B) The southern limit is 43°00′ N. lat.
            (iii) Eureka.
            
            (A) The northern limit is 43°00′ N. lat.
            (B) The southern limit is 40°30′ N. lat.
            (iv) Monterey.
            
            (A) The northern limit is 40°30′ N. lat.
            (B) The southern limit is 36°00′ N. lat.
            (v) Conception.
            
            (A) The northern limit is 36°00′ N. lat.
            (B) The southern limit is the U.S.-Mexico International Boundary, which is a line connecting the following coordinates in the order listed:
            
              
                Point
                N. lat.
                W. long.
              
              
                1
                32°35.37′
                117°27.82′
              
              
                2
                32°37.62′
                117°49.52′
              
              
                3
                31°07.97′
                118°36.30′
              
              
                4
                30°32.52′
                121°51.97′
              
            
            (2) Commonly used geographic coordinates.
            
            (i) Cape Alava, WA—48°10.00′ N. lat.
            (ii) Queets River, WA—47°31.70′ N. lat.
            (iii) Pt. Chehalis, WA—46°53.30′ N. lat.
            (iv) Leadbetter Point, WA—46°38.17′ N. lat.
            (v) Columbia River—46°16.00′ N. lat.
            (vi) Cape Falcon, OR—45°46.00′ N. lat.
            (vii) Cape Lookout, OR—45°20.25′ N. lat.
            (viii) Cascade Head, OR—45°03.83′ N. lat.
            (ix) Heceta Head, OR—44°08.30′ N. lat.
            (x) Cape Arago, OR—43°20.83′ N. lat.
            (xi) Cape Blanco, OR—42°50.00′ N. lat.
            (xii) Humbug Mountain—42°40.50′ N. lat.
            (xiii) Marck Arch, OR—42°13.67′ N. lat.
            (xiv) Oregon/California border—42°00.00′ N. lat.
            (xv) Cape Mendocino, CA—40°30.00′ N. lat.
            (xvi) North/South management line—40°10.00′ N. lat.
            (xvii) Cape Vizcaino, CA—39°44.00′ N. lat.
            (xviii) Point Arena, CA—38°57.50′ N. lat.
            (xvix) Point San Pedro, CA—37°35.67′ N. lat.
            (xx) Pigeon Point, CA—37°11.00′ N. lat.
            (xxi) Ano Nuevo, CA—37°07.00′ N. lat.
            (xxii) Point Lopez, CA—36°00.00′ N. lat.
            (xxiii) Point Conception, CA—34°27.00′ N. lat. [Note: Regulations that apply to waters north of 34°27.00′ N. lat. are applicable only west of 120°28.00′ W. long.; regulations that apply to waters south of 34°27.00′ N. lat. also apply to all waters both east of 120°28.00′ W. long. and north of 34°27.00′ N. lat.]
            
              Observer. (See § 600.10 of this chapter—U.S. Observer or Observer)
            
              Observer Program or Observer Program Office means the Observer Program Office of the Northwest Fisheries Science Center, National Marine Fisheries Service, Seattle, Washington. Branch offices within the Observer Program include the West Coast Groundfish Observer Program and the At-sea Hake Observer Program.
            
              Observer provider means any person that is granted a permit by NMFS to provide certified observers as required at §§ 660.140, 660.150, 660.160, 660.216 or 660.316.
            
              Office of Law Enforcement or OLE refers to the National Marine Fisheries Service, Office of Law Enforcement, Western Division.
            
              Open access fishery means the fishery composed of commercial vessels using open access gear fished pursuant to the harvest guidelines, quotas, and other management measures governing the harvest of open access allocations (detailed in § 660.55) or governing the fishing activities of open access vessels (detailed in subpart F of this part). Any commercial vessel that is not registered to a limited entry permit and which takes and retains, possesses or lands groundfish is a participant in the open access groundfish fishery.
            
              Open access gear means all types of fishing gear except:
            (1) Longline or trap (or pot) gear fished by a vessel that has a limited entry permit affixed with a gear endorsement for that gear.
            (2) Groundfish trawl.
            
            
              Operate a vessel means any use of a vessel, including, but not limited to, fishing or drifting by means of the prevailing water current or weather conditions.
            
            
              Operator. (See § 600.10)
            
              Optimum yield or OY means the amount of fish that will provide the greatest overall benefit to the Nation, particularly with respect to food production and recreational opportunities, and, taking into account the protection of marine ecosystems, is prescribed as such on the basis of the MSY from the fishery, as reduced by any relevant economic, social, or ecological factor; and, in the case of an overfished fishery, provides for rebuilding to a level consistent with producing the MSY in such fishery. OY may be expressed numerically (as a harvest guideline, quota, or other specification) or non-numerically.
            
              Overage means the amount of fish harvested by a vessel in excess of:
            (1) The applicable trip limit for any fishery to which a trip limit applies;
            (2) The amount authorized by the applicable permit for trawl fisheries at subpart D of this part;
            (3) The amount authorized by the applicable sablefish-endorsed permits for fixed gear sablefish fisheries at subpart E of this part.
            
              Overfishing limit (OFL) is the MSY harvest level or the annual abundance of exploitable biomass of a stock or stock complex multiplied by the maximum fishing mortality threshold or proxy thereof and is an estimate of the catch level above which overfishing is occurring.
            
              Ownership interest means participation in ownership of a corporation, partnership, or other entity:
            (1) For sablefish-endorsed permits, ownership interest means participation in ownership of a corporation, partnership, or other entity that owns a sablefish-endorsed permit. Ownership interest does not mean owning stock in a publicly owned corporation.
            (2) For the limited entry trawl fishery in subpart D of this part, ownership interest means participation in ownership of a corporation, partnership, or other entity that owns a QS permit, vessel account, MS permit, or an MS/CV-endorsed limited entry permit.
            
              Pacific Coast Groundfish Fishery Management Plan or PCGFMP means the Fishery Management Plan for the Washington, Oregon, and California Groundfish Fishery developed by the Council and approved by the Secretary on January 4, 1982, and as it may be subsequently amended.
            
              Partnership is two or more individuals, partnerships, or corporations, or combinations thereof, who have ownership interest in a permit, including married couples and legally recognized trusts and partnerships, such as limited partnerships (LP), general partnerships (GP), and limited liability partnerships (LLP).
            
              Permit owner means a person who is the owner of record with NMFS, SFD, Permits Office of a limited entry permit. For first receiver site licenses, see definition for “license owner.”
            
              Person, as it applies to limited entry and open access fisheries conducted under, subparts C through F of this part means any individual, corporation, partnership, association or other entity (whether or not organized or existing under the laws of any state), and any Federal, state, or local government, or any entity of any such government that is eligible to own a documented vessel under the terms of 46 U.S.C. 12103(b).
            
              Processing or to process means the preparation or packaging of groundfish to render it suitable for human consumption, retail sale, industrial uses or long-term storage, including, but not limited to, cooking, canning, smoking, salting, drying, filleting, freezing, or rendering into meal or oil, but does not mean heading and gutting unless additional preparation is done. (A vessel that is 75-ft (23-m) or less LOA that harvests whiting and, in addition to heading and gutting, cuts the tail off and freezes the whiting, is not considered to be a catcher/processor nor is it considered to be processing fish (See § 660.112(b)(1)(xii)(A))).
            (1) At-sea processing means processing that takes place on a vessel or other platform that floats and is capable of being moved from one location to another, whether shore-based or on the water.

            (2) Shorebased processing or processing means processing that takes place at a facility that is permanently fixed to land. (Also see the definition for shoreside processing at § 660.140, subpart D which defines shoreside processing for the purposes of qualifying for a Shorebased IFQ Program QS permit.) For the purposes of economic data collection in the Shorebased IFQ Program, shorebased processing means either of the following:
            (i) Any activity that takes place shoreside; and that involves: Cutting groundfish into smaller portions; or freezing, cooking, smoking, drying groundfish; or packaging that groundfish for resale into 100 pound units or smaller; for sale or distribution into a wholesale or retail market.
            (ii) The purchase and redistribution in to a wholesale or retail market of live groundfish from a harvesting vessel.
            
              Processor means a person, vessel, or facility that engages in commercial processing; or receives live groundfish directly from a fishing vessel for retail sale without further processing. (Also see the definition for processors at § 660.140, which defines processor for the purposes of qualifying for initial issuance of QS in the Shorebased IFQ Program.)
            (1) For the purposes of economic data collection or EDC in the Shorebased IFQ Program, shorebased processor means a person that engages in commercial processing, that is an operation working on U.S. soil or permanently fixed to land, that takes delivery of fish that has not been subject to at-sea processing or shorebased processing; and that thereafter engages that particular fish in shorebased processing; and excludes retailers, such as grocery stores and markets, which receive whole or headed and gutted fish that are then filleted and packaged for retail sale. At § 660.114(b), trawl fishery—economic data collection program, the definition of processor is further refined to describe which shorebased processors are required to submit their economic data collection forms.
            (2) [Reserved]
            
              Prohibited species means those species and species groups whose retention is prohibited unless authorized by provisions of this section or other applicable law. The following are prohibited species: Any species of salmonid, Pacific halibut, Dungeness crab caught seaward of Washington or Oregon, and groundfish species or species groups under the PCGFMP for which quotas have been achieved and/or the fishery closed.
            
              Protected species means those species, other than prohibited species, that are protected under Federal law, including species listed under the Endangered Species Act, marine mammals protected under the Marine Mammal Protection Act, and bird species protected under the Migratory Bird Treaty Act. Species that are both protected and prohibited are considered prohibited species for purposes of this part.
            
              Quota means a specified numerical harvest objective, the attainment (or expected attainment) of which causes closure of the fishery for that species or species group.
            
              Recreational fishing means fishing with authorized recreational fishing gear for personal use only, and not for sale or barter.
            
              Regional Administrator means the Administrator, West Coast Region, NMFS.
            
              Reserve means a portion of the harvest guideline or quota set aside at the beginning of the fishing year or biennial fishing period to allow for uncertainties in preseason estimates.
            
              Round weight. (See § 600.10 of this chapter). Round weight does not include ice, water, or slime.
            
              Sale or sell. (See § 600.10 of this chapter)
            
              Scientific research activity. (See § 600.10 of this chapter)
            
              Secretary. (See § 600.10 of this chapter)
            
              Seabird means those bird species that habitually obtain their food from the sea below the low water mark.
            
              Specification is a numerical or descriptive designation of a management objective, including but not limited to: Acceptable biological catch; optimum yield; harvest guideline; quota; limited entry or open access allocation; a set-aside or allocation for a recreational or treaty Indian fishery; an apportionment of the above to an area, gear, season, fishery, or other subdivision.
            
              Spouse means a person who is legally married to another person as recognized by state law (i.e., one's wife or husband).
            
            
              Stacking or stacked means registering more than one sablefish-endorsed limited entry permit for use with a single vessel (See § 660.25(b)(4)(iii), subpart C).
            
              Sustainable Fisheries Division or SFD means the Assistant Regional Administrator of the Sustainable Fisheries Division, West Coast Region, NMFS, or a designee.
            
              Target fishing means fishing for the primary purpose of catching a particular species or species group (the target species).
            
              Tax-exempt organization means an organization that received a determination letter from the Internal Revenue Service recognizing tax exemption under 26 CFR part 1 (§§ 1.501 to 1.640).
            
              Totally lost means the vessel being replaced no longer exists in specie, or is absolutely and irretrievably sunk or otherwise beyond the possible control of the owner, or the costs of repair (including recovery) would exceed the value of the vessel after repairs.
            
              Trawl fishery or Limited entry trawl fishery means the groundfish limited entry trawl fishery referred to in subparts C and D, which is composed of vessels registered to a limited entry permit with a trawl endorsement and vessels registered to an MS permit. The trawl fishery is comprised of the following sectors: Catcher/Processor, Mothership, and Shorebased IFQ. The trawl fishery does not include the non-groundfish trawl fisheries, which are all within the open access fishery.
            
              Trip. (See § 600.10 of this chapter)
            
              Trip limits. Trip limits are used in the commercial fishery to specify the maximum amount of a fish species or species group that may legally be taken and retained, possessed, or landed, per vessel, per fishing trip, or cumulatively per unit of time, or the number of landings that may be made from a vessel in a given period of time, as follows:
            (1) A per trip limit is the total allowable amount of a groundfish species or species group, by weight, or by percentage of weight of legal fish on board, that may be taken and retained, possessed, or landed per vessel from a single fishing trip.
            (2) A daily trip limit is the maximum amount of a groundfish species or species group that may be taken and retained, possessed, or landed per vessel in 24 consecutive hours, starting at 0001 hours local time. Only one landing of groundfish may be made in that 24-hour period. Daily trip limits may not be accumulated during multiple day trips.
            (3) A weekly trip limit is the maximum amount of a groundfish species or species group that may be taken and retained, possessed, or landed per vessel in 7 consecutive days, starting at 0001 hours local time on Sunday and ending at 2400 hours local time on Saturday. Weekly trip limits may not be accumulated during multiple week trips. If a calendar week falls within two different months or two different cumulative limit periods, a vessel is not entitled to two separate weekly limits during that week.
            (4) A cumulative trip limit is the maximum amount of a groundfish species or species group that may be taken and retained, possessed, or landed per vessel in a specified period of time without a limit on the number of landings or trips, unless otherwise specified. The cumulative trip limit periods for limited entry and open access fisheries, which start at 0001 hours local time and end at 2400 hours local time, are as follows, unless otherwise specified:
            (i) The 2-month or “major” cumulative limit periods are: January 1-February 28/29, March 1-April 30, May 1-June 30, July 1-August 31, September 1-October 31, and, November 1-December 31.
            (ii) One month means the first day through the last day of the calendar month.
            (iii) One week means 7 consecutive days, Sunday through Saturday.
            
              Usual and accustomed fishing areas or U&A fishing areas for Pacific Coast treaty Indian tribes, occurring within the EEZ, are described at § 660.4, subpart A.
            
              Vessel manager means a person or group of persons whom the vessel owner has given authority to oversee all or a portion of groundfish fishing activities aboard the vessel.
            
              Vessel monitoring system or VMS means a vessel monitoring system or mobile transceiver unit as set forth in § 660.14, subpart C and approved by NMFS for use on vessels that take (directly or incidentally) species managed under the PCGFMP, as required by this subpart.
            
              Vessel of the United States or U.S. vessel. (See § 600.10)
            
              Vessel owner or owner of a vessel, as used in subparts C through G of this part, means a person identified as the current owner in the Certificate of Documentation (CG-1270) issued by the USCG for a documented vessel, or in a registration certificate issued by a state or the USCG for an undocumented vessel.
            [75 FR 60897, Oct. 1, 2010, as amended at 75 FR 78373, Dec. 15, 2010; 76 FR 27529, May 11, 2011; 76 FR 53834, Aug. 30, 2011; 76 FR 74733, Dec. 1, 2011; 78 FR 587, Jan. 3, 2013; 78 FR 68767, Nov. 15, 2013; 78 FR 75278, Dec. 11, 2013; 80 FR 12571, Mar. 10, 2015; 80 FR 22279, Apr. 21, 2015; 80 FR 71980, Nov. 18, 2015; 80 FR 77270, Dec. 14, 2015; 81 FR 36807, June 8, 2016; 81 FR 84425, Nov. 23, 2016; 82 FR 9638, Feb. 7, 2017; 82 FR 60569, Dec. 21, 2017; 83 FR 62275, Dec. 3, 2018; 83 FR 63990, Dec. 12, 2018; 84 FR 49961, Sept. 24, 2019; 84 FR 63972, Nov. 19, 2019; 85 FR 35600, June 11, 2020]
          
          
            § 660.12
            General groundfish prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter, it is unlawful for any person to:
            (a) General. (1) Retain any prohibited or protected species caught by means of fishing gear authorized under this subpart, unless otherwise authorized. Except as otherwise authorized, prohibited and protected species must be returned to the sea as soon as practicable with a minimum of injury when caught and brought on board.
            (2) Falsify or fail to affix and maintain vessel and gear markings as required by § 660.20 or § 660.219, subpart E or § 660.319, subpart F.
            (3) Fish for groundfish in violation of any terms or conditions attached to an EFP under § 600.745 of this chapter or § 660.30, subpart C of this part.
            (4) Fish for groundfish using gear not authorized in subparts C through G of this part or in violation of any terms or conditions attached to an EFP under § 660.30, subpart C of this part or part 600 of this chapter.
            (5) Take and retain, possess, or land more groundfish than specified under § 660.50, § 660.55, § 660.60 of subpart C, or subpart D through G of this part, or under an EFP issued under § 660.30, subpart C of this part, or part 600 of this chapter.
            (6) Take and retain, possess, or land more than a single cumulative limit of a particular species, per vessel, per applicable cumulative limit period, except for sablefish taken in the primary limited entry, fixed gear sablefish season from a vessel authorized to fish in that season, as described at § 660.231, subpart E.
            (7) Take and retain, possess, or land groundfish in excess of the landing limit for the open access fishery without having a valid limited entry permit for the vessel affixed with a gear endorsement for the gear used to catch the fish.
            (8) Fail to sort, prior to the first weighing after offloading, those groundfish species or species groups for which there is a trip limit, size limit, scientific sorting designation, quota, harvest guideline, ACT, ACL or OY, if the vessel fished or landed in an area during a time when such trip limit, size limit, scientific sorting designation, quota, harvest guideline, ACT, ACL or OY applied; except as specified at § 660.130(d).
            (9) When requested or required by an authorized officer, refuse to present fishing gear for inspection, refuse to present fish subject to such persons control for inspection; or interfere with a fishing gear or marine animal or plant life inspection.
            (10) Transfer fish to another vessel at sea unless the vessel transferring fish is participating in the MS Coop or C/P Coop Programs.
            (11) Fail to remove all fish from the vessel at landing (defined in § 660.11) and prior to beginning a new fishing trip, except for processing vessels participating in the MS Coop or C/P Coop Programs.
            (12) Fish with dredge gear (defined in § 660.11, subpart C) anywhere within EFH within the EEZ. For the purposes of regulation, EFH within the EEZ is described at § 660.75, subpart C.

            (13) Fish with beam trawl gear (defined in § 660.11, subpart C) anywhere within EFH within the EEZ. For the purposes of regulation, EFH within the EEZ is described at § 660.75, subpart C.
            
            (14) During times or in areas where at-sea processing is prohibited, take and retain or receive Pacific whiting, except as cargo or fish waste, on a vessel in the fishery management area that already has processed Pacific whiting on board. An exception to this prohibition is provided if the fish are received within the tribal U&A fishing area, described at § 660.4, subpart A, from a member of a Pacific Coast treaty Indian tribe fishing under § 660.50, subpart C.
            (15) Fail to comply with the requirements of the Seabird Avoidance Program described in § 660.21 when commercial fishing for groundfish using bottom longline gear.
            (16) Fish with bottom contact gear (defined at § 660.11) within the EEZ in the following EFHCAs (defined at §§ 660.78 and 660.79): Thompson Seamount, President Jackson Seamount, Cordell Bank (50-fm (91-m) isobath), Harris Point, Richardson Rock, Scorpion, Painted Cave, Anacapa Island, Carrington Point, Judith Rock, Skunk Point, Footprint, Gull Island, South Point, and Santa Barbara.
            (17) Fish with bottom contact gear (defined at § 660.11), or any other gear that is deployed deeper than 500-fm (914-m), within the Davidson Seamount EFHCA (defined at § 660.79).
            (18) Fish with bottom contact gear, defined at § 660.11, in the DECA, defined at § 660.11.
            (b) Reporting and Recordkeeping. (1) Falsify or fail to make and/or file, retain or make available any and all reports of groundfish landings, containing all data, and in the exact manner, required by the applicable State law, as specified in § 660.13, subpart C, provided that person is required to do so by the applicable state law.
            (2) Fail to retain on board a vessel from which groundfish is landed, and provide to an authorized officer upon request, copies of any and all reports of groundfish landings, or receipts containing all data, and made in the exact manner required by the applicable state law throughout the cumulative limit period during which such landings occurred and for 15 days thereafter.
            (3) Falsify or fail to prepare and/or file, retain or make available records of fishing activities as specified in § 660.13(a)(1).
            (c) Limited entry fisheries. (1) Carry on board a vessel, or deploy, limited entry gear when the limited entry fishery for that gear is closed, except that a vessel may carry on board limited entry groundfish trawl gear as provided in § 660.112(a)(1), subpart D.
            (2) [Reserved]
            (d) Limited entry permits.
            
            (1) If a limited entry permit is registered for use with a vessel, fail to carry that permit onboard the vessel registered for use with the permit. A photocopy of the permit may not substitute for the original permit itself.
            (2) Make a false statement on an application for issuance, renewal, permit registration, vessel registration, replacement of a limited entry permit, or a declaration of ownership interest in a limited entry permit.
            (e) Groundfish observer program. (1) Forcibly assault, resist, oppose, impede, intimidate, harass, sexually harass, bribe, or interfere with an observer.
            (2) Interfere with or bias the sampling procedure employed by an observer including either mechanically or manually sorting or discarding catch before sampling.
            (3) Tamper with, destroy, or discard an observer's collected samples, equipment, records, photographic film, papers, or personal effects without the express consent of the observer.
            (4) Harass an observer by conduct that:
            (i) Has sexual connotations,
            (ii) Has the purpose or effect of interfering with the observer's work performance, and/or
            (iii) Otherwise creates an intimidating, hostile, or offensive environment. In determining whether conduct constitutes harassment, the totality of the circumstances, including the nature of the conduct and the context in which it occurred, will be considered. The determination of the legality of a particular action will be made from the facts on a case-by-case basis.

            (5) Fish for, land, or process fish without observer coverage when a vessel is required to carry an observer under subparts C through G of this part.
            
            (6) Fish when a vessel is required to carry an observer under subparts C through G of this part if:
            (i) The vessel is inadequate for observer deployment as specified at § 600.746 of this chapter;
            (ii) The vessel does not maintain safe conditions for an observer as specified at §§ 660.140(h), 660.150(j), or 660.160(g); or
            (iii) NMFS, the observer provider, or the observer determines the vessel is inadequate or unsafe pursuant to vessel responsibilities to maintain safe conditions as specified at §§ 660.140(h), 660.150(j), or 660.160(g).
            (7) Require, pressure, coerce, or threaten an observer to perform duties normally performed by crew members, including, but not limited to, cooking, washing dishes, standing watch, vessel maintenance, assisting with the setting or retrieval of gear, or any duties associated with the processing of fish, from sorting the catch to the storage of the finished product.
            (8) Fail to meet the vessel responsibilities and observer coverage requirements specified at §§ 660.140(h), 660.150(j), 660.160(g), 660.216, or 660.316,
            (9) Fail to meet the observer provider responsibilities specified at §§ 660.140(h), 660.150(j), 660.160(g), 660.216 or 660.316.
            (f) Groundfish catch monitor program. (1) Forcibly assault, resist, oppose, impede, intimidate, harass, sexually harass, bribe, or interfere with a catch monitor.
            (2) Interfere with or bias the monitoring procedure employed by a catch monitor, including either mechanically or manually sorting or discarding catch before it's monitored.
            (3) Tamper with, destroy, or discard a catch monitor's collected samples, equipment, records, photographic film, papers, or personal effects.
            (4) Harass a catch monitor by conduct that:
            (i) Has sexual connotations,
            (ii) Has the purpose or effect of interfering with the catch monitor's work performance, and/or
            (iii) Otherwise creates an intimidating, hostile, or offensive environment. In determining whether conduct constitutes harassment, the totality of the circumstances, including the nature of the conduct and the context in which it occurred, will be considered. The determination of the legality of a particular action will be made from the facts on a case-by-case basis.
            (5) Receive, purchase, or take custody, control, or possession of a delivery without catch monitor coverage when such coverage is required under § 660.140(i).
            (6) Fail to allow the catch monitor unobstructed access to catch sorting, processing, catch counting, catch weighing, or electronic or paper fish tickets.
            (7) Fail to provide reasonable assistance to the catch monitor.
            (8) Require, pressure, coerce, or threaten a catch monitor to perform duties normally performed by employees of the first receiver, including, but not limited to duties associated with the receiving of landing, processing of fish, sorting of catch, or the storage of the finished product.
            (9) Fail to meet the catch monitor provider responsibilities specified at § 660.17(e).
            (g) Vessel Monitoring Systems. (1) Use any vessel required to operate and maintain a VMS unit under § 660.14(b) unless that vessel carries a NMFS OLE type-approved mobile transceiver unit and complies with all the requirements described at § 660.14(c).
            (2) Fail to install, activate, repair or replace a mobile transceiver unit prior to leaving port as specified at § 660.14.
            (3) Fail to operate and maintain a mobile transceiver unit on board the vessel at all times as specified at § 660.14.
            (4) Tamper with, damage, destroy, alter, or in any way distort, render useless, inoperative, ineffective, or inaccurate the VMS, mobile transceiver unit, or VMS signal required to be installed on or transmitted by a vessel as specified at § 660.14.
            (5) Fail to contact NMFS OLE or follow NMFS OLE instructions when automatic position reporting has been interrupted as specified at § 660.14.

            (6) Register the same VMS transceiver unit to more than one vessel at the same time.
            
            (7) Falsify any VMS activation report or VMS exemption report that is authorized or required, as specified at § 660.14.
            (8) Falsify any declaration report that is required, as specified at § 660.13.
            [75 FR 60897, Oct. 1, 2010, as amended at 75 FR 78374, Dec. 15, 2010; 76 FR 27529, May 11, 2011; 76 FR 53834, Aug. 30, 2011; 76 FR 74733, Dec. 1, 2011; 78 FR 587, Jan. 3, 2013; 78 FR 68767, Nov. 15, 2013; 80 FR 22279, Apr. 21, 2015; 80 FR 71980, Nov. 18, 2015; 80 FR 77270, Dec. 14, 2015; 81 FR 36807, June 8, 2016; 81 FR 84425, Nov. 23, 2016; 84 FR 32098, July 5, 2019; 84 FR 63973, Nov. 19, 2019]
          
          
            § 660.13
            Recordkeeping and reporting.
            (a) This subpart recognizes that catch and effort data necessary for implementing the PCGFMP are collected by the States of Washington, Oregon, and California under existing state data collection requirements.
            (1) Trawl logbook. In the absence of a state trawl logbook requirement based on the port of landing, the authorized representative of the commercial trawl fishing vessel registered to a limited entry permit with a trawl gear endorsement participating in the Shorebased IFQ Program groundfish trawl fisheries must keep and submit a complete and accurate record of fishing activities in the trawl logbook form. The following requirements apply:
            (i) The authorized representative of the vessel must keep the trawl logbook form on board the vessel while engaged in, or returning from, all Shorebased IFQ Program trips using groundfish trawl gear, and must immediately surrender the logbook form upon demand to NMFS or other authorized officers.
            (ii) The authorized representative of the vessel must complete the trawl logbook form on all Shorebased IFQ Program trips using groundfish trawl gear, with all available information, except for information not yet ascertainable, prior to entering port. The logbook form must be completed as soon as the information becomes available. The information on the logbook form will include at a minimum: Vessel name, vessel trip start and end dates, crew size, tow start, tow completion, location of tow, average depth of catch, net type, target strategy, and estimated retained pounds by species.
            (iii) The authorized representative of the vessel must deliver the NMFS copy of the trawl logbook form by mail or in person to NMFS or its agent. The authorized representative of the vessel must transmit the logbook form on or before the 10th day of each month following the month to which the records pertain.
            (iv) The authorized representative of the vessel responsible for submitting the trawl logbook forms must maintain a copy of all submitted logbooks for up to three years after the fishing activity ended.
            (2) [Reserved]

            (b) Any person who is required to do so by the applicable state law must make and/or file, retain, or make available any and all reports (i.e., logbooks, state landing receipts, etc.) of groundfish harvests and landings containing all data, and in the exact manner, required by the applicable state law.
            (c) Any person landing groundfish must retain on board the vessel from which groundfish is landed, and provide to an authorized officer upon request, copies of any and all reports of groundfish landings containing all data, and in the exact manner, required by the applicable state law throughout the cumulative limit period during which a landing occurred and for 15 days thereafter.
            (d) Declaration reporting requirements—When the operator of a vessel registers a VMS unit with NMFS OLE, the vessel operator must provide NMFS with a declaration report as specified at paragraph (d)(4)(iv) of this section. The operator of any vessel that has already registered a VMS unit with NMFS OLE but has not yet made a declaration, as specified at paragraph (d)(4)(iv) of this section, must provide NMFS with a declaration report upon request from NMFS OLE.
            (1) Declaration reports for vessels registered to limited entry permits. The operator of any vessel registered to a limited entry permit must provide NMFS OLE with a declaration report, as specified at paragraph (d)(4)(iv) of this section, before the vessel leaves port on a trip in which the vessel is used to fish in U.S. ocean waters between 0 and 200 nm offshore of Washington, Oregon, or California.
            
            (i) Limited entry trawl vessels fishing in the Shorebased IFQ Program must provide NMFS OLE with a new declaration report each time a different groundfish trawl gear (bottom or midwater only) is fished. The declaration may be made from sea and must be made to NMFS before a different type (bottom or midwater only) of groundfish trawl gear is fished.
            (ii) Limited entry midwater trawl vessels targeting Pacific whiting may change their declarations while at sea between the Pacific whiting shorebased IFQ sector and the mothership sector as specified at paragraph (d)(4)(iv)(A) of this section. The declaration must be made to NMFS before a different sector is fished.
            (2) Declaration reports for all vessels using non-groundfish trawl gear. The operator of any vessel that is not registered to a limited entry permit and which uses non-groundfish trawl gear to fish in the EEZ (3-200 nm offshore), must provide NMFS OLE with a declaration report, as specified at paragraph (d)(4)(iv) of this section, before the vessel leaves port to fish in the EEZ.
            (3) Declaration reports for open access vessels using non trawl gear (all types of open access gear other than non-groundfish trawl gear). The operator of any vessel that is not registered to a limited entry permit, must provide NMFS with a declaration report, as specified at paragraph (d)(4)(iv) of this section, before the vessel leaves port on a trip in which the vessel is used to take and retain or possess groundfish in the EEZ or land groundfish taken in the EEZ.
            (4) Declaration reports. (i) The operator of a vessel specified in paragraphs (d)(1), (d)(2), and (d)(3) of this section must provide a declaration report to NMFS OLE prior to leaving port on the first trip in which the vessel meets the requirement specified at § 660.14(b) to have a VMS.
            (ii) A declaration report will be valid until another declaration report revising the existing gear, monitoring, or fishery, declaration is received by NMFS OLE. The vessel operator must send a new declaration report before leaving port on a trip that meets one of the following criteria:
            (A) A gear type that is different from the gear type most recently declared for the vessel will be used, or
            (B) A monitoring type that is different from the monitoring type most recently declared for the vessel will be used, or
            (C) A vessel will fish in a fishery other than the fishery most recently declared.
            (iii) During the period of time that a vessel has a valid declaration report on file with NMFS OLE, it cannot fish with a gear and monitoring type other than a gear type and monitoring type declared by the vessel or fish in a fishery other than the fishery most recently declared.

            (iv) Declaration reports will include: The vessel name and/or identification number, gear type, and monitoring type where applicable, (as defined in paragraph (d)(5)(iv)(A) of this section). Upon receipt of a declaration report, NMFS will provide a confirmation code or receipt to confirm that a valid declaration report was received for the vessel. Retention of the confirmation code or receipt to verify that a valid declaration report was filed and the declaration requirement was met is the responsibility of the vessel owner or operator. Vessels using nontrawl gear may declare more than one gear type with the exception of vessels participating in the Shorebased IFQ Program (i.e. gear switching), however, vessels using trawl gear may only declare one of the trawl gear types listed in paragraph (d)(5)(iv)(A) of this section on any trip and may not declare nontrawl gear on the same trip in which trawl gear is declared.
            (A) One of the following gear types or sectors, and monitoring type where applicable, must be declared:
            (1) Limited entry fixed gear, not including shorebased IFQ,
            (2) Limited entry groundfish non-trawl, shorebased IFQ, observer,
            (3) Limited entry groundfish non-trawl, shorebased IFQ, electronic monitoring,
            (4) Limited entry midwater trawl, non-whiting shorebased IFQ,
            (5) Limited entry midwater trawl, Pacific whiting shorebased IFQ, observer,
            
            (6) Limited entry midwater trawl, Pacific whiting shorebased IFQ, electronic monitoring,
            (7) Limited entry midwater trawl, Pacific whiting catcher/processor sector,
            (8) Limited entry midwater trawl, Pacific whiting mothership sector (catcher vessel or mothership), observer,
            (9) Limited entry midwater trawl, Pacific whiting mothership sector (catcher vessel), electronic monitoring,
            (10) Limited entry bottom trawl, shorebased IFQ, not including demersal trawl,
            (11) Limited entry demersal trawl, shorebased IFQ,
            (12) Non-groundfish trawl gear for pink shrimp,
            (13) Non-groundfish trawl gear for ridgeback prawn,
            (14) Non-groundfish trawl gear for California halibut,
            (15) Non-groundfish trawl gear for sea cucumber,
            (16) Open access longline gear for groundfish,
            (17) Open access Pacific halibut longline gear,
            (18) Open access groundfish trap or pot gear,
            (19) Open access Dungeness crab trap or pot gear,
            (20) Open access prawn trap or pot gear,
            (21) Open access sheephead trap or pot gear,
            (22) Open access line gear for groundfish,
            (23) Open access HMS line gear,
            (24) Open access salmon troll gear,
            (25) Open access California Halibut line gear,
            (26) Open access Coastal Pelagic Species net gear,
            (27) Other gear,
            (28) Tribal trawl, or
            (29) Open access California gillnet complex gear.
            (30) Gear testing.
            (B) [Reserved]
            (v) Upon receipt of a declaration report, NMFS will provide a confirmation code or receipt to confirm that a valid declaration report was received for the vessel. Vessel owners or operators are responsible for retaining the confirmation code or receipt to verify that a valid declaration report was filed.
            [75 FR 60897, Oct. 1, 2010, as amended at 75 FR 78374, Dec. 15, 2010; 76 FR 74733, Dec. 1, 2011; 81 FR 84425, Nov. 23, 2016; 83 FR 62275, Dec. 3, 2018; 83 FR 66637, Dec. 27, 2018; 84 FR 31158, June 28, 2019; 84 FR 32098, July 5, 2019; 85 FR 35600, June 11, 2020]
          
          
            § 660.14
            Vessel Monitoring System (VMS) requirements.
            (a) What is a VMS? A VMS consists of a NMFS OLE type-approved mobile transceiver unit that automatically determines the vessel's position and transmits it to a NMFS OLE type-approved communications service provider. The communications service provider receives the transmission and relays it to NMFS OLE.
            (b) Who is Required to Have a VMS? The following vessels are required to install a NMFS OLE type-approved mobile transceiver unit and to arrange for a NMFS OLE type-approved communications service provider to receive and relay transmissions to NMFS OLE prior to fishing:

            (1) Any vessel registered for use with a limited entry “A” endorsed permit (i.e., not an MS permit) that fishes in state or Federal waters seaward of the baseline from which the territorial sea is measured off the States of Washington, Oregon or California (0-200 nm offshore).
            (2) Any vessel that uses non-groundfish trawl gear to fish in the EEZ.
            (3) Any vessel that uses open access gear to take and retain, or possess groundfish in the EEZ or land groundfish taken in the EEZ.
            (c) How are Mobile Transceiver Units and Communications Service Providers Approved by NMFS OLE?
            

            (1) NMFS OLE will publish type-approval specifications for VMS components in the Federal Register or notify the public through other appropriate media.
            (2) Mobile transceiver unit manufacturers or communication service providers will submit products or services to NMFS OLE for evaluation based on the published specifications.

            (3) NMFS OLE may publish a list of NMFS OLE type-approved mobile transceiver units and communication service providers for the Pacific Coast groundfish fishery in the Federal Register or notify the public through other appropriate media. As necessary, NMFS OLE may publish amendments to the list of type-approved mobile transceiver units and communication service providers in the Federal Register or through other appropriate media. A list of VMS transceivers that have been type-approved by NMFS OLE may be mailed to the permit owner's address of record. NMFS will bear no responsibility if a notification is sent to the address of record and is not received because the applicant's actual address has changed without notification to NMFS, as required at § 660.25(b)(4)(i)(B).
            (d) What are the Vessel Owner's Responsibilities? If you are a vessel owner that must participate in the VMS program, you or the vessel operator must:

            (1) Obtain a NMFS OLE type-approved mobile transceiver unit and have it installed on board your vessel in accordance with the instructions provided by NMFS OLE. You may obtain a copy of the VMS installation and operation instructions from the NMFS OLE West Coast Region, VMS Program Manager upon request at 7600 Sand Point Way NE, Seattle, WA 98115-6349, phone: 888-585-5518 or wcd.vms@noaa.gov.
            

            (2) Activate the mobile transceiver unit, submit an activation report at least 72 hours prior to leaving port on a trip in which VMS is required, and receive confirmation from NMFS OLE that the VMS transmissions are being received before participating in a fishery requiring the VMS. Instructions for submitting an activation report may be obtained from the NMFS OLE West Coast Region, VMS Program Manager upon request at 7600 Sand Point Way NE, Seattle, WA 98115-6349, phone: 888-585-5518 or wcd.vms@noaa.gov. An activation report must again be submitted to NMFS OLE following reinstallation of a mobile transceiver unit or change in service provider before the vessel may be used to fish in a fishery requiring the VMS.
            (i) Activation reports. If you are a vessel owner who must use VMS and you are activating a VMS transceiver unit for the first time or reactivating a VMS transceiver unit following a reinstallation of a mobile transceiver unit or change in service provider, you must fax NMFS OLE an activation report that includes: Vessel name; vessel owner's name, address and telephone number, vessel operator's name, address and telephone number, USCG vessel documentation number/state registration number; if applicable, the groundfish permit number the vessel is registered to; VMS transceiver unit manufacturer; VMS communications service provider; VMS transceiver identification; identifying if the unit is the primary or backup; and a statement signed and dated by the vessel owner confirming compliance with the installation procedures provided by NMFS OLE.
            (ii) Transferring ownership of VMS unit. Ownership of the VMS transceiver unit may be transferred from one vessel owner to another vessel owner if all of the following documents are provided to NMFS OLE: A new activation report, which identifies that the transceiver unit was previously registered to another vessel; a notarized bill of sale showing proof of ownership of the VMS transceiver unit; documentation from the communications service provider showing proof that the service agreement for the previous vessel was terminated and that a service agreement was established for the new vessel.
            (3) Operate and maintain the mobile transceiver unit in good working order continuously, 24 hours a day throughout the fishing year, unless such vessel is exempted under paragraph (d)(4) of this section.
            (i) Position frequency. The mobile transceiver unit must transmit a signal accurately indicating the vessel's position at least once every 15 minutes, 24 hours a day, throughout the year unless an exemption in paragraph (d)(3)(ii) of this section applies or a valid exemption report, as described in paragraph (d)(4) of this section, has been received by NMFS OLE. The signal indicating the vessel's position can consist of either: A single position report transmitted every 15 minutes; or a series of position reports, at no more than a 15 minute interval, combined and transmitted at least once every hour.
            
            (ii) Exemptions to position frequency requirement.—(A) Electronic monitoring exemption. If a vessel has an electronic monitoring system installed and in use for the duration of a given fishing year, the mobile transceiver unit must transmit a signal at least once every hour.
            (B) Midwater trawl exemption. If a limited entry trawl vessel is fishing with midwater trawl gear under declarations in paragraph (d)(4)(iv)(A) of this section, the mobile transceiver unit must transmit a signal at least once every hour.
            (C) In port exemption. If a vessel remains in port for an extended period of time, the mobile transceiver unit must transmit a signal at least once every four hours. The mobile transceiver unit must remain in continuous operation at all times unless the vessel is exempt under paragraph (d)(4) of this section.
            (4) VMS exemptions. A vessel that is required to operate and maintain the mobile transceiver unit continuously 24 hours a day throughout the fishing year may be exempted from this requirement if a valid exemption report, as described at paragraph (d)(4)(vii) of this section, is received by NMFS OLE and the vessel is in compliance with all conditions and requirements of the VMS exemption identified in this section and specified in the exemption report.
            (i) Haul out exemption. When it is anticipated that a vessel will be continuously out of the water for more than 7 consecutive days and a valid exemption report has been received by NMFS OLE, electrical power to the VMS mobile transceiver unit may be removed and transmissions may be discontinued. Under this exemption, VMS transmissions can be discontinued from the time the vessel is removed from the water until the time that the vessel is placed back in the water.
            (ii) Outside areas exemption. When the vessel will be operating seaward of the EEZ off Washington, Oregon, or California continuously for more than 7 consecutive days and a valid exemption report has been received by NMFS OLE, the VMS mobile transceiver unit transmissions may be reduced or discontinued from the time the vessel leaves the EEZ off the coasts of Washington, Oregon or California until the time that the vessel re-enters the EEZ off the coasts of Washington, Oregon or California. Under this exemption, the vessel owner or operator can request that NMFS OLE reduce or discontinue the VMS transmissions after receipt of an exemption report, if the vessel is equipped with a VMS transceiver unit that NMFS OLE has approved for this exemption.
            (iii) Permit exemption. If the limited entry permit had a change in vessel registration so that it is no longer registered to the vessel (for the purposes of this section, this includes permits placed into “unidentified” status), the vessel may be exempted from VMS requirements providing the vessel is not used to fish in state or Federal waters seaward of the baseline from which the territorial sea is measured off the States of Washington, Oregon or California (0-200 nm offshore) for the remainder of the fishing year. If the vessel is used to fish in this area for any species of fish at any time during the remaining portion of the fishing year without being registered to a limited entry permit, the vessel is required to have and use VMS.
            (iv) Long-term departure exemption. A vessel participating in the open access fishery that is required to have VMS under paragraph (b)(3) of this section may be exempted from VMS provisions after the end of the fishing year in which it fished in the open access fishery, providing the vessel submits a completed exemption report signed by the vessel owner that includes a statement signed by the vessel owner indicating that the vessel will not be used to take and retain or possess groundfish in the EEZ or land groundfish taken in the EEZ during the new fishing year.
            (v) Emergency exemption. Vessels required to have VMS under paragraph (b) of this section may be exempted from VMS provisions in emergency situations that are beyond the vessel owner's control, including but not limited to: Fire, flooding, or extensive physical damage to critical areas of the vessel. A vessel owner may apply for an emergency exemption from the VMS requirements specified in paragraph (b) of this section for his/her vessel by sending a written request to NMFS OLE specifying the following information: The reasons for seeking an exemption, including any supporting documents (e.g., repair invoices, photographs showing damage to the vessel, insurance claim forms, etc.); the time period for which the exemption is requested; and the location of the vessel while the exemption is in effect. NMFS OLE will issue a written determination granting or denying the emergency exemption request. A vessel will not be covered by the emergency exemption until NMFS OLE issues a determination granting the exemption. If an exemption is granted, the duration of the exemption will be specified in the NMFS OLE determination.
            (vi) Submission of exemption reports. Signed long-term departure exemption reports must be submitted by fax or by emailing an electronic copy of the actual report. In the event of an emergency in which an emergency exemption request will be submitted, initial contact with NMFS OLE must be made by telephone, fax or email within 24 hours from when the incident occurred. Emergency exemption requests must be requested in writing within 72 hours from when the incident occurred. Other exemption reports must be submitted through the VMS or another method that is approved by NMFS OLE and announced in the Federal Register. Submission methods for exemption requests, except long-term departures and emergency exemption requests, may include email, facsimile, or telephone. NMFS OLE will provide, through appropriate media, instructions to the public on submitting exemption reports. Instructions and other information needed to make exemption reports may be mailed to the vessel owner's address of record. NMFS will bear no responsibility if a notification is sent to the address of record for the vessel owner and is not received because the vessel owner's actual address has changed without notification to NMFS. Owners of vessels required to use VMS who do not receive instructions by mail are responsible for contacting NMFS OLE during business hours at least 3 days before the exemption is required to obtain information needed to make exemption reports. NMFS OLE must be contacted during business hours (Monday through Friday between 0800 and 1700 Pacific Time).
            (vii) Valid exemption reports. For an exemption report to be valid, it must be received by NMFS at least 2 hours and not more than 24 hours before the exempted activities defined at paragraphs (d)(4)(i) through (iv) of this section occur. An exemption report is valid until NMFS receives a report canceling the exemption. An exemption cancellation must be received at least 2 hours before the vessel re-enters the EEZ following an outside areas exemption; at least 2 hours before the vessel is placed back in the water following a haul out exemption; at least 2 hours before the vessel resumes fishing for any species of fish in state or Federal waters off the States of Washington, Oregon, or California after it has received a permit exemption; or at least 2 hours before a vessel resumes fishing in the open access fishery after a long-term departure exemption. If a vessel is required to submit an activation report under paragraph (d)(2)(i) of this section before returning to fish, that report may substitute for the exemption cancellation. Initial contact must be made with NMFS OLE not more than 24 hours after the time that an emergency situation occurred in which VMS transmissions were disrupted and followed by a written emergency exemption request within 72 hours from when the incident occurred. If the emergency situation upon which an emergency exemption is based is resolved before the exemption expires, an exemption cancellation must be received by NMFS at least 2 hours before the vessel resumes fishing.

            (5) When aware that transmission of automatic position reports has been interrupted, or when notified by NMFS OLE that automatic position reports are not being received, contact NMFS West Coast Region, VMS Program Manager upon request at 7600 Sand Point Way NE, Seattle, WA 98115-6349, phone: 888-585-5518 or wcd.vms@noaa.gov and follow the instructions provided to you. Such instructions may include, but are not limited to, manually communicating to a location designated by NMFS OLE the vessel's position or returning to port until the VMS is operable.
            (6) After a fishing trip during which interruption of automatic position reports has occurred, the vessel's owner or operator must replace or repair the mobile transceiver unit prior to the vessel's next fishing trip. Repair or reinstallation of a mobile transceiver unit or installation of a replacement, including change of communications service provider shall be in accordance with the instructions provided by NMFS OLE and require the same certification.
            (7) Make the mobile transceiver units available for inspection by NMFS OLE personnel, USCG personnel, state enforcement personnel or any authorized officer.
            (8) Ensure that the mobile transceiver unit is not tampered with, disabled, destroyed, operated, or maintained improperly.
            (9) Pay all charges levied by the communication service provider as necessary to ensure continuous operation of the VMS transceiver units.
            [75 FR 60897, Oct. 1, 2010, as amended at 75 FR 78374, Dec. 15, 2010; 76 FR 74733, Dec. 1, 2011; 85 FR 35600, June 11, 2020]
          
          
            § 660.15
            Equipment requirements.
            (a) Applicability. This section contains the equipment and operational requirements for scales used to weigh catch at sea, scales used to weigh catch at IFQ first receivers, hardware and software for electronic fish tickets, and computer hardware for electronic logbook software. Unless otherwise specified by regulation, the operator or manager must retain, for 3 years, a copy of all records described in this section and make the records available upon request to NMFS staff or an authorized officer.
            (b) Scales used to weigh fish at sea. Vessel owners, operators, and managers are jointly and severally responsible for their vessel's compliance with the requirements specified in this section.
            (1) Performance and technical requirements for scales in the MS and C/P Coop Programs. A scale used to weigh fish in the MS and C/P Coop Programs must meet the type evaluation, initial inspection, and annual reinspection requirements set forth in 50 CFR 679.28(b)(1) and (2), and must be approved by NMFS to weigh fish at sea.
            (2) Annual inspection. Once a scale is installed on a vessel and approved by NMFS for use to weigh fish at sea, it must be reinspected annually within 12 months of the date of the most recent inspection to determine if the scale meets all of the applicable performance and technical requirements as described in 50 CFR 679.28(b).
            (3) Daily testing. Each scale used to weigh fish must be tested at least once each calendar day to ensure that each scale meets the maximum permissible error requirements described at paragraph (b)(4) of this section.
            (4) Daily at-sea scale tests. To verify that the scale meets the maximum permissible errors specified in this paragraph, each scale used to weigh fish must be tested at least one time during each calendar day when use of the scale is required. The tests must be performed in an accurate and timely manner.
            (i) Flow or Belt scales—(A) Maximum permissible errors. The maximum permissible errors for the daily at-sea scale test is plus or minus 3 percent of the known weight of the test material.
            (B) Test Procedure. A test must be conducted by weighing no less than 400 kg (882 lb) of test material, supplied by the scale manufacturer or approved by a NMFS-authorized scale inspector, on the scale under test. The test material may be run across the scale multiple times in order to total 400 kg; however, no single run of test material across the scale may weigh less than 40 kg (88.2 lb). The known weight of test material must be determined at the time of each scale test by weighing it on a platform scale approved for use under 50 CFR 679.28(b)(7).
            (ii) Platform scales required for observer sampling or to determine known weight of test material on mothership and catcher/processor vessels—(A) Maximum permissible errors. The maximum permissible errors for the daily at-sea scale test for platform scales is plus or minus 0.5 percent of the weight tested.
            (B) Test Procedure. A platform scale used for observer sampling must be tested at 10, 25, and 50 kg (or 20, 50, and 100 lb if the scale is denominated in pounds) using approved test weights. Any combination of test weights that will allow the scale to be tested at 10 kg, 25 kg, and 50 kg may be used. A platform scale used to weigh fish must be tested at a weight equal to the largest amount of fish that will be weighed on the scale in one weighing.
            (C) Approved test weights. Each test weight must have its weight stamped on or otherwise permanently affixed to it. The weight of each test weight must be annually certified by a National Institute of Standards and Technology-approved metrology laboratory or approved for continued use by the NMFS authorized inspector at the time of the annual scale inspection.
            (iii) Requirements for all at-sea scale tests. The following conditions must be met:
            (A) Notify the observer at least 15 minutes before the time that the test will be conducted, and conduct the test while the observer is present.
            (B) Conduct the scale test by placing the test material or test weights on or across the scale and recording the following information on the at-sea scale test report form:
            (1) Vessel name;
            (2) Month, day, and year of test;
            (3) Time test started to the nearest minute in local time;
            (4) Known weight of test materials or test weights;
            (5) Weight of test material or test weights recorded by scale;
            (6) Percent error as determined by subtracting the known weight of the test material or test weights from the weight recorded on the scale, dividing that amount by the known weight of the test material or test weights, and multiplying by 100; and
            (7) Signature of operator.
            (C) Maintain the scale test report form from all at-sea scale tests, including test report forms from failed scale tests on board the vessel until the end of the fishing year during which the tests were conducted, and make the report forms available to observers, NMFS staff, or authorized officers. In addition, the scale test report forms must be retained for 3 years after the end of the fishing year during which the tests were performed. Each scale test report form must be signed by the operator immediately following completion of each scale test.
            (5) Scale maintenance. The scale must be maintained in proper operating condition throughout its use; adjustments made to the scale must be made to bring the performance errors as close as practicable to a zero value; and no adjustment may be made that will cause the scale to weigh fish inaccurately.
            (6) Printed reports from the scale (not applicable to observer sampling scales). Printed reports are provided to NMFS as required by this paragraph. Printed reports from the scale must be maintained on board the vessel until the end of the year during which the reports were made, and made available to observers, NMFS staff or authorized officers. In addition, printed reports must be retained for 3 years after the end of the year during which the printouts were made.
            (i) Printed reports of catch weight and cumulative weight. Reports must be printed at least once every calendar day when use of the scale is required. Reports must also be printed before any information stored in the scale computer memory is replaced. Scale weights must not be adjusted by the scale operator to account for the perceived weight of water, slime, mud, debris, or other materials. Scale printouts must show:
            (A) The vessel name and Federal vessel permit number;
            (B) The date and time the information was printed;
            (C) The haul number;
            (D) The total weight of the haul; and
            (E) The total cumulative weight of all fish and other material weighed on the scale since the last annual inspection.
            (ii) Printed report from the audit trail. The printed report must include the information specified in sections 2.3.1.8, 3.3.1.7, and 4.3.1.8 of appendix A to 50 CFR part 679. The printed report must be provided to the authorized scale inspector at each scale inspection and must also be printed at any time upon request of the observer, NMFS personnel or an authorized officer.
            
            (iii) Printed report from calibration log. The operator must print the calibration log on request by NMFS staff or an authorized officer, or person authorized by NMFS. The calibration log must be printed and retained before any information stored in the scale computer memory is replaced. The calibration log must detail either the prior 1,000 calibrations or all calibrations since the scale electronics were first put into service, whichever is less. The printout from the calibration log must show:
            (A) The vessel name and Federal fisheries or processor permit number;
            (B) The month, day, and year of the calibration;
            (C) The time of the calibration to the nearest minute in local time;
            (D) The weight used to calibrate the scale; and
            (E) The magnitude of the calibration in comparison to the prior calibration.
            (iv) Printed reports from the fault log. The operator must print the fault log on request by NMFS staff, an authorized officer or person authorized by NMFS. The fault log must be printed and retained before any information stored in the scale computer memory is replaced. The fault log must detail either the prior 1,000 faults and startups, or all faults and startups since the scale electronics were first put into service, whichever is less. A fault, for the purposes of the fault log, is any condition other than underflow detected by the scale electronics that could affect the metrological accuracy of the scale. The printout from the fault log must show:
            (A) The vessel name and Federal fisheries or processor permit number;
            (B) The month, day, year, and time of each startup to the nearest minute in local time;
            (C) The month, day, year, and time that each fault began to the nearest minute in local time; and
            (D) The month, day, year, and time that each fault was resolved to the nearest minute in local time.
            (v) Platform scales used for observer sampling. A platform scale used for observer sampling is not required to produce a printed record.
            (7) Video monitoring for scales used by the vessel crew to weigh catch. Mothership or Catcher/Processor vessels required to weigh fish under the regulations in this section must provide and maintain a NMFS-approved video monitoring system as specified in paragraph (e) of this section.
            (c) Scales used to weigh fish at IFQ first receivers—performance and technical requirements. Scale requirements in this paragraph are in addition to those requirements set forth by the State in which the scale is located, and nothing in this paragraph may be construed to reduce or supersede the authority of the State to regulate, test, or approve scales within the State. Scales used to weigh fish that are also required to be approved by the State must meet the following requirements:
            (1) Verification of approval. The scale must display a valid sticker indicating that the scale is currently approved in accordance with the laws of the state where the scale is located.
            (2) Visibility. The IFQ first receiver must ensure that the scale and scale display are visible simultaneously to the catch monitor. Catch monitors, NMFS staff, NMFS-authorized personnel, or authorized officers must be allowed to observe the weighing of fish on the scale and be allowed to read the scale display at all times.
            (3) Printed scale weights.
            
            (i) An IFQ first receiver must ensure that printouts of the scale weight of each delivery or offload are made available to the catch monitor, NMFS staff, to NMFS-authorized personnel, or to authorized officers at the time printouts are generated. An IFQ first receiver must maintain printouts on site until the end of the fishing year during which the printouts were made and make them available upon request by the catch monitor, NMFS staff, NMFS-authorized personnel, or authorized officers for 3 years after the end of the fishing year during which the printout was made.

            (ii) All scales identified in a catch monitoring plan (see § 660.140(f)(3)) must produce a printed record for each landing, or portion of a landing, weighed on that scale. NMFS may exempt, through approval of the NMFS-accepted catch monitoring plan, scales not designed for automatic bulk weighing from part or all of the printed record requirements. IFQ first receivers that receive no more than 200,000 pounds of groundfish in any calendar month may be exempt under § 660.140(j)(2). For scales that must produce a printed record, the printed record must include:
            (A) The IFQ first receiver's name;
            (B) The weight of each load in the weighing cycle;
            (C) The total weight of fish in each landing, or portion of the landing that was weighed on that scale;
            (D) For belt scales and weight belts, the total cumulative weight of all fish or other material weighed on the scale since the last inspection;
            (E) The date the information is printed; and
            (F) The name and vessel registration or documentation number of the vessel making the landing. The person operating the scale may write this information on the scale printout in ink at the time of printing.
            (4) Inseason scale testing. IFQ first receivers must allow, and provide reasonable assistance to NMFS staff, NMFS-authorized personnel, and authorized officers to test scales used to weigh IFQ fish. A scale that does not pass an inseason test may not be used to weigh IFQ fish until the scale passes an inseason test or is approved for continued use by the weights and measures authorities of the State in which the scale is located.
            (i) Inseason testing criteria. To pass an inseason test, NMFS staff or authorized officers must be able to verify that:
            (A) The scale display and printed information are clear and easily read under all conditions of normal operation;
            (B) Weight values are visible on the display until the value is printed;
            (C) The scale does not exceed the maximum permissible errors specified in this paragraph:
            (1) Flow scales (also known as belt scales and weight belts). The maximum permissible error is plus or minus 0.25 percent of the known weight of the test material with repeatability between tests of no more than 0.25 percent. Percent error is determined by subtracting the known weight of the test material or test weights from the weight recorded on the scale, dividing that amount by the known weight of the test material or test weights, and multiplying by 100.
            (2) All other scales.
            
            
              
                
                  Test load in scale divisions
                
                
                  Maximum error in scale divisions
                
              
              
                (i) 0-500
                1
              
              
                (ii) 501-2,000
                2
              
              
                (iii) 2,001-4,000
                3
              
              
                (iv) >4,000
                5
              
            
            (D) Automatic weighing systems. An automatic weighing system must be provided and operational that will prevent fish from passing over the scale or entering any weighing hopper unless the following criteria are met:
            (1) No catch may enter or leave a weighing hopper until the weighing cycle is complete;
            (2) No product may be cycled and weighed if the weight recording element is not operational; and
            (3) No product may enter a weighing hopper until the prior weighing cycle has been completed and the scale indicator has returned to a zero.
            (ii) [Reserved]
            (d) Electronic fish tickets. First receivers are required to meet the hardware and software requirements below.
            (1) Hardware and software requirements. A personal computer system, tablet, mobile device, or other device that has software (e.g., web browser) capable of submitting information over the internet, such that submission to Pacific States Marine Fisheries Commission can be executed effectively.
            (2) Internet access. The first receiver is responsible for maintaining internet access sufficient to access the web-based interface and submit completed electronic fish ticket forms.
            (3) Maintenance. The first receiver is responsible for ensuring that all hardware and software required under this subsection are fully operational and functional whenever they receive, purchase, or take custody, control, or possession of groundfish species for which an electronic fish ticket is required. “Functional” means that the software requirements and minimum hardware requirements described at paragraphs (d)(1) and (2) of this section are met and submission to Pacific States Marine Fisheries Commission can be executed effectively by the equipment.
            (4) Improving data quality. Vessel owners and operators, first receivers, or shoreside processor owners, or managers may contact NMFS to request assistance in improving data quality and resolving issues. Requests may be submitted to: Attn: Electronic Fish Ticket Monitoring, National Marine Fisheries Service, West Coast Region, Sustainable Fisheries Division, 7600 Sand Point Way, NE., Seattle, WA 98115.
            (e) Video monitoring systems used monitor at-sea scales—(1) Performance and technical requirements for video monitoring systems for the MS and C/P Coop Programs. A video monitoring system used to monitor at-sea scales must meet the system requirements and system inspections, set forth in 50 CFR 679.28(e)(1) through (4) and be issued a Video Monitoring Inspection Report verifying that the video system meets all applicable requirements for use in the Alaska Pollock fishery. Any change to the system must meet the requirements specified at 50 CFR 679.28(e)(7) and be approved by the Alaska Regional Administrator in writing before any changes are made.
            (i) MS or C/P vessels required to weigh fish at sea under the regulations in this section must:
            (A) Provide and maintain a video monitoring system that provides sufficient resolution and field of view to monitor: All areas where catch enters the scale, moves across the scale and leaves the scale; any access point to the scale from which the scale may be adjusted or modified by vessel crew while the vessel is at sea; and the scale display and the indicator for the scale operating in a fault state.
            (B) Record and retain video for all periods when catch that must be weighed is on board the vessel.
            (ii) [Reserved]
            (2) Video Monitoring System Inspection Report. A current NMFS-issued Video Monitoring System Inspection Report must be maintained on board the vessel at all times the vessel is required to have an approved video monitoring system. The Video Monitoring System Inspection Report must be made available to the observer, NMFS staff, or to an authorized officer upon request.
            (3) Retention of records. Consistent with the requirements set forth at 50 CFR 679.28(e)(1), the video data must be maintained on the vessel and made available on request by NMFS staff, or any individual authorized by NMFS. The data must be retained on board the vessel for no less than 120 days after the date the video is recorded, unless NMFS has notified the operator in writing that the video data may be retained for less than this 120-day period.
            [75 FR 78375, Dec. 15, 2010, as amended at 76 FR 74733, Dec. 1, 2011; 77 FR 55155, Sept. 7, 2012; 81 FR 27008, May 5, 2016; 81 FR 84426, Nov. 23, 2016]
          
          
            § 660.16
            Groundfish observer program.
            (a) General. Vessel owners, operators, and managers are jointly and severally responsible for their vessel's compliance with observer requirements specified in this section and within §§ 660.140, 660.150, 660.160, 660.216, or 660.316.
            (b) Purpose. The purpose of the Groundfish Observer Program is to collect fisheries data necessary and appropriate for, among other relevant purposes, management, compliance monitoring, and research in the groundfish fisheries and for the conservation of living marine resources.
            (c) Observer coverage requirements. The following table provides references to the paragraphs in the Pacific coast groundfish subparts that contain fishery specific requirements. Observer coverage required for the Shorebased IFQ Program, MS Coop Program, or C/P Coop Program shall not be used to comply with observer coverage requirements for any other Pacific coast groundfish fishery in which that vessel may also participate.
            
              
                West coast groundfish fishery
                Regulation section
                Observer program branch office
              
              
                (1) Shorebased IFQ Program—Trawl Fishery
                § 660.140(h)
                West Coast Groundfish.
              
              
                (2) MS Coop Program—Whiting At-sea Trawl Fishery
                § 660.150(j)
              
              
                (i) Motherships
                
                At-sea Hake.
              
              
                (ii) Catcher Vessels
                
                West Coast Groundfish.
              
              
                (3) C/P Coop Program—Whiting At-sea Trawl Fishery
                § 660.160(g)
                At-sea Hake.
              
              
                
                (4) Fixed Gear Fisheries
                § 660.216
              
              
                (i) Harvester vessels
                
                West Coast Groundfish.
              
              
                (ii) Processing vessels
                
                West Coast Groundfish.
              
              
                (5) Open Access Fisheries
                § 660.316
              
              
                (i) Harvester vessels
                
                West Coast Groundfish.
              
              
                (ii) Processing vessels
                
                West Coast Groundfish.
              
            
            (d) Observer certifications and responsibilities. For the Shorebased IFQ Program see § 660.140(h), for the MS Coop Program see § 660.150(j), and, for the C/P Coop Program see § 660.160(g).
            (e) Application process to become an observer provider. See § 660.18.
            [75 FR 78376, Dec. 15, 2010, as amended at 80 FR 22280, Apr. 21, 2015]
          
          
            § 660.17
            Catch monitor program.
            (a) General. The first receiver site license holder, the first receiver site license authorized representative, facility operators and managers are jointly and severally responsible for the first receiver being in compliance with catch monitor requirements specified in this section and at § 660.140 (i).
            (b) Purpose. The purpose of the Catch Monitor Program is to, among other related matters, confirm that the IFQ landings are accurately sorted, weighed and reported on electronic fish tickets.
            (c) Catch monitor coverage requirements. Catch monitor coverage requirements for the Shorebased IFQ Program are specified at § 660.140(i).
            (d) Catch monitor certification and responsibilities. Catch monitor certification authorizes an individual to fulfill duties as specified by NMFS while under the employ of a catch monitor provider.
            (1) Catch monitor training certification. A training certification signifies the successful completion of the training course required to obtain catch monitor certification. This certification expires when the catch monitor has not been deployed and performed sampling duties as required by the Catch Monitor Program Office for a period of time, specified by the Catch Monitor Program, after his or her most recent debriefing. The certification is renewed by successful completion of the training course.
            (2) Catch Monitor Program annual briefing. Each catch monitor must attend a briefing prior to his or her first deployment within any calendar year subsequent to a year in which a training certification is obtained. To maintain a certification, a catch monitor must successfully complete any required briefing specified by the Catch Monitor Program. All briefing attendance, performance, and conduct standards required by the Catch Monitor Program must be met prior to any deployment.
            (3) Catch monitor certification requirements. NMFS may certify individuals who:
            (i) Are employed by a catch monitor provider at the time of the issuance of the certification and qualified, as described at paragraph (f)(1)(i) through (viii) of this section and have provided proof of qualifications to NMFS, through the catch monitor provider.
            (ii) Have successfully completed catch monitor certification training.
            (A) Successful completion of training by an applicant consists of meeting all attendance and conduct standards; meeting all performance standards for assignments, tests, and other evaluation tools; and completing all other training requirements established by the Catch Monitor Program.
            (B) If a candidate fails training, he or she will be notified in writing on or before the last day of training. The notification will indicate: The reasons the candidate failed the training; whether the candidate can retake the training, and under what conditions.
            (iii) Have not been decertified as an observer or catch monitor under provisions in §§ 660.17(g), and 660.140(h)(6), 660.150(j)(5), 660.160(g)(5) or 679.53(c) of this chapter.
            (4) Maintaining the validity of a catch monitor certification. After initial issuance, a catch monitor must keep their certification valid by meeting all of the following requirements specified below:
            
            (i) Successfully perform their assigned duties as described in the Catch Monitor Manual or other written instructions from the Catch Monitor Program.
            (ii) Accurately record their data, write complete reports, and report accurately any observations of suspected violations of regulations relevant to conservation of marine resources or their environment.
            (iii) Consistent with NOAA data confidentiality guidance, not disclose data and observations made on board a vessel to any person except the owner or operator of the observed vessel, an authorized state or OLE officer, NMFS or the Catch Monitor Program; and, not disclose data and observations made at a first receiver to any person other than the first receiver site license holder, the first receiver site license authorized representative, facility operators and managers an authorized state or OLE officer, NMFS or the Catch Monitor Program.
            (iv) Successfully complete any required briefings as prescribed by the Catch Monitor Program.
            (v) Successful completion of a briefing by a catch monitor consists of meeting all attendance and conduct standards issued in writing at the start of training; meeting all performance standards issued in writing at the start of training for assignments, tests, and other evaluation tools; and completing all other briefing requirements established by the Catch Monitor Program.
            (vi) Successfully meet all debriefing expectations including catch monitor performance standards and reporting for assigned debriefings.
            (vii) Submit all data and information required by the Catch Monitor Program within the program's stated guidelines.
            (viii) Have been deployed as a catch monitor within the 12 months prior to any required briefing, unless otherwise authorized by the Catch Monitor Program.
            (e) Catch monitor standards of behavior. Catch monitors must do the following:
            (1) Perform authorized duties as described in training and instructional manuals or other written and oral instructions provided by the Catch Monitor Program.
            (2) Accurately record and submit the required data, which includes fish species composition, identification, sorting, and weighing information.
            (3) Write complete reports, and report accurately any observations of suspected violations of regulations.
            (4) Returns phone calls, emails, text messages, or other forms of communication within the time specified by the Catch Monitor Program.
            (5) Not disclose data and observations made on board a vessel to any person except the owner or operator of the observed vessel, an authorized officer, NMFS or the Catch Monitor Program; and not disclose data and observations made at a first receiver to any person other than the first receiver site license holder, the first receiver site license authorized representative, facility operators and managers an authorized officer, NMFS or the Catch Monitor Program.
            (f) Catch monitor provider responsibilities. (1) Provide qualified candidates to serve as catch monitors. To be qualified a candidate must:
            (i) Be a U.S. citizen or have authorization to work in the United States;
            (ii) Be at least 18 years of age;
            (iii) Have a high school diploma and;
            (A) At least two years of study from an accredited college with a major study in natural resource management, natural sciences, earth sciences, natural resource anthropology, law enforcement/police science, criminal justice, public administration, behavioral sciences, environmental sociology, or other closely related subjects pertinent to the management and protection of natural resources, or;
            (B) One year of specialized experience performing duties which involved communicating effectively and obtaining cooperation, identifying and reporting problems or apparent violations of regulations concerning the use of protected or public land areas, and carrying out policies and procedures within a recreational area or natural resource site.

            (iv) Computer skills that enable the candidate to work competently with standard database software and computer hardware.
            
            (v) Have a current and valid driver's license.
            (vi) Have had a background investigation and been found to have had no criminal or civil convictions that would affect their performance or credibility as a catch monitor.
            (vii) Have had health and physical fitness exams and been found to be fit for the job duties and work conditions;
            (A) Physical fitness exams shall be conducted by a medical doctor who has been provided with a description of the job duties and work conditions and who provides a written conclusion regarding the candidate's fitness relative to the required duties and work conditions. A signed and dated statement from a licensed physician that he or she has physically examined a catch monitor or catch monitor candidate. The statement must confirm that, based on that physical examination, the catch monitor or catch monitor candidate does not have any health problems or conditions that would jeopardize that individual's safety or the safety of others while deployed, or prevent the catch monitor or catch monitor candidate from performing his or her duties satisfactorily. The physician's statement must be submitted to the Catch Monitor Program office prior to certification of a catch monitor. The physical exam must have occurred during the 12 months prior to the catch monitor's or catch monitor candidate's deployment. The physician's statement expires 12 months after the physical exam occurred and a new physical exam must be performed, and accompanying statement submitted, prior to any deployment occurring after the expiration of the statement.
            (B) Copies of “certificates of insurance,” that names the Catch Monitor Program Coordinator as the “certificate holder,” shall be submitted to the Catch Monitor Program Office by February 1 of each year. The certificates of insurance shall verify the following coverage provisions and state that the insurance company will notify the certificate holder if insurance coverage is changed or canceled.
            (1) Coverage under the U.S. Longshore and Harbor Workers' Compensation Act ($1 million minimum).
            (2) States Worker's Compensation as required.
            (3) Commercial General Liability.
            (viii) Have signed a statement indicating that they are free from conflict of interest as described under § 660.18(c).
            (2) Catch monitor conduct and behavior. A catch monitor provider must develop and maintain a policy addressing conduct and behavior for their employees that serve as catch monitors.
            (i) The policy shall address the following behavior and conduct regarding:
            (A) Catch monitor use of alcohol;
            (B) Catch monitor, possession, or distribution of illegal drugs; and
            (C) Sexual contact with personnel off the vessels or processing facility to which the catch monitor is assigned, or with any vessel or processing plant personnel who may be substantially affected by the performance or non-performance of the catch monitor's official duties.
            (ii) A catch monitor provider shall provide a copy of its conduct and behavior policy to each observer candidate and to the Catch Monitor Program by February 1 of each year.
            (3) Contract. Provide to the candidate a copy of a written contract signed by the catch monitor and catch monitor provider that shows among other factors the following provisions for employment:
            (i) Compliance with the standards of conduct, responsibilities, conflict of interest standards and drug and alcohol policy;
            (ii) Willingness to complete all responsibilities of current deployment prior to performing jobs or duties which are not part of the catch monitor responsibilities.
            (iii) Commitment to return all sampling or safety equipment issued for the deployment.
            (4) Catch monitors provided to a first receiver. (i) Must have a valid catch monitor certification;

            (ii) Must not have informed the catch monitor provider prior to the time of assignment that he or she is experiencing a mental illness or a physical ailment or injury developed since submission of the physician's statement, as required in paragraph (f)(1)(vii)(A) of this section that would prevent him or her from performing his or her assigned duties; and
            (iii) Must have successfully completed all Catch Monitor Program required training and briefing before assignment.
            (5) Respond to industry requests for catch monitors. A catch monitor provider must provide a catch monitor for assignment pursuant to the terms of the contractual relationship with the first receiver to fulfill first receiver requirements for catch monitor coverage under § 660.140(i)(1). An alternate catch monitor must be supplied in each case where injury or illness prevents the catch monitor from performing his or her duties or where the catch monitor resigns prior to completion of his or her duties. If the catch monitor provider is unable to respond to an industry request for catch monitor coverage from a first receiver for whom the catch monitor provider is in a contractual relationship due to the lack of available catch monitors, the catch monitor provider must report it to NMFS at least four hours prior to the expected assignment time, unless the first receiver provides less than four hour notice to the provider, in which case the provider is to notify the Catch Monitor Program as soon as practical after the situation arises.
            (6) Ensure that catch monitors complete duties in a timely manner. Catch monitor providers must ensure that catch monitors employed by that catch monitor provider do the following in a complete and timely manner:
            (i) Submit to NMFS all data, logbooks and reports as required under the Catch Monitor Program deadlines.
            (ii) Report for his or her scheduled debriefing and complete all debriefing responsibilities.
            (7) Provide catch monitor salaries and benefits. A catch monitor provider must provide to its catch monitor employees salaries and any other benefits and personnel services in accordance with the terms of each catch monitor's contract.
            (8) Provide catch monitor assignment logistics.
            
            (i) A catch monitor provider must ensure each of its catch monitors under contract:
            (A) Has an individually assigned mobile or cell phones, in working order, for all necessary communication. A catch monitor provider may alternatively compensate catch monitors for the use of the catch monitor's personal cell phone or pager for communications made in support of, or necessary for, the catch monitor's duties.
            (B) Has Internet access for Catch Monitor Program communications and data submission;
            (C) Remains available to OLE and the Catch Monitor Program until the completion of the catch monitors' debriefing.
            (D) Receives all necessary transportation, including arrangements and logistics, of catch monitors to the location of assignment, to all subsequent assignments during that assignment, and to the debriefing location when an assignment ends for any reason; and
            (E) Receives lodging, per diem, and any other services necessary to catch monitors assigned to first receivers, as specified in the contract between the catch monitor and catch monitor provider.
            (F) While under contract with a catch monitor provider, each catch monitor shall be provided with accommodations in accordance with the contract between the catch monitor and the catch monitor provider. If the catch monitor provider is responsible for providing accommodations under the contract with the catch monitor, the accommodations must be at a licensed hotel, motel, bed and breakfast, or other accommodations that have an assigned bed for each catch monitor that no other person may be assigned to for the duration of that catch monitor's stay.
            (ii) [Reserved]
            (9) Catch monitor assignment limitations and workload.
            
            (i) Not assign a catch monitor to the same first receiver for more than 90 calendar days in a 12-month period, unless otherwise authorized by NMFS.
            (ii) Not exceed catch monitor assignment limitations and workload as outlined in § 660.140(i)(3)(ii).
            (10) Maintain communications with catch monitors. A catch monitor provider must have an employee responsible for catch monitor activities on call 24 hours a day to handle emergencies involving catch monitors or problems concerning catch monitor logistics, whenever catch monitors are assigned, or in transit, or awaiting first receiver reassignment.
            (11) Maintain communications with the Catch Monitor Program office. A catch monitor provider must provide all of the following information by electronic transmission (email), fax, or other method specified by NMFS.
            (i) Catch monitor training, briefing, and debriefing registration materials. This information must be submitted to the Catch Monitor Program at least 10 business days prior to the beginning of a scheduled catch monitor certification training or briefing session. Submissions received less than 10 business days prior to the beginning of a scheduled catch monitor certification training or briefing session will be approved by the Catch Monitor Program on a case-by-case basis.
            (A) Training registration materials consist of the following:
            (1) Date of requested training;
            (2) A list of catch monitor candidates that includes each candidate's full name (i.e., first, middle and last names), date of birth, and gender;
            (3) A copy of each candidate's academic transcripts and resume;
            (4) A statement signed by the candidate under penalty of perjury which discloses the candidate's criminal convictions;
            (B) Briefing registration materials consist of the following:
            (1) Date and type of requested briefing session;
            (2) List of catch monitors to attend the briefing session, that includes each catch monitor's full name (first, middle, and last names);
            (C) The Catch Monitor Program will notify the catch monitor provider which catch monitors require debriefing and the specific time period the catch monitor provider has to schedule a date, time, and location for debriefing. The catch monitor provider must contact the Catch Monitor Program within 5 business days by telephone to schedule debriefings.
            (1) Catch monitor providers must immediately notify the Catch Monitor Program when catch monitors end their contract earlier than anticipated.
            (2) [Reserved]
            (ii) Catch monitor provider contracts. If requested, catch monitor providers must submit to the Catch Monitor Program a completed and unaltered copy of each type of signed and valid contract (including all attachments, appendices, addendums, and exhibits incorporated into the contract) between the catch monitor provider and those entities requiring catch monitor services under § 660.140(i)(1). Catch monitor providers must also submit to the Catch Monitor Program upon request, a completed and unaltered copy of the current or most recent signed and valid contract (including all attachments, appendices, addendums, and exhibits incorporated into the contract and any agreements or policies with regard to catch monitor compensation or salary levels) between the catch monitor provider and the particular entity identified by the Catch Monitor Program or with specific catch monitors. The copies must be submitted to the Catch Monitor Program via email, fax, or mail within 5 business days of the request. Signed and valid contracts include the contracts a catch monitor provider has with:
            (A) First receivers required to have catch monitor coverage as specified at paragraph § 660.140(i)(1); and
            (B) Catch monitors.
            (iii) Change in catch monitor provider management and contact information. A catch monitor provider must submit to the Catch Monitor Program any change of management or contact information as required at § 660.18(h).
            (iv) Catch monitor status report. Each Tuesday, catch monitor providers must provide the Catch Monitor Program with an updated list of deployments per Catch Monitor Program protocol. Deployment information includes provider name, catch monitor last name, catch monitor first name, trip start date, trip end date, status of catch monitor, vessel name and vessel identification number, date monitored offload, and first receiver assignment.
            (v) Informational materials. Catch monitor providers must submit to NMFS, if requested, copies of any information developed and used by the catch monitor providers and distributed to first receivers, including, but not limited to, informational pamphlets, payment notification, and description of catch monitor duties.
            (vi) Other reports. Reports of the following must be submitted in writing to the Catch Monitor Program by the catch monitor provider via fax or email address designated by the Catch Monitor Program within 24 hours after the catch monitor provider becomes aware of the information:
            (A) Any information regarding possible catch monitor harassment;
            (B) Any information regarding any action prohibited under § 660.12(f);
            (C) Any catch monitor illness or injury that prevents the catch monitor from completing any of his or her duties described in the catch monitor manual; and
            (D) Any information, allegations or reports regarding catch monitor conflict of interest or breach of the standards of behavior described in catch monitor provider policy.
            (12) Replace lost or damaged gear. Lost or damaged gear issued to a catch monitor by NMFS must be replaced by the catch monitor provider. All replacements must be provided to NMFS and be in accordance with requirements and procedures identified in writing by the Catch Monitor Program.
            (13) Confidentiality of information. A catch monitor provider must ensure that all records on individual catch monitor performance received from NMFS under the routine use provision of the Privacy Act 5 U.S.C. 552a or as otherwise required by law remain confidential and are not further released to any person outside the employ of the catch monitor provider company to whom the catch monitor was contracted except with written permission of the catch monitor.
            (g) Certification and decertification procedures for catch monitors.
            (1) Catch monitor certification official. The Regional Administrator (or a designee) will designate a NMFS catch monitor certification official who will make decisions on whether to issue or deny catch monitor certification.
            (2) Agency determinations on catch monitor certifications—(i) Issuance of certifications. Certification may be issued upon determination by the catch monitor certification official that the candidate has successfully met all requirements for certification as specified in § 660.17(d).
            (ii) Denial of a certification. The catch monitor certification official will issue a written determination identifying the reasons for denial of a certification.
            (3) Limitations on conflict of interest for catch monitors. (i) Catch monitors must not have a direct financial interest, other than the provision of observer or catch monitor services, in a North Pacific fishery managed pursuant to an FMP for the waters off the coast of Alaska, Alaska state waters, or in a Pacific Coast fishery managed by either the state or Federal Governments in waters off Washington, Oregon, or California, including but not limited to:
            (A) Any ownership, mortgage holder, or other secured interest in a vessel, first receiver, shorebased or floating stationary processor facility involved in the catching, taking, harvesting or processing of fish;
            (B) Any business involved with selling supplies or services to any vessel, first receiver, shorebased or floating stationary processing facility; or
            (C) Any business involved with purchasing raw or processed products from any vessel, first receiver, shorebased or floating stationary processing facilities.
            (ii) Must not solicit or accept, directly or indirectly, any gratuity, gift, favor, entertainment, loan, or anything of monetary value from any person who either conducts activities that are regulated by NMFS or has interests that may be substantially affected by the performance or nonperformance of the catch monitor's official duties.
            (iii) May not serve as a catch monitor at any shoreside or floating stationary processing facility owned or operated where a person was previously employed in the last two years.

            (iv) May not solicit or accept employment as a crew member or an employee of a vessel, or shoreside processor while employed by a catch monitor provider.
            
            (v) Provisions for remuneration of catch monitors under this section do not constitute a conflict of interest.
            (4) Catch monitor decertification—(i) Catch monitor decertification review official. The Regional Administrator (or a designee) will designate a catch monitor decertification review official(s), who will have the authority to review certifications and issue IADs of decertification.
            (ii) Causes for decertification. The catch monitor decertification official may initiate decertification proceedings when it is alleged that any of the following acts or omissions have been committed:
            (A) Failed to satisfactorily perform the specified duties and responsibilities;
            (B) Failed to abide by the specified standards of conduct;
            (C) Upon conviction of a crime or upon entry of a civil judgment for:
            (1) Commission of fraud or other violation in connection with obtaining or attempting to obtain certification, or in performing the duties and responsibilities specified in this section;
            (2) Commission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements, or receiving stolen property;
            (3) Commission of any other offense indicating a lack of integrity or honesty that seriously and directly affects the fitness of catch monitors.
            (iii) Issuance of IAD. Upon determination that decertification is warranted, the catch monitor decertification official will issue a written IAD. The IAD will identify the specific reasons for the action taken. Decertification is effective 30 calendar days after the date on the IAD, unless there is an appeal.
            (iv) Appeals. A certified catch monitor who receives an IAD that suspends or revokes his or her catch monitor certification may appeal the determination within 30 calendar days after the date on the IAD to the Office of Administrative Appeals pursuant to § 660.19.
            [75 FR 78377, Dec. 15, 2010, as amended at 76 FR 53835, Aug. 30, 2011; 76 FR 74734, Dec. 1, 2011; 80 FR 22280, Apr. 21, 2015]
          
          
            § 660.18
            Observer and catch monitor provider permits and endorsements.
            (a) Provider permits. Persons seeking to provide observer or catch monitor services must obtain a provider permit from NMFS before providing certified catch monitors or certified observers for the Shorebased IFQ Program, the MS Coop Program, the C/P Coop Program, or for processing vessels in the fixed gear or open access fisheries. There are two types of endorsements for provider permits, an observer endorsement and a catch monitor endorsement. Provider permits must have at least one endorsement and it must be appropriate for the services being provided. Provider permits are obtained through an application process and must be renewed annually to remain valid in the following year. A provider permit and associated endorsements expire if not renewed or if services have not been provided for 12 consecutive months.
            (b) Application process to become an observer or catch monitor provider—(1) New provider applications. An applicant seeking a provider permit may submit an application at any time during the calendar year. Any provider permit issued during a given year will expire on December 31. Application forms must be submitted by mail to the West Coast Region Fisheries Permits Office, 7600 Sand Point Way NE., Bldg 1, Seattle, WA 98115. Only complete applications will be considered for approval by the review board.
            (2) Contents of provider application. A complete application for a provider permit shall contain the following:
            (i) An indication of which endorsement the applicant is seeking: observer provider, catch monitor provider, or both endorsements. A single application may be used to apply for both endorsements.
            (ii) Applicant contact information.
            (A) Legal name of applicant organization. If the applicant organization is United States business entity, include the state registration number.

            (B) The primary business mailing address, phone and fax numbers where the owner(s) can be contacted for official correspondence.
            
            (iii) Description of the management, organizational structure, and ownership structure of the applicant's business, including identification by name and general function of all controlling management interests in the company, including but not limited to owners, board members, officers, authorized agents, and employees. List all office locations and their business mailing address, business phone, fax number, and email addresses. If the applicant is a corporation, the articles of incorporation must be provided. If the applicant is a partnership, the partnership agreement must be provided.
            (iv) A narrative statement describing relevant direct or indirect prior experience or qualifications the applicant may have that would enable them to be a successful provider.
            (A) For applicants seeking an observer provider endorsement, the applicant should describe experience in placing individuals in remote field and/or marine work environments. This includes, but is not limited to, recruiting, hiring, deployment, and personnel administration.
            (B) For applicants seeking a catch monitor provider endorsement, a narrative statement should identify prior relevant experience in recruiting, hiring, deploying, and providing support for individuals in marine work environments in the groundfish fishery or other fisheries of similar scale.
            (v) A narrative description of the applicant's ability to carry out the required responsibilities and duties as described at §§ 660.140(h), 660.150(j), and 660.160(g) for observer providers and/or § 660.17(f) for catch monitor providers.
            (vi) A statement signed under penalty of perjury by an authorized agent of the applicant about each owner, or owners, board members, and officers if a corporation, authorized agents, and employees, regarding:
            (A) Conflict of interest as described in § 660.18 (c)(3),
            (B) Criminal convictions,
            (C) Federal contracts they have had and the performance rating they received on the contract, and
            (D) Previous decertification action while working as an observer, catch monitor, observer provider, or catch monitor provider.
            (vii) NMFS may request additional information or clarification from the applicants.
            (c) Application evaluation. Complete applications will be forwarded to Observer Program and/or the Catch Monitor Program for review and evaluation.
            (1) A provider permit application review board will be established and be comprised of at least three members. The review board will evaluate applications submitted under paragraph (a) of this section. If the applicant is an entity, the review board also will evaluate the application criteria for each owner, board member, officer, authorized agent, and employee.
            (2) The provider permit application will, at a minimum, be evaluated on the following criteria:
            (i) The applicant's ability to carry out the responsibilities and relevant experience and qualifications.
            (ii) Review of any conflict of interest as described in § 660.18(c)(3).
            (iii) Review of any criminal convictions.
            (iv) Satisfactory performance ratings on any Federal contracts held by the applicant.
            (v) Review of any history of decertification as an observer, catch monitor, observer provider, or catch monitor provider.
            (3) Limitations on conflict of interest for providers. (i) Providers must not have a direct financial interest, other than the provision of observer, catch monitor or other biological sampling services, in any federal or state managed fisheries, including but not limited to:
            (A) Any ownership, mortgage holder, or other secured interest in a vessel, first receiver, shorebased or floating stationary processor facility involved in the catching, taking, harvesting or processing of fish;
            (B) Any business involved with selling supplies or services to any vessel, first receiver, shorebased or floating stationary processing facility; or

            (C) Any business involved with purchasing raw or processed products from any vessel, first receiver, shorebased or floating stationary processing facilities.
            
            (ii) Providers must not solicit or accept, directly or indirectly, any gratuity, gift, favor, entertainment, loan, or anything of monetary value from any person who conducts fishing or fish processing activities that are regulated by NMFS, or who has interests that may be substantially affected by the performance or nonperformance of the official duties of the provider.
            (4) Existing providers. Businesses that provided observers and/or catch monitors in the 12 months prior to May 21, 2015 will be issued a provider permit without submission of an application. This permit will be effective through December 31, 2015.
            (i) Providers who deployed catch monitors in the Shorebased IFQ Program in the 12 months prior to May 21, 2015 will be issued a provider permit with a catch monitor provider endorsement effective through December 31, 2015, except that a change in ownership of an existing catch monitor provider after January 1, 2015, requires a new permit application under this section.
            (ii) Providers who deployed certified observers in the Pacific Coast groundfish fishery in the 12 months prior to May 21, 2015 will be issued a provider permit with an observer provider endorsement effective through December 31, 2015, except that a change in ownership of an existing observer provider after January 1, 2015, requires a new permit application under this section.
            (iii) To receive a provider permit for 2016 and beyond, the existing providers must follow the provider permit renewal process set forth in this section.
            (d) Agency determination on an application.
            
            (1) Initial administrative determination. For all complete applications, NMFS will issue an IAD that either approves or disapproves the application. If approved, the IAD will be the provider permit and any associated endorsements. If disapproved, the IAD will provide the reasons for this determination. If the applicant does not appeal the IAD within 30 calendar days, the IAD becomes the final decision of the Regional Administrator acting on behalf of the Secretary of Commerce.
            (2) Appeal. The applicant may appeal the IAD consistent with the observer, catch monitor, and provider appeals process defined at § 660.19.
            (e) Effective dates. The provider permit will be valid from the effective date identified on the permit until the permit expiration date of December 31. Provider permit holders must reapply annually by following the application process specified in paragraph (b) of this section.
            (f) Expiration of the provider permit—(1) Expiration due to inactivity. After a period of 12 continuous months during which no observers or catch monitors are deployed by the provider in the Pacific coast groundfish fishery, NMFS will issue an IAD describing the intent to expire the provider permit or to remove the appropriate endorsement(s) and the timeline to do so. A provider that receives an IAD may appeal under § 660.19. The provider permit and endorsements will remain valid until a final agency decision is made or until December 31, whichever is earlier.
            (2) Expiration due to failure to renew. Failure to renew annually will result in expiration of the provider permit and endorsements on December 31.
            (3) Obtaining a new permit or endorsement following an expiration or voided permit. A person holding an expired or void permit or endorsement may reapply for a new provider permit or endorsement at any time consistent with § 660.18(b).
            (g) Provider permit renewal process. To maintain a valid provider permit, provider permit holders must reapply annually prior to the permit expiration date.
            (1) NMFS will mail a provider permit application form to existing permit holders on or about September 15 each year.
            (2) Providers who want to have their permits effective for January 1 of the following calendar year must submit their complete application form to NMFS by October 31. If a provider fails to renew the provider permit, the provider permit and endorsements will expire on December 31.
            (h) Change of provider permit ownership and transfer restrictions. Neither a provider permit nor the endorsements are transferable. Ownership of a provider permit cannot be registered to another individual or entity. The provider permit owner cannot change, substitute, or add individuals or entities as owners of the permit (i.e., cannot change the legal name of the permit owner(s) as given on the permit). Any change in ownership of the provider permit requires the new owner(s) to apply for a provider permit, and is subject to approval by NMFS.
            (i) Provider permit sanctions. Procedures governing sanctions of permits are found at subpart D of 15 CFR part 904.
            (j) Permit fees. The Regional Administrator may charge fees to cover administrative expenses related to issuance of permits including initial issuance, renewal replacement, and appeals.
            [80 FR 22283, Apr. 21, 2015]
          
          
            § 660.19
            Appeals process for catch monitors, observers, and provider permits.
            (a) Allowed appeals. This section describes the procedure for appealing IADs described at §§ 660.17(g), 660.18(d) and (f), 660.140(h), 660.150(j), 660.160(g), 660.603(b)(3) for catch monitor decertification, observer decertification, provider permit expirations due to inactivity, and EM service provider permit denials. Any person whose interest is directly and adversely affected by an IAD may file a written appeal. For purposes of this section, such person will be referred to as the “applicant.”
            (b) Appeals process. In cases where the applicant disagrees with the IAD, the applicant may appeal that decision. Final decisions on appeals of IADs will be made in writing by the Regional Administrator or designee acting on behalf of the Secretary of Commerce and will state the reasons therefore.
            (1) Submission of appeals. (i) The appeal must be in writing and comply with this paragraph.
            (ii) Appeals must be mailed or faxed to: National Marine Fisheries Service, West Coast Region, Sustainable Fisheries Division, ATTN: Appeals, 7600 Sand Point Way NE., Seattle, WA 98115; Fax: 206-526-6426; or delivered to National Marine Fisheries Service at the same address.
            (2) Timing of appeals. The appeal must be filed within 30 calendar days after the IAD is issued. The IAD becomes the final decision of the Regional Administrator or designee acting on behalf of the Secretary of Commerce if no appeal is filed within 30 calendar days. The time period to submit an appeal begins with the date on the IAD. If the last day of the time period is a Saturday, Sunday, or Federal holiday, the time period will extend to the close of business on the next business day.
            (3) Address of record. The address used by the applicant in initial correspondence to NMFS concerning the application will be the address used by NMFS for the appeal. Notifications and correspondence associated with all actions affecting the applicant will be mailed to the address of record unless the applicant provides NMFS, in writing, an address change. NMFS bears no responsibility if NMFS sends a notification or correspondence to the address of record and it is not received because the applicant's actual address has changed without notification to NMFS.
            (4) Statement of reasons for appeals. Applicants must submit a full written statement in support of the appeal, including a concise statement of the reasons the IAD determination has a direct and adverse effect on the applicant and should be reversed or modified. The appellate officer will limit his/her review to the issues stated in the appeal; all issues not set out in the appeal will be waived.
            (5) Decisions on appeals. The Regional Administrator or designee will issue a final written decision on the appeal which is the final decision of the Secretary of Commerce.
            [80 FR 22285, Apr. 21, 2015, as amended at 84 FR 31159, June 28, 2019]
          
          
            § 660.20
            Vessel and gear identification.
            (a) Vessel identification—(1) Display. The operator of a vessel that is over 25 ft (7.6 m) in length and is engaged in commercial fishing for groundfish must display the vessel's official number on the port and starboard sides of the deckhouse or hull, and on a weather deck so as to be visible from above. The number must contrast with the background and be in block Arabic numerals at least 18 inches (45.7 cm) high for vessels over 65 ft (19.8 m) long and at least 10 inches (25.4 cm) high for vessels between 25 and 65 ft (7.6 and 19.8 m) in length. The length of a vessel for purposes of this section is the length set forth in USCG records or in state records, if no USCG record exists.
            (2) Maintenance of numbers. The operator of a vessel engaged in commercial fishing for groundfish must keep the identifying markings required by paragraph (a)(1) of this section clearly legible and in good repair, and must ensure that no part of the vessel, its rigging, or its fishing gear obstructs the view of the official number from an enforcement vessel or aircraft.
            (3) Commercial passenger vessels. This section does not apply to vessels carrying fishing parties on a per-capita basis or by charter.
            (b) Gear identification. Gear identification requirements specific to fisheries using fixed gear (limited entry and open access) are described at § 660.219, subpart E and § 660.319, subpart F.
          
          
            § 660.21
            Seabird Avoidance Program.
            This section contains the requirements of the Seabird Avoidance Program.
            (a) Purpose. The purpose of the Seabird Avoidance Program is to minimize interactions between fishing gear and seabird species, including short-tailed albatross (Phoebastria albatrus).
            (b) Applicability. The requirements specified in paragraph (c) of this section apply to the following fishing vessels when operating within the EEZ north of 36° N latitude:
            (1) Vessels greater than or equal to 26 ft (7.9 m) LOA engaged in commercial fishing for groundfish with bottom longline gear, including snap gear, as defined under “Fishing gear” in § 660.11, including those operating under the gear switching provisions of the Limited Entry Trawl Fishery, Shorebased IFQ Program as specified in § 660.140(k), or those operating under the limited entry fixed gear fishery in subpart E or under the open access fishery in subpart F of this part, except as provided in paragraphs (b)(2) of this section.
            (2) Exemptions. The requirements specified in paragraph (c) of this section do not apply to Pacific Coast treaty Indian fisheries, as described at § 660.50, or to anglers engaged in recreational fishing for groundfish, as described in Subpart G of this Part.
            (c) Seabird Avoidance Requirements—(1) General requirements. The operator of a vessel described in paragraph (b)(1) of this section must comply with the following requirements, unless operating under the provisions of paragraph (c)(3) of this section:
            (i) Gear onboard. Have onboard the vessel seabird avoidance gear meeting the material standards specified in paragraph (c)(1)(iv) of this section and in accordance to the vessel size and gear type specific requirements as specified in paragraph (c)(2) of this section.
            (ii) Gear inspection. Upon request by an authorized officer or observer, make the seabird avoidance gear available for inspection.
            (iii) Gear use. Use seabird avoidance gear as specified in paragraph (c)(2) of this section that meets the material standards specified in paragraph (c)(1)(iv) of this section while bottom longline and snap gears are being deployed.
            (iv) Material standards for all streamer lines. All streamer lines must:
            (A) Have streamers spaced every 16.4 ft (5 m).
            (B) Have individual streamers that hang attached to the mainline to 9.8 in (0.25 m) above the waterline in the absence of wind.
            (C) Have streamers constructed of material that is brightly colored, UV-protected plastic tubing or 3/8 inch (9.5 mm) polyester line or material of an equivalent density.
            (v) Handling of hooked short-tailed albatross. If a short-tailed albatross is hooked or entangled by a vessel, owners and operators must ensure that the following actions are taken:
            (A) Stop the vessel to reduce the tension on the line and bring the bird on board the vessel using a dip net;
            (B) Determine if the bird is alive or dead.
            (C) If alive, follow these instructions:
            (1) Cover the bird with a towel to protect its feathers from oils or damage while being handled;
            (2) Remove any entangled lines or hooks from the bird without further injuring the bird;
            
            (3) Place the bird in a safe enclosed place;
            (4) If the hook has been ingested or is inaccessible, keep the bird in a safe, enclosed place and submit it to NMFS or the U.S. Fish and Wildlife Service immediately upon the vessel's return to port. Do not give the bird food or water.
            (5) Assess whether the bird meets the following criteria for release:
            (i) Able to hold its head erect and respond to noise and motion stimuli;
            (ii) Able to breathe without noise;
            (iii) Capable of flapping and retracting both wings to normal folded position on its back;
            (iv) Able to stand on both feet with toes pointed forward; and
            (v) Feathers are dry.
            (6) If bird does not meet criteria for release:
            (i) Immediately contact NMFS or the U.S. Fish and Wildlife Service at the numbers listed on the West Coast Seabird Avoidance Measures flyer and request veterinary guidance;
            (ii) Follow the veterinary guidance regarding the handling and release of the bird.
            (D) If dead, freeze the bird immediately with an identification tag attached directly to the specimen listing the species, location and date of mortality, and band number if the bird has a leg band. Attach a duplicate identification tag to the bag or container holding the bird. Any leg bands present must remain on the bird. Contact NMFS or the U.S. Fish and Wildlife Service at the numbers listed on the West Coast Seabird Avoidance Measures flyer, inform them that you have a dead short-tailed albatross on board, and submit the bird to NMFS or the U.S. Fish and Wildlife Service within 72 hours following completion of the fishing trip.
            (E) All incidents involving the hooking of short-tailed albatross must be reported to U.S. Fish and Wildlife Service Law Enforcement by the vessel operator within 72 hours of taking an albatross by phoning 360-753-7764 (WA); 503-682-6131 (OR); or 916-414-6660 (CA).
            (F) If a NMFS observer is on board at the time of a hooking event, the observer shall be responsible for the disposition of any captured short-tailed albatross and for reporting to U.S. Fish and Wildlife Service Law Enforcement. Otherwise, the vessel operator shall be responsible.
            (2) Gear requirements and performance standards. The operator of a vessel identified in paragraph (b)(1) of this section must comply with the following gear requirements:
            (i) For vessels with masts, poles, or rigging using snap gear as defined at § 660.11, the following requirements apply:
            (A) Vessels must deploy a minimum of a single streamer line in accordance with the requirements of paragraphs (c)(1)(iv) of this section, except as provided in paragraph (c)(2)(iv) of this section.
            (B) Streamer lines must be a minimum length of 147.6 ft (45 m).
            (C) Streamer lines must be deployed so that streamers are in the air a minimum of 65.6 ft (20 m) aft of the stern and within 6 ft 7 in (2 m) horizontally of the point where the main groundline enters the water before the first hook is set. A minimum of 4 streamers must be out of the water aft of the stern.
            (ii) For vessels with masts, poles, or rigging using bottom longline other than snap gear, as defined in paragraph (6)(i) of the definition of fishing gear in § 660.11, the following requirements apply:
            (A) Streamer lines must be a minimum length of 300 feet (91.4 m).
            (B) The number of streamer lines required and the streamer line deployment requirements vary by vessel length as follows:
            (1) Vessels greater than or equal to 26 feet (7.9 m) and less than 55 feet (16.8 m) LOA must use a minimum of one streamer line. Streamer line must be deployed before the first hook is set in such a way that streamers are in the air for a minimum of 131.2 ft (40 m) aft of the stern and within 6.6 ft (2 m) horizontally of the point where the main groundline enters the water. A minimum of 8 streamers must be out of the water aft of the stern.
            (2) Vessels greater than or equal to 55 feet (16.8 m) LOA must use paired streamer lines. At least one streamer line must be deployed before the first hook is set in such a way that streamers are in the air for a minimum of 131.2 ft (40 m) aft of the stern and within 6.6 ft (2 m) horizontally of the point where the main groundline enters the water. A minimum of 8 streamers must be out of the water aft of the stern. The second streamer line must be deployed within 90 seconds thereafter.
            (i) For vessels deploying gear from the stern, the streamer lines must be deployed from the stern, one on each side of the main groundline.
            (ii) For vessels deploying gear from the side, the streamer lines must be deployed from the stern, one over the main groundline and the other on one side of the main groundline.
            (iii) Vessels without masts, poles, or rigging. A minimum of 1 buoy bag line must be used by vessels without superstructure, including masts, poles, or rigging. The buoy bag line must hang over the area where baited hooks may be accessible to seabirds, which is generally within 6.5 feet (2 m) of the sea surface.
            (iv) The following weather safety exemptions apply, based on vessel length:
            (A) Vessels greater than or equal to 26 feet (7.9 m) and less than 55 feet (16.8 m) LOA are exempted from the requirements of paragraph (c)(1)(iii) of this section when a National Weather Service Small Craft Advisory for Winds is in effect, or other National Weather Service Advisory for wind speeds exceeding those that trigger a Small Craft Advisory for Winds. This exemption applies only during the time and within the area indicated in the National Weather Service Weather Advisory or in an area seaward of such an area.
            (B) Vessels 55 feet and longer (16.8 m) LOA are exempted from the requirements of paragraph (c)(1)(iii) of this section when a National Weather Service Gale Warning is in effect. This exemption applies only during the time and within the area indicated in the National Weather Service Gale Warning.
            (3) Night setting. The operator of a vessel described in paragraph (b)(1) of this section, that begins and completes deployment of gear between one hour after local sunset and one hour before local sunrise is exempt from the provisions of paragraphs (c)(1) and (2) of this section.
            [80 FR 71980, Nov. 18, 2015, as amended at 84 FR 67678, Dec. 11, 2019]
          
          
            § 660.24
            Limited entry and open access fisheries.
            (a) General. All commercial fishing for groundfish must be conducted in accordance with the regulations governing limited entry and open access fisheries, except such fishing by treaty Indian tribes as may be separately provided for.
            (b) [Reserved]
          
          
            § 660.25
            Permits.
            (a) General. Each of the permits or licenses in this section has different conditions or privileges as part of the permit or license. The permits or licenses in this section confer a conditional privilege of participating in the Pacific coast groundfish fishery, in accordance with Federal regulations in 50 CFR part 660, subparts C through G.
            (b) Limited entry permit—(1) Eligibility and registration—(i) General. In order for a vessel to be used to fish in the limited entry fishery, the vessel owner must hold a limited entry permit and, through SFD, must register that vessel for use with a limited entry permit. When participating in the limited entry fishery, a vessel is authorized to fish with the gear type endorsed on the limited entry permit registered for use with that vessel, except that the MS permit does not have a gear endorsement. There are three types of gear endorsements: Trawl, longline, and pot (or trap). All limited entry permits, except the MS permit, have size endorsements; a vessel registered for use with a limited entry permit must comply with the vessel size requirements of this subpart. A sablefish endorsement is also required for a vessel to be used to fish in the primary season for the limited entry fixed gear sablefish fishery, north of 36° N. lat. Certain limited entry permits will also have endorsements required for participation in a specific fishery, such as the MS/CV endorsement and the C/P endorsement.
            (ii) Eligibility. Only a person eligible to own a documented vessel under the terms of 46 U.S.C. 12113 (a) may be issued or may hold a limited entry permit.
            (iii) Registration. Limited entry permits will normally be registered for use with a particular vessel at the time the permit is issued, renewed, or replaced. If the permit will be used with a vessel other than the one registered on the permit, the permit owner must register that permit for use with the new vessel through the SFD. The reissued permit must be placed on board the new vessel in order for the vessel to be used to fish in the limited entry fishery.
            (A) For all limited entry permits, including MS permits, MS/CV-endorsed permits, and C/P-endorsed permits when they are not fishing in the at-sea whiting fisheries, registration of a limited entry permit to be used with a new vessel will take effect no earlier than the first day of the next major limited entry cumulative limit period following the date SFD receives the change in vessel registration form and the original permit.
            (B) For MS permits, MS/CV-endorsed permits, and C/P-endorsed permits when they are fishing in the at-sea whiting fisheries, registration of a limited entry permit to be used with a new vessel will take effect on the date NMFS approves and issues the permit.
            (iv) Limited entry permits indivisible. Limited entry permits may not be divided for use by more than one vessel.
            (v) Initial administrative determination (IAD). SFD will make a determination regarding permit endorsements, renewal, replacement, change in permit ownership and change in vessel registration. SFD will notify the permit owner in writing with an explanation of any determination to deny a permit endorsement, renewal, replacement, change in permit ownership or change in vessel registration. The SFD will decline to act on an application for permit endorsement, renewal, replacement, or change in registration of a limited entry permit if the permit is subject to sanction provisions of the Magnuson-Stevens Act at 16 U.S.C. 1858(a) and implementing regulations at 15 CFR part 904, subpart D, apply.
            (2) Mothership (MS) permit. The MS permit conveys a conditional privilege for the vessel registered to it, to participate in the MS fishery by receiving and processing deliveries of groundfish in the Pacific whiting mothership sector. An MS permit is a type of limited entry permit. An MS permit does not have any endorsements affixed to the permit. The provisions for the MS permit, including eligibility, renewal, change of permit ownership, vessel registration, fees, and appeals are described at § 660.150 (f).
            (3) Endorsements—(i) “A” endorsement. A limited entry permit with an “A” endorsement entitles the vessel registered to the permit to fish in the limited entry fishery for all groundfish species with the type(s) of limited entry gear specified in the endorsement, except for sablefish harvested north of 36° N. lat. during times and with gears for which a sablefish endorsement is required. See paragraph (b)(3)(iv) of this section for provisions on sablefish endorsement requirements. An “A” endorsement is affixed to the limited entry permit. The limited entry permit with an “A” endorsement may be registered to another person (i.e., change in permit ownership), or to a different vessel (i.e., change in vessel registration) under paragraph (b)(4) of this section. An “A” endorsement expires on failure to renew the limited entry permit to which it is affixed. An MS permit is not considered a limited entry “A”-endorsed permit.
            (ii) Gear endorsement. There are three types of gear endorsements: Trawl, longline, and pot (trap). When limited entry “A”-endorsed permits were first issued, some vessel owners qualified for more than one type of gear endorsement based on the landings history of their vessels. Each limited entry “A”-endorsed permit has one or more gear endorsement(s). Gear endorsement(s) assigned to the permit at the time of issuance will be permanent and shall not be modified. While participating in the limited entry fishery, the vessel registered to the limited entry “A”-endorsed permit is authorized to fish the gear(s) endorsed on the permit. While participating in the limited entry, fixed gear primary fishery for sablefish described at § 660.231, a vessel registered to more than one limited entry permit is authorized to fish with any gear, except trawl gear, endorsed on at least one of the permits registered for use with that vessel. Vessels registered to limited entry permits may be used to fish with open access gear, subject to the crossover provisions at § 660.60(h)(7)(ii), except that vessels registered to sablefish-endorsed permits fishing in the sablefish primary season described at § 660.231, may not fish with open access gear against those limits. An MS permit does not have a gear endorsement.
            (iii) Vessel size endorsements—(A) General. Each limited entry “A”-endorsed permit will be endorsed with the LOA for the size of the vessel that initially qualified for the permit, except when permits are combined into one permit to be registered for use with a vessel requiring a larger size endorsement, the new permit will be endorsed for the size that results from the combination of the permits.
            (B) Limitations of size endorsements. (1) A limited entry permit may be registered for use with a vessel up to 5 ft (1.52 m) longer than, the same length as, or any length shorter than, the size endorsed on the existing permit without requiring a combination of permits or a change in the size endorsement.
            (2) The vessel harvest capacity rating for each of the permits being combined is that indicated in Table 3 of subpart C for the LOA (in feet) endorsed on the respective limited entry permit. Harvest capacity ratings for fractions of a foot in vessel length will be determined by multiplying the fraction of a foot in vessel length by the difference in the two ratings assigned to the nearest integers of vessel length. The length rating for the combined permit is that indicated for the sum of the vessel harvest capacity ratings for each permit being combined. If that sum falls between the sums for two adjacent lengths on Table 3 of subpart C, the length rating shall be the higher length.
            (C) Size endorsement requirements for sablefish-endorsed permits. Notwithstanding paragraphs (b)(3)(iii)(A) and (B) of this section, when multiple permits are “stacked” on a vessel, as described in paragraph (b)(4)(iii), at least one of the permits must meet the size requirements of those sections. The permit that meets the size requirements of those sections is considered the vessel's “base” permit, as defined in § 660.11, subpart C. If more than one permit registered for use with the vessel has an appropriate length endorsement for that vessel, NMFS SFD will designate a base permit by selecting the permit that has been registered to the vessel for the longest time. If the permit owner objects to NMFS' selection of the base permit, the permit owner may send a letter to NMFS SFD requesting the change and the reasons for the request. If the permit requested to be changed to the base permit is appropriate for the length of the vessel, NMFS SFD will reissue the permit with the new base permit. Any additional permits that are stacked for use with a vessel participating in the limited entry fixed gear primary sablefish fishery may be registered for use with a vessel even if the vessel is more than 5 ft (1.5 m) longer or shorter than the size endorsed on the permit.
            (iv) Sablefish endorsement and tier assignment—(A) General. Participation in the limited entry fixed gear sablefish fishery during the primary season north of 36° N. lat., described in § 660.231, Subpart E, requires that an owner of a vessel hold (by ownership or lease) a limited entry permit, registered for use with that vessel, with a longline or trap (or pot) endorsement and a sablefish endorsement. Up to three permits with sablefish endorsements may be registered for use with a single vessel. Limited entry permits with sablefish endorsements are assigned to one of three different cumulative trip limit tiers, based on the qualifying catch history of the permit.
            (1) A sablefish endorsement with a tier assignment will be affixed to the permit and will remain valid when the permit is registered to another permit owner (i.e., change in permit ownership) or to another vessel (i.e., change in vessel registration).
            (2) A sablefish endorsement and its associated tier assignment are not separable from the limited entry permit, and therefore, may not be registered to another permit owner (i.e., change in permit ownership) or to another vessel (i.e., change in vessel registration) separately from the limited entry permit.
            
            (B) Ownership requirements and limitations. (1) No partnership or corporation may own a limited entry permit with a sablefish endorsement unless that partnership or corporation owned a limited entry permit with a sablefish endorsement on November 1, 2000. Otherwise, only individual human persons may own limited entry permits with sablefish endorsements.
            (2) No individual person, partnership, or corporation in combination may have ownership interest in or hold more than 3 permits with sablefish endorsements either simultaneously or cumulatively over the primary season, except for an individual person, or partnerships or corporations that had ownership interest in more than 3 permits with sablefish endorsements as of November 1, 2000. The exemption from the maximum ownership level of 3 permits only applies to ownership of the particular permits that were owned on November 1, 2000. An individual person, or partnerships or corporations that had ownership interest in 3 or more permits with sablefish endorsements as of November 1, 2000, may not acquire additional permits beyond those particular permits owned on November 1, 2000. If, at some future time, an individual person, partnership, or corporation that owned more than 3 permits as of November 1, 2000, sells or otherwise permanently transfers (not holding through a lease arrangement) some of its originally owned permits, such that they then own fewer than 3 permits, they may then acquire additional permits, but may not have ownership interest in or hold more than 3 permits.
            (3) A partnership or corporation will lose the exemptions provided in paragraphs (b)(3)(iv)(B)(1) and (2) of this section on the effective date of any change in the corporation or partnership from that which existed on November 1, 2000. A “change” in the partnership or corporation is defined at § 660.11. A change in the partnership or corporation must be reported to SFD within 15 calendar days of the addition of a new shareholder or partner.
            (4) Any partnership or corporation with any ownership interest in a limited entry permit with a sablefish endorsement or in the vessel registered to the permit shall document the extent of that ownership interest with NMFS via the Identification of Ownership Interest Form sent to the permit owner through the annual permit renewal process and whenever a change in permit owner, vessel owner, and/or vessel registration occurs as described at paragraph (b)(4)(v) and (vi) of this section. NMFS will not renew a sablefish-endorsed limited entry permit through the annual renewal process described at paragraph (b)(4)(i) of this section, or approve a change in permit owner, vessel owner, and/or vessel registration unless the Identification of Ownership Interest Form has been completed. Further, if NMFS discovers through review of the Identification of Ownership Interest Form that an individual person, partnership, or corporation owns or holds more than 3 permits and is not authorized to do so under paragraph (b)(3)(iv)(B)(2) of this section, the individual person, partnership or corporation will be notified and the permits owned or held by that individual person, partnership, or corporation will be void and reissued with the vessel status as “unidentified” until the permit owner owns and/or holds a quantity of permits appropriate to the restrictions and requirements described in paragraph (b)(3)(iv)(B)(2) of this section. If NMFS discovers through review of the Identification of Ownership Interest Form that a partnership or corporation has had a change in membership since November 1, 2000, as described in paragraph (b)(3)(iv)(B)(3) of this section, the partnership or corporation will be notified, NMFS will void any existing permits, and reissue any permits owned and/or held by that partnership or corporation in “unidentified” status with respect to vessel registration until the partnership or corporation is able to register ownership of those permits to persons authorized under this section to own sablefish-endorsed limited entry permits.
            (5) A person, partnership, or corporation that is exempt from the owner-on-board requirement may sell all of their permits, buy another sablefish-endorsed permit within one year of the date of approval of the last change in permit ownership, and retain their exemption from the owner-on-board requirements. An individual person, partnership or corporation could only obtain a permit if it has not added or changed individuals since November 1, 2000, excluding individuals that have left the partnership or corporation or that have died.
            (C) Ownership limitation exemption. As described in (b)(3)(iv)(B) of this section, no individual person, partnership, or corporation in combination may own and/or hold more than three sablefish-endorsed permits. A vessel owner that meets the qualifying criteria described in paragraph (b)(3)(iv)(C)(1) of this section may request an exemption from the ownership limitation.
            (1) Qualifying criteria. The three qualifying criteria for an ownership limitation exemption are: The vessel owner currently has no more than 20 percent ownership interest in a vessel registered to the sablefish endorsed permit, the vessel owner currently has ownership interest in Alaska sablefish individual fishing quota, and the vessel has fished in the past 12-month period in both the West Coast groundfish limited entry fixed gear fishery and the Sablefish IFQ Program in Alaska. The best evidence of a vessel owner having met these qualifying criteria will be state fish tickets or landing receipts from the West Coast states and Alaska. The qualifying vessel owner may seek an ownership limitation exemption for sablefish endorsed permits registered to no more than two vessels.
            (2) Application and issuance process for an ownership limitation exemption. The SFD will make the qualifying criteria and application instructions available online at www.westcoast.fisheries.noaa.gov/ fisheries/groundfish/index.html. A vessel owner who believes that they may qualify for the ownership limitation exemption must submit evidence with their application showing how their vessel has met the qualifying criteria described at paragraph (b)(3)(iv)(C)(1) of this section. The vessel owner must also submit a Sablefish Permit Ownership Limitation Exemption Identification of Ownership Interest form that includes disclosure of percentage of ownership in the vessel and disclosure of individual shareholders in any entity. Paragraph (i) of this section sets out the relevant evidentiary standards and burden of proof. Applications may be submitted at any time to NMFS at: NMFS West Coast Region, Sustainable Fisheries Division, ATTN: Fisheries Permit Office—Sablefish Ownership Limitation Exemption, 7600 Sand Point Way NE., Seattle, WA 98115. After receipt of a complete application, the SFD will issue an IAD in writing to the applicant determining whether the applicant qualifies for the exemption. If an applicant chooses to file an appeal of the IAD, the applicant must follow the appeals process outlined at paragraph (g) of this section and, for the timing of the appeals, at paragraph (g)(4)(ii) of this section.
            (3) Exemption status. If at any time a change occurs relative to the qualifying criteria described at paragraph (b)(3)(iv)(C)(1), the vessel owner to whom the ownership limitation exemption applies must notify NMFS within 30 calendar days. If such changes mean the vessel owner no longer meets the qualifying criteria, the ownership limitation exemption becomes automatically null and void 30 calendar days after the date the vessel owner no longer meets the qualifying criteria. At any time, NMFS may request that the vessel owner submit a new exemption application. If NMFS at any time finds the vessel owner no longer meets the qualifying criteria described at paragraph (b)(3)(iv)(C)(1) of this section NMFS will issue an IAD, which may be appealed, as described at paragraph (g) of this section.
            (v) MS/CV endorsement. An MS/CV endorsement on a trawl limited entry permit conveys a conditional privilege that allows a vessel registered to it to fish in either the coop or non-coop fishery in the MS Coop Program described at § 660.150, subpart D. The provisions for the MS/CV-endorsed limited entry permit, including eligibility, renewal, change of permit ownership, vessel registration, combinations, accumulation limits, fees, and appeals are described at § 660.150. Each MS/CV endorsement has an associated catch history assignment (CHA) that is permanently linked as originally issued by NMFS and which cannot be divided or registered separately to another limited entry trawl permit. Regulations detailing this process and MS/CV-endorsed permit combinations are outlined in § 660.150(g)(2), subpart D.
            (vi) C/P endorsement. A C/P endorsement on a trawl limited entry permit conveys a conditional privilege that allows a vessel registered to it to fish in the C/P Coop Program described at § 660.160. The provisions for the C/P-endorsed limited entry permit, including eligibility, renewal, change of permit ownership, vessel registration, combinations, fees, and appeals are described at § 660.160(e).
            (vii) Endorsement and exemption restrictions. “A” endorsements, gear endorsements, sablefish endorsements and sablefish tier assignments, and C/P endorsements may not be registered to another permit owner (i.e., change in permit ownership or ownership interest) or to another vessel (i.e., change in vessel registration) separately from the limited entry permit. At-sea processing exemptions, specified at paragraph (b)(6) of this section, are associated with the vessel and not with the limited entry permit and may not be registered to another permit owner or to another vessel without losing the exemption.
            (4) Limited entry permit actions—renewal, combination, stacking, joint registration, change of permit owner or vessel owner, and change in vessel registration—
            (i) Renewal of limited entry permits and gear endorsements. (A) Limited entry permits expire at the end of each calendar year, and must be renewed between October 1 and November 30 of each year in order to remain in force the following year.
            (B) Notification to renew limited entry permits will be issued by SFD prior to September 15 each year to the permit owner's most recent address in the SFD record. The permit owner shall provide SFD with notice of any address change within 15 days of the change.
            (C) Limited entry permit renewal requests received in SFD between November 30 and December 31 will be effective on the date that the renewal is approved. A limited entry permit that is allowed to expire will not be renewed unless the permit owner requests reissuance by March 31 of the following year and the SFD determines that failure to renew was proximately caused by illness, injury, or death of the permit owner.

            (D) Limited entry permits with sablefish endorsements, as described at paragraph (b)(3)(iv) of this section, will not be renewed until SFD has received complete documentation of permit ownership as required under paragraph (b)(3)(iv)(B)(4) of this section.
            (E) Limited entry permits with an MS/CV endorsement or an MS permit, will not be renewed until SFD has received complete documentation of permit ownership as required under § 660.150(g) and § 660.150(f) of subpart D, respectively.
            (F) A limited entry permit will not be renewed until a complete economic data collection form is submitted as required under § 660.113(b), (c) and (d), subpart D. The permit renewal will be marked incomplete until the required information is submitted.
            (G) An MS permit or a limited entry permit with a C/P endorsement will not be renewed, if it was the permit owner that failed to pay, until payment of all cost recovery program fees required pursuant to § 660.115 has been made. The IAD, appeals, and final decision process for the cost recovery program is specified at § 660.115(d)(3)(ii).
            (ii) Combining limited entry “A” permits. Two or more limited entry permits with “A” gear endorsements for the same type of limited entry gear may be combined and reissued as a single permit with a larger size endorsement as described in paragraph (b)(3)(iii) of this section.
            (A) Sablefish-endorsed permit. With respect to limited entry permits endorsed for longline and pot (trap) gear, a sablefish endorsement will be issued for the new permit only if all of the permits being combined have sablefish endorsements. If two or more permits with sablefish endorsements are combined, the new permit will receive the same tier assignment as the tier with the largest cumulative landings limit of the permits being combined.
            (B) MS/CV-endorsed permit. When an MS/CV-endorsed permit is combined with another MS/CV-endorsed permit or with another limited entry trawl permit with no MS/CV or C/P endorsement, the resulting permit will be MS/CV-endorsed with the associated CHA as specified at § 660.150(g)(2)(iv) and (v). If an MS/CV-endorsed permit is combined with a C/P-endorsed permit, the MS/CV endorsement and CHA will not be reissued on the combined permit.
            (C) C/P-endorsed permit. A C/P-endorsed permit that is combined with a limited entry trawl permit that is not C/P-endorsed will result in a single C/P-endorsed permit with a larger size endorsement. An MS/CV endorsement on one of the permits being combined will not be reissued on the resulting permit.
            (iii) Stacking limited entry permits. “Stacking” limited entry permits, as defined at § 660.11, refers to the practice of registering more than one sablefish-endorsed permit for use with a single vessel. Only limited entry permits with sablefish endorsements may be stacked. Up to 3 limited entry permits with sablefish endorsements may be registered for use with a single vessel during the sablefish primary season described at § 660.231, subpart E. Privileges, responsibilities, and restrictions associated with stacking permits to fish in the sablefish primary fishery are described at § 660.231, subpart E and at paragraph (b)(3)(iv) of this section.
            (iv) Joint registration of limited entry permits—(A) General. “Joint registration” of limited entry permits, as defined at § 660.11, is the practice of simultaneously registering both trawl-endorsed and longline or trap/pot-endorsed limited entry permits for use with a single vessel.
            (B) Restrictions. Subject to vessel size endorsements in paragraph (b)(3)(iii), any limited entry permit with a trawl endorsement and any limited entry permit with a longline or trap/pot endorsement may be jointly registered for use with a single vessel but only in one of the following configurations:
            (1) a single trawl-endorsed limited entry permit and one, two or three sablefish-endorsed fixed gear (longline and/or fishpot endorsed) limited entry permits; or
            (2) a single trawl-endorsed limited entry permit and one longline-endorsed limited entry permit for use with a single vessel.
            (v) Changes in permit owner and/or vessel owner—(A) General. Change in permit owner and/or vessel owner applications must be submitted to NMFS with the appropriate documentation described at paragraphs (b)(4)(viii) and (ix) of this section. The permit owner may convey the limited entry permit to a different person. The new permit owner will not be authorized to use the permit until the change in permit owner has been registered with and approved by NMFS. NMFS will not approve a change in permit owner for a limited entry permit with a sablefish endorsement that does not meet the ownership requirements for such permit described at paragraph (b)(3)(iv)(B) of this section. NMFS will not approve a change in permit owner for a limited entry permit with an MS/CV endorsement or an MS permit that does not meet the ownership requirements for such permit described at § 660.150(g)(3), and § 660.150(f)(3), respectively. NMFS considers the following as a change in permit owner that would require registering with and approval by NMFS, including but not limited to: Selling the permit to another individual or entity; adding an individual or entity to the legal name on the permit; or removing an individual or entity from the legal name on the permit. A change in vessel owner includes any changes to the name(s) of any or all vessel owners, as registered with USCG or a state. The new owner(s) of a vessel registered to a limited entry permit must report any change in vessel ownership to NMFS within 30 calendar days after such change has been registered with the USCG or a state licensing agency.
            (B) Effective date. The change in permit ownership or change in the vessel holding the permit will be effective on the day the change is approved by NMFS, unless there is a concurrent change in the vessel registered to the permit. Requirements for changing the vessel registered to the permit are described at paragraph (b)(4)(vi) of this section.
            (C) Sablefish-endorsed permits. If a permit owner submits an application to register a sablefish-endorsed limited entry permit to a new permit owner or vessel owner during the primary sablefish season described at § 660.231 (generally April 1 through October 31), the initial permit owner must certify on the application form the cumulative quantity, in round weight, of primary season sablefish landed against that permit as of the application signature date for the then current primary season. The new permit owner or vessel owner must sign the application form acknowledging the amount of landings to date given by the initial permit owner. This certified amount should match the total amount of primary season sablefish landings reported on state landing receipts. As required at § 660.12(b), any person landing sablefish must retain on board the vessel from which sablefish is landed, and provide to an authorized officer upon request, copies of any and all reports of sablefish landings from the primary season containing all data, and in the exact manner, required by the applicable state law throughout the primary sablefish season during which a landing occurred and for 15 days thereafter.
            (D) Change in MS/CV endorsement registration. The requirements for a change in MS/CV endorsement registration between limited entry trawl permits are specified at § 660.150(g)(2)(iv).
            (vi) Changes in vessel registration of limited entry permits and gear endorsements—(A) General. A permit may not be used with any vessel other than the vessel registered to that permit. For purposes of this section, a permit change in vessel registration occurs when, through SFD, a permit owner registers a limited entry permit for use with a new vessel. Permit change in vessel registration applications must be submitted to SFD with the appropriate documentation described at paragraph (b)(4)(viii) of this section. Upon receipt of a complete application, and following review and approval of the application, the SFD will reissue the permit registered to the new vessel. Applications to change vessel registration on limited entry permits with sablefish endorsements will not be approved until SFD has received complete documentation of permit ownership as described at paragraph (b)(3)(iv)(B)(4) and as required under paragraph (b)(4)(viii) of this section. Applications to change vessel registration on limited entry permits with trawl endorsements or MS permits will not be approved until SFD has received complete EDC forms as required under § 660.114, subpart D.
            (B) Application. Change in vessel registration applications must be submitted to NMFS with the appropriate documentation described at paragraphs (b)(4)(viii) and (ix) of this section. At a minimum, a permit owner seeking to change vessel registration of a limited entry permit shall submit to NMFS a signed application form and his/her current limited entry permit before the first day of the cumulative limit period in which they wish to fish. If a permit owner provides a signed application and current limited entry permit after the first day of a cumulative limit period, the permit will not be effective until the succeeding cumulative limit period. NMFS will not approve a change in vessel registration until it receives a complete application, the existing permit, a current copy of the USCG 1270, and other required documentation.
            (C) Effective date. Changes in vessel registration on permits will take effect no sooner than the first day of the next major limited entry cumulative limit period following the date that SFD receives the signed permit change in vessel registration form and the original limited entry permit, except that changes in vessel registration on MS permits and C/P-endorsed permits will take effect immediately upon reissuance to the new vessel, and a change in vessel registration on MS/CV-endorsed permits will take effect immediately upon reissuance to the new vessel only on the second change in vessel registration for the year. No change in vessel registration is effective until the limited entry permit has been reissued as registered with the new vessel.
            (D) Sablefish-endorsed permits. If a permit owner submits an application to register a sablefish-endorsed limited entry permit to a new vessel during the primary sablefish season described at § 660.231 (generally April 1 through October 31), the initial permit owner must certify on the application form the cumulative quantity, in round weight, of primary season sablefish landed against that permit as of the application signature date for the then current primary season. The new permit owner or vessel owner associated with the new vessel must sign the application form acknowledging the amount of landings to date given by the initial permit owner. This certified amount should match the total amount of primary season sablefish landings reported on state landing receipts. As required at § 660.12(b), any person landing sablefish must retain on board the vessel from which sablefish is landed, and provide to an authorized officer upon request, copies of any and all reports of sablefish landings from the primary season containing all data, and in the exact manner, required by the applicable state law throughout the primary sablefish season during which a landing occurred and for 15 days thereafter.
            (vii) Restriction on frequency of changes in vessel registration—(A) General. A permit owner may designate the vessel registration for a permit as “unidentified,” meaning that no vessel has been identified as registered for use with that permit. No vessel is authorized to use a permit with the vessel registration designated as “unidentified.” A vessel owner who removes a permit from his vessel and registers that permit as “unidentified” is not exempt from VMS requirements at § 660.14, unless specifically authorized by that section. When a permit owner requests that the permit's vessel registration be designated as “unidentified,” the transaction is not considered a change in vessel registration for purposes of this section. Any subsequent request by a permit owner to change from the “unidentified” status of the permit in order to register the permit with a specific vessel will be considered a change in vessel registration and subject to the restriction on frequency and timing of changes in vessel registration.
            (B) Limited entry fixed gear and trawl-endorsed permits (without MS/CV or C/P endorsements). Limited entry fixed gear and trawl-endorsed permits (without MS/CV or C/P endorsements) may not be registered for use with a different vessel more than once per calendar year, except in cases of death of a vessel owner or if the vessel registered to the permit is totally lost as defined in § 660.11. The exception for death of a vessel owner applies for a vessel owned by a partnership or a corporation if the person or persons with at least 50 percent of the ownership interest in the entity dies.
            (C) Limited entry MS permits and limited entry permits with an MS/CV or a C/P endorsement. Limited entry MS permits and limited entry permits with an MS/CV or a C/P endorsement may be registered to another vessel up to two times during the calendar year as long as the second change in vessel registration is back to the original vessel. The original vessel is either the vessel registered to the permit as of January 1, or if no vessel is registered to the permit as of January 1, the original vessel is the first vessel to which the permit is registered after January 1. After the original vessel has been established, the first change in vessel registration would be to another vessel, but any second change in vessel registration must be back to the original vessel. For an MS/CV-endorsed permit on the second change in vessel registration back to the original vessel, that vessel must be used to fish exclusively in the MS Coop Program described § 660.150 for the remainder of the calendar year, and declare in to the limited entry mid water trawl, Pacific whiting mothership sector as specified at § 660.13(d)(4)(iv).
            (D) Emergency rule creating season flexibility on at-sea processing restrictions. Effective June 19, 2020, until December 16, 2020, notwithstanding any other section of these regulations, vessels may be registered to both a limited entry MS permit and limited entry trawl permit with a C/P endorsement during the same calendar year. Vessels registered to both an MS permit and a C/P endorsed permit may operate in both the at-sea MS sector and C/P sector during the same calendar year, but not on the same trip. Prior to leaving port, a vessel registered under both an MS permit and a C/P endorsed permit must declare through VMS the sector in which it will participate for the duration of the trip, as specified at § 660.13(d)(4)(iv)(A).
            
            (viii) Application and supplemental documentation. Permit owners may request a change in vessel registration and/or change in permit owner or vessel owner by submitting a complete application form. In addition, a permit owner applying for a change in vessel registration and/or change in permit owner of a limited entry permit has the burden to submit evidence to prove that qualification requirements are met. If a change in vessel owner occurs, the new vessel owner has the burden to submit evidence to prove that qualification requirements are met. The following evidentiary standards apply:
            (A) For a request to change a vessel registration and/or change a permit owner or vessel owner, the permit owner must provide NMFS with a current copy of the USCG Form 1270 for vessels of 5 net tons or greater, or a current copy of a state registration form for vessels under 5 net tons.
            (B) For a request to change a vessel registration and/or change a permit owner or vessel owner for sablefish-endorsed permits with a tier assignment for which a corporation or partnership is listed as permit owner and/or vessel owner, an Identification of Ownership Interest Form must be completed and included with the application form.
            (C) For a request to change a permit owner for an MS permit or for a request to change a vessel registration and/or change a permit owner or vessel owner for an MS/CV-endorsed limited entry trawl permit, an Identification of Ownership Interest Form must be completed and included with the application form.
            (D) For a request to change the vessel registration to a permit, the permit owner must submit to SFD a current marine survey conducted by a certified marine surveyor in accordance with USCG regulations to authenticate the length overall of the vessel being newly registered with the permit. Marine surveys older than 3 years at the time of the request for change in vessel registration will not be considered “current” marine surveys for purposes of this requirement.
            (E) For a request to change a permit's ownership where the current permit owner is a corporation, partnership or other business entity, the applicant must provide to SFD a corporate resolution that authorizes the conveyance of the permit to a new owner and which authorizes the individual applicant to request the conveyance on behalf of the corporation, partnership, or other business entity.
            (F) For a request to change a permit's ownership that is necessitated by the death of the permit owner(s), the individual(s) requesting conveyance of the permit to a new owner must provide SFD with a death certificate of the permit owner(s) and appropriate legal documentation that either: Specifically registers the permit to a designated individual(s); or, provides legal authority to the transferor to convey the permit ownership or to request a change in vessel registration.
            (G) For a request to change a permit's ownership that is necessitated by divorce, the individual requesting the change in permit ownership must submit an executed divorce decree that awards the permit to a designated individual(s).
            (H) Such other relevant, credible documentation as the applicant may submit, or the SFD or Regional Administrator may request or acquire, may also be considered.
            (ix) Application forms available. Application forms for a change in vessel registration, permit owner, or vessel owner are available at: NMFS West Coast Region, Sustainable Fisheries Division, ATTN: Fisheries Permit Office, 7600 Sand Point Way NE., Seattle, WA 98115; or http://www.westcoast.fisheries.noaa.gov/ fisheries/management/groundfish_permits/ limited_entry_permits.html. Contents of the application, and required supporting documentation, are also specified in the application form. Only complete applications will be processed.
            (x) Records maintenance. The SFD will maintain records of all limited entry permits that have been issued, renewed, registered, or replaced.
            (5) Small fleet. (i) Small limited entry fisheries fleets that are controlled by a local government, are in existence as of July 11, 1991, and have negligible impacts on the groundfish resource, may be certified as consistent with the goals and objectives of the limited entry program and incorporated into the limited entry fishery. Permits issued under this subsection will be issued in accordance with the standards and procedures set out in the PCGFMP and will carry the rights explained therein.
            (ii) A permit issued under this section may be registered only to another vessel that will continue to operate in the same certified small fleet, provided that the total number of vessels in the fleet does not increase. A vessel may not use a small fleet limited entry permit for participation in the limited entry fishery outside of authorized activities of the small fleet for which that permit and vessel have been designated.
            (6) At-sea processing exemptions—(i) Sablefish at-sea processing exemption. No new applications for sablefish at-sea processing exemptions will be accepted. As specified at § 660.212(d)(3), subpart E, vessels are prohibited from processing sablefish at sea that were caught in the sablefish primary fishery without a sablefish at-sea processing exemption. Any sablefish at-sea processing exemptions were issued to a particular vessel and that permit and vessel owner who requested the exemption. The exemption is not part of the limited entry permit. The exemption cannot be registered with any other vessel, vessel owner, or permit owner for any reason. The exemption only applies to at-sea processing of sablefish caught in the sablefish primary fishery. The sablefish at-sea processing exemption will expire upon registration of the vessel to a new owner or if the vessel is totally lost, as defined at § 660.11.
            (ii) Non-whiting at-sea processing exemption. No new applications for non-whiting at-sea processing exemptions will be accepted. As specified at § 660.112(b)(1)(xii), subpart D, vessels are prohibited from processing non-whiting groundfish at sea that were caught in the Shorebased IFQ Program without a non-whiting at-sea processing exemption. Any non-whiting at-sea processing exemptions were issued to a particular vessel and that permit and/or vessel owner who requested the exemption. The exemption is not part of the limited entry permit. The exemption is not transferable to any other vessel, vessel owner, or permit owner for any reason. The exemption only applies to at-sea processing of non-whiting groundfish caught in the Shorebased IFQ Program. The non-whiting at-sea processing exemption will expire upon registration of the vessel to a new owner or if the vessel is totally lost, as defined at § 660.11.
            (c) Quota share (QS) permit. A QS permit conveys a conditional privilege to a person to own QS or IBQ for designated species and species groups and to fish in the Shorebased IFQ Program described § 660.140, subpart D. A QS permit is not a limited entry permit. The provisions for the QS permit, including eligibility, renewal, change of permit ownership, accumulation limits, fees, and appeals are described at § 660.140, subpart D.
            (d) First receiver site license. The first receiver site license conveys a conditional privilege to a first receiver to receive, purchase, or take custody, control or possession of landings from the Shorebased IFQ Program. The first receiver site license is issued for a person and a unique physical site consistent with the terms and conditions required to account for and weigh the landed species. A first receiver site license is not a limited entry permit. The provisions for the First Receiver Site License, including eligibility, registration, change of ownership, fees, and appeals are described at § 660.140(f), subpart D.
            (e) Coop permit—(1) MS coop permit. An MS coop permit conveys a conditional privilege to an eligible coop entity to receive and manage a coop's allocation of designated species and species groups. An MS coop permit is not a limited entry permit. The provisions for the MS coop permit, including eligibility, annual registration, fees, and appeals are described in the MS Coop Program at § 660.150, subpart D.
            (2) C/P coop permit. A C/P coop permit conveys a conditional privilege to an eligible coop entity to receive and manage a coop's allocation of designated species and species groups. A C/P coop permit is not a limited entry permit. The provisions for the C/P coop permit, including eligibility, annual registration, fees, and appeals are described in the C/P Coop Program at § 660.160, subpart D.
            (1) MS coop permit. [Reserved]
            (2) C/P coop permit. [Reserved]
            (f) Permit fees. The Regional Administrator is authorized to charge fees to cover administrative expenses related to issuance of permits including initial issuance, renewal, permit registration, vessel registration, replacement, and appeals. The appropriate fee must accompany each application.
            (g) Permit appeals process—(1) General. For permit actions, including issuance, renewal, change in vessel registration and/or change in permit owner or vessel owner, and endorsement upgrade, the Assistant Regional Administrator for Sustainable Fisheries will make an IAD on the action. In cases where the applicant disagrees with the IAD, the applicant may appeal that decision. Final decisions on appeals of IADs regarding issuance, renewal, change in vessel registration and/or change in permit owner or vessel owner, and endorsement upgrade, will be made in writing by the Regional Administrator acting on behalf of the Secretary of Commerce and will state the reasons therefore. This section describes the procedures for appealing the IAD on permit actions made in this title under subparts C through G of part 660. Additional information regarding appeals of an IAD related to the trawl rationalization program is contained in the specific program sections under subpart D of part 660.
            (2) Who May Appeal? Only a person who received an IAD that disapproved any part of their application may file a written appeal. For purposes of this section, such person will be referred to as the “applicant.”
            (3) Submission of appeals. (i) The appeal must be in writing, must allege credible facts or circumstances to show why the criteria in this subpart have been met, and must include any relevant information or documentation to support the appeal.
            (ii) Appeals must be mailed or faxed to: National Marine Fisheries Service, Northwest Region, Sustainable Fisheries Division, ATTN: Appeals, 7600 Sand Point Way NE., Seattle, WA, 98115; Fax: 206-526-6426; or delivered to National Marine Fisheries Service at the same address.
            (4) Timing of appeals. (i) For permit actions related to the application and initial issuance process for QS permits, MS permits, MS/CV endorsements, and C/P endorsements for the trawl rationalization program listed in subpart D of part 660, if an applicant appeals an IAD, the appeal must be postmarked, faxed, or hand delivered to NMFS no later than 60 calendar days after the date on the IAD. If the applicant does not appeal the IAD within 60 calendar days, the IAD becomes the final decision of the Regional Administrator acting on behalf of the Secretary of Commerce.
            (ii) For all other permit actions, if an applicant appeals an IAD, the appeal must be postmarked, faxed, or hand delivered to NMFS no later than 30 calendar days after the date on the IAD. If the applicant does not appeal the IAD within 30 calendar days, the IAD becomes the final decision of the Regional Administrator acting on behalf of the Secretary of Commerce.
            (iii) The time period to submit an appeal begins with the date on the IAD. If the last day of the time period is a Saturday, Sunday, or Federal holiday, the time period will extend to the close of business on the next business day.
            (5) Address of record. For purposes of the appeals process, NMFS will establish as the address of record, the address used by the applicant in initial correspondence to NMFS. Notifications of all actions affecting the applicant after establishing an address of record will be mailed to that address, unless the applicant provides NMFS, in writing, with any changes to that address. NMFS bears no responsibility if a notification is sent to the address of record and is not received because the applicant's actual address has changed without notification to NMFS.
            (6) Decisions on appeals. (i) For the appeal of an IAD related to the application and initial issuance process for the trawl rationalization program listed in subpart D of part 660, the Regional Administrator shall appoint an appeals officer. After determining there is sufficient information and that all procedural requirements have been met, the appeals officer will review the record and issue a recommendation on the appeal to the Regional Administrator, which shall be advisory only. The recommendation must be based solely on the record. Upon receiving the findings and recommendation, the Regional Administrator shall issue a final decision on the appeal acting on behalf of the Secretary of Commerce in accordance with paragraph (g)(6)(ii) of this section.
            (ii) Final decision on appeal. The Regional Administrator will issue a written decision on the appeal which is the final decision of the Secretary of Commerce.
            (7) Status of permits pending appeal. (i) For all permit actions, except those actions related to the application and initial issuance process for the trawl rationalization program listed in subpart D of part 660, the permit registration remains as it was prior to the request until the final decision has been made.
            (ii) For permit actions related to the application and initial issuance process for the trawl rationalization program listed in subpart D of part 660, the status of permits pending appeal is as follows:

            (A) For permit and endorsement qualifications and eligibility appeals (i.e., QS permit, MS permit, MS/CV endorsement, C/P endorsement), any permit or endorsement under appeal after December 31, 2010 may not be used to fish in the Pacific Coast groundfish fishery until a final decision on the appeal has been made. If the permit or endorsement will be issued, the permit or endorsement will be effective upon approval, except for QS permits, which will be effective at the start of the next fishing year.
            (B) For a QS or IBQ amount for specific IFQ management unit species under appeal, the QS or IBQ amount for the IFQ species under appeal will remain as the amount assigned to the associated QS permit in the IAD). The QS permit may be used to fish in the Pacific Coast groundfish fishery with the QS or IBQ amounts assigned to the QS permit in the IAD. Once a final decision on the appeal has been made and if a revised QS or IBQ amount for a specific IFQ species will be assigned to the QS permit, the additional QS or IBQ amount associated with the QS permit will be effective at the start of the next calendar year following the final decision.
            (C) For a Pacific whiting catch history assignment associated with an MS/CV endorsement under appeal, the catch history assignment will remain as that previously assigned to the associated MS/CV-endorsed limited entry permit in the IAD). The MS/CV-endorsed limited entry permit may be used to fish in the Pacific Coast groundfish fishery with the catch history assigned to the MS/CV-endorsed permit in the IAD. Once a final decision on the appeal has been made, and if a revised catch history assignment will be issued, the additional Pacific whiting catch history assignment associated with the MS/CV endorsement will be effective at the start of the next calendar year following the final decision.
            (h) Permit sanctions. (1) All permits and licenses issued or applied for under Subparts C through G are subject to sanctions pursuant to the Magnuson-Stevens Act at 16 U.S.C. 1858(g) and 15 CFR part 904, subpart D.
            (2) All Shorebased IFQ Program permits (QS permit, first receiver site license), QS accounts, vessel accounts, and MS Coop Program permits (MS permit, MS/CV-endorsed permit, and MS coop permit), and C/P Coop Program permits (C/P-endorsed permit, C/P coop permit) issued under subpart D:
            (i) Are considered permits for the purposes of 16 U.S.C. 1857, 1858, and 1859;
            (ii) May be revoked, limited, or modified at any time in accordance with the Magnuson-Stevens Act, including revocation if the system is found to have jeopardized the sustainability of the stocks or the safety of fishermen;
            (iii) Shall not confer any right of compensation to the holder of such permits, licenses, and accounts if it is revoked, limited, or modified;

            (iv) Shall not create, or be construed to create, any right, title, or interest in or to any fish before the fish is harvested by the holder; and
            
            (v) Shall be considered a grant of permission to the holder of the permit, license, or account to engage in activities permitted by such permit, license, or account.
            [75 FR 60897, Oct. 1, 2010, as amended at 75 FR 78381, Dec. 15, 2010; 76 FR 53835, Aug. 30, 2011; 76 FR 74734, Dec. 1, 2011; 77 FR 55155, Sept. 7, 2012; 78 FR 68767, Nov. 15, 2013; 78 FR 75278, Dec. 11, 2013; 81 FR 84426, Nov. 23, 2016; 83 FR 62276, Dec. 3, 2018; 85 FR 37029, June 19, 2020]
            
              Effective Date Note:
              At 85 FR 37029, June 19, 2020, § 660.25 was amended by adding paragraph (b)(4)(vii)(D), effective June 19, 2020, until Dec. 16, 2020.
            
          
          
            § 660.30
            Compensation with fish for collecting resource information—EFPs.
            In addition to the reasons stated in § 600.745(b)(1) of this chapter, an EFP may be issued under this subpart C for the purpose of compensating the owner or operator of a vessel for collecting resource information according to a protocol approved by NMFS. NMFS may issue an EFP allowing a vessel to retain fish as compensation in excess of trip limits or to be exempt from other specified management measures for the Pacific coast groundfish fishery.
            (a) Compensation EFP for vessels under contract with NMFS to conduct a resource survey. NMFS may issue an EFP to the owner or operator of a vessel that conducted a resource survey according to a contract with NMFS. A vessel's total compensation from all sources (in terms of dollars or amount of fish, including fish from survey samples or compensation fish) will be determined through normal Federal procurement procedures. The compensation EFP will specify the maximum amount or value of fish the vessel may take and retain after the resource survey is completed.
            (1) Competitive offers. NMFS may initiate a competitive solicitation (request for proposals or RFP) to select vessels to conduct resource surveys that use fish as full or partial compensation, following normal Federal procurement procedures.
            (2) Consultation and approval. At a Council meeting, NMFS will consult with the Council and receive public comment on upcoming resource surveys to be conducted if groundfish could be used as whole or partial compensation. Generally, compensation fish would be similar to surveyed species, but there may be reasons to provide payment with healthier, more abundant, less restricted stocks, or more easily targeted species. For example, NMFS may decline to pay a vessel with species that are, or are expected to be, overfished, or that are subject to overfishing, or that are unavoidably caught with species that are overfished or subject to overfishing. NMFS may also consider levels of discards, bycatch, and other factors. If the Council does not approve providing whole or partial compensation for the conduct of a survey, NMFS will not use fish, other than fish taken during the scientific research, as compensation for that survey. For each proposal, NMFS will present:
            (i) The maximum number of vessels expected or needed to conduct the survey,
            (ii) An estimate of the species and amount of fish likely to be needed as compensation,
            (iii) When the survey and compensation fish would be taken, and
            (iv) The year in which the compensation fish would be deducted from the ACL or ACT before determining the fishery harvest guideline or commercial harvest guideline.
            (3) Issuance of the compensation EFP. Upon successful completion of the survey, NMFS will issue a “compensation EFP” to the vessel if it has not been fully compensated. The procedures in § 600.745(b)(1) through (b)(4) of this chapter do not apply to a compensation EFP issued under this subpart for the Pacific coast groundfish fishery (50 CFR part 660, subparts C through G).
            (4) Terms and conditions of the compensation EFP. Conditions for disposition of bycatch or any excess catch, for reporting the value of the amount landed, and other appropriate terms and conditions may be specified in the EFP. Compensation fishing must occur during the period specified in the EFP, but no later than the end of September of the fishing year following the survey, and must be conducted according to the terms and conditions of the EFP.
            
            (5) Reporting the compensation catch. The compensation EFP may require the vessel owner or operator to keep separate records of compensation fishing and to submit them to NMFS within a specified period of time after the compensation fishing is completed.
            (6) Accounting for the compensation catch. As part of the harvest specifications process, as described at § 660.60, subpart C, NMFS will advise the Council of the amount of fish authorized to be retained under a compensation EFP, which then will be deducted from the next harvest specifications (ACLs or ACTs) set by the Council. Fish authorized in an EFP too late in the year to be deducted from the following year's ACLs or ACTs will be accounted for in the next management cycle where it is practicable to do so.
            (b) Compensation for commercial vessels collecting resource information under a standard EFP. NMFS may issue an EFP to allow a commercial fishing vessel to take and retain fish in excess of current management limits for the purpose of collecting resource information (§ 600.745(b) of this chapter). The EFP may include a compensation clause that allows the participating vessel to be compensated with fish for its efforts to collect resource information according to NMFS' approved protocol. If compensation with fish is requested in an EFP application, or proposed by NMFS, the following provisions apply in addition to those at § 600.745(b) of this chapter.
            (1) Application. In addition to the requirements in § 600.745(b) of this chapter, application for an EFP with a compensation clause must clearly state whether a vessel's participation is contingent upon compensation with groundfish and, if so, the minimum amount (in metric tons, round weight) and the species. As with other EFPs issued under § 600.745 of this chapter, the application may be submitted by any individual, including a state fishery management agency or other research institution.
            (2) Denial. In addition to the reasons stated in § 600.745(b)(3)(iii) of this chapter, the application will be denied if the requested compensation fishery, species, or amount is unacceptable for reasons such as, but not limited to, the following: NMFS concludes the value of the resource information is not commensurate with the value of the compensation fish; the proposed compensation involves species that are (or are expected to be) overfished or subject to overfishing, fishing in times or areas where fishing is otherwise prohibited or severely restricted, or fishing for species that would involve unavoidable bycatch of species that are overfished or subject to overfishing; or NMFS concludes the information can reasonably be obtained at a less cost to the resource.
            (3) Window period for other applications. If the Regional Administrator or designee agrees that compensation should be considered, and that more than a minor amount would be used as compensation, then a window period will be announced in the Federal Register during which additional participants will have an opportunity to apply. This notification would be made at the same time as announcement of receipt of the application and request for comments required under § 600.745(b). If there are more qualified applicants than needed for a particular time and area, NMFS will choose among the qualified vessels, either randomly, in order of receipt of the completed application, or by other impartial selection methods. If the permit applicant is a state, university, or Federal entity other than NMFS, and NMFS approves the selection method, the permit applicant may choose among the qualified vessels, either randomly, in order of receipt of the vessel application, or by other impartial selection methods.
            (4) Terms and conditions. The EFP will specify the amounts that may be taken as scientific samples and as compensation, the time period during which the compensation fishing must occur, management measures that NMFS will waive for a vessel fishing under the EFP, and other terms and conditions appropriate to the fishery and the collection of resource information. NMFS may require compensation fishing to occur on the same trip that the resource information is collected.
            (5) Accounting for the catch. Samples taken under this EFP, as well as any compensation fish, count toward the current year's catch or landings.
            [75 FR 60897, Oct. 1, 2010, as amended at 76 FR 27529, May 11, 2011]
          
          
            § 660.40
            Overfished species rebuilding plans.
            For each overfished groundfish stock with an approved rebuilding plan, this section contains the standards to be used to establish annual or biennial ACLs, specifically the target date for rebuilding the stock to its MSY level and the harvest control rule to be used to rebuild the stock. The harvest control rule may be expressed as a “Spawning Potential Ratio” or “SPR” harvest rate.
            (a) Cowcod. Cowcod was declared overfished in 2000. The target year for rebuilding the cowcod stock south of 40°10′ N. lat. to BMSY is 2020. The harvest control rule to be used to rebuild the cowcod stock is an annual SPR harvest rate of 82.7 percent.
            (b) Yelloweye rockfish. Yelloweye rockfish was declared overfished in 2002. The target year for rebuilding the yelloweye rockfish stock to BMSY is 2029. The harvest control rule to be used to rebuild the yelloweye rockfish stock is an annual SPR harvest rate of 65.0 percent.
            [82 FR 9638, Feb. 7, 2017, as amended at 83 FR 63991, Dec. 12, 2018]
          
          
            § 660.50
            Pacific Coast treaty Indian fisheries.
            (a) Pacific Coast treaty Indian tribes have treaty rights. Pacific Coast treaty Indian tribes have treaty rights to harvest groundfish in their usual and accustomed fishing areas in U.S. waters. In 1994, the United States formally recognized that the four Washington coastal treaty Indian tribes (Makah, Quileute, Hoh, and Quinault) have treaty rights to fish for groundfish in the Pacific Ocean, and concluded that, in general terms, the quantification of those rights is 50 percent of the harvestable surplus of groundfish that pass through the tribes U&A fishing areas.
            (b) Pacific Coast treaty Indian tribes. For the purposes of this part, Pacific Coast treaty Indian tribes means the Hoh Indian Tribe, Makah Indian Tribe, Quileute Indian Tribe and the Quinault Indian Nation.
            (c) Usual and accustomed fishing areas or U&A fishing areas. The Pacific Coast treaty Indian tribes' U&A fishing areas within the EEZ are set out in § 660.4.
            (d) Procedures. The rights referred to in paragraph (a) of this section will be implemented by the Secretary, after consideration of the tribal request, the recommendation of the Council, and the comments of the public. The rights will be implemented either through an allocation or set-aside of fish that will be managed by the tribes, or through regulations in this section that will apply specifically to the tribal fisheries.
            (1) Tribal allocations, set-asides, and regulations. An allocation, set-aside or a regulation specific to the tribes shall be initiated by a written request from a Pacific Coast treaty Indian tribe to the Regional Administrator, prior to the first Council meeting in which biennial harvest specifications and management measures are discussed for an upcoming biennial management period. The Secretary generally will announce the annual tribal allocations at the same time as the announcement of the harvest specifications.
            (2) Co-management. The Secretary recognizes the sovereign status and co-manager role of Indian tribes over shared Federal and tribal fishery resources. Accordingly, the Secretary will develop tribal allocations and regulations under this paragraph in consultation with the affected tribe(s) and, insofar as possible, with tribal consensus.
            (e) Fishing by a member of a Pacific Coast treaty Indian tribe. A member of a Pacific Coast treaty Indian tribe fishing under this section and within their U&A fishing area is not subject to the provisions of other sections of subparts C through G of this part.
            (1) Identification. A valid treaty Indian identification card issued pursuant to 25 CFR part 249, subpart A, is prima facie evidence that the holder is a member of the Pacific Coast treaty Indian tribe named on the card.
            (2) Permits. A limited entry permit described under § 660.25, subpart C is not required for a member of a Pacific Coast treaty Indian tribe to fish in a tribal fishery described in paragraph (d) of this section.
            (3) Federal and tribal laws and regulations. Any member of a Pacific Coast treaty Indian tribe must comply with this section, and with any applicable tribal law and regulation, when participating in a tribal groundfish fishery described in this section.
            (4) Fishing outside the U&A fishing area or without a groundfish allocation. Fishing by a member of a Pacific Coast treaty Indian tribe outside the applicable Indian tribe's U&A fishing area, or for a species of groundfish not covered by an allocation, set-aside, or regulation under this section, is subject to the regulations in the other sections of subpart C through subpart G of this part. Treaty fisheries operating within tribal allocations are prohibited from operating outside the U&A fishing areas described at § 660.4, subpart A.
            (f) Pacific Coast treaty Indian fisheries allocations, harvest guidelines, and set-asides. Catch amounts may be specified in this section and in Tables 1a and 2a to subpart C of this part. Trip limits for certain species were recommended by the tribes and the Council and are specified in paragraph (g) of this section.
            (1) Black rockfish. (i) Harvest guidelines for commercial harvests of black rockfish by members of the Pacific Coast Indian tribes using hook and line gear will be established biennially for two subsequent one-year periods for the areas between the U.S.-Canadian border and Cape Alava (48°09.50′ N. lat.) and between Destruction Island (47°40′ N. lat.) and Leadbetter Point (46°38.17′ N. lat.), in accordance with the procedures for implementing harvest specifications and management measures. Pacific Coast treaty Indians fishing for black rockfish in these areas under these harvest guidelines are subject to the provisions in this section, and not to the restrictions in other sections of subparts C through G of this part.
            (ii) For the commercial harvest of black rockfish off Washington State, a treaty Indian tribes' harvest guideline is set at 30,000 lb (13,608 kg) for the area north of Cape Alava, WA (48°09.50′ N. lat) and 10,000 lb (4,536 kg) for the area between Destruction Island, WA (47°40′ N. lat.) and Leadbetter Point, WA (46°38.17′ N. lat.). This harvest guideline applies and is available to the Pacific Coast treaty Indian tribes. There are no tribal harvest restrictions for black rockfish in the area between Cape Alava and Destruction Island.
            (2) Sablefish. (i) The sablefish allocation to Pacific coast treaty Indian Tribes is 10 percent of the sablefish ACL for the area north of 36° N. lat. This allocation represents the total amount available to the treaty Indian fisheries before deductions for discard mortality.
            (ii) The Tribal allocation is 561 mt in 2019 and 572 mt in 2020 per year. This allocation is, for each year, 10 percent of the Monterey through Vancouver area (North of 36° N lat.) ACL. The Tribal allocation is reduced by 1.5 percent for estimated discard mortality.
            (3) Lingcod. Lingcod taken in the treaty fisheries are subject to a harvest guideline of 250 mt.
            (4) Pacific whiting. The tribal allocation for 2020 will be 74,342 mt.
            (5) Pacific cod. There is a tribal harvest guideline of 500 mt of Pacific cod per year. The tribes will manage their fisheries to stay within this harvest guideline.
            (6) Petrale sole. For petrale sole, treaty fishing vessels are restricted to a fleetwide harvest target of 290 mt each year.
            (7) Yellowtail rockfish. Yellowtail rockfish taken in the directed tribal mid-water trawl fisheries are subject to a catch limit of 1,000 mt for the entire fleet, per year.
            (8) Spiny dogfish. Spiny dogfish taken in the treaty fisheries are subject to an overall expected total spiny dogfish catch of 275 mt per year.
            (9) Widow rockfish. Widow rockfish taken in the directed tribal midwater trawl fisheries are subject to a catch limit of 200 mt for the entire fleet, per year.
            (g) Pacific Coast treaty Indian fisheries management measures. Trip limits for certain species were recommended by the tribes and the Council and are specified here.
            (1) Rockfish. The tribes will require full retention of all overfished rockfish species and all other marketable rockfish species during treaty fisheries.
            
            (2) Yelloweye rockfish—are subject to a 100-lb (45-kg) trip limit.
            (3) Other rockfish—(i) Minor nearshore rockfish. Minor nearshore rockfish are subject to a 300-lb (136-kg) trip limit per species or species group, or to the non-tribal limited entry trip limit for those species if those limits are less restrictive than 300 lb (136 kg) per trip. Limited entry trip limits for waters off Washington are specified in Table 1 (North) to subpart D, and Table 2 (North) to subpart E of this part.
            (ii) Minor shelf rockfish and minor slope rockfish. Redstripe rockfish are subject to an 800 lb (363 kg) trip limit. Minor shelf (excluding redstripe rockfish), and minor slope rockfish groups are subject to a 300 lb (136 kg) trip limit per species or species group, or to the non-tribal limited entry fixed gear trip limit for those species if those limits are less restrictive than 300 lb (136 kg) per trip. Limited entry fixed gear trip limits are specified in Table 2 (North) to subpart E of this part.
            (iii) Other rockfish. All other rockfish, not listed specifically in paragraph (g) of this section, are subject to a 300 lb (136 kg) trip limit per species or species group, or to the non-tribal limited entry trip limit for those species if those limits are less restrictive than 300 lb (136 kg) per trip. Limited entry trip limits for waters off Washington are specified in Table 1 (North) to subpart D, and Table 2 (North) to subpart E of this part.
            (4) Pacific whiting. Tribal whiting processed at-sea by non-tribal vessels, must be transferred within the tribal U&A from a member of a Pacific Coast treaty Indian tribe fishing under this section.
            (5) Groundfish without a tribal allocation. Makah tribal members may use midwater trawl gear to take and retain groundfish for which there is no tribal allocation and will be subject to the trip landing and frequency and size limits applicable to the limited entry fishery.
            (6) EFH. Measures implemented to minimize adverse impacts to groundfish EFH, as described in § 660.12 of this subpart, do not apply to tribal fisheries in their U&A fishing areas described at § 660.4, subpart A.
            (7) Small footrope trawl gear. Makah tribal members fishing in the bottom trawl fishery may use only small footrope (less than or equal to 8 inches (20.3 cm)) bottom trawl gear.
            (h) Salmon bycatch. This fishery may be closed through automatic action at § 660.60(d)(1)(v) and (vi).
            [75 FR 60897, Oct. 1, 2010, as amended at 75 FR 75421, Dec. 3, 2010; 75 FR 82300, Dec. 30, 2010; 76 FR 27529, May 11, 2011; 76 FR 28903, May 19, 2011; 77 FR 28507, May 15, 2012; 78 FR 588, Jan. 3, 2013; 78 FR 26532, May 7, 2013; 79 FR 27204, May 13, 2014; 80 FR 12572, Mar. 10, 2015; 80 FR 27593, May 14, 2015; 81 FR 30208, May 16, 2016; 81 FR 36807, June 8, 2016; 82 FR 9639, Feb. 7, 2017; 82 FR 21321, May 8, 2017; 83 FR 22405, May 15, 2018; 83 FR 63991, Dec. 12, 2018; 84 FR 20584, May 10, 2019; 85 FR 36812, June 18, 2020]
          
          
            § 660.55
            Allocations.
            (a) General. The opportunity to harvest Pacific Coast groundfish is allocated among participants in the fishery when the ACLs for a given year are established in the biennial harvest specifications. For any stock that has been declared overfished, any formal allocation may be temporarily revised for the duration of the rebuilding period. For certain species, primarily trawl-dominant species, separate allocations for the trawl and nontrawl fishery (which for this purpose includes limited entry fixed gear, directed open access, and recreational fisheries) will be established biennially or annually using the standards and procedures described in Chapter 6 of the PCGFMP. Chapter 6 of the PCGFMP provides the allocation structure and percentages for species allocated between the trawl and nontrawl fisheries. Also, for those species not subject to the trawl and nontrawl allocations specified under Amendment 21 and in paragraph (c)(1) of this section, separate allocations for the limited entry and open access fisheries may be established using the procedures described in Chapters 6 and 11 of the PCGFMP and this subpart. Allocation of sablefish north of 36° N lat. is described in paragraph (h) of this section and in the PCGFMP. Allocation of Pacific whiting is described in paragraph (i) of this section and in the PCGFMP. Allocation of black rockfish is described in paragraph (l) of this section. Allocation of Pacific halibut bycatch is described in paragraph (m) of this section. Allocations not specified in the PCGFMP are established in regulation through the biennial harvest specifications and are listed in Tables 1 a through d and Tables 2 a through d of this subpart.
            (b) Fishery harvest guidelines and reductions made prior to fishery allocations. Prior to the setting of fishery allocations, the TAC, ACL, or ACT when specified, is reduced by the Pacific Coast treaty Indian Tribal harvest (allocations, set-asides, and estimated harvest under regulations at § 660.50); projected scientific research catch of all groundfish species, estimates of fishing mortality in non-groundfish fisheries; and, as necessary, deductions to account for unforeseen catch events and deductions for EFPs. Deductions are listed in the footnotes of Tables 1a and 2a of subpart C of this part. The remaining amount after these deductions is the fishery harvest guideline or quota. (Note: recreational estimates are not deducted here.)
            (1) Pacific Coast treaty Indian tribal allocations, set-asides, and regulations are specified during the biennial harvest specifications process and are found at § 660.50 and in Tables 1a and 2a of this subpart.
            (2) Scientific research catch results from scientific research activity as defined in regulations at § 600.10.
            (3) Estimates of fishing mortality in non-groundfish fisheries are based on historical catch and projected fishing activities.
            (4) EFPs are authorized and governed by regulations at §§ 660.60(f) and 600.745.
            (c) Trawl/nontrawl allocations. (1) Species/species groups and areas allocated between the trawl and non-trawl fisheries are allocated based on the amounts and percentages in the table below. IFQ species not listed in the table below are allocated between the trawl and nontrawl fisheries through the biennial harvest specifications process.
            
              Table 1 to Paragraph (c)(1)—Allocation Amounts and Percentages for Limited Entry Trawl and Non-Trawl Sectors Specified for FMP Groundfish Stocks and Stock Complexes
              
                Stock or complex
                All non-treatyLE trawl sectors
                  (%)
                
                All non-treatynon-trawl sectors
                  (%)
                
              
              
                Lingcod
                45
                55
              
              
                Pacific Cod
                95
                5
              
              
                Sablefish S of 36° N lat
                42
                58
              
              
                PACIFIC OCEAN PERCH
                95
                5
              
              
                WIDOW
                91
                9
              
              
                Chilipepper S of 40°10′ N lat
                75
                25
              
              
                Splitnose S of 40°10′ N lat
                95
                5
              
              
                Yellowtail N of 40°10′ N lat
                88
                12
              
              
                Shortspine N of 34°27′ N lat
                95
                5
              
              
                Shortspine S of 34°27′ N lat
                (*)
                (**)
              
              
                Longspine N of 34°27′ N lat
                95
                5
              
              
                DARKBLOTCHED
                95
                5
              
              
                Minor Slope RF North of 40°10′ N lat
                81
                18
              
              
                Minor Slope RF South of 40°10′ N lat
                63
                37
              
              
                Dover Sole
                95
                5
              
              
                English Sole
                95
                5
              
              
                Petrale Sole
                95
                5
              
              
                Arrowtooth Flounder
                95
                5
              
              
                Starry Flounder
                50
                50
              
              
                Other Flatfish
                90
                10
              
              *50 mt.
              **Remaining Yield.
            
            (i) Trawl fishery allocation. The allocation for the limited entry trawl fishery is derived by applying the trawl allocation amounts and percentages as specified in paragraph (c) of this section and as specified during the biennial harvest specifications process to the fishery harvest guideline for species/species groups and areas. For IFQ species the trawl allocation is further subdivided within each of the trawl sectors (MS, C/P, and IFQ) as specified in § 660.140, 660.150, and 660.160 of subpart D. The whiting allocation is further subdivided among the trawl sectors as specified in paragraph (c)(1)(i) of this section.
            (ii) Nontrawl fishery allocation. For each species/species group and area, the nontrawl fishery allocation is derived by subtracting from the corresponding harvest guideline the trawl allocations specified in paragraph (c) of this section and during the biennial harvest specifications. The nontrawl allocation will be shared between the limited entry fixed gear, open access, and recreational fisheries as specified through the biennial harvest specifications process and consistent with allocations in the PCGFMP.
            (2) [Reserved]
            (d) Commercial harvest guidelines. To derive the commercial harvest guideline, the fishery harvest guideline is further reduced by the recreational set-asides. The commercial harvest guideline is then allocated between the limited entry fishery (both trawl and fixed gear) and the directed open access fishery, as appropriate.
            (e) Limited entry (LE)/open access (OA) allocations—(1) LE/OA allocation percentages. The allocations between the limited entry and open access fisheries are based on standards from the PCGFMP.
            (2) Species with LE/OA allocations. For species with LE/OA allocations that are not subject to Amendment 21 allocations, the allocation between the limited entry (both trawl and fixed gear) and the open access fisheries is determined by applying the percentage for those species with a LE/OA allocation to the commercial harvest guideline plus the amount set-aside for the non-groundfish fisheries.
            (i) Limited entry allocation. The allocation for the limited entry fishery is the commercial harvest guideline minus any allocation to the directed open access fishery.
            (ii) Open access allocation. The allocation for the open access fishery is derived by applying the open access allocation percentage to the annual commercial harvest guideline or quota plus the non-groundfish fishery (i.e., incidental open access fishery) amount described in paragraph (b) of this section. The result is the total open access allocation. The portion that is set-aside for the non-groundfish fisheries is deducted and the remainder is the directed open access portion. For management areas or stocks for which quotas or harvest guidelines for a stock are not fully utilized, no separate allocation will be established for the open access fishery until it is projected that the allowable catch for a species will be reached.
            (A) Open access allocation percentage. For each species with a harvest guideline or quota, the initial open access allocation percentage is calculated by:
            (1) Computing the total catch for that species during the window period (July 11, 1984 through August 1, 1988) for the limited entry program by any vessel that did not initially receive a limited entry permit.
            (2) Dividing that amount by the total catch during the window period by all gear.
            (3) The guidelines in this paragraph apply to recalculation of the open access allocation percentage. Any recalculated allocation percentage will be used in calculating the following biennial fishing period's open access allocation.
            (B) [Reserved]
            (f) Catch accounting. Catch accounting refers to how the catch in a fishery is monitored against the allocations described in this section. For species with trawl/nontrawl allocations, catch of those species are counted against the trawl/nontrawl allocations as explained in paragraph (f)(1) of this section. For species with limited entry/open access allocations in a given biennial cycle, catch of those species are counted against the limited entry/open access allocations as explained in paragraph (f)(1)(ii) of this section.
            (1) Between the trawl and nontrawl fisheries—(i) Catch accounting for the trawl allocation. Any groundfish caught by a vessel registered to a limited entry trawl-endorsed permit will be counted against the trawl allocation while they are declared in to a groundfish limited entry trawl fishery and while the applicable trawl fishery listed in subpart D of this part for that vessel's limited entry permit is open.
            (ii) Catch accounting for the nontrawl allocation. All groundfish caught by a vessel not registered to a limited entry permit and not fishing in the non-groundfish fishery will be counted against the nontrawl allocation. All groundfish caught by a vessel registered to a limited entry permit when the fishery for a vessel's limited entry permit has closed or they are not declared in to a limited entry fishery, will be counted against the nontrawl allocation, unless they are declared in to a non-groundfish fishery. Catch by vessels fishing in the non-groundfish fishery, as defined at § 660.11, will be accounted for in the estimated mortality in the non-groundfish fishery that is deducted from the ACL or ACT when specified.
            (2) [Reserved]
            (g) Recreational fisheries. Recreational fishing for groundfish is outside the scope of, and not affected by, the regulations governing limited entry and open access fisheries. Certain amounts of groundfish will be set aside for the recreational fishery during the biennial specifications process. These amounts will be estimated prior to dividing the commercial harvest guideline between the limited entry and open access fisheries.
            (h) Sablefish Allocations (north of 36° N. lat.). The allocations of sablefish north of 36° N. lat. described in paragraph (h) of this section are specified in Chapter 6 of the PCGFMP.
            (1) Tribal/nontribal allocation. The sablefish allocation to Pacific coast treaty Indian tribes is identified at § 660.50(f)(2). The remainder is available to the nontribal fishery (limited entry, open access (directed and incidental), and research).
            (2) Between the limited entry and open access fisheries. The allocation of sablefish after tribal deductions is further reduced by the estimated total mortality of sablefish in research and recreational fisheries; the remaining yield (commercial harvest guideline) is divided between open access and limited entry fisheries. The limited entry fishery allocation is 90.6 percent of the commercial harvest guideline. The open access allocation is 9.4 percent of the commercial harvest guideline and includes incidental catch in non-groundfish fisheries, or incidental open access.
            (3) Between the limited entry trawl and limited entry fixed gear fisheries. The limited entry sablefish allocation is further allocated 58 percent to the trawl fishery and 42 percent to the limited entry fixed gear (longline and pot/trap) fishery.
            (4) Between the limited entry fixed gear primary season and daily trip limit fisheries. Within the limited entry fixed gear fishery allocation, 85 percent is reserved for the primary season described in § 660.231, subpart E, leaving 15 percent for the limited entry daily trip limit fishery described in § 660.232, subpart E.
            (5) Ratios between tiers for sablefish-endorsed limited entry permits. The Regional Administrator will biennially or annually calculate the size of the cumulative trip limit for each of the three tiers associated with the sablefish endorsement such that the ratio of limits between the tiers is approximately 1:1.75:3.85 for Tier 3:Tier 2:Tier 1, respectively. The size of the cumulative trip limits will vary depending on the amount of sablefish available for the primary fishery and on estimated discard mortality rates within the fishery. The size of the cumulative trip limits for the three tiers in the primary fishery will be announced in § 660.231(b)(3), subpart E.
            (i) Pacific whiting allocation. The allocation structure and percentages for Pacific whiting are described in the PCGFMP.
            (1) Annual treaty tribal Pacific whiting allocations are provided in § 660.50, subpart C.

            (2) The fishery harvest guideline for Pacific whiting is allocated among three sectors, as follows: 34 percent for the C/P Coop Program; 24 percent for the MS Coop Program; and 42 percent for the Shore based IFQ Program. No more than 5 percent of the Shore based IFQ Program allocation may be taken and retained south of 42° N. lat. before the start of the primary Pacific whiting season north of 42° N. lat. Specific sector allocations for a given calendar year are found in Tables 1a through c and 2a through c of this subpart. Set-asides for other species for the at-sea whiting fishery for a given calendar year are found in Tables 1D and 2D of this subpart.
            
            (j) Fishery set-asides. Annual set-asides are not formal allocations but they are amounts which are not available to the other fisheries during the fishing year. For Pacific Coast treaty Indian fisheries, set-asides will be deducted from the TAC, OY, ACL, or ACT when specified. For the catcher/processor and mothership sectors of the at-sea Pacific whiting fishery, set-asides will be deducted from the limited entry trawl fishery allocation. Set-aside amounts may be adjusted through the biennial harvest specifications and management measures process.
            (k) [Reserved]
            (l) Black rockfish harvest guideline. The commercial tribal harvest guideline for black rockfish off Washington State is specified at § 660.50(f)(1), subpart C.
            (m) Pacific halibut bycatch allocation. The Pacific halibut fishery off Washington, Oregon and California (Area 2A in the halibut regulations) is managed under regulations at 50 CFR part 300, subpart E. The PCGFMP sets the trawl bycatch mortality limit at 15 percent of the Area 2A total constant exploitation yield (TCEY) for legal size halibut (net weight), not to exceed 130,000 pounds annually for legal size halibut (net weight) for 2012 through 2014 and, beginning in 2015, not to exceed 100,000 pounds annually for legal size halibut (net weight). The TCEY used for these calculations will be the best estimate of the TCEY available from the International Pacific Halibut Commission at the time of the calculation. For the purpose of this paragraph, the term “legal sized” halibut refers to halibut with a total length of 32 inches and above, or O32, and the term “sublegal sized” halibut refers to halibut under 32 inches in total length, or U32. To determine the trawl bycatch mortality limit, the pounds of halibut available to the trawl fleet will be expanded from the legal sized halibut mortality (net weight) to a round weight legal and sublegal sized amount. To convert from net weight to round weight, multiply by the conversion factor used by the International Pacific Halibut Commission at the time of calculation for net weight to round weight. To convert from legal sized halibut to legal and sublegal sized halibut, multiply by the conversion factor from the NMFS trawl fishery bycatch report as reported to the International Pacific Halibut Commission at the time of calculation for legal sized to legal and sublegal sized halibut. The bycatch allocation percent can be adjusted downward or upward through the biennial specifications and management measures process but the upper bound on the maximum pounds of allocation can only be changed though an FMP amendment. Part of the overall total mortality limit is a set-aside of 10 mt of Pacific halibut (legal and sublegal, round weight), to accommodate bycatch in the at-sea Pacific whiting fishery and in the shorebased trawl fishery south of 40°10′ N. lat. (estimated to be approximately 5 mt each). This set-aside can be adjusted through the biennial specifications and management measures process.
            [75 FR 60897, Oct. 1, 2010, as amended at 75 FR 78382, Dec. 15, 2010; 75 FR 82300, Dec. 30, 2010; 76 FR 27529, May 11, 2011; 76 FR 53835, Aug. 30, 2011; 76 FR 74737, Dec. 1, 2011; 77 FR 28507, May 15, 2012; 78 FR 588, Jan. 3, 2013; 80 FR 77270, Dec. 14, 2015; 81 FR 84428, Nov. 23, 2016; 82 FR 9639, Feb. 7, 2017; 83 FR 759, Jan. 8, 2018; 83 FR 63991, Dec. 12, 2018; 84 FR 68805, Dec. 17, 2019]
          
          
            § 660.60
            Specifications and management measures.
            (a) General. NMFS will establish and adjust specifications and management measures biennially or annually and during the fishing year. Management of the Pacific Coast groundfish fishery will be conducted consistent with the standards and procedures in the PCGFMP and other applicable law. The PCGFMP is available from the Regional Administrator or the Council. Regulations under this subpart may be promulgated, removed, or revised during the fishing year. Any such action will be made according to the framework standards and procedures in the PCGFMP and other applicable law, and will be published in the Federal Register.
            
            (b) Biennial actions. The Pacific Coast Groundfish fishery is managed on a biennial, calendar year basis. Harvest specifications and management measures will be announced biennially, with the harvest specifications for each species or species group set for two sequential calendar years. In general, management measures are designed to achieve, but not exceed, the specifications, particularly optimum yields (harvest guidelines and quotas), fishery harvest guidelines, commercial harvest guidelines and quotas, limited entry and open access allocations, or other approved fishery allocations, and to protect overfished and depleted stocks. Management measures will be designed to take into account the co-occurrence ratios of target species with overfished species, and will select measures that will minimize bycatch to the extent practicable.
            (1) Except for Pacific whiting, every biennium, NMFS will implement OFLs, ABCs, and ACLs, if applicable, for each species or species group based on the harvest controls used in the previous biennium (referred to as default harvest control rules) applied to the best available scientific information. The default harvest control rules for each species or species group are listed in Appendix F to the PCGFMP and the biennial SAFE document. NMFS may implement OFLs, ABCs, and ACLs, if applicable, that vary from the default harvest control rules based on a Council recommendation.
            (2) [Reserved]
            (c) Routine management measures. Catch restrictions that are  likely to be adjusted on a biennial or more frequent basis may be imposed and announced by a single notification in the Federal Register if good cause exists under the Administrative Procedure Act (APA) to waive notice and comment, and if they have been designated as routine through the two-meeting process described in the PCGFMP. Routine management measures that may be revised during the fishing year, via this process, are implemented in paragraph (h) of this section, and in subparts C through G of this part, including Tables 1a through 1c, and 2a through 2c to subpart C of this part, Tables 1 (North) and 1 (South) of subpart D of this part, Tables 2 (North) and 2 (South) of subpart E of this part, and Tables 3 (North) and 3 (South) of subpart F of this part. Most trip, bag, and size limits, and some Groundfish Conservation Area closures in the groundfish fishery have been designated “routine,” which means they may be changed rapidly after a single Council meeting. Council meetings are held in the months of March, April, June, September, and November. Inseason changes to routine management measures are announced in the Federal Register pursuant to the requirements of the APA. Changes to trip limits are effective at the times stated in the Federal Register. Once a trip limit change is effective, it is illegal to take and retain, possess, or land more fish than allowed under the new trip limit. This means that, unless otherwise announced in the Federal Register, offloading must begin before the time a fishery closes or a more restrictive trip limit takes effect. The following catch restrictions have been designated as routine:
            (1) Commercial Limited Entry and Open Access Fisheries. (i) Trip landing and frequency limits, size limits, all gear. Trip landing and frequency limits have been designated as routine for the following species or species groups: Widow rockfish, canary rockfish, yellowtail rockfish, Pacific ocean perch, yelloweye rockfish, black rockfish, blue/deacon rockfish, splitnose rockfish, blackgill rockfish in the area south of 40°10′ N. lat., chilipepper, bocaccio, cowcod, Minor Nearshore Rockfish or shallow and deeper Minor Nearshore Rockfish, shelf or Minor Shelf Rockfish, and Minor Slope Rockfish; Dover sole, sablefish, shortspine thornyheads, and longspine thornyheads; petrale sole, rex sole, arrowtooth flounder, Pacific sanddabs, big skate, and the Other Flatfish complex, which is composed of those species plus any other flatfish species listed at § 660.11; Pacific whiting; lingcod; Pacific cod; spiny dogfish; longnose skate; cabezon in Oregon and California and “Other Fish” as defined at § 660.11. In addition to the species and species groups listed above, sub-limits or aggregate limits may be specified, specific to the Shorebased IFQ Program, for the following species: Big skate, California skate, California scorpionfish, leopard shark, soupfin shark, finescale codling, Pacific rattail (grenadier), ratfish, kelp greenling, shortbelly rockfish, and cabezon in Washington. Size limits have been designated as routine for sablefish and lingcod. Trip landing and frequency limits and size limits for species with those limits designated as routine may be imposed or adjusted on a biennial or more frequent basis for the purpose of keeping landings within the harvest levels announced by NMFS, and for the other purposes given in paragraphs (c)(1)(i)(A) and (B) of this section.
            (ii) Differential trip landing limits and frequency limits based on gear type, closed seasons, and bycatch limits. Trip landing and frequency limits that differ by gear type and closed seasons may be imposed or adjusted on a biennial or more frequent basis for the purpose of rebuilding and protecting overfished or depleted stocks.
            (iii) Type of limited entry trawl gear on board. Limits on the type of limited entry trawl gear on board a vessel may be imposed on a biennial or more frequent basis. Requirements and restrictions on limited entry trawl gear type are found at § 660.130(b).
            (iv) List of IFQ species documented on Observer Program reporting form. As specified at § 660.140(h)(1)(i), to be exempt from observer coverage while docked in port depends on documentation of specified retained IFQ species on the Observer Program reporting form. The list of IFQ species documented on the Observer Program form may be modified on a biennial or more frequent basis under routine management measures § 660.60(c)(1).
            (v) Shorebased IFQ Program surplus carryover percentage. As specified at § 660.140(e)(5)(i), a percentage of surplus QP or IBQ pounds in a vessel account may be carried over from one year to the next. The percentage of surplus QP or IBQ pounds, that may be carried over may be modified on a biennial or more frequent basis, and may not be higher than 10 percent.
            (2) Recreational fisheries all gear types. Routine management measures for all groundfish species, separately or in any combination, include bag limits, size limits, time/area closures, boat limits, hook limits, and dressing requirements. All routine management measures on recreational fisheries are intended to keep landings within the harvest levels announced by NMFS, to rebuild and protect overfished or depleted species, and to maintain consistency with State regulations, and for the other purposes set forth in this section.
            (i) Bag limits. To spread the available catch over a large number of anglers; to protect and rebuild overfished species; to avoid waste.
            (ii) Size limits. To protect juvenile fish; to protect and rebuild overfished species; to enhance the quality of the recreational fishing experience.
            (iii) Season duration restrictions. To spread the available catch over a large number of anglers; to protect and rebuild overfished species; to avoid waste; to enhance the quality of the recreational fishing experience.
            (3) All fisheries, all gear types—(i) Depth-based management measures. Depth-based management measures, particularly closed areas known as Groundfish Conservation Areas, defined in § 660.11, include RCAs, BRAs, and BACs, and may be implemented in any fishery sector that takes groundfish directly or incidentally. Depth-based management measures are set using specific boundary lines that approximate depth contours with latitude/longitude waypoints found at §§ 660.70 through 660.74. Depth-based management measures and closed areas may be used for the following conservation objectives: To protect and rebuild overfished stocks; to prevent the overfishing of any groundfish species by minimizing the direct or incidental catch of that species; or to minimize the incidental harvest of any protected or prohibited species taken in the groundfish fishery. Depth-based management measures and closed areas may be used for the following economic objectives: To extend the fishing season; for the commercial fisheries, to minimize disruption of traditional fishing and marketing patterns; for the recreational fisheries, to spread the available catch over a large number of anglers; to discourage target fishing while allowing small incidental catches to be landed; and to allow small fisheries to operate outside the normal season.
            (A) Rockfish Conservation Areas. RCAs, as defined at sect; 660.11, may be modified as routine action for vessels using trawl gear (off Washington), non-trawl gear (coastwide), or recreational gear (coastwide) consistent with the purposes described in this paragraph (c)(3)(i).
            (B) Bycatch Reduction Areas. BRAs may be implemented through automatic action in the Pacific whiting fishery consistent with paragraph (d)(1) of this section. BRAs may be implemented as routine management measures for vessels using midwater groundfish trawl gear consistent with the purposes described in this paragraph (c)(3)(i).
            (C) Block Area Closures. BACs, as defined at sect; 660.111, may be closed or reopened, off Oregon and California, for vessels using limited entry bottom trawl gear, consistent with the purposes described in this paragraph (c)(3)(i).
            (ii) Non-tribal deductions from the ACL. Changes to the non-tribal amounts deducted from the TAC, ACLs, or ACT when specified, described at § 660.55(b)(2) through (4) and specified in the footnotes to Tables 1a through 1c, and 2a through 2c, to subpart C, have been designated as routine to make fish that would otherwise go unharvested available to other fisheries during the fishing year. Adjustments may be made to provide additional harvest opportunities in groundfish fisheries when catch in scientific research activities, non-groundfish fisheries, and EFPs are lower than the amounts that were initially deducted off the TAC, ACL, or ACT when specified, during the biennial specifications or to allocate yield from the deduction to account for unforeseen catch events to groundfish fisheries. When recommending adjustments to the non-tribal deductions, the Council shall consider the allocation framework criteria outlined in the PCGFMP and the objectives to maintain or extend fishing and marketing opportunities taking into account the best available fishery information on sector needs.
            (4) Inseason action for canary rockfish, yelloweye rockfish, and black rockfish in California State-Specific Federal Harvest Limits outside of a Council meeting. The Regional Administrator, NMFS West Coast Region, after consultation with the Chairman of the Pacific Fishery Management Council and the Fishery Director of the California Department of Fish and Wildlife, or their designees, is authorized to modify the following designated routine management measures for canary rockfish, yelloweye rockfish, and black rockfish off the coast of California. For black rockfish in commercial fisheries trip landing and frequency limits; and depth based management measures. For black, canary, and yelloweye rockfish in recreational fisheries bag limits; time/area closures; depth based management. Any modifications may be made only after NMFS has determined that a California state-specific federal harvest limit for canary rockfish, yelloweye rockfish, or black rockfish, is attained or projected to be attained prior to the first day of the next Council meeting. Any modifications may only be used to restrict catch of canary rockfish, yelloweye rockfish, or black rockfish off the coast of California.
            (d) Automatic actions. The NMFS Regional Administrator or designee will initiate automatic management actions without prior public notice, opportunity to comment, or a Council meeting. These actions are nondiscretionary, and the impacts must have been taken into account prior to the action. Unless otherwise stated, a single notice will be published in the Federal Register making the action effective if good cause exists under the APA to waive notice and comment.
            (1) Automatic actions will be initiated in the following circumstances:
            (i) Close the MS or C/P sector when that sector's Pacific whiting allocation is reached, or is projected to be reached. The MS sector non-coop fishery will be closed by automatic action when the Pacific whiting or non-whiting allocation to the non-coop fishery has been reached or is projected to be reached.
            (ii) Close one or both MS and C/P sectors when a non-whiting groundfish species with allocations is reached or projected to be reached.

            (iii) Reapportion the unused portion of the tribal allocation of Pacific whiting to the MS sector, C/P sector, and Shorebased IFQ sector.
            
            (iv) Close one or both of the whiting or non-whiting sectors of the groundfish fishery upon that sector having exceeded its annual Chinook salmon bycatch guideline and the reserve. The whiting sector includes the Pacific whiting IFQ fishery, MS, and C/P sectors. The non-whiting sector includes the midwater trawl, bottom trawl, and fixed gear fisheries under the Shorebased IFQ Program, limited entry fixed gear fisheries, open access fisheries, and recreational fisheries subject to this provision as set out in § 660.360(d).
            (A) The whiting sector Chinook salmon bycatch guideline is 11,000 fish.
            (B) The non-whiting sector Chinook salmon bycatch guideline is 5,500 fish.
            (C) The reserve is 3,500 fish.
            (v) Close the whiting or non-whiting sector of the groundfish fishery upon that sector having exceeded its annual Chinook salmon bycatch guideline if the other sector has already been closed after exceeding its Chinook salmon bycatch guideline and the reserve. The whiting sector includes the Pacific whiting IFQ fishery, MS, and C/P sectors. The non-whiting sector includes the midwater trawl, bottom trawl, and fixed gear fisheries under the Shorebased IFQ Program, limited entry fixed gear fisheries, open access fisheries, and recreational fisheries subject to this provision as set out in § 660.360(d).
            (vi) Implement BRAs, described at § 660.131, when NMFS projects a sector-specific allocation will be reached before the sector's whiting allocation.

            (2) Automatic actions are effective when actual notice is sent by NMFS identifying the effective time and date. Actual notice to fishers and processors will be by email, Internet www.westcoast.fisheries.noaa.gov/ publications/fishery_management/groundfish/ public_notices/recent_public_notices.html), phone, letter, or press release. Allocation reapportionments will be followed by publication in the Federal Register, in which public comment will be sought for a reasonable period of time thereafter.
            (e) [Reserved]
            (f) Exempted fishing permits (EFP). (1) The Regional Administrator may issue EFPs under regulations at § 660.30, subpart C, for compensation with fish for collecting resource information. Such EFPs may include the collecting of scientific samples of groundfish species that would otherwise be prohibited for retention.
            (2) The Regional Administrator may also issue EFPs under regulations at 50 CFR part § 600.745 for limited testing, public display, data collection, exploratory, health and safety, environmental cleanup, and/or hazard removal purposes, the target or incidental harvest of species managed under an FMP or fishery regulations that would otherwise be prohibited.
            (3) U.S. vessels operating under an EFP are subject to restrictions in subparts C through G of this part unless otherwise provided in the permit.
            (g) Applicability. Groundfish species harvested in the territorial sea (0-3 nm) will be counted toward the catch limitations in Tables 1a through 2d of this subpart, and those specified in subparts D through G, including Tables 1 (North) and 1 (South) of subpart D, Tables 2 (North) and 2 (South) of subpart E, Tables 3 (North) and 3 (South) of subpart F.
            (h) Fishery restrictions—(1) Commercial trip limits and recreational bag and boat limits. Commercial trip limits and recreational bag and boat limits defined in Tables 1a through 2d of this subpart, and those specified in subparts D through G of this part, including Tables 1 (North) and 1 (South) of subpart D, Tables 2 (North) and 2 (South) of subpart E, Tables 3 (North) and 3 (South) of subpart F must not be exceeded.
            (2) Landing. As stated at § 660.11 (in the definition of “Land or landing”), once the offloading of any species begins, all fish aboard the vessel are counted as part of the landing and must be reported as such. All fish from a landing must be removed from the vessel before a new fishing trip begins, except for processing vessels fishing in the catcher/processor or mothership sectors of the Pacific whiting fishery. Transfer of fish at sea is prohibited under § 660.12, unless a vessel is participating in the primary whiting fishery as part of the mothership or catcher/processor sectors, as described at § 660.131(a). Catcher vessels in the mothership sector must transfer all catch from a haul to the same vessel registered to an MS permit prior to the gear being set for a subsequent haul. Catch may not be transferred to a tender vessel.
            (3) Fishing ahead. Unless the fishery is closed, a vessel that has landed its cumulative or daily limit may continue to fish on the limit for the next legal period, so long as no fish (including, but not limited to, groundfish with no trip limits, shrimp, prawns, or other nongroundfish species or shellfish) are landed (offloaded) until the next legal period. Fishing ahead is not allowed during or before a closed period.
            (4) Weights and percentages. All weights are round weights or round-weight equivalents unless otherwise specified. Percentages are based on round weights, and, unless otherwise specified, apply only to legal fish on board.
            (5) Size limits, length measurement, and weight conversions. (i) Length measurement. Unless otherwise specified, size limits in the commercial and recreational groundfish fisheries apply to the “total length,” which is the longest measurement of the fish without mutilation of the fish or the use of force to extend the length of the fish. No fish with a size limit may be retained if it is in such condition that its length has been extended or cannot be determined by these methods. For conversions not listed here, contact the state where the fish will be landed. Washington state regulations require all fish with a size limit landed into Washington to be landed with the head on.
            (A) Whole fish. For a whole fish, total length is measured from the tip of the snout (mouth closed) to the tip of the tail in a natural, relaxed position.
            (B) “Headed” fish. For a fish with the head removed (“headed”), the length is measured from the origin of the first dorsal fin (where the front dorsal fin meets the dorsal surface of the body closest to the head) to the tip of the upper lobe of the tail; the dorsal fin and tail must be left intact.
            (C) Filets. A filet is the flesh from one side of a fish extending from the head to the tail, which has been removed from the body (head, tail, and backbone) in a single continuous piece. Filet lengths may be subject to size limits for some groundfish taken in the recreational fishery off California (see subpart G of this part). A filet is measured along the length of the longest part of the filet in a relaxed position; stretching or otherwise manipulating the filet to increase its length is not permitted.
            (ii) Weight conversions and size limits. To determine the round weight, multiply the processed weight times the conversion factor. Federal commercial groundfish regulations do not supersede more restrictive state commercial groundfish regulations, including landings requirements regarding groundfish species or the condition in which they may be landed.
            (A) Limited entry fixed gear or open access fisheries. The weight limit conversion factor established by the state where the fish is or will be landed will be used to convert the processed weight to round weight for purposes of applying the trip limit or other allocation. Weight conversions provided herein are those conversions currently in use by the States of Washington, Oregon, and California and may be subject to change by those states. Fishery participants should contact fishery enforcement officials in the state where the fish will be landed to determine that state's official conversion factor.
            (1) Sablefish. The following conversion applies to both the limited entry fixed gear and open access fisheries when trip limits are in effect for those fisheries. For headed and gutted (eviscerated) sablefish the weight conversion factor is 1.6 (multiply the headed and gutted weight by 1.6 to determine the round weight).
            (2) Lingcod. The following conversions apply in both limited entry fixed gear and open access fisheries.
            (i) North of 42° N. lat., for lingcod with the head removed, the minimum size limit is 18 inches (46 cm), which corresponds to 22 inches (56 cm) total length for whole fish.
            (ii) South of 42° N. lat., for lingcod with the head removed, the minimum size limit is 19.5 inches (49.5 cm), which corresponds to 24 inches (61 cm) total length for whole fish.
            
            (iii) The weight conversion factor for headed and gutted lingcod is 1.5. The conversion factor for lingcod that has only been gutted with the head on is 1.1.
            (B) Shorebased IFQ Program. For vessels landing sorted catch, the weight conversions for purposes of applying QP and size limits are provided in paragraphs (h)(5)(ii)(B)(2)(i) through (iii) of this section.
            (1) Sablefish. The weight conversion factor for headed and gutted (eviscerated) sablefish is 1.6.
            (2) Lingcod. The following conversions and size limits apply:
            (i) The minimum size limit for lingcod North of 42° N. lat. is 22 inches (56 cm) total length for whole fish, which corresponds to 18 inches (46 cm) with the head removed.
            (ii) The minimum size limit for lingcod South of 42° N. lat. is 24 inches (61 cm) total length for whole fish, which corresponds to 19.5 inches (49.5 cm) with the head removed.
            (iii) The weight conversion factor for headed and gutted (eviscerated) lingcod is 1.5; for lingcod that has only been gutted with the head on, the weight conversion factor is 1.1.
            (3) Pacific whiting. For headed and gutted Pacific whiting (head removed just in front of the collar bone and viscera removed,) the weight conversion factor is 1.56; and for headed and gutted Pacific whiting with the tail removed the weight conversion factor is 2.0.
            (4) Rockfish (including thornyheads), except POP. For headed and gutted (eviscerated), the weight conversion factor is 1.75; for headed and gutted, western cut (head removed just in front of the collar bone and viscera removed,) the weight conversion factor is 1.66; for headed and gutted, eastern cut (head removed just behind the collar bone and viscera removed,) the weight conversion factor is 2.0.
            (5) Pacific ocean perch (POP). For headed and gutted (eviscerated), the weight conversion factor is 1.6.
            (6) Pacific cod. For headed and gutted (eviscerated), the weight conversion factor is 1.58.
            (7) Dover sole, English sole, and “other flatfish”. For headed and gutted (eviscerated), the weight conversion factor is 1.53.
            (8) Petrale sole. For headed and gutted (eviscerated), the weight conversion factor is 1.51.
            (9) Arrowtooth flounder. For headed and gutted (eviscerated), the weight conversion factor is 1.35.
            (10) Starry flounder. For headed and gutted (eviscerated), the weight conversion factor is 1.49.
            (6) Sorting. Trawl fishery sorting requirements are specified at § 660.130(d), subpart D. Limited entry fixed gear fishery sorting requirements are specified at § 660.230(c), subpart E, and Open access fishery sorting requirements are specified at § 660.330(c), subpart F.
            (7) Crossover provisions. Crossover provisions apply to three activities: Fishing on different sides of a management line, fishing in both the limited entry and open access fisheries, or fishing in both the Shorebased IFQ Program and the limited entry fixed gear fishery. Fishery-specific crossover provisions can be found in subparts D through F of this part.
            (i) Fishing in management areas with different trip limits. Trip limits for a species or a species group may differ in different management areas along the coast. The following crossover provisions apply to vessels fishing in different geographical areas that have different cumulative or “per trip” trip limits for the same species or species group, with the following exceptions. Such crossover provisions do not apply to: IFQ species (defined at § 660.140(c), subpart D) for vessels that are declared into the Shorebased IFQ Program (see § 660.13(d)(4)(iv)(A), for valid Shorebased IFQ Program declarations); species that are subject only to daily trip limits; or to trip limits for black rockfish off Washington, as described at §§ 660.230(e) and 660.330(e).
            (A) Going from a more restrictive to a more liberal area. If a vessel takes and retains any groundfish species or species group of groundfish in an area where a more restrictive trip limit applies before fishing in an area where a more liberal trip limit (or no trip limit) applies, then that vessel is subject to the more restrictive trip limit for the entire period to which that trip limit applies, no matter where the fish are taken and retained, possessed, or landed.
            (B) Going from a more liberal to a more restrictive area. If a vessel takes and retains a groundfish species or species group in an area where a higher trip limit or no trip limit applies, and takes and retains, possesses or lands the same species or species group in an area where a more restrictive trip limit applies, that vessel is subject to the more restrictive trip limit for the entire period to which that trip limit applies, no matter where the fish are taken and retained, possessed, or landed.
            (C) Fishing in two different areas where a species or species group is managed with different types of trip limits. During the fishing year, NMFS may implement management measures for a species or species group that set different types of trip limits (for example, per trip limits versus cumulative trip limits) for different areas. If a vessel fishes for a species or species group that is managed with different types of trip limits in two different areas within the same cumulative limit period, then that vessel is subject to the most restrictive overall cumulative limit for that species, regardless of where fishing occurs.
            (D) Minor rockfish. Several rockfish species are designated with species-specific limits on one side of the 40°10′ N. lat. management line, and are included as part of a minor rockfish complex on the other side of the line. A vessel that takes and retains fish from a minor rockfish complex (nearshore, shelf, or slope) on both sides of a management line during a single cumulative limit period is subject to the more restrictive cumulative limit for that minor rockfish complex during that period.
            (1) If a vessel takes and retains minor slope rockfish north of 40°10′ N. lat., that vessel is also permitted to take and retain, possess or land splitnose rockfish up to its cumulative limit south of 40°10′ N. lat., even if splitnose rockfish were a part of the landings from minor slope rockfish taken and retained north of 40°10′ N. lat.
            (2) If a vessel takes and retains minor slope rockfish south of 40°10′ N. lat., that vessel is also permitted to take and retain, possess or land POP up to its cumulative limit north of 40°10′ N. lat., even if POP were a part of the landings from minor slope rockfish taken and retained south of 40°10′ N. lat.
            (ii) Fishing in both limited entry and open access fisheries—
            (A) Fishing in limited entry and open access fisheries with different trip limits. Open access trip limits apply to any fishing conducted with open access gear, even if the vessel has a valid limited entry permit with an endorsement for another type of gear. Except such provisions do not apply to IFQ species (defined at § 660.140(c), subpart D) for vessels that are declared into the Shorebased IFQ Program (see § 660.13(d)(4)(iv)(A) for valid Shorebased IFQ Program declarations). A vessel that fishes in both the open access and limited entry fisheries is not entitled to two separate trip limits for the same species. If a vessel has a limited entry permit registered to it at any time during the trip limit period and uses open access gear, but the open access limit is smaller than the limited entry limit, the open access limit may not be exceeded and counts toward the limited entry limit. If a vessel has a limited entry permit registered to it at any time during the trip limit period and uses open access gear, but the open access limit is larger than the limited entry limit, the smaller limited entry limit applies, even if taken entirely with open access gear.
            (B) Limited entry permit restrictions for vessels fishing in the open access fishery—(1) Vessel registered to a limited entry trawl permit. To fish with open access gear, defined at § 660.11, a vessel registered to a limited entry trawl permit must make the appropriate fishery declaration, as specified at § 660.13(d)(4)(iv)(A). In addition, a vessel registered to a limited entry trawl permit must remove the permit from their vessel, as specified at § 660.25(b)(4)(vi), unless the vessel will be fishing in the open access fishery under one of the following declarations specified at § 660.13(d):
            (i) Non-groundfish trawl gear for pink shrimp,
            (ii) Non-groundfish trawl gear for ridgeback prawn,
            (iii) Non-groundfish trawl gear for California halibut,
            
            (iv) Non-groundfish trawl gear for sea cucumber,
            (v) Open access Dungeness crab pot/trap gear,
            (vi) Open access HMS line gear,
            (vii) Open access salmon troll gear,
            (viii) Open access Coastal Pelagic Species net gear.
            (2) Vessel registered to a limited entry fixed gear permit(s). To fish with open access gear, defined at § 660.11, subpart C, a vessel registered to a limit entry fixed gear permit must make the appropriate open access declaration, as specified at § 660.13(d)(4)(iv)(A). Vessels registered to a sablefish-endorsed permit(s) fishing in the sablefish primary season (described at § 660.231, subpart E) may only fish with the gear(s) endorsed on their sablefish-endorsed permit(s) against those limits.
            (3) Vessel jointly registered to more than one limited entry permit. Vessels jointly registered (under the provisions at § 660.25(b)(4)(iv)(B)) may fish with open access gear (defined at § 660.11) if they meet the requirements of both paragraphs (h)(7)(ii)(B)(1) and (2) of this section.
            (iii) Fishing in both the Shorebased IFQ Program and the limited entry fixed gear fishery for vessels that are jointly registered.
            
            (A) Fishing in the Shorebased IFQ Program and limited entry fixed gear fishery with different trip limits. If a vessel fishes in both the Shorebased IFQ Program and the limited entry fixed gear fishery during a cumulative limit period, they are subject to the most restrictive trip limits for non-IFQ species.
            (B) Fishing in the Shorebased IFQ Program and the limited entry fixed gear sablefish primary fishery with different trip limits. If a vessel is jointly registered and one or more of the limited entry permits is sablefish endorsed, any sablefish landings made by a vessel declared into the limited entry fixed gear fishery after the start of the sablefish primary fishery count towards the tier limit(s), per regulations at § 660.232(a)(2), subpart E. Any sablefish landings made by a vessel declared into the Shorebased IFQ Program must be covered by quota pounds, per regulations at § 660.112(b), subpart D, and will not count towards the tier limit(s).
            [75 FR 60897, Oct. 1, 2010, as amended at 75 FR 78382, Dec. 15, 2010; 75 FR 82301, Dec. 30, 2010; 76 FR 27530, May 11, 2011; 76 FR 53835, Aug. 30, 2011; 76 FR 74738, Dec. 1, 2011; 77 FR 28507, May 15, 2012; 78 FR 588, Jan. 3, 2013; 80 FR 12572, Mar. 10, 2015; 80 FR 22285, Apr. 21, 2015; 80 FR 77271, Dec. 14, 2015; 81 FR 84429, Nov. 23, 2016; 82 FR 9639, Feb. 7, 2017; 82 FR 48658, Oct. 19, 2017; 83 FR 760, Jan. 8, 2018; 83 FR 62276, Dec. 3, 2018; 83 FR 63991, Dec. 12, 2018; 84 FR 63973, Nov. 19, 2019; 84 FR 68806, Dec. 17, 2019]
          
          
            § 660.65
            Groundfish harvest specifications.
            Harvest specifications include OFLs, ABCs, and the designation of OYs and ACLs. Management measures necessary to keep catch within the ACL include ACTs, harvest guidelines (HGs), or quotas for species that need individual management, and the allocation of fishery HGs between the trawl and nontrawl segments of the fishery, and the allocation of commercial HGs between the open access and limited entry segments of the fishery. These specifications include fish caught in state ocean waters (0-3 nm offshore) as well as fish caught in the EEZ (3-200 nm offshore). Harvest specifications are provided in Tables 1a through 2d of this subpart.
            [76 FR 27530, May 11, 2011]
          
          
            § 660.70
            Groundfish conservation areas.
            (a) General. Groundfish conservation area (GCA) is defined in § 660.11. This section defines GCAs whose shapes are not exclusively defined by boundary lines approximating depth contours found in §§ 660.71 through 660.74 or commonly used geographic coordinates at § 660.11. Fishing activity that is prohibited or permitted within a particular GCA is detailed at subparts C through G of part 660.
            (b) North Coast Recreational Yelloweye Rockfish Conservation Area. The North Coast Recreational Yelloweye Rockfish Conservation Area (YRCA) is a C-shaped area off the northern Washington coast intended to protect yelloweye rockfish. The North Coast Recreational YRCA is defined by straight lines connecting the following specific latitude and longitude coordinates in the order listed:
            (1) 48°18.00′ N. lat.; 125°18.00′ W. long.;
            (2) 48°18.00′ N. lat.; 124°59.00′ W. long.;
            (3) 48°11.00′ N. lat.; 124°59.00′ W. long.;
            (4) 48°11.00′ N. lat.; 125°11.00′ W. long.;
            (5) 48°04.00′ N. lat.; 125°11.00′ W. long.;
            (6) 48°04.00′ N. lat.; 124°59.00′ W. long.;
            (7) 48°00.00′ N. lat.; 124°59.00′ W. long.;
            (8) 48°00.00′ N. lat.; 125°18.00′ W. long.;
            and connecting back to 48°18.00′ N. lat.; 125°18.00′ W. long.
            (c) North Coast Commercial Yelloweye Rockfish Conservation Area. The North Coast Commercial Yelloweye Rockfish Conservation Area (YRCA) is an area off the northern Washington coast, overlapping the northern part of North Coast Recreational YRCA, intended to protect yelloweye rockfish. The North Coast Commercial YRCA is defined by straight lines connecting the following specific latitude and longitude coordinates in the order listed:
            (1) 48°11.77′ N. lat., 125°13.03′ W. long.;
            (2) 48°16.43′ N. lat., 125°07.55′ W. long.;
            (3) 48°14.72′ N. lat., 125°01.84′ W. long.;
            (4) 48°13.36′ N. lat., 125°03.20′ W. long.;
            (5) 48°12.74′ N. lat., 125°05.83′ W. long.;
            (6) 48°11.55′ N. lat., 125°04.99′ W. long.;
            (7) 48°09.96′ N. lat., 125°06.63′ W. long.;
            (8) 48°09.68′ N. lat., 125°08.75′ W. long.;
            and connecting back to 48°11.77′ N. lat., 125°13.03′ W. long.
            (d) Salmon Troll Yelloweye Rockfish Conservation Area. The Salmon Troll Yelloweye Rockfish Conservation Area (YRCA) is an area off the northern Washington coast, overlapping the southern part of North Coast Recreational YRCA, intended to protect yelloweye rockfish.The Salmon Troll YRCA is defined by straight lines connecting the following specific latitude and longitude coordinates in the order listed:
            (1) 48°00.00′ N. lat., 125°14.00′ W. long.;
            (2) 48°02.00′ N. lat., 125°14.00′ W. long.;
            (3) 48°02.00′ N. lat., 125°16.50′ W. long.;
            (4) 48°00.00′ N. lat., 125°16.50′ W. long.; and connecting back to 48°00.00′ N. lat., 125°14.00′ W. long.
            (e) South Coast Recreational Yelloweye Rockfish Conservation Area. The South Coast Recreational Yelloweye Rockfish Conservation Area (YRCA) is an area off the southern Washington coast intended to protect yelloweye rockfish. The South Coast Recreational YRCA is defined by straight lines connecting the following specific latitude and longitude coordinates in the order listed:
            (1) 46°58.00′ N. lat., 124°48.00′ W. long.;
            (2) 46°55.00′ N. lat., 124°48.00′ W. long.;
            (3) 46°55.00′ N. lat., 124°49.00′ W. long.;
            (4) 46°58.00′ N. lat., 124°49.00′ W. long.; and connecting back to 46°58.00′ N. lat., 124°48.00′ W. long.
            (f) Westport Offshore Recreational YRCA. The Westport Offshore Recreational YRCA is an area off the southern Washington coast intended to protect yelloweye rockfish. The Westport Recreational YRCA is defined by straight lines connecting the following specific latitude and longitude coordinates in the order listed:
            (1) 46°54.30′ N. lat., 124°53.40′ W. long.;
            (2) 46°54.30′ N. lat., 124°51.00′ W. long.;
            (3) 46°53.30′ N. lat., 124°51.00′ W. long.;
            (4) 46°53.30′ N. lat., 124°53.40′ W. long.; and connecting back to 46°54.30′ N. lat., 124°53.40′ W. long.
            (g) Stonewall Bank Yelloweye Rockfish Conservation Area. The Stonewall Bank Yelloweye Rockfish Conservation Area (YRCA) is an area off central Oregon, near Stonewall Bank, intended to protect yelloweye rockfish.The Stonewall Bank YRCA is defined by straight lines connecting the following specific latitude and longitude coordinates in the order listed:
            (1) 44°37.46′ N. lat.; 124°24.92′ W. long.;
            (2) 44°37.46′ N. lat.; 124°23.63′ W. long.;
            (3) 44°28.71′ N. lat.; 124°21.80′ W. long.;
            (4) 44°28.71′ N. lat.; 124°24.10′ W. long.;
            (5) 44°31.42′ N. lat.; 124°25.47′ W. long.;
            and connecting back to 44°37.46′ N. lat.; 124°24.92′ W. long.
            (h) Stonewall Bank Yelloweye Rockfish Conservation Area, Expansion 1. The Stonewall Bank Yelloweye Rockfish Conservation Area (YRCA) Expansion 1 is an area off central Oregon, near Stonewall Bank, intended to protect yelloweye rockfish. The Stonewall Bank YRCA Expansion 1 is defined by straight lines connecting the following specific latitude and longitude coordinates in the order listed:
            (1) 44°41.76′ N. lat.; 124°30.02′ W. long.;
            (2) 44°41.73′ N. lat.; 124°21.60′ W. long.;
            (3) 44°25.25′ N. lat.; 124°16.94′ W. long.;
            (4) 44°25.29′ N. lat.; 124°30.14′ W. long.;

            (5) 44°41.76′ N. lat.; 124°30.02′ W. long.; and connecting back to 44°41.76′ N. lat.; 124°30.02′ W. long.
            
            (i) Stonewall Bank Yelloweye Rockfish Conservation Area, Expansion 2. The Stonewall Bank Yelloweye Rockfish Conservation Area (YRCA) Expansion 2 is an area off central Oregon, near Stonewall Bank, intended to protect yelloweye rockfish. The Stonewall Bank YRCA Expansion 2 is defined by straight lines connecting the following specific latitude and longitude coordinates in the order listed:
            (1) 44°38.54′ N. lat.; 124°27.41′ W. long.;
            (2) 44°38.54′ N. lat.; 124°23.86′ W. long.;
            (3) 44°27.13′ N. lat.; 124°21.50′ W. long.;
            (4) 44°27.13′ N. lat.; 124°26.89′ W. long.;
            (5) 44°31.30′ N. lat.; 124°28.35′ W. long.; and connecting back to 44°38.54′ N. lat.; 124°27.41′ W. long.
            (j) Point St. George YRCA. The Point St. George YRCA is an area off the northern California coast, northwest of Point St. George, intended to protect yelloweye rockfish. The Point St. George YRCA is defined by straight lines connecting the following specific latitude and longitude coordinates in the order listed:
            (1) 41°51.00′ N. lat., 124°23.75′ W. long.;
            (2) 41°51.00′ N. lat., 124°20.75′ W. long.;
            (3) 41°48.00′ N. lat., 124°20.75′ W. long.;
            (4) 41°48.00′ N. lat., 124°23.75′ W. long.; and connecting back to 41°51.00′ N. lat., 124°23.75′ W. long.
            (k) South Reef YRCA. The South Reef YRCA is an area off the northern California coast, southwest of Crescent City, intended to protect yelloweye rockfish. The South Reef YRCA is defined by straight lines connecting the following specific latitude and longitude coordinates in the order listed:
            (1) 41°42.20′ N. lat., 124°16.00′ W. long.;
            (2) 41°42.20′ N. lat., 124°13.80′ W. long.;
            (3) 41°40.50′ N. lat., 124°13.80′ W. long.;
            (4) 41°40.50′ N. lat., 124°16.00′ W. long.; and connecting back to 41°42.20′ N. lat., 124°16.00′ W. long.
            (l) Reading Rock YRCA. The Reading Rock YRCA is an area off the northern California coast, between Crescent City and Eureka, intended to protect yelloweye rockfish. The Reading Rock YRCA is defined by straight lines connecting the following specific latitude and longitude coordinates in the order listed:
            (1) 41°21.50′ N. lat., 124°12.00′ W. long.;
            (2) 41°21.50′ N. lat., 124°10.00′ W. long.;
            (3) 41°20.00′ N. lat., 124°10.00′ W. long.;
            (4) 41°20.00′ N. lat., 124°12.00′ W. long.; and connecting back to 41°21.50′ N. lat., 124°12.00′ W. long.
            (m) Point Delgada YRCAs. The Point Delgada YRCAs are two areas off the northern California coast, south of Point Delgada and Shelter Cove, intended to protect yelloweye rockfish. The Northern Point Delgada YRCA is defined by straight lines connecting the following specific latitude and longitude coordinates in the order listed:
            (1) 39°59.00′ N. lat., 124°05.00′ W. long.;
            (2) 39°59.00′ N. lat., 124°03.00′ W. long.;
            (3) 39°57.00′ N. lat., 124°03.00′ W. long.;
            (4) 39°57.00′ N. lat., 124°05.00′ W. long.; and connecting back to 39°59.00′ N. lat., 124°05.00′ W. long.
            (n) Southern Point Delgada YRCA. The Southern Point Delgada YRCA is defined by straight lines connecting the following specific latitude and longitude coordinates in the order listed:
            (1) 39°57.00′ N. lat., 124°05.00′ W. long.;
            (2) 39°57.00′ N. lat., 124°02.00′ W. long.;
            (3) 39°54.00′ N. lat., 124°02.00′ W. long.;
            (4) 39°54.00′ N. lat., 124°05.00′ W. long.; and connecting back to 39°57.00′ N. lat., 124°05.00′ W. long.
            (o) Cowcod Conservation Areas. The Cowcod Conservation Areas (CCAs) are two areas off the southern California coast intended to protect cowcod.
            (1) Western CCA. The Western CCA is an area south of Point Conception defined by the straight lines connecting the following specific latitude and longitude coordinates in the order listed and connecting back to 33°50.00′ N lat., 119°30.00′ W long.:
            (i) 33°50.00′ N lat., 119°30.00′ W long.;
            (ii) 33°50.00′ N lat., 118°50.00′ W long.;
            (iii) 32°20.00′ N lat., 118°50.00′ W long.;
            (iv) 32°20.00′ N lat., 119°37.00′ W long.;
            (v) 33°00.00′ N lat., 119°37.00′ W long.;
            (vi) 33°00.00′ N lat., 119°53.00′ W long.;
            (vii) 33°33.00′ N lat., 119°53.00′ W long.; and
            (viii) 33°33.00′ N lat., 119°30.00′ W long.
            (2) Transit corridor. The Western CCA transit corridor is bounded on the north by the latitude line at 33°00.50′ N lat., and bounded on the south by the latitude line at 32°59.50′ N lat.
            (3) Eastern CCA. The Eastern CCA is an area west of San Diego defined by the straight lines connecting the following specific latitude and longitude coordinates in the order listed and connecting back to 32°42.00′ N lat., 118°02.00′ W long.:
            (i) 32°42.00′ N lat., 118°02.00′ W long.;
            (ii) 32°42.00′ N lat., 117°50.00′ W long.;
            (iii) 32°36.70′ N lat., 117°50.00′ W long.;
            (iv) 32°30.00′ N lat., 117°53.50′ W long.; and
            (v) 32°30.00′ N lat., 118°02.00′ W long.
            (p) Farallon Islands. The Farallon Islands, off San Francisco and San Mateo Counties, include Southeast Farallon Island, Middle Farallon Island, North Farallon Island and Noon Day Rock. Generally, the State of California prohibits fishing for groundfish between the shoreline and the 10-fm (18-m) depth contour around the Farallon Islands.
            (q) Cordell Banks. Cordell Banks are located offshore of California's Marin County. Generally, fishing for groundfish is prohibited in waters of depths less than 100-fm (183-m) around Cordell Banks as defined by specific latitude and longitude coordinates. The Cordell Banks closed area is defined by straight lines connecting the following specific latitude and longitude coordinates in the order listed:
            (1) 38°03.18′ N. lat., 123°20.77′ W. long.;
            (2) 38°06.29′ N. lat., 123°25.03′ W. long.;
            (3) 38°06.34′ N. lat., 123°29.32′ W. long.;
            (4) 38°04.57′ N. lat., 123°31.30′ W. long.;
            (5) 38°02.32′ N. lat., 123°31.07′ W. long.;
            (6) 38°00.00′ N. lat., 123°28.40′ W. long.;
            (7) 37°58.10′ N. lat., 123°26.66′ W. long.;
            (8) 37°55.07′ N. lat., 123°26.81′ W. long.;
            (9) 38°00.00′ N. lat., 123°23.08′ W. long.;
            and connecting back to 38°03.18′ N. lat., 123°20.77′ W. long.
            [71 FR 78663, Dec. 29, 2006, as amended at 72 FR 53167, Sept. 18, 2007; 74 FR 9893, Mar. 6, 2009. Redesignated at 75 FR 60995, Oct. 1, 2010; 76 FR 53835, Aug. 30, 2011; 82 FR 9640, Feb. 7, 2017; 84 FR 63973, Nov. 19, 2019]
          
          
            § 660.71
            Latitude/longitude coordinates defining the 10-fm (18-m) through 40-fm (73-m) depth contours.
            Boundaries for some GCAs are defined by straight lines connecting a series of latitude/longitude coordinates. This section provides coordinates for the 10-fm (18-m) through 40-fm (73-m) depth contours.
            (a) The 10-fm (18-m) depth contour between the U.S. border with Canada and 46°16′ N. lat. is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°23.80′ N. lat., 124°44.18′ W. long.;
            (2) 48°23.60′ N. lat., 124°44.80′ W. long.;
            (3) 48°23.45′ N. lat., 124°44.80′ W. long.;
            (4) 48°23.30′ N. lat., 124°44.20′ W. long.;
            (5) 48°22.20′ N. lat., 124°44.30′ W. long.;
            (6) 48°20.25′ N. lat., 124°42.20′ W. long.;
            (7) 48°12.80′ N. lat., 124°43.10′ W. long.;
            (8) 48°11.10′ N. lat., 124°46.50′ W. long.;
            (9) 48°10.00′ N. lat., 124°46.50′ W. long.;
            (10) 48°08.50′ N. lat., 124°44.20′ W. long.;
            (11) 47°59.40′ N. lat., 124°42.50′ W. long.;
            (12) 47°52.60′ N. lat., 124°38.80′ W. long.;
            (13) 47°51.50′ N. lat., 124°34.60′ W. long.;
            (14) 47°39.80′ N. lat., 124°28.10′ W. long.;
            (15) 47°31.70′ N. lat., 124°26.30′ W. long.;
            (16) 47°25.20′ N. lat., 124°24.80′ W. long.;
            (17) 47°09.80′ N. lat., 124°15.20′ W. long.;
            (18) 46°54.40′ N. lat., 124°14.80′ W. long.;
            (19) 46°48.30′ N. lat., 124°10.25′ W. long.;
            (20) 46°38.17′ N. lat., 124°10.30′ W. long.;
            (21) 46°27.20′ N. lat., 124°06.50′ W. long.; and
            (22) 46°16.00′ N. lat., 124°10.00′ W. long.
            (b) The 20-fm (37-m) depth contour between the U.S. border with Canada and 42° N. lat. is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°23.90′ N. lat., 124°44.20′ W. long.;
            (2) 48°23.60′ N. lat., 124°44.90′ W. long.;
            (3) 48°18.60′ N. lat., 124°43.60′ W. long.;
            (4) 48°18.60′ N. lat., 124°48.20′ W. long.;
            (5) 48°10.00′ N. lat., 124°48.80′ W. long.;
            (6) 48°02.40′ N. lat., 124°49.30′ W. long.;
            (7) 47°37.60′ N. lat., 124°34.30′ W. long.;
            (8) 47°31.70′ N. lat., 124°32.40′ W. long.;
            (9) 47°17.90′ N. lat., 124°25.00′ W. long.;
            (10) 46°58.80′ N. lat., 124°18.30′ W. long.;
            (11) 46°47.40′ N. lat., 124°12.70′ W. long.;
            (12) 46°38.17′ N. lat., 124°12.40′ W. long.;
            (13) 46°16.00′ N. lat., 124°11.50′ W. long.;
            (14) 46°16.01′ N. lat., 124°11.56′ W. long.;
            (15) 46°15.09′ N. lat., 124°11.33′ W. long.;
            (16) 46°11.94′ N. lat., 124°08.51′ W. long.;
            (17) 46°08.02′ N. lat., 124°04.06′ W. long.;
            (18) 46°05.05′ N. lat., 124°02.13′ W. long.;
            (19) 46°02.19′ N. lat., 124°01.35′ W. long.;
            (20) 45°58.28′ N. lat., 124°01.70′ W. long.;
            (21) 45°55.64′ N. lat., 124°01.16′ W. long.;
            (22) 45°52.61′ N. lat., 124°00.33′ W. long.;
            (23) 45°48.43′ N. lat., 124°00.65′ W. long.;
            (24) 45°46.59′ N. lat., 124°00.79′ W. long.;
            (25) 45°46.00′ N. lat., 124°00.54′ W. long.;
            (26) 45°46.00′ N. lat., 124°00.53′ W. long.;
            (27) 45°44.75′ N. lat., 123°59.92′ W. long.;
            (28) 45°44.57′ N. lat., 123°59.64′ W. long.;
            (29) 45°41.86′ N. lat., 123°58.82′ W. long.;
            
            (30) 45°36.40′ N. lat., 123°59.42′ W. long.;
            (31) 45°34.10′ N. lat., 123°59.90′ W. long.;
            (32) 45°32.81′ N. lat., 124°00.35′ W. long.;
            (33) 45°29.87′ N. lat., 124°00.98′ W. long.;
            (34) 45°27.49′ N. lat., 124°00.79′ W. long.;
            (35) 45°25.37′ N. lat., 124°00.73′ W. long.;
            (36) 45°22.06′ N. lat., 124°01.66′ W. long.;
            (37) 45°17.27′ N. lat., 124°00.76′ W. long.;
            (38) 45°14.09′ N. lat., 124°00.75′ W. long.;
            (39) 45°12.50′ N. lat., 124°00.53′ W. long.;
            (40) 45°11.92′ N. lat., 124°01.62′ W. long.;
            (41) 45°11.02′ N. lat., 124°00.60′ W. long.;
            (42) 45°10.08′ N. lat., 124°00.58′ W. long.;
            (43) 45°05.51′ N. lat., 124°02.15′ W. long.;
            (44) 45°03.83′ N. lat., 124°02.55′ W. long.;
            (45) 45°01.03′ N. lat., 124°03.22′ W. long.;
            (46) 44°57.98′ N. lat., 124°04.29′ W. long.;
            (47) 44°55.37′ N. lat., 124°04.39′ W. long.;
            (48) 44°51.56′ N. lat., 124°05.54′ W. long.;
            (49) 44°45.24′ N. lat., 124°06.47′ W. long.;
            (50) 44°42.69′ N. lat., 124°06.73′ W. long.;
            (51) 44°33.86′ N. lat., 124°07.43′ W. long.;
            (52) 44°29.78′ N. lat., 124°07.62′ W. long.;
            (53) 44°28.53′ N. lat., 124°07.93′ W. long.;
            (54) 44°23.71′ N. lat., 124°08.30′ W. long.;
            (55) 44°21.75′ N. lat., 124°08.79′ W. long.;
            (56) 44°20.99′ N. lat., 124°08.48′ W. long.;
            (57) 44°17.29′ N. lat., 124°08.82′ W. long.;
            (58) 44°11.90′ N. lat., 124°09.44′ W. long.;
            (59) 44°03.25′ N. lat., 124°10.33′ W. long.;
            (60) 43°52.69′ N. lat., 124°12.01′ W. long.;
            (61) 43°42.94′ N. lat., 124°13.88′ W. long.;
            (62) 43°41.44′ N. lat., 124°14.47′ W. long.;
            (63) 43°36.60′ N. lat., 124°14.92′ W. long.;
            (64) 43°29.85′ N. lat., 124°17.35′ W. long.;
            (65) 43°25.00′ N. lat., 124°20.84′ W. long.;
            (66) 43°21.61′ N. lat., 124°24.09′ W. long.;
            (67) 43°20.83′ N. lat., 124°24.74′ W. long.;
            (68) 43°20.51′ N. lat., 124°25.01′ W. long.;
            (69) 43°19.33′ N. lat., 124°25.43′ W. long.;
            (70) 43°16.18′ N. lat., 124°26.02′ W. long.;
            (71) 43°14.39′ N. lat., 124°26.17′ W. long.;
            (72) 43°13.94′ N. lat., 124°26.72′ W. long.;
            (73) 43°13.39′ N. lat., 124°26.41′ W. long.;
            (74) 43°11.39′ N. lat., 124°26.90′ W. long.;
            (75) 43°10.06′ N. lat., 124°28.24′ W. long.;
            (76) 43°07.48′ N. lat., 124°28.65′ W. long.;
            (77) 43°06.67′ N. lat., 124°28.63′ W. long.;
            (78) 43°06.43′ N. lat., 124°28.22′ W. long.;
            (79) 43°03.09′ N. lat., 124°28.52′ W. long.;
            (80) 42°57.55′ N. lat., 124°30.74′ W. long.;
            (81) 42°52.91′ N. lat., 124°35.03′ W. long.;
            (82) 42°51.58′ N. lat., 124°36.43′ W. long.;
            (83) 42°50.00′ N. lat., 124°37.13′ W. long.;
            (84) 42°49.85′ N. lat., 124°37.20′ W. long.;
            (85) 42°46.07′ N. lat., 124°36.98′ W. long.;
            (86) 42°46.03′ N. lat., 124°34.76′ W. long.;
            (87) 42°45.37′ N. lat., 124°33.59′ W. long.;
            (88) 42°43.91′ N. lat., 124°32.14′ W. long.;
            (89) 42°41.73′ N. lat., 124°29.20′ W. long.;
            (90) 42°40.50′ N. lat., 124°28.95′ W. long.;
            (91) 42°40.49′ N. lat., 124°28.95′ W. long.;
            (92) 42°40.06′ N. lat., 124°28.94′ W. long.;
            (93) 42°39.74′ N. lat., 124°27.80′ W. long.;
            (94) 42°37.53′ N. lat., 124°26.39′ W. long.;
            (95) 42°34.33′ N. lat., 124°26.56′ W. long.;
            (96) 42°32.81′ N. lat., 124°27.55′ W. long.;
            (97) 42°31.66′ N. lat., 124°29.58′ W. long.;
            (98) 42°30.70′ N. lat., 124°30.91′ W. long.;
            (99) 42°29.20′ N. lat., 124°31.27′ W. long.;
            (100) 42°27.52′ N. lat., 124°30.79′ W. long.;
            (101) 42°24.70′ N. lat., 124°29.65′ W. long.;
            (102) 42°23.93′ N. lat., 124°28.60′ W. long.;
            (103) 42°19.35′ N. lat., 124°27.23′ W. long.;
            (104) 42°14.87′ N. lat., 124°26.14′ W. long.;
            (105) 42°11.85′ N. lat., 124°23.78′ W. long.;
            (106) 42°08.08′ N. lat., 124°22.91′ W. long.;
            (107) 42°07.04′ N. lat., 124°22.66′ W. long.;
            (108) 42°05.17′ N. lat., 124°21.41′ W. long.;
            (109) 42°04.16′ N. lat., 124°20.55′ W. long.;
            (110) 42°02.12′ N. lat., 124°20.51′ W. long.;
            (111) 42°01.42′ N. lat., 124°20.29′ W. long.; and
            (112) 42°00.00′ N. lat., 124°19.61′ W. long.
            (c) The 25-fm (46-m) depth contour between the Queets River, WA, and 42° N. lat. is defined by straight lines connecting all of the following points in the order stated:
            (1) 47°31.70′ N. lat., 124°34.70′ W. long.;
            (2) 47°25.70′ N. lat., 124°33.00′ W. long.;
            (3) 47°12.80′ N. lat., 124°26.00′ W. long.;
            (4) 46°53.00′ N. lat., 124°21.00′ W. long.;
            (5) 46°44.20′ N. lat., 124°15.00′ W. long.;
            (6) 46°38.17′ N. lat., 124°13.70′ W. long.;
            (7) 46°16.00′ N. lat., 124°12.50′ W. long.;
            (8) 46°15.99′ N. lat., 124°12.04′ W. long.;
            (9) 46°13.72′ N. lat., 124°11.04′ W. long.;
            (10) 46°09.50′ N. lat., 124°07.62′ W. long.;
            (11) 46°04.00′ N. lat., 124°03.20′ W. long.;
            (12) 45°57.61′ N. lat., 124°01.85′ W. long.;
            (13) 45°51.73′ N. lat., 124°01.06′ W. long.;
            (14) 45°47.27′ N. lat., 124°01.22′ W. long.;
            (15) 45°46.00′ N. lat., 124°00.94′ W. long.;
            (16) 45°43.19′ N. lat., 124°00.32′ W. long.;
            (17) 45°36.11′ N. lat., 124°00.38′ W. long.;
            
            (18) 45°32.95′ N. lat., 124°01.38′ W. long.;
            (19) 45°27.47′ N. lat., 124°01.46′ W. long.;
            (20) 45°23.18′ N. lat., 124°01.94′ W. long.;
            (21) 45°19.04′ N. lat., 124°01.29′ W. long.;
            (22) 45°16.79′ N. lat., 124°01.90′ W. long.;
            (23) 45°13.54′ N. lat., 124°01.64′ W. long.;
            (24) 45°09.56′ N. lat., 124°01.94′ W. long.;
            (25) 45°06.15′ N. lat., 124°02.38′ W. long.;
            (26) 45°03.83′ N. lat., 124°02.96′ W. long.;
            (27) 45°00.77′ N. lat., 124°03.72′ W. long.;
            (28) 44°49.08′ N. lat., 124°06.49′ W. long.;
            (29) 44°40.06′ N. lat., 124°08.14′ W. long.;
            (30) 44°36.64′ N. lat., 124°08.51′ W. long.;
            (31) 44°29.41′ N. lat., 124°09.24′ W. long.;
            (32) 44°25.18′ N. lat., 124°09.37′ W. long.;
            (33) 44°16.34′ N. lat., 124°10.30′ W. long.;
            (34) 44°12.16′ N. lat., 124°10.82′ W. long.;
            (35) 44°06.59′ N. lat., 124°11.00′ W. long.;
            (36) 44°02.09′ N. lat., 124°11.24′ W. long.;
            (37) 43°57.82′ N. lat., 124°11.60′ W. long.;
            (38) 43°53.44′ N. lat., 124°12.34′ W. long.;
            (39) 43°49.19′ N. lat., 124°13.08′ W. long.;
            (40) 43°45.19′ N. lat., 124°13.73′ W. long.;
            (41) 43°41.22′ N. lat., 124°14.59′ W. long.;
            (42) 43°37.52′ N. lat., 124°15.05′ W. long.;
            (43) 43°33.97′ N. lat., 124°16.00′ W. long.;
            (44) 43°29.72′ N. lat., 124°17.78′ W. long.;
            (45) 43°27.63′ N. lat., 124°19.11′ W. long.;
            (46) 43°20.83′ N. lat., 124°25.24′ W. long.;
            (47) 43°20.66′ N. lat., 124°25.39′ W. long.;
            (48) 43°15.57′ N. lat., 124°26.86′ W. long.;
            (49) 43°06.88′ N. lat., 124°29.30′ W. long.;
            (50) 43°03.37′ N. lat., 124°29.06′ W. long.;
            (51) 43°01.03′ N. lat., 124°29.41′ W. long.;
            (52) 42°56.59′ N. lat., 124°31.93′ W. long.;
            (53) 42°54.08′ N. lat., 124°34.55′ W. long.;
            (54) 42°51.16′ N. lat., 124°37.02′ W. long.;
            (55) 42°50.00′ N. lat., 124°37.41′ W. long;
            (56) 42°49.27′ N. lat., 124°37.73′ W. long.;
            (57) 42°46.02′ N. lat., 124°37.54′ W. long.;
            (58) 42°45.76′ N. lat., 124°35.68′ W. long.;
            (59) 42°42.25′ N. lat., 124°30.47′ W. long.;
            (60) 42°40.51′ N. lat., 124°29.00′ W. long.;
            (61) 42°40.00′ N. lat., 124°29.01′ W. long.;
            (62) 42°39.64′ N. lat., 124°28.28′ W. long.;
            (63) 42°38.80′ N. lat., 124°27.57′ W. long.;
            (64) 42°35.42′ N. lat., 124°26.77′ W. long.;
            (65) 42°33.13′ N. lat., 124°29.06′ W. long.;
            (66) 42°31.44′ N. lat., 124°30.71′ W. long.;
            (67) 42°29.03′ N. lat., 124°31.71′ W. long.;
            (68) 42°24.98′ N. lat., 124°29.95′ W. long.;
            (69) 42°20.05′ N. lat., 124°28.16′ W. long.;
            (70) 42°14.24′ N. lat., 124°26.03′ W. long.;
            (71) 42°10.23′ N. lat., 124°23.93′ W. long.;
            (72) 42°06.20′ N. lat., 124°22.70′ W. long.;
            (73) 42°04.66′ N. lat., 124°21.49′ W. long.;
            (74) 42°00.00′ N. lat., 124°20.80′ W. long.;
            (d) The 25-fm (46-m) depth contour between the Queets River, WA, and 42° N. lat., modified to reduce impacts on canary and yelloweye rockfish by shifting the line shoreward in the area between 47°31.70′ N. lat. and 46°44.18′ N. lat., is defined by straight lines connecting all of the following points in the order stated:
            (1) 47°31.70′ N. lat., 124°34.66′ W. long.;
            (2) 47°25.67′ N. lat., 124°32.78′ W. long.;
            (3) 47°12.82′ N. lat., 124°26.00′ W. long.;
            (4) 46°52.94′ N. lat., 124°18.94′ W. long.;
            (5) 46°44.18′ N. lat., 124°14.89′ W. long.;
            (6) 46°38.17′ N. lat., 124°13.70′ W. long.;
            (7) 46°16.00′ N. lat., 124°12.50′ W. long.;
            (8) 46°15.99′ N. lat., 124°12.04′ W. long.;
            (9) 46°13.72′ N. lat., 124°11.04′ W. long.;
            (10) 46°09.50′ N. lat., 124°07.62′ W. long.;
            (11) 46°04.00′ N. lat., 124°03.20′ W. long.;
            (12) 45°57.61′ N. lat., 124°01.85′ W. long.;
            (13) 45°51.73′ N. lat., 124°01.06′ W. long.;
            (14) 45°47.27′ N. lat., 124°01.22′ W. long.;
            (15) 45°46.00′ N. lat., 124°00.94′ W. long.;
            (16) 45°43.19′ N. lat., 124°00.32′ W. long.;
            (17) 45°36.11′ N. lat., 124°00.38′ W. long.;
            (18) 45°32.95′ N. lat., 124°01.38′ W. long.;
            (19) 45°27.47′ N. lat., 124°01.46′ W. long.;
            (20) 45°23.18′ N. lat., 124°01.94′ W. long.;
            (21) 45°19.04′ N. lat., 124°01.29′ W. long.;
            (22) 45°16.79′ N. lat., 124°01.90′ W. long.;
            (23) 45°13.54′ N. lat., 124°01.64′ W. long.;
            (24) 45°09.56′ N. lat., 124°01.94′ W. long.;
            (25) 45°06.15′ N. lat., 124°02.38′ W. long.;
            (26) 45°03.83′ N. lat., 124°02.96′ W. long.;
            (27) 45°00.77′ N. lat., 124°03.72′ W. long.;
            (28) 44°49.08′ N. lat., 124°06.49′ W. long.;
            (29) 44°40.06′ N. lat., 124°08.14′ W. long.;
            (30) 44°36.64′ N. lat., 124°08.51′ W. long.;
            (31) 44°29.41′ N. lat., 124°09.24′ W. long.;
            (32) 44°25.18′ N. lat., 124°09.37′ W. long.;
            (33) 44°16.34′ N. lat., 124°10.30′ W. long.;
            (34) 44°12.16′ N. lat., 124°10.82′ W. long.;
            (35) 44°06.59′ N. lat., 124°11.00′ W. long.;
            (36) 44°02.09′ N. lat., 124°11.24′ W. long.;
            (37) 43°57.82′ N. lat., 124°11.60′ W. long.;
            (38) 43°53.44′ N. lat., 124°12.34′ W. long.;
            (39) 43°49.19′ N. lat., 124°13.08′ W. long.;
            (40) 43°45.19′ N. lat., 124°13.73′ W. long.;
            (41) 43°41.22′ N. lat., 124°14.59′ W. long.;
            (42) 43°37.52′ N. lat., 124°15.05′ W. long.;
            (43) 43°33.97′ N. lat., 124°16.00′ W. long.;
            (44) 43°29.72′ N. lat., 124°17.78′ W. long.;
            (45) 43°27.63′ N. lat., 124°19.11′ W. long.;
            (46) 43°20.83′ N. lat., 124°25.24′ W. long.;
            (47) 43°20.66′ N. lat., 124°25.39′ W. long.;
            (48) 43°15.57′ N. lat., 124°26.86′ W. long.;
            (49) 43°06.88′ N. lat., 124°29.30′ W. long.;
            (50) 43°03.37′ N. lat., 124°29.06′ W. long.;
            (51) 43°01.03′ N. lat., 124°29.41′ W. long.;
            (52) 42°56.59′ N. lat., 124°31.93′ W. long.;
            
            (53) 42°54.08′ N. lat., 124°34.55′ W. long.;
            (54) 42°51.16′ N. lat., 124°37.02′ W. long.;
            (55) 42°50.00′ N. lat., 124°36.41′ W. long.;
            (56) 42°49.27′ N. lat., 124°37.73′ W. long.;
            (57) 42°46.02′ N. lat., 124°37.54′ W. long.;
            (58) 42°45.76′ N. lat., 124°35.68′ W. long.;
            (59) 42°42.25′ N. lat., 124°30.47′ W. long.;
            (60) 42°40.51′ N. lat., 124°29.00′ W. long.;
            (61) 42°40.00′ N. lat., 124°29.01′ W. long.;
            (62) 42°39.64′ N. lat., 124°28.28′ W. long.;
            (63) 42°38.80′ N. lat., 124°27.57′ W. long.;
            (64) 42°35.42′ N. lat., 124°26.77′ W. long.;
            (65) 42°33.13′ N. lat., 124°29.06′ W. long.;
            (66) 42°31.44′ N. lat., 124°30.71′ W. long.;
            (67) 42°29.03′ N. lat., 124°31.71′ W. long.;
            (68) 42°24.98′ N. lat., 124°29.95′ W. long.;
            (69) 42°20.05′ N. lat., 124°28.16′ W. long.;
            (70) 42°14.24′ N. lat., 124°26.03′ W. long.;
            (71) 42°10.23′ N. lat., 124°23.93′ W. long.;
            (72) 42°06.20′ N. lat., 124°22.70′ W. long.;
            (73) 42°04.66′ N. lat., 124°21.49′ W. long.; and
            (74) 42°00.00′ N. lat., 124°20.80′ W. long.
            (e) The 30-fm (55-m) depth contour between the U.S. border with Canada and the U.S. border with Mexico is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°24.79′ N. lat., 124°44.07′ W. long.;
            (2) 48°24.80′ N. lat., 124°44.74′ W. long.;
            (3) 48°23.94′ N. lat., 124°44.70′ W. long.;
            (4) 48°23.51′ N. lat., 124°45.01′ W. long.;
            (5) 48°22.59′ N. lat., 124°44.97′ W. long.;
            (6) 48°21.75′ N. lat., 124°45.26′ W. long.;
            (7) 48°21.23′ N. lat., 124°47.78′ W. long.;
            (8) 48°20.32′ N. lat., 124°49.53′ W. long.;
            (9) 48°16.72′ N. lat., 124°51.58′ W. long.;
            (10) 48°10.00′ N. lat., 124°52.58′ W. long.;
            (11) 48°05.63′ N. lat., 124°52.91′ W. long.;
            (12) 47°53.37′ N. lat., 124°47.37′ W. long.;
            (13) 47°40.28′ N. lat., 124°40.07′ W. long.;
            (14) 47°31.70′ N. lat., 124°37.03′ W. long.;
            (15) 47°25.67′ N. lat., 124°34.79′ W. long.;
            (16) 47°12.82′ N. lat., 124°29.12′ W. long.;
            (17) 46°52.94′ N. lat., 124°22.58′ W. long.;
            (18) 46°44.18′ N. lat., 124°18.00′ W. long.;
            (19) 46°38.17′ N. lat., 124°15.88′ W. long.;
            (20) 46°29.53′ N. lat., 124°15.89′ W. long.;
            (21) 46°19.27′ N. lat., 124°14.15′ W. long.;
            (22) 46°16.00′ N. lat., 124°13.04′ W. long.;
            (23) 46°07.00′ N. lat., 124°07.01′ W. long.;
            (24) 45°55.95′ N. lat., 124°02.23′ W. long.;
            (25) 45°54.53′ N. lat., 124°02.57′ W. long.;
            (26) 45°50.65′ N. lat., 124°01.62′ W. long.;
            (27) 45°48.20′ N. lat., 124°02.16′ W. long.;
            (28) 45°46.00′ N. lat., 124°01.86′ W. long.;
            (29) 45°43.46′ N. lat., 124°01.28′ W. long.;
            (30) 45°40.48′ N. lat., 124°01.03′ W. long.;
            (31) 45°39.04′ N. lat., 124°01.68′ W. long.;
            (32) 45°35.48′ N. lat., 124°01.90′ W. long.;
            (33) 45°29.81′ N. lat., 124°02.45′ W. long.;
            (34) 45°27.97′ N. lat., 124°01.90′ W. long.;
            (35) 45°27.22′ N. lat., 124°02.66′ W. long.;
            (36) 45°24.20′ N. lat., 124°02.94′ W. long.;
            (37) 45°20.60′ N. lat., 124°01.74′ W. long.;
            (38) 45°20.25′ N. lat., 124°01.85′ W. long.;
            (39) 45°16.44′ N. lat., 124°03.22′ W. long.;
            (40) 45°13.63′ N. lat., 124°02.69′ W. long.;
            (41) 45°11.05′ N. lat., 124°03.59′ W. long.;
            (42) 45°08.55′ N. lat., 124°03.47′ W. long.;
            (43) 45°03.82′ N. lat., 124°04.43′ W. long.;
            (44) 45°02.81′ N. lat., 124°04.64′ W. long.;
            (45) 44°58.06′ N. lat., 124°05.03′ W. long.;
            (46) 44°53.97′ N. lat., 124°06.92′ W. long.;
            (47) 44°48.89′ N. lat., 124°07.04′ W. long.;
            (48) 44°46.94′ N. lat., 124°08.25′ W. long.;
            (49) 44°42.72′ N. lat., 124°08.98′ W. long.;
            (50) 44°38.16′ N. lat., 124°11.48′ W. long.;
            (51) 44°33.38′ N. lat., 124°11.54′ W. long.;
            (52) 44°28.51′ N. lat., 124°12.04′ W. long.;
            (53) 44°27.65′ N. lat., 124°12.56′ W. long.;
            (54) 44°19.67′ N. lat., 124°12.37′ W. long.;
            (55) 44°10.79′ N. lat., 124°12.22′ W. long.;
            (56) 44°09.22′ N. lat., 124°12.28′ W. long.;
            (57) 44°08.30′ N. lat., 124°12.30′ W. long.;
            (58) 44°00.22′ N. lat., 124°12.80′ W. long.;
            (59) 43°51.56′ N. lat., 124°13.18′ W. long.;
            (60) 43°44.26′ N. lat., 124°14.50′ W. long.;
            (61) 43°33.82′ N. lat., 124°16.28′ W. long.;
            (62) 43°28.66′ N. lat., 124°18.72′ W. long.;
            (63) 43°23.12′ N. lat., 124°24.04′ W. long.;
            (64) 43°20.83′ N. lat., 124°25.67′ W. long.;
            (65) 43°20.48′ N. lat., 124°25.90′ W. long.;
            (66) 43°16.41′ N. lat., 124°27.52′ W. long.;
            (67) 43°14.23′ N. lat., 124°29.28′ W. long.;
            (68) 43°14.03′ N. lat., 124°28.31′ W. long.;
            (69) 43°11.92′ N. lat., 124°28.26′ W. long.;
            (70) 43°11.02′ N. lat., 124°29.11′ W. long.;
            (71) 43°10.13′ N. lat., 124°29.15′ W. long.;
            (72) 43°09.26′ N. lat., 124°31.03′ W. long.;
            (73) 43°07.73′ N. lat., 124°30.92′ W. long.;
            (74) 43°05.93′ N. lat., 124°29.64′ W. long.;
            (75) 43°01.59′ N. lat., 124°30.64′ W. long.;
            (76) 42°59.72′ N. lat., 124°31.16′ W. long.;
            (77) 42°53.75′ N. lat., 124°36.09′ W. long.;
            (78) 42°50.00′ N. lat., 124°38.39′ W. long.;
            (79) 42°49.37′ N. lat., 124°38.81′ W. long.;
            (80) 42°46.42′ N. lat., 124°37.69′ W. long.;
            (81) 42°46.07′ N. lat., 124°38.56′ W. long.;
            (82) 42°45.29′ N. lat., 124°37.95′ W. long.;
            (83) 42°45.61′ N. lat., 124°36.87′ W. long.;
            (84) 42°44.27′ N. lat., 124°33.64′ W. long.;
            (85) 42°42.75′ N. lat., 124°31.84′ W. long.;
            (86) 42°40.50′ N. lat., 124°29.67′ W. long.;
            (87) 42°40.04′ N. lat., 124°29.20′ W. long.;
            (88) 42°38.09′ N. lat., 124°28.39′ W. long.;
            (89) 42°36.73′ N. lat., 124°27.54′ W. long.;
            
            (90) 42°36.56′ N. lat., 124°28.40′ W. long.;
            (91) 42°35.77′ N. lat., 124°28.79′ W. long.;
            (92) 42°34.03′ N. lat., 124°29.98′ W. long.;
            (93) 42°34.19′ N. lat., 124°30.58′ W. long.;
            (94) 42°31.27′ N. lat., 124°32.24′ W. long.;
            (95) 42°27.07′ N. lat., 124°32.53′ W. long.;
            (96) 42°24.21′ N. lat., 124°31.23′ W. long.;
            (97) 42°20.47′ N. lat., 124°28.87′ W. long.;
            (98) 42°14.60′ N. lat., 124°26.80′ W. long.;
            (99) 42°13.67′ N. lat., 124°26.25′ W. long.;
            (100) 42°10.90′ N. lat., 124°24.56′ W. long.;
            (101) 42°07.04′ N. lat., 124°23.35′ W. long.;
            (102) 42°02.16′ N. lat., 124°22.59′ W. long.;
            (103) 42°00.00′ N. lat., 124°21.81′ W. long.;
            (104) 41°55.75′ N. lat., 124°20.72′ W. long.;
            (105) 41°50.93′ N. lat., 124°23.76′ W. long.;
            (106) 41°42.53′ N. lat., 124°16.47′ W. long.;
            (107) 41°37.20′ N. lat., 124°17.05′ W. long.;
            (108) 41°24.58′ N. lat., 124°10.51′ W. long.;
            (109) 41°20.73′ N. lat., 124°11.73′ W. long.;
            (110) 41°17.59′ N. lat., 124°10.66′ W. long.;
            (111) 41°04.54′ N. lat., 124°14.47′ W. long.;
            (112) 40°54.26′ N. lat., 124°13.90′ W. long.;
            (113) 40°40.31′ N. lat., 124°26.24′ W. long.;
            (114) 40°34.00′ N. lat., 124°27.39′ W. long.;
            (115) 40°30.00′ N. lat., 124°31.32′ W. long.;
            (116) 40°28.89′ N. lat., 124°32.43′ W. long.;
            (117) 40°24.77′ N. lat., 124°29.51′ W. long.;
            (118) 40°22.47′ N. lat., 124°24.12′ W. long.;
            (119) 40°19.73′ N. lat., 124°23.59′ W. long.;
            (120) 40°18.64′ N. lat., 124°21.89′ W. long.;
            (121) 40°17.67′ N. lat., 124°23.07′ W. long.;
            (122) 40°15.58′ N. lat., 124°23.61′ W. long.;
            (123) 40°13.42′ N. lat., 124°22.94′ W. long.;
            (124) 40°10.00′ N. lat., 124°16.65′ W. long.;
            (125) 40°09.46′ N. lat., 124°15.28′ W. long.;
            (126) 40°08.89′ N. lat., 124°15.24′ W. long.;
            (127) 40°06.40′ N. lat., 124°10.97′ W. long.;
            (128) 40°06.08′ N. lat., 124°09.34′ W. long.;
            (129) 40°06.64′ N. lat., 124°08.00′ W. long.;
            (130) 40°05.08′ N. lat., 124°07.57′ W. long.;
            (131) 40°04.29′ N. lat., 124°08.12′ W. long.;
            (132) 40°00.61′ N. lat., 124°07.35′ W. long.;
            (133) 39°58.60′ N. lat., 124°05.51′ W. long.;
            (134) 39°54.89′ N. lat., 124°04.67′ W. long.;
            (135) 39°53.01′ N. lat., 124°02.33′ W. long.;
            (136) 39°53.20′ N. lat., 123°58.18′ W. long.;
            (137) 39°48.45′ N. lat., 123°53.21′ W. long.;
            (138) 39°43.89′ N. lat., 123°51.75′ W. long.;
            (139) 39°39.60′ N. lat., 123°49.14′ W. long.;
            (140) 39°37.50′ N. lat., 123°49.20′ W. long.;
            (141) 39°34.43′ N. lat., 123°48.48′ W. long.;
            (142) 39°30.63′ N. lat., 123°49.71′ W. long.;
            (143) 39°21.25′ N. lat., 123°50.54′ W. long.;
            (144) 39°13.00′ N. lat., 123°47.65′ W. long.;
            (145) 39°11.06′ N. lat., 123°47.16′ W. long.;
            (146) 39°10.35′ N. lat., 123°46.75′ W. long.;
            (147) 39°08.87′ N. lat., 123°46.24′ W. long.;
            (148) 39°03.79′ N. lat., 123°43.91′ W. long.;
            (149) 38°59.65′ N. lat., 123°45.94′ W. long.;
            (150) 38°57.50′ N. lat., 123°46.28′ W. long.;
            (151) 38°56.80′ N. lat., 123°46.48′ W. long.;
            (152) 38°51.16′ N. lat., 123°41.48′ W. long.;
            (153) 38°45.77′ N. lat., 123°35.14′ W. long.;
            
            (154) 38°42.21′ N. lat., 123°28.17′ W. long.;
            (155) 38°34.05′ N. lat., 123°20.96′ W. long.;
            (156) 38°22.47′ N. lat., 123°07.48′ W. long.;
            (157) 38°16.52′ N. lat., 123°05.62′ W. long.;
            (158) 38°14.42′ N. lat., 123°01.91′ W. long.;
            (159) 38°08.24′ N. lat., 122°59.79′ W. long.;
            (160) 38°02.69′ N. lat., 123°01.96′ W. long.;
            (161) 38°00.00′ N. lat., 123°04.75′ W. long.;
            (162) 37°58.41′ N. lat., 123°02.93′ W. long.;
            (163) 37°58.25′ N. lat., 122°56.49′ W. long.;
            (164) 37°50.30′ N. lat., 122°52.23′ W. long.;
            (165) 37°43.36′ N. lat., 123°04.18′ W. long.;
            (166) 37°40.77′ N. lat., 123°01.62′ W. long.;
            (167) 37°40.13′ N. lat., 122°57.30′ W. long.;
            (168) 37°39.85.′ N. lat., 122°49.90′ W. long.;
            (169) 37°35.67′ N. lat., 122°44.20′ W. long.;
            (170) 37°29.62′ N. lat., 122°36.00′ W. long.;
            (171) 37°22.38′ N. lat., 122°31.66′ W. long.;
            (172) 37°13.86′ N. lat., 122°28.27′ W. long.;
            (173) 37°11.00′ N. lat., 122°26.50′ W. long.;
            (174) 37°08.10′ N. lat., 122°24.75′ W. long.;
            (175) 37°07.00′ N. lat., 122°23.60′ W. long.;
            (176) 37°05.84′ N. lat., 122°22.47′ W. long.;
            (177) 36°58.77′ N. lat., 122°13.03′ W. long.;
            (178) 36°53.74′ N. lat., 122°03.39′ W. long.;
            (179) 36°52.71′ N. lat., 122°00.14′ W. long.;
            (180) 36°52.51′ N. lat., 121°56.77′ W. long.;
            (181) 36°49.44′ N. lat., 121°49.63′ W. long.;
            (182) 36°48.01′ N. lat., 121°49.92′ W. long.;
            (183) 36°48.25′ N. lat., 121°47.66′ W. long.;
            (184) 36°46.26′ N. lat., 121°51.27′ W. long.;
            (185) 36°39.14′ N. lat., 121°52.05′ W. long.;
            (186) 36°38.00′ N. lat., 121°53.57′ W. long.;
            (187) 36°39.14′ N. lat., 121°55.45′ W. long.;
            (188) 36°38.50′ N. lat., 121°57.90′ W. long.;
            (189) 36°36.75′ N. lat., 121°59.44′ W. long.;
            (190) 36°34.97′ N. lat., 121°59.37′ W. long.;
            (191) 36°33.07′ N. lat., 121°58.32′ W. long.;
            (192) 36°33.27′ N. lat., 121°57.07′ W. long.;
            (193) 36°32.68′ N. lat., 121°57.03′ W. long.;
            (194) 36°32.04′ N. lat., 121°55.98′ W. long.;
            (195) 36°31.61′ N. lat., 121°55.72′ W. long.;
            (196) 36°31.59′ N. lat., 121°57.12′ W. long.;
            (197) 36°31.52′ N. lat., 121°57.57′ W. long.;
            (198) 36°30.88′ N. lat., 121°57.90′ W. long.;
            (199) 36°30.25′ N. lat., 121°57.37′ W. long.;
            (200) 36°29.47′ N. lat., 121°57.55′ W. long.;
            (201) 36°26.72′ N. lat., 121°56.40′ W. long.;
            (202) 36°24.33′ N. lat., 121°56.00′ W. long.;
            (203) 36°23.36′ N. lat., 121°55.45′ W. long.;
            (204) 36°18.86′ N. lat., 121°56.15′ W. long.;
            (205) 36°16.21′ N. lat., 121°54.81′ W. long.;
            (206) 36°15.30′ N. lat., 121°53.79′ W. long.;
            (207) 36°12.04′ N. lat., 121°45.38′ W. long.;
            (208) 36°11.87′ N. lat., 121°44.45′ W. long.;
            (209) 36°12.13′ N. lat., 121°44.25′ W. long.;
            (210) 36°11.89′ N. lat., 121°43.65′ W. long.;
            (211) 36°10.56′ N. lat., 121°42.62′ W. long.;
            
            (212) 36°09.90′ N. lat., 121°41.57′ W. long.;
            (213) 36°08.14′ N. lat., 121°40.44′ W. long.;
            (214) 36°06.69′ N. lat., 121°38.79′ W. long.;
            (215) 36°05.85′ N. lat., 121°38.47′ W. long.;
            (216) 36°03.08′ N. lat., 121°36.25′ W. long.;
            (217) 36°02.92′ N. lat., 121°35.89′ W. long.;
            (218) 36°01.53′ N. lat., 121°36.13′ W. long.;
            (219) 36°00.59′ N. lat., 121°35.40′ W. long.;
            (220) 36°00.00′ N. lat., 121°34.10′ W. long.;
            (221) 35°59.93′ N. lat., 121°33.81′ W. long.;
            (222) 35°59.69′ N. lat., 121°31.84′ W. long.;
            (223) 35°58.59′ N. lat., 121°30.30′ W. long.;
            (224) 35°54.02′ N. lat., 121°29.71′ W. long.;
            (225) 35°51.54′ N. lat., 121°27.67′ W. long.;
            (226) 35°50.42′ N. lat., 121°25.79′ W. long.;
            (227) 35°48.37′ N. lat., 121°24.29′ W. long.;
            (228) 35°47.02′ N. lat., 121°22.46′ W. long.;
            (229) 35°42.28′ N. lat., 121°21.20′ W. long.;
            (230) 35°41.57′ N. lat., 121°21.82′ W. long.;
            (231) 35°39.24′ N. lat., 121°18.84′ W. long.;
            (232) 35°35.14′ N. lat., 121°10.45′ W. long.;
            (233) 35°30.11′ N. lat., 121°05.59′ W. long.;
            (234) 35°25.86′ N. lat., 121°00.07′ W. long.;
            (235) 35°22.82′ N. lat., 120°54.68′ W. long.;
            (236) 35°17.96′ N. lat., 120°55.54′ W. long.;
            (237) 35°14.83′ N. lat., 120°55.42′ W. long.;
            (238) 35°08.87′ N. lat., 120°50.22′ W. long.;
            (239) 35°05.55′ N. lat., 120°44.89′ W. long.;
            (240) 35°02.91′ N. lat., 120°43.94′ W. long.;
            (241) 34°53.80′ N. lat., 120°43.94′ W. long.;
            (242) 34°34.89′ N. lat., 120°41.92′ W. long.;
            (243) 34°32.48′ N. lat., 120°40.05′ W. long.;
            (244) 34°30.12′ N. lat., 120°32.81′ W. long.;
            (245) 34°27.00′ N. lat., 120°30.46′ W. long.;
            (246) 34°27.00′ N. lat., 120°30.31′ W. long.;
            (247) 34°25.84′ N. lat., 120°27.40′ W. long.;
            (248) 34°25.16′ N. lat., 120°20.18′ W. long.;
            (249) 34°25.88′ N. lat., 120°18.24′ W. long.;
            (250) 34°27.26′ N. lat., 120°12.47′ W. long.;
            (251) 34°26.27′ N. lat., 120°02.22′ W. long.;
            (252) 34°23.41′ N. lat., 119°53.40′ W. long.;
            (253) 34°23.33′ N. lat., 119°48.74′ W. long.;
            (254) 34°22.31′ N. lat., 119°41.36′ W. long.;
            (255) 34°21.72′ N. lat., 119°40.14′ W. long.;
            (256) 34°21.25′ N. lat., 119°41.18′ W. long.;
            (257) 34°20.25′ N. lat., 119°39.03′ W. long.;
            (258) 34°19.87′ N. lat., 119°33.65′ W. long.;
            (259) 34°18.67′ N. lat., 119°30.16′ W. long.;
            (260) 34°16.95′ N. lat., 119°27.90′ W. long.;
            (261) 34°13.02′ N. lat., 119°26.99′ W. long.;
            (262) 34°08.62′ N. lat., 119°20.89′ W. long.;
            (263) 34°06.95′ N. lat., 119°17.68′ W. long.;
            (264) 34°05.93′ N. lat., 119°15.17′ W. long.;
            (265) 34°08.42′ N. lat., 119°13.11′ W. long.;
            (266) 34°05.23′ N. lat., 119°13.34′ W. long.;
            (267) 34°04.98′ N. lat., 119°11.39′ W. long.;
            (268) 34°04.55′ N. lat., 119°11.09′ W. long.;
            (269) 34°04.15′ N. lat., 119°09.35′ W. long.;
            
            (270) 34°04.89′ N. lat., 119°07.86′ W. long.;
            (271) 34°04.08′ N. lat., 119°07.33′ W. long.;
            (272) 34°04.10′ N. lat., 119°06.89′ W. long.;
            (273) 34°05.08′ N. lat., 119°07.02′ W. long.;
            (274) 34°05.27′ N. lat., 119°04.95′ W. long.;
            (275) 34°04.51′ N. lat., 119°04.70′ W. long.;
            (276) 34°02.26′ N. lat., 118°59.88′ W. long.;
            (277) 34°01.08′ N. lat., 118°59.77′ W. long.;
            (278) 34°00.94′ N. lat., 118°51.65′ W. long.;
            (279) 33°59.77′ N. lat., 118°49.26′ W. long.;
            (280) 34°00.04′ N. lat., 118°48.92′ W. long.;
            (281) 33°59.65′ N. lat., 118°48.43′ W. long.;
            (282) 33°59.46′ N. lat., 118°47.25′ W. long.;
            (283) 33°59.80′ N. lat., 118°45.89′ W. long.;
            (284) 34°00.21′ N. lat., 118°37.64′ W. long.;
            (285) 33°59.26′ N. lat., 118°34.58′ W. long.;
            (286) 33°58.07′ N. lat., 118°33.36′ W. long.;
            (287) 33°53.76′ N. lat., 118°30.14′ W. long.;
            (288) 33°51.00′ N. lat., 118°25.19′ W. long.;
            (289) 33°50.07′ N. lat., 118°24.70′ W. long.;
            (290) 33°50.16′ N. lat., 118°23.77′ W. long.;
            (291) 33°48.80′ N. lat., 118°25.31′ W. long.;
            (292) 33°47.07′ N. lat., 118°27.07′ W. long.;
            (293) 33°46.12′ N. lat., 118°26.87′ W. long.;
            (294) 33°44.15′ N. lat., 118°25.15′ W. long.;
            (295) 33°43.54′ N. lat., 118°23.02′ W. long.;
            (296) 33°41.35′ N. lat., 118°18.86′ W. long.;
            (297) 33°39.96′ N. lat., 118°17.37′ W. long.;
            (298) 33°40.12′ N. lat., 118°16.33′ W. long.;
            (299) 33°39.28′ N. lat., 118°16.21′ W. long.;
            (300) 33°38.04′ N. lat., 118°14.86′ W. long.;
            (301) 33°36.57′ N. lat., 118°14.67′ W. long.;
            (302) 33°34.93′ N. lat., 118°10.94′ W. long.;
            (303) 33°35.14′ N. lat., 118°08.61′ W. long.;
            (304) 33°35.69′ N. lat., 118°07.68′ W. long.;
            (305) 33°36.21′ N. lat., 118°07.53′ W. long.;
            (306) 33°36.43′ N. lat., 118°06.73′ W. long.;
            (307) 33°36.05′ N. lat., 118°06.15′ W. long.;
            (308) 33°36.32′ N. lat., 118°03.91′ W. long.;
            (309) 33°35.69′ N. lat., 118°03.64′ W. long.;
            (310) 33°34.62′ N. lat., 118°00.04′ W. long.;
            (311) 33°34.80′ N. lat., 117°57.73′ W. long.;
            (312) 33°35.57′ N. lat., 117°56.62′ W. long.;
            (313) 33°35.46′ N. lat., 117°55.99′ W. long.;
            (314) 33°35.98′ N. lat., 117°55.99′ W. long.;
            (315) 33°35.46′ N. lat., 117°55.38′ W. long.;
            (316) 33°35.21′ N. lat., 117°53.46′ W. long.;
            (317) 33°33.61′ N. lat., 117°50.45′ W. long.;
            (318) 33°31.41′ N. lat., 117°47.28′ W. long.;
            (319) 33°27.54′ N. lat., 117°44.36′ W. long.;
            (320) 33°26.63′ N. lat., 117°43.17′ W. long.;
            (321) 33°25.21′ N. lat., 117°40.90′ W. long.;
            (322) 33°20.33′ N. lat., 117°35.99′ W. long.;
            (323) 33°16.35′ N. lat., 117°31.51′ W. long.;
            (324) 33°11.53′ N. lat., 117°26.81′ W. long.;
            (325) 33°07.59′ N. lat., 117°21.13′ W. long.;
            (326) 33°02.21′ N. lat., 117°19.05′ W. long.;
            (327) 32°56.55′ N. lat., 117°17.70′ W. long.;
            
            (328) 32°54.61′ N. lat., 117°16.60′ W. long.;
            (329) 32°52.32′ N. lat., 117°15.97′ W. long.;
            (330) 32°51.48′ N. lat., 117°16.15′ W. long.;
            (331) 32°51.85′ N. lat., 117°17.26′ W. long.;
            (332) 32°51.55′ N. lat., 117°19.01′ W. long.;
            (333) 32°49.55′ N. lat., 117°19.63′ W. long.;
            (334) 32°46.71′ N. lat., 117°18.32′ W. long.;
            (335) 32°36.35′ N. lat., 117°15.68′ W. long.; and
            (336) 32°32.85′ N. lat., 117°15.44′ W. long.
            (f) The 30 fm (55 m) depth contour around the Farallon Islands off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 37°46.73′ N. lat., 123°6.37′ W. long.;
            (2) 37°45.79′ N. lat., 123°07.91′ W. long.;
            (3) 37°45.28′ N. lat., 123°07.75′ W. long.;
            (4) 37°44.98′ N. lat., 123°07.11′ W. long.;
            (5) 37°45.51′ N. lat., 123°06.26′ W. long.;
            (6) 37°45.14′ N. lat., 123°05.41′ W. long.;
            (7) 37°45.31′ N. lat., 123°04.82′ W. long.;
            (8) 37°46.11′ N. lat., 123°05.23′ W. long.;
            (9) 37°46.44′ N. lat., 123°05.63′ W. long.; and
            (10) 37°46.73′ N. lat., 123°06.37′ W. long.
            (g) The 30 fm (55 m) depth contour around Noon Day Rock off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 37°47.83′ N. lat., 123°10.83′ W. long.;
            (2) 37°47.51′ N. lat., 123°11.19′ W. long.;
            (3) 37°47.33′ N. lat., 123°10.68′ W. long.;
            (4) 37°47.02′ N. lat., 123°10.59′ W. long.;
            (5) 37°47.21′ N. lat., 123°09.85′ W. long.;
            (6) 37°47.56′ N. lat., 123°09.72′ W. long.;
            (7) 37°47.87′ N. lat., 123°10.26′ W. long.; and
            (8) 37°47.83′ N. lat., 123°10.83′ W. long.
            (h) The 30 fm (55-m) depth contour around the northern Channel Islands of the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 34°00.98′ N. lat., 119°20.46′ W. long.;
            (2) 34°00.53′ N. lat., 119°20.98′ W. long.;
            (3) 34°00.17′ N. lat., 119°21.83′ W. long.;
            (4) 33°59.65′ N. lat., 119°24.45′ W. long.;
            (5) 33°59.68′ N. lat., 119°25.20′ W. long.;
            (6) 33°59.95′ N. lat., 119°26.25′ W. long.;
            (7) 33°59.87′ N. lat., 119°27.27′ W. long.;
            (8) 33°59.55′ N. lat., 119°28.02′ W. long.;
            (9) 33°58.63′ N. lat., 119°36.48′ W. long.;
            (10) 33°57.62′ N. lat., 119°41.13′ W. long.;
            (11) 33°57.00′ N. lat., 119°42.20′ W. long.;
            (12) 33°56.93′ N. lat., 119°48.00′ W. long.;
            (13) 33°56.45′ N. lat., 119°49.12′ W. long.;
            (14) 33°58.54′ N. lat., 119°52.80′ W. long.;
            (15) 33°59.95′ N. lat., 119°54.49′ W. long.;
            (16) 33°59.83′ N. lat., 119°56.00′ W. long.;
            (17) 33°59.18′ N. lat., 119°57.17′ W. long.;
            (18) 33°57.83′ N. lat., 119°56.74′ W. long.;
            (19) 33°55.71′ N. lat., 119°56.89′ W. long.;
            (20) 33°53.89′ N. lat., 119°57.68′ W. long.;
            (21) 33°52.93′ N. lat., 119°59.80′ W. long.;
            (22) 33°52.79′ N. lat., 120°01.81′ W. long.;
            (23) 33°52.51′ N. lat., 120°03.08′ W. long.;
            (24) 33°53.12′ N. lat., 120°04.88′ W. long.;
            (25) 33°53.12′ N. lat., 120°05.80′ W. long.;
            (26) 33°52.94′ N. lat., 120°06.50′ W. long.;
            (27) 33°54.03′ N. lat., 120°10.00′ W. long.;
            (28) 33°54.58′ N. lat., 120°11.82′ W. long.;
            (29) 33°57.08′ N. lat., 120°14.58′ W. long.;
            (30) 33°59.50′ N. lat., 120°16.72′ W. long.;
            (31) 33°59.63′ N. lat., 120°17.88′ W. long.;
            (32) 34°00.30′ N. lat., 120°19.14′ W. long.;
            (33) 34°00.02′ N. lat., 120°19.68′ W. long.;
            (34) 34°00.08′ N. lat., 120°21.73′ W. long.;
            (35) 34°00.94′ N. lat., 120°24.82′ W. long.;
            (36) 34°01.09′ N. lat., 120°27.29′ W. long.;
            (37) 34°00.96′ N. lat., 120°28.09′ W. long.;
            (38) 34°01.56′ N. lat., 120°28.71′ W. long.;
            (39) 34°01.80′ N. lat., 120°28.31′ W. long.;
            (40) 34°03.60′ N. lat., 120°28.87′ W. long.;
            (41) 34°05.20′ N. lat., 120°29.38′ W. long.;
            (42) 34°05.35′ N. lat., 120°28.20′ W. long.;
            (43) 34°05.30′ N. lat., 120°27.33′ W. long.;
            (44) 34°05.65′ N. lat., 120°26.79′ W. long.;
            (45) 34°05.69′ N. lat., 120°25.82′ W. long.;
            (46) 34°07.24′ N. lat., 120°24.98′ W. long.;
            (47) 34°06.00′ N. lat., 120°23.30′ W. long.;
            (48) 34°05.64′ N. lat., 120°21.44′ W. long.;
            (49) 34°03.61′ N. lat., 120°18.40′ W. long.;
            (50) 34°03.25′ N. lat., 120°16.64′ W. long.;
            (51) 34°04.33′ N. lat., 120°14.22′ W. long.;
            (52) 34°04.11′ N. lat., 120°11.17′ W. long.;
            (53) 34°03.72′ N. lat., 120°09.93′ W. long.;
            (54) 34°03.81′ N. lat., 120°08.96′ W. long.;
            (55) 34°03.36′ N. lat., 120°06.52′ W. long.;
            (56) 34°04.80′ N. lat., 120°04.00′ W. long.;
            (57) 34°03.48′ N. lat., 120°01.75′ W. long.;
            (58) 34°04.00′ N. lat., 120°01.00′ W. long.;
            (59) 34°03.99′ N. lat., 120°00.15′ W. long.;
            (60) 34°03.51′ N. lat., 119°59.42′ W. long.;
            (61) 34°03.79′ N. lat., 119°58.15′ W. long.;
            (62) 34°04.72′ N. lat., 119°57.61′ W. long.;
            (63) 34°05.14′ N. lat., 119°55.17′ W. long.;
            (64) 34°04.66′ N. lat., 119°51.60′ W. long.;
            (65) 34°03.79′ N. lat., 119°48.86′ W. long.;
            
            (66) 34°03.79′ N. lat., 119°45.46′ W. long.;
            (67) 34°03.27′ N. lat., 119°44.17′ W. long.;
            (68) 34°03.29′ N. lat., 119°43.30′ W. long.;
            (69) 34°01.71′ N. lat., 119°40.83′ W. long.;
            (70) 34°01.74′ N. lat., 119°37.92′ W. long.;
            (71) 34°02.07′ N. lat., 119°37.17′ W. long.;
            (72) 34°02.93′ N. lat., 119°36.52′ W. long.;
            (73) 34°03.48′ N. lat., 119°35.50′ W. long.;
            (74) 34°03.56′ N. lat., 119°32.80′ W. long.;
            (75) 34°02.72′ N. lat., 119°31.84′ W. long.;
            (76) 34°02.20′ N. lat., 119°30.53′ W. long.;
            (77) 34°01.49′ N. lat., 119°30.20′ W. long.;
            (78) 34°00.66′ N. lat., 119°28.62′ W. long.;
            (79) 34°00.66′ N. lat., 119°27.57′ W. long.;
            (80) 34°01.41′ N. lat., 119°26.91′ W. long.;
            (81) 34°00.91′ N. lat., 119°24.28′ W. long.;
            (82) 34°01.51′ N. lat., 119°22.06′ W. long.;
            (83) 34°01.41′ N. lat., 119°20.61′ W. long.; and
            (84) 34°00.98′ N. lat., 119°20.46′ W. long.
            (i) The 30 fm (55 m) depth contour around San Clemente Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°03.37′ N. lat., 118°37.76′ W. long.;
            (2) 33°02.72′ N. lat., 118°38.12′ W. long.;
            (3) 33°02.18′ N. lat., 118°37.46′ W. long.;
            (4) 33°00.66′ N. lat., 118°37.36′ W. long.;
            (5) 33°00.08′ N. lat., 118°36.94′ W. long.;
            (6) 33°00.11′ N. lat., 118°36.00′ W. long.;
            (7) 32°58.02′ N. lat., 118°35.41′ W. long.;
            (8) 32°56.00′ N. lat., 118°33.59′ W. long.;
            (9) 32°54.76′ N. lat., 118°33.58′ W. long.;
            (10) 32°53.97′ N. lat., 118°32.45′ W. long.;
            (11) 32°51.18′ N. lat., 118°30.83′ W. long.;
            (12) 32°50.00′ N. lat., 118°29.68′ W. long.;
            (13) 32°49.72′ N. lat., 118°28.33′ W. long.;
            (14) 32°47.88′ N. lat., 118°26.90′ W. long.;
            (15) 32°47.30′ N. lat., 118°25.73′ W. long.;
            (16) 32°47.28′ N. lat., 118°24.83′ W. long.;
            (17) 32°48.12′ N. lat., 118°24.33′ W. long.;
            (18) 32°48.74′ N. lat., 118°23.39′ W. long.;
            (19) 32°48.69′ N. lat., 118°21.75′ W. long.;
            (20) 32°49.06′ N. lat., 118°20.53′ W. long.;
            (21) 32°50.28′ N. lat., 118°21.90′ W. long.;
            (22) 32°51.73′ N. lat., 118°23.86′ W. long.;
            (23) 32°52.79′ N. lat., 118°25.08′ W. long.;
            (24) 32°54.03′ N. lat., 118°26.83′ W. long.;
            (25) 32°54.70′ N. lat., 118°27.55′ W. long.;
            (26) 32°55.49′ N. lat., 118°29.04′ W. long.;
            (27) 32°59.58′ N. lat., 118°32.51′ W. long.;
            (28) 32°59.89′ N. lat., 118°32.52′ W. long.;
            (29) 33°00.29′ N. lat., 118°32.73′ W. long.;
            (30) 33°00.85′ N. lat., 118°33.50′ W. long.;
            (31) 33°01.70′ N. lat., 118°33.64′ W. long.;
            (32) 33°02.90′ N. lat., 118°35.35′ W. long.;
            (33) 33°02.61′ N. lat., 118°36.96′ W. long.; and
            (34) 33°03.37′ N. lat., 118°37.76′ W. long.
            (j) The 30 fm (55 m) depth contour around Santa Catalina Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°19.13′ N. lat., 118°18.04′ W. long.;
            (2) 33°18.32′ N. lat., 118°18.20′ W. long.;
            (3) 33°17.82′ N. lat., 118°18.73′ W. long.;
            (4) 33°17.54′ N. lat., 118°19.52′ W. long.;
            (5) 33°17.99′ N. lat., 118°21.71′ W. long.;
            (6) 33°18.48′ N. lat., 118°22.82′ W. long.;
            (7) 33°18.77′ N. lat., 118°26.95′ W. long.;
            (8) 33°19.69′ N. lat., 118°28.87′ W. long.;
            (9) 33°20.53′ N. lat., 118°30.52′ W. long.;
            (10) 33°20.46′ N. lat., 118°31.47′ W. long.;
            (11) 33°20.98′ N. lat., 118°31.39′ W. long.;
            (12) 33°20.81′ N. lat., 118°30.49′ W. long.;
            (13) 33°21.38′ N. lat., 118°30.07′ W. long.;
            (14) 33°23.12′ N. lat., 118°29.31′ W. long.;
            (15) 33°24.95′ N. lat., 118°29.70′ W. long.;
            (16) 33°25.39′ N. lat., 118°30.50′ W. long.;
            (17) 33°25.21′ N. lat., 118°30.79′ W. long.;
            (18) 33°25.65′ N. lat., 118°31.60′ W. long.;
            (19) 33°25.65′ N. lat., 118°32.04′ W. long.;
            (20) 33°25.94′ N. lat., 118°32.96′ W. long.;
            (21) 33°25.86′ N. lat., 118°33.49′ W. long.;
            (22) 33°26.06′ N. lat., 118°34.12′ W. long.;
            (23) 33°28.28′ N. lat., 118°36.60′ W. long.;
            (24) 33°28.83′ N. lat., 118°36.42′ W. long.;
            (25) 33°28.72′ N. lat., 118°34.93′ W. long.;
            (26) 33°28.71′ N. lat., 118°33.61′ W. long.;
            (27) 33°28.81′ N. lat., 118°32.95′ W. long.;
            (28) 33°28.73′ N. lat., 118°32.07′ W. long.;
            (29) 33°27.55′ N. lat., 118°30.14′ W. long.;
            (30) 33°27.86′ N. lat., 118°29.41′ W. long.;
            (31) 33°26.98′ N. lat., 118°29.06′ W. long.;
            (32) 33°26.96′ N. lat., 118°28.58′ W. long.;
            (33) 33°26.76′ N. lat., 118°28.40′ W. long.;
            (34) 33°26.52′ N. lat., 118°27.66′ W. long.;
            (35) 33°26.31′ N. lat., 118°27.41′ W. long.;
            (36) 33°25.09′ N. lat., 118°23.13′ W. long.;
            (37) 33°24.80′ N. lat., 118°22.86′ W. long.;
            (38) 33°24.60′ N. lat., 118°22.02′ W. long.;
            (39) 33°22.82′ N. lat., 118°21.04′ W. long.;
            (40) 33°20.23′ N. lat., 118°18.45′ W. long.; and
            (41) 33°19.13′ N. lat., 118°18.04′ W. long.
            (k) The 30 fm (55 m) depth contour around Santa Barbara Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°30.38′ N lat., 119°03.15′ W long.;
            (2) 33°29.64′ N lat., 119°00.58′ W long.;
            (3) 33°27.24′ N lat., 119°01.73′ W long.;
            (4) 33°27.76′ N lat., 119°03.48′ W long.;
            (5) 33°29.50′ N lat., 119°04.20′ W long.; and
            
            (6) 33°30.38′ N lat., 119°03.15′ W long.
            (l) The 30 fm (55 m) depth contour around San Nicholas Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°18.39′ N lat., 119°38.87′ W long.;
            (2) 33°18.63′ N lat., 119°27.52′ W long.;
            (3) 33°15.24′ N lat., 119°20.10′ W long.;
            (4) 33°13.27′ N lat., 119°20.10′ W long.;
            (5) 33°12.16′ N lat., 119°26.82′ W long.;
            (6) 33°13.20′ N lat., 119°31.87′ W. long.;
            (7) 33°15.70′ N lat., 119°38.87′ W long.;
            (8) 33°17.52′ N lat., 119°40.15′ W long.; and
            (9) 33°18.39′ N lat., 119°38.87′ W long.
            (m) The 30 fm (55 m) depth contour around Tanner Bank off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 32°43.02′ N lat., 119°08.52′ W long.;
            (2) 32°41.81′ N lat., 119°06.20′ W long.;
            (3) 32°40.67′ N lat., 119°06.82′ W long.;
            (4) 32°41.62′ N lat., 119°09.46′ W long.; and
            (5) 32°43.02′ N lat., 119°08.52′ W long.
            (n) The 30 fm (55 m) depth contour around Cortes Bank off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 32°29.73′ N lat., 119°12.95′ W long.;
            (2) 32°28.17′ N lat., 119°07.04′ W long.;
            (3) 32°26.27′ N lat., 119°04.14′ W long.;
            (4) 32°25.22′ N lat., 119°04.77′ W long.;
            (5) 32°28.60′ N lat., 119°14.15′ W long.; and
            (6) 32°29.73′ N lat., 119°12.95′ W long.
            (o) The 40-fm (73-m) depth contour between 46°16′ N. lat. and the U.S. border with Mexico is defined by straight lines connecting all of the following points in the order stated:
            (1) 46°16.00′ N. lat., 124°16.10′ W. long.;
            (2) 46°15.29′ N. lat., 124°15.60′ W. long.;
            (3) 46°11.90′ N. lat., 124°13.59′ W. long.;
            (4) 46°06.94′ N. lat., 124°10.15′ W. long.;
            (5) 46°05.33′ N. lat., 124°08.30′ W. long.;
            (6) 45°58.69′ N. lat., 124°05.60′ W. long.;
            (7) 45°57.71′ N. lat., 124°05.81′ W. long.;
            (8) 45°53.98′ N. lat., 124°05.05′ W. long.;
            (9) 45°49.75′ N. lat., 124°05.14′ W. long.;
            (10) 45°47.87′ N. lat., 124°05.16′ W. long.;
            (11) 45°47.07′ N. lat., 124°04.21′ W. long.;
            (12) 45°46.00′ N. lat., 124°04.49′ W. long.;
            (13) 45°44.34′ N. lat., 124°05.09′ W. long.;
            (14) 45°40.64′ N. lat., 124°04.90′ W. long.;
            (15) 45°33.00′ N. lat., 124°04.46′ W. long.;
            (16) 45°32.27′ N. lat., 124°04.74′ W. long.;
            (17) 45°29.26′ N. lat., 124°04.22′ W. long.;
            (18) 45°20.25′ N. lat., 124°04.67′ W. long.;
            (19) 45°19.99′ N. lat., 124°04.62′ W. long.;
            (20) 45°17.50′ N. lat., 124°04.91′ W. long.;
            (21) 45°11.29′ N. lat., 124°05.20′ W. long.;
            (22) 45°05.80′ N. lat., 124°05.40′ W. long.;
            (23) 45°05.08′ N. lat., 124°05.93′ W. long.;
            (24) 45°03.83′ N. lat., 124°06.47′ W. long.;
            (25) 45°01.70′ N. lat., 124°06.53′ W. long.;
            (26) 44°58.75′ N. lat., 124°07.14′ W. long.;
            (27) 44°51.28′ N. lat., 124°10.21′ W. long.;
            (28) 44°49.49′ N. lat., 124°10.90′ W. long.;
            (29) 44°44.96′ N. lat., 124°14.39′ W. long.;
            (30) 44°43.44′ N. lat., 124°14.78′ W. long.;
            (31) 44°42.26′ N. lat., 124°13.81′ W. long.;
            (32) 44°41.68′ N. lat., 124°15.38′ W. long.;
            (33) 44°34.87′ N. lat., 124°15.80′ W. long.;
            (34) 44°33.74′ N. lat., 124°14.44′ W. long.;
            (35) 44°27.66′ N. lat., 124°16.99′ W. long.;
            (36) 44°19.13′ N. lat., 124°19.22′ W. long.;
            (37) 44°15.35′ N. lat., 124°17.38′ W. long.;
            (38) 44°14.38′ N. lat., 124°17.78′ W. long.;
            (39) 44°12.80′ N. lat., 124°17.18′ W. long.;
            (40) 44°09.23′ N. lat., 124°15.96′ W. long.;
            (41) 44°08.38′ N. lat., 124°16.79′ W. long.;
            (42) 44°08.30′ N. lat., 124°16.75′ W. long.;
            (43) 44°01.18′ N. lat., 124°15.42′ W. long.;
            (44) 43°51.61′ N. lat., 124°14.68′ W. long.;
            (45) 43°42.66′ N. lat., 124°15.46′ W. long.;
            (46) 43°40.49′ N. lat., 124°15.74′ W. long.;
            (47) 43°38.77′ N. lat., 124°15.64′ W. long.;
            (48) 43°34.52′ N. lat., 124°16.73′ W. long.;
            (49) 43°28.82′ N. lat., 124°19.52′ W. long.;
            (50) 43°23.91′ N. lat., 124°24.28′ W. long.;
            (51) 43°20.83′ N. lat., 124°26.63′ W. long.;
            (52) 43°17.96′ N. lat., 124°28.81′ W. long.;
            (53) 43°16.75′ N. lat., 124°28.42′ W. long.;
            (54) 43°13.97′ N. lat., 124°31.99′ W. long.;
            (55) 43°13.72′ N. lat., 124°33.25′ W. long.;
            (56) 43°12.26′ N. lat., 124°34.16′ W. long.;
            (57) 43°10.96′ N. lat., 124°32.33′ W. long.;
            (58) 43°05.65′ N. lat., 124°31.52′ W. long.;
            (59) 42°59.66′ N. lat., 124°32.58′ W. long.;
            (60) 42°54.97′ N. lat., 124°36.99′ W. long.;
            (61) 42°53.81′ N. lat., 124°38.57′ W. long.;
            (62) 42°50.00′ N. lat., 124°39.68′ W. long.;
            (63) 42°49.13′ N. lat., 124°39.70′ W. long.;
            (64) 42°46.47′ N. lat., 124°38.89′ W. long.;
            (65) 42°45.74′ N. lat., 124°38.86′ W. long.;
            (66) 42°44.79′ N. lat., 124°37.96′ W. long.;
            (67) 42°45.01′ N. lat., 124°36.39′ W. long.;
            (68) 42°44.14′ N. lat., 124°35.17′ W. long.;
            (69) 42°42.14′ N. lat., 124°32.82′ W. long.;
            (70) 42°40.50′ N. lat., 124°31.98′ W. long.;
            (71) 42°38.81′ N. lat., 124°31.09′ W. long.;
            (72) 42°35.91′ N. lat., 124°31.02′ W. long.;
            (73) 42°31.34′ N. lat., 124°34.84′ W. long.;
            (74) 42°28.13′ N. lat., 124°34.84′ W. long.;
            
            (75) 42°26.74′ N. lat., 124°35.59′ W. long.;
            (76) 42°23.84′ N. lat., 124°34.06′ W. long.;
            (77) 42°21.68′ N. lat., 124°30.64′ W. long.;
            (78) 42°19.62′ N. lat., 124°29.02′ W. long.;
            (79) 42°15.01′ N. lat., 124°27.72′ W. long.;
            (80) 42°13.67′ N. lat., 124°26.93′ W. long.;
            (81) 42°11.38′ N. lat., 124°25.63′ W. long.;
            (82) 42°04.66′ N. lat., 124°24.40′ W. long.;
            (83) 42°00.00′ N. lat., 124°23.55′ W. long.;
            (84) 41°51.35′ N. lat., 124°25.25′ W. long.;
            (85) 41°44.10′ N. lat., 124°19.05′ W. long.;
            (86) 41°38.00′ N. lat., 124°20.04′ W. long.;
            (87) 41°18.43′ N. lat., 124°13.48′ W. long.;
            (88) 40°55.12′ N. lat., 124°16.33′ W. long.;
            (89) 40°41.00′ N. lat., 124°27.66′ W. long.;
            (90) 40°36.71′ N. lat., 124°27.15′ W. long.;
            (91) 40°32.81′ N. lat., 124°29.42′ W. long.;
            (92) 40°30.00′ N. lat., 124°32.38′ W. long.;
            (93) 40°29.13′ N. lat., 124°33.23′ W. long.;
            (94) 40°24.55′ N. lat., 124°30.40′ W. long.;
            (95) 40°22.32′ N. lat., 124°24.19′ W. long.;
            (96) 40°19.67′ N. lat., 124°25.52′ W. long.;
            (97) 40°18.63′ N. lat., 124°22.38′ W. long.;
            (98) 40°15.21′ N. lat., 124°24.53′ W. long.;
            (99) 40°12.56′ N. lat., 124°22.69′ W. long.;
            (100) 40°10.00′ N. lat., 124°17.84′ W. long.;
            (101) 40°09.30′ N. lat., 124°15.68′ W. long.;
            (102) 40°08.31′ N. lat., 124°15.17′ W. long.;
            (103) 40°05.62′ N. lat., 124°09.80′ W. long.;
            (104) 40°06.57′ N. lat., 124°07.99′ W. long.;
            (105) 40°00.86′ N. lat., 124°08.42′ W. long.;
            (106) 39°54.79′ N. lat., 124°05.25′ W. long.;
            (107) 39°52.75′ N. lat., 124°02.62′ W. long.;
            (108) 39°52.51′ N. lat., 123°58.15′ W. long.;
            (109) 39°49.64′ N. lat., 123°54.98′ W. long.;
            (110) 39°41.46′ N. lat., 123°50.65′ W. long.;
            (111) 39°34.57′ N. lat., 123°49.24′ W. long.;
            (112) 39°22.62′ N. lat., 123°51.21′ W. long.;
            (113) 39°04.58′ N. lat., 123°45.43′ W. long.;
            (114) 39°00.45′ N. lat., 123°47.58′ W. long.;
            (115) 38°57.50′ N. lat., 123°47.27′ W. long.;
            (116) 38°55.82′ N. lat., 123°46.97′ W. long.;
            (117) 38°52.26′ N. lat., 123°44.35′ W. long.;
            (118) 38°45.41′ N. lat., 123°35.67′ W. long.;
            (119) 38°40.60′ N. lat., 123°28.22′ W. long.;
            (120) 38°30.57′ N. lat., 123°18.60′ W. long.;
            (121) 38°21.64′ N. lat., 123°08.91′ W. long.;
            (122) 38°12.01′ N. lat., 123°03.86′ W. long.;
            (123) 38°06.16′ N. lat., 123°07.01′ W. long.;
            (124) 38°00.00′ N. lat., 123°07.05′ W. long.;
            (125) 37°51.73′ N. lat., 122°57.97′ W. long.;
            (126) 37°47.96′ N. lat., 122°59.34′ W. long.;
            (127) 37°47.37′ N. lat., 123°08.84′ W. long.;
            (128) 37°48.22′ N. lat., 123°10.62′ W. long.;
            (129) 37°47.53′ N. lat., 123°11.54′ W. long.;
            (130) 37°39.91′ N. lat., 123°00.84′ W. long.;
            (131) 37°38.75′ N. lat., 122°52.16′ W. long.;
            (132) 37°35.67′ N. lat., 122°49.47′ W. long.;
            (133) 37°20.24′ N. lat., 122°33.82′ W. long.;
            (134) 37°11.00′ N. lat., 122°28.50′ W. long.;
            (135) 37°07.00′ N. lat., 122°26.26′ W. long.;
            (136) 36°52.04′ N. lat., 122°04.60′ W. long.;
            (137) 36°52.00′ N. lat., 121°57.41′ W. long.;
            (138) 36°49.26′ N. lat., 121°52.53′ W. long.;
            (139) 36°49.22′ N. lat., 121°49.85′ W. long.;
            (140) 36°47.87′ N. lat., 121°50.15′ W. long.;
            (141) 36°48.07′ N. lat., 121°48.21′ W. long.;
            (142) 36°45.93′ N. lat., 121°52.11′ W. long.;
            (143) 36°40.55′ N. lat., 121°52.59′ W. long.;
            (144) 36°38.93′ N. lat., 121°58.17′ W. long.;
            (145) 36°36.54′ N. lat., 122°00.18′ W. long.;
            
            (146) 36°32.96′ N. lat., 121°58.84′ W. long.;
            (147) 36°33.14′ N. lat., 121°57.56′ W. long.;
            (148) 36°31.81′ N. lat., 121°55.86′ W. long.;
            (149) 36°31.53′ N. lat., 121°58.09′ W. long.;
            (150) 36°23.28′ N. lat., 121°56.10′ W. long.;
            (151) 36°18.40′ N. lat., 121°57.93′ W. long.;
            (152) 36°16.80′ N. lat., 121°59.97′ W. long.;
            (153) 36°15.00′ N. lat., 121°55.95′ W. long.;
            (154) 36°15.00′ N. lat., 121°54.41′ W. long.;
            (155) 36°11.06′ N. lat., 121°43.10′ W. long.;
            (156) 36°02.85′ N. lat., 121°36.21′ W. long.;
            (157) 36°01.22′ N. lat., 121°36.36′ W. long.;
            (158) 36°00.00′ N. lat., 121°34.73′ W. long.;
            (159) 35°58.67′ N. lat., 121°30.68′ W. long.;
            (160) 35°54.16′ N. lat., 121°30.21′ W. long.;
            (161) 35°46.98′ N. lat., 121°24.02′ W. long.;
            (162) 35°40.75′ N. lat., 121°21.89′ W. long.;
            (163) 35°34.36′ N. lat., 121°11.07′ W. long.;
            (164) 35°29.30′ N. lat., 121°05.74′ W. long.;
            (165) 35°22.15′ N. lat., 120°56.15′ W. long.;
            (166) 35°14.93′ N. lat., 120°56.37′ W. long.;
            (167) 35°04.06′ N. lat., 120°46.35′ W. long.;
            (168) 34°45.85′ N. lat., 120°43.96′ W. long.;
            (169) 34°37.80′ N. lat., 120°44.44′ W. long.;
            (170) 34°32.82′ N. lat., 120°42.08′ W. long.;
            (171) 34°27.00′ N. lat., 120°31.27′ W. long.;
            (172) 34°24.25′ N. lat., 120°23.33′ W. long.;
            (173) 34°26.48′ N. lat., 120°13.93′ W. long.;
            (174) 34°25.12′ N. lat., 120°03.46′ W. long.;
            (175) 34°17.58′ N. lat., 119°31.62′ W. long.;
            (176) 34°11.49′ N. lat., 119°27.30′ W. long.;
            (177) 34°05.59′ N. lat., 119°15.52′ W. long.;
            (178) 34°08.60′ N. lat., 119°12.93′ W. long.;
            (179) 34°04.81′ N. lat., 119°13.44′ W. long.;
            (180) 34°04.26′ N. lat., 119°12.39′ W. long.;
            (181) 34°03.89′ N. lat., 119°07.06′ W. long.;
            (182) 34°05.14′ N. lat., 119°05.55′ W. long.;
            (183) 34°01.27′ N. lat., 118°59.62′ W. long.;
            (184) 33°59.56′ N. lat., 118°48.21′ W. long.;
            (185) 33°59.30′ N. lat., 118°35.43′ W. long.;
            (186) 33°55.14′ N. lat., 118°32.16′ W. long.;
            (187) 33°52.95′ N. lat., 118°34.49′ W. long.;
            (188) 33°51.07′ N. lat., 118°31.50′ W. long.;
            (189) 33°52.45′ N. lat., 118°28.54′ W. long.;
            (190) 33°49.86′ N. lat., 118°24.10′ W. long.;
            (191) 33°47.14′ N. lat., 118°28.38′ W. long.;
            (192) 33°44.14′ N. lat., 118°25.18′ W. long.;
            (193) 33°41.54′ N. lat., 118°19.63′ W. long.;
            (194) 33°37.86′ N. lat., 118°15.06′ W. long.;
            (195) 33°36.58′ N. lat., 118°15.97′ W. long.;
            (196) 33°34.78′ N. lat., 118°12.60′ W. long.;
            (197) 33°34.46′ N. lat., 118°08.77′ W. long.;
            (198) 33°35.92′ N. lat., 118°07.04′ W. long.;
            (199) 33°36.06′ N. lat., 118°03.96′ W. long.;
            (200) 33°34.98′ N. lat., 118°02.74′ W. long.;
            (201) 33°34.03′ N. lat., 117°59.37′ W. long.;
            (202) 33°35.46′ N. lat., 117°55.61′ W. long.;
            (203) 33°34.97′ N. lat., 117°53.33′ W. long.;
            
            (204) 33°31.20′ N. lat., 117°47.40′ W. long.;
            (205) 33°27.26′ N. lat., 117°44.34′ W. long.;
            (206) 33°24.84′ N. lat., 117°40.75′ W. long.;
            (207) 33°11.45′ N. lat., 117°26.84′ W. long.;
            (208) 33°07.59′ N. lat., 117°21.46′ W. long.;
            (209) 33°01.74′ N. lat., 117°19.23′ W. long.;
            (210) 32°56.44′ N. lat., 117°18.08′ W. long.;
            (211) 32°54.63′ N. lat., 117°16.94′ W. long.;
            (212) 32°51.67′ N. lat., 117°16.21′ W. long.;
            (213) 32°52.16′ N. lat., 117°19.41′ W. long.;
            (214) 32°46.91′ N. lat., 117°20.43′ W. long.;
            (215) 32°43.49′ N. lat., 117°18.12′ W. long.; and
            (216) 32°33.00′ N. lat., 117°16.39′ W. long.
            (p) The 40 fm (73 m) depth contour around the northern Channel Islands off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 34°07.88′ N. lat., 120°27.79′ W. long.;
            (2) 34°07.45′ N. lat., 120°28.26′ W. long.;
            (3) 34°07.03′ N. lat., 120°27.29′ W. long.;
            (4) 34°06.19′ N. lat., 120°28.81′ W. long.;
            (5) 34°06.44′ N. lat., 120°31.17′ W. long.;
            (6) 34°05.81′ N. lat., 120°31.97′ W. long.;
            (7) 34°03.51′ N. lat., 120°29.61′ W. long.;
            (8) 34°01.56′ N. lat., 120°28.83′ W. long.;
            (9) 34°00.81′ N. lat., 120°27.94′ W. long.;
            (10) 33°59.26′ N. lat., 120°17.95′ W. long.;
            (11) 33°54.71′ N. lat., 120°12.72′ W. long.;
            (12) 33°51.61′ N. lat., 120°02.49′ W. long.;
            (13) 33°51.68′ N. lat., 119°59.41′ W. long.;
            (14) 33°52.71′ N. lat., 119°57.25′ W. long.;
            (15) 33°55.83′ N. lat., 119°55.92′ W. long.;
            (16) 33°59.64′ N. lat., 119°56.03′ W. long.;
            (17) 33°56.30′ N. lat., 119°48.63′ W. long.;
            (18) 33°56.77′ N. lat., 119°41.87′ W. long.;
            (19) 33°58.54′ N. lat., 119°34.98′ W. long.;
            (20) 33°59.52′ N. lat., 119°24.69′ W. long.;
            (21) 34°00.24′ N. lat., 119°21.00′ W. long.;
            (22) 34°02.00′ N. lat., 119°19.57′ W. long.;
            (23) 34°01.29′ N. lat., 119°23.92′ W. long.;
            (24) 34°01.95′ N. lat., 119°28.94′ W. long.;
            (25) 34°03.90′ N. lat., 119°33.43′ W. long.;
            (26) 34°03.31′ N. lat., 119°36.51′ W. long.;
            (27) 34°02.13′ N. lat., 119°37.99′ W. long.;
            (28) 34°01.96′ N. lat., 119°40.35′ W. long.;
            (29) 34°03.52′ N. lat., 119°43.22′ W. long.;
            (30) 34°04.03′ N. lat., 119°45.66′ W. long.;
            (31) 34°04.03′ N. lat., 119°48.13′ W. long.;
            (32) 34°05.15′ N. lat., 119°52.97′ W. long.;
            (33) 34°05.47′ N. lat., 119°57.55′ W. long.;
            (34) 34°04.43′ N. lat., 120°02.29′ W. long.;
            (35) 34°05.64′ N. lat., 120°04.05′ W. long.;
            (36) 34°04.16′ N. lat., 120°07.60′ W. long.;
            (37) 34°05.04′ N. lat., 120°12.78′ W. long.;
            (38) 34°04.45′ N. lat., 120°17.78′ W. long.;
            (39) 34°07.37′ N. lat., 120°24.14′ W. long.; and
            (40) 34°07.88′ N. lat., 120°27.79′ W. long.
            (q) The 40 fm (73 m) depth contour around San Clemente Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°02.94′ N. lat., 118°38.42′ W. long.;
            (2) 33°01.79′ N. lat., 118°37.67′ W. long.;
            (3) 33°00.47′ N. lat., 118°37.65′ W. long.;
            (4) 32°59.64′ N. lat., 118°37.04′ W. long.;
            (5) 32°59.81′ N. lat., 118°36.37′ W. long.;
            (6) 32°57.84′ N. lat., 118°35.67′ W. long.;
            (7) 32°55.89′ N. lat., 118°33.88′ W. long.;
            (8) 32°54.75′ N. lat., 118°33.57′ W. long.;
            (9) 32°53.75′ N. lat., 118°32.47′ W. long.;
            (10) 32°50.36′ N. lat., 118°30.50′ W. long.;
            (11) 32°49.78′ N. lat., 118°29.65′ W. long.;
            (12) 32°49.70′ N. lat., 118°28.96′ W. long.;
            (13) 32°46.79′ N. lat., 118°25.60′ W. long.;
            (14) 32°45.24′ N. lat., 118°24.55′ W. long.;
            (15) 32°45.94′ N. lat., 118°24.12′ W. long.;
            (16) 32°46.85′ N. lat., 118°24.79′ W. long.;
            (17) 32°48.49′ N. lat., 118°23.25′ W. long.;
            (18) 32°48.80′ N. lat., 118°20.52′ W. long.;
            (19) 32°49.76′ N. lat., 118°20.98′ W. long.;
            (20) 32°55.04′ N. lat., 118°27.97′ W. long.;
            (21) 32°55.48′ N. lat., 118°29.01′ W. long.;
            (22) 33°00.35′ N. lat., 118°32.61′ W. long.;
            (23) 33°01.79′ N. lat., 118°33.66′ W. long.;
            (24) 33°02.98′ N. lat., 118°35.40′ W. long.; and
            (25) 33°02.94′ N. lat., 118°38.42′ W. long.
            (r) The 40 fm (73 m) depth contour around Santa Catalina Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°28.90′ N. lat., 118°36.43′ W. long.;
            (2) 33°28.49′ N. lat., 118°36.70′ W. long.;
            (3) 33°28.02′ N. lat., 118°36.70′ W. long.;
            (4) 33°25.81′ N. lat., 118°33.95′ W. long.;
            (5) 33°25.78′ N. lat., 118°32.94′ W. long.;
            (6) 33°24.77′ N. lat., 118°29.99′ W. long.;
            (7) 33°23.19′ N. lat., 118°29.61′ W. long.;
            (8) 33°20.81′ N. lat., 118°30.52′ W. long.;
            (9) 33°21.06′ N. lat., 118°31.52′ W. long.;
            (10) 33°20.43′ N. lat., 118°31.62′ W. long.;
            
            (11) 33°20.45′ N. lat., 118°30.46′ W. long.;
            (12) 33°18.71′ N. lat., 118°27.64′ W. long.;
            (13) 33°17.36′ N. lat., 118°18.75′ W. long.;
            (14) 33°19.17′ N. lat., 118°17.56′ W. long.;
            (15) 33°22.20′ N. lat., 118°20.11′ W. long.;
            (16) 33°23.31′ N. lat., 118°20.45′ W. long.;
            (17) 33°24.71′ N. lat., 118°22.13′ W. long.;
            (18) 33°25.27′ N. lat., 118°23.30′ W. long.;
            (19) 33°26.73′ N. lat., 118°28.00′ W. long.;
            (20) 33°27.85′ N. lat., 118°29.33′ W. long.;
            (21) 33°27.91′ N. lat., 118°29.93′ W. long.;
            (22) 33°28.79′ N. lat., 118°32.16′ W. long.; and
            (23) 33°28.90′ N. lat., 118°36.43′ W. long.
            (s) The 40 fm (73 m) depth contour around Santa Barbara Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°30.87′ N lat., 119°02.43′ W long.;
            (2) 33°29.87′ N lat., 119°00.34′ W long.;
            (3) 33°27.08′ N lat., 119°01.65′ W long.;
            (4) 33°27.64′ N lat., 119°03.45′ W long.;
            (5) 33°29.12′ N lat., 119°04.55′ W long.;
            (6) 33°29.66′ N lat., 119°05.49′ W long.; and
            (7) 33°30.87′ N lat., 119°02.43′ W long.
            (t) The 40 fm (73 m) depth contour around Tanner Bank off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 32°43.40′ N lat., 119°08.56′ W long.;
            (2) 32°41.36′ N lat., 119°05.02′ W long.;
            (3) 32°40.07′ N lat., 119°05.59′ W long.;
            (4) 32°41.51′ N lat., 119°09.76′ W long.; and
            (5) 32°43.40′ N lat., 119°08.56′ W long.
            (u) The 40 fm (73 m) depth contour around San Nicholas Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°19.30′ N lat., 119°41.05′ W long.;
            (2) 33°19.42′ N lat., 119°27.88′ W long.;
            (3) 33°14.31′ N lat., 119°17.48′ W long.;
            (4) 33°12.90′ N lat., 119°17.64′ W long.;
            (5) 33°11.89′ N lat., 119°27.26′ W long.;
            (6) 33°12.19′ N lat., 119°29.96′ W long.;
            (7) 33°15.42′ N lat., 119°39.14′ W long.;
            (8) 33°17.58′ N lat., 119°41.38′ W long.; and
            (9) 33°19.30′ N lat., 119°41.05′ W long.
            (v) The 40 fm (73 m) depth contour around Cortes Bank off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 32°30.00′ N lat., 119°12.98′ W long.;
            (2) 32°28.33′ N lat., 119°06.81′ W long.;
            (3) 32°25.69′ N lat., 119°03.21′ W long.;
            (4) 32°24.66′ N lat., 119°03.83′ W long.;
            (5) 32°28.48′ N lat., 119°14.66′ W long.; and
            (6) 32°30.00′ N lat., 119°12.98′ W long.
            [69 FR 77042, Dec. 23, 2004, as amended at 70 FR 16149, Mar. 30, 2005; 71 FR 8498, Feb. 17, 2006; 71 FR 78665, Dec. 29, 2006; 72 FR 13045, Mar. 20, 2007; 74 FR 9893, Mar. 6, 2009. Redesignated at 75 FR 60995, Oct. 1, 2010; 76 FR 27530, May 11, 2011; 77 FR 55155, Sept. 7, 2012; 82 FR 9640, Feb. 7, 2017; 83 FR 63991, Dec. 12, 2018; 84 FR 63974, Nov. 19, 2019]
          
          
            § 660.72
            Latitude/longitude coordinates defining the 50 fm (91 m) through 75 fm (137 m) depth contours.
            Boundaries for some GCAs are defined by straight lines connecting a series of latitude/longitude coordinates. This section provides coordinates for the 50 fm (91 m) through 75 fm (137 m) depth contours.
            (a) The 50-fm (91-m) depth contour between the U.S. border with Canada and the U.S. border with Mexico is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°22.15′ N. lat., 124°43.15′ W. long.;
            (2) 48°22.15′ N. lat., 124°49.10′ W. long.;
            (3) 48°20.03′ N. lat., 124°51.18′ W. long.;
            (4) 48°16.61′ N. lat., 124°53.72′ W. long.;
            (5) 48°14.68′ N. lat., 124°54.50′ W. long.;
            (6) 48°12.02′ N. lat., 124°55.29′ W. long.;
            (7) 48°10.00′ N. lat., 124°55.68′ W. long.;
            (8) 48°03.14′ N. lat., 124°57.02′ W. long.;
            (9) 47°56.05′ N. lat., 124°55.60′ W. long.;
            (10) 47°52.58′ N. lat., 124°54.00′ W. long.;
            (11) 47°50.18′ N. lat., 124°52.36′ W. long.;
            (12) 47°45.34′ N. lat., 124°51.07′ W. long.;
            (13) 47°40.96′ N. lat., 124°48.84′ W. long.;
            (14) 47°34.59′ N. lat., 124°46.24′ W. long.;
            (15) 47°27.86′ N. lat., 124°42.12′ W. long.;
            (16) 47°22.34′ N. lat., 124°39.43′ W. long.;
            (17) 47°17.66′ N. lat., 124°38.75′ W. long.;
            (18) 47°06.25′ N. lat., 124°39.74′ W. long.;
            (19) 47°00.43′ N. lat., 124°38.01′ W. long.;
            (20) 46°52.00′ N. lat., 124°32.44′ W. long.;
            (21) 46°38.17′ N. lat., 124°26.66′ W. long.;
            (22) 46°35.41′ N. lat., 124°25.51′ W. long.;
            (23) 46°25.43′ N. lat., 124°23.46′ W. long.;
            (24) 46°16.00′ N. lat., 124°17.32′ W. long.;
            (25) 45°50.88′ N. lat., 124°09.68′ W. long.;
            (26) 45°46.00′ N. lat., 124°09.39′ W. long.;
            (27) 45°20.25′ N. lat., 124°07.34′ W. long.;
            (28) 45°12.99′ N. lat., 124°06.71′ W. long.;
            (29) 45°03.83′ N. lat., 124°09.17′ W. long.;
            
            (30) 44°52.48′ N. lat., 124°11.22′ W. long.;
            (31) 44°42.41′ N. lat., 124°19.70′ W. long.;
            (32) 44°38.80′ N. lat., 124°26.58′ W. long.;
            (33) 44°23.39′ N. lat., 124°31.70′ W. long.;
            (34) 44°20.30′ N. lat., 124°38.72′ W. long.;
            (35) 44°13.52′ N. lat., 124°40.45′ W. long.;
            (36) 44°18.80′ N. lat., 124°35.48′ W. long.;
            (37) 44°19.62′ N. lat., 124°27.18′ W. long.;
            (38) 44°08.30′ N. lat., 124°22.17′ W. long.;
            (39) 43°56.65′ N. lat., 124°16.86′ W. long.;
            (40) 43°34.95′ N. lat., 124°17.47′ W. long.;
            (41) 43°20.83′ N. lat., 124°29.11′ W. long.;
            (42) 43°12.60′ N. lat., 124°35.80′ W. long.;
            (43) 43°08.96′ N. lat., 124°33.77′ W. long.;
            (44) 42°59.66′ N. lat., 124°34.79′ W. long.;
            (45) 42°54.29′ N. lat., 124°39.46′ W. long.;
            (46) 42°50.00′ N. lat., 124°39.84′ W. long.;
            (47) 42°46.50′ N. lat., 124°39.99′ W. long.;
            (48) 42°41.00′ N. lat., 124°34.92′ W. long.;
            (49) 42°40.50′ N. lat., 124°34.98′ W. long.;
            (50) 42°36.29′ N. lat., 124°34.70′ W. long.;
            (51) 42°28.36′ N. lat., 124°37.90′ W. long.;
            (52) 42°25.53′ N. lat., 124°37.68′ W. long.;
            (53) 42°18.64′ N. lat., 124°29.47′ W. long.;
            (54) 42°13.67′ N. lat., 124°27.67′ W. long.;
            (55) 42°03.04′ N. lat., 124°25.81′ W. long.;
            (56) 42°00.00′ N. lat., 124°26.21′ W. long.;
            (57) 41°57.60′ N. lat., 124°27.35′ W. long.;
            (58) 41°52.53′ N. lat., 124°26.51′ W. long.;
            (59) 41°50.17′ N. lat., 124°25.63′ W. long.;
            (60) 41°46.01′ N. lat., 124°22.16′ W. long.;
            (61) 41°26.50′ N. lat., 124°21.78′ W. long.;
            (62) 41°15.66′ N. lat., 124°16.42′ W. long.;
            (63) 41°05.45′ N. lat., 124°16.89′ W. long.;
            (64) 40°54.55′ N. lat., 124°19.53′ W. long.;
            (65) 40°42.22′ N. lat., 124°28.29′ W. long.;
            (66) 40°39.68′ N. lat., 124°28.37′ W. long.;
            (67) 40°36.76′ N. lat., 124°27.39′ W. long.;
            (68) 40°34.44′ N. lat., 124°28.89′ W. long.;
            (69) 40°32.57′ N. lat., 124°32.43′ W. long.;
            (70) 40°30.95′ N. lat., 124°33.87′ W. long.;
            (71) 40°30.00′ N. lat., 124°34.18′ W. long.;
            (72) 40°28.90′ N. lat., 124°34.59′ W. long.;
            (73) 40°24.36′ N. lat., 124°31.42′ W. long.;
            (74) 40°23.66′ N. lat., 124°28.35′ W. long.;
            (75) 40°22.54′ N. lat., 124°24.71′ W. long.;
            (76) 40°21.52′ N. lat., 124°24.86′ W. long.;
            (77) 40°21.25′ N. lat., 124°25.59′ W. long.;
            (78) 40°20.63′ N. lat., 124°26.47′ W. long.;
            (79) 40°19.18′ N. lat., 124°25.98′ W. long.;
            (80) 40°18.42′ N. lat., 124°24.77′ W. long.;
            (81) 40°18.64′ N. lat., 124°22.81′ W. long.;
            (82) 40°15.31′ N. lat., 124°25.28′ W. long.;
            (83) 40°15.37′ N. lat., 124°26.82′ W. long.;
            (84) 40°11.91′ N. lat., 124°22.68′ W. long.;
            (85) 40°10.00′ N. lat., 124°19.97′ W. long.;
            (86) 40°09.20′ N. lat., 124°15.81′ W. long.;
            (87) 40°07.51′ N. lat., 124°15.29′ W. long.;
            (88) 40°05.22′ N. lat., 124°10.06′ W. long.;
            (89) 40°06.51′ N. lat., 124°08.01′ W. long.;
            (90) 40°00.72′ N. lat., 124°08.45′ W. long.;
            (91) 39°56.60′ N. lat., 124°07.12′ W. long.;
            (92) 39°52.58′ N. lat., 124°03.57′ W. long.;
            (93) 39°50.65′ N. lat., 123°57.98′ W. long.;
            (94) 39°40.16′ N. lat., 123°52.41′ W. long.;
            (95) 39°30.12′ N. lat., 123°52.92′ W. long.;
            (96) 39°24.53′ N. lat., 123°55.16′ W. long.;
            (97) 39°11.58′ N. lat., 123°50.93′ W. long.;
            (98) 38°57.50′ N. lat., 123°51.10′ W. long.;
            (99) 38°55.13′ N. lat., 123°51.14′ W. long.;
            (100) 38°28.58′ N. lat., 123°22.84′ W. long.;
            (101) 38°14.60′ N. lat., 123°09.92′ W. long.;
            (102) 38°01.84′ N. lat., 123°09.75′ W. long.;
            (103) 38°00.00′ N. lat., 123°09.25′ W. long.;
            (104) 37°55.24′ N. lat., 123°08.30′ W. long.;
            (105) 37°52.06′ N. lat., 123°09.19′ W. long.;
            (106) 37°50.21′ N. lat., 123°14.90′ W. long.;
            (107) 37°45.57′ N. lat., 123°9.46′ W. long.;
            (108) 37°11.00′ N. lat., 122°31.67′ W. long.;
            (109) 37°07.00′ N. lat., 122°28.00′ W. long.;
            (110) 37°03.06′ N. lat., 122°24.22′ W. long.;
            (111) 36°50.20′ N. lat., 122°03.58′ W. long.;
            (112) 36°51.46′ N. lat., 121°57.54′ W. long.;
            (113) 36°48.53′ N. lat., 121°57.84′ W. long.;
            (114) 36°48.91′ N. lat., 121°49.92′ W. long.;
            (115) 36°36.82′ N. lat., 122°00.66′ W. long.;
            (116) 36°32.89′ N. lat., 121°58.85′ W. long.;
            (117) 36°33.10′ N. lat., 121°57.56′ W. long.;
            (118) 36°31.82′ N. lat., 121°55.96′ W. long.;
            (119) 36°31.57′ N. lat., 121°58.15′ W. long.;
            (120) 36°23.15′ N. lat., 121°57.12′ W. long.;
            (121) 36°18.40′ N. lat., 121°58.97′ W. long.;
            (122) 36°18.40′ N. lat., 122°00.35′ W. long.;
            (123) 36°16.02′ N. lat., 122°00.35′ W. long.;
            (124) 36°15.00′ N. lat., 121°58.53′ W. long.;
            
            (125) 36°15.00′ N. lat., 121°56.53′ W. long.;
            (126) 36°14.79′ N. lat., 121°54.41′ W. long.;
            (127) 36°10.41′ N. lat., 121°42.88′ W. long.;
            (128) 36°02.56′ N. lat., 121°36.37′ W. long.;
            (129) 36°01.11′ N. lat., 121°36.39′ W. long.;
            (130) 36°00.00′ N. lat., 121°35.15′ W. long.;
            (131) 35°58.26′ N. lat., 121°32.88′ W. long.;
            (132) 35°40.38′ N. lat., 121°22.59′ W. long.;
            (133) 35°27.74′ N. lat., 121°04.69′ W. long.;
            (134) 35°01.43′ N. lat., 120°48.01′ W. long.;
            (135) 34°37.98′ N. lat., 120°46.48′ W. long.;
            (136) 34°32.98′ N. lat., 120°43.34′ W. long.;
            (137) 34°27.00′ N. lat., 120°33.31′ W. long.;
            (138) 34°23.47′ N. lat., 120°24.76′ W. long.;
            (139) 34°25.78′ N. lat., 120°16.82′ W. long.;
            (140) 34°24.65′ N. lat., 120°04.83′ W. long.;
            (141) 34°23.18′ N. lat., 119°56.18′ W. long.;
            (142) 34°19.20′ N. lat., 119°41.64′ W. long.;
            (143) 34°16.82′ N. lat., 119°35.32′ W. long.;
            (144) 34°13.43′ N. lat., 119°32.29′ W. long.;
            (145) 34°05.39′ N. lat., 119°15.13′ W. long.;
            (146) 34°07.98′ N. lat., 119°13.43′ W. long.;
            (147) 34°07.64′ N. lat., 119°13.10′ W. long.;
            (148) 34°04.56′ N. lat., 119°13.73′ W. long.;
            (149) 34°03.90′ N. lat., 119°12.66′ W. long.;
            (150) 34°03.66′ N. lat., 119°06.82′ W. long.;
            (151) 34°04.58′ N. lat., 119°04.91′ W. long.;
            (152) 34°01.28′ N. lat., 119°00.21′ W. long.;
            (153) 34°00.19′ N. lat., 119°03.14′ W. long.;
            (154) 33°59.66′ N. lat., 119°03.10′ W. long.;
            (155) 33°59.54′ N. lat., 119°00.88′ W. long.;
            (156) 34°00.82′ N. lat., 118°59.03′ W. long.;
            (157) 33°59.11′ N. lat., 118°47.52′ W. long.;
            (158) 33°59.07′ N. lat., 118°36.33′ W. long.;
            (159) 33°55.06′ N. lat., 118°32.86′ W. long.;
            (160) 33°53.56′ N. lat., 118°37.75′ W. long.;
            (161) 33°51.22′ N. lat., 118°36.14′ W. long.;
            (162) 33°50.48′ N. lat., 118°32.16′ W. long.;
            (163) 33°51.86′ N. lat., 118°28.71′ W. long.;
            (164) 33°50.09′ N. lat., 118°27.88′ W. long.;
            (165) 33°49.95′ N. lat., 118°26.38′ W. long.;
            (166) 33°50.73′ N. lat., 118°26.17′ W. long.;
            (167) 33°49.86′ N. lat., 118°24.25′ W. long.;
            (168) 33°48.10′ N. lat., 118°26.87′ W. long.;
            (169) 33°47.54′ N. lat., 118°29.66′ W. long.;
            (170) 33°44.10′ N. lat., 118°25.25′ W. long.;
            (171) 33°41.78′ N. lat., 118°20.28′ W. long.;
            (172) 33°38.18′ N. lat., 118°15.69′ W. long.;
            (173) 33°37.50′ N. lat., 118°16.71′ W. long.;
            (174) 33°35.98′ N. lat., 118°16.54′ W. long.;
            (175) 33°34.15′ N. lat., 118°11.22′ W. long.;
            (176) 33°34.29′ N. lat., 118°08.35′ W. long.;
            (177) 33°35.53′ N. lat., 118°06.66′ W. long.;
            (178) 33°35.93′ N. lat., 118°04.78′ W. long.;
            (179) 33°34.97′ N. lat., 118°02.91′ W. long.;
            (180) 33°33.84′ N. lat., 117°59.77′ W. long.;
            (181) 33°35.33′ N. lat., 117°55.89′ W. long.;
            (182) 33°35.05′ N. lat., 117°53.72′ W. long.;
            
            (183) 33°31.32′ N. lat., 117°48.01′ W. long.;
            (184) 33°27.99′ N. lat., 117°45.19′ W. long.;
            (185) 33°26.93′ N. lat., 117°44.24′ W. long.;
            (186) 33°25.46′ N. lat., 117°42.06′ W. long.;
            (187) 33°18.45′ N. lat., 117°35.73′ W. long.;
            (188) 33°10.29′ N. lat., 117°25.68′ W. long.;
            (189) 33°07.47′ N. lat., 117°21.62′ W. long.;
            (190) 33°04.47′ N. lat., 117°21.24′ W. long.;
            (191) 32°59.89′ N. lat., 117°19.11′ W. long.;
            (192) 32°57.41′ N. lat., 117°18.64′ W. long.;
            (193) 32°55.35′ N. lat., 117°18.65′ W. long.;
            (194) 32°54.43′ N. lat., 117°16.93′ W. long.;
            (195) 32°52.34′ N. lat., 117°16.73′ W. long.;
            (196) 32°52.64′ N. lat., 117°17.76′ W. long.;
            (197) 32°52.24′ N. lat., 117°19.36′ W. long.;
            (198) 32°47.06′ N. lat., 117°21.92′ W. long.;
            (199) 32°41.93′ N. lat., 117°19.68′ W. long.; and
            (200) 32°33.59′ N. lat., 117°17.89′ W. long.
            (b) The 50-fm (91-m) depth contour around the Swiftsure Bank and along the U.S. border with Canada is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°30.15′ N. lat., 124°56.12′ W. long.;
            (2) 48°28.29′ N. lat., 124°56.30′ W. long.;
            (3) 48°29.23′ N. lat., 124°53.63′ W. long.;
            (4) 48°30.31′ N. lat., 124°51.73′ W. long.;
            and connecting back to 48°30.15′ N. lat., 124°56.12′ W. long.
            (c) The 50 fm (91 m) depth contour around the northern Channel Islands off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 34°08.40′ N. lat., 120°33.78′ W. long.;
            (2) 34°07.80′ N. lat., 120°30.99′ W. long.;
            (3) 34°08.42′ N. lat., 120°27.92′ W. long.;
            (4) 34°09.31′ N. lat., 120°27.81′ W. long.;
            (5) 34°05.85′ N. lat., 120°17.13′ W. long.;
            (6) 34°05.73′ N. lat., 120°05.93′ W. long.;
            (7) 34°06.14′ N. lat., 120°04.86′ W. long.;
            (8) 34°05.70′ N. lat., 120°03.17′ W. long.;
            (9) 34°05.67′ N. lat., 119°58.98′ W. long.;
            (10) 34°06.34′ N. lat., 119°56.78′ W. long.;
            (11) 34°05.57′ N. lat., 119°51.35′ W. long.;
            (12) 34°07.08′ N. lat., 119°52.43′ W. long.;
            (13) 34°04.49′ N. lat., 119°35.55′ W. long.;
            (14) 34°04.73′ N. lat., 119°32.77′ W. long.;
            (15) 34°02.02′ N. lat., 119°19.18′ W. long.;
            (16) 34°01.03′ N. lat., 119°19.50′ W. long.;
            (17) 33°59.45′ N. lat., 119°22.38′ W. long.;
            (18) 33°58.68′ N. lat., 119°32.36′ W. long.;
            (19) 33°56.43′ N. lat., 119°41.13′ W. long.;
            (20) 33°56.04′ N. lat., 119°48.20′ W. long.;
            (21) 33°57.32′ N. lat., 119°51.96′ W. long.;
            (22) 33°59.32′ N. lat., 119°55.59′ W. long.;
            (23) 33°57.52′ N. lat., 119°55.19′ W. long.;
            (24) 33°56.26′ N. lat., 119°54.29′ W. long.;
            (25) 33°54.30′ N. lat., 119°54.83′ W. long.;
            (26) 33°50.97′ N. lat., 119°57.03′ W. long.;
            (27) 33°50.25′ N. lat., 120°00.00′ W. long.;
            (28) 33°50.03′ N. lat., 120°03.00′ W. long.;
            (29) 33°51.06′ N. lat., 120°03.73′ W. long.;
            (30) 33°54.49′ N. lat., 120°12.85′ W. long.;
            (31) 33°58.90′ N. lat., 120°20.15′ W. long.;
            (32) 34°00.71′ N. lat., 120°28.21′ W. long.;
            (33) 34°02.20′ N. lat., 120°30.37′ W. long.;
            (34) 34°03.60′ N. lat., 120°30.60′ W. long.;
            (35) 34°06.96′ N. lat., 120°34.22′ W. long.;
            (36) 34°08.01′ N. lat., 120°35.24′ W. long.; and
            (37) 34°08.40′ N. lat., 120°33.78′ W. long.
            (d) The 50 fm (91 m) depth contour around San Clemente Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°03.73′ N. lat., 118°36.98′ W. long.;
            (2) 33°02.56′ N. lat., 118°34.12′ W. long.;
            (3) 32°55.54′ N. lat., 118°28.87′ W. long.;
            (4) 32°55.02′ N. lat., 118°27.69′ W. long.;
            (5) 32°49.73′ N. lat., 118°20.99′ W. long.;
            (6) 32°48.55′ N. lat., 118°20.24′ W. long.;
            (7) 32°47.92′ N. lat., 118°22.45′ W. long.;
            (8) 32°45.25′ N. lat., 118°24.59′ W. long.;
            (9) 32°50.23′ N. lat., 118°30.80′ W. long.;
            (10) 32°55.28′ N. lat., 118°33.83′ W. long.;
            (11) 33°00.45′ N. lat., 118°37.88′ W. long.;
            (12) 33°03.27′ N. lat., 118°38.56′ W. long.; and
            (13) 33°03.73′ N. lat., 118°36.98′ W. long.
            (e) The 50 fm (91 m) depth contour around Santa Catalina Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°28.01′ N. lat., 118°37.42′ W. long.;
            (2) 33°29.02′ N. lat., 118°36.33′ W. long.;
            (3) 33°28.97′ N. lat., 118°33.16′ W. long.;
            (4) 33°28.71′ N. lat., 118°31.22′ W. long.;
            
            (5) 33°26.66′ N. lat., 118°27.48′ W. long.;
            (6) 33°25.35′ N. lat., 118°22.83′ W. long.;
            (7) 33°22.61′ N. lat., 118°19.18′ W. long.;
            (8) 33°20.06′ N. lat., 118°17.35′ W. long.;
            (9) 33°17.58′ N. lat., 118°17.42′ W. long.;
            (10) 33°17.05′ N. lat., 118°18.72′ W. long.;
            (11) 33°17.87′ N. lat., 118°24.47′ W. long.;
            (12) 33°18.63′ N. lat., 118°28.16′ W. long.;
            (13) 33°20.17′ N. lat., 118°31.69′ W. long.;
            (14) 33°20.85′ N. lat., 118°31.82′ W. long.;
            (15) 33°23.19′ N. lat., 118°29.78′ W. long.;
            (16) 33°24.85′ N. lat., 118°31.22′ W. long.;
            (17) 33°25.65′ N. lat., 118°34.11′ W. long.; and
            (18) 33°28.01′ N. lat., 118°37.42′ W. long.
            (f) The 60-fm (110-m) depth contour used between the U.S. border with Canada and the U.S. border with Mexico is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°26.70′ N. lat., 125°09.43′ W. long.;
            (2) 48°23.76′ N. lat., 125°06.77′ W. long.;
            (3) 48°23.01′ N. lat., 125°03.48′ W. long.;
            (4) 48°22.42′ N. lat., 124°57.84′ W. long.;
            (5) 48°22.62′ N. lat., 124°48.97′ W. long.;
            (6) 48°18.61′ N. lat., 124°52.52′ W. long.;
            (7) 48°16.62′ N. lat., 124°54.03′ W. long.;
            (8) 48°15.39′ N. lat., 124°54.79′ W. long.;
            (9) 48°13.81′ N. lat., 124°55.45′ W. long.;
            (10) 48°10.51′ N. lat., 124°56.56′ W. long.;
            (11) 48°10.00′ N. lat., 124°56.72′ W. long.;
            (12) 48°06.90′ N. lat., 124°57.72′ W. long.;
            (13) 48°02.23′ N. lat., 125°00.20′ W. long.;
            (14) 48°00.87′ N. lat., 125°00.37′ W. long.;
            (15) 47°56.30′ N. lat., 124°59.51′ W. long.;
            (16) 47°46.84′ N. lat., 124°57.34′ W. long.;
            (17) 47°36.49′ N. lat., 124°50.93′ W. long.;
            (18) 47°32.01′ N. lat., 124°48.45′ W. long.;
            (19) 47°27.19′ N. lat., 124°46.47′ W. long.;
            (20) 47°21.76′ N. lat., 124°43.29′ W. long.;
            (21) 47°17.82′ N. lat., 124°42.12′ W. long.;
            (22) 47°08.87′ N. lat., 124°43.10′ W. long.;
            (23) 47°03.16′ N. lat., 124°42.61′ W. long.;
            (24) 46°49.70′ N. lat., 124°36.80′ W. long.;
            (25) 46°42.91′ N. lat., 124°33.20′ W. long.;
            (26) 46°39.67′ N. lat., 124°30.59′ W. long.;
            (27) 46°38.17′ N. lat., 124°29.70′ W. long.;
            (28) 46°32.47′ N. lat., 124°26.34′ W. long.;
            (29) 46°23.69′ N. lat., 124°25.41′ W. long.;
            (30) 46°20.84′ N. lat., 124°24.24′ W. long.;
            (31) 46°16.00′ N. lat., 124°19.10′ W. long.;
            (32) 46°15.97′ N. lat., 124°18.80′ W. long.;
            (33) 46°11.23′ N. lat., 124°19.96′ W. long.;
            (34) 46°02.51′ N. lat., 124°19.84′ W. long.;
            (35) 45°59.05′ N. lat., 124°16.52′ W. long.;
            (36) 45°50.99′ N. lat., 124°12.83′ W. long.;
            (37) 45°46.00′ N. lat., 124°11.58′ W. long.;
            (38) 45°45.85′ N. lat., 124°11.54′ W. long.;
            (39) 45°38.53′ N. lat., 124°11.92′ W. long.;
            (40) 45°30.90′ N. lat., 124°10.94′ W. long.;
            (41) 45°21.20′ N. lat., 124°09.12′ W. long.;
            (42) 45°12.43′ N. lat., 124°08.74′ W. long.;
            (43) 45°03.83′ N. lat., 124°10.94′ W. long.;
            (44) 44°59.89′ N. lat., 124°11.95′ W. long.;
            (45) 44°51.96′ N. lat., 124°15.15′ W. long.;
            (46) 44°44.63′ N. lat., 124°20.07′ W. long.;
            (47) 44°39.23′ N. lat., 124°28.09′ W. long.;
            (48) 44°30.61′ N. lat., 124°31.66′ W. long.;
            (49) 44°26.20′ N. lat., 124°35.87′ W. long.;
            (50) 44°23.65′ N. lat., 124°39.07′ W. long.;
            (51) 44°20.30′ N. lat., 124°38.72′ W. long.;
            (52) 44°13.52′ N. lat., 124°40.45′ W. long.;
            (53) 44°10.97′ N. lat., 124°38.78′ W. long.;
            (54) 44°08.71′ N. lat., 124°33.54′ W. long.;
            (55) 44°04.91′ N. lat., 124°24.55′ W. long.;
            (56) 43°57.49′ N. lat., 124°20.05′ W. long.;
            (57) 43°50.26′ N. lat., 124°21.85′ W. long.;
            (58) 43°41.69′ N. lat., 124°21.94′ W. long.;
            (59) 43°35.51′ N. lat., 124°21.51′ W. long.;
            (60) 43°25.77′ N. lat., 124°28.47′ W. long.;
            (61) 43°20.83′ N. lat., 124°31.26′ W. long.;
            (62) 43°20.25′ N. lat., 124°31.59′ W. long.;
            (63) 43°12.73′ N. lat., 124°36.68′ W. long.;
            (64) 43°08.08′ N. lat., 124°36.10′ W. long.;
            (65) 43°00.33′ N. lat., 124°37.57′ W. long.;
            (66) 42°53.99′ N. lat., 124°41.03′ W. long.;
            (67) 42°50.00′ N. lat., 124°41.09′ W. long.;
            (68) 42°46.66′ N. lat., 124°41.13′ W. long.;
            (69) 42°41.74′ N. lat., 124°37.46′ W. long.;
            (70) 42°40.50′ N. lat., 124°37.39′ W. long.;
            (71) 42°37.42′ N. lat., 124°37.22′ W. long.;
            (72) 42°27.35′ N. lat., 124°39.91′ W. long.;
            (73) 42°23.94′ N. lat., 124°38.29′ W. long.;
            (74) 42°17.72′ N. lat., 124°31.10′ W. long.;
            (75) 42°10.36′ N. lat., 124°29.11′ W. long.;
            (76) 42°00.00′ N. lat., 124°28.00′ W. long.;
            (77) 41°54.87′ N. lat., 124°28.50′ W. long.;
            (78) 41°45.80′ N. lat., 124°23.89′ W. long.;
            (79) 41°34.40′ N. lat., 124°24.03′ W. long.;
            (80) 41°28.33′ N. lat., 124°25.46′ W. long.;
            (81) 41°15.80′ N. lat., 124°18.90′ W. long.;
            (82) 41°09.77′ N. lat., 124°17.99′ W. long.;
            (83) 41°02.26′ N. lat., 124°18.71′ W. long.;
            (84) 40°53.54′ N. lat., 124°21.18′ W. long.;
            (85) 40°49.93′ N. lat., 124°23.02′ W. long.;
            (86) 40°43.15′ N. lat., 124°28.74′ W. long.;
            (87) 40°40.19′ N. lat., 124°29.07′ W. long.;
            (88) 40°36.77′ N. lat., 124°27.61′ W. long.;
            (89) 40°34.13′ N. lat., 124°29.39′ W. long.;
            (90) 40°33.15′ N. lat., 124°33.46′ W. long.;
            (91) 40°30.00′ N. lat., 124°35.84′ W. long.;
            (92) 40°24.72′ N. lat., 124°33.06′ W. long.;
            (93) 40°23.91′ N. lat., 124°31.28′ W. long.;
            (94) 40°23.67′ N. lat., 124°28.35′ W. long.;
            (95) 40°22.53′ N. lat., 124°24.72′ W. long.;
            (96) 40°21.51′ N. lat., 124°24.86′ W. long.;
            (97) 40°21.02′ N. lat., 124°27.70′ W. long.;
            
            (98) 40°19.75′ N. lat., 124°27.06′ W. long.;
            (99) 40°18.23′ N. lat., 124°25.30′ W. long.;
            (100) 40°18.60′ N. lat., 124°22.86′ W. long.;
            (101) 40°15.43′ N. lat., 124°25.37′ W. long.;
            (102) 40°15.55′ N. lat., 124°28.16′ W. long.;
            (103) 40°11.27′ N. lat., 124°22.56′ W. long.;
            (104) 40°10.00′ N. lat., 124°19.97′ W. long.;
            (105) 40°09.20′ N. lat., 124°15.81′ W. long.;
            (106) 40°07.51′ N. lat., 124°15.29′ W. long.;
            (107) 40°05.22′ N. lat., 124°10.06′ W. long.;
            (108) 40°06.51′ N. lat., 124°08.01′ W. long.;
            (109) 40°00.72′ N. lat., 124°08.45′ W. long.;
            (110) 39°56.60′ N. lat., 124°07.12′ W. long.;
            (111) 39°52.58′ N. lat., 124°03.57′ W. long.;
            (112) 39°50.65′ N. lat., 123°57.98′ W. long.;
            (113) 39°40.16′ N. lat., 123°52.41′ W. long.;
            (114) 39°30.12′ N. lat., 123°52.92′ W. long.;
            (115) 39°24.53′ N. lat., 123°55.16′ W. long.;
            (116) 39°11.58′ N. lat., 123°50.93′ W. long.;
            (117) 38°57.50′ N. lat., 123°51.14′ W. long.;
            (118) 38°55.13′ N. lat., 123°51.14′ W. long.;
            (119) 38°28.58′ N. lat., 123°22.84′ W. long.;
            (120) 38°08.57′ N. lat., 123°14.74′ W. long.;
            (121) 38°00.00′ N. lat., 123°15.61′ W. long.;
            (122) 37°56.98′ N. lat., 123°21.82′ W. long.;
            (123) 37°49.65′ N. lat., 123°17.48′ W. long.;
            (124) 37°36.41′ N. lat., 122°58.09′ W. long.;
            (125) 37°11.00′ N. lat., 122°40.22′ W. long.;
            (126) 37°07.00′ N. lat., 122°37.64′ W. long.;
            (127) 37°02.08′ N. lat., 122°25.49′ W. long.;
            (128) 36°48.20′ N. lat., 122°03.32′ W. long.;
            (129) 36°51.46′ N. lat., 121°57.54′ W. long.;
            (130) 36°48.13′ N. lat., 121°58.16′ W. long.;
            (131) 36°48.84′ N. lat., 121°50.06′ W. long.;
            (132) 36°45.38′ N. lat., 121°53.56′ W. long.;
            (133) 36°45.13′ N. lat., 121°57.06′ W. long.;
            (134) 36°36.86′ N. lat., 122°00.81′ W. long.;
            (135) 36°32.77′ N. lat., 121°58.90′ W. long.;
            (136) 36°33.03′ N. lat., 121°57.63′ W. long.;
            (137) 36°31.87′ N. lat., 121°56.10′ W. long.;
            (138) 36°31.59′ N. lat., 121°58.27′ W. long.;
            (139) 36°23.26′ N. lat., 121°57.70′ W. long.;
            (140) 36°16.80′ N. lat., 122°01.76′ W. long.;
            (141) 36°14.33′ N. lat., 121°57.80′ W. long.;
            (142) 36°14.67′ N. lat., 121°54.41′ W. long.;
            (143) 36°10.42′ N. lat., 121°42.90′ W. long.;
            (144) 36°02.55′ N. lat., 121°36.35′ W. long.;
            (145) 36°01.09′ N. lat., 121°36.41′ W. long.;
            (146) 35°58.25′ N. lat., 121°32.88′ W. long.;
            (147) 35°40.38′ N. lat., 121°22.59′ W. long.;
            (148) 35°26.31′ N. lat., 121°03.73′ W. long.;
            (149) 35°01.36′ N. lat., 120°49.02′ W. long.;
            (150) 34°39.52′ N. lat., 120°48.72′ W. long.;
            (151) 34°31.26′ N. lat., 120°44.12′ W. long.;
            (152) 34°27.00′ N. lat., 120°36.00′ W. long.;
            (153) 34°23.00′ N. lat., 120°25.32′ W. long.;
            (154) 34°25.65′ N. lat., 120°17.20′ W. long.;
            (155) 34°23.18′ N. lat., 119°56.17′ W. long.;
            (156) 34°18.73′ N. lat., 119°41.89′ W. long.;
            
            (157) 34°11.18′ N. lat., 119°31.21′ W. long.;
            (158) 34°10.01′ N. lat., 119°25.84′ W. long.;
            (159) 34°03.88′ N. lat., 119°12.46′ W. long.;
            (160) 34°03.58′ N. lat., 119°06.71′ W. long.;
            (161) 34°04.52′ N. lat., 119°04.89′ W. long.;
            (162) 34°01.28′ N. lat., 119°00.27′ W. long.;
            (163) 34°00.20′ N. lat., 119°03.18′ W. long.;
            (164) 33°59.60′ N. lat., 119°03.14′ W. long.;
            (165) 33°59.45′ N. lat., 119°00.87′ W. long.;
            (166) 34°00.71′ N. lat., 118°59.07′ W. long.;
            (167) 33°59.05′ N. lat., 118°47.34′ W. long.;
            (168) 33°58.86′ N. lat., 118°36.24′ W. long.;
            (169) 33°55.05′ N. lat., 118°32.85′ W. long.;
            (170) 33°53.63′ N. lat., 118°37.88′ W. long.;
            (171) 33°51.22′ N. lat., 118°36.13′ W. long.;
            (172) 33°50.19′ N. lat., 118°32.19′ W. long.;
            (173) 33°51.28′ N. lat., 118°29.12′ W. long.;
            (174) 33°49.89′ N. lat., 118°28.04′ W. long.;
            (175) 33°49.95′ N. lat., 118°26.38′ W. long.;
            (176) 33°50.73′ N. lat., 118°26.16′ W. long.;
            (177) 33°50.06′ N. lat., 118°24.79′ W. long.;
            (178) 33°48.48′ N. lat., 118°26.86′ W. long.;
            (179) 33°47.75′ N. lat., 118°30.21′ W. long.;
            (180) 33°44.10′ N. lat., 118°25.25′ W. long.;
            (181) 33°41.77′ N. lat., 118°20.32′ W. long.;
            (182) 33°38.17′ N. lat., 118°15.69′ W. long.;
            (183) 33°37.48′ N. lat., 118°16.72′ W. long.;
            (184) 33°35.80′ N. lat., 118°16.65′ W. long.;
            (185) 33°33.92′ N. lat., 118°11.36′ W. long.;
            (186) 33°34.09′ N. lat., 118°08.15′ W. long.;
            (187) 33°35.73′ N. lat., 118°05.01′ W. long.;
            (188) 33°33.75′ N. lat., 117°59.82′ W. long.;
            (189) 33°35.25′ N. lat., 117°55.89′ W. long.;
            (190) 33°35.03′ N. lat., 117°53.80′ W. long.;
            (191) 33°31.37′ N. lat., 117°48.15′ W. long.;
            (192) 33°27.49′ N. lat., 117°44.85′ W. long.;
            (193) 33°16.63′ N. lat., 117°34.01′ W. long.;
            (194) 33°07.21′ N. lat., 117°21.96′ W. long.;
            (195) 33°03.35′ N. lat., 117°21.22′ W. long.;
            (196) 33°02.14′ N. lat., 117°20.26′ W. long.;
            (197) 32°59.87′ N. lat., 117°19.16′ W. long.;
            (198) 32°57.39′ N. lat., 117°18.72′ W. long.;
            (199) 32°56.00′ N. lat., 117°19.16′ W. long.;
            (200) 32°55.31′ N. lat., 117°18.80′ W. long.;
            (201) 32°54.38′ N. lat., 117°17.09′ W. long.;
            (202) 32°52.81′ N. lat., 117°16.94′ W. long.;
            (203) 32°52.56′ N. lat., 117°19.30′ W. long.;
            (204) 32°50.86′ N. lat., 117°20.98′ W. long.;
            (205) 32°46.96′ N. lat., 117°22.69′ W. long.;
            (206) 32°45.58′ N. lat., 117°22.38′ W. long.;
            (207) 32°44.89′ N. lat., 117°21.89′ W. long.;
            (208) 32°43.52′ N. lat., 117°19.32′ W. long.;
            (209) 32°41.52′ N. lat., 117°20.12′ W. long.;
            (210) 32°37.00′ N. lat., 117°20.10′ W. long.;
            (211) 32°34.76′ N. lat., 117°18.77′ W. long.; and
            (212) 32°33.70′ N. lat., 117°18.46′ W. long.

            (g) The 60 fm (110 m) depth contour around the northern Channel Islands off the State of California is defined by straight lines connecting all of the following points in the order stated:
            
            (1) 34°09.83′ N. lat., 120°25.61′ W. long.;
            (2) 34°07.03′ N. lat., 120°16.43′ W. long.;
            (3) 34°06.38′ N. lat., 120°04.00′ W. long.;
            (4) 34°07.90′ N. lat., 119°55.12′ W. long.;
            (5) 34°05.07′ N. lat., 119°37.33′ W. long.;
            (6) 34°05.04′ N. lat., 119°32.80′ W. long.;
            (7) 34°04.00′ N. lat., 119°26.70′ W. long.;
            (8) 34°02.27′ N. lat., 119°18.73′ W. long.;
            (9) 34°00.98′ N. lat., 119°19.10′ W. long.;
            (10) 33°59.44′ N. lat., 119°21.89′ W. long.;
            (11) 33°58.70′ N. lat., 119°32.22′ W. long.;
            (12) 33°57.81′ N. lat., 119°33.72′ W. long.;
            (13) 33°57.65′ N. lat., 119°35.94′ W. long.;
            (14) 33°56.14′ N. lat., 119°41.09′ W. long.;
            (15) 33°55.84′ N. lat., 119°48.00′ W. long.;
            (16) 33°57.22′ N. lat., 119°52.09′ W. long.;
            (17) 33°59.32′ N. lat., 119°55.65′ W. long.;
            (18) 33°57.73′ N. lat., 119°55.06′ W. long.;
            (19) 33°56.48′ N. lat., 119°53.80′ W. long.;
            (20) 33°49.29′ N. lat., 119°55.76′ W. long.;
            (21) 33°48.11′ N. lat., 119°59.72′ W. long.;
            (22) 33°49.14′ N. lat., 120°03.58′ W. long.;
            (23) 33°52.95′ N. lat., 120°10.00′ W. long.;
            (24) 33°56.00′ N. lat., 120°17.00′ W. long.;
            (25) 34°00.12′ N. lat., 120°28.12′ W. long.;
            (26) 34°08.23′ N. lat., 120°36.25′ W. long.;
            (27) 34°08.80′ N. lat., 120°34.58′ W. long.; and
            (28) 34°09.83′ N. lat., 120°25.61′ W. long.
            (h) The 60 fm (110 m) depth contour around San Clemente Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°04.44′ N. lat., 118°37.61′ W. long.;
            (2) 33°02.56′ N. lat., 118°34.12′ W. long.;
            (3) 32°55.54′ N. lat., 118°28.87′ W. long.;
            (4) 32°55.02′ N. lat., 118°27.69′ W. long.;
            (5) 32°49.78′ N. lat., 118°20.88′ W. long.;
            (6) 32°48.32′ N. lat., 118°19.89′ W. long.;
            (7) 32°47.60′ N. lat., 118°22.00′ W. long.;
            (8) 32°44.59′ N. lat., 118°24.52′ W. long.;
            (9) 32°49.97′ N. lat., 118°31.52′ W. long.;
            (10) 32°53.62′ N. lat., 118°32.94′ W. long.;
            (11) 32°55.63′ N. lat., 118°34.82′ W. long.;
            (12) 33°00.71′ N. lat., 118°38.42′ W. long.;
            (13) 33°03.49′ N. lat., 118°38.81′ W. long.; and
            (14) 33°04.44′ N. lat., 118°37.61′ W. long.
            (i) The 60 fm (110 m) depth contour around Santa Catalina Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°28.15′ N. lat., 118°38.17′ W. long.;
            (2) 33°29.23′ N. lat., 118°36.27′ W. long.;
            (3) 33°28.85′ N. lat., 118°30.85′ W. long.;
            (4) 33°26.69′ N. lat., 118°27.37′ W. long.;
            (5) 33°26.30′ N. lat., 118°25.38′ W. long.;
            (6) 33°25.35′ N. lat., 118°22.83′ W. long.;
            (7) 33°22.60′ N. lat., 118°18.82′ W. long.;
            (8) 33°19.49′ N. lat., 118°16.91′ W. long.;
            (9) 33°17.13′ N. lat., 118°16.58′ W. long.;
            (10) 33°16.65′ N. lat., 118°17.71′ W. long.;
            (11) 33°18.35′ N. lat., 118°27.86′ W. long.;
            (12) 33°20.07′ N. lat., 118°32.34′ W. long.;
            (13) 33°21.82′ N. lat., 118°32.08′ W. long.;
            (14) 33°23.15′ N. lat., 118°29.89′ W. long.;
            (15) 33°24.99′ N. lat., 118°32.25′ W. long.;
            (16) 33°25.73′ N. lat., 118°34.88′ W. long.; and
            (17) 33°28.15′ N. lat., 118°38.17′ W. long.
            (j) The 75-fm (137-m) depth contour used between the U.S. border with Canada and the U.S. border with Mexico is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°16.80′ N. lat., 125°34.90′ W. long.;
            (2) 48°14.50′ N. lat., 125°29.50′ W. long.;
            (3) 48°12.08′ N. lat., 125°28.00′ W. long.;
            (4) 48°10.00′ N. lat., 125°27.99′ W. long.;
            (5) 48°09.00′ N. lat., 125°28.00′ W. long.;
            (6) 48°07.80′ N. lat., 125°31.70′ W. long.;
            (7) 48°04.28′ N. lat., 125°29.00′ W. long.;
            (8) 48°02.50′ N. lat., 125°25.70′ W. long.;
            (9) 48°10.00′ N. lat., 125°20.19′ W. long.;
            (10) 48°21.70′ N. lat., 125°17.56′ W. long.;
            (11) 48°23.12′ N. lat., 125°10.25′ W. long.;
            (12) 48°21.77′ N. lat., 125°02.59′ W. long.;
            (13) 48°23.00′ N. lat., 124°59.30′ W. long.;
            (14) 48°23.90′ N. lat., 124°54.37′ W. long.;
            (15) 48°23.05′ N. lat., 124°48.80′ W. long.;
            (16) 48°17.10′ N. lat., 124°54.82′ W. long.;
            (17) 48°10.00′ N. lat., 124°57.54′ W. long;
            (18) 48°05.10′ N. lat., 124°59.40′ W. long.;
            (19) 48°04.50′ N. lat., 125°02.00′ W. long.;
            (20) 48°04.70′ N. lat., 125°04.08′ W. long.;
            (21) 48°05.20′ N. lat., 125°04.90′ W. long.;
            (22) 48°06.25′ N. lat., 125°06.40′ W. long.;
            (23) 48°05.91′ N. lat., 125°08.30′ W. long.;
            (24) 48°07.00′ N. lat., 125°09.80′ W. long.;
            (25) 48°06.93′ N. lat., 125°11.48′ W. long.;
            (26) 48°04.98′ N. lat., 125°10.02′ W. long.;
            (27) 47°54.00′ N. lat., 125°04.98′ W. long.;
            (28) 47°44.52′ N. lat., 125°00.00′ W. long.;
            (29) 47°42.00′ N. lat., 124°58.98′ W. long.;
            (30) 47°35.52′ N. lat., 124°55.50′ W. long.;
            (31) 47°22.02′ N. lat., 124°44.40′ W. long.;
            (32) 47°16.98′ N. lat., 124°45.48′ W. long.;
            (33) 47°10.98′ N. lat., 124°48.48′ W. long.;
            (34) 47°04.98′ N. lat., 124°49.02′ W. long.;
            (35) 46°57.98′ N. lat., 124°46.50′ W. long.;
            (36) 46°54.00′ N. lat., 124°45.00′ W. long.;
            (37) 46°48.48′ N. lat., 124°44.52′ W. long.;
            (38) 46°40.02′ N. lat., 124°36.00′ W. long.;
            (39) 46°38.17′ N. lat., 124°33.20′ W. long.;
            (40) 46°34.09′ N. lat., 124°27.03′ W. long.;
            
            (41) 46°24.64′ N. lat., 124°30.33′ W. long.;
            (42) 46°19.98′ N. lat., 124°36.00′ W. long.;
            (43) 46°18.14′ N. lat., 124°34.26′ W. long.;
            (44) 46°18.72′ N. lat., 124°22.68′ W. long.;
            (45) 46°16.00′ N. lat., 124°19.49′ W. long.;
            (46) 46°14.63′ N. lat., 124°22.54′ W. long.;
            (47) 46°11.08′ N. lat., 124°30.74′ W. long.;
            (48) 46°04.28′ N. lat., 124°31.49′ W. long.;
            (49) 45°55.97′ N. lat., 124°19.95′ W. long.;
            (50) 45°46.00′ N. lat., 124°16.41′ W. long.;
            (51) 45°44.97′ N. lat., 124°15.95′ W. long.;
            (52) 45°43.14′ N. lat., 124°21.86′ W. long.;
            (53) 45°34.45′ N. lat., 124°14.44′ W. long.;
            (54) 45°20.25′ N. lat., 124°12.23′ W. long.;
            (55) 45°15.49′ N. lat., 124°11.49′ W. long.;
            (56) 45°03.83′ N. lat., 124°13.75′ W. long.;
            (57) 44°57.31′ N. lat., 124°15.03′ W. long.;
            (58) 44°43.90′ N. lat., 124°28.88′ W. long.;
            (59) 44°28.64′ N. lat., 124°35.67′ W. long.;
            (60) 44°25.31′ N. lat., 124°43.08′ W. long.;
            (61) 44°16.28′ N. lat., 124°47.86′ W. long.;
            (62) 44°13.47′ N. lat., 124°54.08′ W. long.;
            (63) 44°02.88′ N. lat., 124°53.96′ W. long.;
            (64) 44°00.14′ N. lat., 124°55.25′ W. long.;
            (65) 43°57.68′ N. lat., 124°55.48′ W. long.;
            (66) 43°56.66′ N. lat., 124°55.45′ W. long.;
            (67) 43°57.50′ N. lat., 124°41.23′ W. long.;
            (68) 44°01.79′ N. lat., 124°38.00′ W. long.;
            (69) 44°02.17′ N. lat., 124°32.62′ W. long.;
            (70) 43°58.15′ N. lat., 124°30.39′ W. long.;
            (71) 43°53.25′ N. lat., 124°31.39′ W. long.;
            (72) 43°35.56′ N. lat., 124°28.17′ W. long.;
            (73) 43°21.84′ N. lat., 124°36.07′ W. long.;
            (74) 43°20.83′ N. lat., 124°35.49′ W. long.;
            (75) 43°19.73′ N. lat., 124°34.87′ W. long.;
            (76) 43°09.38′ N. lat., 124°39.29′ W. long.;
            (77) 43°07.11′ N. lat., 124°37.66′ W. long.;
            (78) 42°56.27′ N. lat., 124°43.28′ W. long.;
            (79) 42°50.00′ N. lat., 124°42.30′ W. long.;
            (80) 42°45.01′ N. lat., 124°41.50′ W. long.;
            (81) 42°40.50′ N. lat., 124°39.46′ W. long.;
            (82) 42°39.71′ N. lat., 124°39.11′ W. long.;
            (83) 42°32.87′ N. lat., 124°40.13′ W. long.;
            (84) 42°32.30′ N. lat., 124°39.04′ W. long.;
            (85) 42°26.96′ N. lat., 124°44.30′ W. long.;
            (86) 42°24.11′ N. lat., 124°42.16′ W. long.;
            (87) 42°21.10′ N. lat., 124°35.46′ W. long.;
            (88) 42°14.72′ N. lat., 124°32.30′ W. long.;
            (89) 42°13.67′ N. lat., 124°32.29′ W. long.;
            (90) 42°09.25′ N. lat., 124°32.04′ W. long.;
            (91) 42°01.88′ N. lat., 124°32.71′ W. long.;
            (92) 42°00.00′ N. lat., 124°32.02′ W. long.;
            (93) 41°46.18′ N. lat., 124°26.60′ W. long.;
            (94) 41°29.22′ N. lat., 124°28.04′ W. long.;
            (95) 41°09.62′ N. lat., 124°19.75′ W. long.;
            (96) 40°50.71′ N. lat., 124°23.80′ W. long.;
            (97) 40°43.35′ N. lat., 124°29.30′ W. long.;
            (98) 40°40.24′ N. lat., 124°29.86′ W. long.;
            (99) 40°37.50′ N. lat., 124°28.68′ W. long.;
            (100) 40°34.42′ N. lat., 124°29.65′ W. long.;
            (101) 40°34.74′ N. lat., 124°34.61′ W. long.;
            (102) 40°31.70′ N. lat., 124°37.13′ W. long.;
            (103) 40°30.00′ N. lat., 124°36.50′ W. long.;
            (104) 40°25.03′ N. lat., 124°34.77′ W. long.;
            (105) 40°23.58′ N. lat., 124°31.49′ W. long.;
            (106) 40°23.64′ N. lat., 124°28.35′ W. long.;
            (107) 40°22.53′ N. lat., 124°24.76′ W. long.;
            (108) 40°21.46′ N. lat., 124°24.86′ W. long.;
            (109) 40°21.74′ N. lat., 124°27.63′ W. long.;
            (110) 40°19.76′ N. lat., 124°28.15′ W. long.;
            (111) 40°18.00′ N. lat., 124°25.38′ W. long.;
            (112) 40°18.54′ N. lat., 124°22.94′ W. long.;
            (113) 40°15.55′ N. lat., 124°25.75′ W. long.;
            (114) 40°16.06′ N. lat., 124°30.48′ W. long.;
            (115) 40°15.75′ N. lat., 124°31.69′ W. long.;
            (116) 40°10.00′ N. lat., 124°21.28′ W. long.;
            (117) 40°08.37′ N. lat., 124°17.99′ W. long.;
            (118) 40°09.00′ N. lat., 124°15.77′ W. long.;
            (119) 40°06.93′ N. lat., 124°16.49′ W. long.;
            (120) 40°03.60′ N. lat., 124°11.60′ W. long.;
            (121) 40°06.20′ N. lat., 124°08.23′ W. long.;
            (122) 40°00.94′ N. lat., 124°08.57′ W. long.;
            (123) 40°00.01′ N. lat., 124°09.84′ W. long.;
            (124) 39°57.75′ N. lat., 124°09.53′ W. long.;
            (125) 39°55.56′ N. lat., 124°07.67′ W. long.;
            (126) 39°52.21′ N. lat., 124°05.54′ W. long.;
            (127) 39°48.07′ N. lat., 123°57.48′ W. long.;
            (128) 39°41.60′ N. lat., 123°55.12′ W. long.;
            
            (129) 39°30.39′ N. lat., 123°55.03′ W. long.;
            (130) 39°29.48′ N. lat., 123°56.12′ W. long.;
            (131) 39°13.76′ N. lat., 123°54.65′ W. long.;
            (132) 39°05.21′ N. lat., 123°55.38′ W. long.;
            (133) 38°57.50′ N. lat., 123°54.50′ W. long.;
            (134) 38°55.90′ N. lat., 123°54.35′ W. long.;
            (135) 38°48.59′ N. lat., 123°49.61′ W. long.;
            (136) 38°28.82′ N. lat., 123°27.44′ W. long.;
            (137) 38°09.70′ N. lat., 123°18.66′ W. long.;
            (138) 38°01.81′ N. lat., 123°19.22′ W. long.;
            (139) 38°00.00′ N. lat., 123°22.19′ W. long.;
            (140) 37°57.70′ N. lat., 123°25.98′ W. long.;
            (141) 37°56.73′ N. lat., 123°25.22′ W. long.;
            (142) 37°55.59′ N. lat., 123°25.62′ W. long.;
            (143) 37°52.79′ N. lat., 123°23.85′ W. long.;
            (144) 37°49.13′ N. lat., 123°18.83′ W. long.;
            (145) 37°46.01′ N. lat., 123°12.28′ W. long.;
            (146) 37°35.67′ N. lat., 123°00.33′ W. long.;
            (147) 37°28.20′ N. lat., 122°54.92′ W. long.;
            (148) 37°27.34′ N. lat., 122°52.91′ W. long.;
            (149) 37°26.45′ N. lat., 122°52.95′ W. long.;
            (150) 37°26.06′ N. lat., 122°51.17′ W. long.;
            (151) 37°23.07′ N. lat., 122°51.34′ W. long.;
            (152) 37°11.00′ N. lat., 122°43.89′ W. long.;
            (153) 37°07.00′ N. lat., 122°41.06′ W. long.;
            (154) 37°04.12′ N. lat., 122°38.94′ W. long.;
            (155) 37°00.64′ N. lat., 122°33.26′ W. long.;
            (156) 36°59.15′ N. lat., 122°27.84′ W. long.;
            (157) 37°1.41′ N. lat., 122°24.41′ W. long.;
            (158) 36°58.75′ N. lat., 122°23.81′ W. long.;
            (159) 36°59.17′ N. lat., 122°21.44′ W. long.;
            (160) 36°57.51′ N. lat., 122°20.69′ W. long.;
            (161) 36°51.46′ N. lat., 122°10.01′ W. long.;
            (162) 36°48.43′ N. lat., 122°06.47′ W. long.;
            (163) 36°48.66′ N. lat., 122°04.99′ W. long.;
            (164) 36°47.75′ N. lat., 122°03.33′ W. long.;
            (165) 36°51.23′ N. lat., 121°57.79′ W. long.;
            (166) 36°49.72′ N. lat., 121°57.87′ W. long.;
            (167) 36°48.84′ N. lat., 121°58.68′ W. long.;
            (168) 36°47.89′ N. lat., 121°58.53′ W. long.;
            (169) 36°48.66′ N. lat., 121°50.49′ W. long.;
            (170) 36°45.56′ N. lat., 121°54.11′ W. long.;
            (171) 36°45.30′ N. lat., 121°57.62′ W. long.;
            (172) 36°38.54′ N. lat., 122°01.13′ W. long.;
            (173) 36°35.76′ N. lat., 122°00.87′ W. long.;
            (174) 36°32.58′ N. lat., 121°59.12′ W. long.;
            (175) 36°32.95′ N. lat., 121°57.62′ W. long.;
            (176) 36°31.96′ N. lat., 121°56.27′ W. long.;
            (177) 36°31.74′ N. lat., 121°58.24′ W. long.;
            (178) 36°30.57′ N. lat., 121°59.66′ W. long.;
            (179) 36°27.80′ N. lat., 121°59.30′ W. long.;
            (180) 36°26.52′ N. lat., 121°58.09′ W. long.;
            (181) 36°23.65′ N. lat., 121°58.94′ W. long.;
            (182) 36°20.93′ N. lat., 122°00.28′ W. long.;
            (183) 36°17.49′ N. lat., 122°03.08′ W. long.;
            (184) 36°14.21′ N. lat., 121°57.80′ W. long.;
            (185) 36°14.53′ N. lat., 121°54.99′ W. long.;
            (186) 36°10.42′ N. lat., 121°42.90′ W. long.;
            (187) 36°02.55′ N. lat., 121°36.35′ W. long.;
            
            (188) 36°01.04′ N. lat., 121°36.47′ W. long.;
            (189) 36°00.00′ N. lat., 121°35.40′ W. long.;
            (190) 35°58.25′ N. lat., 121°32.88′ W. long.;
            (191) 35°39.35′ N. lat., 121°22.63′ W. long.;
            (192) 35°25.09′ N. lat., 121°03.02′ W. long.;
            (193) 35°10.84′ N. lat., 120°55.90′ W. long.;
            (194) 35°04.35′ N. lat., 120°51.62′ W. long.;
            (195) 34°55.25′ N. lat., 120°49.36′ W. long.;
            (196) 34°47.95′ N. lat., 120°50.76′ W. long.;
            (197) 34°39.27′ N. lat., 120°49.16′ W. long.;
            (198) 34°31.05′ N. lat., 120°44.71′ W. long.;
            (199) 34°27.00′ N. lat., 120°36.54′ W. long.;
            (200) 34°22.60′ N. lat., 120°25.41′ W. long.;
            (201) 34°25.45′ N. lat., 120°17.41′ W. long.;
            (202) 34°22.94′ N. lat., 119°56.40′ W. long.;
            (203) 34°18.37′ N. lat., 119°42.01′ W. long.;
            (204) 34°11.22′ N. lat., 119°32.47′ W. long.;
            (205) 34°09.58′ N. lat., 119°25.94′ W. long.;
            (206) 34°03.89′ N. lat., 119°12.47′ W. long.;
            (207) 34°03.57′ N. lat., 119°06.72′ W. long.;
            (208) 34°04.53′ N. lat., 119°04.90′ W. long.;
            (209) 34°02.84′ N. lat., 119°02.37′ W. long.;
            (210) 34°01.30′ N. lat., 119°00.26′ W. long.;
            (211) 34°00.22′ N. lat., 119°03.20′ W. long.;
            (212) 33°59.56′ N. lat., 119°03.36′ W. long.;
            (213) 33°59.35′ N. lat., 119°00.92′ W. long.;
            (214) 34°00.49′ N. lat., 118°59.08′ W. long.;
            (215) 33°59.07′ N. lat., 118°47.34′ W. long.;
            (216) 33°58.73′ N. lat., 118°36.45′ W. long.;
            (217) 33°55.24′ N. lat., 118°33.42′ W. long.;
            (218) 33°53.71′ N. lat., 118°38.01′ W. long.;
            (219) 33°51.19′ N. lat., 118°36.50′ W. long.;
            (220) 33°49.85′ N. lat., 118°32.31′ W. long.;
            (22) 33°49.61′ N. lat., 118°28.07′ W. long.;
            (222) 33°49.77′ N. lat., 118°26.34′ W. long.;
            (223) 33°50.36′ N. lat., 118°25.84′ W. long.;
            (224) 33°49.92′ N. lat., 118°25.05′ W. long.;
            (225) 33°48.70′ N. lat., 118°26.70′ W. long.;
            (226) 33°47.72′ N. lat., 118°30.48′ W. long.;
            (227) 33°44.11′ N. lat., 118°25.25′ W. long.;
            (228) 33°41.62′ N. lat., 118°20.31′ W. long.;
            (229) 33°38.15′ N. lat., 118°15.85′ W. long.;
            (230) 33°37.53′ N. lat., 118°16.82′ W. long.;
            (231) 33°35.76′ N. lat., 118°16.75′ W. long.;
            (232) 33°33.76′ N. lat., 118°11.37′ W. long.;
            (233) 33°33.76′ N. lat., 118°07.94′ W. long.;
            (234) 33°35.59′ N. lat., 118°05.05′ W. long.;
            (235) 33°33.67′ N. lat., 117°59.98′ W. long.;
            (236) 33°34.98′ N. lat., 117°55.66′ W. long.;
            (237) 33°34.84′ N. lat., 117°53.83′ W. long.;
            (238) 33°31.43′ N. lat., 117°48.76′ W. long.;
            (239) 33°16.61′ N. lat., 117°34.49′ W. long.;
            (240) 33°07.43′ N. lat., 117°22.40′ W. long.;
            (241) 33°02.93′ N. lat., 117°21.12′ W. long.;
            (242) 33°02.09′ N. lat., 117°20.28′ W. long.;
            (243) 32°59.91′ N. lat., 117°19.28′ W. long.;
            (244) 32°57.27′ N. lat., 117°18.82′ W. long.;
            (245) 32°56.17′ N. lat., 117°19.43′ W. long.;
            (246) 32°55.22′ N. lat., 117°19.09′ W. long.;
            
            (247) 32°54.30′ N. lat., 117°17.13′ W. long.;
            (248) 32°52.89′ N. lat., 117°17.03′ W. long.;
            (249) 32°52.61′ N. lat., 117°19.50′ W. long.;
            (250) 32°50.85′ N. lat., 117°21.14′ W. long.;
            (251) 32°47.11′ N. lat., 117°22.95′ W. long.;
            (252) 32°45.66′ N. lat., 117°22.60′ W. long.;
            (253) 32°42.99′ N. lat., 117°20.70′ W. long.;
            (254) 32°40.72′ N. lat., 117°20.23′ W. long.;
            (255) 32°38.11′ N. lat., 117°20.59′ W. long.; and
            (256) 32°33.83′ N. lat., 117°19.18′ W. long.
            (k) The 75 fm (137 m) depth contour around the northern Channel Islands off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 34°10.82′ N. lat., 120°33.26′ W. long.;
            (2) 34°11.78′ N. lat., 120°28.12′ W. long.;
            (3) 34°08.65′ N. lat., 120°18.46′ W. long.;
            (4) 34°07.01′ N. lat., 120°10.46′ W. long.;
            (5) 34°06.56′ N. lat., 120°04.00′ W. long.;
            (6) 34°08.11′ N. lat., 119°55.01′ W. long.;
            (7) 34°05.18′ N. lat., 119°37.94′ W. long.;
            (8) 34°05.22′ N. lat., 119°35.52′ W. long.;
            (9) 34°05.12′ N. lat., 119°32.74′ W. long.;
            (10) 34°04.32′ N. lat., 119°27.32′ W. long.;
            (11) 34°02.32′ N. lat., 119°18.46′ W. long.;
            (12) 34°00.95′ N. lat., 119°18.95′ W. long.;
            (13) 33°59.40′ N. lat., 119°21.74′ W. long.;
            (14) 33°58.70′ N. lat., 119°32.21′ W. long.;
            (15) 33°57.77′ N lat., 119°33.49′ W long.;
            (16) 33°57.64′ N lat., 119°35.78′ W long.;
            (17) 33°56.12′ N. lat., 119°41.10′ W. long.;
            (18) 33°55.74′ N. lat., 119°48.00′ W. long.;
            (19) 33°56.91′ N. lat., 119°52.04′ W. long.;
            (20) 33°59.06′ N. lat., 119°55.38′ W. long.;
            (21) 33°57.82′ N. lat., 119°54.99′ W. long.;
            (22) 33°56.58′ N. lat., 119°53.75′ W. long.;
            (23) 33°54.43′ N. lat., 119°54.07′ W. long.;
            (24) 33°52.67′ N. lat., 119°54.78′ W. long.;
            (25) 33°48.33′ N. lat., 119°55.09′ W. long.;
            (26) 33°47.28′ N. lat., 119°57.30′ W. long.;
            (27) 33°47.36′ N. lat., 120°00.39′ W. long.;
            (28) 33°49.16′ N. lat., 120°05.06′ W. long.;
            (29) 33°52.00′ N. lat., 120°08.15′ W. long.;
            (30) 33°58.11′ N. lat., 120°25.59′ W. long.;
            (31) 34°02.15′ N. lat., 120°32.70′ W. long.;
            (32) 34°08.86′ N. lat., 120°37.12′ W. long.; and
            (33) 34°10.82′ N. lat., 120°33.26′ W. long.
            (l) The 75 fm (137 m) depth contour around San Clemente Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°04.54′ N. lat., 118°37.54′ W. long.;
            (2) 33°02.56′ N. lat., 118°34.12′ W. long.;
            (3) 32°55.54′ N. lat., 118°28.87′ W. long.;
            (4) 32°55.02′ N. lat., 118°27.69′ W. long.;
            (5) 32°49.78′ N. lat., 118°20.88′ W. long.;
            (6) 32°48.32′ N. lat., 118°19.89′ W. long.;
            (7) 32°47.41′ N. lat., 118°21.98′ W. long.;
            (8) 32°44.39′ N. lat., 118°24.49′ W. long.;
            (9) 32°47.93′ N. lat., 118°29.90′ W. long.;
            (10) 32°49.69′ N. lat., 118°31.52′ W. long.;
            (11) 32°53.57′ N. lat., 118°33.09′ W. long.;
            (12) 32°55.42′ N. lat., 118°35.17′ W. long.;
            (13) 33°00.49′ N. lat., 118°38.56′ W. long.;
            (14) 33°03.23′ N. lat., 118°39.16′ W. long.; and
            (15) 33°04.54′ N. lat., 118°37.54′ W. long.
            (m) The 75 fm (137 m) depth contour around Santa Catalina Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°28.17′ N. lat., 118°38.16′ W. long.;
            (2) 33°29.35′ N. lat., 118°36.23′ W. long.;
            (3) 33°28.85′ N. lat., 118°30.85′ W. long.;
            (4) 33°26.69′ N. lat., 118°27.37′ W. long.;
            (5) 33°26.33′ N. lat., 118°25.37′ W. long.;
            (6) 33°25.35′ N. lat., 118°22.83′ W. long.;
            (7) 33°22.47′ N. lat., 118°18.53′ W. long.;
            (8) 33°19.51′ N. lat., 118°16.82′ W. long.;
            (9) 33°17.07′ N. lat., 118°16.38′ W. long.;
            (10) 33°16.58′ N. lat., 118°17.61′ W. long.;
            (11) 33°18.35′ N. lat., 118°27.86′ W. long.;
            (12) 33°20.07′ N. lat., 118°32.35′ W. long.;
            (13) 33°21.82′ N. lat., 118°32.09′ W. long.;
            (14) 33°23.15′ N. lat., 118°29.99′ W. long.;
            (15) 33°24.96′ N. lat., 118°32.21′ W. long.;
            (16) 33°25.67′ N. lat., 118°34.88′ W. long.;
            (17) 33°27.57′ N. lat., 118°37.90′ W. long.; and
            (18) 33°28.17′ N. lat., 118°38.16′ W. long.
            [69 FR 77051, Dec. 23, 2004, as amended at 71 FR 8500, Feb. 17, 2006; 71 FR 78672, Dec. 29, 2006; 74 FR 9898, Mar. 6, 2009. Redesignated at 75 FR 60995, Oct. 1, 2010; 76 FR 27530, May 11, 2011; 76 FR 54714, Sept. 2, 2011; 78 FR 589, Jan. 3, 2013; 80 FR 12573, Mar. 10, 2015; 82 FR 9640, Feb. 7, 2017; 83 FR 63992, Dec. 12, 2018; 84 FR 63974, Nov. 19, 2019]
          
          
            
            § 660.73
            Latitude/longitude coordinates defining the 100 fm (183 m) through 150 fm (274 m) depth contours.
            Boundaries for some GCAs are defined by straight lines connecting a series of latitude/longitude coordinates. This section provides coordinates for the 100 fm (183 m) through 150 fm (274 m) depth contours.
            (a) The 100-fm (183-m) depth contour used between the U.S. border with Canada and the U.S. border with Mexico is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°15.00′ N. lat., 125°41.00′ W. long.;
            (2) 48°14.00′ N. lat., 125°36.00′ W. long.;
            (3) 48°10.00′ N. lat., 125°40.00′ W. long.;
            (4) 48°09.50′ N. lat., 125°40.50′ W. long.;
            (5) 48°08.00′ N. lat., 125°38.00′ W. long.;
            (6) 48°05.00′ N. lat., 125°37.25′ W. long.;
            (7) 48°02.60′ N. lat., 125°34.70′ W. long.;
            (8) 47°59.00′ N. lat., 125°34.00′ W. long.;
            (9) 47°57.26′ N. lat., 125°29.82′ W. long.;
            (10) 47°59.87′ N. lat., 125°25.81′ W. long.;
            (11) 48°01.80′ N. lat., 125°24.53′ W. long.;
            (12) 48°02.08′ N. lat., 125°22.98′ W. long.;
            (13) 48°02.97′ N. lat., 125°22.89′ W. long.;
            (14) 48°04.47′ N. lat., 125°21.75′ W. long.;
            (15) 48°06.11′ N. lat., 125°19.33′ W. long.;
            (16) 48°07.95′ N. lat., 125°18.55′ W. long.;
            (17) 48°09.00′ N. lat., 125°18.00′ W. long.;
            (18) 48°10.00′ N. lat., 125°17.81′ W. long.;
            (19) 48°11.31′ N. lat., 125°17.55′ W. long.;
            (20) 48°14.60′ N. lat., 125°13.46′ W. long.;
            (21) 48°16.67′ N. lat., 125°14.34′ W. long.;
            (22) 48°18.73′ N. lat., 125°14.41′ W. long.;
            (23) 48°19.67′ N. lat., 125°13.70′ W. long.;
            (24) 48°19.70′ N. lat., 125°11.13′ W. long.;
            (25) 48°22.95′ N. lat., 125°10.79′ W. long.;
            (26) 48°21.61′ N. lat., 125°02.54′ W. long.;
            (27) 48°23.00′ N. lat., 124°49.34′ W. long.;
            (28) 48°17.00′ N. lat., 124°56.50′ W. long.;
            (29) 48°06.00′ N. lat., 125°00.00′ W. long.;
            (30) 48°04.62′ N. lat., 125°01.73′ W. long.;
            (31) 48°04.84′ N. lat., 125°04.03′ W. long.;
            (32) 48°06.41′ N. lat., 125°06.51′ W. long.;
            (33) 48°06.00′ N. lat., 125°08.00′ W. long.;
            (34) 48°07.08′ N. lat., 125°09.34′ W. long.;
            (35) 48°07.28′ N. lat., 125°11.14′ W. long.;
            (36) 48°03.45′ N. lat., 125°16.66′ W. long.;
            (37) 48°02.35′ N. lat., 125°17.30′ W. long.;
            (38) 48°02.35′ N. lat., 125°18.07′ W. long.;
            (39) 48°00.00′ N. lat., 125°19.30′ W. long.;
            (40) 47°59.50′ N. lat., 125°18.88′ W. long.;
            (41) 47°58.68′ N. lat., 125°16.19′ W. long.;
            (42) 47°56.62′ N. lat., 125°13.50′ W. long.;
            (43) 47°53.71′ N. lat., 125°11.96′ W. long.;
            (44) 47°51.70′ N. lat., 125°09.38′ W. long.;
            (45) 47°49.95′ N. lat., 125°06.07′ W. long.;
            (46) 47°49.00′ N. lat., 125°03.00′ W. long.;
            (47) 47°46.95′ N. lat., 125°04.00′ W. long.;
            (48) 47°46.58′ N. lat., 125°03.15′ W. long.;
            (49) 47°44.07′ N. lat., 125°04.28′ W. long.;
            (50) 47°43.32′ N. lat., 125°04.41′ W. long.;
            (51) 47°40.95′ N. lat., 125°04.14′ W. long.;
            (52) 47°39.58′ N. lat., 125°04.97′ W. long.;
            (53) 47°36.23′ N. lat., 125°02.77′ W. long.;
            (54) 47°34.28′ N. lat., 124°58.66′ W. long.;
            (55) 47°32.17′ N. lat., 124°57.77′ W. long.;
            (56) 47°30.27′ N. lat., 124°56.16′ W. long.;
            (57) 47°30.60′ N. lat., 124°54.80′ W. long.;
            (58) 47°29.26′ N. lat., 124°52.21′ W. long.;
            (59) 47°28.21′ N. lat., 124°50.65′ W. long.;
            (60) 47°27.38′ N. lat., 124°49.34′ W. long.;
            (61) 47°25.61′ N. lat., 124°48.26′ W. long.;
            (62) 47°23.54′ N. lat., 124°46.42′ W. long.;
            (63) 47°20.64′ N. lat., 124°45.91′ W. long.;
            (64) 47°17.99′ N. lat., 124°45.59′ W. long.;
            (65) 47°18.20′ N. lat., 124°49.12′ W. long.;
            (66) 47°15.01′ N. lat., 124°51.09′ W. long.;
            (67) 47°12.61′ N. lat., 124°54.89′ W. long.;
            (68) 47°08.22′ N. lat., 124°56.53′ W. long.;
            (69) 47°08.50′ N. lat., 124°57.74′ W. long.;
            (70) 47°01.92′ N. lat., 124°54.95′ W. long.;
            (71) 47°01.08′ N. lat., 124°59.22′ W. long.;
            (72) 46°58.48′ N. lat., 124°57.81′ W. long.;
            (73) 46°56.79′ N. lat., 124°56.03′ W. long.;
            (74) 46°58.01′ N. lat., 124°55.09′ W. long.;
            (75) 46°55.07′ N. lat., 124°54.14′ W. long.;
            (76) 46°59.60′ N. lat., 124°49.79′ W. long.;
            (77) 46°58.72′ N. lat., 124°48.78′ W. long.;
            (78) 46°54.45′ N. lat., 124°48.36′ W. long.;
            (79) 46°53.99′ N. lat., 124°49.95′ W. long.;
            (80) 46°54.38′ N. lat., 124°52.73′ W. long.;
            (81) 46°52.38′ N. lat., 124°52.02′ W. long.;
            (82) 46°48.93′ N. lat., 124°49.17′ W. long.;
            (83) 46°41.50′ N. lat., 124°43.00′ W. long.;
            (84) 46°34.50′ N. lat., 124°28.50′ W. long.;
            (85) 46°29.00′ N. lat., 124°30.00′ W. long.;
            (86) 46°20.00′ N. lat., 124°36.50′ W. long.;
            (87) 46°18.40′ N. lat., 124°37.70′ W. long.;
            (88) 46°18.03′ N. lat., 124°35.46′ W. long.;
            (89) 46°17.00′ N. lat., 124°22.50′ W. long.;
            (90) 46°16.00′ N. lat., 124°20.62′ W. long.;
            (91) 46°13.52′ N. lat., 124°25.49′ W. long.;
            (92) 46°12.17′ N. lat., 124°30.74′ W. long.;
            (93) 46°10.63′ N. lat., 124°37.96′ W. long.;
            (94) 46°09.29′ N. lat., 124°39.01′ W. long.;
            (95) 46°02.40′ N. lat., 124°40.37′ W. long.;
            (96) 45°56.45′ N. lat., 124°38.00′ W. long.;
            (97) 45°51.92′ N. lat., 124°38.50′ W. long.;
            (98) 45°47.20′ N. lat., 124°35.58′ W. long.;
            (99) 45°46.40′ N. lat., 124°32.36′ W. long.;
            (100) 45°46.00′ N. lat., 124°32.10′ W. long.;
            (101) 45°41.75′ N. lat., 124°28.12′ W. long.;
            
            (102) 45°36.95′ N. lat., 124°24.47′ W. long.;
            (103) 45°31.84′ N. lat., 124°22.04′ W. long.;
            (104) 45°27.10′ N. lat., 124°21.74′ W. long.;
            (105) 45°20.25′ N. lat., 124°18.54′ W. long.;
            (106) 45°18.14′ N. lat., 124°17.59′ W. long.;
            (107) 45°11.08′ N. lat., 124°16.97′ W. long.;
            (108) 45°04.39′ N. lat., 124°18.35′ W. long.;
            (109) 45°03.83′ N. lat., 124°18.60′ W. long.;
            (110) 44°58.05′ N. lat., 124°21.58′ W. long.;
            (111) 44°47.67′ N. lat., 124°31.41′ W. long.;
            (112) 44°44.54′ N. lat., 124°33.58′ W. long.;
            (113) 44°39.88′ N. lat., 124°35.00′ W. long.;
            (114) 44°32.90′ N. lat., 124°36.81′ W. long.;
            (115) 44°30.34′ N. lat., 124°38.56′ W. long.;
            (116) 44°30.04′ N. lat., 124°42.31′ W. long.;
            (117) 44°26.84′ N. lat., 124°44.91′ W. long.;
            (118) 44°17.99′ N. lat., 124°51.04′ W. long.;
            (119) 44°12.92′ N. lat., 124°56.28′ W. long.;
            (120) 44°02.34′ N. lat., 124°55.46′ W. long.;
            (121) 43°59.18′ N. lat., 124°56.94′ W. long.;
            (122) 43°56.74′ N. lat., 124°56.74′ W. long.;
            (123) 43°56.07′ N. lat., 124°55.41′ W. long.;
            (124) 43°55.41′ N. lat., 124°52.21′ W. long.;
            (125) 43°54.62′ N. lat., 124°48.23′ W. long.;
            (126) 43°55.90′ N. lat., 124°41.11′ W. long.;
            (127) 43°57.36′ N. lat., 124°38.68′ W. long.;
            (128) 43°56.47′ N. lat., 124°34.61′ W. long.;
            (129) 43°42.73′ N. lat., 124°32.41′ W. long.;
            (130) 43°30.92′ N. lat., 124°34.43′ W. long.;
            (131) 43°20.83′ N. lat., 124°39.39′ W. long.;
            (132) 43°17.45′ N. lat., 124°41.16′ W. long.;
            (133) 43°07.04′ N. lat., 124°41.25′ W. long.;
            (134) 43°03.45′ N. lat., 124°44.36′ W. long.;
            (135) 43°03.91′ N. lat., 124°50.81′ W. long.;
            (136) 42°55.70′ N. lat., 124°52.79′ W. long.;
            (137) 42°54.12′ N. lat., 124°47.36′ W. long.;
            (138) 42°50.00′ N. lat., 124°45.33′ W. long.;
            (139) 42°44.00′ N. lat., 124°42.38′ W. long.;
            (140) 42°40.50′ N. lat., 124°41.71′ W. long.;
            (141) 42°38.23′ N. lat., 124°41.25′ W. long.;
            (142) 42°33.02′ N. lat., 124°42.38′ W. long.;
            (143) 42°31.90′ N. lat., 124°42.04′ W. long.;
            (144) 42°30.08′ N. lat., 124°42.67′ W. long.;
            (145) 42°28.28′ N. lat., 124°47.08′ W. long.;
            (146) 42°25.22′ N. lat., 124°43.51′ W. long.;
            (147) 42°19.23′ N. lat., 124°37.91′ W. long.;
            (148) 42°16.29′ N. lat., 124°36.11′ W. long.;
            (149) 42°13.67′ N. lat., 124°35.81′ W. long.;
            (150) 42°05.66′ N. lat., 124°34.92′ W. long.;
            (151) 42°00.00′ N. lat., 124°35.27′ W. long.;
            (152) 41°47.04′ N. lat., 124°27.64′ W. long.;
            (153) 41°32.92′ N. lat., 124°28.79′ W. long.;
            (154) 41°24.17′ N. lat., 124°28.46′ W. long.;
            (155) 41°10.12′ N. lat., 124°20.50′ W. long.;
            (156) 40°51.41′ N. lat., 124°24.38′ W. long.;
            (157) 40°43.71′ N. lat., 124°29.89′ W. long.;
            (158) 40°40.14′ N. lat., 124°30.90′ W. long.;
            (159) 40°37.35′ N. lat., 124°29.05′ W. long.;
            
            (160) 40°34.76′ N. lat., 124°29.82′ W. long.;
            (161) 40°36.78′ N. lat., 124°37.06′ W. long.;
            (162) 40°32.44′ N. lat., 124°39.58′ W. long.;
            (163) 40°30.37′ N. lat., 124°37.30′ W. long.;
            (164) 40°28.48′ N. lat., 124°36.95′ W. long.;
            (165) 40°24.82′ N. lat., 124°35.12′ W. long.;
            (166) 40°23.30′ N. lat., 124°31.60′ W. long.;
            (167) 40°23.52′ N. lat., 124°28.78′ W. long.;
            (168) 40°22.43′ N. lat., 124°25.00′ W. long.;
            (169) 40°21.72′ N. lat., 124°24.94′ W. long.;
            (170) 40°21.87′ N. lat., 124°27.96′ W. long.;
            (171) 40°21.40′ N. lat., 124°28.74′ W. long.;
            (172) 40°19.68′ N. lat., 124°28.49′ W. long.;
            (173) 40°17.73′ N. lat., 124°25.43′ W. long.;
            (174) 40°18.37′ N. lat., 124°23.35′ W. long.;
            (175) 40°15.75′ N. lat., 124°26.05′ W. long.;
            (176) 40°16.75′ N. lat., 124°33.71′ W. long.;
            (177) 40°16.29′ N. lat., 124°34.36′ W. long.;
            (178) 40°10.13′ N lat., 124°21.92′ W long.;
            (179) 40°07.70′ N. lat., 124°18.44′ W. long.;
            (180) 40°08.84′ N. lat., 124°15.86′ W. long.;
            (181) 40°06.39′ N lat., 124°17.26′ W long.;
            (182) 40°03.15′ N. lat., 124°14.43′ W. long.;
            (183) 40°02.19′ N. lat., 124°12.85′ W. long.;
            (184) 40°02.89′ N. lat., 124°11.78′ W. long.;
            (185) 40°02.78′ N. lat., 124°10.70′ W. long.;
            (186) 40°04.57′ N. lat., 124°10.08′ W. long.;
            (187) 40°06.06′ N. lat., 124°08.30′ W. long.;
            (188) 40°04.05′ N. lat., 124°08.93′ W. long.;
            (189) 40°01.17′ N. lat., 124°08.80′ W. long.;
            (190) 40°01.00′ N lat., 124°09.96′ W long.;
            (191) 39°58.07′ N lat., 124°11.81′ W long.;
            (192) 39°56.39′ N lat., 124°08.69′ W long.;
            (193) 39°54.64′ N. lat., 124°07.30′ W. long.;
            (194) 39°53.86′ N. lat., 124°07.95′ W. long.;
            (195) 39°51.95′ N. lat., 124°07.63′ W. long.;
            (196) 39°48.78′ N. lat., 124°03.29′ W. long.;
            (197) 39°47.36′ N. lat., 124°03.31′ W. long.;
            (198) 39°40.08′ N. lat., 123°58.37′ W. long.;
            (199) 39°36.16′ N. lat., 123°56.90′ W. long.;
            (200) 39°30.75′ N. lat., 123°55.86′ W. long.;
            (201) 39°31.62′ N. lat., 123°57.33′ W. long.;
            (202) 39°30.91′ N. lat., 123°57.88′ W. long.;
            (203) 39°01.79′ N. lat., 123°56.59′ W. long.;
            (204) 38°59.42′ N. lat., 123°55.67′ W. long.;
            (205) 38°58.89′ N. lat., 123°56.28′ W. long.;
            (206) 38°57.50′ N. lat., 123°56.28′ W. long.;
            (207) 38°54.72′ N. lat., 123°55.68′ W. long.;
            (208) 38°48.95′ N. lat., 123°51.85′ W. long.;
            (209) 38°36.67′ N. lat., 123°40.20′ W. long.;
            (210) 38°33.82′ N. lat., 123°39.23′ W. long.;
            (211) 38°29.02′ N. lat., 123°33.52′ W. long.;
            (212) 38°18.88′ N. lat., 123°25.93′ W. long.;
            (213) 38°14.12′ N. lat., 123°23.26′ W. long.;
            (214) 38°11.07′ N. lat., 123°22.07′ W. long.;
            (215) 38°03.18′ N. lat., 123°20.77′ W. long.;
            (216) 38°00.00′ N. lat., 123°23.08′ W. long.;
            (217) 37°55.07′ N. lat., 123°26.81′ W. long.;
            (218) 37°50.66′ N. lat., 123°23.06′ W. long.;
            (219) 37°45.18′ N. lat., 123°11.88′ W. long.;
            (220) 37°35.67′ N. lat., 123°01.20′ W. long.;
            
            (221) 37°26.81′ N. lat., 122°55.57′ W. long.;
            (222) 37°26.78′ N. lat., 122°53.91′ W. long.;
            (223) 37°25.74′ N. lat., 122°54.13′ W. long.;
            (224) 37°25.33′ N. lat., 122°53.59′ W. long.;
            (225) 37°25.29′ N. lat., 122°52.57′ W. long.;
            (226) 37°24.50′ N. lat., 122°52.09′ W. long.;
            (227) 37°23.25′ N. lat., 122°53.12′ W. long.;
            (228) 37°15.58′ N. lat., 122°48.36′ W. long.;
            (229) 37°11.00′ N. lat., 122°44.50′ W. long.;
            (230) 37°07.00′ N. lat., 122°41.25′ W. long.;
            (231) 37°03.18′ N. lat., 122°38.15′ W. long.;
            (232) 37°00.48′ N. lat., 122°33.93′ W. long.;
            (233) 36°58.70′ N. lat., 122°27.22′ W. long.;
            (234) 37°00.85′ N. lat., 122°24.70′ W. long.;
            (235) 36°58.00′ N. lat., 122°24.14′ W. long.;
            (236) 36°58.74′ N. lat., 122°21.51′ W. long.;
            (237) 36°56.97′ N. lat., 122°21.32′ W. long.;
            (238) 36°51.52′ N. lat., 122°10.68′ W. long.;
            (239) 36°48.39′ N. lat., 122°07.60′ W. long.;
            (240) 36°47.43′ N. lat., 122°03.22′ W. long.;
            (241) 36°50.95′ N. lat., 121°58.03′ W. long.;
            (242) 36°49.92′ N. lat., 121°58.01′ W. long.;
            (243) 36°48.88′ N. lat., 121°58.90′ W. long.;
            (244) 36°47.70′ N. lat., 121°58.75′ W. long.;
            (245) 36°48.37′ N. lat., 121°51.14′ W. long.;
            (246) 36°45.74′ N. lat., 121°54.17′ W. long.;
            (247) 36°45.51′ N. lat., 121°57.72′ W. long.;
            (248) 36°38.84′ N. lat., 122°01.32′ W. long.;
            (249) 36°35.62′ N. lat., 122°00.98′ W. long.;
            (250) 36°32.46′ N. lat., 121°59.15′ W. long.;
            (251) 36°32.79′ N. lat., 121°57.67′ W. long.;
            (252) 36°31.98′ N. lat., 121°56.55′ W. long.;
            (253) 36°31.79′ N. lat., 121°58.40′ W. long.;
            (254) 36°30.73′ N. lat., 121°59.70′ W. long.;
            (255) 36°30.31′ N. lat., 122°00.22′ W. long.;
            (256) 36°29.35′ N. lat., 122°00.36′ W. long.;
            (257) 36°27.66′ N. lat., 121°59.80′ W. long.;
            (258) 36°26.22′ N. lat., 121°58.35′ W. long.;
            (259) 36°21.20′ N. lat., 122°00.72′ W. long.;
            (260) 36°20.47′ N. lat., 122°02.92′ W. long.;
            (261) 36°18.46′ N. lat., 122°04.51′ W. long.;
            (262) 36°15.92′ N. lat., 122°01.33′ W. long.;
            (263) 36°13.76′ N. lat., 121°57.27′ W. long.;
            (264) 36°14.43′ N. lat., 121°55.43′ W. long.;
            (265) 36°10.24′ N. lat., 121°43.08′ W. long.;
            (266) 36°07.66′ N. lat., 121°40.91′ W. long.;
            (267) 36°02.49′ N. lat., 121°36.51′ W. long.;
            (268) 36°01.08′ N. lat., 121°36.63′ W. long.;
            (269) 36°00.00′ N. lat., 121°35.41′ W. long.;
            (270) 35°57.84′ N. lat., 121°32.81′ W. long.;
            (271) 35°50.36′ N. lat., 121°29.32′ W. long.;
            (272) 35°39.03′ N. lat., 121°22.86′ W. long.;
            (273) 35°24.30′ N. lat., 121°02.56′ W. long.;
            (274) 35°16.53′ N. lat., 121°00.39′ W. long.;
            (275) 35°04.82′ N. lat., 120°53.96′ W. long.;
            (276) 34°52.51′ N. lat., 120°51.62′ W. long.;
            (277) 34°43.36′ N. lat., 120°52.12′ W. long.;
            (278) 34°37.64′ N. lat., 120°49.99′ W. long.;
            
            (279) 34°30.80′ N. lat., 120°45.02′ W. long.;
            (280) 34°27.00′ N. lat., 120°39.00′ W. long.;
            (281) 34°21.90′ N. lat., 120°25.25′ W. long.;
            (282) 34°24.86′ N. lat., 120°16.81′ W. long.;
            (283) 34°22.80′ N. lat., 119°57.06′ W. long.;
            (284) 34°18.59′ N. lat., 119°44.84′ W. long.;
            (285) 34°15.04′ N. lat., 119°40.34′ W. long.;
            (286) 34°14.40′ N. lat., 119°45.39′ W. long.;
            (287) 34°12.32′ N. lat., 119°42.41′ W. long.;
            (288) 34°09.71′ N. lat., 119°28.85′ W. long.;
            (289) 34°04.70′ N. lat., 119°15.38′ W. long.;
            (2902) 34°03.33′ N. lat., 119°12.93′ W. long.;
            (291) 34°02.72′ N. lat., 119°07.01′ W. long.;
            (292) 34°03.90′ N. lat., 119°04.64′ W. long.;
            (293) 34°01.80′ N. lat., 119°03.23′ W. long.;
            (294) 33°59.32′ N. lat., 119°03.50′ W. long.;
            (295) 33°59.00′ N. lat., 118°59.55′ W. long.;
            (296) 33°59.51′ N. lat., 118°57.25′ W. long.;
            (297) 33°58.82′ N. lat., 118°52.47′ W. long.;
            (298) 33°58.54′ N. lat., 118°41.86′ W. long.;
            (299) 33°55.07′ N. lat., 118°34.25′ W. long.;
            (300) 33°54.28′ N. lat., 118°38.68′ W. long.;
            (301) 33°51.00′ N. lat., 118°36.66′ W. long.;
            (302) 33°39.77′ N. lat., 118°18.41′ W. long.;
            (303) 33°35.50′ N. lat., 118°16.85′ W. long.;
            (304) 33°32.68′ N. lat., 118°09.82′ W. long.;
            (305) 33°34.09′ N. lat., 117°54.06′ W. long.;
            (306) 33°31.60′ N. lat., 117°49.28′ W. long.;
            (307) 33°16.07′ N. lat., 117°34.74′ W. long.;
            (308) 33°07.06′ N. lat., 117°22.71′ W. long.;
            (309) 32°59.28′ N. lat., 117°19.69′ W. long.;
            (310) 32°55.36′ N. lat., 117°19.54′ W. long.;
            (311) 32°53.35′ N. lat., 117°17.05′ W. long.;
            (312) 32°53.36′ N. lat., 117°19.97′ W. long.;
            (313) 32°46.39′ N. lat., 117°23.45′ W. long.;
            (314) 32°42.79′ N. lat., 117°21.16′ W. long.; and
            (315) 32°34.22′ N. lat., 117°21.20′ W. long.
            (b) The 100 fm (183 m) depth contour around San Clemente Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°04.73′ N. lat., 118°37.98′ W. long.;
            (2) 33°02.67′ N. lat., 118°34.06′ W. long.;
            (3) 32°55.80′ N. lat., 118°28.92′ W. long.;
            (4) 32°49.78′ N. lat., 118°20.88′ W. long.;
            (5) 32°48.01′ N. lat., 118°19.49′ W. long.;
            (6) 32°47.53′ N. lat., 118°21.76′ W. long.;
            (7) 32°44.03′ N. lat., 118°24.70′ W. long.;
            (8) 32°49.75′ N. lat., 118°32.10′ W. long.;
            (9) 32°53.36′ N. lat., 118°33.23′ W. long.;
            (10) 32°55.17′ N. lat., 118°34.64′ W. long.;
            (11) 32°55.13′ N. lat., 118°35.31′ W. long.;
            (12) 33°00.22′ N. lat., 118°38.68′ W. long.;
            (13) 33°03.13′ N. lat., 118°39.59′ W. long.; and
            (14) 33°04.73′ N. lat., 118°37.98′ W. long.
            (c) The 100 fm (183 m) depth contour around Santa Catalina Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°28.23′ N. lat., 118°39.38′ W. long.;
            (2) 33°29.60′ N. lat., 118°36.11′ W. long.;
            (3) 33°29.14′ N. lat., 118°30.81′ W. long.;
            (4) 33°26.97′ N. lat., 118°27.57′ W. long.;
            (5) 33°25.68′ N. lat., 118°23.00′ W. long.;
            (6) 33°22.67′ N. lat., 118°18.41′ W. long.;
            (7) 33°19.72′ N. lat., 118°16.25′ W. long.;
            (8) 33°17.14′ N. lat., 118°14.96′ W. long.;
            (9) 33°16.09′ N. lat., 118°15.46′ W. long.;
            (10) 33°18.10′ N. lat., 118°27.95′ W. long.;
            (11) 33°19.84′ N. lat., 118°32.16′ W. long.;
            (12) 33°20.83′ N. lat., 118°32.83′ W. long.;
            (13) 33°21.91′ N. lat., 118°31.98′ W. long.;
            (14) 33°23.05′ N. lat., 118°30.11′ W. long.;
            (15) 33°24.87′ N. lat., 118°32.45′ W. long.;
            (16) 33°25.30′ N. lat., 118°34.32′ W. long.; and
            (17) 33°28.23′ N. lat., 118°39.38′ W. long.
            
            (d) The 125-fm (229-m) depth contour used between the U.S. border with Canada and the U.S. border with Mexico is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°15.00′ N. lat., 125°41.13′ W. long.;
            (2) 48°13.05′ N. lat., 125°37.43′ W. long.;
            (3) 48°08.62′ N. lat., 125°41.68′ W. long.;
            (4) 48°07.42′ N. lat., 125°42.38′ W. long.;
            (5) 48°04.20′ N. lat., 125°36.57′ W. long.;
            (6) 48°02.79′ N. lat., 125°35.55′ W. long.;
            (7) 48°00.48′ N. lat., 125°37.84′ W. long.;
            (8) 47°54.90′ N. lat., 125°34.79′ W. long.;
            (9) 47°58.37′ N. lat., 125°26.58′ W. long.;
            (10) 47°59.84′ N. lat., 125°25.20′ W. long.;
            (11) 48°01.85′ N. lat., 125°24.12′ W. long.;
            (12) 48°02.13′ N. lat., 125°22.80′ W. long.;
            (13) 48°03.31′ N. lat., 125°22.46′ W. long.;
            (14) 48°06.83′ N. lat., 125°17.73′ W. long.;
            (15) 48°10.08′ N. lat., 125°15.56′ W. long.;
            (16) 48°11.24′ N. lat., 125°13.72′ W. long.;
            (17) 48°12.41′ N. lat., 125°14.48′ W. long.;
            (18) 48°13.01′ N. lat., 125°13.77′ W. long.;
            (19) 48°13.59′ N. lat., 125°12.83′ W. long.;
            (20) 48°12.22′ N. lat., 125°12.28′ W. long.;
            (21) 48°11.15′ N. lat., 125°12.26′ W. long.;
            (22) 48°10.18′ N. lat., 125°10.44′ W. long.;
            (23) 48°10.18′ N. lat., 125°06.32′ W. long.;
            (24) 48°15.39′ N. lat., 125°02.83′ W. long.;
            (25) 48°18.32′ N. lat., 125°01.00′ W. long.;
            (26) 48°21.67′ N. lat., 125°01.86′ W. long.;
            (27) 48°25.70′ N. lat., 125°00.10′ W. long.;
            (28) 48°26.43′ N. lat., 124°56.65′ W. long.;
            (29) 48°24.28′ N. lat., 124°56.48′ W. long.;
            (30) 48°23.27′ N. lat., 124°59.12′ W. long.;
            (31) 48°21.79′ N. lat., 124°59.30′ W. long.;
            (32) 48°20.71′ N. lat., 124°58.74′ W. long.;
            (33) 48°19.84′ N. lat., 124°57.09′ W. long.;
            (34) 48°22.06′ N. lat., 124°54.78′ W. long.;
            (35) 48°22.45′ N. lat., 124°53.35′ W. long.;
            (36) 48°22.74′ N. lat., 124°50.96′ W. long.;
            (37) 48°21.04′ N. lat., 124°52.60′ W. long.;
            (38) 48°18.07′ N. lat., 124°55.85′ W. long.;
            (39) 48°15.03′ N. lat., 124°58.16′ W. long.;
            (40) 48°11.31′ N. lat., 124°58.53′ W. long.;
            (41) 48°06.25′ N. lat., 125°00.06′ W. long.;
            (42) 48°04.70′ N. lat., 125°01.80′ W. long.;
            (43) 48°04.93′ N. lat., 125°03.92′ W. long.;
            (44) 48°06.44′ N. lat., 125°06.50′ W. long.;
            (45) 48°07.34′ N. lat., 125°09.35′ W. long.;
            (46) 48°07.62′ N. lat., 125°11.37′ W. long.;
            (47) 48°03.71′ N. lat., 125°17.63′ W. long.;
            (48) 48°01.35′ N. lat., 125°18.66′ W. long.;
            (49) 48°00.05′ N. lat., 125°19.66′ W. long.;
            (50) 47°59.51′ N. lat., 125°18.90′ W. long.;
            (51) 47°58.29′ N. lat., 125°16.64′ W. long.;
            (52) 47°54.67′ N. lat., 125°13.20′ W. long.;
            (53) 47°53.15′ N. lat., 125°12.53′ W. long.;
            (54) 47°48.46′ N. lat., 125°04.72′ W. long.;
            (55) 47°46.10′ N. lat., 125°04.00′ W. long.;
            (56) 47°44.60′ N. lat., 125°04.49′ W. long.;
            (57) 47°42.90′ N. lat., 125°04.72′ W. long.;
            (58) 47°40.71′ N. lat., 125°04.68′ W. long.;
            (59) 47°39.02′ N. lat., 125°05.63′ W. long.;
            (60) 47°34.86′ N. lat., 125°02.11′ W. long.;
            (61) 47°31.64′ N. lat., 124°58.11′ W. long.;
            (62) 47°29.69′ N. lat., 124°55.71′ W. long.;
            (63) 47°29.35′ N. lat., 124°53.23′ W. long.;
            (64) 47°28.56′ N. lat., 124°51.34′ W. long.;
            (65) 47°25.31′ N. lat., 124°48.20′ W. long.;
            (66) 47°23.92′ N. lat., 124°47.15′ W. long.;
            (67) 47°18.09′ N. lat., 124°45.74′ W. long.;
            (68) 47°18.65′ N. lat., 124°51.51′ W. long.;
            (69) 47°18.12′ N. lat., 124°52.58′ W. long.;
            (70) 47°17.64′ N. lat., 124°50.45′ W. long.;
            (71) 47°16.31′ N. lat., 124°50.92′ W. long.;
            (72) 47°15.60′ N. lat., 124°52.62′ W. long.;
            (73) 47°14.25′ N. lat., 124°52.49′ W. long.;
            (74) 47°11.32′ N. lat., 124°57.19′ W. long.;
            (75) 47°09.14′ N. lat., 124°57.46′ W. long.;
            (76) 47°08.83′ N. lat., 124°58.47′ W. long.;
            (77) 47°05.88′ N. lat., 124°58.26′ W. long.;
            (78) 47°03.60′ N. lat., 124°55.84′ W. long.;
            (79) 47°02.91′ N. lat., 124°56.15′ W. long.;
            (80) 47°01.08′ N. lat., 124°59.46′ W. long.;
            (81) 46°58.13′ N. lat., 124°58.83′ W. long.;
            (82) 46°57.44′ N. lat., 124°57.78′ W. long.;
            (83) 46°55.98′ N. lat., 124°54.60′ W. long.;
            (84) 46°54.90′ N. lat., 124°54.14′ W. long.;
            (85) 46°58.47′ N. lat., 124°49.65′ W. long.;
            (86) 46°54.44′ N. lat., 124°48.79′ W. long.;
            (87) 46°54.41′ N. lat., 124°52.87′ W. long.;
            (88) 46°49.36′ N. lat., 124°52.77′ W. long.;
            (89) 46°40.06′ N. lat., 124°45.34′ W. long.;
            (90) 46°39.64′ N. lat., 124°42.21′ W. long.;
            (91) 46°34.27′ N. lat., 124°34.63′ W. long.;
            (92) 46°33.58′ N. lat., 124°29.10′ W. long.;
            (93) 46°25.64′ N. lat., 124°32.57′ W. long.;
            (94) 46°21.33′ N. lat., 124°36.36′ W. long.;
            (95) 46°20.59′ N. lat., 124°36.15′ W. long.;
            (96) 46°19.38′ N. lat., 124°38.21′ W. long.;
            (97) 46°17.94′ N. lat., 124°38.10′ W. long.;
            (98) 46°16.00′ N. lat., 124°22.17′ W. long.;
            (99) 46°13.37′ N. lat., 124°30.70′ W. long.;
            (100) 46°12.20′ N. lat., 124°36.04′ W. long.;
            (101) 46°11.01′ N. lat., 124°38.68′ W. long.;
            (102) 46°09.73′ N. lat., 124°39.91′ W. long.;
            (103) 46°03.23′ N. lat., 124°42.03′ W. long.;
            (104) 46°01.16′ N. lat., 124°42.06′ W. long.;
            (105) 46°00.35′ N. lat., 124°42.26′ W. long.;
            (106) 45°52.81′ N. lat., 124°41.62′ W. long.;
            
            (107) 45°49.70′ N. lat., 124°41.14′ W. long.;
            (108) 45°46.00′ N. lat., 124°38.92′ W. long.;
            (109) 45°45.18′ N. lat., 124°38.39′ W. long.;
            (110) 45°43.24′ N. lat., 124°37.77′ W. long.;
            (111) 45°34.75′ N. lat., 124°28.58′ W. long.;
            (112) 45°19.90′ N. lat., 124°21.34′ W. long.;
            (113) 45°12.44′ N. lat., 124°19.34′ W. long.;
            (114) 45°07.48′ N. lat., 124°19.73′ W. long.;
            (115) 45°03.83′ N. lat., 124°21.20′ W. long.;
            (116) 44°59.96′ N. lat., 124°22.91′ W. long.;
            (117) 44°54.73′ N. lat., 124°26.84′ W. long.;
            (118) 44°51.16′ N. lat., 124°31.41′ W. long.;
            (119) 44°49.97′ N. lat., 124°32.37′ W. long.;
            (120) 44°47.06′ N. lat., 124°34.43′ W. long.;
            (121) 44°41.38′ N. lat., 124°36.52′ W. long.;
            (122) 44°31.80′ N. lat., 124°38.11′ W. long.;
            (123) 44°30.35′ N. lat., 124°43.03′ W. long.;
            (124) 44°27.95′ N. lat., 124°45.13′ W. long.;
            (125) 44°24.73′ N. lat., 124°47.42′ W. long.;
            (126) 44°19.67′ N. lat., 124°51.17′ W. long.;
            (127) 44°17.96′ N. lat., 124°52.52′ W. long.;
            (128) 44°13.70′ N. lat., 124°56.45′ W. long.;
            (129) 44°12.26′ N. lat., 124°57.53′ W. long.;
            (130) 44°08.30′ N. lat., 124°57.17′ W. long.;
            (131) 44°07.57′ N. lat., 124°57.19′ W. long.;
            (132) 44°04.78′ N. lat., 124°56.31′ W. long.;
            (133) 44°01.14′ N. lat., 124°56.07′ W. long.;
            (134) 43°59.43′ N. lat., 124°57.22′ W. long.;
            (135) 43°57.49′ N. lat., 124°57.31′ W. long.;
            (136) 43°55.73′ N. lat., 124°55.41′ W. long.;
            (137) 43°54.74′ N. lat., 124°53.15′ W. long.;
            (138) 43°54.58′ N. lat., 124°52.18′ W. long.;
            (139) 43°53.18′ N. lat., 124°47.41′ W. long.;
            (140) 43°53.60′ N. lat., 124°37.45′ W. long.;
            (141) 43°53.05′ N. lat., 124°36.00′ W. long.;
            (142) 43°47.93′ N. lat., 124°35.18′ W. long.;
            (143) 43°39.32′ N. lat., 124°35.14′ W. long.;
            (144) 43°32.38′ N. lat., 124°35.26′ W. long.;
            (145) 43°30.19′ N. lat., 124°35.89′ W. long.;
            (146) 43°27.80′ N. lat., 124°36.42′ W. long.;
            (147) 43°23.73′ N. lat., 124°39.66′ W. long.;
            (148) 43°20.83′ N. lat., 124°41.18′ W. long.;
            (149) 43°10.48′ N. lat., 124°43.54′ W. long.;
            (150) 43°04.77′ N. lat., 124°45.51′ W. long.;
            (151) 43°05.94′ N. lat., 124°49.77′ W. long.;
            (152) 43°03.38′ N. lat., 124°51.86′ W. long.;
            (153) 43°00.39′ N. lat., 124°51.77′ W. long.;
            (154) 42°56.80′ N. lat., 124°53.38′ W. long.;
            (155) 42°54.53′ N. lat., 124°52.72′ W. long.;
            (156) 42°52.89′ N. lat., 124°47.45′ W. long.;
            (157) 42°50.00′ N. lat., 124°47.03′ W. long.;
            (158) 42°48.10′ N. lat., 124°46.75′ W. long.;
            (159) 42°46.34′ N. lat., 124°43.54′ W. long.;
            (160) 42°41.66′ N. lat., 124°42.70′ W. long.;
            (161) 42°39.97′ N. lat., 124°42.45′ W. long.;
            (162) 42°32.53′ N. lat., 124°42.77′ W. long.;
            (163) 42°30.37′ N. lat., 124°42.97′ W. long.;
            (164) 42°28.07′ N. lat., 124°47.65′ W. long.;
            
            (165) 42°21.58′ N. lat., 124°41.41′ W. long.;
            (166) 42°15.17′ N. lat., 124°36.25′ W. long.;
            (167) 42°13.67′ N. lat., 124°36.20′ W. long.;
            (168) 42°8.29′ N. lat., 124°36.08′ W. long.;
            (169) 42°00.00′ N. lat., 124°35.46′ W. long.;
            (170) 41°47.67′ N. lat., 124°28.67′ W. long.;
            (171) 41°32.91′ N. lat., 124°29.01′ W. long.;
            (172) 41°22.57′ N. lat., 124°28.66′ W. long.;
            (173) 41°13.38′ N. lat., 124°22.88′ W. long.;
            (174) 41°06.42′ N. lat., 124°22.02′ W. long.;
            (175) 40°50.19′ N. lat., 124°25.58′ W. long.;
            (176) 40°44.08′ N. lat., 124°30.43′ W. long.;
            (177) 40°40.54′ N. lat., 124°31.75′ W. long.;
            (178) 40°37.36′ N. lat., 124°29.17′ W. long.;
            (179) 40°35.30′ N. lat., 124°30.03′ W. long.;
            (180) 40°37.02′ N. lat., 124°37.10′ W. long.;
            (181) 40°35.82′ N. lat., 124°39.58′ W. long.;
            (182) 40°31.70′ N. lat., 124°39.97′ W. long.;
            (183) 40°30.35′ N. lat., 124°37.52′ W. long.;
            (184) 40°28.39′ N. lat., 124°37.16′ W. long.;
            (185) 40°24.77′ N. lat., 124°35.39′ W. long.;
            (186) 40°23.22′ N. lat., 124°31.87′ W. long.;
            (187) 40°23.40′ N. lat., 124°28.65′ W. long.;
            (188) 40°22.30′ N. lat., 124°25.27′ W. long.;
            (189) 40°21.91′ N. lat., 124°25.18′ W. long.;
            (190) 40°21.91′ N. lat., 124°27.97′ W. long.;
            (191) 40°21.37′ N. lat., 124°29.03′ W. long.;
            (192) 40°19.74′ N. lat., 124°28.71′ W. long.;
            (193) 40°18.52′ N. lat., 124°27.26′ W. long.;
            (194) 40°17.57′ N. lat., 124°25.49′ W. long.;
            (195) 40°18.20′ N. lat., 124°23.63′ W. long.;
            (196) 40°15.89′ N. lat., 124°26.00′ W. long.;
            (197) 40°17.00′ N. lat., 124°35.01′ W. long.;
            (198) 40°15.97′ N. lat., 124°35.91′ W. long.;
            (199) 40°10.00′ N. lat., 124°22.00′ W. long.;
            (200) 40°07.35′ N. lat., 124°18.64′ W. long.;
            (201) 40°08.46′ N. lat., 124°16.24′ W. long.;
            (202) 40°06.26′ N. lat., 124°17.54′ W. long.;
            (203) 40°03.26′ N. lat., 124°15.30′ W. long.;
            (204) 40°02.00′ N. lat., 124°12.97′ W. long.;
            (205) 40°02.67′ N lat., 124°11.83′ W long.;
            (206) 40°02.70′ N lat., 124°10.57′ W long.;
            (207) 40°04.08′ N lat., 124°10.09′ W long.;
            (208) 40°04.08′ N lat., 124°09.10′ W long.;
            (209) 40°01.23′ N lat., 124°08.91′ W long.;
            (210) 40°01.18′ N lat., 124°09.92′ W long.;
            (211) 39°58.05′ N. lat., 124°11.87′ W long.;
            (212) 39°56.39′ N lat., 124°08.70′ W long.;
            (213) 39°54.64′ N lat., 124°07.31′ W long.;
            (214) 39°53.87′ N lat., 124°07.95′ W long.;
            (215) 39°52.42′ N lat., 124°08.18′ W long.;
            (216) 39°49.64′ N lat., 124°06.05′ W long.;
            (217) 39°49.30′ N lat., 124°04.60′ W long.;
            (218) 39°48.49′ N lat., 124°03.86′ W long.;
            (219) 39°47.73′ N lat., 124°04.59′ W long.;
            (220) 39°42.50′ N lat., 124°00.60′ W long.;
            (221) 39°34.23′ N lat., 123°56.82′ W long.;
            (222) 39°33.00′ N lat., 123°56.44′ W long.;
            (223) 39°30.96′ N lat., 123°56.00′ W long.;
            (224) 39°31.34′ N lat., 123°56.71′ W long.;
            (225) 39°32.03′ N lat., 123°57.44′ W long.;
            (226) 39°31.43′ N lat., 123°58.16′ W long.;
            (227) 39°05.56′ N lat., 123°57.24′ W long.;
            (228) 39°01.75′ N lat., 123°56.83′ W long.;
            (229) 38°59.52′ N lat., 123°55.95′ W long.;
            (230) 38°58.98′ N lat., 123°56.57′ W long.;
            (231) 38°57.50′ N lat., 123°56.57′ W long.;
            (232) 38°53.91′ N lat., 123°56.00′ W long.;
            (233) 38°42.57′ N lat., 123°46.60′ W long.;
            (234) 38°28.72′ N lat., 123°35.61′ W long.;
            (235) 38°28.01′ N lat., 123°36.47′ W long.;
            (236) 38°20.94′ N lat., 123°31.26′ W long.;
            (237) 38°15.94′ N lat., 123°25.33′ W long.;
            (238) 38°10.95′ N lat., 123°23.19′ W long.;
            (239) 38°05.52′ N lat., 123°22.90′ W long.;
            (240) 38°08.46′ N lat., 123°26.23′ W long.;
            (241) 38°06.95′ N lat., 123°28.03′ W long.;
            (242) 38°06.25′ N lat., 123°29.70′ W long.;
            
            (243) 38°04.57′ N lat., 123°31.37′ W long.;
            (244) 38°02.32′ N lat., 123°31.09′ W long.;
            (245) 37°59.97′ N lat., 123°28.43′ W long.;
            (246) 37°58.10′ N lat., 123°26.69′ W long.;
            (247) 37°55.46′ N lat., 123°27.05′ W long.;
            (248) 37°51.51′ N lat., 123°24.86′ W long.;
            (249) 37°45.01′ N lat., 123°12.09′ W long.;
            (250) 37°35.67′ N lat., 123°01.56′ W long.;
            (251) 37°26.62′ N lat., 122°56.21′ W long.;
            (252) 37°14.41′ N lat., 122°49.07′ W long.;
            (253) 37°11.00′ N lat., 122°45.87′ W long.;
            (254) 37°07.00′ N lat., 122°41.97′ W long.;
            (255) 37°03.19′ N lat., 122°38.31′ W long.;
            (256) 37°00.99′ N lat., 122°35.51′ W long.;
            (257) 36°58.31′ N lat., 122°27.56′ W long.;
            (258) 37°00.54′ N lat., 122°24.74′ W long.;
            (259) 36°57.81′ N lat., 122°24.65′ W long.;
            (260) 36°58.54′ N lat., 122°21.67′ W long.;
            (261) 36°56.52′ N lat., 122°21.70′ W long.;
            (262) 36°55.37′ N lat., 122°18.45′ W long.;
            (263) 36°52.16′ N lat., 122°12.17′ W long.;
            (264) 36°51.53′ N lat., 122°10.67′ W long.;
            (265) 36°48.05′ N lat., 122°07.59′ W long.;
            (266) 36°47.35′ N lat., 122°03.27′ W long.;
            (267) 36°50.71′ N lat., 121°58.17′ W long.;
            (268) 36°48.89′ N lat., 121°58.90′ W long.;
            (269) 36°47.70′ N lat., 121°58.76′ W long.;
            (270) 36°48.37′ N lat., 121°51.15′ W long.;
            (271) 36°45.74′ N lat., 121°54.18′ W long.;
            (272) 36°45.50′ N lat., 121°57.73′ W long.;
            (273) 36°44.02′ N lat., 121°58.55′ W long.;
            (274) 36°38.84′ N lat., 122°01.32′ W long.;
            (275) 36°35.63′ N lat., 122°00.98′ W long.;
            (276) 36°32.47′ N lat., 121°59.17′ W long.;
            (277) 36°32.52′ N lat., 121°57.62′ W long.;
            (278) 36°30.16′ N lat., 122°00.55′ W long.;
            (279) 36°24.56′ N lat., 121°59.19′ W long.;
            (280) 36°22.19′ N lat., 122°00.30′ W long.;
            (281) 36°20.62′ N lat., 122°02.93′ W long.;
            (282) 36°18.89′ N lat., 122°05.18′ W long.;
            (283) 36°14.45′ N lat., 121°59.44′ W long.;
            (284) 36°13.73′ N lat., 121°57.38′ W long.;
            (285) 36°14.41′ N lat., 121°55.45′ W long.;
            (286) 36°10.25′ N lat., 121°43.08′ W long.;
            (287) 36°07.67′ N lat., 121°40.92′ W long.;
            (288) 36°02.51′ N lat., 121°36.76′ W long.;
            (289) 36°01.04′ N lat., 121°36.68′ W long.;
            (290) 36°00.00′ N lat., 121°35.15′ W long.;
            (291) 35°57.84′ N lat., 121°33.10′ W long.;
            (292) 35°45.57′ N lat., 121°27.26′ W long.;
            (293) 35°39.02′ N lat., 121°22.86′ W long.;
            (294) 35°25.92′ N lat., 121°05.52′ W long.;
            (295) 35°16.26′ N lat., 121°01.50′ W long.;
            (296) 35°07.60′ N lat., 120°56.49′ W long.;
            (297) 34°57.77′ N lat., 120°53.87′ W long.;
            (298) 34°42.30′ N lat., 120°53.42′ W long.;
            (299) 34°37.69′ N lat., 120°50.04′ W long.;
            (300) 34°30.13′ N lat., 120°44.45′ W long.;
            (301) 34°27.00′ N lat., 120°39.24′ W long.;
            (302) 34°24.71′ N lat., 120°35.37′ W long.;
            (303) 34°21.63′ N lat., 120°24.86′ W long.;
            (304) 34°24.39′ N lat., 120°16.65′ W long.;
            (305) 34°22.48′ N lat., 119°56.42′ W long.;
            (306) 34°18.54′ N lat., 119°46.26′ W long.;
            (307) 34°16.37′ N lat., 119°45.12′ W long.;
            (308) 34°15.91′ N lat., 119°47.29′ W long.;
            (309) 34°13.80′ N lat., 119°45.40′ W long.;
            (310) 34°11.69′ N lat., 119°41.80′ W long.;
            (311) 34°09.98′ N lat., 119°31.87′ W long.;
            (312) 34°08.12′ N lat., 119°27.71′ W long.;
            (313) 34°06.35′ N lat., 119°32.65′ W long.;
            (314) 34°06.80′ N lat., 119°40.08′ W long.;
            (315) 34°07.48′ N lat., 119°47.54′ W long.;
            (316) 34°08.21′ N lat., 119°54.90′ W long.;
            (317) 34°06.85′ N lat., 120°05.60′ W long.;
            (318) 34°07.03′ N lat., 120°10.47′ W long.;
            (319) 34°08.77′ N lat., 120°18.46′ W long.;
            (320) 34°11.89′ N lat., 120°28.09′ W long.;
            (321) 34°12.53′ N lat., 120°29.82′ W long.;
            (322) 34°09.02′ N lat., 120°37.47′ W long.;
            (323) 34°01.01′ N lat., 120°31.17′ W long.;
            (324) 33°58.07′ N lat., 120°28.33′ W long.;
            (325) 33°53.37′ N lat., 120°14.43′ W long.;
            (326) 33°50.53′ N lat., 120°07.20′ W long.;
            (327) 33°45.88′ N lat., 120°04.26′ W long.;
            (328) 33°38.19′ N lat., 119°57.85′ W long.;
            (329) 33°38.19′ N lat., 119°50.42′ W long.;
            (330) 33°42.36′ N lat., 119°49.60′ W long.;
            (331) 33°53.95′ N lat., 119°53.81′ W long.;
            (332) 33°55.99′ N lat., 119°41.40′ W long.;
            (333) 33°58.48′ N lat., 119°27.90′ W long.;
            (334) 33°59.24′ N lat., 119°23.61′ W long.;
            (335) 33°59.35′ N lat., 119°21.71′ W long.;
            (336) 33°59.94′ N lat., 119°19.57′ W long.;
            (337) 34°04.48′ N lat., 119°15.32′ W long.;
            (338) 34°02.80′ N lat., 119°12.95′ W long.;
            (339) 34°02.39′ N lat., 119°07.17′ W long.;
            (340) 34°03.75′ N lat., 119°04.72′ W long.;
            (341) 34°01.82′ N lat., 119°03.24′ W long.;
            (342) 33°59.33′ N lat., 119°03.49′ W long.;
            (343) 33°59.01′ N lat., 118°59.56′ W long.;
            (344) 33°59.51′ N lat., 118°57.25′ W long.;
            (345) 33°58.83′ N lat., 118°52.50′ W long.;
            (346) 33°58.55′ N lat., 118°41.86′ W long.;
            (347) 33°55.10′ N lat., 118°34.25′ W long.;
            (348) 33°54.30′ N lat., 118°38.71′ W long.;
            (349) 33°50.88′ N lat., 118°37.02′ W long.;
            (350) 33°39.78′ N lat., 118°18.40′ W long.;
            (351) 33°35.50′ N lat., 118°16.85′ W long.;
            (352) 33°32.46′ N lat., 118°10.90′ W long.;
            (353) 33°34.11′ N lat., 117°54.07′ W long.;
            (354) 33°31.61′ N lat., 117°49.30′ W long.;
            (355) 33°16.36′ N lat., 117°35.48′ W long.;
            (356) 33°06.81′ N lat., 117°22.93′ W long.;
            (357) 32°59.28′ N lat., 117°19.69′ W long.;
            (358) 32°55.37′ N lat., 117°19.55′ W long.;
            (359) 32°53.35′ N lat., 117°17.05′ W long.;
            (360) 32°53.36′ N lat., 117°19.12′ W long.;
            
            (361) 32°46.42′ N lat., 117°23.45′ W long.;
            (362) 32°42.71′ N lat., 117°21.45′ W long.; and
            (363) 32°34.54′ N lat., 117°23.04′ W long.
            (e) The 125 fm (229 m) depth contour around San Clemente Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°04.73′ N. lat., 118°37.99′ W. long.;
            (2) 33°02.67′ N. lat., 118°34.07′ W. long.;
            (3) 32°55.97′ N. lat., 118°28.95′ W. long.;
            (4) 32°49.79′ N. lat., 118°20.89′ W. long.;
            (5) 32°48.02′ N. lat., 118°19.49′ W. long.;
            (6) 32°47.37′ N. lat., 118°21.72′ W. long.;
            (7) 32°43.58′ N. lat., 118°24.54′ W. long.;
            (8) 32°49.74′ N. lat., 118°32.11′ W. long.;
            (9) 32°53.36′ N. lat., 118°33.44′ W. long.;
            (10) 32°55.03′ N. lat., 118°34.64′ W. long.;
            (11) 32°54.89′ N. lat., 118°35.37′ W. long.;
            (12) 33°00.20′ N. lat., 118°38.72′ W. long.;
            (13) 33°03.15′ N. lat., 118°39.80′ W. long.; and
            (14) 33°04.73′ N. lat., 118°37.99′ W. long.
            (f) The 125 fm (229 m) depth contour around Santa Catalina Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°28.42′ N. lat., 118°39.85′ W. long.;
            (2) 33°29.99′ N. lat., 118°36.14′ W. long.;
            (3) 33°29.47′ N. lat., 118°33.66′ W. long.;
            (4) 33°29.31′ N. lat., 118°30.53′ W. long.;
            (5) 33°27.24′ N. lat., 118°27.71′ W. long.;
            (6) 33°25.77′ N. lat., 118°22.57′ W. long.;
            (7) 33°23.76′ N. lat., 118°19.27′ W. long.;
            (8) 33°17.61′ N. lat., 118°13.61′ W. long.;
            (9) 33°16.16′ N. lat., 118°13.98′ W. long.;
            (10) 33°15.86′ N. lat., 118°15.27′ W. long.;
            (11) 33°18.11′ N. lat., 118°27.96′ W. long.;
            (12) 33°19.83′ N. lat., 118°32.16′ W. long.;
            (13) 33°20.81′ N. lat., 118°32.94′ W. long.;
            (14) 33°21.99′ N. lat., 118°32.04′ W. long.;
            (15) 33°23.09′ N. lat., 118°30.37′ W. long.;
            (16) 33°24.78′ N. lat., 118°32.46′ W. long.;
            (17) 33°25.43′ N. lat., 118°34.93′ W. long.; and
            (18) 33°28.42′ N. lat., 118°39.85′ W. long.
            (g) The 125 fm (229 m) depth contour around Lasuen Knoll off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°24.57′ N. lat., 118°00.15′ W. long.;
            (2) 33°23.42′ N. lat., 117°59.43′ W. long.;
            (3) 33°23.69′ N. lat., 117°58.72′ W. long.;
            (4) 33°24.72′ N. lat., 117°59.51′ W. long.; and
            (5) 33°24.57′ N. lat., 118°00.15′ W. long.
            (h) The 150-fm (274-m) depth contour used between the U.S. border with Canada and the U.S. border with Mexico is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°14.96′ N. lat., 125°41.24′ W. long.;
            (2) 48°12.89′ N. lat., 125°37.83′ W. long.;
            (3) 48°11.49′ N. lat., 125°39.27′ W. long.;
            (4) 48°10.00′ N. lat., 125°40.65′ W. long.;
            (5) 48°08.72′ N. lat., 125°41.84′ W. long.;
            (6) 48°07.00′ N. lat., 125°45.00′ W. long.;
            (7) 48°06.13′ N. lat., 125°41.57′ W. long.;
            (8) 48°05.00′ N. lat., 125°39.00′ W. long.;
            (9) 48°04.15′ N. lat., 125°36.71′ W. long.;
            (10) 48°03.00′ N. lat., 125°36.00′ W. long.;
            (11) 48°01.65′ N. lat., 125°36.96′ W. long.;
            (12) 48°01.00′ N. lat., 125°38.50′ W. long.;
            (13) 47°57.50′ N. lat., 125°36.50′ W. long.;
            (14) 47°56.53′ N. lat., 125°30.33′ W. long.;
            (15) 47°57.28′ N. lat., 125°27.89′ W. long.;
            (16) 47°59.00′ N. lat., 125°25.50′ W. long.;
            (17) 48°01.77′ N. lat., 125°24.05′ W. long.;
            (18) 48°02.08′ N. lat., 125°22.98′ W. long.;
            (19) 48°03.00′ N. lat., 125°22.50′ W. long.;
            (20) 48°03.46′ N. lat., 125°22.10′ W. long.;
            (21) 48°04.29′ N. lat., 125°20.37′ W. long.;
            (22) 48°02.00′ N. lat., 125°18.50′ W. long.;
            (23) 48°00.01′ N. lat., 125°19.90′ W. long.;
            (24) 47°58.75′ N. lat., 125°17.54′ W. long.;
            (25) 47°53.50′ N. lat., 125°13.50′ W. long.;
            (26) 47°48.88′ N. lat., 125°05.91′ W. long.;
            (27) 47°48.50′ N. lat., 125°05.00′ W. long.;
            (28) 47°45.98′ N. lat., 125°04.26′ W. long.;
            (29) 47°45.00′ N. lat., 125°05.50′ W. long.;
            (30) 47°42.11′ N. lat., 125°04.74′ W. long.;
            (31) 47°39.00′ N. lat., 125°06.00′ W. long.;
            (32) 47°35.53′ N. lat., 125°04.55′ W. long.;
            (33) 47°30.90′ N. lat., 124°57.31′ W. long.;
            (34) 47°29.54′ N. lat., 124°56.50′ W. long.;
            (35) 47°29.50′ N. lat., 124°54.50′ W. long.;
            (36) 47°28.57′ N. lat., 124°51.50′ W. long.;
            (37) 47°25.00′ N. lat., 124°48.00′ W. long.;
            (38) 47°23.95′ N. lat., 124°47.24′ W. long.;
            (39) 47°23.00′ N. lat., 124°47.00′ W. long.;
            (40) 47°21.00′ N. lat., 124°46.50′ W. long.;
            (41) 47°18.20′ N. lat., 124°45.84′ W. long.;
            (42) 47°18.50′ N. lat., 124°49.00′ W. long.;
            (43) 47°19.17′ N. lat., 124°50.86′ W. long.;
            (44) 47°18.07′ N. lat., 124°53.29′ W. long.;
            (45) 47°17.78′ N. lat., 124°51.39′ W. long.;
            (46) 47°16.81′ N. lat., 124°50.85′ W. long.;
            (47) 47°15.96′ N. lat., 124°53.15′ W. long.;
            (48) 47°14.31′ N. lat., 124°52.62′ W. long.;
            (49) 47°11.87′ N. lat., 124°56.90′ W. long.;
            (50) 47°12.39′ N. lat., 124°58.09′ W. long.;
            (51) 47°09.50′ N. lat., 124°57.50′ W. long.;
            (52) 47°09.00′ N. lat., 124°59.00′ W. long.;
            (53) 47°06.06′ N. lat., 124°58.80′ W. long.;
            
            (54) 47°03.62′ N. lat., 124°55.96′ W. long.;
            (55) 47°02.89′ N. lat., 124°56.89′ W. long.;
            (56) 47°01.04′ N. lat., 124°59.54′ W. long.;
            (57) 46°58.47′ N. lat., 124°59.08′ W. long.;
            (58) 46°58.36′ N. lat., 124°59.82′ W. long.;
            (59) 46°56.80′ N. lat., 125°00.00′ W. long.;
            (60) 46°56.62′ N. lat., 125°00.00′ W. long.;
            (61) 46°57.09′ N. lat., 124°58.86′ W. long.;
            (62) 46°55.95′ N. lat., 124°54.88′ W. long.;
            (63) 46°54.79′ N. lat., 124°54.14′ W. long.;
            (64) 46°58.00′ N. lat., 124°50.00′ W. long.;
            (65) 46°54.50′ N. lat., 124°49.00′ W. long.;
            (66) 46°54.53′ N. lat., 124°52.94′ W. long.;
            (67) 46°49.52′ N. lat., 124°53.41′ W. long.;
            (68) 46°42.24′ N. lat., 124°47.86′ W. long.;
            (69) 46°39.50′ N. lat., 124°42.50′ W. long.;
            (70) 46°38.17′ N. lat., 124°41.50′ W. long.;
            (71) 46°37.50′ N. lat., 124°41.00′ W. long.;
            (72) 46°36.50′ N. lat., 124°38.00′ W. long.;
            (73) 46°33.85′ N. lat., 124°36.99′ W. long.;
            (74) 46°33.50′ N. lat., 124°29.50′ W. long.;
            (75) 46°32.00′ N. lat., 124°31.00′ W. long.;
            (76) 46°30.53′ N. lat., 124°30.55′ W. long.;
            (77) 46°25.50′ N. lat., 124°33.00′ W. long.;
            (78) 46°23.00′ N. lat., 124°35.00′ W. long.;
            (79) 46°21.05′ N. lat., 124°37.00′ W. long.;
            (80) 46°20.64′ N. lat., 124°36.21′ W. long.;
            (81) 46°20.36′ N. lat., 124°37.85′ W. long.;
            (82) 46°19.48′ N. lat., 124°38.35′ W. long.;
            (83) 46°17.87′ N. lat., 124°38.54′ W. long.;
            (84) 46°16.15′ N. lat., 124°25.20′ W. long.;
            (85) 46°16.00′ N. lat., 124°23.00′ W. long.;
            (86) 46°14.87′ N. lat., 124°26.15′ W. long.;
            (87) 46°13.37′ N. lat., 124°31.36′ W. long.;
            (88) 46°12.08′ N. lat., 124°38.39′ W. long.;
            (89) 46°09.46′ N. lat., 124°40.64′ W. long.;
            (90) 46°07.29′ N. lat., 124°40.89′ W. long.;
            (91) 46°02.76′ N. lat., 124°44.01′ W. long.;
            (92) 46°01.22′ N. lat., 124°43.47′ W. long.;
            (93) 45°51.82′ N. lat., 124°42.89′ W. long.;
            (94) 45°46.00′ N. lat., 124°40.88′ W. long.;
            (95) 45°45.95′ N. lat., 124°40.72′ W. long.;
            (96) 45°44.11′ N. lat., 124°43.09′ W. long.;
            (97) 45°34.50′ N. lat., 124°30.28′ W. long.;
            (98) 45°21.10′ N. lat., 124°23.11′ W. long.;
            (99) 45°20.25′ N. lat., 124°22.92′ W. long.;
            (100) 45°09.69′ N. lat., 124°20.45′ W. long.;
            (101) 45°03.83′ N. lat., 124°23.30′ W. long.;
            (102) 44°56.41′ N. lat., 124°27.65′ W. long.;
            (103) 44°44.47′ N. lat., 124°37.85′ W. long.;
            (104) 44°37.17′ N. lat., 124°38.60′ W. long.;
            (105) 44°35.55′ N. lat., 124°39.27′ W. long.;
            (106) 44°31.81′ N. lat., 124°39.60′ W. long.;
            (107) 44°31.48′ N. lat., 124°43.30′ W. long.;
            (108) 44°12.67′ N. lat., 124°57.87′ W. long.;
            (109) 44°08.30′ N. lat., 124°57.84′ W. long.;
            (110) 44°07.38′ N. lat., 124°57.87′ W. long.;
            (111) 43°57.42′ N. lat., 124°57.20′ W. long.;
            (112) 43°52.52′ N. lat., 124°49.00′ W. long.;
            (113) 43°51.55′ N. lat., 124°37.49′ W. long.;
            (114) 43°47.83′ N. lat., 124°36.43′ W. long.;
            (115) 43°31.79′ N. lat., 124°36.80′ W. long.;
            (116) 43°29.34′ N. lat., 124°36.77′ W. long.;
            (117) 43°26.37′ N. lat., 124°39.53′ W. long.;
            (118) 43°20.83′ N. lat., 124°42.39′ W. long.;
            (119) 43°16.15′ N. lat., 124°44.36′ W. long.;
            (120) 43°09.33′ N. lat., 124°45.35′ W. long.;
            (121) 43°08.77′ N. lat., 124°49.82′ W. long.;
            (122) 43°08.83′ N. lat., 124°50.93′ W. long.;
            (123) 43°05.89′ N. lat., 124°51.60′ W. long.;
            (124) 43°04.60′ N. lat., 124°53.02′ W. long.;
            (125) 43°02.64′ N. lat., 124°52.01′ W. long.;
            (126) 43°00.39′ N. lat., 124°51.77′ W. long.;
            (127) 42°58.00′ N. lat., 124°52.99′ W. long.;
            (128) 42°57.56′ N. lat., 124°54.10′ W. long.;
            (129) 42°53.82′ N. lat., 124°55.76′ W. long.;
            (130) 42°52.31′ N. lat., 124°50.76′ W. long.;
            (131) 42°50.00′ N. lat., 124°48.97′ W. long.;
            (132) 42°47.78′ N. lat., 124°47.27′ W. long.;
            (133) 42°46.31′ N. lat., 124°43.60′ W. long.;
            (134) 42°41.63′ N. lat., 124°44.07′ W. long.;
            (135) 42°40.50′ N. lat., 124°43.52′ W. long.;
            
            (136) 42°38.83′ N. lat., 124°42.77′ W. long.;
            (137) 42°35.36′ N. lat., 124°43.22′ W. long.;
            (138) 42°32.78′ N. lat., 124°44.68′ W. long.;
            (139) 42°32.02′ N. lat., 124°43.00′ W. long.;
            (140) 42°30.54′ N. lat., 124°43.50′ W. long.;
            (141) 42°28.16′ N. lat., 124°48.38′ W. long.;
            (142) 42°18.26′ N. lat., 124°39.01′ W. long.;
            (143) 42°13.66′ N. lat., 124°36.82′ W. long.;
            (144) 42°00.00′ N. lat., 124°35.99′ W. long.;
            (145) 41°47.80′ N. lat., 124°29.41′ W. long.;
            (146) 41°23.51′ N. lat., 124°29.50′ W. long.;
            (147) 41°13.29′ N. lat., 124°23.31′ W. long.;
            (148) 41°06.23′ N. lat., 124°22.62′ W. long.;
            (149) 40°55.60′ N. lat., 124°26.04′ W. long.;
            (150) 40°49.62′ N. lat., 124°26.57′ W. long.;
            (151) 40°45.72′ N. lat., 124°30.00′ W. long.;
            (152) 40°40.56′ N. lat., 124°32.11′ W. long.;
            (153) 40°37.33′ N. lat., 124°29.27′ W. long.;
            (154) 40°35.60′ N. lat., 124°30.49′ W. long.;
            (155) 40°37.38′ N. lat., 124°37.14′ W. long.;
            (156) 40°36.03′ N. lat., 124°39.97′ W. long.;
            (157) 40°31.58′ N. lat., 124°40.74′ W. long.;
            (158) 40°30.30′ N. lat., 124°37.63′ W. long.;
            (159) 40°28.22′ N. lat., 124°37.23′ W. long.;
            (160) 40°24.86′ N. lat., 124°35.71′ W. long.;
            (161) 40°23.01′ N. lat., 124°31.94′ W. long.;
            (162) 40°23.39′ N. lat., 124°28.64′ W. long.;
            (163) 40°22.29′ N. lat., 124°25.25′ W. long.;
            (164) 40°21.90′ N. lat., 124°25.18′ W. long.;
            (165) 40°22.02′ N. lat., 124°28.00′ W. long.;
            (166) 40°21.34′ N. lat., 124°29.53′ W. long.;
            (167) 40°19.74′ N. lat., 124°28.95′ W. long.;
            (168) 40°18.13′ N. lat., 124°27.08′ W. long.;
            (169) 40°17.45′ N. lat., 124°25.53′ W. long.;
            (170) 40°17.97′ N. lat., 124°24.12′ W. long.;
            (171) 40°15.96′ N. lat., 124°26.05′ W. long.;
            (172) 40°17.00′ N. lat., 124°35.01′ W. long.;
            (173) 40°15.97′ N. lat., 124°35.90′ W. long.;
            (174) 40°10.00′ N. lat., 124°22.96′ W. long.;
            (175) 40°07.00′ N. lat., 124°19.00′ W. long.;
            (176) 40°08.10′ N. lat., 124°16.70′ W. long.;
            (177) 40°05.90′ N. lat., 124°17.77′ W. long.;
            (178) 40°02.99′ N. lat., 124°15.55′ W. long.;
            (179) 40°02.00′ N. lat., 124°12.97′ W. long.;
            (180) 40°02.60′ N. lat., 124°10.61′ W. long.;
            (181) 40°03.63′ N. lat., 124°09.12′ W. long.;
            (182) 40°02.18′ N. lat., 124°09.07′ W. long.;
            (183) 39°58.25′ N. lat., 124°12.56′ W. long.;
            (184) 39°57.03′ N. lat., 124°11.34′ W. long.;
            (185) 39°56.30′ N. lat., 124°08.96′ W. long.;
            (186) 39°54.82′ N. lat., 124°07.66′ W. long.;
            (187) 39°52.57′ N. lat., 124°08.55′ W. long.;
            (188) 39°49.10′ N. lat., 124°06.00′ W. long.;
            (189) 39°48.94′ N. lat., 124°04.74′ W. long.;
            (190) 39°48.60′ N. lat., 124°04.50′ W. long.;
            (191) 39°47.95′ N. lat., 124°05.22′ W. long.;
            (192) 39°45.34′ N. lat., 124°03.30′ W. long.;
            (193) 39°39.82′ N. lat., 123°59.98′ W. long.;
            
            (194) 39°34.59′ N. lat., 123°58.08′ W. long.;
            (195) 39°34.22′ N. lat., 123°56.82′ W. long.;
            (196) 39°32.98′ N. lat., 123°56.43′ W. long.;
            (197) 39°31.64′ N. lat., 123°56.16′ W. long.;
            (198) 39°31.40′ N. lat., 123°56.70′ W. long.;
            (199) 39°32.35′ N. lat., 123°57.42′ W. long.;
            (200) 39°31.47′ N. lat., 123°58.73′ W. long.;
            (201) 39°05.68′ N. lat., 123°57.81′ W. long.;
            (202) 39°00.24′ N. lat., 123°56.74′ W. long.;
            (203) 38°57.50′ N. lat., 123°56.74′ W. long.;
            (204) 38°54.31′ N. lat., 123°56.73′ W. long.;
            (205) 38°41.42′ N. lat., 123°46.75′ W. long.;
            (206) 38°39.61′ N. lat., 123°46.48′ W. long.;
            (207) 38°37.52′ N. lat., 123°43.78′ W. long.;
            (208) 38°35.25′ N. lat., 123°42.00′ W. long.;
            (209) 38°28.79′ N. lat., 123°37.07′ W. long.;
            (210) 38°18.75′ N. lat., 123°31.21′ W. long.;
            (211) 38°14.43′ N. lat., 123°25.56′ W. long.;
            (212) 38°08.75′ N. lat., 123°24.48′ W. long.;
            (213) 38°10.10′ N. lat., 123°27.20′ W. long.;
            (214) 38°07.16′ N. lat., 123°28.18′ W. long.;
            (215) 38°06.15′ N. lat., 123°30.00′ W. long.;
            (216) 38°04.28′ N. lat., 123°31.70′ W. long.;
            (217) 38°01.88′ N. lat., 123°30.98′ W. long.;
            (218) 38°00.75′ N. lat., 123°29.72′ W. long.;
            (219) 38°00.00′ N. lat., 123°28.60′ W. long.;
            (220) 37°58.23′ N. lat., 123°26.90′ W. long.;
            (221) 37°55.32′ N. lat., 123°27.19′ W. long.;
            (222) 37°51.47′ N. lat., 123°24.92′ W. long.;
            (223) 37°44.47′ N. lat., 123°11.57′ W. long.;
            (224) 37°35.67′ N. lat., 123°01.76′ W. long.;
            (225) 37°26.10′ N. lat., 122°57.07′ W. long.;
            (226) 37°26.51′ N. lat., 122°54.23′ W. long.;
            (227) 37°25.05′ N. lat., 122°55.64′ W. long.;
            (228) 37°24.42′ N. lat., 122°54.94′ W. long.;
            (229) 37°25.16′ N. lat., 122°52.73′ W. long.;
            (230) 37°24.55′ N. lat., 122°52.48′ W. long.;
            (231) 37°22.81′ N. lat., 122°54.36′ W. long.;
            (232) 37°19.87′ N. lat., 122°53.98′ W. long.;
            (233) 37°15.16′ N. lat., 122°51.64′ W. long.;
            (234) 37°11.00′ N. lat., 122°47.20′ W. long.;
            (235) 37°07.00′ N. lat., 122°42.90′ W. long.;
            (236) 37°01.68′ N. lat., 122°37.28′ W. long.;
            (237) 36°59.70′ N. lat., 122°33.71′ W. long.;
            (238) 36°58.00′ N. lat., 122°27.80′ W. long.;
            (239) 37°00.25′ N. lat., 122°24.85′ W. long.;
            (240) 36°57.50′ N. lat., 122°24.98′ W. long.;
            (241) 36°58.38′ N. lat., 122°21.85′ W. long.;
            (242) 36°55.85′ N. lat., 122°21.95′ W. long.;
            (243) 36°52.02′ N. lat., 122°12.10′ W. long.;
            (244) 36°47.63′ N. lat., 122°07.37′ W. long.;
            (245) 36°47.26′ N. lat., 122°03.22′ W. long.;
            (246) 36°50.34′ N. lat., 121°58.40′ W. long.;
            (247) 36°48.83′ N. lat., 121°59.14′ W. long.;
            (248) 36°47.60′ N. lat., 121°58.88′ W. long.;
            (249) 36°48.24′ N. lat., 121°51.40′ W. long.;
            (250) 36°45.84′ N. lat., 121°57.21′ W. long.;
            (251) 36°45.77′ N. lat., 121°57.61′ W. long.;
            
            (252) 36°44.81′ N. lat., 121°58.28′ W. long.;
            (253) 36°39.00′ N. lat., 122°01.71′ W. long.;
            (254) 36°29.60′ N. lat., 122°00.49′ W. long.;
            (255) 36°23.43′ N. lat., 121°59.76′ W. long.;
            (256) 36°18.90′ N. lat., 122°05.32′ W. long.;
            (257) 36°15.38′ N. lat., 122°01.40′ W. long.;
            (258) 36°13.79′ N. lat., 121°58.12′ W. long.;
            (259) 36°10.12′ N. lat., 121°43.33′ W. long.;
            (260) 36°02.57′ N. lat., 121°37.02′ W. long.;
            (261) 36°01.01′ N. lat., 121°36.69′ W. long.;
            (262) 36°00.00′ N. lat., 121°35.45′ W. long.;
            (263) 35°57.74′ N. lat., 121°33.45′ W. long.;
            (264) 35°51.32′ N. lat., 121°30.08′ W. long.;
            (265) 35°45.84′ N. lat., 121°28.84′ W. long.;
            (266) 35°38.94′ N. lat., 121°23.16′ W. long.;
            (267) 35°26.00′ N. lat., 121°08.00′ W. long.;
            (268) 35°07.42′ N. lat., 120°57.08′ W. long.;
            (269) 34°42.76′ N. lat., 120°55.09′ W. long.;
            (270) 34°37.75′ N. lat., 120°51.96′ W. long.;
            (271) 34°29.29′ N. lat., 120°44.19′ W. long.;
            (272) 34°27.00′ N. lat., 120°40.42′ W. long.;
            (273) 34°21.89′ N. lat., 120°31.36′ W. long.;
            (274) 34°20.79′ N. lat., 120°21.58′ W. long.;
            (275) 34°23.97′ N. lat., 120°15.25′ W. long.;
            (276) 34°22.11′ N. lat., 119°56.63′ W. long.;
            (277) 34°19.00′ N. lat., 119°48.00′ W. long.;
            (278) 34°15.00′ N. lat., 119°48.00′ W. long.;
            (279) 34°08.00′ N. lat., 119°37.00′ W. long.;
            (280) 34°08.39′ N. lat., 119°54.78′ W. long.;
            (281) 34°07.10′ N lat., 120°10.37′ W long.;
            (282) 34°09.00′ N lat., 120°18.40′ W long.;
            (283) 34°11.07′ N lat., 120°25.03′ W long.;
            (284) 34°13.16′ N lat., 120°29.40′ W long.;
            (285) 34°09.41′ N lat., 120°37.75′ W long.;
            (286) 34°03.15′ N lat., 120°34.71′ W long.;
            (287) 33°57.09′ N lat., 120°27.76′ W long.;
            (288) 33°51.00′ N lat., 120°09.00′ W long.;
            (289) 33°38.16′ N lat., 119°59.23′ W long.;
            (290) 33°37.04′ N lat., 119°50.17′ W long.;
            (291) 33°42.28′ N lat., 119°48.85′ W long.;
            (292) 33°53.96′ N lat., 119°53.77′ W long.;
            (293) 33°55.88′ N lat., 119°41.05′ W long.;
            (294) 33°59.18′ N lat., 119°23.64′ W long.;
            (295) 33°59.26′ N lat., 119°21.92′ W long.;
            (296) 33°59.94′ N lat., 119°19.57′ W long.;
            (297) 34°03.12′ N lat., 119°15.51′ W long.;
            (298) 34°01.97′ N lat., 119°07.28′ W long.;
            (299) 34°03.60′ N lat., 119°04.71′ W long.;
            (300) 33°59.30′ N lat., 119°03.73′ W long.;
            (301) 33°58.87′ N lat., 118°59.37′ W long.;
            (302) 33°58.08′ N lat., 118°41.14′ W long.;
            (303) 33°50.93′ N lat., 118°37.65′ W long.;
            (304) 33°39.54′ N lat., 118°18.70′ W long.;
            (305) 33°35.42′ N lat., 118°17.14′ W long.;
            (306) 33°32.15′ N lat., 118°10.84′ W long.;
            (307) 33°33.71′ N lat., 117°53.72′ W long.;
            (308) 33°31.17′ N lat., 117°49.11′ W long.;
            (309) 33°16.53′ N lat., 117°36.13′ W long.;
            (310) 33°06.77′ N lat., 117°22.92′ W long.;
            (311) 32°58.94′ N lat., 117°20.05′ W long.;
            (312) 32°55.83′ N lat., 117°20.15′ W long.;
            (313) 32°46.29′ N lat., 117°23.89′ W long.;
            (314) 32°42.00′ N lat., 117°22.16′ W long.;
            (315) 32°39.47′ N lat., 117°27.78′ W long.; and
            (316) 32°34.83′ N lat., 117°24.69′ W long.
            (i) The 150 fm (274 m) depth contour used around San Clemente Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 32°47.95′ N. lat., 118°19.31′ W. long.;
            (2) 32°49.79′ N. lat., 118°20.82′ W. long.;
            (3) 32°55.99′ N. lat., 118°28.80′ W. long.;
            (4) 33°03.00′ N. lat., 118°34.00′ W. long.;
            (5) 33°05.00′ N. lat., 118°38.00′ W. long.;
            (6) 33°03.21′ N. lat., 118°39.85′ W. long.;
            (7) 33°01.93′ N. lat., 118°39.85′ W. long.;
            (8) 32°54.69′ N. lat., 118°35.45′ W. long.;
            (9) 32°53.28′ N. lat., 118°33.58′ W. long.;
            (10) 32°48.26′ N. lat., 118°31.62′ W. long.;
            (11) 32°43.03′ N. lat., 118°24.21′ W. long.;
            (12) 32°47.15′ N. lat., 118°21.53′ W. long.; and
            (13) 32°47.95′ N. lat., 118°19.31′ W. long.

            (j) The 150 fm (274 m) depth contour used around Santa Catalina Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            
            (1) 33°17.24′ N. lat., 118°12.94′ W. long.;
            (2) 33°23.60′ N. lat., 118°18.79′ W. long.;
            (3) 33°26.00′ N. lat., 118°22.00′ W. long.;
            (4) 33°27.57′ N. lat., 118°27.69′ W. long.;
            (5) 33°29.78′ N. lat., 118°31.01′ W. long.;
            (6) 33°30.46′ N. lat., 118°36.52′ W. long.;
            (7) 33°28.65′ N. lat., 118°41.07′ W. long.;
            (8) 33°23.23′ N. lat., 118°30.69′ W. long.;
            (9) 33°20.97′ N. lat., 118°33.29′ W. long.;
            (10) 33°19.81′ N. lat., 118°32.24′ W. long.;
            (11) 33°18.00′ N. lat., 118°28.00′ W. long.;
            (12) 33°15.62′ N. lat., 118°14.74′ W. long.;
            (13) 33°16.00′ N. lat., 118°13.00′ W. long.; and
            (14) 33°17.24′ N. lat., 118°12.94′ W. long.
            (k) The 150 fm (274 m) depth contour used around Lasuen Knoll off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°24.99′ N. lat., 117°59.32′ W. long.;
            (2) 33°23.66′ N. lat., 117°58.28′ W. long.;
            (3) 33°23.21′ N. lat., 117°59.55′ W. long.;
            (4) 33°24.74′ N. lat., 118°00.61′ W. long.; and
            (5) 33°24.99′ N. lat., 117°59.32′ W. long.
            (l) The 150 fm (274 m) depth contour used between the U.S. border with Canada and 40°10′ N. lat., modified to allow fishing in petrale sole areas, is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°14.96′ N. lat., 125°41.24′ W. long.;
            (2) 48°12.89′ N. lat., 125°37.83′ W. long.;
            (3) 48°11.49′ N. lat., 125°39.27′ W. long.;
            (4) 48°10.00′ N. lat., 125°40.65′ W. long.;
            (5) 48°08.72′ N. lat., 125°41.84′ W. long.;
            (6) 48°07.00′ N. lat., 125°45.00′ W. long.;
            (7) 48°06.13′ N. lat., 125°41.57′ W. long.;
            (8) 48°05.00′ N. lat., 125°39.00′ W. long.;
            (9) 48°04.15′ N. lat., 125°36.71′ W. long.;
            (10) 48°03.00′ N. lat., 125°36.00′ W. long.;
            (11) 48°01.65′ N. lat., 125°36.96′ W. long.;
            (12) 48°01.00′ N. lat., 125°38.50′ W. long.;
            (13) 47°57.50′ N. lat., 125°36.50′ W. long.;
            (14) 47°56.53′ N. lat., 125°30.33′ W. long.;
            (15) 47°57.28′ N. lat., 125°27.89′ W. long.;
            (16) 47°59.00′ N. lat., 125°25.50′ W. long.;
            (17) 48°01.77′ N. lat., 125°24.05′ W. long.;
            (18) 48°02.08′ N. lat., 125°22.98′ W. long.;
            (19) 48°03.00′ N. lat., 125°22.50′ W. long.;
            (20) 48°03.46′ N. lat., 125°22.10′ W. long.;
            (21) 48°04.29′ N. lat., 125°20.37′ W. long.;
            (22) 48°02.00′ N. lat., 125°18.50′ W. long.;
            (23) 48°00.01′ N. lat., 125°19.90′ W. long.;
            (24) 47°58.75′ N. lat., 125°17.54′ W. long.;
            (25) 47°53.50′ N. lat., 125°13.50′ W. long.;
            (26) 47°48.88′ N. lat., 125°05.91′ W. long.;
            (27) 47°48.50′ N. lat., 125°05.00′ W. long.;
            (28) 47°45.98′ N. lat., 125°04.26′ W. long.;
            (29) 47°45.00′ N. lat., 125°05.50′ W. long.;
            (30) 47°42.11′ N. lat., 125°04.74′ W. long.;
            (31) 47°39.00′ N. lat., 125°06.00′ W. long.;
            (32) 47°35.53′ N. lat., 125°04.55′ W. long.;
            (33) 47°30.90′ N. lat., 124°57.31′ W. long.;
            (34) 47°29.54′ N. lat., 124°56.50′ W. long.;
            (35) 47°29.50′ N. lat., 124°54.50′ W. long.;
            (36) 47°28.57′ N. lat., 124°51.50′ W. long.;
            (37) 47°25.00′ N. lat., 124°48.00′ W. long.;
            (38) 47°23.95′ N. lat., 124°47.24′ W. long.;
            (39) 47°23.00′ N. lat., 124°47.00′ W. long.;
            (40) 47°21.00′ N. lat., 124°46.50′ W. long.;
            (41) 47°18.20′ N. lat., 124°45.84′ W. long.;
            (42) 47°18.50′ N. lat., 124°49.00′ W. long.;
            (43) 47°19.17′ N. lat., 124°50.86′ W. long.;
            (44) 47°18.07′ N. lat., 124°53.29′ W. long.;
            (45) 47°17.78′ N. lat., 124°51.39′ W. long.;
            (46) 47°16.81′ N. lat., 124°50.85′ W. long.;
            (47) 47°15.96′ N. lat., 124°53.15′ W. long.;
            (48) 47°14.31′ N. lat., 124°52.62′ W. long.;
            (49) 47°11.87′ N. lat., 124°56.90′ W. long.;
            (50) 47°12.39′ N. lat., 124°58.09′ W. long.;
            (51) 47°09.50′ N. lat., 124°57.50′ W. long.;
            (52) 47°09.00′ N. lat., 124°59.00′ W. long.;
            (53) 47°06.06′ N. lat., 124°58.80′ W. long.;
            (54) 47°03.62′ N. lat., 124°55.96′ W. long.;
            (55) 47°02.89′ N. lat., 124°56.89′ W. long.;
            (56) 47°01.04′ N. lat., 124°59.54′ W. long.;
            (57) 46°58.47′ N. lat., 124°59.08′ W. long.;
            (58) 46°58.36′ N. lat., 124°59.82′ W. long.;
            (59) 46°56.80′ N. lat., 125°00.00′ W. long.;
            (60) 46°56.62′ N. lat., 125°00.00′ W. long.;
            (61) 46°57.09′ N. lat., 124°58.86′ W. long.;
            (62) 46°55.95′ N. lat., 124°54.88′ W. long.;
            (63) 46°54.79′ N. lat., 124°54.14′ W. long.;
            (64) 46°58.00′ N. lat., 124°50.00′ W. long.;
            (65) 46°54.50′ N. lat., 124°49.00′ W. long.;
            (66) 46°54.53′ N. lat., 124°52.94′ W. long.;
            (67) 46°49.52′ N. lat., 124°53.41′ W. long.;
            (68) 46°42.24′ N. lat., 124°47.86′ W. long.;
            (69) 46°39.50′ N. lat., 124°42.50′ W. long.;
            (70) 46°38.17′ N. lat., 124°41.50′ W. long.;
            (71) 46°37.50′ N. lat., 124°41.00′ W. long.;
            (72) 46°36.50′ N. lat., 124°38.00′ W. long.;
            (73) 46°33.85′ N. lat., 124°36.99′ W. long.;
            (74) 46°33.50′ N. lat., 124°29.50′ W. long.;
            (75) 46°32.00′ N. lat., 124°31.00′ W. long.;
            (76) 46°30.53′ N. lat., 124°30.55′ W. long.;
            (77) 46°25.50′ N. lat., 124°33.00′ W. long.;
            (78) 46°23.00′ N. lat., 124°35.00′ W. long.;
            (79) 46°21.05′ N. lat., 124°37.00′ W. long.;
            (80) 46°20.64′ N. lat., 124°36.21′ W. long.;
            (81) 46°20.36′ N. lat., 124°37.85′ W. long.;
            (82) 46°19.48′ N. lat., 124°38.35′ W. long.;
            (83) 46°17.87′ N. lat., 124°38.54′ W. long.;
            (84) 46°16.15′ N. lat., 124°25.20′ W. long.;
            (85) 46°16.00′ N. lat., 124°23.00′ W. long.;
            (86) 46°14.87′ N. lat., 124°26.15′ W. long.;
            
            (87) 46°13.37′ N. lat., 124°31.36′ W. long.;
            (88) 46°12.08′ N. lat., 124°38.39′ W. long.;
            (89) 46°09.46′ N. lat., 124°40.64′ W. long.;
            (90) 46°07.29′ N. lat., 124°40.89′ W. long.;
            (91) 46°02.76′ N. lat., 124°44.01′ W. long.;
            (92) 46°01.22′ N. lat., 124°43.47′ W. long.;
            (93) 45°51.82′ N. lat., 124°42.89′ W. long.;
            (94) 45°46.00′ N. lat., 124°40.88′ W. long.;
            (95) 45°45.95′ N. lat., 124°40.72′ W. long.;
            (96) 45°45.21′ N. lat., 124°41.70′ W. long.;
            (97) 45°42.72′ N. lat., 124°41.22′ W. long.;
            (98) 45°34.50′ N. lat., 124°30.28′ W. long.;
            (99) 45°21.10′ N. lat., 124°23.11′ W. long.;
            (100) 45°20.25′ N. lat., 124°22.92′ W. long.;
            (101) 45°09.69′ N. lat., 124°20.45′ W. long.;
            (102) 45°03.83′ N. lat., 124°23.30′ W. long.;
            (103) 44°56.41′ N. lat., 124°27.65′ W. long.;
            (104) 44°44.47′ N. lat., 124°37.85′ W. long.;
            (105) 44°37.17′ N. lat., 124°38.60′ W. long.;
            (106) 44°35.55′ N. lat., 124°39.27′ W. long.;
            (107) 44°31.81′ N. lat., 124°39.60′ W. long.;
            (108) 44°31.48′ N. lat., 124°43.30′ W. long.;
            (109) 44°12.67′ N. lat., 124°57.87′ W. long.;
            (110) 44°08.30′ N. lat., 124°57.84′ W. long.;
            (111) 44°07.38′ N. lat., 124°57.87′ W. long.;
            (112) 43°57.42′ N. lat., 124°57.20′ W. long.;
            (113) 43°52.52′ N. lat., 124°49.00′ W. long.;
            (114) 43°51.55′ N. lat., 124°37.49′ W. long.;
            (115) 43°47.83′ N. lat., 124°36.43′ W. long.;
            (116) 43°31.79′ N. lat., 124°36.80′ W. long.;
            (117) 43°29.34′ N. lat., 124°36.77′ W. long.;
            (118) 43°26.37′ N. lat., 124°39.53′ W. long.;
            (119) 43°20.83′ N. lat., 124°42.39′ W. long.;
            (120) 43°16.15′ N. lat., 124°44.36′ W. long.;
            (121) 43°09.33′ N. lat., 124°45.35′ W. long.;
            (122) 43°08.77′ N. lat., 124°49.82′ W. long.;
            (123) 43°08.83′ N. lat., 124°50.93′ W. long.;
            (124) 43°05.89′ N. lat., 124°51.60′ W. long.;
            (125) 43°04.60′ N. lat., 124°53.02′ W. long.;
            (126) 43°02.64′ N. lat., 124°52.01′ W. long.;
            (127) 43°00.39′ N. lat., 124°51.77′ W. long.;
            (128) 42°58.00′ N. lat., 124°52.99′ W. long.;
            (129) 42°57.56′ N. lat., 124°54.10′ W. long.;
            (130) 42°53.93′ N. lat., 124°54.60′ W. long.;
            (131) 42°53.26′ N. lat., 124°53.94′ W. long.;
            (132) 42°52.31′ N. lat., 124°50.76′ W. long.;
            (133) 42°50.00′ N. lat., 124°48.97′ W. long.;
            (134) 42°47.78′ N. lat., 124°47.27′ W. long.;
            (135) 42°46.31′ N. lat., 124°43.60′ W. long.;
            (136) 42°41.63′ N. lat., 124°44.07′ W. long.;
            (137) 42°40.50′ N. lat., 124°43.52′ W. long.;
            (138) 42°38.83′ N. lat., 124°42.77′ W. long.;
            (139) 42°35.36′ N. lat., 124°43.22′ W. long.;
            (140) 42°32.78′ N. lat., 124°44.68′ W. long.;
            (141) 42°32.02′ N. lat., 124°43.00′ W. long.;
            (142) 42°30.54′ N. lat., 124°43.50′ W. long.;
            (143) 42°28.16′ N. lat., 124°48.38′ W. long.;
            (144) 42°18.26′ N. lat., 124°39.01′ W. long.;
            (145) 42°13.66′ N. lat., 124°36.82′ W. long.;
            (146) 42°00.00′ N. lat., 124°35.99′ W. long.;
            (147) 41°47.80′ N. lat., 124°29.41′ W. long.;
            (148) 41°41.67′ N. lat., 124°29.46′ W. long.;
            (149) 41°22.80′ N. lat., 124°29.10′ W. long.;
            (150) 41°13.29′ N. lat., 124°23.31′ W. long.;
            (151) 41°06.23′ N. lat., 124°22.62′ W. long.;
            
            (152) 40°55.60′ N. lat., 124°26.04′ W. long.;
            (153) 40°53.97′ N. lat., 124°26.16′ W. long.;
            (154) 40°53.94′ N. lat., 124°26.10′ W. long.;
            (155) 40°50.31′ N. lat., 124°26.16′ W. long.;
            (156) 40°49.82′ N. lat., 124°26.58′ W. long.;
            (157) 40°49.62′ N. lat., 124°26.57′ W. long.;
            (158) 40°45.72′ N. lat., 124°30.00′ W. long.;
            (159) 40°40.56′ N. lat., 124°32.11′ W. long.;
            (160) 40°38.87′ N. lat., 124°30.18′ W. long.;
            (161) 40°38.38′ N. lat., 124°30.18′ W. long.;
            (162) 40°37.33′ N. lat., 124°29.27′ W. long.;
            (163) 40°35.60′ N. lat., 124°30.49′ W. long.;
            (164) 40°37.38′ N. lat., 124°37.14′ W. long.;
            (165) 40°36.03′ N. lat., 124°39.97′ W. long.;
            (166) 40°31.58′ N. lat., 124°40.74′ W. long.;
            (167) 40°30.30′ N. lat., 124°37.63′ W. long.;
            (168) 40°28.22′ N. lat., 124°37.23′ W. long.;
            (169) 40°24.86′ N. lat., 124°35.71′ W. long.;
            (170) 40°23.01′ N. lat., 124°31.94′ W. long.;
            (171) 40°23.39′ N. lat., 124°28.64′ W. long.;
            (172) 40°22.29′ N. lat., 124°25.25′ W. long.;
            (173) 40°21.90′ N. lat., 124°25.18′ W. long.;
            (174) 40°22.02′ N. lat., 124°28.00′ W. long.;
            (175) 40°21.34′ N. lat., 124°29.53′ W. long.;
            (176) 40°19.74′ N. lat., 124°28.95′ W. long.;
            (177) 40°18.13′ N. lat., 124°27.08′ W. long.;
            (178) 40°17.45′ N. lat., 124°25.53′ W. long.;
            (179) 40°17.97′ N. lat., 124°24.12′ W. long.;
            (180) 40°15.96′ N. lat., 124°26.05′ W. long.;
            (181) 40°16.90′ N. lat., 124°34.20′ W. long.;
            (182) 40°16.29′ N. lat., 124°34.50′ W. long.;
            (183) 40°14.91′ N. lat., 124°33.60′ W. long.; and
            (184) 40°10.00′ N. lat., 124°22.96′ W. long.
            [69 FR 77059, Dec. 23, 2004; 70 FR 13119, Mar. 18, 2005, as amended at 70 FR 16149, Mar. 30, 2005; 71 FR 8500, Feb. 17, 2006; 71 FR 78678, Dec. 29, 2006; 74 FR 9905, Mar. 6, 2009. Redesignated at 75 FR 60995, Oct. 1, 2010; 76 FR 27531, May 11, 2011; 76 FR 54714, Sept. 2, 2011; 78 FR 589, Jan. 3, 2013; 80 FR 12573, Mar. 10, 2015; 82 FR 9640, Feb. 7, 2017; 83 FR 63992, Dec. 12, 2018; 83 FR 66639, Dec. 27, 2018; 84 FR 63974, Nov. 19, 2019]
          
          
            § 660.74
            Latitude/longitude coordinates defining the 180 fm (329 m) through 250 fm (457 m) depth contours.
            Boundaries for some GCAs are defined by straight lines connecting a series of latitude/longitude coordinates. This section provides coordinates for the 180 fm (329 m) through 250 fm (457 m) depth contours.
            (a) The 180-fm (329-m) depth contour used between the U.S. border with Canada and the U.S. border with Mexico is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°14.82′ N. lat., 125°41.61′ W. long.;
            (2) 48°12.86′ N. lat., 125°37.95′ W. long.;
            (3) 48°11.28′ N. lat., 125°39.67′ W. long.;
            (4) 48°10.13′ N. lat., 125°42.62′ W. long.;
            (5) 48°10.00′ N. lat., 125°42.55′ W. long.;
            (6) 48°08.86′ N. lat., 125°41.92′ W. long.;
            (7) 48°08.15′ N. lat., 125°44.95′ W. long.;
            (8) 48°07.18′ N. lat., 125°45.67′ W. long.;
            (9) 48°05.79′ N. lat., 125°44.64′ W. long.;
            (10) 48°06.04′ N. lat., 125°41.84′ W. long.;
            (11) 48°04.26′ N. lat., 125°40.09′ W. long.;
            (12) 48°04.18′ N. lat., 125°36.94′ W. long.;
            (13) 48°03.02′ N. lat., 125°36.24′ W. long.;
            (14) 48°01.75′ N. lat., 125°37.42′ W. long.;
            (15) 48°01.39′ N. lat., 125°39.42′ W. long.;
            (16) 47°57.08′ N. lat., 125°36.51′ W. long.;
            (17) 47°55.20′ N. lat., 125°36.62′ W. long.;
            (18) 47°54.33′ N. lat., 125°34.98′ W. long.;
            (19) 47°54.73′ N. lat., 125°31.95′ W. long.;
            (20) 47°56.39′ N. lat., 125°30.22′ W. long.;
            (21) 47°55.86′ N. lat., 125°28.54′ W. long.;
            (22) 47°58.07′ N. lat., 125°25.72′ W. long.;
            (23) 48°00.81′ N. lat., 125°24.39′ W. long.;
            (24) 48°01.81′ N. lat., 125°23.76′ W. long.;
            (25) 48°02.16′ N. lat., 125°22.71′ W. long.;
            
            (26) 48°03.46′ N. lat., 125°22.01′ W. long.;
            (27) 48°04.21′ N. lat., 125°20.40′ W. long.;
            (28) 48°03.15′ N. lat., 125°19.50′ W. long.;
            (29) 48°01.92′ N. lat., 125°18.69′ W. long.;
            (30) 48°00.85′ N. lat., 125°20.02′ W. long.;
            (31) 48°00.12′ N. lat., 125°20.04′ W. long.;
            (32) 47°58.18′ N. lat., 125°18.78′ W. long.;
            (33) 47°58.24′ N. lat., 125°17.26′ W. long.;
            (34) 47°52.47′ N. lat., 125°15.30′ W. long.;
            (35) 47°52.13′ N. lat., 125°12.95′ W. long.;
            (36) 47°50.60′ N. lat., 125°10.65′ W. long.;
            (37) 47°49.39′ N. lat., 125°10.59′ W. long.;
            (38) 47°48.74′ N. lat., 125°06.07′ W. long.;
            (39) 47°47.03′ N. lat., 125°06.95′ W. long.;
            (40) 47°47.46′ N. lat., 125°05.20′ W. long.;
            (41) 47°45.88′ N. lat., 125°04.50′ W. long.;
            (42) 47°44.51′ N. lat., 125°06.64′ W. long.;
            (43) 47°42.22′ N. lat., 125°04.86′ W. long.;
            (44) 47°38.49′ N. lat., 125°06.32′ W. long.;
            (45) 47°34.93′ N. lat., 125°04.34′ W. long.;
            (46) 47°30.85′ N. lat., 124°57.42′ W. long.;
            (47) 47°28.80′ N. lat., 124°56.51′ W. long.;
            (48) 47°29.25′ N. lat., 124°53.92′ W. long.;
            (49) 47°28.29′ N. lat., 124°51.32′ W. long.;
            (50) 47°24.04′ N. lat., 124°47.38′ W. long.;
            (51) 47°18.24′ N. lat., 124°45.97′ W. long.;
            (52) 47°19.36′ N. lat., 124°50.96′ W. long.;
            (53) 47°18.07′ N. lat., 124°53.38′ W. long.;
            (54) 47°17.73′ N. lat., 124°52.83′ W. long.;
            (55) 47°17.77′ N. lat., 124°51.56′ W. long.;
            (56) 47°16.84′ N. lat., 124°50.94′ W. long.;
            (57) 47°16.01′ N. lat., 124°53.36′ W. long.;
            (58) 47°14.32′ N. lat., 124°52.73′ W. long.;
            (59) 47°11.97′ N. lat., 124°56.81′ W. long.;
            (60) 47°12.93′ N. lat., 124°58.47′ W. long.;
            (61) 47°09.43′ N. lat., 124°57.99′ W. long.;
            (62) 47°09.36′ N. lat., 124°59.29′ W. long.;
            (63) 47°05.88′ N. lat., 124°59.06′ W. long.;
            (64) 47°03.64′ N. lat., 124°56.07′ W. long.;
            (65) 47°01.00′ N. lat., 124°59.69′ W. long.;
            (66) 46°58.72′ N. lat., 124°59.17′ W. long.;
            (67) 46°58.30′ N. lat., 125°00.60′ W. long.;
            (68) 46°55.61′ N. lat., 125°01.19′ W. long.;
            (69) 46°56.96′ N. lat., 124°58.85′ W. long.;
            (70) 46°55.91′ N. lat., 124°54.98′ W. long.;
            (71) 46°54.55′ N. lat., 124°54.21′ W. long.;
            (72) 46°56.80′ N. lat., 124°50.55′ W. long.;
            (73) 46°54.87′ N. lat., 124°49.59′ W. long.;
            (74) 46°54.63′ N. lat., 124°53.48′ W. long.;
            (75) 46°52.33′ N. lat., 124°54.75′ W. long.;
            (76) 46°45.12′ N. lat., 124°51.82′ W. long.;
            (77) 46°39.20′ N. lat., 124°47.02′ W. long.;
            (78) 46°38.17′ N. lat., 124°45.16′ W. long.;
            (79) 46°33.45′ N. lat., 124°36.61′ W. long.;
            (80) 46°33.37′ N. lat., 124°30.21′ W. long.;
            (81) 46°31.67′ N. lat., 124°31.41′ W. long.;
            (82) 46°27.87′ N. lat., 124°32.04′ W. long.;
            (83) 46°21.01′ N. lat., 124°37.63′ W. long.;
            (84) 46°18.58′ N. lat., 124°38.92′ W. long.;
            (85) 46°16.00′ N. lat., 124°23.57′ W. long.;
            (86) 46°12.85′ N. lat., 124°35.52′ W. long.;
            (87) 46°12.27′ N. lat., 124°38.69′ W. long.;
            (88) 46°08.71′ N. lat., 124°41.27′ W. long.;
            (89) 46°05.80′ N. lat., 124°42.11′ W. long.;
            (90) 46°02.84′ N. lat., 124°48.05′ W. long.;
            (91) 46°02.41′ N. lat., 124°48.16′ W. long.;
            (92) 45°58.96′ N. lat., 124°43.97′ W. long.;
            (93) 45°47.05′ N. lat., 124°43.25′ W. long.;
            (94) 45°46.00′ N. lat., 124°43.31′ W. long.;
            (95) 45°44.22′ N. lat., 124°44.55′ W. long.;
            (96) 45°34.97′ N. lat., 124°31.95′ W. long.;
            (97) 45°20.25′ N. lat., 124°25.18′ W. long.;
            (98) 45°13.09′ N. lat., 124°21.61′ W. long.;
            (99) 45°09.59′ N. lat., 124°22.78′ W. long.;
            (100) 45°03.83′ N. lat., 124°26.21′ W. long.;
            (101) 45°00.22′ N. lat., 124°28.31′ W. long.;
            (102) 44°53.53′ N. lat., 124°32.98′ W. long.;
            (103) 44°40.79′ N. lat., 124°45.76′ W. long.;
            (104) 44°41.35′ N. lat., 124°48.03′ W. long.;
            (105) 44°40.27′ N. lat., 124°49.11′ W. long.;
            (106) 44°38.52′ N. lat., 124°49.11′ W. long.;
            (107) 44°38.25′ N. lat., 124°46.47′ W. long.;
            (108) 44°28.84′ N. lat., 124°47.09′ W. long.;
            (109) 44°23.24′ N. lat., 124°49.96′ W. long.;
            (110) 44°13.07′ N. lat., 124°58.34′ W. long.;
            (111) 44°08.30′ N. lat., 124°58.23′ W. long.;
            (112) 43°57.99′ N. lat., 124°57.83′ W. long.;
            (113) 43°51.43′ N. lat., 124°52.02′ W. long.;
            (114) 43°50.72′ N. lat., 124°39.23′ W. long.;
            (115) 43°39.04′ N. lat., 124°37.82′ W. long.;
            (116) 43°27.76′ N. lat., 124°39.76′ W. long.;
            (117) 43°20.83′ N. lat., 124°42.70′ W. long.;
            (118) 43°20.22′ N. lat., 124°42.92′ W. long.;
            (119) 43°13.07′ N. lat., 124°46.03′ W. long.;
            (120) 43°10.43′ N. lat., 124°50.27′ W. long.;
            (121) 43°08.83′ N. lat., 124°50.93′ W. long.;
            
            (122) 43°05.89′ N. lat., 124°51.60′ W. long.;
            (123) 43°04.60′ N. lat., 124°53.01′ W. long.;
            (124) 43°02.64′ N. lat., 124°52.01′ W. long.;
            (125) 43°00.39′ N. lat., 124°51.77′ W. long.;
            (126) 42°58.00′ N. lat., 124°52.99′ W. long.;
            (127) 42°57.56′ N. lat., 124°54.10′ W. long.;
            (128) 42°53.82′ N. lat., 124°55.76′ W. long.;
            (129) 42°53.20′ N. lat., 124°53.56′ W. long.;
            (130) 42°50.00′ N. lat., 124°52.36′ W. long.;
            (131) 42°50.00′ N. lat., 124°52.36′ W. long.;
            (132) 42°49.43′ N. lat., 124°52.03′ W. long.;
            (133) 42°47.68′ N. lat., 124°47.72′ W. long.;
            (134) 42°46.17′ N. lat., 124°44.05′ W. long.;
            (135) 42°41.67′ N. lat., 124°44.36′ W. long.;
            (136) 42°40.50′ N. lat., 124°43.86′ W. long.;
            (137) 42°38.79′ N. lat., 124°42.88′ W. long.;
            (138) 42°32.39′ N. lat., 124°45.38′ W. long.;
            (139) 42°32.08′ N. lat., 124°43.44′ W. long.;
            (140) 42°30.98′ N. lat., 124°43.84′ W. long.;
            (141) 42°28.37′ N. lat., 124°48.91′ W. long.;
            (142) 42°20.07′ N. lat., 124°41.59′ W. long.;
            (143) 42°15.05′ N. lat., 124°38.07′ W. long.;
            (144) 42°13.67′ N. lat., 124°37.77′ W. long.;
            (145) 42°07.37′ N. lat., 124°37.25′ W. long.;
            (146) 42°04.93′ N. lat., 124°36.79′ W. long.;
            (147) 42°00.00′ N. lat., 124°36.26′ W. long.;
            (148) 41°47.60′ N. lat., 124°29.75′ W. long.;
            (149) 41°22.07′ N. lat., 124°29.55′ W. long.;
            (150) 41°13.58′ N. lat., 124°24.17′ W. long.;
            (151) 41°06.51′ N. lat., 124°23.07′ W. long.;
            (152) 40°55.20′ N. lat., 124°27.46′ W. long.;
            (153) 40°49.76′ N. lat., 124°27.17′ W. long.;
            (154) 40°45.79′ N. lat., 124°30.37′ W. long.;
            (155) 40°40.31′ N. lat., 124°32.47′ W. long.;
            (156) 40°37.42′ N. lat., 124°37.20′ W. long.;
            (157) 40°36.03′ N. lat., 124°39.97′ W. long.;
            (158) 40°31.48′ N. lat., 124°40.95′ W. long.;
            (159) 40°30.22′ N. lat., 124°37.80′ W. long.;
            (160) 40°27.29′ N. lat., 124°37.10′ W. long.;
            (161) 40°24.81′ N. lat., 124°35.82′ W. long.;
            (162) 40°22.00′ N. lat., 124°30.01′ W. long.;
            (163) 40°16.84′ N. lat., 124°29.87′ W. long.;
            (164) 40°17.06′ N. lat., 124°35.51′ W. long.;
            (165) 40°16.41′ N. lat., 124°39.10′ W. long.;
            (166) 40°10.00′ N. lat., 124°23.56′ W. long.;
            (167) 40°06.67′ N. lat., 124°19.08′ W. long.;
            (168) 40°08.10′ N. lat., 124°16.71′ W. long.;
            (169) 40°05.90′ N. lat., 124°17.77′ W. long.;
            (170) 40°02.80′ N. lat., 124°16.28′ W. long.;
            (171) 40°01.98′ N. lat., 124°12.99′ W. long.;
            (172) 40°01.53′ N. lat., 124°09.82′ W. long.;
            (173) 39°58.28′ N. lat., 124°12.93′ W. long.;
            (174) 39°57.06′ N. lat., 124°12.03′ W. long.;
            (175) 39°56.31′ N. lat., 124°08.98′ W. long.;
            (176) 39°55.20′ N. lat., 124°07.98′ W. long.;
            (177) 39°52.57′ N. lat., 124°09.04′ W. long.;
            (178) 39°42.78′ N. lat., 124°02.11′ W. long.;
            (179) 39°34.76′ N. lat., 123°58.51′ W. long.;
            
            (180) 39°34.22′ N. lat., 123°56.82′ W. long.;
            (181) 39°32.98′ N. lat., 123°56.43′ W. long.;
            (182) 39°32.14′ N. lat., 123°58.83′ W. long.;
            (183) 39°07.79′ N. lat., 123°58.72′ W. long.;
            (184) 39°00.99′ N. lat., 123°57.56′ W. long.;
            (185) 39°00.05′ N. lat., 123°56.83′ W. long.;
            (186) 38°57.50′ N. lat., 123°57.22′ W. long.;
            (187) 38°56.28′ N. lat., 123°57.53′ W. long.;
            (188) 38°56.01′ N. lat., 123°58.72′ W. long.;
            (189) 38°52.41′ N. lat., 123°56.38′ W. long.;
            (190) 38°46.81′ N. lat., 123°51.46′ W. long.;
            (191) 38°45.56′ N. lat., 123°51.32′ W. long.;
            (192) 38°43.24′ N. lat., 123°49.91′ W. long.;
            (193) 38°41.42′ N. lat., 123°47.22′ W. long.;
            (194) 38°40.97′ N. lat., 123°47.80′ W. long.;
            (195) 38°38.58′ N. lat., 123°46.07′ W. long.;
            (196) 38°37.38′ N. lat., 123°43.80′ W. long.;
            (197) 38°33.86′ N. lat., 123°41.51′ W. long.;
            (198) 38°29.45′ N. lat., 123°38.42′ W. long.;
            (199) 38°28.20′ N. lat., 123°38.17′ W. long.;
            (200) 38°24.09′ N. lat., 123°35.26′ W. long.;
            (201) 38°16.72′ N. lat., 123°31.42′ W. long.;
            (202) 38°15.32′ N. lat., 123°29.33′ W. long.;
            (203) 38°14.45′ N. lat., 123°26.15′ W. long.;
            (204) 38°10.26′ N. lat., 123°25.43′ W. long.;
            (205) 38°12.61′ N. lat., 123°28.08′ W. long.;
            (206) 38°11.98′ N. lat., 123°29.35′ W. long.;
            (207) 38°08.23′ N. lat., 123°28.04′ W. long.;
            (208) 38°06.39′ N. lat., 123°30.59′ W. long.;
            (209) 38°04.25′ N. lat., 123°31.81′ W. long.;
            (210) 38°02.08′ N. lat., 123°31.27′ W. long.;
            (211) 38°00.17′ N. lat., 123°29.43′ W. long.;
            (212) 38°00.00′ N. lat., 123°28.55′ W. long.;
            (213) 37°58.24′ N. lat., 123°26.91′ W. long.;
            (214) 37°55.32′ N. lat., 123°27.19′ W. long.;
            (215) 37°51.52′ N. lat., 123°25.01′ W. long.;
            (216) 37°44.21′ N. lat., 123°11.38′ W. long.;
            (217) 37°35.67′ N. lat., 123°01.86′ W. long.;
            (218) 37°14.29′ N. lat., 122°52.99′ W. long.;
            (219) 37°11.00′ N. lat., 122°49.28′ W. long.;
            (220) 37°07.00′ N. lat., 122°44.65′ W. long.;
            (221) 37°00.86′ N. lat., 122°37.55′ W. long.;
            (222) 36°59.71′ N. lat., 122°33.73′ W. long.;
            (223) 36°57.98′ N. lat., 122°27.80′ W. long.;
            (224) 36°59.83′ N. lat., 122°25.17′ W. long.;
            (225) 36°57.21′ N. lat., 122°25.17′ W. long.;
            (226) 36°57.79′ N. lat., 122°22.28′ W. long.;
            (227) 36°55.86′ N. lat., 122°21.99′ W. long.;
            (228) 36°52.06′ N. lat., 122°12.12′ W. long.;
            (229) 36°47.63′ N. lat., 122°07.40′ W. long.;
            (230) 36°47.26′ N. lat., 122°03.23′ W. long.;
            (231) 36°49.53′ N. lat., 121°59.35′ W. long.;
            (232) 36°44.81′ N. lat., 121°58.29′ W. long.;
            (233) 36°38.95′ N. lat., 122°02.02′ W. long.;
            (234) 36°23.43′ N. lat., 121°59.76′ W. long.;
            (235) 36°19.66′ N. lat., 122°06.25′ W. long.;
            (236) 36°14.78′ N. lat., 122°01.52′ W. long.;
            (237) 36°13.64′ N. lat., 121°57.83′ W. long.;
            
            (238) 36°09.99′ N. lat., 121°43.48′ W. long.;
            (239) 36°00.00′ N. lat., 121°36.95′ W. long.;
            (240) 35°57.09′ N. lat., 121°34.16′ W. long.;
            (241) 35°52.71′ N. lat., 121°32.32′ W. long.;
            (242) 35°51.23′ N. lat., 121°30.54′ W. long.;
            (243) 35°46.07′ N. lat., 121°29.75′ W. long.;
            (244) 35°34.08′ N. lat., 121°19.83′ W. long.;
            (245) 35°31.41′ N. lat., 121°14.80′ W. long.;
            (246) 35°15.42′ N. lat., 121°03.47′ W. long.;
            (247) 35°07.70′ N. lat., 120°59.31′ W. long.;
            (248) 34°57.27′ N. lat., 120°56.93′ W. long.;
            (249) 34°44.27′ N. lat., 120°57.65′ W. long.;
            (250) 34°32.75′ N. lat., 120°50.08′ W. long.;
            (251) 34°27.00′ N. lat., 120°41.50′ W. long.;
            (252) 34°20.00′ N. lat., 120°30.99′ W. long.;
            (253) 34°19.15′ N. lat., 120°19.78′ W. long.;
            (254) 34°23.24′ N. lat., 120°14.17′ W. long.;
            (255) 34°21.35′ N. lat., 119°54.89′ W. long.;
            (256) 34°09.79′ N. lat., 119°44.51′ W. long.;
            (257) 34°07.34′ N. lat., 120°06.71′ W. long.;
            (258) 34°09.74′ N. lat., 120°19.78′ W. long.;
            (259) 34°13.95′ N. lat., 120°29.78′ W. long.;
            (260) 34°09.41′ N. lat., 120°37.75′ W. long.;
            (261) 34°03.39′ N. lat., 120°35.26′ W. long.;
            (262) 33°56.82′ N. lat., 120°28.30′ W. long.;
            (263) 33°50.71′ N. lat., 120°09.24′ W. long.;
            (264) 33°38.21′ N. lat., 119°59.90′ W. long.;
            (265) 33°35.35′ N. lat., 119°51.95′ W. long.;
            (266) 33°35.99′ N. lat., 119°49.13′ W. long.;
            (267) 33°42.74′ N. lat., 119°47.80′ W. long.;
            (268) 33°53.65′ N. lat., 119°53.29′ W. long.;
            (269) 33°57.85′ N. lat., 119°31.05′ W. long.;
            (270) 33°56.78′ N. lat., 119°27.44′ W. long.;
            (271) 33°58.03′ N. lat., 119°27.82′ W. long.;
            (272) 33°59.31′ N. lat., 119°20.02′ W. long.;
            (273) 34°02.91′ N. lat., 119°15.38′ W. long.;
            (274) 33°59.04′ N. lat., 119°03.02′ W. long.;
            (275) 33°57.88′ N. lat., 118°41.69′ W. long.;
            (276) 33°50.89′ N. lat., 118°37.78′ W. long.;
            (277) 33°39.54′ N. lat., 118°18.70′ W. long.;
            (278) 33°35.42′ N. lat., 118°17.15′ W. long.;
            (279) 33°31.26′ N. lat., 118°10.84′ W. long.;
            (280) 33°32.71′ N. lat., 117°52.05′ W. long.;
            (281) 32°58.94′ N. lat., 117°20.05′ W. long.;
            (282) 32°46.45′ N. lat., 117°24.37′ W. long.;
            (283) 32°42.25′ N. lat., 117°22.87′ W. long.;
            (284) 32°39.50′ N. lat., 117°27.80′ W. long.; and
            (285) 32°34.83′ N. lat., 117°24.67′ W. long.
            (b) The 180 fm (329 m) depth contour used around San Clemente Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°01.90′ N. lat., 118°40.17′ W. long.;
            (2) 33°03.23′ N. lat., 118°40.05′ W. long.;
            (3) 33°05.07′ N. lat., 118°39.01′ W. long.;
            (4) 33°05.00′ N. lat., 118°38.01′ W. long.;
            (5) 33°03.00′ N. lat., 118°34.00′ W. long.;
            (6) 32°55.92′ N. lat., 118°28.39′ W. long.;
            (7) 32°49.78′ N. lat., 118°20.82′ W. long.;
            (8) 32°47.32′ N. lat., 118°18.30′ W. long.;
            (9) 32°47.46′ N. lat., 118°20.29′ W. long.;
            (10) 32°46.21′ N. lat., 118°21.96′ W. long.;
            (11) 32°42.25′ N. lat., 118°24.07′ W. long.;
            (12) 32°47.73′ N. lat., 118°31.74′ W. long.;
            (13) 32°53.16′ N. lat., 118°33.85′ W. long.;
            (14) 32°54.51′ N. lat., 118°35.56′ W. long.; and
            (15) 33°01.90′ N. lat., 118°40.17′ W. long.
            
            (c) The 180 fm (329 m) depth contour used around Santa Catalina Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°30.00′ N. lat., 118°44.18′ W. long.;
            (2) 33°30.65′ N. lat., 118°35.07′ W. long.;
            (3) 33°29.88′ N. lat., 118°30.89′ W. long.;
            (4) 33°27.54′ N. lat., 118°26.91′ W. long.;
            (5) 33°26.11′ N. lat., 118°21.97′ W. long.;
            (6) 33°24.20′ N. lat., 118°19.05′ W. long.;
            (7) 33°14.58′ N. lat., 118°10.35′ W. long.;
            (8) 33°17.91′ N. lat., 118°28.20′ W. long.;
            (9) 33°19.14′ N. lat., 118°31.34′ W. long.;
            (10) 33°20.79′ N. lat., 118°33.75′ W. long.;
            (11) 33°23.14′ N. lat., 118°30.80′ W. long.;and
            (12) 33°30.00′ N. lat., 118°44.18′ W. long.
            (d) The 180 fm (329 m) depth contour used around Lasuen Knoll off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°25.12′ N. lat., 118°01.09′ W. long.;
            (2) 33°25.41′ N. lat., 117°59.36′ W. long.;
            (3) 33°23.49′ N. lat., 117°57.47′ W. long.;
            (4) 33°23.02′ N. lat., 117°59.58′ W. long.; and
            (5) 33°25.12′ N. lat., 118°01.09′ W. long.
            (e) The 180 fm (329 m) depth contour used around San Diego Rise off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 32°49.98′ N. lat., 117°50.19′ W. long.;
            (2) 32°44.10′ N. lat., 117°45.34′ W. long.;
            (3) 32°42.01′ N. lat., 117°46.01′ W. long.;
            (4) 32°44.42′ N. lat., 117°48.69′ W. long.;
            (5) 32°49.86′ N. lat., 117°50.50′ W. long.; and
            (6) 32°49.98′ N. lat., 117°50.19′ W. long.
            (f) The 180 fm (329 m) depth contour between 42° N. lat. and the U.S. border with Mexico, modified to allow fishing in petrale sole areas, is defined by straight lines connecting all of the following points in the order stated:
            (1) 42°00.00′ N. lat., 124°36.37′ W. long.;
            (2) 41°47.79′ N. lat., 124°29.48′ W. long.;
            (3) 41°21.16′ N. lat., 124°28.97′ W. long.;
            (4) 41°11.30′ N. lat., 124°22.86′ W. long.;
            (5) 41°06.51′ N. lat., 124°23.07′ W. long.;
            (6) 40°55.20′ N. lat., 124°27.46′ W. long.;
            (7) 40°53.95′ N. lat., 124°26.04′ W. long.;
            (8) 40°49.96′ N. lat., 124°26.04′ W. long.;
            (9) 40°44.49′ N. lat., 124°30.81′ W. long.;
            (10) 40°40.58′ N. lat., 124°32.05′ W. long.;
            (11) 40°38.82′ N. lat., 124°29.45′ W. long.;
            (12) 40°35.65′ N. lat., 124°30.34′ W. long.;
            (13) 40°37.39′ N. lat., 124°37.00′ W. long.;
            (14) 40°36.03′ N. lat., 124°39.97′ W. long.;
            (15) 40°31.42′ N. lat., 124°40.85′ W. long.;
            (16) 40°30.00′ N. lat., 124°37.12′ W. long.;
            (17) 40°27.36′ N. lat., 124°37.14′ W. long.;
            (18) 40°24.81′ N. lat., 124°35.82′ W. long.;
            (19) 40°22.45′ N. lat., 124°30.94′ W. long.;
            (20) 40°14.00′ N. lat., 124°32.90′ W. long.;
            (21) 40°10.00′ N. lat., 124°23.56′ W. long.;
            (22) 40°06.67′ N. lat., 124°19.08′ W. long.;
            (23) 40°08.10′ N. lat., 124°16.71′ W. long.;
            (24) 40°05.90′ N. lat., 124°17.77′ W. long.;
            (25) 40°02.80′ N. lat., 124°16.28′ W. long.;
            (26) 40°01.98′ N. lat., 124°12.99′ W. long.;
            (27) 40°01.52′ N. lat., 124°09.83′ W. long.;
            (28) 39°58.55′ N. lat., 124°12.32′ W. long.;
            (29) 39°55.74′ N. lat., 124°07.37′ W. long.;
            (30) 39°42.78′ N. lat., 124°02.11′ W. long.;
            (31) 39°34.76′ N. lat., 123°58.51′ W. long.;
            (32) 39°34.22′ N. lat., 123°56.82′ W. long.;
            (33) 39°32.98′ N. lat., 123°56.43′ W. long.;
            (34) 39°32.14′ N. lat., 123°58.83′ W. long.;
            (35) 39°07.79′ N. lat., 123°58.72′ W. long.;
            (36) 39°00.99′ N. lat., 123°57.56′ W. long.;
            (37) 39°00.05′ N. lat., 123°56.83′ W. long.;
            (38) 38°57.50′ N. lat., 123°57.04′ W. long.;
            (39) 38°51.19′ N. lat., 123°55.70′ W. long.;
            (40) 38°47.29′ N. lat., 123°51.12′ W. long.;
            (41) 38°45.48′ N. lat., 123°51.36′ W. long.;
            (42) 38°43.24′ N. lat., 123°49.91′ W. long.;
            (43) 38°41.61′ N. lat., 123°47.50′ W. long.;
            (44) 38°35.75′ N. lat., 123°43.76′ W. long.;
            (45) 38°34.92′ N. lat., 123°42.45′ W. long.;
            (46) 38°19.84′ N. lat., 123°31.96′ W. long.;
            (47) 38°14.38′ N. lat., 123°25.51′ W. long.;
            (48) 38°09.39′ N. lat., 123°24.39′ W. long.;
            (49) 38°10.02′ N. lat., 123°26.73′ W. long.;
            (50) 38°04.11′ N. lat., 123°31.62′ W. long.;
            (51) 38°02.11′ N. lat., 123°31.11′ W. long.;
            (52) 38°00.23′ N. lat., 123°29.51′ W. long.;
            (53) 38°00.00′ N. lat., 123°28.72′ W. long.;
            (54) 37°58.07′ N. lat., 123°26.97′ W. long.;
            (55) 37°50.80′ N. lat., 123°24.47′ W. long.;
            (56) 37°44.21′ N. lat., 123°11.38′ W. long.;
            (57) 37°35.67′ N. lat., 123°01.86′ W. long.;
            (58) 37°23.42′ N. lat., 122°56.78′ W. long.;
            (59) 37°23.23′ N. lat., 122°53.78′ W. long.;
            (60) 37°13.97′ N. lat., 122°49.91′ W. long.;
            (61) 37°11.00′ N. lat., 122°45.61′ W. long.;
            (62) 37°07.00′ N. lat., 122°42.89′ W. long.;
            (63) 37°01.10′ N. lat., 122°37.50′ W. long.;
            (64) 36°57.81′ N. lat., 122°28.29′ W. long.;
            (65) 36°59.83′ N. lat., 122°25.17′ W. long.;
            (66) 36°57.21′ N. lat., 122°25.17′ W. long.;
            (67) 36°57.81′ N. lat., 122°21.73′ W. long.;
            (68) 36°56.10′ N. lat., 122°21.51′ W. long.;
            (69) 36°55.17′ N. lat., 122°16.94′ W. long.;
            (70) 36°52.06′ N. lat., 122°12.12′ W. long.;
            (71) 36°47.63′ N. lat., 122°07.40′ W. long.;
            
            (72) 36°47.37′ N. lat., 122°03.10′ W. long.;
            (73) 36°24.14′ N. lat., 121°59.45′ W. long.;
            (74) 36°21.82′ N. lat., 122°00.80′ W. long.;
            (75) 36°19.47′ N. lat., 122°05.28′ W. long.;
            (76) 36°14.67′ N. lat., 122°00.88′ W. long.;
            (77) 36°09.34′ N. lat., 121°42.61′ W. long.;
            (78) 36°00.00′ N. lat., 121°35.77′ W. long.;
            (79) 35°56.78′ N. lat., 121°32.69′ W. long.;
            (80) 35°52.71′ N. lat., 121°32.32′ W. long.;
            (81) 35°51.23′ N. lat., 121°30.54′ W. long.;
            (82) 35°46.07′ N. lat., 121°29.75′ W. long.;
            (83) 35°34.08′ N. lat., 121°19.83′ W. long.;
            (84) 35°31.41′ N. lat., 121°14.80′ W. long.;
            (85) 35°15.42′ N. lat., 121°03.47′ W. long.;
            (86) 35°07.21′ N. lat., 120°59.05′ W. long.;
            (87) 35°07.45′ N. lat., 120°57.09′ W. long.;
            (88) 34°44.29′ N. lat., 120°54.28′ W. long.;
            (89) 34°44.24′ N. lat., 120°57.62′ W. long.;
            (90) 34°40.04′ N. lat., 120°53.95′ W. long.;
            (91) 34°27.00′ N. lat., 120°41.50′ W. long.;
            (92) 34°21.16′ N. lat., 120°33.11′ W. long.;
            (93) 34°19.15′ N. lat., 120°19.78′ W. long.;
            (94) 34°23.24′ N. lat., 120°14.17′ W. long.;
            (95) 34°21.47′ N. lat., 119°54.68′ W. long.;
            (96) 34°09.79′ N. lat., 119°44.51′ W. long.;
            (97) 34°07.34′ N. lat., 120°06.71′ W. long.;
            (98) 34°09.43′ N. lat., 120°18.34′ W. long.;
            (99) 34°12.50′ N. lat., 120°18.34′ W. long.;
            (100) 34°12.50′ N. lat., 120°26.11′ W. long.;
            (101) 34°14.02′ N. lat., 120°29.61′ W. long.;
            (102) 34°09.55′ N. lat., 120°37.83′ W. long.;
            (103) 34°05.35′ N. lat., 120°36.23′ W. long.;
            (104) 34°02.21′ N. lat., 120°36.23′ W. long.;
            (105) 34°02.21′ N. lat., 120°33.94′ W. long.;
            (106) 33°56.82′ N. lat., 120°28.30′ W. long.;
            (107) 33°50.40′ N. lat., 120°09.94′ W. long.;
            (108) 33°38.21′ N. lat., 119°59.90′ W. long.;
            (109) 33°35.35′ N. lat., 119°51.95′ W. long.;
            (110) 33°35.99′ N. lat., 119°49.13′ W. long.;
            (111) 33°42.74′ N. lat., 119°47.81′ W. long.;
            (112) 33°51.63′ N. lat., 119°52.94′ W. long.;
            (113) 33°51.62′ N. lat., 119°47.94′ W. long.;
            (114) 33°54.67′ N. lat., 119°47.94′ W. long.;
            (115) 33°57.84′ N. lat., 119°30.94′ W. long.;
            (116) 33°54.11′ N. lat., 119°30.94′ W. long.;
            (117) 33°54.11′ N. lat., 119°25.94′ W. long.;
            (118) 33°58.14′ N. lat., 119°25.94′ W. long.;
            (119) 33°59.31′ N. lat., 119°20.02′ W. long.;
            (120) 34°02.91′ N. lat., 119°15.38′ W. long.;
            (121) 33°59.04′ N. lat., 119°03.02′ W. long.;
            (122) 33°57.88′ N. lat., 118°41.69′ W. long.;
            (123) 33°50.89′ N. lat., 118°37.78′ W. long.;
            (124) 33°39.16′ N. lat., 118°18.24′ W. long.;
            (125) 33°35.44′ N. lat., 118°17.31′ W. long.;
            (126) 33°31.37′ N. lat., 118°10.39′ W. long.;
            (127) 33°32.71′ N. lat., 117°52.05′ W. long.;
            (128) 32°58.94′ N. lat., 117°20.06′ W. long.; and
            (129) 32°35.48′ N. lat., 117°28.83′ W. long.
            (g) The 200-fm (366-m) depth contour between the U.S. border with Canada and the U.S. border with Mexico is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°14.75′ N. lat., 125°41.73′ W. long.;
            (2) 48°12.85′ N. lat., 125°38.06′ W. long.;
            (3) 48°10.00′ N. lat., 125°41.82′ W. long.;
            (4) 48°07.10′ N. lat., 125°45.65′ W. long.;
            (5) 48°05.71′ N. lat., 125°44.70′ W. long.;
            (6) 48°04.07′ N. lat., 125°36.96′ W. long.;
            (7) 48°03.05′ N. lat., 125°36.38′ W. long.;
            (8) 48°01.98′ N. lat., 125°37.41′ W. long.;
            (9) 48°01.46′ N. lat., 125°39.61′ W. long.;
            (10) 47°56.94′ N. lat., 125°36.65′ W. long.;
            (11) 47°55.11′ N. lat., 125°36.92′ W. long.;
            (12) 47°54.10′ N. lat., 125°34.98′ W. long.;
            (13) 47°54.50′ N. lat., 125°32.01′ W. long.;
            (14) 47°55.77′ N. lat., 125°30.13′ W. long.;
            (15) 47°55.65′ N. lat., 125°28.46′ W. long.;
            (16) 47°58.11′ N. lat., 125°26.60′ W. long.;
            (17) 48°00.40′ N. lat., 125°24.83′ W. long.;
            (18) 48°02.04′ N. lat., 125°22.90′ W. long.;
            (19) 48°03.60′ N. lat., 125°21.84′ W. long.;
            (20) 48°03.98′ N. lat., 125°20.65′ W. long.;
            (21) 48°03.26′ N. lat., 125°19.76′ W. long.;
            (22) 48°01.50′ N. lat., 125°18.80′ W. long.;
            (23) 48°01.03′ N. lat., 125°20.12′ W. long.;
            (24) 48°00.04′ N. lat., 125°20.26′ W. long.;
            (25) 47°58.10′ N. lat., 125°18.91′ W. long.;
            
            (26) 47°58.17′ N. lat., 125°17.50′ W. long.;
            (27) 47°52.33′ N. lat., 125°15.78′ W. long.;
            (28) 47°49.20′ N. lat., 125°10.67′ W. long.;
            (29) 47°48.27′ N. lat., 125°07.38′ W. long.;
            (30) 47°47.24′ N. lat., 125°05.38′ W. long.;
            (31) 47°45.95′ N. lat., 125°04.61′ W. long.;
            (32) 47°44.58′ N. lat., 125°07.12′ W. long.;
            (33) 47°42.24′ N. lat., 125°05.15′ W. long.;
            (34) 47°38.54′ N. lat., 125°06.76′ W. long.;
            (35) 47°35.03′ N. lat., 125°04.28′ W. long.;
            (36) 47°28.82′ N. lat., 124°56.24′ W. long.;
            (37) 47°29.15′ N. lat., 124°54.10′ W. long.;
            (38) 47°28.43′ N. lat., 124°51.58′ W. long.;
            (39) 47°24.13′ N. lat., 124°47.50′ W. long.;
            (40) 47°18.31′ N. lat., 124°46.17′ W. long.;
            (41) 47°19.57′ N. lat., 124°51.00′ W. long.;
            (42) 47°18.12′ N. lat., 124°53.66′ W. long.;
            (43) 47°17.60′ N. lat., 124°52.94′ W. long.;
            (44) 47°17.71′ N. lat., 124°51.63′ W. long.;
            (45) 47°16.90′ N. lat., 124°51.23′ W. long.;
            (46) 47°16.10′ N. lat., 124°53.67′ W. long.;
            (47) 47°14.24′ N. lat., 124°53.02′ W. long.;
            (48) 47°12.16′ N. lat., 124°56.77′ W. long.;
            (49) 47°13.35′ N. lat., 124°58.70′ W. long.;
            (50) 47°09.53′ N. lat., 124°58.32′ W. long.;
            (51) 47°09.54′ N. lat., 124°59.50′ W. long.;
            (52) 47°05.87′ N. lat., 124°59.30′ W. long.;
            (53) 47°03.65′ N. lat., 124°56.26′ W. long.;
            (54) 47°00.87′ N. lat., 124°59.52′ W. long.;
            (55) 46°56.80′ N. lat., 125°00.00′ W. long.;
            (56) 46°51.55′ N. lat., 125°00.00′ W. long.;
            (57) 46°50.07′ N. lat., 124°53.90′ W. long.;
            (58) 46°44.88′ N. lat., 124°51.97′ W. long.;
            (59) 46°38.17′ N. lat., 124°42.66′ W. long.;
            (60) 46°33.45′ N. lat., 124°36.11′ W. long.;
            (61) 46°33.20′ N. lat., 124°30.64′ W. long.;
            (62) 46°27.85′ N. lat., 124°31.95′ W. long.;
            (63) 46°18.27′ N. lat., 124°39.28′ W. long.;
            (64) 46°16.00′ N. lat., 124°24.88′ W. long.;
            (65) 46°14.22′ N. lat., 124°26.29′ W. long.;
            (66) 46°11.53′ N. lat., 124°39.58′ W. long.;
            (67) 46°08.77′ N. lat., 124°41.71′ W. long.;
            (68) 46°05.86′ N. lat., 124°42.26′ W. long.;
            (69) 46°03.85′ N. lat., 124°48.20′ W. long.;
            (70) 46°02.33′ N. lat., 124°48.51′ W. long.;
            (71) 45°58.99′ N. lat., 124°44.42′ W. long.;
            (72) 45°46.90′ N. lat., 124°43.50′ W. long.;
            (73) 45°46.00′ N. lat., 124°44.27′ W. long.;
            (74) 45°44.98′ N. lat., 124°44.93′ W. long.;
            (75) 45°43.46′ N. lat., 124°44.93′ W. long.;
            (76) 45°34.88′ N. lat., 124°32.59′ W. long.;
            (77) 45°20.25′ N. lat., 124°25.47′ W. long.;
            (78) 45°13.06′ N. lat., 124°22.25′ W. long.;
            (79) 45°03.83′ N. lat., 124°27.13′ W. long.;
            (80) 45°00.17′ N. lat., 124°29.29′ W. long.;
            (81) 44°55.60′ N. lat., 124°32.36′ W. long.;
            (82) 44°48.25′ N. lat., 124°40.61′ W. long.;
            (83) 44°42.24′ N. lat., 124°48.05′ W. long.;
            (84) 44°41.35′ N. lat., 124°48.03′ W. long.;
            (85) 44°40.27′ N. lat., 124°49.11′ W. long.;
            (86) 44°38.52′ N. lat., 124°49.11′ W. long.;
            (87) 44°21.73′ N. lat., 124°49.82′ W. long.;
            (88) 44°17.57′ N. lat., 124°55.04′ W. long.;
            (89) 44°13.19′ N. lat., 124°58.66′ W. long.;
            (90) 44°08.30′ N. lat., 124°58.50′ W. long.;
            (91) 43°57.89′ N. lat., 124°58.13′ W. long.;
            (92) 43°50.59′ N. lat., 124°52.80′ W. long.;
            (93) 43°50.10′ N. lat., 124°40.27′ W. long.;
            (94) 43°39.05′ N. lat., 124°38.56′ W. long.;
            (95) 43°28.85′ N. lat., 124°40.00′ W. long.;
            (96) 43°20.83′ N. lat., 124°42.84′ W. long.;
            (97) 43°20.22′ N. lat., 124°43.05′ W. long.;
            (98) 43°13.29′ N. lat., 124°47.00′ W. long.;
            (99) 43°13.15′ N. lat., 124°52.61′ W. long.;
            (100) 43°04.60′ N. lat., 124°53.01′ W. long.;
            (101) 42°57.56′ N. lat., 124°54.10′ W. long.;
            (102) 42°53.82′ N. lat., 124°55.76′ W. long.;
            (103) 42°53.41′ N. lat., 124°54.35′ W. long.;
            (104) 42°49.52′ N. lat., 124°53.16′ W. long.;
            (105) 42°47.47′ N. lat., 124°50.24′ W. long.;
            (106) 42°47.57′ N. lat., 124°48.13′ W. long.;
            (107) 42°46.19′ N. lat., 124°44.52′ W. long.;
            (108) 42°41.75′ N. lat., 124°44.69′ W. long.;
            (109) 42°40.50′ N. lat., 124°44.02′ W. long.;
            (110) 42°38.81′ N. lat., 124°43.09′ W. long.;
            (111) 42°31.82′ N. lat., 124°46.24′ W. long.;
            (112) 42°31.96′ N. lat., 124°44.32′ W. long.;
            (113) 42°30.95′ N. lat., 124°44.50′ W. long.;
            (114) 42°28.39′ N. lat., 124°49.56′ W. long.;
            (115) 42°23.34′ N. lat., 124°44.91′ W. long.;
            (116) 42°19.72′ N. lat., 124°41.60′ W. long.;
            (117) 42°15.12′ N. lat., 124°38.34′ W. long.;
            (118) 42°13.67′ N. lat., 124°38.22′ W. long.;
            (119) 42°12.35′ N. lat., 124°38.09′ W. long.;
            (120) 42°04.35′ N. lat., 124°37.23′ W. long.;
            (121) 42°00.00′ N. lat., 124°36.80′ W. long.;
            
            (122) 41°47.84′ N. lat., 124°30.48′ W. long.;
            (123) 41°43.33′ N. lat., 124°29.96′ W. long.;
            (124) 41°23.46′ N. lat., 124°30.36′ W. long.;
            (125) 41°21.29′ N. lat., 124°29.43′ W. long.;
            (126) 41°13.52′ N. lat., 124°24.48′ W. long.;
            (127) 41°06.71′ N. lat., 124°23.37′ W. long.;
            (128) 40°54.66′ N. lat., 124°28.20′ W. long.;
            (129) 40°51.52′ N. lat., 124°27.47′ W. long.;
            (130) 40°40.62′ N. lat., 124°32.75′ W. long.;
            (131) 40°36.08′ N. lat., 124°40.18′ W. long.;
            (132) 40°32.90′ N. lat., 124°41.90′ W. long.;
            (133) 40°31.30′ N. lat., 124°41.00′ W. long.;
            (134) 40°30.16′ N. lat., 124°37.91′ W. long.;
            (135) 40°27.29′ N. lat., 124°37.34′ W. long.;
            (136) 40°24.98′ N. lat., 124°36.44′ W. long.;
            (137) 40°22.34′ N. lat., 124°31.22′ W. long.;
            (138) 40°16.94′ N. lat., 124°32.00′ W. long.;
            (139) 40°17.58′ N. lat., 124°45.30′ W. long.;
            (140) 40°14.40′ N. lat., 124°35.82′ W. long.;
            (141) 40°13.24′ N. lat., 124°32.43′ W. long.;
            (142) 40°10.00′ N. lat., 124°24.64′ W. long.;
            (143) 40°06.43′ N. lat., 124°19.26′ W. long.;
            (144) 40°07.06′ N. lat., 124°17.82′ W. long.;
            (145) 40°04.70′ N. lat., 124°18.17′ W. long.;
            (146) 40°02.34′ N. lat., 124°16.64′ W. long.;
            (147) 40°01.52′ N. lat., 124°09.89′ W. long.;
            (148) 39°58.27′ N. lat., 124°13.58′ W. long.;
            (149) 39°56.59′ N. lat., 124°12.09′ W. long.;
            (150) 39°55.19′ N. lat., 124°08.03′ W. long.;
            (151) 39°52.54′ N. lat., 124°09.47′ W. long.;
            (152) 39°42.67′ N. lat., 124°02.59′ W. long.;
            (153) 39°35.95′ N. lat., 123°59.56′ W. long.;
            (154) 39°34.61′ N. lat., 123°59.66′ W. long.;
            (155) 39°33.77′ N. lat., 123°56.89′ W. long.;
            (156) 39°33.01′ N. lat., 123°57.14′ W. long.;
            (157) 39°32.20′ N. lat., 123°59.20′ W. long.;
            (158) 39°07.84′ N. lat., 123°59.14′ W. long.;
            (159) 39°01.11′ N. lat., 123°57.97′ W. long.;
            (160) 39°00.51′ N. lat., 123°56.96′ W. long.;
            (161) 38°57.50′ N. lat., 123°57.57′ W. long.;
            (162) 38°56.57′ N. lat., 123°57.80′ W. long.;
            (163) 38°56.39′ N. lat., 123°59.48′ W. long.;
            (164) 38°50.22′ N. lat., 123°55.55′ W. long.;
            (165) 38°46.76′ N. lat., 123°51.56′ W. long.;
            (166) 38°45.27′ N. lat., 123°51.63′ W. long.;
            (167) 38°42.76′ N. lat., 123°49.83′ W. long.;
            (168) 38°41.53′ N. lat., 123°47.83′ W. long.;
            (169) 38°40.97′ N. lat., 123°48.14′ W. long.;
            (170) 38°38.02′ N. lat., 123°45.85′ W. long.;
            (171) 38°37.19′ N. lat., 123°44.08′ W. long.;
            (172) 38°33.43′ N. lat., 123°41.82′ W. long.;
            (173) 38°29.44′ N. lat., 123°38.49′ W. long.;
            (174) 38°28.08′ N. lat., 123°38.33′ W. long.;
            (175) 38°23.68′ N. lat., 123°35.47′ W. long.;
            (176) 38°19.63′ N. lat., 123°34.05′ W. long.;
            (177) 38°16.23′ N. lat., 123°31.90′ W. long.;
            (178) 38°14.79′ N. lat., 123°29.98′ W. long.;
            (179) 38°14.12′ N. lat., 123°26.36′ W. long.;
            
            (180) 38°10.85′ N. lat., 123°25.84′ W. long.;
            (181) 38°13.15′ N. lat., 123°28.25′ W. long.;
            (182) 38°12.28′ N. lat., 123°29.88′ W. long.;
            (183) 38°10.19′ N. lat., 123°29.11′ W. long.;
            (184) 38°07.94′ N. lat., 123°28.52′ W. long.;
            (185) 38°06.51′ N. lat., 123°30.96′ W. long.;
            (186) 38°04.21′ N. lat., 123°32.03′ W. long.;
            (187) 38°02.07′ N. lat., 123°31.37′ W. long.;
            (188) 38°00.00′ N. lat., 123°29.62′ W. long.;
            (189) 37°58.13′ N. lat., 123°27.28′ W. long.;
            (190) 37°55.01′ N. lat., 123°27.53′ W. long.;
            (191) 37°51.40′ N. lat., 123°25.25′ W. long.;
            (192) 37°43.97′ N. lat., 123°11.56′ W. long.;
            (193) 37°35.67′ N. lat., 123°02.32′ W. long.;
            (194) 37°13.65′ N. lat., 122°54.25′ W. long.;
            (195) 37°11.00′ N. lat., 122°50.97′ W. long.;
            (196) 37°07.00′ N. lat., 122°45.90′ W. long.;
            (197) 37°00.66′ N. lat., 122°37.91′ W. long.;
            (198) 36°57.40′ N. lat., 122°28.32′ W. long.;
            (199) 36°59.25′ N. lat., 122°25.61′ W. long.;
            (200) 36°56.88′ N. lat., 122°25.49′ W. long.;
            (201) 36°57.40′ N. lat., 122°22.69′ W. long.;
            (202) 36°55.43′ N. lat., 122°22.49′ W. long.;
            (203) 36°52.29′ N. lat., 122°13.25′ W. long.;
            (204) 36°47.12′ N. lat., 122°07.62′ W. long.;
            (205) 36°47.10′ N. lat., 122°02.17′ W. long.;
            (206) 36°43.76′ N. lat., 121°59.17′ W. long.;
            (207) 36°38.85′ N. lat., 122°02.26′ W. long.;
            (208) 36°23.41′ N. lat., 122°00.17′ W. long.;
            (209) 36°19.68′ N. lat., 122°06.99′ W. long.;
            (210) 36°14.75′ N. lat., 122°01.57′ W. long.;
            (211) 36°09.74′ N. lat., 121°45.06′ W. long.;
            (212) 36°06.75′ N. lat., 121°40.79′ W. long.;
            (213) 36°00.00′ N. lat., 121°35.98′ W. long.;
            (214) 35°58.18′ N. lat., 121°34.69′ W. long.;
            (215) 35°52.31′ N. lat., 121°32.51′ W. long.;
            (216) 35°51.21′ N. lat., 121°30.97′ W. long.;
            (217) 35°46.32′ N. lat., 121°30.36′ W. long.;
            (218) 35°33.74′ N. lat., 121°20.16′ W. long.;
            (219) 35°31.37′ N. lat., 121°15.29′ W. long.;
            (220) 35°23.32′ N. lat., 121°11.50′ W. long.;
            (221) 35°15.28′ N. lat., 121°04.51′ W. long.;
            (222) 35°07.08′ N. lat., 121°00.36′ W. long.;
            (223) 34°57.46′ N. lat., 120°58.29′ W. long.;
            (224) 34°44.25′ N. lat., 120°58.35′ W. long.;
            (225) 34°32.30′ N. lat., 120°50.28′ W. long.;
            (226) 34°27.00′ N. lat., 120°42.61′ W. long.;
            (227) 34°19.08′ N. lat., 120°31.27′ W. long.;
            (228) 34°17.72′ N. lat., 120°19.32′ W. long.;
            (229) 34°22.45′ N. lat., 120°12.87′ W. long.;
            (230) 34°21.36′ N. lat., 119°54.94′ W. long.;
            (231) 34°09.95′ N. lat., 119°46.24′ W. long.;
            (232) 34°09.08′ N. lat., 119°57.59′ W. long.;
            (233) 34°07.53′ N. lat., 120°06.41′ W. long.;
            (234) 34°10.54′ N. lat., 120°19.13′ W. long.;
            (235) 34°14.68′ N. lat., 120°29.54′ W. long.;
            (236) 34°09.51′ N. lat., 120°38.38′ W. long.;
            (237) 34°03.06′ N. lat., 120°35.60′ W. long.;
            
            (238) 33°56.39′ N. lat., 120°28.53′ W. long.;
            (239) 33°50.25′ N. lat., 120°09.49′ W. long.;
            (240) 33°37.96′ N. lat., 120°00.14′ W. long.;
            (241) 33°34.52′ N. lat., 119°51.90′ W. long.;
            (242) 33°35.51′ N. lat., 119°48.55′ W. long.;
            (243) 33°42.76′ N. lat., 119°47.83′ W. long.;
            (244) 33°53.62′ N. lat., 119°53.34′ W. long.;
            (245) 33°57.61′ N. lat., 119°31.32′ W. long.;
            (246) 33°56.34′ N. lat., 119°26.46′ W. long.;
            (247) 33°57.79′ N. lat., 119°26.91′ W. long.;
            (248) 33°58.88′ N. lat., 119°20.12′ W. long.;
            (249) 34°02.65′ N. lat., 119°15.17′ W. long.;
            (250) 33°59.02′ N. lat., 119°03.05′ W. long.;
            (251) 33°57.61′ N. lat., 118°42.13′ W. long.;
            (252) 33°50.76′ N. lat., 118°38.03′ W. long.;
            (253) 33°39.41′ N. lat., 118°18.74′ W. long.;
            (254) 33°35.51′ N. lat., 118°18.08′ W. long.;
            (255) 33°30.68′ N. lat., 118°10.40′ W. long.;
            (256) 33°32.49′ N. lat., 117°51.90′ W. long.;
            (257) 32°58.87′ N. lat., 117°20.41′ W. long.; and
            (258) 32°35.53′ N. lat., 117°29.72′ W. long.
            (h) The 200 fm (366 m) depth contour used around San Clemente Island is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°05.89′ N. lat., 118°39.45′ W. long.;
            (2) 33°02.68′ N. lat., 118°33.14′ W. long.;
            (3) 32°57.32′ N. lat., 118°29.12′ W. long.;
            (4) 32°47.51′ N. lat., 118°17.88′ W. long.;
            (5) 32°41.22′ N. lat., 118°23.78′ W. long.;
            (6) 32°46.83′ N. lat., 118°32.10′ W. long.;
            (7) 33°01.61′ N. lat., 118°40.64′ W. long.; and
            (8) 33°5.89′ N. lat., 118°39.45′ W. long.
            (i) The 200 fm (366 m) depth contour used around Santa Catalina Island off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°32.06′ N. lat., 118°44.52′ W. long.;
            (2) 33°31.36′ N. lat., 118°35.28′ W. long.;
            (3) 33°30.10′ N. lat., 118°30.82′ W. long.;
            (4) 33°27.91′ N. lat., 118°26.83′ W. long.;
            (5) 33°26.27′ N. lat., 118°21.35′ W. long.;
            (6) 33°21.34′ N. lat., 118°15.24′ W. long.;
            (7) 33°13.66′ N. lat., 118°08.98′ W. long.;
            (8) 33°17.15′ N. lat., 118°28.35′ W. long.;
            (9) 33°20.94′ N. lat., 118°34.34′ W. long.;
            (10) 33°23.32′ N. lat., 118°32.60′ W. long.;
            (11) 33°28.68′ N. lat., 118°44.93′ W. long.; and
            (12) 33°32.06′ N. lat., 118°44.52′ W. long.
            (j) The 200 fm (366 m) depth contour used around Lasuen Knoll off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°25.91′ N. lat., 117°59.44′ W. long.;
            (2) 33°23.37′ N. lat., 117°56.97′ W. long.;
            (3) 33°22.82′ N. lat., 117°59.50′ W. long.;
            (4) 33°25.24′ N. lat., 118°01.68′ W. long.; and
            (5) 33°25.91′ N. lat., 117°59.44′ W. long.
            (k) The 200 fm (366 m) depth contour used around San Diego Rise off the state of California is defined by straight lines connecting all of the following points in the order stated:
            (1) 32°50.30′ N. lat., 117°50.18′ W. long.;
            (2) 32°44.01′ N. lat., 117°44.46′ W. long.;
            (3) 32°41.34′ N. lat., 117°45.86′ W. long.;
            (4) 32°45.45′ N. lat., 117°50.09′ W. long.;
            (5) 32°50.10′ N. lat., 117°50.76′ W. long.; and
            (6) 32°50.30′ N. lat., 117°50.18′ W. long.
            (l) The 200-fm (366-m) depth contour used between the U.S. border with Canada and the U.S. border with Mexico, modified to allow fishing in petrale sole areas, is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°14.75′ N. lat., 125°41.73′ W. long.;
            (2) 48°12.85′ N. lat., 125°38.06′ W. long.;
            (3) 48°10.00′ N. lat., 125°41.82′ W. long.;
            (4) 48°07.10′ N. lat., 125°45.65′ W. long.;
            (5) 48°05.71′ N. lat., 125°44.69′ W. long.;
            (6) 48°04.07′ N. lat., 125°36.96′ W. long.;
            (7) 48°03.05′ N. lat., 125°36.38′ W. long.;
            (8) 48°01.98′ N. lat., 125°37.41′ W. long.;
            (9) 48°01.46′ N. lat., 125°39.61′ W. long.;
            (10) 47°56.94′ N. lat., 125°36.65′ W. long.;
            (11) 47°55.77′ N. lat., 125°30.13′ W. long.;
            (12) 47°55.65′ N. lat., 125°28.46′ W. long.;
            (13) 47°58.11′ N. lat., 125°26.60′ W. long.;
            (14) 48°00.40′ N. lat., 125°24.83′ W. long.;
            
            (15) 48°02.04′ N. lat., 125°22.90′ W. long.;
            (16) 48°03.60′ N. lat., 125°21.84′ W. long.;
            (17) 48°03.98′ N. lat., 125°20.65′ W. long.;
            (18) 48°03.26′ N. lat., 125°19.76′ W. long.;
            (19) 48°01.50′ N. lat., 125°18.80′ W. long.;
            (20) 48°01.03′ N. lat., 125°20.12′ W. long.;
            (21) 48°00.04′ N. lat., 125°20.26′ W. long.;
            (22) 47°58.10′ N. lat., 125°18.91′ W. long.;
            (23) 47°58.17′ N. lat., 125°17.50′ W. long.;
            (24) 47°52.33′ N. lat., 125°15.78′ W. long.;
            (25) 47°49.20′ N. lat., 125°10.67′ W. long.;
            (26) 47°48.27′ N. lat., 125°07.38′ W. long.;
            (27) 47°47.24′ N. lat., 125°05.38′ W. long.;
            (28) 47°45.95′ N. lat., 125°04.61′ W. long.;
            (29) 47°44.58′ N. lat., 125°07.12′ W. long.;
            (30) 47°42.24′ N. lat., 125°05.15′ W. long.;
            (31) 47°38.54′ N. lat., 125°06.76′ W. long.;
            (32) 47°35.03′ N. lat., 125°04.28′ W. long.;
            (33) 47°28.82′ N. lat., 124°56.24′ W. long.;
            (34) 47°29.15′ N. lat., 124°54.10′ W. long.;
            (35) 47°28.43′ N. lat., 124°51.58′ W. long.;
            (36) 47°24.13′ N. lat., 124°47.50′ W. long.;
            (37) 47°18.31′ N. lat., 124°46.17′ W. long.;
            (38) 47°19.57′ N. lat., 124°51.00′ W. long.;
            (39) 47°18.12′ N. lat., 124°53.66′ W. long.;
            (40) 47°17.60′ N. lat., 124°52.94′ W. long.;
            (41) 47°17.71′ N. lat., 124°51.63′ W. long.;
            (42) 47°16.90′ N. lat., 124°51.23′ W. long.;
            (43) 47°16.10′ N. lat., 124°53.67′ W. long.;
            (44) 47°14.24′ N. lat., 124°53.02′ W. long.;
            (45) 47°12.16′ N. lat., 124°56.77′ W. long.;
            (46) 47°13.35′ N. lat., 124°58.70′ W. long.;
            (47) 47°09.53′ N. lat., 124°58.32′ W. long.;
            (48) 47°09.54′ N. lat., 124°59.50′ W. long.;
            (49) 47°05.87′ N. lat., 124°59.30′ W. long.;
            (50) 47°03.65′ N. lat., 124°56.26′ W. long.;
            (51) 47°00.87′ N. lat., 124°59.52′ W. long.;
            (52) 46°56.80′ N. lat., 125°00.00′ W. long.;
            (53) 46°51.55′ N. lat., 125°00.00′ W. long.;
            (54) 46°50.07′ N. lat., 124°53.90′ W. long.;
            (55) 46°44.88′ N. lat., 124°51.97′ W. long.;
            (56) 46°38.17′ N. lat., 124°42.66′ W. long.;
            (57) 46°33.45′ N. lat., 124°36.11′ W. long.;
            (58) 46°33.20′ N. lat., 124°30.64′ W. long.;
            (59) 46°27.85′ N. lat., 124°31.95′ W. long.;
            (60) 46°18.27′ N. lat., 124°39.28′ W. long.;
            (61) 46°16.00′ N. lat., 124°24.88′ W. long.;
            (62) 46°14.22′ N. lat., 124°26.28′ W. long.;
            (63) 46°11.53′ N. lat., 124°39.58′ W. long.;
            (64) 46°08.77′ N. lat., 124°41.71′ W. long.;
            (65) 46°05.86′ N. lat., 124°42.27′ W. long.;
            (66) 46°03.85′ N. lat., 124°48.20′ W. long.;
            (67) 46°02.34′ N. lat., 124°48.51′ W. long.;
            (68) 45°58.99′ N. lat., 124°44.42′ W. long.;
            (69) 45°49.68′ N. lat., 124°42.37′ W. long.;
            (70) 45°49.74′ N. lat., 124°43.69′ W. long.;
            (71) 45°46.00′ N. lat., 124°41.82′ W. long.;
            (72) 45°40.83′ N. lat., 124°40.90′ W. long.;
            (73) 45°34.88′ N. lat., 124°32.58′ W. long.;
            (74) 45°20.25′ N. lat., 124°25.47′ W. long.;
            (75) 45°13.04′ N. lat., 124°21.92′ W. long.;
            (76) 45°03.83′ N. lat., 124°27.13′ W. long.;
            (77) 45°00.17′ N. lat., 124°29.28′ W. long.;
            (78) 44°50.99′ N. lat., 124°35.40′ W. long.;
            (79) 44°46.87′ N. lat., 124°38.20′ W. long.;
            (80) 44°48.25′ N. lat., 124°40.61′ W. long.;
            (81) 44°42.24′ N. lat., 124°48.05′ W. long.;
            (82) 44°41.35′ N. lat., 124°48.03′ W. long.;
            (83) 44°40.27′ N. lat., 124°49.11′ W. long.;
            (84) 44°38.52′ N. lat., 124°49.11′ W. long.;
            (85) 44°21.73′ N. lat., 124°49.82′ W. long.;
            (86) 44°17.57′ N. lat., 124°55.04′ W. long.;
            (87) 44°13.19′ N. lat., 124°58.66′ W. long.;
            (88) 43°57.88′ N. lat., 124°58.25′ W. long.;
            (89) 43°56.89′ N. lat., 124°57.33′ W. long.;
            (90) 43°52.32′ N. lat., 124°49.43′ W. long.;
            (91) 43°51.35′ N. lat., 124°37.94′ W. long.;
            (92) 43°49.73′ N. lat., 124°40.26′ W. long.;
            (93) 43°39.06′ N. lat., 124°38.55′ W. long.;
            (94) 43°28.85′ N. lat., 124°39.99′ W. long.;
            (95) 43°20.83′ N. lat., 124°42.89′ W. long.;
            (96) 43°20.22′ N. lat., 124°43.05′ W. long.;
            (97) 43°13.29′ N. lat., 124°47.00′ W. long.;
            (98) 43°10.64′ N. lat., 124°49.95′ W. long.;
            (99) 43°04.26′ N. lat., 124°53.05′ W. long.;
            (100) 42°53.93′ N. lat., 124°54.60′ W. long.;
            (101) 42°50.00′ N. lat., 124°50.60′ W. long.;
            (102) 42°47.57′ N. lat., 124°48.12′ W. long.;
            (103) 42°46.19′ N. lat., 124°44.52′ W. long.;
            (104) 42°41.75′ N. lat., 124°44.69′ W. long.;
            (105) 42°40.50′ N. lat., 124°44.02′ W. long.;
            (106) 42°38.81′ N. lat., 124°43.09′ W. long.;
            (107) 42°31.83′ N. lat., 124°46.23′ W. long.;
            (108) 42°32.08′ N. lat., 124°43.58′ W. long.;
            (109) 42°30.96′ N. lat., 124°43.84′ W. long.;
            (110) 42°28.41′ N. lat., 124°49.17′ W. long.;
            (111) 42°24.80′ N. lat., 124°45.93′ W. long.;
            (112) 42°19.71′ N. lat., 124°41.60′ W. long.;
            (113) 42°15.12′ N. lat., 124°38.34′ W. long.;
            (114) 42°13.67′ N. lat., 124°38.28′ W. long.;
            (115) 42°12.35′ N. lat., 124°38.09′ W. long.;
            (116) 42°00.00′ N. lat., 124°36.83′ W. long.;
            
            (117) 41°47.78′ N. lat., 124°29.55′ W. long.;
            (118) 41°21.15′ N. lat., 124°29.04′ W. long.;
            (119) 41°13.50′ N. lat., 124°24.40′ W. long.;
            (120) 41°11.00′ N. lat., 124°22.99′ W. long.;
            (121) 41°06.69′ N. lat., 124°23.30′ W. long.;
            (122) 40°54.73′ N. lat., 124°28.15′ W. long.;
            (123) 40°53.94′ N. lat., 124°26.11′ W. long.;
            (124) 40°50.31′ N. lat., 124°26.15′ W. long.;
            (125) 40°44.49′ N. lat., 124°30.89′ W. long.;
            (126) 40°40.62′ N. lat., 124°32.16′ W. long.;
            (127) 40°38.87′ N. lat., 124°30.15′ W. long.;
            (128) 40°35.67′ N. lat., 124°30.43′ W. long.;
            (129) 40°37.41′ N. lat., 124°37.06′ W. long.;
            (130) 40°36.09′ N. lat., 124°40.11′ W. long.;
            (131) 40°31.33′ N. lat., 124°41.01′ W. long.;
            (132) 40°30.00′ N. lat., 124°38.15′ W. long.;
            (133) 40°27.34′ N. lat., 124°37.28′ W. long.;
            (134) 40°25.01′ N. lat., 124°36.36′ W. long.;
            (135) 40°22.28′ N. lat., 124°31.35′ W. long.;
            (136) 40°16.29′ N. lat., 124°34.50′ W. long.;
            (137) 40°14.00′ N. lat., 124°33.02′ W. long.;
            (138) 40°10.00′ N. lat., 124°24.55′ W. long.;
            (139) 40°06.45′ N. lat., 124°19.24′ W. long.;
            (140) 40°07.08′ N. lat., 124°17.80′ W. long.;
            (141) 40°05.55′ N. lat., 124°18.11′ W. long.;
            (142) 40°04.74′ N. lat., 124°18.11′ W. long.;
            (143) 40°02.35′ N. lat., 124°16.54′ W. long.;
            (144) 40°01.51′ N. lat., 124°09.89′ W. long.;
            (145) 39°58.54′ N. lat., 124°12.43′ W. long.;
            (146) 39°55.72′ N. lat., 124°09.86′ W. long.;
            (147) 39°42.64′ N. lat., 124°02.52′ W. long.;
            (148) 39°35.96′ N. lat., 123°59.47′ W. long.;
            (149) 39°34.61′ N. lat., 123°59.59′ W. long.;
            (150) 39°33.79′ N. lat., 123°56.77′ W. long.;
            (151) 39°33.03′ N. lat., 123°57.06′ W. long.;
            (152) 39°32.21′ N. lat., 123°59.12′ W. long.;
            (153) 39°07.81′ N. lat., 123°59.06′ W. long.;
            (154) 38°57.50′ N. lat., 123°57.32′ W. long.;
            (155) 38°52.26′ N. lat., 123°56.18′ W. long.;
            (156) 38°50.21′ N. lat., 123°55.48′ W. long.;
            (157) 38°46.81′ N. lat., 123°51.49′ W. long.;
            (158) 38°45.29′ N. lat., 123°51.55′ W. long.;
            (159) 38°42.76′ N. lat., 123°49.73′ W. long.;
            (160) 38°41.42′ N. lat., 123°47.45′ W. long.;
            (161) 38°35.74′ N. lat., 123°43.82′ W. long.;
            (162) 38°34.92′ N. lat., 123°42.53′ W. long.;
            (163) 38°19.65′ N. lat., 123°31.95′ W. long.;
            (164) 38°14.38′ N. lat., 123°25.51′ W. long.;
            (165) 38°09.39′ N. lat., 123°24.40′ W. long.;
            (166) 38°10.06′ N. lat., 123°26.84′ W. long.;
            (167) 38°04.58′ N. lat., 123°31.91′ W. long.;
            (168) 38°02.06′ N. lat., 123°31.26′ W. long.;
            (169) 38°00.00′ N. lat., 123°29.56′ W. long.;
            (170) 37°58.07′ N. lat., 123°27.21′ W. long.;
            (171) 37°55.07′ N. lat., 123°27.20′ W. long.;
            (172) 37°50.77′ N. lat., 123°24.52′ W. long.;
            (173) 37°43.94′ N. lat., 123°11.49′ W. long.;
            (174) 37°35.67′ N. lat., 123°02.23′ W. long.;
            
            (175) 37°23.48′ N. lat., 122°57.77′ W. long.;
            (176) 37°23.23′ N. lat., 122°53.85′ W. long.;
            (177) 37°13.96′ N. lat., 122°49.97′ W. long.;
            (178) 37°11.00′ N. lat., 122°45.68′ W. long.;
            (179) 37°07.00′ N. lat., 122°43.37′ W. long.;
            (180) 37°01.04′ N. lat., 122°37.94′ W. long.;
            (181) 36°57.40′ N. lat., 122°28.36′ W. long.;
            (182) 36°59.21′ N. lat., 122°25.64′ W. long.;
            (183) 36°56.90′ N. lat., 122°25.42′ W. long.;
            (184) 36°57.60′ N. lat., 122°21.95′ W. long.;
            (185) 36°55.69′ N. lat., 122°22.32′ W. long.;
            (186) 36°52.27′ N. lat., 122°13.17′ W. long.;
            (187) 36°47.38′ N. lat., 122°07.62′ W. long.;
            (188) 36°47.27′ N. lat., 122°03.77′ W. long.;
            (189) 36°24.12′ N. lat., 121°59.74′ W. long.;
            (190) 36°21.99′ N. lat., 122°01.01′ W. long.;
            (191) 36°19.56′ N. lat., 122°05.88′ W. long.;
            (192) 36°14.63′ N. lat., 122°01.10′ W. long.;
            (193) 36°09.74′ N. lat., 121°45.01′ W. long.;
            (194) 36°06.69′ N. lat., 121°40.77′ W. long.;
            (195) 36°00.00′ N. lat., 121°36.01′ W. long.;
            (196) 35°56.54′ N. lat., 121°33.27′ W. long.;
            (197) 35°52.21′ N. lat., 121°32.46′ W. long.;
            (198) 35°51.21′ N. lat., 121°30.94′ W. long.;
            (199) 35°46.28′ N. lat., 121°30.29′ W. long.;
            (200) 35°33.68′ N. lat., 121°20.09′ W. long.;
            (201) 35°31.33′ N. lat., 121°15.22′ W. long.;
            (202) 35°23.29′ N. lat., 121°11.41′ W. long.;
            (203) 35°15.26′ N. lat., 121°04.49′ W. long.;
            (204) 35°07.05′ N. lat., 121°00.26′ W. long.;
            (205) 35°07.46′ N. lat., 120°57.10′ W. long.;
            (206) 34°44.29′ N. lat., 120°54.28′ W. long.;
            (207) 34°44.24′ N. lat., 120°57.69′ W. long.;
            (208) 34°39.06′ N. lat., 120°55.01′ W. long.;
            (209) 34°27.00′ N lat., 120°42.61′ W long.;
            (210) 34°19.08′ N lat., 120°31.21′ W long.;
            (211) 34°17.72′ N. lat., 120°19.26′ W. long.;
            (212) 34°22.45′ N. lat., 120°12.81′ W. long.;
            (213) 34°21.36′ N. lat., 119°54.88′ W. long.;
            (214) 34°09.95′ N. lat., 119°46.18′ W. long.;
            (215) 34°09.08′ N. lat., 119°57.53′ W. long.;
            (216) 34°07.53′ N. lat., 120°06.35′ W. long.;
            (217) 34°10.37′ N. lat., 120°18.40′ W. long.;
            (218) 34°12.50′ N. lat., 120°18.40′ W. long.;
            (219) 34°12.50′ N. lat., 120°24.96′ W. long.;
            (220) 34°14.68′ N. lat., 120°29.48′ W. long.;
            (221) 34°09.51′ N. lat., 120°38.32′ W. long.;
            (222) 34°04.66′ N. lat., 120°36.29′ W. long.;
            (223) 34°02.21′ N. lat., 120°36.29′ W. long.;
            (224) 34°02.21′ N. lat., 120°34.65′ W. long.;
            (225) 33°56.39′ N. lat., 120°28.47′ W. long.;
            (226) 33°50.40′ N. lat., 120°10.00′ W. long.;
            (227) 33°37.96′ N. lat., 120°00.08′ W. long.;
            (228) 33°34.52′ N. lat., 119°51.84′ W. long.;
            (229) 33°35.51′ N. lat., 119°48.49′ W. long.;
            (230) 33°42.76′ N. lat., 119°47.77′ W. long.;
            (231) 33°51.63′ N. lat., 119°53.00′ W. long.;
            (232) 33°51.62′ N. lat., 119°48.00′ W. long.;
            (233) 33°54.59′ N. lat., 119°48.00′ W. long.;
            
            (234) 33°57.69′ N. lat., 119°31.00′ W. long.;
            (235) 33°54.11′ N. lat., 119°31.00′ W. long.;
            (236) 33°54.11′ N. lat., 119°26.00′ W. long.;
            (237) 33°57.94′ N. lat., 119°26.00′ W. long.;
            (238) 33°58.88′ N. lat., 119°20.06′ W. long.;
            (239) 34°02.65′ N. lat., 119°15.11′ W. long.;
            (240) 33°59.02′ N. lat., 119°02.99′ W. long.;
            (241) 33°57.61′ N. lat., 118°42.07′ W. long.;
            (242) 33°50.76′ N. lat., 118°37.98′ W. long.;
            (243) 33°39.17′ N. lat., 118°18.47′ W. long.;
            (244) 33°37.14′ N. lat., 118°18.39′ W. long.;
            (245) 33°35.51′ N. lat., 118°18.03′ W. long.;
            (246) 33°30.68′ N. lat., 118°10.35′ W. long.;
            (247) 33°32.49′ N. lat., 117°51.85′ W. long.;
            (248) 32°58.87′ N. lat., 117°20.36′ W. long.; and
            (249) 32°35.56′ N. lat., 117°29.66′ W. long.
            (m) The 250-fm (457-m) depth contour used between the U.S. border with Canada and the U.S. border with Mexico is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°14.71′ N. lat., 125°41.95′ W. long.;
            (2) 48°13.00′ N. lat., 125°39.00′ W. long.;
            (3) 48°10.00′ N. lat., 125°43.00′ W. long.;
            (4) 48°08.50′ N. lat., 125°45.00′ W. long.;
            (5) 48°06.00′ N. lat., 125°46.50′ W. long.;
            (6) 48°03.50′ N. lat., 125°37.00′ W. long.;
            (7) 48°01.50′ N. lat., 125°40.00′ W. long.;
            (8) 47°57.00′ N. lat., 125°37.00′ W. long.;
            (9) 47°55.20′ N. lat., 125°37.26′ W. long.;
            (10) 47°54.02′ N. lat., 125°36.60′ W. long.;
            (11) 47°53.70′ N. lat., 125°35.09′ W. long.;
            (12) 47°54.16′ N. lat., 125°32.38′ W. long.;
            (13) 47°55.50′ N. lat., 125°28.50′ W. long.;
            (14) 47°58.00′ N. lat., 125°25.00′ W. long.;
            (15) 48°00.50′ N. lat., 125°24.50′ W. long.;
            (16) 48°03.50′ N. lat., 125°21.00′ W. long.;
            (17) 48°02.00′ N. lat., 125°19.50′ W. long.;
            (18) 48°00.00′ N. lat., 125°21.00′ W. long.;
            (19) 47°58.00′ N. lat., 125°20.00′ W. long.;
            (20) 47°58.00′ N. lat., 125°18.00′ W. long.;
            (21) 47°52.00′ N. lat., 125°16.50′ W. long.;
            (22) 47°46.00′ N. lat., 125°06.00′ W. long.;
            (23) 47°44.50′ N. lat., 125°07.50′ W. long.;
            (24) 47°42.00′ N. lat., 125°06.00′ W. long.;
            (25) 47°37.96′ N. lat., 125°07.17′ W. long.;
            (26) 47°28.00′ N. lat., 124°58.50′ W. long.;
            (27) 47°28.88′ N. lat., 124°54.70′ W. long.;
            (28) 47°27.70′ N. lat., 124°51.87′ W. long.;
            (29) 47°24.84′ N. lat., 124°48.45′ W. long.;
            (30) 47°21.76′ N. lat., 124°47.42′ W. long.;
            (31) 47°18.84′ N. lat., 124°46.75′ W. long.;
            (32) 47°19.82′ N. lat., 124°51.43′ W. long.;
            (33) 47°18.13′ N. lat., 124°54.25′ W. long.;
            (34) 47°13.50′ N. lat., 124°54.70′ W. long.;
            (35) 47°15.00′ N. lat., 125°01.10′ W. long.;
            (36) 47°08.77′ N. lat., 125°00.91′ W. long.;
            (37) 47°05.80′ N. lat., 125°01.00′ W. long.;
            (38) 47°03.34′ N. lat., 124°57.50′ W. long.;
            (39) 47°01.00′ N. lat., 125°00.00′ W. long.;
            (40) 46°55.00′ N. lat., 125°02.00′ W. long.;
            (41) 46°53.32′ N. lat., 125°00.00′ W. long.;
            (42) 46°51.55′ N. lat., 125°00.00′ W. long.;
            (43) 46°50.80′ N. lat., 124°56.90′ W. long.;
            (44) 46°47.00′ N. lat., 124°55.00′ W. long.;
            (45) 46°38.17′ N. lat., 124°43.45′ W. long.;
            (46) 46°34.00′ N. lat., 124°38.00′ W. long.;
            (47) 46°30.50′ N. lat., 124°41.00′ W. long.;
            (48) 46°33.00′ N. lat., 124°32.00′ W. long.;
            (49) 46°29.00′ N. lat., 124°32.00′ W. long.;
            (50) 46°20.00′ N. lat., 124°39.00′ W. long.;
            (51) 46°18.16′ N. lat., 124°40.00′ W. long.;
            (52) 46°16.00′ N. lat., 124°27.00′ W. long.;
            (53) 46°16.00′ N. lat., 124°27.01′ W. long.;
            (54) 46°15.00′ N. lat., 124°30.96′ W. long.;
            (55) 46°13.17′ N. lat., 124°37.87′ W. long.;
            (56) 46°13.17′ N. lat., 124°38.75′ W. long.;
            (57) 46°10.50′ N. lat., 124°42.00′ W. long.;
            (58) 46°06.21′ N. lat., 124°41.85′ W. long.;
            (59) 46°03.02′ N. lat., 124°50.27′ W. long.;
            (60) 45°57.00′ N. lat., 124°45.52′ W. long.;
            (61) 45°46.85′ N. lat., 124°45.91′ W. long.;
            (62) 45°46.00′ N. lat., 124°46.84′ W. long.;
            (63) 45°45.81′ N. lat., 124°47.05′ W. long.;
            (64) 45°44.87′ N. lat., 124°45.98′ W. long.;
            (65) 45°43.44′ N. lat., 124°46.03′ W. long.;
            (66) 45°35.82′ N. lat., 124°45.72′ W. long.;
            (67) 45°35.70′ N. lat., 124°42.89′ W. long.;
            (68) 45°24.45′ N. lat., 124°38.21′ W. long.;
            (69) 45°11.68′ N. lat., 124°39.38′ W. long.;
            (70) 45°03.83′ N. lat., 124°38.03′ W. long.;
            (71) 44°57.94′ N. lat., 124°37.02′ W. long.;
            (72) 44°44.28′ N. lat., 124°50.79′ W. long.;
            (73) 44°32.63′ N. lat., 124°54.21′ W. long.;
            (74) 44°23.36′ N. lat., 124°50.53′ W. long.;
            (75) 44°13.30′ N. lat., 124°59.03′ W. long.;
            (76) 43°57.85′ N. lat., 124°58.57′ W. long.;
            (77) 43°50.12′ N. lat., 124°53.36′ W. long.;
            (78) 43°49.53′ N. lat., 124°43.96′ W. long.;
            (79) 43°42.76′ N. lat., 124°41.40′ W. long.;
            (80) 43°24.00′ N. lat., 124°42.61′ W. long.;
            
            (81) 43°20.83′ N. lat., 124°44.48′ W. long.;
            (82) 43°19.74′ N. lat., 124°45.12′ W. long.;
            (83) 43°19.62′ N. lat., 124°52.95′ W. long.;
            (84) 43°17.41′ N. lat., 124°53.02′ W. long.;
            (85) 42°56.41′ N. lat., 124°54.59′ W. long.;
            (86) 42°53.82′ N. lat., 124°55.76′ W. long.;
            (87) 42°53.54′ N. lat., 124°54.88′ W. long.;
            (88) 42°50.00′ N. lat., 124°55.12′ W. long.;
            (89) 42°49.26′ N. lat., 124°55.17′ W. long.;
            (90) 42°46.74′ N. lat., 124°53.39′ W. long.;
            (91) 42°43.76′ N. lat., 124°51.64′ W. long.;
            (92) 42°45.41′ N. lat., 124°49.35′ W. long.;
            (93) 42°43.92′ N. lat., 124°45.92′ W. long.;
            (94) 42°40.50′ N. lat., 124°44.30′ W. long.;
            (95) 42°38.84′ N. lat., 124°43.51′ W. long.;
            (96) 42°34.78′ N. lat., 124°46.56′ W. long.;
            (97) 42°31.47′ N. lat., 124°46.89′ W. long.;
            (98) 42°31.59′ N. lat., 124°44.85′ W. long.;
            (99) 42°31.12′ N. lat., 124°44.82′ W. long.;
            (100) 42°28.48′ N. lat., 124°49.96′ W. long.;
            (101) 42°26.28′ N. lat., 124°47.99′ W. long.;
            (102) 42°19.58′ N. lat., 124°43.21′ W. long.;
            (103) 42°13.75′ N. lat., 124°40.06′ W. long.;
            (104) 42°05.12′ N. lat., 124°39.06′ W. long.;
            (105) 42°00.00′ N. lat., 124°37.76′ W. long.;
            (106) 41°47.93′ N. lat., 124°31.79′ W. long.;
            (107) 41°21.35′ N. lat., 124°30.35′ W. long.;
            (108) 41°07.11′ N. lat., 124°25.25′ W. long.;
            (109) 40°57.37′ N. lat., 124°30.25′ W. long.;
            (110) 40°48.77′ N. lat., 124°30.69′ W. long.;
            (111) 40°41.03′ N. lat., 124°33.21′ W. long.;
            (112) 40°37.40′ N. lat., 124°38.96′ W. long.;
            (113) 40°33.70′ N. lat., 124°42.50′ W. long.;
            (114) 40°31.31′ N. lat., 124°41.59′ W. long.;
            (115) 40°30.00′ N. lat., 124°40.50′ W. long.;
            (116) 40°25.00′ N. lat., 124°36.65′ W. long.;
            (117) 40°22.42′ N. lat., 124°32.19′ W. long.;
            (118) 40°17.17′ N. lat., 124°32.21′ W. long.;
            (119) 40°18.68′ N. lat., 124°50.44′ W. long.;
            (120) 40°13.55′ N. lat., 124°34.26′ W. long.;
            (121) 40°10.00′ N. lat., 124°28.25′ W. long.;
            (122) 40°06.72′ N. lat., 124°21.40′ W. long.;
            (123) 40°01.63′ N. lat., 124°17.25′ W. long.;
            (124) 40°00.68′ N. lat., 124°11.19′ W. long.;
            (125) 39°59.09′ N. lat., 124°14.92′ W. long.;
            (126) 39°56.44′ N. lat., 124°12.52′ W. long.;
            (127) 39°54.98′ N. lat., 124°08.71′ W. long.;
            (128) 39°52.60′ N. lat., 124°10.01′ W. long.;
            (129) 39°37.37′ N. lat., 124°00.58′ W. long.;
            (130) 39°32.41′ N. lat., 124°00.01′ W. long.;
            (131) 39°05.40′ N. lat., 124°00.52′ W. long.;
            (132) 39°04.32′ N. lat., 123°59.00′ W. long.;
            (133) 38°58.02′ N. lat., 123°58.18′ W. long.;
            (134) 38°57.50′ N. lat., 124°01.90′ W. long.;
            (135) 38°50.27′ N. lat., 123°56.26′ W. long.;
            (136) 38°46.73′ N. lat., 123°51.93′ W. long.;
            (137) 38°44.64′ N. lat., 123°51.77′ W. long.;
            (138) 38°32.97′ N. lat., 123°41.84′ W. long.;
            (139) 38°14.56′ N. lat., 123°32.18′ W. long.;
            (140) 38°13.85′ N. lat., 123°29.94′ W. long.;
            (141) 38°11.88′ N. lat., 123°30.57′ W. long.;
            (142) 38°08.72′ N. lat., 123°29.56′ W. long.;
            (143) 38°05.62′ N. lat., 123°32.38′ W. long.;
            (144) 38°01.90′ N. lat., 123°32.00′ W. long.;
            (145) 38°00.00′ N. lat., 123°30.00′ W. long.;
            (146) 37°58.07′ N. lat., 123°27.35′ W. long.;
            (147) 37°54.97′ N. lat., 123°27.69′ W. long.;
            (148) 37°51.32′ N. lat., 123°25.40′ W. long.;
            
            (149) 37°43.82′ N. lat., 123°11.69′ W. long.;
            (150) 37°35.67′ N. lat., 123°02.62′ W. long.;
            (151) 37°11.00′ N. lat., 122°54.50′ W. long.;
            (152) 37°07.00′ N. lat., 122°48.59′ W. long.;
            (153) 36°59.99′ N. lat., 122°38.49′ W. long.;
            (154) 36°56.64′ N. lat., 122°28.78′ W. long.;
            (155) 36°58.93′ N. lat., 122°25.67′ W. long.;
            (156) 36°56.19′ N. lat., 122°25.67′ W. long.;
            (157) 36°57.09′ N. lat., 122°22.85′ W. long.;
            (158) 36°54.95′ N. lat., 122°22.63′ W. long.;
            (159) 36°52.25′ N. lat., 122°13.94′ W. long.;
            (160) 36°46.94′ N. lat., 122°07.90′ W. long.;
            (161) 36°46.86′ N. lat., 122°02.24′ W. long.;
            (162) 36°43.73′ N. lat., 121°59.33′ W. long.;
            (163) 36°38.93′ N. lat., 122°02.46′ W. long.;
            (164) 36°30.77′ N. lat., 122°01.40′ W. long.;
            (165) 36°23.78′ N. lat., 122°00.52′ W. long.;
            (166) 36°19.98′ N. lat., 122°07.63′ W. long.;
            (167) 36°15.36′ N. lat., 122°03.50′ W. long.;
            (168) 36°09.47′ N. lat., 121°45.37′ W. long.;
            (169) 36°06.42′ N. lat., 121°41.34′ W. long.;
            (170) 36°00.00′ N. lat., 121°37.68′ W. long.;
            (171) 35°52.25′ N. lat., 121°33.21′ W. long.;
            (172) 35°51.09′ N. lat., 121°31.83′ W. long.;
            (173) 35°46.47′ N. lat., 121°31.19′ W. long.;
            (174) 35°33.97′ N. lat., 121°21.69′ W. long.;
            (175) 35°30.94′ N. lat., 121°18.36′ W. long.;
            (176) 35°23.08′ N. lat., 121°15.56′ W. long.;
            (177) 35°13.67′ N. lat., 121°05.79′ W. long.;
            (178) 35°06.77′ N. lat., 121°02.45′ W. long.;
            (179) 34°53.32′ N. lat., 121°01.46′ W. long.;
            (180) 34°49.36′ N. lat., 121°03.04′ W. long.;
            (181) 34°44.12′ N. lat., 121°01.28′ W. long.;
            (182) 34°32.38′ N. lat., 120°51.78′ W. long.;
            (183) 34°27.00′ N. lat., 120°44.25′ W. long.;
            (184) 34°17.93′ N. lat., 120°35.43′ W. long.;
            (185) 34°16.02′ N. lat., 120°28.70′ W. long.;
            (186) 34°09.84′ N. lat., 120°38.85′ W. long.;
            (187) 34°03.22′ N. lat., 120°36.12′ W. long.;
            (188) 33°55.98′ N. lat., 120°28.81′ W. long.;
            (189) 33°49.88′ N. lat., 120°10.07′ W. long.;
            (190) 33°37.75′ N. lat., 120°00.35′ W. long.;
            (191) 33°33.91′ N. lat., 119°51.74′ W. long.;
            (192) 33°35.07′ N. lat., 119°48.14′ W. long.;
            (193) 33°42.60′ N. lat., 119°47.40′ W. long.;
            (194) 33°53.25′ N. lat., 119°52.58′ W. long.;
            (195) 33°57.48′ N. lat., 119°31.27′ W. long.;
            (196) 33°55.47′ N. lat., 119°24.96′ W. long.;
            (197) 33°57.60′ N. lat., 119°26.68′ W. long.;
            (198) 33°58.68′ N. lat., 119°20.13′ W. long.;
            (199) 34°02.02′ N. lat., 119°14.62′ W. long.;
            (200) 33°58.73′ N. lat., 119°03.21′ W. long.;
            (201) 33°57.33′ N. lat., 118°43.08′ W. long.;
            (202) 33°50.71′ N. lat., 118°38.33′ W. long.;
            (203) 33°39.27′ N. lat., 118°18.76′ W. long.;
            (204) 33°35.16′ N. lat., 118°18.33′ W. long.;
            (205) 33°28.82′ N. lat., 118°08.73′ W. long.;
            (206) 33°31.44′ N. lat., 117°51.34′ W. long.;
            
            (207) 32°58.76′ N. lat., 117°20.85′ W. long.; and
            (208) 32°35.61′ N. lat., 117°30.15′ W. long.
            (n) The 250-fm (457-m) depth contour used around San Clemente Island is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°06.10′ N. lat., 118°39.07′ W. long.;
            (2) 33°05.31′ N. lat., 118°40.88′ W. long.;
            (3) 33°03.03′ N. lat., 118°41.72′ W. long.;
            (4) 32°46.62′ N. lat., 118°32.23′ W. long.;
            (5) 32°40.81′ N. lat., 118°23.85′ W. long.;
            (6) 32°47.55′ N. lat., 118°17.59′ W. long.;
            (7) 32°57.35′ N. lat., 118°28.83′ W. long.;
            (8) 33°02.79′ N. lat., 118°32.85′ W. long.; and
            (9) 33°06.10′ N. lat., 118°39.07′ W. long.
            (o) The 250-fm (457-m) depth contour used around Santa Catalina Island is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°13.37′ N. lat., 118°08.39′ W. long.;
            (2) 33°20.86′ N. lat., 118°14.39′ W. long.;
            (3) 33°26.49′ N. lat., 118°21.17′ W. long.;
            (4) 33°28.14′ N. lat., 118°26.68′ W. long.;
            (5) 33°30.36′ N. lat., 118°30.55′ W. long.;
            (6) 33°31.65′ N. lat., 118°35.33′ W. long.;
            (7) 33°32.89′ N. lat., 118°42.97′ W. long.;
            (8) 33°32.64′ N. lat., 118°49.44′ W. long.;
            (9) 33°38.02′ N. lat., 118°57.35′ W. long.;
            (10) 33°37.08′ N. lat., 118°57.93′ W. long.;
            (11) 33°30.76′ N. lat., 118°49.96′ W. long.;
            (12) 33°23.24′ N. lat., 118°32.88′ W. long.;
            (13) 33°20.91′ N. lat., 118°34.67′ W. long.;
            (14) 33°17.04′ N. lat., 118°28.21′ W. long.; and
            (15) 33°13.37′ N. lat., 118°08.39′ W. long.
            (p) The 250-fm (457-m) depth contour used around Lasuen Knoll is defined by straight lines connecting all of the following points in the order stated:
            (1) 33°26.76′ N. lat., 118°00.77′ W. long.;
            (2) 33°25.30′ N. lat., 117°57.88′ W. long.;
            (3) 33°23.37′ N. lat., 117°56.14′ W. long.;
            (4) 33°22.06′ N. lat., 117°57.06′ W. long.;
            (5) 33°22.85′ N. lat., 117°59.47′ W. long.;
            (6) 33°23.97′ N. lat., 118°00.72′ W. long.;
            (7) 33°25.98′ N. lat., 118°01.63′ W. long.; and
            (8) 33°26.76′ N. lat., 118°00.77′ W. long.
            (q) The 250-fm (457-m) depth contour used around San Diego Rise is defined by straight lines connecting all of the following points in the order stated:
            (1) 32 °51.58′ N. lat., 117°51.00′ W. long.;
            (2) 32°44.69′ N. lat., 117°44.55′ W. long.;
            (3) 32°37.05′ N. lat., 117°42.02′ W. long.;
            (4) 32°36.07′ N. lat., 117°44.29′ W. long.;
            (5) 32°47.03′ N. lat., 117°50.97′ W. long.;
            (6) 32°51.50′ N. lat., 117°51.47′ W. long.; and
            (7) 32°51.58′ N. lat., 117°51.00′ W. long.
            (r) The 250-fm (457-m) depth contour used between the U.S. border with Canada and the U.S. border with Mexico, modified to allow fishing in petrale sole areas, is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°14.71′ N. lat., 125°41.95′ W. long.;
            (2) 48°13.00′ N. lat., 125°39.00′ W. long.;
            (3) 48°10.00′ N. lat., 125°43.00′ W. long.;
            (4) 48°08.50′ N. lat., 125°45.00′ W. long.;
            (5) 48°06.00′ N. lat., 125°46.50′ W. long.;
            (6) 48°03.50′ N. lat., 125°37.00′ W. long.;
            (7) 48°01.50′ N. lat., 125°40.00′ W. long.;
            (8) 47°57.00′ N. lat., 125°37.00′ W. long.;
            (9) 47°55.50′ N. lat., 125°28.50′ W. long.;
            (10) 47°58.00′ N. lat., 125°25.00′ W. long.;
            (11) 48°00.50′ N. lat., 125°24.50′ W. long.;
            (12) 48°03.50′ N. lat., 125°21.00′ W. long.;
            (13) 48°02.00′ N. lat., 125°19.50′ W. long.;
            (14) 48°00.00′ N. lat., 125°21.00′ W. long.;
            (15) 47°58.00′ N. lat., 125°20.00′ W. long.;
            (16) 47°58.00′ N. lat., 125°18.00′ W. long.;
            (17) 47°52.00′ N. lat., 125°16.50′ W. long.;
            (18) 47°46.00′ N. lat., 125°06.00′ W. long.;
            (19) 47°44.50′ N. lat., 125°07.50′ W. long.;
            (20) 47°42.00′ N. lat., 125°06.00′ W. long.;
            (21) 47°37.96′ N. lat., 125°07.17′ W. long.;
            (22) 47°28.00′ N. lat., 124°58.50′ W. long.;
            (23) 47°28.88′ N. lat., 124°54.70′ W. long.;
            (24) 47°27.70′ N. lat., 124°51.87′ W. long.;
            (25) 47°24.84′ N. lat., 124°48.45′ W. long.;
            (26) 47°21.76′ N. lat., 124°47.42′ W. long.;
            (27) 47°18.84′ N. lat., 124°46.75′ W. long.;
            (28) 47°19.82′ N. lat., 124°51.43′ W. long.;
            (29) 47°18.13′ N. lat., 124°54.25′ W. long.;
            (30) 47°13.50′ N. lat., 124°54.70′ W. long.;
            (31) 47°15.00′ N. lat., 125°01.10′ W. long.;
            (32) 47°08.77′ N. lat., 125°00.91′ W. long.;
            (33) 47°05.80′ N. lat., 125°01.00′ W. long.;
            (34) 47°03.34′ N. lat., 124°57.49′ W. long.;
            (35) 47°01.00′ N. lat., 125°00.00′ W. long.;
            (36) 46°55.00′ N. lat., 125°02.00′ W. long.;
            (37) 46°53.32′ N. lat., 125°00.00′ W. long.;
            (38) 46°51.55′ N. lat., 125°00.00′ W. long.;
            (39) 46°50.80′ N. lat., 124°56.90′ W. long.;
            (40) 46°47.00′ N. lat., 124°55.00′ W. long.;
            (41) 46°38.17′ N. lat., 124°43.45′ W. long.;
            (42) 46°34.00′ N. lat., 124°38.00′ W. long.;
            (43) 46°30.50′ N. lat., 124°41.00′ W. long.;
            (44) 46°33.00′ N. lat., 124°32.00′ W. long.;
            (45) 46°29.00′ N. lat., 124°32.00′ W. long.;
            (46) 46°20.00′ N. lat., 124°39.00′ W. long.;
            
            (47) 46°18.16′ N. lat., 124°40.00′ W. long.;
            (48) 46°16.00′ N. lat., 124°27.00′ W. long.;
            (49) 46°15.00′ N. lat., 124°30.96′ W. long.;
            (50) 46°13.17′ N. lat., 124°38.76′ W. long.;
            (51) 46°10.51′ N. lat., 124°41.99′ W. long.;
            (52) 46°06.24′ N. lat., 124°41.81′ W. long.;
            (53) 46°03.04′ N. lat., 124°50.26′ W. long.;
            (54) 45°56.99′ N. lat., 124°45.45′ W. long.;
            (55) 45°49.94′ N. lat., 124°45.75′ W. long.;
            (56) 45°49.94′ N. lat., 124°42.33′ W. long.;
            (57) 45°46.00′ N. lat., 124°42.19′ W. long.;
            (58) 45°45.73′ N. lat., 124°42.18′ W. long.;
            (59) 45°45.73′ N. lat., 124°43.82′ W. long.;
            (60) 45°41.94′ N. lat., 124°43.61′ W. long.;
            (61) 45°41.58′ N. lat., 124°39.86′ W. long.;
            (62) 45°38.45′ N. lat., 124°39.94′ W. long.;
            (63) 45°35.75′ N. lat., 124°42.91′ W. long.;
            (64) 45°24.49′ N. lat., 124°38.20′ W. long.;
            (65) 45°14.43′ N. lat., 124°39.05′ W. long.;
            (66) 45°14.30′ N. lat., 124°34.19′ W. long.;
            (67) 45°08.98′ N. lat., 124°34.26′ W. long.;
            (68) 45°09.02′ N. lat., 124°38.81′ W. long.;
            (69) 45°03.83′ N. lat., 124°37.95′ W. long.;
            (70) 44°57.98′ N. lat., 124°36.98′ W. long.;
            (71) 44°56.62′ N. lat., 124°38.32′ W. long.;
            (72) 44°50.82′ N. lat., 124°35.52′ W. long.;
            (73) 44°46.89′ N. lat., 124°38.32′ W. long.;
            (74) 44°50.78′ N. lat., 124°44.24′ W. long.;
            (75) 44°44.27′ N. lat., 124°50.78′ W. long.;
            (76) 44°32.63′ N. lat., 124°54.24′ W. long.;
            (77) 44°23.25′ N. lat., 124°49.78′ W. long.;
            (78) 44°13.16′ N. lat., 124°58.81′ W. long.;
            (79) 43°57.88′ N. lat., 124°58.25′ W. long.;
            (80) 43°56.89′ N. lat., 124°57.33′ W. long.;
            (81) 43°53.41′ N. lat., 124°51.95′ W. long.;
            (82) 43°51.56′ N. lat., 124°47.38′ W. long.;
            (83) 43°51.49′ N. lat., 124°37.77′ W. long.;
            (84) 43°48.02′ N. lat., 124°43.31′ W. long.;
            (85) 43°42.77′ N. lat., 124°41.39′ W. long.;
            (86) 43°24.09′ N. lat., 124°42.57′ W. long.;
            (87) 43°20.83′ N. lat., 124°44.45′ W. long.;
            (88) 43°19.73′ N. lat., 124°45.09′ W. long.;
            (89) 43°15.98′ N. lat., 124°47.76′ W. long.;
            (90) 43°04.14′ N. lat., 124°52.55′ W. long.;
            (91) 43°04.00′ N. lat., 124°53.88′ W. long.;
            (92) 42°54.69′ N. lat., 124°54.54′ W. long.;
            (93) 42°50.00′ N. lat., 124°51.91′ W. long.;
            (94) 42°45.46′ N. lat., 124°49.37′ W. long.;
            (95) 42°43.91′ N. lat., 124°45.90′ W. long.;
            (96) 42°40.50′ N. lat., 124°44.19′ W. long.;
            (97) 42°38.84′ N. lat., 124°43.36′ W. long.;
            (98) 42°34.82′ N. lat., 124°46.56′ W. long.;
            (99) 42°31.57′ N. lat., 124°46.86′ W. long.;
            (100) 42°30.98′ N. lat., 124°44.27′ W. long.;
            (101) 42°29.21′ N. lat., 124°46.93′ W. long.;
            (102) 42°28.52′ N. lat., 124°49.40′ W. long.;
            (103) 42°26.06′ N. lat., 124°46.61′ W. long.;
            (104) 42°21.82′ N. lat., 124°43.76′ W. long.;
            (105) 42°17.47′ N. lat., 124°38.89′ W. long.;
            (106) 42°13.67′ N. lat., 124°37.51′ W. long.;
            (107) 42°13.76′ N. lat., 124°40.03′ W. long.;
            (108) 42°05.12′ N. lat., 124°39.06′ W. long.;
            (109) 42°02.67′ N. lat., 124°38.41′ W. long.;
            (110) 42°02.67′ N. lat., 124°35.95′ W. long.;
            (111) 42°00.00′ N. lat., 124°36.83′ W. long.;
            (112) 41°47.79′ N. lat., 124°29.48′ W. long.;
            (113) 41°21.01′ N. lat., 124°29.01′ W. long.;
            (114) 41°13.50′ N. lat., 124°24.40′ W. long.;
            (115) 41°11.00′ N. lat., 124°22.99′ W. long.;
            (116) 41°06.69′ N. lat., 124°23.30′ W. long.;
            (117) 40°54.73′ N. lat., 124°28.15′ W. long.;
            (118) 40°53.95′ N. lat., 124°26.04′ W. long.;
            (119) 40°50.27′ N. lat., 124°26.20′ W. long.;
            (120) 40°44.49′ N. lat., 124°30.81′ W. long.;
            (121) 40°40.63′ N. lat., 124°32.14′ W. long.;
            (122) 40°38.96′ N. lat., 124°30.04′ W. long.;
            (123) 40°35.67′ N. lat., 124°30.43′ W. long.;
            (124) 40°37.41′ N. lat., 124°37.06′ W. long.;
            (125) 40°36.09′ N. lat., 124°40.11′ W. long.;
            (126) 40°31.35′ N. lat., 124°40.98′ W. long.;
            (127) 40°30.00′ N. lat., 124°37.48′ W. long.;
            (128) 40°27.34′ N. lat., 124°37.28′ W. long.;
            (129) 40°25.01′ N. lat., 124°36.36′ W. long.;
            (130) 40°22.28′ N. lat., 124°31.83′ W. long.;
            (131) 40°13.68′ N. lat., 124°33.10′ W. long.;
            
            (132) 40°10.00′ N. lat., 124°24.55′ W. long.;
            (133) 40°06.45′ N. lat., 124°19.24′ W. long.;
            (134) 40°07.08′ N. lat., 124°17.80′ W. long.;
            (135) 40°05.55′ N. lat., 124°18.11′ W. long.;
            (136) 40°04.74′ N. lat., 124°18.11′ W. long.;
            (137) 40°02.35′ N. lat., 124°16.53′ W. long.;
            (138) 40°01.13′ N. lat., 124°12.98′ W. long.;
            (139) 40°01.52′ N. lat., 124°09.83′ W. long.;
            (140) 39°58.54′ N. lat., 124°12.43′ W. long.;
            (141) 39°55.72′ N. lat., 124°07.44′ W. long.;
            (142) 39°42.64′ N. lat., 124°02.52′ W. long.;
            (143) 39°35.96′ N. lat., 123°59.47′ W. long.;
            (144) 39°34.61′ N. lat., 123°59.58′ W. long.;
            (145) 39°33.79′ N. lat., 123°56.77′ W. long.;
            (146) 39°33.03′ N. lat., 123°57.06′ W. long.;
            (147) 39°32.21′ N. lat., 123°59.12′ W. long.;
            (148) 39°07.81′ N. lat., 123°59.06′ W. long.;
            (149) 38°57.50′ N. lat., 123°57.25′ W. long.;
            (150) 38°52.26′ N. lat., 123°56.18′ W. long.;
            (151) 38°50.21′ N. lat., 123°55.48′ W. long.;
            (152) 38°46.81′ N. lat., 123°51.49′ W. long.;
            (153) 38°45.29′ N. lat., 123°51.55′ W. long.;
            (154) 38°42.76′ N. lat., 123°49.73′ W. long.;
            (155) 38°41.26′ N. lat., 123°47.28′ W. long.;
            (156) 38°35.75′ N. lat., 123°43.76′ W. long.;
            (157) 38°34.93′ N. lat., 123°42.46′ W. long.;
            (158) 38°19.95′ N. lat., 123°32.90′ W. long.;
            (159) 38°14.38′ N. lat., 123°25.51′ W. long.;
            (160) 38°09.39′ N. lat., 123°24.39′ W. long.;
            (161) 38°10.18′ N. lat., 123°27.11′ W. long.;
            (162) 38°04.64′ N. lat., 123°31.97′ W. long.;
            (163) 38°02.06′ N. lat., 123°31.26′ W. long.;
            (164) 38°00.00′ N. lat., 123°29.64′ W. long.;
            (165) 37°58.19′ N. lat., 123°27.40′ W. long.;
            (166) 37°50.62′ N. lat., 123°24.51′ W. long.;
            (167) 37°43.82′ N. lat., 123°11.69′ W. long.;
            (168) 37°35.67′ N. lat., 123°02.62′ W. long.;
            (169) 37°23.53′ N. lat., 122°58.65′ W. long.;
            (170) 37°23.23′ N. lat., 122°53.78′ W. long.;
            (171) 37°13.97′ N. lat., 122°49.91′ W. long.;
            (172) 37°11.00′ N. lat., 122°45.61′ W. long.;
            (173) 37°07.00′ N. lat., 122°44.76′ W. long.;
            (174) 36°59.99′ N. lat., 122°38.49′ W. long.;
            (175) 36°56.64′ N. lat., 122°28.78′ W. long.;
            (176) 36°58.93′ N. lat., 122°25.67′ W. long.;
            (177) 36°56.19′ N. lat., 122°25.67′ W. long.;
            (178) 36°57.09′ N. lat., 122°22.85′ W. long.;
            (179) 36°54.95′ N. lat., 122°22.63′ W. long.;
            (180) 36°52.25′ N. lat., 122°13.94′ W. long.;
            (181) 36°46.94′ N. lat., 122°07.90′ W. long.;
            (182) 36°47.12′ N. lat., 122°03.99′ W. long.;
            (183) 36°23.87′ N. lat., 122°00.00′ W. long.;
            (184) 36°22.17′ N. lat., 122°01.19′ W. long.;
            (185) 36°19.61′ N. lat., 122°06.29′ W. long.;
            (186) 36°14.73′ N. lat., 122°01.55′ W. long.;
            (187) 36°09.47′ N. lat., 121°45.37′ W. long.;
            (188) 36°06.42′ N. lat., 121°41.34′ W. long.;
            (189) 36°00.07′ N. lat., 121°37.68′ W. long.;
            
            (190) 36°00.00′ N. lat., 121°37.66′ W. long.;
            (191) 35°52.25′ N. lat., 121°33.21′ W. long.;
            (192) 35°51.09′ N. lat., 121°31.83′ W. long.;
            (193) 35°46.47′ N. lat., 121°31.19′ W. long.;
            (194) 35°33.97′ N. lat., 121°21.69′ W. long.;
            (195) 35°30.94′ N. lat., 121°18.36′ W. long.;
            (196) 35°23.08′ N. lat., 121°15.56′ W. long.;
            (197) 35°13.67′ N. lat., 121°05.79′ W. long.;
            (198) 35°06.77′ N. lat., 121°02.45′ W. long.;
            (199) 35°07.46′ N. lat., 120°57.10′ W. long.;
            (200) 34°44.29′ N. lat., 120°54.28′ W. long.;
            (201) 34°44.24′ N. lat., 120°57.62′ W. long.;
            (202) 34°41.65′ N. lat., 120°59.54′ W. long.;
            (203) 34°27.00′ N. lat., 120°44.25′ W. long.;
            (204) 34°17.97′ N. lat., 120°35.54′ W. long.;
            (205) 34°16.02′ N. lat., 120°28.70′ W. long.;
            (206) 34°09.84′ N. lat., 120°38.85′ W. long.;
            (207) 34°02.21′ N. lat., 120°36.23′ W. long.;
            (208) 33°55.98′ N. lat., 120°28.81′ W. long.;
            (209) 33°49.88′ N. lat., 120°10.07′ W. long.;
            (210) 33°37.75′ N. lat., 120°00.35′ W. long.;
            (211) 33°33.91′ N. lat., 119°51.74′ W. long.;
            (212) 33°35.07′ N. lat., 119°48.14′ W. long.;
            (213) 33°42.60′ N. lat., 119°47.40′ W. long.;
            (214) 33°51.63′ N. lat., 119°52.35′ W. long.;
            (215) 33°51.62′ N. lat., 119°47.94′ W. long.;
            (216) 33°54.29′ N. lat., 119°47.94′ W. long.;
            (217) 33°57.52′ N. lat., 119°30.94′ W. long.;
            (218) 33°54.11′ N. lat., 119°30.94′ W. long.;
            (219) 33°54.11′ N. lat., 119°25.94′ W. long.;
            (220) 33°57.74′ N. lat., 119°25.94′ W. long.;
            (221) 33°58.68′ N. lat., 119°20.13′ W. long.;
            (222) 34°02.02′ N. lat., 119°14.62′ W. long.;
            (223) 33°58.73′ N. lat., 119°03.21′ W. long.;
            (224) 33°57.33′ N. lat., 118°43.08′ W. long.;
            (225) 33°50.71′ N. lat., 118°38.33′ W. long.;
            (226) 33°39.27′ N. lat., 118°18.76′ W. long.;
            (227) 33°35.16′ N. lat., 118°18.33′ W. long.;
            (228) 33°28.82′ N. lat., 118°08.73′ W. long.;
            (229) 33°31.44′ N. lat., 117°51.34′ W. long.;
            (230) 32°58.76′ N. lat., 117°20.85′ W. long.; and
            (231) 32°35.61′ N. lat., 117°30.15′ W. long.
            [69 FR 77069, Dec. 23, 2004; 70 FR 13119, Mar. 18, 2005, as amended at 70 FR 16149, Mar. 30, 2005; 71 FR 78687, Dec. 29, 2006; 72 FR 13045, Mar. 20, 2007; 72 FR 53167, Sept. 18, 2007; 74 FR 9911, Mar. 6, 2009. Redesignated at 75 FR 60995, Oct. 1, 2010; 76 FR 27531, May 11, 2011; 76 FR 54714, Sept. 2, 2011; 78 FR 589, Jan. 3, 2013; 80 FR 12573, Mar. 10, 2015; 84 FR 63974, Nov. 19, 2019]
          
          
            § 660.75
            Essential Fish Habitat (EFH).

            Essential fish habitat (EFH) is defined as those waters and substrate necessary to fish for spawning, breeding, feeding or growth to maturity (16 U.S.C. 1802 (10)). EFH for Pacific Coast Groundfish includes all waters and substrate within areas with a depth less than or equal to 3,500 m (1,914 fm) shoreward to the mean higher high water level or the upriver extent of saltwater intrusion (defined as upstream and landward to where ocean-derived salts measure less than 0.5 parts per thousand during the period of average annual low flow). Seamounts in depths greater than 3,500 m (1,914 fm) are also included due to their ecological importance to groundfish. Geographically, EFH for Pacific Coast groundfish includes both a large band of marine waters that extends from the Northern edge of the EEZ at the U.S. border with Canada to the Southern edge of the EEZ at the U.S. border with Mexico, and inland within bays and estuaries. The seaward extent of EFH is consistent with the westward edge of the EEZ for areas approximately north of Cape Mendocino. Approximately south of Cape Mendocino, the 3500 m depth contour and EFH is substantially shoreward of the seaward boundary of the EEZ. There are also numerous discrete areas seaward of the main 3500 m depth contour where the ocean floor rises to depths less than 3500 m and therefore are also EFH. The seaward boundary of EFH and additional areas of EFH are defined by straight lines connecting a series of latitude and longitude coordinates in §§ 660.76 through 660.79.
            (a) The seaward boundary of EFH, with the exception of the areas in paragraphs (b) through (qq), is bounded by the EEZ combined with a straight line connecting all of the following points in the order stated:
            (1) 40°18.17′ N. lat., 128°46.72′ W. long.;
            (2) 40°17.33′ N. lat., 125°58.62′ W. long.;
            (3) 39°59.10′ N. lat., 125°44.13′ W. long.;
            (4) 39°44.99′ N. lat., 125°41.63′ W. long.;
            (5) 39°29.98′ N. lat., 125°23.86′ W. long.;
            (6) 39°08.46′ N. lat., 125°38.17′ W. long.;
            (7) 38°58.71′ N. lat., 125°22.33′ W. long.;
            (8) 38°33.22′ N. lat., 125°16.82′ W. long.;
            (9) 38°50.47′ N. lat., 124°53.20′ W. long.;
            (10) 38°51.66′ N. lat., 124°35.15′ W. long.;
            (11) 37°48.74′ N. lat., 123°53.79′ W. long.;
            (12) 37°45.53′ N. lat., 124°03.18′ W. long.;
            (13) 37°05.55′ N. lat., 123°46.18′ W. long.;
            (14) 36°41.37′ N. lat., 123°25.16′ W. long.;
            (15) 36°24.44′ N. lat., 123°25.03′ W. long.;
            (16) 36°10.47′ N. lat., 123°31.11′ W. long.;
            (17) 35°57.97′ N. lat., 123°21.33′ W. long.;
            (18) 36°05.20′ N. lat., 123°15.17′ W. long.;
            (19) 36°01.23′ N. lat., 123°04.04′ W. long.;
            (20) 35°29.75′ N. lat., 123°02.44′ W. long.;
            (21) 35°22.25′ N. lat., 122°58.24′ W. long.;
            (22) 35°21.91′ N. lat., 122°34.83′ W. long.;
            (23) 35°34.35′ N. lat., 122°25.83′ W. long.;
            (24) 34°57.35′ N. lat., 122°07.03′ W. long.;
            (25) 34°20.19′ N. lat., 121°33.92′ W. long.;
            (26) 33°55.10′ N. lat., 121°43.15′ W. long.;
            (27) 33°39.65′ N. lat., 121°28.35′ W. long.;
            (28) 33°40.68′ N. lat., 121°23.06′ W. long.;
            (29) 33°26.19′ N. lat., 121°06.16′ W. long.;
            (30) 33°03.77′ N. lat., 121°34.33′ W. long.;
            (31) 32°46.38′ N. lat., 121°02.84′ W. long.;
            (32) 33°05.45′ N. lat., 120°40.71′ W. long.;
            (33) 32°12.70′ N. lat., 120°10.85′ W. long.;
            (34) 32°11.36′ N. lat., 120°03.19′ W. long.;
            (35) 32°00.77′ N. lat., 119°50.68′ W. long.;
            (36) 31°52.47′ N. lat., 119°48.11′ W. long.;
            (37) 31°45.43′ N. lat., 119°40.89′ W. long.;
            (38) 31°41.96′ N. lat., 119°28.57′ W. long.;
            (39) 31°35.10′ N. lat., 119°33.50′ W. long.;
            (40) 31°24.37′ N. lat., 119°29.61′ W. long.;
            (41) 31°26.74′ N. lat., 119°18.47′ W. long.;
            (42) 31°03.75′ N. lat., 118°59.58′ W. long.
            (b) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 31°11.94′ N. lat., 121°57.84′ W. long.;
            (2) 31°06.87′ N. lat., 121°57.42′ W. long.;
            (3) 31°06.29′ N. lat., 122°09.22′ W. long.;
            (4) 31°11.39′ N. lat., 122°09.10′ W. long.;
            and connecting back to 31°11.94′ N. lat., 121°57.84′ W. long.
            (c) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 31°11.21′ N. lat., 122°10.24′ W. long.;
            (2) 31°07.62′ N. lat., 122°09.62′ W. long.;
            (3) 31°07.40′ N. lat., 122°19.34′ W. long.;
            (4) 31°12.84′ N. lat., 122°18.82′ W. long.;
            and connecting back to 31°11.21′ N. lat., 122°10.24′ W. long.
            (d) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 31°06.87′ N. lat., 119°28.05′ W. long.;
            (2) 30°58.83′ N. lat., 119°26.74′ W. long.;
            (3) 30°55.41′ N. lat., 119°45.63′ W. long.;
            (4) 31°05.90′ N. lat., 119°42.05′ W. long.;
            and connecting back to 31°06.87′ N. lat., 119°28.05′ W. long.
            (e) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 31°02.05′ N. lat., 119°08.97′ W. long.;
            (2) 31°04.96′ N. lat., 119°09.96′ W. long.;
            (3) 31°06.24′ N. lat., 119°07.45′ W. long.;
            (4) 31°02.63′ N. lat., 119°05.77′ W. long.;
            and connecting back to 31°02.05′ N. lat., 119°08.97′ W. long.
            (f) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 31°23.41′ N. lat., 122°23.99′ W. long.;
            (2) 31°25.98′ N. lat., 122°23.67′ W. long.;
            (3) 31°25.52′ N. lat., 122°21.95′ W. long.;
            (4) 31°23.51′ N. lat., 122°21.98′ W. long.;
            and connecting back to 31°23.41′ N. lat., 122°23.99′ W. long.
            (g) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 31°21.95′ N. lat., 122°25.05′ W. long.;
            (2) 31°23.31′ N. lat., 122°27.73′ W. long.;
            (3) 31°26.63′ N. lat., 122°27.64′ W. long.;
            
            (4) 31°26.72′ N. lat., 122°25.23′ W. long.;
            and connecting back to 31°21.95′ N. lat., 122°25.05′ W. long.
            (h) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 31°21.36′ N. lat., 119°47.67′ W. long.;
            (2) 31°29.17′ N. lat., 119°48.51′ W. long.;
            (3) 31°29.48′ N. lat., 119°43.20′ W. long.;
            (4) 31°21.92′ N. lat., 119°40.68′ W. long.;
            and connecting back to 31°21.36′ N. lat., 119°47.67′ W. long.
            (i) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 31°37.36′ N. lat., 122°20.86′ W. long.;
            (2) 31°41.22′ N. lat., 122°21.35′ W. long.;
            (3) 31°42.68′ N. lat., 122°18.80′ W. long.;
            (4) 31°39.71′ N. lat., 122°15.99′ W. long.;
            and connecting back to 31°37.36′ N. lat., 122°20.86′ W. long.
            (j) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 31°45.92′ N. lat., 121°40.55′ W. long.;
            (2) 31°48.79′ N. lat., 121°40.52′ W. long.;
            (3) 31°48.61′ N. lat., 121°37.65′ W. long.;
            (4) 31°45.93′ N. lat., 121°38.00′ W. long.;
            and connecting back to 31°45.92′ N. lat., 121°40.55′ W. long.
            (k) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 31°36.78′ N. lat., 120°54.41′ W. long.;
            (2) 31°44.65′ N. lat., 120°58.01′ W. long.;
            (3) 31°48.56′ N. lat., 120°43.25′ W. long.;
            (4) 31°41.76′ N. lat., 120°41.50′ W. long.;
            and connecting back to 31°36.78′ N. lat., 120°54.41′ W. long.
            (l) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 31°45.66′ N. lat., 123°17.00′ W. long.;
            (2) 31°49.43′ N. lat., 123°19.89′ W. long.;
            (3) 31°54.54′ N. lat., 123°14.91′ W. long.;
            (4) 31°50.88′ N. lat., 123°13.17′ W. long.;
            and connecting back to 31°45.66′ N. lat., 123°17.00′ W. long.
            (m) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 31°55.28′ N. lat., 121°02.98′ W. long.;
            (2) 31°58.25′ N. lat., 121°05.08′ W. long.;
            (3) 31°59.77′ N. lat., 121°00.37′ W. long.;
            (4) 31°57.88′ N. lat., 120°57.23′ W. long.;
            and connecting back to 31°55.28′ N. lat., 121°02.98′ W. long.
            (n) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 32°06.04′ N. lat., 121°29.08′ W. long.;
            (2) 31°59.52′ N. lat., 121°23.10′ W. long.;
            (3) 31°54.55′ N. lat., 121°31.53′ W. long.;
            (4) 32°01.66′ N. lat., 121°38.38′ W. long.;
            and connecting back to 32°06.04′ N. lat., 121°29.08′ W. long.
            (o) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 31°59.89′ N. lat., 119°54.82′ W. long.;
            (2) 31°59.69′ N. lat., 120°03.96′ W. long.;
            (3) 32°04.47′ N. lat., 120°00.09′ W. long.;
            and connecting back to 31°59.89′ N. lat., 119°54.82′ W. long.
            (p) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 31°59.49′ N. lat., 121°18.59′ W. long.;
            (2) 32°08.15′ N. lat., 121°22.16′ W. long.;
            (3) 32°12.16′ N. lat., 121°14.64′ W. long.;
            (4) 32°04.15′ N. lat., 121°08.61′ W. long.;
            and connecting back to 31°59.49′ N. lat., 121°18.59′ W. long.
            (q) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 32°07.77′ N. lat., 121°46.26′ W. long.;
            (2) 32°05.89′ N. lat., 121°38.01′ W. long.;
            (3) 31°59.35′ N. lat., 121°52.10′ W. long.;
            (4) 32°08.86′ N. lat., 121°52.13′ W. long.;
            (5) 32°19.76′ N. lat., 121°43.70′ W. long.;
            (6) 32°14.85′ N. lat., 121°37.16′ W. long.;
            and connecting back to 32°07.77′ N. lat., 121°46.26′ W. long.
            (r) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 32°17.08′ N. lat., 121°11.84′ W. long.;
            (2) 32°18.96′ N. lat., 121°14.15′ W. long.;
            (3) 32°23.03′ N. lat., 121°10.52′ W. long.;
            (4) 32°21.23′ N. lat., 121°08.53′ W. long.;
            and connecting back to 32°17.08′ N. lat., 121°11.84′ W. long.
            (s) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 32°27.64′ N. lat., 121°27.83′ W. long.;
            (2) 32°15.43′ N. lat., 121°23.89′ W. long.;
            (3) 32°16.18′ N. lat., 121°30.67′ W. long.;
            (4) 32°25.80′ N. lat., 121°33.08′ W. long.;
            and connecting back to 32°27.64′ N. lat., 121°27.83′ W. long.
            (t) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 32°28.05′ N. lat., 122°03.54′ W. long.;
            (2) 32°30.64′ N. lat., 122°06.11′ W. long.;
            (3) 32°35.90′ N. lat., 121°59.61′ W. long.;
            (4) 32°32.05′ N. lat., 121°54.66′ W. long.;
            
            and connecting back to 32°28.05′ N. lat., 122°03.54′ W. long.
            (u) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 32°44.69′ N. lat., 121°39.99′ W. long.;
            (2) 32°43.72′ N. lat., 121°43.03′ W. long.;
            (3) 32°47.31′ N. lat., 121°43.91′ W. long.;
            (4) 32°48.21′ N. lat., 121°40.74′ W. long.;
            and connecting back to 32°44.69′ N. lat., 121°39.99′ W. long.
            (v) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 32°48.07′ N. lat., 121°15.86′ W. long.;
            (2) 32°36.99′ N. lat., 121°20.21′ W. long.;
            (3) 32°25.33′ N. lat., 121°38.31′ W. long.;
            (4) 32°34.03′ N. lat., 121°44.05′ W. long.;
            (5) 32°43.19′ N. lat., 121°41.58′ W. long.;
            and connecting back to 32°48.07′ N. lat., 121°15.86′ W. long.
            (w) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 32°48.38′ N. lat., 120°47.95′ W. long.;
            (2) 32°47.49′ N. lat., 120°41.50′ W. long.;
            (3) 32°43.79′ N. lat., 120°42.01′ W. long.;
            (4) 32°44.01′ N. lat., 120°48.79′ W. long.;
            and connecting back to 32°48.38′ N. lat., 120°47.95′ W. long.
            (x) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 33°08.71′ N. lat., 121°41.24′ W. long.;
            (2) 33°00.10′ N. lat., 121°37.67′ W. long.;
            (3) 33°01.01′ N. lat., 121°45.93′ W. long.;
            (4) 33°07.71′ N. lat., 121°46.31′ W. long.;
            and connecting back to 33°08.71′ N. lat., 121°41.24′ W. long.
            (y) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 33°19.30′ N. lat., 121°54.69′ W. long.;
            (2) 33°11.41′ N. lat., 121°47.26′ W. long.;
            (3) 32°56.93′ N. lat., 121°54.41′ W. long.;
            (4) 33°03.85′ N. lat., 122°03.52′ W. long.;
            (5) 33°17.73′ N. lat., 122°00.05′ W. long.;
            and connecting back to 33°19.30′ N. lat., 121°54.69′ W. long.
            (z) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 33°23.67′ N. lat., 123°04.28′ W. long.;
            (2) 33°22.88′ N. lat., 123°04.93′ W. long.;
            (3) 33°23.66′ N. lat., 123°05.77′ W. long.;
            (4) 33°24.30′ N. lat., 123°04.90′ W. long.;
            and connecting back to 33°23.67′ N. lat., 123°04.28′ W. long.
            (aa) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 33°26.06′ N. lat., 121°44.42′ W. long.;
            (2) 33°32.00′ N. lat., 121°41.61′ W. long.;
            (3) 33°28.80′ N. lat., 121°26.92′ W. long.;
            (4) 33°23.50′ N. lat., 121°26.92′ W. long.;
            and connecting back to 33°26.06′ N. lat., 121°44.42′ W. long.
            (bb) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 33°38.22′ N. lat., 123°56.91′ W. long.;
            (2) 33°39.58′ N. lat., 123°58.56′ W. long.;
            (3) 33°41.37′ N. lat., 123°57.22′ W. long.;
            (4) 33°40.08′ N. lat., 123°55.14′ W. long.;
            and connecting back to 33°38.22′ N. lat., 123°56.91′ W. long.
            (cc) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 33°46.86′ N. lat., 121°58.49′ W. long.;
            (2) 33°41.28′ N. lat., 121°52.80′ W. long.;
            (3) 33°36.95′ N. lat., 121°54.42′ W. long.;
            (4) 33°42.05′ N. lat., 122°07.48′ W. long.;
            (5) 33°47.07′ N. lat., 122°05.71′ W. long.;
            and connecting back to 33°46.86′ N. lat., 121°58.49′ W. long.
            (dd) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 34°17.70′ N. lat., 124°11.04′ W. long.;
            (2) 34°19.41′ N. lat., 124°14.12′ W. long.;
            (3) 34°21.61′ N. lat., 124°12.89′ W. long.;
            (4) 34°20.35′ N. lat., 124°09.11′ W. long.;
            and connecting back to 34°17.70′ N. lat., 124°11.04′ W. long.
            (ee) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 34°13.39′ N. lat., 124°03.18′ W. long.;
            (2) 34°19.45′ N. lat., 124°09.21′ W. long.;
            (3) 34°23.12′ N. lat., 124°05.49′ W. long.;
            (4) 34°17.93′ N. lat., 123°57.87′ W. long.;
            and connecting back to 34°13.39′ N. lat., 124°03.18′ W. long.
            (ff) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 35°19.23′ N. lat., 122°39.91′ W. long.;
            (2) 35°08.76′ N. lat., 122°23.83′ W. long.;
            (3) 35°06.22′ N. lat., 122°28.09′ W. long.;
            (4) 35°15.81′ N. lat., 122°45.90′ W. long.;
            and connecting back to 35°19.23′ N. lat., 122°39.91′ W. long.
            (gg) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 35°25.81′ N. lat., 123°24.05′ W. long.;
            
            (2) 35°21.76′ N. lat., 123°23.47′ W. long.;
            (3) 35°21.05′ N. lat., 123°27.22′ W. long.;
            (4) 35°24.89′ N. lat., 123°28.49′ W. long.;
            and connecting back to 35°25.81′ N. lat., 123°24.05′ W. long.
            (hh) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 35°27.15′ N. lat., 125°03.69′ W. long.;
            (2) 35°28.68′ N. lat., 125°04.86′ W. long.;
            (3) 35°30.23′ N. lat., 125°02.59′ W. long.;
            (4) 35°28.85′ N. lat., 125°01.48′ W. long.;
            and connecting back to 35°27.15′ N. lat., 125°03.69′ W. long.
            (ii) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 35°31.14′ N. lat., 123°52.80′ W. long.;
            (2) 35°31.38′ N. lat., 123°54.83′ W. long.;
            (3) 35°32.98′ N. lat., 123°53.80′ W. long.;
            and connecting back to 35°31.14′ N. lat., 123°52.80′ W. long.
            (jj) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 35°24.08′ N. lat., 123°40.83′ W. long.;
            (2) 35°24.76′ N. lat., 123°45.92′ W. long.;
            (3) 35°33.04′ N. lat., 123°44.92′ W. long.;
            (4) 35°32.24′ N. lat., 123°39.16′ W. long.;
            and connecting back to 35°24.08′ N. lat., 123°40.83′ W. long.
            (kk) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 36°08.72′ N. lat., 124°22.59′ W. long.;
            (2) 36°07.91′ N. lat., 124°22.48′ W. long.;
            (3) 36°07.90′ N. lat., 124°24.27′ W. long.;
            (4) 36°08.75′ N. lat., 124°24.10′ W. long.;
            and connecting back to 36°08.72′ N. lat., 124°22.59′ W. long.
            (ll) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 36°07.33′ N. lat., 124°18.83′ W. long.;
            (2) 36°08.21′ N. lat., 124°19.86′ W. long.;
            (3) 36°09.64′ N. lat., 124°18.70′ W. long.;
            (4) 36°08.62′ N. lat., 124°17.22′ W. long.;
            and connecting back to 36°07.33′ N. lat., 124°18.83′ W. long.
            (mm) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 36°47.33′ N. lat., 124°10.21′ W. long.;
            (2) 36°50.85′ N. lat., 124°11.63′ W. long.;
            (3) 36°52.22′ N. lat., 124°08.65′ W. long.;
            (4) 36°49.93′ N. lat., 124°06.40′ W. long.;
            and connecting back to 36°47.33′ N. lat., 124°10.21′ W. long.
            (nn) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 36°56.03′ N. lat., 123°40.86′ W. long.;
            (2) 36°56.37′ N. lat., 123°40.86′ W. long.;
            (3) 36°56.42′ N. lat., 123°40.49′ W. long.;
            (4) 36°56.18′ N. lat., 123°40.37′ W. long.;
            and connecting back to 36°56.03′ N. lat., 123°40.86′ W. long.
            (oo) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 36°32.58′ N. lat., 125°01.80′ W. long.;
            (2) 36°50.38′ N. lat., 125°44.21′ W. long.;
            (3) 37°00.91′ N. lat., 125°40.06′ W. long.;
            (4) 36°41.26′ N. lat., 124°55.90′ W. long.;
            and connecting back to 36°32.58′ N. lat., 125°01.80′ W. long.
            (pp) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 37°45.73′ N. lat., 124°11.40′ W. long.;
            (2) 37°47.91′ N. lat., 124°14.01′ W. long.;
            (3) 37°50.99′ N. lat., 124°09.09′ W. long.;
            (4) 37°47.97′ N. lat., 124°07.00′ W. long.;
            and connecting back to 37°45.73′ N. lat., 124°11.40′ W. long.
            (qq) This area of EFH is bounded by straight lines connecting all of the following points in the order stated:
            (1) 38°08.53′ N. lat., 124°29.98′ W. long.;
            (2) 38°10.65′ N. lat., 124°32.69′ W. long.;
            (3) 38°12.81′ N. lat., 124°29.45′ W. long.;
            (4) 38°10.86′ N. lat., 124°26.66′ W. long.;
            and connecting back to 38°08.53′ N. lat., 124°29.98′ W. long.
            [71 FR 27416, May 11, 2006. Redesignated at 75 FR 60995, Oct. 1, 2010; 76 FR 53836, Aug. 30, 2011]
          
          
            § 660.76
            Coastwide EFHCAs.
            (a) General. EFHCAs are defined at § 660.11. The boundaries of areas designated as EFHCAs are defined by straight lines connecting a series of latitude and longitude coordinates and other regulatory boundaries. This paragraph provides coordinates outlining the boundaries of the coastwide EFHCA. Coordinates outlining the boundaries of EFHCAs off the coasts of Washington, Oregon, and California are provided in §§ 660.77, 660.78, and 660.79, respectively. Fishing activity that is prohibited or permitted within a particular EFHCA is detailed at subparts C through G of this part.
            
            (b) Seaward of the 700-fm (1280-m) contour. This area includes all waters designated as EFH within the West Coast EEZ west of a line approximating the 700-fm (1280-m) depth contour which is defined by straight lines connecting all of the following points in the order stated:
            (1) 48°06.97′ N lat., 126°02.96′ W long.;
            (2) 48°00.44′ N lat., 125°54.96′ W long.;
            (3) 47°55.96′ N lat., 125°46.51′ W long.;
            (4) 47°47.21′ N lat., 125°43.73′ W long.;
            (5) 47°42.89′ N lat., 125°49.58′ W long.;
            (6) 47°38.18′ N lat., 125°37.26′ W long.;
            (7) 47°32.36′ N lat., 125°32.87′ W long.;
            (8) 47°29.77′ N lat., 125°26.27′ W long.;
            (9) 47°28.54′ N lat., 125°18.82′ W long.;
            (10) 47°19.25′ N lat., 125°17.18′ W long.;
            (11) 47°08.82′ N lat., 125°10.01′ W long.;
            (12) 47°04.69′ N lat., 125°03.77′ W long.;
            (13) 46°48.38′ N lat., 125°18.43′ W long.;
            (14) 46°41.92′ N lat., 125°17.29′ W long.;
            (15) 46°27.49′ N lat., 124°54.36′ W long.;
            (16) 46°14.13′ N lat., 125°02.72′ W long.;
            (17) 46°09.53′ N lat., 125°04.75′ W long.;
            (18) 45°46.64′ N lat., 124°54.44′ W long.;
            (19) 45°40.86′ N lat., 124°55.62′ W long.;
            (20) 45°36.50′ N lat., 124°51.91′ W long.;
            (21) 44°55.69′ N lat., 125°08.35′ W long.;
            (22) 44°49.93′ N lat., 125°01.51′ W long.;
            (23) 44°46.93′ N lat., 125°02.83′ W long.;
            (24) 44°41.96′ N lat., 125°10.64′ W long.;
            (25) 44°28.31′ N lat., 125°11.42′ W long.;
            (26) 43°58.37′ N lat., 125°02.93′ W long.;
            (27) 43°52.74′ N lat., 125°05.58′ W long.;
            (28) 43°44.18′ N lat., 124°57.17′ W long.;
            (29) 43°37.58′ N lat., 125°07.70′ W long.;
            (30) 43°15.95′ N lat., 125°07.84′ W long.;
            (31) 42°47.50′ N lat., 124°59.96′ W long.;
            (32) 42°39.02′ N lat., 125°01.07′ W long.;
            (33) 42°34.80′ N lat., 125°02.89′ W long.;
            (34) 42°34.11′ N lat., 124°55.62′ W long.;
            (35) 42°23.81′ N lat., 124°52.85′ W long.;
            (36) 42°16.80′ N lat., 125°00.20′ W long.;
            (37) 42°06.60′ N lat., 124°59.14′ W long.;
            (38) 41°59.28′ N lat., 125°06.23′ W long.;
            (39) 41°31.10′ N lat., 125°01.30′ W long.;
            (40) 41°14.52′ N lat., 124°52.67′ W long.;
            (41) 40°40.65′ N lat., 124°45.69′ W long.;
            (42) 40°35.05′ N lat., 124°45.65′ W long.;
            (43) 40°23.81′ N lat., 124°41.16′ W long.;
            (44) 40°20.54′ N lat., 124°36.36′ W long.;
            (45) 40°20.84′ N lat., 124°57.23′ W long.;
            (46) 40°18.54′ N lat., 125°09.47′ W long.;
            (47) 40°14.54′ N lat., 125°09.83′ W long.;
            (48) 40°11.79′ N lat., 125°07.39′ W long.;
            (49) 40°06.72′ N lat., 125°04.28′ W long.;
            (50) 39°52.62′ N lat., 124°40.65′ W long.;
            (51) 39°52.29′ N lat., 124°34.72′ W long.;
            (52) 39°55.19′ N lat., 124°29.32′ W long.;
            (53) 39°54.43′ N lat., 124°24.06′ W long.;
            (54) 39°44.25′ N lat., 124°12.60′ W long.;
            (55) 39°35.82′ N lat., 124°12.02′ W long.;
            (56) 39°24.54′ N lat., 124°16.01′ W long.;
            (57) 39°01.97′ N lat., 124°11.20′ W long.;
            (58) 38°33.48′ N lat., 123°48.21′ W long.;
            (59) 38°14.49′ N lat., 123°38.89′ W long.;
            (60) 37°56.97′ N lat., 123°31.65′ W long.;
            (61) 37°49.09′ N lat., 123°27.98′ W long.;
            (62) 37°40.29′ N lat., 123°12.83′ W long.;
            (63) 37°22.54′ N lat., 123°14.65′ W long.;
            (64) 37°05.98′ N lat., 123°05.31′ W long.;
            (65) 36°59.02′ N lat., 122°50.92′ W long.;
            (66) 36°51.52′ N lat., 122°22.03′ W long.;
            (67) 36°49.09′ N lat., 122°21.84′ W long.;
            (68) 36°50.47′ N lat., 122°19.03′ W long.;
            (69) 36°50.14′ N lat., 122°17.50′ W long.;
            (70) 36°44.54′ N lat., 122°19.42′ W long.;
            (71) 36°40.76′ N lat., 122°17.28′ W long.;
            (72) 36°39.88′ N lat., 122°09.69′ W long.;
            (73) 36°40.02′ N lat., 122°09.09′ W long.;
            (74) 36°40.99′ N lat., 122°08.53′ W long.;
            (75) 36°41.17′ N lat., 122°08.97′ W long.;
            (76) 36°44.52′ N lat., 122°07.13′ W long.;
            (77) 36°42.26′ N lat., 122°03.54′ W long.;
            (78) 36°30.02′ N lat., 122°09.85′ W long.;
            (79) 36°22.33′ N lat., 122°22.99′ W long.;
            (80) 36°14.36′ N lat., 122°21.19′ W long.;
            (81) 36°09.50′ N lat., 122°14.25′ W long.;
            (82) 35°51.50′ N lat., 121°55.92′ W long.;
            (83) 35°49.53′ N lat., 122°13.00′ W long.;
            (84) 34°58.30′ N lat., 121°36.76′ W long.;
            (85) 34°53.13′ N lat., 121°37.49′ W long.;
            (86) 34°46.54′ N lat., 121°46.25′ W long.;
            (87) 34°37.81′ N lat., 121°35.72′ W long.;
            (88) 34°37.72′ N lat., 121°27.35′ W long.;
            (89) 34°26.77′ N lat., 121°07.58′ W long.;
            (90) 34°18.54′ N lat., 121°05.01′ W long.;
            (91) 34°02.68′ N lat., 120°54.30′ W long.;
            (92) 33°48.11′ N lat., 120°25.46′ W long.;
            (93) 33°42.54′ N lat., 120°38.24′ W long.;
            (94) 33°46.26′ N lat., 120°43.64′ W long.;
            (95) 33°40.71′ N lat., 120°51.29′ W long.;
            (96) 33°33.14′ N lat., 120°40.25′ W long.;
            (97) 32°51.57′ N lat., 120°23.35′ W long.;
            (98) 32°38.54′ N lat., 120°09.54′ W long.;
            (99) 32°35.76′ N lat., 119°53.43′ W long.;
            (100) 32°29.54′ N lat., 119°46.00′ W long.;
            (101) 32°25.99′ N lat., 119°41.16′ W long.;
            (102) 32°30.46′ N lat., 119°33.15′ W long.;
            (103) 32°23.47′ N lat., 119°25.71′ W long.;
            (104) 32°19.19′ N lat., 119°13.96′ W long.;
            (105) 32°13.18′ N lat., 119°04.44′ W long.;
            (106) 32°13.40′ N lat., 118°51.87′ W long.;
            (107) 32°19.62′ N lat., 118°47.80′ W long.;
            (108) 32°27.26′ N lat., 118°50.29′ W long.;
            (109) 32°28.42′ N lat., 118°53.15′ W long.;
            (110) 32°31.30′ N lat., 118°55.09′ W long.;
            
            (111) 32°33.04′ N lat., 118°53.57′ W long.;
            (112) 32°19.07′ N lat., 118°27.54′ W long.;
            (113) 32°18.57′ N lat., 118°18.97′ W long.;
            (114) 32°09.01′ N lat., 118°13.96′ W long.;
            (115) 32°06.57′ N lat., 118°18.78′ W long.;
            (116) 32°01.32′ N lat., 118°18.21′ W long.; and
            (117) 31°57.89′ N lat., 118°10.51′ W long.
            [84 FR 63974, Nov. 19, 2019]
          
          
            § 660.77
            EFHCAs off the Coast of Washington.
            (a) General. Boundary line coordinates for EFHCAs off Washington are provided in this section. Fishing activity that is prohibited or permitted within the EEZ in a particular area designated as a groundfish EFHCAs is detailed at §§ 660.12, 660.112, 660.130, 660.212, 660.230, 660.312, 660.330, and 660.360.
            (b) Olympic 2. The boundary of the Olympic 2 EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 48°21.46′ N lat., 124°51.61′ W long.:
            (1) 48°21.46′ N lat., 124°51.61′ W long.;
            (2) 48°17.00′ N lat., 124°57.18′ W long.;
            (3) 48°06.13′ N lat., 125°00.68′ W long.;
            (4) 48°06.66′ N lat., 125°06.55′ W long.;
            (5) 48°08.44′ N lat., 125°14.61′ W long.;
            (6) 48°22.57′ N lat., 125°09.82′ W long.;
            (7) 48°21.42′ N lat., 125°03.55′ W long.;
            (8) 48°22.99′ N lat., 124°59.29′ W long.; and
            (9) 48°23.89′ N lat., 124°54.37′ W long.
            (c) Biogenic 1. The boundary of the Biogenic 1 EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 47°29.97′ N lat., 125°20.14′ W long.:
            (1) 47°29.97′ N lat., 125°20.14′ W long.;
            (2) 47°30.01′ N lat., 125°30.06′ W long.;
            (3) 47°40.09′ N lat., 125°50.18′ W long.;
            (4) 47°47.27′ N lat., 125°50.06′ W long.;
            (5) 47°47.00′ N lat., 125°24.28′ W long.;
            (6) 47°39.53′ N lat., 125°10.49′ W long.; and
            (7) 47°30.31′ N lat., 125°08.81′ W long.
            (d) Biogenic 2. The boundary of the Biogenic 2 EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 47°08.77′ N lat., 125°00.91′ W long.:
            (1) 47°08.77′ N lat., 125°00.91′ W long.;
            (2) 47°08.82′ N lat., 125°10.01′ W long.;
            (3) 47°20.01′ N lat., 125°10.00′ W long.; and
            (4) 47°20.00′ N lat., 125°01.25′ W long.
            (e) Quinault Canyon. The boundary of the Quinault Canyon EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 47°17.00′ N lat., 125°15.63′ W long.:
            (1) 47°17.00′ N lat., 125°15.63′ W long.;
            (2) 47°17.00′ N lat., 125°10.00′ W long.; and
            (3) 47°08.82′ N lat., 125°10.01′ W long.
            (f) Grays Canyon. The Grays Canyon EFHCA consists of two adjacent polygons defined in this paragraph, combined.
            (1) Grays Canyon North. The boundary of Grays Canyon North is defined by straight lines connecting all of the following points in the order stated and connecting back to 46°56.79′ N lat., 125°00.00′ W long.:
            (i) 46°56.79′ N lat., 125°00.00′ W long.;
            (ii) 46°58.30′ N lat., 125°00.21′ W long.;
            (iii) 46°58.47′ N lat., 124°59.08′ W long.;
            (iv) 47°01.04′ N lat., 124°59.54′ W long.;
            (v) 47°03.63′ N lat., 124°56.00′ W long.,
            (vi) 47°03.69′ N lat., 124°55.84′ W long.;
            (vii) 47°02.69′ N lat., 124°54.35′ W long.;
            (viii) 46°58.03′ N lat., 124°54.12′ W long.;
            (ix) 46°55.91′ N lat., 124°54.40′ W long.; and
            (x) 46°58.01′ N lat., 124°55.09′ W long.
            (2) Grays Canyon South-Central. The boundary of Grays Canyon South-Central is defined by straight lines connecting all of the following points in the order stated and connecting back to 46°56.79′ N lat., 125°00.00′ W long.:
            (i) 46°56.79′ N lat., 125°00.00′ W long.;
            (ii) 46°58.01′ N lat., 124°55.09′ W long.;
            (iii) 46°55.91′ N lat., 124°54.40′ W long.;
            (iv) 46°55.07′ N lat., 124°54.14′ W long.;
            (v) 46°59.60′ N lat., 124°49.79′ W long.;
            (vi) 46°58.72′ N lat., 124°48.78′ W long.;
            (vii) 46°54.45′ N lat., 124°48.36′ W long.;
            (viii) 46°53.99′ N lat., 124°49.95′ W long.;
            (ix) 46°54.38′ N lat., 124°52.73′ W long.;
            (x) 46°53.30′ N lat., 124°52.35′ W long.;
            (xi) 46°53.30′ N lat., 124°49.13′ W long.;
            (xii) 46°50.40′ N lat., 124°49.06′ W long.;
            (xiii) 46°48.12′ N lat., 124°47.94′ W long.;
            (xiv) 46°47.48′ N lat., 124°50.86′ W long.;
            (xv) 46°49.81′ N lat., 124°52.79′ W long.; and
            
            (xvi) 46°51.55′ N lat., 125°00.00′ W long.
            (g) Biogenic 3. The boundary of the Biogenic 3 EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 46°48.16′ N lat., 125°10.75′ W long.:
            (1) 46°48.16′ N lat., 125°10.75′ W long.;
            (2) 46°40.00′ N lat., 125°10.00′ W long.;
            (3) 46°40.00′ N lat., 125°20.01′ W long.; and
            (4) 46°50.00′ N lat., 125°20.00′ W long.
            (h) Willapa Canyonhead. The boundary of the Willapa Canyonhead EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 46°33.50′ N lat., 124°28.77′ W long.:
            (1) 46°33.50′ N lat., 124°28.77′ W long.;
            (2) 46°33.50′ N lat., 124°29.50′ W long.;
            (3) 46°33.85′ N lat., 124°36.99′ W long.;
            (4) 46°36.50′ N lat., 124°38.00′ W long.;
            (5) 46°37.50′ N lat., 124°41.00′ W long.;
            (6) 46°37.64′ N lat., 124°41.11′ W long.;
            (7) 46°39.43′ N lat., 124°38.69′ W long.; and
            (8) 46°34.50′ N lat., 124°28.50′ W long.
            (i) Willapa Deep. The boundary of the Willapa Deep EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 46°22.57′ N lat., 124°46.70′ W long.:
            (1) 46°22.57′ N lat., 124°46.70′ W long.;
            (2) 46°24.38′ N lat., 124°56.31′ W long.;
            (3) 46°27.49′ N lat., 124°54.36′ W long.;
            (4) 46°36.87′ N lat., 125°09.27′ W long.;
            (5) 46°35.59′ N lat., 125°04.58′ W long.;
            (6) 46°31.54′ N lat., 124°57.53′ W long.;
            (7) 46°28.70′ N lat., 124°51.77′ W long.; and
            (8) 46°23.78′ N lat., 124°43.30′ W long.
            [84 FR 63975, Nov. 19, 2019]
          
          
            § 660.78
            EFHCAs off the Coast of Oregon.
            (a) General. Boundary line coordinates for EFHCAs off Oregon are provided in this section. Fishing activity that is prohibited or permitted within the EEZ in a particular area designated as a groundfish EFHCA is detailed at §§ 660.12, 660.112, 660.130, 660.212, 660.230, 660.312, 660.330, and 660.360.
            (b) Astoria Deep. The boundary of the Astoria Deep EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 46°03.00′ N lat., 124°57.36′ W long.:
            (1) 46°03.00′ N lat., 124°57.36′ W long.;
            (2) 46°05.37′ N lat., 125°02.88′ W long.;
            (3) 46°09.53′ N lat., 125°04.75′ W long.;
            (4) 46°14.13′ N lat., 125°02.72′ W long.;
            (5) 46°14.79′ N lat., 125°02.31′ W long.;
            (6) 46°08.28′ N lat., 125°00.20′ W long.; and
            (7) 46°05.74′ N lat., 124°55.32′ W long.
            (c) Thompson Seamount. The boundary of the Thompson Seamount EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 46°06.93′ N lat., 128°39.77′ W long.:
            (1) 46°06.93′ N lat., 128°39.77′ W long.;
            (2) 46°06.76′ N lat., 128°39.60′ W long.;
            (3) 46°07.80′ N lat., 128°39.43′ W long.;
            (4) 46°08.50′ N lat., 128°34.39′ W long.;
            (5) 46°06.76′ N lat., 128°29.36′ W long.;
            (6) 46°03.64′ N lat., 128°28.67′ W long.;
            (7) 45°59.64′ N lat., 128°31.62′ W long.;
            (8) 45°56.87′ N lat., 128°33.18′ W long.;
            (9) 45°53.92′ N lat., 128°39.25′ W long.;
            (10) 45°54.26′ N lat., 128°43.42′ W long.;
            (11) 45°56.87′ N lat., 128°45.85′ W long.;
            (12) 46°00.86′ N lat., 128°46.02′ W long.;
            (13) 46°03.29′ N lat., 128°44.81′ W long.; and
            (14) 46°06.24′ N lat., 128°42.90′ W long.
            (d) Astoria Canyon. The boundary of the Astoria Canyon EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 46°06.48′ N lat., 125°05.46′ W long.:
            (1) 46°06.48′ N lat., 125°05.46′ W long.;
            (2) 46°03.00′ N lat., 124°57.36′ W long.;
            (3) 46°02.28′ N lat., 124°57.66′ W long.;
            (4) 46°01.92′ N lat., 125°02.46′ W long.;
            (5) 45°48.72′ N lat., 124°56.58′ W long.;
            (6) 45°47.70′ N lat., 124°52.20′ W long.;
            (7) 45°40.86′ N lat., 124°55.62′ W long.;
            (8) 45°29.82′ N lat., 124°54.30′ W long.;
            (9) 45°25.98′ N lat., 124°56.82′ W long.;
            (10) 45°26.04′ N lat., 125°10.50′ W long.;
            (11) 45°33.12′ N lat., 125°16.26′ W long.;
            (12) 45°40.32′ N lat., 125°17.16′ W long.; and
            (13) 46°03.00′ N lat., 125°14.94′ W long.
            (e) Nehalem Bank/Shale Pile. The boundary of the Nehalem Bank/Shale Pile EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 45°51.53′ N lat., 124°31.15′ W long.:
            (1) 45°51.53′ N lat., 124°31.15′ W long.;
            
            (2) 45°47.95′ N lat., 124°31.70′ W long.;
            (3) 45°52.75′ N lat., 124°39.20′ W long.;
            (4) 45°58.02′ N lat., 124°38.99′ W long.;
            (5) 46°00.83′ N lat., 124°36.78′ W long.;
            (6) 45°59.94′ N lat., 124°34.63′ W long.;
            (7) 45°58.90′ N lat., 124°33.47′ W long.;
            (8) 45°54.27′ N lat., 124°30.73′ W long.;
            (9) 45°53.62′ N lat., 124°30.83′ W long.;
            (10) 45°52.90′ N lat., 124°30.67′ W long.;
            (11) 45°52.03′ N lat., 124°30.60′ W long.; and
            (12) 45°51.74′ N lat., 124°30.85′ W long.
            (f) Garibaldi Reef North. The boundary of the Garibaldi Reef North EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 45°40.81′ N lat., 124°18.46′ W long.:
            (1) 45°40.81′ N lat., 124°18.46′ W long.;
            (2) 45°39.70′ N lat., 124°19.46′ W long.;
            (3) 45°40.84′ N lat., 124°22.17′ W long.;
            (4) 45°44.94′ N lat., 124°23.07′ W long.;
            (5) 45°45.17′ N lat., 124°22.19′ W long.; and
            (6) 45°43.49′ N lat., 124°18.94′ W long.
            (g) Garibaldi Reef South. The boundary of the Garibaldi Reef South EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 45°34.53′ N lat., 124°15.47′ W long.:
            (1) 45°34.53′ N lat., 124°15.47′ W long.;
            (2) 45°33.46′ N lat., 124°13.59′ W long.;
            (3) 45°32.53′ N lat., 124°14.39′ W long.; and
            (4) 45°33.58′ N lat., 124°16.54′ W long.
            (h) Siletz Deepwater. The boundary of the Siletz Deepwater EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 44°42.72′ N lat., 125°18.49′ W long.:
            (1) 44°42.72′ N lat., 125°18.49′ W long.;
            (2) 44°56.26′ N lat., 125°12.61′ W long.;
            (3) 44°56.34′ N lat., 125°09.13′ W long.;
            (4) 44°49.93′ N lat., 125°01.51′ W long.;
            (5) 44°46.93′ N lat., 125°02.83′ W long.;
            (6) 44°41.96′ N lat., 125°10.64′ W long.;
            (7) 44°33.36′ N lat., 125°08.82′ W long.; and
            (8) 44°33.38′ N lat., 125°17.08′ W long.
            (i) Daisy Bank/Nelson Island. The boundary of the Daisy Bank/Nelson Island EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 44°39.24′ N lat., 124°38.65′ W long.:
            (1) 44°39.24′ N lat., 124°38.65′ W long.;
            (2) 44°37.17′ N lat., 124°38.60′ W long.;
            (3) 44°35.55′ N lat., 124°39.27′ W long.;
            (4) 44°37.57′ N lat., 124°41.70′ W long.;
            (5) 44°36.90′ N lat., 124°42.91′ W long.;
            (6) 44°38.25′ N lat., 124°46.28′ W long.;
            (7) 44°38.52′ N lat., 124°49.11′ W long.;
            (8) 44°40.27′ N lat., 124°49.11′ W long.;
            (9) 44°41.35′ N lat., 124°48.03′ W long.; and
            (10) 44°43.92′ N lat., 124°44.66′ W long.
            (j) Newport Rockpile/Stonewall Bank. The boundary of the Newport Rockpile/Stonewall Bank EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 44°27.42′ N lat., 124°19.52′ W long.:
            (1) 44°27.42′ N lat., 124°19.52′ W long.;
            (2) 44°27.42′ N lat., 124°25.31′ W long.;
            (3) 44°29.05′ N lat., 124°28.88′ W long.;
            (4) 44°35.33′ N lat., 124°28.87′ W long.;
            (5) 44°36.94′ N lat., 124°26.78′ W long.;
            (6) 44°38.62′ N lat., 124°26.76′ W long.;
            (7) 44°39.02′ N lat., 124°25.56′ W long.;
            (8) 44°38.41′ N lat., 124°22.73′ W long.;
            (9) 44°35.12′ N lat., 124°21.79′ W long.; and
            (10) 44°28.82′ N lat., 124°18.80′ W long.
            (k) Hydrate Ridge. The boundary of the Hydrate Ridge EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 44°28.31′ N lat., 125°11.42′ W long.:
            (1) 44°28.31′ N lat., 125°11.42′ W long.;
            (2) 44°33.37′ N lat., 125°11.13′ W long.;
            (3) 44°33.36′ N lat., 125°08.82′ W long.;
            (4) 44°35.36′ N lat., 125°09.24′ W long.;
            (5) 44°35.36′ N lat., 125°07.79′ W long.; and
            (6) 44°28.31′ N lat., 125°07.66′ W long.
            (l) Heceta Bank. The boundary of the Heceta Bank EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 44°22.27′ N lat., 124°37.63′ W long.:
            (1) 44°22.27′ N lat., 124°37.63′ W long.;
            (2) 44°20.56′ N lat., 124°36.27′ W long.;
            (3) 44°21.06′ N lat., 124°32.69′ W long.;
            (4) 44°21.76′ N lat., 124°29.28′ W long.;
            (5) 44°21.23′ N lat., 124°28.08′ W long.;
            (6) 44°18.68′ N lat., 124°28.13′ W long.;
            (7) 44°17.66′ N lat., 124°31.42′ W long.;
            (8) 44°14.32′ N lat., 124°31.15′ W long.;
            (9) 44°13.02′ N lat., 124°31.53′ W long.;
            (10) 44°12.97′ N lat., 124°32.29′ W long.;
            (11) 44°13.84′ N lat., 124°32.87′ W long.;
            (12) 44°16.64′ N lat., 124°33.44′ W long.;
            
            (13) 44°17.00′ N lat., 124°33.52′ W long.;
            (14) 44°15.93′ N lat., 124°35.93′ W long.;
            (15) 44°14.38′ N lat., 124°37.37′ W long.;
            (16) 44°13.52′ N lat., 124°40.45′ W long.;
            (17) 44°09.00′ N lat., 124°45.30′ W long.;
            (18) 44°03.46′ N lat., 124°45.71′ W long.;
            (19) 43°58.55′ N lat., 124°45.79′ W long.;
            (20) 43°57.37′ N lat., 124°50.89′ W long.;
            (21) 43°56.66′ N lat., 124°54.47′ W long.;
            (22) 43°57.24′ N lat., 124°55.54′ W long.;
            (23) 43°57.68′ N lat., 124°55.48′ W long.;
            (24) 44°00.14′ N lat., 124°55.25′ W long.;
            (25) 44°02.88′ N lat., 124°53.96′ W long.;
            (26) 44°13.47′ N lat., 124°54.08′ W long.;
            (27) 44°19.27′ N lat., 124°41.03′ W long.;
            (28) 44°24.16′ N lat., 124°40.62′ W long.; and
            (29) 44°24.10′ N lat., 124°38.10′ W long.
            (m) Deepwater off Coos Bay. The boundary of the Deepwater off Coos Bay EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 43°29.32′ N lat., 125°20.11′ W long.:
            (1) 43°29.32′ N lat., 125°20.11′ W long.;
            (2) 43°38.96′ N lat., 125°18.75′ W long.;
            (3) 43°37.88′ N lat., 125°08.26′ W long.;
            (4) 43°36.58′ N lat., 125°06.56′ W long.;
            (5) 43°33.04′ N lat., 125°08.41′ W long.;
            (6) 43°27.74′ N lat., 125°07.25′ W long.;
            (7) 43°15.95′ N lat., 125°07.84′ W long.;
            (8) 43°15.38′ N lat., 125°10.47′ W long.; and
            (9) 43°25.73′ N lat., 125°19.36′ W long.
            (n) Arago Reef. The boundary of the Arago Reef EFHCA is defined as the areas within the West Coast EEZ shoreward (east) of a boundary line defined by connecting the following coordinates in the order stated:
            (1) 43°08.49′ N lat., 124°30.78′ W long.;
            (2) 43°08.55′ N lat., 124°30.79′ W long.;
            (3) 43°10.22′ N lat., 124°37.82′ W long.;
            (4) 43°16.91′ N lat., 124°37.50′ W long.;
            (5) 43°16.51′ N lat., 124°28.97′ W long.; and
            (6) 43°16.88′ N lat., 124°28.16′ W long.
            (o) Bandon High Spot. The boundary of the Bandon High Spot EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 42°57.18′ N lat., 124°46.01′ W long.:
            (1) 42°57.18′ N lat., 124°46.01′ W long.;
            (2) 42°56.10′ N lat., 124°47.48′ W long.;
            (3) 42°56.66′ N lat., 124°48.79′ W long.;
            (4) 42°53.67′ N lat., 124°51.81′ W long.;
            (5) 42°54.00′ N lat., 124°53.03′ W long.;
            (6) 42°55.11′ N lat., 124°53.71′ W long.;
            (7) 42°58.00′ N lat., 124°52.99′ W long.;
            (8) 43°00.39′ N lat., 124°51.77′ W long.;
            (9) 43°02.64′ N lat., 124°52.01′ W long.;
            (10) 43°06.07′ N lat., 124°50.97′ W long.;
            (11) 43°06.07′ N lat., 124°50.23′ W long.;
            (12) 43°04.47′ N lat., 124°48.50′ W long.;
            (13) 43°03.20′ N lat., 124°47.52′ W long.; and
            (14) 43°00.94′ N lat., 124°46.57′ W long.
            (p) President Jackson Seamount. The boundary of the President Jackson Seamount EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 42°21.41′ N lat., 127°42.91′ W long.:
            (1) 42°21.41′ N lat., 127°42.91′ W long.;
            (2) 42°21.96′ N lat., 127°43.73′ W long.;
            (3) 42°23.78′ N lat., 127°46.09′ W long.;
            (4) 42°26.05′ N lat., 127°48.64′ W long.;
            (5) 42°28.60′ N lat., 127°52.10′ W long.;
            (6) 42°31.06′ N lat., 127°55.02′ W long.;
            (7) 42°34.61′ N lat., 127°58.84′ W long.;
            (8) 42°37.34′ N lat., 128°01.48′ W long.;
            (9) 42°39.62′ N lat., 128°05.12′ W long.;
            (10) 42°41.81′ N lat., 128°08.13′ W long.;
            (11) 42°43.44′ N lat., 128°10.04′ W long.;
            (12) 42°44.99′ N lat., 128°12.04′ W long.;
            (13) 42°48.27′ N lat., 128°15.05′ W long.;
            (14) 42°51.28′ N lat., 128°15.05′ W long.;
            (15) 42°53.64′ N lat., 128°12.23′ W long.;
            (16) 42°52.64′ N lat., 128°08.49′ W long.;
            (17) 42°51.64′ N lat., 128°06.94′ W long.;
            (18) 42°50.27′ N lat., 128°05.76′ W long.;
            (19) 42°48.18′ N lat., 128°03.76′ W long.;
            (20) 42°45.45′ N lat., 128°01.94′ W long.;
            (21) 42°42.17′ N lat., 127°57.57′ W long.;
            (22) 42°41.17′ N lat., 127°53.92′ W long.;
            (23) 42°38.80′ N lat., 127°49.92′ W long.;
            (24) 42°36.43′ N lat., 127°44.82′ W long.;
            (25) 42°33.52′ N lat., 127°41.36′ W long.;
            (26) 42°31.24′ N lat., 127°39.63′ W long.;
            (27) 42°28.33′ N lat., 127°36.53′ W long.;
            (28) 42°23.96′ N lat., 127°35.89′ W long.;
            (29) 42°21.96′ N lat., 127°37.72′ W long.; and
            (30) 42°21.05′ N lat., 127°40.81′ W long.
            (q) Rogue Canyon. The boundary of the Rogue Canyon EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 42°41.33′ N lat., 125°16.61′ W long.:
            (1) 42°41.33′ N lat., 125°16.61′ W long.;
            (2) 42°41.55′ N lat., 125°03.05′ W long.;
            (3) 42°35.29′ N lat., 125°02.21′ W long.;
            (4) 42°34.11′ N lat., 124°55.62′ W long.;
            (5) 42°30.61′ N lat., 124°54.97′ W long.;
            
            (6) 42°23.81′ N lat., 124°52.85′ W long.; and
            (7) 42°17.94′ N lat., 125°10.17′ W long.
            (r) Rogue River Reef. The boundary of the Rogue River Reef EFHCA is defined as the areas within the West Coast EEZ shoreward (east) of a boundary line defined by connecting the following coordinates in the order stated:
            (1) 42°23.27′ N lat., 124°30.03′ W long.;
            (2) 42°24.10′ N lat., 124°32.41′ W long.;
            (3) 42°22.28′ N lat., 124°39.92′ W long.;
            (4) 42°25.46′ N lat., 124°43.91′ W long.;
            (5) 42°27.87′ N lat., 124°44.63′ W long.;
            (6) 42°29.27′ N lat., 124°44.22′ W long.;
            (7) 42°29.71′ N lat., 124°39.83′ W long.;
            (8) 42°29.36′ N lat., 124°36.53′ W long.; and
            (9) 42°28.16′ N lat., 124°34.05′ W long.
            [84 FR 63976, Nov. 19, 2019; 84 FR 70905, Dec. 26, 2019]
          
          
            § 660.79
            EFHCAs off the Coast of California.
            (a) General. Boundary line coordinates for EFHCA off California are provided in this section. Fishing activity that is prohibited or permitted within the EEZ in a particular area designated as a groundfish EFHCA is detailed at §§ 660.12, 660.112, 660.130, 660.212, 660.230, 660.312, 660.330, and 660.360.
            (b) Brush Patch. The boundary of the Brush Patch EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 41°51.03′ N lat., 124°48.65′ W long.:
            (1) 41°51.03′ N lat., 124°48.65′ W long.;
            (2) 41°51.98′ N lat., 124°51.00′ W long.;
            (3) 41°53.63′ N lat., 124°53.12′ W long.;
            (4) 41°55.22′ N lat., 124°54.50′ W long.;
            (5) 41°57.16′ N lat., 124°54.87′ W long.;
            (6) 41°59.16′ N lat., 124°52.89′ W long.;
            (7) 41°58.93′ N lat., 124°51.25′ W long.;
            (8) 41°57.98′ N lat., 124°50.42′ W long.;
            (9) 41°54.50′ N lat., 124°49.72′ W long.;
            (10) 41°52.66′ N lat., 124°47.85′ W long.; and
            (11) 41°51.24′ N lat., 124°47.23′ W long.
            (c) Trinidad Canyon. The boundary of the Trinidad Canyon EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 41°07.81′ N lat., 124°51.29′ W long.:
            (1) 41°07.81′ N lat., 124°51.29′ W long.;
            (2) 41°14.52′ N lat., 124°52.67′ W long.;
            (3) 41°17.66′ N lat., 124°54.31′ W long.;
            (4) 41°18.37′ N lat., 124°45.50′ W long.;
            (5) 41°17.60′ N lat., 124°43.42′ W long.; and
            (6) 41°09.44′ N lat., 124°43.11′ W long.
            (d) Mad River Rough Patch. The boundary of the Mad River Rough Patch EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 40°53.66′ N lat., 124°26.68′ W long.:
            (1) 40°53.66′ N lat., 124°26.68′ W long.;
            (2) 40°54.49′ N lat., 124°28.22′ W long.;
            (3) 40°54.88′ N lat., 124°28.54′ W long.;
            (4) 40°57.27′ N lat., 124°29.10′ W long.;
            (5) 40°57.37′ N lat., 124°28.96′ W long.;
            (6) 40°57.27′ N lat., 124°28.34′ W long.;
            (7) 40°54.56′ N lat., 124°26.25′ W long.; and
            (8) 40°54.13′ N lat., 124°26.27′ W long.
            (e) Samoa Deepwater. The boundary of the Samoa Deepwater EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 40°50.11′ N lat., 124°35.29′ W long.:
            (1) 40°50.11′ N lat., 124°35.29′ W long.;
            (2) 40°46.37′ N lat., 124°34.69′ W long.;
            (3) 40°48.50′ N lat., 124°39.04′ W long.;
            (4) 40°51.96′ N lat., 124°41.23′ W long.; and
            (5) 40°52.04′ N lat., 124°38.08′ W long.
            (f) Eel River Canyon. The boundary of the Eel River Canyon EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 40°40.33′ N lat., 124°41.82′ W long.:
            (1) 40°40.33′ N lat., 124°41.82′ W long.;
            (2) 40°39.69′ N lat., 124°33.36′ W long.;
            (3) 40°40.13′ N lat., 124°32.61′ W long.;
            (4) 40°39.84′ N lat., 124°31.21′ W long.;
            (5) 40°39.36′ N lat., 124°30.48′ W long.;
            (6) 40°39.42′ N lat., 124°29.40′ W long.;
            (7) 40°38.91′ N lat., 124°28.42′ W long.;
            (8) 40°38.57′ N lat., 124°28.49′ W long.;
            (9) 40°37.56′ N lat., 124°28.78′ W long.;
            (10) 40°37.08′ N lat., 124°28.42′ W long.;
            (11) 40°35.79′ N lat., 124°29.21′ W long.;
            (12) 40°37.52′ N lat., 124°33.41′ W long.;
            (13) 40°37.51′ N lat., 124°34.46′ W long.;
            (14) 40°38.22′ N lat., 124°35.72′ W long.;
            (15) 40°38.27′ N lat., 124°39.11′ W long.;
            (16) 40°37.47′ N lat., 124°40.46′ W long.;
            (17) 40°35.47′ N lat., 124°42.97′ W long.;
            (18) 40°32.78′ N lat., 124°44.79′ W long.;
            (19) 40°24.32′ N lat., 124°39.97′ W long.;
            (20) 40°23.26′ N lat., 124°42.45′ W long.;
            (21) 40°27.34′ N lat., 124°51.21′ W long.;
            
            (22) 40°32.68′ N lat., 125°05.63′ W long.;
            (23) 40°49.12′ N lat., 124°47.41′ W long.;
            (24) 40°44.32′ N lat., 124°46.48′ W long.; and
            (25) 40°41.67′ N lat., 124°42.92′ W long.
            (g) Blunts Reef. The Blunts Reef EFHCA consists of the two adjacent polygons defined in this paragraph, combined.
            (1) Blunts Reef North. The boundary of Blunts Reef North is defined by straight lines connecting all of the following points in the order stated and connecting back to 40°30.21′ N lat., 124°26.85′ W long.:
            (i) 40°30.21′ N lat., 124°26.85′ W long.;
            (ii) 40°27.53′ N lat., 124°26.84′ W long.;
            (iii) 40°24.66′ N lat., 124°29.49′ W long.;
            (iv) 40°27.84′ N lat., 124°31.92′ W long.;
            (v) 40°28.31′ N lat., 124°33.49′ W long.;
            (vi) 40°29.99′ N lat., 124°33.49′ W long.; and
            (vii) 40°30.46′ N lat., 124°32.23′ W long.
            (2) Blunts Reef South. The boundary of Blunts Reef South is defined as the areas within the West Coast EEZ shoreward (east) of a boundary line defined by straight lines connecting the following coordinates in the order stated:
            (i) 40°27.84′ N lat., 124°31.92′ W long.;
            (ii) 40°28.31′ N lat., 124°33.49′ W long.;
            (iii) 40°22.49′ N lat., 124°30.92′ W long.; and
            (iv) 40°23.67′ N lat., 124°28.43′ W long.
            (h) Mendocino Ridge. The Mendocino Ridge EFHCA consists of the two adjacent polygons defined in this paragraph, combined.
            (1) Mendocino Ridge North. The boundary of Mendocino Ridge North is defined by straight lines connecting all of the following points in the order stated and connecting back to 40°25.23′ N lat., 124°24.06′ W long.:
            (i) 40°25.23′ N lat., 124°24.06′ W long.;
            (ii) 40°12.50′ N lat., 124°22.59′ W long.;
            (iii) 40°13.84′ N lat., 124°31.89′ W long.;
            (iv) 40°14.96′ N lat., 124°35.42′ W long.;
            (v) 40°15.92′ N lat., 124°36.38′ W long.;
            (vi) 40°15.81′ N lat., 124°38.37′ W long.;
            (vii) 40°17.45′ N lat., 124°45.42′ W long.;
            (viii) 40°18.39′ N lat., 124°48.55′ W long.;
            (ix) 40°19.98′ N lat., 124°52.73′ W long.;
            (x) 40°20.06′ N lat., 125°02.18′ W long.;
            (xi) 40°11.79′ N lat., 125°07.39′ W long.;
            (xii) 40°12.55′ N lat., 125°11.56′ W long.;
            (xiii) 40°12.81′ N lat., 125°12.98′ W long.;
            (xiv) 40°20.72′ N lat., 125°57.31′ W long.;
            (xv) 40°23.96′ N lat., 125°56.83′ W long.;
            (xvi) 40°24.04′ N lat., 125°56.82′ W long.;
            (xvii) 40°25.68′ N lat., 125°09.77′ W long.;
            (xviii) 40°21.03′ N lat., 124°33.96′ W long.; and
            (xix) 40°25.72′ N lat., 124°24.15′ W long.
            (2) Mendocino Ridge South. The boundary of Mendocino Ridge South is defined as the areas within the West Coast EEZ shoreward (east) of a boundary line defined by connecting the following coordinates in the order stated:
            (i) 40°10.03′ N lat., 124°20.51′ W long.;
            (ii) 40°10.42′ N lat., 124°22.26′ W long.;
            (iii) 40°13.84′ N lat., 124°31.89′ W long.; and
            (iv) 40°12.82′ N lat., 124°24.85′ W long.
            (i) Delgada Canyon. The boundary of the Delgada Canyon EFHCA is defined as the areas of the state territorial sea, east of the West Coast EEZ and within a boundary line defined by connecting the following coordinates in the order stated:
            (1) 40°06.58′ N lat., 124°07.39′ W long.;
            (2) 40°01.37′ N lat., 124°08.79′ W long.;
            (3) 40°04.35′ N lat., 124°10.89′ W long.;
            (4) 40°05.71′ N lat., 124°09.42′ W long.;
            (5) 40°07.18′ N lat., 124°09.61′ W long.; and
            (6) 40°07.13′ N lat., 124°09.09′ W long.
            (j) Tolo Bank. The boundary of the Tolo Bank EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 39°58.75′ N lat., 124°04.58′ W long.:
            (1) 39°58.75′ N lat., 124°04.58′ W long.;
            (2) 39°56.05′ N lat., 124°01.45′ W long.;
            (3) 39°53.99′ N lat., 124°00.17′ W long.;
            (4) 39°52.28′ N lat., 124°03.12′ W long.; and
            (5) 39°57.90′ N lat., 124°07.07′ W long.
            (k) Navarro Canyon. The boundary of the Navarro Canyon EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 39°04.76′ N lat., 124°11.80′ W long.:
            (1) 39°04.76′ N lat., 124°11.80′ W long.;
            (2) 39°11.84′ N lat., 124°13.30′ W long.;
            (3) 39°11.39′ N lat., 124°10.38′ W long.;
            (4) 39°08.73′ N lat., 124°10.38′ W long.;
            (5) 39°07.16′ N lat., 124°08.98′ W long.; and
            (6) 39°06.07′ N lat., 124°08.55′ W long.
            
            (l) Point Arena North. The boundary of the Point Arena North EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 39°03.32′ N lat., 123°51.15′ W long.:
            (1) 39°03.32′ N lat., 123°51.15′ W long.;
            (2) 38°56.54′ N lat., 123°49.79′ W long.;
            (3) 38°54.12′ N lat., 123°52.69′ W long.;
            (4) 38°59.64′ N lat., 123°55.02′ W long.; and
            (5) 39°02.83′ N lat., 123°55.21′ W long.
            (m) Point Arena South Biogenic Area. The boundary of the Point Arena South Biogenic Area EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 38°33.24′ N lat., 123°35.18′ W long.:
            (1) 38°33.24′ N lat., 123°35.18′ W long.;
            (2) 38°32.01′ N lat., 123°35.78′ W long.;
            (3) 38°33.19′ N lat., 123°40.30′ W long.;
            (4) 38°34.62′ N lat., 123°42.32′ W long.;
            (5) 38°35.98′ N lat., 123°44.22′ W long.;
            (6) 38°38.27′ N lat., 123°46.57′ W long.;
            (7) 38°41.11′ N lat., 123°48.69′ W long.;
            (8) 38°41.95′ N lat., 123°45.41′ W long.;
            (9) 38°36.02′ N lat., 123°41.30′ W long.; and
            (10) 38°34.37′ N lat., 123°37.47′ W long.
            (n) The Football. The boundary of The Football EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 38°24.36′ N lat., 123°32.10′ W long.:
            (1) 38°24.36′ N lat., 123°32.10′ W long.;
            (2) 38°23.58′ N lat., 123°33.96′ W long.;
            (3) 38°29.10′ N lat., 123°37.32′ W long.; and
            (4) 38°29.04′ N lat., 123°35.04′ W long.
            (o) Gobbler's Knob. The boundary of the Gobbler's Knob EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 38°06.84′ N lat., 123°25.98′ W long.:
            (1) 38°06.84′ N lat., 123°25.98′ W long.;
            (2) 38°07.14′ N lat., 123°27.60′ W long.;
            (3) 38°11.64′ N lat., 123°29.58′ W long.;
            (4) 38°12.36′ N lat., 123°28.80′ W long.;
            (5) 38°12.42′ N lat., 123°27.78′ W long.; and
            (6) 38°08.70′ N lat., 123°25.98′ W long.
            (p) Point Reyes Reef. The boundary of the Point Reyes Reef EFHCA is defined as the areas within the West Coast EEZ shoreward (east) of a boundary line defined by connecting the following coordinates in the order stated:
            (1) 38°2.88′ N lat., 123°03.46′ W long.;
            (2) 38°2.98′ N lat., 123°03.84′ W long.;
            (3) 38°6.52′ N lat., 123°03.63′ W long.;
            (4) 38°8.69′ N lat., 123°01.86′ W long.; and
            (5) 38°8.92′ N lat., 123°00.90′ W long.
            (q) Cordell Bank/Biogenic Area. The boundary of the Cordell Bank/Biogenic Area EFHCA is located offshore of California's Marin County defined by straight lines connecting all of the following points in the order stated and connecting back to 38°05.46′ N lat., 123°25.97′ W long.:
            (1) 38°05.46′ N lat., 123°25.97′ W long.;
            (2) 38°04.44′ N lat., 123°24.44′ W long.;
            (3) 38°03.05′ N lat., 123°21.33′ W long.;
            (4) 38°03.07′ N lat., 123°07.35′ W long.;
            (5) 38°02.84′ N lat., 123°07.36′ W long.;
            (6) 38°01.09′ N lat., 123°07.06′ W long.;
            (7) 38°01.02′ N lat., 123°22.08′ W long.;
            (8) 37°54.75′ N lat., 123°23.64′ W long.;
            (9) 37°46.01′ N lat., 123°25.62′ W long.;
            (10) 37°46.68′ N lat., 123°27.05′ W long.;
            (11) 37°47.66′ N lat., 123°28.18′ W long.;
            (12) 37°50.26′ N lat., 123°30.94′ W long.;
            (13) 37°54.41′ N lat., 123°32.69′ W long.;
            (14) 37°56.94′ N lat., 123°32.87′ W long.;
            (15) 37°57.09′ N lat., 123°26.39′ W long.;
            (16) 37°57.76′ N lat., 123°26.48′ W long.;
            (17) 37°58.57′ N lat., 123°26.95′ W long.;
            (18) 37°59.94′ N lat., 123°28.58′ W long.;
            (19) 38°00.27′ N lat., 123°29.32′ W long.;
            (20) 38°00.63′ N lat., 123°29.95′ W long.;
            (21) 38°01.23′ N lat., 123°30.53′ W long.;
            (22) 38°01.60′ N lat., 123°30.81′ W long.;
            (23) 38°01.84′ N lat., 123°31.05′ W long.;
            (24) 38°02.00′ N lat., 123°31.31′ W long.;
            (25) 38°02.37′ N lat., 123°31.45′ W long.;
            (26) 38°03.99′ N lat., 123°30.75′ W long.;
            (27) 38°04.85′ N lat., 123°30.36′ W long.; and
            (28) 38°05.73′ N lat., 123°28.46′ W long.
            (r) Cordell Bank (50-fm (91-m) isobath). The boundary of the Cordell Bank (50-fm (91-m) isobath) EFHCA is located offshore of California's Marin County defined by straight lines connecting all of the following points in the order stated and connecting back to 37°57.62′ N lat., 123°24.22′ W long.:
            (1) 37°57.62′ N lat., 123°24.22′ W long.;
            (2) 37°57.70′ N lat., 123°25.25′ W long.;
            (3) 37°59.47′ N lat., 123°26.63′ W long.;
            (4) 38°00.24′ N lat., 123°27.87′ W long.;
            (5) 38°00.98′ N lat., 123°27.65′ W long.;
            (6) 38°02.81′ N lat., 123°28.75′ W long.;
            
            (7) 38°04.26′ N lat., 123°29.25′ W long.;
            (8) 38°04.55′ N lat., 123°28.32′ W long.;
            (9) 38°03.87′ N lat., 123°27.69′ W long.;
            (10) 38°04.27′ N lat., 123°26.68′ W long.;
            (11) 38°02.67′ N lat., 123°24.17′ W long.;
            (12) 38°00.87′ N lat., 123°23.15′ W long.;
            (13) 37°59.32′ N lat., 123°22.52′ W long.; and
            (14) 37°58.24′ N lat., 123°23.16′ W long.
            (s) Rittenburg Bank. The boundary of the Rittenburg Bank EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 37°51.36′ N lat., 123°19.18′ W long.:
            (1) 37°51.36′ N lat., 123°19.18′ W long.;
            (2) 37°53.61′ N lat., 123°21.67′ W long.;
            (3) 37°54.32′ N lat., 123°19.69′ W long.;
            (4) 37°53.98′ N lat., 123°18.99′ W long.;
            (5) 37°54.96′ N lat., 123°16.32′ W long.; and
            (6) 37°53.32′ N lat., 123°15.00′ W long.
            (t) Farallon Islands/Fanny Shoal/Cochrane Bank. The boundary of the Farallon Islands/Fanny Shoal/Cochrane Bank EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 37°51.58′ N lat., 123°14.07′ W long.:
            (1) 37°51.58′ N lat., 123°14.07′ W long.;
            (2) 37°44.51′ N lat., 123°01.50′ W long.;
            (3) 37°41.71′ N lat., 122°58.38′ W long.;
            (4) 37°40.80′ N lat., 122°58.54′ W long.;
            (5) 37°39.87′ N lat., 122°59.64′ W long.;
            (6) 37°42.05′ N lat., 123°03.72′ W long.;
            (7) 37°43.73′ N lat., 123°04.45′ W long.;
            (8) 37°46.94′ N lat., 123°11.65′ W long.;
            (9) 37°46.51′ N lat., 123°14.14′ W long.;
            (10) 37°47.87′ N lat., 123°16.94′ W long.; and
            (11) 37°49.23′ N lat., 123°16.81′ W long.
            (u) Farallon Escarpment. The boundary of the Farallon Escarpment EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 37°44.85′ N lat., 123°13.73′ W long.:
            (1) 37°44.85′ N lat., 123°13.73′ W long.;
            (2) 37°45.58′ N lat., 123°12.74′ W long.;
            (3) 37°45.18′ N lat., 123°11.87′ W long.;
            (4) 37°42.71′ N lat., 123°09.04′ W long.;
            (5) 37°40.73′ N lat., 123°08.42′ W long.;
            (6) 37°39.15′ N lat., 123°06.76′ W long.;
            (7) 37°38.26′ N lat., 123°08.27′ W long.;
            (8) 37°34.32′ N lat., 123°07.43′ W long.;
            (9) 37°29.55′ N lat., 123°09.74′ W long.;
            (10) 37°29.18′ N lat., 123°13.97′ W long.;
            (11) 37°40.29′ N lat., 123°12.83′ W long.;
            (12) 37°47.52′ N lat., 123°25.28′ W long.; and
            (13) 37°50.65′ N lat., 123°24.57′ W long.
            (v) Half Moon Bay. The boundary of the Half Moon Bay EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 37°18.14′ N lat., 122°31.15′ W long.:
            (1) 37°18.14′ N lat., 122°31.15′ W long.;
            (2) 37°19.80′ N lat., 122°34.70′ W long.;
            (3) 37°19.28′ N lat., 122°38.76′ W long.;
            (4) 37°23.54′ N lat., 122°40.75′ W long.;
            (5) 37°25.41′ N lat., 122°33.20′ W long.; and
            (6) 37°23.28′ N lat., 122°30.71′ W long.
            (w) Pescadero Reef. The boundary of the Pescadero Reef EFHCA is defined as the areas within the West Coast EEZ shoreward (east) of a boundary line defined by connecting the following coordinates in the order stated:
            (1) 37°17.18′ N lat., 122°28.34′ W long.;
            (2) 37°17.76′ N lat., 122°29.59′ W long.;
            (3) 37°19.38′ N lat., 122°29.63′ W long.; and
            (4) 37°19.50′ N lat., 122°28.00′ W long.;
            (x) Pigeon Point Reef. The boundary of the Pigeon Point EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 37°06.02′ N lat., 122°28.14′ W long.:
            (1) 37°06.02′ N lat., 122°28.14′ W long.;
            (2) 37°08.91′ N lat., 122°31.76′ W long.;
            (3) 37°10.29′ N lat., 122°29.70′ W long.; and
            (4) 37°07.20′ N lat., 122°26.82′ W long.
            (y) Ascension Canyonhead. The boundary of the Ascension Canyonhead EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 36°56.88′ N lat., 122°24.84′ W long.:
            (1) 36°56.88′ N lat., 122°24.84′ W long.;
            (2) 36°57.30′ N lat., 122°26.36′ W long.;
            (3) 36°56.65′ N lat., 122°27.06′ W long.;
            (4) 37°01.55′ N lat., 122°24.73′ W long.;
            (5) 37°01.40′ N lat., 122°24.37′ W long.;
            (6) 37°01.00′ N lat., 122°24.35′ W long.;
            (7) 37°00.61′ N lat., 122°24.03′ W long.; and
            (8) 36°59.20′ N lat., 122°24.64′ W long.
            (z) South of Davenport. The boundary of the South of Davenport EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 36°54.00′ N lat., 122°13.05′ W long.:
            
            (1) 36°54.00′ N lat., 122°13.05′ W long.;
            (2) 36°56.79′ N lat., 122°17.91′ W long.;
            (3) 36°57.80′ N lat., 122°18.14′ W long.;
            (4) 36°57.84′ N lat., 122°17.72′ W long.;
            (5) 36°57.38′ N lat., 122°17.05′ W long.;
            (6) 36°55.84′ N lat., 122°14.26′ W long.;
            (7) 36°54.80′ N lat., 122°12.61′ W long.; and
            (8) 36°54.49′ N lat., 122°12.48′ W long.
            (aa) Monterey Bay/Canyon. The boundary of the Monterey Bay/Canyon EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 36°54.17′ N lat., 122°23.68′ W long.:
            (1) 36°54.17′ N lat., 122°23.68′ W long.;
            (2) 36°53.58′ N lat., 122°22.48′ W long.;
            (3) 36°52.72′ N lat., 122°22.11′ W long.;
            (4) 36°49.09′ N lat., 122°21.84′ W long.;
            (5) 36°50.47′ N lat., 122°19.03′ W long.;
            (6) 36°49.60′ N lat., 122°15.08′ W long.;
            (7) 36°49.37′ N lat., 122°15.20′ W long.;
            (8) 36°48.31′ N lat., 122°18.59′ W long.;
            (9) 36°45.55′ N lat., 122°18.91′ W long.;
            (10) 36°44.32′ N lat., 122°18.49′ W long.;
            (11) 36°42.04′ N lat., 122°16.07′ W long.;
            (12) 36°40.30′ N lat., 122°13.31′ W long.;
            (13) 36°39.88′ N lat., 122°09.69′ W long.;
            (14) 36°40.02′ N lat., 122°09.09′ W long.;
            (15) 36°40.99′ N lat., 122°08.53′ W long.;
            (16) 36°41.30′ N lat., 122°09.35′ W long.;
            (17) 36°44.94′ N lat., 122°08.46′ W long.;
            (18) 36°46.31′ N lat., 122°05.48′ W long.;
            (19) 36°48.50′ N lat., 122°06.02′ W long.;
            (20) 36°49.18′ N lat., 122°03.12′ W long.;
            (21) 36°47.80′ N lat., 122°02.71′ W long.;
            (22) 36°49.60′ N lat., 122°00.85′ W long.;
            (23) 36°51.53′ N lat., 121°58.25′ W long.;
            (24) 36°50.78′ N lat., 121°56.89′ W long.;
            (25) 36°47.39′ N lat., 121°58.16′ W long.;
            (26) 36°48.34′ N lat., 121°50.95′ W long.;
            (27) 36°47.23′ N lat., 121°52.25′ W long.;
            (28) 36°45.60′ N lat., 121°54.17′ W long.;
            (29) 36°44.76′ N lat., 121°56.04′ W long.;
            (30) 36°41.68′ N lat., 121°56.33′ W long.;
            (31) 36°38.21′ N lat., 121°55.96′ W long.; extending along the mainland coast to
            (32) 36°25.31′ N lat., 121°54.86′ W long.;
            (33) 36°25.25′ N lat., 121°58.34′ W long.;
            (34) 36°30.86′ N lat., 122°00.45′ W long.;
            (35) 36°30.78′ N lat., 122°01.32′ W long.;
            (36) 36°31.22′ N lat., 122°01.35′ W long.;
            (37) 36°32.38′ N lat., 122°01.69′ W long.;
            (38) 36°35.41′ N lat., 122°04.44′ W long.;
            (39) 36°34.69′ N lat., 122°04.99′ W long.;
            (40) 36°30.59′ N lat., 122°03.45′ W long.;
            (41) 36°30.02′ N lat., 122°09.85′ W long.;
            (42) 36°30.23′ N lat., 122°36.82′ W long.;
            (43) 36°55.08′ N lat., 122°36.46′ W long.;
            (44) 36°54.01′ N lat., 122°29.95′ W long.;
            (45) 36°56.65′ N lat., 122°27.06′ W long.;
            (46) 36°57.30′ N lat., 122°26.36′ W long.;
            (47) 36°56.88′ N lat., 122°24.84′ W long.; and
            (48) 36°56.53′ N lat., 122°23.58′ W long.
            (bb) West of Sobranes Point. The boundary of the West of Sobranes Point EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 36°30.59′ N lat., 122°03.45′ W long.:
            (1) 36°30.59′ N lat., 122°03.45′ W long.;
            (2) 36°25.41′ N lat., 122°13.54′ W long.;
            (3) 36°25.71′ N lat., 122°17.22′ W long.; and
            (4) 36°30.02′ N lat., 122°09.85′ W long.
            (cc) Point Sur Deep. The boundary of the Point Sur Deep EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 36°17.95′ N lat., 122°17.13′ W long.:
            (1) 36°17.95′ N lat., 122°17.13′ W long.;
            (2) 36°17.83′ N lat., 122°22.56′ W long.;
            (3) 36°22.33′ N lat., 122°22.99′ W long.;
            (4) 36°26.00′ N lat., 122°20.81′ W long.; and
            (5) 36°25.41′ N lat., 122°13.54′ W long.
            (dd) Big Sur Coast/Port San Luis. The Big Sur Coast/Port San Luis EFHCA consists of the three adjacent polygons defined in this paragraph, combined.
            (1) Main. The main polygon covers Davidson Seamount, portions of Santa Lucia Bank and Sur Canyon, and is defined by straight lines connecting all of the following points in the order stated and connecting back to 36°15.74′ N lat., 121°56.75′ W long.:
            (i) 36°15.74′ N lat., 121°56.75′ W long.;
            (ii) 36°15.84′ N lat., 121°56.35′ W long.;
            (iii) 36°14.27′ N lat., 121°53.89′ W long.;
            (iv) 36°10.93′ N lat., 121°48.66′ W long.;
            (v) 36°07.40′ N lat., 121°43.14′ W long.;
            (vi) 36°07.36′ N lat., 121°43.26′ W long.;
            (vii) 35°59.00′ N lat., 121°50.49′ W long.;
            (viii) 35°55.70′ N lat., 121°50.02′ W long.;
            (ix) 35°53.05′ N lat., 121°56.69′ W long.;
            (x) 35°38.99′ N lat., 121°49.73′ W long.;
            (xi) 35°20.06′ N lat., 121°27.00′ W long.;
            (xii) 35°20.39′ N lat., 121°33.08′ W long.;
            (xiii) 35°09.72′ N lat., 121°33.92′ W long.;
            (xiv) 35°06.21′ N lat., 121°33.51′ W long.;
            (xv) 35°04.09′ N lat., 121°32.19′ W long.;
            (xvi) 35°02.65′ N lat., 121°30.63′ W long.;
            
            (xvii) 35°02.79′ N lat., 121°26.30′ W long.;
            (xviii) 34°58.71′ N lat., 121°24.21′ W long.;
            (xix) 34°47.24′ N lat., 121°22.40′ W long.;
            (xx) 34°35.70′ N lat., 121°45.99′ W long.;
            (xxi) 35°47.36′ N lat., 122°30.25′ W long.;
            (xxii) 35°27.26′ N lat., 122°45.15′ W long.;
            (xxiii) 35°34.39′ N lat., 123°00.25′ W long.;
            (xxiv) 36°01.64′ N lat., 122°40.76′ W long.;
            (xxv) 36°17.41′ N lat., 122°41.22′ W long.;
            (xxvi) 36°17.83′ N lat., 122°22.56′ W long.;
            (xxvii) 36°17.95′ N lat., 122°17.13′ W long.;
            (xxviii) 36°13.85′ N lat., 122°15.95′ W long.;
            (xxix) 36°12.30′ N lat., 122°10.19′ W long.;
            (xxx) 36°09.95′ N lat., 122°03.73′ W long.;
            (xxxi) 36°09.93′ N lat., 121°56.57′ W long.;
            (xxxii) 36°11.89′ N lat., 121°55.81′ W long.;
            (xxxiii) 36°12.58′ N lat., 121°58.55′ W long.;
            (xxxiv) 36°13.95′ N lat., 121°58.45′ W long.;
            (xxxv) 36°14.84′ N lat., 122°00.28′ W long.; and
            (xxxvi) 36°15.21′ N lat., 121°58.83′ W long.
            (2) North. This area is a northern expansion in the vicinity of Point Sur Platform and is defined as the areas within the West Coast EEZ shoreward (east) of a boundary line defined by connecting the following coordinates in the order stated:
            (i) 36°15.74′ N lat., 121°56.75′ W long.;
            (ii) 36°15.21′ N lat., 121°58.83′ W long.;
            (iii) 36°16.66′ N lat., 122°01.19′ W long.;
            (iv) 36°17.95′ N lat., 122°02.25′ W long.;
            (v) 36°18.56′ N lat., 122°01.53′ W long.; and
            (vi) 36°17.65′ N lat., 121°57.85′ W long.
            (3) Northeast. This area is a northeastern expansion in the vicinity of Partington Point and Lopez Point and is defined as the areas within the West Coast EEZ shoreward (east) of a boundary line defined by connecting the following coordinates in the order stated:
            (i) 36°02.32′ N lat., 121°39.40′ W long.;
            (ii) 35°58.89′ N lat., 121°45.38′ W long.;
            (iii) 35°59.00′ N lat., 121°50.49′ W long.; and
            (iv) 36°07.36′ N lat., 121°43.26′ W long.
            (ee) Davidson Seamount. The boundary of the Davidson Seamount EFHCA is defined by straight lines connecting the following points in the order stated and connecting back to 35°54.00′ N lat., 123°00.00′ W long.:
            (1) 35°54.00′ N lat., 123°00.00′ W long.;
            (2) 35°54.00′ N lat., 122°30.00′ W long.;
            (3) 35°30.00′ N lat., 122°30.00′ W long.; and
            (4) 35°30.00′ N lat., 123°00.00′ W long.
            (ff) La Cruz Canyon. The boundary of the La Cruz Canyon EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 35°42.85′ N lat., 121°25.92′ W long.:
            (1) 35°42.85′ N lat., 121°25.92′ W long.;
            (2) 35°42.83′ N lat., 121°26.31′ W long.;
            (3) 35°43.63′ N lat., 121°26.92′ W long.;
            (4) 35°45.14′ N lat., 121°27.61′ W long.;
            (5) 35°46.88′ N lat., 121°27.80′ W long.;
            (6) 35°49.15′ N lat., 121°29.43′ W long.;
            (7) 35°49.53′ N lat., 121°28.71′ W long.;
            (8) 35°49.15′ N lat., 121°27.84′ W long.;
            (9) 35°48.68′ N lat., 121°27.58′ W long.;
            (10) 35°47.84′ N lat., 121°27.75′ W long.;
            (11) 35°46.50′ N lat., 121°26.57′ W long.;
            (12) 35°45.40′ N lat., 121°25.99′ W long.;
            (13) 35°44.19′ N lat., 121°24.69′ W long.; and
            (14) 35°43.83′ N lat., 121°26.52′ W long.
            (gg) West of Piedras Blancas State Marine Conservation Area. The boundary of the West of Piedras Blancas SMCA EFHCA is defined as the areas within the West Coast EEZ shoreward (east) of a boundary line defined by connecting the following coordinates in the order stated:
            (1) 35°39.12′ N lat., 121°20.94′ W long.;
            (2) 35°39.11′ N lat., 121°21.32′ W long.;
            (3) 35°40.63′ N lat., 121°22.63′ W long.;
            (4) 35°42.84′ N lat., 121°23.67′ W long.; and
            (5) 35°42.85′ N lat., 121°22.81′ W long.
            (hh) East San Lucia Bank. The boundary of the East San Lucia Bank EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 34°45.09′ N. lat., 121°05.73′ W. long.:
            (1) 34°45.09′ N lat., 121°05.73′ W long.;
            (2) 34°39.90′ N lat., 121°10.30′ W long.;
            (3) 34°43.39′ N lat., 121°14.73′ W long.;
            
            (4) 34°52.83′ N lat., 121°14.85′ W long.; and
            (5) 34°52.82′ N lat., 121°05.90′ W long.
            (ii) Point Conception. The boundary of the Point Conception EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 34°29.24′ N lat., 120°36.05′ W long.:
            (1) 34°29.24′ N lat., 120°36.05′ W long.;
            (2) 34°28.57′ N lat., 120°34.44′ W long.;
            (3) 34°26.81′ N lat., 120°33.21′ W long.;
            (4) 34°24.54′ N lat., 120°32.23′ W long.;
            (5) 34°23.41′ N lat., 120°30.61′ W long.;
            (6) 33°53.05′ N lat., 121°05.19′ W long.;
            (7) 34°13.64′ N lat., 121°20.91′ W long.;
            (8) 34°40.04′ N lat., 120°54.01′ W long.;
            (9) 34°36.41′ N lat., 120°43.48′ W long.;
            (10) 34°33.50′ N lat., 120°43.72′ W long.;
            (11) 34°31.22′ N lat., 120°42.06′ W long.;
            (12) 34°30.04′ N lat., 120°40.27′ W long.;
            (13) 34°30.02′ N lat., 120°40.23′ W long.; and
            (14) 34°29.26′ N lat., 120°37.89′ W long.
            (jj) Harris Point. The boundary of the Harris Point EFHCA is defined by the mean high water line and straight lines connecting all of the following points in the order stated:
            (1) 34°03.10′ N lat., 120°23.30′ W long.;
            (2) 34°12.50′ N lat., 120°23.30′ W long.;
            (3) 34°12.50′ N lat., 120°18.40′ W long.;
            (4) 34°01.80′ N lat., 120°18.40′ W long.;
            (5) 34°02.90′ N lat., 120°20.20′ W long.; and
            (6) 34°03.50′ N lat., 120°21.30′ W long.
            (kk) Harris Point Exception. An exemption to the Harris Point reserve, where commercial and recreational take of living marine resources is allowed, exists between the mean high water line in Cuyler Harbor and a straight line connecting all of the following points:
            (1) 34°02.90′ N lat., 120°20.20′ W long.; and
            (2) 34°03.50′ N lat., 120°21.30′ W long.
            (ll) Richardson Rock. The boundary of the Richardson Rock EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 34°10.40′ N lat., 120°28.20′ W long.:
            (1) 34°10.40′ N lat., 120°28.20′ W long.;
            (2) 34°10.40′ N lat., 120°36.29′ W long.;
            (3) 34°02.21′ N lat., 120°36.29′ W long.; and
            (4) 34°02.21′ N lat., 120°28.20′ W long.
            (mm) Scorpion. The boundary of the Scorpion EFHCA is defined by the mean high water line and a straight line connecting all of the following points in the order stated:
            (1) 34°02.94′ N lat., 119°35.50′ W long.;
            (2) 34°09.35′ N lat., 119°35.50′ W long.;
            (3) 34°09.35′ N lat., 119°32.80′ W long.; and
            (4) 34°02.80′ N lat., 119°32.80′ W long.
            (nn) Painted Cave. The boundary of the Painted Cave EFHCA is defined by the mean high water line and a straight line connecting all of the following points in the order stated:
            (1) 34°04.50′ N lat., 119°53.00′ W long.;
            (2) 34°05.20′ N lat., 119°53.00′ W long.;
            (3) 34°05.00′ N lat., 119°51.00′ W long.; and
            (4) 34°04.00′ N lat., 119°51.00′ W long.
            (oo) Anacapa Island. The boundary of the Anacapa Island EFHCA is defined by the mean high water line and straight lines connecting all of the following points in the order stated:
            (1) 34°00.80′ N lat., 119°26.70′ W long.;
            (2) 34°05.00′ N lat., 119°26.70′ W long.;
            (3) 34°05.00′ N lat., 119°21.40′ W long.; and
            (4) 34°01.00′ N lat., 119°21.40′ W long.
            (pp) Carrington Point. The boundary of the Carrington Point EFHCA is defined by the mean high water line and straight lines connecting all of the following points:
            (1) 34°01.30′ N lat., 120°05.20′ W long.;
            (2) 34°04.00′ N lat., 120°05.20′ W long.;
            (3) 34°04.00′ N lat., 120°01.00′ W long.;
            (4) 34°00.50′ N lat., 120°01.00′ W long.; and
            (5) 34°00.50′ N lat., 120°02.80′ W long.
            (qq) Judith Rock. The boundary of the Judith Rock EFHCA is defined by the mean high water line and a straight line connecting all of the following points in the order stated:
            (1) 34°01.80′ N lat., 120°26.60′ W long.;
            (2) 33°58.50′ N lat., 120°26.60′ W long.;
            (3) 33°58.50′ N lat., 120°25.30′ W long.; and
            (4) 34°01.50′ N lat., 120°25.30′ W long.
            (rr) Skunk Point. The boundary of the Skunk Point EFHCA is defined by the mean high water line and straight lines connecting all of the following points in the order stated:
            (1) 33°59.00′ N lat., 119°58.80′ W long.;
            (2) 33°59.00′ N lat., 119°58.02′ W long.;
            (3) 33°57.10′ N lat., 119°58.00′ W long.; and
            (4) 33°57.10′ N lat., 119°58.20′ W long.
            
            (ss) Footprint. The boundary of the Footprint EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 33°59.00′ N lat., 119°26.00′ W long.:
            (1) 33°59.00′ N lat., 119°26.00′ W long.;
            (2) 33°59.00′ N lat., 119°31.00′ W long.;
            (3) 33°54.11′ N lat., 119°31.00′ W long.; and
            (4) 33°54.11′ N lat., 119°26.00′ W long.
            (tt) Gull Island. The boundary of the Gull Island EFHCA is defined by the mean high water line and straight lines connecting all of the following points in the order stated:
            (1) 33°58.02′ N lat., 119°51.00′ W long.;
            (2) 33°58.02′ N lat., 119°53.00′ W long.;
            (3) 33°51.63′ N lat., 119°53.00′ W long.;
            (4) 33°51.62′ N lat., 119°48.00′ W long.; and
            (5) 33°57.70′ N lat., 119°48.00′ W long.
            (uu) South Point. The boundary of the South Point EFHCA is defined by the mean high water line and straight lines connecting all of the following points in the order stated:
            (1) 33°55.00′ N lat., 120°10.00′ W long.;
            (2) 33°50.40′ N lat., 120°10.00′ W long.;
            (3) 33°50.40′ N lat., 120°06.50′ W long.; and
            (4) 33°53.80′ N lat., 120°06.50′ W long.
            (vv) Hidden Reef/Kidney Bank. The boundary of the Hidden Reef/Kidney Bank EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 33°48.00′ N lat., 119°15.06′ W long.:
            (1) 33°48.00′ N lat., 119°15.06′ W long.;
            (2) 33°48.00′ N lat., 118°57.06′ W long.;
            (3) 33°33.00′ N lat., 118°57.06′ W long.; and
            (4) 33°33.00′ N lat., 119°15.06′ W long.
            (ww) Catalina Island. The boundary of the Catalina Island EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 33°34.71′ N lat., 118°11.40′ W long.:
            (1) 33°34.71′ N lat., 118°11.40′ W long.;
            (2) 33°25.88′ N lat., 118°03.76′ W long.;
            (3) 33°11.69′ N lat., 118°09.21′ W long.;
            (4) 33°19.73′ N lat., 118°35.41′ W long.;
            (5) 33°23.90′ N lat., 118°35.11′ W long.;
            (6) 33°25.68′ N lat., 118°41.66′ W long.;
            (7) 33°30.25′ N lat., 118°42.25′ W long.;
            (8) 33°32.73′ N lat., 118°38.38′ W long.; and
            (9) 33°27.07′ N lat., 118°20.33′ W long.
            (xx) Santa Barbara. The Santa Barbara EFHCA is defined by the mean high water line and straight lines connecting all of the following points in the order stated:
            (1) 33°28.50′ N lat., 119°01.70′ W long.;
            (2) 33°28.50′ N lat., 118°54.54′ W long.;
            (3) 33°21.78′ N lat., 118°54.54′ W long.;
            (4) 33°21.78′ N lat., 119°02.20′ W long.; and
            (5) 33°27.90′ N lat., 119°02.20′ W long.
            (yy) Potato Bank. Potato Bank is within the Western Cowcod Conservation Area, defined at § 660.70. The boundary of the Potato Bank EFHCA is defined by straight lines connecting all of the following points in the order stated and connecting back to 33°11.00' N lat., 119°55.67' W long.:
            (1) 33°11.00′ N lat., 119°55.67′ W long.;
            (2) 33°21.00′ N lat., 119°55.67′ W long.;
            (3) 33°21.00′ N lat., 119°45.67′ W long.; and
            (4) 33°11.00′ N lat., 119°45.67′ W long.
            (zz) Cherry Bank. Cherry Bank is within the Cowcod Conservation Area West, an area south of Point Conception. The Cherry Bank EFH Conservation Area is defined by straight lines connecting all of the following points in the order stated and connecting back to 32°59.00′ N lat., 119°32.05′ W long.:
            (1) 32°59.00′ N lat., 119°32.05′ W long.;
            (2) 32°59.00′ N lat., 119°17.05′ W long.;
            (3) 32°46.00′ N lat., 119°17.05′ W long.; and
            (4) 32°46.00′ N lat., 119°32.05′ W long.
            (aaa) Cowcod EFHCA East. The Cowcod EFHCA East is defined by straight lines connecting all of the following points in the order stated and connecting back to 32°41.15′ N lat., 118°02.00′ W long.:
            (1) 32°41.15′ N lat., 118°02.00′ W long.;
            (2) 32°42.00′ N lat., 118°02.00′ W long.;
            (3) 32°42.00′ N lat., 117°50.00′ W long.;
            (4) 32°36.70′ N lat., 117°50.00′ W long.;
            (5) 32°30.00′ N lat., 117°53.50′ W long.;
            (6) 32°30.00′ N lat., 118°02.00′ W long.; and
            (7) 32°40.49′ N lat., 118°02.00′ W long.
            (bbb) Southern California Bight. The boundary of the Southern California Bight EFHCA is defined as the area that includes all waters within the West Coast EEZ that is: south of a straight line connecting 34°02.65′ N lat., 120°54.25′ W long. and 34°23.09′ N lat., 120°30.98′ W long.; shoreward (east and northeast) of the boundary line approximating the 700-fm (1280-m) depth contour, defined at § 660.76(b) and seaward (south and southwest) of a line defined by the inner boundary of the West Coast EEZ and a series of straight lines connecting the coordinates listed below in the order stated. The straight line segments and coordinates defined below exclude nearshore portions of the West Coast EEZ from this EFHCA.
            (1) Northern Boundary. The northern boundary of the Southern California Bight EFHCA is a straight line connecting the following points in the order stated.
            (i) 34°02.68′ N lat., 120°54.30′ W long.; and
            (ii) 34°23.09′ N lat., 120°30.98′ W long.
            (2) Santa Barbara Channel. In the area of the Santa Barbara Channel, the EFHCA extends seaward/southwest of a boundary line defined by straight lines connecting the following points in the order stated:
            (i) 34°02.68′ N lat., 120°54.30′ W long.;
            (ii) 34°23.09′ N lat., 120°30.98′ W long.;
            (iii) 34°21.64′ N lat., 120°25.32′ W long.;
            (iv) 34°23.55′ N lat., 120°15.12′ W long.;
            (v) 34°20.15′ N lat., 119°57.09′ W long.;
            (vi) 34°16.84′ N lat., 119°49.14′ W long.;
            (vii) 34°11.24′ N lat., 119°42.12′ W long.;
            (viii) 34°11.30′ N lat., 119°37.11′ W long.;
            (ix) 34°09.89′ N lat., 119°29.78′ W long.;
            (x) 34°09.19′ N lat., 119°27.45′ W long.;
            (xi) 34°04.70′ N lat., 119°15.38′ W long.;
            (xii) 34°03.33′ N lat., 119°12.93′ W long.; and
            (xiii) 34°02.84′ N lat., 119°07.92′ W long.
            (3) Santa Monica Bay. In the area of Santa Monica bay, the EFHCA extends seaward/southwest of a boundary line defined by straight lines connecting the following points in the order stated:
            (i) 33°58.64′ N lat., 118°44.34′ W long.;
            (ii) 33°55.90′ N lat., 118°36.39′ W long.;
            (iii) 33°53.54′ N lat., 118°39.81′ W long.;
            (iv) 33°50.10′ N lat., 118°36.30′ W long.; and
            (v) 33°46.75′ N lat., 118°29.33′ W long.
            (4) San Pedro Bay. In the area between Long Beach, CA and Newport Beach, CA, the EFHCA extends seaward/southwest of a boundary line defined by straight lines connecting the following points in the order stated:
            (i) 33°39.28′ N lat., 118°16.82′ W long.;
            (ii) 33°35.78′ N lat., 118°17.28′ W long.;
            (iii) 33°33.74′ N lat., 118°12.53′ W long.;
            (iv) 33°34.71′ N lat., 118°11.40′ W long.;
            (v) 33°32.69′ N lat., 118°09.66′ W long.; and
            (vi) 33°33.70′ N lat., 117°57.43′ W long.
            (5) San Clemente. In the area between Dana Point, CA and Oceanside, CA, the EFHCA extends seaward/southwest of a boundary line defined by straight lines connecting the following points in the order stated:
            (i) 33°24.37′ N lat., 117°42.49′ W long.;
            (ii) 33°16.07′ N lat., 117°34.74′ W long.; and
            (iii) 33°09.00′ N lat., 117°25.27′ W long.
            (6) San Diego. In the area west of San Diego, CA, the EFHCA extends seaward/west of a boundary line defined by straight lines connecting the following points in the order stated:
            (i) 32°51.02′ N lat., 117°20.47′ W long.;
            (ii) 32°46.31′ N lat., 117°23.44′ W long.;
            (iii) 32°42.68′ N lat., 117°20.98′ W long.; and
            (iv) 32°34.18′ N lat., 117°21.08′ W long.
            [84 FR 63979, Nov. 19, 2019; 84 FR 70905, Dec. 26, 2019]
          
          
            Pt. 660, Subpt. C, Table 1a
            Table 1a to Part 660, Subpart C—2019, Specifications of OFL, ABC, ACL, ACT and Fishery HG
            
              [Weights in metric tons]
              
                Stocks/stock complexes
                Area
                OFL
                ABC
                ACL a
                
                Fishery HG b
                
              
              
                COWCOD c
                
                S of 40°10′ N lat
                74
                67
                10
                8
              
              
                COWCOD
                (Conception)
                61
                56
                NA
                NA
              
              
                COWCOD
                (Monterey)
                13
                11
                NA
                NA
              
              
                YELLOWEYE ROCKFISH d
                
                Coastwide
                82
                74
                48
                42
              
              
                Arrowtooth Flounder e
                
                Coastwide
                18,696
                15,574
                15,574
                13,479
              
              
                
                Big Skate f
                
                Coastwide
                541
                494
                494
                452
              
              
                Black Rockfish g
                
                California (S of 42° N lat.)
                344
                329
                329
                328
              
              
                Black Rockfish h
                
                Washington (N of 46°16′ N lat.)
                312
                298
                298
                280
              
              
                Bocaccio i
                
                S of 40°10′ N lat
                2,194
                2,097
                2,097
                2,051
              
              
                Cabezonz j
                
                California (S of 42° N lat)
                154
                147
                147
                147
              
              
                California Scorpionfish k
                
                S of 34°27′ N lat
                337
                313
                313
                311
              
              
                Canary Rockfish l
                
                Coastwide
                1,517
                1,450
                1,450
                1,383
              
              
                Chilipepper Rockfish m
                
                S. of 40°10′ N lat
                2,652
                2,536
                2,536
                2,451
              
              
                Darkblotched Rockfish n
                
                Coastwide
                800
                765
                765
                731
              
              
                Dover Sole o
                
                Coastwide
                91,102
                87,094
                50,000
                48,404
              
              
                English Sole p
                
                Coastwide
                11,052
                10,090
                10,090
                9,874
              
              
                Lingcod q
                
                N of 40°10′ N lat
                5,110
                4,885
                4,871
                4,593
              
              
                Lingcod r
                
                S of 40°10′ N lat
                1,143
                1,093
                1,039
                1,028
              
              
                Longnose Skate s
                
                Coastwide
                2,499
                2,389
                2,000
                1,852
              
              
                Longspine Thornyhead t
                
                N of 34°27′ N lat
                4,112
                3,425
                2,603
                2,553
              
              
                Longspine Thornyhead u
                
                S.of 34°27′ N lat
                
                
                822
                821
              
              
                Pacific Cod v
                
                Coastwide
                3,200
                2,221
                1,600
                1,094
              
              
                Pacific Whiting w
                
                Coastwide
                (w)
                (w)
                (w)
                (w)
              
              
                Pacific Ocean Perch x
                
                N of 40°10′ N lat
                4,753
                4,340
                4,340
                4,318
              
              
                Petrale Sole y
                
                Coastwide
                3,042
                2,908
                2,908
                2,587
              
              
                Sablefish z
                
                N of 36° N lat
                8,489
                7,750
                5,606
                *
              
              
                Sablefish aa
                
                S of 36° N lat
                
                
                1,990
                1,986
              
              
                Shortbelly Rockfish bb
                
                Coastwide
                6,950
                5,789
                500
                483
              
              
                Shortspine Thornyhead cc
                
                N of 34°27′ N lat
                3,089
                2,573
                1,683
                1,618
              
              
                Shortspine Thornyhead dd
                
                S of 34°27′ N lat
                
                
                890
                889
              
              
                Spiny Dogfish ee
                
                Coastwide
                2,486
                2,071
                2,071
                1,738
              
              
                Splitnose Rockfish ff
                
                S of 40°10′ N lat
                1,831
                1,750
                1,750
                1,733
              
              
                Starry Flounder gg
                
                Coastwide
                652
                452
                452
                433
              
              
                Widow Rockfish hh
                
                Coastwide
                12,375
                11,831
                11,831
                11,583
              
              
                Yellowtail Rockfish ii
                
                N. of 40°10′ N lat
                6,568
                6,279.
                6,279
                5,234
              
              
                Black Rockfish/Blue Rockfish/Deacon Rockfish jj
                
                Oregon (Between 46°16′ N lat. and 42° N lat.)
                677
                617
                617
                616
              
              
                Cabezon/Kelp Greenling kk
                
                Oregon (Between 46°16′ N lat. and 42° N lat.)
                230
                218
                218
                218
              
              
                Cabezon/Kelp Greenling ll
                
                Washington (N of 46°16′ N lat.)
                13
                11
                11
                11
              
              
                Nearshore Rockfish mm
                
                N of 40°10′ N lat
                91
                81
                81
                79
              
              
                Shelf Rockfish nn
                
                N of 40°10′ N lat
                2,309
                2,054
                2,054
                1,977
              
              
                Slope Rockfish oo
                
                N of 40°10′ N lat
                1,887
                1,746
                1,746
                1,665
              
              
                Nearshore Rockfish pp
                
                S of 40°10′ N lat
                1,300
                1,145
                1,142
                1,138
              
              
                Shelf Rockfish qq
                
                S of 40°10′ N lat
                1,919
                1,625
                1,625
                1,546
              
              
                Slope Rockfish rr
                
                S of 40°10′ N lat
                856
                744
                744
                724
              
              
                Other Flatfish ss
                
                Coastwide
                8,750
                6,498
                6,498
                6,249
              
              
                Other Fish tt
                
                Coastwide
                286
                239
                239
                230
              
              * See Table 1c.
              
                a Annual catch limits (ACLs), annual catch targets (ACTs) and harvest guidelines (HGs) are specified as total catch values.
              
                b Fishery HGs means the HG or quota after subtracting Pacific Coast treaty Indian tribes allocations and projected catch, projected research catch, deductions for fishing mortality in non-groundfish fisheries, and deductions for EFPs from the ACL or ACT.
              

                c Cowcod south of 40°10′ N lat. 2 mt is deducted from the ACL to EFP fishing (less than 0.1 mt) and research activity (2 mt), resulting in a fishery HG of 8 mt. Any additional mortality in research activities will be deducted from the ACL. A single ACT of 6 mt is being set for the Conception and Monterey areas combined.
              
              
                d Yelloweye rockfish. The 48 mt ACL is based on the current rebuilding plan with a target year to rebuild of 2029 and an SPR harvest rate of 65 percent. 6.1 mt is deducted from the ACL to accommodate the Tribal fishery (2.3 mt), the incidental open access fishery (0.62 mt), EFP catch (0.24 mt) and research catch (2.92 mt), resulting in a fishery HG of 42 mt. The non-trawl HG is 38.6 mt. The non-nearshore HG is 2.0 mt and the nearshore HG is 6.0 mt. Recreational HGs are: 10 mt (Washington); 8.9 mt (Oregon); and 11.6 mt (California). In addition, there are the following ACTs: Non-nearshore (1.6 mt), nearshore (4.7 mt), Washington recreational (7.8 mt), Oregon recreational (7.0 mt), and California recreational (9.1 mt).
              
                e Arrowtooth flounder. 2,094.9 mt is deducted from the ACL to accommodate the Tribal fishery (2,041 mt), the incidental open access fishery (40.8 mt), EFP fishing (0.1 mt), and research catch (13 mt), resulting in a fishery HG of 13,479 mt.
              
                f Big skate. 41.9 mt is deducted from the ACL to accommodate the Tribal fishery (15 mt), the incidental open access fishery (21.3 mt), EFP fishing (0.1 mt), and research catch (5.5 mt), resulting in a fishery HG of 452 mt.
              
                g Black rockfish (California). 1.3 mt is deducted from the ACL to accommodate EFP fishing (1.0 mt) and incidental open access fishery (0.3 mt), resulting in a fishery HG of 328 mt.
              
                h Black rockfish (Washington). 18.1 mt is deducted from the ACL to accommodate the Tribal fishery (18 mt) and research catch (0.1 mt), resulting in a fishery HG of 280 mt.
              
                i Bocaccio south of 40°10′ N lat. The stock is managed with stock-specific harvest specifications south of 40°10′ N lat. and within the Minor Shelf Rockfish complex north of 40°10′ N lat. 46.1 mt is deducted from the ACL to accommodate the incidental open access fishery (0.5 mt), EFP catch (40 mt) and research catch (5.6 mt), resulting in a fishery HG of 2,051 mt. The California recreational fishery south of 40°10′ N lat. has an HG of 863.4 mt.
              
                j Cabezon (California). 0.3 mt is deducted from the ACL to accommodate the incidental open access fishery, resulting in a fishery HG of 147 mt.
              
                k California scorpionfish south of 34°27′ N lat. 2.4 mt is deducted from the ACL to accommodate the incidental open access fishery (2.2 mt) and research catch (0.2 mt), resulting in a fishery HG of 311 mt.
              
                l Canary rockfish. 67.1 mt is deducted from the ACL to accommodate the Tribal fishery (50 mt), the incidental open access fishery (1.3 mt), EFP catch (8 mt), and research catch (7.8 mt), resulting in a fishery HG of 1,383 mt. Recreational HGs are: 47.1 mt (Washington); 70.7 mt (Oregon); and 127.3 mt (California).
              
                m Chilipepper rockfish south of 40°10′ N lat. Chilipepper are managed with stock-specific harvest specifications south of 40°10′ N lat. and within the Minor Shelf Rockfish complex north of 40°10′ N lat. 84.9 mt is deducted from the ACL to accommodate the incidental open access fishery (11.5 mt), EFP fishing (60 mt), and research catch (13.4 mt), resulting in a fishery HG of 2,451 mt.
              
                n Darkblotched rockfish. 33.8 mt is deducted from the ACL to accommodate the Tribal fishery (0.2 mt), the incidental open access fishery (24.5 mt), EFP catch (0.6 mt), and research catch (8.5 mt) resulting in a fishery HG of 731 mt.
              
                o Dover sole. 1,595.6 mt is deducted from the ACL to accommodate the Tribal fishery (1,497 mt), the incidental open access fishery (49.3 mt), EFP fishing (0.1 mt), and research catch (49.2 mt), resulting in a fishery HG of 48,404 mt.
              
                p English sole. 216.2 mt is deducted from the ACL to accommodate the Tribal fishery (200 mt), the incidental open access fishery (8.1 mt), EFP fishing (0.1 mt), and research catch (8 mt), resulting in a fishery HG of 9,874 mt.
              
                q Lingcod north of 40°10′ N lat. 278 mt is deducted from the ACL for the Tribal fishery (250 mt), the incidental open access fishery (9.8 mt), EFP catch (1.6 mt) and research catch (16.6 mt), resulting in a fishery HG of 4,593 mt.
              
                r Lingcod south of 40°10′ N lat. 11.3 mt is deducted from the ACL to accommodate the incidental open access fishery (8.1 mt) and research catch (3.2 mt), resulting in a fishery HG of 1,028 mt. On June 4, 2019 1 mt of research catch and 0.5 mt of incidental open access catch were redistributed to the deduction for EFP catch. This redistribution results in an incidental open access amount of 7.6 mt, a research catch amount of 2.2 mt, and an EFP catch amount of 1.5 mt.
              
                s Longnose skate. 148.3 mt is deducted from the ACL to accommodate the Tribal fishery (130 mt), incidental open access fishery (5.7 mt), EFP catch (0.1 mt), and research catch (12.5 mt), resulting in a fishery HG of 1,852 mt.
              
                t Longspine thornyhead north of 34°27′ N lat. 50.4 mt is deducted from the ACL to accommodate the Tribal fishery (30 mt), the incidental open access fishery (6.2 mt), and research catch (14.2 mt), resulting in a fishery HG of 2,553 mt.
              
                u Longspine thornyhead south of 34°27′ N lat. 1.4 mt is deducted from the ACL to accommodate research catch, resulting in a fishery HG of 821 mt.
              
                v Pacific cod. 506.2 mt is deducted from the ACL to accommodate the Tribal fishery (500 mt), research catch (5.5 mt), EFP fishing (0.1 mt), and the incidental open access fishery (0.6 mt), resulting in a fishery HG of 1,094 mt.
              
                w Pacific whiting. Pacific whiting are assessed annually. The final specifications will be determined consistent with the U.S.-Canada Pacific Whiting Agreement and will be announced after the Council's April 2019 meeting.
              
                x Pacific ocean perch north of 40°10′ N lat. 22.4 mt is deducted from the ACL to accommodate the Tribal fishery (9.2 mt), the incidental open access fishery (10 mt), EFP fishing (0.1 mt), and research catch (3.1 mt) resulting in a fishery HG of 4,318 mt.
              
                y Petrale sole. 320.6 mt is deducted from the ACL to accommodate the Tribal fishery (290 mt), the incidental open access fishery (6.4 mt), EFP catch (0.1 mt), and research catch (24.1 mt), resulting in a fishery HG of 2,587 mt.
              

                z Sablefish north of 36° N lat. The 40-10 adjustment is applied to the ABC to derive a coastwide ACL value because the stock is in the precautionary zone. This coastwide ACL value is not specified in regulations. The coastwide ACL value is apportioned north and south of 36° N lat., using the 2003-2014 average estimated swept area biomass from the NMFS NWFSC trawl survey, with 73.8 percent apportioned north of 36° N lat. and 26.2 percent apportioned south of 36° N lat. The northern ACL is 5,606 mt and is reduced by 561 mt for the Tribal allocation (10 percent of the ACL north of 36° N lat.). The 561 mt Tribal allocation is reduced by 1.5 percent to account for discard mortality. Detailed sablefish allocations are shown in Table 1c.
              
              
                aa Sablefish south of 36° N lat. The ACL for the area south of 36° N lat. is 1,990 mt (26.2 percent of the calculated coastwide ACL value). 4.2 mt is deducted from the ACL to accommodate the incidental open access fishery (1.8 mt) and research catch (2.4 mt), resulting in a fishery HG of 1,986 mt.
              
                bb Shortbelly rockfish. 17.2 mt is deducted from the ACL to accommodate the incidental open access fishery (8.9 mt), EFP catch (0.1 mt), and research catch (8.2 mt), resulting in a fishery HG of 483 mt.
              
                cc Shortspine thornyhead north of 34°27′ N lat. 65.3 mt is deducted from the ACL to accommodate the Tribal fishery (50 mt), the incidental open access fishery (4.7 mt), EFP catch (0.1 mt), and research catch (10.5 mt), resulting in a fishery HG of 1,618 mt for the area north of 34°27′ N lat.
              
                dd Shortspine thornyhead south of 34°27′ N lat. 1.2 mt is deducted from the ACL to accommodate the incidental open access fishery (0.5 mt) and research catch (0.7 mt), resulting in a fishery HG of 889 mt for the area south of 34°27′ N lat.
              
                ee Spiny dogfish. 333 mt is deducted from the ACL to accommodate the Tribal fishery (275 mt), the incidental open access fishery (22.6 mt), EFP catch (1.1 mt), and research catch (34.3 mt), resulting in a fishery HG of 1,738 mt.
              
                ff Splitnose rockfish south of 40°10′ N lat. Splitnose rockfish in the north is managed in the Slope Rockfish complex and with stock-specific harvest specifications south of 40°10′ N lat. 16.6 mt is deducted from the ACL to accommodate the incidental open access fishery (5.8 mt), research catch (9.3 mt) and EFP catch (1.5 mt), resulting in a fishery HG of 1,733 mt.
              
                gg Starry flounder. 18.8 mt is deducted from the ACL to accommodate the Tribal fishery (2 mt), EFP catch (0.1 mt), research catch (0.6 mt), and the incidental open access fishery (16.1 mt), resulting in a fishery HG of 433 mt.
              
                hh Widow rockfish. 248.4 mt is deducted from the ACL to accommodate the Tribal fishery (200 mt), the incidental open access fishery (3.1 mt), EFP catch (28 mt) and research catch (17.3 mt), resulting in a fishery HG of 11,583 mt.
              
                ii Yellowtail rockfish north of 40°10′ N lat. 1,045.1 mt is deducted from the ACL to accommodate the Tribal fishery (1,000 mt), the incidental open access fishery (4.5 mt), EFP catch (20 mt) and research catch (20.6 mt), resulting in a fishery HG of 5,234 mt.
              
                jj Black rockfish Blue rockfish Deacon rockfish (Oregon). 1.2 mt is deducted from the ACL to accommodate the incidental open access fishery (0.3 mt) and EFP catch (0.9 mt), resulting in a fishery HG of 616 mt.
              
                kk Cabezon kelp greenling (Oregon). 0.2 mt is deducted from the ACL to accommodate EFP catch, resulting in a fishery HG of 218 mt.
              
                ll Cabezon kelp greenling (Washington). There are no deductions from the ACL so the fishery HG is equal to the ACL of 11 mt.
              
                mm Nearshore Rockfish north of 40°10′ N lat. 2.8 mt is deducted from the ACL to accommodate the Tribal fishery (1.5 mt), EFP fishing (0.1 mt), research catch (0.3 mt) and the incidental open access fishery (0.9 mt), resulting in a fishery HG of 79 mt.
              
                nn Shelf Rockfish north of 40°10′ N lat. 76.9 mt is deducted from the ACL to accommodate the Tribal fishery (30 mt), the incidental open access fishery (17.7 mt), EFP catch (4.5 mt), and research catch (24.7 mt), resulting in a fishery HG of 1,977 mt.
              
                oo Slope Rockfish north of 40°10′ N lat. 80.8 mt is deducted from the ACL to accommodate the Tribal fishery (36 mt), the incidental open access fishery (21.7 mt), EFP catch (1.5 mt), and research catch (21.6 mt), resulting in a fishery HG of 1,665 mt.
              
                pp Nearshore Rockfish south of 40°10′ N lat. 4.1 mt is deducted from the ACL to accommodate the incidental open access fishery (1.4 mt) and research catch (2.7 mt), resulting in a fishery HG of 1,138 mt.
              
                qq Shelf Rockfish south of 40°10′ N lat. 79.1 mt is deducted from the ACL to accommodate the incidental open access fishery (4.6 mt), EFP catch (60 mt), and research catch (14.5 mt), resulting in a fishery HG of 1,546 mt.
              
                rr Slope Rockfish south of 40°10′ N lat. 20.2 mt is deducted from the ACL to accommodate the incidental open access fishery (16.9 mt), EFP catch (1 mt), and research catch (2.3 mt), resulting in a fishery HG of 724 mt. Blackgill rockfish has a stock-specific HG for the entire groundfish fishery south of 40°10′ N lat. set equal to the species' contribution to the 40-10-adjusted ACL. Harvest of blackgill rockfish in all groundfish fisheries south of 40°10′ N lat. counts against this HG of 159 mt.
              
                ss Other Flatfish. The Other Flatfish complex is comprised of flatfish species managed in the PCGFMP that are not managed with stock-specific OFLs/ABCs/ACLs. Most of the species in the Other Flatfish complex are unassessed and include: Butter sole, curlfin sole, flathead sole, Pacific sanddab, rock sole, sand sole, and rex sole. 249.5 mt is deducted from the ACL to accommodate the Tribal fishery (60 mt), the incidental open access fishery (161.6 mt), EFP fishing (0.1 mt), and research catch (27.8 mt), resulting in a fishery HG of 6,249 mt.
              
                tt Other Fish. The Other Fish complex is comprised of kelp greenling off California and leopard shark coastwide. 8.9 mt is deducted from the ACL to accommodate the incidental open access fishery (8.8 mt) and research catch (0.1 mt), resulting in a fishery HG of 230 mt.
            
            [84 FR 25713, June 4, 2019]
          
          
            Pt. 660, Subpt. C, Table 1b
            Table 1b to Part 660, Subpart C—2019, Allocations by Species or Species Group
            
              [Weight in metric tons]
              
                Stocks/stock complexes
                Area
                Fishery HG or ACT a b
                
                Trawl
                %
                Mt
                Non-trawl
                %
                Mt
              
              
                Arrowtooth flounder
                Coastwide
                13,479.1
                95
                12,805.1
                5
                674.0
              
              
                Big skate a
                
                Coastwide
                452.1
                95
                429.5
                5
                22.6
              
              
                Bocaccio a
                
                S of 40°10′ N lat
                2,050.9
                39
                800.7
                61
                1,250.2
              
              
                
                Canary rockfish a
                
                Coastwide
                1,382.9
                72
                999.6
                28
                383.3
              
              
                Chilipepper
                S of 40°10′ N lat
                2,451.1
                75
                1,838.3
                25
                612.8
              
              
                COWCOD a b
                
                S of 40°10′ N lat
                6.0
                36
                2.2
                64
                3.8
              
              
                Darkblotched rockfish
                Coastwide
                731.2
                95
                694.6
                5
                36.6
              
              
                Dover sole
                Coastwide
                48,404.4
                95
                45,984.2
                5
                2,420.2
              
              
                English sole
                Coastwide
                9,873.8
                95
                9,380.1
                5
                493.7
              
              
                Lingcod
                N of 40′10° N lat
                4,593.0
                45
                2,066.9
                55
                2,526.2
              
              
                Lingcod
                S of 40′10° N lat
                1,027.7
                45
                462.5
                55
                565.2
              
              
                Longnose skate a
                
                Coastwide
                1,851.7
                90
                1,666.5
                10
                185.2
              
              
                Longspine thornyhead
                N of 34°27′ N lat
                2,552.6
                95
                2,425.0
                5
                127.6
              
              
                Pacific cod
                Coastwide
                1,093.8
                95
                1,039.1
                5
                54.7
              
              
                Pacific whiting c
                
                Coastwide
                362,682.0
                100
                362,682.0
                0
                0.0
              
              
                Pacific ocean perch
                N of 40°10′ N lat
                4,317.6
                95
                4,101.7
                5
                215.9
              
              
                Petrale sole
                Coastwide
                2,587.4
                95
                2,458.0
                5
                129.4
              
              
                Sablefish
                N of 36° N lat
                NA
                See Table 1c
              
              
                Sablefish
                S of 36° N lat
                1,985.8
                42
                834.0
                58
                1,151.8
              
              
                Shortspine thornyhead
                N of 34°27′ N lat
                1,617.7
                95
                1,536.8
                5
                80.9
              
              
                Shortspine thornyhead
                S of 34°27′ N lat
                888.8
                NA
                50.0
                NA
                838.8
              
              
                Splitnose rockfish
                S of 40°10′ N lat
                1,733.4
                95
                1,646.7
                5
                86.7
              
              
                Starry flounder
                Coastwide
                433.2
                50
                216.6
                50
                216.6
              
              
                Widow rockfish
                Coastwide
                11,582.6
                91
                10,540.2
                9
                1,042.4
              
              
                YELLOWEYE ROCKFISH
                Coastwide
                41.9
                8
                3.4
                92
                38.6
              
              
                Yellowtail rockfish
                N of 40°10′ N lat
                5,233.9
                88
                4,605.8
                12
                628.1
              
              
                Minor Shelf Rockfish North a
                
                N of 40°10′ N lat
                1,977.1
                60.2
                1,190.2
                39.8
                786.9
              
              
                Minor Shelf Rockfish South a
                
                S of 40°10′ N lat
                1,545.9
                12.2
                188.6
                87.8
                1,357.3
              
              
                Minor Slope Rockfish North
                N of 40°10′ N lat
                1665.2
                81
                1,348.8
                19
                316.4
              
              
                Minor Slope Rockfish South
                S of 40°10′ N lat
                723.8
                63
                456.0
                37
                267.8
              
              
                Other Flatfish
                Coastwide
                6,248.5
                90
                5,623.7
                10
                624.9
              
              
                a Allocations decided through the biennial specificaton process.
              
                b The cowcod fishery harvest guideline is further reduced to an ACT of 6.0 mt.
              
                c Consistent with regulations at § 660.55(i)(2), the commercial harvest guideline for Pacific whiting is allocated as follows: 34 percent (123,312 mt) for the C/P Coop Program; 24 percent (87,044 mt) for the MS Coop Program; and 42 percent (152,326.5 mt) for the Shorebased IFQ Program. No more than 5 percent of the Shorebased IFQ Program allocation (7,616 mt) may be taken and retained south of 42° N lat. before the start of the primary Pacific whiting season north of 42° N lat.
            
            [84 FR 49961, Sept. 24, 2019, as amended at 84 FR 68806, Dec. 17, 2019]
          
          
            
            Pt. 660, Subpt. C, Table 1c
            Table 1c to Part 660, Subpart C—Sablefish North of 36° N lat. Allocations, 2019
            
              
                Year
                ACL
                Set-asides
                Tribal a
                
                Research
                Recreationalestimate
                
                EFP
                Commercial HG
                Limited Entry HG
                Percent
                mt
                Open Access HG
                Percent
                mt b
                
              
              
                2019
                5,606
                561
                30.68
                6
                1.1
                5,007
                90.6
                4,537
                9.4
                471
              
            
            
              
                Year
                LE All
                Limited entry trawl c
                
                All trawl
                At-sea whiting
                Shorebased IFQ
                Limited entry fixed gear d
                
                All FG
                Primary
                DTL
              
              
                2019
                4,537
                2,631
                50
                2,581
                1,905
                1,620
                286
              
              
                a The tribal allocation is further reduced by 1.5 percent for discard mortality resulting in 553 mt in 2019.
              
                b The open access HG is taken by the incidental OA fishery and the directed OA fishery.
              
                c The trawl allocation is 58 percent of the limited entry HG.
              
                d The limited entry fixed gear allocation is 42 percent of the limited entry HG.
            
            [83 FR 63994, Dec. 12, 2018]
          
          
            
            Pt. 660, Subpt. C, Table 1d
            Table 1d to Part 660, Subpart C—Whiting and non-whiting initial issuance allocation percentage for IFQ decided through the harvest specifications, 2011
            
              ER11MY11.002
            
            [76 FR 27531, May 11, 2011. Redesignated at 84 FR 68806, Dec. 17, 2019]
          
          
            
            Pt. 660, Subpt. C, Table 2a
            Table 2a to Part 660, Subpart C—2020, and Beyond, Specification of OFL, ABC, ACL, ACT and Fishery Harvest Guidelines
            
              [Weights in metric tons]
              
                Stocks/stock complexes
                Area
                OFL
                ABC
                ACL a
                
                Fishery HG b
                
              
              
                COWCOD c
                
                S of 40°10′ N lat
                76
                68
                10
                9
              
              
                COWCOD
                (Conception)
                62
                57
                NA
                NA
              
              
                COWCOD
                (Monterey)
                13
                11
                NA
                NA
              
              
                YELLOWEYE ROCKFISH d
                
                Coastwide
                84
                77
                49
                43
              
              
                Arrowtooth Flounder e
                
                Coastwide
                15,306
                12,750
                12,750
                10,655
              
              
                Big Skate f
                
                Coastwide
                541
                494
                494
                452
              
              
                Black Rockfish g
                
                California (S of 42° N lat.)
                341
                326
                326
                325
              
              
                Black Rockfish h
                
                Washington (N of 46°16′ N lat.)
                311
                297
                297
                279
              
              
                Bocaccio i
                
                S of 40°10′ N lat
                2,104
                2,011
                2,011
                1,965
              
              
                Cabezon j
                
                California (S of 42° N lat.)
                153
                146
                146
                146
              
              
                California Scorpionfish k
                
                S of 34°27′ N lat
                331
                307
                307
                305
              
              
                Canary Rockfish l
                
                Coastwide
                1,431
                1,368
                1,368
                1,301
              
              
                Chilipepper Rockfish m
                
                S of 40°10′ N lat
                2,521
                2,410
                2,410
                2,325
              
              
                Darkblotched Rockfish n
                
                Coastwide
                853
                815
                815
                781
              
              
                Dover Sole°
                Coastwide
                92,048
                87,998
                50,000
                48,404
              
              
                English Sole p
                
                Coastwide
                11,101
                10,135
                10,135
                9,919
              
              
                Lingcod q
                
                N of 40°10′ N lat
                4,768
                4,558
                4,541
                4,263
              
              
                Lingcod r
                
                S of 40°10′ N lat
                977
                934
                869
                858
              
              
                Longnose Skate s
                
                Coastwide
                2,474
                2,365
                2,000
                1,852
              
              
                Longspine Thornyhead t
                
                N of 34°27′ N lat
                3,901
                3,250
                2,470
                2,420
              
              
                Longspine Thornyhead u
                
                S of 34°27′ N lat
                
                
                780
                779
              
              
                Pacific Cod v
                
                Coastwide
                3,200
                2,221
                1,600
                1,094
              
              
                Pacific Whiting w
                
                Coastwide
                666,458
                (w)
                (w)
                348,968
              
              
                Pacific Ocean Perch x
                
                N of 40°10′ N lat
                4,632
                4,229
                4,229
                4,207
              
              
                Petrale Sole y
                
                Coastwide
                2,976
                2,845
                2,845
                2,524
              
              
                Sablefish z
                
                N of 36° N lat
                8,648
                7,896
                5,723
                See Table 2c
              
              
                Sablefish aa
                
                S of 36° N lat
                
                
                2,032
                2,028
              
              
                Shortbelly Rockfish bb
                
                Coastwide
                6,950
                5,789
                3,000
                2,983
              
              
                Shortspine Thornyhead cc
                
                N of 34°27′ N lat
                3,063
                2,551
                1,669
                1,604
              
              
                Shortspine Thornyhead dd
                
                S of 34°27′ N lat
                
                
                883
                882
              
              
                Spiny Dogfish ee
                
                Coastwide
                2,472
                2,059
                2,059
                1,726
              
              
                Splitnose Rockfish ff
                
                S of 40°10′ N lat
                1,810
                1,731
                1,731
                1,714
              
              
                Starry Flounder gg
                
                Coastwide
                652
                452
                452
                433
              
              
                Widow Rockfish hh
                
                Coastwide
                11,714
                11,199
                11,199
                10,951
              
              
                Yellowtail Rockfish ii
                
                N of 40°10′ N lat
                6,261
                5,986
                5,986
                4,941
              
              
                Black Rockfish/Blue Rockfish/Deacon Rockfish jj
                
                Oregon (Between 46°16′ N lat. and 42° N lat.)
                670
                611
                611
                609
              
              
                Cabezon/Kelp Greenling kk
                
                Oregon (Between 46°16′ N lat. and 42° N lat.)
                216
                204
                204
                204
              
              
                Cabezon/Kelp Greenling ll
                
                Washington (N of 46°16′ N lat.)
                12
                10
                10
                10
              
              
                Nearshore Rockfish mm
                
                N of 40°10′ N lat
                92
                82
                82
                79
              
              
                Shelf Rockfish nn
                
                N of 40°10′ N lat
                2,302
                2,048
                2,048
                1,971
              
              
                Slope Rockfish oo
                
                N of 40°10′ N lat
                1,873
                1,732
                1,732
                1,651
              
              
                Nearshore Rockfish pp
                
                S of 40°10′ N lat
                1,322
                1,165
                1,163
                1,159
              
              
                Shelf Rockfish qq
                
                S of 40°10′ N lat
                1,919
                1,626
                1,625
                1,546
              
              
                Slope Rockfish rr
                
                S of 40°10′ N lat
                855
                743
                743
                723
              
              
                Other Flatfish ss
                
                Coastwide
                8,202
                6,041
                6,041
                5,792
              
              
                Other Fish tt
                
                Coastwide
                286
                239
                239
                230
              
              
                a Annual catch limits (ACLs), annual catch targets (ACTs) and harvest guidelines (HGs) are specified as total catch values.
              
                b Fishery HGs means the HG or quota after subtracting Pacific Coast treaty Indian tribes allocations and projected catch, projected research catch, deductions for fishing mortality in non-groundfish fisheries, and deductions for EFPs from the ACL or ACT.
              
                c Cowcod south of 40°10′ N lat. 1 mt is deducted from the ACL to accommodate EFP fishing (less than 0.1 mt) and research activity, resulting in a fishery HG of 9 mt. Any additional mortality in research activities will be deducted from the ACL.
              
                d Yelloweye rockfish. The 49 mt ACL is based on the current rebuilding plan with a target year to rebuild of 2029 and an SPR harvest rate of 65 percent. 6.1 mt is deducted from the ACL to accommodate the Tribal fishery (2.3 mt), the incidental open access fishery (0.62 mt), EFP catch (0.24 mt) and research catch (2.92 mt), resulting in a fishery HG of 43 mt. The non-trawl HG is 39.5 mt. The non-nearshore HG is 2.1 mt and the nearshore HG is 6.2 mt. Recreational HGs are: 10.2 mt (Washington); 9.1 mt (Oregon); and 11.9 mt (California). In addition, there are the following ACTs: Non-nearshore (1.7 mt), nearshore (4.9 mt), Washington recreational (8.1 mt), Oregon recreational (7.2 mt), and California recreational (9.4 mt).
              
                e Arrowtooth flounder. 2,094.9 mt is deducted from the ACL to accommodate the Tribal fishery (2,041 mt), the incidental open access fishery (40.8 mt), EFP fishing (0.1 mt), and research catch (13 mt), resulting in a fishery HG of 10,655 mt.
              
                f Big skate. 41.9 mt is deducted from the ACL to accommodate the Tribal fishery (15 mt), the incidental open access fishery (21.3 mt), EFP fishing (0.1 mt), and research catch (5.5 mt), resulting in a fishery HG of 452 mt.
              

                g Black rockfish (California). 1.3 mt is deducted from the ACL to accommodate EFP fishing (1.0 mt) and the incidental open access fishery (0.3 mt), resulting in a fishery HG of 325 mt.
              
              
                h Black rockfish (Washington). 18.1 mt is deducted from the ACL to accommodate the Tribal fishery (18 mt) and research catch (0.1 mt), resulting in a fishery HG of 279 mt.
              
                i Bocaccio south of 40°10′ N lat. The stock is managed with stock-specific harvest specifications south of 40°10′ N lat. and within the Minor Shelf Rockfish complex north of 40°10′ N lat. 46.1 mt is deducted from the ACL to accommodate the incidental open access fishery (0.5 mt), EFP catch (40 mt) and research catch (5.6 mt), resulting in a fishery HG of 1,965 mt. The California recreational fishery has an HG of 827.2 mt.
              
                j Cabezon (California). 0.3 mt is deducted from the ACL to accommodate the incidental open access fishery, resulting in a fishery HG of 146 mt.
              
                k California scorpionfish south of 34°27′ N lat. 2.4 mt is deducted from the ACL to accommodate the incidental open access fishery (2.2 mt) and research catch (0.2 mt), resulting in a fishery HG of 305 mt.
              
                l Canary rockfish. 67.1 mt is deducted from the ACL to accommodate the Tribal fishery (50 mt), the incidental open access fishery (1.3 mt), EFP catch (8 mt), and research catch (7.8 mt), resulting in a fishery HG of 1,301 mt. Recreational HGs are: 44.3 mt (Washington); 66.5 mt (Oregon); and 119.7 mt (California).
              
                m Chilipepper rockfish south of 40°10′ N lat. Chilipepper are managed with stock-specific harvest specifications south of 40°10′ N lat. and within the Minor Shelf Rockfish complex north of 40°10′ N lat. 84.9 mt is deducted from the ACL to accommodate the incidental open access fishery (11.5 mt), EFP fishing (60 mt), and research catch (13.4 mt), resulting in a fishery HG of 2,325 mt.
              
                n Darkblotched rockfish. 33.8 mt is deducted from the ACL to accommodate the Tribal fishery (0.2 mt), the incidental open access fishery (24.5 mt), EFP catch (0.6 mt), and research catch (8.5 mt) resulting in a fishery HG of 781 mt.
              
                o Dover sole. 1,595.6 mt is deducted from the ACL to accommodate the Tribal fishery (1,497 mt), the incidental open access fishery (49.3 mt), EFP fishing (0.1 mt), and research catch (49.2 mt), resulting in a fishery HG of 48,404 mt.
              
                p English sole. 216.2 mt is deducted from the ACL to accommodate the Tribal fishery (200 mt), the incidental open access fishery (8.1 mt), EFP fishing (0.1 mt), and research catch (8 mt), resulting in a fishery HG of 9,919 mt.
              
                q Lingcod north of 40°10′ N lat. 278 mt is deducted from the ACL for the Tribal fishery (250 mt), the incidental open access fishery (9.8 mt), EFP catch (1.6 mt) and research catch (16.6 mt), resulting in a fishery HG of 4,263 mt.
              
                r Lingcod south of 40°10′ N lat. 11.3 mt is deducted from the ACL to accommodate the incidental open access fishery (8.1 mt) and research catch (3.2 mt), resulting in a fishery HG of 858 mt.
              
                s Longnose skate. 148.3 mt is deducted from the ACL to accommodate the Tribal fishery (130 mt), incidental open access fishery (5.7 mt), EFP catch (0.1 mt), and research catch (12.5 mt), resulting in a fishery HG of 1,852 mt.
              
                t Longspine thornyhead. 50.4 mt is deducted from the ACL to accommodate the Tribal fishery (30 mt), the incidental open access fishery (6.2 mt), and research catch (14.2 mt), resulting in a fishery HG of 2,420 mt.
              
                u Longspine thornyhead south of 34°27′ N lat. 1.4 mt is deducted from the ACL to research catch, resulting in a fishery HG of 779 mt.
              
                v Pacific cod. 506.2 mt is deducted from the ACL to accommodate the Tribal fishery (500 mt), EFP catch (0.1 mt), research catch (5.5 mt), and the incidental open access fishery (0.6 mt), resulting in a fishery HG of 1,094 mt.
              
                w Pacific whiting. The 2020 OFL of 666,458 mt is based on the 2020 assessment with an F40% of FMSY proxy. The 2020 coastwide adjusted Total Allowable Catch (TAC) is 575,000 mt. The U.S. TAC is 73.88 percent of the coastwide TAC. The 2020 adjusted U.S. TAC is 424,810 mt (367,202 mt unadjusted TAC + 57,608 mt carryover adjustment). From the adjusted U.S. TAC, 74,342 mt is deducted to accommodate the Tribal fishery, and 1,500 mt is deducted to accommodate research and bycatch in other fisheries, resulting in a 2020 fishery HG of 348,968 mt. The TAC for Pacific whiting is established under the provisions of the Agreement with Canada on Pacific Hake/Whiting and the Pacific Whiting Act of 2006, 16 U.S.C. 7001-7010, and the international exception applies. Therefore, no ABC or ACL values are provided for Pacific whiting.
              
                x Pacific ocean perch north of 40°10′ N lat. 22.4 mt is deducted from the ACL to accommodate the Tribal fishery (9.2 mt), the incidental open access fishery (10 mt), EFP fishing (0.1 mt), and research catch (3.1 mt)-resulting in a fishery HG of 4,207 mt.
              
                y Petrale sole. 320.6 mt is deducted from the ACL to accommodate the Tribal fishery (290 mt), the incidental open access fishery (6.4 mt), EFP catch (0.1 mt), and research catch (24.1 mt), resulting in a fishery HG of 2,524 mt.
              
                z Sablefish north of 36° N lat. The 40-10 adjustment is applied to the ABC to derive a coastwide ACL value because the stock is in the precautionary zone. This coastwide ACL value is not specified in regulations. The coastwide ACL value is apportioned north and south of 36° N lat., using the 2003-2014 average estimated swept area biomass from the NMFS NWFSC trawl survey, with 73.8 percent apportioned north of 36° N lat. and 26.2 percent apportioned south of 36° N lat. The northern ACL is 5,723 mt and is reduced by 572 mt for the Tribal allocation (10 perceN of the ACL north of 36° N lat.). The 572 mt Tribal allocation is reduced by 1.5 percent to account for discard mortality. Detailed sablefish allocations are shown in Table 2c.
              
                aa Sablefish south of 36° N lat. The ACL for the area south of 36° N lat. is 2,032 mt (26.2 percent of the calculated coastwide ACL value). 4.2 mt is deducted from the ACL to accommodate the incidental open access fishery (1.8 mt) and research catch (2.4 mt), resulting in a fishery HG of 2,028 mt.
              
                bb Shortbelly rockfish. 17.2 mt is deducted from the ACL to accommodate the incidental open access fishery (8.9 mt), EFP catch (0.1 mt), and research catch (8.2 mt), resulting in a fishery HG of 2,983 mt.
              
                cc Shortspine thornyhead north of 34°27′ N lat. 65.3 mt is deducted from the ACL to accommodate the Tribal fishery (50 mt), the incidental open access fishery (4.7 mt), EFP catch (0.1 mt), and research catch (10.5 mt), resulting in a fishery HG of 1,604 mt for the area north of 34°27′ N lat.
              
                dd Shortspine thornyhead south of 34°27′ N lat. 1.2 mt is deducted from the ACL to accommodate the incidental open access fishery (0.5 mt) and research catch (0.7 mt), resulting in a fishery HG of 882 mt for the area south of 34°27′ N lat.
              
                ee Spiny dogfish. 333 mt is deducted from the ACL to accommodate the Tribal fishery (275 mt), the incidental open access fishery (22.6 mt), EFP catch (1.1 mt), and research catch (34.3 mt), resulting in a fishery HG of 1,726 mt.
              
                ff Splitnose rockfish south of 40°10′ N lat. Splitnose rockfish in the north is managed in the Slope Rockfish complex and with stock-specific harvest specifications south of 40°10′ N lat. 16.6 mt is deducted from the ACL to accommodate the incidental open access fishery (5.8 mt), research catch (9.3 mt) and EFP catch (1.5 mt), resulting in a fishery HG of 1,714 mt.
              
                gg Starry flounder. 18.8 mt is deducted from the ACL to accommodate the Tribal fishery (2 mt), EFP catch (0.1 mt), research catch (0.6 mt), and the incidental open access fishery (16.1 mt), resulting in a fishery HG of 433 mt.
              
                hh Widow rockfish. 248.4 mt is deducted from the ACL to accommodate the Tribal fishery (200 mt), the incidental open access fishery (3.1 mt), EFP catch (28 mt) and research catch (17.3 mt), resulting in a fishery HG of 10,951 mt.
              
                ii Yellowtail rockfish north of 40°10′ N lat. 1,045.1 mt is deducted from the ACL to accommodate the Tribal fishery (1,000 mt), the incidental open access fishery (4.5 mt), EFP catch (20 mt) and research catch (20.6 mt), resulting in a fishery HG of 4,941 mt.
              
                jj Black rockfishBlue rockfishDeacon rockfish (Oregon). 1.2 mt is deducted from the ACL to accommodate the incidental open access fishery (0.3 mt) and EFP catch (0.9 mt), resulting in a fishery HG of 609 mt.
              
                kk CabezonKelp greenling (Oregon). 0.2 mt is deducted from the ACL to accommodate EFP catch, resulting in a fishery HG of 204 mt.
              
                ll CabezonKelp greenling (Washington). There are no deductions from the ACL so the fishery HG is equal to the ACL of 10 mt.
              
                mm Nearshore Rockfish north of 40°10′ N lat. 2.8 mt is deducted from the ACL to accommodate the Tribal fishery (1.5 mt), EFP catch (0.1 mt), research catch (0.3), and the incidental open access fishery (0.9 mt), resulting in a fishery HG of 79 mt.
              
                nn Shelf Rockfish north of 40°10′ N lat. 76.9 mt is deducted from the ACL to accommodate the Tribal fishery (30 mt), the incidental open access fishery (17.7 mt), EFP catch (4.5 mt), and research catch (24.7 mt), resulting in a fishery HG of 1,971 mt.
              
                oo Slope Rockfish north of 40°10′ N lat. 80.8 mt is deducted from the ACL to accommodate the Tribal fishery (36 mt), the incidental open access fishery (21.7 mt), EFP catch (1.5 mt), and research catch (21.6 mt), resulting in a fishery HG of 1,651 mt.
              
                pp Nearshore Rockfish south of 40°10′ N lat. 4.1 mt is deducted from the ACL to accommodate the incidental open access fishery (1.4 mt) and research catch (2.7 mt), resulting in a fishery HG of 1,159 mt.
              

                qq Shelf Rockfish south of 40°10′ N lat. 79.1 mt is deducted from the ACL to accommodate the incidental open access fishery (4.6 mt), EFP catch (60 mt), and research catch (14.5 mt), resulting in a fishery HG of 1,546 mt.
              
              
                rr Slope Rockfish south of 40°10′ N lat. 20.2 mt is deducted from the ACL to accommodate the incidental open access fishery (16.9 mt), EFP catch (1 mt), and research catch (2.3 mt), resulting in a fishery HG of 723 mt. Blackgill rockfish has a stock-specific HG for the entire groundfish fishery south of 40°10′ N lat. set equal to the species' contribution to the 40-10-adjusted ACL. Harvest of blackgill rockfish in all groundfish fisheries south of 40°10′ N lat. counts against this HG of 159 mt.
              
                ss Other Flatfish. The Other Flatfish complex is comprised of flatfish species managed in the PCGFMP that are not managed with stock-specific OFLs/ABCs/ACLs. MoS of the species in the Other Flatfish complex are unassessed and include: Butter sole, curlfin sole, flathead sole, Pacific sanddab, rock sole, sand sole, and rex sole. 249.5 mt is deducted from the ACL to accommodate the Tribal fishery (60 mt), the incidental open access fishery (161.6 mt), EFP fishing (0.1 mt), and research catch (27.8 mt), resulting in a fishery HG of 5,792 mt.
              
                tt Other Fish. The Other Fish complex is comprised of kelp greenling off California and leopard shark coastwide. 8.9 mt is deducted from the ACL to accommodate the incidental open access fishery (8.8 mt) and research catch (0.1 mt), resulting in a fishery HG of 230 mt.
            
            [85 FR 36812, June 18, 2020]
          
          
            Pt. 660, Subpt. C, Table 2b
            Table 2b to Part 660, Subpart C—2020, and Beyond, Allocations by Species or Species Group
            
              [Weight in metric tons]
              
                Stocks/stock complexes
                Area
                Fishery HGor ACT a
                  
                
                Trawl
                %
                Mt
                Non-trawl
                %
                Mt
              
              
                Arrowtooth flounder
                Coastwide
                10,655.1
                95
                10,122.3
                5
                532.8
              
              
                Big skate a
                
                Coastwide
                452.1
                95
                429.5
                5
                22.6
              
              
                Bocaccio a
                
                S of 40°10′ N lat
                1,964.9
                39
                767.1
                61
                1,197.8
              
              
                Canary rockfish a
                
                Coastwide
                1,300.9
                72
                940.3
                28
                360.6
              
              
                Chilipepper rockfish
                S of 40°10′ N lat
                2,325.1
                75
                1,743.8
                25
                581.3
              
              
                COWCOD a
                
                S of 40°10′ N lat
                9.0
                36
                3.2
                64
                5.8
              
              
                Darkblotched rockfish
                Coastwide
                781.2
                95
                742.1
                5
                39.1
              
              
                Dover sole
                Coastwide
                48,404.4
                95
                45,984.2
                5
                2,420.2
              
              
                English sole
                Coastwide
                9,918.8
                95
                9,422.9
                5
                495.9
              
              
                Lingcod
                N of 40′10° N lat
                4,263.0
                45
                1,918.4
                55
                2,344.7
              
              
                Lingcod
                S of 40′10° N lat
                857.7
                45
                386.0
                55
                471.7
              
              
                Longnose skate a
                
                Coastwide
                1,851.7
                90
                1,666.5
                10
                185.2
              
              
                Longspine thornyhead
                N of 34°27′ N lat
                2,419.6
                95
                2,298.6
                5
                121.0
              
              
                Pacific cod
                Coastwide
                1,093.8
                95
                1,039.1
                5
                54.7
              
              
                Pacific whiting b
                
                Coastwide
                348,968
                100
                348,968
                0
                0
              
              
                Pacific ocean perch
                N of 40°10′ N lat
                4,206.6
                95
                3,996.3
                5
                210.3
              
              
                Petrale sole
                Coastwide
                2,524.4
                95
                2,398.2
                5
                126.2
              
              
                Sablefish
                N of 36° N lat
                NA
                See Table 2c
              
              
                Sablefish
                S of 36° N lat
                2,027.8
                42
                851.7
                58
                1,176.1
              
              
                Shortspine thornyhead
                N of 34°27′ N lat
                1,603.7
                95
                1,523.5
                5
                80.2
              
              
                Shortspine thornyhead
                S of 34°27′ N lat
                881.8
                NA
                50.0
                NA
                831.8
              
              
                Splitnose rockfish
                S of 40°10′ N lat
                1,714.4
                95
                1,628.7
                5
                85.7
              
              
                Starry flounder
                Coastwide
                433.2
                50
                216.6
                50
                216.6
              
              
                Widow rockfish
                Coastwide
                10,950.6
                91
                9,965.0
                9
                985.6
              
              
                YELLOWEYE ROCKFISH
                Coastwide
                42.9
                8
                3.4
                92
                39.5
              
              
                Yellowtail rockfish
                N of 40°10′ N lat
                4,940.9
                88
                4,348.0
                12
                592.9
              
              
                Minor Shelf Rockfish North
                N of 40°10′ N lat
                1,971.1
                60.2
                1,186.6
                39.8
                784.5
              
              
                Minor Shelf Rockfish South
                S of 40°10′ N lat
                1,545.9
                12.2
                188.6
                87.8
                1,357.3
              
              
                Minor Slope Rockfish North
                N of 40°10′ N lat
                1,651.2
                81
                1,337.5
                19
                313.7
              
              
                Minor Slope Rockfish South
                S of 40°10′ N lat
                722.8
                63
                455.4
                37
                267.4
              
              
                Other Flatfish
                Coastwide
                5,791.5
                90
                5,212.4
                10
                579.2
              
              
                a Allocations decided through the biennial specification process.
              
                b Consistent with regulations at § 660.55(i)(2), the commercial harvest guideline for Pacific whiting is allocated as follows: 34 Percent (118,649 mt) for the C/P Coop Program; 24 percent (83,752 mt) for the MS Coop Program; and 42 percent (146,567 mt) for the Shorebased IFQ Program. No more than 5 percent of the Shorebased IFQ Program allocation (7,328 mt) may be taken and retained south of 42° N lat. before the start of the primary Pacific whiting season north of 42° N lat.
            
            [85 FR 36814, June 18, 2020]
          
          
            
            Pt. 660, Subpt. C, Table 2c
            Table 2c to Part 660, Subpart C—Sablefish North of 36° N lat. Allocations, 2020 and Beyond
            
              
                Year
                ACL
                Set-asides
                Tribal a
                
                Research
                Recreationalestimate
                
                EFP
                CommercialHG
                
                Limited entry HG
                Percent
                mt
                Open access HG
                Percent
                mt b
                
              
              
                2020
                5,723
                572
                30.68
                6
                1.1
                5,113
                90.6
                4,632
                9.4
                481
              
            
            
              
                Year
                LE All
                Limited entry trawl c
                
                All trawl
                At-seawhiting
                
                Shorebased IFQ
                Limited entry fixed gear d
                
                All FG
                Primary
                DTL
              
              
                2020
                4,632
                2,687
                50
                2,637
                1,946
                1,654
                292
              
              
                a The tribal allocation is further reduced by 1.5 percent for discard mortality resulting in 563 mt in 2020.
              
                b The open access HG is taken by the incidental OA fishery and the directed OA fishery.
              
                c The trawl allocation is 58 percent of the limited entry HG.
              
                d The limited entry fixed gear allocation is 42 percent of the limited entry HG.
            
            [83 FR 63998, Dec. 12, 2018]
          
          
            
            Pt. 660, Subpt. C, Table 3
            Table 3 to Part 660, Subpart C—Vessel Capacity Ratings for West Coast Groundfish Limited Entry Permits
            
              
                Vessel length
                Capacity rating
              
              
                <20
                1.00
              
              
                 21
                1.13
              
              
                 22
                1.27
              
              
                 23
                1.42
              
              
                 24
                1.58
              
              
                 25
                1.75
              
              
                 26
                1.93
              
              
                 27
                2.12
              
              
                 28
                2.32
              
              
                 29
                2.53
              
              
                 30
                2.76
              
              
                 31
                2.99
              
              
                 32
                3.24
              
              
                 33
                3.50
              
              
                 34
                3.77
              
              
                 35
                4.05
              
              
                 36
                4.35
              
              
                 37
                4.66
              
              
                 38
                4.98
              
              
                 39
                5.31
              
              
                 40
                5.66
              
              
                 41
                6.02
              
              
                 42
                6.39
              
              
                 43
                6.78
              
              
                 44
                7.18
              
              
                 45
                7.59
              
              
                 46
                8.02
              
              
                 47
                8.47
              
              
                 48
                8.92
              
              
                 49
                9.40
              
              
                 50
                9.88
              
              
                 51
                10.38
              
              
                 52
                10.90
              
              
                 53
                11.43
              
              
                 54
                11.98
              
              
                 55
                12.54
              
              
                 56
                13.12
              
              
                 57
                13.71
              
              
                 58
                14.32
              
              
                 59
                14.95
              
              
                 60
                15.59
              
              
                 61
                16.25
              
              
                 62
                16.92
              
              
                 63
                17.61
              
              
                 64
                18.32
              
              
                 65
                19.04
              
              
                 66
                19.78
              
              
                 67
                20.54
              
              
                 68
                21.32
              
              
                 69
                22.11
              
              
                 70
                22.92
              
              
                 71
                23.74
              
              
                 72
                24.59
              
              
                 73
                25.45
              
              
                 74
                26.33
              
              
                 75
                27.23
              
              
                 76
                28.15
              
              
                 77
                29.08
              
              
                 78
                30.04
              
              
                 79
                31.01
              
              
                 80
                32.00
              
              
                 81
                33.01
              
              
                 82
                34.04
              
              
                 83
                35.08
              
              
                 84
                36.15
              
              
                 85
                37.24
              
              
                 86
                38.34
              
              
                 87
                39.47
              
              
                 88
                40.61
              
              
                 89
                41.77
              
              
                 90
                42.96
              
              
                 91
                44.16
              
              
                 92
                45.38
              
              
                 93
                46.63
              
              
                 94
                47.89
              
              
                 95
                49.17
              
              
                 96
                50.48
              
              
                 97
                51.80
              
              
                 98
                53.15
              
              
                 99
                54.51
              
              
                100
                55.90
              
              
                101
                57.31
              
              
                102
                58.74
              
              
                103
                60.19
              
              
                104
                61.66
              
              
                105
                63.15
              
              
                106
                64.67
              
              
                107
                66.20
              
              
                108
                67.76
              
              
                109
                69.34
              
              
                110
                70.94
              
              
                111
                72.57
              
              
                112
                74.21
              
              
                113
                75.88
              
              
                114
                77.57
              
              
                115
                79.28
              
              
                116
                81.02
              
              
                117
                82.77
              
              
                118
                84.55
              
              
                119
                86.36
              
              
                120
                88.18
              
              
                121
                90.03
              
              
                122
                91.90
              
              
                123
                93.80
              
              
                124
                95.72
              
              
                125
                97.66
              
              
                126
                99.62
              
              
                127
                101.61
              
              
                128
                103.62
              
              
                129
                105.66
              
              
                130
                107.72
              
              
                131
                109.80
              
              
                132
                111.91
              
              
                133
                114.04
              
              
                134
                116.20
              
              
                135
                118.38
              
              
                136
                120.58
              
              
                137
                122.81
              
              
                138
                125.06
              
              
                139
                127.34
              
              
                140
                129.64
              
              
                141
                131.97
              
              
                142
                134.32
              
              
                143
                136.70
              
              
                144
                139.10
              
              
                145
                141.53
              
              
                146
                143.98
              
              
                147
                146.46
              
              
                148
                148.96
              
              
                149
                151.49
              
              
                150
                154.05
              
              
                151
                154.68
              
              
                152
                155.31
              
              
                153
                155.94
              
              
                154
                156.57
              
              
                155
                157.20
              
              
                156
                157.83
              
              
                157
                158.46
              
              
                158
                159.10
              
              
                159
                159.73
              
              
                
                160
                160.36
              
              
                161
                160.99
              
              
                162
                161.62
              
              
                163
                162.25
              
              
                164
                162.88
              
              
                165
                163.51
              
              
                166
                164.14
              
              
                167
                164.77
              
              
                168
                165.41
              
              
                169
                166.04
              
              
                170
                166.67
              
              
                171
                167.30
              
              
                172
                167.93
              
              
                173
                168.56
              
              
                174
                169.19
              
              
                175
                169.82
              
              
                176
                170.45
              
              
                177
                171.08
              
              
                178
                171.72
              
              
                179
                172.35
              
              
                180
                172.98
              
              
                181
                173.61
              
              
                182
                174.24
              
              
                183
                174.87
              
              
                184
                175.50
              
              
                185
                176.13
              
              
                186
                176.76
              
              
                187
                177.40
              
              
                188
                178.03
              
              
                189
                178.66
              
              
                190
                179.29
              
              
                191
                179.92
              
              
                192
                180.55
              
              
                193
                181.18
              
              
                194
                181.81
              
              
                195
                182.44
              
              
                196
                183.07
              
              
                197
                183.71
              
              
                198
                184.34
              
              
                199
                184.97
              
              
                200
                185.60
              
              
                201
                186.23
              
              
                202
                186.86
              
              
                203
                187.49
              
              
                204
                188.12
              
              
                205
                188.75
              
              
                206
                189.38
              
              
                207
                190.02
              
              
                208
                190.65
              
              
                209
                191.28
              
              
                210
                191.91
              
              
                211
                192.54
              
              
                212
                193.17
              
              
                213
                193.80
              
              
                214
                194.43
              
              
                215
                195.06
              
              
                216
                195.69
              
              
                217
                196.33
              
              
                218
                196.96
              
              
                219
                197.59
              
              
                220
                198.22
              
              
                221
                198.85
              
              
                222
                199.48
              
              
                223
                200.11
              
              
                224
                200.74
              
              
                225
                201.37
              
              
                226
                202.01
              
              
                227
                202.64
              
              
                228
                203.27
              
              
                229
                203.90
              
              
                230
                204.53
              
              
                231
                205.16
              
              
                232
                205.79
              
              
                233
                206.42
              
              
                234
                207.05
              
              
                235
                207.68
              
              
                236
                208.32
              
              
                237
                208.95
              
              
                238
                209.58
              
              
                239
                210.21
              
              
                240
                210.84
              
              
                241
                211.47
              
              
                242
                212.10
              
              
                243
                212.73
              
              
                244
                213.36
              
              
                245
                213.99
              
              
                246
                214.63
              
              
                247
                215.26
              
              
                248
                215.89
              
              
                249
                216.52
              
              
                250
                217.15
              
              
                251
                217.78
              
              
                252
                218.41
              
              
                253
                219.04
              
              
                254
                219.67
              
              
                255
                220.30
              
              
                256
                220.94
              
              
                257
                221.57
              
              
                258
                222.20
              
              
                259
                222.83
              
              
                260
                223.46
              
              
                261
                224.09
              
              
                262
                224.72
              
              
                263
                225.35
              
              
                264
                225.98
              
              
                265
                226.61
              
              
                266
                227.25
              
              
                267
                227.88
              
              
                268
                228.51
              
              
                269
                229.14
              
              
                270
                229.77
              
              
                271
                230.40
              
              
                272
                231.03
              
              
                273
                231.66
              
              
                274
                232.29
              
              
                275
                232.93
              
              
                276
                233.56
              
              
                277
                234.19
              
              
                278
                234.82
              
              
                279
                235.45
              
              
                280
                236.08
              
              
                281
                236.71
              
              
                282
                237.34
              
              
                283
                237.97
              
              
                284
                238.60
              
              
                285
                239.24
              
              
                286
                239.87
              
              
                287
                240.50
              
              
                288
                241.13
              
              
                289
                241.76
              
              
                290
                242.39
              
              
                291
                243.02
              
              
                292
                243.65
              
              
                293
                244.28
              
              
                294
                244.91
              
              
                295
                245.55
              
              
                296
                246.18
              
              
                297
                246.81
              
              
                298
                247.44
              
              
                299
                248.07
              
              
                300
                248.70
              
              
                301
                249.33
              
              
                302
                249.96
              
              
                303
                250.59
              
              
                304
                251.22
              
              
                305
                251.86
              
              
                
                306
                252.49
              
              
                307
                253.12
              
              
                308
                253.75
              
              
                309
                254.38
              
              
                310
                255.01
              
              
                311
                255.64
              
              
                312
                256.27
              
              
                313
                256.90
              
              
                314
                257.54
              
              
                315
                258.17
              
              
                316
                258.80
              
              
                317
                259.43
              
              
                318
                260.06
              
              
                319
                260.69
              
              
                320
                261.32
              
              
                321
                261.95
              
              
                322
                262.58
              
              
                323
                263.21
              
              
                324
                263.85
              
              
                325
                264.48
              
              
                326
                265.11
              
              
                327
                265.74
              
              
                328
                266.37
              
              
                329
                267.00
              
              
                330
                267.63
              
              
                331
                268.26
              
              
                332
                268.89
              
              
                333
                269.52
              
              
                334
                270.16
              
              
                335
                270.79
              
              
                336
                271.42
              
              
                337
                272.05
              
              
                338
                272.68
              
              
                339
                273.31
              
              
                340
                273.94
              
              
                341
                274.57
              
              
                342
                275.20
              
              
                343
                275.83
              
              
                344
                276.47
              
              
                345
                277.10
              
              
                346
                277.73
              
              
                347
                278.36
              
              
                348
                278.99
              
              
                349
                279.62
              
              
                350
                280.25
              
              
                351
                280.88
              
              
                352
                281.51
              
              
                353
                282.14
              
              
                354
                282.78
              
              
                355
                283.41
              
              
                356
                284.04
              
              
                357
                284.67
              
              
                358
                285.30
              
              
                359
                285.93
              
              
                360
                286.56
              
              
                361
                287.19
              
              
                362
                287.82
              
              
                363
                288.46
              
              
                364
                289.09
              
              
                365
                289.72
              
              
                366
                290.35
              
              
                367
                290.98
              
              
                368
                291.61
              
              
                369
                292.24
              
              
                370
                292.87
              
              
                371
                293.50
              
              
                372
                294.13
              
              
                373
                294.77
              
              
                374
                295.40
              
              
                375
                296.03
              
              
                376
                296.66
              
              
                377
                297.29
              
              
                378
                297.92
              
              
                379
                298.55
              
              
                380
                299.18
              
              
                381
                299.81
              
              
                382
                300.44
              
              
                383
                301.08
              
              
                384
                301.71
              
              
                385
                302.34
              
              
                386
                302.97
              
              
                387
                303.60
              
              
                388
                304.23
              
              
                389
                304.86
              
              
                390
                305.49
              
              
                391
                306.12
              
              
                392
                306.75
              
              
                393
                307.39
              
              
                394
                308.02
              
              
                395
                308.65
              
              
                396
                309.28
              
              
                397
                309.91
              
              
                398
                310.54
              
              
                399
                311.17
              
              
                >400
                311.80
              
            
            [61 FR 34572, July 2, 1996. Redesignated at 75 FR 60995, Oct. 1, 2010]
          
        
        
          Subpart D—West Coast Groundfish—Limited Entry Trawl Fisheries
          
            Source:
            75 FR 60897, Oct. 1, 2010, unless otherwise noted.
          
          
            § 660.100
            Purpose and scope.

            This subpart applies to the Pacific coast groundfish limited entry trawl fishery. Under the trawl rationalization program, the limited entry trawl fishery consists of the Shorebased IFQ Program, the MS Coop Program, and the C/P Coop Program. Nothing in these regulations shall be construed to modify, impair, or supersede the operation of any of the antitrust laws. The trawl rationalization program creates limited access privileges. These limited access privileges, including the QS or IBQ, QP or IBQ pounds, and catch history assignments, may be revoked, limited or modified at any time in accordance with the MSA—and do not create any right of compensation to the holder of the limited access privilege if it is revoked, limited, or modified. The trawl rationalization program does not create any right, title, or interest in or to any fish before the fish is harvested by the holder and shall be considered a grant of permission to the holder of the limited access privilege to engage in activities permitted by the trawl rationalization program.
            [75 FR 78383, Dec. 15, 2010, as amended at 80 FR 77271, Dec. 14, 2015]
          
          
            § 660.111
            Trawl fishery—definitions.
            These definitions are specific to the limited entry trawl fisheries covered in this subpart. General groundfish definitions are found at § 660.11.
            
              Accumulation limits mean the maximum extent of permissible ownership, control or use of a privilege within the trawl rationalization program, and include the following:
            (1) Shorebased IFQ Program. (i) Control limits means the maximum amount of QS or IBQ that a person may own or control, as described at § 660.140(d)(4).
            (ii) Vessel limits means the maximum amount of QP a vessel can hold, acquire, and/or use during a calendar year, and specify the maximum amount of QP that may be registered to a single vessel during the year (QP Vessel Limit) and, for some species, the maximum amount of unused QP registered to a vessel account at any one time (Unused QP Vessel Limit), as described at § 660.140(e)(4). Compliance with the QP vessel limit (annual limit) is calculated as all QPs transferred in minus all QPs transferred out of the vessel account.
            (2) MS Coop Program. (i) MS permit usage limit means the maximum amount of the annual mothership sector Pacific whiting allocation that a person owning an MS permit may cumulatively process, no more than 45 percent, as described at § 660.150(f)(3)(i).
            (ii) MS/CV permit ownership limit means the maximum amount of catch history assignment that a person may own, no more than 20 percent of the MS sector's allocation of Pacific whiting, as described at § 660.150(g)(3)(i).
            (iii) Catcher vessel usage limit means the maximum amount of the annual mothership sector Pacific whiting allocation that a vessel may catch, no more than 30 percent, as described at § 660.150(g)(3)(ii).
            
              Block area closures or BACs are a type of groundfish conservation area, defined at § 660.11, bounded on the north and south by commonly used geographic coordinates, defined at § 660.11, and on the east and west by boundary lines approximating depth contours, defined with latitude and longitude coordinates at §§ 660.71 through 660.74. BACs may be implemented or modified, off Oregon and California, as routine management measures, per regulations at § 660.60(c). BACs may vary in their shape and duration. Their shape and effective dates will be announced in the Federal Register. BACs may have a specific re-opening date as described in the Federal Register, or may be in effect until modified. BACs that are in effect until modified by Council recommendation and subsequent NMFS action are set out in Tables 1 (North) and 1 (South) of this subpart.
            
              Catch history assignment or CHA means a percentage of the mothership sector allocation of Pacific whiting based on a limited entry permit's qualifying history and which is specified on the MS/CV-endorsed limited entry permit.
            
              Catcher/processor coop or C/P coop means a harvester group that includes all eligible catcher/processor at-sea Pacific whiting endorsed permit owners who voluntarily form a coop and who manage the catcher/processor-specified allocations through private agreements and contracts.
            
              Catcher/Processor (C/P) Coop Program or C/P sector, refers to the fishery described at § 660.160, subpart D. The C/P Coop Program is composed of vessels registered to a limited entry permit with a C/P endorsement and a valid declaration for limited entry, midwater trawl, Pacific whiting catcher/processor sector.
            
              Charterer means, for the purpose of economic data collection program, a person, other than the owner of the vessel, who: entered in to any agreement or commitment by which the possession or services of the vessel are secured for a period of time for the purposes of commercially harvesting or processing fish. A long-term or exclusive contract for the sale of all or a portion of the vessel's catch or processed products is not considered a charter.
            
              Columbia River Salmon Conservation Zone means the ocean area surrounding the Columbia River mouth bounded by a line extending for 6 nm due west from North Head along 46°18′ N lat. to 124°13.30′ W long., then southerly along a line of 167 True to 46°11.10′ N lat. and 124°11′ W long. (Columbia River Buoy), then northeast along Red Buoy Line to the tip of the south jetty.
            
              Complete economic data collection (EDC) form means that a response is supplied for each question, sub-question, and answer-table cell. If particular question or sub-question is not applicable, “NA”, must be entered in the appropriate space on the form. The form must also be signed and dated to certify that the information is true and complete to the best of the signatory's knowledge.
            
              Coop agreement means a private agreement between a group of MS/CV-endorsed limited entry permit owners or C/P-endorsed permit owners that contains all information specified at §§ 660.150 and 660.160, subpart D.
            
              Coop member means a permit owner of an MS/CV-endorsed permit for the MS Coop Program that is a party to an MS coop agreement, or a permit owner of a C/P-endorsed permit for the C/P Coop Program that is legally obligated to the C/P coop.
            
              Coop permit means a Federal permit required to participate as a Pacific whiting coop in the catcher/processor or mothership sectors.
            
              Designated coop manager means an individual appointed by a permitted coop that is identified in the coop agreement and is responsible for actions described at §§ 660.150 (for an MS coop) or 660.160 (for a C/P coop), subpart D.
            
              Ex-vessel value means, for the purposes of the cost recovery program specified at § 660.115, all compensation (based on an arm's length transaction between a buyer and seller) that a fish buyer pays to a fish seller in exchange for groundfish species (as defined in § 660.11), and includes the value of all in-kind compensation and all other goods or services exchanged in lieu of cash. Ex-vessel value shall be determined before any deductions are made for transferred or leased allocation, or for any goods or services.
            (1) For the Shorebased IFQ Program, the value of all groundfish species (as defined in § 660.11) from IFQ landings.
            (2) For the MS Coop Program, the value of all groundfish species (as defined in § 660.11) delivered by a catcher vessel to an MS-permitted vessel.
            (3) For the C/P Coop Program, the value as determined by the aggregate pounds of all groundfish species catch (as defined in § 660.11) retained on board, by the vessel registered to a C/P-endorsed limited entry trawl permit, multiplied by the MS Coop Program average price per pound as announced pursuant to § 660.115(b)(2).
            
              Fish buyer means, for the purposes of the cost recovery program specified at § 660.115,
            (1) For the Shorebased IFQ Program, the IFQ first receiver as defined in § 660.111.
            (2) For the MS Coop Program, the owner of a vessel registered to an MS permit, the operator of a vessel registered to an MS permit, and the owner of the MS permit registered to that vessel. All three parties shall be jointly and severally responsible for fulfilling the obligations of a fish buyer.
            (3) For the C/P Coop Program, the owner of a vessel registered to a C/P-endorsed limited entry trawl permit, the operator of a vessel registered to a C/P-endorsed limited entry trawl permit, and the owner of the C/P-endorsed limited entry trawl permit registered to that vessel. All three parties shall be jointly and severally responsible for fulfilling the obligations of a fish buyer.
            
              Fish seller means the party who harvests and first sells or otherwise delivers groundfish species (as defined in § 660.11) to a fish buyer.
            
              IBQ pounds means the quotas, expressed in round weight of fish, that are issued annually to each QS permit owner in the Shorebased IFQ Program based on the amount of IBQ they own and the amount of allowable bycatch mortality allocated to the Shorebased IFQ Program. IBQ pounds have the same species/species group and area designations as the IBQ from which they are issued.
            
              IFQ first receivers mean persons who first receive, purchase, or take custody, control, or possession of catch onshore directly from a vessel that harvested the catch while fishing under the Shorebased IFQ Program described at § 660.140, subpart D.
            
            
              IFQ landing means an offload of fish harvested under the Shorebased IFQ Program described at § 660.140, subpart D.
            
              IFQ trip means a trip in which the vessel has a valid fishing declaration for any of the following: Limited entry midwater trawl, non-whiting shorebased IFQ; Limited entry midwater trawl, Pacific whiting shorebased IFQ; Limited entry bottom trawl, shorebased IFQ, not including demersal trawl; Limited entry demersal trawl, shorebased IFQ; or Limited entry groundfish non-trawl, shorebased IFQ.
            
              Individual bycatch quota (IBQ) means the amount of bycatch quota for an individual species/species group and area expressed as a percentage of the annual allocation of allowable bycatch mortality to the Shorebased IFQ Program. IBQ is used as the basis for the annual calculation and allocation of a QS permit owner's IBQ pounds in the Shorebased IFQ Program. Both IBQ and QS may be listed on a QS permit and in the associated QS account. Species for which IBQ will be issued for the Shorebased IFQ Program are listed at § 660.140, subpart D.
            
              Individual fishing quota (IFQ) means a Federal permit to harvest a quantity of fish, expressed as a percentage of the total allowable catch of a fishery that may be received or held for exclusive use by a person. An IFQ is a harvest privilege that may be revoked at any time in accordance with the Magnuson-Stevens Act. IFQ species for the Shorebased IFQ Program are listed at § 660.140, subpart D.
            
              Inter-coop means two or more permitted coops that have submitted an accepted inter-coop agreement to NMFS that specifies a coordinated strategy for harvesting pooled allocations of Pacific whiting and non-whiting groundfish.
            
              Inter-coop agreement means a written agreement between two or more permitted mothership coops and which contains private contractual arrangements for sharing catch and/or bycatch with one another.
            
              Klamath River Salmon Conservation Zone means the ocean area surrounding the Klamath River mouth bounded on the north by 41°38.80′ N lat. (approximately 6 nm north of the Klamath River mouth), on the west by 124°23′ W long. (approximately 12 nm from shore), and on the south by 41°26.80′ N lat. (approximately 6 nm south of the Klamath River mouth).
            
              Lessee means, for the purpose of economic data collection program, a person, other than the owner of the vessel or facility, who: was identified as the leaseholder, in a written lease, of the vessel or facility, or paid expenses of the vessel or facility, or claimed expenses for the vessel or facility as a business expense on a federal income tax return, or on a state income tax return.
            
              Material change means, for the purposes of a coop agreement, a change to any of the required components of the coop agreement, defined at §§ 660.150 and 660.160, subpart D, which was submitted to NMFS during the application process for the coop permit.
            
              Maximized retention means a vessel retains all catch from a trip until landing, subject to the specifications of this subpart.
            
              Mothership coop or MS coop means a group of MS/CV-endorsed limited entry permit owners that are authorized by means of a coop permit to jointly harvest and process from a single coop allocation.
            
              Mothership Coop Program or MS Coop Program means the MS Coop Program described at § 660.150, subpart D, and includes both the coop and non-coop fisheries.
            
              Mothership (MS) Coop Program or MS sector refers to the fishery described at § 660.150, subpart D, and includes both the coop and non-coop fisheries. The MS Coop Program is composed of motherships with MS permits and catcher vessels registered to a limited entry permit with an MS/CV endorsement and a valid declaration for limited entry, midwater trawl, Pacific whiting mothership sector. The MS Coop Program also includes vessels registered to a limited entry permit without an MS/CV endorsement if the vessel is authorized to harvest the MS sector's allocation and has a valid declaration for limited entry, midwater trawl, Pacific whiting mothership sector.
            
            
              Mutual agreement exception means, for the purpose of § 660.150, subpart D, an agreement that allows the owner of an MS/CV-endorsed limited entry permit to withdraw the permit's obligation of its catch history assignment to a permitted mothership processor, when mutually agreed to with the mothership processor, and to obligate to a different permitted mothership processor.
            
              Net ex-vessel value means, for the purposes of the cost recovery program specified at § 660.115, the ex-vessel value minus the cost recovery fee.
            
              Pacific halibut set-aside means an amount of Pacific halibut annually set aside for the at-sea whiting fisheries (mothership and C/P sectors) and which is based on the trawl allocation of Pacific whiting.
            
              Pacific whiting fishery refers to the Pacific whiting primary season fisheries described at § 660.131. The Pacific whiting fishery is composed of vessels participating in the C/P Coop Program, the MS Coop Program, or the Pacific whiting IFQ fishery.
            
              Pacific whiting IFQ fishery is composed of vessels on Pacific whiting IFQ trips.
            
              Pacific whiting IFQ trip means a trip in which a vessel uses midwater groundfish trawl gear during the dates of the Pacific whiting primary season to target Pacific whiting, and Pacific whiting constitutes 50 percent or more of the catch by weight at landing as reported on the state landing receipt. Vessels on Pacific whiting IFQ trips must have a valid declaration for limited entry midwater trawl, Pacific whiting shorebased IFQ.
            
              Processor obligation means an annual requirement for an MS/CV-endorsed limited entry permit to assign the amount of catch available from the permit's catch history assignment to a particular MS permit.
            
              Quota pounds (QP) means the quotas, expressed in round weight of fish, that are issued annually to each QS permit owner in the Shorebased IFQ Program based on the amount of QS they own and the amount of fish allocated to the Shorebased IFQ Program. QP have the same species/species group and area designations as the QS from which they are issued.
            
              Quota share (QS) means the amount of fishing quota for an individual species/species group and area expressed as a percentage of the annual allocation of fish to the Shorebased IFQ Program. The QS is used as the basis for the annual calculation and allocation of a QS permit owner's QP in the Shorebased IFQ Program. Both QS and IBQ may be listed on a QS permit and in the associated QS account. Species for which QS will be issued for the Shorebased IFQ Program are listed at § 660.140, subpart D.
            
              Shorebased IFQ Program or Shorebased IFQ sector, refers to the fishery described at § 660.140, subpart D, and includes all vessels on IFQ trips.
            
              Stow or stowed, for the purposes of this subpart, means the subject trawl gear is either stored below deck; or, if the gear cannot readily be moved, must be stowed in a secured and covered manner detached from all towing lines so that it is rendered unusable for fishing; or, if remaining on deck uncovered, must be stowed disconnected from the trawl doors with the trawl doors hung from their stanchions.
            
              Vessel account means an account held by the vessel owner where QP and IBQ pounds are registered for use by a vessel in the Shorebased IFQ Program.
            [75 FR 60897, Oct. 1, 2010, as amended at 75 FR 78383, Dec. 15, 2010; 76 FR 74739, Dec. 1, 2011; 78 FR 68769, Nov. 15, 2013; 78 FR 75278, Dec. 11, 2013; 80 FR 77271, Dec. 14, 2015; 84 FR 63986, Nov. 19, 2019; 84 FR 68806, Dec. 17, 2019]
            
              Editorial Note:
              At 80 FR 77271, Dec. 14, 2015, § 660.111 was amended; however, a portion of the amendment could not be incorporated due to inaccurate amendatory instruction.
            
          
          
            § 660.112
            Trawl fishery—prohibitions.
            In addition to the general prohibitions specified in § 660.12 and § 600.725 of this chapter, it is unlawful for any person or vessel to:
            (a) General—(1) Trawl gear endorsement. Fish with groundfish trawl gear, or carry groundfish trawl gear on board a vessel that also has groundfish on board, unless the vessel is registered for use with a valid limited entry permit with a trawl gear endorsement, with the following exception.

            (i) The vessel is in continuous transit from outside the fishery management area to a port in Washington, Oregon, or California;
            (ii) The vessel is registered to a limited entry MS permit with a valid mothership fishery declaration, in which case trawl nets and doors must be stowed in a secured and covered manner, and detached from all towing lines, so as to be rendered unusable for fishing.
            (2) Sorting, retention, and disposition. (i) Fail to sort, retain, discard, or dispose of catch consistent with the requirements specified at §§ 660.130(d), 660.140 (b)(2)(iii) and (viii), 660.140(g), and 660.140(j)(2).
            (ii) Fail to sort, retain, discard, or dispose of prohibited and protected species from maximized retention landings consistent with the requirements specified at § 660.140(g)(3).
            (iii) Retain for personal use or allow to reach commercial markets any part of any prohibited or protected species.
            (3) Recordkeeping and reporting. (i) Fail to comply with all recordkeeping and reporting requirements at § 660.13, subpart C; including failure to submit information, or submission of inaccurate or false information on any report required at § 660.13(d), subpart C, and § 660.113.
            (ii) Falsify or fail to make and/or file, retain or make available any and all reports of groundfish landings, containing all data, and in the exact manner, required by the regulation at § 660.13, subpart C, or § 660.113.
            (iii) Failure to submit a complete EDC form to NMFS as required by § 660.113.
            (4) Observers. (i) Fish in the Shorebased IFQ Program, the MS Coop Program, or the C/P Coop Program without observer coverage unless exempt from the observer coverage requirement for gear testing activity and have satisfied the declaration and notification requirements, as described in § 660.140(h), § 660.150(j), or § 660.160(g).
            (ii) Fish in the Shorebased IFQ Program, the MS Coop Program, or the C/P Coop Program if the vessel is inadequate or unsafe for observer deployment as described at § 660.12(e).
            (iii) Fail to maintain observer coverage in port as specified at § 660.140(h)(1)(i).
            (5) Fishing in conservation areas with trawl gear. (i) Operate any vessel registered to a limited entry permit with a trawl endorsement in an applicable GCA (defined at §§ 660.11 and 660.130), except for purposes of continuous transiting (defined at § 660.11), unless all groundfish trawl gear on board is stowed (as defined at § 660.111), or unless otherwise authorized at § 660.130.
            (ii) Fish with bottom trawl gear (defined at § 660.11) anywhere within EFH seaward of a line approximating the 700-fm (1,280-m) depth contour, as defined in § 660.76. For the purposes of regulation, EFH seaward of 700-fm (1,280-m) within the EEZ is described at § 660.75.
            (iii) Fish with bottom trawl gear (defined at § 660.11) with a footrope diameter greater than 19 inches (48 cm) (including rollers, bobbins or other material encircling or tied along the length of the footrope) anywhere within EFH within the EEZ. For the purposes of regulation, EFH within the EEZ is described at § 660.75.
            (iv) Fish with bottom trawl gear (defined at § 660.11) with a footrope diameter greater than 8 inches (20 cm) (including rollers, bobbins or other material encircling or tied along the length of the footrope) anywhere within the EEZ shoreward of a line approximating the 100-fm (183-m) depth contour (defined at § 660.73).
            (v) Fish with bottom trawl gear (defined at § 660.11), within the EEZ in the following EFHCAs areas (defined at §§ 660.77 and 660.78): Olympic 2, Biogenic 1, Biogenic 2, Quinault Canyon, Grays Canyon, Willapa Canyonhead, Willapa Deep, Biogenic 3, Astoria Deep, Astoria Canyon, Nehalem Bank/Shale Pile, Garibaldi Reef North, Garibaldi Reef South, Siletz Deepwater, Daisy Bank/Nelson Island, Newport Rockpile/Stonewall Bank, Hydrate Ridge, Heceta Bank, Deepwater off Coos Bay, Arago Reef, Bandon High Spot, Rogue Canyon, and Rogue River Reef.

            (vi) Fish with bottom trawl gear (defined at § 660.11), other than demersal seine, unless otherwise specified in this section or § 660.130, within the EEZ in the following EFHCAs areas (defined at § 660.79): Brush Patch, Trinidad Canyon, Mad River Rough Patch, Samoa Deepwater, Eel River Canyon, Blunts Reef, Mendocino Ridge, Delgada Canyon, Tolo Bank, Navarro Canyon, Point Arena North, Point Arena South Biogenic Area, The Football, Gobbler's Knob, Point Reyes Reef, Cordell Bank/Biogenic Area, Rittenburg Bank, Farallon Islands/Fanny Shoal/Cochrane Bank, Farallon Escarpment, Half Moon Bay, Pescadero Reef, Pigeon Point Reef, Ascension Canyonhead, South of Davenport, Monterey Bay/Canyon, West of Sobranes Point, Point Sur Deep, Big Sur Coast/Port San Luis, La Cruz Canyon, West of Piedras Blancas State Marine Conservation Area, East San Lucia Bank, Point Conception, Hidden Reef/Kidney Bank (within Cowcod Conservation Area West), Catalina Island, Potato Bank (within Cowcod Conservation Area West), Cherry Bank (within Cowcod Conservation Area West), Cowcod EFHCA Conservation Area East, and Southern California Bight.
            (vii) Fish with bottom contact gear (defined at § 660.11) within specific EFHCAs and the DECA, consistent with the prohibitions at § 660.12(a)(4), (16) through (18).
            (6) Cost recovery program. (i) Fail to fully pay or collect any fee due under the cost recovery program specified at § 660.115 and/or otherwise avoid, decrease, interfere with, hinder, or delay any such payment or collection.
            (ii) Convert, or otherwise use any paid or collected fee for any purpose other than the purposes specified in this subpart.
            (iii) For the Shorebased IFQ Program and the MS Coop Program, fail to deposit on time the full amount of all fee revenue collected under the cost recovery program specified at § 660.115 into a deposit account, or fail to timely disburse the full amount of all deposit principal to the Fund.
            (iv) Fail to maintain records as required by § 660.113 and/or fail to make reports to NMFS as required under § 660.113.
            (v) Fail to advise NMFS of any fish buyer's failure to collect any fee due and payable under the cost recovery program specified at § 660.115.
            (vi) Refuse to allow NMFS employees, agents, or contractors to review and audit all records and other information required to be maintained as set forth in § 660.113, and/or § 660.115.
            (vii) Make any false statement to NMFS, including any NMFS employee, agent or contractor, concerning a matter related to the cost recovery program described in this subpart.
            (viii) Obstruct, prevent, or delay, or attempt to obstruct, prevent, or delay, any audit or investigation NMFS employees, agents, or contractors conduct, or attempt to conduct, in connection with any of the matters in the cost recovery program described in this subpart.
            (7) Gear testing. (i) Retain fish while gear testing.
            (ii) Fish with a closed codend, use terminal gear (i.e., hooks), or fish with open pot gear while gear testing.
            (iii) Test gear in groundfish conservation areas described in § 660.70, or EFHCAs described in §§ 660.76 through 660.79.
            (iv) Test experimental gear, or any other gear not currently approved for groundfish fishing.
            (b) Shorebased IFQ Program—(1) General. (i) Own or control by any means whatsoever an amount of QS or IBQ that exceeds the Shorebased IFQ Program accumulation limits.
            (ii) Fish in the Shorebased IFQ Program with a vessel that does not have a valid vessel account or that has a vessel account with a deficit (negative balance) for any species/species group.
            (iii) Have any IFQ species/species group catch (landings and discards) from an IFQ trip not covered by QP for greater than 30 days from the date the deficit (negative balance) from that trip is documented, unless the deficit is within the limits of the carryover provision specified at § 660.140(e)(5), subpart D, in which case the vessel has 30 days after the QP for the following year are issued to eliminate the deficit.
            (iv) Register the limited entry trawl endorsed permit to another vessel or sell the limited entry trawl endorsed permit to another owner if the vessel registered to the permit has a deficit (negative balance) in their vessel account, until the deficit is covered, regardless of the amount of the deficit.

            (v) Use QP by vessels not registered to a limited entry trawl permit with a valid vessel account.
            
            (vi) Use QP in an area or for species/species groups other than that for which it is designated.
            (vii) For vessels fishing with multiple trawl gear types on a single trip, fail to keep catch from different trawl gears separate and land the catch separately by gear type.
            (viii) Fish on a Pacific whiting IFQ trip with a gear other than midwater groundfish trawl gear.
            (ix) Fish on a Pacific whiting IFQ trip without a valid declaration for limited entry midwater trawl, Pacific whiting shorebased IFQ.
            (x) Use midwater groundfish trawl gear Pacific whiting IFQ fishery primary season dates as specified at § 660.131(b).
            (xi) Mix catch from different hauls before all sampling and monitoring requirements for the hauls have been met.
            (xii) Process groundfish at-sea (“at-sea processing”) by vessels in the Shorebased IFQ Program regardless of the type of gear used, with the following exceptions:
            (A) A vessel that is 75-ft (23-m) or less LOA that harvests Pacific whiting and, in addition to heading and gutting, cuts the tail off and freezes the whiting, is not considered to be a C/P vessel nor is it considered to be processing fish, and
            (B) A vessel that has a non-whiting at-sea processing exemption, described at § 660.25(b)(6)(ii) may process non-whiting groundfish at sea.
            (xiii) Discard or attempt to discard IFQ species/species group at sea unless the observer has documented or estimated the discards.
            (xiv) Begin a new fishing trip until all fish from an IFQ landing have been offloaded from the vessel, consistent with § 660.12(a)(11).
            (xv) Fail to establish a new registered vessel account in the name of the current vessel owner, following a change in ownership of a vessel, prior to fishing in the Shorebased IFQ Program with that vessel.
            (xvi) Land groundfish taken and retained during an IFQ trip, from the vessel that harvested the fish, to a first receiver that does not hold a valid first receiver site license for the physical location where the IFQ landing occurred.
            (xvii) When declared into the limited entry groundfish non-trawl Shorebased IFQ fishery, retain fish caught with fixed gear in more than one IFQ management area, specified at § 660.140(c)(1), on the same trip.
            (2) IFQ first receivers. (i) Receive, purchase, or take custody, control, or possession of an IFQ landing from a vessel that harvested the catch while fishing under the Shorebased IFQ Program without a valid first receiver site license.
            (ii) Fail to sort or dispose of catch received from an IFQ trip in accordance with the requirements of §§ 660.130(d) and 660.140(g)(3).
            (iii) Process, sell, or discard any groundfish received from an IFQ landing that has not been weighed on a scale that is in compliance with requirements at § 660.15, subpart C.
            (iv) Transport catch away from the point of landing before that catch has been sorted and weighed by federal groundfish species or species group, and recorded for submission on an electronic fish ticket. (If fish will be transported to a different location for processing, all sorting and weighing to federal groundfish species groups must occur before transporting the catch away from the point of landing).
            (v) Receive an IFQ landing without coverage by a catch monitor when one is required by regulations, unless NMFS has granted a written waiver exempting the IFQ first receiver from the catch monitor coverage requirements. On a case-by-case basis, a temporary written waiver may be granted by the Assistant Regional Administrator or designee if he/she determines that the failure to obtain coverage of a catch monitor was due to circumstances beyond the control of the first receiver. The duration of the waiver will be determined on a case-by-case basis.
            (vi) Receive an IFQ landing without a NMFS-accepted catch monitoring plan or not in accordance with their NMFS-accepted catch monitoring plan.
            (vii) Mix catch from more than one IFQ landing prior to the catch being sorted and weighed.

            (viii) Fail to comply with the IFQ first receiver responsibilities specified at § 660.140(b)(2).
            
            (ix) Process, sell, or discard any groundfish received from an IFQ landing that has not been accounted for on an electronic fish ticket with the identification number for the vessel that delivered the fish.
            (x) Fail to submit, or submit incomplete or inaccurate information on any report, application, or statement required under this part.
            (c) MS and C/P Coop Programs. (1) Process Pacific whiting in the fishery management area during times or in areas where at-sea processing is prohibited for the sector in which the vessel fishes, unless:
            (i) The fish are received from a member of a Pacific Coast treaty Indian tribe fishing under § 660.50, subpart C;
            (ii) The fish are processed by a waste-processing vessel according to § 660.131(g); or
            (iii) The vessel is completing processing of Pacific whiting taken on board prior to the close of that vessel's primary season.
            (2) During times or in areas where at-sea processing is prohibited, take and retain or receive Pacific whiting, except as cargo or fish waste, on a vessel in the fishery management area that already has processed Pacific whiting on board. An exception to this prohibition is provided if the fish are received within the tribal U&A fishing area, described at § 660.4, subpart A, from a member of a Pacific Coast treaty Indian tribe fishing under § 660.50, subpart C.
            (3) Operate as a waste-processing vessel within 48 hours of a primary season for Pacific whiting in which that vessel operates as a catcher/processor or mothership, according to § 660.131(g).
            (4) Catch, take, or harvest fish in the MS Coop Program with a vessel that does not have a valid VMS declaration for limited entry midwater trawl, Pacific whiting mothership sector, as specified at § 660.13(d)(4)(iv)(A), subpart C.
            (5) Fail to weigh all fish taken and retained aboard the vessel on a scale that meets the performance and technical requirements specified at § 660.15(b).
            (6) Weigh fish taken and retained aboard the vessel without operating and maintaining a video monitoring system that meets the performance and technical requirements specified at § 660.15(e).
            (d) MS Coop Program (coop and non-coop fisheries). (1) Catch, take, or harvest fish in the mothership non-coop fishery with a vessel that is not registered to a current MS/CV-endorsed limited entry trawl permit.
            (2) Receive catch, process catch, or otherwise fish as a mothership vessel if it is not registered to a current MS permit.
            (3) Fish with a vessel in the mothership sector, if that vessel was used to fish in the C/P fishery in the same calendar year.
            (i) Effective June 19, 2020, until December 16, 2020, notwithstanding any other section of these regulations, a vessel that was used to fish in the C/P fishery may be used to receive and process catch as mothership in the same calendar year, but not on the same fishing trip.
            (ii) [Reserved]
            (4) Catch, take, or harvest fish in the MS Coop Program with a vessel that does not have a valid VMS declaration for limited entry midwater trawl, Pacific whiting mothership sector, as specified at § 660.13(d)(5)(iv)(A), subpart C.

            (5) Transfer catch to a vessel that is not registered to an MS permit. (i.e., a tender vessel).
            (6) Use a vessel registered to a limited entry permit with a trawl endorsement (with or without an MS/CV endorsement) to catch more than 30 percent of the Pacific whiting allocation for the mothership sector.
            (7) Process more than 45 percent of the annual mothership sector's Pacific whiting allocation.
            (8) Catch, take, or harvest fish before all catch from any previous haul has been transferred to a single vessel registered to an MS permit.
            (9) Transfer catch from a single haul to more than one permitted MS vessel.
            (10) Catch, take, or harvest fish for a MS coop with a vessel that has not been identified by the coop as a vessel authorized to harvest that coop's allocation.

            (11) Catch, take, or harvest fish in the non-coop fishery with a vessel registered to an MS/CV-endorsed permit in the same year the MS/CV-endorsed permit was registered to a vessel that fished as a member of a coop in the MS Coop Program.

            (12) Sort or discard any portion of the catch taken by a catcher vessel in the MS Coop Program before the catcher vessel observer completes sampling of the catch, except for minor operational amounts of catch lost by a catcher vessel provided the observer has accounted for the discard (i.e., a maximized retention fishery).
            (13) Mix catch from more than one haul before the observer completes their collection of catch for sampling.
            (14) Take deliveries without a valid scale inspection report signed by an authorized scale inspector on board the MS vessel.
            (15) Sort, process, or discard catch delivered to MS vessels before the catch is weighed on a scale that meets the requirements of § 660.15(b), including the daily test requirements.
            (16) Retain and process more than 1 mt of Shared EC Species other than squid species in any calendar year; or, retain and process more than 40 mt of any Shared EC squid species in any calendar year.
            (e) C/P Coop Program. (1) Fish with a vessel in the catcher/processor sector that is not registered to a current C/P-endorsed limited entry trawl permit.
            (2) Fish as a catcher/processor vessel in the same year that the vessel fishes as a catcher vessel in the mothership fishery.
            (3) Fish as a catcher/processor vessel in the same year that the vessel operates as a mothership in the mothership fishery.
            (i) Effective June 19, 2020, until December 16, 2020, notwithstanding any other section of these regulations, catcher-processor vessels and motherships are exempt from this prohibition.
            (ii) [Reserved]
            (4) Fish in the C/P Coop Program with a vessel that does not have a valid VMS declaration for limited entry midwater trawl, Pacific whiting catcher/processor sector, as specified at § 660.13(d)(4)(iv)(A).
            (5) Fish in the C/P Coop Program with a vessel that is not identified in the C/P coop agreement.
            (6) Fish in the C/P Coop Program without a valid scale inspection report signed by an authorized scale inspector on board the vessel.
            (7) Sort, process, or discard catch before the catch is weighed on a scale that meets the requirements of § 660.15(b), including the daily test requirements.
            (8) Discard any catch from the codend or net (i.e., bleeding) before the observer has completed their data collection.
            (9) Mix catch from more than one haul before the observer completes their collection of catch for sampling.
            (10) Retain and process more than 1 mt of Shared EC Species other than squid species in any calendar year; or, retain and process more than 40 mt of any Shared EC squid species in any calendar year.
            [75 FR 60897, Oct. 1, 2010, as amended at 75 FR 78384, Dec. 15, 2010; 76 FR 53837, Aug. 30, 2011; 76 FR 74739, Dec. 1, 2011; 77 FR 55155, Sept. 7, 2012; 78 FR 629, Jan. 3, 2013; 78 FR 68769, Nov. 15, 2013; 78 FR 75279, Dec. 11, 2013; 80 FR 22285, Apr. 21, 2015; 80 FR 77272, Dec. 14, 2015; 81 FR 19058, Apr. 4, 2016; 81 FR 27010, May 5, 2016; 81 FR 36808, June 8, 2016; 81 FR 84429, Nov. 23, 2016; 83 FR 62276, Dec. 3, 2018; 84 FR 63986, Nov. 19, 2019; 85 FR 37029, June 19, 2020; 85 FR 35601, June 11, 2020]
            
              Effective Date Note:
              At 85 FR 37029, June 19, 2020, § 660.112 was amended by adding paragraphs (d)(3)(i) and (ii) and (e)(3)(i) and (ii), effective June 19, 2020, until Dec. 16, 2020.
            
          
          
            § 660.113
            Trawl fishery—recordkeeping and reporting.
            General groundfish recordkeeping and reporting requirements are defined at § 660.13, subpart C. The following recordkeeping and reporting requirements are in addition to those and are specific to the limited entry trawl fisheries.
            (a) General requirements. (1) All records or reports required by this paragraph (a) must: be maintained in English, be accurate, be legible, be based on local time, and be submitted in a timely manner.

            (2) All records used in the preparation of records or reports specified in this section or corrections to these reports must be maintained for a period of not less than three years after the date of landing and must be immediately available upon request for inspection by NMFS or authorized officers or others as specifically authorized by NMFS. Records used in the preparation of required reports specified in this section or corrections to these reports that are required to be kept include, but are not limited to, any written, recorded, graphic, electronic, or digital materials as well as other information stored in or accessible through a computer or other information retrieval system; worksheets; weight slips; preliminary, interim, and final tally sheets; receipts; checks; ledgers; notebooks; diaries; spreadsheets; diagrams; graphs; charts; tapes; disks; or computer printouts. All relevant records used in the preparation of electronic fish ticket reports or corrections to these reports, including dock tickets, must be maintained for a period of not less than three years after the date of landing and must be immediately available upon request for inspection by NMFS or authorized officers or others as specifically authorized by NMFS.
            (b) Shorebased IFQ Program. (1) Economic data collection (EDC) program. The following persons are required to submit an EDC form as specified at § 660.114:
            (i) All owners, lessees, and charterers of a catcher vessel registered to a limited entry trawl endorsed permit.
            (ii) All owners of a first receiver site license.
            (iii) All owners and lessees of a shorebased processor.
            (iv) All owners of a quota share (QS) permit as defined at § 660.25(c).
            (2) Electronic vessel logbook. [Reserved]
            (3) Gear switching declaration. Any person with a limited entry trawl permit participating in the Shorebased IFQ Program using groundfish non-trawl gear (i.e., gear switching) must submit a valid gear declaration reporting such participation as specified in § 660.13(d)(4)(iv)(A).
            (4) Electronic fish ticket. The IFQ first receiver is responsible for compliance with all reporting requirements described in this paragraph.
            (i) Required information. All IFQ first receivers must provide the following types of information: Date of landing, vessel that made the delivery, vessel account number, name of the vessel operator, gear type used, catch area, first receiver, actual weights of species landed listed by species or species group including species with no value, condition landed, number of salmon by species, number of Pacific halibut, ex-vessel value of the landing by species, fish caught inside/outside 3 miles or both, and any other information deemed necessary by the Regional Administrator as specified on the appropriate electronic fish ticket form.
            (ii) Submissions. The IFQ first receiver must:
            (A) Include, as part of each electronic fish ticket submission, the actual scale weight for each groundfish species as specified by requirements at § 660.15(c), and the vessel identification number. Use, and maintain in good working order, hardware, software, and internet access as specified at § 660.15(d).
            (B) Submit a completed electronic fish ticket for every IFQ landing no later than 24 hours after the date the fish are received, unless a waiver of this requirement has been granted under provisions specified at paragraph (b)(4)(iv) of this section.
            (C) Follow these process and submittal requirements for offloading at a first receiver site where the fish will be processed at the offload site or if an electronic fish ticket will be recorded prior to transport:
            (1) The IFQ first receiver must communicate the electronic fish ticket number to the catch monitor.
            (2) After completing the offload, the electronic fish ticket information must be recorded immediately.
            (3) Prior to submittal of the electronic fish ticket, the information recorded for the electronic fish ticket must be reviewed by the catch monitor and the vessel operator who delivered the fish.
            (4) After review, the IFQ first receiver and the vessel operator must sign a printed hard copy of the electronic fish ticket or, if the delivery occurs outside of business hours, the original dock ticket.
            (5) Prior to submittal, three copies of the printed, signed, electronic fish ticket must be produced by the IFQ first receiver and a copy provided to each of the following:
            (i) The vessel operator,
            (ii) The state of origin if required by state regulations, and
            (iii) The IFQ first receiver.
            (6) After review and signature, the electronic fish ticket must be submitted within 24 hours of the completion of the offload, as specified in paragraph (b)(4)(ii)(B) of this section.
            (D) Follow these process and submittal requirements for offloading at a first receiver site where the fish will be transported for processing at a different location if an electronic fish ticket is not recorded prior to transport:
            (1) The IFQ first receiver must communicate the electronic fish ticket number to the catch monitor at the beginning of the offload.
            (2) The vessel name and the electronic fish ticket number must be recorded on each dock ticket related to that delivery.
            (3) Upon completion of the dock ticket, but prior to transfer of the offload to another location, the dock ticket information that will be used to complete the electronic fish ticket must be reviewed by the catch monitor and the vessel operator who delivered the fish.
            (4) After review, the IFQ first receiver and the vessel operator must sign the original copy of each dock ticket related to that delivery.
            (5) Prior to submittal of the electronic fish ticket, three copies of the signed dock ticket must be produced by the IFQ first receiver and a copy provided to each of the following:
            (i) The vessel operator,
            (ii) The state of origin if required by state regulations, and
            (iii) The IFQ first receiver.
            (6) Based on the information contained in the signed dock ticket, the electronic fish ticket must be completed and submitted within 24 hours of the completion of the offload, as specified in paragraph (b)(4)(ii)(D) of this section.
            (7) Three copies of the electronic fish ticket must be produced by the IFQ first receiver and a copy provided to each of the following:
            (i) The vessel operator,
            (ii) The state of origin if required by state regulations, and
            (iii) The IFQ first receiver.
            (iii) Revising a submission. In the event that a data error is found, electronic fish ticket submissions must be revised by resubmitting the revised form electronically. Electronic fish tickets are to be used for the submission of final data. Preliminary data, including estimates of fish weights or species composition, shall not be submitted on electronic fish tickets.
            (iv) Waivers for submission. On a case-by-case basis, a temporary written waiver of the requirement to submit electronic fish tickets may be granted by the Assistant Regional Administrator or designee if he/she determines that circumstances beyond the control of a first receiver would result in inadequate data submissions using the electronic fish ticket system. The duration of the waiver will be determined on a case-by-case basis.
            (v) Reporting requirements when a temporary waiver has been granted. IFQ first receivers that have been granted a temporary waiver from the requirement to submit electronic fish tickets must submit on paper the same data as is required on electronic fish tickets within 24 hours of the date received during the period that the waiver is in effect. Paper fish tickets must be sent by facsimile to NMFS, West Coast Region, Sustainable Fisheries Division, 206-526-6736 or by delivering it in person to 7600 Sand Point Way NE., Seattle, WA 98115. The requirements for submissions of paper tickets in this paragraph are separate from, and in addition to existing state requirements for landing receipts or fish receiving tickets.
            (5) Cost recovery program. In addition to the requirements at paragraph (a) of this section, the fish buyer, as defined at § 660.111 for the Shorebased IFQ Program, is required to comply with the following recordkeeping and reporting requirements:
            (i) Reporting. The fish buyer must submit a cost recovery form at the time cost recovery fees are paid to NMFS as specified at § 660.115. The cost recovery form requires providing information that includes, but is not limited to, fish buyer's name, address, phone number, first receiver site license number, month and year of landings, weight of landings, ex-vessel value, and fee due.
            (ii) Recordkeeping. The fish buyer must maintain the following records:
            (A) For all deliveries of groundfish that the fish buyer buys from each fish seller:
            (1) The date of delivery,
            (2) The fish seller's identity,
            (3) The weight of each species of groundfish delivered,
            (4) Information sufficient to specifically identify the fishing vessel which delivered the groundfish,
            (5) The ex-vessel value of each species of groundfish,
            (6) The net ex-vessel value of each species of groundfish,
            (7) The identity of the payee to whom the net ex-vessel value is paid, if different than the fish seller,
            (8) The date the net ex-vessel value was paid,
            (9) The total fee amount collected as a result of all groundfish.
            (B) For all fee collection deposits to and disbursements from the deposit account:
            (1) The date of each deposit in to the deposit account required at § 660.115(d)(1)(ii)(A),
            (2) The total amount deposited in to the deposit account,
            (3) The date of each disbursement,
            (4) The total amount disbursed,
            (5) The dates and amounts of disbursements to the fish buyer, or other parties, of interest earned on deposits.
            (c) MS Coop Program (coop and non-coop fisheries)—(1) Economic data collection (EDC) program. The following persons are required to submit a complete economic data collection form as specified at § 660.114.
            (i) All owners, lessees, and charterers of a catcher vessel registered to a limited entry trawl MS/CV-endorsed permit.
            (ii) All owners, lessees, and charterers of a vessel registered to an MS permit.
            (2) NMFS-approved scale—(i) Scale test report form. Mothership vessel operators are responsible for conducting scale tests and for recording the scale test information on the scale test report form as specified at § 660.15(b), for mothership vessels.
            (ii) Printed scale reports. Requirements pertaining to printed scale reports and scale weight printouts are specified at § 660.15(b), for mothership vessels.
            (iii) Retention of scale records and reports. Vessels must maintain scale test report forms on board until the end of the fishing year during which the tests were conducted, and make the report forms available to observers, NMFS staff, or authorized officers. In addition, the scale test report forms must be maintained for 3 years after the end of the fishing year during which the tests were performed. All scale test report forms must be signed by the operator.
            (3) Annual coop report. The designated coop manager for the mothership coop must submit an annual report to NMFS and the Council by March 31 each year, before a coop permit is issued for that year. The annual coop report will contain information about the previous year's fishery, including:
            (i) The mothership sector's annual allocation of Pacific whiting and the permitted mothership coop allocation;
            (ii) The mothership coop's actual retained and discarded catch of Pacific whiting, salmon, Pacific halibut, rockfish, groundfish, and other species on a vessel-by-vessel basis;
            (iii) A description of the method used by the mothership coop to monitor performance of coop vessels that participated in the fishery;
            (iv) A description of any actions taken by the mothership coop in response to any vessels that exceed their allowed catch and bycatch; and
            (v) Plans for the current year's mothership coop fishery, including the companies participating in the cooperative, the harvest agreement, and catch monitoring and reporting requirements.
            (4) Cease fishing report. If required, as specified at § 660.150(c)(4)(ii), the designated coop manager, or, in the case of an inter-coop agreement, all of the designated coop managers must submit a cease fishing report to NMFS indicating that harvesting has concluded for the year.
            
            (5) Cost recovery program. In addition to the requirements at paragraph (a) of this section, the fish buyer, as defined at § 660.111 for the MS Coop Program, is required to comply with the following recordkeeping and reporting requirements:
            (i) Reporting. (A) Cost recovery form. The fish buyer must submit a cost recovery form at the time cost recovery fees are paid to NMFS as specified at § 660.115. The cost recovery form requires providing information that includes, but is not limited to, fish buyer's name, address, phone number, MS permit number, vessel name, USCG vessel documentation number, month and year of deliveries, weight of deliveries, ex-vessel value, and fee due.
            (B) Annual report. By March 31 each year, each fish buyer must submit to NMFS a report containing the following information from the preceding calendar year for all groundfish each fish buyer purchases from fish sellers:
            (1) Total weight bought,
            (2) Total ex-vessel value paid,
            (3) Total fee amounts collected,
            (4) Total fee collection amounts deposited by month,
            (5) Dates and amounts of monthly disbursements to the Fund.
            (ii) Recordkeeping. The fish buyer must maintain the following records:
            (A) For all deliveries of groundfish that the fish buyer buys from each fish seller:
            (1) The date of delivery,
            (2) The fish seller's identity,
            (3) The weight of each species of groundfish delivered,
            (4) Information sufficient to specifically identify the fishing vessel which delivered the groundfish,
            (5) The ex-vessel value of each species of groundfish,
            (6) The net ex-vessel value of each species of groundfish,
            (7) The identity of the payee to whom the net ex-vessel value is paid, if different than the fish seller,
            (8) The date the net ex-vessel value was paid,
            (9) The total fee amount collected as a result of all groundfish.
            (B) For all fee collection deposits to and disbursements from the deposit account:
            (1) The date of each deposit in to the deposit account required at § 660.115(d)(1)(ii)(A),
            (2) The total amount deposited in to the deposit account,
            (3) The date of each disbursement,
            (4) The total amount disbursed,
            (5) The dates and amounts of disbursements to the fish buyer, or other parties, of interest earned on deposits.
            (d) C/P Coop Program—(1) Economic data collection (EDC) program. All owners, lessees, and charterers of a vessel registered to a C/P-endorsed limited entry trawl permit are required to submit a complete economic data collection form as specified at § 660.114.
            (2) NMFS-approved scales—(i) Scale test report form. Catcher/processor vessel operators are responsible for conducting scale tests and for recording the scale test information on the scale test report form as specified at § 660.15(b), for catcher/processor vessels.
            (ii) Printed scale reports. Specific requirements pertaining to printed scale reports and scale weight printouts are specified at § 660.15(b), for catcher/processor vessels.
            (iii) Retention of scale records and reports. The vessel must maintain the scale test report form on board until the end of the fishing year during which the tests were conducted, and make the report forms available to observers, NMFS staff, or authorized officers. In addition, the scale test report forms must be maintained for 3 years after the end of the fishing year during which the tests were performed. All scale test report forms must be signed by the operator.
            (3) Annual coop report. The designated coop manager for the C/P coop must submit an annual report to NMFS and the Council by March 31 each year, before a coop permit is issued for that year. The annual coop report will contain information about the previous year's fishery, including:
            (i) The C/P sector's annual allocation of Pacific whiting;

            (ii) The C/P coop's actual retained and discarded catch of Pacific whiting, salmon, Pacific halibut, rockfish, groundfish, and other species on a vessel-by-vessel basis;
            
            (iii) A description of the method used by the C/P coop to monitor performance of cooperative vessels that participated in the fishery;
            (iv) A description of any actions taken by the C/P coop in response to any vessels that exceed their allowed catch and bycatch; and
            (v) Plans for the current year's C/P coop fishery, including the companies participating in the cooperative, the harvest agreement, and catch monitoring and reporting requirements.
            (4) Cease fishing report. If required, as specified at § 660.160(c)(5), the designated coop manager must submit a cease fishing report to NMFS indicating that harvesting has concluded for the year.
            (5) Cost recovery program. In addition to the requirements at paragraph (a) of this section, the fish buyer, as defined at § 660.111 for the C/P Coop Program, is required to comply with the following recordkeeping and reporting requirements:
            (i) Reporting. The fish buyer must submit a cost recovery form at the time cost recovery fees are paid to NMFS as specified at § 660.115. The cost recovery form requires providing information that includes, but is not limited to, fish buyer's name, address, phone number, C/P-endorsed limited entry permit number, vessel name, USCG vessel documentation number, year of harvest, weight, ex-vessel value, and fee due.
            (ii) Recordkeeping. The fish buyer must maintain the following records:
            (A) For all groundfish:
            (1) The date of harvest,
            (2) The weight of each species of groundfish retained on board,
            (3) Information sufficient to specifically identify the fishing vessel which harvested the groundfish,
            (4) The ex-vessel value of each species of groundfish retained on board,
            (5) The net ex-vessel value of each species of groundfish retained on board,
            (6) The total fee amount collected as a result of all groundfish.
            (B) For all disbursements to NMFS:
            (1) The date of each disbursement,
            (2) The total amount disbursed.
            [75 FR 60897, Oct. 1, 2010, as amended at 75 FR 78385, Dec. 15, 2010; 76 FR 53837, Aug. 30, 2011; 76 FR 74740, Dec. 1, 2011; 78 FR 68769, Nov. 15, 2013; 78 FR 75279, Dec. 11, 2013; 80 FR 22285, Apr. 21, 2015; 81 FR 27010, May 5, 2016; 81 FR 84430, Nov. 23, 2016; 83 FR 62276, Dec. 3, 2018; 84 FR 68806, Dec. 17, 2019]
          
          
            § 660.114
            Trawl fishery—economic data collection program.
            (a) General. The economic data collection (EDC) program collects mandatory economic data from participants in the trawl rationalization program. NMFS requires submission of EDC forms to gather ongoing, annual economic data, including, but not limited to the following categories of information related to participation in the trawl rationalization program:
            (1) Annual data related to QS permit owner activity and characteristics of participation in the fishery, costs and earnings from quota trades, and quota leasing.
            (2) Annual data related to costs, earnings, value, labor, operations, physical characteristics, ownership and leasing information for vessels, first receiver sites, or shorebased processors.
            (b) Economic data collection program requirements. The following fishery participants in the limited entry groundfish trawl fisheries are required to comply with the following EDC program requirements:
            
              
                Fishery participant
                Economic data collection
                Who is required to submit an EDC?
                Consequence for failure to submit (In addition to consequences listed below, failure to submit an EDC may be a violation of the MSA.)
              
              
                (1) Limited entry trawl catcher vessels
                (i) Annual/ongoing economic data
                (A) All owners, lessees, and charterers of a catcher vessel registered to a limited entry trawl endorsed permit
                (1) For permit owner, a limited entry trawl permit application (including MS/CV-endorsed limited entry trawl permit) will not be considered complete until the required EDC for that permit owner associated with that permit is submitted, as specified at § 660.25(b)(4)(i).
              
              
                
                 
                
                
                (2) For a vessel owner, participation in the groundfish fishery (including, but not limited to, changes in vessel registration, vessel account actions, or if own QS permit, issuance of annual QP or IBQ pounds) will not be authorized until the required EDC for that owner for that vessel is submitted, as specified, in part, at § 660.25(b)(4)(vi) and § 660.140(e).
              
              
                 
                
                
                (3) For a vessel lessee or charterer, participation in the groundfish fishery (including, but not limited to, issuance of annual QP or IBQ pounds if own QS or IBQ) will not be authorized, until the required EDC for their operation of that vessel is submitted.
              
              
                 
                
                (B) [Reserved]
              
              
                (2) Motherships
                (i) Annual/ongoing economic data
                (A) All owners, lessees, and charterers of a mothership vessel registered to an MS permit
                (1) For permit owner, an MS permit application will not be considered complete until the required EDC for that permit owner associated with that permit is submitted, as specified at § 660.25(b)(4)(i).
              
              
                 
                
                
                (2) For a vessel owner, participation in the groundfish fishery (including, but not limited to, changes in vessel registration) will not be authorized until the required EDC for that owner for that vessel is submitted, as specified, in part, at § 660.25(b)(4)(vi).
              
              
                 
                
                
                (3) For a vessel lessee or charterer, participation in the groundfish fishery will not be authorized, until the required EDC for their operation of that vessel is submitted.
              
              
                 
                
                (B) [Reserved]
              
              
                (3) Catcher processors
                (i) Annual/ongoing economic data
                (A) All owners, lessees, and charterers of a catcher processor vessel registered to a C/P-endorsed limited entry trawl permit
                (1) For permit owner, a C/P-endorsed limited entry trawl permit application will not be considered complete until the required EDC for that permit owner associated with that permit is submitted, as specified at § 660.25(b)(4)(i).(2) For a vessel owner, participation in the groundfish fishery (including, but not limited to, changes in vessel registration) will not be authorized until the required EDC for that owner for that vessel is submitted, as specified, in part, at § 660.25(b)(4)(vi).
                
              
              
                 
                
                
                (3) For a vessel lessee or charterer, participation in the groundfish fishery will not be authorized, until the required EDC for their operation of that vessel is submitted.
              
              
                
                 
                
                (B) [Reserved]
              
              
                (4) First receivers/shorebased processors
                (i) Annual/ongoing economic data
                (A) All owners of a first receiver site license
                (1) A first receiver site license application will not be considered complete until the required EDC for that license owner associated with that license is submitted, as specified at § 660.140(f)(3). See paragraph (b)(4)(i)(A) of this table.(2) [Reserved]
                
              
              
                 
                
                (B) All owners and lessees of a shorebased processor (as defined under “processor” at § 660.11, for purposes of EDC) that received round or headed-and-gutted IFQ species groundfish or whiting from a first receiver.
              
              
                (5) Quota Share Permit Owners
                (i) Annual/ongoing economic data
                (A) All owners of a Quota Share permit and account (as defined under § 660.25 (c))
                (1) A Quota Share permit application or permit renewal package will not be considered complete until the required EDC for that permit is submitted, as specified at § 660.140, subpart D.(2) [Reserved]
                
              
              
                 
                
                (B) [Reserved]
              
            
            (c) Submission of the EDC forms, and deadline—(1) Submission of the EDC form. The complete, certified EDC forms must contain valid responses for all data fields, and must be submitted either by paper or web form submission as follows:
            (i) Paper form submission. Paper forms must be submitted to ATTN: Economic Data Collection Program (FRAM Division), NMFS, Northwest Fisheries Science Center, 2725 Montlake Boulevard East, Seattle, WA 98112.
            (ii) Web form submission. Completed EDC web forms must be submitted electronically via the Economic Data Collection Program Web Form portal through NOAA.gov/fisheries and the signature page faxed, mailed, or hand-delivered to NWFSC.
            (2) Deadline. Complete, certified EDC forms must be mailed and postmarked by or hand-delivered to NMFS NWFSC no later than September 1 each year for the prior year's data.
            (3) Quota Share Permit Owner Survey Submissions and Deadline. Quota Share Permit Owner survey forms are submitted by webform only during the quota account application and renewal process specified at § 660.140 (d)(2). The complete certified Quota Share Permit Owner survey must be submitted no later than November 30 of each year.
            (d) Confidentiality of information. Information received on an EDC form will be considered confidential under applicable law and guidance.
            (e) EDC audit procedures—(1) NMFS reserves the right to conduct verification of economic data with the submitter of the form. NMFS may employ a third party agent to conduct the audits.
            (2) The submitter of the EDC form must respond to any inquiry by NMFS or a NMFS agent within 20 days of the date of issuance of the inquiry, unless an extension is granted by NMFS.

            (3) The submitter of the form must provide copies of additional data to facilitate verification by NMFS or NMFS' agent upon request. The NMFS auditor may review and request copies of additional data provided by the submitter, including but not limited to, previously audited or reviewed financial statements, worksheets, tax returns, invoices, receipts, and other original documents substantiating the economic data submitted.
            [75 FR 78387, Dec. 15, 2010, as amended at 77 FR 55155, Sept. 7, 2012; 81 FR 84430, Nov. 23, 2016; 84 FR 68806, Dec. 17, 2019]
          
          
            § 660.115
            Trawl fishery—cost recovery program.
            (a) General. The cost recovery program collects mandatory fees of up to three percent of the ex-vessel value of fish harvested by sector under the trawl rationalization program in accordance with the Magnuson-Stevens Act. NMFS collects the fees to recover the actual costs directly related to the management, data collection, and enforcement of the trawl rationalization program. In addition to the requirements of this section, the following groundfish regulations also apply:
            (1) Regulations set out in the following sections of subpart C: § 660.11 Definitions and § 660.25 Permits.
            (2) Regulations set out in the following sections of subpart D: § 660.111 Definitions, § 660.112 Trawl fishery prohibitions, § 660.113 Trawl fishery recordkeeping and reporting, § 660.140 Shorebased IFQ Program, § 660.150 MS Coop Program, and § 660.160 C/P Coop Program.
            (b) Fee percentage by sector. The annual fee percentage by sector is calculated as described in paragraph (b)(1) of this section. NMFS will establish the fee percentage each year and will announce the fee percentage by sector in accordance with paragraph (b)(2) of this section. The fee percentage must not exceed three percent of the ex-vessel value of fish harvested by sector under the trawl rationalization program pursuant to the Magnuson-Stevens Act at 16 U.S.C. 1854(d)(2)(B).
            (1) Calculation. In the last quarter of each calendar year, NMFS will calculate the fee percentage by sector based on information from the previous fiscal year (defined at § 660.11). The fee percentage will be rounded to the nearest 0.1 percent and must not exceed three percent for each sector (Shorebased IFQ Program, MS Coop Program, and C/P Coop Program). NMFS will use the following equation to annually determine the fee percentage by sector: Fee percentage = the lower of 3% or (DPC/V) × 100, where:
            (i) “DPC,” or direct program costs, are the actual incremental costs for the previous fiscal year directly related to the management, data collection, and enforcement of each sector (Shorebased IFQ Program, MS Coop Program, and C/P Coop Program). Actual incremental costs means those net costs that would not have been incurred but for the implementation of the trawl rationalization program, including additional costs for new requirements of the program and reduced trawl sector related costs resulting from efficiencies as a result of the program. If the amount of fees collected by NMFS is greater or less than the actual net incremental costs incurred, the DPC will be adjusted accordingly for calculation of the fee percentage in the following year.
            (ii) “V” is, for each applicable sector, the total ex-vessel value, as defined at § 660.111, from the previous calendar year attributable to that sector of the trawl rationalization program (Shorebased IFQ Program, MS Coop Program, and C/P Coop Program).
            (2) Notification of the fee percentage and MS average pricing. During the last quarter of each calendar year, NMFS will announce the following through a Federal Register notice:
            (i) The fee percentage to be applied by fish buyers and fish sellers, for each sector, that will be in effect for the upcoming calendar year, and
            (ii) The average MS price per pound from the previous fiscal year as reported for the MS Coop Program to be used in the C/P Coop Program to calculate the fee amount for the upcoming calendar year as specified in paragraph (c) of this section.
            (iii) Information on how to pay in to the Fund subaccount as specified at paragraph (d) of this section.
            (c) Fee amount. The fee amount is the ex-vessel value, as defined at § 660.111, for each sector multiplied by the fee percentage for that sector as announced in accordance with paragraph (b)(2) of this section.
            (d) Fee payment and collection—(1) Fee payment and collection in the Shorebased IFQ Program and MS Coop Program.
              Payment of fees at the fee percentage rate announced in paragraph (b)(2) of this section begins January 1 and continues without interruption through December 31 each year.
            (i) Between the fish seller and fish buyer. Except as described below, the full fee is due and payable at the time of fish landing/delivery. Each fish buyer must collect the fee at the time of fish landing/delivery by deducting the fee from the ex-vessel value before paying the net ex-vessel value to the fish seller. Each fish seller must pay the fee at the time of fish landing/delivery by receiving from the fish buyer the net ex-vessel value, as defined at § 660.111.
            (A) In the event of any post-delivery payment for fish, the fish seller must pay, and the fish buyer must collect, at the time the amount of such post-landing/delivery payment, the fee that would otherwise have been due and payable at the time of initial fish landing/delivery.
            (B) When the fish buyer and fish seller are the same entity, that entity must comply with the requirements for both the fish seller and the fish buyer as specified in this section.
            (ii) Between the fish buyer and NMFS—(A) Deposit accounts. Each fish buyer shall maintain a segregated account at a federally insured financial institution for the sole purpose of depositing collected fee revenue from the cost recovery program specified in this section and disbursing the deposit principal directly to NMFS in accordance with paragraph (d)(1)(ii)(C) of this section.
            (B) Fee collection deposits. Each fish buyer, no less frequently than at the end of each month, shall deposit, in the deposit account established under paragraph (d)(1)(ii)(A) of this section, all fees collected, not previously deposited, that the fish buyer collects through a date not more than two calendar days before the date of deposit. The deposit principal may not be pledged, assigned, or used for any purpose other than aggregating collected fee revenue for disbursement to the Fund in accordance with paragraph (d)(1)(ii)(C) of this section. The fish buyer is entitled, at any time, to withdraw deposit interest, if any, but never deposit principal, from the deposit account for the fish buyer's own use and purposes. If the fish buyer has used a credit card to pay the cost recovery fee, the deposit principal may be used to reimburse the credit card in the same amount as the fee payment.
            (C) Deposit principal disbursement. Not later than the 14th calendar day after the last calendar day of each month, or more frequently if the amount in the account exceeds the account limit for insurance purposes, the fish buyer shall disburse to NMFS the full deposit principal then in the deposit account. The fish buyer shall disburse deposit principal by electronic payment to the Fund subaccount to which the deposit principal relates. If the fish buyer has used a credit card to pay the cost recovery fee, the deposit principal may be used to reimburse the credit card in the same amount as the fee payment. NMFS will announce information about how to make an electronic payment to the Fund subaccount in the notification on fee percentage specified in paragraph (b)(2) of this section. Each disbursement must be accompanied by a cost recovery form provided by NMFS. Recordkeeping and reporting requirements are specified in paragraph (d)(4) of this section and at § 660.113(b)(5) for the Shorebased IFQ Program and § 660.113(c)(5) for the MS Coop Program. The cost recovery form will be available on the pay.gov website.
            (2) Fee payment and collection in the C/P Coop Program. Payment of fees for the calendar year at the fee percentage rate announced in paragraph (b)(2) of this section is due in the last quarter of the calendar year and no later than December 31 each year. The fish buyer is responsible for fee payment to NMFS. The fish seller and the fish buyer, as defined at § 660.111, are considered the same entity in the C/P Coop Program. The fish buyer shall disburse to NMFS the full fee amount for the calendar year by electronic payment to the Fund subaccount. NMFS will announce information about how to make an electronic payment to the Fund subaccount in the notification on fee percentage specified in paragraph (b)(2) of this section. Each disbursement must be accompanied by a cost recovery form provided by NMFS. Recordkeeping and reporting requirements are specified in paragraph (d)(4) of this section and at § 660.113(d)(5) for the C/P Coop Program. The cost recovery form will be available on the pay.gov Web site.
            (3) Failure to pay or collect—(i) Responsibility to notify NMFS. (A) If a fish buyer fails to collect the fee in the amount and manner required by this section, the fish seller shall then advise the fish buyer of the fish seller's fee payment obligation and of the fish buyer's cost recovery fee collection obligation. If the fish buyer still fails to properly collect the fee, the fish seller, within the next 7 calendar days, shall forward the fee to NMFS. The fish seller at the same time shall also advise NMFS in writing at the address in paragraph (d)(3)(i)(C) of this section of the full particulars, including:
            (1) The fish buyer's and fish seller's name, address, and telephone number,
            (2) The name of the fishing vessel from which the fish seller made fish delivery and the date of doing so,
            (3) The weight and ex-vessel value of each species of fish that the fish seller delivered, and
            (4) The fish buyer's reason, if known, for failing or refusing to collect the fee in accordance with this subpart;
            (B) Notifications must be mailed or faxed to: National Marine Fisheries Service, West Coast Region, Office of Management and Information, ATTN: Cost Recovery Notification, 7600 Sand Point Way NE., Seattle, WA 98115; Fax: 206-526-6426; or delivered to National Marine Fisheries Service at the same address.
            (ii) IAD, appeals, and final decision. If NMFS determines the fish buyer or other responsible party has not submitted a complete cost recovery form and corresponding payment by the due date specified in paragraphs (d)(1) and (2) of this section, NMFS will at any time thereafter notify the fish buyer or other responsible party in writing via an initial administrative determination (IAD) letter.
            (A) IAD. In the IAD, NMFS will state the discrepancy and provide the person 30 calendar days to either pay the specified amount due or appeal the IAD in writing.
            (B) Appeals. If the fish buyer appeals an IAD, the appeal must be postmarked, faxed, or hand delivered to NMFS no later than 30 calendar days after the date on the IAD. If the last day of the time period is a Saturday, Sunday, or Federal holiday, the time period will extend to the close of business on the next business day. The appeal must be in writing, must allege credible facts or circumstances, and must include any relevant information or documentation to support the appeal. Appeals must be mailed, faxed, or hand-delivered to: National Marine Fisheries Service, West Coast Region, Office of Management and Information, ATTN: Cost Recovery Appeals, 7600 Sand Point Way NE., Seattle, WA 98115; Fax: 206-526-6426; or delivered to National Marine Fisheries Service at the same address.
            (C) Final decision—(1) Final decision on appeal. For the appeal of an IAD, the Regional Administrator shall appoint an appeals officer. After determining there is sufficient information and that all procedural requirements have been met, the appeals officer will review the record and issue a recommendation on the appeal to the Regional Administrator, which shall be advisory only. The recommendation must be based solely on the record. Upon receiving the findings and recommendation, the Regional Administrator, acting on behalf of the Secretary of Commerce, will issue a written decision on the appeal which is the final decision of the Secretary of Commerce.
            (2) Final decision if there is no appeal. If the fish buyer does not appeal the IAD within 30 calendar days, NMFS will notify the fish buyer or other responsible party in writing via a final decision letter. The final decision will be from the Regional Administrator acting on behalf of the Secretary of Commerce.
            (3) If the final decision determines that the fish buyer is out of compliance, the final decision will require payment within 30 calendar days. If such payment is not received within 30 calendar days of issuance of the final decision, NMFS will refer the matter to the appropriate authorities for purposes of collection. As of the date of the final decision if the fish buyer is out of compliance, NMFS will not approve a permit renewal for an MS permit or a C/P-endorsed limited entry trawl permit until all cost recovery fees due have been paid as specified at § 660.25(b)(4)(i)(G); or reissue an IFQ first receiver site license until all cost recovery fees due have been paid, as specified at § 660.140(f)(4).
            (4) Recordkeeping, reporting, and audits—(i) Recordkeeping. Each fish buyer and fish seller shall retain records in accordance with § 660.113(a). In addition, fish buyers shall retain records in accordance with the following paragraphs: § 660.113(b)(5) for the Shorebased IFQ Program, § 660.113(c)(5) for the MS Coop Program, and § 660.113(d)(5) for the C/P Coop Program.
            (ii) Reporting, including annual report. Each fish buyer shall submit reports in accordance with the following paragraphs: § 660.113(b)(5) for the Shorebased IFQ Program, § 660.113(c)(5) for the MS Coop Program, and § 660.113(d)(5) for the C/P Coop Program. The fish buyer must submit a cost recovery form along with fee payment to NMFS. By March 31 each year, fish buyers in the MS Coop Program must submit an annual report to NMFS containing information from the preceding calendar year as specified at § 660.113(c)(5).
            (iii) Audits. NMFS or its agents may audit, in whatever manner NMFS determines reasonably necessary for the duly diligent administration of the cost recovery program, the financial records of fish buyers and fish sellers in order to ensure proper fee payment, collection, deposit, disbursement, accounting, recordkeeping, and reporting. Fish buyers and fish sellers must respond to any inquiry by NMFS or a NMFS agent within 20 calendar days of the date of issuance of the inquiry, unless an extension is granted by NMFS. Fish buyers and fish sellers shall make all relevant records available to NMFS or NMFS' agents at reasonable times and places and promptly provide all requested information reasonably related to these records. NMFS may employ a third party agent to conduct the audits. The NMFS auditor may review and request copies of additional data provided by the submitter, including but not limited to, previously audited or reviewed financial statements, worksheets, tax returns, invoices, receipts, and other original documents substantiating the data submitted.
            [78 FR 75280, Dec. 11, 2013, as amended at 84 FR 68808, Dec. 17, 2019]
          
          
            § 660.120
            Trawl fishery—crossover provisions.
            The crossover provisions listed at § 660.60(h)(7), apply to vessels fishing in the limited entry trawl fishery.
            [76 FR 74740, Dec. 1, 2011]
          
          
            § 660.130
             Trawl fishery—management measures.
            (a) General. This section applies to the limited entry trawl fishery. Most species taken in the limited entry trawl fishery will be managed with quotas (see § 660.140), allocations or set-asides (see § 660.150 or § 660.160), or cumulative trip limits (see trip limits in Tables 1 (North) and 1 (South) of this subpart), size limits (see § 660.60 (h)(5)), seasons (see Pacific whiting at § 660.131(b), subpart D), gear restrictions (see paragraphs (b) and (c) of this section) and closed areas (see paragraphs (c) and (e) of this section and §§ 660.70 through 660.79). The limited entry trawl fishery has gear requirements and harvest limits that differ by the type of groundfish trawl gear on board and the area fished. Groundfish vessels operating south of Point Conception must adhere to CCA restrictions (see paragraph (e)(1) of this section and § 660.70). The trip limits in Tables 1 (North) and 1 (South) of this subpart applies to vessels participating in the limited entry trawl fishery and may not be exceeded. Federal commercial groundfish regulations are not intended to supersede any more restrictive state commercial groundfish regulations relating to federally-managed groundfish.
            (b) Trawl gear requirements and restrictions. Trawl nets may be fished with or without otter boards, and may use warps or cables to herd fish.
            (1) Bottom trawl gear—(i) Large footrope trawl gear. Lines or ropes that run parallel to the footrope may not be augmented with material encircling or tied along their length such that they have a diameter larger than 19 inches (48 cm). For enforcement purposes, the footrope will be measured in a straight line from the outside edge to the opposite outside edge at the widest part on any individual part, including any individual disk, roller, bobbin, or any other device.
            (ii) Small footrope trawl gear. Lines or ropes that run parallel to the footrope may not be augmented with material encircling or tied along their length such that they have a diameter larger than 8 inches (20 cm). For enforcement purposes, the footrope will be measured in a straight line from the outside edge to the opposite outside edge at the widest part on any individual part, including any individual disk, roller, bobbin, or any other device.
            (A) Selective flatfish trawl gear. Selective flatfish trawl gear is a type of small footrope trawl gear. The selective flatfish trawl net must be either a two-seamed or four-seamed net with no more than four riblines, excluding the codend. The breastline may not be longer than 3 ft (0.92 m) in length. There may be no floats along the center third of the headrope or attached to the top panel except on the riblines. The footrope must be less than 105 ft (32.26 m) in length. The headrope must be not less than 30 percent longer than the footrope. The headrope shall be measured along the length of the headrope from the outside edge to the opposite outside edge. An explanatory diagram of a selective flatfish trawl net is provided as Figure 1 of part 660, subpart D.
            (B) [Reserved]
            (2) Midwater (pelagic or off-bottom) trawl gear. Midwater trawl gear must have unprotected footropes at the trawl mouth, and must not have rollers, bobbins, tires, wheels, rubber discs, or any similar device anywhere on any part of the net. The footrope of midwater gear may not be enlarged by encircling it with chains or by any other means. Ropes or lines running parallel to the footrope of midwater trawl gear must be bare and may not be suspended with chains or any other materials. Sweep lines, including the bottom leg of the bridle, must be bare. For at least 20 ft (6.15 m) immediately behind the footrope or headrope, bare ropes or mesh of 16-inch (40.6-cm) minimum mesh size must completely encircle the net.
            (c) Restrictions by limited entry trawl gear type. Management measures may vary depending on the type of trawl gear (i.e., large footrope, small footrope, selective flatfish, or midwater trawl gear) used and/or on board a vessel during a fishing trip, cumulative limit period, and the area fished. Trawl nets may be used on and off the seabed. For some species or species groups, Table 1 (North) and Table 1 (South) of this subpart provide trip limits that are specific to different types of trawl gear: Large footrope, small footrope (including selective flatfish), selective flatfish, midwater, and multiple types. If Table 1 (North) and Table 1 (South) of this subpart provide gear specific limits or closed areas for a particular species or species group, prohibitions at §§ 660.12 and 660.112(a)(5) apply. Additional conservation areas applicable to vessels registered to limited entry permits with trawl endorsements are listed at paragraph (e) of this section.
            (1) Fishing with large footrope trawl gear—(i) North of 46°16′ N lat. It is unlawful for any vessel using large footrope gear to fish for groundfish shoreward of the trawl RCA, defined at § 660.11 and with latitude and longitude coordinates at §§ 660.71 through 660.74. The use of large footrope gear is allowed where bottom trawling is allowed seaward of the trawl RCA.
            (ii) South of 46°16′ N lat. It is unlawful for any vessel using large footrope gear to fish for groundfish shoreward of the boundary line approximating the 100 fm (183 m) depth contour defined with latitude and longitude coordinates at § 660.73. The use of large footrope gear is allowed where bottom trawling is allowed seaward of the boundary line approximating the 100 fm (183 m) depth contour.
            (2) Fishing with small footrope trawl gear. The use of small footrope bottom trawl gear is allowed in all areas where bottom trawling is allowed with the following requirements:
            (i) Fishing with selective flatfish trawl gear. The use of selective flatfish trawl gear, a type of small footrope trawl gear, is allowed in all areas where bottom trawling is allowed. Selective flatfish trawl gear is required shoreward of the boundary line approximating the 100 fm (183 m) depth contour between 42° N lat. and 40°10′ N lat. and fishing with all other types of small footrope trawl gear is prohibited in this area.
            (ii) Salmon bycatch mitigation restrictions. The use of small footrope trawl, other than selective flatfish trawl gear, is prohibited between 42° N lat. and 40°10′ N lat.
            (iii) Salmon conservation area restrictions. The use of small footrope trawl, other than of selective flatfish trawl gear, is prohibited inside the Klamath River Salmon Conservation Zone and the Columbia River Salmon Conservation Zone (defined at § 660.131(e)(8)).
            (3) Fishing with limited entry midwater trawl gear—(i) North of 40°10′ N lat., limited entry midwater trawl gear is required for vessels declared into the Pacific whiting fishery; limited entry midwater trawl gear is allowed for vessels declared into the non-whiting Shorebased IFQ Program during the Pacific whiting primary season.
            (ii) South of 40°10′ N lat., vessels declared into limited entry midwater trawl are prohibited from operating, other than for the purpose of continuous transiting with prohibited gear stowed, shoreward of the boundary line approximating the 150 fm (274 m) depth contour, as defined with latitude and longitude coordinates at § 660.73. Vessels declared limited entry midwater trawl may operate seaward of a boundary line approximating the 150 fm (274 m) depth contour. See also paragraph (c)(4)(ii) of this section for additional restrictions.
            (4) More than one type of trawl gear on board. The trip limits in Table 1 (North) or Table 1 (South) of this subpart must not be exceeded. A vessel may not have both groundfish trawl gear and non-groundfish trawl gear onboard simultaneously. A vessel may have more than one type of limited entry trawl gear on board (midwater, large or small footrope, including selective flatfish trawl), either simultaneously or successively, during a cumulative limit period except between 42° N lat. and 40°10′ N lat. as described in this section. If a vessel fishes both north and south of 40°10′ N lat. with any type of small or large footrope gear onboard the vessel at any time during the cumulative limit period, the most restrictive cumulative limit associated with the gear on board would apply for that trip and all catch would be counted toward that cumulative limit (See crossover provisions at § 660.60(h)(7)). When operating in an applicable GCA, all trawl gear must be stowed, consistent with prohibitions at § 660.112(a)(5)(i), unless authorized in this section.
            (i) Vessels operating north of 40°10′ N lat.—(A) Limited entry bottom trawl gears. A vessel may have more than one type of limited entry bottom trawl gear on board (large or small footrope, including selective flatfish trawl), either simultaneously or successively, during a cumulative limit period with the following exception: between 42° N lat. and 40°10′ N lat. and shoreward of the boundary line approximating the 100 fm (183 m) depth contour defined with latitude and longitude coordinates at § 660.73. In this area, vessels may not have any type of small footrope trawl gear other than selective flatfish trawl gear on board when fishing, per prohibitions at § 660.112(a)(5)(i).
            (B) Limited entry midwater trawl gears. A vessel may have more than one type of midwater groundfish trawl gear on board, either simultaneously or successively, during a cumulative limit period.
            (C) Limited entry selective flatfish trawl gear. If a vessel fishes exclusively with selective flatfish trawl gear during an entire cumulative limit period, then the vessel is subject to the selective flatfish trawl gear-cumulative limits during that limit period, regardless of whether the vessel is fishing shoreward or seaward of the trawl RCA or the boundary line approximating the 100 fm (183 m) depth contour defined with latitude and longitude coordinates at § 660.73.
            (D) Cumulative limits. If a vessel fishes exclusively with large or small footrope trawl gear during an entire cumulative limit period, the vessel is subject to the cumulative limits for that gear. If more than one type of groundfish bottom trawl gear (selective flatfish, large footrope, or small footrope) is on board, either simultaneously or successively, at any time during a cumulative limit period, then the most restrictive cumulative limit associated with the groundfish bottom trawl gear on board during that cumulative limit period applies for the entire cumulative limit period.
            (ii) Vessels operating south of 40°10′ N lat.—(A) Limited entry bottom trawl gears. A vessel may have more than one type of limited entry bottom trawl gear on board (large or small footrope, including selective flatfish trawl), either simultaneously or successively, during a cumulative limit period.
            (B) Limited entry midwater trawl gear. Vessels may not operate, other than transiting through, with limited entry midwater trawl gear on board that is not stowed, consistent with § 660.112(a)(5), in the area shoreward of the boundary line approximating the 150 fm (274 m) depth contour defined with latitude and longitude coordinates at § 660.73. If a vessel fishes with limited entry bottom trawl gear in this area, vessels may have midwater trawl gear on board that is stowed, consistent with § 660.112(a)(5), and may fish seaward of the boundary line approximating the 150 fm (274 m) depth contour on the same trip with appropriate declaration changes. Vessels with groundfish on board harvested using limited entry midwater trawl gear may transit the area shoreward of the boundary line approximating the 150 fm (274 m) depth contour defined with latitude and longitude coordinates at § 660.73 if the midwater gear is stowed consistent with § 660.112(a)(5).
            (d) Sorting. In addition to the requirements at § 660.12(a)(8), the States of Washington, Oregon, and California may also require that vessels record their landings as sorted on their state landing receipt. Sector-specific sorting requirements and exceptions are listed at paragraphs (d)(2) and (d)(3) of this section.
            (1) Species and areas—(i) Coastwide. Widow rockfish, canary rockfish, darkblotched rockfish, yelloweye rockfish, shortbelly rockfish, black rockfish, blue/deacon rockfish, minor nearshore rockfish, minor shelf rockfish, minor slope rockfish, shortraker rockfish, rougheye/blackspotted rockfish, shortspine and longspine thornyhead, Dover sole, arrowtooth flounder, petrale sole, starry flounder, English sole, other flatfish, lingcod, sablefish, Pacific cod, spiny dogfish, other fish, longnose skate, Pacific whiting, and big skate.
            (ii) North of 40°10′ N lat. POP, yellowtail rockfish, Washington cabezon/kelp greenling complex, Oregon cabezon/kelp greenling complex, cabezon off California; and
            (iii) South of 40°10′ N. lat. Minor shallow nearshore rockfish, minor deeper nearshore rockfish, California scorpionfish, chilipepper, bocaccio, splitnose rockfish, Pacific sanddabs, cowcod, bronzespotted rockfish, blackgill rockfish and cabezon.
            (2) Sorting requirements for the Shorebased IFQ Program—(i) First receivers. Fish landed at IFQ first receivers (including shoreside processing facilities and buying stations that intend to transport catch for processing elsewhere) must be sorted, prior to first weighing after offloading from the vessel and prior to transport away from the point of landing, with the following exception: Catch from a Pacific whiting IFQ trip may be sorted after weighing as specified at § 660.140(j)(2).
            (ii) Catcher vessels. All catch must be sorted to the species groups specified in paragraph (d)(1) of this section for vessels with limited entry permits, except those engaged in maximized retention while declared into a Pacific whiting IFQ trip. The catch must not be discarded from the vessel and the vessel must not mix catch from hauls until the observer has sampled the catch, unless otherwise allowed under the EM Program requirements at § 660.604 of subpart J. Prohibited species must be sorted according to the following species groups: Dungeness crab, Pacific halibut, Chinook salmon, other salmon. Non-groundfish species must be sorted as required by the state of landing.
            (3) Sorting requirements for the MS Coop and the C/P Coop Programs. (i) Processing vessels in the MS and C/P Coop Programs may use a bulk weighing scale in compliance with the equipment requirement at § 660.15(b) to derive an accurate total catch weight prior to sorting. Immediately following weighing of the total catch, the catch must be sorted to the species groups specified in paragraph (d)(1) of this section and all catch of-groundfish and non-groundfish species must be accurately accounted for and the weight of all catch other than a single predominant species deducted from the total catch weight to derive the weight of a single predominant species.
            (ii) If sorting occurs on a catcher vessel in the MS Co-op Program, the catch must not be discarded from the vessel and the vessel must not mix catch from hauls until the observer has sampled the catch, or unless otherwise allowed under the EM Program requirements at § 660.604 of subpart J.
            (e) Groundfish conservation areas (GCAs). GCAs are closed areas, defined at § 660.11, and using latitude and longitude coordinates specified at §§ 660.70 through 660.74. This paragraph describes GCAs applicable to the limited entry trawl fishery, per prohibitions at § 660.112(a)(5), and exceptions to those closures. Vessels with trawl gear on board that is not stowed, as defined at § 660.111, may not operate within a GCA listed in this section, unless authorized in this section. Vessels may not take and retain, possess, or land groundfish taken within an applicable GCA, except as authorized in this paragraph. A vessel authorized to fish within an applicable GCA may simultaneously have other groundfish trawl gear on board the vessel that is unlawful to use for fishing within the applicable GCAs, but only if the prohibited gear is stowed, as defined at § 660.111. Continuous transit, with or without groundfish on board, is allowed within an applicable GCA, only when all prohibited trawl gear on board stowed, as defined at § 660.111. Additional closed areas that specifically apply to vessels using limited entry midwater trawl gear are described at § 660.131(c).
            (1) Cowcod conservation areas (CCAs). This closure applies to vessels with limited entry trawl gear on board. Limited entry trawl vessels may transit through the Western CCA within the transit corridor, defined at § 660.70.
            (2) Farallon islands. Under California law, commercial fishing for all groundfish is prohibited around the Farallon Islands, as defined at § 660.70. Vessels may transit through with all trawl gear stowed.
            (3) Cordell Banks. Commercial fishing for groundfish is prohibited in waters of depths less than 100-fm (183-m) around Cordell Banks, defined at § 660.70. Vessels may transit through with all trawl gear stowed.
            (4) Trawl RCA. This GCA is off the coast of Washington, between the US/Canada border and 46°16′ N lat. Boundaries for the trawl RCA applicable to groundfish trawl vessels throughout the year are provided in the header to Table 1 (North) of this subpart and may be modified by NMFS inseason pursuant to § 660.60(c). Prohibitions at § 660.112(a)(5) do not apply under the following conditions and when the vessel has a valid declaration for the allowed fishing:
            (i) Limited entry midwater trawl gear. Limited entry midwater trawl gear may be used within the trawl RCA by vessels targeting Pacific whiting or non-whiting when it is an authorized gear type for the area and season. If a vessel fishes in the trawl RCA using midwater trawl gear, it may also fish outside the trawl RCA with limited entry trawl gear on the same trip with appropriate declaration changes.
            (ii) Transiting. A vessel authorized to operate in the trawl RCA may continuously transit through the trawl RCA, with or without groundfish on board, with prohibited trawl gear stowed, as defined at § 660.111.
            (5) Block area closures or BACs. BACs, defined at § 660.111, are applicable to vessels with groundfish bottom trawl gear on board that is not stowed, per the prohibitions in § 660.112(a)(5). When in effect, BACs are areas closed to bottom trawl fishing. A vessel operating, for any purpose other than continuous transiting, in the BAC must have prohibited trawl gear stowed, as defined at § 660.111. Nothing in these Federal regulations supersedes any state regulations that may prohibit trawling shoreward of the fishery management area, defined at § 660.11. Prohibitions at § 660.112(a)(5) do not apply under any of the following conditions and when the vessel has a valid declaration for the allowed fishing:
            (i) Limited entry midwater trawl. Limited entry midwater trawl gear may be used within the BAC only when it is an authorized gear type for the area and season. If a vessel fishes in the BAC using midwater trawl gear, it may also fish outside the BAC with groundfish bottom trawl gear on the same trip with appropriate declaration changes.
            (ii) Transiting. A vessel authorized to operate in a BAC may continuously transit through the BAC, with or without groundfish on board, with prohibited trawl gear stowed, as defined at § 660.111.
            (iii) Multiple gears. If a vessel fishes in a BAC using midwater trawl gear, it may also fish outside the BAC with groundfish bottom trawl gear on the same trip with the appropriate declaration change.
            (6) Bycatch reduction areas or BRAs. Vessels using midwater groundfish trawl gear during the applicable Pacific whiting primary season may be prohibited from fishing shoreward of a boundary line approximating the 75 fm (137 m), 100 fm (183 m), 150 fm (274 m), or 200 fm (366 m) depth contours.
            (7) Eureka management area midwater trawl trip limits. No more than 10,000-lb (4,536 kg) of whiting may be taken and retained, possessed, or landed by a vessel that, at any time during a fishing trip, fished with midwater groundfish trawl gear in the fishery management area shoreward of the boundary line approximating the 100 fm (183 m) depth contour in the Eureka management area, defined at § 660.11. See also midwater trawl depth restrictions in paragraph (c) of this section.
            (8) Salmon conservation zones. Fishing with midwater trawl gear and bottom trawl gear, other than selective flatfish trawl gear, is prohibited in the Klamath River Salmon Conservation Zone and the Columbia River Salmon Conservation Zone (defined at § 660.111).
            (f) Essential fish habitat conservation areas. EFHCAs are defined at § 660.11 and at §§ 660.76 through 660.79. EFHCAs apply to vessels using bottom trawl gear or to vessels using bottom contact gear, defined at § 660.11. Vessels may transit through, with or without groundfish on board, with all prohibited gear stowed. EFHCAs closed to bottom trawl gear are listed at § 660.112(a)(5)(v). EFHCAs off California that are closed to bottom trawl gear, except vessels fishing with a valid declaration for demersal seine gear, are listed in § 660.112(a)(5)(vi). EFHCAs closed to bottom contact gear are listed at § 660.12(a)(4), (16) and (17).
            [75 FR 60897, Oct. 1, 2010, as amended at 75 FR 78389, Dec. 15, 2010; 75 FR 82305, Dec. 30, 2010; 76 FR 27546, May 11, 2011; 76 FR 53837, Aug. 30, 2011; 76 FR 74741, Dec. 1, 2011; 78 FR 629, Jan. 3, 2013; 78 FR 68769, Nov. 15, 2013; 79 FR 71343, Dec. 2, 2014; 80 FR 12590, Mar. 10, 2015; 80 FR 31860, June 4, 2015; 80 FR 77272, Dec. 14, 2015; 82 FR 9658, Feb. 7, 2017; 83 FR 62277, Dec. 3, 2018; 83 FR 64002, Dec. 12, 2018; 83 FR 66638, Dec. 27, 2018; 84 FR 31159, June 28, 2019; 84 FR 49962, Sept. 24, 2019; 84 FR 63986, Nov. 19, 2019]
          
          
            § 660.131
             Pacific whiting fishery management measures.
            (a) General. This section applies to the MS sector, the C/P sector, the Pacific whiting IFQ fishery, and Shorebased IFQ vessels targeting Pacific whiting under trip limits outside the Pacific whiting primary season.
            (b) Pacific whiting primary seasons and Pacific whiting trip limits—(1) Pacific whiting fishery primary seasons. (i) For the Pacific whiting IFQ fishery, the primary season is the period(s) of the large-scale Pacific whiting target fishery conducted after the primary season start date.
            (ii) For the C/P sector, the primary season is the period(s) when catching and at-sea processing are allowed (after the season closes, at-sea processing of any fish already on board the processing vessel is allowed to continue).
            (iii) For vessels delivering to motherships, the primary season is the period(s) when catching and at-sea processing is allowed for the MS sector (after the season closes, at-sea processing of any fish already on board the processing vessel is allowed to continue).
            (2) Different primary season start dates. North of 40°30′ N. lat., different primary season starting dates may be established for the C/P Coop Program, the MS Coop Program, and the Pacific whiting IFQ fishery for vessels delivering to IFQ first receivers north of 42° N. lat. and vessels delivering to IFQ first receivers between 42° and 40°30′ N. lat.
            (i) Procedures. The Pacific whiting primary seasons north of 40°30′ N. lat. generally will be established according to the procedures of the PCGFMP for developing and implementing harvest specifications and apportionments. The season opening dates remain in effect unless changed.
            (ii) Criteria. The start of a Pacific whiting primary season may be changed based on a recommendation from the Council and consideration of the following factors, if applicable: Size of the harvest guidelines for whiting and bycatch species; age/size structure of the whiting population; expected harvest of bycatch and prohibited species; availability and stock status of prohibited species; expected participation by catchers and processors; the period between when catcher vessels make annual processor obligations and the start of the fishery; environmental conditions; timing of alternate or competing fisheries; industry agreement; fishing or processing rates; and other relevant information.
            (iii) Primary whiting season start dates and duration. After the start of a primary season for a sector of the Pacific whiting fishery, the primary season remains open for that sector until the sector allocation of whiting or non-whiting groundfish (with allocations) is reached or projected to be reached and the primary season for that sector is closed by NMFS. The starting dates for the primary seasons are as follows:
            (A) Catcher/processor sector—May 15.
            (B) Mothership sector—May 15.
            (C) Shorebased IFQ Program. The start of the Shorebased IFQ Program primary whiting season is:
            (1) North of 40°30′ N. lat.—May 15;
            (2) South of 40°30′ N. lat.—April 15.
            (3) Pacific whiting trip limits. For Shorebased IFQ Program vessels targeting Pacific whiting outside the primary season, the “per trip” limit for whiting is announced in Table 1 of this subpart. The per-trip limit is a routine management measure under § 660.60(c). This trip limit includes any whiting caught shoreward of 100 fm (183 m) in the Eureka management-area. The per-trip limit for other groundfish species are announced in Table 1 (North) and Table 1 (South) of this subpart and apply as follows:
            (i) During the groundfish cumulative limit periods both before and after the primary whiting season, vessels may use either small and/or large footrope gear, but are subject to the more restrictive trip limits for those entire cumulative periods.
            (ii) If a vessel on a Pacific whiting IFQ trip harvests a groundfish species other than whiting for which there is a midwater trip limit, then that vessel may also harvest up to another footrope-specific limit for that species during any cumulative limit period that overlaps the start or close of the primary season.
            (c) Closed areas. The conservation areas described here are in addition to conservation areas applicable to vessels operating with midwater trawl gear on board described in § 660.130(c) and (e). Vessels fishing during the Pacific whiting primary seasons shall not target Pacific whiting with midwater groundfish trawl gear in the following portions of the fishery management area:
            (1) Klamath river salmon conservation zone, defined at § 660.111.
            (2) Columbia river salmon conservation zone, defined at § 660.111.
            (3) Bycatch reduction areas or BRAs. Bycatch reduction area closures specified at § 660.130(e) may be implemented inseason through automatic action when NMFS projects that a Pacific whiting sector will exceed an allocation for a non-whiting groundfish species specified for that sector before the sector's whiting allocation is projected to be reached.
            (d) Eureka management area trip limits. Trip landing or frequency limits may be established, modified, or removed under § 660.60 or this paragraph, specifying the amount of Pacific whiting that may be taken and retained, possessed, or landed by a vessel that, at any time during a fishing trip, fished in the fishery management area shoreward of the 100 fathom (183 m) contour in the Eureka management area. Unless otherwise specified, no more than 10,000-lb (4,536 kg) of whiting may be taken and retained, possessed, or landed by a vessel that, at any time during a fishing trip, fished in the fishery management area shoreward of the 100 fm (183 m) contour in the Eureka management area.
            (e) At-sea processing. Whiting may not be processed at sea south of 42°00′ N. lat. (Oregon-California border), unless by a waste-processing vessel as authorized under paragraph (g) of this section.
            (f) Time of day. Vessels fishing in the Pacific whiting primary seasons for the Shorebased IFQ Program, MS Coop Program or C/P Coop Program shall not target Pacific whiting with midwater trawl gear in the fishery management area south of 42°00′ N. lat. between 0001 hours to one-half hour after official sunrise (local time). During this time south of 42°00′ N. lat., trawl doors must be on board any vessel used to fish for whiting and the trawl must be attached to the trawl doors. Official sunrise is determined, to the nearest 5° lat., in The Nautical Almanac issued annually by the Nautical Almanac Office, U.S. Naval Observatory, and available from the U.S. Government Printing Office.
            (g) Processing fish waste at sea. A vessel that processes only fish waste (a “waste-processing vessel”) is not considered a whiting processor and therefore is not subject to the allocations, seasons, or restrictions for catcher/processors or motherships while it operates as a waste-processing vessel. However, no vessel may operate as a waste-processing vessel 48 hours immediately before and after a primary season for whiting in which the vessel operates as a catcher/processor or mothership. A vessel must meet the following conditions to qualify as a waste-processing vessel:
            (1) The vessel makes meal (ground dried fish), oil, or minced (ground flesh) product, but does not make, and does not have on board, surimi (fish paste with additives), fillets (meat from the side of the fish, behind the head and in front of the tail), or headed and gutted fish (head and viscera removed).
            (2) The amount of whole whiting on board does not exceed the trip limit (if any) allowed under § 660.60(c), subpart C, or Tables 1 (North) or 1 (South) in subpart D.
            (3) Any trawl net and doors on board are stowed in a secured and covered manner, and detached from all towing lines, so as to be rendered unusable for fishing.
            (4) The vessel does not receive codends containing fish.
            (5) The vessel's operations are consistent with applicable state and Federal law, including those governing disposal of fish waste at sea.
            (h) Reapportionment of Pacific whiting. (1) Upon receipt of written notice to the Regional Administrator from the tribe(s) participating in the fishery that they do not intend to use a portion of the tribal allocation, the Regional Administrator may, no earlier than 7 days following notice to other treaty tribes with rights to whiting, reapportion any remainder to the other sectors of the trawl fishery as soon as practicable after receiving such notice. If no such reapportionment has occurred prior to September 15 of the fishing year, the Regional Administrator will, based on discussions with representatives of the tribes participating in the Pacific whiting fishery for that fishing year, consider the tribal harvests to date and catch projections for the remainder of the year relative to the tribal allocation of Pacific whiting, as specified at § 660.50. That portion of the tribal allocation that the Regional Administrator determines will not be used by the end of the fishing year may be reapportioned to the other sectors of the trawl fishery on September 15 or as soon as practicable thereafter. Subsequent reapportionments may be made based on subsequent determinations by the Regional Administrator based on the factors described above in order to ensure full utilization of the resource. However, no reapportionments will occur after December 1 of the fishing year.
            (2) The reapportionment of surplus whiting will be made by actual notice under the automatic action authority provided at § 660.60(d)(1).
            (3) The reapportionment of surplus whiting will be made effective immediately by actual notice under the automatic action authority provided at § 660.60(d)(1).

            (4) Estimates of the portion of the tribal allocation that will not be used by the end of the fishing year will be based on the best information available to the Regional Administrator.
            (i) Salmon bycatch. This fishery may be closed through automatic action at § 660.60(d)(1)(v) and (vi).
            (ii) [Reserved]
            (5) Prior to reapportionment, NMFS will consider Chinook salmon take numbers and bycatch rates in each sector of the Pacific whiting fishery, in order to prevent a reapportionment that would limit Pacific Coast treaty Indian Tribes' access to the tribal allocation by triggering inseason closure of the Pacific whiting fishery as described at § 660.60(d)(1)(v).
            (i) Salmon bycatch. This fishery may be closed through automatic action at § 660.60(d)(1)(v) and (vi).
            [75 FR 60897, Oct. 1, 2010, as amended at 75 FR 75421, Dec. 3, 2010; 75 FR 78390, Dec. 15, 2010; 76 FR 27546, May 11, 2011; 76 FR 53837, Aug. 30, 2011; 77 FR 28516, May 15, 2012; 80 FR 27600, May 14, 2015; 80 FR 19036, Apr. 9, 2015; 80 FR 77273, Dec. 14, 2015; 83 FR 64002, Dec. 12, 2018; 84 FR 63988, Nov. 19, 2019; 84 FR 65926, Dec. 2, 2019]
          
          
            § 660.140
            Shorebased IFQ Program.
            (a) General. The regulations in this section apply to the Shorebased IFQ Program. The Shorebased IFQ Program includes a system of transferable QS for most groundfish species or species groups, IBQ for Pacific halibut, and trip limits or set-asides for the remaining groundfish species or species groups. NMFS will issue a QS permit to eligible participants and will establish a QS account for each QS permit owner to track the amount of QS or IBQ and QP or IBQ pounds owned by that owner. QS permit owners may own QS or IBQ for IFQ species, expressed as a percent of the allocation to the Shorebased IFQ Program for that species. NMFS will issue QP or IBQ pounds to QS permit owners, expressed in pounds, on an annual basis, to be deposited in the corresponding QS account. NMFS will establish a vessel account for each eligible vessel owner participating in the Shorebased IFQ Program, which is independent of the QS permit and QS account. In order to use QP or IBQ pounds, a QS permit owner must transfer the QP or IBQ pounds from the QS account into the vessel account for the vessel to which the QP or IBQ pounds is to be assigned. Harvests of IFQ species may only be delivered to an IFQ first receiver with a first receiver site license. In addition to the requirements of this section, the Shorebased IFQ Program is subject to the following groundfish regulations of subparts C and D:
            (1) Regulations set out in the following sections of subpart C: § 660.11 Definitions, § 660.12 Prohibitions, § 660.13 Recordkeeping and reporting, § 660.14 VMS requirements, § 660.15 Equipment requirements, § 660.16 Groundfish observer program, § 660.20 Vessel and gear identification, § 660.25 Permits, § 660.55 Allocations, § 660.60 Specifications and management measures, § 660.65 Groundfish harvest specifications, and §§ 660.70 through 660.79 Closed areas.
            (2) Regulations set out in the following sections of subpart D: § 660.111 Trawl fishery definitions, § 660.112 Trawl fishery prohibitions, § 660.113 Trawl fishery recordkeeping and reporting, § 660.115 Trawl fishery cost recovery program, § 660.120 Trawl fishery crossover provisions, § 660.130 Trawl fishery management measures, and § 660.131 Pacific whiting fishery management measures.
            (3) The Shorebased IFQ Program may be restricted or closed as a result of projected overages within the Shorebased IFQ Program, the MS Coop Program, or the C/P Coop Program. As determined necessary by the Regional Administrator, area restrictions, season closures, or other measures will be used to prevent the trawl sector in aggregate or the individual trawl sectors (Shorebased IFQ, MS Coop, or C/P Coop) from exceeding an ACL, OY, ACT or formal allocation specified in the PCGFMP or regulation at § 660.55, subpart C, or §§ 660.140, 660.150, or 660.160, subpart D.
            (b) Participation requirements and responsibilities—(1) IFQ vessels. (i) Vessels must be registered to a groundfish limited entry permit, endorsed for trawl gear with no C/P endorsement.

            (ii) To start a fishing trip in the Shorebased IFQ Program, a vessel and its owner(s) (as described on the USCG documentation or state registration document) must be registered to the same vessel account established by NMFS with no deficit (negative balance) for any species/species group.
            (iii) All IFQ species/species group catch (landings and discards) must be covered by QP or IBQ pounds. Any deficit (negative balance in a vessel account) must be cured within 30 calendar days from the date the deficit from that trip is documented in the vessel account, unless the deficit is within the limits of the carryover provision at paragraph (e)(5) of this section, in which case the vessel account owner must declare out of the Shorebased IFQ Program, and must eliminate the deficit prior to re-entry into the fishery in the current year, or within 30 days after the issuance of QP or IBQ pounds for the following year.
            (iv) Any vessel with a deficit (negative balance) in its vessel account is prohibited from fishing that is within the scope of the Shorebased IFQ Program until sufficient QP or IBQ pounds are transferred into the vessel account to remove any deficit, regardless of the amount of the deficit.
            (v) A vessel account may not have QP or IBQ pounds (used and unused combined) in excess of the QP Vessel Limit in any year, and for species covered by Unused QP Vessel Limit, may not have QP or IBQ pounds in excess of the Unused QP Vessel Limit at any time. These amounts are specified at paragraph (e)(4) of this section.
            (vi) Vessels must use either trawl gear as specified at § 660.130(b), or a legal non-trawl groundfish gear under the gear switching provisions as specified at § 660.140(k).
            (vii) Vessels that are registered to MS/CV-endorsed permits may be used to fish in the Shorebased IFQ Program provided that the vessel is registered to a valid Shorebased IFQ Program vessel account.
            (viii) In the same calendar year, a vessel registered to a trawl endorsed limited entry permit with no MS/CV or C/P endorsements may be used to fish in the Shorebased IFQ Program if the vessel has a valid vessel account, and to fish in the mothership sector for a permitted MS coop as authorized by the MS coop.
            (ix) Vessels that are registered to C/P-endorsed permits may not be used to fish in the Shorebased IFQ Program.
            (x) Fish sellers must pay cost recovery program fees, as specified at § 660.115.
            (2) IFQ first receivers. The IFQ first receiver must:
            (i) Ensure that all catch removed from a vessel making an IFQ delivery is weighed on a scale or scales meeting the requirements described in § 660.15(c).
            (ii) Ensure that all catch is landed, sorted, and weighed in accordance with a valid catch monitoring plan as described in § 660.140(f)(3)(iii).
            (iii) Ensure that all catch is sorted, prior to first weighing, as specified at § 660.130(d) and consistent with § 660.140(j)(2)(viii).
            (iv) Provide unrestricted access to all areas where fish are or may be sorted or weighed to catch monitors, NMFS staff, NMFS-authorized personnel, or authorized officers at any time when a delivery of IFQ species, or the processing of those species, is taking place.
            (v) Ensure that each scale produces a complete and accurate printed record of the weight of all catch in a delivery, unless exempted in the NMFS-accepted catch monitoring plan.
            (vi) Retain and make available to catch monitors, NMFS staff, NMFS-authorized personnel, or authorized officers, all printed output from any scale used to weigh catch, and any hand tally sheets, worksheets, or notes used to determine the total weight of any species.
            (vii) Ensure that each delivery of IFQ catch is monitored by a catch monitor and that the catch monitor is on site the entire time the delivery is being weighed or sorted.
            (viii) Ensure that sorting and weighing is completed prior to catch leaving the area that can be monitored from the observation area described paragraph (i) of this section.
            (ix) Collect and remit to NMFS cost recovery program fees, as specified at § 660.115.
            (c) IFQ species, management areas, and allocations.
            
            (1) IFQ management areas. IFQ management areas are as follows:
            
            (i) Between the U.S./Canada border and 40°10′ N lat.,
            (ii) Between 40°10′ N lat. and 36° N lat.,
            (iii) Between 36° N lat. and 34°27′ N lat., and
            (iv) Between 34°27′ N lat. and the U.S./Mexico border.
            (2) Moving pot or trap gear between multiple IFQ management areas. A vessel using fixed gear declared into the limited entry groundfish non-trawl Shorebased IFQ fishery may deploy pot or trap gear in multiple IFQ management areas on a trip provided the vessel does not retrieve gear from more than one IFQ management area during a trip.
            (3) IFQ program allocations. Allocations for the Shorebased IFQ Program are determined for IFQ species as follows:
            (i) For Pacific whiting, the Shorebased IFQ Program allocation is specified at § 660.55(i)(2), subpart C, 42 percent.
            (ii) For Sablefish N. of 36° N. lat., the Shorebased IFQ Program allocation is the limited entry trawl allocation specified at § 660.55(h), subpart C, minus any set-asides for the mothership and C/P sectors for that species.
            (iii) For IFQ species listed in the trawl/nontrawl allocation table, specified at § 660.55(c), subpart C, allocations are determined by applying the trawl column percent to the fishery harvest guideline minus any set-asides for the mothership and C/P sectors for that species and minus allocations for darkblotched rockfish, POP, and widow rockfish.
            (iv) The remaining IFQ species (canary rockfish, bocaccio, cowcod, yelloweye rockfish, minor shelf rockfish N. of 40°10′ N. lat., and minor shelf rockfish S. of 40°10′ N. lat., and minor slope rockfish S. of 40°10′ N. lat.) are allocated through the biennial specifications and management measures process minus any set-asides for the mothership and C/P sectors for that species.
            (v) For Pacific halibut N. of 40°10′ N. lat., the Shorebased IFQ Program allocation is specified at 660.55(m).
            (vi) For each IFQ species, NMFS will determine annual sub-allocations to individual QS accounts by multiplying the percent of QS or IBQ registered to the account by the amount of each respective IFQ species allocated to the Shorebased IFQ Program for that year. For each IFQ species, NMFS will deposit QP or IBQ pounds in the respective QS account in the amount of each sub-allocation determined.
            (vii) Reallocations—(A) Reallocation with changes in management areas.
            
            (1) Area subdivision. If at any time after the initial allocation, an IFQ species is geographically subdivided, those holding QS or IBQ for the IFQ species being subdivided will receive an amount of QS or IBQ for each newly created area that is equivalent to the amount they held for the area before it was subdivided.
            (2) Area recombination. When two areas are combined for an IFQ species, the QS or IBQ held by individuals in each area will be adjusted proportionally such that:
            (i) The total QS or IBQ for the area sums to 100 percent, and
            (ii) A person holding QS or IBQ in the newly created area will receive the same amount of total QP or IBQ pounds as they would if the areas had not been combined.
            (3) Area line movement. When a management area boundary line is moved for an IFQ species, the QS or IBQ held by individuals in each area will be adjusted proportionally such that they each maintain their same share of the trawl allocation on a coastwide basis (a fishing area may expand or decrease, but the individual's QP or IBQ pounds for both areas combined wouldn't change because of the change in areas). In order to achieve this end, the holders of QS or IBQ in the area being reduced will receive QS or IBQ for the area being expanded, such that the total QP or IBQ pounds they would be issued will not be reduced as a result of the area reduction. Those holding QS or IBQ in the area being expanded will have their QS or IBQ reduced such that the total QP or IBQ pounds they receive in the year of the line movement will not increase as a result of the expansion (nor will it be reduced).
            (B) Reallocation with subdivision of a species group. If at any time after the initial allocation an IFQ species which is a species group is subdivided, each species or species group resulting from the subdivision will be an IFQ species. QS owners for the species group being subdivided will receive an amount of QS for each newly created IFQ species that is equivalent to the amount they held for the species group before it was subdivided. For example, if a person holds one percent of a species group before the subdivision, that person will hold one percent of the QS for each IFQ species resulting from the subdivision.
            (d) QS permits and QS accounts—(1) General. In order to obtain QS and/or IBQ, a person must apply for a QS permit. NMFS will determine if the applicant is eligible to own QS and/or IBQ in accordance with paragraph (d)(2) of this section. If eligible, NMFS will issue a QS permit, and will establish a QS account to track QS and IBQ balances for all IFQ species identified at § 660.140(c)(1). NMFS will issue initial allocations of QS and IBQ in accordance with paragraph (d)(8) of this section. Transfers of QS and IBQ, and of QP or IBQ pounds, are subject to provisions at paragraph (d)(3) of this section. QS permit owners can monitor the status of their QS and IBQ, and associated QP and IBQ pounds, throughout the year in their QS account.
            (i) Annual QS adjustments. On or about January 1 each year, QS permit owners will be notified, via the IFQ Web site and their QS account, of any adjustments to their QS and/or IBQ allocations, for each of the IFQ species. Updated QS and/or IBQ values, if applicable, will reflect the results of: any recalculation of initial allocation formulas resulting from changes in provisional OYs used in the allocation formulas or appeals, any redistribution of QS and IBQ (e.g., resulting from permanent revocation of applicable permits, subject to accumulation limits), and any transfers of QS and/or IBQ made during the prior year.
            (ii) Annual QP and IBQ pound allocations. QP and IBQ pounds will be deposited into QS accounts annually. QS permit owners will be notified of QP deposits via the IFQ website and their QS account. QP and IBQ pounds will be issued to the nearest whole pound using standard rounding rules (i.e., decimal amounts less than 0.5 round down and 0.5 and greater round up). NMFS will distribute such allocations to the maximum extent practicable, not to exceed the total allocation. QS permit owners must transfer their QP and IBQ pounds from their QS account to a vessel account in order for those QP and IBQ pounds to be fished. QP and IBQ pounds must be transferred in whole pounds (i.e., no fraction of a QP or IBQ pound can be transferred). All QP and IBQ pounds in a QS account must be transferred to a vessel account between January 1 and December 31 of the year for which they were issued in order to be fished.
            (A) Non-whiting QP annual sub-allocations. NMFS will issue QP for IFQ species other than Pacific whiting and Pacific halibut annually by multiplying the QS permit owner's QS for each such IFQ species by that year's shorebased trawl allocation for that IFQ species. Deposits to QS accounts for IFQ species other than Pacific whiting and Pacific halibut will be made on or about January 1 each year. Until the implementation of any regulatory changes developed pursuant to the first program review for the trawl rationalization program, the resulting AMP QP will be issued to all QS permit owners in proportion to their non-whiting QS.
            (1) In years where the groundfish harvest specifications are known by January 1, deposits to QS accounts for IFQ species will be made on or about January 1.
            (2) In years where the groundfish harvest specifications are not known by January 1, NMFS will issue QP in two parts. On or about January 1, NMFS will deposit QP based on the shorebased trawl allocation multiplied by the lower end of the range of potential harvest specifications for that year. After the final harvest specifications are established later in the year, NMFS will deposit additional QP to the QS account.
            (3) In years where the non-tribal deductions from the TAC, ACL, or ACT when specified, described at § 660.55(b), were too high and would go unharvested, NMFS may increase the shorebased trawl allocation, consistent with § 660.60(c), and issue additional QP to QS accounts.
            (B) Pacific whiting QP annual allocation. NMFS will issue QP for Pacific whiting annually by multiplying the QS permit owner's QS for Pacific whiting by that year's shorebased trawl allocation for Pacific whiting.
            (1) In years where the Pacific whiting harvest specification is known by January 1, deposits to QS accounts for Pacific whiting will be made on or about January 1.
            (2) In years where the Pacific whiting harvest specification is not known by January 1, NMFS will issue Pacific whiting QP in two parts. On or about January 1, NMFS will deposit Pacific whiting QP based on the shorebased trawl allocation multiplied by the lower end of the range of potential harvest specifications for Pacific whiting for that year. After the final Pacific whiting harvest specifications are established later in the year, NMFS will deposit additional QP to QS accounts.
            (3) In years where the non-tribal deductions from the TAC, ACL, or ACT when specified, described at § 660.55(b), were too high and would go unharvested, NMFS may increase the shorebased trawl allocation, consistent with § 660.60(c), and issue additional QP to QS accounts.
            (4) In years where there is reapportionment of Pacific whiting, specified at § 660.131(h), to the Shorebased IFQ Program, NMFS will increase the shorebased trawl allocation and issue additional QP to QS accounts as described at paragraph (d)(3)(ii)(B)(3) of this section.
            (C) Pacific halibut IBQ pounds annual allocation. NMFS will issue IBQ pounds for Pacific halibut annually by multiplying the QS permit owner's IBQ percent by the Shorebased IFQ Program component of the trawl bycatch mortality limit for that year. Deposits to QS accounts for Pacific halibut IBQ pounds will be made on or about January 1 each year. Mortality of any size Pacific halibut count against IBQ pounds.
            (1) In years where the Pacific halibut total constant exploitation yield is known by January 1, deposits to QS accounts will be made on or about January 1.
            (2) In years where the Pacific halibut total constant exploitation yield is not known by January 1, NMFS will issue QP in two parts. On or about January 1, NMFS will deposit QP based on some portion of the International Pacific Halibut Commission's staff recommended total constant exploitation yield from their interim meeting. After the final Pacific halibut total constant exploitation yield is established from the International Pacific Halibut Commission's annual meeting, NMFS will deposit additional QP to the QS account.
            (D) Pacific whiting and non-whiting QP shorebased trawl allocations. For the trawl fishery, NMFS will issue QP based on the following shorebased trawl allocations:
            
              Table 1 To Paragraph (d)(1)(ii)(D)
              
              
                IFQ species
                Area
                2019 Shorebasedtrawl allocation
                  (mt)
                
                2020 Shorebasedtrawl allocation
                  (mt)
                
              
              
                Arrowtooth flounder
                Coastwide
                12,735.1
                10,052.3
              
              
                Bocaccio
                South of 40°10′ N lat
                800.7
                767.1
              
              
                Canary rockfish
                Coastwide
                953.6
                894.3
              
              
                Chilipepper
                South of 40°10′ N lat
                1,838.3
                1,743.8
              
              
                COWCOD
                South of 40°10′ N lat
                2.2
                3.2
              
              
                Darkblotched rockfish
                Coastwide
                658.4
                703.4
              
              
                Dover sole
                Coastwide
                45,979.2
                45,979.2
              
              
                English sole
                Coastwide
                9,375.1
                9,417.9
              
              
                Lingcod
                North of 40°10′ N lat
                2,051.9
                1,903.4
              
              
                Lingcod
                South of 40°10′ N lat
                462.5
                386.0
              
              
                Longspine thornyhead
                North of 34°27′ N lat
                2,420.0
                2,293.6
              
              
                Minor Shelf Rockfish complex
                North of 40°10′ N lat
                1,155.2
                1,151.6
              
              
                Minor Shelf Rockfish complex
                South of 40°10′ N lat
                188.6
                188.6
              
              
                Minor Slope Rockfish complex
                North of 40°10′ N lat
                1,248.8
                1,237.5
              
              
                Minor Slope Rockfish complex
                South of 40°10′ N lat
                456.0
                455.4
              
              
                Other Flatfish complex
                Coastwide
                5,603.7
                5,192.4
              
              
                Pacific cod
                Coastwide
                1,034.1
                1,034.1
              
              
                Pacific ocean perch
                North of 40°10′ N lat
                3,697.3
                3,602.2
              
              
                Pacific whiting
                Coastwide
                152,326.5
                146,567
              
              
                Petrale sole
                Coastwide
                2,453.0
                2,393.2
              
              
                
                Sablefish
                North of 36° N lat
                2,581.3
                2,636.8
              
              
                Sablefish
                South of 36° N lat
                834.0
                851.7
              
              
                Shortspine thornyhead
                North of 34°27′ N lat
                1,506.8
                1,493.5
              
              
                Shortspine thornyhead
                South of 34°27′ N lat
                50.0
                50.0
              
              
                Splitnose rockfish
                South of 40°10′ N lat
                1,646.7
                1,628.7
              
              
                Starry flounder
                Coastwide
                211.6
                211.6
              
              
                Widow rockfish
                Coastwide
                9,928.8
                9,387.1
              
              
                YELLOWEYE ROCKFISH
                Coastwide
                3.4
                3.4
              
              
                Yellowtail rockfish
                North of 40°10′ N lat
                4,305.8
                4,048.0
              
            
            (2) Eligibility and registration—(i) Eligibility. Only the following persons are eligible to own QS permits:
            (A) A United States citizen, that is eligible to own and control a U.S. fishing vessel with a fishery endorsement pursuant to 46 U.S.C. 12113 (general fishery endorsement requirements and 75 percent citizenship requirement for entities);
            (B) A permanent resident alien, that is eligible to own and control a U.S. fishing vessel with a fishery endorsement pursuant to 46 U.S.C. 12113 (general fishery endorsement requirements and 75 percent citizenship requirement for entities); or
            (C) A corporation, partnership, or other entity established under the laws of the United States or any State, that is eligible to own and control a U.S. fishing vessel with a fishery endorsement pursuant to 46 U.S.C. 12113 (general fishery endorsement requirements and 75 percent citizenship requirement for entities). However, there is an exception for any entity that owns a mothership that participated in the west coast groundfish fishery during the allocation period and is eligible to own or control that U.S. fishing vessel with a fishery endorsement pursuant to sections 203(g) and 213(g) of the AFA.
            (ii) Registration. A QS account will be established by NMFS with the issuance of a QS permit. The administrative functions associated with the Shorebased IFQ Program (e.g., account registration, landing transactions, and transfers) are designed to be accomplished online; therefore, a participant must have access to a computer with Internet access and must set up online access to their QS account to participate. The computer must have Internet browser software installed (e.g., Internet Explorer, Netscape, Mozilla Firefox); as well as the Adobe Flash Player software version 9.0 or greater. NMFS will mail initial QS permit owners instructions to set up online access to their QS account. NMFS will use the QS account to send messages to QS permit owners; it is important for QS permit owners to monitor their online QS account and all associated messages.
            (iii) QS permit application process. NMFS will accept a QS permit application from January 1 to November 30 of each calendar year. QS permit applications received between December 1 and December 31 will be processed by NMFS in the following calendar year. NMFS will issue only one QS permit to each unique person, as defined at § 660.11 subject to the eligibility requirements at paragraph (d)(2)(i) of this section. Each applicant must submit a complete application. A complete application includes a QS permit application form, payment of required fees, complete documentation of QS permit ownership on the Trawl Identification of Ownership Interest Form as required under paragraph (d)(4)(iv) of this section, and a complete economic data collection form as required under § 660.114. NMFS may require additional documentation as it deems necessary to make a determination on the application. The QS permit application will be considered incomplete until the required information is submitted.
            (A) Initial administrative determination. For all complete applications, NMFS will issue an IAD that either approves or disapproves the application. If approved, the QS permit serves as the IAD. If disapproved, the IAD will provide the reasons for this determination. If the applicant does not appeal the IAD within 30 calendar days, the IAD becomes the final decision of the Regional Administrator acting on behalf of the Secretary of Commerce.
            (B) Effective date. The QS permit is effective on the date given on the permit and remains effective until the end of the calendar year.
            (C) Appeals. If NMFS does not accept the QS permit application, the applicant may appeal the IAD consistent with the general permit appeals process defined at § 660.25(g).
            (3) Renewal, change of permit ownership, and transfers—(i) Renewal. (A) QS permits expire at the end of each calendar year, and must be renewed between October 1 and November 30 of each year in order to remain in effect the following year. A complete QS permit renewal package must be received by NMFS no later than November 30 to be accepted by NMFS. A QS permit owner may submit a paper renewal package after January 1 of the following year as described in paragraph (d)(3)(i)(C) of this section.
            (B) Notification to renew QS permits will be sent by SFD by September 15 each year to the QS permit owner's most recent address in the SFD record. The QS permit owner shall provide SFD with notice of any address change within 15 days of the change.
            (C) A complete QS permit renewal package must be received by November 30 of each calendar year. If a complete QS permit renewal package is not received by November 30, NMFS will not renew the QS permit, the associated QS account will not be activated in the following calendar year, and QS may not be transferred. NMFS will not issue QP or IBQ pounds associated with the non-renewed QS permit for that year. Any QP or IBQ pounds derived from the QS or IBQ in the inactive QS account will be distributed to the active QS accounts in proportion to the QS or IBQ for each IFQ species given on the renewed QS permit. If a QS permit is not renewed during the October 1 through November 30 renewal period, the QS permit owner may renew after January 1 in the following year by submission of a paper renewal application, or may renew the QS permit during the next October 1 through November 30 renewal period. For renewals submitted after January 1, QPs allocated as specified at paragraph (d)(1) of this section will not be allocated to the QS account in that year. The QS permit owner will be able to transfer QS percentages from the time the QS account is activated until November 30 of that calendar year.
            (D) QS permits will not be renewed until SFD has received a complete application for a QS permit renewal, which includes payment of required fees, complete documentation of QS permit ownership on the Trawl Identification of Ownership Interest Form as required under paragraph (d)(4)(iv) of this section, a complete economic data collection form as required under § 660.114. The QS permit renewal will be considered incomplete until the required information is submitted.
            (E) Effective Date. A QS permit is effective on the date given on the permit and remains effective until the end of the calendar year.
            (F) IAD and appeals. QS permit renewals are subject to the permit appeals process specified at § 660.25(g), subpart C.
            (ii) Change of permit ownership and transfer restrictions—(A) Change in QS permit ownership. Ownership of a QS permit cannot be registered to another individual or entity. The QS permit owner cannot change or add additional individuals or entities as owners of the permit (i.e., cannot change the legal name of the permit owner(s) as given on the permit). Any change in ownership of the QS permit requires the new owner(s) to apply for a QS permit, and is subject to accumulation limits and approval by NMFS.
            (B) Transfers of QS or IBQ or QP or IBQ pounds. (1) General. Transfers of QS or IBQ from one QS account to another QS account and transfers of QP or IBQ pounds from a QS account to a vessel account must be accomplished via the online QS account. During the year there may be situations where NMFS deems it necessary to prohibit transfers (i.e., account reconciliation, system maintenance, or for emergency fishery management reasons). To make a transfer, a QS permit owner must initiate a transfer request by logging onto the online QS account. Following the instructions provided on the Web site, the QS permit owner must enter pertinent information regarding the transfer request including, but not limited to: IFQ species, amount of QS, IBQ, QP, or IBQ pounds to be transferred for each IFQ species; name and any other identifier of the eligible transferee (e.g., QS permit number, vessel account number); and the value of the transferred QS, IBQ, QP, or IBQ pounds for each IFQ species. The online system will verify whether all information has been entered and whether the transfer complies with ownership limits or vessel limits, as applicable. If the information is not accepted, an electronic message will record as much in the transferor's QS account explaining the reason(s). If the information is accepted, the online system will record the pending transfer in both the transferor's QS account and the transferee's QS account or vessel account. The transferee must approve the transfer by electronic signature in order for the transfer to be completed. If the transferee accepts the transfer, the online system will record the transfer and confirm the transaction in both the transferor's QS account and the transferee's QS account or vessel account through a transaction confirmation notice. Once the transferee accepts the transaction, the transaction is final and permanent.
            (2) Transfer of QS or IBQ between QS accounts. QS permit owners may transfer QS or IBQ to another owner of a QS permit, subject to accumulation limits and approval by NMFS. QS or IBQ is transferred as a percent, divisible to one-thousandth of a percent (i.e., greater than or equal to 0.001 percent). QS or IBQ cannot be transferred to a vessel account. Owners of non-renewed QS permits may not transfer QS. QP in QS accounts cannot be transferred between QS accounts. NMFS will allocate QP based on the QS percentages as listed on a QS permit that was renewed during the previous October 1 through November 30 renewal period. QS transfers will be recorded in the QS account but will not become effective for purposes of allocating QPs until the following year. QS or IBQ may not be transferred between December 1 through December 31 each year. Any QS transaction that is pending as of December 1 will be administratively retracted. NMFS will allocate QP for the following year based on the QS percentages as of December 1 of each year.
            (3) Transfer of QP or IBQ pounds from a QS account to a vessel account. QP or IBQ pounds must be transferred in whole pounds (i.e., no fraction of a QP can be transferred). QP or IBQ pounds must be transferred to a vessel account in order to be used. Transfers of QP or IBQ pounds from a QS account to a vessel account are subject to annual vessel accumulation limits and NMFS' approval. Once QP or IBQ pounds are transferred from a QS account to a vessel account (accepted by the transferee/vessel owner), they cannot be transferred back to a QS account and may only be transferred to another vessel account. QP or IBQ pounds may not be transferred from one QS account to another QS account. All QP or IBQ pounds from a QS account must be transferred to one or more vessel accounts by December 31 each year in order to be fished. All QP or IBQ pounds expire at the end of the post-season transfer period of the year after which they were issued. If, in any year, the Regional Administrator makes a decision to reapportion Pacific whiting from the tribal to the non-tribal fishery or NMFS releases additional QP consistent with § 660.60(c) and paragraph (d)(1)(ii) of this section, NMFS will credit QS accounts with additional QP proportionally, based on the QS percent for a particular QS permit owner and the increase in the shorebased trawl allocation specified at paragraph (d)(1)(ii)(D) of this section.
            (C) Effective date—(1) Transfer of QS or IBQ between QS accounts is effective on the date approved by NMFS.
            (2) Transfer of QP or IBQ pounds from a QS account to a vessel account is effective on the date approved by NMFS.
            (D) IAD and appeals. Transfers are subject to the permit appeals process specified at § 660.25 (g), subpart C.
            (4) Accumulation limits—(i) QS and IBQ control limits. QS and IBQ control limits are accumulation limits and are the amount of QS and IBQ that a person, individually or collectively, may own or control. QS and IBQ control limits are expressed as a percentage of the Shorebased IFQ Program's allocation.
            (A) Control limits for individual species. No person may own or control, or have a controlling influence over, by any means whatsoever an amount of QS or IBQ for any individual species that exceeds the Shorebased IFQ Program accumulation limits.
            (B) Control limit for aggregate nonwhiting QS holdings. To determine how much aggregate nonwhiting QS a person holds, NMFS will convert the person's QS to pounds. This conversion will always be conducted using the trawl allocations applied to the 2010 OYs, until such time as the Council recommends otherwise. Specifically, NMFS will multiply each person's QS for each species by the shoreside trawl allocation for that species. The person's pounds for all nonwhiting species will be summed and divided by the shoreside trawl allocation of all nonwhiting species to calculate the person's share of the aggregate nonwhiting trawl quota. To determine the shoreside trawl allocation for the purpose of determining compliance with the aggregate nonwhiting control limit, for species that have specific trawl allocation percentages in Amendment 21, NMFS will apply the Amendment 21 trawl allocation percentages to (set forth at § 660.55) the 2010 OYs, and where applicable, will deduct the preliminary set-asides for the at-sea sectors from Amendment 21. For species that do not have specific trawl allocation percentages in Amendment 21, NMFS will apply a percentage based on the Northwest Fishery Science Center final report on 2010 estimated total fishing mortality of groundfish by sector, or, if the final report for 2010 is not available, based on the most recent report available.
            (C) The Shorebased IFQ Program accumulation limits are as follows:
            
              Accumulation Limits
              
                Species category
                QS and IBQcontrol limit
                  (in percent)
                
              
              
                Arrowtooth flounder
                10
              
              
                Bocaccio S. of 40°10′ N. lat.
                13.2
              
              
                Canary rockfish
                4.4
              
              
                Chilipepper S. of 40°10′ N. lat.
                10
              
              
                Cowcod S. of 40°10′ N. lat.
                17.7
              
              
                Darkblotched rockfish
                4.5
              
              
                Dover sole
                2.6
              
              
                English sole
                5
              
              
                Lingcod:
              
              
                N. of 40°10′ N. lat.
                2.5
              
              
                S. of 40°10′ N. lat.
                2.5
              
              
                Longspine thornyhead:
              
              
                N. of 34°27′ N. lat.
                6
              
              
                Minor rockfish complex N. of 40°10′ N. lat.:
              
              
                Shelf species
                5
              
              
                Slope species
                5
              
              
                Minor rockfish complex S. of 40°10′ N. lat.:
              
              
                Shelf species
                9
              
              
                Slope species
                6
              
              
                Other flatfish stock complex
                10
              
              
                Pacific cod
                12
              
              
                Pacific halibut (IBQ) N. of 40°10′ N. lat.
                5.4
              
              
                Pacific ocean perch N. of 40°10′ N. lat.
                4
              
              
                Pacific whiting (shoreside)
                10
              
              
                Petrale sole
                3
              
              
                Sablefish:
              
              
                N. of 36° N. lat. (Monterey north)
                3
              
              
                S. of 36° N. lat. (Conception area)
                10
              
              
                Shortspine thornyhead:
              
              
                N. of 34°27′ N. lat.
                6
              
              
                S. of 34°27′ N. lat.
                6
              
              
                Splitnose rockfish S. of 40°10′ N. lat.
                10
              
              
                Starry flounder
                10
              
              
                Widow rockfish
                5.1
              
              
                Yelloweye rockfish
                5.7
              
              
                Yellowtail rockfish N. of 40°10′ N. lat.
                5
              
              
                Non-whiting groundfish species
                2.7
              
            
            (ii) Ownership—individual and collective rule. The QS or IBQ that counts toward a person's accumulation limit will include:
            (A) The QS or IBQ owned by that person, and
            (B) That portion of the QS or IBQ owned by an entity in which that person has an economic or financial interest, where the person's share of interest in that entity will determine the portion of that entity's QS or IBQ that counts toward the person's limit.
            (iii) Control. Control means, but is not limited to, the following:
            (A) The person has the right to direct, or does direct, in whole or in part, the business of the entity to which the QS or IBQ are registered, with the exception of those activities allowed under paragraphs (d)(4)(iii)(C) and (G) of this section;

            (B) The person has the right to limit the actions of or replace, or does limit the actions of or replace, the chief executive officer, a majority of the board of directors, any general partner, or any person serving in a management capacity of the entity to which the QS or IBQ are registered, with the exception of those activities allowed under paragraphs (d)(4)(iii)(C) and (G) of this section;
            (C) The person, excluding banks and other financial institutions that rely on QS or IBQ as collateral for loans as described under paragraph (d)(4)(iii)(G) of this section, has the right to direct, or does direct, and/or the right to prevent or delay, or does prevent or delay, the transfer of QS or IBQ, or the resulting QP or IBQ pounds;
            (D) The person, through loan covenants or any other means, has the right to restrict, or does restrict, and/or has a controlling influence over the day to day business activities or management policies of the entity to which the QS or IBQ are registered, with the exception of those activities allowed under paragraphs (d)(4)(iii)(C) and (G) of this section;
            (E) The person, has the right to restrict, or does restrict, any activity related to QS or IBQ or QP or IBQ pounds, including, but not limited to, use of QS or IBQ, or the resulting QP or IBQ pounds, or disposition of fish harvested under the resulting QP or IBQ pounds, with the exception of those activities allowed under paragraphs (d)(4)(iii)(C) and (G) of this section;
            (F) The person has the right to control, or does control, the management of, or to be a controlling factor in, the entity to which the QS or IBQ, or the resulting QP or IBQ pounds, are registered, with the exception of those activities allowed under paragraphs (d)(4)(iii)(C) and (G) of this section;
            (G) The person, excluding banks and other financial institutions that rely on QS or IBQ as collateral for loans, has the right to cause or prevent, or does cause or prevent, the sale, lease or other disposition of QS or IBQ, or the resulting QP or IBQ pounds; and
            (1) To qualify for this exception, a bank or other financial institution must be regularly or primarily engaged in the business of lending and not engaged in or controlled by entities whose primary business is the harvesting, processing, or distribution of fish or fish products.
            (2) Any state or federally chartered bank or financial institution that meets the requirement of paragraph (d)(4)(iii)(G)(1) of this section does not need to submit additional information to NMFS.
            (3) Any entity that is not a state or federally chartered bank or financial institution, must submit a letter requesting the exception and disclose the identity and interest share of any shareholder with a 2% or more ownership interest in the lender through submission of the Trawl Identification of Ownership Interest Form (see paragraph (d)(4)(iv) of this section). The lender must make subsequent annual submissions of the letter and Trawl Identification of Ownership Interest Form to maintain the exception. Letters requesting the exception and complete Trawl Identification of Ownership Interest Forms may be submitted to NMFS, West Coast Region, Permits Office, ATTN: Fisheries Permit Office, Bldg. 1, 7600 Sand Point Way NE., Seattle, WA 98115. NMFS will only accept complete applications.
            (H) The person has the ability through any means whatsoever to control or have a controlling influence over the entity to which QS or IBQ is registered, with the exception of those activities allowed under paragraphs (d)(4)(iii)(C) and (G) of this section.
            (iv) Trawl identification of ownership interest form. Any person that owns a limited entry trawl permit and that is applying for or renewing a QS permit shall document those persons that have an ownership interest in the limited entry trawl or QS permit greater than or equal to 2 percent. This ownership interest must be documented with the SFD via the Trawl Identification of Ownership Interest Form. For renewal, if the limited entry trawl permit and QS permit have identical ownership interest, only one form need be submitted attesting to such ownership. SFD will not issue a QS permit unless the Trawl Identification of Ownership Interest Form has been completed. Further, if SFD discovers through review of the Trawl Identification of Ownership Interest Form that a person owns or controls more than the accumulation limits and is not authorized to do so under paragraph (d)(4)(v) of this section, the person will be notified and the QS permit will be issued up to the accumulation limit specified in the QS or IBQ control limit table from paragraph (d)(4)(i) of this section. NMFS may request additional information of the applicant as necessary to verify compliance with accumulation limits.
            (v) Divestiture. Accumulation limits will be calculated by first calculating the aggregate nonwhiting QS limit and then the individual species QS or IBQ control limits. For QS permit owners (including any person who has ownership interest in the owner named on the permit) that are found to exceed the accumulation limits during the reallocation of widow rockfish QS, an adjustment period will be provided during which they will have to completely divest their QS or IBQ in excess of the accumulation limits. If NMFS identifies that a QS permit owner exceeds the accumulation limits in 2016 or beyond, the QS permit owner must divest of the QS or IBQ in excess of the accumulation limits according to the procedure provided under paragraph (d)(4)(v)(A) or (B) of this section. Owners of QS or IBQ in excess of the control limits may receive and use the QP or IBQ pounds associated with that excess, up to the time their divestiture is completed.
            (A) Divestiture and redistribution process in 2016 and beyond. Any person owning or controlling QS or IBQ must comply with the accumulation limits, even if that control is not reflected in the ownership records available to NMFS as specified under paragraphs (d)(4)(i) and (iii) of this section. If NMFS identifies that a QS permit owner exceeds an accumulation limit in 2016 or beyond for a reason other than the reallocation of widow rockfish, NMFS will notify the QS permit owner that he or she has 90 days to divest of the excess QS or IBQ. In the case that a QS permit owner exceeds the control limit for aggregate nonwhiting QS holdings, the QS permit owner may abandon QS to NMFS within 60 days of the notification by NMFS, using the procedure provided under paragraph (d)(4)(v)(C) of this section. After the 90-day divestiture period, NMFS will revoke all QS or IBQ held by a person (including any person who has ownership interest in the owner names on the permit) in excess of the accumulation limits following the procedures specified under paragraphs (d)(4)(v)(D) through (G) of this section. All abandoned or revoked shares will be redistributed to all other QS permit owners in proportion to their QS or IBQ holdings on or about January 1 of the following calendar year, based on current ownership records, except that no person will be allocated an amount of QS or IBQ that would put that person over an accumulation limit.
            (B) Divestiture and redistribution process for the reallocation of widow rockfish. Any person owning or controlling QS or IBQ must comply with the accumulation limits, even if that control is not reflected in the ownership records available to NMFS as specified under paragraphs (d)(4)(i) and (iii) of this section. If the reallocation of widow rockfish puts any QS permit owner over an accumulation limit, the QS permit owner will have until November 30 of the year widow rockfish becomes transferrable to divest of their excess widow rockfish QS. In the case that a QS permit owner exceeds the control limit for aggregate nonwhiting QS holdings as the result of the reallocation of widow rockfish, the permit owner may abandon QS to NMFS by November 15 of the year widow rockfish becomes transferrable, using the procedure provided under paragraph (d)(4)(v)(C) of this section. NMFS will announce the QS transfer date for widow rockfish, the divestiture deadline, and the abandonment deadline after the widow reallocation IAD appeal deadline. After the widow rockfish reallocation divestiture period, NMFS will revoke all QS and IBQ held by a person (including any person who has ownership interest in the owner names on the permit) in excess of the accumulation limits following the procedures specified under paragraphs (d)(4)(v)(D) through (G) of this section. All abandoned or revoked shares will be redistributed to all other QS permit owners in proportion to their QS or IBQ holdings on or about January 1 of the following calendar year, based on current ownership records, except that no person will be allocated an amount of QS or IBQ that would put that person over an accumulation limit.
            (C) Abandonment of QS. QS permit owners that are over the control limit for aggregate nonwhiting QS holdings may voluntarily abandon QS if they notify NMFS in writing by the applicable deadline specified under paragraph (d)(4)(v)(A) or (B) of this section. The written abandonment request must include the following information: QS permit number, IFQ species, and the QS percentage to be abandoned. Either the QS permit owner or an authorized representative of the QS permit owner must sign the request. QS permit owners choosing to utilize the abandonment option will permanently relinquish to NMFS any right to the abandoned QS, and the QS will be redistributed as described under paragraph (d)(4)(v)(A) or (B) of this section. No compensation will be due for any abandoned shares.
            (D) Revocation. NMFS will revoke QS from any QS permit owner who exceeds an accumulation limit after the divestiture deadline specified under paragraph (d)(4)(v)(A) or (B) of this section. NMFS will follow the revocation approach summarized in the following table and explained under paragraphs (d)(4)(v)(E) through (G) of this section:
            
              
                If, after the divestiture deadline, a QS permit owner exceeds
                Then
              
              
                An individual species control limit in one QS permit
                NMFS will revoke excess QS at the species level.
              
              
                An individual species control limit across multiple QS permits
                NMFS will revoke QS at the species level in proportion to the amount the QS percentage from each permit contributes to the total QS percentage owned.
              
              
                The control limit for aggregate nonwhiting QS holdings
                NMFS will revoke QS at the species level in proportion to the amount of the aggregate overage divided by the aggregate total owned.
              
            
            (E) Revocation of excess QS or IBQ from one QS permit. In cases where a person has not divested to the control limits for individual species in one QS permit by the deadline specified under paragraph (d)(4)(v)(A) or (B) of this section, NMFS will revoke excess QS at the species level in order to get that person to the limits. NMFS will redistribute the revoked QS following the process specified in paragraph (d)(4)(v)(A) or (B) of this section. No compensation will be due for any revoked shares.
            (F) Revocation of excess QS or IBQ from multiple QS permits. In cases where a person has not divested to the control limits for individual species across QS permits by the deadline specified under paragraph (d)(4)(v)(A) or (B) of this section, NMFS will revoke QS at the species level in proportion to the amount the QS percentage from each permit contributes to the total QS percentage owned. NMFS will redistribute the revoked QS following the process specified in paragraph (d)(4)(v)(A) or (B) of this section. No compensation will be due for any revoked shares.
            (G) Revocation of QS in excess of the control limit for aggregate nonwhiting QS holdings. In cases where a QS permit owner has not divested to the control limit for aggregate nonwhiting QS holdings by the deadline specified under paragraph (d)(4)(v)(A) or (B) of this section, NMFS will revoke QS at the species level in proportion to the amount of the aggregate overage divided by the aggregate total owned. NMFS will redistribute the revoked QS following the process in paragraph (d)(4)(v)(A) or (B) of this section. No compensation will be due for any revoked shares.
            (5) Appeals. An appeal to a QS permit or QS account action follows the same process as the general permit appeals process as defined at § 660.25(g), subpart C.
            (6) Fees. The Regional Administrator is authorized to charge fees for administrative costs associated with the issuance of a QS permit consistent with the provisions given at § 660.25(f), subpart C.
            (7) [Reserved]
            (8) Application requirements and initial issuance for QS permit and QS/IBQ—(i) Additional definitions. The following definitions are applicable to paragraph (d)(8) of this section and apply to terms used for the purposes of application requirements and initial issuance of QS permits and QS/IBQ:
            (A) Nonwhiting trip means a fishing trip where less than 50 percent by weight of all fish reported on the state landing receipt is whiting.
            (B) PacFIN means the Pacific Fisheries Information Network of the Pacific States Marine Fisheries Commission.
            (C) Relative history means the landings history of a permit for a species, year, and area subdivision, divided by the total fleet history of the sector for that species, year, and area subdivision, as appropriate, or, in the case of shoreside processors, the annual sum of the shoreside processor's whiting receipts divided by the aggregate annual sum of whiting received by all shoreside processors in that year. Relative history is expressed as a percent.
            (D) Shoreside processor means an operation, working on U.S. soil, that takes delivery of trawl caught groundfish that has not been processed; and that thereafter engages that fish in shoreside processing. Entities that received fish that have not undergone at-sea processing or shoreside processing and sell that fish directly to consumers shall not be considered a processor for purposes of QS allocations. Shoreside processing is defined as either of the following:
            (1) Any activity that takes place shoreside; and that involves: Cutting groundfish into smaller portions; or freezing, cooking, smoking, drying groundfish; or packaging that groundfish for resale into 100 pound units or smaller for sale or distribution into a wholesale or retail market.
            (2) The purchase and redistribution in to a wholesale or retail market of live groundfish from a harvesting vessel.
            (E) Whiting trip means a fishing trip where greater than or equal to 50 percent by weight of all fish reported on the state landing receipt is whiting.
            (ii) Eligibility criteria for QS permit and QS/IBQ. Only the following persons are eligible to receive a QS permit or QS/IBQ:
            (A) The owner of a valid trawl limited entry permit is eligible to receive a QS permit and its associated QS or IBQ amount. Any past landings history associated with the current limited entry trawl permit accrues to the current permit owner. NMFS will not recognize any person as the limited entry permit owner other than the person listed as limited entry permit owner in NMFS permit database. If a limited entry permit has history on state landing receipts and has been combined with a permit that has received or will receive a C/P endorsement, the trawl limited entry permit does not qualify for QS or IBQ.
            (B) Shoreside processors that meet the recent participation requirement of having received deliveries of 1 mt or more of whiting from whiting trips in each of any two years from 1998 through 2004 are eligible for an initial issuance of whiting QS. NMFS will initially identify shoreside processors by reference to Pacific whiting shoreside first receivers recorded on fish tickets in the relevant PacFIN dataset on July 1, 2010, subject to correction as described in paragraph (d)(8)(iv)(G) of this section.
            (iii) Steps for QS and IBQ allocation formulas. The QS and IBQ allocation formulas are applied in the following steps:
            (A) First, for each limited entry trawl permit owner, NMFS will determine a preliminary QS allocation for non-whiting trips.
            (B) Second, for each limited entry trawl permit owner, NMFS will determine a preliminary QS allocation for whiting trips.
            (C) Third, for each limited entry trawl permit owner, NMFS will combine the amounts resulting from paragraphs (d)(8)(iii)(A) and (B) of this section.
            (D) Fourth, NMFS will reduce the results for limited entry trawl permit owners by 10 percent of non-whiting species as a set aside for Adaptive Management Program (AMP) and by 20 percent of whiting for the initial issuance of QS allocated to qualifying shoreside processors.

            (E) Fifth, NMFS will determine the whiting QS allocation for qualifying shoreside processors from the 20 percent of whiting QS allocated to qualifying shoreside processors at initial issuance of QS.
            
            (F) Sixth, for each limited entry trawl permit owner, NMFS will determine the Pacific halibut IBQ allocation.
            (G) Seventh, for limited entry trawl permits transferred after November 8, 2008, or if transferred earlier, not registered with NMFS by November 30, 2008, for which NMFS determines the owners of such permits would exceed the accumulation limits specified at paragraph (d)(4) of this section based on the previous steps, NMFS will redistribute the excess QS or IBQ to other qualified QS permit owners within the accumulation limits.
            (iv) Allocation formula for specific QS and IBQ amounts—(A) Allocation formula rules. Unless otherwise specified, the following rules will be applied to data for the purpose of calculating an initial allocation of QS and IBQ:
            (1) For limited entry trawl permit owners, a permit will be assigned catch history or relative history based on the landing history of the vessel(s) associated with the permit at the time the landings were made.
            (2) The relevant PacFIN dataset includes species compositions based on port sampled data and applied to data at the vessel level.
            (3) Only landings of IFQ species which are caught in the exclusive economic zone or adjacent state waters off Washington, Oregon and California will be used for calculation of allocation formulas. For the purpose of allocation of IFQ species for which the QS or IBQ will be subdivided by area, catch areas have been assigned to landings of IFQ species reported on state landing receipts based on port of landing.
            (4) History from limited entry permits that have been combined with a permit that may qualify for a C/P endorsement and which has shorebased permit history will not be included in the preliminary QS and IBQ allocation formula, other than in the determination of fleet history used in the calculation of relative history for permits that do not have a C/P endorsement.
            (5) History of illegal landings and landings made under non-whiting EFPs that are in excess of the cumulative limits in place for the non-EFP fishery will not count toward the allocation of QS or IBQ.
            (6) The limited entry permit's landings history includes the landings history of permits that have been previously combined with that permit.
            (7) If two or more limited entry trawl permits have been simultaneously registered to the same vessel, NMFS will split the landing history evenly between all such limited entry trawl-endorsed permits during the time they were simultaneously registered to the vessel.
            (8) Unless otherwise noted, the calculation for QS or IBQ allocation under paragraph (d)(8) of this section will be based on state landing receipts (fish tickets) as recorded in the relevant PacFIN dataset on July 1, 2010.
            (9) For limited entry trawl permits, landings under provisional “A” permits that did not become “A” permits and “B” permits will not count toward the allocation of QS or IBQ, other than in the determination of fleet history used in the calculation of relative history for permits that do not have a C/P endorsement.
            (10) For limited entry trawl permits, NMFS will calculate initial issuance of QS separately based on whiting trips and non-whiting trips, and will weigh each calculation according to initial issuance allocations between whiting trips and non-whiting trips, which are one-time allocations necessary for the formulas used during the initial issuance of QS to create a single Shorebased IFQ Program. The initial issuance allocations between whiting and non-whiting trips for canary rockfish, bocaccio, cowcod, yelloweye rockfish, minor shelf rockfish N. of 40°10′, minor shelf rockfish S. of 40°10′, and minor slope rockfish S. of 40°10′ will be determined through the biennial specifications process. The initial issuance allocations for the remaining IFQ species are as follows:
            
              
                Species
                Initial issuance allocation percentage
                Non-whiting
                Whiting
              
              
                Lingcod
                99.7%
                0.3%
              
              
                
                Pacific Cod
                99.9%
                0.1%
              
              
                Pacific Whiting
                0.1%
                99.9%
              
              
                Sablefish N. of 36° N. lat.
                98.2%
                1.8%
              
              
                Sablefish S. of 36° N. lat.
                100.0%
                0.0%
              
              
                PACIFIC OCEAN PERCH
                remaining
                17% or 30 mt, whichever is greater, to shorebased + at-sea whiting.
              
              
                 
                 
                If under rebuilding, 52% to shorebased + at-sea whiting.
              
              
                WIDOW
                remaining
                If stock rebuilt, 10% or 500 mt, whichever is greater, to shorebased + at-sea whiting.
              
              
                Chilipepper S. of 40°10′ N. lat.
                100.0%
                0.0%
              
              
                Splitnose S. of 40°10′ N. lat.
                100.0%
                0.0%
              
              
                Yellowtail N. of 40°10′ N. lat.
                remaining
                300 mt.
              
              
                Shortspine N. of 34°27′ N. lat.
                99.9%
                0.1%
              
              
                Shortspine S. of 34°27′ N. lat.
                100.0%
                0.0%
              
              
                Longspine N. of 34°27′ N. lat.
                100.0%
                0.0%
              
              
                DARKBLOTCHED
                remaining
                9% or 25 mt, whichever is greater, to shorebased + at-sea whiting.
              
              
                Minor Slope Rockfish N. of 40°10′ N. lat
                98.6%
                1.4%
              
              
                Dover Sole
                100.0%
                0.0%
              
              
                English Sole
                99.9%
                0.1%
              
              
                Petrale Sole
                100.0%
                0.0%
              
              
                Arrowtooth Flounder
                100.0%
                0.0%
              
              
                Starry Flounder
                100.0%
                0.0%
              
              
                Other Flatfish
                99.9%
                0.1%
              
            
            (B) Preliminary QS allocation for nonwhiting trips. NMFS will calculate the non-whiting preliminary QS allocation differently for different species groups, Groups 1 through 3.
            (1) Allocation formula species groups. For the purposes of preliminary QS allocation, IFQ species will be grouped as follows:
            (i) Group 1 includes lingcod, Pacific cod, Pacific whiting, sablefish north of 36° N. lat., sablefish south of 36° N. lat., Dover sole, English sole, petrale sole, arrowtooth flounder, starry flounder, other flatfish stock complex, chilipepper rockfish, splitnose rockfish, yellowtail rockfish, shortspine thornyhead north of 34°27′ N. lat., shortspine thornyhead south of 34°27′ N. lat., longspine thornyhead north of 34°27′ N. lat., minor rockfish north slope species complex, minor rockfish south slope species complex, minor rockfish north shelf species complex, and minor rockfish south shelf species complex.
            (ii) Group 2 includes bocaccio, cowcod, darkblotched rockfish, Pacific ocean perch, widow rockfish, and yelloweye rockfish.
            (iii) Group 3 includes canary rockfish.
            (2) Group 1 species: The preliminary QS allocation process indicated in paragraph (d)(8)(iii)(A) of this section for Group 1 species follows a two-step process, one to allocate a pool of QS equally among all eligible limited entry permits and the other to allocate the remainder of the preliminary QS based on permit history. Through these two processes, preliminary QS totaling 100 percent for each Group 1 species will be allocated. In later steps this amount will be adjusted and reduced as indicated in paragraph (d)(8)(iii)(C) and (D), to determine the QS allocation.
            (i) QS to be allocated equally. The pool of QS for equal allocation will be determined using the landings history from Federal limited entry groundfish permits that were retired through the Federal buyback program (i.e., buyback permit) (70 FR 45695, August 8, 2005). The QS pool associated with the buyback permits will be the buyback permit history as a percent of the total fleet history for the allocation period. The calculation will be based on total absolute pounds with no dropped years and no other adjustments. The QS pool will be divided equally among qualifying limited entry permits for all QS species/species groups and areas in Group 1.
            (ii) QS to be allocated based on each permit's history. The pool for QS allocation based on limited entry trawl permit history will be the QS remaining after subtracting out the QS allocated equally. This pool will be allocated to each qualifying limited entry trawl permit based on the permit's relative history from 1994 through 2003. For each limited entry trawl permit, NMFS will calculate a set of relative histories using the following methodology. First, NMFS will sum the permit's landings by each year for each Group 1 species/species group and area subdivision. Second, NMFS will divide each permit's annual sum for a particular species/species group and area subdivision by the shoreside limited entry trawl fleet's annual sum for the same species/species group and area subdivision. NMFS will then calculate a total relative history for each permit by species/species group and area subdivision by adding all relative histories for the permit together and subtracting the three years with the lowest relative history for the permit. The result for each permit by species/species group and areas subdivision will be divided by the aggregate sum of all total relative histories of all qualifying limited entry trawl permits for that species/species group and area subdivision. NMFS will then multiply the result from this calculation by the amount of QS in the pool to be allocated based on each permit's history.
            (3) Group 2 species: The preliminary QS allocation step indicated in paragraph (d)(8)(iii)(A) of this section will be calculated for each limited entry trawl permit using a formula based on QS allocations for each limited entry trawl permit for 11 target species, areas of distribution of fishing effort as determined from 2003-2006 target species catch data from the PacFIN Coastwide Trawl Logbook Database, average bycatch ratios for each area as derived from West Coast Groundfish Observer Program (WCGOP) data from 2003 through 2006, and the non-whiting initial issuance allocation of the limited entry trawl allocation amounts for 2011 for each of the 11 target species. These data are used in a series of sequential steps to estimate the allocation of Group 2 species to each limited entry trawl permit. Paragraphs (d)(8)(iv)(B)(3)(iii) to (vi) of this section estimate the permit's total 2003-2006 target species by area. Paragraphs (d)(8)(iv)(B)(3)(vii) to (xii) of this section project Group 2 species bycatch amounts using 2003-2006 WCGOP observer ratios and the initial issuance allocation applied to the 2011 limited entry trawl allocation. Paragraphs (d)(8)(iv)(B)(3)(xiv) to (xvii) of this section convert these amounts into QS. As with Group 1 species, preliminary QS totaling 100 percent for each Group 2 species unit will be allocated and the amount of the allocations will be adjusted and reduced as indicated in paragraph (d)(8)(iii)(C) and (D) of this section to determine the QS allocation.
            (i) The 11 target species are arrowtooth flounder, starry flounder, other flatfish, Dover sole, English sole, petrale sole, minor slope rockfish, shortspine thornyheads, longspine thornyheads, sablefish, and Pacific cod.
            (ii) The 8 areas of distribution of fishing effort are defined latitudinally and by depth. The latitudinal areas are (a) north of 47°40 N. lat.; (b) between 47°40 N. lat. and 43°55′ N. lat.; (c) 43°55′ N. lat. and 40°10′ N. lat.; and (d) south of 40°10′ N. lat. Each latitudinal area is further divided by depth into areas shoreward and seaward of the trawl Rockfish Conservation Area as defined at § 660.130(e)(4) of this subpart.
            (iii) For each limited entry trawl permit, NMFS will review the permit logbook data for that permit and sum target species catch recorded for the years 2003-2006, resulting in total target species catch in each area for each permit for the years 2003 through 2006 for all 11 target species in aggregate.
            (iv) For each limited entry trawl permit, NMFS will also sum target species catch by area into total coastwide target species catch for each permit for the years 2003 through 2006 for all 11 target species in aggregate. For practicability, seaward or shoreward of the RCA as identified in the logbook data is defined as being deeper than or shallower than 115 fathoms, respectively.
            (v) For each limited entry trawl permit, NMFS will divide logbook aggregate target species catch in each area (paragraph (d)(8)(iv)(B)(3)(iii) of this section) by the permit's total coastwide target species catch (paragraph (d)(8)(iv)(B)(3)(iv) of this section) to create a set of 8 area catch ratios for each permit. (Note: The sum of all area catch ratios equals 1 for each permit).
            
            (vi) For limited entry trawl permits where the vessel registered to the permit did not submit logbooks showing any catch of the 11 target species for any of the years 2003 through 2006, NMFS will use the following formula to calculate area target catch ratios: (a) NMFS will sum by area all limited entry trawl permits' total logbook area target catches from paragraph (d)(8)(iv)(B)(3)(iii) of this section, (b) NMFS will sum coastwide all limited entry trawl permits' total logbook target catches across all areas from paragraph (d)(8)(iv)(B)(3)(iv) of this section, and (c) NMFS will divide these sums (i.e., a/b) to create average permit logbook area target catch ratios.
            (vii) NMFS will calculate the 2011 non-whiting short term allocation amount for each of the 11 target species by multiplying the limited entry trawl allocation amounts for 2011 for each by the corresponding initial issuance allocation percentage for the non-whiting sector given in paragraph (d)(8)(iii)(A)(10) of this section or determined through the biennial specifications process, as applicable.
            (viii) For each limited entry trawl permit, NMFS will obtain the percentage of the limited entry trawl permit initial QS allocation for each of the 11 target species resulting from paragraph (d)(8)(iv)(B)(2) of this section.
            (ix) NMFS will calculate each limited entry trawl permit's projected non-whiting sector quota pounds for 2011 by multiplying the 2011 non-whiting sector initial issuance allocation amounts for each of the 11 target species from paragraph (d)(8)(iv)(B)(3)(vii) of this section by each permit's target species QS allocation percentage from paragraph (d)(8)(iv)(B)(3)(viii) of this section.
            (x) For each limited entry trawl permit, NMFS will sum the projected quota pounds for the 11 target species from paragraph (d)(8)(iv)(B)(3)(ix) of this section to get a total projected weight of all 11 target species for the limited entry trawl permit.
            (xi) For each limited entry trawl permit, NMFS will estimate the permit's total incidental catch of Group 2 species by area by multiplying the projected 2011 total weight of all 11 target species by the applicable area catch ratio for each area as calculated in either paragraph (d)(8)(iv)(B)(3)(v) of this section (permits with logbook data) or paragraph (d)(8)(iv)(B)(3)(vi) of this section (permits without logbook data).
            (xii) NMFS will apply WCGOP average bycatch ratios for each Group 2 species (observed Group 2 species catch/total target species catch) by area. The WCGOP average bycatch ratios are as follows:
            
              
                Area
                Shoreward
                Seaward
              
              
                
                  Bocaccio
                
              
              
                N. of 47°40′ N. lat.
                
                
              
              
                43°55′ N. lat. to 47°40′ N. lat.
                
                
              
              
                40°10′ N. lat. to 43°55′ N. lat.
                
                
              
              
                S. of 40°10′ N. lat.
                0.019013759
                0.001794203
              
              
                
                  Cowcod
                
              
              
                N. of 47°40′ N. lat.
                
                
              
              
                43°55′ N. lat. to 47°40′ N. lat.
                
                
              
              
                40°10′ N. lat. to 43°55′ N. lat.
                
                
              
              
                S. of 40°10′ N. lat.
                0.001285088
                0.000050510
              
              
                
                  Darkblotched
                
              
              
                N. of 47°40′ N. lat.
                0.001560461
                0.009950330
              
              
                43°55′ N. lat. to 47°40′ N. lat.
                0.002238054
                0.018835786
              
              
                40°10′ N. lat. to 43°55′ N. lat.
                0.002184788
                0.015025697
              
              
                S. of 40°10′ N. lat.
                0.000006951
                0.004783988
              
              
                
                  Pacific ocean perch
                
              
              
                N. of 47°40′ N. lat.
                0.001069954
                0.019848047
              
              
                43°55′ N. lat. to 47°40′ N. lat.
                0.000110802
                0.015831815
              
              
                40°10′ N. lat. to 43°55′ N. lat.
                0.000148715
                0.001367645
              
              
                S. of 40°10′ N. lat.
                
                
              
              
                
                  Widow
                
              
              
                N. of 47°40′ N. lat.
                0.000132332
                0.000065291
              
              
                43°55′ N. lat. to 47°40′ N. lat.
                0.000387346
                0.000755163
              
              
                40°10′ N. lat. to 43°55′ N. lat.
                0.000175128
                0.000008118
              
              
                S. of 40°10′ N. lat.
                0.001049485
                0.000676828
              
              
                
                  Yelloweye
                
              
              
                N. of 47°40′ N. lat.
                0.000334697
                0.000006363
              
              
                43°55′ N. lat. to 47°40′ N. lat.
                0.000083951
                0.000010980
              
              
                40°10′ N. lat. to 43°55′ N. lat.
                0.000128942
                0.000006300
              
              
                S. of 40°10′ N. lat.
                0.000094029
                
              
            
            (xiii) For each limited entry trawl permit, NMFS will calculate projected Group 2 species amounts by area by multiplying the limited entry trawl permit's projected 2011 total weight of all target species by area from paragraph (d)(8)(iv)(B)(3)(xi) of this section by the applicable average bycatch ratio for each Group 2 species and corresponding area of paragraph (d)(8)(iv)(B)(3)(xii) of this section.
            (xiv) For each limited entry trawl permit, NMFS will sum all area amounts for each Group 2 species from paragraph (d)(8)(iv)(B)(3)(xiii) of this section to calculate the total projected amounts of each Group 2 species for each limited entry trawl permit.
            (xv) NMFS will sum all limited entry trawl permits' projected Group 2 species amounts from paragraph (d)(8)(iv)(B)(3)(xiv) of this section to calculate coastwide total projected amounts for each Group 2 species.
            (xvi) NMFS will estimate preliminary QS for each limited entry trawl permit for each Group 2 species by dividing each limited entry trawl permit's total projected amount of each Group 2 species from paragraph (d)(8)(iv)(B)(3)(xiv) of this section by the coastwide total projected amount for that species from paragraph (d)(8)(iv)(B)(3)(xv) of this section.
            (4) Group 3 Species: (i) The preliminary QS allocation step indicated in paragraph (d)(8)(iii)(A) of this section will be performed in two calculations that result in the division of preliminary QS allocation into two pools, one to allocate QS equally among all eligible limited entry permits, using the approach identified for Group 1 species in paragraph (d)(8)(iv)(B)(2)(i) of this section, and the other to allocate QS using a formula based on QS allocations for target species and areas fished, using the approach identified for Group 2 species in paragraph (d)(8)(iv)(B)(3) of this section, using the following WCGOP average bycatch rates:
            
              Canary
              
                Area
                Shoreward
                Seaward
              
              
                N. of 47°40′ N. lat.
                0.008041898
                0.000030522
              
              
                43°55′ N. lat. to 47°40′ N. lat.
                0.003081830
                0.000142136
              
              
                40°10′ N. lat. to 43°55′ N. lat.
                0.008716148
                0.000021431
              
              
                S. of 40°10′ N. lat.
                0.001581194
                0.000009132
              
            
            (ii) Through these two processes, preliminary QS totaling 100 percent for each species will be allocated. In later steps, this amount will be adjusted and reduced as indicated in paragraphs (d)(8)(iii)(C) and (D) of this section to determine the QS allocation. In combining the two QS pools for each permit, the equal allocation portion is weighted according to the process in paragraph (d)(8)(iv)(B)(2)(i) of this section, and the portion calculated based on allocations for target species and areas fished is weighted according to the process in (d)(8)(iv)(B)(2)(ii) of this section.
            (C) Preliminary QS allocation for whiting trips. The preliminary QS allocation based on whiting trips as indicated in paragraph (d)(8)(iii)(B) of this section for limited entry trawl permits follows a two step process, one to allocate a pool of QS equally among all eligible limited entry permits and the other to allocate the remainder of the preliminary QS based on permit history. Through these two processes, preliminary QS totaling 100 percent for each species will be allocated. In later steps, this amount will be adjusted and reduced, as indicated in paragraphs (d)(8)(iii)(C) and (D) of this section, to determine the QS allocation.
            (1) QS to be allocated equally. The pool of QS for equal allocation will be determined using the whiting trip landings history from Federal limited entry groundfish permits that were retired through the Federal buyback program (i.e., buyback permit) (70 FR 45695, August 8, 2005). For each species, the whiting trip QS pool associated with the buyback permits will be the buyback permit history as a percent of the total fleet history for the allocation period. The calculation will be based on total absolute pounds with no dropped years and no other adjustments. The whiting trip QS pool associated with the buyback permits will be divided equally among all qualifying limited entry permits for each species.
            (2) QS to be allocated based on each permit's history. The pool for QS allocation based on each limited entry trawl permit's history will be the QS remaining after subtracting out the QS associated with the buyback permits allocated equally.
            (i) Whiting QS allocated based on each permit's history. Whiting QS based on each limited entry trawl permit's history will be allocated based on the permit's relative history from 1994 through 2003. For each limited entry trawl permit, NMFS will calculate a whiting relative history for each qualifying year, as follows. First, NMFS will sum the permit's history of landings of whiting from whiting trips for each year. Second, NMFS will divide each permit's annual sum of whiting from whiting trips by the shoreside limited entry trawl fleet's annual sum of whiting. NMFS will then calculate a total relative history for each permit by adding all relative histories for the permit together and subtracting the two years with the lowest relative history. NMFS will then divide the result for each permit by the total relative history for whiting of all qualifying limited entry trawl permits. The result from this calculation will then be multiplied by the amount of whiting QS in the pool to be allocated based on each permit's history.
            (ii) Other incidentally caught species QS allocation for eligible limited entry trawl permit owners. Other incidentally caught species from the QS remaining after subtracting out the QS associated with the buyback permits will be allocated pro-rata based on each limited entry trawl permit's whiting QS from whiting trips. Pro-rata means a percent that is equal to the percent of whiting QS.
            (D) QS from limited entry permits calculated separately for non-whiting trips and whiting trips. NMFS will calculate the portion of QS for each species which a permit receives based on non-whiting trips and whiting trips separately and will weight each preliminary QS in proportion to the initial issuance allocation percentage between whiting trips and non-whiting trips for that species in paragraph (d)(8)(iv)(A)(10) of this section or determined through the biennial specifications process, as applicable.
            (1) Nonwhiting trips. To determine the amount of QS of each species for non-whiting trips for each limited entry trawl permit, NMFS will multiply the preliminary QS for the permit from paragraph (d)(8)(iii)(A) of this section for each species by the initial issuance allocation percentage for that species for non-whiting trips.
            (2) Whiting trips. To determine the amount of QS of each species for whiting trips for each limited entry trawl permit, NMFS will multiply the preliminary QS from paragraph (d)(8)(iii)(B) of this section for each species by the initial issuance allocation percentage for that species for whiting trips.
            (E) QS for each limited entry trawl permit. For each limited entry trawl permit, NMFS will add the results for the permit from paragraphs (d)(8)(iv)(D)(1) and (D)(2) of this section in order to determine the total QS for each species on that permit.
            (F) Adjustment for AMP set-aside and shoreside processor initial issuance allocations. NMFS will reduce the non-whiting QS allocation to each limited entry trawl permit by 10 percent, for a QS set-aside to AMP. NMFS will reduce the whiting QS allocation to each limited entry trawl permit by 20 percent for the initial QS allocation to shoreside processors.
            (G) Allocation of initial issuance of whiting QS for shoreside processors. NMFS will calculate the amount of whiting QS available to shoreside processors from the 20 percent adjustment of whiting QS allocations in paragraph (d)(8)(iv)(F) of this section. For each eligible shoreside processor, whiting QS will be allocated based on the eligible shoreside processor's relative history from 1998 through 2004. Only the deliveries for which the shoreside processor is the first processor of the fish will be used in the calculation of whiting relative history.
            (1) For each shoreside processor which has received deliveries of at least 1 mt of whiting from whiting trips in each of any two years from 1998 through 2004, NMFS will calculate a whiting relative history for each qualifying year, as follows. First, NMFS will sum the shoreside processor's receipts of whiting for each year. Second, NMFS will calculate the relative history for each year by dividing each shoreside processor's annual sum of whiting receipts by the aggregate annual sum of whiting received by all shoreside processors in that year. NMFS will then calculate a total relative history for each shoreside processor by adding all relative histories for the shoreside processor together and subtracting the two years with the lowest relative history. NMFS will then divide the result for each shoreside processor by the aggregate sum of all total relative histories for whiting by all qualifying shoreside processors. The result from this calculation will then be multiplied by 20 percent to determine the shoreside processor's whiting QS.
            (2) For purposes of making an initial issuance of whiting QS to a shoreside processor, NMFS will attribute landing history to the Pacific whiting shoreside first receiver reported on the landing receipt (the entity responsible for filling out the state landing receipt) as recorded in the relevant PacFIN dataset on July 1, 2010. History may be reassigned to a shoreside processor not on the state landings receipt as described at paragraph (d)(8)(vi)(B) of this section.
            (H) Allocation of Pacific halibut IBQ for each limited entry trawl permit. For each eligible limited entry trawl permit owner, NMFS will calculate Pacific halibut individual bycatch quota (IBQ) for the area north of 40°10′ N. lat. using a formula based on (a) QS allocations for each limited entry trawl permit for two target species, (b) areas of distribution of fishing effort as determined from 2003-2006 target species catch data from the PacFIN Coastwide Trawl Logbook Database, (c) average bycatch ratios for each area as derived from WCGOP data from 2003 through 2006, and (d) the non-whiting initial issuance allocation of the limited entry trawl allocation amounts for 2011 for arrowtooth and petrale sole. These data are used in a series of sequential steps to determine the allocation of IBQ to each limited entry trawl permit. Paragraphs (d)(8)(iv)(H)(3) to (6) of this section estimate the permit's total 2003-2006 target species by area. Paragraphs (d)(8)(iv)(H)(7) to (13) of this section project Pacific halibut bycatch amounts using 2003-2006 WCGOP observer ratios and the 2011 non-whiting initial issuance allocation of the limited entry trawl allocation amounts. Paragraphs (d)(8)(iv)(H)(14) to (16) of this section convert these amounts into QS.
            (1) The target species are arrowtooth flounder and petrale sole.
            (2) The four bycatch areas are defined latitudinally and by depth. The latitudinal areas are (a) north of 47°30′ N. lat., and (b) between 40°10′ N. lat. and 47°30′ N. lat. Each latitudinal area is further divided by depth into areas shoreward and seaward of the trawl Rockfish Conservation Area as defined at § 660.130(e)(4), subpart D.
            (3) For each limited entry trawl permit, NMFS will review the permit logbook data for that permit and sum target species catch recorded for the years 2003-2006, resulting in total target species catch in each of the four areas for each permit for the years 2003 through 2006 for both target species in aggregate. For practicability, seaward or shoreward of the RCA as identified in the logbook data is defined as being deeper than or shallower than 115 fathoms, respectively.
            (4) For each limited entry trawl permit, NMFS will also sum the target species catch by area into total aggregate target species catch for each permit for the years 2003 through 2006.
            (5) For each limited entry trawl permit, NMFS will divide logbook aggregate target species catch in each area (paragraph (d)(8)(iv)(H)(3) of this section) by the sum of the permit's catch of each target species in all four bycatch areas (paragraph (d)(8)(iv)(H)(4) of this section) to create a set of area catch ratios for each permit. (Note: The sum of all four area catch ratios in aggregate equals 1 for each permit).
            (6) For limited entry trawl permits where the vessel registered to the permit did not submit logbooks showing any catch of either of the two target species for any of the years 2003 through 2006, NMFS will use the following formula to calculate area target catch ratios: NMFS will sum by area all limited entry trawl permits' total logbook area target catches from paragraph (d)(8)(iv)(H)(3) of this section, and sum all limited entry trawl permits' total logbook target catches across all four areas from paragraph (d)(8)(iv)(H)(4) of this section; and divide these sums to create average permit logbook area target catch ratios.
            (7) NMFS will calculate the 2011 non-whiting initial issuance allocation amount for each of the two target species by multiplying the limited entry trawl allocation amounts for 2011 for each by the corresponding initial issuance allocation percentage for the non-whiting sector given in paragraph (d)(8)(iv)(A)(10) of this section.
            (8) For each limited entry trawl permit, NMFS will obtain the non-whiting portion of each limited entry trawl permit's initial QS allocations for each of the two target species resulting from paragraph (d)(8)(iv)(B)(2) of this section.
            (9) NMFS will calculate each limited entry trawl permit's projected non-whiting sector quota pounds for the two target species for 2011 by multiplying the 2011 non-whiting sector short term allocation amounts for each of the target species by the permit's QS allocation percentage for the species from paragraph (d)(8)(iv)(H)(8) of this section.
            (10) For each limited entry trawl permit, NMFS will sum the projected quota pounds for the two target species from paragraph (d)(8)(iv)(H)(9) of this section to get a total projected weight of the two target species for the limited entry trawl permit.
            (11) For each limited entry trawl permit, NMFS will multiply the projected 2011 total weight of the two target species by the applicable area catch ratio for each area as calculated in either paragraph (d)(8)(iv)(H)(5) of this section (permits with logbook data) or paragraph (d)(8)(iv)(H)(6) of this section (permits without logbook data).
            (12) NMFS will apply WCGOP average halibut bycatch ratios (observed halibut catch/total of two target species catch) by area. The WCGOP average halibut bycatch ratios are as follows:
            
              Pacific Halibut
              
                Area
                Shoreward
                Seaward
              
              
                N. of 47°30′ N. lat.
                0.225737162
                0.084214162
              
              
                40°10′ N. lat. to 47°30′ N. lat.
                0.086250913
                0.033887839
              
            
            (13) For each limited entry trawl permit, NMFS will calculate projected Pacific halibut amounts by area by multiplying the limited entry trawl permit's projected 2011 total weight of the two target species by area from paragraph (d)(8)(iv)(H)(11) of this section by the average bycatch ratio for the corresponding area of paragraph (d)(8)(iv)(H)(12) of this section.
            (14) For each limited entry trawl permit, NMFS will sum all area amounts from paragraph (d)(8)(iv)(H)(13) of this section to calculate the total projected Pacific halibut amount for each limited entry trawl permit.
            (15) NMFS will sum all limited entry trawl permits' projected Pacific halibut amounts from paragraph (d)(8)(iv)(H)(14) of this section to calculate aggregate total amounts of Pacific halibut.
            (16) NMFS will estimate preliminary Pacific halibut IBQ for each limited entry trawl permit by dividing each limited entry trawl permit's total projected Pacific halibut amount from paragraph (d)(8)(iv)(H)(14) of this section by the aggregate total amounts of Pacific halibut from paragraph (d)(8)(iv)(H)(15) of this section.
            (I) Redistribution of QS and IBQ. For each limited entry trawl permit transferred after November 8, 2008, or if transferred earlier, not registered with NMFS by November 30, 2008, for which NMFS determines that the owner of such permit would exceed the accumulation limits specified at paragraph (d)(4)(i) of this section based on calculation of the preceding allocation formulas for all limited entry trawl permits owned by such owner using the individual and collective rule described at § 660.140(d)(4)(ii), NMFS will redistribute the excess QS or IBQ to other qualified QS permit owners within the accumulation limits.
            (v) QS application. Persons may apply for an initial issuance of QS and IBQ and a QS permit in one of two ways: Complete and submit a prequalified application received from NMFS, or complete and submit an application package. The completed application must be either postmarked or hand-delivered within normal business hours no later than November 1, 2010. If an applicant fails to submit a completed application by the deadline date, they forgo the opportunity to receive consideration for initial issuance of QS and IBQ and a QS permit.
            (A) Prequalified application. A “prequalified application” is a partially pre-filled application where NMFS has preliminarily determined the landings history that may qualify the applicant for an initial issuance of QS and IBQ. The application package will include a prequalified application (with landings history), a Trawl Identification of Ownership Interest form, and any other documents NMFS believes are necessary to aid the limited entry permit owner in completing the QS application.
            (1) For current trawl limited entry permit owners, NMFS will mail a prequalified application to all owners, as listed in the NMFS permit database at the time applications are mailed, that NMFS determines may qualify for QS or IBQ. NMFS will mail the application by certified mail to the current address of record in the NMFS permit database. The application will contain the basis of NMFS' calculation of the permit owner's QS and IBQ for each species/species group or area.
            (2) For shoreside processors, NMFS will mail a prequalified application to those Pacific whiting shoreside first receivers with receipts of 1 mt or more of whiting from whiting trips in each of any two years from 1998 through 2004, as documented on fish tickets in the relevant PacFIN dataset on July 1, 2010. NMFS will mail the prequalified application by certified mail to the current address of record given by the state in which the entity is registered. For all qualified entities who meet the eligibility requirement at paragraph (d)(8)(ii)(B) of this section, the application will provide the basis of NMFS' calculation of the initial issuance of Pacific whiting QS.
            (B) Request for an application. An owner of a current limited entry trawl permit or a Pacific whiting first receiver or shoreside processor that believes it is qualified for an initial issuance of QS and IBQ and does not receive a prequalified application, must complete an application package and submit the completed application to NMFS by the application deadline. Application packages are available on NMFS' Web site (http://www.nwr.noaa.gov/Groundfish-Halibut/Groundfish-Permits/index.cfm) or by contacting SFD. An application must include valid PacFIN data or other credible information that substantiates the applicant's qualification for an initial issuance of QS and IBQ.
            (vi) Corrections to the application. If an applicant does not accept NMFS' calculation in the prequalified application either in part or whole, the applicant must identify in writing to NMFS which parts the applicant believes to be inaccurate, and must provide specific credible information to substantiate any requested corrections. The completed application and specific credible information must be provided to NMFS in writing by the application deadline. Written communication must either be post-marked or hand-delivered within normal business hours no later than November 1, 2010. Requests for corrections may only be granted for the following reasons:
            (A) Errors in NMFS' use or application of data, including:
            (1) Errors in NMFS' use or application of landings data from PacFIN;
            (2) Errors in NMFS' use or application of state logbook data from PacFIN;
            (3) Errors in NMFS' application of the QS or IBQ allocation formula;
            (4) Errors in identification of the permit owner, permit combinations, or vessel registration as listed in NMFS permit database;
            (5) Errors in identification of ownership information for the first receiver or the processor that first processed the fish; and
            (6) Errors in NMFS' use or application of ownership interest information.
            (B) Reassignment of Pacific whiting landings history for shoreside processors. For shoreside processors, the landing history may be reassigned from the Pacific whiting shoreside first receive identified in the relevant PacFIN database to a shoreside processor that was in fact the first processor of the fish. In order for an applicant to request that landing history be reassigned, an authorized representative for the Pacific whiting shoreside first receiver identified on the state landing receipt must submit, by the application deadline date specified in paragraph (d)(8)(vii)(B) of this section for initial issuance of QS, a written request that the whiting landings history from the qualifying years be conveyed to a shoreside processor. The letter must be signed and dated by the authorized representative of the Pacific whiting shoreside first receiver named on the state landing receipt and signed and dated by the authorized representative of the shoreside processor to which the Pacific whiting landing history is requested to be reassigned. The letter must identify the dates of the landings history and the associated amounts that are requested to be reassigned, and include the legal name of the shoreside processor to which the Pacific whiting landing history is requested to be reassigned, their date of birth or tax identification number, business address, business phone number, fax number, and e-mail address. If any document exists that demonstrates that the shoreside processor to which the Pacific whiting landing history is requested to be reassigned was in fact the first processor of the fish, such documentation must be provided to NMFS. NMFS will review the information submitted and will make a determination as part of the IAD.
            (vii) Submission of the application and application deadline—(A) Submission of the application. Submission of the complete, certified application includes, but is not limited to, the following:
            (1) The applicant is required to sign and date the application and have the document notarized by a licensed Notary Public.
            (2) The applicant must certify that they qualify to own QS and IBQ.
            (3) The applicant must indicate they accept NMFS' calculation of initial issuance of QS and IBQ provided in the prequalified application, or provide credible information that demonstrates their qualification for QS and IBQ.
            (4) The applicant is required to provide a complete Trawl Identification of Ownership Interest Form as specified at paragraph (d)(4)(iv) of this section.
            (5) Business entities may be required to submit a corporate resolution or other credible documentation as proof that the representative of the entity is authorized to act on behalf of the entity; and
            (6) NMFS may request additional information of the applicant as necessary to make an IAD on initial issuance of QS or IBQ.
            (B) Application deadline. A complete, certified application must be either postmarked or hand-delivered within normal business hours to NMFS, Northwest Region, Permits Office, Bldg. 1, 7600 Sand Point Way, NE., Seattle, WA 98115, no later than November 1, 2010. NMFS will not accept or review any applications received or postmarked after the application deadline. There are no hardship exemptions for this deadline.
            (viii) Permit transfer during application period. NMFS will not review or approve any request for a change in limited entry trawl permit owner at any time after either November 1, 2010 or the date upon which the application is received by NMFS, whichever occurs first, until a final decision is made by the Regional Administrator on behalf of the Secretary of Commerce regarding the QS and IBQ to be issued for that permit.
            (ix) Initial Administrative Determination (IAD). NMFS will issue an IAD for all complete, certified applications received by the application deadline date. If NMFS approves an application for initial issuance of QS and IBQ, the applicant will receive a QS permit specifying the amounts of QS and IBQ for which the applicant has qualified and the applicant will be registered to a QS account. If NMFS disapproves or partially disapproves an application, the IAD will provide the reasons. As part of the IAD, NMFS will indicate whether the QS permit owner qualifies for QS or IBQ in amounts that exceed the accumulation limits and are subject to divestiture provisions given at paragraph (d)(4)(v) of this section, or whether the QS permit owner qualifies for QS or IBQ that exceed the accumulation limits and does not qualify to receive the excess under paragraph (d)(4)(v) of this section. If the applicant does not appeal the IAD within 60 calendar days of the date on the IAD, the IAD becomes the final decision of the Regional Administrator acting on behalf of the Secretary of Commerce.
            (x) Appeals. For QS permits and QS/IBQ issued under this section, the appeals process and timelines are specified at § 660.25(g), subpart C. For the initial issuance of QS/IBQ and the QS permits, the bases for appeal are described in paragraph (d)(8)(vi) of this section. An additional basis for appeal for whiting QS based on shoreside processing is an allegation that the shoreside processor or Pacific whiting shoreside first receiver to which a QS permit and whiting QS have been assigned was not in fact the first processor of the fish included in the qualifying landings history. The appellant must submit credible information supporting the allegation that they were in fact the first shoreside processor for the fish in question. Items not subject to appeal include, but are not limited to, the accuracy of permit landings data or Pacific whiting shoreside first receiver landings data in the relevant PacFIN dataset on July 1, 2010.
            (9) Reallocation of widow rockfish QS. (i) Additional definitions. The following definitions are applicable to paragraph (d)(9) of this section and apply only to terms used for the purposes of reallocation of widow rockfish QS:
            (A) Nonwhiting trip means a fishing trip where less than 50 percent by weight of all fish reported on the state landing receipt is whiting.
            (B) PacFIN means the Pacific Fisheries Information Network of the Pacific States Marine Fisheries Commission.
            (C) Relative history means the landings history of a limited entry trawl permit for a species, year, and area subdivision, divided by the total fleet history of the sector for that species, year, and area subdivision, as appropriate.
            (D) Whiting trip means a fishing trip where greater than or equal to 50 percent by weight of all fish reported on the state landing receipt is whiting.
            (ii) Eligibility criteria for receiving reallocated widow rockfish QS. Only the owner of an original QS permit (non-shoreside processor) to which QS was initially allocated in 2011 is eligible to receive reallocated widow rockfish QS based on the history of the limited entry trawl permit(s) that accrued to that QS permit, regardless of current limited entry permit ownership. For those new QS permits to which widow rockfish was administratively transferred by NMFS under U.S. court order, NMFS will reallocate widow rockfish QS directly to the new QS permit. Any limited entry trawl permit owners who did not submit an initial application for a QS permit will not be eligible to receive reallocated widow rockfish QS.
            (iii) Steps for widow rockfish QS reallocation formula. The widow rockfish QS reallocation formula is applied in the following steps:
            (A) First, for each limited entry trawl permit, NMFS will determine a preliminary QS allocation for nonwhiting trips.
            (B) Second, for each limited entry trawl permit, NMFS will determine a preliminary QS allocation for whiting trips.
            (C) Third, for each limited entry trawl permit, NMFS will combine the amounts resulting from paragraphs (d)(9)(iii)(A) and (B) of this section.
            (D) Fourth, NMFS will reduce the total widow rockfish QS reallocated to QS permit owners by 10 percent as a set aside for AMP.
            (iv) Reallocation formula for specific widow rockfish QS amounts—(A) Reallocation formula rules. The following rules will be applied to data for the purpose of calculating the initial reallocation of widow rockfish QS:
            (1) Limited entry trawl permits will be assigned catch history or relative history based on the landing history of the vessel(s) associated with the permit at the time the landings were made.
            (2) The relevant PacFIN dataset includes species compositions based on port sampled data and applied to data at the vessel level.
            (3) Only landings of widow rockfish that were caught in the exclusive economic zone or adjacent state waters off Washington, Oregon, and California will be used for calculating the reallocation of widow rockfish QS.
            (4) History from limited entry trawl permits that have been combined with a limited entry trawl permit that qualified for a C/P endorsement and which has shorebased permit history will not be included in the preliminary QS and IBQ allocation formula, other than in the determination of fleet history used in the calculation of relative history for limited entry trawl permits that do not have a C/P endorsement.
            (5) History of illegal landings and landings made under nonwhiting EFPs that are in excess of the cumulative limits in place for the non-EFP fishery will not count toward the allocation of QS.
            (6) The limited entry trawl permit's landings history includes the landings history of limited entry trawl permits that have been previously combined with that limited entry trawl permit.
            
            (7) If two or more limited entry trawl permits have been simultaneously registered to the same vessel, NMFS will split the landing history evenly between all such limited entry trawl permits during the time they were simultaneously registered to the vessel.
            (8) Unless otherwise noted, the calculation for the reallocation of widow rockfish QS under paragraph (d)(9) will be based on state landing receipts (fish tickets) as recorded in the relevant PacFIN dataset on July 27, 2016.
            (9) For limited entry trawl permits, landings under provisional “A” permits that did not become “A” permits and “B” permits will not count toward the reallocation of widow rockfish QS, other than in the determination of fleet history used in the calculation of relative history for permits that do not have a C/P endorsement.
            (10) For limited entry trawl permits, NMFS will calculate the reallocation of widow rockfish QS separately based on whiting trips and nonwhiting trips, and will weigh each calculation according to a split between whiting trips and nonwhiting trips of 10.833 percent for whiting trips and 89.167 percent for nonwhiting trips, which is a one-time proportion necessary for the reallocation formula.
            (B) Preliminary widow rockfish QS reallocation for nonwhiting trips. The preliminary reallocation process in paragraph (d)(9)(iii)(A) of this section follows a two-step process, one to allocate a pool of QS equally among all eligible limited entry permits and the other to allocate the remainder of the preliminary QS based on limited entry trawl permit history. Through these two processes, preliminary QS totaling 100 percent will be allocated. In later steps, this will be adjusted and reduced as indicated in paragraph (d)(9)(iii)(C) and (D) to determine the QS allocation.
            (1) QS to be allocated equally. The pool of QS for equal allocation will be determined using the nonwhiting trip landings history from Federal limited entry groundfish permits that were retired through the Federal buyback program (i.e., buyback program) (68 FR 42613, July 18, 2003). The nonwhiting trip QS pool associated with the buyback permits will be the buyback permit history as a percent of the total fleet history for the 1994 to 2003 nonwhiting trip reallocation period. The calculation will be based on total absolute pounds with no dropped years and no other adjustments. The QS pool associated with the buyback permits will be divided equally among all qualifying limited entry permits.
            (2) QS to be allocated based on each permit's history. The pool of QS for allocation based on limited entry trawl permit nonwhiting trip history will be the QS remaining after subtracting out the QS allocated equally. This pool will be allocated to each qualifying limited entry trawl permit based on the permit's relative nonwhiting trip history from 1994 through 2002, dropping the three lowest years. For each limited entry trawl permit, NMFS will calculate relative history using the following methodology. First, NMFS will sum the permit's widow rockfish landings on nonwhiting trips for each year in the reallocation period. Second, NMFS will divide each permit's annual sum by the shoreside limited entry trawl fleet's annual sum. NMFS will then calculate a total relative history for each permit by adding all relative histories for the permit together and subtracting the three years with the lowest relative history for the permit. The result for each permit will be divided by the aggregate sum of all total relative histories of all qualifying limited entry trawl permits. NMFS will then multiply the result from this calculation by the amount of QS in the pool to be allocated based on each permit's history.
            (C) Preliminary widow rockfish QS reallocation for whiting trips. The preliminary reallocation process in paragraph (d)(9)(iii)(B) of this section follows a two-step process, one to allocate a pool of QS equally among all eligible limited entry permits and the other to allocate the remainder of the preliminary QS based on permit history. Through these two processes, preliminary QS totaling 100 percent will be allocated. In later steps, this will be adjusted and reduced as indicated in paragraph (d)(9)(iii)(C) and (D) to determine the QS allocation.
            
            (1) QS to be allocated equally. The pool of QS for equal allocation will be determined using whiting trip landings history from Federal limited entry groundfish permits that were retired through the Federal buyback program (i.e., buyback program) (68 FR 42613, July 18, 2003). The whiting trip QS pool associated with the buyback permits will be the buyback permit history as a percent of the total fleet history for the 1994 to 2003 whiting trip reallocation period. The calculation will be based on total absolute pounds with no dropped years and no other adjustments. The QS pool associated with the buyback permits will be divided equally among all qualifying limited entry permits.
            (2) QS to be allocated based on each permit's history. The pool of QS for allocation based on each limited entry trawl permit's whiting trip history will be the QS remaining after subtracting out the QS allocated equally. Widow rockfish QS for this pool will be allocated pro-rata based on each limited entry trawl permit's whiting QS from whiting trips that was established in 2010 and used to allocate the whiting trip portion of whiting QS at the time of initial implementation in 2011. Pro-rata means a percent that is equal to the percent of whiting QS from whiting trips.
            (D) QS from limited entry permits calculated separately for nonwhiting trips and whiting trips. NMFS will calculate the portion of widow QS a limited entry trawl permit receives based on nonwhiting trips and whiting trips separately, and will weight each preliminary QS in proportion to the one-time reallocation percentage between whiting trips and nonwhiting trips of 10.833 percent and 89.167 percent, respectively.
            (1) Nonwhiting trips. To determine the amount of widow QS for nonwhiting trips for each limited entry trawl permit, NMFS will multiply the preliminary QS for the permit from paragraph (d)(9)(iii)(A) of this section by the one-time reallocation percentage of 89.167 percent for nonwhiting trips.
            (2) Whiting trips. To determine the amount of widow QS for whiting trips for each limited entry trawl permit, NMFS will multiply the preliminary QS for the permit from paragraph (d)(9)(iii)(B) of this section by the one-time reallocation percentage of 10.833 percent for whiting trips.
            (E) QS for each limited entry trawl permit. For each limited entry trawl permit, NMFS will add the results for the permit from paragraphs (d)(9)(iv)(D)(1) and (D)(2) of this section in order to determine the total QS widow for that permit.
            (F) Adjustment for AMP set-aside. NMFS will reduce the widow QS reallocated to each permit owner by a proportional amount that is equivalent to a reduction of 10 percent across all widow reallocation recipients' holdings as a set aside for AMP.
            (v) Widow rockfish QS reallocation application. Persons may apply for issuance of reallocated widow rockfish QS by completing and submitting a prequalified application. A “prequalified application” is a partially pre-filled application where NMFS has preliminarily determined the landings history for each limited entry trawl permit that qualifies the applicant for a reallocation of widow QS. The application package will include a prequalified application with landings history. The completed application must be either postmarked or hand-delivered to NMFS within normal business hours no later than December 26, 2017. If an applicant fails to submit a completed application by the deadline date, they forgo the opportunity to receive reallocated widow rockfish QS and their percentage will be redistributed to other QS permit owners who submitted complete widow rockfish reallocation applications in proportion to their reallocated widow QS amount.
            (vi) Corrections to the application. If an applicant does not accept NMFS's calculation in the prequalified application either in part or whole, the applicant must identify in writing to NMFS which parts the applicant believes to be inaccurate, and must provide specific credible information to substantiate any requested corrections. The completed application and specific credible information must be provided to NMFS in writing by the application deadline. Written communication must either be post-marked or hand-delivered to NMFS within normal business hours no later than December 26, 2017. Requests for corrections may only be granted for the following reasons:
            (A) Errors in NMFS's use or application of data, including:
            (1) Errors in NMFS's use or application of landings data from PacFIN;
            (2) Errors in NMFS's application of the reallocation formula; and
            (3) Errors in identification of the QS permit owner, permit combinations, or vessel registration as listed in NMFS permit database.
            (B) [Reserved]
            (vii) Submission of the application and application deadline—(A) Submission of the application. Submission of the complete, certified application includes, but is not limited to, the following:
            (1) The applicant is required to sign and date the application and declare that the contents are true, correct and complete.
            (2) The applicant must certify that they qualify to own reallocated widow rockfish QS.
            (3) The applicant must indicate they accept NMFS's calculation of reallocated widow rockfish QS provided in the prequalified application, or provide a written statement and credible information if they do not accept NMFS's calculation.
            (4) NMFS may request additional information of the applicant as necessary to make an IAD on reallocated widow rockfish QS.
            (B) Application deadline. A complete, certified application must be either postmarked or hand-delivered within normal business hours to NMFS, West Coast Region, Permits Office, Bldg. 1, 7600 Sand Point Way NE., Seattle, WA 98115, no later than December 26, 2017. NMFS will not accept or review any applications received or postmarked after the application deadline. There are no hardship exemptions for this deadline.
            (viii) Initial Administrative Determination (IAD). NMFS will issue an IAD for all complete, certified applications received by the application deadline date. If NMFS approves an application for reallocated widow rockfish QS, the IAD will say so, and the applicant will receive a 2018 QS permit specifying the reallocated amount of widow rockfish QS the applicant has qualified for. If NMFS disapproves or partially disapproves an application, the IAD will provide the reasons. As part of the IAD, NMFS will indicate to the best of its knowledge whether the QS permit owner qualifies for QS or IBQ in amounts that exceed the accumulation limits and are subject to divestiture provisions given at paragraph (d)(4)(v) of this section. If the applicant does not appeal the IAD within 60 calendar days of the date on the IAD, the IAD becomes the final decision of the Regional Administrator acting on behalf of the Secretary of Commerce.
            (ix) Appeals. For reallocated widow rockfish QS issued under this section, the appeals process and timelines are specified at § 660.25(g), subpart C. For the reallocation of widow rockfish QS, the bases for appeal are described in paragraph (d)(9)(vi) of this section. Items not subject to appeal include, but are not limited to, the accuracy of permit landings data in the relevant PacFIN dataset on July 27, 2016.
            (e) Vessel accounts—(1) General. In order to participate in the Shorebased IFQ Program, a vessel must be registered to an eligible limited entry trawl permit. A vessel account will be established on request for an owner of a vessel registered to an eligible limited entry trawl permit in order to track QP and IBQ pounds. QP or IBQ pounds will have the same species/species groups and area designations as the QS or IBQ from which it was issued. Annually, QS or IBQ (expressed as a percent) are converted to QP or IBQ pounds (expressed as a weight) in a QS account. QP or IBQ pounds may be transferred from a QS account to a vessel account or from one vessel account to another vessel account. QP or IBQ pounds are required to cover catch (landings and discards) by limited entry trawl vessels of all IFQ species/species groups, except for:
            (i) Gear exception. Vessels registered to a limited entry trawl permit using the following gears would not be required to cover groundfish catch with QP or Pacific halibut catch with IBQ pounds: Non-groundfish trawl, gear types defined in the coastal pelagic species FMP, gear types defined in the highly migratory species FMP, salmon troll, crab pot, and limited entry fixed gear when the vessel also has a limited entry permit endorsed for fixed gear and has declared that it is fishing in the limited entry fixed gear fishery. Vessels using gears falling under this exception are subject to the open access fishery restrictions and limits when declared in to an open access fishery.
            (ii) Species exception. QP are not required for the following species: Longspine thornyheads south of 34°27′ N. lat., minor nearshore rockfish (north and south), black rockfish (coastwide), California scorpionfish, cabezon, kelp greenling, shortbelly rockfish, and “other fish” (as defined at § 660.11, subpart C, under the definition of “groundfish”). For these species, trip limits remain in place as specified in the trip limit tables at Table 1 (North) and Table 1 (South) of this subpart.
            (2) Eligibility and registration—(i) Eligibility. To establish a registered vessel account, a person must own a vessel and that vessel must be registered to a groundfish limited entry permit endorsed for trawl gear.
            (ii) Registration. A vessel account must be registered with the NMFS SFD Permits Office. A vessel account may be established at any time during the year. An eligible vessel owner must submit a request in writing to NMFS to establish a vessel account. The request must include the vessel name; USCG vessel registration number (as given on USCG Form 1270) or state registration number, if no USCG documentation; all vessel owner names (as given on USCG Form 1270, or on state registration, as applicable); and business contact information, including: Address, phone number, fax number, and email. Requests for a vessel account must also include the following information: A complete economic data collection form as required under § 660.113(b), (c) and (d), and a complete Trawl Identification of Ownership Interest Form as required under paragraph (e)(4)(ii) of this section. The request for a vessel account will be considered incomplete until the required information is submitted. Any change specified at paragraph (e)(3)(ii) of this section, including a change in the legal name of the vessel owner(s), will require the new owner to register with NMFS for a vessel account. A participant must have access to a computer with Internet access and must set up online access to their vessel account to participate. The computer must have Internet browser software installed (e.g., Internet Explorer, Netscape, Mozilla Firefox); as well as the Adobe Flash Player software version 9.0 or greater. NMFS will mail vessel account owners instructions to set up online access to their vessel account. NMFS will use the vessel account to send messages to vessel owners in the Shorebased IFQ Program; it is important for vessel owners to monitor their online vessel account and all associated messages.
            (3) Renewal, change of account ownership, and transfer of QP or IBQ pounds—(i) Renewal. (A) Vessel accounts expire at the end of each calendar year, and must be renewed between October 1 and November 30 of each year in order to ensure the vessel account is active on January 1 of the following year. A complete vessel account renewal package must be received by SFD no later than November 30 to be accepted by NMFS.
            (B) Notification to renew vessel accounts will be issued by SFD by September 15 each year to the vessel account owner's most recent address in the SFD record. The vessel account owner shall provide SFD with notice of any address change within 15 days of the change.
            (C) Any vessel account for which SFD does not receive a vessel account renewal request by November 30 will have its vessel account inactivated by NMFS at the end of the calendar year. NMFS will not issue QP or IBQ pounds to the inactivated vessel account. Any QP or IBQ pounds in the vessel account will expire and surplus QP or IBQ pounds will not be available for carryover. A non-renewed vessel account may be renewed in a subsequent year by submission of a complete vessel account renewal package.

            (D) Vessel accounts will not be renewed until SFD has received a complete application for a vessel account renewal, which includes payment of required fees, a complete documentation of permit ownership on the Trawl Identification of Ownership Interest Form as required under paragraph (e)(4)(ii) of this section, and a complete economic data collection form as required under § 660.114. The vessel account renewal will be considered incomplete until the required information is submitted.
            (E) Effective Date. A vessel account is effective on the date issued by NMFS and remains effective until the end of the calendar year.
            (F) IAD and appeals. Vessel account renewals are subject to the appeals process specified at § 660.25(g), subpart C.
            (ii) Change in vessel account ownership. Vessel accounts are non-transferable and ownership of a vessel account cannot change (i.e., cannot change the legal name of the owner(s) as given on the vessel account). If the ownership of a vessel changes (as given on a USCG or state vessel registration documentation), then a new vessel account must be opened by the new owner in order for the vessel to participate in the Shorebased IFQ Program.
            (iii) Transfer of QP or IBQ pounds—(A) General. QP or IBQ pounds may only be transferred from a QS account to a vessel account or between vessel accounts. QP or IBQ pounds cannot be transferred from a vessel account to a QS account. Transfers of QP or IBQ pounds are subject to annual vessel accumulation limits. QP or IBQ pounds must be transferred in whole pounds (i.e., no fraction of a QP or IBQ pound can be transferred). During the year there may be situations where NMFS deems it necessary to prohibit transfers (i.e., account reconciliation, system maintenance, or for emergency fishery management reasons).
            (B) Transfer procedures. QP or IBQ pound transfers from one vessel account to another vessel account must be accomplished via the online vessel account. To make a transfer, a vessel account owner must initiate a transfer request by logging onto the online vessel account. Following the instructions provided on the website, the vessel account owner must enter pertinent information regarding the transfer request including, but not limited to: IFQ species, amount of QP or IBQ pounds to be transferred for each IFQ species (in whole pound increments); name and any other identifier of the eligible transferee (e.g., USCG documentation number or state registration number, as applicable) of the eligible vessel account receiving the transfer; and the value of the transferred QP or IBQ pounds. The online system will verify whether all information has been entered and whether the transfer complies with vessel limits, as applicable. If the information is not accepted, an electronic message will record as much in the transferor's vessel account explaining the reason(s). If the information is accepted, the online system will record the pending transfer in both the transferor's and the transferee's vessel accounts. The transferee must approve the transfer by electronic signature. If the transferee accepts the transfer, the online system will record the transfer and confirm the transaction in both accounts through a transaction confirmation notice. Once the transferee accepts the transaction, the transaction is final and permanent. QP or IBQ pounds may be transferred between vessel accounts at any time during January 1 through December 31 each year unless otherwise notified by NMFS. Unused QP from the previous fishing year (base year) may be transferred for the purpose of covering end-of-the-year vessel account deficits through the end of the post-season transfer period described at paragraph (e)(5)(iv) of this section.
            (4) Accumulation limits—(i) Vessel limits. For each IFQ species or species group specified in this paragraph, vessel accounts may not have QP or IBQ pounds in excess of the annual QP vessel limit in any year, except as allowed by paragraph (e)(5)(iii) of this section. The annual QP vessel limit is calculated as all QPs transferred in minus all QPs transferred out of the vessel account.
            
              
                Species category
                Annual QPvessel limit
                  (in percent)
                
              
              
                Arrowtooth flounder
                20
              
              
                Bocaccio S of 40°10′ N lat
                15.4
              
              
                Canary rockfish
                10
              
              
                
                Chilipepper S of 40°10′ N lat
                15
              
              
                Cowcod S of 40°10′ N lat
                17.7
              
              
                Darkblotched rockfish
                6.8
              
              
                Dover sole
                3.9
              
              
                English sole
                7.5
              
              
                Lingcod:
              
              
                N of 40°10′ N lat
                5.3
              
              
                S of 40°10′ N lat
                13.3
              
              
                Longspine thornyhead:
              
              
                N of 34°27′ N lat
                9
              
              
                Minor rockfish complex N of 40°10′ N lat.:
              
              
                Shelf species
                7.5
              
              
                Slope species
                7.5
              
              
                Minor rockfish complex S of 40°10′ N lat.:
              
              
                Shelf species
                13.5
              
              
                Slope species
                9
              
              
                Other Flatfish complex
                15
              
              
                Pacific cod
                20
              
              
                Pacific halibut (IBQ) N of 40°10′ N lat
                14.4
              
              
                Pacific ocean perch N of 40°10′ N lat
                6
              
              
                Pacific whiting (shoreside)
                15
              
              
                Petrale sole
                4.5
              
              
                Sablefish:
              
              
                N of 36° N lat. (Monterey north)
                4.5
              
              
                S of 36° N lat. (Conception area)
                15
              
              
                Shortspine thornyhead:
              
              
                N of 34°27′ N lat
                9
              
              
                S of 34°27′ N lat
                9
              
              
                Splitnose rockfish S of 40°10′ N lat
                15
              
              
                Starry flounder
                20
              
              
                Widow rockfish
                8.5
              
              
                Yelloweye rockfish
                11.4
              
              
                Yellowtail rockfish N of 40°10′ N lat
                7.5
              
              
                Non-whiting groundfish species
                3.2
              
            
            (ii) Trawl identification of ownership interest form. Any person that owns a vessel registered to a limited entry trawl permit and that is applying for or renewing a vessel account shall document those persons that have an ownership interest in the vessel greater than or equal to 2 percent. This ownership interest must be documented with the SFD via the Trawl Identification of Ownership Interest Form. SFD will not generate and issue a vessel account unless the Trawl Identification of Ownership Interest Form has been completed. NMFS may request additional information of the applicant as necessary to verify compliance with accumulation limits.
            (5) Carryover of Surplus and Deficit QP or IBQ. The carryover provision allows a limited amount of surplus QP or IBQ pounds in a vessel account to be carried over from one year (the base year) to the next immediately following year or allows a deficit in a vessel account from fishing during the base year to be covered in the immediately following year with QP or IBQ pounds from the base year or the a immediately following year, up to a carryover limit without violating the provisions of this section.
            (i) Surplus QP or IBQ pounds. A vessel account with a surplus of QP or IBQ (unused QP or IBQ pounds) for any IFQ species following the post-season transfer period specified at paragraph (e)(5)(iv) of this section, may carryover for use in the year immediately following the base year amounts of unused QP or IBQ pounds up to its carryover limit specified at (e)(5)(ii) of this section, and subject to the limitations of this paragraph. After the post-season transfer period is concluded, NMFS will complete determination of surplus QP or IBQ pound amounts that may be carried over into the following year up to the surplus carryover limit specified at paragraph (e)(5)(ii) of this section. The amount of surplus QP or IBQ pounds issued as carryover will be reduced in proportion to any reduction in the ACL-between the base year and the immediately following year. At the end of the post-season transfer period, any base year QP or IBQ pounds remaining in vessel accounts will be suspended from use while NMFS calculates annual surplus carryover amounts. NMFS will consult with the Council in making its final determination of the IFQ species and total QP or IBQ amounts to be issued as annual surplus carryover. After NMFS completes determination of the annual surplus carryover amounts for each vessel account, suspended QP or IBQ pounds in excess of the annual surplus carryover amount will expire. NMFS will subsequently release any remaining suspended QP or IBQ pounds for issuance as surplus carryover to vessel accounts from which they were suspended, and notify vessel account owners of the issuance. Surplus carryover QP or IBQ pounds are valid for the year in which they are issued (i.e., the year immediately following the base year). Surplus carryover amounts that would place a vessel above the annual QP vessel limits for the immediately following year (specified at paragraph (e)(4) of this section) will not be issued. Amounts issued as surplus QP or IBQ pounds do not change the shorebased trawl allocation in the year in which the carryover was issued. Surplus QP or IBQ pounds may not be carried over for more than one year.
            (ii) Surplus Carryover Limit. The limit for the surplus carryover is calculated by multiplying 10 percent by the cumulative total QP or IBQ pounds (used and unused) transferred into a vessel account for the base year, less any transfers out of the vessel account, QP resulting from reapportionment of whiting specified at § 660.60(d), additional QP issued to the account during the year (as specified at § 660.60(c)(3)(ii)), and previous carryover amounts. The percentage used for the carryover surplus limit may be changed by Council recommendation during the biennial specifications and management measures process or by routine management measures as specified in § 660.60(c).
            (iii) Deficit QP or IBQ pounds. After the end of the base year, a vessel account may cover the full amount of any deficit (negative balance) of QP or IBQ pounds using QP or IBQ from the following year, base year QP or IBQ pounds, through the post-season transfer period, or a combination, without restriction by annual QP vessel limits. A vessel account acquiring QP or IBQ after the base year to cover a deficit resulting from catch in excess of the base year annual QP vessel limits may still be in violation of annual vessel QP limit provisions specified at paragraph (e)(4)(i) of this section, or other provisions of this section, if the deficit exceeds the deficit carryover limit specified at paragraph (e)(5)(iii)(B) of this section. If an IFQ species is reallocated between the base year and the following year due to changes in management areas or subdivision of a species group as specified at paragraph (c)(3)(vii) of this section, a vessel account will not carryover the deficit for that IFQ species into the following year. A vessel account with a deficit for any IFQ species in the base year may cover that deficit during the post-season transfer period or with QP or IBQ pounds from the following year without violating the provisions of this section if all of the following conditions are met:
            (A) The vessel account owner declares out of the Shorebased IFQ Program for the remainder of the year in which the deficit occurred. The vessel account owner must submit a signed, dated, and notarized letter to OLE, declaring out of the Shorebased IFQ Program for the remainder of the year and invoking the carryover provision to cover the deficit. Signed, dated, and notarized letters may be submitted to NMFS, West Coast Region, Office of Law Enforcement, ATTN VMS, Bldg. 1, 7600 Sand Point Way NE, Seattle, WA 98115. If the vessel account owner covers the deficit later within the same calendar year, the vessel may re-enter the Shorebased IFQ Program. If the deficit is documented less than 30 days before the end of the calendar year, exiting out of the Shorebased IFQ Program for the remainder of the year is not required.

            (B) The amount of QP or IBQ pounds required to cover the deficit from the current fishing year is less than or equal to the vessel's carryover limit for a deficit. The carryover limit for a deficit is calculated as 10 percent of the total cumulative QP or IBQ pounds (used and unused, less any transfers out of the vessel account, and any previous carryover amounts) in the vessel account 30 days after the date the deficit is documented;
            (C) Sufficient QP or IBQ pounds are transferred into the vessel account to cure the deficit within 30 days of NMFS' issuance of QP or IBQ pounds to QS accounts in the following year or the date the deficit is documented (whichever is later) but not later than the end of the post-season transfer period; and
            (D) The total QP required to cover the vessel's total catch from the base year is not greater than the annual QP vessel limit for the base year.
            (iv) Post-Season QP or IBQ transfers. A vessel account with a deficit (negative balance) of QP or IBQ pounds after December 31 for any IFQ species may conduct post-season transfers to cure the deficit by obtaining available unused QP or IBQ pounds remaining in other vessel accounts from the base fishing year. Vessel account owners may conduct post-season transfers of QP and IBQ pounds according to transfer procedures specified in paragraph (e)(3)(iii) of this section, and subject to the following conditions:
            (A) Post-season transfers may be conducted during a period starting January 1 and ending 14 calendar days after NMFS has completed its determination of the total base year IFQ catch for all vessels for end-of-the-year account reconciliation. NMFS will issue a public notice when end-of-the-year account reconciliation has been completed, on or about March 1 of each year.
            (B) QP or IBQ pounds from the base fishing year transferred during the post-season transfer period may not be fished in any way, and may only be transferred for the purpose of covering deficits carried into the immediately following fishing year from the base fishing year.
            (C) After the post-season transfer period, remaining QP and IBQ pounds surplus and deficits from the base fishing year are subject to carryover provisions specified at paragraphs (e)(5)(ii) and (e)(5)(iii) of this section.
            (6) Appeals. An appeal to a vessel account action follows the appeals process defined at § 660.25(g), subpart C.
            (7) Fees. The Regional Administrator is authorized to charge fees for administrative costs associated with the vessel accounts consistent with the provisions given at § 660.25(f), subpart C.
            (8) Cost recovery. The fish seller, as defined at § 660.111, is subject to the cost recovery program specified at § 660.115.
            (f) First receiver site license—(1) General. The first receiver site license authorizes the holder to receive, purchase, or take custody, control, or possession of an IFQ landing at a specific physical site onshore directly from a vessel. Each buyer of groundfish from a vessel making an IFQ landing must have a first receiver site license for each physical location where the IFQ landing is offloaded.
            (2) Issuance. (i) First receiver site licenses will only be issued to a person registered to a valid license issued by the state of Washington, Oregon, or California, and that authorizes the person to receive fish from a catcher vessel.
            (ii) An IFQ first receiver must have a separate first receiver site license for each unique physical location where the IFQ first receiver will receive, purchase or take custody, control, or take possession of an IFQ landing from a vessel.
            (iii) An IFQ first receiver may apply for a first receiver site license at any time during the calendar year.
            (iv) IFQ first receivers must reapply for a first receiver site license as specified at paragraphs (f)(6) and (7) of this section:
            (3) Application process. Persons interested in being licensed as an IFQ first receiver for a specific physical location must submit a complete application for a first receiver site license to NMFS, West Coast Region, ATTN: Fisheries Permit Office, Bldg. 1, 7600 Sand Point Way NE., Seattle, WA 98115. NMFS will only consider complete applications for approval. A complete application includes:
            (i) State license. The license owner must provide a copy of a valid license issued by the state in which they operate that allows the person to receive fish from a catcher vessel.
            (ii) Application form. A completed IFQ first receiver application form provided by NMFS, signed and dated by an authorized representative of the first receiver. To be considered complete, the form must also be notarized.
            (iii) A catch monitoring plan. All IFQ first receivers must prepare and operate under a NMFS-accepted catch monitoring plan for each specific physical location. A proposed catch monitoring plan detailing how the IFQ first receiver will meet each of the performance standards in paragraph (f)(3)(iii)(C) of this section must be included with the application. NMFS will not issue a first receiver site license to a person that does not have a current, NMFS-accepted catch monitoring plan.
            (A) Catch monitoring plan review process. NMFS will accept a catch monitoring plan if it includes all the required elements specified in paragraph (f)(3)(iii)(C) of this section and conforms with the actual operations and layout at the site. A site inspection is required for new first receiver site licenses. For re-registration of an existing first receiver site license, the site must be inspected at least once every three years or more frequently, as deemed necessary by NMFS, or by a NMFS designated representative. If NMFS does not accept a catch monitoring plan for any reason, a new or revised catch monitoring plan may be required of the first receiver.
            (B) Arranging a site inspection. After receiving a complete application for a first receiver site license, if a site inspection is required, NMFS will contact the applicant to schedule a site inspection. A complete application for a first receiver site license must include the proposed catch monitoring plan. NMFS may request a representative of the first receiver to be at the site at the time of inspection. If the requested representative of the first receiver is not made available for the inspection, the site inspection may be postponed until the requested representative of the first receiver is made available.
            (C) Contents of a catch monitoring plan. The catch monitoring plan must:
            (1) Catch sorting. Describe the amount and location of all space used for sorting catch, the number of staff assigned to catch sorting, and the maximum rate that catch will flow through the sorting area.
            (2) Monitoring for complete sorting. Detail how IFQ first receiver staff will ensure that sorting is complete; what steps will be taken to prevent unsorted catch from entering the factory or other areas beyond the location where catch sorting and weighing can be monitored from the observation area; and what steps will be taken if unsorted catch enters the factory or other areas beyond the location where catch sorting and weighing can be monitored from the observation area.
            (3) Scales used for weighing IFQ landings. Identify each scale that will be used to weigh IFQ landings by the type and capacity and describe where it is located and what it will be used for. Each scale must be appropriate for its intended use.
            (4) Printed record. Identify all scales that will be used to weigh IFQ landings that cannot produce a complete printed record as specified at § 660.15(c), subpart C. State how the scale will be used, and how the plant intends to produce a complete and accurate record of the total weight of each delivery.
            (5) Weight monitoring. Detail how the IFQ first receiver will ensure that all catch is weighed and the process used to meet the catch weighing requirements specified at paragraph (j) of this section. If a catch monitoring plan proposes the use of totes in which IFQ species will be weighed, or a deduction for the weight of ice, the catch monitoring plan must detail how the process will accurately account for the weight of ice and/or totes.
            (6) Delivery points. Identify specific delivery points where catch is removed from an IFQ vessel. The delivery point is the first location where fish removed from a delivering catcher vessel can be sorted or diverted to more than one location. If the catch is pumped from the hold of a catcher vessel or a codend, the delivery point will be the location where the pump first discharges the catch. If catch is removed from a vessel by brailing, the delivery point normally will be the bin or belt where the brailer discharges the catch.
            (7) Observation area. Designate and describe the observation area. The observation area is a location where a catch monitor may monitor the flow of fish during a delivery, including: Access to the observation area, the flow of fish, and lighting used during periods of limited visibility. Standards for the observation area are specified at paragraph (i)(4)(ii) of this section.
            (8) Lockable cabinet. Identify the location of a secure, dry, and lockable cabinet or locker with the minimum interior dimensions of two feet wide by two feet tall by two feet deep for the exclusive use of the catch monitor, NMFS staff, or authorized officers.
            (9) Plant liaison. Identify the designated plant liaison. The plant liaison responsibilities are specified at paragraph (i)(6) of this section.
            (10) First receiver diagram. The catch monitoring plan must be accompanied by a diagram of the plant showing:
            (i) The delivery point(s);
            (ii) The observation area;
            (iii) The lockable cabinet;
            (iv) The location of each scale used to weigh catch; and
            (v) Each location where catch is sorted.
            (11) Electronic fish ticket submittal. Describe how the electronic fish ticket submittal requirements specified at § 660.113(b)(4)(ii) will be met.
            (12) Applicant contact. Print the name of the first receiver, physical location of the first receiver, name and phone number of the applicant, and the date of the application. The applicant must sign the catch monitoring plan.
            (D) Catch monitoring plan acceptance period and changes. NMFS will accept a catch monitoring plan if it includes the required elements specified in paragraph (f)(3)(iii)(C) of this section and conforms with the actual operations and layout at the site. For the first receiver site license to remain in effect, the owner or manager must notify NMFS in writing of any and all changes made in IFQ first receiver operations or layout that do not conform to the catch monitoring plan.
            (E) Changing a NMFS-accepted catch monitoring plan. An owner and manager may change an accepted catch monitoring plan by submitting a plan addendum to NMFS. NMFS will accept the modified catch monitoring plan if it continues to meet the performance standards specified in paragraph (f)(3)(iii)(C) of this section. Depending on the nature and magnitude of the change requested, NMFS may require an additional catch monitoring plan inspection. A catch monitoring plan addendum must contain:
            (1) Name and signature of the person submitting the addendum;
            (2) Address, telephone number, fax number and email address (if available) of the person submitting the addendum;
            (3) A complete description of the proposed catch monitoring plan change.
            (iv) Completed EDC form. A first receiver site license application must include a complete economic data collection form as required under § 660.113(b), subpart D. The application for a first receiver site license will be marked incomplete until the required information is submitted.
            (4) Initial administrative determination. For all complete applications, NMFS will issue an IAD that either approves or disapproves the application. If approved, the IAD will include a first receiver site license. If disapproved, the IAD will provide the reasons for this determination. NMFS will not reissue a first receiver site license until the required cost recovery program fees, as specified at § 660.115, have been paid. The IAD, appeals, and final decision process for the cost recovery program is specified at § 660.115(d)(3)(ii).
            (5) Effective dates. The first receiver site license is valid from the effective date identified on the license until June 30, or until the state license required by paragraph (f)(2)(i) of this section is no longer effective, whichever occurs first. A first receiver site license may not be valid for more than 365 days.
            (6) Re-registration of FRSL in subsequent years. Existing first receiver site license holders must reapply annually by following the application process specified in paragraph (f)(3) of this section. If the existing license holder fails to reapply, the first receiver site license will expire as specified in paragraph (f)(5) of this section. NMFS will not reissue a first receiver site license until all required cost recovery program fees, as specified at § 660.115, associated with that license have been paid. For existing first receiver site license holders to continue to receive IFQ landings without a lapse in the effectiveness of their first receiver site license, the following re-registration deadlines apply:
            (i) NMFS will mail a first receiver site license application to existing license holders on or about February 1 each year.
            (ii) Applicants who want to have their new license effective for July 1 must submit their complete re-registration application to NMFS by April 15. For those first receiver site license holders who do not submit a complete re-registration application by April 15, NMFS may not be able to issue the new license by July 1 of that calendar year, and will issue the new license as soon as practicable.
            (7) Change in ownership of an IFQ first receiver. If there are any changes to the owner of a first receiver registered to a first receiver site license during a calendar year, the first receiver site license is void. The new owner of the first receiver must apply to NMFS for a first receiver site license. A first receiver site license may not be registered to any other person.
            (8) Fees. The Regional Administrator is authorized to charge fees for administrative costs associated with processing the application consistent with the provisions given at § 660.25(f), subpart C.
            (9) Appeals. If NMFS does not accept the first receiver site license application through an IAD, the applicant may appeal the IAD consistent with the general permit appeals process defined at § 660.25(g), subpart C.
            (10) Cost recovery. The first receiver site license holder is considered the fish buyer as defined at § 660.111, and must comply with the cost recovery program specified at § 660.115.
            (g) Retention and disposition requirements—(1) General. Shorebased IFQ Program vessels may discard IFQ species/species groups, provided such discards are accounted for and deducted from QP in the vessel account. With the exception of vessels on a declared Pacific whiting IFQ trip and engaged in maximized retention, and vessels fishing under a valid EM Authorization in accordance with § 660.604 of subpart J, prohibited and protected species (except short-tailed albatross as directed by § 660.21(c)(1)(v)) must be discarded at sea; Pacific halibut must be discarded as soon as practicable and the discard mortality must be accounted for and deducted from IBQ pounds in the vessel account. Non-IFQ species and non-groundfish species may be discarded at sea, unless otherwise required by EM Program requirements at § 660.604 of subpart J. The sorting of catch, the weighing and discarding of any IBQ and IFQ species, and the retention of IFQ species must be monitored by the observer or EM system.
            (2) Maximized retention for Pacific whiting IFQ trips. Vessels on Pacific whiting IFQ trips may engage in maximized retention. Maximized retention allows for the discard minor operational amounts of catch at sea if the observer has accounted for the discard. Vessels engaged in maximized retention must retain prohibited species until landing. Protected species may be retained until landing except as provided under paragraph (g)(3) of this section. Pacific halibut must be accounted for and deducted from IBQ pounds in the vessel account.
            (3) Disposition of prohibited species and protected species in maximized retention landings—(i) Prohibited species handling and disposition. To ensure compliance with fishery regulations at 50 CFR part 300, subparts E and F, and part 600, subpart H; with the Pacific Salmon Fishery Management Plan; and with the Pacific Halibut Catch Share Plan; the handling and disposition of all prohibited species in maximized retention landings are the responsibility of the first receiver and must be consistent with the following requirements:

            (A) Any prohibited species landed at first receivers must not be transferred, processed, or mixed with another landing until the catch monitor has: recorded the number and weight of salmon by species; inspected all prohibited species for tags or marks; and, collected biological data, specimens, and genetic samples.
            (B) No part of any prohibited species may be retained for personal use by a vessel owner or crew member, or by a first receiver or processing crew member. No part of any prohibited species may be allowed to reach commercial markets.
            (C) Prohibited species suitable for human consumption at landing must be handled and stored to preserve the quality. Priority in disposition must be given to the donation to surplus food collection and distribution system operated and established to assist in bringing donated food to nonprofit charitable organizations and individuals for the purpose of reducing hunger and meeting nutritional needs.
            (D) The first receiver must report all prohibited species landings on the electronic fish ticket and is responsible for maintaining records verifying the disposition of prohibited species. Records on catch disposition may include, but are not limited to: Receipts from charitable organizations that include the organization's name and amount of catch donated; cargo manifests setting forth the origin, weight, and destination of all prohibited species; or disposal receipts identifying the recipient organization and amount disposed. Any such records must be maintained for a period not less than three years after the date of disposal and such records must be provided to OLE upon request.
            (ii) Protected Species handling and disposition. All protected species must be abandoned to NMFS or the US Fish and Wildlife Service or disposed of consistent with paragraphs (g)(3)(ii)(A) and (B) of this section. No part of any protected species may be retained for personal use by a vessel owner or crew member, or by a first receiver or processing crew member. No part of any protected species may be allowed to reach commercial markets.
            (A) Eulachon and green sturgeon. Must be sorted and reported by species on electronic fish tickets and state landing receipts and may not be reported in unspecified categories. Whole body specimens of green sturgeon must be retained, frozen, stored separately by delivery, and labeled with the vessel name, electronic fish ticket number, and date of landing. Arrangements for transferring the specimens must be made by contacting NMFS Southwest Fisheries Science Center at 831-420-3903 within 72 hours after the completion of the offload.
            (B) Seabirds, marine mammals, and sea turtles. Short-tailed albatross must be reported as soon as possible and directions for surrendering must be followed as directed by § 660.21(c)(1)(v). Marine mammals and sea turtles must be reported to NMFS as soon as possible (206-526-6550) and directions for surrendering or disposal must be followed. Whole body specimens must be labeled with the vessel name, electronic fish ticket number, and date of landing. Whole body specimens must be kept frozen or on ice until arrangements for surrendering or disposing are completed. Unless directed otherwise, after reporting is completed, seabirds, marine mammals, and sea turtles may be disposed by incinerating, rendering, composting, or returning the carcasses to sea.
            (h) Observer requirements—(1) Observer coverage requirements—(i) Coverage. The following observer coverage pertains to certified observers obtained from an observer provider permitted by NMFS.
            (A) Any vessel participating in the Shorebased IFQ Program:
            (1) Must carry a certified observer on any fishing trip from the time the vessel leaves port and until the completion of landing (until all catch from that fishing trip has been offloaded—see landing at §§ 660.11 and 660.60(h)(2)).
            (2) Must carry an observer at any time the vessel is underway in port, including transit between delivery points when fish is offloaded at more than one IFQ first receiver.
            (3) Is exempt from the requirement to maintain observer coverage as specified in this paragraph (h) while remaining docked in port when the observer makes available to the catch monitor an Observer Program reporting form documenting the weight and number of any overfished species listed under a rebuilding plan at § 660.40 retained during that trip and which documents any discrepancy the vessel operator and observer may have in the weights and number of the overfished species, unless modified inseason under routine management measures at § 660.60(c)(1).
            (4) Is exempt from the requirement to carry an observer if the vessel has a valid EM Authorization and is fishing with EM under § 660.604 of subpart J.
            (5) Is exempt from the requirement to maintain observer coverage as specified in this paragraph (h) while gear testing as defined in § 660.11. The vessel operator must submit a valid declaration for gear/equipment testing, as required by § 660.13(d)(4)(iv)(A), and must notify the Observer Program of the gear testing activity at least 48 hours prior to departing on a trip to test gear/equipment.
            (B) Any vessel 125 ft (38.1 m) LOA or longer that is engaged in at-sea processing must carry two certified observers, and any vessel shorter than 125 ft (38.1 m) LOA that is engaged in at-sea processing must carry one certified observer, each day that the vessel is used to take, retain, receive, land, process, or transport groundfish.
            (ii) Observer deployment limitations and workload. If an observer is unable to perform their duties for any reason, the vessel is required to be in port within 36 hours of the last haul sampled by the observer. An observer must not be deployed for more than 22 calendar days in a calendar month, except for when a waiver has been issued by the Observer Program. The Observer Program may issue waivers to the observer provider to allow observers to work more than 22 calendar days per month in the following circumstances:
            (A) When it's anticipated that one trip will last over 20 days.
            (B) When a replacement observer is not available due to injury or illness.
            (C) When the Observer Program has predetermined that the extended deployment is not likely to result in data delays or otherwise impact the overall duties and obligations of the observer.
            (iii) Refusal to board. Any boarding refusal on the part of the observer or vessel must be immediately reported to the Observer Program and OLE by the observer provider. The observer must be available for an interview with the Observer Program or OLE if necessary.
            (2) Vessel responsibilities. As specified at § 660.140(h)(1)(ii), if an observer is unable to perform their duties for any reason, the vessel is required to be in port within 36 hours of the last haul sampled by the observer. An operator and/or crew of a vessel required to carry an observer must provide:
            (i) Accommodations and food. (A) Accommodations and food for trips less than 24 hours must be equivalent to those provided for the crew.
            (B) Accommodations and food for trips of 24 hours or more must be equivalent to those provided for the crew and must include berthing space, a space that is intended to be used for sleeping and is provided with installed bunks and mattresses. A mattress or futon on the floor or a cot is not acceptable if a regular bunk is provided to any crew member, unless other arrangements are approved in advance by the Regional Administrator or designee.
            (ii) Safe conditions. (A) Maintain safe conditions on the vessel for the protection of observers including adherence to all U.S. Coast Guard and other applicable rules, regulations, statutes, and guidelines pertaining to safe operation of the vessel, including, but not limited to rules of the road, vessel stability, emergency drills, emergency equipment, vessel maintenance, vessel general condition and port bar crossings. An observer may refuse boarding or reboarding a vessel and may request a vessel to return to port if operated in an unsafe manner or if unsafe conditions are identified.
            (B) Have on board a valid Commercial Fishing Vessel Safety Decal that certifies compliance with regulations found in 33 CFR chapter I and 46 CFR chapter I, a certificate of compliance issued pursuant to 46 CFR 28.710 or a valid certificate of inspection pursuant to 46 U.S.C. 3311. Maintain safe conditions on the vessel for the protection of observer(s) including adherence to all USCG and other applicable rules, regulations, or statutes pertaining to safe operation of the vessel, and provisions at §§ 600.725 and 600.746 of this chapter.
            (iii) Computer hardware and software. [Reserved]
            (iv) Vessel position. Allow observer(s) access to the vessel's navigation equipment and personnel, on request, to determine the vessel's position.
            
            (v) Access. Allow observer(s) free and unobstructed access to the vessel's bridge, trawl or working deck, holding bins, sorting areas, cargo hold, and any other space that may be used to hold, process, weigh, or store fish at any time.
            (vi) Prior notification. Notify observer(s) at least 15 minutes before fish are brought on board to allow sampling the catch.
            (vii) Records. Allow observer(s) to inspect and copy any state or Federal logbook maintained voluntarily or as required by regulation.
            (viii) [Reserved]
            (ix) Sampling station. To allow the observer to carry out the required duties, the vessel owner must provide an observer sampling station that is:
            (A) Accessible. The observer sampling station must be available to the observer at all times.
            (B) Limits hazards. To the extent possible, the area should be free and clear of hazards including, but not limited to, moving fishing gear, stored fishing gear, inclement weather conditions, and open hatches.
            (x) Transfers at sea. Transfers at-sea are prohibited.
            (xi) Housing on vessel in port. During all periods an observer is housed on a vessel, the vessel operator must ensure that at least one crew member is aboard.
            (3) Procurement of observer services. Owners of vessels required to carry observers under paragraph (h)(1) of this section must arrange for observer services from an observer provider, except that:
            (i) Vessels are required to procure observer services directly from the Observer Program when NMFS has determined and given notification that the vessel must carry NMFS staff or an individual authorized by NMFS in lieu of an observer provided by an observer provider.
            (ii) Vessels are required to procure observer services directly from the Observer Program and an observer provider when NMFS has determined and given notification that the vessel must carry NMFS staff and/or individuals authorized by NMFS, in addition to an observer provided by an observer provider.
            (4) Application to become an observer provider. See § 660.18.
            (5) Observer provider responsibilities.
            
            (i) Provide qualified candidates to serve as observers. Observer providers must provide qualified candidates to serve as observers. To be qualified, a candidate must have:
            (A) A Bachelor's degree or higher from an accredited college or university with a major in one of the natural sciences;
            (B) Successfully completed a minimum of 30 semester hours or equivalent in applicable biological sciences with extensive use of dichotomous keys in at least one course;
            (C) Successfully completed at least one undergraduate course each in math and statistics with a minimum of 5 semester hours total for both; and
            (D) Computer skills that enable the candidate to work competently with standard database software and computer hardware.
            (ii) Hiring an observer candidate—(A) The observer provider must provide the candidate a copy of NMFS-provided pamphlets, information and other literature describing observer duties, for example, the West Coast Groundfish Observer Program's sampling manual. Observer job information is available from the Observer Program Office's web site at http://www.nwfsc.noaa.gov/research/ divisions/fram/observer/index.cfm.
            
            (B) Observer contracts. The observer provider must have a written contract or a written contract addendum signed by the observer and observer provider prior to the observer's deployment with the following clauses:
            (1) That the observer will return all phone calls, emails, text messages, or other forms of communication within the time specified by the Observer Program;
            (2) That the observer inform the observer provider prior to the time of embarkation if he or she is experiencing any new mental illness or physical ailments or injury since submission of the physician's statement as required as a qualified observer candidate that would prevent him or her from performing their assigned duties; and
            (3) That every observer successfully completes a Red Cross (or equivalent) basic cardiopulmonary resuscitation/first aid certification course prior to the end of the West Coast Groundfish Observer Training class.
            (iii) Ensure that observers complete duties in a timely manner. An observer provider must ensure that observers employed by that observer provider do the following in a complete and timely manner:
            (A) Submit to NMFS all data, logbooks and reports and biological samples as required under the observer program policy deadlines.
            (B) Report for his or her scheduled debriefing and complete all debriefing responsibilities; and
            (C) Return all sampling and safety gear to the Observer Program Office at the termination of their contract.
            (D) Immediately report to the Observer Program Office and the OLE any refusal to board an assigned vessel.
            (iv) Observers provided to vessel. (A) Must have a valid West Coast Groundfish observer certification with the required endorsements;
            (B) Must not have informed the observer provider prior to the time of embarkation that he or she is experiencing a mental illness or a physical ailment or injury developed since submission of the physician's statement, as required in paragraph (h)(5)(xi)(B) of this section that would prevent him or her from performing his or her assigned duties; and
            (C) Must have successfully completed all NMFS required training and briefing before deployment.
            (v) Respond to industry requests for observers. An observer provider must provide an observer for deployment pursuant to the terms of the contractual relationship with the vessel to fulfill vessel requirements for observer coverage under paragraphs (h)(5)(xi)(D) of this section. An alternate observer must be supplied in each case where injury or illness prevents an observer from performing his or her duties or where an observer resigns prior to completion of his or her duties. If the observer provider is unable to respond to an industry request for observer coverage from a vessel for whom the observer provider is in a contractual relationship due to the lack of available observers by the estimated embarking time of the vessel, the observer provider must report it to NMFS at least four hours prior to the vessel's estimated embarking time, unless the vessel provides less than four hour notice to the provider, in which case the provider is to notify NMFS as soon as practical after the situation arises.
            (vi) Provide observer salaries and benefits. An observer provider must provide to its observer employees salaries and any other benefits and personnel services in accordance with the terms of each observer's contract.
            (vii) Provide observer deployment logistics. (A) An observer provider must ensure each of its observers under contract:
            (1) Has an individually assigned mobile or cell phones, in working order, for all necessary communication. An observer provider may alternatively compensate observers for the use of the observer's personal cell phone or pager for communications made in support of, or necessary for, the observer's duties.
            (2) Has a check-in system in which the observer is required to contact the observer provider each time they depart and return to port on a vessels.
            (3) Remains available to OLE and the Observer Program until the conclusion of debriefing.
            (4) Receives all necessary transportation, including arrangements and logistics to the initial location of deployment, to all subsequent vessel assignments during that deployment, and to and from the location designated for an observer to be interviewed by the Observer Program; and
            (5) Receives lodging, per diem, and any other services necessary to observers assigned to fishing vessels.
            (i) An observer under contract may be housed on a vessel to which he or she is assigned: Prior to their vessel's initial departure from port; for a period not to exceed 24 hours following the completion of an offload when the observer has duties and is scheduled to disembark; or for a period not to exceed 24 hours following the vessel's arrival in port when the observer is scheduled to disembark.
            (ii) Otherwise, each observer between vessels, while still under contract with an observer provider, shall be provided with accommodations in accordance with the contract between the observer and the observer provider. If the observer provider is responsible for providing accommodations under the contract with the observer, the accommodation must be at a licensed hotel, motel, bed and breakfast, or other shoreside accommodations that has an assigned bed for each observer that no other person may be assigned to for the duration of that observer's stay. Additionally, no more than four beds may be in any room housing observers at accommodations meeting the requirements of this section.
            (viii) Observer deployment limitations and workload. (A) Not deploy an observer on the same vessel more than 90 calendar days in a 12-month period, unless otherwise authorized by NMFS.
            (B) Not exceed observer deployment limitations and workload as outlined in paragraph (h)(1)(ii) of this section.
            (ix) Verify vessel's Commercial Fishing Vessel Safety Decal. An observer provider must ensure that the observer completes a current observer vessel safety checklist, and verify that a vessel has a valid USCG Commercial Fishing Vessel Safety Decal as required under paragraph (h)(2)(ii)(B) of this section prior to the observer embarking on the first trip and before an observer may get underway aboard the vessel. The provider must submit all vessel safety checklists to the Observer Program, as specified by Observer Program. One of the following acceptable means of verification must be used to verify the decal validity:
            (A) An employee of the observer provider, including the observer, visually inspects the decal aboard the vessel and confirms that the decal is valid according to the decal date of issuance; or
            (B) The observer provider receives a hard copy of the USCG documentation of the decal issuance from the vessel owner or operator.
            (x) Maintain communications with observers. An observer provider must have an employee responsible for observer activities on call 24 hours a day to handle emergencies involving observers or problems concerning observer logistics, whenever observers are at sea, in transit, or in port awaiting vessel reassignment.
            (xi) Maintain communications with the Observer Program Office. An observer provider must provide all of the following information by electronic transmission (email), fax, or other method specified by NMFS.
            (A) Observer training, briefing, and debriefing registration materials. This information must be submitted to the Observer Program Office at least 10 business days prior to the beginning of a scheduled West Coast groundfish observer certification training or briefing session. Submissions received less than 10 business days prior to a West Coast groundfish observer certification training or briefing session will be approved by the Observer Program on a case-by-case basis.
            (1) Training registration materials consist of the following:
            (i) Date of requested training;
            (ii) A list of observer candidates that includes each candidate's full name (i.e., first, middle and last names), date of birth, and gender;
            (iii) A copy of each candidate's academic transcripts and resume;
            (iv) A statement signed by the candidate under penalty of perjury which discloses the candidate's criminal convictions;
            (v) Length of each observer's contract.
            (2) Briefing registration materials consist of the following:
            (i) Date and type of requested briefing session;
            (ii) List of observers to attend the briefing session, that includes each observer's full name (first, middle, and last names);
            (iii) Length of each observer's contract.
            (3) Debriefing. The Observer Program will notify the observer provider which observers require debriefing and the specific time period the observer provider has to schedule a date, time, and location for debriefing. The observer provider must contact the Observer Program within 5 business days by telephone to schedule debriefings.
            (i) Observer providers must immediately notify the observer program when observers end their contract earlier than anticipated.
            
            (ii) [Reserved]
            (B) Physical examination. A signed and dated statement from a licensed physician that he or she has physically examined an observer or observer candidate. The statement must confirm that, based on that physical examination, the observer or observer candidate does not have any health problems or conditions that would jeopardize that individual's safety or the safety of others while deployed, or prevent the observer or observer candidate from performing his or her duties satisfactorily. The statement must declare that, prior to the examination, the physician was made aware of the duties of the observer and the dangerous, remote, and rigorous nature of the work by reading the NMFS-prepared information. The physician's statement must be submitted to the Observer Program Office prior to certification of an observer. The physical exam must have occurred during the 12 months prior to the observer's or observer candidate's deployment. The physician's statement expires 12 months after the physical exam occurred and a new physical exam must be performed, and accompanying statement submitted, prior to any deployment occurring after the expiration of the statement.
            (C) Certificates of insurance. Copies of “certificates of insurance,” that name the Northwest Fisheries Science Center Observer Program manager as the “certificate holder,” shall be submitted to the Observer Program Office by February 1 of each year. The certificates of insurance shall verify the following coverage provisions and state that the insurance company will notify the certificate holder if insurance coverage is changed or canceled.
            (1) Maritime Liability to cover “seamen's” claims under the Merchant Marine Act (Jones Act) and General Maritime Law ($1 million minimum).
            (2) Coverage under the U.S. Longshore and Harbor Workers' Compensation Act ($1 million minimum).
            (3) States Worker's Compensation as required.
            (4) Commercial General Liability.
            (D) Observer provider contracts. If requested, observer providers must submit to the Observer Program Office a completed and unaltered copy of each type of signed and valid contract (including all attachments, appendices, addendums, and exhibits incorporated into the contract) between the observer provider and those entities requiring observer services under paragraph (h)(1)(i) of this section. Observer providers must also submit to the Observer Program Office, upon request, a completed and unaltered copy of the current or most recent signed and valid contract (including all attachments, appendices, addendums, and exhibits incorporated into the contract and any agreements or policies with regard to observer compensation or salary levels) between the observer provider and the particular entity identified by the Observer Program or with specific observers. The copies must be submitted to the Observer Program Office via email, fax, or mail within 5 business days of the request. Signed and valid contracts include the contracts an observer provider has with:
            (1) Vessels required to have observer coverage as specified at paragraph (h)(1)(i) of this section; and
            (2) Observers.
            (E) Change in observer provider management and contact information. An observer provider must submit to the Observer Program Office any change of management or contact information as required at § 660.18(h).
            (F) Biological samples. The observer provider must ensure that biological samples are stored/handled properly prior to delivery/transport to NMFS.
            (G) Observer status report. Observer providers must provide NMFS with an updated list of observer trips per Observer Program protocol. Trip information includes observer provider name, observer last name, observer first name, trip start date, trip end date, status of observer, vessel name, and vessel identification number.
            (H) Other information. Observer providers must submit to NMFS, if requested, copies of any information developed and used by the observer providers distributed to vessels, such as informational pamphlets, payment notification, description of observer duties, etc.
            (I) Other reports. Reports of the following must be submitted in writing to the Observer Program Office by the observer provider via fax or email address designated by the Observer Program Office within 24 hours after the observer provider becomes aware of the information:
            (1) Any information regarding possible observer harassment;
            (2) Any information regarding any action prohibited under § 660.12(e); § 660.112(a)(4); or § 600.725(o), (t) and (u) of this chapter;
            (3) Any concerns about vessel safety or marine casualty under 46 CFR 4.05-1(a)(1) through (7);
            (4) Any observer illness or injury that prevents the observer from completing any of his or her duties described in the observer manual; and
            (5) Any information, allegations or reports regarding observer conflict of interest or breach of the standards of behavior described in observer provider policy.
            (xii) Replace lost or damaged gear. Lost or damaged gear issued to an observer by NMFS must be replaced by the observer provider. All replacements must be provided to NMFS and be in accordance with requirements and procedures identified in writing by the Observer Program Office.
            (xiii) Maintain confidentiality of information. An observer provider must ensure that all records on individual observer performance received from NMFS under the routine use provision of the Privacy Act U.S.C. 552a or as otherwise required by law remain confidential and are not further released to any person outside the employ of the observer provider company to whom the observer was contracted except with written permission of the observer.
            (xiv) Limitations on conflict of interest. Observer providers:
            (A) Must not have a direct financial interest, other than the provision of observer, catch monitor or other biological sampling services, in any federal or state managed fisheries, including, but not limited to:
            (1) Any ownership, mortgage holder, or other secured interest in a vessel or shoreside processor facility involved in the catching, taking, harvesting or processing of fish;
            (2) Any business involved with selling supplies or services to any vessel or shoreside processors participating in a fishery managed pursuant to an FMP in the waters off the coasts of Alaska, California, Oregon, and Washington, or
            (3) Any business involved with purchasing raw or processed products from any vessel or shoreside processor participating in a fishery managed pursuant to an FMP in the waters off the coasts of Alaska, California, Oregon, and Washington.
            (B) Must assign observers without regard to any preference by representatives of vessels other than when an observer will be deployed.
            (C) Must not solicit or accept, directly or indirectly, any gratuity, gift, favor, entertainment, loan, or anything of monetary value except for compensation for providing observer services from any person who conducts fishing or fish processing activities that are regulated by NMFS, or who has interests that may be substantially affected by the performance or non-performance of the official duties of observer providers.
            (xv) Observer conduct and behavior. An observer provider must develop and maintain a policy addressing observer conduct and behavior for their employees that serve as observers.
            (A) The policy shall address the following behavior and conduct regarding:
            (1) Observer use of alcohol;
            (2) Observer use, possession, or distribution of illegal drugs in violation of applicable law; and;
            (3) Sexual contact with personnel of the vessel or processing facility to which the observer is assigned, or with any vessel or processing plant personnel who may be substantially affected by the performance or non-performance of the observer's official duties.
            (B) An observer provider shall provide a copy of its conduct and behavior policy by February 1 of each year, to: observers, observer candidates and the Observer Program Office.
            (xvi) Refusal to deploy an observer. Observer providers may refuse to deploy an observer on a requesting vessel if the observer provider has determined that the requesting vessel is inadequate or unsafe pursuant to those described at § 600.746 or U.S. Coast Guard and other applicable rules, regulations, statutes, or guidelines pertaining to safe operation of the vessel.
            (6) Observer certification and responsibilities—(i) Applicability. Observer certification authorizes an individual to fulfill duties as specified in writing by the Observer Program Office while under the employ of an observer provider and according to certification requirements as designated under paragraph (h)(6)(iii) of this section.
            (ii) Observer certification official. The Regional Administrator will designate a NMFS observer certification official who will make decisions for the Observer Program Office on whether to issue or deny observer certification.
            (iii) Certification requirements—(A) Initial certification. NMFS may certify individuals who, in addition to any other relevant considerations:
            (1) Are employed by an permitted observer provider at the time of the of the certification is issued;
            (2) Have provided, through their observer provider:
            (i) Information identified by NMFS at § 679.52 (b) of this chapter regarding an observer candidate's health and physical fitness for the job;
            (ii) Meet all observer candidate education and health standards as specified in § 679.52 (b) of this chapter; and
            (iii) Have successfully completed NMFS-approved training as prescribed by the Observer Program. Successful completion of training by an observer applicant consists of meeting all attendance and conduct standards issued in writing at the start of training; meeting all performance standards issued in writing at the start of training for assignments, tests, and other evaluation tools; and completing all other training requirements established by the Observer Program.
            (iv) Have not been decertified under paragraph (h)(6)(ix) of this section, or pursuant to § 679.53(c) of this chapter.
            (B) [Reserved]
            (iv) Denial of a certification. The NMFS observer certification official will issue a written determination denying observer certification if the candidate fails to successfully complete training, or does not meet the qualifications for certification for any other relevant reason.
            (v) Issuance of an observer certification. An observer certification may be issued upon determination by the observer certification official that the candidate has successfully met all requirements for certification as specified at paragraph (h)(6)(iii) of this section. The following endorsements as prescribed by the Observer Program must be obtained in addition to observer certification.
            (A) West Coast Groundfish Observer Program training endorsement. A training endorsement signifies the successful completion of the training course required to obtain observer certification. This endorsement expires when the observer has not been deployed and performed sampling duties as required by the Observer Program Office for a period of time, specified by the Observer Program, after his or her most recent debriefing. The Observer can renew the endorsement by successfully completing training once more.
            (B) West Coast Groundfish Observer Program annual general endorsement. Each observer must obtain an annual general endorsement to their certification prior to his or her first deployment within any calendar year subsequent to a year in which a training endorsement is obtained. To obtain an annual general endorsement, an observer must successfully complete the annual briefing, as specified by the Observer Program. All briefing attendance, performance, and conduct standards required by the Observer Program must be met.
            (C) West Coast Groundfish Observer Program deployment endorsement. Each observer who has completed an initial deployment, as defined by the Observer Program, after receiving a training endorsement or annual general endorsement, must complete all applicable debriefing requirements specified by the Observer Program. A deployment endorsement is issued to observers who meet the performance standards specified by the Observer Program. A deployment endorsement must be obtained prior to any subsequent deployments for the remainder of that calendar year. If a deployment endorsement is not issued, certification training must be repeated.
            (vi) Maintaining the validity of an observer certification. After initial issuance, an observer must keep their certification valid by meeting all of the following requirements specified below:
            (A) Successfully perform their assigned duties as described in the observer manual or other written instructions from the Observer Program.
            (B) Accurately record their sampling data, write complete reports, and report accurately any observations of suspected violations of regulations relevant to conservation of marine resources or their environment.
            (C) Not disclose collected data and observations made on board the vessel or in the processing facility to any person except the owner or operator of the observed vessel or an authorized officer or NMFS.
            (D) Successfully complete any required trainings or briefings as prescribed by the Observer Program.
            (E) Successful completion of briefing by an observer applicant consists of meeting all attendance and conduct standards issued in writing at the start of training; meeting all performance standards issued in writing at the start of briefing for assignments, tests, and other evaluation tools; and completing all other briefing requirements established by the Observer Program.
            (F) Hold a Red Cross (or equivalent) basic cardiopulmonary resuscitation/first aid certification.
            (G) Successfully meet Observer Program performance standards reporting for assigned debriefings or interviews.
            (H) Submit all data and information required by the Observer Program within the program's stated guidelines.
            (I) Meet the minimum annual deployment period of 45 days every 12 months. On a case-by case basis, the Observer Program may consider waiving the 45 day requirement.
            (vii) Limitations on conflict of interest. Observers:
            (A) Must not have a direct financial interest, other than the provision of observer services or catch monitor services, in a North Pacific fishery managed pursuant to an FMP for the waters off the coast of Alaska, Alaska state waters, or in a Pacific Coast fishery managed by either the state or Federal Governments in waters off Washington, Oregon, or California, including but not limited to:
            (1) Any ownership, mortgage holder, or other secured interest in a vessel, shore-based or floating stationary processor facility involved in the catching, taking, harvesting or processing of fish,
            (2) Any business involved with selling supplies or services to any vessel, shore-based or floating stationary processing facility; or
            (3) Any business involved with purchasing raw or processed products from any vessel, shore-based or floating stationary processing facilities.
            (B) Must not solicit or accept, directly or indirectly, any gratuity, gift, favor, entertainment, loan, or anything of monetary value from any person who either conducts activities that are regulated by NMFS in the Pacific coast or North Pacific regions or has interests that may be substantially affected by the performance or nonperformance of the observers' official duties.
            (C) May not serve as observers on any vessel or at any shore-based or floating stationary processor owned or operated by a person who employed the observer in the last two years.
            (D) May not solicit or accept employment as a crew member or an employee of a vessel or shore-based or floating stationary processor while employed by an observer provider.
            (E) Provisions for remuneration of observers under this section do not constitute a conflict of interest.
            (viii) Standards of behavior. Observers must:
            (A) Perform their duties as described in the observer manual or other written instructions from the Observer Program Office.

            (B) Accurately record their sampling data, write complete reports, and report accurately any observations of suspected violations of regulations relevant to the conservation of marine resources of their environment.
            (C) Not disclose collected data and observations made on board the vessel to any person except the owner or operator of the observed vessel, an authorized officer, or NMFS.
            (ix) Suspension and decertification—(A) Suspension and decertification review official. The Regional Administrator (or a designee) will designate an observer suspension and decertification review official(s), who will have the authority to review observer certifications and issue IAD of observer certification suspension and/or decertification.
            (B) Causes for suspension or decertification. In addition to any other supported basis connected to an observer's job performance, the suspension and decertification official may initiate suspension or decertification proceedings against an observer:
            (1) When it is alleged that the observer has not met applicable standards, including any of the following:
            (i) Failed to satisfactorily perform duties as described or directed by the Observer Program; or
            (ii) Failed to abide by the standards of conduct for observers, including conflicts of interest;
            (2) Upon conviction of a crime or upon entry of a civil judgment for:
            (i) Commission of fraud or other violation in connection with obtaining or attempting to obtain certification, or in performing the duties as specified in writing by the NMFS Observer Program;
            (ii) Commission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements, or receiving stolen property;
            (iii) Commission of any other offense indicating a lack of integrity or honesty that seriously and directly affects the fitness of observers.
            (C) Issuance of an IAD. Upon determination that suspension or decertification is warranted, the suspension/decertification official will issue a written IAD to the observer via certified mail at the observer's most current address provided to NMFS. The IAD will identify whether a certification is suspended or revoked and will identify the specific reasons for the action taken. Decertification is effective 30 calendar days after the date on the IAD, unless there is an appeal.
            (D) Appeals. A certified observer who receives an IAD that suspends or revokes his or her observer certification may appeal the determination within 30 calendar days after the date on the IAD to the Office of Administrative Appeals pursuant to § 660.19.
            (i) Catch monitor requirements for IFQ first receivers—(1) Catch monitor coverage requirements. A catch monitor is required be present at each IFQ first receiver whenever an IFQ landing is received, unless the first receiver has been granted a written waiver from the catch monitor requirements by NMFS.
            (2) Procurement of catch monitor services. Owners or managers of each IFQ first receiver must arrange for catch monitor services from a catch monitor provider prior to accepting IFQ landings.
            (3) Catch monitor safety. (i) Each IFQ first receiver must adhere to all applicable rules, regulations, or statutes pertaining to safe operation and maintenance of a processing and/or receiving facility.
            (ii) Unless alternative arrangements are approved by the Catch Monitor Program Office, the working hours of each individual catch monitor will be limited as follows: the time required for a catch monitor to conduct monitoring duties must not exceed 14 consecutive hours in a calendar day. Following a monitoring shift of more than 10 hours, each catch monitor must be provided with a minimum 8 hours break before they may resume monitoring.
            (4) Catch monitor access. (i) Each IFQ first receiver must allow catch monitors free and unobstructed access to the catch throughout the sorting process and the weighing process.
            (ii) The IFQ first receiver must ensure that there is an observation area available to the catch monitor that meets the following standards:
            (A) Access to the observation area. The observation area must be freely accessible to NMFS staff, NMFS-authorized personnel, or authorized officers at any time a valid catch monitoring plan is required.
            
            (B) Monitoring the flow of fish. The catch monitor must have an unobstructed view or otherwise be able to monitor the entire flow of fish between the delivery point and a location where all sorting has takes place and each species has been weighed.
            (C) Adequate lighting. Adequate lighting must be provided during periods of limited visibility.
            (iii) Each IFQ first receiver must allow catch monitors free and unobstructed access to any documentation required by regulation including fish tickets, scale printouts and scale test results.
            (5) Lockable cabinet. Each IFQ first receiver must provide a secure, dry, and lockable cabinet or locker with the minimum interior dimensions of two feet wide by two feet tall by two feet deep for the exclusive use the catch monitor and NMFS staff or NMFS-authorized agents.
            (6) Plant liaison for the catch monitor. Each IFQ first receiver must designate a plant liaison. The plant liaison is responsible for:
            (i) Orienting new catch monitors to the facility;
            (ii) Assisting in the resolution of catch monitoring concerns; and
            (iii) Informing NMFS if changes must be made to the catch monitoring plan.
            (7) Reasonable assistance. Each IFQ first receiver must provide reasonable assistance to the catch monitors to enable each catch monitor to carry out his or her duties. Reasonable assistance includes, but is not limited to: informing the monitor when bycatch species will be weighed, and providing a secure place to store equipment and gear.
            (j) Catch weighing requirements—(1) Catch monitoring plan. All IFQ first receivers must operate under a NMFS-accepted catch monitoring plan for each specific physical location where IFQ landings will be received, purchased, or taken custody, control, or possession of.
            (2) Sorting and weighing IFQ landings—(i) Approved scales. The IFQ first receiver must ensure that all IFQ species received from a vessel making an IFQ landing are weighed on a scale(s) that meets the requirements specified at § 660.15(c).
            (ii) Printed record. All scales identified in the catch monitoring plan accepted by NMFS during the first receiver site license application process, must produce a printed record as specified at § 660.15(c).
            (iii) Scales that may be exempt from printed report. An IFQ first receiver that receives no more than 200,000 pounds of groundfish in any calendar month will be exempt from the requirement to produce a printed record provided that:
            (A) The first receiver has not previously operated under a catch monitoring plan where a printed record was required;
            (B) The first receiver ensures that all catch is weighed; and
            (C) The catch monitor, NMFS staff, or authorized officer can verify that all catch is weighed.
            (iv) Retention of printed records. An IFQ first receiver must maintain printouts on site until the end of the fishing year during which the printouts were made consistent with § 660.113(a)(2).
            (v) Weight monitoring. An IFQ first receiver must ensure that it is possible for the catch monitor, NMFS staff, or authorized officer to verify the weighing of all catch.
            (vi) Catch sorting. All fish delivered to the plant must be sorted and weighed by species as specified at § 660.130(d).
            (vii) Complete sorting. Sorting and weighing must be completed prior to catch leaving the area that can be monitored from the catch monitor's observation area.
            (viii) Pacific whiting IFQ trips. Immediately following weighing of the total catch and prior to processing or transport away from the point of landing, the catch must be sorted to the species groups specified at § 660.130(d) and all catch other than the target species (groundfish and non groundfish species) must be accurately weighed and the weight of non-target species deducted from the total catch weight to derive the weight of a single predominant species. Catch from a Pacific whiting IFQ trip may be sorted after weighing and the weight of a single predominant species determined by deducting the weight of all other species from the total weight of the landing, provided that:
            
            (A) The unsorted catch is weighed on a bulk weighing scale in compliance with equipment requirements at § 660.15(c);
            (B) All catch (groundfish and non-groundfish species) in the landing other than the single predominant species is reweighed on a scale in compliance with equipment requirements at § 660.15(c) and the reweighed catch is deducted from the total weight of the landing;
            (C) The catch is sorted to the species groups specified at § 660.130(d) prior to processing or transport away from the point of landing; and
            (D) Prohibited species are sorted by species, counted, and weighed.
            (ix) For all other IFQ landings the following weighing standards apply:
            (A) A belt or automatic hopper scale may be used to weigh all of the catch prior to sorting. All but a single predominant species must then be reweighed.
            (B) An in-line conveyor or automatic hopper scale may be used to weigh the single predominant species after catch has been sorted. Other species must be weighed in a manner that facilitates tracking of the weights of those species.
            (C) IFQ species or species group may be weighed in totes on a platform scale capable of printing a label or tag and recording the label or tag information to memory for printing a report as specified at § 660.15. The label or tag must remain affixed to the tote until the tote is emptied. The label or tag must show the following information:
            (1) The species or species group;
            (2) The weight of the fish in the tote;
            (3) The date the label or tag was printed; and
            (4) The vessel name.
            (D) Totes and ice. If a catch monitoring plan proposes the use of totes in which fish will be weighed, or a deduction for the weight of ice, the deduction must be accurately accounted for. No deduction may be made for the weight of water or slime. This standard may be met by:
            (1) Taring the empty or pre-iced tote on the scale prior to filling with fish;
            (2) Labeling each tote with an individual tare weight. This weight must be accurate within 500 grams (1 pound if scale is denominated in pounds) for any given tote and the average error for all totes may not exceed 200 grams (8 ounces for scales denominated in pounds);
            (3) An alternate approach accepted by NMFS. NMFS will only accept approaches that do not involve the estimation of the weight of ice or the weight of totes and allow NMFS staff or an authorized officer to verify that the deduction or tare weight is accurate.
            (E) An alternate approach accepted by NMFS in the catch monitoring plan.
            (3) IFQ first receiver responsibilities relative to catch weighing and monitoring of catch weighing. The IFQ first receiver must:
            (i) General. Ensure that all IFQ landings are sorted and weighed as specified at § 660.130(d) and in accordance with an approved catch monitoring plan.
            (ii) Catch monitors, NMFS staff, and authorized officers. (A) Have a catch monitor on site the entire time an IFQ landing is being offloaded, sorted, or weighed.
            (B) Notify the catch monitor of the offloading schedule.
            (C) Provide catch monitors, NMFS staff, or an authorized officer with unobstructed access to any areas where IFQ species are or may be sorted or weighed at any time IFQ species are being landed or processed.
            (D) Ensure that catch monitors, NMFS staff, or an authorized officer are able to simultaneously observe the weighing of catch on the scale and read the scale display at any time.
            (E) Ensure that printouts of the scale weight of each delivery or offload are made available to catch monitors, NMFS staff, or an authorized officer at the time printouts are generated.
            (4) Scale tests. All testing must meet the scale test standards specified at § 660.15(c).
            (k) Gear switching. (1) Participants in the Shorebased IFQ Program may take IFQ species using any legal groundfish non-trawl gear (i.e., gear switching) and are exempt from the gear endorsements at § 660.25(b)(3) for limited entry fixed gear permits, provided the following requirements are met:

            (i) The vessel must be registered to a limited entry trawl permit.
            
            (ii) The vessel must be registered to a vessel account that is not in deficit on any IFQ species.
            (iii) The vessel operator must have submitted a valid gear declaration for the trip that declares “Limited entry groundfish non-trawl, shorebased IFQ,” as specified in § 660.13(d)(5)(iv)(A), and does not declare any other designation (a Shorebased IFQ Program trip may not be combined with any other designation).
            (iv) The vessel must comply with prohibitions applicable to the limited entry fixed gear fishery as specified at § 660.212, gear restrictions applicable to limited entry fixed gear as specified in §§ 660.219 and 660.230(b), and management measures specified in § 660.230(d), including restrictions on the fixed gear allowed onboard, its usage, and applicable fixed gear groundfish conservation area restrictions, except that the vessel will not be subject to limited entry fixed gear trip limits when fishing in the Shorebased IFQ Program. Vessels using bottom longline and snap gears as defined at § 660.11 are subject to the requirements of the Seabird Avoidance Program described in § 660.21.
            (v) The vessel must comply with the limited entry trawl trip limits for species/species groups not covered under the Shorebased IFQ Program or whiting trip limits outside the primary season.
            (vi) The vessel must comply with recordkeeping and reporting requirements applicable to limited entry trawl gear as specified in § 660.113.
            (vii) The vessel must comply with and observer requirements and all other provisions of the Shoreside IFQ Program as specified in this section.
            (2) [Reserved]
            (l) Adaptive management program—(1) General. The adaptive management program (AMP) is a set-aside of 10 percent of the non-whiting QS to address the following objectives:
            (i) Community stability;
            (ii) Processor stability;
            (iii) Conservation;
            (iv) Unintended/unforeseen consequences of IFQ management; or
            (v) Facilitating new entrants.
            (2) AMP QP pass through. The 10 percent of non-whiting QS will be reserved for the AMP, but the resulting AMP QP will be issued to all QS permit owners in proportion to their non-whiting QS until an alternative use of AMP QP is implemented.
            [75 FR 60897, Oct. 1, 2010]
            
              Editorial Note:
              For Federal Register citations affecting § 660.140, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            § 660.150
            Mothership (MS) Coop Program.
            (a) General. The MS Coop Program is a general term to describe the limited access program that applies to eligible harvesters and processors in the mothership sector of the Pacific whiting at-sea trawl fishery. Eligible harvesters and processors, including coop and non-coop fishery participants, must meet the requirements set forth in this section of the Pacific Coast groundfish regulations. Each year a vessel registered to an MS/CV-endorsed permit may fish in either the coop or non-coop portion of the MS Coop Program, but not both. In addition to the requirements of this section, the MS Coop Program is subject to the following groundfish regulations of subparts C and D of this part:
            (1) Pacific whiting seasons § 660.131(b), subpart D.
            (2) Area restrictions specified for midwater trawl gear used to harvest Pacific whiting fishery specified at § 660.131(c), Subpart D for GCAs, RCAs, Salmon Conservation Zones, BRAs, and EFHCAs.
            (3) Regulations set out in the following sections of subpart C: § 660.11 Definitions, § 660.12 Prohibitions, § 660.13 Recordkeeping and reporting, § 660.14 VMS requirements, § 660.15 Equipment requirements, § 660.16 Groundfish Observer Program, § 660.20 Vessel and gear identification, § 660.25 Permits, § 660.55 Allocations, § 660.60 Specifications and management measures, § 660.65 Groundfish harvest specifications, and §§ 660.70 through 660.79 Closed areas.

            (4) Regulations set out in the following sections of subpart D: § 660.111 Trawl fishery definitions, § 660.112 Trawl fishery prohibitions, § 660.113 Trawl fishery recordkeeping and reporting, § 660.115 Trawl fishery cost recovery program, § 660.120 Trawl fishery crossover provisions, § 660.130 Trawl fishery management measures, and § 660.131 Pacific whiting fishery management measures.
            (5) The MS Coop Program may be restricted or closed as a result of projected overages within the MS Coop Program, the C/P Coop Program, or the Shorebased IFQ Program. As determined necessary by the Regional Administrator, area restrictions, season closures, or other measures will be used to prevent the trawl sectors in aggregate or the individual trawl sector (Shorebased IFQ, MS Coop, or C/P Coop) from exceeding an ACL, ACT, or formal allocation specified in the PCGFMP or regulation at § 660.55, subpart C, or §§ 660.140, 660.150, or 660.160, subpart D.
            (b) Participation requirements and responsibilities—(1) Mothership vessels. (i) Mothership vessel participation requirements. A vessel is eligible to receive and process catch as a mothership in the MS Coop Program if:
            (A) The vessel is registered to an MS permit;
            (B) The vessel is not used to fish as a catcher vessel in the mothership sector of the Pacific whiting fishery in the same calendar year; and
            (C) The vessel is not used to fish as a C/P in the Pacific whiting fishery in the same calendar year.
            (D) Under emergency measures effective June 19, 2020, until December 16, 2020, notwithstanding any other section of these regulations, a vessel may operate as both a mothership and a C/P during the 2020 Pacific whiting primary season, but not on the same fishing trip.
            (ii) Mothership vessel responsibilities. The owner and operator of a mothership vessel must:
            (A) Recordkeeping and reporting. Maintain a valid declaration as specified at § 660.13(d); maintain records as specified at § 660.113(a); and maintain and submit all records and reports specified at § 660.113(c) including, economic data, scale tests records, cease fishing reports, and cost recovery.
            (B) Observers. As specified at paragraph (j) of this section, procure observer services, maintain the appropriate level of coverage, and meet the vessel responsibilities.
            (C) Catch weighing requirements. The owner and operator of a mothership vessel must:
            (1) Ensure that all catch is weighed in its round form on a NMFS-approved scale that meets the requirements described in section § 660.15(b);
            (2) Provide a NMFS-approved platform scale, belt scale, and test weights that meet the requirements described in section § 660.15(b).
            (D) Cost recovery program. Collect and remit to NMFS cost recovery program fees as specified at § 660.115.
            (2) Mothership catcher vessels—(i) Mothership catcher vessel participation requirements—(A) A vessel is eligible to harvest in the MS Coop Program if the following conditions are met:
            (1) If the vessel is used to fish as a mothership catcher vessel for a permitted MS coop, the vessel is registered to a limited entry permit with a trawl endorsement and NMFS has been notified that the vessel is authorized to fish for the coop.
            (2) If the vessel is used to harvest fish in the non-coop fishery, the vessel is registered to an MS/CV-endorsed limited entry permit.
            (3) The vessel is not used to harvest fish or process as a mothership or catcher/processor vessel in the same calendar year.
            (4) The vessel does not catch more than 30 percent of the Pacific whiting allocation for the mothership sector.
            (B) [Reserved]
            (ii) Mothership catcher vessel responsibilities—(A) Observers. As specified at paragraph (j) of this section, procure observer services, maintain the appropriate level of coverage, and meet the vessel responsibilities.
            (B) Recordkeeping and reporting. Maintain a valid declaration as specified at § 660.13(d), subpart C; and, maintain and submit all records and reports specified at § 660.113(c) including, economic data and scale tests records, if applicable.
            (1) Under emergency measures effective June 19, 2020, until December 16, 2020, notwithstanding any other section of these regulations, a vessel may operate as both a mothership and C/P during the 2020 Pacific whiting primary season, but not on the same fishing trip. A vessel registered in the same calendar year to operate under both a limited entry MS permit and limited entry permit with a C/P endorsement must declare prior to leaving port the sector in which it will participate for the duration of the trip, as per declaration requirements specified at § 660.13(d)(4)(iv)(A).
            (2) [Reserved]
            (C) Cost recovery program. Vessel must pay cost recovery program fees, as specified at § 660.115.
            (3) MS coops—(i) MS coop participation requirements. For a MS coop to participate in the Pacific whiting mothership sector fishery it must:
            (A) Be issued a MS coop permit;
            (B) Be composed of MS/CV-endorsed limited entry permit owners;
            (C) Be formed voluntarily;
            (D) Be a legally recognized entity that represents its members;
            (E) Designate an individual as a coop manager; and

            (F) Include at least 20 percent of all MS/CV-endorsed permits as members. The coop membership percentage will be interpreted by rounding to the nearest whole permit (i.e., less than 0.5 rounds down and 0.5 and greater rounds up).
            (ii) MS coop responsibilities. A MS coop is responsible for:
            (A) Applying for and being registered to a MS coop permit;
            (B) Organizing and coordinating harvest activities of vessels authorized to fish for the coop;
            (C) Reassigning catch history assignments for use by coop members;
            (D) Organizing and coordinating the transfer and leasing of catch allocations with other permitted coops through inter-coop agreements;
            (E) Monitoring harvest activities and enforcing the catch limits of coop members;
            (F) Submitting an annual report.
            (G) Having a designated coop manager. The designated coop manager must:
            (1) Serve as the contact person between NMFS, the Council, and other coops;
            (2) Be responsible for the annual distribution of catch and bycatch allocations among coop members;
            (3) Oversee reassignment of catch allocations within the coop;
            (4) Oversee inter-coop catch allocation reassignments;
            (5) Prepare and submit an annual report on behalf of the coop;
            (6) Be authorized to receive or respond to any legal process in which the coop is involved; and
            (7) Notify NMFS if the coop dissolves.
            (iii) MS coop compliance and joint/several liability. An MS coop must comply with the provisions of this section. The MS coop, member limited entry permit owners, and owners and operators of vessels registered to member limited entry permits, are jointly and severally responsible for compliance with the provisions of this section. Pursuant to 15 CFR part 904, each MS coop, member permit owner, and owner and operator of a vessel registered to a coop member permit may be charged jointly and severally for violations of the provisions of this section. For purposes of enforcement, an MS coop is a legal entity that can be subject to NOAA enforcement action for violations of the provisions of this section.
            (c) MS Coop Program species and allocations—(1) MS Coop Program species. All species other than Pacific whiting are managed with set-asides for the MS and C/P Coop Programs, as described in Table 1d to subpart C of this part.
            (2) Annual mothership sector sub-allocations. Annual allocation amount(s) will be determined using the following procedure:
            (i) MS/CV catch history assignments. Catch history assignments will be based on catch history using the following methodology:
            (A) Pacific whiting catch history assignment. Each MS/CV endorsement's associated catch history assignment of Pacific whiting will be annually allocated to a single permitted MS coop or to the non-coop fishery. If multiple MS/CV endorsements and their associated CHAs are registered to a limited entry permit, that permit may be simultaneously registered to more than one MS coop or to both a coop(s) and non-coop fishery. Once assigned to a permitted MS coop or to the non-coop fishery, each MS/CV endorsement's catch history assignment remains with that permitted MS coop or non-coop fishery for that calendar year. When the mothership sector allocation is established, the information for the conversion of catch history assignment to pounds will be made available to the public through a Federal Register announcement and/or public notice and/or the NMFS website. The amount of whiting from the catch history assignment will be issued to the nearest whole pound using standard rounding rules (i.e., less than 0.5 rounds down and 0.5 and greater rounds up).
            (1) In years where the Pacific whiting harvest specification is known by the start of the mothership sector primary whiting season specified at § 660.131(b)(2)(iii)(B), allocation for Pacific whiting will be made by the start of the season.
            (2) In years where the Pacific whiting harvest specification is not known by the start of the mothership sector primary whiting season specified at § 660.131(b)(2)(iii)(B), NMFS will issue Pacific whiting allocations in two parts. Before the start of the primary whiting season, NMFS will allocate Pacific whiting based on the MS Coop Program allocation percent multiplied by the lower end of the range of potential harvest specifications for Pacific whiting for that year. After the final Pacific whiting harvest specifications are established, NMFS will allocate any additional amounts of Pacific whiting to the MS Coop Program.
            (B) Non-whiting groundfish species catch—(1) At-sea set-asides of non-whiting groundfish species will be managed on an annual basis unless there is a risk of a harvest specification being exceeded, unforeseen impact on other fisheries, or conservation concerns, in which case inseason action may be taken. Set asides may be adjusted through the biennial specifications and management measures process as necessary.
            
              (2) Groundfish species not addressed in paragraph (c)(2)(i)(B)(1) of this section, will be managed on an annual basis unless there is a risk of a harvest specification being exceeded, unforeseen impact on other fisheries, or conservation concerns, in which case inseason action may be taken.
            (3) Annually a specified amount of the Pacific halibut will be held in reserve as a shared set-aside for bycatch in the at-sea Pacific whiting fisheries and the shorebased trawl sector south of 40°10′ N lat.
            (C) Rounding rules and MS/CV allocations. Rounding rules may affect distribution of the MS Coop Program allocations among the catch history assignments for individual MS/CV-endorsed permits. NMFS will distribute such allocations to the maximum extent practicable, not to exceed the total allocation.
            (ii) Annual coop allocations—(A) Pacific whiting. Each permitted MS coop is authorized to harvest a quantity of Pacific whiting that is based on the sum of the catch history assignments for each member MS/CV-endorsed permit identified in the NMFS-accepted coop agreement for a given calendar year. Other limited entry permits registered to vessels that will fish for the coop do not bring catch allocation to a permitted MS coop.
            (B) Single MS/CV Coop Fishery. If all MS/CV-endorsed permits are members of a single coop in a given year and there is not a non-coop fishery, then NMFS will allocate 100 percent of the MS Coop Program allocation to that coop.
            (iii) Annual non-coop allocation—(A) Pacific whiting. The non-coop whiting fishery is authorized to harvest a quantity of Pacific whiting that is remaining in the mothership sector annual allocation after the deduction of all coop allocations.
            (B) Announcement of the non-coop fishery allocations. Information on the amount of Pacific whiting and non-whiting groundfish with allocations that will be made available to the non-coop fishery when the final Pacific whiting specifications for the mothership sector is established and will be announced to the public through a Federal Register announcement and/or public notice and/or the NMFS website.
            (3) Reaching an allocation or sub-allocation. When the mothership sector Pacific whiting allocation, or Pacific whiting sub-allocation is reached or is projected to be reached, the following action may be taken:

            (i) Further harvesting, receiving or at-sea processing by a mothership or catcher vessel in the mothership sector is prohibited when the mothership sector Pacific whiting allocation is projected to be reached. No additional unprocessed groundfish may be brought on board after at-sea processing is prohibited, but a mothership may continue to process catch that was on board before at-sea processing was prohibited. Pacific whiting may not be taken and retained, possessed, or landed by a catcher vessel participating in the mothership sector.
            (ii) When a permitted MS coop sub-allocation of Pacific whiting-is reached, further harvesting or receiving of groundfish by vessels fishing in the permitted MS coop must cease, unless the permitted MS coop is operating under an NMFS-accepted inter-coop agreement.
            (iii) When the non-coop fishery sub-allocation of Pacific whiting is projected to be reached, further harvesting or receiving of groundfish by vessels fishing in the non-coop fishery must cease.
            (4) [Reserved]
            (5) Announcements. The Regional Administrator will announce in the Federal Register when the mothership sector allocation of Pacific whiting is reached, or is projected to be reached, and specify the appropriate action. In order to prevent exceeding an allocation and to avoid underutilizing the resource, prohibitions against further taking and retaining, receiving, or at-sea processing of Pacific whiting may be made effective immediately by actual notice to fishers and processors, by email, internet, phone, fax, letter, press release, and/or USCG Notice to Mariners (monitor channel 16 VHF), followed by publication in the Federal Register, in which instance public comment will be sought for a reasonable period of time thereafter.
            (6) Redistribution of annual allocation—(i) Between permitted MS coops (inter-coop). (A) Through an inter-coop agreement, the designated coop managers of permitted MS coops may distribute Pacific whiting allocations among one or more permitted MS coops, provided the processor obligations at paragraph (c)(7) of this section have been met or a mutual agreement exception at paragraph (c)(7)(iv) of this section has been submitted to NMFS.
            (B) In the case of a MS coop failure during the Pacific whiting primary season for the mothership sector, unused allocation associated with the catch history will not be available for harvest by the coop that failed, by any former members of the coop that failed, or any other MS coop for the remainder of that calendar year.
            (1) Between the MS coop and non-coop fisheries. Pacific whiting may not be redistributed between the coop and non-coop fisheries.
            (2) Between Pacific whiting sectors. Pacific whiting may not be redistributed between the mothership sector and catcher/processor sector. Whiting may not be redistributed to the Shorebased IFQ Program.
            (7) Processor obligation and mutual agreement exceptions—(i) Processor obligation. Through the annual MS/CV-endorsed limited entry permit renewal process, the MS/CV-endorsed permit owner must identify to NMFS to which MS permit the MS/CV permit owner intends to obligate the catch history assignment associated with that permit if they are participating in the MS coop fishery. Only one MS permit may be designated for each MS/CV endorsement and associated catch history assignment.
            (ii) Expiration of a processor obligation. Processor obligations expire at the end of each calendar year when the MS Coop Permit expires.
            (iii) Processor obligation when MS coop allocation is redistributed. When a permitted MS coop redistributes Pacific whiting allocation within the permitted MS coop or from one permitted MS coop to another permitted MS coop through an inter-coop agreement, such allocations must be delivered to the mothership registered to the MS permit to which the allocation was obligated under the processor obligation submitted to NMFS, unless a mutual agreement exception has been submitted to NMFS.
            (iv) Mutual agreement exception. An MS/CV-endorsed permit's catch history assignment can be released from a processor obligation through a mutual agreement exception. The MS/CV-endorsed permit owner must submit a copy to NMFS of the written agreement that includes the initial MS permit owner's acknowledgment of the release of the MS/CV-endorsed permit owner's processor obligation and the MS/CV-endorsed permit owner must identify a processor obligation for a new MS permit.
            (v) MS permit withdrawal. If an MS permit withdraws from the mothership fishery before the resulting amounts of catch history assignment have been announced by NMFS, any MS/CV-endorsed permit obligated to the MS permit may elect to participate in the coop or non-coop fishery. In such an event, the MS permit owner must provide written notification of its withdrawal to NMFS and all MS/CV-endorsed permits that are obligated to the MS permit, and the owner of each MS/CV-endorsed permit obligated to the MS permit must provide written notification to NMFS of their intent to either participate in the non-coop fishery or the coop fishery, and if participating in the coop fishery must identify a processor obligation for a new MS permit.
            (vi) Submission of a mutual agreement exception or MS permit withdrawal. Written notification of a mutual exception agreement or MS permit withdrawal must be submitted to NMFS, Northwest Region, Permits Office, Bldg. 1, 7600 Sand Point Way NE, Seattle, WA 98115.
            (d) MS coop permit and agreement—(1) Eligibility and registration. (i) Eligibility. To be an eligible coop entity a group of MS/CV-endorsed permit owners (coop members) must be a recognized entity under the laws of the United States or the laws of a State and represent all of the coop members.
            (ii) Annual registration and deadline. Each year, a coop entity intending to participate as a coop under the MS Coop Program must submit an application for a MS coop permit between February 1 and March 31 of the year in which it intends to fish. NMFS will not consider any applications received after March 31. A MS coop permit expires on December 31 of the year in which it was issued.
            (iii) Application for MS coop permit. The designated coop manager, on behalf of the coop entity, must submit a complete application form and include each of the items listed in paragraph (d)(1)(iii)(A) of this section. Only complete applications will be considered for issuance of a MS coop permit. An application will not be considered complete if any required application fees and annual coop reports have not been received by NMFS. NMFS may request additional supplemental documentation as necessary to make a determination of whether to approve or disapprove the application. Application forms and instruction are available on the NMFS NWR Web site (http://www.nwr.noaa.gov) or by request from NMFS. The designated coop manager must sign the application acknowledging the responsibilities of a designated coop manager defined in paragraph (b)(3) of this section. For permit owners with more than one MS/CV endorsement and associated CHA, paragraph (g)(2)(iv)(D) of this section specifies how to join an MS coop(s).
            (A) Coop agreement. Signed copies of the coop agreement must be submitted to NMFS before the coop is authorized to engage in fishing activities. A coop agreement must include all of the information listed in this paragraph to be considered a complete coop agreement. NMFS will only review complete coop agreements. A coop agreement will not be accepted unless it includes all of the required information; the descriptive items listed in this paragraph appear to meet the stated purpose; and information submitted is correct and accurate.
            (1) Coop agreement contents. Each coop agreement must be signed by all of the coop members (MS/CV-endorsed permit owners) and include the following information:
            (i) A list of all vessels and permit owners participating in the coop and their share of the allocated catch history assignments which must match the amount distributed to individual permit owners by NMFS.
            (ii) All MS/CV-endorsed limited entry member permits identified by permit number.
            (iii) A processor obligation clause indicating that each MS/CV-endorsed permit has notified a specific MS permit by September 1 of the previous year of that MS/CV-endorsed permit's intent to obligate its catch history assignment to that MS permit, except that for the 2011 fishery, such notification must have been made prior to submission of the MS coop permit application.
            (iv) A clause indicting that each member MS/CV-endorsed permit's catch history assignment is based on the catch history assignment calculation by NMFS used for distribution to the coop.
            (v) A description of the coop's plan to adequately monitor and account for the catch of Pacific whiting and non-whiting groundfish, and to monitor and account for the catch of prohibited species.
            (vi) A clause stating that if a permit is registered to a new permit owner during the effective period of the coop agreement, any new owners of that member permit would be coop members required to comply with membership restrictions in the coop agreement.
            (vii) A description of the coop's enforcement and penalty provisions adequate to maintain catch of Pacific whiting and non-whiting groundfish within the allocations.
            (viii) A description of measures to reduce catch of overfished species.
            (ix) A clause describing the co-op manager's responsibility for managing inter-coop reassignments of catch history assignment, should any occur.
            (x) A clause describing how the annual report will be produced to document the coop's catch, bycatch data, inseason catch history reassignments and any other significant activities undertaken by the coop during the year, and the submission deadlines for that report.
            (xi) Identification of the designated coop manager.
            (xii) Provisions that prohibit member permit owners that have incurred legal sanctions that prevent them from fishing groundfish in the Council region from fishing in the coop.
            (2) Inter-coop agreement. The coop entity must provide, at the time of annual application, copies of any inter-coop agreement(s) into which the coop has entered. Such agreements must incorporate and honor the provisions of the individual coop agreements for each coop that is a party to the inter-coop agreement. Inter-coop agreements are specified at paragraph (e) of this section.
            (B) Acceptance of a coop agreement—(1) If NMFS does not accept the coop agreement, the coop permit application will be returned to the applicant with a letter stating the reasons the coop agreement was not accepted by NMFS.
            (2) Coop agreements that are not accepted may be resubmitted for review by sufficiently addressing the deficiencies identified in the NMFS letter and resubmitting the entire coop permit application by the date specified in the NMFS letter.
            (3) An accepted coop agreement that was submitted with the MS coop permit application and for which a MS coop permit was issued will remain in place through the end of the calendar year. The designated coop manager must resubmit a complete coop agreement to NMFS consistent with the coop agreement contents described in paragraph (d)(1)(iii)(A)(1) of this section if there is a material change to the coop agreement.
            (4) Within 7 calendar days following a material change, the designated coop manager must notify NMFS of the material change. Within 30 calendar days, the designated coop manger must submit to NMFS the revised coop agreement with a letter that describes such changes. NMFS will review the material changes and provide a letter to the coop manager that either accepts the changes as given or does not accept the revised coop agreement with a letter stating the reasons that it was not accepted by NMFS. The coop may resubmit the coop agreement with further revisions to the material changes responding to NMFS concerns.
            (iv) Effective date of MS coop permit. A MS coop permit will be effective upon the date approved by NMFS and will allow fishing from the start of the MS sector primary whiting season until the end of the calendar year or until one or more of the following events occur, whichever comes first:

            (A) NMFS permanently closes the mothership sector fishing season for the year or a specific MS coop or the designated coop manager notifies NMFS that the coop has completed fishing for the calendar year,
            
            (B) The coop has reached its Pacific whiting allocation,
            (C) A material change to the coop agreement has occurred and the designated coop manager failed to notify NMFS within 7 calendar days of the material change and submit to NMFS the revised coop agreement with a letter that describes such changes within 30 calendar days, or
            (D) NMFS has determined that a coop failure occurred.
            (2) Initial administrative determination. For all complete applications, NMFS will issue an IAD that either approves or disapproves the application. If approved, the IAD will include a MS coop permit. If disapproved, the IAD will provide the reasons for this determination. The IAD for a MS coop permit follows the same requirement as specified for limited entry permits at § 660.25(g)(4)(ii); if the applicant does not appeal the IAD within the 30 calendar days, the IAD becomes the final decision of the Regional Administrator acting on behalf of the Secretary of Commerce.
            (3) Appeals. An appeal to a MS coop permit action follows the same process as the general permit appeals process defined at § 660.25(g), subpart C.
            (4) Fees. The Regional Administrator is authorized to charge fees for administrative costs associated with the issuance of a MS coop permit consistent with the provisions given at § 660.25(f), subpart C.
            (e) Inter-coop agreements—(1) General. Permitted MS coops may voluntarily enter into inter-coop agreements for the purpose of sharing permitted MS coop allocations of Pacific whiting and allocated non-whiting groundfish. If two or more permitted MS coops enter into an inter-coop agreement, the inter-coop agreement must incorporate and honor the provisions of each permitted MS coop subject to the inter-coop agreement.
            (2) Submission of inter-coop agreements. Inter-coop agreements must be submitted to NMFS for acceptance.
            (3) Inter-coop agreement review process. Each designated coop manager must submit a copy of the inter-coop agreement signed by both designated coop managers for review. Complete coop agreements containing all items listed under paragraph (d)(1)(iii)(A)(1) will be reviewed by NMFS.
            (f) Mothership (MS) permit.
            
            (1) General. Any vessel that processes or receives deliveries as a mothership processor in the Pacific whiting fishery mothership sector must be registered to an MS permit. A vessel registered to an MS permit may receive fish from a vessel that fishes in an MS coop and/or may receive fish from a vessel that fishes in the non-coop fishery at the same time or during the same year.
            (i) Vessel size endorsement. An MS permit does not have a vessel size endorsement. The endorsement provisions at § 660.25(b)(3)(iii), subpart C, do not apply to an MS permit.
            (ii) Restriction on C/P vessels operating as motherships. Restrictions on a vessel registered to a limited entry permit with a C/P endorsement operating as a mothership are specified at § 660.160, subpart D.
            (iii) Emergency rule creating seasonal flexibility on at-sea processor restrictions. Effective June 19, 2020, until December 16, 2020, notwithstanding any other section of these regulations, vessels may operate as both a mothership and a C/P during the 2020 Pacific whiting primary season, but not on the same fishing trip.
            (2) Renewal, change of permit ownership, or vessel registration—(i) Renewal. An MS permit must be renewed annually consistent with the limited entry permit regulations given at § 660.25(b)(4). If a vessel registered to the MS permit will operate as a mothership in the year for which the permit is renewed, the permit owner must make a declaration as part of the permit renewal that while participating in the whiting fishery it will operate solely as a mothership during the calendar year to which its limited entry permit applies. Any such declaration is binding on the vessel for the calendar year, even if the permit is registered to a different permit owner during the year, unless it is rescinded in response to a written request from the permit owner. Any request to rescind a declaration must be made by the permit owner and granted in writing by the Regional Administrator before any unprocessed whiting has been taken on board the vessel that calendar year.
            
            (A) Emergency rule creating seasonal flexibility on at-sea processing restrictions. Effective June 19, 2020, until December 16, 2020, a vessel registered to an MS permit is exempt from this declaration and may also operate as a catcher-processor during the 2020 Pacific whiting primary season, even if the permit owner previously declared to operate solely as a mothership.
            (B) [Reserved]
            (ii) Change of permit ownership. An MS permit is subject to the limited entry permit change in permit ownership regulations given at § 660.25(b)(4), subpart C.
            (iii) Change of vessel registration. An MS permit is subject to the limited entry permit change of vessel registration regulations given at § 660.25(b)(4), subpart C.
            (3) Accumulation limits—(i) MS permit usage limit. No person who owns an MS permit(s) may register the MS permit(s) to vessels that cumulatively process more than 45 percent of the annual mothership sector Pacific whiting allocation. For purposes of determining accumulation limits, NMFS requires that permit owners submit a complete trawl ownership interest form for the permit owner as part of annual renewal for the MS permit. An ownership interest form will also be required whenever a new permit owner obtains an MS permit as part of a request for a change in permit ownership. Accumulation limits will be determined by calculating the percentage of ownership interest a person has in any MS permit. Determination of ownership interest will subject to the individual and collective rule:
            (ii) Ownership—individual and collective rule. The ownership that counts toward a person's accumulation limit will include:
            (A) Any MS permit owned by that person, and
            (B) A portion of any MS permit owned by an entity in which that person has an interest, where the person's share of interest in that entity will determine the portion of that entity's ownership that counts toward the person's limit.
            (iii) [Reserved]
            (iv) Trawl identification of ownership interest form. Any person that is applying for or renewing an MS permit shall document those persons that have an ownership interest in the permit greater than or equal to 2 percent. This ownership interest must be documented with the SFD via the Trawl Identification of Ownership Interest Form. SFD will not issue an MS Permit unless the Trawl Identification of Ownership Interest Form has been completed. NMFS may request additional information of the applicant as necessary to verify compliance with accumulation limits.
            (4) Appeals. An appeal to an MS permit action follows the same process as the general permit appeals process defined at § 660.25(g), subpart C.
            (5) Fees. The Regional Administrator is authorized to charge fees for administrative costs associated with the issuance of an MS permit consistent with the provisions given at § 660.25(f), Subpart C.
            (6) Cost recovery. The owner of a vessel registered to an MS permit, the operator of a vessel registered to an MS permit, and the owner of the MS permit registered to that vessel, are considered to be the fish buyer as defined at § 660.111, and must comply with the cost recovery program specified at § 660.115.
            (g) Mothership catcher vessel (MS/CV)—endorsed permit—(1) General. Any vessel that delivers whiting to a mothership processor in the Pacific whiting fishery mothership sector must be registered to an MS/CV-endorsed permit, except that a vessel registered to limited entry trawl permit without an MS/CV or C/P endorsement may fish for a coop if authorized by the coop. Within the MS Coop Program, an MS/CV-endorsed permit may participate in an MS coop or in the non-coop fishery. An MS/CV-endorsed permit is a limited entry permit and is subject to the limited entry permit provisions given at § 660.25(b), subpart C.
            (i) Catch history assignment. NMFS will assign a catch history assignment to each MS/CV-endorsed permit. The catch history assignment is based on the catch history in the Pacific whiting mothership sector during the qualifying years of 1994 through 2003. The catch history assignment is expressed as a percentage of Pacific whiting of the total mothership sector allocation as described at paragraph (d)(2)(i) of this section. Catch history assignments will be issued to the nearest whole pound using standard rounding rules (i.e., decimal amounts from zero up to 0.5 round down and 0.5 up to 1.0 round up).
            (ii) Pacific whiting mothership sector allocation. The catch history assignment allocation accrues to the coop to which the MS/CV-endorsed permit is tied through private agreement, or will be assigned to the non-coop fishery if the MS/CV-endorsed permit does not participate in the coop fishery.
            (iii) MS/CV endorsement and CHA non-severable. Subject to the regulations at paragraph (g)(2)(iv) and (v) of this section, an MS/CV endorsement and its associated CHA are permanently linked together as originally issued by NMFS and cannot be divided or registered separately to another limited entry trawl permit. An MS/CV endorsement and its associated CHA must be registered to a limited entry trawl permit and any change in endorsement registration must be to another limited entry trawl permit.
            (iv) Restrictions on processing for MS/CV-endorsed permits. A vessel registered to an MS/CV-endorsed permit in a given year shall not engage in processing of Pacific whiting during that year.
            (2) Renewal, change of permit owner, vessel registration, or combination—(i) Renewal. An MS/CV-endorsed permit must be renewed annually consistent with the limited entry permit regulations given at § 660.25(b)(4). During renewal, all MS/CV-endorsed limited entry permit owners must make a preliminary declaration regarding their intent to participate in the coop or non-coop portion of the MS Coop Program for the following year. If the owner of a MS/CV-endorsed permit intends to participate in the coop portion of the MS Coop Program, they must also declare to which MS permit they intend to obligate the permit's catch history assignment. MS/CV-endorsed permits not obligated to a permitted MS coop by March 31 of the fishing year will be assigned to the non-coop fishery. For an MS/CV-endorsed permit that is not renewed, the following occurs:
            (A) For the first year after the permit is not renewed, the permit will be extinguished, and the catch history assignment from that permit will be assigned to the non-coop fishery.
            (B) In the year after the permit is extinguished (the second year after the permit is not renewed), the catch history assignment from that permit will be redistributed proportionally to all valid MS/CV-endorsed permits.
            (ii) Change of permit ownership. An MS/CV-endorsed permit is subject to the limited entry permit change in permit ownership regulations given at § 660.25(b)(4), subpart C.
            (iii) Change of vessel registration. An MS/CV-endorsed permit is subject to the limited entry permit change of vessel registration regulations given at § 660.25(b)(4), subpart C.
            (iv) Change in MS/CV endorsement registration. As specified at § 660.25(b)(3)(v), each MS/CV endorsement has an associated CHA that is permanently linked as originally issued by NMFS and cannot be divided or registered separately to another limited entry trawl permit. An MS/CV endorsement and associated CHA must be registered to a limited entry trawl permit and any change in MS/CV endorsement registration must be to another limited entry trawl permit. Any change in MS/CV endorsement registration will be registered separately on the limited entry trawl permit. An MS/CV endorsement and its associated CHA cannot be registered to any other person other than the specified owner of the limited entry trawl permit to which it is registered.
            (A) Multiple MS/CV endorsements on a limited entry trawl permit. Multiple MS/CV endorsements and associated CHAs may be registered to a single limited entry trawl permit. If multiple endorsements are registered to a single limited entry trawl permit, the whiting CHA amount (expressed as a percent) will remain in the amount that it was originally issued by NMFS and will not be combined as a single larger CHA, unless two or more MS/CV-endorsed permits are combined for purposes of increasing the size endorsement, as specified at § 660.25(b)(4)(ii)(B). Any change in MS/CV endorsement registration may be disapproved if the person owning the limited entry trawl permit has aggregate CHA amounts in excess of the accumulation limits specified at paragraph (g)(3) of this section.
            (B) Application. NMFS will begin accepting applications for a change in MS/CV endorsement registration beginning September 1, 2014. A request for a change in MS/CV endorsement registration must be made between September 1 and December 31 of each year. Any transfer of MS/CV endorsement and its associated CHA to another limited entry trawl permit must be requested using a Change in Registration of a Mothership/Catcher Vessel Endorsement/Catch History Assignment Application form and the permit owner or an authorized representative of the permit owner must certify that the application is true and correct by signing and dating the form. In addition, the form must be notarized, and the permit owner selling the MS/CV endorsement and its CHA must provide the sale price of the MS/CV endorsement and its associated CHA. If any assets in addition to the MS/CV endorsement and its associated CHA are included in the sale price, those assets must be itemized and described.
            (C) Effective date. Any change in MS/CV endorsement registration from one limited entry trawl permit to another limited entry trawl permit will be effective on January 1 in the year following the application period.
            (D) A limited entry trawl permit owner with multiple MS/CV-endorsements and associated CHA on a single permit may assign each distinct MS/CV endorsement and catch history assignment separately to coop(s) or the non-coop fishery. In such cases, as part of the coop permit application process, specified at paragraph (d)(1)(iii) of this section, the permit owner must specify on the coop permit application form which MS/CV endorsement and associated CHA is specifically registered to a particular coop.
            (v) Combination. An MS/CV-endorsed permit may be combined with one or more other limited entry trawl permits; the resulting permit will be a single permit with an increased size endorsement. If the MS/CV-endorsed permit is combined with another limited entry trawl-endorsed permit other than a C/P-endorsed permit, the resulting permit will be MS/CV-endorsed. If an MS/CV-endorsed permit is combined with a C/P-endorsed permit, the resulting permit will be exclusively a C/P-endorsed permit, and will not have an MS/CV endorsement. If an MS/CV-endorsed permit is combined with another MS/CV-endorsed permit, the combined catch history assignment of the permit(s) will be added to the active permit (the permit remaining after combination) and the other permit will be retired. If a trawl permit has more than one MS/CV endorsements and it is combined with a non C/P-endorsed trawl permit with no such endorsements, the MS/CV endorsements on the resulting permit will be maintained as separate endorsements on the resulting permit. NMFS will not approve a permit combination if it results in a person exceeding the accumulation limits specified at paragraph (g)(3) of this section. Any request to combine permits is subject to the provision provided at § 660.25(b), including the combination formula for resulting size endorsements.
            (vi) One-time request to undo a permit combination. If two or more MS/CV-endorsed permits have been combined before January 1, 2012 for purposes of increasing the vessel's size endorsement, a permit owner of the resulting combined permit will have until February 29, 2012 to undo that permit combination. The permit owner must submit a letter to NMFS requesting such action. The letter must be postmarked or hand-delivered to NMFS by the deadline.
            (3) Accumulation limits—(i) MS/CV-endorsed permit ownership limit. No person shall own MS/CV-endorsed permits for which the collective Pacific whiting allocation total is greater than 20 percent of the total mothership sector allocation. For purposes of determining accumulation limits, NMFS requires that permit owners submit a complete trawl ownership interest form for the permit owner as part of annual renewal of an MS/CV-endorsed permit. An ownership interest form will also be required whenever a new permit owner obtains an MS/CV-endorsed permit as part of a request for a change in permit ownership. Accumulation limits will be determined by calculating the percentage of ownership interest a person has in any MS/CV-endorsed permit and the amount of the Pacific whiting catch history assignment given on the permit. Determination of ownership interest will be subject to the individual and collective rule.
            (A) Ownership—Individual and collective rule. The Pacific whiting catch history assignment that applies to a person's accumulation limit will include:
            (1) The catch history assignment on any MS/CV-endorsed permit owned by that person, and
            (2) That portion of the catch history assignment on any MS/CV-endorsed permit owned by an entity in which that person has an economic or financial interest, where the person's share of interest in that entity will determine the portion of that entity's catch history assignment that counts toward the person's limit.
            (B) [Reserved]
            (C) Trawl identification of ownership interest form. Any person that owns a limited entry trawl permit and that is applying for or renewing an MS/CV endorsement shall document those persons that have an ownership interest in the permit greater than or equal to 2 percent. This ownership interest must be documented with the SFD via the Trawl Identification of Ownership Interest Form. SFD will not issue an MS/CV endorsement unless the Trawl Identification of Ownership Interest Form has been completed. NMFS may request additional information of the applicant as necessary to verify compliance with accumulation limits. Further, if SFD discovers through review of the Trawl Identification of Ownership Interest Form that a person owns or controls more than the accumulation limits, the person will be subject to divestiture provisions specified in paragraph (g)(3)(i)(D) of this section.
            (D) Divestiture. For MS/CV-endorsed permit owners that are found to exceed the accumulation limits during the initial issuance of MS/CV-endorsed permits, an adjustment period will be provided during which they will have to completely divest of ownership in permits that exceed the accumulation limits. Any person that NMFS determines, as a result of the initial issuance of MS/CV-endorsed permits, to own in excess of 20 percent of the total catch history assignment in the MS Coop Program applying the individual and collective rule described at § 660.150(g)(3)(i)(A) will be allowed to receive such permit(s), but must divest themselves of the excess ownership by August 31, 2016. Owners of such permit(s) may receive and use the MS/CV-endorsed permit(s), up to the time their divestiture is completed. After August 31, 2016, any MS/CV-endorsed permits owned by a person (including any person who has ownership interest in the owner named on the permit) in excess of the accumulation limits will not be issued (renewed) until the permit owner complies with the accumulation limits.
            (ii) Catcher vessel usage limit. No vessel may catch more than 30 percent of the mothership sector's whiting allocation.
            (4) Appeals. An appeal to an MS/CV-endorsed permit action follows the same process as the general permit appeals process defined at § 660.25(g), subpart C.
            (5) Fees. The Regional Administrator is authorized to charge a fee for administrative costs associated with the issuance of an MS/CV-endorsed permit, as provided at § 660.25(f), subpart C.
            (6) Application requirements and initial issuance for MS/CV endorsement—(i) Eligibility criteria for MS/CV endorsement. Only a current trawl limited entry permit with a qualifying history of Pacific whiting deliveries in the MS Pacific whiting sector is eligible to receive an MS/CV endorsement. Any past catch history associated with the current limited entry trawl permit accrues to the permit. If a trawl limited entry permit is eligible to receive both a C/P endorsement and an MS/CV endorsement, the permit owner must choose which endorsement to apply for (i.e., the owner of such a permit may not receive both a C/P and an MS/CV endorsement). NMFS will not recognize any other person as permit owner other than the person listed as permit owner in NMFS permit database.
            (ii) Qualifying criteria for MS/CV endorsement. In order to qualify for an MS/CV endorsement, a qualifying trawl-endorsed limited entry permit must have been registered to a vessel or vessels that caught and delivered a cumulative amount of at least 500 mt of Pacific whiting to motherships between 1994 through 2003. The calculation will be based on the following:
            (A) To determine a permit's qualifying catch history, NMFS will use documented deliveries to a mothership in Pacific whiting observer data as recorded in the relevant NORPAC dataset on August 1, 2010.
            (B) The qualifying catch history will include any deliveries of Pacific whiting to motherships by vessels registered to limited entry trawl-endorsed permits that were subsequently combined to generate the current permit.
            (C) If two or more limited entry trawl permits have been simultaneously registered to the same vessel, NMFS will divide the qualifying catch history evenly between all such limited entry trawl-endorsed permits during the time they were simultaneously registered to the vessel.
            (D) History of illegal deliveries will not be included in the qualifying catch history.
            (E) Deliveries made from Federal limited entry groundfish permits that were retired through the Federal buyback program will not be included in the qualifying catch history.
            (F) Deliveries made under provisional “A” permits that did not become “A” permits and “B” permits will not be included in the qualifying catch history.
            (iii) Qualifying criteria for catch history assignment. A catch history assignment will be specified as a percent on the MS/CV-endorsed permit. The calculation will be based on the following:
            (A) For determination of a permit's catch history, NMFS will use documented deliveries to a mothership in Pacific whiting observer data as recorded in the relevant NORPAC dataset on August 1, 2010.
            (B) NMFS will use relative history, which means the catch history of a permit for a year divided by the total fleet history for that year, expressed as a percent. NMFS will calculate relative history for each year in the qualifying period from 1994 through 2003 by dividing the total deliveries of Pacific whiting to motherships for the vessel(s) registered to the permit for each year by the sum of the total catch of Pacific whiting delivered to mothership vessel(s) for that year.
            (C) NMFS will select the eight years with the highest relative history of Pacific whiting, unless the applicant requests a different set of eight years during the initial issuance and appeals process, and will add the relative histories for these years to generate the permit's total relative history. NMFS will then divide the permit's total relative history by the sum of all qualifying permits' total relative histories to determine the permit's catch history assignment, expressed as a percent.
            (D) The total relative history will include any deliveries of Pacific whiting to motherships by vessels registered to limited entry trawl-endorsed permits that were subsequently combined to generate the current permit.
            (E) If two or more limited entry trawl permits have been simultaneously registered to the same vessel, NMFS will split the catch history evenly between all such limited entry trawl-endorsed permits during the time they were simultaneously registered to the vessel.
            (F) History of illegal deliveries will not be included in the calculation of a permit's catch history assignment or in the calculation of relative history for individual years.
            (G) Deliveries made from Federal limited entry groundfish permits that were retired through the Federal buyback program will not be included in the calculation of a permit's catch history assignment other than for the purpose of calculating relative history for individual years.
            (H) Deliveries made under provisional “A” permits that did not become “A” permits and “B” permits will not be included in the calculation of a permit's catch history assignment other than for the purpose of calculating relative history for individual years.
            (iv) MS/CV endorsement and catch history assignment application. Persons may apply for an initial issuance of an MS/CV endorsement on a limited entry trawl permit and its associated catch history assignment in one of two ways: complete and submit a prequalified application received from NMFS, or complete and submit an application package. The completed application must be either postmarked or hand-delivered within normal business hours no later than November 1, 2010. If an applicant fails to submit a completed application by the deadline date, they forgo the opportunity to receive consideration for an initial issuance of an MS/CV endorsement and associated catch history assignment.
            (A) Prequalified application. A “prequalified application” is a partially pre-filled application where NMFS has preliminarily determined the catch history that may qualify the applicant for an initial issuance of an MS/CV endorsement and associated catch history assignment. NMFS will mail prequalified application packages to the owners of current limited entry trawl permits, as listed in the NMFS permit database at the time applications are mailed, which NMFS determines may qualify for an MS/CV endorsement and associated catch history assignment. NMFS will mail the application by certified mail to the current address of record in the NMFS permit database. The application will contain the basis of NMFS' calculation. The application package will include, but is not limited to: a prequalified application (with landings history), a Trawl Identification of Ownership Interest form, and any other documents NMFS believes are necessary to aid the limited entry permit owner in completing the application.
            (B) Request for an application. Any owner of a current limited entry trawl permit that does not receive a prequalified application that believes the permit qualifies for an initial issuance of an MS/CV endorsement and associated catch history assignment must complete an application package and submit the completed application to NMFS by the application deadline. Application packages are available on the NMFS Web site (http://www.nwr.noaa.gov/ Groundfish-Halibut/Groundfish-Permits/index.cfm) or by contacting SFD. An application must include valid NORPAC data, copies of NMFS observer data forms, or other credible information that substantiates the applicant's qualification for an initial issuance of an MS/CV endorsement and associated catch history assignment.
            (v) Corrections to the application. If the applicant does not accept NMFS' calculation in the prequalified application either in part or whole, in order for NMFS to reconsider NMFS' calculation, the applicant must identify in writing to NMFS which parts of the application that the applicant contends to be inaccurate, and must provide specific credible information to substantiate any requested corrections. The completed application and specific credible information must be provided to NMFS in writing by the application deadline. Written communication must be either post-marked or hand-delivered within normal business hours no later than November 1, 2010. Requests for corrections may only be granted for changes to the selection of the eight years with the highest relative history of whiting and errors in NMFS' use or application of data, including:
            (A) Errors in NMFS' use or application of data from NORPAC;
            (B) Errors in NMFS' calculations;
            (C) Errors in the identification of the permit owner, permit combinations, or vessel registration as listed in the NMFS permit database; and
            (D) Errors in NMFS' use or application of ownership interest information.
            (vi) Submission of the application and application deadline—(A) Submission of the application. Submission of the complete, certified application includes, but is not limited to, the following:
            (1) The applicant is required to sign and date the application and have the document notarized by a licensed Notary Public.
            (2) The applicant must certify that they qualify to own an MS/CV-endorsed permit and associated catch history assignment.
            (3) The applicant must indicate they accept NMFS' calculation of initial issuance of an MS/CV-endorsed permit and associated catch history assignment provided in the prequalified application, or provide credible information that demonstrates their qualification for an MS/CV-endorsed permit and associated catch history assignment.
            
            (4) The applicant is required to provide a complete Trawl Identification of Ownership Interest Form as specified at paragraph (g)(3)(i)(C) of this section.
            (5) Business entities may be required to submit a corporate resolution or other credible documentation as proof that the representative of the entity is authorized to act on behalf of the entity; and
            (6) NMFS may request additional information of the applicant as necessary to make an IAD on initial issuance of an MS/CV-endorsed permit and associated catch history assignment.
            (B) Application deadline. A complete, certified application must be either postmarked or hand-delivered within normal business hours to NMFS, Northwest Region, Permits Office, Bldg. 1, 7600 Sand Point Way NE., Seattle, WA 98115, no later than November 1, 2010. NMFS will not accept or review any applications received or postmarked after the application deadline. There are no hardship provisions for this deadline.
            (vii) Permit transfer during application period. NMFS will not review or approve any request for a change in limited entry trawl permit owner at any time after either November 1, 2010 or the date upon which the application is received by NMFS, whichever occurs first, until a final decision is made by the Regional Administrator on behalf of the Secretary of Commerce on that permit.
            (viii) Initial Administrative Determination (IAD). NMFS will issue an IAD for all complete, certified applications received by the application deadline date. If NMFS approves an application for initial issuance of an MS/CV-endorsed permit and associated catch history assignment, the applicant will receive an MS/CV endorsement on a limited entry trawl permit specifying the amounts of catch history assignment for which the applicant has qualified. If NMFS disapproves an application, the IAD will provide the reasons. If known at the time of the IAD, NMFS will indicate if the owner of the MS/CV-endorsed permit has ownership interest in catch history assignments that exceed the accumulation limits and are subject to divestiture provisions given at paragraph (g)(3)(i)(D) of this section. If the applicant does not appeal the IAD within 60 calendar days of the date on the IAD, the IAD becomes the final decision of the Regional Administrator acting on behalf of the Secretary of Commerce.
            (ix) Appeals. For an MS/CV-endorsed permit and associated catch history assignment issued under this section, the appeals process and timelines are specified at § 660.25(g), subpart C. For the initial issuance of an MS/CV-endorsed permit and associated catch history assignment, the bases for appeal are described in paragraph (g)(6)(v) of this section. Items not subject to appeal include, but are not limited to, the accuracy of data in the relevant NORPAC dataset on August 1, 2010.
            (7) Cost recovery. The fish seller, as defined at § 660.111, is subject to the cost recovery program specified at § 660.115.
            (h) Non-coop fishery—(1) Access to non-coop fishery allocation. All vessels registered to the MS/CV-endorsed permits assigned to the non-coop fishery will have access to harvest and deliver the aggregate catch history assignment of all MS/CV permits assigned to the non-coop fishery.
            (2) Non-coop fishery closure. The non-coop fishery will be closed by automatic action as specified at § 660.60(d) when the Pacific whiting or non-whiting allocations to the non-coop fishery have been reached or are projected to be reached.
            (i) Retention requirements. Catcher vessels participating in the MS Co-op Program may discard minor operational amounts of catch at sea if the observer or EMS has accounted for the discard (i.e., a maximized retention fishery).
            (j) Observer requirements—(1) Observer coverage requirements—(i) Coverage. The following observer coverage pertains to certified observers obtained from an observer provider permitted by NMFS.
            (A) MS vessels. Any vessel registered to an MS permit 125 ft (38.1 m) LOA or longer must carry two certified observers, and any vessel registered to an MS permit shorter than 125 ft (38.1 m) LOA must carry one certified observer, each day that the vessel is used to take, retain, receive, land, process, or transport groundfish.
            
            (B) Catcher vessels. Any vessel delivering catch to any MS vessel must carry one certified observer each day that the vessel is used to take groundfish, unless the catcher vessel has a valid EM Authorization and is fishing with EM under § 660.604 of subpart J.
            (C) Gear testing exemption. Vessels are exempt from the requirement to maintain observer coverage as specified in this paragraph (j) while gear testing as defined at § 660.11. The vessel operator must submit a valid declaration for gear/equipment testing, as required by § 660.13(d)(4)(iv)(A), and must notify the Observer Program of the gear testing activity at least 48 hours prior to departing on a trip to test gear/equipment.
            (ii) Observer workload—(A) MS vessels. The time required for the observer to complete sampling duties must not exceed 12 consecutive hours in each 24-hour period.
            (B) Catcher vessels. If an observer is unable to perform their duties for any reason, the vessel is required to be in port within 36 hours of the last haul sampled by the observer.
            (iii) Refusal to board. Any boarding refusal on the part of the observer or vessel must be reported to the Observer Program and OLE by the observer provider. The observer must be available for an interview with the Observer Program or OLE if necessary.
            (2) Vessel responsibilities. An operator and/or crew of a vessel required to carry an observer must provide:
            (i) Accommodations and food—(A) MS vessels. Provide accommodations and food that are equivalent to those provided for officers, engineers, foremen, deck-bosses or other management level personnel of the vessel.
            (B) Catcher vessels—(1) Accommodations and food for trips less than 24 hours must be equivalent to those provided for the crew.
            (2) Accommodations and food for trips of 24 hours or more must be equivalent to those provided for the crew and must include berthing space, a space that is intended to be used for sleeping and is provided with installed bunks and mattresses. A mattress or futon on the floor or a cot is not acceptable if a regular bunk is provided to any crew member, unless other arrangements are approved in advance by the Regional Administrator or designee.
            (ii) Safe conditions. MS vessels and catcher vessels must:
            (A) Maintain safe conditions on the vessel for the protection of observers including adherence to all U.S. Coast Guard and other applicable rules, regulations, or statutes pertaining to safe operation of the vessel including, but not limited to, rules of the road, vessel stability, emergency drills, emergency equipment, vessel maintenance, vessel general condition, and port bar crossings. An observer may refuse boarding or reboarding a vessel and may request a vessel return to port if operated in an unsafe manner or if unsafe conditions are indentified.
            (B) Have on board a valid Commercial Fishing Vessel Safety Decal that certifies compliance with regulations found in 33 CFR chapter I and 46 CFR chapter I, a certificate of compliance issued pursuant to 46 CFR 28.710 or a valid certificate of inspection pursuant to 46 U.S.C. 3311. Maintain safe conditions on the vessel for the protection of observer(s) including adherence to all USCG and other applicable rules, regulations, or statutes pertaining to safe operation of the vessel, and provisions at §§ 600.725 and 600.746 of this chapter.
            (iii) Computer hardware and software. MS vessels must:
            (A) Provide hardware and software pursuant to regulations at § 679.51(e)(iii)(B) of this chapter.
            (B) Provide the observer(s) access to a computer required under paragraph (j)(2)(iii)(A) of this section, and that is connected to a communication device that provides a point-to-point connection to the NMFS host computer.
            (C) Ensure that the MS vessel has installed the most recent release of NMFS data entry software or other approved software prior to the vessel receiving, catching or processing IFQ species.

            (D) Ensure that the communication equipment required in paragraph (j)(2)(iii) of this section and that is used by observers to enter and transmit data, is fully functional and operational. “Functional” means that all the tasks and components of the NMFS supplied, or other approved, software described at paragraph (j)(2)(iii) of this section and the data transmissions to NMFS can be executed effectively aboard the vessel by the communications equipment.
            (iv) Vessel position. Allow observer(s) access to the vessel's navigation equipment and personnel, on request, to determine the vessel's position.
            (v) Access. Allow observer(s) free and unobstructed access to the vessel's bridge, trawl or working decks, holding bins, processing areas, freezer spaces, weight scales, cargo holds, and any other space that may be used to hold, process, weigh, or store fish or fish products at any time.
            (vi) Prior notification. Notify observer(s) at least 15 minutes before fish are brought on board, or fish and fish products are transferred from the vessel, to allow sampling the catch or observing the transfer.
            (vii) Records. Allow observer(s) to inspect and copy any state or Federal logbook maintained voluntarily or as required by regulation.
            (viii) Assistance. Provide all other reasonable assistance to enable observer(s) to carry out their duties, including, but not limited to:
            (A) Measuring decks, codends, and holding bins.
            (B) Providing the observer(s) with a safe work area.
            (C) Collecting samples of catch.
            (D) Collecting and carrying baskets of fish.
            (E) Allowing the observer(s) to collect biological data and samples.
            (F) Providing adequate space for storage of biological samples.
            (ix) Sample station and operational requirements.
            
            (A) MS vessels. To allow the observer to carry out required duties, the vessel owner must provide an observer sampling station that meets the following requirements:
            (1) Accessibility. The observer sampling station must be available to the observer at all times.
            (2) Location. The observer sampling station must be located within 4 m of the location from which the observer samples unsorted catch.
            (3) Access. Unobstructed passage must be provided between the observer sampling station and the location where the observer collects sample catch.
            (4) Minimum work space. The observer must have a working area of at least 4.5 square meters, including the observer's sampling table, for sampling and storage of fish to be sampled. The observer must be able to stand upright and have a work area at least 0.9 m deep in the area in front of the table and scale.
            (5) Table. The observer sampling station must include a table at least 0.6 m deep, 1.2 m wide and 0.9 m high and no more than 1.1 m high. The entire surface area of the table must be available for use by the observer. Any area for the observer sampling scale is in addition to the minimum space requirements for the table. The observer's sampling table must be secured to the floor or wall.
            (6) Diverter board. The conveyor belt conveying unsorted catch must have a removable board (“diverter board”) to allow all fish to be diverted from the belt directly into the observer's sampling baskets. The diverter board must be located downstream of the scale used to weigh total catch. At least 1 m of accessible belt space, located downstream of the scale used to weigh total catch, must be available for the observer's use when sampling.
            (7) Other requirements. The sampling station must be in a well-drained area that includes floor grating (or other material that prevents slipping), lighting adequate for day or night sampling, and a hose that supplies fresh or sea water to the observer.
            (8) Observer sampling scale. The observer sample station must include a NMFS-approved platform scale (pursuant to requirements at § 679.28(j)(2)) with a capacity of at least 50 kg located within 1 m of the observer's sampling table. The scale must be mounted so that the weighing surface is no more than 0.7 m above the floor.
            (B) Catcher vessels. To allow the observer to carry out the required duties, the vessel owner must provide an observer sampling station that is:
            (1) Accessible. The observer sampling station must be available to the observer at all times.
            (2) Limits hazards. To the extent possible, the area should be free and clear of hazards including, but not limited to, moving fishing gear, stored fishing gear, inclement weather conditions, and open hatches.
            (x) Transfer at sea. Observers may be transferred at-sea between MS vessels, between MS vessels and C/P vessels, or between a MS vessel and a catcher vessel. Transfers at-sea between catcher vessels is prohibited. For transfers, both vessels must:
            (A) Ensure that transfers of observers at sea via small boat under its own power are carried out during daylight hours, under safe conditions, and with the agreement of observers involved.
            (B) Notify observers at least 3 hours before observers are transferred, such that the observers can finish any sampling work, collect personal belongings, equipment, and scientific samples.
            (C) Provide a safe pilot ladder and conduct the transfer to ensure the safety of observers during transfers.
            (D) Provide an experienced crew member to assist observers in the small boat in which any transfer is made.
            (xi) Housing on vessel in port. During all periods an observer is housed on a vessel, the vessel operator must ensure that at least one crew member is aboard.
            (3) Procurement of observer services—(i) MS vessels. Owners of vessels required to carry observers under paragraph (j)(1)(i) of this section must arrange for observer services from an observer provider, except that:
            (A) Vessels are required to procure observer services directly from the Observer Program when NMFS has determined and given notification that the vessel must carry NMFS staff or an individual authorized by NMFS in lieu of an observer provided by an observer provider.
            (B) Vessels are required to procure observer services directly from the Observer Program and an observer provider when NMFS has determined and given notification that the vessel must carry NMFS staff and/or individuals authorized by NMFS, in addition to an observer provided by an observer provider.
            (ii) Catcher vessels. Owners of vessels required to carry observers under paragraph (j)(1)(i) of this section must arrange for observer services from an observer provider, except that:
            (A) Vessels are required to procure observer services directly from the Observer Program when NMFS has determined and given notification that the vessel must carry NMFS staff or an individual authorized by NMFS in lieu of an observer provided by an observer provider.
            (B) Vessels are required to procure observer services directly from the Observer Program and an observer provider when NMFS has determined and given notification that the vessel must carry NMFS staff and/or individuals authorized by NMFS, in addition to an observer provided by an observer provider.
            (4) Observer provider responsibilities. (i) Provide qualified candidates to serve as observers. Observer providers must provide qualified candidates to serve as observers. To be qualified, a candidate must have:
            (A) A Bachelor's degree or higher from an accredited college or university with a major in one of the natural sciences;
            (B) Successfully completed a minimum of 30 semester hours or equivalent in applicable biological sciences with extensive use of dichotomous keys in at least one course;
            (C) Successfully completed at least one undergraduate course each in math and statistics with a minimum of 5 semester hours total for both; and
            (D) Computer skills that enable the candidate to work competently with standard database software and computer hardware.
            (ii) Hiring an observer candidate—(A) MS vessels. (1) The observer provider must provide the candidate a copy of NMFS-provided pamphlets, information and other literature describing observer duties (i.e. The At-Sea Hake Observer Program's Observer Manual) prior to hiring the candidate. Observer job information is available from the Observer Program Office's Web site at http://www.nwfsc.noaa.gov/research/ divisions/fram/observer/index.cfm.
            
            (2) The observer provider must have a written contract or a written contract addendum that is signed by the observer and observer provider prior to the observer's deployment with the following clauses:
            (i) That the observer will return all phone calls, emails, text messages, or other forms of communication within the time specified by the Observer Program;
            (ii) That the observer inform the observer provider prior to the time of embarkation if he or she is experiencing any new mental illness or physical ailments or injury since submission of the physician's statement as required as a qualified observer candidate that would prevent him or her from performing their assigned duties.
            (B) Catcher vessels. (1) Provide the candidate a copy of NMFS-provided pamphlets, information and other literature describing observer duties, for example, the West Coast Groundfish Observer Program's sampling manual. Observer job information is available from the Observer Program Office's Web site at http://www.nwfsc.noaa.gov/research/ divisions/fram/observer/index.cfm.
            
            (2) The observer provider must have a written contract or a written contract addendum that is signed by the observer and observer provider prior to the observer's deployment with the following clauses:
            (i) That the observer will return all phone calls, emails, text messages, or other forms of communication within the time specified by the Observer Program;
            (ii) That the observer inform the observer provider prior to the time of embarkation if he or she is experiencing any new mental illness or physical ailments or injury since submission of the physician's statement as required as a qualified observer candidate that would prevent him or her from performing their assigned duties; and
            (iii) That the observer successfully completes a Red Cross (or equivalent) basic cardiopulmonary resuscitation/first aid certification course prior to the end of the Observer Program Training class.
            (iii) Ensure that observers complete duties in a timely manner—(A) MS vessels. An observer provider must ensure that observers employed by that observer provider do the following in a complete and timely manner:
            (1) Submit to NMFS all data, logbooks, and reports as required by the observer manual;
            (2) Report for his or her scheduled debriefing and complete all debriefing responsibilities;
            (3) Return all sampling and safety gear to the Observer Program Office;
            (4) Submit all biological samples from the observer's deployment by the completion of the electronic vessel and/or processor survey(s); and
            (5) Immediately report to the Observer Program Office and the OLE any refusal to board an assigned vessel.
            (B) Catcher vessels. An observer provider must ensure that observers employed by that observer provider do the following in a complete and timely manner:
            (1) Submit to NMFS all data, logbooks, and reports and biological samples as required under the Observer Program policy deadlines;
            (2) Report for his or her scheduled debriefing and complete all debriefing responsibilities;
            (3) Return all sampling and safety gear to the Observer Program Office; and
            (4) Immediately report to the Observer Program Office and the OLE any refusal to board an assigned vessel.
            (iv) Observers provided to vessel—(A) MS vessels. Observers provided to MS vessels:
            (1) Must have a valid North Pacific groundfish observer certification with required endorsements and an At-Sea Hake Observer Program endorsement;
            (2) Must not have informed the observer provider prior to the time of embarkation that he or she is experiencing a mental illness or a physical ailment or injury developed since submission of the physician's statement that would prevent him or her from performing his or her assigned duties; and
            (3) Must have successfully completed all NMFS required training and briefing before deployment.
            (B) Catcher vessels. Observers provided to catcher vessels:
            (1) Must have a valid West Coast Groundfish observer certification with the required endorsements;
            
            (2) Must have not informed the observer provider prior to the time of embarkation that he or she is experiencing a mental illness or a physical ailment or injury developed since submission of the physician's statement (required in paragraph (j)(4)(xi)(B)(2) of this section) that would prevent him or her from performing his or her assigned duties; and,
            (3) Must have successfully completed all NMFS required training and briefing before deployment.
            (v) Respond to industry requests for observers. An observer provider must provide an observer for deployment pursuant to the terms of the contractual relationship with the vessel to fulfill vessel requirements for observer coverage specified at paragraph (j)(1)(i) of this section. An alternate observer must be supplied in each case where injury or illness prevents an observer from performing his or her duties or where the observer resigns prior to completion of his or her duties. If the observer provider is unable to respond to an industry request for observer coverage from a vessel for whom the observer provider is in a contractual relationship due to lack of available observers by the estimated embarking time of the vessel, the observer provider must report it to the Observer Program at least four hours prior to the vessel's estimated embarking time.
            (vi) Provide observer salaries and benefits. An observer provider must provide to its observer employees salaries and any other benefits and personnel services in accordance with the terms of each observer's contract.
            (vii) Provide observer deployment logistics—(A) MS vessels. An observer provider must provide to each of its observers under contract:
            (1) All necessary transportation, including arrangements and logistics, to the initial location of deployment, to all subsequent vessel assignments during that deployment, and to and from the location designated for an observer to be interviewed by the Observer Program; and
            (2) Lodging, per diem, and any other services necessary to observers assigned to fishing vessels.
            (3) An observer under contract may be housed on a vessel to which he or she is assigned:
            (i) Prior to their vessel's initial departure from port;
            (ii) For a period not to exceed 24 hours following the completion of an offload when the observer has duties and is scheduled to disembark; or
            (iii) For a period not to exceed 24 hours following the vessel's arrival in port when the observer is scheduled to disembark.
            (iv) An observer under contract who is between vessel assignments must be provided with shoreside accommodations pursuant to the terms of the contract between the observer provider and the observers. If the observer provider is responsible for providing accommodations under the contract with the observer, the accommodations must be at a licensed hotel, motel, bed and breakfast, or other shoreside accommodations for the duration of each period between vessel or shoreside assignments. Such accommodations must include an assigned bed for each observer and no other person may be assigned that bed for the duration of that observer's stay. Additionally, no more than four beds may be in any room housing observers at accommodations meeting the requirements of this section.
            (B) Catcher vessels. An observer provider must ensure each of its observers under contract:
            (1) Has an individually assigned mobile or cell phones, in working order, for all necessary communication. An observer provider may alternatively compensate observers for the use of the observer's personal cell phone or pager for communications made in support of, or necessary for, the observer's duties.
            (2) Has a check-in system in which the observer is required to contact the observer provider each time they depart and return to port on a vessel.
            (3) Remains available to OLE and the Observer Program until the conclusion of debriefing.
            (4) Receives all necessary transportation, including arrangements and logistics to the initial location of deployment, to all subsequent vessel assignments during that deployment, and to and from the location designated for an observer to be interviewed by the Observer Program; and
            (5) Receives lodging, per diem, and any other services necessary to observers assigned to fishing vessels.
            (i) An observer under contract may be housed on a vessel to which he or she is assigned: Prior to their vessel's initial departure from port; for a period not to exceed 24 hours following the completion of an offload when the observer has duties and is scheduled to disembark; or for a period not to exceed 24 hours following the vessel's arrival in port when the observer is scheduled to disembark.
            (ii) Otherwise, each observer between vessels, while still under contract with an observer provider, shall be provided with accommodations in accordance with the contract between the observer and the observer provider. If the observer provider is responsible for providing accommodations under the contract with the observer, the accommodations must be at a licensed hotel, motel, bed and breakfast, or other shoreside accommodations that has an assigned bed for each observer that no other person may be assigned to for the duration of that observer's stay. Additionally, no more than four beds may be in any room housing observers at accommodations meeting the requirements of this section.
            (viii) Observer deployment limitations—(A) MS vessels. Unless alternative arrangements are approved by the Observer Program Office, an observer provider must not:
            (1) Deploy an observer on the same vessel more than 90 days in a 12-month period;
            (2) Deploy an observer for more than 90 days in a single deployment;
            (3) Include more than four vessels assignments in a single deployment, or
            (4) Disembark an observer from a vessel before that observer has completed his or her sampling or data transmission duties.
            (B) Catcher vessels. Unless alternative arrangements are approved by the Observer Program Office, an observer provider must not deploy an observer on the same vessel more than 90 calendar days in a 12-month period.
            (ix) Verify vessel's Commercial Fishing Vessel Safety Decal. An observer provider must ensure that the observer completes an observer vessel safety checklist, and verify that a vessel has a valid USCG Commercial Fishing Vessel Safety Decal as required under paragraph (j)(2)(ii)(B) of this section prior to the observer embarking on the first trip and before an observer may get underway aboard the vessel. The provider must submit all vessel safety checklists to the Observer Program, as specified by Observer Program policy. One of the following acceptable means of verification must be used to verify the decal validity:
            (A) The observer provider or employee of the observer provider, including the observer, visually inspects the decal aboard the vessel and confirms that the decal is valid according to the decal date of issuance; or
            (B) The observer provider receives a hard copy of the USCG documentation of the decal issuance from the vessel owner or operator.
            (x) Maintain communications with observers. An observer provider must have an employee responsible for observer activities on call 24 hours a day to handle emergencies involving observers or problems concerning observer logistics, whenever observers are at sea, in transit, or in port awaiting vessel reassignment.
            (xi) Maintain communications with the Observer Program Office. An observer provider must provide all of the following information by electronic transmission (email), fax, or other method specified by NMFS.
            (A) Motherships—(1) Training and briefing registration materials. The observer provider must submit training and briefing registration materials to the Observer Program Office at least 5 business days prior to the beginning of a scheduled observer at-sea hake training or briefing session.
            (i) Registration materials. Registration materials consist of the date of requested training or briefing with a list of observers including each observer's full name (i.e., first, middle and last names).
            (ii) Projected observer assignments. Prior to the observer's completion of the training or briefing session, the observer provider must submit to the Observer Program Office a statement of projected observer assignments that include the observer's name; vessel, gear type, and vessel/processor code; port of embarkation; and area of fishing.
            (2) Observer debriefing registration. The observer provider must contact the At-Sea Hake Observer Program within 5 business days after the completion of an observer's deployment to schedule a date, time and location for debriefing. Observer debriefing registration information must be provided at the time of debriefing scheduling and must include the observer's name, cruise number, vessel name(s) and code(s), and requested debriefing date.
            (3) Observer provider contracts. If requested, observer providers must submit to the Observer Program Office a completed and unaltered copy of each type of signed and valid contract (including all attachments, appendices, addendums, and exhibits incorporated into the contract) between the observer provider and those entities requiring observer services under paragraph (j)(1)(i) of this section. Observer providers must also submit to the Observer Program Office upon request, a completed and unaltered copy of the current or most recent signed and valid contract (including all attachments, appendices, addendums, and exhibits incorporated into the contract and any agreements or policies with regard to observer compensation or salary levels) between the observer provider and the particular entity identified by the Observer Program or with specific observers. The copies must be submitted to the Observer Program Office via fax or mail within 5 business days of the request. Signed and valid contracts include the contracts an observer provider has with:
            (i) Vessels required to have observer coverage as specified at paragraph (j)(1)(i) of this section; and
            (ii) Observers.
            (4) Change in observer provider management and contact information. Observer providers must submit notification of any other change to provider contact information, including but not limited to, changes in contact name, phone number, email address, and address.
            (5) Other reports. Reports of the following must be submitted in writing to the At-Sea Hake Observer Program Office by the observer provider via fax or email address designated by the Observer Program Office within 24 hours after the observer provider becomes aware of the information:
            (i) Any information regarding possible observer harassment;
            (ii) Any information regarding any action prohibited under § 660.12(e); § 660.112(a)(4); or § 600.725(o), (t) and (u) of this chapter;
            (iii) Any concerns about vessel safety or marine casualty under 46 CFR 4.05-1(a)(1) through (7);
            (iv) Any observer illness or injury that prevents the observer from completing any of his or her duties described in the observer manual; and
            (v) Any information, allegations or reports regarding observer conflict of interest or breach of the standards of behavior described in observer provider policy.
            (B) Catcher vessels. An observer provider must provide all of the following information by electronic transmission (email), fax, or other method specified by NMFS.
            (1) Observer training, briefing, and debriefing registration materials. This information must be submitted to the Observer Program Office at least 10 business days prior to the beginning of a scheduled West Coast groundfish observer certification training or briefing session. Submissions received less than 10 business days prior to a West Coast groundfish observer certification training or briefing session will be approved by the Observer Program on a case-by-case basis.
            (i) Training registration materials consist of the following: Date of requested training; a list of observer candidates that includes each candidate's full name (i.e., first, middle and last names), date of birth, and gender; a copy of each candidate's academic transcripts and resume; a statement signed by the candidate under penalty of perjury which discloses the candidate's criminal convictions; and length of observer contract.
            (ii) Briefing registration materials consist of the following: Date and type of requested briefing session; list of observers to attend the briefing session, that includes each observer's full name (first, middle, and last names); and length of observer contract.
            (iii) The Observer Program will notify the observer provider which observers require debriefing and the specific time period the observer provider has to schedule a date, time, and location for debriefing. The observer provider must contact the Observer Program within 5 business days by telephone to schedule debriefings. Observer providers must immediately notify the Observer Program when observers end their contract earlier than anticipated.
            (2) Physical examination. A signed and dated statement from a licensed physician that he or she has physically examined an observer or observer candidate. The statement must confirm that, based on that physical examination, the observer or observer candidate does not have any health problems or conditions that would jeopardize that individual's safety or the safety of others while deployed, or prevent the observer or observer candidate from performing his or her duties satisfactorily. The statement must declare that, prior to the examination, the physician was made aware of the duties of the observer and the dangerous, remote, and rigorous nature of the work by reading the NMFS-prepared information. The physician's statement must be submitted to the Observer Program Office prior to certification of an observer. The physical exam must have occurred during the 12 months prior to the observer's or observer candidate's deployment. The physician's statement expires 12 months after the physical exam occurred and a new physical exam must be performed, and accompanying statement submitted, prior to any deployment occurring after the expiration of the statement.
            (3) Certificates of insurance. Copies of “certificates of insurance,” that names the Northwest Fisheries Science Center Observer Program manager as the “certificate holder,” shall be submitted to the Observer Program Office by February 1 of each year. The certificates of insurance shall verify the following coverage provisions and state that the insurance company will notify the certificate holder if insurance coverage is changed or canceled.
            (i) Maritime Liability to cover “seamen's” claims under the Merchant Marine Act (Jones Act) and General Maritime Law ($1 million minimum).
            (ii) Coverage under the U.S. Longshore and Harbor Workers' Compensation Act ($1 million minimum).
            (iii) States Worker's Compensation as required.
            (iv) Commercial General Liability.
            (4) Observer provider contracts. If requested, observer providers must submit to the Observer Program Office a completed and unaltered copy of each type of signed and valid contract (including all attachments, appendices, addendums, and exhibits incorporated into the contract) between the observer provider and those entities requiring observer services under paragraph (j)(1)(i) of this section. Observer providers must also submit to the Observer Program Office upon request, a completed and unaltered copy of the current or most recent signed and valid contract (including all attachments, appendices, addendums, and exhibits incorporated into the contract and any agreements or policies with regard to observer compensation or salary levels) between the observer provider and the particular entity identified by the Observer Program or with specific observers. The copies must be submitted to the Observer Program Office via fax or mail within 5 business days of the request. Signed and valid contracts include the contracts an observer provider has with:
            (i) Vessels required to have observer coverage as specified at paragraph (j)(1)(i) of this section; and
            (ii) Observers.
            (5) Change in observer provider management and contact information. An observer provider must submit to the Observer Program office any change of management or contact information as required at § 660.18(f).
            (6) Biological samples. The observer provider must ensure that biological samples are stored/handled properly prior to delivery/transport to NMFS.
            (7) Observer status report. Observer providers must provide NMFS with an updated list of observer trip per Observer Program protocol. Trip information includes observer provider name, observer last name, observer first name, trip start date, trip end date, status of observer, vessel name, and vessel identification number.
            (8) Other information. An observer provider must submit to NMFS, if requested, copies of any information developed and used by the observer providers distributed to vessels, such as informational pamphlets, payment notification, description of observer duties, etc.
            (9) Other reports. Reports of the following must be submitted in writing to the Observer Program Office by the observer provider via fax or email address designated by the Observer Program Office within 24 hours after the observer provider becomes aware of the information:
            (i) Any information regarding possible observer harassment;
            (ii) Any information regarding any action prohibited under § 660.12(e); § 660.112(a)(4); or § 600.725(o), (t) and (u) of this chapter;
            
              (iii) Any concerns about vessel safety or marine casualty under 46 CFR 4.05-1(a)(1) through (7);
            (iv) Any observer illness or injury that prevents the observer from completing any of his or her duties described in the observer manual; and
            (v) Any information, allegations or reports regarding observer conflict of interest or breach of the standards of behavior described in observer provider policy.
            (xii) Replace lost or damaged gear. Lost or damaged gear issued to an observer by NMFS must be replaced by the observer provider. All replacements must be provided to NMFS and be in accordance with requirements and procedures identified in writing by the Observer Program Office.
            (xiii) Maintain confidentiality of information. An observer provider must ensure that all records on individual observer performance received from NMFS under the routine use provision of the Privacy Act under 5 U.S.C. 552a or as otherwise required by law remain confidential and are not further released to any person outside the employ of the observer provider company to whom the observer was contracted except with written permission of the observer.
            (xiv) Limitations on conflict of interest. Observer providers must meet limitations on conflict of interest. Observer providers:
            (A) Must not have a direct financial interest, other than the provision of observer, catch monitor or other biological sampling services, in any federal or state managed fisheries, including but not limited to:
            (1) Any ownership, mortgage holder, or other secured interest in a vessel, or shoreside processor facility involved in the catching, taking, harvesting or processing of fish,
            (2) Any business involved with selling supplies or services to any vessel or shoreside processors participating in a fishery managed pursuant to an FMP in the waters off the coasts of Alaska, California, Oregon, and Washington, or
            (3) Any business involved with purchasing raw or processed products from any vessel or shoreside processor participating in a fishery managed pursuant to an FMP in the waters off the coasts of Alaska, California, Oregon, and Washington.
            (B) Must assign observers without regard to any preference by representatives of vessels other than when an observer will be deployed.
            (C) Must not solicit or accept, directly or indirectly, any gratuity, gift, favor, entertainment, loan, or anything of monetary value except for compensation for providing observer services from any person who conducts fishing or fish processing activities that are regulated by NMFS in the Pacific coast or North Pacific regions, or who has interests that may be substantially affected by the performance or nonperformance of the official duties of observer providers.
            (xv) Observer conduct and behavior. An observer provider must develop and maintain a policy addressing observer conduct and behavior for their employees that serve as observers. The policy shall address the following behavior and conduct regarding:
            (A) Observer use of alcohol;

            (B) Observer use, possession, or distribution of illegal drugs in violation of applicable law; and
            
            (C) Sexual contact with personnel of the vessel or processing facility to which the observer is assigned, or with any vessel or processing plant personnel who may be substantially affected by the performance or non-performance of the observer's official duties.
            (D) An observer provider shall provide a copy of its conduct and behavior policy by February 1 of each year, to: observers, observer candidates and the Observer Program Office.
            (xvi) Refusal to deploy an observer. Observer providers may refuse to deploy an observer on a requesting vessel if the observer provider has determined that the requesting vessel is inadequate or unsafe pursuant to those regulations described at § 600.746 of this chapter or U.S. Coast Guard and other applicable rules, regulations, statutes, or guidelines pertaining to safe operation of the vessel.
            (5) Observer certification and responsibilities—(i) Applicability. Observer certification authorizes an individual to fulfill duties as specified in writing by the NMFS Observer Program Office while under the employ of a NMFS-permitted observer provider and according to certification endorsements as designated under paragraph (j)(6)(iii) of this section.
            (ii) Observer certification official. The Regional Administrator will designate a NMFS observer certification official who will make decisions for the Observer Program Office on whether to issue or deny observer certifications and endorsements.
            (iii) Certification requirements—(A) Initial certification. NMFS may certify individuals who, in addition to any other relevant considerations:
            (1) Are employed by an observer provider company permitted pursuant to § 660.16 at the time of the issuance of the certification;
            (2) Have provided, through their observer provider:
            (i) Information identified by NMFS at § 679.52(b) of this chapter regarding an observer candidate's health and physical fitness for the job;
            (ii) Meet all observer education and health standards as specified in § 679.52(b) of this chapter; and
            (iii) Have successfully completed NMFS-approved training as prescribed by the Observer Program. Successful completion of training by an observer applicant consists of meeting all attendance and conduct standards issued in writing at the start of training; meeting all performance standards issued in writing at the start of training for assignments, tests, and other evaluation tools; and completing all other training requirements established by the Observer Program.
            (iv) Have not been decertified under paragraph (j)(5)(ix) of this section, or pursuant to § 679.53(c) of this chapter.
            (B) [Reserved]
            (iv) Denial of a certification. The NMFS observer certification official will issue a written determination denying observer certification if the candidate fails to successfully complete training, or does not meet the qualifications for certification for any other relevant reason.
            (v) Issuance of an observer certification. An observer certification will be issued upon determination by the observer certification official that the candidate has successfully met all requirements for certification as specified at paragraph (j)(6)(iii) of this section. The following endorsements must be obtained, in addition to observer certification, in order for an observer to deploy.
            (A) MS vessels—(1) North Pacific Groundfish Observer Program certification training endorsement. A certification training endorsement signifies the successful completion of the training course required to obtain observer certification. This endorsement expires when the observer has not been deployed and performed sampling duties as required by the Observer Program Office for a period of time, specified by the Observer Program, after his or her most recent debriefing. The observer can renew the endorsement by successfully completing certification training once more.
            (2) North Pacific Groundfish Observer Program annual general endorsements. Each observer must obtain an annual general endorsement to their certification prior to his or her first deployment within any calendar year subsequent to a year in which a certification training endorsement is obtained. To obtain an annual general endorsement, an observer must successfully complete the annual briefing, as specified by the Observer Program. All briefing attendance, performance, and conduct standards required by the Observer Program must be met.
            (3) North Pacific Groundfish Observer Program deployment endorsements. Each observer who has completed an initial deployment after certification or annual briefing must receive a deployment endorsement to their certification prior to any subsequent deployments for the remainder of that year. An observer may obtain a deployment endorsement by successfully completing all pre-cruise briefing requirements. The type of briefing the observer must attend and successfully complete will be specified in writing by the Observer Program during the observer's most recent debriefing.
            (4) At-Sea Hake Observer Program endorsements. A Pacific whiting fishery endorsement is required for purposes of performing observer duties aboard vessels that process groundfish at sea in the Pacific whiting fishery. A Pacific whiting fishery endorsement to an observer's certification may be obtained by meeting the following requirements:
            (i) Have a valid North Pacific groundfish observer certification;
            (ii) Receive an evaluation by NMFS for his or her most recent deployment that indicated that the observer's performance met Observer Program expectations for that deployment; successfully complete any required briefings as prescribed by the Observer Program; and comply with all of the other requirements of this section.
            (B) Catcher vessels. The following endorsements as prescribed by the Observer Program must be obtained in addition to observer certification, in order for an observer to deploy.
            (1) West Coast Groundfish Observer Program training endorsement. A training endorsement signifies the successful completion of the training course required to obtain observer certification. This endorsement expires when the observer has not been deployed and performed sampling duties as required by the Observer Program office for a period of time, specified by the Observer Program, after his or her most recent debriefing. The observer can renew the endorsement by successfully completing training once more.
            (2) West Coast Groundfish Observer Program annual general endorsement. Each observer must obtain an annual general endorsement to their certification prior to his or her first deployment within any calendar year subsequent to a year in which a training certification endorsement is obtained. To obtain an annual general endorsement, an observer must successfully complete the annual briefing, as specified by the Observer Program. All briefing attendance, performance, and conduct standards required by the Observer Program must be met.
            (3) West Coast Groundfish Observer Program deployment endorsement. Each observer who has completed an initial deployment, as defined by the Observer Program, after receiving a training endorsement or annual general endorsement, must complete all applicable debriefing requirements specified by the Observer Program. A deployment endorsement is issued to observers who meet the performance standards specified by the Observer Program. A deployment endorsement must be obtained prior to any subsequent deployments for the remainder of that calendar year. If a deployment endorsement is not issued, certification training must be repeated.
            (vi) Maintaining the validity of an observer certification. After initial issuance, an observer must keep their certification valid by meeting all of the following requirements specified below:
            (A) MS vessels. (1) Successfully perform their assigned duties as described in the observer manual or other written instructions from the Observer Program.
            (2) Accurately record their sampling data, write complete reports, and report accurately any observations of suspected violations of regulations relevant to conservation of marine resources or their environment.
            (3) Not disclose collected data and observations made on board the vessel or in the processing facility to any person except the owner or operator of the observed vessel or an authorized officer or NMFS.
            
            (4) Successfully complete any required briefings as prescribed by the At-Sea Hake Observer Program.
            (5) Successful completion of briefing by an observer applicant consists of meeting all attendance and conduct standards issued in writing at the start of training; meeting all performance standards issued in writing at the start of training for assignments, tests, and other evaluation tools; and completing all other briefing requirements established by the Observer Program.
            (6) Successfully meet all debriefing expectations including meeting Observer Program performance standards reporting for assigned debriefings or interviews.
            (7) Submit all data and information required by the Observer Program within the program's stated guidelines.
            (B) Catcher vessels. After initial issuance, an observer must keep their certification valid by meeting all of the following requirements specified below:
            (1) Successfully perform their assigned duties as described in the observer manual or other written instructions from the Observer Program.
            (2) Accurately record their sampling data, write complete reports, and report accurately any observations of suspected violations of regulations relevant to conservation of marine resources or their environment.
            (3) Not disclose collected data and observations made on board the vessel or in the processing facility to any person except the owner or operator of the observed vessel or an authorized officer or NMFS.
            (4) Successfully complete any required trainings or briefings as prescribed by the Observer Program.
            (5) Successful completion of briefing by an observer applicant consists of meeting all attendance and conduct standards issued in writing at the start of training; meeting all performance standards issued in writing at the start of training for assignments, tests, and other evaluation tools; and completing all other briefing requirements established by the Observer Program.
            (6) Hold current a Red Cross (or equivalent) basic cardiopulmonary resuscitation/first aid certification.
            (7) Successfully meet all expectations in all debriefings including reporting for assigned debriefings or interviews and meeting program standards.
            (8) Submit all data and information required by the observer program within the program's stated guidelines.
            (9) Meet the minimum annual deployment period of 45 days every 12 months. On a case-by case basis, the Observer Program may consider waiving the 45 day requirement.
            (vii) Limitations on conflict of interest. Observers:
            (A) Must not have a direct financial interest, other than the provision of observer services or catch monitor services, in a North Pacific fishery managed pursuant to an FMP for the waters off the coast of Alaska, Alaska state waters, or in a Pacific Coast fishery managed by either the state or Federal Governments in waters off Washington, Oregon, or California, including but not limited to:
            (1) Any ownership, mortgage holder, or other secured interest in a vessel, shore-based or floating stationary processor facility involved in the catching, taking, harvesting or processing of fish,
            (2) Any business involved with selling supplies or services to any vessel, shore-based or floating stationary processing facility; or
            (3) Any business involved with purchasing raw or processed products from any vessel, shore-based or floating stationary processing facilities.
            (B) Must not solicit or accept, directly or indirectly, any gratuity, gift, favor, entertainment, loan, or anything of monetary value from any person who either conducts activities that are regulated by NMFS in the Pacific coast or North Pacific regions or has interests that may be substantially affected by the performance or nonperformance of the observers' official duties.
            (C) May not serve as observers on any vessel or at any shore-based or floating stationary processor owned or operated by a person who employed the observer in the last two years.

            (D) May not solicit or accept employment as a crew member or an employee of a vessel or shore-based or floating stationary processor while employed by an observer provider.
            
            (E) Provisions for remuneration of observers under this section do not constitute a conflict of interest.
            (viii) Standards of behavior. Observers must:
            (A) Perform their assigned duties as described in the observer manual or other written instructions from the Observer Program Office.
            (B) Accurately record their sampling data, write complete reports, and report accurately any observations of suspected violations of regulations relevant to conservation of marine resources or their environment.
            (C) Not disclose collected data and observations made on board the vessel to any person except the owner or operator of the observed vessel, an authorized officer, or NMFS.
            (D) Not disclose collected data and observations made on board the vessel to any person except the owner or operator of the observed vessel, an authorized officer, or NMFS.
            (ix) Suspension and decertification—(A) Suspension and decertification review official. The Regional Administrator (or a designee) will designate an observer suspension and decertification review official(s), who will have the authority to review observer certifications and issue IADs of observer certification suspension and/or decertification.
            (B) Causes for suspension or decertification. The suspension/decertification official may initiate suspension or decertification proceedings against an observer:
            (1) When it is alleged that the observer has not met applicable standards, including any of the following:
            (i) Failed to satisfactorily perform duties of observers as specified in writing by the NMFS Observer Program; or
            (ii) Failed to abide by the standards of conduct for observers, including conflicts of interest;
            (2) Upon conviction of a crime or upon entry of a civil judgment for:
            (i) Commission of fraud or other violation in connection with obtaining or attempting to obtain certification, or in performing the duties as specified in writing by the NMFS Observer Program;
            (ii) Commission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements, or receiving stolen property;
            (iii) Commission of any other offense indicating a lack of integrity or honesty that seriously and directly affects the fitness of observers.
            (C) Issuance of an IAD. Upon determination that suspension or decertification is warranted, the suspension/decertification official will issue a written IAD to the observer via certified mail at the observer's most current address provided to NMFS. The IAD will identify whether a certification is suspended or revoked and will identify the specific reasons for the action taken. Decertification is effective 30 calendar days after the date on the IAD, unless there is an appeal.
            (D) Appeals. A certified observer who receives an IAD that suspends or revokes his or her observer certification may appeal the determination within 30 calendar days after the date on the IAD to the Office of Administrative Appeals pursuant to § 660.19.
            (k) MS coop failure—(1) The Regional Administrator will determine that a permitted MS coop is considered to have failed if:
            (i) The coop members dissolve the coop, or
            (ii) The coop membership falls below 20 percent of the MS/CV-endorsed limited entry permits, or
            (iii) The coop agreement is no longer valid.
            (2) If a permitted MS coop dissolves, the designated coop manager must notify NMFS SFD in writing of the dissolution of the coop.

            (3) In the event of a NMFS determined coop failure, or reported failure, the designated coop manager will be notified in writing about NMFS' determination. Upon notification of a coop failure, fishing under the MS coop permit will no longer be allowed. Should a coop failure determination be made during the Pacific whiting primary season for the mothership sector, unused allocation associated with the catch history will not be available for harvest by the coop that failed, by any former members of the coop that failed, or any other MS coop for the remainder of that calendar year.
            [75 FR 60897, Oct. 1, 2010, as amended at 75 FR 78406, Dec. 15, 2010; 76 FR 27547, May 11, 2011; 76 FR 53838, Aug. 30, 2011; 76 FR 74744, Dec. 1, 2011; 77 FR 45512, Aug. 1, 2012; 77 FR 55157, Sept. 7, 2012; 78 FR 18896, Mar. 28, 2013; 78 FR 68772, Nov. 15, 2013; 78 FR 75282, Dec. 11, 2013; 80 FR 22290, Apr. 21, 2015; 81 FR 27011, May 5, 2016; 83 FR 762, Jan. 8, 2018; 83 FR 64004, Dec. 12, 2018; 84 FR 31160, June 28, 2019; 84 FR 68810, Dec. 17, 2019; 85 FR 37029, June 19, 2020; 85 FR 35601, June 11, 2020]
            
              Effective Date Note:

              At 85 FR 37029, June 19, 2020, § 660.150 was amended by adding paragraphs (b)(1)(i)(D), (b)(2)(ii)(B)(1) and (2), (f)(1)(iii), and (f)(2)(i)(A) and (B), effective June 19, 2020, until Dec. 16, 2020.
            
          
          
            § 660.160
            Catcher/processor (C/P) Coop Program.
            (a) General. The C/P Coop Program is a limited access program that applies to vessels in the C/P sector of the Pacific whiting at-sea trawl fishery and is a single voluntary coop. Eligible harvesters and processors must meet the requirements set forth in this section of the Pacific Coast groundfish regulations. In addition to the requirements of this section, the C/P Coop Program is subject to the following groundfish regulations:
            (1) Pacific whiting seasons § 660.131(b), subpart D.
            (2) Area restrictions specified for midwater trawl gear used to harvest Pacific whiting fishery specified at § 660.131(c), subpart D for GCAs, RCAs, Salmon Conservation Zones, BRAs, and EFHCAs.
            (3) Regulations set out in the following sections of subpart C: § 660.11 Definitions, § 660.12 Prohibitions, § 660.13 Recordkeeping and reporting, § 660.14 VMS requirements, § 660.15 Equipment requirements, § 660.16 Groundfish Observer Program, § 660.20 Vessel and gear identification, § 660.25 Permits, § 660.55 Allocations, § 660.60 Specifications and management measures, § 660.65 Groundfish harvest specifications, and §§ 660.70 through 660.79 Closed areas.
            (4) Regulations set out in the following sections of subpart D: § 660.111 Trawl fishery definitions, § 660.112 Trawl fishery prohibitions, § 660.113 Trawl fishery recordkeeping and reporting, § 660.115 Trawl fishery cost recovery program, § 660.120 Trawl fishery crossover provisions, § 660.130 Trawl fishery management measures, and § 660.131 Pacific whiting fishery management measures.
            (5) The C/P Coop Program may be restricted or closed as a result of projected overages within the MS Coop Program, the C/P Coop Program, or the Shorebased IFQ Program. As determined necessary by the Regional Administrator, area restrictions, season closures, or other measures will be used to prevent the trawl sectors in aggregate or the individual trawl sector (Shorebased IFQ, MS Coop, or C/P Coop) from exceeding an ACL, ACT, or formal allocation specified in the PCGFMP or regulation at § 660.55, subpart C, or §§ 660.140, 660.150, or 660.160, subpart D.
            (b) Participation requirements and responsibilities—(1) C/P vessels—(i) C/P vessel participation requirements. A vessel is eligible to fish as a catcher/processor in the C/P Coop Program if:
            (A) The vessel is registered to a C/P-endorsed limited entry trawl permit.
            (B) The vessel is not used to harvest fish as a catcher vessel in the mothership coop program in the same calendar year.
            (C) The vessel is not used to fish as a mothership in the MS Coop Program in the same calendar year.
            (D) Effective June 19, 2020, until December 16, 2020, notwithstanding any other section of these regulations, a vessel may operate as both a mothership and a C/P during the 2020 Pacific whiting primary fishing season, but not on the same fishing trip.
            (ii) Catcher/processor vessel responsibilities. The owner and operator of a catcher/processor vessel must:
            (A) Recordkeeping and reporting. Maintain a valid declaration as specified at § 660.13(d); maintain records as specified at § 660.113(a); and maintain and submit all records and reports specified at § 660.113(d) including, economic data, scale tests records, cease fishing reports, and cost recovery.
            (1) Under emergency measures effective June 19, 2020, until December 16, 2020, a vessel may operate as both a mothership and C/P during the 2020 Pacific whiting primary season, but not on the same fishing trip. A vessel registered in the same calendar year to operate under both a limited entry MS permit and limited entry permit with a C/P endorsement must declare prior to leaving port the sector in which it will participate for the duration of the trip, as per declaration requirements specified at § 660.13(d)(4)(iv)(A).
            (2) [Reserved]
            (B) Observers. As specified at paragraph (g) of this section, procure observer services, maintain the appropriate level of coverage, and meet the vessel responsibilities.
            (C) Catch weighing requirements. The owner and operator of a catcher/processor vessel must:
            (1) Ensure that all catch is weighed in its round form on a NMFS-approved scale that meets the requirements described in § 660.15(b);
            (2) Provide a NMFS-approved platform scale, belt scale, and test weights that meet the requirements described in § 660.15(b).
            (D) Cost recovery program. Collect and remit to NMFS cost recovery program fees, as specified at § 660.115.
            (2) C/P coops—(i) C/P coop participation requirements. For a C/P coop to participate in the catcher/processor sector of the Pacific whiting fishery, the C/P coop must:
            (A) Be issued a C/P coop permit;
            (B) Be composed of all C/P-endorsed limited entry permits and their owners;
            (C) Be formed voluntarily;
            (D) Be a legally recognized entity that represents its members; and
            (E) Designate an individual as a coop manager.
            (ii) C/P coop responsibilities. A C/P coop is responsible for:
            (A) Applying for and being registered to a C/P coop permit;
            (B) Organizing and coordinating harvest activities of vessels that fish for the coop;
            (C) Allocating catch for use by specific coop members;
            (D) Monitoring harvest activities and enforcing the catch limits of coop members;
            (E) Submitting an annual report.
            (F) Having a designated coop manager. The designated coop manager must:
            (1) Serve as the contact person with NMFS and the Council;
            (2) Be responsible for the annual distribution of catch and bycatch allocations among coop members;
            (3) Prepare and submit an annual report on behalf of the coop; and
            (4) Be authorized to receive or respond to any legal process in which the coop is involved; and
            (5) Notify NMFS if the coop dissolves.
            (iii) C/P coop compliance and joint/several liability. A C/P coop must comply with the provisions of this section. The C/P coop, member limited entry permit owners, and owners and operators of vessels registered to member limited entry permits, are jointly and severally responsible for compliance with the provisions of this section. Pursuant to 15 CFR part 904, each C/P coop, member permit owner, and owner and operator of a vessel registered to a coop member permit may be charged jointly and severally for violations of the provisions of this section. For purposes of enforcement, a C/P coop is a legal entity that can be subject to NOAA enforcement action for violations of the provisions of this section.
            (c) C/P Coop Program species and allocations—(1) C/P Coop Program species. All species other than Pacific whiting are managed with set-asides for the MS and C/P Coop Programs.
            (i) Species with formal allocations to the C/P Coop Program: Pacific whiting.
            (ii) Species with set-asides for the MS and C/P Programs, as described in Table 1d and Table 2d to subpart C of this part.
            (2) C/P Coop Program annual allocations. The C/P Coop Program allocation of Pacific whiting is equal to the catcher/processor sector allocation. Only a single coop may be formed in the catcher/processor sector with the one permitted coop receiving the catcher/processor sector allocation.
            (i) In years where the Pacific whiting harvest specification is known by the start of the catcher/processor sector primary whiting season specified at § 660.131(b)(2)(iii)(A), allocation for Pacific whiting will be made by the start of the season.

            (ii) In years where the Pacific whiting harvest specification is not known by the start of the catcher/processor sector primary whiting season specified at § 660.131(b)(2)(iii)(A), NMFS will issue Pacific whiting allocations in two parts. Before the start of the primary whiting season, NMFS will allocate Pacific whiting based on the C/P Coop Program allocation percent multiplied by the lower end of the range of potential harvest specifications for Pacific whiting for that year. After the final Pacific whiting harvest specifications are established, NMFS will allocate any additional amounts of Pacific whiting to the C/P Coop Program.
            (3) Non-whiting groundfish species—(i) At-sea sector set-asides of non-whiting groundfish species will be managed on an annual basis unless there is a risk of a harvest specification being exceeded, unforeseen impact on other fisheries, or conservation concerns, in which case inseason action may be taken. Set asides may be adjusted through the biennial specifications and management measures process as necessary.
            (ii) Groundfish species not addressed in paragraph (c)(3)(i) of this section, will be managed on an annual basis unless there is a risk of a harvest specification being exceeded, unforeseen impact on other fisheries, or conservation concerns, in which case inseason action may be taken.
            (4) Halibut set-asides. Annually a specified amount of the Pacific halibut will be held in reserve as a shared set-aside for bycatch in the at-sea Pacific whiting fisheries and the shorebased trawl sector south of 40°10′ N lat.
            (5) [Reserved]
            (6) Reaching the catcher/processor sector allocation. When the catcher/processor sector allocation of Pacific whiting is reached or is projected to be reached, further taking and retaining, receiving, or at-sea processing by a catcher/processor is prohibited. No additional unprocessed groundfish may be brought on board after at-sea processing is prohibited, but a catcher/processor may continue to process catch that was on board before at-sea processing was prohibited. The catcher/processor sector will close when the allocation of any one species is reached or projected to be reached.
            (7) Announcements. The Regional Administrator will announce in the Federal Register when the catcher/processor sector allocation of Pacific whiting is reached, or is projected to be reached, and specify the appropriate action. In order to prevent exceeding an allocation and to avoid underutilizing the resource, prohibitions against further taking and retaining, receiving, or at-sea processing of Pacific whiting may be made effective immediately by actual notice to fishers and processors, by email, internet, phone, fax, letter, press release, and/or USCG Notice to Mariners (monitor channel 16 VHF), followed by publication in the Federal Register, in which instance public comment will be sought for a reasonable period of time thereafter.
            (d) C/P coop permit and agreement—(1) Eligibility and registration—(i) Eligibility. To be an eligible coop entity a group of C/P-endorsed permit owners (coop members) must be a recognized entity under the laws of the United States or the laws of a State and that represents all of the coop members.
            (ii) Annual registration and deadline. Each year, the coop entity must submit a complete application to NMFS for a C/P coop permit. The application must be submitted to NMFS by between February 1 and March 31 of the year in which it intends to participate. NMFS will not consider any applications received after March 31. A C/P coop permit expires on December 31 of the year in which it was issued.
            (iii) Application for a C/P coop permit. The designated coop manager, on behalf of the coop entity, must submit a complete application form and include each of the items listed in paragraph (d)(1)(iii)(A) of this section. Only complete applications will be considered for issuance of a C/P coop permit. An application will not be considered complete if any required application fees and annual coop reports have not been received by NMFS. NMFS may request additional supplemental documentation as necessary to make a determination of whether to approve or disapprove the application. Application forms and instruction are available on the NMFS NWR Web site (http://www.nwr.noaa.gov) or by request from NMFS. The designated coop manager must sign the application acknowledging the responsibilities of a designated coop manager defined in paragraph (b)(2) of this section.
            (A) Coop agreement. Signed copies of the coop agreement must be submitted to NMFS before the coop is authorized to engage in fishing activities. A coop agreement must include all of the information listed in this paragraph to be considered a complete coop agreement. NMFS will only review complete coop agreements. A coop agreement will not be accepted unless it includes all of the required information; the descriptive items listed in this paragraph appear to meet the stated purpose; and information submitted is correct and accurate.
            (1) Coop agreement contents. The coop agreement must be signed by the coop members (C/P-endorsed permit owners) and include the following information:
            (i) A list of all vessels registered to C/P-endorsed permits that the member permit owners intend to use for fishing under the C/P coop permit.
            (ii) All C/P-endorsed limited entry member permits identified by permit number.
            (iii) A description of the coop's plan to adequately monitor and account for the catch of Pacific whiting and non-whiting groundfish, and to monitor and account for the catch of prohibited species.
            (iv) A clause stating that if a permit is registered to a new permit owner during the effective period of the coop agreement, any new owners of that member permit would be coop members and are required to comply with membership restrictions in the coop agreement.
            (v) A description of the coop's enforcement and penalty provisions adequate to maintain catch of Pacific whiting and non-whiting groundfish within the allocations.
            (vi) A description of measures to reduce catch of overfished species.
            (vii) A clause describing how the annual report will be produced to document the coop's catch, bycatch data, and any other significant activities undertaken by the coop during the year, and the submission deadlines for that report.
            (viii) Identification of the designated coop manager.
            (2) [Reserved]
            (B) Acceptance of a coop agreement—(1) If NMFS does not accept the coop agreement, the coop permit application will be returned to the applicant with a letter stating the reasons the coop agreement was not accepted by NMFS.
            (2) Coop agreements that are not accepted may be resubmitted for review by sufficiently addressing the deficiencies identified in the NMFS letter and resubmitting the entire coop permit application by the date specified in the NMFS letter.
            (3) An accepted coop agreement that was submitted with the C/P coop permit application and for which a C/P coop permit was issued will remain in place through the end of the calendar year. The designated coop manager must resubmit a complete coop agreement to NMFS consistent with the coop agreement contents described in this paragraph if there is a material change to the coop agreement.
            (4) Within 7 calendar days following a material change, the designated coop manager must notify NMFS of the material change. Within 30 calendar days, the designated coop manger must submit to NMFS the revised coop agreement with a letter that describes such changes. NMFS will review the material changes and provide a letter to the coop manager that either accepts the changes as given or does not accept the revised coop agreement with a letter stating the reasons that it was not accepted by NMFS. The coop may resubmit the coop agreement with further revisions to the material changes responding to NMFS concerns.
            (iv) Effective date of C/P coop permit. A C/P coop permit will be effective on the date approved by NMFS and will allow fishing from the start of the C/P sector primary whiting season until the end of the calendar year or until one or more of the following events occur, whichever comes first:
            (A) NMFS closes the C/P sector fishing season for the year or the designated coop manager notifies NMFS that the coop has completed fishing for the calendar year,

            (B) The C/P coop has reached its Pacific whiting allocation,
            
            (C) A material change to the coop agreement has occurred and the designated coop manager failed to notify NMFS within 7 calendar days of the material change and submit to NMFS the revised coop agreement with a letter that describes such changes within 30 calendar days, or
            (D) NMFS has determined that a coop failure occurred.
            (2) Initial administrative determination. For all complete applications, NMFS will issue an IAD that either approves or disapproves the application. If approved, the IAD will include a C/P coop permit. If disapproved, the IAD will provide the reasons for this determination. The IAD for a C/P coop permit follows the same requirement as specified for limited entry permits at § 660.25(g)(4)(ii), if the applicant does not appeal the IAD within the 30 calendar days, the IAD becomes the final decision of the Regional Administrator acting on behalf of the Secretary of Commerce.
            (3) Appeals. An appeal to a C/P coop permit action follows the same process as the general permit appeals process defined at § 660.25(g), subpart C.
            (4) Fees. The Regional Administrator is authorized to charge fees for administrative costs associated with the issuance of a C/P coop permit consistent with the provisions given at § 660.25(f), subpart C.
            (e) C/P-endorsed permit—(1) General. Any vessel participating in the C/P sector of the non-tribal primary Pacific whiting fishery-must be registered to a valid limited entry permit with a C/P endorsement—subject to the limited entry permit provisions given at § 660.25(b).
            (i) Non-severable. A C/P endorsement is not severable from the limited entry trawl permit, and therefore, the endorsement may not be registered to another permit owner or to another vessel separately from the limited entry trawl permit.
            (ii) Restriction on C/P vessel operating as a catcher vessel in the mothership sector. A vessel registered to a C/P-endorsed permit cannot operate as a catcher vessel delivering unprocessed Pacific whiting to a mothership processor during the same calendar year it participates in the C/P sector.
            (iii) Restriction on C/P vessel operating as mothership. A vessel registered to a C/P-endorsed permit cannot operate as a mothership during the same calendar year it participates in the C/P sector.
            (A) Emergency rule creating seasonal flexibility on at-sea processor restrictions. Effective June 19, 2020, until December 16, 2020, notwithstanding any other section of these regulations, vessels may operate as both a mothership and a C/P during the 2020 Pacific whiting primary season, but not on the same fishing trip.
            (B) [Reserved]
            (iv) Trawl identification of ownership interest form. Any person that is applying for or renewing a C/P-endorsed permit shall document those persons that have an ownership interest in the permit greater than or equal to 2 percent. This ownership interest must be documented with the SFD via the Trawl Identification of Ownership Interest Form. SFD will not issue a C/P-endorsed permit unless the Trawl Identification of Ownership Interest Form has been completed.
            (2) Renewal, change in permit ownership, vessel registration, or combination.
            
            (i) Renewal. A C/P-endorsed permit must be renewed annually consistent with the limited entry permit regulations given at § 660.25(b)(4). If a vessel registered to the C/P-endorsed permit will operate as a mothership in the year for which the permit is renewed, the permit owner must make a declaration as part of the permit renewal that while participating in the whiting fishery they will operate solely as a mothership during the calendar year to which its limited entry permit applies. Any such declaration is binding on the vessel for the calendar year, even if the permit is registered to a different permit owner during the year, unless it is rescinded in response to a written request from the permit owner. Any request to rescind a declaration must be made by the permit owner and granted in writing by the Regional Administrator before any unprocessed whiting has been taken on board the vessel that calendar year.
            (A) Emergency rule creating seasonal flexibility on at-sea processing restrictions. Effective June 19, 2020, until December 16, 2020, a vessel registered to a C/P endorsed permit is exempt from this declaration and may also operate as a mothership during the 2020 Pacific whiting primary season, even if the permit owner previously declared to operate solely as a C/P.
            (B) [Reserved]
            (ii) Change of permit ownership. A C/P-endorsed permit is subject to the limited entry permit change in permit ownership regulations given at § 660.25(b)(4), subpart C.
            (iii) Change of vessel registration. A C/P-endorsed permit is subject to the limited entry permit change of vessel registration regulations given at § 660.25(b)(4), subpart C.
            (iv) Combination. If two or more permits are combined, the resulting permit is one permit with an increased size endorsement. A C/P-endorsed permit that is combined with another limited entry trawl-endorsed permit that does not have a C/P endorsement will result in a single trawl limited entry permit with a C/P endorsement with a larger size endorsement. Any request to combine permits is subject to the provisions provided at § 660.25(b), including the combination formula for resulting size endorsements.
            (3) Appeals. An appeal to a C/P-endorsed permit action follows the same process as the general permit appeals process defined at § 660.25(g), subpart C.
            (4) Fees. The Regional Administrator is authorized to charge fees for the administrative costs associated with review and issuance of a C/P endorsement consistent with the provisions at § 660.25(f), subpart C.
            (5) Cost recovery. The owner of a vessel registered to a C/P-endorsed limited entry trawl permit, the operator of a vessel registered to a C/P-endorsed limited entry trawl permit, and the owner of the C/P-endorsed limited entry trawl permit registered to that vessel, are considered both the fish buyer and the fish seller as defined at § 660.111, and must comply with the cost recovery program specified at § 660.115.
            (f) Retention requirements. [Reserved]
            (g) Observer requirements—(1) Observer coverage requirements—(i) Coverage. The following observer coverage pertains to certified observers obtained from an observer provider permitted by NMFS. Any vessel registered to a C/P-endorsed limited entry trawl permit that is 125 ft (38.1 m) LOA or longer must carry two certified observers, and any vessel registered to a C/P-endorsed limited entry trawl permit that is shorter than 125 ft (38.1 m) LOA must carry one certified observer, each day that the vessel is used to take, retain, receive, land, process, or transport groundfish.
            (ii) Observer workload. The time required for the observer to complete sampling duties must not exceed 12 consecutive hours in each 24-hour period.
            (iii) Refusal to board. Any boarding refusal on the part of the observer or vessel must be reported to the Observer Program and OLE by the observer provider. The observer must be available for an interview with the Observer Program or OLE if necessary.
            (iv) Gear testing exemption. Vessels exempt from the requirement to maintain observer coverage as specified in this paragraph (g) while gear testing as defined at § 660.11. The vessel operator must submit a valid declaration for gear/equipment testing, as required by § 660.13(d)(4)(iv)(A), and must notify the Observer Program of the gear testing activity at least 48 hours prior to departing on a trip to test gear/equipment.
            (2) Vessel responsibilities. An operator and/or crew of a vessel required to carry an observer must provide:
            (i) Accommodations and food. Provide accommodations and food that are equivalent to those provided for officers, engineers, foremen, deck-bosses or other management level personnel of the vessel.
            (ii) Safe conditions—(A) Maintain safe conditions on the vessel for the protection of observers including adherence to all U.S. Coast Guard and other applicable rules, regulations, or statutes pertaining to safe operation of the vessel, including but not limited to, rules of the road, vessel stability, emergency drills, emergency equipment, vessel maintenance, vessel general condition, and port bar crossings. An observer may refuse boarding or reboarding a vessel and may request a vessel to return to port if operated in an unsafe manner or if unsafe conditions are identified.
            
            (B) Have on board a valid Commercial Fishing Vessel Safety Decal that certifies compliance with regulations found in 33 CFR chapter I and 46 CFR chapter I, a certificate of compliance issued pursuant to 46 CFR 28.710 or a valid certificate of inspection pursuant to 46 U.S.C. 3311. Maintain safe conditions on the vessel for the protection of observer(s) including adherence to all USCG and other applicable rules, regulations, or statutes pertaining to safe operation of the vessel, and provisions at §§ 600.725 and 600.746 of this chapter.
            (iii) Computer hardware and software. C/P vessels must:
            (A) Provide hardware and software pursuant to regulations at § 679.51 (e)(iii)(B) of this chapter.
            (B) Provide the observer(s) access to a computer required under paragraph (g)(2)(iii) of this section that is connected to a communication device that provides a point-to-point connection to the NMFS host computer.
            (C) Ensure that the C/P vessel has installed the most recent release of NMFS data entry software, or other approved software prior to the vessel receiving, catching or processing IFQ species.
            (D) Ensure that the communication equipment required in paragraph (g)(2)(iii) of this section and used by observers to enter and transmit data, is fully functional and operational. “Functional” means that all the tasks and components of the NMFS supplied, or other approved, software described at paragraph (g)(2)(iii) of this section and the data transmissions to NMFS can be executed effectively aboard the vessel by the communications equipment.
            (iv) Vessel position. Allow observer(s) access to, the vessel's navigation equipment and personnel, on request, to determine the vessel's position.
            (v) Access. Allow observer(s) free and unobstructed access to the vessel's bridge, trawl or working decks, holding bins, processing areas, freezer spaces, weight scales, cargo holds, and any other space that may be used to hold, process, weigh, or store fish or fish products at any time.
            (vi) Prior notification. Notify observer(s) at least 15 minutes before fish are brought on board, or fish and fish products are transferred from the vessel, to allow sampling the catch or observing the transfer.
            (vii) Records. Allow observer(s) to inspect and copy any State or Federal logbook maintained voluntarily or as required by regulation.
            (viii) Assistance. Provide all other reasonable assistance to enable observer(s) to carry out their duties, including, but not limited to:
            (A) Measuring decks, codends, and holding bins.
            (B) Providing the observer(s) with a safe work area.
            (C) Collecting samples of catch.
            (D) Collecting and carrying baskets of fish.
            (E) Allowing the observer(s) to collect biological data and samples.
            (F) Providing adequate space for storage of biological samples.
            (ix) Sampling station and operational requirements for C/P vessels. This paragraph contains the requirements for observer sampling stations. To allow the observer to carry out the required duties, the vessel owner must provide an observer sampling station that meets the following requirements:
            (A) Accessibility. The observer sampling station must be available to the observer at all times.
            (B) Location. The observer sampling station must be located within 4 m of the location from which the observer samples unsorted catch.
            (C) Access. Unobstructed passage must be provided between the observer sampling station and the location where the observer collects sample catch.
            (D) Minimum work space. The observer must have a working area of at least 4.5 square meters, including the observer's sampling table, for sampling and storage of fish to be sampled. The observer must be able to stand upright and have a work area at least 0.9 m deep in the area in front of the table and scale.
            (E) Table. The observer sampling station must include a table at least 0.6 m deep, 1.2 m wide and 0.9 m high and no more than 1.1 m high. The entire surface area of the table must be available for use by the observer. Any area for the observer sampling scale is in addition to the minimum space requirements for the table. The observer's sampling table must be secured to the floor or wall.
            (F) Diverter board. The conveyor belt conveying unsorted catch must have a removable board (“diverter board”) to allow all fish to be diverted from the belt directly into the observer's sampling baskets. The diverter board must be located downstream of the scale used to weigh total catch. At least 1 m of accessible belt space, located downstream of the scale used to weight total catch, must be available for the observer's use when sampling.
            (G) Other requirements. The sampling station must be in a well-drained area that includes floor grating (or other material that prevents slipping), lighting adequate for day or night sampling, and a hose that supplies fresh or sea water to the observer.
            (H) Observer sampling scale. The observer sample station must include a NMFS-approved platform scale (pursuant to requirements at § 679.28(d)(5)) with a capacity of at least 50 kg located within 1 m of the observer's sampling table. The scale must be mounted so that the weighing surface is no more than 0.7 m above the floor.
            (x) Transfer at sea. Observers may be transferred at-sea between catcher-processors, between catcher-processors and motherships, or between a catcher-processor and a catcher vessel. Transfers at-sea between catcher vessels is prohibited. For transfers, both vessels must:
            (A) Ensure that transfers of observers at sea via small boat under its own power are carried out during daylight hours, under safe conditions, and with the agreement of observers involved.
            (B) Notify observers at least 3 hours before observers are transferred, such that the observers can finish any sampling work, collect personal belongings, equipment, and scientific samples.
            (C) Provide a safe pilot ladder and conduct the transfer to ensure the safety of observers during transfers.
            (D) Provide an experienced crew member to assist observers in the small boat in which any transfer is made.
            (xi) Housing on vessel in port. During all periods an observer is housed on a vessel, the vessel operator must ensure that at least one crew member is aboard.
            (3) Procurement of observer services. Owners of vessels required to carry observers under paragraph (g)(1) of this section must arrange for observer services from an observer provider permitted by NMFS, except that:
            (i) Vessels are required to procure observer services directly from the Observer Program when NMFS has determined and given notification that the vessel must carry NMFS staff or an individual authorized by NMFS in lieu of an observer provided by an observer provider.
            (ii) Vessels are required to procure observer services directly from the Observer Program and an observer provider when NMFS has determined and given notification that the vessel must carry NMFS staff and/or individuals authorized by NMFS, in addition to an observer provided by an observer provider.
            (4) Observer provider responsibilities—(i) Provide qualified candidates to serve as observers. Observer providers must provide qualified candidates to serve as observers. To be qualified, a candidate must have:
            (A) A Bachelor's degree or higher from an accredited college or university with a major in one of the natural sciences;
            (B) Successfully completed a minimum of 30 semester hours or equivalent in applicable biological sciences with extensive use of dichotomous keys in at least one course;
            (C) Successfully completed at least one undergraduate course each in math and statistics with a minimum of 5 semester hours total for both; and
            (D) Computer skills that enable the candidate to work competently with standard database software and computer hardware.
            (ii) Hiring an observer candidate. (A) The observer provider must provide the candidate a copy of NMFS-provided pamphlets, information and other literature describing observer duties (i.e. The At-Sea Hake Observer Program's Observer Manual) prior to hiring an observer candidate. Observer job information is available from the Observer Program Office's Web site at http://www.nwfsc.noaa.gov/research/ divisions/fram/observer/index.cfm.
            
            (B) The observer provider must have a written contract or a written contract addendum that is signed by the observer and observer provider prior to the observer's deployment with the following clauses:
            (1) That the observer will return all phone calls, emails, text messages, or other forms of communication within the time specified by the Observer Program;
            (2) That the observer inform the observer provider prior to the time of embarkation if he or she is experiencing any new mental illness or physical ailments or injury since submission of the physician's statement as required as a qualified observer candidate that would prevent him or her from performing their assigned duties.
            (iii) Ensure that observers complete duties in a timely manner. An observer provider must ensure that observers employed by that observer provider do the following in a complete and timely manner:
            (A) Submit to NMFS all data, logbooks and reports as required by the observer manual;
            (B) Report for his or her scheduled debriefing and complete all debriefing responsibilities;
            (C) Return all sampling and safety gear to the Observer Program Office;
            (D) Submit all biological samples from the observer's deployment by the completion of the electronic vessel and/or processor survey(s); and
            (E) Immediately report to the Observer Program Office and the OLE any refusal to board an assigned vessel.
            (iv) Observers provided to vessel. Observers provided to C/P vessels:
            (A) Must have a valid North Pacific groundfish observer certification with required endorsements and an At-Sea Hake Observer Program endorsement;
            (B) Must not have informed the observer provider prior to the time of embarkation that he or she is experiencing a mental illness or a physical ailment or injury developed since submission of the physician's statement that would prevent him or her from performing his or her assigned duties; and
            (C) Must have successfully completed all NMFS required training and briefing before deployment.
            (v) Respond to industry requests for observers. An observer provider must provide an observer for deployment as requested pursuant to the contractual relationship with the vessel to fulfill vessel requirements for observer coverage specified under paragraph (g)(1) of this section. An alternate observer must be supplied in each case where injury or illness prevents the observer from performing his or her duties or where the observer resigns prior to completion of his or her duties. If the observer provider is unable to respond to an industry request for observer coverage from a vessel for whom the observer provider is in a contractual relationship due to lack of available observers by the estimated embarking time of the vessel, the observer provider must report it to the Observer Program at least four hours prior to the vessel's estimated embarking time.
            (vi) Provide observer salaries and benefits. An observer provider must provide to its observer employees salaries and any other benefits and personnel services in accordance with the terms of each observer's contract.
            (vii) Provide observer deployment logistics. An observer provider must provide to each of its observers under contract:
            (A) All necessary transportation, including arrangements and logistics, to the initial location of deployment, to all subsequent vessel assignments during that deployment, and to and from the location designated for an observer to be interviewed by the Observer Program; and
            (B) Lodging, per diem, and any other services necessary to observers assigned to fishing vessels.
            (1) An observer under contract may be housed on a vessel to which he or she is assigned:
            (i) Prior to their vessel's initial departure from port;
            (ii) For a period not to exceed 24 hours following the completion of an offload when the observer has duties and is scheduled to disembark; or
            
            (iii) For a period not to exceed 24 hours following the vessel's arrival in port when the observer is scheduled to disembark.
            (2) [Reserved]
            (C) An observer under contract who is between vessel assignments must be provided with shoreside accommodations in accordance with the contract between the observer and the observer provider. If the observer provider is providing accommodations, it must be at a licensed hotel, motel, bed and breakfast, or other shoreside accommodations for the duration of each period between vessel or shoreside assignments. Such accommodations must include an assigned bed for each observer and no other person may be assigned that bed for the duration of that observer's stay. Additionally, no more than four beds may be in any room housing observers at accommodations meeting the requirements of this section.
            (viii) Observer deployment limitations. An observer provider must not exceed observer deployment limitations specified in this paragraph unless alternative arrangements are approved by the Observer Program Office. An observer provider must not:
            (A) Deploy an observer on the same vessel for more than 90 days in a 12-month period;
            (B) Deploy an observer for more than 90 days in a single deployment;
            (C) Include more than four vessel assignments in a single deployment, or
            (D) Disembark an observer from a vessel before that observer has completed his or her sampling or data transmission duties.
            (ix) Verify vessel's Commercial Fishing Vessel Safety Decal. An observer provider must ensure that the observer completes an observer vessel safety checklist, and verify that a vessel has a valid USCG Commercial Fishing Vessel Safety decal as required under paragraph (h)(2)(ii)(B) of this section prior to the observer embarking on the first trip and before an observer may get underway aboard the vessel. The provider must submit all vessel safety checklists to the Observer Program, as specified by Observer Program policy. One of the following acceptable means of verification must be used to verify the decal validity:
            (A) The observer provider or employee of the observer provider, including the observer, visually inspects the decal aboard the vessel and confirms that the decal is valid according to the decal date of issuance; or
            (B) The observer provider receives a hard copy of the USCG documentation of the decal issuance from the vessel owner or operator.
            (x) Maintain communications with observers. An observer provider must have an employee responsible for observer activities on call 24 hours a day to handle emergencies involving observers or problems concerning observer logistics, whenever observers are at sea, in transit, or in port awaiting vessel reassignment.
            (xi) Maintain communications with the Observer Program Office. An observer provider must provide all of the following information by electronic transmission (email), fax, or other method specified by NMFS.
            (A) Observer training and briefing. Observer training and briefing registration materials must be submitted to the Observer Program Office at least 5 business days prior to the beginning of a scheduled observer at-sea hake training or briefing session. Registration materials consist of the following: The date of requested training or briefing with a list of observers including each observer's full name (i.e., first, middle and last names).
            (B) Observer debriefing registration. The observer provider must contact the Observer Program within 5 business days after the completion of an observer's deployment to schedule a date, time and location for debriefing. Observer debriefing registration information must be provided at the time of debriefing scheduling and must include the observer's name, cruise number, vessel name(s) and code(s), and requested debriefing date.
            (C) Observer provider contracts. If requested, observer providers must submit to the Observer Program Office a completed and unaltered copy of each type of signed and valid contract (including all attachments, appendices, addendums, and exhibits incorporated into the contract) between the observer provider and those entities requiring observer services under paragraph (g)(1) of this section. Observer providers must also submit to the Observer Program Office upon request, a completed and unaltered copy of the current or most recent signed and valid contract (including all attachments, appendices, addendums, and exhibits incorporated into the contract and any agreements or policies with regard to observer compensation or salary levels) between the observer provider and the particular entity identified by the Observer Program or with specific observers. The copies must be submitted to the Observer Program Office via fax or mail within 5 business days of the request. Signed and valid contracts include the contracts an observer provider has with:
            (1) Vessels required to have observer coverage as specified at paragraph (g)(1) of this section; and
            (2) Observers.
            (D) Change in observer provider management and contact information. Observer providers must submit notification of any other change to provider contact information, including but not limited to, changes in contact name, phone number, email address, and address.
            (E) Other reports. Reports of the following must be submitted in writing to the Observer Program Office by the observer provider via fax or email address designated by the Observer Program Office within 24 hours after the observer provider becomes aware of the information:
            (1) Any information regarding possible observer harassment;
            (2) Any information regarding any action prohibited under §§ 660.12(e), 660.112 or 600.725(o), (t) and (u) of this chapter;
            (3) Any concerns about vessel safety or marine casualty under 46 CFR 4.05-1(a)(1) through (7);
            (4) Any observer illness or injury that prevents the observer from completing any of his or her duties described in the observer manual; and
            (5) Any information, allegations or reports regarding observer conflict of interest or breach of the standards of behavior described in observer provider policy.
            (xii) Replace lost or damaged gear. Lost or damaged gear issued to an observer by NMFS must be replaced by the observer provider. All replacements must be provided to NMFS and be in accordance with requirements and procedures identified in writing by the Observer Program Office.
            (xiii) Maintain confidentiality of information. An observer provider must ensure that all records on individual observer performance received from NMFS under the routine use provision of the Privacy Act 5 U.S.C. 552a or other applicable law remain confidential and are not further released to any person outside the employ of the observer provider company to whom the observer was contracted except with written permission of the observer.
            (xiv) Limitations on conflict of interest. An observer provider must meet limitations on conflict of interest. Observer providers:
            (A) Must not have a direct financial interest, other than the provision of observer, catch monitor or other biological sampling services, in any federal or state managed fisheries, including but not limited to:
            (1) Any ownership, mortgage holder, or other secured interest in a vessel or shoreside processor facility involved in the catching, taking, harvesting or processing of fish,
            (2) Any business involved with selling supplies or services to any vessel or shoreside processors participating in a fishery managed pursuant to an FMP in the waters off the coasts of Alaska, California, Oregon, and Washington, or
            (3) Any business involved with purchasing raw or processed products from any vessel or shoreside processor participating in a fishery managed pursuant to an FMP in the waters off the coasts of Alaska, California, Oregon, and Washington.
            (B) Must assign observers without regard to any preference by representatives of vessels other than when an observer will be deployed.

            (C) Must not solicit or accept, directly or indirectly, any gratuity, gift, favor, entertainment, loan, or anything of monetary value except for compensation for providing observer services from any person who conducts fishing or fish processing activities that are regulated by NMFS, or who has interests that may be substantially affected by the performance or nonperformance of the official duties of observer providers.
            (xv) Observer conduct and behavior. An observer provider must develop and maintain a policy addressing observer conduct and behavior for their employees that serve as observers. The policy shall address the following behavior and conduct:
            (A) Observer use of alcohol;
            (B) Observer use, possession, or distribution of illegal drugs in violation of applicable law; and
            (C) Sexual contact with personnel of the vessel or processing facility to which the observer is assigned, or with any vessel or processing plant personnel who may be substantially affected by the performance or non-performance of the observer's official duties.
            (D) An observer provider shall provide a copy of its conduct and behavior policy by February 1 of each year, to observers, observer candidates, and the Observer Program Office.
            (xvi) Refusal to deploy an observer. Observer providers may refuse to deploy an observer on a requesting vessel if the observer provider has determined that the requesting vessel is inadequate or unsafe pursuant to those regulations described at § 600.746 of this chapter or U.S. Coast Guard and other applicable rules, regulations, statutes, or guidelines pertaining to safe operation of the vessel.
            (5) Observer certification and responsibilities—(i) Applicability. Observer certification authorizes an individual to fulfill duties as specified in writing by the Observer Program Office while under the employ of an observer provider and according to certification endorsements as designated under paragraph (g)(5)(iii) of this section.
            (ii) Observer certification official. The Regional Administrator will designate a NMFS observer certification official who will make decisions for the Observer Program Office on whether to issue or deny observer certifications and endorsements.
            (iii) Certification requirements—(A) Initial certification. NMFS may certify individuals who, in addition to any other relevant considerations:
            (1) Are employed by an observer provider company holding a valid North Pacific Groundfish Observer Program permit at the time of the issuance of the certification to the observer;
            (2) Have provided, through their observer provider:
            (i) Information set forth at § 679.52(b) of this chapter regarding an observer candidate's health and physical fitness for the job;
            (ii) Meet all observer education and health standards as specified in § 679.52(b) of this chapter; and
            (iii) Have successfully completed NMFS-approved training as prescribed by the Observer Program. Successful completion of training by an observer applicant consists of meeting all attendance and conduct standards issued in writing at the start of training; meeting all performance standards issued in writing at the start of training for assignments, tests, and other evaluation tools; and completing all other training requirements established by the Observer Program.
            (iv) Have not been decertified under paragraph (g)(5)(ix) of this section, or pursuant to § 679.53(c) of this chapter.
            (B) [Reserved]
            (iv) Denial of a certification. The NMFS observer certification official will issue a written determination denying observer certification if the candidate fails to successfully complete training, or does not meet the qualifications for certification for any other relevant reason.
            (v) Issuance of an observer certification. An observer certification may be issued upon determination by the observer certification official that the candidate has successfully met all requirements for certification as specified in paragraph (g)(6)(iii) of this section. The following endorsements must be obtained, in addition to observer certification, in order for an observer to deploy.
            (A) North Pacific Groundfish Observer Program certification training endorsement. A certification training endorsement signifies the successful completion of the training course required to obtain observer certification. This endorsement expires when the observer has not been deployed and performed sampling duties as required by the Observer Program Office for a period of time, specified by the Observer Program, after his or her most recent debriefing. The observer can renew the endorsement by successfully completing certification training once more.
            (B) North Pacific Groundfish Observer Program annual general endorsements. Each observer must obtain an annual general endorsement to their certification prior to his or her first deployment within any calendar year subsequent to a year in which a certification training endorsement is obtained. To obtain an annual general endorsement, an observer must successfully complete the annual briefing, as specified by the Observer Program. All briefing attendance, performance, and conduct standards required by the Observer Program must be met.
            (C) North Pacific Groundfish Observer Program deployment endorsements. Each observer who has completed an initial deployment after certification or annual briefing must receive a deployment endorsement to their certification prior to any subsequent deployments for the remainder of that year. An observer may obtain a deployment endorsement by successfully completing all pre-cruise briefing requirements. The type of briefing the observer must attend and successfully complete will be specified in writing by the Observer Program during the observer's most recent debriefing.
            (D) At-Sea Hake Observer Program endorsements. A Pacific whiting fishery endorsement is required for purposes of performing observer duties aboard vessels that process groundfish at sea in the Pacific whiting fishery. A Pacific whiting fishery endorsement to an observer's certification may be obtained by meeting the following requirements:
            (1) Have a valid North Pacific groundfish observer certification.
            (2) Receive an evaluation by NMFS for his or her most recent deployment that indicated that the observer's performance met Observer Program expectations for that deployment;
            (3) Successfully complete any required briefings as prescribed by the Observer Program; and
            (4) Comply with all of the other requirements of this section.
            (vi) Maintaining the validity of an observer certification. After initial issuance, an observer must keep their certification valid by meeting all of the following requirements specified below:
            (A) Successfully perform their assigned duties as described in the observer manual or other written instructions from the Observer Program.
            (B) Accurately record their sampling data, write complete reports, and report accurately any observations of suspected violations of regulations relevant to conservation of marine resources or their environment.
            (C) Not disclose collected data and observations made on board the vessel or in the processing facility to any person except the owner or operator of the observed vessel or an authorized officer or NMFS.
            (D) Successfully complete any required briefings as prescribed by the At-Sea Hake Observer Program.
            (E) Successful completion of briefing by an observer applicant consists of meeting all attendance and conduct standards issued in writing at the start of training; meeting all performance standards issued in writing at the start of training for assignments, tests, and other evaluation tools; and completing all other briefing requirements established by the Observer Program.
            (F) Successfully meet all debriefing expectations including meeting Observer Program performance standards reporting for assigned debriefings or interviews.
            (G) Submit all data and information required by the Observer Program within the program's stated guidelines.
            (vii) Limitations on conflict of interest. Observers:

            (A) Must not have a direct financial interest, other than the provision of observer services or catch monitor services, in a North Pacific fishery managed pursuant to an FMP for the waters off the coast of Alaska, Alaska state waters, or in a Pacific Coast fishery managed by either the state or Federal Governments in waters off Washington, Oregon, or California, including but not limited to:
            
            (1) Any ownership, mortgage holder, or other secured interest in a vessel, shore-based or floating stationary processor facility involved in the catching, taking, harvesting or processing of fish,
            (2) Any business involved with selling supplies or services to any vessel, shore-based or floating stationary processing facility; or
            (3) Any business involved with purchasing raw or processed products from any vessel, shore-based or floating stationary processing facilities.
            (B) Must not solicit or accept, directly or indirectly, any gratuity, gift, favor, entertainment, loan, or anything of monetary value from anyone who either conducts activities that are regulated by NMFS in the Pacific coast or North Pacific regions or has interests that may be substantially affected by the performance or nonperformance of the observers' official duties.
            (C) May not serve as observers on any vessel or at any shore-based owned or operated by a person who employed the observer in the last two years.
            (D) May not solicit or accept employment as a crew member or an employee of a vessel or shore-based processor while employed by an observer provider.
            (E) Provisions for remuneration of observers under this section do not constitute a conflict of interest.
            (viii) Standards of behavior. Observers must:
            (A) Perform their assigned duties as described in the observer manual or other written instructions from the Observer Program Office.
            (B) Accurately record their sampling data, write complete reports, and report accurately any observations of suspected violations of regulations relevant to conservation of marine resources or their environment.
            (C) Not disclose collected data and observations made on board the vessel to any person except the owner or operator of the observed vessel, an authorized officer, or NMFS.
            (ix) Suspension and decertification— (A) Suspension and decertification review official. The Regional Administrator (or a designee) will designate an observer suspension and decertification review official(s), who will have the authority to review observer certifications and issue IADs of observer certification suspension and/or decertification.
            (B) Causes for suspension or decertification. The suspension/decertification official may initiate suspension or decertification proceedings against an observer:
            (1) When it is alleged that the observer has committed any acts or omissions of any of the following: Failed to satisfactorily perform the duties of observers as specified in writing by the Observer Program; or failed to abide by the standards of conduct for observers (including conflicts of interest);
            (2) Upon conviction of a crime or upon entry of a civil judgment for: Commission of fraud or other violation in connection with obtaining or attempting to obtain certification, or in performing the duties as specified in writing by the Observer Program; commission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements, or receiving stolen property; or commission of any other offense indicating a lack of integrity or honesty that seriously and directly affects the fitness of observers.
            (C) Issuance of an IAD. Upon determination that suspension or decertification is warranted, the suspension/decertification official will issue a written IAD to the observer via certified mail at the observer's most current address provided to NMFS. The IAD will identify whether a certification is suspended or revoked and will identify the specific reasons for the action taken. Decertification is effective 30 calendar days after the date on the IAD, unless there is an appeal.
            (D) Appeals. A certified observer who receives an IAD that suspends or revokes the observer certification may appeal the determination within 30 calendar days after the date on the IAD to the Office of Administrative Appeals pursuant to § 660.19.
            (h) C/P coop failure—(1) Conditions for determination of coop failure. The Regional Administrator will determine that a permitted C/P coop has failed if any one of the following occurs:

            (i) Any current C/P-endorsed limited entry trawl permit is not identified as a C/P coop member in the coop agreement submitted to NMFS during the C/P coop permit application process;
            (ii) Any current C/P-endorsed permit withdraws from the C/P coop agreement;
            (iii) The coop members voluntarily dissolve the coop; or
            (iv) The coop agreement is no longer valid.
            (2) Notification of coop failure. If the permitted C/P coop dissolves, the designated coop manager must notify NMFS SFD in writing of the dissolution of the coop to allow the Regional Administrator to make a determination of coop failure. The Regional Administrator may also make an independent determination of a coop failure based on factual information collected by or provided to NMFS. NMFS will notify the designated coop manager in writing in the event the Regional Administrator determines the coop has failed.
            (3) Coop permit no longer in effect. Upon determination of a coop failure, the C/P coop permit will no longer be in effect.
            (4) Conversion to IFQ Fishery. The C/P sector will convert to an IFQ-based fishery beginning the following calendar year after a determination of a coop failure, or as soon as practicable thereafter. NMFS will develop additional regulations, as necessary to implement an IFQ-based fishery for the C/P sector. Each C/P-endorsed permit will receive an equal amount of QS from the total C/P sector allocation. That QS will not be transferable separate from the C/P-endorsed permit until a determination is made to allow such transfers, necessary regulations are implemented, and public notice is provided. Any use of QP or IBQ pounds associated with C/P endorsed permits is prohibited until the regulations for a C/P sector IFQ system are implemented.
            (5) Accumulation limits. C/P Sector accumulation limits will take effect in the event that the C/P coop fails and converts to an IFQ-based fishery. If an IFQ fishery is implemented, any individual or entity may own or control a maximum of five C/P endorsed permits and QS allocations associated with those permits, as described in paragraph (e)(5)(iv) of this section. C/P endorsed permit accumulation limits will only take effect after determination of a coop failure is made and the following administrative process occurs:
            (i) Divestiture Period. Upon determination of a coop failure, a divestiture period will occur starting with the date that co-op failure has been determined and running through the date on which an IFQ program is implemented for the C/P sector or another date specified in the IFQ program implementing regulations. During the divestiture period, an individual or entity may not acquire ownership or control over a total of more than five C/P-endorsed permits. Any entity that already owns or controls more than five C/P-endorsed permits may not acquire additional permits. During the divestiture period any entity who owns or controls C/P-endorsed permits may sell or trade any permits it owns. C/P-endorsed permits may be voluntarily abandoned to NMFS using the procedures provided under paragraph (h)(5)(iii) of this section.
            (ii) Divestiture and redistribution process. After conversion to an IFQ fishery and completion of the divestiture period, any person owning or controlling C/P-endorsed permits must be in compliance with accumulation limits, even if that ownership is not reflected in the ownership records available to NMFS as specified at § 660.140(e)(1)(iv). Permit owners found to exceed the five permit accumulation limit for C/P-endorsed permits after the divestiture period are in violation of the accumulation limits and required to completely divest of ownership or control of C/P-endorsed permits that exceed the accumulation limit. C/P-endorsed permits may be voluntarily abandoned to NMFS using the procedures provided under paragraph (h)(5)(iii) of this section. If NMFS finds that any entity owns or controls more than five C/P-endorsed permits, NMFS will make an Initial Administrative Determination (IAD) that the entity must divest of control or ownership of permits that exceed the accumulation limit within 30 days or NMFS will revoke the excess permits in accordance with § 660.25(h)(2)(ii). The permit owner will have the opportunity to appeal the IAD through the National Appeals Office under the provisions established at 15 CFR part 906. All QS associated with revoked permits will be redistributed to all other C/P-endorsed permit owners in proportion to their QS holdings, based on current ownership records, on or about January 1 of the calendar year following the year in which the permits are revoked. This redistribution process will not allow any entity to receive more than 50 percent of the total QS allocations for the C/P sector.
            (iii) Abandonment of C/P-endorsed permits. C/P-endorsed permits owners that own or control more than the five permit accumulation limit may voluntarily abandon C/P-endorsed permits if they notify NMFS in writing during the divestiture period specified at paragraph (h)(5)(i) of this section or within 30 days of conversion to an IFQ fishery. The written abandonment request must include the C/P endorsed permit number and the associated QS allocation percentage that will be abandoned. Either the C/P-endorsed permit owner or an authorized representative of the C/P-endorsed permit owner must sign the request. C/P-endorsed permit owners choosing to utilize the abandonment option will permanently relinquish to NMFS any right to the abandoned C/P-endorsed permit, and the QS associated with that permit will be redistributed as described under paragraph (h)(5)(ii) of this section. No compensation will be due for any abandoned permit, or associated QS or QP.
            (iv) Review of C/P-permit ownership interest and accumulation limits. NMFS may request additional information from C/P-permit owners as necessary to verify compliance with accumulation limits in the event of C/P coop failure and conversion to IFQ fishery. If NMFS discovers through review of the Trawl Identification of Ownership Interest Form that a person is not in compliance with accumulation limits, the person will be subject to divestiture provisions specified in paragraph (h)(5)(ii) of this section.
            (v) Definition of Ownership or Control. For the purpose of determining ownership or control a person or entity has over a C/P endorsed permit, all of the following criteria apply:
            (A) The person or entity has the right to direct, or does direct, in whole or in part, the business of the entity to which the permits are registered, with the exception of those activities allowed under paragraphs (h)(5)(v)(C) and (G) of this section.
            (B) The person or entity has the right to limit the actions of or replace, or does limit the actions of or replace, the chief executive officer, a majority of the board of directors, any general partner, or any person serving in a management capacity of the entity to which the C/P permits are registered, with the exception of those activities allowed under paragraphs (h)(5)(v)(C) and (G) of this section.
            (C) With the exception of banks and other financial institutions that rely on permits as collateral for loans as described under paragraphs (h)(5)(v)(G) of this section, the person or entity has the right to direct, or does direct, and/or the right to prevent or delay, or does prevent or delay, the transfer of the C/P permit associated QS, or the resulting QP.
            (D) The person or entity, through loan covenants or any other means, has the right to restrict, or does restrict, and/or has a controlling influence over the day to day business activities or management policies of the entity to which the permits are registered, with the exception of those activities allowed under paragraphs (h)(5)(v)(C) and (G) of this section.
            (E) The person or entity has the right to restrict, or does restrict, any activity related to the C/P permit, associated QS or the resulting QP, including, but not limited to, use of permits, or associated QS, or disposition of fish harvested and processed under the resulting QP, with the exception of those activities allowed under paragraphs (h)(5)(v)(C) and (G) of this section.
            (F) The person or entity has the right to control, or does control, the management of, or to be a controlling factor in, the entity to which the C/P permit, associated QS, or the resulting QP, are registered, with the exception of those activities allowed under paragraphs (h)(5)(v)(C) and (G) of this section.

            (G) With the exception of banks and other financial institutions that rely on permits as collateral for loans, the person or entity has the right to cause or prevent, or does cause or prevent, the sale, lease or other disposition of C/P permits, associated QS, or the resulting QP.
            (1) To qualify for this exception for banks and other financial institutions that rely on permits as collateral for loans, a bank or other financial institution must be regularly or primarily engaged in the business of lending, and must not be engaged in business with, or be controlled by, entities whose primary business is the harvesting, processing, or distribution of fish or fish products.
            (2) Any state or federally chartered bank or financial institution that meets the requirement of paragraph (h)(5)(v)(G)(1) of this section does not need to submit additional information to NMFS.
            (3) Any entity that is not a state or federally chartered bank or financial institution must submit a letter requesting the exception and disclose the identity and interest share of any shareholder with a 2 percent or more ownership interest in the lender through submission of the Trawl Identification of Ownership Interest Form (see paragraph (e)(1)(iv) of this section). The lender must make subsequent annual submissions of the letter and Trawl Identification of Ownership Interest Form to maintain the exception. Letters requesting the exception and complete Trawl Identification of Ownership Interest Forms may be submitted to NMFS, West Coast Region, Permits Office, ATTN: Fisheries Permit Office, Bldg. 1, 7600 Sand Point Way NE, Seattle, WA 98115. NMFS will only accept complete applications.
            (H) The person or entity has the ability through any means whatsoever to control or have a controlling influence over the entity to which a permit associated QS is registered, with the exception of those activities allowed under paragraphs (h)(5)(v)(C) and (G) of this section.
            [75 FR 60897, Oct. 1, 2010, as amended at 75 FR 78419, Dec. 15, 2010; 76 FR 27547, May 11, 2011; 76 FR 53838, Aug. 30, 2011; 76 FR 74746, Dec. 1, 2011; 77 FR 55158, Sept. 7, 2012; 78 FR 75282, Dec. 11, 2013; 80 FR 22297, Apr. 21, 2015; 81 FR 27011, May 5, 2016; 83 FR 763, Jan. 8, 2018; 83 FR 64004, Dec. 12, 2018; 84 FR 68812, Dec. 17, 2019; 85 FR 35601, June 11, 2020; 85 FR 37029, June 19, 2020]
            
              Effective Date Note:

              At 85 FR 37029, June 19, 2020, § 660.160 was amended by adding paragraphs (b)(1)(i)(D), (b)(1)(ii)(A)(1) and (2), (e)(1)(iii)(A) and (B), and (e)(2)(i)(A) and (B), effective June 19, 2020, until Dec. 16, 2020.
            
          
          
            
            Pt. 660, Subpt. D, Table 1
            Table 1 (North) to Part 660, Subpart D—Limited Entry Trawl Rockfish Conservation Areas and Landing Allowances for Non-IFQ Species and Pacific Whiting North of 40°10′ N Lat.
            
              ER13FE20.015
            
            [85 FR 8201, Feb. 13, 2020]
          
          
            
            Pt. 660, Subpt. D, Table 1
            Table 1 (South) to Part 660, Subpart D—Limited Entry Trawl Landing Allowances for Non-IFQ Species and Pacific Whiting South of 40°10′ N Lat.
            
              ER13FE20.016
            
            [85 FR 8201, Feb. 13, 2020]
          
          
            
            Pt. 660, Subpt. D, Fig. 1
            Figure 1 to Part 660, Subpart D—Diagram of Selective Flatfish Trawl
            
              ER01OC10.015
            
          
        
        
          Subpart E—West Coast Groundfish—Limited Entry Fixed Gear Fisheries
          
            Source:
            75 FR 60897, Oct. 1, 2010, unless otherwise noted.
          
          
            § 660.210
            Purpose and scope.
            This subpart covers the Pacific Coast Groundfish limited entry fixed gear fishery.
          
          
            § 660.211
            Fixed gear fishery—definitions.
            These definitions are specific to the limited entry fixed gear fisheries covered in this subpart. General groundfish definitions are found at § 660.11, subpart C.
            
              Daily Trip Limit (DTL) Fishery means a sablefish fishery that occurs both north and south of 36° N. lat. that is subject to trip limit restrictions including daily and/or weekly and/or bimonthly trip limits.
            
              Limited entry fixed gear fishery means the fishery composed of vessels registered to limited entry permits with longline and pot/trap endorsements.
            
              Sablefish primary fishery means, for the limited entry fixed gear sablefish fishery north of 36° N. lat, the fishery where vessels registered to at least one limited entry permit with both a gear endorsement for longline or trap (or pot) gear and a sablefish endorsement fish up to a specified tier limit and when they are not eligible to fish in the DTL fishery.
            
              Sablefish primary season means, for the limited entry fixed gear sablefish fishery north of 36° N. lat, the period when vessels registered to at least one limited entry permit with both a gear endorsement for longline or trap (or pot) gear and a sablefish endorsement, are allowed to fish in the sablefish primary fishery described at § 660.231 of this subpart.
            
              Tier limit means a specified amount of sablefish that may be harvested by a vessel registered to a limited entry fixed gear permit(s) with a Tier 1, Tier 2, and/or Tier 3 designation; a gear endorsement for longline or trap (or pot) gear; and a sablefish endorsement.
            [75 FR 60897, Oct. 1, 2010, as amended at 76 FR 53838, Aug. 30, 2011]
          
          
            § 660.212
            Fixed gear fishery—prohibitions.
            These prohibitions are specific to the limited entry fixed gear fisheries and to the limited entry trawl fishery Shorebased IFQ Program under gear switching. In addition to the general prohibitions specified in §§ 660.12 and 600.725 of this chapter, it is unlawful for any person to:
            (a) General. (1) Possess, deploy, haul, or carry onboard a fishing vessel subject to subparts C and E a set net, trap or pot, longline, or commercial vertical hook-and-line as defined at § 660.11, subpart C, that is not in compliance with the gear restrictions in § 660.230, subpart E, unless such gear is the gear of another vessel that has been retrieved at sea and made inoperable or stowed in a manner not capable of being fished. The disposal at sea of such gear is prohibited by Annex V of the International Convention for the Prevention of Pollution From Ships, 1973 (Annex V of MARPOL 73/78).
            (2) Take and retain, possess, or land more than a single cumulative limit of a particular species, per vessel, per applicable cumulative limit period, except for sablefish taken in the limited entry fixed gear sablefish primary season from a vessel authorized to fish in that season, as described at § 660.231 and except for IFQ species taken in the Shorebased IFQ Program from a vessel authorized under gear switching provisions as described at § 660.140(k).
            (3) Transport fish, if that fish includes any amount of sablefish, away from the point of landing before being sorted and weighed by federal groundfish species or species group, and recorded for submission on an electronic fish ticket under § 660.213(e). (If fish will be transported to a different location for processing, all sorting and weighing to federal groundfish species groups must occur before transporting the fish away from the point of landing).
            (4) Mix fish from more than one landing, where one or more of the landings includes any sablefish, prior to the fish being sorted and weighed for reporting on an electronic fish ticket under § 660.213(e).
            (5) Process, sell, or discard any fish, if that fish includes any amount of sablefish, that has not been accounted for on an electronic fish ticket under § 660.213(e).
            (b) Recordkeeping and reporting. (1) Fail to comply with all recordkeeping and reporting requirements at § 660.13, subpart C; including failure to submit information, or submission of inaccurate or false information on any report required at § 660.13(d), subpart C, and § 660.213.
            (2) Falsify or fail to make and/or file, retain or make available any and all reports of groundfish landings that include sablefish, containing all data, and in the exact manner, required by the regulation at § 660.13, subpart C, or § 660.213.
            (c) Fishing in conservation areas.(1) Operate a vessel registered to a limited entry permit with a longline, trap (pot), or trawl endorsement and longline and/or trap gear onboard in an applicable GCA (as defined at § 660.230(d)), except for purposes of continuous transiting, with all groundfish longline and/or trap gear stowed in accordance with § 660.212(a) or except as authorized in the groundfish management measures at § 660.230.
            (2) Fish with bottom contact gear (defined at § 660.11) within specific EFHCAs or the DECA, as specified in § 660.12(a).
            (d) Sablefish fisheries. (1) Take and retain, possess or land sablefish under the tier limits provided for the limited entry, fixed gear sablefish primary season, described in § 660.231(b)(3), from a vessel that is not registered to a limited entry permit with a sablefish endorsement.
            (2) Take and retain, possess or land sablefish in the sablefish primary season, described at § 660.231(b), unless the owner of the limited entry permit registered for use with that vessel and authorizing the vessel to fish in the sablefish primary season is on board that vessel. Exceptions to this prohibition are provided at § 660.231(b)(4)(i) and (ii).
            (3) Process sablefish taken at-sea in the limited entry fixed gear sablefish primary fishery defined at § 660.231, from a vessel that does not have a sablefish at-sea processing exemption, described at § 660.25(b)(6)(i).
            [75 FR 60897, Oct. 1, 2010, as amended at 75 FR 78427, Dec. 15, 2010; 76 FR 53838, Aug. 30, 2011; 76 FR 74746, Dec. 1, 2011; 81 FR 84430, Nov. 23, 2016; 84 FR 63991, Nov. 19, 2019]
          
          
            § 660.213
            Fixed gear fishery—recordkeeping and reporting.
            (a) General. General reporting requirements specified at § 660.13 (a) through (c), subpart C, apply to limited entry fixed gear fishery vessels.
            (b) Declaration reports for limited entry fixed gear fishery vessels. Declaration reporting requirements for limited entry fixed gear fishery vessels are specified at § 660.13 (d), subpart C.
            
            (c) VMS requirements for limited entry fixed gear fishery vessels. VMS requirements for limited entry fixed gear fishery vessels are specified at § 660.14, subpart C.
            (d) Retention of records. (1) Any person landing groundfish must retain on board the vessel from which groundfish are landed, and provide to an authorized officer upon request, copies of any and all reports of groundfish landings containing all data, and in the exact manner, required by the applicable state law throughout the cumulative limit period during which a landing occurred and for 15 days thereafter. All relevant records used in the preparation of electronic fish ticket reports or corrections to these reports, including dock tickets, must be maintained for a period of not less than three years after the date of landing and must be immediately available upon request for inspection by NMFS or authorized officers or others as specifically authorized by NMFS.
            (2) For participants in the sablefish primary season, the cumulative limit period to which this requirement applies is April 1 through October 31 or, for an individual vessel owner, when the tier limit for the permit(s) registered to the vessel has been reached, whichever is earlier.
            (e) Electronic fish ticket. The first receiver, as defined at § 660.11, subpart C, of fish, if that fish includes any amount of sablefish, from a limited entry fixed gear vessel, is responsible for compliance with all reporting requirements described in this paragraph. Per requirements at § 660.212(a), all fish, if that fish includes any amount of sablefish, must be reported via electronic fish ticket. When used in this paragraph, submit means to transmit final electronic fish ticket information via web-based form or, if a waiver is granted, by paper form. When used in this paragraph, record means the action of documenting electronic fish ticket information in any written format.
            (1) Required information. All first receivers must provide the following types of information: Date of landing, vessel that made the landing, vessel identification number, limited entry permit number(s), name of the vessel operator, gear type used, receiver, actual weights of species landed listed by species or species group including species with no value, condition landed, number of salmon by species, number of Pacific halibut, ex-vessel value of the landing by species, fish caught inside/outside 3 miles or both, and any other information deemed necessary by the Regional Administrator (or designee) as specified on the appropriate electronic fish ticket form.
            (2) Submissions. The first receiver must:
            (i) Include, as part of each electronic fish ticket submission, the actual scale weight for each groundfish species as specified by requirements at § 660.15(c), the vessel identification number, and the limited entry permit number. Use and maintain, for the purposes of submitting electronic fish tickets, equipment as specified at § 660.15(d).
            (ii) Submit a completed electronic fish ticket(s) no later than 24 hours after the date of landing, unless a waiver of this requirement has been granted under provisions specified at paragraph (e)(4) of this section.

            (iii) Sablefish from a single landing in the limited entry fixed gear sablefish primary fishery may be counted against more than one stacked permit, or against a tier limit(s) and the cumulative trip limit in the DTL fishery. For vessels with stacked limited entry sablefish permits, defined at § 660.12, sablefish may be divided for the purposes of apportioning the sablefish amongst the remaining tier limits associated with each of the stacked permits; in that instance the electronic fish ticket(s) must record all pertinent limited entry permit numbers and apportion sablefish landed against each tier limit. Per regulations at § 660.232(a)(2) a vessel may apportion sablefish catch between the remainder of its tier limit(s) and against the applicable DTL limits; in that instance the electronic fish ticket must be used to apportion sablefish landed against the tier(s) from the sablefish landed against cumulative trip limits of the DTL fishery. If sablefish is apportioned in either of the ways described in this paragraph, the electronic fish ticket must meet the process and submittal requirements specified in paragraphs (e)(iv) and (v) of this section. In addition, the owner-on-board, unless exempted under regulations at § 660.231(a)(4), must review and sign documentation of the landing, as described in paragraphs (e)(2)(iv) and (v) of this section.
            (iv) If electronic fish tickets will be submitted prior to processing or transport, follow these process and submittal requirements:
            (A) After completing the landing, the electronic fish ticket information must be recorded immediately.
            (B) Prior to submittal of the electronic fish ticket, the information recorded for the electronic fish ticket must be reviewed by the vessel operator who delivered the fish and the port sampler, if one is present. If required by regulations at § 660.231(a)(4), the owner-on-board must also review the information recorded on the electronic fish ticket prior to submittal.
            (C) After review, the receiver and the vessel operator must sign a printed hard copy of the electronic fish ticket or, if the landing occurs outside of business hours, the original dock ticket. If required by regulations at § 660.231(a)(4), the owner-on-board must also sign a printed copy of the electronic fish ticket or, if the landing occurs outside of business hours, the original dock ticket.
            (D) Prior to submittal, three copies of the signed electronic fish ticket must be produced by the receiver and a copy provided to each of the following:
            (1) The vessel operator and/or the owner-on-board,
            (2) The state of origin if required by state regulations, and
            (3) The first receiver.
            (E) After review and signature, the electronic fish ticket must be submitted within 24 hours after the date of landing, as specified in paragraph (e)(2)(ii) of this section.
            (v) If electronic fish tickets will be submitted after transport, follow these process and submittal requirements:
            (A) The vessel name, limited entry permit number, and the electronic fish ticket number must be recorded on each dock ticket related to that landing.
            (B) Upon completion of the dock ticket, but prior to transfer of the landing to another location, the dock ticket information that will be used to complete the electronic fish ticket must be reviewed by the vessel operator who delivered the fish. If the electronic fish ticket will report landings of sablefish in the sablefish primary fishery, the owner-on-board, unless exempted under regulations at § 660.231(a)(4), must review the information recorded on the dock ticket prior to transfer of the landing to another location.
            (C) After review, the first receiver and the vessel operator must sign the original copy of each dock ticket related to that landing. If a dock ticket includes landings of sablefish in the sablefish primary fishery, the owner-on-board, unless exempted under regulations at § 660.231(a)(4), must sign the original copy of that dock ticket.
            (D) Prior to submittal of the electronic fish ticket, three copies of the signed dock ticket must be produced by the first receiver and a copy provided to each of the following:
            (1) The vessel operator and/or the owner-on-board,
            (2) The state of origin if required by state regulations, and
            (3) The first receiver.
            (E) Based on the information contained in the signed dock ticket, the electronic fish ticket must be completed and submitted within 24 hours of the completion of the landing, as specified in paragraph (e)(2)(ii) of this section.
            (F) Three copies of the electronic fish ticket must be produced by the first receiver and a copy provided to each of the following:
            (1) The vessel operator and/or the owner-on-board,
            (2) The state of origin if required by state regulations, and
            (3) The first receiver.
            (3) Revising a submission. In the event that a data error is found, electronic fish ticket submissions must be revised by resubmitting the revised form electronically. Electronic fish tickets are to be used for the submission of final data. Preliminary data, including estimates of fish weights or species composition, shall not be submitted on electronic fish tickets.
            
            (4) Waivers for submission. On a case-by-case basis, a temporary written waiver of the requirement to submit electronic fish tickets may be granted by the Assistant Regional Administrator or designee if he/she determines that circumstances beyond the control of a receiver would result in inadequate data submissions using the electronic fish ticket system. The duration of the waiver will be determined on a case-by-case basis.
            (5) Reporting requirements when a temporary waiver has been granted. Receivers that have been granted a temporary waiver from the requirement to submit electronic fish tickets must submit on paper the same data as is required on electronic fish tickets within 24 hours of the date received during the period that the waiver is in effect. Paper fish tickets must be sent by facsimile to NMFS, West Coast Region, Sustainable Fisheries Division, 206-526-6736 or by delivering it in person to 7600 Sand Point Way NE., Seattle, WA 98115. The requirements for submissions of paper tickets in this paragraph are separate from, and in addition to existing state requirements for landing receipts or fish receiving tickets.
            [75 FR 60897, Oct. 1, 2010, as amended at 78 FR 68773, Nov. 15, 2013; 81 FR 84430, Nov. 23, 2016]
          
          
            § 660.216
            Fixed gear fishery—observer requirements.
            (a) Observer coverage requirements—(1) Harvesting vessels. When NMFS notifies the owner, operator, permit holder, or the manager of a harvesting vessel of any requirement to carry an observer, the harvesting vessel may not be used to fish for groundfish without carrying an observer.
            (2) Processing vessels. Unless specified otherwise by the Observer Program, any vessel 125 ft (38.1 m) LOA or longer that is engaged in at-sea processing must carry two certified observers procured from a permitted observer provider, and any vessel shorter than 125 ft (38.1 m) LOA that is engaged in at-sea processing must carry one certified observer procured from a permitted observer provider, each day that the vessel is used to take, retain, receive, land, process, or transport groundfish. Owners of vessels required to carry observers under this paragraph must arrange for observer services from a permitted observer provider except when the Observer Program has determined and given notification that the vessel must carry NMFS staff or an individual authorized by NMFS in addition to or in lieu of an observer provided by a permitted observer provider.
            (b) Notice of departure basic rule. At least 24 hours (but not more than 36 hours) before departing on a fishing trip, a harvesting vessel that has been notified by NMFS that it is required to carry an observer, or that is operating in an active sampling unit, must notify NMFS (or its designated agent) of the vessel's intended time of departure.
            (1) Optional notice—weather delays. A harvesting vessel that anticipates a delayed departure due to weather or sea conditions may advise NMFS of the anticipated delay when providing the basic notice described in paragraph (b) of this section. If departure is delayed beyond 36 hours from the time the original notice is given, the vessel must provide an additional notice of departure not less than four hours prior to departure, in order to enable NMFS to place an observer.
            (2) Optional notice—back-to-back fishing trips. A harvesting vessel that intends to make back-to-back fishing trips (i.e., trips with less than 24 hours between offloading from one trip and beginning another), may provide the basic notice described in paragraph (b) of this section for both trips, prior to making the first trip. A vessel that has given such notice is not required to give additional notice of the second trip.
            (c) Cease fishing report. Within 24 hours of ceasing the taking and retaining of groundfish, vessel owners, operators, or managers must notify NMFS or its designated agent that fishing has ceased. This requirement applies to any harvesting and processing vessel that is required to carry an observer, or that is operating in a segment of the fleet that NMFS has identified as an active sampling unit.
            (d) Waiver. The West Coast Regional Administrator (or designee) may provide written notification to the vessel owner stating that a determination has been made to temporarily waive coverage requirements because of circumstances that are deemed to be beyond the vessel's control.
            (e) Vessel responsibilities—(1) Accommodations and food. An operator of a vessel required to carry one or more observer(s) must provide accommodations and food that are Equivalent to those provided to the crew.
            (2) Safe conditions. Maintain safe conditions on the vessel for the protection of observer(s) including adherence to all USCG and other applicable rules, regulations, or statutes pertaining to safe operation of the vessel, and provisions at §§ 600.725 and 600.746 of this chapter. Have on board a valid Commercial Fishing Vessel Safety Decal that certifies compliance with regulations found in 33 CFR chapter I and 46 CFR chapter I, a certificate of compliance issued pursuant to 46 CFR 28.710 or a valid certificate of inspection pursuant to 46 U.S.C. 3311.
            (3) Observer communications. Facilitate observer communications by:
            (i) Observer use of equipment. Allowing observer(s) to use the vessel's communication equipment and personnel, on request, for the entry, transmission, and receipt of work-related messages, at no cost to the observer(s), the observer provider or NMFS.
            (ii) Functional equipment. Ensuring that the vessel's communications equipment, used by observers to enter and transmit data, is fully functional and operational.
            (4) Vessel position. Allow observer(s) access to, and the use of, the vessel's navigation equipment and personnel, on request, to determine the vessel's position.
            (5) Access. Allow observer(s) free and unobstructed access to the vessel's bridge, trawl or working decks, holding bins, processing areas, freezer spaces, weight scales, cargo holds, and any other space that may be used to hold, process, weigh, or store fish or fish products at any time.
            (6) Prior notification. Notify observer(s) at least 15 minutes before fish are brought on board, or fish and fish products are transferred from the vessel, to allow sampling the catch or observing the transfer, unless the observer specifically requests not to be notified.
            (7) Records. Allow observer(s) to inspect and copy any state or Federal logbook maintained voluntarily or as required by regulation.
            (8) Assistance. Provide all other reasonable assistance to enable observer(s) to carry out their duties, including, but not limited to:
            (i) Measuring decks, codends, and holding bins.
            (ii) Providing the observer(s) with a safe work area.
            (iii) Collecting bycatch when requested by the observer(s).
            (iv) Collecting and carrying baskets of fish when requested by the observer(s).
            (v) Allowing the observer(s) to collect biological data and samples.
            (vi) Providing adequate space for storage of biological samples.
            (f) Observer sampling station. This paragraph contains the requirements for observer sampling stations. The vessel owner must provide an observer sampling station that complies with this section so that the observer can carry out required duties.
            (1) Accessibility. The observer sampling station must be available to the observer at all times.
            (2) Location. The observer sampling station must be located within four meters of the location from which the observer samples unsorted catch. Unobstructed passage must be provided between the observer sampling station and the location where the observer collects sample catch.
            [75 FR 60897, Oct. 1, 2010, as amended at 77 FR 55158, Sept. 7, 2012; 78 FR 68773, Nov. 15, 2013; 80 FR 22301, Apr. 21, 2015]
          
          
            § 660.219
            Fixed gear identification and marking.
            (a) Gear identification. (1) Limited entry fixed gear (longline, trap or pot) must be marked at the surface and at each terminal end, with a pole, flag, light, radar reflector, and a buoy.
            (2) A buoy used to mark fixed gear must be marked with a number clearly identifying the owner or operator of the vessel. The number may be either:

            (i) If required by applicable state law, the vessel's number, the commercial fishing license number, or buoy brand number; or
            (ii) The vessel documentation number issued by the USCG, or, for an undocumented vessel, the vessel registration number issued by the state.
            (b) [Reserved]
          
          
            § 660.220
            Fixed gear fishery—crossover provisions.
            The crossover provisions listed at § 660.60(h)(7), apply to vessels fishing in the limited entry fixed gear fishery.
            [76 FR 74746, Dec. 1, 2011]
          
          
            § 660.230
            Fixed gear fishery—management measures.
            (a) General. Most species taken in limited entry fixed gear (longline and pot/trap) fisheries will be managed with cumulative trip limits (see trip limits in Tables 2 (North) and 2 (South) of this subpart), size limits (see § 660.60(h)(5)), seasons (see trip limits in Tables 2 (North) and 2 (South) of this subpart and sablefish primary season details in § 660.231), gear restrictions (see paragraph (b) of this section), and closed areas (see paragraph (d) of this section and §§ 660.70 through 660.79). Cowcod retention is prohibited in all fisheries, and groundfish vessels operating south of Point Conception must adhere to CCA restrictions (see paragraph (d)(10) of this section and § 660.70). Yelloweye rockfish retention is prohibited in the limited entry fixed gear fisheries. Regulations governing and tier limits for the limited entry, fixed gear sablefish primary season north of 36° N lat. are found in § 660.231. Vessels not participating in the sablefish primary season are subject to daily or weekly sablefish limits in addition to cumulative limits for each cumulative limit period. Only one sablefish landing per week may be made in excess of the daily trip limit and, if the vessel chooses to make a landing in excess of that daily trip limit, then that is the only sablefish landing permitted for that week. The trip limit for black rockfish caught with hook-and-line gear also applies, see § 660.230(e). The trip limits in Table 2 (North) and Table 2 (South) of this subpart apply to vessels participating in the limited entry groundfish fixed gear fishery and may not be exceeded. Federal commercial groundfish regulations are not intended to supersede any more restrictive state commercial groundfish regulations relating to federally-managed groundfish.
            (b) Gear restrictions—(1) Longline and pot or trap gear are authorized in the limited entry fixed gear fishery, providing the gear is in compliance with the restrictions set forth in this section, and gear marking requirements described in § 660.219 of this subpart.
            (2) Vessels participating in the limited entry fixed gear fishery may also fish with open access gear subject to the gear restrictions at § 660.330(b), subpart F, but will be subject to the most restrictive trip limits for the gear used as specified at § 660.60(h)(7), subpart C.
            (3) Limited entry fixed gear (longline, trap or pot gear) must be attended at least once every 7 days.
            (4) Traps or pots must have biodegradable escape panels constructed with 21 or smaller untreated cotton twine in such a manner that an opening at least 8 inches (20.3 cm) in diameter results when the twine deteriorates.
            (5) Vessels fishing with bottom longline and snap gears as defined at § 660.11 are subject to the requirements of the Seabird Avoidance Program described in § 660.21.
            (c) Sorting Requirements. (1) In addition to the requirements at § 660.12(a)(8) the States of Washington, Oregon, and California may also require that vessels record their landings as sorted on their state landing receipts.
            (2) For limited entry fixed gear vessels, the following species must be sorted:
            (i) Coastwide—widow rockfish, canary rockfish, darkblotched rockfish, yelloweye rockfish, shortbelly rockfish, black rockfish, blue/deacon rockfish, minor nearshore rockfish, minor shelf rockfish, minor slope rockfish, shortraker rockfish, rougheye/blackspotted rockfish, shortspine and longspine thornyhead, Dover sole, arrowtooth flounder, petrale sole, starry flounder, English sole, other flatfish, lingcod, sablefish, Pacific cod, spiny dogfish, other fish, longnose skate, big skate, and Pacific whiting;
            
            (ii) North of 40°10′ N lat.—POP, yellowtail rockfish, cabezon (California), Washington cabezon/kelp greenling complex, Oregon cabezon/kelp greenling complex; and
            (iii) South of 40°10′ N. lat.—minor shallow nearshore rockfish, minor deeper nearshore rockfish, California scorpionfish, chilipepper, bocaccio, splitnose rockfish, Pacific sanddabs, cowcod, bronzespotted rockfish, blackgill rockfish and cabezon.
            (d) Groundfish conservation areas. GCAs are defined by coordinates expressed in degrees of latitude and longitude. The latitude and longitude coordinates of the GCA boundaries are specified at §§ 660.70 through 660.74. A vessel that is authorized by this paragraph to fish within a GCA (e.g., fishing for “other flatfish” using no more than 12 hooks, “Number 2” or smaller), may not simultaneously have other gear on board the vessel that is unlawful to use for fishing within the GCA. The following GCAs apply to vessels participating in the limited entry fixed gear fishery.
            (1) North coast recreational yelloweye rockfish conservation area. The latitude and longitude coordinates of the North Coast Recreational Yelloweye Rockfish Conservation Area (YRCA) boundaries are specified at § 660.70, subpart C. The North Coast Recreational YRCA is designated as an area to be avoided (a voluntary closure) by commercial fixed gear fishers.
            (2) North coast commercial yelloweye rockfish conservation area. The latitude and longitude coordinates of the North Coast Commercial Yelloweye Rockfish Conservation Area (YRCA) boundaries are specified at § 660.70, subpart C. Fishing with limited entry fixed gear is prohibited within the North Coast Commercial YRCA. It is unlawful to take and retain, possess, or land groundfish taken with limited entry fixed gear within the North Coast Commercial YRCA. Limited entry fixed gear vessels may transit through the North Coast Commercial YRCA with or without groundfish on board.
            (3) South coast recreational yelloweye rockfish conservation area. The latitude and longitude coordinates of the South Coast Recreational Yelloweye Rockfish Conservation Area (YRCA) boundaries are specified at § 660.70, subpart C. The South Coast Recreational YRCA is designated as an area to be avoided (a voluntary closure) by commercial fixed gear fishers.
            (4) Westport offshore recreational YRCA. The latitude and longitude coordinates that define the Westport Offshore Recreational YRCA boundaries are specified at § 660.70, subpart C. The Westport Offshore Recreational YRCA is designated as an area to be avoided (a voluntary closure) by commercial fixed gear fishers.
            (5) Point St. George YRCA. The latitude and longitude coordinates of the Point St. George YRCA boundaries are specified at § 660.70, subpart C. Fishing with limited entry fixed gear is prohibited within the Point St. George YRCA, on dates when the closure is in effect. It is unlawful to take and retain, possess, or land groundfish taken with limited entry fixed gear within the Point St. George YRCA, on dates when the closure is in effect. The closure is not in effect at this time. This closure may be imposed through inseason adjustment. Limited entry fixed gear vessels may transit through the Point St. George YRCA, at any time, with or without groundfish on board.
            (6) South Reef YRCA. The latitude and longitude coordinates of the South Reef YRCA boundaries are specified at § 660.70, subpart C. Fishing with limited entry fixed gear is prohibited within the South Reef YRCA, on dates when the closure is in effect. It is unlawful to take and retain, possess, or land groundfish taken with limited entry fixed gear within the South Reef YRCA, on dates when the closure is in effect. The closure is not in effect at this time. This closure may be imposed through inseason adjustment. Limited entry fixed gear vessels may transit through the South Reef YRCA, at any time, with or without groundfish on board.
            (7) Reading Rock YRCA. The latitude and longitude coordinates of the Reading Rock YRCA boundaries are specified at § 660.70, subpart C. Fishing with limited entry fixed gear is prohibited within the Reading Rock YRCA, on dates when the closure is in effect. It is unlawful to take and retain, possess, or land groundfish taken with limited entry fixed gear within the Reading Rock YRCA, on dates when the closure is in effect. The closure is not in effect at this time. This closure may be imposed through inseason adjustment. Limited entry fixed gear vessels may transit through the Reading Rock YRCA, at any time, with or without groundfish on board.
            (8) Point Delgada (North) YRCA. The latitude and longitude coordinates of the Point Delgada (North) YRCA boundaries are specified at § 660.70, subpart C. Fishing with limited entry fixed gear is prohibited within the Point Delgada (North) YRCA, on dates when the closure is in effect. It is unlawful to take and retain, possess, or land groundfish taken with limited entry fixed gear within the Point Delgada (North) YRCA, on dates when the closure is in effect. The closure is not in effect at this time. This closure may be imposed through inseason adjustment. Limited entry fixed gear vessels may transit through the Point Delgada (North) YRCA, at any time, with or without groundfish on board.
            (9) Point Delgada (South) YRCA. The latitude and longitude coordinates of the Point Delgada (South) YRCA boundaries are specified at § 660.70, subpart C. Fishing with limited entry fixed gear is prohibited within the Point Delgada (South) YRCA, on dates when the closure is in effect. It is unlawful to take and retain, possess, or land groundfish taken with limited entry fixed gear within the Point Delgada (South) YRCA, on dates when the closure is in effect. The closure is not in effect at this time. This closure may be imposed through inseason adjustment. Limited entry fixed gear vessels may transit through the Point Delgada (South) YRCA, at any time, with or without groundfish on board.
            (10) Cowcod Conservation Areas. It is unlawful to take and retain, possess, or land groundfish within the CCAs, except for species authorized in this paragraph caught according to gear requirements in this paragraph, when those waters are open to fishing. Commercial fishing vessels may transit through the Western CCA with their gear stowed and groundfish on board only in the transit corridor, defined at § 660.70. Fishing with limited entry fixed gear is prohibited within the CCAs, except as follows:
            (i) Fishing for “other flatfish” is permitted within the CCAs under the following conditions: When using no more than 12 hooks, “Number 2” or smaller, which measure no more than 11 mm (0.44 inches) point to shank, and up to two 1-lb (0.45 kg) weights per line; and provided a valid declaration report as required at § 660.13(d), subpart C, has been filed with NMFS OLE.
            (ii) Fishing for rockfish and lingcod is permitted shoreward of the boundary line approximating the 40 fm (73 m) depth contour within the CCAs when trip limits authorize such fishing and provided a valid declaration report as required at § 660.13(d) has been filed with NMFS OLE. Coordinates for the boundary line approximating the 40 fm (73 m) depth contour are listed in § 660.71.
            (11) Nontrawl Rockfish Conservation Area (RCA). The nontrawl RCA is defined at § 660.11 and with latitude and longitude coordinates, at §§ 660.71 through 660.74, where fishing for groundfish with nontrawl gear is prohibited. Boundaries for the nontrawl RCA throughout the year are provided in the header to Table 2 (North) and Table 2 (South) of this subpart and may be modified by NMFS inseason pursuant to § 660.60(c).
            (i) It is unlawful to operate a vessel with limited entry nontrawl gear in the nontrawl RCA, except for the purpose of continuous transit, or when the use of limited entry nontrawl gear is authorized in this section. It is unlawful to take and retain, possess, or land groundfish taken with limited entry nontrawl gear within the nontrawl RCA, unless otherwise authorized in this section.

            (ii) Limited entry nontrawl vessels may transit through the nontrawl RCA, with or without groundfish on board, provided all groundfish nontrawl gear is stowed either: Below deck; or if the gear cannot readily be moved, in a secured and covered manner, detached from all lines, so that it is rendered unusable for fishing.
            
            (iii) The nontrawl RCA restrictions in this section apply to vessels registered to limited entry fixed gear permits fishing for species other than groundfish with nontrawl gear on trips where groundfish species are retained. Unless otherwise authorized in this section, a vessel may not retain any groundfish taken on a fishing trip for species other than groundfish that occurs within the nontrawl RCA. If a vessel fishes in a non-groundfish fishery in the nontrawl RCA, it may not participate in any fishing for groundfish on that trip that is prohibited within the nontrawl RCA. [For example, if a vessel fishes in the salmon troll fishery within the RCA, the vessel cannot on the same trip fish in the sablefish fishery outside of the RCA.]
            (iv) It is lawful to fish within the nontrawl RCA with limited entry fixed gear only under the following conditions: when fishing for “other flatfish” off California (between 42° N. lat. south to the U.S./Mexico border) using no more than 12 hooks, “Number 2” or smaller, which measure no more than 11 mm (0.44 inches) point to shank, and up to two 1-lb (0.91 kg) weights per line when trip limits authorize such fishing, provided a valid declaration report as required at § 660.13(d), subpart C, has been filed with NMFS OLE.
            (12) Farallon Islands. Under California law, commercial fishing for all groundfish is prohibited between the shoreline and the 10 fm (18 m) depth contour around the Farallon Islands. An exception to this prohibition is that commercial fishing for “other flatfish” is permitted around the Farallon Islands using no more than 12 hooks, “Number 2” or smaller, which measure no more than 11 mm (0.44 inches) point to shank, and up to two 1-lb (0.45-kg) weights per line. (See Table 2 (South) of this subpart.) For a definition of the Farallon Islands, see § 660.70, subpart C.
            (13) Cordell Banks. Commercial fishing for groundfish is prohibited in waters of depths less than 100 fm (183 m) around Cordell Banks, as defined by specific latitude and longitude coordinates at § 660.70, subpart C. An exception to this prohibition is that commercial fishing for “other flatfish” is permitted around Cordell Banks using no more than 12 hooks, “Number 2” or smaller, which measure no more than 11 mm (0.44 inches) point to shank, and up to two 1-lb (0.45-kg) weights per line.
            (e) Black rockfish fishery management. The trip limit for black rockfish (Sebastes melanops) for commercial fishing vessels using hook-and-line gear between the U.S.-Canada border and Cape Alava (48°09.50′ N. lat.), and between Destruction Island (47°40′ N. lat.) and Leadbetter Point (46°38.17′ N. lat.), is 100 lbs (45 kg) or 30 percent, by weight of all fish on board, whichever is greater, per vessel per fishing trip. These per trip limits apply to limited entry and open access fisheries, in conjunction with the cumulative trip limits and other management measures in § 660.230, subpart E, and § 660.330, subpart F. The crossover provisions in § 660.60(h)(7), subpart C, do not apply to the black rockfish per-trip limits.
            (f) Salmon bycatch. This fishery may be closed through automatic action at § 660.60(d)(1)(v) and (vi).
            (g) Essential Fish Habitat Conservation Areas (EFHCA). EFHCAs, defined at § 660.11 and with latitude and longitude coordinates at §§ 660.75 through 660.79, apply to vessels using bottom contact gear, defined at § 660.11, and includes limited entry fixed gear (e.g., longline and pot/trap,) among other gear types. EFHCAs closed to bottom contact gear are listed at § 660.12(a).
            [75 FR 60897, Oct. 1, 2010, as amended at 76 FR 27549, May 11, 2011; 76 FR 53838, Aug. 30, 2011; 78 FR 634, Jan. 3, 2013; 80 FR 12593, Mar. 10, 2015; 80 FR 71981, Nov. 18, 2015; 82 FR 9662, Feb. 7, 2017; 82 FR 60569, Dec. 21, 2017; 83 FR 64006, Dec. 12, 2018; 84 FR 49962, Sept. 24, 2019; 84 FR 63991, Nov. 19, 2019]
          
          
            § 660.231
            Limited entry fixed gear sablefish primary fishery.
            This section applies to the sablefish primary fishery for the limited entry fixed gear fishery north of 36° N. lat. Limited entry and open access fixed gear sablefish fishing outside of the sablefish primary season north of 36° N. lat. is governed by management measures imposed under §§ 660.230, 660.232, 660.330 and 660.332.
            (a) Sablefish endorsement. In addition to requirements pertaining to fishing in the limited entry fixed gear fishery (described in subparts C and E), a vessel may not fish in the sablefish primary season for the limited entry fixed gear fishery, unless at least one limited entry permit with both a gear endorsement for longline or trap (or pot) gear and a sablefish endorsement is registered for use with that vessel. Permits with sablefish endorsements are assigned to one of three tiers, as described at § 660.25(b)(3)(iv), subpart C.
            (b) Sablefish primary season for the limited entry fixed gear fishery—(1) Season dates. North of 36° N. lat., the sablefish primary season for the limited entry, fixed gear, sablefish-endorsed vessels begins at 12 noon local time on April 1 and closes at 12 noon local time on October 31, or closes for an individual vessel owner when the tier limit for the sablefish endorsed permit(s) registered to the vessel has been reached, whichever is earlier, unless otherwise announced by the Regional Administrator through the routine management measures process described at § 660.60(c).
            (2) Gear type. During the primary season, when fishing against primary season cumulative limits, each vessel authorized to fish in that season under paragraph (a) of this section may fish for sablefish with any of the gear types, except trawl gear, endorsed on at least one of the sablefish endorsed permits registered for use with that vessel.
            (3) Cumulative limits. (i) A vessel participating in the primary season will be constrained by the sablefish cumulative limit associated with each of the permits registered for use with that vessel. During the primary season, each vessel authorized to fish in that season under paragraph (a) of this section may take, retain, possess, and land sablefish, up to the cumulative limits for each of the permits registered for use with that vessel (i.e., stacked permits). If multiple limited entry permits with sablefish endorsements are registered for use with a single vessel, that vessel may land up to the total of all cumulative limits announced in this paragraph for the tiers for those permits, except as limited by paragraph (b)(3)(ii) of this section. Up to 3 permits may be registered for use with a single vessel during the primary season; thus, a single vessel may not take and retain, possess or land more than 3 primary season sablefish cumulative limits in any one year. A vessel registered for use with multiple limited entry permits is subject to per vessel limits for species other than sablefish, and to per vessel limits when participating in the daily trip limit fishery for sablefish under § 660.232. In 2019, the following annual limits are in effect: Tier 1 at 47,637 lbs (21,608 kg), Tier 2 at 21,653 lbs (9,822 kg), and Tier 3 at 12,373 lbs (5,612 kg). In 2020 and beyond, the following annual limits are in effect: Tier 1 at 48,642 lbs (22,064 kg), Tier 2 at 22,110 lbs (10,029 kg), and Tier 3 at 12,634 lbs (5,731 kg).
            (ii) If a sablefish endorsed permit is registered to more than one vessel during the primary season in a single year, the second vessel may only take the portion of the cumulative limit for that permit that has not been harvested by the first vessel to which the permit was registered. The combined primary season sablefish landings for all vessels registered to that permit may not exceed the cumulative limit for the tier associated with that permit.
            (iii) A cumulative trip limit is the maximum amount of sablefish that may be taken and retained, possessed, or landed per vessel in a specified period of time, with no limit on the number of landings or trips.

            (iv) Incidental Pacific halibut retention north of Pt. Chehalis, WA (46°53.30′ N. lat.). From April 1 through October 31, vessels authorized to participate in the sablefish primary fishery, licensed by the International Pacific Halibut Commission for commercial fishing in Area 2A (waters off Washington, Oregon, California), and fishing with longline gear north of Pt. Chehalis, WA (46°53.30′ N. lat.) may possess and land up to 200 pounds (91 kg) dressed weight of Pacific halibut for every 1,000 pounds (454 kg) dressed weight of sablefish landed and up to 2 additional Pacific halibut in excess of the 200-pounds-per-1,000-pound limit per landing. “Dressed” Pacific halibut in this area means halibut landed eviscerated with their heads on. Pacific halibut taken and retained in the sablefish primary fishery north of Pt. Chehalis may only be landed north of Pt. Chehalis and may not be possessed or landed south of Pt. Chehalis.
            (4) Owner-on-board requirement. Any person who owns or has ownership interest in a limited entry permit with a sablefish endorsement, as described at § 660.25(b)(3), subpart C, must be on board the vessel registered for use with that permit at any time that the vessel has sablefish on board the vessel that count toward that permit's cumulative sablefish landing limit. This person must carry government issued photo identification while aboard the vessel. This person must review and sign a printed copy of the electronic fish ticket(s) or dock ticket, as described at § 660.213(d), unless this person qualified for the owner-on-board exemption. A permit owner is qualified for the owner-on-board exemption and not obligated to be on board the vessel registered for use with the sablefish-endorsed limited entry permit during the sablefish primary season if:
            (i) The person, partnership or corporation had ownership interest in a limited entry permit with a sablefish endorsement prior to November 1, 2000. A person who has ownership interest in a partnership or corporation that owned a sablefish-endorsed permit as of November 1, 2000, but who did not individually own a sablefish-endorsed limited entry permit as of November 1, 2000, is not exempt from the owner-on-board requirement when he/she leaves the partnership or corporation and purchases another permit individually. A person, partnership, or corporation that is exempt from the owner-on-board requirement may sell all of their permits, buy another sablefish-endorsed permit within up to a year from the date the last change in permit ownership was approved, and retain their exemption from the owner-on-board requirements. Additionally, a person, partnership, or corporation that qualified for the owner-on-board exemption, but later divested their interest in a permit or permits, may retain rights to an owner-on-board exemption as long as that person, partnership, or corporation purchases another permit by March 2, 2007. A person, partnership or corporation could only purchase a permit if it has not added or changed individuals since November 1, 2000, excluding individuals that have left the partnership or corporation, or that have died.
            (ii) The person who owns or who has ownership interest in a sablefish-endorsed limited entry permit is prevented from being on board a fishing vessel because the person died, is ill, or is injured. The person requesting the exemption must send a letter to NMFS requesting an exemption from the owner-on-board requirements, with appropriate evidence as described at paragraph (b)(4)(ii)(A) or (B) of this section. All emergency exemptions for death, injury, or illness will be evaluated by NMFS and a decision will be made in writing to the permit owner within 60 calendar days of receipt of the original exemption request.
            (A) Evidence of death of the permit owner shall be provided to NMFS in the form of a copy of a death certificate. In the interim before the estate is settled, if the deceased permit owner was subject to the owner-on-board requirements, the estate of the deceased permit owner may send a letter to NMFS with a copy of the death certificate, requesting an exemption from the owner-on-board requirements. An exemption due to death of the permit owner will be effective only until such time that the estate of the deceased permit owner has registered the deceased permit owner's permit to a beneficiary or up to three years after the date of death as proven by a death certificate, whichever is earlier. An exemption from the owner-on-board requirements will be conveyed in a letter from NMFS to the estate of the permit owner and is required to be on the vessel during fishing operations.

            (B) Evidence of illness or injury that prevents the permit owner from participating in the fishery shall be provided to NMFS in the form of a letter from a certified medical practitioner. This letter must detail the relevant medical conditions of the permit owner and how those conditions prevent the permit owner from being onboard a fishing vessel during the primary season. An exemption due to injury or illness will be effective only for the fishing year of the request for exemption, and will not be granted for more than three consecutive or total years. NMFS will consider any exemption granted for less than 12 months in a year to count as one year against the 3-year cap. In order to extend an emergency medical exemption for a succeeding year, the permit owner must submit a new request and provide documentation from a certified medical practitioner detailing why the permit owner is still unable to be onboard a fishing vessel. An emergency exemption will be conveyed in a letter from NMFS to the permit owner and is required to be on the vessel during fishing operations.
            [75 FR 60897, Oct. 1, 2010]
            
              Editorial Note:
              For Federal Register citations affecting § 660.231, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            § 660.232
            Limited entry daily trip limit (DTL) fishery for sablefish.
            (a) Limited entry DTL fisheries both north and south of 36° N. lat. (1) Before the start of the sablefish primary season, all sablefish landings made by a vessel declared into the limited entry fixed gear fishery and authorized by § 660.231(a) to fish in the sablefish primary season will be subject to the restrictions and limits of the limited entry DTL fishery for sablefish specified in this section and which is governed by routine management measures imposed under § 660.60(c), subpart C.
            (2) Following the start of the primary season, all sablefish landings made by a vessel declared into the limited entry fixed gear fishery and authorized by § 660.231(a) to fish in the primary season will count against the primary season cumulative limit(s) associated with the sablefish-endorsed permit(s) registered for use with that vessel. A vessel that is eligible to fish in the sablefish primary season may fish in the DTL fishery for sablefish once that vessels' primary season sablefish limit(s) have been landed, or after the close of the primary season, whichever occurs earlier (as described at § 660.231(b)(1). If the vessel continues to fish in the limited entry fixed gear fishery for any part of the remaining fishing year, any subsequent sablefish landings by that vessel will be subject to the restrictions and limits of the limited entry DTL fishery for sablefish.
            (3) Vessels registered for use with a limited entry fixed gear permit that does not have a sablefish endorsement may fish in the limited entry DTL fishery, consistent with regulations at § 660.230, for as long as that fishery is open during the fishing year, subject to routine management measures imposed under § 660.60(c), Subpart C. DTL limits for the limited entry fishery north and south of 36° N. lat. are provided in Tables 2 (North) and 2 (South) of this subpart.
            (b) A vessel that is jointly registered, and has participated or will participate in both the limited entry fixed gear fishery and the Shorebased IFQ Program during the fishing year, is subject to crossover provisions described at § 660.60(h)(7), subpart C.
            [81 FR 84432, Nov. 23, 2016]
          
          
            
            Pt. 660, Subpt. E, Table 2
            Table 2 (North) to Part 660, Subpart E—Non-Trawl Rockfish Conservation Areas and Trip Limits for Limited Entry Fixed Gear North of 40°10′ N Lat.
            
              ER09JN20.004
            
            [85 FR 35214, June 9, 2020]
          
          
            
            Pt. 660, Subpt. E, Table 2
            Table 2 (South) to Part 660, Subpart E—Non-Trawl Rockfish Conservation Areas and Trip Limits for Limited Entry Fixed Gear South of 40°10′ N Lat.
            
              ER20JY20.000
            
            
              
              ER20JY20.001
            
            [85 FR 43738, July 20, 2020]
          
        
        
          Subpart F—West Coast Groundfish—Open Access Fisheries
          
            Source:
            75 FR 60897, Oct. 1, 2010, unless otherwise noted.
          
          
            § 660.310
            Purpose and scope.
            This subpart covers the Pacific Coast Groundfish open access fishery. The open access fishery, as defined at § 660.11, Subpart C, is the fishery composed of commercial vessels using open access gear fished pursuant to the harvest guidelines, quotas, and other management measures specified for the harvest of open access allocations or governing the fishing activities of open access vessels.
          
          
            § 660.311
            Open access fishery—definitions.
            General definitions for the Pacific Coast groundfish fisheries are defined at § 660.11, subpart C. The definitions in this subpart are specific to the open access fishery covered in this subpart and are in addition to those specified at § 660.11, subpart C.
            
              Closely tended for the purposes of this subpart means that a vessel is within visual sighting distance or within 0.25 nm (463 m) of the gear as determined by electronic navigational equipment.
          
          
            § 660.312
            Open access fishery—prohibitions.
            In addition to the general prohibitions specified in §§ 660.12 and 600.725 of this chapter, it is unlawful for any person to:
            (a) General. (1) Take and retain, possess, or land groundfish in excess of the landing limit for the open access fishery without having a valid limited entry permit for the vessel affixed with a gear endorsement for the gear used to catch the fish.
            
            (2) Black rockfish fisheries. Have onboard a commercial hook-and-line fishing vessel (other than a vessel operated by persons under § 660.60 (c)(1)(ii), subpart C), more than the amount of the trip limit set for black rockfish by § 660.330(e) while that vessel is fishing between the U.S.-Canada border and Cape Alava (48°09′30″ N. lat.), or between Destruction Island (47°40′00″ N. lat.) and Leadbetter Point (46°38′10″ N. lat.).
            (3) Transport fish, if that fish includes any amount of sablefish, away from the point of landing before being sorted and weighed by federal groundfish species or species group, and recorded for submission on an electronic fish ticket under § 660.313(f). (If fish will be transported to a different location for processing, all sorting and weighing to federal groundfish species groups must occur before transporting the fish away from the point of landing).
            (4) Mix fish from more than one landing, where one or more of the landings includes any amount of sablefish, prior to the fish being sorted and weighed for reporting on an electronic fish ticket under § 660.313(f).
            (5) Process, sell, or discard any fish if that fish includes any amount of sablefish, that has not been accounted for on an electronic fish ticket under § 660.313(f).
            (b) Recordkeeping and reporting. (1) Fail to comply with all recordkeeping and reporting requirements at § 660.13, subpart C, including failure to submit information, or submission of inaccurate or false information on any report required at § 660.13(d), subpart C, and § 660.313.
            (2) Falsify or fail to make and/or file, retain or make available any and all reports of groundfish landings that include sablefish, containing all data, and in the exact manner, required by the regulation at § 660.13, subpart C, or § 660.313.
            (c) Gear. (1) Possess, deploy, haul, or carry onboard a fishing vessel subject to this subpart a set net, trap or pot, longline, or commercial vertical hook-and-line that is not in compliance with the gear restrictions in § 660.330(b), subpart F, unless such gear is the gear of another vessel that has been retrieved at sea and made inoperable or stowed in a manner not capable of being fished. The disposal at sea of such gear is prohibited by Annex V of the International Convention for the Prevention of Pollution From Ships, 1973 (Annex V of MARPOL 73/78).
            (2) Fish with dredge gear (defined in § 660.11) anywhere within EFH within the EEZ, as defined by latitude/longitude coordinates at § 660.75.
            (3) Fish with beam trawl gear (defined in § 660.11) anywhere within EFH within the EEZ, as defined by latitude/longitude coordinates at § 660.75.
            (4) Fish with bottom trawl gear with a footrope diameter greater than 19 inches (48 cm) (including rollers, bobbins, or other material encircling or tied along the length of the footrope) anywhere in EFH within the EEZ, as defined by latitude/longitude coordinates at § 660.75.
            (d) Fishing in conservation areas with open access gears. (1) Operate a vessel with non-groundfish trawl gear onboard in any applicable GCA (as defined at § 660.330(d)) except for purposes of continuous transiting, with all trawl gear stowed in accordance with § 660.330(b), or except as authorized in the groundfish management measures published at § 660.330.
            (2) Operate a vessel in an applicable GCA (as defined at § 660.330(d) that has nontrawl gear onboard and is not registered to a limited entry permit on a trip in which the vessel is used to take and retain or possess groundfish in the EEZ, possess or land groundfish taken in the EEZ, except for purposes of continuous transiting, with all groundfish nontrawl gear stowed in accordance with § 660.330(b), or except as authorized in the groundfish management measures published at § 660.330.
            (3) Fish with bottom contact gear (defined at § 660.11) within specific EFHCAs or the DECA, as specified in § 660.12(a).

            (4) Fish with bottom trawl gear (defined at § 660.11) anywhere within EFH seaward of a line approximating the 700-fm (1280-m) depth contour, as defined in § 660.76. For the purposes of regulation, EFH seaward of 700-fm (1280-m) within the EEZ is described at § 660.75.
            
            (5) Fish with bottom trawl gear (defined at § 660.11) with a footrope diameter greater than 8 inches (20 cm) (including rollers, bobbins or other material encircling or tied along the length of the footrope) anywhere within the EEZ shoreward of a line approximating the 100-fm (183-m) depth contour (defined at § 660.73).
            (6) Fish with bottom trawl gear (defined at § 660.11), within the EEZ in the following EFHCAs (defined at §§ 660.77 and 660.78): Olympic 2, Biogenic 1, Biogenic 2, Quinault Canyon, Grays Canyon, Willapa Canyonhead, Willapa Deep, Biogenic 3, Astoria Deep, Astoria Canyon, Nehalem Bank/Shale Pile, Garibaldi Reef North, Garibaldi Reef South, Siletz Deepwater, Daisy Bank/Nelson Island, Newport Rockpile/Stonewall Bank, Hydrate Ridge, Heceta Bank, Deepwater off Coos Bay, Arago Reef, Bandon High Spot, Rogue Canyon, and Rogue River Reef.
            (7) Fish with bottom trawl gear (defined at § 660.11), other than demersal seine, unless otherwise specified in this section or § 660.330, within the EEZ in the following EFHCAs (defined at § 660.79): Brush Patch, Trinidad Canyon, Mad River Rough Patch, Samoa Deepwater, Eel River Canyon, Blunts Reef, Mendocino Ridge, Delgada Canyon, Tolo Bank, Navarro Canyon, Point Arena North, Point Arena South Biogenic Area, The Football, Gobbler's Knob, Point Reyes Reef, Cordell Bank/Biogenic Area, Rittenburg Bank, Farallon Islands/Fanny Shoal/Cochrane Bank, Farallon Escarpment, Half Moon Bay, Pescadero Reef, Pigeon Point Reef, Ascension Canyonhead, South of Davenport, Monterey Bay/Canyon, West of Sobranes Point, Point Sur Deep, Big Sur Coast/Port San Luis, La Cruz Canyon, West of Piedras Blancas State Marine Conservation Area, East San Lucia Bank, Point Conception, Hidden Reef/Kidney Bank (within Cowcod Conservation Area West), Catalina Island, Potato Bank (within Cowcod Conservation Area West), Cherry Bank (within Cowcod Conservation Area West), Cowcod EFHCA Conservation Area East, and Southern California Bight.
            [75 FR 60897, Oct. 1, 2010, as amended at 81 FR 84433, Nov. 23, 2016; 84 FR 63992, Nov. 19, 2019]
          
          
            § 660.313
            Open access fishery—recordkeeping and reporting.
            (a) General. General reporting requirements specified at § 660.13(a) through (c), subpart C, apply to the open access fishery.
            (b) Declaration reports for vessels using nontrawl gear. Declaration reporting requirements for open access vessels using nontrawl gear (all types of open access gear other than non-groundfish trawl gear) are specified at § 660.13(d), subpart C.
            (c) Declaration reports for vessels using non-groundfish trawl gear. Declaration reporting requirements for open access vessels using non-groundfish trawl gear are specified at § 660.13(d), subpart C.
            (d) VMS requirements for open access fishery vessels. VMS requirements for open access fishery vessels are specified at § 660.14, subpart C.
            (e) Retention of records. Any person landing groundfish must retain on board the vessel from which groundfish is landed, and provide to an authorized officer upon request, copies of any and all reports of groundfish landings containing all data, and in the exact manner, required by the applicable state law throughout the cumulative limit period during which a landing occurred and for 15 days thereafter. All relevant records used in the preparation of electronic fish ticket reports or corrections to these reports, including dock tickets, must be maintained for a period of not less than three years after the date of landing and must be immediately available upon request for inspection by NMFS or authorized officers or others as specifically authorized by NMFS.
            (f) Electronic fish ticket. The first receiver, as defined at § 660.11, subpart C, of fish, if that fish includes any amount of sablefish, from an open access vessel, is responsible for compliance with all reporting requirements described in this paragraph. Per requirements at § 660.312(a), all fish, if that fish includes any amount of sablefish, must be reported via electronic fish ticket. When used in this paragraph, submit means to transmit final electronic fish ticket information via web-based form or, if a waiver is granted, by paper form. When used in this paragraph, record means the action of documenting electronic fish ticket information in any written format.
            (1) Required information. All first receivers must provide the following types of information: Date of landing, vessel that made the landing, vessel identification number, name of the vessel operator, gear type used, receiver, actual weights of species landed listed by species or species group including species with no value, condition landed, number of salmon by species, number of Pacific halibut, ex-vessel value of the landing by species, fish caught inside/outside 3 miles or both, and any other information deemed necessary by the Regional Administrator (or designee) as specified on the appropriate electronic fish ticket form.
            (2) Submissions. The first receiver must:
            (i) Include, as part of each electronic fish ticket submission, the actual scale weight for each groundfish species as specified by requirements at § 660.15(c) and the vessel identification number. Use and maintain, for the purposes of submitting electronic fish tickets, equipment as specified at § 660.15(d).
            (ii) Submit a completed electronic fish ticket no later than 24 hours after the date of landing, unless a waiver of this requirement has been granted under provisions specified at paragraph (f)(4) of this section.
            (iii) If electronic fish tickets will be submitted prior to processing or transport, follow these process and submittal requirements:
            (A) After completing the landing, the electronic fish ticket information must be recorded immediately.
            (B) Prior to submittal of the electronic fish ticket, the information recorded for the electronic fish ticket must be reviewed by the vessel operator who delivered the fish and the port sampler, if one is present.
            (C) After review, the receiver and the vessel operator must sign a printed hard copy of the electronic fish ticket or, if the landing occurs outside of business hours, the original dock ticket.
            (D) Prior to submittal, three copies of the signed electronic fish ticket must be produced by the receiver and a copy provided to each of the following:
            (1) The vessel operator,
            (2) The state of origin if required by state regulations, and
            (3) The first receiver.
            (E) After review and signature, the electronic fish ticket must be submitted within 24 hours after the date of landing, as specified in paragraph (f)(2)(ii) of this section.
            (iv) If electronic fish tickets will be submitted after transport, follow these process and submittal requirements:
            (A) The vessel name and the electronic fish ticket number must be recorded on each dock ticket related to that landing.
            (C) Upon completion of the dock ticket, but prior to transfer of the offload to another location, the dock ticket information that will be used to complete the electronic fish ticket must be reviewed by the vessel operator who delivered the fish.
            (D) After review, the first receiver and the vessel operator must sign the original copy of each dock ticket related to that landing.
            (E) Prior to submittal of the electronic fish ticket, three copies of the signed dock ticket must be produced by the first receiver and a copy provided to each of the following:
            (1) The vessel operator,
            (2) The state of origin if required by state regulations, and
            (3) The first receiver.
            (F) Based on the information contained in the signed dock ticket, the electronic fish ticket must be completed and submitted within 24 hours of the date of landing, as specified in paragraph (f)(2)(ii) of this section.
            (G) Three copies of the electronic fish ticket must be produced by the first receiver and a copy provided to each of the following:
            (1) The vessel operator,
            (2) The state of origin if required by state regulations, and
            (3) The first receiver.
            (3) Revising a submission. In the event that a data error is found, electronic fish ticket submissions must be revised by resubmitting the revised form electronically. Electronic fish tickets are to be used for the submission of final data. Preliminary data, including estimates of fish weights or species composition, shall not be submitted on electronic fish tickets.
            
            (4) Waivers for submission. On a case-by-case basis, a temporary written waiver of the requirement to submit electronic fish tickets may be granted by the Assistant Regional Administrator or designee if he/she determines that circumstances beyond the control of a receiver would result in inadequate data submissions using the electronic fish ticket system. The duration of the waiver will be determined on a case-by-case basis.
            (5) Reporting requirements when a temporary waiver has been granted. Receivers that have been granted a temporary waiver from the requirement to submit electronic fish tickets must submit on paper the same data as is required on electronic fish tickets within 24 hours of the date of landing during the period that the waiver is in effect. Paper fish tickets must be sent by facsimile to NMFS, West Coast Region, Sustainable Fisheries Division, 206-526-6736 or by delivering it in person to 7600 Sand Point Way NE., Seattle, WA 98115. The requirements for submissions of paper tickets in this paragraph are separate from, and in addition to existing state requirements for landing receipts or fish receiving tickets.
            [81 FR 84432, Nov. 23, 2016]
          
          
            § 660.316
            Open access fishery—observer requirements.
            (a) Observer coverage requirements—(1) Harvesting vessels. When NMFS notifies the owner, operator, permit holder, or the manager of a harvesting vessel of any requirement to carry an observer, the harvesting vessel may not be used to fish for groundfish without carrying an observer.
            (2) Processing vessels. Unless specified otherwise by the Observer Program, any vessel 125 ft (38.1 m) LOA or longer that is engaged in at-sea processing must carry two certified observers procured from a permitted observer provider, and any vessel shorter than 125 ft (38.1 m) LOA that is engaged in at-sea processing must carry one certified observer procured from a permitted observer provider, each day that the vessel is used to take, retain, receive, land, process, or transport groundfish. Owners of vessels required to carry observers under this paragraph must arrange for observer services from a permitted observer provider except when the Observer Program has determined and given notification that the vessel must carry NMFS staff or an individual authorized by NMFS in addition to or in lieu of an observer provided by a permitted observer provider.
            (b) Notice of departure—basic rule. At least 24 hours (but not more than 36 hours) before departing on a fishing trip, a harvesting vessel that has been notified by NMFS that it is required to carry an observer, or that is operating in an active sampling unit, must notify NMFS (or its designated agent) of the vessel's intended time of departure. Notice will be given in a form to be specified by NMFS.
            (1) Optional notice—weather delays. A harvesting vessel that anticipates a delayed departure due to weather or sea conditions may advise NMFS of the anticipated delay when providing the basic notice described in paragraph (b) of this section. If departure is delayed beyond 36 hours from the time the original notice is given, the vessel must provide an additional notice of departure not less than four hours prior to departure, in order to enable NMFS to place an observer.
            (2) Optional notice—back-to-back fishing trips. A harvesting vessel that intends to make back-to-back fishing trips (i.e., trips with less than 24 hours between offloading from one trip and beginning another), may provide the basic notice described in paragraph (b) of this section for both trips, prior to making the first trip. A vessel that has given such notice is not required to give additional notice of the second trip.
            (c) Cease fishing report. Within 24 hours of ceasing the taking and retaining of groundfish, vessel owners, operators, or managers must notify NMFS or its designated agent that fishing has ceased. This requirement applies to any harvesting or processing vessel that is required to carry an observer, or that is operating in a segment of the fleet that NMFS has identified as an active sampling unit.
            (d) Waiver. The West Coast Regional Administrator (or designate) may provide written notification to the vessel owner stating that a determination has been made to temporarily waive coverage requirements because of circumstances that are deemed to be beyond the vessel's control.
            (e) Vessel responsibilities—(1) Accommodations and food. An operator of a vessel required to carry one or more observer(s) must provide accommodations and food that are Equivalent to those provided to the crew.
            (2) Safe conditions. Maintain safe conditions on the vessel for the protection of observer(s) including adherence to all USCG and other applicable rules, regulations, or statutes pertaining to safe operation of the vessel, and provisions at §§ 600.725 and 600.746 of this chapter. Have on board a valid Commercial Fishing Vessel Safety Decal that certifies compliance with regulations found in 33 CFR chapter I and 46 CFR chapter I, a certificate of compliance issued pursuant to 46 CFR 28.710 or a valid certificate of inspection pursuant to 46 U.S.C. 3311.
            (3) Observer communications. Facilitate observer communications by:
            (i) Observer use of equipment. Allowing observer(s) to use the vessel's communication equipment and personnel, on request, for the entry, transmission, and receipt of work-related messages, at no cost to the observer(s), observer provider or NMFS.
            (ii) Functional equipment. Ensuring that the vessel's communications equipment, used by observers to enter and transmit data, is fully functional and operational.
            (4) Vessel position. Allow observer(s) access to, and the use of, the vessel's navigation equipment and personnel, on request, to determine the vessel's position.
            (5) Access. Allow observer(s) free and unobstructed access to the vessel's bridge, trawl or working decks, holding bins, processing areas, freezer spaces, weight scales, cargo holds, and any other space that may be used to hold, process, weigh, or store fish or fish products at any time.
            (6) Prior notification. Notify observer(s) at least 15 minutes before fish are brought on board, or fish and fish products are transferred from the vessel, to allow sampling the catch or observing the transfer, unless the observer specifically requests not to be notified.
            (7) Records. Allow observer(s) to inspect and copy any state or Federal logbook maintained voluntarily or as required by regulation.
            (8) Assistance. Provide all other reasonable assistance to enable observer(s) to carry out their duties, including, but not limited to:
            (i) Measuring decks, codends, and holding bins.
            (ii) Providing the observer(s) with a safe work area.
            (iii) Collecting bycatch when requested by the observer(s).
            (iv) Collecting and carrying baskets of fish when requested by the observer(s).
            (v) Allowing the observer(s) to collect biological data and samples.
            (vi) Providing adequate space for storage of biological samples.
            (f) Observer sampling station. This paragraph contains the requirements for observer sampling stations. The vessel owner must provide an observer sampling station that complies with this section so that the observer can carry out required duties.
            (1) Accessibility. The observer sampling station must be available to the observer at all times.
            (2) Location. The observer sampling station must be located within four meters of the location from which the observer samples unsorted catch. Unobstructed passage must be provided between the observer sampling station and the location where the observer collects sample catch.
            [75 FR 60897, Oct. 1, 2010, as amended at 77 FR 55158, Sept. 7, 2012; 78 FR 68773, Nov. 15, 2013; 80 FR 22301, Apr. 21, 2015]
          
          
            § 660.319
            Open access fishery gear identification and marking.
            (a) Gear identification. (1) Open access fixed gear (longline, trap or pot, set net and stationary hook-and-line gear, including commercial vertical hook-and-line gear) must be marked at the surface and at each terminal end, with a pole, flag, light, radar reflector, and a buoy.

            (2) Open access commercial vertical hook-and-line gear that is closely tended as defined at § 660.311 of this subpart, may be marked only with a single buoy of sufficient size to float the gear.
            (3) A buoy used to mark fixed gear under paragraph (a)(1) or (a)(2) of this section must be marked with a number clearly identifying the owner or operator of the vessel. The number may be either:
            (i) If required by applicable state law, the vessel's number, the commercial fishing license number, or buoy brand number; or
            (ii) The vessel documentation number issued by the USCG, or, for an undocumented vessel, the vessel registration number issued by the state.
            (b) [Reserved]
          
          
            § 660.320
            Open access fishery—crossover provisions.
            The crossover provisions listed at § 660.60(h)(7), apply to vessels fishing in the open access fishery.
            [76 FR 74747, Dec. 1, 2011]
          
          
            § 660.330
            Open access fishery—management measures.
            (a) General. Groundfish species taken in open access fisheries will be managed with cumulative trip limits (see trip limits in Tables 3 (North) and 3 (South) of this subpart), size limits (see § 660.60(h)(5)), seasons (see seasons in Tables 3 (North) and 3 (South) of this subpart), gear restrictions (see paragraph (b) of this section), and closed areas (see paragraph (d) of this section and §§ 660.70 through 660.79). Unless otherwise specified, a vessel operating in the open access fishery is subject to, and must not exceed any trip limit, frequency limit, and/or size limit for the open access fishery. Cowcod retention is prohibited in all fisheries and groundfish vessels operating south of Point Conception must adhere to CCA restrictions (see paragraph (d)(11) of this section and § 660.70). Retention of yelloweye rockfish is prohibited in all open access fisheries. For information on the open access daily/weekly trip limit fishery for sablefish, see § 660.332 of this subpart and the trip limits in Tables 3 (North) and 3 (South) of this subpart. Open access vessels are subject to daily or weekly sablefish limits in addition to cumulative limits for each cumulative limit period. Only one sablefish landing per week may be made in excess of the daily trip limit and, if the vessel chooses to make a landing in excess of that daily trip limit, then that is the only sablefish landing permitted for that week. The trip limit for black rockfish caught with hook-and-line gear also applies, see paragraph (e) of this section. Open access vessels that fish with non-groundfish trawl gear or in the salmon troll fishery north of 40°10′ N lat. are subject the cumulative limits and closed areas (except the pink shrimp fishery which is not subject to RCA restrictions) listed in Tables 3 (North) and 3 (South) of this subpart. Federal commercial groundfish regulations are not intended to supersede any more restrictive state commercial groundfish regulations relating to federally managed groundfish.
            (b) Gear restrictions. Open access gear includes longline, trap, pot, hook-and-line (fixed or mobile), setnet (anchored gillnet or trammel net, which are permissible south of 38° N. lat. only), spear and non-groundfish trawl gear (trawls used to target non-groundfish species: pink shrimp or ridgeback prawns, and, south of Pt. Arena, CA (38°57.50' N. lat.), California halibut or sea cucumbers). Restrictions for gears used in the open access fisheries are as follows:
            (1) Non-groundfish trawl gear. Non-groundfish trawl gear is generally trawl gear used to target pink shrimp, ridgeback prawn, California halibut and sea cucumber and is exempt from the limited entry trawl gear restrictions at § 660.130(b). The following gear restrictions apply to non-groundfish trawl gear:
            (i) Bottom trawl gear with a footrope diameter greater than 19 inches (48 cm) (including rollers, bobbins, or other material encircling or tied along the length of the footrope) is prohibited anywhere in EFH within the EEZ, as defined by latitude/longitude coordinates at § 660.75. unless such gear is the gear of another vessel that has been retrieved at sea and made inoperable or stowed in a manner not capable of being fished. The disposal at sea of such gear is prohibited by Annex V of the International Convention for the Prevention of Pollution From Ships, 1973 (Annex V of MARPOL 73/78).
            (ii) [Reserved]
            
            (2) Fixed gear. (i) Fixed gear (longline, trap or pot, set net and stationary hook-and-line gear, including commercial vertical hook-and-line gear) must be attended at least once every 7 days. Vessels fishing with bottom longline and snap gears as defined at § 660.11 are subject to the requirements of the Seabird Avoidance Program described in § 660.21.
            (ii) Set nets. Fishing for groundfish with set nets is prohibited in the fishery management area north of 38°00.00' N. lat.
            (iii) Traps or pots. Traps must have biodegradable escape panels constructed with 21 or smaller untreated cotton twine in such a manner that an opening at least 8 inches (20.3 cm) in diameter results when the twine deteriorates.
            (iv) Spears. Spears may be propelled by hand or by mechanical means.
            (c) Sorting requirements. (1) In addition to the requirements at § 660.12(a)(8) the States of Washington, Oregon, and California may also require that vessels record their landings as sorted on their state landing receipts.
            (2) For open access vessels, the following species must be sorted:
            (i) Coastwide—widow rockfish, canary rockfish, darkblotched rockfish, yelloweye rockfish, shortbelly rockfish, black rockfish, blue/deacon rockfish, minor nearshore rockfish, minor shelf rockfish, minor slope rockfish, shortraker rockfish, rougheye/blackspotted rockfish, shortspine and longspine thornyhead, Dover sole, arrowtooth flounder, petrale sole, starry flounder, English sole, other flatfish, lingcod, sablefish, Pacific cod, spiny dogfish, longnose skate, other fish, Pacific whiting, big skate, and Pacific sanddabs;
            (ii) North of 40°10′ N. lat.—POP, yellowtail rockfish, cabezon (California), Washington cabezon/kelp greenling complex, Oregon cabezon/kelp greenling complex; and
            (iii) South of 40°10′ N. lat.—minor shallow nearshore rockfish, minor deeper nearshore rockfish, chilipepper, bocaccio, splitnose rockfish, cowcod, bronzespotted rockfish, blackgill rockfish and cabezon.
            (d) Groundfish conservation areas (GCAs). GCAs, a type of closed area, are defined at § 660.11 and with latitude and longitude coordinates at §§ 660.70 through 660.74. A vessel that is authorized by this paragraph to fish within a GCA (e.g., fishing for “other flatfish” using no more than 12 hooks, “Number 2” or smaller), may not simultaneously have other gear on board the vessel that is unlawful to use for fishing within the GCA. The following GCAs apply to vessels participating in the open access groundfish fishery.
            (1) North coast recreational yelloweye rockfish conservation area. The latitude and longitude coordinates of the North Coast Recreational Yelloweye Rockfish Conservation Area (YRCA) boundaries are specified at § 660.70, subpart C. The North Coast Recreational YRCA is designated as an area to be avoided (a voluntary closure) by commercial fixed gear fishers.
            (2) North coast commercial yelloweye rockfish conservation area. The latitude and longitude coordinates of the North Coast Commercial Yelloweye Rockfish Conservation Area (YRCA) boundaries are specified at § 660.70, subpart C. Fishing with open access gear is prohibited within the North Coast Commercial YRCA. It is unlawful to take and retain, possess, or land groundfish taken with open access gear within the North Coast Commercial YRCA. Open access vessels may transit through the North Coast Commercial YRCA with or without groundfish on board.
            (3) South coast recreational yelloweye rockfish conservation area. The latitude and longitude coordinates of the South Coast Recreational Yelloweye Rockfish Conservation Area (YRCA) boundaries are specified at § 660.70, subpart C. The South Coast Recreational YRCA is designated as an area to be avoided (a voluntary closure) by commercial fixed gear fishers.
            (4) Westport offshore recreational YRCA. The latitude and longitude coordinates that define the Westport Offshore Recreational YRCA boundaries are specified at § 660.70, subpart C. The Westport Offshore Recreational YRCA is designated as an area to be avoided (a voluntary closure) by commercial fixed gear fishers.
            (5) Point St. George YRCA. The latitude and longitude coordinates of the Point St. George YRCA boundaries are specified at § 660.70, subpart C. Fishing with open access gear is prohibited within the Point St. George YRCA, on dates when the closure is in effect. It is unlawful to take and retain, possess, or land groundfish taken with open access gear within the Point St. George YRCA, on dates when the closure is in effect. The closure is not in effect at this time. This closure may be imposed through inseason adjustment. Open access vessels may transit through the Point St. George YRCA, at any time, with or without groundfish on board.
            (6) South Reef YRCA. The latitude and longitude coordinates of the South Reef YRCA boundaries are specified at § 660.70, subpart C. Fishing with open access gear is prohibited within the South Reef YRCA, on dates when the closure is in effect. It is unlawful to take and retain, possess, or land groundfish taken with open access gear within the South Reef YRCA, on dates when the closure is in effect. The closure is not in effect at this time. This closure may be imposed through inseason adjustment. Open access gear vessels may transit through the South Reef YRCA, at any time, with or without groundfish on board.
            (7) Reading Rock YRCA. The latitude and longitude coordinates of the Reading Rock YRCA boundaries are specified at § 660.70, subpart C. Fishing with open access gear is prohibited within the Reading Rock YRCA, on dates when the closure is in effect. It is unlawful to take and retain, possess, or land groundfish taken with open access gear within the Reading Rock YRCA, on dates when the closure is in effect. The closure is not in effect at this time. This closure may be imposed through inseason adjustment. Open access gear vessels may transit through the Reading Rock YRCA, at any time, with or without groundfish on board.
            (8) Point Delgada (North) YRCA. The latitude and longitude coordinates of the Point Delgada (North) YRCA boundaries are specified at § 660.70, subpart C. Fishing with open access gear is prohibited within the Point Delgada (North) YRCA, on dates when the closure is in effect. It is unlawful to take and retain, possess, or land groundfish taken with open access gear within the Point Delgada (North) YRCA, on dates when the closure is in effect. The closure is not in effect at this time. This closure may be imposed through inseason adjustment. Open access gear vessels may transit through the Point Delgada (North) YRCA, at any time, with or without groundfish on board.
            (9) Point Delgada (South) YRCA. The latitude and longitude coordinates of the Point Delgada (South) YRCA boundaries are specified at § 660.70, subpart C. Fishing with open access gear is prohibited within the Point Delgada (South) YRCA, on dates when the closure is in effect. It is unlawful to take and retain, possess, or land groundfish taken with open access gear within the Point Delgada (South) YRCA, on dates when the closure is in effect. The closure is not in effect at this time. This closure may be imposed through inseason adjustment. Open access gear vessels may transit through the Point Delgada (South) YRCA, at any time, with or without groundfish on board.
            (10) Salmon Troll Yelloweye Rockfish Conservation Area (YRCA). The latitude and longitude coordinates of the Salmon Troll YRCA boundaries are specified in the groundfish regulations at § 660.70, subpart C, and in the salmon regulations at § 660.405. Fishing with salmon troll gear is prohibited within the Salmon Troll YRCA. It is unlawful for commercial salmon troll vessels to take and retain, possess, or land fish taken with salmon troll gear within the Salmon Troll YRCA. Open access vessels may transit through the Salmon Troll YRCA with or without fish on board.
            (11) Cowcod Conservation Areas (CCAs). It is unlawful to take and retain, possess, or land groundfish within the CCAs, except for species authorized in this paragraph caught according to gear requirements in this paragraph, when those waters are open to fishing. Commercial fishing vessels may transit through the Western CCA with their gear stowed and groundfish on board only in the transit corridor, defined at § 660.70. Fishing with open access gear is prohibited in the CCAs, except as follows:

            (i) Fishing for “other flatfish” is permitted within the CCAs under the following conditions: when using no more than 12 hooks, “Number 2” or smaller, which measure no more than 11 mm (0.44 inches) point to shank, and up to two 1-lb (0.45 kg) weights per line; and provided a valid declaration report as required at § 660.13(d), has been filed with NMFS OLE.
            (ii) Fishing for rockfish and lingcod is permitted shoreward of the boundary line approximating the 40 fm (73 m) depth contour within the CCAs when trip limits authorize such fishing and provided a valid declaration report as required at § 660.13(d) has been filed with NMFS OLE. Coordinates for the boundary line approximating the 40 fm (73 m) depth contour are listed in § 660.71.
            (12) Nontrawl rockfish conservation areas for the open access fisheries. The nontrawl RCAs are closed areas, defined by specific latitude and longitude coordinates (specified at §§ 660.70 through 660.74, subpart C) designed to approximate specific depth contours, where fishing for groundfish with nontrawl gear is prohibited. Boundaries for the nontrawl RCA throughout the year are provided in the open access trip limit tables, Table 3 (North) and Table 3 (South) of this subpart and may be modified by NMFS inseason pursuant to § 660.60(c).
            (i) It is unlawful to operate a vessel in the nontrawl RCA that has nontrawl gear onboard and is not registered to a limited entry permit on a trip in which the vessel is used to take and retain or possess groundfish in the EEZ, or land groundfish taken in the EEZ, except for the purpose of continuous transiting, or when the use of nontrawl gear is authorized in part 660.
            (ii) On any trip on which a groundfish species is taken with nontrawl open access gear and retained, the open access nontrawl vessel may transit through the nontrawl RCA only if all groundfish nontrawl gear is stowed either: Below deck; or if the gear cannot readily be moved, in a secured and covered manner, detached from all lines, so that it is rendered unusable for fishing.
            (iii) The nontrawl RCA restrictions in this section apply to vessels taking and retaining or possessing groundfish in the EEZ, or landing groundfish taken in the EEZ. Unless otherwise authorized by part 660, a vessel may not retain any groundfish taken on a fishing trip for species other than groundfish that occurs within the nontrawl RCA. If a vessel fishes in a non-groundfish fishery in the nontrawl RCA, it may not participate in any fishing for groundfish on that trip that is prohibited within the nontrawl RCA. [For example, if a vessel fishes in the salmon troll fishery within the RCA, the vessel cannot on the same trip fish in the sablefish fishery outside of the RCA.]
            (iv) Fishing for “other flatfish” off California (between 42° N. lat. south to the U.S./Mexico border) is permitted within the nontrawl RCA with fixed gear only under the following conditions: When using no more than 12 hooks, “Number 2” or smaller, which measure no more than 11 mm (0.44 inches) point to shank, and up to two 1-lb (0.91 kg) weights per line when trip limits authorize such fishing; and provided a valid declaration report as required at § 660.13(d), has been filed with NMFS OLE.
            (13) Non-groundfish trawl rockfish conservation areas for the open access non-groundfish trawl fisheries. The non-groundfish trawl RCAs are closed areas, defined by specific latitude and longitude coordinates (specified at §§ 660.70 through 660.74, subpart C) designed to approximate specific depth contours, where fishing for groundfish with nontrawl gear is prohibited. Boundaries for the nontrawl RCA throughout the year are provided in the open access trip limit tables, Table 3 (North) and Table 3 (South) of this subpart and may be modified by NMFS in season pursuant to § 660.60(c).
            (i) It is unlawful to operate a vessel in the non-groundfish trawl RCA with non-groundfish trawl gear onboard, except for the purpose of continuous transiting, or when the use of trawl gear is authorized in part 660. It is unlawful to take and retain, possess, or land groundfish taken with non-groundfish trawl gear within the nontrawl RCA, unless otherwise authorized in part 660.

            (ii) Non-groundfish trawl vessels may transit through the non-groundfish trawl RCA, with or without groundfish on board, provided all non-groundfish trawl gear is stowed either: Below deck; or if the gear cannot readily be moved, in a secured and covered manner, detached from all towing lines, so that it is rendered unusable for fishing; or remaining on deck uncovered if the trawl doors are hung from their stanchions and the net is disconnected from the doors.
            (iii) The non-groundfish trawl RCA restrictions in this section apply to vessels taking and retaining or possessing groundfish in the EEZ, or landing groundfish taken in the EEZ. Unless otherwise authorized by Part 660, it is unlawful for a vessel to retain any groundfish taken on a fishing trip for species other than groundfish that occurs within the non-groundfish trawl RCA. If a vessel fishes in a non-groundfish fishery in the non-groundfish trawl RCA, it may not participate in any fishing on that trip that is prohibited within the non-groundfish trawl RCA. Nothing in these Federal regulations supersedes any state regulations that may prohibit trawling shoreward of the fishery management area (3-200 nm).
            (iv) It is lawful to fish with non-groundfish trawl gear within the non-groundfish trawl RCA only under the following conditions:
            (A) Pink shrimp trawling is permitted in the non-groundfish trawl RCA when a valid declaration report as required at § 660.12(d), subpart C, has been filed with NMFS OLE. Groundfish caught with pink shrimp trawl gear may be retained anywhere in the EEZ and are subject to the limits in Table 3 (North) and Table 3 (South) of this subpart.
            (B) When the shoreward line of the trawl RCA is shallower than 100 fm (183 m), vessels using ridgeback prawn trawl gear south of 34°27.00′ N. lat. may operate out to the 100 fm (183 m) boundary line specified at § 660.73, when a valid declaration report as required at § 660.13(d), has been filed with NMFS OLE. Groundfish caught with ridgeback prawn trawl gear are subject to the limits in Table 3 (North) and Table 3 (South) of this subpart.
            (14) Farallon Islands. Under California law, commercial fishing for all groundfish is prohibited between the shoreline and the 10 fm (18 m) depth contour around the Farallon Islands. An exception to this prohibition is that commercial fishing for “other flatfish” is permitted around the Farallon Islands using no more than 12 hooks, “Number 2” or smaller, which measure no more than 11 mm (0.44 inches) point to shank, and up to two 1-lb (0.45 kg) weights per line. (See Table 2 (South) of this subpart.) For a definition of the Farallon Islands, see § 660.70, subpart C.
            (15) Cordell Banks. Commercial fishing for groundfish is prohibited in waters of depths less than 100-fm (183-m) around Cordell Banks, as defined by specific latitude and longitude coordinates at § 660.70, subpart C. An exception to this prohibition is that commercial fishing for “other flatfish” is permitted around Cordell Banks using no more than 12 hooks, “Number 2” or smaller, which measure no more than 11 mm (0.44 inches) point to shank, and up to two 1-lb (0.45 kg) weights per line.
            (e) Black rockfish fishery management. The trip limit for black rockfish (Sebastes melanops) for commercial fishing vessels using hook-and-line gear between the U.S.-Canada border and Cape Alava (48°09.50′ N. lat.), and between Destruction Island (47°40′ N. lat.) and Leadbetter Point (46°38.17′ N. lat.), is 100-lbs (45 kg) or 30 percent, by weight of all fish on board, whichever is greater, per vessel per fishing trip. These per trip limits apply to limited entry and open access fisheries, in conjunction with the cumulative trip limits and other management measures in §§ 660.230 and 660.330. The crossover provisions in § 660.60(h)(7), do not apply to the black rockfish per-trip limits.
            (f) Salmon bycatch. This fishery may be closed through automatic action at § 660.60(d)(1)(v) and (vi).
            (g) Essential fish habitat conservation areas (EFHCA). EFHCAs, defined at § 660.11 and with latitude and longitude coordinates at §§ 660.75 through 660.79, apply to vessels using bottom trawl gear or bottom contact gear, defined at § 660.11, and includes non-groundfish trawl gear and limited entry fixed gear (e.g., longline and pot/trap,) among other gear types. EFHCAs closed to bottom contact gear are listed at § 660.12(a). EFHCAs closed to bottom trawl gear are listed at § 660.312(d).
            [75 FR 60897, Oct. 1, 2010, as amended at 76 FR 27554, May 11, 2011; 76 FR 53839, Aug. 30, 2011; 78 FR 638, Jan. 3, 2013; 80 FR 12597, Mar. 10, 2015; 80 FR 71981, Nov. 18, 2015; 82 FR 9665, Feb. 7, 2017; 82 FR 60570, Dec. 21, 2017; 83 FR 64010, Dec. 12, 2018; 84 FR 49962, Sept. 24, 2019; 84 FR 63992, Nov. 19, 2019]
          
          
            § 660.332
            Open access daily trip limit (DTL) fishery for sablefish.
            (a) Open access DTL fisheries both north and south of 36° N. lat. Open access vessels may fish in the open access, daily trip limit fishery for as long as that fishery is open during the year, subject to the routine management measures imposed under § 660.60.
            (b) Trip limits. (1) Daily and/or weekly trip limits for the open access fishery north and south of 36° N. lat. are provided in Tables 3 (North) and 3 (South) of this subpart.
            (2) Trip and/or frequency limits may be imposed in the limited entry fishery on vessels that are not participating in the primary season under § 660.60.
            (3) Trip and/or size limits to protect juvenile sablefish in the limited entry or open access fisheries also may be imposed at any time under § 660.60.
            (4) Trip limits may be imposed in the open access fishery at any time under § 660.60.
            [75 FR 60897, Oct. 1, 2010, as amended at 78 FR 638, Jan. 3, 2013]
          
          
            § 660.333
            Open access non-groundfish trawl fishery—management measures.
            (a) General. Groundfish taken with non-groundfish trawl gear by vessels engaged in fishing for pink shrimp, ridgeback prawns, California halibut, or sea cucumbers. Trip limits for groundfish retained in the ridgeback prawn, California halibut, or sea cucumber fisheries are in the open access trip limit table, Table 3 (South) of this subpart. Trip limits for groundfish retained in the pink shrimp fishery are in Tables 3 (North) and 3 (South) of this subpart. The table also generally describes the RCAs for vessels participating in these fisheries.
            (b) Participation in the ridgeback prawn fishery. A trawl vessel will be considered participating in the open access, non-groundfish trawl ridgeback prawn fishery if:

            (1) It is declared “non-groundfish trawl gear for ridgeback prawn” under § 660.13(d)(4)(iv)(A)(10), regardless of whether it is registered to a Federal limited entry trawl-endorsed permit; and
            (2) The landing includes ridgeback prawns taken in accordance with California Fish and Game Code, section 8595, which states: “Prawns or shrimp may be taken for commercial purposes with a trawl net, subject to Article 10 (commencing with Section 8830) of Chapter 3.”
            (c) Participation in the California halibut fishery. A trawl vessel will be considered participating in the open access, non-groundfish trawl California halibut fishery if:

            (1) It is declared “non-groundfish trawl gear for California halibut” under § 660.13(d)(4)(iv)(A)(11), regardless of whether it is registered to a Federal limited entry trawl-endorsed permit;
            (2) All fishing on the trip takes place south of Pt. Arena, CA (38°57.50′ N. lat.); and
            (3) The landing includes California halibut of a size required by California Fish and Game Code section 8392, which states: “No California halibut may be taken, possessed or sold which measures less than 22 in (56 cm) in total length. Total length means the shortest distance between the tip of the jaw or snout, whichever extends farthest while the mouth is closed, and the tip of the longest lobe of the tail, measured while the halibut is lying flat in natural repose, without resort to any force other than the swinging or fanning of the tail.”
            (d) Participation in the sea cucumber fishery. A trawl vessel will be considered to be participating in the open access, non-groundfish trawl sea cucumber fishery if:

            (1) It is declared “non-groundfish trawl gear for sea cucumber” under § 660.13(d)(4)(iv)(A)(12), regardless of whether it is registered to a Federal limited entry trawl-endorsed permit;

            (2) All fishing on the trip takes place south of Pt. Arena, CA (38°57.50′ N. lat.); and
            
            (3) The landing includes sea cucumbers taken in accordance with California Fish and Game Code, section 8405, which requires a permit issued by the State of California.
            (e) Groundfish taken with non-groundfish trawl gear by vessels engaged in fishing for pink shrimp. Notwithstanding § 660.60(h)(7), a vessel that takes and retains pink shrimp and also takes and retains groundfish in either the limited entry or another open access fishery during the same applicable cumulative limit period that it takes and retains pink shrimp (which may be 1 month or 2 months, depending on the fishery and the time of year), may retain the larger of the two limits, but only if the limit(s) for each gear or fishery are not exceeded when operating in that fishery or with that gear. The limits are not additive; the vessel may not retain a separate trip limit for each fishery.
            [75 FR 60897, Oct. 1, 2010, as amended at 76 FR 74747, Dec. 1, 2011; 83 FR 62280, Dec. 3, 2018; 83 FR 64292, Dec. 14, 2018; 83 FR 64010, Dec. 12, 2018]
          
          
            
            Pt. 660, Subpt. F, Table 3
            Table 3 (North) to Part 660, Subpart F—Non-Trawl Rockfish Conservation Areas and Trip Limits for Open Access Gears North of 40°10′ N Lat.
            
              ER09JN20.007
            
            
              
              ER09JN20.008
            
            [85 FR 35217, June 9, 2020]
          
          
            
            Pt. 660, Subpt. F, Table 3
            Table 3 (South) to Part 660, Subpart F—Non-Trawl Rockfish Conservation Areas and Trip Limits for Open Access Gears South of 40°10′ N. Lat.
            
              ER20JY20.002
            
            
              
              ER20JY20.003
            
            [85 FR 43741, July 20, 2020]
          
        
        
          Subpart G—West Coast Groundfish—Recreational Fisheries
          
            Source:
            75 FR 60995, Oct. 1, 2010, unless otherwise noted.
          
          
            § 660.350
            Purpose and scope.
            This subpart covers the Pacific Coast Groundfish recreational fishery.
          
          
            § 660.351
            Recreational fishery—definitions.
            These definitions are specific to the recreational fisheries covered in this subpart. General groundfish definitions are defined at § 660.11, subpart C.
            
              Bag limit means the number of fish available to an angler.
            
              Boat limit means the number of fish available to for a vessel or boat.
            
              Hook limit means a limit on the number of hooks on any given fishing line.
            
              Long-leader gear (also known as Holloway gear) means fishing gear with the following: One fishing line, deployed with a sinker and no more than three hooks, with a minimum of 30 feet (9.14 meters) between the sinker and the lowest hook, and a non-compressible float attached to the line above the hooks. The gear may be equipped with artificial lures and flies less than or equal to 5 inches in length. Natural bait, and lures or flies greater than 5 inches in length, may not be used.
            [75 FR 60995, Oct. 1, 2010, as amended at 83 FR 13431, Mar. 29, 2018]
          
          
            
            § 660.352
            Recreational fishery—prohibitions.
            These prohibitions are specific to the recreational fisheries. General groundfish prohibitions are found at § 660.12, subpart C. In addition to the general groundfish prohibitions specified in § 600.12, subpart C, of this chapter, it is unlawful for any person to:
            (a) Sell, offer to sell, or purchase any groundfish taken in the course of recreational groundfish fishing.
            (b) Use fishing gear other than hook-and-line or spear for recreational fishing.
          
          
            § 660.353
            Recreational fishery—recordkeeping and reporting.
            Recordkeeping and reporting requirements at § 660.13 (a) through (c), subpart C, apply to the recreational fishery.
          
          
            § 660.360
            Recreational fishery—management measures.
            (a) General. Federal recreational groundfish regulations are not intended to supersede any more restrictive state recreational groundfish regulations relating to federally-managed groundfish. The bag limits include fish taken in both state and Federal waters.
            (b) Gear restrictions. The only types of fishing gear authorized for recreational fishing are hook-and-line and spear. Spears may be propelled by hand or by mechanical means. More fishery-specific gear restrictions may be required by state as noted in paragraph (c) of this section (e.g., California's recreational “other flatfish” fishery).
            (c) State-specific recreational fishery management measures. Federal recreational groundfish regulations are not intended to supersede any more restrictive State recreational groundfish regulations relating to federally-managed groundfish. Off the coast of Washington, Oregon, and California, boat limits apply, whereby each fisher aboard a vessel may continue to use angling gear until the combined daily limits of groundfish for all licensed and juvenile anglers aboard has been attained (additional state restrictions on boat limits may apply).
            (1) Washington. For each person engaged in recreational fishing off the coast of Washington, the groundfish bag limit is 9 groundfish per day, including rockfish, cabezon and lingcod. Within the groundfish bag limit, there are sub-limits for rockfish, lingcod, and cabezon outlined in paragraph (c)(1)(i)(D) of this section. In addition to the groundfish bag limit of 9, there will be a flatfish limit of 3 fish, not to be counted towards the groundfish bag limit but in addition to it. The recreational groundfish fishery will open the second Saturday in March through the third Saturday in October for all species. In the Pacific halibut fisheries, retention of groundfish is governed in part by annual management measures for Pacific halibut fisheries, which are published in the Federal Register. The following seasons, closed areas, sub-limits and size limits apply:
            (i) Recreational groundfish conservation areas off Washington—(A) North coast recreational yelloweye rockfish conservation area. Recreational fishing for groundfish and halibut is prohibited within the North Coast Recreational Yelloweye Rockfish Conservation Area (YRCA). It is unlawful for recreational fishing vessels to take and retain, possess, or land groundfish taken with recreational gear within the North Coast Recreational YRCA. A vessel fishing in the North Coast Recreational YRCA may not be in possession of any groundfish. Recreational vessels may transit through the North Coast Recreational YRCA with or without groundfish on board. The North Coast Recreational YRCA is defined by latitude and longitude coordinates specified at § 660.70, subpart C.
            (B) South coast recreational yelloweye rockfish conservation area. Recreational fishing for groundfish and halibut is prohibited within the South Coast Recreational YRCA. It is unlawful for recreational fishing vessels to take and retain, possess, or land groundfish taken with recreational gear within the South Coast Recreational YRCA. A vessel fishing in the South Coast Recreational YRCA may not be in possession of any groundfish. Recreational vessels may transit through the South Coast Recreational YRCA with or without groundfish on board. The South Coast Recreational YRCA is defined by latitude and longitude coordinates specified at § 660.70, subpart C.
            
            (C) Westport offshore recreational yelloweye rockfish conservation area. Recreational fishing for groundfish and halibut is prohibited within the Westport Offshore Recreational YRCA. It is unlawful for recreational fishing vessels to take and retain, possess, or land groundfish taken with recreational gear within the Westport Offshore Recreational YRCA. A vessel fishing in the Westport Offshore Recreational YRCA may not be in possession of any groundfish. Recreational vessels may transit through the Westport Offshore Recreational YRCA with or without groundfish on board. The Westport Offshore Recreational YRCA is defined by latitude and longitude coordinates specified at § 660.70, subpart C.
            (D) Recreational rockfish conservation area. Fishing for groundfish with recreational gear is prohibited within the recreational RCA unless otherwise stated. It is unlawful to take and retain, possess, or land groundfish taken with recreational gear within the recreational RCA unless otherwise stated. A vessel fishing in the recreational RCA may not be in possession of any groundfish unless otherwise stated. [For example, if a vessel participates in the recreational salmon fishery within the RCA, the vessel cannot be in possession of groundfish while in the RCA. The vessel may, however, on the same trip fish for and retain groundfish shoreward of the RCA on the return trip to port.]
            (1) West of the Bonilla-Tatoosh line between the U.S. border with Canada and the Queets River (Washington state Marine Area 3 and 4), recreational fishing for groundfish is prohibited seaward of a boundary line approximating the 20 fm (37 m) depth contour from June 1 through Labor Day, except on days when the Pacific halibut fishery is open in this area it is lawful to retain lingcod, Pacific cod, and sablefish seaward of the 20 fm (37 m) boundary. Yellowtail and widow rockfish can be retained seaward of 20 fm (37 m) in the months of July and August on days open to the recreational salmon fishery. Days open to Pacific halibut recreational fishing off Washington and days open to recreational fishing for salmon are announced on the NMFS hotline at (206) 526-6667 or (800) 662-9825. Coordinates for the boundary line approximating the 20 fm (37 m) depth contour are listed in § 660.71.
            (2) Between the Queets River (47°31.70′ N lat.) and Leadbetter Point (46°38.17′ N lat.) (Washington state Marine Area 2), recreational fishing for lingcod is prohibited seaward of a boundary line approximating the 30 fm (55 m) depth contour from the second Saturday in March through May 31 except that recreational fishing for lingcod is permitted within the RCA on days that the primary halibut fishery is open. In addition to the RCA described in the preceding sentence, between the Queets River (47°31.70′ N lat.) and Leadbetter Point (46°38.17′ N lat.) (Washington state Marine Area 2), recreational fishing for lingcod is prohibited year round seaward of a straight line connecting all of the following points in the order stated: 47°31.70′ N lat., 124°45.00′ W long.; 46°38.17′ N lat., 124°30.00′ W long. with the following exceptions: on days that the primary halibut fishery is open lingcod may be taken, retained and possessed within the lingcod area closure; lingcod may also be taken, retained, and possessed from June 1 through June 15 and from September 1 through September 15 within the lingcod area closure. If the Pacific halibut recreational fishery in Washington state Marine Area 2 is not open for at least four days, lingcod may be taken, retained, and possessed seaward of the boundary line approximating the 30 fm (55 m) depth contour and the straight line connecting all of the following points in the order stated: 47°31.70′ N lat., 124°45.00′ W long.; 46°38.17′ N lat., 124°30.00′ W long. on Sundays in May. Days open to Pacific halibut recreational fishing off Washington are announced on the NMFS hotline at (206) 526-6667 or (800) 662-9825. For additional regulations regarding the Washington recreational lingcod fishery, see paragraph (c)(1)(iv) of this section. Coordinates for the boundary line approximating the 30 fm (55 m) depth contour are listed in § 660.71.
            (3) Between Leadbetter Point (46°38.17′ N lat.) and the Columbia River (46°16.00′ N lat.) (Marine Area 1), when Pacific halibut are onboard the vessel, no groundfish may be taken and retained, possessed or landed, except sablefish, flatfish species (except halibut), Pacific cod, and lingcod from May 1 through September 30. Except that taking, retaining, possessing or landing incidental halibut with groundfish on board is allowed in the nearshore area on days not open to all-depth Pacific halibut fisheries in the area shoreward of the boundary line approximating the 30 fathom (fm) (55 m) depth contour extending from Leadbetter Point, WA (46°38.17′ N lat., 124°15.88′ W long.) to the Columbia River (46°16.00′ N lat., 124°15.88′ W long.) and from there, connecting to the boundary line approximating the 40 fm (73 m) depth contour in Oregon. Nearshore season days are established in the annual management measures for Pacific halibut fisheries, which are published in the Federal Register and are announced on the NMFS halibut hotline, 1-800-662-9825. Between Leadbetter Point (46°38.17′ N lat. 124°21.00′ W long) and 46°33.00′ N lat. 124°21.00′ W long., recreational fishing for lingcod is prohibited year round seaward of a straight line connecting all of the following points in the order stated: 46°38.17′ N lat., 124°21.00′ W long.; and 46°33.00′ N lat., 124°21.00′ W long.
            (ii) Rockfish. In areas of the EEZ seaward of Washington (Washington Marine Areas 1-4) that are open to recreational groundfish fishing, there is a 7 rockfish per day bag limit. Taking and retaining yelloweye rockfish is prohibited in all Marine areas.
            (iii) Cabezon. In areas of the EEZ seaward of Washington (Washington Marine Areas 1-4) that are open to recreational groundfish fishing, there is a 1 cabezon per day bag limit.
            (iv) Lingcod. In areas of the EEZ seaward of Washington (Washington Marine Areas 1-4) that are open to recreational groundfish fishing and when the recreational season for lingcod is open, there is a bag limit of 2 lingcod per day. The recreational fishing seasons for lingcod is open from the second Saturday in March through the third Saturday in October.
            (2) Oregon—(i) Recreational groundfish conservation areas off Oregon—(A) Stonewall Bank yelloweye rockfish conservation area. Recreational fishing for groundfish and halibut is prohibited within the Stonewall Bank YRCA. It is unlawful for recreational fishing vessels to take and retain, possess, or land groundfish taken with recreational gear within the Stonewall Bank YRCA. A vessel fishing in the Stonewall Bank YRCA may not be in possession of any groundfish. Recreational vessels may transit through the Stonewall Bank YRCA with or without groundfish on board. The Stonewall Bank YRCA, and two possible expansions that are available through inseason adjustment, are defined by latitude and longitude coordinates specified at § 660.70, subpart C.
            (B) Recreational rockfish conservation area (RCA). Fishing for groundfish with recreational gear is prohibited within the recreational RCA, a type of closed area or groundfish conservation area, except with long-leader gear (as defined at § 660.351). It is unlawful to take and retain, possess, or land groundfish taken with recreational gear within the recreational RCA, except with long-leader gear (as defined at § 660.351). A vessel fishing in the recreational RCA may not be in possession of any groundfish. [For example, if a vessel fishes in the recreational salmon fishery within the RCA, the vessel cannot be in possession of groundfish while within the RCA. The vessel may, however, on the same trip fish for and retain groundfish shoreward of the RCA on the return trip to port.] Off Oregon, from June 1 through August 31, recreational fishing for groundfish is prohibited seaward of a recreational RCA boundary line approximating the 40 fm (73 m) depth contour, except that fishing for flatfish (other than Pacific halibut) is allowed seaward of the 40 fm (73 m) depth contour when recreational fishing for groundfish is permitted. Coordinates for the boundary line approximating the 40 fm (73 m) depth contour are listed at § 660.71.
            (C) Essential fish habitat conservation areas. The Essential Fish Habitat Conservation Areas (EFHCAs) are closed areas, defined by specific latitude and longitude coordinates at §§ 660.76 through 660.79, where specified types of fishing are prohibited. Prohibitions applying to specific EFHCAs are found at § 660.12.
            (ii) Seasons. Recreational fishing for groundfish is open from January 1 through December 31, subject to the closed areas described in paragraph (c) of this section.
            (iii) Bag limits, size limits. For each person engaged in recreational fishing off the coast of Oregon, the following bag limits apply:
            (A) Marine fish. The bag limit is 10 marine fish per day, which includes rockfish, kelp greenling, cabezon and other groundfish species. The bag limit of marine fish excludes Pacific halibut, salmonids, tuna, perch species, sturgeon, sanddabs, flatfish, lingcod, striped bass, hybrid bass, offshore pelagic species and baitfish (herring, smelt, anchovies and sardines). The minimum size for cabezon retained in the Oregon recreational fishery is 16 in (41 cm) total length.
            (B) Lingcod. There is a 3 fish limit per day for lingcod from January 1 through December 31. The minimum size for lingcod retained in the Oregon recreational fishery is 22 in (56 cm) total length. For vessels using long-leader gear (as defined in § 660.351) and fishing inside the recreational RCA, possession of lingcod is prohibited.
            (C) Flatfish. There is a 25 fish limit per day for all flatfish, excluding Pacific halibut, but including all soles, flounders and Pacific sanddabs, from January 1 through December 31.
            (D) In the Pacific halibut fisheries. Retention of groundfish is governed in part by annual management measures for Pacific halibut fisheries, which are published in the Federal Register. Between the Columbia River and Humbug Mountain, during days open to the “all-depth” sport halibut fisheries, when Pacific halibut are onboard the vessel, no groundfish may be taken and retained, possessed or landed, except sablefish, Pacific cod, and other species of flatfish (sole, flounder, sanddab). “All-depth” season days are established in the annual management measures for Pacific halibut fisheries, which are published in the Federal Register and are announced on the NMFS Pacific halibut hotline, 1-800-662-9825.
            (E) Taking and retaining yelloweye rockfish is prohibited at all times and in all areas.
            (3) California. Seaward of California, California law provides that, in times and areas when the recreational fishery is open, there is a 20 fish bag limit for all species of finfish, within which no more than 10 fish of any one species may be taken or possessed by any one person. [Note: There are some exceptions to this rule. The following groundfish species are not subject to a bag limit: Petrale sole, Pacific sanddab and starry flounder.] For groundfish species not specifically mentioned in this paragraph, fishers are subject to the overall 20-fish bag limit for all species of finfish and the depth restrictions at paragraph (c)(3)(i) of this section. Recreational spearfishing for all federally-managed groundfish, is exempt from closed areas and seasons, consistent with Title 14 of the California Code of Regulations. This exemption applies only to recreational vessels and divers provided no other fishing gear, except spearfishing gear, is on board the vessel. California state law may provide regulations similar to Federal regulations for the following state-managed species: Ocean whitefish, California sheephead, and all greenlings of the genus Hexagrammos. Kelp greenling is the only federally-managed greenling. Retention of cowcod, yelloweye rockfish, and bronzespotted rockfish, is prohibited in the recreational fishery seaward of California all year in all areas. Retention of species or species groups for which the season is closed is prohibited in the recreational fishery seaward of California all year in all areas, unless otherwise authorized in this section. For each person engaged in recreational fishing in the EEZ seaward of California, the following closed areas, seasons, bag limits, and size limits apply:
            (i) Recreational groundfish conservation areas off California. A Groundfish Conservation Area (GCA), a type of closed area, is a geographic area defined by coordinates expressed in degrees latitude and longitude. The following GCAs apply to participants in California's recreational fishery.
            
            (A) Recreational rockfish conservation areas. The recreational RCAs are areas that are closed to recreational fishing for groundfish. Fishing for groundfish with recreational gear is prohibited within the recreational RCA, except that recreational fishing for “Other Flatfish,” petrale sole, and starry flounder is permitted within the recreational RCA as specified in paragraph (c)(3)(iv) of this section. It is unlawful to take and retain, possess, or land groundfish taken with recreational gear within the recreational RCA, unless otherwise authorized in this section. A vessel fishing in the recreational RCA may not be in possession of any species prohibited by the restrictions that apply within the recreational RCA. [For example, if a vessel fishes in the recreational salmon fishery within the RCA, the vessel cannot be in possession of rockfish while in the RCA. The vessel may, however, on the same trip fish for and retain rockfish shoreward of the RCA on the return trip to port.] If the season is closed for a species or species group, fishing for that species or species group is prohibited both within the recreational RCA and shoreward of the recreational RCA, unless otherwise authorized in this section.
            (1) Between 42° N lat. (California/Oregon border) and 40°10′ N lat. (Northern Management Area), recreational fishing for all groundfish (except petrale sole, starry flounder, and “Other Flatfish” as specified in paragraph (c)(3)(iv) of this section) is closed from January 1 through April 30; is prohibited seaward of the 30 fm (55 m) depth contour along the mainland coast and along islands and offshore seamounts from May 1 through October 31 (shoreward of 30 fm is open); and is open at all depths from November 1 through December 31. Coordinates for the boundary line approximating the 30 fm (55 m) depth contour are listed in § 660.71.
            (2) Between 40°10′ N lat. and 38°57.50′ N lat. (Mendocino Management Area), recreational fishing for all groundfish (except petrale sole, starry flounder, and “Other Flatfish” as specified in paragraph (c)(3)(iv) of this section) is closed from January 1 through April 30; prohibited seaward of the 20 fm (37 m) depth contour along the mainland coast and along islands and offshore seamounts from May 1 through October 31 (shoreward of 20 fm is open), and is open at all depths from November 1 through December 31.
            (3) Between 38°57.50′ N lat. and 37°11′ N lat. (San Francisco Management Area), recreational fishing for all groundfish (except petrale sole, starry flounder, and “Other Flatfish” as specified in paragraph (c)(3)(iv) of this section) is closed from January 1 through March 31; is prohibited seaward of the boundary line approximating the 40 fm (73 m) depth contour along the mainland coast and along islands and offshore seamounts from April 1 through December 31. Closures around Cordell Bank (see paragraph (c)(3)(i)(C) of this section) also apply in this area. Coordinates for the boundary line approximating the 40 fm (73 m) depth contour are listed in § 660.71.
            (4) Between 37°11′ N lat. and 34°27′ N lat. (Central Management Area), recreational fishing for all groundfish (except petrale sole, starry flounder, and “Other Flatfish” as specified in paragraph (c)(3)(iv) of this section) is closed from January 1 through March 31; and is prohibited seaward of a boundary line approximating the 50 fm (91 m) depth contour along the mainland coast and along islands and offshore seamounts from April 1 through December 31. Coordinates for the boundary line approximating the 50 fm (91 m) depth contour are specified in § 660.72.
            (5) South of 34°27′ N lat. (Southern Management Area), recreational fishing for all groundfish (except California scorpionfish, “Other Flatfish,” petrale sole, and starry flounder) is closed entirely from January 1 through the last day of February. Recreational fishing for all groundfish (except “Other Flatfish,” petrale sole, and starry flounder, as specified in paragraph (c)(3)(iv) of this section) is prohibited seaward of a boundary line approximating the 75 fm (137 m) depth contour from March 1 through December 31 along the mainland coast and along islands and offshore seamounts, except in the CCAs where fishing is prohibited seaward of the 40 fm (73 m) depth contour when the fishing season is open (see paragraph (c)(3)(i)(B) of this section). Coordinates for the boundary lines approximating the depth contours are specified at §§ 660.71 through 660.74.
            (B) Cowcod conservation areas. The latitude and longitude coordinates of the Cowcod Conservation Areas (CCAs) boundaries are specified at § 660.70. In general, recreational fishing for all groundfish is prohibited within the CCAs, except that fishing for petrale sole, starry flounder, and “Other Flatfish” is permitted within the CCAs as specified in paragraph (c)(3)(iv) of this section. However, recreational fishing for the following species is prohibited seaward of the 40 fm (37 m) depth contour when the season for those species is open south of 34°27′ N lat.: Minor nearshore rockfish, cabezon, kelp greenling, lingcod, California scorpionfish, and shelf rockfish. Retention of yelloweye rockfish, bronzespotted rockfish and cowcod is prohibited within the CCA. [Note: California state regulations also permit recreational fishing for California sheephead, ocean whitefish, and all greenlings of the genus Hexagrammos shoreward-of the 40 fm (73 m) depth contour in the CCAs when the season for the RCG complex is open south of 34°27′ N lat.] It is unlawful to take and retain, possess, or land groundfish taken within the CCAs, except for species authorized in this section.
            (C) Cordell Bank. Recreational fishing for groundfish is prohibited in waters less than 100 fm (183 m) around Cordell Bank as defined by specific latitude and longitude coordinates at § 660.70, subpart C, except that recreational fishing for petrale sole, starry flounder, and “Other Flatfish” is permitted around Cordell Bank as specified in paragraph (c)(3)(iv) of this section.
            (D) Point St. George Yelloweye Rockfish Conservation Area (YRCA). Recreational fishing for groundfish is prohibited within the Point St. George YRCA, as defined by latitude and longitude coordinates at § 660.70, subpart C, on dates when the closure is in effect. The closure is not in effect at this time. This closure may be imposed through inseason adjustment.
            (E) South reef YRCA. Recreational fishing for groundfish is prohibited within the South Reef YRCA, as defined by latitude and longitude coordinates at § 660.70, subpart C, on dates when the closure is in effect. The closure is not in effect at this time. This closure may be imposed through inseason adjustment.
            (F) Reading Rock YRCA. Recreational fishing for groundfish is prohibited within the Reading Rock YRCA, as defined by latitude and longitude coordinates at § 660.70, subpart C, on dates when the closure is in effect. The closure is not in effect at this time. This closure may be imposed through inseason adjustment.
            (G) Point Delgada (North) YRCA. Recreational fishing for groundfish is prohibited within the Point Delgada (North) YRCA, as defined by latitude and longitude coordinates at § 660.70, subpart C, on dates when the closure is in effect. The closure is not in effect at this time. This closure may be imposed through inseason adjustment.
            (H) Point Delgada (South) YRCA. Recreational fishing for groundfish is prohibited within the Point Delgada (South) YRCA, as defined by latitude and longitude coordinates at § 660.70, subpart C, on dates when the closure is in effect. The closure is not in effect at this time. This closure may be imposed through inseason adjustment.
            (I) Essential fish habitat conservation areas. The Essential Fish Habitat Conservation Areas (EFHCAs) are closed areas, defined by specific latitude and longitude coordinates at §§ 660.76 through 660.79, subpart C where specified types of fishing are prohibited. Prohibitions applying to specific EFHCAs are found at § 660.12, subpart C.
            (ii) RCG complex. The California rockfish, cabezon, greenling complex (RCG Complex), as defined in state regulations (Section 1.91, Title 14, California Code of Regulations), includes all rockfish, kelp greenling, rock greenling, and cabezon. This category does not include California scorpionfish, also known as “sculpin”.
            (A) Seasons. When recreational fishing for the RCG complex is open, it is permitted only outside of the recreational RCAs described in paragraph (c)(3)(i) of this section.
            (1) Between 42° N lat. (California/Oregon border) and 40°10′ N lat. (North Management Area), recreational fishing for the RCG complex is open from May 1 through December 31 (i.e., it's closed from January 1 through April 30).
            (2) Between 40°10′ N lat. and 38°57.50′ N lat. (Mendocino Management Area), recreational fishing for the RCG Complex is open from May 1 through December 31 (i.e., it's closed from January 1 through April 30).
            (3) Between 38°57.50′ N lat. and 37°11′ N lat. (San Francisco Management Area), recreational fishing for the RCG complex is open from April 1 through December 31 (i.e., it's closed from January 1 through March 31).
            (4) Between 37°11′ N lat. and 34°27′ N lat. (Central Management Area), recreational fishing for the RCG complex is open from April 1 through December 31 (i.e., it's closed from January 1 through March 31).
            (5) South of 34°27′ N lat. (Southern Management Area), recreational fishing for the RCG Complex is open from March 1 through December 31 (i.e., it's closed from January 1 through the last day in February).
            (B) Bag limits, hook limits. In times and areas when the recreational season for the RCG Complex is open, there is a limit of 2 hooks and 1 line when fishing for the RCG complex and lingcod. The bag limit is 10 RCG Complex fish per day coastwide. Retention of yelloweye rockfish, bronzespotted rockfish, and cowcod is prohibited. Within the 10 RCG Complex fish per day limit, no more than 4 may be black rockfish, no more than 3 may be cabezon, and no more than 3 may be canary rockfish. Multi-day limits are authorized by a valid permit issued by California and must not exceed the daily limit multiplied by the number of days in the fishing trip.
            (C) Size limits. The following size limits apply: cabezon may be no smaller than 15 in (38 cm) total length; and kelp and other greenling may be no smaller than 12 in (30 cm) total length.
            (D) Dressing/filleting. Cabezon, kelp greenling, and rock greenling taken in the recreational fishery may not be filleted at sea. Rockfish skin may not be removed when filleting or otherwise dressing rockfish taken in the recreational fishery.
            (iii) Lingcod—(A) Seasons. When recreational fishing for lingcod is open, it is permitted only outside of the recreational RCAs described in paragraph (c)(3)(i) of this section.
            (1) Between 42° N lat. (California/Oregon border) and 40°10′ N lat. (Northern Management Area), recreational fishing for lingcod is open from May 1 through December 31 (i.e., it's closed from January 1 through April 30).
            (2) Between 40°10′ N lat. and 38°57.50′ N lat. (Mendocino Management Area), recreational fishing for lingcod is open from May 1 through December 31 (i.e., it's closed from January 1 through April 30).
            (3) Between 38°57.50′ N lat. and 37°11′ N lat. (San Francisco Management Area), recreational fishing for lingcod is open from April 1 through December 31 (i.e., it's closed from January 1 through March 31).
            (4) Between 37°11′ N lat. and 34°27′ N lat. (Central Management Area), recreational fishing for lingcod is open from April 1 through December 31 (i.e., it's closed from January 1 through March 31).
            (5) South of 34°27′ N lat. (Southern Management Area), recreational fishing for lingcod is open from March 1 through December 31 (i.e., it's closed from January 1 through the last day in February).
            (B) Bag limits, hook limits. In times and areas when the recreational season for lingcod is open, there is a limit of 2 hooks and 1 line when fishing for lingcod. Multi-day limits are authorized by a valid permit issued by California and must not exceed the daily limit multiplied by the number of days in the fishing trip.
            (1) The bag limit between 42° N lat. (California/Oregon border) and 40°10′ N lat. (Northern Management Area) is 2 lingcod per day.
            (2) The bag limit between 40°10′ N lat. and the U.S. border with Mexico (Mendocino Management Area, San Francisco Management Area, Central Management Area, and Southern Management Area) is 2 lingcod per day.
            (C) Size limits. Lingcod may be no smaller than 22 in (56 cm) total length.
            (D) Dressing/filleting. Lingcod filets may be no smaller than 14 in (36 cm) in length. Each fillet shall bear an intact 1 in (2.6 cm) square patch of skin.
            (iv) “Other Flatfish,” petrale sole, and starry flounder. Coastwide off California, recreational fishing for “Other Flatfish,” petrale sole, and starry flounder, is permitted both shoreward of and within the closed areas described in paragraph (c)(3)(i) of this section. “Other Flatfish” are defined at § 660.11, and include butter sole, curlfin sole, flathead sole, Pacific sanddab, rex sole, rock sole, and sand sole. “Other Flatfish,” are subject to the overall 20-fish bag limit for all species of finfish, of which there may be no more than 10 fish of any one species; there is no daily bag limit for petrale sole, starry flounder and Pacific sanddab. There are no size limits for “Other Flatfish,” petrale sole, and starry flounder. “Other Flatfish”, petrale sole, and starry flounder may be filleted at sea. Fillets may be of any size, but must bear intact a one-inch (2.6 cm) square patch of skin.
            (v) California scorpionfish. California scorpionfish predominately occur south of 40°10′ N. lat.
            (A) Seasons. When recreational fishing for California scorpionfish is open, it is permitted only outside of the recreational RCAs described in paragraph (c)(3)(i) of this section.
            (1) Between 40°10′ N lat. and 38°57.50′ N lat. (Mendocino Management Area), recreational fishing for California scorpionfish is open from May 1 through December 31 (i.e., it's closed from January 1 through April 30).
            (2) Between 38°57.50′ N lat. and 37°11′ N lat. (San Francisco Management Area), recreational fishing for California scorpionfish is open from April 1 through December 31 (i.e., it's closed from January 1 through March 31).
            (3) Between 37°11′ N lat. and 34°27′ N lat. (Central Management Area), recreational fishing for California scorpionfish is open from April 1 through December 31 (i.e., it's closed from January 1 through March 31).
            (4) South of 34°27′ N lat. (Southern Management Area), recreational fishing for California scorpionfish is open from January 1 through December 31.
            (B) Bag limits, hook limits. South of 40°10.00′ N lat., in times and areas where the recreational season for California scorpionfish is open there is a limit of 2 hooks and 1 line, the bag limit is 5 California scorpionfish per day. California scorpionfish do not count against the 10 RCG Complex fish per day limit. Multi-day limits are authorized by a valid permit issued by California and must not exceed the daily limit multiplied by the number of days in the fishing trip.
            (C) Size limits. California scorpionfish may be no smaller than 10 in (25 cm) total length.
            (D) Dressing/Filleting. California scorpionfish filets may be no smaller than 5 in (12.8 cm) and must bear an intact 1 in (2.6 cm) square patch of skin.
            (d) Salmon bycatch. Recreational fisheries that are not accounted for within pre-season salmon modeling may be closed through automatic action at § 660.60(d)(1)(v) and (vi).
            [75 FR 60995, Oct. 1, 2010, as amended at 76 FR 11392, Mar. 2, 2011; 76 FR 27559, May 11, 2011; 76 FR 54714, Sept. 2, 2011; 76 FR 79133, Dec. 21, 2011; 77 FR 12504, Mar. 1, 2012; 77 FR 55158, Sept. 7, 2012; 77 FR 63761, Oct. 17, 2012; 78 FR 642, Jan. 3, 2013; 78 FR 26279, May 6, 2013; 80 FR 12601, Mar. 10, 2015; 80 FR 61766, Oct. 14, 2015; 82 FR 9668, Feb. 7, 2017; 82 FR 21951, May 11, 2017; 82 FR 48666, Oct. 19, 2017; 82 FR 60570, Dec. 21, 2017; 83 FR 13431, Mar. 29, 2018; 83 FR 16008, Apr. 13, 2018; 83 FR 48728, Sept. 27, 2018; 83 FR 64014, Dec. 12, 2018; 84 FR 25720, June 4, 2019]
          
        
        
          Subpart H—West Coast Salmon Fisheries
          
            § 660.401
            Purpose and scope.
            This subpart implements the Fishery Management Plan for Commercial and Recreational Salmon Fisheries Off the Coasts of Washington, Oregon, and California developed by the Pacific Fishery Management Council. These regulations govern the management of West Coast salmon fisheries in the EEZ.
          
          
            § 660.402
            Definitions.
            In addition to the definitions in the Magnuson Act and in § 600.10 of this chapter, the terms used in this subpart have the following meanings:
            
              Barbless hook means a hook with a single shank and point, with no secondary point or barb curving or projecting in any other direction. Where barbless hooks are specified, hooks manufactured with barbs can be made barbless by forcing the point of the barb flat against the main part of the point.
            
              Commercial fishing means fishing with troll fishing gear as defined annually under § 660.408, or fishing for the purpose of sale or barter of the catch.
            
              Council means the Pacific Fishery Management Council.
            
              Dressed, head-off length of salmon means the shortest distance between the midpoint of the clavicle arch and the fork of the tail, measured along the lateral line while the fish is lying on its side, without resort to any force or mutilation of the fish other than removal of the head, gills, and entrails.
            
              Dressed, head-off salmon means salmon that have been beheaded, gilled, and gutted without further separation of vertebrae, and are either being prepared for on-board freezing, or are frozen and will remain frozen until landed.
            
              Fishery management area means the EEZ off the coasts of Washington, Oregon, and California, bounded on the north by the Provisional International Boundary between the United States and Canada, and bounded on the south by the International Boundary between the United States and Mexico. The northeastern, northern, and northwestern boundaries of the fishery management area are as follows:
            (1) Northeastern boundary—that part of a line connecting the light on Tatoosh Island, WA, with the light on Bonilla Point on Vancouver Island, British Columbia, southerly of the International Boundary between the United States and Canada (at 48°29′37″ N. lat., 124°43′33″ W. long.), and northerly of the point where that line intersects with the boundary of the U.S. territorial sea.
            (2) Northern and northwestern boundary is a line 1
               connecting the following coordinates:
            
              
                1 The line joining these coordinates is the provisional international boundary of the U.S. EEZ as shown on NOAA/NOS Charts #18480 and #18002.
            
            
              
                
                  N. lat.
                
                
                  W. long.
                  
                
              
              
                48°29′37.19″
                124°43′33.19″
              
              
                48°30′11″
                124°47′13″
              
              
                48°30′22″
                124°50′21″
              
              
                48°30′14″
                124°52′52″
              
              
                48°29′57″
                124°59′14″
              
              
                48°29′44″
                125°00′06″
              
              
                48°28′09″
                125°05′47″
              
              
                48°27′10″
                125°08′25″
              
              
                48°26′47″
                125°09′12″
              
              
                48°20′16″
                125°22′48″
              
              
                48°18′22″
                125°29′58″
              
              
                48°11′05″
                125°53′48″
              
              
                47°49′15″
                126°40′57″
              
              
                47°36′47″
                127°11′58″
              
              
                47°22′00″
                127°41′23″
              
              
                46°42′05″
                128°51′56″
              
              
                46°31′47″
                129°07′39″
              
            
            (3) The southern boundary of the fishery management area is the U.S.-Mexico International Boundary, which is a line connecting the following coordinates:
            
              
                
                  N. lat.
                
                
                  W. long.
                  
                
              
              
                32°35′22″
                117°27′49″
              
              
                32°37′37″
                117°49′31″
              
              
                31°07′58″
                118°36′18″
              
              
                30°32′31″
                121°51′58″
              
            
            (4) The inner boundaries of the fishery management area are subject to change if the Secretary assumes responsibility for the regulation of the salmon fishery within state waters under section 306(b) of the Magnuson Act.
            
              Freezer trolling vessel means a fishing vessel, equipped with troll fishing gear, that has a present capability for:
            (1) On board freezing of the catch.
            (2) Storage of the fish in a frozen condition until they are landed.
            
              Land or landing means to begin transfer of fish from a fishing vessel. Once transfer begins, all fish onboard the vessel are counted as part of the landing.
            
              Pacific Coast Salmon Plan (PCSP or Salmon FMP) means the Fishery Management Plan, as amended, for commercial and recreational ocean salmon fisheries in the Exclusive Economic Zone (EEZ) (3 to 200 nautical miles offshore) off Washington, Oregon, and California. The Salmon FMP was first developed by the Council and approved by the Secretary in 1978. The Salmon FMP was amended on October 31, 1984, to establish a framework process to develop and implement fishery management actions; the Salmon FMP has been subsequently amended at irregular intervals. Other names commonly used include: Pacific Coast Salmon Fishery Management Plan, West Coast Salmon Plan, West Coast Salmon Fishery Management Plan.
            
              Plugs means artificial fishing lures made of wood or hard plastic with one or more hooks attached. Lures commonly known as “spoons,” “wobblers,” “dodgers,” and flexible plastic lures are not considered plugs, and may not be used where “plugs only” are specified.
            
              Recreational fishing means fishing with recreational fishing gear as defined annually under § 660.408 and not for the purpose of sale or barter.
            
              Recreational fishing gear will be defined annually under § 660.408.
            
              Regional Administrator means the Director, Northwest Region, NMFS, or a designee. For fisheries occurring primarily or exclusively in the fishery management area seaward of California, Regional Administrator means the Director, Northwest Region, NMFS, acting in consultation with the Director, Southwest Region, NMFS.
            
              Salmon means any anadromous species of the family Salmonidae and genus Oncorhynchus, commonly known as Pacific salmon, including, but not limited to:
            
            
              Chinook (king) salmon, Oncorhynchus tshawytscha
              
              Coho (silver) salmon, Oncorhynchus kisutch
              
              Pink (humpback) salmon, Oncorhynchus gorbuscha
              
              Chum (dog) salmon, Oncorhynchus keta
              
              Sockeye (red) salmon, Oncorhynchus nerka
              
              Steelhead (rainbow trout), Oncorhynchus mykiss
              
            
            
            
              Total length of salmon means the shortest distance between the tip of the snout or jaw (whichever extends furthest while the mouth is closed) and the tip of the longest lobe of the tail, without resort to any force or mutilation of the salmon other than fanning or swinging the tail.
            
              Treaty Indian fishing means fishing for salmon and steelhead in the fishery management area by a person authorized by the Makah Tribe to exercise fishing rights under the Treaty with the Makah, or by the Quileute, Hoh, or Quinault Tribes to exercise fishing rights under the Treaty of Olympia.
            
              Troll fishing gear will be defined annually under § 660.408.
            
              Whole bait means a hook or hooks baited with whole natural bait with no device to attract fish other than a flasher.
            [61 FR 34572, July 2, 1996, as amended at 66 FR 29241, May 30, 2001; 76 FR 81858, Dec. 29, 2011; 78 FR 10559, Feb. 14, 2013]
          
          
            § 660.403
            Relation to other laws.
            (a) The relation of this part to other laws is set forth in § 600.705 of this chapter, § 660.2, and paragraphs (b) and (c) of this section.
            (b) Any person fishing subject to this subpart who also engages in fishing for groundfish should consult Federal regulations in subpart C through G for applicable requirements of that subpart, including the requirement that vessels engaged in commercial fishing for groundfish (except commercial passenger vessels) have vessel identification in accordance with § 660.20.
            (c) Any person fishing subject to this subpart is bound by the international boundaries of the fishery management area described in § 660.402, notwithstanding any dispute or negotiation between the United States and any neighboring country regarding their respective jurisdictions, until such time as new boundaries are published by the United States.
            [61 FR 34572, July 2, 1996, as amended at 76 FR 81858, Dec. 29, 2011]
          
          
            § 660.404
            Recordkeeping and reporting.
            (a) This subpart recognizes that catch and effort data necessary for implementation of any applicable fishery management plan are collected by the States and Indian tribes of Washington, Oregon, California, and Idaho under existing data collection requirements. Except as provided in paragraph (b) of this section, no additional catch reports will be required of fishermen or processors so long as the data collection and reporting systems operated by State agencies and Indian tribes continue to provide NMFS with statistical information adequate for management.
            (b) Persons engaged in commercial fishing may be required to submit catch reports that are specified annually under § 660.408.
            [61 FR 34600, July 2, 1996]
          
          
            
            § 660.405
            Prohibitions.
            (a) In addition to the general prohibitions specified in § 600.725 of this chapter, it is unlawful for any person to do any of the following, except as otherwise authorized under this part:
            (1) Take and retain or land salmon caught with a net in the fishery management area, except that a hand-held net may be used to bring hooked salmon on board a vessel.
            (2) Fish for, or take and retain, any species of salmon:
            (i) During closed seasons or in closed areas;
            (ii) While possessing on board any species not allowed to be taken in the area at the time;
            (iii) Once any catch limit is attained;
            (iv) By means of gear or methods other than recreational fishing gear or troll fishing gear, or gear authorized under § 660.408(k) for treaty Indian fishing;
            (v) In violation of any action issued under this subpart; or
            (vi) In violation of any applicable area, season, species, zone, gear, daily bag limit, or length restriction.
            (3) Fish for salmon in an area when salmon of less than the legal minimum length for that area are on board the fishing vessel, except that this provision does not prohibit transit of an area when salmon of less than the legal minimum length for that area are on board, so long as no fishing is being conducted.
            (4) Remove the head of any salmon caught in the fishery management area, or possess a salmon with the head removed, if that salmon has been marked by removal of the adipose fin to indicate that a coded wire tag has been implanted in the head of the fish.
            (5) Take and retain or possess on board a fishing vessel any species of salmon that is less than the applicable minimum total length, including the applicable minimum length for dressed, head-off salmon.
            (6) Possess on board a fishing vessel a salmon, for which a minimum total length is extended or cannot be determined, except that dressed, head-off salmon may be possessed on board a freezer trolling vessel, unless the adipose fin of such salmon has been removed.
            (7) Fail to return to the water immediately and with the least possible injury any salmon the retention of which is prohibited by this subpart.
            (8) Engage in recreational fishing while aboard a vessel engaged in commercial fishing. This restriction is not intended to prohibit the use of fishing gear otherwise permitted under the definitions of troll and recreational fishing gear, so long as that gear is legal in the fishery for which it is being used.
            (9) Take and retain, possess, or land any steelhead taken in the course of commercial fishing in the fishery management area, unless such take and retention qualifies as treaty Indian fishing.
            (10) Sell, barter, offer to sell, offer to barter, or purchase any salmon taken in the course of recreational salmon fishing.
            (11) Refuse to submit fishing gear or catch subject to such person's control to inspection by an authorized officer, or to interfere with or prevent, by any means, such an inspection.
            (12) Take and retain Pacific halibut (Hippoglossus stenolepis) except in accordance with regulations of the International Pacific Halibut Commission at part 300 of this title. Pacific halibut that cannot be retained lawfully must be returned to the water immediately and with the least possible injury.
            (13) Violate any other provision of this subpart.
            (b) The fishery management area is closed to salmon fishing except as opened by this subpart or superseding regulations or notices. All open fishing periods begin at 0001 hours and end at 2400 hours local time on the dates specified, except that a fishing period may be ended prior to 2400 hours local time through an inseason action taken under § 660.409 in order to meet fishery management objectives.

            (c) Under the Pacific Coast groundfish regulations at § 660.330, fishing with salmon troll gear is prohibited within the Salmon Troll Yelloweye Rockfish Conservation Area (YRCA). It is unlawful for commercial salmon troll vessels to take and retain, possess, or land fish taken with salmon troll gear within the Salmon Troll YRCA. Vessels may transit through the Salmon Troll YRCA with or without fish on board.The Salmon Troll YRCA is an area off the northern Washington coast. The Salmon Troll YRCA is intended to protect yelloweye rockfish. The Salmon Troll YRCA is defined by straight lines connecting specific latitude and longitude coordinates under the Pacific Coast Groundfish regulations at § 660.70.
            [61 FR 34572, July 2, 1996, as amended at 71 FR 78719, Dec. 29, 2006; 76 FR 81858, Dec. 29, 2011; 80 FR 77275, Dec. 14, 2015]
          
          
            § 660.406
            Exempted fishing.
            (a) NMFS may allow such exempted fishing in the fishery management area as may be recommended by the Council, the Federal Government, state government, or treaty Indian tribes having usual and accustomed fishing grounds in the fishery management area.
            (b) NMFS will not allow any exempted fishery recommended by the Council unless NMFS determines that the purpose, design, and administration of the exempted fishery are consistent with the goals and objectives of the Council's fishery management plan, the national standards (section 301(a) of the Magnuson Act), and other applicable law.
            (c) Each vessel participating in any exempted fishery recommended by the Council and allowed by NMFS is subject to all provisions of this subpart, except those portions which relate to the purpose and nature of the exempted fishery. These exceptions will be specified in a permit issued by the Regional Administrator to each vessel participating in the exempted fishery and that permit must be carried aboard each participating vessel.
            [61 FR 34572, July 2, 1996, as amended at 78 FR 10559, Feb. 14, 2013]
          
          
            § 660.407
            Treaty Indian fishing.
            Except as otherwise provided in this subpart, treaty Indian fishing in any part of the fishery management area is subject to the provisions of this subpart, the Magnuson Act, and any other regulations issued under the Magnuson Act.
          
          
            § 660.408
            Annual actions.
            (a) General. NMFS will annually establish specifications and management measures or, as necessary, adjust specifications and management measures for the commercial, recreational, and treaty Indian fisheries by publishing the action in the Federal Register under § 660.411. Management of the Pacific Coast salmon fishery will be conducted consistent with the standards and procedures in the Salmon FMP. The Salmon FMP is available from the Regional Administrator or the Council. Specifications and management measures are described in paragraphs (b) through (o) of this section.
            (b) Annual catch limits. Annual Specifications will include annual catch limits (ACLs) determined consistent with the standards and procedures in the Salmon FMP.
            (c) Allowable ocean harvest levels. Allowable ocean harvest levels must ensure that conservation objectives and ACLs are met, as described in § 660.410, except that where the de minimis fishing control rules described in § 660.410(c) apply, conservation objectives may not be met, provided ACLs are met. The allowable ocean harvest for commercial, recreational, and treaty Indian fishing may be expressed in terms of season regulations expected to achieve a certain optimum harvest level or in terms of a particular number of fish. Procedures for determining allowable ocean harvest vary by species and fishery complexity, and are documented in the fishery management plan and Council documents.
            (d) Allocation of ocean harvest levels—(1) Coho and chinook from the U.S.-Canada border to Cape Falcon—(i) Overall allocation schedule. Initial allocation of coho and chinook salmon north of Cape Falcon, OR, will be based on the following schedule:
            
              
                Allowable non-treaty ocean harvest (thousands of fish)
                Percentage 1
                
                Commercial
                Recreational
              
              
                Coho:
              
              
                0-300
                25
                75
              
              
                >300
                60
                40
              
              
                Chinook:
              
              
                0-100
                50
                50
              
              
                >100-150
                60
                40
              
              
                
                >150
                70
                30
              
              
                1 The percentage allocation is tiered and must be calculated in additive steps when the harvest level exceeds the initial tier. For example, for a total allowable ocean harvest of 150,000 chinook, the recreational allocation would be equal to 50 percent of 100,000 chinook plus 40 percent of 50,000 chinook or 50,000 + 20,000 = 70,000 chinook.
            
            (ii) Deviations from allocation schedule. The initial allocation may be modified annually in accordance with paragraphs (d)(1)(iii) through (viii) of this section. These deviations from the allocation schedule provide flexibility to account for the dynamic nature of the fisheries and better achieve the allocation objectives and fishery allocation priorities in paragraphs (d)(1)(ix) and (x) of this section. Total allowable ocean harvest will be maximized to the extent possible consistent with treaty obligations, state fishery needs, conservation objectives, and ACLs. Every effort will be made to establish seasons and gear requirements that provide troll and recreational fleets a reasonable opportunity to catch the available harvest. These may include single-species directed fisheries with landing restrictions for other species.
            (iii) Preseason trades. Preseason species trades (chinook and coho) may be made if they are based upon the recommendation of the commercial and recreational Salmon Advisory Subpanel representatives for the area north of Cape Falcon; simultaneously benefit both the commercial and recreational fisheries or benefit one fishery without harming the other; and are supported by a socio-economic analysis that compares the impacts of the recommendation to those of the standard allocation schedule to determine the allocation that best meets the allocation objectives. This analysis will be made available to the public during the preseason process for establishing annual management measures. Preseason trades will use an exchange ratio of four coho to one chinook as a desirable guideline.
            (iv) Commercial allocation. The commercial allowable ocean harvest of chinook and coho derived during the preseason allocation process may be varied by major subareas (i.e., north of Leadbetter Point and south of Leadbetter Point) if there is need to do so to decrease impacts on weak stocks. Deviations in each major subarea will generally not exceed 50 percent of the allowable ocean harvest of each species that would have been established without a geographic deviation in the distribution of the allowable ocean harvest. Deviation of more than 50 percent will be based on a conservation need to protect the weak stocks and will provide larger overall harvest for the entire fishery north of Cape Falcon than would have been possible without the deviation.
            (v) Recreational allocation. The recreational allowable ocean harvest of chinook and coho derived during the preseason allocation process will be distributed among the four major recreational subareas as described in the coho and chinook distribution sections below. The Council may deviate from subarea quotas to meet recreational season objectives, based on agreement of representatives of the affected ports and/or in accordance with section 6.5.3.2 of the Pacific Coast Salmon Plan, regarding certain selective fisheries. Additionally, based upon the recommendation of the recreational Salmon Advisory Subpanel representatives for the area north of Cape Falcon, the Council will include criteria in its preseason salmon management recommendations to guide any inseason transfer of coho among the recreational subareas to meet recreational season duration objectives.
            (A) Coho distribution. The preseason recreational allowable ocean harvest of coho north of Cape Falcon will be distributed to provide 50 percent to the area north of Leadbetter Point and 50 percent to the area south of Leadbetter Point. In years with no fishery in Washington State management area 4B, the distribution of coho north of Leadbetter Point will be divided to provide 74 percent to the subarea between Leadbetter Point and the Queets River (Westport), 5.2 percent to the subarea between Queets River and Cape Flattery (La Push), and 20.8 percent to the area north of the Queets River (Neah Bay). In years when there is an Area 4B (Neah Bay) fishery under state management, 25 percent of the numerical value of that fishery shall be added to the recreational allowable ocean harvest north of Leadbetter Point prior to applying the sharing percentages for Westport and La Push. The increase to Westport and La Push will be subtracted from the Neah Bay ocean share to maintain the same total harvest allocation north of Leadbetter Point. Each of the four recreational port area allocations will be rounded, to the nearest hundred fish, with the largest quotas rounded downward, if necessary, to sum to the preseason recreational allowable ocean harvest of coho north of Cape Falcon.
            (B) Chinook distribution. Subarea distributions of Chinook will be managed as guidelines based on calculations of the Salmon Technical Team with the primary objective of achieving all-species fisheries without imposing Chinook restrictions (i.e., area closures or bag limit reductions). Chinook in excess of all-species fisheries needs may be utilized by directed Chinook fisheries north of Cape Falcon or by negotiating a preseason species trade of Chinook and coho between commercial and recreational allocations in accordance with paragraph (d)(1)(iii) of this section.
            (vi) Inseason trades and transfers. Inseason transfers, including species trades of Chinook and coho, may be permitted in either direction between commercial and recreational fishery quotas to allow for uncatchable fish in one fishery to be reallocated to the other. Fish will be deemed uncatchable by a respective commercial or recreational fishery only after considering all possible annual management actions to allow for their harvest that are consistent with the harvest management objectives specific in the fishery management plan including consideration of single species fisheries. Implementation of inseason transfers will require consultation with the pertinent commercial and recreational Salmon Advisory Subpanel representatives from the area involved and the Salmon Technical Team, and a clear establishment of available fish and impacts from the transfer. Inseason trades or transfers may vary from the guideline ratio of four coho to one Chinook to meet the allocation objectives in paragraph (d)(1)(ix) of this section.
            (vii) Other inseason provisions. Any increase or decrease in the recreational or commercial allowable ocean harvest resulting from an inseason restructuring of a fishery or other inseason management action does not require reallocation of the overall non-treaty allowable ocean harvest north of Cape Falcon between the recreational and commercial fisheries. Inseason redistribution of subarea quotas within the recreational fishery or the distribution of allowable coho catch transfers from the commercial fishery among subareas may deviate from the preseason distribution. Inseason management actions may be taken by the Regional Administrator to assure meeting the primary objective of achieving all-species fisheries without imposing Chinook restrictions in each of the recreational subareas north of Cape Falcon. Such actions might include, but are not limited to: Closure from 0 to 3, 0 to 6, 3 to 200, or 5 to 200 nm from shore; closure from a point extending due west from Tatoosh Island for 5 nm, then south to a point due west of Umatilla Reef Buoy, then due east to shore; closure from North Head at the Columbia River mouth north to Leadbetter Point; change in species that may be landed; or other actions as prescribed in the annual management measures.
            (viii) Selective fisheries. Deviations from the initial gear and port area allocations may be allowed to implement selective fisheries for marked salmon stocks as long as the deviations are within the constraints and process specified in section 6.5.3.2 of the Pacific Coast Salmon Plan.
            (ix) Allocation objectives. The goal of allocating ocean harvest north of Cape Falcon is to achieve, to the greatest degree possible, the following objectives for the commercial and recreational fisheries. When deviation from the allocation schedule is being considered, these objectives will serve as criteria to help determine whether a user group will benefit from the deviation.

            (A) Provide recreational opportunity by maximizing the duration of the fishing season while minimizing daily and area closures and restrictions on gear and daily limits.
            
            (B) Maximize the value of the commercial harvest while providing fisheries of reasonable duration.
            (x) Fishery allocation priorities. The following fishery allocation priorities will provide guidance in the preseason process of establishing final harvest allocations and structuring seasons that best achieve the allocation objectives. To the extent fish are provided to each fishery by the allocation schedule, these priorities do not favor one user group over the other and should be met simultaneously for each fishery. Seasons may be structured that deviate from these priorities consistent with the allocation objectives.
            (A) At total allowable harvest levels up to 300,000 coho and 100,000 chinook: For the recreational fishery, provide coho for a late June through early September all-species season; provide chinook to allow access to coho and, if possible, a minimal chinook-only fishery prior to the all-species season; and adjust days per week and/or institute area restrictions to stabilize season duration. For the commercial fishery, provide chinook for a May and early June chinook season and provide coho for hooking mortality and/or access to a pink fishery, and ensure that part of the chinook season will occur after June 1.
            (B) At total allowable harvest levels above 300,000 coho and above 100,000 chinook: For the recreational fishery, relax any restrictions in the all-species fishery and/or extend the all-species season beyond Labor Day as coho quota allows; provide chinook for a Memorial Day through late June chinook-only fishery; and adjust days per week to ensure continuity with the all-species season. For the commercial fishery, provide coho for an all-species season in late summer and/or access to a pink fishery; and leave adequate chinook from the May through June season to allow access to coho.
            (2) Coho south of Cape Falcon—(i) Allocation schedule. Preseason allocation shares of coho salmon south of Cape Falcon, OR, will be determined by an allocation schedule, which is based on the following formula. The formula will be used to interpolate between allowable harvest levels as shown in the table below.
            (A) Up to 350,000 allowable ocean harvest: The first 150,000 fish will be allocated to the recreational fishery. Additional fish will be allocated 66.7 percent to troll and 33.3 percent to recreational. The incidental coho mortality for a commercial all-salmon-except-coho fishery will be deducted from the troll allocation. If the troll allocation is insufficient for this purpose, the remaining number of coho needed for this estimated incidental coho mortality will be deducted from the recreational share.
            (B) From 350,000 to 800,000 allowable ocean harvest: The recreational allocation is equal to 14 percent of the allowable harvest above 350,000 fish, plus 217,000 fish. The remainder of the allowable ocean harvest will be allocated to the troll fishery.
            (C) Above 800,000 allowable ocean harvest: The recreational allocation is equal to 10 percent of the allowable harvest above 800,000 fish, plus 280,000 fish. The remainder of the allowable ocean harvest will be allocated to the troll fishery.
            
              
                Allowable ocean harvest (thousands of fish)
                Commercial
                Number(thousands)
                
                Percentage
                Recreational
                Number(thousands)
                
                Percentage
              
              
                2,700
                2,230
                82.6
                470
                17.4
              
              
                2,600
                2,140
                82.3
                460
                17.7
              
              
                2,500
                2,050
                82.0
                450
                18.0
              
              
                2,400
                1,960
                81.7
                440
                18.3
              
              
                2,300
                1,870
                81.3
                430
                18.7
              
              
                2,200
                1,780
                80.9
                420
                19.1
              
              
                2,100
                1,690
                80.5
                410
                19.5
              
              
                2,000
                1,600
                80.0
                400
                20.0
              
              
                1,900
                1,510
                79.5
                390
                20.5
              
              
                1,800
                1,420
                78.9
                380
                21.1
              
              
                1,700
                1,330
                78.2
                370
                21.8
              
              
                1,600
                1,240
                77.5
                360
                22.5
              
              
                1,500
                1,150
                76.7
                350
                23.3
              
              
                1,400
                1,060
                75.7
                340
                24.3
              
              
                1,300
                970
                74.6
                330
                25.4
              
              
                1,200
                880
                73.3
                320
                26.7
              
              
                1,100
                790
                71.8
                310
                28.2
              
              
                1,000
                700
                70.0
                300
                30.0
              
              
                900
                610
                67.8
                290
                32.2
              
              
                800
                520
                65.0
                280
                35.0
              
              
                700
                434
                62.0
                266
                38.0
              
              
                600
                348
                58.0
                252
                42.0
              
              
                500
                262
                52.4
                238
                47.6
              
              
                400
                176
                44.0
                224
                56.0
              
              
                350
                133
                38.0
                217
                62.0
              
              
                300
                100
                33.3
                200
                66.7
              
              
                200
                
                  1 33
                
                  1 16.5
                
                  1 167
                
                  1 83.5
              
              
                100
                (1)
                (1)
                (1)
                (1)
              
              
                1 An incidental coho allowance associated with any commercial all-salmon-except-coho fishery will be deducted from the recreational share of coho during periods of low coho abundance when the commercial allocation of coho under the schedule would be insufficient to allow for incidental hooking mortality of coho in the commercial all-salmon-except-coho fishery.
            
            
            (ii) Geographic distribution. Allowable harvest south of Cape Falcon may be divided and portions assigned to subareas based on considerations including, but not limited to, controlling ocean harvest impacts on depressed, viable natural stocks within acceptable maximum allowable levels; stock abundance; allocation considerations; stock specific impacts; relative abundance of the salmon species in the fishery; escapement goals; and maximizing harvest potential.
            (iii) Recreational allocation at 167,000 fish or less. When the recreational allocation is at 167,000 fish or less, the total recreational allowable ocean harvest of coho will be divided between two major subareas with independent impact quotas. The initial allocation will be 70 percent from Cape Falcon to Humbug Mountain and 30 percent south of Humbug Mountain. Coho transfers between the two impact quotas may be permitted on a one-for-one basis, if chinook constraints preclude access to coho. Horse Mountain to Point Arena will be managed for an impact guideline of 3 percent of the south of Cape Falcon recreational allocation. The recreational coho fishery between Humbug Mountain and Point Arena may be closed when it is projected that the harvest impact between Humbug Mountain and Point Arena, combined with the projected harvest impact that will be taken south of Point Arena to the end of the season, equals the impact quota for south of Humbug Mountain. The recreational fishery for coho salmon south of Point Arena will not close upon attainment of the south of Humbug Mountain impact quota.
            (iv) Oregon coastal natural coho. The allocation provisions in paragraph (d)(2) of this section provide guidance only when coho abundance permits a directed coho harvest, not when the allowable harvest impacts are insufficient to allow coho retention south of Cape Falcon. At such low levels, allowable harvest impacts will be allocated during the Council's preseason process.
            (v) Inseason reallocation. No later than August 15 each year, the Salmon Technical Team will estimate the number of coho salmon needed to complete the recreational seasons. Any coho salmon allocated to the recreational fishery that are not needed to complete the recreational seasons will be reallocated to the commercial fishery. Once reallocation has taken place, the remaining recreational quota will change to a harvest guideline. If the harvest guideline for the recreational fishery is projected to be reached on or before Labor Day, the Regional Administrator may allow the recreational fishery to continue through the Labor Day weekend only if there is no significant danger of impacting the allocation of another fishery or of failing to meet an escapement goal.
            (e) Management boundaries and zones. Management boundaries and zones will be established or adjusted to achieve a conservation purpose or management objective. A conservation purpose or management objective protects a fish stock, simplifies management of a fishery, or promotes wise use of fishery resources by, for example, separating fish stocks, facilitating enforcement, separating conflicting fishing activities, or facilitating harvest opportunities. Management boundaries and zones will be described by geographical references, coordinates (latitude and longitude), depth contours, distance from shore, or similar criteria.
            (f) Minimum harvest lengths. The minimum harvest lengths for commercial, recreational, and treaty Indian fishing may be changed upon demonstration that a useful purpose will be served. For example, an increase in minimum size for commercially caught salmon may be necessary for conservation or may provide a greater poundage and monetary yield from the fishery while not substantially increasing hooking mortality. The removal of a minimum size for the recreational fishery may prevent wastage of fish and outweigh the detrimental impacts of harvesting immature fish.
            (g) Recreational daily bag limits. Recreational daily bag limits for each fishing area will specify number and species of salmon that may be retained. The recreational daily bag limits for each fishing area will be set to maximize the length of the fishing season consistent with the allowable level of harvest in the area.
            
            (h) Fishing gear restrictions. Gear restrictions for commercial, recreational, and treaty Indian fishing may be established or modified upon demonstration that a useful purpose will be served. For example, gear restrictions may be imposed or modified to facilitate enforcement, reduce hooking mortality, or reduce gear expenses for fishermen.
            (i) Seasons—(1) In general. Seasons for commercial and recreational fishing will be established or modified taking into account allowable ocean harvest levels and quotas, allocations between the commercial and recreational fisheries, and the estimated amount of effort required to catch the available fish based on past seasons.
            (2) Commercial seasons. Commercial seasons will be established or modified taking into account wastage of fish that cannot legally be retained, size and poundage of fish caught, effort shifts between fishing areas, and protection of depressed stocks present in the fishing areas. All-species seasons will be established to allow the maximum allowable harvest of pink salmon, when and where available, without exceeding allowable Chinook or coho harvest levels and within conservation and allocation constraints of the pink stocks.
            (3) Recreational seasons. If feasible, recreational seasons will be established or modified to encompass Memorial Day and Labor Day weekends, and to avoid the need for inseason closures.
            (j) Quotas (by species, including fish caught 0-3 nm seaward of Washington, Oregon, and California). Quotas for commercial, recreational, and treaty Indian fishing may be established or modified to ensure that allowable ocean harvests are not exceeded. Quotas may be fixed or adjustable and used in conjunction with seasons. Any quota established does not represent a guaranteed ocean harvest, but a maximum ceiling on catch.
            (k) Selective fisheries—(1) In general. In addition to the all-species seasons and the all-species-except-coho seasons established for the commercial and recreational fisheries, species selective fisheries and mark selective fisheries may be established.
            (2) Species selective fisheries. Selective coho-only, Chinook-only, pink-only, all salmon except Chinook, and all salmon except coho fisheries may be established if harvestable fish of the target species are available; harvest of incidental species will not exceed allowable levels; proven, documented selective gear exists; significant wastage of incidental species will not occur; and the selective fishery will occur in an acceptable time and area where wastage can be minimized and target stocks are primarily available.
            (3) Mark selective fisheries. Fisheries that select for salmon marked with a healed adipose fin clip may be established in the annual management measures as long as they are consistent with guidelines in section 6.5.3.1 of the Pacific Coast Salmon Plan.
            (l) Treaty Indian fishing. (1) NMFS will establish or modify treaty Indian fishing seasons and/or fixed or adjustable quotas, size limits, gear restrictions, and/or area restrictions taking into account recommendations of the Council, proposals from affected tribes, and relevant Federal court proceedings.
            (2) The combined treaty Indian fishing seasons will not be longer than necessary to harvest the allowable treaty Indian catch, which is the total treaty harvest that would occur if the tribes chose to take their total entitlement of the weakest stock in the fishery management area, assuming this level of harvest did not create conservation or allocation problems for other stocks.
            (3) Any fixed or adjustable quotas established will be consistent with established treaty rights and will not exceed the harvest that would occur if the entire treaty entitlement to the weakest run were taken by treaty Indian fisheries in the fishery management area.
            (4) If adjustable quotas are established for treaty Indian fishing, they may be subject to inseason adjustment because of unanticipated Chinook or coho hooking mortality occurring during the season, catches in treaty Indian fisheries inconsistent with those unanticipated under Federal regulations, or a need to redistribute quotas to ensure attainment of an overall quota.
            (m) Yurok and Hoopa Valley tribal fishing rights. For purposes of section 303 of the Magnuson Act, the federally reserved fishing rights of the Yurok and Hoopa Valley Indian Tribes as set out in a legal opinion 2
               dated October 4, 1993, by the Office of the Solicitor, Department of the Interior, are applicable law. Under section 303 of the Magnuson Act, allowable ocean harvest must be consistent with all applicable laws.
            
              
                2 Copies of the Solicitor's Opinion are available from the Director, Southwest Region, NMFS.
            
            (n) Inseason notice procedures. Telephone hotlines and USCG broadcasts will provide actual notice of inseason actions for commercial, recreational, and treaty Indian fishing.
            (o) Reporting requirements. Reporting requirements for commercial fishing may be imposed to ensure timely and accurate assessment of catches in regulatory areas subject to quota management. Such reports are subject to the limitations described herein. Persons engaged in commercial fishing in a regulatory area subject to quota management and landing their catch in another regulatory area open to fishing may be required to transmit a brief report prior to leaving the first regulatory area. The regulatory areas subject to these reporting requirements, the contents of the reports, and the entities receiving the reports will be specified annually.
            [61 FR 34601, July 2, 1996, as amended at 64 FR 26328, May 14, 1999; 66 FR 29241, May 30, 2001; 76 FR 81859, Dec. 29, 2011; 78 FR 10559, Feb. 14, 2013]
          
          
            § 660.409
            Inseason actions.
            (a) Fixed inseason management provisions. NMFS is authorized to take the following inseason management actions annually, as appropriate.
            (1) Automatic season closures based on quotas. When a quota for the commercial or the recreational fishery, or both, for any salmon species in any portion of the fishery management area is projected by the Regional Administrator to be reached on or by a certain date, NMFS will, by an inseason action issued under § 660.411, close the commercial or recreational fishery, or both, for all salmon species in the portion of the fishery management area to which the quota applies as of the date the quota is projected to be reached.
            (2) Rescission of automatic closure. If a fishery is closed under a quota before the end of a scheduled season based on overestimate of actual catch, NMFS will reopen that fishery in as timely a manner as possible for all or part of the remaining original season provided NMFS finds that a reopening of the fishery is consistent with the management objectives for the affected species and the additional open period is no less than 24 hours. The season will be reopened by an inseason action issued under § 660.411.
            (3) Adjustment for error in preseason estimates. NMFS may, by an inseason action issued under § 660.411, make appropriate changes in relevant seasons or quotas if a significant computational error or errors made in calculating preseason estimates of salmon abundance are identified, provided that such correction can be made in a timely manner to affect the involved fishery without disrupting the capacity to meet the objectives of the fishery management plan.
            (b) Flexible inseason management provisions. (1) The Regional Administrator will consult with the Chairman of the Council and the appropriate State Directors prior to taking any of the following flexible inseason management provisions, which include, but are not limited to, the following:
            (i) Modification of quotas and/or fishing seasons.
            (ii) Modification of the species that may be caught and landed during specific seasons and the establishment or modification of limited retention regulations.
            (iii) Modification of recreational bag limits and recreational fishing days per calendar week.
            (iv) Establishment or modification of gear restrictions.
            (v) Modification of boundaries, including landing boundaries, and establishment of closed areas.

            (2) Fishery managers must determine that any inseason adjustment in management measures is consistent with fishery regimes established by the U.S.-Canada Pacific Salmon Commission, conservation objectives and ACLs, conservation of the salmon resource, any adjudicated Indian fishing rights, and the ocean allocation scheme in the fishery management plan. All inseason adjustments will be based on consideration of the following factors:
            (i) Predicted sizes of salmon runs.
            (ii) Harvest quotas and hooking mortality limits for the area and total allowable impact limitations, if applicable.
            (iii) Amount of commercial, recreational, and treaty Indian catch for each species in the area to date.
            (iv) Amount of commercial, recreational, and treaty Indian fishing effort in the area to date.
            (v) Estimated average daily catch per fisherman.
            (vi) Predicted fishing effort for the area to the end of the scheduled season.
            (vii) Other factors, as appropriate.
            [61 FR 34572, July 2, 1996, as amended at 76 FR 81860, Dec. 29, 2011]
          
          
            § 660.410
            Conservation objectives, ACLs, and de minimis control rules.
            (a) Conservation objectives. Annual management measures will be consistent with conservation objectives described in Table 3-1 of the Salmon FMP or as modified through the processes described below, except where the ACL escapement level for a stock is higher than the conservation objective, in which case annual management measures will be designed to ensure that the ACL for that stock is met, or where the de minimis control rules described in paragraph (c) of this section apply.
            (1) Modification of conservation objectives. NMFS is authorized, through an action issued under § 660.411, to modify a conservation objective if—
            (i) A comprehensive technical review of the best scientific information available provides conclusive evidence that, in the view of the Council, the Scientific and Statistical Committee, and the Salmon Technical Team, justifies modification of a conservation objective or
            (ii) Action by a Federal court indicates that modification of a conservation objective is appropriate.
            (2) ESA-listed species. The annual specifications and management measures will be consistent with NMFS consultation standards or NMFS recovery plans for species listed under the Endangered Species Act (ESA). Where these standards differ from those described in FMP Table 3-1, NMFS will describe the ESA-related standards for the upcoming annual specifications and management measures in a letter to the Council prior to the first Council meeting at which the development of those annual management measures occurs.
            (b) Annual Catch Limits. Annual management measures will be designed to ensure escapement levels at or higher than ACLs determined through the procedures set forth in the FMP.
            (c) De minimis control rules. Klamath River fall Chinook and Sacramento River fall Chinook salmon have the same form of de minimis control rule described in the FMP, which allows for limited fishing impacts when abundance falls below SMSY. The control rule describes maximum allowable exploitation rates at any given level of abundance. The annual management measures may provide for lower exploitation rates as needed to address uncertainties or other year-specific circumstances. The de minimis exploitation rate in a given year must also be determined in consideration of the following factors:
            (1) The potential for critically low natural spawner abundance, including considerations for substocks that may fall below crucial genetic thresholds;
            (2) Spawner abundance levels in recent years;
            (3) The status of co-mingled stocks;
            (4) Indicators of marine and freshwater environmental conditions;
            (5) Minimal needs for tribal fisheries;
            (6) Whether the stock is currently in an approaching overfished condition;
            (7) Whether the stock is currently overfished;
            (8) Other considerations as appropriate.
            (9) Exploitation rates, including de minimis exploitation rates, must not jeopardize the long-term capacity of the stock to produce maximum sustained yield on a continuing basis. NMFS expects that the control rule and associated criteria will result in decreasing harvest opportunity as abundance declines and little or no opportunity for harvest at abundance levels less than half of MSST.
            [76 FR 81860, Dec. 29, 2011]
          
          
            § 660.411
            Notification and publication procedures.
            (a) Notification and effective dates. (1) Annual and certain other actions taken under §§ 660.408 and 660.410 will be implemented by an action published in the Federal Register, and will be effective upon filing, unless a later time is specified in the action.

            (2) Inseason actions taken under § 660.409 will be by actual notice available from telephone hotlines and USCG broadcasts, as specified annually. Inseason actions will also be published in the Federal Register as soon as practicable. Inseason actions will be effective from the time specified in the actual notice of the action (telephone hotlines and USCG broadcasts), or at the time the inseason action published in the Federal Register is effective, whichever comes first.
            (3) Any action issued under this section will remain in effect until the expiration date stated in the action or until rescinded, modified, or superseded. However, no inseason action has any effect beyond the end of the calendar year in which it is issued.
            (b) Public comment. If time allows, NMFS will invite public comment prior to the effective date of any action published in the Federal Register.
            
            (c) Availability of data. The Regional Administrator will compile in aggregate form all data and other information relevant to the action being taken and will make them available for public review upon request, contact information will be published annually in the Federal Register and announced on the telephone hotline. For actions affecting fisheries occurring primarily or exclusively in the fishery management area seaward of California, information relevant to the action also will be made available upon request by the Southwest Region, NMFS.
            [61 FR 34572, July 2, 1996, as amended at 78 FR 10559, Feb. 14, 2013]
          
          
            § 660.412
            EFH identifications and descriptions for Pacific salmon.

            Essential fish habitat (EFH) is identified for anadromous Pacific salmon stocks managed by the Pacific Fishery Management Council (PFMC) under the Pacific Coast Salmon Fishery Management Plan (FMP). These managed salmon include most of the Chinook salmon (Oncorhynchus tshawytscha) stocks and all of the coho salmon (O. kisutch) stocks from Washington, Oregon, Idaho, and California; as well as pink salmon (O. gorbuscha) stocks originating from watersheds within Puget Sound east of, and including, the Elwha River. The geographic extent of freshwater EFH is specifically identified in the FMP as all water bodies currently or historically occupied by PFMC-managed salmon in Washington, Oregon, Idaho, and California; including aquatic areas above all artificial barriers that are not specifically excluded. Freshwater EFH, identified in Table 1 of this subpart H, is described using fourth field hydrologic unit codes developed by the U.S. Geological Survey (defined in U.S. Geological Survey and U.S. Department of Agriculture, Natural Resources Conservation Service: Federal guidelines, requirements, and procedures for the national Watershed Boundary Dataset: U.S. Geological Survey Techniques and Methods 11-A3, 2009). Table 1 also identifies the dams that represent the upstream extent of EFH in each hydrologic unit.

            (a) Chinook salmon EFH includes all water bodies currently or historically occupied by PFMC-managed Chinook salmon in Washington, Oregon, Idaho, and California as identified in Table 1 of this subpart. Chinook salmon EFH also includes the estuarine and marine areas extending from the extreme high tide line in nearshore and tidal submerged environments within state territorial waters out to the full extent of the exclusive economic zone (EEZ) (200 nautical miles) offshore of Washington, Oregon, and California north of Point Conception; and the marine areas of Alaska that are designated as Chinook salmon EFH by the North Pacific Fishery Management Council (NPFMC), for stocks that are also managed by the PFMC.
            
            (b) Coho salmon EFH includes all water bodies currently or historically occupied by PFMC-managed coho salmon in Washington, Oregon, Idaho, and California as identified in Table 1 of this subpart. Coho salmon EFH also includes the estuarine and marine areas extending from the extreme high tide line in nearshore and tidal submerged environments within state territorial waters out to the full extent of the EEZ (200 nautical miles) offshore of Washington, Oregon, and California north of Point Conception; and the marine areas of Alaska that are designated as coho salmon EFH by the NPFMC, for stocks that are also managed by the PFMC.
            (c) Puget Sound pink salmon EFH includes all water bodies currently or historically occupied by PFMC-managed Puget Sound pink salmon in Washington State as identified in Table 1 of this subpart. Puget Sound pink salmon EFH also includes the estuarine and marine areas extending from the extreme high tide line in nearshore and tidal submerged environments within state territorial waters north and east of Cape Flattery, Washington, including Puget Sound, the Strait of Juan de Fuca and Strait of Georgia; the waters of the U.S. EEZ north of 48° N latitude to the U.S.-Canada border; and marine areas of Alaska that are designated as pink salmon EFH by the NPFMC, for stocks that are also managed by the PFMC.
            [79 FR 75450, Dec. 18, 2014]
          
          
            Pt. 660, Subpt. H, Table 1
            Table 1 to Subpart H of Part 660—Pacific Salmon EFH Identified by USGS Hydrologic Unit Code (HUC)
            
              
                4th Field hydrologic unit code
                
                Hydrologic unit name
                State(s)
                Chinooksalmon
                
                Coho salmon
                Puget Sound pink salmon
                Impassable dam(s)
              
              
                17020005
                Chief Joseph
                WA
                X
                X
                
                Chief Joseph Dam.
              
              
                17020006
                Okanogan
                WA
                X
                
                
                n/a.
              
              
                17020007
                Similkameen
                WA
                X
                
                
                n/a.
              
              
                17020008
                Methow
                WA
                X
                X
                
                n/a.
              
              
                17020009
                Lake Chelan
                WA
                X
                
                
                n/a.
              
              
                17020010
                Upper Columbia-Entiat
                WA
                X
                X
                
                n/a.
              
              
                17020011
                Wenatchee
                WA
                X
                X
                
                n/a.
              
              
                17020012
                Moses Coulee
                WA
                X
                X
                
                n/a.
              
              
                17020015
                Lower Crab
                WA
                X
                
                
                n/a.
              
              
                17020016
                Upper Columbia-Priest Rapids
                WA
                X
                X
                
                n/a.
              
              
                17030001
                Upper Yakima
                WA
                X
                X
                
                Keechelus Dam Kachess Dam (Kachess River).
              
              
                17030002
                Naches
                WA
                X
                X
                
                Rimrock Dam (Tieton River).
              
              
                17030003
                Lower Yakima
                WA
                X
                X
                
                n/a.
              
              
                17060101
                Hells Canyon
                OR/ID
                X
                
                
                Hells Canyon Dam.
              
              
                17060102
                Imnaha River
                OR/ID
                X
                
                
                n/a.
              
              
                17060103
                Lower Snake-Asotin
                OR/WA/ID
                X
                X
                
                n/a.
              
              
                17060104
                Upper Grande Ronde River
                OR
                X
                X
                
                n/a.
              
              
                17060105
                Wallowa River
                OR
                X
                X
                
                n/a.
              
              
                17060106
                Lower Grande Ronde
                OR/WA
                X
                X
                
                n/a.
              
              
                17060107
                Lower Snake-Tucannon
                WA
                X
                X
                
                n/a.
              
              
                17060108
                Palouse River
                WA
                X
                
                
                n/a.
              
              
                17060110
                Lower Snake River
                WA
                X
                X
                
                n/a.
              
              
                17060201
                Upper Salmon
                ID
                X
                
                
                n/a.
              
              
                17060202
                Pahsimeroi
                ID
                X
                
                
                n/a.
              
              
                17060203
                Middle Salmon-Panther
                ID
                X
                
                
                n/a.
              
              
                17060204
                Lemhi
                ID
                X
                
                
                n/a.
              
              
                17060205
                Upper Middle Fork Salmon
                ID
                X
                
                
                n/a.
              
              
                17060206
                Lower Middle Fork Salmon
                ID
                X
                
                
                n/a.
              
              
                17060207
                Middle Salmon-Chamberlain
                ID
                X
                
                
                n/a.
              
              
                17060208
                South Fork Salmon
                ID
                X
                
                
                n/a.
              
              
                17060209
                Lower Salmon
                ID
                X
                
                
                n/a.
              
              
                17060210
                Little Salmon
                ID
                X
                
                
                n/a.
              
              
                17060301
                Upper Selway
                ID
                X
                X
                
                n/a.
              
              
                17060302
                Lower Selway
                ID
                X
                X
                
                n/a.
              
              
                17060303
                Lochsa
                ID
                X
                
                
                n/a.
              
              
                17060304
                Middle Fork Clearwater
                ID
                X
                X
                
                n/a.
              
              
                17060305
                South Fork Clearwater
                ID
                X
                X
                
                n/a.
              
              
                17060306
                Clearwater
                WA/ID
                X
                X
                
                n/a.
              
              
                17060308
                Lower North Fork Clearwater
                ID
                X
                
                
                Dworshak Dam.
              
              
                
                17070101
                Middle Columbia-Lake Wallula
                OR/WA
                X
                X
                
                n/a.
              
              
                17070103
                Umatilla
                OR
                X
                X
                
                McKay Dam (McKay Creek).
              
              
                17070105
                Middle Columbia-Hood
                OR/WA
                X
                X
                
                n/a.
              
              
                17070106
                Klickitat
                WA
                X
                X
                
                n/a.
              
              
                17070306
                Lower Deschutes
                OR
                X
                X
                
                n/a.
              
              
                17080001
                Lower Columbia-Sandy
                OR/WA
                X
                X
                
                Bull Run Dam #2.
              
              
                17080002
                Lewis
                WA
                X
                X
                
                n/a.
              
              
                17080003
                Lower Columbia-Clatskanie
                OR/WA
                X
                X
                
                n/a.
              
              
                17080004
                Upper Cowlitz
                WA
                X
                X
                
                n/a.
              
              
                17080005
                Cowlitz
                WA
                X
                X
                
                n/a.
              
              
                17080006
                Lower Columbia
                OR/WA
                X
                X
                
                n/a.
              
              
                17090001
                Middle Fork Willamette
                OR
                X
                
                
                n/a.
              
              
                17090002
                Coast Fork Willamette
                OR
                X
                
                
                Dorena Dam.
              
              
                17090003
                Upper Willamette
                OR
                X
                X
                
                n/a.
              
              
                17090004
                McKenzie
                OR
                X
                X
                
                Cougar Dam.1
                
              
              
                17090005
                North Santiam
                OR
                X
                X
                
                Big Cliff Dam.2
                
              
              
                17090006
                South Santiam
                OR
                X
                X
                
                n/a.
              
              
                17090007
                Middle Willamette
                OR
                X
                X
                
                n/a.
              
              
                17090008
                Yamhill
                OR
                X
                X
                
                n/a.
              
              
                17090009
                Molalla-Pudding
                OR
                X
                X
                
                n/a.
              
              
                17090010
                Tualatin
                OR
                X
                X
                
                n/a.
              
              
                17090011
                Clackamas
                OR
                X
                X
                
                n/a.
              
              
                17090012
                Lower Willamette
                OR
                X
                X
                
                n/a.
              
              
                17100101
                Hoh-Quillayute
                WA
                X
                X
                
                n/a.
              
              
                17100102
                Queets-Quinault
                WA
                X
                X
                
                n/a.
              
              
                17100103
                Upper Chehalis
                WA
                X
                X
                
                n/a.
              
              
                17100104
                Lower Chehalis
                WA
                X
                X
                
                n/a.
              
              
                17100105
                Grays Harbor
                WA
                X
                X
                
                n/a.
              
              
                17100106
                Willapa
                WA
                X
                X
                
                n/a.
              
              
                17100201
                Necanicum
                OR
                X
                X
                
                n/a.
              
              
                17100202
                Nehalem
                OR
                X
                X
                
                n/a.
              
              
                17100203
                Wilson-Trask-Nestucca
                OR
                X
                X
                
                n/a.
              
              
                17100204
                Siletz-Yaquina
                OR
                X
                X
                
                n/a.
              
              
                17100205
                Alsea
                OR
                X
                X
                
                n/a.
              
              
                17100206
                Siuslaw
                OR
                X
                X
                
                n/a.
              
              
                17100207
                Siltcoos
                OR
                
                X
                
                n/a.
              
              
                17100301
                North Umpqua
                OR
                X
                X
                
                n/a.
              
              
                17100302
                South Umpqua
                OR
                X
                X
                
                n/a.
              
              
                17100303
                Umpqua
                OR
                X
                X
                
                n/a.
              
              
                17100304
                Coos
                OR
                X
                X
                
                n/a.
              
              
                17100305
                Coquille
                OR
                X
                X
                
                n/a.
              
              
                17100306
                Sixes
                OR
                X
                X
                
                n/a.
              
              
                17100307
                Upper Rogue
                OR
                X
                X
                
                Lost Creek Dam.
              
              
                17100308
                Middle Rogue
                OR
                X
                X
                
                Emigrant Dam.
              
              
                17100309
                Applegate
                CA/OR
                X
                X
                
                Applegate Dam.
              
              
                17100310
                Lower Rogue
                OR
                X
                X
                
                n/a.
              
              
                17100311
                Illinois
                CA/OR
                X
                X
                
                n/a.
              
              
                17100312
                Chetco
                CA/OR
                X
                X
                
                n/a.
              
              
                17110001
                Fraser
                WA
                X
                X
                
                n/a.
              
              
                17110002
                Strait Of Georgia
                WA
                X
                X
                X
                n/a.
              
              
                17110003
                San Juan Islands
                WA
                
                X
                
                n/a.
              
              
                17110004
                Nooksack
                WA
                X
                X
                X
                n/a.
              
              
                17110005
                Upper Skagit
                WA
                X
                X
                X
                Gorge Lake Dam.
              
              
                17110006
                Sauk
                WA
                X
                X
                X
                n/a.
              
              
                17110007
                Lower Skagit
                WA
                X
                X
                X
                n/a.
              
              
                17110008
                Stillaguamish
                WA
                X
                X
                X
                n/a.
              
              
                17110009
                Skykomish
                WA
                X
                X
                X
                n/a.
              
              
                17110010
                Snoqualmie
                WA
                X
                X
                X
                Tolt Dam (S. Fork Tolt River).
              
              
                17110011
                Snohomish
                WA
                X
                X
                X
                n/a.
              
              
                17110012
                Lake Washington
                WA
                X
                X
                
                Cedar Falls (Masonry) Dam (Cedar River).
              
              
                17110013
                Duwamish
                WA
                X
                X
                X
                n/a.
              
              
                17110014
                Puyallup
                WA
                X
                X
                X
                n/a.
              
              
                17110015
                Nisqually
                WA
                X
                X
                X
                n/a.
              
              
                17110016
                Deschutes
                WA
                X
                X
                
                n/a.
              
              
                17110017
                Skokomish
                WA
                X
                X
                X
                n/a.
              
              
                17110018
                Hood Canal
                WA
                X
                X
                X
                n/a.
              
              
                17110019
                Puget Sound
                WA
                X
                X
                X
                n/a.
              
              
                17110020
                Dungeness-Elwha
                WA
                X
                X
                X
                n/a.
              
              
                17110021
                Crescent-Hoko
                WA
                X
                X
                
                n/a.
              
              
                18010101
                Smith River
                CA/OR
                X
                X
                
                n/a.
              
              
                18010102
                Mad-Redwood
                CA
                X
                X
                
                Robert W. Matthews Dam.
              
              
                
                18010103
                Upper Eel
                CA
                X
                X
                
                Scott Dam.
              
              
                18010104
                Middle Fork Eel
                CA
                X
                X
                
                n/a.
              
              
                18010105
                Lower Eel
                CA
                X
                X
                
                n/a.
              
              
                18010106
                South Fork Eel
                CA
                X
                X
                
                n/a.
              
              
                18010107
                Mattole
                CA
                X
                X
                
                n/a.
              
              
                18010108
                Big-Navarro-Garcia
                CA
                X
                X
                
                n/a.
              
              
                18010109
                Gualala-Salmon
                CA
                X
                X
                
                n/a.
              
              
                18010110
                Russian
                CA
                X
                X
                
                Coyote Valley Dam (E. Fork Russian R.) Warm Springs Dam (Dry Cr.).
              
              
                18010206
                Upper Klamath
                CA/OR
                X
                X
                
                Keno Dam.
              
              
                18010207
                Shasta
                CA
                X
                X
                
                Dwinnell Dam.
              
              
                18010208
                Scott
                CA
                X
                X
                
                n/a.
              
              
                18010209
                Lower Klamath
                CA/OR
                X
                X
                
                n/a.
              
              
                18010210
                Salmon
                CA
                X
                X
                
                n/a.
              
              
                18010211
                Trinity
                CA
                X
                X
                
                Lewiston Dam.
              
              
                18010212
                South Fork Trinity
                CA
                X
                X
                
                n/a.
              
              
                18020104
                Sacramento-Stone Corral
                CA
                X
                
                
                n/a.
              
              
                18020111
                Lower American
                CA
                X
                
                
                Nimbus Dam.
              
              
                18020115
                Upper Stony
                CA
                X
                
                
                Black Butte Dam.
              
              
                18020116
                Upper Cache
                CA
                X
                
                
                Capay Dam.3
                
              
              
                18020125
                Upper Yuba
                CA
                X
                
                
                n/a.
              
              
                18020126
                Upper Bear
                CA
                X
                
                
                Camp Far West Dam.
              
              
                18020151
                Cow Creek
                CA
                X
                
                
                n/a.
              
              
                18020152
                Cottonwood Creek
                CA
                X
                
                
                n/a.
              
              
                18020153
                Battle Creek
                CA
                X
                
                
                n/a.
              
              
                18020154
                Clear Creek-Sacramento River
                CA
                X
                
                
                Keswick Dam (Sacramento R.), Whiskeytown Dam (Clear Creek).
              
              
                18020155
                Paynes Creek-Sacramento River
                CA
                X
                
                
                n/a.
              
              
                18020156
                Thomes Creek-Sacramento River
                CA
                X
                
                
                n/a.
              
              
                18020157
                Big Chico Creek-Sacramento River
                CA
                X
                
                
                n/a.
              
              
                18020158
                Butte Creek
                CA
                X
                
                
                n/a.
              
              
                18020159
                Honcut Headwaters-Lower Feather
                CA
                X
                
                
                Feather River Fish Barrier Dam.
              
              
                18020161
                Upper Coon-Upper Auburn 4
                
                CA
                X
                
                
                n/a.
              
              
                18020162
                Upper Putah
                CA
                X
                
                
                Monticello Dam.
              
              
                18020163
                Lower Sacramento
                CA
                X
                
                
                n/a.
              
              
                18040001
                Middle San Joaquin-Lower Chowchilla 5
                
                CA
                X
                
                
                Buchanan Dam (Chowchilla River), Bear Dam (Bear Creek), Owens Dam (Owens Creek) Mariposa Dam.
              
              
                18040002
                Lower San Joaquin River 5
                
                CA
                X
                
                
                n/a.
              
              
                18040003
                San Joaquin Delta
                CA
                X
                
                
                n/a.
              
              
                18040007
                Fresno River
                CA
                X
                
                
                Hidden Dam.
              
              
                18040008
                Upper Merced
                CA
                X
                
                
                Crocker-Huffman Diversion Dam.
              
              
                18040009
                Upper Tuolumne
                CA
                X
                
                
                La Grange Dam (Tuolumne R.).
              
              
                18040010
                Upper Stanislaus
                CA
                X
                
                
                Goodwin Dam.
              
              
                18040011
                Upper Calaveras
                CA
                X
                
                
                New Hogan Dam.
              
              
                18040012
                Upper Mokelumne
                CA
                X
                
                
                Camanche Dam.
              
              
                18040013
                Upper Cosumnes
                CA
                X
                
                
                n/a.
              
              
                18050001
                Suisun Bay
                CA
                X
                
                
                n/a.
              
              
                18050002
                San Pablo Bay
                CA
                X
                X
                
                San Pablo Dam (San Pablo Cr.).
              
              
                18050003
                Coyote
                CA
                X
                X
                
                LeRoy Anderson Dam.
              
              
                18050004
                San Francisco Bay
                CA
                X
                X
                
                n/a.
              
              
                18050005
                Tomales-Drake Bays
                CA
                X
                X
                
                Nicasio Dam (Nicasio Cr.) Peters Dam (Lagunitas Cr.).
              
              
                18050006
                San Francisco Coastal South
                CA
                
                X
                
                n/a.
              
              
                18060015
                Monterey Bay 6
                
                CA
                
                X
                
                Newell Dam (Newell Cr.)
              
              
                1 Cougar Dam is a barrier to coho salmon only. Chinook salmon are trapped and hauled above the dam.
              
                2 Big Cliff Dam is a barrier to coho salmon only. Chinook salmon are trapped and hauled above the dam.
              
                3 Capay Dam was selected as the upstream extent of EFH because it was identified as a complete barrier by NMFS biologists and is located in the vicinity of the historical upstream extent of Chinook salmon distribution.
              
                4 Natural “lower falls” are downstream of any artificial barriers that would meet the criteria for designating them as the upstream extent of EFH; therefore, the upstream extent of EFH within this HU is at the “lower falls”.
              

                5 EFH for Chinook salmon in the Middle San Joaquin-Lower Chowchilla HU (18040001) and Lower San Joaquin River HU (18040002) includes the San Joaquin River, its eastern tributaries, and the lower reaches of the western tributaries. Although there is no evidence of current or historical Chinook salmon distribution in the western tributaries (Yoshiyama et al. 2001), the lower reaches of these tributaries could provide juvenile rearing habitat or refugia from high flows during floods as salmon migrate along the mainstem in this area.
              
              
                6 EFH for coho salmon in the Monterey Bay HU does not include the sections south of the Pajaro HU (18060002).
            
            [79 FR 75450, Dec. 18, 2014]
          
        
        
          Subpart I—Coastal Pelagics Fisheries
          
            Source:
            64 FR 69893, Dec. 15, 1999, unless otherwise noted.
          
          
            § 660.501
            Purpose and scope.
            This subpart implements the Fishery Management Plan for Coastal Pelagic Species (FMP). These regulations govern commercial fishing for CPS in the EEZ off the coasts of Washington, Oregon, and California.
          
          
            § 660.502
            Definitions.
            In addition to the definitions in the Magnuson-Stevens Act and in § 600.10 of this chapter, the terms used in this subpart have the following meanings:
            
              Actively managed species (AMS) means those CPS for which the Secretary has determined that harvest guidelines or quotas are needed by Federal management according to the provisions of the FMP.
            
              Advisory Subpanel (AP) means the Coastal Pelagic Species Advisory Subpanel that comprises members of the fishing industry and public appointed by the Council to review proposed actions for managing the coastal pelagic fisheries.
            
              Biomass means the estimated amount, by weight, of a coastal pelagic species population. The term biomass means total biomass (age 1 and above) unless stated otherwise.
            
              Coastal pelagic species (CPS) means northern anchovy (Engraulis mordax), Pacific mackerel (Scomber japonicus), Pacific sardine (Sardinops sagax), jack mackerel (Trachurus symmetricus), and market squid (Loligo opelescens).
            
              Coastal Pelagic Species Management Team (CPSMT) means the individuals appointed by the Council to review, analyze, and develop management measures for the CPS fishery.
            
              Comparable capacity means gross tonnage plus 10 percent of the vessel's calculated gross tonnage.
            
              Council means the Pacific Fishery Management Council, including its CPSMT, AP, Scientific and Statistical Committee (SSC), and any other committee established by the Council.
            
              Finfish means northern anchovy, Pacific mackerel, Pacific sardine, and jack mackerel.
            
              Fishery Management Area means the EEZ off the coasts of Washington, Oregon, and California between 3 and 200 nautical miles offshore, bounded in the north by the Provisional International Boundary between the United States and Canada, and bounded in the south by the International Boundary between the United States and Mexico.
            
              Fishing trip means a period of time between landings when fishing is conducted.
            
              Gross tonnage (GT) means gross tonnage as determined by the formula in 46 CFR 69.209(a) for a vessel not designed for sailing (.67 × length × breadth × depth/100). A vessel's length, breadth, and depth are those specified on the vessel's certificate of documentation issued by the U.S. Coast Guard or State.
            
              Harvest guideline means a specified numerical harvest objective that is not a quota. Attainment of a harvest guideline does not require complete closure of a fishery. It is operationally similar to an Annual Catch Target (ACT) (as defined at § 600.310(f)(2) of this chapter).
            
              Harvesting vessel means a vessel involved in the attempt or actual catching, taking or harvesting of fish, or any activity that can reasonably be expected to result in the catching, taking or harvesting of fish.
            
              Initial harvest guideline means a specified numerical harvest objective set at the beginning of the fishing season.
            
              Krill means all species of euphausiids that occur in the EEZ off the West Coast.
            
              Land or Landing means to begin transfer of fish from a fishing vessel. Once transfer begins, all fish onboard the vessel are counted as part of the landing.
            
              Limited entry fishery means the commercial fishery consisting of vessels fishing for CPS in the CPS Management Zone under limited entry permits issued under § 660.512.
            
              Live bait fishery means fishing for CPS for use as live bait in other fisheries.
            
              Nonreduction fishery means fishing for CPS for use as dead bait or for processing for direct human consumption.
            
              Owner, means a person who is identified as the current owner in the Certificate of Documentation (CG-1270) issued by the U.S. Coast Guard for a documented vessel, or in a registration certificate issued by a state or the U.S. Coast Guard for an undocumented vessel.
            
              Person, means any individual, corporation, partnership, association or other entity (whether or not organized or existing under the laws of any state), and any Federal, state, or local government, or any entity of any such government that is eligible to own a documented vessel under the terms of 46 U.S.C. 12102(a).
            
              Processing or to process means preparing or packaging coastal pelagic species to render the fish suitable for human consumption, pet food, industrial uses or long-term storage, including, but not limited to, cooking, canning, smoking, salting, drying, filleting, freezing, or rendering into meal or oil, but does not mean heading and gutting unless there is additional preparation.
            
              Prohibited harvest species means all krill species in the EEZ off the West Coast.
            
              Prohibited Species means all species of trout and salmon (Salmonidae) and Pacific halibut (Hippoglossus stenolepis).
            
              Quota means a specified numerical harvest objective for a single species of CPS, the attainment (or expected attainment) of which causes the complete closure of the fishery for that species.
            
              Reduction fishery means fishing for CPS for the purposes of conversion into fish flour, fish meal, fish scrap, fertilizer, fish oil, other fishery products, or byproducts for purposes other than direct human consumption.
            
              Regional Administrator means the Regional Administrator, West Coast Region, NMFS,501 W. Ocean Boulevard, Suite 4200, Long Beach, CA 90802-4213, or a designee.
            
              Reserve means a portion of the harvest guideline or quota set aside at the beginning of the year for specific purposes, such as for individual harvesting groups to ensure equitable distribution of the resource or to allow for uncertainties in preseason estimates of DAP and JVP.
            
              Sustainable Fisheries Division (SFD) means the Assistant Regional Administrator for Sustainable Fisheries, Southwest Region, NMFS, or a designee.
            
              Totally lost means that the vessel being replaced no longer exists in specie, or is absolutely and irretrievably sunk or otherwise beyond the possible control of the owner, or the costs of repair (including recovery) would exceed the repaired value of the vessel.
            
              Trip limit means the total allowable amount of a CPS species by weight or by percentage of weight of fish on board the vessel that may be taken and retained, possessed, or landed from a single fishing trip by a vessel that harvests CPS.
            [64 FR 69893, Dec. 15, 1999, as amended at 68 FR 3822, Jan. 27, 2003; 71 FR 37001, June 29, 2006; 74 FR 33373, July 13, 2009; 76 FR 70363, Nov. 14, 2011; 83 FR 6473, Feb. 14, 2018]
          
          
            § 660.503
            Management subareas.
            The fishery management area is divided into subareas for the regulation of fishing for CPS, with the following designations and boundaries:
            (a) CPS Limited Entry Zone means the EEZ between:
            (1) Northern boundary—at 39°00′00″ N. lat. off California; and
            (2) Southern boundary—the United States-Mexico International Boundary, which is a line connecting the following coordinates:
            32°35′22″ N. lat., 117°27′49″ W. long.
            32°37′37″ N. lat., 117°49′31″ W. long.
            31°07′58″ N. lat., 118°36′18″ W. long.
            30°32′31″ N. lat., 121°51′58″ W. long.
            (b) Subarea A means the EEZ between:
            (1) Northern boundary—the United States-Canada Provisional International Boundary, which is a line connecting the following coordinates:
            48°29′37.19″ N. lat. 124°43′33.19″ W. long.
            48°30′11″ N. lat. 124°47′13″ W. long.
            
            48°30′22″ N. lat. 124°50′21″ W. long.
            48°30′14″ N. lat. 124°54′52″ W. long.
            48°29′57″ N. lat. 124°59′14″ W. long.
            48°29′44″ N. lat. 125°00′06″ W. long.
            48°28′09″ N. lat. 125°05′47″ W. long.
            48°27′10″ N. lat. 125°08′25″ W. long.
            48°26′47″ N. lat 125°09′12″ W. long.
            48°20′16″ N. lat. 125°22′48″ W. long.
            48°18′22″ N. lat. 125°29′58″ W. long.
            48°11′05″ N. lat. 125°53′48″ W. long.
            47°49′15″ N. lat. 126°40′57″ W. long.
            47°36′47″ N. lat. 127°11′58″ W. long.
            47°22′00″ N. lat. 127°41′23″ W. long.
            46°42′05″ N. lat. 128°51′56″ W. long.
            46°31′47″ N. lat. 129°07′39″ W. long.; and
            (2) Southern boundary—at 39°00′00″ N. lat. (Pt. Arena).
            (c) Subarea B means the EEZ between:
            (1) Northern boundary—at 39°00′00″ N. lat. (Pt. Arena); and
            (2) Southern boundary—the United States-Mexico International Boundary described in paragraph (a)(2) of this section.
            [64 FR 69893, Dec. 15, 1999, as amended at 68 FR 52527, Sept. 4, 2003]
          
          
            § 660.504
            Vessel identification.
            (a) Official number. Each fishing vessel subject to this subpart must display its official number on the port and starboard sides of the deckhouse or hull, and on an appropriate weather deck so as to be visible from enforcement vessels and aircraft.
            (b) Numerals. The official number must be affixed to each vessel subject to this subpart in block Arabic numerals at least 14 inches (35.56 cm) in height. Markings must be legible and of a color that contrasts with the background.
          
          
            § 660.505
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter, it is unlawful for any person to do any of the following:
            (a) In the CPS Limited Entry Zone, take and retain, possess or land more than 5 mt of CPS finfish, other than live bait, on a harvesting vessel without a limited entry permit.
            (b) In the CPS Limited Entry Zone, take and retain, possess or land more than 125 mt of CPS finfish on a harvesting vessel.
            (c) Sell CPS without an applicable commercial state fishery license.
            (d) Fish in the reduction fishery for CPS in any closed area specified in § 660.507.
            (e) Fish in the reduction fishery for northern anchovy using gear not authorized under § 660.506.
            (f) When fishing for CPS, fail to return a prohibited species to the sea immediately with a minimum of injury.
            (g) Falsify or fail to affix and maintain vessel markings as required by § 660.504.
            (h) Fish for CPS in violation of any terms or conditions attached to an exempted fishing permit issued under § 600.745 of this chapter.

            (i) When a directed fishery has been closed, take and retain, possess, or land more than the incidental trip limit announced in the Federal Register, or a directed trip limit as described in § 660.511(d).
            (j) Refuse to submit fishing gear or fish subject to such person's control to inspection by an authorized officer, or to interfere with or prevent, by any means, such an inspection.
            (k) Falsify or fail to make and/or file any and all reports of fishing, landing, or any other activity involving CPS, containing all data, and in the exact manner, required by the applicable State law, as specified in § 660.3.
            (l) Fail to carry aboard a vessel that vessel's limited entry permit issued under § 660.512 or exempted fishing permit issued under § 660.516.
            (m) Make a false statement on an application for issuing, renewing, transferring, or replacing a limited entry permit for the CPS fishery.
            (n) When fishing for CPS, deploy a net if a southern sea otter is observed within the area that would be encircled by the purse seine net.
            (o) Fish for, target, harvest or land a prohibited harvest species in any fishery within the EEZ off the West Coast.
            [64 FR 69893, Dec. 15, 1999, as amended at 72 FR 29892, May 30, 2007; 74 FR 33373, July 13, 2009; 83 FR 6473, Feb. 14, 2018; 83 FR 28784, June 21, 2018]
          
          
            § 660.506
            Gear restrictions.

            The only fishing gear authorized for use in the reduction fishery for northern anchovy off California are round haul nets that have a minimum wet-stretch mesh size of 10/16 of an inch (1.59 cm) excluding the bag portion of a purse seine. The bag portion must be constructed as a single unit and must not exceed a rectangular area, adjacent to 20 percent of the total corkline of the purse seine. Minimum mesh size requirements are met if a stainless steel wedge can be passed with only thumb pressure through 16 of 20 sets of 2 meshes each of wet mesh. The wedges used to measure trawl mesh size are made of 20 gauge stainless steel and will be no wider than 10/16 of an inch (1.59 cm) less one thickness of the metal at the widest part.
          
          
            § 660.507
            Closed areas to reduction fishing.
            The following areas are closed to reduction fishing:
            (a) Farallon Islands closure (see Figure 1 to this subpart). The portion of Subarea A bounded by—
            (1) A straight line joining Pigeon Point Light (37°10.9′ N. lat., 122°23.6′ W. long.) and the U.S. navigation light on Southeast Farallon Island (37°42.0′ N. lat., 123°00.1′ W. long.); and
            (2) A straight line joining the U.S. navigation light on Southeast Farallon Island (37°42.0′ N. lat., 123°00.1′ W. long.) and the U.S. navigation light on Point Reyes (37°59.7′ N. lat., 123°01.3′ W. long.).
            (b) Subarea B closures. Those portions of Subarea B described as—
            (1) Oxnard closure (see Figure 1 to this subpart). The area that extends offshore 4 miles from the mainland shore between lines running 250° true from the steam plant stack at Manadalay Beach (34°12.4′ N. lat., 119°15.0′ W. long.) and 220° true from the steam plant stack at Ormond Beach (34°07.8′ N. lat., 119°10.0′ W. long.).
            (2) Santa Monica Bay closure (see Figure 1 to this subpart). Santa Monica Bay shoreward of that line from Malibu Point (34°01.8′ N. lat., 188°40.8′ W. long.) to Rocky Point (Palos Verdes Point) (33°46.5′ N. lat., 118°25.7′ W. long.).
            (3) Los Angeles Harbor closure (see Figure 1 to this subpart). The area outside Los Angeles Harbor described by a line extending 6 miles 180° true from Point Fermin (33°42.3′ N. lat., 118°17.6′ W. long.) and then to a point located 3 miles offshore on a line 225° true from Huntington Beach Pier (33°39.2′ N. lat., 118°00.3′ W. long.).
            (4) Oceanside to San Diego closure (see Figure 1 to this subpart). The area 6 miles from the mainland shore south of a line running 225° true from the tip of the outer breakwater (33°12.4′ N. lat., 117°24.1′ W. long.) of Oceanside Harbor to the United States-Mexico International Boundary.
          
          
            § 660.508
            Annual specifications.
            (a) The Regional Administrator will determine any harvest guideline, quota, Annual Catch Limit (ACL) (defined at § 600.310(f)(2)) or Annual Catch Target (ACT) (defined at § 600.310(f)(2) of this chapter) in accordance with the framework process in the FMP.

            (b) Any harvest guideline, quota, ACL, or ACT, including any apportionment between the directed fishery and set-aside for incidental harvest, will be published in the Federal Register.
            
            (c) The announcement of each harvest guideline, quota, ACL or ACT will contain the following information if available or applicable:
            (1) The estimated biomass or MSY proxy on which the harvest guideline, quota, ACL or ACT was determined;
            (2) The portion, if appropriate, of the harvest guideline, quota, ACL or ACT set aside to allow for incidental harvests after closure of the directed fishery;
            (3) The estimated level of the incidental trip limit that will be allowed after the directed fishery is closed; and
            (4) The allocation, if appropriate, between Subarea A and Subarea B.
            (d) As necessary, harvest guidelines, quotas, OFLs (defined at § 600.310(f)(2)), ABCs (defined at § 600.310(f)(2) of this chapter), ACLs or ACTs, will receive public review according to the following procedure:

            (1) Meetings will be held by the Council's CPSMT and AP, where the estimated biomass and/or other biological or management benchmarks will be reviewed and public comments received. Each of these meetings will be announced in the Federal Register before the date of the meeting, if possible.

            (2) All materials relating to the estimated biomass and/or other biological or management benchmarks will be forwarded to the Council and its Scientific and Statistical Committee and will be available to the public from the Regional Administrator when available.
            (3) At a regular meeting of the Council, the Council will review the estimated biomass and/or other biological or management benchmarks and offer time for public comment. If the Council requests a revision, justification must be provided.
            (4) The Regional Administrator will review the Council's recommendations, justification, and public comments and base his or her final decision on the requirements of the FMP and other applicable law.
            (e) Pacific mackerel. Every 2 years the Regional Administrator will determine, and publish in the Federal Register, harvest specifications for 2 consecutive fishing seasons for Pacific mackerel.
            [76 FR 70363, Nov. 14, 2011, as amended at 82 FR 35688, Aug. 1, 2017]
          
          
            § 660.509
            Accountability measures (season closures).
            (a) General rule for this subpart. When the directed fishery allocation, incidental allocation, annual catch limit is reached for any CPS species, the fishery for that CPS species will be closed until the beginning of the next fishing period or season. The Regional Administrator shall announce in the Federal Register the date of such closure, as well as any incidental harvest level(s) recommended by the Council and approved by NMFS.
            (b) Pacific Sardine. When the allocation and reallocation levels for Pacific sardine in § 660.511(f) through (h) are reached, the Pacific sardine fishery shall be closed until either it re-opens per the allocation scheme in § 660.511(g) and (h) or the beginning of the next fishing season as stated in § 660.510(a). The Regional Administrator shall announce in the Federal Register the date of the closure of the directed fishery for Pacific sardine.
            [76 FR 70364, Nov. 14, 2011, as amended at 84 FR 25202, May 31, 2019]
          
          
            § 660.510
            Fishing seasons.
            All seasons will begin at 0001 hours and terminate at 2400 hours local time. Fishing seasons for the following CPS species are:
            (a) Pacific sardine. July 1 to June 30, or until closed under § 660.509.
            (b) Pacific mackerel. July 1 to June 30, or until closed under § 660.509.
            [64 FR 69893, Dec. 15, 1999, as amended at 79 FR 11344, Feb. 28, 2014]
          
          
            § 660.511
            Catch restrictions.
            (a) All CPS harvested shoreward of the outer boundary of the EEZ (0-200 nautical miles off shore) will be counted toward the catch limitations specified in this section.
            (b) The trip limit for harvesting vessels fishing in the CPS Limited Entry Zone for CPS other than live bait without a limited entry permit is 5 mt tons of all CPS finfish combined.
            (c) The trip limit for vessels with a limited entry permit on a fishing trip in which the vessel fishes or lands fish in the Limited Entry Zone is 125 mt of all CPS finfish combined.

            (d) After the directed fishery for a CPS is closed under § 660.509, no person may take and retain, possess or land more of that species than the incidental trip limit set by the Regional Administrator, except the following directed fisheries may continue until the effective date of a Federal Register document published by the Regional Administrator that the annual catch limit has been reached or is projected to be reached:
            (1) Fishing exclusively for live bait;
            (2) Minor directed fishing for finfish that does not exceed 1 mt per day per vessel or person, and which is limited to 1 fishing trip per day by any vessel.

            (e) While fishing for CPS, all species of trout and salmon (Salmonidae) and Pacific halibut (Hippoglossus stenolepis) are prohibited species and must be released immediately with a minimum of injury.
            (f) On July 1, 40 percent of the initial harvest guideline for Pacific sardine is allocated coastwide within the fishery management area.

            (g) On September 15, 25 percent of the initial harvest guideline for Pacific sardine plus the remaining unharvested portion of the July 1 allocation in paragraph (f) of this section is allocated coastwide within the fishery management area.
            (h) On January 1, 35 percent of the initial harvest guideline for Pacific sardine plus the remaining unharvested portion of the September 15 allocation is allocated coastwide within the fishery management area.
            (i) The following harvest specifications apply for Pacific mackerel:
            (1) For the Pacific mackerel fishing season July 1, 2019, through June 30, 2020, the harvest guideline is 11,109 mt and the ACT is 10,109 mt; and
            (2) For the Pacific mackerel fishing season July 1, 2020, through June 30, 2021, the harvest guideline is 7,950 mt and the ACT of 6,950 mt.

            (j) When an ACT in paragraph (i) of this section has been reached or exceeded, then for the remainder of the Pacific mackerel fishing season, Pacific mackerel may not be targeted and landings of Pacific mackerel may not exceed: 45 percent of landings when Pacific mackerel are landed in CPS fisheries (in other words, no more than 45 percent by weight of the CPS landed per trip may be Pacific mackerel), or up to 3 mt of Pacific mackerel when landed in non-CPS fisheries. The Regional Administer shall announce in the Federal Register the date that an ACT is reached or exceeded, and the date and time that the restrictions described in this paragraph go into effect.
            (k) The following ACLs apply to fishing for monitored stocks of CPS finfish:
            (1) Northern Anchovy (Central Subpopulation): 23,573 mt.
            (2) [Reserved]
            [64 FR 69893, Dec. 15, 1999, as amended at 68 FR 52527, Sept. 4, 2003; 71 FR 37001, June 29, 2006; 79 FR 11344, Feb. 28, 2014; 83 FR 6473, Feb. 14, 2018; 83 FR 28784, June 21, 2018; 84 FR 25202, May 31, 2019; 84 FR 65927, Dec. 2, 2019]
          
          
            § 660.512
            Limited entry fishery.
            (a) General. (1) This section applies to fishing for or landing CPS finfish in the limited entry fishery in the Limited Entry Zone.
            (2) Effective January 1, 2000, the owner of a vessel with more than 5 mt of CPS finfish on board in the CPS Limited Entry Zone, other than live bait, must have a limited entry permit registered for use with that vessel.
            (3) Only a person eligible to own a documented vessel under the terms of 46 U.S.C. 12102(a) qualifies to be issued or may hold, by ownership or otherwise, a limited entry permit.
            (b) Initial qualification. (1) A limited entry permit for a vessel will be issued only if that vessel landed 100 mt of CPS finfish from January 1, 1993, through November 5, 1997.
            (2) A limited entry permit will be issued only to the current owner of the vessel, unless:
            (i) The previous owner of a vessel qualifying for a permit, by the express terms of a written contract, reserved the right to the limited entry permit, in which case the limited entry permit will be issued to the previous owner based on the catch history of the qualifying vessel, or
            (ii) A vessel that would have qualified for a limited entry permit was totally lost prior to issuance of a limited entry permit. In this case, the owner of the vessel at the time it was lost retains the right to a permit for a replacement vessel, unless the owner conveyed the right to another person by the express terms of a written contract. The lost vessel must be replaced within 2 years of the date that the qualifying vessel was lost, and the replaced vessel must be of equal or less net tonnage.
            (c) Documentation and burden of proof. A vessel owner (or person holding limited entry rights under the express terms of a written contract as specified in paragraph (a)(2)) of this section applying for issuance, renewal, transfer, or registration of a limited entry permit must prove that the qualification requirements are met by submitting the following documentation:
            (1) A certified copy of the vessel's documentation as a fishing vessel of the United States (U.S. Coast Guard or state) is the best evidence of vessel ownership;
            (2) A certified copy of a state fish landing receipt is the best evidence of a landing of a vessel;

            (3) A copy of a written contract reserving or conveying limited entry rights is the best evidence of reserved or acquired rights; and
            
            (4) Other relevant, credible evidence that the applicant may wish to submit or that the SFD may request or require.
            (d) Fees. The Regional Administrator may charge fees to cover administrative expenses related to issuing limited entry permits, as well as renewing, transferring, and replacing permits. The amount of the fee is calculated in accordance with the procedures of the NOAA Finance Handbook for determining the administrative costs of each special product or service. The fee may not exceed such costs and is specified with each application form. The appropriate fee must accompany each application.
            (e) Initial decisions. (1) The SFD will make initial decisions regarding issuing, renewing, transferring, and registering limited entry permits.
            (2) Adverse decisions shall be in writing and shall state the reasons for the adverse decision.
            (3) The SFD may decline to act on an application for issuing, renewing, transferring, or registering a limited entry permit and will notify the applicant, if the permit sanction provisions of the Magnuson-Stevens Act at 16 U.S.C. 1858(a) and implementing regulations at 15 CFR part 904, subpart D, apply.
            (f) Initial issuance. (1) The SFD will issue limited entry permits.
            (2) In order to receive a final decision on a limited entry permit application before January 1, 2000, an applicant must submit the application to the SFD on or before February 14, 2000.
            (3) A separate, complete, and accurate application form, accompanied by any required supporting documentation and the appropriate fee, must be submitted for each vessel for which a limited entry permit is sought.
            (4) Upon receipt of an incomplete or improperly executed application, the SFD will notify the applicant of the deficiency. If the applicant fails to correct the deficiency within 30 days following the date of notification, the application will be considered void.
            (5) The SFD may request further documentation before acting on an application.
            (6) The SFD will not accept applications for a limited entry permit after July 1, 2000.
            (g) Appeals. (1) Any applicant for an initial permit may appeal the initial issuance decision to the Regional Administrator. To be considered by the Regional Administrator, such appeal must be in writing and state the reasons for the appeal, and must be submitted within 30 days of the action by the Regional Administrator. The appellant may request an informal hearing on the appeal.
            (2) Upon receipt of an appeal authorized by this section, the Regional Administrator will notify the permit applicant, or permit holder as appropriate, and will request such additional information and in such form as will allow action upon the appeal.
            (3) Upon receipt of sufficient information, the Regional Administrator will decide the appeal in accordance with the permit eligibility criteria set forth in this section and in the FMP, as appropriate, based upon information relative to the application on file at NMFS and the Council and any additional information submitted to or obtained by the Regional Administrator, the summary record kept of any hearing and the hearing officer's recommended decision, if any, and such other considerations as the Regional Administrator deems appropriate. The Regional Administrator will notify all interested persons of the decision, and the reasons therefor, in writing, normally within 30 days of the receipt of sufficient information, unless additional time is needed for a hearing.

            (4) If a hearing is requested or if the Regional Administrator determines that one is appropriate, the Regional Administrator may grant an informal hearing before a hearing officer designated for that purpose after first giving notice of the time, place, and subject matter of the hearing to the applicant. The appellant and, at the discretion of the hearing officer, other interested persons may appear personally or be represented by counsel at the hearing and submit information and present arguments as determined appropriate by the hearing officer. Within 30 days of the last day of the hearing, the hearing officer shall recommend in writing a decision to the Regional Administrator.
            (5) The Regional Administrator may adopt the hearing officer's recommended decision, in whole or in part, or may reject or modify it. In any event, the Regional Administrator will notify interested persons of the decision, and the reason(s) therefore, in writing, within 30 days of receipt of the hearing officer's recommended decision. The Regional Administrator's action shall constitute final action for the agency for the purposes of the APA.
            (6) Any time limit prescribed in this section may be extended for a period not to exceed 30 days by the Regional Administrator for good cause, either upon his or her own motion or upon written request from the appellant stating the reason(s) therefore.
            (h) Issuance of new permits. (1) When the aggregate gross tonnage of all vessels participating in the limited entry fishery declines below 5,650.9 metric tons (mt), the Council will review the status of the fishery, taking into consideration:
            (i) The changes in gross tonnage that have and are likely to occur in the transfer of limited entry permits;
            (ii) The actual harvesting capacity as experienced in the current fishery in comparison to the capacity goal;
            (iii) Comments of the CPSMT;
            (iv) Any other relevant factors related to maintaining the capacity goal.
            (2) Following its review, the Council will recommend to NMFS whether additional permit(s) should be issued and if the new permit(s) should be temporary or permanent. The issuance of new permit(s) shall be based on the following:
            (i) The qualifying criteria in paragraph (b) of this section, but vessels that were issued a permit before December 31, 2000, are not eligible.
            (ii) If no vessel meets the qualifying criteria in paragraph (b), then the permit(s) will be issued to the vessel(s) with total landings nearest 100 mt during the qualifying period of paragraph (b).
            (iii) No vessel will be issued a permit under this paragraph (h) that is currently registered for use with a permit.
            (3) The Regional Administrator will review the Council's recommendation and determine whether issuing additional permit(s) is consistent with the FMP and with paragraph (h)(2) of this section. If issuing additional permit(s) is appropriate, the Regional Administrator will:
            (i) Issue the appropriate number of permits consistent with the Council's recommendation; and
            (ii) Publish a document in the Federal Register notifying the public that new permits or a new permit has been issued, the conditions attached to any permit, and the reasons for the action.
            [64 FR 69893, Dec. 15, 1999, as amended at 68 FR 3822, Jan. 27, 2003]
          
          
            § 660.513
            Permit conditions.
            (a) A limited entry permit expires on failure to renew the limited entry permit as specified in § 660.515.
            (b) A limited entry permit may not be used with a vessel unless it is registered for use with that vessel. Limited entry permits will be registered for use with a particular vessel at the time the permit is issued, renewed, or transferred.
            (c) Limited entry permits issued or applied for under this subpart are subject to sanctions pursuant to the Magnuson-Stevens Act, 16 U.S.C. 1858(g), and 15 CFR part 904, subpart D.
          
          
            § 660.514
            Transferability.
            (a) General. (1) The SFD will process applications for transferring limited entry permits to a different owner and/or to a different vessel according to this section.
            (2) After January 27, 2003, the SFD will issue a limited entry permit to the owner of each vessel permitted to participate in the limited entry fishery for CPS. This permit will replace the existing permit and will include the gross tonnage of the vessel, which will constitute an endorsement for that vessel for the purpose of regulating the transfer of limited entry permits.
            (b) Criteria. (1) When the aggregate gross tonnage of all vessels participating the limited entry fishery is at or below 5,650.9 mt, a permit may be transferred to a different owner or to a different vessel in the following circumstances only:
            (i) A permit may be transferred to a vessel without a permit if the vessel without a permit has a comparable capacity to the capacity on the permit or is less than comparable capacity on the permit.
            (ii) When a permit is transferred to a vessel without a permit that has less gross tonnage than that of the permitted vessel, the excess gross tonnage may not be separated from the permit and applied to a second vessel.
            (iii) A permit may be transferred to a vessel without a permit that is of greater than comparable capacity only if two or more permits are transferred to the vessel without a permit to equal the gross tonnage of the vessel. The number of permits required will be determined by adding together the comparable capacity of all permits being transferred. Any gross tonnage in excess of that needed for a vessel remains with the permit.
            (2) When a vessel with multiple permits leaves the fishery, the permits may be sold separately and applied to other vessels according to the criteria in this section.
            (c) Stipulations. (1) The gross tonnage endorsement of a permit is integral to the permit for the duration of the permit, regardless of the gross tonnage of any vessel to which the permit is transferred.
            (2) Permits may be used only on the vessel for which they are registered by the SFD. All permits that authorize a vessel to operate in the limited entry fishery must be on board the vessel during any fishing trip on which CPS is harvested or is on board.
            (3) A permit may be transferred only once during a calendar year.
            (d) Vessel alterations. (1) A permitted vessel's length, breadth, or depth may be altered to increase the gross tonnage of the vessel only if the aggregate gross tonnage of all vessels participating in the limited entry fishery equals, or is below 5,650.9 mt, and only under the following conditions:
            (i) The gross tonnage of the altered vessel, calculated according to the formula in 46 CFR 69.209(a), does not exceed 110 percent of the vessel's original gross tonnage endorsement, and
            (ii) A new certificate of documentation is obtained from the U.S. Coast Guard or State. Modifications exceeding 110 percent of the vessel's gross tonnage endorsement will require registration of the vessel under an additional permit or permits or under a permit with a sufficient gross tonnage endorsement.
            (2) A copy of the certificate of documentation indicating changes in length, depth, or breadth must be provided to the SFD.
            (3) The revised gross tonnage will not be valid as an endorsement until a revised permit is issued by the SFD.
            (e) Applications. (1) All requests for the transfer of a limited entry permit will be made to the SFD in writing and shall contain the following information:
            (i) Name, address, and phone number of the owner of the permitted vessel.
            (ii) Name of the permitted vessel and documentation number of the vessel.
            (iii) Name, address, and phone number of the owner of the vessel to which the permit is to be transferred.
            (iv) Name and documentation number of the vessel to which the permit is to be transferred.
            (v) Signature(s) of the owner(s) of the vessels participating in the transfer.
            (vi) Any other information that the SFD may request.
            (2) No permit transfer is effective until the transfer has been authorized by the SFD.
            (f) Capacity reduction. (1) When the aggregate gross tonnage of the limited entry fleet reaches 5,933.5 mt, a permit may be transferred to a vessel without a permit only if the vessel without a permit is of the same or less gross tonnage.
            (2) When the aggregate gross tonnage of the limited entry fleet reaches 5,933.5 mt, alterations in the length, depth, or breadth of a permitted vessel may not result in an increase in the gross tonnage of the vessel.
            [68 FR 3823, Jan. 27, 2003]
          
          
            § 660.515
            Renewal of limited entry permits.

            (a) Each limited entry permit must be renewed by January 1 of even numbered years.
            
            (b) The SFD will send notices to renew limited entry permits to the most recent address of the permit holder.
            (c) The permit owner must provide SFD with notice of any address change within 15 days of the change.
            (d) The permit holder must submit applications for renewal of a permit on forms available from the SFD.
            (e) The permit owner is responsible for renewing a limited entry permit.
            (f) An expired permit cannot be used to fish for CPS in the limited entry fishery.
          
          
            § 660.516
            Exempted fishing.
            (a) General. In the interest of developing an efficient and productive fishery for CPS, the Regional Administrator may issue exempted fishing permits (EFP) for the harvest of CPS that otherwise would be prohibited.
            (b) No exempted fishing for CPS may be conducted unless authorized by an EFP issued for the participating vessel in accordance with the criteria and procedures specified in § 600.745 of this chapter.
          
          
            § 660.517
            Framework for revising regulations.
            (a) General. NMFS will establish and adjust specifications and management measures in accordance with procedures and standards in Amendment 8 to the FMP.
            (b) Annual actions. Annual specifications are developed and implemented according to § 660.508.
            (c) Routine management measures. Consistent with section. 2.1 of Amendment 8 to the FMP, management measures designated as routine may be adjusted during the year after recommendation from the Council, approval by NMFS, and publication in the Federal Register.
            
            (d) Changes to the regulations. Regulations under this subpart may be promulgated, removed, or revised. Any such action will be made according to the framework measures in section 2 of Amendment 8 to the FMP and will be published in the Federal Register.
            
          
          
            § 660.518
            Pacific Coast Treaty Indian Rights.
            (a) Pacific Coast treaty Indian tribes have treaty rights to harvest CPS in their usual and accustomed fishing areas in the EEZ.
            (b) For the purposes of this section, Pacific Coast treaty Indian tribes means the Hoh, Makah, and Quileute Indian Tribes and the Quinault Indian Nation, and their “usual and accustomed fishing areas” are described at § 660.4, subpart A.
            (c) Boundaries of a tribe's fishing area may be revised as ordered by a Federal court.
            (d) Procedures. The rights referred to in paragraph (a) of this section will be implemented in accordance with the procedures and requirements of the framework contained in Amendment 9 to the FMP and in this Subpart.
            (1) The Secretary, after consideration of the tribal request, the recommendation of the Council, and the comments of the public, will implement Indian fishing rights.
            (2) The rights will be implemented either through an allocation of fish that will be managed by the tribes or through regulations that will apply specifically to the tribal fisheries.
            (3) An allocation or a regulation specific to the tribes shall be initiated by a written request from a Pacific Coast treaty Indian tribe to the NMFS Southwest Regional Administrator at least 120 days prior to the start of the fishing season as specified at § 660.510 and will be subject to public review according to the procedures in § 660.508(d).
            (4) The Regional Administrator will announce the annual tribal allocation at the same time as the annual specifications.
            (e) The Secretary recognizes the sovereign status and co-manager role of Indian tribes over shared Federal and tribal fishery resources. Accordingly, the Secretary will develop tribal allocations and regulations in consultation with the affected tribe(s) and, insofar as possible, with tribal consensus.
            [66 FR 44987, Aug. 27, 2001, as amended at 81 FR 36808, June 8, 2016]
          
          
            
            § 660.519
            Scientific observers.
            All fishing vessels operating in the coastal pelagic species fishery, including catcher/processors, at-sea processors, and vessels that harvest in Washington, Oregon, or California and land catch in another area, may be required to accommodate NMFS- certified observers aboard to collect scientific data. An observer program will be considered only for circumstances where other data collection methods are deemed insufficient for management of the fishery. Any observer program will be implemented in accordance with § 660.517.
            [66 FR 44987, Aug. 27, 2001]
          
          
            § 660.520
            Reporting requirements.
            (a) Otter interaction. (1) If a southern sea otter is entangled in a net, regardless of whether the animal is injured or killed, the vessel operator must report this interaction within 24 hours to the Regional Administrator.
            (2) While fishing for CPS, vessel operators must record all observations of otter interactions (defined as otters within encircled nets or coming into contact with nets or vessels, including but not limited to entanglement) with their purse seine net(s) or vessel(s). With the exception of an entanglement, which must be initially reported as described in paragraph (a)(1)of this section, all other observations must be reported within 20 days to the Regional Administrator.
            (3) When contacting NMFS after an interaction, vessel operators must provide the location (latitude and longitude) of the interaction and a description of the interaction itself. If available, location information should also include water depth, distance from shore, and relation to port or other landmarks. Descriptive information of the interaction should include: whether or not the otters were seen inside or outside the net; if inside the net, had the net been completely encircled; whether any otters came in contact with either the net or the vessel; the number of otters present; duration of interaction; the otter's behavior during interaction; measures taken to avoid interaction.
            (b) [Reserved]
            [72 FR 29892, May 30, 2007]
          
          
            
            Pt. 660, Subpt. I, Fig. 1
            Figure 1 to Subpart I of Part 660—Existing California Area Closures (hatched areas extend to 3 miles offshore; cross-hatched areas extend beyond 3 miles offshore) and Optional Catalina Channel Foreign Vessel Closure (outlined by dashed lines)
            
              ER15DE99.000
            
          
        
        
          Subpart J—West Coast Groundfish Electronic Monitoring Program
          
            Source:
            84 FR 31160, June 28, 2019, unless otherwise noted.
          
          
            § 660.600
            Applicability.
            (a) General. This subpart contains requirements for vessels using EM in lieu of observers, as authorized under § 660.140(h)(1)(i) (Shorebased IFQ Program) and § 660.150(j)(1)(i) (MS Co-op Program), and requirements for EM service providers. Vessel owners, operators, and managers are jointly and severally liable for a vessel's compliance with EM requirements under this subpart. This subpart also contains requirements for a first receiver receiving catch from a trip monitored by EM (see § 660.604(u)). The table below provides references to the sections that contain vessel owner, operator, first receiver, and service provider responsibilities.
            
              
                West coast groundfish fishery
                Section
              
              
                (1) Limited entry trawl fishery:
              
              
                (i) Vessel owners
                660.604
              
              
                (ii) Vessel operators
                660.604
              
              
                (iii) First receivers
                660.604
              
              
                (iv) Service providers
                660.603
              
              
                (2) [Reserved]
              
            
            (b) EM program purpose. The purpose of the EM program is to provide NMFS with the best scientific information available to determine individual accountability for catch (including discards) of IFQ species and compliance with requirements of the Shorebased IFQ Program (§ 660.140) and MS Co-op Program (§ 660.150). NMFS will develop EM Program Guidelines, which will document best practices and other information that NMFS will use to evaluate proposed service and vessel monitoring plans submitted by EM service providers and vessel owners under this subpart, and to evaluate the performance of EM service providers and vessels, in meeting the requirements of this subpart to achieve the purpose of the EM program. NMFS will develop the EM Program Guidelines in consultation with the Council and publish notice of their availability in the Federal Register. NMFS will maintain the EM Program Guidelines on its website and make them available to vessel owners and operators and EM service providers to assist in developing service plans and vessel monitoring plans that comply with the requirements of this subpart and meet the purpose of the EM program.
          
          
            § 660.601
            Definitions.
            These definitions are specific to this subpart. General groundfish definitions are found at § 660.11, subpart C, and trawl fishery definitions are found at § 660.111, subpart D.
            
              Active sampling unit means the portion of the groundfish fleet in which an observer coverage plan is being applied.
            
              Discard control point means the location on the vessel designated by a vessel operator where allowable discarding may occur.
            
              Discard event means a single occurrence of discarding of fish or other species.
            
              Electronic Monitoring or EM consists of the use of an electronic monitoring system (EMS) to passively monitor fishing operations through observing or tracking.
            
              Electronic Monitoring Authorization means the official document provided by NMFS that allows a vessel with a limited entry trawl permit to use electronic monitoring under the provisions of this subpart.
            
              Electronic Monitoring System or EMS means a data collection tool that uses a software operating system connected to an assortment of electronic components, including video recorders, to create a collection of data on vessel activities.
            
              Electronic Monitoring System Certification Form means the official document provided by NMFS, signed by a representative of a NMFS-permitted electronic monitoring service provider that attest that an EM system and associated equipment meets the performance standards defined at § 660.604(j) of this subpart, as required by § 660.604(e)(3)(i).
            
              EM data means the information output of the Electronic Monitoring System (e.g., imagery, sensor data, and other associated data files).
            
              EM data processing means the review, interpretation, and analysis of EM data and associated meta data.
            
              EM dataset means a collection of EM data from a single EM trip or group of EM trips.
            
              EM Program means the Electronic Monitoring Program of the West Coast Region, National Marine Fisheries Service.
            
              EM Service Plan means the document required under § 660.603 that describes in detail how the EM service provider will provide EM services.
            
              EM service provider means any person, including their employees or agents, that is granted a permit by NMFS to provide EM services for vessels as required under § 660.603 and § 660.604.
            
              EM technician means an employee of the EM service provider that provides support for EM systems and technical assistance.
            
              EM trip means any fishing trip for which electronic monitoring is the declared monitoring type.
            
              Initial Administrative Determination (IAD) means a formal, written determination made by NMFS on an application or permit request that is subject to an appeal within NMFS.
            
              Non-trawl shorebased IFQ vessel means a vessel on a declared limited entry groundfish non-trawl, shorebased IFQ trip.
            
              Pacific whiting fishery refers to the Pacific whiting primary season fisheries described at § 660.131. The Pacific whiting fishery is composed of vessels participating in the C/P Co-op Program, the MS Co-op Program, or the Pacific whiting IFQ fishery.
            
              Pacific whiting IFQ fishery is composed of vessels on Pacific whiting IFQ trips.
            
              Pacific whiting IFQ trip means a trip in which a vessel uses midwater groundfish trawl gear during the dates of the Pacific whiting primary season to target Pacific whiting, and Pacific whiting constitutes 50 percent or more of the catch by weight at landing as reported on the state landing receipt. Vessels on Pacific whiting IFQ trips must have a valid declaration for limited entry midwater trawl, Pacific whiting shorebased IFQ.
            
              Shorebased IFQ Program or Shorebased IFQ sector, refers to the fishery described at § 660.140, subpart D, and includes all vessels on IFQ trips.
            
              Vessel Monitoring Plan (VMP) means the document that describes how fishing operations on the vessel will be conducted and how the EM system and associated equipment will be configured to meet the performance standards and purpose of the EM Program.
          
          
            § 660.602
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter, it is unlawful for any person to:
            (a) Electronic monitoring program. (1) Make a false or inaccurate/incorrect statement on an application for issuance, renewal, or changes to an EM Authorization or NMFS-accepted VMP.
            (2) Fish for or land fish from a trip without electronic monitoring or observer coverage when a vessel is required to carry electronic monitoring or an observer under §§ 660.140(h) or 660.150(j).
            (3) Fish for or land fish from a trip taken under electronic monitoring without a valid EM Authorization and NMFS-accepted vessel monitoring plan onboard, and a valid gear and monitoring declaration with NMFS OLE as required by § 660.604(c)(1) and § 660.604(m).
            (4) Fail to comply with the terms of a NMFS-accepted VMP.
            (5) Fail to notify the NMFS West Coast Groundfish Observer Program at least 48-hours prior to departing port of the vessel operator's intent to take a trip under EM, as required by § 660.604(n).
            (6) Fail to conduct a pre-departure test of the EM system prior to departing port as required by § 660.604(l)(2).
            (7) Fish on an EM trip without a fully functional EM system, unless authorized by a NMFS-accepted VMP as required by § 660.604(l)(3).
            (8) Fail to make the EM system, associated equipment, logbooks, EM data, and other records available for inspection immediately upon request by NMFS, its agent, or authorized officers, as required by §§ 660.604(o) and 660.604(t).
            (9) Discard species other than those allowed to be discarded as specified at § 660.604(p).
            (10) Fail to handle fish and other marine organisms in a manner that enables the EM system to record it as required by § 660.604(r).
            (11) Fail to submit complete and accurate logbook(s) and EM data for each EM trip as specified at § 660.604(s),
            (12) Tamper with, disconnect, damage, destroy, alter, or in any way distort, render useless, inoperative, ineffective, or inaccurate any component of the EM system or associated equipment.
            (13) Assault, resist, oppose, impede, intimidate, harass, sexually harass, bribe, or interfere with an EM service provider, EM field services staff, or EM data processing staff.
            (14) Interfere with or bias the sampling procedure employed by EM data processing staff including either mechanically or manually sorting or discarding catch outside of camera view or inconsistent with the NMFS-accepted VMP.
            (15) Fail to meet the vessel owner or operator responsibilities specified in § 660.604.
            (16) Fail to meet the first receiver responsibilities specified at § 660.604(u).
            (17) Fail to meet the EM service provider responsibilities specified in § 660.603.
            (18) Fish without an observer when a vessel is required to carry an observer under subpart J of this part if:

            (i) The vessel is inadequate for observer deployment as specified at § 600.746 of this chapter;
            
            (ii) The vessel does not maintain safe conditions for an observer as specified at § 660.604(n);
            (iii) NMFS, the observer provider, or the observer determines the vessel is inadequate or unsafe pursuant to vessel responsibilities to maintain safe conditions as specified at § 660.604(n);
            (19) Fail to meet the vessel responsibilities and observer coverage requirements specified at § 660.604(n).
            (b) [Reserved]
          
          
            § 660.603
            Electronic monitoring provider permits and responsibilities.
            (a) General. This section contains requirements for EM service providers providing EM services, pursuant to contracts with vessel owners whose vessels operate in the Shorebased IFQ Program (§ 660.140) or the MS Co-op Program (§ 660.150) and use EM under this subpart. A person must obtain a permit and endorsement as provided under § 660.603(b) in order to be an EM service provider. An EM service provider must:
            (1) Operate under a NMFS-accepted EM Service Plan (see § 660.603(b)(3)(vii)).
            (2) Provide and manage EM systems, field services, and technical assistance as required under § 660.603(k);

            (3) Provide technical and litigation information to NMFS or its agent (see § 660.603(l)).
            (4) Provide technical support to contracted fishing vessels 24-hours per day, seven days per week, and year-round as provided under § 660.603(k)(4);

            (5) Provide EM data processing, reporting, and record retention services to contracted vessels using EM (see § 660.603(m)).

            (6) Comply with data integrity and security requirements, including requirements pertaining to hard drives and data files containing EM data, (see § 660.603(n)).
            (b) Provider permits. To be an EM service provider, a person must obtain an EM service provider permit and endorsement by submitting an application to the NMFS West Coast Region Fisheries Permit Office. A person may meet some requirements of this section through a partnership or subcontract with another entity, in which case the application for an EM service provider permit must include information about the partnership. An applicant may submit an application at any time. If a new EM service provider, or an existing EM service provider seeking to deploy a new EMS or software version, submits an application by June 1, NMFS will issue a new permit by January 1 of the following calendar year. Applications submitted after June 1 will be processed as soon as practicable. NMFS will only process complete applications. Additional endorsements to provide observer or catch monitor services may be obtained under § 660.18.
            (1) Contents of provider application. To be considered for an EM service provider permit and endorsement, the service provider must submit a complete application that includes the following information. The same information must be included for any partners or subcontractors if the applicant intends to satisfy any of the EM service provider requirements through a partnership or contractual relationship with another entity.
            (i) Certify that the applicant meets the following eligibility criteria:
            (A) The EM service provider and its employees do not have a conflict of interest as defined at § 660.603(h), and,
            (B) The EM service provider is willing and able to comply with all applicable requirements of this section and to operate under a NMFS-accepted EM Service Plan.
            (ii) Applicant's contact information.
            (iii) Legal name of applicant organization. If the applicant organization is a United States business entity, include the state registration number.
            (iv) Description of the management, organizational structure, and ownership structure of the applicant's business, including identification by name and general function of all controlling management interests in the company, including but not limited to owners, board members, officers, authorized agents, and employees. List all office locations and their business mailing address, business phone, fax number, and email addresses. If the applicant is a corporation, the articles of incorporation must be provided. If the applicant is a partnership, the partnership agreement must be provided.

            (v) A narrative statement describing prior relevant experience in providing EM services, technical support, or fishery data analysis services, including recruiting, hiring, training, deploying, and managing of individuals in marine work environments and of individuals working with fishery data, in the groundfish fishery or other fisheries of similar scale.
            (vi) A statement signed under penalty of perjury by an authorized agent of the applicant about each owner, or owners, board members, and officers if a corporation, authorized agents, and employees, regarding:
            (A) Conflict of interest as described in § 660.603(h),
            (B) Criminal convictions,
            (C) Federal contracts they have had and the performance rating they received on each contract, and
            (D) Any previous history of decertification or permit sanction action while working as an observer, catch monitor, observer provider, catch monitor provider, or electronic monitoring provider.
            (vii) EM Service Plan. An EM Service Plan that describes in detail how the applicant will provide EM services for vessels. To ensure that the EM Program achieves its purpose, NMFS will develop EM Program Guidelines (see § 660.600(b)) and use them to evaluate proposed EM Service Plans. NMFS may consider alternative, but equivalent, methods proposed by EM service providers and vessel owners in their plans to meet the requirements of this subpart, if they achieve the purpose of the EM program. An EM Service Plan must include descriptions of the following (using pictures and diagrams where appropriate):
            (A) Contact information for a primary point of contact for program operations inseason;
            (B) A plan for provision of services including communications, service locations, response timelines, and procedures for services, repairs, technical support, and other program services;
            (C) Procedures for hiring and training of competent program staff to carry out EM field services and data services, including procedures to maintain the skills of EM data processing staff in:
            (1) Use of data processing software;
            (2) Species identification;
            (3) Fate determination and metadata reporting requirements;
            (4) Data processing procedures;
            (5) Data tracking; and,
            (6) Reporting and data upload procedures.
            (D) Procedures for tracking hard drives and/or data files throughout their use cycle, including procedures to ensure the integrity and security of hard drives or data files in transit, and for removing EM data from hard drives or other medium before returning them to the field;
            (E) Procedures for data processing, including tracking of EM datasets throughout their processing cycle and documenting any access and modifications;
            (F) Procedures for correction and resubmission of EM summary data reports and other reports that NMFS has determined are not of sufficient quality to meet the purpose of the EM program, as described at § 660.603(m)(5), and to ensure that future reports are sufficient for use by NMFS.
            (G) Policies on data access, handling, and release to prevent unauthorized disclosure of EM data and other records specified in this section by the EM provider as required under § 660.603(n);
            (H) Procedures for retention of records as required under § 660.603(m)(6);
            (I) Identifying characteristics of the EMS to be deployed and the video review software to be used in the fishery, including but not limited to: Manufacturer, brand name, model name, model number, software version and date, firmware version number and date, hardware version number and date, monitor/terminal number and date, pressure sensor model number and date, drum rotation sensor model number and date, and GPS model number and date.
            (J) EM system and software specifications, including a narrative statement describing how the EM system and associated equipment meets the performance standards at § 660.604(j).

            (K) EM video review software specifications, including a narrative statement describing how the software meets the EM Program Guidelines and will provide NMFS with data to achieve the purpose of the EM Program as defined at § 660.600(b).
            (viii) Provide NMFS the following, if requested:
            (A) Two EM system units loaded with software for a minimum of 90 calendar days for testing and evaluation.
            (B) Thorough documentation for the EM system, including: User manuals, any necessary interfacing software, performance specifications, technical support information, and tamperproof or tamper evident features.
            (C) The results of at-sea trials of the EM system.
            (D) Two copies of video review and analysis software for a minimum of 90 calendar days for testing and evaluation.
            (E) Thorough documentation for the video review and analysis software, including: User manuals, performance specifications, and technical support information.
            (F) Descriptions of database models and analysis procedures for EM data and associated meta data to produce required reports.
            (2) Application evaluation. NMFS may request additional information or revisions from the applicant until NMFS is satisfied that the application is complete. Complete applications will be forwarded to the EM Program for review and evaluation by the EM provider permit review board. If the applicant is an entity, the review board also will evaluate the application criteria for each owner, board member, officer, authorized agent, and employee. NMFS will evaluate the application based on the EM Program Guidelines (see § 660.600(b)) and the following criteria:
            (i) The applicant's relevant experience and qualifications;
            (ii) Review of any conflict of interest as described in § 660.603(h);
            (iii) Review of any criminal convictions;
            (iv) Review of the proposed EM Service Plan, including evaluation of EM equipment and software;
            (v) Satisfactory performance ratings on any federal contracts held by the applicant;
            (vi) Review of any history of decertification or permit sanction as an observer, catch monitor, observer provider, catch monitor provider, or EM service provider; and,
            (vii) Review of any performance history as an EM service provider.
            (3) Agency determination on an application. Based on a complete application, if NMFS determines that the applicant has met the requirements of this section, NMFS will issue an initial administrative determination (IAD). If the application is approved, the IAD will serve as the EM service provider's permit and endorsement. If the application is denied, the IAD will provide an explanation of the denial in writing. The applicant may appeal NMFS' determination following the process at § 660.19.
            (4) Effective dates. The provider permit is valid from the effective date identified on the permit until the permit expiration date of December 31 of the following year. Provider permit holders must renew biennially by following the renewal process specified in paragraph (f) of this section.
            (5) Expiration of the provider permit—(i) Expiration due to inactivity. After a period of 24 continuous months during which no EM services are provided by the provider in the Pacific coast groundfish fishery, NMFS will issue an IAD describing the intent to expire the provider permit or to remove the appropriate endorsement(s) and the timeline to do so. A provider that receives an IAD may appeal under § 660.19. The provider permit and endorsements will remain valid until a final agency decision is made or until the permit expiration date, whichever is earlier.
            (ii) Expiration due to failure to renew. Failure to renew biennially will result in expiration of the provider permit and endorsements on the permit expiration date.
            (iii) Invalidation due to lapse in eligibility. NMFS may invalidate an EM service provider permit if NMFS determines that the EM service provider no longer meets the eligibility criteria defined at paragraph (b)(1)(i) of this section. NMFS will first notify the EM service provider of the deficiencies in writing and the EM service provider must correct the deficiencies following the instructions provided. If the deficiencies are not resolved upon review of the first trip following the notification, NMFS will notify the EM service provider in writing that the provider permit is invalid and that the EM service provider is no longer eligible to provide EM services for vessels for the remainder of that calendar year. The EM service provider may reapply for an EM service provider permit and endorsement for the following calendar year.
            (iv) Obtaining a new permit or endorsement following an expiration or invalidated permit. A person holding an expired or invalidated permit or endorsement may reapply for a new provider permit or endorsement at any time consistent with paragraph (b) of this section.
            (c) Changes to a NMFS-accepted EM Service Plan. An EM service provider may make changes to a NMFS-accepted EM Service Plan by submitting a revised plan or plan addendum to NMFS in writing. NMFS will review and accept the change if it meets all the requirements of this section. A plan addendum must contain:
            (1) The date and the name and signature of an authorized agent of the EM service provider;
            (2) Address, telephone number, fax number and email address of the person submitting the addendum;
            (3) A complete description of the proposed EM Service Plan change.
            (d) Change of provider permit ownership and transfer restrictions. If an EM service provider changes ownership during the term of an EM service provider permit, the new owner must apply for a new provider permit.
            (e) Provider permit sanctions. Procedures governing sanctions of permits are found at subpart D of 15 CFR part 904.
            (f) Renewing a provider permit. To maintain a valid provider permit, provider permit holders must reapply biennially prior to the permit expiration date. NMFS will mail a provider permit application form to existing permit holders on or about July 15 of the year that the permit is due to expire. Providers who want to have their permits effective for January 1 of the following calendar year must submit their complete application form to NMFS by September 1. If a provider fails to renew the provider permit, the provider permit and endorsements will expire on the permit expiration date.
            (g) Fees. NMFS may charge a fee to cover administrative expenses related to issuance of permits including initial issuance, renewal, replacement, and appeals.
            (h) Limitations on conflict of interest for providers and employees. (1) EM service providers and their employees must not have a direct financial interest, other than the provision of observer, catch monitor, EM, or other biological sampling services, in any federal or state managed fisheries, including but not limited to:
            (i) Any ownership, mortgage holder, or other secured interest in a vessel, first receiver, shorebased or floating stationary processor facility involved in the catching, taking, harvesting or processing of fish;
            (ii) Any business involved with selling supplies or services to any vessel, first receiver, shorebased or floating stationary processing facility; or
            (iii) Any business involved with purchasing raw or processed products from any vessel, first receiver, shorebased or floating stationary processing facilities.
            (2) EM service providers and their employees must not solicit or accept, directly or indirectly, any gratuity, gift, favor, entertainment, loan, employment, or anything of monetary value from any person who conducts fishing or fish processing activities that are regulated by NMFS, or who has interests that may be substantially affected by the performance or nonperformance of the provider's contractual duties.
            (3) The EM service provider may not employ any person to handle hard drives or EM data from a vessel by which the person was previously employed in the last two years.
            (4) Provisions of contracts or agreements for remuneration of EM services under this section do not constitute a conflict of interest.
            (i) Insurance. The EM service provider must maintain sufficient commercial liability insurance to cover bodily injury and property damage caused by their employees while on a contracted vessel and State Worker's Compensation insurance. The EM service provider shall provide copies of these insurance policies to the vessel owner, operator, or vessel manager, when requested.
            (j) Warranties. None of the provisions of this section are intended to preclude any state or federal statutes or regulations governing warranties.
            (k) Field and technical support services. The EM service provider must provide and manage EM systems, installation, maintenance and technical support, as described below and according to a NMFS-accepted EM Service Plan, which is required under § 660.603(b)(1)(vii), and as described in the EM Program Manual or other written and oral instructions provided by the EM Program, such that the EM program achieves its purpose as defined at § 660.600(b).
            (1) At the time of installation, the EM service provider must:
            (i) Install an EM system that meets the performance standards under § 660.604(j);
            (ii) Ensure that the EM system is set up, wires run, system powered, and tested with the vessel in operation;
            (iii) Brief the vessel operator on system operation, maintenance, and procedures to follow for technical support or field service;
            (iv) Provide necessary information for the vessel operator to complete the VMP, such as images and diagrams of camera views and vessel layout, specific information about system settings, and designated discard control points; and,
            (v) Complete an EM System Certification Form for the vessel owner.
            (2) The EM service provider must communicate with vessel operators and NMFS to coordinate service needs, resolve specific program issues, and provide feedback on program operations.
            (3) The EM service provider must provide maintenance and support services, including maintaining an EM equipment inventory, such that all deployed EM systems perform according to the performance standards at § 660.604(j) and that field service events are scheduled and carried out with minimal delays or disruptions to fishing activities.
            (4) The EM service provider must provide technical assistance to vessels, upon request, in EM system operation, the diagnosis of the cause of malfunctions, and assistance in resolving any malfunctions. Technical support must be available 24-hours per day, seven days per week, and year-round.
            (5) The EM service provider must submit to NMFS reports of requests for technical assistance from vessels, including when the call or visit was made, the nature of the issue, and how it was resolved.
            (l) Technical assistance and litigation information. As a requirement of its permit, the EM service provider must provide the following to NMFS or authorized officers, upon request.
            (1) Assistance in EM system operation, diagnosing and resolving technical issues, and recovering corrupted or lost data.
            (2) Responses to inquiries related to data summaries, analyses, reports, and operational issues with vessel representatives.
            (3) Technical and expert information, if the EM system/data are being admitted as evidence in a court of law. All technical aspects of a NMFS-approved EM system may be analyzed in court for, inter alia, testing procedures, error rates, peer review, technical processes and general industry acceptance. To substantiate the EM system data and address issues raised in litigation, an EM service provider must provide information, including but not limited to:
            (i) If the technologies have previously been subject to such scrutiny in a court of law, a brief summary of the litigation and any court findings on the reliability of the technology.
            (ii) [Reserved]
            (4) All software necessary for accessing, viewing, and interpreting the data generated by the EM system, including maintenance releases to correct errors in the software or enhance the functionality of the software.
            (5) Notification NMFS within 24 hours after the EM service provider becomes aware of the following:

            (i) Any information, allegations, or reports regarding possible harassment of EM provider staff;
            
            (ii) Any information, allegations, or reports regarding possible EM system tampering;
            (iii) Any information, allegations, or reports regarding any action prohibited under §§ 660.12(f) or 660.602(a)(13); or,
            (iv) Any information, allegations or reports regarding EM service provider staff conflicts of interest.
            (6) Notification to NMFS of any change of management or contact information or a change to insurance coverage.
            (7) A copy of any contract between the service provider and entities requiring EM services;
            (8) Proof of sufficient insurance as defined in paragraph (i);
            (9) Copies of any information developed and used by the EM service provider and distributed to vessels, including, but not limited to, informational pamphlets, payment notifications, and description of EM service provider duties; and,
            (10) EM data and associated meta data, and other records specified in this section.
            (m) Data services. For vessels with which it has a contract (see § 660.604(k)), the EM service provider must provide and manage EM data processing, reporting, and record retention services, as described below and according to a NMFS-approved EM Service Plan, which is required under § 660.603(b)(1)(vii), and as described in the EM Program Manual or other written and oral instructions provided by the EM Program, and such that the EM Program achieves its purpose as defined at § 660.600(b).
            (1) The EM service provider must process vessels' EM data according to a prescribed coverage level or sampling scheme, as specified by NMFS, and determine an estimate of discards for each trip using standardized estimation methods specified by NMFS. NMFS will maintain manuals for EM data processing protocols on its website.
            (2) The EM service provider must ensure that its data processing staff are fully trained in:
            (i) Use of data processing software;
            (ii) Species identification;
            (iii) Fate determination and metadata reporting requirements;
            (iv) Data processing procedures;
            (v) Data tracking; and,
            (vi) Reporting and data upload procedures.
            (3) The EM service provider must track hard drives and EM datasets throughout their cycles, including documenting any access and modifications. EM data must be removed from hard drives or other medium before returning them to the field.
            (4) The EM service provider must communicate with vessel operators and NMFS to coordinate data service needs, resolve specific program issues, and provide feedback on program operations. The EM service provider must provide feedback to vessel representatives, field services staff, and NMFS regarding:
            (i) Adjustments to system settings;
            (ii) Changes to camera positions;
            (iii) Advice to vessel personnel on duty of care responsibilities;
            (iv) Advice to vessel personnel on catch handling practices; and,
            (v) Any other information that would improve the quality and effectiveness of data collection on the vessel.

            (5) On behalf of vessels with which it has a contract (see § 660.604(k)), the EM service provider must submit to NMFS EM summary reports, including discard estimates, fishing activity information, and meta data (e.g., image quality, reviewer name), and incident reports of compliance issues according to a NMFS-accepted EM Service Plan, which is required under § 660.603(b)(1)(vii), and as described in the EM Program Manual or other written and oral instructions provided by the EM Program, such that the EM program achieves its purpose as defined at § 660.600(b). If NMFS determines that the information does not meet these standards, NMFS may require the EM service provider to correct and resubmit the datasets and reports.
            (6) Retention of records. Following an EM trip, the EM service provider must maintain all of a vessel's EM data and other records specified in this section, or used in the preparation of records or reports specified in this section or corrections to these reports, for a period of not less than three years after the date of landing for that trip. EM data and other records must be stored such that the integrity and security of the records is maintained for the duration of the retention period. The EM service provider must produce EM data and other records immediately upon request by NMFS or an authorized officer.
            (n) Data integrity and security. The EM service provider must ensure the integrity and security of vessels' EM data and other records specified in this section. The EM service provider and its employees:
            (1) Must not handle or transport hard drives or other medium containing EM data except to carry out EM services required by this section in accordance with a NMFS-accepted EM Service Plan.
            (2) Must not write to or modify any EM hard drive or other medium that contains EM data before it has been copied and catalogued.
            (3) Must not release a vessel's EM data and other records specified in this section (including documents containing such data and observations or summaries thereof) except to NMFS and authorized officers as provided in § 660.603(m)(6), or as authorized by the owner or operator of the vessel.
          
          
            § 660.604
            Vessel and first receiver responsibilities.
            (a) General. This section lays out the requirements for catcher vessels to obtain an exemption to use EM in place of 100-percent observer coverage required by the Shorebased IFQ Program (§ 660.140(h)(1)(i)) and MS Co-op Program (§ 660.150(j)(1)(i)(B)). Requirements are also described for first receivers receiving landings from EM trips.
            (b) Vessel owner responsibilities. To use EM under this section, vessel owners must:

            (1) Obtain an EM Authorization from the NMFS West Coast Region Fisheries Permit Office (see § 660.604(e));
            (2) Install an EM system using a NMFS-permitted EM service provider that meets performance standards under § 660.604(j);
            (3) Have a signed EM system certification form (see § 660.604(e)(3)(i));
            (4) Have a NMFS-accepted vessel monitoring plan (see § 660.604(e)(3)(iii));
            (5) Ensure that the vessel operator attends a mandatory EM orientation session provided by the NMFS West Coast Region EM Program (NMFS may waive this requirement on a case-by-case basis, such as when the vessel operator has prior EM experience);

            (6) Maintain logbooks and other records for three years and provide them to NMFS or authorized officers for inspection (see § 660.604(t)).

            (7) Obtain EM data processing, reporting, and recordkeeping services from a NMFS-permitted EM service provider (see § 660.604(k)).
            (c) Vessel operator responsibilities. To use EM under this section, vessel operators must:
            (1) Maintain a valid EM Authorization and NMFS-accepted vessel monitoring plan onboard the vessel at all times that the vessel is fishing on an EM trip or when fish harvested during an EM trip are onboard the vessel;

            (2) Ensure that the EM system is installed, operated, and maintained consistent with performance standards (see § 660.604(l));

            (3) Comply with a NMFS-accepted vessel monitoring plan (see § 660.604(e)(3)(iii);

            (4) Make declaration reports to OLE prior to leaving port (see § 660.604(m));

            (5) Provide advance notice to the NMFS WCGOP at least 48 hours prior to departing port (see § 660.604(n));

            (6) Comply with observer requirements, if NMFS notifies the vessel owner, operator, or manager that the vessel is required to carry an observer (see § 660.604(n));
            (7) Ensure retention and handling of all catch as provided under §§ 660.604(p) and 660.604(r); and

            (8) Comply with recordkeeping, reporting, and inspection requirements (see §§ 660.604(o), (s) and (t)).
            (d) First receiver responsibilities. First receivers receiving catch from trips taken under EM must follow special disposition and sorting requirements for prohibited and protected species (see § 660.604(u)).
            (e) Electronic Monitoring Authorization. To obtain an EM Authorization, a vessel owner must submit an initial application to the NMFS West Coast Region Fisheries Permit Office, then a final application that includes an EM system certification and a vessel monitoring plan (VMP). NMFS will only review complete applications. A vessel owner may submit an application at any time. Vessel owners that want to have their Authorizations effective for January 1 of the following calendar year must submit their complete application to NMFS by October 1. Vessel owners that want to have their Authorizations effective for May 15 must submit their complete application to NMFS by February 15 of the same year.
            (1) Initial application. To be considered for an EM Authorization, the vessel owner must submit a completed application form provided by NMFS, signed and dated by an authorized representative of the vessel, and meet the following eligibility criteria:
            (i) The applicant owns the vessel proposed to be used;
            (ii) The vessel has a valid Pacific Coast Groundfish limited entry, trawl-endorsed permit registered to it;
            (iii) If participating in the mothership sector, the vessel has a valid MS/CV endorsement;
            (iv) The vessel is participating in the Pacific whiting IFQ fishery, mothership sector, or the Shorebased IFQ sector using groundfish non-trawl gear;
            (v) The vessel is able to accommodate the EM system, including providing sufficient uninterrupted electrical power, suitable camera mounts, adequate lighting, and fittings for hydraulic lines to enable connection of a pressure transducer;
            (vi) The vessel owner and operator are willing and able to comply with all applicable requirements of this section and to operate under a NMFS-accepted VMP.
            (2) Review of initial application. Based on a complete initial application, if NMFS determines that the applicant meets the eligibility criteria in paragraph (e)(1) of this section, NMFS will notify the applicant in writing that the initial application has been accepted for further consideration. An applicant who receives such notice may install an EM system on his or her vessel and proceed with submission of a final application as provided under paragraph (e)(3) of this section. If an initial application has not been accepted, NMFS will provide the applicant an explanation of the denial in writing. The applicant may appeal NMFS' determination following the process at § 660.25(g).
            (3) Final application. A final application must be complete and must include:
            (i) EM system certification. A certification form, provided by NMFS, signed by a representative of a NMFS-permitted EM service provider that attests that an EM system and associated equipment that meets the performance standards at paragraph (k) of this section was installed on the vessel, that the system was tested while the vessel was underway, and that the vessel operator was briefed on the EM system operation and maintenance. NMFS will maintain a list of permitted EM service providers on its website.
            (ii) Tentative fishing plan. A description of the vessel owner's fishing plans for the year, including which fishery the vessel owner plans to participate in, from what ports, and when the vessel owner intends to use EM and observers. This information is for purposes of planning observer deployments and is not binding.
            (iii) Vessel monitoring plan. A complete vessel monitoring plan for the vessel that accurately describes how fishing operations on the vessel will be conducted and how the EM system and associated equipment will be configured to meet the performance standards at paragraph (k) of this section. NMFS will develop EM Program Guidelines containing best practices and templates and make them available on NMFS' website to assist vessel owners in developing VMPs (see § 660.600(b)). NMFS may consider alternative, but equivalent, methods proposed by EM service providers and vessel owners in their plans to meet the requirements of this subpart, if they achieve the purpose of the EM program. An EM service provider may prepare and submit a VMP on behalf of the applicant. The VMP must include descriptions of the following (using pictures and diagrams where appropriate):

            (A) General vessel information including the vessel name, hull number, gear type(s), home port, captain name, and target fishery or sector;
            
            (B) The coordinates of the home port box, if a geo-referenced port box will be used to trigger data collection;
            (C) A diagram of the vessel layout with measurements of the deck and denoting the location of any designated discard control points;
            (D) The number and location of cameras and with images of corresponding views;
            (E) The location of lighting, control center, GPS, sensors, monitor, and other EM equipment;
            (F) Frame rates, image resolution, frequency of data logging, sensor trigger threshold values, and other EM system specifications;
            (G) The location and procedures for any catch handling, including designated discard control points within camera view, procedures for sorting and measuring discards, the number of crew sorting catch, and what steps will be taken to ensure that all catch remains in camera view;
            (H) The measurements of all bins, baskets, compartments, and other tools that will be used to calculate estimates of weight;
            (I) The detailed steps that will be taken to minimize the potential for EM system malfunctions and the steps that will be taken, when malfunctions occur, to ensure the adequate monitoring of catch;
            (J) The name, address, phone number, and email address of a primary point of contact for vessel operations;
            (K) The name, address, and phone number of the vessel's EM service provider, and contact information for a primary point of contact at the EM service provider;
            (L) The name, address, phone number, and signature of the applicant, and the date of the application; and,
            (M) Any other information required by NMFS.

            (iv) Any updates to information submitted in the initial application, including updates to proposed, self-enforcing agreements, if applicable (see paragraph (e)(5) of this section).
            (4) Review of final application. NMFS may request additional information or revisions from the applicant until NMFS is satisfied that the application is complete. Based on a complete application, if NMFS determines that the applicant has met the requirements of this section, NMFS will issue an IAD and an EM Authorization. If the application is denied, the IAD will provide an explanation of the denial in writing. The applicant may appeal NMFS' determination following the process at § 660.25(g). NMFS will evaluate an application based on the EM Program Guidelines (see § 660.600(b)) and the following criteria, at a minimum:
            (i) Review of the vessel owner's and operator's eligibility based on the eligibility criteria at paragraph (e)(1);
            (ii) Review of the proposed VMP; and,
            (iii) Review of the proposed self-enforcing agreement, if applicable.
            (5) Self-enforcing agreement. In the future, through a proposed and final rulemaking, NMFS may allow for and provide requirements related to the use of voluntary self-enforcing agreements. This agreement would allow a group of eligible vessels to encourage compliance with the requirements of this section through private, contractual arrangements. If such arrangements are used, participating vessel owners must submit the proposed agreement to NMFS for review and acceptance as part of the application process as provided under paragraphs (e)(1) and (3) of this section. The existence of a self-enforcing agreement among EM vessels does not foreclose the possibility of independent enforcement action by NMFS OLE or authorized officers.
            (f) Changes to a NMFS-accepted VMP. A vessel owner may make changes to a NMFS-accepted VMP by submitting a revised plan or plan addendum to NMFS in writing. NMFS will review and accept the change if it meets all the requirements of this section. A VMP addendum must contain:
            (1) The date and the name and signature of the vessel owner;
            (2) Address, telephone number, fax number and email address of the person submitting the addendum;
            (3) A complete description of the proposed VMP change.
            (g) Change in ownership of a vessel. If a vessel changed ownership, the new owner must apply for a new EM Authorization.
            (h) Effective dates. (1) The EM Authorization is valid from the effective date identified on the Authorization until the expiration date of December 31. EM Authorization holders must renew annually by following the renewal process specified in paragraph (e) of this section. Failure to renew annually will result in expiration of the EM Authorization and endorsements on the Authorization expiration date.
            (2) NMFS may invalidate an EM Authorization if NMFS determines that the vessel, vessel owner, and/or operator no longer meets the eligibility criteria specified at paragraph (e)(1) of this section. NMFS would first notify the vessel owner of the deficiencies in writing and the vessel owner must correct the deficiencies following the instructions provided. If the deficiencies are not resolved upon review of the first trip following the notification, NMFS will notify the vessel owner in writing that the EM Authorization is invalid and that the vessel is no longer exempt from observer coverage at §§ 660.140(h)(1)(i) and 660.150(j)(1)(i)(B) for that authorization period. The holder may reapply for an EM Authorization for the following authorization period.
            (3) A vessel owner holding an expired or invalidated authorization may reapply for a new EM Authorization at any time consistent with paragraph (e) of this section.
            (i) Renewing an EM Authorization. To maintain a valid EM Authorization, vessel owners must renew annually prior to the permit expiration date. NMFS will mail EM Authorization renewal forms to existing EM Authorization holders each year on or about: September 1 for non-trawl shorebased IFQ vessels and January 1 for Pacific whiting IFQ and MS/CV vessels. Vessel owners who want to have their Authorizations effective for January 1 of the following calendar year must submit their complete renewal form to NMFS by October 15. Vessel owners who want to have their EM Authorizations effective for May 15 of the following calendar year must submit their complete renewal form to NMFS by February 15.
            (j) EM System Performance Standards. The specifications (e.g., image resolution, frame rate, user interface) and configuration of an EM system and associated equipment (e.g., number and placement of cameras, lighting) used to meet the requirements of this section must be sufficient to:
            (1) Allow easy and complete viewing, identification, and quantification, of catch items discarded at sea, including during low light conditions;

            (2) Continuously record vessel location (latitude/longitude coordinates), velocity, course, and sensor data (i.e, hydraulic and winch activity);
            (3) Allow the identification of the time, date, and location of a haul/set or discard event;
            (4) Record and store image data from all hauls/sets and the duration that fish are onboard the vessel until offloading begins;
            (5) Continuously record and store raw sensor data (i.e., GPS and gear sensors) for the entire fishing trip;
            (6) Prevent radio frequency interference (RFI) with vessel monitoring systems (VMS) and other equipment;
            (7) Allow the vessel operator to test and monitor the functionality of the EM system prior to and during the fishing trip to ensure it is fully functional;
            (8) Prevent tampering or, if tampering does occur, show evidence of tampering; and,
            (9) Provide image and sensor data in a format that enables their integration for analysis.
            (k) EM data services. A vessel owner with a valid EM Authorization must obtain EM data processing, reporting, and record retention services from a NMFS-permitted EM service provider, as described at § 660.603(m). If the vessel owner changes EM service providers, the vessel owner must ensure the continuity of EM data retention for the entire duration of the required retention period as specified § 660.603(m)(6). NMFS will maintain a list of permitted EM service providers on its website.
            (l) EM system operation and maintenance. The EM system must be recording imagery and sensor data at all times that fish harvested during an EM trip are onboard the vessel until offloading begins. For the purposes of this section, a fully functional EM system is defined as an EM system and associated equipment that meets the performance standards listed in paragraph (j) of this section.
            
            (1) Duties of care. The operator of a vessel with a valid EM Authorization must maintain the EM system in good working order, including:
            (i) Ensuring the EM system is powered continuously during the fishing trip;
            (ii) Ensuring the system is functioning for the entire fishing trip and that camera views are unobstructed and clear in quality, such that the performance standards listed in paragraph (j) of this section are met; and,
            (iii) Ensuring EM system components are not tampered with, disabled, destroyed, operated or maintained improperly.
            (2) Pre-departure test. Prior to departing port, the operator of a vessel with a valid EM Authorization must turn the EM system on and conduct a system function test following the instructions from the EM service provider. The vessel operator must verify that the EM system has adequate memory to record the entire trip and that the vessel is carrying one or more spare hard drives with sufficient capacity to record the entire trip.
            (3) EM system malfunctions. The operator of a vessel with a valid EM Authorization is prohibited from fishing on an EM trip without a fully functional EM system, unless an alternate arrangement has been specified in the NMFS-accepted VMP. In the event of an EM system malfunction, the vessel operator may voluntarily obtain observer coverage and revise the vessel's declaration following the process at § 660.13(d)(4), in which case the vessel operator is no longer exempt from the observer requirements at §§ 660.140(h) and 660.150(j).
            (m) Declaration reports. The operator of a vessel with a valid EM Authorization must make a declaration report to NMFS OLE prior to leaving port following the process described at § 660.13(d)(4). A declaration report will be valid until another declaration report revising the existing gear or monitoring declaration is received by NMFS OLE. A vessel operator declaring a limited entry midwater trawl, Pacific whiting shorebased IFQ trip or limited entry midwater trawl, Pacific whiting mothership sector (catcher vessel or mothership) trip may only revise the existing monitoring declaration twice during the same calendar year. NMFS may waive this limitation with prior notice if it is determined to be unnecessary for purposes of planning observer deployments. Additional revisions may be made if the EM system has malfunctioned and the vessel operator has chosen to carry an observer, as allowed under paragraph (m)(3); or subsequently, the EM system has been repaired; and upon expiration or invalidation of the vessel's EM Authorization.
            (n) Observer requirements. The operator of a vessel with a valid EM Authorization must provide advanced notice to NMFS, at least 48 hours prior to departing port, of the vessel operator's intent to take a trip under EM, including: vessel name, permit number; contact name and telephone number for coordination of observer deployment; date, time, and port of departure; and the vessel's trip plan, including area to be fished and gear type to be used. NMFS may waive this requirement for vessels declared into the Pacific whiting IFQ fishery or mothership sector with prior notice. If NMFS notifies the vessel owner, operator, or manager of any requirement to carry an observer, the vessel may not be used to fish for groundfish without carrying an observer. The vessel operator must comply with the following requirements on a trip that the vessel owner, operator, or manager has been notified is required to carry an observer.
            (1) Notice of departure basic rule. At least 24 hours (but not more than 36 hours) before departing on a fishing trip, a vessel operator that has been notified by NMFS that his vessel is required to carry an observer, or that is operating in an active sampling unit, must notify NMFS (or its designated agent) of the vessel's intended time of departure. Notice will be given in a form to be specified by NMFS.
            (2) Optional notice—weather delays. A vessel operator that anticipates a delayed departure due to weather or sea conditions may advise NMFS of the anticipated delay when providing the basic notice described in paragraph (n)(1) of this section. If departure is delayed beyond 36 hours from the time the original notice is given, the vessel operator must provide an additional notice of departure not less than 4 hours prior to departure, in order to enable NMFS to place an observer.
            (3) Optional notice—back-to-back fishing trips. A vessel operator that intends to make back-to-back fishing trips (i.e., trips with less than 24 hours between offloading from one trip and beginning another), may provide a notice of departure as described in paragraph (n)(1) of this section for both trips, prior to making the first trip. A vessel operator that has given such notice is not required to give additional notice of the second trip.
            (4) Cease fishing report. Within 24 hours of ceasing the taking and retaining of groundfish, vessel owners, operators, or managers must notify NMFS or its designated agent that fishing has ceased. This requirement applies to any vessel that is required to carry an observer, or that is operating in a segment of the fleet that NMFS has identified as an active sampling unit.
            (5) Waiver. The West Coast Regional Administrator may provide written notification to the vessel owner stating that a determination has been made to temporarily waive coverage requirements because of circumstances that are deemed to be beyond the vessel's control.
            (6) Accommodations and food. (i) Accommodations and food for trips less than 24 hours must be equivalent to those provided for the crew.
            (ii) Accommodations and food for trips of 24 hours or more must be equivalent to those provided for the crew and must include berthing space, a space that is intended to be used for sleeping and is provided with installed bunks and mattresses. A mattress or futon on the floor or a cot is not acceptable if a regular bunk is provided to any crew member, unless other arrangements are approved in advance by the Regional Administrator or designee.
            (7) Safe conditions. (i) The vessel operator must maintain safe conditions on the vessel for the protection of observers including adherence to all U.S. Coast Guard and other applicable rules, regulations, statutes, and guidelines pertaining to safe operation of the vessel, including, but not limited to rules of the road, vessel stability, emergency drills, emergency equipment, vessel maintenance, vessel general condition and port bar crossings, and provisions at §§ 600.725 and 600.746 of this chapter. An observer may refuse boarding or reboarding a vessel and may request a vessel to return to port if operated in an unsafe manner or if unsafe conditions are identified.
            (ii) The vessel operator must have on board a valid Commercial Fishing Vessel Safety Decal that certifies compliance with regulations found in 33 CFR chapter I and 46 CFR chapter I, a certificate of compliance issued pursuant to 46 CFR 28.710 or a valid certificate of inspection pursuant to 46 U.S.C. 3311.
            (8) Observer communications. The vessel operator must facilitate observer communications by:
            (i) Allowing observer(s) to use the vessel's communication equipment and personnel, on request, for the entry, transmission, and receipt of work related messages, at no cost to the observer(s) or the U.S. or designated agent; and
            (ii) Ensuring that the vessel's communications equipment, used by observers to enter and transmit data, is fully functional and operational.
            (9) Vessel position. The vessel operator must allow observer(s) access to the vessel's navigation equipment and personnel, on request, to determine the vessel's position.
            (10) Access. The vessel operator must allow observer(s) free and unobstructed access to the vessel's bridge, trawl or working deck, holding bins, sorting areas, cargo hold, and any other space that may be used to hold, process, weigh, or store fish at any time.
            (11) Prior notification. The vessel operator must notify observer(s) at least 15 minutes before fish are brought on board, or fish and fish products are transferred from the vessel, to allow sampling the catch or observing the transfer.
            (12) Records. The vessel operator must allow observer(s) to inspect and copy any state or federal logbook maintained voluntarily or as required by regulation.
            (13) Assistance. The vessel operator must provide all other reasonable assistance to enable observer(s) to carry out their duties, including, but not limited to:
            (i) Measuring decks, codends, and holding bins.
            (ii) Providing a designated safe working area on deck for the observer(s) to collect, sort and store catch samples.
            (iii) Collecting samples of catch.
            (iv) Collecting and carrying baskets of fish.
            (v) Allowing the observer(s) to collect biological data and samples.
            (vi) Providing adequate space for storage of biological samples.
            (vii) Providing time between hauls to sample and record all catch.
            (viii) Sorting retained and discarded catch into quota pound groupings.
            (ix) Stowing all catch from a haul before the next haul is brought aboard.
            (14) Sampling station. To allow the observer to carry out the required duties, the vessel operator must provide an observer sampling station that meets the following requirements so that the observer can carry out required duties.
            (i) The observer sampling station must be available to the observer at all times.
            (ii) The observer sampling station must be located within 4 m of the location from which the observer samples unsorted catch. Unobstructed passage must be provided between the observer sampling station and the location where the observer collects sample catch. To the extent possible, the area should be free and clear of hazards including, but not limited to, moving fishing gear, stored fishing gear, inclement weather conditions, and open hatches.
            (15) Transfers at sea. Observers may be transferred at-sea between a MS vessel and a catcher vessel. Transfers at-sea between catcher vessels is prohibited. For transfers, both vessels must:
            (i) Ensure that transfers of observers at sea via small boat under its own power are carried out during daylight hours, under safe conditions, and with the agreement of observers involved.
            (ii) Notify observers at least 3 hours before observers are transferred, such that the observers can finish any sampling work, collect personal belongings, equipment, and scientific samples.
            (iii) Provide a safe pilot ladder and conduct the transfer to ensure the safety of observers during transfers.
            (iv) Provide an experienced crew member to assist observers in the small boat in which any transfer is made.
            (16) Housing on vessel in port. During all periods an observer is housed on a vessel, the vessel operator must ensure that at least one crew member is aboard.
            (o) Inspection. The operator of a vessel with a valid EM Authorization must make the EM system and associated equipment available for inspection immediately upon request by NMFS or any authorized officer.
            (p) Retention requirements—(1) Pacific whiting IFQ and MS/CV vessels. The operator of a vessel on a declared limited entry midwater trawl, Pacific whiting shorebased IFQ trip or limited entry midwater trawl, Pacific whiting mothership sector (catcher vessel or mothership) trip, EM trip must retain all fish until landing, with exceptions listed in paragraphs (p)(1)(i) through (v) of this section.
            (i) Minor operational discards are permitted. Minor operational discards include mutilated fish; fish vented from an overfull codend, fish spilled from the codend during preparation for transfer to the mothership; and fish removed from the deck and fishing gear during cleaning. Minor operational discards do not include discards that result when more catch is taken than is necessary to fill the hold or catch from a tow that is not delivered.
            (ii) Large individual marine organisms (i.e., all marine mammals, sea turtles, and non-ESA-listed seabirds, and fish species longer than 6 ft (1.8 m) in length) may be discarded. For any ESA-listed seabirds that are brought on board, vessel operators must follow any relevant instructions for handling and disposition under § 660.21(c)(1)(v).
            (iii) Crabs, starfish, coral, sponges, and other invertebrates may be discarded.
            (iv) Trash, mud, rocks, and other inorganic debris may be discarded.

            (v) A discard that is the result of an event that is beyond the control of the vessel operator or crew, such as a safety issue or mechanical failure, is permitted.
            (2) Non-trawl shorebased IFQ. A vessel operator on a declared limited entry groundfish non-trawl, shorebased IFQ trip must retain all salmon and must discard Dungeness crab caught seaward of Washington or Oregon, Pacific halibut, green sturgeon, eulachon, sea turtles, and marine mammals. All other catch may be discarded following instructions in the VMP, except as required by the Seabird Avoidance Program at § 660.21(c)(1)(v).
            (q) Changes to retention requirements. Retention requirements for non-trawl shorebased IFQ vessels have been designated as “routine,” which means that they can be changed after a single Council meeting following the procedures described at § 660.60(c).
            (r) Catch handling. The vessel operator of a vessel on an EM trip must ensure that all catch is handled in a manner that enables the EM system to record it and that is consistent with the specific catch handling instructions in the NMFS-accepted VMP.
            (s) Reporting requirements—(1) Discard logbook. The operator of a vessel with a valid EM Authorization must complete, submit, and maintain onboard the vessel an accurate federal discard logbook for each EM trip on forms supplied by or approved by NMFS. If authorized in writing by NMFS, a vessel owner or operator may submit reports electronically, for example by using a VMS or other media. A state logbook that contains all the required information may be submitted in place of a federal discard logbook. If operating an MS/CV vessel, the vessel operator must provide logbook information to the mothership observer by transmitting the logbook information via radio or email to the mothership at the completion of each haul.
            (2) Submission of logbooks. Vessel operators must submit copies of the federal discard logbook and state retained logbook to NMFS or its agent within 24-hours of the end of each EM trip.
            (3) Submission of EM data. Vessel operators must submit EM data to the vessel owner's contracted EM service provider using a method that documents time, date, and location of transmission and receipt. Deadlines for submission are as follows:
            (i) Pacific whiting IFQ vessels. EM data from an EM trip must be submitted within 10 calendar days of the end of that EM trip.
            (ii) Mothership catcher vessels. EM data from an EM trip must be submitted within 24-hours of the catcher vessel's return to port.
            (iii) Non-trawl shorebased IFQ vessels. EM data from an EM trip must be submitted within 10 calendar days of the end of that EM trip.
            (t) Retention of records. The operator of a vessel with a valid EM Authorization must maintain federal discard logbooks onboard the vessel until the end of the fishing year during which the EM trips were conducted, and make the report forms available to observers, NMFS staff, or authorized officers, immediately upon request. The vessel owner must maintain the federal discard logbooks and other records specified in this section, or used in the preparation of records or reports specified in this section or corrections to these reports, for a period of not less than three years after the date of landing from an EM trip. The vessel owner must make such records available for inspection by NMFS staff or authorized officers, immediately upon request.
            (u) First receiver requirements—(1) Prohibited species handling and disposition. To ensure compliance with fishery regulations at 50 CFR part 300, subparts E and F, and part 600, subpart H; with the Pacific Salmon Fishery Management Plan; and with the Pacific Halibut Catch Share Plan; the handling and disposition of all prohibited species in EM trip landings are the responsibility of the first receiver and must be consistent with the following requirements:
            (i) Any prohibited species landed at first receivers must not be transferred, processed, or mixed with another landing until the catch monitor has: Recorded the number and weight of salmon by species; inspected all prohibited species for tags or marks; and, collected biological data, specimens, and genetic samples.

            (ii) No part of any prohibited species may be retained for personal use by a vessel owner or crew member, or by a first receiver or processing crew member. No part of any prohibited species may be allowed to reach commercial markets.
            (iii) Prohibited species suitable for human consumption at landing must be handled and stored to preserve the quality. Priority in disposition must be given to the donation to surplus food collection and distribution system operated and established to assist in bringing donated food to nonprofit charitable organizations and individuals for the purpose of reducing hunger and meeting nutritional needs.
            (iv) The first receiver must report all prohibited species landings on the electronic fish ticket and is responsible for maintaining records verifying the disposition of prohibited species. Records on catch disposition may include, but are not limited to: Receipts from charitable organizations that include the organization's name and amount of catch donated; cargo manifests setting forth the origin, weight, and destination of all prohibited species; or disposal receipts identifying the recipient organization and amount disposed. Any such records must be maintained for a period not less than three years after the date of disposal and such records must be provided to NMFS or authorized officers immediately upon request.
            (2) Protected Species handling and disposition. All protected species must be abandoned to NMFS or the U.S. Fish and Wildlife Service or disposed of consistent with paragraphs (u)(2)(i) and (ii) of this section. No part of any protected species may be retained for personal use by a vessel owner or crew member, or by a first receiver or processing crew member. No part of any protected species may be allowed to reach commercial markets.
            (i) Eulachon and green sturgeon. Must be sorted and reported by species on electronic fish tickets and state landing receipts and may not be reported in unspecified categories. Whole body specimens of green sturgeon must be retained, frozen, stored separately by delivery, and labeled with the vessel name, electronic fish ticket number, and date of landing. Arrangements for transferring the specimens must be made by contacting NMFS Southwest Fisheries Science Center at 831-420-3903 within 72 hours after the completion of the offload.
            (ii) Seabirds, marine mammals, and sea turtles. Albatross must reported to the U.S. Fish and Wildlife Service (541-867-4558 extension 237 or 503-231-6179 as soon as possible and directions for surrendering must be followed. Marine mammals and sea turtles must be reported to NMFS as soon as possible (206-526-6550) and directions for surrendering or disposal must be followed. Whole body specimens must be labeled with the vessel name, electronic fish ticket number, and date of landing. Whole body specimens must be kept frozen or on ice until arrangements for surrendering or disposing are completed. Unless directed otherwise, after reporting is completed, seabirds, marine mammals, and sea turtles may be disposed by incinerating, rendering, composting, or returning the carcasses to sea.
            [84 FR 31160, June 28, 2019; 84 FR 36035, July 26, 2019; 84 FR 67680, Dec. 11, 2019]
          
        
        
          Subpart K—Highly Migratory Fisheries
          
            Source:
            69 FR 18453, Apr. 7, 2004, unless otherwise noted.
          
          
            § 660.701
            Purpose and scope.
            This subpart implements the Fishery Management Plan for U.S. West Coast Fisheries for Highly Migratory Species (FMP). These regulations govern commercial and recreational fishing for HMS in the U.S. EEZ off the coasts of Washington, Oregon, and California and in adjacent high seas waters.
          
          
            § 660.702
            Definitions.
            
              Basket-style longline gear means a type of longline gear that is divided into units called baskets, each consisting of a segment of main line to which 10 or more branch lines with hooks are spliced. The mainline and all branch lines are made of multiple braided strands of cotton, nylon, or other synthetic fibers impregnated with tar or other heavy coatings that cause the lines to sink rapidly in seawater.
            
            
              Closure, when referring to closure of a fishery, means that taking and retaining, possessing, or landing the particular species or species group is prohibited.
            
              Commercial fishing means:
            (1) Fishing by a person who possesses a commercial fishing license or is required by law to possess such license issued by one of the states or the Federal Government as a prerequisite to taking, retaining, possessing, landing and/or sale of fish; or
            (2) Fishing that results in or can be reasonably expected to result in sale, barter, trade or other disposition of fish for other than personal consumption.
            
              Commercial fishing gear includes the following types of gear and equipment used in the highly migratory species fisheries:
            (1) Harpoon. Gear consisting of a pointed dart or iron attached to the end of a pole or stick that is propelled only by hand and not by mechanical means.
            (2) Surface hook-and-line. Fishing gear, other than longline gear, with one or more hooks attached to one or more lines (includes troll, rod and reel, handline, albacore jig, live bait, and bait boat). Surface hook and line is always attached to the vessel.
            (3) Drift gillnet. A panel of netting, 14 inch (35.5 cm) stretched mesh or greater, suspended vertically in the water by floats along the top and weights along the bottom. A drift gillnet is not stationary or anchored to the bottom.
            (4) Purse seine. An encircling net that may be closed by a purse line threaded through the bottom of the net. Purse seine gear includes ring net, drum purse seine, and lampara nets.
            (5) Pelagic longline. A main line that is suspended horizontally in the water column and not stationary or anchored, and from which dropper lines with hooks (gangions) are attached. Legal longline gear also includes basket-style longline gear.
            
              Council means the Pacific Fishery Management Council, including its Highly Migratory Species Management Team (HMSMT), Scientific and Statistical Committee (SSC), Highly Migratory Species Advisory Subpanel (HMSAS), and any other committee established by the Council.
            
              Fishing trip is a period of time between landings when fishing is conducted.
            
              Fishing year is the year beginning at 0801 GMT (0001 local time) on April 1 and ending at 0800 GMT on March 31 (2400 local time) of the following year.
            
              Harvest guideline means a specified numerical harvest objective that is not a quota. Attainment of a harvest guideline does not require closure of a fishery.
            
              Highly Migratory Species (HMS) means species managed by the FMP, specifically:
            
            
              Billfish/Swordfish:
            
             striped marlin (Tetrapturus audax)
             swordfish (Xiphias gladius)
            
              Sharks:
            
             common thresher shark (Alopias vulpinus)
             shortfin mako or bonito shark (Isurus oxyrinchus)
             blue shark (Prionace glauca)
            
              Tunas:
            
             north Pacific albacore (Thunnus alalunga)
             yellowfin tuna (Thunnus albacares)
             bigeye tuna (Thunnus obesus)
             skipjack tuna (Katsuwonus pelamis)
             Pacific bluefin tuna (Thunnus orientalis)
            
              Other:
            
             dorado or dolphinfish (Coryphaena hippurus)
            
            
              Highly Migratory Species Advisory Subpanel (HMSAS) means the individuals comprised of members of the fishing industry and public appointed by the Council to review proposed actions for managing highly migratory species fisheries.
            
              Highly Migratory Species Fishery Management Plan (FMP) means the Fishery Management Plan for the U.S. West Coast Fisheries for Highly Migratory Species developed by the Pacific Fishery Management Council and approved by the Secretary of Commerce and amendments to the FMP.
            
              Highly Migratory Species Management Team (HMSMT) means the individuals appointed by the Council to review, analyze, and develop management measures for highly migratory species fisheries.
            
            
              Incidental catch or incidental species means HMS caught while fishing for the primary purpose of catching other species with gear not authorized by the FMP.
            
              Injury, when referring to marine mammals and sea turtles, means the animal has been released with obvious physical injury or with attached fishing gear.
            
              Land or landing means offloading fish from a fishing vessel or arriving in port to begin offloading fish or causing fish to be offloaded from a fishing vessel.
            
              Mesh size means the opening between opposing knots in a net. Minimum mesh size means the smallest distance allowed between the inside of one knot to the inside of the opposing knot when the mesh is stretched, regardless of twine size.
            
              Offloading means removing HMS from a vessel.
            
              Permit holder means a permit owner.
            
              Permit owner means a person who owns an HMS permit for a specific vessel fishing with specific authorized fishing gear.
            
              Person, as it applies to fishing conducted under this subpart, means any individual, corporation, partnership, association or other entity (whether or not organized or existing under the laws of any state), and any Federal, state, or local government, or any entity of any such government that is eligible to own a documented vessel under the terms of 46 U.S.C. 12102(a).
            
              Processing or to process means the preparation or packaging of HMS to render it suitable for human consumption, industrial uses or long-term storage, including, but not limited to, cooking, canning, smoking, salting, drying, filleting, freezing, or rendering into meal or oil, but does not mean heading and gutting or freezing at sea unless additional preparation is done.
            
              Prohibited species means any highly migratory species for which quotas or catch limits under the FMP have been achieved and the fishery closed; salmon; great white shark; basking shark; megamouth shark; and Pacific halibut.
            
              Quota means a specified numerical harvest objective, the attainment (or expected attainment) of which causes closure of the fishery for that species or species group.
            
              Recreational charter vessel means a vessel that carries fee-paying passengers for the purpose of recreational fishing.
            
              Recreational fishing means fishing with authorized recreational fishing gear for personal use only and not for sale or barter.
            
              Regional Administrator means the Regional Administrator for the West Coast Region, National Marine Fisheries Service, or a designee.
            
              Special Agent-In-Charge (SAC) means the Special Agent-In-Charge, NMFS, Office of Enforcement, West Coast Division, or a designee of the Special Agent-In-Charge.
            
              Sustainable Fisheries Division (SFD) means the Assistant Regional Administrator for Sustainable Fisheries, West Coast Region, NMFS, or his or her designee.
            
              Tranship means offloading or otherwise transferring HMS or products thereof to a receiving vessel.
            
              Vessel monitoring system unit (VMS unit) means an automated, remote system and mobile transceiver unit that is approved by NMFS and provides information about a vessel's identity, location, and activity for the purposes of routine monitoring, control, surveillance and enforcement of area and time restrictions and other fishery management measures.
            [69 FR 18453, Apr. 7, 2004, as amended at 76 FR 56328, Sept. 13, 2011; 80 FR 10394, Feb. 26, 2015; 80 FR 46520, Aug. 5, 2015; 83 FR 11150, Mar. 14, 2018; 85 FR 7250, Feb. 7, 2020]
          
          
            § 660.703
            Management area.
            The fishery management area for the regulation of fishing for HMS has the following designations and boundaries:
            (a) Southern boundary—the United States-Mexico International Boundary, which is a line connecting the following coordinates:
            32°35′22″ N. lat. 117°27′49″ W. long.
            32°37′37″ N. lat. 117°49′31″ W. long.
            31°07′58″ N. lat. 118°36′18″ W. long.
            30°32′31″ N. lat. 121°51′58″ W. long.
            (b) Northern boundary—the United States-Canada Provisional International Boundary, which is a line connecting the following coordinates:
            48°29′37.19″ N. lat. 124°43′33.19″ W. long.
            48°30′11″ N. lat. 124°47′13″ W. long.
            48°30′22″ N. lat. 124°50′21″ W. long.
            
            48°30′14″ N. lat. 124°54′52″ W. long.
            48°29′57″ N. lat. 124°59′14″ W. long.
            48°29′44″ N. lat. 125°00′06″ W. long.
            48°28′09″ N. lat. 125°05′47″ W. long.
            48°27′10″ N. lat. 125°08′25″ W. long.
            48°26′47″ N. lat 125°09′12″ W. long.
            48°20′16″ N. lat. 125°22′48″ W. long.
            48°18′22″ N. lat. 125°29′58″ W. long.
            48°11′05″ N. lat. 125°53′48″ W. long.
            47°49′15″ N. lat. 126°40′57″ W. long.
            47°36′47″ N. lat. 127°11′58″ W. long.
            47°22′00″ N. lat. 127°41′23″ W. long.
            46°42′05″ N. lat. 128°51′56″ W. long.
            46°31′47″ N. lat. 129°07′39″ W. long.
            (c) Adjacent waters on the high seas in which persons subject to this subpart may fish.
          
          
            § 660.704
            Vessel identification.
            (a) Applicability. This section only applies to commercial fishing vessels that fish for HMS off, or land HMS in the States of California, Oregon, and Washington. This section does not apply to recreational charter vessels that fish for HMS off or land HMS in the States of California, Oregon, and Washington. Each fishing vessel must be marked for identification purposes, as follows:
            (1) A vessel used to fish on the high seas within the Convention Area as defined in § 300.211 of this title must be marked in accordance with the requirements at §§ 300.14 and 300.217 of this title.
            (2) A vessel not used to fish on the high seas within the Convention Area as defined in § 300.211 of this title must be marked in accordance with either:
            (i) Sections 300.14 and 300.217 of this title, or
            (ii) The vessel's official number must be affixed to the port and starboard sides of the deckhouse or hull, and on an appropriate weather deck so as to be visible from enforcement vessels and aircraft. The official number must be affixed to each vessel subject to this section in block Arabic numerals at least 10 inches (25.40 cm) in height for vessels more than 25 ft (7.62 m) but equal to or less than 65 ft (19.81 m) in length; and 18 inches (45.72 cm) in height for vessels longer than 65 ft (19.81 m) in length. Markings must be legible and of a color that contrasts with the background.
            (b) [Reserved]
            [76 FR 73520, Nov. 29, 2011]
          
          
            § 660.705
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter, it is unlawful for any person to do any of the following:
            (a) Fish for HMS in the U.S. EEZ off the Pacific coast without a permit issued under § 660.707 for the use of authorized fishing gear.
            (b) Fish with gear in any closed area specified in this subpart that prohibits the use of such gear.
            (c) Land HMS at Pacific coast ports without a permit issued under § 600.707 for the use of authorized fishing gear.
            (d) Sell HMS without an applicable commercial state fishery license.
            (e) When fishing for HMS, fail to return a prohibited species to the sea immediately with a minimum of injury, except under the following circumstances:
            (1) Any prohibited species may be retained for examination by an authorized observer or to return tagged fish as specified by the tagging agency.
            (2) Salmon may be retained if harvested in accordance with subpart H of this part, and other applicable law.
            (3) Great white sharks, basking sharks, and megamouth sharks may be retained if incidentally caught and subsequently sold or donated to a recognized scientific or educational organization for research or display purposes.
            (4) Pacific halibut may be retained if harvested in accordance with part 300, subpart E of this Title, and other applicable law.
            (f) Falsify or fail to affix and maintain vessel markings as required by § 660.704.
            (g) Fish for HMS in violation of any terms or conditions attached to an exempted fishing permit issued under § 600.745 of this chapter.
            (h) When a directed fishery has been closed for a specific species, take and retain, possess, or land that species after the closure date.

            (i) Refuse to submit fishing gear or fish subject to such person's control to inspection by an authorized officer, or to interfere with or prevent, by any means, such an inspection.
            
            (j) Falsify or fail to make and/or file any and all reports of fishing, landing, or any other activity involving HMS, containing all data, and in the exact manner, required by the applicable state law, as specified in § 660.708(b).
            (k) Fail to carry aboard a vessel that vessel's permit issued under § 660.707 or exempted fishing permit issued under § 660.718, except if the permit was issued while the vessel was at sea.
            (l) Fail to install, activate, repair, replace, carry, operate or maintain a VMS unit as required under § 660.712 and § 660.713.
            (m) Interfere with, tamper with, alter, damage, disable, or impede the operation of a VMS unit or to attempt any of the same; or to move or remove a VMS unit without the prior permission of the SAC.
            (n) Make a false statement, oral or written, to an authorized officer, regarding the use, operation, or maintenance of a VMS unit.
            (o) Fish for, catch, or harvest HMS with longline or drift gillnet gear without an operating VMS unit on board the vessel after installation of the VMS unit.
            (p) Possess on board a vessel without an operating VMS unit HMS harvested with longline or drift gillnet gear after installation of the VMS unit.

            (q) Direct fishing effort toward the harvest of swordfish (Xiphias gladius) using longline gear deployed west of 150° W. long. and north of the equator (0° lat.) on a vessel registered for use of longline gear in violation of § 660.712(a)(1).
            (r) Possess a light stick on board a longline vessel when fishing west of 150° W. long. and north of the equator (0° lat.) in violation of § 660.712(a)(6)
            (s) If no observer is on the vessel and J-type fishing hooks are used, possess more than 10 swordfish; if no observer on the vessel and only circle-type fishing hooks are used, possess more than 25 swordfish on board a longline vessel from a fishing trip where any part of the trip included fishing west of 150° W. long. and north of the equator (0° lat.) in violation of § 660.712(a)(9).
            (t) Interfere with, impede, delay, or prevent the installation, maintenance, repair, inspection, or removal of a VMS unit.
            (u) Interfere with, impede, delay, or prevent access to a VMS unit by a NMFS observer.
            (v) Connect or leave connected additional equipment to a VMS unit without the prior approval of the SAC.
            (w) Fish for HMS with a vessel registered for use of longline gear within closed areas or by use of unapproved gear configurations in violation of § 660.712(a)(2), (a)(3), (a)(7), (a)(8), or (a)(9).
            (x) Fail to use a line setting machine or line shooter, with weighted branch lines, to set the main longline when operating a vessel that is registered for use of longline gear and equipped with monofilament main longline, when making deep sets north of 23° N. lat. in violation of § 660.712(c)(1)(i) and (c)(1)(ii).
            (y) Fail to employ basket-style longline gear such that the mainline is deployed slack when operating a vessel registered for use of longline gear north of 23° N. lat. in violation of § 660.712 (c)(1)(iii).
            (z) Fail to maintain and use blue dye to prepare thawed bait when operating a vessel registered for use of longline gear that is fishing north of 23° N. lat., in violation of § 660.712(c)(2) and (c)(3).
            (aa) Fail to retain, handle, and discharge fish, fish parts, and spent bait strategically when operating a vessel registered for use of longline gear that is fishing north of 23° N. lat. in violation of § 660.712 (c)(4) through (c)(7).
            (bb) Fail to handle short-tailed albatrosses that are caught by pelagic longline gear in a manner that maximizes the probability of their long-term survival, in violation of § 660.712(c)(8).
            (cc) Fail to handle seabirds other than short-tailed albatross that are caught by pelagic longline gear in a manner that maximizes the probability of their long-term survival in violation of § 660.712(c)(17).
            (dd) Own a longline vessel registered for use of longline gear that is engaged in longline fishing for HMS without a valid protected species workshop certificate issued by NMFS or a legible copy thereof in violation of § 660.712(e)(3).

            (ee) Fish for HMS on a vessel registered for use of longline gear without having on board a valid protected species workshop certificate issued by NMFS or a legible copy thereof in violation of § 660.712(e).
            (ff) Fail to carry line clippers, dip nets, and wire or bolt cutters on a vessel registered for use as a longline vessel in violation of § 660.712(b).
            (gg) Fail to comply with sea turtle handling, resuscitation, and release requirements specified in § 660.712(b)(4) through (7) when operating a vessel.
            (hh) Fail to comply with seabird take mitigation or handling techniques required under § 660.712(c)
            (ii) Fish for HMS with a vessel registered for use as a longline vessel without being certified by NMFS for completion of an annual protected species workshop as required under § 660.712(e).
            (jj) Fail to notify the Regional Administrator at least 24 hours prior to departure on a fishing trip using longline gear as required under § 660.712(f).
            (kk) Except when fishing under a western Pacific longline limited entry permit issued under § 660.21, direct fishing effort toward the harvest of swordfish or fail to have and use gear in waters west of 150° W. long. in violation of § 660.720.
            (ll) Except when fishing under a western Pacific longline limited entry permit issued under § 660.21, possess a light stick on board a longline vessel on the high seas of the Pacific Ocean west of 150° W. long. north of the equator in violation of § 660.720 (a)(ii).
            (mm) Except when fishing under a western Pacific longline limited entry permit issued under § 660.21, possess more than 10 swordfish on board a longline vessel from a fishing trip where any part of the trip included fishing on the high seas of the Pacific Ocean west of 150° W. long. north of the equator in violation of § 660.720(a)(3).
            (nn) Except when fishing under a western Pacific longline limited entry permit issued under § 660.21, fail to employ basket-style longline gear such that the mainline is deployed slack when fishing on the high seas of the Pacific Ocean west of 150° W. long. north of the equator, in violation of § 660.720 (a)(iv).
            (oo) Except when fishing under a western Pacific longline limited entry permit issued under § 660.21, when a conventional monofilament longline is deployed by a vessel subject to this section, deploy fewer than 15 branch lines between any two floats, in violation of § 660.720 (a)(v). Vessel operators using basket-style longline gear may not set less than 10 branch lines between any 2 floats when fishing in waters west of 150° W. long. north of the equator.

            (pp) Except when fishing under a western Pacific longline limited entry permit issued under § 660.21, fail to deploy longline gear such that the deepest point of the main longline between any two floats, i.e., the deepest point in each sag of the main line, is at a depth greater than 100 m (328.1 ft or 54.6 fm) below the sea surface, in violation of § 660.720 (a)(vi).
            (qq) Take and retain, possess on board, or land, fish in excess of any bag limit specified in § 660.721.
            (rr) Fail to notify NMFS or the NMFS-designated observer provider at least 48 hours prior to departure on a fishing trip using drift gillnet gear as required under § 660.713.
            (ss) Fail to submit a declaration report to the NMFS Office of Law Enforcement prior to departure on a fishing trip using drift gillnet gear as required under § 660.713.
            (tt) Fish with a large-mesh drift gillnet (mesh size ≥ 14 inches) in the U.S. West Coast Exclusive Economic Zone during the time the fishery is closed pursuant to § 660.713(h)(2)(ii).
            (uu) Retain on board, transship, or land any fish caught with a large-mesh drift gillnet (mesh size ≥ 14 inches) later than 4 days after the effective date of a drift gillnet fishery closure and before the drift gillnet fishery re-opens pursuant to § 660.713(h)(2)(ii).
            [69 FR 18453, Apr. 7, 2004, as amended at 72 FR 58259, Oct. 15, 2007; 77 FR 15975, Mar. 19, 2012; 80 FR 10395, Feb. 26, 2015; 80 FR 46520, Aug. 5, 2015; 85 FR 7250, Feb. 7, 2020]
          
          
            § 660.706
            Pacific Coast Treaty Indian rights.

            (a) Pacific Coast treaty Indian tribes have treaty rights to harvest HMS in their usual and accustomed (U&A) fishing areas in the EEZ.
            
            (b) Pacific Coast treaty Indian tribes means the Hoh, Makah, and Quileute Indian Tribes and the Quinault Indian Nation.
            (c) The Pacific Coast treaty Indian tribes' U&A fishing areas within the EEZ are set forth in § 660.4 of this chapter.
            (d) Procedures. The rights referred to in paragraph (a) of this section will be implemented by the Secretary of Commerce, after consideration of the tribal request, the recommendation of the Council, and the comments of the public. The rights will be implemented either through an allocation of fish that will be managed by the tribes, or through regulations that will apply specifically to the tribal fisheries. An allocation or a regulation specific to the tribes shall be initiated by a written request from a Pacific Coast treaty Indian tribe to the NMFS West Coast Regional Administrator, at least 120 days prior to the time the allocation is desired to be effective, and will be subject to public review through the Council process. The Secretary of Commerce recognizes the sovereign status and co-manager role of Indian tribes over shared Federal and tribal fishery resources. Accordingly, the Secretary of Commerce will develop tribal allocations and regulations in consultation with the affected tribe(s) and, insofar as possible, with tribal consensus.
            (e) Identification. A valid treaty Indian identification card issued pursuant to 25 CFR part 249, subpart A, is prima facie evidence that the holder is a member of the Pacific Coast treaty Indian tribe named on the card.
            (f) Fishing (on a tribal allocation or under a Federal regulation applicable to tribal fisheries) by a member of a Pacific Coast treaty Indian tribe within that tribe's U&A fishing area is not subject to provisions of the HMS regulations applicable to non-treaty fisheries.
            (g) Any member of a Pacific Coast treaty Indian tribe must comply with any applicable Federal and tribal laws and regulations, when participating in a tribal HMS fishery implemented under paragraph (d) of this section.
            (h) Fishing by a member of a Pacific Coast treaty Indian tribe outside that tribe's U&A fishing area, or for a species of HMS not covered by a treaty allocation or applicable Federal regulation, is subject to the HMS regulations applicable to non-treaty fisheries.
            [69 FR 18453, Apr. 7, 2004, as amended at 81 FR 36808, June 8, 2016]
          
          
            § 660.707
            Permits.
            (a) General. This section applies to vessels that fish for HMS off or land HMS in the States of California, Oregon, and Washington.
            (1) A commercial fishing vessel of the United States must be registered for use under a general HMS permit that authorizes the use of specific gear, and a recreational charter vessel must be registered for use under a HMS permit if that vessel is used:
            (i) To fish for HMS in the U.S. EEZ off the States of California, Oregon, and Washington; or
            (ii) To land or transship HMS shoreward of the outer boundary of the U.S. EEZ off the States of California, Oregon, and Washington.
            (2) The permit must be on board the vessel and available for inspection by an authorized officer, except that if the permit was issued while the vessel was at sea, this requirement applies only to any subsequent trip.
            (3) A permit is valid only for the vessel for which it is registered. A permit not registered for use with a particular vessel may not be used.
            (4) Only a person eligible to own a documented vessel under the terms of 46 U.S.C. 12102(a) may be issued or may hold (by ownership or otherwise) a general HMS permit.
            (b) Application. (1) Following publication of the final rule implementing the FMP, NMFS will issue general HMS permits to the owners of those vessels on a list of vessels obtained from owners previously applying for a permit under the authority of the High Seas Fishing Compliance Act, the Tuna Conventions Act of 1950, the Marine Mammal Protection Act, and the Fishery Management Plan for Pelagic Fisheries of the Western Pacific Region, or whose vessels are listed on the vessel register of the Inter-American Tropical Tuna Commission.

            (2) All permits issued by NMFS in accordance with paragraph (b)(1) of this section will authorize the use of specific fishing gear by the identified commercial fishing vessels.
            (3) An owner of a vessel subject to these requirements who has not received a permit under this section from NMFS and who wants to engage in the fisheries must apply to the SFD for the required permit in accordance with the following:

            (i) A West Coast Region Federal Fisheries application form may be obtained from the SFD or downloaded from the West Coast Region home page (http://www.westcoast.fisheries.noaa.gov/ permits/commercial_fishing_ research_permits.html) to apply for a permit under this section. A completed application is one that contains all the necessary information and signatures required.
            (ii) A minimum of 15 days should be allowed for processing a permit application. If an incomplete or improperly completed application is filed, the applicant will be sent a notice of deficiency. If the applicant fails to correct the deficiency within 30 days following the date of notification, the application will be considered abandoned.
            (iii) A permit will be issued by the SFD. If an application is denied, the SFD will indicate the reasons for denial.
            (iv)(A) Any applicant for an initial permit may appeal the initial issuance decision to the Regional Administrator. To be considered by the Regional Administrator, such appeal must be in writing and state the reasons for the appeal, and must be submitted within 30 days of the action by the Regional Administrator. The appellant may request an informal hearing on the appeal.
            (B) Upon receipt of an appeal authorized by this section, the Regional Administrator will notify the permit applicant, or permit holder as appropriate, and will request such additional information and in such form as will allow action upon the appeal.
            (C) Upon receipt of sufficient information, the Regional Administrator will decide the appeal in accordance with the permit provisions set forth in this section at the time of the application, based upon information relative to the application on file at NMFS and the Council and any additional information submitted to or obtained by the Regional Administrator, the summary record kept of any hearing and the hearing officer's recommended decision, if any, and such other considerations as the Regional Administrator deems appropriate. The Regional Administrator will notify all interested persons of the decision, and the reasons for the decision, in writing, normally within 30 days of the receipt of sufficient information, unless additional time is needed for a hearing.
            (D) If a hearing is requested, or if the Regional Administrator determines that one is appropriate, the Regional Administrator may grant an informal hearing before a hearing officer designated for that purpose after first giving notice of the time, place, and subject matter of the hearing to the applicant. The appellant, and, at the discretion of the hearing officer, other interested persons, may appear personally or be represented by counsel at the hearing and submit information and present arguments as determined appropriate by the hearing officer. Within 30 days of the last day of the hearing, the hearing officer shall recommend in writing a decision to the Regional Administrator.
            (E) The Regional Administrator may adopt the hearing officer's recommended decision, in whole or in part, or may reject or modify it. In any event, the Regional Administrator will notify interested persons of the decision, and the reason(s) therefore, in writing, within 30 days of receipt of the hearing officer's recommended decision. The Regional Administrator's decision will constitute the final administrative action by NMFS on the matter.
            (F) Any time limit prescribed in this section may be extended for a period not to exceed 30 days by the Regional Administrator for good cause, either upon his or her own motion or upon written request from the appellant stating the reason(s) therefore.

            (4) General HMS permits issued under this subpart will remain valid until the first date of renewal, and permits may be subsequently renewed for 2-year terms. The first date of renewal will be the last day of the vessel owner's birth month in the second calendar year after the permit is issued (e.g., if the birth month is March and the permit is issued on October 3, 2007, the permit will remain valid through March 31, 2009).
            (5) Replacement permits may be issued without charge to replace lost or mutilated permits. Replacement permits may be obtained by submitting to the SFD c/o the Regional Administrator a complete, signed vessel permit application. An application for a replacement permit is not considered a new application.
            (6) Any permit that has been altered, erased, or mutilated is invalid.
            (c) Display. Any permit issued under this subpart, or a facsimile of the permit, must be on board the vessel at all times while the vessel is fishing for, taking, retaining, possessing, or landing HMS shoreward of the outer boundary of the fishery management area unless the vessel was at sea at the time the permit was issued. Any permit issued under this section must be displayed for inspection upon request of an authorized officer.
            (d) Sanctions. Procedures governing sanctions and denials are found at subpart D of 15 CFR part 904.
            (e) Fees. An application for a permit, or renewal of an existing permit under this section will include a fee for each vessel. The fee amount required will be calculated in accordance with the NOAA Finance Handbook and specified on the application form.
            (f) Federal limited entry drift gillnet permit—(1) General. This section applies to individuals fishing with large-mesh (14 inch or greater stretched mesh) drift gillnet (DGN) gear. Individuals who target, retain, transship, or land fish captured with a large-mesh DGN must possess a valid Federal limited entry DGN permit. Federal limited entry DGN permits are issued to an individual, and a vessel must be specified on the permit.
            (2) Initial qualification. Upon publication of NMFS' final rule to establish the Federal limited entry DGN permit, all State of California limited entry DGN permit holders are eligible to obtain a Federal limited entry DGN permit. If a 2017-2018 California state DGN permit renewal application is not received by the California Department of Fish and Wildlife or postmarked by March 31, 2018, the permit holder is not eligible to receive a 2018-2019 Federal limited entry DGN permit.
            (3) Documentation and burden of proof. An individual applying for issuance, renewal, transfer, or assignment of a Federal limited entry DGN permit must prove that they meet the qualification requirements by submitting the following documentation, as applicable: A certified copy of the assigned vessel's documentation as a fishing vessel of the United States (U.S. Coast Guard or state) is the best evidence of vessel identification; a copy of a current State of California limited entry DGN permit is the best evidence of initial qualification for a Federal limited entry DGN permit; a copy of a written contract reserving or conveying limited entry rights is the best evidence of reserved or acquired rights; and other relevant, credible evidence that the applicant may wish to submit or that the SFD may request or require.
            (4) Fees. Any processing fee will be determined by the service costs needed to process a permit request. If a fee is required, it would cover administrative expenses related to issuing limited entry permits, as well as renewing, transferring, assigning, and replacing permits. The amount of any fee will be calculated in accordance with the procedures of the NOAA Finance Handbook for determining the administrative costs of each special product or service. A fee may not exceed such costs and is specified with each application form. The appropriate fee must accompany each application.
            (5) Initial decisions. (i) The SFD will make initial decisions regarding issuing, renewing, transferring, and assigning limited entry permits.
            (ii) Adverse decisions shall be in writing and shall state the reasons for the adverse decision.

            (iii) The SFD may decline to act on an application for issuing, renewing, transferring, or assigning a limited entry permit and will notify the applicant, if the permit sanction provisions of the Magnuson-Stevens Act at 16 U.S.C. 1858(a) and implementing regulations at 15 CFR part 904, subpart D, apply.
            
            (6) Issuance. Federal limited entry DGN permits will be issued by the SFD. If an application is denied, the SFD will indicate the reasons for denial. A DGN permit will be issued to an individual and assigned to a specific vessel. A permit holder may assign the permit to another vessel once per permit year (April 1 to March 31).
            (7) Appeals. Any applicant for an initial permit may appeal the initial issuance decision to the Regional Administrator. Appeals will be made and processed following procedures as described at paragraph (b)(3)(iv) of this section.
            (8) Transfers. Federal limited entry DGN permits may be transferred to another individual only if the current permit holder has held the Federal DGN permit for a minimum of three consecutive years (counted April 1 to March 31 of the following year). At the time of the establishment of the Federal limited entry DGN permit system, the length of time an individual has held a State of California limited entry DGN permit carries over (e.g., if an individual has held a California DGN permit for two years, they are eligible to transfer the Federal DGN permit after holding the Federal DGN permit for one year). Exceptions to this limitation on permit transfer may be made under the following circumstances:
            (i) The permit holder suffers from a serious illness or permanent disability that prevents the permit holder from earning a livelihood from commercial fishing.
            (ii) If a deceased permit holder's estate or heirs submit a transfer request within six months of the permit holder's death.
            (iii) Upon dissolution of marriage if the permit is held as community property.
            (9) Renewals. (i) The SFD will send notices to renew limited entry permits to the most recent address of the permit holder on file.
            (ii) The permit owner is responsible for renewing a limited entry permit.

            (iii) The deadline for receipt or postmark of a Federal DGN permit renewal application is April 30 of the permit year (i.e., April 30, 2019 for 2019-2020 fishing season). Federal DGN permits must be renewed yearly.
            (iv) A DGN permit that is allowed to expire will not be renewed unless the permit owner requests reissuance by July 31 (three months after the renewal application deadline) and NMFS determines that failure to renew was proximately caused by illness, injury, or death of the permit owner. If the permit expires, it will be forfeited and NMFS will not reissue the permit to anyone.
            (10) Owner on-board requirement. (i) Except as provided in paragraphs (f)(10)(ii) through (v) of this section, the DGN permit holder must be on-board the vessel and in possession of a valid Federal limited entry DGN permit when engaged in DGN fishing activity.
            (ii) A permit holder may designate another individual to fish under their permit for up to 15 days per fishing year (April 1 to March 31 of the following year); the substitute must comply with all other Federal permitting requirements. A permit holder shall notify NMFS of a substitution at least 24 hours prior to the commencement of the trip.
            (iii) If the person who owns a Federal DGN permit is prevented from being on-board a fishing vessel because the person died, is ill, or is injured, NMFS may allow an exemption to the owner on-board requirement for more than 15 days. The person requesting the exemption must send a letter to NMFS requesting an exemption from the owner on-board requirements, with appropriate evidence as described at paragraph (f)(10)(iv) or (v) of this section. All exemptions for death, injury, or illness will be evaluated by NMFS and a decision will be made in writing to the permit owner (or, in the case of the death of the permit owner, to the estate or heirs of the permit owner) within 60 calendar days of receipt of the original exemption request.

            (iv) Evidence of death of the permit owner shall be provided to NMFS in the form of a copy of a death certificate. In the interim before the estate is settled, if the deceased permit owner was subject to the owner on-board requirements, the estate of the deceased permit owner may send a letter to NMFS with a copy of the death certificate, requesting an exemption from the owner-on-board requirements. An exemption due to death of the permit owner will be effective only until such time that the estate of the deceased permit owner has registered the deceased permit owner's permit to a beneficiary, transferred the permit to another owner, or three years after the date of death as proven by a death certificate, whichever is earliest. An exemption from the owner-on-board requirement will be conveyed in a letter from NMFS to the estate of the permit owner and is required to be on the vessel during DGN fishing operations.
            (v) Evidence of illness or injury that prevents the permit owner from participating in the fishery shall be provided to NMFS in the form of a letter from a certified medical practitioner. This letter must detail the relevant medical conditions of the permit owner and how those conditions prevent the permit owner from being on-board a fishing vessel during DGN fishing. An exemption due to injury or illness will be effective only for the fishing year of the request for exemption. In order to extend a medical exemption for a succeeding year, the permit owner must submit a new request and provide documentation from a certified medical practitioner detailing why the permit owner is still unable to be on-board a fishing vessel. An exemption from the owner-on-board requirement will be conveyed in a letter from NMFS to the permit owner and is required to be on the vessel during DGN fishing operations.
            [69 FR 18453, Apr. 7, 2004, as amended at 72 FR 10937, Mar. 12, 2007; 74 FR 37178, July 28, 2009; 83 FR 11150, Mar. 14, 2018]
          
          
            § 660.708
            Reporting and recordkeeping.
            (a) Logbooks. The operator of any commercial fishing vessel and any recreational charter vessel fishing for HMS in the management area must maintain on board the vessel an accurate and complete record of catch, effort, and other data on report forms provided by the Regional Administrator or a state agency. All information specified on the forms must be recorded on the forms within 24 hours after the completion of each fishing day. The original logbook form for each day of the fishing trip must be submitted to either the Regional Administrator or the appropriate state management agency within 30 days of each landing or transhipment of HMS. Each form must be signed and dated by the fishing vessel operator.

            (1) Logbooks that meet the logbook reporting requirement may be found at http://swr.nmfs.noaa.gov/logbooks.htm and include:
            (i) The logbook required under 50 CFR 300.21 implementing the Tuna Conventions Act of 1950;
            (ii) The logbook required under § 660.14 implementing the Fishery Management Plan for Pelagic Fisheries of the Western Pacific Region;
            (iii) Any logbook required by the fishery management agency of the States of California, Oregon, or Washington.
            (2) Any holder of a permit who does not submit logbooks under any of the above authorities must submit a written request to the SFD for the appropriate logbook. The applicant must provide his or her name and address, the name of the vessel, and the type of fishing gear used.
            (3) The Regional Administrator may, after consultation with the Council, act to modify the information to be provided on the fishing record forms.
            (b) Any person who is required to do so by the applicable state law must make and/or file, retain, or make available any and all reports of HMS containing all data, and in the exact manner, required by the applicable state law.
            [69 FR 18453, Apr. 7, 2004, as amended at 80 FR 62501, Oct. 16, 2015]
          
          
            § 660.709
            Annual specifications.
            (a) Procedure. (1) Each year, the HMSMT will deliver a stock assessment and fishery evaluation report to the Council for all HMS with any necessary recommendations for harvest guidelines, quotas or other management measures to protect HMS, including updated maximum sustainable yield (MSY) and optimum yield (OY) estimates based on the best available science. The Council's Scientific and Statistical Committee may review the estimates and make a recommendation on their suitability for management. As described in the fishery management plan, the Council will periodically review these recommendations and decide whether to adopt updated numerical estimates of MSY and OY, which are then submitted as recommendations for NMFS to review as part of the management measures review process.
            (2) Based on recommendations of the Council, the Regional Administrator will approve or disapprove any harvest guideline, quota, or other management measure including updated MSY and OY estimates after reviewing such recommendations to determine compliance with the FMP, the Magnuson Act, and other applicable law. The Regional Administrator will implement through rulemaking any approved harvest guideline, quota, or other management measure adopted under this section.
            (b) Fishing seasons for all species will begin on April 1 of each year at 0001 hours local time and terminate on March 31 of each year at 2400 hours local time.
            (c) Harvest guidelines, quotas, and other management measures announced for a particular year will be in effect the following year unless changed through the public review process described in paragraph (a) of this section.
            (d) Irrespective of the normal review process, the Council may propose management action to protect HMS at any time. The Council may adopt a management cycle different from the one described in the fishery management plan provided that such change is made by a majority vote of the Council and a 6-month notice of the change is given.
            [69 FR 18453, Apr. 7, 2004, as amended at 76 FR 56328, Sept. 13, 2011; 83 FR 19982, May 7, 2018]
          
          
            § 660.710
            Closure of directed fishery.

            (a) When a quota has been taken, the Regional Administrator will announce in the Federal Register the date of closure of the fishery for the species of concern.

            (b) When a harvest guideline has been taken, the Regional Administrator will initiate review of the species of concern according to section 8.4.8 of the FMP and publish in the Federal Register any necessary and appropriate regulations following Council recommendations.
          
          
            § 660.711
            General catch restrictions.
            (a) Incidental landings. HMS caught by gear not authorized by this subpart may be landed in incidental amounts as follows:
            (1) Drift gillnet vessels with stretched mesh less than 14 inches may land up to 10 HMS per trip, except that no swordfish may be landed.
            (2) Bottom longline vessels may land up to 20 percent by weight of management unit sharks in landings of all species, or 3 individual sharks of the species in the management unit, whichever is greater.
            (3) Trawl and pot gear vessels may land up to 1 percent by weight of management unit sharks in a landing of all species or 2 individual sharks of the species in the management unit, whichever is greater.
            (b) Marlin prohibition. The sale of striped marlin by a vessel with a permit under this subpart is prohibited.
            (c) Sea turtle handling and resuscitation. All sea turtles taken incidentally in fishing operations by any HMS vessel other than vessels subject to § 660.712 must be handled in accordance with 50 CFR 223.206(d)(1).
            [69 FR 18453, Apr. 7, 2004, as amended at 80 FR 46520, Aug. 5, 2015]
          
          
            § 660.712
            Longline fishery.
            (a) Gear and fishing restrictions. (1) Owners and operators of vessels registered for use of longline gear may not use longline gear to fish for or target HMS within the U.S. EEZ.

            (2) Owners and operators of vessels registered for use of longline gear may not make shallow sets with longline gear to fish for or target swordfish (Xiphias gladius) west of 150° W. long. and north of the equator (0° N. lat.).

            (3) A person aboard a vessel registered for use of longline gear fishing for HMS west of 150° W. long. and north of the equator (0° N. lat.) may not possess or deploy any float line that is shorter than or equal to 20 m (65.6 ft or 10.9 fm). As used in this paragraph, float line means a line used to suspend the main longline beneath a float.
            
            (4) From April 1 through May 31, owners and operators of vessels registered for use of longline gear may not use longline gear in waters bounded on the south by 0° lat., on the north by 15° N. lat., on the east by 145° W. long., and on the west by 180° long.
            (5) From April 1 through May 31, owners and operators of vessels registered for use of longline gear may not receive from another vessel HMS that were harvested by longline gear in waters bounded on the south by 0° lat., on the north by 15° N. lat., on the east by 145° W. long., and on the west by 180° long.
            (6) From April 1 through May 31, owners and operators of vessels registered for use of longline gear may not land or transship HMS that were harvested by longline gear in waters bounded on the south by 0° lat., on the north by 15° N. lat., on the east by 145° W. long., and on the west by 180° long.
            (7) No light stick may be possessed on board a vessel registered for use of longline gear during fishing trips that include any fishing west of 150° W. long. and north of the equator (0° N. lat.). A light stick as used in this paragraph is any type of light emitting device, including any flourescent glow bead, chemical, or electrically powered light that is affixed underwater to the longline gear.
            (8) When a conventional monofilament longline is deployed in waters west of 150° W. long. and north of the equator (0° N. lat.) by a vessel registered for use of longline gear, no fewer than 15 branch lines may be set between any two floats. Vessel operators using basket-style longline gear must set a minimum of 10 branch lines between any 2 floats when fishing in waters north of the equator.

            (9) Longline gear deployed west of 150° W. long. and north of the equator (0° N. lat.) by a vessel registered for use of longline gear must be deployed such that the deepest point of the main longline between any two floats, i.e., the deepest point in each sag of the main line, is at a depth greater than 100 m (328.1 ft or 54.6 fm) below the sea surface.
            (10) If no observer is on board the vessel, owners and operators of longline vessels registered for use of longline gear may land or possess no more than 10 swordfish from a fishing trip when using any J-type fishing hooks, and no more than 25 swordfish from a fishing trip when using only circle hook-type fishing hooks. If a NMFS-approved observer is on board the vessel for the duration of the fishing trip, there is no limit on the amount of swordfish retained.
            (11) Owners and operators of longline vessels registered for use of longline gear are subject to the provisions at 50 CFR part 223 prohibiting shallow sets to target swordfish in waters beyond the U.S. EEZ and east of 150° W. long.
            (b) Sea turtle take mitigation measures. (1) Owners and operators of vessels registered for use of longline gear must carry aboard their vessels line clippers meeting the minimum design standards specified in paragraph (b)(2) of this section, dip nets meeting minimum standards specified in paragraph (b)(3) of this section, and wire or bolt cutters capable of cutting through the vessel's hooks. These items must be used to disengage any hooked or entangled sea turtles with the least harm possible to the sea turtles and as close to the hook as possible in accordance with the requirements specified in paragraphs (b)(4) through (b)(7) of this section.
            (2) Line clippers are intended to cut fishing line as close as possible to hooked or entangled sea turtles. NMFS has established minimum design standards for line clippers. The Arceneaux line clipper (ALC) is a model line clipper that meets these minimum design standards and may be fabricated from readily available and low-cost materials (see figure 1 to § 660.32). The minimum design standards are as follows:
            (i) The cutting blade must be curved, recessed, contained in a holder, or otherwise afforded some protection to minimize direct contact of the cutting surface with sea turtles or users of the cutting blade.
            (ii) The blade must be capable of cutting 2.0-2.1 mm monofilament line and nylon or polypropylene multistrand material commonly known as braided mainline or tarred mainline.

            (iii) The line clipper must have an extended reach handle or pole of at least 6 ft (1.82 m).
            
            (iv) The cutting blade must be securely fastened to the extended reach handle or pole to ensure effective deployment and use.
            (3) Dip nets are intended to facilitate safe handling of sea turtles and access to sea turtles for purposes of cutting lines in a manner that minimizes injury and trauma to sea turtles. The minimum design standards for dip nets that meet the requirements of this section are:
            (i) The dip net must have an extended reach handle of at least 6 ft (1.82 m) of wood or other rigid material able to support a minimum of 100 lbs (34.1 kg) without breaking or significant bending or distortion.
            (ii) The dip net must have a net hoop of at least 31 inches (78.74 cm) inside diameter and a bag depth of at least 38 inches (96.52 cm). The bag mesh openings may be no more than 3 inches × 3 inches (7.62 cm × 7.62 cm).
            (4) All incidentally taken sea turtles brought aboard for dehooking and/or disentanglement must be handled in a manner to minimize injury and promote post-hooking survival.
            (i) When practicable, comatose sea turtles must be brought on board immediately, with a minimum of injury, and handled in accordance with the procedures specified in paragraphs (b)(5) and (b)(6) of this section.
            (ii) If a sea turtle is too large or hooked in such a manner as to preclude safe boarding without causing further damage/injury to the turtle, line clippers described in paragraph (b)(2) of this section must be used to clip the line and remove as much line as possible prior to releasing the turtle.
            (iii) If a sea turtle is observed to be hooked or entangled by longline gear during hauling operations, the vessel operator must immediately cease hauling operations until the turtle has been removed from the longline gear or brought on board the vessel.
            (iv) Hooks must be removed from sea turtles as quickly and carefully as possible. If a hook cannot be removed from a turtle, the line must be cut as close to the hook as possible.
            (5) If the sea turtle brought aboard appears dead or comatose, the sea turtle must be placed on its belly (on the bottom shell or plastron) so that the turtle is right side up and its hindquarters elevated at least 6 inches (15.24 cm) for a period of no less than 4 hours and no more than 24 hours. The amount of the elevation depends on the size of the turtle; greater elevations are needed for larger turtles. A reflex test, performed by gently touching the eye and pinching the tail of a sea turtle, must be administered by a vessel operator, at least every 3 hours, to determine if the sea turtle is responsive. Sea turtles being resuscitated must be shaded and kept damp or moist but under no circumstance may be placed into a container holding water. A water-soaked towel placed over the eyes, carapace, and flippers is the most effective method to keep a turtle moist. Those that revive and become active must be returned to the sea in the manner described in paragraph (b)(6) of this section. Sea turtles that fail to revive within the 24-hour period must also be returned to the sea in the manner described in paragraph (b)(6)(i) of this section.
            (6) Live turtles must be returned to the sea after handling in accordance with the requirements of paragraphs (b)(4) and (b)(5) of this section:
            (i) By putting the vessel engine in neutral gear so that the propeller is disengaged and the vessel is stopped, and releasing the turtle away from deployed gear; and
            (ii) Observing that the turtle is safely away from the vessel before engaging the propeller and continuing operations.
            (7) In addition to the requirements in paragraphs (b) and (c) of this section, a vessel operator shall perform sea turtle handling and resuscitation techniques consistent with 50 CFR 223.206(d)(1), as appropriate.
            (c) Longline Seabird mitigation measures. (1) Seabird mitigation techniques. Owners and operators of vessels registered for use of longline gear must ensure that the following actions are taken when fishing north of 23° N. lat.:
            (i) Employ a line setting machine or line shooter to set the main longline when making deep sets west of 150° W. long. using monofilament main longline;

            (ii) Attach a weight of at least 45 g to each branch line within 1 m of the hook when making deep sets using monofilament main longline;
            (iii) When using basket-style longline gear, ensure that the main longline is deployed slack to maximize its sink rate;
            (2) Use completely thawed bait that has been dyed blue to an intensity level specified by a color quality control card issued by NMFS;
            (3) Maintain a minimum of two cans (each sold as 0.45 kg or 1 lb size) containing blue dye on board the vessel;
            (4) Discharge fish, fish parts (offal), or spent bait while setting or hauling longline gear, on the opposite side of the vessel from where the longline gear is being set or hauled;
            (5) Retain sufficient quantities of fish, fish parts, or spent bait, between the setting of longline gear for the purpose of strategically discharging it in accordance with paragraph (a)(6) of this section;
            (6) Remove all hooks from fish, fish parts, or spent bait prior to its discharge in accordance with paragraph (c)(4) of this section; and
            (7) Remove the bill and liver of any swordfish that is caught, sever its head from the trunk and cut it in half vertically, and periodically discharge the butchered heads and livers in accordance with paragraph (a)(6) of this section.
            (8) If a short-tailed albatross is hooked or entangled by a vessel registered for use of longline gear, owners and operators must ensure that the following actions are taken:
            (i) Stop the vessel to reduce the tension on the line and bring the bird on board the vessel using a dip net;
            (ii) Cover the bird with a towel to protect its feathers from oils or damage while being handled;
            (iii) Remove any entangled lines from the bird;
            (iv) Determine if the bird is alive or dead.
            (A) If dead, freeze the bird immediately with an identification tag attached directly to the specimen listing the species, location and date of mortality, and band number if the bird has a leg band. Attach a duplicate identification tag to the bag or container holding the bird. Any leg bands present must remain on the bird. Contact NMFS, the Coast Guard, or the U.S. Fish and Wildlife Service at the numbers listed on the Short-tailed Albatross Handling Placard distributed at the NMFS protected species workshop, inform them that you have a dead short-tailed albatross on board, and submit the bird to NMFS within 72 hours following completion of the fishing trip.
            (B) If alive, handle the bird in accordance with paragraphs (c)(9) through (c)(14) of this section.
            (9) Place the bird in a safe enclosed place;
            (10) Immediately contact NMFS, the Coast Guard, or the U.S. Fish and Wildlife Service at the numbers listed on the Short-tailed Albatross Handling Placard distributed at the NMFS protected species workshop and request veterinary guidance;
            (11) Follow the veterinary guidance regarding the handling and release of the bird.
            (12) Complete the short-tailed albatross recovery data form issued by NMFS.
            (13) If the bird is externally hooked and no veterinary guidance is received within 24-48 hours, handle the bird in accordance with paragraphs (c)(17)(iv) and (v) of this section, and release the bird only if it meets the following criteria:
            (i) Able to hold its head erect and respond to noise and motion stimuli;
            (ii) Able to breathe without noise;
            (iii) Capable of flapping and retracting both wings to normal folded position on its back;
            (iv) Able to stand on both feet with toes pointed forward; and
            (v) Feathers are dry.
            (14) If released under paragraph (c)(13) of this section or under the guidance of a veterinarian, all released birds must be placed on the sea surface.
            (15) If the hook has been ingested or is inaccessible, keep the bird in a safe, enclosed place and submit it to NMFS immediately upon the vessel's return to port. Do not give the bird food or water.
            (16) Complete the short-tailed albatross recovery data form issued by NMFS.

            (17) If a seabird other than a short-tailed albatross is hooked or entangled by a vessel registered for use of longline gear, owners and operators must ensure that the following actions are taken:
            (i) Stop the vessel to reduce the tension on the line and bring the seabird on board the vessel using a dip net;
            (ii) Cover the seabird with a towel to protect its feathers from oils or damage while being handled;
            (iii) Remove any entangled lines from the seabird;
            (iv) Remove any external hooks by cutting the line as close as possible to the hook, pushing the hook barb out point first, cutting off the hook barb using bolt cutters, and then removing the hook shank;
            (v) Cut the fishing line as close as possible to ingested or inaccessible hooks;
            (vi) Leave the bird in a safe enclosed space to recover until its feathers are dry; and
            (vii) After recovered, release seabirds by placing them on the sea surface.
            (d) Vessel monitoring system. (1) Only a VMS unit owned by NMFS and installed by NMFS complies with the requirement of this subpart.
            (2) After the holder of a permit to use longline gear has been notified by the SAC of a specific date for installation of a VMS unit on the permit holder's vessel, the vessel must carry the VMS unit after the date scheduled for installation.
            (3) A longline permit holder will not be assessed any fee or other charges to obtain and use a VMS unit, including the communication charges related directly to requirements under this section. Communication charges related to any additional equipment attached to the VMS unit by the owner or operator shall be the responsibility of the owner or operator and not NMFS.
            (4) The holder of a longline permit and the master of the vessel operating under the permit must:
            (i) Provide opportunity for the SAC to install and make operational a VMS unit after notification.
            (ii) Carry the VMS unit on board whenever the vessel is at sea.
            (iii) Not remove or relocate the VMS unit without prior approval from the SAC.
            (5) The SAC has authority over the installation and operation of the VMS unit. The SAC may authorize the connection or order the disconnection of additional equipment, including a computer, to any VMS unit when deemed appropriate by the SAC.
            (e) Protected species workshop. (1) Each year both the owner and the operator of a vessel registered for use of longline gear must attend and be certified for completion of a workshop conducted by NMFS on mitigation, handling, and release techniques for turtles and seabirds and other protected species.
            (2) A protected species workshop certificate will be issued by NMFS annually to any person who has completed the workshop.
            (3) An owner of a vessel registered for use of longline gear must have on file a valid protected species workshop certificate or copy issued by NMFS in order to maintain or renew their vessel registration.
            (4) An operator of a vessel registered for use of longline gear must have on board the vessel a valid protected species workshop certificate issued by NMFS or a legible copy thereof.
            (f) An operator of a vessel registered for use of longline gear must notify the Regional Administrator at least 24 hours prior to embarking on a fishing trip regardless of the intended area of fishing.
            (g) An operator of a vessel registered for use of longline gear in waters east of 150° W. long. and beyond the EEZ is subject to the requirements at 50 CFR part 223.
            [69 FR 18453, Apr. 7, 2004, as amended at 77 FR 15975, Mar. 19, 2012]
          
          
            § 660.713
            Drift gillnet fishery.
            (a) Take Reduction Plan gear restrictions. Gear restrictions resulting from the Pacific Offshore Cetacean Take Reduction Plan established under the authority of the Marine Mammal Protection Act of 1972 can be found at 50 CFR 229.31.
            (b) Other gear restrictions. (1) The maximum length of a drift gillnet on board a vessel shall not exceed 6,000 ft (1828 m).

            (2) Up to 1,500 ft (457 m) of drift gillnet in separate panels of 600 ft (182.88 m) may be on board the vessel in a storage area.
            (c) Protected Resource Area closures. (1) Pacific leatherback conservation area. No person may fish with, set, or haul back drift gillnet gear in U.S. waters of the Pacific Ocean from August 15 through November 15 in the area bounded by straight lines connecting the following coordinates in the order listed:
            (i) Pt. Sur at 36°18.5′ N. lat., to
            (ii) 34°27′ N. lat. 123°35′ W. long., to
            (iii) 34°27′ N. lat. 129° W. long., to
            (iv) 45° N. lat. 129° W. long., thence to
            (v) the point where 45° N. lat. intersects the Oregon coast.
            (2) Pacific loggerhead conservation area. No person may fish with, set, or haul back drift gillnet gear in U.S. waters of the Pacific Ocean east of the 120° W. meridian from June 1 through August 31 during a forecasted, or occurring, El Nino event off the coast of southern California.
            (i) Notification of an El Nino event. The Assistant Administrator will publish in the Federal Register a notification that an El Nino event is occurring, or is forecast to occur, off the coast of southern California and the requirement of a closure under this paragraph (c)(2). Furthermore, the Assistant Administrator will announce the requirement of such a closure by other methods as are necessary and appropriate to provide actual notice to the participants in the California/Oregon drift gillnet fishery.
            (ii) Determination of El Nino conditions. The Assistant Administrator will rely on information developed by NOAA offices which monitor El Nino events, such as NOAA's Climate Prediction Center and the West Coast Office of NOAA's Coast Watch program, in order to determine whether an El Nino is forecasted or occurring for the coast of southern California. The Assistant Administrator will use the monthly sea surface temperature anomaly charts to determine whether there are warmer than normal sea surface temperatures present off of southern California during the months prior to the closure month for years in which an El Nino event has been declared by the NOAA Climate Prediction Center. Specifically, the Assistant Administrator, will use sea surface temperature data from the third and second months prior to the month of the closure for determining whether El Nino conditions are present off of southern California.
            (iii) Reopening. If, during a closure as described within this paragraph (c)(2), sea surface temperatures return to normal or below normal, the Assistant Administrator may publish a Federal Register notice announcing that El Nino conditions are no longer present off the coast of southern California and may terminate the closure prior to August 31.
            (d) Mainland area closures. The following areas off the Pacific coast are closed to driftnet gear:
            (1) Within the U.S. EEZ from the United States-Mexico International Boundary to the California-Oregon border from February 1 through April 30.
            (2) In the portion of the U.S. EEZ within 75 nautical miles from the mainland shore from the United States-Mexico International Boundary to the California-Oregon border from May 1 through August 14.
            (3) In the portion of the U.S. EEZ within 25 nautical miles of the coastline from December 15 through January 31 of the following year from the United States-Mexico International Boundary to the California-Oregon border.
            (4) In the portion of the U.S. EEZ from August 15 through September 30 within the area bounded by line extending from Dana Point to Church Rock on Santa Catalina Island, to Point La Jolla, CA.
            (5) In the portion of the U.S. EEZ within 12 nautical miles from the mainland shore north of a line extending west of Point Arguello, CA, to the California-Oregon border.
            (6) In the portion of the U.S. EEZ within the area bounded by a line from the lighthouse at Point Reyes to Noonday Rock, to Southeast Farallon Island to Pillar Point, CA.
            (7) In the portion of the U.S. EEZ off the Oregon coast east of a line approximating 1000 fathoms as defined by the following coordinates:
            42°00′00″ N. lat. 125°10′30″ W. long.
            42°25′39″ N. lat. 124°59′09″ W. long.
            42°30′42″ N. lat. 125°00′46″ W. long.
            
            42°30′23″ N. lat. 125°04′14″ W. long.
            43°02′56″ N. lat. 125°06′57″ W. long.
            43°01′29″ N. lat. 125°10′55″ W. long.
            43°50′11″ N. lat. 125°19′14″ W. long.
            44°03′23″ N. lat. 125°12′22″ W. long.
            45°00′06″ N. lat. 125°16′42″ W. long.
            45°25′27″ N. lat. 125°16′29″ W. long.
            45°45′37″ N. lat. 125°15′19″ W. long.
            46°04′45″ N. lat. 125°24′41″ W. long.
            46°16′00″ N. lat. 125°20′32″ W. long.
            (8) In the portion of the U.S. EEZ north of 46°16′ N. latitude (Washington coast).
            (e) Channel Islands area closures. The following areas off the Channel Islands are closed to driftnet gear:
            (1) San Miguel Island closures. (i) Within the portion of the U.S. EEZ north of San Miguel Island between a line extending 6 nautical miles west of Point Bennett, CA, and a line extending 6 nautical miles east of Cardwell Point, CA.
            (ii) Within the portion of the U.S. EEZ south of San Miguel Island between a line extending 10 nautical miles west of Point Bennett, CA, and a line extending 10 nautical miles east of Cardwell Point, CA.
            (2) Santa Rosa Island closure. Within the portion of the U.S. EEZ north of San Miguel Island between a line extending 6 nautical miles west from Sandy Point, CA, and a line extending 6 nautical miles east of Skunk Point, CA, from May 1 through July 31.
            (3) San Nicolas Island closure. In the portion of the U.S. EEZ within a radius of 10 nautical miles of 33°16′41″ N. lat., 119°34′39″ W. long. (west end) from May 1 through July 31.
            (4) San Clemente Island closure. In the portion of the U.S. EEZ within 6 nautical miles of the coastline on the easterly side of San Clemente Island within a line extending 6 nautical miles west from 33°02′16″ N. lat., 118°35′27″ W. long. and a line extending 6 nautical miles east from the light at Pyramid Head, CA.
            (f) Pre-trip notification requirements. (1) Drift gillnet vessel owners or operators are required to notify NMFS or the NMFS-designated observer provider at least 48 hours prior to departing on each fishing trip. The vessel owners or operators must communicate to the observer provider: the owner's or operator's name, contact information, vessel name, port of departure, estimated date and time of departure, and a telephone number at which the owner or operator may be contacted during the business day (Monday through Friday between 8 a.m. to 4:30 p.m., Pacific Time) to indicate whether an observer will be required on the subject fishing trip. Contact information for the current observer provider can be obtained by calling the NMFS West Coast Region Sustainable Fisheries Division at 562-980-4025.
            (2) Drift gillnet vessel owners or operators must provide the NMFS Office of Law Enforcement for the West Coast Region (OLE) with a declaration report before the vessel leaves port to fish for thresher shark/swordfish with large-mesh drift gillnet gear in state and federal waters between 0 and 200 nautical miles offshore of California, Oregon, or Washington. Declaration reports will include: The vessel name and/or identification number, and gear type.
            (i) Upon receipt of a declaration report, OLE will provide a confirmation code or receipt to confirm that a valid declaration report was received for the vessel. Retention of the confirmation code or receipt to verify that a valid declaration report was filed and the declaration requirement was met is the responsibility of the vessel owner or operator.
            (ii) The vessel operator must send a new declaration report before leaving port on a trip during which the fishing gear that will be used is different from the gear type most recently declared for the vessel. A declaration report will be valid until another declaration report revising the existing gear declaration is received by OLE.
            (iii) OLE's declaration hotline is 1-888-585-5518. The business hours for the OLE are Monday through Friday, except Federal holidays, 8 a.m. to 4:30 p.m., Pacific Time; voice messages left on the hotline will be retrieved at the start of the next business day.
            (g) Vessel Monitoring System (VMS) requirements. Drift gillnet vessel owners are required to install an OLE type-approved VMS mobile transceiver unit (VMS unit) and to arrange for a OLE type-approved communications service provider to receive and relay transmissions to the OLE prior to fishing for thresher shark/swordfish with large-mesh drift gillnet gear.
            (1) What is a VMS? A VMS consists of an OLE type-approved VMS unit that automatically determines the vessel's position and transmits it to an OLE type-approved communications service provider. The communications service provider receives the transmission and relays it to the OLE.
            (2) What vessels are required to have a VMS? Any vessel registered for use with both a limited-entry California state large-mesh thresher shark/swordfish drift gillnet permit and a federal highly migratory species permit that fishes in state or federal waters off the coasts of California, Oregon, or Washington (0-200 nm offshore).
            (3) How are VMS units and communications dervice providers approved by OLE?
            
            (i) VMS unit manufacturers or communication service providers will submit products or services to the OLE for evaluation based on the published specifications.

            (ii) The OLE will publish a list of OLE type-approved VMS units and communication service providers for the DGN fishery in the Federal Register or notify the public through other appropriate media; and the OLE may publish amendments to the list as necessary.
            (4) What are the vessel owner's responsibilities? If you are a vessel owner that must participate in the VMS program, you or the vessel operator on your behalf must:
            (i) Obtain an OLE type-approved VMS unit and have it installed on board your vessel in accordance with the instructions provided by the OLE. You may obtain a copy of the VMS installation and operation instructions from the Special-Agent-In-Charge (SAC).
            (ii) Activate the VMS unit, submit an activation report and an initial declaration report, and receive confirmation from the OLE that the VMS transmissions are being received at least 72 hours prior to leaving port on a fishing trip for which VMS is required. Instructions for submitting an activation report may be obtained from the SAC. An activation report must again be submitted to the OLE following reinstallation of a VMS unit or change in service provider before the vessel may be used to fish in a fishery requiring the VMS.
            (A) Activation reports. If you are a vessel owner who must use VMS and you are activating a VMS unit for the first time, or reactivating a VMS unit following a reinstallation or change in service provider, you or the vessel operator on your behalf must fax to the OLE an activation report that includes: vessel name, vessel owner's name, address and telephone number, vessel operator's name, address and telephone number, USCG vessel documentation number/state registration number; and, if applicable, the relevant state and federal permit numbers for which vessel or owner is registered, VMS unit manufacturer, VMS communications service provider, VMS unit identification, and a statement signed and dated by the vessel owner confirming compliance with the installation procedures provided by the SAC and identifying whether the VMS unit is primary or backup. Immediately following submission of an activation report, submit an initial declaration report as described in paragraph (f)(2) of this section using the OLE's declaration hotline included in paragraph (f)(2)(iii) of this section.
            (B) Transferring ownership of the VMS unit. Ownership of the VMS unit may be transferred from one vessel owner to another vessel owner if all of the following documents are provided to the OLE: a new activation report, which identifies that the VMS unit was previously registered to another vessel, a notarized bill of sale showing proof of ownership of the VMS unit, and documentation from the communications service provider showing proof that the service agreement for the previous vessel was terminated and that a service agreement was established for the new vessel.

            (iii) Continuously operate and maintain the VMS unit in good working order 24 hours a day throughout the fishing year. The VMS unit must accurately transmit a signal indicating the vessel's position at least once every hour, 24 hours a day throughout the year, unless a valid exemption report, as described in paragraph (g)(4)(iv)(F) of this section, has been confirmed by the OLE. A reduced signal transmission rate, at least once every 4 hours, may be authorized by the OLE when a vessel remains in port for an extended period of time.
            (iv) Submit an exemption report to be confirmed by the OLE as valid, as described at paragraph (g)(4)(iv)(F) of this section, and comply with all conditions and requirements of the VMS exemption identified in this section and specified in the exemption report for a vessel to be exempted from the requirement of continuously operating and maintaining the VMS unit 24 hours a day throughout the fishing year.
            (A) Haul out exemption. When it is anticipated that a vessel will be continuously out of the water for more than 7 consecutive days and the OLE has confirmed a valid exemption report has been received for the vessel, electrical power to the VMS unit may be removed and transmissions may be discontinued. Under this exemption, VMS transmissions can be discontinued from the time the vessel is removed from the water until the time that the vessel is placed back in the water.
            (B) Outside areas exemption. When the vessel will be continuously operating seaward of the U.S. exclusive economic zone (EEZ; beyond 200 nm) off the coasts of California, Oregon, or Washington for more than 7 consecutive days and the OLE has confirmed a valid exemption report has been received for the vessel, the VMS unit transmissions may be reduced or discontinued from the time the vessel leaves the EEZ off the coasts of California, Oregon, or Washington until the time that the vessel re-enters the EEZ off the coasts of California, Oregon, or Washington. If the vessel is equipped with a VMS unit that OLE has approved for this exemption and after the OLE has received an exemption report for the vessel, the vessel owner or operator can request that the OLE reduce or discontinue the VMS transmissions.
            (C) Long-term departure exemption. A vessel participating in the DGN fishery that is required to have VMS under paragraph (g) of this section may be exempted from VMS provisions after the end of the fishing season in which it fished, provided that a completed exemption report including a statement signed by the vessel owner indicating that the vessel will not be used to take and retain or possess or land swordfish taken in state or federal waters off the coasts of California, Oregon, or Washington during the upcoming fishing year is submitted to the OLE.
            (D) Emergency exemption. Vessels required to have VMS under paragraph (g) of this section may be exempted from VMS provisions in emergency situations that are beyond the vessel owner's control, including but not limited to: fire, flooding, or extensive physical damage to critical areas of the vessel. A vessel owner may request an emergency exemption from the VMS requirements specified in paragraph (g) of this section for his/her vessel by contacting the OLE and submitting the following information in writing: the reasons for seeking an exemption including any supporting documents (e.g., repair invoices, photographs showing damage to the vessel, insurance claim forms, etc.), the time period for which the exemption is requested, and the location of the vessel while the exemption is in effect. The OLE will issue a written determination granting or denying the emergency exemption request. A vessel will not be covered by the emergency exemption until the OLE issues a determination granting the exemption. If an exemption is granted, the duration of the exemption will be specified in the OLE determination.
            (E) Submission of exemption reports. Long-term departure exemption reports must be signed by the vessel owner and submitted by fax or by emailing an electronic copy of the actual report to the OLE. If an emergency exemption request will be submitted, initial contact with the OLE must be made by telephone, fax or email within 24 hours from when the emergency incident occurred. All emergency exemption requests must be submitted in writing within 72 hours from when the incident occurred. Submission methods for exemption reports, except long-term departures and emergency exemption requests, may include email, facsimile, or telephone. The OLE will provide, through appropriate media, instructions to the public on submitting exemption reports. Instructions and other information needed to make exemption reports may be mailed to the vessel owner's address of record. Owners of vessels required to use the VMS who do not receive instructions by mail are responsible for contacting OLE during business hours at least 3 days before the exemption is needed to obtain information necessary for exemption reports. The OLE must be contacted during business hours (Monday through Friday, except federal holidays, between 8 a.m. to 4:30 p.m., Pacific Time). Any other categories of exemptions that have not been specified in paragraph (g) of this section may be submitted to the OLE through the VMS unit or another method deemed appropriate by the OLE. Before a request for a new category of exemption can be approved by OLE, it must be announced in the Federal Register.
            (F) Valid exemption reports. For an exemption report to be valid, the OLE must receive and confirm it at least 2 hours and not more than 24 hours before the exempted activities defined at paragraphs (g)(4)(iv)(A) through (D) of this section. An exemption report is valid until NMFS receives a report canceling the exemption. An exemption cancellation must be received at least 2 hours before the vessel re-enters the EEZ following an outside areas exemption; at least 2 hours before the vessel is placed back in the water following a haul-out exemption; or at least 2 hours before a vessel resumes fishing with a large-mesh drift gillnet after a long-term departure exemption. If a vessel is required to submit an activation report under paragraph (g)(4)(ii) of this section before returning to fish, that report may substitute for the exemption cancellation. After an emergency situation occurs that disrupts the VMS transmission, initial contact must be made with the OLE within 24 hours and a written emergency exemption request submitted within 72 hours from when the incident occurred. If the emergency situation, upon which an emergency exemption is based, is resolved before the exemption expires, an exemption cancellation must be received by OLE at least 2 hours before the vessel resumes fishing.
            (v) When aware that transmission of automatic position reports has been interrupted, or when notified by OLE that automatic position reports are not being received, contact OLE and follow the instructions provided to you. Such instructions may include, but are not limited to, manually communicating the vessel's position to a location designated by the OLE or returning to port until the VMS unit is operable.
            (vi) After a fishing trip during which interruption of automatic position reports has occurred, the vessel's owner or operator must replace or repair the VMS unit prior to the vessel's next fishing trip. Repair or reinstallation of a VMS unit or installation of a replacement unit, including any changes in communications service providers shall be in accordance with the instructions provided by the OLE.
            (vii) Make the VMS units available for inspection by OLE personnel, USCG personnel, state enforcement personnel or any authorized officer.
            (viii) Ensure that the VMS unit is not tampered with, disabled, destroyed, operated, or maintained improperly.
            (ix) Pay all charges levied by the communication service provider as necessary to ensure continuous operation of the VMS units.
            (5) What is the contact information for the OLE SAC? For issues related to day-to-day operation of VMS units, including declaration reports, activation reports and exemption reports, the SAC's designee is the OLE VMS Program Manager's office located at 7600 Sand Point Way NE., Seattle, WA 98115-6349; phone: (888) 585-5518; fax: (206) 526-6528); and email: wcd.vms@noaa.gov.
            
            (h) Limits on protected species mortalities and injuries. (1) Maximum 2-year hard caps are established on the number of sea turtle and marine mammal mortalities and injuries that occur as a result of observed interactions with large-mesh drift gillnets (mesh size ≥ 14 inches) deployed by vessels registered for use under HMS permits. Mortalities and injuries during the current fishing season (May 1 through January 31) and the previous fishing season are counted towards the hard caps. The mortality and injury hard caps are as follows:
            
            
              Table 1 to paragraph (h)
              
                Species
                Rolling2-year
                  hard cap
                
              
              
                Fin Whale
                2
              
              
                Humpback Whale
                2
              
              
                Sperm Whale
                2
              
              
                Leatherback Sea Turtle
                2
              
              
                Loggerhead Sea Turtle
                2
              
              
                Olive Ridley Sea Turtle
                2
              
              
                Green Sea Turtle
                2
              
              
                Short-fin Pilot Whale (CA/OR/WA stock)
                4
              
              
                Bottlenose Dolphin (CA/OR/WA stock)
                4
              
            
            (2) Upon determination by the Regional Administrator that, based on data from NMFS observers or a NMFS Electronic Monitoring program, the fishery has reached any of the protected species hard caps during a given 2-year period:
            (i) As soon as practicable, the Regional Administrator will file for publication at the Office of the Federal Register a notification that the fishery has reached a protected species hard cap. The notification will include an advisement that the large-mesh drift gillnet (mesh size ≥ 14 inches) fishery shall be closed, and that drift gillnet fishing in the U.S. West Coast Exclusive Economic Zone by vessels registered for use under HMS permits will be prohibited beginning at a specified date and ending at a specified date. Drift gillnet fishing will then be allowed beginning May 1 of the year when observed mortality and injury of each species during the previous two May 1 through January 31 fishing seasons is below its hard cap value. Coincidental with the filing of the notification, the Regional Administrator will also provide actual notice that the large-mesh drift gillnet (mesh size ≥ 14 inches) fishery shall be closed, and that drift gillnet fishing in the U.S. West Coast Exclusive Economic Zone by vessels registered for use under HMS permits will be prohibited beginning at a specified date, to all holders of HMS permits with a drift gillnet endorsement via VMS communication, postal mail, and a posting on the NMFS regional website.

            (ii) Beginning on the fishery closure date published in the Federal Register and indicated by the Regional Administrator in the notification provided to vessel operators and permit holders under paragraph (h)(2)(i) of this section, and until the specified ending date, the large-mesh drift gillnet (mesh size ≥ 14 inches) fishery shall be closed. During the closure period commercial fishing vessels registered for use under HMS permits may not be used to target, retain on board, transship, or land fish captured with a large-mesh drift gillnet (mesh size ≥ 14 inches), with the exception that any fish already on board a fishing vessel on the effective date of the document may be retained on board, transshipped, and/or landed, to the extent authorized by applicable laws and regulations, provided such fish are landed within 4 days after the effective date published in the fishing closure document.
            [69 FR 18453, Apr. 7, 2004, as amended at 72 FR 31757, June 8, 2007; 78 FR 54551, Sept. 4, 2013; 80 FR 10395, Feb. 26, 2015; 85 FR 7250, Feb. 7, 2020]
          
          
            § 660.714
            Purse seine fishery. [Reserved]
          
          
            § 660.715
            Harpoon fishery. [Reserved]
          
          
            § 660.716
            Surface hook-and-line fishery. [Reserved]
          
          
            § 660.717
            Framework for revising regulations.
            (a) General. NMFS will establish and adjust specifications and management measures in accordance with procedures and standards in the FMP.
            (b) Annual actions. Annual specifications are developed and implemented according to § 660.709.
            (c) Routine management measures. Consistent with section 3.4 of the FMP, management measures designated as routine may be adjusted during the year after recommendation from the Council, approval by NMFS, and publication in the Federal Register.
            
            (d) Changes to the regulations. Regulations under this subpart may be promulgated, removed, or revised. Any such action will be made according to the framework measures in section 8.3.4 of the FMP and will be published in the Federal Register.
            
          
          
            § 660.718
            Exempted fishing.

            (a) In the interest of developing an efficient and productive fishery for HMS, the Regional Administrator may issue exempted fishing permits (EFP) for the harvest of HMS that otherwise would be prohibited.
            (b) No exempted fishing for HMS may be conducted unless authorized by an EFP issued for the participating vessel in accordance with the criteria and procedures specified in 50 CFR 600.745.
          
          
            § 660.719
            Scientific observers.
            (a) All fishing vessels with permits issued under this subpart and operating in HMS fisheries, including catcher/processors, at-sea processors, and vessels that embark from a port in Washington, Oregon, or California and land catch in another area, may be required to accommodate an NMFS certified observer on board to collect scientific data.
            (b) All vessels with observers on board must comply with the safety regulations at 50 CFR 600.746.
            (c) NMFS shall advise the permit holder or the designated agent of any observer requirement in response to any pre-trip notification in this subpart.
            (d) When NMFS notifies the permit holder or designated agent of the obligation to carry an observer in response to a notification under this subpart or as a condition of an EFP issued under 50 CFR 660.718, the vessel may not engage in the fishery without taking the observer.
            (e) A permit holder must accommodate a NMFS observer assigned under this section. The Regional Administrator's office, and not the observer, will address any concerns raised over accommodations.
            (f) The permit holder, vessel operator, and crew must cooperate with the observer in the performance of the observer's duties, including:
            (1) Allowing for the embarking and debarking of the observer.
            (2) Allowing the observer access to all areas of the vessel necessary to conduct observer duties.
            (3) Allowing the observer access to communications equipment and navigation equipment as necessary to perform observer duties.
            (4) Allowing the observer access to VMS units to verify operation, obtain data, and use the communication capabilities of the units for official purposes.
            (5) Providing accurate vessel locations by latitude and longitude or loran coordinates, upon request by the observer.
            (6) Providing sea turtle, marine mammal, or sea bird specimens as requested.
            (7) Notifying the observer in a timely fashion when commercial fishing operations are to begin and end.
            (g) The permit holder, operator, and crew must comply with other terms and conditions to ensure the effective deployment and use of observers that the Regional Administrator imposes by written notice.
            (h) The permit holder must ensure that assigned observers are provided living quarters comparable to crew members and are provided the same meals, snacks, and amenities as are normally provided to other vessel personnel.
          
          
            § 660.720
            Interim protection for sea turtles.
            (a) Until the effective date of §§ 660.707 and 660.712 (d) and (e), it is unlawful for any person who is not operating under a Hawaii longline limited access permit under § 660.21(b) to do any of the following:

            (1) Direct fishing effort toward the harvest of swordfish (Xiphias gladius) using longline gear deployed on the high seas of the Pacific Ocean west of 150° W. long. and north of the equator (0° lat.).
            (2) Possess a light stick on board a longline vessel on the high seas of the Pacific Ocean west of 150° W. long. north of the equator. A light stick as used in this paragraph is any type of light emitting device, including any fluorescent glow bead, chemical, or electrically powered light that is affixed underwater to the longline gear.
            (3) An operator of a longline vessel subject to this section may land or possess no more than 10 swordfish from a fishing trip where any part of the trip included fishing west of 150° W. long. and north of the equator (0° N. lat.).

            (4) Fail to employ basket-style longline gear such that the mainline is deployed slack when fishing on the high seas of the Pacific Ocean west of 150° W. long. north of the equator.
            
            (5) When a conventional monofilament longline is deployed by a vessel subject to this section, no fewer than 15 branch lines may be set between any two floats. Vessel operators using basket-style longline gear must set a minimum of 10 branch lines between any 2 floats when fishing in waters west of 150° W. long. north of the equator.

            (6) Longline gear deployed by a vessel subject to this section must be deployed such that the deepest point of the main longline between any two floats, i.e., the deepest point in each sag of the main line, is at a depth greater than 100 m (328.1 ft or 54.6 fm) below the sea surface.
            (b) [Reserved]
          
          
            § 660.721
            Recreational fishing bag limits and filleting requirements.
            This section applies to recreational fishing for albacore tuna in the U.S. EEZ off the coast of California, Oregon, and Washington and for bluefin tuna in the U.S. EEZ off the coast of California. In addition to individual fishermen, the operator of a U.S. sportsfishing vessel that fishes for albacore or bluefin tuna is responsible for ensuring that the bag and possession limits of this section are not exceeded. The bag limits of this section apply on the basis of each 24-hour period at sea, regardless of the number of trips per day. The provisions of this section do not authorize any person to take and retain more than one daily bag limit of fish during 1 calendar day. Federal recreational HMS regulations are not intended to supersede any more restrictive state recreational HMS regulations relating to federally-managed HMS.
            (a) Albacore Tuna Daily Bag Limit. Except pursuant to a multi-day possession permit referenced in paragraph (c) of this section, a recreational fisherman may take and retain, or possess onboard no more than:
            (1) Ten albacore tuna if any part of the fishing trip occurs in the U.S. EEZ south of a line running due west true from 34°27′ N. latitude (at Point Conception, Santa Barbara County) to the U.S.-Mexico border.
            (2) Twenty-five albacore tuna if any part of the fishing trip occurs in the U.S. EEZ north of a line running due west true from 34°27′ N. latitude (at Point Conception, Santa Barbara County) to the California-Oregon border.
            (b) Bluefin Tuna Daily Bag Limit. A recreational fisherman may take and retain, or possess on board no more than two bluefin tuna during any part of a fishing trip that occurs in the U.S. EEZ off California south of a line running due west true from the California—Oregon border [42°00′ N. latitude].
            (c) Possession Limits. If the State of California requires a multi-day possession permit for albacore or bluefin tuna harvested by a recreational fishing vessel and landed in California, aggregating daily trip limits for multi-day trips would be deemed consistent with Federal law.
            (d) Boat Limits Off the coast of California, boat limits apply, whereby each fisherman aboard a vessel may continue to use recreational angling gear until the combined daily limits of HMS for all licensed and juvenile anglers aboard has been attained (additional state restrictions on boat limits may apply). Unless otherwise prohibited, when two or more persons are angling for HMS species aboard a vessel in the EEZ, fishing may continue until boat limits are reached.
            (e) Restrictions on Filleting of Tuna South of Point Conception. South of a line running due west true from Point Conception, Santa Barbara County (34°27′ N. latitude) to the U.S.-Mexico border, any tuna that has been filleted must be individually bagged as follows:
            (1) The bag must be marked with the species' common name; and
            (2) The fish must be cut into the following six pieces with all skin attached: the four loins, the collar removed as one piece with both pectoral fins attached and intact, and the belly cut to include the vent and with both pelvic fins attached and intact.

            [72 FR 58259, Oct. 15, 2007, as amended at 80 FR 44891, July 28, 2015]
            
          
        
      
      
        Pt. 665
        PART 665—FISHERIES IN THE WESTERN PACIFIC
        
          
            Subpart A—General
            Sec.
            665.1
            Purpose and scope.
            665.2
            Relation to other laws.
            665.3
            Licensing and registration.
            665.4
            Annual catch limits.
            665.5-665.11
            [Reserved]
            665.12
            Definitions.
            665.13
            Permits and fees.
            665.14
            Reporting and recordkeeping.
            665.15
            Prohibitions.
            665.16
            Vessel identification.
            665.17
            Experimental fishing.
            665.18
            Framework adjustments to management measures.
            665.19
            Vessel monitoring system.
            665.20
            Western Pacific Community Development Program.
          
          
            Subpart B—American Samoa Fisheries
            665.98
            Management area.
            665.99
            Area restrictions.
            665.100
            American Samoa bottomfish fisheries [Reserved]
            665.101
            Definitions.
            665.102
            [Reserved]
            665.103
            Prohibitions.
            665.104
            Gear restrictions.
            665.105
            At-sea observer coverage.
            665.106-665.119
            [Reserved]
            665.120
            American Samoa coral reef ecosystem fisheries [Reserved]
            665.121
            Definitions.
            665.122
            [Reserved]
            665.123
            Relation to other laws.
            665.124
            Permits and fees.
            665.125
            Prohibitions.
            665.126
            Notifications.
            665.127
            Allowable gear and gear restrictions.
            665.128
            Gear identification.
            665.129-665.139
            [Reserved]
            665.140
            American Samoa crustacean fisheries [Reserved]
            665.141
            Definitions.
            665.142
            Permits.
            665.143
            Prohibitions.
            665.144
            Notifications.
            665.145
            At-sea observer coverage.
            665.146-665.159
            [Reserved]
            665.160
            American Samoa precious coral fisheries [Reserved]
            665.161
            Definitions.
            665.162
            Permits.
            665.163
            Prohibitions.
            665.164
            Gear restrictions.
            665.165
            Size restrictions.
            665.166
            Closures.
            665.167
            Quotas.
            665.168
            Seasons.
            665.169
            Gold coral harvest moratorium.
          
          
            Subpart C—Hawaii Fisheries
            665.198
            Management areas.
            665.199
            Area restrictions [Reserved]
            665.200
            Hawaii bottomfish and seamount groundfish fisheries [Reserved]
            665.201
            Definitions.
            665.202
            Management subareas.
            665.203
            Permits.
            665.204
            Prohibitions.
            665.205
            Notification.
            665.206
            Gear restrictions.
            665.207
            At-sea observer coverage.
            665.208
            Protected species conservation.
            665.209
            Fishing moratorium at Hancock Seamount.
            665.210
            [Reserved]
            665.211
            Annual Catch Limits (ACL).
            665.212
            Non-commercial bag limits.
            665.213-665.219
            [Reserved]
            665.220
            Hawaii coral reef ecosystem fisheries [Reserved]
            665.221
            Definitions.
            665.222
            Management area.
            665.223
            Relation to other laws.
            665.224
            Permits and fees.
            665.225
            Prohibitions.
            665.226
            Notifications.
            665.227
            Allowable gear and gear restrictions.
            665.228
            Gear identification.
            665.229-665.239
            [Reserved]
            665.240
            Hawaii crustacean fisheries [Reserved]
            665.241
            Definitions.
            665.242
            Permits.
            665.243
            Prohibitions.
            665.244
            Notifications.
            665.245
            Gear restrictions.
            665.246
            Gear identification.
            665.247
            At-sea observer coverage.
            665.248
            Monk seal protective measures.
            665.249
            Lobster size and condition restrictions in Permit Area 2.
            665.250
            Closed seasons.
            665.251
            Closed areas.
            665.252
            Harvest limitation program.
            665.253
            Annual Catch Limits (ACL).
            665.254-665.259
            [Reserved]
            665.260
            Hawaii precious coral fisheries [Reserved]
            665.261
            Definitions.
            665.262
            Permits.
            665.263
            Prohibitions.
            665.264
            Gear restrictions.
            665.265
            Size restrictions.
            665.266
            Area restrictions.
            665.267
            Seasons.
            665.268
            Closures.
            665.269
            Annual Catch Limits (ACL).
            665.270
            Gold coral harvest moratorium.
          
          
            Subpart D—Mariana Archipelago Fisheries
            665.398
            Management areas.
            665.399
            Area restrictions.
            665.400
            Mariana bottomfish fisheries [Reserved]
            
            665.401
            Definitions.
            665.402
            Management subareas.
            665.403
            Bottomfish fishery area management.
            665.404
            Permits.
            665.405
            Prohibitions.
            665.406
            Gear restrictions.
            665.407
            At-sea observer coverage.
            665.418-665.419
            [Reserved]
            665.420
            Mariana coral reef ecosystem fisheries [Reserved]
            665.421
            Definitions.
            665.422
            Management area.
            665.423
            Relation to other laws.
            665.424
            Permits and fees.
            665.425
            Prohibitions.
            665.426
            Notifications.
            665.427
            Allowable gear and gear restrictions.
            665.428
            Gear identification.
            665.429-665.439
            [Reserved]
            665.440
            Mariana crustacean fisheries [Reserved]
            665.441
            Definitions.
            665.442
            Permits.
            665.443
            Prohibitions.
            665.444
            Notifications.
            665.445
            At-sea observer coverage.
            665.446-665.459
            [Reserved]
            665.460
            Mariana precious coral fisheries [Reserved]
            665.461
            Definitions.
            665.462
            Permits.
            665.463
            Prohibitions.
            665.464
            Gear restrictions.
            665.465
            Size restrictions.
            665.466
            Closures.
            665.467
            Quotas.
            665.468
            Seasons.
            665.469
            Gold coral harvest moratorium.
          
          
            Subpart E—Pacific Remote Island Area Fisheries
            665.598
            Management area.
            665.599
            Area Restrictions.
            665.600
            PRIA bottomfish fisheries [Reserved]
            665.601
            Definitions.
            665.602
            [Reserved]
            665.603
            Permits.
            665.604
            Prohibitions.
            665.605
            Gear restrictions.
            665.606
            At-sea observer coverage.
            665.607-665.619
            [Reserved]
            665.620
            PRIA coral reef ecosystem fisheries [Reserved]
            665.621
            Definitions.
            665.622
            [Reserved]
            665.623
            Relation to other laws.
            665.624
            Permits and fees.
            665.625
            Prohibitions.
            665.626
            Notifications.
            665.627
            Allowable gear and gear restrictions.
            665.628
            Gear identification.
            665.640
            PRIA crustacean fisheries.
            665.629-665.639
            [Reserved]
            665.641
            Definitions.
            665.642
            Permits.
            665.643
            Prohibitions.
            665.644
            Notifications
            665.645
            At-sea observer coverage.
            665.646-665.659
            [Reserved]
            665.660
            PRIA precious coral fisheries [Reserved]
            665.661
            Definitions.
            665.662
            Permits.
            665.663
            Prohibitions.
            665.664
            Gear restrictions.
            665.665
            Size restrictions.
            665.666
            Closures.
            665.667
            Quotas.
            665.668
            Seasons.
            665.669
            Gold coral harvest moratorium.
          
          
            Subpart F—Western Pacific Pelagic Fisheries
            665.798
            Management area.
            665.799
            Area restrictions.
            665.800
            Definitions.
            665.801
            Permits.
            665.802
            Prohibitions.
            665.803
            Notifications.
            665.804
            Gear identification.
            665.805
            [Reserved]
            665.806
            Prohibited area management.
            665.807
            Exemptions for Hawaii longline fishing prohibited areas; procedures.
            665.808
            Conditions for at-sea observer coverage.
            665.809
            Port privileges and transiting for unpermitted U.S. longline vessels.
            665.810
            Prohibition of drift gillnetting.
            665.811
            [Reserved]
            665.812
            Sea turtle take mitigation measures.
            665.813
            Western Pacific longline fishing restrictions.
            665.814
            Protected species workshop.
            665.815
            Pelagic longline seabird mitigation measures.
            665.816
            American Samoa longline limited entry program.
            665.817
            [Reserved]
            665.818
            Exemptions for American Samoa large vessel prohibited areas.
            665.819
            Territorial catch and fishing effort limits.
          
          
            Subpart G—Marianas Trench Marine National Monument
            665.900
            Scope and purpose.
            665.901
            Boundaries.
            665.902
            Definitions.
            665.903
            Prohibitions.
            665.904
            Regulated activities.
            665.905
            Fishing permit procedures and criteria.
            665.906
            International law.
          
          
            Subpart H—Pacific Remote Islands Marine National Monument
            665.930
            Scope and purpose.
            
            665.931
            Boundaries.
            665.932
            Definitions.
            665.933
            Prohibitions.
            665.934
            Regulated activities.
            665.935
            Fishing permit procedures and criteria.
            665.936
            International law.
          
          
            Subpart I—Rose Atoll Marine National Monument
            665.960
            Scope and purpose.
            665.961
            Boundaries.
            665.962
            Definitions.
            665.963
            Prohibitions.
            665.964
            Regulated activities.
            665.965
            Fishing permit procedures and criteria.
            665.966
            International law.
            Figure 1 to Part 665—Carapace Length of Lobsters
            Figure 2 to Part 665—Length of Fishing Vessels
            Figure 3 to Part 665—Sample Fabricated Arceneaux Line Clipper
          
        
        
          Authority:
          16 U.S.C. 1801 et seq.
          
        
        
          Source:
          75 FR 2205, Jan. 14, 2010, unless otherwise noted.
        
        
          Subpart A—General
          
            § 665.1
            Purpose and scope.
            (a) The regulations in this part govern fishing for Pacific Island management unit species (MUS) and ecosystem component species (ECS) by vessels of the United States that operate or are based inside the outer boundary of the U.S. EEZ around American Samoa, Hawaii, Guam, the Northern Mariana Islands, Palmyra Atoll, Kingman Reef, Jarvis Island, Baker Island, Howland Island, Johnston Atoll, and Wake Island.
            (b) General regulations governing fishing by all vessels of the United States and by fishing vessels other than vessels of the United States are contained in 50 CFR parts 300 and 600.
            (c) Regulations governing the harvest, possession, landing, purchase, and sale of shark fins are found in 50 CFR part 600 subpart N.
            (d) This subpart contains regulations that are common to all western Pacific fisheries managed under Fishery Ecosystem Plans (FEPs) prepared by the Western Pacific Fishery Management Council under the Magnuson-Stevens Act.
            (e) Regulations specific to individual areas and fisheries are included in subparts B through F of this part.
            (f) Nothing in subparts B through F of this part is intended to supersede any valid state or Federal regulations that are more restrictive than those published here.
            [75 FR 2205, Jan. 14, 2010, as amended at 80 FR 62501, Oct. 16, 2015; 84 FR 2768, Feb. 8, 2019]
          
          
            § 665.2
            Relation to other laws.
            NMFS recognizes that any state law pertaining to vessels registered under the laws of that state while operating in the fisheries regulated under this part, that is consistent with this part and the FEPs implemented by this part, shall continue in effect with respect to fishing activities regulated under this part.
          
          
            § 665.3
            Licensing and registration.
            Any person who is required to do so by applicable state law or regulation must comply with licensing and registration requirements in the exact manner required by applicable state law or regulation.
          
          
            § 665.4
            Annual catch limits.
            (a) General. For each fishing year, the Regional Administrator shall specify an annual catch limit, including any overage adjustments, for each stock or stock complex of management unit species defined in subparts B through F of this part, as recommended by the Council, and considering the best available scientific, commercial, and other information about the fishery for that stock or stock complex. The annual catch limit shall serve as the basis for invoking accountability measures in paragraph (f) of this section.
            (b) Overage adjustments. If landings of a stock or stock complex exceed the specified annual catch limit in a fishing year, the Council will take action in accordance with 50 CFR 600.310(g), which may include recommending that the Regional Administrator reduce the annual catch limit for the subsequent year by the amount of the overage or other measures, as appropriate.
            (c) Exceptions. The Regional Administrator is not required to specify an annual catch limit for an ECS, or for an MUS that is statutorily excepted from the requirement pursuant to 50 CFR 600.310(h)(1).
            (d) Annual catch target. For each fishing year, the Regional Administrator may also specify an annual catch target that is below the annual catch limit of a stock or stock complex, as recommended by the Council. When used, the annual catch target shall serve as the basis for invoking accountability measures in paragraph (f) of this section.
            (e) Procedures and timing. (1) No later than 60 days before the start of a fishing year, the Council shall recommend to the Regional Administrator an annual catch limit, including any overage adjustment, for each stock or stock complex. The recommended limit should be based on a recommendation of the SSC of the acceptable biological catch for each stock or stock complex. The Council may not recommend an annual catch limit that exceeds the acceptable biological catch recommended by the SSC. The Council may also recommend an annual catch target below the annual catch limit.

            (2) No later than 30 days before the start of a fishing year, the Regional Administrator shall publish in the Federal Register a notice of the proposed annual catch limit specification and any associated annual catch target, and request public comment.

            (3) No later than the start of a fishing year, the Regional Administrator shall publish in the Federal Register and use other methods to notify permit holders of the final annual catch limit specification and any associated annual catch target.
            (f) Accountability measures. When any annual catch limit or annual catch target is projected to be reached, based on available information, the Regional Administrator shall publish notification to that effect in the Federal Register and shall use other means to notify permit holders.
            (1) The notice will include an advisement that fishing for that stock or stock complex will be restricted beginning on a specified date, which shall not be earlier than 7 days after the date of filing the notice for public inspection at the Office of the Federal Register. The restriction may include, but is not limited to, closure of the fishery, closure of specific areas, changes to bag limits, or restrictions in effort. The restriction will remain in effect until the end of the fishing year, except that the Regional Administrator may, based on a recommendation from the Council, remove or modify the restriction before the end of the fishing year.
            (2) It is unlawful for any person to conduct fishing in violation of the restrictions specified in the notification issued pursuant to paragraph (f)(1) of this section.
            [76 FR 37286, June 27, 2011, as amended at 84 FR 2768, Feb. 8, 2019; 85 FR 26624, May 5, 2020]
          
          
            §§ 665.5-665.11
            [Reserved]
          
          
            § 665.12
            Definitions.
            In addition to the definitions in the Magnuson-Stevens Act, § 600.10 of this chapter, and subparts B through F of this part, general definitions for western Pacific fisheries have the following meanings:
            
              American Samoa FEP means the Fishery Ecosystem Plan for American Samoa, available from the Western Pacific Fishery Management Council or PIRO.
            
              Bottomfish FMP means the Fishery Management Plan for Bottomfish and Seamount Groundfish of the Western Pacific Region established in 1986 and replaced by FEPs.
            
              Carapace length means a measurement in a straight line from the ridge between the two largest spines above the eyes, back to the rear edge of the carapace of a spiny lobster (see Figure 1 to this part).
            
              Circle hook means a fishing hook with the point turned perpendicularly back towards the shank.
            
              Commercial fishing means fishing in which the fish harvested, either in whole or in part, are intended to enter commerce or enter commerce through sale, barter, or trade. All lobster fishing in Crustacean Permit Area 1 is considered commercial fishing.
            
              Commonwealth of the Northern Mariana Islands (CNMI) means the Northern Mariana Islands.
            
              Coral Reef Ecosystems FMP means the Fishery Management Plan for Coral Reef Ecosystems of the Western Pacific Region established in 2004 and replaced by FEPs.
            
              Council means the Western Pacific Fishery Management Council.
            
              Crustacean receiving vessel means a vessel of the United States to which lobsters taken in a crustacean management area are transferred from another vessel.
            
              Crustaceans FMP means the Fishery Management Plan for Crustacean Fisheries of the Western Pacific Region established in 1982 and replaced by FEPs.
            
              Customary exchange means the non-market exchange of marine resources between fishermen and community residents, including family and friends of community residents, for goods, and/or services for cultural, social, or religious reasons. Customary exchange may include cost recovery through monetary reimbursements and other means for actual trip expenses, including but not limited to ice, bait, fuel, or food, that may be necessary to participate in fisheries in the western Pacific. Actual trip expenses do not include expenses that a fisherman would incur without making a fishing trip, including expenses relating to dock space, vessel mortgage payments, routine vessel maintenance, vessel registration fees, safety equipment required by U.S. Coast Guard, and other incidental costs and expenses normally associated with ownership of a vessel.
            
              Dead coral means any precious coral that no longer has any live coral polyps or tissue.
            
              Ecosystem component species (ECS) means a stock that a Council or the Secretary has determined does not require conservation and management, but is identified in an FEP to achieve ecosystem management objectives.
            
              EFP means an experimental fishing permit.
            
              First level buyer means:
            (1) The first person who purchases, with the intention to resell, management unit species (MUS) or ECS, or portions thereof, that were harvested by a vessel that holds a permit or is otherwise regulated under crustacean fisheries in subparts B through E of this part; or
            (2) A person who provides recordkeeping, purchase, or sales assistance in the first transaction involving MUS or ECS (such as the services provided by a wholesale auction facility).
            
              Fishing gear, as used in regulations for the American Samoa, CNMI, Hawaii, and PRIA bottomfish fisheries in subparts B through E of this part, includes:
            (1) Bottom trawl, which means a trawl in which the otter boards or the footrope of the net are in contact with the sea bed;
            (2) Gillnet, (see § 600.10);
            (3) Hook-and-line, which means one or more hooks attached to one or more lines;
            (4) Set net, which means a stationary, buoyed, and anchored gill net; and
            (5) Trawl, (see § 600.10).
            
              Fishing trip means a period of time during which fishing is conducted, beginning when the vessel leaves port and ending when the vessel lands fish.
            
              Fishing year means the year beginning at 0001 local time on January 1 and ending at 2400 local time on December 31, with the exception of fishing for Deep 7 bottomfish and any precious coral MUS.
            
              Freeboard means the straight line vertical distance between a vessel's working deck and the sea surface. If the vessel does not have gunwale door or stern door that exposes the working deck, freeboard means the straight line vertical distance between the top of a vessel's railing and the sea surface.
            
              Harvest guideline means a specified numerical harvest objective.
            
              Hawaiian Archipelago means the Main and Northwestern Hawaiian Islands, including Midway Atoll.
            
              Hawaii FEP means the Fishery Ecosystem Plan for the Hawaiian Archipelago, available from the Western Pacific Fishery Management Council or PIRO.
            
              Hookah breather means a tethered underwater breathing device that pumps air from the surface through one or more hoses to divers at depth.
            
              Incidental catch or incidental species means species caught while fishing for the primary purpose of catching a different species.
            
              Land or landing means offloading fish from a fishing vessel, arriving in port to begin offloading fish, or causing fish to be offloaded from a fishing vessel.
            
            
              Large vessel means, as used in this part, any vessel equal to or greater than 50 ft (15.2 m) in length overall.
            
              Length overall (LOA) or length of a vessel as used in this part, means the horizontal distance, rounded to the nearest foot (with any 0.5 foot or 0.15 meter fraction rounded upward), between the foremost part of the stem and the aftermost part of the stern, excluding bowsprits, rudders, outboard motor brackets, and similar fittings or attachments (see Figure 2 to this part). “Stem” is the foremost part of the vessel, consisting of a section of timber or fiberglass, or cast forged or rolled metal, to which the sides of the vessel are united at the fore end, with the lower end united to the keel, and with the bowsprit, if one is present, resting on the upper end. “Stern” is the aftermost part of the vessel.
            
              Live coral means any precious coral that has live coral polyps or tissue.
            
              Live rock means any natural, hard substrate, including dead coral or rock, to which is attached, or which supports, any living marine life form associated with coral reefs.
            
              Low-use marine protected area (MPA) means an area of the U.S. EEZ where fishing operations have specific restrictions in order to protect the coral reef ecosystem, as specified under area restrictions in subparts B through F of this part.
            
              Main Hawaiian Islands (MHI) means the islands of the Hawaii Archipelago lying to the east of 161° W. long.
            
              Mariana Archipelago means Guam and the Northern Mariana Islands.
            
              Mariana FEP means the Fishery Ecosystem Plan for the Mariana Archipelago, available from the Western Pacific Fishery Management Council or PIRO.
            
              Medium vessel, as used in this part, means any vessel equal to or more than 40 ft (12.2 m) and less than 50 ft (15.2 m) LOA.
            
              Non-commercial fishing means fishing that does not meet the definition of commercial fishing in the Magnuson-Stevens Fishery Conservation and Management Act, and includes, but is not limited to, sustenance, subsistence, traditional indigenous, and recreational fishing.
            
              Non-precious coral means any species of coral other than those listed under the definitions for precious coral in §§ 665.161, 665.261, 665.461, and 665.661.
            
              Non-selective gear means any gear used for harvesting coral that cannot discriminate or differentiate between types, size, quality, or characteristics of living or dead coral.
            
              Northwestern Hawaiian Islands (NWHI) means the islands of the Hawaiian Archipelago lying to the west of 161° W. long.
            
              No-take MPA means an area of the U.S. EEZ that is closed to fishing for or harvesting of any MUS or ECS, as defined in subparts B through F of this part.
            
              Offload means to remove MUS or ECS from a vessel.
            
              Offset circle hook means a circle hook in which the barbed end of the hook is displaced relative to the parallel plane of the eyed end, or shank, of the hook when laid on its side.
            
              Owner, as used in the regulations for the crustacean fisheries in subparts B through E of this part and § 665.203(i) and (j), means a person who is identified as the current owner of the vessel as described in the Certificate of Documentation (Form CG-1270) issued by the United States Coast Guard (USCG) for a documented vessel, or in a registration certificate issued by a state, a territory, or the USCG for an undocumented vessel. As used in the regulations for the precious coral fisheries in subparts B through E of this part and § 665.203(c) through (h), the definition of “owner” in § 600.10 of this chapter continues to apply.
            
              Pacific Islands Regional Office (PIRO) means the headquarters of the Pacific Islands Region, NMFS, located at 1845 Wasp Blvd., Bldg. 176, Honolulu, HI 96818; telephone number: 808-725-5000.
            
              Pacific remote island areas (PRIA, or U.S. island possessions in the Pacific Ocean) means Palmyra Atoll, Kingman Reef, Jarvis Island, Baker Island, Howland Island, Johnston Atoll, Wake Island, and Midway Atoll.
            
              Pelagics FEP means the Fishery Ecosystem Plan for Pelagic Fisheries of the Western Pacific, available from the Western Pacific Fishery Management Council or PIRO.
            
            
              Pelagics FMP means the Fishery Management Plan for Pelagic Fisheries of the Western Pacific Region that was established in 1987 and replaced by the western Pacific pelagic FEP.
            
              Precious Corals FMP means the Fishery Management Plan for Precious Corals of the Western Pacific Region established in 1983 and replaced by fishery ecosystem plans (FEPs).
            
              PRIA FEP means the Fishery Ecosystem Plan for the Pacific Remote Island Areas of Palmyra Atoll, Kingman Reef, Jarvis Island, Baker Island, Howland Island, Johnston Atoll, and Wake Island, available from the Western Pacific Fishery Management Council or PIRO.
            
              Protected species means an animal protected under the MMPA, as amended, listed under the ESA, as amended, or subject to the Migratory Bird Treaty Act, as amended.
            
              Receiving vessel means a vessel that receives fish or fish products from a fishing vessel, and with regard to a vessel holding a permit under § 665.801(e), that also lands western Pacific pelagic MUS taken by other vessels using longline gear.
            
              Recreational fishing means fishing conducted for sport or pleasure, including charter fishing.
            
              Regional Administrator means Regional Administrator, Pacific Islands Region, NMFS (see Table 1 of § 600.502 of this chapter for address).
            
              Selective gear means any gear used for harvesting coral that can discriminate or differentiate between type, size, quality, or characteristics of living or dead coral.
            
              Special Agent-In-Charge (SAC) means the Special Agent-In-Charge, NMFS, Pacific Islands Enforcement Division, located at 1845 Wasp Blvd., Bldg. 176, Honolulu, HI 96818; telephone number: 808-725-6100, or a designee.
            
              Special permit means a permit issued to allow fishing for coral reef ECS in low-use MPAs or with any gear not specifically allowed under § 665.127, § 665.227, or § 665.427.
            
              SSC means the Scientific and Statistical Committee of the Western Pacific Fishery Management Council.
            
              State of Hawaii commercial marine license means the license required by the State of Hawaii for anyone to take marine life for commercial purposes (also known as the commercial fishing license).
            
              Transship means to offload or otherwise transfer MUS or ECS or products thereof to a receiving vessel.
            
              Trap means a box-like device used for catching and holding lobsters or fish.
            
              U.S. harvested coral means coral caught, taken, or harvested by vessels of the United States within any fishery for which an FMP or FEP has been implemented under the Magnuson-Stevens Act.
            
              Vessel monitoring system unit (VMS unit) means the hardware and software owned by NMFS, installed on vessels by NMFS, and required to track and transmit the positions of certain vessels.
            
              Western Pacific fishery management area means those waters shoreward of the outer boundary of the EEZ around American Samoa, Guam, Hawaii, CNMI, Midway, Johnston and Palmyra Atolls, Kingman Reef, and Wake, Jarvis, Baker, and Howland Islands.
            [75 FR 2205, Jan. 14, 2010, as amended at 76 FR 37286, June 27, 2011; 78 FR 33003, June 3, 2013; 79 FR 64111, Oct. 28, 2014; 84 FR 2768, Feb. 8, 2019; 84 FR 29396, June 24, 2019]
          
          
            § 665.13
            Permits and fees.
            (a) Applicability. The requirements for permits for specific western Pacific fisheries are set forth in subparts B through I of this part.
            (b) Validity. Each permit is valid for fishing only in the specific fishery management areas identified on the permit.
            (c) Application. (1) An application for a permit to operate in a Federal western Pacific fishery that requires a permit and is regulated under subparts B through I of this part may be obtained from NMFS PIRO. The completed application must be submitted to PIRO for consideration. In no case shall PIRO accept an application that is not on a Federal western Pacific fisheries permit application form.

            (2) A minimum of 15 days after the day PIRO receives a complete application should be allowed for processing the application for fisheries under subparts B through I of this part. If an incomplete or improperly completed application is filed, NMFS will notify the applicant of the deficiency. If the applicant fails to correct the deficiency within 30 days following the date of the letter of notification of deficiency, the application will be administratively closed.
            (d) Change in application information. Any change in the permit application information or vessel documentation, submitted under paragraph (c) of this section, must be reported to PIRO in writing within 15 days of the change to avoid a delay in processing the permit application. A minimum of 10 days from the day the information is received by PIRO should be given for PIRO to record any change in information from the permit application submitted under paragraph (c) of this section. Failure to report such changes may result in a delay in processing an application, permit holders failing to receive important notifications, or sanctions pursuant to the Magnuson-Stevens Act at 16 U.S.C. 1858(g) or 15 CFR part 904, subpart D.
            (e) Issuance. After receiving a complete application submitted under paragraph (c) of this section, the Regional Administrator will issue a permit to an applicant who is eligible under this part, as appropriate.
            (f) Fees. (1) PIRO will not charge a fee for a permit issued under §§ 665.142, 665.162, 665.242, 665.262, 665.442, 665.462, 665.642, or 665.662 of this part, for a Ho'omalu limited access permit issued under § 665.203, or for a Guam bottomfish permit issued under § 665.404.
            (2) PIRO will charge a non-refundable processing fee for each application (including transfer and renewal) for each permit listed in paragraphs (f)(2)(i) through (f)(2)(xiii) of this section. The amount of the fee is calculated in accordance with the procedures of the NOAA Finance Handbook for determining the administrative costs incurred in processing the permit. The fee may not exceed such costs. The appropriate fee is specified with each application form and must accompany each application. Failure to pay the fee will preclude the issuance, transfer, or renewal of any of the following permits:
            (i) Hawaii longline limited access permit.
            (ii) Mau Zone limited access permit.
            (iii) Coral reef ecosystem special permit.
            (iv) American Samoa longline limited access permit.
            (v) MHI non-commercial bottomfish permit.
            (vi) Western Pacific squid jig permit.
            (vii) Crustacean permit.
            (viii) CNMI commercial bottomfish permit.
            (ix) Marianas Trench Monument non-commercial permit.
            (x) Marianas Trench Monument recreational charter permit.
            (xi) Pacific Remote Islands Monument recreational charter permit.
            (xii) Rose Atoll Monument non-commercial permit.
            (xiii) Rose Atoll Monument recreational charter permit.
            (g) Expiration. A permit issued under subparts B through I of this part is valid for the period specified on the permit unless revoked, suspended, transferred, or modified under 15 CFR part 904.
            (h) Replacement. Replacement permits may be issued, without charge, to replace lost or mutilated permits. An application for a replacement permit is not considered a new application.
            (i) Transfer. An application for a permit transfer under §§ 665.203(d), 665.242(e), or 665.801(k), or for registration of a permit for use with a replacement vessel under § 665.203(i), must be submitted to PIRO as described in paragraph (c) of this section.
            (j) Alteration. Any permit that has been altered, erased, or mutilated is invalid.
            (k) Display. Any permit issued under this subpart, or a facsimile of such permit, must be on board the vessel at all times while the vessel is fishing for, taking, retaining, possessing, or landing MUS or ECS shoreward of the outer boundary of the fishery management area. Any permit issued under this section must be displayed for inspection upon request of an authorized officer.
            (l) Sanctions. Procedures governing sanctions and denials are found at subpart D of 15 CFR part 904.
            (m) Permit appeals. Procedures for appeals of permitting and administrative actions are specified in the relevant subparts of this part.
            [75 FR 2205, Jan. 14, 2010, as amended at 78 FR 33003, June 3, 2013; 78 FR 39583, July 2, 2013; 84 FR 2769, Feb. 8, 2019]
          
          
            § 665.14
            Reporting and recordkeeping.
            (a) State reporting. Except for precious coral and crustacean fisheries, any person who is required to do so by applicable state law or regulation must make and/or file all reports of MUS or ECS landings containing all data and in the exact manner required by applicable state law or regulation.
            (b) Fishing record forms—(1) Applicability. (i) The operator of a fishing vessel subject to the requirements of §§ 665.124, 665.142, 665.162, 665.203(a)(2), 665.224, 665.242, 665.262, 665.404, 665.424, 665.442, 665.462, 665.603, 665.624, 665.642, 665.662, 665.801, 665.905, 665.935, or 665.965 must maintain on board the vessel an accurate and complete record of catch, effort, and other data on paper report forms provided by the Regional Administrator, or electronically as specified and approved by the Regional Administrator, except as allowed in paragraph (b)(1)(iii) of this section.
            (ii) All information specified by the Regional Administrator must be recorded on paper or electronically within 24 hours after the completion of each fishing day. The logbook information, reported on paper or electronically, for each day of the fishing trip must be signed and dated or otherwise authenticated by the vessel operator in the manner determined by the Regional Administrator, and be submitted or transmitted via an approved method as specified by the Regional Administrator, and as required by this paragraph (b).
            (iii) In lieu of the requirements in paragraph (a)(1)(i) of this section, the operator of a fishing vessel registered for use under a Western Pacific squid jig permit pursuant to the requirements of § 665.801(g) may participate in a state reporting system. If participating in a state reporting system, all required information must be recorded and submitted in the exact manner required by applicable state law or regulation.
            (2) Timeliness of submission. (i) If fishing was authorized under a permit pursuant to §§ 665.142, 665.242, 665.442, 665.404, 665.162, 665.262, 665.462, 665.662, or 665.801, the vessel operator must submit the original logbook information for each day of the fishing trip to the Regional Administrator within 72 hours of the end of each fishing trip, except as allowed in paragraph (iii) of this section.
            (ii) If fishing was authorized under a permit pursuant to § 665.203(a)(2), the vessel operator or vessel owner must submit the original logbook form for each day of the fishing trip to the Regional Administrator within 72 hours of the end of each fishing trip.
            (iii) If fishing was authorized under a PRIA bottomfish permit pursuant to § 665.603(a), PRIA pelagic troll and handline permit pursuant to § 665.801(f), crustacean fishing permit for the PRIA (Permit Area 4) pursuant to § 665.642(a), or a precious coral fishing permit for Permit Area X-P-PI pursuant to § 665.662, the original logbook form for each day of fishing within EEZ waters around the PRIA must be submitted to the Regional Administrator within 30 days of the end of each fishing trip.
            (iv) If fishing was authorized under a permit pursuant to §§ 665.124, 665.224, 665.424, 665.624, 665.905, 665.935, or 665.965, the original logbook information for each day of fishing must be submitted to the Regional Administrator within 30 days of the end of each fishing trip.
            (c) Transshipment logbooks. Any person subject to the requirements of § 665.124(a)(2), § 665.224(a)(2), § 665.424(a)(2), § 665.624(a)(2), or § 665.801(e) must maintain on board the vessel an accurate and complete NMFS transshipment logbook containing report forms provided by the Regional Administrator. All information specified on the forms must be recorded on the forms within 24 hours after the day of transshipment. Each form must be signed and dated by the receiving vessel operator. The original logbook for each day of transshipment activity must be submitted to the Regional Administrator within 72 hours of each landing of western Pacific pelagic MUS. The original logbook for each day of transshipment activity must be submitted to the Regional Administrator within 7 days of each landing of coral reef ECS.
            (d) Sales report. The operator of any fishing vessel subject to the requirements of § 665.142, § 665.242, § 665.442, or § 665.642, or the owner of a medium or large fishing vessel subject to the requirements of § 665.404(a)(2) must submit to the Regional Administrator, within 72 hours of offloading of crustacean MUS or ECS, an accurate and complete sales report on a form provided by the Regional Administrator. The form must be signed and dated by the fishing vessel operator.
            (e) Packing or weigh-out slips. The operator of any fishing vessel subject to the requirements of §§ 665.142, 665.242, 665.442, or 665.642 must attach packing or weighout slips provided to the operator by the first-level buyer(s), unless the packing or weighout slips have not been provided in time by the buyer(s).
            (f) Modification of reporting and recordkeeping requirements. The Regional Administrator may, after consultation with the Council, initiate rulemaking to modify the information to be provided on the fishing record forms, transshipment logbook, and sales report forms and timeliness by which the information is to be provided, including the submission of packing or weighout slips.
            (g) Availability of records for inspection. (1) Western Pacific pelagic MUS. Upon request, any fish dealer must immediately provide an authorized officer access to inspect and copy all records of purchases, sales, or other transactions involving western Pacific pelagic MUS taken or handled by longline vessels that have permits issued under this subpart or that are otherwise subject to subpart F of this part, including, but not limited to, information concerning:
            (i) The name of the vessel involved in each transaction and the owner and operator of the vessel.
            (ii) The weight, number, and size of each species of fish involved in each transaction.
            (iii) Prices paid by the buyer and proceeds to the seller in each transaction.
            (2) Crustaceans. Upon request, any first-level buyer must immediately allow an authorized officer and any employee of NMFS designated by the Regional Administrator, to access, inspect, and copy all records relating to the harvest, sale, or transfer of crustacean MUS or ECS taken by vessels that have permits issued under this subpart or §§ 665.140 through 665.145, §§ 665.240 through 665.252, §§ 665.440 through 665.445, or §§ 665.640 through 665.645. This requirement may be met by furnishing the information on a worksheet provided by the Regional Administrator. The information must include, but is not limited to:
            (i) The name of the vessel involved in each transaction and the owner or operator of the vessel.
            (ii) The amount, number, and size of each MUS or ECS involved in each transaction.
            (iii) Prices paid by the buyer and proceeds to the seller in each transaction.
            (3) Bottomfish and seamount groundfish. Any person who is required by state laws and regulations to maintain records of landings and sales for vessels regulated by this subpart and by §§ 665.100 through 665.105, 665.200 through 665.212, 665.400 through 665.407, and 665.600 through 665.606 must make those records immediately available for Federal inspection and copying upon request by an authorized officer.
            (4) Coral reefs. Any person who has a special permit and who is required by state laws and regulations to maintain and submit records of catch and effort, landings and sales for coral reef ECS by this subpart and §§ 665.120 through 665.128, §§ 665.220 through 665.228, §§ 665.420 through 665.428, or §§ 665.620 through 665.628 must make those records immediately available for Federal inspection and copying upon request by an authorized officer as defined in § 600.10 of this chapter.
            (h) State reporting. Any person who has a permit under §§ 665.124, 665.203, 665.224, 665.404, 665.424, 665.603, or 665.624 and who is regulated by state laws and regulations to maintain and submit records of catch and effort, landings and sales for vessels regulated by subparts B through F of this part must maintain and submit those records in the exact manner required by state laws and regulations.
            [75 FR 2205, Jan. 14, 2010, as amended at 78 FR 33003, June 3, 2013; 78 FR 39583, July 2, 2013; 84 FR 2769, Feb. 8, 2019]
          
          
            § 665.15
            Prohibitions.
            In addition to the prohibitions in § 600.725 of this chapter, it is unlawful for any person to:
            (a) Engage in fishing without a valid permit or facsimile of a valid permit on board the vessel and available for inspection by an authorized officer, when a permit is required under §§ 665.13 or 665.17, unless the vessel was at sea when the permit was issued under § 665.13, in which case the permit must be on board the vessel before its next trip.
            (b) File false information on any application for a fishing permit under § 665.13 or an EFP under § 665.17.
            (c) Fail to file reports in the exact manner required by any state law or regulation, as required in § 665.14.
            (d) Falsify or fail to make, keep, maintain, or submit any logbook or logbook form or other record or report required under §§ 665.14 and 665.17.
            (e) Refuse to make available to an authorized officer or a designee of the Regional Administrator for inspection or copying, any records that must be made available in accordance with § 665.14.
            (f) Fail to affix or maintain vessel or gear markings, as required by §§ 665.16, 665.128, 665.228, 665.246, 665.428, 665.628, or 665.804.
            (g) Violate a term or condition of an EFP issued under § 665.17.
            (h) Fail to report any take of or interaction with protected species as required by § 665.17(k).
            (i) Fish without an observer on board the vessel after the owner or agent of the owner has been directed by NMFS to make accommodations available for an observer under §§ 665.17, 665.105, 665.145, 665.207, 665.247, 665.407, 665.445, 665.606, 665.645, or 665.808.
            (j) Refuse to make accommodations available for an observer when so directed by the Regional Administrator under §§ 665.105, 665.145, 665.207, 665.247, 665.407, 665.445, 665.606, 665.645, or 665.808, or under any provision in an EFP issued under § 665.17.
            (k) Fail to notify officials as required in §§ 665.126, 665.144, 665.205, 665.226, 665.244, 665.426, 665.444, 665.626, 665.644, 665.803, or 665.808.
            (l) Fish for, take or retain within a no-take MPA, defined in § 665.99, § 665.199, § 665.399, or § 665.599, any bottomfish MUS or ECS, crustacean MUS or ECS, western Pacific pelagic MUS, precious coral MUS or ECS, seamount groundfish MUS, or coral reef ecosystem ECS.
            (m) Fail to comply with a term or condition governing the vessel monitoring system in violation of § 665.19.
            (n) Fish for, catch, or harvest MUS or ECS without an operational VMS unit on board the vessel after installation of the VMS unit by NMFS, in violation of § 665.19(e)(2).
            (o) Possess MUS or ECS, that were harvested after NMFS has installed the VMS unit on the vessel, on board that vessel without an operational VMS unit, in violation of § 665.19(e)(2).
            (p) Interfere with, tamper with, alter, damage, disable, or impede the operation of a VMS unit or attempt any of the same; or move or remove a VMS unit without the prior permission of the SAC in violation of § 665.19(e)(3).
            (q) Make a false statement, oral or written, to an authorized officer, regarding the use, operation, or maintenance of a VMS unit, in violation of § 665.19(e).
            (r) Interfere with, impede, delay, or prevent the installation, maintenance, repair, inspection, or removal of a VMS unit, in violation of § 665.19(e).
            (s) Interfere with, impede, delay, or prevent access to a VMS unit by a NMFS observer, in violation of § 665.808(f)(4).
            (t) Connect or leave connected additional equipment to a VMS unit without the prior approval of the SAC, in violation of § 665.19(f).
            (u) Fail to comply with the restrictions specified in the notification issued pursuant to § 665.4(f)(1), in violation of § 665.15(f)(2).
            [75 FR 2205, Jan. 14, 2010, as amended at 76 FR 37287, June 27, 2011; 84 FR 2769, Feb. 8, 2019]
          
          
            
            § 665.16
            Vessel identification.
            (a) Applicability. Each fishing vessel subject to this part, except those identified in paragraph (e) of this section, must be marked for identification purposes, as follows:
            (1) A vessel that is registered for use with a valid permit issued under § 665.801 and used to fish on the high seas within the Convention Area as defined in § 300.211 of this title must be marked in accordance with the requirements at §§ 300.14 and 300.217 of this title.
            (2) A vessel that is registered for use with a valid permit issued under § 665.801 of this part and not used to fish on the high seas within the Convention Area must be marked in accordance with either:
            (i) Sections 300.14 and 300.217 of this title, or
            (ii) Paragraph (b) of this section.
            (3) A vessel that is registered for use with a valid permit issued under subparts B through E and subparts G through I of this part must be marked in accordance with paragraph (b) of this section.
            (b) Identification. Each vessel subject to this section must be marked as follows:
            (1) The vessel's official number must be affixed to the port and starboard sides of the deckhouse or hull, and on an appropriate weather deck, so as to be visible from enforcement vessels and aircraft. Marking must be legible and of a color that contrasts with the background.
            (2) For fishing and receiving vessels of 65 ft (19.8 m) LOA or longer, the official number must be displayed in block Arabic numerals at least 18 inches (45.7 cm) in height, except that vessels in precious coral fisheries that are 65 ft (19.8 m) LOA or longer must be marked in block Arabic numerals at least 14 inches (35.6 cm) in height.
            (3) For all other vessels, the official number must be displayed in block Arabic numerals at least 10 inches (25.4 cm) in height.
            (c) The vessel operator must ensure that the official number is clearly legible and in good repair.
            (d) The vessel operator must ensure that no part of the vessel, its rigging, or its fishing gear obstructs the view of the official number from an enforcement vessel or aircraft.
            (e) The following fishing vessels are exempt from the vessel identification requirements in this section:
            (1) A vessel registered for use under a MHI non-commercial bottomfish permit that is in compliance with State of Hawaii bottomfish vessel registration and marking requirements.
            (2) A vessel less than 40 ft (12.2 m) LOA registered for use under a CNMI commercial bottomfish permit that is in compliance with CNMI bottomfish vessel registration and marking requirements.
            [75 FR 2205, Jan. 14, 2010, as amended at 75 FR 3417, Jan. 21, 2010; 78 FR 33003, June 3, 2013; 78 FR 39583, July 2, 2013]
          
          
            § 665.17
            Experimental fishing.
            (a) General. The Regional Administrator may authorize, for limited purposes, the direct or incidental harvest of MUS or ECS that would otherwise be prohibited by this part. No experimental fishing may be conducted unless authorized by an EFP issued by the Regional Administrator in accordance with the criteria and procedures specified in this section. EFPs will be issued without charge.
            (b) Observers. No experimental fishing for crustacean MUS or ECS may be conducted unless a NMFS observer is aboard the vessel.
            (c) Application. An applicant for an EFP must submit to the Regional Administrator at least 60 days before the desired date of the EFP a written application including, but not limited to, the following information:
            (1) The date of the application.
            (2) The applicant's name, mailing address, and telephone number.
            (3) A statement of the purposes and goals of the experiment for which an EFP is needed, including a general description of the arrangements for disposition of all species harvested under the EFP.
            (4) A statement of whether the proposed experimental fishing has broader significance than the applicant's individual goals.
            (5) For each vessel to be covered by the EFP:
            (i) Vessel name.
            
            (ii) Name, address, and telephone number of owner and operator.
            (iii) USCG documentation, state license, or registration number.
            (iv) Home port.
            (v) Length of vessel.
            (vi) Net tonnage.
            (vii) Gross tonnage.
            (6) A description of the species (directed and incidental) to be harvested under the EFP and the amount of such harvest necessary to conduct the experiment.
            (7) For each vessel covered by the EFP, the approximate times and places fishing will take place, and the type, size, and amount of gear to be used.
            (8) The signature of the applicant.
            (d) Incomplete applications. The Regional Administrator may request from an applicant additional information necessary to make the determinations required under this section. An applicant will be notified of an incomplete application within 10 working days of receipt of the application. An incomplete application will not be considered until corrected in writing.
            (e) Issuance. (1) If an application contains all of the required information, NMFS will publish a notice of receipt of the application in the Federal Register with a brief description of the proposal and will give interested persons an opportunity to comment. The Regional Administrator will also forward copies of the application to the Council, the USCG, and the fishery management agency of the affected state, accompanied by the following information:
            (i) The current utilization of domestic annual harvesting and processing capacity (including existing experimental harvesting, if any) of the directed and incidental species for which an EFP is being requested.
            (ii) A citation of the regulation or regulations that, without the EFP, would prohibit the proposed activity.
            (iii) Biological information relevant to the proposal.
            (2) At a Council meeting following receipt of a complete application, the Regional Administrator will consult with the Council and the Director of the affected state fishery management agency concerning the permit application. The applicant will be notified in advance of the meeting at which the application will be considered, and invited to appear in support of the application, if the applicant desires.
            (3) Within 5 working days after the consultation in paragraph (e)(2) of this section, or as soon as practicable thereafter, NMFS will notify the applicant in writing of the decision to grant or deny the EFP and, if denied, the reasons for the denial. Grounds for denial of an EFP include, but are not limited to, the following:
            (i) The applicant has failed to disclose material information required, or has made false statements as to any material fact, in connection with his or her application.
            (ii) According to the best scientific information available, the harvest to be conducted under the permit would detrimentally affect any species of fish in a significant way.
            (iii) Issuance of the EFP would inequitably allocate fishing privileges among domestic fishermen or would have economic allocation as its sole purpose.
            (iv) Activities to be conducted under the EFP would be inconsistent with the intent of this section or the management objectives of the FEP.
            (v) The applicant has failed to demonstrate a valid justification for the permit.
            (vi) The activity proposed under the EFP would create a significant enforcement problem.

            (4) The decision to grant or deny an EFP is final and unappealable. If the permit is granted, NMFS will publish a notice in the Federal Register describing the experimental fishing to be conducted under the EFP. The Regional Administrator may attach terms and conditions to the EFP consistent with the purpose of the experiment including, but not limited to:
            (i) The maximum amount of each species that can be harvested and landed during the term of the EFP, including trip limits, where appropriate.
            (ii) The number, sizes, names, and identification numbers of the vessels authorized to conduct fishing activities under the EFP.

            (iii) The times and places where experimental fishing may be conducted.
            
            (iv) The type, size, and amount of gear which may be used by each vessel operated under the EFP.
            (v) The condition that observers be carried aboard vessels operating under an EFP.
            (vi) Data reporting requirements.
            (vii) Such other conditions as may be necessary to assure compliance with the purposes of the EFP consistent with the objectives of the FEP.
            (f) Duration. Unless otherwise specified in the EFP or a superseding notice or regulation, an EFP is effective for no longer than one (1) year from the date of issuance, unless revoked, suspended, or modified. EFPs may be renewed following the application procedures in this section.
            (g) Alteration. Any EFP that has been altered, erased, or mutilated is invalid.
            (h) Transfer. EFPs issued under subparts B through F of this part are not transferable or assignable. An EFP is valid only for the vessel(s) for which it is issued.
            (i) Inspection. Any EFP issued under subparts B through F of this part must be carried aboard the vessel(s) for which it was issued. The EFP must be presented for inspection upon request of any authorized officer.
            (j) Sanctions. Failure of the holder of an EFP to comply with the terms and conditions of an EFP, the provisions of subparts A through F of this part, any other applicable provision of this part, the Magnuson-Stevens Act, or any other regulation promulgated thereunder, is grounds for revocation, suspension, or modification of the EFP with respect to all persons and vessels conducting activities under the EFP. Any action taken to revoke, suspend, or modify an EFP will be governed by 15 CFR part 904 subpart D. Other sanctions available under the statute will be applicable.
            (k) Protected species. Persons fishing under an EFP must report any incidental take or fisheries interaction with protected species on a form provided for that purpose. Reports must be submitted to the Regional Administrator within 3 days of arriving in port.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2769, Feb. 8, 2019]
          
          
            § 665.18
            Framework adjustments to management measures.
            Framework measures described below for each specific fishery are valid for all management areas, except where specifically noted in this section.
            (a) Pelagic measures—(1) Introduction. Adjustments in management measures may be made through rulemaking if new information demonstrates that there are biological, social, or economic concerns in the fishery. The following framework process authorizes the implementation of measures that may affect the operation of the fisheries, gear, harvest guidelines, or changes in catch and/or effort.
            (2) Annual report. By June 30 of each year, the Council-appointed pelagics monitoring team will prepare an annual report on the fisheries in the management area. The report shall contain, among other things, recommendations for Council action and an assessment of the urgency and effects of such action(s).
            (3) Procedure for established measures. (i) Established measures are regulations for which the impacts have been evaluated in Council or NMFS documents in the context of current conditions.
            (ii) The Council may recommend to the Regional Administrator that established measures be modified, removed, or reinstituted. Such recommendation shall include supporting rationale and analysis, and shall be made after advance public notice, public discussion, and consideration of public comment. NMFS may implement the Council's recommendation by rulemaking if approved by the Regional Administrator.
            (4) Procedure for new measures. (i) New measures are regulations for which the impacts have not been evaluated in Council or NMFS documents in the context of current conditions.
            (ii) The Council will publicize, including by Federal Register notice, and solicit public comment on, any proposed new management measure. After a Council meeting at which the measure is discussed, the Council will consider recommendations and prepare a Federal Register notice summarizing the Council's deliberations, rationale, and analysis for the preferred action, and the time and place for any subsequent Council meeting(s) to consider the new measure. At subsequent public meeting(s), the Council will consider public comments and other information received to make a recommendation to the Regional Administrator about any new measure. NMFS may implement the Council's recommendation by rulemaking if approved by the Regional Administrator.
            (b) Crustacean measures—(1) Introduction. New management measures may be added through rulemaking if new information demonstrates that there are biological, social, or economic concerns in Permit Areas 1, 2, or 3. The following framework process authorizes the implementation of measures that may affect the operation of the fisheries, gear, harvest guidelines, or changes in catch and/or effort.
            (2) Annual report. By June 30 of each year, the Council-appointed team will prepare an annual report on the fisheries in the management area. The report shall contain, among other things, recommendations for Council action and an assessment of the urgency and effects of such action(s).
            (3) Procedure for established measures. (i) Established measures are regulations for which the impacts have been evaluated in Council or NMFS documents in the context of current conditions.
            (ii) The Council may recommend to the Regional Administrator that established measures be modified, removed, or reinstituted. Such recommendation shall include supporting rationale and analysis, and shall be made after advance public notice, public discussion, and consideration of public comment. NMFS may implement the Council's recommendation by rulemaking if approved by the Regional Administrator.
            (4) Procedure for new measures. (i) New measures are regulations for which the impacts have not been evaluated in Council or NMFS documents in the context of current conditions.
            (ii) The Council will publicize, including by a Federal Register document, and solicit public comment on, any proposed new management measure. After a Council meeting at which the measure is discussed, the Council will consider recommendations and prepare a Federal Register document summarizing the Council's deliberations, rationale, and analysis for the preferred action, and the time and place for any subsequent Council meeting(s) to consider the new measure. At subsequent public meeting(s), the Council will consider public comments and other information received to make a recommendation to the Regional Administrator about any new measure. NMFS may implement the Council's recommendation by rulemaking if approved by the Regional Administrator.
            (c) Bottomfish measures—(1) Annual reports. By June 30 of each year, a Council-appointed bottomfish monitoring team will prepare an annual report on the fishery by area covering the following topics:
            (i) Fishery performance data.
            (ii) Summary of recent research and survey results.
            (iii) Habitat conditions and recent alterations.
            (iv) Enforcement activities and problems.
            (v) Administrative actions (e.g., data collection and reporting, permits).
            (vi) State and territorial management actions.
            (vii) Assessment of need for Council action (including biological, economic, social, enforcement, administrative, and state/Federal needs, problems, and trends). Indications of potential problems warranting further investigation may be signaled by the following indicator criteria:
            (A) Mean size of the catch of any species in any area is a pre-reproductive size.
            (B) Ratio of fishing mortality to natural mortality for any species.
            (C) Harvest capacity of the existing fleet and/or annual landings exceed best estimate of MSY in any area.
            (D) Significant decline (50 percent or more) in bottomfish catch per unit of effort from baseline levels.
            (E) Substantial decline in ex-vessel revenue relative to baseline levels.
            (F) Significant shift in the relative proportions of gear in any one area.

            (G) Significant change in the frozen/fresh components of the bottomfish catch.
            
            (H) Entry/exit of fishermen in any area.
            (I) Per-trip costs for bottomfish fishing exceed per-trip revenues for a significant percentage of trips.
            (J) Significant decline or increase in total bottomfish landings in any area.
            (K) Change in species composition of the bottomfish catch in any area.
            (L) Research results.
            (M) Habitat degradation or environmental problems.
            (N) Reported interactions between bottomfish fishing operations and protected species in the NWHI.
            (viii) Recommendations for Council action.
            (ix) Estimated impacts of recommended action.
            (2) Recommendation of management action. (i) The team may present management recommendations to the Council at any time. Recommendations may cover actions suggested for Federal regulations, state/territorial action, enforcement or administrative elements, and research and data collection. Recommendations will include an assessment of urgency and the effects of not taking action.
            (ii) The Council will evaluate the team's reports and recommendations, and the indicators of concern. The Council will assess the need for one or more of the following types of management action: Catch limits, size limits, closures, effort limitations, access limitations, or other measures.
            (iii) The Council may recommend management action by either the state/territorial governments or by Federal regulation.
            (3) Federal management action. (i) If the Council believes that management action should be considered, it will make specific recommendations to the Regional Administrator after requesting and considering the views of its Scientific and Statistical Committee and Bottomfish Advisory Panel and obtaining public comments at a public hearing.
            (ii) The Regional Administrator will consider the Council's recommendation and accompanying data, and, if he or she concurs with the Council's recommendation, will propose regulations to carry out the action. If the Regional Administrator rejects the Council's proposed action, a written explanation for the denial will be provided to the Council within 2 weeks of the decision.
            (iii) The Council may appeal a denial by writing to the Assistant Administrator, who must respond in writing within 30 days.
            (iv) The Regional Administrator and the Assistant Administrator will make their decisions in accord with the Magnuson-Stevens Act, other applicable law, and the bottomfish measures of the FEPs.
            (v) To minimize conflicts between the Federal and state management systems, the Council will use the procedures in paragraph (c)(2) of this section to respond to state/territorial management actions. Council consideration of action would normally begin with a representative of the state or territorial government bringing a potential or actual management conflict or need to the Council's attention.
            (4) Access limitation procedures. (i) Access limitation may be adopted under this paragraph (c)(4) only for the NWHI, American Samoa, and Guam.
            (ii) If access limitation is proposed for adoption or subsequent modification through the process described in this paragraph (c)(4), the following requirements must be met:
            (A) The bottomfish monitoring team must consider and report to the Council on present participation in the fishery; historical fishing practices in, and dependence on, the fishery; economics of the fishery; capability of fishing vessels used in the fishery to engage in other fisheries; cultural and social framework relevant to the fishery; and any other relevant considerations.
            (B) Public hearings must be held specifically addressing the limited access proposals.
            (C) A specific advisory subpanel of persons experienced in the fishing industry will be created to advise the Council and the Regional Administrator on administrative decisions.
            (D) The Council's recommendation to the Regional Administrator must be approved by a two-thirds majority of the voting members.
            (5) Five-year review. The Council will conduct a comprehensive review on the effectiveness of the Mau Zone limited access program 5 years following implementation of the program. The Council will consider the extent to which the FEP objectives have been met and verify that the target number of vessels established for the fishery is appropriate for current fishing activity levels, catch rates, and biological condition of the stocks. The Council may establish a new target number based on the 5-year review.
            (d) Precious coral measures—(1) Introduction. Established management measures may be revised and new management measures may be established and/or revised through rulemaking if new information demonstrates that there are biological, social, or economic concerns in a precious coral permit area. The following framework process authorizes the implementation of measures that may affect the operation of the fisheries, gear, quotas, season, or levels of catch and/or in effort.
            (2) Annual report. By June 30 of each year, the Council-appointed precious coral team will prepare an annual report on the fisheries in the management area. The report will contain, among other things, recommendations for Council action and an assessment of the urgency and effects of such action(s).
            (3) Procedure for established measures. (i) Established measures are regulations for which the impacts have been evaluated in Council or NMFS documents in the context of current conditions.
            (ii) The Council may recommend to the Regional Administrator that established measures be modified, removed, or reinstituted. Such recommendation will include supporting rationale and analysis and will be made after advance public notice, public discussion, and consideration of public comment. NMFS may implement the Council's recommendation by rulemaking if approved by the Regional Administrator.
            (4) Procedure for new measures. (i) New measures are regulations for which the impacts have not been evaluated in Council or NMFS documents in the context of current conditions.
            (ii) The Council will publicize, including by a Federal Register document, and solicit public comment on, any proposed new management measure. After a Council meeting at which the measure is discussed, the Council will consider recommendations and prepare a Federal Register document summarizing the Council's deliberations, rationale, and analysis for the preferred action and the time and place for any subsequent Council meeting(s) to consider the new measure. At a subsequent public meeting, the Council will consider public comments and other information received before making a recommendation to the Regional Administrator about any new measure. If approved by the Regional Administrator, NMFS may implement the Council's recommendation by rulemaking.
            (e) Coral reef ecosystem measures—(1) Procedure for established measures. (i) Established measures are regulations for which the impacts have been evaluated in Council or NMFS documents in the context of current conditions.
            (ii) The Council may recommend to the Regional Administrator that established measures be modified, removed, or reinstituted. Such recommendation shall include supporting rationale and analysis, and shall be made after advance public notice, public discussion and consideration of public comment. NMFS may implement the Council's recommendation by rulemaking if approved by the Regional Administrator.
            (2) Procedure for new measures. (i) New measures are regulations for which the impacts have not been evaluated in Council or NMFS documents in the context of current conditions. New measures include, but are not limited to, catch limits, resource size limits, closures, effort limitations, reporting and recordkeeping requirements.

            (ii) The Regional Administrator will publicize, including by Federal Register notice, and solicit public comment on, any proposed new management measure. After a Council meeting at which the measure is discussed, the Council will consider recommendations and prepare a document summarizing the Council's deliberations, rationale, and analysis for the preferred action, and the time and place for any subsequent Council meeting(s) to consider the new measure. At subsequent public meeting(s), the Council will consider public comments and other information received to make a recommendation to the Regional Administrator about any new measure. NMFS may implement the Council's recommendation by rulemaking if approved by the Regional Administrator.
            (A) The Regional Administrator will consider the Council's recommendation and supporting rationale and analysis, and, if the Regional Administrator concurs with the Council's recommendation, will propose regulations to carry out the action. If the Regional Administrator rejects the Council's proposed action, the Regional Administrator will provide a written explanation for the denial within 2 weeks of the decision.
            (B) The Council may appeal a denial by writing to the Assistant Administrator, who must respond in writing within 30 days.
            (C) The Regional Administrator and the Assistant Administrator will make their decisions in accordance with the Magnuson-Stevens Act, other applicable laws, and the FEPs.
            (D) To minimize conflicts between the Federal and state/territorial/commonwealth management systems, the Council will use the procedures in this paragraph (e)(2)(ii) to respond to state/territorial/commonwealth management actions. The Council's consideration of action would normally begin with a representative of the state, territorial or commonwealth government bringing a potential or actual management conflict or need to the Council's attention.
            (3) Annual report. By July 31 of each year, a Council-appointed coral reef ecosystem monitoring team will prepare an annual report on coral reef fisheries of the western Pacific region. The report will contain, among other things:
            (i) Fishery performance data, summaries of new information and assessments of need for Council action.
            (ii) Recommendation for Council action. The Council will evaluate the annual report and advisory body recommendations and may recommend management action by either the state/territorial/commonwealth governments or by Federal regulation.
            (iii) If the Council believes that management action should be considered, it will make specific recommendations to the Regional Administrator after considering the views of its advisory bodies.
          
          
            § 665.19
            Vessel monitoring system.
            (a) Applicability. The holder of any of the following permits is subject to the vessel monitoring system requirements in this part:
            (1) Hawaii longline limited access permit issued pursuant to § 665.801(b);
            (2) American Samoa longline limited entry permit, for vessel size Class C or D, issued pursuant to § 665.801(c);
            (3) Vessels permitted to fish in Crustacean Permit Area 1 VMS Subarea; or
            (4) CNMI commercial bottomfish permit, if the vessel is a medium or large bottomfish vessel, issued pursuant to § 665.404(a)(2).
            (b) VMS unit. Only a VMS unit owned by NMFS and installed by NMFS complies with the requirement of this subpart.
            (c) Notification. After a permit holder subject to § 665.19(a) has been notified by the SAC of a specific date for installation of a VMS unit on the permit holder's vessel, the vessel must carry and operate the VMS unit after the date scheduled for installation.
            (d) Fees and charges. During the experimental VMS program, the holder of a permit subject to § 665.19(a) shall not be assessed any fee or other charges to obtain and use a VMS unit, including the communication charges related directed to requirements under this section. Communication charges related to any additional equipment attached to the VMS unit by the owner or operator shall be the responsibility of the owner or operator and not NMFS.
            (e) Permit holder duties. The holder of a permit subject to § 665.19(a) and master of the vessel must:
            (1) Provide opportunity for the SAC to install and make operational a VMS unit after notification.
            (2) Carry and continuously operate the VMS unit on board whenever the vessel is at sea.
            (3) Not remove, relocate, or make non-operational the VMS unit without prior approval from the SAC.
            (f) Authorization by the SAC. The SAC has authority over the installation and operation of the VMS unit. The SAC may authorize the connection or order the disconnection of additional equipment, including a computer, to any VMS unit when deemed appropriate by the SAC.
          
          
            § 665.20
            Western Pacific Community Development Program.
            (a) General. In accordance with the criteria and procedures specified in this section, the Regional Administrator may authorize the direct or incidental harvest of management unit species that would otherwise be prohibited by this part.
            (b) Eligibility. To be eligible to participate in the western Pacific community development program, a community must meet the following criteria:
            (1) Be located in American Samoa, Guam, Hawaii, or the Northern Mariana Islands (collectively, the western Pacific);
            (2) Consist of community residents descended from aboriginal people indigenous to the western Pacific who conducted commercial or subsistence fishing using traditional fishing practices in the waters of the western Pacific;
            (3) Consist of individuals who reside in their ancestral homeland;
            (4) Have knowledge of customary practices relevant to fisheries of the western Pacific;
            (5) Have a traditional dependence on fisheries of the western Pacific;
            (6) Are currently experiencing economic or other constraints that have prevented full participation in the western Pacific fisheries and, in recent years, have not had harvesting, processing or marketing capability sufficient to support substantial participation in fisheries in the area; and
            (7) Develop and submit a community development plan to the Council and the NMFS that meets the requirements in paragraph (c) of this section.
            (c) Community development plan. An eligible community seeking access to a fishery under the authority of the Council and NMFS must submit to the Council a community development plan that includes, but is not limited to, the following information:
            (1) A statement of the purposes and goals of the plan.
            (2) A description and justification for the specific fishing activity being proposed, including:
            (i) Location of the proposed fishing activity.
            (ii) Management unit species to be harvested, and any potential bycatch.
            (iii) Gear type(s) to be used.
            (iv) Frequency and duration of the proposed fishing activity.
            (3) A statement describing the degree of involvement by the indigenous community members, including the name, address, telephone and other contact information of each individual conducting the proposed fishing activity.
            (4) A description of how the community and or its members meet each of the eligibility criteria in paragraph (b) of this section.
            (5) If a vessel is to be used by the community to conduct fishing activities, for each vessel:
            (i) Vessel name and official number (USCG documentation, state, territory, or other registration number).
            (ii) Vessel length overall, displacement, and fish holding capacity.
            (iii) Any valid federal fishing permit number(s).
            (iv) Name, address, and telephone number of the vessel owner(s) and operator(s).
            (d) Council review. The Council will review each community development plan to ensure that it meets the intent of the Magnuson-Stevens Act and contains all required information. The Council may consider advice of its advisory panels in conducting this review. If the Council finds the community development plan is complete, it will transmit the plan to the Regional Administrator for review.
            (e) Agency review and approval. (1) Upon receipt of a community development plan from the Council, the Regional Administrator will review the plan for consistency with paragraphs (b), (c), and (d) of this section, and other applicable laws. The Regional Administrator may request from the applicant additional information necessary to make the determinations pursuant to this section and other applicable laws before proceeding with the review pursuant to paragraph (e)(2) of this section.
            

            (2) If the Regional Administrator determines that a plan contains the required information and is consistent with paragraphs (b), (c), and (d) of this section, and other applicable laws, NMFS will publish a notice in the Federal Register to solicit public comment on the proposed plan and any associated environmental review documents. The notice will include the following:
            (i) A description of the fishing activity to be conducted.
            (ii) The current utilization of domestic annual harvesting and processing capacity (including existing experimental harvesting, if any) of the target, incidental, and bycatch species.
            (iii) A summary of any regulations that would otherwise prohibit the proposed fishing activity.
            (iv) Biological and environmental information relevant to the plan, including appropriate statements of environmental impacts on target and non-target stocks, marine mammals, and threatened or endangered species.
            (3) Within 90 days from the end of the comment period on the plan, the Regional Administrator will notify the applicant in writing of the decision to approve or disapprove the plan.
            (4) If disapproved, the Regional Administrator will provide the reasons for the plan's disapproval and provide the community with the opportunity to modify the plan and resubmit it for review. Reasons for disapproval may include, but are not limited to, the following:
            (i) The applicant failed to disclose material information or made false statements related to the plan.
            (ii) The harvest would contribute to overfishing or would hinder the recovery of an overfished stock, according to the best scientific information available.
            (iii) The activity would be inconsistent with an applicable law.
            (iv) The activity would create a significant enforcement, monitoring, or administrative problem, as determined by the Regional Administrator.

            (5) If approved, the Regional Administrator will publish a notice of the authorization in the Federal Register, and may attach limiting terms and conditions to the authorization including, but not limited to, the following:
            (i) The maximum amount of each management unit species and potential bycatch species that may be harvested and landed during the term of the authorization.
            (ii) The number, sizes, names, identification numbers, and federal permit numbers of the vessels authorized to conduct fishing activities.
            (iii) Type, size, and amount of gear used by each vessel, including trip limits.
            (iv) The times and places where fishing may or may not be conducted.
            (v) Notification, observer, vessel monitoring, and reporting requirements.
            (f) Duration. Unless otherwise specified, and unless revoked, suspended, or modified, a plan may be effective for no longer than five years.
            (g) Transfer. Plans authorized under this section are not transferable or assignable.
            (h) Sanctions. The Regional Administrator may revoke, suspend or modify a community development plan in the case of failure to comply with the terms and conditions of the plan, any other applicable provision of this part, the Magnuson-Stevens Act, or other applicable laws.
            (i) Program review. NMFS and the Council will periodically review and assess each plan. If fishery, environmental, or other conditions have changed such that the plan's goals or requirements are not being met, or the fishery has become in an overfished state or overfishing is occurring, the Regional Administrator may revoke, suspend, or modify the plan.
            [75 FR 54046, Sept. 3, 2010]
          
        
        
          Subpart B—American Samoa Fisheries
          
            § 665.98
            Management area.

            The American Samoa fishery management area is the EEZ seaward of the Territory of American Samoa with the inner boundary coterminous with the seaward boundaries of the Territory of American Samoa and the outer boundary designated as a line drawn in such a manner that each point on it is 200 nautical miles from the baseline from which the territorial sea is measured, or is coterminous with adjacent international maritime boundaries.
          
          
            § 665.99
            Area restrictions.
            Fishing is prohibited in all no-take MPAs. The following U.S. EEZ waters around American Samoa are no-take MPAs: Landward of the 50 fm (91.5 m) curve around Rose Atoll, as depicted on National Ocean Survey Chart Number 83484.
          
          
            § 665.100
            American Samoa bottomfish fisheries. [Reserved]
          
          
            § 665.101
            Definitions.
            As used in §§ 665.100 through 665.119:
            
              American Samoa bottomfish ecosystem component species (American Samoa bottomfish ECS) means those species identified as ECS in the American Samoa FEP and not defined as American Samoa bottomfish MUS.
            
              American Samoa bottomfish management unit species (American Samoa bottomfish MUS) means the following species:
            
              
                Local name
                Common name
                Scientific name
              
              
                palu-gutusiliva
                red snapper, silvermouth
                
                  Aphareus rutilans.
                
              
              
                asoama
                gray snapper, jobfish
                
                  Aprion virescens.
                
              
              
                tafauli
                black trevally, jack
                
                  Caranx lugubris.
                
              
              
                papa, velo
                lunartail grouper
                
                  Variola louti.
                
              
              
                palu malau
                red snapper
                
                  Etelis carbunculus.
                
              
              
                palu-loa
                red snapper
                
                  Etelis coruscans.
                
              
              
                filoa-paomumu
                redgill emperor
                
                  Lethrinus rubrioperculatus.
                
              
              
                savane
                blueline snapper
                
                  Lutjanus kasmira.
                
              
              
                palu-èna èna
                pink snapper
                
                  Pristipomoides filamentosus.
                
              
              
                palu-sina
                yelloweye snapper
                
                  Pristipomoides flavipinnis.
                
              
              
                palu-ula, palu-sega
                Snapper
                
                  Pristipomoides zonatus.
                
              
            
            [84 FR 2769, Feb. 8, 2019]
          
          
            § 665.102
            [Reserved]
          
          
            § 665.103
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter and § 665.15, it is unlawful for any person to fish for American Samoa bottomfish MUS or ECS using gear prohibited under § 665.104.
            [84 FR 2770, Feb. 8, 2019]
          
          
            § 665.104
            Gear restrictions.
            (a) Bottom trawls and bottom set gillnets. Fishing for American Samoa bottomfish MUS or ECS with bottom trawls and bottom set gillnets is prohibited.
            (b) Possession of gear. The possession of a bottom trawl or bottom set gillnet within the American Samoa fishery management area is prohibited.
            (c) Poisons and explosives. The possession or use of any poisons, explosives, or intoxicating substances for the purpose of harvesting bottomfish is prohibited.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2770, Feb. 8, 2019]
          
          
            § 665.105
            At-sea observer coverage.
            All fishing vessels subject to §§ 665.100 through 665.105 must carry an observer when directed to do so by the Regional Administrator.
          
          
            §§ 665.106-665.119
            [Reserved]
          
          
            § 665.120
            American Samoa coral reef ecosystem fisheries. [Reserved]
          
          
            § 665.121
            Definitions.
            As used in §§ 665.120 through 665.139, American Samoa coral reef ecosystem component species (American Samoa coral reef ECS) means those species identified as ECS in the American Samoa FEP and not defined as MUS or another ECS in this subpart.
            [84 FR 2770, Feb. 8, 2019]
          
          
            § 665.122
            [Reserved]
          
          
            § 665.123
            Relation to other laws.
            To ensure consistency between the management regimes of different Federal agencies with shared management responsibilities of fishery resources within the American Samoa fishery management area, fishing for American Samoa coral reef ECS is not allowed within the boundary of a National Wildlife Refuge unless specifically authorized by the USFWS, regardless of whether that refuge was established by action of the President or the Secretary of the Interior.
            [84 FR 2770, Feb. 8, 2019]
          
          
            
            § 665.124
            Permits and fees.
            (a) Applicability. Unless otherwise specified in this subpart, § 665.13 applies to coral reef ecosystem permits.
            (1) Special permit. Any person of the United States fishing for, taking or retaining American Samoa coral reef ECS must have a special permit if they fish, or if a vessel which they operate is used to fish, for any:
            (i) American Samoa coral reef ECS in low-use MPAs as defined in § 665.99;
            (ii) American Samoa coral reef ECS in the coral reef ecosystem management area; or
            (iii) American Samoa coral reef ECS in the coral reef ecosystem management area with any gear not specifically allowed in this subpart.
            (2) Transshipment permit. A receiving vessel must be registered for use with a transshipment permit if that vessel is used in the American Samoa coral reef ecosystem management area to land or transship American Samoa coral reef ECS harvested within low-use MPAs.
            (3) Exceptions. The following persons are not required to have a permit under this section:
            (i) Any person issued a permit to fish under any FEP who incidentally catches American Samoa coral reef ECS while fishing for bottomfish MUS or ECS, crustacean ECS, western Pacific pelagic MUS, precious coral ECS, or seamount groundfish MUS;
            (ii) Any person fishing for American Samoa coral reef ECS outside of an MPA, who does not retain any American Samoa coral reef ECS; and
            (iii) Any person collecting marine organisms for scientific research as described in § 665.17, or § 600.745 of this chapter.
            (b) Validity. Each permit will be valid for fishing only in the fishery management area specified on the permit.
            (c) General requirements. General requirements governing application information, issuance, fees, expiration, replacement, transfer, alteration, display, sanctions, and appeals for permits are contained in § 665.13.
            (d) Special permit. The Regional Administrator shall issue a special permit in accordance with the criteria and procedures specified in this section.
            (1) Application. An applicant for a special or transshipment permit issued under this section must complete and submit to the Regional Administrator, a Special Coral Reef Ecosystem Fishing Permit Application Form issued by NMFS. Information in the application form must include, but is not limited to, a statement describing the objectives of the fishing activity for which a special permit is needed, including a general description of the expected disposition of the resources harvested under the permit (i.e., stored live, fresh, frozen, preserved; sold for food, ornamental, research, or other use; and a description of the planned fishing operation, including location of fishing and gear operation, amount and species (directed and incidental) expected to be harvested and estimated habitat and protected species impacts).
            (2) Incomplete applications. The Regional Administrator may request from an applicant additional information necessary to make the determinations required under this section. An applicant will be notified of an incomplete application within 10 working days of receipt of the application. An incomplete application will not be considered until corrected and completed in writing.
            (3) Issuance. (i) If an application contains all of the required information, the Regional Administrator will forward copies of the application within 30 days to the Council, the USCG, the fishery management agency of the affected state, and other interested parties who have identified themselves to the Council, and the USFWS.
            (ii) Within 60 days following receipt of a complete application, the Regional Administrator will consult with the Council through its Executive Director, USFWS, and the Director of the affected state fishery management agency concerning the permit application and will receive their recommendations for approval or disapproval of the application based on:
            (A) Information provided by the applicant;

            (B) The current domestic annual harvesting and processing capacity of the directed and incidental species for which a special permit is being requested;
            
            (C) The current status of resources to be harvested in relation to the overfishing definition in the FEP;
            (D) Estimated ecosystem, habitat, and protected species impacts of the proposed activity; and
            (E) Other biological and ecological information relevant to the proposal. The applicant will be provided with an opportunity to appear in support of the application.
            (iii) Following a review of the Council's recommendation and supporting rationale, the Regional Administrator may:
            (A) Concur with the Council's recommendation and, after finding that it is consistent with the goals and objectives of the FEP, the national standards, the Endangered Species Act, and other applicable laws, approve or deny a special permit; or
            (B) Reject the Council's recommendation, in which case, written reasons will be provided by the Regional Administrator to the Council for the rejection.
            (iv) If the Regional Administrator does not receive a recommendation from the Council within 60 days of Council receipt of the permit application, the Regional Administrator can make a determination of approval or denial independently.
            (v) Within 30 working days after the consultation in paragraph (d)(3)(ii) of this section, or as soon as practicable thereafter, NMFS will notify the applicant in writing of the decision to grant or deny the special permit and, if denied, the reasons for the denial. Grounds for denial of a special permit include the following:
            (A) The applicant has failed to disclose material information required, or has made false statements as to any material fact, in connection with his or her application.
            (B) According to the best scientific information available, the directed or incidental catch in the season or location specified under the permit would detrimentally affect any coral reef resource or coral reef ecosystem in a significant way, including, but not limited to issues related to, spawning grounds or seasons, protected species interactions, EFH, and habitat areas of particular concern (HAPC).
            (C) Issuance of the special permit would inequitably allocate fishing privileges among domestic fishermen or would have economic allocation as its sole purpose.
            (D) The method or amount of harvest in the season and/or location stated on the permit is considered inappropriate based on previous human or natural impacts in the given area.
            (E) NMFS has determined that the maximum number of permits for a given area in a given season has been reached and allocating additional permits in the same area would be detrimental to the resource.
            (F) The activity proposed under the special permit would create a significant enforcement problem.
            (vi) The Regional Administrator may attach conditions to the special permit, if it is granted, consistent with the management objectives of the FEP, including, but not limited to: (A) The maximum amount of each resource that can be harvested and landed during the term of the special permit, including trip limits, where appropriate.
            (B) The times and places where fishing may be conducted.
            (C) The type, size, and amount of gear which may be used by each vessel operated under the special permit.
            (D) Data reporting requirements.
            (E) Such other conditions as may be necessary to ensure compliance with the purposes of the special permit consistent with the objectives of the FEP.
            (4) Appeals of permit actions. (i) Except as provided in subpart D of 15 CFR part 904, any applicant for a permit or a permit holder may appeal the granting, denial, conditioning, or suspension of their permit or a permit affecting their interests to the Regional Administrator. In order to be considered by the Regional Administrator, such appeal must be in writing, must state the action(s) appealed, and the reasons therefore, and must be submitted within 30 days of the original action(s) by the Regional Administrator. The appellant may request an informal hearing on the appeal.

            (ii) Upon receipt of an appeal authorized by this section, the Regional Administrator will notify the permit applicant, or permit holder, as appropriate, and will request such additional information and in such form as will allow action upon the appeal. Upon receipt of sufficient information, the Regional Administrator will rule on the appeal in accordance with the permit eligibility criteria set forth in this section and the FEP, as appropriate, based upon information relative to the application on file at NMFS and the Council and any additional information, the summary record kept of any hearing and the hearing officer's recommended decision, if any, and such other considerations as deemed appropriate. The Regional Administrator will notify all interested persons of the decision, and the reasons therefore, in writing, normally within 30 days of the receipt of sufficient information, unless additional time is needed for a hearing.

            (iii) If a hearing is requested, or if the Regional Administrator determines that one is appropriate, the Regional Administrator may grant an informal hearing before a hearing officer designated for that purpose after first giving notice of the time, place, and subject matter of the hearing in the Federal Register. Such a hearing shall normally be held no later than 30 days following publication of the notice in the Federal Register, unless the hearing officer extends the time for reasons deemed equitable. The appellant, the applicant (if different), and, at the discretion of the hearing officer, other interested parties, may appear personally and/or be represented by counsel at the hearing and may submit information and present arguments as determined appropriate by the hearing officer. Within 30 days of the last day of the hearing, the hearing officer shall recommend in writing a decision to the Regional Administrator.
            (iv) The Regional Administrator may adopt the hearing officer's recommended decision, in whole or in part, or may reject or modify it. In any event, the Regional Administrator will notify interested persons of the decision, and the reason(s) therefore, in writing, within 30 days of receipt of the hearing officer's recommended decision. The Regional Administrator's action constitutes final action for the agency for the purposes of the Administrative Procedure Act.
            (5) The Regional Administrator may, for good cause, extend any time limit prescribed in this section for a period not to exceed 30 days either upon his or her own motion or upon written request from the Council, appellant or applicant stating the reason(s) therefore.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2770, Feb. 8, 2019]
          
          
            § 665.125
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter and § 665.15 of this part, it is unlawful for any person to do any of the following:
            (a) Fish for, take, retain, possess or land any American Samoa coral reef ecosystem ECS in any low-use MPA as defined in § 665.99 unless:
            (1) A valid permit has been issued for the hand harvester or the fishing vessel operator that specifies the applicable area of harvest;
            (2) A permit is not required, as outlined in § 665.124; or
            (3) The American Samoa coral reef ECS possessed on board the vessel originated outside the management area, and this can be demonstrated through receipts of purchase, invoices, fishing logbooks or other documentation.
            (b) Fish for, take, or retain any American Samoa coral reef ECS:
            (1) That is determined overfished with subsequent rulemaking by the Regional Administrator;
            (2) By means of gear or methods prohibited under § 665.127;
            (3) In a low-use MPA without a valid special permit; or
            (4) In violation of any permit issued under §§ 665.13, 665.123, or 665.124.
            (c) Fish for, take, or retain any wild live rock or live hard coral except under a valid special permit for scientific research, aquaculture seed stock collection or traditional and ceremonial purposes by indigenous people.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2770, Feb. 8, 2019]
          
          
            § 665.126
            Notifications.

            Any special permit holder subject to the requirements of this subpart must contact the appropriate NMFS enforcement agent in American Samoa, Guam, or Hawaii at least 24 hours before landing any American Samoa coral reef ECS harvested under a special permit and report the port and the approximate date and time at which the catch will be landed.
            [84 FR 2770, Feb. 8, 2019]
          
          
            § 665.127
            Allowable gear and gear restrictions.
            (a) American Samoa coral reef ECS may be taken only with the following allowable gear and methods:
            (1) Hand harvest;
            (2) Spear;
            (3) Slurp gun;
            (4) Hand net/dip net;
            (5) Hoop net for Kona crab;
            (6) Throw net;
            (7) Barrier net;
            (8) Surround/purse net that is attended at all times;
            (9) Hook-and-line (includes handline (powered or not), rod-and-reel, and trolling);
            (10) Crab and fish traps with vessel ID number affixed; and (11) Remote-operating vehicles/submersibles.
            (b) American Samoa coral reef ECS may not be taken by means of poisons, explosives, or intoxicating substances. Possession or use of these materials by any permit holder under this subpart who is established to be fishing for coral reef ECS in the management area is prohibited.
            (c) Existing FEP fisheries shall follow the allowable gear and methods outlined in their respective plans.
            (d) Any person who intends to fish with new gear not included in this section must describe the new gear and its method of deployment in the special permit application. A decision on the permissibility of this gear type will be made by the Regional Administrator after consultation with the Council and the director of the affected state fishery management agency.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2770, Feb. 8, 2019]
          
          
            § 665.128
            Gear identification.
            (a) Gear marking. The vessel number must be affixed to all fish and crab traps on board the vessel or deployed in the water by any vessel or person holding a permit under § 665.13 or § 665.124 or that is otherwise established to be fishing for American Samoa coral reef ecosystem ECS in the management area.
            (b) Enforcement action. (1) Traps not marked in compliance with paragraph (a) of this section and found deployed in the coral reef ecosystem management area will be considered unclaimed or abandoned property, and may be disposed of in any manner considered appropriate by NMFS or an authorized officer.
            (2) Unattended surround nets or bait seine nets found deployed in the coral reef ecosystem management area will be considered unclaimed or abandoned property, and may be disposed of in any manner considered appropriate by NMFS or an authorized officer.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2770, Feb. 8, 2019]
          
          
            §§ 665.129-665.139
            [Reserved]
          
          
            § 665.140
            American Samoa Crustacean Fisheries. [Reserved]
          
          
            § 665.141
            Definitions.
            As used in §§ 665.140 through 665.159:
            
              American Samoa crustacean ecosystem component species (American Samoa crustacean ECS) means those species identified as ECS in the American Samoa FEP.
            
              Crustacean Permit Area 3 (Permit Area 3) includes the EEZ around American Samoa.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2770, Feb. 8, 2019]
          
          
            § 665.142
            Permits.
            (a) Applicability. (1) The owner of any vessel used to fish for lobster in Permit Area 3 must have a permit issued for that vessel.
            (2) The owner of any vessel used to fish for deepwater shrimp in Crustacean Permit Area 3 must have a permit issued for that vessel.
            (b) General requirements. General requirements governing application information, issuance, fees, expiration, replacement, transfer, alteration, display, sanctions, and appeals for permits issued under this section, as applicable, are contained in § 665.13.
            
            (c) Application. An application for a permit required under this section will be submitted to PIRO as described in § 665.13. If the application for a limited access permit is submitted on behalf of a partnership or corporation, the application must be accompanied by a supplementary information sheet obtained from PIRO and contain the names and mailing addresses of all partners or shareholders and their respective percentage of ownership in the partnership or corporation.
          
          
            § 665.143
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter and § 665.15, in Crustacean Permit Area 3, it is unlawful for any person to fish for, take, or retain deepwater shrimp without a permit issued under § 665.142.
          
          
            § 665.144
            Notifications.
            (a) The operator of any vessel fishing subject to the requirements of this subpart must:
            (1) Report, not less than 24 hours, but not more than 36 hours, before landing, the port, the approximate date and the approximate time at which spiny and slipper lobsters will be landed.
            (2) Report, not less than 6 hours and not more than 12 hours before offloading, the location and time that offloading of spiny and slipper lobsters will begin.
            (b) The Regional Administrator will notify permit holders of any change in the reporting method and schedule required in paragraphs (a)(1) and (a)(2) of this section at least 30 days prior to the opening of the fishing season.
          
          
            § 665.145
            At-sea observer coverage.
            All fishing vessels subject to §§ 665.140 through 665.145 and subpart A of this part must carry an observer when requested to do so by the Regional Administrator.
          
          
            §§ 665.146-665.159
            [Reserved]
          
          
            § 665.160
            American Samoa precious coral fisheries. [Reserved]
          
          
            § 665.161
            Definitions.
            As used in §§ 665.160 through 665.169:
            
              American Samoa precious coral ecosystem component species (American Samoa precious coral ECS) means those species identified as ECS in the American Samoa FEP.
            
              American Samoa precious coral permit area means the area encompassing the precious coral beds within the U.S. EEZ around American Samoa. Each bed is designated by a permit area code and assigned to one of the following four categories:
            (1) Established beds. [Reserved]
            (2) Conditional beds. [Reserved]
            (3) Refugia. [Reserved]
            (4) Exploratory Area. Permit Area X-P-AS includes all coral beds, other than established beds, conditional beds, or refugia, in the EEZ seaward of American Samoa.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2771, Feb. 8, 2019]
          
          
            § 665.162
            Permits.
            (a) Any vessel of the United States fishing for, taking, or retaining American Samoa precious coral ECS in any American Samoa precious coral permit area must have a permit issued under § 665.13.
            (b) Each permit will be valid for fishing only in the permit area specified on the permit. Precious Coral Permit Areas are defined in § 665.161.
            (c) No more than one permit will be valid for any one vessel at any one time.
            (d) No more than one permit will be valid for any one person at any one time.
            (e) The holder of a valid permit to fish one permit area may obtain a permit to fish another permit area only upon surrendering to the Regional Administrator any current permit for the precious coral fishery issued under § 665.13.
            (f) General requirements governing application information, issuance, fees, expiration, replacement, transfer, alteration, display, sanctions, and appeals for permits for the precious coral fishery are contained in § 665.13.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2771, Feb. 8, 2019]
          
          
            
            § 665.163
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter and in § 665.15, it is unlawful for any person to:
            (a) Use any vessel to fish for, take, retain, possess or land precious coral in any precious coral permit area, unless a permit has been issued for that vessel and area as specified in § 665.13 and that permit is on board the vessel.
            (b) Fish for, take, or retain any species of American Samoa precious coral ECS in any precious coral permit area:
            (1) By means of gear or methods prohibited by § 665.164.
            (2) In refugia specified in § 665.161.
            (3) In a bed for which the quota specified in § 665.167 has been attained.
            (4) In violation of any permit issued under § 665.13 or § 665.17.
            (5) In a bed that has been closed pursuant to §§ 665.166 or 665.169.
            (c) Take and retain, possess, or land any live Hemicorallium laauense, Pleurocorallium secundum, Corallium sp., or live black coral from any precious coral permit area that is less than the minimum height specified in § 665.165 unless:
            (1) A valid EFP was issued under § 665.17 for the vessel and the vessel was operating under the terms of the permit; or
            (2) The coral originated outside coral beds listed in this paragraph, and this can be demonstrated through receipts of purchase, invoices, or other documentation.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2771, Feb. 8, 2019]
          
          
            § 665.164
            Gear restrictions.
            Only selective gear may be used to harvest coral from any precious coral permit area.
          
          
            § 665.165
            Size restrictions.
            The height of a live coral specimen shall be determined by a straight line measurement taken from its base to its most distal extremity. The stem diameter of a living coral specimen shall be determined by measuring the greatest diameter of the stem at a point no less than 1 inch (2.54 cm) from the top surface of the living holdfast.
            (a) Live Hemicorallium laauense, Pleurocorallium secundum, or Corallium sp. harvested from any precious coral permit area must have attained a minimum height of 10 inches (25.4 cm).
            (b) Live black coral harvested from any precious coral permit area must have attained either a minimum stem diameter of 1 inch (2.54 cm), or a minimum height of 48 inches (122 cm).
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2771, Feb. 8, 2019]
          
          
            § 665.166
            Closures.

            (a) If the Regional Administrator determines that the harvest quota for any coral bed will be reached prior to the end of the fishing year, NMFS shall publish a notice to that effect in the Federal Register and shall use other means to notify permit holders. Any such notice must indicate the reason for the closure, the bed being closed, and the effective date of the closure.
            (b) A closure is also effective for a permit holder upon the permit holder's actual harvest of the applicable quota.
          
          
            § 665.167
            Quotas.
            (a) General. The quotas limiting the amount of precious coral that may be taken in any precious coral permit area during the fishing year are listed in § 665.167(d). Only live coral is counted toward the quota. The accounting period for all quotas begins July 1, 1983.
            (b) Conditional bed closure. A conditional bed will be closed to all nonselective coral harvesting after the quota for one species of coral has been taken.
            (c) Reserves and reserve release. The quotas for exploratory area X-P-AS will be held in reserve for harvest by vessels of the United States in the following manner:
            (1) At the start of the fishing year, the reserve for the American Samoa exploratory area will equal the quota minus the estimated domestic annual harvest for that year.

            (2) As soon as practicable after December 31 each year, the Regional Administrator will determine the amount harvested by vessels of the United States between July 1 and December 31 of the year that just ended on December 31.
            
            (3) NMFS will release to TALFF an amount of precious coral for each exploratory area equal to the quota minus two times the amount harvested by vessels of the United States in that July 1-December 31 period.
            (4) NMFS will publish in the Federal Register a notification of the Regional Administrator's determination and a summary of the information on which it is based as soon as practicable after the determination is made.
            (d) Exploratory areas. The American Samoa exploratory permit area X-P-AS has an annual quota of 1,000 kg for all American Samoa precious coral ECS combined with the exception of black corals.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2771, Feb. 8, 2019]
          
          
            § 665.168
            Seasons.
            The fishing year for precious coral begins on July 1 and ends on June 30 the following year.
          
          
            § 665.169
            Gold coral harvest moratorium.
            Fishing for, taking, or retaining any gold coral in any precious coral permit area is prohibited through June 30, 2023.
            [83 FR 27717, June 14, 2018]
          
        
        
          Subpart C—Hawaii Fisheries
          
            § 665.198
            Management area.
            The Hawaii fishery management area is the EEZ seaward of the State of Hawaii, including the Main Hawaiian Islands (MHI) and Northwestern Hawaiian Islands (NWHI), with the inner boundary a line coterminous with the seaward boundaries of the State of Hawaii and the outer boundary a line drawn in such a manner that each point on it is 200 nautical miles from the baseline from which the territorial sea is measured.
          
          
            § 665.199
            Area restrictions [Reserved]
          
          
            § 665.200
            Hawaii bottomfish and seamount groundfish fisheries. [Reserved]
          
          
            § 665.201
            Definitions.
            As used in §§ 665.200 through 665.219:
            
              Deep 7 bottomfish means the following species:
            
              
                Local name
                Common name
                Scientific name
              
              
                (1) lehi
                silver jaw jobfish
                
                  Aphareus rutilans.
              
              
                (2) ehu
                squirrelfish snapper
                
                  Etelis carbunculus.
              
              
                (3) onaga
                longtail snapper
                
                  Etelis coruscans.
              
              
                (4) hapuupuu
                sea bass
                
                  Hyporthodus quernus.
              
              
                (5) opakapaka
                pink snapper
                
                  Pristipomoides filamentosus.
              
              
                (6) kalekale
                pink snapper
                
                  Pristipomoides sieboldii.
              
              
                (7) gindai
                snapper
                
                  Pristipomoides zonatus.
              
            
            
              Deep 7 bottomfish fishing year means the year beginning at 0001 local time on September 1 and ending at 2400 HST on August 31 of the next calendar year.
            
              Hawaii bottomfish ecosystem component species (Hawaii bottomfish ECS) means those species that are not listed as Hawaii bottomfish MUS and that are identified as ECS in Table 4 of the Hawaii FEP.
            
              Hawaii bottomfish management unit species (Hawaii bottomfish MUS) means the following species:
            
              
                Local name
                Common name
                Scientific name
              
              
                (1) lehi
                silver jaw jobfish
                
                  Aphareus rutilans.
              
              
                (2) uku
                gray jobfish
                
                  Aprion virescens.
              
              
                (3) ehu
                squirrelfish snapper
                
                  Etelis carbunculus.
              
              
                (4) onaga
                longtail snapper
                
                  Etelis coruscans.
              
              
                (5) hapuupuu
                sea bass
                
                  Hyporthodus quernus.
              
              
                (6) opakapaka
                pink snapper
                
                  Pristipomoides filamentosus.
              
              
                (7) kalekale
                pink snapper
                
                  Pristipomoides sieboldii.
              
              
                (8) gindai
                snapper
                
                  Pristipomoides zonatus.
              
            
            
            
              Main Hawaiian Islands non-commercial bottomfish permit means the permit required by § 665.203(a)(2) to own or fish from a vessel that is used in any non-commercial vessel-based fishing, landing, or transshipment of any Hawaii bottomfish MUS or ECS in the MHI Management Subarea.
            
              Protected species study zone means the waters within 50 nm, as designated by the Regional Administrator pursuant to § 665.208, around the following islands of the NWHI and as measured from the following coordinates:
            
              
                Name
                N. lat.
                W. long.
              
              
                Nihoa Island
                23°05′
                161°55′
              
              
                Necker Island
                23°35′
                164°40′
              
              
                French Frigate Shoals
                23°45′
                166°15′
              
              
                Gardner Pinnacles
                25°00′
                168°00′
              
              
                Maro Reef
                25°25′
                170°35′
              
              
                Laysan Island
                25°45′
                171°45′
              
              
                Lisianski Island
                26°00′
                173°55′
              
              
                Pearl and Hermes Reef
                27°50′
                175°50′
              
              
                Midway Island
                28°14′
                177°22′
              
              
                Kure Island
                28°25′
                178°20′
              
            
            
              Seamount Groundfish means the following species:
            
              
                Common name
                Scientific name
              
              
                Armorhead
                
                  Pentaceros wheeleri.
                
              
              
                Alfonsin
                
                  Beryx splendens.
                
              
              
                Raftfish
                
                  Hyperoglyphe japonica.
                
              
            
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2771, Feb. 8, 2019; 84 FR 29396, June 24, 2019]
          
          
            § 665.202
            Management subareas.
            (a) The Hawaii fishery management area is divided into subareas with the following designations and boundaries:
            (1) Main Hawaiian Islands means the U.S. EEZ around the Hawaiian Archipelago lying to the east of 161°20′ W. long.
            (2) Northwestern Hawaiian Islands means the EEZ around the Hawaiian Archipelago lying to the west of 161°20′ W. long. For the purposes of regulations issued under this subpart, Midway Island is treated as part of the NWHI Subarea.
            (i) Ho'omalu Zone means that portion of the EEZ around the NWHI west of 165° W. long.
            (ii) Mau Zone means that portion of the EEZ around the NWHI between 161°20′ W. long. and 165° W. long.
            (3) Hancock Seamounts Ecosystem Management Area means that portion of the EEZ in the Northwestern Hawaiian Islands west of 180° W. long. and north of 28° N. lat.
            (b) The inner boundary of each management subarea is a line coterminous with the seaward boundaries of the State of Hawaii.
            (c) The outer boundary of each management subarea is a line drawn in such a manner that each point on it is 200 nautical miles from the baseline from which the territorial sea is measured.
            [75 FR 2205, Jan. 14, 2010, as amended at 75 FR 69015, Nov. 10, 2010]
          
          
            § 665.203
            Permits.
            (a) Applicability—(1) Northwestern Hawaiian Islands. The owner of any vessel used to fish for, land, or transship Hawaii bottomfish MUS or ECS shoreward of the outer boundary of the NWHI subarea must have a permit issued under this section, and the permit must be registered for use with that vessel. PIRO will not register a single vessel for use with a Ho'omalu Zone permit and a Mau Zone permit at the same time. Mau Zone permits issued before June 14, 1999, became invalid June 14, 1999, except that a permit issued to a person who submitted a timely application under paragraph (b)(3) of this section is valid until the permit holder either receives a Mau Zone limited entry permit or until final agency action is taken on the permit holder's application. The Ho'omalu Zone and the Mau Zone limited entry systems described in this section are subject to abolition, modification, or additional effort limitation programs.
            (2) MHI non-commercial. The owner of a vessel that is used for and any person who participates in non-commercial, vessel-based fishing, landing, or transshipment of Hawaii bottomfish MUS or ECS in the MHI management subarea is required to obtain an MHI non-commercial bottomfish permit or a State of Hawaii Commercial Marine License. If one or more persons on a vessel-based bottomfish fishing trip holds an MHI non-commercial permit, then the entire trip is considered non-commercial, and not commercial. However, if any commercial fishing occurs during or as a result of a vessel-based fishing trip, then the fishing trip is considered commercial, and not non-commercial. Charter boat customers are not subject to the requirements of the section.
            (b) Submission. (1) An application for a permit required under this section must be submitted to PIRO as described in § 665.13.
            (2) Ho'omalu Zone limited access permit. In addition to an application under § 665.13(c), each applicant for a Ho'omalu Zone permit must also submit a supplementary information sheet provided by PIRO, which must be signed by the vessel owner or a designee and include the following information:
            (i) The qualification criterion that the applicant believes he or she meets for issuance of a limited access permit;
            (ii) A copy of landings receipts or other documentation, with a certification from a state or Federal agency that this information is accurate, to demonstrate participation in the NWHI bottomfish fishery; and
            (iii) If the application is filed by a partnership or corporation, the names of each of the individual partners or shareholders and their respective percentages of ownership of the partnership or corporation.
            (3) Mau Zone limited access permit. PIRO will not accept applications for a new Mau Zone permit after June 14, 1999. In addition to an application under § 665.13(c), each applicant for a Mau Zone permit must also submit a supplementary information sheet provided by PIRO, which must be signed by the vessel owner or a designee and include the following information:
            (i) The qualification criterion that the applicant believes he or she meets for issuance of a limited access permit;
            (ii) Copy of State of Hawaii catch report(s) to demonstrate that the permitted vessel had made qualifying landings of bottomfish from the Mau Zone; and
            (iii) If the application is filed by a partnership or corporation, the names of each of the individual partners or shareholders and their respective percentage of ownership of the partnership or corporation.
            (c) Sale or transfer of Ho'omalu limited access permits to new vessel owners.
            (1) A Ho'omalu zone permit may not be sold or otherwise transferred to a new owner.
            (2) A Ho'omalu zone permit or permits may be held by a partnership or corporation. If 50 percent or more of the ownership of the vessel passes to persons other than those listed in the original application, the permit will lapse and must be surrendered to the Regional Administrator.
            (d) Transfer of Ho'omalu Zone limited access permits to replacement vessels.
            (1) Upon application by the owner of a permitted vessel, the Regional Administrator will transfer that owner's permit to a replacement vessel owned by that owner, provided that the replacement vessel does not exceed 60 ft (18.3 m) LOA. The replacement vessel must be put into service no later than 12 months after the owner applies for the transfer, or the transfer shall be void.
            (2) An owner of a permitted vessel may apply to the Regional Administrator for transfer of that owner's permit to a replacement vessel greater than 60 ft (18.3 m) LOA. The Regional Administrator may transfer the permit upon determining, after consultation with the Council and considering the objectives of the limited access program, that the replacement vessel has catching power that is comparable to the rest of the vessels holding permits for the fishery, or has catching power that does not exceed that of the original vessel, and that the transfer is not inconsistent with the objectives of the program. The Regional Administrator shall consider vessel length, range, hold capacity, gear limitations, and other appropriate factors in making determinations of catching power equivalency and comparability of the catching power of vessels in the fishery.
            (e) Ho'omalu Zone limited access permit renewal.

            (1) A qualifying landing for Ho'omalu Zone permit renewal is a landing of at least 2,500 lb (1,134 kg) of Hawaii bottomfish MUS or ECS from the Ho'omalu Zone or a landing of at least 2,500 lb (1,134 kg) of fish from the Ho'omalu Zone, of which at least 50 percent by weight was Hawaii bottomfish MUS or ECS. A permit is eligible for renewal for the next calendar year if the vessel covered by the permit made three or more qualifying landings during the current calendar year.
            (2) The owner of a permitted vessel that did not make three or more qualifying landings of bottomfish in a year may apply to the Regional Administrator for a waiver of the landing requirement. If the Regional Administrator finds that failure to make three landings was due to circumstances beyond the owner's control, the Regional Administrator may renew the permit. A waiver may not be granted if the failure to make three landings was due to general economic conditions or market conditions, such that the vessel operations would not be profitable.
            (f) Issuance of new Ho'omalu Zone limited access permits. The Regional Administrator may issue new Ho'omalu Zone limited access permits under § 665.13 if the Regional Administrator determines, in consultation with the Council, that bottomfish stocks in the Ho'omalu Zone are able to support additional fishing effort.
            (g) Eligibility for new Ho'omalu Zone limited access permits. When the Regional Administrator has determined that new permits may be issued, they shall be issued to applicants based upon eligibility, determined as follows:
            (1) Point system. (i) Two points will be assigned for each year in which the applicant was owner or captain of a vessel that made three or more of any of the following types of landings in the NWHI:
            (A) Any amount of Hawaii bottomfish MUS, regardless of weight, if made on or before August 7, 1985;
            (B) At least 2,500 lb (1,134 kg) of Hawaii bottomfish MUS, if made after August 7, 1985; or
            (C) At least 2,500 lb (1,134 kg) of any fish lawfully harvested from the NWHI, of which at least 50 percent by weight was bottomfish, if made after August 7, 1985.
            (ii) One point will be assigned for each year in which the applicant was owner or captain of a vessel that landed at least 6,000 lb (2,722 kg) of bottomfish from the MHI.
            (iii) For any one year, points will be assigned under either paragraph (g)(1)(i) or (g)(1)(ii) of this section, but not under both paragraphs.
            (iv) Before the Regional Administrator issues a Ho'omalu zone permit to fish for bottomfish under this section, the primary operator and relief operator named on the application form must have completed a protected species workshop conducted by NMFS.
            (2) Restrictions. An applicant must own at least a 25 percent share in the vessel that the permit would cover, and only one permit will be assigned to any vessel.
            (3) Order of issuance. New permits shall be awarded to applicants in descending order, starting with the applicant with the largest number of points. If two or more persons have an equal number of points, and there are insufficient new permits for all such applicants, the new permits shall be awarded by the Regional Administrator through a lottery.
            (4) Notification. The Regional Administrator shall place a notice in the Federal Register and shall use other means to notify prospective applicants of the opportunity to file applications for new permits under this program.
            (h) Eligibility for new Mau Zone limited access permits.
            (1) PIRO will issue an initial Mau Zone permit to a vessel owner who qualifies for at least three points under the following point system:
            (i) An owner who held a Mau Zone permit on or before December 17, 1991, and whose permitted vessel made at least one qualifying landing of Hawaii bottomfish MUS on or before December 17, 1991, shall be assigned 1.5 points.
            (ii) An owner whose permitted vessel made at least one qualifying landing of Hawaii bottomfish MUS during 1991 shall be assigned 0.5 point.
            (iii) An owner whose permitted vessel made at least one qualifying landing of Hawaii bottomfish MUS during 1992 shall be assigned 1.0 point.
            (iv) An owner whose permitted vessel made at least one qualifying landing of Hawaii bottomfish MUS during 1993 shall be assigned 1.5 points.

            (v) An owner whose permitted vessel made at least one qualifying landing of Hawaii bottomfish MUS during 1994 shall be assigned 2.0 points.
            
            (vi) An owner whose permitted vessel made at least one qualifying landing of Hawaii bottomfish MUS during 1995 shall be assigned 2.5 points.
            (vii) An owner whose permitted vessel made at least one qualifying landing of Hawaii bottomfish MUS during 1996 shall be assigned 3.0 points.
            (viii) Before PIRO issues a Mau Zone permit to fish for bottomfish under this section, the primary operator and relief operator named on the application form must have completed a protected species workshop conducted by NMFS.
            (2) For purposes of this paragraph (h), a “qualifying landing” means any amount of Hawaii bottomfish MUS lawfully harvested from the Mau Zone and offloaded for sale. No points shall be assigned to an owner for any qualifying landings reported to the State of Hawaii more than 1 year after the landing.
            (3) More than one Mau Zone permit may be issued to an owner of two or more vessels, provided each of the owner's vessels for which a permit will be registered for use has made the required qualifying landings for the owner to be assigned at least three eligibility points.
            (4) A Mau Zone permit holder who does not own a vessel at the time initial permits are issued must register the permit for use with a vessel owned by the permit holder within 12 months from the date the permit was issued. In the interim, the permit holder may register the permit for use with a leased or chartered vessel. If within 12 months of initial permit issuance, the permit holder fails to apply to PIRO to register the permit for use with a vessel owned by the permit holder, then the permit shall expire.
            (5) For each of paragraphs (h)(1)(i) through (h)(1)(viii) of this section, PIRO shall assign points based on the landings of one permitted vessel to only one owner if the vessel did not have multiple owners during the time frame covered by the subordinate paragraphs. If a vessel had multiple owners during a time frame covered by any of paragraphs (h)(1)(i) through (h)(1)(viii) of this section (including joint owners, partners, or shareholders of a corporate owner), PIRO will assign the points for that subordinate paragraph to a single owner if only one owner submits an application with respect to the landings of that vessel during that time frame. If multiple owners submit separate applications with respect to the same landings of the same vessel during the same time frame, then PIRO shall:
            (i) Adhere to any written agreement between the applicants with respect to who among them shall be assigned the aggregate point(s) generated by landings during such time frame(s), or
            (ii) If there is no agreement:
            (A) Shall issue the applicants a joint permit provided the vessel's landings during such time frames generated at least three points, or
            (B) In the event the vessel's landings during such time frame(s) generated less than three points, shall not assign any points generated by the vessel's landings during such time frame(s).
            (i) Ownership requirements and registration of Mau Zone limited access permits for use with other vessels.
            (1) A Mau Zone permit may be held by an individual, partnership, or corporation. No more than 49 percent of the underlying ownership interest in a Mau Zone permit may be sold, leased, chartered, or otherwise transferred to another person or entity. If more than 49 percent of the underlying ownership of the permit passes to persons or entities other than those listed in the original permit application supplemental information sheet, then the permit expires and must be surrendered to PIRO.
            (2) A Mau Zone permit holder may apply under § 665.13 to PIRO to register the permit for use with another vessel if that vessel is owned by the permit holder, and is no longer than 60 ft (18.3 m) LOA.
            (3) If a Mau Zone permit holder sells the vessel for which the permit is registered for use, the permit holder must, within 12 months of the date of sale, apply to PIRO to register the permit for use with a vessel owned by the permit holder. If the permit holder has not applied to register a replacement vessel within 12 months, then the permit expires.

            (4) If a permitted vessel owned by the permit holder is sold or becomes unseaworthy, the Mau Zone permit with which the vessel was registered may be registered for use with a leased or chartered vessel for a period not to exceed 12 months from the date of registration of the leased or chartered vessel. If by the end of that 12-month period the permit holder fails to apply to PIRO to register the permit for use with a vessel owned by the permit holder, then the permit expires.
            (j) Mau Zone limited access permit renewal.
            (1) A Mau Zone permit will be eligible for renewal if the vessel for which the permit is registered for use made at least five separate fishing trips with landings of at least 500 lb (227 kg) of Hawaii bottomfish MUS or ECS per trip during the calendar year. Only one landing of bottomfish MUS or ECS per fishing trip to the Mau Zone will be counted toward the landing requirement.
            (2) If the vessel for which the permit is registered for use fails to meet the landing requirement of paragraph (j)(1) of this section, the owner may apply to the Regional Administrator for a waiver of the landing requirement. Grounds for a waiver are limited to captain incapacitation, vessel breakdowns, and the loss of the vessel at sea if the event prevented the vessel from meeting the landing requirement. Unprofitability is not sufficient for waiver of the landing requirement.
            (3) Failure of the permit holder to register a vessel for use under the permit does not exempt a permit holder from the requirements specified in this paragraph.
            (k) Appeals of permit actions.
            (1) Except as provided in subpart A of 15 CFR part 904, any applicant for a permit or a permit holder may appeal the granting, denial, or revocation of his or her permit to the Regional Administrator.
            (2) In order to be considered by the Regional Administrator, such appeal must be in writing, must state the action appealed, and the reasons therefore, and must be submitted within 30 days of the appealed action. The appellant may request an informal hearing on the appeal.
            (3) The Regional Administrator, in consultation with the Council, will decide the appeal in accordance with the FEP and implementing regulations and based upon information relative to the application on file at NMFS and the Council, the summary record kept of any hearing, the hearing officer's recommended decision, if any, and any other relevant information.
            (4) If a hearing is requested, or if the Regional Administrator determines that one is appropriate, the Regional Administrator may grant an informal hearing before a hearing officer designated for that purpose. The applicant or permit holder may appear personally and/or be represented by counsel at the hearing and submit information and present arguments as determined appropriate by the hearing officer. Within 30 days of the last day of the hearing, the hearing officer shall recommend in writing a decision to the Regional Administrator.
            (5) The Regional Administrator may adopt the hearing officer's recommended decision, in whole or in part, or may reject or modify it. The Regional Administrator's decision on the application is the final administrative decision of the Department of Commerce, and is effective on the date the Administrator signs the decision.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2772, Feb. 8, 2019]
          
          
            § 665.204
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter and § 665.15, it is unlawful for any person to do any of the following:
            (a) Fish for Hawaii bottomfish MUS or ECS, or seamount groundfish MUS using gear prohibited under § 665.206.
            (b) Fish for, or retain on board a vessel, Hawaii bottomfish MUS or ECS in the Ho'omalu Zone or the Mau Zone without the appropriate permit registered for use with that vessel issued under § 665.13.
            (c) Serve as primary operator or relief operator on a vessel with a Mau or Ho'omalu Zone permit without completing a protected species workshop conducted by NMFS, as required by § 665.203.

            (d) Fail to notify the USCG at least 24 hours prior to making any landing of bottomfish taken in the Ho'omalu Zone, as required by § 665.205.
            
            (e) Fish within any protected species study zone in the NWHI without notifying the Regional Administrator of the intent to fish in these zones, as required under § 664.205.
            (f) Falsify or fail to make or file reports of all fishing activities shoreward of the outer boundary of the MHI management subarea, in violation of § 665.14(a) or (b).
            (g) Own a vessel or fish from a vessel that is used to fish non-commercially for any Hawaii bottomfish MUS or ECS in the MHI management subarea without either a MHI non-commercial bottomfish permit or a State of Hawaii Commercial Marine License, in violation of § 665.2 or § 665.203(a)(2).
            (h) Fish for or possess any bottomfish MUS as defined in § 665.201, in the MHI management subarea after a closure of its respective fishery, in violation of § 665.211.
            (i) Sell or offer for sale any bottomfish MUS as defined in § 665.201, after a closure of its respective fishery, in violation of § 665.211.
            (j) Harvest, possess, or land more than a total of five fish (all species combined) identified as Deep 7 bottomfish in § 665.201 from a vessel in the MHI management subarea, while holding a MHI non-commercial bottomfish permit, or while participating as a charter boat customer, in violation of § 665.212.
            (k) Fish for or possess any Hawaii bottomfish MUS or ECS, or seamount groundfish MUS in the Hancock Seamounts Ecosystem Management Area, in violation of § 665.209.
            [75 FR 2205, Jan. 14, 2010, as amended at 75 FR 69015, Nov. 10, 2010; 84 FR 2772, Feb. 8, 2019; 84 FR 29397, June 24, 2019; 85 FR 26624, May 5, 2020]
          
          
            § 665.205
            Notification.
            (a) The owner or operator of a fishing vessel subject to § 665.203(a)(1) must inform PIRO at least 72 hours (not including weekends and holidays) before leaving port, of his or her intent to fish within the protected species study zones defined in § 665.201. The notice must include the name of the vessel, name of the operator, intended departure and return date, and a telephone number at which the owner or operator may be contacted during the business day (8 a.m. to 5 p.m.) to indicate whether an observer will be required on the subject fishing trip.
            (b) The operator of a fishing vessel that has taken Hawaii bottomfish MUS or ECS in the Ho'omalu Zone must contact the USCG, by radio or otherwise, at the 14th District, Honolulu, HI; Pacific Area, San Francisco, CA; or 17th District, Juneau, AK, at least 24 hours before landing, and report the port and the approximate date and time at which the bottomfish will be landed.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2772, Feb. 8, 2019]
          
          
            § 665.206
            Gear restrictions.
            (a) Bottom trawls and bottom set gillnets. Fishing for Hawaii bottomfish MUS or ECS, or seamount groundfish MUS with bottom trawls and bottom set gillnets is prohibited.
            (b) Possession of gear. Possession of a bottom trawl and bottom set gillnet by any vessel having a permit under § 665.203 or otherwise established to be fishing for Hawaii bottomfish MUS or ECS, or seamount groundfish MUS in the management subareas is prohibited.
            (c) Poisons and explosives. The possession or use of any poisons, explosives, or intoxicating substances for the purpose of harvesting Hawaii bottomfish MUS or ECS, or seamount groundfish MUS is prohibited.
            [84 FR 2772, Feb. 8, 2019]
          
          
            § 665.207
            At-sea observer coverage.
            (a) All fishing vessels subject to §§ 665.200 though 665.212 must carry an observer when directed to do so by the Regional Administrator.
            (b) PIRO will advise the vessel owner or operator of any observer requirement within 72 hours (not including weekends or holidays) of receipt of the notice provided pursuant to § 665.205(a). If an observer is required, the owner or operator will be informed of the terms and conditions of observer coverage, and the time and place of embarkation of the observer.

            (c) All observers must be provided with sleeping, toilet, and eating accommodations at least equal to that provided to a full crew member. A mattress or futon on the floor, or a cot, is not acceptable in place of a regular bunk. Meal and other galley privileges must be the same for the observer as for other crew members.
            (d) Female observers on a vessel with an all-male crew must be accommodated either in a single-person cabin or, if reasonable privacy can be ensured by installing a curtain or other temporary divider, in a two-person cabin shared with a licensed officer of the vessel. If the cabin assigned to a female observer does not have its own toilet and shower facilities that can be provided for the exclusive use of the observer, then a schedule for time-sharing of common facilities must be established and approved by the Regional Administrator prior to the vessel's departure from port.
          
          
            § 665.208
            Protected species conservation.
            The Regional Administrator may change the size of the protected species study zones defined in § 665.201 of this subpart:
            (a) If the Regional Administrator determines that a change in the size of the study zones would not result in fishing for bottomfish in the NWHI that would adversely affect any species listed as threatened or endangered under the ESA.
            (b) After consulting with the Council.
            (c) Through notification in the Federal Register published at least 30 days prior to the effective date or through actual notice to the permit holders.
          
          
            § 665.209
            Fishing moratorium at Hancock Seamounts.
            Fishing for, and possession of, Hawaii bottomfish MUS or ECS, or seamount groundfish MUS in the Hancock Seamounts Ecosystem Management Area is prohibited until the Regional Administrator determines that the armorhead stock is rebuilt.
            [84 FR 2772, Feb. 8, 2019]
          
          
            § 665.210
            [Reserved]
          
          
            § 665.211
            Annual Catch Limits (ACL).
            (a) In accordance with § 665.4, the ACLs for MHI bottomfish fisheries for each fishing year are as follows:
            
              
                Fishery
                2018-19 ACL(lb)
                
                2019-20 ACL(lb)
                
                2020-21 ACL(lb)
                
              
              
                Deep 7 bottomfish
                492,000
                492,000
                492,000
              
            
            
              
                Fishery
                2019 ACL(lb)
                
                2020 ACL(lb)
                
                2021 ACL(lb)
                
              
              
                Uku
                127,205
                127,205
                127,205
              
            

            (b) When a bottomfish ACL is projected to be reached based on analyses of available information, the Regional Administrator shall publish a document to that effect in the Federal Register and shall use other means to notify permit holders. The document will include an advisement that the fishery will be closed beginning at a specified date, which is not earlier than seven days after the date of filing the closure notice for public inspection at the Office of the Federal Register, until the end of the fishing year in which the ACL is reached.
            (c) On and after the date specified in paragraph (b) of this section, no person may fish for or possess any bottomfish MUS from a closed fishery in the MHI management subarea, except as otherwise allowed in this section.
            (d) On and after the date specified in paragraph (b) of this section, no person may sell or offer for sale any bottomfish MUS from a closed fishery, except as otherwise authorized by law.
            (e) Fishing for, and the resultant possession or sale of, any bottomfish MUS by vessels legally registered to Mau Zone, Ho'omalu Zone, or PRIA bottomfish fishing permits and conducted in compliance with all other laws and regulations, is exempted from this section.
            [85 FR 26624, May 5, 2020]
          
          
            
            § 665.212
            Non-commercial bag limits.
            No more than a total of five fish (all species combined) identified as Deep 7 bottomfish may be harvested, possessed, or landed by any individual participating in a non-commercial vessel-based fishing trip in the MHI management subarea. Charter boat customers are also subject to the non-commercial bag limit.
            [84 FR 29397, June 24, 2019]
          
          
            §§ 665.213-665.219
            [Reserved]
          
          
            § 665.220
            Hawaii coral reef ecosystem fisheries. [Reserved]
          
          
            § 665.221
            Definitions.
            As used in §§ 665.220 through 665.239, Hawaii coral reef ecosystem component species (Hawaii coral reef ECS) means those species identified as ECS in the Hawaii FEP and are not defined as MUS or another ECS in this subpart.
            [84 FR 2772, Feb. 8, 2019]
          
          
            § 665.222
            Management area.
            The Hawaii coral reef ecosystem management area is as follows:
            (a) The U.S. EEZ around the Hawaiian Archipelago lying to the east of 160°50′ W. long.
            (b) The inner boundary of the management area is the seaward boundary of the State of Hawaii.
            (c) The outer boundary of the management area is the outer boundary of the U.S. EEZ.
          
          
            § 665.223
            Relation to other laws.
            To ensure consistency between the management regimes of different Federal agencies with shared management responsibilities of fishery resources within the Hawaii coral reef ecosystem management area, fishing for Hawaii coral reef ECS is not allowed within the boundary of a National Wildlife Refuge unless specifically authorized by the USFWS, regardless of whether that refuge was established by action of the President or the Secretary of the Interior.
            [84 FR 2772, Feb. 8, 2019]
          
          
            § 665.224
            Permits and fees.
            (a) Applicability. Unless otherwise specified in this subpart, § 665.13 applies to Hawaii coral reef ecosystem permits.
            (1) Special permit. Any person of the United States fishing for, taking or retaining Hawaii coral reef ECS must have a special permit if they, or a vessel which they operate, is used to fish for any:
            (i) Hawaii coral reef ECS in low-use MPAs as defined in § 665.199;
            (ii) Hawaii coral reef ECS in the coral reef ecosystem management area; or
            (iii) Hawaii coral reef ECS in the coral reef ecosystem management area with any gear not specifically allowed in this subpart.
            (2) Transshipment permit. A receiving vessel must be registered for use with a transshipment permit if that vessel is used in the Hawaii coral reef ecosystem management area to land or transship Hawaii coral reef ECS harvested within low-use MPAs.
            (3) Exceptions. The following persons are not required to have a permit under this section:
            (i) Any person issued a permit to fish under any FEP who incidentally catches Hawaii coral reef ECS while fishing for bottomfish MUS or ECS, crustacean MUS, western Pacific pelagic MUS, precious corals, or seamount groundfish;
            (ii) Any person fishing for Hawaii coral reef ECS outside of an MPA, who does not retain any Hawaii coral reef ECS; and
            (iii) Any person collecting marine organisms for scientific research as described in § 665.17, or § 600.745 of this chapter.
            (b) Validity. Each permit will be valid for fishing only in the fishery management area specified on the permit.
            (c) General requirements. General requirements governing application information, issuance, fees, expiration, replacement, transfer, alteration, display, sanctions, and appeals for permits are contained in § 665.13.
            (d) Special permit. The Regional Administrator shall issue a special permit in accordance with the criteria and procedures specified in this section.
            (1) Application. An applicant for a special or transshipment permit issued under this section must complete and submit to the Regional Administrator a Special Coral Reef Ecosystem Fishing Permit Application Form issued by NMFS. Information in the application form must include, but is not limited to a statement describing the objectives of the fishing activity for which a special permit is needed, including a general description of the expected disposition of the resources harvested under the permit (i.e., stored live, fresh, frozen, preserved, sold for food, ornamental, research, or other use, and a description of the planned fishing operation, including location of fishing and gear operation, amount and species (directed and incidental) expected to be harvested and estimated habitat and protected species impacts).
            (2) Incomplete applications. The Regional Administrator may request from an applicant additional information necessary to make the determinations required under this section. An applicant will be notified of an incomplete application within 10 working days of receipt of the application. An incomplete application will not be considered until corrected in writing.
            (3) Issuance. (i) If an application contains all of the required information, the Regional Administrator will forward copies of the application within 30 days to the Council, the USCG, the fishery management agency of the affected state, and other interested parties who have identified themselves to the Council, and the USFWS.
            (ii) Within 60 days following receipt of a complete application, the Regional Administrator will consult with the Council through its Executive Director, USFWS, and the Director of the affected state fishery management agency concerning the permit application and will receive their recommendations for approval or disapproval of the application based on:
            (A) Information provided by the applicant;
            (B) The current domestic annual harvesting and processing capacity of the directed and incidental species for which a special permit is being requested;
            (C) The current status of resources to be harvested in relation to the overfishing definition in the FEP;
            (D) Estimated ecosystem, habitat, and protected species impacts of the proposed activity; and
            (E) Other biological and ecological information relevant to the proposal. The applicant will be provided with an opportunity to appear in support of the application.
            (iii) Following a review of the Council's recommendation and supporting rationale, the Regional Administrator may:
            (A) Concur with the Council's recommendation and, after finding that it is consistent with the goals and objectives of the FEP, the national standards, the Endangered Species Act, and other applicable laws, approve or deny a special permit; or
            (B) Reject the Council's recommendation, in which case, written reasons will be provided by the Regional Administrator to the Council for the rejection.
            (iv) If the Regional Administrator does not receive a recommendation from the Council within 60 days of Council receipt of the permit application, the Regional Administrator can make a determination of approval or denial independently.
            (v) Within 30 working days after the consultation in paragraph (d)(3)(ii) of this section, or as soon as practicable thereafter, NMFS will notify the applicant in writing of the decision to grant or deny the special permit and, if denied, the reasons for the denial. Grounds for denial of a special permit include the following:
            (A) The applicant has failed to disclose material information required, or has made false statements as to any material fact, in connection with his or her application.
            (B) According to the best scientific information available, the directed or incidental catch in the season or location specified under the permit would detrimentally affect any coral reef resource or coral reef ecosystem in a significant way, including, but not limited to, issues related to spawning grounds or seasons, protected species interactions, EFH, and habitat areas of particular concern (HAPC).

            (C) Issuance of the special permit would inequitably allocate fishing privileges among domestic fishermen or would have economic allocation as its sole purpose.
            (D) The method or amount of harvest in the season and/or location stated on the permit is considered inappropriate based on previous human or natural impacts in the given area.
            (E) NMFS has determined that the maximum number of permits for a given area in a given season has been reached and allocating additional permits in the same area would be detrimental to the resource.
            (F) The activity proposed under the special permit would create a significant enforcement problem.
            (vi) The Regional Administrator may attach conditions to the special permit, if it is granted, consistent with the management objectives of the FEP, including, but not limited to:
            (A) The maximum amount of each resource that can be harvested and landed during the term of the special permit, including trip limits, where appropriate.
            (B) The times and places where fishing may be conducted.
            (C) The type, size, and amount of gear which may be used by each vessel operated under the special permit.
            (D) Data reporting requirements.
            (E) Such other conditions as may be necessary to ensure compliance with the purposes of the special permit consistent with the objectives of the FEP.
            (4) Appeals of permit actions. (i) Except as provided in subpart D of 15 CFR part 904, any applicant for a permit or a permit holder may appeal the granting, denial, conditioning, or suspension of their permit or a permit affecting their interests to the Regional Administrator. In order to be considered by the Regional Administrator, such appeal must be in writing, must state the action(s) appealed, and the reasons therefore, and must be submitted within 30 days of the original action(s) by the Regional Administrator. The appellant may request an informal hearing on the appeal.
            (ii) Upon receipt of an appeal authorized by this section, the Regional Administrator will notify the permit applicant, or permit holder as appropriate, and will request such additional information in such form as will allow action upon the appeal. Upon receipt of sufficient information, the Regional Administrator will rule on the appeal in accordance with the permit eligibility criteria set forth in this section and the FEP, as appropriate, based on information relative to the application on file at NMFS and the Council and any additional information, the summary record kept of any hearing and the hearing officer's recommended decision, if any, and such other considerations as deemed appropriate. The Regional Administrator will notify all interested persons of the decision, and the reasons therefore, in writing, normally within 30 days of the receipt of sufficient information, unless additional time is needed for a hearing.

            (iii) If a hearing is requested, or if the Regional Administrator determines that one is appropriate, the Regional Administrator may grant an informal hearing before a hearing officer designated for that purpose after first giving notice of the time, place, and subject matter of the hearing in the Federal Register. Such a hearing shall normally be held no later than 30 days following publication of the notice in the Federal Register, unless the hearing officer extends the time for reasons deemed equitable. The appellant, the applicant (if different), and, at the discretion of the hearing officer, other interested parties, may appear personally and/or be represented by counsel at the hearing and submit information and present arguments as determined appropriate by the hearing officer. Within 30 days of the last day of the hearing, the hearing officer shall recommend in writing a decision to the Regional Administrator.
            (iv) The Regional Administrator may adopt the hearing officer's recommended decision, in whole or in part, or may reject or modify it. In any event, the Regional Administrator will notify interested persons of the decision, and the reason(s) therefore, in writing, within 30 days of receipt of the hearing officer's recommended decision. The Regional Administrator's action constitutes final action for the agency for the purposes of the Administrative Procedure Act.

            (5) Any time limit prescribed in this section may be extended for good cause, for a period not to exceed 30 days, by the Regional Administrator, either upon his or her own motion or upon written request from the Council, appellant or applicant stating the reason(s) therefore.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2772, Feb. 8, 2019]
          
          
            § 665.225
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter and § 665.15 of this part, it is unlawful for any person to do any of the following:
            (a) Fish for, take, retain, possess or land any Hawaii coral reef ECS in any low-use MPA as defined in § 665.99 unless:
            (1) A valid permit has been issued for the hand harvester or the fishing vessel operator that specifies the applicable area of harvest;
            (2) A permit is not required, as outlined in § 665.224; or
            (3) The Hawaii coral reef ECS possessed on board the vessel originated outside the management area and this can be demonstrated through receipts of purchase, invoices, fishing logbooks or other documentation.
            (b) Fish for, take, or retain any Hawaii coral reef ECS:
            (1) That is determined overfished with subsequent rulemaking by the Regional Administrator.
            (2) By means of gear or methods prohibited under § 665.227.
            (3) In a low-use MPA without a valid special permit.
            (4) In violation of any permit issued under §§ 665.13 or 665.224.
            (c) Fish for, take, or retain any wild live rock or live hard coral except under a valid special permit for scientific research, aquaculture seed stock collection or traditional and ceremonial purposes by indigenous people.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2773, Feb. 8, 2019]
          
          
            § 665.226
            Notifications.
            Any special permit holder subject to the requirements of this subpart must contact the appropriate NMFS enforcement agent in American Samoa, Guam, or Hawaii at least 24 hours before landing any Hawaii coral reef ECS harvested under a special permit, and report the port and the approximate date and time at which the catch will be landed.
            [84 FR 2773, Feb. 8, 2019]
          
          
            § 665.227
            Allowable gear and gear restrictions.
            (a) Hawaii coral reef ECS may be taken only with the following allowable gear and methods:
            (1) Hand harvest;
            (2) Spear;
            (3) Slurp gun;
            (4) Hand net/dip net;
            (5) Hoop net for Kona crab;
            (6) Throw net;
            (7) Barrier net;
            (8) Surround/purse net that is attended at all times;
            (9) Hook-and-line (includes handline (powered or not), rod-and-reel, and trolling);
            (10) Crab and fish traps with vessel ID number affixed; and
            (11) Remote-operating vehicles/submersibles.
            (b) Hawaii coral reef ECS may not be taken by means of poisons, explosives, or intoxicating substances. Possession or use of these materials by any permit holder under this subpart who is established to be fishing for coral reef ECS in the management area is prohibited.
            (c) Existing FEP fisheries shall follow the allowable gear and methods outlined in their respective plans.
            (d) Any person who intends to fish with new gear not included in this section must describe the new gear and its method of deployment in the special permit application. A decision on the permissibility of this gear type will be made by the Regional Administrator after consultation with the Council and the director of the affected state fishery management agency.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2773, Feb. 8, 2019]
          
          
            § 665.228
            Gear identification.

            (a) The vessel number must be affixed to all fish and crab traps on board the vessel or deployed in the water by any vessel or person holding a permit under § 665.13 or § 665.124 or that is otherwise established to be fishing for Hawaii coral reef ECS in the management area.
            
            (b) Enforcement action. (1) Traps not marked in compliance with paragraph (a) of this section and found deployed in the Hawaii coral reef ecosystem management area will be considered unclaimed or abandoned property, and may be disposed of in any manner considered appropriate by NMFS or an authorized officer.
            (2) Unattended surround nets or bait seine nets found deployed in the Hawaii coral reef ecosystem management area will be considered unclaimed or abandoned property, and may be disposed of in any manner considered appropriate by NMFS or an authorized officer.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2773, Feb. 8, 2019]
          
          
            §§ 665.229-665.239
            [Reserved]
          
          
            § 665.240
            Hawaii crustacean fisheries. [Reserved]
          
          
            § 665.241
            Definitions.
            As used in §§ 665.240 through 665.259:
            
              Hawaii crustacean management area is divided into the following areas:
            (1) Crustacean Permit Area 1 (Permit Area 1) means the EEZ around the NWHI.
            (2) Crustacean Permit Area 2 (Permit Area 2) means the EEZ around the MHI.
            (3) Crustacean Permit Area 1 VMS Subarea means an area within the EEZ around the NWHI 50 nm from the center geographical positions of the islands and reefs in the NWHI as follows:
            
              
                Name
                N. lat.
                W. long.
              
              
                Nihoa Island
                23°05′
                161°55′
              
              
                Necker Island
                23°35′
                164°40′
              
              
                French Frigate Shoals
                23°45′
                166°15′
              
              
                Gardner Pinnacles
                25°00′
                168°00′
              
              
                Maro Reef
                25°25′
                170°35′
              
              
                Laysan Island
                25°45′
                171°45′
              
              
                Lisianski Island
                26°00′
                173°55′
              
              
                Pearl and Hermes Reef
                27°50′
                175°50′
              
              
                Midway Island
                28°14′
                177°22′
              
              
                Kure Island
                28°25′
                178°20′
              
              
                The remainder of the VMS subarea is delimited by parallel lines tangent to and connecting the 50-nm areas around the following: from Nihoa Island to Necker Island; from French Frigate Shoals to Gardner Pinnacles; from Gardner Pinnacles to Maro Reef; from Laysan Island to Lisianski Island; and from Lisianski Island to Pearl and Hermes Reef.
              
            
            
              Hawaii crustacean ecosystem component species (Hawaii crustacean ECS) means those species identified as ECS in the Hawaii FEP.
            
              Hawaii crustacean management unit species (Hawaii crustacean MUS) means the following crustaceans:
            
              
                Local name
                Common name
                Scientific name
              
              
                papa`i kua loa
                Kona crab
                
                  Ranina ranina.
                
              
              
                 
                deepwater shrimp, nylon shrimp
                
                  Heterocarpus sp.
              
            
            
              Interested parties means the State of Hawaii Department of Land and Natural Resources, the Council, holders of permits issued under § 665.242, and any person who has notified the Regional Administrator of his or her interest in the procedures and decisions described in § 665.248, and who has specifically requested to be considered an “interested party.”
            
              Lobster grounds refers, singularly or collectively, to the following four areas in Crustacean Permit Area 1 that shall be used to manage the lobster fishery:
            (1) Necker Island Lobster Grounds—waters bounded by straight lines connecting the following coordinates in the order presented: 24°00′ N. lat., 165°00′ W. long.; 24°00′ N. lat., 164°00′ W. long.; 23°00′ N. lat., 164°00′ W. long.; and 23°00′ N. lat., 165°00′ W. long.
            (2) Gardner Pinnacles Lobster Grounds—waters bounded by straight lines connecting the following coordinates in the order presented: 25°20′ N. lat., 168°20′ W. long.; 25°20′ N. lat., 167°40′ W. long.; 24°20′ N. lat., 167°40′ W. long.; and 24°20′ N. lat., 168°20′ W. long.
            (3) Maro Reef Lobster Grounds—waters bounded by straight lines connecting the following coordinates in the order presented: 25°40′ N. lat., 171°00′ W. long.; 25°40′ N. lat., 170°20′ W. long.; 25°00′ N. lat., 170°20′ W. long.; and 25°00′ N. lat., 171°00′ W. long.
            (4) General NWHI Lobster Grounds—all waters within Crustacean Permit Area 1 except for the Necker Island, Gardner Pinnacles, and Maro Reef Lobster Grounds.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2773, Feb. 8, 2019]
          
          
            § 665.242
            Permits.
            (a) Applicability. (1) The owner of any vessel used to fish for lobster in Permit Area 1 must have a limited access permit issued for such vessel.
            
            (2) The owner of any vessel used to fish for lobster in Permit Area 2 must have a permit issued for such a vessel.
            (3) The owner of any vessel used to fish for deepwater shrimp in Crustacean Permit Areas 1 or 2 must have a permit issued for that vessel.
            (4) Harvest of Hawaii crustacean MUS or ECS within the Northwestern Hawaiian Islands Marine National Monument is subject to the requirements of 50 CFR part 404.
            (b) General requirements. General requirements governing application information, issuance, fees, expiration, replacement, transfer, alteration, display, sanctions, and appeals for permits issued under this section, as applicable, are contained in § 665.13.
            (c) Application. An application for a permit required under this section will be submitted to PIRO as described in § 665.13. If the application for a limited access permit is submitted on behalf of a partnership or corporation, the application must be accompanied by a supplementary information sheet obtained from PIRO and contain the names and mailing addresses of all partners or shareholders and their respective percentage of ownership in the partnership or corporation.
            (d) Lobster Limited Access Permit Requirements. (1) A lobster limited access permit is valid for fishing only in Crustacean Permit Area 1.
            (2) Only one permit will be assigned to any vessel.
            (3) No vessel owner will have permits for a single vessel to harvest lobsters in Permit Areas 1 and 2 at the same time.
            (4) A maximum of 15 limited access permits can be valid at any time.
            (e) Transfer or sale of limited access permits. (1) Permits may be transferred or sold, but no one individual, partnership, or corporation will be allowed to hold a whole or partial interest in more than one permit, except that an owner who qualifies initially for more than one permit may maintain those permits, but may not obtain additional permits. Layering of partnerships or corporations shall not insulate a permit holder from this requirement.
            (2) If 50 percent or more of the ownership of a limited access permit is passed to persons other than those listed on the permit application, PIRO must be notified of the change in writing and provided copies of the appropriate documents confirming the changes within 30 days.
            (3) Upon the transfer or sale of a limited access permit, a new application must be submitted by the new permit owner according to the requirements of § 665.13. The transferred permit is not valid until this process is completed.
            (f) Replacement of a vessel covered by a limited access permit. A limited access permit issued under this section may, without limitation as to frequency, be transferred by the permit holder to a replacement vessel owned by that person.
            (g) Issuance of limited access permits to future applicants. (1) The Regional Administrator may issue limited access permits under this section when fewer than 15 vessel owners hold active permits.

            (2) When the Regional Administrator has determined that limited access permits may be issued to new persons, a notice shall be placed in the Federal Register, and other means will be used to notify prospective applicants of the opportunity to obtain permits under the limited access management program.

            (3) A period of 90 days will be provided after publication of the Federal Register notice for submission of new applications for a limited access permit.
            (4) Limited access permits issued under this paragraph (g) will be issued first to applicants qualifying under paragraph (g)(4)(i) of this section. If the number of limited access permits available is greater than the number of applicants that qualify under paragraph (g)(4)(i) of this section, then limited access permits will be issued to applicants under paragraph (g)(4)(ii) of this section.

            (i) First priority to receive limited access permits under this paragraph (g) goes to owners of vessels that were used to land lobster from Permit Area 1 during the period 1983 through 1990, and who were excluded from the fishery by implementation of the limited access system. If there are insufficient permits for all such applicants, the new permits shall be issued by the Regional Administrator through a lottery.
            (ii) Second priority to receive limited access permits under paragraph (g) goes to owners with the most points, based upon a point system. If two or more owners have the same number of points and there are insufficient permits for all such owners, the Regional Administrator shall issue the permits through a lottery. Under the point system, limited access permits will be issued, in descending order, beginning with owners who have the most points and proceeding to owners who have the least points, based on the following:
            (A) Three points shall be assigned for each calendar year after August 8, 1985, that the applicant was the operator of a vessel that was used to land lobster from Permit Area 1.
            (B) Two points shall be assigned for each calendar year or partial year after August 8, 1985, that the applicant was the owner, operator, or crew member of a vessel engaged in either commercial fishing in Permit Area 2 for lobster, or fishing in Permit Area 1 for fish other than lobster with an intention to sell all or part of the catch.
            (C) One point shall be assigned for each calendar year or partial year after August 8, 1985, that the applicant was the owner, operator, or crew member of a vessel engaged in any other commercial fishing in the EEZ surrounding Hawaii.
            (5) A holder of a new limited access permit must own at least a 50 percent share in the vessel that the permit would cover.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2773, Feb. 8, 2019]
          
          
            § 665.243
            Prohibitions.
            In addition to the general prohibitions specified in 50 CFR §§ 600.725 and 665.15, it is unlawful for any person to do any of the following:
            (a) In Permit Area 1, it is unlawful for any person to—
            (1) Fish for, take, or retain lobsters—
            (i) Without a limited access permit issued under § 665.242.
            (ii) By methods other than lobster traps or by hand for lobsters, as specified in § 665.245.
            (iii) From closed areas for lobsters, as specified in § 665.251.
            (iv) During a closed season, as specified in § 665.250.
            (v) After the closure date, as specified in § 665.252, and until the fishery opens again in the following calendar year.
            (vi) In a lobster grounds after closure of that grounds as specified in § 665.252(b).
            (2) Fail to report before landing or offloading as specified in § 665.244.
            (3) Fail to comply with any protective measures implemented under § 665.248.
            (4) Leave a trap unattended in the Hawaii crustacean management area except as provided in § 665.245.
            (5) Maintain on board the vessel or in the water more than 1,200 traps per fishing vessel, of which no more than 1,100 can be assembled traps, as specified in § 665.245.
            (6) Land lobsters taken in Permit Area 1 after the closure date, as specified in § 665.252, until the fishery opens again the following year.
            (7) Refuse to make available to an authorized officer and employee of NMFS designated by the Regional Administrator for inspection and copying any records that must be made available in accordance with § 665.14(g)(2).
            (8) Possess on a fishing vessel that has a limited access permit issued under § 665.242 any lobster trap in Crustacean Permit Area 1 when fishing for lobster is prohibited as specified in §§ 665.248, 665.250(a), or 665.252, or except as allowed under § 665.245(a)(7).
            (9) Possess on a fishing vessel that has a limited access permit issued under this subpart any lobster trap in Crustacean Permit Area 1 VMS Subarea when fishing for lobsters is prohibited as specified in §§ 665.248, 665.250(a), or 665.252, except as allowed under § 665.245(a)(8).
            (10) Interfere with, tamper with, alter, damage, disable, or impede the operation of a VMS unit or to attempt any of the same while engaged in the Permit Area 1 fishery; or to move or remove a VMS unit while engaged in the Permit Area 1 fishery without first notifying the Regional Administrator.

            (11) Make a false statement, oral or written, to the Regional Administrator or an authorized officer, regarding the certification, use, operation, or maintenance of a VMS unit used in the fishery.
            (12) Fail to allow an authorized officer to inspect and certify a VMS unit used in the fishery.
            (13) Possess, on a fishing vessel that has a limited access permit issued under this subpart, any lobster trap in a lobster grounds that is closed under § 665.252(b), unless the vessel has an operational VMS unit, certified by NMFS, on board.
            (b) In Permit Area 2, it is unlawful for any person to—
            (1) Fish for, take, or retain lobsters—
            (i) By methods other than lobster traps or by hand, as specified in § 665.245; or
            (ii) During a closed season, as specified in § 665.250(b).
            (2) Retain or possess on a fishing vessel any lobster taken in Permit Area 2 that is less than the minimum size specified in § 665.249.
            (3) Possess on a fishing vessel any lobster or lobster part taken in Permit Area 2 in a condition where the lobster is not whole and undamaged as specified in § 665.249.
            (4) Retain or possess on a fishing vessel, or remove the eggs from, any egg-bearing lobster, as specified in § 665.249.
            (5) Possess on a fishing vessel that has a permit for Permit Area 2 issued under this subpart any lobster trap in Permit Area 2 when fishing for lobster in the MHI is prohibited during the months of May, June, July, and August.
            (c) In Crustacean Permit Areas 1 and 2, it is unlawful for any person to fish for, take, or retain deepwater shrimp without a permit issued under § 665.242.
          
          
            § 665.244
            Notifications.
            (a) The operator of any vessel subject to the requirements of this subpart must:
            (1) Report, not less than 24 hours, but not more than 36 hours, before landing, the port, the approximate date and the approximate time at which spiny and slipper lobsters will be landed.
            (2) Report, not less than 6 hours and not more than 12 hours before offloading, the location and time that offloading of spiny and slipper lobsters will begin.
            (b) The Regional Administrator will notify permit holders of any change in the reporting method and schedule required in paragraph (a) of this section at least 30 days prior to the opening of the fishing season.
          
          
            § 665.245
            Gear restrictions.
            (a) Permit Area 1. (1) Lobsters may be taken only with lobster traps or by hand. Lobsters may not be taken by means of poisons, drugs, other chemicals, spears, nets, hook, or explosives.
            (2) The smallest opening of an entry way of any lobster trap may not allow any sphere or cylinder greater than 6.5 inches (16.5 cm) in diameter to pass from outside the trap to inside the trap.
            (3) Each lobster trap must have a minimum of two escape vent panels that meet the following requirements:
            (i) Panels must have at least four unobstructed circular holes no smaller than 67 mm in diameter, with centers at least 82 mm apart.
            (ii) The lowest part of any opening in an escape vent panel must not be more than 85 mm above the floor of the trap.
            (iii) Panels must be placed opposite one another in each trap.
            (4) A vessel fishing for or in possession of lobster in any permit area may not have on board the vessel any trap that does not meet the requirements of paragraphs (a)(1), (2), and (3) of this section.
            (5) A maximum of 1,200 traps per vessel may be maintained on board or in the water, provided that no more than 1,100 assembled traps are maintained on board or in the water. If more than 1,100 traps are maintained, the unassembled traps may be carried as spares only, in order to replace assembled traps that may be lost or become unusable.
            (6) Traps shall not be left unattended in any permit area, except in the event of an emergency, in which case the vessel operator must notify the SAC of the emergency that necessitated leaving the traps on the grounds, and the location and number of the traps, within 24 hours after the vessel reaches port.

            (7) A vessel whose owner has a limited access permit issued under this subpart and has an operating VMS unit certified by NMFS may enter Crustacean Permit Area 1 with lobster traps on board on or after June 25, but must remain outside the Crustacean Permit Area 1 VMS Subarea until the NWHI lobster season opens on July 1.
            (8) A vessel whose owner has a limited access permit issued under this subpart and has on board an operational VMS unit certified by NMFS may transit Crustacean Permit Area 1, including Crustacean Permit Area 1 VMS Subarea, with lobster traps on board for the purpose of moving to another lobster grounds or returning to port following the closure date, as specified in § 665.252, providing the vessel does not stop or fish and is making steady progress to another lobster grounds or back to port as determined by NMFS.
            (9) The operator of a permitted vessel must notify the Regional Administrator or an authorized officer no later than June 15 of each year if the vessel will use a VMS unit in the fishery and allow for inspection and certification of the unit.
            (b) Permit Area 2. Lobsters may be taken only with lobster traps or by hand. Lobsters may not be taken by means of poisons, drugs, other chemicals, spears, nets, hooks, or explosives.
          
          
            § 665.246
            Gear identification.
            In Permit Area 1, the vessel's official number must be marked legibly on all traps and floats maintained on board the vessel or in the water by that vessel.
          
          
            § 665.247
            At-sea observer coverage.
            All fishing vessels subject to §§ 665.240 though 665.252 and subpart A of this part must carry an observer when requested to do so by the Regional Administrator.
          
          
            § 665.248
            Monk seal protective measures.
            (a) General. This section establishes a procedure that will be followed if the Regional Administrator receives a report of a monk seal death that appears to be related to the lobster fishery in Permit Area 1.
            (b) Notification. Upon receipt of a report of a monk seal death that appears to be related to the lobster fishery, the Regional Administrator will notify all interested parties of the facts known about the incident. The Regional Administrator will also notify them that an investigation is in progress, and that, if the investigation reveals a threat of harm to the monk seal population, protective measures may be implemented.
            (c) Investigation. (1) The Regional Administrator will investigate the incident reported and will attempt to:
            (i) Verify that the incident occurred.
            (ii) Determine the extent of the harm to the monk seal population.
            (iii) Determine the probability of a similar incident recurring.
            (iv) Determine details of the incident such as:
            (A) The number of animals involved.
            (B) The cause of the mortality.
            (C) The age and sex of the dead animal(s).
            (D) The relationship of the incident to the reproductive cycle, for example, breeding season (March-September), non-breeding season (October-February).
            (E) The population estimates or counts of animals at the island where the incident occurred.
            (F) Any other relevant information.
            (v) Discover and evaluate any extenuating circumstances.
            (vi) Evaluate any other relevant factors.
            (2) The Regional Administrator will make the results of the investigation available to the interested parties and request their advice and comments.
            (d) Determination of relationship. The Regional Administrator will review and evaluate the results of the investigation and any comments received from interested parties. If there is substantial evidence that the death of the monk seal was related to the lobster fishery, the Regional Administrator will:
            (1) Advise the interested parties of his or her conclusion and the facts upon which it is based.
            (2) Request from the interested parties their advice on the necessity of protective measures and suggestions for appropriate protective measures.
            (e) Determination of response. The Regional Administrator will consider all relevant information discovered during the investigation or submitted by interested parties in deciding on the appropriate response. Protective measures may include, but are not limited to, changes in trap design, changes in gear, closures of specific areas, or closures for specific periods of time.
            (f) Action by the Regional Administrator. If the Regional Administrator decides that protective measures are necessary and appropriate, the Regional Administrator will prepare a document that describes the incident, the protective measures proposed, and the reasons for the protective measures; provide it to the interested parties; and request their comments.
            (g) Implementation of protective measures. (1) If, after completing the steps described in paragraph (f) of this section, the Regional Administrator concludes that protective measures are necessary and appropriate, the Regional Administrator will recommend the protective measures to the Assistant Administrator and provide notice of this recommendation to the Chairman of the Council and the Director of the Division of Aquatic Resources, Department of Land and Natural Resources, State of Hawaii.

            (2) If the Assistant Administrator concurs with the Regional Administrator's recommendation, NMFS will publish an action in the Federal Register that includes a description of the incident that triggered the procedure described in this section, the protective measures, and the reasons for the protective measures.
            (h) Notification of “no action.” If, at any point in the process described in this section, the Regional Administrator or Assistant Administrator decides that no further action is required, the interested parties will be notified of this decision.
            (i) Effective dates. (1) The protective measures will take effect 10 days after the date of publication in the Federal Register.
            
            (2) The protective measures will remain in effect for the shortest of the following time periods:
            (i) Until the Hawaii FEP and this section are amended to respond to the problem;
            (ii) Until other action that will respond to the problem is taken under the ESA;
            (iii) Until the Assistant Administrator, following the procedures set forth in paragraph (j) of this section, decides that the protective measures are no longer required and repeals the measures; or
            (iv) For the period of time set forth in the Federal Register notification, not to exceed 3 months. The measures may be renewed for 3 months after again following procedures in paragraphs (b) through (g) of this section.
            (j) Repeal. (1) If the Assistant Administrator decides that protective measures may no longer be necessary for the protection of monk seals, the Assistant Administrator will notify the interested parties of this preliminary decision and the facts upon which it is based. The Assistant Administrator will request advice on the proposed repeal of the protective measures.
            (2) The Assistant Administrator will consider all relevant information obtained by the Regional Administrator or submitted by interested parties in deciding whether to repeal the protective measures.
            (3) If the Assistant Administrator decides to repeal the protective measures—
            (i) Interested parties will be notified of the decision; and

            (ii) Notification of repeal and the reasons for the repeal will be published in the Federal Register.
            
            (k) Monk seal emergency protective measures—(1) Determination of emergency. If, at any time during the process described in paragraphs (a) through (j) of this section, the Regional Administrator determines that an emergency exists involving monk seal mortality related to the lobster fishery and that measures are needed immediately to protect the monk seal population, the Regional Administrator will—
            (i) Notify the interested parties of this determination and request their immediate advice and comments.
            (ii) Forward a recommendation for emergency action and any advice and comments received from interested parties to the Assistant Administrator.
            (2) Implementation of emergency measures. If the Assistant Administrator agrees with the recommendation for emergency action—
            (i) The Regional Administrator will determine the appropriate emergency protective measures.

            (ii) NMFS will publish the emergency protective measures in the Federal Register.
            
            (iii) The Regional Administrator will notify the interested parties of the emergency protective measures. Holders of permits to fish in Permit Area I will be notified by certified mail. Permit holders that the Regional Administrator knows are on the fishing grounds also will be notified by radio.
            (3) Effective dates. (i) Emergency protective measures are effective against a permit holder at 12:01 a.m., local time, of the day following the day the permit holder receives actual notice of the measures.
            (ii) Emergency protective measures are effective for 10 days from the day following the day the first permit holder is notified of the protective measures.
            (iii) Emergency protective measures may be extended for an additional 10 days, if necessary, to allow the completion of the procedures set out in § 665.252.
          
          
            § 665.249
            Lobster size and condition restrictions in Permit Area 2.
            (a) Only spiny lobsters with a carapace length of 8.26 cm or greater may be retained (see Figure 1 to this part).
            (b) Any lobster with a punctured or mutilated body, or a separated carapace and tail, may not be retained.
            (c) A female lobster of any size may not be retained if it is carrying eggs externally. Eggs may not be removed from female lobsters.
          
          
            § 665.250
            Closed seasons.
            (a) Lobster fishing is prohibited in Permit Area 1 during the months of January through June, inclusive.
            (b) Lobster fishing is prohibited in Permit Area 2 during the months of May, June, July, and August.
          
          
            § 665.251
            Closed areas.
            All lobster fishing is prohibited:
            (a) Within 20 nm of Laysan Island.
            (b) Within the EEZ landward of the 10-fathom curve as depicted on National Ocean Survey Charts, Numbers 19022, 19019, and 19016.
          
          
            § 665.252
            Harvest limitation program.
            (a) General. Harvest guidelines for the Necker Island Lobster Grounds, Gardner Pinnacles Lobster Grounds, Maro Reef Lobster Grounds, and General NWHI Lobster Grounds for Permit Area 1 will be set annually for the calendar year and shall:
            (1) Apply to the total catch of spiny and slipper lobsters.
            (2) Be expressed in terms of numbers of lobsters.
            (b) Harvest guideline. (1) The Regional Administrator shall use information from daily lobster catch reports and lobster sales reports from previous years, and may use information from research sampling and other sources to establish the annual harvest guideline in accordance with the FEP after consultation with the Council.

            (2) NMFS shall publish a document indicating the annual harvest guideline in the Federal Register by February 28 of each year and shall use other means to notify permit holders of the harvest guideline for the year.
            (3) The Regional Administrator shall determine, on the basis of the information reported to NMFS by the operator of each vessel fishing, when the harvest guideline for each lobster ground will be reached.
            (4) Notice of the date when the harvest guideline for a lobster ground is expected to be reached and specification of the closure date of the lobster grounds will be provided to each permit holder and/or operator of each permitted vessel at least 24 hours in advance of the closure. After a closure, the harvest of lobster in that lobster ground is prohibited, and the possession of lobster traps on board the vessel in that lobster ground is prohibited unless allowed under § 665.245(a)(8).
            (5) With respect to the notification in paragraph (b)(4) of this section, NMFS shall provide each permit holder and operator of each permitted vessel with the following information, as appropriate:

            (i) Determination of when the overall harvest guideline for Crustacean Permit Area 1 will be reached;
            
            (ii) Closure date after which harvest of lobster or possession of lobster traps on board the vessel in a lobster grounds is prohibited;
            (iii) Closure date after which the possession of lobster traps on board the vessel in Crustacean Permit Area 1 is prohibited by any permitted vessel that is not operating a VMS unit certified by NMFS; and
            (iv) Specification of when further landings of lobster will be prohibited by permitted vessels not carrying an operational VMS unit, certified by NMFS, on board.
            (c) Monitoring and adjustment. The operator of each vessel fishing during the open season shall report lobster catch (by species) and effort (number of trap hauls) data while at sea to NMFS in Honolulu. The Regional Administrator shall notify permit holders of the reporting method, schedule, and logistics at least 30 days prior to the opening of the fishing season.
          
          
            § 665.253
            Annual Catch Limits (ACL).
            In accordance with § 665.4, the ACLs for MHI crusteaceans for each fishing year are as follows:
            
              
                Fishery
                2019 ACL(lb)
                
                2020 ACL(lb)
                
                2021 ACL(lb)
                
              
              
                Kona crab
                3,500
                NA
                NA
              
              
                Deepwater shrimp
                250,733
                250,733
                250,733
              
            
            [85 FR 26624, May 5, 2020]
          
          
            §§ 665.254-665.259
            [Reserved]
          
          
            § 665.260
            Hawaii precious coral fisheries. [Reserved]
          
          
            § 665.261
            Definitions.
            As used in §§ 665.260 through 665.270:
            
              Hawaii precious coral ecosystem component species (Hawaii precious coral ECS) means those species identified as ECS in the Hawaii FEP.
            
              Hawaii precious coral management unit species (Hawaii precious coral MUS) means the following species:
            
              
                Common name
                Scientific name
              
              
                Pink coral
                
                  Pleurocorallium secundum.
                
              
              
                Red coral
                
                  Hemicorallium laauense.
                
              
              
                Gold coral
                
                  Kulamanamana haumeaae.
                
              
              
                Bamboo coral
                
                  Acanella sp.
              
              
                Black coral
                
                  Antipathes griggi, Antipathes grandis, Myriopathes ulex.
                
              
            
            
              Hawaii precious coral permit area means the area encompassing the precious coral beds within the EEZ around Hawaii. Each bed is designated by a permit area code and assigned to one of the following four categories:
            (1) Established beds. (i) Makapu'u (Oahu), Permit Area E-B-1, includes the area within a radius of 2.0 nm of a point at 21°18.0′ N. lat., 157°32.5′ W. long.
            (ii) Au'au Channel (Maui), Permit Area E-B-2, includes the area west and south of a point at 21°10′ N. lat., 156°40′ W. long., and east of a point at 21° N. lat., 157° W. long., and west and north of a point at 20°45′ N. lat., 156°40′ W. long.
            (2) Conditional beds. (i) Keahole Point (Hawaii), Permit Area C-B-1, includes the area within a radius of 0.5 nm of a point at 19°46.0′ N. lat., 156°06.0′ W. long.
            (ii) Kaena Point (Oahu), Permit Area C-B-2, includes the area within a radius of 0.5 nm of a point at 21°35.4′ N. lat., 158°22.9′ W. long.
            (iii) Brooks Bank, Permit Area C-B-3, includes the area within a radius of 2.0 nm of a point at 24°06.0′ N. lat., 166°48.0′ W. long.
            (iv) 180 Fathom Bank, Permit Area C-B-4, N.W. of Kure Atoll, includes the area within a radius of 2.0 nm of a point at 28°50.2′ N. lat., 178°53.4′ W. long.
            (3) Refugia. Westpac Bed, Permit Area R-1, includes the area within a radius of 2.0 nm of a point at 23°18′ N. lat., 162°35′ W. long.
            (4) Exploratory areas. Permit Area X-P-H includes all coral beds, other than established beds, conditional beds, or refugia, in the EEZ seaward of the State of Hawaii.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2773, Feb. 8, 2019]
          
          
            § 665.262
            Permits.

            (a) Any vessel of the United States fishing for, taking, or retaining Hawaii precious coral MUS or ECS in any Hawaiian Archipelago precious coral permit area must have a permit issued under § 665.13.
            (b) Each permit will be valid for fishing only in the permit area specified on the permit. Precious Coral Permit Areas are defined in § 665.261.
            (c) No more than one permit will be valid for any one vessel at any one time.
            (d) No more than one permit will be valid for any one person at any one time.
            (e) The holder of a valid permit to fish one permit area may obtain a permit to fish another permit area only upon surrendering to the Regional Administrator any current permit for the precious coral fishery issued under § 665.13.
            (f) General requirements governing application information, issuance, fees, expiration, replacement, transfer, alteration, display, sanctions, and appeals for permits for the precious coral fishery are contained in § 665.13.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2773, Feb. 8, 2019]
          
          
            § 665.263
            Prohibitions.
            In addition to the general prohibitions specified in 50 CFR 600.725 and in 665.15, it is unlawful for any person to:
            (a) Use any vessel to fish for, take, retain, possess or land precious coral in any Hawaii precious coral permit area, unless a permit has been issued for that vessel and area as specified in § 665.13 and that permit is on board the vessel.
            (b) Fish for, take, or retain any species of Hawaii precious coral MUS or Hawaii precious coral ECS in any precious coral permit area:
            (1) By means of gear or methods prohibited by § 665.264.
            (2) In refugia specified in § 665.261.
            (3) In a bed for which the ACL specified in § 665.269 has been attained.
            (4) In violation of any permit issued under §§ 665.13 or 665.17.
            (5) In a bed that has been closed pursuant to §§ 665.268 or 665.270.
            (c) Take and retain, possess, or land any live Hemicorallium laauense, Pleurocorallium secundum, Corallium sp., or live black coral from any precious coral permit area that is less than the minimum height specified in § 665.265 unless:
            (1) A valid EFP was issued under § 665.17 for the vessel and the vessel was operating under the terms of the permit; or
            (2) The coral originated outside coral beds listed in this paragraph, and this can be demonstrated through receipts of purchase, invoices, or other documentation.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2773, Feb. 8, 2019; 85 FR 26624, May 5, 2020]
          
          
            § 665.264
            Gear restrictions.
            Only selective gear may be used to harvest coral from any precious coral permit area.
          
          
            § 665.265
            Size restrictions.
            The height of a live coral specimen shall be determined by a straight line measurement taken from its base to its most distal extremity. The stem diameter of a living coral specimen shall be determined by measuring the greatest diameter of the stem at a point no less than 1 inch (2.54 cm) from the top surface of the living holdfast.
            (a) Live Hemicorallium laauense, Pleurocorallium secundum, or Corallium sp. harvested from any precious coral permit area must have attained a minimum height of 10 inches (25.4 cm).
            (b) Live black coral harvested from any precious coral permit area must have attained either a minimum stem diameter of 1 inch (2.54 cm), or a minimum height of 48 inches (122 cm).
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2774, Feb. 8, 2019]
          
          
            § 665.266
            Area restrictions.
            Fishing for coral on the WestPac Bed is not allowed. The specific area closed to fishing is all waters within a 2-nm radius of the midpoint of 23°18.0′ N. lat., 162°35.0′ W. long.
          
          
            § 665.267
            Seasons.
            The fishing year for precious coral begins on July 1 and ends on June 30 the following year.
            [85 FR 26624, May 5, 2020]
          
          
            § 665.268
            Closures.

            (a) If the Regional Administrator determines that the ACL for any coral bed will be reached prior to the end of the fishing year, NMFS shall publish a document to that effect in the Federal Register and shall use other means to notify permit holders. Any such notice must indicate the fishery shall be closed, the reason for the closure, the specific bed being closed, and the effective date of the closure.
            (b) A closure is also effective for a permit holder upon the permit holder's actual harvest of the applicable quota.
            [75 FR 2205, Jan. 14, 2010, as amended at 85 FR 26624, May 5, 2020]
          
          
            § 665.269
            Annual Catch Limits (ACL).
            (a) General. The ACLs limiting the amount of precious coral that may be taken in any precious coral permit area during the fishing year are listed in paragraph (c) of this section. Only live coral is counted toward the ACL. The accounting period for each fishing year for all precious coral ACLs begins July 1 and ends June 30 of the following year.
            (b) Reserves and reserve release. The ACL for exploratory area X-P-H will be held in reserve for harvest by vessels of the United States in the following manner:
            (1) At the start of the fishing year, the reserve for the Hawaii exploratory areas will equal the ACL minus the estimated domestic annual harvest for that year.
            (2) As soon as practicable after December 31 each year, the Regional Administrator will determine the amount harvested by vessels of the United States between July 1 and December 31 of the year that just ended on December 31.
            (3) NMFS will release to TALFF an amount of Hawaii precious coral for each exploratory area equal to the ACL minus two times the amount harvested by vessels of the United States in that July 1-December 31 period.
            (4) NMFS will publish in the Federal Register a notification of the Regional Administrator's determination and a summary of the information on which it is based as soon as practicable after the determination is made.
            (c) In accordance with § 665.4, the ACLs for MHI precious coral permit areas for each fishing year are as follows:
            
              Table 1 to Paragraph (c)
              
                Type ofcoral bed
                
                Area and coralgroup
                
                2019 ACL(lb)
                
                2020 ACL(lb)
                
                2021 ACL(lb)
                
              
              
                Established bed
                Auau Channel—Black coral
                5,512
                5,512
                5,512
              
              
                 
                Makapuu Bed—Pink and red coral
                2,205
                2,205
                2,205
              
              
                 
                Makapuu Bed—Bamboo coral
                551
                551
                551
              
              
                Conditional Beds
                180 Fathom Bank—Pink and red coral
                489
                489
                489
              
              
                 
                180 Fathom Bank—Bamboo coral
                123
                123
                123
              
              
                 
                Brooks Bank—Pink and red coral
                979
                979
                979
              
              
                 
                Brooks Bank—Bamboo coral
                245
                245
                245
              
              
                 
                Kaena Point Bed—Pink and red coral
                148
                148
                148
              
              
                 
                Kaena Point Bed—Bamboo coral
                37
                37
                37
              
              
                 
                Keahole Bed—Pink and red coral
                148
                148
                148
              
              
                 
                Keahole Bed—Bamboo coral
                37
                37
                37
              
              
                Exploratory Area
                Hawaii—precious coral
                2,205
                2,205
                2,205
              
            
            
              Note 1 to § 665.269:
              No fishing for coral is authorized in refugia.
            
            
              Note 2 to § 665.269:
              A moratorium on gold coral harvesting is in effect through June 30, 2023.
            
            [85 FR 26624, May 5, 2020]
          
          
            § 665.270
            Gold coral harvest moratorium.
            Fishing for, taking, or retaining any gold coral MUS or ECS in any precious coral permit area is prohibited through June 30, 2023.
            [84 FR 2774, Feb. 8, 2019]
          
        
        
          Subpart D—Mariana Archipelago Fisheries
          
            § 665.398
            Management area.

            The Mariana fishery management area is the EEZ seaward of Guam and CNMI with the inner boundary a line coterminous with the seaward boundaries of Guam and CNMI and the outer boundary a line drawn in such a manner that each point on it is 200 nautical miles from the baseline from which the territorial sea is measured, or is coterminous with adjacent international maritime boundaries.
          
          
            § 665.399
            Area restrictions.
            Anchoring by all fishing vessels over 50 ft (15.25 m) LOA is prohibited in the U.S. EEZ seaward of Guam west of 144°30′ E. long. except in the event of an emergency caused by ocean conditions or by a vessel malfunction that can be documented.
          
          
            § 665.400
            Mariana bottomfish fisheries. [Reserved]
          
          
            § 665.401
            Definitions.
            As used in §§ 665.400 through 665.419:
            
              CNMI commercial bottomfish permit means the permit required by § 665.404(a)(2) to engage in commercial fishing for Mariana bottomfish MUS in the CNMI management subarea.
            
              Guam bottomfish permit means the permit required by § 665.404(a)(1) to use a large vessel to fish for, land, or transship Mariana bottomfish MUS shoreward of the outer boundary of the Guam subarea of the Mariana fishery management area.
            
              Mariana bottomfish ecosystem component species (Mariana bottomfish ECS) means those species identified as ECS in the Marianas Archipelago FEP and not defined as Mariana bottomfish MUS.
            
              Mariana bottomfish management unit species (Mariana bottomfish MUS) means the following fish:
            
              
                Local name
                Common name
                Scientific name
              
              
                (1) lehi/maroobw
                red snapper, silvermouth
                
                  Aphareus rutilans.
                
              
              
                (2) tarakitu/etam
                giant trevally, jack
                
                  Caranx ignobilis.
                
              
              
                (3) tarakiton attelong, orong
                black trevally, jack
                
                  Caranx lugubris.
                
              
              
                (4) bueli, bwele
                lunartail grouper
                
                  Variola louti.
                
              
              
                (5) buninas agaga', falaghal moroobw
                red snapper
                
                  Etelis carbunculus.
                
              
              
                (6) abuninas, taighulupegh
                red snapper
                
                  Etelis coruscans.
                
              
              
                (7) mafuti, atigh
                redgill emperor
                
                  Lethrinus rubrioperculatus.
                
              
              
                (8) funai, saas
                blueline snapper
                
                  Lutjanus kasmira.
                
              
              
                (9) buninas, falaghal-maroobw
                yellowtail snapper
                
                  Pristipomoides auricilla.
                
              
              
                (10) buninas, pakapaka, falaghal-maroobw,
                pink snapper
                
                  Pristipomoides filamentosus.
                
              
              
                (11) buninas, falaghal-maroobw
                yelloweye snapper
                
                  Pristipomoides flavipinnis.
                
              
              
                (12) buninas, falaghal-maroobw
                pink snapper
                
                  Pristipomoides sieboldii.
                
              
              
                (13) buninas rayao amariyu, falaghal-maroobw
                flower snapper
                
                  Pristipomoides zonatus.
                
              
            
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2774, Feb. 8, 2019; 84 FR 29397, June 24, 2019]
          
          
            § 665.402
            Management subareas.
            The Mariana fishery management area is divided into bottomfish management subareas with the following designations and boundaries:
            (a) Guam Management Subarea means the EEZ seaward of the Territory of Guam, with the inner boundary defined as a line coterminous with the seaward boundary of the Territory of Guam.
            (b) CNMI Management Subarea means the EEZ seaward of the CNMI, with the inner boundary defined as a line coterminous with the seaward boundary of the CNMI.
            (c) The outer boundary of each fishery management area is a line drawn in such a manner that each point on it is 200 nautical miles from the baseline from which the territorial sea is measured, or is coterminous with adjacent international maritime boundaries. The boundary between the fishery management areas of Guam and the CNMI extends to those points that are equidistant between Guam and the island of Rota in the CNMI. CNMI and Guam management subareas are divided by a line intersecting these two points: 148° E. long., 12° N. lat., and 142° E. long., 16° N. lat.
            [75 FR 2205, Jan. 14, 2010, as amended at 81 FR 61626, Sept. 7, 2016]
          
          
            
            § 665.403
            Bottomfish fishery area management.
            (a) Guam large vessel bottomfish prohibited area (Area GU-1). A large vessel of the United States, as defined in § 665.12, may not be used to fish for Mariana bottomfish MUS or ECS in the Guam large vessel bottomfish prohibited area, defined as the U.S. EEZ waters surrounding Guam that are enclosed by straight lines connecting the following coordinates in the order listed:
            
              
                Point
                N. lat.
                E. long.
              
              
                GU-1-A
                14°16′
                144°17′
              
              
                GU-1-B
                13°50′
                143°52′
              
              
                GU-1-C
                13°17′
                143°46′
              
              
                GU-1-D
                12°50′
                143°54′
              
              
                GU-1-E
                12°30′
                144°14′
              
              
                GU-1-F
                12°25′
                144°51′
              
              
                GU-1-G
                12°57′
                145°33′
              
              
                GU-1-H
                13°12′
                145°43′
              
              
                GU-1-I
                13°29′44″
                145°48′27″
              
              
                GU-1-A
                14°16′
                144°17′
              
            
            (b) [Reserved]
            [75 FR 2205, Jan. 14, 2010, as amended at 81 FR 61626, Sept. 7, 2016; 84 FR 2774, Feb. 8, 2019]
          
          
            § 665.404
            Permits.
            (a) Applicability—(1) Guam large vessel. The owner of any large vessel used to fish for, land, or transship Mariana bottomfish MUS or ECS shoreward of the outer boundary of the Guam subarea must have a permit issued under this section, and the permit must be registered for use with that vessel.
            (2) Commonwealth of the Northern Mariana Islands (CNMI) commercial. The owner of any vessel used to commercially fish for, transship, receive, or land Mariana bottomfish MUS or ECS shoreward of the outer boundary of the CNMI management subarea must have a permit issued under this section, and the permit must be registered for use with that vessel.
            (b) Submission. An application for a permit required under this section must be submitted to PIRO as described in § 665.13.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2774, Feb. 8, 2019]
          
          
            § 665.405
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter and § 665.15, it is unlawful for any person to do any of the following:
            (a) Fish for Mariana bottomfish MUS or ECS using gear prohibited under § 665.406.
            (b) Use a large vessel that does not have a valid Guam bottomfish permit registered for use with that vessel to fish for, land, or transship Mariana bottomfish MUS or ECS shoreward of the outer boundary of the Guam management subarea of the bottomfish fishery management area in violation of § 665.404(a).
            (c) Use a large vessel to fish for Mariana bottomfish MUS or ECS within the Guam large vessel bottomfish prohibited area, as defined in § 665.403(a).
            (d) Land or transship, shoreward of the outer boundary of the Guam management subarea of the bottomfish fishery management area, Mariana bottomfish MUS or ECS that were harvested in violation of § 665.405(c).
            (e) Use a vessel to fish commercially for Mariana bottomfish MUS or ECS in the CNMI management subarea without a valid CNMI commercial bottomfish permit registered for use with that vessel, in violation of § 665.404(a)(2).
            (f) Falsify or fail to make, keep, maintain, or submit a Federal logbook as required under § 665.14(b) when using a vessel to engage in commercial fishing for Mariana bottomfish MUS or ECS in the CNMI management subarea in violation of § 665.14(b).
            [84 FR 2774, Feb. 8, 2019]
          
          
            § 665.406
            Gear restrictions.
            (a) Bottom trawls and bottom set gillnets. Fishing for bottomfish with bottom trawls and bottom set gillnets is prohibited.
            (b) Possession of gear. Possession of a bottom trawl and bottom set gillnet by any vessel having a permit under § 665.404 or otherwise established to be fishing for bottomfish in the management subareas is prohibited.
            (c) Poisons and explosives. The possession or use of any poisons, explosives, or intoxicating substances for the purpose of harvesting bottomfish is prohibited.
          
          
            
            § 665.407
            At-sea observer coverage.
            All fishing vessels subject to §§ 665.400 through 665.407 must carry an observer when directed to do so by the Regional Administrator.
          
          
            §§ 665.408-665.419
            [Reserved]
          
          
            § 665.420
            Mariana coral reef ecosystem fisheries. [Reserved]
          
          
            § 665.421
            Definitions.
            As used in §§ 665.420 through 665.439, Mariana coral reef ecosystem component species (Mariana coral reef ECS) are those species identified in the Marianas Archipelago FEP and are not defined as MUS or another ECS in this subpart.
            [84 FR 2774, Feb. 8, 2019]
          
          
            § 665.422
            Management area.
            The Mariana coral reef management area consists of the U.S. EEZ around Guam and the offshore area of the CNMI or that portion of the U.S. EEZ around CNMI between three nautical miles offshore and the outer boundary of the U.S. EEZ. The inner boundary of the management area is the seaward boundaries of the Territory of Guam, and a line three nautical miles seaward from the shoreline of CNMI. The outer boundary of the management area is the outer boundary of the U.S. EEZ or adjacent international maritime boundaries. The CNMI and Guam management area is divided by a line intersecting these two points: 148° E. long., 12° N. lat., and 142° E. long., 16° N. lat.
          
          
            § 665.423
            Relation to other laws.
            To ensure consistency between the management regimes of different Federal agencies with shared management responsibilities of fishery resources within the Mariana coral reef ecosystem management area, fishing for Mariana coral reef ECS is not allowed within the boundary of a National Wildlife Refuge unless specifically authorized by the USFWS, regardless of whether that refuge was established by action of the President or the Secretary of the Interior.
            [84 FR 2774, Feb. 8, 2019]
          
          
            § 665.424
            Permits and fees.
            (a) Applicability. Unless otherwise specified in this subpart, § 665.13 applies to coral reef ecosystem permits.
            (1) Special permit. Any person of the United States fishing for, taking or retaining Mariana coral reef ECS must have a special permit if they, or a vessel which they operate, is used to fish for any:
            (i) Mariana coral reef ecosystem MUS ECS in low-use MPAs as defined in § 665.399;
            (ii) Mariana coral reef ECS in the coral reef ecosystem management area; or
            (iii) Mariana coral reef ECS in the Mariana coral reef ecosystem management area with any gear not specifically allowed in this subpart.
            (2) Transshipment permit. A receiving vessel must be registered for use with a transshipment permit if that vessel is used in the Mariana coral reef ecosystem management area to land or transship any Mariana coral reef ECS harvested within low-use MPAs.
            (3) Exceptions. The following persons are not required to have a permit under this section:
            (i) Any person issued a permit to fish under any FEP who incidentally catches Mariana coral reef ECS while fishing for bottomfish MUS or ECS, crustacean ECS, western Pacific pelagic MUS, precious coral ECS, or seamount groundfish MUS.
            (ii) Any person fishing for Mariana coral reef ECS outside of an MPA, who does not retain any Mariana coral reef ECS.
            (iii) Any person collecting marine organisms for scientific research as described in § 665.17, or § 600.745 of this chapter.
            (b) Validity. Each permit will be valid for fishing only in the fishery management area specified on the permit.
            (c) General requirements. General requirements governing application information, issuance, fees, expiration, replacement, transfer, alteration, display, sanctions, and appeals for permits are contained in § 665.13.
            (d) Special permit. The Regional Administrator shall issue a special permit in accordance with the criteria and procedures specified in this section.
            
            (1) Application. An applicant for a special or transshipment permit issued under this section must complete, and submit to the Regional Administrator, a Special Coral Reef Ecosystem Fishing Permit Application Form issued by NMFS. Information in the application form must include, but is not limited to, a statement describing the objectives of the fishing activity for which a special permit is needed, including a general description of the expected disposition of the resources harvested under the permit (i.e., stored live, fresh, frozen, preserved; sold for food, ornamental, research, or other use; and a description of the planned fishing operation, including location of fishing and gear operation, amount and species (directed and incidental) expected to be harvested and estimated habitat and protected species impacts).
            (2) Incomplete applications. The Regional Administrator may request from an applicant additional information necessary to make the determinations required under this section. An applicant will be notified of an incomplete application within 10 working days of receipt of the application. An incomplete application will not be considered until corrected and completed in writing.
            (3) Issuance. (i) If an application contains all of the required information, the Regional Administrator will forward copies of the application within 30 days to the Council, the USCG, the fishery management agency of the affected state, and other interested parties who have identified themselves to the Council, and the USFWS.
            (ii) Within 60 days following receipt of a complete application, the Regional Administrator will consult with the Council through its Executive Director, USFWS, and the Director of the affected state fishery management agency concerning the permit application, and will receive their recommendations for approval or disapproval of the application based on:
            (A) Information provided by the applicant;
            (B) The current domestic annual harvesting and processing capacity of the directed and incidental species for which a special permit is being requested;
            (C) The current status of resources to be harvested in relation to the overfishing definition in the FEP;
            (D) Estimated ecosystem, habitat, and protected species impacts of the proposed activity; and
            (E) Other biological and ecological information relevant to the proposal. The applicant will be provided with an opportunity to appear in support of the application.
            (iii) Following a review of the Council's recommendation and supporting rationale, the Regional Administrator may:
            (A) Concur with the Council's recommendation and, after finding that it is consistent with the goals and objectives of the FEP, the national standards, the Endangered Species Act, and other applicable laws, approve or deny a special permit; or
            (B) Reject the Council's recommendation, in which case, written reasons will be provided by the Regional Administrator to the Council for the rejection.
            (iv) If the Regional Administrator does not receive a recommendation from the Council within 60 days of Council receipt of the permit application, the Regional Administrator can make a determination of approval or denial independently.
            (v) Within 30 working days after the consultation in paragraph (d)(3)(ii) of this section, or as soon as practicable thereafter, NMFS will notify the applicant in writing of the decision to grant or deny the special permit and, if denied, the reasons for the denial. Grounds for denial of a special permit include the following:
            (A) The applicant has failed to disclose material information required, or has made false statements as to any material fact, in connection with his or her application.

            (B) According to the best scientific information available, the directed or incidental catch in the season or location specified under the permit would detrimentally affect any coral reef resource or coral reef ecosystem in a significant way, including, but not limited to, issues related to spawning grounds or seasons, protected species interactions, EFH, and habitat areas of particular concern (HAPC).
            
            (C) Issuance of the special permit would inequitably allocate fishing privileges among domestic fishermen or would have economic allocation as its sole purpose.
            (D) The method or amount of harvest in the season and/or location stated on the permit is considered inappropriate based on previous human or natural impacts in the given area.
            (E) NMFS has determined that the maximum number of permits for a given area in a given season has been reached and allocating additional permits in the same area would be detrimental to the resource.
            (F) The activity proposed under the special permit would create a significant enforcement problem.
            (vi) The Regional Administrator may attach conditions to the special permit, if it is granted, consistent with the management objectives of the FEP, including, but not limited to:
            (A) The maximum amount of each resource that can be harvested and landed during the term of the special permit, including trip limits, where appropriate.
            (B) The times and places where fishing may be conducted.
            (C) The type, size, and amount of gear which may be used by each vessel operated under the special permit.
            (D) Data reporting requirements.
            (E) Such other conditions as may be necessary to ensure compliance with the purposes of the special permit consistent with the objectives of the FEP.
            (4) Appeals of permit actions.
            (i) Except as provided in subpart D of 15 CFR part 904, any applicant for a permit or a permit holder may appeal the granting, denial, conditioning, or suspension of their permit or a permit affecting their interests to the Regional Administrator. In order to be considered by the Regional Administrator, such appeal must be in writing, must state the action(s) appealed, and the reasons therefore, and must be submitted within 30 days of the original action(s) by the Regional Administrator. The appellant may request an informal hearing on the appeal.
            (ii) Upon receipt of an appeal authorized by this section, the Regional Administrator will notify the permit applicant, or permit holder as appropriate, and will request such additional information and in such form as will allow action upon the appeal. Upon receipt of sufficient information, the Regional Administrator will rule on the appeal in accordance with the permit eligibility criteria set forth in this section and the FEP, as appropriate, based upon information relative to the application on file at NMFS and the Council and any additional information, the summary record kept of any hearing and the hearing officer's recommended decision, if any, and such other considerations as deemed appropriate. The Regional Administrator will notify all interested persons of the decision, and the reasons therefore, in writing, normally within 30 days of the receipt of sufficient information, unless additional time is needed for a hearing.

            (iii) If a hearing is requested, or if the Regional Administrator determines that one is appropriate, the Regional Administrator may grant an informal hearing before a hearing officer designated for that purpose after first giving notice of the time, place, and subject matter of the hearing in the Federal Register. Such a hearing shall normally be held no later than 30 days following publication of the notice in the Federal Register, unless the hearing officer extends the time for reasons deemed equitable. The appellant, the applicant (if different), and, at the discretion of the hearing officer, other interested parties, may appear personally and/or be represented by counsel at the hearing and submit information and present arguments as determined appropriate by the hearing officer. Within 30 days of the last day of the hearing, the hearing officer shall recommend in writing a decision to the Regional Administrator.

            (iv) The Regional Administrator may adopt the hearing officer's recommended decision, in whole or in part, or may reject or modify it. In any event, the Regional Administrator will notify interested persons of the decision, and the reason(s) therefore, in writing, within 30 days of receipt of the hearing officer's recommended decision. The Regional Administrator's action constitutes final action for the agency for the purposes of the Administrative Procedure Act.
            
            (5) The Regional Administrator may extend, for good cause, any time limit prescribed in this section for a period not to exceed 30 days, either upon his or her own motion or upon written request from the Council, appellant or applicant stating the reason(s) therefore.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2775, Feb. 8, 2019]
          
          
            § 665.425
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter and § 665.15 of this part, it is unlawful for any person to do any of the following:
            (a) Fish for, take, retain, possess or land any Mariana coral reef ECS in any low-use MPA as defined in § 665.12 unless:
            (1) A valid permit has been issued for the hand harvester or the fishing vessel operator that specifies the applicable area of harvest;
            (2) A permit is not required, as outlined in § 665.424 of this part; or
            (3) The Mariana coral reef ECS possessed on board the vessel originated outside the management area, and this can be demonstrated through receipts of purchase, invoices, fishing logbooks or other documentation.
            (b) Fish for, take, or retain any Mariana coral reef ECS species:
            (1) That is determined overfished with subsequent rulemaking by the Regional Administrator.
            (2) By means of gear or methods prohibited under § 665.427.
            (3) In a low-use MPA without a valid special permit.
            (4) In violation of any permit issued under §§ 665.13 or 665.424.
            (c) Fish for, take, or retain any wild live rock or live hard coral except under a valid special permit for scientific research, aquaculture seed stock collection or traditional and ceremonial purposes by indigenous people.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2775, Feb. 8, 2019]
          
          
            § 665.426
            Notifications.
            Any special permit holder subject to the requirements of this subpart must contact the appropriate NMFS enforcement agent in American Samoa, Guam, or Hawaii at least 24 hours before landing any Mariana coral reef ECS harvested under a special permit, and report the port and the approximate date and time at which the catch will be landed.
            [84 FR 2775, Feb. 8, 2019]
          
          
            § 665.427
            Allowable gear and gear restrictions.
            (a) Mariana coral reef ECS may be taken only with the following allowable gear and methods:
            (1) Hand harvest;
            (2) Spear;
            (3) Slurp gun;
            (4) Hand net/dip net;
            (5) Hoop net for Kona crab;
            (6) Throw net;
            (7) Barrier net;
            (8) Surround/purse net that is attended at all times;
            (9) Hook-and-line (includes handline (powered or not), rod-and-reel, and trolling);
            (10) Crab and fish traps with vessel ID number affixed; and
            (11) Remote-operating vehicles/submersibles.
            (b) Mariana coral reef ECS may not be taken by means of poisons, explosives, or intoxicating substances. Possession or use of these materials by any permit holder under this subpart who is established to be fishing for coral reef ECS in the management area is prohibited.
            (c) Existing FEP fisheries shall follow the allowable gear and methods outlined in their respective plans.
            (d) Any person who intends to fish with new gear not included in this section must describe the new gear and its method of deployment in the special permit application. A decision on the permissibility of this gear type will be made by the Regional Administrator after consultation with the Council and the director of the affected state fishery management agency.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2775, Feb. 8, 2019]
          
          
            § 665.428
            Gear identification.

            (a) The vessel number must be affixed to all fish and crab traps on board the vessel or deployed in the water by any vessel or person holding a permit under §§ 665.13 or 665.424 or that is otherwise established to be fishing for Mariana coral reef ecosystem MUS in the management area.
            (b) Enforcement action. (1) Traps not marked in compliance with paragraph (a) of this section and found deployed in the coral reef ecosystem management area will be considered unclaimed or abandoned property, and may be disposed of in any manner considered appropriate by NMFS or an authorized officer.
            (2) Unattended surround nets or bait seine nets found deployed in the coral reef ecosystem management area will be considered unclaimed or abandoned property, and may be disposed of in any manner considered appropriate by NMFS or an authorized officer.
          
          
            §§ 665.429-665.439
            [Reserved]
          
          
            § 665.440
            Mariana crustacean fisheries. [Reserved]
          
          
            § 665.441
            Definitions.
            As used in §§ 665.440 through 665.459:
            
              Crustacean Permit Area 5 (Permit Area 5) means the EEZ around Guam and the EEZ seaward of points 3 nautical miles from the shoreline of the CNMI.
            
              Mariana crustacean ecosystem component species (Mariana crustacean ECS) means those species identified as ECS in the Marianas Archipelago FEP.
            
              Mariana crustacean management unit species means the following crustaceans:
            
              
                Local name
                English common name
                Scientific name
              
              
                Mahonggang
                spiny lobster
                
                  Panulirus marginatus,
                  
                    Panulirus penicillatus.
                  
                
              
              
                pa'pangpang
                slipper lobster
                Scyllaridae.
              
              
                 
                Kona crab
                
                  Ranina ranina.
                
              
              
                 
                deepwater shrimp
                
                  Heterocarpus spp.
              
            
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2775, Feb. 8, 2019]
          
          
            § 665.442
            Permits.
            (a) Applicability. (1) The owner of any vessel used to fish for lobster in Crustacean Permit Area 5 must have a permit issued for such a vessel.
            (2) The owner of any vessel used to fish for Heterocarpus sp. in Crustacean Permit Area 5 must have a permit issued for that vessel.
            (b) General requirements. General requirements governing application information, issuance, fees, expiration, replacement, transfer, alteration, display, sanctions, and appeals for permits issued under this section, as applicable, are contained in § 665.13.
            (c) Application. An application for a permit required under this section shall be submitted to PIRO as described in § 665.13. If the application for a limited access permit is submitted on behalf of a partnership or corporation, the application must be accompanied by a supplementary information sheet obtained from PIRO and contain the names and mailing addresses of all partners or shareholders and their respective percentage of ownership in the partnership or corporation.
            [75 FR 2205, Jan. 14, 2010, as amended at 81 FR 61626, Sept. 7, 2016; 84 FR 2775, Feb. 8, 2019]
          
          
            § 665.443
            Prohibitions.

            In addition to the general prohibitions specified in § 600.725 of this chapter and § 665.15, it is unlawful for any person in Crustacean Permit Area 5 to fish for, take, or retain Heterocarpus sp. without a permit issued under § 665.442.
            [84 FR 2775, Feb. 8, 2019]
          
          
            § 665.444
            Notifications.
            (a) The operator of any vessel subject to the requirements of this subpart must:
            (1) Report, not less than 24 hours, but not more than 36 hours, before landing, the port, the approximate date and the approximate time at which spiny and slipper lobsters will be landed.
            (2) Report, not less than 6 hours and not more than 12 hours before offloading, the location and time that offloading of spiny and slipper lobsters will begin.
            (b) The Regional Administrator will notify permit holders of any change in the reporting method and schedule required in paragraphs (a)(1) and (2) of this section at least 30 days prior to the opening of the fishing season.
          
          
            
            § 665.445
            At-sea observer coverage.
            All fishing vessels subject to §§ 665.440 through 665.445 and subpart A of this part must carry an observer when requested to do so by the Regional Administrator.
          
          
            §§ 665.446-665.459
            [Reserved]
          
          
            § 665.460
            Mariana precious coral fisheries. [Reserved]
          
          
            § 665.461
            Definitions.
            As used in §§ 665.460 through 665.470:
            
              Mariana precious coral ecosystem component species (Mariana precious coral ECS) means those species identified as ECS in the Marianas Archipelago FEP.
            
              Mariana precious coral management unit species means any coral of the genus Corallium in addition to the following species of corals:
            
              
                English common name
                Scientific name
              
              
                Pink coral (also known as red coral)
                
                  Corallium secundum, Corallium regale,
                  Corallium laauense.
                
              
              
                Gold coral
                
                  Gerardia spp., Callogorgia gilberti, Narella spp., Calyptrophora spp.
              
              
                Bamboo coral
                
                  Lepidisis olapa, Acanella spp.
              
              
                Black coral
                
                  Antipathes dichotoma,
                  Antipathes grandis,
                  Antipathes ulex.
                
              
            
            
              Mariana precious coral permit area means the area encompassing the precious coral beds within the EEZ around the Mariana Archipelago. Each bed is designated by a permit area code and assigned to one of the following four categories:
            (1) Established beds. [Reserved]
            (2) Conditional beds. [Reserved]
            (3) Refugia. [Reserved]
            (4) Exploratory Area.
            (i) Permit Area X-P-G includes all coral beds, other than established beds, conditional beds, or refugia, in the EEZ seaward of Guam.
            (ii) Permit Area X-P-CNMI includes all coral beds, other than established beds, conditional beds, or refugia, in the EEZ seaward of points 3 nautical miles from the shoreline of the CNMI.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2775, Feb. 8, 2019]
          
          
            § 665.462
            Permits.
            (a) Any vessel of the United States fishing for, taking, or retaining Mariana precious coral ECS in any Mariana Archipelago precious coral permit area must have a permit issued under § 665.13.
            (b) Each permit will be valid for fishing only in the permit area specified on the permit. Precious Coral Permit Areas are defined in § 665.461.
            (c) No more than one permit will be valid for any one vessel at any one time.
            (d) No more than one permit will be valid for any one person at any one time.
            (e) The holder of a valid permit to fish one permit area may obtain a permit to fish another permit area only upon surrendering to the Regional Administrator any current permit for the precious coral fishery issued under § 665.13.
            (f) General requirements governing application information, issuance, fees, expiration, replacement, transfer, alteration, display, sanctions, and appeals for permits for the precious coral fishery are contained in § 665.13.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2775, Feb. 8, 2019]
          
          
            § 665.463
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter and in § 665.15, it is unlawful for any person to:
            (a) Use any vessel to fish for, take, retain, possess or land Mariana precious coral ECS in any Mariana precious coral permit area, unless a permit has been issued for that vessel and area as specified in § 665.13 and that permit is on board the vessel.
            (b) Fish for, take, or retain any species of Mariana precious coral ECS in any Mariana precious coral permit area:
            (1) By means of gear or methods prohibited by § 665.464.
            (2) In refugia specified in § 665.461.
            (3) In a bed for which the quota specified in § 665.467 has been attained.
            (4) In violation of any permit issued under §§ 665.13 or 665.17.
            (5) In a bed that has been closed pursuant to §§ 665.466 or 665.469.
            (c) Take and retain, possess, or land any live Hemicorallium laauense, Pleurocorallium secundum, Corallium sp., or live black coral from any precious coral permit area that is less than the minimum height specified in § 665.465 unless:
            (1) A valid EFP was issued under § 665.17 for the vessel and the vessel was operating under the terms of the permit; or
            (2) The coral originated outside coral beds listed in this paragraph, and this can be demonstrated through receipts of purchase, invoices, or other documentation.
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2775, Feb. 8, 2019]
          
          
            § 665.464
            Gear restrictions.
            Only selective gear may be used to harvest coral from any precious coral permit area.
          
          
            § 665.465
            Size restrictions.
            The height of a live coral specimen shall be determined by a straight line measurement taken from its base to its most distal extremity. The stem diameter of a living coral specimen shall be determined by measuring the greatest diameter of the stem at a point no less than 1 inch (2.54 cm) from the top surface of the living holdfast.
            (a) Live Hemicorallium laauense, Pleurocorallium secundum, or Corallium sp. harvested from any precious coral permit area must have attained a minimum height of 10 inches (25.4 cm).
            (b) Live black coral harvested from any precious coral permit area must have attained either a minimum stem diameter of 1 inch (2.54 cm), or a minimum height of 48 inches (122 cm).
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 2775, Feb. 8, 2019]
          
          
            § 665.466
            Closures.

            (a) If the Regional Administrator determines that the harvest quota for any coral bed will be reached prior to the end of the fishing year, NMFS shall publish a notice to that effect in the Federal Register and shall use other means to notify permit holders. Any such notice must indicate the reason for the closure, the bed being closed, and the effective date of the closure.
            (b) A closure is also effective for a permit holder upon the permit holder's actual harvest of the applicable quota.
          
          
            § 665.467
            Quotas.
            (a) General. The quotas limiting the amount of precious coral that may be taken in any precious coral permit area during the fishing year are listed in § 665.467(d). Only live coral is counted toward the quota. The accounting period for all quotas begins July 1, 1983.
            (b) Conditional bed closure. A conditional bed will be closed to all nonselective coral harvesting after the quota for one species of coral has been taken.
            (c) Reserves and reserve release. The quotas for exploratory areas X-P-G and X-P-CNMI will be held in reserve for harvest by vessels of the United States in the following manner:
            (1) At the start of the fishing year, the reserve for the Guam and CNMI exploratory areas will equal the quota minus the estimated domestic annual harvest for that year.
            (2) As soon as practicable after December 31 each year, the Regional Administrator will determine the amount harvested by vessels of the United States between July 1 and December 31 of the year that just ended on December 31.
            (3) NMFS will release to TALFF an amount of precious coral for each exploratory area equal to the quota minus two times the amount harvested by vessels of the United States in that July 1-December 31 period.
            (4) NMFS will publish in the Federal Register a notification of the Regional Administrator's determination and a summary of the information on which it is based as soon as practicable after the determination is made.
            (d) The Guam and CNMI exploratory permit areas, X-P-GU and X-P-CNMI, each have annual quotas of 1,000 kg for all precious coral MUS combined with the exception of black corals.
          
          
            § 665.468
            Seasons.
            The fishing year for precious coral begins on July 1 and ends on June 30 the following year.
          
          
            § 665.469
            Gold coral harvest moratorium.

            Fishing for, taking, or retaining any gold coral in any precious coral permit area is prohibited through June 30, 2023.
            [83 FR 27717, June 14, 2018]
          
        
        
          Subpart E—Pacific Remote Island Area Fisheries
          
            § 665.598
            Management area.
            The PRIA fishery management area is the EEZ seaward of Palmyra Atoll, Kingman Reef, Jarvis Island, Baker Island, Howland Island, Johnston Atoll, and Wake Island, Pacific Remote Island Areas with the inner boundary a line coterminous with the seaward boundaries of the above atolls, reefs and islands PRIA and the outer boundary a line drawn in such a manner that each point on it is 200 nautical miles from the baseline from which the territorial sea is measured, or is coterminous with adjacent international maritime boundaries.
          
          
            § 665.599
            Area restrictions.
            Except as provided in § 665.934, fishing is prohibited in all no-take MPAs. The following U.S. EEZ waters are no-take MPAs: Landward of the 50 fathom curve at Jarvis, Howland, and Baker Islands, and Kingman Reef; as depicted on National Ocean Survey Chart Numbers 83116 and 83153.
            [78 FR 33003, June 3, 2013]
          
          
            § 665.600
            PRIA bottomfish fisheries. [Reserved]
          
          
            § 665.601
            Definitions.
            As used in §§ 665.600 through 665.619:
            
              PRIA bottomfish fishing permit means the permit required by § 665.603 to use a vessel to fish for PRIA bottomfish MUS in the EEZ around the PRIA, or to land bottomfish MUS shoreward of the outer boundary of the EEZ around the PRIA, with the exception of EEZ waters around Midway Atoll.
            
              PRIA bottomfish management unit species (PRIA bottomfish MUS) means the following fish:
            
              
                Common name
                Scientific name
              
              
                (1) Silver jaw jobfish
                
                  Aphareus rutilans.
                
              
              
                (2) Giant trevally
                
                  Caranx ignobilis.
                
              
              
                (3) Black jack
                
                  Caranx lugubris.
                
              
              
                (4) Blacktip grouper
                
                  Epinephelus fasciatus.
                
              
              
                (5) Sea bass
                
                  Hyporthodus quernus.
                
              
              
                (6) Red snapper
                
                  Etelis carbunculus.
                
              
              
                (7) Longtail snapper
                
                  Etelis coruscans.
                
              
              
                (8) Redgill emperor
                
                  Lethrinus rubrioperculatus.
                
              
              
                (9) Yellowtail snapper
                
                  Pristipomoides auricilla.
                
              
              
                (10) Pink snapper
                
                  Pristipomoides filamentosus.
                
              
              
                (11) Pink snapper
                
                  Pristipomoides seiboldii.
                
              
              
                (12) Lunartail, lyretail grouper
                
                  Variola louti.
                
              
            
            [75 FR 2205, Jan. 14, 2010, as amended at 84 FR 29397, June 24, 2019]
          
          
            § 665.602
            [Reserved]
          
          
            § 665.603
            Permits.
            (a) Applicability. PRIA. The owner of any vessel used to fish for, land, or transship PRIA bottomfish MUS shoreward of the outer boundary of the PRIA subarea must have a permit issued under this section, and the permit must be registered for use with that vessel.
            (b) Submission. An application for a permit required under this section must be submitted to PIRO as described in § 665.13.
          
          
            § 665.604
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter and § 665.16, it is unlawful for any person to do any of the following:
            (a) Fish for PRIA bottomfish MUS using gear prohibited under § 665.605.
            (b) Fish for, or retain on board a vessel, PRIA bottomfish MUS in the PRIA without the appropriate permit registered for use with that vessel issued under § 665.13.
            (c) Falsify or fail to make or file all reports of PRIA bottomfish MUS landings taken in the PRIA, containing all data in the exact manner, as specified in § 665.14(b).
          
          
            § 665.605
            Gear restrictions.
            (a) Bottom trawls and bottom set gillnets. Fishing for PRIA bottomfish MUS with bottom trawls and bottom set gillnets is prohibited.
            (b) Possession of gear. Possession of a bottom trawl and bottom set gillnet by any vessel having a permit under § 665.603 or otherwise established to be fishing for PRIA bottomfish MUS in the PRIA fishery management area is prohibited.
            (c) Poisons and explosives. The possession or use of any poisons, explosives, or intoxicating substances for the purpose of harvesting PRIA bottomfish is prohibited.
          
          
            § 665.606
            At-sea observer coverage.
            All fishing vessels subject to §§ 665.600 through 665.606 must carry an observer when directed to do so by the Regional Administrator.
          
          
            §§ 665.607-665.619
            [Reserved]
          
          
            § 665.620
            PRIA coral reef ecosystem fisheries. [Reserved]
          
          
            § 665.621
            Definitions.
            As used in §§ 665.620 through 665.639:
            
              PRIA coral reef ecosystem management unit species (PRIA coral reef ecosystem MUS) means all of the Currently Harvested Coral Reef Taxa and Potentially Harvested Coral Reef Taxa listed in this section and which spend the majority of their non-pelagic (post-settlement) life stages within waters less than or equal to 50 fathoms in total depth.
            PRIA Currently Harvested Coral Reef Taxa:
            
              
                Family name
                English common name
                Scientific name
              
              
                 Acanthuridae (Surgeonfishes)
                orange-spot
                
                  Acanthurus olivaceus.
                
              
              
                 
                surgeonfish
              
              
                 
                yellowfin surgeonfish
                
                  Acanthurus xanthopterus.
                
              
              
                
                convict tang
                
                  Acanthurus triostegus.
                
              
              
                 
                eye-striped surgeonfish
                
                  Acanthurus dussumieri.
                
              
              
                 
                blue-lined surgeon
                
                  Acanthurus nigroris.
                
              
              
                 
                Whitebar surgeonfish
                
                  Acanthurus leucopareius.
                
              
              
                 
                blue-banded surgeonfish
                
                  Acanthurus lineatus.
                
              
              
                 
                blackstreak surgeonfish
                
                  Acanthurus nigricauda.
                
              
              
                 
                whitecheek surgeonfish
                
                  Acanthurus nigricans.
                
              
              
                 
                white-spotted surgeonfish
                
                  Acanthurus guttatus.
                
              
              
                 
                Ringtail surgeonfish
                
                  Acanthurus blochii.
                
              
              
                 
                brown surgeonfish
                
                  Acanthurus nigrofuscus.
                
              
              
                 
                yellow-eyed surgeonfish
                
                  Ctenochaetus strigosus.
                
              
              
                 
                striped bristletooth
                
                  Ctenochaetus striatus.
                
              
              
                 
                twospot bristletooth
                
                  Ctenochaetus binotatus.
                
              
              
                 
                Yellow tang
                
                  Zebrasoma flavescens.
                
              
              
                 
                bluespine unicornfish
                
                  Naso unicornus.
                
              
              
                 
                orangespine unicornfish
                
                  Naso lituratus.
                
              
              
                 
                black tongue unicornfish
                
                  Naso hexacanthus.
                
              
              
                 
                bignose unicornfish
                
                  Naso vlamingii.
                
              
              
                 
                whitemargin unicornfish
                
                  Naso annulatus.
                
              
              
                 
                spotted unicornfish
                
                  Naso brevirostris.
                
              
              
                Labridae (Wrasses)
                Napoleon wrasse
                
                  Cheilinus undulatus.
                
              
              
                 
                Triple-tail wrasse
                
                  Cheilinus trilobatus.
                
              
              
                 
                Floral wrasse
                
                  Cheilinus chlorourus.
                
              
              
                 
                ring-tailed wrasse
                
                  Oxycheilinus unifasciatus.
                
              
              
                 
                bandcheek wrasse
                
                  Oxycheilinus diagrammus.
                
              
              
                 
                Barred thicklip
                
                  Hemigymnus fasciatus.
                
              
              
                 
                three-spot wrasse
                
                  Halichoeres trimaculatus.
                
              
              
                 
                red ribbon wrasse
                
                  Thalassoma quinquevittatum.
                
              
              
                 
                Sunset wrasse
                
                  Thalassoma lutescens.
                
              
              
                Mullidae (Goatfishes)
                Yellow goatfish
                
                  Mulloidichthys. spp.
              
              
                 
                Orange goatfish
                
                  Mulloidichthys pfleugeri.
                
              
              
                 
                yellowstripe goatfish
                
                  Mulloidichthys flavolineatus.
                
              
              
                 
                Banded goatfish
                
                  Parupeneus. spp.
              
              
                Mullidae (Goatfishes)
                dash-dot goatfish
                
                  Parupeneus barberinus.
                
              
              
                 
                yellowsaddle goatfish
                
                  Parupeneus cyclostomas.
                
              
              
                 
                multi-barred goatfish
                
                  Parupeneus multifaciatus.
                
              
              
                 
                bantail goatfish
                
                  Upeneus arge.
                
              
              
                Mugilidae (Mullets)
                fringelip mullet
                
                  Crenimugil crenilabis.
                
              
              
                 
                engel's mullet
                
                  Moolgarda engeli.
                
              
              
                 
                false mullet
                
                  Neomyxus leuciscus.
                
              
              
                Muraenidae (Moray eels)
                yellowmargin moray eel
                
                  Gymnothorax flavimarginatus.
                
              
              
                 
                giant moray eel
                
                  Gymnothorax javanicus.
                
              
              
                 
                undulated moray eel
                
                  Gymnothorax undulatus.
                
              
              
                Octopodidae
                Octopus
                
                  Octopus cyanea.
                
              
              
                 
                Octopus
                
                  Octopus ornatus.
                
              
              
                Pricanthidae (Bigeye)
                Glasseye
                
                  Heteropriacanthus cruentatus.
                
              
              
                Scaridae (Parrotfishes)
                Humphead parrotfish
                
                  Bolbometopon muricatum.
                
              
              
                 
                parrotfish
                
                  Scarus. spp.
              
              
                 
                pacific longnose parrotfish
                
                  Hipposcarus longiceps.
                
              
              
                
                 
                stareye parrotfish
                
                  Calotomus carolinus.
                
              
              
                Scombridae
                Dogtooth tuna
                
                  Gymnosarda unicolor.
                
              
              
                Sphyraenidae (Barracuda)
                great barracuda
                
                  Sphyraena barracuda.
                
              
            
            PRIA Potentially Harvested Coral Reef Taxa:
            
              
                English common name
                Scientific name
              
              
                wrasses (Those species not listed as CHCRT)
                Labridae.
              
              
                sharks (Those species not listed as CHCRT)
                Carcharhinidae, Sphyrnidae.
              
              
                rays and skates
                Myliobatidae, Mobulidae.
              
              
                groupers (Those species not listed as CHCRT or as BMUS)
                Serrandiae.
              
              
                jacks and scads (Those species not listed as CHCRT or as BMUS)
                Carangidae.
              
              
                solderfishes and squirrelfishes (Those species not listed as CHCRT)
                Holocentridae.
              
              
                goatfishes (Those species not listed as CHCRT)
                Mullidae.
              
              
                Batfishes
                Ephippidae.
              
              
                Sweetlips
                Haemulidae.
              
              
                Remoras
                Echeneidae.
              
              
                Tilefishes
                Malacanthidae.
              
              
                Dottybacks
                Pseudochromidae.
              
              
                Prettyfins
                Plesiopidae.
              
              
                surgeonfishes (Those species not listed as CHCRT)
                Acanthuridae.
              
              
                emperors (Those species not listed as CHCRT or as BMUS)
                Lethrinidae.
              
              
                Herrings
                Clupeidae.
              
              
                Gobies
                Gobiidae.
              
              
                snappers (Those species not listed as CHCRT or as BMUS)
                Lutjanidae.
              
              
                trigger fishes (Those species not listed as CHCRT)
                Balistidae.
              
              
                rabbitfishes (Those species not listed as CHCRT)
                Siganidae.
              
              
                eels (Those species not listed as CHCRT)
                Muraenidae, Chlopsidae, Congridae, Ophichthidae.
              
              
                Cardinalfishes
                Apogonidae.
              
              
                moorish idols
                Zanclidae.
              
              
                butterfly fishes
                Chaetodontidae.
              
              
                Angelfishes
                Pomacanthidae.
              
              
                Damselfishes
                Pomacentridae.
              
              
                Scorpionfishes
                Scorpaenidae.
              
              
                Blennies
                Blenniidae.
              
              
                barracudas (Those species not listed as CHCRT)
                Sphyraenidae.
              
              
                Sandperches
                Pinguipedidae.
              
              
                rudderfishes (Those species not listed as CHCRT)
                Kyphosidae.
              
              
                Fusiliers
                Caesionidae.
              
              
                hawkfishes (Those species not listed as CHCRT)
                Cirrhitidae.
              
              
                Frogfishes
                Antennariidae.
              
              
                pipefishes, seahorses
                Syngnathidae.
              
              
                flounders, soles
                Bothidae.
              
              
                Trunkfishes
                Ostraciidae.
              
              
                puffer fishes, porcupine fishes
                Tetradontidae.
              
              
                Trumpetfish
                
                  Aulostomus chinensis.
                
              
              
                Cornetfish
                
                  Fistularia commersoni.
                
              
              
                blue corals
                Heliopora.
              
              
                organpipe corals
                Tubipora.
              
              
                ahermatypic corals
                Azooxanthellates.
              
              
                mushroom corals
                Fungiidae.
              
              
                small and large coral polyps
                 
              
              
                fire corals
                Millepora.
              
              
                soft corals, gorgonians
                 
              
              
                Anemones
                Actinaria.
              
              
                soft zoanthid corals
                Zoanthinaria.
              
              
                 
                Hydrozoans, Bryzoans.
              
              
                sea squirts
                Tunicates.
              
              
                sea cucumbers and sea urchins
                Echinoderms.
              
              
                Those species not listed as CHCRT
                Mollusca.
              
              
                sea snails
                Gastropoda.
              
              
                 
                Trochus.
              
              
                sea slugs
                Opistobranchs.
              
              
                black lipped pearl oyster
                
                  Pinctada margaritifera.
                
              
              
                giant clam
                Tridacnidae.
              
              
                other clams
                Other Bivalves.
              
              
                 
                Cephalopods.
              
              
                lobsters, shrimps/mantis shrimps, true crabs and hermit crabs(Those species not listed as CMUS)
                
                Crustaceans.
              
              
                Sponges
                Porifera.
              
              
                lace corals
                Stylasteridae.
              
              
                
                hydroid corals
                Solanderidae.
              
              
                segmented worms
                Annelids.
              
              
                Seaweed
                Algae.
              
              
                Live rock.
              
              
                All other PRIA coral reef ecosystem MUS that are marine plants, invertebrates, and fishes that are not listed in the PRIA CHCRT table or are not PRIA bottomfish, crustacean, precious coral, or western Pacific pelagic MUS.
              
            
          
          
            § 665.622
            [Reserved]
          
          
            § 665.623
            Relation to other laws.
            To ensure consistency between the management regimes of different Federal agencies with shared management responsibilities of fishery resources within the PRIA fishery management area, fishing for PRIA coral reef ecosystem MUS is not allowed within the boundary of a National Wildlife Refuge unless specifically authorized by the USFWS, regardless of whether that refuge was established by action of the President or the Secretary of the Interior.
          
          
            § 665.624
            Permits and fees.
            (a) Applicability. Unless otherwise specified in this subpart, § 665.13 applies to coral reef ecosystem permits.
            (1) Special permit. Any person of the United States fishing for, taking or retaining PRIA coral reef ecosystem MUS must have a special permit if they, or a vessel which they operate, is used to fish for any:
            (i) [Reserved]
            (ii) PRIA Potentially Harvested Coral Reef Taxa in the PRIA coral reef ecosystem management area; or
            (iii) PRIA Coral reef ecosystem MUS in the PRIA coral reef ecosystem management area with any gear not specifically allowed in this subpart.
            (2) Transshipment permit. A receiving vessel must be registered for use with a transshipment permit if that vessel is used in the PRIA coral reef ecosystem management area to land or transship PRIA PHCRT, or any PRIA coral reef ecosystem MUS harvested within low-use MPAs.
            (3) Exceptions. The following persons are not required to have a permit under this section:
            (i) Any person issued a permit to fish under any FEP who incidentally catches PRIA coral reef ecosystem MUS while fishing for bottomfish MUS, crustacean MUS, western Pacific pelagic MUS, precious coral, or seamount groundfish.
            (ii) Any person fishing for PRIA CHCRT outside of an MPA, who does not retain any incidentally caught PRIA PHCRT.
            (iii) Any person collecting marine organisms for scientific research as described in § 665.17, or § 600.745 of this chapter.
            (b) Validity. Each permit will be valid for fishing only in the fishery management area specified on the permit.
            (c) General requirements. General requirements governing application information, issuance, fees, expiration, replacement, transfer, alteration, display, sanctions, and appeals for permits are contained in § 665.13.
            (d) Special permit. The Regional Administrator shall issue a special permit in accordance with the criteria and procedures specified in this section.
            (1) Application. An applicant for a special or transshipment permit issued under this section must complete and submit to the Regional Administrator a Special Coral Reef Ecosystem Fishing Permit Application Form issued by NMFS. Information in the application form must include, but is not limited to, a statement describing the objectives of the fishing activity for which a special permit is needed, including a general description of the expected disposition of the resources harvested under the permit (i.e., stored live, fresh, frozen, preserved; sold for food, ornamental, research, or other use; and a description of the planned fishing operation, including location of fishing and gear operation, amount and species (directed and incidental) expected to be harvested and estimated habitat and protected species impacts).
            (2) Incomplete applications. The Regional Administrator may request from an applicant additional information necessary to make the determinations required under this section. An applicant will be notified of an incomplete application within 10 working days of receipt of the application. An incomplete application will not be considered until corrected and completed in writing.
            (3) Issuance. (i) If an application contains all of the required information, the Regional Administrator will forward copies of the application within 30 days to the Council, the USCG, the fishery management agency of the affected state, and other interested parties who have identified themselves to the Council, and the USFWS.
            (ii) Within 60 days following receipt of a complete application, the Regional Administrator will consult with the Council through its Executive Director, USFWS, and the Director of the affected state fishery management agency concerning the permit application and will receive their recommendations for approval or disapproval of the application based on:
            (A) Information provided by the applicant;
            (B) The current domestic annual harvesting and processing capacity of the directed and incidental species for which a special permit is being requested;
            (C) The current status of resources to be harvested in relation to the overfishing definition in the FEP;
            (D) Estimated ecosystem, habitat, and protected species impacts of the proposed activity; and
            (E) Other biological and ecological information relevant to the proposal. The applicant will be provided with an opportunity to appear in support of the application.
            (iii) Following a review of the Council's recommendation and supporting rationale, the Regional Administrator may:
            (A) Concur with the Council's recommendation and, after finding that it is consistent with the goals and objectives of the FEP, the national standards, the Endangered Species Act, and other applicable laws, approve or deny a special permit; or
            (B) Reject the Council's recommendation, in which case, written reasons will be provided by the Regional Administrator to the Council for the rejection.
            (iv) If the Regional Administrator does not receive a recommendation from the Council within 60 days of Council receipt of the permit application, the Regional Administrator can make a determination of approval or denial independently.
            (v) Within 30 working days after the consultation in paragraph (d)(3)(ii) of this section, or as soon as practicable thereafter, NMFS will notify the applicant in writing of the decision to grant or deny the special permit and, if denied, the reasons for the denial. Grounds for denial of a special permit include the following:
            (A) The applicant has failed to disclose material information required, or has made false statements as to any material fact, in connection with his or her application.
            (B) According to the best scientific information available, the directed or incidental catch in the season or location specified under the permit would detrimentally affect any coral reef resource or coral reef ecosystem in a significant way, including, but not limited to issues related to, spawning grounds or seasons, protected species interactions, EFH, and habitat areas of particular concern (HAPC).
            (C) Issuance of the special permit would inequitably allocate fishing privileges among domestic fishermen or would have economic allocation as its sole purpose.
            (D) The method or amount of harvest in the season and/or location stated on the permit is considered inappropriate based on previous human or natural impacts in the given area.
            (E) NMFS has determined that the maximum number of permits for a given area in a given season has been reached and allocating additional permits in the same area would be detrimental to the resource.
            (F) The activity proposed under the special permit would create a significant enforcement problem.

            (vi) The Regional Administrator may attach conditions to the special permit, if it is granted, consistent with the management objectives of the FEP, including but not limited to:
            
            (A) The maximum amount of each resource that can be harvested and landed during the term of the special permit, including trip limits, where appropriate.
            (B) The times and places where fishing may be conducted.
            (C) The type, size, and amount of gear which may be used by each vessel operated under the special permit.
            (D) Data reporting requirements.
            (E) Such other conditions as may be necessary to ensure compliance with the purposes of the special permit consistent with the objectives of the FEP.
            (4) Appeals of permit actions.
            (i) Except as provided in subpart D of 15 CFR part 904, any applicant for a permit or a permit holder may appeal the granting, denial, conditioning, or suspension of their permit or a permit affecting their interests to the Regional Administrator. In order to be considered by the Regional Administrator, such appeal must be in writing, must state the action(s) appealed, and the reasons therefore, and must be submitted within 30 days of the original action(s) by the Regional Administrator. The appellant may request an informal hearing on the appeal.
            (ii) Upon receipt of an appeal authorized by this section, the Regional Administrator will notify the permit applicant, or permit holder as appropriate, and will request such additional information and in such form as will allow action upon the appeal. Upon receipt of sufficient information, the Regional Administrator will rule on the appeal in accordance with the permit eligibility criteria set forth in this section and the FEP, as appropriate, based upon information relative to the application on file at NMFS and the Council and any additional information, the summary record kept of any hearing and the hearing officer's recommended decision, if any, and such other considerations as deemed appropriate. The Regional Administrator will notify all interested persons of the decision, and the reasons therefor, in writing, normally within 30 days of the receipt of sufficient information, unless additional time is needed for a hearing.

            (iii) If a hearing is requested, or if the Regional Administrator determines that one is appropriate, the Regional Administrator may grant an informal hearing before a hearing officer designated for that purpose after first giving notice of the time, place, and subject matter of the hearing in the Federal Register. Such a hearing shall normally be held no later than 30 days following publication of the notice in the Federal Register, unless the hearing officer extends the time for reasons deemed equitable. The appellant, the applicant (if different), and, at the discretion of the hearing officer, other interested parties, may appear personally and/or be represented by counsel at the hearing and submit information and present arguments as determined appropriate by the hearing officer. Within 30 days of the last day of the hearing, the hearing officer shall recommend in writing a decision to the Regional Administrator.
            (iv) The Regional Administrator may adopt the hearing officer's recommended decision, in whole or in part, or may reject or modify it. In any event, the Regional Administrator shall notify interested persons of the decision, and the reason(s) therefore, in writing, within 30 days of receipt of the hearing officer's recommended decision. The Regional Administrator's action constitutes final action for the agency for the purposes of the Administrative Procedure Act.
            (5) The Regional Administrator may, for good cause, extend any time limit prescribed in this section for a period not to exceed 30 days, either upon his or her own motion or upon written request from the Council, appellant or applicant stating the reason(s) therefore.
            [75 FR 2205, Jan. 14, 2010, as amended at 78 FR 33003, June 3, 2013]
          
          
            § 665.625
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter and § 665.15, it is unlawful for any person to do any of the following:
            (a) [Reserved]
            (b) Fish for, take, or retain any PRIA coral reef ecosystem MUS species:
            (1) That is determined overfished with subsequent rulemaking by the Regional Administrator.

            (2) By means of gear or methods prohibited under § 665.627.
            
            (3) [Reserved]
            (4) In violation of any permit issued under §§ 665.13 or 665.624.
            (c) Fish for, take, or retain any wild live rock or live hard coral except under a valid special permit for scientific research, aquaculture seed stock collection or traditional and ceremonial purposes by indigenous people.
            [75 FR 2205, Jan. 14, 2010, as amended at 78 FR 33003, June 3, 2013]
          
          
            § 665.626
            Notifications.
            Any special permit holder subject to the requirements of this subpart must contact the appropriate NMFS enforcement agent in American Samoa, Guam, or Hawaii at least 24 hours before landing any PRIA coral reef ecosystem MUS unit species harvested under a special permit, and report the port and the approximate date and time at which the catch will be landed.
          
          
            § 665.627
            Allowable gear and gear restrictions.
            (a) Coral reef ecosystem MUS may be taken only with the following allowable gear and methods:
            (1) Hand harvest;
            (2) Spear;
            (3) Slurp gun;
            (4) Hand net/dip net;
            (5) Hoop net for Kona crab;
            (6) Throw net;
            (7) Barrier net;
            (8) Surround/purse net that is attended at all times;
            (9) Hook-and-line (includes handline (powered or not), rod-and-reel, and trolling);
            (10) Crab and fish traps with vessel ID number affixed; and
            (11) Remote-operating vehicles/submersibles.
            (b) PRIA coral reef ecosystem MUS may not be taken by means of poisons, explosives, or intoxicating substances. Possession or use of these materials by any permit holder under this subpart who is established to be fishing for coral reef ecosystem MUS in the management area is prohibited.
            (c) PRIA coral reef ecosystem MUS may not be taken by means of spearfishing with SCUBA at night (from 6 p.m. to 6 a.m.) in the U.S. EEZ waters around Howland Island, Baker Island, Jarvis Island, Wake Island, Kingman Reef, Johnston Atoll and Palmyra Atoll.
            (d) Existing FEP fisheries shall follow the allowable gear and methods outlined in their respective plans.
            (e) Any person who intends to fish with new gear not included in this section must describe the new gear and its method of deployment in the special permit application. A decision on the permissibility of this gear type will be made by the Regional Administrator after consultation with the Council and the director of the affected state fishery management agency.
          
          
            § 665.628
            Gear identification.
            (a) The vessel number must be affixed to all fish and crab traps on board the vessel or deployed in the water by any vessel or person holding a permit under §§ 665.13 or 665.624 or that is otherwise established to be fishing for PRIA coral reef ecosystem MUS in the PRIA fishery management area.
            (b) Enforcement action. (1) Traps not marked in compliance with paragraph (a) of this section and found deployed in the PRIA fishery management area will be considered unclaimed or abandoned property, and may be disposed of in any manner considered appropriate by NMFS or an authorized officer.
            (2) Unattended surround nets or bait seine nets found deployed in the coral reef ecosystem management area will be considered unclaimed or abandoned property, and may be disposed of in any manner considered appropriate by NMFS or an authorized officer.
          
          
            §§ 665.629-665.639
            [Reserved]
          
          
            § 665.640
            PRIA crustacean fisheries. [Reserved]
          
          
            § 665.641
            Definitions.
            As used in §§ 665.640 through 665.659:
            
              Crustacean Permit Area 4 (Permit Area 4) means the EEZ around Palmyra Atoll, Kingman Reef, Jarvis Island, Baker Island, Howland Island, Johnston Atoll, and Wake Island.
            
              PRIA crustacean fishing permit means the permit required by § 665.642 to use a vessel to fish for PRIA crustacean MUS in the PRIA fishery management area, or to land crustacean MUS shoreward of the outer boundary of the PRIA fishery management area.
            
            
              PRIA crustacean management unit species means the following crustaceans:
            
              
                Englishcommon name
                
                Scientific name
              
              
                Spiny lobster
                
                  Panulirus marginatus, Panulirus penicillatus.
                
              
              
                Slipper lobster
                Scyllaridae.
              
              
                Kona crab
                
                  Ranina ranina.
                
              
              
                Deepwater shrimp
                
                  Heterocarpus. spp.
              
            
          
          
            § 665.642
            Permits.
            (a) Applicability. (1) The owner of any vessel used to fish for lobster in Permit Area 4 must have a permit issued for that vessel.
            (2) The owner of any vessel used to fish for deepwater shrimp in Crustacean Permit Area 4 must have a permit issued for that vessel.
            (b) General requirements. General requirements governing application information, issuance, fees, expiration, replacement, transfer, alteration, display, sanctions, and appeals for permits issued under this section, as applicable, are contained in § 665.13.
            (c) Application. An application for a permit required under this section will be submitted to PIRO as described in § 665.13. If the application for a limited access permit is submitted on behalf of a partnership or corporation, the application must be accompanied by a supplementary information sheet obtained from PIRO and contain the names and mailing addresses of all partners or shareholders and their respective percentage of ownership in the partnership or corporation.
          
          
            § 665.643
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter and § 665.15, it is unlawful for any person in Crustacean Permit Area 4 to fish for, take, or retain deepwater shrimp without a permit issued under § 665.642.
          
          
            § 665.644
            Notifications.
            (a) The operator of any vessel subject to the requirements of this subpart must:
            (1) Report, not less than 24 hours, but not more than 36 hours, before landing, the port, the approximate date and the approximate time at which spiny and slipper lobsters will be landed.
            (2) Report, not less than 6 hours and not more than 12 hours before offloading, the location and time that offloading of spiny and slipper lobsters will begin.
            (b) The Regional Administrator will notify permit holders of any change in the reporting method and schedule required in paragraphs (a)(1) and (2) of this section at least 30 days prior to the opening of the fishing season.
          
          
            § 665.645
            At-sea observer coverage.
            All fishing vessels subject to §§ 665.640 through 665.645 and subpart A of this part must carry an observer when requested to do so by the Regional Administrator.
          
          
            §§ 665.646-665.659
            [Reserved]
          
          
            § 665.660
            PRIA precious coral fisheries. [Reserved]
          
          
            § 665.661
            Definitions.
            As used in §§ 665.660 through 665.669:
            
              PRIA precious coral management unit species (PRIA precious coral MUS) means any coral of the genus Corallium in addition to the following species of corals:
            
              
                Englishcommon name
                
                Scientific name
              
              
                Pink coral (also known as red coral)
                
                  Corallium secundum, Corallium regale, Corallium laauense.
                
              
              
                Gold coral
                
                  Gerardia spp., Callogorgia gilberti, Narella spp., Calyptrophora spp.
              
              
                Bamboo coral
                
                  Lepidisis olapa, Acanella spp.
              
              
                Black coral
                
                  Antipathes dichotoma, Antipathes grandis, Antipathes ulex.
                
              
            
            
              PRIA precious coral permit area means the area encompassing the precious coral beds within the EEZ around the PRIA. Each bed is designated by a permit area code and assigned to one of the following four categories:
            (1) Established beds. [Reserved]
            (2) Conditional beds. [Reserved]
            (3) Refugia. [Reserved]
            (4) Exploratory Area. Permit Area X-P-PI includes all coral beds, other than established beds, conditional beds, or refugia, in the EEZ seaward Palmyra Atoll, Kingman Reef, Jarvis Island, Baker Island, Howland Island, Johnston Atoll and Wake Island.
          
          
            
            § 665.662
            Permits.
            (a) Any vessel of the United States fishing for, taking, or retaining PRIA precious coral MUS in any PRIA precious coral permit area must have a permit issued under § 665.13.
            (b) Each permit will be valid for fishing only in the permit area specified on the permit. Precious Coral Permit Areas are defined in § 665.661.
            (c) No more than one permit will be valid for any one vessel at any one time.
            (d) No more than one permit will be valid for any one person at any one time.
            (e) The holder of a valid permit to fish one permit area may obtain a permit to fish another permit area only upon surrendering to the Regional Administrator any current permit for the precious coral fishery issued under § 665.13.
            (f) General requirements governing application information, issuance, fees, expiration, replacement, transfer, alteration, display, sanctions, and appeals for permits for the precious coral fishery are contained in § 665.13.
          
          
            § 665.663
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter and in § 665.15, it is unlawful for any person to:
            (a) Use any vessel to fish for, take, retain, possess or land PRIA precious coral MUS in any precious coral permit area, unless a permit has been issued for that vessel and area as specified in § 665.13 and that permit is on board the vessel.
            (b) Fish for, take, or retain any species of PRIA precious coral MUS in any precious coral permit area:
            (1) By means of gear or methods prohibited by § 665.664.
            (2) In refugia specified in § 665.661.
            (3) In a bed for which the quota specified in § 665.667 has been attained.
            (4) In violation of any permit issued under §§ 665.13 or 665.17.
            (5) In a bed that has been closed pursuant to §§ 665.666 or 665.669.
            (c) Take and retain, possess, or land any live pink coral or live black coral from any precious coral permit area that is less than the minimum height specified in § 665.665 unless:
            (1) A valid EFP was issued under § 665.17 for the vessel and the vessel was operating under the terms of the permit; or
            (2) The coral originated outside coral beds listed in this paragraph, and this can be demonstrated through receipts of purchase, invoices, or other documentation.
          
          
            § 665.664
            Gear restrictions.
            Only selective gear may be used to harvest coral from any precious coral permit area.
          
          
            § 665.665
            Size restrictions.
            The height of a live coral specimen shall be determined by a straight line measurement taken from its base to its most distal extremity. The stem diameter of a living coral specimen shall be determined by measuring the greatest diameter of the stem at a point no less than 1 inch (2.54 cm) from the top surface of the living holdfast.
            (a) Live pink coral harvested from any precious coral permit area must have attained a minimum height of 10 inches (25.4 cm).
            (b) Black coral. Live black coral harvested from any precious coral permit area must have attained either a minimum stem diameter of 1 inch (2.54 cm), or a minimum height of 48 inches (122 cm).
          
          
            § 665.666
            Closures.

            (a) If the Regional Administrator determines that the harvest quota for any coral bed will be reached prior to the end of the fishing year, NMFS shall publish a notice to that effect in the Federal Register and shall use other means to notify permit holders. Any such notice must indicate the reason for the closure, the bed being closed, and the effective date of the closure.
            (b) A closure is also effective for a permit holder upon the permit holder's actual harvest of the applicable quota.
          
          
            § 665.667
            Quotas.
            (a) General. The quotas limiting the amount of precious coral that may be taken in any precious coral permit area during the fishing year are listed in § 665.667(d). Only live coral is counted toward the quota. The accounting period for all quotas begins July 1, 1983.
            
            (b) Conditional bed closure. A conditional bed will be closed to all nonselective coral harvesting after the quota for one species of coral has been taken.
            (c) Reserves and reserve release. The quotas for exploratory area, X-P-PI, will be held in reserve for harvest by vessels of the United States in the following manner: (1) At the start of the fishing year, the reserve for the PRIA exploratory area will equal the quota minus the estimated domestic annual harvest for that year. (2) As soon as practicable after December 31 each year, the Regional Administrator will determine the amount harvested by vessels of the United States between July 1 and December 31 of the year that just ended on December 31. (3) NMFS will release to TALFF an amount of precious coral for each exploratory area equal to the quota minus two times the amount harvested by vessels of the United States in that July 1-December 31 period. (4) NMFS will publish in the Federal Register a notification of the Regional Administrator's determination and a summary of the information on which it is based as soon as practicable after the determination is made.
            (d) PRIA exploratory permit area, X-P-PI, has an annual quota of 1,000 kg for all precious coral MUS combined with the exception of black corals.
          
          
            § 665.668
            Seasons.
            The fishing year for precious coral begins on July 1 and ends on June 30 the following year.
          
          
            § 665.669
            Gold coral harvest moratorium.
            Fishing for, taking, or retaining any gold coral in any precious coral permit area is prohibited through June 30, 2023.
            [83 FR 27717, June 14, 2018]
          
        
        
          Subpart F—Western Pacific Pelagic Fisheries
          
            § 665.798
            Management area.
            The western Pacific Pelagic fishery management area includes all areas of fishing operations in the EEZ or on the high seas for any vessels of the United States or persons that:
            (a) Fish for, possess, or transship western Pacific pelagic fishery MUS within the EEZ waters around American Samoa, CNMI, Guam, Hawaii, or PRIA; or
            (b) Land western Pacific pelagic fishery MUS in American Samoa, CNMI, Guam, Hawaii, or PRIA.
          
          
            § 665.799
            Area restrictions.
            (a) Fishing is prohibited in all no-take MPAs designated in this section.
            (b) No-take MPAs. The following U.S. EEZ waters are no-take MPAs:
            (1) Landward of the 50-fathom (fm) (91.5-m) curve at Jarvis, Howland, and Baker Islands, and Kingman Reef; as depicted on National Ocean Survey Chart Numbers 83116 and 83153;
            (2) Landward of the 50-fm (91.5-m) curve around Rose Atoll, as depicted on National Ocean Survey Chart Number 83484.
          
          
            § 665.800
            Definitions.
            As used in §§ 665.798 through 665.818:
            
              American Samoa longline limited access permit means the permit required by § 665.801 to use a vessel shoreward of the outer boundary of the EEZ around American Samoa to fish for western Pacific pelagic MUS using longline gear or to land or transship western Pacific pelagic MUS that were caught in the EEZ around American Samoa using longline gear.
            
              American Samoa pelagics mailing list means the list maintained by PIRO of names and mailing addresses of parties interested in receiving notices of availability for American Samoa longline limited access permits.
            
              Basket-style longline gear means a type of longline gear that is divided into units called “baskets” each consisting of a segment of main line to which 10 or more branch lines with hooks are spliced. The mainline and all branch lines are made of multiple braided strands of cotton, nylon, or other synthetic fibers impregnated with tar or other heavy coatings that cause the lines to sink rapidly in seawater.
            
              Branch line (or dropper line) means a line with a hook that is attached to the mainline.
            
            
              Deep-set or Deep-setting means the deployment of longline gear in a manner consistent with all the following criteria: All float lines are at least 20 meters in length; a minimum of 15 branch lines are attached between any two floats (except basket-style longline gear which may have as few as 10 branch lines between any two floats); and no light sticks are used. As used in this definition, “float line” means a line used to suspend the main longline beneath a float, and “light stick” means any type of light emitting device, including any fluorescent “glow bead,” chemical, or electrically-powered light that is affixed underwater to the longline gear.
            
              Effective date means the date upon which the Regional Administrator provides written notice to the authorized official or designated representative of the U.S. participating territory that a specified fishing agreement meets the requirements of this section.
            
              Fish dealer means any person who:
            (1) Obtains, with the intention to resell, western Pacific pelagic MUS, or portions thereof, that were harvested or received by a vessel that holds a permit or is otherwise regulated under bottomfish fisheries in this subpart; or
            (2) Provides recordkeeping, purchase, or sales assistance in obtaining or selling such MUS (such as the services provided by a wholesale auction facility).
            
              Float line means a line attached to a mainline used to buoy, or suspend, the mainline in the water column.
            
              Hawaii longline limited access permit means the permit required by § 665.801 to use a vessel to fish for western Pacific pelagic MUS with longline gear in the EEZ around Hawaii or to land or transship longline-caught western Pacific pelagic MUS shoreward of the outer boundary of the EEZ around Hawaii.
            
              Longline fishing prohibited area means the portions of the EEZ in which longline fishing is prohibited as specified in § 665.806.
            
              Longline fishing vessel means a vessel that has longline gear on board the vessel.
            
              Longline gear means a type of fishing gear consisting of a main line that exceeds 1 nm in length, is suspended horizontally in the water column either anchored, floating, or attached to a vessel, and from which branch or dropper lines with hooks are attached; except that, within the protected species zone as defined in § 665.806, longline gear means a type of fishing gear consisting of a main line of any length that is suspended horizontally in the water column either anchored, floating, or attached to a vessel, and from which branch or dropper lines with hooks are attached.
            
              Pelagic handline fishing means fishing for western Pacific pelagic MUS from a stationary or drifting vessel using hook and line gear other than longline gear.
            
              Pelagic troll fishing (trolling) means fishing for western Pacific pelagic MUS from a moving vessel using hook and line gear.
            
              PRIA pelagic troll and handline fishing permit means the permit required by § 665.801 to use a vessel shoreward of the outer boundary of the EEZ around the PRIA to fish for western Pacific pelagic MUS using pelagic handline or troll fishing methods.
            
              Receiving vessel permit means a permit required by § 665.801(c) for a receiving vessel to transship or land western Pacific pelagic MUS taken by other vessels using longline gear.
            
              Shallow-set or shallow-setting means the deployment of, or deploying, respectively, longline gear in a manner that does not meet the definition of deep-set or deep-setting as defined in this section.
            
              Squid jig fishing means fishing for squid that are western Pacific pelagic MUS using a hook or hooks attached to a line that is raised and lowered in the water column by manual or mechanical means.
            
              U.S. participating territory means a U.S. participating territory to the Convention on the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean (including any annexes, amendments, or protocols that are in force, or have come into force, for the United States), and includes American Samoa, Guam, and the Northern Mariana Islands.
            
              WCPFC means the Commission for the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean, including its employees and contractors.
            
              Western Pacific general longline permit means the permit authorized under § 665.801 to use a vessel shoreward of the outer boundary of the EEZ around Guam, CNMI, Johnston or Palmyra Atolls, Kingman Reef, or Wake, Jarvis, Baker or Howland Islands to fish for western Pacific pelagic MUS using longline gear or to land or to transship western Pacific pelagic MUS that were caught using longline gear.
            
              Western Pacific pelagic management unit species means the following species:
            
              
                Englishcommon name
                
                Scientific name
              
              
                Tunas:
              
              
                Albacore
                
                  Thunnus alalunga.
                
              
              
                bigeye tuna
                
                  Thunnus obesus.
                
              
              
                Pacific bluefin tuna
                
                  Thunnus orientalis
                
              
              
                yellowfin tuna
                
                  Thunnus albacares.
                
              
              
                skipjack tuna
                
                  Katsuwonus pelamis.
                
              
              
                Kawakawa
                
                  Euthynnus affinis.
                
              
              
                other tuna relatives
                
                  Auxis spp., Scomber spp., Allothunnus spp.
              
              
                Billfishes:
              
              
                Black marlin
                
                  Istiompax indica
                
              
              
                Striped marlin
                
                  Kajikia audax
                
              
              
                Pacific blue marlin
                
                  Makaira nigricans
                
              
              
                shortbill spearfish
                
                  Tetrapturus angustirostris.
                
              
              
                Swordfish
                
                  Xiphias gladius.
                
              
              
                Sailfish
                
                  Istiophorus platypterus.
                
              
              
                Sharks:
              
              
                pelagic thresher shark
                
                  Alopias pelagicus.
                
              
              
                bigeye thresher shark
                
                  Alopias superciliosus.
                
              
              
                common thresher shark
                
                  Alopias vulpinus.
                
              
              
                silky shark
                
                  Carcharhinus falciformis.
                
              
              
                oceanic whitetip shark
                
                  Carcharhinus longimanus.
                
              
              
                blue shark
                
                  Prionace glauca.
                
              
              
                shortfin mako shark
                
                  Isurus oxyrinchus.
                
              
              
                longfin mako shark
                
                  Isurus paucus.
                
              
              
                salmon shark
                
                  Lamna ditropis.
                
              
              
                Other pelagic fishes:
              
              
                mahimahi (dolphinfish)
                
                  Coryphaena spp.
              
              
                Wahoo
                
                  Acanthocybium solandri.
                
              
              
                Moonfish
                
                  Lampris spp.
              
              
                Oilfish
                Gempylidae.
              
              
                Pomfret
                Bramidae.
              
              
                Squid:
              
              
                diamondback squid
                
                  Thysanoteuthis rhombus.
                
              
              
                neon flying squid
                
                  Ommastrephes bartramii.
                
              
              
                purpleback flying squid
                
                  Sthenoteuthis oualaniensis.
                
              
            
            [75 FR 2205, Jan. 14, 2010, as amended at 76 FR 52889, Aug. 24, 2011; 77 FR 43722, July 26, 2012; 79 FR 64111, Oct. 28, 2014]
          
          
            § 665.801
            Permits.
            (a) A vessel of the United States must be registered for use with a valid permit under the High Seas Fishing Compliance Act if that vessel is used to fish on the high seas, as required under § 300.15 of this title.
            (b) A vessel of the United States must be registered for use under a valid Hawaii longline limited access permit if that vessel is used:
            (1) To fish for western Pacific pelagic MUS using longline gear in the EEZ around the Hawaiian Archipelago; or
            (2) To land or transship, shoreward of the outer boundary of the EEZ around the Hawaiian Archipelago, western Pacific pelagic MUS that were harvested using longline gear.
            (c) A vessel of the United States must be registered for use under a valid American Samoa longline limited access permit, in accordance with § 665.816, if that vessel is used to:
            (1) Fish for western Pacific pelagic MUS using longline gear in the EEZ around American Samoa;
            (2) Land shoreward of the outer boundary of the EEZ around American Samoa western Pacific pelagic MUS that were harvested using longline gear in the EEZ around American Samoa; or
            (3) Transship shoreward of the outer boundary of the EEZ around American Samoa western Pacific pelagic MUS that were harvested using longline gear in the EEZ around American Samoa or on the high seas.
            (d) A vessel of the United States must be registered for use under a valid Western Pacific general longline permit, American Samoa longline limited access permit, or Hawaii longline limited access permit if that vessel is used to:
            (1) Fish for western Pacific pelagic MUS using longline gear in the EEZ around Guam, CNMI, or PRIA (with the exception of Midway Atoll); or
            (2) Land or transship shoreward of the outer boundary of the EEZ around Guam, CNMI, or PRIA (with the exception of Midway Atoll), western Pacific pelagic MUS that were harvested using longline gear.
            (e) A receiving vessel of the United States must be registered for use with a valid receiving vessel permit if that vessel is used to land or transship, shoreward of the outer boundary of the EEZ around American Samoa, Hawaii, Guam, CNMI, or PRIA, western Pacific pelagic MUS that were harvested using longline gear.

            (f) A vessel of the United States must be registered for use with a valid PRIA pelagic troll and handline fishing permit if that vessel is used to fish for western Pacific pelagic MUS using pelagic handline or trolling fishing methods in the EEZ around the PRIA (with the exception of Midway Atoll).
            (g) A vessel of the United States must be registered for use under a Western Pacific squid jig fishing permit, if that vessel is more than 50 ft (15.4 m) LOA and is used to squid jig fish in EEZ waters around American Samoa, CNMI, Guam, Hawaii, or PRIA.
            (h) Any required permit must be valid and on board the vessel and available for inspection by an authorized agent, except that, if the permit was issued (or registered to the vessel) during the fishing trip in question, this requirement applies only after the start of any subsequent fishing trip.
            (i) A permit is valid only for the vessel for which it is registered. A permit not registered for use with a particular vessel may not be used.
            (j) An application for a permit required under this section will be submitted to PIRO as described in § 665.13.
            (k) General requirements governing application information, issuance, fees, expiration, replacement, transfer, alteration, display, and sanctions for permits issued under this section, as applicable, are contained in § 665.13.
            (l) A Hawaii longline limited access permit may be transferred as follows:
            (1) The owner of a Hawaii longline limited access permit may apply to transfer the permit:
            (i) To a different person for registration for use with the same or another vessel; or
            (ii) For registration for use with another U.S. vessel under the same ownership.
            (2) [Reserved]
            (m) A Hawaii longline limited access permit will not be registered for use with a vessel that has a LOA greater than 101 ft (30.8 m).
            (n) Only a person eligible to own a documented vessel under the terms of 46 U.S.C. 12102(a) may be issued or may hold (by ownership or otherwise) a Hawaii longline limited access permit.
            (o) Permit appeals. Except as provided in subpart D of 15 CFR part 904, any applicant for a permit or any permit owner may appeal to the Regional Administrator the granting, denial, conditioning, suspension, or transfer of a permit or requested permit under this section. To be considered by the Regional Administrator, the appeal must be in writing, must state the action(s) appealed, and the reasons therefore, and must be submitted within 30 days of the action(s) by the Regional Administrator. The appellant may request an informal hearing on the appeal.
            (1) Upon receipt of an appeal authorized by this section, the Regional Administrator may request additional information. Upon receipt of sufficient information, the Regional Administrator will decide the appeal in accordance with the criteria set out in this part for qualifying for, or renewing, limited access permits. In making such decision, the Administrator will review relevant portions of the Western Pacific Pelagic FEP, to the extent such review would clarify the criteria in this part. Such decision will be based upon information relative to the application on file at NMFS and the Council and any additional information available; the summary record kept of any hearing and the hearing officer's recommended decision, if any, as provided in paragraph (o)(3) of this section; and such other considerations as deemed appropriate. The Regional Administrator will notify the appellant of the decision and the reasons therefore, in writing, normally within 30 days of the receipt of sufficient information, unless additional time is needed for a hearing.

            (2) If a hearing is requested, or if the Regional Administrator determines that one is appropriate, the Regional Administrator may grant an informal hearing before a hearing officer designated for that purpose. Such a hearing normally shall be held no later than 30 days following receipt of the appeal, unless the hearing officer extends the time. The appellant and, at the discretion of the hearing officer, other interested persons, may appear personally and/or be represented by counsel at the hearing and submit information and present arguments as determined appropriate by the hearing officer. Within 30 days of the last day of the hearing, the hearing officer shall recommend, in writing, a decision to the Regional Administrator.
            (3) The Regional Administrator may adopt the hearing officer's recommended decision, in whole or in part, or may reject or modify it. In any event, the Regional Administrator will notify the appellant, and interested persons, if any, of the decision, and the reason(s) therefore, in writing, within 30 days of receipt of the hearing officer's recommended decision. The Regional Administrator's action shall constitute final Agency action for purposes of the Administrative Procedure Act.
            (4) In the case of a timely appeal from an American Samoa longline limited access permit initial permit decision, the Regional Administrator will issue the appellant a temporary American Samoa longline limited access permit. A temporary permit will expire 20 days after the Regional Administrator's final decision on the appeal. In no event will a temporary permit be effective for longer than 60 days.
            (5) With the exception of temporary permits issued under paragraph (o)(4) of this section, the Regional Administrator, for good cause, may extend any time limit prescribed in this section for a period not to exceed 30 days, either upon his/her own motion or upon written request from the appellant stating the reason(s) therefore.
          
          
            § 665.802
            Prohibitions.
            In addition to the prohibitions specified in § 600.725 of this chapter, it is unlawful for any person to do any of the following:
            (a) Falsify or fail to make and/or file all reports of western Pacific pelagic MUS landings, containing all data and in the exact manner, as required by applicable state law or regulation, as specified in § 665.14(a), provided that the person is required to do so by applicable state law or regulation.
            (b) Use a vessel without a valid permit issued under the High Seas Fishing Compliance Act to fish for western Pacific pelagic MUS using longline gear, on the high seas, in violation of §§ 665.801(a), and 300.15 of this title.
            (c) Use a vessel in the EEZ around the Hawaiian Archipelago without a valid Hawaii longline limited access permit registered for use with that vessel, to fish for western Pacific pelagic MUS using longline gear, in violation of § 665.801(b)(1).
            (d) Use a vessel shoreward of the outer boundary of the EEZ around the Hawaiian Archipelago without a valid Hawaii longline limited access permit registered for use with that vessel, to land or transship western Pacific pelagic MUS that were harvested with longline gear, in violation of § 665.801(b)(2).
            (e) Use a vessel in the EEZ around American Samoa without a valid American Samoa longline limited access permit registered for use with that vessel, to fish for western Pacific pelagic MUS using longline gear, in violation of § 665.801(c)(1).
            (f) Use a vessel shoreward of the outer boundary of the EEZ around American Samoa without a valid American Samoa longline limited access permit registered for use with that vessel, to land western Pacific pelagic MUS that were caught with longline gear within the EEZ around American Samoa, in violation of § 665.801(c)(2).
            (g) Use a vessel within the EEZ around American Samoa without a valid American Samoa longline limited access permit registered for use with that vessel, to transship western Pacific pelagic MUS that were caught with longline gear, in violation of § 665.801(c)(3).
            (h) Use a vessel in the EEZ around Guam, CNMI, or PRIA (with the exception of Midway Atoll) without either a valid Western Pacific general longline permit, American Samoa longline limited access permit or a Hawaii longline limited access permit registered for use with that vessel, to fish for western Pacific pelagic MUS using longline gear, in violation of § 665.801(d)(1).

            (i) Use a vessel shoreward of the outer boundary of the EEZ around Guam, CNMI, or PRIA (with the exception of Midway Atoll) without either a valid Western Pacific general longline permit, American Samoa longline limited access permit or a Hawaii longline limited access permit registered for use with that vessel, to land or transship western Pacific pelagic MUS that were harvested using longline gear, in violation of § 665.801(d)(2).
            
            (j) Use a vessel shoreward of the outer boundary of the EEZ around American Samoa, CNMI, Guam, Hawaii, or PRIA, to land or transship western Pacific pelagic MUS caught by other vessels using longline gear, without a valid receiving vessel permit registered for use with that vessel, in violation of § 665.801(e).
            (k) Use a vessel in the EEZ around the PRIA employing handline or trolling methods to fish for western Pacific pelagic MUS without a valid PRIA pelagic troll and handline fishing permit registered for use for that vessel, in violation of § 665.801(f).
            (l) Fish in the fishery after failing to comply with the notification requirements in § 665.803.
            (m) Fail to comply with notification requirements set forth in § 665.803 or in any EFP issued under § 665.17.
            (n) Fail to comply with a term or condition governing longline gear configuration in § 665.813(k) if using a vessel longer than 40 ft (12.2 m) registered for use with any valid longline permit issued pursuant to § 665.801 to fish for western Pacific pelagic MUS using longline gear south of the Equator (0° lat.).
            (o) Use a fishing vessel to retain on board, transship, or land pelagic MUS captured by longline gear in the WCPFC Convention Area, as defined in § 300.211 of this title, in violation of any restriction announced in accordance with § 665.819(d)(2).
            (p)-(u) [Reserved]
            (v) Use longline gear to fish within a longline fishing prohibited area in violation of § 665.806, except as allowed pursuant to an exemption issued under §§ 665.17 or 665.807.
            (w) Fish for western Pacific pelagic MUS with longline gear within the protected species zone, in violation of § 665.806(b).
            (x) Fail to comply with a term or condition governing the observer program established in § 665.808, if using a vessel registered for use with a Hawaii longline limited access permit, or a vessel registered for use with a size Class B, C or D American Samoa longline limited access permit, to fish for western Pacific pelagic MUS using longline gear.
            (y) Fail to comply with other terms and conditions that the Regional Administrator imposes by written notice to either the permit holder or the designated agent of the permit holder to facilitate the details of observer placement.
            (z) Fail to fish in accordance with the seabird take mitigation techniques set forth at §§ 665.815(a)(1) or 665.815(a)(2) when operating a vessel registered for use under a Hawaii longline limited access permit.
            (aa)-(bb) [Reserved]
            (cc) Own or operate a vessel registered for use under any longline permit issued under § 665.801 while engaged in longline fishing for western Pacific pelagic MUS and fail to be certified for completion of a NMFS protected species workshop, in violation of § 665.814(a).
            (dd) Own or operate a vessel registered for use under any longline permit issued under § 665.801 while engaged in longline fishing for western Pacific pelagic MUS without having on board a valid protected species workshop certificate issued by NMFS or a legible copy thereof, in violation of § 665.814(d).
            (ee) Possess light sticks on board a vessel registered for use under a Hawaii longline limited access permit at any time during a trip for which notification to NMFS under § 665.803(a) indicated that deep-setting would be done, in violation of § 665.813(d).
            (ff) Fail to carry, or fail to use, a line clipper, dip net, or dehooker on a vessel registered for use under any longline permit issued under § 665.801, in violation of § 665.812.
            (gg)-(hh) [Reserved]
            (ii) When operating a vessel registered for use under any longline limited access permit issued under § 665.801, fail to comply with the sea turtle handling, resuscitation, and release requirements, in violation of § 665.812(b).
            (jj) Engage in shallow-setting from a vessel registered for use under any longline permit issued under § 665.801 north of the Equator (0° lat.) with hooks other than circle hooks sized 18/0 or larger with an offset not to exceed 10 degrees, in violation of § 665.813(f).

            (kk) Engage in shallow-setting from a vessel registered for use under any longline permit issued under § 665.801 north of the Equator (0° lat.) with bait other than mackerel-type bait, in violation of § 665.813(g).
            (ll) [Reserved]
            (mm) Fail to use a line setting machine or line shooter, with weighted branch lines, to set the main longline when operating a vessel that is registered for use under a Hawaii longline limited access permit and equipped with monofilament main longline, when making deep sets north of 23° N. lat., in violation of § 665.815(a)(1) or (a)(2).
            (nn) Fail to employ basket-style longline gear such that the mainline is deployed slack when operating a vessel registered for use under a Hawaii longline limited access north of 23° N. lat., in violation of § 665.815(a)(2)(v).
            (oo) Fail to maintain and use blue dye to prepare thawed bait when operating a vessel registered for use under a Hawaii longline limited access permit that is fishing north of 23° N. lat., in violation of § 665.815(a)(2)(vi) through (viii).
            (pp) Fail to retain, handle, and discharge fish, fish parts, and spent bait, strategically when operating a vessel registered for use under a Hawaii longline limited access permit that is fishing north of 23° N. lat., in violation of § 665.815(a)(2)(i) through (iv).
            (qq) Fail to be begin the deployment of longline gear at least 1 hour after local sunset or fail to complete the setting process before local sunrise from a vessel registered for use under a Hawaii longline limited access permit while shallow-setting north of 23° N. lat., in violation of § 665.815(a)(4).
            (rr) Fail to handle short-tailed albatrosses that are caught by pelagic longline gear in a manner that maximizes the probability of their long-term survival, in violation of § 665.815(b).
            (ss) Engage in shallow-setting from a vessel registered for use under a Hawaii longline limited access permit after the shallow-set longline fishery has been closed, or upon notice that that the vessel is restricted from fishing, in violation of § 665.813(b) and (i).
            (tt) Fail to immediately retrieve longline fishing gear upon notice that the shallow-set longline fishery has been closed, or upon notice that that the vessel is restricted from fishing, in violation of § 665.813(b).
            (uu)-(vv) [Reserved]
            (ww) Fail to handle seabirds other than short-tailed albatrosses that are caught by pelagic longline gear in a manner that maximizes the probability of their long-term survival, in violation of § 665.815(c).
            (xx) Use a large vessel to fish for western Pacific Pelagic MUS within an American Samoa large vessel prohibited area in violation of § 665.806, except as allowed pursuant to an exemption issued under §§ 665.17 or 665.818.
            (yy) Fish for western Pacific pelagic MUS using gear prohibited under § 665.810 or not permitted by an EFP issued under § 665.17.
            (zz) Use a vessel that is greater than 50 ft (15.4 m) LOA to squid jig fish in EEZ waters around American Samoa, CNMI, Guam, Hawaii, or PRIA, without a Western Pacific squid jig fishing permit registered for use with that vessel, in violation of § 665.801(g).
            [75 FR 2205, Jan. 14, 2010, as amended at 76 FR 37288, June 27, 2011; 76 FR 52889, Aug. 24, 2011; 77 FR 60649, Oct. 4, 2012; 79 FR 64111, Oct. 28, 2014; 85 FR 57997, Sept. 17, 2020]
          
          
            § 665.803
            Notifications.
            (a) The permit holder, or designated agent, for any vessel registered for use under a Hawaii longline limited access permit, or for any vessel greater than 40 ft (12.2 m) LOA that is registered for use under an American Samoa longline limited access permit, shall provide a notice to the Regional Administrator at least 72 hours (not including weekends and Federal holidays) before the vessel leaves port on a fishing trip, any part of which occurs in the EEZ around the Hawaiian Archipelago or American Samoa. The vessel operator will be presumed to be an agent designated by the permit holder unless the Regional Administrator is otherwise notified by the permit holder. The permit holder or designated agent for a vessel registered for use under Hawaii longline limited access permits must also provide notification of the trip type (either deep-setting or shallow-setting).

            (b) The permit holder, or designated agent, for any vessel registered for use under a Western Pacific squid jig fishing permit that is greater than 50 ft (15.4 m) LOA, shall provide a notice to the Regional Administrator at least 72 hours (not including weekends and Federal holidays) before the vessel leaves port on a fishing trip, any part of which occurs in western Pacific EEZ waters. The vessel operator will be presumed to be an agent designated by the permit holder unless the Regional Administrator is otherwise notified by the permit holder.
            (c) For purposes of this section, the notice must be provided to the office or telephone number designated by the Regional Administrator. The notice must provide the official number of the vessel, the name of the vessel, the intended departure date, time, and location, the name of the operator of the vessel, and the name and telephone number of the permit holder or designated agent to be available between 8 a.m. and 5 p.m. (local time) on weekdays for NMFS to contact to arrange observer placement.
            (d) The operator of any vessel subject to the requirements of this subpart who does not have on board a VMS unit while transiting the protected species zone as defined in § 665.806, must notify the NMFS Special-Agent-In-Charge immediately upon entering and immediately upon departing the protected species zone. The notification must include the name of the vessel, name of the operator, date and time (GMT) of access or exit from the protected species zone, and location by latitude and longitude to the nearest minute.
            (e) The permit holder for any American Samoa longline limited access permit, or an agent designated by the permit holder, must notify the Regional Administrator in writing within 30 days of any change to the permit holder's contact information or any change to the vessel documentation associated with a permit registered to an American Samoa longline limited access permit. Complete changes in the ownership of the vessel registered to an American Samoa longline limited access permit must also be reported to PIRO in writing within 30 days of the change. Failure to report such changes may result in a delay in processing an application, permit holders failing to receive important notifications, or sanctions pursuant to the Magnuson-Stevens Act at 16 U.S.C. 1858(g) or 15 CFR part 904, subpart D.
          
          
            § 665.804
            Gear identification.
            (a) Identification. The operator of each permitted vessel in the fishery management area must ensure that the official number of the vessel be affixed to every longline buoy and float, including each buoy and float that is attached to a radar reflector, radio antenna, or flag marker, whether attached to a deployed longline or possessed on board the vessel. Markings must be legible and permanent, and must be of a color that contrasts with the background material.
            (b) Enforcement action. Longline gear not marked in compliance with paragraph (a) of this section and found deployed in the EEZ will be considered unclaimed or abandoned property, and may be disposed of in any manner considered appropriate by NMFS or an authorized officer.
          
          
            § 665.805
            [Reserved]
          
          
            § 665.806
            Prohibited area management.
            (a) Longline fishing prohibited areas. Longline fishing is prohibited in the longline fishing prohibited areas as defined in paragraphs (a)(1) through (a)(4) of this section.
            (1) NWHI protected species zone. The NWHI protected species zone is the portion of the EEZ within 50 nm of the center geographical positions of certain islands and reefs in the NWHI, as follows:
            
              
                Name
                N. lat.
                W. long.
              
              
                Nihoa Island
                23°05′
                161°55′
              
              
                Necker Island
                23°35′
                164°40′
              
              
                French Frigate Shoals
                23°45′
                166°15′
              
              
                Gardner Pinnacles
                25°00′
                168°00′
              
              
                Maro Reef
                25°25′
                170°35′
              
              
                Laysan Island
                25°45′
                171°45′
              
              
                Lisianski Island
                26°00′
                173°55′
              
              
                Pearl and Hermes Reef
                27°50′
                175°50′
              
              
                Midway Island
                28°14′
                177°22′
              
              
                Kure Island
                28°25′
                178°20′
              
              
                Where the areas are not contiguous, parallel lines drawn tangent to and connecting those semicircles of the 50-nm areas that lie between Nihoa Island and Necker Island, French Frigate Shoals and Gardner Pinnacles, Gardner Pinnacles and Maro Reef, and Lisianski Island and Pearl and Hermes Reef, delimit the remainder of the NWHI longline protected species zone.
              
            
            
            (2) Main Hawaiian Islands (MHI). The MHI longline fishing prohibited area is the portion of the EEZ around Hawaii bounded by straight lines connecting the following coordinated in the order listed:
            
              
                Point
                N. lat.
                W. long.
              
              
                A
                18°05′
                155°40′
              
              
                B
                18°20′
                156°25′
              
              
                C
                20°00′
                157°30′
              
              
                D
                20°40′
                161°40′
              
              
                E
                21°40′
                161°55′
              
              
                F
                23°00′
                161°30′
              
              
                G
                23°05′
                159°30′
              
              
                H
                22°55′
                157°30′
              
              
                I
                21°30′
                155°30′
              
              
                J
                19°50′
                153°50′
              
              
                K
                19°00′
                154°05′
              
              
                A
                18°05′
                155°40′
              
            
            (3) Guam. The Guam longline fishing prohibited area is the portion of the EEZ around Guam bounded by straight lines connecting the following coordinates in the order listed:
            
              
                Point
                N. lat.
                E. long.
              
              
                A
                14°25′
                144°00′
              
              
                B
                14°00′
                143°38′
              
              
                C
                13°41′
                143°33′33“
              
              
                D
                13°00′
                143°25′30“
              
              
                E
                12°20′
                143°37′
              
              
                F
                11°40′
                144°09′
              
              
                G
                12°00′
                145°00′
              
              
                H
                13°00′
                145°42′
              
              
                I
                13°27′
                145°51′
              
            
            (4) CNMI. The CNMI longline fishing prohibited area is the portion of the EEZ around the CNMI bounded by straight lines connecting the following coordinates in the order listed:
            
              
                Point
                N. lat.
                E. long.
              
              
                A
                14°00′
                144°34′
              
              
                B
                15°49′
                145°29′
              
              
                C
                16°21′
                145°06′
              
              
                D
                17°03′
                145°22′
              
              
                E
                19°07′
                145°09′
              
              
                F
                20°39′
                144°19′
              
              
                G
                21°04′
                145°06′
              
              
                H
                19°19′
                146°04′
              
              
                I
                16°00′
                146°32′
              
              
                J
                13°32′
                145°32′
              
              
                A
                14°00′
                144°34′
              
            
            (b) American Samoa large vessel prohibited areas. A large vessel of the United States may not be used to fish for western Pacific pelagic MUS in the American Samoa large vessel prohibited areas as defined in paragraphs (b)(1) and (b)(2) of this section, except as allowed pursuant to an exemption issued under § 665.818.
            (1) Tutuila Island, Manua Islands, and Rose Atoll (AS-1). The large vessel prohibited area around Tutuila Island, the Manua Islands, and Rose Atoll consists of the waters of the EEZ around American Samoa enclosed by straight lines connecting the following coordinates:
            
              
                Point
                S. lat.
                W. long.
              
              
                AS-1-A
                13°41′54″
                167°17′
              
              
                AS-1-B
                15°23′10″
                167°17′
              
              
                AS-1-C
                15°23′10″
                169°00′42″
              
              
                AS-1-D
                15°13′
                169°00′42″
              
              
                and from point AS-1-A westward along latitude 13°41′54″ S. until intersecting the U.S. EEZ boundary with Samoa, and from point AS-1-D westward along latitude 15°13′ S. until intersecting the U.S. EEZ boundary with Samoa.
              
            
            (2) Swains Island (AS-2). The Swains Island large vessel prohibited area is the portion of the EEZ around American Samoa enclosed by straight lines connecting the following coordinates:
            
              
                Point
                S. lat.
                W. long.
              
              
                AS-2-A
                11°48′
                171°50′
              
              
                AS-2-B
                11°48′
                170°20′
              
              
                and from Point AS-2-A northward along the longitude 171°50′ W. until intersecting the U.S. EEZ boundary with Tokelau, and from Point AS-2-B northward along the longitude 170°20′ W. until intersecting the U.S. EEZ boundary with Tokelau.
              
            
            [76 FR 37289, June 27, 2011, as amended at 77 FR 34261, June 11, 2012; 77 FR 71286, Nov. 29, 2012]
          
          
            § 665.807
            Exemptions for Hawaii longline fishing prohibited areas; procedures.
            (a) An exemption permitting a person to use longline gear to fish in a portion(s) of the Hawaii longline fishing prohibited area will be issued to a person who can document that he or she:
            (1) Currently owns a Hawaii longline limited access permit issued under this part and registered for use with his or her vessel;
            (2) Before 1970, was the owner or operator of a vessel when that vessel landed western Pacific pelagic MUS taken on longline gear in an area that is now within the Hawaii longline fishing prohibited area;

            (3) Was the owner or operator of a vessel that landed western Pacific pelagic MUS taken on longline gear in an area that is now within the Hawaii longline fishing prohibited area, in at least 5 calendar years after 1969, which need not be consecutive; and
            (4) In any one of the 5 calendar years, was the owner or operator of a vessel that harvested at least 80 percent of its total landings, by weight, of longline-caught western Pacific pelagic MUS in an area that is now in the Hawaii longline fishing prohibited area.
            (b) Each exemption shall specify the portion(s) of the Hawaii longline fishing prohibited area, bounded by longitudinal and latitudinal lines drawn to include each statistical area, as appearing on Hawaii State Commercial Fisheries Charts, in which the exemption holder made the harvest documented for the exemption application under paragraph (a)(4) of this section.
            (c) Each exemption is valid only within the portion(s) of the Hawaii longline fishing prohibited area specified on the exemption.
            (d) A person seeking an exemption under this section must submit an application and supporting documentation to PIRO at least 15 days before the desired effective date of the exemption.
            (e) If the Regional Administrator determines that a gear conflict has occurred and is likely to occur again in the Hawaii longline fishing prohibited area between a vessel used by a person holding an exemption under this section and a non-longline vessel, the Regional Administrator may prohibit all longline fishing in the Hawaii longline fishing prohibited area around the island where the conflict occurred, or in portions thereof, upon notice to each holder of an exemption who would be affected by such a prohibition.
            (f) The Council will consider information provided by persons with Hawaii longline limited access permits issued under this part who believe they have experienced extreme financial hardship resulting from the Hawaii longline area closure, and will consider recommendations of the Pelagic Advisory Review Board to assess whether exemptions under this section should continue to be allowed, and, if appropriate, revise the qualifying criteria in paragraph (a) of this section to permit additional exemptions.
            (1) If additional exemptions are needed, the Council will advise the Regional Administrator in writing of its recommendation, including criteria by which financial hardships will be mitigated, while retaining the effectiveness of the longline fishing prohibited area.
            (2) Following a review of the Council's recommendation and supporting rationale, the Regional Administrator may:
            (i) Reject the Council's recommendation, in which case written reasons will be provided by the Regional Administrator to the Council for the rejection; or
            (ii) Concur with the Council's recommendation and, after finding that it is consistent with the goals and objectives of the Pelagics FEP, the national standards, and other applicable law, initiate rulemaking to implement the Council's recommendations.
          
          
            § 665.808
            Conditions for at-sea observer coverage.
            (a) NMFS shall advise the permit holder or the designated agent of any observer requirement at least 24 hours (not including weekends and Federal holidays) before any trip for which NMFS received timely notice in compliance with these regulations.
            (b) The “Notice Prior to Fishing Trip” requirements in this subpart commit the permit holder to the representations in the notice. The notice can be modified by the permit holder or designated agent because of changed circumstance, if the Regional Administrator is promptly provided a modification to the notice that complies with the notice requirements. The notice will also be considered modified if the Regional Administrator and the permit holder or designated agent agrees to placement changes.
            (c) When NMFS notifies the permit holder or designated agent of the obligation to carry an observer in response to a notification under this subpart, or as a condition of an EFP issued under § 665.17, the vessel may not engage in the fishery without taking the observer.

            (d) A NMFS observer shall arrive at the observer's assigned vessel 30 minutes before the time designated for departure in the notice or the notice as modified, and will wait 1 hour for departure.
            
            (e) A permit holder must accommodate a NMFS observer assigned under these regulations. The Regional Administrator's office, and not the observer, will address any concerns raised over accommodations.
            (f) The permit holder, vessel operator, and crew must cooperate with the observer in the performance of the observer's duties, including:
            (1) Allowing for the embarking and debarking of the observer.
            (2) Allowing the observer access to all areas of the vessel necessary to conduct observer duties.
            (3) Allowing the observer access to communications equipment and navigation equipment as necessary to perform observer duties.
            (4) Allowing the observer access to VMS units to verify operation, obtain data, and use the communication capabilities of the units for official purposes.
            (5) Providing accurate vessel locations by latitude and longitude or loran coordinates, upon request by the observer.
            (6) Providing sea turtle, marine mammal, or seabird specimens as requested.
            (7) Notifying the observer in a timely fashion when commercial fishing operations are to begin and end.
            (g) The permit holder, operator, and crew must comply with other terms and conditions to ensure the effective deployment and use of observers that the Regional Administrator imposes by written notice.
            (h) The permit holder must ensure that assigned observers are provided living quarters comparable to crew members and are provided the same meals, snacks, and amenities as are normally provided to other vessel personnel. A mattress or futon on the floor or a cot is not acceptable if a regular bunk is provided to any crew member, unless other arrangements are approved in advance by the Regional Administrator.
            (i) Reimbursement requirements are as follows:
            (1) Upon observer verification of vessel accommodations and the number of assigned days on board, NMFS will reimburse vessel owners a reasonable amount for observer subsistence as determined by the Regional Administrator.
            (2) If requested and properly documented, NMFS will reimburse the vessel owner for the following:
            (i) Communications charges incurred by the observer.
            (ii) Lost fishing time arising from a seriously injured or seriously ill observer, provided that notification of the nature of the emergency is transmitted to the Observer Program, NMFS (see address for PIRO Regional Administrator) at the earliest practical time. NMFS will reimburse the owner only for those days during which the vessel is unable to fish as a direct result of helping the NMFS employee who is seriously injured or seriously ill. Lost fishing time is based on time traveling to and from the fishing grounds and any documented out-of-pocket expenses for medical services. Payment will be based on the current target fish market prices and that vessel's average target fish catch retained per day at sea for the previous 2 years, but shall not exceed $5,000 per day or $20,000 per claim. Detailed billing with receipts and supporting records are required for allowable communication and lost fishing time claims. The claim must be completed in ink, showing the claimant's printed name, address, vessel name, observer name, trip dates, days observer was on board, an explanation of the charges, and claimant's dated signature with a statement verifying the claim to be true and correct. Requested reimbursement claims must be submitted to the Fisheries Observer Branch, Pacific Islands Region, NMFS. NMFS will not process reimbursement invoices and documentation submitted more than 120 days after the occurrence.

            (j) If a vessel normally has cabins for crew members, female observers on a vessel with an all-male crew must be accommodated either in a single person cabin or, if NMFS concludes that adequate privacy can be ensured by installing a curtain or other temporary divider, in a two-person shared cabin. If the vessel normally does not have cabins for crew members, alternative accommodations must be approved by NMFS. If a cabin assigned to a female observer does not have its own toilet and shower facilities that can be provided for the exclusive use of the observer, or if no cabin is assigned, then arrangements for sharing common facilities must be established and approved in advance by NMFS.
          
          
            § 665.809
            Port privileges and transiting for unpermitted U.S. longline vessels.
            A U.S. longline fishing vessel that does not have a permit under subpart A of this part may enter waters of the fishery management area with western Pacific pelagic MUS on board, but may not land or transship any western Pacific pelagic MUS on board the vessel. The vessel's longline gear must be stowed or secured so it is rendered unusable during the time the vessel is in those waters.
          
          
            § 665.810
            Prohibition of drift gillnetting.
            Fishing with drift gillnets in the fishery management area is prohibited, except where authorized by an EFP issued under § 665.17.
          
          
            § 665.811
            [Reserved]
          
          
            § 665.812
            Sea turtle take mitigation measures.
            (a) Possession and use of required mitigation gear. The gear required in paragraph (a) of this section must be used according to the sea turtle handling requirements set forth in paragraph (b) of this section.
            (1) Hawaii longline limited access permits. Any owner or operator of a vessel registered for use under a Hawaii longline limited access permit must carry aboard the vessel line clippers meeting the minimum design standards specified in paragraph (a)(5) of this section, dip nets meeting the minimum design standards specified in paragraph (a)(6) of this section, and dehookers meeting the minimum design and performance standards specified in paragraph (a)(7) of this section.
            (2) Other longline vessels with freeboards of more than 3 ft (0.91m). Any owner or operator of a longline vessel with a permit issued under § 665.801 other than a Hawaii limited access longline permit and that has a freeboard of more than 3 ft (0.91 m) must carry aboard the vessel line clippers meeting the minimum design standards specified in paragraph (a)(5) of this section, dip nets meeting the minimum design standards specified in paragraph (a)(6) of this section, and dehookers meeting this minimum design and performance standards specified in paragraph (a)(7) of this section.
            (3) Other longline vessels with freeboards of 3 ft (0.91 m) or less. Any owner or operator of a longline vessel with a permit issued under § 665.801 other than a Hawaii limited access longline permit and that has a freeboard of 3 ft (0.91 m) or less must carry aboard their vessels line clippers capable of cutting the vessels fishing line or leader within approximately 1 ft (0.3 m) of the eye of an embedded hook, as well as wire or bolt cutters capable of cutting through the vessel's hooks.
            (4) Handline, troll, pole-and-line, and other vessels using hooks other than longline vessels. Any owner or operator of a vessel fishing under the Pelagics FEP with hooks other than longline gear are not required to carry specific mitigation gear, but must comply with the handling requirements set forth in paragraph (b) of this section.
            (5) Line clippers. Line clippers are intended to cut fishing line as close as possible to hooked or entangled sea turtles. NMFS has established minimum design standards for line clippers. The Arceneaux line clipper (ALC) is a model line clipper that meets these minimum design standards and may be fabricated from readily available and low-cost materials (see Figure 3 to this part). The minimum design standards are as follows:
            (i) A protected cutting blade. The cutting blade must be curved, recessed, contained in a holder, or otherwise afforded some protection to minimize direct contact of the cutting surface with sea turtles or users of the cutting blade.
            (ii) Cutting blade edge. The blade must be capable of cutting 2.0-2.1 mm monofilament line and nylon or polypropylene multistrand material commonly known as braided mainline or tarred mainline.

            (iii) An extended reach holder for the cutting blade. The line clipper must have an extended reach handle or pole of at least 6 ft (1.82 m).
            
            (iv) Secure fastener. The cutting blade must be securely fastened to the extended reach handle or pole to ensure effective deployment and use.
            (6) Dip nets. Dip nets are intended to facilitate safe handling of sea turtles and access to sea turtles for purposes of cutting lines in a manner that minimizes injury and trauma to sea turtles. The minimum design standards for dip nets that meet the requirements of this section nets are:
            (i) An extended reach handle. The dip net must have an extended reach handle of at least 6 ft (1.82 m) of wood or other rigid material able to support a minimum of 100 lb (34.1 kg) without breaking or significant bending or distortion.
            (ii) Size of dip net. The dip net must have a net hoop of at least 31 inches (78.74 cm) inside diameter and a bag depth of at least 38 inches (96.52 cm). The bag mesh openings may be no more than 3 inches by 3 inches (7.62 cm by 7.62 cm).
            (7) Dehookers. (i) Long-handled dehooker for ingested hooks. This item is intended to be used to remove ingested hooks from sea turtles that cannot be boated, and to engage a loose hook when a turtle is entangled but not hooked and line is being removed. One long-handled dehooker for ingested hooks is required on board. The minimum design and performance standards are as follows:
            (A) Hook removal device. The hook removal device must be constructed of 5/16 inch (7.94 mm) 316L stainless steel and have a dehooking end no larger than 17/8 inches (4.76 cm) outside diameter. The device must be capable of securely engaging and controlling the leader while shielding the barb of the hook to prevent the hook from re-engaging during removal. It must not have any unprotected terminal points (including blunt ones), as these could cause injury to the esophagus during hook removal. The device must be of a size capable of securing the range of hook sizes and styles used by the vessel.
            (B) Extended reach handle. The hook removal device must be securely fastened to an extended reach handle or pole with a length equal to or greater than 150 percent of the vessel's freeboard or 6 ft (1.83 m), whichever is greater. It is recommended that the handle be designed so that it breaks down into sections. The handle must be sturdy and strong enough to facilitate the secure attachment of the hook removal device.
            (ii) Long-handled dehooker for external hooks. This item is intended to be used to remove externally-hooked hooks from sea turtles that cannot be boated. The long-handled dehooker for ingested hooks described in paragraph (a)(7)(i) of this section meets this requirement. The minimum design and performance standards are as follows:
            (A) Construction. The device must be constructed of 5/16 inch (7.94 mm) 316 L stainless steel rod. A 5 inch (12.70 cm) tube T-handle of 1 inch (2.54 cm) outside diameter is recommended, but not required. The dehooking end must be blunt with all edges rounded. The device must be of a size capable of securing the range of hook sizes and styles used by the vessel.
            (B) Handle. The handle must have a length equal to or greater than the vessel's freeboard or 3 ft (0.91 m), whichever is greater.
            (iii) Long-handled device to pull an “inverted V.” This item is intended to be used to pull an “inverted V” in the fishing line when disentangling and dehooking entangled sea turtles. One long-handled device to pull an “inverted V” is required on the vessel. The minimum design and performance standards are as follows:
            (A) Hook end. It must have a hook-shaped end, like that of a standard boat hook or gaff, which must be constructed of stainless steel or aluminum.
            (B) Handle. The handle must have a length equal to or greater than 150 percent of the vessel's freeboard or 6 ft (1.83 m), whichever is greater. The handle must be sturdy and strong enough to allow the hook end to be effectively used to engage and pull an “inverted V” in the line.
            (C) The long-handled dehookers described in paragraphs (a)(7)(i) and (ii) of this section meet this requirement.

            (iv) Short-handled dehooker for ingested hooks. This item is intended to be used to remove ingested hooks, externally hooked hooks, and hooks in the front of the mouth of sea turtles that can be boated. One short-handled dehooker for ingested hooks is required on board. The minimum design and performance standards are as follows:
            (A) Hook removal device. The hook removal device must be constructed of 1/4 inch (6.35 mm) 316 L stainless steel, and the design of the dehooking end must be such to allow the hook to be secured and the barb shielded without re-engaging during the hook removal process. The dehooking end must be no larger than 1-5/16 inch (3.33 cm) outside diameter. It must not have any unprotected terminal points (including blunt ones), as this could cause injury to the esophagus during hook removal. The dehooking end must be of a size appropriate to secure the range of hook sizes and styles used by the vessel.
            (B) Sliding plastic bite block. The dehooker must have a sliding plastic bite block, which is intended to be used to protect the sea turtle's beak and facilitate hook removal if the turtle bites down on the dehooker. The bite block must be constructed of a 3/4 inch (1.91 cm) inside diameter high impact plastic cylinder (for example, Schedule 80 PVC) that is 10 inches (25.40 cm) long. The dehooker and bite block must be configured to allow for 5 inches (12.70 cm) of slide of the bite block along the shaft of the dehooker.
            (C) Shaft and handle. The shaft must be 16 to 24 inches (40.64 to 60.69 cm) in length, and must have a T-handle 4 to 6 inches (10.16 to 15.24 cm) in length and 3/4 to 11/4 inches (1.90 to 3.18 cm) in diameter.
            (v) Short-handled dehooker for external hooks. This item is intended to be used to remove externally hooked hooks from sea turtles that can be boated. One short-handled dehooker for external hooks is required on board. The short-handled dehooker for ingested hooks required to comply with paragraph (a)(7)(v) of this section meets this requirement. The minimum design and performance standards are as follows:
            (A) Hook removal device. The hook removal device must be constructed of 5/16 inch (7.94 cm) 316 L stainless steel, and the design must be such that a hook can be rotated out without pulling it out at an angle. The dehooking end must be blunt, and all edges rounded. The device must be of a size appropriate to secure the range of hook sizes and styles used by the vessel.
            (B) Shaft and handle. The shaft must be 16 to 24 inches (40.64 to 60.69 cm) in length, and must have a T-handle 4 to 6 inches (10.16 to 15.24 cm) in length and 3/4 to 11/4 inches (1.90 to 3.18 cm) in diameter.
            (8) Tire. This item is intended to be used for supporting a turtle in an upright orientation while it is on board. One tire is required on board, but an assortment of sizes is recommended to accommodate a range of turtle sizes. The tire must be a standard passenger vehicle tire and must be free of exposed steel belts.
            (9) Long-nose or needle-nose pliers. This item is intended to be used to remove deeply embedded hooks from the turtle's flesh that must be twisted in order to be removed, and also to hold in place PVC splice couplings when used as mouth openers. One pair of long-nose or needle-nose pliers is required on board. The minimum design standards are as follows: The pliers must be 8 to 14 inches (20.32 to 35.56 cm) in length. It is recommended that they be constructed of stainless steel material.
            (10) Wire or bolt cutters. This item is intended to be used to cut through hooks in order to remove all or part of the hook. One pair of wire or bolt cutters is required on board. The minimum design and performance standards are as follows: The wire or bolt cutters must be capable of cutting hard metals, such as stainless or carbon steel hooks, and they must be capable of cutting through the hooks used by the vessel.
            (11) Monofilament line cutters. This item is intended to be used to cut and remove fishing line as close to the eye of the hook as possible if the hook is swallowed or cannot be removed. One pair of monofilament line cutters is required on board. The minimum design standards are as follows: Monofilament line cutters must be 6 to 9 inches (15.24 to 22.86 cm) in length. The blades must be 13/4 (4.45 cm) in length and 5/8 inches (1.59 cm) wide when closed.

            (12) Mouth openers and gags. These items are intended to be used to open the mouths of boated sea turtles, and to keep them open when removing ingested hooks in a way that allows the hook or line to be removed without causing further injury to the turtle. At least two of the seven different types of mouth openers and gags described below are required on board. The seven types and their minimum design standards are as follows.
            (i) A block of hard wood. A block of hard wood is intended to be used to gag open a turtle's mouth by placing it in the corner of the jaw. It must be made of hard wood of a type that does not splinter (for example, maple), and it must have rounded and smoothed edges. The dimensions must be 10 to 12 inches (24.50 to 30.48 cm) by 3/4 to 11/4 inches (1.90 to 3.18 cm) by 3/4 to 11/4 inches (1.90 to 3.18 cm).
            (ii) A set of three canine mouth gags. A canine mouth gag is intended to be used to gag open a turtle's mouth while allowing hands-free operation after it is in place. A set of canine mouth gags must include one of each of the following sizes: small (5 inches, 12.7 cm), medium (6 inches, 15.2 cm), and large (7 inches, 17.8 cm). They must be constructed of stainless steel. A 13/4 inch (4.45 cm) long piece of vinyl tubing (3/4 inch, 1.91 cm) outside diameter and 5/8 inch (1.59 cm) inside diameter) must be placed over the ends of the gags to protect the turtle's beak.
            (iii) A set of two sturdy canine chew bones. A canine chew bone is intended to be used to gag open a turtle's mouth by placing it in the corner of the jaw. They must be constructed of durable nylon, zylene resin, or thermoplastic polymer, and strong enough to withstand biting without splintering. To accommodate a variety of turtle beak sizes, a set must include one large (51/2 to 8 inches (13.97 to 20.32 cm) in length) and one small (31/2 to 41/2 inches (8.89 to 11.43 cm) in length) canine chew bones.
            (iv) A set of two rope loops covered with hose. A set of two rope loops covered with a piece of hose is intended to be used as a mouth opener and to keep a turtle's mouth open during hook and/or line removal. A set consists of two 3-foot (0.91 m) lengths of poly braid rope, each covered with an 8 inch (20.32 cm) section of 1/2 inch (1.27 cm) or 3/4 inch (1.91 cm) light-duty garden hose, and each tied into a loop.
            (v) A hank of rope. A hank of rope is intended to be used to gag open a sea turtle's mouth by placing it in the corner of the jaw. A hank of rope is made from a 6 foot (1.83 m) lanyard of braided nylon rope that is folded to create a hank, or looped bundle, of rope. The hank must be 2 to 4 inches (5.08 to 10.16 cm) in thickness.
            (vi) A set of four PVC splice couplings. PVC splice couplings are intended to be used to allow access to the back of the mouth of a turtle for hook and line removal by positioning them inside a turtle's mouth and holding them in place with long-nose or needle-nose pliers. The set must consist of the following Schedule 40 PVC splice coupling sizes: 1 inch (2.54 cm), 11/4 inches (3.18 cm), 11/2 inches (3.81 cm), and 2 inches (5.08 cm).
            (vii) A large avian oral speculum. A large avian oral speculum is intended to be used to hold a turtle's mouth open and control the head with one hand while removing a hook with the other hand. It must be 9 inches (22.86 cm) in length and constructed of 3/16 inch (4.76 mm) wire diameter surgical stainless steel (Type 304). It must be covered with 8 inches (20.32 cm) of clear vinyl tubing 5/16 inch (7.94 mm) outside diameter, 3/16 inch (4.76 mm) inside diameter.
            (b) Handling requirements. If a sea turtle is observed to be hooked or entangled in fishing gear from any vessel fishing under the Pelagics FEP, vessel owners and operators must use the required mitigation gear set forth in paragraph (a) of this section to comply with these handling requirements. Any hooked or entangled sea turtle must be handled in a manner to minimize injury and promote survival.
            (1) Sea turtles that cannot be brought aboard. In instances where a sea turtle is too large to be brought aboard or the sea turtle cannot be brought aboard without causing further injury to the sea turtle, the vessel owner or operator must disentangle and remove the gear, or cut the line as close as possible to the hook or entanglement, to remove the maximum amount of the gear from the sea turtle.

            (2) Sea turtles that can be brought aboard. In instances where a sea turtle is not too large to be brought aboard, or the sea turtle can be brought aboard without causing further injury to the turtle, the vessel owner or operator must take the following actions:
            (i) Immediately bring the sea turtle aboard;
            (ii) Handle the sea turtle in accordance with the procedures in paragraphs (b)(3) and (b)(4) of this section; and
            (iii) Disentangle and remove the gear, or cut the line as close as possible to the hook or entanglement, to remove the maximum amount of the gear from the sea turtle.
            (3) Sea turtle resuscitation. If a sea turtle appears dead or comatose, the following actions must be taken:
            (i) Place the sea turtle on its belly (on the bottom shell or plastron) so that the sea turtle is right side up and its hindquarters elevated at least 6 inches (15.24 cm) for a period of no less than 4 hours and no more than 24 hours. The amount of the elevation varies with the size of the sea turtle; greater elevations are needed for larger sea turtles;
            (ii) Administer a reflex test at least once every 3 hours. The test is to be performed by gently touching the eye and pinching the tail of a sea turtle to determine if the sea turtle is responsive;
            (iii) Keep the sea turtle shaded and damp or moist (but under no circumstances place the sea turtle into a container holding water). A water-soaked towel placed over the eyes, carapace and flippers is the most effective method of keeping a sea turtle moist; and
            (iv) Return to the sea any sea turtle that revives and becomes active in the manner described in paragraph (b)(4) of this section. Sea turtles that fail to revive within the 24-hour period must also be returned to the sea in the manner described in paragraph (b)(4) of this section.
            (4) Sea turtle release. After handling a sea turtle in accordance with the requirements of paragraphs (b)(2) and (b)(3) of this section, the sea turtle must be returned to the ocean after identification unless NMFS requests the retention of a dead sea turtle for research. In releasing a sea turtle the vessel owner or operator must:
            (i) Place the vessel engine in neutral gear so that the propeller is disengaged and the vessel is stopped, and release the sea turtle away from deployed gear; and
            (ii) Observe that the turtle is safely away from the vessel before engaging the propeller and continuing operations.
            (5) Other sea turtle requirements. No sea turtle, including a dead turtle, may be consumed or sold. A sea turtle may be landed, offloaded, transshipped or kept below deck only if NMFS requests the retention of a dead sea turtle for research.
          
          
            § 665.813
            Western Pacific longline fishing restrictions.
            (a) [Reserved]
            (b) Limits on sea turtle interactions in the shallow-set longline fishery—(1) Fleet Limits. There are limits on the maximum number of allowable physical interactions that occur each year between leatherback sea turtles and vessels registered for use under Hawaii longline limited access permits while engaged in shallow-set fishing.

            (i) The annual fleet limit for leatherback sea turtles (Dermochelys coriacea) is 16.
            (ii) Upon determination by the Regional Administrator that the shallow-set fleet has reached the limit during a given calendar year, the Regional Administrator will, as soon as practicable, file for publication at the Office of the Federal Register a notification that the fleet reached the limit, and that shallow-set fishing north of the Equator will be prohibited beginning at a specified date until the end of the calendar year in which the limit was reached.
            (2) Trip limits. There are limits on the maximum number of allowable physical interactions that occur during a single fishing trip between leatherback and North Pacific loggerhead sea turtles and individual vessels registered for use under Hawaii longline limited access permits while engaged in shallow-set fishing. For purposes of this section, a shallow-set fishing trip commences when a vessel departs port, and ends when the vessel returns to port, regardless of whether fish are landed. For purposes of this section, a calendar year is the year in which a vessel reaches a trip limit.

            (i) The trip limit for leatherback sea turtles is 2, and the trip limit for North Pacific loggerhead sea turtles (Caretta caretta) is 5.
            (ii) Upon determination by the Regional Administrator that a vessel has reached either sea turtle limit during a single fishing trip, the Regional Administrator will notify the permit holder and the vessel operator that the vessel has reached a trip limit, and that the vessel is required to immediately retrieve all fishing gear and stop fishing.
            (iii) Upon notification, the vessel operator shall immediately retrieve all fishing gear, stop fishing, and return to port.
            (iv) A vessel that reaches a trip limit for either turtle species during a calendar year shall be prohibited from engaging in shallow-set fishing during the 5 days immediately following the vessel's return to port.
            (v) A vessel that reaches a trip limit a second time during a calendar year, for the same turtle species as the first instance, shall be prohibited from engaging in shallow-set fishing for the remainder of that calendar year. Additionally, in the subsequent calendar year, that vessel shall be limited to an annual interaction limit for that species, either 2 leatherback or 5 North Pacific loggerhead sea turtles. If that subsequent annual interaction limit is reached, that vessel shall be prohibited from engaging in shallow-set fishing for the remainder of that calendar year.
            (vi) Upon determination by the Regional Administrator that a vessel has reached an annual interaction limit, the Regional Administrator will notify the permit holder and the vessel operator that the vessel has reached the limit, and that the vessel is required to immediately stop fishing and return to port.
            (vii) Upon notification, the vessel operator shall immediately retrieve all fishing gear, stop fishing, and return to port.
            (c) [Reserved]
            (d) Vessels registered for use under a Hawaii longline limited access permit may not have on board at any time during a trip for which notification to NMFS under § 665.803(a) indicated that deep-setting would be done any float lines less than 20 meters in length or light sticks. As used in this paragraph “float line” means a line used to suspend the main longline beneath a float and “light stick” means any type of light emitting device, including any fluorescent “glow bead,” chemical, or electrically powered light that is affixed underwater to the longline gear.
            (e) [Reserved]
            (f) Any owner or operator of a vessel registered for use under any longline permit issued under § 665.801 must use only circle hooks sized 18/0 or larger, with an offset not to exceed 10 degrees, when shallow-setting north of the Equator (0° lat.). As used in this paragraph, an offset circle hook sized 18/0 or larger is one with an outer diameter at its widest point no smaller than 1.97 inches (50 mm) when measured with the eye of the hook on the vertical axis (y-axis) and perpendicular to the horizontal axis (x-axis). As used in this paragraph, the allowable offset is measured from the barbed end of the hook, and is relative to the parallel plane of the eyed-end, or shank, of the hook when laid on its side.
            (g) Any owner or operator of a vessel registered for use under any longline permit issued under § 665.801 must use only mackerel-type bait when shallow-setting north of the Equator (0° lat.). As used in this paragraph, mackerel-type bait means a whole fusiform fish with a predominantly blue, green or gray back and predominantly gray, silver or white lower sides and belly.
            (h) Owners and operators of vessels registered for use under a Hawaii longline limited access permit may make sets only of the type (shallow-setting or deep-setting) indicated in the notification to NMFS pursuant to § 665.803(a).
            (i) A vessel registered for use under a Hawaii longline limited access permit may not be used to engage in shallow-setting north of the Equator any time during which shallow-set fishing is prohibited pursuant to paragraphs (b)(1) or (2) of this section.
            (j) Swordfish limits. When fishing north of the Equator (0° lat.), owners and operators of vessels registered for use under a Hawaii longline limited access permit, on a trip for which the permit holder notified NMFS under § 665.803(a) that the vessel would deep-set, may possess or land no more than the following number of swordfish for such trip:
            (1) If an observer is on board, there is no limit.
            (2) If there is no observer on board, and if only circle hooks are used, the limit is 25.
            (3) If there is no observer on board, and if any type of hook other than a circle hook is used, the limit is 10.
            (k) When fishing south of the Equator (0° lat.) for western Pacific pelagic MUS, owners and operators of vessels longer than 40 ft (12.2 m) registered for use with any valid longline permit issued pursuant to § 665.801 must use longline gear that is configured according to the requirements in paragraphs (k)(1) through (k)(5) of this section.
            (1) Each float line must be at least 30 m long.
            (2) At least 15 branch lines must be attached to the mainline between any two float lines attached to the mainline.
            (3) Each branch line must be at least 10 meters long.
            (4) No branch line may be attached to the mainline closer than 70 meters to any float line.
            (5) No more than 10 swordfish may be possessed or landed during a single fishing trip.
            [75 FR 2205, Jan. 14, 2010, as amended at 76 FR 13299, Mar. 11, 2011; 76 FR 52889, Aug. 24, 2011; 77 FR 43722, July 26, 2012; 77 FR 60649, Oct. 4, 2012; 83 FR 49496, Oct. 2, 2018; 85 FR 57997, Sept. 17, 2020]
          
          
            § 665.814
            Protected species workshop.
            (a) Each year, both the owner and the operator of a vessel registered for use under any longline permit issued under § 665.801 must attend and be certified for completion of a workshop conducted by NMFS on interaction mitigation techniques for sea turtles, seabirds and other protected species.
            (b) A protected species workshop certificate will be issued by NMFS annually to any person who has completed the workshop.
            (c) An owner of a vessel registered for use under any longline permit issued under § 665.801 must have a valid protected species workshop certificate issued by NMFS to the owner of the vessel, in order to maintain or renew their vessel registration.
            (d) An owner and an operator of a vessel registered for use under any longline permit issued under § 665.801 must have on board the vessel a valid protected species workshop certificate issued by NMFS to the operator of the vessel, or a legible copy thereof.
          
          
            § 665.815
            Pelagic longline seabird mitigation measures.
            (a) Seabird mitigation techniques. When deep-setting or shallow-setting north of 23° N. lat. or shallow-setting south of 23° N. lat., owners and operators of vessels registered for use under a Hawaii longline limited access permit, must either side-set according to paragraph (a)(1) of this section, or fish in accordance with paragraph (a)(2) of this section.
            (1) Side-setting. Owners and operators of vessels opting to side-set under this section must fish according to the following specifications:
            (i) The mainline must be deployed as far forward on the vessel as practicable, and at least 1 m (3.3 ft) forward from the stern of the vessel;
            (ii) The mainline and branch lines must be set from the port or the starboard side of the vessel;
            (iii) If a mainline shooter is used, the mainline shooter must be mounted as far forward on the vessel as practicable, and at least 1 m (3.3 ft) forward from the stern of the vessel;
            (iv) Branch lines must have weights with a minimum weight of 45 g (1.6 oz);
            (v) One weight must be connected to each branch line within 1 m (3.3 ft) of each hook;
            (vi) When seabirds are present, the longline gear must be deployed so that baited hooks remain submerged and do not rise to the sea surface; and

            (vii) A bird curtain must be deployed. Each bird curtain must consist of the following three components: a pole that is fixed to the side of the vessel aft of the line shooter and which is at least 3 m (9.8 ft) long; at least three main streamers that are attached at regular intervals to the upper 2 m (6.6 ft) of the pole and each of which has a minimum diameter of 20 mm (0.8 in); and branch streamers attached to each main streamer at the end opposite from the pole, each of which is long enough to drag on the sea surface in the absence of wind, and each of which has a minimum diameter 10 mm (0.4 in).
            (2) Alternative to side-setting. Owners and operators of vessels that do not side-set must do the following:
            (i) Discharge fish, fish parts (offal), or spent bait while setting or hauling longline gear, on the opposite side of the vessel from where the longline gear is being set or hauled, when seabirds are present;
            (ii) Retain sufficient quantities of fish, fish parts, or spent bait between the setting of longline gear for the purpose of strategically discharging it in accordance with paragraph (a)(2)(i) of this section;
            (iii) Remove all hooks from fish, fish parts, or spent bait prior to its discharge in accordance with paragraph (a)(2)(i) of this section;
            (iv) Remove the bill and liver of any swordfish that is caught, sever its head from the trunk and cut it in half vertically and periodically discharge the butchered heads and livers in accordance with paragraph (a)(2)(i) of this section;
            (v) When using basket-style longline gear north of 23° N. lat., ensure that the main longline is deployed slack to maximize its sink rate;
            (vi) Use completely thawed bait that has been dyed blue to an intensity level specified by a color quality control card issued by NMFS;
            (vii) Maintain a minimum of two cans (each sold as 0.45 kg or 1 lb size) containing blue dye on board the vessel; and
            (viii) Follow the requirements in paragraphs (a)(3) and (a)(4) of this section, as applicable.
            (3) Deep-setting requirements. The following additional requirements apply to vessels engaged in deep-setting using a monofilament main longline north of 23° N. lat. that do not side-set. Owners and operators of these vessels must do the following:
            (i) Employ a line shooter; and
            (ii) Attach a weight of at least 45 g (1.6 oz) to each branch line within 1 m (3.3 ft) of the hook.
            (4) Shallow-setting requirement. In addition to the requirements set forth in paragraphs (a)(1) and (a)(2) of this section, owners and operators of vessels engaged in shallow-setting that do not side-set must begin the deployment of longline gear at least 1 hour after local sunset and complete the deployment no later than local sunrise, using only the minimum vessel lights to conform with navigation rules and best safety practices.
            (b) Short-tailed albatross handling techniques. If a short-tailed albatross is hooked or entangled by a vessel registered for use under a Hawaii longline limited access permit, owners and operators must ensure that the following actions are taken:
            (1) Stop the vessel to reduce the tension on the line and bring the bird on board the vessel using a dip net;
            (2) Cover the bird with a towel to protect its feathers from oils or damage while being handled;
            (3) Remove any entangled lines from the bird; and
            (4) Determine if the bird is alive or dead.
            (i) If dead, freeze the bird immediately with an identification tag attached directly to the specimen listing the species, location and date of mortality, and band number if the bird has a leg band. Attach a duplicate identification tag to the bag or container holding the bird. Any leg bands present must remain on the bird. Contact NMFS, the USCG, or the USFWS at the numbers listed on the Short-tailed Albatross Handling Placard distributed at the NMFS protected species workshop, inform them that you have a dead short-tailed albatross on board, and submit the bird to NMFS within 72 hours following completion of the fishing trip.
            (ii) If alive, handle the bird in accordance with paragraphs (b)(5) through (11) of this section.
            (5) Place the bird in a safe enclosed place;

            (6) Immediately contact NMFS, the USCG, or the USFWS at the numbers listed on the Short-tailed Albatross Handling Placard distributed at the NMFS protected species workshop and request veterinary guidance;
            (7) Follow the veterinary guidance regarding the handling and release of the bird;
            (8) If the bird is externally hooked and no veterinary guidance is received within 24-48 hours, handle the bird in accordance with paragraphs (c)(4) and (c)(5) of this section, and release the bird only if it meets the following criteria:
            (i) Able to hold its head erect and respond to noise and motion stimuli;
            (ii) Able to breathe without noise;
            (iii) Capable of flapping and retracting both wings to normal folded position on its back;
            (iv) Able to stand on both feet with toes pointed forward; and
            (v) Feathers are dry.
            (9) Any seabird that is released in accordance with paragraph (b)(8) of this section or under the guidance of a veterinarian must be placed on the sea surface;
            (10) If the hook has been ingested or is inaccessible, keep the bird in a safe, enclosed place and submit it to NMFS immediately upon the vessel's return to port. Do not give the bird food or water; and
            (11) Complete the short-tailed albatross recovery data form issued by NMFS.
            (c) Non-short-tailed albatross seabird handling techniques. If a seabird other than a short-tailed albatross is hooked or entangled by a vessel registered for use under a Hawaii longline limited access permit owners and operators must ensure that the following actions are taken:
            (1) Stop the vessel to reduce the tension on the line and bring the seabird on board the vessel using a dip net;
            (2) Cover the seabird with a towel to protect its feathers from oils or damage while being handled;
            (3) Remove any entangled lines from the seabird;
            (4) Remove any external hooks by cutting the line as close as possible to the hook, pushing the hook barb out point first, cutting off the hook barb using bolt cutters, and then removing the hook shank;
            (5) Cut the fishing line as close as possible to ingested or inaccessible hooks;
            (6) Leave the bird in a safe enclosed space to recover until its feathers are dry; and
            (7) After recovered, release seabirds by placing them on the sea surface.
          
          
            § 665.816
            American Samoa longline limited entry program.
            (a) General. Under § 665.801(c), certain U.S. vessels are required to be registered for use under a valid American Samoa longline limited access permit. With the exception of reductions in permits in vessel size Class A under paragraph (c)(1) of this section, the maximum number of permits will be capped at the number of initial permits actually issued under paragraph (f) of this section.
            (b) Terminology. For purposes of this section, the following terms have these meanings:
            (1) Documented participation means participation proved by, but not necessarily limited to, a properly submitted NMFS or American Samoa logbook, an American Samoa creel survey record, a delivery or payment record from an American Samoa-based cannery, retailer or wholesaler, an American Samoa tax record, an individual wage record, ownership title, vessel registration, or other official documents showing:
            (i) Ownership of a vessel that was used to fish in the EEZ around American Samoa, or
            (ii) Evidence of work on a fishing trip during which longline gear was used to harvest western Pacific pelagic MUS in the EEZ around American Samoa. If the applicant does not possess the necessary documentation of evidence of work on a fishing trip based on records available only from NMFS or the Government of American Samoa (e.g., creel survey record or logbook), the applicant may issue a request to PIRO to obtain such records from the appropriate agencies, if available. The applicant should provide sufficient information on the fishing trip to allow PIRO to retrieve the records.

            (2) Family means those people related by blood, marriage, and formal or informal adoption.
            
            (c) Vessel size classes. The Regional Administrator shall issue American Samoa longline limited access permits in the following size classes:
            (1) Class A: Vessels less than or equal to 40 ft (12.2 m) LOA. The maximum number will be reduced as Class B-1, C-1, and D-1 permits are issued under paragraph (f)(5) of this section.
            (2) Class B: Vessels over 40 ft (12.2 m) to 50 ft (15.2 m) LOA.
            (3) Class B-1: Maximum number of 14 permits for vessels over 40 ft (12.2 m) to 50 ft (15.2 m) LOA, to be made available according to the following schedule:
            (i) Four permits in the first calendar year after the Regional Administrator has issued all initial permits in Classes A, B, C, and D (initial issuance);
            (ii) In the second calendar year after initial issuance, any unissued, relinquished, or revoked permits of the first four, plus four additional permits;
            (iii) In the third calendar year after initial issuance, any unissued, relinquished, or revoked permits of the first eight, plus four additional permits; and
            (iv) In the fourth calendar year after initial issuance, any unissued, relinquished, or revoked permits of the first 12, plus two additional permits.
            (4) Class C: Vessels over 50 ft (15.2 m) to 70 ft (21.3 m) LOA.
            (5) Class C-1: Maximum number of six permits for vessels over 50 ft (15.2) to 70 ft (21.3 m) LOA, to be made available according to the following schedule:
            (i) Two permits in the first calendar year after initial issuance;
            (ii) In the second calendar year after initial issuance, any unissued, relinquished, or revoked permits of the first two, plus two additional permits; and
            (iii) In the third calendar year after initial issuance, any unissued, relinquished, or revoked permits of the first four, plus two additional permits.
            (6) Class D: Vessels over 70 ft (21.3 m) LOA.
            (7) Class D-1: Maximum number of 6 permits for vessels over 70 ft (21.3 m) LOA, to be made available according to the following schedule:
            (i) Two permits in the first calendar year after initial issuance;
            (ii) In the second calendar year after initial issuance, any unissued, relinquished, or revoked permits of the first two, plus two additional permits; and
            (iii) In the third calendar year after initial issuance, any unissued, relinquished, or revoked permits of the first four, plus two additional permits.
            (d) A vessel subject to this section may only be registered with an American Samoa longline limited access permit of a size class equal to or larger than the vessel's LOA.
            (e) Initial permit qualification. Any U.S. national or U.S. citizen or company, partnership, or corporation qualifies for an initial American Samoa longline limited access permit if the person, company, partnership, or corporation, on or prior to March 21, 2002, owned a vessel that was used during the time of their ownership to harvest western Pacific pelagic MUS with longline gear in the EEZ around American Samoa, and that fish was landed in American Samoa:
            (1) Prior to March 22, 2002; or
            (2) Prior to June 28, 2002, provided that the person or business provided to NMFS or the Council, prior to March 22, 2002, a written notice of intent to participate in the pelagic longline fishery in the EEZ around American Samoa.
            (f) Initial permit issuance.

            (1) Any application for issuance of an initial permit must be submitted to PIRO no later than 120 days after the effective date of this final rule. The Regional Administrator shall publish a notice in the Federal Register, send notices to persons on the American Samoa pelagics mailing list, and use other means to notify prospective applicants of the availability of permits. Applications for initial permits must be made, and application fees paid, in accordance with §§ 665.13(c)(1), 665.13 (d), and 665.13 (f)(2). A complete application must include documented participation in the fishery in accordance with § 665.816(b)(1). If the applicant is any entity other than a sole owner, the application must be accompanied by a supplementary information sheet obtained from the Regional Administrator, containing the names and mailing addresses of all owners, partners, and corporate officers.

            (2) Only permits of Class A, B, C, and D will be made available for initial issuance. Permits of Class B-1, C-1, and D-1, will be made available in subsequent calendar years.
            (3) Within 30 days of receipt of a completed application, the Assistant Regional Administrator for Sustainable Fisheries, PIRO, shall make a decision on whether the applicant qualifies for an initial permit and will notify the successful applicant by a dated letter. The successful applicant must register a vessel, of the equivalent size class or smaller to which the qualifying vessel would have belonged, to the permit within 120 days of the date of the letter of notification, and maintain this vessel registration to the permit for at least 120 days. The successful applicant must also submit a supplementary information sheet, obtained from the Regional Administrator, containing the name and mailing address of the owner of the vessel to which the permit is registered. If the registered vessel is owned by any entity other than a sole owner, the names and mailing addresses of all owners, partners, and corporate officers must be included.
            (4) An appeal of a denial of an application for an initial permit shall be processed in accordance with § 665.801(o) of this subpart.
            (5) After all appeals on initial permits are concluded in any vessel size class, the maximum number of permits in that class shall be the number of permits issued during the initial issuance process (including appeals). The maximum number of permits will not change, except that the maximum number of Class A permits will be reduced if Class A permits are replaced by B-1, C-1, or D-1 permits under paragraph (h) of this section. Thereafter, if any Class A, B, C, or D permit becomes available, the Regional Administrator shall re-issue that permit according to the process set forth in paragraph (g) of this section.
            (g) Additional permit issuance.

            (1) If the number of permits issued in Class A, B, C, or D, falls below the maximum number of permits, the Regional Administrator shall publish a notice in the Federal Register, send notices to persons on the American Samoa pelagics mailing list, and use other means to notify prospective applicants of any available permit(s) in that class. Any application for issuance of an additional permit must be submitted to PIRO no later than 120 days after the date of publication of the notice on the availability of additional permits in the Federal Register. A complete application must include documented participation in the fishery in accordance with § 665.816(b)(1). The Regional Administrator shall issue permits to persons according to the following priority standard:
            (i) First priority accrues to the person with the earliest documented participation in the pelagic longline fishery in the EEZ around American Samoa on a Class A sized vessel.
            (ii) The next priority accrues to the person with the earliest documented participation in the pelagic longline fishery in the EEZ around American Samoa on a Class B size, Class C size, or Class D size vessel, in that order.
            (iii) In the event of a tie in the priority ranking between two or more applicants, the applicant whose second documented participation in the pelagic longline fishery in the EEZ around American Samoa is first in time will be ranked first in priority. If there is still a tie between two or more applicants, the Regional Administrator will select the successful applicant by an impartial lottery.
            (2) Applications must be made, and application fees paid, in accordance with §§ 665.13(c)(1), 665.13(d), and 665.13(f)(2). If the applicant is any entity other than a sole owner, the application must be accompanied by a supplementary information sheet, obtained from the Regional Administrator, containing the names and mailing addresses of all owners, partners, and corporate officers that comprise ownership of the vessel for which the permit application is prepared.

            (3) Within 30 days of receipt of a completed application, the Assistant Regional Administrator for Sustainable Fisheries shall make a decision on whether the applicant qualifies for a permit and will notify the successful applicant by a dated letter. The successful applicant must register a vessel of the equivalent vessel size or smaller to the permit within 120 days of the date of the letter of notification. The successful applicant must also submit a supplementary information sheet, obtained from the Regional Administrator, containing the name and mailing address of the owner of the vessel to which the permit is registered. If the registered vessel is owned by any entity other than a sole owner, the names and mailing addresses of all owners, partners, and corporate officers must be included. If the successful applicant fails to register a vessel to the permit within 120 days of the date of the letter of notification, the Assistant Regional Administrator for Sustainable Fisheries shall issue a letter of notification to the next person on the priority list or, in the event that there are no more prospective applicants on the priority list, re-start the issuance process pursuant to paragraph (g)(1) of this section. Any person who fails to register the permit to a vessel under this paragraph (g)(3) within 120 days shall not be eligible to apply for a permit for 6 months from the date those 120 days expired.
            (4) An appeal of a denial of an application for a permit shall be processed in accordance with § 665.801(o).
            (h) Class B-1, C-1, and D-1 Permits.
            (1) Permits of Class B-1, C-1, and D-1 will be initially issued only to persons who hold a Class A permit and who, prior to March 22, 2002, participated in the pelagic longline fishery around American Samoa.
            (2) The Regional Administrator shall issue permits to persons for Class B-1, C-1, and D-1 permits based on each person's earliest documented participation, with the highest priority given to that person with the earliest date of documented participation.
            (3) A permit holder who receives a Class B-1, C-1, or D-1 permit must relinquish his or her Class A permit and that permit will no longer be valid. The maximum number of Class A permits will be reduced accordingly.
            (4) Within 30 days of receipt of a completed application for a Class B-1, C-1, and D-1 permit, the Regional Administrator shall make a decision on whether the applicant qualifies for a permit and will notify the successful applicant by a dated letter. The successful applicant must register a vessel of the equivalent vessel size or smaller to the permit within 120 days of the date of the letter of notification. The successful applicant must also submit a supplementary information sheet, obtained from the Regional Administrator, containing the name and mailing address of the owner of the vessel to which the permit is registered. If the registered vessel is owned by any entity other than a sole owner, the names and mailing addresses of all owners, partners, and corporate officers must be included.
            (5) An appeal of a denial of an application for a Class B-1, C-1, or D-1 permit shall be processed in accordance with § 665.801(o).
            (6) If a Class B-1, C-1, or D-1 permit is relinquished, revoked, or not renewed pursuant to paragraph (j)(1) of this section, the Regional Administrator shall make that permit available according to the procedure described in paragraph (g) of this section.
            (i) Permit transfer. The holder of an American Samoa longline limited access permit may transfer the permit to another individual, partnership, corporation, or other entity as described in this section. Applications for permit transfers must be submitted to the Regional Administrator within 30 days of the transfer date. If the applicant is any entity other than a sole owner, the application must be accompanied by a supplementary information sheet, obtained from the Regional Administrator, containing the names and mailing addresses of all owners, partners, and corporate officers. After such an application has been made, the permit is not valid for use by the new permit holder until the Regional Administrator has issued the permit in the new permit holder's name under § 665.13(c).
            (1) Permits of all size classes except Class A. An American Samoa longline limited access permit of any size class except Class A may be transferred (by sale, gift, bequest, intestate succession, barter, or trade) to the following persons only:

            (i) A western Pacific community located in American Samoa that meets the criteria set forth in § 305(I)(2) of the Magnuson-Stevens Act, 16 U.S.C. § 1855(I)(2), and its implementing regulations, or
            
            (ii) Any person with documented participation in the pelagic longline fishery in the EEZ around American Samoa.
            (2) Class A Permits. An American Samoa longline limited access permit of Class A may be transferred (by sale, gift, bequest, intestate succession, barter, or trade) to the following persons only:
            (i) A family member of the permit holder,
            (ii) A western Pacific community located in American Samoa that meets the criteria set forth in § 305(I)(2) of the Magnuson-Stevens Act, 16 U.S.C. 1855, and its implementing regulations, or
            (iii) Any person with documented participation in the pelagic longline fishery on a Class A size vessel in the EEZ around American Samoa prior to March 22, 2002.
            (3) Class B-1, C-1, and D-1 Permits. Class B-1, C-1, and D-1 permits may not be transferred to a different owner for 3 years from the date of initial issuance, except by bequest or intestate succession if the permit holder dies during those 3 years. After the initial 3 years, Class B-1, C-1, and D-1 permits may be transferred only in accordance with the restrictions in paragraph (i)(1) of this section.
            (j) Permit renewal and registration of vessels.
            (1) Use requirements. An American Samoa longline limited access permit will not be renewed following 3 consecutive calendar years (beginning with the year after the permit was issued in the name of the current permit holder) in which the vessel(s) to which it is registered landed less than:
            (i) For permit size Classes A or B: a total of 1,000 lb (455 kg) of western Pacific pelagic MUS harvested in the EEZ around American Samoa using longline gear, or
            (ii) For permit size Classes C or D: a total of 5,000 lb (2,273 kg) of western Pacific pelagic MUS harvested in the EEZ around American Samoa using longline gear.
            (2) [Reserved]
            (k) Concentration of ownership of permits. No more than 10 percent of the maximum number of permits, of all size classes combined, may be held by the same permit holder. Fractional interest will be counted as a full permit for the purpose of calculating whether the 10-percent standard has been reached.
            (l) Three year review. Within 3 years of the effective date of this final rule, the Council shall consider appropriate revisions to the American Samoa limited entry program after reviewing the effectiveness of the program with respect to its biological and socioeconomic objectives, concerning gear conflict, overfishing, enforceability, compliance, and other issues.
          
          
            § 665.817
            [Reserved]
          
          
            § 665.818
            Exemptions for American Samoa large vessel prohibited areas.
            (a) Exemption for historical participation. (1) An exemption will be issued to a person who currently owns a large vessel to use that vessel to fish for western Pacific pelagic MUS in the American Samoa large vessel prohibited areas, if the person seeking the exemption had been the owner of that vessel when it was registered for use with a Western Pacific general longline permit, and has made at least one landing of western Pacific pelagic MUS in American Samoa on or prior to November 13, 1997.
            (2) A landing of western Pacific pelagic MUS for the purpose of this paragraph must have been properly recorded on a NMFS Western Pacific Federal daily longline form that was submitted to NMFS, as required in § 665.14.
            (3) An exemption is valid only for a vessel that was registered for use with a Western Pacific general longline permit and landed western Pacific pelagic MUS in American Samoa on or prior to November 13, 1997, or for a replacement vessel of equal or smaller LOA than the vessel that was initially registered for use with a Western Pacific general longline permit on or prior to November 13, 1997.
            (4) An exemption is valid only for the vessel for which it is registered. An exemption not registered for use with a particular vessel may not be used.
            (5) An exemption may not be transferred to another person.

            (6) If more than one person, e.g., a partnership or corporation, owned a large vessel when it was registered for use with a Western Pacific general longline permit and made at least one landing of western Pacific pelagic MUS in American Samoa on or prior to November 13, 1997, an exemption issued under this section will be issued to only one person.
            (b) [Reserved]
            [81 FR 5626, Feb. 3, 2016, as amended at 82 FR 43909, Sept. 20, 2017]
          
          
            § 665.819
            Territorial catch and fishing effort limits.
            (a) General. (1) Notwithstanding § 665.4, if the WCPFC agrees to a catch or fishing effort limit for a stock of western Pacific pelagic MUS that is applicable to a U.S. participating territory, the Regional Administrator may specify an annual or multi-year catch or fishing effort limit for a U.S. participating territory, as recommended by the Council, not to exceed the WCPFC adopted limit. The Regional Administrator may authorize such U.S. participating territory to allocate a portion, as recommended by the Council, of the specified catch or fishing effort limit to a fishing vessel or vessels holding a valid permit issued under § 665.801 through a specified fishing agreement pursuant to paragraph (c) of this section.
            (2) If the WCPFC does not agree to a catch or fishing effort limit for a stock of western Pacific pelagic MUS applicable to a U.S. participating territory, the Council may recommend that the Regional Administrator specify such a limit that is consistent with the Pelagics FEP, other provisions of the Magnuson-Stevens Act, and other applicable laws. The Council may also recommend that the Regional Administrator authorize a U.S. participating territory to allocate a portion of a specified catch or fishing effort limit to a fishing vessel or vessels holding valid permits issued under § 665.801 through a specified fishing agreement pursuant to paragraph (c) of this section.
            (3) The Council shall review any existing or proposed catch or fishing effort limit specification and portion available for allocation at least annually to ensure consistency with the Pelagics FEP, Magnuson-Stevens Act, WCPFC decisions, and other applicable laws. Based on this review, at least annually, the Council shall recommend to the Regional Administrator whether such catch or fishing effort limit specification or portion available for allocation should be approved for the next fishing year.
            (4) The Regional Administrator shall review any Council recommendation pursuant to paragraph (a) of this section and, if determined to be consistent with the Pelagics FEP, Magnuson-Stevens Act, WCPFC decisions, and other applicable laws, shall approve such recommendation. If the Regional Administrator determines that a recommendation is inconsistent with the Pelagics FEP, Magnuson-Stevens Act, WCPFC decisions and other applicable laws, the Regional Administrator will disapprove the recommendation and provide the Council with a written explanation of the reasons for disapproval. If a catch or fishing effort limit specification or allocation limit is disapproved, or if the Council recommends and NMFS approves no catch or fishing effort limit specification or allocation limit, no specified fishing agreements as described in paragraph (c) of this section will be accepted for the fishing year covered by such action.
            (b) Procedures and timing. (1) After receiving a Council recommendation for a catch or fishing effort limit specification, or portion available for allocation, the Regional Administrator will evaluate the recommendation for consistency with the Pelagics FEP, other provisions of the Magnuson-Stevens Act, and other applicable laws.
            (2) The Regional Administrator will publish in the Federal Register a notice and request for public comment of the proposed catch or fishing effort limit specification and any portion of the limit that may be allocated to a fishing vessel or vessels holding a valid permit issued under § 665.801.
            (3) The Regional Administrator will publish in the Federal Register, a notice of the final catch or fishing effort limit specification and portion of the limit that may be allocated to a fishing vessel or vessels holding valid permits issued under § 665.801. The final specification of a catch or fishing effort limit will also announce the deadline for submitting a specified fishing agreement for review as described in paragraph (c) of this section. The deadline will be no earlier than 30 days after the publication date of the Federal Register notice that specifies the final catch or fishing effort limit and the portion of the limit that may be allocated through a specified fishing agreement.
            (c) Specified fishing agreements. A specified fishing agreement means an agreement between a U.S. participating territory and the owner or a designated representative of a fishing vessel or vessels holding a valid permit issued under § 665.801 of this part. An agreement provides access to an identified portion of a catch or fishing effort limit and may not exceed the amount specified for the territory and made available for allocation pursuant to paragraph (a) of this section. The identified portion of a catch or fishing effort limit in an agreement must account for recent and anticipated harvest on the stock or stock complex or fishing effort, and any other valid agreements with the territory during the same year not to exceed the territory's catch or fishing effort limit or allocation limit.
            (1) An authorized official or designated representative of a U.S. participating territory may submit a complete specified fishing agreement to the Council for review. A complete specified fishing agreement must meet the following requirements:
            (i) Identify the vessel(s) to which the fishing agreement applies, along with documentation that such vessel(s) possesses a valid permit issued under § 665.801;
            (ii) Identify the amount (weight) of western Pacific pelagic MUS to which the fishing agreement applies, if applicable;
            (iii) Identify the amount of fishing effort to which the fishing agreement applies, if applicable;
            (iv) Be signed by an authorized official of the applicable U.S. participating territory, or designated representative;
            (v) Be signed by each vessel owner or designated representative; and
            (vi) Satisfy either paragraph (c)(1)(vi)(A) or (B) of this section:
            (A) Require the identified vessels to land or offload catch in the ports of the U.S. participating territory to which the fishing agreement applies; or
            (B) Specify the amount of monetary contributions that each vessel owner in the agreement, or his or her designated representative, will deposit into the Western Pacific Sustainable Fisheries Fund.
            (vii) Be consistent with the Pelagics FEP and implementing regulations, the Magnuson-Stevens Act, and other applicable laws; and
            (viii) Shall not confer any right of compensation to any party enforceable against the United States should action under such agreement be prohibited or limited by NMFS pursuant to its authority under Magnuson-Stevens Act, or other applicable laws.
            (2) Council review. The Council, through its Executive Director, will review a submitted specified fishing agreement to ensure that it is consistent with paragraph (1) of this section. The Council will advise the authorized official or designated representative of the U.S. participating territory to which the agreement applies of any inconsistency and provide an opportunity to modify the agreement, as appropriate. The Council will transmit the complete specified fishing agreement to the Regional Administrator for review.
            (3) Agency review. (i) Upon receipt of a specified fishing agreement from the Council, the Regional Administrator will consider such agreement for consistency with paragraph (c)(1) of this section, the Pelagics FEP and implementing regulations, the Magnuson-Stevens Act, and other applicable laws.

            (ii) Within 30 calendar days of receipt of the fishing agreement from the Council, the Regional Administrator will provide the authorized official or designated representative of the U.S. participating territory to which the agreement applies and the signatory vessel owners or their designated representatives with written notice of whether the agreement meets the requirements of this section. The Regional Administrator will reject an agreement for any of the following reasons:
            
            (A) The agreement fails to meet the criteria specified in this subpart;
            (B) The applicant has failed to disclose material information;
            (C) The applicant has made a material false statement related to the specified fishing agreement;
            (D) The agreement is inconsistent with the Pelagics FEP, implementing regulations, the Magnuson-Stevens Act, or other applicable laws; or
            (E) The agreement includes a vessel identified in another valid specified fishing agreement.
            (iii) The Regional Administrator, in consultation with the Council, may recommend that specified fishing agreements include such additional terms and conditions as are necessary to ensure consistency with the Pelagics FEP and implementing regulations, the Magnuson-Stevens Act, and other applicable laws.
            (iv) The U.S. participating territory must notify NMFS and the Council in writing of any changes in the identity of fishing vessels to which the specified fishing agreement applies within 72 hours of the change.
            (v) Upon written notice that a specified fishing agreement fails to meet the requirements of this section, the Regional Administrator may provide the U.S. participating territory an opportunity to modify the fishing agreement within the time period prescribed in the notice. Such opportunity to modify the agreement may not exceed 30 days following the date of written notice. The U.S. participating territory may resubmit the agreement according to paragraph (c)(1) of this section.
            (vi) The absence of the Regional Administrator's written notice within the time period specified in paragraph (c)(3)(ii) of this section or, if applicable, within the extended time period specified in paragraph (c)(3)(v) of this section shall operate as the Regional Administrator's finding that the fishing agreement meets the requirements of this section.
            (4) Transfer. Specified fishing agreements authorized under this section are not transferable or assignable, except as allowed pursuant to paragraph (c)(3)(iv) of this section.
            (5) A vessel shall not be identified in more than one valid specified fishing agreement at a time.
            (6) Revocation and suspension. The Regional Administrator, in consultation with the Council, may at any time revoke or suspend attribution under a specified fishing agreement upon the determination that either: Operation under the agreement would violate the requirements of the Pelagics FEP or implementing regulations, the Magnuson-Stevens Act, or other applicable laws; or the U.S. participating territory fails to notify NMFS and the Council in writing of any changes in the identity of fishing vessels to which the specified fishing agreement applies within 72 hours of the change.
            (7) Cancellation. The U.S. participating territory and the vessel owner(s), or designated representative(s), that are party to a specified fishing agreement must notify the Regional Administrator in writing within 72 hours after an agreement is cancelled or no longer valid. A valid notice of cancellation shall require the signatures of both parties to the agreement. All catch or fishing effort attributions under the agreement shall cease upon the written date of a valid notice of cancellation.
            (8) Appeals. An authorized official or designated representative of a U.S. participating territory or signatory vessel owners or their designated representatives may appeal the granting, denial, conditioning, or suspension of a specified fishing agreement affecting their interests to the Regional Administrator in accordance with the permit appeals procedures set forth in § 665.801(o) of this subpart.
            (9) Catch or fishing effort attribution procedures. (i) For vessels identified in a valid specified fishing agreement that are subject to a U.S. limit and fishing restrictions set forth in 50 CFR part 300, subpart O, NMFS will attribute catch made by such vessels to the applicable U.S. participating territory starting seven days before the date NMFS projects the annual U.S. limit to be reached, or upon the effective date of the agreement, whichever is later.

            (ii) For U.S. fishing vessels identified in a valid specified fishing agreement that are subject to catch or fishing effort limits and fishing restrictions set forth in this subpart, NMFS will attribute catch or fishing effort to the applicable U.S. participating territory starting seven days before the date NMFS projects the limit to be reached, or upon the effective date of the agreement, whichever is later.
            (iii) If NMFS determines catch or fishing effort made by fishing vessels identified in a specified fishing agreement exceeds the allocated limit, NMFS will attribute any overage of the limit back to the U.S. or Pacific island fishery to which the vessel(s) is registered and permitted in accordance with the regulations set forth in 50 CFR part 300, subpart O and other applicable laws.
            (d) Accountability measures. (1) NMFS will monitor catch and fishing effort with respect to any territorial catch or fishing effort limit, including the amount of a limit allocated to vessels identified in a valid specified fishing agreement, using data submitted in logbooks and other information. When NMFS projects a territorial catch or fishing effort limit or allocated limit to be reached, the Regional Administrator shall publish notification to that effect in the Federal Register at least seven days before the limit will be reached.
            (2) The notice will include an advisement that fishing for the applicable pelagic MUS stock or stock complex, or fishing effort, will be restricted on a specific date. The restriction may include, but is not limited to, a prohibition on retention, closure of a fishery, closure of specific areas, or other catch or fishing effort restrictions. The restriction will remain in effect until the end of the fishing year.
            (e) Disbursement of contributions from the Sustainable Fisheries Fund. (1) NMFS shall make available to the Western Pacific Fishery Management Council monetary contributions, made to the Fund pursuant to a specified fishing agreement, in the following order of priority:
            (i) Project(s) identified in an approved Marine Conservation Plan (16 U.S.C. 1824) of a U.S. participating territory that is a party to a valid specified fishing agreement, pursuant to § 665.819(c); and
            (ii) In the case of two or more valid specified fishing agreements in a fishing year, the projects listed in an approved Marine Conservation Plan applicable to the territory with the earliest valid agreement will be funded first.
            (2) At least seven calendar days prior to the disbursement of any funds, the Council shall provide in writing to NMFS a list identifying the order of priority of the projects in an approved Marine Conservation Plan that are to be funded. The Council may thereafter revise this list.
            [79 FR 64111, Oct. 28, 2014]
          
        
        
          Subpart G—Marianas Trench Marine National Monument
          
            Source:
            78 FR 33003, June 3, 2013, unless otherwise noted.
          
          
            § 665.900
            Scope and purpose.
            The regulations in this subpart codify certain provisions of the Proclamation, and govern the administration of fishing in the Monument. Nothing in this subpart shall be deemed to diminish or enlarge the jurisdiction of the Territory of Guam or the Commonwealth of the Northern Mariana Islands.
          
          
            § 665.901
            Boundaries.
            The Marianas Trench Marine National Monument includes the following:
            (a) Islands Unit. The Islands Unit includes the waters and submerged lands of the three northernmost Mariana Islands (Farallon de Pajaros (Uracas), Maug, and Asuncion). The shoreward boundary of the Islands Unit is the mean low water line. The seaward boundary of Islands Unit is defined by straight lines connecting the following coordinates in the order listed:
            
              
                ID
                E. long.
                N. lat.
              
              
                1
                144°1′22.97″
                21°23′42.40″
              
              
                2
                145°33′25.20″
                21°23′42.40″
              
              
                3
                145°44′31.14″
                21°11′14.60″
              
              
                4
                146°18′36.75″
                20°49′17.46″
              
              
                5
                146°18′36.75″
                19°22′0.00″
              
              
                6
                145°3′12.22″
                19°22′0.00″
              
              
                7
                144°1′22.97″
                20°45′44.11″
              
              
                
                1
                144°1′22.97″
                21°23′42.40″
              
            
            (b) Volcanic Unit. The Volcanic Unit includes the submerged lands of designated volcanic sites. The boundaries of the Volcanic Unit are defined as circles of a one nautical mile radius centered on each of the following points:
            
              
                ID
                E. long.
                N. lat.
              
              
                Fukujin
                143°27′30″
                21°56′30″
              
              
                Minami Kasuga #2
                143°38′30″
                21°36′36″
              
              
                N.W. Eifuku
                144°2′36″
                21°29′15″
              
              
                Minami Kasuga #3
                143°38′0″
                21°24′0″
              
              
                Daikoku
                144°11′39″
                21°19′27″
              
              
                Ahyi
                145°1′45″
                20°26′15″
              
              
                Maug
                145°13′18″
                20°1′15″
              
              
                Alice Springs
                144°30′0″
                18°12′0″
              
              
                Central trough
                144°45′0″
                18°1′0″
              
              
                Zealandia
                145°51′4″
                16°52′57″
              
              
                E. Diamante
                145°40′47″
                15°56′31″
              
              
                Ruby
                145°34′24″
                15°36′15″
              
              
                Esmeralda
                145°14′45″
                14°57′30″
              
              
                N.W. Rota #1
                144°46′30″
                14°36′0″
              
              
                W. Rota
                144°50′0″
                14°19′30″
              
              
                Forecast
                143°55′12″
                13°23′30″
              
              
                Seamount X
                144°1′0″
                13°14′48″
              
              
                South Backarc
                143°37′8″
                12°57′12″
              
              
                Archaean site
                143°37′55″
                12°56′23″
              
              
                Pika site
                143°38′55″
                12°55′7″
              
              
                Toto
                143°31′42″
                12°42′48″
              
            
            (c) Trench Unit. The Trench Unit includes the submerged lands of the Marianas Trench. The boundary of the Trench Unit extends from the northern limit of the EEZ around the Commonwealth of the Northern Mariana Islands to the southern limit of the EEZ around Guam as defined by straight lines connecting the following coordinates in the order listed:
            
              
                ID
                E. long.
                N. lat.
              
              
                1
                145°5′46″
                23°53′35″
              
              
                2
                145°52′27.10″
                23°45′50.54″
              
              
                3
                146°36′18.91″
                23°29′18.33″
              
              
                4
                147°5′16.84″
                23°11′43.92″
              
              
                5
                147°22′31.43″
                20°38′41.35″
              
              
                6
                147°40′48.31″
                19°59′23.30″
              
              
                7
                147°39′59.51″
                19°27′2.96″
              
              
                8
                147°48′51.61″
                19°8′18.74″
              
              
                9
                148°21′47.20″
                18°56′6.46″
              
              
                10
                148°42′50.50″
                17°58′2.20″
              
              
                11
                148°34′47.12″
                16°40′53.86″
              
              
                12
                148°5′39.95″
                15°25′51.09″
              
              
                13
                146°23′24.38″
                12°21′38.38″
              
              
                14
                145°28′33.28″
                11°34′7.64″
              
              
                15
                143°3′9″
                10°57′30″
              
              
                16
                142°19′54.93″
                11°47′24.83″
              
              
                17
                144°42′31.24″
                12°21′24.65″
              
              
                18
                145°17′59.93″
                12°33′5.35″
              
              
                19
                147°29′32.24″
                15°49′25.53″
              
              
                20
                147°27′32.35″
                17°57′52.76″
              
              
                21
                147°20′16.96″
                19°9′19.41″
              
              
                22
                146°57′55.31″
                20°23′58.80″
              
              
                23
                145°44′31.14″
                21°11′14.60″
              
              
                24
                144°5′27.55″
                23°2′28.67″
              
              
                1
                145°5′46″
                23°53′35″
              
            
          
          
            § 665.902
            Definitions.
            The following definitions are used in this subpart:
            
              Management unit species or MUS means the Mariana Archipelago management unit species as defined in §§ 665.401, 665.421, 665.441, and 665.461, and the pelagic management unit species as defined in § 665.800.
            
              Monument means the submerged lands and, where applicable, waters of the Marianas Trench Marine National Monument as defined in § 665.901.
            
              Proclamation means Presidential Proclamation 8335 of January 6, 2009, “Establishment of the Marianas Trench Marine National Monument.”
          
          
            § 665.903
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter, and § 665.15 and subpart D of this part, the following activities are prohibited in the Islands Unit and, thus, unlawful for a person to conduct or cause to be conducted.
            (a) Commercial fishing in violation of § 665.904(a).
            (b) Non-commercial fishing, except as authorized under permit and pursuant to the procedures and criteria established in § 665.905.
            (c) Transferring a permit in violation of § 665.905(d).
            (d) Commercial fishing outside the Islands Unit and non-commercial fishing within the Islands Unit on the same trip in violation of § 665.904(c).
            [78 FR 33003, June 3, 2013, as amended at 78 FR 39583, July 2, 2013]
          
          
            § 665.904
            Regulated activities.
            (a) Commercial fishing is prohibited in the Islands Unit.
            (b) Non-commercial fishing is prohibited in the Islands Unit, except as authorized under permit and pursuant to the procedures and criteria established in § 665.905.

            (c) Commercial fishing outside the Islands Unit and non-commercial fishing within the Islands Unit during the same trip is prohibited.
            [78 FR 33003, June 3, 2013, as amended at 78 FR 39583, July 2, 2013]
          
          
            § 665.905
            Fishing permit procedures and criteria.
            (a) Marianas Trench Monument Islands Unit non-commercial permit—(1) Applicability. Both the owner and operator of a vessel used to non-commercially fish for, take, retain, or possess MUS in the Islands Unit must have a permit issued under this section, and the permit must be registered for use with that vessel.
            (2) Eligibility criteria. A permit issued under this section may be issued only to a community resident of Guam or the CNMI.
            (3) Terms and conditions. (i) Customary exchange of fish harvested within the Islands Unit under a non-commercial permit is allowed, except that customary exchange by fishermen engaged in recreational fishing is prohibited.
            (ii) Monetary reimbursement under customary exchange shall not exceed actual fishing trip expenses, including but not limited to ice, bait, fuel, or food.
            (b) Marianas Trench Monument Islands Unit recreational charter permit—(1) Applicability. Both the owner and operator of a vessel chartered to recreationally fish for, take, retain, or possess MUS in the Islands Unit must have a permit issued under this section, and the permit must be registered for use with that vessel. Charter boat customers are not required to obtain a permit.
            (2) Eligibility criteria. To be eligible for a permit issued under this section, a charter business must be established legally under the laws of Guam or the CNMI.
            (3) Terms and conditions. (i) The sale or exchange through barter or trade of fish caught in the Monument by a charter boat is prohibited.
            (ii) No MUS harvested under a recreational charter fishing permit may be used for the purposes of customary exchange.
            (c) Application. An application for a permit required under this section must be submitted to PIRO as described in § 665.13.
            (d) Transfer. A permit issued under this section is not transferrable.
            (e) Reporting and recordkeeping. The operator of a vessel subject to the requirements of this section must comply with the terms and conditions described in § 665.14.
            [78 FR 33003, June 3, 2013, as amended at 78 FR 39583, July 2, 2013]
          
          
            § 665.906
            International law.
            The regulations in this subpart shall be applied in accordance with international law. No restrictions shall apply to or be enforced against a person who is not a citizen, national, or resident alien of the United States (including foreign flag vessels) unless in accordance with international law.
          
        
        
          Subpart H—Pacific Remote Islands Marine National Monument
          
            Source:
            78 FR 33003, June 3, 2013, unless otherwise noted.
          
          
            § 665.930
            Scope and purpose.
            The regulations in this subpart codify certain provisions of the Proclamations, and govern the administration of fishing in the Monument.
            [80 FR 15695, Mar. 25, 2015]
          
          
            § 665.931
            Boundaries.
            The Monument, including the waters and submerged and emergent lands of Wake, Baker, Howland, and Jarvis Islands, Johnston Atoll, Kingman Reef, and Palmyra Atoll, is defined as follows:
            (a) Wake Island. The Wake Island unit of the Monument includes the waters and submerged and emergent lands around Wake Island to the seaward limit of the U.S. EEZ.
            (b) Howland and Baker Islands. The Howland and Baker Islands units of the Monument include the waters and submerged and emergent lands around Howland and Baker Islands within an area defined by straight lines connecting the following coordinates in the order listed:
            
              
                ID
                W. long.
                Lat.
              
              
                1
                177°27′7″
                1°39′15″ N.
              
              
                2
                175°38′32″
                1°39′15″ N.
              
              
                3
                175°38′32″
                0°38′33″ S.
              
              
                
                4
                177°27′7″
                0°38′33″ S.
              
              
                1
                177°27′7″
                1°39′15″ N.
              
            
            (c) Jarvis Island. The Jarvis Island unit of the Monument includes the waters and submerged and emergent lands around Jarvis Island to the seaward limit of the U.S. EEZ.
            (d) Johnston Atoll. The Johnston Atoll unit of the Monument includes the waters and submerged and emergent lands around Johnston Atoll to the seaward limit of the U.S. EEZ.
            (e) Kingman Reef and Palmyra Atoll. The Kingman Reef and Palmyra Atoll units of the Monument include the waters and submerged and emergent lands around Kingman Reef and Palmyra Atoll within an area defined by straight lines connecting the following coordinates in the order listed:
            
              
                ID
                W. long.
                N. lat.
              
              
                1
                163°11′16″
                7°14′38″
              
              
                2
                161°12′3″
                7°14′38″
              
              
                3
                161°12′3″
                5°20′23″
              
              
                4
                161°25′22″
                5°1′34″
              
              
                5
                163°11′16″
                5°1′34″
              
              
                1
                163°11′16″
                7°14′38″
              
            
            [78 FR 33003, June 3, 2013, as amended at 80 FR 15695, Mar. 25, 2015]
          
          
            § 665.932
            Definitions.
            The following definitions are used in this subpart:
            
              Management unit species or MUS means the Pacific Remote Island Areas management unit species as defined in §§ 665.601, 665.621, 665.641, and 665.661, and the pelagic management unit species as defined in § 665.800.
            
              Monument means the waters and submerged and emergent lands of the Pacific Remote Islands Marine National Monument and the Pacific Remote Islands Marine National Monument Expansion, as defined in § 665.931.
            
              Proclamations means Presidential Proclamation 8336 of January 6, 2009, “Establishment of the Pacific Remote Islands Marine National Monument,” and Presidential Proclamation 9173 of September 29, 2014, “Pacific Remote Islands Marine National Monument Expansion.”
            [78 FR 33003, June 3, 2013, as amended at 80 FR 15695, Mar. 25, 2015]
          
          
            § 665.933
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter, and § 665.15 and subparts E and F of this part, the following activities are prohibited in the Monument and, thus, unlawful for a person to conduct or cause to be conducted.
            (a) Commercial fishing in the Monument.
            (b) Non-commercial fishing in the Monument, except as authorized under permit and pursuant to the procedures and criteria established in § 665.935.
            (c) Transferring a permit in violation of § 665.935(d).
            (d) Commercial fishing outside the Monument and non-commercial fishing within the Monument on the same trip in violation of § 665.934(c).
            (e) Non-commercial fishing within 12 nm of emergent land within the Monument, unless authorized by the U.S. Fish & Wildlife Service, in consultation with NMFS and the Council, in violation of § 665.934(d). For the purposes of this subsection, consultation means that the U.S. Fish & Wildlife Service will consult with NMFS, which in turn will consult with the Council.
            [78 FR 33003, June 3, 2013, as amended at 78 FR 39583, July 2, 2013]
          
          
            § 665.934
            Regulated activities.
            (a) Commercial fishing is prohibited in the Monument.
            (b) Non-commercial fishing is prohibited in the Monument, except under permit and pursuant to the procedures and criteria established in § 665.935 or pursuant to § 665.934(d).
            (c) Commercial fishing outside the Monument and non-commercial fishing within the Monument during the same trip is prohibited.
            (d) Non-commercial fishing is prohibited within 12 nm of emergent land within the Monument, unless authorized by the U.S. Fish & Wildlife Service, in consultation with NMFS and the Council. For the purposes of this subsection, consultation means that the U.S. Fish & Wildlife Service will consult with NMFS, which in turn will consult with the Council.
            [78 FR 33003, June 3, 2013, as amended at 78 FR 39583, July 2, 2013]
          
          
            
            § 665.935
            Fishing permit procedures and criteria.
            (a) Non-commercial fishing—(1) Applicability. Except as provided in section 665.934(d), a vessel that is used to non-commercially fish for, take, retain, or possess MUS in the Monument must be registered for use with a permit issued pursuant to §§ 665.603, 665.624, 665.642, 665.662, 665.801(f), or 665.801(g).
            (2) Terms and conditions. Customary exchange of fish harvested in the Monument is prohibited.
            (b) Pacific Remote Islands Monument recreational charter permit—(1) Applicability. Except as provided in § 665.934(d), both the owner and operator of a vessel that is chartered to recreationally fish for, take, retain, or possess MUS in the Monument must have a permit issued under this section, and the permit must be registered for use with that vessel. Charter boat customers are not required to obtain a permit.
            (2) Terms and conditions. (i) The sale or exchange through barter or trade of fish caught by a charter boat fishing in the Monument is prohibited.
            (ii) Customary exchange of fish harvested under a Monument recreational charter permit is prohibited.
            (c) Application. An application for a permit required under this section must be submitted to PIRO as described in § 665.13.
            (d) Transfer. A permit issued under this section is not transferrable.
            (e) Reporting and recordkeeping. The operator of a vessel subject to the requirements of this section must comply with the terms and conditions described in § 665.14.
            [78 FR 33003, June 3, 2013, as amended at 78 FR 39583, July 2, 2013]
          
          
            § 665.936
            International law.
            The regulations in this subpart shall be applied in accordance with international law. No restrictions shall apply to or be enforced against a person who is not a citizen, national, or resident alien of the United States (including foreign flag vessels) unless in accordance with international law.
          
        
        
          Subpart I—Rose Atoll Marine National Monument
          
            Source:
            78 FR 33003, June 3, 2013, unless otherwise noted.
          
          
            § 665.960
            Scope and purpose.
            The regulations in this subpart codify certain provisions of the Proclamation, and govern the administration of fishing within the Monument. Nothing in this subpart shall be deemed to diminish or enlarge the jurisdiction of the Territory of American Samoa.
          
          
            § 665.961
            Boundaries.
            The Monument consists of emergent and submerged lands and waters extending seaward approximately 50 nm from Rose Atoll. The boundary is defined by straight lines connecting the following coordinates in the order listed:
            
              
                ID
                W. long.
                S. lat.
              
              
                1
                169°0′42″
                13°41′54″
              
              
                2
                167°17′0″
                13°41′54″
              
              
                3
                167°17′0″
                15°23′10″
              
              
                4
                169°0′42″
                15°23′10″
              
              
                1
                169°0′42″
                13°41′54″
              
            
          
          
            § 665.962
            Definitions.
            The following definitions are used in this subpart:
            
              Management Unit Species or MUS means the American Samoa management unit species as defined in §§ 665.401, 665.421, 665.441, and 665.461, and the pelagic management unit species as defined in § 665.800.
            
              Monument means the waters and emergent and submerged lands of the Rose Atoll Marine National Monument, as defined in § 665.961.
            
              Proclamation means Presidential Proclamation 8337 of January 6, 2009, “Establishment of the Rose Atoll Marine National Monument.”
          
          
            § 665.963
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter, and § 665.15 and subpart B of this part, the following activities are prohibited in the Monument and, thus, unlawful for a person to conduct or cause to be conducted.
            (a) Commercial fishing in the Monument.
            
            (b) Non-commercial fishing in the Monument, except as authorized under permit and pursuant to the procedures and criteria established in § 665.965.
            (c) Transferring a permit in violation of § 665.965(d).
            (d) Commercial fishing outside the Monument and non-commercial fishing within the Monument on the same trip in violation of § 665.964(c).
            (e) Fishing within 12 nm of emergent land within the Monument in violation of § 665.964(d).
            [78 FR 33003, June 3, 2013, as amended at 78 FR 39583, July 2, 2013]
          
          
            § 665.964
            Regulated activities.
            (a) Commercial fishing is prohibited in the Monument.
            (b) Non-commercial fishing is prohibited in the Monument, except as authorized under permit and pursuant to the procedures and criteria established in § 665.965.
            (c) Commercial fishing outside the Monument and non-commercial fishing within the Monument during the same trip is prohibited.
            (d) All fishing is prohibited within 12 nm of emergent land within the Monument.
            [78 FR 33003, June 3, 2013, as amended at 78 FR 39583, July 2, 2013]
          
          
            § 665.965
            Fishing permit procedures and criteria.
            (a) Rose Atoll Monument non-commercial fishing permit—(1) Applicability. Both the owner and operator of a vessel used to non-commercially fish for, take, retain, or possess MUS in the Monument must have a permit issued under this section, and the permit must be registered for use with that vessel.
            (2) Eligibility criteria. A permit issued under this section may be issued only to a community resident of American Samoa.
            (3) Terms and conditions. (i) Customary exchange of fish harvested under a non-commercial permit within the Monument is allowed, except that customary exchange by fishermen engaged in recreational fishing is prohibited.
            (ii) Monetary reimbursement under customary exchange shall not exceed actual fishing trip expenses, including but not limited to ice, bait, fuel, or food.
            (b) Rose Atoll Monument recreational charter permit — (1) Applicability. Both the owner and operator of a vessel that is chartered to fish recreationally for, take, retain, or possess MUS in the Monument must have a permit issued under this section, and the permit must be registered for use with that vessel. Charter boat customers are not required to obtain a permit.
            (2) Permit eligibility criteria. To be eligible for a permit issued under this section, a charter business must be established legally under the laws of American Samoa.
            (3) Terms and conditions. (i) The sale or exchange through barter or trade of fish caught by a charter boat fishing in the Monument is prohibited.
            (ii) No MUS harvested under a recreational charter fishing permit may be used for the purposes of customary exchange.
            (c) Application. An application for a permit required under this section must be submitted to PIRO as described in § 665.13.
            (d) Transfer. A permit issued under this section is not transferrable.
            (e) Reporting and recordkeeping. The operator of a vessel subject to the requirements of this section must comply with the terms and conditions described in § 665.14.
            [78 FR 33003, June 3, 2013, as amended at 78 FR 39583, July 2, 2013]
          
          
            § 665.966
            International law.
            The regulations in this subpart shall be applied in accordance with international law. No restrictions shall apply to or be enforced against a person who is not a citizen, national, or resident alien of the United States (including foreign flag vessels) unless in accordance with international law.
          
          
            
            Pt. 665, Fig. 1
            Figure 1 to Part 665—Carapace Length of Lobsters
            
              ER14JA10.126
            
          
          
            Pt. 665, Fig. 2
            Figure 2 to Part 665—Length of Fishing Vessels
            
              ER14JA10.127
            
          
          
            
            Pt. 665, Fig. 3
            Figure 3 to Part 665—Sample Fabricated Arceneaux Line Clipper
            
              ER14JA10.128
            
            
          
        
      
      
        Pt. 679
        PART 679—FISHERIES OF THE EXCLUSIVE ECONOMIC ZONE OFF ALASKA
        
          
            Subpart A—General
            Sec.
            679.1
            Purpose and scope.
            679.2
            Definitions.
            679.3
            Relation to other laws.
            679.4
            Permits.
            679.5
            Recordkeeping and reporting.
            679.6
            Exempted fisheries.
            679.7
            Prohibitions.
            679.8
            Facilitation of enforcement.
            679.9
            Penalties.
          
          
            Subpart B—Management Measures
            679.20
            General limitations.
            679.21
            Prohibited species bycatch management.
            679.22
            Closures.
            679.23
            Seasons.
            679.24
            Gear limitations.
            679.25
            Inseason adjustments.
            679.26
            Prohibited Species Donation Program.
            679.27
            Improved Retention/Improved Utilization Program.
            679.28
            Equipment and operational requirements.
          
          
            Subpart C—Western Alaska Community Development Quota Program
            679.30
            [Reserved]
            679.31
            CDQ and PSQ reserves, allocations, and transfers.
            679.32
            Groundfish and halibut CDQ catch monitoring.
            679.33
            CDQ cost recovery.
          
          
            Subpart D—Individual Fishing Quota Management Measures
            679.40
            Sablefish and halibut QS.
            679.41
            Transfer of quota shares and IFQ.
            679.42
            Limitations on use of QS and IFQ.
            679.43
            Determinations and appeals.
            679.44
            Penalties.
            679.45
            IFQ cost recovery program.
          
          
            Subpart E—North Pacific Observer Program
            679.50
            Applicability.
            679.51
            Observer and Electronic Monitoring System requirements for vessels and plants.
            679.52
            Observer provider permitting and responsibilities.
            679.53
            Observer certification and responsibilities.
            679.54
            Release of observer data to the public.
            679.55
            Observer fees.
          
          
            Subpart F—American Fisheries Act and Aleutian Island Directed Pollock Fishery Management Measures
            679.60
            Authority and related regulations.
            679.61
            Formation and operation of fishery cooperatives.
            679.62
            Inshore sector cooperative allocation program.
            679.63
            Catch weighing requirements for vessels and processors.
            679.64
            Harvesting sideboard limits in other fisheries.
            679.65
            Bering Sea Chinook Salmon Bycatch Management Program Economic Data Report (Chinook salmon EDR program).
            679.66
            AFA cost recovery.
            679.67
            Aleutian Islands pollock cost recovery.
          
          
            Subpart G—Rockfish Program
            679.80
            Allocation and transfer of rockfish QS.
            679.81
            Rockfish Program annual harvester privileges.
            679.82
            Rockfish Program use caps and sideboard limits.
            679.83
            Rockfish Program entry level longline fishery.
            679.84
            Rockfish Program recordkeeping, permits, monitoring, and catch accounting.
            679.85
            Cost recovery.
          
          
            Subpart H—Amendment 80 Program
            679.90
            Allocation, use, and transfer of Amendment 80 QS permits.
            679.91
            Amendment 80 Program annual harvester privileges.
            679.92
            Amendment 80 Program use caps and sideboard limits.
            679.93
            Amendment 80 Program recordkeeping, permits, monitoring, and catch accounting.
            679.94
            Economic data report (EDR) for the Amendment 80 sector and Gulf of Alaska Trawl Catcher/Processors.
            679.95
            Amendment 80 Program cost recovery.
          
          
            Subpart I—Equipment and Operational Requirements for the Longline Catcher/Processor Subsector
            679.100
            Applicability.
          
          
            Subpart J—Gulf of Alaska Trawl Economic Data
            679.110
            Gulf of Alaska Trawl Economic Data Reports (EDRs).
          
          
            
            Subpart K—Halibut Deck Sorting
            679.120
            Halibut deck sorting.
            679.121
            [Reserved]
            Appendix A to Part 679—Performance and Technical Requirements for Scales Used To Weigh Catch at Sea in the Groundfish Fisheries Off Alaska
            Figure 1 to Part 679—Bering Sea and Aleutian Islands Statistical and Reporting Areas
            Figure 2 to Part 679—BSAI Catcher Vessel Operational Area
            Figure 3 to Part 679—Gulf of Alaska Reporting Areas
            Figure 4 to Part 679—BSAI Herring Savings Areas
            Figure 5 to Part 679—Kodiak Island Type 1, 2, and 3 Nonpelagic Trawl Closure Status and Marmot Bay Tanner Crab Protection Area
            Figure 6 to Part 679—Length Overall of Vessel
            Figure 7 to Part 679—Location of Trawl Gear Test Areas in the GOA and the BSAI
            Figure 8 to Part 679—Aleutian Islands Chinook Salmon Savings Area
            Figure 9 to Part 679—Chum Savings Area (CSSA) of the CVOA
            Figure 10 to Part 679—Pribilof Islands Habitat Conservation Zone (PIHCZ) in the Bering Sea
            Figure 11 to Part 679—Red King Crab Savings Area (RKCSA)
            Figure 12 to Part 679—Bristol Bay Trawl Closure Area
            Figure 13 to Part 679—BSAI C. Opilio Tanner Crab Bycatch Limitations Zone
            Figure 14 to Part 679—Sablefish Regulatory Areas
            Figure 15 to Part 679—Regulatory Areas for the Pacific Halibut Fishery
            Figure 16 to Part 679—Bering Sea Habitat Conservation Area
            Figure 17 to Part 679—Northern Bering Sea Research Area and Saint Lawrence Island Habitat Conservation Area (HCA)
            Figure 18 to Part 679—Sitka Pinnacles Marine Reserve
            Figure 19 to Part 679—Shelikof Strait Conservation Area
            Figure 20 to Part 679—Steller sea lion conservation area (SCA) of the Bering Sea
            Figure 21 to Part 679—Nunivak Island, Etolin Strait, and Kuskokwim Bay Habitat Conservation Area
            Figure 22 to Part 679 [Reserved]
            Figure 23 to Part 679—Salmon Management Area
            Figure 24 to Part 679—Arctic Management Area
            Figure 25 to Part 679—Elevating Device Clearance Measurement Locations for Modified Nonpelagic Trawl Gear
            Figure 26 to Part 679—Modified Nonpelagic Trawl Gear
            Figure 27 to Part 679—Locations for Measuring Maximum Cross Sections of Line Material (shown as A) and Supporting Material (shown as B) for Modified Nonpelagic Trawl Gear
            Table 1a to Part 679—Delivery Condition* and Product Codes
            Table 1b to Part 679—Discard and Disposition Codes
            Table 1c to Part 679—Product Type Codes
            Table 2a to Part 679—Species Codes: FMP Groundfish
            Table 2b to Part 679—Species Code: FMP Prohibited Species and CR Crab
            Table 2c to Part 679—Species Codes: FMP Forage Fish Species (All Species of the Following Families), Grenadier Species, Squids, and Sculpins
            Table 2d to Part 679—Species Codes: Non-FMP Species
            Table 3 to Part 679—Product Recovery Rates for Groundfish Species and Conversion Rates for Pacific Halibut
            Table 4 to Part 679—Steller Sea Lion Protection Areas Pollock Fisheries Restrictions
            Table 5 to Part 679—Steller Sea Lion Protection Areas Pacific Cod Fisheries Restrictions
            Table 6 to Part 679—Steller Sea Lion Protection Areas Atka Mackerel Fisheries Restrictions
            Table 7 to Part 679—Community Development Quota Groups and Communities Eligible To Participate in the CDQ Program
            Table 8 to Part 679—Harvest Zone Codes for Use with Vessel Activity Reports
            Table 9 to Part 679—Groundfish LLP Licenses Eligible for Use in the BSAI Longline Catcher/Processor Subsector, Column A. X Indicates Whether Column B or Column C Applies.
            Table 10 to Part 679—Gulf of Alaska Retainable Percentages
            Table 11 to Part 679—BSAI Retainable Percentages
            Table 12 to Part 679—Steller Sea Lion Protection Areas, 3nm No Groundfish Fishing Sites
            Table 13 to Part 679—Transfer Form Summary
            Table 14a to Part 679—Port of Landing Codes, Alaska
            Table 14b to Part 679—Port of Landing Codes: Non-Alaska
            Table 14c to Part 679—At-Sea Operation Type Codes To Be Used as Port Codes for Vessels Matching This Type of Operation

            Table 15 to Part 679—Gear Codes, Descriptions, and Use
            
            Table 16 to Part 679—Area Codes and Descriptions for Use With State of Alaska ADF&G Commercial Operator's Annual Report (COAR)
            Table 17 to Part 679—Process Codes for Use With State of Alaska Commercial Operator's Annual Report (COAR)
            Table 18 to Part 679—Required Buying and Production Forms for Use with State of Alaska Commercial Operator's Annual Report (COAR)
            Table 19 to Part 679—Seabird Avoidance Gear Codes

            Table 20 to Part 679—Seabird Avoidance Gear Requirements for Vessels, Based on Area, Gear, and Vessel Type. (See § 679.24(e) for Complete Seabird Avoidance Program Requirements; See 679.24(e)(1) for Applicable Fisheries
            Table 21 to Part 679—Eligible Communities, Halibut IFQ Regulatory Area Location, Community Governing Body That Recommends the CQE, and the Fishing Programs and Associated Areas Where a CQE Representing an Eligible Community May Be Permitted To Participate
            Table 22 to Part 679—Alaska Seamount Habitat Protection Areas
            Table 23 to Part 679—Aleutian Islands Coral Habitat Protection Areas
            Table 24 to Part 679—Except as Noted, Locations in the Aleutian Islands Habitat Conservation Area Open to Nonpelagic Trawl Fishing
            Table 25 to Part 679—Bowers Ridge Habitat Conservation Zone
            Table 26 to Part 679—Gulf of Alaska Coral Habitat Protection Areas
            Table 27 to Part 679—Gulf of Alaska Slope Habitat Conservation Areas
            Table 28a to Part 679—Qualifying Season Dates for Central GOA Rockfish Primary Species
            Table 28b to Part 679—Qualifying Season Dates for Central GOA Rockfish Primary Species
            Table 28c to Part 679—Allocation of Rockfish Secondary Species
            Table 28d to Part 679—Allocation of Halibut PSC under the Central GOA Rockfish Program
            Table 28e to Part 679—Rockfish Entry Level Longline Fishery Allocations
            Table 29 to Part 679—Initial Rockfish QS Pools
            Table 30 to Part 679—Rockfish Program Retainable Percentages
            Table 31 to Part 679—List of Amendment 80 Vessels and LLP Licenses Originally Assigned to an Amendment 80 Vessel
            Table 32 to Part 679—Amendment 80 Initial QS Pool
            Table 33 to Part 679—Annual Apportion of Amendment 80 Species ITAC Between the Amendment 80 and BSAI Trawl Limited Access Sectors (Except Yellowfin Sole)
            Table 34 to Part 679—Annual Apportionment of BSAI Yellowfin Sole Between the Amendment 80 and BSAI Trawl Limited Access Sectors
            Table 35 to Part 679—Apportionment of Crab PSC and Halibut PSC Between the Amendment 80 and BSAI Trawl Limited Access Sectors
            Table 36 to Part 679—Percentage of Crab and Halibut PSC Limit Assigned to Each Amendment 80 Species
            Table 37 to Part 679—GOA Amendment 80 Sideboard Limit for Groundfish for the Amendment 80 Sector
            Table 38 to Part 679—GOA Amendment 80 Sideboard Limit for Halibut PSC for the Amendment 80 Sector
            Table 39 to Part 679—Amendment 80 Vessels That May Be Used to Directed Fish for Flatfish in the GOA
            Table 40 to Part 679—BSAI Halibut PSC Sideboard Limits for AFA Catcher/Processors and AFA Catcher Vessels
            Table 41 to Part 679—BSAI Crab PSC Sideboard Limits for AFA Catcher/Processors and AFA Catcher Vessels
            Table 42 to Part 679—Bering Sea Habitat Conservation Area
            Table 43 to Part 679—Northern Bering Sea Research Area
            Table 44 to Part 679—Nunivak Island, Etolin Strait, and Kuskokwim Bay Habitat Conservation Area
            Table 45 to Part 679—St. Lawrence Island Habitat Conservation Area
            Table 46 to Part 679—St. Matthew Island Habitat Conservation Area
            Tables 47-48 to Part 679 [Reserved]
            Table 49 to Part 679—Groundfish Licenses Qualifying for Hook-and-Line Catcher/Processor Endorsement Exemption
            Table 50 to Part 679 [Reserved]
            Table 51 to Part 679—Modified Gear Trawl Zone
            Table 52 to Part 679—Groundfish LLP Licenses Eligible for a BSAI Trawl Limited Access Sector Yellowfin Sole Directed Fishery Endorsement
            Table 53 to Part 679—Groundfish LLP Licenses That Require Qualified Landings Assignment To Be Eligible for a BSAI Trawl Limited Access Sector Yellowfin Sole Directed Fishery Endorsement
            Table 54 to Part 679—BSAI Species and Species Groups for Which Directed Fishing for Sideboard Limits by Listed AFA Catcher/Processors and Catcher/Processors Designated on Listed AFA Catcher/Processor Permits is Prohibited

            Table 55 to Part 679—BSAI Species and Species Groups for Which Directed Fishing for Sideboard Limits by Non-Exempt AFA Catcher Vessels is Prohibited
            Table 56 to Part 679—GOA Species and Species Groups for Which Directed Fishing for Sideboard Limits by Non-Exempt AFA Catcher Vessels is Prohibited
            Table 57 to Part 679—Groundfish LLP Licenses With Bering Sea or Aleutian Islands Area and Catcher/Processor Operation Endorsements Eligible for a BSAI Pacific Cod Trawl Mothership Endorsement
          
        
        
          Authority:
          16 U.S.C. 773 et seq.; 1801 et seq.; 3631 et seq.; Pub. L. 108-447; Pub. L. 111-281.
        
        
          Editorial Note:
          Nomenclature changes to part 679 appear at 61 FR 56438, Nov. 1, 1996; 62 FR 2047, Jan. 15, 1997; 66 FR 27909, May 21, 2001; 67 FR 79739, Dec. 30, 2002; and 77 FR 6502, Feb. 8, 2012.
        
        
          Subpart A—General
          
            § 679.1
            Purpose and scope.

            Regulations in this part were developed by the Council under the Magnuson-Stevens Fishery Conservation and Management Act, 16 U.S.C. 1801 et seq. (Magnuson-Stevens Act) and the Northern Pacific Halibut Act of 1982 (Halibut Act). Along with part 600 of this chapter, these regulations implement the following:
            (a) Fishery Management Plan for Groundfish of the Gulf of Alaska. (1) Regulations in this part govern commercial fishing for groundfish in the GOA by vessels of the United States (see subparts A, B, D, and E of this part).
            (2) The following State of Alaska regulations are not preempted by this part for vessels regulated under this part fishing for demersal shelf rockfish in the Southeast Outside District, and which are registered under the laws of the State of Alaska: 5 AAC 28.111, fishing seasons; 5 AAC 28.130, gear; 5 AAC 28.160, harvest guidelines; 5 AAC 28.190, harvest of bait by commercial permit holders.
            (b) Fishery Management Plan for Groundfish of the Bering Sea and Aleutian Islands Management Area. Regulations in this part govern commercial fishing for groundfish in the BSAI by vessels of the United States (see subparts A, B, C, D, and E of this part).
            (c) [Reserved]
            (d) IFQ Program for sablefish and halibut. The IFQ management measures for the commercial fisheries that use fixed gear to harvest sablefish and halibut (see subparts A, B, D, and E of this part).
            (1) Sablefish. (i) Regulations in this part govern commercial fishing for sablefish by vessels of the United States:
            (A) Using fixed gear within that portion of the GOA and the BSAI over which the United States exercises exclusive fishery management authority; and
            (B) Using fixed gear in waters of the State of Alaska adjacent to the BSAI and the GOA, provided that aboard such vessels are persons who currently hold sablefish quota shares, sablefish IFQ permits, or sablefish IFQ hired master permits.
            (ii) Regulations in this part do not govern commercial fishing for sablefish in Prince William Sound or under a State of Alaska limited entry program.
            (2) Halibut. Regulations in this part govern commercial fishing for halibut by vessels of the United States using fixed gear, as that term is defined in 50 CFR 679.2, in and off of Alaska.
            (e) Western Alaska Community Development Quota (CDQ) Program. Regulations in this part govern the Western Alaska CDQ Program (see subparts A, B, C, D, and E of this part). The purpose of the program is specified in 16 U.S.C. 1855(i)(1)(A).
            (f) Groundfish and Halibut Observer Program. Regulations in this part govern elements of the Groundfish and Halibut Observer Program.
            (g) Fishery Management Plan for Bering Sea/Aleutian Islands King and Tanner Crabs. Regulations in this part govern commercial fishing for king and Tanner crab in the Bering Sea and Aleutian Islands Area by vessels of the United States, and supersede State of Alaska regulations applicable to the commercial king and Tanner crab fisheries in the Bering Sea and Aleutians Islands Area EEZ that are determined to be inconsistent with the FMP (see subpart A, B, and E of this part). Additional regulations governing commercial fishing for, and processing of, king and Tanner crab managed pursuant to section 313(j) of the Magnuson-Stevens Act and the Crab Rationalization Program are codified at 50 CFR part 680.
            
            (h) Fishery Management Plan for the Scallop Fishery off Alaska. (1) Regulations in this part govern commercial fishing for scallops in the Federal waters off Alaska by vessels of the United States (see subpart A of this part).
            (2) State of Alaska laws and regulations that are consistent with the FMP and with the regulations in this part apply to vessels of the United States that are fishing for scallops in the Federal waters off Alaska.
            (i) Fishery Management Plan for the Salmon Fisheries in the EEZ Off Alaska (Salmon FMP)—(1) Regulations in this part govern commercial fishing for salmon by fishing vessels of the United States in the West Area of the Salmon Management Area.
            (2) State of Alaska laws and regulations that are consistent with the Salmon FMP and with the regulations in this part apply to vessels of the United States that are commercial and sport fishing for salmon in the East Area of the Salmon Management Area.
            (j) License Limitation Program (LLP). (1) Regulations in this part implement the LLP for the commercial groundfish fisheries in the EEZ off Alaska and the LLP for the commercial crab fisheries in the Bering Sea and Aleutians Islands Area.
            (2) Regulations in this part govern the commercial fishing for groundfish under the LLP by vessels of the United States using authorized gear within the GOA and the Bering Sea and Aleutians Islands Area and the commercial fishing for crab species under the LLP by vessels of the United States using authorized gear within the Bering Sea and Aleutians Islands Area.
            (k) American Fisheries Act and AI directed pollock fishery measures. Regulations in this part were developed by NMFS and the Council under the Magnuson-Stevens Act, the American Fisheries Act (AFA), and the Consolidated Appropriations Act of 2004 to govern commercial fishing for BSAI pollock according to the requirements of the AFA and the Consolidated Appropriations Act of 2004. This part also governs payment and collection of the loan, under the AFA, the Magnuson-Stevens Act, and Title XI of the Merchant Marine Act, 1936, made to all those persons who harvest pollock from the directed fishing allowance allocated to the inshore component under section 206(b)(1) of the AFA.
            (l) Fishery Management Plan for Fish Resources of the Arctic Management Area. Regulations in this part govern commercial fishing for Arctic fish in the Arctic Management Area by vessels of the United States (see this subpart and subpart B of this part).
            [61 FR 31230, June 19, 1996]
            
              Editorial Note:
              For Federal Register citations affecting § 679.1, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            § 679.2
            Definitions.
            In addition to the definitions in the Magnuson-Stevens Act and in part 600 of this chapter, the terms used in this part have the following meanings:
            
              ABC reserve means, for purposes of flathead sole, rock sole, and yellowfin sole in the BSAI, an amount, not to exceed the ABC surplus, that may be reduced for social, economic, or ecological considerations according to § 679.20(b)(1)(iii).
            
              ABC surplus means, for purposes of flathead sole, rock sole, and yellowfin sole in the BSAI, the difference between each species' annual ABC and TAC.
            
              Active/inactive periods means for longline or pot gear catcher vessel, see § 679.5(c)(3)(iv)(A)(1); for longline or pot gear catcher/processor, see § 679.5(c)(3)(iv)(B)(1); for trawl gear catcher vessel, see § 679.5(c)(4)(iv)(A)(1); for trawl gear catcher/processor, see § 679.5(c)(4)(iv)(B)(1); for shoreside processor or SFP, see § 679.5(c)(5)(ii); for mothership, see § 679.5(c)(6)(iv).
            
              Adequate evidence, for purposes of subpart E of this part, means information sufficient to support the reasonable belief that a particular act or omission has occurred.
            
              ADF&G means the State of Alaska Department of Fish and Game.
            
              ADF&G fish ticket number means a nine-digit number designated by one alphabet letter (i.e., G = groundfish), two numbers that identify the year (i.e., 98), followed by six numbers.
            
              ADF&G processor code means State of Alaska Department of Fish & Game (ADF&G) Intent to operate processor license number (example: F12345).
            
              AFA catcher/processor means:
            (1) For purposes of BS pollock and all BSAI groundfish fisheries other than Atka mackerel, flathead sole, Greenland turbot, Pacific cod, Pacific ocean perch, rock sole, and yellowfin sole, a catcher/processor that is permitted to harvest BS pollock under § 679.4(l)(2).
            (2) For purposes of BSAI Atka mackerel, flathead sole, Greenland turbot, Pacific cod, Pacific ocean perch, rock sole, and yellowfin sole, a catcher/processor that is permitted to harvest BS pollock and that is listed under § 679.4(l)(2)(i).
            
              AFA catcher vessel means a catcher vessel permitted to harvest BS pollock under § 679.4(l)(3).
            
              AFA crab processing facility means a processing plant, catcher/processor, mothership, floating processor or any other operation that processes any FMP species of BSAI crab, and that is affiliated with an AFA entity that processes pollock harvested by a catcher vessel cooperative operating in the inshore or mothership sectors of the BS pollock fishery.
            
              AFA entity means a group of affiliated individuals, corporations, or other business concerns, except for a CDQ group, that harvests or processes pollock in the BS directed pollock fishery.
            
              AFA fee liability means the amount of money for Bering Sea pollock cost recovery, in U.S. dollars, owed to NMFS by an AFA cooperative or AFA sector as determined by multiplying the appropriate AFA standard ex-vessel value of landed Bering Sea pollock by the appropriate AFA fee percentage.
            
              AFA fee percentage means that positive number no greater than 3 percent (0.03) determined by the Regional Administrator and established for use in calculating the AFA fee liability for an AFA cooperative or AFA sector.
            
              AFA inshore processor means a shoreside processor or stationary floating processor permitted to process BS pollock under § 679.4(l)(5).
            
              AFA mothership means a mothership permitted to process BS pollock under § 679.4(l)(4).
            
              AFA pollock equivalent pounds means the weight recorded in pounds for landed AFA pollock and calculated as round weight.
            
              AFA rebuilt vessel means an AFA vessel that was rebuilt after October 15, 2010.
            
              AFA replacement vessel means a vessel that NMFS designated on an AFA permit pursuant to § 679.4(l)(7) after October 15, 2010.
            
              AFA standard ex-vessel value means the total U.S. dollar amount of landed Bering Sea pollock as calculated by multiplying the number of landed pounds of Bering Sea pollock by the appropriate AFA standard price determined by the Regional Administrator.
            
              AFA standard price means the price, in U.S. dollars, for landed Bering Sea pollock, in AFA pollock equivalent pounds, as determined by the Regional Administrator.
            
              AFA vessel means a vessel that is designated on an AFA catcher vessel permit, an AFA catcher/processor permit, or an AFA mothership permit, and is thereby authorized to participate in the Bering Sea directed pollock fishery.
            
              Affiliates, for purposes of subparts E and H to this part, means business concerns, organizations, or individuals are affiliates of each other if, directly or indirectly, either one controls or has the power to control the other, or a third party controls or has the power to control both. Indicators of control include, but are not limited to: Interlocking management or ownership; identity of interests among family members; shared facilities and equipment; common use of employees; or a business entity organized following the decertification, suspension, or proposed decertification of an observer provider that has the same or similar management, ownership, or principal employees as the observer provider that was decertified, suspended, or proposed for decertification.
            
              Affiliation for the purpose of defining AFA and the Rockfish Program means a relationship between two or more individuals, corporations, or other business concerns, except CDQ groups, in which one concern directly or indirectly owns a 10 percent or greater interest in another, exerts control over another, or has the power to exert control over another; or a third individual, corporation, or other business concern directly or indirectly owns a 10 percent or greater interest in both, exerts control over both, or has the power to exert control over both.
            (1) What is 10 percent or greater ownership? For the purpose of determining affiliation, 10 percent or greater ownership is deemed to exist if an individual, corporation, or other business concern directly or indirectly owns 10 percent or greater interest in a second corporation or other business concern.
            (2) What is an indirect interest? An indirect interest is one that passes through one or more intermediate entities. An entity's percentage of indirect interest in a second entity is equal to the entity's percentage of direct interest in an intermediate entity multiplied by the intermediate entity's direct or indirect interest in the second entity.
            (3) What is control? For the purpose of determining affiliation, control is deemed to exist if an individual, corporation, or other business concern has any of the following relationships or forms of control over another individual, corporation, or other business concern:
            (i) Controls 10 percent or more of the voting stock of another corporation or business concern;
            (ii) Has the authority to direct the business of the entity that owns the fishing vessel or processor. The authority to direct the business of the entity does not include the right to simply participate in the direction of the business activities of an entity that owns a fishing vessel or processor;
            (iii) Has the authority in the ordinary course of business to limit the actions of or to replace the chief executive officer, a majority of the board of directors, any general partner or any person serving in a management capacity of an entity that holds 10 percent or greater interest in a fishing vessel or processor. Standard rights of minority shareholders to restrict the actions of the entity are not included in this definition of control provided they are unrelated to day-to-day business activities. These rights include provisions to require the consent of the minority shareholder to sell all or substantially all the assets, to enter into a different business, to contract with the major investors or their affiliates, or to guarantee the obligations of majority investors or their affiliates;
            (iv) Has the authority to direct the transfer, operation, or manning of a fishing vessel or processor. The authority to direct the transfer, operation, or manning of a vessel or processor does not include the right to simply participate in such activities;
            (v) Has the authority to control the management of or to be a controlling factor in the entity that holds 10 percent or greater interest in a fishing vessel or processor;
            (vi) Absorbs all the costs and normal business risks associated with ownership and operation of a fishing vessel or processor;
            (vii) Has the responsibility to procure insurance on the fishing vessel or processor, or assumes any liability in excess of insurance coverage;
            (viii) Has the authority to control a fishery cooperative through 10 percent or greater ownership or control over a majority of the vessels in the cooperative, has the authority to appoint, remove, or limit the actions of or replace the chief executive officer of the cooperative, or has the authority to appoint, remove, or limit the actions of a majority of the board of directors of the cooperative. In such instance, all members of the cooperative are considered affiliates of the individual, corporation, or other business concern that exerts control over the cooperative; or
            (ix) Has the ability through any other means whatsoever to control the entity that holds 10 percent or greater interest in a fishing vessel or processor.
            
              Agent (1) For purposes of permits issued under § 679.4, means a person appointed and residing within the United States who may apply for permits and may otherwise act on behalf of the owner, operator, or manager of a catcher vessel, catcher/processor, mothership, shoreside processor, stationary floating processor, buying station, tender vessel, support vessel, or on behalf of the IFQ permit holders, IFQ registered buyers, or CDQ halibut permit holders.
            
            (2) For purposes of groundfish product distribution under § 679.5(g), means a buyer, distributor, or shipper but not a buying station or tender vessel, who may receive and distribute groundfish on behalf of the owner, operator, and manager of a catcher/processor, mothership, shoreside processor, or stationary floating processor.
            (3) For purposes of IFQ recordkeeping and reporting under § 679.5(l), means a person who on behalf of the Registered Buyer may submit IFQ reports.
            
              Agent for service of process means, for purposes of § 679.21(f), a person appointed by the members of an AFA inshore cooperative, a CDQ group, or an entity representing the AFA catcher/processor sector or the AFA mothership sector, who is authorized to receive and respond to any legal process issued in the United States with respect to all owners and operators of vessels that are members of the inshore cooperative, the entity representing the catcher/processor sector, the entity representing the mothership sector, or the entity representing the cooperative or a CDQ group and owners of all vessels directed fishing for pollock CDQ on behalf of that CDQ group.
            
              AI directed pollock fishery means directed fishing for pollock in the AI under the allocation to the Aleut Corporation authorized at § 679.20(a)(5)(iii).
            
              Alaska local time (A.l.t.) means the time in the Alaska time zone.
            
              Alaska Seamount Habitat Protection Areas means management areas established for the protection of seamount habitat areas of particular concern in the BSAI and GOA. See Table 22 to this part.
            
              Alaska State waters means waters adjacent to the State of Alaska and shoreward of the EEZ off Alaska.
            
              Aleut Corporation means the Aleut Corporation incorporated pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
            
              Aleut Corporation entity means a harvester or processor selected by the Aleut Corporation and approved by NMFS to harvest or process pollock in the AI directed pollock fishery.
            
              Aleutian Islands Coral Habitat Protection Areas means management areas established for the protection of certain coral garden areas in reporting areas of the Aleutian Islands subarea and adjacent State waters. See Table 23 to this part.
            
              Aleutian Islands Habitat Conservation Area means a management area established for the protection of fish habitat in reporting areas of the Aleutian Islands subarea and adjacent State waters. See Table 24 to this part.
            
              Aleutian Islands pollock equivalent pounds means the weight recorded in pounds for landed Aleutian Islands pollock and calculated as round weight.
            
              Aleutian Islands pollock fee liability means the amount of money for Aleutian Islands directed pollock cost recovery, in U.S. dollars, owed to NMFS by the Aleut Corporation as determined by multiplying the appropriate standard ex-vessel value of its landed Aleutian Islands pollock by the appropriate Aleutian Islands pollock fee percentage.
            
              Aleutian Islands pollock fee percentage means that positive number no greater than 3 percent (0.03) determined by the Regional Administrator and established for use in calculating the Aleutian Islands pollock fee liability for the Aleut Corporation.
            
              Aleutian Islands pollock standard ex-vessel value means the total U.S. dollar amount of landed Aleutian Islands pollock as calculated by multiplying the number of landed pounds of Aleutian Islands pollock by the appropriate Aleutian Islands pollock standard price determined by the Regional Administrator.
            
              Aleutian Islands pollock standard price means the price, in U.S. dollars, for landed Aleutian Islands pollock, in Aleutian Islands pollock equivalent pounds, as determined by the Regional Administrator.
            
              Aleutian Islands shoreplant means a processing facility that is physically located on land west of 170° W. longitude within the State of Alaska.
            
              Aleutian Islands Subarea (AI) of the BSAI means that portion of the EEZ contained in Statistical Areas 541, 542, and 543 (see Figure 1 to this part).
            
              American Fisheries Act (AFA) means Title II—Fisheries Subtitles I and II, as cited within the Omnibus Appropriations Bill FY99 (Pub. L. 105-277).
            
              Amendment 80 ABC reserve means the amount of the flathead sole, rock sole, or yellowfin sole ABC reserve that remains after designating the amount assigned to the CDQ ABC reserve and that is allocated among Amendment 80 cooperatives as calculated annually as described at § 679.91(i)(2).
            
              Amendment 80 cooperative means a group of Amendment 80 QS holders who have chosen to fish cooperatively for Amendment 80 species under the requirements of subpart H to this part and who have applied for and received a CQ permit issued by NMFS to catch a quantity of fish expressed as a portion of the ITAC and crab and halibut PSC limits.
            
              Amendment 80 equivalent pounds means the weight recorded in pounds for landed Amendment 80 species CQ and calculated as round weight.
            
              Amendment 80 fee liability means the amount of money for Amendment 80 cost recovery, in U.S. dollars, owed to NMFS by an Amendment 80 CQ permit holder as determined by multiplying the appropriate standard ex-vessel value of landed Amendment 80 species CQ by the appropriate Amendment 80 fee percentage.
            
              Amendment 80 fee percentage means that positive number no greater than 3 percent (0.03) determined by the Regional Administrator and established for use in calculating the Amendment 80 fee liability for an Amendment 80 CQ permit holder.
            
              Amendment 80 fishery means an Amendment 80 cooperative or the Amendment 80 limited access fishery.
            
              Amendment 80 initial QS pool means the sum of Amendment 80 QS units established for an Amendment 80 species in a management area based on the Amendment 80 official record and used for the initial allocation of Amendment 80 QS units and use cap calculations as described in § 679.92(a).
            
              Amendment 80 legal landing means the total catch of Amendment 80 species in a management area in the BSAI by an Amendment 80 vessel that:
            (1) Was made in compliance with state and Federal regulations in effect at that time; and
            (2) Is recorded on a Weekly Production Report from January 20, 1998, through December 31, 2004; and
            (3) Amendment 80 species caught while test fishing, fishing under an experimental, exploratory, or scientific activity permit, or fishing under the Western Alaska CDQ Program are not considered Amendment 80 legal landings.
            
              Amendment 80 limited access fishery means the fishery conducted in the BSAI by persons with Amendment 80 QS permits, Amendment 80 LLP licenses, or Amendment 80 vessels assigned to the Amendment 80 limited access fishery.
            
              Amendment 80 LLP license means:
            
            (1) Any LLP license that is endorsed for groundfish in the Bering Sea subarea or Aleutian Islands subarea with a catcher/processor designation and that designates an Amendment 80 vessel in an approved application for Amendment 80 QS;
            (2) Any LLP license that designates an Amendment 80 vessel at any time after the effective date of the Amendment 80 Program; and
            (3) Any Amendment 80 LLP/QS license.
            
              Amendment 80 LLP/QS license means an LLP license originally assigned to an originally qualifying Amendment 80 vessel with an Amendment 80 QS permit assigned to that LLP license.
            
              Amendment 80 mackerel QS means Atka mackerel QS derived from Amendment 80 legal landings assigned to an Amendment 80 mackerel vessel.
            
              Amendment 80 mackerel vessel means an Amendment 80 vessel that is not an Amendment 80 non-mackerel vessel.
            
              Amendment 80 non-mackerel QS means Atka mackerel QS derived from Amendment 80 legal landings assigned to an Amendment 80 non-mackerel vessel.
            
              Amendment 80 non-mackerel vessel means an Amendment 80 vessel that is less than 200 feet in length overall and that has been used to catch less than 2.0 percent of the total Amendment 80 legal landings of BSAI Atka mackerel.
            
              Amendment 80 official record means information used by NMFS to determine eligibility to participate in the Amendment 80 Program and to assign specific catch privileges to Amendment 80 QS holders.
            
              Amendment 80 Program means the Program implemented under subpart H of this part to manage Amendment 80 species fisheries by limiting participation in these fisheries to eligible participants.
            
              Amendment 80 PSC means halibut and crab PSC as described in Table 35 to this part that are allocated to the Amendment 80 sector.
            
              Amendment 80 QS holder means a person who is issued an Amendment 80 QS permit by NMFS.
            
              Amendment 80 QS permit means a permit issued by NMFS that designates the amount of Amendment 80 QS units derived from the Amendment 80 legal landings assigned to an Amendment 80 vessel for each Amendment 80 species in a management area.
            
              Amendment 80 QS pool means the sum of Amendment 80 QS units established for each Amendment 80 species in a management area based on the Amendment 80 official record.
            
              Amendment 80 QS unit means a measure of the Amendment 80 QS pool based on Amendment 80 legal landings.
            
              Amendment 80 replacement vessel means a vessel approved by NMFS in accordance with § 679.4(o)(4).
            
              Amendment 80 sector means:
            (1) Those Amendment 80 QS holders who own Amendment 80 vessels and hold Amendment 80 LLP licenses; or
            (2) Those persons who hold Amendment 80 LLP/QS licenses.
            
              Amendment 80 species means the following species in the following regulatory areas:
            (1) BSAI Atka mackerel;
            (2) Aleutian Islands Pacific ocean perch;
            (3) BSAI flathead sole;
            (4) BSAI Pacific cod;
            (5) BSAI rock sole; and
            (6) BSAI yellowfin sole.
            
              Amendment 80 standard ex-vessel value means the total U.S. dollar amount of landed Amendment 80 species CQ as calculated by multiplying the number of landed Amendment 80 equivalent pounds by the appropriate Amendment 80 standard price determined by the Regional Administrator.
            
              Amendment 80 standard price means the price, in U.S. dollars, for landed Amendment 80 species, in Amendment 80 equivalent pounds, as determined by the Regional Administrator.
            
              Amendment 80 vessel means any vessel that:
            (1) Is listed in Column A of Table 31 to this part with the corresponding USCG Documentation Number listed in Column B of Table 31 to this part; or
            (2) Is designated on an Amendment 80 QS permit, Amendment 80 LLP/QS license, or Amendment 80 LLP license and is approved by NMFS in accordance with § 679.4(o)(4) as an Amendment 80 replacement vessel.
            
              Ancillary product (see Table 1 to this part).
            
              Appointed agent for service of process means an agent appointed by the members of a fishery cooperative to serve on behalf of the cooperative. The appointed agent for service of process may be the owner of a vessel listed as a member of the cooperative or a registered agent.
            
              Arctic fish means finfish, mollusks, crustaceans, and all other forms of marine animal and plant life other than marine mammals, birds, Pacific salmon, and Pacific halibut.
            
              Arctic Management Area, for purposes of regulations governing the Arctic Management Area fisheries, means all marine waters in the U.S. EEZ of the Chukchi and Beaufort Seas from 3 nautical miles off the coast of Alaska or its baseline to 200 nautical miles offshore, north of Bering Strait (from Cape Prince of Wales to Cape Dezhneva) and westward to the 1990 U.S./Russia maritime boundary line and eastward to the U.S./Canada maritime boundary (see Figure 24 to this part).
            
              Area endorsement means (for purposes of groundfish LLP) a designation on a license that authorizes a license holder to deploy a vessel to conduct directed fishing for license limitation groundfish in the designated area, subarea, or district. Area endorsements, which are inclusive of, but not necessarily the same as, management areas, subareas, or districts defined in this part, are as follows:
            (1) Aleutian Islands area endorsement. Authorizes the license holder to deploy a vessel to conduct directed fishing for license limitation groundfish in the Aleutian Islands Subarea;

            (2) Bering Sea area endorsement. Authorizes the license holder to deploy a vessel to conduct directed fishing for license limitation groundfish in the Bering Sea Subarea;
            (3) Central Gulf area endorsement. Authorizes the license holder to deploy a vessel to conduct directed fishing for license limitation groundfish in the Central GOA regulatory area and the West Yakutat District;
            (4) Southeast Outside area endorsement. Authorizes the license holder to deploy a vessel to conduct directed fishing for license limitation groundfish in the Southeast Outside District; and
            (5) Western Gulf area endorsement. Authorizes the license holder to deploy a vessel to conduct directed fishing for license limitation groundfish in the Western GOA regulatory area.
            
              Area/species endorsement means (for purposes of LLP) a designation on a license that authorizes a license holder to deploy a vessel to conduct directed fishing for the designated crab species in Federal waters in the designated area (see Figures 16 and 17 to this part). Area/species endorsements for crab species licenses are as follows:
            (1) Aleutian Islands brown king in waters with an eastern boundary the longitude of Scotch Cap Light (164°44′ W. long.), a western boundary of the U.S.-Russian Convention Line of 1867, and a northern boundary of a line from the latitude of Cape Sarichef (54°36′ N. lat.) westward to 171° W. long., then north to 55°30′ N. lat., then west to the U.S.-Russian Convention line of 1867.
            (2) Aleutian Islands red king in waters with an eastern boundary the longitude of Scotch Cap Light (164°44′ W. long.), a western boundary of the U.S.-Russian Convention Line of 1867, and a northern boundary of a line from the latitude of Cape Sarichef (54°36′ N. lat.) westward to 171° W. long., then north to 55°30′ N. lat., and then west to the U.S.-Russian Convention line of 1867.
            (3) Bristol Bay red king in waters with a northern boundary of 58°39′ N. lat., a southern boundary of 54°36′ N. lat., and a western boundary of 168° W. long. and including all waters of Bristol Bay.
            (4) Bering Sea and Aleutian Islands Area C. opilio and C. bairdi in Pacific Ocean and Bering Sea waters east of the U.S.-Russian Convention Line of 1867, excluding all Pacific Ocean waters east of a boundary line extending south (180°) from Scotch Cap Light.
            (5) Norton Sound red king and Norton Sound blue king in waters with a western boundary of 168° W. long., a southern boundary of 61°49′ N. lat., and a northern boundary of 65°36′ N. lat.
            (6) Pribilof red king and Pribilof blue king in waters with a northern boundary of 58°39′ N. lat., an eastern boundary of 168° W. long., a southern boundary line from 54°36′ N. lat., 168° W. long., to 54°36′ N. lat., 171° W. long., to 55°30′ N. lat., 171° W. long., to 55°30′ N. lat., 173°30′ E. lat., and then westward to the U.S.-Russian Convention line of 1867.
            (7) St. Matthew blue king in waters with a northern boundary of 61°49′ N. lat., a southern boundary of 58°39′ N. lat., and a western boundary of the U.S.-Russian Convention line of 1867.
            
              Associated processor means:
            (1) Relationship with a buying station or tender vessel. A mothership or catcher/processor issued an FFP, or a shoreside processor or SFP issued an FPP, with a contractual relationship with a buying station or tender vessel to conduct groundfish buying station or tender vessel activities for that processor.
            (2) Relationship with a custom processor. A mothership or catcher/processor issued an FFP or a shoreside processor or SFP issued an FPP, with a contractual relationship with a custom processor to process groundfish on its behalf.
            
              At-sea operation means, for purposes of eLandings, a catcher/processor or mothership that is receiving and/or processing fish in State waters and/or in waters of the EEZ off the coast of Alaska.
            
              Authorized distributor means a tax-exempt organization authorized by NMFS to coordinate the processing, storage, transportation, and distribution of salmon taken as incidental catch in the groundfish trawl fisheries to tax-exempt hunger relief agencies, food bank networks, and food bank distributors (see § 679.26, Prohibited Species Donation Program).
            
              Authorized fishing gear (see also § 679.24 for gear limitations and Table 15 to this part for gear codes) means trawl gear, fixed gear, longline gear, pot gear, and nontrawl gear as follows:
            
            (1) Bottom contact gear means nonpelagic trawl, dredge, dinglebar, pot, or hook-and-line gear.
            (2) Dinglebar gear means one or more lines retrieved and set with a troll gurdy or hand troll gurdy, with a terminally attached weight from which one or more leaders with one or more lures or baited hooks are pulled through the water while a vessel is making way.
            (3) Dredge means a dredge-like device designed specifically for and capable of taking scallops by being towed along the ocean floor.
            (4) Fixed gear means:
            (i) For sablefish harvested from any GOA reporting area, all longline gear, longline pot gear, and, for purposes of determining initial IFQ allocation, all pot gear used to make a legal landing.
            (ii) For sablefish harvested from any BSAI reporting area, all hook-and-line gear and all pot gear.
            (iii) For halibut harvested from any IFQ regulatory area, all fishing gear composed of lines with hooks attached, including one or more stationary, buoyed, and anchored lines with hooks attached.
            (iv) For halibut harvested from any GOA reporting area, all longline pot gear, if the vessel operator is fishing for IFQ sablefish in accordance with § 679.42(l).
            (v) For halibut harvested from any IFQ regulatory area in the BSAI, all pot gear, if the vessel operator is fishing for IFQ or CDQ halibut in accordance with § 679.42.
            (5) Hand troll gear means one or more lines, with lures or hooks attached, drawn through the water behind a moving vessel, and retrieved by hand or hand-cranked reels or gurdies and not by any electrically, hydraulically, or mechanically powered device or attachment.
            (6) Handline gear means a hand-held line, with one or more hooks attached, that may only be operated manually.
            (7) Hook-and-line gear means a stationary, buoyed, and anchored line with hooks attached, or the taking of fish by means of such a device.
            (8) Jig gear means a single, non-buoyed, non-anchored line with hooks attached, or the taking of fish by means of such a device.
            (9) Longline gear means hook-and-line, jig, troll, and handline or the taking of fish by means of such a device.
            (10) Longline pot means a stationary, buoyed, and anchored line with two or more pots attached, or the taking of fish by means of such a device.
            (11) Mobile bottom contact gear means nonpelagic trawl, dredge, or dinglebar gear.
            (12) Nonpelagic trawl means a trawl other than a pelagic trawl.
            (13) Nontrawl gear means pot and longline gear.
            (14) Pelagic trawl gear means a trawl that:
            (i) Has no discs, bobbins, or rollers;
            (ii) Has no chafe protection gear attached to the footrope or fishing line;
            (iii) Except for the small mesh allowed under paragraph (14)(ix) of this definition:
            (A) Has no mesh tied to the fishing line, headrope, and breast lines with less than 20 inches (50.8 cm) between knots and has no stretched mesh size of less than 60 inches (152.4 cm) aft from all points on the fishing line, headrope, and breast lines and extending passed the fishing circle for a distance equal to or greater than one half the vessel's LOA; or
            (B) Has no parallel lines spaced closer than 64 inches (162.6 cm) from all points on the fishing line, headrope, and breast lines and extending aft to a section of mesh, with no stretched mesh size of less than 60 inches (152.4 cm) extending aft for a distance equal to or greater than one-half the vessel's LOA;
            (iv) Has no stretched mesh size less than 15 inches (38.1 cm) aft of the mesh described in paragraph (14)(iii) of this definition for a distance equal to or greater than one-half the vessel's LOA;
            (v) Contains no configuration intended to reduce the stretched mesh sizes described in paragraphs (14)(iii) and (iv) of this definition;
            (vi) Has no flotation other than floats capable of providing up to 200 lb (90.7 kg) of buoyancy to accommodate the use of a net-sounder device;

            (vii) Has no more than one fishing line and one footrope for a total of no more than two weighted lines on the bottom of the trawl between the wing tip and the fishing circle;
            
            (viii) Has no metallic component except for connectors (e.g., hammerlocks or swivels) or a net-sounder device aft of the fishing circle and forward of any mesh greater than 5.5 inches (14.0 cm) stretched measure;
            (ix) May have small mesh within 32 ft (9.8 m) of the center of the headrope as needed for attaching instrumentation (e.g., net-sounder device); and
            (x) May have weights on the wing tips.
            (15) Pot gear means a portable structure designed and constructed to capture and retain fish alive in the water. This gear type includes longline pot and pot-and-line gear. Each groundfish pot must comply with the following:
            (i) Biodegradable panel. Each pot used to fish for groundfish must be equipped with a biodegradable panel at least 18 inches (45.72 cm) in length that is parallel to, and within 6 inches (15.24 cm) of, the bottom of the pot, and that is sewn up with untreated cotton thread of no larger size than No. 30.
            (ii) Tunnel opening. Each pot used to fish for groundfish must be equipped with rigid tunnel openings that are no wider than 9 inches (22.86 cm) and no higher than 9 inches (22.86 cm), or soft tunnel openings with dimensions that are no wider than 9 inches (22.86 cm).
            (iii) Halibut retention exception. If required to retain halibut when harvesting halibut from any IFQ regulatory area in the BSAI, vessel operators are exempt from requirements to comply with a tunnel opening for pots when fishing for IFQ or CDQ halibut or IFQ or CDQ sablefish in accordance with § 679.42(m).
            (16) Pot-and-line gear means a stationary, buoyed line with a single pot attached, or the taking of fish by means of such a device.
            (17) Power troll gear means one or more lines, with hooks or lures attached, drawn through the water behind a moving vessel, and originating from a power gurdy or power-driven spool fastened to the vessel, the extension or retraction of which is directly to the gurdy or spool.
            (18) Trawl gear means a cone or funnel-shaped net that is towed through the water by one or more vessels. For purposes of this part, this definition includes, but is not limited to, beam trawls (trawl with a fixed net opening utilizing a wood or metal beam), otter trawls (trawl with a net opening controlled by devices commonly called otter doors), and pair trawls (trawl dragged between two vessels) and is further described as pelagic or nonpelagic trawl.
            (19) Troll gear means one or more lines with hooks or lures attached drawn through the water behind a moving vessel. This gear type includes hand troll and power troll gear and dinglebar gear.
            (20) Snap gear means a type of hook-and-line gear where the hook and gangion are attached to the groundline using a mechanical fastener or snap.
            
              Authorized officer means:
            (1) Any commissioned, warrant, or petty officer of the USCG;
            (2) Any special agent or fishery enforcement officer of NMFS;
            (3) Any officer designated by the head of any Federal or state agency that has entered into an agreement with the Secretary and the Commandant of the USCG to enforce the provisions of the Magnuson-Stevens Act or any other statute administered by NOAA; or
            (4) Any USCG personnel accompanying and acting under the direction of any person described in paragraph (1) of this definition.
            
              Basis species means any species or species group that is open to directed fishing that the vessel is authorized to harvest (see Tables 10, 11, and 30 to this part).
            
              Bering Sea and Aleutian Islands Area, for purposes of regulations governing the commercial king and Tanner crab fisheries in part 680 of this Chapter, means those waters of the EEZ off the west coast of Alaska lying south of the Chukchi Sea statistical area as described in the coordinates listed for Figure 1 to this part, and extending south of the Aleutian Islands for 200 nm west of Scotch Cap Light (164°44′36″ W. long).
            
              Bering Sea and Aleutian Islands Management Area (BSAI), for purposes of regulations governing the groundfish fisheries, means the Bering Sea and Aleutian Islands subareas (see Figure 1 to this part).
            
            
              Bering Sea Habitat Conservation Area means a habitat protection area specified at Table 42 and Figure 16 to this part.
            
              Bering Sea Subarea of the BSAI means that portion of the EEZ contained in Statistical Areas 508, 509, 512, 513, 514, 516, 517, 518, 519, 521, 523, 524, and 530 (see Figure 1 to this part).
            
              Bled codend means a form of discard by vessels using trawl gear wherein some or all of the fish are emptied into the sea from the net before fish are brought fully on board.
            
              Blind data means any data collected from an economic data report by the data collection agent that are subsequently amended by removing personal identifiers, including, but not limited to social security numbers, crew permit numbers, names and addresses, Federal fisheries permit numbers, Federal processor permit numbers, Federal tax identification numbers, and State of Alaska vessel registration and permit numbers, and by adding in their place a nonspecific identifier.
            
              Bogoslof District means that part of the Bering Sea Subarea contained in Statistical Area 518 (see Figure 1 to this part).
            
              Bowers Ridge Habitat Conservation Zone means a management area established for the protection of the Bowers Ridge and Ulm Plateau habitat areas of particular concern in the BSAI. See Table 25 to this part.
            
              Breast line means the rope or wire running along the forward edges of the side panels of a net, or along the forward edge of the side rope in a rope trawl.
            
              Briefing means a short (usually 2-4 day) training session that observers must complete to fulfill endorsement requirements.
            
              BSAI trawl limited access sector means fisheries conducted in the BSAI by persons using trawl gear and who are not:
            (1) Using an Amendment 80 vessel or an Amendment 80 LLP license; or
            (2) Fishing for CDQ groundfish.
            
              Bulwark means a section of a vessel's side continuing above the main deck.
            
              Buying station means a land-based entity that receives unprocessed groundfish from a vessel for delivery to a shoreside processor and that does not process those fish.
            
              Bycatch Limitation Zone 1 (Zone 1) means that part of the Bering Sea Subarea that is contained within the boundaries of Statistical Areas 508, 509, 512, and 516 (see Figure 1 to this part).
            
              Bycatch Limitation Zone 2 (Zone 2) means that part of the Bering Sea Subarea that is contained within the boundaries of Statistical Areas 513, 517, and 521 (see Figure 1 to this part).
            
              Bycatch or bycatch species means fish caught and released while targeting another species or caught and released while targeting the same species.
            
              Calendar day means a 24-hour period that starts at 0001 hours Alaska local time and ends at 2400 hours Alaska local time.
            
              Catch (see 50 CFR 600.10.)
            
              Catcher/processor (C/P) means, with respect to groundfish recordkeeping and reporting and subpart E of this part, a vessel that is used for catching fish and processing that fish.
            
              Catcher/processor vessel designation means, for purposes of the license limitation program, a license designation that authorizes the license holder:
            (1) Designated on a groundfish license to deploy a vessel to conduct directed fishing for license limitation groundfish and process license limitation groundfish on that vessel or to conduct only directed fishing for license limitation groundfish; or
            (2) Designated on a crab species license to deploy a vessel to conduct directed fishing for crab species and process crab species on that vessel or to conduct only directed fishing for crab species.
            
              Catcher vessel (C/V) means a vessel that is used for catching fish and that does not process fish on board.
            
              Catcher vessel designation means, for purposes of the license limitation program, a license designation that authorizes the license holder:
            (1) Designated on a groundfish license to deploy a vessel to conduct directed fishing for, but not process, license limitation groundfish on that vessel; or
            (2) Designated on a crab species license to deploy a vessel to conduct directed fishing for, but not process, crab species on that vessel.
            
              Catcher Vessel Operational Area (CVOA) (see Figure 2 to this part and § 679.22(a)(5)).
            
            
              CBL means crab bycatch limit.
            
              CDQ means community development quota and is the amount of a CDQ reserve that is allocated to a CDQ group.
            
              CDQ ABC reserve means 10.7 percent of the amount of the flathead sole, rock sole, or yellowfin sole ABC reserve that is allocated among the CDQ groups as calculated annually as described at § 679.31(b)(4).
            
              CDQ allocation means a percentage of a CDQ reserve specified under § 679.31 that is assigned to a CDQ group.
            
              CDQ equivalent pounds means the weight recorded in pounds, for landed CDQ groundfish and halibut, and calculated as round weight.
            
              CDQ fee liability means the amount of money for CDQ groundfish and halibut cost recovery, in U.S. dollars, owed to NMFS by a CDQ group as determined by multiplying the appropriate standard ex-vessel value of landed CDQ groundfish and halibut by the appropriate CDQ fee percentage.
            
              CDQ fee percentage means that positive number no greater than 3 percent (0.03) determined by the Regional Administrator and established for use in calculating the CDQ groundfish and halibut fee liability for a CDQ group.
            
              CDQ group means an entity identified as eligible for the CDQ Program under 16 U.S.C. 1855(i)(1)(D). CDQ groups are listed in Table 7 to this part.
            
              CDQ number means a number assigned to a CDQ group by NMFS that must be recorded and is required in all logbooks and reports submitted by vessels harvesting CDQ or processors taking deliveries of CDQ.
            
              CDQ Program means the Western Alaska Community Development Quota Program.
            
              CDQ representative means any individual who is authorized by a CDQ group to sign documents submitted to NMFS on behalf of the CDQ group.
            
              CDQ reserve means the amount of each groundfish TAC apportioned under § 679.20, the amount of each catch limit for halibut, or the amount of TAC for crab that has been allocated to the CDQ Program.
            
              CDQ species means any species or species group that is allocated from a CDQ reserve to a CDQ group.
            
              CDQ standard ex-vessel value means the total U.S. dollar amount of landed CDQ groundfish and halibut as calculated by multiplying the number of landed CDQ equivalent pounds by the appropriate CDQ standard price determined by the Regional Administrator.
            
              CDQ standard price means the price, in U.S. dollars, for landed CDQ groundfish and halibut, in CDQ equivalent pounds, as determined by the Regional Administrator.
            
              Central Aleutian District means that part of the Aleutian Islands Subarea contained in Statistical Area 542 (see Figure 1 to this part).
            
              Central GOA Regulatory Area means that portion of the GOA EEZ that is contained in Statistical Areas 620 and 630 (see Figure 3 to this part).
            
              Chum Salmon Savings Area of the BSAI CVOA (See § 679.21(f)(14) and Figure 9 to this part).
            
              Civil judgment, for purposes of subpart E of this part, means a judgment or finding of a civil offense by any court of competent jurisdiction.
            
              Clearing officer means, a NOAA Fisheries Office for Law Enforcement (OLE) special agent, an OLE fishery enforcement officer, or an OLE enforcement aide.
            
              Commercial fishing means:
            (1) For purposes of the salmon fishery, fishing for salmon for sale or barter.
            (2) For purposes of the Pacific halibut fishery, fishing, the resulting catch of which either is, or is intended to be, sold or bartered but does not include subsistence fishing for halibut, as defined at 50 CFR 300.61.
            (3) For purposes of Arctic fish, the resulting catch of fish in the Arctic Management Area which either is, or is intended to be, sold or bartered but does not include subsistence fishing for Arctic fish, as defined in this subsection.
            
              Commercial Operator's Annual Report (COAR) means the annual report of information on exvessel and first wholesale values for fish and shellfish required under Title 5 of the Alaska Administrative Code, chapter 39.130 (see § 679.5 (p)).
            
              Commissioner of ADF&G means the principal executive officer of ADF&G.
            
              Community quota entity (CQE) means a non-profit organization that:
            (1) Did not exist prior to April 10, 2002;
            
            (2) Represents at least one eligible community that is listed in Table 21 of this part; and,
            (3) Has been approved by the Regional Administrator to obtain by transfer and hold QS, and to lease IFQ resulting from the QS on behalf of an eligible community; and
            (4) Must be the Adak Community Entity as defined at § 680.2 if that non-profit organization represents the eligible community of Adak, AK.
            
              Conviction, for purposes of subpart E of this part, means a judgment or conviction of a criminal offense by any court of competent jurisdiction, whether entered upon a verdict or a plea, and includes a conviction entered upon a plea of nolo contendere.
            
              Cooperative quota (CQ):
            
            (1) For purposes of the Amendment 80 Program means:
            (i) The annual catch limit of an Amendment 80 species that may be caught by an Amendment 80 cooperative while fishing under a CQ permit;
            (ii) The amount of annual halibut and crab PSC that may be used by an Amendment 80 cooperative while fishing under a CQ permit.
            (2) For purposes of the Rockfish Program means:
            (i) The annual catch limit of a rockfish primary species or rockfish secondary species that may be harvested by a rockfish cooperative while fishing under a CQ permit;
            (ii) The amount of annual halibut PSC that may be used by a rockfish cooperative in the Central GOA while fishing under a CQ permit (see rockfish halibut PSC in this section).
            
              C. Opilio Crab Bycatch Limitation Zone (COBLZ) (see § 679.21(e) and Figure 13 to this part.
            
              CQ permit means a permit issued to an Amendment 80 cooperative under § 679.4(o)(2) or to a rockfish cooperative under § 679.4(n)(1).
            
              CQE floating processor means, for the purposes of processing Pacific cod within the marine municipal boundaries of CQE communities (see Table 21 of this part) in the Western or Central Gulf of Alaska Federal reporting areas 610, 620, or 630, a vessel not meeting the definition of a stationary floating processor in this section, that has not harvested groundfish in the Gulf of Alaska in the same calendar year, and operates on the authority of an FPP endorsed as a CQE floating processor.
            
              Council means North Pacific Fishery Management Council.
            
              Crab species means (see also king crab and tanner crab) all crab species covered by the Fishery Management Plan for Bering Sea/Aleutian Islands King and Tanner Crabs, including, but not limited to, red king crab (Paralithodes camtschatica), blue king crab (Paralithodes platypus), brown or golden king crab (Lithodes aequispina), scarlet or deep sea king crab (Lithodes couesi), Tanner or bairdi crab (Chionoecetes bairdi), opilio or snow crab (Chionoecetes opilio), grooved Tanner crab (Chionoecetes tanneri), and triangle Tanner crab (Chionoecetes angulatus).
            
              Crab species license means a license issued by NMFS that authorizes the license holder designated on the license to deploy a vessel to conduct directed fishing for crab species.
            
              Cruise means an observer deployment with a unique cruise number. A cruise begins when an observer receives an endorsement to deploy and ends when the observer completes all debriefing responsibilities.
            
              Daily reporting period or day is the period from 0001 hours, A.l.t., until the following 2400 hours, A.l.t.
            
              Data collection agent (DCA) means the entity selected by the Regional Administrator to distribute an EDR to a person required to complete it, to receive the completed EDR, to review and verify the accuracy of the data in the EDR, and to provide those data to authorized recipients.
            
              Debriefing means the post-deployment process that includes a one-on-one interview with NMFS staff, a NMFS preliminary data review, observer completion of all data corrections noted, observer preparation of affidavits and reports, and completion of tasks related to biological specimens or special projects.
            
              Decertification, as used in § 679.53(c), means action taken by a decertifying official under § 679.53(c)(3) to revoke certification of an observer or observer provider. An observer or observer provider whose certification is so revoked is decertified.
            
            
              Decertifying official, for purposes of subpart E of this part, means a designee authorized by the Regional Administrator to impose decertification.
            
              Deep water flatfish (see Table 10 to this part pursuant to § 679.20(c).)
            
              Deployment means the period between an observer's arrival at the point of embarkation and the date the observer disembarks for travel to debriefing.
            
              Designated contact for the Aleut Corporation means an individual who is designated by the Aleut Corporation for the purpose of communication with NMFS regarding the identity of selected AI directed pollock fishery participants and weekly reports required by § 679.5.
            
              Designated cooperative representative means an individual who is designated by the members of a fishery cooperative to fulfill requirements on behalf of the cooperative including, but not limited to, the signing of cooperative fishing permit applications; submitting catcher vessel pollock cooperative catch reports, and submitting annual cooperative fishing reports.
            
              Designated data collection auditor (DDCA) means an examiner employed by, or under contract to, the data collection agent (DCA) to verify data submitted in an economic data report or the NMFS-designated contractor to perform the functions of a data collection auditor.
            
              Designated primary processor means an AFA inshore processor that is designated by an inshore pollock cooperative as the AFA inshore processor to which the cooperative will deliver at least 90 percent of its BS pollock allocation during the year in which the AFA inshore cooperative fishing permit is in effect.
            
              Direct financial interest means any source of income to, or capital investment or other interest held by, an individual, partnership, or corporation or an individual's spouse, immediate family member or parent that could be influenced by performance or non-performance of observer or observer provider duties.
            
              Directed fishing means:
            (1) Unless indicated otherwise, any fishing activity that results in the retention of an amount of a species or species group on board a vessel that is greater than the maximum retainable amount for that species or species group as calculated under § 679.20.
            (2) With respect to license limitation groundfish species, directed fishing as defined in paragraph (1) of this definition.
            (3) With respect to crab species under this part, the catching and retaining of any crab species.
            (4) With respect to the harvest of groundfish by AFA catcher/processors and AFA catcher vessels, any fishing activity that results in the retention of an amount of a species or species group on board a vessel that is greater than the maximum retainable percentage for that species or species group as calculated under § 679.20.
            (5) With respect to the harvest of flatfish in the Bering Sea subarea, for purposes of nonpelagic trawl restrictions under § 679.22(a) and modified nonpelagic trawl gear requirements under §§ 679.7(c)(5) and 679.24(f), fishing with nonpelagic trawl gear during any fishing trip that results in a retained aggregate amount of yellowfin sole, rock sole, Greenland turbot, arrowtooth flounder, flathead sole, Alaska plaice, and other flatfish that is greater than the retained amount of any other fishery category defined under § 679.21(b)(1)(ii) or of sablefish.
            (6) With respect to the harvest of flatfish in the Central GOA Regulatory Area, for purposes of modified nonpelagic trawl gear requirements under §§ 679.7(b)(9) and 679.24(f), fishing with nonpelagic trawl gear during any fishing trip that results in a retained aggregate amount of shallow-water flatfish, deep-water flatfish, rex sole, arrowtooth flounder, and flathead sole that is greater than the retained amount of any other trawl fishery category as defined at § 679.21(d)(3)(iii).
            
              Discard (see § 600.10.)
            
              Dockside sale means, the transfer of IFQ halibut, CDQ halibut or IFQ sablefish from the person who harvested it to individuals for personal consumption, and not for resale.
            
              Documented harvest means a lawful harvest that was recorded in compliance with Federal and state commercial fishing regulations in effect at the time of harvesting.
            
            
              Donut Hole means the international waters of the Bering Sea outside the limits of the EEZ and Russian economic zone as depicted on the current edition of NOAA chart INT 813 Bering Sea (Southern Part).
            
              Eastern Aleutian District means that part of the Aleutian Islands Subarea contained in Statistical Area 541 (see Figure 1 to this part).
            
              Eastern GOA Regulatory Area means the Reporting Areas 649 and 659 and that portion of the GOA EEZ that is contained in Statistical Areas 640 and 650 (see Figure 3 to this part).
            
              Economic data report (EDR) means the report of cost, labor, earnings, and revenue data required under § 679.65, § 679.94, and § 679.110.
            
              eLandings means the Internet data entry system or desktop client components of the Interagency Electronic Reporting System (IERS) for reporting commercial fishery landings and production from waters off Alaska.
            
              Electronic Monitoring system or EM system means a network of equipment that uses a software operating system connected to one or more technology components, including, but not limited to, cameras and recording devices to collect data on catch and vessel operations.
            
              Eligible applicant means (for purposes of the LLP program) a qualified person who submitted an application during the application period announced by NMFS and:
            (1) For a groundfish license or crab species license, who owned a vessel on June 17, 1995, from which the minimum number of documented harvests of license limitation groundfish or crab species were made in the relevant areas during the qualifying periods specified in § 679.4(k)(4) and (k)(5), unless the fishing history of that vessel was transferred in conformance with the provisions in paragraph (2) of this definition; or
            (2) For a groundfish license or crab species license, to whom the fishing history of a vessel from which the minimum number of documented harvests of license limitation groundfish or crab species were made in the relevant areas during the qualifying periods specified in § 679.4(k)(4) and (k)(5) has been transferred or retained by the express terms of a written contract that clearly and unambiguously provides that the qualifications for a license under the LLP have been transferred or retained; or
            (3) For a crab species license, who was an individual who held a State of Alaska permit for the Norton Sound king crab summer fishery at the time he or she made at least one harvest of red or blue king crab in the relevant area during the period specified in § 679.4(k)(5)(ii)(G), or a corporation that owned or leased a vessel on June 17, 1995, that made at least one harvest of red or blue king crab in the relevant area during the period in § 679.4(k)(5)(ii)(G), and that was operated by an individual who was an employee or a temporary contractor; or
            (4) For a scallop license, who qualifies for a scallop license as specified at § 679.4(g)(2) of this part; or
            (5) Who is an individual that can demonstrate eligibility pursuant to the provisions of the Rehabilitation Act of 1973 at 29 U.S.C. 794 (a).
            
              Eligible community means:
            
            (1) for purposes of the CDQ Program, a community identified as eligible for the CDQ Program under 16 U.S.C. 1855(i)(1)(D). Eligible communities are listed in Table 7 to this part.
            (2) For purposes of the IFQ program in the GOA, a community that is listed in Table 21 to this part, and that:
            (i) Is a municipality or census designated place, as defined in the 2000 United States Census, located on the GOA coast of the North Pacific Ocean;
            (ii) Has a population of not less than 20 and not more than 1,500 persons based on the 2000 United States Census;
            (iii) Has had a resident of that community with at least one commercial landing of halibut or sablefish made during the period from 1980 through 2000, as documented by the State of Alaska Commercial Fisheries Entry Commission; and
            (iv) Is not accessible by road to a community larger than 1,500 persons based on the 2000 United States Census.
            (3) For purposes of the IFQ program in the Aleutian Islands subarea, a community that is listed in Table 21 to this part, and that:

            (i) Is a municipality or census designated place, as defined in the 2000 United States Census, located on the Aleutian Islands subarea coast of the North Pacific Ocean;
            (ii) Is not an entity identified as eligible for the CDQ Program under 16 U.S.C. 1855(i)(1)(D);
            (iii) Has a population of not less than 20 and not more than 1,500 persons based on the 2000 United States Census;
            (iv) Has had a resident of that community with at least one commercial landing of halibut or sablefish made during the period from 1980 through 2000, as documented by the State of Alaska Commercial Fisheries Entry Commission; and
            (v) Is not accessible by road to a community larger than 1,500 persons based on the 2000 United States Census.
            
              Eligible community resident means:
            (1) For purposes of the IFQ Program, any individual who:
            (i) Is a citizen of the United States;
            (ii) Has maintained a domicile in a rural community listed in Table 21 to this part for the 12 consecutive months immediately preceding the time when the assertion of residence is made, and who is not claiming residency in another community, state, territory, or country, except that residents of the Village of Seldovia shall be considered to be eligible community residents of the City of Seldovia for the purposes of eligibility to lease IFQ from a CQE; and
            (iii) Is an IFQ crew member except when that person is receiving halibut or sablefish IFQ that is derived from QS held by a CQE on behalf of an eligible community in the Aleutian Islands.
            (2) For purposes of the Area 2C and Area 3A catch sharing plan (CSP) in § 300.65(c) of this title, means any individual or non-individual entity who:
            (i) Holds a charter halibut permit as defined in § 300.61 of this title;
            (ii) Has been approved by the Regional Administrator to receive GAF, as defined in § 300.61 of this title, from a CQE in a transfer between IFQ and GAF pursuant to § 300.65(c)(5)(ii) of this title; and
            (iii) Begins or ends every charter vessel fishing trip, as defined in § 300.61 of this title, authorized by the charter halibut permit issued to that person, and on which halibut are retained, at a location(s) within the boundaries of the community represented by the CQE from which the GAF were received. The geographic boundaries of the eligible community will be those defined by the United States Census Bureau.
            
              EM selection pool means the defined group of vessels from which NMFS will randomly select the vessels required to use an EM system under § 679.51(f).
            
              EM service provider means any person, including their employees or agents, that NMFS contracts with to provide EM services, or to review, interpret, or analyze EM data, as required under § 679.51(f).
            
              Endorsement. (1) (See area endorsement for purposes of the groundfish LLP permits);
            (2) (See area/species endorsement for purposes of the crab LLP permits);
            (3) (See § 679.4(g)(3)(ii) area endorsements for purposes of the scallop permit).
            
              Experimental fishery (see Exempted fishery, § 679.6).
            
              Federal waters means waters within the EEZ off Alaska (see also reporting area).
            
              Federally permitted vessel means a vessel that is named on either a Federal fisheries permit issued pursuant to § 679.4(b) or on a Federal crab vessel permit issued pursuant to § 680.4(k) of this chapter. Federally permitted vessels must conform to regulatory requirements for purposes of fishing restrictions in habitat conservation areas, habitat conservation zones, habitat protection areas, and the Modified Gear Trawl Zone; for purposes of anchoring prohibitions in habitat protection areas; for purposes of requirements for the BS and GOA nonpelagic trawl fishery pursuant to § 679.7(b)(9), § 679.7(c)(5), and § 679.24(f); and for purposes of VMS requirements.
            
              Fishery cooperative or cooperative means any entity cooperatively managing directed fishing for BS pollock and formed under section 1 of the Fisherman's Collective Marketing Act of 1934 (15 U.S.C. 521). In and of itself, a cooperative is not an AFA entity subject to excessive harvest share limitations, unless a single person, corporation or other business entity controls the cooperative and the cooperative has the power to control the fishing activity of its member vessels.
            
              Fish product (See groundfish product.)
            
            
              Fish product weight means the weight of the fish product in pounds or to at least the nearest thousandth of a metric ton (0.001 mt). Fish product weight is based upon the number of production units and the weight of those units. Production units include pans, cartons, blocks, trays, cans, bags, and individual fresh or frozen fish. The weight of a production unit is the average weight of representative samples of the product, and, for fish other than fresh fish, may include additives or water but not packaging. Any allowance for water added cannot exceed 5 percent of the gross product weight (fish, additives, and water).
            
              Fishermen means persons who catch, take, or harvest fish.
            
              Fishing circle means the circumference of a trawl intersecting the center point on a fishing line, and that is perpendicular to the long axis of a trawl.
            
              Fishing line means a length of chain or wire rope in the bottom front end of a trawl to which the webbing or lead ropes are attached.
            
              Fishing trip means: (1) With respect to retention requirements (MRA, IR/IU, and pollock roe stripping), recordkeeping and reporting requirements under § 679.5, and determination of directed fishing for flatfish.
            (i) Catcher/processors and motherships. An operator of a catcher/processor or mothership processor vessel is engaged in a fishing trip from the time the harvesting, receiving, or processing of groundfish is begun or resumed in an area until any of the following events occur:
            (A) The effective date of a notification prohibiting directed fishing in the same area under § 679.20 or § 679.21;
            (B) The offload or transfer of all fish or fish product from that vessel;
            (C) The vessel enters or leaves an area where a different directed fishing prohibition applies;
            (D) The vessel begins fishing with a different type of authorized fishing gear; or
            (E) The end of a weekly reporting period, whichever comes first.
            (ii) Catcher vessels. An operator of a catcher vessel is engaged in a fishing trip from the time the harvesting of groundfish is begun until the offload or transfer of all fish or fish product from that vessel.
            (2) IFQ program. With respect to the IFQ program, the period beginning when a vessel operator commences harvesting IFQ species and ending when the vessel operator lands any species.
            (3) North Pacific Observer Program. With respect to subpart E of this part, one of the following periods:
            (i) For a catcher vessel delivering to a shoreside processor or stationary floating processor, the period of time that begins when a catcher vessel departs a port to harvest fish until the offload or transfer of all fish from that vessel.
            (ii) For a catcher vessel delivering to a tender vessel, the period of time that begins when a catcher vessel departs from port to harvest fish until the vessel returns to a port in which a shoreside processor or stationary floating processor with a valid FPP is located.
            (iii) For a catcher/processor in the partial observer coverage category, the period of time that begins when the vessel departs a port to harvest fish until the vessel returns to port and offloads all processed product.
            (iv) For a vessel in the EM selection pool of the partial coverage category, the period of time that begins when the vessel leaves a shore-based port or tender vessel with an empty hold until the vessel returns to a shore-based port or tender vessel and all fish are delivered.
            (4) For purposes of § 679.7(n)(7), the period beginning when a vessel operator commences harvesting any Rockfish Program species and ending when the vessel operator offloads or transfers any processed or unprocessed Rockfish Program species from that vessel.
            (5) For purposes of § 679.7(o)(4), the period beginning when a vessel operator commences harvesting any Amendment 80 species and ending when the vessel operator offloads or transfers any processed or unprocessed Amendment 80 species from that vessel.
            (6) For purposes of § 679.7(d)(5)(ii)(C)(2) for CDQ groups and § 679.7(k)(8)(ii) for AFA entities, the period beginning when a vessel operator commences harvesting any pollock that will accrue against a directed fishing allowance for pollock in the BS or against a pollock CDQ allocation harvested in the BS and ending when the vessel operator offloads or transfers any processed or unprocessed pollock from that vessel.
            
              Fishing year means 0001 hours, A.l.t., on January 1, through 2400 hours, A.l.t., on December 31 (see § 679.23).
            
              Fixed gear sablefish CDQ reserve means 20 percent of the sablefish fixed gear TAC for each subarea in the BSAI for which a sablefish TAC is specified under § 679.20(b)(1)(ii)(B).
            
              Flatfish Exchange means the exchange of unused CDQ, or Amendment 80 CQ, of flathead sole, rock sole, or yellowfin sole in the BSAI for an equivalent amount (in metric tons) of CDQ ABC reserve or Amendment 80 ABC reserve, respectively, for flathead sole, rock sole, or yellowfin sole in the BSAI other than the species listed for exchange on the Flatfish Exchange Application as described in a notice of adjustment or apportionment in the Federal Register.
            
            
              Food bank distributor means a tax-exempt organization with the primary purpose of distributing food resources to hunger relief agencies (see § 679.26).
            
              Food bank network means a tax-exempt organization with the primary purpose of coordinating receipt and delivery of food resources to its member food bank distributors or hunger relief agencies (see § 679.26).
            
              Footrope means a chain or wire rope attached to the bottom front end of a trawl and attached to the fishing line.
            
              Forage fish (see Table 2c to this part and § 679.20(i)).
            
              Gear (see the definition for Authorized fishing gear of this section).
            
              Gear deployment (or to set gear) (see § 679.5(c)(3)(vi)(B) for longline and pot gear; see § 679.5(c)(4)(vi)(B) for trawl gear).
            
              Gear retrieval (or to haul gear) (see § 679.5(c)(3)(vi)(C) for longline and pot gear; see § 679.5(c)(4)(vi)(C) for trawl gear).
            
              Grenadiers (see Table 2c to this part and § 679.20(i)).
            
              Groundfish means (1) FMP species as listed in Table 2a to this part.

            (2) Target species specified annually pursuant to § 679.20(a)(2) (See also the definitions for: License limitation groundfish; CDQ species; and IR/IU species of this section).
            
              Groundfish CDQ fishing means fishing that results in the retention of any groundfish CDQ species, but that does not meet the definition of pollock CDQ fishing, sablefish CDQ fishing, or halibut CDQ fishing.
            
              Groundfish license means (for purposes of the LLP program) a license issued by NMFS that authorizes the license holder designated on the license to deploy a vessel to conduct directed fishing for license limitation groundfish.
            
              Groundfish product or fish product means any species product listed in Tables 1, 2a, 2c, and 2d to this part.
            
              Gulf of Alaska (GOA) means that portion of the EEZ contained in Statistical Areas 610, 620, 630, 640, and 650 (see Figure 3 to this part).
            
              Gulf of Alaska Coral Habitat Protection Areas means management areas established for the protection of coral habitat areas of particular concern in the Gulf of Alaska. See Table 26 to this part.
            
              Gulf of Alaska Slope Habitat Conservation Areas means management areas established for the protection of essential fish habitat on the Gulf of Alaska slope. See Table 27 to this part.
            
              Halibut means Pacific halibut (Hippoglossus stenolepis).
            
              Halibut CDQ fishing means using fixed gear, retaining halibut CDQ, and not retaining groundfish over the maximum retainable amounts specified in § 679.20(e) and Table 11 to this part.
            
              Halibut CDQ reserve means the amount of the halibut catch limit for IPHC regulatory areas 4B, 4C, 4D, and 4E that is reserved for the halibut CDQ program (see § 679.31(a)(2)).
            
              Halibut Deck Sorting means the authorized sorting of halibut on deck pursuant to § 679.120.
            
              Harvesting or to harvest means the catching and retaining of any fish.
            
              Harvest zone codes (see Table 8 to this part).
            
              Haul means the retrieval of trawl gear which results in catching fish or which does not result in catching fish; a test of trawl gear; or when non-functional gear is pulled in, even if no fish are harvested. All hauls of any type need to be recorded and numbered throughout the year, whether or not fish are caught.
            
              Headrope means a rope bordering the top front end of a trawl.
            
              Health care provider means an individual licensed to provide health care services by the state where he or she practices and performs within the scope of his or her specialty to diagnose and treat medical conditions as defined by applicable Federal, state, or local laws and regulations. A health care provider located outside of the United States and its territories who is licensed to practice medicine by the applicable medical authorities is included in this definition.
            
              Herring Savings Area means any of three areas in the BSAI presented in Figure 4 to this part (see also § 679.21(b)(4) for additional closure information).
            
              Hook-and-line catcher/processor means a catcher/processor vessel that is named on a valid LLP license that is noninterim and transferable, or that is interim and subsequently becomes noninterim and transferable, and that is endorsed for any of the following areas: Bering Sea, Aleutian Islands, and/or any area in the Gulf of Alaska; and endorsed for catcher/processor fishing activity, catcher/processor Pacific cod, and hook-and-line gear.
            
              Hunger relief agency means a tax-exempt organization with the primary purpose of feeding economically disadvantaged individuals free of charge (see § 679.26).
            
              IFQ actual ex-vessel value means the U.S. dollar amount of all compensation, monetary or non-monetary, including any IFQ retro-payments received by an IFQ permit holder for the purchase of IFQ halibut or IFQ sablefish landing(s) on his or her permit(s) described in terms of IFQ equivalent pounds.
            
              IFQ crew member means any individual who has at least 150 days experience working as part of the harvesting crew in any U.S. commercial fishery, or any individual who receives an initial allocation of QS. For purposes of this definition, “harvesting” means work that is directly related to the catching and retaining of fish. Work in support of harvesting, but not directly involved with harvesting, is not considered harvesting crew work. For example, searching for fish, work on a fishing vessel only as an engineer or cook, or work preparing a vessel for a fishing trip would not be considered work of a harvesting crew.
            
              IFQ equivalent pound(s) means the weight amount, recorded in pounds and calculated as round weight for sablefish and headed and gutted weight for halibut for an IFQ landing or for estimation of the fee liability of halibut landed as guided angler fish (GAF), as defined in § 300.61 of this title. Landed GAF are converted to IFQ equivalent pounds as specified in § 300.65(c) of this title.
            
              IFQ fee liability means that amount of money for IFQ cost recovery, in U.S. dollars, owed to NMFS by an IFQ permit holder as determined by multiplying the appropriate standard ex-vessel value or, for non-GAF landings, the actual ex-vessel value of his or her IFQ halibut or IFQ sablefish landing(s), by the appropriate IFQ fee percentage and the appropriate standard ex-vessel value of landed GAF derived from his or her IFQ by the appropriate IFQ fee percentage.
            
              IFQ fee percentage means that positive number no greater than 3 percent (0.03) determined by the Regional Administrator and established for use to calculate the IFQ cost recovery fee liability for an IFQ permit holder.
            
              IFQ halibut means any halibut that is harvested with setline gear as defined in § 300.61 of this title or fixed gear as defined in this section while commercial fishing in any IFQ regulatory area defined in this section.
            
              IFQ landing means the unloading or transferring of any IFQ halibut, CDQ halibut, IFQ sablefish, or products thereof from the vessel that harvested such fish or the removal from the water of a vessel containing IFQ halibut, CDQ halibut, IFQ sablefish, or products thereof.
            
              IFQ permit holder means the person identified on an IFQ permit, at the time a landing is made (see § 679.4(d)(1)).
            
              IFQ program means the individual fishing quota program for the fixed gear fisheries for Pacific halibut and sablefish in waters in and off Alaska and governed by regulations under this part.
            
            
              IFQ regulatory area means:
            

            (1) With respect to IFQ halibut, areas 2C, 3A, 3B, 4A, 4B, 4C, 4D, or 4E as prescribed in the annual management measures published in the Federal Register pursuant to § 300.62 of chapter III of this title (see also Figure 15 to this part).
            (2) With respect to IFQ sablefish, any of the three regulatory areas in the GOA and any subarea of the BSAI, and all waters of the State of Alaska between the shore and the inshore boundary of such regulatory areas and subareas, except waters of Prince William Sound and areas in which sablefish fishing is managed under a State of Alaska limited entry program (see Figure 14 to this part).
            
              IFQ retro-payment means the U.S. dollar value of a payment, monetary or non-monetary, made to an IFQ permit holder for the purchase of IFQ halibut or IFQ sablefish landed at some previous time.
            
              IFQ sablefish means any sablefish that is harvested with fixed gear, either in the EEZ off Alaska or in waters of the State of Alaska, by persons holding an IFQ permit, but does not include sablefish harvested in Prince William Sound or under a State of Alaska limited entry program.
            
              IFQ standard ex-vessel value means the total U.S. dollar amount of IFQ halibut or IFQ sablefish landings as calculated by multiplying the number of landed IFQ equivalent pounds plus landed GAF in IFQ equivalent pounds by the appropriate IFQ standard price determined by the Regional Administrator.
            
              IFQ standard price means a price, expressed in U.S. dollars per IFQ equivalent pound, for landed IFQ halibut and IFQ sablefish determined annually by the Regional Administrator and documented in an IFQ standard price list published by NMFS.
            
              Immediate family member includes an individual with any of the following relationships to the QS holder:
            (1) Spouse, and parents thereof;
            (2) Sons and daughters, and spouses thereof;
            (3) Parents, and spouses thereof;
            (4) Brothers and sisters, and spouses thereof;
            (5) Grandparents and grandchildren, and spouses thereof;
            (6) Domestic partner and parents thereof, including domestic partners of any individual in paragraphs (1) through (5) of this definition; and
            (7) Any individual related by blood or affinity whose close association with the QS holder is the equivalent of a family relationship.
            
              Incidental catch or incidental species means fish caught and retained while targeting on some other species, but does not include discard of fish that were returned to the sea.
            
              Indictment, for purposes of subpart E of this part, means indictment for a criminal offense. An information or other filing by competent authority charging a criminal offense must be given the same effect as an indictment.
            
              Individual means a natural person who is not a corporation, partnership, association, or other such entity.
            
              Individual fishing quota (IFQ) means the annual catch limit of sablefish or halibut that may be harvested by a person who is lawfully allocated a harvest privilege for a specific portion of the TAC of sablefish or halibut.
            
              Initial Total Allowable Catch (ITAC) means the tonnage of a TAC for an Amendment 80 species in a management area that is available for apportionment to the BSAI trawl limited access sector and the Amendment 80 sector in a calendar year after deducting from the TAC the CDQ reserve, the incidental catch allowance the Regional Administrator determines is required on an annual basis, as applicable, to account for projected incidental catch of an Amendment 80 species by non-Amendment 80 vessels engaged in directed fishing for groundfish and, for Atka mackerel, the Atka mackerel jig allocation.
            
              Inshore component in the GOA means the following three categories of the U.S. groundfish fishery that process pollock harvested in the GOA or Pacific cod harvested in the Eastern GOA:
            (1) Shoreside processors.

            (2) Vessels less than 125 ft (38.1 m) LOA that hold an inshore processing endorsement on their Federal fisheries permit, and that process no more than 126 mt per week in round-weight equivalents of an aggregate amount of pollock and Eastern GOA Pacific cod.
            (3) Stationary floating processors that—
            (i) Hold an inshore processing endorsement on their Federal processor permit;
            (ii) Process pollock harvested in a GOA directed fishery at a single GOA geographic location in Alaska state waters during a fishing year; and/or,
            (iii) Process Pacific cod harvested in the Eastern GOA regulatory area at a single GOA geographic location in Alaska state waters during a fishing year.
            
              Interagency electronic reporting system (IERS) means an interagency electronic reporting system that allows fishery participants to use the Internet or desktop client software named eLandings to enter landings and production data for appropriate distribution to the ADF&G, IPHC, and NMFS Alaska Region (see § 679.5(e)).
            
              IPHC means International Pacific Halibut Commission (see part 300 of chapter III of this title).
            
              IR/IU means the improved retention/improved utilization program set out at § 679.27.
            
              IR/IU species means any groundfish species that is regulated by a retention or utilization requirement set out at § 679.27.
            
              King crab means red king crab (Paralithodes camtschatica), blue king crab (P. platypus), brown (or golden) king crab (Lithodes aequispina), and scarlet (or deep sea) king crab (Lithodes couesi).
            
              Landing means offloading fish.
            
              Legal landing means a landing in compliance with Federal and state commercial fishing regulations in effect at the time of landing.
            
              Legal landing of halibut or sablefish (see § 679.40(a)(3)(v)).
            
              Length overall (LOA) of a vessel means the centerline longitudinal distance, rounded to the nearest foot, measured between:
            (1) The outside foremost part of the vessel visible above the waterline, including bulwarks, but excluding bowsprits and similar fittings or attachments, and
            (2) The outside aftermost part of the vessel visible above the waterline, including bulwarks, but excluding rudders, outboard motor brackets, and similar fittings or attachments (see Figure 6 to this part).
            
              License holder means the person who is named on a currently valid groundfish license, crab species license, or scallop license.
            
              License limitation groundfish means target species specified annually pursuant to § 679.20(a)(2), except that demersal shelf rockfish east of 140 W. longitude, sablefish managed under the IFQ program, sablefish managed under the fixed gear sablefish CDQ reserve, and pollock allocated to the Aleutian Islands directed pollock fishery and harvested by vessels 60 ft (18.3 m) LOA or less, are not considered license limitation groundfish.
            
              Limited Access System Administrative Fund (LASAF) means the administrative account used for depositing cost recovery fee payments into the U.S. Treasury as described in the Magnuson-Stevens Act under section 304(d)(2)(C)(i) and established under section 305(h)(5)(B).
            
              Listed AFA catcher/processor means an AFA catcher/processor permitted to harvest BS pollock under § 679.4(l)(2)(i).
            
              LLP license originally assigned to an Amendment 80 vessel means the LLP license listed in Column C of Table 31 to this part that corresponds to the vessel listed in Column A of Table 31 to this part with the USCG Documentation Number listed in Column B of Table 31 to this part.
            
              Logbook means Daily Cumulative Production Logbook (DCPL) or Daily Fishing Logbook (DFL) required by § 679.5.
            
              Management area means any district, regulatory area, subpart, part, or the entire GOA, BSAI, or Arctic Management Area.
            
              Manager, with respect to any shoreside processor, stationary floating processor, or buying station, means the individual responsible for the operation of the processor or buying station.
            
              Marmot Bay Tanner Crab Protection Area means a habitat protection area of the Gulf of Alaska specified in Figure 5 to this part that is closed to directed fishing for groundfish with trawl gear, except directed fishing for pollock by vessels using pelagic trawl gear.
            
              Maximum LOA (MLOA) means:
            (1) With respect to the scallop license limitation program, the MLOA is equal to the length overall on February 8, 1999, of the longest vessel that was:
            (i) Authorized by a Federal or State of Alaska Scallop Moratorium Permit to harvest scallops;
            (ii) Used by the eligible applicant to make legal landings of scallops during the scallop LLP qualification period, as specified at § 679.4(g)(2)(iii) of this part.
            (2) With respect to the groundfish and crab species license limitation program, the LOA of the vessel on June 24, 1992, unless the vessel was less than 125 ft (38.1 m) on June 24, 1992, then 1.2 times the LOA of the vessel on June 24, 1992, or 125 ft (38.1 m), whichever is less. However, if the vessel was under reconstruction on June 24, 1992, then the basis for the MLOA will be the LOA of the vessel on the date that reconstruction was completed and not June 24, 1992. The following exceptions apply regardless of how the MLOA was determined.
            (i) If the vessel's LOA on June 17, 1995, was less than 60 ft (18.3 m), or if the vessel was under reconstruction on June 17, 1995, and the vessel's LOA on the date that reconstruction was completed was less than 60 ft (18.3 m), then the vessel's MLOA cannot exceed 59 ft (18 m).
            (ii) If the vessel's LOA on June 17, 1995, was greater than or equal to 60 ft (18.3 m) but less than 125 ft (38.1 m), or if the vessel was under reconstruction on June 17, 1995, and the vessel's LOA on the date that reconstruction was completed was greater than or equal to 60 ft (18.3 m) but less 125 ft (38.1 m), then the vessel's MLOA cannot exceed 124 ft (37.8 m).
            (iii) If the vessel's LOA on June 17, 1995, was 125 ft (38.1 m) or greater, then the vessel's MLOA is the vessel's LOA on June 17, 1995, or if the vessel was under reconstruction on June 17, 1995, and the vessel's LOA on the date that reconstruction was completed was 125 ft (38.1 m) or greater, then the vessel's MLOA is the vessel's LOA on the date reconstruction was completed.
            (iv) The MLOA of an Amendment 80 LLP license or Amendment 80 LLP/QS license will be permanently changed to 295 ft. (89.9 m) when an Amendment 80 replacement vessel is listed on the license following the approval of a license transfer application described at § 679.4(k)(7).
            (v) The MLOA of a groundfish LLP license endorsed to catch and process Pacific cod with hook-and-line gear in the BS or AI, or both, and is designated in Column B of Table 9 to this part is 220 feet (67 m).
            (vi) An AFA vessel is exempt from the MLOA on an LLP license with a Bering Sea area endorsement or an Aleutian Islands area endorsement when the vessel is used in the BSAI to harvest or process license limitation groundfish and the LLP license specifies an exemption from the MLOA restriction for the AFA vessel.
            
              Maximum retainable amount (MRA) (see § 679.20(e)).
            
              Modified Gear Trawl Zone means an area of the Bering Sea subarea specified at Table 51 to this part that is closed to directed fishing for groundfish with nonpelagic trawl gear, except by vessels using modified nonpelagic trawl gear meeting the standards at § 679.24(f).
            
              Mothership means a vessel that receives and processes groundfish from other vessels.
            
              Nearshore Bristol Bay Trawl Closure Area of the BSAI (See § 679.22(a)(9) and Figure 12 to this part.)
            
              Net-sounder device means a sensor used to determine the depth from the water surface at which a fishing net is operating.
            
              Net weight (IFQ or CDQ halibut only). Net weight of IFQ or CDQ halibut means the weight of a halibut that is gutted, head off, and washed or ice and slime deducted.
            
              Non-allocated or nonspecified species means those fish species, other than prohibited species, for which TAC has not been specified (e.g., prowfish and lingcod).
            
              Non-IFQ groundfish means groundfish, other than IFQ sablefish.
            
              Non-individual entity means a person who is not an individual or “natural” person; it includes corporations, partnerships, estates, trusts, joint ventures, joint tenancy, and any other type of “person” other than a natural person.
            
              NMFS investigator, for purposes of subpart E of this part, means a designee authorized by the Regional Administrator to conduct investigations under this section.
            
              NMFS Person Identification Number means a unique number assigned by NMFS to any person who applied for, or who has been issued, a certificate, license, or permit under any fishery management program administered by the Alaska Region for purposes of the NMFS/Alaska Region Integrated Regional Data System.
            
              Non-allocated secondary species (see Rockfish Program species in this section).
            
              Non-chinook salmon means coho, pink, chum or sockeye salmon.
            
              North Pacific fishery means any commercial fishery in state or Federal waters off Alaska.
            
              Northern Bering Sea Research Area means a habitat research area specified at Table 43 and Figure 17 to this part.
            
              Nunivak Island, Etolin Strait, and Kuskokwim Bay Habitat Conservation Area means a habitat protection area specified at Table 44 and Figure 21 to this part.
            
              Observed means observed by one or more observers (see subpart E of this part).
            
              Observer means any
            (1) Individual employed by a permitted observer provider or a NMFS observer provider for the purpose of serving in the capacity of an observer aboard vessels and at shoreside processors or stationary floating processors under this part; or
            (2) NMFS employee deployed at the direction of the Regional Administrator or individual authorized by NMFS, aboard a vessel or at a shoreside processor or stationary floating processor for the purpose of serving in the capacity of an observer as required for vessels, shoreside processors, or stationary floating processors under § 679.51(a) or (b), or for other purposes of conservation and management of marine resources as specified by the Regional Administrator.
            
              Observer Program means the administrative office of the North Pacific Observer Program located at the Alaska Fisheries Science Center (See § 679.51(c)(3) for contact information).
            
              Observer Provider means any person or commercial enterprise that is granted a permit by NMFS to provide observer services to vessels, shoreside processors, or stationary floating processors for observer coverage credit as required in subpart E of this part.
            
              Official AFA record means the information prepared by the Regional Administrator about vessels and processors that were used to participate in the BSAI pollock fisheries during the qualifying periods specified in § 679.4(l). Information in the official AFA record includes vessel ownership information, documented harvests made from vessels during AFA qualifying periods, vessel characteristics, and documented amounts of pollock processed by pollock processors during AFA qualifying periods. The official AFA record is presumed to be correct for the purpose of determining eligibility for AFA permits. An applicant for an AFA permit will have the burden of proving correct any information submitted in an application that is inconsistent with the official record.
            
              Official License Limitation Program (LLP) record means the information prepared by the Regional Administrator about vessels that were used to participate in the groundfish or crab fisheries during qualified periods for the groundfish and crab LLP specified at § 679.4(k) and in the scallop fisheries during the qualifying periods for the scallop LLP specified at § 679.4(g). Information in the official LLP record includes vessel ownership information, documented harvests made from vessels during the qualification periods, and vessel characteristics. The official LLP record is presumed to be correct for the purpose of determining eligibility for licenses. An applicant for a license under the LLP will have the burden of proving the validity of information submitted in an application that is inconsistent with the official LLP record.
            
              Offshore component in the GOA means all vessels not included in the definition of “inshore component in the GOA” that process pollock harvested in the GOA, and/or Pacific cod harvested in the Eastern GOA.
            
              Operate a vessel means for purposes of VMS that the fishing vessel is:
            (1) Offloading or processing fish;
            (2) In transit to, from, or between the fishing areas; or
            (3) Fishing or conducting operations in support of fishing.
            
              Optimum yield means:
            (1) With respect to the salmon fishery, that amount of any species of salmon that will provide the greatest overall benefit to the Nation, with particular reference to food production and recreational opportunities, as specified in the Salmon FMP.
            (2) With respect to the groundfish and Arctic fisheries, see § 679.20(a)(1).
            
              Other flatfish (see Table 11 to this part pursuant to § 679.20(c).)
            
              Other gear means gear other than authorized fishing gear.
            
              Other rockfish (see Tables 10 and 11 to this part pursuant to § 679.20(c); see also “rockfish” in this section.)
            
              Other species is a category of target species for the purpose of MRA and PSC management that consists of groundfish species in each management area. These target species are managed as an other species group and identified in Tables 10 and 11 to this part pursuant to § 679.20(e).
            
              Parallel groundfish fishery. With respect to subpart E of this part, parallel groundfish fishery means a fishery that occurs in waters of the State of Alaska (from 0 to 3 nm) adjacent to the BSAI or GOA management areas and opens concurrently with Federal groundfish fisheries such that groundfish catch is deducted from the Federal Total Allowable Catch.
            
              Permit means documentation granting permission to fish and includes “license” as a type of permit.
            
              Person means any individual (whether or not a citizen or national of the United States), any corporation, partnership, association, or other non-individual entity (whether or not organized, or existing under the laws of any state), and any Federal, state, local, or foreign government or any entity of any such aforementioned governments.
            
              Personal use fishing means, for purposes of the salmon fishery, fishing other than commercial fishing.
            
              Pollock CDQ fishing means directed fishing for pollock in the BS or AI under a pollock allocation to the CDQ Program authorized at § 679.31(a) and accruing pollock catch against a pollock CDQ allocation.
            
              Pollock roe means product consisting of pollock eggs, either loose or in sacs or skeins.
            
              Pot catcher/processor means a catcher/processor vessel that is named on a valid LLP license that is noninterim and transferable, or that is interim and subsequently becomes noninterim and transferable, and that is endorsed for Bering Sea, Aleutian Islands, and/or Gulf of Alaska catcher/processor fishing activity, catcher/processor Pacific cod, and pot gear.
            
              Preponderance of the evidence, for purposes of subpart E of this part, means proof by information that, compared with that opposing it, leads to the conclusion that the fact at issue is more probably true than not.
            
              Primary product (see Table 1 to this part).
            
              Processing, or to process, means the preparation of, or to prepare, fish or crab to render it suitable for human consumption, industrial uses, or long-term storage, including but not limited to cooking, canning, smoking, salting, drying, freezing, or rendering into meal or oil, but does not mean icing, bleeding, heading, or gutting.
            
              Processor vessel means, unless otherwise restricted, any vessel that has been issued a Federal fisheries permit and that can be used for processing groundfish.
            
              Product transfer report (PTR) (see § 679.5(g)).
            
              Program Administrator, RAM means the Program Administrator of Restricted Access Management Program, Alaska Region, NMFS.
            
              Prohibited species means any of the species of Pacific salmon (Oncorhynchus spp.), steelhead trout (Oncorhynchus mykiss), Pacific halibut (Hippoglossus stenolepis), Pacific herring (Clupea harengus pallasi), king crab, and Tanner crab (see Table 2b to this part), caught by a vessel issued an FFP under § 679.4(b) while fishing for groundfish in the BSAI or GOA, unless retention is authorized by other applicable laws, including the annual management measures published in the Federal Register pursuant to § 300.62 of this title.
            
              Prohibited species catch (PSC) means any of the species listed in Table 2b to this part.
            
              PRR means standard product recovery rate (see Table 3 to this part).
            
              PSD Permit means a permit issued by NMFS to an applicant who qualifies as an authorized distributor for purposes of the PSD.
            
              PSD Program means the Prohibited Species Donation Program established under § 679.26.
            
              PSQ means prohibited species quota and is the amount of a PSQ reserve that is allocated to a CDQ group.
            
              PSQ allocation means a percentage of a PSQ reserve specified under § 679.31 that is assigned to a CDQ group.
            
              PSQ reserve means the amount of a prohibited species catch limit established under § 679.21 that has been allocated to the CDQ Program under § 679.21.
            
              PSQ species means any species or species group that has been allocated from a PSQ reserve to a CDQ group.
            
              Qualified Person means:
            (1) With respect to the IFQ program, see IFQ Management Measures at § 679.40(a)(2).
            (2) With respect to the groundfish and crab species license limitation program, a person who was eligible on June 17, 1995, to document a fishing vessel under Chapter 121, Title 46, U.S.C.
            (3) With respect to the scallop LLP, a person who was eligible on February 8, 1999, to document a fishing vessel under Chapter 121, Title 46, U.S.C.
            
              Quarter, or quarterly reporting period, means one of four successive 3-month periods, which begin at 0001 hours, A.l.t., on the first day of each quarter, and end at 2400 hours, A.l.t., on the last day of each quarter, as follows:
            (1) 1st quarter: January 1 through March 31.
            (2) 2nd quarter: April 1 through June 30.
            (3) 3rd quarter: July 1 through September 30.
            (4) 4th quarter: October 1 through December 31.
            
              Quota share (QS) means a permit, the face amount of which is used as a basis for the annual calculation of a person's IFQ.
            
              Reconstruction means a change in the LOA of the vessel from its original qualifying LOA.
            
              Recreational Fishing Quota (RFQ) means the pounds of halibut issued annually to a Recreational Quota Entity to supplement the annual guided sport catch limit under the catch sharing plan for IFQ regulatory areas 2C and 3A pursuant to § 300.65(c) of this title.
            
              Recreational Quota Entity (RQE) means a non-profit entity incorporated under the laws of the State of Alaska, recognized as exempt from Federal income tax by the Internal Revenue Service, and authorized by NMFS to participate in the Halibut IFQ Program to hold commercial halibut quota share to supplement the annual guided sport catch limit in IFQ regulatory areas 2C and 3A under the catch sharing plan pursuant to § 300.65(c) of this title. NMFS will authorize only one RQE at a time.
            
              Red King Crab Savings Area (RKCSA) of the BSAI (see § 679.22(a)(3) and Figure 11 to this part).
            
              Red King Crab Savings Subarea (RKCSS) of the BSAI (see § 679.21(e)(3)(ii)(B) and Figure 11 to this part).
            
              Regional Administrator, for purposes of this part, means the Administrator, Alaska Region, NMFS, as defined at § 600.10 of this chapter, or a designee.
            
              Registered buyer means the person identified on a Registered Buyer permit (see § 679.4(d)(3)).
            
              Registered crab receiver (RCR) means a person issued an RCR permit, described under 50 CFR part 680, by the Regional Administrator.
            
              Regulatory area means any of three areas of the EEZ in the GOA (see Figure 3 to this part).
            
              Reporting area (see Figures 1 and 3 to this part) means:
            (1) An area that includes a statistical area of the EEZ off Alaska and any adjacent waters of the State of Alaska;

            (2) The reporting areas 300, 400, 550, and 690, which do not contain EEZ waters off Alaska or Alaska state waters; or
            
            (3) Reporting areas 649 and 659, which contain only waters of the State of Alaska.
            
              Representative (see § 679.5(b)).
            
              Reprocessed or rehandled product (see Table 1 to this part).
            
              Restricted AFA inshore processor means an AFA inshore processor permitted to harvest pollock under § 679.4(l)(5)(i)(B).
            
              Retain on board (see §§ 600.10 and 679.27 of this chapter.)
            
              Rockfish means:
            (1) For the Gulf of Alaska: Any species of the genera Sebastes or Sebastolobus except Sebastes ciliatus (dark rockfish); Sebastes melanops (black rockfish); and Sebastes mystinus (blue rockfish).
            (2) For the Bering Sea and Aleutian Islands Management Area: Any species of the genera Sebastes or Sebastolobus except Sebastes ciliatus (dark rockfish).
            
              Rockfish (Catch Monitoring Control Plan) CMCP specialist, for purposes of subpart H to this part, means a designee authorized by the Regional Administrator to monitor compliance with catch monitoring and control plans or for other purposes of conservation and management of marine resources as specified by the Regional Administrator.
            
              Rockfish cooperative means a group of rockfish eligible harvesters who have chosen to form a rockfish cooperative under the requirements in § 679.81 in order to combine and harvest fish collectively under a CQ permit issued by NMFS.
            
              Rockfish CQ (See CQ)
            
              Rockfish CQ equivalent pound(s) means the weight recorded in pounds, for a rockfish CQ landing and calculated as round weight.
            
              Rockfish eligible harvester means a person who is permitted by NMFS to hold rockfish QS.
            
              Rockfish entry level harvester means a person who is harvesting fish in the rockfish entry level longline fishery.
            
              Rockfish entry level longline fishery means the longline gear fisheries in the Central GOA conducted under the Rockfish Program by rockfish entry level harvesters.
            
              Rockfish entry level trawl fishery means the trawl gear fisheries in the Central GOA conducted under the Rockfish Program by rockfish entry level harvesters during 2007 through 2011 only.
            
              Rockfish fee liability means that amount of money for Rockfish Program cost recovery, in U.S. dollars, owed to NMFS by a CQ permit holder as determined by multiplying the appropriate standard ex-vessel value of his or her rockfish landing(s) by the appropriate rockfish fee percentage.
            
              Rockfish fee percentage means that positive number no greater than 3 percent (0.03) determined by the Regional Administrator and established for use in calculating the rockfish fee liability for a CQ permit holder.
            
              Rockfish halibut PSC means the amount of halibut PSC that may be used by a rockfish cooperative in the Central GOA as assigned on a CQ permit.
            
              Rockfish legal landings means groundfish caught and retained in compliance with state and Federal regulations in effect at that time unless harvested and then processed as meal, and—
            (1) For catcher vessels: The harvest of groundfish from the Central GOA regulatory area that is offloaded and recorded on a State of Alaska fish ticket during the directed fishing season for that rockfish primary species as established in Tables 28a and 28b to this part.
            (2) For catcher/processors: The harvest of groundfish from the Central GOA regulatory area that is recorded on a weekly production report based on harvests during the directed fishing season for that rockfish primary species as established in Table 28a to this part.
            
              Rockfish processor means a shoreside processor with a Federal processor permit that receives groundfish harvested under the authority of a CQ permit.
            
              Rockfish Program means the program implemented under subpart G to this part to manage Rockfish Program fisheries.
            
              Rockfish Program fisheries means one of following fisheries under the Rockfish Program:
            (1) A rockfish cooperative in the catcher/processor sector;
            (2) A rockfish cooperative in the catcher vessel sector; and
            (3) The rockfish entry level longline fishery.
            
            
              Rockfish Program official record means information used by NMFS necessary to determine eligibility to participate in the Rockfish Program and assign specific harvest privileges or limits to Rockfish Program participants.
            
              Rockfish Program species means the following species that are managed under the authority of the Rockfish Program:
            (1) Rockfish primary species means northern rockfish, Pacific ocean perch, and pelagic shelf rockfish in the Central GOA regulatory area.
            (2) Rockfish secondary species means the following species in the Central GOA regulatory area:
            (i) Sablefish not allocated to the IFQ Program;
            (ii) Thornyhead rockfish;
            (iii) Pacific cod for the catcher vessel sector;
            (iv) Rougheye rockfish for the catcher/processor sector; and
            (v) Shortraker rockfish for the catcher/processor sector.
            (3) Rockfish non-allocated species means all groundfish species other than Rockfish Program species.
            
              Rockfish quota share (QS) means a permit expressed in numerical units, the amount of which is based on rockfish legal landings for purposes of qualifying for the Rockfish Program and that are assigned to an LLP license.
            
              Rockfish QS pool means the sum of rockfish QS units established for the Rockfish Program fishery based on the Rockfish Program official record.
            
              Rockfish QS unit means a measure of QS based on rockfish legal landings.
            
              Rockfish sector means:
            (1) Catcher/processor sector: Those rockfish eligible harvesters who hold an LLP license with a catcher/processor designation and who are eligible to receive rockfish QS that may result in CQ that may be harvested and processed at sea.
            (2) Catcher vessel sector: Those rockfish eligible harvesters who hold an LLP license who are eligible to receive rockfish QS that may result in CQ that may not be harvested and processed at sea.
            
              Rockfish sideboard fisheries means fisheries that are assigned a rockfish sideboard limit that may be harvested by participants in the Rockfish Program.
            
              Rockfish sideboard limit means:
            (1) The maximum amount of northern rockfish, Pacific ocean perch, and pelagic shelf rockfish that may be harvested in the Rockfish Program as specified in the sideboard provisions under § 679.82(e), as applicable; and
            (2) The maximum amount of halibut PSC that may be used in the Rockfish Program as specified in the sideboard provisions under § 679.82(e), as applicable.
            
              Rockfish sideboard ratio means a portion of a rockfish sideboard limit for a groundfish fishery that is assigned as specified under § 679.82(e).
            
              Rockfish standard ex-vessel value means the total U.S. dollar amount of rockfish CQ groundfish landings as calculated by multiplying the number of landed rockfish CQ equivalent pounds by the appropriate rockfish standard price determined by the Regional Administrator.
            
              Rockfish standard price means a price, expressed in U.S. dollars per rockfish CQ equivalent pound, for landed rockfish CQ groundfish determined annually by the Regional Administrator.
            
              Round-weight equivalent means the weight of groundfish calculated by dividing the weight of the primary product made from that groundfish by the PRR for that primary product as listed in Table 3 to this part, or, if not listed, the weight of groundfish calculated by dividing the weight of a primary product by the standard PRR as determined using the best available evidence on a case-by-case basis.
            
              Sablefish (black cod) means Anoplopoma fimbria. (See also IFQ sablefish; sablefish as a prohibited species at § 679.21(a)(5); and sablefish as a prohibited species at § 679.24(c)(2)(ii)).
            
              Sablefish CDQ fishing means fishing using fixed gear, retaining sablefish CDQ, and that results in the retained catch of sablefish CDQ plus sablefish IFQ being greater than the retained catch of any other groundfish species or species group.
            
              Salmon means the following species:
            (1) Chinook (or king) salmon (Oncorhynchus tshawytscha);
            (2) Coho (or silver) salmon (O. kisutch);
            
            (3) Pink (or humpback) salmon (O. gorbuscha);
            (4) Sockeye (or red) salmon (O. nerka); and
            (5) Chum (or dog) salmon (O. keta).
            
              Salmon bycatch incentive plan agreement (IPA) is a voluntary private contract, approved by NMFS under § 679.21(f)(12), that establishes incentives for participants to avoid Chinook salmon and chum salmon bycatch while directed fishing for pollock in the BS.
            
              Salmon Management Area means those waters of the EEZ off Alaska (see Figure 23 to part 679) under the authority of the Salmon FMP. The Salmon Management Area is divided into a West Area and an East Area with the border between the two at the longitude of Cape Suckling (143°53.6′ W):
            (1) The East Area means the area of the EEZ in the Gulf of Alaska east of the longitude of Cape Suckling (143°53.6′ W).
            (2) The West Area means the area of the EEZ off Alaska in the Bering Sea, Chukchi Sea, Beaufort Sea, and the Gulf of Alaska west of the longitude of Cape Suckling (143°53.6′ W) but excludes the Cook Inlet Area, the Prince William Sound Area, and the Alaska Peninsula Area, shown in Figure 23 and described as:
            (i) the Cook Inlet Area which means the EEZ waters north of a line at 59°46.15′ N;
            (ii) the Prince William Sound Area which means the EEZ waters shoreward of a line that starts at 60°16.8′ N and 146°15.24′ W and extends southeast to 59°42.66′ N and 144°36.20′ W and a line that starts at 59°43.28′ N and 144°31.50′ W and extends northeast to 59°56.4′ N and 143°53.6′ W.
            (iii) the Alaska Peninsula Area which means the EEZ waters shoreward of a line at 54°22.5′ N from 164°27.1′ W to 163°1.2′ W and a line at 162°24.05′ W from 54°30.1′ N to 54°27.75′ N.
            
              Scallop(s) means any species of the family Pectinidae, including, without limitation, weathervane scallops (Patinopectin caurinus).
            
              Scallop license means a license issued by NMFS that authorizes the license holder to catch and retain scallops pursuant to the conditions specified on the license.
            
              Scallop Registration Area H (Cook Inlet) means all Federal waters of the GOA west of the longitude of Cape Fairfield (148°50′ W. long.) and north of the latitude of Cape Douglas (58°52′ N. lat.).
            
              Sculpins (see Table 2c to this part and § 679.20(i)).
            
              Seabird means those bird species that habitually obtain their food from the sea below the low water mark.
            
              Seabird avoidance gear (see §§ 679.24(e), 679.42(b)(2), and Table 19 to this part).
            
              Set means a string of longline gear, a string of pots, or a group of pots with individual pots deployed and retrieved in the water in a similar location with similar soak time. In the case of pot gear, when the pots in a string are hauled more than once in the same position, a new set is created each time the string is retrieved and re-deployed. A set includes a test set, unsuccessful harvest, or when gear is not working and is pulled in, even if no fish are harvested.
            
              Shallow water flatfish (see Table 10 to this part pursuant to § 679.20(c).)
            
              Shoreside processor means any person or vessel that receives, purchases, or arranges to purchase, unprocessed groundfish, except catcher/processors, motherships, buying stations, tender vessels, restaurants, or persons receiving groundfish for personal consumption or bait.
            
              Shoreside processor electronic logbook report (SPELR) (discontinued, see definition of “eLandings” under this section).
            
              Shucking machine means any mechanical device that automatically removes the meat or the adductor muscle from the shell.
            
              Sideboard ratio for purposes of the Rockfish Program means a portion of a sideboard limit for a groundfish fishery that is assigned to the catcher vessel sector or catcher/processor sector based on the catch history of vessels in that sector.
            
              Single geographic location (see § 679.4(l)(5)(iii)).
            
              Sitka Pinnacles Marine Reserve means an area totaling 2.5 square nm in the GOA, off Cape Edgecumbe, in Statistical Area 650. See Figure 18 to this part.
            
            
              Southeast Outside District of the GOA means that part of the Eastern GOA Regulatory Area contained in Statistical Area 650 (see Figure 3 to this part).
            
              Squids (see Table 2c to this part and § 679.20(i)).
            
              St. Lawrence Island Habitat Conservation Area means a habitat protection area specified at Table 45 to this part.
            
              St. Matthew Island Habitat Conservation Area means a habitat protection area specified at Table 46 to this part.
            
              State means the State of Alaska.
            
              Stationary floating processor (SFP) means:
            (1) A vessel of the United States operating as a processor in Alaska State waters that remains anchored or otherwise remains stationary in a single geographic location while receiving or processing groundfish harvested in the GOA or BSAI; and
            (2) In the Western and Central GOA Federal reporting areas 610, 620, or 630, a vessel that has not operated as a catcher/processor, CQE floating processor, or mothership in the GOA during the same fishing year; however, an SFP can operate as catcher/processor or mothership in the BSAI and an SFP in the Western and Central GOA during the same fishing year.
            
              Statistical area means the part of any reporting area defined in Figures 1 and 3 to this part, contained in the EEZ.
            
              Stretched mesh size means the distance between opposite knots of a four-sided mesh when opposite knots are pulled tautly to remove slack.
            
              Subsistence fishing for purposes of fishing in the Arctic Management Area means the harvest of Arctic fish and Pacific salmon for non-commercial, long-term, customary and traditional use necessary to maintain the life of the taker or those who depend upon the taker to provide them with such subsistence.
            
              Superexclusive registration area means any State of Alaska designated registration area within the Bering Sea and Aleutian Islands Area where, if a vessel is registered to fish for crab, that vessel is prohibited from fishing for crab in any other registration area during that registration year.
            
              Support vessel means any vessel that is used in support of other vessels regulated under this part, including, but not limited to, supplying a fishing vessel with water, fuel, provisions, fishing equipment, fish processing equipment or other supplies, or transporting processed fish. The term “support vessel” does not include processor vessels or tender vessels.
            
              Suspending official, for purposes of subpart E of this part, means a designee authorized by the Regional Administrator to impose suspension.
            
              Suspension, as used in § 679.53, means action taken by a suspending official under § 679.53(c) to suspend certification of observers or observer providers temporarily until a final decision is made with respect to decertification.
            
              Tagged halibut or sablefish (see § 679.40(g)).
            
              Tanner crab means Chionoecetes species or hybrids of these species.
            
              Target species are those species or species groups for which a TAC is specified pursuant to § 679.20(a)(2).
            
              Tax-exempt organization means an organization that received a determination letter from the Internal Revenue Service recognizing tax exemption under 26 CFR part 1 (§§ 1.501 to 1.640).
            
              Tender vessel means a vessel that is used to transport unprocessed fish or shellfish received from another vessel to an associated processor.
            
              Ten percent or greater direct or indirect ownership interest for purposes of the Amendment 80 Program means a relationship between two or more persons in which one directly or indirectly owns or controls a 10 percent or greater interest in, or otherwise controls, another person; or a third person which directly or indirectly owns or controls, or otherwise controls a 10 percent or greater interest in both. For the purpose of this definition, the following terms are further defined:
            (1) Person. A person is a person as defined in this section.
            (2) Indirect interest. An indirect interest is one that passes through one or more intermediate persons. A person's percentage of indirect interest in a second person is equal to the person's percentage of direct interest in an intermediate person multiplied by the intermediate person's direct or indirect interest in the second person.
            
            (3) Controls a 10 percent or greater interest. A person controls a 10 percent or greater interest in a second person if the first person:
            (i) Controls a 10 percent ownership share of the second person; or
            (ii) Controls 10 percent or more of the voting or controlling stock of the second person.
            (4) Otherwise controls. A person otherwise controls another person, if the first person has:
            (i) The right to direct, or does direct, the business of the other person;
            (ii) The right in the ordinary course of business to limit the actions of, or replace, or does limit or replace, the chief executive officer, a majority of the board of directors, any general partner, or any person serving in a management capacity of the other person;
            (iii) The right to direct, or does direct, the Rockfish Program fishery processing activities of the other person;
            (iv) The right to restrict, or does restrict, the day-to-day business activities and management policies of the other person through loan covenants;
            (v) The right to derive, or does derive, either directly, or through a minority shareholder or partner, and in favor of the other person, a significantly disproportionate amount of the economic benefit from the processing of fish by that other person;
            (vi) The right to control, or does control, the management of, or to be a controlling factor in, the other person;
            (vii) The right to cause, or does cause, the purchase or sale of fish processed by the other person;
            (viii) Absorbs all of the costs and normal business risks associated with ownership and operation of the other person; or
            (ix) Has the ability through any other means whatsoever to control the other person.
            
              Transfer means:
            (1) Groundfish fisheries of the GOA and BSAI. Any loading, offloading, shipment or receipt of any IFQ sablefish or other groundfish product by a mothership, catcher/processor, shoreside processor, or stationary floating processor, including quantities transferred inside or outside the EEZ, within any state's territorial waters, within the internal waters of any state, at any shoreside processor, stationary floating processor, or at any offsite meal reduction plant.
            (2) IFQ halibut and CDQ halibut fisheries. Any loading, offloading, or shipment of any IFQ halibut or CDQ halibut product including quantities transferred inside or outside the EEZ, within any state's territorial waters, within the internal waters of any state, at any shoreside processor, stationary floating processor, or at any offsite meal reduction plant.
            
              Trawl test areas (see Figure 7 to this part and § 679.24(d)).
            
              Unlisted AFA catcher/processor means an AFA catcher/processor permitted to harvest BS pollock under § 679.4(l)(2)(ii).
            
              Unrestricted AFA inshore processor means an AFA inshore processor permitted to harvest pollock under § 679.4(l)(5)(i)(A).
            
              Unsorted codend is a codend of groundfish that is not brought on board a catcher vessel and that is delivered to a mothership, shoreside processor, or stationary floating processor without the potential for sorting. No other instance of catcher vessel harvest is considered an “unsorted codend.” All other catch that does not meet this definition is considered “presorted” whether or not sorting occurs.
            
              U.S. citizen means:
            (1) General usage. Any individual who is a citizen of the United States.
            (2) IFQ program. (i) Any individual who is a citizen of the United States at the time of application for QS; or
            (ii) Any corporation, partnership, association, or other non-individual entity that would have qualified to document a fishing vessel as a vessel of the United States during the QS qualifying years of 1988, 1989, and 1990.
            
              U.S.-Russian Boundary means the seaward boundary of Russian waters as defined in Figure 1 to this part.
            
              User means, for purposes of IERS and its components including eLandings and tLandings, an individual representative of a Registered Buyer; a Registered Crab Receiver; a mothership or catcher/processor that is required to have a Federal Fisheries Permit (FFP) under § 679.4; a shoreside processor or SFP and mothership that receives groundfish from vessels issued an FFP under § 679.4; any shoreside processor or SFP that is required to have a Federal processor permit under § 679.4; and his or her designee(s).
            
              User identification (UserID), for purposes of IERS and eLandings, means the string of letters and/or numbers that identifies the individual and gives him or her authorization to view and submit reports for specific operations or to otherwise use eLandings. To facilitate the management of Users and privileges and to provide for data security, a separate UserID is issued to each individual.
            
              Vessel Activity Report (VAR) (see § 679.4(k)).
            
              Vessel length category means the length category of a vessel, based on the assigned MLOA, used to determine eligibility.
            
              Vessel Monitoring Plan (VMP) means the document that describes how fishing operations on the vessel will be conducted and how the EM system and associated equipment will be configured to meet the data collection objectives and purpose of the EM program. VMPs are required under § 679.51(f).
            
              Vessel operations category (see § 679.5(b)(3)).
            
              Walrus Protection Areas (see § 679.22(a)(4)).
            
              Week-ending date means the last day of the weekly reporting period which ends on Saturday at 2400 hours, A.l.t., except during the last week of each calendar year, when it ends at 2400 hours, A.l.t., December 31.
            
              Weekly production report (WPR) is no longer required (see § 679.5(e)(9) and (10)).
            
              Weekly reporting period means a time period that begins at 0001 hours, A.l.t., Sunday morning (except during the first week of each year, when it starts on January 1) and ends at 2400 hours, A.l.t., the following Saturday night (except during the last week of each year, when it ends on December 31).
            
              West Yakutat District of the GOA means that part of the Eastern GOA Regulatory Area contained in Statistical Area 640 (see Figure 3 to this part).
            
              Western Aleutian District means that part of the Aleutian Islands Subarea contained in Statistical Area 543 (see Figure 1 to this part).
            
              Western GOA Regulatory Area means that portion of the GOA EEZ that is contained in Statistical Area 610 (see Figure 3 to this part).
            
              Wing tip means the point where adjacent breast lines intersect or where a breast line intersects with the fishing line.
            [61 FR 31230, June 19, 1996]
            
              Editorial Note:
              For Federal Register citations affecting § 679.2, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            § 679.3
            Relation to other laws.
            (a) Foreign fishing for groundfish. Regulations governing U.S. nationals fishing in the Russian fisheries are set forth in part 300 of chapter III of this title.
            (b) Domestic fishing for groundfish. (1) The conservation and management of groundfish in waters of the territorial sea and internal waters of the State of Alaska are governed by the Alaska Administrative Code at 5 AAC Chapter 28 and by the Alaska Statutes at Title 16.
            (2) Alaska Administrative Code (5 AAC 39.130) governs reporting and permitting requirements using ADF&G “Intent to Operate” and “Fish Tickets.”
            (c) Halibut. Additional regulations governing the conservation and management of halibut are set forth in subpart E of part 300 of chapter III of this title.
            (d) King and Tanner crabs. Additional regulations governing conservation and management of king crabs and Tanner crabs in the Bering Sea and Aleutian Islands Area are contained in 50 CFR part 680 and in Alaska Statutes at A.S. 16 and Alaska Administrative Code at 5 AAC Chapters 34, 35, and 39.
            (e) Incidental catch of marine mammals. Regulations governing exemption permits and the recordkeeping and reporting of the incidental take of marine mammals are set forth in § 216.24 and part 229 of this title.
            (f) Domestic fishing for salmon. Management of the salmon commercial troll fishery and sport fishery in the East Area of the Salmon Management Area, defined at § 679.2, is delegated to the State of Alaska.
            (g) Scallops. Additional regulations governing conservation and management of scallops off Alaska are contained in Alaska Statutes A.S. 16 and Alaska Administrative Code at 5 AAC Chapter 38.
            [61 FR 31230, June 19, 1996, as amended at 61 FR 35578, July 5, 1996; 62 FR 2045, Jan. 15, 1997; 62 FR 19688, Apr. 23, 1997; 63 FR 38502, July 17, 1998; 63 FR 47356, Sept. 4, 1998; 69 FR 877, Jan. 7, 2004; 70 FR 10232, Mar. 2, 2005; 77 FR 75587, Dec. 21, 2012]
          
          
            § 679.4
            Permits.
            (a) Requirements. Only persons who are U.S. citizens are authorized to receive or hold permits under this section, with the exception that an IFQ hired master permit or a CDQ hired master permit need not be held by a U.S. citizen.
            (1) What permits are available? Various types of permits are issued for programs codified at 50 CFR parts 300 and 679. These permits are listed in the following table. The date of effectiveness for each permit is given along with certain reference paragraphs for further information.
            
              
                If program permit or card type is:
                Permit is in effect from issue date through the end of:
                For more information, see . . .
              
              
                (i) IFQ:
                 
                 
              
              
                (A) Registered buyer
                Until expiration date shown on permit
                Paragraph (d)(3)(ii) of this section
              
              
                (B) Halibut & sablefish permits
                Specified fishing year
                Paragraph (d)(1) of this section
              
              
                (C) Halibut & sablefish hired master permits
                Specified fishing year
                Paragraph (d)(2) of this section
              
              
                (ii) CDQ Halibut
                 
                 
              
              
                (A) Halibut permit
                Specified fishing year
                Paragraph (e) of this section
              
              
                (B) Halibut hired master permit
                Specified fishing year
                Paragraph (e) of this section
              
              
                (iii) AFA:
              
              
                (A) Catcher/processor
                Indefinite unless permit is revoked after vessel is replaced or permit is suspended after vessel is lost
                Paragraph (l) of this section
              
              
                (B) Catcher vessel
                Indefinite unless permit is revoked after vessel is replaced or removed, or permit is suspended after vessel is lost
                Paragraph (l) of this section
              
              
                (C)Mothership
                Indefinite unless permit is revoked after vessel is replaced or permit is suspended after vessel is lost
                Paragraph (l) of this section
              
              
                (D) Inshore processor
                Indefinite
                Paragraph (l) of this section
              
              
                (E) Inshore cooperative
                Calendar year
                Paragraph (l) of this section
              
              
                (iv) Groundfish:
              
              
                (A) Federal fisheries
                Until expiration date shown on permit
                Paragraph (b) of this section
              
              
                (B) Federal processor
                Until expiration date shown on permit
                Paragraph (f) of this section
              
              
                (v) [Reserved]
                 
                 
              
              
                (vi) High Seas Fishing Compliance Act (HSFCA)
                5 years
                § 300.10 of this title
              
              
                (vii) License Limitation Program (LLP):
              
              
                (A) Groundfish license
                Specified fishing year or interim (active until further notice)
                Paragraph (k) of this section
              
              
                (B) Crab license
                Specified fishing year or interim (active until further notice)
                Paragraph (k) of this section
              
              
                (C) Scallop license
                Indefinite
                Paragraph (g) of this section
              
              
                (viii) Exempted fisheries
                1 year or less
                § 679.6
              
              
                (ix) Research
                1 year or less
                § 600.745(a) of this chapter
              
              
                (x) Prohibited species donation program:
              
              
                (A) Salmon
                3 years
                § 679.26
              
              
                (B) Halibut
                3 years
                § 679.26
              
              
                (xi) Special Subsistence Permits:
              
              
                (A) Community Harvest Permit
                1 year
                § 300.65 of this title
              
              
                (B) Ceremonial or Educational Permit
                30 days
                § 300.65 of this title
              
              
                (xii) Rockfish Program:
              
              
                (A) Rockfish QS
                Indefinite
                § 679.80(a).
              
              
                (B) CQ
                Until expiration date shown on permit
                Paragraph (n) of this section.
              
              
                (xiii) Amendment 80 Program:
              
              
                (A) Amendment 80 QS permit
                Indefinite
                § 679.90(b).
              
              
                (B) CQ permit
                Specified fishing year
                § 679.91(b).
              
              
                (C) Amendment 80 limited access fishery
                Specified fishing year
                § 679.91(b).
              
              
                (xiv) Crab Rationalization Program permits
                see § 680.4 of this chapter
                § 680.4 of this chapter
              
              
                
                (A) Crab Quota Share permit
                Indefinite
                § 680.4(b) of this chapter
              
              
                (B) Crab Processor Quota Share permit
                Indefinite
                § 680.4(c) of this chapter
              
              
                (C) Crab Individual Fishing Quota (IFQ) permit
                Specified fishing year
                § 680.4(d) of this chapter
              
              
                (D) Crab Individual Processor Quota (IPQ) permit
                Specified fishing year
                § 680.4(e) of this chapter
              
              
                (E) Crab IFQ hired master permit
                Specified fishing year
                § 680.4(g) of this chapter
              
              
                (F) Registered Crab receiver permit
                Specified fishing year
                § 680.4(i) of this chapter
              
              
                (G) Federal crab vessel permit
                Specified fishing year
                § 680.4(k) of this chapter
              
              
                (H) Crab harvesting cooperative IFQ permit
                Specified fishing year
                § 680.21(b) of this chapter
              
              
                (xv) Guided sport halibut fishery permits:
              
              
                (A) Charter halibut permit
                Until expiration date shown on permit
                § 300.67 of this title.
              
              
                (B) Community charter halibut permit
                Indefinite
                § 300.67 of this title.
              
              
                (C) Military charter halibut permit
                Indefinite
                § 300.67 of this title.
              
              
                (D) Guided Angler Fish (GAF) permit
                Until expiration date shown on permit
                § 300.65 of this title.
              
            
            (2) Permit and logbook required by participant and fishery. For the various types of permits issued, refer to § 679.5 for recordkeeping and reporting requirements. For subsistence and GAF permits, refer to § 300.65 of this title for recordkeeping and reporting requirements.
            (3) Permit application. (i) Obtain and submit anapplication. A person may obtain an application for a new permit or for renewal or revision of an existing permit for any of the permits under this section and must submit forms to NMFS as instructed in application instructions. With appropriate software, all permit applications may be completed online and printed from the Alaska Region website at http://alaskafisheries.noaa.gov.
            
            (ii) Deficient application. Upon receipt of an incomplete or improperly completed permit application, the Program Administrator, RAM, will notify the applicant of the deficiency in the permit application. If the applicant fails to correct the deficiency, the permit will not be issued. No permit will be issued to an applicant until a complete application is received.
            (iii) Separate permit. The operator, manager, Registered Buyer, or Registered Crab Receiver must obtain a separate permit for each applicant, facility, or vessel, as appropriate to each Federal permit in this section.
            (iv) The information requested on the application must be typed or printed legibly.
            (v) All permits are issued free of charge.
            (4) [Reserved]
            (5) Alteration. No person may alter, erase, mutilate, or forge any permit or document issued under this section. Any such permit or document that is intentionally altered, erased, mutilated, or forged is invalid.
            (6) Disclosure. NMFS will maintain a list of permitted processors that may be disclosed for public inspection.
            (7) Sanctions and denials. Procedures governing sanctions and denials are found at subpart D of 15 CFR part 904. Such procedures are required for enforcement purposes, not administrative purposes.
            (8) Harvesting privilege. Quota shares, permits, or licenses issued pursuant to this part are neither a right to the resource nor any interest that is subject to the “takings” provision of the Fifth Amendment to the U.S. Constitution. Rather, such quota shares, permits, or licenses represent only a harvesting privilege that may be revoked or amended subject to the requirements of the Magnuson-Stevens Act and other applicable law.
            (9) Permit surrender. (i) The Regional Administrator will recognize the voluntary surrender of a permit issued in this section, if a permit may be surrendered and if it is submitted by the person named on the permit, owner of record, or authorized representative.

            (ii) Submit the original permit, except for an FFP or an FPP, to NMFS, P.O. Box 21668, Juneau, AK 99802. For surrender of an FFP and FPP, respectively, refer to paragraphs (b)(3)(ii) and (f)(3)(ii) of this section.
            

            (iii) Objective written evidence is considered proof of a timely application. The responsibility remains with the sender to prove when the application to amend or to surrender a permit was received by NMFS (i.e., by certified mail or other method that provides written evidence that NMFS Alaska Region received it).
            (iv) For applications delivered by hand delivery or carrier only, the receiving date of signature by NMFS staff is the date the application was received. If the application is submitted by fax or mail, the receiving date of the application is the date stamped received by NMFS.
            (b) Federal fisheries permit (FFP)—(1) Requirements. (i) No vessel of the United States may be used to retain groundfish in the GOA or BSAI or engage in any fishery in the GOA or BSAI that requires retention of groundfish, unless the owner or authorized representative first obtains an FFP for the vessel, issued under this part. An FFP is issued without charge. Only persons who are U.S. citizens are authorized to receive or hold an FFP.
            (ii) Each vessel within the GOA or BSAI that retains groundfish must have a legible copy of a valid FFP on board at all times.
            (2) Vessel operations categories. An FFP authorizes a vessel owner or authorized representative to deploy a vessel to conduct operations in the GOA or BSAI under the following categories: Catcher vessel, catcher/processor, mothership, tender vessel, or support vessel. A vessel may not be operated in a category other than as specified on the FFP, except that a catcher vessel, catcher/processor, mothership, or tender vessel may be operated as a support vessel.
            (3) Duration—(i) Length of permit effectiveness. An FFP is in effect from the effective date through the expiration date, unless it is revoked, suspended, surrendered in accordance with paragraph (a)(9) of this section, or modified under § 600.735 or § 600.740 of this chapter.
            (ii) Surrendered permit—(A) An FFP may be voluntarily surrendered in accordance with paragraph (a)(9) of this section. Except as provided under paragraphs (b)(3)(ii)(B) and (C) of this section, if surrendered, an FFP may be reissued in the same fishing year in which it was surrendered.
            (B) For the BSAI, NMFS will not reissue a surrendered FFP to the owner or authorized representative of a vessel named on an FFP that has been issued with the following combination of endorsements: Catcher/processor vessel operation type, pot and/or hook-and-line gear type, and the BSAI area, until after the expiration date of the surrendered FFP.
            (C) For the GOA, NMFS will not reissue a surrendered FFP to the owner or authorized representative of a vessel named on an FFP that has been issued a GOA area endorsement and any combination of endorsements for catcher/processor operation type, catcher vessel operation type, trawl gear type, hook-and-line gear type, pot gear type, and/or jig gear type, until after the expiration date of the surrendered FFP.

            (D) An owner or authorized representative, who applied for and received an FFP, must notify NMFS of the intention to surrender the FFP by submitting an FFP application found at the NMFS Web site at http://www.alaskafisheries.noaa.gov and indicating on the application that surrender of the permit is requested. Upon receipt and processing of an FFP surrender application, NMFS will withdraw the FFP from active status in the FFP data bases.
            (iii) Amended permit—(A) An owner or authorized representative who applied for and received an FFP, must notify NMFS of any change in the permit information by submitting an FFP application found at the NMFS Web site at http://alaskafisheries.noaa.gov. The owner or authorized representative must submit the application form as instructed on the form. Except as provided under paragraphs (b)(3)(iii)(B) and (C) of this section, upon receipt and approval of an application form for permit amendment, NMFS will issue an amended FFP.

            (B) In the BSAI, NMFS will not approve an application to amend an FFP to remove a catcher/processor vessel operation endorsement, pot gear type endorsement, hook-and-line gear type endorsement, or BSAI area endorsement from an FFP that has been issued with endorsements for catcher/processor operation type, pot or hook-and-line gear type, and the BSAI area.
            (C) In the GOA, NMFS will not approve an application to amend an FFP to remove endorsements for catcher/processor operation type, catcher vessel operation type, trawl gear type, hook-and-line gear type, pot gear type, or jig gear type, and the GOA area.
            (D) If the application for an amended FFP required under this section designates a change or addition of a vessel operations category or any other endorsement, a legible copy of the valid, amended FFP must be on board the vessel before the new or modified type of operation begins.
            (E) Selections for species endorsements will remain valid until an FFP is amended to remove those endorsements or the FFP with these endorsements is surrendered or revoked.
            (4) Submittal of application. NMFS will process a request for an FFP provided that the application form contains the information specified on the form, with all required fields accurately completed and all required documentation attached. This application form must be submitted to NMFS using the methods described on the form. The vessel owner must sign and date the application form certifying that all information is true, correct, and complete. If the owner is not an individual, the authorized representative must sign and date the application form. An application form for an FFP will be provided by NMFS or is available from NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov. The acceptable submittal methods will be described on the application form.
            (5) Issuance. (i) Except as provided in subpart D of 15 CFR part 904, upon receipt of a properly completed permit application, the Regional Administrator will issue an FFP required by this paragraph (b).
            (ii) The Regional Administrator will send an FFP with the appropriate logbooks to the owner or authorized representative, as provided under § 679.5.
            (iii) NMFS will reissue an FFP to the owner or authorized representative who holds an FFP issued for a vessel if that vessel is subject to sideboard provisions as described under § 679.82(d) through (f).
            (iv) NMFS will reissue an FFP to the owner or authorized representative who holds an FFP issued to an Amendment 80 vessel.
            (6) Transfer. An FFP issued under this paragraph (b) is not transferable or assignable and is valid only for the vessel for which it is issued.
            (7) Inspection. A legible copy of a valid FFP issued under this paragraph (b) must be carried on board the vessel at all times operations are conducted under this type of permit and must be presented for inspection upon the request of any authorized officer.
            (c) [Reserved]
            (d) IFQ permits, IFQ hired master permits, and Registered Buyer permits. The permits described in this section are required in addition to the permit and licensing requirements prescribed in the annual management measures published in the Federal Register pursuant to § 300.62 of this title and in the permit requirements of this section.
            (1) IFQ permit. (i) An IFQ permit authorizes the person identified on the permit to harvest IFQ halibut or IFQ sablefish from a specified IFQ regulatory area at any time during an open fishing season during the fishing year for which the IFQ permit is issued until the amount harvested is equal to the amount specified under the permit, or until the permit is revoked, suspended, surrendered in accordance with paragraph (a)(9) of this section, or modified under 15 CFR part 904.
            (ii) A legible copy of any IFQ permit that specifies the IFQ regulatory area and vessel length overall from which IFQ halibut or IFQ sablefish may be harvested by the IFQ permit holder must be carried on board the vessel used by the permitted person to harvest IFQ halibut or IFQ sablefish at all times that such fish are retained on board.

            (iii) An IFQ permit may be voluntarily surrendered in accordance with paragraph (a)(9) of this section. An annual IFQ permit will not be reissued in the same fishing year in which it was surrendered, but a new annual IFQ permit may be issued to the quota share holder of record in a subsequent fishing year.
            
            (iv) An RFQ permit account identifies the amount of RFQ authorized for use by charter vessel anglers in Area 2C or Area 3A. The number of pounds of RFQ allocated to the RFQ permit account will be added to the annual guided sport catch limit under the catch sharing plan (described at 50 CFR 300.65(c)) for the appropriate IFQ regulatory area, Area 2C or Area 3A.
            (2) IFQ hired master permit. (i) An IFQ hired master permit authorizes the individual identified on the IFQ hired master permit to land IFQ halibut or IFQ sablefish for debit against the specified IFQ permit until the IFQ hired master permit expires, or is revoked, suspended, surrendered in accordance with paragraph (a)(9) of this section, or modified under 15 CFR part 904, or cancelled on request of the IFQ permit holder.
            (ii) A legible copy of an IFQ hired master permit issued to an eligible individual in accordance with § 679.42(i) and (j) by the Regional Administrator must be onboard the vessel that harvests IFQ halibut or IFQ sablefish at all times that such fish are retained onboard by a hired master. Except as specified in § 679.42(d), an individual that is issued an IFQ hired master permit must remain onboard the vessel used to harvest IFQ halibut or IFQ sablefish with that IFQ hired master permit during the IFQ fishing trip and at the landing site during all IFQ landings.
            (iii) Each IFQ hired master permit issued by the Regional Administrator will display an IFQ permit number and the name of the individual authorized by the IFQ permit holder to land IFQ halibut or IFQ sablefish for debit against the IFQ permit holder's IFQ. In addition, IFQ hired master permits will also display the ADF&G vessel identification number of the authorized vessel.
            (iv) An IFQ hired master permit may be voluntarily surrendered in accordance with paragraph (a)(9) of this section. An IFQ hired master permit may be reissued to the permit holder of record in the same fishing year in which it was surrendered.
            (3) Registered Buyer permit. (i) A Registered Buyer permit authorizes the person identified on the permit to receive and make an IFQ landing by an IFQ permit holder or IFQ hired master permit holder or to receive and make a CDQ halibut landing by a CDQ permit holder or CDQ hired master permit holder at any time during the fishing year for which it is issued until the Registered Buyer permit expires, or is revoked, suspended, surrendered in accordance with paragraph (a)(9) of this section, or modified under 15 CFR part 904.
            (ii) A Registered Buyer permit is required of:
            (A) Any person who receives IFQ halibut, CDQ halibut or IFQ sablefish from the person(s) who harvested the fish;
            (B) Any person who harvests IFQ halibut, CDQ halibut or IFQ sablefish and transfers such fish in a dockside sale, outside of an IFQ regulatory area, or outside the State of Alaska.
            (C) A vessel operator who submits a Departure Report (see § 679.5(l)(4)).
            (iii) A Registered Buyer permit is issued on an annual cycle defined as March 1 through the end of February of the next calendar year, to persons that have a Registered Buyer application approved by the Regional Administrator.
            (iv) For the Registered Buyer application to be considered complete, all fees due to NMFS under § 679.55 at the time of application must be paid.
            (v) A Registered Buyer permit is in effect from the first day of March in the year for which it is issued or from the date of issuance, whichever is later, through the end of the current annual cycle, unless it is revoked, suspended, surrendered in accordance with paragraph (a)(9) of this section, or modified under § 600.735 or § 600.740 of this chapter.
            (vi) A Registered Buyer permit may be voluntarily surrendered in accordance with paragraph (a)(9) of this section. A Registered Buyer permit may be reissued to the permit holder of record in the same fishing year in which it was surrendered.
            (4) Issuance. The Regional Administrator will issue IFQ permits and IFQ hired master permits annually or at other times as needed to accommodate transfers, revocations, appeals resolution, and other changes in QS or IFQ holdings, and designation of masters under § 679.42.
            (5) Transfer. The quota shares and IFQ issued under this section are not transferable, except as provided under § 679.41. IFQ hired master permits and Registered Buyer permits issued under this paragraph (d) are not transferable.
            (6) Inspection—(i) IFQ permit and IFQ hired master permit. (A) The IFQ permit holder must present a legible copy of the IFQ permit for inspection on request of any authorized officer or Registered Buyer receiving IFQ species.
            (B) The IFQ hired master permit holder must present a legible copy of the IFQ permit and a legible copy of the IFQ hired master permit for inspection on request of any authorized officer or Registered Buyer receiving IFQ species.
            (ii) Registered Buyer permit. A legible copy of the Registered Buyer permit must be present at the location of an IFQ landing or CDQ halibut landing and must be made available by an individual representing the Registered Buyer for inspection on request of any authorized officer.
            (7) Validity. An IFQ permit issued under this part is valid only if the IFQ permit holder has paid all IFQ fees that are due as a result of final agency action as specified in §§ 679.45 and 679.5(l)(7)(ii).
            (e) Halibut CDQ permits and CDQ hired master permits—(1) Requirements. (i) The CDQ group, the operator of the vessel, the manager of a shoreside processor or stationary floating processor, and the Registered Buyer must comply with the requirements of this paragraph (e) for the catch of CDQ halibut.
            (ii) The CDQ group, vessel owner or operator, and Registered Buyer are subject to all of the IFQ prohibitions at § 679.7(f).
            (2) Halibut CDQ permit. The CDQ group must obtain a halibut CDQ permit issued by the Regional Administrator. The vessel operator must have a legible copy of a halibut CDQ permit on any fishing vessel operated by, or for, a CDQ group that will have halibut CDQ on board and must make the permit available for inspection by an authorized officer. A halibut CDQ permit is non-transferable and is issued annually until revoked, suspended, surrendered, or modified. A halibut CDQ permit may be voluntarily surrendered in accordance with paragraph (a)(9) of this section. A halibut CDQ permit will not be reissued in the same fishing year in which it was surrendered, but a new annual halibut CDQ permit may be issued in a subsequent fishing year to the CDQ group entitled to a CDQ halibut allocation.
            (3) An individual must have on board the vessel a legible copy of his or her halibut CDQ hired master permit issued by the Regional Administrator while harvesting and landing any CDQ halibut. Each halibut CDQ hired master permit will identify a CDQ permit number and the individual authorized by the CDQ group to land halibut for debit against the CDQ group's halibut CDQ. A halibut CDQ hired master permit may be voluntarily surrendered in accordance with paragraph (a)(9) of this section. A halibut CDQ hired master permit may be reissued to the permit holder of record in the same fishing year in which it was surrendered.
            (4) Alteration. No person may alter, erase, mutilate, or forge a halibut CDQ permit, hired master permit, Registered Buyer permit, or any valid or current permit or document issued under this part. Any such permit or document that has been intentionally altered, erased, mutilated, or forged is invalid.
            (5) Landings. A person may land CDQ halibut only if he or she has a valid halibut CDQ hired master permit. The person(s) holding the halibut CDQ hired master permit and the Registered buyer must comply with the requirements of § 679.5(g) and (l)(1) through (6).
            (f) Federal processor permit (FPP)—(1) Requirement. No shoreside processor of the United States, SFP, or CQE floating processor defined at § 679.2 may receive, process, purchase, or arrange to purchase unprocessed groundfish harvested in the GOA or BSAI, unless the owner or authorized representative first obtains an FPP issued under this part. A processor may not be operated in a category other than as specified on the FPP. An FPP is issued without charge.
            (2) FPP application. To obtain, amend, renew, or surrender an FPP, the owner or authorized representative must complete an FPP application form per the instructions at http://alaskafisheries.noaa.gov.
            
            (i) Fees. For the FPP application to be considered complete, all fees due to NMFS from the owner or authorized representative of a shoreside processor or SFP or person named on a Registered Buyer permit subject to the observer fee as specified at § 679.55(c) at the time of application must be paid.
            (ii) Signature. The owner or authorized representative of the shoreside processor, SFP, or CQE floating processor must sign and date the application form, certifying that all information is true, correct, and complete to the best of his/her knowledge and belief. If the application form is completed by an authorized representative, proof of authorization must accompany the application form.
            (3) Duration—(i) Length of effectiveness. An FPP is in effect from the effective date through the date of permit expiration, unless it is revoked, suspended, surrendered in accordance with paragraph (a)(9) of this section, or modified under § 600.735 or § 600.740 of this chapter.
            (ii) Surrendered permit. (A) An FPP may be voluntarily surrendered in accordance with paragraph (a)(9) of this section. An FPP may be reissued to the permit holder of record in the same fishing year in which it was surrendered.

            (B) An owner or authorized representative, who applied for and received an FPP, must notify NMFS of the intention to surrender the FPP by submitting an FPP application form found at the NMFS Web site at http://alaskafisheries.noaa.gov and indicating on the application form that surrender of the FPP is requested. Upon receipt and processing of an FPP surrender application form, NMFS will withdraw the FPP from active status in permit data bases.
            (iii) Amended permit—(A) Requirement. An owner or authorized representative, who applied for and received an FPP, must notify NMFS of any change in the permit information by submitting an FPP application form found at the NMFS Web site at http://alaskafisheries.noaa.gov. The owner or authorized representative must submit the application form as instructed on the form. Upon receipt and approval of an FPP amendment application form, NMFS will issue an amended FPP.
            (B) GOA Inshore Processing endorsement. A GOA inshore processing endorsement is required in order to process GOA inshore pollock and Eastern GOA inshore Pacific cod. If an SFP owner or authorized representative holds an FPP with a GOA Inshore Processing endorsement, the SFP is prohibited from processing GOA pollock and GOA Pacific cod in more than one single geographic location during a fishing year and is also prohibited from operating as a catcher/processor in the BSAI. Once issued, a GOA Inshore Processing endorsement cannot be surrendered for the duration of a fishing year.
            (C) CQE Floating Processor endorsement. If a vessel owner or authorized representative holds an FPP with a GOA Inshore Processing endorsement in order to process Pacific cod within the marine municipal boundaries of CQE communities in the Western or Central GOA, the vessel must not meet the definition of an SFP and must not have harvested groundfish off Alaska in the same calendar year.
            (D) Vessels are prohibited from holding both a GOA CQE Floating Processor endorsement and a GOA SFP endorsement during the same calendar year.
            (4) Transfer. An FPP issued under this paragraph (f) is not transferable or assignable and is valid only for the processor for which it is issued.
            (5) Inspection. A legible copy of a valid FPP issued under this paragraph (f) must be on site at the shoreside processor, SFP, or CQE floating processor at all times and must be presented for inspection upon the request of any authorized officer.
            (g) Scallop LLP—(1) General requirements. (i) In addition to the permit and licensing requirements prescribed in this part, each vessel within the EEZ off Alaska that is catching and retaining scallops, must have an original scallop LLP license onboard at all times it is catching and retaining scallops. This scallop LLP license, issued by NMFS, authorizes the person named on the license to catch and retain scallops in compliance with State of Alaska regulations and only with a vessel that does not exceed the maximum LOA specified on the license and the gear designation specified on the license.
            (ii) A scallop LLP license may be voluntarily surrendered in accordance with paragraph (a)(9) of this section. A surrendered scallop LLP license will cease to exist and will not be subsequently reissued.
            (2) Qualifications for a scallop LLP license. A scallop LLP license will be issued to an eligible applicant who:
            (i) Is a qualified person;
            (ii) Was named on a State of Alaska scallop moratorium permit or Federal scallop moratorium permit on February 8, 1999;
            (iii) Used the moratorium permit held on February 8, 1999, to make legal landings of scallops in each of any 2 calendar years during the qualification period beginning January 1, 1996, through October 9, 1998; and
            (iv) Submitted a complete application for a scallop license during the application period specified pursuant to paragraph (g)(4) of this section.
            (3) Scallop license conditions and endorsements. A scallop license authorizes the license holder to catch and retain scallops only if the vessel length and gear used do not exceed the vessel length and gear endorsements specified on the license. These endorsements will be determined as follows.
            (i) The MLOA specified on the scallop license is equal to the length overall on February 8, 1999, of the longest vessel that was authorized by a Federal or State of Alaska Scallop Moratorium Permit to harvest scallops and used by the eligible applicant to make legal landings of scallops during the scallop LLP qualification period, as specified at § 679.4(g)(2)(iii) of this part.
            (ii) The gear specified on a scallop license will be restricted to two dredges with a combined width of no more than 20 feet (6.1 m) in all areas if the eligible applicant was a moratorium permit holder with a Scallop Registration Area H (Cook Inlet) endorsement and did not make a legal landing of scallops caught outside Area H during the qualification period specified in paragraph (g)(2)(iii) of this section.
            (4) Application for a scallop license—(i) General. The Regional Administrator will issue a scallop license to an applicant if a complete application is submitted by or on behalf of the applicant during the specified application period, and if that applicant meets all the criteria for eligibility in this part. An application that is postmarked or hand delivered after the ending date for the application period for the scallop LLP specified in paragraph § 679.4(g)(4)(ii) will be denied. An application form will be sent to the last known address of the person identified as an eligible applicant by the official LLP record. An application form may be requested from the Regional Administrator.
            (ii) Application Period. January 16, 2001, through February 12, 2001.
            (iii) Contents of application. To be complete, an application for a scallop license must be signed and dated by the applicant, or the individual representing the applicant, and contain the following information, as applicable:
            (A) Scallop Moratorium Permit number under which legal landings of scallops were made during the qualification period specified in paragraph (g)(2)(iii) of this section;
            (B) Name, business address, telephone number, FAX number, and social security number or tax ID number of the applicant, and whether the applicant is a U.S. citizen or a U.S. business;
            (C) Name of the managing company, if any;
            (D) Evidence of legal landings in the qualifying years and registration areas;
            (E) For the vessel(s) being used as the basis for eligibility for a license, the name, state registration number (e.g., ADF&G number), the USCG documentation number, and valid evidence of the LOA on February 8, 1999, of the longest vessel used by the applicant during the qualification period specified in paragraph (g)(2)(iii) of this section.
            (iv) Successor-in-interest. If an applicant is applying as the successor-in-interest to an eligible applicant, an application, to be complete, also must contain valid evidence proving the applicant's status as a successor-in-interest to that eligible applicant and:
            (A) Valid evidence of the death of that eligible applicant at the time of application, if the eligible applicant was an individual; or
            (B) Valid evidence that the eligible applicant is no longer in existence at the time of application, if the eligible applicant is not an individual.
            (v) Application evaluation. The Regional Administrator will evaluate an application submitted during the specified application period and compare all claims in the application with the information in the official LLP record. Claims in the application that are consistent with information in the official LLP record will be accepted by the Regional Administrator. Inconsistent claims in the application, unless verified by evidence, will not be accepted. An applicant who submits inconsistent claims, or an applicant who fails to submit the information specified in paragraphs (g)(4)(iii) and (g)(4)(iv) of this section, will be provided a 60-day evidentiary period pursuant to paragraph (g)(4)(vii) of this section to submit the specified information, submit evidence to verify his or her inconsistent claims, or submit a revised application with claims consistent with information in the official LLP record. An applicant who submits claims that are inconsistent with information in the official LLP record has the burden of proving that the submitted claims are correct.
            (vi) Additional information or evidence. The Regional Administrator will evaluate additional information or evidence to support an applicant's inconsistent claims submitted within the 60-day evidentiary period pursuant to paragraph (g)(4)(vii) of this section. If the Regional Administrator determines that the additional information or evidence meets the applicant's burden of proving that the inconsistent claims in his or her application are correct, the official LLP record will be amended and the information will be used in determining whether the applicant is eligible for a license. However, if the Regional Administrator determines that the additional information or evidence does not meet the applicant's burden of proving that the inconsistent claims in his or her application is correct, the applicant will be notified by an initial administrative determination, pursuant to paragraph (g)(4)(viii) of this section, that the applicant did not meet the burden of proof to change the information in the official LLP record.
            (vii) 60-day evidentiary period. The Regional Administrator will specify by letter a 60-day evidentiary period during which an applicant may provide additional information or evidence to support the claims made in his or her application, or to submit a revised application with claims consistent with information in the official LLP record, if the Regional Administrator determines that the applicant did not meet the burden of proving that the information on the application is correct through evidence provided with the application. Also, an applicant who fails to submit information as specified in paragraphs (g)(4)(iii) and (g)(4)(iv) of this section will have 60 days to provide that information. An applicant will be limited to one 60-day evidentiary period. Additional information or evidence, or a revised application, received after the 60-day evidentiary period specified in the letter has expired will not be considered for purposes of the initial administrative determination.
            (viii) Initial administrative determinations (IAD). The Regional Administrator will prepare and send an IAD to the applicant following the expiration of the 60-day evidentiary period if the Regional Administrator determines that the information or evidence provided by the applicant fails to support the applicant's claims and is insufficient to rebut the presumption that the official LLP record is correct, or if the additional information, evidence, or revised application is not provided within the time period specified in the letter that notifies the applicant of his or her 60-day evidentiary period. The IAD will indicate the deficiencies in the application, including any deficiencies with the information, the evidence submitted in support of the information, or the revised application. The IAD will also indicate which claims cannot be approved based on the available information or evidence. An applicant who receives an IAD may appeal pursuant to § 679.43. An applicant who avails himself or herself of the opportunity to appeal an IAD will not receive a transferable license until after the final resolution of that appeal in the applicant's favor.
            (ix) Issuance of a non-transferable license. The Regional Administrator will issue a non-transferable license to the applicant at the same time notification is provided to the applicant of his or her 60-day evidentiary period if issuance is required by the license renewal provisions of 5 U.S.C. 558. A non-transferable license authorizes a person to catch and retain scallops as specified on the non-transferable license, and will have the specific endorsements and designations based on the claims in his or her application. A non-transferable license will expire upon final agency action.
            (5) Transfer of a Scallop License—(i) General. The Regional Administrator will approve the transfer of a scallop license if a complete transfer application is submitted to Restricted Access Management, Alaska Region, NMFS, and if the transfer meets all the eligibility criteria as specified in paragraph (g)(5)(ii) of this section. An application form may be requested from the Regional Administrator.
            (ii) Eligibility criteria for transfers. A scallop license can be transferred if:
            (A) The designated transferee is eligible to document a fishing vessel under Chapter 121, Title 46, U.S.C.;
            (B) The parties to the transfer do not have any fines, civil penalties, other payments due and outstanding, or outstanding permit sanctions resulting from Federal fishing violations;
            (C) The transfer will not cause the designated transferee to exceed the license limit in § 679.7(i); and
            (D) The transfer does not violate any other provision specified in this part.
            (iii) Contents of transfer application. To be complete, an application for a scallop license transfer must be signed by the license holder and the designated transferee, or the individuals representing them, and contain the following information, as applicable:
            (A) Name, business address, telephone number, and FAX number of the license holder and of the designated transferee;
            (B) License number and total price being paid for the license;
            (C) Certification that the designated transferee is a U.S. citizen, or a U.S. corporation, partnership, or other association;
            (D) A legible copy of a contract or sales agreement that specifies the license to be transferred, the license holder, the designated transferee, the monetary value or the terms of the license transfer; and
            (E) Other information the Regional Administrator deems necessary for measuring program performance.
            (iv) Incomplete applications. The Regional Administrator will return an incomplete transfer application to the applicant and identify any deficiencies if the Regional Administrator determines that the application does not meet all the criteria identified in paragraph (g)(5) of this section.
            (v) Transfer by court order, operation of law, or as part of a security agreement. The Regional Administrator will transfer a scallop license based on a court order, operation of law, or a security agreement if the Regional Administrator determines that the transfer application is complete and the transfer will not violate any of the provisions of this section.
            (h) [Reserved]
            (i) Exempted fisheries permits. (See § 679.6.)
            (j) Prohibited species donation program permits. (See § 679.26(a)(3).)
            (k) Licenses for license limitation (LLP) groundfish or crab species—(1) General requirements. (i) In addition to the permit and licensing requirements of this part, and except as provided in paragraph (k)(2) of this section, each vessel within the GOA or the BSAI must have an LLP groundfish license on board at all times it is engaged in fishing activities defined in § 679.2 as directed fishing for license limitation groundfish. This groundfish license, issued by NMFS to a qualified person, authorizes a license holder to deploy a vessel to conduct directed fishing for license limitation groundfish only in accordance with the specific area and species endorsements, the vessel and gear designations, the MLOA specified on the license, and any exemption from the MLOA specified on the license.
            (ii) Each vessel must have a crab species license, defined in § 679.2, issued by NMFS on board at all times it is engaged in fishing activities for the crab fisheries identified in this paragraph. A crab species license may be used only to participate in the fisheries endorsed on the license and on a vessel that complies with the vessel designation and MLOA specified on the license. NMFS requires a crab species license endorsed for participation in the following crab fisheries:
            (A) Aleutian Islands Area C. opilio.
            
            (B) Norton Sound red king and Norton Sound blue king in waters of the EEZ with a western boundary of 168° W. long., a southern boundary of 62° N. lat., and a northern boundary of 65°36′ N. lat.;

            (C) Minor Species endorsement for Bering Sea golden king crab (Lithodes aequispinus).
            (2) Exempt vessels. Notwithstanding the requirements of paragraph (k)(1) of this section,
            (i) A catcher vessel or catcher/processor vessel that does not exceed 26 ft (7.9 m) LOA may conduct directed fishing for license limitation groundfish in the GOA without a groundfish license;
            (ii) A catcher vessel or catcher/processor vessel that does not exceed 32 ft (9.8 m) LOA may conduct directed fishing for license limitation groundfish in the BSAI without a groundfish license and may conduct directed fishing for crab species in the Bering Sea and Aleutian Islands Area without a crab species license;
            (iii) A vessel may use a maximum of five jig machines, one line per jig machine, and a maximum of 30 hooks per line, to conduct directed fishing for license limitation groundfish in the GOA without a groundfish license;
            (iv) A catcher vessel or catcher/processor vessel that does not exceed 60 ft (18.3 m) LOA may use a maximum of 5 jig machines, one line per jig machine, and a maximum of 15 hooks per line, to conduct directed fishing for license limitation groundfish in the BSAI without a groundfish license;
            (v) A catcher vessel or catcher/processor vessel that does not exceed 125 ft (38.1 m) LOA, and during the period after November 18, 1992, through October 9, 1998, was specifically constructed for and used exclusively in accordance with a CDP approved by NMFS, and is designed and equipped to meet specific needs that are described in the CDP, is exempted from the requirement to have a LLP groundfish license to conduct directed fishing for license limitation groundfish in the GOA and in the BSAI area and a crab species license to fish for crab species in the Bering Sea and Aleutian Islands Area; or
            (vi) The operator of a catcher vessel that is greater than 32 ft (9.8 m) LOA, that does not exceed 46 ft (14.0 m) LOA, and that is registered by a CDQ group following the procedures described in § 679.5(m) may use hook-and-line gear to conduct groundfish CDQ fishing without a groundfish license.
            (3) Vessel and gear designations and vessel length categories—(i) Vessel MLOA—(A) General. A license may be used only on a vessel designated on the license, a vessel that complies with the vessel designation and gear designation specified on the license, and a vessel that has an LOA less than or equal to the MLOA specified on the license, unless the license specifies that the vessel is exempt from the MLOA on the license.
            (B) Modification of license MLOA for groundfish licenses with a Pacific cod endorsement in the GOA. (1) A groundfish license with a specified MLOA less than or equal to 50 feet prior to April 21, 2011 that subsequently receives a Pacific cod endorsement in the GOA with a catcher vessel and pot gear designation as specified under paragraph (k)(10) of this section will be redesignated with an MLOA of 50 feet on the date that the Pacific cod endorsement is assigned to that groundfish license;
            (2) A groundfish license with a specified MLOA greater than or equal to 60 feet:
            (i) That was continuously assigned to a single vessel less than 60 feet LOA from January 1, 2002, through December 8, 2008; and
            (ii) That met the landing thresholds applicable for a groundfish license with a specified MLOA of less than 60 feet for the specific gear designation(s) and regulatory area(s) applicable to that groundfish license as described in paragraph (k)(10) of this section, will be redesignated with an MLOA equal to the LOA of the vessel to which that groundfish license was assigned from January 1, 2002, through December 8, 2008, based on the LOA for that vessel in NMFS' non-trawl gear recent participation official record on April 21, 2011, or as specified by a marine survey conducted by an independent certified marine surveyor or naval architect provided that the license holder provides NMFS with a marine survey conducted by an independent certified marine surveyor or naval architect not later than 90 days after April 21, 2011 that specifies the LOA of the vessel to which that groundfish license was assigned.
            (3) The MLOA specified on a groundfish license under paragraph (k)(3)(i)(B)(2) of this section may not exceed 60 feet.
            (C) Modification of the MLOA on an Amendment 80 LLP license or an Amendment 80 LLP/QS license. The MLOA designated on an Amendment 80 LLP license or an Amendment 80 LLP/QS license will be 295 ft. (89.9 m) if an Amendment 80 replacement vessel is designated on the license following the approval of a license transfer request under paragraph (k)(7) of this section.
            (D) Modification of the MLOA on a groundfish LLP license listed in column A of Table 9 to this part. (1) Each groundfish LLP license endorsed to catch and process Pacific cod with hook-and-line gear in the BS or AI, or both, and designated in column B of Table 9 to this part will receive a 220-foot (67 m) MLOA following February 6, 2014.
            (2) Each groundfish LLP license endorsed to catch and process Pacific cod with hook-and-line gear in the BS or AI, or both, and designated in column C of Table 9 to this part is eligible to be assigned a 220-foot (67 m) MLOA if the LLP holder submits a timely written request to remove all pot gear Pacific cod endorsements on that LLP following the process established under paragraph (k)(6)(xi) of this section.
            (E) Exemption from MLOA on an LLP license with a Bering Sea area endorsement or an Aleutian Islands area endorsement for AFA rebuilt or AFA replacement vessels. An AFA rebuilt vessel or an AFA replacement vessel may exceed the MLOA on an LLP groundfish license with a Bering Sea area endorsement or an Aleutian Islands area endorsement when the vessel is conducting directed fishing for groundfish in the BSAI pursuant to that LLP groundfish license and when the exemption is specified on the LLP license.
            (ii) Vessel designations—(A) Catcher/processor vessel. A license will be assigned a catcher/processor vessel designation if:
            (1) For license limitation groundfish, license limitation groundfish were processed on the vessel that qualified for the groundfish license under paragraph (k)(4) of this section during the period January 1, 1994, through June 17, 1995, or in the most recent calendar year of participation during the area endorsement qualifying period specified in paragraph (k)(4)(ii) of this section; or
            (2) For crab species, crab species were processed on the vessel that qualified for the crab species license under paragraph (k)(5) of this section during the period January 1, 1994, through December 31, 1994, or in the most recent calendar year of participation during the area endorsement qualifying period specified in paragraph (k)(5)(ii) of this section.
            (3) For purposes of paragraphs (k)(3)(ii)(A)(1) and (k)(3)(ii)(A)(2) of this section, evidence of processing must be demonstrated by production reports or other valid documentation demonstrating that processing occurred on the vessel during the relevant period.
            (B) Catcher vessel. A license will be assigned a catcher vessel designation if it does not meet the criteria in paragraph (k)(3)(ii)(A)(1) or (k)(3)(ii)(A)(2) of this section to be assigned a catcher/processor vessel designation.
            (C) Changing a vessel designation. A person who holds a groundfish license or a crab species license with a catcher/processor vessel designation may, upon request to the Regional Administrator, have the license reissued with a catcher vessel designation. The vessel designation change to a catcher vessel will be permanent, and that license will be valid for only those activities specified in the definition of catcher vessel designation at § 679.2.
            (D) Limited processing by catcher vessels. Up to 1 mt of round weight equivalent of license limitation groundfish or crab species may be processed per day on a vessel less than or equal to 60 ft (18.3 m) LOA that is authorized to fish with an LLP license with a catcher vessel designation.
            (iii) Vessel length categories. A vessel's eligibility will be determined using the following three vessel length categories, which are based on the vessel's LOA on June 17, 1995, or, if the vessel was under reconstruction on June 17, 1995, the vessel's length on the date that reconstruction was completed.
            (A) Vessel length category “A” if the LOA of the qualifying vessel on the relevant date was equal to or greater than 125 ft (38.1 m) LOA.
            (B) Vessel length category “B” if the LOA of the qualifying vessel on the relevant date was equal to or greater than 60 ft (18.3 m) but less than 125 ft (38.1 m) LOA.
            (C) Vessel length category “C” if the LOA of the qualifying vessel on the relevant date was less than 60 ft (18.3 m) LOA.
            (iv) Gear designations for groundfish licenses—(A) General. A vessel may only use gear consistent with the gear designation on the LLP license authorizing the use of that vessel to fish for license limitation groundfish or crab species, except that a vessel fishing under authority of an LLP license endorsed only for trawl gear may fish for slope rockfish with non-trawl gear within the Gulf of Alaska Slope Habitat Conservation Areas, as described in Table 27 to this part.
            (B) Trawl/non-trawl. A license will be assigned a trawl/non-trawl gear designation if trawl and non-trawl gear were used to harvest LLP species from the qualifying vessel during the period beginning January 1, 1988, through June 17, 1995.
            (C) Trawl. A license will be assigned a trawl gear designation if only trawl gear was used to harvest LLP species from the qualifying vessel during the period beginning January 1, 1988, through June 17, 1995.
            (D) Non-trawl. A license will be assigned a non-trawl gear designation if only non-trawl gear was used to harvest LLP species from the qualifying vessel during the period beginning January 1, 1988, through June 17, 1995.
            (E) Changing a gear designation. (1) An applicant may request a change of gear designation based on gear used from the vessel during the period beginning June 18, 1995, through February 7, 1998. Such a change would be permanent and may only be used for a change from trawl to non-trawl or from non-trawl to trawl.
            (2) An applicant may request a change of gear designation based on a significant financial investment in converting a vessel or purchasing fishing gear on or before February 7, 1998, and making a documented harvest with that gear on or before December 31, 1998. Such a change would be permanent and may only be used for a change from trawl to non-trawl or from non-trawl to trawl.
            (F) Definitions of non-trawl gear and significant financial investment. (1) For purposes of paragraph (k)(3)(iv) of this section, non-trawl gear means any legal gear, other than trawl, used to harvest license limitation groundfish.
            (2) For purposes of paragraph (k)(3)(iv)(E)(2) of this section, “significant financial investment” means having spent at least $100,000 toward vessel conversion and/or gear to change to trawl gear from non-trawl gear, or having acquired groundline, hooks, pots, jig machines, or hauling equipment to change to non-trawl gear from trawl gear.
            (4) Qualifications for a groundfish license. A groundfish license will be issued to an eligible applicant that meets the criteria in paragraphs (k)(4)(i) and (k)(4)(ii) of this section. For purposes of the license limitation program, evidence of a documented harvest must be demonstrated by a state catch report, a Federal catch report, or other valid documentation that indicates the amount of license limitation groundfish harvested, the groundfish reporting area in which the license limitation groundfish was harvested, the vessel and gear type used to harvest the license limitation groundfish, and the date of harvesting, landing, or reporting. State catch reports are Alaska, California, Oregon, or Washington fish tickets. Federal catch reports are production reports required under § 679.5.
            (i) General qualification periods (GQP). This table provides the GQP documented harvest requirements for LLP groundfish licenses:
            
              
                A groundfish license will be assigned...
                if the requirements found in the table at § 679.4(k)(4)(ii) are met for the area endorsement and at least one documented harvest of license limitation groundfish was caught and retained in...
                during the period...
              
              
                (A) One or more area endorsements in the table at § 679.4(k)(4)(ii)(A) or (B)
                the BSAI or waters shoreward of the BSAI
                (1) Beginning January 1, 1988, through June 27, 1992; or(2) Beginning January 1, 1988, through December 31, 1994, provided that the harvest was of license limitation groundfish using pot or jig gear from a vessel that was less than 60 ft (18.3 m) LOA; or
                  (3) Beginning January 1, 1988, through June 17, 1995, provided that, during the period beginning January 1, 1988, through February 9, 1992, a documented harvest of crab species was made from the vessel, and, during the period beginning February 10, 1992, through December 11, 1994, a documented harvest of groundfish species, except sablefish landed using fixed gear, was made from the vessel in the GOA or the BSAI using trawl or longline gear.
                
              
              
                (B) One or more area endorsements in the table at § 679.4(k)(4)(ii)(C) through (O)
                the GOA or in waters shoreward of the GOA
                (1) Beginning January 1, 1988, through June 27, 1992; or(2) Beginning January 1, 1988, through December 31, 1994, provided that the harvest was of license limitation groundfish using pot or jig gear from a vessel that was less than 60 ft (18.3 m) LOA; or
                  (3) Beginning January 1, 1988, through June 17, 1995, provided that, during the period beginning January 1, 1988, through February 9, 1992, a documented harvest of crab species was made from the vessel, and, during the period beginning February 10, 1992, through December 11, 1994, a documented harvest landing of groundfish species, except sablefish landed using fixed gear, was made from the vessel in the GOA or the BSAI using trawl or longline gear.
                
              
            
            (ii) Endorsement qualification periods (EQP). This table provides the documented harvest requirements for LLP groundfish license area endorsements:
            
              
                A groundfishlicense will be assigned...
                
                if...
                during the period...
                in...
                from a vesselin vessel length
                  category...
                
                and that meets the requirements for a...
              
              
                (A) An Aleutian Island area endorsement
                at least one documented harvest of any amount of license limitation groundfish was made
                beginning January 1, 1992, through June 17, 1995
                the Aleutian Islands Subarea or in waters shoreward of that area
                “A”, “B”, or “C”
                catcher/ processor designation or a catcher vessel designation.
              
              
                (B) A Bering Sea area endorsement
                at least one documented harvest of any amount of license limitation groundfish was made
                beginning January 1, 1992, through June 17, 1995
                the Bering Sea Subarea or in waters shoreward of that area
                “A”, “B”, or “C”
                catcher/ processor designation or a catcher vessel designation.
              
              
                (C) A Western Gulf area endorsement
                at least one documented harvest of any amount of license limitation groundfish was made in each of any two calendar years
                beginning January 1, 1992, through June 17, 1995
                the Western GOA regulatory area or in waters shoreward of that area
                “A”
                catcher/ processor designation or a catcher vessel designation; or
              
              
                (D) A Western Gulf area endorsement
                at least one documented harvest of any amount of license limitation groundfish was made
                beginning January 1, 1992, through June 17, 1995
                the Western Area of the Gulf of Alaska or in waters shoreward of that area
                “B”
                catcher vessel designation; or
              
              
                (E) A Western Gulf area endorsement
                at least one documented harvest of any amount of license limitation groundfish was made in each of any two calendar years
                beginning January 1, 1992, through June 17, 1995
                the Western Area of the Gulf of Alaska or in waters shoreward of that area
                “B”
                catcher/processor vessel designation; or
              
              
                (F) A Western Gulf area endorsement
                at least four documented harvest of any amount of license limitation groundfish were made
                beginning January 1, 1995, through June 17, 1995
                the Western Area of the Gulf of Alaska or in waters shoreward of that area
                “B”
                catcher/processor vessel designation; or
              
              
                
                (G) A Western Gulf area endorsement
                at least one documented harvest of any amount of license limitation groundfish was made
                beginning January 1, 1992, through June 17, 1995
                the Western Area of the Gulf of Alaska or in waters shoreward of that area
                “C”
                catcher/processor designation or a catcher vessel designation.
              
              
                (H) A Central Gulf area endorsement
                at least one documented harvest of any amount of license limitation groundfish was made in each of any two calendar years
                beginning January 1, 1992, through June 17, 1995
                the Central area of the Gulf of Alaska or in waters shoreward of that area, or in the West Yakutat District or in waters shoreward of that district
                “A”
                catcher/processor designation or a catcher vessel designation; or
              
              
                (I) A Central Gulf area endorsement
                at least one documented harvest of any amount of license limitation groundfish was made in each of any two calendar years
                beginning January 1, 1992, through June 17, 1995
                the Central area of the Gulf of Alaska or in waters shoreward of that area, or in the West Yakutat District or in waters shoreward of that district
                “B”
                catcher/processor designation or a catcher vessel designation; or
              
              
                (J) A Central Gulf area endorsement
                at least four documented harvest of any amount of license limitation groundfish were made
                beginning January 1, 1995, through June 17, 1995
                the Central area of the Gulf of Alaska or in waters shoreward of that area, or in the West Yakutat District or in waters shoreward of that district
                “B”
                catcher/processor designation or a catcher vessel designation; or
              
              
                (K) A Central Gulf area endorsement
                at least one documented harvest of any amount of license limitation groundfish was made
                beginning January 1, 1992, through June 17, 1995
                the Central area of the Gulf of Alaska or in waters shoreward of that area, or in the West Yakutat District or in waters shoreward of that district
                “C”
                catcher/processor designation or a catcher vessel designation.
              
              
                (L) A Southeast Outside area endorsement
                at least one documented harvest of any amount of license limitation groundfish was made in each of any two calendar years
                beginning January 1, 1992, through June 17, 1995
                in the Southeast Outside District or in waters shoreward of that district
                “A”
                catcher/processor designation or a catcher vessel designation; or
              
              
                (M) A Southeast Outside area endorsement
                at least one documented harvest of any amount of license limitation groundfish was made in each of any two calendar years
                beginning January 1, 1992, through June 17, 1995
                in the Southeast Outside District or in waters shoreward of that district
                “B”
                catcher/processor designation or a catcher vessel designation; or
              
              
                (N) A Southeast Outside area endorsement
                at least four documented harvest of any amount of license limitation groundfish were made
                beginning January 1, 1995, through June 17, 1995
                in the Southeast Outside District or in waters shoreward of that district
                “B”
                catcher/processor designation or a catcher vessel designation; or
              
              
                (O) A Southeast Outside area endorsement
                at least one documented harvest of any amount of license limitation groundfish was made
                beginning January 1, 1992, through June 17, 1995
                in the Southeast Outside District or in waters shoreward of that district
                “C”
                catcher/processor designation or a catcher vessel designation.
              
            
            (iii) An eligible applicant that is issued a groundfish license based on a vessel's qualifications in the table at paragraphs (k)(4)(i)(A)(2) or (k)(4)(i)(B)(2) of this section must choose only one area endorsement for that groundfish license even if documented harvests qualifies the eligible applicant for more than one area endorsement.

            (iv) Notwithstanding the provisions in paragraph (k)(4)(i) of this section, NMFS will issue a groundfish license with the appropriate area endorsements to an eligible applicant whose vessel meets the requirements in the table at paragraph (k)(4)(i)(A) of this section, and the requirements in the table at any of the paragraphs (k)(4)(ii)(C) through (O) of this section, except:
            (A) From whose vessel no documented harvests were made in the GOA or waters shoreward of the GOA during the period beginning January 1, 1988, through June 27, 1992, and
            (B) From whose vessel no documented harvests were made in the BSAI or waters shoreward of the BSAI during the period beginning January 1, 1992, through June 17, 1995.
            (v) Notwithstanding the provisions in paragraph (k)(4)(i) of this section, a groundfish license with the appropriate area endorsements will be issued to an eligible applicant whose vessel meets the requirements in the tables at paragraphs (k)(4)(i) and (k)(4)(ii) and (A) or (B) of this section, except:
            (A) From whose vessel no documented harvests were made in the BSAI or waters shoreward of the BSAI during the period beginning January 1, 1988, through June 27, 1992, and
            (B) From whose vessel no documented harvests were made in the GOA or waters shoreward of the GOA during the period beginning January 1, 1992, through June 17, 1995.
            (vi) Trawl gear designation recent participation requirements. (A) NMFS will revoke any trawl gear designation on a groundfish license with an Aleutian Island, Bering Sea, Central Gulf, or Western Gulf regulatory area unless one of the following conditions apply:
            (1) A person made at least two legal landings using trawl gear under the authority of that groundfish license in that regulatory area during the period from January 1, 2000, through December 31, 2006; or
            (2) That trawl gear designation endorsed in that area is exempt from the requirements of this paragraph (k)(4)(vi)(A) as described under paragraphs (k)(4)(vii) or (k)(4)(viii) of this section.
            (B) NMFS shall assign a legal landing to a groundfish license for an area based only on information contained in the official record described in paragraph (k)(4)(x) of this section.
            (vii) Exemption to trawl gear recent participation requirements for the AFA, Amendment 80 Program, and Rockfish Program. (A) Trawl gear designations with Bering Sea or Aleutian Islands area endorsements on a groundfish license that was derived in whole or in part from the qualifying fishing history of an AFA vessel are exempt from the landing requirements in paragraph (k)(4)(vi) of this section.
            (B) Trawl gear designations with Bering Sea or Aleutian Islands area endorsements on a groundfish license are exempt from the landing requirements in paragraph (k)(4)(vi) of this section provided that all of the following conditions apply:
            (1) The groundfish license was not derived in whole or in part from the qualifying fishing history of an AFA vessel;
            (2) The groundfish license is assigned to an AFA vessel on August 14, 2009; and
            (3) No other groundfish license with a Bering Sea or Aleutian Island area endorsement is assigned to that AFA vessel on August 14, 2009.
            (C) Trawl gear designations with Bering Sea or Aleutian Islands area endorsements on a groundfish license that is listed in Column C of Table 31 to this part are exempt from the landing requirements in paragraph (k)(4)(vi) of this section.
            (D) A trawl gear designation with Central Gulf area endorsement on a groundfish license that is assigned Rockfish QS is exempt from the landing requirements in paragraph (k)(4)(vi) of this section.
            (viii) Exemption to trawl gear recent participation requirements for groundfish licenses with a Central Gulf or Western Gulf area endorsement. A trawl gear designation with a Central Gulf or Western Gulf area endorsement on a groundfish license is exempt from the landing requirements in paragraph (k)(4)(vi) of this section provided that a person made at least 20 legal landings under the authority of that groundfish license in either the Central Gulf or Western Gulf area using trawl gear during the period from January 1, 2005, through December 31, 2007.
            (ix) Aleutian Island area endorsements for non-AFA trawl catcher vessels. (A) If a non-AFA catcher vessel that is less than 60 feet LOA was used to make at least 500 mt of legal landings of Pacific cod using trawl gear from the waters that were open by the State of Alaska for which it adopts a Federal fishing season adjacent to the Aleutian Islands Subarea during the period from January 1, 2000, through December 31, 2006, according to the official record, NMFS shall issue an Aleutian Island area endorsement with a trawl gear designation to a groundfish license assigned to the vessel owner according to the official record, provided that the groundfish license assigned to that non-AFA catcher vessel meets all of the following requirements:
            (1) It was not derived in whole or in part from the qualifying fishing history of an AFA vessel;
            (2) It has a trawl gear designation;
            (3) It does not have a catcher/processor vessel designation; and
            (4) That groundfish license has an MLOA of less than 60 feet.
            (B) If a non-AFA catcher vessel that is equal to or greater than 60 feet LOA was used to make at least one legal landing in State of Alaska waters adjacent to the Aleutian Islands Subarea using trawl gear during the period from January 1, 2000, through December 31, 2006, or one landing of Pacific cod from the State of Alaska Pacific cod fishery during the period from January 1, 2000, through December 31, 2006, according to the official record, NMFS shall issue an Aleutian Island area endorsement with a trawl gear designation to a groundfish license assigned to the vessel owner according to the official record, provided that the groundfish license assigned to that non-AFA catcher vessel meets the following criteria:
            (1) It was not derived in whole or in part from the qualifying fishing history of an AFA vessel;
            (2) It has a trawl gear designation;
            (3) It does not have a catcher/processor vessel designation; and
            (4) At least 1,000 mt of legal landings of Pacific cod using trawl gear in the BSAI were made under the authority of that groundfish license during the period from January 1, 2000, through December 31, 2006, according to the official record.
            (C) NMFS will assign the AI endorsement to an eligible groundfish license held and designated by the vessel owner beginning on August 14, 2009.
            (D) If the vessel owner does not hold a groundfish license to which an AI endorsement may be assigned on August 14, 2009 according to the official record, the vessel owner will have the opportunity to amend the official record as described in paragraph (k)(4)(x) of this section to designate an otherwise eligible groundfish license. If the official record is subsequently amended, NMFS will assign the AI endorsement to the groundfish license specified in the amended official record.
            (x) Trawl gear recent participation official record. (A) The official record will contain all information used by the Regional Administrator to determine the following:
            (1) The number of legal landings assigned to a groundfish license for purposes of the trawl gear designation participation requirements described in paragraph (k)(4)(vi) of this section;
            (2) The amount of legal landings assigned to a groundfish license for purposes of the AI endorsements described in paragraph (k)(4)(ix) of this section;
            (3) The owner of a vessel that has made legal landings that may generate an AI endorsement as described in paragraph (k)(4)(ix) of this section; and
            (4) All other relevant information necessary to administer the requirements described in paragraphs (k)(4)(vi) through (k)(4)(ix) of this section.
            (B) The official record is presumed to be correct. A groundfish license holder has the burden to prove otherwise. For the purposes of creating the official record, the Regional Administrator will presume the following:
            (1) A groundfish license is presumed to have been used onboard the same vessel from which that groundfish license was derived, the original qualifying vessel, during the calendar years 2000 and 2001, unless clear and unambiguous written documentation is provided that establishes otherwise;
            (2) If more than one person is claiming the same legal landing, then each groundfish license for which the legal landing is being claimed will be credited with the legal landing;
            (3) The groundfish license to which an AI endorsement described in paragraph (k)(4)(ix) of this section will be initially assigned.

            (C) Only legal landings as defined in § 679.2 and documented on State of Alaska fish tickets or NMFS weekly production reports will be used to assign legal landings to a groundfish license.
            (D) The Regional Administrator will specify by letter a 30-day evidentiary period during which an applicant may provide additional information or evidence to amend or challenge the information in the official record. A person will be limited to one 30-day evidentiary period. Additional information or evidence received after the 30-day evidentiary period specified in the letter has expired will not be considered for purposes of the initial administrative determination.
            (E) The Regional Administrator will prepare and send an IAD to the applicant following the expiration of the 30-day evidentiary period if the Regional Administrator determines that the information or evidence provided by the person fails to support a person's claims and is insufficient to rebut the presumption that the official record is correct, or if the additional information, evidence, or revised application is not provided within the time period specified in the letter that notifies the applicant of his or her 30-day evidentiary period. The IAD will indicate the deficiencies with the information, or the evidence submitted in support of the information. The IAD will also indicate which claims cannot be approved based on the available information or evidence. A person who receives an IAD may appeal pursuant to § 679.43. A person who avails himself or herself of the opportunity to appeal an IAD will receive a non-transferable license pending the final resolution of that appeal, notwithstanding the eligibility of that applicant for some claims based on consistent information in the official record.
            (5) Qualification for a crab species license. A crab species license will be issued to an eligible applicant who owned a vessel that meets the criteria in paragraphs (k)(5)(i), (k)(5)(ii), and (k)(5)(iii) of this section, except that vessels are exempt from the requirements in paragraph (k)(5)(i) of this section for area/species endorsements at paragraphs (A) and (G) in the table at paragraph (k)(5)(ii) of this section.
            (i) General qualification period (GQP). To qualify for one or more of the area/species endorsements in the table at paragraph (k)(5)(ii) of this section, the requirements of paragraph (k)(5)(iii) of this section must be met and:
            (A) At least one documented harvest of any amount of crab species must have been made from a vessel between January 1, 1988, and June 27, 1992; or
            (B) At least one documented harvest of any amount of crab species must have been made from a vessel between January 1, 1988, and December 31, 1994, providing that, during the period January 1, 1988, through February 9, 1992, the vessel for which the documented harvest was made also made a legal landing of any groundfish species harvested in the GOA or BSAI with any authorized gear, except sablefish caught with fixed gear, and, during the period February 10, 1992, through December 11, 1994, made a legal landing of any king or Tanner crab species harvested in the Bering Sea and Aleutian Islands Area.
            (ii) Area/species endorsements. This table provides the documented harvest requirements for LLP crab license area/species endorsements:
            
              
                A crab species license will be assigned...
                if...
                during the period...
                in...
              
              
                (A) A Pribilof red king and Pribilof blue king area/species endorsement
                at least one documented harvest of red king crab or blue king crab was made by a vessel
                beginning January 1, 1993, through December 31, 1994
                the area described in the definition for a Pribilof red king and Pribilof blue king area/species endorsement at § 679.2.
              
              
                (B) A Bering Sea and Aleutian Islands Area C. opilio and C. bairdi area/species endorsement
                at least three documented harvests of C. opilio and C. bairdi were made by a vessel
                beginning January 1, 1992, through December 31, 1994

                the area described in the definition for a Bering Sea and Aleutian Islands Area C. opilio and C. bairdi area/species endorsement at § 679.2.
              
              
                (C) A St. Matthew blue king area/species endorsement
                at least one documented harvest of red king crab or blue king crab was made by a vessel
                beginning January 1, 1992, through December 31, 1994
                the area described in the definition for a St. Matthew blue king area/species endorsement at § 679.2.
              
              
                
                (D) An Aleutian Islands brown king area/species endorsement
                at least three documented harvests of brown king crab were made by a vessel
                beginning January 1, 1992, through December 31, 1994
                the area described in the definition for an Aleutian Islands brown king area/species endorsement at § 679.2.
              
              
                (E) An Aleutian Islands red king area/species endorsement
                at least one documented harvest of red king crab or blue king crab was made by a vessel
                beginning January 1, 1992, through December 31, 1994
                the area described in the definition for an Aleutian Islands red king area/species endorsement at § 679.2.
              
              
                (F) A Bristol Bay red king area/species endorsement
                at least one documented harvest of red king crab or blue king crab was made by a vessel
                beginning January 1, 1991, through December 31, 1994
                the area described in the definition for a Bristol Bay red king area/species endorsement at § 679.2.
              
              
                (G) A Norton Sound red king and blue king area/species endorsement
                at least one documented harvest of red king crab or blue king crab was made by a vessel
                beginning January 1, 1993, through December 31, 1994
                the area described in the definition for a Norton Sound red king and blue king area/species endorsement at § 679.2.
              
            
            (iii) Recent participation period (RPP). (A) The RPP is the period from January 1, 1996, through February 7, 1998. To qualify for a crab species license, defined at § 679.2, a person must have made at least one documented harvest of any amount of LLP crab species from a vessel during the RPP and must have held a LLP qualifying fishing history at the time of that documented harvest. A LLP qualifying fishing history meets the documented harvest requirements at paragraphs (k)(5)(i) and (k)(5)(ii) of this section.
            (B) Exceptions to the RPP. A person does not need to meet the documented harvest requirements in paragraph (k)(5)(iii)(A) of this section if he or she deployed a vessel that met the documented harvest requirements in paragraph (k)(5)(i) of this section, if applicable, paragraph (k)(5)(ii) of this section, and:
            (1) Only qualifies area/species endorsement at paragraph (G) in the table at paragraph (k)(5)(ii).
            (2) Those documented harvests were made from a vessel that meets the requirements for vessel length category “C”.
            (3) The vessel used to meet the document harvest requirements in paragraphs (k) (5) (i) and (k) (5) (ii) of this section was lost or destroyed, and he or she made a documented harvest of crab species any time during the period beginning after the vessel was lost or destroyed but before January 1, 2000.
            (iv) Exception to allow purchase of LLP qualifying fishing history after the documented harvest in the RPP. To qualify for a LLP crab species license, a person who made a documented harvest of LLP crab species during the period from January 1, 1998, through February 7, 1998, must have obtained, or entered into a contract to obtain, the LLP qualifying fishing history by 8:36 a.m. Alaska local time on October 10, 1998,

            (v) A qualified person who owned a vessel on June 17, 1995, that met the requirements in paragraphs (k)(5)(i) and (ii) of this section, but whose vessel was unable to meet requirements of paragraph (k)(5)(iii) of this section because of unavoidable circumstances (i.e., the vessel was lost damaged, or otherwise unable to participate in the license limitation crab fisheries) may receive a license if the qualified person is able to demonstrate that:
            (A) The owner of the vessel at the time of the unavoidable circumstance held a specific intent to conduct fishing for license limitation crab species with that vessel during a specific time period in a specific area;
            (B) The specific intent to conduct directed fishing for license limitation crab species was thwarted by a circumstance that was:
            (1) Unavoidable;
            (2) Unique to the owner of that vessel, or unique to that vessel; and
            (3) Unforeseen and reasonably unforeseeable to the owner of the vessel;
            (C) The circumstance that prevented the owner from conducting directed fishing for license limitation crab species actually occurred;

            (D) Under the circumstances, the owner of the vessel took all reasonable steps to overcome the circumstances that prevented the owner from conducting directed fishing for license limitation crab species; and
            (E) Any amount of license limitation crab species was harvested on the vessel after the vessel was prevented from participating but before January 1, 2000.
            (vi) A groundfish license or crab species license may be used on a vessel that is named on the license, that complies with the vessel designation, and that does not exceed the MLOA on the license.
            (6) Application for a groundfish license or a crab species license. (i) General. The Regional Administrator will issue a groundfish license or a crab species license to an applicant if a complete application is submitted by or on behalf of the applicant during the specified application period, and if that applicant meets all the criteria for eligibility in paragraph (k) of this section. An application that is postmarked or delivered after the ending date for the application period for the License Limitation Program specified in the Federal Register will be denied. An application form will be sent to the last known address of a person identified as an eligible applicant by the official LLP record. An application form may be requested from the Regional Administrator.
            (ii) Application period. An application period of no less than 90 days will be specified by notification in the Federal Register and other information sources deemed appropriate by the Regional Administrator.
            (iii) Contents of application. To be complete, an application for a groundfish license or a crab species license must be signed by the applicant, or the individual representing the applicant, and contain the following, as applicable:
            (A) Name, business address, telephone number, and FAX number of the applicant;
            (B) Name, state registration number (e.g., ADF&G number), and, if applicable, the USCG documentation number of the vessel being used as the basis for eligibility for a license; and name, state registration number (e.g., ADF&G number), and, if applicable, the USCG documentation number of the vessel to be deployed with the license if different than the vessel used as the basis of eligibility for a license;
            (C) Name of the managing company, if any;
            (D) Valid evidence of the documented harvests that are the basis of eligibility for a license, including harvest area, gear used, date of landing, and, if applying for a crab species license, species;
            (E) Valid evidence of LOA on June 24, 1992, of the vessel used as the basis of eligibility for a license, except if that vessel was under reconstruction on that date, valid evidence of LOA on the date reconstruction was completed and valid evidence of when reconstruction began and ended;
            (F) Valid evidence of LOA on June 17, 1995, of the vessel used as the basis of eligibility for a license, except if that vessel was under reconstruction on that date, valid evidence of LOA on the date reconstruction was completed, and valid evidence of when reconstruction began and ended;
            (G) Valid evidence to support the applicant's claim for a vessel designation of catcher vessel or catcher/processor vessel;
            (H) Valid evidence of ownership of the vessel being used as the basis for eligibility for a license (for USCG documented vessels, valid evidence must be the USCG Abstract of Title), or if eligibility is based on a fishing history that has been separated from a vessel, valid evidence of ownership of the fishing history being used as the basis of eligibility for a license; and
            (I) Valid evidence of the LOA of the vessel to be deployed by the license if different than the vessel used as the basis for eligibility for a license.
            (iv) Other information required for special circumstances.
            
            (A) Successor-in-interest. If an applicant is applying as the successor-in-interest to an eligible applicant, an application, to be complete, also must contain valid evidence proving the applicant's status as a successor-in-interest to that eligible applicant and:
            (1) Valid evidence of the death of that eligible applicant at the time of application, if the eligible applicant was or is an individual; or
            
            (2) Valid evidence that the eligible applicant is no longer in existence at the time of application, if the eligible applicant is not an individual.
            (B) Norton Sound crab species license endorsement. If an applicant is applying for a crab species license endorsement for Norton Sound and if the applicant is a person, an application, to be complete, must contain valid evidence that the applicant was a State of Alaska permit holder for the Norton Sound king crab summer fishery in 1993 or 1994. If the applicant is a corporation, an application, to be complete, must contain valid evidence that the corporation owned or had a lease for a vessel on June 17, 1995, that participated in the Norton Sound king crab summer fishery in 1993 or 1994.
            (C) Extended general qualification period. If an applicant is applying for a license based on meeting the general qualification period requirements of paragraph (k)(4)(i)(A)(2) or (k)(4)(i)(B)(2) of this section, the application, to be complete, must indicate which single endorsement area the applicant has selected for license. A license cannot be endorsed for more than one area, notwithstanding the fact that the applicant may have the documented harvests to qualify for more than one endorsement area.
            (D) Unavoidable circumstances. If a person is claiming that unavoidable circumstances prevented him or her from meeting certain eligibility requirements for a license under paragraph (k) of this section, he or she must provide the information required in the particular paragraph of this section authorizing such a claim, and include valid evidence of the date the vessel was lost, damaged, or otherwise unable to participate in the fishery, and the date a documented harvest was made after the vessel was unable to participate in the fishery by the unavoidable circumstance.
            (v) Application evaluation. The Regional Administrator will evaluate an application submitted during the specified application period and compare all claims in the application with the information in the official LLP record. Claims in the application that are consistent with information in the official LLP record will be accepted by the Regional Administrator. Inconsistent claims in the application, unless verified by evidence, will not be accepted. Pursuant to paragraph (k)(6)(vii) of this section, an applicant who submits inconsistent claims, or an applicant who fails to submit the information specified in paragraphs (k)(6)(iii) and (k)(6)(iv) of this section, will be provided a 60-day evidentiary period pursuant to paragraph (k)(6)(vii) of this section to submit the specified information, submit evidence to verify his or her inconsistent claims, or submit a revised application with claims consistent with information in the official LLP record. An applicant who submits claims that are inconsistent with information in the official LLP record has the burden of proving that the submitted claims are correct.
            (vi) Additional information or evidence. The Regional Administrator will evaluate additional information or evidence to support an applicant's inconsistent claims submitted within the 60-day evidentiary period pursuant to paragraph (k)(6)(vii) of this section. If the Regional Administrator determines that the additional information or evidence meets the applicant's burden of proving that the inconsistent claims in his or her application is correct, the official LLP record will be amended and the information will be used in determining whether the applicant is eligible for a license. However, if the Regional Administrator determines that the additional information or evidence does not meet the applicant's burden of proving that the inconsistent claims in his or her application is correct, the applicant will be notified by an initial administrative determination, pursuant to paragraph (k)(6)(viii) of this section, that the applicant did not meet the burden of proof to change the information in the official LLP record.
            (vii) 60-day evidentiary period. The Regional Administrator will specify by letter a 60-day evidentiary period during which an applicant may provide additional information or evidence to support the claims made in his or her application, or to submit a revised application with claims consistent with information in the official LLP record, if the Regional Administrator determines that the applicant did not meet the burden of proving that the information on the application is correct through evidence provided with the application. Also, an applicant who fails to submit information as specified in paragraphs (k)(6)(iii) and (k)(6)(iv) of this section will have 60 days to provide that information. An applicant will be limited to one 60-day evidentiary period. Additional information or evidence, or a revised application, received after the 60-day evidentiary period specified in the letter has expired will not be considered for purposes of the initial administrative determination.
            (viii) Initial administrative determinations (IAD). The Regional will prepare and send an IAD to the applicant following the expiration of the 60-day evidentiary period if the Regional Administrator determines that the information or evidence provided by the applicant fails to support the applicant's claims and is insufficient to rebut the presumption that the official LLP record is correct, or if the additional information, evidence, or revised application is not provided within the time period specified in the letter that notifies the applicant of his or her 60-day evidentiary period. The IAD will indicate the deficiencies in the application, including any deficiencies with the information, the evidence submitted in support of the information, or the revised application. The IAD will also indicate which claims cannot be approved based on the available information or evidence. An applicant who receives an IAD may appeal pursuant to § 679.43. An applicant who avails himself or herself of the opportunity to appeal an IAD will not receive a transferable license until after the final resolution of that appeal, notwithstanding the eligibility of that applicant for some claims based on consistent information in the application.
            (ix) Issuance of a non-transferable license. The Regional Administrator will issue a non-transferable license to the applicant on issuance of an IAD if required by the license renewal provisions of 5 U.S.C. 558. A non-transferable license authorizes a person to deploy a vessel to conduct directed fishing for license limitation groundfish or crab species as specified on the non-transferable license, and will have the specific endorsements and designations based on the claims in his or her application. A non-transferable license will expire upon final agency action.
            (x) Surrender of groundfish or crab LLP. A groundfish or crab LLP license may be voluntarily surrendered in accordance with paragraph (a)(9) of this section. A surrendered groundfish or crab LLP license will cease to exist and will not be subsequently reissued.
            (xi) Surrender and extinguishment of a groundfish LLP endorsement. Endorsements specified on a groundfish LLP license are not severable from a license and cannot be surrendered except that pot gear Pacific cod endorsements specified on groundfish LLP licenses listed in Column C of Table 9 to this part, can be permanently surrendered, removed, and extinguished if:
            (A) The holder of the groundfish LLP license listed in Column C of Table 9 to this part requests, in writing, that NMFS permanently remove and extinguish all pot gear Pacific cod endorsements specified on that LLP license and acknowledges in that written request that the surrender and removal are permanent and irreversible and that all pot gear Pacific cod endorsements on that LLP license are extinguished;
            (B) The holder of the groundfish LLP license listed in Column C of Table 9 to this part requests, in writing, that NMFS assign a 220-foot (67 m) MLOA on that LLP license;
            (C) The holder of the eligible LLP license, or the authorized agent, signs the request;
            (D) NMFS receives the written request to permanently remove and extinguish all pot gear Pacific cod endorsements specified on the LLP groundfish license by February 6, 2017; and
            (E) The written request is submitted to NMFS using one of the following methods:
            (1) Mail: Regional Administrator, c/o Restricted Access Management Program, NMFS, P.O. Box 21668, Juneau, AK 99802-1668;
            (2) Fax: 907-586-7354; or
            (3) Hand delivery or carrier: NMFS, Room 713, 709 West 9th Street, Juneau, AK 99801.
            
            (7) Transfer of a groundfish license or a crab species license—(i) General. The Regional Administrator will transfer a groundfish license, Aleutian Island area endorsement as described under paragraph (k)(7)(viii)(A) of this section, or a crab species license if a complete transfer application is submitted to Restricted Access Management, Alaska Region, NMFS, and if the transfer meets the eligibility criteria as specified in paragraph (k)(7)(ii) of this section. A transfer application form may be requested from the Regional Administrator.
            (ii) Eligibility criteria for transfers. A groundfish license, Aleutian Island area endorsement as described under paragraph (k)(7)(viii)(A) of this section, or crab species license can be transferred if the following conditions are met:
            (A) The designated transferee is eligible to document a fishing vessel under Chapter 121, Title 46, U.S.C.;
            (B) The parties to the transfer do not have any fines, civil penalties, other payments due and outstanding, or outstanding permit sanctions resulting from Federal fishing violations;
            (C) The transfer will not cause the designated transferee to exceed the license caps in § 679.7(i); and
            (D) The transfer does not violate any other provision specified in this part.
            (iii) Contents of application. To be complete, an application for a groundfish license, Aleutian Island area endorsement as described under paragraph (k)(7)(viii)(A) of this section transfer, or a crab species license transfer must be legible, have notarized and dated signatures of the applicants, and the applicants must attest that, to the best of the applicant's knowledge, all statements in the application are true. An application to transfer will be provided by NMFS, or is available on the NMFS Alaska Region website at http://alaskafisheries.noaa.gov. The acceptable submittal methods will be specified on the application form.
            (iv) Incomplete applications. The Regional Administrator will return an incomplete transfer application to the applicant and identify any deficiencies if the Regional Administrator determines that the application does not meet all the criteria identified in paragraph (k)(7) of this section.
            (v) Transfer by court order, operation of law, or as part of a security agreement. The Regional Administrator will transfer a groundfish license, Aleutian Island area endorsement as described under paragraph (k)(7)(viii)(A) of this section, or a crab species license based on a court order, operation of law, or a security agreement if the Regional Administrator determines that the transfer application is complete and the transfer will not violate any of the provisions of this section.
            (vi) Voluntary transfer limitation. A groundfish license, Aleutian Island area endorsement as described under paragraph (k)(7)(viii)(A) of this section, or a crab species license may be voluntarily transferred only once in any calendar year. A voluntary transfer is a transfer other than one pursuant to a court order, operation of law, or a security agreement. An application for transfer that would cause a person to exceed the transfer limit of this provision will not be approved. A transfer of an Aleutian Island area endorsement as described under paragraph (k)(7)(viii)(A) of this section to another LLP license, or the transfer of a groundfish license with an Aleutian Island area endorsement as described under paragraph (k)(7)(viii)(A) of this section attached to it will be considered to be a transfer of that Aleutian Island area endorsement.
            (vii) Request to change the designated vessel. (A) A request to change the vessel designated on an LLP groundfish or crab species license must be made on a transfer application. If this request is approved and made separately from a license transfer, it will count towards the annual limit on voluntary transfers specified in paragraph (k)(7)(vi) of this section.

            (B) A request to change the vessel designated on an Amendment 80 LLP license or an Amendment 80 LLP/QS license must be made on an Application for Amendment 80 Replacement Vessel in accordance with § 679.4(o)(4)(ii). The MLOA modification specified at paragraph (k)(3)(i)(C) of this section will be effective when a complete application is submitted to NMFS in accordance with paragraph (k)(7) of this section, and the application is approved by the Regional Administrator.
            (viii) Severability of licenses. (A) Area endorsements or area/species endorsements specified on a license are not severable from the license and must be transferred together, except that Aleutian Island area endorsements on a groundfish license with a trawl gear designation issued under the provisions of paragraph (k)(4)(ix)(A) of this section and that are assigned to a groundfish license with an MLOA of less than 60 feet LOA may be transferred separately from the groundfish license to which that Aleutian Island area endorsement was originally issued to another groundfish license provided that the groundfish license to which that Aleutian Island endorsement is transferred:
            (1) Was not derived in whole or in part from the qualifying fishing history of an AFA vessel;
            (2) Has a catcher vessel designation;
            (3) Has a trawl gear designation;
            (4) Has an MLOA of less than 60 feet LOA; and
            (5) A complete transfer application is submitted to the Regional Administrator as described under this paragraph (k)(7), and that application is approved.
            (B) A groundfish license and a crab species license issued based on the legal landings of the same vessel and initially issued to the same qualified person are not severable and must be transferred together.
            (ix) Other transfer restrictions. The transfer of a LLP license that was issued based on the documented harvests from a vessel that did not have an FFP during the period beginning January 1, 1988, through October 8, 1998, must be accompanied by the vessel from which the documented harvests were made or its replacement vessel, or if the LLP license and vessel were separated by transfer prior to February 7, 1998, then by the vessel that is currently being deployed by the license holder. The Regional Administrator will deny a transfer application that requests the transfer of a LLP license that was issued based on the documented harvests from a vessel that did not have an FFP during the period beginning January 1, 1988, through October 8, 1998, if the appropriate vessel is not being transferred as part of the same transaction. A license holder of an LLP license that was issued based on the documented harvests from a vessel that did not have an FFP during the period beginning January 1, 1988, through October 8, 1998, may replace the vessel from which the documented harvests were made with another vessel that meets the vessel designation and MLOA requirements specified on the LLP license if the original qualifying vessel is lost or destroyed.
            (8) Other provisions. (i) Any person committing, or a fishing vessel used in the commission of, a violation of the Magnuson-Stevens Fishery Conservation and Management Act or any regulations issued pursuant thereto, is subject to the civil and criminal penalty provisions and the civil forfeiture provisions of the Magnuson-Stevens Fishery Conservation and Management Act, part 621 of this chapter, 15 CFR part 904 (Civil Procedure), and other applicable law. Penalties include, but are not limited to, permanent or temporary sanctions to licenses.
            (ii) Notwithstanding the provisions of the license limitation program in this part, vessels fishing for species other than license limitation groundfish as defined in § 679.2 that were authorized under Federal regulations to incidentally catch license limitation groundfish without a Federal fisheries permit described at § 679.4(b) will continue to be authorized to catch the maximum retainable bycatch amounts of license limitation groundfish as provided in this part without a groundfish license.
            (iii) An eligible applicant, who qualifies for a groundfish license or crab species license but whose vessel on which the eligible applicant's qualification was based was lost or destroyed, will be issued a license. This license:
            (A) Will have the vessel designation of the lost or destroyed vessel.
            (B) Cannot be used to conduct directed fishing for license limitation groundfish or to conduct directed fishing for crab species on a vessel that has an LOA greater than the MLOA designated on the license.

            (iv) A qualified person who owned a vessel on June 17, 1995, that made a documented harvest of license limitation groundfish, or crab species if applicable, between January 1, 1988, and February 9, 1992, but whose vessel was unable to meet all the criteria in paragraph (k)(4) of this section for a groundfish license or paragraph (k)(5) of this section for a crab species license because of an unavoidable circumstance (i.e., the vessel was lost, damaged, or otherwise unable to participate in the license limitation groundfish or crab fisheries) may receive a license if the qualified person is able to demonstrate that:
            (A) The owner of the vessel at the time of the unavoidable circumstance held a specific intent to conduct directed fishing for license limitation groundfish or crab species with that vessel during a specific time period in a specific area.
            (B) The specific intent to conduct directed fishing for license limitation groundfish or crab species with that vessel was thwarted by a circumstance that was:
            (1) Unavoidable.
            (2) Unique to the owner of that vessel, or unique to that vessel.
            (3) Unforeseen and reasonably unforeseeable to the owner of the vessel.
            (C) The circumstance that prevented the owner from conducting directed fishing for license limitation groundfish or crab species actually occurred.
            (D) Under the circumstances, the owner of the vessel took all reasonable steps to overcome the circumstance that prevented the owner from conducting directed fishing for license limitation groundfish or crab species.
            (E) Any amount of license limitation groundfish or appropriate crab species was harvested on the vessel in the specific area that corresponds to the area endorsement or area/species endorsement for which the qualified person who owned a vessel on June 17, 1995, is applying and that the license limitation groundfish or crab species was harvested after the vessel was prevented from participating by the unavoidable circumstance but before June 17, 1995.
            (v) A groundfish license or a crab species license may be used on a vessel that complies with the vessel designation on the license and that does not exceed the MLOA on the license.
            (9) Pacific cod endorsements in the BSAI—(i) General. In addition to other requirements of this part, and unless specifically exempted in paragraph (k)(9)(iv) of this section, a license holder must have a Pacific cod endorsement on his or her groundfish license to conduct directed fishing for Pacific cod with hook-and-line or pot gear in the BSAI. A license holder can only use the specific non-trawl gear(s) indicated on his or her license to conduct directed fishing for Pacific cod in the BSAI.
            (ii) Eligibility requirements for a Pacific cod endorsement. This table provides eligibility requirements for Pacific cod endorsements on an LLP groundfish license:
            
              
                If a license holder's license has a . . .
                And the license holder harvested Pacific cod in the BSAI with . . .
                Then the license holder must demonstrate that he or she harvested at least . . .
                In . . .
                To receive aPacific cod
                  endorsement that authorizes
                  harvest with . . .
                
              
              
                (A) Catcher vessel designation.
                Hook-and-line gear or jig gear
                7.5 mt of Pacific cod in the BSAI.
                In any one of the years 1995, 1996, 1997, 1998, or 1999
                Hook-and-line gear.
              
              
                (B) Catcher vessel designation.
                Pot gear or jig gear
                100,000 lb of Pacific cod in the BSAI.
                In each of any two of the years 1995, 1996, 1997, 1998, or 1999
                Pot gear.
              
              
                (C) Catcher/processor vessel designation.
                Hook-and-line gear
                270 mt of Pacific cod in the BSAI.
                In any one of the years 1996, 1997, 1998, or 1999
                Hook-and-line gear.
              
              
                (D) Catcher/processor vessel designation.
                Pot gear
                300,000 lb of Pacific cod in the BSAI.
                In each of any two of the years 1995, 1996, 1997, or 1998
                Pot gear.
              
            
            (iii) Explanations for Pacific cod endorsements. (A) All eligibility amounts in the table at paragraph (k)(9)(ii) of this section will be determined based on round weight equivalents.
            (B) Discards will not count toward eligibility amounts in the table at paragraph (k)(9)(ii) of this section.
            (C) Pacific cod harvested for personal bait use will not count toward eligibility amounts in the table at paragraph (k)(9)(ii) of this section.
            (D) A legal landing of Pacific cod in the BSAI for commercial bait will count toward eligibility amounts in the table at paragraph (k)(9)(ii) of this section.
            (E) Harvests within the BSAI will count toward eligibility amounts in the table at paragraph (k)(9)(ii) of this section; however, a license holder will only be able to harvest Pacific cod in the specific areas in the BSAI for which he or she has an area endorsement.
            (F) Harvests within the BSAI Would count toward eligibility amounts in the table at paragraph (k)(9)(ii) of this section if:
            (1) Those harvests were made from the vessel that was used as the basis of eligibility for the license holder's LLP groundfish license, or
            (2) Those harvests were made from a vessel that was not the vessel used as the basis of eligibility for the license holder's LLP groundfish license, provided that, at the time the endorsement-qualifying Pacific cod harvests were made, the person who owned such Pacific cod endorsement-qualifying fishing history also owned the fishing history of a vessel that satisfied the requirements for the LLP groundfish license.
            (3) Notwithstanding the provisions of paragraph (k)(9)(iii)(F)(2) of this section, the LLP groundfish license qualifying history or the Pacific cod qualifying history of any one vessel may not be used to satisfy the requirements for issuance of more than one LLP groundfish license endorsed for the BSAI Pacific cod hook-and-line or pot gear fisheries.
            (G) Except as provided in paragraph 679.4(k)(9)(iii)(D), only harvests of BSAI Pacific cod in the directed fishery will count toward eligibility amounts.
            (iv) Exemptions to Pacific cod endorsements. (A) Any vessel exempted from the License Limitation Program at paragraph (k)(2) of this section.
            (B) Any catcher vessel less than 60 ft (18.3 m) LOA.
            (C) Any catch of Pacific cod for personal use bait.
            (v) Combination of landings and hardship provision. Notwithstanding the eligibility requirements in paragraph (k)(9)(ii) of this section, a license holder may be eligible for a Pacific cod endorsement by meeting the following criteria.
            (A) Combination of landings. A license holder may combine the landings of a sunken vessel and the landings of a vessel obtained to replace a sunken vessel to satisfy the eligibility amounts in the table at paragraph (k)(9)(ii) of this section only if he or she meets the requirements in paragraphs (k)(9)(v)(A)(1)-(4) of this section. No other combination of landings will satisfy the eligibility amounts in the table at paragraph (k)(9)(ii) of this section.
            (1) The sunken vessel was used as the basis of eligibility for the license holder's groundfish license;
            (2) The sunken vessel sank after January 1, 1995;
            (3) The vessel obtained to replace the sunken vessel was obtained by December 31 of the year 2 years after the sunken vessel sank; and
            (4) The length of the vessel obtained to replace the sunken vessel does not exceed the MLOA specified on the license holder's groundfish license.
            (B) Hardship provision. A license holder may be eligible for a Pacific cod endorsement because of unavoidable circumstances if he or she meets the requirements in paragraphs (k)(9)(v)(B)(1)-(4) of this section. For purposes of this hardship provision, the term license holder includes the person whose landings were used to meet the eligibility requirements for the license holder's groundfish license, if not the same person.
            (1) The license holder at the time of the unavoidable circumstance held a specific intent to conduct directed fishing for BSAI Pacific cod in a manner sufficient to meet the landing requirements in the table at paragraph (k)(9)(ii) of this section but that this intent was thwarted by a circumstance that was:
            (i) Unavoidable;
            (ii) Unique to the license holder, or unique to the vessel that was used as the basis of eligibility for the license holder's groundfish license; and
            (iii) Unforeseen and reasonably unforeseeable to the license holder.
            (2) The circumstance that prevented the license holder from conducting directed fishing for BSAI Pacific cod in a manner sufficient to meet the landing requirements in paragraph (k)(9)(ii) actually occurred;
            (3) The license holder took all reasonable steps to overcome the circumstance that prevented the license holder from conducting directed fishing for BSAI Pacific cod in a manner sufficient to meet the landing requirements in paragraph (k)(9)(ii) of this section; and
            (4) Any amount of Pacific cod was harvested in the BSAI aboard the vessel that was used as the basis of eligibility for the license holder's groundfish license after the vessel was prevented from participating by the unavoidable circumstance but before April 16, 2000.
            (10) Pacific cod endorsements in the Western and Central GOA—(i) General. In addition to other requirements of this part, and unless specifically exempted in paragraph (k)(10)(iv) of this section, a license holder must have a Pacific cod endorsement on his or her groundfish license to conduct directed fishing for Pacific cod in the Western Gulf of Alaska or Central Gulf of Alaska with hook-and-line gear, pot gear, or jig gear on a vessel using more than five jig machines, more than one line per machine, and more than 30 hooks per line. A license holder can only use the specific non-trawl gear(s) indicated on his or her license to conduct directed fishing for Pacific cod in the Western Gulf of Alaska or Central Gulf of Alaska.
            (ii) Eligibility requirements for a Pacific cod endorsement. This table provides eligibility requirements for Pacific cod endorsements on an LLP groundfish license:
            
              
                If a license holder'slicense has a * * *
                
                And thatlicense has an MLOA of * * *
                
                And thelicense holder harvested
                  Pacific cod with * * *
                
                Then the license holdermust demonstrate that
                  he or she * * *
                
                FromJanuary 1, 2002,
                  through
                  December 8, 2008, in * * *
                
                To receive a Pacific cod endorsement that authorizesharvest in the
                  directed Pacific cod fishery with * * *
                
              
              
                (A) Catcher vessel designation
                <60 feet
                hook-and-line gear
                legally landed at least 10 mt of Pacific cod in the directed Pacific cod fishery
                the Central Gulf of Alaska
                hook-and-line gear in the Central Gulf of Alaska.
              
              
                (B) Catcher vessel designation
                ≥60 feet
                hook-and-line gear
                legally landed at least 50 mt of Pacific cod in the directed Pacific cod fishery
                the Central Gulf of Alaska
                hook-and-line gear in the Central Gulf of Alaska.
              
              
                (C) Catcher vessel designation
                <60 feet
                hook-and-line gear
                legally landed at least 10 mt of Pacific cod in the directed Pacific cod fishery
                the Western Gulf of Alaska
                hook-and-line gear in the Western Gulf of Alaska.
              
              
                (D) Catcher vessel designation
                ≥60 feet
                hook-and-line gear
                legally landed at least 50 mt of Pacific cod in the directed Pacific cod fishery
                the Western Gulf of Alaska
                hook-and-line gear in the Western Gulf of Alaska.
              
              
                (E) Catcher vessel designation
                <60 feet
                pot gear
                legally landed at least 10 mt of Pacific cod in the directed Pacific cod fishery
                the Central Gulf of Alaska
                pot gear in the Central Gulf of Alaska.
              
              
                (F) Catcher vessel designation
                ≥60 feet
                pot gear
                legally landed at least 50 mt of Pacific cod in the directed Pacific cod fishery
                the Central Gulf of Alaska
                pot gear in the Central Gulf of Alaska.
              
              
                (G) Catcher vessel designation
                <60 feet
                pot gear
                legally landed at least 10 mt of Pacific cod in the directed Pacific cod fishery
                the Western Gulf of Alaska
                pot gear in the Western Gulf of Alaska.
              
              
                (H) Catcher vessel designation
                ≥60 feet
                pot gear
                legally landed at least 50 mt of Pacific cod in the directed Pacific cod fishery
                the Western Gulf of Alaska
                pot gear in the Western Gulf of Alaska.
              
              
                (I) Catcher vessel designation
                any
                jig gear
                at least one legal landing of Pacific cod in the directed Pacific cod fishery
                the Central Gulf of Alaska
                jig gear in the Central Gulf of Alaska.
              
              
                (J) Catcher vessel designation
                any
                jig gear
                at least one legal landing of Pacific cod in the directed Pacific cod fishery
                the Western Gulf of Alaska
                jig gear in the Western Gulf of Alaska.
              
              
                
                (K) Catcher/Processor vessel designation
                any
                hook-and-line gear
                legally landed at least 50 mt of Pacific cod in the directed Pacific cod fishery
                the Central Gulf of Alaska
                hook-and-line gear in the Central Gulf of Alaska.
              
              
                (L) Catcher/Processor vessel designation
                any
                hook-and-line gear
                legally landed at least 50 mt of Pacific cod in the directed Pacific cod fishery
                the Western Gulf of Alaska
                hook-and-line gear in the Western Gulf of Alaska.
              
              
                (M) Catcher/Processor vessel designation
                any
                pot gear
                legally landed at least 50 mt of Pacific cod in the directed Pacific cod fishery
                the Central Gulf of Alaska
                pot gear in the Central Gulf of Alaska.
              
              
                (N) Catcher/Processor vessel designation
                any
                pot gear
                legally landed at least 50 mt of Pacific cod in the directed Pacific cod fishery
                the Central Gulf of Alaska
                pot gear in the Central Gulf of Alaska.
              
              
                (O) Catcher/Processor vessel designation
                any
                jig gear
                at least one legal landing in the directed Pacific cod fishery
                the Central Gulf of Alaska
                jig gear in the Central Gulf of Alaska.
              
              
                (P) Catcher/Processor vessel designation
                any
                jig gear
                at least one legal landing in the directed Pacific cod fishery
                the Western Gulf of Alaska
                jig gear in the Western Gulf of Alaska.
              
            
            (iii) Explanations for Pacific cod endorsements. (A) All eligibility amounts in the table at paragraph (k)(10)(ii) of this section will be determined based on round weight equivalents.
            (B) NMFS shall assign a legal landing to a groundfish license in an area based only on information contained in the official record described in paragraph (k)(10)(v) of this section.
            (C) Notwithstanding the eligibility amount in the table at paragraph (k)(10)(ii) of this section, NMFS shall assign a non-trawl Pacific cod endorsement with a catcher/processor and a hook-and-line gear designation in the regulatory areas specified to those groundfish licenses listed in Table 49 to part 679;

            (D) If a groundfish license meets the criteria described in paragraph (k)(3)(i)(B)(2) of this section and NMFS has redesignated the MLOA of that groundfish license based on those criteria, then NMFS may assign a non-trawl Pacific cod endorsement with the specific gear designation(s) and regulatory area(s) applicable to the redesignated MLOA of that groundfish license based on the eligibility criteria established in paragraph (k)(10)(ii) of this section; and
            (E) NMFS may issue groundfish licenses with non-trawl Pacific cod endorsements to CQEs as specified in paragraph (k)(10)(vi) of this section.
            (iv) Exemptions to Pacific cod endorsements. Any vessel exempted from the License Limitation Program at paragraph (k)(2) of this section.
            (v) Non-trawl gear recent participation official record. (A) The official record will contain all information used by the Regional Administrator to determine the following:
            (1) The number of legal landings and amount of legal landings assigned to a groundfish license for purposes of the non-trawl gear designation participation requirements described in paragraph (k)(10)(ii) of this section;
            (2) All other relevant information necessary to administer the requirements described in paragraphs (k)(3)(i)(B) and (k)(10) of this section.
            (B) The official record is presumed to be correct. A groundfish license holder has the burden to prove otherwise.
            (C) Only legal landings as defined in § 679.2 and documented on State of Alaska fish tickets or NMFS weekly production reports will be used to assign legal landings to a groundfish license.
            (D) If more than one groundfish license holder is claiming the same legal landing because their groundfish license designated the vessel at the time that the legal landing was made, then each groundfish license for which the legal landing is being claimed will be credited with the legal landing.

            (E) The Regional Administrator will specify by letter a 30-day evidentiary period during which an applicant may provide additional information or evidence to amend or challenge the information in the official record. A person will be limited to one 30-day evidentiary period. Additional information or evidence received after the 30-day evidentiary period specified in the letter has expired will not be considered for purposes of the initial administrative determination (IAD).
            (F) The Regional Administrator will prepare and send an IAD to the applicant following the expiration of the 30-day evidentiary period if the Regional Administrator determines that the information or evidence provided by the person fails to support the person's claims and is insufficient to rebut the presumption that the official record is correct, or if the additional information, evidence, or revised application is not provided within the time period specified in the letter that notifies the applicant of his or her 30-day evidentiary period. The IAD will indicate the deficiencies with the information, or with the evidence submitted in support of the information. The IAD will also indicate which claims cannot be approved based on the available information or evidence. A person who receives an IAD may appeal pursuant to § 679.43. A person who avails himself or herself of the opportunity to appeal an IAD will receive a non-transferable license pending the final resolution of that appeal, notwithstanding the eligibility of that applicant for some claims based on consistent information in the official record.
            (vi) Issuance of non-trawl groundfish licenses to CQEs. (A) Each CQE that has been approved by the Regional Administrator under the requirements of § 679.41(l)(3) to represent a community listed in Table 21 to part 679 that is eligible for Pacific cod endorsed non-trawl groundfish licenses, may apply to receive the maximum number of groundfish licenses listed in Table 21 to part 679 on behalf of the eligible communities listed in Table 21 to part 679 that CQE is designated to represent. In order to receive a groundfish license, a CQE must submit a complete application for a groundfish license to the Regional Administer, NMFS, P.O. Box 21668, Juneau, AK 99802. A CQE may not apply for, and may not receive more than the maximum number of groundfish licenses designated in the regulatory area specified for a community as listed in Table 21 to part 679.
            (B) The application for a CQE to receive a groundfish license must include:
            (1) Name of contact person(s) for the CQE, NMFS person number, permanent business mailing addresses, business phone, business e-mail, and business fax;
            (2) A statement describing the procedures that will be used to determine the distribution of LLP licenses to residents of the community represented by that CQE;
            (3) Procedures used to solicit requests from residents to be assigned an LLP license;
            (4) Criteria used to determine the distribution of the use of LLP licenses among qualified community residents and the relative weighting of those criteria; and
            (5) The gear designation of groundfish license for which the CQE is applying provided that the community for which the CQE is applying is eligible to receive a groundfish license designated for the Central Gulf of Alaska and the application to receive a groundfish license has been received by NMFS not later than six months after April 21, 2011.
            (C) A groundfish license approved for issuance to a CQE by the Regional Administrator for a community listed in Table 21 to part 679:
            (1) May not be transferred to any person from the CQE;
            (2) Will have only the regional designation specified for that community as listed in Table 21 to part 679;
            (3) Will have an MLOA of 60 feet specified on the license;
            (4) Will have only a catcher vessel designation;
            (5) Will receive only a non-trawl gear endorsement;
            (6) Will be assigned a Pacific cod endorsement with a non-trawl gear designation as specified in paragraph (k)(10)(vi)(D) of this section.
            (7) May not be assigned to any vessel other than the vessel specified for that groundfish license in the annual CQE authorization letter;
            
            (8) May not be assigned for use by any person(s) other than the person(s) specified for that groundfish license in the annual CQE authorization letter, or any subsequent amendment to that authorization letter that is made by the CQE provided that NMFS receives that amendment prior to that person using that groundfish license aboard a vessel; and
            (9) May not be assigned to more than one vessel per calendar year.
            (D) The CQE must provide a copy of the annual CQE authorization letter, and any subsequent amendment to that authorization letter that is made by the CQE to NMFS and the vessel operator prior to the person(s) designated in the authorization letter using that groundfish license aboard a vessel. The vessel operator must maintain a copy of the annual CQE authorization letter, and any subsequent amendment to that authorization letter that is made by the CQE onboard the vessel when that vessel is directed fishing for Pacific cod under the authority of that groundfish license. The authorization letter, and any subsequent amendment to that authorization letter must be sent to the Regional Administrator, NMFS, P.O. Box 21668, Juneau, AK 99802.
            (E) The CQE must attest in the annual CQE authorization letter, or any subsequent amendment to that authorization letter, that the person(s) using a groundfish license issued to a CQE:
            (1) Is a citizen of the United States;
            (2) Has maintained a domicile in a CQE community in the Central GOA or Western GOA eligible to receive an LLP license endorsed for Pacific cod for the 12 consecutive months immediately preceding the time when the assertion of residence is made; and
            (3) Is not claiming residency in another community, state, territory, or country, except that residents of the Village of Seldovia shall be considered to be eligible community residents of the City of Seldovia for the purposes of eligibility to serve as an authorized person.
            (F) Non-trawl Pacific cod gear endorsements on groundfish licenses approved for issuance to CQEs by the Regional Administrator shall have the following gear designations:
            (1) NMFS will issue only pot gear Pacific cod endorsements for groundfish licenses with a Western Gulf of Alaska designation to CQEs on behalf of a community listed in Table 21 to part 679.
            (2) NMFS will issue either a pot gear or a hook-and-line gear Pacific cod endorsement for a groundfish license with a Central Gulf of Alaska designation to CQEs on behalf of a community listed in Table 21 to part 679 based on the application for a groundfish license as described in paragraph (k)(10)(vi)(B) of this section provided that application is received by NMFS not later than six months after April 21, 2011. If an application to receive a groundfish license with a Central Gulf of Alaska designation on behalf of a community listed in Table 21 to part 679 is received later than six months after April 21, 2011, NMFS will issue an equal number of pot gear and hook-and-line gear Pacific cod endorsements for a groundfish license issued to the CQE on behalf of a community listed in Table 21 to part 679. In cases where the total number of groundfish licenses issued on behalf of a community listed in Table 21 to part 679 is not even, NMFS will issue one more groundfish license with a pot gear Pacific cod endorsement than the number of groundfish licenses with a hook-and-line gear Pacific cod endorsement.
            (G) An annual report on the use of Pacific cod endorsed non-trawl groundfish licenses shall be submitted by the CQE as required at § 679.5(t).
            (vii) Additional endorsements for groundfish license holders eligible to participate in the Western and/or Central GOA Pacific cod fisheries—(A) Requirements. A license limitation groundfish license holder can elect to permanently add a catcher vessel endorsement for Pacific cod for the same gears and areas for which the license is currently endorsed, for the Western and/or Central GOA if the license holder—
            (1) Is operating under the authority of a groundfish license endorsed for Pacific cod in Western and Central GOA, as described at paragraphs (k)(4)(vi) or (k)(10)(ii) of this section;
            (2) Is endorsed to participate as a catcher/processor in the Western and/or Central GOA Pacific cod fishery; and,
            
            (3) Made a minimum of one Pacific cod landing while operating as a catcher vessel under the authority of the catcher/processor license in Federal reporting areas 610, 620, or 630, from January 1, 2002, through December 31, 2008.
            (4) Or, is the holder of a license limitation groundfish license endorsed for trawl gear Western and/or Central GOA and made a minimum of one Pacific cod landing while operating as a catcher vessel under the authority of the catcher/processor license in Federal reporting areas 610, 620, or 630, from January 1, 2002 through December 31, 2008.
            (B) Additional Central GOA and/or Western GOA catcher vessel endorsement. Any holder of an LLP license that has a catcher vessel endorsement for the Western and/or Central GOA under paragraph (k)(10)(vii) of this section—
            (1) Will have all directed catch of Pacific cod harvested under the authority of that groundfish license accrue against the respective GOA regulatory area catcher vessel allocations; and
            (2) Will have all incidental catch of Pacific cod in the Western GOA or Central GOA Federal reporting areas 610, 620, or 630, harvested under the authority of that groundfish license accrue against the respective GOA regulatory area catcher vessel allocations.
            (C) Eligible license holders not electing to add catcher vessel endorsement(s). Any holder of an LLP license that does not have a catcher vessel endorsement for the Western and/or Central GOA under (k)(10)(vii) of this section may participate in the Western GOA or Central GOA directed Pacific cod fishery as a catcher/processor or a catcher vessel; however, direct and incidental catch of Pacific cod in the Western GOA and Central GOA will accrue against the respective catcher/processor allocation.
            (D) Multiple or stacked LLP licenses. For a vessel that does not meet the requirements at paragraph (k)(10)(vii) of this section but does have multiple, stacked, LLP licenses and one of those stacked licenses is endorsed as a catcher/processor eligible to harvest Pacific cod in the Western GOA or Central GOA Federal reporting areas 610, 620, or 630, all catch will accrue against the catcher/processor sector allocation for that gear type.
            (E) Catch history. NMFS will assign legal landings to each groundfish license for an area based only on information contained in the official record as described in paragraph (k)(10)(viii) of this section.
            (viii) Catcher/processor participation in the Western GOA and Central GOA official record. (A) The official record will contain all information used by the Regional Administrator to determine the following:
            (1) The number and amount of legal landings made under the authority of that license by gear type, and operational mode;
            (2) All other relevant information necessary to administer the requirements described in paragraphs (k)(10)(vii)(A)(1) through (k)(10)(vii)(A)(3) of this section.
            (B) The official record is presumed to be correct. A groundfish license holder has the burden to prove otherwise.
            (C) For the purposes of creating the official record, the Regional Administrator will presume if more than one person is claiming the same legal landing, that each groundfish license for which the legal landing is being claimed will be credited with the legal landing;
            (D) Only legal landings as defined in § 679.2 and documented on State of Alaska Fish Tickets or NMFS weekly production reports will be used to assign legal landings to a groundfish license.
            (E) The Regional Administrator will specify by letter a 30-day evidentiary period during which an applicant may provide additional information or evidence to amend or challenge the information in the official record. A person will be limited to one 30-day evidentiary period. Additional information or evidence received after the 30-day evidentiary period specified in the letter has expired will not be considered for purposes of the initial administrative determination.

            (F) The Regional Administrator will prepare and send an IAD to the applicant following the expiration of the 30-day evidentiary period if the Regional Administrator determines that the information or evidence provided by the person fails to support the person's claims and is insufficient to rebut the presumption that the official record is correct, or if the additional information, evidence, or revised application is not provided within the time period specified in the letter that notifies the applicant of his or her 30-day evidentiary period. The IAD will indicate the deficiencies with the information, or the evidence submitted in support of the information. The IAD will also indicate which claims cannot be approved based on the available information or evidence. A person who receives an IAD may appeal pursuant to § 679.43. A person who avails himself or herself of the opportunity to appeal an IAD that is accepted by the National Appeals Office will receive a non-transferable license pending the final resolution of that appeal, notwithstanding the eligibility of that applicant for some claims based on consistent information in the official record.
            (11) Restrictions on licenses earned on AFA catcher vessels and listed AFA catcher/processors. No person may use an LLP license that was derived in whole or in part from the qualifying fishing history of an AFA catcher vessel or a listed AFA catcher/processor to fish for groundfish or crab on a non-AFA catcher vessel or non-AFA catcher/processor. NMFS will identify all such licenses affected by this restriction and inform the holders of such licenses of this restriction through a restriction printed on the face of the license.
            (12) Rockfish QS—(i) General. In addition to other requirements of this part, a license holder must have rockfish QS assigned to his or her groundfish LLP license to conduct directed fishing for rockfish primary species and rockfish secondary species with trawl gear.
            (ii) Eligibility requirements for rockfish QS. The eligibility requirements to receive rockfish QS are established in § 679.80(b).
            (13) Amendment 80 Program. In addition to other requirements of this part, a license holder must have an Amendment 80 LLP license to conduct fishing for an Amendment 80 species assigned to the Amendment 80 sector.
            (14) Yellowfin sole trawl limited access sector (TLAS) directed fishery endorsement in the BSAI—(i) General. In addition to other requirements of this part, and unless specifically exempted in paragraph (k)(2) of this section, a vessel must be designated on a groundfish LLP license that has a BSAI TLAS yellowfin sole directed fishery endorsement in order to conduct directed fishing for yellowfin sole with trawl gear in the BSAI Trawl Limited Access Sector fishery and deliver the catch to a mothership. A vessel designated on a groundfish LLP license with trawl and catcher/processor vessel designations and a BSAI TLAS yellowfin sole directed fishery endorsement may operate as a catcher vessel and deliver its catch of yellowfin sole harvested in the directed BSAI TLAS fishery to a mothership, or operate as a catcher/processor and catch and process its own catch in this fishery.
            (ii) Eligibility requirements for a BSAI TLAS yellowfin sole directed fishery endorsement. (A) A groundfish LLP license is eligible to receive a BSAI TLAS yellowfin sole directed fishery endorsement if the groundfish LLP license:
            (1) Had a vessel designated on it, in any year from 2008 through 2015, that made at least one legal trip target landing of yellowfin sole in the BSAI TLAS directed fishery to a mothership in any one year from 2008 through 2015, inclusive, where a trip target is the groundfish species for which the retained amount of that groundfish species is greater than the retained amount of any other groundfish species for that trip;
            (2) Has a Bering Sea area endorsement and a trawl gear designation; and
            (3) Is credited by NMFS with a legal trip target landing specified in paragraph (k)(14)(ii)(A)(1) of this section.
            (B) If a vessel specified in paragraph (k)(14)(ii)(A)(1) of this section was designated on more than one groundfish LLP license from 2008 through 2015 and made at least one legal trip target landing in a BSAI TLAS directed fishery from 2008 through 2015, the vessel owner must specify to NMFS only one of those groundfish LLP licenses to receive credit with the legal trip target landing(s) specified in paragraph (k)(14)(ii)(A)(1) of this section.
            (iii) Explanations for BSAI TLAS yellowfin sole directed fishery endorsement. (A) NMFS will determine whether a groundfish LLP license is eligible to receive a BSAI TLAS yellowfin sole directed fishery endorsement under paragraph (k)(14)(ii) of this section based only on information contained in the official record described in paragraph (k)(14)(v) of this section.

            (B) NMFS will credit a groundfish LLP license with a legal trip target landing specified in paragraph (k)(14)(ii)(A)(1) of this section if that groundfish LLP license was the only groundfish LLP license on which the vessel was designated from 2008 through 2015. If a vessel that made at least one legal trip target landing specified in paragraph (k)(14)(ii)(A)(1) of this section was designated on more than one groundfish LLP license from 2008 through 2015 and made at least one legal trip target landing in a BSAI TLAS directed fishery from 2008 through 2015, the vessel owner must notify NMFS which one of those groundfish LLP licenses NMFS is to credit with the legal trip target landing(s) specified in paragraph (k)(14)(ii)(A)(1) of this section.
            (C) Trip target landings will be determined based on round weight equivalents.
            (iv) Exemptions to BSAI TLAS yellowfin sole endorsements. Any vessel exempted from the License Limitation Program at paragraph (k)(2) of this section is exempted from the requirement to have a BSAI TLAS yellowfin sole endorsement to deliver catch of BSAI TLAS yellowfin sole to a mothership for processing.
            (v) BSAI TLAS yellowfin sole participation official record. (A) The official record will contain all information used by the Regional Administrator that is necessary to administer the requirements described in paragraph (k)(14) of this section.
            (B) The official record is presumed to be correct. A groundfish LLP license holder has the burden to prove otherwise.

            (C) Only legal landings as defined in § 679.2 and documented on State of Alaska fish tickets or NMFS weekly production reports will be used to determine legal trip target landings under paragraph (k)(14)(ii)(A)(1) of this section.
            (vi) Process for issuing BSAI TLAS yellowfin sole endorsements. (A) NMFS will issue to the holder of each groundfish LLP license endorsed to use trawl gear in the Bering Sea and designated in Column A of Table 52 to this part a notice of eligibility to receive a BSAI TLAS yellowfin sole directed fishery endorsement and a revised groundfish LLP license with a BSAI TLAS yellowfin sole directed fishery endorsement.

            (B) NMFS will issue to the holder of each groundfish LLP license endorsed to use trawl gear in the Bering Sea and designated in Column A of Table 53 to this part a notice of eligibility to be credited with a legal trip target landing specified in (k)(14)(ii)(A)(1) of this section.
            (1) NMFS will also issue to the owner of the vessel designated on the groundfish LLP licenses in Column A of Table 53 a notice of eligibility for the two listed groundfish LLP licenses to be credited with a legal trip target landing specified in (k)(14)(ii)(A)(1) of this section. The notice to the vessel owner will provide instructions for the vessel owner to select the one groundfish LLP license that NMFS is to credit with the legal trip target landing specified in (k)(14)(ii)(A)(1) of this section.
            (2) The holder of a groundfish LLP license in Column A of Table 53 will receive a revised groundfish LLP license with a BSAI TLAS yellowfin sole directed fishery endorsement if:
            (i) The owner of the vessel designated on the groundfish LLP license requests in writing that NMFS credit that groundfish LLP license with the legal trip target landing specified in paragraph (k)(14)(ii)(A)(1) of this section;
            (ii) The vessel owner, or the authorized agent, signs the request;
            (iii) The written request is submitted to NMFS using one of the following methods: Mail at Regional Administrator, c/o Restricted Access Management Program, NMFS, P.O. Box 21668, Juneau, AK 99802-1668; fax at 907-586-7352; or hand delivery or carrier at NMFS, Room 713, 709 West 9th Street, Juneau, AK 99801;and
            (iv) NMFS receives the written request and credits the groundfish LLP license with the legal trip target landing specified in paragraph (k)(14)(ii)(A)(1) of this section.
            (3) The holder of a groundfish LLP license in Column A of Table 53 that is not selected by the vessel owner will receive a notice, using the address on record at the time the notification is sent, informing the holder that the groundfish LLP license was not selected by the vessel owner, will not be credited with a legal trip target landing, and will not receive a BSAI TLAS yellowfin sole endorsement. The notice will inform the holder of the groundfish LLP license of the timing and process through which the holder can provide additional information or evidence to amend or challenge the information in the official record of this section as specified in paragraphs (k)(14)(vi)(D) and (E) of this section.
            (C) NMFS will issue to the holder of a groundfish LLP license with a Bering Sea trawl designation and that is not listed in either Table 52 or 53 a notice informing that holder that the groundfish LLP license is not eligible to be credited with a legal trip target landing or receive a BSAI TLAS yellowfin sole directed fishery endorsement based on the official record, using the address on record at the time the notification is sent. The notice will inform the holder of the groundfish LLP license of the timing and process through which the holder can provide additional information or evidence to amend or challenge the information in the official record of this section, as specified in paragraphs (k)(14)(vi)(D) and (E) of this section.
            (D) The Regional Administrator will specify by letter a 30-day evidentiary period during which an applicant may provide additional information or evidence to amend or challenge the information in the official record. A person will be limited to one 30-day evidentiary period. Additional information or evidence received after the 30-day evidentiary period specified in the letter has expired will not be considered for purposes of the initial administrative determination (IAD).
            (E) The Regional Administrator will prepare and send an IAD to the applicant following the expiration of the 30-day evidentiary period, if the Regional Administrator determines that the information or evidence provided by the person fails to support the person's claims and is insufficient to rebut the presumption that the official record is correct, or if the additional information, evidence, or revised application is not provided within the time period specified in the letter that notifies the applicant of his or her 30-day evidentiary period. The IAD will indicate the deficiencies with the information or evidence submitted. The IAD will also indicate which claims cannot be approved based on the available information or evidence. A person who receives an IAD may appeal pursuant to 15 CFR part 906. NMFS will issue a non-transferable interim license that is effective until final agency action on the IAD to an applicant who avails himself or herself of the opportunity to appeal an IAD and who has a credible claim to eligibility for a BSAI TLAS yellowfin sole endorsement.
            (15) BSAI Pacific cod trawl mothership endorsement—(i) General. In addition to other requirements of this part, a catcher/processor must be designated on a groundfish LLP license that has a BSAI Pacific cod trawl mothership endorsement in order to receive and process Pacific cod harvested and delivered by a catcher vessel directed fishing in the BSAI non-CDQ Pacific cod trawl catcher vessel fishery as specified in § 679.20(a)(7)(ii)(A). A catcher/processor designated on a groundfish LLP license with Bering Sea or Aleutian Islands area, catcher/processor operation, and BSAI Pacific cod trawl mothership endorsements may operate as a mothership, as defined at § 679.2, to receive and process Pacific cod harvested by a catcher vessel directed fishing in the BSAI non-CDQ Pacific cod trawl catcher vessel fishery as specified in § 679.20(a)(7)(ii)(A).
            (ii) Eligibility requirements for a BSAI Pacific cod trawl mothership endorsement. A groundfish LLP license is eligible to receive a BSAI Pacific cod trawl mothership endorsement if the groundfish LLP license:

            (A) Has Bering Sea or Aleutian Islands area and catcher/processor operation endorsements;
            
            (B) Had a catcher/processor designated on it that received and processed at least one legal mothership trip target of Pacific cod delivered from a catcher vessel directed fishing in the BSAI non-CDQ Pacific cod trawl catcher vessel fishery as specified in § 679.20(a)(7)(ii)(A) in each of the three years of the qualifying period of 2015 through 2017, inclusive, where a mothership trip target is, in the aggregate, the groundfish species that is delivered by a catcher vessel to a given catcher/processor acting as a mothership in an amount greater than the retained amount of any other groundfish species delivered by the same catcher vessel to the same catcher/processor for a given week; and
            (C) Is credited by NMFS with receiving a legal mothership trip target specified in paragraph (k)(15)(ii)(B) of this section.
            (iii) Explanations for BSAI Pacific cod trawl mothership endorsement. (A) NMFS will determine whether a groundfish LLP license is eligible to receive a BSAI Pacific cod trawl mothership endorsement under paragraph (k)(15)(ii) of this section based only on information contained in the official record described in paragraph (k)(15)(iv) of this section.
            (B) NMFS will credit a groundfish LLP license with receipt of a legal mothership trip target specified in paragraph (k)(15)(ii)(B) of this section if that groundfish LLP license was the only groundfish LLP license on which the catcher/processor that received and processed legal mothership trip targets was designated from 2015 through 2017.
            (C) Mothership trip targets will be determined based on round weight equivalents.
            (iv) Official record of participation in the BSAI non-CDQ Pacific cod trawl catcher vessel fishery. (A) The official record will contain all information used by the Regional Administrator that is necessary to administer the requirements described in paragraph (k)(15) of this section.
            (B) The official record is presumed to be correct. A groundfish LLP license holder has the burden to prove otherwise.
            (C) Only legal landings as defined in § 679.2 and documented on NMFS production reports will be used to determine legal mothership trip targets under paragraph (k)(15)(ii)(B) of this section.
            (v) Process for issuing BSAI Pacific cod trawl mothership endorsements. (A) NMFS will issue to the holder of each groundfish LLP license with Bering Sea or Aleutian Islands area and catcher/processor operation endorsements, and specified in Column A of Table 57 of this part, a notice of eligibility to receive a BSAI Pacific cod trawl mothership endorsement and a revised groundfish LLP license with a BSAI Pacific cod trawl mothership endorsement.
            (B) NMFS will issue to the holder of a groundfish LLP license with Bering Sea or Aleutian Islands area and catcher/processor operation endorsements, and that is not listed in Table 57 of this part, a notice informing that holder that the groundfish LLP license is not eligible to be credited with at least one legal mothership trip target of Pacific cod in the BSAI non-CDQ Pacific cod trawl catcher vessel fishery for each year during the qualifying period or receive a BSAI Pacific cod trawl mothership endorsement based on the official record, using the address on record at the time the notice is sent. The notice specified in this paragraph (k)(15)(v)(B) will inform the holder of the groundfish LLP license of the timing and process through which the holder can provide additional information or evidence to amend or challenge the information in the official record of this section, as specified in paragraphs (k)(15)(v)(C) and (D) of this section.
            (C) The Regional Administrator will specify by notice a 30-day evidentiary period during which an applicant may provide additional information or evidence to amend or challenge the information in the official record. A person will be limited to one 30-day evidentiary period. Additional information or evidence received after the 30-day evidentiary period specified in the letter has expired will not be considered for purposes of the initial administrative determination (IAD).

            (D) The Regional Administrator will prepare and send an IAD to the applicant following the expiration of the 30-day evidentiary period, if the Regional Administrator determines that the information or evidence provided by the person fails to support the person's claims and is insufficient to rebut the presumption that the official record is correct, or if the additional information, evidence, or revised application is not provided within the time period specified in the letter that notifies the applicant of his or her 30-day evidentiary period. The IAD will indicate the deficiencies with the information or evidence submitted. The IAD will also indicate which claims cannot be approved based on the available information or evidence. A person who receives an IAD may appeal pursuant to 15 CFR part 906. NMFS will issue a non-transferable interim license that is effective until final agency action on the IAD to an applicant who avails himself or herself of the opportunity to appeal an IAD and who has a credible claim to eligibility for a BSAI Pacific cod trawl mothership endorsement.
            (l) AFA permits—(1) General—(i) Applicability. In addition to any other permit and licensing requirements set out in this part, any vessel used to engage in directed fishing for a non-CDQ allocation of pollock in the BS and any shoreside processor, stationary floating processor, or mothership that receives pollock harvested in a non-CDQ directed pollock fishery in the BS must have a valid AFA permit onboard the vessel or at the facility location at all times while non-CDQ pollock is being harvested or processed. In addition, the owner of any vessel that is a member of a pollock cooperative in the BS must also have a valid AFA permit for every vessel that is a member of the cooperative, regardless of whether or not the vessel actually engages in directed fishing for pollock in the BS. Finally, an AFA permit does not exempt a vessel operator, vessel, or processor from any other applicable permit or licensing requirement required under this part or in other state or Federal regulations.
            (ii) Duration—(A) Expiration of interim AFA permits. All interim AFA vessel and processor permits issued prior to January 1, 2002, will expire on December 31, 2002, unless extended or re-issued by NMFS.
            (B) Duration of final AFA permits. (1) Except as provided in paragraphs (l)(1)(ii)(B)(2), (l)(1)(ii)(B)(3), (l)(5)(v)(B)(3), and (l)(6)(iii) of this section, AFA vessel and processor permits issued under this paragraph (l) are valid indefinitely unless the permit is suspended or revoked.
            (2) An AFA vessel permit is revoked when the vessel designated on the permit is replaced or removed under paragraph (l)(7) of this section.
            (3) In the event of a total loss or constructive loss of an AFA vessel,
            (i) The AFA vessel permit that designates the lost AFA vessel will be valid from the date of the vessel loss up to 5 years from December 31 of the year in which the vessel was lost and will be suspended after that date, unless the AFA vessel permit for the lost vessel was revoked before that date because the lost vessel was replaced or removed under paragraph (l)(7) of this section. For example, if a vessel sinks on February 15, 2016, the AFA permit on the vessel will be valid until December 31, 2021, unless the owner of the vessel replaces or removes the vessel before December 31, 2021; after December 31, 2021, the AFA permit on the lost vessel will be suspended until the AFA vessel owner replaces or removes the lost vessel;
            (ii) The owner of the lost AFA vessel must notify NMFS in writing of the vessel loss within 120 days of the date of the total loss or constructive loss of the vessel;
            (iii) For purposes of paragraph (l)(1)(ii)(B)(3) of this section, an AFA lost vessel is a vessel that has been subject to a total loss or a constructive loss; a total loss means that the vessel is physically lost such as from sinking or a fire; a constructive loss means that the vessel suffered damage so that the cost of repairing the vessel exceeded the value of the vessel; the date of the total loss of a vessel is the date on which the physical loss occurred; the date of the constructive loss of a vessel is the date on which the damage to the vessel occurred.
            (C) Surrender of AFA permits. Except for AFA inshore processor permits, AFA permits may not be surrendered.
            (iii) Application for permit. NMFS will issue AFA vessel and processor permits to the current owner(s) of a qualifying vessel or processor if the owner(s) submits to the Regional Administrator a completed AFA permit application that is subsequently approved.
            (iv) Amended permits. AFA vessel and processor permits may not be used on or transferred to any vessel or processor that is not listed on the permit. However, AFA permits may be amended by NMFS to reflect any change in the ownership of the vessel or processor after submittal of this information to NMFS in a written letter.
            (2) AFA catcher/processor permits—(i) Listed AFA catcher/processors. NMFS will issue to an owner of a catcher/processor a listed AFA catcher/processor permit if the catcher/processor is one of the following (as listed in AFA paragraphs 208(e)(1) through (20)):
            (A) AMERICAN DYNASTY (USCG documentation number 951307);
            (B) KATIE ANN (USCG documentation number 518441);
            (C) AMERICAN TRIUMPH (USCG documentation number 646737);
            (D) NORTHERN EAGLE (USCG documentation number 506694);
            (E) NORTHERN HAWK (USCG documentation number 643771);
            (F) NORTHERN JAEGER (USCG documentation number 521069);
            (G) OCEAN ROVER (USCG documentation number 552100);
            (H) ALASKA OCEAN (USCG documentation number 637856);
            (I) ENDURANCE (USCG documentation number 592206);
            (J) AMERICAN ENTERPRISE (USCG documentation number 594803);
            (K) ISLAND ENTERPRISE (USCG documentation number 610290);
            (L) KODIAK ENTERPRISE (USCG documentation number 579450);
            (M) SEATTLE ENTERPRISE (USCG documentation number 904767);
            (N) US ENTERPRISE (USCG documentation number 921112);
            (O) ARCTIC STORM (USCG documentation number 903511);
            (P) ARCTIC FJORD (USCG documentation number 940866);
            (Q) NORTHERN GLACIER (USCG documentation number 663457);
            (R) PACIFIC GLACIER (USCG documentation number 933627);
            (S) HIGHLAND LIGHT (USCG documentation number 577044);
            (T) STARBOUND (USCG documentation number 944658).
            (ii) Unlisted AFA catcher/processors. NMFS will issue to an owner of a catcher/processor an unlisted AFA catcher/processor permit if the catcher/processor is not listed in § 679.4(l)(2)(i) and is determined by the Regional Administrator to have harvested more than 2,000 mt of pollock in the 1997 BSAI directed pollock fishery.
            (iii) AFA replacement vessels. (A) NMFS will issue a listed AFA catcher/processor permit to the owner of a catcher/processor that is a replacement vessel for a vessel that was designated on a listed AFA catcher/processor permit.
            (B) NMFS will issue an unlisted AFA catcher/processor permit to the owner of a catcher/processor that is a replacement vessel for a vessel that was designated on an unlisted AFA catcher/processor permit.
            (iv) Application for AFA catcher/processor permit. A completed application for an AFA catcher/processor permit must contain:
            (A) Vessel information. The vessel name, ADF&G registration number, USCG documentation number, vessel telephone number (if any), gross tons, shaft horsepower, and registered length (in feet);
            (B) Ownership information. The managing owner name(s), tax ID number(s), signature(s), business mailing address(es), business telephone number(s), business fax number(s), business e-mail address(es), and managing company (if any);
            (3) AFA catcher vessel permits. NMFS will issue to an owner of a catcher vessel an AFA catcher vessel permit containing sector endorsements and sideboard restrictions upon receipt and approval of a completed application for an AFA catcher vessel permit.
            (i) Qualifying criteria—(A) Catcher vessels delivering to catcher/processors. NMFS will endorse an AFA catcher vessel permit to authorize directed fishing for pollock for delivery to a catcher/processor if the catcher vessel:
            (1) Is one of the following (as listed in paragraphs 208(b)(1) through (7) of the AFA):
            
            
              
              AMERICAN CHALLENGER (USCG documentation number 633219);
              FORUM STAR (USCG documentation number 925863);
              MUIR MILACH (USCG documentation number 611524);
              NEAHKAHNIE (USCG documentation number 599534);
              OCEAN HARVESTER (USCG documentation number 549892);
              SEA STORM (USCG documentation number 628959);
              TRACY ANNE (USCG documentation number 904859); or
            
            
            (2) Is not listed in paragraph (l)(3)(i)(A)(1) of this section and is determined by the Regional Administrator to have delivered at least 250 mt and at least 75 percent of the pollock it harvested in the directed BSAI pollock fishery in 1997 to catcher/processors for processing by the offshore component; or
            (3) Is an AFA replacement vessel for a vessel that was designated on an AFA catcher vessel permit with a catcher/processor endorsement.
            (B) Catcher vessels delivering to AFA motherships. NMFS will endorse an AFA catcher vessel permit to authorize directed fishing for pollock for delivery to an AFA mothership if the catcher vessel:
            (1) Is one of the following (as listed in paragraphs 208(c)(1) through (20) and in subsection 211(e) of the AFA):
            (i) ALEUTIAN CHALLENGER (USCG documentation number 603820);
            (ii) ALYESKA (USCG documentation number 560237);
            (iii) AMBER DAWN (USCG documentation number 529425);
            (iv) AMERICAN BEAUTY (USCG documentation number 613847);
            (v) CALIFORNIA HORIZON (USCG documentation number 590758);
            (vi) MAR-GUN (USCG documentation number 525608);
            (vii) MARGARET LYN (USCG documentation number 615563);
            (viii) MARK I (USCG documentation number 509552);
            (ix) MISTY DAWN (USCG documentation number 926647);
            (x) NORDIC FURY (USCG documentation number 542651);
            (xi) OCEAN LEADER (USCG documentation number 561518);
            (xii) OCEANIC (USCG documentation number 602279);
            (xiii) PACIFIC ALLIANCE (USCG documentation number 612084);
            (xiv) PACIFIC CHALLENGER (USCG documentation number 518937);
            (xv) PACIFIC FURY (USCG documentation number 561934);
            (xvi) PAPADO II (USCG documentation number 536161);
            (xvii) TRAVELER (USCG documentation number 929356);
            (xviii) VESTERAALEN (USCG documentation number 611642);
            (xix) WESTERN DAWN (USCG documentation number 524423);
            (xx) LISA MARIE (USCG documentation number 1038717); or
            (2) Is not listed in paragraph (l)(3)(i)(B)(1) of this section and is determined by the Regional Administrator to have delivered at least 250 mt of pollock for processing by motherships in the offshore component of the BSAI directed pollock fishery in any one of the years 1996 or 1997, or between January 1, 1998, and September 1, 1998, and is not eligible for an endorsement to deliver pollock to catcher/processors under paragraph (l)(3)(i)(A) of this section; or
            (3) Is an AFA replacement vessel for a vessel that was designated on an AFA catcher vessel permit with a mothership endorsement.
            (C) Catcher vessels delivering to AFA inshore processors. NMFS will endorse an AFA catcher vessel permit to authorize directed fishing for pollock for delivery to an AFA inshore processor if the catcher vessel is:
            (1) One of the following vessels authorized by statute to engage in directed fishing for inshore sector pollock:
            
            
              HAZEL LORRAINE (USCG documentation number 592211),
              LISA MARIE (USCG documentation number 1038717),
              PROVIDIAN (USCG documentation number 1062183); or
            
            
            (2) Is not listed in § 679.4(l)(3)(i)(A), and:
            (i) Is determined by the Regional Administrator to have delivered at least 250 mt of pollock harvested in the directed BSAI pollock fishery for processing by the inshore component in any one of the years 1996 or 1997, or between January 1, 1998, and September 1, 1998; or
            
            (ii) Is less than 60 ft (18.1 meters) LOA and is determined by the Regional Administrator to have delivered at least 40 mt of pollock harvested in the directed BSAI pollock fishery for processing by the inshore component in any one of the years 1996 or 1997, or between January 1, 1998, and September 1, 1998; or
            (3) Is an AFA replacement vessel for a vessel that was designated on an AFA catcher vessel permit with an inshore endorsement.
            (ii) Application for AFA catcher vessel permit. A completed application for an AFA catcher vessel permit must contain:
            (A) Vessel information. The vessel name, ADF&G registration number, USCG documentation number, vessel telephone number (if any), gross tons, shaft horsepower, and registered length (in feet);
            (B) Ownership information. The managing owner name(s), tax ID number(s), signature(s), business mailing address(es), business telephone number(s), business fax number(s), business e-mail address(es), and managing company (if any);
            (C) Vessel AFA qualification information. The AFA catcher vessel permit sector endorsement(s) requested.
            (D) [Reserved]
            (E) Vessel exemptions from AFA catcher vessel groundfish sideboard directed fishing closures. An AFA catcher vessel permit may contain exemptions from certain groundfish sideboard directed fishing closures. If a vessel owner is requesting such an exemption, the application must provide supporting documentation that the catcher vessel qualifies for the exemption based on the following criteria. The Regional Administrator will review the vessel's catch history according to the following criteria:
            (1) BSAI Pacific cod. For a catcher vessel to qualify for an exemption from AFA catcher vessel sideboards in the BSAI Pacific cod fishery, the catcher vessel must: Be less than 125 ft (38.1 m) LOA, have landed a combined total of less than 5,100 mt of BSAI pollock in the BSAI directed pollock fishery from 1995 through 1997, and have made 30 or more legal landings of Pacific cod in the BSAI directed fishery for Pacific cod from 1995 through 1997.
            (2) GOA groundfish species. For a catcher vessel to qualify for an exemption from AFA catcher vessel sideboards in the GOA groundfish fisheries, the catcher vessel must: Be less than 125 ft (38.1 m) LOA, have landed a combined total of less than 5,100 mt of BSAI pollock in the BSAI directed pollock fishery from 1995 through 1997, and made 40 or more legal landings of GOA groundfish in a directed fishery for GOA groundfish from 1995 through 1997.
            (3) AFA replacement vessel for a catcher vessel that qualified for an exemption. A catcher vessel that is a replacement vessel for a vessel that was designated on an AFA catcher vessel permit with an exemption from a groundfish sideboard directed fishing closure will receive an AFA catcher vessel permit with the same exemption as the replaced vessel.
            (4) AFA mothership permits. (i) NMFS will issue to an owner of a mothership an AFA mothership permit if the mothership:
            (A) Is one of the following (as listed in paragraphs 208(d)(1) through (3) of the AFA):
            EXCELLENCE (USCG documentation number 967502);
            GOLDEN ALASKA (USCG documentation number 651041); and
            OCEAN PHOENIX (USCG documentation number 296779); or
            (B) Is an AFA replacement vessel for a vessel that was designated on an AFA mothership permit.
            (ii) Application for AFA mothership permit. A completed application for an AFA mothership permit must contain:
            (A) Type of permit requested. Type of processor and whether requesting an AFA cooperative endorsement.
            (B) Vessel information. The mothership name, ADF&G processor code, USCG documentation number, Federal fisheries permit number, gross tons, shaft horsepower, and registered length (in feet).
            (C) Ownership information. The managing owner name(s), tax ID number(s), signature(s), business mailing address(es), business telephone number(s), business fax number(s), business e-mail address(es), and managing company (if any);
            
            (5) AFA inshore processor permits. NMFS will issue to an owner of a shoreside processor or stationary floating processor an AFA inshore processor permit upon receipt and approval of a completed application.
            (i) Qualifying criteria—(A) Unrestricted processors. NMFS will issue an unrestricted AFA inshore processor permit to a shoreside processor or stationary floating processor if the Regional Administrator determines that the processor facility processed annually more than 2,000 mt round-weight of pollock harvested in the inshore component of the directed BSAI pollock fishery during each of 1996 and 1997.
            (B) Restricted processors. NMFS will issue a restricted AFA inshore processor permit to a shoreside processor or stationary floating processor if the Regional Administrator determines that the facility processed pollock harvested in the inshore component of the directed BSAI pollock fishery during 1996 or 1997, but did not process annually more than 2,000 mt round-weight of BSAI pollock during each of 1996 and 1997.
            (ii) Surrender of permit. An AFA inshore processor permit may be voluntarily surrendered in accordance with paragraph (a)(9) of this section. An AFA inshore processor permit will not be reissued in the same fishing year in which it was surrendered, but may be reapplied for and if approved, reissued to the permit holder of record in a subsequent fishing year.
            (iii) Single geographic location requirement. An AFA inshore processor permit authorizes the processing of pollock harvested in the BS subarea directed pollock fishery only in a single geographic location during a reporting week. For the purposes of this paragraph, single geographic location means:
            (A) Shoreside processors. The physical location at which the land-based shoreside processor first processed pollock harvested from the BS subarea directed pollock fishery during a fishing year.
            (B) Stationary floating processors (SFP). A geographic position within State of Alaska waters of the BS subarea and that is within a 5 nm radius of the latitude and longitude reported in the check-in and check-out reports at § 679.5(h)(5)(ix)(B). An AFA SFP cannot change its single geographic location more than four times within State of Alaska waters in the BS subarea to process pollock harvested in a BS subarea directed pollock fishery during a fishing year and cannot use more than one single geographic location during a reporting week.
            (iv) Application for permit. A completed application for an AFA inshore processor permit must contain:
            (A) Type of permit requested. Type of processor, whether requesting an AFA cooperative endorsement, and amount of BSAI pollock processed in 1996 and 1997;
            (B) Stationary floating processor information. The vessel name, ADF&G processor code, USCG documentation number, Federal processor permit number, gross tons, shaft horsepower, registered length (in feet), and business telephone number, business FAX number, and business e-mail address used on board the vessel.
            (C) Shoreside processor information. The processor name, Federal processor permit number, ADF&G processor code, business street address; business telephone and FAX numbers, and business e-mail address.
            (D) Ownership information. The managing owner name(s), tax ID number(s), signature(s), business mailing address(es), business telephone number(s), business fax number(s), business e-mail address(es), and managing company (if any);
            (v) Authorization of new AFA inshore processors. If the Council recommends and NMFS approves a combined BSAI pollock TAC that exceeds 1,274,900 mt for any fishing year, or in the event of the actual total loss or constructive loss of an existing AFA inshore processor, the Council may recommend that an additional inshore processor (or processors) be issued AFA inshore processing permits.
            (A) Timing of Council action. At any time prior to or during a fishing year in which the combined BSAI pollock TAC exceeds 1,274,900 mt, or at any time after the actual total loss or constructive total loss of an existing AFA inshore processor, the Council may, after opportunity for public comment, recommend that an additional inshore processor (or processors) be issued AFA inshore processor permits.
            (B) Required elements in Council recommendation. Any recommendation from the Council to add an additional inshore processor (or processors) must include the following information:
            (1) Identification of inshore processor(s). The Council recommendation must identify by name the inshore processor(s) to which AFA inshore processor permits would be issued;
            (2) Type of AFA inshore processor permit(s). The Council recommendation must specify whether the identified inshore processor(s) should be issued a restricted or unrestricted AFA inshore processor permit.
            (3) Duration of permit. The Council recommendation must specify the recommended duration of the permit. Permit duration may be for any duration from a single fishing season to the duration of section 208 of the AFA. Alternatively, the Council may recommend that the permit be valid as long as the conditions that led to the permit remain in effect. For example, the Council could recommend that a permit issued under this paragraph remain valid as long as the combined annual BSAI pollock TAC remains above 1,274,900 mt. or a lost AFA inshore processor is not reconstructed.
            (4) Council procedures. The Council may establish additional procedures for the review and approval of requests to authorize additional AFA inshore processors. However, such procedures must be consistent with the Magnuson-Stevens Act, the national standards, and other applicable law.
            (5) Action by NMFS. Upon receipt of a recommendation from the Council to authorize additional AFA inshore processors, NMFS may issue an AFA inshore processor permit to the identified inshore processor(s) of the type and duration recommended by the Council, provided the Council has met the requirements identified in paragraphs (l)(5)(v)(B)(1) through (4) of this section, and the owner(s) of the identified inshore processor has submitted a completed application for an AFA inshore processor permit that is subsequently approved.
            (6) Inshore cooperative fishing permits—(i) General. NMFS will issue to an inshore catcher vessel cooperative formed pursuant to 15 U.S.C. 521 for the purpose of cooperatively managing directed fishing for pollock for processing by an AFA inshore processor an AFA inshore cooperative fishing permit upon receipt and approval of a completed application.
            (ii) Application for permit. A completed application for an inshore cooperative fishing permit must contain the following information:
            (A) Cooperative contact information. Name of cooperative; name of cooperative representative; and business mailing address, business telephone number, business fax number, and business e-mail address of the cooperative;
            (B) Designated cooperative processor. The name and physical location of an AFA inshore processor that is designated in the cooperative contract as the processor to whom the cooperative has agreed to deliver at least 90 percent of its BS pollock catch;
            (C) Cooperative contract information. A copy of the cooperative contract and a written certification that:
            (1) The contract was signed by the owners of at least 80 percent of the qualified catcher vessels;
            (2) The cooperative contract requires that the cooperative deliver at least 90 percent of its BS pollock catch to its designated AFA processor; and
            (3) Each catcher vessel in the cooperative is a qualified catcher vessel and is otherwise eligible to fish for groundfish in the BSAI, except that a lost vessel that retains an AFA permit pursuant to paragraph (l)(1)(ii)(B)(3) of this section need not be designated on a Federal Fisheries Permit or an LLP license; has an AFA catcher vessel permit with an inshore endorsement; and has no permit sanctions or other type of sanctions against it that would prevent it from fishing for groundfish in the BSAI.
            (D) Qualified catcher vessels. For the purpose of paragraph (l)(6)(ii)(C)(3) of this section, a catcher vessel is a qualified catcher vessel if the catcher vessel meets the permit and landing requirements in paragraphs (l)(6)(ii)(D)(1) and (l)(6)(ii)(D)(2) of this section; the catcher vessel is an AFA replacement catcher vessel that meets the requirements in paragraph (l)(6)(ii)(D)(3) of this section; or the catcher vessel is an AFA lost catcher vessel that meets the requirements in paragraph (l)(6)(ii)(D)(4) of this section.
            (1) Permit requirements—(i) AFA permit. The vessel must have a valid AFA catcher vessel permit with an inshore endorsement;
            (ii) LLP permit. The vessel must be named on a valid LLP permit authorizing the vessel to engage in trawling for pollock in the Bering Sea subarea. If the vessel is more than 60 feet (18.3 m) LOA, the vessel must be named on a valid LLP permit endorsed for the AI to engage in trawling for pollock in the AI; and
            (iii) Permit sanctions. The vessel has no permit sanctions that otherwise make it ineligible to engage in fishing for pollock in the BSAI.
            (2) Landing requirements—(i) Active vessels. The vessel delivered more pollock harvested in the BS inshore directed pollock fishery to the AFA inshore processor designated under paragraph (l)(6)(ii)(B) of this section than to any other shoreside processor or stationary floating processor during the year prior to the year in which the cooperative fishing permit will be in effect; or
            (ii) Inactive vessels. The vessel delivered more pollock harvested in the BS inshore directed pollock fishery to the AFA inshore processor designated under paragraph (l)(6)(ii)(B) of this section than to any other shoreside processor or stationary floating processor during the last year in which the vessel delivered BS pollock harvested in the BS directed pollock fishery to an AFA inshore processor.
            (iii) Harvests under contract to a cooperative. Any landings made by a vessel operating under contract to an inshore cooperative in which it was not a member will not be used to determine eligibility under paragraph (l)(6)(ii)(D)(2).
            (3) AFA replacement catcher vessels. The vessel is an AFA replacement vessel for a catcher vessel that met the permit and landing requirements in paragraphs (l)(6)(ii)(D)(1) and (l)(6)(ii)(D)(2) of this section;
            (4) AFA lost catcher vessels. In the event of a total loss or constructive loss of an AFA catcher vessel with an inshore endorsement, the owner of the lost vessel has an AFA catcher vessel permit with an inshore endorsement for the lost vessel that is valid pursuant to paragraph (l)(1)(ii)(B)(3) of this section, and the inshore cooperative shows:
            (i) The vessel was lost during a year when the vessel was designated on an AFA inshore cooperative fishing permit issued to the cooperative submitting the application; or
            (ii) The vessel was lost during a year when the vessel was not designated on any AFA inshore cooperative fishing permit and when the vessel delivered more pollock to the AFA inshore processor designated by the inshore cooperative under paragraph (l)(6)(ii)(B) of this section than to any other processor; or
            (iii) The vessel was lost during a year when the vessel was not designated on any AFA inshore cooperative fishing permit and when the vessel had made no deliveries of pollock and the owner of the lost vessel has assigned the catch history of the lost vessel to the inshore cooperative that submits the application.
            (E) Business review letter. A copy of a letter from a party to the contract requesting a business review letter on the fishery cooperative from the Department of Justice and of any response to such request;
            (F) Vessel information. For each cooperative catcher vessel member: Vessel name, ADF&G registration number, USCG documentation number, AFA permit number; and
            (G) Certification of notary and applicant. Signature and printed name of cooperative representative, date of signature, and notary stamp or seal, signature and date commission expires of a notary public.
            (iii) Duration of cooperative fishing permits. Inshore cooperative fishing permits are valid for 1 calendar year.
            (iv) Addition or subtraction of vessels. The cooperative representative must submit a new application to add or subtract a catcher vessel to or from an inshore cooperative fishing permit to the Regional Administrator prior to the application deadline. Upon approval by the Regional Administrator, NMFS will issue an amended cooperative fishing permit.
            (v) Application deadline. An inshore cooperative fishing permit application and any subsequent contract amendments that add or subtract vessels must be received by the Regional Administrator by December 1 prior to the year in which the inshore cooperative fishing permit will be in effect. Inshore cooperative fishing permit applications or amendments to inshore fishing cooperative permits received after December 1 will not be accepted by the Regional Administrator for the subsequent fishing year.
            (7) AFA rebuilt vessels, AFA replacement vessels, and removal of inshore AFA catcher vessels—(i) AFA rebuilt vessels. (A) To improve vessel safety or to improve operational efficiency, including fuel efficiency, the owner of an AFA vessel may rebuild the vessel. If the owner of an AFA vessel rebuilds the vessel, the owner must notify NMFS within 30 days of the issuance of the vessel documentation for the AFA rebuilt vessel and must provide NMFS with a copy of the vessel documentation for the rebuilt vessel. If the owner of the AFA rebuilt vessel provides NMFS with information demonstrating that the AFA rebuilt vessel is documented with a fishery endorsement issued under 46 U.S.C. 12113, NMFS will acknowledge receipt of the notification and inform the owner that the AFA permit issued to the vessel before rebuilding is valid and can be used on the AFA rebuilt vessel.
            (B) Except as provided in paragraph (l)(7)(i)(C) and paragraph (l)(7)(i)(D) of this section, the owner of an AFA rebuilt vessel will be subject to the same requirements that applied to the vessel before rebuilding and will be eligible to use the AFA rebuilt vessel in the same manner as the vessel before rebuilding.
            (C) An AFA rebuilt vessel is exempt from the maximum length overall (MLOA) restriction on an LLP groundfish license with a Bering Sea area endorsement or an Aleutian Islands area endorsement when the AFA rebuilt vessel is conducting directed fishing for groundfish in the BSAI pursuant to that LLP groundfish license and the LLP groundfish license specifies the exemption.
            (D) If an AFA rebuilt catcher vessel is equal to or greater than 125 ft (38.1 m) LOA, the AFA rebuilt catcher vessel will be subject to the catcher vessel exclusive fishing seasons for pollock in 50 CFR 679.23(i) and will not be exempt from 50 CFR 679.23(i) even if the vessel before rebuilding was less than 125 ft (38.1 m) LOA and was exempt from 50 CFR 679.23(i).
            (ii) AFA replacement vessels. (A) To improve vessel safety or to improve operational efficiency, including fuel efficiency, the owner of an AFA vessel may replace the AFA vessel with a vessel that is documented with a fishery endorsement issued under 46 U.S.C. 12113.
            (B) Upon approval of an application to replace an AFA vessel pursuant to paragraph (l)(7) of this section and except as provided in paragraph (l)(7)(ii)(C), paragraph (l)(7)(ii)(D), and paragraph (l)(7)(E) of this section, the owner of an AFA replacement vessel will be subject to the same requirements that applied to the replaced vessel and will be eligible to use the AFA replacement vessel in the same manner as the replaced vessel. If the AFA replacement vessel is not already designated on an AFA permit, the Regional Administrator will issue an AFA permit to the owner of the AFA replacement vessel. The AFA permit that designated the replaced, or former, AFA vessel will be revoked.
            (C) An AFA replacement vessel is exempt from the maximum length overall (MLOA) restriction on an LLP groundfish license with a Bering Sea area endorsement or an Aleutian Islands area endorsement when the AFA replacement vessel is conducting directed fishing for groundfish in the BSAI pursuant to that LLP groundfish license and the LLP groundfish license specifies an exemption from the MLOA restriction for the AFA replacement vessel.

            (D) If an AFA replacement catcher vessel is equal to or greater than 125 ft (38.1 m) LOA, the AFA replacement catcher vessel will be subject to the catcher vessel exclusive fishing seasons for pollock in 50 CFR 679.23(i) and will not be exempt from 50 CFR 679.23(i), even if the replaced vessel was less than 125 ft (38.1 m) LOA and was exempt from 50 CFR 679.23(i).
            (E) An AFA replacement catcher vessel for an AFA catcher vessel will have the same sideboard exemptions, if any, as the replaced AFA catcher vessel, except that if the AFA replacement vessel was already designated on an AFA permit as exempt from sideboard limits, the AFA replacement vessel will maintain its exemption even if the replaced vessel was not exempt from sideboard limits.
            (iii) Removal of AFA catcher vessel from the directed pollock fishery. (A) The owner of a catcher vessel that is designated on an AFA catcher vessel permit with an inshore endorsement may remove the catcher vessel from the directed pollock fishery, subject to the requirements in paragraphs (B), (C), and (D) of this paragraph (l)(7)(iii).
            (B) The owner of the removed catcher vessel must direct NMFS to assign the non-CDQ inshore pollock catch history in the BSAI of the removed vessel to one or more catcher vessels in the inshore fishery cooperative to which the removed vessel belonged at the time of the application for removal.
            (C) Except for the assignment of the pollock catch history of the removed catcher vessel in paragraph (l)(7)(iii)(B) of this section, all claims relating to the catch history of the removed catcher vessel in the Exclusive Economic Zone off Alaska, including any claims to an exemption from AFA sideboard limitations, will be permanently extinguished upon NMFS' approval of the application to remove the catcher vessel and the AFA permit that was held by the owner of the removed catcher vessel will be revoked.
            (D) The catcher vessel or vessels that are assigned the catch history of the removed catcher vessel cannot be removed from the fishery cooperative to which the removed catcher vessel belonged for a period of one year from the date that NMFS assigned the catch history of the removed catcher vessel to that vessel or vessels.
            (iv) Replaced vessels and removed vessels. An AFA vessel that is replaced or removed under paragraph (l)(7) of this section is permanently ineligible to receive any permit to participate in any fishery in the Exclusive Economic Zone off Alaska unless the replaced or removed vessel reenters the directed pollock fishery as a replacement vessel under paragraph (l)(7) of this section.
            (v) Application. To notify NMFS that the owner of an AFA vessel has rebuilt the AFA vessel, the owner of the AFA vessel must submit a complete application. To replace an AFA vessel with another vessel, NMFS must receive a complete application from the owner of the vessel that is being replaced. To remove an AFA catcher vessel from the directed pollock fishery, NMFS must receive a complete application from the owner of the vessel that is to be removed. An application must contain the information specified on the application form, with all required fields accurately completed and all required documentation attached. The application must be submitted to NMFS using the methods described on the application. The application referred to in this paragraph is “American Fisheries Act (AFA) Permit: Rebuilt, Replacement, or Removed Vessel Application.”
            (8) Application evaluations and appeals—(i) Initial evaluation. The Regional Administrator will evaluate an application submitted in accord with paragraph (l) of this section. If the Regional Administrator determines that the applicant meets the requirements for NMFS to take the action requested on the application, NMFS will approve the application. If the Regional Administrator determines that the applicant has submitted claims based on inconsistent information or fails to submit the information specified in the application, the applicant will be provided a single 30-day evidentiary period to submit evidence to establish that the applicant meets the requirements for NMFS to take the requested action. The burden is on the applicant to establish that the applicant meets the criteria in the regulation for NMFS to take the action requested by the applicant.
            (ii) Additional information and evidence. The Regional Administrator will evaluate the additional information or evidence submitted by the applicant within the 30-day evidentiary period. If the Regional Administrator determines that the additional information or evidence meets the applicant's burden of proof, the application will be approved. However, if the Regional Administrator determines that the applicant did not meet the applicant's burden of proof, the applicant will be notified by an initial administrative determination (IAD) that the application is denied.
            (iii) Initial administrative determinations (IAD). The Regional Administrator will prepare and send an IAD to the applicant following the expiration of the 30-day evidentiary period if the Regional Administrator determines that the information or evidence provided by the applicant fails to support the applicant's claims and is insufficient to establish that the applicant meets the requirements for an AFA permit or for NMFS to approve the withdrawal of a catcher vessel, or if the additional information, evidence, or revised application is not provided within the time period specified in the letter that notifies the applicant of the applicant's 30-day evidentiary period. The IAD will indicate the deficiencies in the application, including any deficiencies with the information, the evidence submitted in support of the information, or the revised application. An applicant who receives an IAD may appeal under the appeals procedures set out at 15 CFR part 906.
            (iv) Effect of cooperative allocation appeals. An AFA inshore cooperative may appeal the pollock quota share issued to the cooperative under § 679.62; however, final agency action on the appeal must occur prior to December 1 for the results of the appeal to take effect during the subsequent fishing year.
            (m) Participation in the AI directed pollock fishery—(1) Applicability. Harvesting pollock in the AI directed pollock fishery and processing pollock taken in the AI directed pollock fishery is authorized only for those harvesters and processors that are selected by the Aleut Corporation and approved by the Regional Administrator to harvest pollock in the AI directed pollock fishery or to process pollock taken in the AI directed pollock fishery.
            (2) Annual selection of participants by the Aleut Corporation. Each year and at least 14 days before harvesting pollock in the AI directed pollock fishery or processing pollock harvested in the AI directed pollock fishery, a participant must be selected by the Aleut Corporation and the following information for each participant must be submitted by the designated contact to the Regional Administrator:
            (i) Vessel or processor name;
            (ii) Federal fisheries permits number issued under paragraph (b) of this section or Federal processor permit issued under paragraph (f) of this section; and
            (iii) The fishing year which participation approval is requested.
            (3) Participant approval. (i) Participants must have:
            (A) A valid Federal fisheries permit or Federal processing permit, pursuant to paragraphs (b) and (f) of this section, respectively;
            (B) A valid fishery endorsement on the vessel's U.S. Coast Guard documentation for the vessel's participation in the U. S. fishery; and
            (C) A valid AFA permit under: paragraph (l)(2) of this section for all catcher/processors, paragraph (l)(3) of this section for all catcher vessels greater than 60 ft (18.3 m) LOA, or paragraph (l)(4) of this section for all motherships.
            (ii) Each participant selected by the Aleut Corporation that meets the conditions under paragraph (m)(3)(i) of this section will be approved by the Regional Administrator for participation in the AI directed pollock fishery.
            (iii) The Regional Administrator will provide to the designated contact for the Aleut Corporation the identity of each approved participant and the date upon which participation in the AI directed pollock fishery may commence. The Aleut Corporation shall forward to the approved participants a copy of NMFS's approval letter before harvesting or processing occurs.
            (iv) A copy of NMFS' approval letter for participating in the AI directed pollock fishery during the fishing year must be on site at the shoreside processor or stationary floating processor, or on board the vessel at all times and must be presented for inspection upon the request of any authorized officer.
            (4) Participant disapproval. (i) The Regional Administrator shall disapprove any participant that does not meet the conditions under paragraph (m)(3)(i) of this section. The Regional Administrator will notify in writing the Aleut Corporation and the selected participant of the disapproval. The selected participant will have 30 days in which to submit proof of meeting the requirements to participate in the AI directed pollock fishery.
            (ii) The Regional Administrator will prepare and send an initial administrative determinations (IAD) to the selected participant following the expiration of the 30-day evidentiary period if the Regional Administrator determines that the information or evidence provided by the selected participant fails to support the participant's claims and is insufficient to rebut the presumption that the disapproval for participation in the AI directed pollock fishery is correct or if the additional information or evidence is not provided within the time period specified in the letter that notifies the applicant of his or her 30-day evidentiary period. The IAD will indicate the deficiencies in the information required, including the evidence submitted in support of the information. The IAD also will indicate which claims cannot be approved based on the available information or evidence. A participant who receives an IAD may appeal under the appeals procedures set out at § 679.43. A participant who avails himself or herself of the opportunity to appeal an IAD will receive an interim approval from NMFS authorizing participation in the AI directed pollock fishery. An interim approval based on claims contrary to the final determination will expire upon final agency determination.
            (n) Rockfish Program—(1) Cooperative quota (CQ). (i) A CQ permit is issued annually to a rockfish cooperative if the members of that rockfish cooperative have submitted a complete and timely application for CQ as described in § 679.81(f) that is approved by the Regional Administrator. A CQ permit authorizes a rockfish cooperative to participate in the Rockfish Program. The CQ permit will indicate the amount of rockfish primary species and rockfish secondary species that may be harvested by the rockfish cooperative, and the amount of rockfish halibut PSC that may be used by the rockfish cooperative. The CQ permit will list the members of the rockfish cooperative, the vessels that are authorized to fish under the CQ permit for that rockfish cooperative, and the rockfish processor with whom that rockfish cooperative is associated, if applicable.
            (ii) A CQ permit is valid only until the end of the calendar year for which the CQ permit is issued;
            (iii) A legible copy of the CQ permit must be carried on board the vessel(s) used by the rockfish cooperative.
            (2) Rockfish cooperative termination of fishing declaration. (i) A rockfish cooperative may choose to terminate its CQ permit through a declaration submitted to NMFS.
            (ii) This declaration may only be submitted to NMFS electronically. The rockfish cooperative's designated representative must log into the online system and create a request for termination of fishing declaration as indicated on the computer screen. By using the rockfish cooperative's NMFS ID and password, and submitting the termination of fishing declaration request, the designated representative certifies that all information is true, correct, and complete.
            (o) Amendment 80 Program—(1) Amendment 80 QS permit. (i) An Amendment 80 QS permit is issued to a person who submits a timely and complete application for Amendment 80 QS that is approved by NMFS under § 679.90(b).
            (ii) An Amendment 80 QS permit is assigned to the owner of an Amendment 80 vessel that gave rise to that permit under the provisions of § 679.90(b), or its replacement under § 679.4(o)(4), unless the Amendment 80 QS permit is assigned to the holder of an LLP license originally assigned to an Amendment 80 vessel under the provisions of § 679.90(d) or § 679.90(e).
            (iii) If an Amendment 80 QS permit is assigned to the owner of an Amendment 80 vessel the Amendment 80 QS permit will designate the Amendment 80 vessel to which that permit is assigned.

            (iv) If an Amendment 80 QS permit is assigned to the holder of an LLP license originally assigned to an Amendment 80 vessel under the provisions of § 679.90(d)(2)(ii) or § 679.90(e)(4), the Amendment 80 QS permit will be permanently affixed to the LLP license originally assigned to an Amendment 80 vessel which will be designated as an Amendment 80 LLP/QS license.
            (v) Amendment 80 QS units assigned to an Amendment 80 QS permit are non-severable from that Amendment 80 QS permit and if transferred, the Amendment 80 QS permit must be transferred in its entirety to another person under the provisions of § 679.90(d) or § 679.90(e).
            (vi) A person must hold an Amendment 80 LLP license to hold an Amendment 80 QS permit.
            (vii) The owner of an Amendment 80 vessel must designate the Amendment 80 vessel on an Amendment 80 QS permit and on an Amendment 80 LLP license, or designate the Amendment 80 vessel on the Amendment 80 LLP/QS license to use that Amendment 80 vessel in an Amendment 80 fishery.
            (2) Amendment 80 Cooperative quota (CQ) permit. (i) A CQ permit is issued annually to an Amendment 80 cooperative that submits a timely and complete application for CQ that is approved by NMFS as described at § 679.91(b)(4).
            (ii) A CQ permit authorizes an Amendment 80 cooperative to catch a quantity of fish expressed as a portion of the ITAC and halibut and crab PSC that may be held for exclusive use by that Amendment 80 cooperative.
            (iii) A CQ permit will indicate the amount of Amendment 80 species that may be caught by the Amendment 80 cooperative, and the amount of Amendment 80 crab and halibut PSC that may be used by the Amendment 80 cooperative. The CQ permit will list the members of the Amendment 80 cooperative, Amendment 80 LLP licenses, Amendment 80 QS permits, and Amendment 80 vessels that are assigned to that Amendment 80 cooperative.
            (iv) The amount of CQ listed on the CQ permit will be based on:
            (A) The amount of Amendment 80 QS units held by all members of the Amendment 80 cooperative designated on a timely and complete application for CQ as described under § 679.91(b) that is approved by NMFS;
            (B) The Amendment 80 QS units derived from Amendment 80 QS permits held by members of the Amendment 80 cooperative who have submitted a timely and complete EDR for all Amendment 80 QS permits held by that member as described under § 679.94; and
            (C) The amount of CQ as modified by an application for CQ transfer as described under § 679.91(g) that is approved by NMFS.
            (v) A CQ permit is valid until whichever of the following occurs first:
            (A) Until the end of the year for which the CQ permit is issued; or
            (B) Until the permit is revoked, suspended, or modified pursuant to § 679.43 or under 15 CFR part 904.
            (vi) A legible copy of the CQ permit must be carried onboard an Amendment 80 vessel assigned to an Amendment 80 cooperative when fishing in the BSAI or adjacent waters open by the State of Alaska for which it adopts a Federal fishing season.
            (3) Amendment 80 limited access fishery permit. (i) An Amendment 80 limited access fishery permit is required for an Amendment 80 QS holder to catch, process, and receive Amendment 80 species assigned to the Amendment 80 limited access fishery, or use halibut and crab PSC assigned to the Amendment 80 limited access fishery. An Amendment 80 limited access fishery permit is issued annually to an Amendment 80 QS holder who:
            (A) Has submitted a timely and complete application for the Amendment 80 limited access fishery as described at § 679.91(b)(4) that is approved by NMFS, or
            (B) Is assigned to the Amendment 80 limited access fishery by NMFS as described at § 679.91(a)(3)(ii); and
            (C) Has submitted a timely and complete EDR for all Amendment 80 QS permits held by that person as described under § 679.94.
            (ii) An Amendment 80 limited access fishery permit is valid until whichever of the following occurs first:
            (A) Until the end of the year for which the Amendment 80 limited access fishery permit is issued; or
            (B) Until the permit is revoked, suspended, or modified pursuant to § 679.43 or under 15 CFR part 904.

            (iii) A legible copy of the Amendment 80 limited access fishery permit must be carried onboard an Amendment 80 vessel assigned to the Amendment 80 limited access fishery when fishing in the BSAI or adjacent waters open by the State of Alaska for which it adopts a Federal fishing season.
            (4) Amendment 80 Replacement Vessel. (i) The owner of an Amendment 80 vessel may replace such vessel for any purpose. All Federal fishery regulations applicable to the replaced vessel apply to the replacement vessel, except as described at § 679.92(d)(2)(ii) if applicable. A vessel that replaces an Amendment 80 vessel will be approved by the Regional Administrator as an Amendment 80 vessel following the submission and approval of a completed application for an Amendment 80 Replacement Vessel, provided that:
            (A) The replacement vessel does not exceed 295 ft. (89.9 m) LOA;
            (B) The replacement vessel was built in the United States and, if ever rebuilt, rebuilt in the United States;
            (C) The applicant provides documentation that the replacement vessel complies with U.S. Coast Guard safety requirements applicable to processing vessels operating in the Amendment 80 sector or, if unable to provide such documentation, the applicant provides documentation that the replacement vessel meets the requirements of the U.S. Coast Guard's Alternative Compliance and Safety Agreement; and
            (D) The replacement vessel is not a vessel listed at section 208(e)(1) through (20) of the American Fisheries Act or permitted under paragraph (l)(2)(i) of this section; is not an AFA replacement vessel designated on a listed AFA catcher/processor permit under paragraph (l)(2)of this section; and is not an AFA catcher vessel permitted under paragraph (l)(3) of this section.
            (ii) Application for Amendment 80 Replacement Vessel. A person who wishes to replace an Amendment 80 vessel must submit to NMFS a complete Application for Amendment 80 Replacement Vessel. An application must contain the information specified on the form, with all required fields accurately completed and all required documentation attached. This application must be submitted to NMFS using the methods described on the application.
            (5) Application evaluations and appeals—(i) Initial evaluation. The Regional Administrator will evaluate an application for an Amendment 80 replacement vessel submitted in accordance with paragraph (o)(4) of this section. If the vessel listed in the application does not meet the requirements for an Amendment 80 replacement vessel at § 679.4(o)(4), NMFS will not approve the application. An applicant who submits claims based on inconsistent information or fails to submit the information specified in the application for an Amendment 80 replacement vessel will be provided a single 30-day evidentiary period to submit evidence to establish that the vessel meets the requirements to be an Amendment 80 replacement vessel. The burden is on the applicant to establish that the vessel meets the criteria to become a replacement vessel.
            (ii) Additional information and evidence. The Regional Administrator will evaluate the additional information or evidence to support an application for Amendment 80 replacement vessel submitted within the 30-day evidentiary period. If the Regional Administrator determines that the additional information or evidence meets the applicant's burden of proving that the vessel meets the requirements to become an Amendment 80 Replacement Vessel, the application will be approved. However, if the Regional Administrator determines that the vessel does not meet the requirements to become an Amendment 80 Replacement Vessel, the applicant will be notified by an initial administrative determination (IAD) that the application for replacement vessel is denied.
            (iii) Initial administrative determinations (IAD). The Regional Administrator will prepare and send an IAD to the applicant following the expiration of the 30-day evidentiary period if the Regional Administrator determines that the information or evidence provided by the applicant fails to support the applicant's claims and is insufficient to establish that the vessel meets the requirements for an Amendment 80 replacement vessel or if the additional information, evidence, or revised application is not provided within the time period specified in the letter that notifies the applicant of his or her 30-day evidentiary period. The IAD will indicate the deficiencies in the application, including any deficiencies with the information, the evidence submitted in support of the information, or the revised application. An applicant who receives an IAD may appeal under the appeals procedures set out at § 679.43.
            (p) Flatfish Exchange Application. (1) Completed application. NMFS will process only completed Flatfish Exchange Applications submitted by CDQ groups or Amendment 80 cooperatives.
            (2) Certification. The designated representative must log into the Alaska Region Online application Web site and complete an exchange application form provided on the Web site. By using the NMFS ID, password, and Transfer Key and submitting the Flatfish Exchange Application, the designated representative certifies that all information submitted is true, correct, and complete.
            (3) Approval. A CDQ group or Amendment 80 cooperative must receive NMFS' approval of a Flatfish Exchange Application prior to using the CDQ or Amendment 80 CQ subject to the Flatfish Exchange. NMFS will approve the Flatfish Exchange Application if:
            (i) The CDQ group has sufficient CDQ ABC reserves of flathead sole, rock sole, or yellowfin sole;
            (ii) The Amendment 80 cooperative has sufficient Amendment 80 ABC reserves of flathead sole, rock sole, or yellowfin sole;
            (iii) The CDQ group receiving flathead sole, rock sole, or yellowfin sole from its CDQ ABC reserve exchanges an equal amount of unused CDQ of flathead sole, rock sole, or yellowfin sole, other than the species received from its CDQ ABC reserve;
            (iv) The Amendment 80 cooperative receiving flathead sole, rock sole, or yellowfin sole from its Amendment 80 ABC reserve exchanges an equal amount of unused Amendment 80 CQ of flathead sole, rock sole, or yellowfin sole, other than the species received from its Amendment 80 ABC reserve;
            (v) The CDQ group or Amendment 80 cooperative has not received at least three approved Flatfish Exchanges during that calendar year, as described at paragraph (p)(5) of this section;
            (vi) Approval of the Flatfish Exchange Application will not cause flathead sole, rock sole, or yellowfin sole to exceed an ABC or an ABC reserve for that species; and
            (vii) NMFS receives a completed Flatfish Exchange Application from a CDQ group or Amendment 80 cooperative during the calendar year for which the Flatfish Exchange would be effective, and NMFS can approve that Flatfish Exchange Application before the end of the calendar year in which the Flatfish Exchange would be effective.
            (4) Notification. (i) No exchange, adjustment, or apportionment of flathead sole, rock sole, or yellowfin sole may take effect until a notice of adjustment or apportionment has been published in the Federal Register with a statement of the findings on which the apportionment or adjustment is based.

            (ii) Each NMFS approved Flatfish Exchange is debited as one Flatfish Exchange. An approved Flatfish Exchange is effective on the date of publication of the notice of adjustment or apportionment in the Federal Register.
            
            (5) CDQ ABC reserve and Amendment 80 ABC reserve exchange limitations. Each CDQ group and each Amendment 80 cooperative is limited to no more than three Flatfish Exchanges per calendar year.
            [61 FR 31230, June 19, 1996]
            
              Editorial Note:
              For Federal Register citations affecting § 679.4, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            § 679.5
            Recordkeeping and reporting (R&R).
            (a) General R&R requirements. R&R requirements include, but are not limited to, paper and electronic documentation, logbooks, forms, reports, receipts, computer printouts, and requests for inspection described in this section and in § 679.28.
            (1) Groundfish logbooks and forms. (i) The Regional Administrator will prescribe and provide groundfish logbooks required under this section. All groundfish forms required under this section are available from the Alaska Region website at http://alaskafisheries.noaa.gov or may be requested by calling the Sustainable Fisheries Division at 907-586-7228 or faxing 907-586-7465. The forms may be completed online, printed, and mailed or faxed to NMFS at the address or fax number shown on the form. The forms also may be completed online, saved as a file, and submitted to NMFS as an attachment to an e-mail to the e-mail address shown on the form.
            (ii) Current editions. The operator must use the current edition of the logbooks and current format of the forms. Upon approval from the Regional Administrator NMFS-approved electronic versions of the forms may be used. Upon written notification and approval by the Regional Administrator, logbooks from the previous year may be used.
            (iii) Management program defined. A “management program” is a unique fishery program with a specific management strategy and/or allocation. Harvest that occurred under the management programs listed in the following table must be recorded separately in the logbooks, forms, and eLandings.
            
              
                If harvest made under . . . program
                Record the . . .
                For more information,see . . .
                
              
              
                (A) Western Alaska Community Development Quota (CDQ)
                CDQ number
                subpart C of this part
              
              
                (B) Exempted Fishery
                Exempted fishery permit number
                § 679.6
              
              
                (C) Research Fishery
                Research fishery permit number
                § 600.745(a) of this chapter
              
              
                (D) Aleutian Islands Pollock (AIP)
                n/a
                subpart F of this part
              
              
                (E) Open access (OA)
                [for recording in eLandings only]
                paragraph (e) of this section
              
              
                (F) Rockfish Program
                Cooperative number
                subpart H to this part.
              
            
            (2) Responsibility. (i) The operator of a catcher vessel, catcher/processor, mothership, or tender vessel (hereafter referred to as the operator) and the manager of a shoreside processor, SFP, or buying station (hereafter referred to as the manager) are each responsible for complying with the applicable R&R requirements in this section and in § 679.28.
            (ii) The owner of a vessel, shoreside processor, SFP, buying station, or tender vessel is responsible for compliance and must ensure that the operator, manager, or representative (see paragraph (b) of this section) complies with the applicable R&R requirements in this section and in § 679.28.
            (iii) The IFQ permit holder, IFQ hired master permit holder, or Registered Buyer must comply with the R&R requirements provided at paragraphs (e), (g), (k), and (l) of this section.
            (iv) The CDQ permit holder, CDQ hired master permit holder, or Registered Buyer must comply with the R&R requirements provided at paragraphs (e), (g), (k), and (l)(1) through (6) of this section.
            (3) Fish to be recorded and reported. The operator or manager must record and report the following information (see paragraphs (a)(3)(i) through (iv) of this section) for all groundfish (see Table 2a to this part), prohibited species (see Table 2b to this part), forage fish (see Table 2c to this part), grenadiers (see Table 2c to this part), squids (see Table 2c to this part), and sculpins (see Table 2c to this part). The operator or manager may record and report the following information (see paragraphs (a)(3)(i) through (iv) of this section) for non-groundfish (see Table 2d to this part):
            (i) Harvest information;
            (ii) Receipt information from catcher vessels, buying stations, and tender vessels including fish received from vessels not required to have an FFP; and fish received under contract for handling or processing for another processor;
            (iii) Discard or disposition information, including fish reported but not delivered to the operator or manager, e.g., fish used onboard a vessel, when receiving catch from a catcher vessel, buying station, or tender vessel; and
            (iv) Transfer information, including fish transferred out of the facility or off the vessel.
            (4) Exemptions—(i) Catcher vessels less than 60 ft (18.3 m) LOA. Except for vessels using pot gear as described in paragraph (c)(3)(i)(B)(1) of this section and the vessel activity report described at paragraph (k) of this section, the owner or operator of a catcher vessel less than 60 ft (18.3 m) LOA is not required to comply with the R&R requirements of this section.
            (ii) Catcher vessels that take groundfish in crab pot gear for use as crab bait on that vessel. (A) Owners or operators of catcher vessels who, when crab is open anywhere or in the same area as an open crab season, take groundfish in crab pot gear for use as crab bait onboard their same vessels, and the bait is neither transferred nor sold, are not required to comply with R&R requirements of this section.
            (B) This exemption does not apply to fishermen who:
            (1) Catch groundfish for bait during an open crab season and sell that groundfish or transfer it to another vessel, or
            (2) Participate in a directed fishery for groundfish using any gear type during periods that are outside an open crab season for use as crab bait onboard their vessel.
            (C) No groundfish species listed by NMFS as “prohibited” in a management or regulatory area may be taken in that area for use as bait.
            (5) Inspection and retention of records—(i) Inspection of records. The operator or manager must make available for inspection the R&R documentation in this section and in § 679.28 upon the request of an authorized officer.
            (ii) Retention of records. The operator or manager must retain the R&R documentation described in this section and in § 679.28:
            (A) On site. Retain these records on site at the shoreside processor or SFP, or onboard the vessel until the end of the fishing year during which the records were made and for as long thereafter as fish or fish products recorded in the R&R documentation are retained.
            (B) For 3 years. Retain these records for 3 years after the end of the fishing year during which the records were made.
            (6) Maintenance of records. The operator or manager must maintain all records described in this section and in § 679.28 in English and in a legible, timely, and accurate manner, based on Alaska local time (A.l.t.); if handwritten, in indelible ink; if computer-generated, as a legible printed paper copy.
            (7) Custom processing. The manager of a shoreside processor or SFP or the operator of a mothership must record products that result from custom processing for another person in eLandings consistently throughout a fishing year using one of the following two methods:
            (i) Combined records. Record landings, discards or dispositions, and products of custom-processed groundfish routinely in eLandings using processor name, FFP or FPP number, and ADF&G processor code; or
            (ii) Separate records. Record landings, discards or dispositions, and products of custom-processed groundfish in eLandings identified by the name, FPP number or FFP number, and ADF&G processor code of the associated business entity.
            (b) Representative. The operator of a catcher vessel, mothership, catcher/processor, or tender vessel or manager of a shoreside processor, SFP, or buying station may identify one contact person to complete the logbook and forms and to respond to inquiries from NMFS. Designation of a representative under this paragraph (b) does not relieve the owner, operator, or manager of responsibility for compliance under paragraphs (a)(1) through (6) of this section.
            (c) Logbooks—(1) Requirements—(i) Use of two or more vessel logbooks of same gear type. If using more than one logbook of the same gear type in a fishing year onboard a vessel, the operator must ensure that the page numbers follow the consecutive order of the previous logbook.
            (ii) Use of two or more vessel logbooks of different gear types. If two or more different gear types are used onboard a vessel in a fishing year, the operator(s) of this vessel must use the same number of separate vessel logbooks for the different gear types, each separately paginated.
            (iii) Two vessel logbooks for pair trawl. If two vessels are dragging a trawl between them (pair trawl), the operator of each vessel must maintain a separate logbook to record the amount of the catch retained and fish discarded by that vessel. Each of the two logbooks must be separately paginated.
            (iv) Two logbooks of different operation. If a vessel functions both as a mothership and as a catcher/processor in the same fishing year, the operator(s) must maintain two logbooks, a separate logbook for each operation type, each separately paginated.
            (v) Alteration of logbook information. (A) Except as described in paragraph (c)(1)(v)(B) of this section, no person may alter or change any entry or record in a logbook.
            (B) An inaccurate or incorrect entry or record must be corrected by lining out the original and inserting the correction, provided that the original entry or record remains legible. All corrections must be made in ink.
            (vi) Logsheet distribution and submittal. (A) No person except an authorized officer may remove any original white logsheet of any logbook.
            (B) The operator must distribute and submit logsheets as indicated in the following table:
            
              
                Logsheet Distribution and Submittal
                If logsheet color is ...
                Logsheets found in these logbooks
                CV lgl/pot
                CV trw
                CP lgl/pot
                CP trw
                MS
                Submit to ...
                Time limit
              
              
                (1) White
                X
                X
                X
                X
                X
                Must retain, permanently bound in logbook
              
              
                (2) Goldenrod
                X
                X
                X
                X
                X
                Observer
                After signature of operator and prior to departure of observer from the vessel.
              
              
                (3) Yellow
                X
                X
                
                
                
                Must submit quarterly to:NOAA Fisheries Office for Law Enforcement Alaska Region Logbook Program, P.O. Box 21767, Juneau, AK 99802-1767 Telephone: 907-586-7225
                
                On the following schedule:
                    1st quarter by May 1 of that fishing year. 2nd quarter by August 1 of that fishing year. 3rd quarter by November 1 of that fishing year. 4th quarter by February 1 of the following fishing year.
                
              
              
                (4) Blue
                X
                X
                 
                 
                 
                Mothership, shoreside processor, SFP, buying station, or tender vessel that receives the harvest
                Within 2 hours after completion of catch delivery
              
              
                (5) Green
                X
                 
                X
                 
                 
                Optional, but may be required by IPHC (see §§ 300.60 through 300.65 of this chapter)
                If required, after the vessel's catch is off-loaded
              
              Note: CP = catcher/processor; CV = catcher vessel; pot = longline pot or pot-and-line; lgl = longline; trw = trawl; MS = mothership.
            
            (2) Recording active and inactive time periods in the DFL or DCPL—(i) Account for each day of the fishing year. The operator must account for each day of the fishing year, January 1 through December 31, in the DFL or DCPL and indicate whether the vessel or processor was active or inactive during the time period.
            (A) An active period by fishing category is defined in the following paragraphs under this section:
            
              
                Paragraph
                Fishing Category
              
              
                (c)(3)(iv)(A)(1)
                Catcher vessel, longline or pot gear
              
              
                (c)(3)(iv)(B)(1)
                Catcher/processor, longline or pot gear
              
              
                (c)(4)(iv)(A)(1)
                Catcher vessel, trawl gear
              
              
                (c)(4)(iv)(B)(1)
                Catcher/processor, trawl gear
              
              
                (c)(5)(ii)
                Shoreside processor or SFP
              
              
                (c)(6)(iv)
                Mothership
              
            
            (B) An inactive period is defined as a time period other than active.
            (ii) Record January 1 on page 1. The operator must record the first day of the fishing year, January 1, on page one of the DFL or DCPL regardless of whether the vessel or processor was active or inactive. The operator must record time periods consecutively.
            (iii) Required information for inactive periods. If inactive, the operator must record the following information (see paragraphs (c)(2)(iii)(A) through (F) of this section) on one logsheet in the DFL or DCPL:
            (A) If a catcher vessel, record vessel name, ADF&G vessel registration number, FFP number or Federal crab vessel permit number, operator printed name, operator signature, and page number.
            (B) If a mothership or catcher/processor, record vessel name, ADF&G processor code, FFP number, operator printed name, operator signature, and page number.
            (C) Mark “inactive.”
            (D) Record the date (mm/dd) of the first day when inactive under “Start date.”
            (E) Write brief explanation why inactive, e.g., bad weather or equipment failure. If inactive due to surrender of a FFP or FPP, write “surrender of permit” as the reason for inactivity.
            (F) Record the date (mm/dd) of the last day when inactive under “End date.”
            (iv) Inactive two or more quarters. If the inactive time period extends across two or more successive quarters, the operator must complete a logsheet for each inactive quarter. The first logsheet must indicate the first and last day of the first inactive quarter. Successive logsheets must indicate the first and last day of its respective inactive quarter.
            (3) Longline and pot gear catcher vessel DFL and catcher/processor DCPL—(i) Responsibility—(A) Groundfish fisheries. (1) Except as described in paragraph (f)(1)(i) of this section, the operator of a catcher vessel 60 ft (18.3 m) or greater LOA, that is required to have an FFP under § 679.4(b) and that is using longline or pot gear to harvest groundfish must maintain a longline and pot gear DFL.
            (2) Except as described in paragraph (f)(1)(ii) of this section, the operator of a catcher/processor that is required to have an FFP under § 679.4(b) and that is using longline or pot gear to harvest groundfish must use a combination of catcher/processor longline and pot gear DCPL and eLandings to record and report daily processor identification information, catch-by-set information, groundfish production data, and groundfish and prohibited species discard or disposition data.
            (B) IFQ or CDQ halibut, or IFQ or CDQ sablefish fisheries. (1) The operator of a catcher vessel less than 60 ft (18.3 m) LOA, using longline pot gear to harvest IFQ sablefish or IFQ halibut in the GOA, or using pot gear to harvest IFQ or CDQ halibut or IFQ or CDQ sablefish in the BSAI, must maintain a longline and pot gear DFL according to paragraph (c)(3)(iv)(A)(2) of this section.
            (2) Except as described in paragraph (f)(1)(i) of this section, the operator of a catcher vessel 60 ft (18.3 m) or greater LOA in the GOA must maintain a longline and pot gear DFL according to paragraph (c)(3)(iv)(A)(2) of this section, when using longline gear or longline pot gear to harvest IFQ sablefish and when using gear composed of lines with hooks attached, setline gear (IPHC), or longline pot gear to harvest IFQ halibut.
            (3) Except as described in paragraph (f)(1)(i) of this section, the operator of a catcher vessel 60 ft (18.3 m) or greater LOA in the BSAI must maintain a longline and pot gear DFL according to paragraph (c)(3)(iv)(A)(2) of this section, when using hook-and-line gear or pot gear to harvest IFQ or CDQ sablefish, and when using pot gear or gear composed of lines with hooks attached or setline gear (IPHC) to harvest IFQ halibut or CDQ halibut.
            (4) Except as described in paragraph (f)(1)(ii) of this section, the operator of a catcher/processor in the GOA must use a combination of a catcher/processor longline and pot gear DCPL and eLandings according to paragraph (c)(3)(iv)(B)(2) of this section, when using longline gear or longline pot gear to harvest IFQ sablefish and when using gear composed of lines with hooks attached, setline gear (IPHC), or longline pot gear to harvest IFQ halibut.
            (5) Except as described in paragraph (f)(1)(ii) of this section, the operator of a catcher/processor in the BSAI must use a combination of a catcher/processor longline and pot gear DCPL and eLandings according to (c)(3)(iv)(B)(2) of this section, when using hook-and-line gear or pot gear to harvest IFQ sablefish, and when using gear composed of lines with hooks attached or setline gear (IPHC) to harvest IFQ halibut or CDQ halibut.
            (C) CR crab fisheries. The operator of a catcher vessel 60 ft (18.3 m) or greater LOA, using pot gear to harvest CR crab from the BSAI must maintain a longline and pot gear DFL.
            (ii) Reporting time limits—(A) Catcher vessel. The operator of a catcher vessel using longline or pot gear must record in the DFL the information from the following table for each set within the specified time limit:
            
              
                REPORTING TIME LIMITS, CATCHER VESSEL LONGLINE OR POT GEAR
                Required information
                Time limit for recording
              
              
                (1) FFP number and/or Federal crab vessel permit number (if applicable), IFQ permit numbers (halibut, sablefish, and crab), CDQ group number, halibut CDQ permit number, set number, date and time gear set, date and time gear hauled, beginning and end positions of set, number of skates or pots set, and estimated total hail weight for each set
                Within 2 hours after completion of gear retrieval.
              
              
                (2) Discard and disposition information
                By 2400 hours, A.l.t., each day to record the previous day's discard and disposition information.
              
              
                (3) Submit the blue DFL to mothership, shoreside processor, SFP, buying station, or tender vessel receiving catch
                Within 2 hours after completion of catch delivery
              
              
                (4) All other required information
                Within 2 hours after the vessel's catch is off-loaded, notwithstanding other time limits
              
              
                (5) Operator sign the completed logsheets
                Within 2 hours after completion of catch delivery
              
              
                (6) Submit goldenrod logsheet to the observer
                After signature of operator and prior to departure of observer from the vessel.
              
            
            (B) Catcher/processor. The operator of a catcher/processor using longline or pot gear must record in the DCPL or submit via eLandings the information from the following table for each set within the specified time limit:
            
              
                REPORTING TIME LIMITS, CATCHER/PROCESSOR LONGLINE OR POT GEAR
                Required information
                Record In DCPL
                Submit via eLandings
                Time limit for reporting
              
              
                (1) FFP number and/or Federal crab vessel permit number (if applicable), IFQ permit numbers (halibut, sablefish, and crab), CDQ group number, halibut CDQ permit number, set number, date and time gear set, date and time gear hauled, beginning and end positions of set, number of skates or pots set, and estimated total hail weight for each set
                X
                
                Within 2 hours after completion of gear retrieval.
              
              
                (2) Discard and disposition information
                
                X
                By 2400 hours, A.l.t., each day to record the previous day's discard and disposition information
              
              
                (3) Product information
                
                X
                By 2400 hours, A.l.t., each day to record the previous day's production information
              
              
                (4) All other required information
                X
                
                By 2400 hours, A.l.t., of the day following completion of production.
              
              
                (5) Operator sign the completed logsheets
                X
                
                By 2400 hours, A.l.t., of the day following the week-ending date of the weekly reporting period.
              
              
                (6) Submit goldenrod logsheet to the observer
                X
                 
                After signature of operator and prior to departure of observer from the vessel
              
            
            
            (iii) Required information, if inactive. See paragraph (c)(2) of this section.
            (iv) Required information, if active—(A) Catcher vessel, longline or pot gear. (1) A catcher vessel using longline or pot gear is active when gear remains on the grounds in a reporting area (except reporting areas 300, 400, 550, or 690), regardless of the vessel location.
            (2) If a catcher vessel identified in paragraph (c)(3)(i)(A)(1) or (c)(3)(i)(B)(1) through (3) of this section is active, the operator must record in the longline and pot gear DFL, for one or more days on each logsheet, the information listed in paragraphs (c)(3)(v), (vi), (viii), and (x) of this section.
            (3) Retain and record discard quantities over the MRA. When a CV is fishing in an IFQ fishery and the fishery for Pacific cod is closed to directed fishing but not in PSC status in that reporting area as described in § 679.20, the operator must retain and record up to and including the maximum retainable amount (MRA) for Pacific cod as defined in Tables 10 or 11 to this part. Quantities over this amount must be discarded and recorded as discard in the logbook.
            (B) Catcher/processor, longline or pot gear. (1) A catcher/processor using longline or pot gear is active when processing or when all or part of the longline or pot gear is in the water.
            (2) If a catcher/processor identified in paragraph (c)(3)(i)(A)(2) or (c)(3)(i)(B)(4) through (5) of this section is active, the operator must record in the catcher/processor longline and pot gear DCPL the information listed in paragraphs (c)(3)(v) and (vi) of this section and must record in eLandings the information listed in paragraphs (c)(3)(v), (vii), and (ix) of this section.
            (3) Retain and record discard quantities over the MRA. When a catcher/processor is fishing in an IFQ fishery and the fishery for Pacific cod or rockfish is closed to directed fishing but not in PSC status in that reporting area as described in § 679.20, the operator must retain and record up to and including the MRA for Pacific cod or rockfish as defined in Table 10 or 11 to this part. Quantities over this amount must be discarded and recorded as discard in eLandings.
            (v) Identification information—(A) Page number. Number the pages in each logbook consecutively, beginning on the first page of the DFL or DCPL with page 1 for January 1 and continuing for the remainder of the fishing year.
            (B) Printed name and signature of operator. The operator's name must be printed in the DFL or DCPL. The operator must sign each completed logsheet of the DFL or DCPL as verification of acceptance of the responsibility required in paragraph (a)(2) of this section
            (C) Vessel identification. Name of vessel as displayed in official documentation; FFP number or Federal crab vessel permit number of the vessel; and ADF&G vessel registration number if a catcher vessel or ADF&G processor code if a catcher/processor.
            (D) Other permit numbers (if applicable). IFQ permit number of the operator, if any, and each permit number of any IFQ permit on which anyone aboard is authorized to fish; groundfish CDQ number; and halibut CDQ permit number.
            (E) Reporting area—(1) Groundfish. Record the Federal reporting area code (see Figures 1 and 3 to this part) where gear retrieval was completed, regardless of where the majority of the set took place. Use a separate logsheet for each reporting area.
            (2) IFQ halibut and CDQ halibut. Record the IPHC regulatory area (see Figure 15 to this part) where gear retrieval was completed, regardless of where the majority of the set took place.
            (3) CR crab. Leave this field blank.
            (F) Crew size. If a catcher vessel, record the number of crew members (including operator), excluding observer(s), on the last day of a trip. If a catcher/processor, record the number of crew members (including operator), excluding observer(s), on the last day of the weekly reporting period.
            (G) Gear type. Use a separate logsheet for each gear type. Place a check mark in the box for the gear type used to harvest the fish or crab. Record the information from the following table for the appropriate gear type on the logsheet. If the gear type is the same on subsequent logsheets, place a check mark in the box instead of re-entering the gear type information on the next logsheet.
            
              
                If gear type is . . .
                Then . . .
              
              
                (1) Other gear
                If gear is other than those listed within this table, indicate “Other” and describe.
              
              
                (2) Pot gear (includes pot-and-line and longline pot)
                (i) If using longline pot gear in the GOA, enter the length of longline pot set to the nearest foot, the size of pot in inches (width by length by height or diameter), and spacing of pots to the nearest foot.
              
              
                 
                (ii) If using longline pot gear in the GOA, enter the number of pots deployed in each set (see paragraph (c)(3)(vi)(F) of this section) and the number of pots lost when the set is retrieved (optional, but may be required by IPHC regulations, see §§ 300.60 through 300.65 of this title).
              
              
                 
                (iii) If using pot gear, enter the number of pots deployed in each set (see paragraph (c)(3)(vi)(F) of this section) and the number of pots lost when the set is retrieved (optional, but may be required by IPHC regulations, see §§ 300.60 through 300.65 of this title).
              
              
                (3) Hook-and-line gear
                Indicate: (i) Whether gear is fixed hook (conventional or tub), autoline, or snap (optional, but may be required by IPHC regulations, see §§ 300.60 through 300.65 of this title).
              
              
                 
                (ii) Number of hooks per skate (optional, but may be required by IPHC regulations, see §§ 300.60 through 300.65 of this title), length of skate to the nearest foot (optional, but may be required by IPHC regulations, see §§ 300.60 through 300.65 of this title), size of hooks, and hook spacing in feet.
              
              
                 
                (iii) Enter the number of skates set and number of skates lost (optional, but may be required by IPHC regulations, see §§ 300.60 through 300.65 of this title).
              
              
                 
                (iv) Seabird avoidance gear code(s) (see § 679.24(e) and Table 19 to this part).
              
              
                 
                (v) Enter the number of mammals sighted while hauling gear next to the mammal name: Sperm, orca, and other (optional, but may be required by IPHC regulations, see §§ 300.60 through 300.65 of this title).
              
              
                 
                (vi) Enter the number of sablefish, halibut, other fish, or hooks damaged found while hauling gear (optional, but may be required by IPHC regulations, see §§ 300.60 through 300.65 of this title).
              
            
            (H) Management program. Indicate whether harvest occurred under a management program (see paragraph (a)(1)(iii) of this section). Use a separate logsheet for each management program. If harvest is not under one of the listed management programs, leave blank.
            (I) Observer information. Record the number of observers aboard, the name of the observer(s), and the observer cruise number(s).
            (vi) Catch-by-set information. The operator must record the following information (see paragraphs (c)(3)(vi)(A) through (L) of this section) for each set (see § 679.2) in the DFL or DCPL. If no catch occurred for a given day, write “no catch.”
            (A) Set number. Sequentially by year.
            (B) Gear deployment (or to set gear)—(1) Hook-and-line gear begin position. Record date (mm/dd), time (in military format, A.l.t.), and the begin position (in latitude and longitude to the nearest minute; indicate E or W for longitude) when the first hook-and-line gear of a set enters the water.
            (2) Jig or troll gear begin position. Record date (mm/dd), time (in military format, A.l.t.), and the begin position (latitude and longitude to the nearest minute; indicate E or W for longitude) when the jig or troll gear enters the water.
            (3) Pot gear begin position. Record date (mm/dd), time (in military format, A.l.t.), and the begin position (latitude and longitude to the nearest minute; indicate E or W for longitude) when the pot gear enters the water.
            (C) Gear retrieval (or to haul gear)—(1) Hook-and-line gear end position. Date (mm/dd), time (in military format, A.l.t.), and end position coordinates (in latitude and longitude to the nearest minute; indicate E or W for longitude), where the last hook-and-line gear of a set leaves the water, regardless of where the majority of the set took place.
            (2) Jig or troll gear end position. Date (mm/dd), time (in military format, A.l.t.), and end position coordinates (in latitude and longitude to the nearest minute; indicate E or W for longitude) where the jig or troll gear leaves the water.
            (3) Pot gear end position. Date (mm/dd), time (in military format, A.l.t.), and end position coordinates (in latitude and longitude to the nearest minute; indicate E or W for longitude) where the last pot of a set is retrieved, regardless of where the majority of the set took place.
            (D) Begin and end buoy or bag numbers. (optional, but may be required by IPHC regulations (see §§ 300.60 through 300.65 of this chapter)).
            (E) Begin and end gear depths. Recorded to the nearest fathom (optional, but may be required by IPHC regulations (see §§ 300.60 through 300.65 of this chapter)).
            (F) Species codes. The operator must record and report required information for all groundfish (see Table 2a to this part), prohibited species (see Table 2b to this part), forage fish (see Table 2c to this part), grenadiers (see Table 2c to this part), squids (see Table 2c to this part), and sculpins (see Table 2c to this part). The operator may record and report information for non-groundfish (see Table 2d to this part).
            (G) Target species code. Enter the species code of the intended species to be harvested. Enter only one target species code.
            (H) Estimated total hail weight. Enter the estimated hail weight, which is an estimate of the total weight of the entire catch without regard to species. Indicate whether weight is estimated to the nearest pound or to the nearest 0.001 mt.
            (I) IR/IU species (see § 679.27). If a catcher/processor, enter species code of IR/IU species and estimated total round weight for each IR/IU species, if applicable; indicate whether weight is estimated to the nearest pound or the nearest 0.001 mt. Use one line to record information for each IR/IU species, including species code and amount of catch. If more than one IR/IU species are to be recorded, the operator must use a separate line for each species.
            (J) IFQ halibut and CDQ halibut. Estimated total net weight of IFQ halibut and CDQ halibut to the nearest pound.
            (K) IFQ sablefish. Number and estimated total round weight of IFQ sablefish to the nearest pound. Indicate whether IFQ sablefish product is Western cut, Eastern cut, or round weight.
            (L) CR crab. If in a CR crab fishery, record the number and scale weight of raw CR crab to the nearest pound.
            (vii) Product information, catcher/processor. The operator of a catcher/processor using longline or pot gear must record groundfish product information for all retained groundfish in eLandings (see paragraph (e)(10) of this section).
            (viii) Discard or disposition information, catcher vessel. The operator must record in a DFL the discard or disposition information that occurred prior to and during delivery to a buying station, tender vessel, mothership, shoreside processor, or SFP. Discard or disposition information must include the daily weight of groundfish, daily weight of herring PSC, and daily number of PSC animals. If no discard or disposition occurred for a given day, the operator must write “no discards or disposition.”
            (A) Enter discard or disposition information by species codes and product codes as follows:
            (1) Date (mm/dd) of discard or disposition (day that discard or disposition occurred).
            (2) For whole fish discard or disposition of groundfish or Pacific herring PSC, daily estimated total weight, balance forward weight from the previous day, and cumulative total weight since last delivery for each species; indicate whether weight is estimated to the nearest pound or nearest 0.001 mt.
            (3) For whole fish discard or disposition of each prohibited species (Pacific salmon, steelhead trout, Pacific halibut, king crabs, and Tanner crabs) record the daily estimated total number, balance forward from the previous day, and cumulative total number since the last delivery.
            (4) Summarize the weekly cumulative discard and disposition totals of groundfish weights and number of PSC animals separately by reporting area, management program, and gear type. Determine the weekly cumulative total by adding daily totals and the balance carried forward from the day before.

            (B) The operator must record “0” or zero balance forward and start a new logsheet after the offload or transfer of all fish or fish product onboard and prior to the beginning of each fishing trip. Nothing shall be carried forward from the previous fishing trip.
            (ix) Discard or disposition information, catcher/processor. The operator of a catcher/processor using longline or pot gear must record all discard or disposition information in eLandings (see paragraph (e)(10) of this section).
            (x) Catcher vessel delivery information. The operator of a catcher vessel must enter the following information (see paragraphs (c)(3)(x)(A) through (D) of this section) for delivery to a buying station, tender vessel, mothership, shoreside processor, or SFP:
            (A) Date (mm/dd) that delivery of harvest was completed.
            (B) ADF&G fish ticket issued to operator by the recipient, Registered Buyer, or RCR receiving the delivery.
            (C) Name of recipient, Registered Buyer, or RCR.
            (D) For the unloading port, enter the name of the port or port code (see Tables 14a and 14b to this part) of delivery location.
            (4) Trawl gear catcher vessel DFL and catcher/processor DCPL—(i) Responsibility. (A) Except as described in paragraph (f)(1)(iii) of this section, the operator of a catcher vessel 60 ft (18.3 m) or greater LOA, that is required to have an FFP under § 679.4(b), and that is using trawl gear to harvest groundfish must maintain a trawl gear DFL, must complete one or more logsheets per day. Upon notification by the Regional Administrator, a DFL from the previous year may be used.
            (B) Except as described in paragraph (f)(1)(iv) or (vii) of this section, the operator of a catcher/processor that is required to have an FFP under § 679.4(b) and that is using trawl gear to harvest groundfish is required to use a combination of catcher/processor trawl gear DCPL and eLandings to record and report daily processor identification information, catch-by-haul landing information, groundfish production data, and groundfish and prohibited species discard or disposition data. Under paragraph (f)(1)(vii) of this section, the operators of AFA catcher/processors or any catcher/processor harvesting pollock CDQ are required to use an ELB and no longer report using a DCPL.
            (ii) Reporting time limits—(A) Catcher vessel. The operator of a catcher vessel using trawl gear must record in the DFL the information in the following table for each haul within the specified time limit:
            
              
                REPORTING TIME LIMITS, CATCHER VESSEL TRAWL GEAR
                Required information
                Time limit for recording
              
              
                (1) Haul number, time and date gear set, time and date gear hauled, beginning and end positions, CDQ number (if applicable), total estimated hail weight for each haul
                Within 2 hours after completion of gear retrieval, except that catcher vessels harvesting pollock CDQ in the BS and delivering unsorted codends to a mothership must record CDQ number within 2 hours after completion of weighing all catch in the haul on the mothership
              
              
                (2) Discard and disposition information
                By 2400 hours, A.l.t., each day to record the previous day's discard and disposition information.
              
              
                (3) Submit blue DFL to mothership, shoreside processor, SFP, buying station, or tender vessel receiving the catch
                Within 2 hours after completion of catch delivery
              
              
                (4) Record all other required information
                Within 2 hours after the vessel's catch is off-loaded, notwithstanding other time limits
              
              
                (5) Operator sign the completed logsheets
                Within 2 hours after completion of catch delivery
              
              
                (6) Submit the goldenrod logsheet to the observer
                After signature of operator and prior to departure of observer from the vessel.
              
            
            (B) Catcher/processor. The operator of a catcher/processor using trawl gear must record in the DCPL or submit via eLandings the information in the following table for each haul within the specified time limit:
            
            
              
                REPORTING TIME LIMITS, CATCHER/PROCESSOR TRAWL GEAR
                Required information
                Record In DCPL
                Submit via eLandings
                Time limit for recording
              
              
                (1) Management program, except CDQ Program, haul number, time and date gear set, time and date gear hauled, begin and end positions of gear, and, if not required to weigh catch on a scale approved by NMFS, total estimated hail weight for each haul
                X
                
                Within 2 hours after completion of gear retrieval.
              
              
                (2) CDQ number (if applicable) and, if required to weigh catch on a scale approved by NMFS, the scale weight of total catch for each haul
                X
                
                Within 2 hours after completion of weighing all catch in the haul.
              
              
                (3) Discard and disposition information
                
                X
                By 2400 hours, A.l.t., each day to record the previous day's discard and disposition information.
              
              
                (4) Product information
                
                X
                By 2400 hours, A.l.t., each day to record the previous day's production information
              
              
                (5) All other required information
                X
                
                By 2400 hours, A.l.t., of the day following completion of production to record all other required information.
              
              
                (6) Operator sign the completed logsheets
                X
                
                By 2400 hours, A.l.t., of the day following the week-ending date of the weekly reporting period
              
              
                (7) Submit the goldenrod logsheet to the observer
                X
                 
                After signature of operator and prior to departure of observer from the vessel.
              
            
            (iii) Required information, if inactive. See paragraph (c)(2) of this section.
            (iv) Required information, if active—(A) Catcher vessel. (1) A catcher vessel using trawl gear is active when all or part of the trawl net is in the water.
            (2) If the catcher vessel identified in paragraph (c)(4)(i)(A) of this section is active, the operator must record for one day per logsheet in the DFL, the information described in paragraphs (c)(4)(v), (vi), (viii), and (x) of this section.
            (B) Catcher/processor. (1) A catcher/processor using trawl gear is active when processing groundfish or when all or part of the trawl net is in the water.
            (2) If the catcher/processor identified in paragraph (c)(4)(i)(B) of this section is active, the operator must record for one day per logsheet in the DCPL, the information described in paragraphs (c)(4)(v) and (vi) of this section and submit in eLandings the information described in paragraphs (c)(4)(v), (vii), and (ix) of this section.
            (v) Identification information. If active, the operator must record the following information (see paragraphs (c)(4)(v)(A) through (J) of this section):
            (A) Date. Enter date of each day (mm/dd/yyyy). This date is also the date of gear deployment.
            (B) Page number. Number the pages in each logbook consecutively, beginning on the first page of the DFL or DCPL with page 1 for January 1 and continuing for the remainder of the fishing year.
            (C) Printed name and signature of operator. The operator's name must be printed in the DFL or DCPL. The operator must sign each completed logsheet of the DFL or DCPL as verification of acceptance of the responsibility required in paragraph (a)(2) of this section. The operator's signature is due by 2400 hours A.l.t. of the day following the week-ending date of the weekly reporting period.
            (D) Vessel identification. Name of vessel as displayed in official documentation; FFP number of the vessel; ADF&G vessel registration number if a catcher vessel; and ADF&G processor code if a catcher/processor.
            (E) Federal reporting area. Record the Federal reporting area code where gear retrieval was completed, regardless of where the majority of the set took place. Use a separate logsheet for each reporting area.
            
            (F) COBLZ or RKCSA. If gear retrieval occurred in the COBLZ (see Figure 13 to this part) or RKCSA (see Figure 11 to this part) area within a reporting area, use two separate logsheets, the first to record the information from the reporting area that includes COBLZ or RKCSA, and the second to record the information from the reporting area that does not include COBLZ or RKCSA.
            (G) Crew size. If a catcher vessel, record the number of crew members (including operator), excluding observer(s), on the last day of a trip. If a catcher/processor, record the number of crew members (including operator), excluding observer(s), on the last day of the weekly reporting period.
            (H) Gear type. Use a separate logsheet for each gear type. Indicate whether pelagic trawl or non-pelagic trawl gear was used to harvest the fish.
            (I) Management program. Indicate whether harvest occurred under one of the management programs (see paragraph (a)(1)(iii) of this section). Use a separate logsheet for each management program. If harvest is not under one of the listed management programs, leave blank.
            (J) Observer information. Record the number of observers aboard, the name of the observer(s), and the observer cruise number(s).
            (vi) Catch-by-haul information. The operator must record the following information (see paragraphs (c)(4)(vi)(A) through (I) of this section) for each haul (see § 679.2). If no catch occurred for a given day, write “no catch.”
            (A) Haul number. Number hauls sequentially by year.
            (B) Gear deployment (or to set gear). Record the following information (see paragraphs (c)(4)(vi)(B)(1) and (2) of this section) for trawl gear deployment:
            (1) The time (in military format, A.l.t.) when the trawl net enters the water, and
            (2) The position (latitude and longitude to the nearest minute; indicate E or W for longitude) where the trawl net enters the water.
            (C) Gear retrieval (or to haul gear). Record the following information (see paragraphs (c)(4)(vi)(C)(1) and (2) of this section) for trawl gear retrieval:
            (1) The date (mm/dd) and time (in military format, A.l.t.) when retrieval of trawl gear cable begins.
            (2) The position (in latitude and longitude to the nearest minute; indicate E or W for longitude) where retrieval of trawl gear cable begins.
            (D) Average sea depth and average gear depth. Average sea depth and average gear depth; indicate whether average is reported to the nearest meter or fathom.
            (E) Species codes. The operator must record and report required information for all groundfish (see Table 2a to this part), prohibited species (see Table 2b to this part), forage fish (see Table 2c to this part), grenadiers (see Table 2c to this part), squids (see Table 2c to this part), and sculpins (see Table 2c to this part). The operator may record and report information for non-groundfish (see Table 2d to this part).
            (F) Target species code. Enter the species code of the species to be harvested. Enter only one target species code.
            (G) IR/IU species (see § 679.27). If a catcher/processor, enter species code of IR/IU species and estimated total round weight for each IR/IU species, if applicable; indicate whether estimated weight is to the nearest pound or the nearest 0.001 mt. Use one line to record information for each IR/IU species, including species code and amount of catch. If more than one IR/IU species are to be recorded, the operator must use a separate line for each species.
            (H) Total estimated hail weight. (1) If a catcher vessel or catcher/processor using trawl gear and not using NMFS-approved scales, the operator must record the hail weight of each haul; total hail weight is an estimate of the total weight of the entire catch without regard to species. Indicate whether estimated weight is to the nearest pound or to the nearest 0.001 mt.
            (2) If a catcher/processor using trawl gear is required to use a NMFS-approved scale, the operator must record the scale weight of each haul without regard to species. Indicate whether weight is to the nearest pound or to the nearest 0.001 mt.
            (I) Movement to Avoid Salmon. If a catcher vessel is directed fishing for pollock in the Bering Sea, indicate with a check mark (X) whether, prior to the haul, the operator moved fishing location primarily to avoid Chinook salmon bycatch.
            (vii) Product information, catcher/processor. The operator of a catcher/processor using trawl gear must record all product information for all retained groundfish in eLandings (see paragraph (e)(10) of this section).
            (viii) Discard or disposition information, catcher vessel. The operator must record in a DFL (see paragraphs (c)(4)(viii)(A) through (E) of this section) the discard or disposition that occurred prior to and during delivery to a buying station, tender vessel, mothership, shoreside processor, or SFP. If no discards or disposition occurred on a given day, write “no discards or disposition.”
            (A) Species code and product code. Record the species code and product code for all discards and disposition of groundfish and PSC Pacific herring, Pacific salmon, steelhead trout, Pacific halibut, king crabs, and Tanner crabs.
            (B) Discard and disposition weight. Record the daily estimated total round weight of groundfish or Pacific herring PSC discards and disposition, balance forward weight from the previous day, and cumulative total weight since last delivery, calculated by adding the daily totals and balance carried forward from the day before; indicate whether estimated weight is to the nearest pound or nearest 0.001 mt.
            (C) PSC discard numbers. Record the daily number of PSC discards and disposition, balance forward from the previous day, and cumulative total number since last delivery of PSC animals (Pacific salmon, steelhead trout, Pacific halibut, king crabs, and Tanner crabs).
            (D) Discard and disposition cumulative total. Summarize cumulative discard and disposition totals of groundfish and PSC animals separately by reporting area, if harvest occurred in the COBLZ or RKCSA, management program, and gear type.
            (E) Discard zero balance forward. After the offload or transfer of all fish or fish product onboard and prior to the beginning of each fishing trip, the operator must record the balance forward from the previous day as “zero” and start a new logsheet. At the beginning of each fishing trip, nothing shall be carried forward from the previous fishing trip.
            (ix) Discard or disposition information, catcher/processor. The operator of a catcher/processor using trawl gear must record discard or disposition information in eLandings (see paragraph (e)(10) of this section).
            (x) Catcher vessel delivery information. The operator must enter the following delivery information (see paragraphs (c)(4)(x)(A) through (C) of this section) for groundfish delivered to a buying station, tender vessel, mothership, shoreside processor, or SFP:
            (A) Date (mm/dd) that delivery of harvest was completed,
            (B) ADF&G fish ticket number issued to operator by the recipient receiving the delivery, and
            (C) Name and ADF&G processor code of recipient.
            (5) Shoreside processor DCPL. The shoreside processor DCPL has been replaced by eLandings and is no longer available. (See paragraph (e) of this section.)
            (i) Required information, if inactive. See paragraph (c)(2) of this section.
            (ii) Required information, if active. A shoreside processor or SFP is active when receiving or processing groundfish.
            (6) Mothership DCPL—(i) Responsibility. Except as described in paragraph (f)(1)(v) of this section, the operator of a mothership that is required to have an FFP under § 679.4(b), or the manager of a CQE floating processor that receives or processes any groundfish from the GOA or BSAI from vessels issued an FFP under § 679.4(b), is required to use a combination of mothership DCPL and eLandings to record and report daily processor identification information, delivery information, groundfish production data, and groundfish and prohibited species discard or disposition data. The operator or manager must enter into the DCPL any information for groundfish received from catcher vessels, groundfish received from processors for reprocessing or rehandling, and groundfish received from an associated tender vessel.
            (ii) Reporting time limits. The operator of a mothership must record in the DCPL or submit via eLandings the information in the following table for each groundfish delivery within the specified time limit:
            
              
                REPORTING TIME LIMITS, MOTHERSHIP
                Required information
                Record In DCPL
                Submit via eLandings
                Time limit for reporting
              
              
                (A) All catcher vessel or tender vessel delivery information
                X
                
                Within 2 hours after completion of receipt of each groundfish delivery.
              
              
                (B) Product information
                
                X
                By 2400 hours, A.l.t., each day to record the previous day's production information
              
              
                (C) Discard or disposition information
                
                X
                By 2400 hours, A.l.t., each day to record the previous day's discard/disposition
              
              
                (D) All other required information
                X
                
                By 2400 hours, A.l.t., of the day following completion of production
              
              
                (E) Operator sign the completed logsheets
                X
                
                By 2400 hours, A.l.t., of the day following the week-ending date of the weekly reporting period.
              
              
                (F) Submit the goldenrod logsheet to the observer
                X
                 
                After signed by the operator and prior to departure of observer from the mothership.
              
            
            (iii) Required information, if inactive. See paragraph (c)(2) of this section.
            (iv) Required information, if active. A mothership is active when receiving or processing groundfish. If the mothership identified in paragraph (c)(6)(i) of this section is active, the operator must record for one day per logsheet in the DCPL, the information described in paragraphs (c)(6)(v) and (vi) of this section and record in eLandings the information described in paragraphs (c)(6)(v), (vii), and (viii) of this section.
            (v) Identification information. If active, the operator must record the following information (see paragraphs (c)(6)(v)(A) through (J) of this section) in the DCPL:
            (A) Page number. Number the pages in each logbook consecutively, beginning with page 1 for January 1 and continuing throughout the logbook for the remainder of the fishing year.
            (B) Printed name and signature of operator. The operator's name must be printed in the DCPL. The operator must sign each completed DCPL logsheet as verification of acceptance of the responsibility required in paragraph (a)(2) of this section.
            (C) Vessel information. Name of mothership, or CQE floating processor as displayed in official documentation, FFP or FPP number, and ADF&G processor code.
            (D) Date. Enter date (mm/dd/yyyy) of each operating day.
            (E) Crew size. Record the number of crew members (including operator), excluding observer(s), on the last day of the weekly reporting period.
            (F) Gear type. Indicate the gear type of harvester. If gear type is other than those listed, circle “Other” and describe. Use a separate logsheet for each gear type.
            (G) Federal reporting areas. Record Federal reporting area code (see Figures 1 and 3 to this part) where harvest was completed. Use a separate logsheet for each reporting area.
            (H) COBLZ or RKCSA. If groundfish was harvested with trawl gear in the COBLZ or RKCSA, use two separate logsheets to record the information: one logsheet for the reporting area that includes COBLZ or RKCSA, and a second logsheet to record the information from the reporting area that does not include COBLZ or RKCSA.
            (I) Observer information. Record the number of observers aboard, the name(s) of the observer(s), and the observer cruise number(s).
            (J) Management program. Indicate whether harvest occurred under one of the management programs (see paragraph (a)(1)(iii) of this section). Use a separate logsheet for each management program. If harvest is not under one of the listed management programs, leave blank.
            
            (vi) Delivery information. The operator must record delivery information (see paragraphs (c)(6)(vi)(A) through (H) of this section) when unprocessed groundfish deliveries are received by the mothership from a tender vessel or a catcher vessel. If no deliveries are received for a given day, write “no deliveries.”
            (A) Type of delivery. Enter “CV” or “TV” to indicate if delivery was from a catcher vessel or tender vessel, respectively.
            (B) Non-submittal of discard report. Indicate whether the blue logsheet was received from the catcher vessel at the time of catch delivery. If the delivery was from a tender vessel, leave this column blank. If the blue logsheet is not received from the catcher vessel, enter “NO” and one of the response codes in the following table to describe the reason for non-submittal.
            
              
                NON-SUBMITTAL OF DISCARD REPORT
                CODE
              
              
                (1) The catcher vessel does not have an FFP
                “P”
              
              
                (2) The catcher vessel is under 60 ft (18.3 m) LOA and does not have an FFP
                “P”
              
              
                (3) The catcher vessel is under 60 ft (18.3 m) LOA and has an FFP
                “L”
              
              
                (4) The catcher vessel delivered an unsorted codend
                “U”
              
              
                (5) Another reason; describe circumstances
                “O”
              
            
            (C) Vessel identification. Name and ADF&G vessel registration number of the catcher vessel or tender vessel (if applicable) delivering the groundfish.
            (D) Receipt time. Record time (in military format, A.l.t.) when receipt of groundfish delivery was completed.
            (E) Beginning position of receipt. Record the position coordinates (in latitude and longitude to the nearest minute; indicate E or W for longitude) where receipt of the groundfish delivery began.
            (F) Estimated total groundfish hail weight. Enter the estimated total hail weight of the combined species of each delivery from a catcher vessel or tender vessel. Total estimated hail weight is an estimate of the total weight of the entire catch without regard to species. Indicate whether the estimated weight is to the nearest pound or to the nearest 0.001 mt. If a catcher vessel reported discards on a blue DFL but did not deliver groundfish, enter “0” in this column.
            (G) IR/IU species (see § 679.27). Enter the species code of IR/IU species and the estimated total round weight for each IR/IU species, if applicable; indicate whether estimated weight is to the nearest pound or the nearest 0.001 mt. Use one line to record information for each IR/IU species, including species code and amount of catch. If more than one IR/IU species are to be recorded, the operator must use a separate line for each species.
            (H) ADF&G fish ticket numbers. If receiving unprocessed groundfish from a catcher vessel, record the ADF&G fish ticket number that the mothership issued to each catcher vessel. If receiving unprocessed groundfish from an associated tender vessel, record the ADF&G fish ticket numbers issued by the tender vessel on behalf of the mothership to the catcher vessel.
            (vii) Product information. The operator of a mothership must record all groundfish product information in eLandings (see paragraph (e)(10) of this section), including products made from unprocessed groundfish deliveries received from a tender vessel or a catcher vessel; groundfish received from another processor or other source; and groundfish received for custom processing (see paragraph (a)(7) of this section) by the mothership for another processor or business entity.
            (viii) Discard or disposition information. The operator of a mothership must record discard and disposition information in eLandings (see paragraph (e)(10) of this section). The discard or disposition information must include:
            (A) Discards and disposition that occurred onboard after receipt of groundfish from a catcher vessel or tender vessel;
            (B) Discards and disposition that occurred prior to, during, and after processing of groundfish;
            (C) Discards and disposition that were reported on a blue DFL received from a catcher vessel delivering groundfish;

            (D) Discards and disposition that are recorded on a blue DFL received from a catcher vessel even though no groundfish are delivered; and
            
            (d) [Reserved]
            (e) Interagency Electronic Reporting System (IERS) and eLandings—(1) Responsibility—(i) Hardware, software, and Internet connectivity. A User must obtain at his or her own expense hardware, software, and Internet connectivity to support Internet submissions of commercial fishery landings for which participants report to NMFS: landing data, production data, and discard or disposition data. The User must enter this information via the Internet by logging on to the eLandings system at http://elandings.alaska.gov or other NMFS-approved software or by using the desktop client software.
            (ii) Reporting of non-IFQ groundfish. If the User is unable to submit commercial fishery landings of non-IFQ groundfish due to hardware, software, or Internet failure for a period longer than the required reporting time, contact NMFS Inseason Management at 907-586-7228 for instructions. When the hardware, software, or Internet is restored, the User must enter this same information into eLandings or other NMFS-approved software.
            (iii) IFQ manual landing report. If the User is unable to submit commercial fishery landings of IFQ crab, IFQ halibut, CDQ halibut, or IFQ sablefish due to hardware, software, or Internet failure for a period longer than the required reporting time, or a change must be made to information already submitted, the User must complete an IFQ manual landing report. Manual landing instructions must be obtained from OLE, Juneau, AK, at 800-304-4846 (Select Option 1).
            (A) The User must complete all questions on the manual report, even if only one item has changed. The following additional information is required: whether the report is original or revised, name, telephone number, and fax number of individual submitting the manual landing report.
            (B) The User must fax the IFQ manual landing report to 907-586-7313.
            (C) The User must retain the paper copies of IFQ manual landing reports as indicated at paragraph (a)(5) of this section and make them available upon request of NMFS observers and authorized officers as indicated at paragraph (a)(6) of this section.
            (2) eLandings processor registration. (i) Before a User can use the eLandings system to report landings, production, discard or disposition data, he or she must request authorization to use the system, reserve a unique UserID, and obtain a password by using the Internet to complete the eLandings processor registration at https://elandings.alaska.gov/elandings/Register.
            
            (ii) Upon registration acceptance, the User must print, sign, and mail the User Agreement Form to NMFS at the address or fax number shown on the form. Confirmation will be e-mailed to indicate that the User is registered, authorized to use eLandings, and that the UserID and User's account are enabled.
            (iii) The User's signature on the registration form means that the User agrees to the following terms (see paragraphs (e)(2)(iii)(A) through (C) of this section):
            (A) To use eLandings access privileges only for submitting legitimate fishery landing reports;
            (B) To safeguard the UserID and password to prevent their use by unauthorized persons; and
            (C) To ensure that the User is authorized to submit landing reports for the processor permit number(s) listed.
            (3) Information required for eLandings processor registration form. The User must enter the following information (see paragraphs (e)(3)(i) through (ix) of this section) to obtain operation registration and UserID registration:
            (i) Operation type. Select the operation type from the dropdown list.
            (ii) Operation name. Enter a name that will refer to the specific operation. For example, if the plant is in Kodiak and the company is East Pacific Seafoods, the operation name might read “East Pacific Seafoods-Kodiak.”
            (iii) ADF&G processor code. Enter ADF&G processor code.
            (iv) Federal permit number. Enter all the federal permits associated with the operation.
            (A) Groundfish shoreside processor, SFP, or CQE floating processor. If a groundfish shoreside processor, SFP, or CQE floating processor, enter the FPP number.
            
            (B) Groundfish catcher/processor or mothership. If a groundfish catcher/processor or mothership, enter the FFP number.
            (C) Registered Buyer. If a Registered Buyer, enter the Registered Buyer permit number.
            (D) Registered Crab Receiver. If a Registered Crab Receiver, enter the Registered Crab Receiver permit number.
            (v) Port code. Enter the home port code (see Tables 14a, 14b, and 14c to this part) for the operation.
            (vi) ADF&G vessel registration number. If a mothership, catcher/processor, or tender operation, the operator must enter the ADF&G vessel identification number of the vessel.
            (vii) Vehicle license number. If a buying station operation that is a vehicle, enter vehicle license number and the state of license issuance.
            (viii) Physical operation. If a buying station, tender vessel, or custom processor, enter the following information to identify the associated processor where the processing will take place: operation type, ADF&G processor code, and applicable FFP number, FPP number, Registered Buyer permit number, and Registered Crab Receiver permit number.
            (ix) UserID registration for primary User. Each operation requires a primary User. Enter the following information for the primary User for the new operation: create and enter a UserID, initial password, company name, User name (name of the person who will use the UserID), city and state where the operation is located, business telephone number, business fax number, business e-mail address, security question, and security answer.
            (4) Information entered automatically for eLandings landing report. eLandings autofills the following fields from processor registration records (see paragraph (e)(2) of this section): UserID, processor company name, business telephone number, e-mail address, port of landing, operation type (for catcher/processors, motherships, or SFPs), ADF&G processor code, and Federal permit number. The User must review the autofilled cells to ensure that they are accurate for the landing that is taking place. eLandings assigns a unique landing report number and an ADF&G electronic fish ticket number upon completion of data entry.
            (5) Shoreside processor, SFP, or CQE floating processor landing report. The manager of a shoreside processor, SFP, or CQE floating processor that receives groundfish from a catcher vessel issued an FFP under § 679.4 and that is required to have an FPP under § 679.4(f) must use eLandings or other NMFS-approved software to submit a daily landing report during the fishing year to report processor identification information and the following information under paragraphs (e)(5)(i) through (iii) of this section:
            (i) Information entered for each groundfish delivery to a shoreside processor, SFP, or CQE floating processor. The User for a shoreside processor, SFP, or CQE floating processor must enter the following information (see paragraphs (e)(5)(i)(A) through (C) of this section) for each groundfish delivery (other than IFQ sablefish) provided by the operator of a catcher vessel, the operator or manager of an associated buying station or tender vessel, and from processors for reprocessing or rehandling product into eLandings or other NMFS-approved software:
            (A) Delivery information. (1) Number of observers onboard.
            (2) For crew size, enter the number of licensed crew aboard the vessel, including the operator.
            (3) Management program name and identifying number, if any, in which harvest occurred (see paragraph (a)(1)(iii) of this section).
            (4) ADF&G groundfish statistical area of harvest.
            (5) For date of landing, enter date (mm/dd/yyyy) that the delivery was completed.
            (6) Indicate (YES or NO) whether delivery is from a buying station or tender vessel.
            (7) If the delivery is received from a buying station, indicate the name of the buying station. If the delivery is received from a tender vessel, enter the ADF&G vessel registration number.
            (8) If delivery is received from a catcher vessel, indicate the ADF&G vessel registration number of the vessel.
            (9) Indicate whether the blue logsheet was received from the catcher vessel at the time of catch delivery. If the blue logsheet is not received from the catcher vessel, enter “NO” and select the applicable code from the following table to explain the reason provided by the catcher vessel for not supplying this copy:
            
              
                NON-SUBMITTAL OF DISCARD REPORT
                CODE
              
              
                (i) The catcher vessel does not have an FFP
                “P”
              
              
                (ii) The catcher vessel is under 60 ft (18.3 m) LOA and does not have an FFP
                “P”
              
              
                (iii) The catcher vessel is under 60 ft (18.3 m) LOA and has an FFP
                “L”
              
              
                (iv) The catcher vessel delivered an unsorted codend
                “U”
              
              
                (v) Another reason; describe circumstances
                “O”
              
            
            (10) Gear type of harvester.
            (11) ADF&G fish ticket number provided to catcher vessel (eLandings assigns an ADF&G fish ticket number to the landing report).
            (12) If receiving deliveries of groundfish in the marine municipal boundaries of a CQE community listed in Table 21 to this part.
            (B) Landed scale weight. The User for a shoreside processor or SFP must record landed scale weight (to the nearest pound) for all retained species from groundfish deliveries by species code and delivery condition code. Obtain actual weights for each groundfish species received and retained by:
            (1) Sorting according to species codes and direct weighing of that species, or
            (2) Weighing the entire delivery and then sorting and weighing the groundfish species individually to determine their weights.
            (C) Discard or disposition information. The User must record:
            (1) Discard or disposition of fish: that occurred on and was reported by a catcher vessel; that occurred on and was reported by a buying station or tender vessel; and that occurred prior to, during, and/or after production of groundfish at the shoreside processor or SFP. Discards and dispositions also must be recorded when no groundfish are delivered but the blue DFL is submitted by a catcher vessel containing records of discards or disposition.
            (2) If groundfish or PSC herring, enter species code, delivery condition code, disposition code, and weight (to the nearest pound), and
            (3) If PSC halibut, salmon, or crab, enter species code, delivery condition code, disposition code, and count (in numbers of animals).
            (ii) Submittal time limit. The User for a shoreside processor or SFP must submit a landing report containing the information described in paragraph (e)(5)(i) of this section for each groundfish delivery from a specific vessel by 1200 hours, A.l.t., of the day following completion of the delivery. If the landed scale weight required in paragraph (e)(5)(i)(C) of this section is not available by this deadline, the User must transmit an estimated weight for each species by 1200 hours, A.l.t., of the day following completion of the delivery, and must submit a revised landing report with the landed scale weight for each species by 1200 hours, A.l.t., of the third day following completion of the delivery.
            (iii) Compliance. By using eLandings, the User for the shoreside processor or SFP and the operator for the catcher vessel or tender vessel or manager of the buying station providing information to the User for the shoreside processor or SFP accept the responsibility of and acknowledge compliance with § 679.7(a)(10).
            (6) Mothership landing report. The operator of a mothership that is issued an FFP under § 679.4(b) that receives groundfish from a catcher vessel required to have an FFP under § 679.4 is required to use eLandings or other NMFS-approved software to submit a daily landing report during the fishing year to report processor identification information and the following information under paragraphs (e)(6)(i) through (iii) of this section:
            (i) Information entered for each groundfish delivery to a mothership. The User for a mothership must enter the following information (see paragraphs (e)(6)(i)(A)(1) through (12) of this section) provided by the operator of a catcher vessel, operator or manager of an associated tender vessel, or information received from processors for reprocessing or rehandling product.
            (A) Delivery information. (1) Number of observers onboard.
            (2) Crew size (including operator).
            
            (3) Management program name and identifying number, if any, in which harvest occurred (see paragraph (a)(1)(iii) of this section).
            (4) ADF&G groundfish statistical area of harvest.
            (5) Date (mm/dd/yyyy) that delivery was completed.
            (6) If the delivery is received from a tender, enter the ADF&G vessel registration number of the tender.
            (7) If delivery received from a catcher vessel, enter the ADF&G vessel registration number of the vessel.
            (8) Indicate whether the blue logsheet was received from the catcher vessel at the time of catch delivery. If the blue logsheet was not received from the catcher vessel, enter “NO” and select a code from the following table to explain the reason provided by the catcher vessel for not supplying this copy.
            
              
                NON-SUBMITTAL OF DISCARD REPORT
                CODE
              
              
                (i) The catcher vessel does not have an FFP
                “P”
              
              
                (ii) The catcher vessel is under 60 ft (18.3 m) LOA and does not have an FFP
                “P”
              
              
                (iii) The catcher vessel is under 60 ft (18.3 m) LOA and has an FFP
                “L”
              
              
                (iv) The catcher vessel delivered an unsorted codend
                “U”
              
              
                (v) Another reason; describe circumstances
                “O”
              
            
            (9) Gear type of harvester.
            (10) Total estimated round weight by species (pounds).
            (11) ADF&G fish ticket number provided to catcher vessel (eLandings assigns an ADF&G fish ticket number to the landing report).
            (12) For deliveries from catcher vessels directed fishing for pollock in the Bering Sea, indicate whether, prior to the haul, the operator of the catcher vessel moved fishing location primarily to avoid Chinook salmon bycatch.
            (B) Discard or disposition information. (1) The User must record discard or disposition information that occurred on and was reported by a catcher vessel; that occurred on and was reported by a tender vessel; and that occurred prior to, during, and after production of groundfish at the mothership. Discards and dispositions also must be recorded when no groundfish are delivered but the blue DFL is submitted by a catcher vessel containing records of discards or disposition.
            (2) If groundfish or PSC herring, enter species code, delivery condition code, disposition code, and weight (to the nearest pound), and
            (3) If PSC halibut, salmon, or crab, enter species code, delivery condition code, disposition code, and count (in numbers of animals).
            (ii) Submittal time limit. The User for a mothership must submit a landing report containing the information described at paragraph (e)(6)(i) of this section for each groundfish delivery from a specific vessel by 2400 hours, A.l.t., of the day following the delivery.
            (iii) Compliance. By using eLandings, the User for the mothership and the catcher vessel operator or tender vessel operator providing information to the User for the mothership accept the responsibility of and acknowledge compliance with § 679.7(a)(10).
            (7) Registered Buyer landing report. A person who is issued a Registered Buyer permit under § 679.4(d)(3) and who receives IFQ halibut or IFQ sablefish from an IFQ permit holder or who receives CDQ halibut from a CDQ permit holder at any time during the fishing year is required to use eLandings or other NMFS-approved software to submit landing reports with the following information from paragraphs (e)(7)(i) and (ii) of this section):
            (i) Information entered for each IFQ halibut, CDQ halibut, and IFQ sablefish delivery. The User for a Registered Buyer must enter the following information (see paragraphs (e)(7)(i)(A) through (E) of this section) for each IFQ halibut, CDQ halibut, and IFQ sablefish delivery into eLandings or other NMFS-approved software:
            (A) User identification. UserID and password of person assigned for that system.
            (B) Landing date. Date (mm/dd/yyyy) of the landing.
            (C) Landing location. Location (port code) of the landing (See Tables 14a, 14b, and 14c to this part).
            (D) Permit numbers. Permit number of the IFQ permit holder, and any IFQ hired master permit holder, or CDQ hired master permit holder harvesting the fish and permit number of Registered Buyer receiving the IFQ halibut, IFQ sablefish, or CDQ halibut.
            (E) Delivery information. As reported by the IFQ permit holder, IFQ hired master permit holder, or CDQ hired master permit holder including the information in paragraphs (e)(7)(i)(E)(1) through (9) of this section):
            (1) Harvesting vessel's ADF&G vessel registration number.
            (2) Gear code of gear used to harvest IFQ halibut, IFQ sablefish, or CDQ halibut.
            (3) ADF&G fish ticket number(s) for the landing (after the initial eLandings report is submitted, eLandings assigns an ADF&G fish ticket number to the landing report).
            (4) ADF&G statistical area of harvest.
            (5) If ADF&G statistical area is bisected by a line dividing two IFQ regulatory areas, provide the IFQ regulatory area of harvest.
            (6) Except as provided in paragraph (e)(7)(i)(E)(7) of this section, initial accurate scale weight(s) (to the nearest pound) made at the time of offloading for IFQ halibut, IFQ sablefish, or CDQ halibut sold and retained (where retained includes fish intended for personal use, fish weighed and reloaded for delivery to another processor, and fish landed but rejected at the dock by the Registered Buyer); species codes; delivery condition code; and disposition code for each ADF&G statistical area of harvest.
            (7) Accurate weight of IFQ sablefish processed product obtained before the offload may be substituted for the initial accurate scale weight provided in paragraph (e)(7)(i)(E)(6) of this section, at time of offload, if the vessel operator is a Registered Buyer reporting an IFQ sablefish landing.
            (8) Indicate whether initial accurate scale weight is given with or without ice and slime. Fish which have been washed prior to weighing or which have been offloaded from refrigerated salt water are not eligible for a 2-percent deduction for ice and slime and must be reported as fish weights without ice and slime. The 2-percent deduction is made by NMFS, not the submitter.
            (9) Indicate whether IFQ halibut is incidental catch concurrent with legal landing of salmon or concurrent with legal landing of lingcod harvested using dinglebar gear.
            (ii) Signatures for IFQ halibut, CDQ halibut, or IFQ sablefish deliveries. (A) The User for the Registered Buyer must print the completed groundfish landing report (ADF&G electronic groundfish ticket) and the sablefish/halibut IFQ landing receipt. The User must review the autofilled data entry cells to ensure that they are accurate for the landing that is taking place.
            (B) The User for the Registered Buyer, plus the IFQ permit holder or the IFQ hired master permit holder or CDQ hired master permit holder, must acknowledge the accuracy of the printed IFQ halibut, CDQ halibut, or IFQ sablefish landing receipt, and if necessary, IFQ manual landing report, by entering printed name, signature, and date.
            (iii) Time limits—(A) Landing hours. A landing of IFQ halibut, CDQ halibut, or IFQ sablefish may commence only between 0600 hours, A.l.t., and 1800 hours, A.l.t., unless permission to land at a different time is granted in advance by a clearing officer.
            (B) Landing receipt signatures. The User for the Registered Buyer and the IFQ permit holder, IFQ hired master permit holder, or CDQ hired master permit holder must sign the sablefish/halibut IFQ landing receipt within six hours after all IFQ halibut, CDQ halibut, and IFQ sablefish are offloaded from a harvesting vessel and prior to shipment or transfer of the fish from the landing site.
            (C) Landing completion. The User for the Registered Buyer must submit an IFQ landing report, containing the information described in this paragraph (e)(7), within six hours after all IFQ halibut, CDQ halibut, and IFQ sablefish are offloaded from a specific vessel and prior to shipment or transfer of said fish from the landing site.
            (iv) IFQ manual landing report. See paragraph (e)(1)(iii) of this section.
            (8) Registered Crab Receiver (RCR) IFQ crab landing report. (i) A person who is issued an RCR permit under § 680.4(i) of this chapter and who receives IFQ crab from a crab IFQ permit holder or crab IFQ hired master is required to use eLandings to submit a landing report to report every landing of IFQ crab and incidental groundfish.
            (ii) An RCR using a catcher/processor is required to submit a crab landing report using eLandings in a format approved by NMFS. NMFS will provide format specifications upon request. Interested parties may contact NMFS Alaska Region, Sustainable Fisheries Division, Catch Accounting/Data Quality, P.O. Box 21668, Juneau, AK 99802-1668, telephone 907-586-7228.
            (iii) Information entered for each IFQ crab delivery. The User for the RCR must submit information described at paragraphs (e)(8)(iii)(A) through (D) of this section into eLandings or other NMFS-approved software for each IFQ crab delivery:
            (A) Permit numbers. RCR permit number, IFQ permit number, and IPQ permit number, as appropriate.
            (B) Operation type and port code—(1) If a shoreside processor, the port code is pre-filled automatically (see § 679.5(e)(4)).
            (2) If a catcher/processor, the at-sea operation type is pre-filled automatically.
            (3) If an SFP and crab delivery is received in port, the at-sea operation type is pre-filled automatically (see § 679.5(e)(4)) and the User must enter the port code from Table 14a to this part.
            (4) If an SFP and crab delivery is received at sea, the at-sea operation type is pre-filled automatically (see § 679.5(e)(4)) and the User must enter the appropriate crab regional designation (see § 680.40(b)(2)), shown below:
            
              CR Crab Regional Designations
              
                N—North Region
                Landed in the Bering Sea subarea north of 56°20′ N. lat.
              
              
                S—South Region
                Landed in any area in Alaska, not in the North Region.
              
              
                W—West Region
                West of 174° W. long. Only applicable for western Aleutian Islands golden king crab (WAG).
              
            
            (C) Delivery information. As reported by IFQ permit holder.
            (1) ADF&G vessel registration number of the delivering vessel.
            (2) Date (mm/dd/yyyy) fishing began.
            (3) Date (mm/dd/yyyy) of the IFQ crab landing.
            (4) ADF&G fish ticket number (automatically supplied).
            (5) ADF&G statistical area of harvest (All ADF&G statistical areas are translated to the NMFS reporting area and the IPHC reporting area by eLandings.).
            (6) Species code of catch from Table 2 to part 680.
            (7) Delivery-condition codes of catch from Table 3a to this part.
            (8) Number of crab retained and sold condition code, product type, size/grade, and sold pounds; and optionally, price per pound.
            (9) Scale weight of deadloss (to the nearest pound) and scale weight of crab retained for personal use (to the nearest pound). Deadloss and personal use crab that an IPQ holder did not purchase are not debited from the IPQ holder's account.
            (D) Crew and observer information—(1) For crew size, enter the number of licensed crew aboard the vessel, including the operator.
            (2) Number of observers aboard.
            (iv) Information entered for IFQ crab custom processing landings. In addition to the information required in paragraph (e)(8)(iii) of this section, if custom processing IFQ crab, the User for the RCR must enter the ADF&G processor code of the person for which the IFQ crab was custom processed.
            (v) Signatures for IFQ crab deliveries. (A) The User for the RCR must print the completed crab landing report (ADF&G electronic crab ticket) and the crab IFQ landing receipt. The User must review the autofilled data entry cells to ensure that they are accurate for the landing that is taking place.
            (B) The User for the Registered Crab Receiver (RCR), plus the IFQ permit holder or IFQ hired master permit holder, must acknowledge the accuracy of the printed IFQ crab landing receipt, and, if necessary, IFQ manual landing report, by entering printed name, signature, and date.
            (vi) Time limits. (A) Except as indicated in paragraph (e)(8)(vi)(B) of this section, the User for the RCR is required to submit a crab landing report described at this paragraph (e)(8) to NMFS within six hours after all crab is offloaded from the vessel.

            (B) For IFQ crab harvested on a catcher/processor, the User for the RCR is required to submit an IFQ crab landing report to NMFS by Tuesday 1200 hours, A.l.t. after the end of each weekly reporting period in which IFQ crab was harvested.
            (C) The User for the RCR and the IFQ permit holder or IFQ hired master permit holder must enter printed name and sign the crab IFQ landing receipt within six hours after all crab is offloaded from the harvesting vessel.
            (vii) Landing document retention. The User must retain each landing report and landing receipt per paragraph (a)(5) of this section.
            (viii) IFQ manual landing report for crab. See paragraph (e)(1)(iii) of this section.
            (9) Shoreside processor or SFP information entered for production report. The manager of a shoreside processor or SFP that is required to have an FPP under § 679.4(f) must use eLandings or other NMFS-approved software during the fishing year to submit a production report to report daily processor identification information and all groundfish production data. The User must retain a copy of each production report per paragraphs (a)(5) and (6) of this section.
            (i) Contents. eLandings autofills the following fields when creating a production report for a shoreside processor or SFP: FPP number, company name, ADF&G processor code, User name, email address, and telephone number. The User must review the autofilled cells to ensure that they are accurate for the current report. In addition, the User for the shoreside processor or SFP must enter the following information (see paragraphs (e)(9)(i)(A) through (F) of this section):
            (A) Date. Reporting date (mm/dd/yyyy).
            (B) Observers. Number of observers onsite.
            (C) Area of harvest. Whether harvested in GOA or BSAI.
            (D) Product description. Species code, product type, and product code of product.
            (E) Product weight. Enter actual scale weight of product to the nearest pound.
            (F) No production/no deliveries (inactive). If there was no production or deliveries for the day, mark the “No Production” and/or “No Deliveries” boxes.
            (ii) Submittal time limits—(A) When active pursuant to paragraph (c)(5)(ii) of this section, the User for a shoreside processor or SFP must submit a production report by 1200 hours, A.l.t., each day to record the previous day's production information.
            (B) If a shoreside processor or SFP using eLandings is not taking deliveries over a weekend, the User or manager may submit the eLandings production report from Saturday and Sunday to NMFS by 1200 hours, A.l.t., on the following Monday.
            (10) Catcher/processor or mothership information entered for production report—(i) Catcher/processor. The operator of a catcher/processor that is issued an FFP under § 679.4 and that harvests groundfish is required to use eLandings or other NMFS-approved software to submit a production report to record and report daily processor identification information, groundfish production data, and groundfish and prohibited species discard or disposition data.
            (ii) Mothership. The operator of a mothership that is issued an FFP under § 679.4, or the operator of a CQE floating processor that receives groundfish is required to use eLandings or other NMFS-approved software to submit a production report to record and report daily processor identification information, groundfish production data, and groundfish and prohibited species discard or disposition data.
            (iii) Contents. eLandings autofills the following fields when creating a production report for a catcher/processor or mothership: FFP or FPP number, company name, ADF&G processor code, User name, email address, and telephone number. The User must review the autofilled cells to ensure that they are accurate for the current report. In addition, the User for the catcher/processor or mothership must enter the information in paragraphs (e)(10)(iii)(A) through (N) of this section.
            (A) Date. Reporting date (mm/dd/yyyy).
            (B) Designation. From Table 14c to this part, enter whether the processor is a catcher/processor = FCP or a mothership = FLD.
            (C) Crew size. Including operator.
            
            (D) Management program. Enter management program and identifying number, if any, in which harvest occurred (see paragraph (a)(1)(iii) of this section).
            (E) Gear type of harvester. Enter the gear type used by the harvester.
            (F) Federal Reporting Area of harvest. Enter the Federal Reporting Area where harvest was made.
            (G) COBLZ or RKCSA. Indicate whether fishing occurred in COBLZ or RKCSA (if applicable).
            (H) Product description. Species code, product type, and product code of product.
            (I) Product weight. Enter product weight in metric tons to the nearest 0.001 mt.
            (J) No production (inactive). If there was no production for the day, mark the “No Production” box.
            (K) Discard description. The operator must record the discard or disposition that occurred prior to, during, and after production of groundfish by species code and disposition code of discards and disposition.
            (L) Discard weight. Daily weight of groundfish and the daily weight of herring PSC to the nearest 0.001 mt.
            (M) PSC numbers—(1) Non-AFA catcher/processors and all motherships. Daily number of PSC animals (Pacific salmon, steelhead trout, Pacific halibut, king crabs, and Tanner crabs) by species codes and discard and disposition codes.
            (2) AFA and CDQ catcher/processors. The operator of an AFA catcher/processor or any catcher/processor harvesting pollock CDQ must enter daily the number of non-salmon PSC animals (Pacific halibut, king crabs, and Tanner crabs) by species codes and discard and disposition codes. Salmon PSC animals are entered into the electronic logbook as described in paragraphs (f)(1)(iv) and (v) of this section.
            (N) ADF&G statistical area. Must be reported beginning January 1, 2009.
            (iv) Submittal time limits—(A) Except as described in paragraph (e)(10)(iv)(B) of this section, when a mothership is active pursuant to paragraph (c)(6)(iv) of this section, a catcher/processor longline or pot gear is active pursuant to paragraph (c)(3)(iv)(B) of this section, or a catcher/processor trawl gear is active pursuant to paragraph (c)(4)(iv)(B) of this section, the User for a mothership or catcher/processor must submit a production report by 2400 hours, A.l.t., each day to record the previous day's production information.
            (B) If a vessel is in the groundfish and halibut fishery full observer coverage category described at § 679.51(a)(2), the User may submit a production report for Friday, Saturday, and Sunday no later than 2400 hours, A.l.t., on the following Monday.
            (11) Printing of landing reports, landing receipts, and production reports—(i) The User daily must print a paper copy onsite or onboard of:
            (A) Each landing report.
            (B) If IFQ halibut, IFQ sablefish, or CDQ halibut, each sablefish/halibut IFQ landing receipt.
            (C) If IFQ crab, each crab IFQ landing receipt.
            (D) Each production report.
            (ii) In addition to paragraph (e)(11)(i) of this section, the mothership operator or User must print an additional copy of each landing report and provide it to the operator of the catcher vessel delivering groundfish to the mothership by 1200 hours, A.l.t., on Tuesday following the end of applicable weekly reporting period.
            (12) Retention and inspection of landing reports, landing receipts, and production reports—(i) The User daily must retain a printed paper copy onsite or onboard of:
            (A) Each landing report.
            (B) If IFQ halibut, IFQ sablefish, or CDQ halibut, each sablefish/halibut IFQ landing receipt.
            (C) If IFQ crab, each crab IFQ landing receipt.
            (D) Each production report.
            (ii) The User must make available the printed copies upon request of NMFS observers and authorized officers as indicated at paragraph (a)(5) of this section.
            (13) Catcher/processor landing report. (i) The operator of a catcher/processor placed in the partial observer coverage category under § 679.51(a)(3) must use eLandings or other NMFS-approved software to submit a catcher/processor landing report to NMFS for each fishing trip conducted while that catcher/processor is in the partial observer coverage category.

            (ii) The vessel operator must log into eLandings or other NMFS-approved software and provide the information required on the computer screen. Additional instructions for submitting a catcher/processor landing report is on the Alaska Region Web site at http://alaskafisheries.noaa.gov.
            
            (iii) For purposes of this landing report requirement, the end of a fishing trip is defined in § 679.2, paragraph (3)(iii) of the definition of a fishing trip.
            (iv) The vessel operator must submit the catcher/processor landing report to NMFS by 2400 hours, A.l.t., on the day after the end of the fishing trip.
            (14) Tender vessel landing report (“tLandings”). (i) tLandings. tLandings is an applications software for preparing electronic landing reports for commercial fishery landings to tender vessels.
            (ii) Tender vessel operator responsibility. The operator of a tender vessel taking delivery of groundfish that is required to be reported to NMFS on a landing report under paragraph (e)(5) of this section must use tLandings to enter information about each landing of groundfish and must provide that information to the User defined under § 679.2.
            (iii) User responsibility. The User must configure and provide the tender vessel operator with the most recent version of the tLandings tender workstation application prior to the tender vessel taking delivery of groundfish.
            (iv) Information entered for each groundfish delivery. The tender vessel operator must log into the configured tLandings tender workstation application and provide the information required on the computer screen. Additional instructions for tLandings is on the Alaska Region Web site at http://alaskafisheries.noaa.gov.
            
            (v) Submittal time limit. (A) The tender vessel operator must provide the landing information in tLandings to the User at the commencement of the transfer or offload of groundfish from the tender vessel to the processor.
            (B) The User must upload the data recorded in tLandings by the tender vessel to prepare the initial landing report for a catcher vessel delivering to a tender vessel that is required under paragraph (e)(5) of this section within the submittal time limit specified under paragraph (e)(5).
            (vi) Compliance. By using tLandings, the User and the tender vessel operator providing information to the User accept the responsibility of and acknowledge compliance with § 679.7(a)(10).
            (f) Electronic logbooks (ELBs). The operator may use a combination of a NMFS-approved ELB (instead of a DFL or DCPL) and eLandings to record and report groundfish information. To satisfy ELB use requirements, the operator after data entry must routinely create the following three products: an ELB logsheet, an ELB discard report, and an ELB data export.
            (1) Responsibility. The operator of a vessel voluntarily using an ELB must notify the Regional Administrator by fax at 907-586-7465 to notify NMFS that the operator is using a NMFS-approved ELB instead of a DFL or DCPL, prior to participating in any Federal fishery.
            (i) Catcher vessel longline and pot gear ELB. The operator of a catcher vessel using longline and pot gear may use a NMFS-approved catcher vessel longline or pot gear ELB in lieu of using the NMFS-prescribed catcher vessel longline or pot gear DFL required at paragraph (c)(3) of this section.
            (ii) Catcher/processor longline and pot gear ELB. Except for catcher/processors subject to § 679.100(b), the operator of a catcher/processor using longline or pot gear may use a combination of a NMFS-approved catcher/processor longline and pot gear ELB and eLandings to record and report groundfish information. The operator may use a NMFS-approved catcher/processor longline and pot gear ELB to record daily processor identification information and catch-by-set information. In eLandings, the operator must record daily processor identification, groundfish production data, and groundfish and prohibited species discard or disposition data.
            (iii) Catcher vessel trawl gear ELB. The operator of a catcher vessel using trawl gear may use a NMFS-approved catcher vessel trawl gear ELB in lieu of using the NMFS-prescribed catcher vessel trawl gear DFL required at paragraph (c)(4) of this section.
            (iv) Catcher/processor trawl gear ELB. Except as described in paragraph (f)(1)(vii) of this section, the operator of a catcher/processor using trawl gear may use a combination of a NMFS-approved catcher/processor trawl gear ELB and eLandings to record and report groundfish information. In the ELB, the operator may enter processor identification information and catch-by-haul information. In eLandings, the operator must enter processor identification, groundfish production data, and groundfish and prohibited species discard or disposition data.
            (v) Mothership ELB. The operator of a mothership may use a combination of a NMFS-approved mothership ELB and eLandings to record and report groundfish information. The operator may use a NMFS-approved mothership ELB to record daily processor identification information and catcher vessel and tender vessel groundfish delivery information. In eLandings, the operator must record daily processor identification, groundfish production data, and groundfish and prohibited species discard or disposition data.
            (vi) If using a NMFS-approved ELB, the operator is not required to quarterly submit logsheets to OLE.
            (vii) AFA and CDQ trawl catcher/processors. The operator of an AFA catcher/processor or any catcher/processor harvesting pollock CDQ must use a combination of NMFS-approved catcher/processor trawl gear ELB and eLandings to record and report groundfish and PSC information. In the ELB, the operator must enter processor identification information; catch-by-haul information; prohibited species discard or disposition data for all salmon species in each haul; and indicate whether, prior to the haul, the operator moved fishing location primarily to avoid Chinook salmon bycatch. In eLandings, the operator must enter processor identification, groundfish production data, and groundfish and prohibited species discard or disposition data for all prohibited species except salmon.
            (viii) Longline catcher/processor subsector. The operator of a catcher/processor subject to § 679.100(b) must use a NMFS-approved catcher/processor longline and pot gear ELB to record processor identification information, catch-by-set information, and, if required to weigh Pacific cod on a NMFS-approved scale, the total Pacific cod weight from the scale for each set. This requirement applies for the entire year that the vessel is subject to § 679.100(b) and operating as a catcher/processor using either longline or pot gear.
            (ix) Catcher/processors and motherships required to weigh catch on NMFS-approved scales. Catcher/processors and motherships required to weigh catch on a NMFS-approved scale must use a NMFS-approved ELB. The vessel operator must ensure that each scale is tested as specified in § 679.28(b)(3) and that the following information from all scale tests, including failed tests, is reported within 24 hours of the testing using the ELB:
            (A) The weight of test material from the observer platform scale;
            (B) The total weight of the test material as recorded by the scale being tested;
            (C) Percent error as determined by subtracting the known weight of the test material from the weight recorded on the scale being tested, dividing that amount by the known weight of the test material, and multiplying by 100; and
            (D) The time, to the nearest minute A.l.t. when testing began.
            (2) Requirements for using an ELB—(i) Use a NMFS-approved ELB. The operator must use only a NMFS-approved ELB. The Regional Administrator maintains a list of approved ELBs on the Alaska Region NMFS website at http://alaskafisheries.noaa.gov (see also § 679.28(h) for approval of vendor software).
            (ii) Reporting groundfish by ELB. If the User is unable to submit commercial fishery information due to hardware, software, or Internet failure for a period longer than the required reporting time, contact NMFS Inseason Management at (907) 586-7228 for instructions. When the hardware, software, or Internet is restored, the User must enter this same information into the electronic logbook (ELB) or other NMFS-approved software.
            (iii) Enter all required information into the ELB—(A) Inactive. The operator must enter all required information, if inactive (see paragraph (c)(2) of this section).
            (B) Active. The operator must enter all required information, if active (see paragraph (c)(3), (c)(4), or (c)(6) of this section, as appropriate).
            (1) Recording time limits. The time limits for recording applicable information in the ELBs are the same as the recording time limits for DFLs and DCPLs in paragraphs (c)(3), (c)(4), and (c)(6) of this section.
            (2) Daily complete ELB data entry and printing of copies as indicated in paragraph (f)(3)(i) of this section.
            (iv) Regularly backup ELB data. The operator must regularly backup ELB data to ensure that data are not lost in the event of hardware or software problems.
            (v) Correct errors in ELB data. If after an ELB discard report and ELB logsheet are printed, an error is found in the data, the operator must make any necessary changes to the data, print a new copy of the ELB discard report and ELB logsheet, and export the revised file to NMFS. The operator must retain both the original and revised ELB reports.
            (3) Printed copies. Upon completion of ELB data entry each day, the operator must print the following information (see paragraphs (f)(3)(i) and (ii) of this section) in the NMFS-specified format:
            (i) ELB logsheet. (A) Print a copy of an ELB logsheet when a vessel is active, by 2400 hours, A.l.t. each day to record the previous day's ELB information.
            (B) Print one ELB logsheet to describe a continuous period of inactivity, when a vessel is inactive.
            (C) Print a copy of the ELB logsheet for the observer's use, if an observer is onboard the vessel, by 2400 hours, A.l.t., each day to record the previous day's ELB information.
            (ii) ELB discard report. (A) Print a copy of an ELB discard report upon completion of each fishing trip or each offload of fish.
            (B) If an observer is present, print a copy of the ELB discard report for the observer's use upon completion of each fishing trip or each offload of fish.
            (4) Signatures—(i) ELB logsheet. The operator daily must sign and date each printed ELB logsheet by 2400 hours, A.l.t. each day to record the previous day's ELB information. The signature of the operator is verification of acceptance of the responsibility required in paragraph (a)(2) of this section.
            (ii) ELB discard report. The operator daily must sign and date each printed ELB discard report upon completion of each fishing trip or each offload of fish. The signature of the operator is verification of acceptance of the responsibility required in paragraph (a)(2) of this section.
            (5) Submittal time limits. (i) The operator of a catcher vessel using an ELB must upon delivery of catch submit the ELB discard report to the mothership, shoreside processor, or SFP.
            (ii) The operator or manager of a buying station or tender vessel that receives groundfish catch from a catcher vessel using an ELB must upon delivery of catch submit the ELB discard report to the mothership, shoreside processor, or SFP, and submit the ELB data export directly to the Regional Administrator or through the mothership, shoreside processor, or SFP.
            (6) Retention. The operator must keep a signed copy of each ELB logsheet and each ELB discard report, filed in sequence for immediate access by authorized personnel as described at paragraph (a)(5) of this section.
            (7) ELB data submission—(i) Catcher/processors. The operator of a catcher/processor must transmit ELB data directly to NMFS online through eLandings or other NMFS-approved data transmission mechanism, by 2400 hours, A.l.t., each day to record the previous day's hauls.
            (ii) Catcher vessels. The operator of a catcher vessel must transmit ELB data directly to NMFS as an email attachment or to NMFS through a shoreside processor, SFP, or mothership who received his/her groundfish catch. Through a prior agreement with the catcher vessel, the operator of a mothership or the manager of a shoreside processor or SFP will forward the ELB data transfer to NMFS as an email attachment within 24 hours of completing receipt of the catcher vessel's catch.
            
            (8) Return receipt. (i) Upon receiving an ELB data export, NMFS will generate a dated return-receipt to confirm receipt of the ELB data. If errors exist in the data transmitted to NMFS, the receipt will identify the errors. If errors are identified, the operator must correct the errors and send a revised transmission to NMFS which will then confirm acceptance of the ELB data.
            (ii) The operator must retain the NMFS return receipt as described in paragraph (a)(5) of this section.
            (iii) If a return receipt from NMFS is not received within 24 hours, the operator of the catcher vessel, the operator of a catcher/processor, the operator of the mothership, or the manager of the shoreside processor or SFP forwarding the ELB data export for the operator of the catcher vessel, must contact NMFS by telephone at 907-586-7228 or fax at 907-586-7131 for instructions.
            (g) Product transfer report (PTR)—(1) General requirements. Except as provided in paragraphs (g)(2)(i) through (v) of this section, the operator or manager must record on a PTR those species that are listed in Tables 2a and 2c to this part when those species are transferred out of the facility or off the vessel and may also record species listed in Table 2d to this part. For a comparison of forms used for shipping, transporting, or transferring fish or fish product, see Table 13 to this part.
            (i) Groundfish and donated prohibited species. The operator of a mothership or catcher/processor or the manager of a shoreside processor or SFP must complete and submit a separate PTR for each shipment of groundfish and donated prohibited species caught in groundfish fisheries. A PTR is not required to accompany a shipment.
            (ii) IFQ halibut, IFQ sablefish, and CDQ halibut. A Registered Buyer must submit a separate PTR for each shipment of halibut or sablefish for which the Registered Buyer submitted an IFQ landing report or was required to submit an IFQ landing report. A PTR is not required to accompany a shipment.
            (iii) CR crab. A Registered Crab Receiver (RCR) must submit a separate PTR for each shipment of crab for which the RCR submitted a CR crab landing report or was required to submit a CR crab landing report. A PTR is not required to accompany a shipment.
            (2) Exceptions—(i) Bait sales (non-IFQ groundfish only). During one calendar day, the operator or manager may aggregate and record on one PTR the individual sales or shipments of non-IFQ groundfish to vessels for bait purposes during the day recording the amount of such bait product shipped from a vessel or facility that day.
            (ii) Retail sales—(A) IFQ halibut, IFQ sablefish, CDQ halibut, and non-IFQ groundfish. During one calendar day, the operator, manager, or Registered Buyer may aggregate and record on one PTR the amount of transferred retail product of IFQ halibut, IFQ sablefish, CDQ halibut, and non-IFQ groundfish if each sale weighs less than 10 lb or 4.5 kg.
            (B) CR crab. During one calendar day, the RCR may aggregate and record on one PTR the amount of transferred retail product of CR crab if each sale weighs less than 100 lb or 45 kg.
            (iii) Wholesale sales (non-IFQ groundfish only). The operator or manager may aggregate and record on one PTR, wholesale sales of non-IFQ groundfish by species when recording the amount of such wholesale species leaving a vessel or facility in one calendar day, if invoices detailing destinations for all of the product are available for inspection by an authorized officer.
            (iv) Dockside sales.
            
            (A) A person holding a valid IFQ permit, or IFQ hired master permit, and a Registered Buyer permit may conduct a dockside sale of IFQ halibut or IFQ sablefish with a person who has not been issued a Registered Buyer permit after all IFQ halibut and IFQ sablefish have been landed and reported in accordance with paragraph (l) of this section.
            (B) A person holding a valid halibut CDQ hired master permit and Registered Buyer permit may conduct a dockside sale of CDQ halibut with a person who has not been issued a Registered Buyer permit after all CDQ halibut have been landed and reported in accordance with paragraph (l) of this section.

            (C) A Registered Buyer conducting dockside sales must issue a receipt to each individual receiving IFQ halibut, CDQ halibut, or IFQ sablefish in lieu of a PTR. This receipt must include:
            (1) Date of sale;
            (2) Registered Buyer permit number;
            (3) Weight by product of the IFQ halibut, CDQ halibut or IFQ sablefish transferred.
            (D) A Registered Buyer must maintain a copy of each dockside sales receipt as described in paragraph (l) of this section.
            (v) Transfer directly from the landing site to a processing facility (CDQ halibut, IFQ halibut, IFQ sablefish, or CR crab only). A PTR is not required for transportation of unprocessed IFQ halibut, IFQ sablefish, CDQ halibut, or CR crab directly from the landing site to a facility for processing, provided the following conditions are met:
            (A) A copy of the IFQ landing report receipt (Internet receipt) documenting the IFQ landing accompanies the offloaded IFQ halibut, IFQ sablefish, or CDQ halibut while in transit.
            (B) A copy of the CR crab landing report receipt (Internet receipt) documenting the IFQ landing accompanies the offloaded CR crab while in transit.
            (C) A copy of the IFQ landing report or CR crab landing report receipt is available for inspection by an authorized officer.
            (D) The Registered Buyer submitting the IFQ landing report or RCR submitting the CR crab landing report completes a PTR for each shipment from the processing facility pursuant to paragraph (g)(1) of this section.
            (3) Time limits and submittal. The operator of a mothership or catcher/processor, the manager of a shoreside processor or SFP, the Registered Buyer, or RCR must:
            (i) Record all product transfer information on a PTR within 2 hours of the completion of the shipment.
            (ii) Submit a PTR by facsimile or electronic file to OLE, Juneau, AK (907-586-7313), by 1200 hours, A.l.t., on the Tuesday following the end of the applicable weekly reporting period in which the shipment occurred.
            (iii) If any information on the original PTR changes prior to the first destination of the shipment, submit a revised PTR by facsimile or electronic file to OLE, Juneau, AK (907-586-7313), by 1200 hours, A.l.t., on the Tuesday following the end of the applicable weekly reporting period in which the change occurred.
            (4) Required information. The operator of a mothership or catcher/processor, the manager of a shoreside processor or SFP, the Registered Buyer, or RCR must include the following information on a PTR:
            (i) Original or revised PTR. Whether a submittal is an original or revised PTR.
            (ii) Shipper information. Name, telephone number, and facsimile number of the representative. According to the following table:
            
              
                If you are shipping . . .
                Enter under “Shipper” . . .
              
              
                (A) Non-IFQ groundfish
                Your processor's name, Federal fisheries or Federal processor permit number.
              
              
                (B) IFQ halibut, CDQ halibut or IFQ sablefish
                Your Registered Buyer name and permit number.
              
              
                (C) CR crab
                Your RCR name and permit number.
              
              
                (D) Non-IFQ groundfish, IFQ halibut, CDQ halibut or IFQ sablefish, and CR crab on the same PTR
                (1) Your processor's name and Federal fisheries permit number or Federal processor permit number, (2) Your Registered Buyer's name and permit number, and (3) Your RCR name and permit number.
              
            
            (iii) Transfer information. Using descriptions from the following table, enter receiver information, date and time of product transfer, location of product transfer (e.g., port, position coordinates, or city), mode of transportation, and intended route:
            
            
              
                If you are theshipper and . . .
                
                Then enter . . .
                Receiver
                Date & time of product transfer
                Location of product transfer
                Mode of transportation and intended route
              
              
                (A) Receiver is on land and transfer involves one van, truck, or vehicle
                Receiver name and Federal fisheries, Federal processor, or Federal crab vessel permit number (if any)
                Date and time when shipment leaves the plant
                Port or city of product transfer
                Name of the shipping company; destination city and state or foreign country.
              
              
                (B) Receiver is on land and transfer involves multiple vans, trucks or vehicles
                Receiver name and Federal fisheries, Federal processor, or Federal crab vessel permit number (if any)
                Date and time when loading of vans or trucks, is completed each day
                Port or city of product transfer
                Name of the shipping company; destination city and state or foreign country.
              
              
                (C) Receiver is on land and transfer involves one airline flight
                Receiver name and Federal fisheries, Federal processor, or Federal crab vessel permit number (if any)
                Date and time when shipment leaves the plant
                Port or city of product transfer
                Name of the airline company; destination airport city and state.
              
              
                (D) Receiver is on land and transfer involves multiple airline flights
                Receiver name and Federal fisheries, Federal processor, or Federal crab vessel permit number (if any)
                Date and time of shipment when the last airline flight of the day leaves
                Port or city of product transfer
                Name of the airline company(s); destination airport(s) city and state.
              
              
                (E) Receiver is a vessel and transfer occurs at sea
                Vessel name and call sign
                Start and finish dates and times of transfer
                Transfer position coordinates in latitude and longitude, in degrees and minutes
                The first destination of the vessel.
              
              
                (F) Receiver is a vessel and transfer takes place in port
                Vessel name and call sign
                Start and finish dates and times of transfer
                Port or position of product transfer
                The first destination of the vessel.
              
              
                (G) Receiver is an agent (buyer, distributor, shipping agent) and transfer is in a containerized van(s)
                Agent name and location (city, state)
                Transfer start and finish dates and times
                Port, city, or position of product transfer
                Name (if available) of the vessel transporting the van; destination port.
              
              
                (H) You are aggregating individual retail sales for human consumption. (see paragraph (g)(2) of this section)
                “RETAIL SALES”
                Date of transfer.
                Port or city of product transfer
                N/A.
              
              
                (I) You are aggregating individual bait sales during a day onto one PTR (non-IFQ groundfish only)
                “BAIT SALES”
                Date of transfer.
                Port or city of product transfer
                N/A.
              
              
                (J) Non-IFQ Groundfish only. You are aggregating wholesale non-IFQ groundfish product sales by species during a single day onto one PTR and maintaining invoices detailing destinations for all of the product for inspection by an authorized officer
                “WHOLESALE SALES”
                Time of the first sale of the day; time of the last sale of the day
                Port or city of product transfer
                N/A.
              
            
            (iv) Products shipped. The operator, manager, Registered Buyer, or RCR must record the following information for each product shipped:
            (A) Species code and product code. (1) For non-IFQ groundfish, IFQ halibut, IFQ sablefish, and CDQ halibut, the species code and product code (Tables 1 and 2 to this part).
            (2) For CR crab, the species code and product code (Tables 1 and 2 to 50 CFR part 680).
            (B) Species weight. Use only if recording 2 or more species with 2 or more product types contained within the same production unit. Enter the actual scale weight of each product of each species to the nearest kilogram or pound (indicate which). If not applicable, enter “n/a” in the species weight column. If using more than one line to record species in one carton, use a brace “}” to tie the carton information together.
            (C) Number of units. Total number of production units (blocks, trays, pans, individual fish, boxes, or cartons; if iced, enter number of totes or containers).
            (D) Unit weight. Unit weight (average weight of single production unit as listed in “No. of Units” less packing materials) for each species and product code in kilograms or pounds (indicate which).
            (E) Total weight. Total weight for each species and product code of shipment less packing materials in kilograms or pounds (indicate which).
            (F) Total or partial offload. (1) If a mothership or catcher/processor, the operator must indicate whether fish or fish products are left onboard the vessel (partial offload) after the shipment is complete.
            (2) If a partial offload, for the products remaining on board after the transfer, the operator must enter: Species code, product code, and total product weight to the nearest kilogram or pound (indicate which) for each product.
            (h) Check-in/Check-out report—(1) Requirement. Except as described in paragraph (h)(2) of this section, the operator of a catcher/processor or mothership and manager of a shoreside processor or SFP must submit to NMFS a check-in report (BEGIN message) prior to becoming active and a check-out report (CEASE message) for every check-in report submitted. The check-in report and check-out report must be submitted by fax to 907-586-7131.
            (2) Exceptions—(i) VMS onboard. The operator of a catcher/processor or mothership is not required to submit to NMFS a check-in report or check-out report if the vessel is carrying onboard a transmitting VMS that meets the requirements of § 679.28(f).
            (ii) Two adjacent reporting areas. If on the same day a catcher/processor intends to fish in two adjacent reporting areas (an action which would require submittal of check-out reports and check-in reports multiple times a day when crossing back and forth across a reporting area boundary), and the two reporting areas have on that day and time an identical fishing status for every species, the operator must:
            (A) Submit to NMFS a check-in report to the first area prior to entering the first reporting area, and
            (B) Submit to NMFS a check-in report to the second area prior to entering the second reporting area.
            (C) Remain within 10 nautical miles (18.5 km) of the boundary described in paragraph (h)(2)(ii) of this section.
            (D) If the catcher/processor proceeds in the second reporting area beyond 10 nautical miles (18.5 km) of the boundary between the two areas, the operator must submit a check-out report from the first reporting area. The operator must submit a check-out report from the second area upon exiting that reporting area.
            (3) Transit through reporting areas. The operator of a catcher/processor or mothership is not required to submit a check-in or check-out report if the vessel is transiting through a reporting area and is not fishing or receiving fish.
            (4) Time limits and submittal. Except as indicated in paragraph (h)(2) of this section, the operator or manager must submit a check-in report and a check-out report according to the following table:
            
              
                For ...
                If you are a ...
                Submit a BEGIN message
                Submit a CEASE message
              
              
                (i) Each reporting area, except area 300, 400, 550, or 690
                (A) C/P using trawl gear
                Before gear deployment.
                Within 24 hours after departing a reporting area but prior to checking in to another reporting area.
              
              
                
                 
                (B) C/P using longline or pot gear
                Before gear deployment. May be checked in to more than one area simultaneously.
                Upon completion of gear retrieval and within 24 hours after departing each reporting area.
              
              
                 
                (C) MS
                Before receiving groundfish, must check-in to reporting area(s) where groundfish were harvested.May be checked in to more than one area simultaneously.
                
                Within 24 hours after receipt of fish is complete from that reporting area.If receipt of groundfish from a reporting area is expected to stop for at least one month during the fishing year and then start up again, may submit check-out report for that reporting area.
                
              
              
                (ii) COBLZ or RKCSA
                (A) C/P using trawl gear
                Prior to fishing. Submit one check-in for the COBLZ or RKCSA and another check-in for the area outside the COBLZ or RKCSA.
                Upon completion of gear retrieval for groundfish, submit a separate check-out for the COBLZ or RKCSA and another check-out for the area outside the COBLZ or RKCSA.
              
              
                 
                (B) MS
                Before receiving groundfish harvested with trawl gear that were harvested in the COBLZ or RKCSA, submit one check-in for the COBLZ or RKCSA and another check-in for the area outside the COBLZ or RKCSA.
                Upon completion of groundfish receipt, submit a separate check-out for the COBLZ or RKCSA and another check-out for the area outside the COBLZ or RKCSA.
              
              
                (iii) Gear Type
                (A) C/P
                If in the same reporting area but using more than one gear type, prior to fishing submit a separate check-in for each gear type.
                Upon completion of gear retrieval for groundfish, submit a separate check-out for each gear type for which a check-in was submitted.
              
              
                 
                (B) MS
                If harvested in the same reporting area but using more than one gear type, prior to receiving groundfish submit a separate check-in for each gear type.
                Upon completion of receipt of groundfish, submit a separate check-out for each gear type for which a check-in was submitted.
              
              
                (iv) CDQ
                (A) MS
                Prior to receiving groundfish CDQ, if receiving groundfish under more than one CDQ number, use a separate check-in for each CDQ number.
                Within 24 hours after receipt of groundfish CDQ has ceased for each CDQ number.
              
              
                 
                (B) C/P
                Prior to fishing, submit a separate check-in for each CDQ number.
                Within 24 hours after groundfish CDQ fishing for each CDQ number has ceased.
              
              
                (v) Exempted or Research Fishery
                (A) C/P
                Prior to fishing, submit a separate check-in for each type.
                Upon completion of receipt of groundfish submit a separate check-out for each type for which a check-in was submitted.
              
              
                 
                (B) MS
                Prior to receiving groundfish, submit a separate check-in for each type.
                Upon completion of receipt of groundfish submit a separate check-out for each type for which a check-in was submitted.
              
              
                (vi) Aleutian Islands Pollock (AIP)
                (A) C/P
                Prior to AIP fishing.
                Within 24 hours after completion of gear retrieval for AIP.
              
              
                
                 
                (B) MS
                Before receiving AIP.
                Within 24 hours after receipt of AIP has ceased.
              
              
                (vii) Processor Type
                C/P, MS
                If a catcher/processor and functioning simultaneously as a mothership in the same reporting area, before functioning as either processor type.
                Upon completion of simultaneous activity as both catcher/processor and mothership, a separate check-out, one for catcher/processor and one for mothership.
              
              
                (viii) Change of fishing year
                (A) C/P, MS
                If continually active through the end of one fishing year and at the beginning of a second fishing year, submit a check-in for each reporting area to start the year on January 1.
                If a check-out report was not previously submitted during a fishing year for a reporting area, submit a check-out report for each reporting area on December 31.
              
              
                 
                (B) SS, SFP
                If continually active through the end of one fishing year and at the beginning of a second fishing year, submit a check-in to start the year on January 1.
                If a check-out report was not previously submitted during a fishing year, submit a check-out report on December 31.
              
              
                (ix) Interruption of production
                SS, SFP, MS
                n/a
                If receipt of groundfish is expected to stop for at least one month during the fishing year and then start up again, the manager or operator may choose to submit a check-out report.
              
              
                (x) Change of location
                AFA SFP
                Before receiving groundfish.
                Upon completion of receipt of groundfish from a position and before movement from that position.
              
            
            (5) Required information. The operator of a catcher/processor or mothership and the manager of a shoreside processor or SFP must record the information in the following table on a check-in report and a check-out report, as appropriate.
            
              
                Required information
                Check-in Report
                MS
                C/P
                SS, SFP
                Check-out Report
                MS
                C/P
                SS, SFP
              
              
                (i) Whether an original or revised report
                X
                X
                X
                X
                X
                X
              
              
                (ii) Vessel name, ADF&G processor code, FFP number
                X
                X
                 
                X
                X
                 
              
              
                (iii) Processor name, ADF&G processor code, FPP number
                 
                 
                X
                 
                 
                X
              
              
                (iv) Representative name, business telephone number, business fax number
                X
                X
                X
                X
                X
                X
              
              
                (v) COMSAT number (if applicable)
                X
                X
                 
                X
                X
                 
              
              
                (vi) Management program name (see paragraph (a)(1)(iii) of this section) and identifying number (if any). If harvest is not under one of these management programs, leave blank.
                X
                X
                 
                X
                X
                 
              
              
                (vii) Processor type, gear type
                X
                X
                 
                X
                X
                 
              
              
                (viii) Date (mm/dd/yyyy) and time (A.l.t., military format)
              
              
                
                (A) When receipt of groundfish will begin
                X
                 
                X
                 
                 
                 
              
              
                (B) When gear deployment will begin
                 
                X
                 
                 
                 
                 
              
              
                (C) When the last receipt or processing of groundfish was completed
                 
                 
                 
                X
                 
                X
              
              
                (D) When the vessel departed the reporting area
                 
                 
                 
                 
                X
                 
              
              
                (ix) Position coordinates
              
              
                (A) Where groundfish receipt begins
                X
                 
                 
                 
                 
                 
              
              
                (B) Where receiving groundfish (if SFP):
                 
                 
                X
                 
                 
                 
              
              
                (C) Where gear is deployed
                 
                X
                 
                 
                 
                 
              
              
                (D) Where the last receipt of groundfish was completed
                 
                 
                 
                X
                 
                 
              
              
                (E) Where the vessel departed the reporting area
                 
                 
                 
                 
                X
                 
              
              
                (x) Reporting area code
              
              
                (A) Where gear deployment begins
                 
                X
                 
                 
                 
                 
              
              
                (B) Where groundfish harvest occurred
                X
                 
                 
                 
                 
                 
              
              
                (C) Where the last receipt of groundfish was completed
                 
                 
                 
                X
                 
                 
              
              
                (D) Where the vessel departed the reporting area
                 
                 
                 
                 
                X
                 
              
              
                (xi) Primary and secondary target species (A change in intended target species within the same reporting area does not require a new BEGIN message.)
              
              
                (A) Expected to be received the following week
                X
                 
                 
                 
                 
                 
              
              
                (B) Expected to be harvested the following week
                 
                X
                 
                 
                 
                 
              
              
                (xii) Indicate (YES or NO) whether this is a check-in report
                 
                 
                X
                 
                 
                 
              
              
                (xiii) If YES, indicate
              
              
                (A) If checking-in for the first time this fishing year
                 
                 
                X
                 
                 
                 
              
              
                (B) If checking-in to restart receipt and processing of groundfish after filing a check-out report
                 
                 
                X
                 
                 
                 
              
              
                (xiv) Indicate (YES or NO) whether this is a check-out report
                 
                 
                 
                 
                 
                X
              
              
                (xv) If YES, enter date facility ceased to receive or process groundfish
                X
              
              
                (xvi) Indicate product weight of all fish or fish products (including non groundfish) remaining at the facility (other than public cold storage) by species code and product code. Indicate if recorded to the nearest pound or to the nearest 0.001 mt.
                X
                X
              
            
            (i) Weekly production report (WPR). The WPR is removed from use. Instead of a WPR, the operator of a mothership or catcher/processor and the manager of a shoreside processor or SFP must submit all landings information, production information, and discard and disposition information using eLandings or other NMFS-approved software (see paragraph (e) of this section).
            (j) [Reserved]
            (k) U.S. Vessel Activity Report (VAR). For a comparison of forms used for shipping, transporting, or transferring fish or fish product, see Table 13 to this part.
            (1) Fish or fish product onboard. Except as noted in paragraph (k)(4) of this section, the operator of a catcher vessel greater than 60 ft (18.3 m) LOA, a catcher/processor, or a mothership required to hold a Federal fisheries permit issued under this part and carrying fish or fish product onboard must complete and submit a VAR by facsimile or electronic file to OLE, Juneau, AK (907-586-7313) before the vessel crosses the seaward boundary of the EEZ off Alaska or crosses the U.S.-Canadian international boundary between Alaska and British Columbia.
            (2) Combination of non-IFQ groundfish with IFQ halibut, CDQ halibut, IFQ sablefish or CR crab. If a vessel is carrying non-IFQ groundfish and IFQ halibut, CDQ halibut, IFQ sablefish or CR crab, the operator must submit a VAR in addition to an IFQ Departure Report required by paragraph (l)(4) of this section.
            (3) Revised VAR. If fish or fish products are landed at a port other than the one specified on the VAR, the operator must submit a revised VAR showing the actual port of landing before any fish are offloaded.
            (4) Exemption: IFQ Departure Report. A VAR is not required if a vessel is carrying only IFQ halibut, CDQ halibut, IFQ sablefish, or CR crab onboard and the operator has submitted an IFQ Departure Report required by paragraph (l)(4) of this section.
            (5) Information required. (i) Whether original or revised VAR.
            (ii) Name and Federal fisheries permit number of vessel or RCR permit number.
            (iii) Type of vessel (whether catcher vessel, catcher/processor, or mothership).
            (iv) Name, daytime telephone number (including area code), and facsimile number and COMSAT number (if available) of representative.
            (v) Return report. “Return,” for purposes of this paragraph, means returning to Alaska. If the vessel is crossing the seaward boundary of the EEZ off Alaska or crossing the U.S.-Canadian international boundary between Alaska and British Columbia into U.S. waters, indicate a “return” report and enter:
            (A) Intended Alaska port of landing (see Table 14a to this part);
            (B) Estimated date and time (hour and minute, Greenwich mean time) the vessel will cross the boundary; and
            (C) The estimated position coordinates in latitude and longitude where the vessel will cross.
            (vi) Depart report. “Depart” means leaving Alaska. If the vessel is crossing the seaward boundary of the EEZ off Alaska and moving out of the EEZ or crossing the U.S.-Canadian international boundary between Alaska and British Columbia and moving into Canadian waters, indicate a “depart” report and enter:

            (A) The intended U.S. port of landing or country other than the United States (see Table 14b to this part);
            (B) Estimated date and time (hour and minute, Greenwich mean time) the vessel will cross the boundary; and
            (C) The estimated position coordinates in latitude and longitude where the vessel will cross.
            (vii) The Russian Zone. Indicate whether the vessel is returning from fishing in the Russian Zone or is departing to fish in the Russian Zone.
            (viii) Fish or fish products. For all fish or fish products (including non-groundfish) on board the vessel, enter:
            (A) Harvest zone code;
            (B) Species codes;
            (C) Product codes; and
            (D) Total fish product weight in lbs or to the nearest 0.001 mt (2.20 lb).
            (l) IFQ halibut, CDQ halibut, IFQ sablefish, or CR crab R&R. In addition to the R&R requirements in this section, in 50 CFR part 680 with respect to CR crab, and as prescribed in the annual management measures published in the Federal Register pursuant to § 300.62 of this title, the following reports and authorizations are required, when applicable: IFQ Prior Notice of Landing, Product Transfer Report (see § 679.5(g)), IFQ landing report, IFQ Transshipment Authorization, and IFQ Departure Report.
            (1) IFQ Prior Notice of Landing (PNOL)—(i) Time limits and submittal. (A) Except as provided in paragraph (l)(1)(iv) of this section, the operator of any vessel making an IFQ landing must notify OLE, Juneau, AK, no fewer than 3 hours before landing IFQ halibut, CDQ halibut, or IFQ sablefish, unless permission to commence an IFQ landing within 3 hours of notification is granted by a clearing officer.
            (B) A PNOL must be made to the toll-free telephone number 800-304-4846 or to 907-586-7163 between the hours of 0600 hours, A.l.t., and 2400 hours, A.l.t.
            (ii) Revision to PNOL. The operator of any vessel wishing to make an IFQ landing before the date and time (A.l.t.) reported in the PNOL or later than 2 hours after the date and time (A.l.t.) reported in the PNOL must submit a new PNOL as described in paragraphs (l)(1)(i) and (iii) of this section.
            (iii) Information required. A PNOL must include the following:
            (A) Vessel name and ADF&G vessel registration number;
            (B) Port of landing and port code from Tables 14a and 14b to this part;
            (C) Exact location of landing within the port (i.e., dock name, harbor name, facility name, or geographical coordinates);
            (D) The date and time (A.l.t.) that the landing will take place;
            (E) Species and estimated weight (in pounds) of the IFQ halibut, CDQ halibut or IFQ sablefish that will be landed;
            (F) IFQ regulatory area(s) in which the IFQ halibut, CDQ halibut, or IFQ sablefish were harvested;
            (G) IFQ permit number(s) that will be used to land the IFQ halibut, CDQ halibut, or IFQ sablefish;
            (H) Gear type used to harvest the IFQ sablefish or IFQ halibut (see Table 15 to this part); and
            (I) If using longline pot gear in the GOA or pot gear in the BSAI, report the number of pots set, the number of pots lost, and the number of pots left deployed on the fishing grounds.
            (iv) Exemption—(A) Halibut. An IFQ landing of halibut of 500 lb or less of IFQ weight determined pursuant to § 679.40(h) and concurrent with a legal landing of salmon harvested using hand troll gear or power troll gear is exempt from the PNOL required by this section.
            (B) Lingcod. An IFQ landing of halibut of 500 lb or less of IFQ weight determined pursuant to § 679.40(h) and concurrent with a legal landing of lingcod harvested using dinglebar gear is exempt from the PNOL required by this section.
            (2) IFQ landing—(i) Remain at landing site. Once the landing has commenced, the IFQ permit holder, the IFQ hired master permit holder, or the CDQ hired master permit holder, and the harvesting vessel may not leave the landing site until the IFQ halibut, IFQ sablefish, or CDQ halibut account is properly debited (see § 679.40(h)).
            (ii) No movement of IFQ halibut, CDQ halibut, or IFQ sablefish. The offloaded IFQ halibut, CDQ halibut, or IFQ sablefish may not be moved from the landing site until the IFQ Landing Report is completed through eLandings or other NMFS-approved software and the IFQ permit holder's or CDQ permit holder's account is properly debited (see § 679.40(h)).
            (iii) Single offload site—(A) IFQ halibut and CDQ halibut. The vessel operator who lands IFQ halibut or CDQ halibut must continuously and completely offload at a single offload site all halibut onboard the vessel.
            (B) IFQ sablefish. The vessel operator who lands IFQ sablefish must continuously and completely offload at a single offload site all sablefish onboard the vessel.
            (3) Transshipment authorization. For a comparison of forms used for shipping, transporting, or transferring fish or fish product, see Table 13 to this part.
            (i) No person may transship processed IFQ halibut, CDQ halibut, IFQ sablefish, or CR crab between vessels without authorization by a local clearing officer. Authorization from a local clearing officer must be obtained for each instance of transshipment at least 24 hours before the transshipment is intended to commence.
            (ii) Information required. To obtain a Transshipment Authorization, the vessel operator must provide the following information to the clearing officer:
            (A) Date and time (A.l.t.) of transshipment;
            (B) Location of transshipment;
            (C) Name and ADF&G vessel registration number of vessel offloading transshipment;
            (D) Name of vessel receiving the transshipment;
            
            (E) Product destination;
            (F) Species and product type codes;
            (G) Total product weight;
            (H) Time (A.l.t.) and date of the request;
            (I) Name, telephone number, FAX number (if any) for the person making the request.
            (4) IFQ departure report. For a comparison of forms used for shipping, transporting, or transferring fish or fish product, see Table 13 to this part.
            (i) General requirements—(A) Time limit and submittal. A vessel operator who intends to make a landing of IFQ halibut, CDQ halibut, IFQ sablefish, or CR crab at any location other than in an IFQ regulatory area for halibut and sablefish or in a crab fishery for CR crab (see Table 1 to part 680) in the State of Alaska must submit an IFQ Departure Report, by telephone, to OLE, Juneau, AK, (800-304-4846 or 907-586-7163) between the hours of 0600 hours, A.l.t., and 2400 hours, A.l.t.
            (B) Completion of fishing. A vessel operator must submit an IFQ Departure Report after completion of all fishing and prior to departing the waters of the EEZ adjacent to the jurisdictional waters of the State of Alaska, the territorial sea of the State of Alaska, or the internal waters of the State of Alaska when IFQ halibut, CDQ halibut, IFQ sablefish, or CR crab are on board.
            (C) Permit—(1) Registered Crab Receiver permit. A vessel operator submitting an IFQ Departure Report for CR crab must have a Registered Crab Receiver permit.
            (2) Registered Buyer permit. A vessel operator submitting an IFQ Departure Report for IFQ halibut, CDQ halibut, or IFQ sablefish must have a Registered Buyer permit.
            (D) First landing of any species. A vessel operator submitting an IFQ Departure Report must submit IFQ landing reports for all IFQ halibut, CDQ halibut, and IFQ sablefish on board at the same time and place as the first landing of any IFQ halibut, CDQ halibut, or IFQ sablefish.
            (E) Permits on board. (1) A vessel operator submitting an IFQ Departure Report to document IFQ halibut or IFQ sablefish must have one or more IFQ permit holders or IFQ hired master permit holders on board with a combined IFQ balance equal to or greater than all IFQ halibut and IFQ sablefish on board the vessel.
            (2) A vessel operator submitting an IFQ Departure Report to document CDQ halibut must ensure that one or more CDQ hired master permit holders are onboard with enough remaining halibut CDQ balance to harvest amounts of CDQ halibut equal to or greater than all CDQ halibut onboard.
            (3) A vessel operator submitting an IFQ Departure Report to document CR crab must have one or more permit holders on board with a combined CR balance equal to or greater than all CR crab on board the vessel.
            (ii) Required information. When submitting an IFQ Departure Report, the vessel operator must provide the following information:
            (A) Intended date, time (A.l.t.), and location of landing;
            (B) Vessel name and ADF&G vessel registration number;
            (C) Vessel operator's name and Registered Buyer permit or Registered Crab Receiver permit number;
            (D) Halibut IFQ, halibut CDQ, sablefish IFQ, and CR crab permit numbers of IFQ and CDQ permit holders on board;
            (E) Area of harvest. (1) If IFQ or CDQ halibut, then halibut regulatory areas (see Figure 15 to this part).
            (2) If IFQ sablefish, then sablefish regulatory areas (see Figure 14 to this part).
            (3) If CR crab, then the crab rationalization fishery code (see Table 1 to part 680).
            (F) Estimated total weight as appropriate of IFQ halibut, CDQ halibut, IFQ sablefish, or CR crab on board (lb/kg/mt).
            (iii) Revision to Departure Report. A vessel operator who intends to make an IFQ landing at a location different from the location named on the IFQ Departure report must submit a revised report naming the new location at least 12 hours in advance of the offload. Revisions must be submitted by telephone, to OLE, Juneau, AK, (800-304-4846 or 907-586-7163) between the hours of 0600 hours, A.l.t., and 2400 hours, A.l.t.
            
            (5) Landing verification, inspection and record retention—(i) Verification and inspection. Each IFQ landing and all fish retained on board the vessel making an IFQ landing are subject to verification and inspection by authorized officers.
            (ii) Record retention. The IFQ permit holder, IFQ hired master permit holder, or CDQ hired master permit holder must retain a legible copy of all Landing Report receipts, and the Registered Buyer must retain a copy of all reports and receipts required by this section. All retained records must be available for inspection by an authorized officer:
            (A) Until the end of the fishing year during which the records were made and for as long thereafter as fish or fish products recorded are retained onboard the vessel or at the facility; and
            (B) Upon request of an authorized officer for 3 years after the end of the fishing year during which the records were made.
            (6) Sampling—(i) Each IFQ landing and all fish retained onboard a vessel making an IFQ landing are subject to sampling by NMFS-authorized observers.
            (ii) Each IFQ halibut landing or CDQ halibut landing is subject to sampling for biological information by persons authorized by the IPHC.
            (7) IFQ cost recovery program—(i) IFQ Registered Buyer Ex-vessel Volume and Value Report (IFQ Buyer Report)—(A) Applicability. An IFQ Registered Buyer that operates as a shoreside processor and receives and purchases IFQ landings of sablefish or halibut or CDQ landings of halibut must submit annually to NMFS a complete IFQ Buyer Report as described in this paragraph (l) and as provided by NMFS for each reporting period, as described at § 679.5(1)(7)(i)(E), in which the Registered Buyer receives IFQ fish or CDQ halibut.
            (B) Due date. A complete IFQ Buyer Report must be postmarked or received by the Regional Administrator not later than October 15 following the reporting period in which the IFQ Registered Buyer receives the IFQ fish or CDQ halibut.
            (C) Information required. A complete IFQ Buyer Report must include the following information as instructed on the report form at http://alaskafisheries.noaa.gov/ram:
            
            (1) IFQ Registered Buyer identification.
            
            (2) Pounds purchased and values paid. (i) The monthly total weights, represented in IFQ equivalent pounds by IFQ species or CDQ halibut, that were landed at the landing port location and purchased by the IFQ Registered Buyer;
            (ii) The monthly total gross ex-vessel value, in U.S. dollars, of IFQ pounds, by IFQ species or CDQ halibut, that were landed at the landing port location and purchased by the IFQ Registered Buyer;
            (3) Value paid for price adjustments—(i) Retro-payments. The monthly total U.S. dollar amount of any retro-payments (correlated by IFQ species or CDQ halibut, landing month(s), and month of payment) made in the current year to IFQ, or to CDQ halibut permit holders for landings made during the previous calendar year;
            (ii) Electronic submittal. Certification, including the NMFS ID and password of the IFQ Registered Buyer; or
            (iii) Non-electronic submittal. Certification, including the printed name and signature of the individual submitting the IFQ Buyer Report on behalf of the Registered Buyer, and date of signature.
            (D) Submittal. If applicable, the Registered Buyer must complete an IFQ Buyer Report and submit by mail or FAX to NMFS at the address provided on the form, or electronically to NMFS online at http://alaskafisheries.noaa.gov/ram.
            
            (E) Reporting period. The reporting period of the IFQ Buyer Report shall extend from October 1 through September 30 of the following year, inclusive.
            (ii) IFQ Permit Holder Fee Submission Form—(A) Applicability. An IFQ permit holder who holds an IFQ permit against which a landing was made or an RQE that holds RFQ must submit to NMFS a complete IFQ Permit Holder Fee Submission Form provided by NMFS.
            (B) Due date and submittal. A complete IFQ Permit Holder Fee Submission Form must be postmarked or received by the Regional Administrator not later than January 31 following the calendar year in which any IFQ landing was made.
            (C) Completed application. NMFS will process an IFQ Permit Holder Fee Submission Form provided that a paper or electronic form is completed by the IFQ permit holder or an RQE that holds RFQ, with all applicable fields accurately filled in, and all required additional documentation is attached.
            (D) IFQ landing summary and estimated fee liability. NMFS will provide to an IFQ permit holder and an RQE that holds RFQ an IFQ Landing and Estimated Fee Liability page as required by § 679.45(a)(2). The IFQ permit holder must either accept the accuracy of the NMFS estimated fee liability associated with his or her IFQ landings for each IFQ permit, or calculate a revised IFQ fee liability in accordance with paragraph (l)(7)(ii)(E) of this section. The IFQ permit holder may calculate a revised fee liability for all or part of his or her IFQ landings.
            (E) Revised fee liability calculation. To calculate a revised fee liability, an IFQ permit holder must multiply the IFQ percentage in effect by either the IFQ actual ex-vessel value or the IFQ standard ex-vessel of the IFQ landing. If parts of the landing have different values, the permit holder must apply the appropriate values to the different parts of the landings.
            (F) Documentation. If NMFS requests in writing that a permit holder submit documentation establishing the factual basis for a revised IFQ fee liability, the permit holder must submit adequate documentation by the 30th day after the date of such request. Examples of such documentation regarding initial sales transactions of IFQ landings include valid fish tickets, sales receipts, or check stubs that clearly identify the IFQ landing amount, species, date, time, and ex-vessel value or price.
            (G) Reporting period. The reporting period of the IFQ Permit Holder Fee Submission Form shall extend from January 1 to December 31 of the year prior to the January 31 due date.
            (8) An annual report on the halibut and sablefish IFQ activity must be submitted by the CQE as required at § 679.5(t).
            (9) Recreational Quota Entity Program annual report. An annual report on RQE activities must be submitted to NMFS by the RQE as required at § 679.5(v).
            (10) A report on annual IFQ regulatory areas 4B, 4C, and 4D Halibut IFQ transfer activities must be submitted to NMFS and the Council by a CDQ group as required at § 679.5(w).
            (m) CDQ Vessel Registration—(1) Registration. The representative for a CDQ group must register each vessel that is to receive the exemption from the LLP license requirements at § 679.4(k)(2)(vi) through the CDQ vessel registration system available on the NMFS Alaska Region Web site (http://alaskafisheries.noaa.gov). The CDQ group representative must log into the CDQ vessel registration system and provide the information required on the computer screen. NMFS will add each vessel successfully registered to the CDQ vessel registration list on the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov.
            
            (2) Responsibility. The CDQ group representative must successfully complete vessel registration through the CDQ vessel registration system before the vessel may be used to conduct groundfish CDQ fishing under § 679.32(c)(3)(iii) without an LLP license. By using the CDQ group's NMFS ID and password and submitting the vessel registration request, the CDQ group representative certifies that all information is true, correct, and complete.
            (3) LLP exemption letter. The CDQ vessel registration system will provide the CDQ group representative with an LLP exemption letter documenting that the registered vessel is exempt from the LLP when groundfish CDQ fishing. The CDQ group representative must provide a copy of the LLP exemption letter to the operator of the registered vessel named in the LLP exemption letter. The operator of the registered vessel named in the LLP exemption letter must maintain a legible copy of the LLP exemption letter on board the registered vessel at all times when that vessel is groundfish CDQ fishing.
            (4) Removing a vessel from the CDQ vessel registration list. A CDQ group representative may remove a vessel from the CDQ vessel registration system by logging into the online system and following the applicable instructions. A CDQ group representative may remove a registered vessel from the CDQ vessel registration list at any time but must certify at the time of removal that the vessel operator had been given notice by the CDQ group that the vessel is going to be removed from the list and that the vessel is not groundfish CDQ fishing at the time of removal. A vessel that is successfully removed from the CDQ vessel registration list is no longer exempt from the LLP requirements under § 679.4(k).
            (n) CDQ and PSQ transfers—
            (1) CDQ or PSQ transfer. NMFS will process a request for CDQ or PSQ transfer between CDQ groups provided that the requirements of this paragraph are met.
            (2) Completed application. A paper or electronic request form must be completed with all information fields accurately filled in by transferors and transferees, and all required additional documentation must be attached.
            (3) Certification of transferor—(i) Non-electronic submittal. The transferor's designated representative must sign and date the application certifying that all information is true, correct, and complete. The transferor's designated representative must submit the paper application as indicated on the application.
            (ii) Electronic submittal. The transferor's designated representative must log into the system and create a transfer request as indicated on the computer screen. By using the transferor's NMFS ID, password, and Transfer Key and submitting the transfer request, the designated representative certifies that all information is true, correct, and complete.
            (4) Certification of transferee—(i) Non-electronic submittal. The transferee's designated representative must sign and date the application certifying that all information is true, correct, and complete.
            (ii) Electronic submittal. The transferee's designated representative must log into the system and create a transfer request as indicated on the computer screen. By using the transferee's NMFS ID, password, and Transfer Key and submitting the transfer request, the designated representative certifies that all information is true, correct, and complete.
            (o) [Reserved]
            (p) Commercial Operator's Annual Report (COAR)—(1) Requirement. The owner of a mothership or catcher/processor must annually complete and submit to ADF&G the appropriate Forms A through M and COAR certification page for each year in which the mothership or catcher/processor was issued a Federal Fisheries permit. The owner of a mothership must include all fish received and processed during the year, including fish received from an associated tender vessel. The ADF&G COAR is further described under Alaska Administrative Code (5 AAC 39.130) (see § 679.3 (b)(2)).
            (2) Time limit and submittal of COAR. The owner of a mothership or catcher/processor must submit to ADF&G the appropriate Forms A through M and COAR certification page by April 1 of the year following the year for which the report is required to the following address:
            ADF&G Division of Commercial Fisheries, Attn: COAR, P.O. Box 25526, Juneau, AK 99802-5526
            (3) Information required, certification page. The owner of a mothership or catcher/processor must:
            (i) Enter the company name and address, including street, city, state, and zip code; also seasonal mailing address, if applicable.
            (ii) Enter the vessel name and ADF&G processor code.
            (iii) Check YES or NO to indicate whether fishing activity was conducted during the appropriate year.
            (iv) If response to paragraph (p)(3)(iii) of this section is YES, complete the applicable forms of the COAR (see table 18 to this part) and complete and sign the certification page.
            (v) If response to paragraph (p)(3)(iii) of this section is NO, complete and sign only the certification page.
            (vi) Sign and enter printed or typed name, e-mail address, title, telephone number, and FAX number of owner.
            (vii) Enter printed or typed name, e-mail address, and telephone number of alternate contact.
            (4) Buying information (exvessel), Forms A (1-3), C (1-2), E, G, I (1-2), and K—(i) Requirement. The owner of a mothership (if the first purchaser of raw fish) must complete and submit the appropriate COAR buying forms (A (1-3), C (1-2), E, G, I (1-2), and K) for each species purchased from fishermen during the applicable year.
            (ii) Buying information required. The owner of the mothership must record the following information on the appropriate COAR buying forms:
            (A) Species name and code (see table 2 to this part).
            (B) Area purchased (see table 16 to this part).
            (C) Gear code (see table 15 to this part).
            (D) Delivery code (form G only) (see table 1 to this part).
            (E) Total weight (to the nearest lb) purchased from fishermen.
            (F) Total amount paid to fishermen, including all post- season adjustments and/or bonuses and any credit received by fishermen for gas expenses, ice, delivery premiums, and other miscellaneous expenses.
            (G) Price per pound. If additional adjustments may be made after this report has been filed, the owner must check the “$ not final” box, and submit Form M when these adjustments are paid. Do not include fish purchased from another processor.
            (5) Production forms, Forms B (1-6), D, F, H, J (1-2), and K). For purposes of this paragraph, the total wholesale value is the amount that the processor receives for the finished product (free on board pricing mothership or catcher/processor). For products finished but not yet sold (still held in inventory), calculate the estimated value using the average price received to date for that product.
            (i) Requirement—(A) Mothership. The owner of a mothership must record and submit the appropriate COAR production forms (B(1-6), D, F, H, J(1-2), and K) for all production that occurred for each species during the applicable year:
            (1) That were purchased from fishermen on the grounds and/or dockside, including both processed and unprocessed seafood.
            (2) That were then either processed on the mothership or exported out of the State of Alaska.
            (B) Catcher/processor. The owner of a catcher/processor must record and submit the appropriate COAR production forms (B(1-6), D, F, H, J (1-2), and K) for each species harvested during the applicable year that were then either processed on the vessel or exported out of the State of Alaska.
            (ii) Information required, non-canned production—(A) Enter area of processing (see table 16 to this part). List production of Canadian-harvested fish separately.
            (B) Processed product. Processed product must be described by entering three codes:
            (1) Process prefix code (see table 17 to this part)
            (2) Process suffix code (see table 17 to this part)
            (3) Product code (see table 1 to this part)
            (C) Total net weight. Enter total weight (in pounds) of the finished product.
            (D) Total value($). Enter the total wholesale value of the finished product.
            (E) Enter price per pound of the finished product.
            (iii) Information required, canned production. Complete an entry for each can size produced:
            (A) Enter area of processing (see table 16 to this part).
            (B) Process 51 or 52. Enter conventional canned code (51) or smoked, conventional canned code (52).
            (C) Total value($). Enter the total wholesale value of the finished product.
            (D) Enter can size in ounces, to the hundredth of an ounce.
            (E) Enter number of cans per case.
            (F) Enter number of cases.
            (6) Custom production forms, Form L (1-2)—(i) Requirement. The owner of a mothership or catcher/processor must record and submit COAR production form L (1-2) for each species in which custom production was done by the mothership or catcher/processor for another processor and for each species in which custom production was done for the mothership or catcher/processor by another processor.
            (ii) Custom-production by mothership or catcher/processor for another processor. If the mothership or catcher/processor custom-processed fish or shellfish for another processor during the applicable year, the owner of the mothership or catcher/processor must list the processor name and ADF&G processor code (if known) to describe that processor, but must not include any of that production in production form L (1-2).
            (iii) Custom-production by another processor for mothership or catcher/processor. If a processor custom-processed fish or shellfish for the mothership or catcher/processor during the applicable year, the owner of the mothership or catcher/processor must use a separate page to list each processor and must include the following information.
            (A) Custom fresh/frozen miscellaneous production. The owner of a mothership or catcher/processor must list the following information to describe production intended for wholesale/retail market and that are not frozen for canning later:
            (1) Species name and code (see table 2 to this part).
            (2) Area of processing (see table 16 to this part).
            (3) Processed product. Processed product must be entered using three codes:
            (i) Process prefix code (see table 17 to this part).
            (ii) Process suffix code (see table 17 to this part).
            (iii) Product code (see table 1 to this part).
            (4) Total net weight. Enter total weight in pounds of the finished product.
            (5) Total wholesale value($). Enter the total wholesale value of the finished product.
            (B) Custom canned production. The owner of a mothership or catcher/processor must list the following information to describe each can size produced in custom canned production:
            (1) Species name and code (see table 2 to this part).
            (2) Area of processing (see table 16 to this part).
            (3) Process 51 or 52. Enter conventional canned code (51) or smoked, conventional canned code (52).
            (4) Total wholesale value ($). Enter the total wholesale value of the finished product.
            (5) Can size in ounces, to the hundredth of an ounce.
            (6) Number of cans per case.
            (7) Number of cases.
            (7) Fish buying retro payments/post-season adjustments, Form M—(i) Requirement. The owner of a mothership must record and submit COAR production Form M to describe additional adjustments and/or bonuses awarded to a fisherman, including credit received by fishermen for gas expenses, ice, delivery premiums, and other miscellaneous expenses.
            (ii) Information required—(A) Enter species name and code (see table 2 to this part).
            (B) Enter area purchased (see table 16 to this part)
            (C) Enter gear code (see table 16 to this part).
            (D) Enter total pounds purchased from fisherman.
            (E) Enter total amount paid to fishermen (base + adjustment).
            (q) AI directed pollock fishery catch reports—(1) Applicability. The Aleut Corporation shall provide NMFS the identity of its designated contact for the Aleut Corporation. The Aleut Corporation shall submit to the Regional Administrator a pollock catch report containing information required by paragraph (q)(3) of this section.
            (2) Time limits and submittal. (i) The Aleut Corporation must submit its AI directed pollock fishery catch reports by one of the following methods:
            (A) An electronic data file in a format approved by NMFS; or
            (B) By fax.
            (ii) The AI directed pollock fishery catch reports must be received by the Regional Administrator by 1200 hours, A.l.t. on Tuesday following the end of the applicable weekly reporting period, as defined at § 679.2.
            (3) Information required. The AI directed pollock fishery catch report must contain the following information:
            (i) Catcher vessel ADF&G number;
            (ii) Federal fisheries or Federal processor permit number;
            (iii) Delivery date;
            (iv) Pollock harvested:
            (A) For shoreside and stationary floating processors and motherships, the amount of pollock (in lb for shoreside and stationary floating processors and in mt for motherships) delivered, including the weight of at-sea pollock discards; and

            (B) For catcher/processors, the amount of pollock (in mt) harvested and processed, including the weight of at-sea pollock discards; and
            (v) ADF&G fish ticket number.
            (r) Rockfish Program—(1) General. The owners and operators of catcher vessels, catcher/processors, and shoreside processors authorized as participants in the Rockfish Program must comply with the applicable recordkeeping and reporting requirements of this section and must assign all catch to a rockfish cooperative or rockfish sideboard fishery, as applicable at the time of catch or receipt of groundfish. All owners of catcher vessels, catcher/processors, and shoreside processors authorized as participants in the Rockfish Program must ensure that their designated representatives or employees comply with all applicable recordkeeping and reporting requirements.
            (2) Logbook—(i) DFL. Operators of catcher vessels equal to or greater than 60 ft (18.3 m) LOA participating in a Rockfish Program fishery and using trawl gear must maintain a daily fishing logbook for trawl gear as described in paragraphs (a) and (c) of this section.
            (ii) ELB. Operators of catcher/processors permitted in the Rockfish Program must use a combination of NMFS-approved catcher/processor trawl gear ELB and eLandings to record and report groundfish and PSC information as described in paragraph (f) of this section to record Rockfish Program landings and production.
            (3) eLandings. Managers of shoreside processors that receive rockfish primary species or rockfish secondary species in the Rockfish Program must use eLandings or NMFS-approved software as described in paragraphs (e) and (f) of this section, instead of a logbook and WPR, to record Rockfish Program landings and production.
            (4) Production reports. Operators of catcher/processors that are authorized as processors in the Rockfish Program must submit a production report as described in paragraphs (e)(9) and (10) of this section.
            (5) Product transfer report (PTR), processors. Operators of catcher/processors and managers of shoreside processors that are authorized as processors in the Rockfish Program must submit a PTR as described in paragraph (g) of this section.
            (6) Annual rockfish cooperative report—(i) Applicability. A rockfish cooperative permitted in the Rockfish Program (see § 679.4(n)(1)) annually must submit to the Regional Administrator an annual rockfish cooperative report detailing the use of the cooperative's CQ:
            (ii) Time limits and submittal. (A) The annual rockfish cooperative report must be submitted to the Regional Administrator by an electronic data file in a NMFS-approved format by fax: 907-586-7557; or by mail to the Regional Administrator, NMFS Alaska Region, P.O. Box 21668, Juneau, AK 99802-1668; and
            (B) The annual rockfish cooperative report must be received by the Regional Administrator by December 15th of each year.
            (iii) Information required. The annual rockfish cooperative report must include at a minimum:
            (A) The cooperative's CQ, sideboard limit (if applicable), and any rockfish sideboard fishery harvests made by the rockfish cooperative vessels on a vessel-by-vessel basis;
            (B) The cooperative's actual retained and discarded catch of CQ, and sideboard limit (if applicable) by statistical area and vessel-by-vessel basis;
            (C) A description of the method used by the cooperative to monitor fisheries in which cooperative vessels participated; and
            (D) A description of any actions taken by the cooperative in response to any members that exceeded their catch as allowed under the rockfish cooperative agreement.
            (7) Vessel monitoring system (VMS) requirements (see § 679.28(f)).
            (8) Rockfish cooperative vessel check-in and check-out report—(i) Applicability—(A) Vessel check-in. The designated representative of a rockfish cooperative must designate any vessel that is authorized to fish under the rockfish cooperative's CQ permit before that vessel may fish under that CQ permit through a check-in procedure. The designated representative for a rockfish cooperative must submit to NMFS, in accordance with (8)(ii), a check-in designation for a vessel:
            
            (1) At least 48 hours prior to the time the catcher vessel begins a fishing trip to fish under a CQ permit; or
            (2) At least 1 hour prior to the time the catcher/processor begins a fishing trip to fish under a CQ permit; and
            (3) A check-in designation is effective at the beginning of the first fishing trip after the designation has been submitted.
            (B) Vessel check-out. The designated representative of a rockfish cooperative must designate any vessel that is no longer fishing under a CQ permit for that rockfish cooperative through a check-out procedure. A check-out report must be submitted to NMFS, in accordance with (8)(ii), within 6 hours after the effective date and time the rockfish cooperative ends the vessel's authority to fish under the CQ permit.
            (1) If the vessel is fishing under a CQ permit for a catcher vessel cooperative, a check-out designation is effective at the end of a complete offload;
            (2) If the vessel is fishing under a CQ permit for a catcher/processor cooperative, a check-out designation is effective upon submission to NMFS.
            (ii) Submittal. The designated representative of the rockfish cooperative must submit a vessel check-in or check-out report electronically. The rockfish cooperative's designated representative must log into the online system and create a vessel check-in or vessel check-out request as indicated on the computer screen. By using the NMFS ID password and submitting the transfer request, the designated representative certifies that all information is true, correct, and complete.
            (iii) Information required. The vessel check-in or check-out report must contain the following information:
            (A) CQ permit number;
            (B) ADF&G vessel registration number(s) of vessel(s) designated to fish under the CQ permit;
            (C) USCG designation number(s) of vessel(s) designated to fish under the CQ permit; and
            (D) Date and time when check-in or check-out begins.
            (9) Rockfish CQ cost recovery fee submission (See § 679.85).
            (10) Rockfish Ex-vessel Volume and Value Report—(i) Applicability. A rockfish processor that receives and purchases landings of rockfish CQ groundfish must submit annually to NMFS a complete Rockfish Ex-vessel Volume and Value Report, as described in this paragraph (r)(10), for each reporting period for which the rockfish processor receives rockfish CQ groundfish.
            (ii) Reporting period. The reporting period of the Rockfish Ex-vessel Volume and Value Report shall extend from May 1 through November 15 of each year.
            (iii) Due date. A complete Rockfish Ex-vessel Volume and Value Report must be received by the Regional Administrator not later than December 1 of the year in which the rockfish processor received the rockfish CQ groundfish.
            (iv) Information required. (A) The rockfish processor must log in using the rockfish processor's password and NMFS person ID to submit a Rockfish Ex-vessel Volume and Value Report. The NMFS software autofills the rockfish processor's name. The User must review the autofilled cells to ensure that they are accurate. A completed application must contain the information specified on the Rockfish Ex-vessel Volume and Value Report with all applicable fields accurately filled-in.
            (B) Certification. By using the rockfish processor NMFS ID and password and submitting the report, the rockfish processor certifies that all information is true, correct, and complete to the best of his or her knowledge and belief.
            (v) Submittal. The rockfish processor must complete and submit online by electronic submission to NMFS the Rockfish Ex-vessel Volume and Value Report available at https://alaskafisheries.noaa.gov.
            
            (s) Amendment 80 Program—(1) General. The owners and operators of Amendment 80 vessels must comply with the applicable recordkeeping and reporting requirements of this section. All owners of Amendment 80 vessels must ensure that their designated representatives or employees comply with all applicable recordkeeping and reporting requirements.
            (2) Logbook-DCPL. Operators of Amendment 80 vessels must use a daily cumulative production logbook for trawl gear as described in paragraph (a) of this section to record Amendment 80 Program landings and production.
            (3) Check-in/check-out report, processors. Operators or managers of an Amendment 80 vessel must submit check-in/check-out reports as described in paragraph (h) of this section.
            (4) Production report. Operators of Amendment 80 vessels that use a DCPL must submit a production report as described in paragraph (e)(10) of this section.
            (5) Product transfer report (PTR), processors. Operators of Amendment 80 vessels must submit a PTR as described in paragraph (g) of this section.
            (6) Annual Amendment 80 cooperative report—(i) Applicability. An Amendment 80 cooperative issued a CQ permit must submit annually to the Regional Administrator an Amendment 80 cooperative report detailing the use of the cooperative's CQ.
            (ii) Time limits and submittal. (A) The annual Amendment 80 cooperative report must be submitted to the Regional Administrator by an electronic data file in a NMFS-approved format; by fax: 907-586-7557; or by mail sent to the Regional Administrator, NMFS Alaska Region, P.O. Box 21668, Juneau, AK 99802-1668; and
            (B) The annual Amendment 80 cooperative report for fishing activities under a CQ permit issued for the prior calendar year must be received by the Regional Administrator not later than 1700 hours A.l.t. on March 1 of each year.
            (iii) Information required. The annual Amendment 80 cooperative report must include at a minimum:
            (A) The cooperative's actual retained and discarded catch of CQ and GOA sideboard limited fisheries (if applicable) by statistical area and on a vessel-by-vessel basis;
            (B) A description of the method used by the cooperative to monitor fisheries in which cooperative vessels participated; and
            (C) A description of any actions taken by the cooperative against specific members in response to a member that exceeded the amount of CQ that the member was assigned to catch for the Amendment 80 cooperative.
            (D) For each Amendment 80 cooperative, the percent of groundfish retained by that Amendment 80 cooperative of the aggregate groundfish retained by all Amendment 80 vessels assigned to that Amendment 80 cooperative using the following equations:
            
              ER25FE13.001
            
            Substituting the value for GFroundweight into the following equation:
            
            
              GFR% = (GFroundweight /TotalGF)* 100
            
            
              
                Where:
              
              
              
                GFroundweight is the total annual round weight equivalent of all retained product weights retained by all Amendment 80 vessels assigned to that Amendment 80 cooperative for each IR/IU groundfish species.
              
                PWspecies
                n is the total annual product weight for each groundfish species listed in Table 2a to this part by product type as reported in the vessel's production report for all Amendment 80 vessels assigned to that Amendment 80 cooperative required at § 679.5(e).
              
                PRRspecies
                n is the standard product recovery rate for each groundfish species and product combination listed in Table 3 to this part.
              
                GFR% is the groundfish retention percentage for an Amendment 80 cooperative calculated as GFroundweight divided by the total weight of groundfish catch.
              
                TotalGF is the total groundfish round catch weight for all Amendment 80 vessels assigned to that Amendment 80 cooperative as measured by the flow scale measurement, less any non-groundfish, PSC species or groundfish species on prohibited species status under § 679.20.
            
            

            (E) For each Amendment 80 cooperative, a third party must audit the Amendment 80 cooperative's annual groundfish retention calculations and the Amendment 80 cooperative must include the finding of the third party audit in its Amendment 80 annual cooperative report.
            
            (7) Vessel monitoring system (VMS) requirements (see § 679.28(f)).
            (t) Community Entity Quota Program Annual Report—(1) Applicability. A CQE must submit an annual report on the CQE's administrative activities, business operation, and community fishing activities for each calendar year it holds any of the following: community charter halibut permits as described at § 300.67(k) of this title, halibut and sablefish individual fishing quota (IFQ) and quota shares (QS) as described at § 679.41(l)(3), and community Pacific cod endorsed non-trawl groundfish license limitation program (LLP) licenses as described at § 679.4(k)(10)(vi)(F)(2). The CQE may combine annual reports about its holdings of community charter halibut permits, IFQ, and LLPs in one report. A CQE must submit annual report data for the community charter halibut permit, IFQ, and LLP permits it held during the calendar year. A CQE is not required to submit an annual report for any calendar year in which it did not hold any community charter halibut permits, IFQ, or LLPs.
            (2) Time limits and submittal. By January 31, the CQE must submit a complete annual report for the prior calendar year to the Regional Administrator, National Marine Fisheries Service, P.O. Box 21668, Juneau, AK 99802, and to the governing body of each community represented by the CQE as identified in Table 21 to this part.
            (3) Complete annual report. A complete annual report contains all general report requirements listed in paragraphs (t)(4)(i) through (t)(4)(iii) of this section and all program specific report requirements applicable to the CQE as described in paragraphs (t)(5)(i) through (t)(5)(iii).
            (4) General report requirements. Each CQE must report the following information:
            (i) The eligible community or communities, represented by the CQE, any new communities, and any withdrawn communities;
            (ii) Any changes in the bylaws of the CQE, board of directors, or other key management personnel; and
            (iii) Copies of minutes and other relevant decision making documents from all CQE board meetings held during the prior calendar year.
            (5) Program specific report requirements. Each CQE must report business operations and fishing activity for the charter halibut permit, IFQ, and LLP programs for each eligible community represented by the CQE.
            (i) If a community in Table 21 to part 679 was issued one or more charter halibut permits held on behalf of the community by a CQE, then the CQE must complete paragraphs (t)(5)(iv)(A) through (I) of this section;
            (ii) If a community in Table 21 to part 679 leased halibut and sablefish IFQ derived from the QS held on behalf of the community by a CQE, then the CQE must complete paragraphs (t)(5)(v)(A) through (J) of this section; and
            (iii) If a community in Table 21 to part 679 was assigned one or more Pacific cod endorsed non-trawl groundfish licenses held on behalf of the community by a CQE, then the CQE must complete paragraphs (t)(5)(vi)(A) through (I) of this section.
            (iv) Charter Halibut Limited Access Program. For each community represented by the CQE, the program specific report for charter halibut permits held by a CQE, must include:
            (A) The total number of charter halibut permits held by the CQE at the start of the calendar year, at the end of the calendar year, and projected to be held in the next calendar year;
            (B) A description of the process used by the CQE to solicit applications from persons to use charter halibut permits that the CQE is holding on behalf of the eligible community;
            (C) The total number of persons who applied to use one or more charter halibut permits;
            (D) Name, business address, city and state, and number of charter halibut permits requested by each person who applied to use a charter halibut permit held by the CQE;

            (E) A detailed description of the criteria used by the CQE to distribute charter halibut permits among persons who applied to use one or more charter halibut permits that the CQE is holding on behalf of the eligible community;
            
            (F) For each person issued one or more charter halibut permits held by a CQE, provide their name, business address, city and state, ADF&G logbook number(s), and the number(s) of each charter halibut permits they were authorized to use with the corresponding regulatory area endorsement and angler endorsement;
            (G) For each vessel authorized to participate in the charter halibut fishery using one or more charter halibut permits held by the CQE, provide the vessel name, ADF&G vessel registration number, USCG documentation number, length overall, home port and each charter halibut permits number held by the CQE and used onboard the vessel;
            (H) For each vessel authorized to participate in the charter halibut fishery using one or more charter halibut permits held by the CQE, provide each set of ports from which the vessel departed and to which it returned, and the total number of trips that occurred to and from each set of ports when one or more charter halibut permits held by the CQE was used onboard the vessel; and
            (I) For each community represented by the CQE, provide any payments made to the CQE for use of the charter halibut permits.
            (v) Individual Fishing Quota Program. For each community represented by the CQE, the program specific report for halibut IFQ or sablefish IFQ that were derived from QS held by the CQE must include:
            (A) The total amount of halibut QS and total amount of sablefish QS held by the CQE at the start of the calendar year, at the end of the calendar year, and projected to be held in the next calendar year;
            (B) A description of the process used by the CQE to solicit applications from eligible community residents and non-residents to use IFQ that is derived from QS that the CQE is holding on behalf of the eligible community;
            (C) The total number of eligible community residents and non-residents who applied to use IFQ derived from QS held by the CQE;
            (D) Name, business address, city and state, and amount of IFQ requested by each person who applied to use IFQ derived from QS held by the CQE;
            (E) A detailed description of the criteria used by the CQE to distribute IFQ among eligible community residents and non-residents who applied to use IFQ held by the CQE;
            (F) For each person who leased IFQ derived from QS held by the CQE, provide their name, business address, city and state, each IFQ permit number, and the total pounds of halibut IFQ and total pounds of sablefish IFQ they were authorized to use through each IFQ permit number;
            (G) For each vessel used to harvest IFQ derived from QS held by the CQE, provide the vessel name, ADF&G vessel registration number, USCG documentation number, length overall, home port, and each IFQ permit number(s) used onboard;
            (H) A description of the efforts made by the CQE to ensure crew members onboard the vessels used to harvest the IFQ derived from QS held by the CQE are residents of the CQE eligible community;
            (I) Name, resident city and state of each person employed as a crew member on each vessel used to harvest IFQ derived from QS held by the CQE; and
            (J) For each community whose eligible community residents and non-residents landed IFQ derived from QS held by the CQE, provide any payments made to the CQE for use of the IFQ.
            (vi) License Limitation Program. For each community represented by the CQE, the program specific report for GOA Pacific cod endorsed non-trawl groundfish licenses held by a CQE must include:
            (A) The total number of LLP groundfish licenses by gear type endorsement held by the CQE at the start of the calendar year, at the end of the calendar year, and projected to be held in the next calendar year;
            (B) A description of the process used by the CQE to solicit applications from residents of the eligible community to use LLP groundfish license(s) that the CQE is holding on behalf of the eligible community;

            (C) The total number of community residents who applied to use an LLP groundfish license held by the CQE;
            
            (D) Name, business address, city and state, and number of LLP groundfish licenses requested by each person who applied to use a LLP groundfish license held by the CQE;
            (E) A detailed description of the criteria used by the CQE to distribute LLP groundfish licenses among eligible community residents who applied to use LLP groundfish licenses held by the CQE;
            (F) For each person assigned one or more LLP groundfish licenses held by the CQE, provide their name, business address, city and state, and LLP groundfish license numbers for permits of each gear endorsement type they were authorized to use;
            (G) For each vessel authorized to harvest LLP groundfish using one or more LLP groundfish licenses held by the CQE, provide the vessel name, ADF&G vessel registration number, USCG documentation number, length overall, home port, and each LLP groundfish license number used onboard;
            (H) Name, resident city and state of each person employed as a crew member on each vessel authorized to harvest LLP groundfish using one or more LLP groundfish licenses held by the CQE; and
            (I) For each community whose residents made landings using one or more LLP groundfish licenses held by the CQE, provide any payments made to the CQE for use of the LLP groundfish licenses.
            (u) BSAI Cost Recovery Volume and Value Reports—(1) Pacific Cod Ex-vessel Volume and Value Report—(i) Applicability. A shoreside processor designated on an FPP, or a mothership designated on an FFP, that processes landings of either CDQ Pacific cod or BSAI Pacific cod harvested by a vessel using trawl gear must submit annually to NMFS a complete Pacific Cod Ex-vessel Volume and Value Report, as described in this paragraph (u)(1), for each reporting period for which the shorebased processor or mothership receives this Pacific cod.
            (ii) Reporting period. The reporting period of the Pacific Cod Ex-vessel Volume and Value Report shall extend from January 1 to October 31 of the year in which the landings were made.
            (iii) Due date. A complete Pacific Cod Ex-vessel Volume and Value Report must be received by NMFS no later than November 10 of the year in which the processor or mothership received the Pacific cod.
            (iv) Information required. (A) The submitter must log in using his or her password and NMFS person ID to submit a Pacific Cod Ex-vessel Volume and Value Report. The User must review any auto-filled cells to ensure that they are accurate. A completed report must have all applicable fields accurately filled-in.
            (B) Certification. By using the NMFS person ID and password and submitting the report, the submitter certifies that all information is true, correct, and complete to the best of his or her knowledge and belief.
            (v) Submittal. The submitter must complete and submit online to NMFS the Pacific Cod Ex-vessel Volume and Value Report available at https://alaskafisheries.noaa.gov.
            
            (2) First Wholesale Volume and Value Report—(i) Applicability. An Amendment 80 vessel owner that harvests groundfish species, other than Pacific cod, must submit annually to NMFS a complete First Wholesale Volume and Value Report, as described in this paragraph (u)(2), for each reporting period for which the Amendment 80 vessel harvests groundfish species, other than Pacific cod.
            (ii) Reporting period. (A) The reporting period of the First Wholesale Volume and Value Report for all species except rock sole shall extend from January 1 to October 31 of the year in which the landings were made.
            (B) The first reporting period of the First Wholesale Volume and Value Report for rock sole shall extend from January 1 to March 31, and the second reporting period shall extend from April 1 to October 31.
            (iii) Due date. A complete First Wholesale Volume and Value Report must be received by NMFS no later than November 10 of the year in which the Amendment 80 vessel received the groundfish species, other than Pacific cod.
            (iv) Information required. (A) The Amendment 80 vessel owner must log in using his or her password and NMFS person ID to submit a First Wholesale Volume and Value Report. The vessel owner must review any auto-filled cells to ensure that they are accurate. A completed report must have all applicable fields accurately filled-in.
            (B) Certification. By using the NMFS person ID and password and submitting the report, the Amendment 80 vessel owner certifies that all information is true, correct, and complete to the best of his or her knowledge and belief.
            (v) Submittal. The Amendment 80 vessel owner must complete and submit online to NMFS the First Wholesale Volume and Value Report available at https://alaskafisheries.noaa.gov.
            
            (v) Recreational Quota Entity Program Annual Report—(1) Applicability. The RQE must submit a timely and complete annual report on the RQE's administrative activities and business operation for each calendar year that it holds halibut recreational fishing quota (RFQ) and quota shares (QS). The RQE may combine annual reports on its holdings of halibut QS and RFQ for IFQ regulatory areas 2C and 3A into one report. The RQE must submit annual report data for the halibut QS and RFQ it held during the calendar year. The RQE is not required to submit an annual report for any calendar year in which it did not hold any halibut QS or RFQ.
            (2) Time limits and submittal. By January 31, the RQE must submit a complete annual report for the prior calendar year to the North Pacific Fishery Management Council, 605 West 4th Ave., Suite 306, Anchorage, AK 99501-2252, and to NMFS-Alaska Regional Administrator, P.O. Box 21668, Juneau, AK 99802-1668.
            (3) Complete annual report. A complete annual report contains all general report requirements described in paragraphs (v)(4)(i) through (iv) of this section, and all information specific to IFQ regulatory areas 2C and 3A described in paragraphs (v)(5)(i) through (iii) of this section.
            (4) General report requirements. The RQE must annually report the following information:
            (i) Any changes to the bylaws, board of directors, or other key management personnel of the RQE from the preceding year;
            (ii) Amount and description of annual administrative expenses;
            (iii) Amount and description of funds spent on conservation and research, including a summary of the results of those expenditures; and
            (iv) Amount and description of all other expenses incurred by the RQE.
            (5) Information by IFQ regulatory area. For each IFQ regulatory area represented by the RQE, the RQE must annually report the following information:
            (i) The total amount of halibut QS by category and blocks held by the RQE at the start of the calendar year, on October 1, and at the end of the calendar year;
            (ii) A list of all transfers (purchases or sales) of halibut QS, including the transaction price; and
            (iii) A description of the number of charter halibut permits and number of angler endorsements purchased and held by the RQE.
            (w) Report on Area 4 halibut IFQ transfers to CDQ groups—(1) Applicability. A CDQ group that receives IFQ regulatory area 4 halibut IFQ by transfer must submit a timely and complete report on the CDQ group's annual halibut IFQ transfer activities for each calendar year that it receives IFQ regulatory area 4 halibut IFQ by transfer. A CDQ group is not required to submit a report for any calendar year in which it did not receive any IFQ regulatory area 4 halibut IFQ by transfer.
            (2) Time limits and submittal. A CDQ group must submit a complete report by January 31 of the year following a fishing year during which the CDQ group receives IFQ regulatory area 4B, 4C, or 4D halibut IFQ by transfer. The complete report must be submitted to the North Pacific Fishery Management Council, 605 West 4th Ave., Suite 306, Anchorage, AK 99501-2252, and to NMFS-Alaska Regional Administrator, P.O. Box 21668, Juneau, AK, 99802-1668.
            (3) Complete report. A complete report contains all report requirements described in paragraphs (w)(4)(i) through (w)(4)(iii) of this section.
            (4) Report requirements. A CDQ group must report the following information:

            (i) The annual amount, IFQ regulatory area, and vessel category of IFQ regulatory area 4B, 4C, and 4D halibut IFQ transferred to the CDQ group;
            
            (ii) The criteria used to select IFQ holders to transfer IFQ regulatory area 4B, 4C, and 4D halibut IFQ to the CDQ group; and
            (iii) The criteria used to determine the person(s) eligible to harvest IFQ regulatory area 4B, 4C, and 4D halibut IFQ received by transfer.
            [61 FR 31230, June 19, 1996]
            
              Editorial Note:
              For Federal Register citations affecting § 679.5, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            § 679.6
            Exempted fisheries.
            (a) General. For limited experimental purposes, the Regional Administrator may authorize, after consulting with the Council, fishing for groundfish or fishing for Arctic fish in the Arctic Management Area in a manner that would otherwise be prohibited. No exempted fishing may be conducted unless authorized by an exempted fishing permit issued by the Regional Administrator to the participating vessel owner in accordance with the criteria and procedures specified in this section. Exempted fishing permits will be issued without charge and will expire at the end of a calendar year unless otherwise provided for under paragraph (e) of this section.
            (b) Application. An applicant for an exempted fishing permit shall submit to the Regional Administrator, at least 60 days before the desired effective date of the exempted fishing permit, a written application including, but not limited to, the following information:
            (1) The date of the application.
            (2) The applicant's name, mailing address, and telephone number.
            (3) A statement of the purpose and goal of the experiment for which an exempted fishing permit is needed, including a general description of the arrangements for disposition of all species harvested under the exempted fishing permit.
            (4) Technical details about the experiment, including:
            (i) Amounts of each species to be harvested that are necessary to conduct the experiment, and arrangement for disposition of all species taken.
            (ii) Area and timing of the experiment.
            (iii) Vessel and gear to be used.
            (iv) Experimental design (e.g., sampling procedures, the data and samples to be collected, and analysis of the data and samples).
            (v) Provision for public release of all obtained information, and submission of interim and final reports.
            (5) The willingness of the applicant to carry observers, if required by the Regional Administrator, and a description of accommodations and work space for the observer(s).
            (6) Details for all coordinating parties engaged in the experiment and signatures of all representatives of all principal parties.
            (7) Information about each vessel to be covered by the exempted fishing permit, including:
            (i) Vessel name.
            (ii) Name, address, and telephone number of owner and master.
            (iii) USCG documentation, state license, or registration number.
            (iv) Home port.
            (v) Length of vessel.
            (vi) Net tonnage.
            (vii) Gross tonnage.
            (8) The signature of the applicant.
            (9) The Regional Administrator may request from an applicant additional information necessary to make the determinations required under this section. Any application that does not include all necessary information will be considered incomplete. An incomplete application will not be considered to be complete until the necessary information is provided in writing. An applicant for an exempted fishing permit need not be the owner or operator of the vessel(s) for which the exempted fishing permit is requested.
            (c) Review procedures. (1) The Regional Administrator, in consultation with the Alaska Fishery Science Center, will review each application and will make a preliminary determination whether the application contains all the information necessary to determine if the proposal constitutes a valid fishing experiment appropriate for further consideration. If the Regional Administrator finds any application does not warrant further consideration, the applicant will be notified in writing of the reasons for the decision.
            

            (2) If the Regional Administrator determines any application is complete and warrants further consideration, he or she will initiate consultation with the Council by forwarding the application to the Council. The Council's Executive Director shall notify the applicant of a meeting at which the Council will consider the application and invite the applicant to appear in support of the application, if the applicant desires. If the Regional Administrator initiates consultation with the Council, NMFS will publish notification of receipt of the application in the Federal Register with a brief description of the proposal.
            (d) Notifying the applicant. (1) The decision of the Regional Administrator, after consulting with the Council, to grant or deny an exempted fishing permit is the final action of the agency. The Regional Administrator shall notify the applicant in writing of the decision to grant or deny the exempted fishing permit and, if denied, the reasons for the denial, including:
            (i) The applicant has failed to disclose material information required, or has made false statements as to any material fact, in connection with the application.
            (ii) According to the best scientific information available, the harvest to be conducted under the permit would detrimentally affect living marine resources, including marine mammals and birds, and their habitat in a significant way.
            (iii) Activities to be conducted under the exempted fishing permit would be inconsistent with the intent of this section or the management objectives of the FMP.
            (iv) The applicant has failed to demonstrate a valid justification for the permit.
            (v) The activity proposed under the exempted fishing permit could create a significant enforcement problem.
            (vi) The applicant failed to make available to the public information that had been obtained under a previously issued exempted fishing permit.
            (vii) The proposed activity had economic allocation as its sole purpose.
            (2) In the event a permit is denied on the basis of incomplete information or design flaws, the applicant will be provided an opportunity to resubmit the application, unless a permit is denied because exempted fishing would detrimentally affect marine resources, be inconsistent with the management objectives of the FMP, create significant enforcement problems, or have economic allocation as its sole purpose.
            (e) Terms and conditions. The Regional Administrator may attach terms and conditions to the exempted fishing permit that are consistent with the purpose of the experiment, including, but not limited to:
            (1) The maximum amount of each species that can be harvested and landed during the term of the exempted fishing permit, including trip limitations, where appropriate.
            (2) The number, sizes, names, and identification numbers of the vessels authorized to conduct fishing activities under the exempted fishing permit.
            (3) The time(s) and place(s) where exempted fishing may be conducted.
            (4) The type, size, and amount of gear that may be used by each vessel operated under the exempted fishing permit.
            (5) The condition that observers be carried aboard vessels operated under an exempted fishing permit.
            (6) Reasonable data reporting requirements.
            (7) Such other conditions as may be necessary to assure compliance with the purposes of the exempted fishing permit and consistency with the FMP objectives.
            (8) Provisions for public release of data obtained under the exempted fishing permit.
            (f) Effectiveness. Unless otherwise specified in the exempted fishing permit or superseding notification or regulation, an exempted fishing permit is effective for no longer than 1 calendar year, but may be revoked, suspended, or modified during the calendar year. Exempted fishing permits may be renewed following the application procedures in paragraph (b) of this section.
            (g) Recordkeeping and reporting requirements. In addition to the recordkeeping and reporting requirements in this section, the operator or manager must comply with requirements at § 679.5(a) through (k).
            [61 FR 31230, June 19, 1996, as amended at 64 FR 61981, Nov. 15, 1999; 67 FR 4148, Jan. 28, 2002; 67 FR 22017, May 2, 2002; 74 FR 56745, Nov. 3, 2009]
          
          
            § 679.7
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter, it is unlawful for any person to do any of the following:
            (a) Groundfish of the GOA and BSAI—(1) Federal Fisheries Permit (FFP). (i) Fish for groundfish in the BSAI or GOA with a vessel of the United States that does not have on board a legible copy of a valid FFP issued under § 679.4.
            (ii) Conduct directed fishing for Atka mackerel, Pacific cod, or pollock with pot, hook-and-line, or trawl gear from a vessel of the United States that does not have on board a legible copy of a valid FFP issued under § 679.4 and endorsed for Atka mackerel, Pacific cod, or pollock under § 679.4(b).
            (2) Conduct any fishing contrary to notification of inseason action, closure, or adjustment issued under § 679.20, § 679.21, § 679.22, § 679.25.
            (3) Groundfish and Halibut Observer Program. (i) Fish or process groundfish except in compliance with the terms of the Groundfish and Halibut Observer Program as provided by subpart E of this part.
            (ii) Except where observer services are provided by a NMFS employee or other individuals authorized by NMFS under § 679.51(c) or § 679.51(d)(1)(ii), deploy observers in the full observer coverage category at § 679.51(a)(2) and (b)(2) without an observer provider permit issued under § 679.52(a).
            (4) Pollock roe. Retain pollock roe on board a vessel in violation of § 679.20(g).
            (5) Rockfish by catcher vessels using hook-and-line, jig, or pot gear.
            
            (i) For any person, to discard rockfish from a catcher vessel required to have a Federal fisheries permit that is fishing for groundfish or IFQ or CDQ halibut using hook-and-line, jig, or pot gear in the BSAI or GOA until that fish has been landed.
            (ii) Exceed the maximum commerce allowance amount established under § 679.20(j).
            (6) Gear. Deploy any trawl, longline, longline pot, pot-and-line, or jig gear in an area when directed fishing for, or retention of, all groundfish by operators of vessels using that gear type is prohibited in that area, except that this paragraph (a)(6) shall not prohibit:

            (i) Deployment of fixed gear, as defined in § 679.2 under “Authorized fishing gear,” by an operator of a vessel fishing for IFQ halibut during the fishing period prescribed in the annual management measures published in the Federal Register pursuant to § 300.62 of this title.
            (ii) Deployment of pot gear by operators of vessels fishing for crab during seasons governed by the State of Alaska.
            (iii) Deployment of jig gear by operators of vessels fishing for salmon during seasons governed by the State of Alaska.
            (7) Inshore/offshore. (i) Operate a vessel in the “inshore component in the GOA” as defined in § 679.2 without a valid Inshore Processing endorsement on the vessel's FFP or FPP.
            (ii) Operate a vessel as a “stationary floating processor” in the “inshore component in the GOA” as defined in § 679.2, and as a catcher/processor in the BSAI during the same fishing year.
            (iii) Operate a vessel as a “stationary floating processor” in the “inshore component in the GOA” as defined in § 679.2, and as an AFA mothership in the BSAI during the same fishing year.
            (iv) Operate any vessel in the GOA in more than one of the three categories included in the definition of “inshore component in the GOA,” in §§ 679.2, during any fishing year.
            (v) Operate any vessel in the GOA under both the “inshore component in the GOA” and the “offshore component in the GOA” definitions in §§ 679.2 during the same fishing year.

            (vi) Except as provided in paragraph (k)(3)(iv) of this section, use a stationary floating processor with a GOA inshore processing endorsement to process pollock harvested in the GOA or Pacific cod harvested in the Eastern GOA in a directed fishery for those species in more than one single geographic location in the GOA during a fishing year.
            
            (vii) Operate a vessel in the “inshore component of the GOA” as defined in § 679.2 during a calendar year if that vessel is used to directed fish for Pacific cod under the authority of a groundfish license with a Pacific cod endorsement in the regulatory area listed in Table 49 to part 679.
            (viii) Use a vessel operating under the authority of a groundfish license with a Pacific cod endorsement to directed fish for Pacific cod in the Eastern GOA apportioned to the inshore component of the GOA as specified under § 679.20(a)(6) if that vessel has directed fished for Pacific cod in the Eastern GOA apportioned to the offshore component of the Eastern GOA during that calendar year.
            (ix) Use a vessel operating under the authority of a groundfish license with a Pacific cod endorsement to directed fish for Pacific cod in the Eastern GOA apportioned to the offshore component of the Eastern GOA as specified under § 679.20(a)(6) if that vessel has directed fished for Pacific cod in the Eastern GOA apportioned to the inshore component of the GOA during that calendar year.
            (8) Fishing in Donut Hole. Except as authorized by permit issued pursuant to the section of the Donut Hole Convention implementing legislation authorizing NMFS to issue Donut Hole fishing permits (Public Law 104-43, section 104(d)), it is unlawful for any person to:
            (i) Fish in the Donut Hole from a vessel for which a Federal fisheries permit has been issued pursuant to § 679.4 during the year for which the permit was issued.
            (ii) Possess within the EEZ fish harvested from the Donut Hole on board a vessel for which a Federal fisheries permit has been issued pursuant to § 679.4 during the year for which the permit was issued.
            (9) Authorized fishing gear. Retain groundfish taken with other than authorized fishing gear as defined in § 679.2, except that groundfish incidentally taken by pot gear by a vessel while participating in an open crab season governed by the State of Alaska may be retained for use as unprocessed bait on board that vessel.
            (10) Recordkeeping and reporting. (i) Fail to comply with or fail to ensure compliance with requirements in §§ 679.4 or 679.5.
            (ii) Alter, erase, mutilate, or forge any permit or document issued under §§ 679.4 or 679.5.
            (iii) Fail to submit or submit inaccurate information on, any report, application, or statement required under this part.
            (iv) Intentionally submit false information on any report, application, or statement required under this part.
            (11) Buying station or tender vessel—(i) Tender vessel. Use a catcher vessel or catcher/processor as a tender vessel before offloading all groundfish or groundfish product harvested or processed by that vessel.
            (ii) Associated processor. Function as a tender vessel or buying station without an associated processor.
            (12) Prohibited species donation program. Retain or possess prohibited species, defined at § 679.21(a)(1), except as permitted to do so under the PSD program as provided by § 679.26, or as authorized by other applicable law.
            (13) Halibut. With respect to halibut caught with fixed gear, as defined in § 679.2 under the definition of “Authorized fishing gear,” deployed from a vessel fishing for groundfish, except for vessels fishing for halibut as prescribed in the annual management measures published in the Federal Register pursuant to § 300.62 of this title:
            (i) Fail to release the halibut outboard a vessel's rails.
            (ii) Release halibut caught with longline gear by any method other than—
            (B) Positioning the gaff on the hook and twisting the hook from the halibut.
            (C) Straightening the hook by using the gaff to catch the bend of the hook and bracing the gaff against the vessel or any gear attached to the vessel.
            (iii) Puncture the halibut with a gaff or other device.
            (iv) Allow halibut caught with longline gear to contact the vessel, if such contact causes, or is capable of causing, the halibut to be stripped from the hook.
            (14) Trawl gear performance standard—(i) BSAI. Use a vessel to participate in a directed fishery for pollock using trawl gear and have on board the vessel, at any particular time, 20 or more crabs of any species that have a carapace width of more than 1.5 inches (38 mm) at the widest dimension.
            (ii) GOA. Use a vessel to participate in a directed fishery for pollock using trawl gear when directed fishing for pollock with nonpelagic trawl gear is closed and have on board the vessel, at any particular time, 20 or more crabs of any species that have a carapace width of more than 1.5 inches (38 mm) at the widest dimension.
            (15) Federal processor permit (FPP). (i) Receive, purchase or arrange for purchase, discard, or process groundfish harvested in the GOA or BSAI by a shoreside processor or SFP and in the Western and Central GOA regulatory areas, including Federal reporting areas 610, 620, and 630, that does not have on site a legible copy of a valid FPP issued pursuant to § 679.4(f).
            (ii) Receive, purchase or arrange for purchase, discard, or process groundfish harvested in the GOA by a CQE floating processor that does not have on site a legible copy of a valid FPP issued pursuant to § 679.4(f).
            (16) Retention of groundfish bycatch species. Exceed the maximum retainable groundfish amount established under § 679.20(e).
            (17) Tender vessel. (i) Use a catcher vessel or catcher/processor as a tender vessel before offloading all groundfish or groundfish product harvested or processed by that vessel.
            (ii) Use a catcher vessel or catcher/processor to harvest groundfish while operating as a tender vessel.
            (18) Pollock, Pacific Cod, and Atka Mackerel Directed Fishing and VMS. Operate a vessel in any Federal reporting area when a vessel is authorized under § 679.4(b) to participate in the Atka mackerel, Pacific cod, or pollock directed fisheries and the vessel's authorized species and gear type is open to directed fishing, unless the vessel carries an operable NMFS-approved Vessel Monitoring System (VMS) and complies with the requirements in § 679.28(f).
            (19) Atka mackerel directed fishing in the Bering Sea reporting areas. Conduct directed fishing for Atka mackerel in the Bering Sea subarea and adjacent State waters with a vessel required to be Federally permitted.
            (20) Anchoring in a habitat protection area. Anchor any federally permitted vessel in any habitat protection area described in Tables 22, 23, and 26 of this part.
            (21) VMS on vessels in the Aleutian Islands subarea. Operate a federally permitted vessel in the Aleutian Islands subarea without an operable VMS and without complying with the requirements at § 679.28(f).
            (22) VMS for non-pelagic trawl and dredge gear vessels in the GOA. Operate a federally permitted vessel in the GOA with non-pelagic trawl or dredge gear onboard without an operable VMS and without complying with the requirements at § 679.28(f).
            (b) Prohibitions specific to the GOA—(1) Southeast outside trawl closure. Use trawl gear in the GOA east of 140° W long.
            (2) Catcher vessel harvest limit for pollock. (i) Retain more than 300,000 lb (136 mt) of unprocessed pollock on board a catcher vessel issued a FFP at any time during a fishing trip as defined at § 679.2;
            (ii) Land more than 300,000 lb (136 mt) of unprocessed pollock harvested in any GOA reporting area from a catcher vessel issued a FFP to any processor or tender vessel during a calendar day as defined at § 679.2; and
            (iii) Land a cumulative amount of unprocessed pollock harvested from any GOA reporting area from a catcher vessel issued a FFP during a directed fishery that exceeds the amount in paragraph (b)(2)(ii) of this section multiplied by the number of calendar days that occur during the time period the directed fishery is open in that reporting area.
            (3) Tender vessel restrictions for pollock. (i) Operate as a tender vessel east of 157°00′ W long. for pollock harvested in the GOA.
            (ii) Operate as a tender vessel west of 157°00′ W long. while retaining on board at any time more than 600,000 lb (272 mt) of unprocessed pollock.
            (4) Catcher vessel restrictions. (i) Deliver Pacific cod harvested in the Western GOA or Central GOA regulatory area including Federal reporting areas 610, 620, or 630, to a vessel for processing in a GOA regulatory area other than the area in which the harvest occurred.
            (ii) Deliver Pacific cod harvested in the Western GOA or Central GOA regulatory area, including Federal reporting areas 610, 620, or 630, to another vessel for processing unless the processing vessel carries an operable NMFS-approved Vessel Monitoring System that complies with the requirements in § 679.28(f).
            (iii) Deliver Pacific cod harvested in the Western GOA or adjacent waters parallel directed fishery to a vessel for processing in excess of the processing limits established at § 679.20(a)(12)(iv) or (v), unless the processing vessel meets the definition of a stationary floating processor at § 679.2.
            (iv) Deliver Pacific cod harvested in the Central GOA or adjacent waters parallel directed fishery in excess of the processing limits established at § 679.20(a)(12)(v), unless the processing vessel meets the definition of a stationary floating processor at § 679.2.
            (v) Deliver Pacific cod harvested in the Central GOA or adjacent waters parallel directed fishery to a vessel for processing, unless that vessel is endorsed as a CQE floating processor or stationary floating processor.
            (vi) Eligible catcher/processor LLP license holders electing to add a catcher vessel endorsement for the Western or Central GOA under § 679.4 (k)(10)(vii)(B) and (C) of this part are prohibited from catching and processing Pacific cod onboard a vessel under the authority of that groundfish license in the directed Pacific cod fishery in Federal reporting areas 610, 620, or 630.
            (5) Stationary floating processor restrictions. (i) Except as provided in paragraph (k)(3)(iv) of this section, to use a stationary floating processor to process Pacific cod at more than one single geographic location in the GOA during a fishing year if the Pacific cod was harvested in a Western or Central GOA directed fishery within Federal reporting areas 610, 620, or 630.
            (ii) Operate as a stationary floating processor in the GOA and as a catcher/processor in the GOA during the same calendar year.
            (iii) Operate as a stationary floating processor in the GOA and as a CQE floating processor or mothership in the GOA during the same calendar year.
            (6) Parallel fisheries. Use a vessel designated or required to be designated on an FFP to directed fish for Pacific cod from waters adjacent to the GOA when Pacific cod caught by that vessel is deducted from the Federal TAC specified under § 679.20(a)(12)(i)(A)(2) through (6) of this part for the Western GOA and § 679.20(a)(12)(i)(B)(2) through (7) of this part for the Central GOA unless:
            (i) That non-trawl vessel is designated on both:
            (A) An LLP license issued under § 679.4(k) of this part, unless that vessel is using jig gear and exempt from the LLP license requirement under § 679.4(k)(2)(iii) of this part. Each vessel required to have an LLP license must be designated with the following endorsements:
            (1) The GOA area designation adjacent to the parallel waters fishery where the harvest occurred; and
            (2) A Pacific cod endorsement.
            (B) An FFP issued under § 679.4(b) of this part with the following endorsements:
            (1) The GOA area designation;
            (2) An operational type designation;
            (3) A gear type endorsement; and
            (4) A Pacific cod gear type endorsement.
            (ii) Or, that trawl vessel is designated on both:
            (A) An LLP license issued under § 679.4(k) of this part endorsed for trawl gear with the GOA area designation adjacent to the parallel waters fishery where the harvest occurred, and
            (B) An FFP issued under § 679.4(b) of this part with the following endorsements:
            (1) The GOA area designation;
            (2) An operational type designation;
            (3) A trawl gear type endorsement; and
            (4) A Pacific cod gear type endorsement.
            (7) Parallel fishery closures. Use a vessel designated or required to be designated on an FFP to catch and retain Pacific cod from waters adjacent to the GOA when Pacific cod caught by that vessel is deducted from the Federal TAC specified under § 679.20(a)(12)(i)(A)(2) through (6) of this part for the Western GOA and § 679.20(a)(12)(i)(B)(2) through (7) of this part for the Central GOA if directed fishing for Pacific cod is not open.
            (8) Prohibitions specific to salmon discard in the Western and Central Reporting Areas of the GOA directed fisheries for groundfish. Fail to comply with any requirements of § 679.21(h).
            (9) Conduct directed fishing for flatfish, as defined in § 679.2, with a vessel required to be federally permitted in the Central GOA Regulatory Area, as defined in Figure 3 to this part, without meeting the requirements for modified nonpelagic trawl gear specified at § 679.24(f) and illustrated in Figures 25, 26, and 27 to this part.
            (c) Prohibitions specific to BSAI. (1) For vessel owners and operators subject to § 679.100(a), to use the vessel as a catcher/processor to conduct directed fishing for Pacific cod with hook-and-line gear in the BSAI or to conduct groundfish CDQ fishing.
            (2) Prohibited species. Conduct any fishing contrary to a notification issued under § 679.21.
            (3) Parallel fisheries. Use a vessel named or required to be named on an FFP to catch and process Pacific cod from waters adjacent to the BSAI when Pacific cod caught by that vessel is deducted from the Federal TAC specified under § 679.20(a)(7)(ii)(A)(4) of this part for hook-and-line gear or (a)(7)(ii)(A)(6) of this part for pot gear unless that vessel is designated on both:
            (i) An LLP license issued under § 679.4(k) of this part with the following endorsements:
            (A) A catcher/processor endorsement;
            (B) A BSAI catcher/processor Pacific cod hook-and-line, or a BSAI catcher/processor Pacific cod pot endorsement;
            (C) An Aleutian Islands area endorsement or Bering Sea area endorsement; and
            (D) A non-trawl endorsement; and
            (ii) An FFP issued under § 679.4(b) of this part with the following endorsements:
            (A) A catcher/processor endorsement;
            (B) A BSAI endorsement; and
            (C) A pot or hook-and-line gear type endorsement.
            (4) Parallel fishery closures. (i) Use a vessel named or required to be named on an FFP to catch and process Pacific cod with pot gear from waters adjacent to the BSAI when Pacific cod caught by that vessel is deducted from the Federal TAC specified under § 679.20(a)(7)(ii)(A)(6) of this part for pot gear if the BSAI is open to directed fishing for Pacific cod but is not open to directed fishing for Pacific cod by a catcher/processor using pot gear.

            (ii) Use a vessel named or required to be named on an FFP, to catch and process Pacific cod with hook-and-line gear from waters adjacent to the BSAI when Pacific cod caught by that vessel is deducted from the Federal TAC specified under § 679.20(a)(7)(ii)(A)(4) of this part for hook-and-line gear, if the BSAI is open to directed fishing for Pacific cod but is not open to directed fishing for Pacific cod by a catcher/processor using hook-and-line gear.
            (5) Conduct directed fishing for flatfish as defined in § 679.2 with a vessel required to be federally permitted in any reporting area of the Bering Sea subarea as described in Figure 1 to this part without meeting the requirements for modified nonpelagic trawl gear specified in § 679.24(f).
            (6) For a shoreside processor designated on an FPP, or a mothership designated on an FFP, that processes landings of either CDQ Pacific cod or BSAI Pacific cod harvested by a vessel using trawl gear to fail to submit a timely and complete Pacific Cod Ex-vessel Volume and Value Report as required under § 679.5(u)(1).
            (d) CDQ. (1) Participate in a Western Alaska CDQ program in violation of this part.
            (2) Fail to submit, submit inaccurate information on, or intentionally submit false information on any report, application, or statement required under this part.
            (3) For a CDQ group, exceed a CDQ or a halibut PSQ.
            (4) Catch Accounting—(i) General. (A) For the operator of a catcher/processor using trawl gear or a mothership, to harvest or take deliveries of CDQ or PSQ species without a valid scale inspection report signed by an authorized scale inspector under § 679.28(b)(2) on board the vessel.

            (B) For the operator of a vessel required to have an observer sampling station described at § 679.28(d), to harvest or take deliveries of CDQ or PSQ species without a valid observer sampling station inspection report issued by NMFS under § 679.28(d)(10) on board the vessel.
            (C) For the manager of a shoreside processor or stationary floating processor, or the manager or operator of a buying station or tender vessel that is required elsewhere in this part to weigh catch on a scale approved by the State of Alaska under § 679.28(c), to fail to weigh catch on a scale that meets the requirements of § 679.28(c).
            (D) For the operator of a catcher/processor or a catcher vessel required to carry a level 2 observer, to combine catch from two or more CDQ groups in the same haul or set.
            (E) For the operator of a catcher vessel using trawl gear or any vessel less than 60 ft (18.3 m) LOA that is groundfish CDQ fishing as defined at § 679.2, to discard any groundfish CDQ species or salmon PSQ before it is delivered to a processor, unless discard of the groundfish CDQ is required under other provisions or, in waters within the State of Alaska, discard is required by laws of the State of Alaska.
            (F) For the operator of a vessel using trawl gear, to release CDQ catch from the codend before it is brought on board the vessel and weighed on a scale approved by NMFS under § 679.28(b) or delivered to a processor. This includes, but is not limited to, “codend dumping” and “codend bleeding.”
            (G) For the operator of a catcher/processor using trawl gear or a mothership, to sort, process, or discard CDQ or PSQ species before the total catch is weighed on a scale that meets the requirements of § 679.28(b), including the daily test requirements described at § 679.28(b)(3).
            (H) For the operator of a vessel fishing on behalf of a CDQ group to retain more than the maximum retainable amount of pollock established under § 679.20(e) unless the pollock harvested by that vessel accrues against a CDQ group's pollock CDQ allocation.
            (ii) Fixed gear sablefish. For any person on a vessel using fixed gear that is fishing for a CDQ group with an allocation of fixed gear sablefish CDQ, to discard sablefish harvested with fixed gear unless retention of sablefish is not authorized under § 679.23(e)(4)(ii) or, in waters within the State of Alaska, discard is required by laws of the State of Alaska.
            (5) Prohibited species catch—(i) Crab—(A) Zone 1. For the operator of a vessel, to use trawl gear to harvest groundfish CDQ in Zone 1 after the CDQ group's red king crab PSQ or C. bairdi Tanner crab PSQ in Zone 1 is attained.
            (B) Zone 2. For the operator of a vessel, to use trawl gear to harvest groundfish CDQ in Zone 2 after the CDQ group's PSQ for C. bairdi Tanner crab in Zone 2 is attained.
            (C) COBLZ. For the operator of a vessel, to use trawl gear to harvest groundfish CDQ in the C. opilio Bycatch Limitation Zone after the CDQ group's PSQ for C. opilio Tanner crab is attained.
            (ii) Salmon—(A) Discard of salmon. For any person, to discard salmon from a catcher vessel, catcher/processor, mothership, shoreside processor, or SFP or transfer or process any salmon under the PSD Program at § 679.26, if the salmon were taken incidental to a directed fishery for pollock CDQ in the Bering Sea, until the number of salmon has been determined by an observer and the collection of scientific data or biological samples from the salmon has been completed.
            (B) Non-Chinook salmon. For the operator of a vessel, to use trawl gear to harvest pollock CDQ in the Chum Salmon Savings Area between September 1 and October 14 after the CDQ group's non-Chinook salmon PSQ is attained, unless the vessel is participating in an approved IPA under § 679.21(f)(12).
            (C) Chinook salmon—(1) Overages of Chinook salmon PSC allocations. For a CDQ group, to exceed a Chinook salmon PSC allocation issued under § 679.21(f) as of June 25 for the A season allocation and as of December 1 for the B season allocation.
            (2) For the operator of a catcher vessel or catcher/processor, to start a new fishing trip for pollock CDQ in the BS in the A season or in the B season, if the CDQ group for which the vessel is fishing has exceeded its Chinook salmon PSC allocation issued under § 679.21(f) for that season.
            
            (3) For the operator of a catcher/processor or mothership, to catch or process pollock CDQ in the BS without complying with the applicable requirements of § 679.28(j).
            (4) For the operator of a catcher/processor or a mothership, to begin sorting catch from a haul from a directed fishery for pollock CDQ in the BS before the observer has completed counting the salmon and collecting scientific data or biological samples from the previous haul.
            (5) For the operator of a catcher vessel delivering pollock CDQ catch to a shoreside processor or stationary floating processor to:
            (i) Deliver pollock CDQ to a processor that does not have a catch monitoring and control plan approved under § 679.28(g).
            (ii) Handle, sort, or discard catch without notifying the observer 15 minutes prior to handling, sorting, or discarding catch as described in § 679.21(f)(15)(ii)(B)(2).
            (iii) Fail to secure catch after the completion of catch handling and the collection of scientific data and biological samples as described in § 679.21(f)(15)(ii)(B)(3).
            (6) For the manager of a shoreside processor or stationary floating processor, to begin sorting a pollock CDQ offload before the observer has completed the count of salmon and the collection of scientific data or biological samples from the previous offload.
            (6) For a CDQ group, exceed a seasonal allowance of Pacific cod under § 679.20(a)(7)(i)(B).
            (7) For a CDQ group, exceed a seasonal allowance of Atka mackerel under § 679.20(a)(8)(ii).
            (8) Fail to submit a timely and complete CDQ cost recovery fee submission form and fee as required under § 679.33.
            (9) For an operator of a catcher vessel greater than 32 ft (9.8 m) LOA and less than or equal to 46 ft (14.0 m) LOA using hook-and-line gear and that is registered by a CDQ group under § 679.5(m), to conduct groundfish CDQ fishing without a legible copy of the LLP exemption letter issued to a CDQ group for that vessel on board the vessel.
            (10) For a CDQ group representative, to remove a vessel from the CDQ vessel registration list under § 679.5(m)(4) without first providing notice to the operator of the registered vessel that the vessel is being removed from the CDQ vessel registration list or when the vessel operator is groundfish CDQ fishing.
            (e) Halibut Deck Sorting. (1) Conduct halibut deck sorting without notifying the observer at least 15 minutes prior to bringing fish onboard as described in § 679.120(e)(2).
            (2) For any haul for which the notification at § 679.120(e)(2) is provided, allow fish to be spilled from the codend without an observer being present to monitor halibut deck sorting.
            (3) Sort halibut from the catch prior to weighing except in compliance with requirements at § 679.120.
            (4) Sort halibut on deck without an observer present to monitor halibut deck sorting.
            (5) Discard halibut sorted on deck prior to the observer's completion of data collection for each halibut.
            (6) Sort or discard any species other than halibut during halibut deck sorting.
            (7) Conduct halibut deck sorting past the time limit set by NMFS in the vessel's Observer Sampling Station Inspection Report.
            (8) Conduct halibut deck sorting without complying with the observer deck sampling station requirements at § 679.28(d)(9).
            (9) Fail to have an approved Deck Safety Plan before conducting halibut deck sorting.
            (10) Fail to notify the Observer Program for purposes of the pre-cruise meeting when required by § 679.120(c).
            (11) Weigh catch on a NMFS-approved scale that complies with the requirements at § 679.28(b) when halibut deck sorting unless three or more observers are present on the vessel and an observer has been notified and is available to complete data collection duties in the factory.
            (12) Sort halibut without a video monitoring system meeting requirements at § 679.28(l).

            (13) Fail to comply with any other requirement or restriction specified in this part or violate any provision of this part.
            
            (f) IFQ fisheries. (1) Fail to submit, or submit inaccurate information on, any report, application, or statement required under this part.
            (2) Intentionally submit false information on any report, application, or statement required under this part.
            (3)(i) Halibut. (A) Retain halibut caught with fixed gear without a valid IFQ permit, and if using a hired master, without an IFQ hired master permit in the name of an individual aboard.
            (B) Retain halibut caught with fixed gear without a valid CDQ permit and without a CDQ hired master permit in the name of an individual aboard.
            (C) Use fixed gear to retain RFQ halibut.
            (ii) Sablefish. Retain sablefish caught with fixed gear without a valid IFQ permit, and if using a hired master, without an IFQ hired master permit in the name of an individual aboard, unless fishing on behalf of a CDQ group.

            (4) Except as provided in § 679.40(d), retain IFQ or CDQ halibut or IFQ or CDQ sablefish on a vessel in excess of the total amount of unharvested IFQ or CDQ, applicable to the vessel category and IFQ or CDQ regulatory area(s) in which the vessel is deploying fixed gear, and that is currently held by all IFQ or CDQ permit holders aboard the vessel, unless the vessel has an observer aboard under subpart E of this part or the vessel participates in the EM selection pool and complies with the requirements at § 679.51(f), and maintains the applicable daily fishing log prescribed in the annual management measures published in the Federal Register pursuant to § 300.62 of this title and § 679.5.
            (5) Possess, buy, sell, or transport IFQ or CDQ halibut or IFQ sablefish harvested or landed in violation of any provision of this part.
            (6) Landing. (i) IFQ permit or IFQ hired master permit. Make an IFQ landing without an IFQ permit or IFQ hired master permit, as appropriate, in the name of the individual making the landing.
            (ii) Hired master, CDQ halibut. Make a CDQ halibut landing without a CDQ hired master permit listing the name of the hired master.
            (7) Possess on a vessel or land IFQ sablefish concurrently with non-IFQ sablefish, except that CDQ sablefish may be possessed on a vessel and landed concurrently with IFQ sablefish.
            (8) Discard:
            (i) In the GOA:
            (A) [Reserved]
            (B) Pacific cod that are taken when IFQ halibut or IFQ sablefish are on board unless Pacific cod are required to be discarded under subpart B of this part, or Pacific cod are not authorized to be retained under subpart A of this part.
            (ii) In the BSAI:
            (A) [Reserved]
            (B) Pacific cod that are taken when IFQ halibut or IFQ sablefish are on board according to the following table:
            
              
                If the vessel operator . . .
                Then . . .
              
              
                (1) has an LLP groundfish license with a Pacific cod endorsement that meets the requirements of § 679.4(k)(9).
                Pacific cod must not be discarded unless Pacific cod are required to be discarded under subpart B of this part, or Pacific cod are not authorized to be retained under subpart A of this part.
              
              
                (2) does not have an LLP groundfish license with a Pacific cod endorsement that meets the requirements of § 679.4(k)(9).
                Pacific cod must not be discarded up to the retainable amount specified in Table 11 of this part unless Pacific cod are required to be discarded under subpart B of this part, or Pacific cod are not authorized to be retained under subpart A of this part.
              
            
            (iii) In the waters within the State of Alaska:
            (A) Rockfish that are taken when IFQ halibut or IFQ sablefish are on board unless rockfish are required to be discarded by the laws of the State of Alaska.
            (B) Pacific cod that are taken when IFQ halibut or IFQ sablefish are on board unless Pacific cod are required to be discarded by the laws of the State of Alaska.
            (9) Harvest on any vessel more IFQ halibut or IFQ sablefish than are authorized under § 679.42.
            (10) Make an IFQ halibut, IFQ sablefish, or CDQ halibut landing other than directly to (or by) a registered buyer.

            (11) Discard halibut or sablefish caught with fixed gear from any catcher vessel when any IFQ permit holder aboard holds unused halibut or sablefish IFQ for that vessel category and the IFQ regulatory area in which the vessel is operating, unless:

            (i) Discard of halibut is required as prescribed in the annual management measures published in the Federal Register pursuant to § 300.62 of chapter III of this title;
            (ii) Discard of sablefish is required under § 679.20 or, in waters within the State of Alaska, discard of sablefish is required under laws of the State of Alaska; or
            (iii) Discard of halibut or sablefish is required under other provisions.
            (12) Commence an IFQ landing without a Prior Notice of Landing (PNOL), before the date and time stated on the PNOL, or more than 2 hours after the date and time stated on the PNOL, except as provided in § 679.5(l)(1).
            (13) [Reserved]
            (14) Violate any other provision under this part.
            (15) Hire a master to fish for IFQ halibut or IFQ sablefish that is derived from QS held by a CQE.
            (16) Process IFQ halibut or IFQ sablefish onboard a vessel on which a person is using IFQ derived from QS held by a CQE.
            (17) Deploy, conduct fishing with, or retrieve longline pot gear in the GOA before the start or after the end of the IFQ sablefish fishing period specified in § 679.23(g)(1).
            (18) Deploy, conduct fishing with, retrieve, or retain IFQ sablefish or IFQ halibut from longline pot gear in the GOA:
            (i) In excess of the pot limits specified in § 679.42(l)(5)(ii); or
            (ii) Without a pot tag attached to each pot in accordance with § 679.42(l)(4).
            (19) Deploy, conduct fishing with, or retain IFQ sablefish or IFQ halibut in the GOA from a pot with an attached pot tag that has a serial number assigned to another vessel or has been reported lost, stolen, or mutilated to NMFS in a request for a replacement pot tag as described in § 679.42(l)(3)(iii).
            (20) Deploy longline pot gear to fish IFQ sablefish in the GOA without marking the gear in accordance with § 679.24(a).
            (21) Fail to retrieve and remove from the fishing grounds all deployed longline pot gear that is assigned to, and used by, a catcher vessel to fish IFQ sablefish in the Southeast Outside District of the GOA when the vessel makes an IFQ landing.
            (22) Fail to redeploy or remove from the fishing grounds all deployed longline pot gear that is assigned to, and used by, a catcher/processor within five days of deploying the gear to fish IFQ sablefish in the Southeast Outside District of the GOA.
            (23) Fail to redeploy or remove from the fishing grounds all deployed longline pot gear that is assigned to, and used by, a catcher vessel or a catcher/processor within five days of deploying the gear to fish IFQ sablefish in the West Yakutat District of the GOA and the Central GOA regulatory area.
            (24) Fail to redeploy or remove from the fishing grounds all deployed longline pot gear that is assigned to, and used by, a catcher vessel or a catcher/processor within seven days of deploying the gear to fish IFQ sablefish in the Western GOA regulatory area.
            (25) Operate a catcher vessel or a catcher/processor using longline pot gear to fish IFQ sablefish or IFQ halibut in the GOA and fail to use functioning VMS equipment as required in § 679.42(k)(2).
            (26) Operate a catcher vessel or a catcher/processor using pot gear to fish for IFQ or CDQ halibut or IFQ or CDQ sablefish in the BSAI and fail to use functioning VMS equipment as required in § 679.42(m).
            (g) North Pacific Observer Program—Observers. (1) Forcibly assault, resist, oppose, impede, intimidate, sexually harass, bribe, or interfere with an observer.
            (2) Interfere with or bias the sampling procedure employed by an observer, including physical, mechanical, or other sorting or discarding of catch before sampling.

            (3) Tamper with, destroy, or discard an observer's collected samples, equipment, records, photographic film, papers, or personal effects without the express consent of the observer.
            
            (4) Prohibit or bar by command, impediment, threat, coercion, or by refusal of reasonable assistance, an observer from collecting samples, conducting product recovery rate determinations, making observations, or otherwise performing the observer's duties.
            (5) Harass an observer by conduct that has sexual connotations, has the purpose or effect of interfering with the observer's work performance, or otherwise creates an intimidating, hostile, or offensive environment. In determining whether conduct constitutes harassment, the totality of the circumstances, including the nature of the conduct and the context in which it occurred, will be considered. The determination of the legality of a particular action will be made from the facts on a case-by-case basis.
            (6) Fish for or process fish without observer coverage required under subpart E of this part.

            (7) Embark on a fishing trip to directed fish for groundfish or to fish for halibut with hook-and-line gear without carrying an observer if the fishing trip is selected for observer coverage per § 679.51(a)(1)(ii)(C)(2), or the vessel is selected for observer coverage per § 679.51(a)(1)(ii)(D).
            (8) Require, pressure, coerce, or threaten an observer to perform duties normally performed by crew members, including, but not limited to, cooking, washing dishes, standing watch, vessel maintenance, assisting with the setting or retrieval of gear, or any duties associated with the processing of fish, from sorting the catch to the storage of the finished product.
            (h) Salmon fisheries. (1) Engage in commercial fishing for salmon using any gear except troll gear, defined at § 679.2, in the East Area of the Salmon Management Area, defined at § 679.2 and Figure 23 to this part.
            (2) Engage in commercial fishing for salmon in the West Area of the Salmon Management Area, defined at § 679.2 and Figure 23 to this part.
            (i) License Limitation Program—(1) Number of licenses. (i) Hold more than 10 groundfish licenses in the name of that person at any time, except as provided in paragraphs (i)(1)(iii) and (i)(1)(v) of this section;
            (ii) Hold more than five crab species licenses in the name of that person at any time, except as provided in paragraph (i)(1)(iii) of this section; or
            (iii) Hold more licenses than allowed in paragraphs (i)(1)(i) and (i)(1)(ii) of this section unless those licenses were issued to that person in the initial distribution of licenses. Any person who receives in the initial distribution more licenses than allowed in paragraphs (i)(1)(i) and (i)(1)(ii) of this section shall have no transfer applications for receipt of additional licenses approved until the number of licenses in the name of that person is less than the numbers specified in paragraphs (i)(1)(i) and (i)(1)(ii) of this section; furthermore, when a person becomes eligible to receive licenses by transfer through the provisions of this paragraph, that person is subject to the provisions in paragraphs (i)(1)(i) and (i)(1)(ii) of this section;
            (iv) Hold more than two scallop licenses in the name of that person at any time.
            (v) The CQE representing the City of Sand Point may not hold more than 14 groundfish licenses.
            (2) Conduct directed fishing for license limitation groundfish without a legible copy of a valid groundfish license, except as provided in § 679.4(k)(2);
            (3) Conduct directed fishing for LLP crab species without a legible copy of a valid crab license, except as provided in § 679.4(k)(2);
            (4) Process license limitation groundfish on board a vessel without a legible copy of a valid groundfish license with a catcher/processor designation;
            (5) Process LLP crab species on board a vessel without a legible copy of a valid crab species LLP license with a catcher/processor designation;

            (6) Use a vessel to fish for LLP groundfish or crab species, or allow a vessel to be used to fish for LLP groundfish or crab species, that has an LOA that exceeds the MLOA specified on the license that authorizes fishing for LLP groundfish or crab species, except if the person is using the vessel to fish for LLP groundfish in the Bering Sea subarea or the Aleutian Islands subarea pursuant to an LLP license that specifies an exemption from the MLOA on the LLP license.
            (7) Lease a groundfish, crab species, or scallop license; or
            (8) Catch and retain scallops:
            (i) Without a copy of a valid scallop license on board;
            (ii) Using a vessel with a MLOA greater than that specified on the scallop license; or
            (iii) Using dredge gear contrary to a gear limitation specified on the scallop license.
            (9) Use a vessel to fish for LLP groundfish or crab species, or allow a vessel to be used to fish for LLP groundfish or crab species, other than the vessel named on the license that authorizes fishing for LLP groundfish or crab species.
            (10) Operate a vessel under the authority of an LLP license issued to a CQE to directed fish for Pacific cod in the GOA if the person specified for that groundfish license in the annual CQE authorization letter, or any subsequent amendment to that authorization letter, is not onboard the vessel.
            (11) Prohibitions specific to the BSAI Trawl Limited Access Sector yellowfin sole directed fishery. Deliver yellowfin sole harvested with trawl gear in the BSAI Trawl Limited Access Sector yellowfin sole directed fishery to a mothership without a legible copy of a valid groundfish LLP license with a BSAI Trawl Limited Access Sector yellowfin sole directed fishery endorsement, except as provided in § 679.4(k)(2).
            (12) Prohibitions specific to directed fishing in the BSAI non-CDQ Pacific cod trawl catcher vessel fishery as specified at § 679.20(a)(7)(ii)(A). Use a catcher/processor to receive and process Pacific cod harvested and delivered by a catcher vessel directed fishing in the BSAI non-CDQ Pacific cod trawl catcher vessel fishery without a legible copy on board of a valid groundfish LLP license with Bering Sea or Aleutian Islands area, catcher/processor operation, and BSAI Pacific cod trawl mothership endorsements.
            (j) North Pacific Observer Program—EM Systems. (1) Fish without an EM system when a vessel is required to carry an EM system under § 679.51(f).
            (2) Fish with an EM system without a copy of a valid NMFS-approved VMP on board when directed fishing in a fishery subject to EM coverage.
            (3) Fail to comply with a NMFS-approved VMP.
            (4) Fail to conduct a function test prior to departing port on a fishing trip as required at § 679.51(f)(5)(vi)(A).

            (5) Depart on a fishing trip selected for EM coverage without a functional EM system, unless procedures at § 679.51(f)(5)(vi)(A)(1) and § 679.51(f)(5)(vi)(A)(2) have been followed.
            (6) Fail to follow procedures at § 679.51(f)(5)(vi)(B) prior to each set on a fishing trip selected for EM coverage.
            (7) Fail to make the EM system, associated equipment, logbooks, and other records available for inspection upon request by NMFS, OLE, or other NMFS-authorized officer.
            (8) Fail to submit a video data storage device as specified under § 679.51(f)(5)(vii).
            (9) Tamper with, bias, disconnect, damage, destroy, alter, or in any other way distort, render useless, inoperative, ineffective, or inaccurate any component of the EM system, associated equipment, or data recorded by the EM system when the vessel is directed fishing in a fishery subject to EM coverage, unless the vessel operator is directed to make changes to the EM system by NMFS, the EM service provider, or as directed in the troubleshooting guide of the VMP.
            (10) Assault, impede, intimidate, harass, sexually harass, bribe, or interfere with an EM service provider.
            (11) Interfere or bias the sampling procedure employed in the EM selection pool, including either mechanically or manually sorting or discarding catch outside of the camera view or inconsistent with the NMFS-approved VMP.
            (12) Fail to meet vessel owner and operator responsibilities specified at § 679.51(f)(5).
            (k) Prohibitions specific to the AFA. It is unlawful for any person to do any of the following:
            (1) Catcher/processors—(i) Permit requirement. Use a catcher/processor to engage in directed fishing for non-CDQ BSAI pollock without a valid AFA catcher/processor permit on board the vessel.
            
            (ii) Fishing in the GOA. Use a listed AFA catcher/processor or a catcher/processor designated on a listed AFA catcher/processor permit to harvest any species of fish in the GOA.
            (iii) Processing BSAI crab. Use a listed AFA catcher/processor or a catcher/processor designated on a listed AFA catcher/processor permit to process any crab species harvested in the BSAI.
            (iv) Processing GOA groundfish. (A) Use a listed AFA catcher/processor or a catcher/processor designated on a listed AFA catcher/processor permit to process any pollock harvested in a directed pollock fishery in the GOA and any groundfish harvested in Statistical Area 630 of the GOA.
            (B) Use a listed AFA catcher/processor or a catcher/processor designated on a listed AFA catcher/processor permit as a stationary floating processor for Pacific cod in the GOA and a catcher/processor in the GOA during the same year.
            (v) Directed fishing after a sideboard closure. Use a listed AFA catcher/processor or a catcher/processor designated on a listed AFA catcher/processor permit to engage in directed fishing for a groundfish species or species group in the BSAI after the Regional Administrator has issued an AFA catcher/processor sideboard directed fishing closure for that groundfish species or species group under §§ 679.20(d)(1)(iv), 679.21(b)(4)(iii), or 679.21(e)(3)(v).
            (vi) Catch weighing—(A) Listed AFA catcher/processors and catcher/processors designated on listed AFA catcher/processor permits. Process any groundfish that was not weighed on a NMFS-approved scale that complies with the requirements of § 679.28(b). Catch may not be sorted before it is weighed and each haul must be sampled by an observer for species composition.
            (B) Unlisted AFA catcher/processors and catcher/processors designated on unlisted AFA catcher/processor permits. Process groundfish harvested in the BSAI pollock fishery that was not weighed on a NMFS-approved scale that complies with the requirements of § 679.28(b). Catch may not be sorted before it is weighed and each haul must be sampled by an observer for species composition.
            (vii) Observer sampling station—(A) Listed AFA catcher/processors and catcher/processors designated on listed AFA catcher/processor permits. Process any groundfish without an observer sampling station as described at § 679.28(d). A valid observer sampling station inspection report must be on board at all times when an observer sampling station is required.
            (B) Unlisted AFA catcher/processors and catcher/processors designated on unlisted AFA catcher/processor permits. Process groundfish harvested in the BSAI pollock fishery without an observer sampling station as described at § 679.28(d). A valid observer sampling station inspection report must be on board at all times when an observer sampling station is required.
            (2) Motherships—(i) Permit requirement. Use a mothership to process pollock harvested in a non-CDQ directed fishery for pollock in the BSAI without a valid AFA permit on board the mothership.
            (ii) Processing GOA groundfish. Use an AFA mothership as a stationary floating processor for Pacific cod in the GOA and a mothership in the GOA during the same year.
            (iii) Catch weighing. Process any groundfish that was not weighed on a NMFS-approved scale that complies with the requirements of § 679.28(b). Catch may not be sorted before it is weighed and each delivery must be sampled by an observer for species composition.
            (iv) Observer sampling station. Process any groundfish without an observer sampling station as described at § 679.28(d). A valid observer sampling station inspection report must be on board at all times when an observer sampling station is required.
            (3) AFA inshore processors—(i) Permit requirement. Use a shoreside processor or stationary floating processor to process pollock harvested in a non-CDQ directed fishery for pollock in the BS without a valid AFA inshore processor permit at the facility or on board vessel.
            (ii) Cooperative processing endorsement. Use a shoreside processor or stationary floating processor required to have an AFA inshore processor permit to process groundfish harvested by a fishery cooperative formed under § 679.62 unless the AFA inshore processor permit contains a valid cooperative pollock processing endorsement.
            (iii) [Reserved]
            (iv) Single geographic location requirement. Use an AFA inshore processor to process pollock harvested in the BS directed pollock fishery at a location other than the single geographic location defined as follows:
            (A) Shoreside processors. The physical location at which the land-based shoreside processor first processed BS pollock harvested in the BS directed pollock fishery during a fishing year.
            (B) Stationary floating processor (SFP). A geographic position within State of Alaska waters of the BS subarea and that is within a 5 nm radius of the latitude and longitude reported in the check-in and check-out reports at § 679.5(h)(5)(ix)(B). An AFA SFP cannot change its single geographic location more than four times within State of Alaska waters in the BS subarea to process pollock harvested in a BS subarea directed pollock fishery during a fishing year and cannot use more than one single geographic location during a reporting week.
            (v) Catch weighing. Process any groundfish that was not weighed on a scale approved by the State of Alaska and meeting the requirements specified in § 679.28(c).
            (vi) Catch monitoring and control plan (CMCP). (A) Take deliveries or process groundfish delivered by a vessel engaged in directed fishing for BSAI pollock without following an approved CMCP as described at § 679.28(g). A copy of the CMCP must be maintained on the premises and made available to authorized officers or NMFS-authorized personnel upon request.
            (B) Allow sorting of fish at any location in the processing plant other than those identified in the CMCP under § 678.28(g)(7).
            (C) Allow salmon of any species to pass beyond the last point where sorting of fish occurs, as identified in the scale drawing of the processing plant in the approved CMCP.
            (vii) Restrictions for GOA Pacific cod and GOA pollock. Use an AFA SFP to process GOA pollock or GOA Pacific cod in any location other than the location at which either GOA pollock or GOA Pacific cod were first processed by that SFP in the year 2002.
            (4) Catcher vessels—(i) Permit requirement. Use a catcher vessel to engage in directed fishing for non-CDQ BS pollock for delivery to any AFA processing sector (catcher/processor, mothership, or inshore) unless the vessel has a valid AFA catcher vessel permit on board that includes an endorsement for the sector of the BS pollock fishery in which the vessel is participating.
            (ii) [Reserved]
            (iii) Groundfish sideboard closures. Use an AFA catcher vessel to engage in directed fishing for a groundfish species or species group in the BSAI or GOA after the Regional Administrator has issued an AFA catcher vessel sideboard directed fishing closure for that groundfish species or species group under §§ 679.20(d)(1)(iv), 679.21(b)(4)(iii), or 679.21(e)(3)(iv), if the vessel's AFA permit does not contain a sideboard exemption for that groundfish species or species group.
            (5) AFA inshore fishery cooperatives—(i) Overages by vessel. Use an AFA catcher vessel listed on an AFA inshore cooperative fishing permit, or under contract to a fishery cooperative under § 679.62(c), to harvest non-CDQ BS pollock in excess of the fishery cooperative's annual allocation of pollock specified under § 679.62.
            (ii) Overages by fishery cooperative. An inshore pollock fishery cooperative is prohibited from exceeding its annual allocation of BS pollock TAC.
            (6) Excessive harvesting shares. It is unlawful for an AFA entity or a CDQ group to harvest, through a fishery cooperative or otherwise, an amount of BS pollock that exceeds the 17.5 percent excessive share limit specified under § 679.20(a)(5)(i)(A)(6). A CDQ group's harvest of BS pollock will be calculated through its proportional ownership of individuals, corporations, or other business concerns that harvest BS pollock. The owners and operators of the individual vessels comprising the AFA entity or CDQ group that harvest BS pollock will be held jointly and severally liable for exceeding the excessive harvesting share limit.
            
            (7) Excessive processing shares. It is unlawful for an AFA entity or a CDQ group to process an amount of BS pollock that exceeds the 30-percent excessive share limit specified under § 679.20(a)(5)(i)(A)(7). The amount of BS pollock processed by a CDQ group will be calculated through its proportional ownership of individuals, corporations, or other business concerns that process BS pollock. The owners and operators of the individual processors comprising the AFA entity or CDQ group that process BS pollock will be held jointly and severally liable for exceeding the excessive processing share limit.
            (8) Salmon PSC—(i) Discard of salmon. For any person, to discard any salmon from a catcher vessel, catcher/processor, mothership, or inshore processor, or transfer or process any salmon under the PSD Program at § 679.26, if the salmon were taken incidental to a directed fishery for pollock in the BS before the number of salmon has been determined by an observer and the collection of scientific data or biological samples from the salmon has been completed.
            (ii) Catcher/processors and motherships. For the operator of a catcher/processor or a mothership, to begin sorting catch from a haul from a directed fishery for pollock in the BS before the observer has completed counting the salmon and collecting scientific data or biological samples from the previous haul.
            (iii) Shoreside processors and stationary floating processors. For the manager of a shoreside processor or stationary floating processor to begin sorting a new BS pollock offload before the observer has completed the count of salmon and the collection of scientific data or biological samples from the previous offload.
            (iv) Catcher vessels. (A) For the operator of a catcher vessel, to handle, sort, or discard catch without notifying the observer 15 minutes prior to handling, sorting, or discarding catch as described in § 679.21(f)(15)(ii)(B)(2).

            (B) For the operator of a catcher vessel to fail to secure catch after the completion of catch handling and the collection of scientific data and biological samples as described in § 679.21(f)(15)(ii)(B)(3).
            (v) Overages of Chinook salmon PSC allocations—(A) For an inshore cooperative, the entity representing the AFA catcher/processor sector, or the entity representing the AFA mothership sector, to exceed a Chinook salmon PSC allocation issued under § 679.21(f) as of June 25 for the A season allocation and as of December 1 for the B season allocation.
            (B) For a catcher vessel or catcher/processor, to start a fishing trip for pollock in the BS in the A season or in the B season if the vessel is fishing under a transferable Chinook salmon PSC allocation issued to an inshore cooperative, the entity representing the AFA catcher/processor sector, or the entity representing the AFA mothership sector under § 679.21(f) and the inshore cooperative or entity has exceeded its Chinook salmon PSC allocation for that season.
            (9) Fail to submit a timely and complete AFA cost recovery fee submission form and fee as required under § 679.66.
            (l) Prohibitions specific to the AI directed pollock fishery—(1) Catcher/processors. (i) Use a catcher/processor vessel to harvest pollock in the AI directed pollock fishery or process pollock harvested in the AI directed pollock fishery without a copy of NMFS' approval letter on board pursuant to § 679.4(m).
            (ii) Process any pollock harvested in the AI directed pollock fishery without complying with catch weighing and observer sampling station requirements set forth at paragraphs (k)(1)(vi) and (k)(1)(vii) of this section, respectively.
            (iii) Use a catcher/processor to harvest pollock in the AI directed pollock fishery or process pollock harvested in the AI directed pollock fishery without a valid AFA catcher/processor permit on board the vessel.
            (2) Motherships. (i) Use a mothership to process pollock harvested in the AI directed pollock fishery without a copy of NMFS' approval letter on board pursuant to § 679.4(m).
            (ii) Process any pollock harvested in the AI directed pollock fishery without complying with catch weighing and observer sampling station requirements set forth at paragraphs (k)(2)(iii) and (k)(2)(iv) of this section, respectively.

            (iii) Use a mothership to process pollock harvested in the AI directed pollock fishery without a valid AFA mothership permit on board the vessel.
            
            (3) Shoreside and stationary floating processors. (i) Use a shoreside processor or stationary floating processor to process pollock harvested in the in AI directed pollock fishery without a copy of NMFS' approval letter on location pursuant to § 679.4(m).
            (ii) Process any pollock harvested in the AI directed pollock fishery without complying with catch weighing requirements set forth at paragraph (k)(3)(v) of this section.
            (iii) Take deliveries of pollock harvested in the AI directed pollock fishery or process pollock harvested in the AI pollock fishery without following an approved CMCP as described in § 679.28(g). A copy of the CMCP must be maintained on the premises and made available to authorized officers or NMFS-authorized personnel upon request.
            (4) Catcher vessels. (i) Use a catcher vessel to harvest pollock in the AI directed pollock fishery without a copy of NMFS' approval letter on board pursuant to § 679.4(m).
            (ii) Have on board at any one time pollock harvested in the AI directed pollock fishery and pollock harvested from either the Bering Sea subarea or the Gulf of Alaska.
            (iii) Use a catcher vessel to deliver pollock harvested in the AI directed pollock fishery:
            (A) To a shoreside or stationary floating processor that does not have an approved CMCP pursuant to § 679.28(g) and is not approved by NMFS to process pollock harvested in the AI directed pollock fishery, or
            (B) To a catcher/processor or mothership that is not approved by NMFS to process pollock harvested in the AI directed pollock fishery.
            (iv) Use a catcher vessel greater than 60 ft (18.3 m) LOA to harvest pollock in the AI directed pollock fishery unless the vessel has a valid AFA catcher vessel permit on board.
            (5) AI directed pollock fishery overages. (i) Use a catcher vessel selected by the Aleut Corporation and approved by NMFS to participate in the AI directed pollock fishery under § 679.4(m) to harvest pollock in the AI directed pollock fishery in excess of the Aleut Corporation's annual or seasonal allocations of pollock or in excess of the vessel allocation specified under § 679.20(a)(5)(iii).
            (ii) The Aleut Corporation is prohibited from exceeding its annual and seasonal allocations of AI pollock TAC or from exceeding the allocation to vessels, as specified in § 679.20(a)(5)(iii).
            (6) Fail to submit a timely and complete Aleutian Islands pollock cost recovery fee submission form and fee as required under § 679.67.
            (m) [Reserved]
            (n) Rockfish Program—(1) General. (i) Use an LLP license assigned to a rockfish cooperative in any rockfish cooperative other than the rockfish cooperative to which that LLP license was initially assigned for that fishing year.
            (ii) Use an LLP license that was excluded from the Rockfish Program or that opted out of the Rockfish Program in any rockfish cooperative for that calendar year.
            (iii) Operate a vessel assigned to a rockfish cooperative in any rockfish cooperative other than the rockfish cooperative to which that vessel was initially assigned for that fishing year.
            (2) Vessels operators participating in the Rockfish Program. (i) Operate a vessel that is assigned to a rockfish cooperative and fishing under a CQ permit and fail to follow the catch monitoring requirements detailed in § 679.84(c) through (e).
            (ii) Operate a vessel that is subject to a sideboard limit detailed in § 679.82(e), as applicable, and fail to follow the catch monitoring requirements detailed in § 679.84(c) from July 1 until July 31, if that vessel is harvesting fish in the West Yakutat District, Central GOA, or Western GOA management areas.
            (iii) Operate a catcher/processor opt-out vessel, under § 679.81(e)(2), that is subject to sideboard provisions detailed in § 679.82(e) and (f), as applicable, and fail to follow the catch monitoring requirements detailed in § 679.84(d) from July 1 until July 31, if that vessel is harvesting fish in the West Yakutat District, Central GOA, or Western GOA management areas.
            (3) VMS. (i) Operate a vessel that is assigned to a rockfish cooperative and fail to use functioning VMS equipment as described at § 679.28(f) at all times when operating in a reporting area off Alaska from May 1:
            (A) Until November 15; or
            (B) Until that rockfish cooperative has submitted a rockfish cooperative termination of fishing declaration that has been approved by NMFS.
            (ii) Operate a vessel that is subject to a sideboard limit detailed in § 679.82(e) and fail to use functioning VMS equipment as described in § 679.28(f) at all times when operating in a reporting area off Alaska from July 1 until July 31.
            (4) Catcher/processor vessels that opt-out. Operate a vessel that has opted-out of participating in a rockfish cooperative to directed fish for northern rockfish, Pacific ocean perch, or pelagic shelf rockfish in the Central GOA.
            (5) Rockfish processors. (i) Take deliveries of, or process, groundfish harvested by a catcher vessel fishing under the authority of a rockfish CQ permit unless operating as a shoreside processor.
            (ii) Process any groundfish delivered by a catcher vessel fishing under the authority of a CQ permit not weighed on a scale approved by the State of Alaska. The scale must meet the requirements specified in § 679.28(c).
            (iii) Take deliveries of, or process, groundfish caught by a vessel fishing under the authority of a rockfish CQ permit without following an approved CMCP as described in § 679.28(g). A copy of the CMCP must be maintained at the facility and made available to authorized officers or NMFS-authorized personnel upon request.
            (iv) Take deliveries of, or process, groundfish harvested by a catcher vessel fishing under the authority of a rockfish CQ permit outside of the geographic boundaries of the City of Kodiak as those boundaries are established by the State of Alaska on December 27, 2011.
            (v) Fail to submit a timely and complete Rockfish Ex-vessel Volume and Value Report as required under § 679.5(r)(10)
            (6) Rockfish cooperatives. (i) Fail to retain any rockfish primary species or rockfish secondary species caught by a vessel when that vessel is fishing under the authority of a CQ permit.
            (ii) Harvest rockfish primary species, rockfish secondary species, or use halibut PSC assigned to a rockfish cooperative in the Central GOA without a valid CQ permit.
            (iii) Begin a fishing trip for any Rockfish Program species with any vessel assigned to a rockfish cooperative if the total amount of unharvested CQ that is currently held by that rockfish cooperative is zero or less for any species for which CQ is assigned.
            (iv) Exceed a rockfish sideboard limit assigned to a rockfish cooperative in the catcher/processor sector.
            (v) Operate a vessel assigned to a rockfish cooperative to fish under a CQ permit unless the rockfish cooperative has notified NMFS that the vessel is fishing under a CQ permit as described under § 679.5(r)(8).
            (vi) Operate a vessel fishing under the authority of a CQ permit in the catcher vessel sector and to have any Pacific ocean perch, pelagic shelf rockfish, northern rockfish, sablefish, Pacific cod, or thornyhead rockfish aboard the vessel unless those fish were harvested under the authority of a CQ permit.
            (vii) Catch and process onboard a vessel any rockfish primary species or rockfish secondary species harvested under the authority of a CQ permit issued to the catcher vessel sector.
            (viii) Have a negative balance in a CQ account for any species for which CQ is assigned after the end of the calendar year for which a CQ permit was issued.
            (ix) Deliver rockfish primary species and rockfish secondary species harvested under the authority of a CQ permit to any processor other than a shoreside processor located within the geographic boundaries of the City of Kodiak as those boundaries are established by the State of Alaska on December 27, 2011.
            (x) Fail to submit a timely and complete rockfish CQ cost recovery fee submission form as required under § 679.5(r)(9).
            (7) Use caps. Exceed the use caps that apply under § 679.82(a).
            (8) Rockfish entry level longline fishery. (i) Take deliveries of, or process, groundfish caught by a catcher vessel directed fishing in the rockfish entry level longline fishery unless operating as a shoreside processor.
            (ii) Deliver groundfish caught by a catcher vessel directed fishing in the rockfish entry level longline fishery to any processor other than a shoreside processor.
            (iii) Use any gear other than longline gear to directed fish for a rockfish primary species in the rockfish entry level longline fishery.
            (iv) Catch and process onboard a vessel any rockfish primary species harvested while directed fishing in the rockfish entry level longline fishery.
            (v) Deliver groundfish caught by a catcher vessel directed fishing in the rockfish entry level longline fishery fishing after NMFS has closed directed fishing to the rockfish entry level longline fishery or November 15 of each calendar year, whichever occurs first.
            (o) Amendment 80 Program—(1) Amendment 80 vessels. (i) Use any vessel other than an Amendment 80 vessel to catch any amount of Amendment 80 species, crab PSC, or halibut PSC assigned to the Amendment 80 sector.
            (ii) Use an Amendment 80 vessel to catch any amount of Amendment 80 species, crab PSC, or halibut PSC assigned to the BSAI trawl limited access sector.
            (2) Amendment 80 LLP license. (i) Designate any vessel other than an Amendment 80 vessel on an Amendment 80 LLP license;
            (ii) Fail to designate an Amendment 80 vessel on an Amendment 80 LLP license that is endorsed for groundfish in the Bering Sea subarea or Aleutian Islands subarea with a catcher/processor designation at all times during a calendar year unless that Amendment 80 vessel has suffered an actual total loss, constructive total loss, or is permanently ineligible to receive a fishery endorsement under 46 U.S.C. 12108.
            (3) Amendment 80 QS permit. (i) Hold an Amendment 80 QS permit assigned to an Amendment 80 vessel if that person does not hold an Amendment 80 LLP license that designates that Amendment 80 vessel.
            (ii) Hold an Amendment 80 QS permit that is assigned to an Amendment 80 vessel under § 679.4(o)(1) if that person is not designated as the owner of that Amendment 80 vessel by an abstract of title or USCG documentation.
            (iii) Hold an Amendment 80 QS permit assigned to an Amendment 80 vessel if that Amendment 80 vessel has suffered an actual total loss, constructive total loss, or is permanently ineligible to receive a fishery endorsement under 46 U.S.C. 12108 after October 15 in the calendar year following the date of that actual total loss, constructive total loss, or permanent ineligibility to receive a fishery endorsement under 46 U.S.C. 12108.
            (iv) Fish in an Amendment 80 fishery without an Amendment 80 QS permit or Amendment 80 LLP/QS license assigned to that vessel.
            (v) Use an Amendment 80 catcher/processor, as defined at § 679.2, to receive and process Pacific cod harvested by vessels directed fishing for Pacific cod in the BSAI or GOA, if that catcher/processor is not designated on:
            (A) An Amendment 80 QS permit and an Amendment 80 LLP license; or
            (B) An Amendment 80 LLP/QS license.
            (4) Amendment 80 cooperatives. (i) Use an Amendment 80 vessel, Amendment 80 LLP license, or Amendment 80 QS permit not assigned to an Amendment 80 cooperative for a calendar year to catch any Amendment 80 species, crab PSC, or halibut PSC assigned to that Amendment 80 cooperative during that calendar year;
            (ii) Use an Amendment 80 vessel assigned to an Amendment 80 cooperative for a calendar year to receive or process catch from any Amendment 80 vessel not assigned to that Amendment 80 cooperative for that calendar year.
            (iii) Catch, process, or receive Amendment 80 species assigned to an Amendment 80 cooperative in the BSAI or adjacent waters open by the State of Alaska for which it adopts a Federal fishing season without a copy of a valid Amendment 80 CQ permit onboard unless that Amendment 80 vessel is using dredge gear while directed fishing for scallops.
            (iv) [Reserved]

            (v) Begin a fishing trip for any Amendment 80 species with any vessel assigned to an Amendment 80 cooperative if the total amount of unharvested CQ that is currently held by that Amendment 80 cooperative is zero or less for any species for which CQ is assigned.
            (vi) Have a negative balance in a CQ account for any species for which CQ is assigned after the end of the calendar year for which a CQ permit was issued.
            (vii) Fail to submit a timely and complete Amendment 80 cost recovery fee submission form and fee as required under § 679.95.
            (5) Amendment 80 limited access fishery. (i) Use an Amendment 80 vessel, Amendment 80 LLP license, or Amendment 80 QS permit not assigned to the Amendment 80 limited access fishery for a calendar year to catch any Amendment 80 species, crab PSC, or halibut PSC assigned to the Amendment 80 limited access sector during that calendar year;
            (ii) Use an Amendment 80 vessel assigned to the Amendment 80 limited access fishery for a calendar year to receive or process catch from any Amendment 80 vessel not assigned to the Amendment 80 limited access fishery for that calendar year;
            (iii) Catch, process, or receive Amendment 80 species assigned to the Amendment 80 limited access fishery in the BSAI or adjacent waters open by the State of Alaska for which it adopts a Federal fishing season without a copy of a valid Amendment 80 limited access fishery permit onboard unless that Amendment 80 vessel is using dredge gear while directed fishing for scallops.
            (6) Catch monitoring. (i) Operate an Amendment 80 vessel using any gear but dredge gear while directed fishing for scallops or a catcher/processor not listed in § 679.4(l)(2)(i) and using trawl gear, to catch, process, or receive fish in the BSAI or adjacent waters opened by the State of Alaska for which it adopts a Federal fishing season and fail to follow the catch monitoring requirements detailed at § 679.93(a), (b), and (c).
            (ii) Operate an Amendment 80 vessel using any gear but dredge gear while directed fishing for scallops that is subject to a sideboard limit detailed at § 679.92(b) and (c), as applicable, in the GOA or adjacent waters open by the State of Alaska for which it adopts a Federal fishing season, and fail to follow the catch monitoring requirements detailed at § 679.93(a), (b), and (d).
            (7) Use caps. Exceed the use caps that apply under § 679.92(a).
            (8) Economic data report (EDR): Fail to submit a timely and complete EDR as described under § 679.94.
            (9) First Wholesale Volume and Value Report. For an Amendment 80 vessel owner to fail to submit a timely and complete First Wholesale Volume and Value Report as required under § 679.5(u)(2).
            (p) Arctic Management Area. Conduct commercial fishing for any Arctic fish in the Arctic Management Area.
            [61 FR 31230, June 19, 1996]
            
              Editorial Note:
              For Federal Register citations affecting § 679.7, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            § 679.8
            Facilitation of enforcement.
            See § 600.730 of this chapter.
          
          
            § 679.9
            Penalties.
            See § 600.735 of this chapter.
          
        
        
          Subpart B—Management Measures
          
            § 679.20
            General limitations.
            Link to an amendment published at 85 FR 38100, June 25, 2020.
            This section applies to vessels engaged in directed fishing for groundfish in the GOA and/or the BSAI and to vessels engaged in commercial fishing for Arctic fish in the Arctic Management Area.
            (a) Harvest limits—(1) OY—(i) BSAI and GOA. The OY for BSAI and GOA target species is a range or specific amount that can be harvested consistently with this part, plus the amounts of “nonspecified species” taken incidentally to the harvest of target species. The species categories are defined in Table 1 of the specifications as provided in paragraph (c) of this section.
            (A) The OY for groundfish in the BSAI regulated by this section and by part 600 of this chapter is 1.4 million to 2.0 million mt.

            (B) The OY for groundfish in the GOA regulated by this section and by part 600 of this chapter is 116,000 to 800,000 mt.
            
            (ii) Arctic Management Area. The OY for each target fish species identified in the Fishery Management Plan for Fish Resources of the Arctic Management Area regulated by this section and by part 600 of this chapter is 0 mt.
            (2) TAC. NMFS, after consultation with the Council, will specify and apportion the annual TAC and reserves for each calendar year among the GOA and BSAI target species. TACs in the target species category may be split or combined for purposes of establishing new TACs with apportionments thereof under paragraph (c) of this section. The sum of the TACs so specified must be within the OY range specified in paragraph (a)(1) of this section.
            (3) Annual TAC determination. The annual determinations of TAC for each target species and the reapportionment of reserves may be adjusted, based upon a review of the following:
            (i) Biological condition of groundfish stocks. Resource assessment documents prepared annually for the Council that provide information on historical catch trend; updated estimates of the MSY of the groundfish complex and its component species groups; assessments of the stock condition of each target species; assessments of the multispecies and ecosystem impacts of harvesting the groundfish complex at current levels, given the assessed condition of stocks, including consideration of rebuilding depressed stocks; and alternative harvesting strategies and related effects on the component species group.
            (ii) Socioeconomic considerations. Socioeconomic considerations that are consistent with the goals of the fishery management plans for the groundfish fisheries of the BSAI and the GOA, including the need to promote efficiency in the utilization of fishery resources, including minimizing costs; the need to manage for the optimum marketable size of a species; the impact of groundfish harvests on prohibited species and the domestic target fisheries that utilize these species; the desire to enhance depleted stocks; the seasonal access to the groundfish fishery by domestic fishing vessels; the commercial importance of a fishery to local communities; the importance of a fishery to subsistence users; and the need to promote utilization of certain species.
            (4) Sablefish TAC—(i) Eastern GOA regulatory area—(A) Fixed gear. Vessels in the Eastern GOA regulatory area using fixed gear will be allocated 95 percent of the sablefish TAC.
            (B) Trawl gear. Vessels in the Eastern GOA regulatory area using trawl gear will be allocated 5 percent of the sablefish TAC for bycatch in other trawl fisheries.
            (ii) Central and Western GOA regulatory areas—(A) Fixed gear. Vessels in the Central and Western GOA regulatory areas using fixed gear will be allocated 80 percent of the sablefish TAC in each of the Central and Western GOA regulatory areas.
            (B) Trawl gear. Vessels using trawl gear will be allocated 20 percent of the sablefish TAC in these areas.
            (iii) Bering Sea subarea—(A) Hook-and-line or pot gear. Vessels in the Bering Sea subarea using hook-and-line or pot gear will be allocated 50 percent of each TAC for sablefish.
            (B) Trawl gear. Vessels in the Bering Sea subarea using trawl gear will be allocated 50 percent of each TAC for sablefish.
            (iv) Aleutian Islands subarea—(A) Hook-and-line or pot gear. Vessels in the Aleutian Islands subarea using hook-and-line or pot gear will be allocated 75 percent of each TAC for sablefish.
            (B) Trawl gear. Vessels in the Aleutian Islands subarea using trawl gear will be allocated 25 percent of each TAC for sablefish.
            (5) Pollock TAC—(i) Bering Sea Subarea—(A) AFA allocations. The pollock TAC apportioned to the Bering Sea Subarea, after subtraction of the 10 percent CDQ reserve under § 679.31(a), will be allocated as follows:
            (1) Incidental catch allowance. The Regional Administrator will establish an incidental catch allowance to account for projected incidental catch of pollock by vessels engaged in directed fishing for groundfish other than pollock and by vessels harvesting non-pollock CDQ. If during a fishing year, the Regional Administrator determines that the incidental catch allowance has been set too high or too low, he/she may issue inseason notification in the Federal Register that reallocates incidental catch allowance to the directed fishing allowance, or vice versa, according to the proportions established under paragraph (a)(5)(i)(A) of this section.
            (2) Directed fishing allowance. The remaining pollock TAC apportioned to the Bering Sea subarea is established as a directed fishing allowance.
            (3) Inshore sector allocation. Fifty percent of the directed fishing allowance will be allocated to AFA catcher vessels harvesting pollock for processing by AFA inshore processors. The inshore allocation will be further divided into separate allocations for cooperative and open access fishing.
            (i) Inshore cooperatives. The inshore cooperative allocation will be equal to the aggregate annual allocations of all AFA inshore catcher vessel cooperatives that receive pollock allocations under § 679.62(a).
            (ii) Inshore open access. The inshore open access allocation will equal that portion of the inshore sector allocation that is not allocated to inshore cooperatives.
            (4) Catcher/processor sector allocation. Forty percent of the directed fishing allowance will be allocated to AFA catcher/processors and AFA catcher vessels delivering to catcher processors.
            (i) Catcher/processor and catcher vessel cooperatives. If by December 1 of the year prior to the year when fishing under the cooperative agreement will begin, NMFS receives filing of cooperative contracts and/or an inter-cooperative agreement entered into by listed AFA catcher/processors and all AFA catcher vessels with catcher/processor sector endorsements, and the Regional Administrator determines that such contracts provide for the distribution of harvest between catcher/processors and catcher vessels in a manner agreed to by all members of the catcher/processor sector cooperative(s), then NMFS will not subdivide the catcher/processor sector allocation between catcher vessels and catcher/processors.
            (ii) Catcher vessel allocation. If such contract is not filed with NMFS by December 1 of the preceding year, then NMFS will allocate 91.5 percent of the catcher/processor sector allocation to AFA catcher/processors engaged in directed fishing for pollock and 8.5 percent of the catcher/processor sector allocation to AFA catcher vessels delivering to catcher/processors.
            (iii) Unlisted AFA catcher processors. Unlisted AFA catcher/processors will be limited to harvesting not more than 0.5 percent of catcher/processor sector allocation.
            (5) Mothership sector allocation. Ten percent of the directed fishing allowance will be allocated to AFA catcher vessels harvesting pollock for processing by AFA motherships.
            (6) Excessive harvesting share. NMFS will establish an excessive harvesting share limit equal to 17.5 percent of the sum of the directed fishing allowances established under paragraphs (a)(5)(i) and (a)(5)(ii) of this section. The excessive harvesting share limit will be published in the annual harvest specifications and is subject to revision on an inseason basis if NMFS reallocates unharvested amounts of the incidental catch allowance to the directed fishing allowance, or vice versa.
            (7) Excessive processing share. NMFS will establish an excessive processing share limit equal to 30.0 percent of the sum of the directed fishing allowances established under paragraphs (a)(5)(i) and (a)(5)(ii) of this section. The excessive processing share limit will be published in the annual harvest specifications and is subject to revision on an inseason basis if NMFS reallocates unharvested amounts of the incidental catch allowance to the directed fishing allowance, or vice versa.
            (B) BSAI seasonal allowances for AFA and CDQ—(1) Inshore, catcher/processor, mothership, and CDQ sectors. The portions of the BS subarea pollock directed fishing allowances allocated to each sector under sections 206(a) and 206(b) of the AFA and the CDQ allowance in the BSAI will be divided into two seasonal allowances corresponding to the two fishing seasons set out at § 679.23(e)(2), as follows:
            (i) A Season, 45 percent;
            (ii) B Season, 55 percent.
            (2) Inseason adjustments. Within any fishing year, the Regional Administrator may add or subtract any under harvest or over harvest of a seasonal allowance for a component to the subsequent seasonal allowance for the component through notification published in the Federal Register.
              
            
            (C) Steller sea lion conservation area (SCA) harvest limit. For each component under Sections 206(a) and 206(b) of the AFA and for the open access fishery, no more than 28 percent of the annual pollock directed fishery allowance may be taken from the SCA before April 1. The SCA is defined at § 679.22(a)(7)(vii).
            (ii) Bogoslof District. If the Bogoslof District is open to directed fishing for pollock by regulation, then the pollock TAC for this district will be allocated according to the same procedure established for the Bering Sea subarea at paragraph (a)(5)(i) of this section. If the Bogoslof District is closed to directed fishing for pollock by regulation, then the entire TAC for this district will be allocated as an incidental catch allowance.
            (iii) AI. (A) If a directed fishery for pollock in the AI is not specified under paragraph (c) of this section, then the entire TAC for this subarea will be allocated as an incidental catch allowance.
            (B) If the AI is open to directed fishing for pollock under paragraph (c) of this section, then the pollock TAC for this subarea will be specified, allocated, seasonally apportioned, and reallocated as follows:
            (1) AI annual TAC limitations. When the AI pollock ABC is less than 19,000 mt, the annual TAC will be no greater than the ABC. When the AI pollock ABC equals or exceeds 19,000 mt, the annual TAC will be equal to 19,000 mt.
            (2) Allocations—(i) CDQ Directed fishing allowance. 10 percent of the annual TAC will be allocated to the CDQ pollock reserve established under § 679.31(a)(2).
            (ii) Incidental catch allowance. The Regional Administrator will determine the amount of the pollock incidental catch necessary to support an incidental catch allowance in the AI during the fishing year for each season. This amount of pollock will be deducted from the annual TAC. If during a fishing year, the Regional Administrator determines that the incidental catch allowance is excessive or inadequate, the Regional Administrator may reallocate the excess of the incidental catch allowance to the directed pollock fishery, or may reallocate pollock from the directed pollock fishery to the incidental catch allowance as necessary to support incidental catch of pollock in AI groundfish fisheries, by publication in the Federal Register.
            
            (iii) Directed Pollock Fishery. The amount of the TAC remaining after subtraction of the CDQ directed fishing allowance and the incidental catch allowance will be allocated to the Aleut Corporation as a directed pollock fishery allocation.
            (3) Seasonal apportionment. The seasonal harvest of pollock in the AI directed pollock fishery shall be:
            (i) A season. No greater than the lesser of the annual initial TAC plus any A season CDQ pollock directed fishery allowance or 40 percent of the AI pollock ABC. The total A season apportionment, including the AI directed pollock fishery allocation, the CDQ pollock directed fishery seasonal allowance, and the incidental catch amount, shall not exceed 40 percent of the ABC.
            (ii) B season. The B season apportionment of the AI directed pollock fishery shall equal the annual initial TAC minus the A season directed pollock fishery apportionment under paragraph (a)(5)(iii)(B)(3)(i) of this section and minus the incidental catch amount under paragraph (a)(5)(iii)(B)(2)(ii) of this section.
            (iii) Inseason adjustments for the directed pollock fishery. During any fishing year, the Regional Administrator may add any under harvest of the A season directed pollock fishery apportionment to the B season directed pollock fishery apportionment by inseason notification published in the Federal Register if the Regional Administrator determines that the harvest capacity in the B season is sufficient to harvest the adjusted B season apportionment.
            (iv) Inseason adjustments for the incidental catch allowance. During any fishing year, the Regional Administrator may add any under harvest of the A season incidental catch allowance apportionment to the B season incidental catch allowance apportionment by publication in the Federal Register if the Regional Administrator determines that the additional B season incidental catch allowance is necessary to support other groundfish fisheries.
            
            (4) Reallocation of the annual AI directed pollock fishery and AI CDQ allocations. As soon as practicable, if the Regional Administrator determines that vessels participating in either the AI directed pollock fishery or the AI CDQ directed pollock fishery likely will not harvest the entire AI directed pollock fishery or CDQ pollock directed fishing allowance, the Regional Administrator may reallocate some or all of the projected unused directed pollock fishery allocation to the Bering Sea subarea directed pollock fishery or AI CDQ pollock directed fishing allowance to the Bering Sea subarea CDQ pollock directed fishing allowance by inseason notification published in the Federal Register.
            
            (5) Allocations to small vessels. The annual allocation for vessels 60 feet (18.3 m) LOA or less participating in the AI directed pollock fishery will be:
            (i) No more than 25 percent of the AI directed pollock fishery allocation through 2008;
            (ii) No more than 50 percent of the AI directed pollock fishery allocation from 2009 through 2012; and
            (iii) 50 percent of the AI directed pollock fishery allocation in 2013 and beyond.
            (6) Pollock harvest limitations. Pollock harvests during the A season as defined at § 679.23(e)(2) are limited to:
            (i) No more than 5 percent of the Aleutian Islands pollock ABC in Area 543.
            (ii) No more than 15 percent of the Aleutian Islands pollock ABC in Area 542.
            (iii) No more than 30 percent of the Aleutian Islands pollock ABC in Area 541.
            (iv) GOA—(A) Apportionment by area. The TAC for pollock in the combined GOA Western and Central Regulatory Areas will be apportioned among statistical areas 610, 620, and 630 in proportion to the distribution of the pollock biomass as determined by the most recent NMFS surveys.
            (B) GOA Western and Central Regulatory Areas seasonal apportionments. Each apportionment established under paragraph (a)(5)(iv)(A) of this section will be divided into four seasonal apportionments corresponding to the four fishing seasons specified in § 679.23(d)(2) as follows: A Season, 25 percent; B Season, 25 percent; C Season, 25 percent; and D Season, 25 percent. Within any fishing year, underharvest or overharvest of a seasonal apportionment may be added to or subtracted from remaining seasonal apportionments in a manner to be determined by the Regional Administrator, provided that any revised seasonal apportionment does not exceed 20 percent of the seasonal TAC apportionment for the statistical area. The reapportionment of underharvest will be applied to the subsequent season within the same statistical area up to the 20 percent limit specified in this paragraph. Any underharvest remaining beyond the 20 percent limit may be further apportioned to the subsequent season in the other statistical areas, in proportion to estimated biomass and in an amount no more than 20 percent of the seasonal TAC apportionment for the statistical area.
            (6) GOA inshore/offshore allocations—(i) GOA pollock. The apportionment of pollock in all GOA regulatory areas for each seasonal allowance described in paragraph (a)(5)(iv) of this section will be allocated entirely to vessels harvesting pollock for processing by the inshore component in the GOA after subtraction of an amount that is projected by the Regional Administrator to be caught by, or delivered to, the offshore component in the GOA incidental to directed fishing for other groundfish species.
            (ii) Eastern GOA Regulatory Area Pacific cod. The apportionment of Pacific cod in the Eastern GOA Regulatory Area will be allocated 90 percent to vessels harvesting Pacific cod for processing by the inshore component and 10 percent to vessels harvesting Pacific cod for processing by the offshore component.
            (7) Pacific cod TAC, BSAI—(i) CDQ reserve and seasonal allowances. (A) A total of 10.7 percent of the annual Pacific cod TAC will be allocated to the CDQ Program in the annual harvest specifications required under paragraph (c) of this section. The Pacific cod CDQ allocation will be deducted from the annual Pacific cod TAC before allocations to the non-CDQ sectors are made under paragraph (a)(7)(ii) of this section.
            
            (B) The BSAI Pacific cod CDQ gear allowances by season, as those seasons are specified under § 679.23(e)(5), are as follows:
            
              
                Gear Type
                A season
                B season
                C season
              
              
                (1) Trawl
                60%
                20%
                20%
              
              
                (i) Trawl CV
                70%
                10%
                20%
              
              
                (ii) Trawl CP
                50%
                30%
                20%
              
              
                (2) Hook-and-line CP and hook-and-line CV ≥60 ft (18.3 m) LOA
                60%
                40%
                no C season
              
              
                (3) Jig
                40%
                20%
                40%
              
              
                (4) All other non-trawl gear
                no seasonal allowance
                no seasonal allowance
                no seasonal allowance
              
            
            (ii) Non-CDQ allocations—(A) Sector allocations. The remainder of the BSAI Pacific cod TAC after subtraction of the CDQ reserve for Pacific cod will be allocated to non-CDQ sectors as follows:
            
              
                Sector
                % Allocation
              
              
                (1) Jig vessels
                1.4
              
              
                (2) Hook-and-line/pot CV <60 ft (18.3 m) LOA
                2
              
              
                (3) Hook-and-line CV ≥60 ft (18.3 m) LOA
                0.2
              
              
                (4) Hook-and-line CP
                48.7
              
              
                (5) Pot CV ≥60 ft (18.3 m) LOA
                8.4
              
              
                (6) Pot CP
                1.5
              
              
                (7) AFA trawl CP
                2.3
              
              
                (8) Amendment 80 sector
                13.4
              
              
                (9) Trawl CV
                22.1
              
            
            (B) Incidental catch allowance. During the annual harvest specifications process set forth at paragraph (c) of this section, the Regional Administrator will specify an amount of Pacific cod that NMFS estimates will be taken as incidental catch in directed fisheries for groundfish other than Pacific cod by the hook-and-line and pot gear sectors. This amount will be the incidental catch allowance and will be deducted from the aggregate portion of Pacific cod TAC annually allocated to the hook-and-line and pot gear sectors before the allocations under paragraph (a)(7)(ii)(A) of this section are made to these sectors.
            (iii) Reallocation among non-CDQ sectors. If, during a fishing year, the Regional Administrator determines that a non-CDQ sector will be unable to harvest the entire amount of Pacific cod allocated to that sector under paragraph (a)(7)(ii)(A) of this section, the Regional Administrator will reallocate the projected unused amount of Pacific cod to other sectors through notification in the Federal Register. Any reallocation decision by the Regional Administrator will take into account the capability of a sector to harvest the reallocated amount of Pacific cod, and the following reallocation hierarchy:
            (A) Catcher vessel sectors. The Regional Administrator will reallocate projected unharvested amounts of Pacific cod TAC from a catcher vessel sector as follows: first to the jig sector, or to the less than 60 ft (18.3 m) LOA hook-and-line or pot catcher vessel sector, or to both of these sectors; second, to the greater than or equal to 60 ft (18.3 m) LOA hook-and-line or to the greater than or equal to 60 ft (18.3 m) LOA pot catcher vessel sectors; and third to the trawl catcher vessel sector. If the Regional Administrator determines that a projected unharvested amount from the jig sector allocation, the less than 60 ft (18.3 m) LOA hook-and-line or pot catcher vessel sector allocation, or the greater than or equal to 60 ft (18.3 m) LOA hook-and-line catcher vessel sector allocation is unlikely to be harvested through this hierarchy, the Regional Administrator will reallocate that amount to the hook-and-line catcher/processor sector. If the Regional Administrator determines that a projected unharvested amount from a greater than or equal to 60 ft (18.3 m) LOA pot catcher vessel sector allocation is unlikely to be harvested through this hierarchy, the Regional Administrator will reallocate that amount to the pot catcher/processor sector in accordance with the hierarchy set forth in paragraph (a)(7)(iii)(C) of this section. If the Regional Administrator determines that a projected unharvested amount from a trawl catcher vessel sector allocation is unlikely to be harvested through this hierarchy, the Regional Administrator will reallocate that amount to the other trawl sectors in accordance with the hierarchy set forth in paragraph (a)(7)(iii)(B) of this section.
            (B) Trawl gear sectors. The Regional Administrator will reallocate any projected unharvested amounts of Pacific cod TAC from the trawl catcher vessel or AFA catcher/processor sectors to other trawl sectors before unharvested amounts are reallocated and apportioned to specified gear sectors as follows:
            (1) 83.1 percent to the hook-and-line catcher/processor sector,
            (2) 2.6 percent to the pot catcher/processor sector, and
            (3) 14.3 percent to the greater than or equal to 60 ft (18.3 m) LOA pot catcher vessel sector.
            (C) Pot gear sectors. The Regional Administrator will reallocate any projected unharvested amounts of Pacific cod TAC from the pot catcher/processor sector to the greater than or equal to 60 ft (18.3 m) LOA pot catcher vessel sector, and from the greater than or equal to 60 ft (18.3 m) LOA pot catcher vessel sector to the pot catcher/processor sector before reallocating it to the hook-and-line catcher/processor sector.
            (iv) Non-CDQ seasonal allowances—(A) Seasonal allowances by sector. The BSAI Pacific cod sector allowances are apportioned by season, as those seasons are specified at § 679.23(e)(5), as follows:
            
              
                Sector
                Seasonal Allowances
                A season
                B season
                C season
              
              
                (1) Trawl
                 
                 
                 
              
              
                (i) Trawl CV
                74 %
                11 %
                15 %
              
              
                (ii) Trawl CP
                75 %
                25 %
                0 %
              
              
                (2) Hook-and-line CP, hook-and-line CV ≥60 ft (18.3 m) LOA, and pot gear vessels ≥60 ft (18.3 m) LOA
                51 %
                49 %
                no C season
              
              
                (3) Jig vessels
                60 %
                20 %
                20 %
              
              
                (4) All other nontrawl vessels
                no seasonal allowance
                no seasonal allowance
                no seasonal allowance
              
            
            (B) Unused seasonal allowances. Any unused portion of a seasonal allowance of Pacific cod from any sector except the jig sector will be reallocated to that sector's next season during the current fishing year unless the Regional Administrator makes a determination under paragraph (a)(7)(iii) of this section that the sector will be unable to harvest its allocation.
            (C) Jig sector. The Regional Administrator will reallocate any projected unused portion of a seasonal allowance of Pacific cod for the jig sector under this section to the less than 60 ft (18.3 m) LOA hook-and-line or pot catcher vessel sector. The Regional Administrator will reallocate the projected unused portion of the jig sector's C season allowance on or about September 1 of each year.
            (v) ITAC allocation to the Amendment 80 sector. A percentage of the Pacific cod TAC, after subtraction of the CDQ reserve, will be allocated as ITAC to the Amendment 80 sector as described in Table 33 to this part. Separate allocations for each Amendment 80 cooperative and the Amendment 80 limited access fishery are described under § 679.91. The allocation of Pacific cod to the Amendment 80 sector will be further divided into seasonal apportionments as described under paragraph (a)(7)(iv)(A)(1)(ii) of this section.
            
            (A) Use of seasonal apportionments by Amendment 80 cooperatives. (1) The amount of Pacific cod listed on a CQ permit that is assigned for use in the A season may be used in the B or C season.
            (2) The amount of Pacific cod that is listed on a CQ permit that is assigned for use in the B season may not be used in the A season.
            (3) The amount of Pacific cod listed on a CQ permit that is assigned for use in the C season may not be used in the A or B seasons.
            (B) Harvest of seasonal apportionments in the Amendment 80 limited access fishery. (1) Pacific cod ITAC assigned for harvest by the Amendment 80 limited access fishery in the A season may be harvested in the B or C seasons.
            (2) Pacific cod ITAC assigned for harvest by the Amendment 80 limited access fishery in the B season may not be harvested in the A season.
            (3) Pacific cod ITAC assigned for harvest by the Amendment 80 limited access fishery in the C season may not be harvested in the A or B seasons.
            (vi) ITAC rollover to Amendment 80 cooperatives. If during a fishing year, the Regional Administrator determines that a portion of the Pacific cod TAC is unlikely to be harvested and is made available for reallocation to the Amendment 80 sector according to the provisions under paragraph (a)(7)(iii) of this section, the Regional Administrator may issue inseason notification in the Federal Register that reallocates that remaining amount of Pacific cod to Amendment 80 cooperatives, according to the procedures established under § 679.91(f).
            (vii) Pacific cod harvest limitations. During the annual harvest specifications process, the Regional Administrator will establish an Area 543 Pacific cod harvest limit based on Pacific cod abundance in Area 543 as determined by the annual stock assessment process. NMFS will first subtract the State GHL Pacific cod amount from the AI Pacific cod ABC. Then NMFS will determine the harvest limit in Area 543 by multiplying the percentage of Pacific cod estimated in Area 543 by the remaining ABC for AI Pacific cod.
            (viii) Aleutian Islands Pacific Cod Catcher Vessel Harvest Set-Aside Program—(A) Calculation of the Aleutian Islands Pacific cod non-CDQ ICA and DFA. Each year, during the annual harvest specifications process set forth at paragraph (c) of this section, NMFS will specify the Aleutian Islands Pacific cod non-CDQ incidental catch allowance and directed fishing allowance from the Aleutian Islands Pacific cod non-CDQ TAC as follows. Shortly after completion of the process set forth in paragraph (a)(7)(viii)(D) of this section, NMFS will announce through notice in the Federal Register whether the ICA and DFA will be in effect for the upcoming fishing year.
            (1) Aleutian Islands Pacific cod non-CDQ incidental catch allowance. Each year, during the annual harvest specifications process set forth at paragraph (c) of this section, NMFS will specify an amount of Aleutian Islands Pacific cod that NMFS estimates will be taken as incidental catch in non-CDQ directed fisheries for groundfish other than Pacific cod in the Aleutian Islands. This amount will be the Aleutian Islands Pacific cod non-CDQ incidental catch allowance and will be deducted from the aggregate portion of Pacific cod TAC annually allocated to the non-CDQ sectors identified in paragraph (a)(7)(ii)(A) of this section.
            (2) Aleutian Islands Pacific cod non-CDQ directed fishing allowance. Each year, during the annual harvest specifications process set forth at paragraph (c) of this section, NMFS will specify the Aleutian Islands Pacific cod non-CDQ directed fishing allowance. The Aleutian Islands Pacific cod non-CDQ directed fishing allowance will be the amount of the Aleutian Islands Pacific cod TAC remaining after subtraction of the Aleutian Islands Pacific cod CDQ reserve and the Aleutian Islands Pacific cod non-CDQ incidental catch allowance.
            (B) Calculation of the Aleutian Islands CV Harvest Set-Aside and Aleutian Islands Unrestricted Fishery. Each year, during the annual harvest specifications process set forth at paragraph (c) of this section, NMFS will specify the Aleutian Islands CV Harvest Set-Aside and the Aleutian Islands Unrestricted Fishery. The Aleutian Islands CV Harvest Set-Aside will be an amount of Pacific cod equal to the lesser of either the Aleutian Islands Pacific cod non-CDQ directed fishing allowance as determined in paragraph (a)(7)(viii)(A)(2) of this section or 5,000 mt. The Aleutian Islands Unrestricted Fishery will be the amount of Pacific cod that remains after deducting the Aleutian Islands CV Harvest Set-Aside from the Aleutian Islands Pacific cod non-CDQ directed fishing allowance as determined in paragraph (a)(7)(viii)(A)(2) of this section. Shortly after completion of the process set forth in paragraph (a)(7)(viii)(D) of this section, NMFS will announce through notice in the Federal Register whether the Aleutian Islands CV Harvest Set-Aside and the Aleutian Islands Unrestricted Fishery will be in effect for the upcoming fishing year.
            (C) Calculation of the Bering Sea Trawl CV A-Season Sector Limitation. Each year, during the annual harvest specifications process set forth at paragraph (c) of this section, NMFS will specify the Bering Sea Trawl CV A-Season Sector Limitation and the amount of the trawl CV sector's A-season allocation that could be harvested in the Bering Sea subarea prior to March 21. The Bering Sea Trawl CV A-Season Sector Limitation will be an amount of Pacific cod equal to the lesser of either the Aleutian Islands Pacific cod non-CDQ directed fishing allowance as determined in paragraph (a)(7)(viii)(A)(2) of this section or 5,000 mt. The amount of the trawl CV sector's A-season allocation that could be harvested in the Bering Sea subarea prior to March 21 will be the amount of Pacific cod that remains after deducting the Bering Sea Trawl CV A-Season Sector Limitation from the amount of BSAI Pacific cod allocated to the trawl CV sector A-season as determined in paragraph (a)(7)(iv)(A)(1)(i) of this section. Shortly after completion of the process set forth in paragraph (a)(7)(viii)(D) of this section, NMFS will announce through notice in the Federal Register whether the Bering Sea Trawl CV A-Season Sector Limitation will be in effect for the upcoming fishing year.
            (D) Annual notification of intent to process Aleutian Islands Pacific cod—(1) Submission of notification. The provisions of paragraph (a)(7)(viii)(E) of this section will apply if the either the City Manager of the City of Adak or the City Administrator of the City of Atka submits to NMFS a timely and complete notification of its intent to process Aleutian Islands Pacific cod during the upcoming fishing year. This notification must be submitted annually to NMFS using the methods described below.
            (2) Submittal method. An official notification of intent to process Aleutian Islands Pacific cod during the upcoming fishing year in the form of a letter or memorandum signed by the City Manager of the City of Adak or the City Administrator of the City of Atka must be submitted by certified mail through the United States Postal Service to: NMFS Alaska Region, Attn: Regional Administrator, P. O. Box 21668, Juneau, AK 99802. The City Manager or City Administrator must also submit an electronic copy of the official notification of intent and the certified mail receipt with postmark via email to nmfs.akr.inseason@noaa.gov. Email submission is in addition to submission via U.S. Postal Service; email submission does not replace the requirement to submit an official notification of intent via U.S. Postal Service.
            (3) NMFS confirmation. On or shortly after December 8, 2016, or November 1 for each year after 2016, the Regional Administrator will send a signed and dated letter to the City Manager of the City of Adak or the City Administrator of the City of Atka either confirming NMFS' receipt of its official notification of intent to process Aleutian Islands Pacific cod, or informing the city that NMFS did not receive notification by the deadline.
            (4) Deadline. The official notification of intent to process Aleutian Islands Pacific cod for the upcoming fishing year must be postmarked no later than December 8, 2016, or October 31 for each year after 2016, in order for the provisions of paragraph (a)(7)(viii)(E) of this section to apply during the upcoming fishing year. Notifications of intent postmarked on or after December 9, 2016, or November 1 for each year after 2016, will not be accepted by the Regional Administrator. The electronic copy of the official notification of intent and certified mail receipt with postmark must be submitted to NMFS via email dated no later than December 8, 2016, or no later than October 31 for each year after 2016, in order for the provisions of paragraph (a)(7)(viii)(E) of this section to apply during the upcoming fishing year.
            (5) Contents of notification. A notification of intent to process Aleutian Islands Pacific cod for the upcoming fishing year must contain the following information:
            (i) Date,
            (ii) Name of city,
            (iii) Statement of intent to process Aleutian Islands Pacific cod,
            (iv) Identification of the fishing year during which the city intends to process Aleutian Island Pacific cod, and
            (v) Signature of and contact information for the City Manager or City Administrator of the city intending to process Aleutian Islands Pacific cod.
            (E) Aleutian Islands community protections for Pacific cod. If the City Manager of the City of Adak or the City Administrator of the City of Atka submits a timely and complete notification in accordance with paragraph (a)(7)(viii)(D) of this section, then the following provisions will apply for the fishing year following the submission of the timely and complete notification:
            (1) Bering Sea Trawl CV A-Season Sector Limitation. Prior to March 21, the harvest of Pacific cod by the trawl CV sector in the Bering Sea subarea is limited to an amount equal to the trawl CV sector A-season allocation as determined in paragraph (a)(7)(iv)(A)(1)(i) of this section minus the Bering Sea Trawl CV A-Season Sector Limitation as determined in paragraph (a)(7)(viii)(C) of this section. If, after the start of the fishing year, the provisions of paragraphs (a)(7)(viii)(E)(4) or (5) of this section are met, this paragraph (a)(7)(viii)(E)(1) will not apply for the remainder of the fishing year.
            (2) Aleutian Islands Catcher Vessel Harvest Set-Aside. Prior to March 15, only catcher vessels that deliver their catch of Aleutian Islands Pacific cod to Aleutian Islands shoreplants for processing may directed fish for that portion of the Aleutian Islands Pacific cod non-CDQ directed fishing allowance that is specified as the Aleutian Islands Catcher Vessel Harvest Set-Aside in paragraph (a)(7)(viii)(B) of this section. If, after the start of the fishing year, the provisions of paragraph (a)(7)(viii)(E)(4) of this section are met, this paragraph (a)(7)(viii)(E)(2) will not apply for the remainder of the fishing year.
            (3) Aleutian Islands Unrestricted Fishery. Prior to March 15, vessels otherwise authorized to directed fish for Pacific cod in the Aleutian Islands may directed fish for that portion of the Aleutian Islands Pacific cod non-CDQ directed fishing allowance that is specified as the Aleutian Islands Unrestricted Fishery as determined in paragraph (a)(7)(viii)(B) of this section and may deliver their catch to any eligible processor.
            (4) Minimum Aleutian Islands shoreplant landing requirement. If less than 1,000 mt of the Aleutian Islands Catcher Vessel Harvest Set-Aside is landed at Aleutian Islands shoreplants on or before February 28, then paragraphs (a)(7)(viii)(E)(1) and (2) of this section will not apply for the remainder of the fishing year.
            (5) Harvest of Aleutian Islands Catcher Vessel Harvest Set-Aside. If the Aleutian Islands Catcher Vessel Harvest Set-Aside is fully harvested prior to March 15, then paragraph (a)(7)(viii)(E)(1) of this section will not apply for the remainder of the fishing year.
            (8) BSAI Atka mackerel—(i) Jig gear. Vessels using jig gear will be allocated up to 2 percent of the TAC of Atka mackerel specified for the Eastern Aleutian Islands District and Bering Sea subarea, after subtraction of reserves, based on the following criteria:
            (A) The amount of Atka mackerel harvested by vessels using jig gear during recent fishing years;
            (B) The anticipated harvest of Atka mackerel by vessels using jig gear during the upcoming fishing year; and
            (C) The extent to which the jig-gear allocation will support the development of a jig-gear fishery for Atka mackerel while minimizing the amount of Atka mackerel TAC annually allocated to vessels using jig gear that remains unharvested at the end of the fishing year.
            (ii) ITAC allocation to Amendment 80 and BSAI trawl limited access sectors. The remainder of the Atka mackerel TAC, after subtraction of the jig gear allocation, CDQ reserve, and incidental catch allowance for the BSAI trawl limited access sector and vessels using non-trawl gear, will be allocated as ITAC to the Amendment 80 and BSAI trawl limited access sectors.
            (A) Seasonal allowances. The Atka mackerel TAC specified for each subarea or district will be divided equally, after subtraction of the jig gear allocation, into two seasonal allowances corresponding to the A and B seasons defined at § 679.23(e)(3).
            (B) Overages and Underages. Within any fishing year, unharvested amounts of the A season allowance will be added to the B season allowance and harvests in excess of the A season allowance will be deducted from the B season allowance.
            (C) Atka mackerel harvest limitations. (1) Atka mackerel catch within waters 0 nm to 20 nm of Steller sea lion sites listed in Table 6 to this part and located west of 178° W longitude is:
            (i) Limited to no more than 60 percent of the annual TACs in Areas 542 and 543; and
            (ii) Equally divided between the A and B seasons as defined at § 679.23(e)(3).
            (2) The annual TAC in Area 543 will be no more than 65 percent of the ABC in Area 543.
            (D) Any unharvested Atka mackerel A season allowance that is added to the B season is prohibited from being harvested within waters 0 nm to 20 nm of Steller sea lion sites listed in Table 6 to this part and located in Areas 541, 542, and 543.
            (iii) [Reserved]
            (iv) Amendment 80 sector allocation. The allocation of Atka mackerel ITAC to the Amendment 80 sector is established in Table 33 to this part. The allocation of Atka mackerel ITAC to the Amendment 80 sector will be further divided into seasonal apportionments under § 679.23(e)(3), and separate allocations for each Amendment 80 cooperative and the Amendment 80 limited access fishery as described under § 679.91.
            (A) Use of seasonal apportionments by Amendment 80 cooperatives. (1) The amount of Atka mackerel listed on a CQ permit that is assigned for use in the A season may be used in the B season.
            (2) The amount of Atka mackerel listed on a CQ permit that is assigned for use in the B season may not be used in the A season.
            (B) Harvest of seasonal apportionments in the Amendment 80 limited access fishery. (1) Atka mackerel ITAC assigned for harvest by the Amendment 80 limited access fishery in the A season may be harvested in the B season.
            (2) Atka mackerel ITAC assigned for harvest by the Amendment 80 limited access fishery in the B season may not be harvested in the A season.
            (v) BSAI trawl limited access sector allocation—(A) BSAI trawl limited access sector directed fishing allowance. The amount of Atka mackerel ITAC assigned as a directed fishing allowance to the BSAI trawl limited access sector is established in Table 33 to this part.
            (B) BSAI trawl limited access sector incidental catch allowance and ITAC rollover. If, during a fishing year, the Regional Administrator determines that a portion of the Atka mackerel incidental catch allowance or ITAC assigned to the BSAI trawl limited access sector is unlikely to be harvested, the Regional Administrator may issue inseason notification in the Federal Register that reallocates that remaining amount of Atka mackerel directed fishing allowance to Amendment 80 cooperatives, according to the procedures established under § 679.91(f).
            (9) BSAI shortraker rockfish and rougheye rockfish. After subtraction of reserves, the TAC of shortraker rockfish and rougheye rockfish specified for the Aleutian Islands subarea will be allocated 30 percent to vessels using non-trawl gear and 70 percent to vessels using trawl gear.
            (10) Amendment 80 species except Pacific cod and Atka mackerel—(i) ITAC allocation to the Amendment 80 and BSAI trawl limited access sectors. The remainder of the TACs for each Amendment 80 species other than Atka mackerel and Pacific cod, after subtraction of the CDQ reserve and incidental catch allowance for the BSAI trawl limited access sector and vessels using non-trawl gear, will be allocated as ITAC to the Amendment 80 and BSAI trawl limited access sectors.
            (ii) Amendment 80 sector ITAC. The allocation of ITAC for each Amendment 80 species other than Atka mackerel and Pacific cod to the Amendment 80 sector is established in Tables 33 and 34 to this part. The allocation of these species to the Amendment 80 sector will be further divided into separate allocations for each Amendment 80 cooperative and the Amendment 80 limited access fishery as described under § 679.91.
            (iii) BSAI trawl limited access sector allocation—(A) BSAI trawl limited access sector directed fishing allowance. The amount of ITAC for each Amendment 80 species other than Atka mackerel and Pacific cod assigned as a directed fishing allowance to the BSAI trawl limited access sector is established in Tables 33 and 34 to this part.
            (B) BSAI trawl limited access sector ITAC rollover. If, during a fishing year, the Regional Administrator determines that a portion of the incidental catch allowance or ITAC assigned to the BSAI trawl limited access sector for each Amendment 80 species other than Atka mackerel and Pacific cod is unlikely to be harvested, the Regional Administrator may issue inseason notification in the Federal Register that reallocates that remaining amount to Amendment 80 cooperatives, according to the procedures established under § 679.91(f).
            (11) All other groundfish TAC. The initial TAC for each target species and the “other species” category will be 85 percent of the TAC as provided under paragraph (b) of this section.
            (12) GOA Pacific cod TAC—(i) Seasonal allowances by sector. The Western and Central GOA Pacific cod TACs will be seasonally apportioned to each sector such that: 60 percent of the TAC is apportioned to the A season and 40 percent of the TAC is apportioned to the B season, as specified in § 679.23(d)(3).
            (A) Western GOA Regulatory Area—Jig sector. A portion of the annual Pacific cod TAC will be allocated to vessels with an FFP that use jig gear, as determined in the annual harvest specification under paragraph (c)(7) of this section, before TAC is apportioned among other non-jig sectors. Other Pacific cod sector allowances are apportioned after allocation to the jig sector based on gear type and operation type as follows:
            
              
                Sector
                Gear type
                Operation type
                Seasonal allowances
                A season(in percent)
                
                B season(in percent)
                
              
              
                (1)
                Hook-and-Line
                Catcher vessel
                0.70
                0.70
              
              
                (2)
                Hook-and-Line
                Catcher/Processor
                10.90
                8.90
              
              
                (3)
                Trawl
                Catcher vessel
                27.70
                10.70
              
              
                (4)
                Trawl
                Catcher/Processor
                0.90
                1.50
              
              
                (5)
                Pot
                Catcher Vessel and Catcher/Processor
                19.80
                18.20
              
              
                (6)
                Nontrawl
                Any
                0.00
                0.00
              
            
            (B) Central GOA Regulatory Area—Jig sector. A portion of the annual Pacific cod TAC will be allocated to vessels with an FFP that use jig gear, as determined in the annual harvest specification under paragraph (c)(7) of this section, before TAC is apportioned among other non-jig sectors. Other Pacific cod sector allowances are apportioned after allocation to the jig sector based on gear type, operation type, and length overall as follows:
            
              
                Sector
                Gear type
                Operation type
                Length overall in feet
                Seasonal allowances
                A season(in percent)
                
                B season(in percent)
                
              
              
                (1)
                Hook-and-Line
                Catcher vessel
                <50
                9.31552
                5.28678
              
              
                (2)
                Hook-and-Line
                Catcher vessel
                ≥50
                5.60935
                1.09726
              
              
                (3)
                Hook-and-Line
                Catcher/Processor
                Any
                4.10684
                0.99751
              
              
                (4)
                Trawl
                Catcher vessel
                Any
                21.13523
                20.44888
              
              
                (5)
                Trawl
                Catcher/Processor
                Any
                2.00334
                2.19451
              
              
                (6)
                Pot
                Catcher Vessel and Catcher/Processor
                Any
                17.82972
                9.97506
              
              
                (7)
                Nontrawl
                Any
                Any
                0.00
                0.00
              
            
            
            (ii) Reapportionment of TAC—(A) The Regional Administrator may apply any underage or overage of Pacific cod harvest by each sector from one season to the subsequent season. In adding or subtracting any underages or overages to the subsequent season, the Regional Administrator shall consider the incidental catch and any catch in the directed fishery by each sector.

            (B) If, during a fishing year, the Regional Administrator determines that a sector will be unable to harvest the entire amount of Pacific cod allocated to that sector under (a)(12)(i)(A) or (B) of this section, the Regional Administrator will reallocate the projected unused amount of Pacific cod to other sectors through notification in the Federal Register. Any reallocation decision by the Regional Administrator would consider a reallocation of the projected unused allocation to the CV sectors first, then to the combined CV and C/P pot sector, and then to all other C/P sectors, taking into account the capability of a sector, as determined by the NMFS Alaska Regional Administrator, to harvest the remaining Pacific cod TAC.
            (iii) Catch accounting—(A) Incidental Pacific cod harvested between the closure of the A season and opening of the B season shall be deducted from the B season TAC apportionment for that sector.
            (B) Each license holder that is assigned an LLP license with a catcher/processor operation type endorsement that is not assigned a catcher vessel operation type endorsement under the provisions at § 679.4(k)(10)(vii)(A) and (B) shall have all incidental and direct catch of Pacific cod deducted from the catcher/processor sector allocation and gear type designation corresponding to the gear used by that vessel.
            (C) Holders of catcher/processor licenses assigned a Western GOA CV endorsement, under the provisions at § 679.4(k)(10)(vii)(A) and (B), shall have all incidental and direct catch of Pacific cod in the Western GOA deducted from the CV sector's allocation and gear type designation corresponding to the gear used by that vessel in the Western GOA.
            (D) Holders of C/P licenses eligible to, and electing to receive a Central CV endorsement, under the provisions at § 679.4(k)(10)(vii)(A) and (B), shall have all incidental and direct catch of Pacific cod in the Central GOA deducted from the CV sector's allocation and gear type designation corresponding to the gear used by that vessel in the Central GOA.
            (E) NMFS shall determine the length overall of a vessel operating in the Central GOA based on the length overall designated on the FFP assigned to that vessel.
            (iv) Processing caps for FFP licensed vessels. In the Western GOA, no more than 2 percent of the total Pacific cod TAC allocated to the Western GOA regulatory area can be delivered for processing to vessels operating under the authority of an FFP.
            (v) Processing caps for FPP licensed vessels operating as CQE floating processors. Harvesting vessels may deliver Pacific cod harvested in the directed Pacific cod TAC fishery, if the processing vessel receiving the Pacific cod—
            (A) Does not meet the definition of a stationary floating processor at § 679.2;
            (B) Is operating under the authority of an FPP license endorsed as a CQE floating processor;
            (C) Is located within the marine municipal boundaries of a CQE community in the State waters adjacent to the Central or Western GOA as described in Table 21 to this part; and
            (D) The total amount of Pacific cod received or processed by all CQE floating processors does not exceed—
            (1) 3 percent of the total Western GOA Pacific cod TAC; or
            (2) 3 percent of the total Central GOA Pacific cod TAC.
            (b) Reserves—(1) BSAI—(i) Nonspecified reserve. Fifteen percent of the BSAI TAC for each target species, except pollock, the hook-and-line and pot gear allocation for sablefish, and the Amendment 80 species, which includes Pacific cod, is automatically placed in the nonspecified reserve before allocation to any sector. The remaining 85 percent of each TAC is apportioned to the initial TAC for each target species that contributed to the nonspecified reserve. The nonspecified reserve is not designated by species or species group. Any amount of the nonspecified reserve may be apportioned to target species that contributed to the nonspecified reserve, provided that such apportionments are consistent with paragraph (a)(3) of this section and do not result in overfishing of a target species.
            (ii) CDQ reserves—(A) Pollock CDQ reserves—(1) Bering Sea. In the annual harvest specifications required by paragraph (c) of this section, 10 percent of the Bering Sea subarea pollock TAC will be allocated to a CDQ reserve as a directed fishing allowance.
            (2) Aleutian Islands subarea and Bogoslof District. In the annual harvest specifications required by paragraph (c) of this section, 10 percent of the Aleutian Islands subarea and Bogoslof District pollock TACs will be allocated to a CDQ reserve as a directed fishing allowance unless the Aleutian Islands subarea or Bogoslof District is closed to directed fishing for pollock by regulation. If the Aleutian Islands subarea and/or Bogoslof District is closed to directed fishing for pollock by regulation, then no pollock CDQ reserve will be established for those areas and incidental harvest of pollock by CDQ groups will accrue against the incidental catch allowance for pollock established under paragraph (a)(5)(i)(A)(1) of this section.
            (B) Fixed gear sablefish CDQ reserves. Twenty percent of the hook-and-line or pot gear allocation of sablefish established under paragraphs (a)(4)(iii)(A) and (a)(4)(iv)(A) of this section will be allocated to a CDQ reserve for each subarea.
            (C) CDQ reserves for Amendment 80 species. An amount equal to 10.7 percent of the BSAI TACs for Atka mackerel, Aleutian Islands Pacific ocean perch, yellowfin sole, rock sole, flathead sole, and Pacific cod will be allocated to a CDQ reserve for each of these species by management area, subarea, or district.
            (D) CDQ reserves for other groundfish species. (1) An amount equal to 10.7 percent of the BSAI TACs for Bering Sea Greenland turbot and arrowtooth flounder, and 7.5 percent of the trawl gear allocation of sablefish in the BS and AI is apportioned from the nonspecified reserve established under paragraph (b)(1)(i) of this section to a CDQ reserve for each of these species by management area, subarea, or district.
            (2) For all other groundfish species not specifically listed in paragraphs (b)(1)(ii)(A) through (b)(1)(ii)(D)(1) of this section, an amount equal to 10.7 percent of the BSAI TAC will be apportioned to a CDQ reserve if NMFS, after consultation with the Council and in consideration of public comment, determines in the annual harvest specifications process under paragraph (c) of this section that a directed fishery in the BSAI exists for this species under section 305(i)(1)(B)(i) of the Magnuson-Stevens Act. In making this determination, the Council and NMFS shall consider whether sufficient TAC exists to open a directed fishery for that species in the BSAI and that this species or species group is economically viable for the CDQ group to target.
            (iii) ABC reserves. (A) ABC reserves are annually established for flathead sole, rock sole, and yellowfin sole. For each flatfish species, the ABC reserve is calculated as an amount less than or equal to the ABC surplus. NMFS, after consultation with the Council, may set the ABC reserve for flathead sole, rock sole, or yellowfin sole below the ABC surplus for that species based on social, economic, or ecological considerations.
            (B) CDQ ABC reserves. An amount equal to 10.7 percent of the ABC reserves for flathead sole, rock sole, and yellowfin sole will be allocated to a CDQ ABC reserve. The CDQ ABC reserves will be:
            (1) Calculated during the annual harvest specifications described at paragraph (c) of this section, as allocations to CDQ groups; and
            (2) Allocated to each CDQ group as described under § 679.31(b)(4).
            (C) Amendment 80 ABC reserves. Amendment 80 ABC reserves shall be calculated as the ABC reserves described under paragraph (b)(1)(iii)(A) of this section as reduced by the CDQ ABC reserves under paragraph (b)(1)(iii)(B) of this section. The Amendment 80 ABC reserves will be:
            (1) Calculated during the annual harvest specifications described at paragraph (c) of this section, as allocations to Amendment 80 cooperatives; and
            
            (2) Allocated to each Amendment 80 cooperative as described under § 679.91(i)(2).
            (2) GOA. Initial reserves are established for pollock, Pacific cod, flatfish, octopuses, and sharks, which are equal to 20 percent of the TACs for these species or species groups.
            (i) Pollock inshore-offshore reapportionment. Any amounts of the GOA reserve that are reapportioned to pollock as provided by paragraph (b) of this section must be apportioned for processing by the inshore component in the GOA and the offshore component in the GOA in the same proportions specified in paragraph (a)(6)(i) of this section.
            (ii) Pacific cod reapportionment. Any amounts of the GOA reserve that are reapportioned to the GOA Pacific cod fishery as provided by paragraph (b) of this section must be apportioned in the same proportion specified in paragraphs (a)(6)(ii) and (a)(12)(i) of this section.
            (3) Apportionment of reserves. (i) Notification. (A) As soon as practicable after April 1, June 1, and August 1, and on such other dates as NMFS determines appropriate, NMFS will, by notification in the Federal Register, apportion all or part of the BSAI or GOA reserve in accordance with this paragraph (b).

            (B) No apportionment, retention, or PSC limit adjustment may take effect until notification has been published in the Federal Register with a statement of the findings upon which the apportionment, retention, or adjustment is based.
            (ii) Apportionment—(A) General. Except as provided in paragraph (b)(3)(ii)(B) of this section, NMFS will apportion the amount of BSAI or GOA reserve that will be harvested by U.S. vessels during the remainder of the year.
            (B) Exception. Part or all of the BSAI or GOA reserve may be withheld if an apportionment would adversely affect the conservation of groundfish resources or prohibited species.
            (iii) Public comment—(A) Prior comment. NMFS will provide all interested persons an opportunity to comment on the proposed apportionments, retentions, or PSC limit adjustments under this paragraph (b) before such apportionments, retentions, or adjustments are made, unless NMFS finds that there is good cause for not providing a prior comment opportunity, and publishes the reasons therefor in the notification of apportionment, retention, or adjustment.
            (B) Submittal dates. Comments provided for in this paragraph (b)(3)(iii) must be received by NMFS not later than 5 days before April 1, June 1, and August 1, or other dates that may be specified.
            (C) Subsequent comment. If NMFS determines for good cause that notification of apportionment, retention or PSC limit adjustment must be issued without providing interested persons a prior opportunity for public comment, comments on the apportionment, retention or adjustment will be received for a period of 15 days after its effective date.
            (D) Response to comments. NMFS will consider all timely comments in deciding whether to make a proposed apportionment, retention, or PSC limit adjustment or to modify an apportionment, retention, or adjustment that previously has been made, and shall publish responses to those comments in the Federal Register as soon as practicable.
            (E) Data available. The Regional Administrator will make available to the public during business hours the aggregate data upon which any preliminary TAC or PSC limit figure is based or the data upon which any apportionment or retention of surplus or reserve, or PSC limit adjustment was or is proposed to be based. These data will be available for a sufficient period to facilitate informed comment by interested persons.
            (c) Annual specifications—(1) Proposed specifications—(i) Notification. As soon as practicable after consultation with the Council, NMFS will publish proposed specifications for the groundfish fisheries in the BSAI and the GOA.
            (ii) Public comment. NMFS will accept public comment on the proposed specifications established by this section and by § 679.21 for a period specified in the notice of proposed specifications published in the Federal Register.
            
            (iii) GOA. The proposed specifications will specify for up to two fishing years the annual TAC for each target species and apportionments thereof, halibut prohibited species catch amounts, and seasonal allowances of pollock and Pacific cod.
            (iv) BSAI. (A) The proposed harvest specifications will specify for up to two fishing years the annual TAC for each target species and apportionments thereof, PSQ reserves and prohibited species catch allowances, seasonal allowances of pollock, Pacific cod, and Atka mackerel TAC (including pollock, Pacific cod, and Atka mackerel CDQ), and CDQ reserves.
            (B) The proposed harvest specifications will specify for up to two fishing years the ABC surpluses, ABC reserves, CDQ ABC reserves, CDQ ABC reserves for each CDQ group, Amendment 80 ABC reserves, and Amendment 80 ABC reserves for each Amendment 80 cooperative for flathead sole, rock sole, and yellowfin sole.
            (2) [Reserved]
            (3) Final specifications—(i) Procedure and notification. NMFS will consider comments received on the proposed specifications and, after consultation with the Council, will publish a notice of final specifications in the Federal Register unless NMFS determines that the final specifications would not be a logical outgrowth of the notice of proposed specifications. In that event, NMFS will either:

            (A) Publish a revised notice of proposed specifications in the Federal Register for public comment, and after considering comments received on the revised proposed specifications, publish a notice of final specifications in the Federal Register; or
            (B) Publish a notice of final specifications in the Federal Register without an additional opportunity for public comment based on a finding that good cause pursuant to the Administrative Procedure Act justifies waiver of the requirement for a revised notice of proposed specifications and opportunity for public comment thereon.
            (ii) GOA. The final specifications will specify for up to two fishing years the annual TAC for each target species and apportionments thereof, halibut prohibited species catch amounts, and seasonal allowances of pollock and Pacific cod.
            (iii) BSAI. (A) The final harvest specifications will specify for up to two fishing years the annual TAC for each target species and apportionments thereof, PSQ reserves and prohibited species catch allowances, seasonal allowances of pollock (including pollock, Pacific cod, and Atka mackerel CDQ), and CDQ reserves.
            (B) The final harvest specifications will specify for up to two fishing years the annual ABC surpluses, ABC reserves, CDQ ABC reserves, CDQ ABC reserves for each CDQ group, Amendment 80 ABC reserves, and Amendment 80 ABC reserves for each Amendment 80 cooperative for flathead sole, rock sole, and yellowfin sole.
            (4) AFA and inshore/offshore allocations—(i) BSAI pollock. The annual harvest specifications will specify the allocation of pollock for processing by each AFA industry component in the BSAI, and any seasonal allowances thereof, as authorized under paragraph (a)(5) of this section.
            (ii) GOA pollock. The annual harvest specifications will specify the allocation of GOA pollock for processing by the inshore component in the GOA and the offshore component in the GOA, and any seasonal allowances thereof, as authorized under paragraphs (a)(5) and (a)(6) of this section.
            (iii) Eastern GOA
              Pacific cod. The annual harvest specifications will specify the allocation of Eastern GOA Pacific cod for processing by the inshore component and the offshore component, and any seasonal allowances thereof, as authorized under paragraph (a)(6) of this section.
            (5) BSAI Pacific cod gear allocations. The proposed and final specifications will specify the allocation of BSAI Pacific cod among gear types as authorized under paragraph (a)(7) of this section.
            (6) BSAI Atka mackerel allocations. The proposed and final harvest specifications will specify the allocation of BSAI Atka mackerel among gear types as authorized under paragraph (a)(8) of this section.
            (7) Western and Central GOA Pacific cod allocations. The proposed and final harvest specifications will specify the allocation of GOA Pacific cod among gear types and any seasonal allowances thereof, as authorized under paragraph (a)(12) of this section.
            (d) Fishery closures—(1) Directed fishing allowance—(i) General. If the Regional Administrator determines that any allocation or apportionment of a target species specified under paragraph (c) of this section has been or will be reached, the Regional Administrator may establish a directed fishing allowance for that species or species group.
            (ii) Specified fishery amounts—(A) Inseason adjustments. The category allocations or apportionments established under paragraph (c) of this section may be revised by inseason adjustments, as defined at § 679.25, for a given species or species group or pollock allowance, as identified by regulatory area, subarea, or district, and, if applicable, as further identified by gear type.
            (B) Incidental catch. In establishing a directed fishing allowance, the Regional Administrator shall consider the amount of the allocation or apportionment established under paragraph (c) of this section that will be taken as incidental catch in directed fishing for other species in the same subarea, regulatory area, or district.
            (iii) Directed fishing closure—(A) Notification. If the Regional Administrator establishes a directed fishing allowance for a fishery allocation or apportionment under this paragraph (d), and that allowance has been or will be reached before the end of the fishing season or year, NMFS will publish notification in the Federal Register prohibiting directed fishing in the specified subarea, regulatory area, or district.
            (B) Retention of incidental species. Except as described in § 679.20(e)(3)(iii) and § 679.20(j), if directed fishing for a target species or species group is prohibited, a vessel may not retain that incidental species in an amount that exceeds the maximum retainable amount, as calculated under paragraphs (e) and (f) of this section, at any time during a fishing trip.
            (iv) AFA sideboard limitations—(A) If the Regional Administrator determines that any sideboard harvest limit for a group of AFA vessels established under § 679.64 has been or will be reached, the Regional Administrator may establish a sideboard directed fishing allowance for the species or species group applicable only to the identified group of AFA vessels.
            (B) In establishing a directed fishing allowance under paragraph (d)(1)(iv)(A) of this section, the Regional Administrator will consider the amount of the sideboard limit established for a group of AFA vessels under § 679.64 that will be taken as incidental catch by those vessels in directed fishing for other species.
            (C) If the Regional Administrator determines that a sideboard amount is insufficient to support a directed fishery for that species then the Regional Administrator may set the sideboard directed fishing allowance at zero for that species or species group.
            (D) Species or species groups for which directed fishing for sideboard limits by AFA vessels is prohibited are listed in Tables 54, 55, and 56 to this part.
            (v) Amendment 80 GOA sideboard limits—GOA groundfish. (A) If the Regional Administrator determines that a GOA sideboard limit for a GOA groundfish species as described under Table 37 to this part is sufficient to support a directed fishing allowance for that species, the Regional Administrator may establish a directed fishing allowance for the species applicable only to Amendment 80 vessels subject to the GOA groundfish sideboard limit.
            (B) If the Regional Administrator determines that a GOA groundfish sideboard limit as described under Table 37 to this part is insufficient to support a directed fishing allowance by Amendment 80 vessels for that species, then the Regional Administrator may set the directed fishing allowance to zero for that species for Amendment 80 vessels.

            (C) Upon determining that a GOA sideboard limit as described under Table 37 to this part for a species is or will be reached, the Regional Administrator will publish notification in the Federal Register prohibiting directed fishing for that species by the Amendment 80 vessels to which the GOA sideboard limit applies.
            (vi) Amendment 80 GOA sideboard limits—halibut PSC. (A) If the Regional Administrator determines that a GOA sideboard limit for halibut PSC is sufficient to support a directed fishery for a species or species group, management area, and season specified in Table 38 to this part, then the Regional Administrator may establish a halibut PSC sideboard limit for that species or species group, management area, and season applicable to the Amendment 80 vessels to which the halibut PSC limit applies.
            (B) If the Regional Administrator determines that a halibut PSC sideboard limit is insufficient to support a directed fishery for a species or species group, management area, and season as specified in Table 38 to this part then the Regional Administrator may set the halibut PSC sideboard limit for that species or species group to zero for the Amendment 80 vessels to which the halibut PSC limit applies.

            (C) Upon determining that a halibut PSC sideboard limit for a species or species group, management area, and season as specified in Table 38 to this part is or will be reached, the Regional Administrator will publish notification in the Federal Register prohibiting directed fishing for a specific species or species group by the Amendment 80 vessels to which the halibut PSC limit applies as follows:
            (1) If the halibut PSC sideboard limit is reached for the deep-water species fishery as defined in § 679.21(d)(3)(iii)(B) for a season, then NMFS will close directed fishing in the GOA for all species in the deep-water species fishery except northern rockfish, Pacific ocean perch, and pelagic shelf rockfish in the Central GOA for that season.
            (2) If the halibut PSC sideboard limit is reached for the shallow-water species fishery as defined in § 679.21(d)(3)(iii)(A) for a season, then NMFS will close directed fishing in the GOA for all species in the shallow-water species fishery for that season.
            (2) Groundfish as prohibited species closure. When the Regional Administrator determines that the TAC of any target species specified under paragraph (c) of this section, or the share of any TAC assigned to any type of gear, has been or will be achieved prior to the end of a year, NMFS will publish notification in the Federal Register requiring that target species be treated in the same manner as a prohibited species, as described under § 679.21(a), for the remainder of the year, except rockfish species caught by catcher vessels using hook-and-line, pot, or jig gear as described in § 679.20(j).
            (3) Overfishing closure—(i) Notification. If, in making a determination under paragraph (d)(2) of this section, the Regional Administrator also determines that fishing for other target species or species groups in the area, district or part thereof where the notification applies, may lead to the overfishing of the species or species group for which the allocation or apportionment has been or will be reached, NMFS will publish notification in the Federal Register specifying limitations or prohibitions designed to prevent overfishing of that species or species group.
            (ii) Limitations and prohibitions. These limitations and prohibitions may prohibit directed fishing for other species or species groups in the area, district, or part thereof where the notification applies, or may limit time, area, or gear types that may be used in directed fishing for the other species or species groups.
            (iii) Factors to be considered. When making the determinations specified under paragraphs (d)(1), (d)(2), and (d)(3) of this section, the Regional Administrator may consider allowing fishing to continue or resume with certain gear types or in certain areas and times based on findings of:
            (A) The risk of biological harm to a groundfish species or species group for which the TAC or PSC limit is or will be reached.
            (B) The risk of socioeconomic harm to authorized users of the groundfish for which the TAC or PSC limit will be or has been reached.
            (C) The impact that the continued closure might have on the socioeconomic well-being of other domestic fisheries.
            (4) Harvest control for pollock, Atka mackerel, and Pacific cod. If a biological assessment of stock condition for pollock, Pacific cod, or Atka mackerel within an area projects that the spawning biomass in that area will be equal to or below 20 percent of the projected unfished spawning biomass during a fishing year, the Regional Administrator will prohibit the directed fishery for the relevant species within the area. The Regional Administrator will prohibit the directed fishery under this paragraph by notification published in the Federal Register. The directed fishery will remain closed until a subsequent biological assessment projects that the spawning biomass for the species in the area will exceed 20 percent of the projected unfished spawning biomass during a fishing year.
            (e) Maximum retainable amounts (MRA)—(1) Proportion of basis species. The maximum retainable amount of an incidental catch species is calculated as a proportion of the basis species retained on board the vessel using:
            (i) The retainable percentages in Table 10 to this part for the GOA species categories (except the Rockfish Program fisheries, which are described in Table 30 to this part for the Rockfish Program fisheries); and
            (ii) Table 11 to this part for the BSAI species categories.
            (2) Calculation. (i) To calculate the maximum retainable amount for a specific incidental catch species, an individual retainable amount must be calculated with respect to each basis species that is retained on board that vessel.
            (ii) To obtain these individual retainable amounts, multiply the appropriate retainable percentage for the incidental catch species/basis species combination, set forth in Table 10 to this part for the GOA species categories (except the Rockfish Program fisheries, which are described in Table 30 to this part for the Rockfish Program fisheries), and Table 11 to this part for the BSAI species categories, by the amount of that basis species, in round-weight equivalents.
            (iii) The maximum retainable amount for that specific incidental catch species is the sum of the individual retainable amount.
            (3) Application. (i) For catcher vessels, the maximum retainable amount for vessels fishing during a fishing trip in areas closed to directed fishing is the lowest maximum retainable amount applicable in any area, and this maximum retainable amount must be applied at any time and to all areas for the duration of the fishing trip.
            (ii) For catcher/processors fishing in an area closed to directed fishing for a species or species group, the maximum retainable amount for that species or species group applies at any time for the duration of the fishing trip.
            (iii) For all vessels not listed in subpart F of this section, the maximum retainable amount for pollock harvested in the BSAI is calculated at the end of each offload and is based on the basis species harvested since the previous offload. For purposes of this paragraph, offload means the removal of any fish or fish product from the vessel that harvested the fish or fish product to any other vessel or to shore.
            (iv) The maximum retainable amount for groundfish harvested in the Central GOA by a catcher/processor vessel fishing under a rockfish CQ permit is calculated at the end of each weekly reporting period, and is based on the basis species defined in Table 30 harvested since the previous weekly reporting period, or for any portion of a weekly reporting period that vessel was designated under a vessel check-in as specified in § 679.5(r)(8).
            (v) For all vessels not listed in subpart F of this section, the maximum retainable amount for Atka mackerel harvested in the Bering Sea subarea is calculated at the end of each offload and is based on the basis species harvested since the previous offload. For purposes of this paragraph, offload means the removal of any fish or fish product from the vessel that harvested the fish or fish product to any other vessel or to shore.
            (f) Directed fishing calculations and determinations—(1) Round-weight equivalents. Any determination concerning directed fishing, the amount or percentage of any species, species group, or any fish or fish products must be calculated in round-weight equivalents.
            (2) Retainable amounts. Any groundfish species for which directed fishing is closed may not be used to calculate retainable amounts of other groundfish species. Only fish harvested under the CDQ Program may be used to calculate retainable amounts of other CDQ species.
            
            (g) Allowable retention of pollock roe—(1) Percentage of pollock roe. (i) Pollock roe retained on board a vessel at any time during a fishing trip must not exceed the following percentages of the total round-weight equivalent of pollock, as calculated from the primary pollock product on board the vessel during the same fishing trip:
            (A) 7 percent in the Gulf of Alaska, and
            (B) 9 percent in the Bering Sea and Aleutian Islands.
            (ii) Determinations of allowable retention of pollock roe will be based on amounts of pollock harvested, received, or processed during a single fishing trip.
            (iii) Pollock or pollock products from previous fishing trips that are retained on board a vessel may not be used to determine the allowable retention of pollock roe for that vessel.
            (2) Primary product. (i) For purposes of this paragraph (g), only one primary pollock product per fish, other than roe, may be used to calculate the round-weight equivalent.
            (ii) A primary pollock product that contains roe (such as headed and gutted pollock with roe) may not be used to calculate the round-weight equivalent of pollock.
            (iii) The primary pollock product must be distinguished from ancillary pollock products in eLandings required under § 679.5(e)(9)(i)(D) and § 679.5(e)(10)(iii)(H) (see also Table 1c to this part).
            (3) Pollock product recovery rates (PRRs). Use the product types and standard PRRs for pollock found in Table 3 to this part to calculate round-weight equivalents for pollock for purposes of this paragraph (g).
            (4) Calculation of retainable pollock roe—(i) Round-weight equivalent. (A) To calculate the amount of pollock roe that can be retained on board during a fishing trip, first calculate the round-weight equivalent by dividing the total amount of primary product on board by the appropriate PRR.
            (B) To determine the maximum amount of pollock roe that can be retained on board a vessel during the same fishing trip, multiply the round-weight equivalent by 0.07 in the Gulf of Alaska or 0.09 in the Bering Sea and Aleutian Islands.
            (C) Pollock roe retained on board from previous fishing trips will not be counted.
            (ii) Two or more products from different fish. (A) If two or more products, other than roe, are made from different fish, round-weight equivalents are calculated separately for each product.
            (B) To determine the maximum amount of pollock roe that can be retained on board a vessel during a fishing trip, add the round-weight equivalents together; then, multiply the sum by 0.07 in the Gulf of Alaska or 0.09 in the Bering Sea and Aleutian Islands.
            (iii) Two or more products from same fish. If two or more products, other than roe, are made from the same fish, the maximum amount of pollock roe that can be retained during a fishing trip is determined from the primary product.
            (5) Primary pollock product—(i) Process prior to transfer. Any primary pollock product used to calculate retainable amounts of pollock roe must be frozen, canned, or reduced to meal by the vessel retaining the pollock roe prior to any transfer of the product to another vessel.
            (ii) No discard of processed product. Any pollock product that has been processed may not be discarded at sea unless such discarding is necessary to meet other requirements of this part.
            (h) Standard product types and standard PRRs—(1) Calculating round-weight equivalents from standard PRRs. Round-weight equivalents for groundfish products are calculated using the product codes and standard PRRs specified in Table 3 to this part.
            (2) Adjustments. The Regional Administrator may adjust standard PRRs and product types specified in Table 3 to this part if he or she determines that existing standard PRRs are inaccurate or if new product types are developed.
            (i) Adjustments to any standard PRR listed in Table 3 to this part that are within and including 15 percent of that standard PRR may be made without providing notification and opportunity for prior public comment.

            (ii) Adjustments of any standard PRR during a calendar year, when aggregated with all other adjustments made during that year, will not exceed 15 percent of the standard PRR listed in Table 3 to this part at the beginning of that calendar year.

            (iii) No new product type will be announced until NMFS publishes the proposed adjustment and/or new product type in the Federal Register and provides the public with at least 30 days opportunity for public comment.

            (iv) Any adjustment of a PRR that acts to further restrict the fishery will not be effective until 30 days after the date of publication in the Federal Register.
            

            (v) If NMFS makes any adjustment or announcement without providing a prior notification and opportunity for prior public comment, the Regional Administrator will receive public comments on the adjustment or announcement for a period of 15 days from the date of publication in the Federal Register.
            
            (i) Forage fish, grenadiers, squids, and sculpins—(1) Definition. See Table 2c to this part.
            (2) Applicability. The provisions of § 679.20(i) apply to all vessels fishing for groundfish in the BSAI or GOA, and to all vessels processing groundfish harvested in the BSAI or GOA.
            (3) Closure to directed fishing. Directed fishing for forage fish, grenadiers, squids, and sculpins is prohibited at all times in the BSAI and GOA.
            (4) Limits on sale, barter, trade, and processing. The sale, barter, trade, or processing of forage fish, grenadiers, squids, and sculpins is prohibited, except as provided in paragraph (i)(5) of this section.
            (5) Allowable fishmeal production. Retained catch of forage fish, grenadiers, squids, or sculpins not exceeding the maximum retainable amount may be processed into fishmeal for sale, barter, or trade.
            (j) Full retention of rockfish by catcher vessels using hook-and-line, pot, or jig gear—(1) Retention and landing requirements. The operator of a catcher vessel that is required to have a Federal fisheries permit using hook-and-line, pot, or jig gear, must retain and land all rockfish that is caught while fishing for groundfish or IFQ or CDQ halibut in the BSAI or GOA.
            (2) Maximum commerce allowance (MCA) for rockfish in the BSAI and GOA. Except as described in §§ 679.20(j)(3) and (4), when rockfish is closed to directed fishing, the operator of a catcher vessel that is required to have a Federal fisheries permit under § 679.4(b), or the manager of a shoreside processor that is required to have a Federal processor permit under § 679.4(f), must dispose of rockfish retained and landed in accordance with paragraph (j)(1) of this section as follows:
            (i) A person may sell, barter, or trade a round weight equivalent amount of rockfish that is less than or equal to 15 percent of the aggregate round weight equivalent of IFQ halibut and groundfish species, other than rockfish, that are landed during the same fishing trip.
            (ii) A person may sell, barter, or trade a round weight equivalent amount of yelloweye rockfish that is less than or equal to 5 percent of the aggregate round weight equivalent of IFQ halibut and groundfish species, other than rockfish, that are landed during the same fishing trip. The aggregate amount of all rockfish species sold, bartered, or traded cannot exceed the MCA established under paragraph (j)(2)(i) of this section.
            (iii) Amounts of rockfish retained by catcher vessels under paragraphs (j)(2)(i) and (ii) of this section that are in excess of the limits specified in paragraphs (j)(2)(i) and (ii) of this section may be put to any use, including but not limited to personal consumption or donation, but must not enter commerce through sale, barter, or trade except as fish meal.
            (3) MCA of DSR in Southeast Outside District of the GOA (SEO) when closed to directed fishing. When DSR is closed to directed fishing in the SEO, the operator of a catcher vessel that is required to have a Federal fisheries permit under § 679.4(b), or the manager of a shoreside processor that is required to have a Federal processor permit under § 679.4(f), must dispose of DSR retained and landed in accordance with paragraph (j)(1) of this section as follows:

            (i) A person may sell, barter, or trade a round weight equivalent amount of DSR that is less than or equal to 10 percent of the aggregate round weight equivalent of IFQ halibut and groundfish species, other than sablefish, that are landed during the same fishing trip. The aggregate amount of all rockfish species sold, bartered, or traded cannot exceed the MCA established under paragraph (j)(2)(i) of this section.
            (ii) A person may sell, barter, or trade a round weight equivalent amount of DSR that is less than or equal to 1 percent of the aggregate round weight equivalent of IFQ sablefish that are landed during the same fishing trip. The aggregate amount of all rockfish species sold, bartered, or traded cannot exceed the MCA established under paragraph (j)(2)(i) of this section.
            (iii) Amounts of DSR retained by catcher vessels under paragraph (j)(1) of this section that are in excess of the limits specified in paragraphs (j)(3)(i) and (ii) of this section may be put to any use, including but not limited to personal consumption or donation, but must not enter commerce through sale, barter, or trade except as fish meal.
            (4) MCA for rockfish when on prohibited species status. When a rockfish species is placed on prohibited species status under § 679.20(d)(2), the MCA is set to 0 percent and no amount of that rockfish species may enter commerce through sale, barter, or trade except as fish meal. The operator of a catcher vessel that is required to have a Federal fisheries permit under § 679.4(b), or the manager of a shoreside processor that is required to have a Federal processor permit under § 679.4(f), may put rockfish retained and landed in excess of the MCA specified in this paragraph to any use, including but not limited to personal consumption or donation, but such rockfish must not enter commerce through sale, barter, or trade except as fish meal.
            [61 FR 31230, June 19, 1996]
            
              Editorial Note:
              For Federal Register citations affecting § 679.20, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
            § 679.20, Nt.
            
              Effective Date Note:

              At 85 FR 38100, June 25, 2020, § 679.20 was amended by revising paragraphs (a)(5)(iv)(B), (a)(12)(i) introductory text, (a)(12)(i)(A)(3), and (a)(12)(i)(B)(4), effective Jan. 1, 2021. For the convenience of the user, the revised text is set forth as follows:
              
                
                  § 679.20
                  General Limitations.
                  
                  (a) * * *
                  (5) * * *
                  (iv) * * *
                  (B) GOA Western and Central Regulatory Areas seasonal apportionments. Each apportionment established under paragraph (a)(5)(iv)(A) of this section will be divided into two seasonal apportionments corresponding to the two fishing seasons specified in § 679.23(d)(2) as follows: A Season, 50 percent; and B Season, 50 percent. Within any fishing year, underharvest or overharvest of a seasonal apportionment may be added to or subtracted from remaining seasonal apportionments in a manner to be determined by the Regional Administrator, provided that any revised seasonal apportionment does not exceed 20 percent of the seasonal TAC apportionment for the statistical area. The reapportionment of underharvest will be applied to the subsequent season within the same statistical area up to the 20 percent limit specified in this paragraph. Any underharvest remaining beyond the 20 percent limit may be further apportioned to the subsequent season in the other statistical areas, in proportion to estimated biomass and in an amount no more than 20 percent of the seasonal TAC apportionment for the statistical area.
                  
                  (12) * * *
                  (i) Seasonal allowances by sector. The Western and Central GOA Pacific cod TACs will be seasonally apportioned to each sector such that 63.84 percent of the Western GOA TAC is apportioned to the A season and 36.16 percent of the Western GOA TAC is apportioned to the B season, and 64.16 percent of the Central GOA TAC is apportioned to the A season and 35.84 percent of the Central GOA TAC is apportioned to the B season, as specified in § 679.23(d)(3).
                  (A) * * *
                  
                    
                      Sector
                      Gear type
                      Operation type
                      Seasonal allowances
                      A season(in percent)
                      
                      B season(in percent)
                      
                    
                    
                       
                    
                    
                      
                      *         *         *         *         *         *         *
                    
                    
                      (3)
                      Trawl
                      Catcher vessel
                      31.54
                      6.86
                    
                    
                       
                    
                    
                      *         *         *         *         *         *         *
                    
                  
                  (B) * * *
                  
                    
                      Sector
                      Gear type
                      Operation type
                      Length overall in feet
                      Seasonal allowances
                      A season(in percent)
                      
                      B season(in percent)
                      
                    
                    
                       
                    
                    
                      *         *         *         *         *         *         *
                    
                    
                      (4)
                      Trawl
                      Catcher vessel
                      Any
                      25.29364
                      16.29047
                    
                    
                       
                    
                    
                      *         *         *         *         *         *         *
                    
                  
                  
                
              
            
          
          
            § 679.21
            Prohibited species bycatch management.
            (a) General. (1) See § 679.2 and Table 2b to this part for definition of prohibited species.
            (2) Prohibited species catch restrictions. The operator of each vessel engaged in directed fishing for groundfish in the GOA or BSAI must:
            (i) Minimize its catch of prohibited species.
            (ii) After allowing for sampling by an observer, if an observer is aboard, sort its catch immediately after retrieval of the gear and, except for salmon prohibited species catch in the BS pollock fisheries and GOA groundfish fisheries under paragraph (f) or (h) of this section, or any prohibited species catch as provided (in permits issued) under the PSD program at § 679.26, return all prohibited species, or parts thereof, to the sea immediately, with a minimum of injury, regardless of its condition.
            (3) Rebuttable presumption. Except as provided under paragraphs (f) and (h) of this section and § 679.26, there will be a rebuttable presumption that any prohibited species retained on board a fishing vessel regulated under this part was caught and retained in violation of this section.
            (4) Prohibited species taken seaward of the EEZ off Alaska. No vessel fishing for groundfish in the GOA or BSAI may have on board any species listed in this paragraph (a) that was taken in waters seaward of these management areas, regardless of whether retention of such species was authorized by other applicable laws.
            (5) Sablefish as a prohibited species. (See § 679.24(c)(2)(ii).)
            (6) Addresses. Unless otherwise specified, submit information required under this section to NMFS as follows: by mail to the Regional Administrator, NMFS, P.O. Box 21668, Juneau, AK 99802; by courier to the Office of the Regional Administrator, 709 West 9th St., Juneau, AK 99801; or by fax to 907-586-7465. Forms are available on the NMFS Alaska Region Web site (http://alaskafisheries.noaa.gov/).
            (b) BSAI halibut PSC limits—(1) Establishment of BSAI halibut PSC limits. Subject to the provisions in paragraphs (b)(1)(i) through (iv) of this section, the following four BSAI halibut PSC limits are established, which total 3,515 mt: Amendment 80 sector—1,745 mt; BSAI trawl limited access sector—745 mt; BSAI non-trawl sector—710 mt; and CDQ Program—315 mt (established as a PSQ reserve).
            (i) Amendment 80 sector. The PSC limit of halibut caught while conducting any fishery in the Amendment 80 sector is an amount of halibut equivalent to 1,745 mt of halibut mortality. Halibut PSC limits within the Amendment 80 sector will be established for Amendment 80 cooperatives and the Amendment 80 limited access fishery according to the procedure and formulae in § 679.91(d) and (f). If halibut PSC is assigned to the Amendment 80 limited access fishery, it will be apportioned into PSC allowances for trawl fishery categories according to the procedure in paragraphs (b)(1)(ii)(A)(2) and (3) of this section.
            (ii) BSAI trawl limited access sector—(A) General. (1) The PSC limit of halibut caught while conducting any fishery in the BSAI trawl limited access sector is an amount of halibut equivalent to 745 mt of halibut mortality.
            (2) NMFS, after consultation with the Council, will apportion the PSC limit set forth under paragraph (b)(1)(ii)(A)(1) of this section into PSC allowances for the trawl fishery categories defined in paragraphs (b)(1)(ii)(B)(1) through (6) of this section.
            (3) Apportionment of the trawl halibut PSC limit set forth under paragraph (b)(1)(ii)(A)(1) of this section among the trawl fishery categories will be based on each category's proportional share of the anticipated halibut PSC during a fishing year and the need to optimize the amount of total groundfish harvested under the halibut PSC limit for this sector.
            (4) The sum of all PSC allowances for this sector will equal the PSC limit set forth under paragraph (b)(1)(ii)(A)(1) of this section.
            (B) Trawl fishery categories. For purposes of apportioning the trawl PSC limit set forth under paragraph (b)(1)(ii)(A)(1) of this section among trawl fisheries, the following fishery categories are specified and defined in terms of round-weight equivalents of those groundfish species or species groups for which a TAC has been specified under § 679.20.
            (1) Midwater pollock fishery. Fishing with trawl gear during any weekly reporting period that results in a catch of pollock that is 95 percent or more of the total amount of groundfish caught during the week.
            (2) Flatfish fishery. Fishing with trawl gear during any weekly reporting period that results in a retained aggregate amount of rock sole, “other flatfish,” and yellowfin sole that is greater than the retained amount of any other fishery category defined under this paragraph (b)(1)(ii)(B).
            (i) Yellowfin sole fishery. Fishing with trawl gear during any weekly reporting period that is defined as a flatfish fishery under this paragraph (b)(1)(ii)(B)(2) and results in a retained amount of yellowfin sole that is 70 percent or more of the retained aggregate amount of rock sole, “other flatfish,” and yellowfin sole.
            (ii) Rock sole/flathead sole/Alaska plaice/“other flatfish” fishery. Fishing with trawl gear during any weekly reporting period that is defined as a flatfish fishery under this paragraph (b)(1)(ii)(B)(2) and is not a yellowfin sole fishery as defined under paragraph (b)(1)(ii)(B)(2)(i) of this section.
            (3) Greenland turbot/arrowtooth flounder/Kamchatka flounder/sablefish fishery. Fishing with trawl gear during any weekly reporting period that results in a retained aggregate amount of Greenland turbot, arrowtooth flounder, Kamchatka flounder, and sablefish that is greater than the retained amount of any other fishery category defined under this paragraph (b)(1)(ii)(B).
            (4) Rockfish fishery. Fishing with trawl gear during any weekly reporting period that results in a retained aggregate amount of rockfish species that is greater than the retained amount of any other fishery category defined under this paragraph (b)(1)(ii)(B).
            (5) Pacific cod fishery. Fishing with trawl gear during any weekly reporting period that results in a retained aggregate amount of Pacific cod that is greater than the retained amount of any other groundfish fishery category defined under this paragraph (b)(1)(ii)(B).
            (6) Pollock/Atka mackerel/“other species.” Fishing with trawl gear during any weekly reporting period that results in a retained aggregate amount of pollock other than pollock harvested in the midwater pollock fishery defined under paragraph (b)(1)(ii)(B)(1) of this section, Atka mackerel, and “other species” that is greater than the retained amount of any other fishery category defined under this paragraph (b)(1)(ii)(B).
            (C) Halibut PSC in midwater pollock fishery. Any amount of halibut that is incidentally taken in the midwater pollock fishery, as defined in paragraph (b)(1)(ii)(B)(1) of this section, will be counted against the halibut PSC allowance specified for the pollock/Atka mackerel/“other species” category, as defined in paragraph (b)(1)(ii)(B)(6) of this section.
            (iii) BSAI Non-trawl Sector—(A) General. (1) The PSC limit of halibut caught while conducting any fishery in the BSAI non-trawl sector is an amount of halibut equivalent to 710 mt of halibut mortality.
            (2) NMFS, after consultation with the Council, will apportion the PSC limit set forth under paragraph (b)(1)(iii)(A)(1) into PSC allowances for the non-trawl fishery categories defined under paragraph (b)(1)(iii)(B) of this section.
            (3) Apportionment of the non-trawl halibut PSC limit of 710 mt among the non-trawl fishery categories will be based on each category's proportional share of the anticipated halibut PSC during a fishing year and the need to optimize the amount of total groundfish harvested under the halibut PSC limit for this sector.
            (4) The sum of all PSC allowances for this sector will equal the PSC limit set forth under paragraph (b)(1)(iii)(A)(1) of this section.
            (B) Non-trawl fishery categories. For purposes of apportioning the non-trawl halibut PSC limit among fisheries, the following fishery categories are specified and defined in terms of round-weight equivalents of those BSAI groundfish species for which a TAC has been specified under § 679.20.
            (1) Pacific cod hook-and-line catcher vessel fishery. Catcher vessels fishing with hook-and-line gear during any weekly reporting period that results in a retained catch of Pacific cod that is greater than the retained amount of any other groundfish species.
            (2) Pacific cod hook-and-line catcher/processor fishery. Catcher/processors fishing with hook-and-line gear during any weekly reporting period that results in a retained catch of Pacific cod that is greater than the retained amount of any other groundfish species.
            (3) Sablefish hook-and-line fishery. Fishing with hook-and-line gear during any weekly reporting period that results in a retained catch of sablefish that is greater than the retained amount of any other groundfish species.
            (4) Groundfish jig gear fishery. Fishing with jig gear during any weekly reporting period that results in a retained catch of groundfish.
            (5) Groundfish pot gear fishery. Fishing with pot gear under restrictions set forth in § 679.24(b) during any weekly reporting period that results in a retained catch of groundfish.
            (6) Other non-trawl fisheries. Fishing for groundfish with non-trawl gear during any weekly reporting period that results in a retained catch of groundfish and does not qualify as a Pacific cod hook-and-line catcher vessel fishery, a Pacific cod hook-and-line catcher/processor fishery, a sablefish hook-and-line fishery, a jig gear fishery, or a groundfish pot gear fishery as defined under paragraphs (b)(1)(iii)(B)(1) through (5) of this section.
            (iv) CDQ Program. The PSC limit of halibut caught while conducting any fishery in the CDQ Program is an amount of halibut equivalent to 315 mt of halibut mortality. The PSC limit to the CDQ Program will be treated as a Prohibited Species Quota (PSQ) reserve to the CDQ Program for all purposes under 50 CFR part 679 including §§ 679.31 and 679.7(d)(3). The PSQ limit is not apportioned by gear, fishery, or season.
            (2) Seasonal apportionments of BSAI halibut PSC allowances—(i) General. NMFS, after consultation with the Council, may apportion a halibut PSC allowance on a seasonal basis.
            (ii) Factors to be considered. NMFS will base any seasonal apportionment of a PSC allowance on the following types of information:
            (A) Seasonal distribution of prohibited species;
            (B) Seasonal distribution of target groundfish species relative to prohibited species distribution;
            (C) Expected PSC needs on a seasonal basis relevant to change in prohibited species biomass and expected catches of target groundfish species;
            (D) Expected variations in PSC rates throughout the fishing year;

            (E) Expected changes in directed groundfish fishing seasons;
            
            (F) Expected start of fishing effort; or
            (G) Economic effects of establishing seasonal prohibited species apportionments on segments of the target groundfish industry.
            (iii) Seasonal trawl fishery PSC allowances—(A) Unused seasonal apportionments. Unused seasonal apportionments of trawl fishery PSC allowances made under paragraph (b)(2) of this section will be added to its respective fishery PSC allowance for the next season during a current fishing year.
            (B) Seasonal apportionment exceeded. If a seasonal apportionment of a trawl fishery PSC allowance made under paragraph (b)(2) of this section is exceeded, the amount by which the seasonal apportionment is exceeded will be deducted from its respective apportionment for the next season during a current fishing year.
            (iv) Seasonal non-trawl fishery PSC allowances—(A) Unused seasonal apportionments. Any unused portion of a seasonal non-trawl fishery PSC allowance made under paragraph (b)(2) of this section will be reapportioned to the fishery's remaining seasonal PSC allowances during a current fishing year in a manner determined by NMFS, after consultation with the Council, based on the types of information listed under paragraph (b)(2)(ii) of this section.
            (B) Seasonal apportionment exceeded. If a seasonal apportionment of a non-trawl fishery PSC allowance made under paragraph (b)(2) of this section is exceeded, the amount by which the seasonal apportionment is exceeded will be deducted from the fishery's remaining seasonal PSC allowances during a current fishing year in a manner determined by NMFS, after consultation with the Council, based on the types of information listed under paragraph (b)(2)(ii) of this section.
            (3) Notification of allowances—(i) General. NMFS will publish in the Federal Register
              , for up to two fishing years, the proposed and final BSAI halibut PSC allowances, the seasonal apportionments thereof, and the manner in which seasonal apportionments of non-trawl fishery PSC allowances will be managed.
            (ii) Public comment. Public comment will be accepted by NMFS on the proposed PSC allowances seasonal apportionments thereof, and the manner in which seasonal apportionments of non-trawl fishery PSC allowances will be managed, for a period specified in the notice of proposed specifications published in the Federal Register
              .
            
            (4) Management of BSAI halibut PSC allowances—(i) Trawl sector—Amendment 80 limited access fishery and BSAI trawl limited access sector: closures—(A) Exception. When a PSC allowance, or seasonal apportionment thereof, specified for the pollock/Atka mackerel/“other species” fishery category, as defined in paragraph (b)(1)(ii)(B)(6) of this section is reached, only directed fishing for pollock is closed to trawl vessels using nonpelagic trawl gear.
            (B) Closures. Except as provided in paragraph (b)(4)(i)(A) of this section, if, during the fishing year, the Regional Administrator determines that U.S. fishing vessels participating in any of the trawl fishery categories listed in paragraphs (b)(1)(ii)(B)(2) through (6) of this section will catch the halibut PSC allowance, or seasonal apportionment thereof, specified for that fishery category under paragraph (b)(1)(i) or (b)(1)(ii) of this section, NMFS will publish in the Federal Register the closure of the entire BSAI to directed fishing for each species and/or species group in that fishery category for the remainder of the year or for the remainder of the season.
            (ii) BSAI non-trawl sector: closures. If, during the fishing year, the Regional Administrator determines that U.S. fishing vessels participating in any of the non-trawl fishery categories listed under paragraph (b)(1)(iii) of this section will catch the halibut PSC allowance, or seasonal apportionment thereof, specified for that fishery category under paragraph (b)(1)(iii) of this section, NMFS will publish in the Federal Register the closure of the entire BSAI to directed fishing with the relevant gear type for each species and/or species group in that fishery category.
            (iii) AFA PSC sideboard limits. Halibut PSC limits for the AFA catcher/processor sector and the AFA trawl catcher vessel sector will be established pursuant to § 679.64(a) and (b) and managed through directed fishing closures for the AFA catcher/processor sector and the AFA trawl catcher vessel sector in the groundfish fisheries for which the PSC limit applies.
            (c) [Reserved]
            (d) GOA halibut PSC limits. This section is applicable for vessels engaged in directed fishing for groundfish in the GOA.
            (1) Notification and public comment—(i) Proposed and final apportionments. NMFS will publish in the Federal Register proposed and final apportionments of the halibut PSC limits in paragraphs (d)(2) and (3) of this section in the notification required under § 679.20.
            (ii) Modification of apportionments. NMFS, by notification in the Federal Register, may change the halibut PSC apportionments during the year for which they were specified, based on new information of the types set forth in this paragraph (d).
            (iii) Public comment. NMFS will accept public comment on the proposed halibut PSC apportionments for a period specified in the notice of proposed halibut PSC apportionments published in the Federal Register. NMFS will consider comments received on proposed halibut PSC apportionments and, after consultation with the Council, will publish notification in the Federal Register specifying the final halibut PSC apportionments.
            (2) Hook-and-line gear and pot gear annual halibut PSC limit. (i) The annual total PSC limit of halibut caught while conducting any hook-and-line gear fishery for groundfish in the GOA is an amount of halibut equivalent to the amount of halibut mortality established for each of the fishery categories in paragraphs (d)(2)(i)(A) and (B) of this section. The notification at paragraph (d)(1) of this section also may specify a halibut PSC limit for the pot gear fisheries.
            (A) Demersal shelf rockfish, Southeast Outside (SEO) District. The halibut PSC limit in the demersal shelf rockfish fishery in the SEO District is 9 mt.
            (B) Other hook-and-line fishery. The halibut PSC limit in the other hook-and-line gear fishery is established according to the provisions of paragraphs (d)(2)(iii) and (d)(2)(iv) of this section.
            (ii) Hook-and-line fishery categories. For purposes of apportioning the hook-and-line halibut PSC limit among fisheries, the following fishery categories are specified and defined in terms of round-weight equivalents of those GOA groundfish species for which a TAC has been specified under § 679.20.
            (A) Demersal shelf rockfish, SEO District. Fishing with hook-and-line gear in the SEO District of the Eastern GOA regulatory area during any weekly reporting period that results in a retained catch of demersal shelf rockfish that is greater than the retained amount of any other fishery category defined under this paragraph (d)(2)(ii).
            (B) Other hook-and-line fishery. Fishing with hook-and-line gear during any weekly reporting period that results in a retained catch of groundfish and is not a demersal shelf rockfish fishery defined under paragraph (d)(2)(ii)(A) of this section.
            (iii) Apportionment of the GOA halibut PSC limit among other hook-and-line catcher vessels and catcher/processors.
            (A) Catcher vessels using hook-and-line gear in the other hook-and-line fishery will be apportioned part of the GOA halibut PSC limit in proportion to the total Western and Central GOA Pacific cod allocations, where X is equal to annnual TAC, as follows:
            
              ER20FE14.000
            
            (B) Catcher/processors using hook-and-line gear in the other hook-and-line fishery will be apportioned part of the GOA halibut PSC limit in proportion to the total Western and Central GOA Pacific cod allocations, where X is equal to annual TAC, as follows:
            
              
              ER20FE14.001
            
            (C) No later than November 1, any halibut PSC limit allocated under paragraph (d)(2)(ii)(B) of this section not projected by the Regional Administrator to be used by one of the hook-and-line sectors during the remainder of the fishing year will be made available to the other sector.
            (iv) Other hook-and-line fishery annual PSC limit reductions. The annual halibut PSC limits established for the other hook-and-line fishery under paragraph (d)(2)(iii) of this section are reduced, as follows:
            
              
                Vessel category
                Annual PSC limit percent reduction from the annual halibut PSC limit established under paragraph (d)(2)(iii) of this section.
                Effective years
              
              
                (A) Catcher vessel
                712
                  15
                
                2014.2015.
                  2016 and each year thereafter.
                
              
              
                (B) Catcher/processor
                7
                2014 and each year thereafter.
              
            
            (3) Trawl gear annual halibut PSC limit. (i) The annual total PSC limit of halibut caught while conducting any trawl gear fishery for groundfish in the GOA is an amount of halibut equivalent to 1,973 mt of halibut mortality. This amount is reduced as follows:
            
              
                Percent reduction from 1,973 mt
                Annual trawl gear PSC limit (mt) 1
                
                Effective years
              
              
                7
                1,848
                2014.
              
              
                12
                1,759
                2015.
              
              
                15
                1,705
                2016 and each year thereafter.
              
              
                1 This amount maintains the 191 mt annual allocation to the Rockfish Program (see Table 28d to this part) from the 1,973 mt halibut PSC limit, while reducing the remainder of the annual trawl gear halibut PSC limit by the percentage listed in the first column.
            
            (ii) PSC allowance. The halibut PSC limit specified for vessels using trawl gear may be further apportioned as PSC allowances to the fishery categories listed in paragraph (d)(3)(iii) of this section, based on each category's proportional share of the anticipated halibut PSC mortality during a fishing year and the need to optimize the amount of total groundfish harvest under the halibut PSC limit. The sum of all PSC allowances will equal the halibut PSC limit established under paragraph (d)(3)(i) of this section.
            (iii) Trawl fishery categories. For purposes of apportioning the trawl halibut PSC limit among fisheries, the following fishery categories are specified and defined in terms of round-weight equivalents of these GOA groundfish species for which a TAC has been specified under § 679.20:
            (A) Shallow-water species fishery. Fishing with trawl gear during any weekly reporting period that results in a retained aggregate catch of pollock, Pacific cod, shallow-water flatfish, flathead sole, Atka mackerel, and “other species” that is greater than the retained aggregate amount of other GOA groundfish species or species group.
            (B) Deep-water species fishery. Fishing with trawl gear during any weekly reporting period that results in a retained catch of groundfish and is not a shallow-water species fishery as defined under paragraph (d)(3)(iii)(A) of this section.
            
            (4) Seasonal apportionments—(i) General. NMFS, after consultation with the Council, may apportion each halibut PSC limit or bycatch allowance specified under this paragraph (d) on a seasonal basis.
            (ii) Factors to be considered. NMFS will base any seasonal apportionment of a halibut PSC limit or bycatch allowance on the following types of information:
            (A) Seasonal distribution of halibut.
            (B) Seasonal distribution of target groundfish species relative to halibut distribution.
            (C) Expected halibut bycatch needs, on a seasonal basis, relative to changes in halibut biomass and expected catches of target groundfish species.
            (D) Expected variations in bycatch rates throughout the fishing year.
            (E) Expected changes in directed groundfish fishing seasons.
            (F) Expected start of fishing effort.
            (G) Economic effects of establishing seasonal halibut allocations on segments of the target groundfish industry.
            (iii) Unused seasonal apportionments. (A) Unused seasonal apportionments of halibut PSC limits specified for trawl, hook-and-line, or pot gear will be added to the respective seasonal apportionment for the next season during a current fishing year; and
            (B) An amount not greater than 55 percent of the halibut PSC that had been allocated as CQ and that has not been used by a rockfish cooperative will be added to the last seasonal apportionment for trawl gear during the current fishing year:
            (1) After November 15; or
            (2) After the effective date of a termination of fishing declaration according to the provisions set out in § 679.4(n)(2), whichever occurs first.
            (C) The amount of unused halibut PSC not reapportioned under the provisions described in § 679.21(d)(4)(iii)(B) will not be available for use as halibut PSC by any person for the remainder of that calendar year.
            (D) Combined management of trawl halibut PSC limits from May 15 through June 30. NMFS will combine management of available trawl halibut PSC limits in the second season deep-water and shallow-water species fishery categories for use in either fishery from May 15 through June 30 during the current fishery year. Halibut PSC sideboard limits for the Amendment 80 and AFA sectors will continue to be defined as deep-water and shallow-water species fisheries from May 15 through June 30. NMFS will re-apportion the halibut PSC limit between the deep-water and shallow-water species fisheries after June 30 to account for actual halibut PSC use by each fishery category during May 15 through June 30. The Regional Administrator will issue a Federal Register notice to reapportion the amounts of trawl halibut PSC to each species fishery category.
            (iv) Seasonal apportionment exceeded. If a seasonal apportionment of a halibut PSC limit specified for trawl, hook-and-line, pot gear, and/or operational type is exceeded, the amount by which the seasonal apportionment is exceeded will be deducted from the respective apportionment for the next season during a current fishing year.
            (5) Apportionment among regulatory areas and districts. Each halibut PSC limit specified under this paragraph (d) also may be apportioned among the GOA regulatory areas and districts.
            (6) Halibut PSC closures—(i) Trawl gear fisheries. If, during the fishing year, the Regional Administrator determines that U.S. fishing vessels participating in either of the trawl fishery categories listed in paragraph (d)(3)(iii) (A) or (B) of this section will catch the halibut bycatch allowance, or apportionments thereof, specified for that fishery category under paragraph (d)(1) of this section, NMFS will publish notification in the Federal Register closing the entire GOA or the applicable regulatory area or district to directed fishing with trawl gear for each species and/or species group that comprises that fishing category; provided, however, that when the halibut bycatch allowance, or seasonal apportionment thereof, specified for the shallow-water species fishery is reached, fishing for pollock by vessels using pelagic trawl gear may continue, consistent with other provisions of this part.
            (ii) Hook-and-line fisheries. If, during the fishing year, the Regional Administrator determines that U.S. fishing vessels participating in any of the three hook-and-line gear and operational type fishery categories listed under paragraph (d)(2) of this section will catch the halibut PSC allowance, or apportionments thereof, specified for that fishery category under paragraph (d)(1) of this section, NMFS will publish notification in the Federal Register closing the entire GOA or the applicable regulatory area, district, or operation type to directed fishing with hook-and-line gear for each species and/or species group that composes that fishing category.
            (iii) Pot gear fisheries. If, during the fishing year, the Regional Administrator determines that the catch of halibut by operators of vessels using pot gear to participate in a directed fishery for groundfish will reach the halibut PSC limit, or seasonal apportionment thereof, NMFS will publish notification in the Federal Register prohibiting directed fishing for groundfish by vessels using pot gear for the remainder of the season to which the halibut PSC limit or seasonal apportionment applies.
            (iv) Nonpelagic trawl gear fisheries—(A) Continued fishing under specified conditions. When the vessels to which a halibut PSC limit applies have caught an amount of halibut equal to that PSC, the Regional Administrator may, by notification in the Federal Register, allow some or all of those vessels to continue to fish for groundfish using nonpelagic trawl gear under specified conditions, subject to the other provisions of this part.
            (B) Factors to be considered. In authorizing and conditioning such continued fishing with bottom-trawl gear, the Regional Administrator will take into account the following considerations, and issue relevant findings:
            (1) The risk of biological harm to halibut stocks and of socio-economic harm to authorized halibut users posed by continued bottom trawling by these vessels.
            (2) The extent to which these vessels have avoided incidental halibut catches up to that point in the year.
            (3) The confidence of the Regional Administrator in the accuracy of the estimates of incidental halibut catches by these vessels up to that point in the year.
            (4) Whether observer coverage of these vessels is sufficient to assure adherence to the prescribed conditions and to alert the Regional Administrator to increases in their incidental halibut catches.
            (5) The enforcement record of owners and operators of these vessels, and the confidence of the Regional Administrator that adherence to the prescribed conditions can be assured in light of available enforcement resources.
            (7) AFA halibut bycatch limitations. Halibut bycatch limits for AFA catcher vessels will be established according to the procedure and formula set out in § 679.64(b) and managed through directed fishing closures for AFA catcher vessels in the groundfish fisheries to which the halibut bycatch limit applies.
            (e) BSAI PSC limits for crab and herring—(1) Trawl gear—(i) Red king crab in Zone 1. The PSC limit of red king crab caught by trawl vessels while engaged in directed fishing for groundfish in Zone 1 during any fishing year will be specified for up to two fishing years by NMFS, after consultation with the Council, based on abundance and spawning biomass of red king crab using the criteria set out under paragraphs (e)(1)(i)(A) through (C) of this section. The following table refers to the PSC limits for red king crab that you must follow in Zone 1:
            
              
                When the number of mature female red king crab is ...
                The zone 1 PSC limit will be ...
              
              
                (A) At or below the threshold of 8.4 million mature crab or the effective spawning biomass is less than or equal to 14.5 million lb (6,577 mt)
                32,000 red king crab.
              
              
                (B) Above the threshold of 8.4 million mature crab and the effective spawning biomass is greater than 14.5 but less than 55 million lb (24,948 mt)
                97,000 red king crab.
              
              
                (C) Above the threshold of 8.4 million mature crab and the effective spawning biomass is equal to or greater than 55 million lb
                197,000 red king crab.
              
            
            (ii) Tanner crab (C. bairdi). The PSC limit of C. bairdi crabs caught by trawl vessels while engaged in directed fishing for groundfish in Zones 1 and 2 during any fishing year will be specified for up to two fishing years by NMFS under paragraph (e)(6) of this section, based on total abundance of C. bairdi crabs as indicated by the NMFS annual bottom trawl survey, using the criteria set out under paragraphs (e)(1)(ii)(A) and (B) of this section.
            (A) The following table refers to the PSC limits for C. bairdi that you must follow in Zone 1:
            
              
                When the total abundance of C. bairdi crabs is ...
                The PSC limit will be ...
              
              
                (1) 150 million animals or less
                0.5 percent of the total abundance minus 20,000 animals
              
              
                (2) Over 150 million to 270 million animals
                730,000 animals
              
              
                (3) Over 270 million to 400 million animals
                830,000 animals
              
              
                (4) Over 400 million animals
                980,000 animals
              
            
            (B) This table refers to the PSC limits for C. bairdi that you must follow in Zone 2.
            
              
                When the total abundance of C. bairdi crabs is ...
                The PSC limit will be ...
              
              
                (1) 175 million animals or less
                1.2 percent of the total abundance minus 30,000 animals
              
              
                (2) Over 175 million to 290 million animals
                2,070,000 animals
              
              
                (3) Over 290 million to 400 million animals
                2,520,000 animals
              
              
                (4) Over 400 million animals
                2,970,000 animals
              
            
            (iii) C. opilio. The PSC limit of C. opilio caught by trawl vessels while engaged in directed fishing for groundfish in the COBLZ will be specified annually by NMFS under paragraph (e)(6) of this section, based on total abundance of C. opilio as indicated by the NMFS annual bottom trawl survey using the following criteria:
            (A) PSC Limit. The PSC limit will be 0.1133 percent of the total abundance, minus 150,000 C. opilio crabs, unless;
            (B) Minimum PSC Limit. If 0.1133 percent multiplied by the total abundance is less than 4.5 million, then the minimum PSC limit will be 4.350 million animals; or
            (C) Maximum PSC Limit. If 0.1133 percent multiplied by the total abundance is greater than 13 million, then the maximum PSC limit will be 12.850 million animals.
            (iv) [Reserved]
            (v) Pacific herring. The PSC limit of Pacific herring caught while conducting any domestic trawl fishery for groundfish in the BSAI is 1 percent of the annual eastern Bering Sea herring biomass. The PSC limit will be apportioned into annual herring PSC allowances, by target fishery, and will be published along with the annual herring PSC limit in the Federal Register with the proposed and final groundfish specifications defined in § 679.20.
            (2) [Reserved]
            (3) PSC apportionment to trawl fisheries—(i) General—(A) PSQ reserve. The following allocations of the trawl gear PSC limits are made to the CDQ Program as PSQ reserves. The PSQ reserves are not apportioned by gear or fishery.
            (1) Crab PSQ. 10.7 percent of each PSC limit set forth in paragraphs (e)(1)(i) through (iii) of this section.
            (2) [Reserved]
            (B) Fishery categories. NMFS, after consultation with the Council and after subtraction of PSQ reserves and PSC CQ assigned to Amendment 80 cooperatives, will apportion each PSC limit set forth in paragraphs (e)(1)(i) through (vii) of this section into bycatch allowances for fishery categories defined in paragraph (e)(3)(iv) of this section, based on each category's proportional share of the anticipated incidental catch during a fishing year of prohibited species for which a PSC limit is specified and the need to optimize the amount of total groundfish harvested under established PSC limits.
            (ii) Red king crab, C. bairdi, and C. opilio—(A) General. For vessels engaged in directed fishing for groundfish in the BSAI, other than vessels fishing under a CQ permit assigned to an Amendment 80 cooperative, the PSC limits for red king crab, C. bairdi, and C. opilio will be apportioned to the trawl fishery categories defined in paragraphs (e)(3)(iv)(B) through (F) of this section.
            (B) Red King Crab Savings Subarea (RKCSS). (1) The RKCSS is the portion of the RKCSA between 56°00′ and 56°10′ N. lat. Notwithstanding other provisions of this part, vessels using non-pelagic trawl gear in the RKCSS may engage in directed fishing for groundfish in a given year, if the ADF&G had established a guideline harvest level the previous year for the red king crab fishery in the Bristol Bay area.
            (2) When the RKCSS is open to vessels fishing for groundfish with nonpelagic trawl gear under paragraph (e)(3)(ii)(B)(1) of this section, NMFS, after consultation with the Council, will specify an amount of the red king crab bycatch limit annually established under paragraph (e)(1)(i) of this section for the RKCSS. The amount of the red king crab bycatch limit specified for the RKCSS will not exceed an amount equivalent to 25 percent of the red king crab PSC allowance and will be based on the need to optimize the groundfish harvest relative to red king crab bycatch.
            (C) Incidental catch in midwater pollock fishery. Any amount of red king crab, C. bairdi, or C. opilio that is incidentally taken in the midwater pollock fishery as defined in paragraph (e)(3)(iv)(A) of this section will be counted against the bycatch allowances specified for the pollock/Atka mackerel/“other species” category defined in paragraph (e)(3)(iv)(F) of this section.
            (iii) Pacific herring. The PSC limit for Pacific herring will be apportioned to the BSAI trawl fishery categories defined in paragraphs (e)(3)(iv) (A) through (F) of this section.
            (iv) Trawl fishery categories. For purposes of apportioning trawl PSC limits for crab and herring among fisheries, other than crab PSC CQ assigned to an Amendment 80 cooperative, the following fishery categories are specified and defined in terms of round-weight equivalents of those groundfish species or species groups for which a TAC has been specified under § 679.20.
            (A) Midwater pollock fishery. Fishing with trawl gear during any weekly reporting period that results in a catch of pollock that is 95 percent or more of the total amount of groundfish caught during the week.
            (B) Flatfish fishery. Fishing with trawl gear during any weekly reporting period that results in a retained aggregate amount of rock sole, “other flatfish,” and yellowfin sole that is greater than the retained amount of any other fishery category defined under this paragraph (e)(3)(iv).
            (1) Yellowfin sole fishery. Fishing with trawl gear during any weekly reporting period that is defined as a flatfish fishery under this paragraph (e)(3)(iv)(B) and results in a retained amount of yellowfin sole that is 70 percent or more of the retained aggregate amount of rock sole, “other flatfish,” and yellowfin sole.
            (2) Rock sole/flathead sole/Alaska plaice/“other flatfish” fishery. Fishing with trawl gear during any weekly reporting period that is defined as a flatfish fishery under this paragraph (e)(3)(iv)(B) and is not a yellowfin sole fishery as defined under paragraph (e)(3)(iv)(B)(1) of this section.
            (C) Greenland turbot/arrowtooth flounder/Kamchatka flounder/sablefish fishery. Fishing with trawl gear during any weekly reporting period that results in a retained aggregate amount of Greenland turbot, arrowtooth flounder, Kamchatka flounder, and sablefish that is greater than the retained amount of any other fishery category defined under this paragraph (e)(3)(iv).
            (D) Rockfish fishery. Fishing with trawl gear during any weekly reporting period that results in a retained aggregate amount of rockfish species that is greater than the retained amount of any other fishery category defined under this paragraph (e)(3)(iv).
            (E) Pacific cod fishery. Fishing with trawl gear during any weekly reporting period that results in a retained aggregate amount of Pacific cod that is greater than the retained amount of any other groundfish fishery category defined under this paragraph (e)(3)(iv).
            (F) Pollock/Atka mackerel/“other species.” Fishing with trawl gear during any weekly reporting period that results in a retained aggregate amount of pollock other than pollock harvested in the midwater pollock fishery defined under paragraph (e)(3)(iv)(A) of this section, Atka mackerel, and “other species” that is greater than the retained amount of any other fishery category defined under this paragraph (e)(3)(iv).
            (v) AFA prohibited species catch limitations. Crab PSC limits for the AFA catcher/processor sector and the AFA trawl catcher vessel sector will be established according to the procedures and formulas set out in § 679.64(a) and (b) and managed through directed fishing closures for the AFA catcher/processor sector and the AFA trawl catcher vessel sector in the groundfish fisheries for which the PSC limit applies.
            (vi) Amendment 80 sector bycatch limitations. (A) Crab PSC limits for the Amendment 80 sector in the BSAI will be established according to the procedure and formulae set out in § 679.91(d) through (f); and
            (B) Crab PSC assigned to the Amendment 80 limited access fishery will be managed through directed fishing closures for Amendment 80 vessels to which the crab bycatch limits apply.
            (4) [Reserved]
            (5) Seasonal apportionments of bycatch allowances—(i) General. NMFS, after consultation with the Council, may apportion fishery bycatch allowances on a seasonal basis.
            (ii) Factors to be considered. NMFS will base any seasonal apportionment of a bycatch allowance on the following types of information:
            (A) Seasonal distribution of prohibited species;
            (B) Seasonal distribution of target groundfish species relative to prohibited species distribution;
            (C) Expected prohibited species bycatch needs on a seasonal basis relevant to change in prohibited species biomass and expected catches of target groundfish species;
            (D) Expected variations in bycatch rates throughout the fishing year;
            (E) Expected changes in directed groundfish fishing seasons;
            (F) Expected start of fishing effort; or
            (G) Economic effects of establishing seasonal prohibited species apportionments on segments of the target groundfish industry.
            (iii) Seasonal trawl fishery bycatch allowances—(A) Unused seasonal apportionments. Unused seasonal apportionments of trawl fishery bycatch allowances made under this paragraph (e)(5) will be added to its respective fishery bycatch allowance for the next season during a current fishing year.
            (B) Seasonal apportionment exceeded. If a seasonal apportionment of a trawl fishery bycatch allowance made under paragraph (d)(5) of this section is exceeded, the amount by which the seasonal apportionment is exceeded will be deducted from its respective apportionment for the next season during a current fishing year.
            (6) Notification—(i) General. NMFS will publish in the Federal Register, for up to two fishing years, the annual red king crab PSC limit, and, if applicable, the amount of this PSC limit specified for the RKCSS, the annual C. bairdi PSC limit, the annual C. opilio PSC limit, the proposed and final PSQ reserve amounts, the proposed and final bycatch allowances, and the seasonal apportionments thereof, as required by paragraph (e) of this section.
            (ii) Public comment. Public comment will be accepted by NMFS on the proposed annual red king crab PSC limit and, if applicable, the amount of this PSC limit specified for the RKCSS, the annual C. bairdi PSC limit, the annual C. opilio PSC limit, the proposed and final bycatch allowances, seasonal apportionments thereof, and the manner in which seasonal apportionments of non-trawl fishery bycatch allowances will be managed, for a period specified in the notice of proposed specifications published in the Federal Register
              .
            
            (7) Trawl PSC closures—(i) Exception. When a bycatch allowance, or seasonal apportionment thereof, specified for the pollock/Atka mackerel/“other species” fishery category is reached, only directed fishing for pollock is closed to trawl vessels using nonpelagic trawl gear.
            (ii) Red king crab or C. bairdi Tanner crab, Zone 1, closure—(A) General. Except as provided in paragraph (e)(7)(i) of this section, if, during the fishing year, the Regional Administrator determines that U.S. fishing vessels participating in any of the fishery categories listed in paragraphs (e)(3)(iv) (B) through (F) of this section will catch the Zone 1 bycatch allowance, or seasonal apportionment thereof, of red king crab or C. bairdi Tanner crab specified for that fishery category under paragraph (e)(3) of this section, NMFS will publish in the Federal Register the closure of Zone 1, including the RKCSS, to directed fishing for each species and/or species group in that fishery category for the remainder of the year or for the remainder of the season.
            (B) RKCSS. If, during the fishing year the Regional Administrator determines that the amount of the red king crab PSC limit that is specified for the RKCSS under § 679.21(e)(3)(ii)(B) of this section will be caught, NMFS will publish in the Federal Register the closure of the RKCSS to directed fishing for groundfish with nonpelagic trawl gear for the remainder of the year.
            (iii) C. bairdi Tanner crab, Zone 2, closure. Except as provided in paragraph (e)(7)(i) of this section, if, during the fishing year, the Regional Administrator determines that U.S. fishing vessels participating in any of the fishery categories listed in paragraphs (e)(3)(iv) (B) through (F) of this section will catch the Zone 2 bycatch allowance, or seasonal apportionment thereof, of C. bairdi Tanner crab specified for that fishery category under paragraph (e)(3) of this section, NMFS will publish in the Federal Register the closure of Zone 2 to directed fishing for each species and/or species group in that fishery category for the remainder of the year or for the remainder of the season.
            (iv) COBLZ. Except as provided in paragraph (e)(7)(i) of this section, if, during the fishing year, the Regional Administrator determines that U.S. fishing vessels participating in any of the trawl fishery categories listed in paragraphs (e)(3)(iv)(B) through (F) of this section will catch the COBLZ bycatch allowance, or seasonal apportionment thereof, of C. opilio specified for that fishery category under paragraph (e)(3) of this section, NMFS will publish in the Federal Register the closure of the COBLZ, as defined in Figure 13 to this part, to directed fishing for each species and/or species group in that fishery category for the remainder of the year or for the remainder of the season.
            (v) [Reserved]
            (vi) Pacific herring—(A) Closure. Except as provided in paragraph (e)(7)(vi)(B) of this section, if, during the fishing year, the Regional Administrator determines that U.S. fishing vessels participating in any of the fishery categories listed in paragraphs (e)(3)(iv)(A) through (F) of this section in the BSAI will catch the herring bycatch allowance, or seasonal apportionment thereof, specified for that fishery category under paragraph (e)(3) of this section, NMFS will publish in the Federal Register the closure of the Herring Savings Area as defined in Figure 4 to this part to directed fishing for each species and/or species group in that fishery category.
            (B) Exceptions—(1) Midwater pollock. When the midwater pollock fishery category reaches its specified bycatch allowance, or seasonal apportionment thereof, the Herring Savings Areas are closed to directed fishing for pollock with trawl gear.
            (2) Pollock/Atka mackerel/ “other species”. When the pollock/Atka mackerel/“other species” fishery category reaches its specified bycatch allowance, or seasonal apportionment thereof, the Herring Savings Areas are closed to directed fishing for pollock by trawl vessels using nonpelagic trawl gear.
            (f) Salmon Bycatch Management in the BS Pollock Fishery—(1) Applicability. This paragraph contains regulations governing the bycatch of salmon in the BS pollock fishery.
            (2) Chinook salmon prohibited species catch (PSC) limit. Each year, NMFS will allocate to AFA sectors listed in paragraph (f)(3)(ii) of this section a portion of the applicable Chinook salmon PSC limit. NMFS will publish the applicable Chinook salmon PSC limit in the annual harvest specifications after determining if it is a low Chinook salmon abundance year. NMFS will determine that it is a low Chinook salmon abundance year when abundance of Chinook salmon in western Alaska is less than or equal to 250,000 Chinook salmon. By October 1 of each year, the State of Alaska will provide to NMFS an estimate of Chinook salmon abundance using the 3-System Index for western Alaska based on the Kuskokwim, Unalakleet, and Upper Yukon aggregate stock grouping.
            (i) An AFA sector will receive a portion of the 47,591 Chinook salmon PSC limit, or, in a low Chinook salmon abundance year, the 33,318 Chinook salmon PSC limit, if —
            (A) No Chinook salmon bycatch incentive plan agreement (IPA) is approved by NMFS under paragraph (f)(12) of this section; or
            (B) That AFA sector has exceeded its performance standard under paragraph (f)(6) of this section.

            (ii) An AFA sector will receive a portion of the 60,000 Chinook salmon PSC limit, or, in a low Chinook salmon abundance year, the 45,000 Chinook salmon PSC limit, if—
            (A) At least one IPA is approved by NMFS under paragraph (f)(12) of this section; and
            (B) That AFA sector has not exceeded its performance standard under paragraph (f)(6) of this section.
            (3) Allocations of the Chinook salmon PSC limits—(i) Seasonal apportionment. NMFS will apportion the Chinook salmon PSC limits annually 70 percent to the A season and 30 percent to the B season, which are described in § 679.23(e)(2).
            (ii) AFA sectors. Each year, NMFS will make allocations of the applicable Chinook salmon PSC limit to the following four AFA sectors:
            
              
                AFA Sector:
                Eligible participants are:
              
              
                (A) Catcher/processor
                AFA catcher/processors and AFA catcher vessels delivering to AFA catcher/processors, all of which are permitted under § 679.4(l)(2) and (l)(3)(i)(A), respectively.
              
              
                (B) Mothership
                AFA catcher vessels harvesting pollock for processing by AFA motherships, all of which are permitted under § 679.4(l)(3)(i)(B) and (l)(4), respectively.
              
              
                (C) Inshore
                AFA catcher vessels harvesting pollock for processing by AFA inshore processors, all of which are permitted under § 679.4(l)(3)(i)(C).
              
              
                (D) CDQ Program
                The six CDQ groups authorized under section 305(i)(1)(D) of the Magnuson-Stevens Act to participate in the CDQ Program.
              
            
            (iii) Allocations to each AFA sector. NMFS will allocate the Chinook salmon PSC limits to each AFA sector as follows:
            (A) If a sector is managed under the 60,000 Chinook salmon PSC limit, the maximum amount of Chinook salmon PSC allocated to each sector in each season and annually is—
            
              
                AFA sector
                A season
                % Allocation
                # of Chinook
                B season
                % Allocation
                # of Chinook
                Annual total
                % Allocation
                # of Chinook
              
              
                (1) Catcher/processor
                32.9
                13,818
                17.9
                3,222
                28.4
                17,040
              
              
                (2) Mothership
                8.0
                3,360
                7.3
                1,314
                7.8
                4,674
              
              
                (3) Inshore
                49.8
                20,916
                69.3
                12,474
                55.6
                33,390
              
              
                (4) CDQ Program
                9.3
                3,906
                5.5
                990
                8.2
                4,896
              
            
            (B) If the sector is managed under the 45,000 Chinook salmon PSC limit, the sector will be allocated the following amount of Chinook salmon PSC in each season and annually:
            
              
                AFA sector
                A season
                % Allocation
                # of Chinook
                B season
                % Allocation
                # of Chinook
                Annual total
                % Allocation
                # of Chinook
              
              
                (1) Catcher/processor
                32.9
                10,363
                17.9
                2,415
                28.4
                12,780
              
              
                (2) Mothership
                8.0
                2,520
                7.3
                987
                7.8
                3,510
              
              
                (3) Inshore
                49.8
                15,687
                69.3
                9,355
                55.6
                25,020
              
              
                (4) CDQ Program
                9.3
                2,930
                5.5
                743
                8.2
                3,690
              
            
            (C) If the sector is managed under the 47,591 Chinook salmon PSC limit, the sector will be allocated the following amount of Chinook salmon PSC in each season and annually:
            
              
                AFA sector
                A season
                % Allocation
                # of Chinook
                B season
                % Allocation
                # of Chinook
                Annual total
                % Allocation
                # of Chinook
              
              
                (1) Catcher/processor
                32.9
                10,906
                17.9
                2,556
                28.4
                13,516
              
              
                (2) Mothership
                8.0
                2,665
                7.3
                1,042
                7.8
                3,707
              
              
                (3) Inshore
                49.8
                16,591
                69.3
                9,894
                55.6
                26,485
              
              
                (4) CDQ Program
                9.3
                3,098
                5.5
                785
                8.2
                3,883
              
            
            
            (D) If the sector is managed under the 33,318 Chinook salmon PSC limit, the sector will be allocated the following amount of Chinook salmon PSC in each season and annually:
            
              
                AFA sector
                A season
                % Allocation
                # of Chinook
                B season
                % Allocation
                # of Chinook
                Annual total
                % Allocation
                # of Chinook
              
              
                (1) Catcher/processor
                32.9
                7,673
                17.9
                1,789
                28.4
                9,462
              
              
                (2) Mothership
                8.0
                1,866
                7.3
                730
                7.8
                2,599
              
              
                (3) Inshore
                49.8
                11,615
                69.3
                6,926
                55.6
                18,525
              
              
                (4) CDQ Program
                9.3
                2,169
                5.5
                550
                8.2
                2,732
              
            
            (iv) Allocations to the AFA catcher/processor and mothership sectors. (A) NMFS will issue transferable Chinook salmon PSC allocations under paragraph (f)(3)(iii) of this section to entities representing the AFA catcher/processor sector and the AFA mothership sector if these sectors meet the requirements of paragraph (f)(8) of this section.
            (B) If no entity is approved by NMFS to represent the AFA catcher/processor sector or the AFA mothership sector, then NMFS will manage that sector under a non-transferable Chinook salmon PSC allocation under paragraph (f)(10) of this section.
            (v) Allocations to inshore cooperatives and the AFA inshore open access fishery. NMFS will further allocate the inshore sector's Chinook salmon PSC allocation under paragraph (f)(3)(iii) of this section among the inshore cooperatives and the inshore open access fishery based on the percentage allocations of pollock to each inshore cooperative under § 679.62(a). NMFS will issue transferable Chinook salmon PSC allocations to inshore cooperatives. Any Chinook salmon PSC allocated to the inshore open access fishery will be as a non-transferable allocation managed by NMFS under the requirements of paragraph (f)(10) of this section.
            (vi) Allocations to the CDQ Program. NMFS will further allocate the Chinook salmon PSC allocation to the CDQ Program under paragraph (f)(3)(iii) of this section among the six CDQ groups based on each CDQ group's percentage of the CDQ Program pollock allocation. NMFS will issue transferable Chinook salmon PSC allocations to CDQ groups.
            (vii) Accrual of Chinook salmon bycatch to specific PSC allocations.
            
            
              
                If a Chinook salmon PSC allocation is:
                Then all Chinook salmon bycatch:
              
              
                (A) A transferable allocation to a sector-level entity, inshore cooperative, or CDQ group under paragraph (f)(8) of this section
                By any vessel fishing under a transferable allocation will accrue against the allocation to the entity representing that vessel.
              
              
                (B) A non-transferable allocation to a sector or the inshore open access fishery under paragraph (f)(10) of this section
                By any vessel fishing under a non-transferable allocation will accrue against the allocation established for the sector or inshore open access fishery, whichever is applicable.
              
              
                (C) The opt-out allocation under paragraph (f)(5) of this section
                By any vessel fishing under the opt-out allocation will accrue against the opt-out allocation.
              
            
            (viii) Public release of Chinook salmon PSC information. For each year, NMFS will release to the public and publish on the NMFS Alaska Region Web site (http://alaskafisheries.noaa.gov/):
            (A) The Chinook salmon PSC allocations for each entity receiving a transferable allocation;
            (B) The non-transferable Chinook salmon PSC allocations;
            (C) The vessels fishing under each transferable or non-transferable allocation;
            (D) The amount of Chinook salmon bycatch that accrues towards each transferable or non-transferable allocation;

            (E) Any changes to these allocations due to transfers under paragraph (f)(9) of this section, rollovers under paragraph (f)(11) of this section, and deductions from the B season non-transferable allocations under paragraphs (f)(5)(v) or (f)(10)(iii) of this section; and
            
            (F) Tables for each sector that provide the percent of the sector's pollock allocation, numbers of Chinook salmon associated with each vessel in the sector used to calculate the opt-out allocation and annual threshold amounts, and the percent of the pollock allocation associated with each vessel that NMFS will use to calculate IPA minimum participation assigned to each vessel.
            (4) Reduction in allocations of the Chinook salmon PSC limit—(i) Reduction in sector allocations. NMFS will reduce the seasonal allocation of the Chinook salmon PSC limit to the catcher/processor sector, the mothership sector, the inshore sector, or the CDQ Program under paragraph (f)(3)(iii)(A) or (B) of this section, if the owner of any permitted AFA vessel in that sector, or any CDQ group, does not participate in an approved IPA under paragraph (f)(12) of this section. NMFS will subtract the amount of Chinook salmon from each sector's allocation associated with each vessel not participating in an approved IPA.
            (ii) Adjustments to the inshore sector and inshore cooperative allocations. (A) If some members of an inshore cooperative do not participate in an approved IPA, NMFS will reduce the allocation to the cooperative to which those vessels belong, or the inshore open access fishery.
            (B) If all members of an inshore cooperative do not participate in an approved IPA, the amount of Chinook salmon that remains in the inshore sector's allocation, after subtracting the amount of Chinook salmon associated with the non-participating inshore cooperative, will be reallocated among the inshore cooperatives participating in an approved IPA based on the proportion each participating cooperative represents of the Chinook salmon PSC initially allocated among the participating inshore cooperatives that year.
            (iii) Adjustment to CDQ group allocations. If a CDQ group does not participate in an approved IPA, the amount of Chinook salmon that remains in the CDQ Program's allocation, after subtracting the amount of Chinook salmon associated with the non-participating CDQ group, will be reallocated among the CDQ groups participating in an approved IPA based on the proportion each participating CDQ group represents of the Chinook salmon PSC initially allocated among the participating CDQ groups that year.
            (iv) All members of a sector do not participate in an approved IPA. If all members of a sector do not participate in an approved IPA, the amount of Chinook salmon that remains after subtracting the amount of Chinook salmon associated with the non-participating sector will not be reallocated among the sectors that have members participating in an approved IPA. This portion of the PSC limit will remain unallocated for that year.
            (5) Chinook salmon PSC opt-out allocation. The following table describes requirements for the opt-out allocation:
            
              
                (i) What is the amount of Chinook salmon PSC that will be allocated to the opt-out allocation in the A season and the B season?
                The opt-out allocation will equal the sum of the Chinook salmon PSC deducted under paragraph (f)(4)(i) of this section from the seasonal allocations of each sector with members not participating in an approved IPA.
              
              
                (ii) Which participants will be managed under the opt-out allocation?
                Any AFA-permitted vessel or any CDQ group that is a member of a sector eligible under paragraph (f)(2)(ii) of this section to receive allocations of the 60,000 PSC limit or the 45,000 PSC limit, but that is not participating in an approved IPA.
              
              
                (iii) What Chinook salmon bycatch will accrue against the opt-out allocation?
                All Chinook salmon bycatch by participants under paragraph (f)(5)(ii) of this section.
              
              
                (iv) How will the opt-out allocation be managed?

                All participants under paragraph (f)(5)(ii) of this section will be managed as a group under the seasonal opt-out allocations. If the Regional Administrator determines that the seasonal opt-out allocation will be reached, NMFS will publish a notice in the Federal Register closing directed fishing for pollock in the BS, for the remainder of the season, for all vessels fishing under the opt-out allocation.
              
              
                (v) What will happen if Chinook salmon bycatch by vessels fishing under the opt-out allocation exceeds the amount allocated to the A season opt-out allocation?
                NMFS will deduct from the B season opt-out allocation any Chinook salmon bycatch in the A season that exceeds the A season opt-out allocation.
              
              
                
                (vi) What will happen if Chinook salmon bycatch by vessels fishing under the opt-out allocation is less than the amount allocated to the A season opt-out allocation?
                If Chinook salmon bycatch by vessels fishing under the opt-out allocation in the A season is less than the amount allocated to the opt-out allocation in the A season, this amount of Chinook salmon will not be added to the B season opt-out allocation.
              
              
                (vii) Is Chinook salmon PSC allocated to the opt-out allocation transferable?
                No. Chinook salmon PSC allocated to the opt-out allocation is not transferable.
              
            
            (6) Chinook salmon bycatch performance standard. If the total annual Chinook salmon bycatch by the members of a sector participating in an approved IPA is greater than that sector's annual threshold amount of Chinook salmon in any three of seven consecutive years, that sector will receive an allocation of Chinook salmon under the 47,591 PSC limit in all future years, except in low Chinook salmon abundance years when that sector will receive an allocation under the 33,318 Chinook salmon PSC limit.
            (i) Annual threshold amount. Prior to each year, NMFS will calculate each sector's annual threshold amount. NMFS will post the annual threshold amount for each sector on the NMFS Alaska Region Web site (http://alaskafisheries.noaa.gov/). At the end of each year, NMFS will evaluate the Chinook salmon bycatch by all IPA participants in each sector against that sector's annual threshold amount.
            (ii) Calculation of the annual threshold amount. A sector's annual threshold amount is the annual number of Chinook salmon that would be allocated to that sector under the 47,591 Chinook salmon PSC limit, as shown in the table in paragraph (f)(3)(iii)(C) of this section, or the 33,318 Chinook salmon PSC limit in low Chinook salmon abundance years, as shown in the table in paragraph (f)(3)(iii)(D) of this section. If any vessels in a sector do not participate in an approved IPA, NMFS will reduce that sector's annual threshold amount by the number of Chinook salmon associated with each vessel not participating in an approved IPA. If any CDQ groups do not participate in an approved IPA, NMFS will reduce the CDQ Program's annual threshold amount by the number of Chinook salmon associated with each CDQ group not participating in an approved IPA.
            (iii) Exceeding the performance standard. If NMFS determines that a sector has exceeded its performance standard by exceeding its annual threshold amount in any three of seven consecutive years, NMFS will issue a notification in the Federal Register that the sector has exceeded its performance standard. In all subsequent years, NMFS will allocate to that sector either the amount of Chinook salmon in the table in paragraph (f)(3)(iii)(C) of this section or, in low Chinook salmon abundance years, the amount of Chinook salmon in the table in paragraph (f)(3)(iii)(D) of this section. All members of the affected sector will fish under this lower PSC allocation regardless of whether a vessel or CDQ group within that sector participates in an approved IPA.
            (7) Replacement vessels. If an AFA-permitted vessel is no longer eligible to participate in the BS pollock fishery or if a vessel replaces a currently eligible vessel, NMFS will assign the portion and number of Chinook salmon associated with that vessel to the replacement vessel or distribute it among other eligible vessels in the sector based on the procedures in the law, regulation, or private contract that accomplishes the vessel removal or replacement action.
            (8) Entities eligible to receive transferable Chinook salmon PSC allocations. (i) NMFS will issue transferable Chinook salmon PSC allocations to the following entities, if these entities meet all the applicable requirements of this section.
            (A) Inshore cooperatives. NMFS will issue transferable Chinook salmon PSC allocations to the inshore cooperatives permitted annually under § 679.4(l)(6). The representative and agent for service of process (see definition at § 679.2) for an inshore cooperative is the cooperative representative identified in the application for an inshore cooperative fishing permit issued under § 679.4(l)(6), unless the inshore cooperative representative notifies NMFS in writing that a different person will act as its agent for service of process for purposes of this paragraph (f). An inshore cooperative is not required to submit an application under paragraph (f)(8)(ii) of this section to receive a transferable Chinook salmon PSC allocation.
            (B) CDQ groups. NMFS will issue transferable Chinook salmon PSC allocations to the CDQ groups. The representative and agent for service of process for a CDQ group is the chief executive officer of the CDQ group, unless the chief executive officer notifies NMFS in writing that a different person will act as its agent for service of process. A CDQ group is not required to submit an application under paragraph (f)(8)(ii) of this section to receive a transferable Chinook salmon PSC allocation.
            (C) Entity representing the AFA catcher/processor sector. NMFS will authorize only one entity to represent the catcher/processor sector for purposes of receiving and managing transferable Chinook salmon PSC allocations on behalf of the catcher/processors eligible to fish under transferable Chinook salmon PSC allocations. NMFS will issue transferable Chinook salmon allocations under the Chinook salmon PSC limit to the entity representing the catcher/processor sector if that entity represents all the owners of AFA-permitted vessels in this sector that are participants in an approved IPA.
            (D) Entity representing the AFA mothership sector. NMFS will authorize only one entity to represent the mothership sector for purposes of receiving and managing transferable Chinook salmon PSC allocations on behalf of the vessels eligible to fish under transferable Chinook salmon PSC allocations. NMFS will issue transferable Chinook salmon allocations under the Chinook salmon PSC limit to an entity representing the mothership sector if that entity represents all the owners of AFA-permitted vessels in this sector that are participants in an approved IPA.
            (ii) Request for approval as an entity eligible to receive transferable Chinook salmon PSC allocations. A representative of an entity representing the catcher/processor sector or the mothership sector may request approval by NMFS to receive transferable Chinook salmon PSC allocations on behalf of the members of the sector. The application must be submitted to NMFS at the address in paragraph (b)(6) of this section. A completed application consists of the application form and a contract, described below.
            (A) Application form. The applicant must submit a paper copy of the application form with all information fields accurately filled in, including the affidavit affirming that each eligible vessel owner, from whom the applicant received written notification requesting to join the sector entity, has been allowed to join the sector entity subject to the same terms and conditions that have been agreed on by, and are applicable to, all other parties to the sector entity. The application form is available on the NMFS Alaska Region Web site (http://alaskafisheries.noaa.gov/) or from NMFS at the address in paragraph (b)(6) of this section.
            (B) Contract. A contract containing the following information must be attached to the completed application form:
            (1) Information that documents that all vessel owners party to the contract agree that the entity, the entity's representative, and the entity's agent for service of process named in the application form represent them for purposes of receiving transferable Chinook salmon PSC allocations.
            (2) A statement that the entity's representative and agent for service of process are authorized to act on behalf of the vessel owners party to the contract.
            (3) Signatures, printed names, and date of signature for the owners of each AFA-permitted vessel identified in the application form.
            (C) Contract duration. Once submitted, the contract attached to the application form is valid until amended or terminated by the parties to the contract.
            (D) Deadline. An application form and contract must be received by NMFS no later than 1700 hours, A.l.t., on October 1 of the year prior to the year for which the Chinook salmon PSC allocations are effective.
            (E) Approval. If more than one entity application form is submitted to NMFS, NMFS will approve the application form for the entity that represents the most eligible vessel owners in the sector.
            (F) Amendments to the sector entity. (1) An amendment to the sector entity contract, with no change in entity participants, may be submitted to NMFS at any time and is effective upon written notification of approval by NMFS to the entity representative. To amend a contract, the entity representative must submit a complete application, as described in paragraph (f)(8)(ii) of this section.
            (2) To make additions or deletions to the vessel owners represented by the entity for the next year, the entity representative must submit a complete application, as described in paragraph (f)(8)(ii) of this section, by December 1.
            (iii) Entity representative. (A) The entity's representative must —
            (1) Act as the primary contact person for NMFS on issues relating to the operation of the entity;
            (2) Submit on behalf of the entity any applications required for the entity to receive a transferable Chinook salmon PSC allocation and to transfer some or all of that allocation to and from other entities eligible to receive transfers of Chinook salmon PSC allocations;
            (3) Ensure that an agent for service of process is designated by the entity; and
            (4) Ensure that NMFS is notified if a substitute agent for service of process is designated. Notification must include the name, address, and telephone number of the substitute agent in the event the previously designated agent is no longer capable of accepting service on behalf of the entity or its members within the 5-year period from the time the agent is identified in the application to NMFS under paragraph (f)(8)(ii) of this section.
            (B) Any vessel owner that is a member of an inshore cooperative, or a member of the entity that represents the catcher/processor sector or the mothership sector, may authorize the entity representative to sign a proposed IPA submitted to NMFS, under paragraph (f)(12) of this section, on his or her behalf. This authorization must be included in the contract submitted to NMFS, under paragraph (f)(8)(ii)(B) of this section, for the sector-level entities and in the contract submitted annually to NMFS by inshore cooperatives under § 679.61(d).
            (iv) Agent for service of process. The entity's agent for service of process must—
            (A) Be authorized to receive and respond to any legal process issued in the United States with respect to all owners and operators of vessels that are members of an entity receiving a transferable allocation of Chinook salmon PSC or with respect to a CDQ group. Service on or notice to the entity's appointed agent constitutes service on or notice to all members of the entity.
            (B) Be capable of accepting service on behalf of the entity until December 31 of the year five years after the calendar year for which the entity notified the Regional Administrator of the identity of the agent.
            (v) Absent a catcher/processor sector or mothership sector entity. If the catcher/processor sector or the mothership sector does not form an entity to receive a transferable allocation of Chinook salmon PSC, the sector will be managed by NMFS under a non-transferable allocation of Chinook salmon PSC under paragraph (f)(10) of this section.
            (9) Transfers of Chinook salmon PSC. (i) A Chinook salmon PSC allocation issued to eligible entities under paragraph (f)(8)(i) of this section may be transferred to any other entity receiving a transferable allocation of Chinook salmon PSC by submitting to NMFS an application for transfer described in paragraph (f)(9)(iii) of this section. Transfers of Chinook salmon PSC allocations among eligible entities are subject to the following restrictions:
            (A) Entities receiving transferable allocations under the 60,000 PSC limit may only transfer to and from other entities receiving allocations under the 60,000 PSC limit.

            (B) Entities receiving transferable allocations under the 45,000 PSC limit may only transfer to and from other entities receiving allocations under the 45,000 PSC limit.
            (C) Entities receiving transferable allocations under the 47,591 PSC limit may only transfer to and from other entities receiving allocations under the 47,591 PSC limit.
            (D) Entities receiving transferable allocations under the 33,318 PSC limit may only transfer to and from other entities receiving allocations under the 33,318 PSC limit.
            (E) Chinook salmon PSC allocations may not be transferred between seasons.
            (ii) Post-delivery transfers. If the Chinook salmon bycatch by an entity exceeds its seasonal allocation, the entity may receive transfers of Chinook salmon PSC to cover overages for that season. An entity may conduct transfers to cover an overage that results from Chinook salmon bycatch from any fishing trip by a vessel fishing on behalf of that entity that was completed or is in progress at the time the entity's allocation is first exceeded. Under § 679.7(d)(5)(ii)(C)(2) and (k)(8)(v)(B), vessels fishing on behalf of an entity that has exceeded its Chinook salmon PSC allocation for a season may not start a new fishing trip for pollock in the BS on behalf of that same entity for the remainder of that season.
            (iii) Application for transfer of Chinook salmon PSC allocation—(A) Completed application. NMFS will process a request for transfer of Chinook salmon PSC provided that a paper or electronic application is completed, with all information fields accurately filled in. Application forms are available on the NMFS Alaska Region Web site (http://alaskafisheries.noaa.gov/) or from NMFS at the address in paragraph (b)(6) of this section.
            (B) Certification of transferor—(1) Non-electronic submittal. The transferor's designated representative must sign and date the application certifying that all information is true, correct, and complete. The transferor's designated representative must submit the paper application as indicated on the application.
            (2) Electronic submittal. The transferor's designated entity representative must log onto the NMFS online services system and create a transfer request as indicated on the computer screen. By using the transferor's NMFS ID, password, and Transfer Key, and submitting the transfer request, the designated representative certifies that all information is true, correct, and complete.
            (C) Certification of transferee—(1) Non-electronic submittal. The transferee's designated representative must sign and date the application certifying that all information is true, correct, and complete.
            (2) Electronic submittal. The transferee's designated representative must log onto the NMFS online services system and accept the transfer request as indicated on the computer screen. By using the transferee's NMFS ID, password, and Transfer Key, the designated representative certifies that all information is true, correct, and complete.
            (D) Deadline. NMFS will not approve an application for transfer of Chinook salmon PSC after June 25 for the A season or after December 1 for the B season.
            (10) Non-transferable Chinook salmon PSC allocations. (i) All vessels belonging to a sector that is ineligible to receive transferable allocations under paragraph (f)(8) of this section, any catcher vessels participating in an inshore open access fishery, and all vessels fishing under the opt-out allocation under paragraph (f)(5) of this section will fish under specific non-transferable Chinook salmon PSC allocations.

            (ii) All vessels fishing under a non-transferable Chinook salmon PSC allocation, including vessels fishing on behalf of a CDQ group, will be managed together by NMFS under that non-transferable allocation. If, during the fishing year, the Regional Administrator determines that a seasonal non-transferable Chinook salmon PSC allocation will be reached, NMFS will publish a notice in the Federal Register closing the BS to directed fishing for pollock by those vessels fishing under that non-transferable allocation for the remainder of the season or for the remainder of the year.

            (iii) For each non-transferable Chinook salmon PSC allocation, NMFS will deduct from the B season allocation any amount of Chinook salmon bycatch in the A season that exceeds the amount available under the A season allocation.
            (11) Rollover of unused A season allocation—(i) Rollovers of transferable allocations. NMFS will add any Chinook salmon PSC allocation remaining at the end of the A season, after any transfers under paragraph (f)(9)(ii) of this section, to an entity's B season allocation.
            (ii) Rollover of non-transferable allocations. For a non-transferable allocation for the mothership sector, catcher/processor sector, or an inshore open access fishery, NMFS will add any Chinook salmon PSC remaining in that non-transferable allocation at the end of the A season to that B season non-transferable allocation.
            (12) Salmon bycatch incentive plan agreements (IPAs)—(i) Minimum participation requirements. More than one IPA may be approved by NMFS. Each IPA must have participants that represent the following:
            (A) Minimum percent pollock. Parties to an IPA must collectively represent at least 9 percent of the BS pollock quota.
            (B) Minimum number of unaffiliated AFA entities. Parties to an IPA must represent any combination of two or more CDQ groups or corporations, partnerships, or individuals who own AFA-permitted vessels and are not affiliated, as affiliation is defined for purposes of AFA entities in § 679.2.
            (ii) Membership in an IPA. (A) No vessel owner or CDQ group is required to join an IPA.
            (B) For a vessel owner in the catcher/processor sector or mothership sector to join an IPA, that vessel owner must be a member of the entity representing that sector under paragraph (f)(8).
            (C) For a CDQ group to be a member of an IPA, the CDQ group must sign the IPA and list in that IPA each vessel harvesting BS pollock CDQ, on behalf of that CDQ group, that will participate in that IPA.
            (D) Once a member of an IPA, a vessel owner or CDQ group cannot withdraw from the IPA during a fishing year.
            (iii) Request for approval of a proposed IPA. The IPA representative must submit a proposed IPA to NMFS at the address in paragraph (b)(6) of this section. The proposed IPA must contain the following information:
            (A) Affidavit. The IPA must include the affidavit affirming that each eligible vessel owner or CDQ group, from whom the IPA representative received written notification requesting to join the IPA, has been allowed to join the IPA subject to the same terms and conditions that have been agreed on by, and are applicable to, all other parties to the IPA.
            (B) Name of the IPA.
            
            (C) Representative. The IPA must include the name, telephone number, and email address of the IPA representative who submits the proposed IPA on behalf of the parties and who is responsible for submitting proposed amendments to the IPA and the annual report required under paragraph (f)(13) of this section.
            (D) Third party group. The IPA must identify at least one third party group. Third party groups include any entities representing western Alaskans who depend on salmon and have an interest in salmon bycatch reduction but do not directly fish in a groundfish fishery.
            (E) Description of the incentive plan. The IPA must contain a description of the following—
            (1) The incentive(s) that will be implemented under the IPA for the operator of each vessel participating in the IPA to avoid Chinook salmon and chum salmon bycatch under any condition of pollock and Chinook salmon abundance in all years.
            (2) How the incentive(s) to avoid chum salmon do not increase Chinook salmon bycatch.
            (3) The rewards for avoiding Chinook salmon, penalties for failure to avoid Chinook salmon at the vessel level, or both.
            (4) How the incentive measures in the IPA are expected to promote reductions in a vessel's Chinook salmon and chum salmon bycatch rates relative to what would have occurred in absence of the incentive program.
            (5) How the incentive measures in the IPA promote Chinook salmon and chum salmon savings in any condition of pollock abundance or Chinook salmon abundance in a manner that is expected to influence operational decisions by vessel operators to avoid Chinook salmon and chum salmon.
            (6) How the IPA ensures that the operator of each vessel governed by the IPA will manage that vessel's Chinook salmon bycatch to keep total bycatch below the performance standard described in paragraph (f)(6) of this section for the sector in which the vessel participates.
            (7) How the IPA ensures that the operator of each vessel governed by the IPA will manage that vessel's chum salmon bycatch to avoid areas and times where the chum salmon are likely to return to western Alaska.
            (8) The rolling hot spot program for salmon bycatch avoidance that operates throughout the entire A season and B season and the agreement to provide notifications of closure areas and any violations of the rolling hot spot program to the third party group.
            (9) The restrictions or penalties targeted at vessels that consistently have significantly higher Chinook salmon PSC rates relative to other vessels fishing at the same time.
            (10) The requirement for vessels to enter a fishery-wide in-season salmon PSC data sharing agreement.
            (11) The requirement for the use of salmon excluder devices, with recognition of contingencies, from January 20 to March 31, and from September 1 until the end of the B season.
            (12) The requirement that salmon savings credits are limited to a maximum of three years for IPAs with salmon savings credits.
            (13) The restrictions or performance criteria used to ensure that Chinook salmon PSC rates in October are not significantly higher than those achieved in the preceding months.
            (F) Compliance agreement. The IPA must include a written statement that all parties to the IPA agree to comply with all provisions of the IPA.
            (G) Signatures. The names and signatures of the owner or representative for each vessel and CDQ group that is a party to the IPA. The representative of an inshore cooperative, or the representative of the entity formed to represent the AFA catcher/processor sector or the AFA mothership sector under paragraph (f)(8) of this section may sign a proposed IPA on behalf of all vessels that are members of that inshore cooperative or sector level entity.
            (iv) Deadline and duration—(A) Deadline for proposed IPA. A proposed IPA must be received by NMFS no later than 1700 hours, A.l.t., on October 1 of the year prior to the year for which the IPA is proposed to be effective.
            (B) Duration. Once approved, an IPA is effective starting January 1 of the year following the year in which NMFS approves the IPA, unless the IPA is approved between January 1 and January 19, in which case the IPA is effective starting in the year in which it is approved. Once approved, an IPA is effective until December 31 of the first year in which it is effective or until December 31 of the year in which the IPA representative notifies NMFS in writing that the IPA is no longer in effect, whichever is later. An IPA may not expire mid-year. No party may join or leave an IPA once it is approved, except as allowed under paragraph (f)(12)(v)(C) of this section.
            (v) NMFS review of a proposed IPA—(A) Approval. An IPA will be approved by NMFS if it meets the following requirements:
            (1) Meets the minimum participation requirements in paragraph (f)(12)(i) of this section;
            (2) Is submitted in compliance with the requirements of paragraphs (f)(12)(ii) and (iv) of this section; and
            (3) Contains the information required in paragraph (f)(12)(iii) of this section.
            (B) IPA identification number. If approved, NMFS will assign an IPA identification number to the approved IPA. This number must be used by the IPA representative in amendments to the IPA.
            (C) Amendments to an IPA. Amendments to an approved IPA may be submitted to NMFS at any time and will be reviewed under the requirements of this paragraph (f)(12). An amendment to an approved IPA is effective upon written notification of approval by NMFS to the IPA representative.
            (D) Disapproval. (1) NMFS will disapprove a proposed IPA or a proposed amendment to an IPA for either of the following reasons:
            (i) If the proposed IPA fails to meet any of the requirements of paragraphs (f)(12)(i) through (iii) of this section, or
            (ii) If a proposed amendment to an IPA would cause the IPA to no longer be consistent with the requirements of paragraphs (f)(12)(i) through (iv) of this section.
            (2) Initial Administrative Determination (IAD). If, in NMFS' review of the proposed IPA, NMFS identifies deficiencies in the proposed IPA that require disapproval of the proposed IPA, NMFS will notify the applicant in writing. The IPA representative will be provided one 30-day period to address, in writing, the deficiencies identified by NMFS. Additional information or a revised IPA received by NMFS after the expiration of the 30-day period specified by NMFS will not be considered for purposes of the review of the proposed IPA. NMFS will evaluate any additional information submitted by the applicant within the 30-day period. If the Regional Administrator determines that the additional information addresses deficiencies in the proposed IPA, the Regional Administrator will approve the proposed IPA under paragraphs (f)(12)(iv)(B) and (f)(12)(v)(A) of this section. However, if, after consideration of the original proposed IPA and any additional information submitted during the 30-day period, NMFS determines that the proposed IPA does not comply with the requirements of paragraph (f)(12) of this section, NMFS will issue an initial administrative determination (IAD) providing the reasons for disapproving the proposed IPA.
            (3) Administrative Appeals. An IPA representative who receives an IAD disapproving a proposed IPA may appeal under the procedures set forth at § 679.43. If the IPA representative fails to file an appeal of the IAD pursuant to § 679.43, the IAD will become the final agency action. If the IAD is appealed and the final agency action is a determination to approve the proposed IPA, then the IPA will be effective as described in paragraph (f)(12)(iv)(B) of this section.
            (4) Pending appeal. While appeal of an IAD disapproving a proposed IPA is pending, proposed members of the IPA subject to the IAD that are not currently members of an approved IPA will fish under the opt-out allocation under paragraph (f)(5) of this section. If no other IPA has been approved by NMFS, NMFS will issue all sectors allocations of the 47,591 Chinook salmon PSC limit as described in paragraph (f)(3)(iii)(C) of this section, or, in low Chinook salmon abundance years, allocations of the 33,318 Chinook salmon PSC limit as described in paragraph (f)(3)(iii)(D) of this section.
            (vi) Public release of an IPA. NMFS will make all proposed IPAs and all approved IPAs and the list of participants in each approved IPA available to the public on the NMFS Alaska Region Web site
            (http://alaskafisheries.noaa.gov/).
            (13) IPA Annual Report. The representative of each approved IPA must submit a written annual report to the Council at the address specified in § 679.61(f). The Council will make the annual report available to the public.
            (i) Submission deadline. The IPA Annual Report must be received by the Council no later than March 15.
            (ii) Information requirements. The IPA Annual Report must contain the following information:
            (A) A comprehensive description of the incentive measures, including the rolling hot spot program and salmon excluder use, in effect in the previous year;
            (B) A description of how these incentive measures affected individual vessels;
            (C) An evaluation of whether incentive measures were effective in achieving salmon savings beyond levels that would have been achieved in absence of the measures, including the effectiveness of—
            (1) Measures to ensure that chum salmon were avoided in areas and at times where chum salmon are likely to return to western Alaska;
            (2) Restrictions or penalties that target vessels that consistently have significantly higher Chinook salmon PSC rates relative to other vessels; and
            (3) Restrictions or performance criteria used to ensure that Chinook PSC rates in October are not significantly higher than in previous months.
            
            (D) A description of any amendments to the terms of the IPA that were approved by NMFS since the last annual report and the reasons that the amendments to the IPA were made.
            (E) The sub-allocation to each participating vessel of the number of Chinook salmon PSC and amount of pollock (mt) at the start of each fishing season, and number of Chinook salmon PSC and amount of pollock (mt) caught at the end of each season.
            (F) The following information on in-season transfer of Chinook salmon PSC and pollock among AFA cooperatives, entities eligible to receive Chinook salmon PSC allocations, or CDQ groups:
            (1) Date of transfer;
            (2) Name of transferor;
            (3) Name of transferee;
            (4) Number of Chinook salmon PSC transferred; and
            (5) Amount of pollock (mt) transferred.
            (G) The following information on in-season transfers among vessels participating in the IPA:
            (1) Date of transfer;
            (2) Name of transferor;
            (3) Name of transferee;
            (4) Number of Chinook salmon PSC transferred; and
            (5) Amount pollock (mt) transferred.
            (14) Non-Chinook salmon prohibited species catch (PSC) limit and Chum Salmon Savings Area. (i) The PSC limit for non-Chinook salmon caught by vessels using trawl gear from August 15 through October 14 in the Catcher Vessel Operational Area, as defined under § 679.22(a)(5) and in Figure 2 to this part, is 42,000 fish.
            (ii) 10.7 percent of the non-Chinook PSC limit is allocated to the CDQ Program as a PSQ reserve.
            (iii) If the Regional Administrator determines that 42,000 non-Chinook salmon have been caught by vessels using trawl gear during the period August 15 through October 14 in the Catcher Vessel Operational Area, NMFS will prohibit fishing for pollock for the remainder of the period September 1 through October 14 in the Chum Salmon Savings Area as defined in Figure 9 to this part.
            (iv) Trawl vessels participating in directed fishing for pollock and operating under an IPA approved by NMFS under paragraph (f)(12) of this section are exempt from closures in the Chum Salmon Savings Area.
            (15) Salmon handling. Regulations in this paragraph apply to vessels directed fishing for pollock in the BS, including pollock CDQ, and processors taking deliveries from these vessels.
            (i) Salmon discard. The operator of a vessel and the manager of a shoreside processor or SFP must not discard any salmon or transfer or process any salmon under the PSD Program at § 679.26 if the salmon were taken incidental to a directed fishery for pollock in the BS until the number of salmon has been determined by the observer and the observer's collection of any scientific data or biological samples from the salmon has been completed.
            (ii) Salmon retention and storage. (A) Operators of catcher/processors or motherships must—
            (1) Sort and transport all salmon bycatch from each haul to an approved storage container located adjacent to the observer sampling station that allows an observer free and unobstructed access to the salmon (see § 679.28(d)(2)(i) and (d)(7)). The salmon storage container must remain in view of the observer from the observer sampling station at all times during the sorting of the haul.
            (2) If, at any point during sorting of a haul or delivery, the salmon are too numerous to be contained in the salmon storage container, cease all sorting and give the observer the opportunity to count the salmon in the storage container and collect scientific data or biological samples. Once the observer has completed all counting and sampling duties for the counted salmon, the salmon must be removed by vessel personnel from the approved storage container and the observer sampling station, in the presence of the observer.
            (3) Before sorting of the next haul may begin, give the observer the opportunity to complete the count of salmon and the collection of scientific data or biological samples from the previous haul. When the observer has completed all counting and sampling duties for a haul or delivery, vessel personnel must remove the salmon, in the presence of the observer, from the salmon storage container and the observer sampling station.
            (4) Ensure no salmon of any species pass the observer sample collection point, as identified in the scale drawing of the observer sampling station (see § 679.28(d)(2)(i) and (d)(7)).
            (B) Operators of vessels delivering to shoreside processors or stationary floating processors must—
            (1) Retain all salmon taken incidental to a directed fishery for pollock in the BS until the salmon are delivered to the processor receiving the vessel's BS pollock catch.
            (2) Notify the observer at least 15 minutes before handling catch on board the vessel, including, but not limited to, moving catch from one location to another, sorting, or discard of catch prior to the delivery of catch to the processor receiving the vessel's BS pollock catch. This notification requirement is in addition to the notification requirements in § 679.51(e).
            (3) Secure all salmon and catch after the observer has completed the collection of scientific data and biological samples and after the vessel crew has completed handling the catch. All salmon and any other catch retained on board the vessel must be made unavailable for sorting and discard until the delivery of catch to the processor receiving the vessel's BS pollock catch. Methods to make salmon or retained catch unavailable for sorting or discard include but are not limited to securing the catch in a completely enclosed container above or below deck, securing the catch in an enclosed codend, or completely and securely covering the fish on deck.
            (4) Comply with the requirements in paragraphs (f)(15)(ii)(B)(2) and (3) of this section, before handling the catch prior to delivery.
            (C) Shoreside processors or stationary floating processors must—
            (1) Comply with the requirements in § 679.28(g)(7)(vii) for the receipt, sorting, and storage of salmon from deliveries of catch from the BS pollock fishery.
            (2) Ensure no salmon of any species pass beyond the last point where sorting of fish occurs, as identified in the scale drawing of the plant in the Catch Monitoring Control Plan (CMCP).
            (3) Sort and transport all salmon of any species to the salmon storage container identified in the CMCP (see § 679.28 (g)(7)(vi)(C) and (g)(7)(x)(F)). The salmon must remain in that salmon storage container and within the view of the observer at all times during the offload.
            (4) If, at any point during the offload, salmon are too numerous to be contained in the salmon storage container, cease the offload and all sorting and give the observer the opportunity to count the salmon and collect scientific data or biological samples. The counted salmon then must be removed from the area by plant personnel in the presence of the observer.
            (5) At the completion of the offload, give the observer the opportunity to count the salmon and collect scientific data or biological samples.
            (6) Before sorting of the next offload of catch from the BS pollock fishery may begin, give the observer the opportunity to complete the count of salmon and the collection of scientific data or biological samples from the previous offload of catch from the BS pollock fishery. When the observer has completed all counting and sampling duties for the offload, plant personnel must remove the salmon, in the presence of the observer, from the salmon storage container and location where salmon are counted and biological samples or scientific data are collected.
            (iii) Assignment of crew to assist observer. Operators of vessels and managers of shoreside processors and SFPs that are required to retain salmon under paragraph (f)(15)(i) of this section must designate and identify to the observer aboard the vessel, or at the shoreside processor or SFP, a crew person or employee responsible for ensuring all sorting, retention, and storage of salmon occurs according to the requirements of (f)(15)(ii) of this section.
            (iv) Discard of salmon. Except for salmon under the PSD Program at § 679.26, all salmon must be returned to the sea as soon as is practicable, following notification by an observer that the number of salmon has been determined and the collection of scientific data or biological samples has been completed.
            
            (g) Chinook salmon bycatch management in the AI pollock fishery—(1) Applicability. This paragraph contains regulations governing the bycatch of Chinook salmon in the AI pollock fishery.
            (2) AI Chinook salmon PSC limit. (i) The PSC limit for Chinook salmon caught by vessels while harvesting pollock in the AI is 700 fish.
            (ii) 7.5 percent of the PSC limit is allocated to the CDQ Program as a PSQ reserve.
            (3) Area closures. If, during the fishing year, the Regional Administrator determines that catch of Chinook salmon by vessels using trawl gear while directed fishing for pollock in the AI will reach the PSC limit, NMFS, by notification in the Federal Register, will close the AI Chinook Salmon Savings Area, as defined in Figure 8 to this part, to directed fishing for pollock with trawl gear on the following dates:
            (i) From the effective date of the closure until April 15, and from September 1 through December 31, if the Regional Administrator determines that the annual limit of AI Chinook salmon will be attained before April 15.
            (ii) From September 1 through December 31, if the Regional Administrator determines that the annual limit of AI Chinook salmon will be attained after April 15.
            (h) GOA Chinook Salmon PSC Management—(1) Applicability. Regulations in this paragraph apply to trawl vessels participating in the directed fishery for groundfish in the Western and Central reporting areas of the GOA and processors receiving deliveries from these vessels.
            (2) GOA Chinook salmon PSC limits for the pollock sectors (fisheries). (i) The annual PSC limit for vessels participating in the directed fishery for pollock in the Western reporting area of the GOA is 6,684 Chinook salmon.
            (ii) The annual PSC limit for vessels participating in the directed fishery for pollock in the Central reporting area of the GOA is 18,316 Chinook salmon.
            (3) GOA non-pollock trawl sectors. For the purposes of accounting for the annual Chinook salmon PSC limits at paragraph (h)(4)(i) of this section, the non-pollock trawl sectors are:
            (i) Trawl catcher/processor sector. The Trawl catcher/processor sector is any catcher/processor vessel fishing for groundfish, other than pollock, with trawl gear in the Western or Central GOA reporting area and processing that groundfish at sea;
            (ii) Rockfish Program catcher vessel sector. The Rockfish Program catcher vessel sector is any catcher vessel fishing for groundfish, other than pollock, with trawl gear in the Western or Central reporting area of the GOA and operating under the authority of a Central GOA Rockfish Program CQ permit assigned to the catcher vessel sector; and
            (iii) Non-Rockfish Program catcher vessel sector. The Non-Rockfish Program catcher vessel sector is any catcher vessel fishing for groundfish, other than pollock, with trawl gear in the Western or Central reporting area of the GOA and not operating under the authority of a Central GOA Rockfish Program CQ permit assigned to the catcher vessel sector.
            (4) GOA Chinook salmon PSC limits for non-pollock trawl fisheries. (i) The annual Chinook salmon PSC limits in the Western and Central reporting areas of the GOA for the sectors defined in paragraph (h)(3) of this section are as follows:
            
              
                For the following sectors defined in § 679.21(h)(3) . . .
                The total Chinook salmon PSC limit in each calendar year is . . .
                Unless, the use of the Chinooksalmon PSC limit for that sector in a calendar year does not exceed . . .
                
                If so, in thefollowing calendar year, the Chinook salmon PSC limit for that sector will be . . .
                
              
              
                (A) Trawl catcher/processor sector
                3,600
                3,120
                4,080
              
              
                (B) Rockfish Program catcher vessel sector
                1,200
                N/A
              
              
                (C) Non-Rockfish Program catcher vessel sector
                2,700
                2,340
                3,060
              
            
            
            (ii) For the Trawl catcher/processor sector defined in paragraph (h)(3)(i) of this section:
            (A) The seasonal PSC limit prior to June 1 is 2,376 Chinook salmon if the annual Chinook salmon PSC limit is 3,600. The seasonal PSC limit prior to June 1 is 2,693 Chinook salmon if the annual Chinook salmon PSC limit is 4,080.
            (B) The number of Chinook salmon PSC available on June 1 through the remainder of the calendar year is the annual Chinook salmon PSC limit specified for the Trawl catcher/processor sector minus the number of Chinook salmon used by that sector prior to June 1 and any Chinook salmon PSC limit reapportioned to another sector specified at paragraph (h)(5)(iii) of this section prior to June 1.
            (5) Inseason reapportionment of Chinook salmon PSC limits. (i) On October 1, the Regional Administrator may reallocate any unused Chinook salmon PSC available to the Rockfish Program catcher vessel sector, defined in paragraph (h)(3)(ii) of this section, in excess of 150 Chinook salmon to the Non-Rockfish Program catcher vessel sector, but not to exceed the Non-Rockfish Program catcher vessel sector's limit on Chinook salmon PSC reapportionment as defined in paragraph (h)(5)(iv)(D) of this section.
            (ii) On November 15, the Regional Administrator may reallocate all remaining Chinook salmon PSC available to the Rockfish Program catcher vessel sector, defined in paragraph (h)(3)(ii) of this section, to the Non-Rockfish Program catcher vessel sector, but not to exceed the Non-Rockfish Program catcher vessel sector's limit on Chinook salmon PSC reapportionment as defined in paragraph (h)(5)(iv)(D) of this section.

            (iii) Any Chinook salmon PSC limit in paragraphs (h)(2) or (h)(4) of this section projected by the Regional Administrator to be unused during the remainder of the fishing year may be reapportioned subject to the Chinook salmon PSC limits in paragraphs (h)(5)(iv)(A) through (D) of this section for the remainder of the fishing year. NMFS will publish notification in the Federal Register announcing any Chinook salmon PSC limit reapportionments in the GOA.
            (iv) On an annual basis, NMFS shall not reapportion an amount of unused Chinook salmon PSC greater than the following amounts:
            (A) 3,342 Chinook salmon to vessels participating in the directed fishery for pollock in the Western reporting area of the GOA;
            (B) 9,158 Chinook salmon to vessels participating in the directed fishery for pollock in the Central reporting area of the GOA;
            (C) 600 Chinook salmon to the Rockfish Program catcher vessel sector defined in paragraph (h)(3)(ii) of this section; and
            (D) 1,350 Chinook salmon to the Non-Rockfish Program catcher vessel sector defined in paragraph (h)(3)(iii) of this section.
            (6) Salmon retention. (i) The operator of a vessel, including but not limited to a catcher vessel or tender, must retain all salmon until delivered to a processing facility.
            (ii) The operator of a catcher/processor or the owner and manager of a shoreside processor or SFP receiving groundfish deliveries from trawl vessels must retain all salmon until the number of salmon by species has been accurately recorded in the eLandings at-sea production report or eLandings groundfish landing report.
            (iii) The owner and manager of a shoreside processor or SFP receiving pollock deliveries must, if an observer is present, retain all salmon until the observer is provided the opportunity to count the number of salmon and collect scientific data or biological samples from the salmon.
            (iv) The operator of a catcher/processor must retain all salmon until an observer is provided the opportunity to collect scientific data or biological samples from the salmon.
            (7) Salmon discard. Except for salmon under the PSD program defined in § 679.26, all salmon must be discarded after the requirements at paragraph (h)(6)(ii) or (h)(6)(iii) of this section have been met.
            (8) GOA Chinook salmon PSC closures. If, during the fishing year, the Regional Administrator determines that:
            

            (i) Vessels participating in the directed fishery for pollock in the Western reporting area or Central reporting area of the GOA will reach the applicable Chinook salmon PSC limit specified for that reporting area under paragraph (h)(2) of this section or the applicable limit following any reapportionment under paragraph (h)(5) of this section, NMFS will publish notification in the Federal Register closing the applicable regulatory area to directed fishing for pollock;

            (ii) Vessels in a sector defined in paragraph (h)(3) of this section will reach the applicable Chinook salmon PSC limit specified for that sector under paragraph (h)(4)(i) of this section or the applicable limit following any reapportionment under paragraph (h)(5) of this section, NMFS will publish notification in the Federal Register closing directed fishing for all groundfish species, other than pollock, with trawl gear in the Western and Central reporting areas of the GOA for that sector; or

            (iii) Vessels in the Trawl catcher/processor sector defined in paragraph (h)(3)(i) of this section will reach the seasonal Chinook salmon PSC limit specified at paragraph (h)(4)(ii)(A) of this section prior to June 1, NMFS will publish notification in the Federal Register closing directed fishing for all groundfish species, other than pollock, with trawl gear in the Western and Central reporting areas of the GOA for all vessels in the Trawl catcher/processor sector until June 1. Directed fishing for groundfish species, other than pollock will reopen on June 1 for the Trawl catcher/processor sector defined in paragraph (h)(3)(i) of this section with the Chinook salmon PSC limit determined at paragraph (h)(4)(ii)(B) of this section unless NMFS determines that the amount of Chinook salmon PSC available to the sector is insufficient to allow the sector to fish and not exceed its annual Chinook salmon PSC limit.
            [61 FR 31230, June 19, 1996]
            
              Editorial Note:
              For Federal Register citations affecting § 679.21, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            § 679.22
            Closures.
            (a) BSAI—(1) Zone 1 (512) closure to trawl gear. No fishing with trawl gear is allowed at any time in reporting Area 512 of Zone 1 in the Bering Sea subarea.
            (2) Zone 1 (516) closure to trawl gear. No fishing with trawl gear is allowed at any time in reporting Area 516 of Zone 1 in the Bering Sea Subarea during the period March 15 through June 15.
            (3) Red King Crab Savings Area (RKCSA). Directed fishing for groundfish by vessels using trawl gear other than pelagic trawl gear is prohibited at all times, except as provided at § 679.21(e)(3)(ii)(B), in that part of the Bering Sea subarea defined as RKCSA in Figure 11 to this part.
            (4) Walrus protection areas. (i) From April 1 through September 30 of each calendar year, vessels designated on a Federal fisheries permit issued under § 679.4 are prohibited from deploying fishing gear in that part of the Bering Sea subarea between 3 and 12 nm seaward of the baseline used to measure the territorial sea around islands named Round Island and The Twins, as shown on National Ocean Survey Chart 16315, and around Cape Peirce (58°33′ N. lat., 161°43′ W. long.).
            (ii) From April 1 through September 30 of each calendar year, vessels designated on a Federal fisheries permit issued under § 679.4 are prohibited in that part of the Bering Sea subarea between 3 and 12 nm seaward of the baseline used to measure the territorial sea around islands named Round Island and The Twins, as shown on National Ocean Survey Chart 16315, and around Cape Peirce (58°33′ N. lat., 161°43′ W. long.), except that from April 1 through August 15 of each calendar year vessels designated on a Federal fisheries permit are not prohibited from entering and transiting through waters off:
            (A) Round Island, north of a straight line connecting 58°47.90′ N. lat./160°21.91′ W. long., and 58°32.94′ N. lat./159°35.45′ W. long.; and
            (B) Cape Peirce, east of a straight line connecting 58°30.00′ N. lat./161°46.20′ W. long., and 58°21.00′ N. lat./161°46.20′ W. long.
            (5) Catcher Vessel Operational Area (CVOA)—(i) Definition. The CVOA is defined as that part of the BSAI that is south of 56°00′ N lat. and between 163°00′ W long. and 167°30′ W long., and north of the Aleutian Islands (Figure 2 to part 679).
            (ii) Catcher/processor restrictions. A catcher/processor vessel authorized to fish for BSAI pollock under § 679.4 is prohibited from conducting directed fishing for pollock in the CVOA during the B pollock season defined at § 679.23(e)(2)(ii), unless it is directed fishing for Pollock CDQ.
            (6) Pribilof Islands Habitat Conservation Zone. Directed fishing for groundfish using trawl gear or pot gear, or fishing for halibut using pot gear, is prohibited at all times in the area defined in Figure 10 to this part as the Pribilof Islands Habitat Conservation Zone.
            (7) Steller sea lion protection areas, Bering Sea reporting areas. (A) Boundaries. The Bogoslof area consists of all waters of area 518 as described in Figure 1 of this part south of a straight line connecting 55°00′ N lat./170°00′ W long., and 55°00′ N lat./168°11′4.75′ W long.;
            (B) Fishing prohibition. All waters within the Bogoslof area are closed to directed fishing for pollock, Pacific cod, and Atka mackerel by vessels named on a Federal Fisheries Permit under § 679.4(b), except as provided in paragraph (a)(7)(i)(C) of this section.
            (C) Bogoslof Pacific cod exemption area. (1) All catcher vessels less than 60 ft (18.3 m) LOA using jig or hook-and-line gear for directed fishing for Pacific cod are exempt from the Pacific cod fishing prohibition as described in paragraph (a)(7)(i)(B) of this section in the portion of the Bogoslof area south of a line connecting a point 3 nm north of Bishop Point (54°01′25″ N lat./166°57′00″ W long.) to Cape Tanak (53°33′50″ N lat./168°00′00″ W long.), not including waters of the Bishop Point Pacific cod fishing closures as described in Table 5 of this part.
            (2) If the Regional Administrator determines that 113 mt of Pacific cod have been caught by catcher vessels less than 60 ft (18.3 m) LOA using jig or hook-and-line gear in the exemption area described in paragraph (a)(7)(i)(C)(1) of this section, the Regional Administrator will prohibit directed fishing for Pacific cod by catcher vessels less than 60 ft (18.3 m) LOA using jig or hook-and-line gear in the exemption area by notification published in the Federal Register.
            
            (ii) Bering Sea Pollock Restriction Area. (A) Boundaries. The Bering Sea Pollock Restriction Area consists of all waters of the Bering Sea subarea south of a line connecting the points 163°0′00″ W long./55°46′30″ N lat., 165°08′00″ W long./54°42′9″ N lat., 165°40′00″ W long./54°26′30″ N lat., 166°12′00″ W long./54°18′40″ N lat., and 167°0′00″ W long./54°8′50″ N lat.
            (B) Fishing prohibition. All waters within the Bering Sea Pollock Restriction Area are closed during the A season, as defined at § 679.23(e)(2), to directed fishing for pollock by vessels named on a Federal Fisheries Permit under § 679.4(b).
            (iii) Groundfish closures. Directed fishing for groundfish by vessels named on a Federal Fisheries Permit under § 679.4(b) is prohibited within 3 nm of selected sites. These sites are listed in Table 12 of this part and are identified by “Bering Sea” in column 2.
            (iv) Pollock closures. Directed fishing for pollock by vessels named on a Federal Fisheries Permit under § 679.4(b) is prohibited within pollock no-fishing zones around selected sites. These sites are listed in Table 4 of this part and are identified by “Bering Sea” in column 2.
            (v) Pacific cod closures. Directed fishing for Pacific cod by vessels named on a Federal Fisheries Permit under § 679.4(b) and using trawl, hook-and-line, or pot gear is prohibited within the Pacific cod no-fishing zones around selected sites. These sites and gear types are listed in Table 5 of this part and are identified by “BS” in column 2.
            (vi) Atka mackerel closures. Directed fishing for Atka mackerel by vessels named on a Federal Fisheries Permit under § 679.4(b) and using trawl gear is prohibited within the Bering Sea reporting areas.
            (vii) Steller sea lion conservation area (SCA)—(A) General. Directed fishing for pollock by vessels catching pollock for processing by the inshore component, catcher/processors in the offshore component, motherships in the offshore component, or directed fishing for CDQ pollock, is prohibited within the SCA until April 1 when the Regional Administrator announces, by notification in the Federal Register, that the criteria set out in paragraph (a)(7)(vii)(C) of this section have been met by that industry component.
            (B) Boundaries. The SCA consists of the area of the Bering Sea subarea between 170°00′ W long. and 163°00′ W long., south of straight lines connecting the following points in the order listed:
            55°00′ N lat. 170°00′ W long.;
            55°00′ N lat. 168°00′ W long.;
            55°30′ N lat. 168°00′ W long.;
            55°30′ N lat. 166°00′ W long.;
            56°00′ N lat. 166°00′ W long.; and,
            56°00′ N lat. 163°00′ W long.
            (C) Criteria for closure—(1) General. The directed fishing closures identified in paragraph (a)(7)(vii)(A) of this section will take effect when the Regional Administrator determines that the harvest limit for pollock within the SCA, as specified in § 679.20(a)(5)(i)(C) is reached before April 1. The Regional Administrator shall prohibit directed fishing for pollock in the SCA by notification published in the Federal Register.
            
            (2) Inshore catcher vessels greater than 99 ft (30.2 m) LOA. The Regional Administrator will prohibit directed fishing for pollock by vessels greater than 99 ft (30.2 m) LOA, catching pollock for processing by the inshore component before reaching the inshore SCA harvest limit before April 1 to accommodate fishing by vessels less than or equal to 99 ft (30.2 m) inside the SCA until April 1. The Regional Administrator will estimate how much of the inshore seasonal allowance is likely to be harvested by catcher vessels less than or equal to 99 ft (30.2 m) LOA and reserve a sufficient amount of the inshore SCA allowance to accommodate fishing by such vessels after the closure of the SCA to inshore vessels greater than 99 ft (30.2 m) LOA. The Regional Administrator will prohibit directed fishing for all inshore catcher vessels within the SCA when the harvest limit specified in § 679.20(a)(5)(i)(C) has been met before April 1.
            (8) Steller sea lion protection areas, Aleutian Islands reporting areas—(i) Seguam Foraging area. (A) The Seguam foraging area is all waters within the area between 52° N lat. and 53° N lat. and between 173°30′ W long. and 172°30′ W long.
            (B) Directed fishing for pollock, Pacific cod, and Atka mackerel by vessels named on a Federal Fisheries Permit under § 679.4(b) is prohibited in the Seguam Foraging area as described in paragraph (a)(8)(i)(A) of this section.
            (ii) Pollock Closure. Directed fishing for pollock by vessels named on a Federal Fisheries Permit under § 679.4(b) is prohibited within the pollock no-fishing zones around selected sites. These sites are listed in Table 4 of this part and are identified by “Aleutian I.” in column 2.
            (iii) Groundfish closures. Directed fishing for groundfish by vessels named on a Federal Fisheries Permit under § 679.4(b) is prohibited within 3 nm of selected sites. These sites are listed in Table 12 of this part and are identified by “Aleutian Islands” in column 2.
            (iv) Pacific cod closures. Directed fishing for Pacific cod required to be deducted from the Federal TAC specified at § 679.20 by vessels named on a Federal Fisheries Permit under § 679.4(b) using trawl, hook-and-line, or pot gear is prohibited within Pacific cod no-fishing zones around selected sites. These sites and gear types are described in Table 5 of this part and its footnotes and are identified by “AI” in column 2.
            (v) Atka mackerel closures. Directed fishing for Atka mackerel by vessels named on a Federal Fisheries Permit under § 679.4(b) and using trawl gear is prohibited within Atka mackerel no-fishing zones around selected sites. These sites are listed in Table 6 of this part and are identified by “Aleutian Islands” in column 2.
            (9) Nearshore Bristol Bay Trawl Closure. Directed fishing for groundfish by vessels using trawl gear in Bristol Bay, as described in the current edition of NOAA chart 16006, is closed at all times in the area east of 162°00′ W. long., except that the Nearshore Bristol Bay Trawl Area defined in Figure 12 to this part is open to trawling from 1200 hours A.l.t., April 1 to 1200 hours A.l.t., June 15 of each year.
            (10) Chum Salmon Savings Area. Directed fishing for pollock by vessels using trawl gear is prohibited from August 1 through August 31 in the Chum Salmon Savings Area defined at Figure 9 to this part (see also § 679.21(f)(14)). Vessels directed fishing for pollock in the BS, including pollock CDQ, and operating under an approved IPA under § 679.21(f)(12) are exempt from closures in the Chum Salmon Savings Area.
            (11) [Reserved]
            (12) Alaska Seamount Habitat Protection Areas. No federally permitted vessel may fish with bottom contact gear in the Alaska Seamount Habitat Protection Areas, as described in Table 22 to this part.
            (13) Aleutian Islands Coral Habitat Protection Areas. No federally permitted vessel may fish with bottom contact gear in the Aleutian Islands Coral Habitat Protection Areas, as described in Table 23 to this part.
            (14) Aleutian Islands Habitat Conservation Area. Except within those areas identified as opened to nonpelagic trawl gear fishing in Table 24 to this part, no federally permitted vessel may fish with nonpelagic trawl gear in the Aleutian Islands Habitat Conservation Area, as described in Table 24 to this part.
            (15) Bowers Ridge Habitat Conservation Zone. No federally permitted vessel may fish with mobile bottom contact gear in the Bowers Ridge Habitat Conservation Zone, as described in Table 25 to this part.
            (16) Bering Sea Habitat Conservation Area. No federally permitted vessel may fish with nonpelagic trawl gear in the Bering Sea Habitat Conservation Area specified at Table 42 and Figure 16 to this part.
            (17) Northern Bering Sea Research Area. No federally permitted vessel may fish with nonpelagic trawl gear in the Northern Bering Sea Research Area specified at Table 43 and Figure 17 to this part.
            (18) Nunivak Island, Etolin Strait, and Kuskokwim Bay Habitat Conservation Area. No federally permitted vessel may fish with nonpelagic trawl gear in the Nunivak Island, Etolin Strait, and Kuskokwim Bay Habitat Conservation Area specified at Table 44 and Figure 21 to this part.
            (19) St. Lawrence Island Habitat Conservation Area. No federally permitted vessel may fish with nonpelagic trawl gear in the St. Lawrence Island Habitat Conservation Area specified at Table 45 to this part.
            (20) St. Matthew Island Habitat Conservation Area. No federally permitted vessel may fish with nonpelagic trawl gear in the St. Matthew Island Habitat Conservation Area specified at Table 46 to this part.
            (21) Modified Gear Trawl Zone. No vessel required to be federally permitted may fish with nonpelagic trawl gear in the Modified Gear Trawl Zone specified at Table 51 to this part, except for federally permitted vessels that are directed fishing for groundfish using modified nonpelagic trawl gear that meets the standards at § 679.24(f).
            (b) GOA—(1) Kodiak Island, trawls other than pelagic trawls—(i) Type I closures. No person may trawl in waters of the EEZ within the vicinity of Kodiak Island, as shown in Figure 5 to this part as Type I areas, from a vessel having any trawl other than a pelagic trawl either attached or on board.
            (ii) Type II closures. From February 15 to June 15, no person may trawl in waters of the EEZ within the vicinity of Kodiak Island, as shown in Figure 5 to this part as Type II areas, from a vessel having any trawl other than a pelagic trawl either attached or on board.
            (iii) Type III closures. Type III areas are open unless otherwise closed to trawling.
            (2) Steller sea lion protection areas—(i) Groundfish closures. Directed fishing for groundfish by vessels named on a Federal Fisheries Permit under § 679.4(b) is prohibited within 3 nm of selected sites. These sites are listed in Table 12 of this part and are identified by “Gulf of Alaska” in column 2.
            (ii) Pollock closures. Directed fishing for pollock by vessels named on a Federal Fisheries Permit under § 679.4(b) is prohibited within pollock no-fishing zones around selected sites. These sites are listed in Table 4 of this part and are identified by “Gulf of Alaska” in column 2.
            (iii) Pacific cod closures. Directed fishing for Pacific cod by vessels named on a Federal Fisheries Permit under § 679.4(b) and using trawl, hook-and-line, or pot gear in the federally managed Pacific cod or State of Alaska parallel groundfish fisheries, as defined in Alaska Administrative Code (5 AAC 28.087(c), January 3, 2002), is prohibited within Pacific cod no-fishing zones around selected sites. These sites and gear types are listed in Table 5 of this part and are identified by “GOA” in column 2.
            (iv) Atka mackerel closure. Directed fishing for Atka mackerel by vessels named on a Federal Fisheries Permit under § 679.4(b) within the Gulf of Alaska subarea is prohibited at all times.
            (3) Marmot Bay Tanner Crab Protection Area. No federally permitted vessel may fish with trawl gear in the Marmot Bay Tanner Crab Protection Area, as described in Figure 5 to this part, except federally permitted vessels directed fishing for pollock using pelagic trawl gear.
            (4) Southeast Outside District, gear other than nontrawl. Use of any gear other than nontrawl gear is prohibited at all times in Southeast Outside District defined at Figure 3 to this part.
            (5) Sitka Pinnacles Marine Reserve. (i) No FFP holder may fish for groundfish in the Sitka Pinnacles Marine Reserve, and no vessel named on an FFP may be anchored in the Sitka Pinnacles Marine Reserve, as described in Figure 18 to this part.
            (ii) No person fishing under an IFQ halibut permit may fish for halibut and no person fishing under an IFQ sablefish permit may fish for sablefish in the Sitka Pinnacles Marine Reserve; and no vessel with an IFQ permit holder or IFQ hired master permit holder onboard may be anchored in the Sitka Pinnacles Marine Reserve, as described in Figure 18 to this part.
            (6) [Reserved]
            (7) Cook Inlet. No person may use a non-pelagic trawl in waters of the EEZ of Cook Inlet north of a line from Cape Douglas (58°51.10′ N. lat.) to Point Adam (59°15.27′ N. lat.).
            (8) Alaska Seamount Habitat Protection Areas. No federally permitted vessel may fish with bottom contact gear in the Alaska Seamount Habitat Protection Areas, as described in Table 22 to this part.
            (9) Gulf of Alaska Coral Habitat Protection Areas. No federally permitted vessel may fish with bottom contact gear in the Gulf of Alaska Coral Habitat Protection Areas, as described in Table 26 to this part.
            (10) Gulf of Alaska Slope Habitat Conservation Areas. No federally permitted vessel may fish with nonpelagic trawl gear in the Gulf of Alaska Slope Habitat Conservation Areas, as described in Table 27 to this part.
            (c) Directed fishing closures. See § 679.20(d) and § 679.20(i).
            (d) Groundfish as prohibited species closures. See § 679.20(d).
            (e) Overfishing closures. See § 679.20(d).
            (f) Prohibited species closures. See § 679.21.
            (g) [Reserved]
            (h) CDQ fisheries closures. See § 679.7(d)(5) for time and area closures that apply to the CDQ fisheries once the non-Chinook salmon PSQ and crab PSQ amounts have been reached.
            (i) Forage fish, grenadiers, squids, and sculpins closures. See § 679.20(i)(3).
            [61 FR 31230, June 19, 1996]
            
              Editorial Note:
              For Federal Register citations affecting § 679.22, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            § 679.23
            Seasons.
            Link to an amendment published at 85 FR 38100, June 25, 2020.
            (a) Groundfish, general. Fishing for groundfish in the GOA and BSAI is authorized from 0001 hours, A.l.t., January 1, through 2400 hours, A.l.t., December 31, subject to the other provisions of this part, except as provided in paragraph (c) of this section.
            (b) Time of groundfish openings and closures. The time of all openings and closures of fishing seasons, other than the beginning and end of the calendar fishing year, is 1200 hours, A.l.t.
            (c) GOA and BSAI trawl groundfish. Notwithstanding other provisions of this part, fishing for groundfish with trawl gear in the GOA and BSAI is prohibited from 0001 hours, A.l.t., January 1, through 1200 hours, A.l.t., January 20.
            (d) GOA groundfish seasons—(1) Directed fishing for trawl rockfish. Directed fishing for rockfish with trawl gear is authorized from 1200 hours, A.l.t., on the first day of the third quarterly reporting period of a fishing year through 2400 hours, A.l.t., December 31, subject to other provisions of this part.
            
            (2) Directed fishing for pollock. Subject to other provisions of this part, directed fishing for pollock in the Western and Central Regulatory Areas is authorized only during the following four seasons:
            (i) A season. From 1200 hours, A.l.t., January 20 through 1200 hours, A.l.t., March 10;
            (ii) B season. From 1200 hours, A.l.t., March 10 through 1200 hours, A.l.t., May 31;
            (iii) C season. From 1200 hours, A.l.t., August 25 through 1200 hours, A.l.t., October 1; and
            (iv) D season. From 1200 hours, A.l.t., October 1 through 1200 hours, A.l.t., November 1.
            (3) Directed fishing for Pacific cod (i) Hook-and-line or pot gear. Subject to other provisions of this part, directed fishing for Pacific cod with hook-and-line or pot gear in the Western and Central GOA Regulatory Areas is authorized only during the following two seasons:
            (A) A season. From 0001 hours, A.l.t., January 1 through 1200 hours, A.l.t., June 10; and
            (B) B season. From 1200 hours, A.l.t., September 1 through 2400 hours, A.l.t., December 31.
            (ii) Trawl gear. Subject to other provisions of this part, directed fishing for Pacific cod with trawl gear in the Western and Central Regulatory Areas is authorized only during the following two seasons:
            (A) A season. From 1200 hours, A.l.t., January 20 through 1200 hours, A.l.t., June 10; and
            (B) B season. From 1200 hours, A.l.t., September 1 through 1200 hours, A.l.t., November 1.
            (iii) Jig gear. Subject to other provisions of this part, directed fishing for Pacific cod with jig gear in the Western and Central GOA Regulatory Areas is authorized only during the following two seasons:
            (A) A season. From 0001 hours, A.l.t., January 1 through 1200 hours, A.l.t., June 10 or when the jig A season allocation is reached, whichever occurs first;
            (B) B season. From 1200 hours, A.l.t., June 10 through 2400 hours, A.l.t., December 31 or when the jig B season allocation is reached, whichever occurs first.
            (e) BSAI groundfish seasons—(1) Directed fishing for arrowtooth flounder, Kamchatka flounder, and Greenland turbot. Directed fishing for arrowtooth flounder, Kamchatka flounder, and Greenland turbot in the BSAI is authorized from 1200 hours, A.l.t., May 1 through 2400 hours, A.l.t., December 31, subject to the other provisions of this part.
            (2) Directed fishing for pollock in the Bering Sea subarea by inshore, offshore catcher/processor, and mothership components, in the AI directed pollock fishery, and pollock CDQ fisheries. Subject to other provisions of this part, directed fishing for pollock by vessels catching pollock for processing by the inshore component, catcher/processors in the offshore component, and motherships in the offshore component in the Bering Sea subarea, directed fishing for pollock in the AI directed pollock fishery, or directed fishing for CDQ pollock in the BSAI is authorized only during the following two seasons:
            (i) A season. From 1200 hours, A.l.t., January 20 through 1200 hours, A.l.t., June 10; and
            (ii) B season. From 1200 hours, A.l.t., June 10 through 1200 hours, A.l.t., November 1.
            (3) Directed fishing for Atka mackerel with trawl gear. Subject to other provisions of this part, directed fishing for Atka mackerel with trawl gear in the BSAI is authorized only during the following two seasons:
            (i) A season. From 1200 hours, A.l.t., January 20 through 1200 hours, A.l.t., June 10; and
            (ii) B season. From 1200 hours, A.l.t., June 10 through 1200 hours, A.l.t., December 31.
            (4) CDQ fishing seasons. (i) Halibut CDQ. Fishing for CDQ halibut with fixed gear under an approved CDQ allocation may begin on the effective date of the allocation, except that CDQ fishing may occur only during the fishing periods specified in the annual management measures published in the Federal Register pursuant to § 300.62 of chapter III of this title.
            (ii) Sablefish CDQ. Fishing for CDQ sablefish with fixed gear under an approved CDQ allocation may begin on the effective date of the allocation, except that it may occur only during the IFQ fishing season specified in paragraph (g)(1) of this section.
            (iii) Groundfish CDQ. Fishing for groundfish CDQ species, other than CDQ pollock; hook-and-line, pot, jig, or trawl CDQ Pacific cod; trawl CDQ Atka mackerel; and fixed gear CDQ sablefish under subpart C of this part, is authorized from 0001 hours, A.l.t., January 1 through the end of each fishing year, except as provided under paragraph (c) of this section.
            (5) Directed fishing for Pacific cod—(i) Hook-and-line gear. Subject to other provisions of this part, directed fishing for CDQ and non-CDQ Pacific cod with vessels equal to or greater than 60 ft (18.3 m) LOA using hook-and-line gear is authorized only during the following two seasons:
            (A) A season. From 0001 hours, A.l.t., January 1 through 1200 hours, A.l.t., June 10; and
            (B) B season. From 1200 hours, A.l.t., June 10 through 2400 hours, A.l.t., December 31.
            (ii) Trawl gear. Subject to other provisions of this part, directed fishing for CDQ and non-CDQ Pacific cod with trawl gear in the BSAI is authorized only during the following three seasons:
            (A) A season. From 1200 hours, A.l.t., January 20 through 1200 hours, A.l.t., April 1;
            (B) B season. From 1200 hours, A.l.t., April 1 through 1200 hours, A.l.t., June 10; and
            (C) C season— (1) Catcher vessels and AFA catcher/processors. From 1200 hours, A.l.t., June 10 through 1200 hours, A.l.t., November 1.
            (2) Amendment 80 and CDQ. From 1200 hours, A.l.t., June 10 through 1200 hours, A.l.t., December 31.
            (iii) Pot gear. Subject to other provisions of this part, non-CDQ directed fishing for Pacific cod with vessels equal to or greater than 60 ft (18.3 m) LOA using pot gear in the BSAI is authorized only during the following two seasons:
            (A) A season. From 0001 hours, A.l.t., January 1 through 1200 hours, A.l.t., June 10; and
            (B) B season. From 1200 hours, A.l.t., September 1 through 2400 hours, A.l.t., December 31.
            (iv) Jig gear. Subject to other provisions of this part, directed fishing for CDQ and non-CDQ Pacific cod with jig gear is authorized only during the following three seasons:
            (A) A season. From 0001 hours, A.l.t., January 1 through 1200 hours, A.l.t., April 30;
            (B) B season. From 1200 hours, A.l.t., April 30 through 1200 hours, A.l.t., August 31;
            (C) C season. From 1200 hours, A.l.t., August 31 through 2400 hours, A.l.t., December 31.
            (f) IFQ halibut. The fishing period(s) for IFQ halibut are established by the IPHC and are specified in the annual management measures published in the Federal Register pursuant to § 300.62 of chapter III of this title. Catches of halibut by fixed gear at times other than during the specified fishing periods must be treated as prohibited species as prescribed at § 679.21(a).
            (g) IFQ sablefish. (1) Directed fishing for sablefish using fixed gear in any IFQ regulatory area may be conducted in any fishing year during the period specified by the Regional Administrator and announced by publication in the Federal Register. The Regional Administrator will take into account the opening date of the halibut season when determining the opening date for sablefish for the purposes of reducing bycatch and regulatory discards between the two fisheries.
            (2) Except for catches of sablefish with longline pot gear in the GOA, catches of sablefish by fixed gear during other periods may be retained up to the amounts provided for by the directed fishing standards specified at § 679.20 when made by an individual aboard the vessel who has a valid IFQ permit and unused IFQ in the account on which the permit was issued.
            (3) Catches of sablefish in excess of the maximum retainable bycatch amounts and catches made without IFQ must be treated in the same manner as prohibited species as defined at § 679.21(a).
            (h) Stand down requirements for trawl catcher vessels transiting between the BSAI and GOA.
              
            
            
              
                If you own or operate a catcher vessel and fish for groundfish with trawl gear in the* * *
                You are prohibited from subsequently deploying trawl gear in the* * *
                Until* * *
              
              
                (1) BSAI while pollock or Pacific cod is open to directed fishing in the BSAI
                Western and Central GOA regulatory areas
                1200 hours A.l.t. on the third day after the date of landing or transfer of all groundfish on board the vessel harvested in the BSAI, unless you are engaged in directed fishing for Pacific cod in the GOA for processing by the offshore component.
              
              
                (2) Western GOA regulatory area while pollock or inshore Pacific cod is open to directed fishing in the Western GOA regulatory area
                BSAI
                1200 hours A.l.t. on the third day after the date of landing or transfer of all groundfish on board the vessel harvested in the Western Regulatory Area of the GOA, unless you are participating in a CDQ fishery.
              
              
                (3) Central GOA regulatory area while pollock or inshore Pacific cod is open to directed fishing in the Central GOA regulatory area
                BSAI
                1200 hours A.l.t. on the second day after the date of landing or transfer of all groundfish on board the vessel harvested in the Central GOA regulatory area , unless you are participating in a CDQ fishery.
              
            
            (i) Catcher vessel exclusive fishing seasons for pollock. Catcher vessels are prohibited from participating in directed fishing for pollock under the following conditions. Vessels less than 125 ft (38.1 m) LOA are exempt from this restriction when fishing east of 157°00′ W long. GOA and BSAI seasons are specified at § 679.23(d)(2) and § 679.23(e)(2).
            
              ER02JA03.006
            
            [61 FR 31230, June 19, 1996]
            
              Editorial Note:
              For Federal Register citations affecting § 679.23, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
            
              Effective Date Note:
              At 85 FR 38100, June 25, 2020, § 679.23 was amended by revising paragraph (d)(2), effective Jan. 1, 2021. For the convenience of the user, the revised text is set forth as follows:
              
                
                  
                  § 679.23
                  Seasons.
                  
                  (d) * * *
                  (2) Directed fishing for pollock. Subject to other provisions of this part, directed fishing for pollock in the Western and Central Regulatory Areas is authorized only during the following two seasons:
                  (i) A season. From 1200 hours, A.l.t., January 20 through 1200 hours, A.l.t., May 31; and
                  (ii) B season. From 1200 hours, A.l.t., September 1 through 1200 hours, A.l.t., November 1.
                  
                
              
            
          
          
            § 679.24
            Gear limitations.

            Regulations pertaining to vessel and gear markings are set forth in this section and as prescribed in the annual management measures published in the Federal Register pursuant to § 300.62 of chapter III of this title.
            (a) Marking of hook-and-line, longline pot, and pot-and-line gear. (1) All hook-and-line, longline pot, and pot-and-line marker buoys carried on board or used by any vessel regulated under this part shall be marked with the vessel's Federal fisheries permit number or ADF&G vessel registration number.
            (2) Markings shall be in characters at least 4 inches (10.16 cm) in height and 0.5 inch (1.27 cm) in width in a contrasting color visible above the water line and shall be maintained so the markings are clearly visible.
            (3) Each end of a set of longline pot gear deployed to fish IFQ sablefish in the GOA must have attached a cluster of four or more marker buoys including one hard buoy ball marked with the capital letters “LP” in accordance with paragraph (a)(2) of this section, a flag mounted on a pole, and radar reflector floating on the sea surface.
            (b) Gear restrictions—(1) Pots——Longline pot gear. Any person using longline pot gear must treat any catch of groundfish as a prohibited species, except:
            (i) In the Aleutian Islands subarea.
            (ii) While directed fishing for sablefish in the Bering Sea subarea.
            (iii) While directed fishing for IFQ sablefish in the GOA.
            (iv) While fishing for IFQ or CDQ halibut in the BSAI.
            (2) [Reserved]
            (3) Trawl footrope. No person trawling in any GOA area limited to pelagic trawling under § 679.22 may allow the footrope of that trawl to be in contact with the seabed for more than 10 percent of the period of any tow.
            (4) BSAI pollock nonpelagic trawl prohibition. No person may use nonpelagic trawl gear to engage in directed fishing for pollock in the BSAI.
            (c) Gear restrictions for sablefish—(1) Gear allocations. Gear allocations of sablefish TAC are set out under § 679.20.
            (2) Eastern GOA regulatory area—(i) General. (A) No person may use any gear other than hook-and-line, longline pot, and trawl gear when fishing for sablefish in the Eastern GOA regulatory area.
            (B) No person may use any gear other than hook-and-line gear and longline pot gear to engage in directed fishing for IFQ sablefish.
            (ii) Sablefish as prohibited species—(A) Trawl gear. When operators of vessels using trawl gear have harvested 5 percent of the TAC for sablefish in the Eastern GOA regulatory area during any year, further trawl catches of sablefish must be treated as prohibited species as provided by § 679.21(a).
            (B) Other gear. Operators of vessels using gear types other than those specified in paragraph (c)(2)(i) of this section in the Eastern GOA regulatory area must treat any catch of sablefish as a prohibited species as provided by § 679.21(a).
            (3) Central and Western GOA regulatory areas; sablefish as prohibited species. Operators of vessels using gear types other than hook-and-line, longline pot, and trawl gear in the Central and Western GOA regulatory areas must treat any catch of sablefish in these areas as a prohibited species as provided by § 679.21(a).
            (4) BSAI. Operators of vessels using gear types other than hook-and-line, longline pot, pot-and-line, or trawl gear in the BSAI must treat sablefish as a prohibited species as provided by § 679.21(a).
            (d) Trawl gear test areas—(1) General. For purposes of allowing pelagic and nonpelagic trawl fishermen to test trawl fishing gear, NMFS may establish, after consulting with the Council, locations for the testing of trawl fishing gear in areas that would otherwise be closed to trawling.
            (2) Trawl gear testing. For the purposes of this section, “trawl gear testing” means deploying trawl gear in areas designated in this paragraph (d) and in Figure 7 to this part under the following conditions.
            (i) The codend shall be unzipped while trawl gear testing.
            (ii) Groundfish shall not be possessed on board when trawl gear testing.
            (iii) Observers aboard vessels during the time spent trawl gear testing shall not fulfill observer requirements at subpart E of this part.
            (3) Criteria. The establishment of test areas must comply with the following criteria:
            (i) Depth and bottom type must be suitable for testing the particular gear type.
            (ii) The areas must be outside State waters.
            (iii) The areas must be in locations not normally closed to fishing with that gear type.
            (iv) The areas must be in locations that are not usually fished heavily by that gear type.
            (v) The areas must not be within a designated Steller sea lion protection area at any time of the year.
            (4) Test areas. Trawl gear testing is allowed in the following areas (Figure 7 to this part) bounded by straight lines connecting the coordinates in the order listed, at all times:
            (i) Kodiak Test Area.
              
            
            
              57°37′ N. lat., 152°02′ W. long.
              57°37′ N. lat., 151°25′ W. long.
              57°23′ N. lat., 151°25′ W. long.
              57°23′ N. lat., 152°02′ W. long.
              57°37′ N. lat., 152°02′ W. long.
            
            
            (ii) Sand Point Test Area.
              
            
            
              54°50′ N. lat., 161°00′ W. long.
              54°50′ N. lat., 160°30′ W. long.
              54°35′ N. lat., 160°30′ W. long.
              54°35′ N. lat., 161°00′ W. long.
              54°50′ N. lat., 161°00′ W. long.
            
            
            (iii) Bering Sea Test Area.
              
            
            
              55°00′ N. lat., 167°00′ W. long.
              55°00′ N. lat., 166°00′ W. long.
              54°40′ N. lat., 166°00′ W. long.
              54°40′ N. lat., 167°00′ W. long.
              55°00′ N. lat., 167°00′ W. long.
            
            
            (e) Seabird avoidance program for vessels fishing with hook-and-line gear—(1) Applicability. The operator of a vessel that is longer than 26 ft (7.9 m) LOA fishing with hook-and-line gear must comply with the seabird avoidance requirements as specified in paragraphs (e)(2) and (e)(3) of this section while fishing for any of the following species:
            (i) IFQ halibut or CDQ halibut.
            (ii) IFQ sablefish.
            (iii) Groundfish in the EEZ off Alaska.
            (2) Seabird Avoidance Requirements. The operator of a vessel described in paragraph (e)(1) of this section must:
            (i) Gear onboard. Have onboard the vessel the seabird avoidance gear as specified in paragraph (e)(3) of this section;
            (ii) Gear inspection. Upon request by an authorized officer or observer, make the seabird avoidance gear available for inspection;
            (iii) Gear use. Use seabird avoidance gear as specified in paragraph (e)(3) of this section that meets standards as specified in paragraph (e)(4) of this section, while hook-and-line gear is being deployed.
            (iv) Sink baited hooks. Use hooks that when baited, sink as soon as they are put in the water.
            (v) Offal discharge. (A) If offal is discharged while gear is being set or hauled, discharge offal in a manner that distracts seabirds from baited hooks, to the extent practicable. The discharge site on board a vessel must be either aft of the hauling station or on the opposite side of the vessel from the hauling station.
            (B) Remove hooks from any offal that is discharged.
            (C) Eliminate directed discharge through chutes or pipes of residual bait or offal from the stern of the vessel while setting gear. This does not include baits falling off the hook or offal discharges from other locations that parallel the gear and subsequently drift into the wake zone well aft of the vessel.

            (D) For vessels not deploying gear from the stern, eliminate directed discharge of residual bait or offal over sinking hook-and-line gear while gear is being deployed.
            
            (vi) Safe release of seabirds. Make every reasonable effort to ensure birds brought on board alive are released alive and that, wherever possible, hooks are removed without jeopardizing the life of the birds.
            (3) Seabird avoidance gear requirements. (See also Table 20 to this part.)
            (i) The operator of a vessel identified in paragraph (e)(1) of this section must comply with paragraph (e)(3)(ii) or (e)(3)(iii) of this section while fishing with hook-and-line gear for groundfish, IFQ halibut, CDQ halibut, or IFQ sablefish in Federal waters (EEZ) and for IFQ halibut, CDQ halibut, or IFQ sablefish in the State of Alaska waters, excluding fishing in:
            (A) NMFS Reporting Area 649 (Prince William Sound);
            (B) State waters of Cook Inlet;
            (C) NMFS Reporting Area 659 (Eastern GOA Regulatory Area; Southeast Inside District), but including waters in the areas south of a straight line at 56°17.25 N. lat. between Point Harris and Port Armstrong in Chatham Strait, State statistical areas 325431 and 325401, and west of a straight line at 136°21.17 E. long. from Point Wimbledon extending south through the Inian Islands to Point Lavinia; and
            (D) Area 4E with a vessel less than or equal to 55 ft (16.8 m) LOA, but including fishing in waters south of 60°00.00 N. lat. and west of 160°00.00 W. long.
            (ii) Using other than snap gear,
            (A) A minimum of 1 buoy bag line as specified in paragraph (e)(4)(i) of this section must be used by vessels greater than 26 ft (7.9 m) LOA and less than or equal to 55 ft (16.8 m) LOA without masts, poles, or rigging.
            (B) A minimum of a single streamer line as specified in paragraph (e)(4)(ii) of this section must be used by vessels greater than 26 ft (7.9 m) LOA and less than or equal to 55 ft (16.8 m) LOA with masts, poles, or rigging.
            (C) A minimum of a paired streamer line of a standard as specified in paragraph (e)(4)(iii) of this section must be used by vessels greater than 55 ft (16.8 m) LOA.
            (iii) Using snap gear,
            (A) A minimum of 1 buoy bag line as specified in paragraph (e)(4)(i) of this section must be used by vessels greater than 26 ft (7.9 m) LOA and less than or equal to 55 ft (16.8 m) LOA without masts, poles, or rigging.
            (B) A minimum of a single streamer line as specified in paragraph (e)(4)(iv) of this section must be used by vessels greater than 26 ft (7.9 m) LOA and less than or equal to 55 ft (16.8 m) LOA with masts, poles, or rigging.
            (C) A minimum of a single streamer line as specified in paragraph (e)(4)(iv) of this section must be used by vessels greater than 55 ft (16.8 m) LOA.
            (4) Seabird avoidance gear performance and material standards:
            
            (i) Buoy bag line weather exception. In winds exceeding 45 knots (storm or Beaufort 9 conditions), the use of a buoy bag line is discretionary.
            (ii) Single streamer standard. (A) A single streamer line must:
            (1) Be a minimum of 300 feet (91.4 m) in length;
            (2) Have streamers spaced every 16.4 ft (5 m);
            (3) Be deployed before the first hook is set in such a way that streamers are in the air for a minimum of 131.2 ft (40 m) aft of the stern and within 6.6 ft (2 m) horizontally of the point where the main groundline enters the water.
            (4) Have individual streamers that hang attached to the mainline to 9.8 in (0.25 m) above the waterline in the absence of wind.
            (5) Have streamers constructed of material that is brightly colored, UV-protected plastic tubing or 3/8 inch polyester line or material of an equivalent density.
            (B) Weather exception: In winds exceeding 45 knots (storm or Beaufort 9 conditions), the use of a single streamer line is discretionary.
            (iii) Paired streamer standard: (A) At least one streamer line must be deployed before the first hook is set and two streamer lines must be fully deployed within 90 seconds.
            (B) Weather exceptions: In conditions of wind speeds exceeding 30 knots (near gale or Beaufort 7 conditions), but less than or equal to 45 knots, a single streamer must be deployed from the windward side of the vessel. In winds exceeding 45 knots (storm or Beaufort 9 conditions), the use of streamer lines is discretionary.
            (C) Streamer lines must:
            
            (1) Be deployed in such a way that streamers are in the air for a minimum of 131.2 ft (40 m) aft of the stern for vessels under 100 ft (30.5 m) and 196.9 ft (60 m) aft of the stern for vessels 100 ft (30.5 m) or over;
            (2) Be a minimum of 300 feet (91.4 m) in length;
            (3) Have streamers spaced every 16.4 ft (5 m);
            (4) For vessels deploying hook-and-line gear from the stern, the streamer lines must be deployed from the stern, one on each side of the main groundline.
            (5) For vessels deploying gear from the side, the streamer lines must be deployed from the stern, one over the main groundline and the other on one side of the main groundline.
            (6) Have individual streamers that hang attached to the mainline to 9.8 in (0.25 m) above the waterline in the absence of wind.
            (7) Have streamers constructed of material that is brightly colored, UV-protected plastic tubing or 3/8 inch polyester line or material of an equivalent density.
            (iv) Snap gear streamer standard: (A) For vessels using snap gear, a single streamer line must:
            (1) Be deployed before the first hook is set in such a way that streamers are in the air for 65.6 ft (20 m) aft of the stern and within 6.6 ft (2 m) horizontally of the point where the main groundline enters the water.
            (2) Have a minimum length of 147.6 ft (45 m).
            (B) Weather exception: In winds exceeding 45 knots (storm or Beaufort 9 conditions), the use of a single streamer line is discretionary.
            (v) Weather safety standard. The use of seabird avoidance devices required by paragraph (e)(3) of this section is discretionary for vessels greater than 26 ft (7.9 m) LOA and less than or equal to 55 ft (16.8 m) LOA in conditions of wind speeds exceeding 30 knots (near gale or Beaufort 7 conditions).
            (5) Other methods. Any of the following measures or methods must be accompanied by the applicable seabird avoidance gear requirements as specified in paragraph (e)(3) of this section:
            (i) Night-setting.
            (ii) Line shooter.
            (iii) Lining tube.
            (6) Seabird avoidance exemption.
            
            Nothwithstanding any other paragraph in this part, operators of vessels 32 ft (9.8 m) LOA or less using hook-and-line gear in IPHC Area 4E in waters shoreward of the EEZ are exempt from seabird avoidance regulations.
            (f) Modified nonpelagic trawl gear. Nonpelagic trawl gear modified as shown in Figure 26 to this part must be used by any vessel required to be federally permitted and that is used to directed fish for flatfish, as defined in § 679.2, in any reporting area of the BS or in the Central GOA Regulatory Area or directed fish for groundfish with nonpelagic trawl gear in the Modified Trawl Gear Zone specified in Table 51 to this part. Nonpelagic trawl gear used by these vessels must meet the following standards:
            (1) Elevated section minimum clearance. Except as provided for in paragraph (f)(3)(iii) of this section, elevating devices must be installed on the elevated section shown in Figure 26 to this part to raise the elevated section at least 2.5 inches (6.4 cm), as measured adjacent to the elevating device contacting a hard, flat surface that is parallel to the elevated section, regardless of the elevating device orientation, and measured between the surface and the widest part of the line material. Elevating devices must be installed on each end of the elevated section, as shown in Figure 26 to this part. Measuring locations to determine compliance with this standard are shown in Figure 25 to this part.
            (2) Elevating device spacing. Elevating devices must be secured along the entire length of the elevated section shown in Figure 26 to this part and spaced no less than 30 feet (9.1 m) apart; and either
            (i) If the elevating devices raise the elevated section shown in Figure 26 to this part 3.5 inches (8.9 cm) or less, the space between elevating devices must be no more than 65 feet (19.8 m); or

            (ii) If the elevating devices raise the elevated section shown Figure 26 to this part more than 3.5 inches (8.9 cm), the space between elevating devices must be no more than 95 feet (29 m).
            
            (3) Clearance measurements and line cross sections. (i) The largest cross section of the line of the elevated section shown in Figure 26 to this part between elevating devices shall not be greater than the cross section of the material at the nearest measurement location, as selected based on the examples shown in Figure 25 to this part. The material at the measurement location must be—
            (A) The same material as the line between elevating devices, as shown in Figures 25a and 25d to this part;
            (B) Different material than the line between elevating devices and used to support the elevating device at a connection between line sections (e.g., on a metal spindle, on a chain), as shown in Figure 25b to this part; or
            (C) Disks of a smaller cross section than the elevating device, which are strung continuously on a line between elevating devices, as shown in Figure 25c to this part.
            (ii) Portions of the line between elevating devices that are braided or doubled for section terminations or used for line joining devices are not required to be a smaller cross section than the measuring location.
            (iii) Required minimum clearance for supporting material of a larger cross section than the cross section of the line material. When the material supporting the elevating device has a larger cross section than the largest cross section of the line between elevating devices, except as provided for in paragraph (f)(3)(ii) of this section, based on measurements taken in locations shown in Figure 27 to this part, the required minimum clearance shall be as follows:
            (A) For elevating devices spaced 30 feet (9.1 m) to 65 feet (19.8 m), the required minimum clearance is ≥[2.5 inches − ((support material cross section − line material cross section)/2)], or
            (B) For elevating devices spaced greater than 65 feet (19.8 m) to 95 feet (29 m), the required minimum clearance is ≥[3.5 inches −((support material cross section − line material cross section)/2)].
            [61 FR 31230, June 19, 1996]
            
              Editorial Note:
              For Federal Register citations affecting § 679.24, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            § 679.25
            Inseason adjustments.
            (a) General—(1) Types of adjustments. Inseason adjustments for directed fishing for groundfish or fishing for IFQ or CDQ halibut issued by NMFS under this section include:
            (i) Closure, extension, or opening of a season in all or part of a management area.
            (ii) Modification of the allowable gear to be used in all or part of a management area.
            (iii) Adjustment of TAC and PSC limits.
            (iv) Interim closures of statistical areas, or portions thereof, to directed fishing for specified groundfish species.
            (v) Inseason closures of an area, district, or portions thereof, of harvest of specified halibut fisheries.
            (2) Determinations. (i) Any inseason adjustment taken under paragraph (a)(1)(i), (ii), (iii), or (iv) of this section must be based on a determination that such adjustments are necessary to prevent:
            (A) Overfishing of any species or stock of fish or shellfish;
            (B) Harvest of a TAC for any groundfish species or the taking of a PSC limit for any prohibited species that, on the basis of the best available scientific information, is found by NMFS to be incorrectly specified; or
            (C) Underharvest of a TAC or gear share of a TAC for any groundfish species when catch information indicates that the TAC or gear share has not been reached.
            (ii) Any inseason closure of a statistical area, or portion thereof, under paragraph (a)(1)(iv) of this section, must be based upon a determination that such closures are necessary to prevent:
            (A) A continuation of relatively high bycatch rates of prohibited species specified under § 679.21(a) in a statistical area, or portion thereof;

            (B) Take of an excessive share of PSC limits or bycatch allowances established under § 679.21(d) and (e) by vessels fishing in a statistical area, or portion thereof;
            
            (C) Closure of one or more directed fisheries for groundfish due to excessive prohibited species bycatch rates occurring in a specified fishery operating within all or part of a statistical area; or
            (D) Premature attainment of established PSC limits or bycatch allowances and associated loss of opportunity to harvest the groundfish OY.
            (iii) The selection of the appropriate inseason management adjustments under paragraphs (a)(1)(i) and (ii) of this section must be from the following authorized management measures and must be based upon a determination by the Regional Administrator that the management adjustment selected is the least restrictive necessary to achieve the purpose of the adjustment:
            (A) Any gear modification that would protect the species in need of conservation, but that would still allow other fisheries to continue;
            (B) An inseason adjustment that would allow other fisheries to continue in noncritical areas and time periods;
            (C) Closure of a management area or portion thereof, or gear type, or season to all groundfish or halibut fishing; or
            (D) Reopening of a management area or season to achieve the TAC or gear share of a TAC for any of the target species.
            (iv) The adjustment of a TAC or PSC limit for any species under paragraph (a)(1)(iii) of this section must be based upon a determination by the Regional Administrator that the adjustment is based upon the best available scientific information concerning the biological stock status of the species in question and that the currently specified TAC or PSC limit is incorrect. Any adjustment to a TAC or PSC limit must be reasonably related to the change in biological stock status.
            (v) The inseason closure of a statistical area, or a portion thereof, under paragraph (a)(1)(iv) of this section shall not extend beyond a 60-day period unless information considered under paragraph (b) of this section warrants an extended closure period. Any closure of a statistical area, or portion thereof, to reduce prohibited species bycatch rates requires a determination by the Regional Administrator that the closure is based on the best available scientific information concerning the seasonal distribution and abundance of prohibited species and bycatch rates of prohibited species associated with various groundfish fisheries.
            (b) Data. All information relevant to one or more of the following factors may be considered in making the determinations required under paragraphs (a)(2)(i) and (ii) of this section:
            (1) The effect of overall fishing effort within a statistical area;
            (2) Catch per unit of effort and rate of harvest;
            (3) Relative distribution and abundance of stocks of groundfish species and prohibited species within all or part of a statistical area;
            (4) Condition of a stock in all or part of a statistical area;
            (5) Inseason prohibited species bycatch rates observed in groundfish fisheries in all or part of a statistical area;
            (6) Historical prohibited species bycatch rates observed in groundfish fisheries in all or part of a statistical area;
            (7) Economic impacts on fishing businesses affected; or
            (8) Any other factor relevant to the conservation and management of groundfish species or any incidentally caught species that are designated as prohibited species or for which a PSC limit has been specified.
            (c) Procedure. (1) No inseason adjustment issued under this section will take effect until—
            (i) NMFS has filed the proposed adjustment for public inspection with the Office of the Federal Register; and
            (ii) NMFS has published the proposed adjustment in the Federal Register for public comment for a period of 30 days before it is made final, unless NMFS finds for good cause that such notification and public procedure is impracticable, unnecessary, or contrary to the public interest.
            (2) If NMFS decides, for good cause, that an adjustment is to be made without affording a prior opportunity for public comment, public comments on the necessity for, and extent of, the adjustment will be received by the Regional Administrator for a period of 15 days after the effective date of notification.

            (3) During any such 15-day period, the Regional Administrator will make available for public inspection, during business hours, the aggregate data upon which an adjustment was based.
            (4) If written comments are received during any such 15-day period that oppose or protest an inseason adjustment issued under this section, NMFS will reconsider the necessity for the adjustment and, as soon as practicable after that reconsideration, will either—
            (i) Publish in the Federal Register notification of continued effectiveness of the adjustment, responding to comments received; or
            (ii) Modify or rescind the adjustment.
            (5) Notifications of inseason adjustments issued by NMFS under paragraph (a) of this section will include the following information:
            (i) A description of the management adjustment.
            (ii) Reasons for the adjustment and the determinations required under paragraph (a)(2)(i) of this section.
            (iii) The effective date and any termination date of such adjustment. If no termination date is specified, the adjustment will terminate on the last day of the fishing year.
            [61 FR 31230, June 19, 1996, as amended at 75 FR 61642, Oct. 6, 2010; 81 FR 24733, Apr. 27, 2016; 85 FR 850, Jan. 8, 2020]
          
          
            § 679.26
            Prohibited Species Donation Program.
            (a) Authorized species. The PSD program applies only to the following species:
            (1) Salmon.
            (2) Halibut delivered by catcher vessels using trawl gear to shoreside processors and stationary floating processors.
            (b) Authorized distributors—(1) Application. An applicant seeking to become an authorized distributor must provide the Regional Administrator with the following information:
            (i) Proof of the applicant's tax-exempt status.
            (ii) A description of the arrangements for processing, shipping, storing, and transporting donated fish and an estimate of the associated costs.
            (iii) A statement describing the applicant's expertise in providing for the distribution of food product from remote Alaskan locations to hunger relief agencies, food bank networks, or food bank distributors, including arrangements for transportation, distribution costs, and product quality control.
            (iv) Documentation of support from cold storage and transportation facilities.
            (v) A proposed operating budget that is adequate to ensure that fish donated under this program will be distributed to hunger relief agencies, food bank networks, or food bank distributors and that the fish will be maintained in a manner fit for human consumption.
            (vi) Proof of the applicant's ability to obtain and maintain adequate funding for the distribution of fish under the PSD program.
            (vii) A copy of the applicant's articles of incorporation and bylaws showing that the purpose of the applicant includes providing food resources to hunger relief agencies, food bank networks, or food bank distributors.
            (viii) Proof of the applicant's ability to take full responsibility for the documentation and disposition of fish received under the PSD program, including sufficient liability insurance to cover public interests relating to the quality of fish distributed for human consumption.
            (ix) Quality control criteria to be followed by vessels, processors, hunger relief agencies, food bank networks, and food bank distributors.
            (x) The number of vessels and processors that the applicant is capable of administering effectively.
            (xi) A list of all vessels and processors, and food bank networks or food bank distributors participating in the PSD program. The list of vessels and processors must include:
            (A) The vessel's or processor's Federal fisheries permit number or Federal processor permit number.
            (B) The name of the vessel owner or responsible operator or the name of the owner or plant manager of the processor.
            (C) The vessel's or processor's telephone number.
            (D) The signature of the vessel owner or responsible operator or the owner or plant manager of the processor.

            (xii) A signed statement from the applicant and from all persons who are listed under paragraph (b)(1)(xi) of this section and who would conduct activities pursuant to the PSD permit waiving any and all claims against the United States and its agents and employees for any liability for personal injury, death, sickness, damage to property directly or indirectly due to activities conducted under the PSD program.
            (xiii) A list of locations where fish must be delivered by participating vessels and processors.
            (xiv) A separate application must be submitted for each species listed under paragraph (a) of this section that the applicant seeks to distribute.
            (2) Selection. The Regional Administrator may select one or more tax-exempt organizations to be authorized distributors under the PSD program based on the information submitted by applicants under paragraph (b)(1) of this section. The number of authorized distributors selected by the Regional Administrator will be based on the following criteria:
            (i) The number and qualifications of applicants for PSD permits.
            (ii) The number of harvesters and the quantity of fish that applicants can effectively administer.
            (iii) The anticipated level of bycatch of prohibited species listed under paragraph (a) of this section.
            (iv) The potential number of vessels and processors participating in the PSD program.
            (3) PSD Permit. (i) After review of qualified applicants, the Regional Administrator will announce the selection of authorized distributor(s) in the Federal Register and will issue PSD permit(s).
            (ii) The Regional Administrator may impose additional terms and conditions on a PSD permit consistent with the objectives of the PSD program.
            (iii) A PSD permit may be suspended, modified, or revoked, under 15 CFR part 904 for noncompliance with terms and conditions specified in the permit or for a violation of this section or other regulations in this part.
            (iv) Effective period. A PSD permit issued for salmon or halibut remains in effect for a 3-year period after the selection notice is published in the Federal Register unless suspended or revoked. A PSD permit issued to an authorized distributor may be renewed following the application procedures in this section.
            (v) If the authorized distributor modifies any information on the PSD permit application submitted under paragraph (b)(1)(xi) or (b)(1)(xiii) of this section, the authorized distributor must submit a modified list of participants or a modified list of delivery locations to the Regional Administrator.
            (c) Reporting and recordkeeping requirements. (1) A vessel or processor retaining prohibited species under the PSD program must comply with all applicable recordkeeping and reporting requirements, including allowing the collection of data and biological sampling by an observer prior to processing any fish under the PSD program. A vessel or processor participating in the PSD program:
            (i) In the BS pollock fishery must comply with applicable regulations at §§ 679.7(d) and (k), 679.21(c), and 679.28; and
            (ii) In the Central or Western GOA pollock fishery must comply with applicable regulations at §§ 679.7(b), 679.21(h) and 679.28.
            (2) Prohibited species retained under the PSD program must be packaged, and all packages must be labeled with the date of processing, the name of the processing facility, the contents and the weight of the fish contained in the package, and the words, “NMFS PROHIBITED SPECIES DONATION PROGRAM - NOT FOR SALE - PERISHABLE PRODUCT - KEEP FROZEN”.
            (3) A processor retaining or receiving fish under the PSD program and an authorized distributor must keep on file and make available for inspection by an authorized officer all documentation, including receipt and cargo manifests setting forth the origin, weight, and destination of all prohibited species bycatch. Such documentation must be retained until 3 years after the effective period of the PSD permit.
            (d) Processing, handling, and distribution. (1) Processing and reprocessing of all fish retained under the PSD Program must be carried out under the direction of the authorized distributor. A processor retaining or receiving fish under the PSD Program, at a minimum, must head, gut, and freeze the fish in a manner that makes it fit for human consumption.
            (2) Fish that are determined to be unfit for human consumption prior to delivery to an authorized distributor must be discarded under § 679.21(a). Fish that are determined to be unfit for human consumption after delivery to the authorized distributor must be destroyed in accordance with applicable sanitation laws and regulations.
            (3) Authorized distributors and persons conducting activities supervised by authorized distributors may retain prohibited species only for the purpose of processing and delivering the prohibited species to hunger relief agencies, food networks or food distributors as provided by this section. Such persons may not consume or retain prohibited species for personal use and may not sell, trade or barter, or attempt to sell, trade or barter any prohibited species that is retained under the PSD program, except that processors may convert offal from salmon or halibut that has been retained pursuant to the PSD program into fish meal, fish oil, or bone meal, and sell or trade these products.
            (4) No prohibited species that has been sorted from a vessel's catch or landing may be retained by a vessel or processor, or delivered to a delivery location under this section, unless the vessel or processor and delivery location is included on the list provided to the Regional Administrator under paragraph (b)(1)(xi), (b)(1)(xiii) or (b)(3)(v) of this section.
            [61 FR 38359, July 24, 1996, as amended at 63 FR 32145, 32146, June 12, 1998; 65 FR 78121, Dec. 14, 2000; 66 FR 53122, Oct. 19, 2001; 67 FR 4148, Jan. 28, 2002; 69 FR 52612, Aug. 27, 2004; 75 FR 53067, Aug. 30, 2010; 77 FR 42636, July 20, 2012; 81 FR 24733, Apr. 27, 2016]
            
              Effective Date Note:
              At 67 FR 4158, Jan. 28, 2002, § 679.26 was amended in paragraph (c)(3) by removing the words “until 1 year after” and inserting in its place “until 3 years after”. This amendment contains information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
            
          
          
            § 679.27
            Improved Retention/Improved Utilization Program.
            (a) Applicability. The owner or operator of a vessel that is required to obtain a Federal fisheries or processor permit under § 679.4 must comply with the IR/IU program set out in this section while fishing for groundfish in the GOA or BSAI, fishing for groundfish in waters of the State of Alaska that are shoreward of the GOA or BSAI, or when processing groundfish harvested in the GOA or BSAI.
            (b) IR/IU species. The following species are defined as “IR/IU species” for the purposes of this section:
            (1) Pollock.
            (2) Pacific cod.
            (3) Shallow-water flatfish species complex in the GOA as defined in the annual harvest specifications for the GOA (beginning January 1, 2003).
            (4) For catcher/processors not listed in § 679.4(l)(2)(i) using trawl gear in the BSAI, all species listed in Table 2a to this part, except for groundfish in prohibited species status.
            (c) Minimum retention requirements—(1) Definition of retain on board. Notwithstanding the definition at 50 CFR 600.10, for the purpose of this section, to retain on board means to be in possession of on board a vessel.
            (2) The following table displays minimum retention requirements by vessel category and directed fishing status:
            
              
                If you own or operate a ...
                and ...
                you must retain on board until lawful transfer ...
              
              
                (i) Catcher vessel
                (A) Directed fishing for an IR/IU species is open
                all fish of that species brought on board the vessel.
              
              
                 
                (B) Directed fishing for an IR/IU species is prohibited
                all fish of that species brought on board the vessel up to the MRA for that species.
              
              
                 
                (C) Retention of an IR/ IU species is prohibited
                no fish of that species.
              
              
                (ii) Catcher/processor
                (A) Directed fishing for an IR/IU species is open
                a primary product from all fish of that species brought on board the vessel.
              
              
                 
                (B) Directed fishing for an IR/IU species is prohibited
                a primary product from all fish of that species brought on board the vessel up to the point that the round-weight equivalent of primary products on board equals the MRA for that species.
              
              
                 
                (C) Retention of an IR/IU species is prohibited
                no fish or product of that species.
              
              
                
                (iii) Mothership
                (A) Directed fishing for an IR/IU species is open
                a primary product from all fish of that species brought on board the vessel
              
              
                 
                (B) Directed fishing for an IR/IU species is prohibited
                a primary product from all fish of that species brought on board the vessel up to the point that the round-weight equivalent of primary products on board equals the MRA for that species.
              
              
                 
                (C) Retention of an IR/IU species is prohibited
                no fish or product of that species.
              
            
            (d) Bleeding codends and shaking longline gear. Any action intended to discard or release an IR/IU species prior to being brought on board the vessel is prohibited. This includes, but is not limited to bleeding codends and shaking or otherwise removing fish from longline gear.
            (e) At-sea discard of product. Any product from an IR/IU species may not be discarded at sea, unless such discarding is necessary to meet other requirements of this part.
            (f) Discard of fish or product transferred from other vessels. The retention requirements of this section apply to all IR/IU species brought on board a vessel, whether harvested by that vessel or transferred from another vessel. At-sea discard of IR/IU species or products that were transferred from another vessel is prohibited.
            (g) IR/IU species as bait. IR/IU species may be used as bait provided that the deployed bait is physically secured to authorized fishing gear. Dumping of unsecured IR/IU species as bait (chumming) is prohibited.
            (h) Previously caught fish. The retention and utilization requirements of this section do not apply to incidental catch of dead or decomposing fish or fish parts that were previously caught and discarded at sea.
            (i) Minimum utilization requirements. If you own or operate a catcher/processor or mothership, the minimum utilization requirement for an IR/IU species harvested in the BSAI is determined by the directed fishing status for that species according to the following table:
            
              
                If...
                then your total weight of retained or lawfully transferred products produced from your catch or receipt of that IR/IU species during a fishing trip must...
              
              
                (1) directed fishing for an IR/IU species is open,
                equal or exceed 15 percent of the round-weight catch or round-weight delivery of that species during the fishing trip.
              
              
                (2) directed fishing for an IR/IU species is prohibited,
                equal or exceed 15 percent of the round-weight catch or round-weight delivery of that species during the fishing trip or 15 percent of the MRA for that species, whichever is lower.
              
              
                (3) retention of an IR/IU species is prohibited,
                equal zero.
              
            
            (j) [Reserved]
            [62 FR 63890, Dec. 3, 1997, as amended at 62 FR 65381, Dec. 12, 1997; 68 FR 52144, Sept. 2, 2003; 69 FR 32903, June 14, 2004; 71 FR 17381, Apr. 6, 2006; 72 FR 52722, Sept. 14, 2007; 73 FR 76166, Dec. 15, 2008; 74 FR 62508, Nov. 30, 2009; 75 FR 53069, Aug. 30, 2010; 77 FR 6502, Feb. 8, 2012; 78 FR 12632, Feb. 25, 2013]
          
          
            § 679.28
            Equipment and operational requirements.
            (a) Applicability. This section contains the operational requirements for scales, observer sampling stations, vessel monitoring system hardware, catch monitoring and control plans, catcher vessel electronic logbook software, and video monitoring systems. The operator or manager must retain a copy of all records described in this section (§ 679.28) as indicated at § 679.5(a)(5) and (6) and make available the records upon request of NMFS observers and authorized officers as indicated at § 679.5(a)(5).
            (b) Scales used to weigh catch at sea. In order to be approved by NMFS a scale used to weigh catch at sea must meet the type evaluation requirements set forth in paragraph (b)(1) of this section and the initial inspection and annual reinspection requirements set forth in paragraph (b)(2) of this section. Once a scale is installed on a vessel and approved by NMFS for use to weigh catch at sea, it must be reinspected annually and must be tested daily and meet the maximum permissible error (MPE) requirements described in paragraph (b)(3) of this section.
            (1) List of scales eligible for approval. The model of scale must be included on the Regional Administrator's list of scales eligible to be approved for weighing catch at sea before an inspector will schedule or conduct a scale inspection under paragraph (b)(2) of this section. A scale will be included on the list when the Regional Administrator receives the information specified in paragraphs (b)(1)(i) through (iv) of this section. This information identifies and describes the scale, sets forth contact information regarding the manufacturer, and sets forth the results of required type evaluations and testing. Type evaluation and testing must be conducted by a laboratory accredited by the government of the country in which the tests are conducted.
            (i) Information about the scale. (A) Name of scale manufacturer.
            (B) Name of manufacturer's representative.
            (C) Mailing address of scale manufacturer and manufacturer's representative.
            (D) Telephone and fax number of manufacturer's representative.
            (E) Model and serial number of the scale tested.
            (F) A written description of the scale and diagrams explaining how the scale operates and how it compensates for motion.
            (G) A list of the model numbers of all scales for which type evaluation results are applicable, identifying the differences between the model evaluated in the laboratory and other models listed. The scales may differ only in the elements of the scale that perform motion compensation, the size or capacity of the scale, and the software used by the scale.
            (H) A list of types of scale adjustments that will be recorded on the audit trail, including the name of the adjustment as it will appear on the audit trail, and a written description of the adjustment.
            (ii) Information about the laboratory. (A) Name of laboratory.
            (B) Mailing address of laboratory.
            (C) Telephone and fax number of laboratory's representative.
            (D) Name and address of government agency accrediting the laboratory.
            (E) Name and signature of person responsible for evaluation of the scale and the date of signature.
            (iii) Checklist. A completed checklist indicating that all applicable technical and performance standards in appendix A to this part and the laboratory tests in the annex to appendix A to this part have been met.
            (iv) Verification of test results. Verification that a scale meets the laboratory evaluation and testing requirements in appendix A of this part and each of the influence quantity and disturbance tests as specified in the annex to appendix A to this part:
            (A) Test results and data on forms supplied by NMFS;
            (B) National Type Evaluation Program (NTEP) Certificates of Conformance, test results and data for a component of a scale or for the entire device. NTEP Certificates of Conformance, test results, and data may be submitted only in lieu of the specific influence factor tests conducted to obtain the NTEP Certificates of Conformance. Additional information must be submitted to verify compliance with the laboratory tests that are not performed under the NTEP; and/or
            (C) International Organization of Legal Metrology (OIML) Certificates of Conformance, test results and data.
            (v) Exceptions. A scale manufacturer or their representative may request that NMFS approve a custom built automatic hopper scale under the following conditions:
            (A) The scale electronics are the same as those used in other scales on the Regional Administrator's list of scales eligible for approval;
            (B) Load cells have received Certificates of Conformance from NTEP or OIML;

            (C) The scale compensates for motion in the same manner as other scales made by that manufacturer which have been listed on the Regional Administrator's list of scales eligible for approval;
            
            (D) The scale, when installed, meets all of the requirements set forth in paragraph 3 of appendix A to this part, except those requirements set forth in paragraph 3.2.1.1.
            (2) Inspection of at-sea scales—(i) What is an inspection? An inspection is a visual assessment and test of a scale after it is installed on the vessel and while the vessel is tied up at a dock and not under power at sea to determine if the scale meets all of the applicable performance and technical requirements in paragraph (b)(2) of this section and in appendix A to this part. A scale will be approved by the inspector if it meets all of the applicable performance and technical requirements in paragraph (b)(2) of this section and appendix A to this part.
            (ii) How often must a scale be inspected? Each scale must be inspected and approved before the vessel may participate in any fishery requiring the weighing of catch at sea with an approved scale. Each scale must be reinspected within 12 months of the date of the most recent inspection.
            (iii) Who may perform scale inspections and approvals? Scales must be inspected and approved by a NMFS-staff scale inspector or an inspector designated by NMFS and trained by a NMFS-staff scale inspector.
            (iv) How does a vessel owner arrange for a scale inspection? The operator must submit a request for a scale inspection at least 10 working days in advance of the requested date of inspection by filing a request online or by printing and faxing the scale inspection request at http://alaskafisheries.noaa.gov/scales/default.htm.
            
            (v) Where will scale inspections be conducted? Scales inspections by inspectors paid by NMFS will be conducted on vessels tied up at docks in Kodiak, Alaska; Dutch Harbor, Alaska; and in the Puget Sound area of Washington State.
            (vi) Responsibilities of the vessel owner during a scale inspection. After the vessel owner has installed a model of scale that is on the Regional Administrator's list of scales eligible to be approved for weighing catch at sea, the vessel owner must:
            (A) Make the vessel and scale available for inspection by the scale inspector.
            (B) Provide a copy of the scale manual supplied by the scale manufacturer to the inspector at the beginning of the inspection.
            (C) Transport test weights, test material, and equipment required to perform the test to and from the inspector's vehicle and the location on the vessel where the scale is installed.
            (D) Apply test weights to the scale or convey test materials across the scale, if requested by the scale inspector.
            (E) Assist the scale inspector in performing the scale inspection and testing.
            (vii) Scale inspection report. (A) A scale is approved for use when the scale inspector completes and signs a scale inspection report verifying that the scale meets all of the requirements specified in this paragraph (b)(2) and appendix A to this part.
            (B) The scale inspector must provide the original inspection report to the vessel owner and a copy to NMFS.
            (C) The vessel owner must either:
            (1) Maintain a copy of the report on board when use of the scale is required and make the report available to the observer, NMFS personnel, or an authorized officer, upon request, or;
            (2) Display a valid NMFS-sticker on each approved scale.
            (D) When in use, an approved scale must also meet the requirements described in paragraphs (b)(3) through (b)(6) of this section.
            (3) At-sea scale tests. To verify that the scale meets the MPEs specified in this paragraph (b)(3), the vessel operator must test each scale or scale system used by the vessel to weigh catch at least one time during each calendar day. No more than 24 hours may elapse between tests when use of the scale is required. The vessel owner must ensure that these tests are performed in an accurate and timely manner.
            (i) Belt scales and automatic hopper scales. (A) The MPE in the daily at-sea scale tests is plus or minus 3 percent of the known weight of the test material.
            (B) Test procedure. The vessel operator must conduct a material test by weighing no less than 400 kg of test material, supplied by the scale manufacturer or approved by a NMFS-authorized scale inspector, on the scale under test. The test material may be run across the scale multiple times in order to total 400 kg; however, no single batch of test material may weigh less than 40 kg. The known weight of the test material must be determined at the time of each scale test by weighing it on a platform scale approved for use under paragraph (b)(7) of this section.
            (ii) Platform and hanging scales. (A) The MPE for platform and hanging scales is plus or minus 0.5 percent of the known weight of the test material.
            (B) Test weights. Each test weight must have its weight stamped on or otherwise permanently affixed to it. The weight of each test weight must be annually certified by a National Institute of Standards and Technology approved metrology laboratory or approved for continued use by the NMFS authorized inspector at the time of the annual scale inspection. The amount of test weights that must be provided by the vessel owner is specified in paragraphs (b)(3)(ii)(B)(1) and (b)(3)(ii)(B)(2) of this section.
            (1) Platform scales used as observer sampling scales or to determine the known weight of test materials. Any combination of test weights that will allow the scale to be tested at 10 kg, 25 kg, and 50 kg.
            (2) Scales used to weigh catch. Test weights equal to the largest amount of fish that will be weighed on the scale in one weighment.
            (iii) Requirements for all scale tests. (A) Notify the observer at least 15 minutes before the time that the test will be conducted, and conduct the test while the observer is present.
            (B) Conduct the scale test by placing the test material or test weights on or across the scale and recording the following information on the at-sea scale test report form:
            (1) Vessel name;
            (2) Month, day, and year of test;
            (3) Time test started to the nearest minute;
            (4) Known weight of test material or test weights;
            (5) Weight of test material or test weights recorded by scale;
            (6) Percent error as determined by subtracting the known weight of the test material or test weights from the weight recorded on the scale, dividing that amount by the known weight of the test material or test weights, and multiplying by 100; and
            (7) Signature of vessel operator.
            (4) Scale maintenance. The vessel owner must ensure that the vessel operator maintains the scale in proper operating condition throughout its use; that adjustments made to the scale are made so as to bring the performance errors as close as practicable to a zero value; and that no adjustment is made that will cause the scale to weigh fish inaccurately.
            (5) Printed reports from the scale (not applicable to observer sampling scales). The vessel owner must ensure that the printed reports are provided as required by this paragraph. Printed reports from the scale must be maintained on board the vessel until the end of the year during which the reports were made and be made available to observers, NMFS personnel, or an authorized officer. In addition, printed reports must be retained by the vessel owner for 3 years after the end of the year during which the printouts were made.
            (i) Reports of catch weight and cumulative weight. Reports must be printed at least once every 24 hours when use of the scale is required. Reports must also be printed before any information stored in the scale computer memory is replaced. Scale weights must not be adjusted by the scale operator to account for the perceived weight of water, mud, debris, or other materials. Scale printouts must show:
            (A) The vessel name and Federal fisheries or processor permit number;
            (B) The haul or set number as recorded in the processor's DCPL (see § 679.5);
            (C) The total weight of the haul or set;
            (D) The total cumulative weight of all fish or other material weighed on the scale.
            (ii) Printed report from the audit trail. The printed report must include the information specified in sections 2.3.1.8, 3.3.1.7, and 4.3.1.8 of appendix A to this part. The printed report must be provided to the authorized scale inspector at each scale inspection and must also be printed at any time upon request of the observer, the scale inspector, NMFS staff, or an authorized officer.
            (iii) Printed reports from the calibration log. The vessel operator must print the calibration log on request by NMFS employees or any individual authorized by NMFS. The calibration log must be printed and retained by the vessel owner and operator before any information stored in the scale computer memory is replaced. The calibration log must detail either the prior 1,000 calibrations or all calibrations since the scale electronics were first put into service, whichever is less. The printout from the calibration log must show:
            (A) The vessel name and Federal fisheries or processor permit number;
            (B) The month, day, and year of the calibration;
            (C) The time of the calibration to the nearest minute in A.l.t.;
            (D) The weight used to calibrate the scale; and
            (E) The magnitude of the calibration in comparison to the prior calibration.
            (iv) Printed reports from the fault log. The vessel operator must print the fault log on request by NMFS employees or any individual authorized by NMFS. The fault log must be printed and retained by the vessel owner and operator before any information stored in the scale computer memory is replaced. The fault log must detail either the prior 1,000 faults and startups, or all faults and startups since the scale electronics were first put into service, whichever is less. A fault, for the purposes of the fault log, is any condition other than underflow detected by the scale electronics that could affect the metrological accuracy of the scale. The printout from the fault log must show:
            (A) The vessel name and Federal fisheries or processor permit number;
            (B) The month, day, year, and time of each startup to the nearest minute in A.l.t.;
            (C) The month, day, year, and time that each fault began to the nearest minute in A.l.t.;
            (D) The month, day, year, and time that each fault was resolved to the nearest minute in A.l.t.
            (6) Scale installation requirements. The scale display must be readable from the location where the observer collects unsorted catch unless otherwise authorized by a NMFS-authorized scale inspector.
            (7) Platform scales used as observer sampling scales or to determine the known weight of test materials. Platform scales used only as observer sampling scales or to determine the known weight of fish for a material test of another scale are required to meet all of the requirements of paragraph (b) of this section and appendix A to this part except sections 4.3.1 and 4.3.1.5 of appendix A to this part (printer) or section 4.3.1.8 (audit trail) of appendix A to this part.
            (8) Video monitoring for scales used by the vessel crew to weigh catch. The owner and operator of a vessel fishing for groundfish who are required to weigh catch under the regulations in this section must provide and maintain a NMFS-approved video monitoring system as specified in paragraph (e) of this section. Additionally, the system must:
            (i) Provide sufficient resolution and field of view to monitor: All areas where catch enters the scale, moves across the scale and leaves the scale; any access point to the scale from which the scale may be adjusted or modified by vessel crew while the vessel is at sea; and the scale display and the indicator for the scale operating in a fault state.
            (ii) Record and retain video for all periods when catch that must be weighed is on board the vessel.
            (c) Scales approved by the State of Alaska. Scale requirements in this paragraph are in addition to those requirements set forth by the State of Alaska, and nothing in this paragraph may be construed to reduce or supersede the authority of the State to regulate, test, or approve scales within the State of Alaska or its territorial sea. Scales used to weigh groundfish catch that are also required to be approved by the State of Alaska under Alaska Statute 45.75 must meet the following requirements:
            (1) Verification of approval. The scale must display a valid State of Alaska sticker indicating that the scale was inspected and approved within the previous 12 months.
            
            (2) Visibility. The owner and manager of the processor must ensure that the scale and scale display are visible simultaneously to the observer. Observers, NMFS personnel, or an authorized officer must be allowed to observe the weighing of fish on the scale and be allowed to read the scale display at all times.
            (3) Printed scale weights. (i) The owner and manager of the processor must ensure that printouts of the scale weight of each haul, set, or delivery are made available to observers, NMFS personnel, or an authorized officer at the time printouts are generated and thereafter upon request for the duration of the fishing year. The owner and manager must retain scale printouts as records as specified in § 679.5(a)(5)(ii).
            (ii) A scale identified in a CMCP (see paragraph (g) of this section) must produce a printed record for each delivery, or portion of a delivery, weighed on that scale. If approved by NMFS as part of the CMCP, scales not designed for automatic bulk weighing may be exempted from part or all of the printed record requirements. The printed record must include:
            (A) The processor name;
            (B) The weight of each load in the weighing cycle;
            (C) The total weight of fish in each delivery, or portion of the delivery that was weighed on that scale;
            (D) The total cumulative weight of all fish or other material weighed on the scale since the last annual inspection;
            (E) The date and time the information is printed;
            (F) The name and ADF&G number of the vessel making the delivery. This information may be written on the scale printout in pen by the scale operator at the time of delivery.
            (4) Inseason scale testing. Scales identified in an approved CMCP (see paragraph (g) of this section) must be tested by plant personnel in accordance with the CMCP when testing is requested by NMFS-staff or NMFS-authorized personnel. Plant personnel must be given no less than 20 minutes notice that a scale is to be tested and no testing may be requested if a scale test has been requested and the scale has been found to be accurate within the last 24 hours.
            (i) How does a scale pass an inseason test? To pass an inseason test, NMFS staff or NMFS-authorized personnel will verify that the scale display and printed information are clear and easily read under all conditions of normal operation, weight values are visible on the display until the value is printed, and the scale does not exceed the maximum permissible errors specified below:
            
              
                Test Load in ScaleDivisions
                
                Maximum Error in Scale Divisions
              
              
                (A) 0-500
                1
              
              
                (B) 501-2,000
                2
              
              
                (C) 2,001-4,000
                3
              
              
                (D) >4,000
                5
              
            
            (ii) How much weight is required to do an inseason scale test? Scales must be tested with the amount and type of weight specified for each scale type in the following tables:
            (A) Automatic hopper 0 to 150 kg (0 to 300 lb) capacity.
            
              
                
                  Certified Test Weights
                
                
                  Other test material
                
              
              
                (1) Minimum weighment or 10 kg (20 lb), whichever is greater
                Minimum
              
              
                (2) Maximum
                Maximum
              
            
            (B) Automatic hopper >150 kg (300 lb) capacity.
            
              
                
                  Certified Test Weights
                
                
                  Other test material
                
              
              
                (1) Minimum weighment or 10 kg (20 lb), whichever is greater
                Minimum
              
              
                (2) 25 percent of maximum or 150 kg (300 lb), whichever is greater.
                Maximum
              
            
            (C) Platform or flatbed 0 to 150 kg (0 to 300 lb) capacity.
            
              
                
                  Certified Test Weights
                
                
                  Other test material
                
              
              
                (1) 10 kg (20 lb)
                Not Acceptable
              
              
                (2) Midpoint
                Not Acceptable
              
              
                (3) Maximum
                Not Acceptable
              
            
            (D) Platform or flatbead >150 kg (300 lb) capacity.
            
              
                
                  Certified Test Weights
                
                
                  Other test material
                
              
              
                (1) 10 kg (20 lb)
                Not Acceptable
              
              
                (2) 12.5 percent of maximum or 75 kg (150 lb), whichever is greater
                50 percent of maximum or 75 kg (150 lb), whichever is greater
              
              
                
                (3) 25 percent of maximum or 150 kg (300 lb), whichever is greater
                75 percent of maximum or 150 kg (300 lb), whichever is greater
              
            
            (E) Observer sampling scale >50 kg capacity.
            
              
                
                  Certified Test Weights
                
                
                  Other test material
                
              
              
                (1) 10 kg
                Not Acceptable
              
              
                (2) 25 kg
                Not Acceptable
              
              
                (3) 50 kg
                Not Acceptable
              
            
            (iii) Certified test weights. Each test weight used for inseason scale testing must have its weight stamped on or otherwise permanently affixed to it. The weight of each test weight must be certified by a National Institute of Standards and Technology approved metrology laboratory every 2 years. An observer platform scale must be provided with sufficient test weights to test the scale at 10 kg, 25 kg, and 50 kg. All other scales identified in an approved CMCP must be provided with sufficient test weights to test the scale as described in this paragraph (c)(4) of this section. Test weights for observer platform scales must be denominated in kilograms. Test weights for other scales may be denominated in pounds.
            (iv) Other test material. When permitted in paragraph (c)(4)(ii) of this section, a scale may be tested with test material other than certified test weights. This material must be weighed on an accurate observer platform scale at the time of each use.
            (v) Observer sampling scales. Platform scales used as observer sampling scales must:
            (A) Have a capacity of no less than 50 kg;
            (B) Have a division size of no less than 5 g;
            (C) Indicate weight in kilograms and decimal subdivisions; and
            (D) Be accurate within plus or minus 0.5 percent when tested at 10 kg, 25 kg, and 50 kg by NMFS staff or an observer.
            (d) Observer sampling station—(1) Accessibility. All the equipment required for an observer sampling station must be available to the observer at all times while a sampling station is required and the observer is aboard the vessel, except that the observer sampling scale may be used by vessel personnel to conduct material tests of the scale used to weigh catch under paragraph (b)(3) of this section, as long as the use of the observer's sampling scale by others does not interfere with the observer's sampling duties.
            (2) Location—(i) Motherships and catcher/processors or catcher vessels using trawl gear. The observer sampling station must be located within 4 m of the location from which the observer collects unsorted catch. Clear, unobstructed passage must be provided between the observer sampling station and the location where the observer collects unsorted catch. When standing where unsorted catch is sampled, the observer must be able to see that no fish have been removed between the bin and the scale used to weigh total catch.
            (ii) Vessels using nontrawl gear. The observer sampling station must be located within 5 m of the collection area, described at § 679.28(d)(8)(ii)(B) of this section, unless any location within this distance is unsafe for the observer. Clear, unobstructed passage must be provided between the observer sampling station and the collection area. Access must be provided to the tally station, described at § 679.28(d)(8)(ii)(A) of this section. NMFS may approve an alternative location if the vessel owner submits a written proposal describing the alternative location and the reasons why a location within 5 m of where fish are brought on board the vessel is unsafe, and the proposed observer sampling station meets all other applicable requirements of this section.
            (iii) What is clear, unobstructed passage? Where clear and unobstructed passage is required, passageways must be at least 65 cm wide at their narrowest point, be free of tripping hazards, and be at least 1.8 m high. Doorways or companionways must be free of obstacles.
            (3) Minimum work space. The observer must have a working area for sampling of at least 4.5 square meters. This working area includes the observer's sampling table. The observer must be able to stand upright and have a work area at least 0.9 m deep in the area in front of the table and scale.
            (4) Table. The observer sampling station must include a table at least 0.6 m deep, 1.2 m wide and 0.9 m high and no more than 1.1 m high. The entire surface area of the table must be available for use by the observer. Any area used for the observer sampling scale is in addition to the minimum space requirements for the table. The observer's sampling table must be secured to the floor or wall.
            (5) Observer sampling scale. The observer sampling station must include a NMFS-approved platform scale with a capacity of at least 50 kg located within 1 m of the observer's sampling table. The scale must be mounted so that the weighing surface is no more than 0.7 m above the floor. The scale must be approved by NMFS under paragraph (b) of this section and must meet the maximum permissible error requirement specified in paragraph (b)(3)(ii)(A) of this section when tested by the observer.
            (6) Other requirements. The sampling station must include flooring that prevents slipping and drains well (grating or other material where appropriate), adequate lighting, and a hose that supplies fresh or sea water to the observer.
            (7) Catcher/processors and motherships in the BS pollock fishery, including pollock CDQ. Catcher/processors directed fishing for pollock in the BS or motherships taking deliveries from vessels directed fishing for pollock in the BS also must meet the following requirements:
            (i) A salmon storage container must be located adjacent to the observer sampling station;
            (ii) The salmon storage container must remain in view of the observer at the observer sampling station at all times during the sorting of each haul; and
            (iii) The salmon storage container must be at least 1.5 cubic meters.
            (8) Requirements for sampling catch—(i) Motherships and catcher/processors using trawl gear. The conveyor belt conveying unsorted catch must have a removable board to allow fish to be diverted from the belt directly into the observer's sampling baskets. The diverter board must be located downstream of the scale used to weigh total catch so that the observer can use this scale to weigh large samples. At least 1 m of accessible belt space, located downstream of the scale used to weigh total catch, must be available for the observer's use when sampling a haul.
            (ii) Catcher/processors using non-trawl gear. In addition to the sampling station, vessels using non-trawl gear must provide:
            (A) Tally station. A place where the observer can see the gear as it leaves the water and can count and identify fish. It must be within 5 m of where fish are brought aboard the vessel and in a location where the observer is not in danger of falling overboard or being injured during gear retrieval. Where exposed to wind or seas, it must be equipped with a railing at least 1.0 m high, grating or other non-slip material, and adequate lighting.
            (B) Collection area. A collection area is a place where the observer, or vessel crew under the observer's guidance, collects fish as they come off the line or are removed from pots. It must be located where the observer can see the gear when it leaves the water. Where exposed to wind or seas, it must be equipped with a railing at least 1.0 m high and grating or other non-slip material.
            (9) Observer deck sampling station. Motherships and catcher/processors subject to § 679.120 must be equipped with a deck sampling station that meets the following requirements:
            (i) Accessibility. All equipment required for an observer deck sampling station must be available to the observer at all times when halibut deck sorting.
            (ii) Location. The observer deck sampling station must be located adjacent to the point of discard.
            (iii) Work space. The observer must be able to stand upright in front of the table.
            (iv) Table—(A) Size. The observer deck sampling station must include a table at least 0.6 m deep, 1.2 m wide, and 0.9 m high, and no more than 1.1 m high. The entire surface area of the table must be available for use by the observer. The table must be secured to the deck when halibut deck sorting. The table must be constructed to prevent fish from sliding off.
            (B) Length measuring device. The table must have a NMFS-approved length measuring device secured to the surface of the table.
            
            (v) Single pathway. There must be a single pathway for halibut to be conveyed to the observer deck sampling station. All halibut sorted on deck must pass over the observer table. There must be a single point of discard after the observer deck sampling station visible to the observer. Halibut too large to be lifted to the table may be measured on deck.
            (10) Inspection of the observer sampling station. Each observer sampling station must be inspected and approved by NMFS prior to its use for the first time and then once each year within 12 months of the most recent inspection with the following exceptions: If the observer sampling station is moved or if the space or equipment available to the observer is reduced or removed when use of the observer sampling station is required, the Observer Sampling Station Inspection Report issued under this section is no longer valid, and the observer sampling station must be reinspected and approved by NMFS. Inspection of the observer sampling station is in addition to inspection of the at-sea scales by an authorized scale inspector required at paragraph (b)(2) of this section.
            (i) How does a vessel owner arrange for an observer sampling station inspection? The vessel owner must submit an Inspection Request for Observer Sampling Station with all the information fields accurately filled in to NMFS by fax (206-526-4066) or emailing (station.inspections@noaa.gov) at least 10 working days in advance of the requested date of inspection. The request form is available on the NMFS Alaska Region Web site at https://alaskafisheries.noaa.gov.
            
            (ii) Where will Observer sampling station inspections be conducted? Inspections will be conducted on vessels tied up at docks in Kodiak, Alaska, Dutch Harbor, Alaska, and in the Puget Sound area of Washington State.
            (iii) Observer Sampling Station Inspection Report. An Observer Sampling Station Inspection Report will be issued by NMFS to the vessel owner if the observer sampling station meets the requirements in this paragraph (d). The vessel owner must maintain a current Observer Sampling Station Inspection Report on board the vessel at all times when the vessel is required to provide an observer sampling station approved for use under this paragraph (d). The Observer Sampling Station Inspection Report must be made available to the observer, NMFS personnel, or to an authorized officer upon request.
            (A) Deck Sorting. An Observer Sampling Station Inspection Report issued to the owner of a vessel participating in halibut deck sorting as described at § 679.120 will indicate the time limit for halibut deck sorting activities. Considerations used by NMFS to determine the time limit for halibut deck sorting include, but are not limited to, deck space and configuration, and best available halibut viability information.
            (B) [Reserved].
            (e) Video Monitoring System Requirements—(1) What requirements must a vessel owner and operator comply with for a video monitoring system? (i) The system must have sufficient data storage capacity to store all video data from an entire trip. Each frame of stored video data must record a time/date stamp in Alaska local time (A.l.t.).
            (ii) The system must include at least one external USB port or other removable storage device approved by NMFS.
            (iii) The system must output video files to an open source format or the vessel owner must provide software capable of converting the output video file to an open source format or commercial software must be available for converting the output video file to an open source format.
            (iv) Color cameras must have at a minimum 470 TV lines of resolution, auto-iris capabilities, and output color video to the recording device with the ability to revert to black and white video output when light levels become too low for color recognition.
            (v) The video data must be maintained by the vessel operator and made available on request by NMFS employees, or any individual authorized by NMFS. The data must be retained on board the vessel for no less than 120 days after the date the video is recorded, unless NMFS has notified the vessel operator that the video data may be retained for less than this 120-day period.

            (vi) The system must record at a speed of no less than 5 unique frames per second at all times when the use of a video monitoring system is required.
            (vii) NMFS employees, or any individual authorized by NMFS, must be able to view any video footage from any point in the trip using a 16-bit or better color monitor that can display all camera views simultaneously and must be assisted by crew knowledgeable in the operation of the system.
            (viii) Unless exempted under paragraph (D) below, a 16-bit or better color monitor must be provided within the observer sampling station or at the location where the observer sorts and weighs samples. The monitor:
            (A) Must have the capacity to display all camera views simultaneously;
            (B) Must be operating when the use of a video monitoring system is required;
            (C) Must be securely mounted at or near eye level;
            (D) Is not applicable to longline C/Ps subject to § 679.100(b)(2).
            (2) How does a vessel owner or operator arrange for NMFS to conduct a video monitoring system inspection? The vessel owner or operator must submit an Inspection Request for a Video Monitoring System to NMFS with all information fields accurately filled in at least 10 working days in advance of the requested date of inspection. The request form is available on the NMFS Alaska Region Web site (https://alaskafisheries.noaa.gov).
            (3) What additional information is required for a video monitoring system inspection? (i) A diagram drawn to scale showing all sorting locations, the location of the motion-compensated scale, the location of each camera and its coverage area, and the location of any additional video equipment must be submitted with the Inspection Request for a Video Monitoring System form. Diagrams for C/Ps and motherships in the BSAI pollock fishery, including pollock CDQ, must include the location of the salmon storage container.
            (ii) Any additional information requested by the Regional Administrator.
            (4) Where will NMFS conduct video monitoring and bin monitoring system inspections? Inspections will be conducted on vessels tied to docks at Dutch Harbor, Alaska; Kodiak, Alaska; and in the Puget Sound area of Washington State.
            (5) A video monitoring system is approved for use when NMFS employees, or any individual authorized by NMFS, completes and signs a Video Monitoring Inspection Report verifying that the video system meets all applicable requirements of this section.
            (6) A vessel owner or operator must maintain a current NMFS-issued Video Monitoring System Inspection Report on board the vessel at all times the vessel is required to provide an approved video monitoring system. The Video Monitoring System Inspection Report must be made available to the observer, NMFS personnel, or to an authorized officer upon request.
            (7) How does a vessel owner make a change to the video monitoring system? Any change to the video monitoring system that would affect the system's functionality must be submitted by a vessel owner to, and be approved by, the Regional Administrator in writing before that change is made.
            (f) Vessel Monitoring System (VMS) Requirements—(1) What is a VMS? A VMS consists of a NMFS-approved VMS transmitter that automatically determines the vessels position and transmits it to a NMFS-approved communications service provider. The communications service provider receives the transmission and relays it to NMFS.
            (2) How are VMS transmitters and communications service providers approved by NMFS? (i) NMFS publishes type approval specifications for VMS components in the Federal Register.
            
            (ii) Transmitter manufacturers or communication service providers may submit products or services to NMFS for evaluation based on the published specifications.

            (iii) NMFS will publish a list of NMFS-approved transmitters and communication service providers in the Federal Register. As necessary, NMFS will publish amendments to the list of approved components in the Federal Register.
            
            (3) What are the vessel owner's responsibilities? If you are a vessel owner that must participate in a VMS, you or your crew must:
            
            (i) Obtain a NMFS-approved VMS transmitter with transmission capabilities required for the areas of vessel operation and have it installed onboard your vessel in accordance with the instructions provided by NMFS. You may get a copy of the VMS installation and operation instructions from the Regional Administrator upon request.
            (ii) Activate the VMS transmitter and receive confirmation from NMFS that the VMS transmissions are being received before engaging in operations when a VMS is required.
            (iii) Continue the VMS transmissions until no longer engaged in operations requiring VMS.
            (iv) Stop fishing immediately if:
            (A) Informed by NMFS staff or an authorized officer that NMFS is not receiving position reports from the VMS transmitter, or
            (B) The vessel operator determines that the VMS is not transmitting properly.
            (v) Make the VMS transmitter available for inspection by NMFS personnel, observers or an authorized officer.
            (vi) Ensure that the VMS transmitter is not tampered with, disabled, destroyed or operated improperly.
            (vii) Pay all charges levied by the communication service provider.
            (4) What must the vessel owner do before activating a VMS transmitter for the first time? If you are a vessel owner who must use a VMS and you are activating a VMS transmitter for the first time, you must:
            (i) Register the vessel's VMS unit with an appropriate service provider;
            (ii) [Reserved]
            (iii) Call OLE at 907-586-7225, Monday through Friday, between the hours of 0800 hours, A.l.t., and 1630 hours, A.l.t., at least 72 hours before leaving port and receive confirmation that the transmissions are being received.
            (5) What must the vessel owner do when the vessel replaces a VMS transmitter? A vessel owner who must use a VMS and who intends to replace a transmitter, must follow the reporting and confirmation procedure for the replacement transmitter, as described in paragraph (f)(4) of this section.
            (6) When must the VMS transmitter be transmitting? Your vessel's transmitter must be transmitting if:
            (i) You operate a vessel in any reporting area (see definitions at § 679.2) off Alaska while any fishery requiring VMS, for which the vessel has a species and gear endorsement on its Federal Fisheries Permit under § 679.4(b), is open.
            (ii) You operate a vessel required to be federally permitted in reporting areas located in the Aleutian Islands subarea or operate a federally permitted vessel in adjacent State waters;
            (iii) You operate a vessel required to be Federally permitted with non-pelagic trawl or dredge gear onboard in reporting areas located in the GOA or operate a federally permitted vessel with non-pelagic trawl or dredge gear onboard in adjacent State waters;
            (iv) When that vessel is required to use functioning VMS equipment in the Rockfish Program as described in § 679.7(n)(3);
            (v) You operate a vessel in federal reporting areas 610, 620, or 630, and receive and process groundfish from other vessels;
            (vi) You operate an Amendment 80 catcher/processor (see § 679.5(s));
            (vii) You are fishing for IFQ sablefish in the Bering Sea or Aleutian Islands (see § 679.42(k));
            (viii) You are fishing for IFQ sablefish in the GOA using longline pot gear (see § 679.42(l)) or fishing for IFQ or CDQ halibut or CDQ sablefish in the BSAI using pot gear (see § 679.42(m)); or
            (ix) You are required under the Crab Rationalization Program regulations at 50 CFR 680.23(d).
            (7) What additional requirements does an operator have if trawling in the Aleutian Islands reporting areas? Operators of vessels named on a Federal Fisheries Permit under § 679.4(b), and that are using trawl gear in the Aleutian Islands reporting areas to harvest groundfish that is required to be deducted from a Federal TAC specified at § 679.20, must set their VMS to transmit the vessel location at least 10 times per hour.
            (g) Catch monitoring and control plan requirements (CMCP)—(1) What is a CMCP? A CMCP is a plan submitted by the owner and manager of a processing plant, and approved by NMFS, detailing how the processing plant will meet the catch monitoring and control standards detailed in paragraph (g)(7) of this section.
            (2) Who is required to prepare and submit a CMCP for approval? The owner and manager of shoreside or stationary floating processors receiving fish harvested in the following fisheries must prepare, submit, and have approved a CMCP prior to the receipt of fish harvested in these fisheries:
            (i) AFA and CDQ pollock,
            (ii) AI directed pollock,
            (iii) Rockfish Program, unless those fish are harvested under the rockfish entry level longline fishery as described under § 679.83.
            (3) How is a CMCP approved by NMFS? NMFS will approve a CMCP if it meets all the requirements specified in paragraph (g)(7) of this section. The processor must be inspected by NMFS prior to approval of the CMCP to ensure that the processor conforms to the elements addressed in the CMCP. NMFS will complete its review of the CMCP within 14 working days of receiving a complete CMCP and conducting a CMCP inspection. If NMFS disapproves a CMCP, the plant owner or manager may resubmit a revised CMCP or file an administrative appeal as set forth under the administrative appeals procedures described at § 679.43.
            (4) How is a CMCP inspection arranged? The time and place of a CMCP inspection may be arranged by submitting a written request for an inspection to NMFS, Alaska Region. NMFS will schedule an inspection within 10 working days after NMFS receives a complete application for an inspection. The inspection request must include:
            (i) Name and signature of the person submitting the application and the date of the application;
            (ii) Address, telephone number, fax number, and email address (if available) of the person submitting the application;
            (iii) A proposed CMCP detailing how the processor will meet each of the performance standards in paragraph (g)(7) of this section.
            (5) For how long is a CMCP approved? NMFS will approve a CMCP for 1 year if it meets the performance standards specified in paragraph (e)(2) of this section. An owner or manager must notify NMFS in writing if changes are made in plant operations or layout that do not conform to the CMCP.
            (6) How do I make changes to my CMCP? An owner and manager may change an approved CMCP by submitting a CMCP addendum to NMFS. NMFS will approve the modified CMCP if it continues to meet the performance standards specified in paragraph (e)(2) of this section. Depending on the nature and magnitude of the change requested, NMFS may require a CMCP inspection as described in paragraph (g)(3) of this section. A CMCP addendum must contain:
            (i) Name and signature of the person submitting the addendum;
            (ii) Address, telephone number, fax number and email address (if available) of the person submitting the addendum;
            (iii) A complete description of the proposed CMCP change.
            (7) Catch monitoring and control standards—(i) Catch sorting and weighing requirements. All groundfish delivered to the plant must be sorted and weighed by species. The CMCP must detail the amount and location of space for sorting catch, the number of staff assigned to catch sorting and the maximum rate that catch will flow through the sorting area.
            (ii) Scales used for weighing groundfish. The CMCP must identify by serial number each scale used to weigh groundfish and describe the rational for its use.
            (iii) Scale testing procedures. Scales identified in the CMCP must be accurate within the limits specified in paragraph (c)(4)(i) of this section. For each scale identified in the CMCP a testing plan must be developed that:
            (A) Describes the procedure the plant will use to test the scale;
            (B) Lists the test weights and equipment required to test the scale;
            (C) Lists where the test weights and equipment will be stored; and
            (D) Lists the plant personnel responsible for conducting the scale testing.
            (iv) Printed record. The owner and manager must ensure that the scale produces a complete and accurate printed record of the weight of each species in a delivery. All of the groundfish in a delivery must be weighed on a scale capable of producing a complete printed record as described in paragraph (c)(3) of this section. However, NMFS may exempt scales not designed for automatic bulk weighing from some or all of the printed record requirements if the CMCP identifies any scale that cannot produce a complete printed record, states how the processor will use the scale, and states how the plant intends to produce a complete record of the total weight of each delivery.
            (v) Delivery point. Each CMCP must identify a single delivery point. The delivery point is the first location where fish removed from a delivering catcher vessel can be sorted or diverted to more than one location. If the catch is pumped from the hold of a catcher vessel or a codend, the delivery point normally will be the location where the pump first discharges the catch. If catch is removed from a vessel by brailing, the delivery point normally will be the bin or belt where the brailer discharges the catch.
            (vi) Observation area. Each CMCP must designate an observation area. The observation area is a location designated on the CMCP where an individual may monitor the flow of fish during a delivery. The owner and manager must ensure that the observation area meets the following standards:
            (A) Access to the observation area. The observation area must be freely accessible to NMFS staff or NMFS-authorized personnel at any time a valid CMCP is required.
            (B) Monitoring the flow of fish. From the observation area, an individual must have an unobstructed view or otherwise be able to monitor the entire flow of fish between the delivery point and a location where all sorting has taken place and each species has been weighed.
            (C) For shoreside processors or stationary floating processors taking deliveries from vessels directed fishing for pollock in the BS, including vessels directed fishing for pollock CDQ in the BS, the observation area must provide a clear, unobstructed view of the salmon storage container to ensure no salmon of any species are removed without the observer's knowledge.
            (vii) Observer work station. Each CMCP must identify and include an observer work station for the exclusive use of observers. Unless otherwise approved by NMFS, the work station must meet the following criteria:
            (A) Location of observer work station. (1) The observer work station must be located in an area protected from the weather where the observer has access to unsorted catch.
            (2) For shoreside processors or stationary floating processors taking deliveries from vessels directed fishing for pollock in the BS, including vessels directed fishing for pollock CDQ in the BS, the observer work station must be adjacent to the location where salmon will be counted and biological samples or scientific data are collected.
            (B) Platform scale. The observer work station must include a platform scale as described in paragraph (c)(4) of this section;
            (C) Proximity of observer work station. The observation area must be located near the observer work station. The plant liaison must be able to walk between the work station and the observation area in less than 20 seconds without encountering safety hazards.
            (D) Workspace. The observer work station must include: A working area of at least 4.5 square meters, a table as specified in paragraph (d)(4) of this section, and meet the other requirements as specified in paragraph (d)(6) of this section.
            (E) Lockable cabinet. The observer work station must include a secure and lockable cabinet or locker of at least 0.5 cubic meters.
            (viii) Communication with observer. The CMCP must describe what communication equipment such as radios, pagers or cellular phones, is used to facilitate communications within the plant. The plant owner must ensure that the plant manager provides the observer with the same communications equipment used by plant staff.
            (ix) Plant liaison. The CMCP must designate a plant liaison. The plant liaison is responsible for:
            (A) Orienting new observers to the plant and providing a copy of the approved CMCP;
            (B) Assisting in the resolution of observer concerns; and

            (C) Informing NMFS if changes must be made to the CMCP.
            
            (x) Scale drawing of plant. The CMCP must be accompanied by a scale drawing of the plant showing:
            (A) The delivery point;
            (B) The observation area;
            (C) The observer work station;
            (D) The location of each scale used to weigh catch;
            (E) Each location where catch is sorted including the last location where sorting could occur; and
            (F) For shoreside processors or stationary floating processors taking deliveries from vessels directed fishing for BS pollock, including vessels directed fishing for pollock CDQ in the BS, the location of the salmon storage container.
            (xi) CMCP specialist notification. For shoreside processors receiving deliveries of groundfish harvested under the authority of a rockfish CQ permit, describe how the CMCP specialist will be notified of deliveries of groundfish harvested under the authority of a rockfish CQ permit.
            (h) ELB software—(1) How do I get my ELB software approved by NMFS?—(i) Specifications. NMFS will provide specifications for ELB software upon request. Interested parties may contact NMFS by mail at NMFS Alaska Region, Sustainable Fisheries Division, Catch Accounting/Data Quality, P.O. Box 21668, Juneau, AK 99802-1668; by telephone at 907-586-7228. The four types of ELB software are:
            (A) Catcher vessel longline or pot gear (see § 679.5(c)(3));
            (B) Catcher/processor longline or pot gear (see § 679.5(c)(3));
            (C) Catcher vessel trawl gear (see § 679.5(c)(4)); and
            (D) Catcher/processor trawl gear (see § 679.5(c)(4)).
            (ii) ELB submittal package. A vendor or developer wishing to have an ELB approved by NMFS must submit:
            (A) A fully operational test copy of the software; and

            (B) An application for ELB-approval giving the following information (see paragraphs (h)(1)(ii)(B)(1) through (3) of this section):
            (1) Company, contact person, address, telephone number, and fax number for the company developing the software;
            (2) Name and type of software; and
            (3) Printed name and signature of individual submitting the software for approval.
            (C) Copies of all manuals and documentation for the software.
            (iii) ELB approval. NMFS will approve ELB software within 60 working days of receipt of all required information if the software meets the following standards in paragraphs (h)(1)(iii)(A) through (H) of this section):
            (A) Has fields for the entry of all information required for a paper DFL or DCPL as described in § 679.5(c)(3) and (4), as appropriate.
            (B) The software must automatically time and date stamp each printed copy of the ELB logsheet and ELB discard report and clearly identify the first printed copy as an original. If any changes are made to the data in the ELB, subsequent printed copies must clearly be identified as revised. The software must be designed to prevent the operator from overriding this feature.
            (C) The software must export data as an ASCII comma delimited text file, xml file, or other format approved by NMFS.
            (D) The software must integrate with the vessel's global positioning system (GPS) to allow vessel location fields to be completed automatically.
            (E) When the software is started, it must clearly show the software version number.
            (F) The software must be designed to facilitate the transfer of an export file to NMFS as an email attachment.
            (G) The software must be designed to ensure that an operator can comply with the requirements for ELB use as described in § 679.5(f).
            (H) The software must include sufficient data validation capability to prevent a submitter from accidentally transmitting a data file or printing an ELB logsheet that is incomplete or contains clearly erroneous data.
            (2) What if I need to make changes to NMFS-approved ELB software?—(i) NMFS-instigated changes. NMFS will provide the developer with information that affects the ELB software as soon as it is available for distribution, e.g., changes in species codes or product codes.
            
            (ii) Developer-instigated changes. The developer must submit a copy of the changed software along with documentation describing the need for the change to NMFS for review and approval as described in paragraph (h)(1)(ii) of this section. NMFS will review and approve the new version according to the guidelines set forth in paragraph (h)(1)(iii) of this section.
            (iii) NMFS-approved ELB changes. If changes to ELB software are approved by NMFS, the developer must:
            (A) Give the revised software a new version number;
            (B) Notify all known ELB users of the software that a new version is available; and
            (C) Ensure that the ELB users are provided with a revised copy within 15 days of notification.
            (i) Bin monitoring—(1) Bin monitoring standards. The vessel owner or operator must comply with the requirements specified in paragraph (i)(1)(i) of this section unless the vessel owner or operator has requested, and NMFS has approved, the video monitoring option described at paragraph (i)(1)(ii) of this section.
            (i) Option 1—No crew in bin or tank. No crew may enter any bin or tank preceding the point where the observer samples unsorted catch, unless:
            (A) The flow of fish has been stopped between the tank and the location where the observer samples unsorted catch;
            (B) All catch has been cleared from all locations between the tank and the location where the observer samples unsorted catch;
            (C) The observer has been given notice that the vessel crew must enter the tank; and either
            (D) The observer is given the opportunity to observe the activities of the person(s) in the tank; or
            (E) The observer informs the vessel operator, or his designee, that all sampling has been completed for a given haul, in which case crew may enter a tank containing fish from that haul without stopping the flow of fish or clearing catch between the tank and the observer sampling station.
            (ii) Option 2—Video monitoring system option. A vessel owner and operator must provide and maintain a NMFS-approved video monitoring system as specified in paragraph (e) of this section. Additionally, the vessel owner and operator must ensure that the system:
            (A) Records and retains all video for all periods when fish are inside the bin; and
            (B) Provides sufficient resolution and field of view to see crew activities from any location within the tank where crew could be located.
            (2) Who must have a bin monitoring option inspection? A vessel owner or operator choosing to operate under the video option (option 2) in paragraph (i)(1)(ii) of this section must receive an annual bin monitoring option inspection.
            (3) How does a vessel owner arrange for a bin monitoring option inspection? The owner must submit an Inspection Request for Bin Monitoring to NMFS with all the information fields filled in at least 10 working days in advance of the requested date of inspection. The request form is available on the NMFS Alaska Region Web site (https://alaskafisheries.noaa.gov).
            (4) Where will bin monitoring option inspections be conducted? Inspections will be conducted on vessels tied to docks at Dutch Harbor, Alaska, Kodiak, Alaska, and in the Puget Sound area of Washington State.
            (5) Bin monitoring option inspection report. A bin monitoring option inspection report will be issued to the vessel owner if the bin monitoring option meets the requirements of paragraph (i)(1)(ii) of this section. The vessel owner must maintain a current bin option inspection report on board the vessel at all times the vessel is required to provide an approved bin monitoring option under this paragraph (i)(5). The bin monitoring option inspection report must be made available to the observer, NMFS personnel, or to an authorized officer upon request.
            (j) Video monitoring on catcher/processors and motherships in the BS pollock fishery, including pollock CDQ. The owner and operator of a catcher/processor or a mothership must provide and maintain a video monitoring system approved under paragraph (e) of this section. These video monitoring system requirements must be met when the catcher/processor is directed fishing for pollock in the BS, including pollock CDQ, and when the mothership is taking deliveries from catcher vessels directed fishing for pollock in the BS, including pollock CDQ. Additionally, the system must—
            (1) Record and retain video for all periods when fish are flowing past the sorting area or salmon are in the storage container.
            (2) The system must provide sufficient resolution and field of view to observe all areas where salmon are sorted from the catch, all crew actions in these areas, and discern individual fish in the salmon storage container.
            (k) Video monitoring in the longline catcher/processor subsector. The owner and operator of a catcher/processor subject to § 679.100(b)(2) must provide and maintain a video monitoring system approved under paragraph (e) of this section. These video monitoring system requirements must be met when the vessel is operating in either the BSAI or GOA groundfish fisheries when directed fishing for Pacific cod is open in the BSAI, or while the vessel is groundfish CDQ fishing. Additionally, the system must:
            (1) Record and retain video for all periods when Pacific cod are being sorted and weighed.
            (2) Provide sufficient resolution and field of view to monitor all areas where Pacific cod are sorted from the catch, all fish passing over the motion-compensated scale, and all crew actions in these areas.
            (l) Video monitoring for halibut deck sorting. The owner and operator of a mothership or catcher/processor subject to § 679.120 must provide and maintain a video monitoring system approved under paragraph (e) of this section when the vessel is halibut deck sorting. Additionally, the system must—
            (1) Record and retain video for an entire trip when halibut deck sorting may occur; and
            (2) Provide sufficient resolution and field of view to monitor all areas on deck where halibut may be sorted from the catch and discarded, and all crew actions in these areas.
            [63 FR 5843, Feb. 4, 1998]
            
              Editorial Note:
              For Federal Register citations affecting § 679.28, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
        
        
          Subpart C—Western Alaska Community Development Quota Program
          
            § 679.30
            [Reserved]
          
          
            § 679.31
            CDQ and PSQ reserves, allocations, and transfers.
            (a) CDQ, PSQ, and CDQ ABC reserves—(1) Groundfish CDQ reserves. See § 679.20 (b)(1)(ii).
            (2) Halibut CDQ reserve—(i) NMFS will annually withhold from the IFQ allocation the proportions of the halibut catch limit that are specified in paragraph (a)(2)(ii) of this section for use as a CDQ reserve.
            (ii) The proportions of the halibut catch limit annually withheld for the halibut CDQ program, exclusive of issued QS, are as follows for each IPHC regulatory area (see Figure 15 to this part):
            (A) Area 4B. In IPHC regulatory area 4B, 20 percent of the annual halibut quota shall be apportioned to a CDQ reserve.
            (B) Area 4C. In IPHC regulatory area 4C, 50 percent of the annual halibut quota shall be apportioned to a CDQ reserve.
            (C) Area 4D. In IPHC regulatory area 4D, 30 percent of the annual halibut quota shall be apportioned to a CDQ reserve.
            (D) Area 4E. In IPHC regulatory area 4E, 100 percent of the annual halibut quota shall be apportioned to a CDQ reserve. A fishing trip limit of 10,000 lb (4.54 mt) applies to halibut CDQ harvested through September 1.
            (3) Crab CDQ reserves. Crab CDQ reserves for crab species governed by the Crab Rationalization Program are specified at § 680.40(a)(1) of this chapter. For Norton Sound red king crab, 7.5 percent of the guideline harvest level specified by the State of Alaska is allocated to the crab CDQ reserve.
            (4) PSQ reserve. (See § 679.21(e)(3)(i)(A) and (b)(1)(iv))
            (5) CDQ ABC reserves. (See § 679.20(b)(1)(iii)(A))
            
            (b) Allocations of CDQ, PSQ, and CDQ ABC reserves among the CDQ groups—(1) Annual allocations of groundfish, halibut, and crab CDQ reserves among the CDQ groups. The CDQ reserves in paragraphs (a)(1) through (a)(3) of this section and § 679.20(b)(1)(ii) shall be allocated among the CDQ groups based on the CDQ percentage allocations required under 16 U.S.C. 1855(i)(1)(C), unless modified under 16 U.S.C. 1855(i)(1)(H). A portion of the groundfish CDQ reserves will be allocated according to paragraph (b)(2) of this section.
            (2) Annual allocations of nontarget groundfish species among the CDQ groups. Seven-tenths of one percent of each of the annual TACs allocated as groundfish CDQ reserves under § 679.20(b)(1)(ii)(C) and (D), with the exception of the trawl gear sablefish CDQ reserves, shall be allocated among the CDQ groups by the panel established in section 305(i)(1)(G) of the Magnuson-Stevens Act.
            (3) Annual allocations of PSQ reserves among the CDQ groups. The annual PSQ reserves shall be allocated among the CDQ groups based on the percentage allocations approved by NMFS on August 8, 2005. These percentage allocations are described and listed in a notice published in the Federal Register on August 31, 2006 (71 FR 51804).
            (4) Annual allocations of CDQ ABC reserves among the CDQ groups. (i) An amount equivalent to 10 percent of the ABC reserve for flathead sole, rock sole, and yellowfin sole as determined under the annual harvest specifications at § 679.20(c) shall be allocated among the CDQ groups based on the CDQ percentage allocations under 16 U.S.C. 1855(i)(1)(C), unless modified under 16 U.S.C. 1855(i)(1)(H); and
            (ii) An amount equivalent to 0.7 percent of the ABC reserve for flathead sole, rock sole, and yellowfin sole as determined under the annual harvest specifications at § 679.20(c) shall be allocated among the CDQ groups by the panel established in section 305(i)(1)(G) of the Magnuson-Stevens Act.
            (c) Transfers. CDQ groups may request that NMFS transfer CDQ or PSQ from one group to another group by each group submitting a completed transfer request as described in § 679.5(n)(1). NMFS will approve the transfer request if the CDQ group transferring quota to another CDQ group has sufficient quota available for transfer. If NMFS approves the request, NMFS will make the requested transfer(s) by decreasing the account balance of the CDQ group from which the CDQ or PSQ species is transferred and by increasing the account balance of the CDQ group receiving the transferred CDQ or PSQ species. The PSQ will be transferred as of the date NMFS approves the transfer request and is effective only for the remainder of the calendar year in which the transfer occurs.
            (d) Accessing CDQ ABC reserves. Each CDQ group may request that NMFS approve a Flatfish Exchange to add flathead sole, rock sole, or yellowfin sole to its CDQ account in exchange for reducing its CDQ account by an equal amount of flathead sole, rock sole, or yellowfin sole. CDQ groups may request Flatfish Exchanges by submitting a completed Flatfish Exchange Application as described at § 679.4(p).
            [77 FR 6498, Feb. 8, 2012, as amended at 79 FR 56681, Sept. 23, 2014; 81 FR 24733, Apr. 27, 2016]
          
          
            § 679.32
            Groundfish and halibut CDQ catch monitoring.
            (a) Applicability. This section contains requirements for CDQ groups, vessel operators, and managers of processors that harvest or process fixed gear sablefish CDQ, pollock CDQ, or groundfish CDQ. Regulations governing the catch accounting of halibut CDQ are at § 679.40(h).
            (b) PSQ catch. Time and area closures required once a CDQ group has reached its salmon PSQ or crab PSQ are listed in § 679.7(d)(5). The catch of salmon or crab by vessels using other than trawl gear does not accrue to the PSQ for these species. The discard of halibut by vessels using pot gear, jig gear, or hook-and-line gear to harvest sablefish CDQ will not accrue to the halibut PSQ if this bycatch has been exempted from the halibut PSC limit in the annual BSAI specifications published in the Federal Register.
            
            (c) Fisheries monitoring requirements and catch accounting sources for vessels sablefish, pollock, or groundfish CDQ fishing—(1) Sablefish CDQ fishing with fixed gear.
              
            
            (i) Observer coverage. Operators and owners of catcher vessels sablefish CDQ fishing must comply with observer coverage requirements at § 679.51(a)(1). Operators and owners of catcher/processors sablefish CDQ fishing must comply with observer coverage requirements at § 679.51(a)(2).
            (ii) Data sources used for CDQ catch accounting. NMFS will use the following data sources to account for catch made by vessels sablefish CDQ fishing with fixed gear:
            (A) Sablefish CDQ. NMFS will use the same information sources that are used to debit sablefish IFQ accounts (see § 679.40(h)) to debit fixed gear sablefish CDQ accounts. This information must be reported through standard reporting requirements in § 679.5.
            (B) Groundfish CDQ. NMFS will use the catch information submitted under standard reporting requirements in § 679.5 to debit any other groundfish CDQ species caught while sablefish CDQ fishing from applicable groundfish CDQ accounts.
            (2) Pollock CDQ fishing—(i) Operational requirements for catcher/processors and motherships. Operators of catcher/processors directed fishing for pollock CDQ and motherships taking deliveries of codends from catcher vessels directed fishing for pollock must comply with the following:
            (A) Comply with observer coverage requirements at § 679.51(a)(2).
            (B) Notify the observers of CDQ catch before CDQ catch is brought onboard the vessel and notify the observers of the CDQ group and CDQ number associated with the CDQ catch.
            (C) Comply with the catch weighing and observer sampling station requirements at § 679.63(a).
            (ii) Data sources used for CDQ catch accounting—(A) Catcher/processors and motherships. NMFS will use observer data as the basis to debit pollock CDQ, groundfish CDQ, and PSQ account balances.
            (B) Catcher vessels delivering to shoreside processors. NMFS will use the catch information submitted under standard reporting requirements in § 679.5 to debit pollock CDQ, other groundfish CDQ species, and PSQ caught while pollock CDQ fishing from applicable CDQ account balances.
            (3) Groundfish CDQ fishing—(i) Operational requirements—(A) Catcher vessels using trawl gear and delivering sorted catch to a processor. Operators of vessels in this category must comply with all of the following requirements:
            (1) Comply with the observer coverage requirements at § 679.51(a)(2).
            (2) Retain all CDQ species and salmon PSQ until they are delivered to a processor that meets the requirements of paragraph (d) of this section unless retention of groundfish CDQ species is not authorized under § 679.4 of this part; discard of the groundfish CDQ species is required under subpart B of this part; or, in waters within the State of Alaska, discard is required by laws of the State of Alaska.
            (3) Retain all halibut and crab PSQ in a bin or other location until it is counted and sampled by the observer.
            (4) Provide space on the deck of the vessel for the observer to sort and store catch samples and a place from which to hang the observer sampling scale.
            (B) Catcher/processors using trawl gear. Operators of vessels in this category must comply with the following requirements:
            (1) Comply with the observer coverage requirements at § 679.51(a)(2).
            (2) [Reserved]
            (3) Comply with the catch monitoring requirements at § 679.93(c).
            (C) Motherships taking deliveries of unsorted codends. Operators of vessels in this category must comply with the following requirements:
            (1) Comply with the observer coverage requirements at § 679.51(a)(2).
            (2) [Reserved]
            (3) Provide an observer sampling station as described at § 679.28(d).
            (4) The operator of a mothership taking deliveries of unsorted codends from catcher vessels must weigh all catch, except halibut sorted on deck by vessels participating in halibut deck sorting described at § 679.120, on a scale that complies with the requirements of § 679.28(b). Catch must not be sorted before it is weighed, unless a provision for doing so is approved by NMFS for the vessel. Each CDQ haul must be sampled by an observer for species composition and the vessel operator must allow observers to use any scale approved by NMFS to weigh partial CDQ haul samples.
            (D) Observed catcher vessels using nontrawl gear. This paragraph applies to all observed catcher vessels using nontrawl gear, except those catcher vessels regulated under paragraph (c)(3)(iii) of this section. Operators of vessels in this category must retain all CDQ species until they are delivered to a processor that meets the requirements of paragraph (d) of this section unless retention of groundfish CDQ species is not authorized under § 679.4, discard of the groundfish CDQ or PSQ species is required under subpart B of this part, or, in waters within the State of Alaska, discard is required by laws of the State of Alaska. All of the halibut PSQ must be counted and sampled for length or weight by the observer.
            (E) Catcher/processors using nontrawl gear. Operators of vessels in this category must comply with the following requirements:
            (1) Operators of catcher/processors using hook-and-line gear must comply with § 679.100. Operators of catcher/processors using pot gear must comply with observer coverage requirements at § 679.51(a)(2)(vi)(A)(4); and
            (2) [Reserved]
            (3) Provide an observer sampling station as described at § 679.28(d).
            (4) Notify the Observer Program by phone at 1 (907) 581-2060 (Dutch Harbor, AK) or 1 (907) 481-1770 (Kodiak, AK) at least 24 hours prior to departure when the vessel will be carrying an observer who has not previously been deployed on that vessel within the last 12 months. Subsequent to the vessel's departure notification, but prior to departure, NMFS may contact the vessel to arrange for a pre-cruise meeting. The pre-cruise meeting must minimally include the vessel operator or manager and any observers assigned to the vessel.
            (ii) Data sources used for CDQ catch accounting. NMFS will use the following sources to account for the catch of groundfish CDQ and PSQ species caught by vessels groundfish CDQ fishing.
            (A) Catcher vessels delivering unsorted codends. The weight and numbers of groundfish CDQ (including pollock) and PSQ species will be determined by applying the species composition sampling data collected for each CDQ haul by the observer on the mothership to the total weight of each CDQ haul as determined by weighing all catch from each CDQ haul on a scale approved under § 679.28(b).
            (B) Observed catcher vessels using trawl gear. The estimated weight of halibut and numbers of crab PSQ discarded at sea will be determined by using the observer's sample data. The weight or numbers of all landed groundfish CDQ and salmon PSQ will be derived from the delivery information submitted through the eLandings system, as required at § 679.5(e).
            (C) Catcher/processors and motherships using trawl gear. The weight and numbers of CDQ and PSQ species will be determined by applying the observer's sampling data to the total weight of the CDQ haul.
            (D) Observed catcher vessels using nontrawl gear. This paragraph applies to all observed catcher vessels using nontrawl gear, except those catcher vessels regulated under paragraph (c)(3)(iii) of this section. The weight of halibut PSQ discarded at sea will be determined by using the observer's sample data. The weight or numbers of all landed groundfish CDQ and salmon PSQ will be derived from the delivery information submitted through the eLandings system, as required at § 679.5(e).
            (E) Catcher/processors using nontrawl gear. The weight of halibut PSQ and all groundfish CDQ species, except sablefish, will be determined by applying the observer's species composition sampling data to the estimate of total catch weight, if any CDQ species are discarded at sea. Sablefish CDQ caught with fixed gear is accounted for as described in paragraph (c)(1) of this section.
            (iii) Groundfish CDQ fishing by catcher vessels less than or equal to 46 ft LOA using hook-and-line gear—(A) Applicability. Regulations in this paragraph apply to the operators of catcher vessels less than or equal to 46 ft (14.0 m) LOA using hook-and-line gear when groundfish CDQ fishing and to the CDQ groups authorizing the operators of these vessels to harvest groundfish CDQ or halibut CDQ.
            
            (B) Halibut CDQ or halibut IFQ. If any halibut CDQ or halibut IFQ are retained during a fishing trip on board a vessel described in paragraph (c)(3)(iii)(A) of this section, the following requirements apply:
            (1) The vessel operator must retain all legal-size halibut caught during that entire fishing trip.
            (2) The vessel operator must have sufficient halibut IFQ or halibut CDQ available to account for the catch of all legal-size halibut caught during the entire fishing trip.
            (3) If the vessel operator is relying on halibut CDQ from a CDQ group to support the retained catch of legal-size halibut during a fishing trip, the CDQ group must provide adequate halibut CDQ to this vessel operator to account for all of the legal-size halibut caught by the vessel during the entire fishing trip.
            (C) Halibut PSC. If halibut CDQ or halibut IFQ are not retained during a fishing trip on board a vessel described in paragraph (c)(3)(iii)(A) of this section, the following requirements apply:
            (1) The vessel operator must discard all halibut caught during the fishing trip.
            (2) Small catcher vessel halibut PSC limit. The CDQ group representative may transfer halibut from a CDQ group's halibut PSQ to its small catcher vessel halibut PSC limit. To do so, the CDQ representative must submit a transfer request using the procedures described in § 679.5(n). In reviewing a request to transfer halibut PSQ to a CDQ group's small catcher vessel halibut PSC limit, NMFS will consider whether the amount of halibut to be transferred to the small catcher vessel halibut PSC limit is sufficient to support groundfish CDQ fishing by the catcher vessels that the CDQ group plans to authorize to conduct groundfish CDQ fishing. The transfer is not effective until approved by NMFS. The CDQ group representative also may transfer halibut from a CDQ group's small catcher vessel halibut PSC limit back to its halibut PSQ by submitting a transfer request using the procedures described in § 679.5(n). In reviewing a request to transfer halibut from the small catcher vessel halibut PSC limit back to the CDQ group's halibut PSQ, NMFS will consider the status of CDQ fisheries through the end of the year and anticipated halibut PSC rates for any remaining groundfish CDQ fishing by vessels managed under the small catcher vessel halibut PSC limit for the requesting CDQ group.
            (3) Fishery closures. Directed fishing for groundfish CDQ, except sablefish CDQ managed under paragraph (c)(1) of this section, by catcher vessels less than or equal to 46 ft LOA using hook-and-line gear is prohibited unless the Regional Administrator publishes notification in the Federal Register authorizing such directed fishing. In deciding whether to authorize directed fishing, NMFS will consider whether a CDQ group has sufficient halibut in its small catcher vessel halibut PSC limit to support directed fishing for groundfish CDQ by these catcher vessels. Upon determining that a CDQ group's small catcher vessel halibut PSC limit has been or will be reached, the Regional Administrator will publish notification in the Federal Register prohibiting directed fishing for all groundfish CDQ species, except sablefish CDQ, by catcher vessels less than or equal to 46 ft LOA using hook-and-line gear fishing for that CDQ group. If the estimated halibut PSC by vessels described in paragraph (c)(3)(iii)(A) of this section exceeds the balance of the small catcher vessel halibut PSC limit on December 31 of any year, and if the CDQ group has remaining halibut PSQ on that date, NMFS will transfer an amount of halibut PSQ into the CDQ group's small catcher vessel halibut PSC limit to bring the balance of the small catcher vessel halibut PSC limit to zero. NMFS will make the determination about whether such an administrative transfer is necessary after data from the fishing year is finalized.
            (d) Monitoring requirements for shoreside processors and stationary floating processors—(1) Requirements for processors taking deliveries of pollock CDQ—(i) Catch weighing. Managers of shoreside processors or stationary floating processors taking deliveries of pollock CDQ must comply with the requirements at § 679.63(c).
            (ii) Catch monitoring and control plan. Managers of AFA inshore processors or stationary floating processors taking deliveries of pollock CDQ must follow an approved catch monitoring and control plan as described at § 679.28(g).
            (iii) Comply with observer coverage requirements at § 679.51(b)(2).
            (2) Requirements for processors taking deliveries of groundfish CDQ. Managers of shoreside processors and stationary floating processors taking deliveries of groundfish CDQ must comply with the following requirements:
            (i) Comply with observer coverage requirements at § 679.51(b)(1).
            (ii) Provide prior notice to observer of offloading schedule. Notify the observer of the offloading schedule of each CDQ delivery at least 1 hour prior to offloading to provide the observer an opportunity to monitor the sorting and weighing of the entire delivery.
            (iii) CDQ and PSQ by weight. Sort and weigh on a scale approved by the State of Alaska under § 679.28(c) all groundfish and halibut CDQ or PSQ by species or species group.
            (iv) PSQ by number. Sort and count all salmon and crab PSQ.
            (v) CDQ and PSQ sorting and weighing. Sorting and weighing of CDQ and PSQ must be monitored by an observer.
            (e) Use of non-CDQ harvest regulations for vessels in voluntary fishing cooperatives—(1) Applicability. If approved by NMFS under this paragraph (e), vessels participating in a voluntary fishing cooperative in a non-CDQ sector are authorized to conduct groundfish CDQ fishing under the same regulations that apply while such vessels are used to directed fish in the non-CDQ fisheries and are not required to comply with the CDQ harvest regulations in paragraph (c)(3)(i) of this section.
            (2) Who may apply? A CDQ group representative, a representative of an association representing CDQ groups, or the authorized representative of a voluntary fishing cooperative may submit an application to use alternative CDQ harvest regulations.
            (3) Application process—(i) Application documents. A completed application is comprised of an application form and a copy of the cooperative contract or an affidavit, as described below:
            (A) Application form. The application to use alternative CDQ harvest regulations is available on the NMFS Alaska Region Web site at www.alaskafisheries.noaa.gov. All information fields must be accurately completed, including information about the applicant, the voluntary fishing cooperative, and the vessels participating in the voluntary cooperative.
            (B) Cooperative contract or affidavit. The application must include either a copy of the current voluntary fishing cooperative contract demonstrating participation in the cooperative by the owners of each of the vessels named on the application form or an affidavit that includes the information required in this paragraph (e)(3)(i)(B). NMFS must be able to determine the following information from the voluntary fishing cooperative contract or the affidavit: the name of the authorized representative of the cooperative; the printed names and signatures of each vessel owner that is a party to the voluntary cooperative; the vessel name, FFP number, and LLP license number for each vessel managed under the cooperative; and the target species, processing mode, gear types, and management area(s) associated with the voluntary cooperative's federal fishing operations. If an applicant submits a copy of the voluntary fishing cooperative contract but it does not contain this information, the applicant also must submit a written affidavit that provides all of the information required in this paragraph (e)(3)(i)(B) that is not included in the cooperative contract.
            (ii) Application submission. The application for use of non-CDQ harvest regulations must be submitted to the Regional Administrator per the instructions on the application form.
            (iii) Submittal and duration—(A) Submittal. An application requesting approval for the use of non-CDQ harvest regulations may be submitted to NMFS at any time.
            (B) Duration. Once approved, an application to use alternative CDQ harvest regulations is effective as of the date on which NMFS approves the application. The approval is effective until the requesting entity withdraws its application, or until there is a change in the membership of the voluntary cooperative, whichever occurs first.
            
            (iv) NMFS review. NMFS will review an application to use non-CDQ harvest regulations to determine that all of the information submitted complies with the requirements of paragraphs (e)(2) and (3) of this section, and that the vessels listed on the application form represent a majority of the vessels participating in the applicable sector. If NMFS determines that the application is deficient, NMFS will notify the applicant in writing to identify the discrepancies and provide the applicant with an opportunity to correct them.
            (v) NMFS determinations and administrative appeal. NMFS will approve an application to use non-CDQ harvest regulations when it determines that all of the information submitted with the application complies with the requirements of paragraphs (e)(2) and (3) of this section, the vessels listed on the application form represent a majority of vessels participating in an applicable sector, and the CDQ harvest regulations are more restrictive than the non-CDQ regulations for the applicable sector. NMFS will issue an initial administrative determination (IAD) disapproving the application and the reasons for its disapproval if the application is incomplete, the voluntary cooperative does not represent a majority of the vessels participating in the sector, or the CDQ harvest regulations are not more restrictive than the non-CDQ regulations for the applicable sector. An applicant who receives an IAD disapproving an application may appeal under the procedures set forth at § 679.43.
            (vi) Amendments. The entity applied for use of non-CDQ harvest regulations must promptly notify NMFS of any changes in the voluntary fishing cooperative's membership by re-applying in accordance with this paragraph (e). Amendments to an approved application to use alternative CDQ harvest regulations may be submitted to NMFS at any time, and will be reviewed under the requirements of this paragraph (e).
            [77 FR 6499, Feb. 8, 2012, as amended at 77 FR 59060, Sept. 26, 2012; 77 FR 70091, Nov. 21, 2012; 81 FR 26744, May 4, 2016; 83 FR 30532, June 29, 2018; 84 FR 55053, Oct. 15, 2019]
          
          
            § 679.33
            CDQ cost recovery.
            (a) Cost Recovery Fee Program for CDQ groundfish and halibut—(1) Who is Responsible? The person documented with NMFS as the CDQ group representative at the time of a CDQ landing.
            (i) Subsequent transfer, under § 679.31(c), of a CDQ allocation by a CDQ group does not affect the CDQ group representative's liability for noncompliance with this section.
            (ii) Changes in amount of a CDQ allocation to a CDQ group do not affect the CDQ group representative's liability for noncompliance with this section.
            (2) Fee collection. Each CDQ group that receives a CDQ allocation of groundfish and halibut is responsible for submitting the cost recovery payment for all CDQ landings debited against that CDQ group's allocations.
            (3) Payment—(i) Payment due date. A CDQ group representative must submit all CDQ fee payment(s) to NMFS at the address provided in paragraph (a)(3)(iii) of this section no later than December 31 of the calendar year in which the CDQ groundfish and halibut landings were made.
            (ii) Payment recipient. Make electronic payment payable to NMFS.
            (iii) Payment address. Submit payment and related documents as instructed on the fee submission form. Payments must be made electronically through the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov. Instructions for electronic payment will be made available on both the payment Web site and a fee liability summary letter mailed to the CDQ group representative.
            (iv) Payment method. Payment must be made electronically in U.S. dollars by automated clearing house, credit card, or electronic check drawn on a U.S. bank account.
            (b) CDQ standard ex-vessel value determination and use—(1) General. A CDQ group representative must use the CDQ standard prices determined by NMFS under paragraph (b)(2) of this section.
            (2) CDQ standard prices—(i) General. Each year the Regional Administrator will publish CDQ standard prices for groundfish and halibut in the Federal Register by December 1 of the year in which the CDQ groundfish and halibut landings were made. The CDQ standard prices will be described in U.S. dollars per CDQ equivalent pound for CDQ groundfish and halibut landings made during the current calendar year.
            (ii) Effective duration. The CDQ standard prices published by NMFS shall apply to all CDQ groundfish and halibut landings made during the current calendar year.
            (iii) Determination. NMFS will calculate the CDQ standard prices for each CDQ fishery as follows:
            (A) CDQ halibut and CDQ fixed gear sablefish. NMFS will calculate the CDQ standard prices for CDQ halibut and CDQ fixed gear sablefish to reflect, as closely as possible by port or port-group, the variations in the actual ex-vessel values of CDQ halibut and fixed-gear sablefish based on information provided in the IFQ Registered Buyer Ex-vessel Volume and Value Report described at § 679.5(l)(7). The Regional Administrator will base CDQ standard prices on the following information:
            (1) Landed pounds of IFQ halibut and sablefish and CDQ halibut in the Bering Sea port-group;
            (2) Total ex-vessel value of IFQ halibut and sablefish and CDQ halibut in the Bering Sea port-group; and
            (3) Price adjustments, including retroactive payments.
            (B) CDQ Pacific cod. NMFS will use the standard prices calculated for Pacific cod based on information provided in the Pacific Cod Ex-vessel Volume and Value Report described at § 679.5(u)(1) for CDQ Pacific cod.
            (C) CDQ pollock. NMFS will use the standard prices calculated for AFA pollock described at § 679.66(b) for CDQ pollock.
            (D) Other CDQ groundfish including sablefish caught with trawl gear. (1) NMFS will base all CDQ standard prices for all other CDQ groundfish species on the First Wholesale Volume and Value reports specified in § 679.5(u)(2).
            (2) NMFS will establish CDQ standard prices for all other CDQ groundfish species on an annual basis; except the Regional Administrator will establish a first CDQ standard price for rock sole for all landings from January 1 through March 31, and a second CDQ standard price for rock sole for all landings from April 1 through December 31.
            (3) The average first wholesale product prices reported will be multiplied by 0.4 to obtain a proxy for the ex-vessel prices of those CDQ groundfish species.
            (c) CDQ fee percentage—(1) Established percentage. The CDQ fee percentage for CDQ groundfish and halibut is the amount as determined by the factors and methodology described in paragraph (c)(2) of this section. This amount will be announced by publication in the Federal Register in accordance with paragraph (c)(3) of this section. This amount must not exceed 3.0 percent pursuant to 16 U.S.C. 1854(d)(2)(B).
            (2) Calculating fee percentage value. Each year NMFS will calculate and publish the CDQ fee percentage according to the following factors and methodology:
            (i) Factors. NMFS will use the following factors to determine the fee percentage:
            (A) The catch to which the CDQ groundfish and halibut cost recovery fee will apply;
            (B) The ex-vessel value of that catch; and
            (C) The costs directly related to the management, data collection, and enforcement of the CDQ Program for groundfish and halibut.
            (ii) Methodology. NMFS will use the following equations to determine the fee percentage: 100 × DPC/V, where:
            (A) DPC = the direct program costs for the CDQ Program for groundfish and halibut for the most recent Federal fiscal year (October 1 through September 30) with any adjustments to the account from payments received in the previous year.
            (B) V = total of the CDQ standard ex-vessel value of the catch subject to the CDQ fee liability for the current year.
            (3) Publication—(i) General. NMFS will calculate and announce the CDQ fee percentage in a Federal Register notice by December 1 of the year in which the CDQ groundfish and halibut landings were made. NMFS will calculate the CDQ fee percentage based on the calculations described in paragraph (c)(2) of this section.
            (ii) Effective period. NMFS will apply the calculated CDQ fee percentage to CDQ groundfish and halibut landings made between January 1 and December 31 of the same year.
            (4) Applicable percentage. The CDQ group representative must use the CDQ fee percentage applicable at the time a CDQ groundfish and halibut landing is debited from a CDQ group's allocation to calculate the CDQ fee liability for any retroactive payments for that CDQ species.
            (5) Fee liability determination for a CDQ group. (i) Each CDQ group will be subject to a CDQ fee for any CDQ groundfish and halibut debited from that CDQ group's allocation during a calendar year.
            (ii) The CDQ fee assessed to a CDQ group will be based on the proportion of the standard ex-vessel value of CDQ groundfish and halibut debited from a CDQ group's allocation relative to all CDQ groups during a calendar year as determined by NMFS.
            (iii) NMFS will provide a CDQ fee liability summary letter to each CDQ group representative by December 1 of each year. The summary will explain the CDQ fee liability determination including the current fee percentage, and details of CDQ pounds debited from the CDQ group allocations by permit, species, date, and prices.
            (d) Underpayment of fee liability—(1) No CDQ group will receive its allocations of CDQ groundfish or halibut until the CDQ group representative submits full payment of that CDQ group's complete CDQ fee liability.
            (2) If a CDQ group representative fails to submit full payment for its CDQ fee liability by the date described in paragraph (a)(3) of this section, the Regional Administrator may:
            (i) At any time thereafter send an IAD to the CDQ group representative stating that the CDQ group's estimated fee liability, as indicated by his or her own submitted information, is the CDQ fee liability due from the CDQ group.
            (ii) Disapprove any application to transfer CDQ to or from the CDQ group in accordance with § 679.31(c).
            (3) If a CDQ group fails to submit full payment by December 31 of each year, the Regional Administrator will not issue allocations of CDQ groundfish and halibut to that CDQ group for the following calendar year.
            (4) Upon final agency action determining that a CDQ group representative has not paid the CDQ fee liability due for that CDQ group, the Regional Administrator may continue to not issue allocations of CDQ groundfish and halibut for that CDQ group for any subsequent calendar years until NMFS receives the unpaid fees. If payment is not received by the 30th day after the final agency action, the agency may pursue collection of the unpaid fees.
            (e) Over payment. Upon issuance of final agency action, payment submitted to NMFS in excess of the CDQ fee liability determined to be due by the final agency action will be returned to the CDQ group representative unless the CDQ group representative requests the agency to credit the excess amount against the CDQ group's future CDQ fee liability.
            (f) Appeals. A CDQ group representative who receives an IAD for incomplete payment of a CDQ fee liability may appeal under the appeals procedures set out at 15 CFR part 906.
            (g) Annual report. Each year, NMFS will publish a report describing the CDQ Cost Recovery Fee Program for groundfish and halibut.
            [81 FR 167, Jan. 5, 2016]
          
        
        
          Subpart D—Individual Fishing Quota Management Measures
          
            § 679.40
            Sablefish and halibut QS.

            The Regional Administrator shall annually divide the annual commercial fishing catch limit of halibut as defined in § 300.61 of this title and published in the Federal Register pursuant to § 300.62 of this title, among qualified halibut quota share holders. The Regional Administrator shall annually divide the TAC of sablefish that is apportioned to the fixed gear fishery pursuant to § 679.20, minus the CDQ reserve, among qualified sablefish quota share holders.
            (a) Initial allocation of QS—(1) General. The Regional Administrator shall initially assign to qualified persons, on or after October 18, 1994, halibut and sablefish fixed gear fishery QS that are specific to IFQ regulatory areas and vessel categories. QS will be assigned as a block in the appropriate IFQ regulatory area and vessel category, if that QS would have resulted in an allocation of less than 20,000 lb (9 mt) of IFQ for halibut or sablefish based on the 1994 TAC for fixed gear in those fisheries for specific IFQ regulatory areas and the QS pools of those fisheries for specific IFQ regulatory areas as of October 17, 1994.
            (2) Qualified person. (i) As used in this section, a “qualified person” means a “person,” as defined in § 679.2:
            (A) That owned a vessel that made legal landings of halibut or sablefish, harvested with fixed gear, from any IFQ regulatory area in any QS qualifying year; or
            (B) That leased a vessel that made legal landings of halibut or sablefish, harvested with fixed gear, from any IFQ regulatory area in any QS qualifying year. A person who owns a vessel cannot be a qualified person based on the legal fixed gear landings of halibut or sablefish made by a person who leased the vessel for the duration of the lease.
            (C) Who is a citizen of the United States at the time of application for QS.
            (D) Who is a corporation, partnership, association, or other non-individual entity that would have qualified to document a fishing vessel as a vessel of the United States during the QS qualifying years of 1988, 1989, and 1990.
            (ii) Qualified persons, or their successors-in-interest, must exist at the time of their application for QS.
            (iii) A former partner of a dissolved partnership or a former shareholder of a dissolved corporation who would otherwise qualify as a person may apply for QS in proportion to his or her interest in the dissolved partnership or corporation.
            (iv) Sablefish harvested within Prince William Sound, or under a State of Alaska limited entry program, will not be considered in determining whether a person is a qualified person.
            (3) Qualification for QS—(i) Year. A QS qualifying year is 1988, 1989, or 1990.
            (ii) Vessel ownership. Evidence of vessel ownership shall be limited to the following documents, in order of priority:
            (A) For vessels required to be documented under the laws of the United States, the USCG abstract of title issued in respect of that vessel.
            (B) A certificate of registration that is determinative as to vessel ownership.
            (C) A bill of sale.
            (iii) Vessel lease. Conclusive evidence of a vessel lease will include a written vessel lease agreement or a notarized statement from the vessel owner and lease holder attesting to the existence of a vessel lease agreement at any time during the QS qualifying years. Conclusive evidence of a vessel lease must identify the leased vessel and indicate the name of the lease holder and the period of time during which the lease was in effect. Other evidence, which may not be conclusive, but may tend to support a vessel lease, may also be submitted.
            (iv) Ownership interest. Evidence of ownership interest in a dissolved partnership or corporation shall be limited to corporate documents (e.g., articles of incorporation) or notarized statements signed by each former partner, shareholder or director, and specifying their proportions of interest.
            (v) Legal landing of halibut or sablefish—(A) Definition. As used in this section, a “legal landing of halibut or sablefish” means halibut or sablefish harvested with fixed gear and landed in compliance with state and Federal regulations in effect at the time of the landing.
            (B) Documentation. Evidence of legal landings shall be limited to documentation of state or Federal catch reports that indicate the amount of halibut or sablefish harvested, the IPHC regulatory area or groundfish reporting area in which it was caught, the vessel and gear type used to catch it, and the date of harvesting, landing, or reporting. State catch reports are Alaska, Washington, Oregon, or California fish tickets. Federal catch reports are production reports required under § 679.5. Sablefish harvested within Prince William Sound or under a State of Alaska limited entry program will not be considered in determining qualification to receive QS, nor in calculating initial QS.
            
            (4) Calculation of initial QS—(i) Halibut QS. The Regional Administrator shall calculate the halibut QS for any qualified person in each IFQ regulatory area based on that person's highest total legal landings of halibut in each IPHC regulatory area for any 5 years of the 7-year halibut QS base period 1984 through 1990. The sum of all halibut QS for an IFQ regulatory area will be the halibut QS pool for that area.
            (ii) Sablefish QS. The Regional Administrator shall calculate the sablefish QS for any qualified person in each IFQ regulatory area based on that person's highest total legal landings of sablefish in each groundfish reporting area for any 5 years of the 6-year sablefish QS base period 1985 through 1990. The sum of all sablefish QS for an IFQ regulatory area will be the sablefish QS pool for that area.
            (iii) CDQ program. Each initial QS calculation will be modified to accommodate the CDQ program prescribed at subpart C of this part.
            (5) Assignment of QS to vessel categories—(i) LOA. Each qualified person's QS will be assigned to a vessel category based on the LOA of vessel(s) from which that person made fixed gear legal landings of groundfish or halibut in the most recent year of participation and the product type landed. As used in this paragraph (a)(5), “the most recent year of participation” means the most recent of 4 calendar years in which any groundfish or halibut were harvested using fixed gear, as follows: 1988, 1989, or 1990; or calendar year 1991 prior to September 26, 1991.
            (ii) Vessel categories. QS and its associated IFQ assigned to vessel categories include:
            (A) Category A QS and associated IFQ, which authorizes an IFQ permit holder to harvest and process IFQ species on a vessel of any length;
            (B) Category B QS and associated IFQ, which authorizes an IFQ permit holder to harvest IFQ species on a vessel of any length;
            (C) Category C QS and associated IFQ, which authorizes an IFQ permit holder to harvest IFQ species on a vessel less than or equal to 60 ft (18.3 m) LOA:
            (D) Category D QS and associated IFQ, which authorizes an IFQ permit holder to harvest IFQ halibut on a vessel less than or equal to 35 ft (10.7 m) LOA, except as provided in § 679.42(a).
            (iii) QS assignment. A qualified person's QS will be assigned:
            (A) To vessel category A if, at any time during his/her most recent year of participation, that person's vessel processed any groundfish or halibut caught with fixed gear.
            (B) To vessel category B if, at any time during his/her most recent year of participation, that person's vessel was greater than 60 ft (18.3 m) LOA and did not process any groundfish or halibut caught with fixed gear.
            (C) To each applicable vessel category in proportion to the landings of halibut or sablefish made by that person if, at any time during their most recent year of participation, that person used more than one vessel in different categories.
            (iv) Sablefish QS. A qualified person's sablefish QS will be assigned:
            (A) To vessel category C if, at any time during his/her most recent year of participation, that person's vessel was less than or equal to 60 ft (18.3 m) LOA and did not process any groundfish or halibut caught with fixed gear.
            (B) To the vessel category in which halibut and groundfish were landed, or vessel categories in proportion to the total fixed gear landings of halibut and groundfish, if, at any time during the most recent year of participation, that person's vessel(s) makes no landing(s) of sablefish.
            (v) Halibut QS. A qualified person's halibut QS will be assigned:
            (A) To vessel category C if, at any time during his/her most recent year of participation, that person's vessel was less than or equal to 60 ft (18.3 m), but greater than 35 ft (10.7 m), LOA and did not process any groundfish or halibut caught with fixed gear.
            (B) To vessel category D if, at any time during his/her most recent year of participation, that person's vessel was less than or equal to 35 ft (10.7 m) LOA and did not process any groundfish or halibut caught with fixed gear.

            (C) To the vessel category in which groundfish were landed, or vessel categories in proportion to the total fixed gear landings of groundfish, if, at any time during the most recent year of participation, that person's vessel(s) makes no landing(s) of halibut.
            (vi) Both species QS. A qualified person's QS for both species will be assigned to the vessel category in which groundfish were landed in the most recent year of participation if, at any time during that year, that person landed halibut in one vessel category and sablefish in a different vessel category.
            (6) Application for initial QS—(i) Application form. The Application period for QS ended on July 15, 1994. As of that date, the Request for QS Application form replaced the QS Application form as the means by which the Administrator, RAM, reviews and makes initial administrative determinations on requests for initial allocations of QS. A Request for QS Application must contain the following: information identifying the individual, representative of a deceased fisherman's estate, corporation, partnership, or other non-individual entity, or dissolved corporation, partnership, or other non-individual entity making the request; contact numbers; vessel identification, length overall, and purchase date; and information on any vessel leasing arrangement pertinent to the claim of eligibility.
            (ii) Application period. An application period of no less than 180 days will be specified by notification in the Federal Register and other information sources that the Regional Administrator deems appropriate.
            (iii) Complete application. Complete applications received by the Regional Administrator will be acknowledged. An incomplete application will be returned to the applicant with specific kinds of information identified that are necessary to make it complete.
            (7) Insufficient documentation. Halibut and sablefish catch history, vessel ownership or lease data, and other information supplied by an applicant will be compared with data compiled by the Regional Administrator. If additional data presented in an application are not consistent with the data compiled by the Regional Administrator, the applicant will be notified of insufficient documentation. The applicant will have 90 days to submit corroborating documents (as specified in paragraph (a) of this section) in support of his/her application or to resubmit a revised application. All applicants will be limited to one opportunity to provide corroborating documentation or a revised application in response to notification of insufficient documentation.
            (8) Verified data. Uncontested data in applications will be approved by the Regional Administrator. Based on these data, the Regional Administrator will calculate each applicant's initial halibut and sablefish QS, as provided in paragraph (b) of this section, for each IFQ regulatory area, respectively, and will add each applicant's halibut and sablefish QS for an IFQ regulatory area to the respective QS pool for that area.
            (9) Unverified data. Catch history, vessel ownership, or lease data that cannot be verified by the Regional Administrator, following the procedure described in paragraph (a)(7) of this section, will not qualify for QS. An initial determination denying QS on the grounds that claimed catch history, vessel ownership or lease data were not verified may be appealed following the procedure described in § 679.43. Quota share reflecting catch history, vessel ownership, or lease data that are contested between two or more applicants, at least one of which is likely to qualify for QS when the dispute is resolved, will be assigned to a reserve that will be considered part of the QS pool for the appropriate IFQ regulatory area. Any QS and IFQ that results from agency action resolving the dispute will be assigned to the prevailing applicant(s) pursuant to paragraphs (a)(4), (a)(5), (b), and (c) of this section. If the assigned IFQ for the 1995 fishing season becomes moot by passage of time needed to resolve the dispute, the assignment of QS and IFQ for subsequent fishing seasons will be unaffected.
            (10) NMFS revokes inactive QS if the person holding inactive QS does not:

            (i) Respond in writing to NMFS, within 60 days after NMFS issues a Notice of Determination of Quota Share Inactivity (Inactive QS Notice) sent to the address of record as defined at § 679.43(e) of this part, requesting that the inactive QS not be revoked. Responses must be received by NMFS no later than the date contained on the Inactive QS Notice
            
            (ii) For purposes of paragraph (a)(10) of this section, “respond in writing” means write a statement directing NMFS to change the status of QS to “active” and sign and date the statement or complete the form attached to the Inactive QS Notice and send by U.S. Mail, courier, hand delivery, or facsimile to the NMFS, Alaska Region as provided on the Inactive QS Notice and printed on the front side of the form. The written response must be received by NMFS no later than the date contained on the Inactive QS Notice or if sent by mail, postmarked by that date. If delivered by hand or courier, the receiving date is the date the notice is stamped received by NMFS.
            (iii) For purposes of paragraph (a)(10) of this section, the term “inactive QS” means halibut QS or sablefish QS, held by a person who received an initial allocation of halibut QS or sablefish QS and has not taken any of the following actions:
            (A) Transferred any halibut QS or sablefish QS pursuant to § 679.41;
            (B) Transferred any halibut IFQ or sablefish IFQ pursuant to § 679.41;
            (C) Landed any halibut authorized by IFQ halibut permit(s) issued to that person; or
            (D) Landed any sablefish authorized by IFQ sablefish permit(s) issued to that person.
            (b) Annual allocation of IFQ and RFQ. The Regional Administrator shall assign halibut or sablefish IFQs to each person, except the RQE, holding unrestricted QS halibut or sablefish, respectively, up to the limits prescribed in § 679.42(e) and (f). Each assigned IFQ will be specific to an IFQ regulatory area and vessel category, and will represent the maximum amount of halibut or sablefish that may be harvested from the specified IFQ regulatory area and by the person to whom it is assigned during the specified fishing year, unless the IFQ assignment is changed by the Regional Administrator within the fishing year because of an approved transfer or because all or part of the IFQ is sanctioned for violating rules of this part. The Regional Administrator shall assign RFQ to the RQE pursuant to paragraph (c)(4) of this section.
            (c) Calculation of annual IFQ and RFQ allocations—(1) General. (i) The annual allocation of halibut IFQ to any person (person p) in any IFQ regulatory area (area a) will be equal to the product of the annual commercial catch limit as defined in § 300.61 of this title, after adjustment for purposes of the Western Alaska CDQ Program, and that person's QS divided by the QS pool for that area. Overage adjustments will be subtracted from a person's IFQ pursuant to paragraph (d) of this section; underage adjustments will be added to a person's IFQ pursuant to paragraph (e) of this section. Expressed algebraically, the annual halibut IFQ allocation formula is as follows:
            
            IFQpa = [(fixed gear TACa− CDQ reservea) × (QSpa/QS poola)] − overage adjustment of IFQpa + underage adjustment of IFQpa.
            
            

            (ii) The annual allocation of sablefish IFQ to any person (person p) in any IFQ regulatory area (area a) will be equal to the product of the TAC of sablefish by fixed gear for that area (after adjustment for purposes of the Western Alaska CDQ Program) and that person's QS divided by the QS pool for that area. Overage adjustments will be subtracted from a person's IFQ pursuant to paragraph (d) of this section; underage adjustments will be added to a person's IFQ pursuant to paragraph (e) of this section. Expressed algebraically, the annual IFQ allocation formula is as follows:
            
            IFQpa = [(fixed gear TACa − CDQ reservea) × (QSpa/QS poola)] − overage adjustment of IFQpa + underage adjustment of IFQpa.
            
            
            (2) QS amounts. For purposes of calculating IFQs and RFQ for any fishing year, the amount of a person's QS and the amount of the QS pool for any IFQ regulatory area will be the amounts on record with the Alaska Region, NMFS, on January 15 of that year.
            (3) IFQ permit. The Regional Administrator shall issue to each QS holder, pursuant to § 679.4, an IFQ permit specifying the maximum amount of halibut and sablefish that may be harvested with fixed gear in a specified IFQ regulatory area and vessel category. Such IFQ permits will be sent to each QS holder at the address on record for that person prior to the start of the IFQ fishing season or to any IFQ holder(s) following transfers or penalties (15 CFR part 904).
            (4) RFQ allocation to RQE—(i) RQE QS amounts. For purposes of calculating RFQ for any fishing year, the amount of halibut QS held by the RQE for either IFQ regulatory area 2C or 3A for the corresponding IFQ regulatory area will be the amounts on record with the Alaska Region, NMFS on October 1 of the year prior.
            (ii) Calculation of RFQ. The annual allocation of RFQ halibut to an RQE (person r) in IFQ regulatory area 2C or 3A (area a) will be equal to the product of the annual commercial catch limit as defined in § 300.61 of this title, and the QS held by the RQE (specified in paragraph (c)(4)(i) of this section) divided by the QS pool for that area (specified in paragraph (c)(2) of this section). No overage or underage adjustments will be applied to the RQE's annual RFQ. Expressed algebraically, the annual RFQ halibut allocation formula is as follows:
            
            RFQra = [fixed gear TACa × (QSra/QS poola)]
            
            (iii) Excess RFQ. NMFS will not issue the RQE any excess RFQ. Excess RFQ is the difference between the amount of RFQ based on the QS held by the RQE and the amount of RFQ needed to provide charter fishery management measures that are equivalent to unguided recreational fishery management measures. If the annual management measures published pursuant to § 300.62 of this title specify charter fishery management measures that are equivalent to the unguided recreational management measures, NMFS will:
            (A) Calculate the annual allocation of halibut RFQ to the RQE as specified in paragraph (c)(4)(ii) of this section; and
            (B) Determine the amount of RFQ needed to supplement the annual guided sport catch limit from the CSP in Area 2C and Area 3A (described in § 300.65(c) of this title) to account for charter fishery harvests under the charter fishery management measures specified in the annual management measures and issue that amount of RFQ to the RFQ permit account.
            (C) Calculate the amount of excess RFQ by subtracting the amount of RFQ issued as determined in paragraph (c)(4)(iii)(B) of this section from the annual calculation of RFQ halibut to the RQE as calculated in paragraph (c)(4)(iii)(A) of this section.
            (iv) Redistribution of excess RFQ. Excess pounds of RFQ will be redistributed as IFQ as follows:
            (A) 50 percent to all catcher vessel QS holders in the applicable area who held not more than 32,333 QS units in Area 2C, and 47,469 QS units in Area 3A in the current calendar year and in the calendar year prior to the redistribution, in proportion to their QS holdings; and
            (B) 50 percent divided equally among all CQEs that held halibut QS in the applicable IFQ regulatory area (Area 2C or Area 3A) in the current calendar year and in the calendar year prior to the redistribution. If no CQE held QS in the applicable IFQ regulatory area (Area 2C and Area 3A) in the current calendar year and in the calendar year prior to the redistribution, that RFQ will not be redistributed as IFQ and will not be available for use by any CQE, IFQ permit holder, or RQE in that calendar year.
            (d) Ten-percent adjustment policy. A person's annual IFQ account will be adjusted in the year following a determination that the person harvested or landed IFQ species in an amount is greater than the amount available in the person's annual IFQ account and if the amount greater than the amount available does not exceed 10 percent of the amount available in the person's annual IFQ account at the time of landing. The adjustment would be a deduction of the amount of IFQ species harvested or landed that was determined to exceed the amount available in the person's annual IFQ account and will apply to any person to whom the affected IFQ is allocated in the year following the determination.
            (e) Underages. Underages of up to 10 percent of a person's total annual IFQ account for a current fishing year will be added to that person's annual IFQ account in the year following determination of the underage. This underage adjustment to the annual IFQ allocation will be specific to IFQ species, IFQ regulatory area, and vessel category for which an IFQ is calculated, and will apply to any person to whom the affected IFQ is allocated in the year following determination of an underage.
            (f) Harvesting privilege. Quota shares allocated or permits issued pursuant to this part do not represent either an absolute right to the resource or any interest that is subject to the “takings” provision of the Fifth Amendment of the U.S. Constitution. Rather, such quota shares or permits represent only a harvesting privilege that may be revoked or amended subject to the requirements of the Magnuson-Stevens Act and other applicable law.
            (g) External research tags for halibut and sablefish. (1) Nothing contained in this part 679 shall prohibit any person at any time from retaining and landing a Pacific halibut or sablefish that bears at the time of capture an external research tag from any state, Federal, or international agency, provided that the halibut or sablefish is one of the following:
            (i) A Pacific halibut landed pursuant to § 300.62 of this title and to this part 679; or
            (ii) A sablefish landed in accordance with the Tagged Groundfish Research Program, and in compliance with all sablefish requirements of this part 679.
            (2) Halibut and sablefish bearing an external research tag from any state, Federal, or international agency, landed pursuant to paragraph (g)(1)(i) or (g)(1)(ii) of this section, and in accordance with § 679.5(l), shall be excluded from IFQ or CDQ deduction as follows:
            (i) The fish shall not be calculated as part of a person's IFQ harvest of halibut or sablefish and shall not be debited against a person's halibut IFQ or a person's sablefish IFQ; or
            (ii) The fish shall not be calculated as part of the CDQ harvest of halibut or sablefish and shall not be debited against a CDQ group's halibut CDQ or a CDQ group's sablefish CDQ.
            (iii) The fish will not be calculated as part of the recreational harvest of halibut and will not be debited against the RFQ permit account or the annual guided sport catch limit as defined in § 300.61 of this title.
            (h) Properly debited landing—(1) Permit holder's account. Except as provided in paragraph (g) of this section, all IFQ halibut, CDQ halibut, and IFQ sablefish catch onboard a vessel must be weighed and debited from the IFQ permit holder's account or CDQ halibut permit holder's account under which the catch was harvested.
            (2) Properly debited account. A properly concluded sablefish/halibut IFQ landing receipt, crab IFQ landing receipt, or a manual IFQ landing report which is signed by the Registered Buyer and IFQ permit holder or IFQ hired master permit holder or CDQ hired master permit holder constitutes confirmation that the IFQ permit holder's or CDQ permit holder's account is properly debited.
            (3) Source of debit. NMFS will use the following sources (see paragraphs (h)(3)(i), (ii) and (iii) of this section) of information to debit a CDQ halibut, IFQ halibut, IFQ sablefish, or RFQ permit account:
            (i) Unprocessed landing. If offload of unprocessed IFQ halibut, CDQ halibut, or IFQ sablefish from a vessel, the scale weight (to the nearest pound) of the halibut or sablefish product actually measured at the time of offload, as required by § 679.5(e)(7)(i)(E)(6) to be included in the IFQ Landing Report.
            (ii) Processed landing. If offload of processed IFQ halibut, CDQ halibut, or IFQ sablefish from a vessel, the scale weight (to the nearest pound) of the halibut or sablefish processed product actually measured at or before the time of offload. If the product scale weights are taken before the time of offload, then the species and actual product weight of each box or container must be visibly marked on the outside of each container to facilitate inspection by OLE or designees.
            
            (iii) Landed RFQ. All annual RFQ halibut issued to an RQE will be considered landed in the year for which it is issued.
            [61 FR 31230, June 19, 1996, as amended at 61 FR 35579, July 5, 1996; 61 FR 41525, Aug. 9, 1996; 61 FR 43314, Aug. 22, 1996; 62 FR 59299, Nov. 3, 1997; 66 FR 27910, May 21, 2001; 67 FR 4133, Jan. 28, 2002; 71 FR 36492, June 27, 2006; 72 FR 44809, Aug. 9, 2007; 73 FR 76166, Dec. 15, 2008; 76 FR 40633, July 11, 2011; 77 FR 29563, May 18, 2012; 78 FR 75893, Dec. 12, 2013; 83 FR 47831, Sept. 21, 2018]
          
          
            § 679.41
            Transfer of quota shares and IFQ.
            (a) General. (1) Except as provided in paragraph (a)(2) of this section, transfer of QS or IFQ means any transaction requiring QS, or the use thereof in the form of IFQ, to pass from one person to another, permanently or for a fixed period of time.
            (2) Transactions requiring IFQ permits to be issued in the name of a hired master employed by an individual or a corporation are not transfers of QS or IFQ.
            (3) Any transaction involving a transfer between IFQ and guided angler fish (GAF), as defined in § 300.61 of this title, is governed by regulations in § 300.65(c) of this title.
            (b) Transfer procedure—(1) Application for transfer. An Application for Transfer of QS/IFQ (Application for Transfer) must be approved by the Regional Administrator before a person may use IFQ to harvest IFQ halibut or IFQ sablefish, whether the IFQ was the result of a direct transfer or the result of a QS transfer. An Application for Transfer will not be approved until the Regional Administrator has reviewed and approved the transfer agreement signed by the parties to the transaction. The Regional Administrator shall provide an Application for Transfer form to any person on request. Persons who submit an Application for Transfer to the Regional Administrator for approval will receive notification of the Regional Administrator's decision to approve or disapprove the Application for Transfer, and, if applicable, the reason(s) for disapproval, by mail posted on the date of that decision, unless another communication mode is requested on the Application for Transfer.
            (2) QS or IFQ accounts. QS or IFQ accounts affected by an Application for Transfer approved by the Regional Administrator will change on the date of approval. Any necessary IFQ permits will be sent with the notification of the Regional Administrator's decision.
            (c) Application for Transfer approval criteria. Except as provided in paragraph (f) of this section, an Application for Transfer will not be approved until the Regional Administrator has determined that:
            (1) The person applying for transfer received the QS or IFQ to be transferred:
            (i) By initial assignment by the Regional Administrator as provided in § 679.40(a); or
            (ii) By approved transfer.
            (2) The person applying to receive the QS or IFQ meets the requirements of eligibility in paragraph (d) of this section.
            (3) The person applying for transfer and the person applying to receive the QS or IFQ have their notarized signatures on the Application for Transfer.
            (4) There are no fines, civil penalties, or other payments due and owing, or outstanding permit sanctions, resulting from Federal fishery violations involving either person.
            (5) The person applying to receive the QS or IFQ currently exists.
            (6) The transfer would not cause the person applying to receive the QS or IFQ to exceed the use limits in § 679.42 (e) or (f).
            (7) The transfer would not violate the provisions of paragraph (g) of this section.
            (8)(i) The person applying to make or receive the IFQ or QS transfer has paid all IFQ fees that have become due as a result of an initial administrative determination.
            (ii) The person applying to make or receive the IFQ or QS transfer who has not paid all IFQ fees that are due (as provided under § 679.45(a)) has timely appealed the administrative determination that IFQ fees have not been paid in full and has submitted to NMFS an amount sufficient to satisfy any disputed liability pending a final agency action.

            (9) Other pertinent information requested on the Application for Transfer has been supplied to the satisfaction of the Regional Administrator.
            (10) If the person applying to transfer or receive QS or IFQ is a CQE, the following determinations are required for each eligible community represented by that CQE:
            (i) An individual applying to receive IFQ from QS held by a CQE is an eligible community resident of the eligible community in whose name the CQE is holding QS;
            (ii) The CQE applying to receive or transfer QS, has submitted a complete annual report required by § 679.5 (t);
            (iii) The CQE applying to transfer QS has provided information on the reasons for the transfer as described in paragraph (g)(7) of this section;
            (iv) The CQE applying to receive QS is eligible to hold QS on behalf of the eligible community in the halibut or sablefish regulatory area designated for that eligible community in Table 21 to this part; and
            (v) The CQE applying to receive QS has received notification of approval of eligibility to receive QS/IFQ for that community as described in paragraph (d)(1) of this section.
            (11) If the person applying to receive or transfer QS is an RQE, the following determinations are required:
            (i) The RQE applying to receive or transfer QS, has submitted the timely and complete annual report required by § 679.5(v);
            (ii) The RQE applying to receive QS is eligible to hold QS on behalf of the charter halibut sector in IFQ regulatory area 2C or 3A; and
            (iii) The RQE applying to receive QS has received notification of approval of eligibility to receive QS on behalf of the charter halibut sector in IFQ regulatory area 2C or 3A as described in paragraph (d)(1) of this section.
            (12) The person applying to receive QS assigned to vessel category B, C, or D is not a corporation, partnership, association, or other non-individual entity, except as specified in paragraph (g)(3) of this section.
            (13) If the person applying to receive halibut IFQ assigned to vessel categories B, C, or D in IFQ regulatory areas 4B, 4C, or 4D is a CDQ group, the following determinations are required:
            (i) The CDQ group applying to receive halibut IFQ for an IFQ regulatory area receives an annual allocation of halibut CDQ for that IFQ regulatory area pursuant to § 679.31(b)(1);
            (ii) The QS holder applying to transfer halibut IFQ to a CDQ group has not transferred any halibut IFQ assigned to vessel categories B, C, or D for that IFQ regulatory area to a CDQ group during the last two consecutive fishing years;
            (iii) If the IFQ to be transferred to a CDQ group results from QS that was transferred to the QS holder after December 14, 2015, the QS holder applying to transfer halibut IFQ to a CDQ group has held the underlying QS for that IFQ for a minimum of 3 years from the date NMFS approved the transfer;
            (iv) If the IFQ to be transferred to a CDQ group is assigned to vessel categories B, C, or D in IFQ regulatory area 4B, the QS holder applying to transfer that halibut IFQ to a CDQ group holds fewer than 76,355 halibut QS units in IFQ regulatory area 4B; and
            (v) The CDQ group applying to receive halibut IFQ has submitted a complete report if required to do so by § 679.5(w).
            (d) Eligibility to receive QS or IFQ by transfer—(1) Application for Eligibility. All persons, except as provided in paragraphs (d)(1)(i) and (d)(1)(ii) of this section, applying to receive QS or IFQ must submit an Application for Eligibility to Receive QS/IFQ (Application for Eligibility) containing accurate information to the Regional Administrator. The Regional Administrator will not approve a transfer of IFQ or QS to a person until the Application for Eligibility for that person is approved by the Regional Administrator. The Regional Administrator shall provide an Application for Eligibility form to any person on request.
            (i) An Application for Eligibility is not required for a CQE if a complete application to become a CQE, as described in paragraph (l)(3) of this section, has been approved by the Regional Administrator on behalf of an eligible community.

            (ii) An Application for Eligibility is not required for a CDQ group.
            
            (2) Type of eligibility. A person must indicate on the Application for Eligibility whether the eligibility sought is as:
            (i) An individual; or
            (ii) A corporation, partnership, or other non-individual entity.
            (3) Application filing order. A person may submit the Application for Eligibility with the Application for Transfer or file the Application for Eligibility prior to submitting the Application for Transfer. If a person, as described in paragraph (d)(2)(ii) of this section, files the Application for Eligibility prior to submitting the Application for Transfer, and that person's status subsequently changes, as described in § 679.42(j), that person must resubmit an Application for Eligibility before submitting, or with, the Application for Transfer.
            (4) Notification of approval. Applicants will be notified by mail of the Regional Administrator's approval of an application for eligibility.
            (5) Notification of disapproval. The Regional Administrator will notify the applicant if an Application for Eligibility is disapproved. This notification of disapproval will include:
            (i) The disapproved Application for Eligibility.
            (ii) An explanation of why the Application for Eligibility was not approved.
            (6) Reasons for disapproval. Reasons for disapproval of an Application for Eligibility may include, but are not limited to:
            (i) Fewer than 150 days of experience working as an IFQ crew member, unless that person attests in the Application for Eligibility that he or she is an eligible community resident of Adak, AK, who will receive only halibut IFQ in regulatory area 4B or sablefish IFQ in the regulatory area of the Aleutian Islands subarea that is derived from QS held by a CQE on behalf of Adak, AK.
            (ii) Lack of compliance with the U.S. citizenship or corporate ownership requirements specified by the definition of “person” at § 679.2.
            (iii) An incomplete Application for Eligibility.
            (iv) Fines, civil penalties, or other payments due and owing, or outstanding permit sanctions, resulting from Federal fishery violations.
            (e) Transfers of QS blocks—(1) General. A QS block must be transferred as an undivided whole, unless the size of the QS block exceeds the use limits specified at § 679.42. If the QS block to be transferred exceeds the use limits specified at § 679.42, the Regional Administrator will divide the block into two blocks, one block containing the maximum amount of QS allowable under the QS use limits and the other block containing the residual QS.
            (2) Sablefish. QS blocks for the same IFQ regulatory area and vessel category that represent less than 5,000 lb (2.3 mt) of sablefish IFQ, based on the 1996 TAC share for fixed gear sablefish in a specific IFQ regulatory area and the QS pool for that IFQ regulatory area on January 31, 1996, may be consolidated into larger QS blocks provided that the consolidated blocks do not represent greater than 5,000 lbs (2.3 mt) of sablefish IFQ based on the preceding criteria. A consolidated block cannot be divided and is considered a single block for purposes of use and transferability. The maximum number of QS units that may be consolidated into a single QS block in each IFQ regulatory area is as follows:
            (i) Southeast Outside district: 33,270 QS.
            (ii) West Yakutat district: 43,390 QS.
            (iii) Central GOA regulatory area: 46,055 QS.
            (iv) Western GOA regulatory area: 48,410 QS.
            (v) Aleutian Islands subarea: 99,210 QS.
            (vi) Bering Sea subarea: 91,275 QS.
            (3) Halibut. QS blocks for the same IFQ regulatory area and vessel category that represent less than 3,000 lb (1.4 mt) of halibut IFQ, based on the 1996 catch limit for halibut in a specific IFQ regulatory area and the QS pool for that IFQ regulatory area on January 31, 1996, may be consolidated into larger QS blocks provided that the consolidated blocks do not represent greater than 3,000 lb (1.4 mt) of halibut IFQ based on the preceding criteria. In Areas 2C and 3A, QS blocks for the same IFQ regulatory area and vessel category that represent less than 5,000 lb (2.3 mt) of halibut IFQ, based on the 1996 catch limit for halibut in a specific IFQ regulatory area and the QS pool for that IFQ regulatory area on January 31, 1996, may be consolidated into larger QS blocks provided that the consolidated blocks do not represent greater than 5,000 lb (2.3 mt) of halibut IFQ based on the preceding criteria. A consolidated block cannot be divided and is considered a single block for purposes of use and transferability. The maximum number of QS units that may be consolidated into a single block in each IFQ regulatory area is as follows:
            (i) Area 2C: 33,320 QS.
            (ii) Area 3A: 46,520 QS.
            (iii) Area 3B: 44,193 QS.
            (iv) Subarea 4A: 22,947 QS.
            (v) Subarea 4B: 15,087 QS.
            (vi) Subarea 4C: 30,930 QS.
            (vii) Subarea 4D: 26,082 QS.
            (viii) Subarea 4E: 0 QS.
            (f) Transfer of QS or IFQ with restrictions. If QS or IFQ must be transferred as a result of a court order, operation of law, or as part of a security agreement, but the person receiving the QS or IFQ by transfer does not meet all of the eligibility requirements of this section, the Regional Administrator will approve the Application for Transfer with restrictions. The Regional Administrator will not assign IFQ resulting from the restricted QS to any person. IFQ with restrictions may not be used for harvesting halibut or sablefish with fixed gear. The QS or IFQ will remain restricted until:
            (1) The person who received the QS or IFQ with restrictions meets the eligibility requirements of this section and the Regional Administrator approves an Application for Eligibility for that person; or
            (2) The Regional Administrator approves the Application for Transfer from the person who received the QS or IFQ with restrictions to a person who meets the requirements of this section.
            (g) Transfer restrictions. (1) Except as provided in paragraph (f), paragraph (g)(2), paragraph (l), paragraph (n) or paragraph (o) of this section, only persons who are IFQ crew members, or who were initially issued QS assigned to vessel categories B, C, or D, and meet the eligibility requirements in this section, may receive by transfer QS assigned to vessel categories B, C, or D, or the IFQ resulting from it.
            (2) Except as provided in paragraph (g)(3) of this section, only persons who are IFQ crew members, and meet the other requirements in this section, may receive by transfer QS assigned to vessel categories B, C, or D, or the IFQ resulting from it, in IFQ regulatory area 2C for halibut or in the IFQ regulatory area east of 140° W. long. for sablefish.
            (3) Individuals who were initially issued QS assigned to vessel categories B, C, or D may transfer that QS to a corporation that is solely owned by the same individual. Such transfers of QS assigned to vessel categories B, C, or D in IFQ regulatory area 2C for halibut or in the IFQ regulatory area east of 140° W. long. for sablefish will be governed by the use provisions of § 679.42(i); the use provisions pertaining to corporations at § 679.42(j) shall not apply.
            (4) The Regional Administrator will not approve an Application for Transfer of QS assigned to vessel categories B, C, or D subject to a lease or any other condition of repossession or resale by the person transferring QS, except as provided in paragraphs (h) and (m) of this section, or by court order, operation of law, or as part of a security agreement. The Regional Administrator may request a copy of the sales contract or other terms and conditions of transfer between two persons as supplementary information to the transfer application.
            (5) A CQE may not hold QS in halibut IFQ regulatory area 2C that is assigned to vessel category D.
            (i) A CQE may not hold QS in halibut IFQ regulatory area 3A that is assigned to vessel category D on behalf of a community that is located in halibut IFQ regulatory areas 2C or 3B as listed in Table 21 to part 679.
            (ii) In aggregate, CQEs may not hold an amount of QS in halibut IFQ regulatory area 3A that is assigned to vessel category D in excess of 1,233,740 QS units.
            (6) IFQ derived from QS held by a CQE on behalf of an eligible community:

            (i) In the GOA may be used only by an eligible community resident of that community.
            
            (ii) In the Aleutian Islands subarea may be used by any person who has received an approved Application for Eligibility as described in paragraph (d) of this section prior to March 17, 2019 and only by an eligible community resident of Adak, AK, after March 17, 2019.
            (7) A CQE may transfer QS:
            (i) To generate revenues to provide funds to meet administrative costs for managing the community QS holdings;
            (ii) To generate revenue to improve the ability of residents within the community to participate in the halibut and sablefish IFQ fisheries;
            (iii) To generate revenue to purchase QS to yield IFQ for use by community residents;
            (iv) To dissolve the CQE; or
            (v) As a result of a court order, operation of law, or as part of a security agreement.
            (8) If the Regional Administrator determines that a CQE transferred QS for purposes other than those specified in paragraph (g)(7) of this section, then:
            (i) The CQE must divest itself of any remaining QS holdings and will not be eligible to receive QS by transfer for a period of three years after the effective date of final agency action on the Regional Administrator's determination; and
            (ii) The Regional Administrator will not approve a CQE to represent the eligible community in whose name the CQE transferred quota for a period of three years after the effective date of final agency action on the Regional Administrator's determination.
            (9) For transfers of QS to an RQE, the RQE may only receive halibut QS that is assigned to IFQ regulatory area 2C or 3A.
            (10) For transfers of QS from an RQE:
            (i) Quota category and block designations at time of purchase by an RQE are retained if QS is transferred to an eligible QS holder for use in the IFQ program.
            (ii) NMFS will not issue any IFQ from any QS transferred from an RQE to a QS holder for use in the IFQ program for a calendar year if that QS resulted in the issuance of RFQ to an RQE during that calendar year.
            (11)(i) To maintain eligibility as the RQE authorized by NMFS, the RQE must be a non-profit entity incorporated under the laws of the State of Alaska and recognized as exempt from Federal income tax by the Internal Revenue Service as required by paragraph (n)(1)(ii) of this section.
            (ii) If the Regional Administrator determines the RQE approved by NMFS does not meet the requirements specified in paragraph (n)(1) of this section, NMFS will notify the RQE of the Regional Administrator's determination and specify that the RQE has 60 days to meet the requirements in paragraph (n)(1) of this section to maintain eligibility as the RQE authorized by NMFS.
            (iii) If the RQE demonstrates to NMFS within 60 days of notification that it meets the requirements in paragraph (n)(1) of this section, NMFS will notify the RQE that it remains the authorized RQE.
            (iv) If the RQE does not demonstrate to NMFS within 60 days of notification that it meets the requirements in paragraph (n)(1) of this section, NMFS will issue an initial administrative determination (IAD):
            (A) Revoking authorization of the RQE;
            (B) Disallowing the RQE from receiving any QS by transfer;
            (C) Requiring the CQE to divest of any QS that it holds; and
            (D) Withholding the issuance of RFQ based on any QS that the RQE holds.
            (v) The RQE will have the opportunity to appeal the IAD through the National Appeals Office under the provisions established at 15 CFR part 906.
            (h) Transfer of IFQ. (1) Pursuant to paragraph (a) of this section, an Application for Transfer must be approved by the Regional Administrator before a person may use any IFQ that results from a direct transfer to harvest halibut or sablefish. After approving the Application for Transfer, the Regional Administrator will change any IFQ accounts affected by the approved transfer and issue all necessary IFQ permits.
            (2) IFQ resulting from categories B, C, or D QS may not be transferred separately from its originating QS, except as provided in paragraphs (d), (f), (k), (l), (m), (o), or (p) of this section.
            (i) Transfer across catcher vessel categories—(1) CDQ compensation. Persons issued CDQ compensation QS in a catcher vessel category, pursuant to § 679.41(j), and in an IFQ regulatory area in which they do not hold QS other than CDQ compensation QS, may use that CDQ compensation QS on any catcher vessel. This exemption from catcher vessel categories ends upon the first transfer of the CDQ compensation QS. CDQ compensation QS being transferred will be permanently assigned to a specific catcher vessel category as designated by the person receiving the transfer.
            (2) CDQ compensation QS definition. For purposes of this paragraph (i), CDQ compensation QS is QS issued as compensation for halibut and sablefish harvest privileges foregone due to the CDQ Program, as provided in paragraph (j) of this section.
            (j) Compensation for CDQ allocations. (1) The Regional Administrator will compensate persons that receive a reduced halibut QS in IPHC regulatory areas 4B, 4C, 4D, or 4E because of the halibut CDQ program by adding halibut QS from IPHC regulatory areas 2C, 3A, 3B, and 4A. This compensation of halibut QS from areas 2C, 3A, 3B, and 4A will be allocated in proportion to the amount of halibut QS foregone due to the CDQ allocation authorized by this section.
            (2) The Regional Administrator will compensate persons that receive a reduced sablefish QS in any BSAI IFQ regulatory area because of the sablefish CDQ program by taking sablefish QS from the IFQ regulatory areas of the GOA and allocating it in proportion to the loss suffered by persons in the BSAI area. Such additional compensation of sablefish QS will be allocated in proportion to the amount of sablefish QS foregone due to the CDQ allocation authorized by this section.

            (3) Persons initially issued QS for IFQ regulatory areas in which a portion of the TAC is allocated to the CDQ Program will be compensated for halibut and sablefish harvest privileges foregone due to the CDQ Program. If a person does not hold QS in an IFQ regulatory area on the date the compensation is issued, that person's compensation will be issued as unblocked. If a person does hold QS in an IFQ regulatory area on the date compensation is issued, that person's compensation will be added to their existing QS in that IFQ regulatory area. The resulting QS amount will be blocked or unblocked according to the criteria found at § 679.40(a). Compensation will be calculated for each non-CDQ area using the following formula:
            
            QN = (QC × QSPN × RATE)/(SUMCDQ − [RATE × SUMTAC]) ([1 − RATE] × TACAVE)(QSPC × [CDQ PCT − RATE])
            
            
              Where:
              
              QN = quota share in non-CDQ area
              QC = quota share in CDQ area
              QSPN = quota share pool in non-CDQ area (as existing on January 31, 1995)
              RATE = SUMCDQ/average of the TAC (1988-1994) for all CDQ and non-CDQ areas
              TACAVE = average of the TAC (1988-1994) for CDQ area
              QSPC = quota share pool in CDQ area (as existing on January 31, 1995)
              CDQPCT = CDQ percentage for CDQ area
              SUMCDQ = sum [TACAVE × CDQPCT]
              SUMTAC = sum [TACAVE]
            
            
            (k) Survivorship transfer privileges—(1) On the death of an individual who holds QS or IFQ, the surviving spouse or, in the absence of a surviving spouse, a beneficiary designated pursuant to paragraph (k)(2) of this section or the estate representative, receives all QS and IFQ held by the decedent by right of survivorship, unless a contrary intent was expressed by the decedent in a will. The Regional Administrator will approve an Application for Transfer to the surviving spouse, designated beneficiary, or estate representative when sufficient evidence has been provided to verify the death of the individual.
            (2) QS holders may provide the Regional Administrator with the name of a designated beneficiary from the QS holder's immediate family to receive survivorship transfer privileges in the event of the QS holder's death and in the absence of a surviving spouse.

            (3) The Regional Administrator will approve an Application for Transfer of IFQ for a period of 3 calendar years following the date of death of an individual to a designated beneficiary. NMFS will allow the transfer of IFQ only resulting from the QS transferred to the surviving spouse or, in the absence of a surviving spouse, from a beneficiary from the QS holder's immediate family designated pursuant to paragraph (k)(2) of this section or from an estate representative to a person eligible to receive IFQ under the provisions of this section, notwithstanding the limitations on transfers of IFQ in paragraph (h)(2) of this section.
            (l) Transfer of QS to CQEs. (1) Each eligible community must designate a CQE to transfer and hold QS on behalf of that community.
            (2) Each eligible community may designate only one CQE to hold QS on behalf of that community at any one time.
            (3) Prior to initially receiving QS by transfer on behalf of a specific eligible community, a non-profit entity that intends to represent that eligible community as a CQE must have approval from the Regional Administrator. To receive that approval, the non-profit entity seeking to become a CQE must submit a complete application to become a CQE to the Regional Administrator, NMFS, P.O. Box 21668, Juneau, AK 99802. The Regional Administrator will provide a copy of the complete application to the Alaska Department of Community and Economic Development, Commissioner, P.O. Box 110809, Juneau, AK 99811-0809. NMFS will consider comments received from the Alaska Department of Community and Economic Development when reviewing applications for a non-profit entity to become a CQE. The Alaska Department of Community and Economic Development must submit comments on an application to the Regional Administrator, NMFS, P.O. Box 21668, Juneau, AK 99802, within 30 days of receipt of the application in order for those comments to be considered by the Regional Administrator during the approval process. If an application is disapproved, than that determination may be appealed under the provisions established at 15 CFR part 906. A complete application to become a CQE consists of:
            (i) The articles of incorporation under the laws of the State of Alaska for that non-profit entity, except that a non-profit entity that is representing the Metlakatla Indian Village may provide articles of incorporation under Federal Law;
            (ii) A statement indicating the eligible community, or communities, represented by that non-profit entity for purposes of holding QS;
            (iii) Management organization information, including:
            (A) The bylaws of the non-profit entity;
            (B) A list of key personnel of the managing organization including, but not limited to, the board of directors, officers, representatives, and any managers;
            (C) A description of how the non-profit entity is qualified to manage QS on behalf of the eligible community, or communities, it is designated to represent, and a demonstration that the non-profit entity has the management, technical expertise, and ability to manage QS and IFQ; and
            (D) The name of the non-profit organization, taxpayer ID number, NMFS person number, permanent business mailing addresses, name of contact persons and additional contact information of the managing personnel for the non-profit entity, resumes of management personnel, name of community or communities represented by the CQE, name of contact for the governing body of each community represented, date, name and notarized signature of applicant, Notary Public signature and date when commission expires.
            (iv) A statement describing the procedures that will be used to determine the distribution of IFQ to eligible community residents and non-residents of the community represented by that CQE, including:
            (A) Procedures used to solicit requests from eligible community residents and non-residents to lease IFQ; and
            (B) Criteria used to determine the distribution of IFQ leases among qualified community residents and non-residents and the relative weighting of those criteria.
            (v) A statement of support from the governing body of the eligible community as that governing body is identified in Table 21 to this part. That statement of support is:

            (A) A resolution from the City Council or other official governing body for those eligible communities incorporated as first or second class cities in the State of Alaska;
            
            (B) A resolution from the tribal government authority recognized by the Bureau of Indian Affairs for those eligible communities that are not incorporated as first or second class cities in the State of Alaska; but are represented by a tribal government authority recognized by the Secretary of the Interior; or
            (C) A resolution from a non-profit community association, homeowner association, community council, or other non-profit entity for those eligible communities that are not incorporated as first or second class cities in the State of Alaska, and is not represented by a tribal government authority recognized by the Bureau of Indian Affairs. The non-profit entity that provides a statement of support must:
            (1) Have articles of incorporation as a non-profit community association, homeowner association, community council, or other non-profit entity; and
            (2) Have an established relationship with the State of Alaska Department of Community and Economic Development for purposes of representing that community for governmental functions.
            (D) If an eligible community is not incorporated as a first or second class city in the State of Alaska, is not represented by a tribal government authority recognized by the Secretary of the Interior, and does not have a non-profit community association, homeowner association, community council, or other non-profit entity within that community with an established relationship with the Alaska Department of Community and Economic Development for purposes of representing that community for purposes of governmental functions, then the Regional Administrator, NMFS, will not consider any statement from a non-profit entity representing that community until that community:
            (1) Is incorporated as a first or second class city in the State of Alaska;
            (2) Establishes a tribal government authority recognized by the Secretary of the Interior; or
            (3) Establishes a non-profit community association, homeowner association, community council, or other non-profit entity within that community that meets the requirements established in paragraph (E) of this section.
            (E) If a community described under paragraph (l)(3)(v)(D) of this section establishes a non-profit community association, homeowner association, community council, or other non-profit entity within that community, then the Regional Administrator, NMFS, will consider any recommendations from this entity to support a particular applicant after reviewing:
            (1) Petitions from residents affirming that the non-profit community association, homeowner association, community council, or other non-profit entity within that community represents the residents within that community; and
            (2) Comments from the State of Alaska Department of Community and Economic Development on the articles of incorporation for that non-profit entity and the ability of that non-profit entity to adequately represent the interests of that community for purposes of governmental functions.
            (3) If the Regional Administrator determines that this statement of support is not adequate, than that determination may be appealed under the provisions established at 15 CFR part 906.
            (4) The governing body of an eligible community as that governing body is identified in Table 21 to this part, must provide authorization for any transfer of QS by the CQE that holds QS on behalf of that eligible community prior to that transfer of QS being approved by NMFS. This authorization must be submitted as part of the Application for Transfer. That authorization consists of a signature on the Application for Transfer by a representative of the governing body that has been designated by that governing body to provide such authorization to approve the transfer of QS.
            (m) Temporary military transfers. In the event of a military mobilization or order to report for military service affecting a QS holder that prevents him or her from being able to participate in the halibut or sablefish IFQ fisheries, the Regional Administrator may approve a temporary military transfer for the IFQ derived from the QS held by a QS holder affected by the military mobilization.
            
            (1) General. A temporary military transfer will be approved if the QS holder demonstrates that he or she is unable to participate in the IFQ fishery for which he or she holds QS because of a military mobilization, order to report for military service, or active duty military service.
            (2) Eligibility. To be eligible to receive a temporary military transfer, a QS holder must meet all of the following requirements:
            (i) Be a member of a branch of the National Guard or a member of a reserve component;
            (ii) Possess one or more catcher vessel IFQ permits;
            (iii) Not qualify for a hired master exception under § 679.42(i)(1);
            (iv) Be in active duty military service as that term is defined at 10 U.S.C. 101(d)(1), be under a call to active service authorized by the President or the Secretary for a period of more than 30 consecutive days under 32 U.S.C. 502(f), or in the case of a member of a reserve component, have been ordered to report for military service beginning on the date of the member's receipt of the order and ending on the date on which the member reports for active duty military service.
            (3) Application. A QS holder may apply for a temporary military transfer by submitting an application for temporary transfer of halibut/sablefish IFQ to the Alaska Region, NMFS. NMFS will transfer, upon approval of the application, the applicable IFQ from the applicant (transferor) to the recipient (transferee). An application for temporary transfer of halibut/sablefish IFQ is available at https://www.fisheries.noaa.gov/region/alaska or by calling 1-800-304-4846. A complete application must include all of the following:
            (i) The transferor's identity including his or her full name, NMFS person ID, date of birth, permanent business mailing address, business telephone and fax numbers, and e-mail address (if any). A temporary mailing address may be provided, if appropriate.
            (ii) The transferee's identity including his or her full name, NMFS person ID, date of birth, permanent business mailing address, business telephone and fax numbers, and e-mail address (if any). A temporary mailing address may be provided, if appropriate.
            (iii) The identification characteristics of the IFQ including whether the transfer is for halibut or sablefish IFQ, IFQ regulatory area, actual number of IFQ pounds, transferor (seller) IFQ permit number, and fishing year.
            (iv) Documentation of active military mobilization or deployment. This documentation must include the following:
            (A) A copy of official documentation such as valid military orders or call that direct the transferor to report to active duty military service, to mobilize for a military deployment, or to report to active service.
            (B) A concise description of the nature of the military deployment or active duty military service, including verification that the applicant is unable to participate in the IFQ fishery for which he or she holds IFQ permits during the IFQ season because of his/her active duty military service.
            (v) The signatures and printed names of the transferor and transferee, and date.
            (vi) The signature, seal, and commission expiration of a notary public.
            (4) Restrictions. (i) A temporary military transfer shall be valid only during the calendar year for which the associated IFQ is issued.
            (ii) A temporary military transfer will be issued only for the IFQ derived from the QS held by the applicant.
            (5) Temporary military transfer evaluations and appeals—(i) Initial evaluation. The Regional Administrator will evaluate an application for a temporary military transfer submitted in accordance with paragraphs (c)(1) through (c)(9) of this section. An applicant who fails to submit the information specified in the application for a temporary military transfer will be provided a reasonable opportunity to submit the specified information or submit a revised application.
            (ii) Initial administrative determination (IAD). The Regional Administrator will prepare and send an IAD to the applicant if the Regional Administrator determines that the application provided by the applicant is deficient or if the applicant fails to submit the specified information or a revised application. The IAD will indicate the deficiencies in the application, including any deficiencies with the information on the revised application. An applicant who receives an IAD may appeal under the appeals procedures set out at 15 CFR part 906.
            (n) Transfer of halibut QS to an RQE—(1) RQE organizational structure. (i) The RQE must be a single entity representing IFQ regulatory Areas 2C and 3A.
            (ii) The RQE must be a non-profit entity incorporated under the laws of the State of Alaska and recognized as exempt from Federal income tax by the Internal Revenue Service; and
            (iii) The RQE must submit an annual report to NMFS and the Council detailing RQE activities during the prior year according to § 679.5(v).
            (2) Application for Eligibility. Prior to initially receiving QS by transfer, a non-profit entity that intends to participate in the Halibut IFQ Program and purchase and hold halibut QS in Area 2C and Area 3A as the RQE must have approval from the Regional Administrator. To receive that approval, the non-profit entity seeking to become an RQE must submit a complete “Application for a Non-profit Entity to be Designated as a Recreational Quota Entity (RQE)” (available on the NMFS Alaska Region website at https://alaskafisheries.noaa.gov/). NMFS will approve only one entity as the RQE. A complete application to become an RQE must include:
            (i) The articles of incorporation under the laws of the State of Alaska for that non-profit entity;
            (ii) Acknowledgement from the Internal Revenue Service that the non-profit entity is exempt from Federal income tax under section 501(a) of the Internal Revenue Code; and
            (iii) Management organization information, including:
            (A) The bylaws of the non-profit entity;
            (B) A list of key personnel of the managing organization including, but not limited to, the RQE board of directors, officers, representatives, and any managers;
            (C) A description of how the non-profit entity is qualified to manage QS on behalf of charter fishery participants and a demonstration that the non-profit entity has the management, technical expertise, and ability to manage QS and RFQ;
            (D) The name of the non-profit organization, taxpayer ID number, NMFS person number, permanent business mailing addresses, name of contact persons and additional contact information of the managing personnel for the non-profit entity, resumes of management personnel, name and notarized signature of applicant, and Notary Public signature and date when commission expires; and
            (iv) A statement describing the procedures that will be used to determine the acquisition of funds to purchase QS.
            (3) Address for submittal of application. Regional Administrator, NMFS, P.O. Box 21668, Juneau, AK 99802.
            (4) Approval. NMFS will approve the first complete application received. If an application is approved, NMFS will notify the RQE by mail, unless another mode of communication is requested on the application.
            (5) Disapproval. If an application is disapproved, that determination may be appealed under the provisions established at 15 CFR part 906.
            (o) Transfer of IFQ to CDQ groups. (1) A QS holder who holds fewer than 76,355 units of halibut QS in IFQ regulatory area 4B may transfer halibut IFQ assigned to vessel categories B, C, or D in IFQ regulatory area 4B to a CDQ group that receives an allocation of IFQ regulatory area 4B halibut CDQ if the annual commercial halibut catch limit, as defined in § 300.61 of this title, for Area 4B is less than 1 million pounds in that calendar year.
            (2) A QS holder in IFQ regulatory areas 4C or 4D may transfer halibut IFQ assigned to vessel categories B, C, or D in IFQ regulatory areas 4C or 4D to a CDQ group that receives an allocation of halibut CDQ in that IFQ regulatory area if the annual commercial halibut catch limit, as defined in § 300.61 of this title, for Area 4CDE is less than 1.5 million pounds in that calendar year.

            (3) A QS holder must meet the requirements in paragraph (c)(13) of this section to transfer halibut IFQ assigned to vessel categories B, C, or D in IFQ regulatory areas 4B, 4C, or 4D to a CDQ group.
            (4) A CDQ group that receives halibut IFQ by transfer may not transfer that halibut IFQ to any other person.
            (p) Temporary IFQ transfer for 2020. During the 2020 IFQ fishing year only, the Regional Administrator may approve a temporary transfer for IFQ derived from categories B, C, or D QS.

            (1) A QS holder may apply for a temporary transfer by submitting an Application for Temporary Transfer of Halibut/Sablefish Individual Fishing Quota to the Alaska Region, NMFS. NMFS will transfer, upon approval of the application, the applicable IFQ from the applicant (transferor) to the recipient (transferee). The application is available at http://alaskafisheries.noaa.gov or by calling 1-800-304-4846.
            (2) [Reserved]
            [61 FR 31230, June 19, 1996]
            
              Editorial Note:
              For Federal Register citations affecting § 679.41, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
            
              Effective Date Note:
              At 85 FR 38104, June 25, 2020, § 679.41 was amended by revising paragraph (h)(2) and adding paragraph (p), effective June 25, 2020, through Dec. 22, 2020.
            
          
          
            § 679.42
            Limitations on use of QS and IFQ.
            (a) IFQ regulatory area and vessel category. (1) The QS or IFQ specified for one IFQ regulatory area must not be used in a different IFQ regulatory area, except for the following:
            (i) All or part of the QS and IFQ specified for regulatory area 4C may be harvested in either Area 4C or Area 4D.
            (ii) All or part of the halibut CDQ specified for regulatory area 4D may be harvested in either Area 4D or Area 4E.
            (iii) If a CDQ group is authorized to receive a transfer of halibut IFQ assigned to vessel categories B, C, or D in IFQ regulatory area 4D as specified in § 679.41(o) of this part, all or part of the halibut IFQ specified for regulatory area 4D that is held by or transferred to a CDQ group may be harvested in either Area 4D or Area 4E.
            (2) The QS or IFQ assigned to one vessel category must not be used to harvest IFQ species on a vessel of a different vessel category, except:
            (i) As provided in § 679.41(i)(1) of this part (CDQ compensation QS exemption);
            (ii) IFQ derived from QS held by a CQE may be used to harvest IFQ species from a vessel of any length, with the exception of IFQ derived from QS in IFQ regulatory areas 3A and 4B that are assigned to vessel category D.
            (A) Halibut IFQ derived from QS assigned to vessel category D in Area 3A that is held by a CQE located in Area 3A may be used to harvest IFQ halibut on a vessel less than or equal to 60 ft (18.3 m) LOA from August 15 to the end of the IFQ fishing season.
            (B) [Reserved]
            (iii) In IFQ regulatory areas 3B, 4B, and 4C, category D QS and associated IFQ authorizes an IFQ permit holder to harvest IFQ halibut on a vessel less than or equal to 60 ft (18.3 m) LOA.
            (iv) Halibut IFQ assigned to vessel category B, C, or D held by a CDQ group may not be used on a vessel over 51 feet LOA, irrespective of the vessel category assigned to the IFQ.
            (v) In IFQ regulatory areas 2C and 3A, RFQ held by an RQE may be harvested aboard charter vessels as defined at 50 CFR 300.61 of any size, regardless of the QS category from which that RFQ originated.
            (b) Gear—(1) IFQ Fisheries. Authorized fishing gear to harvest IFQ halibut and IFQ sablefish is defined in § 679.2.
            (i) IFQ halibut. IFQ halibut must not be harvested with trawl gear in any IFQ regulatory area.
            (ii) IFQ sablefish. IFQ sablefish must not be harvested with trawl gear in any IFQ regulatory area, or with pot-and-line gear in the GOA. A vessel operator using longline pot gear in the GOA to fish for IFQ sablefish must comply with the GOA sablefish longline pot gear requirements in paragraph (l) of this section.
            (2) Seabird avoidance gear and methods. The operator of a vessel using hook-and-line gear authorized at § 679.2 while fishing for IFQ halibut, CDQ halibut, or IFQ sablefish must comply with requirements for seabird avoidance gear and methods set forth at § 679.24(e).
            (c) Permit holder aboard requirement. Any individual who harvests halibut or sablefish with fixed gear must have a valid IFQ permit, and if a hired master is conducting the harvest, a valid IFQ hired master permit, and must be aboard the vessel at all times during the fishing trip and be present during the landing.
            (d) Emergency waivers and medical transfers. The person authorized to fish IFQ halibut or sablefish must be aboard the vessel during fishing operations and must sign the IFQ landing report except as provided in § 679.41 and under the following circumstances:
            (1) Emergency waiver. In the event of extreme personal emergency during a fishing trip involving a person authorized to fish IFQ halibut or sablefish, the requirements or paragraph (c)(1) of this section may be waived. The waiving of these requirements under this provision shall apply to IFQ halibut or IFQ sablefish retained on the fishing trip during which the emergency occurred.
            (2) Medical transfers. In the event of a medical condition affecting a QS holder or an immediate family member of a QS holder that prevents the QS holder from being able to participate in the halibut or sablefish IFQ fisheries, a medical transfer may be approved for the IFQ derived from the QS held by the person affected by the medical condition.
            (i) General. A medical transfer will be approved if the QS holder demonstrates that:
            (A) He or she is unable to participate in the IFQ fishery for which he or she holds QS because of a medical condition that precludes participation by the QS holder; or
            (B) He or she is unable to participate in the IFQ fishery for which he or she holds QS because of a medical condition involving an immediate family member that requires the QS holder's full time attendance.
            (ii) Eligibility. To be eligible to receive a medical transfer, a QS holder must:
            (A) Possess one or more catcher vessel IFQ permits; and
            (B) Not qualify for a hired master exception under paragraph (i)(1) of this section.
            (iii) Application. A QS holder may apply for a medical transfer by submitting a medical transfer application to the Alaska Region, NMFS. A QS holder who has received an approved medical transfer from RAM may transfer the IFQ derived from his or her own QS to an individual eligible to receive IFQ. A medical transfer application is available at https://alaskafisheries.noaa.gov/region/alaska or by calling 1-800-304-4846. Completed applications must be mailed to: Restricted Access Management Program, NMFS, Alaska Region, P.O. Box 21668, Juneau, AK 99802-1668. A complete application must include:
            (A) The applicant's (transferor's) identity including his or her full name, NMFS person ID, date of birth, permanent business mailing address, business telephone and fax numbers, and email address (if any). A temporary mailing address may be provided, if appropriate;
            (B) The recipient's (transferee's) identity including his or her full name, NMFS person ID, date of birth, permanent business mailing address, business telephone and fax numbers, and email address (if any). A temporary mailing address may be provided, if appropriate;
            (C) The identification characteristics of the IFQ including whether the transfer is for halibut or sablefish IFQ, IFQ regulatory area, actual number of IFQ pounds, transferor (seller) IFQ permit number, and fishing year;
            (D) The price per pound (including leases), or other method of compensation, and total amount paid for the IFQ in the requested transaction, including all fees;
            (E) The primary source of financing for the transfer, how the IFQ was located, and the transferee's (buyer's) relationship to the transferor (seller);
            (F) A written declaration from a health care provider as defined in § 679.2. The declaration must include:
            (1) The identity of the health care provider including his or her full name, business telephone, and permanent business mailing address (number and street, city and state, zip code);
            (2) A statement of the condition affecting the applicant or the applicant's immediate family member, that the applicant is unable to participate; and
            
            (3) The dated signature of the health care provider who conducted the medical examination; and
            (G) The signatures and printed names of the transferor and transferee, and date.
            (iv) Restrictions. (A) A medical transfer shall be valid only during the calendar year for which the permit is issued;
            (B) A medical transfer will be issued only for the IFQ derived from the QS held by the applicant; and
            (C) NMFS will not approve a medical transfer if the applicant has received a medical transfer in any 3 of the previous 7 calendar years for any medical condition.
            (v) Medical transfer evaluations and appeals—(A) Initial evaluation. The Regional Administrator will evaluate an application for a medical transfer submitted in accordance with paragraphs (d)(2)(iii) and (d)(2)(iv) of this section. An applicant who fails to submit the information specified in the application for a medical transfer will be provided a reasonable opportunity to submit the specified information or submit a revised application.
            (B) Initial administrative determinations (IAD). The Regional Administrator will prepare and send an IAD to the applicant if the Regional Administrator determines that the application provided by the applicant is deficient or if the applicant fails to submit the specified information or a revised application. The IAD will indicate the deficiencies in the application, including any deficiencies with the information on the revised application. An applicant who receives an IAD may appeal under the appeals procedures set out at § 679.43.
            (e) Sablefish QS Use. (1) No person other than a CQE representing the community of Adak, AK, individually or collectively, may use more than 3,229,721 units of sablefish QS, except if the amount of a person's initial allocation of sablefish QS is greater than 3,229,721 units, in which case that person may not use more than the amount of the initial allocation.
            (2) In the IFQ regulatory area east of 140° W. long., no person, individually or collectively, may use more than 688,485 units of sablefish QS for this area, except if the amount of a person's initial allocation of sablefish QS is greater than 688,485 units, in which case that person may not use more than the amount of the initial allocation.
            (3) No CQE may hold sablefish QS in the IFQ regulatory area of the Bering Sea subarea.
            (4) No CQE may hold more than:
            (i) 3,229,721 units of sablefish QS on behalf of any single eligible community in the GOA; or
            (ii) 4,789,874 units of sablefish QS on behalf of any single eligible community in the Aleutian Islands subarea.
            (5) In the IFQ regulatory area east of 140° W. long., no CQE may hold more than 688,485 units of sablefish QS for this area on behalf of any single eligible community.
            (6) In the aggregate, all CQEs are limited to holding a maximum of:
            (i) 21 percent of the total QS in each regulatory area specified in § 679.41(e)(2)(i) through (e)(2)(iv) of this part for sablefish.
            (ii) 15 percent of the total QS specified in § 679.41(e)(2)(v) of this part for sablefish.
            (7) No individual that receives IFQ derived from sablefish QS held by a CQE may hold, individually or collectively, more than 50,000 lb (22.7 mt) of IFQ sablefish derived from any sablefish QS source.
            (8) A CQE receiving category B or C sablefish QS through transfer and representing an eligible community:
            (i) In the GOA may lease the IFQ resulting from that QS only to an eligible community resident of the eligible community on whose behalf the QS is held; and
            (ii) In the Aleutian Islands subarea may lease the IFQ resulting from that QS to any person who has received an approved Application for Eligibility as described in paragraph (d) of this section prior to March 17, 2019 and only to an eligible community resident of Adak, AK, after March 17, 2019.

            (9) A CQE representing an eligible community in the Aleutian Islands subarea may receive by transfer or use sablefish QS only in the Aleutian Islands subarea.
            
            (f) Halibut QS use. (1) Unless the amount in excess of the following limits was received in the initial allocation of halibut QS, no person other than a CQE representing the community of Adak, AK, individually or collectively, or an RQE, may use more than:
            (i) IFQ regulatory Area 2C. 599,799 units of halibut QS, including halibut QS issued as IFQ and transferred to GAF, as defined in § 300.61 of this title.
            (ii) IFQ regulatory area 2C, 3A, and 3B. 1,502,823 units of halibut QS, including halibut QS issued as IFQ and transferred to GAF, as defined in § 300.61 of this title.
            (iii) IFQ regulatory area 4A, 4B, 4C, 4D, and 4E. 495,044 units of halibut QS.
            (2) No CQE may receive an amount of halibut QS on behalf of any single eligible community which is more than:
            (i) IFQ regulatory area 2C. 599,799 units of halibut QS.
            (ii) IFQ regulatory area 2C, 3A, and 3B. 1,502,823 units of halibut QS.
            (iii) IFQ regulatory area 4B. 1,392,716 units of halibut QS.
            (3) No CQE may hold halibut QS in the IFQ regulatory areas 4A, 4C, 4D, and 4E.
            (4) A CQE representing an eligible community may receive by transfer or use QS only in the IFQ regulatory areas designated for that species and for that eligible community as described in Table 21 to this part.
            (5) In the aggregate, all CQEs are limited to holding a maximum of:
            (i) 21 percent of the total QS in each regulatory area specified in § 679.41(e)(3)(i) through (e)(3)(iii) of this part for halibut.
            (ii) 15 percent of the total QS specified in § 679.41(e)(3)(v) of this part for halibut.
            (6) No individual that receives IFQ derived from halibut QS held by a CQE, including GAF as defined in § 300.61 of this title, may hold, individually or collectively, more than 50,000 pounds (22.7 mt) of IFQ halibut, including IFQ halibut received as GAF, derived from any halibut QS source.
            (7) A CQE receiving category B, C, or D halibut QS through transfer:
            (i) In an IFQ regulatory area specified in § 679.41(e)(3)(i) through (e)(3)(iii) of this part may lease the IFQ resulting from that QS only to an eligible community resident of the eligible community represented by the CQE.
            (ii) In IFQ regulatory area 4B may lease the IFQ resulting from that QS to any person who has received an approved Application for Eligibility as described in paragraph (d) of this section prior to March 17, 2019 and only to an eligible community resident of Adak, AK, after March 17, 2019.
            (8)(i) Annual transfer limits. The RQE may not receive by transfer more than 594,774 units of Area 2C halibut QS and more than 2,218,716 units of Area 3A halibut QS in a year.
            (ii) Cumulative use limits. The RQE may not hold more than 5,947,740 units of Area 2C halibut QS and more than 22,187,161 units of Area 3A halibut QS.
            (iii) Vessel category restrictions. (A) The RQE may not hold more than 889,548 units of halibut QS in IFQ regulatory area 2C that is assigned to vessel category D.
            (B) The RQE may not hold halibut QS in IFQ regulatory area 3A that is assigned to vessel category D.
            (C) The RQE may not hold more than 265,524 units of halibut QS that is assigned to vessel category B in IFQ regulatory area 2C.
            (g) Limitations on QS blocks—(1) Number of blocks per species. No person, individually or collectively, may hold more than two blocks of sablefish or three blocks of halibut in any IFQ regulatory area, except:
            (i) A person, individually or collectively, who holds unblocked QS for a species in an IFQ regulatory area, may hold only one QS block for that species in that regulatory area; and
            (ii) A CQE may hold no more than ten blocks of halibut QS in any IFQ regulatory area and no more than five blocks of sablefish QS in any IFQ regulatory area on behalf of any eligible community.
            (iii) The RQE may not receive:
            (A) Transfers of halibut QS blocks of less than or equal to 24,250 quota share units in IFQ regulatory area 2C.
            (B) Transfers of halibut QS blocks of less than or equal to 35,620 quota share units in IFQ regulatory area 3A.
            (2) Action by the Regional Administrator in Areas 3B and 4A. In Areas 3B and 4A, the Regional Administrator shall:
            (i) Identify any halibut blocks that result in an allocation of more than 20,000 lb (9.1) mt of halibut IFQ, based on the 2004 TAC for fixed gear halibut in those areas and the QS pools for those areas as of January 31, 2004; and
            (ii) Divide those halibut blocks into one block of 20,000 lb (9.1 mt) and the remainder unblocked, based on the 2004 TAC for fixed gear halibut in those areas and the QS pools for those areas as of January 31, 2004.
            (3) Transfer of QS blocks. Notwithstanding paragraph (g)(1)(i) of this section, a person who holds more than one block of halibut QS and unblocked halibut QS as a result of the Regional Administrator's action under paragraph (g)(2) of this section may transfer unblocked QS until such time as that person transfers a halibut QS block to another person.
            (4) Holding or to hold blocks of QS. For purposes of this section, “holding” or “to hold” blocks of QS means being registered by NMFS as the person who received QS by initial assignment or approved transfer.
            (h) Vessel limitations—(1) Halibut. No vessel may be used, during any fishing year, to harvest more IFQ halibut than one-half percent of the combined total catch limits of halibut for IFQ regulatory areas 2C, 3A, 3B, 4A, 4B, 4C, 4D, and 4E, except that:
            (i) In IFQ regulatory area 2C, no vessel may be used to harvest more than 1 percent of the halibut catch limit for this area.
            (ii) No vessel may be used, during any fishing year, to harvest more than 50,000 lb (22.7 mt) of IFQ halibut derived from QS held by a CQE, and no vessel used to harvest IFQ halibut derived from QS held by a CQE may be used to harvest more IFQ halibut than the vessel use caps specified in paragraphs (h)(1) introductory text and (h)(1)(i) of this section.
            (iii) Notwithstanding the vessel use caps specified in paragraphs (h)(1) introductory text and (h)(1)(ii) of this section, vessel use caps do not apply to vessels harvesting IFQ halibut in IFQ regulatory areas 4B, 4C, and 4D during the 2020 IFQ fishing year.
            (2) Sablefish. No vessel may be used, during any fishing year, to harvest more IFQ sablefish than one percent of the combined fixed gear TAC of sablefish for the GOA and BSAI IFQ regulatory areas, except that:
            (i) In the IFQ regulatory area east of 140 degrees W. long., no vessel may be used to harvest more than 1 percent of the fixed gear TAC of sablefish for this area.
            (ii) No vessel may be used, during any fishing year, to harvest more than 50,000 lb (22.7 mt) of IFQ sablefish derived from QS held by a CQE, and no vessel used to harvest IFQ sablefish derived from QS and held by a CQE may be used to harvest more IFQ sablefish than the vessel use caps specified in paragraphs (h)(2) introductory text and (h)(2)(i) of this section.
            (3) Excess. An IFQ permit holder who receives an approved IFQ allocation of halibut or sablefish in excess of these limitations may nevertheless catch and retain all that IFQ with a single vessel. However, two or more IFQ permit holders may not catch and retain their IFQs with one vessel in excess of these limitations.
            (4) Liability. Owners and operators of vessels exceeding these limitations are jointly and severally liable with IFQ permit holders and IFQ hired master permit holders whose harvesting causes the vessel to exceed these limitations.
            (i) Use of IFQ resulting from QS assigned to vessel category B, C, or D by individuals. In addition to the requirements of paragraph (c) of this section, IFQ permits issued for IFQ resulting from QS assigned to vessel category B, C, or D must be used only by the individual who holds the QS from which the associated IFQ is derived, except as provided in paragraph (i)(1) of this section.
            (1) An individual who received an initial allocation of QS assigned to category B, C, or D does not have to be aboard the vessel on which his or her IFQ is being fished or to sign IFQ landing reports if that individual:

            (i) For a documented vessel, during the 12-month period previous to the application by the individual for a hired master permit, continuously owned a minimum 20-percent interest in the vessel as shown by the U.S. Abstract of Title issued by the U.S. Coast Guard that lists the individual as an owner and, if necessary to show 20-percent ownership for 12 months, additional written documentation; or
            (ii) For an undocumented vessel, during the 12-month period previous to the application by the individual for a hired master permit, continuously owned a minimum 20-percent interest in the vessel as shown by a State of Alaska license or registration that lists the individual as an owner and, if necessary to show the 20-percent ownership for 12 months, additional written documentation; and
            (iii) Is represented on the vessel by a hired master employed by that individual and permitted in accordance with § 679.4(d)(2).
            (iv) NMFS review of application for exemption—(A) Initial evaluation. The Regional Administrator will evaluate an application for a hired master submitted in accordance with paragraphs (i)(1), (i)(6), and (i)(7) of this section. An applicant who fails to submit the information specified in the application for a hired master will be provided a reasonable opportunity to submit the specified information or submit a revised application.
            (B) Initial administrative determinations (IAD). The Regional Administrator will prepare and send an IAD to an individual submitting an application for a hired master submitted in accordance with paragraphs (i)(1), (i)(6), and (i)(7) of this section if the Regional Administrator determines that the information required to be submitted to NMFS is deficient or if the applicant fails to submit the required information. The IAD will indicate the deficiencies with the information submitted. An applicant who receives an IAD may appeal under the appeals procedures set out at § 679.43.
            (v) Upon request by the Regional Administrator or an authorized officer, a person must submit additional written documentation necessary to establish the required minimum 20-percent interest in the vessel during the 12-month period previous to the application by the individual for a hired master permit.
            (2) Paragraph (i)(1) of this section does not apply to any individual who received an initial allocation of QS assigned to category B, C, or D and who, prior to April 17, 1997, employed a master to fish any of the IFQ issued to that individual, provided the individual continues to own the vessel from which the IFQ is being fished at no lesser percentage of ownership interest than that held on April 17, 1997, and provided that this individual has not acquired additional QS through transfer after September 23, 1997.
            (3) Paragraph (i)(1) of this section does not apply to individuals who received an initial allocation of QS assigned to vessel category B, C, or D for halibut in IFQ regulatory Area 2C or for sablefish QS in the IFQ regulatory area east of 140° W. long., and this exemption is not transferable.
            (4) The exemption provided in paragraph (i)(1) of this section may be exercised by an individual on a vessel owned by a corporation, partnership, association or other non-individual entity in which the individual is a shareholder, partner, or member, provided that during the 12-month period previous to the application by the individual for a hired master permit, the individual continuously maintained a minimum 20-percent ownership interest in the vessel owned by the corporation, partnership, association or other non-individual entity. For purposes of this paragraph, an individual's interest in a vessel is determined by the percentage ownership by the individual of a corporation, partnership, association or other non-individual entity that has an ownership interest in the vessel multiplied by the percentage of ownership of the vessel by the corporation, partnership, or other non-individual entity.
            (5) IFQ derived from QS held by a CQE must be used only by the individual whose IFQ permit account contains the resulting IFQ.

            (6) In the event of the total loss or irreparable damage to a vessel owned by an individual who qualifies for the exemption in paragraph (i)(1) of this section, the individual may remain exempt under paragraph (i)(1) of this section until December 31 of the year following the year in which the vessel was lost or damaged, provided that the individual meets the following requirements:
            (i) The loss or irreparable damage to the vessel was caused by an act of God, an act of war, a collision, an act or omission of a party other than the individual or agent of the individual, or any other event not caused by the willful misconduct of the individual or agent of the individual.
            (ii) The lost or irreparably damaged vessel is a commercial fishing vessel that was previously used to harvest halibut IFQ or sablefish IFQ of the individual who qualifies for the exemption in paragraph (i)(1) of this section;
            (iii) As part of the application for exemption, the individual submits to NMFS a copy of the USCG Form 2692 submitted to the USCG as specified in 46 CFR 4.05; and
            (iv) The individual is applying to use a hired master on a vessel in which the individual has a minimum 20-percent ownership interest as of the date of the application by the individual for a hired master permit.
            (7) In the event of temporary disablement of a vessel owned by an individual who qualifies for the exemption in paragraph (i)(1) of this section, the individual may remain exempt under paragraph (i)(1) of this section until December 31 of the year following the year in which the vessel was disabled, provided that the individual meets the following requirements:
            (i) The temporary disablement of the vessel results from repairs required by an accident that materially and adversely affected the vessel's seaworthiness or fitness for service, such as from sinking, grounding, or fire;
            (ii) The repairs from the accident require at least 60 days to be completed;
            (iii) The disabled vessel is a commercial fishing vessel that was previously used to harvest halibut IFQ or sablefish IFQ of the individual who qualifies for the exemption in paragraph (i)(1) of this section;
            (iv) The individual submits to NMFS a copy of the USCG Form 2692 submitted to the USCG as specified in 46 CFR 4.05; and
            (v) The individual is applying to use a hired master on a vessel in which the individual has a minimum 20-percent ownership interest as of the date of the application by the individual for a hired master permit.
            (8) Paragraphs (i)(1) and (i)(4) of this section do not apply to any QS assigned to vessel category B, C, or D received by transfer by any person described in paragraph (i)(1) after February 12, 2010, except a hired master may be used to harvest IFQ derived from QS blocks that were consolidated under § 679.41(e)(2) or (e)(3) after February 12, 2010, and before December 1, 2014.
            (j) Use of IFQ resulting from QS assigned to vessel category B, C, or D by corporations, partnerships, or other non-individual entities. (1) Except as provided in paragraph (j)(7) of this section, a corporation, partnership, association, or other non-individual entity that received an initial allocation of QS assigned to category B, C, or D may fish the IFQ resulting from that QS and any additional QS acquired within the limitations of this section from a vessel if that corporation, partnership, association, or other non-individual entity:
            (i) For a documented vessel, owns a minimum 20-percent interest in the vessel as shown by the U.S. Abstract of Title issued by the U.S. Coast Guard that lists the corporation, partnership, association, or other non-individual entity as an owner and, if necessary to prove the required percentage ownership, other written documentation;
            (ii) For an undocumented vessel, owns a minimum 20-percent interest in the vessel as shown by a State of Alaska vessel license or registration that lists the corporation, partnership, association, or other non-individual entity as an owner and, if necessary to show the required percentage ownership interest, other written documentation; and
            (iii) Is represented on the vessel by a hired master employed by that individual and permitted in accordance with § 679.4(d)(2).

            (2) The provision of paragraph (j)(1) of this section is not transferable and does not apply to QS assigned to vessel category B, C, or D for halibut in IFQ regulatory Area 2C or for sablefish in the IFQ regulatory area east of 140° W. long. that is transferred to a corporation, partnership, association, or other non-individual entity. Such transfers of additional QS within these areas must be to an individual pursuant to § 679.41(c) and be used pursuant to paragraphs (c) and (i) of this section.
            (3) A corporation, partnership, association, or other non-individual entity, except for a publicly held corporation, that receives an initial allocation of QS assigned to vessel category B, C, or D loses the exemption provided under this paragraph (j) on the effective date of a change in the corporation, partnership, association, or other non-individual entity from that which existed at the time of initial allocation.
            (4) For purposes of this paragraph (j), “a change” means:
            (i) For corporations and partnerships, the addition of any new shareholder(s) or partner(s), except that a court appointed trustee to act on behalf of a shareholder or partner who becomes incapacitated is not a change in the corporation, partnership, association, or other non-individual entity; or
            (ii) For estates, the final or summary distribution of the estate.
            (5) The Regional Administrator must be notified of a change in the corporation, partnership, association, or other non-individual entity as defined in this paragraph (j) within 15 days of the effective date of the change. The effective date of change, for purposes of this paragraph (j), is the date on which the new shareholder(s) or partner(s) may realize any corporate liabilities or benefits of the corporation, partnership, association, or other non-individual entity or, for estates, the date of the determination of a legal heir to the estate, or the date of the order for distribution of the estate.
            (6) QS assigned to vessel category B, C, or D and IFQ resulting from that QS held in the name of a corporation, partnership, association, or other non-individual entity that changes, as defined in this paragraph (j), must be transferred to an individual, as prescribed in § 679.41, before it may be used at any time after the effective date of the change.
            (7) A corporation, partnership, association, or other non-individual entity that received an initial allocation of QS assigned to category B, C, or D and that, prior to April 17, 1997, employed a master to fish any of the IFQ issued to that corporation, partnership, association, or other non-individual entity may continue to employ a master to fish its IFQ on a vessel owned by the corporation, partnership, association, or other non-individual entity provided that the corporation, partnership, association, or other non-individual entity continues to own the vessel at no lesser percentage of ownership interest than that held on April 17, 1997, and provided that corporation, partnership, association, or other non-individual entity did not acquire additional QS through transfer after September 23, 1997.
            (8) A corporation, partnership, or other non-individual entity, except for a publicly held corporation, that receives an allocation of QS must provide annual updates to the Regional Administrator identifying all current shareholders, partners, or members to the individual person level and affirming the entity's continuing existence as a corporation or partnership, or other non-individual entity.
            (9) The exemption provided in this paragraph (j) may be exercised by a corporation, partnership, association or other non-individual entity on a vessel owned by a person who is a shareholder in the corporation, partnership, association, or other non-individual entity, provided that the corporation, partnership, association, or other non-individual entity maintains a minimum of 20-percent interest in the vessel. For purposes of this paragraph (j), interest in a vessel is determined as the percentage of ownership in the corporation, partnership, association, or other non-individual entity by that person who is a shareholder in the corporation, partnership, association, or other non-individual entity, multiplied by the percentage of ownership in the vessel by that person who is a shareholder in the corporation, partnership, association, or other non-individual entity.

            (10) Paragraphs (j)(1) and (j)(9) of this section do not apply to any QS assigned to vessel category B, C, or D received by transfer after February 12, 2010, by an entity described in paragraph (j)(1) except a hired master may be used to harvest IFQ derived from QS that were consolidated under § 679.41(e)(2) or (e)(3) after February 12, 2010, and before December 1, 2014.
            (k) Sablefish vessel clearance requirements—(1) Bering Sea or Aleutian Islands. Any vessel operator who fishes for IFQ sablefish in the Bering Sea or Aleutian Islands must possess a transmitting VMS transmitter while fishing for IFQ sablefish. The operator of the vessel must comply with VMS requirements at § 679.28(f)(3) through (5).
            (2) Gulf of Alaska. A vessel operator using longline pot gear to fish for IFQ sablefish in the Gulf of Alaska must possess a transmitting VMS transmitter while fishing for sablefish. The operator of the vessel must comply with VMS requirements at § 679.28(f)(3) through (5).
            (l) GOA sablefish longline pot gear requirements. Additional regulations that implement specific requirements for any vessel operator who fishes for IFQ sablefish in the GOA using longline pot gear are set out under: § 300.61 Definitions, § 679.2 Definitions, § 679.5 Recordkeeping and reporting (R&R), § 679.7 Prohibitions, § 679.20 General limitations, § 679.23 Seasons, § 679.24 Gear limitations, and § 679.51 Observer requirements for vessels and plants.
            (1) Applicability. Any vessel operator who fishes for IFQ sablefish with longline pot gear in the GOA must comply with the requirements of this paragraph (l). The IFQ regulatory areas in the GOA include the Southeast Outside District of the GOA, the West Yakutat District of the GOA, the Central GOA regulatory area, and the Western GOA regulatory area.
            (2) General. To use longline pot gear to fish for IFQ sablefish in the GOA, a vessel operator must:
            (i) Request and be issued pot tags from NMFS as specified in paragraph (l)(3);
            (ii) Use pot tags as specified in paragraph (l)(4);
            (iii) Deploy and retrieve longline pot gear as specified in paragraph (l)(5);
            (iv) Retain IFQ halibut caught in longline pot gear if sufficient halibut IFQ is held by persons on board the vessel as specified in paragraph (l)(6); and
            (v) Comply with other requirements as specified in paragraph (l)(7).
            (3) Pot tags. (i) Request for pot tags. (A) The owner of a vessel that uses longline pot gear to fish for IFQ sablefish in the GOA must use pot tags issued by NMFS. A vessel owner may only receive pot tags from NMFS for each vessel that uses longline pot gear to fish for IFQ sablefish in the GOA by submitting a complete IFQ Sablefish Longline Pot Gear Vessel Registration and Request for Pot Gear Tags form according to form instructions. The form is located on the NMFS Alaska Region Web site at alaskafisheries.noaa.gov.
            
            (B) The vessel owner must specify the number of requested pot tags for each vessel for each IFQ regulatory area in the GOA (up to the maximum number of pots specified in paragraph (l)(5)(ii) of this section) on the IFQ Sablefish Longline Pot Gear Vessel Registration and Request for Pot Gear Tags form.
            (ii) Issuance of pot tags. (A) Upon submission of a completed IFQ Sablefish Longline Pot Gear Vessel Registration and Request for Pot Gear Tags form, NMFS will assign each pot tag to the vessel specified on the form.
            (B) Each pot tag will be a unique color that is specific to the IFQ regulatory area in the GOA in which it must be deployed and imprinted with a unique serial number.
            (C) NMFS will send the pot tags to the vessel owner at the address provided on the IFQ Sablefish Longline Pot Gear Vessel Registration and Request for Pot Gear Tags form.
            (iii) Request for pot tag replacement. (A) The vessel owner may submit a request to NMFS to replace pot tags that are lost, stolen, or mutilated.

            (B) The vessel owner to whom the lost, stolen, or mutilated pot tag was issued must submit a complete IFQ Sablefish Request for Replacement of Longline Pot Gear Tags form according to form instructions. The form is located on the NMFS Alaska Region Web site at alaskafisheries.noaa.gov.
            
            (C) A complete form must be signed by the vessel owner and is a sworn affidavit to NMFS indicating the reason for the request for a replacement pot tag or pot tags and the number of replacement pot tags requested by IFQ regulatory area.

            (D) NMFS will review a request to replace a pot tag or tags and will issue the appropriate number of replacement pot tags. The total number of pot tags issued to a vessel owner for an IFQ regulatory area in the GOA cannot exceed the maximum number of pots authorized for use by a vessel in that IFQ regulatory area specified in paragraph (l)(5)(ii) of this section. The total number of pot tags issued to a vessel owner for an IFQ regulatory area in the GOA equals the sum of the number of pot tags issued for that IFQ regulatory area that have not been replaced plus the number of replacement pot tags issued for that IFQ regulatory area.
            (iv) Annual vessel registration and pot tag assignment. (A) The owner of a vessel that uses longline pot gear to fish for IFQ sablefish in the GOA must annually register the vessel with NMFS and specify the pot tags that NMFS will assign to the vessel. Pot tags must be assigned to only one vessel each year.
            (B) To register a vessel and assign pot tags, the vessel owner must annually submit a complete IFQ Sablefish Longline Pot Gear Vessel Registration and Request for Pot Gear Tags form to NMFS.
            (1) The vessel owner must specify the vessel to be registered on the IFQ Sablefish Longline Pot Gear Vessel Registration and Request for Pot Gear Tags form. The specified vessel must have a valid ADF&G vessel registration number.
            (2) The vessel owner must specify on the IFQ Sablefish Longline Pot Gear Vessel Registration and Request for Pot Gear Tags form either that the vessel owner is requesting that NMFS assign pot tags to a vessel to which the pot tags were previously assigned or that the vessel owner is requesting new pot tags from NMFS.
            (4) Using pot tags. (i) Each pot used to fish for IFQ sablefish in the GOA must be identified with a valid pot tag. A valid pot tag is:
            (A) Issued by NMFS according to paragraph (l)(3) of this section;
            (B) The color specific to the regulatory area in which it will be used; and
            (C) Inscribed with a legible unique serial number.
            (ii) A valid pot tag must be attached to each pot on board the vessel to which the pot tags are assigned before the vessel departs port to fish.
            (iii) A valid pot tag must be attached to a pot bridge or cross member such that the entire pot tag is visible and not obstructed.
            (5) Restrictions on GOA longline pot gear deployment and retrieval—(i) General.
            
            (A) A vessel operator must mark longline pot gear used to fish IFQ sablefish in the GOA as specified in § 679.24(a).
            (B) A vessel operator must deploy and retrieve longline pot gear to fish IFQ sablefish in the GOA only during the sablefish fishing period specified in § 679.23(g)(1).
            (C) The gear retrieval and removal requirements in paragraphs (l)(5)(iii) and (iv) of this section apply to all longline pot gear that is assigned to the vessel and deployed to fish IFQ sablefish and to all other fishing equipment attached to longline pot gear that is deployed in the water by the vessel to fish IFQ sablefish. All other fishing equipment attached to longline pot gear includes, but is not limited to, equipment used to mark longline pot gear as required in § 679.24(a)(3).
            (ii) Pot limits. A vessel operator is limited to deploying a maximum number of pots to fish IFQ sablefish in each IFQ regulatory area in the GOA.
            (A) In the Southeast Outside District of the GOA, a vessel operator is limited to deploying a maximum of 120 pots.
            (B) In the West Yakutat District of the GOA, a vessel operator is limited to deploying a maximum of 120 pots.
            (C) In the Central GOA regulatory area, a vessel operator is limited to deploying a maximum of 300 pots.
            (D) In the Western GOA regulatory area, a vessel operator is limited to deploying a maximum of 300 pots.
            (iii) Gear retrieval. (A) In the Southeast Outside District of the GOA, a catcher vessel operator must retrieve and remove from the fishing grounds all longline pot gear that is assigned to the vessel and deployed to fish IFQ sablefish when the vessel makes an IFQ landing.

            (B) In the Southeast Outside District of the GOA, a catcher/processor must redeploy or remove from the fishing grounds all longline pot gear that is assigned to the vessel and deployed to fish IFQ sablefish within five days of deploying the gear.
            (C) In the West Yakutat District of the GOA and the Central GOA regulatory area, a vessel operator must redeploy or remove from the fishing grounds all longline pot gear that is assigned to the vessel and deployed to fish IFQ sablefish within five days of deploying the gear.
            (D) In the Western GOA regulatory area, a vessel operator must redeploy or remove from the fishing grounds all longline pot gear that is assigned to the vessel and deployed to fish IFQ sablefish within seven days of deploying the gear.
            (iv) Longline pot gear used on multiple vessels. Longline pot gear assigned to one vessel and deployed to fish IFQ sablefish in the GOA must be removed from the fishing grounds, returned to port, and must have only one set of the appropriate vessel-specific pot tags before being deployed by another vessel to fish IFQ sablefish in the GOA.
            (6) Retention of halibut. (i) A vessel operator who fishes for IFQ sablefish using longline pot gear must retain IFQ halibut if:
            (A) The IFQ halibut is caught in any GOA reporting area in accordance with paragraph (l) of this section; and
            (B) An IFQ permit holder on board the vessel has unused halibut IFQ for the IFQ regulatory area fished and IFQ vessel category.
            (ii) [Reserved]
            (7) Other requirements. A vessel operator who fishes for IFQ sablefish using longline pot gear in the GOA must:
            (i) Complete a longline and pot gear Daily Fishing Logbook (DFL) or Daily Cumulative Production Logbook (DCPL) as specified in § 679.5(c); and
            (ii) Comply with Vessel Monitoring System (VMS) requirements specified in paragraph (k)(2) of this section.
            (m) BSAI halibut and sablefish pot gear requirements. Additional regulations that implement specific requirements for any vessel operator who fishes for IFQ or CDQ halibut or IFQ or CDQ sablefish in the BSAI using pot gear are set out under § 300.61 of this title and §§ 679.2, 679.5, 679.7, 679.20, 679.22, 679.24, 679.25, 679.28, 679.42, and 679.51.
            (1) Applicability. Any vessel operator who fishes for IFQ or CDQ halibut or IFQ or CDQ sablefish with pot gear in the BSAI must comply with the requirements of paragraph (m) of this section. The IFQ regulatory areas in the BSAI include 4B, 4C, 4D, and 4E and the portion of Area 4A in the Bering Sea Aleutian Islands west of 170°00′ W long.
            (2) General. To use pot gear to fish for IFQ or CDQ halibut or IFQ or CDQ sablefish in the BSAI, a vessel operator must:
            (i) Retain IFQ or CDQ halibut caught in pot gear if sufficient halibut IFQ or CDQ is held by persons on board the vessel as specified in paragraph (m)(3) of this section; and
            (ii) Comply with other requirements as specified in paragraph (m)(4) of this section.
            (3) Retention of halibut. A vessel operator who fishes for IFQ or CDQ halibut or IFQ or CDQ sablefish using pot gear must retain IFQ or CDQ halibut if:
            (i) The IFQ or CDQ halibut is caught in any IFQ regulatory area in the BSAI in accordance with paragraph (m) of this section; and
            (ii) An IFQ or CDQ permit holder on board the vessel has unused halibut IFQ or CDQ for the IFQ regulatory area fished and IFQ vessel category.
            (4) Other requirements. A vessel operator who fishes for IFQ or CDQ halibut or IFQ or CDQ sablefish using pot gear in the BSAI must:
            (i) Complete a longline and pot gear Daily Fishing Logbook (DFL) or Daily Cumulative Production Logbook (DCPL) as specified in § 679.5(c); and
            (ii) Possess a transmitting VMS transmitter and comply with the VMS requirements at § 679.28(f)(3) through (5).
            (iii) Report pot gear information required when submitting a PNOL as described in § 679.5.
            [61 FR 31230, June 19, 1996]
            
              Editorial Note:
              For Federal Register citations affecting § 679.42, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
            
              Effective Date Note:
              At 85 FR 41200, July 9, 2020, § 679.42 was amended by adding paragraph (h)(1)(iii), effective July 8, 2020, through Dec. 31, 2020.
            
          
          
            
            § 679.43
            Determinations and appeals.
            (a) General. This section describes the procedure for appealing initial administrative determinations made in this title under parts 300, 679, 680, and subpart E of part 300 of this chapter.
            (b) Who may appeal. Any person whose interest is directly and adversely affected by an initial administrative determination may file a written appeal. For purposes of this section, such persons will be referred to as “applicant” or “appellant.”
            (c) Submission of appeals. An appeal to an initial administrative determination must be submitted under the appeals procedure set out at 15 CFR part 906.
            (d) Timing of appeals. (1) If an applicant appeals an initial administrative determination, the appeal must be filed not later than 60 days after the date the determination is issued.
            (2) The time period within which an appeal may be filed begins to run on the date the initial administrative determination is issued. If the last day of the time period is a Saturday, Sunday, or Federal holiday, the time period will extend to the close of business on the next business day.
            (e) Address of record.
              General—NMFS will establish as the address of record the address used by the applicant in initial correspondence to NMFS concerning the application. Notifications of all actions affecting the applicant after establishing an address of record will be mailed to that address, unless the applicant provides NMFS, in writing, with any changes to that address. NMFS bears no responsibility if a notification is sent to the address of record and is not received because the applicant's actual address has changed without notification to NMFS.
            (f) Statement of reasons for appeals. Applicants must timely submit a full written statement in support of the appeal, including a concise statement of the reasons the initial administrative determination has a direct and adverse effect on the applicant and should be reversed or modified. If the applicant requests a hearing on any issue presented in the appeal, such request for hearing must be accompanied by a concise written statement raising genuine and substantial issues of adjudicative fact for resolution and a list of available and specifically identified reliable evidence upon which the factual issues can be resolved. The appellate officer will limit his/her review to the issues stated in the appeal; all issues not set out in the appeal will be waived.
            (g) Hearings. The appellate officer will review the applicant's appeal and request for hearing, and has discretion to proceed as follows:
            (1) Deny the appeal;
            (2) Issue a decision on the merits of the appeal, if the record contains sufficient information on which to reach final judgment; or
            (3) Order that a hearing be conducted. The appellate officer may so order only if the appeal demonstrates the following:
            (i) There is a genuine and substantial issue of adjudicative fact for resolution at a hearing. A hearing will not be ordered on issues of policy or law.
            (ii) The factual issue can be resolved by available and specifically identified reliable evidence. A hearing will not be ordered on the basis of mere allegations or denials or general descriptions of positions and contentions.
            (iii) The evidence described in the request for hearing, if established at hearing, would be adequate to justify resolution of the factual issue in the way sought by the applicant. A hearing will not be ordered if the evidence described is insufficient to justify the factual determination sought, even if accurate.
            (iv) Resolution of the factual issue in the way sought by the applicant is adequate to justify the action requested. A hearing will not be ordered on factual issues that are not determinative with respect to the action requested.
            (h) Types of hearings. If the appellate officer determines that a hearing should be held to resolve one or more genuine and substantial issues of adjudicative fact, he/she may order:
            (1) A written hearing, as provided in paragraph (m) of this section; or
            (2) An oral hearing, as provided in paragraph (n) of this section.
            (i) Authority of the appellate officer. The appellate officer is vested with general authority to conduct all hearings in an orderly manner, including the authority to:
            
            (1) Administer oaths.
            (2) Call and question witnesses.
            (3) Issue a written decision based on the record.
            (j) Evidence. All evidence that is relevant, material, reliable, and probative may be included in the record. Formal rules of evidence do not apply to hearings conducted under this section.
            (k) Appellate officers' decisions. The appellate officer will close the record and issue a decision after determining there is sufficient information to render a decision on the record of the proceedings and that all procedural requirements have been met. The decision must be based solely on the record of the proceedings. Except as provided in paragraph (o) of this section, an appellate officer's decision takes effect 30 days after it is issued and, upon taking effect, is the final agency action for purposes of judicial review.
            (l) Disqualification of an appellate officer. (1) The appellate officer will withdraw from an appeal at any time he/she deems himself/herself disqualified.
            (2) The appellate officer may withdraw from an appeal on an appellant's motion if:
            (i) The motion is entered prior to the appellate officer's issuance of a decision; and
            (ii) The appellant demonstrates that the appellate officer has a personal bias or any other basis for disqualification.
            (3) If the appellate officer denies a motion to withdraw, he/she will so rule on the record.
            (m) Written hearing. (1) An appellate officer may order a written hearing under paragraph (h)(1) of this section if he/she:
            (i) Orders a hearing as provided in paragraph (g)(3) of this section; and
            (ii) Determines that the issues to be resolved at hearing can be resolved by allowing the appellant to present written materials to support his/her position.
            (2) After ordering a written hearing, the appellate officer will:
            (i) Provide the appellant with notification that a written hearing has been ordered.
            (ii) Provide the appellant with a statement of issues to be determined at hearing.
            (iii) Provide the appellant with 30 days to file a written response. The appellant may also provide documentary evidence to support his/her position. The period to file a written response may be extended at the sole discretion of the appellate officer, if the appellant shows good cause for the extension.
            (3) The appellate officer may, after reviewing the appellant's written response and documentary evidence:
            (i) Order that an oral hearing be held, as provided in paragraph (h)(2) of this section, to resolve issues that cannot be resolved through the written hearing process;
            (ii) Request supplementary evidence from the appellant before closing the record; or
            (iii) Close the record.
            (4) The appellate officer will close the record and issue a decision after determining that the information on the record is sufficient to render a decision.
            (n) Oral hearing. (1) The appellate officer may order an oral hearing under paragraphs (h)(2) and (m)(3)(i) of this section if he/she:
            (i) Orders a hearing as provided in paragraph (g)(3) of this section; and
            (ii) Determines that the issues to be resolved at hearing can best be resolved through the oral hearing process.
            (2) After ordering an oral hearing, the appellate officer will:
            (i) Provide the appellant with notification that an oral hearing has been ordered.
            (ii) Provide the appellant with a statement of issues to be determined at hearing.

            (iii) Provide the appellant with notification, at least 30 days in advance, of the place, date, and time of the oral hearing. Oral hearings will be held in Juneau, AK, at the prescribed date and time, unless the appellate officer determines, based upon good cause shown, that a different place, date, or time will better serve the interests of justice. A continuance of the oral hearing may be ordered at the sole discretion of the appellate officer if the appellant shows good cause for the continuance.
            
            (3) The appellate officer may, either at his/her own discretion or on the motion of the appellant, order a pre-hearing conference, either in person or telephonically, to consider:
            (i) The simplification of issues.
            (ii) The possibility of obtaining stipulations, admissions of facts, and agreements to the introduction of documents.
            (iii) The possibility of settlement or other means to facilitate resolution of the case.
            (iv) Such other matters as may aid in the disposition of the proceedings.
            (4) The appellate officer must provide the appellant with notification of a pre-hearing conference, if one is ordered, at least 30 days in advance of the conference. All action taken at the pre-hearing conference will be made part of the record.
            (5) At the beginning of the oral hearing, the appellate officer may first seek to obtain stipulations as to material facts and the issues involved and may state any other issues on which he/she may wish to have evidence presented. Issues to be resolved at the hearing will be limited to those identified by the appellate officer as provided in paragraph (g)(3) of this section. The appellant will then be given an opportunity to present his/her case.
            (6) During the oral hearing, the appellant has the right to present reliable and material oral or documentary evidence and to conduct such cross-examination as may be required in the interests of justice.
            (7) After the conclusion of the oral hearing, the appellant may be given time by the appellate officer to submit any supplementary information that may assist in the resolution of the case.
            (8) The appellate officer will close the record and issue a decision after determining that the information on the record is sufficient to render a decision.
            (o) Review by the Regional Administrator. An appellate officer's decision is subject to review by the Regional Administrator, as provided in this paragraph (o).
            (1) The Regional Administrator may affirm, reverse, modify, or remand the appellate officer's decision before the 30-day effective date of the decision provided in paragraph (k) of this section.
            (2) The Regional Administrator may take any of these actions on or after the 30-day effective date by issuing a stay of the decision before the 30-day effective date. An action taken under paragraph (o)(1) of this section takes effect immediately.
            (3) The Regional Administrator must provide a written explanation why an appellate officer's decision has been reversed, modified, or remanded.
            (4) The Regional Administrator must promptly notify the appellant(s) of any action taken under this paragraph (o).
            (5) The Regional Administrator's decision to affirm, reverse, or modify an appellate officer's decision is a final agency action for purposes of judicial review.
            (p) Issuance of a non-transferable license. A non-transferable license will be issued to a person upon acceptance of his or her appeal of an initial administrative determination denying an application for a license for license limitation groundfish, crab species under § 679.4(k) or scallops under § 679.4(g). This non-transferable license authorizes a person to conduct directed fishing for groundfish, crab species, or catch and retain scallops and will have specific endorsements and designations based on the person's claims in his or her application for a license. This non-transferable license expires upon the resolution of the appeal.
            [61 FR 31230, June 19, 1996, as amended at 62 FR 17753, Apr. 11, 1997; 63 FR 52657, Oct. 1, 1998; 63 FR 64879, Nov. 24, 1998; 65 FR 78118, Dec. 14, 2000; 66 FR 27911, May 21, 2001; 67 FR 4148, Jan. 28, 2002; 67 FR 64317, Oct. 18, 2002; 67 FR 72611, Dec. 6, 2002; 68 FR 44487, July 29, 2003; 70 FR 10238, Mar. 2, 2005; 70 FR 16754, Apr. 1, 2005; 77 FR 6501, Feb. 8, 2012; 85 FR 8481, Feb. 14, 2020]
          
          
            § 679.44
            Penalties.

            Any person committing, or a fishing vessel used in the commission of, a violation of the Magnuson-Stevens Act or Halibut Act, or any regulation issued under the Magnuson-Stevens Act or Halibut Act, is subject to the civil and criminal penalty provisions and civil forfeiture provisions of the Magnuson-Stevens Act or Halibut Act, to part 600 of this chapter, to 15 CFR part 904 (Civil Procedures), and to other applicable law. Penalties include but are not limited to permanent or temporary sanctions to QS and associated IFQ.
          
          
            § 679.45
            IFQ cost recovery program.
            (a) Cost recovery fees—(1) Responsibility. An IFQ permit holder is responsible for cost recovery fees for landings of his or her IFQ halibut and sablefish, including any halibut landed as guided angler fish (GAF), as defined in § 300.61 of this title, derived from his or her IFQ accounts. An RQE is responsible for cost recovery fees for all RFQ issued to the RQE. An IFQ permit holder or RQE must comply with the requirements of this section.
            (2) IFQ Fee Liability Determination—(i) General. IFQ fee liability means a cost recovery liability based on either the value of all landed IFQ and GAF derived from the permit holder's IFQ permit(s), or the value of all RFQ issued to an RQE.
            (A) Each year, the Regional Administrator will issue each IFQ permit holder a summary of his or her IFQ equivalent pounds landed as IFQ and GAF and will issue an RQE a summary of its RFQ pounds issued as part of the IFQ Landing and Estimated Fee Liability page described at § 679.5(l)(7)(ii)(D).
            (B) The summary will include information on IFQ and GAF landings and an estimated IFQ fee liability using the IFQ standard ex-vessel value for IFQ and GAF landings. For fee purposes:
            (1) Landings of GAF in IFQ regulatory area 2C or 3A are converted to IFQ equivalent pounds and assessed at the IFQ regulatory area 2C or 3A IFQ standard ex-vessel value.
            (2) GAF that is returned to the IFQ permit holder's account pursuant to § 300.65(c) of this title, and subsequently landed as IFQ during the IFQ fishing year, is included in the IFQ fee liability and subject to fee assessment as IFQ equivalent pounds.
            (3) All RFQ issued to an RQE in IFQ regulatory area 2C or 3A will be assessed at the IFQ regulatory area 2C or 3A IFQ standard ex-vessel value.
            (C) The IFQ permit holder must either accept NMFS' estimate of the IFQ fee liability or revise NMFS' estimate of the IFQ fee liability using the IFQ Permit Holder Fee Submission Form described at § 679.5(l)(7)(ii), except that the standard ex-vessel value used to determine the fee liability for GAF is not subject to challenge. If the IFQ permit holder revises NMFS' estimate of his or her IFQ fee liability, NMFS may request in writing that the permit holder submit documentation establishing the factual basis for the revised calculation. If the IFQ permit holder fails to provide adequate documentation on or by the 30th day after the date of such request, NMFS will determine the IFQ permit holder's IFQ fee liability based on standard ex-vessel values.
            (D) An RQE may not challenge the standard ex-vessel value used to determine the fee liability for all RFQ issued to the RQE.
            (ii) Value assigned to GAF. The IFQ fee liability is computed from all net pounds allocated to the IFQ permit holder that are landed, including IFQ landed as GAF.
            (A) NMFS will determine the IFQ equivalent pounds of GAF landed in IFQ regulatory area 2C or 3A that are derived from the IFQ permit holder's account.
            (B) The IFQ equivalent pounds of GAF landed in IFQ regulatory area 2C or 3A are multiplied by the standard ex-vessel value computed for that area to determine the value of IFQ landed as GAF.
            (iii) The value of IFQ landed as GAF is added to the value of the IFQ permit holder's landed IFQ, and the sum is multiplied by the annual IFQ fee percentage to estimate the IFQ permit holder's IFQ fee liability.
            (3) Fee collection. (i) An IFQ permit holder with IFQ and/or GAF landings is responsible for collecting his or her own fee during the calendar year in which the IFQ fish and/or GAF are landed.
            (ii) An RQE is responsible for collecting its own fees during the calendar year in which the RFQ is issued to the RQE.
            (4) Payment—(i) Payment due date. An IFQ permit holder or RQE must submit its IFQ fee liability payment(s) to NMFS as instructed at paragraph (a)(4)(iii) of this section not later than January 31 of the year following the calendar year in which the IFQ or GAF landings were made or the RFQ was issued to the RQE.
            (ii) Payment recipient. Make payment payable to NMFS.
            (iii) Payment address. Submit payment and related documents as instructed on the fee submission form. Payments may be made electronically through the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov. Instructions for electronic payment will be made available on both the payment Web site and a fee liability summary letter mailed to the IFQ permit holder.
            (iv) Payment method—(A) Prior to December 1, 2019, payment must be made in U.S. dollars by personal check drawn on a U.S. bank account, money order, bank-certified check, or electronically by credit card.
            (B) On or after December 1, 2019, payment must be made electronically in U.S. dollars by automated clearing house, credit card, or electronic check drawn on a U.S. bank account.
            (b) IFQ ex-vessel value determination and use—(1) General. (i) An IFQ permit holder must use either the IFQ actual ex-vessel value or the IFQ standard ex-vessel value when determining the IFQ fee liability based on ex-vessel value, except that landed GAF are assessed at the standard ex-vessel values derived by NMFS. An IFQ permit holder must base all fee liability calculations on the ex-vessel value that correlates to landed IFQ in IFQ equivalent pounds.
            (ii) An RQE must use the IFQ standard ex-vessel value derived by NMFS for all RFQ issued to the RQE.
            (2) IFQ actual ex-vessel value. An IFQ permit holder that uses actual ex-vessel value, as defined in § 679.2, to determine IFQ fee liability for landed IFQ must document actual ex-vessel value for each IFQ permit. The actual ex-vessel value cannot be used to assign value to halibut landed as GAF or issued as RFQ.
            (3) IFQ standard ex-vessel value—(i) Use of standard price. An IFQ permit holder that uses standard ex-vessel value to determine the IFQ fee liability, as part of a revised IFQ fee liability submission, must use the corresponding standard price(s) as published in the Federal Register.
            
            (ii) All landed GAF and RFQ issued to an RQE must be valued using the standard ex-vessel value for the year and for the IFQ regulatory area of harvest—Area 2C or Area 3A.
            (iii) Duty to publish list. Each year the Regional Administrator will publish a list of IFQ standard prices in the Federal Register during the last quarter of the calendar year. The IFQ standard prices will be described in U.S. dollars per IFQ equivalent pound, for IFQ halibut and sablefish landings made during the current calendar year.
            (iv) Effective duration. The IFQ standard prices will remain in effect until revised by the Regional Administrator by notification in the Federal Register based upon new information of the type set forth in this section. IFQ standard prices published in the Federal Register by NMFS shall apply to all landings made in the same calendar year as the IFQ standard price publication and shall replace any IFQ standard prices previously provided by NMFS that may have been in effect for that same calendar year.
            (v) Determination. NMFS will apply the standard price, aggregated by IFQ regulatory area 2C or 3A, to GAF landings and RFQ issued to an RQE. NMFS will calculate the IFQ standard prices to reflect, as closely as possible by month and port or port-group, the variations in the actual ex-vessel values of IFQ halibut and IFQ sablefish landings based on information provided in the IFQ Registered Buyer Ex-Vessel Value and Volume Report as described in § 679.5(l)(7)(i). The Regional Administrator will base IFQ standard prices on the following types of information:
            (A) Landed net pounds by IFQ species, port-group, and month;
            (B) Total ex-vessel value by IFQ species, port-group, and month; and
            (C) Price adjustments, including IFQ retro-payments.
            (c) [Reserved]
            (d) IFQ fee percentage—(1) Established percentage. The annual IFQ fee percentage is the amount as determined by the factors and methodology described in paragraph (d)(2) of this section. This amount will be announced by publication in the Federal Register in accordance with paragraph (d)(3) of this section. This amount must not exceed 3 percent pursuant to 16 U.S.C. 1854(d)(2)(B).
            
            (2) Calculating the fee percentage. Each year NMFS shall calculate and publish the fee percentage according to the following factors and methodology:
            (i) Factors. NMFS must use the following factors to determine the fee percentage:
            (A) The IFQ, RFQ, and GAF landings to which the IFQ fee will apply;
            (B) The ex-vessel value of that landed IFQ, RFQ, and GAF; and
            (C) The costs directly related to the management and enforcement of the IFQ Program, which include RQE and GAF costs.
            (ii) Methodology. NMFS must use the following equation to determine the fee percentage:
            
            100 × (DPC/V)
            
            
              Where:
              
              “DPC” is the direct program costs for the IFQ fishery for the previous fiscal year, and
              “V” is the ex-vessel value determined for IFQ landed as commercial catch, RFQ, or GAF subject to the IFQ fee liability for the current year.
            
            
            (3) Publication—(i) General. During or before the last quarter of each calendar year, NMFS shall publish the IFQ fee percentage in the Federal Register. NMFS shall base any IFQ fee liability calculations on the factors and methodology in paragraph (d)(2) of this section.
            (ii) Effective period. The calculated IFQ fee percentage shall remain in effect through the end of the calendar year in which it was determined.
            (4) Applicable percentage. The IFQ permit holder must use the IFQ fee percentage in effect for the year in which the IFQ, RFQ, and GAF landings are made to calculate his or her fee liability for such landed IFQ, RFQ, and GAF. The IFQ permit holder or RQE must use the IFQ fee percentage in effect at the time an IFQ retro-payment is received by the IFQ permit holder to calculate his or her IFQ fee liability for the IFQ retro-payment.
            (e) Non-payment of fee. (1) If an IFQ permit holder or RQE does not submit a complete IFQ Permit Holder Fee Submission Form and corresponding payment by the due date described in § 679.45(a)(4), the Regional Administrator will:
            (i) Send Initial Administrative Determination (IAD). Send an IAD to the IFQ permit holder or RQE stating that the estimated fee liability, as calculated by the Regional Administrator and sent to the IFQ permit holder or RQE pursuant to § 679.45(a)(2), is the amount of IFQ fee liability due from the IFQ permit holder or RQE. An IFQ permit holder or RQE who receives an IAD may appeal the IAD, as described in paragraph (h) of this section.
            (ii) Disapprove transfer. Disapprove any transfer of GAF, IFQ, or QS to or from the IFQ permit holder or RQE in accordance with § 300.65(c) of this title and § 679.41(c), until the IFQ fee liability is reconciled, except that NMFS may return unused GAF to the IFQ permit holder's account from which it was derived on or after the automatic GAF return date.
            (2) Upon final agency action determining that an IFQ permit holder has not paid his or her IFQ fee liability, as described in paragraph (f) of this section, any IFQ fishing permit or RFQ permit account held by the IFQ permit holder or RQE is not valid until all IFQ fee liabilities are paid.
            (3) If payment is not received on or before the 30th day after the final agency action, the matter will be referred to the appropriate authorities for purposes of collection.
            (f) Underpayment of IFQ fee. (1) When an IFQ permit holder or RQE has incurred a fee liability and made a timely payment to NMFS of an amount less than the NMFS estimated IFQ fee liability, the Regional Administrator will review the IFQ Permit Holder Fee Submission Form and related documentation submitted by the IFQ permit holder or RQE. If the Regional Administrator determines that the IFQ permit holder or RQE has not paid a sufficient amount, the Regional Administrator will:
            (i) Disapprove transfer. Disapprove any transfer of GAF, IFQ, or QS to or from the IFQ permit holder or RQE in accordance with § 300.65(c) of this title and § 679.41(c), until the IFQ fee liability is reconciled, except that NMFS may return unused GAF to the IFQ permit holder's account from which it was derived 15 days prior to the closing of the commercial halibut fishing season each year.
            (ii) Notify permit holder. Notify the IFQ permit holder or RQE by letter that an insufficient amount has been paid and that the IFQ permit holder has 30 days from the date of the letter to either pay the amount determined to be due or provide additional documentation to prove that the amount paid was the correct amount.
            (2) After the expiration of the 30-day period, the Regional Administrator will evaluate any additional documentation submitted by an IFQ permit holder or RQE in support of its payment. If the Regional Administrator determines that the additional documentation does not meet the burden of proving the payment is correct, the Regional Administrator will send the IFQ permit holder or RQE an IAD indicating that the IFQ permit holder or RQE did not meet the burden of proof to change the IFQ fee liability as calculated by the Regional Administrator based upon the IFQ standard ex-vessel value. The IAD will set out the facts and indicate the deficiencies in the documentation submitted by the IFQ permit holder or RQE. An IFQ permit holder or RQE who receives an IAD may appeal the IAD, as described in paragraph (h) of this section.
            (3) If the permit holder fails to file an appeal of the IAD pursuant to 15 CFR part 906, the IAD will become the final agency action.
            (4) If the IAD is appealed and the final agency action is a determination that additional sums are due from the IFQ permit holder or RQE, the IFQ permit holder or RQE must pay any IFQ fee amount determined to be due not later than 30 days from the issuance of the final agency action.
            (5) Upon final agency action determining that an IFQ permit holder or RQE has not paid his or her IFQ fee liability, any IFQ fishing permit held by the IFQ permit holder or RQE is not valid until all IFQ fee liabilities are paid.
            (6) If payment is not received on or before the 30th day after the final agency action, the matter will be referred to the appropriate authorities for purposes of collection.
            (g) Over payment. Upon issuance of final agency action, any amount submitted to NMFS in excess of the IFQ fee liability determined to be due by the final agency action will be returned to the IFQ permit holder or RQE unless the IFQ permit holder or RQE requests the agency to credit the excess amount against the IFQ permit holder's or RQE's future IFQ fee liability.
            (h) Appeals and requests for reconsideration. An IFQ permit holder who receives an IAD may either appeal the IAD pursuant to 15 CFR part 906 or request reconsideration. Within 60 days from the date of issuance of the IAD, the Regional Administrator may undertake a reconsideration of the IAD on his or her own initiative. If a request for reconsideration is submitted or the Regional Administrator initiates a reconsideration, the 60-day period for appeal under 15 CFR part 906 will begin anew upon issuance of the Regional Administrator's reconsidered IAD. The Regional Administrator may undertake only one reconsideration of the IAD, if any. If an IFQ permit holder fails to file an appeal of the IAD pursuant to 15 CFR part 906, the IAD will become the final agency action. In any appeal or reconsideration of an IAD made under this section, an IFQ permit holder has the burden of proving his or her claim.
            (i) Annual report. NMFS will publish annually a report describing the status of the IFQ Cost Recovery Program.
            [65 FR 14924, Mar. 20, 2000, as amended at 67 FR 4133, Jan. 28, 2002; 71 FR 44232, Aug. 4, 2006; 76 FR 40633, July 11, 2011; 78 FR 75893, Dec. 12, 2013; 81 FR 23649, Apr. 22, 2016; 83 FR 47833, Sept. 21, 2018]
          
        
        
          Subpart E—North Pacific Observer Program
          
            Source:
            61 FR 56431, Nov. 1, 1996, unless otherwise noted.
          
          
            § 679.50
            Applicability.
            (a) General. (1) The operator of a vessel designated or required to be designated on a Federal fisheries permit (FFP) under § 679.4(b); the operator of a processor designated or required to be designated on a Federal processor permit (FPP) under § 679.4(f)(1) or a Registered Buyer permit under § 679.4(d)(3); and the operator of a vessel used to harvest IFQ halibut, CDQ halibut, or IFQ sablefish must comply with this subpart. The owner of a vessel or a shoreside processor must ensure that the operator or manager complies with this subpart.
            (2) Exceptions. A catcher vessel is not subject to the requirements of this subpart when delivering unsorted codends to a mothership.
            (3) For purposes of this subpart, halibut means CDQ and IFQ halibut.
            (b) [Reserved]
            [77 FR 70091, Nov. 21, 2012, as amended at 83 FR 30532, June 29, 2018]
          
          
            § 679.51
            Observer and Electronic Monitoring System requirements for vessels and plants.
            (a) Observer requirements for vessels—(1) Groundfish and halibut fishery partial coverage category—(i) Vessel classes in partial coverage category. Unless otherwise specified in paragraph (a)(2) of this section, the following catcher vessels and catcher/processors are in the partial coverage category when fishing for halibut or when directed fishing for groundfish in a federally managed or parallel groundfish fishery, as defined at § 679.2:
            (A) A catcher vessel designated on an FFP under § 679.4(b)(1);
            (B) A catcher vessel when fishing for halibut while carrying a person named on a permit issued under § 679.4(d)(1)(i), (d)(2)(i), or (e)(2), or for IFQ sablefish, as defined at § 679.2, while carrying a person named on a permit issued under § 679.4(d)(1)(i) or (d)(2)(i); or
            (C) A catcher/processor placed in the partial coverage category under paragraph (a)(3) of this section; or
            (D) A catcher vessel less than or equal to 46 ft LOA using hook-and-line gear when groundfish CDQ fishing under § 679.32(c)(3)(iii).
            (ii) Registration and notification of observer deployment. The Observer Declare and Deploy System (ODDS) is the communication platform for the partial coverage category by which NMFS receives information about fishing plans subject to randomized observer deployment. Vessel operators provide fishing plan and contact information to NMFS and receive instructions through ODDS for coordinating with an observer provider for any required observer coverage. Access to ODDS is available through the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov.
            
            (A) Registration. NMFS will enter information into ODDS about all partial coverage category vessels that are designated on an FFP and all catcher vessels that are not designated on an FFP but that landed sablefish IFQ or halibut IFQ or CDQ in the previous or current year. Owners or operators are not responsible for initial registration of their vessel in ODDS.
            (B) Notification. Upon entry into ODDS, NMFS will notify the owner or operator of his or her vessel's selection pool. Owners and operators must comply with all further instructions set forth by ODDS.
            (C) Trip selection pool. (1) A minimum of 72 hours prior to embarking on each fishing trip, the operator of a vessel in the trip selection pool must register the anticipated trip with ODDS.
            (2) When a fishing trip is registered with ODDS per paragraph (a)(1)(ii)(C)(1) of this section, the vessel operator will be notified by ODDS whether the trip is selected for observer coverage and a receipt number corresponding to this notification will be provided by ODDS. Trip registration is complete when the vessel operator receives a receipt number.
            (3) An operator may embark on a fishing trip registered with ODDS:
            (i) Not selected trip. At any time if ODDS indicates that the fishing trip is not selected for observer coverage.
            (ii) Selected trip. When an observer is aboard the vessel if ODDS indicates that the fishing trip is selected for observer coverage.
            (4) Delayed trip. A selected fishing trip not embarked upon within 48 hours of the time specified in the registration with ODDS is invalidated. The operator must register any new trip in accordance with paragraph (a)(1)(ii)(C)(1) of this section.
            (5) Observer coverage duration. If selected, a vessel is required to carry an observer for the entire fishing trip.
            (i) A fishing trip selected for observer coverage may not begin until all previously harvested fish has been offloaded and an observer is aboard the vessel.
            
            (ii) An observer may not be transferred off a catcher vessel until the observer confirms that all fish from the observed fishing trip are offloaded.
            (iii) A vessel must make a minimum of one delivery to a tender vessel to be subject to paragraph (3)(ii) of the fishing trip definition at § 679.2.
            (D) Vessel selection pool. A vessel selected for observer coverage is required to have an observer on board for all groundfish and halibut fishing trips specified at paragraph (a)(1)(i) of this section for the time period indicated by ODDS.
            (iii) Release from observer coverage. The Observer Program may release a selected trip per paragraph (a)(1)(ii)(C) of this section or a selected vessel per paragraph (a)(1)(ii)(D) of this section, from observer coverage on a case-by-case basis.
            (2) Groundfish and halibut fishery full observer coverage category—(i) Vessel classes in the full coverage category. The following classes of vessels are in the full observer coverage category when harvesting halibut or when harvesting, receiving, or processing groundfish in a federally managed or parallel groundfish fishery, as defined at § 679.2:
            (A) Catcher/processors, except a catcher/processor placed in the partial observer coverage category under paragraph (a)(3) of this section;
            (B) Motherships; and
            (C) Catcher vessels while:
            (1) Directed fishing for pollock in the BS;
            (2) Using trawl gear or hook-and-line gear when groundfish CDQ fishing (see § 679.2), except for catcher vessels less than or equal to 46 ft LOA using hook-and-line gear when groundfish CDQ fishing under § 679.32(c)(3)(iii);
            (3) Participating in the Rockfish Program; or
            (4) Using trawl gear in the BSAI if the vessel has been placed in the full observer coverage category under paragraph (a)(4) of this section.
            (ii) Observer coverage requirements. Unless subject to the partial observer coverage category per paragraph (a)(1)(i) of this section, a vessel listed in paragraphs (a)(2)(i)(A) through (C) of this section must have at least one observer aboard the vessel at all times. Some fisheries require additional observer coverage in accordance with paragraph (a)(2)(vi) of this section.
            (iii) Observer workload. The time required for an observer to complete sampling, data recording, and data communication duties per paragraph (a)(2) of this section may not exceed 12 consecutive hours in each 24-hour period.
            (iv) Catcher/processor classification. (A) For purposes of this subpart, a vessel is classified as a catcher/processor according to the operation designation on its FFP. A vessel designated as a catcher/processor at any time during the calendar year is classified as a catcher/processor for the remainder of the calendar year.
            (B) [Reserved]
            (v) [Reserved]
            (vi) Additional observer requirements—(A) CDQ fisheries. The owner or operator of a vessel must comply with the following requirements each day that the vessel is used to catch, process, deliver, or receive CDQ groundfish.
            (1) Catcher/processors using trawl gear and directed fishing for pollock CDQ in the BSAI and motherships taking deliveries from catcher vessels directed fishing for pollock CDQ in the BSAI. See paragraph (a)(2)(vi)(B)(2) of this section.
            (2) Catcher/processors using trawl gear and groundfish CDQ fishing. See paragraph (a)(2)(vi)(C) of this section.
            (3) Catcher/processors using hook-and-line gear and groundfish CDQ fishing. See paragraph (a)(2)(vi)(E) of this section.
            (4) Catcher/processors using pot gear for groundfish CDQ fishing. A catcher/processor using pot gear must have at least one lead level 2 observer aboard the vessel. More than one observer must be aboard if the observer workload restriction would otherwise preclude sampling as required.
            (5) Motherships. A mothership that receives unsorted codends from catcher vessels groundfish CDQ fishing must have at least two observers aboard the mothership, at least one of whom must be endorsed as a lead level 2 observer. More than two observers must be aboard if the observer workload restriction would otherwise preclude sampling as required.
            
            (B) BSAI pollock fisheries—(1) Listed AFA catcher/processors, catcher/processors designated on listed AFA catcher/processor permits, and AFA motherships. The owner or operator of a listed AFA catcher/processor, a catcher/processor designated on a listed AFA catcher/processor permit, or an AFA mothership must have aboard at least two observers, at least one of whom must be endorsed as a lead level 2 observer, for each day that the vessel is used to catch, process, or receive groundfish. More than two observers must be aboard if the observer workload restriction would otherwise preclude sampling as required.
            (2) Pollock CDQ catcher/processors and motherships. The owner or operator of a catcher/processor or mothership used to catch, process, or receive pollock CDQ must comply with the observer coverage requirements in paragraph (a)(2)(vi)(B)(1) of this section for each day that the vessel is used to catch, process, or receive pollock CDQ.
            (3) Unlisted AFA catcher/processors and catcher/processors designated on unlisted AFA catcher/processor permits. The owner or operator of an unlisted AFA catcher/processor or a catcher/processor designated on an unlisted AFA catcher/processor permit must have aboard at least two observers for each day that the vessel is used to engage in directed fishing for pollock in the BSAI, or receive pollock harvested in the BSAI. At least one observer must be endorsed as a lead level 2 observer. When a listed AFA catcher/processor is not engaged in directed fishing for BSAI pollock and is not receiving pollock harvested in the BSAI, the observer coverage requirements at paragraph (a)(2)(ii) of this section apply.
            (4) AI directed pollock fishery catcher/processors and motherships. A catcher/processor participating in the AI directed pollock fishery or a mothership processing pollock harvested in the AI directed pollock fishery must have aboard at least two observers, at least one of which must be endorsed as a lead level 2 observer, for each day that the vessel is used to catch, process, or receive groundfish. More than two observers must be aboard if the observer workload restriction would otherwise preclude sampling as required.
            (C) Amendment 80 vessels and catcher/processors not listed in § 679.4(1)(2)(i) and using trawl gear in the BSAI. All Amendment 80 vessels using any gear but dredge gear while directed fishing for scallops and catcher/processors not listed in § 679.4(1)(2)(i) and using trawl gear in the BSAI must have aboard at least two observers for each day that the vessel is used to catch, process, or receive groundfish harvested in a federally managed or parallel groundfish fishery. At least one observer must be endorsed as a lead level 2 observer. More than two observers are required if the observer workload restriction would otherwise preclude sampling as required.
            (D) Catcher/processors participating in the Rockfish Program—(1) Rockfish cooperative. A catcher/processor that is named on an LLP license that is assigned to a rockfish cooperative and is fishing under a CQ permit must have at least two observers aboard for each day that the vessel is used to catch or process fish in the Central GOA from May 1 through the earlier of November 15 or the effective date and time of an approved rockfish cooperative termination of fishing declaration. At least one observer must be endorsed as a lead level 2 observer. More than two observers must be aboard if the observer workload restriction would otherwise preclude sampling as required.
            (2) Rockfish sideboard fishery for catcher/processors in a rockfish cooperative. A catcher/processor that is subject to a sideboard limit as described under § 679.82(e) must have at least two observers aboard for each day that the vessel is used to harvest or process fish in the West Yakutat District, Central GOA, or Western GOA management areas from July 1 through July 31. At least one observer must be endorsed as a lead level 2 observer. More than two observers must be aboard if the observer workload restriction would otherwise preclude sampling as required.
            (E) Longline catcher/processor subsector. The owner and operator of a catcher/processor subject to § 679.100(b) must comply with the following observer coverage requirements:
            (1) Increased observer coverage option. If the vessel owner selects the increased observer coverage option under § 679.100(b)(1), at least two observers must be aboard the vessel at all times when the vessel is operating in either the BSAI or GOA groundfish fisheries when directed fishing for Pacific cod is open in the BSAI, or while the vessel is groundfish CDQ fishing. At least one of the observers must be endorsed as a lead level 2 observer. More than two observers are required if the observer workload restriction would otherwise preclude sampling as required.
            (2) Scales option. If the vessel owner selects the scales option under § 679.100(b)(2), one lead level 2 observer must be aboard the vessel at all times when the vessel is operating in either the BSAI or GOA groundfish fisheries when directed fishing for Pacific cod is open in the BSAI, or while the vessel is groundfish CDQ fishing.
            (F) Halibut deck sorting. Vessels subject to § 679.120 must have at least two observers aboard at all times when halibut deck sorting may occur; one observer must be endorsed as a lead level 2 observer. More than two observers are required if the observer workload restriction would otherwise preclude sampling as required.
            (3) Catcher/processor placement in the partial observer coverage category for a year—(i) Definitions. For purposes of this paragraph (a)(3), these terms are defined as follows:
            (A) Average weekly groundfish production means the annual groundfish round weight production estimate for a catcher/processor, divided by the number of separate weeks during which production occurred, as determined by production reports, excluding any groundfish caught using trawl gear.
            (B) Fishing year means the year during which a catcher/processor might be placed in partial observer coverage.
            (C) Standard basis year means the fishing year minus two years.
            (D) Alternate basis year means the most recent year before the standard basis year in which a catcher/processor had any groundfish production but not earlier than 2009.
            (ii) Deadline for requesting partial observer coverage. For the 2017 fishing year and every fishing year after 2017, the deadline for requesting partial observer coverage is July 1 of the year prior to the fishing year.
            (iii) Requirements for placing a catcher/processor in the partial observer coverage category. NMFS will place a catcher/processor in the partial observer coverage category for a fishing year if the owner of the catcher/processor requests placement in partial observer coverage by the deadline for requesting partial observer coverage for that fishing year and the catcher/processor meets the following requirements:
            (A) An average weekly groundfish production of:
            (1) 79,000 lb (35.8 mt) or less, but more than zero lb, in the standard basis year; or
            (2) Zero lb in the standard basis year and 79,000 lb (35.8 mt) or less, but more than zero lb, in the alternate basis year; or
            (3) Had no production from 2009 through the standard basis year; and
            (B) Is not a catcher/processor using trawl gear; and
            (C) Is not subject to additional observer coverage requirements in paragraph (a)(2)(vi) of this section.
            (iv) How to request placement of a catcher/processor in partial observer coverage. A vessel owner must submit a request form to NMFS. The request form must be completed with all required fields accurately completed. The request form is provided by NMFS and is available on the NMFS Alaska Region Web site (http://alaskafisheries.noaa.gov). The submittal methods are described on the form.
            (v) Notification of placement in the partial observer coverage category. NMFS will notify the owner if the catcher/processor has been placed in the partial observer coverage category in writing. Until NMFS provides notification, the catcher/processor is in the full observer coverage category for that fishing year.
            (vi) Initial Administrative Determination (IAD). If NMFS denies a request to place a catcher/processor in the partial observer coverage category, NMFS will provide an IAD, which will explain the basis for the denial.
            (vii) Appeal. If the owner of a catcher/processor wishes to appeal NMFS' denial of a request to place a catcher/processor in the partial observer coverage category, the owner may appeal the determination under the appeals procedure set out at 15 CFR part 906.
            (4) BSAI trawl catcher vessel placement in the full observer coverage category for one year—(i) Applicability. The owner of a catcher vessel in the partial observer coverage category under paragraph (a)(1)(i) of this section may request to be placed in the full observer coverage category for all directed fishing for groundfish using trawl gear in the BSAI for a calendar year.
            (ii) How to request full observer coverage for one year. A trawl catcher vessel owner must complete a full observer coverage request and submit it to NMFS using ODDS. ODDS is described in paragraph (a)(1)(ii) of this section.
            (iii) Deadline to request full observer coverage. A full observer coverage request must be submitted by October 15 of the year prior to the calendar year in which the catcher vessel would be placed in the full observer coverage category.
            (iv) Notification. NMFS will notify the vessel owner through ODDS of approval or denial to place a trawl catcher vessel in the full observer coverage category. Unless otherwise specified in paragraph (a)(2) of this section, a trawl catcher vessel remains in the partial observer coverage category under paragraph (a)(1)(i) of this section until a request to place a trawl catcher vessel in the full observer coverage category has been approved by NMFS. Once placement in the full observer coverage category is approved by NMFS, a trawl catcher vessel cannot be placed in the partial observer coverage category until the following year.
            (v) Initial Administrative Determination (IAD). If NMFS denies a request to place a trawl catcher vessel in the full observer coverage category, NMFS will provide an IAD, which will explain the basis for the denial.
            (vi) Appeal. If the owner of a trawl catcher vessel wishes to appeal NMFS' denial of a request to place a trawl catcher vessel in the full observer coverage category, the owner may appeal the determination under the appeals procedure set out at 15 CFR part 906.
            (b) Observer requirements for shoreside processors and stationary floating processors—(1) Shoreside processor and stationary floating processor partial observer coverage category. (i) Unless otherwise specified in paragraph (b)(2) of this section, a shoreside processor or a stationary floating processor designated or required to be designated on an FPP under § 679.4(f)(1) is in the partial observer coverage category when receiving or processing groundfish harvested in federally managed or parallel groundfish fisheries, as defined at § 679.2.
            (ii) Coverage. The manager of a shoreside processor or stationary floating processor must provide observers access to unsorted and sorted catch any time an observer is present at the facility.
            (2) Shoreside processor and stationary floating processor full observer coverage category. An AFA inshore processor is in the full observer coverage category.
            (i) Coverage level. An AFA inshore processor must provide an observer for each 12 consecutive-hour period of each calendar day during which the processor takes delivery of, or processes, groundfish harvested by a vessel engaged in a directed pollock fishery in the BS. An AFA inshore processor that, for more than 12 consecutive hours in a calendar day, takes delivery of or processes pollock harvested in the BS directed pollock fishery must provide two observers for each such day.
            (ii) Multiple processors. An observer deployed to an AFA inshore processor may not be assigned to cover more than one processor during a calendar day in which the processor receives or processes pollock harvested in the BS directed pollock fishery.
            (iii) Observers transferring between vessels and processors. An observer transferring from an AFA catcher vessel to an AFA inshore processor may not be assigned to cover the AFA inshore processor until at least 12 hours after offload and sampling of the catcher vessel's delivery is completed.
            (c) NMFS employee observers. (1) Any vessel, shoreside processor, or stationary floating processor required to comply with observer coverage requirements under paragraphs (a) or (b) of this section or under § 679.7(f)(4) must use, upon written notification by the Regional Administrator, a NMFS employee to satisfy observer coverage requirements as specified in paragraphs (a) and (b) of this section or for other conservation and management purposes as specified by the Regional Administrator.
            (2) Prior to deployment of a NMFS employee, the agency will provide written notification to the owner or operator of a vessel, shoreside processor, or stationary floating processor whether observer coverage credit will be granted for that deployment.
            (3) Vessel, shoreside processor, and stationary floating processor owners and operators, as well as observers and observer providers, may contact NMFS in writing to request assistance in improving observer data quality and resolving observer sampling issues. Requests may be submitted to: NMFS Observer Program, 7600 Sand Point Way NE., Seattle, WA 98115-0070 or transmitted by facsimile to 206-526-4066.
            (d) Procurement of observer services—(1) Full coverage category. (i) The owner of a vessel, shoreside processor, or stationary floating processor required to have full observer coverage under paragraphs (a)(2) and (b)(2) of this section must arrange and pay for observer services from a permitted observer provider.
            (ii) The owner of a vessel, shoreside processor, or stationary floating processor is required to arrange and pay for observer services directly from NMFS when the agency has determined and notified them under paragraph (c) of this section that the vessel, shoreside processor, or stationary floating processor shall use a NMFS employee or individual authorized by NMFS in lieu of, or in addition to, an observer provided through a permitted observer provider to satisfy requirements under paragraphs (a)(2) and (b)(2) of this section or for other conservation and management purposes.
            (2) Partial coverage category. The owner of a vessel in the partial observer coverage category per paragraph (a)(1) of this section must comply with instructions provided by ODDS to procure observer coverage for the required duration.
            (e) Responsibilities—(1) Vessel responsibilities. An operator of a vessel required to carry one or more observers must:
            (i) Accommodations and food. Provide, at no cost to observers or the United States, accommodations and food on the vessel for the observer or observers that are equivalent to those provided for officers, engineers, foremen, deck-bosses, or other management level personnel of the vessel.
            (ii) Safe conditions. (A) Maintain safe conditions on the vessel for the protection of observers including adherence to all U.S. Coast Guard and other applicable rules, regulations, or statutes pertaining to safe operation of the vessel.
            (B) Have on board:
            (1) A valid Commercial Fishing Vessel Safety Decal issued within the past 2 years that certifies compliance with regulations found in 33 CFR Chapter I and 46 CFR Chapter I;
            (2) A certificate of compliance issued pursuant to 46 CFR 28.710; or
            (3) A valid certificate of inspection pursuant to 46 U.S.C. 3311.
            (iii) Communications and observer data entry—(A) Observer use of equipment. Allow an observer to use the vessel's communications equipment and personnel, on request, for the confidential entry, transmission, and receipt of work-related messages, at no cost to the observer or the United States.
            (B) The operator of a catcher/processor (except for a catcher/processor placed in the partial observer coverage category under paragraph (a)(3) of this section), mothership, or catcher vessel 125 ft LOA or longer (except for a catcher vessel fishing for groundfish with pot gear) must provide the following equipment, software and data transmission capabilities:
            (1) Observer access to computer. Make a computer available for use by the observer.
            (2) NMFS-supplied software. Ensure that the most recent release of NMFS data entry software provided by the Regional Administrator or other approved software is installed on the computer described in paragraph (e)(1)(iii)(B)(1) of this section.
            (3) Data transmission. The computer and software described in paragraphs (e)(1)(iii)(B)(1) and (2) of this section must be connected to a communication device that provides a point-to-point connection to the NMFS host computer.
            (4) Functional and operational equipment. Ensure that the required equipment described in paragraph (e)(1)(iii)(B) of this section and that is used by an observer to enter or transmit data is fully functional and operational. “Functional” means that all the tasks and components of the NMFS-supplied, or other approved, software described in paragraph (e)(1)(iii)(B)(2) of this section and any required data transmissions to NMFS can be executed effectively aboard the vessel by the equipment.

            (C) The operator of a catcher vessel participating in the Rockfish Program or a catcher vessel less than 125 ft LOA directed fishing for pollock in the BS must comply with the computer and software requirements described in paragraphs (e)(1)(iii)(B)(1), (2), and (4) of this section.
            (iv) Vessel position. Allow observers access to, and the use of, the vessel's navigation equipment and personnel, on request, to determine the vessel's position.
            (v) Access. Allow observers free and unobstructed access to the vessel's bridge, trawl or working decks, holding bins, processing areas, freezer spaces, weight scales, cargo holds, and any other space that may be used to hold, process, weigh, or store fish or fish products at any time.
            (vi) Prior notification. Notify observers at least 15 minutes before fish are brought on board, or fish and fish products are transferred from the vessel, to allow sampling the catch or observing the transfer, unless the observers specifically request not to be notified.
            (vii) Records. Allow observers to inspect and copy the vessel's DFL, DCPL, product transfer forms, any other logbook or document required by regulations, printouts or tallies of scale weights, scale calibration records, bin sensor readouts, and production records.
            (viii) Assistance. Provide all other reasonable assistance to enable observers to carry out their duties, including, but not limited to:
            (A) Measuring decks, codends, and holding bins.
            (B) Providing the observers with a safe work area adjacent to the sample collection site.
            (C) Collecting bycatch when requested by the observers.
            (D) Collecting and carrying baskets of fish when requested by observers.
            (E) Allowing observers to determine the sex of fish when this procedure will not decrease the value of a significant portion of the catch.
            (F) Collecting all seabirds that are incidentally taken on the observer-sampled portions of hauls using hook-and-line gear or as requested by an observer during non-sampled portions of hauls.
            (G) During halibut deck sorting, providing halibut to the observer on deck.
            (ix) Transfer at sea. (A) Ensure that transfers of observers at sea are carried out during daylight hours, under safe conditions, and with the agreement of observers involved.
            (B) Notify observers at least 3 hours before observers are transferred, such that the observers can collect personal belongings, equipment, and scientific samples.
            (C) Provide a safe pilot ladder and conduct the transfer to ensure the safety of observers during transfers.
            (D) Provide an experienced crew member to assist observers in the small boat or raft in which any transfer is made.
            (2) Shoreside processor and stationary floating processor responsibilities. A manager of a shoreside processor or a stationary floating processor that is required to maintain observer coverage as specified under paragraph (b) of this section must:
            (i) Safe conditions. Maintain safe conditions at the shoreside processing facility for the protection of observers by adhering to all applicable rules, regulations, or statutes pertaining to safe operation and maintenance of the processing facility.
            (ii) Operations information. Notify the observers, as requested, of the planned facility operations and expected receipt of groundfish prior to receipt of those fish.
            (iii) Transmission of data. Facilitate transmission of observer data by:
            
            (A) Observer use of equipment. Allowing observers to use the shoreside processor's or stationary floating processor's communication equipment and personnel, on request, for the entry, transmission, and receipt of work-related messages, at no cost to the observers or the United States.
            (B) Communication equipment requirements—(1) Observer access to computer. Making a computer available for use by the observer. This computer must be connected to a communication device that provides a point-to-point connection to the NMFS host computer.
            (2) NMFS-supplied software. Ensuring that the shoreside or stationary floating processor specified in paragraph (e)(2) of this section has installed the most recent release of NMFS data entry software provided by the Regional Administrator, or other approved software.
            (3) Functional and operational equipment. Ensuring that the communications equipment required under paragraph (e)(2)(iii)(B) of this section that is used by observers to enter and transmit data is functional and operational. “Functional” means that all the tasks and components of the NMFS-supplied, or other approved, software described at paragraph (e)(2)(iii)(B)(2) of this section and any data transmissions to NMFS can be executed effectively by the communications equipment.
            (iv) Access. Allow observers free and unobstructed access to the shoreside processor's or stationary floating processor's holding bins, processing areas, freezer spaces, weight scales, warehouses, and any other space that may be used to hold, process, weigh, or store fish or fish products at any time.
            (v) Document access. Allow observers to inspect and copy the shoreside processor's or stationary floating processor's landing report, product transfer forms, any other logbook or document required by regulations; printouts or tallies of scale weights; scale calibration records; bin sensor readouts; and production records.
            (vi) Assistance. Provide all other reasonable assistance to enable the observer to carry out his or her duties, including, but not limited to:
            (A) Assisting the observer in moving and weighing totes of fish.
            (B) Providing a secure place to store sampling gear.
            (3) The owner of a vessel, shoreside processor, stationary floating processor, buying station, or tender vessel is responsible for compliance and must ensure that the operator or manager of a vessel, shoreside processor, or stationary floating processor required to maintain observer coverage under paragraphs (a) or (b) of this section complies with the requirements given in paragraphs (e)(1) and (e)(2) of this section.
            (f) Electronic monitoring system requirements for vessels that use nontrawl gear. Vessels that use nontrawl gear in the partial coverage category in paragraph (a)(1)(i) of this section may be eligible for EM coverage instead of observer coverage.
            (1) Vessel placement in the EM selection pool—(i) Applicability. The owner or operator of a vessel that uses nontrawl gear in the partial coverage category under paragraph (a)(1)(i) of this section may request to be placed in the EM selection pool.
            (ii) How to request placement in the EM selection pool. A vessel owner or operator must complete an EM request and submit it to NMFS using ODDS. Access to ODDS is available through the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov. ODDS is described in paragraph (a)(1)(ii) of this section.
            (iii) Deadline to submit an EM request. A vessel owner or operator must submit an EM request in ODDS by November 1 of the year prior to the calendar year in which the catcher vessel would be placed in the EM selection pool.
            (iv) Approval for placement in the EM selection pool. NMFS will approve a nontrawl gear vessel for placement in the EM selection pool based on criteria specified in NMFS' Annual Deployment Plan, available through the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov. Criteria may include, but are not limited to, availability of EM systems, vessel gear type, vessel length, area fished, number of trips or total catch, sector, target fishery, and home or landing port.
            (v) Notification of approval for placement in the EM selection pool. (A) NMFS will notify the vessel owner or operator through ODDS of approval for the EM selection pool for the next calendar year. The vessel remains subject to observer coverage under paragraph (a)(1)(i) of this section unless NMFS approves the request for placement of the vessel in the EM selection pool.
            (B) Once the vessel owner or operator receives notification of approval from NMFS, the vessel owner or operator must comply with the vessel owner or operator responsibilities in paragraphs (f)(4) and (5) of this section and all further instructions set forth by ODDS.
            (vi) Initial Administrative Determination (IAD). If NMFS denies a request to place a vessel in the EM selection pool, NMFS will provide an IAD to the vessel owner, which will explain the basis for the denial.
            (vii) Appeal. If the vessel owner wishes to appeal NMFS' denial of a request to place the vessel in the EM selection pool, the owner may appeal the determination under the appeals procedure set out at 15 CFR part 906.
            (viii) Duration. Once NMFS approves a vessel for the EM selection pool, that vessel will remain in the EM selection pool until—
            (A) NMFS disapproves the VMP under paragraph (f)(4) of this section;
            (B) The vessel owner or operator notifies NMFS that the vessel intends to leave the EM selection pool in the following fishing year under paragraph (f)(1)(ix) of this section; or
            (C) The vessel no longer meets the EM selection pool criteria specified by NMFS.
            (ix) How to leave the EM selection pool. A vessel owner must complete a request to leave the EM selection pool and submit it to NMFS using ODDS. ODDS is described in paragraph (a)(1)(ii) of this section.
            (x) Deadline to submit a request to leave the EM selection pool. A vessel owner or operator must submit a request to leave the EM selection pool by November 1 of the year prior to the calendar year in which the vessel would be placed in observer coverage.
            (2) Notification of EM selection—(i) Prior to embarking on each fishing trip, the operator of a vessel in the EM selection pool with a NMFS-approved VMP must register the anticipated trip with ODDS.
            (ii) ODDS will notify the vessel operator whether the trip is selected for EM coverage and provide a receipt number corresponding to this notification. Trip registration is complete when the vessel operator receives the receipt number.
            (iii) An operator may embark on a fishing trip registered with ODDS:
            (A) Not selected trip. At any time if ODDS indicates that the fishing trip is not selected for EM coverage.
            (B) Selected trip. After the vessel operator follows the instructions in ODDS and complies with the responsibilities under paragraphs (f)(4) and (5) of this section, if ODDS indicates that the fishing trip is selected for EM coverage.
            (3) EM coverage duration. If selected, a vessel is required to use the EM system for the entire fishing trip.
            (i) A fishing trip selected for EM coverage may not begin until all previously harvested fish have been offloaded.
            (ii) At the end of the fishing trip selected for EM coverage, the vessel operator must use ODDS to close the fishing trip following the instructions in the VMP and submit the video data storage devices and associated documentation as outlined in paragraph (f)(5)(vii) of this section.
            (4) Vessel Monitoring Plan (VMP). Once approved for the EM selection pool and prior to registering a fishing trip in ODDS under paragraph (f)(2) of this section, the vessel owner or operator must develop a VMP with the EM service provider following the VMP template available through the NMFS Alaska Region Web site at https://alaskafisheries.noaa.gov/.
            
            (i) The vessel owner or operator must sign and submit the VMP to NMFS each calendar year.

            (ii) NMFS will approve the VMP for the calendar year if it meets all the requirements specified in the VMP template available through the NMFS Alaska Region Web site https://alaskafisheries.noaa.gov/.
            

            (iii) If the VMP does not meet all the requirements specified in the VMP template, NMFS will provide the vessel owner or operator the opportunity to submit a revised VMP that meets all the requirements specified in the VMP template.
            (iv) If NMFS does not approve the revised VMP, NMFS will issue an IAD to the vessel owner or operator that will explain the basis for the disapproval. The vessel owner or operator may file an administrative appeal under the administrative appeals procedures set out at 15 CFR part 906.
            (v) If changes are required to the VMP to improve the data collection of the EM system or address fishing operation changes, the vessel owner or operator must work with NMFS and the EM service provider to alter the VMP. The vessel owner or operator must sign the updated VMP and submit these changes to the VMP to NMFS prior to departing on the next fishing trip selected for EM coverage.
            (5) Vessel owner or operator responsibilities. To use an EM system under this section, the vessel owner or operator must:
            (i) Make the vessel available for the installation of EM equipment by an EM service provider.
            (ii) Provide access to the vessel's systems and reasonable assistance to the EM service provider.
            (iii) Maintain a copy of a NMFS-approved VMP aboard the vessel at all times when the vessel is directed fishing in a fishery subject to EM coverage.
            (iv) Comply with all elements of the VMP when selected for EM coverage in ODDS.
            (v) Maintain the EM system, including the following:
            (A) Ensure power is maintained to the EM system at all times when the vessel is underway.
            (B) Ensure the system is functioning for the entire fishing trip, camera views are unobstructed and clear in quality, and catch and discards may be completely viewed, identified, and quantified.
            (C) Ensure EM system components are not tampered with, disabled, destroyed, or operated or maintained improperly.
            (vi) Complete pre-departure function test and daily verification of EM system.
            (A) Prior to departing port, the vessel operator must conduct a system function test following the instructions from the EM service provider. The vessel operator must verify that the EM system has adequate memory to record the entire fishing trip.
            (1) If the EM system function test detects a malfunction identified as a high priority in the vessel's VMP or does not allow the data collection objectives to be achieved, the vessel must remain in port for up to 72 hours to allow an EM service provider time to conduct repairs. If the repairs cannot be completed within the 72-hour time frame, the vessel is released from EM coverage for that fishing trip and may depart on the scheduled fishing trip. A malfunction must be repaired prior to departing on a subsequent fishing trip. The vessel will automatically be selected for EM coverage for the subsequent fishing trip after the malfunction has been repaired.
            (2) If the EM system function test detects a malfunction identified as a low priority in the vessel's VMP, the vessel operator may depart on the scheduled fishing trip following the procedures for low priority malfunctions described in the vessel's VMP. At the end of the trip the vessel operator must work with the EM service provider to repair the malfunction. The vessel operator may not depart on another fishing trip selected for EM coverage with this system malfunction unless the vessel operator has contacted the EM service provider.
            (B) During a fishing trip selected for EM coverage, before each set is retrieved the vessel operator must verify all cameras are recording and all sensors and other required EM system components are functioning as instructed in the vessel's VMP.
            (1) If a malfunction is detected, prior to retrieving the set the vessel operator must attempt to correct the problem using the instructions in the vessel's VMP.
            (2) If the malfunction cannot be repaired at sea, the vessel operator must notify the EM service provider of the malfunction at the end of the fishing trip. The malfunction must be repaired prior to departing on a subsequent fishing trip selected for EM coverage.
            
            (vii) At the end of a fishing trip selected for EM coverage, the vessel operator must submit the video data storage device and associated documentation identified in the vessel's VMP to NMFS using a method that requires a signature for delivery and provides a return receipt or delivery notification to the sender. The vessel operator must postmark the video data storage device and associated documentation no later than 2 business days after the end of the fishing trip. If the fishing trip ends in a remote port with limited postal service or at a tender vessel, the vessel operator must ensure the video data storage device and associated documentation is postmarked as soon as possible but no later than two weeks after the end of the fishing trip.
            (viii) Make the EM system and associated equipment available for inspection upon request by OLE, a NMFS-authorized officer, or other NMFS-authorized personnel.
            (6) EM for fishing in multiple regulatory areas. If a vessel owner or operator intends to fish in multiple regulatory areas using an EM system under the exception provided at § 679.7(f)(4), the vessel owner or operator must:
            (i) Meet the requirements described in paragraph (f) of this section.
            (ii) Register in ODDS that he or she intends to fish in multiple regulatory areas using the exception in § 679.7(f)(4).

            (iii) Ensure the EM system is powered continuously during the fishing trip. If the EM system is powered down during periods of non-fishing, the VMP must describe alternate methods to ensure location information about the vessel is available for the entire fishing trip, as specified in the VMP template available through the NMFS Alaska Region Web site https://alaskafisheries.noaa.gov/.
            
            (iv) If an EM system malfunction occurs during a fishing trip that does not allow the recording of retrieval location information and imagery of catch as described in the vessel's VMP, the vessel operator must cease fishing and contact OLE immediately.
            [77 FR 70091, Nov. 21, 2012, as amended at 79 FR 54601, Sept. 12, 2014; 81 FR 26745, May 4, 2016; 81 FR 37556, June 10, 2016; 81 FR 67117, Sept. 30, 2016; 81 FR 70607, Oct. 13, 2016; 81 FR 95457, Dec. 28, 2016; 82 FR 37002, Aug. 8, 2017; 83 FR 30532, 30533, June 29, 2018; 84 FR 55053, Oct. 15, 2019; 85 FR 850, Jan. 8, 2020]
          
          
            § 679.52
            Observer provider permitting and responsibilities.
            (a) Observer provider permit—(1) Permit. The Regional Administrator may issue a permit authorizing a person's participation as an observer provider for operations requiring full observer coverage per § 679.51(a)(2) and (b)(2). Persons seeking to provide observer services under this section must obtain an observer provider permit from NMFS.
            (2) New observer provider. An applicant seeking an observer provider permit must submit a completed application by fax or mail to the Observer Program at the address listed at § 679.51(c)(3).
            (3) Contents of application. An application for an observer provider permit shall consist of a narrative that contains the following:
            (i) Identification of the management, organizational structure, and ownership structure of the applicant's business, including identification by name and general function of all controlling management interests in the company, including but not limited to owners, board members, officers, authorized agents, and other employees. If the applicant is a corporation, the articles of incorporation must be provided. If the applicant is a partnership, the partnership agreement must be provided.
            (ii) Contact information—(A) Owner(s) information. The permanent mailing address, phone and fax numbers where the owner(s) can be contacted for official correspondence.
            (B) Business information. Current physical location, business mailing address, business telephone and fax numbers, and business email address for each office.
            (C) Authorized agent. For an observer provider with ownership based outside the United States, identify an authorized agent and provide contact information for that agent including mailing address and phone and fax numbers where the agent can be contacted for official correspondence. An authorized agent means a person appointed and maintained within the United States who is authorized to receive and respond to any legal process issued in the United States to an owner or employee of an observer provider. Any diplomatic official accepting such an appointment as designated agent waives diplomatic or other immunity in connection with the process.
            (iii) A statement signed under penalty of perjury from each owner, or owners, board members, and officers if a corporation, that they have no conflict of interest as described in paragraph (c) of this section.
            (iv) A statement signed under penalty of perjury from each owner, or owners, board members, and officers if a corporation, describing any criminal convictions, Federal contracts they have had and the performance rating they received on the contract, and previous decertification action while working as an observer or observer provider.
            (v) A description of any prior experience the applicant may have in placing individuals in remote field and/or marine work environments. This includes, but is not limited to, recruiting, hiring, deployment, and personnel administration.
            (vi) A description of the applicant's ability to carry out the responsibilities and duties of an observer provider as set out under paragraph (b) of this section, and the arrangements to be used.
            (4) Application evaluation. (i) The Regional Administrator will establish an observer provider permit application review board, comprised of NMFS employees, to review and evaluate an application submitted under paragraph (a) of this section. The review board will evaluate the completeness of the application, the application's consistency with needs and objectives of the observer program, or other relevant factors. If the applicant is a corporation, the review board also will evaluate the following criteria for each owner, or owners, board members, and officers:
            (A) Absence of conflict of interest as defined under paragraph (c) of this section;
            (B) Absence of criminal convictions related to:
            (1) Embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements or receiving stolen property, or
            (2) The commission of any other crimes of dishonesty, as defined by Alaska State law or Federal law, that would seriously and directly affect the fitness of an applicant in providing observer services under this section;
            (C) Satisfactory performance ratings on any Federal contracts held by the applicant; and
            (D) Absence of any history of decertification as either an observer or observer provider;
            (ii) [Reserved]
            (5) Agency determination on an application. NMFS will send a written determination to the applicant. If an application is approved, NMFS will issue an observer provider permit to the applicant. If an application is denied, the reason for denial will be explained in the written determination.
            (6) Transferability. An observer provider permit is not transferable. An observer provider that experiences a change in ownership that involves a new person must submit a new permit application and cannot continue to operate until a new permit is issued under this paragraph (a).
            (7) Expiration of observer provider permit. (i) An observer provider permit will expire after a period of 12 continuous months during which no observers are deployed by the provider under this section to the North Pacific groundfish or halibut industry.

            (ii) The Regional Administrator will provide a written initial administrative determination (IAD) of permit expiration to an observer provider if NMFS' deployment records indicate that the observer provider has not deployed an observer during a period of 12 continuous months. An observer provider who receives an IAD of permit expiration may appeal under § 679.43. An observer provider that appeals an IAD will be issued an extension of the expiration date of the permit until after the final resolution of the appeal.
            (8) Sanctions. Procedures governing sanctions of permits are found at subpart D of 15 CFR part 904.
            (b) Responsibilities of observer providers. An observer provider that supplies observers for operations requiring full observer coverage per § 679.51(a)(2) and (b)(2) must:
            (1) Provide qualified candidates to serve as observers. (i) To be a qualified candidate an individual must have:
            (A) A Bachelor's degree or higher from an accredited college or university with a major in one of the natural sciences;
            (B) Successfully completed a minimum of 30 semester hours or equivalent in applicable biological sciences with extensive use of dichotomous keys in at least one course;
            (C) Successfully completed at least one undergraduate course each in math and statistics with a minimum of 5 semester hours total for both; and
            (D) Computer skills that enable the candidate to work competently with standard database software and computer hardware.
            (ii) Prior to hiring an observer candidate, the observer provider must provide to the candidate copies of NMFS-prepared pamphlets and other information describing observer duties.
            (iii) For each observer employed by an observer provider, either a written contract or a written contract addendum must exist that is signed by the observer and observer provider prior to the observer's deployment and that includes the following conditions for continued employment:
            (A) That all the observer's in-season catch messages between the observer and NMFS are delivered to the Observer Program at least every 7 days, unless otherwise specified by the Observer Program;
            (B) That the observer completes in-person mid-deployment data reviews, unless:
            (1) The observer is specifically exempted by the Observer Program, or
            (2) The observer does not at any time during his or her deployment travel through a location where an Observer Program employee is available for an in-person data review and the observer completes a phone or fax mid-deployment data review as described in the Observer Sampling Manual; and
            (C) The observer informs the observer provider prior to the time of embarkation if he or she is experiencing any new mental illness or physical ailments or injury since submission of the physician's statement as required in paragraph (b)(11)(iii) of this section that would prevent him or her from performing his or her assigned duties;
            (2) Ensure an observer completes duties in a timely manner. An observer provider must ensure that an observer employed by that observer provider performs the following in a complete and timely manner:
            (i) When an observer is scheduled for a final deployment debriefing under paragraph (b)(11)(v) of this section, submit to NMFS all data, reports required by the Observer Sampling Manual, and biological samples from the observer's deployment by the completion of the electronic vessel and/or processor survey(s);
            (ii) Complete NMFS electronic vessel and/or processor surveys before performing other jobs or duties that are not part of NMFS groundfish observer requirements;
            (iii) Report for his or her scheduled debriefing and complete all debriefing responsibilities; and
            (iv) Return all sampling and safety gear to the Observer Program.
            (3) Observer conduct. (i) An observer provider must develop, maintain, and implement a policy addressing observer conduct and behavior for their employees that serve as observers. The policy shall address the following behavior and conduct regarding:
            (A) Observer use of alcohol;
            (B) Observer use, possession, or distribution of illegal drugs; and
            (C) Sexual contact with personnel of the vessel or processing facility to which the observer is assigned, or with any vessel or processing plant personnel who may be substantially affected by the performance or non-performance of the observer's official duties.

            (ii) An observer provider shall provide a copy of its conduct and behavior policy:
            
            (A) To observers, observer candidates; and
            (B) By February 1 of each year to the Observer Program.
            (4) Assign observer to vessels and processors. An observer provider must assign to vessels or shoreside or floating processors only observers:
            (i) With valid North Pacific groundfish and halibut observer certifications and endorsements to provide observer services;
            (ii) Who have not informed the provider prior to the time of embarkation that he or she is experiencing a mental illness or a physical ailment or injury developed since submission of the physician's statement, as required in paragraph (b)(11)(iii) of this section that would prevent him or her from performing his or her assigned duties; and
            (iii) Who have successfully completed all NMFS required training and briefing before deployment.
            (5) Respond to industry requests for observers. An observer provider must provide an observer for deployment as requested by vessels and processors to fulfill vessel and processor requirements for observer coverage under § 679.51(a) and (b). An alternate observer must be supplied in each case where injury or illness prevents the observer from performing his or her duties or where the observer resigns prior to completion of his or her duties.
            (6) Provide observer salaries and benefits. An observer provider must provide to its observer employees, salaries and any other benefits and personnel services in accordance with the terms of each observer's contract.
            (7) Provide observer deployment logistics. (i) An observer provider must provide to each observer it employs:
            (A) All necessary transportation, including arrangements and logistics, to the initial location of deployment, to all subsequent vessel and shoreside or stationary floating processor assignments during that deployment, and to the debriefing location when a deployment ends for any reason; and
            (B) Lodging, per diem, and any other necessary services necessary to observers assigned to fishing vessels or shoreside processing or stationary floating processing facilities.
            (ii) Except as provided in paragraph (b)(7)(iii) of this section, an observer provider must provide to each observer deployed to a shoreside processing facility or stationary floating processor, and each observer between vessel, stationary floating processor, or shoreside assignments while still under contract with an observer provider, shall be provided with accommodations at a licensed hotel, motel, bed and breakfast, stationary floating processor, or other shoreside accommodations for the duration of each shoreside assignment or period between vessel or shoreside assignments. Such accommodations must include an assigned bed for each observer and no other person may be assigned that bed for the duration of that observer's stay. Additionally, no more than four beds may be in any room housing observers at accommodations meeting the requirements of this section.
            (iii) An observer under contract may be housed on a vessel to which the observer is assigned:
            (A) Prior to the vessel's initial departure from port;
            (B) For a period not to exceed 24 hours following completion of an offload for which the observer has duties and is scheduled to disembark; or
            (C) For a period not to exceed 24 hours following the vessel's arrival in port when the observer is scheduled to disembark.
            (iv) During all periods an observer is housed on a vessel, the observer provider must ensure that the vessel operator or at least one crew member is aboard.

            (v) Each observer deployed to a shoreside processing facility must be provided with individually assigned communication equipment in working order, such as a cell phone or pager, for notification of upcoming deliveries or other necessary communication. Each observer assigned to a shoreside processing facility located more than 1 mile from the observer's local accommodations shall be provided with motorized transportation that will ensure the observer's arrival at the processing facility in a timely manner such that the observer can complete his or her assigned duties.
            
            (8) Limit observer deployment. Unless alternative arrangements are approved by the Observer Program, an observer provider must not:
            (i) Deploy an observer on the same vessel or at the same shoreside or stationary floating processor for more than 90 days in a 12-month period;
            (ii) Deploy an observer for more than 90 days in a single deployment;
            (iii) Include in a single deployment of an observer, assignments to more than four vessels, including groundfish and all other vessels, and/or shoreside processors; or
            (iv) Move an observer from a vessel or stationary floating processor or shoreside processor before that observer has completed his or her sampling or data transmission duties.
            (9) Verify vessel USCG Safety Decal. An observer provider must verify that a vessel has a valid USCG Safety Decal as required under § 679.51(e)(1)(ii)(B)(1) before the vessel with an observer aboard may depart. One of the following acceptable means of verification must be used to verify the decal validity:
            (i) An employee of the observer provider, including the observer, visually inspects the decal aboard the vessel and confirms that the decal is valid according to the decal date of issuance; or
            (ii) The observer provider receives a hard copy of the USCG documentation of the decal issuance from the vessel owner or operator.
            (10) Provide 24 hours a day communications with observers. An observer provider must have an employee responsible for observer activities on call 24 hours a day to handle emergencies involving an observer or problems concerning observer logistics, whenever an observer is at sea, stationed at a shoreside processor or stationary floating processor, in transit, or in port awaiting vessel or processor (re)assignment.
            (11) Provide information to the Observer Program. An observer provider must provide all the following information to the Observer Program by electronic transmission (email), fax, or other method specified by NMFS within the specified timeframes.
            (i) Registration materials. Observer training and briefing registration materials must be submitted to the Observer Program at least 5 business days prior to the beginning of a scheduled observer certification training or briefing session. Registration materials consist of the following:
            (A) Observer training registration, including:
            (1) Date of requested training;
            (2) A list of observer candidates. The list must include each candidate's full name (i.e., first, middle, and last names), date of birth, and gender;
            (3) A copy of each candidate's academic transcripts and resume; and
            (4) A statement signed by the candidate under penalty of perjury that discloses any criminal convictions of the candidate.
            (B) Observer briefing registration, including:
            (1) Date and type of requested briefing session and briefing location; and
            (2) List of observers to attend the briefing session. Each observer's full name (first, middle, and last names) must be included.
            (ii) Statement of projected observer assignments. Prior to the observer or observer candidate's completion of the training or briefing session, the observer provider must submit to the Observer Program a statement of projected observer assignments that includes the observer's name; vessel, shoreside processor, or stationary floating processor assignment, gear type, and vessel/processor code; port of embarkation; target species; and area of fishing.
            (iii) Physician's statement. A signed and dated statement from a licensed physician that he or she has physically examined an observer or observer candidate. The statement must confirm that, based on the physical examination, the observer or observer candidate does not have any health problems or conditions that would jeopardize their individual safety or the safety of others while the observer or observer candidate is deployed, or prevent the observer or observer candidate from performing his or her duties satisfactorily. The statement must declare that, prior to the examination, the physician read the NMFS-prepared pamphlet provided to the candidate by the observer provider as specified in paragraph (b)(1)(ii) of this section and was made aware of the duties of the observer as well as the dangerous, remote, and rigorous nature of the work. The physician's statement must be submitted to the Observer Program prior to certification of an observer. The physical exam must have occurred during the 12 months prior to the observer's or observer candidate's deployment. The physician's statement will expire 12 months after the physical exam occurred. A new physical exam must be performed, and accompanying statement submitted, prior to any deployment occurring after the expiration of the statement.
            (iv) Observer deployment/logistics report. A deployment/logistics report must be submitted by Wednesday, 4:30 p.m., Pacific local time, of each week with regard to each observer deployed by the observer provider during that week. The deployment/logistics report must include the observer's name, cruise number, current vessel, shoreside processor, or stationary floating processor assignment and vessel/processor code, embarkation date, and estimated or actual disembarkation dates. The report must include the location of any observer employed by the observer provider who is not assigned to a vessel, shoreside processor, or stationary floating processor.
            (v) Observer debriefing registration. The observer provider must contact the Observer Program within 5 business days after the completion of an observer's deployment to schedule a date, time, and location for debriefing. Observer debriefing registration information must be provided at the time the debriefing is scheduled and must include the observer's name, cruise number, vessel, or shoreside or stationary floating processor assignment name(s) and code(s), and requested debriefing date.
            (vi) Certificates of insurance. Copies of “certificates of insurance” that name the NMFS Observer Program leader as the “certificate holder” shall be submitted to the Observer Program by February 1 of each year. The certificates of insurance shall state that the insurance company will notify the certificate holder if insurance coverage is changed or canceled and verify the following coverage provisions:
            (A) Maritime Liability to cover “seamen's” claims under the Merchant Marine Act (Jones Act) and General Maritime Law ($1 million minimum);
            (B) Coverage under the U.S. Longshore and Harbor Workers' Compensation Act ($1 million minimum);
            (C) States Worker's Compensation, as required; and
            (D) Commercial General Liability.
            (vii) Observer provider contracts. Observer providers must submit to the Observer Program a completed and unaltered copy of each type of signed and valid contract (including all attachments, appendices, addendums, and exhibits incorporated into the contract) between the observer provider and those entities requiring observer services under § 679.51(a)(2) and (b)(2), by February 1 of each year. Observer providers must also submit to the Observer Program upon request, a completed and unaltered copy of the current or most recent signed and valid contract (including all attachments, appendices, addendums, and exhibits incorporated into the contract and any agreements or policies with regard to observer compensation or salary levels) between the observer provider and the particular entity identified by the Observer Program or with specific observers. Said copies must be submitted to the Observer Program via fax or mail within 5 business days of the request for the contract at the address or fax number listed in § 679.51(c)(3). Signed and valid contracts include the contracts an observer provider has with:
            (A) Vessels required to have observer coverage as specified at § 679.51(a)(2);
            (B) Shoreside processors or stationary floating processors required to have observer coverage as specified at § 679.51(b)(2); and
            (C) Observers.
            (viii) Observer provider invoices. A certified observer provider must submit to the Observer Program a copy of all invoices for observer coverage required or provided pursuant to § 679.51(a)(2) and § 679.51(b)(2).

            (A) A copy of the invoices must be received by the Observer Program within 45 days of the date on the invoice and must include all reconciled and final charges.
            
            (B) Invoices must contain the following information:
            (1) Name of each catcher/processor, catcher vessel, mothership, stationary floating processor, or shoreside processing plant to which the invoice applies;
            (2) Dates of service for each observer on each catcher/processor, catcher vessel, mothership, stationary floating processor, or shoreside processing plant. Dates billed that are not observer coverage days must be identified on the invoice;
            (3) Rate charged in dollars per day (daily rate) for observer services;
            (4) Total charge for observer services (number of days multiplied by daily rate);
            (5) Amount charged for air transportation; and
            (6) Amount charged by the provider for any other observer expenses, including but not limited to: Ground transportation, excess baggage, and lodging. Charges for these expenses must be separated and identified.
            (ix) Change in observer provider management and contact information. Except for changes in ownership addressed under paragraph (a)(6) of this section, an observer provider must submit notification of any other change to the information submitted on the provider's permit application under paragraphs (a)(3)(i) through (iv) of this section. Within 30 days of the effective date of such change, the information must be submitted by fax or mail to the Observer Program at the address listed in § 679.51(c)(3). Any information submitted under paragraphs (a)(3)(iii) or (a)(3)(iv) of this section will be subject to NMFS review and determinations under paragraphs (a)(4) through (7) of this section.
            (x) Other reports. Reports of the following must be submitted in writing to the Observer Program by the observer provider via fax or email:
            (A) Within 24 hours after the observer provider becomes aware of the following information:
            (1) Any information regarding possible observer harassment;
            (2) Any information regarding any action prohibited under § 679.7(g) or § 600.725(o), (t), and (u) of this chapter;
            (3) Any concerns about vessel safety or marine casualty under 46 CFR 4.05-1(a)(1) through (7), or processor safety;
            (4) Any observer illness or injury that prevents the observer from completing any of his or her duties described in the Observer Sampling Manual; and
            (5) Any information, allegations or reports regarding observer conflict of interest or failure to abide by the standards of behavior described in § 679.53(b)(1) through (b)(2), or;
            (B) Within 72 hours after the observer provider determines that an observer violated the observer provider's conduct and behavior policy described at paragraph (b)(3)(i) of this section; these reports shall include the underlying facts and circumstances of the violation.
            (12) Replace lost or damaged gear. An observer provider must replace all lost or damaged gear and equipment issued by NMFS to an observer under contract to that provider. All replacements must be in accordance with requirements and procedures identified in writing by the Observer Program.
            (13) Maintain confidentiality of information. An observer provider must ensure that all records on individual observer performance received from NMFS under the routine use provision of the Privacy Act remain confidential and are not further released to anyone outside the employ of the observer provider company to whom the observer was contracted except with written permission of the observer.
            (c) Limitations on conflict of interest. Observer providers:
            (1) Are authorized to provide observer services under an FMP or the Halibut Act for the waters off Alaska as required in § 679.51(a)(2) or (b)(2), or scientific data collector and observer services to support NMFS-approved scientific research activities, exempted educational activities, or exempted or experimental fishing as defined in § 600.10 of this chapter.

            (2) Must not have a direct financial interest, other than the provision of observer or scientific data collector services, in a North Pacific fishery managed under an FMP or the Halibut Act for the waters off Alaska, including, but not limited to:
            
            (i) Any ownership, mortgage holder, or other secured interest in a vessel, shoreside processor or stationary floating processor facility involved in the catching or processing of fish,
            (ii) Any business involved with selling supplies or services to any vessel, shoreside processor, or stationary floating processor participating in a fishery managed pursuant to an FMP or the Halibut Act in the waters off Alaska, or
            (iii) Any business involved with purchasing raw or processed products from any vessel, shoreside processor, or stationary floating processor participating in a fishery managed pursuant to an FMP or the Halibut Act in the waters off Alaska.
            (3) Must assign observers without regard to any preference by representatives of vessels, shoreside processors, or stationary floating processors other than when an observer will be deployed.
            (4) Must not solicit or accept, directly or indirectly, any gratuity, gift, favor, entertainment, loan, or anything of monetary value from anyone who conducts fishing or fish processing activities that are regulated by NMFS, or who has interests that may be substantially affected by the performance or nonperformance of the official duties of the observer provider.
            [77 FR 70096, Nov. 21, 2012, as amended at 81 FR 67118, Sept. 30, 2016; 83 FR 30533, June 29, 2018]
          
          
            § 679.53
            Observer certification and responsibilities.
            (a) Observer certification—(1) Applicability. Observer certification authorizes an individual to fulfill duties for operations requiring full observer coverage per § 679.51(a)(2) and (b)(2) as specified in writing by the NMFS Observer Program while under the employ of an observer provider permitted under § 679.52(a) and according to certification endorsements as designated under paragraph (a)(5) of this section.
            (2) Observer certification official. The Regional Administrator will designate a NMFS observer certification official who will make decisions for the Observer Program on whether to issue or deny observer certification.
            (3) Certification requirements. NMFS may certify an individual who, in addition to any other relevant considerations:
            (i) Is employed by a permitted observer provider company at the time of the issuance of the certification;
            (ii) Has provided, through their observer provider:

            (A) Information identified by NMFS at § 679.52(b)(11)(i)(A)(3) and (4) and in writing from the Observer Program; and
            (B) Information identified by NMFS at § 679.52(b)(11)(iii) regarding the observer candidate's health and physical fitness for the job;
            (iii) Meet all education and health standards as specified in § 679.52(b)(1)(i) and § 679.52(b)(11)(iii), respectively;
            (iv) Has successfully completed a NMFS-approved training as prescribed by the Observer Program.
            (A) Successful completion of training by an observer applicant consists of meeting all attendance and conduct standards issued in writing at the start of training; meeting all performance standards issued in writing at the start of training for assignments, tests, and other evaluation tools; and completing all other training requirements established by the Observer Program.
            (B) If a candidate fails training, he or she will be orally notified of the unsatisfactory status of his or her training on or before the last day of training. Within 10 business days of the oral notification, the Observer Program will notify the observer candidate in writing. The written notification will specify why the candidate failed the training and whether the candidate may retake the training. If a determination is made that the candidate may not pursue further training, notification will be in the form of a written determination denying certification, as specified under paragraph (a)(4)(i) of this section.
            (v) Have not been decertified under paragraph (c) of this section.
            (4) Agency determinations on observer certification—(i) Denial of certification. The NMFS observer certification official will issue a written determination denying observer certification if the candidate fails to successfully complete training, or does not meet the qualifications for certification for any other relevant reason.
            (ii) Issuance of an observer certification. An observer certification will be issued upon determination by the NMFS observer certification official that the candidate has successfully met all requirements for certification as specified in paragraph (a)(3) of this section.
            (5) Endorsements. The following endorsements must be obtained, in addition to observer certification, in order for an observer to deploy as indicated.
            (i) Certification training endorsement. A certification training endorsement signifies the successful completion of the training course required to obtain this endorsement. A certification training endorsement is required for any deployment as an observer in the Bering Sea and Aleutian Islands groundfish fisheries and the Gulf of Alaska groundfish fisheries or Halibut Act fisheries and will be granted with the initial issuance of an observer certification. This endorsement expires when the observer has not been deployed and performed sampling duties as required by the Observer Program for a period of time specified by the Observer Program after his or her most recent debriefing. In order to renew the endorsement, the observer must successfully retake the certification training. Observers will be notified of any changes to the endorsement expiration period prior to the effective date of the change.
            (ii) Annual general endorsement. Each observer must obtain an annual general endorsement to their certification prior to his or her initial deployment within any calendar year subsequent to a calendar year in which a certification training endorsement is obtained. To obtain an annual general endorsement, an observer must successfully complete the annual briefing, as specified by the Observer Program. All briefing attendance, performance, and conduct standards required by the Observer Program must be met.
            (iii) Deployment endorsements. Each observer who has completed an initial deployment after certification or annual briefing must receive a deployment endorsement to their certification prior to any subsequent deployments for the remainder of that year. An observer may obtain a deployment endorsement by successfully completing all pre-cruise briefing requirements. The type of briefing the observer must attend and successfully complete will be specified in writing by the Observer Program during the observer's most recent debriefing.
            (iv) Level 2 endorsements. A certified observer may obtain a level 2 endorsement to their certification. A level 2 endorsement is required for purposes of performing observer duties aboard vessels or stationary floating processors or at shoreside processors participating in fisheries as prescribed in § 679.51(a)(2)(vi)(A) through (E). A level 2 endorsement to an observer's certification may be obtained if the observer meets the following requirements:
            (A) Previously served as an observer in the groundfish or halibut fisheries off Alaska and has completed at least 60 days of observer data collection;
            (B) Received an evaluation by NMFS for his or her most recent deployment that indicated the observer's performance met Observer Program expectations standards for that deployment; and
            (C) Complies with all the other requirements of this section.
            (v) An observer who has obtained a level 2 endorsement to his or her observer certification as specified in paragraph (a)(5)(iv) of this section may additionally receive a lead level 2 observer endorsement if the observer meets the following requirements:
            (A) A lead level 2 observer on a catcher/processor using trawl gear or a mothership must have completed two observer cruises (contracts) and sampled at least 100 hauls on a catcher/processor using trawl gear or on a mothership.
            (B) [Reserved]
            (C) A lead level 2 observer on a vessel using nontrawl gear must have completed the following:
            (1) Two observer cruises (contracts) of at least 10 days each;
            (2) Successfully completed training or briefing as prescribed by the Observer Program; and
            (3) Either sampled at least 30 sets on a vessel using nontrawl gear or sampled at least 100 hauls on a catcher/processor using trawl gear or on a mothership.
            (b) Standards of observer conduct—(1) Limitations on conflict of interest. (i) An observer fulfilling duties for operations in the full observer coverage category per § 679.51(a)(2) or (b)(2):
            (A) Must not have a direct financial interest, other than the provision of observer services, in a North Pacific fishery, including, but not limited to:
            (1) Any ownership, mortgage holder, or other secured interest in a vessel, shoreside processor, or stationary floating processor facility involved in the catching or processing of fish,
            (2) Any business involved with selling supplies or services to any vessel, shoreside processor, or stationary floating processor participating in a North Pacific fishery, or
            (3) Any business involved with purchasing raw or processed products from any vessel, shoreside processor, or stationary floating processor participating in a North Pacific fishery.
            (B) May not solicit or accept, directly or indirectly, any gratuity, gift, favor, entertainment, loan, or anything of monetary value from anyone who either conducts activities that are regulated by NMFS or has interests that may be substantially affected by the performance or nonperformance of the observer's official duties.
            (C) May not serve as an observer on any vessel or at any shoreside or stationary floating processing facility owned or operated by a person who previously employed the observer.
            (D) May not solicit or accept employment as a crew member or an employee of a vessel, shoreside processor, or stationary floating processor in a North Pacific fishery while employed by an observer provider.
            (ii) Provisions for remuneration of observers under this section do not constitute a conflict of interest.
            (2) Standards of behavior. An observer fulfilling duties for operations in the full observer coverage category per § 679.51(a)(2) or (b)(2) must:
            (i) Perform assigned duties as described in the Observer Sampling Manual or other written instructions from the Observer Program;
            (ii) Accurately record their sampling data, write complete reports, and report accurately any observations of suspected violations of regulations relevant to conservation of marine resources or their environment; and
            (iii) Not disclose collected data and observations made aboard the vessel or in the processing facility to any person except the owner or operator of the observed vessel or processing facility, an authorized officer, or NMFS.
            (c) Suspension and decertification—(1) Suspension and decertification review official. The Regional Administrator will establish an observer suspension and decertification review official(s), who will have the authority to review observer certifications issued under paragraph (a) of this section and issue initial administrative determinations of observer certification suspension and/or decertification.
            (2) Causes for suspension or decertification. The suspension/decertification official may initiate suspension or decertification proceedings against an observer:
            (i) When it is alleged that the observer has committed any acts or omissions of any of the following:
            (A) Failed to satisfactorily perform the duties of an observer as specified in writing by the Observer Program; or
            (B) Failed to abide by the standards of conduct for an observer as prescribed under paragraph (b) of this section;
            (ii) Upon conviction of a crime or upon entry of a civil judgment for:
            (A) Commission of fraud or other violation in connection with obtaining or attempting to obtain certification, or in performing the duties as specified in writing by the Observer Program;
            (B) Commission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements, or receiving stolen property;
            (C) Commission of any other offense indicating a lack of integrity or honesty that seriously and directly affects the fitness of observers.
            (3) Issuance of initial administrative determination. Upon determination that suspension or decertification is warranted under paragraph (c)(2) of this section, the suspension/decertification official will issue a written initial administrative determination (IAD) to the observer via certified mail at the observer's most current address provided to NMFS under § 679.43(e). The IAD will identify whether a certification is suspended or revoked and will identify the specific reasons for the action taken. If the IAD issues a suspension for an observer certification, the terms of the suspension will be specified. Suspension or decertification can be made effective upon issuance of the IAD in cases of willfulness or in cases in which public health, interest, or safety require such action. In such cases, the suspension/decertification official will state in the IAD that suspension or decertification is effective at time of issuance and the reason for the action.
            (4) Appeals. A certified observer who receives an IAD that suspends or revokes his or her observer certification may appeal pursuant to § 679.43.
            [77 FR 70099, Nov. 21, 2012, as amended at 81 FR 67118, Sept. 30, 2016; 83 FR 30532, 30533, June 29, 2018]
          
          
            § 679.54
            Release of observer data to the public.
            (a) Summary of weekly data. The following information collected by observers for each catcher/processor and catcher vessel during any weekly reporting period may be made available to the public:
            (1) Vessel name and Federal permit number.
            (2) Number of Chinook salmon and “other salmon” observed.
            (3) The ratio of total round weight of incidentally caught halibut or Pacific herring to the total round weight of groundfish in sampled catch.
            (4) The ratio of number of king crab or C. bairdi Tanner crab to the total round weight of groundfish in sampled hauls.
            (5) The number of observed trawl hauls or fixed gear sets.
            (6) The number of trawl hauls that were basket sampled.
            (7) The total weight of basket samples taken from sampled trawl hauls.
            (b) Haul-specific data. (1) The information listed in paragraphs (b)(1)(i) through (xiii) of this section and collected by observers from observed hauls on board vessels using trawl gear to participate in a directed fishery for groundfish other than rockfish, Greenland turbot, or Atka mackerel may be made available to the public:
            (i) Date.
            (ii) Time of day gear is deployed.
            (iii) Latitude and longitude at beginning of haul.
            (iv) Bottom depth.
            (v) Fishing depth of trawl.
            (vi) The ratio of the number of Chinook salmon to the total round weight of groundfish.
            (vii) The ratio of the number of other salmon to the total round weight of groundfish.
            (viii) The ratio of total round weight of incidentally caught halibut to the total round weight of groundfish.
            (ix) The ratio of total round weight of herring to the total round weight of groundfish.
            (x) The ratio of the number of king crab to the total round weight of groundfish.
            (xi) The ratio of the number of C. bairdi Tanner crab to the total round weight of groundfish.
            (xii) Sea surface temperature (where available).
            (xiii) Sea temperature at fishing depth of trawl (where available).
            (2) The identity of the vessels from which the data in paragraph (b)(1) of this section are collected will not be released.
            (c) Competitive harm. In exceptional circumstances, the owners and operators of vessels may provide to the Regional Administrator written justification at the time observer data are submitted, or within a reasonable time thereafter, that disclosure of the information listed in paragraphs (a) and (b) of this section could reasonably be expected to cause substantial competitive harm. The determination whether to disclose the information will be made pursuant to 15 CFR 4.7.
            [77 FR 70101, Nov. 21, 2012]
          
          
            § 679.55
            Observer fees.
            (a) Responsibility. The owner of a shoreside processor or stationary floating processor named on a Federal Processing Permit (FPP), a catcher/processor named on a Federal Fisheries Permit (FFP), or a person named on a Registered Buyer permit at the time of the landing subject to the observer fee as specified at § 679.55(c) must comply with the requirements of this section. Subsequent non-renewal of an FPP, FFP, or a Registered Buyer permit does not affect the permit holder's liability for noncompliance with this section.
            (b) Observer fee liability determination. After each fishing year, the Regional Administrator will mail an observer fee liability invoice to each permit holder specified in paragraph (a) of this section for landings of groundfish and halibut subject to the observer fee. The observer fee liability invoice will provide a summary of the round pounds of groundfish and headed-and-gutted weight for halibut landed during the previous fishing year for each permit by species, landing port or port-group, and gear category. The total fee liability for each permit holder will be determined by applying the observer fee percentage in paragraph (f) of this section to the ex-vessel value of the groundfish and halibut landings subject to the observer fee. The method for determining the ex-vessel value of the groundfish and halibut landings subject to the observer fee is provided in paragraph (e) of this section. The fee liability will be assessed on the groundfish round weight and the headed-and-gutted weight for halibut.
            (c) Landings subject to the observer fee. The observer fee is assessed on landings by vessels not in the full observer coverage category described at § 679.51(a)(2) according to the following table:
            
              
                If fish in the landing by a catcher vessel or production by a catcher/processor is from the following fishery or species:
                Is fish from the landing subject to the observer fee?
                If the vessel is not designated on an FFP or required to bedesignated on an FFP:
                
                If the vessel is designated on an FFP or required to be designated on an FFP:
              
              
                (1) Groundfish listed in Table 2a to this part that are harvested in the EEZ and subtracted from a total allowable catch limit specified under § 679.20(a)
                Not applicable, an FFP is required to harvest these groundfish in the EEZ
                Yes.
              
              
                (2) Groundfish listed in Table 2a to this part that are harvested in Alaska State waters, including in a parallel groundfish fishery, and subtracted from a total allowable catch limit specified under § 679.20(a)
                No
                Yes.
              
              
                (3) Sablefish IFQ, regardless of where harvested
                Yes
                Yes.
              
              
                (4) Halibut IFQ or halibut CDQ, regardless of where harvested
                Yes
                Yes.
              
              
                (5) Groundfish listed in Table 2a to this part that are harvested in Alaska State waters, but are not subtracted from a total allowable catch limit under § 679.20(a)
                No
                No.
              
              
                (6) Any groundfish or other species not listed in Table 2a to part 679, except halibut IFQ or CDQ halibut, regardless of where harvested
                No
                No.
              
            
            (d) Standard ex-vessel prices—(1) General. NMFS will publish the standard ex-vessel prices used to determine the observer fee in the upcoming year in the Federal Register during the last quarter of each calendar year. The standard ex-vessel prices will be described in U.S. dollars per equivalent round pound for groundfish and per equivalent headed-and-gutted weight for halibut.
            (2) Effective duration. The standard ex-vessel prices will remain in effect until revised by subsequent publication in the Federal Register.
            
            (3) Standard ex-vessel price determination and use—(i) Groundfish standard ex-vessel prices. Except as described in paragraph (d)(3)(ii) of this section, NMFS will calculate groundfish standard ex-vessel prices based on standardized ex-vessel nominal prices calculated using information submitted in the Commercial Operator's Annual Report described at § 679.5(p) and the shoreside processor or stationary floating processor landing report described at § 679.5(e)(5), as well as methods established by the State of Alaska's Commercial Fisheries Entry Commission.
            (A) Groundfish standard ex-vessel prices will be calculated as a 3-year rolling average of standard prices for each species, port or port-group, and gear.

            (B) Gear categories for groundfish standard ex-vessel prices are: Pelagic trawl gear, non-pelagic trawl gear, and non-trawl gear.
            
            (ii) Halibut and fixed gear sablefish standard ex-vessel prices. NMFS will use data submitted to NMFS on the IFQ Registered Buyer report under § 679.5(l)(7) to calculate the standard ex-vessel prices for each year for halibut and fixed gear sablefish, by port or port group. These standard ex-vessel prices will be applied to landings of:
            (A) Halibut;
            (B) IFQ sablefish; and
            (C) Sablefish accruing against the fixed-gear sablefish CDQ allocation.
            (iii) Confidentiality. Standard ex-vessel prices will be aggregated among ports if fewer than four processors participate in a price category for any species and gear combination.
            (e) Determining the ex-vessel value of groundfish and halibut. The ex-vessel value of groundfish and halibut subject to the observer fee will be determined by applying the standard ex-vessel price published in the Federal Register in the year prior to the year in which the landing was made to the round weight of groundfish and the headed-and-gutted weight of halibut landings subject to the observer fee.
            (f) Observer fee percentage. The observer fee percentage is 1.25 percent through December 31, 2020. Beginning January 1, 2021, the observer fee percentage is 1.65 percent.
            (g) Fee collection. A permit holder specified in paragraph (a) of this section, receiving a groundfish or halibut landing subject to the observer fee under paragraph (c) of this section, is responsible for collecting fees during the calendar year in which the groundfish or halibut is received.
            (h) Payment—(1) Payment due date. A permit holder specified in paragraph (a) of this section must submit his or her observer fee liability payment(s) to NMFS no later than February 15 of the year following the calendar year in which the groundfish or halibut landings subject to the observer fee were made.
            (2) Payment recipient. Make electronic payment payable to NMFS.
            (3) Payment address. Payments must be made electronically through the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov. Instructions for electronic payment will be provided on the payment Web site and on the observer fee liability invoice to be mailed to each permit holder.
            (4) Payment method. Payment must be made electronically in U.S. dollars by automated clearinghouse, credit card, or electronic check drawn on a U.S. bank account.
            (5) Underpayment of fee liability. (i) Under § 679.4, an applicant will not receive a new or amended FPP or Registered Buyer permit until he or she submits a complete permit application. For the application to be considered complete, all fees required by NMFS must be paid.
            (ii) If a permit holder fails to submit full payment for the observer fee liability by the date described in paragraph (h)(1) of this section, the Regional Administrator may:
            (A) At any time thereafter send an initial administrative determination to the liable permit holder stating that the permit holder's estimated fee liability, as calculated by the Regional Administrator and sent to the permit holder pursuant to paragraph (b) of this section, is the amount of observer fee due from the permit holder.
            (B) Disapprove any issuance of an FPP or Registered Buyer permit to the applicant in accordance with § 679.4.
            (iii) If payment is not received by the 30th day after the final agency action, the agency may pursue collection of the unpaid fees.
            (i) Overpayment of fee. Upon issuance of final agency action, any amount submitted to NMFS in excess of the observer fee liability determined to be due by the final agency action will be returned to the permit holder unless the permit holder requests the agency to credit the excess amount against the permit holder's future observer fee liability.
            (j) Appeals. A permit holder who receives an IAD may either pay the fee liability or appeal the IAD pursuant to § 679.43. In any appeal of an IAD made under this section, a permit holder specified in paragraph (a) of this section has the burden of proving his or her claim.
            [77 FR 70102, Nov. 21, 2012, as amended at 81 FR 17411, Mar. 29, 2016; 85 FR 41427, July 10, 2020]
          
        
        
          
          Subpart F—American Fisheries Act and Aleutian Island Directed Pollock Fishery Management Measures
          
            Source:
            67 FR 79734, Dec. 30, 2002, unless otherwise noted.
          
          
            § 679.60
            Authority and related regulations.
            (a) Regulations under this subpart were developed by the National Marine Fisheries Service and the North Pacific Fishery Management Council to implement the American Fisheries Act (AFA) (Div. C, Title II, Subtitle II, Public Law 105-277, 112 Stat. 2681 (1998)) and the Consolidated Appropriations Act of 2004 (Public Law 108-199, Sec. 803). Additional regulations in this part that implement specific provisions of the AFA and Consolidated Appropriations Act of 2004 are set out at §§ 679.2 Definitions, 679.4 Permits, 679.5 Recordkeeping and reporting (R &R), 679.7 Prohibitions, 679.20 General limitations, 679.21 Prohibited species bycatch management, 679.28 Equipment and operational requirements, 679.31 CDQ reserves, and 679.50 Groundfish Observer Program.
            (b) Regulations developed by the Department of Transportation to implement provisions of the AFA are found at 46 CFR part 356.
            [70 FR 9867, Mar. 1, 2005]
          
          
            § 679.61
            Formation and operation of fishery cooperatives.
            (a) Who is liable for violations by a fishery cooperative and cooperative members? A fishery cooperative must comply with the provisions of this section. The owners and operators of vessels that are members of a fishery cooperative, including vessels under contract to a cooperative, are responsible for ensuring that the fishery cooperative complies with the directed fishing, sideboard closures, PSC limits and other allocations and restrictions that are applicable to the fishery cooperative. The owners and operators of vessels that are members of a fishery cooperative, including vessels under contract to a cooperative, are responsible for ensuring that all fishery cooperative members comply with the directed fishing, sideboard closures, PSC limits and other allocations and restrictions that are applicable to the fishery cooperative.
            (b) Who must comply this section? Any fishery cooperative formed under section 1 of the Fisherman's Collective Marketing Act 1934 (15 U.S.C. 521) for the purpose of cooperatively managing directed fishing for BS subarea pollock must comply with the provisions of this section. The owners and operators of all the member vessels that are signatories to a fishery cooperative are jointly and severally responsible for compliance with the requirements of this section.
            (c) Designated representative and agent for service of process. Each cooperative must appoint a designated representative and agent for service of process and must ensure that the cooperative's designated representative and agent for service of process comply with the regulations in this part.
            (1) What is a designated representative? The designated representative is the primary contact person for NMFS on issues relating to the operation of the cooperative. Any cooperative formed under this section must appoint a designated representative to fulfill regulatory requirements on behalf of the cooperative including, but not limited to, filing of cooperative contracts, filing of annual reports, submitting all cost recovery fees, and in the case of inshore sector catcher vessel cooperatives, signing cooperative fishing permit applications and completing and submitting inshore catcher vessel pollock cooperative catch reports.
            (2) What is an agent for service of process? Any cooperative formed under this section must appoint an agent who is authorized to receive and respond to any legal process issued in the United States with respect to all owners and operators of vessels that are members of the cooperative. The cooperative must provide the Regional Administrator with the name, address and telephone number of the appointed agent. Service on or notice to the cooperative's appointed agent constitutes service on or notice to all members of the cooperative.
            (3) What is the term of service and process for replacing the agent for service of process? The agent for service of process must be capable of accepting service on behalf of the cooperative until December 31 of the year 5 years after the calendar year for which the fishery cooperative has filed its intent to operate. The owners and operators of all member vessels of a cooperative are responsible for ensuring that a substitute agent is designated and the Agency is notified of the name, address and telephone number of the substitute agent in the event the previously designated agent is no longer capable of accepting service on behalf of the cooperative or the cooperative members within that 5-year period.
            (d) Annual filing requirements. You must file on an annual basis, with the Council and NMFS, a signed copy of your fishery cooperative contract, and any material modifications to any such contract, together with a copy of a letter from a party to the contract requesting a business review letter on the fishery cooperative from the Department of Justice and any response to such request. The Council and NMFS will make this information available to the public upon request.
            (1) Must multi-year contracts be re-filed annually? If your cooperative contract was previously filed with NMFS and the Council under this paragraph (d), then you may submit a renewal letter to NMFS and the Council by the filing deadline in lieu of the cooperative contract and business review letter. The renewal letter must provide notice that the previously filed cooperative contract will remain in effect for the subsequent fishing year. The renewal letter also must detail any material modifications to the cooperative contract that have been made since the last filing including, but not limited to, any changes in cooperative membership.
            (2) Where must contracts or renewal letters be filed? You must send a signed copy of your cooperative contract or renewal letter and the required supporting materials to the North Pacific Fishery Management Council, 605 West 4th Ave, Suite 306, Anchorage, AK 99501; and to the NMFS Alaska Region. The mailing address for the NMFS Alaska Region is P.O. Box 21668, Juneau, AK 99802. The street address for delivery by private courier is 709 West 9th St., Suite 401, Juneau, AK 99801.
            (3) What is the deadline for filing? The contract or renewal letter and supporting materials must be received by NMFS and by the Council at least 30 days prior to the start of any fishing activity conducted under the terms of the contract. In addition, an inshore cooperative that is also applying for an allocation of BS subarea pollock under § 679.62 must file its contract, any amendments hereto, and supporting materials no later than December 1 of the year prior to the year in which fishing under the contract will occur.
            (e) What are the required elements in a cooperative contract?—(1) Requirements for all fishery cooperatives. Any cooperative contract filed under this paragraph (e) must:
            (i) List parties to the contract.
            (ii) List all vessels and processors that will harvest and process pollock harvested under the cooperative.
            (iii) Specify the amount or percentage of pollock allocated to each party to the contract.
            (iv) Specify a designated representative and agent for service of process.

            (v) Include a contract clause under which the parties to the contract agree to make payments to the State of Alaska for any pollock harvested in the directed pollock fishery that are not landed in the State of Alaska, in amounts which would otherwise accrue had the pollock been landed in the State of Alaska subject to any landing taxes established under Alaska law. Failure to include such a contract clause or for such amounts to be paid will result in a revocation of the authority to form fishery cooperatives under section 1 of the Act of June 25, 1934 (15 U.S.C. 521 et seq.).
            (vi) List the obligations of members of a cooperative, governed by this section, to ensure the full payment of all AFA fee liabilities that may be due.
            (2) Additional required elements in all fishery cooperatives that include AFA catcher vessels. A cooperative contract that includes catcher vessels must include adequate provisions to prevent each non-exempt member catcher vessel from exceeding an individual vessel sideboard limit for each BSAI or GOA sideboard species or species group that is issued to the vessel by the cooperative in accordance with the following formula:
            (i) The aggregate individual vessel sideboard limits issued to all member vessels in a cooperative must not exceed the aggregate contributions of each member vessel towards the overall groundfish sideboard amount as calculated by NMFS under § 679.64(b) and as announced to the cooperative by the Regional Administrator, or
            (ii) In the case of two or more cooperatives that have entered into an inter-cooperative agreement, the aggregate individual vessel sideboard limits issued to all member vessels subject to the inter-cooperative agreement must not exceed the aggregate contributions of each member vessel towards the overall groundfish sideboard amount as calculated by NMFS under § 679.64(b) and as announced by the Regional Administrator.
            (f) Annual reporting requirement. Any fishery cooperative governed by this section must submit an annual written report on fishing activity to the North Pacific Fishery Management Council, 605 West 4th Avenue, Suite 306, Anchorage, AK 99501. The Council will make copies of each report available to the public upon request.
            (1) What is the submission deadline? The cooperative must submit the annual report by April 1 of each year. Annual reports must be postmarked by the submission deadline or received by a private courier service by the submission deadline.
            (2) What information must be included? The annual report must contain, at a minimum:
            (i) The cooperative's allocated catch of pollock and sideboard species, and any sub-allocations of pollock and sideboard species made by the cooperative to individual vessels on a vessel-by-vessel basis;
            (ii) The cooperative's actual retained and discarded catch of pollock, sideboard species, and PSC on an area-by-area and vessel-by-vessel basis;
            (iii) A description of the method used by the cooperative to monitor fisheries in which cooperative vessels participated;
            (iv) A description of any actions taken by the cooperative in response to any vessels that exceed their allowed catch and bycatch in pollock and all sideboard fisheries; and
            (v) The total weight of pollock landed outside the State of Alaska on a vessel-by-vessel basis.
            (vi) The number of salmon taken by species and season, and list each vessel's number of appearances on the weekly “dirty 20” lists for non-Chinook salmon.
            (3) What is the required format? You must submit at least one copy of each annual report ready for duplication on unbound single-sided 8.5- by-11-inch paper, or in an alternative format approved in advance by the Council.
            (g) Landing tax payment deadline. You must pay any landing tax owed to the State of Alaska under section 210(f) of the AFA and paragraph (e)(1)(v) of this section before April 1 of the following year, or the last day of the month following the date of publication of statewide average prices by the Alaska State Department of Revenue, whichever is later. All members of the cooperative are prohibited from harvesting pollock in the BS subarea directed pollock fishery after the payment deadline if any member vessel has failed to pay all required landing taxes from any landings made outside the State of Alaska by the landing deadline. Members of the cooperative may resume directed fishing for pollock once all overdue landing taxes are paid.
            [67 FR 79734, Dec. 30, 2002, as amended at 68 FR 6836, Feb. 11, 2003; 70 FR 9868, Mar. 1, 2005; 72 FR 61076, Oct. 29, 2007; 73 FR 76166, Dec. 15, 2008; 75 FR 53069, Aug. 30, 2010; 76 FR 12886, Mar. 9, 2011; 81 FR 168, Jan. 5, 2016]
          
          
            § 679.62
            Inshore sector cooperative allocation program.
            (a) How will inshore sector cooperative allocations be made? An inshore catcher vessel cooperative that applies for and receives an AFA inshore cooperative fishing permit under § 679.4(l)(6) will receive a sub-allocation of the annual BS subarea inshore sector directed fishing allowance. Each inshore cooperative's annual allocation amount(s) will be determined using the following procedure:
            
            (1) Determination of individual vessel catch histories. The Regional Administrator will calculate an official AFA inshore cooperative catch history for every inshore-sector endorsed AFA catcher vessel according to the following steps:
            (i) Determination of annual landings. For each year from 1995 through 1997 the Regional Administrator will determine each vessel's total non-CDQ inshore pollock landings from the Bering Sea Subarea and Aleutian Islands Subarea separately, except for the F/V PROVIDIAN (USCG documentation number 1062183).
            (ii) Determination of annual landings for the F/V PROVIDIAN. For the F/V PROVIDIAN, pursuant to Public Law 106-562, the Regional Administrator will substitute the 1992 through 1994 total Bering Sea subarea and Aleutian Islands subarea pollock non-CDQ inshore landings made by the F/V OCEAN SPRAY (USCG documentation number 517100 for the purpose of determining annual cooperative quota share percentage.
            (iii) Offshore compensation. If a catcher vessel made a total of 500 or more mt of landings of non-CDQ Bering Sea Subarea pollock or Aleutian Islands Subarea pollock to catcher/processors or offshore motherships other than the EXCELLENCE (USCG documentation number 967502); GOLDEN ALASKA (USCG documentation number 651041); or OCEAN PHOENIX (USCG documentation number 296779) over the 3-year period from 1995 through 1997, then all non-CDQ offshore pollock landings made by that vessel during from 1995 through 1997 will be added to the vessel's inshore catch history by year and subarea.
            (iv) Best two out of three years. After steps (a)(1)(i) and (ii) of this section are completed, the 2 years with the highest landings will be selected for each subarea and added together to generate the vessel's official AFA inshore cooperative catch history for each subarea. A vessel's best 2 years may be different for the Bering Sea subarea and the Aleutian Islands Subarea.
            (2) Determination of individual vessel catch histories after approval of replacement of catcher vessel and approval of removal of catcher vessel from the AFA directed pollock fishery. (i) If NMFS approves the application of an owner of a catcher vessel that is a member of an inshore vessel cooperative to replace a catcher vessel pursuant to § 679.4(l)(7), NMFS will assign the AFA inshore pollock catch history of the replaced vessel to the replacement vessel.
            (ii) If NMFS approves the application of an owner of a catcher vessel that is a member of an inshore vessel cooperative to remove a catcher vessel from the AFA directed pollock fishery pursuant to § 679.4(l)(7), NMFS will assign the AFA inshore pollock catch history of the removed vessel to one or more vessels in the inshore vessel cooperative to which the removed vessel belonged as required by § 679.4(l)(7); NMFS will not assign the catch history for any non-pollock species of the removed vessel to any other vessel, and NMFS will permanently extinguish any exemptions from sideboards that were specified on the AFA permit of the removed vessel.
            (3) Conversion of individual vessel catch histories to annual cooperative quota share percentages. Each inshore pollock cooperative that applies for and receives an AFA inshore pollock cooperative fishing permit will receive an annual quota share percentage of pollock for the BS subarea that is equal to the sum of each member vessel's official AFA inshore cooperative catch history for the BS subarea divided by the sum of the official AFA inshore cooperative catch histories of all inshore-sector endorsed AFA catcher vessels. The cooperative's quota share percentage will be listed on the cooperative's AFA pollock cooperative permit.
            (4) Conversion of quota share percentage to TAC allocations. (Effective April 1, 2005) Each inshore pollock cooperative that receives a quota share percentage for a fishing year will receive an annual allocation of Bering Sea and/or Aleutian Islands pollock that is equal to the cooperative's quota share percentage for that subarea multiplied by the annual inshore pollock allocation for that subarea. Each cooperative's annual pollock TAC allocation may be published in the proposed and final BSAI harvest specifications notice.
            
            (b) What are the restrictions on fishing under a cooperative fishing permit? A cooperative that receives a cooperative fishing permit under § 679.4(l)(6) must comply with all of the fishing restrictions set out in this subpart. The owners and operators of all the member vessels that are named on an inshore cooperative fishing permit and the owners and operators of any vessels under contract to the cooperative under paragraph (c) of this section are jointly and severally responsible for compliance with all of the requirements of a cooperative fishing permit pursuant to § 679.4(l)(6).
            (1) What vessels are eligible to fish under an inshore cooperative fishing permit? Only catcher vessels listed on a cooperative's AFA inshore cooperative fishing permit or vessels under contract to the cooperative under paragraph (c) of this section are permitted to harvest any portion of an inshore cooperative's annual pollock allocation.
            (2) What harvests accrue against an inshore cooperative's annual pollock allocation? The following catches will accrue against a cooperative's annual pollock allocation regardless of whether the pollock was retained or discarded:
            (i) Member vessels. All pollock caught by a member vessel while engaged in directed fishing for pollock in the BS subarea unless the vessel is under contract to another cooperative and the pollock is assigned to another cooperative.
            (ii) Contract vessels. All pollock contracted for harvest and caught by a vessel under contract to the cooperative under paragraph (c) of this section while the vessel was engaged in directed fishing for pollock in the BS subarea.
            (c) Contract fishing by non-member vessels. A cooperative that wishes to contract with a non-member vessel to harvest a portion of the cooperative's annual pollock allocation must comply with the following procedures.
            (1) How does a cooperative contract with a non-member vessel? A cooperative that wishes to contract with a non-member vessel must submit a completed contract fishing application to the Alaska Region, NMFS, in accordance with the contract fishing application instructions.
            (2) What information must be included on a contract fishing application? The following information must be included on a contract fishing application:
            (i) Co-op name(s). The names of the cooperative or cooperatives that wish to contract with a non-member vessel.
            (ii) Designated representative(s). The names and signatures of the designated representatives for the cooperatives that wish to contract with a non-member vessel and the vessel's home cooperative.
            (iii) Vessel name. The name and AFA permit number of the contracted vessel.
            (iv) Vessel owner. The name and signature of the owner of the contracted vessel.
            (v) Harvest schedule. A completed harvest schedule showing how all catch and any overages by the contracted vessel will be allocated between the contracting cooperative (or cooperatives) and the contract vessel's home cooperative. In the event that multiple cooperatives are jointly contracting with a non-member vessel, the harvest schedule must clearly specify how all catch and any overages will be allocated among the various cooperatives.
            (3) What vessels are eligible to conduct contract fishing on behalf of an inshore cooperative? Only AFA catcher vessels with an inshore fishing endorsement that are members of an inshore cooperative may conduct contract fishing on behalf of another inshore cooperative.
            (4) Who must be informed? A cooperative that has contracted with a non-member vessel to harvest a portion of its inshore pollock allocation must inform any AFA inshore processors to whom the vessel will deliver pollock while under contract to the cooperative prior to the start of fishing under the contract.
            (5) How must contract fishing be reported to NMFS? An AFA inshore processor that receives pollock harvested by a vessel under contract to a cooperative must report the delivery to NMFS on the electronic delivery report by using the co-op code for the contracting cooperative rather than the co-op code of the vessel's home cooperative.
            [67 FR 79734, Dec. 30, 2002, as amended at 68 FR 6836, Feb. 11, 2003; 69 FR 64688, Nov. 8, 2004; 70 FR 9868, Mar. 1, 2005; 79 FR 54602, Sept. 12, 2014; 84 FR 2728, Feb. 8, 2019]
          
          
            § 679.63
            Catch weighing requirements for vessels and processors.
            (a) What are the requirements for listed AFA catcher/processors and AFA motherships?—(1) Catch weighing. All groundfish landed by listed AFA catcher/processors or received by AFA motherships must be weighed on a NMFS-certified scale and made available for sampling by a NMFS certified observer. The owner and operator of a listed AFA catcher/processor or an AFA mothership must ensure that the vessel is in compliance with the scale requirements described at § 679.28(b), that each groundfish haul is weighed separately, and that no sorting of catch, except halibut sorted on deck by vessels participating in the halibut deck sorting described at § 679.120, takes place prior to weighing.
            (2) Observer sampling station. The owner and operator of a listed AFA catcher/processor or AFA mothership must provide an observer sampling station as described at § 679.28(d) and must ensure that the vessel operator complies with the observer sampling station requirements described at § 679.28(d) at all times that the vessel harvests groundfish or receives deliveries of groundfish harvested in the BSAI or GOA.
            (b) What are the requirements for unlisted AFA catcher/processors? The owner or operator of an unlisted AFA catcher/processor must comply with the catch weighing and observer sampling station requirements set out in paragraph (a) of this section at all times the vessel is engaged in directed fishing for pollock in the BSAI.
            (c) What are the requirements for AFA replacement vessels? The owner and operator of an AFA replacement vessel are subject to the catch weighing requirements and the observer sampling station requirements in paragraphs (a) and (b) of this section that applied to the owner and operator of the replaced vessel.
            (d) What are the requirements for AFA inshore processors?—(1) Catch weighing. All groundfish landed by AFA catcher vessels engaged in directed fishing for pollock in the BSAI must be sorted and weighed on a scale approved by the State of Alaska as described in § 679.28(c), and be made available for sampling by a NMFS certified observer. The observer must be allowed to test any scale used to weigh groundfish in order to determine its accuracy.
            (2) The plant manager or plant liaison must notify the observer of the offloading schedule for each delivery of BSAI pollock by an AFA catcher vessel at least 1 hour prior to offloading. An observer must monitor each delivery of BSAI pollock from an AFA catcher vessel and be on site the entire time the delivery is being weighed or sorted.
            [67 FR 79734, Dec. 30, 2002, as amended at 79 FR 54602, Sept. 12, 2014; 84 FR 55053, Oct. 15, 2019]
          
          
            § 679.64
            Harvesting sideboard limits in other fisheries.
            (a) Harvesting sideboards for listed AFA catcher/processors and catcher/processors designated on listed AFA catcher/processor permits. The Regional Administrator will restrict the ability of listed AFA catcher/processors and a catcher/processor designated on a listed AFA catcher/processor permit to engage in directed fishing for non-pollock groundfish species to protect participants in other groundfish fisheries from adverse effects resulting from the AFA and from fishery cooperatives in the BS subarea directed pollock fishery.
            (1) How will groundfish sideboard limits for AFA listed catcher/processors and catcher/processors designated on listed AFA catcher/processor permits be calculated? Except for Aleutian Islands pollock and BSAI Pacific cod, the Regional Administrator will establish annual AFA catcher/processor harvest limits for each groundfish species or species group in which a TAC is specified for an area or subarea of the BSAI as follows:
            (i) Aleutian Islands Pacific ocean perch. (A) The Aleutian Islands Pacific ocean perch harvest limit will be equal to the 1996 through 1997 aggregate retained catch of Aleutian Islands Pacific ocean perch by catcher/processors listed in Sections 208(e)(1) through (20) and 209 of the AFA in non-pollock target fisheries divided by the sum of the Aleutian Islands Pacific ocean perch catch in 1996 and 1997 multiplied by the remainder of the Aleutian Islands Pacific ocean perch TAC after the subtraction of the CDQ reserve under § 679.20(b)(1)(ii)(C) in the year in which the harvest limit will be in effect.
            (B) If the amount of Pacific ocean perch calculated under paragraph (a)(1)(i)(A) of this section is determined by the Regional Administrator to be insufficient to meet bycatch needs of AFA catcher/processors in other directed fisheries for groundfish, the Regional Administrator will prohibit directed fishing for Aleutian Islands Pacific ocean perch by AFA catcher/processors and establish the sideboard amount equal to the amount of Aleutian Islands Pacific ocean perch caught by AFA catcher/processors incidental to directed fishing for other groundfish species.
            (ii) Atka mackerel. The Atka mackerel harvest limit for each area and season will be equal to:
            (A) Bering Sea subarea and Eastern Aleutian Islands, zero; and
            (B) Western Aleutian Islands, 20 percent of the annual TAC specified for Atka mackerel.
            (iii) Flathead sole, rock sole, and yellowfin sole. The harvest limit for flathead sole, rock sole, and yellowfin sole will be equal to the 1995 through 1997 aggregate retained catch of that species by catcher/processors listed in Sections 208(e)(1) through (e)(20) and 209 of the AFA in non-pollock target fisheries divided by the sum of the catch of that species in 1995 through 1997 multiplied by the remainder of the TAC of that species after the subtraction of the CDQ reserve under § 679.20(b)(1)(ii)(C) in the year in which the harvest limit will be in effect.
            (iv) Remaining groundfish species. (A) Except as provided for in paragraphs (a)(1)(i) through (a)(1)(iii) of this section, the harvest limit for each BSAI groundfish species or species group will be equal to the 1995 through 1997 aggregate retained catch of that species by catcher/processors listed in Sections 208 (e)(1) through (e)(20) and 209 of the AFA in non-pollock target fisheries divided by the sum of the catch of that species in 1995 through 1997 multiplied by the TAC of that species available for harvest by catcher/processors in the year in which the harvest limit will be in effect.
            (B) If the amount of a species calculated under paragraph (a)(1)(iv)(A) of this section is determined by the Regional Administrator to be insufficient to meet bycatch needs for AFA catcher/processors in other directed fisheries for groundfish, the Regional Administrator will prohibit directed fishing for that species by AFA catcher/processors and establish the sideboard amount equal to the amount of that species caught by AFA catcher/processors incidental to directed fishing for other groundfish species.
            (v) Yellowfin sole sideboard limit exemption. AFA catcher/processors will not be subject to a harvest limit for yellowfin sole in the BSAI during a calendar year if the aggregate ITAC of yellowfin sole assigned to the Amendment 80 sector and BSAI trawl limited access sector is greater than or equal to 125,000 metric tons.
            (2) What are the halibut and crab PSC sideboard limits? The halibut and crab PSC bycatch limits specified for catcher/processors in the BSAI are listed in Tables 40 and 41 to this part.
            (3) How will AFA catcher/processor sideboard limits be managed? (i) The Regional Administrator will manage groundfish harvest limits and PSC bycatch limits for AFA catcher/processors through directed fishing closures in fisheries established under paragraph (a)(1) of this section in accordance with the procedures set out in §§ 679.20(d)(1)(iv) and 679.21(b)(4)(iii).
            (ii) Directed fishing for the BSAI groundfish that have sideboard limits listed in Table 54 of this part is prohibited.
            (b) Harvesting sideboards for AFA catcher vessels. The Regional Administrator will restrict the ability of AFA catcher vessels to engage in directed fishing for other groundfish species to protect participants in other groundfish fisheries from adverse effects resulting from the AFA and from fishery cooperatives in the BS subarea directed pollock fishery.
            (1) To whom do the catcher vessel sideboard limits apply? Catcher vessel harvest limits and PSC bycatch limits apply to all AFA catcher vessels participating in all GOA groundfish fisheries and all non-pollock groundfish fisheries in the BSAI except vessels qualifying for sideboard exemptions in the specific fisheries identified in paragraph (b)(2) of this section.
            (2) Who is exempt from catcher vessel sideboards? (i) BSAI Pacific cod sideboard exemptions—(A) AFA catcher vessels less than 125 ft (38.1 m) LOA that are determined by the Regional Administrator to have harvested a combined total of less than 5,100 mt of BSAI pollock, and to have made 30 or more legal landings of Pacific cod in the BSAI directed fishery for Pacific cod from 1995 through 1997 are exempt from sideboard closures for BSAI Pacific cod.
            (B) AFA catcher vessels with mothership endorsements are exempt from BSAI Pacific cod catcher vessel sideboard directed fishing closures after March 1 of each fishing year.
            (ii) GOA groundfish sideboard exemptions. AFA catcher vessels less than 125 ft (38.1 m) LOA that are determined by the Regional Administrator to have harvested less than 5,100 mt of BSAI pollock and to have made 40 or more landings of GOA groundfish from 1995 through 1997 are exempt from GOA groundfish catcher vessel sideboard directed fishing closures.
            (iii) An AFA rebuilt catcher vessel will have the same sideboard exemptions, if any, as the vessel before rebuilding, irrespective of the length of the AFA rebuilt catcher vessel.
            (iv) An AFA replacement vessel for an AFA catcher vessel will have the same sideboard exemptions, if any, as the replaced AFA catcher vessel, irrespective of the length of the AFA replacement vessel, except that if the replacement vessel was already designated on an AFA permit as exempt from sideboard limits, the replacement vessel will maintain the exemption even if the replaced vessel was not exempt from sideboard limits.
            (3) How will groundfish sideboard limits be calculated? Except for Aleutian Islands pollock, the Regional Administrator will establish annual AFA catcher vessel harvest limits for each groundfish species or species group in which a TAC is specified for an area or subarea of the GOA and BSAI as follows:
            (i) BSAI groundfish other than Amendment 80 species. The AFA catcher vessel groundfish harvest limit for each BSAI groundfish species or species group other than BSAI Pacific cod will be equal to the aggregate retained catch of that groundfish species or species group from 1995 through 1997 by all AFA catcher vessels; divided by the sum of the TACs available to catcher vessels for that species or species group from 1995 through 1997; multiplied by the TAC available to catcher vessels in the year or season in which the harvest limit will be in effect.
            (ii) BSAI Pacific cod. The AFA catcher vessel groundfish harvest limit for BSAI Pacific cod will be equal to the retained catch of BSAI Pacific cod in 1997 by AFA catcher vessels not exempted under paragraph (b)(2)(i)(A) of this section divided by the BSAI Pacific cod TAC available to catcher vessels in 1997; multiplied by the BSAI Pacific cod TAC available to catcher vessels in the year or season in which the harvest limit will be in effect.
            (iii) Amendment 80 species other than Pacific cod. The AFA catcher vessel groundfish harvest limit for each Amendment 80 species other than BSAI Pacific cod will be equal to the aggregate retained catch of that Amendment 80 species from 1995 through 1997 by all AFA catcher vessels, divided by the sum of the TAC available to catcher vessels for that species or species group from 1995 through 1997, and multiplied by the remainder of the TAC after the subtraction of the CDQ reserve under § 679.20(b)(1)(ii)(C) in the year or season in which the harvest limit will be in effect.
            (iv) GOA groundfish. The AFA catcher vessel groundfish harvest limit for each GOA groundfish species or species group will be equal to the aggregate retained catch of that groundfish species or species group from 1995 through 1997 by AFA catcher vessels not exempted under paragraph (b)(2)(ii) of this section; divided by the sum of the TACs of that species or species group available to catcher vessels from 1995 through 1997; multiplied by the TAC available to catcher vessels in the year or season in which the harvest limit will be in effect.
            (4) How will halibut and crab PSC limits be calculated?—(i) BSAI. The halibut and crab PSC bycatch limits specified for catcher vessels in the BSAI are listed in Tables 40 and 41 to this part.
            (ii) GOA. The AFA catcher vessel PSC bycatch limit for halibut in the GOA will be a portion of the PSC limit equal to the ratio of aggregate retained groundfish catch by AFA catcher vessels in each PSC target category from 1995 through 1997 relative to the retained catch of all vessels in that fishery from 1995 through 1997.
            (5) How will catcher vessel sideboard limits be managed? (i) The Regional Administrator will manage groundfish harvest limits and PSC bycatch limits for AFA catcher vessels using directed fishing closures according to the procedures set out at §§ 679.20(d)(1)(iv) and 679.21(d)(7) and (e)(3)(v).
            (ii) Directed fishing for the BSAI groundfish that have sideboard limits listed in Table 55 of this part and the GOA groundfish that have sideboard limits listed in Table 56 of this part is prohibited.
            (6) Yellowfin sole sideboard limit exemption. AFA catcher vessels will not be subject to a harvest limit for yellowfin sole in the BSAI during a calendar year if the aggregate ITAC of yellowfin sole assigned to the Amendment 80 sector and BSAI trawl limited access sector is greater than or equal to 125,000 metric tons.
            [67 FR 79734, Dec. 30, 2002, as amended at 70 FR 9868, Mar. 1, 2005; 72 FR 52725, Sept. 14, 2007; 72 FR 50818, Sept. 4, 2007; 73 FR 27770, May 14, 2008; 79 FR 54602, Sept. 12, 2014; 81 FR 24733, Apr. 27, 2016; 84 FR 2728, Feb. 8, 2019]
          
          
            § 679.65
            Bering Sea Chinook Salmon Bycatch Management Program Economic Data Report (Chinook salmon EDR program).
            (a) Requirements. NMFS developed the regulations under this section to implement the Chinook salmon EDR program. Additional regulations that implement specific portions of the Chinook salmon EDR program are set out under paragraphs (a)(1) through (4) of this section:
            (1) Daily fishing logbook (DFL), catcher vessel trawl gear. See § 679.5(c)(4).
            (2) Electronic logbook (ELB), AFA and CDQ trawl catcher/processors. See § 679.5(f) in combination with eLandings pursuant to § 679.5(e).
            (3) IPA Annual Report. See § 679.21(f)(13).
            (4) AFA cooperative annual reporting requirement. See § 679.61(f)(2).
            (b) Chinook salmon PSC Compensated Transfer Report (CTR). (1) An owner or leaseholder of an AFA-permitted vessel and the representative of any entity that received an allocation of Chinook salmon PSC from NMFS must submit a CTR, Part 1, each calendar year, for the previous calendar year.
            (2) Any person who transferred Chinook salmon PSC allocation after January 20, and paid or received money for the transfer, must submit a completed CTR (Part 1 and Part 2) for the previous calendar year.

            (3) The CTR is available through the Internet on the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov, or by contacting NMFS at (206) 526-6414.
            (4) Beginning in 2013, and each year thereafter, the completed CTR must be submitted electronically on or before 1700, A.l.t., on June 1, following the instructions on the form.
            (c) Vessel Fuel Survey. (1) An owner or leaseholder of an AFA-permitted vessel must submit all completed Vessel Fuel Surveys for each vessel used to harvest pollock in the Bering Sea in a given year.

            (2) The Vessel Fuel Survey is available through the Internet on the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov, or by contacting NMFS at (206) 526-6414.
            (3) The owner or leaseholder annually must submit a completed Vessel Fuel Survey, electronically on or before 1700, A.l.t., on June 1, 2013, and each year thereafter, following the instructions on the form.
            (d) Vessel Master Survey. (1) For any AFA-permitted vessel used to harvest pollock in the Bering Sea in the previous year:
            
            (i) The vessel master must complete the Vessel Master Survey, and the Vessel Master certification following the instructions on the form.
            (ii) An owner or leaseholder must complete the Vessel owner certification following instructions on the form.
            (iii) An owner or leaseholder must submit all Vessel Master Surveys, and each Vessel owner certification electronically on or before 1700, A.l.t., on June 1, 2013, and each year thereafter, following the instructions on the form.

            (2) The Vessel Master Survey is available through the Internet on the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov, or by contacting NMFS at (206) 526-6414.
            (e) Chinook salmon EDR verification and audit procedures. NMFS or the designated data collection agent (DDCA) will conduct verification of Chinook salmon EDR information with the persons identified at § 679.65(b)(1), (b)(2), (c)(1), (d)(1)(i), and (d)(1)(ii).
            (1) The persons identified at § 679.65(b)(1), (b)(2), (c)(1), (d)(1)(i), and (d)(1)(ii) must respond to inquiries by NMFS and its DDCA for purposes of the CTR, within 20 days of the date of issuance of the inquiry.
            (2) The persons identified at § 679.65(b)(1) and (b)(2) must provide copies of additional data to facilitate verification by NMFS and its DDCA for purposes of the CTR. These paper or electronic copies may include, but are not limited to, previously audited or reviewed financial statements, worksheets, tax returns, invoices, receipts, and other original documents substantiating the data submitted.
            [77 FR 5395, Feb. 3, 2012]
          
          
            § 679.66
            AFA cost recovery.
            (a) Cost recovery fee program for AFA—(1) Who is responsible for submitting the fee? (i) The person designated on the AFA inshore cooperative permit as the designated representative at the time of a Bering Sea pollock landing.
            (ii) The person designated as the representative of the entity representing the AFA catcher/processor sector under § 679.21(f)(8)(i)(C) at the time of a Bering Sea pollock landing.
            (iii) The person designated as the representative of the AFA mothership cooperative at the time of a Bering Sea pollock landing.
            (2) Responsibility. (i) Subsequent transfer of AFA permits held by cooperative members does not affect the designated representative's liability for noncompliance with this section.
            (ii) Changes in the membership in a cooperative, such as members joining or departing during the relevant year, or changes in the holdings of AFA permits of those members do not affect the designated representative's liability for noncompliance with this section.
            (3) Fee collection. Each designated representative (as identified under paragraph (a)(1) of this section) is responsible for submitting the cost recovery payment for all Bering Sea pollock landings debited against the AFA cooperative's or AFA sector's AFA pollock fishery allocation.
            (4) Payment—(i) Payment due date. The designated representative (as identified under paragraph (a)(1) of this section) must submit all AFA fee payment(s) to NMFS at the address provided in paragraph (a)(4)(iii) of this section no later than December 31 of the calendar year in which the Bering Sea pollock landings were made.
            (ii) Payment recipient. Make electronic payment payable to NMFS.
            (iii) Payment address. Submit payment and related documents as instructed on the fee submission form. Payments must be made electronically through the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov. Instructions for electronic payment will be made available on both the payment Web site and a fee liability summary letter mailed to each designated representative.
            (iv) Payment method. Payment must be made electronically in U.S. dollars by automated clearing house, credit card, or electronic check drawn on a U.S. bank account.
            (b) AFA standard ex-vessel value determination and use—(1) General. A designated representative must use the AFA standard price determined by NMFS under paragraph (b)(2) of this section.
            (2) AFA standard price—(i) General. Each year the Regional Administrator will publish the AFA standard price in the Federal Register by December 1 of the year in which the landings were made. The AFA standard price will be described in U.S. dollars per AFA pollock equivalent pound for Bering Sea pollock landings made by AFA cooperative or AFA sector members during the current calendar year.
            (ii) Effective duration. The AFA standard price published by NMFS shall apply to all Bering Sea pollock landings made by an AFA cooperative or AFA sector member during the current calendar year.
            (iii) Determination. NMFS will calculate the AFA standard price to reflect, as closely as possible, the standard price of Bering Sea pollock landings based on information provided in the COAR for the previous year, as described in § 679.5(p). The Regional Administrator will base the AFA standard price on the following information:
            (A) Landed pounds of Bering Sea pollock;
            (B) Total ex-vessel value of Bering Sea pollock; and
            (C) Price adjustments, including retroactive payments.
            (c) AFA fee percentages—(1) Established percentages. The AFA fee percentages are the amounts as determined by the factors and methodology described in paragraph (c)(2) of this section. These amounts will be announced by publication in the Federal Register in accordance with paragraph (c)(3) of this section. These amounts must not exceed 3.0 percent pursuant to 16 U.S.C. 1854(d)(2)(B).
            (2) Calculating fee percentage value. Each year NMFS will calculate and publish AFA fee percentages for AFA inshore cooperatives, the AFA catcher/processor sector, and the AFA mothership cooperative according to the following factors and methodology:
            (i) Factors. NMFS will use the following factors to determine the fee percentages:
            (A) The catch to which the AFA pollock cost recovery fee will apply;
            (B) The ex-vessel value of that catch; and
            (C) The costs directly related to the management, data collection, and enforcement of the AFA directed pollock fisheries.
            (ii) Methodology. NMFS will use the following equations to determine the AFA fee percentage: 100 × DPC/V, where:
            (A) DPC = the direct program costs for the directed AFA pollock fisheries for the most recent fiscal year (October 1 through September 30) with any adjustments to the account from payments received in the previous year.
            (B) V = total of the standard ex-vessel value of the catch subject to the AFA fee liability for the current year.
            (iii) Direct program costs will be calculated separately for:
            (A) AFA inshore cooperatives;
            (B) The AFA catcher/processor sector; and
            (C) The AFA mothership cooperative.
            (3) Publication—(i) General. NMFS will calculate and announce the AFA fee percentages in a Federal Register notice by December 1 of the year in which the Bering Sea pollock landings were made. AFA fee percentages will be calculated separately for the AFA inshore cooperatives, the AFA catcher/processor sector, and the AFA mothership cooperative. NMFS will calculate the AFA fee percentages based on the calculations described in paragraph (c)(2) of this section.
            (ii) Effective period. NMFS will apply the calculated AFA fee percentages to all Bering Sea directed pollock landings made between January 1 and December 31 of the current year.
            (4) Applicable percentage. A designated representative must use the AFA fee percentage applicable at the time a Bering Sea directed pollock landing is debited from an AFA pollock fishery allocation to calculate the AFA fee liability for any retroactive payments for that landing.
            (5) Fee liability determination. (i) Each AFA inshore cooperative, the AFA mothership cooperative, and the AFA catcher/processor sector will be subject to an AFA fee liability for any Bering Sea pollock debited from its AFA pollock fishery allocation during a calendar year.

            (ii) The AFA fee liability assessed to an AFA inshore cooperative will be based on the proportion of the AFA fee liability of Bering Sea pollock debited from that AFA inshore cooperative's AFA pollock fishery allocation relative to all AFA inshore cooperatives during a calendar year as determined by NMFS.
            (iii) The AFA fee liability assessed to the AFA catcher/processor sector will be based on the standard ex-vessel value of Bering Sea pollock debited from the sector's AFA pollock fishery allocation during a calendar year as determined by NMFS.
            (iv) The AFA fee liability assessed to the AFA mothership cooperative will be based on the proportion of the standard ex-vessel value of Bering Sea pollock debited from the cooperative's AFA pollock fishery allocation during a calendar year as determined by NMFS.
            (v) NMFS will provide a fee liability summary letter to each designated representative by December 1 of each year. The summary will explain the AFA fee liability determination including the current fee percentage and details of Bering Sea pollock pounds debited from the AFA pollock fishery allocation by permit, species, date, and prices.
            (d) Underpayment of fee liability—(1) No AFA inshore cooperative will receive its AFA pollock fishery allocation until the cooperative's designated representative submits full payment of the cooperative's AFA fee liability.
            (2) The AFA mothership cooperative will not receive its AFA pollock fishery allocation until the cooperative's designated representative submits full payment of that cooperative's AFA fee liability.
            (3) The AFA catcher/processor sector will not receive its Bering Sea pollock allocation until the entity's designated representative defined at § 679.21(f)(8)(i)(C) submits full payment of the AFA fee liability at the time of a Bering Sea pollock landing, except the Regional Administrator may release to the AFA catcher/processor sector a portion of the AFA catcher/processor sector's Bering Sea pollock allocation that is equal to the portion of the fee liability submitted by the entity's designated representative.
            (4) If the designated representative fails to submit full payment for the AFA fee liability by the date described in paragraph (a)(4) of this section, the Regional Administrator, at any time thereafter, may send an IAD to the designated representative stating that the estimated fee liability, based on the information submitted by the designated representative, is the AFA fee liability due from the designated representative.
            (5) If the designated representative fails to submit full payment for the AFA fee liability by the date described at paragraph (a)(4) of this section, the Regional Administrator will not issue a Bering Sea pollock allocation to that AFA cooperative or AFA sector for the following calendar year, except as provided in paragraph (d)(3) of this section.
            (6) Upon final agency action determining that the designated representative has not submitted the AFA fee liability payment, the Regional Administrator may continue to not issue a Bering Sea pollock allocation for that AFA cooperative or AFA sector for any subsequent calendar years until NMFS receives the unpaid fees. If payment is not received by the 30th day after the final agency action, the agency may pursue collection of the unpaid fees.
            (e) Over payment. Upon issuance of final agency action, payment submitted to NMFS in excess of the AFA fee liability determined to be due by the final agency action will be returned to the designated representative unless the designated representative requests the agency to credit the excess amount against a cooperative's or sector's future AFA fee liability.
            (f) Appeals. The designated representative who receives an IAD for incomplete payment of an AFA fee liability may appeal under the appeals procedures set out at 15 CFR part 906.
            (g) Annual report. Each year, NMFS will publish a report describing the AFA Cost Recovery Fee Program.
            [81 FR 168, Jan. 5, 2016]
          
          
            § 679.67
            Aleutian Islands pollock cost recovery.
            (a) Cost recovery fee program for Aleutian Islands pollock—(1) Representative. The person identified as the representative, designated by the Aleut Corporation, at the time of an Aleutian Islands pollock landing is responsible for submitting all cost recovery fees.
            
            (2) Fee collection. The designated representative (as identified under paragraph (a)(1) of this section) is responsible for submitting the cost recovery payment for all Aleutian Islands pollock landings made under the authority of Aleut Corporation.
            (3) Payment. (i) Payment due date. The designated representative (as identified under paragraph (a)(1) of this section) must submit all cost recovery fee payment(s) to NMFS at the address provided in paragraph (a)(3)(iii) of this section no later than December 31 of the calendar year in which the Aleutian Islands pollock landings were made.
            (ii) Payment recipient. Make electronic payment payable to NMFS.
            (iii) Payment address. Submit payment and related documents as instructed on the fee submission form. Payments must be made electronically through the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov. Instructions for electronic payment will be made available on both the payment Web site and a fee liability summary letter mailed to the designated representative of the Aleut Corporation.
            (iv) Payment method. Payment must be made electronically in U.S. dollars by automated clearing house, credit card, or electronic check drawn on a U.S. bank account.
            (b) Aleutian Islands pollock standard ex-vessel value determination and use—(1) General. The designated representative of the Aleut Corporation must use the Aleutian Islands pollock standard price determined by NMFS under paragraph (b)(2) of this section.
            (2) Aleutian Islands pollock standard price—(i) General. Each year the Regional Administrator will publish the Aleutian Islands pollock standard price in the Federal Register by December 1 of the year in which the landings were made. The Aleutian Islands pollock standard price will be described in U.S. dollars per Aleutian Islands pollock equivalent pound for Aleutian Islands pollock landings during the current calendar year.
            (ii) Effective duration. The Aleutian Islands pollock standard price published by NMFS shall apply to all Aleutian Islands pollock landings during the current calendar year.
            (iii) Determination. NMFS will calculate the Aleutian Islands pollock standard price to reflect, as closely as possible, the standard price of Aleutian Islands pollock landings based on information provided in the COAR for the previous year, as described in § 679.5(p). The Regional Administrator will base Aleutian Islands pollock standard price on the following information:
            (A) Landed pounds of Aleutian Islands pollock;
            (B) Total ex-vessel value of Aleutian Islands pollock; and
            (C) Price adjustments, including retroactive payments.
            (c) Aleutian Islands pollock fee percentage—(1) Established percentage. The Aleutian Islands pollock fee percentage is the amount as determined by the factors and methodology described in paragraph (c)(2) of this section. This amount will be announced by publication in the Federal Register in accordance with paragraph (c)(3) of this section. This amount must not exceed 3.0 percent pursuant to 16 U.S.C. 1854(d)(2)(B).
            (2) Calculating fee percentage value. Each year NMFS will calculate and publish the fee percentage according to the following factors and methodology:
            (i) Factors. NMFS will use the following factors to determine the fee percentage:
            (A) The catch to which the Aleutian Islands pollock cost recovery fee will apply;
            (B) The ex-vessel value of that catch; and
            (C) The costs directly related to the management, data collection, and enforcement of the Aleutian Islands directed pollock fishery.
            (ii) Methodology. NMFS will use the following equations to determine the fee percentage: 100 × DPC/V, where:
            (A) DPC = the direct program costs for the Aleutian Islands directed pollock fishery for the most recent fiscal year (October 1 through September 30) with any adjustments to the account from payments received in the previous year.

            (B) V = total of the standard ex-vessel value of the catch subject to the Aleutian Islands pollock fee liability for the current year.
            
            (3) Publication—(i) General. NMFS will calculate and announce the fee percentage in a Federal Register notice by December 1 of the year in which the Aleutian Islands pollock landings were made. NMFS will calculate the Aleutian Islands pollock fee percentage based on the calculations described in paragraph (c)(2) of this section.
            (ii) Effective period. NMFS will apply the calculated Aleutian Islands pollock fee percentage to all Aleutian Islands pollock landings made between January 1 and December 31 of the current year.
            (4) Applicable percentage. The designated representative must use the Aleutian Islands pollock fee percentage applicable at the time an Aleutian Islands pollock landing is debited from the Aleutian Islands directed pollock fishery allocation to calculate the Aleutian Islands pollock fee liability for any retroactive payments for that pollock.
            (5) Fee liability determination. (i) The Aleut Corporation will be subject to a fee for any Aleutian Islands pollock debited from the Aleutian Islands directed pollock fishery allocation during a calendar year.
            (ii) NMFS will provide a fee liability summary letter to the Aleut Corporation by December 1 of each year. The summary will explain the fee liability determination including the current fee percentage, and details of Aleutian Islands pollock pounds debited from the Aleutian Islands directed pollock fishery allocation by permit, species, date, and prices.
            (d) Underpayment of fee liability—(1) The Aleut Corporation will not receive its Aleutian Islands directed pollock fishery allocation until the Aleut Corporation's designated representative submits full payment of the Aleut Corporation's cost recovery fee liability.
            (2) If the Aleut Corporation's designated representative fails to submit full payment for Aleutian Islands pollock fee liability by the date described in paragraph (a)(3) of this section, the Regional Administrator may at any time thereafter send an IAD to the Aleut Corporation's designated representative stating that the estimated fee liability, based on the information submitted by the designated representative, is the Aleutian Islands pollock fee liability due from the Aleut Corporation.
            (3) If the Aleut Corporation's designated representative fails to submit full payment by the Aleutian Islands pollock fee liability payment deadline described at paragraph (a)(3) of this section, the Regional Administrator will not issue the Aleutian Islands directed pollock fishery allocation to the Aleut Corporation for that calendar year.
            (4) Upon final agency action determining that the Aleut Corporation has not paid its Aleutian Islands pollock fee liability, the Regional Administrator may continue to not issue the Aleutian Islands directed pollock fishery allocation for any subsequent calendar years until NMFS receives the unpaid fees. If payment is not received by the 30th day after the final agency action, the agency may pursue collection of the unpaid fees.
            (e) Over payment. Upon issuance of final agency action, payment submitted to NMFS in excess of the Aleutian Islands pollock fee liability determined to be due by the final agency action will be returned to the Aleut Corporation unless its designated representative requests the agency to credit the excess amount against the cooperative's future Aleutian Islands pollock fee liability.
            (f) Appeals. A representative of the Aleut Corporation who receives an IAD for incomplete payment of an Aleutian Islands pollock fee may appeal under the appeals procedures set out at 15 CFR part 906.
            (g) Annual report. Each year, NMFS will publish a report describing the Aleutian Islands Pollock Cost Recovery Fee Program.
            [81 FR 170, Jan. 5, 2016]
          
        
        
          Subpart G—Rockfish Program
          
            Source:
            76 FR 81277, Dec. 27, 2011, unless otherwise noted.
          
          
            § 679.80
            Allocation and transfer of rockfish QS.

            Additional regulations that implement specific portions of the Rockfish Program are set out under: § 679.2 Definitions, § 679.4 Permits, § 679.5 Recordkeeping and reporting, § 679.7 Prohibitions, § 679.20 General limitations, § 679.21 Prohibited species bycatch management, § 679.28 Equipment and operational requirements, and § 679.50 Groundfish Observer Program.
            (a) Applicable areas and duration—(1) Applicable areas. The Rockfish Program applies to Rockfish Program fisheries in the Central GOA Regulatory Area.
            (2) Duration. The Rockfish Program authorized under this part 679 expires on December 31, 2021.
            (3) Seasons. The following fishing seasons apply to fishing under this subpart subject to other provisions of this part:
            (i) Rockfish entry level longline fishery. Fishing by vessels participating in the rockfish entry level longline fishery is authorized from 0001 hours, A.l.t., January 1 through 1200 hours, A.l.t., November 15.
            (ii) Rockfish cooperative. Fishing by vessels participating in a rockfish cooperative is authorized from 1200 hours, A.l.t., May 1 through 1200 hours, A.l.t., November 15.
            (b) Rockfish legal landings—(1) Eligible LLP licenses. NMFS will assign rockfish legal landings to an LLP license only if a vessel made those landings:
            (i) Under the authority of a permanent fully transferable LLP license endorsed for Central GOA groundfish with a trawl gear designation during the season dates for a rockfish primary species as established in Table 28a to this part;
            (ii) Under the authority of an interim LLP license endorsed for Central GOA groundfish with a trawl gear designation during the season dates for that rockfish primary species as established in Table 28a to this part; provided that:
            (A) NMFS has determined that an interim LLP license is ineligible to receive a designation as a permanent LLP license endorsed for Central GOA groundfish with a trawl gear designation; and
            (B) A permanent fully transferable LLP license endorsed for Central GOA groundfish with a trawl gear designation was assigned to the vessel that made legal rockfish landings under the authority of an interim LLP license endorsed for Central GOA groundfish prior to December 31, 2003, and was continuously assigned to that vessel through June 14, 2010; or
            (iii) Under the authority of a permanent fully transferable LLP license endorsed for Central GOA groundfish with a trawl gear designation during the season dates for the entry level trawl fishery in 2007, 2008, or 2009 for a rockfish primary species as established in Table 28b to this part.
            (2) Assigning rockfish legal landings to an LLP license. (i) NMFS will assign rockfish legal landings to an LLP license only if the holder of the LLP license with those landings submits a timely application for Rockfish QS, in paragraph (d) of this section, that is approved by NMFS.
            (ii) NMFS will assign rockfish legal landings made under the authority of an interim LLP license that meets the requirements in paragraph (b)(1)(ii) of this section, to the permanent fully transferable LLP license specified in paragraph (b)(1)(ii)(B) of this section. NMFS will not assign any legal rockfish landings made under the authority of the permanent fully transferable LLP license specified in paragraph (b)(1)(ii)(B) of this section prior to the date that permanent fully transferable LLP license was assigned to the vessel that made legal rockfish landings under the authority of an interim LLP license specified in paragraph (b)(1)(i) of this section.
            (3) Rockfish landings assigned to the catcher/processor sector. A rockfish legal landing for a rockfish primary species is assigned to the catcher/processor sector if:
            (i) The rockfish legal landings of that rockfish primary species were harvested and processed onboard a vessel during the season dates for that rockfish primary species as established in Table 28a to this part; and
            (ii) The rockfish legal landings were made under the authority of an eligible LLP license that is endorsed for Central GOA groundfish fisheries with trawl gear with a catcher/processor designation.
            (4) Rockfish legal landings assigned to the catcher vessel sector. A rockfish legal landing for a rockfish primary species is assigned to the catcher vessel sector if:
            
            (i) The rockfish legal landings of that rockfish primary species were harvested and not processed onboard a vessel during the season dates for that rockfish primary species as established under Table 28a or 28b to this part; and
            (ii) The rockfish legal landings were made under the authority of an eligible LLP license that is endorsed for Central GOA groundfish fisheries with trawl gear.
            (c) Rockfish Program official record —(1) Use of the Rockfish Program official record. The Rockfish Program official record will contain information used by the Regional Administrator to determine:
            (i) The amount of rockfish legal landings assigned to an LLP license;
            (ii) The amount of rockfish QS resulting from rockfish legal landings assigned to an LLP license held by a rockfish eligible harvester;
            (iii) Rockfish sideboard ratios assigned to an LLP license;
            (iv) Eligibility to participate in the Rockfish Program and assign specific harvest privileges to Rockfish Program participants.
            (2) Presumption of correctness. The Rockfish Program official record is presumed to be correct. An applicant to participate in the Rockfish Program has the burden to prove otherwise. For the purposes of creating the Rockfish Program official record, the Regional Administrator will presume the following:
            (i) An LLP license has been used onboard the same vessel from which that LLP license was derived during the calendar years 2000 and 2001, unless clear and unambiguous written documentation is provided that establishes otherwise.
            (ii) If more than one person is claiming the same rockfish legal landing, then each LLP license for which the rockfish legal landing is being claimed will receive an equal division of credit for the landing unless the applicants can provide written documentation that establishes an alternative means for distributing the catch history to the LLP licenses.
            (3) Documentation. Only rockfish legal landings, as defined in § 679.2, shall be used to establish an allocation of rockfish QS.
            (4) Non-severability of rockfish legal landings. Rockfish legal landings are non-severable from the LLP license to which those rockfish legal landings are assigned according to the Rockfish Program official record.
            (d) Application for rockfish QS—(1) Submission of application for rockfish QS. A person who wishes to receive rockfish QS to participate in the Rockfish Program as a rockfish eligible harvester must submit a timely and complete Application for Rockfish Quota Share. This application may only be submitted to NMFS using the methods described on the application.
            (2) Forms. Forms are available through the Internet on the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov, or by contacting NMFS at (800) 304-4846, Option 2.
            (3) Deadline. (i) A completed Application for Rockfish Quota Share must be received by NMFS no later than 1700 hours, A.l.t., on January 17, 2012, or if sent by U.S. mail, postmarked by that time. For applications delivered by hand delivery or carrier only, the receiving date of signature by NMFS staff is the date the application was received. If the application is submitted by facsimile, the receiving date of the application is the date stamped received by NMFS.
            (ii) Objective written evidence of timely application will be considered proof of a timely application.
            (4) Contents of application. A completed application must contain the information specified on the Application for Rockfish Quota Share identifying the applicant and LLP license numbers, with all applicable fields accurately filled-in and all required documentation attached.
            (i) Additional documentation. (A) Vessel names, ADF&G vessel registration numbers, and USCG documentation numbers of all vessels that fished under the authority of each LLP license, including dates when landings were made under the authority of an LLP license for 2000 and 2001;

            (B) Indicate (YES or NO) if the applicant is applying to participate in the Rockfish Program based on rockfish legal landings made during the rockfish entry level trawl fishery in 2007, 2008, or 2009; and,
            (C) For an applicant who holds an LLP license that made rockfish legal landings during the fishery seasons established in Table 28a to this part and during the entry level trawl fishery during 2007, 2008, or 2009 established in Table 28b to this part, indicate whether you wish to receive rockfish QS based on rockfish legal landings during the fishery seasons established in Table 28a or Table 28b to this part.
            (ii) Exclusion from Rockfish Program for LLP licenses with rockfish legal landings. A person who holds an LLP license that made rockfish legal landings during the fishery seasons established in Table 28a to this part and during the entry level trawl fishery during 2007, 2008, or 2009 established in Table 28b to this part may choose to be excluded from the Rockfish Program and not receive rockfish QS. A person must submit an Application for Rockfish QS affirming exclusion from the Rockfish Program and forgo all rockfish QS.
            (iii) Applicant signature and certification. The applicant must sign and date the application certifying that all information is true, correct, and complete to the best of his or her knowledge and belief. If the application is completed by a designated representative, then explicit authorization signed by the applicant must accompany the application.
            (5) Application evaluation. The Regional Administrator will evaluate applications received as specified in paragraph (d)(4) of this section and compare all claims in an application with the information in the Rockfish Program official record. Application claims that are consistent with information in the Rockfish Program official record will be approved by the Regional Administrator. Application claims that are inconsistent with the Rockfish Program official record, unless verified by sufficient documentation, will not be approved. An applicant who submits inconsistent claims, or an applicant who fails to submit the information specified in paragraph (d)(4) of this section, will be provided a single 30-day evidentiary period to submit the specified information, submit evidence to verify his or her inconsistent claims, or submit a revised application with claims consistent with information in the Rockfish Program official record. An applicant who submits claims that are inconsistent with information in the Rockfish Program official record has the burden of proving that the submitted claims are correct. Any claims that remain inconsistent or that are not accepted after the 30-day evidentiary period will be denied, and the applicant will be notified by an initial administrative determination (IAD) of his or her appeal rights under § 679.43.
            (6) Appeals. If an applicant is notified by an IAD that claims made by the applicant have been denied, that applicant may appeal that IAD under the provisions in § 679.43.
            (e) Assigning rockfish QS—(1) General. The Regional Administrator will assign rockfish QS only to a person who submits a timely application for rockfish QS that is approved by NMFS based on:
            (i) The amount of rockfish legal landings assigned to an LLP license as established in paragraph (e)(2) of this section; or
            (ii) The number of years during which a person made a rockfish legal landing to an entry level processor under the authority of an LLP license in the entry level trawl fishery during 2007, 2008, or 2009 as established in paragraph (e)(3) of this section.
            (2) Calculation of rockfish QS allocation for LLP licenses. Based on the Rockfish Program official record, the Regional Administrator shall determine the initial allocation of rockfish QS for each rockfish primary species assigned to each LLP license indicated on a timely and complete Application for Rockfish QS that is approved by NMFS, and that qualifies for an allocation of QS based on rockfish legal landings from 2000 to 2006 (and that is not assigned rockfish QS under the entry level trawl fishery transition allocation under the provisions in paragraph (e)(3) of this section), according to the following procedure:

            (i) Sum the rockfish legal landings for each rockfish primary species “s” for each eligible LLP license “l” for each year during the fishery seasons established in Table 28a to this part. For purposes of this calculation, the Regional Administrator will not assign any amount of rockfish legal landings to an LLP license that is assigned rockfish QS under the provisions in paragraph (e)(3) of this section. This yields the Rockfish Total Catch for each rockfish primary species for each year.

            (ii) For each rockfish primary species, sum the highest 5 years of Rockfish Total Catch for each eligible LLP license described under paragraph (e)(2)(i) of this section. This yields the Highest 5 Yearsls. This amount is equal to the number of rockfish QS units for that LLP license for that rockfish primary species.
            (iii) Sum the Highest 5 Yearsls in paragraph (e)(2)(ii) of this section of all eligible LLP licenses for each rockfish primary species. The result is the ∑Highest 5 Yearsls (or All Highest 5 Yearss).
            (3) Calculation of rockfish QS allocation for LLP licenses that receive rockfish QS under the entry level trawl fishery transition allocation. Based on the Rockfish Program official record, the Regional Administrator shall determine the initial allocation of rockfish QS for each rockfish primary species assigned to each LLP license indicated on a timely and complete Application for Rockfish QS that is approved by NMFS, that qualifies for an allocation of QS based on rockfish legal landings from 2007, 2008, or 2009 under the entry level trawl fishery transition allocation (and that is not assigned rockfish QS under the provisions in paragraph (e)(2) of this section), according to the following procedure:

            (i) Assign one Rockfish Landing Unit to an LLP license for each year a rockfish legal landing of any rockfish primary species was made to an entry level processor under the authority of an LLP license during the season dates for the entry level trawl fishery in 2007, 2008, or 2009 as established in Table 28b to this part. This yields the Rockfish Landing Units.l For purposes of this calculation, the Regional Administrator will not assign any Rockfish Landing Units to an LLP license that is assigned rockfish QS under the provisions in paragraph (e)(2) of this section.
            (ii) Sum the Rockfish Landing Units of all eligible LLP licenses.
            (iii) Divide the Rockfish Landing Unitsl in paragraph (e)(3)(i) of this section for an LLP license by the sum of all Rockfish Landing Unitsl of all eligible LLP licenses in paragraph (e)(3)(ii) of this section. The result is the Percentage of the Total Entry Level Trawl Fishery Transition Rockfish QS Pooll as presented in the following equation:
            
            Rockfish Landing Unitsl/Σ Rockfish Landing Unitsl = Percentage of the Total Entry Level Trawl Fishery Transition Rockfish QS pooll.
            
            

            (iv) Determine the Total Entry Level Trawl Fishery Transition Rockfish QS pool for each rockfish primary species “s” as presented in the following equation:
            
            (Σ All Highest 5 Yearss/0.975) −Σ All Highest 5 Yearss (as calculated in paragraph (e)(2)(iii) of this section) = Total Entry Level Trawl Fishery Transition Rockfish QS pools.
            
            
            (v) Multiply the Percentage of the Total Entry Level Trawl Fishery Transition Rockfish QS pool for each LLP license, as calculated in paragraph (e)(3)(iii) of this section, by the Total Entry Level Trawl Fishery Transition Rockfish QS pool for each rockfish primary species, as calculated in paragraph (e)(3)(iv) of this section. This yields the number of rockfish QS units for that LLP license for that rockfish primary species.
            (vi) All rockfish QS units calculated in paragraph (e)(3)(v) of this section are assigned to the catcher vessel sector.
            (4) Rockfish initial QS pool. The rockfish initial QS pool for each rockfish primary species, and for each sector, is equal to the sum of all QS units assigned to LLP licenses, and in each sector, as calculated under paragraphs (e)(2) and (e)(3) of this section as of February 14, 2012.
            (5) Non-severability of rockfish QS from an LLP license. Rockfish QS assigned to an LLP license is non-severable from that LLP license, except as provided for under § 679.80(f)(2).
            (f) Transfer of rockfish QS—(1) Transfer of rockfish QS. A person may transfer an LLP license, and any rockfish QS assigned to that LLP license under the provisions in § 679.4(k)(7), provided that the LLP license is not assigned rockfish QS in excess of the use cap specified in § 679.82(a)(2) at the time of transfer.
            (2) Transfer of rockfish QS assigned to LLP licenses that exceeds rockfish QS use caps. (i) If an LLP license is assigned an initial allocation of aggregate rockfish QS that exceeds a use cap specified in § 679.82(a)(2), the LLP license holder may transfer rockfish QS in excess of the use cap specified in § 679.82(a)(2) separate from that LLP license and assign it to one or more LLP licenses. However, a transfer may not be approved by NMFS if that transfer would cause the receiving LLP license to exceed a use cap specified in § 679.82(a)(2).
            (ii) Prior to the transfer of an LLP license that is assigned an initial allocation of aggregate rockfish QS that exceeds a use cap specified in § 679.82(a)(2), the LLP license holder must transfer the rockfish QS that is in excess of the use cap specified in § 679.82(a)(2), separate from that LLP license, and assign it to one or more LLP licenses under paragraph (f)(2)(i) of this section. On completion of the transfer of QS, the LLP license that was initially allocated an amount of aggregate rockfish QS in excess of the use cap may not exceed the use cap specified in § 679.82(a)(2).
            (iii) Any rockfish QS associated with the LLP license that is in excess of the use cap may be transferred only if Block C of the Application for Transfer License Limitation Program Groundfish/Crab License is filled out entirely.
            (iv) Rockfish QS may only be transferred to an LLP license that has been assigned rockfish QS with the same sector designation as the rockfish QS to be transferred.
            (v) Rockfish QS that is transferred from an LLP license that was initially allocated an amount of aggregate rockfish QS in excess of the use cap specified in § 679.82(a)(2) and assigned to another LLP license may not be severed from the receiving LLP license.
            [76 FR 81277, Dec. 27, 2011; 77 FR 38014, June 26, 2012]
          
          
            § 679.81
            Rockfish Program annual harvester privileges.
            (a) Sector and LLP license allocations of rockfish primary species—(1) General. Each calendar year, the Regional Administrator will determine the tonnage of rockfish primary species that will be assigned to participants in a rockfish cooperative. This amount will be assigned to rockfish cooperatives as described in paragraph (b) of this section.
            (2) Calculation. (i) The amount of rockfish primary species “s” allocated to the Rockfish Program is calculated by deducting the incidental catch allowance the Regional Administrator determines is required on an annual basis in other non-target fisheries from the TAC. The remaining TAC for that rockfish primary species (TACs) is assigned for use by the rockfish entry level longline fishery and rockfish cooperatives.
            (ii) The allocation of TACs for each rockfish primary species to the rockfish entry level longline fishery is established in Table 28e to this part.
            (iii) The allocation of TACs to rockfish cooperatives is equal to the amount remaining after allocation to the rockfish entry level longline fishery (cooperative TACs).
            (b) Allocations of rockfish primary species CQ to rockfish cooperatives—(1) Rockfish primary species TAC
              s
              assigned to the catcher/processor and catcher vessel sector. Cooperative TACs assigned for a rockfish primary species will be divided between the catcher/processor sector and the catcher vessel sector. Each sector will receive a percentage of cooperative TACs for each rockfish primary species equal to the sum of the rockfish QS units assigned to all LLP licenses that receive rockfish QS in that sector divided by the rockfish QS pool for that rockfish primary species. Expressed algebraically for each rockfish primary species “s” in paragraphs (b)(1)(i) and (ii) of this section:
            (i) Catcher/Processor Sector TACs = [(Cooperative TACs) × (Rockfish QS Units in the Catcher/Processor Sectors/Rockfish QS Pools)].
            (ii) Catcher Vessel Sector TACs = [(Cooperative TACs) × (Rockfish QS Units in the Catcher Vessel Sectors/Rockfish QS Pools)].
            
            (2) Allocations of rockfish primary species to rockfish cooperatives. TAC is assigned to each rockfish cooperative based on the rockfish QS assigned to that fishery in each sector according to the following procedures:
            (i) Catcher vessel sector rockfish cooperatives. The amount of TACs for each rockfish primary species assigned to a catcher vessel rockfish cooperative is equal to the amount of rockfish QS units assigned to that rockfish cooperative divided by the total rockfish QS assigned to rockfish cooperatives in the catcher vessel sector multiplied by the catcher vessel TACs. Once TACs for a rockfish primary species is assigned to a catcher vessel rockfish cooperative, it is issued as CQ specific to that rockfish cooperative. The amount of CQ for each rockfish primary species that is assigned to a rockfish cooperative is expressed algebraically as follows:
            
            CQs = [(Catcher Vessel Sector TACs) × (Rockfish QS assigned to that rockfish cooperatives/Rockfish QS Units assigned to all rockfish cooperatives in the Catcher Vessel Sectors)].
            
            (ii) Catcher/processor sector rockfish cooperatives. The amount of TACs for each rockfish primary species assigned to a catcher/processor rockfish cooperative is equal to the amount of rockfish QS units assigned to that rockfish cooperative divided by the sum of the rockfish QS units assigned to rockfish cooperatives in the catcher/processor sector multiplied by the catcher/processor TACs. Once TAC for a rockfish primary species is assigned to a catcher/processor rockfish cooperative, it is issued as CQ specific to that rockfish cooperative.

            The amount of CQ for each rockfish primary species that is assigned to a rockfish cooperative is expressed algebraically as follows:
            
            CQ = [(Catcher/Processor Sector TACs) × (Rockfish QS Units assigned to that rockfish cooperative/Rockfish QS Units assigned to all rockfish cooperatives in the Catcher/Processor Sector)].
            
            (c) Allocations of rockfish secondary species CQ to rockfish cooperatives—(1) General. Each calendar year, the Regional Administrator will determine the tonnage of rockfish secondary species that may be assigned to the rockfish cooperatives as rockfish CQ. This amount will be assigned to the rockfish cooperatives in the catcher/processor sector and the catcher vessel sector.
            (2) Amount of rockfish secondary species tonnage assigned. The amount of rockfish secondary species tonnage that may be assigned to the catcher/processor sector and the catcher vessel sector is specified in Table 28c to this part.
            (3) Assignment of rockfish secondary species. Rockfish secondary species will be assigned only to rockfish cooperatives.
            (4) Determining the amount of rockfish secondary species CQ assigned to a rockfish cooperative. The amount of CQ for each rockfish secondary species that is assigned to each rockfish cooperative is determined according to the following procedures:
            (i) CQ assigned to rockfish cooperatives in the catcher/processor sector. The CQ for a rockfish secondary species that is assigned to a catcher/processor rockfish cooperative is equal to the amount of that rockfish secondary species allocated to the catcher/processor sector in the Rockfish Program as specified in Table 28c to this part, multiplied by the sum of the rockfish QS units for all rockfish primary species assigned to that catcher/processor rockfish cooperative divided by the sum of the rockfish QS units assigned to rockfish cooperatives for all rockfish primary species in the catcher/processor sector. Expressed algebraically in the following equation:
            
            
              CQ for that Secondary Species = Amount of that rockfish secondary species allocated to the catcher/processor sector in the Rockfish Program × (Σ Rockfish QS units for all rockfish primary species assigned to that rockfish cooperative/Σ Rockfish QS units for all rockfish primary species assigned to all rockfish cooperatives in the catcher/processor sector).
            
            
            (ii) CQ assigned to rockfish cooperatives in the catcher vessel sector. The CQ for a rockfish secondary species that is assigned to a catcher vessel rockfish cooperative is equal to the amount of that rockfish secondary species allocated to the catcher vessel sector in the Rockfish Program as specified in Table 28c to this part, multiplied by the sum of the rockfish QS units for all rockfish primary species assigned to that catcher vessel rockfish cooperative divided by the sum of the rockfish QS units assigned to rockfish cooperatives for all rockfish primary species in the catcher vessel sector. Expressed algebraically in the following equation:
            
            
              CQ for that Secondary Species = Amount of that rockfish secondary species allocated to the catcher vessel sector in the Rockfish Program × (Σ Rockfish QS units for all rockfish primary species assigned to that rockfish cooperative/Σ Rockfish QS units assigned to all rockfish cooperatives for all rockfish primary species in the catcher vessel sector).
            
            
            (d) Allocations of rockfish halibut PSC CQ to rockfish cooperatives—(1) General. Each calendar year, the Regional Administrator will determine the tonnage of rockfish halibut PSC that will be assigned to the Rockfish Program. This amount will be allocated appropriately to the catcher/processor sector and the catcher vessel sector. The tonnage of rockfish halibut PSC assigned to a sector will be further assigned as CQ only to rockfish cooperative(s) within that sector.
            (2) Amount of halibut PSC that may be assigned. (i) The amount of halibut PSC that may be assigned to the catcher vessel and catcher/processor sectors is specified in Table 28d to this part.
            (ii) The amount of halibut PSC that is not assigned to the catcher vessel and catcher/processor sectors as specified in Table 28d to this part will not be assigned for use as halibut PSC or as halibut IFQ.
            (3) Use of rockfish halibut PSC by a rockfish eligible harvester. (i) Rockfish halibut PSC assigned to a sector will be assigned only to rockfish cooperatives within that sector.
            (ii) Rockfish halibut PSC specified in Table 28d is not assigned to rockfish opt-out vessels.
            (iii) Rockfish halibut PSC specified in Table 28d is not assigned to the rockfish entry level longline fishery.
            (4) Determining the amount of rockfish halibut PSC CQ assigned to a rockfish cooperative. The amount of rockfish halibut PSC CQ that is assigned to each rockfish cooperative is determined according to the following procedures:
            (i) CQ assigned to rockfish cooperatives in the catcher/processor sector. The CQ for halibut PSC that is assigned to a catcher/processor rockfish cooperative is equal to the amount of halibut PSC allocated to the catcher/processor sector in the Rockfish Program as specified in Table 28d to this part, multiplied by the sum of the rockfish QS units for all rockfish primary species assigned to that catcher/processor rockfish cooperative divided by the sum of the rockfish QS units assigned to rockfish cooperatives for all rockfish primary species in the catcher/processor sector. This is expressed algebraically in the following equation:
            
            
              CQ for rockfish halibut PSC = Amount halibut PSC allocated to the catcher/processor sector in the Rockfish Program × (Σ Rockfish QS units assigned to that rockfish cooperative/Σ Rockfish QS units assigned to all rockfish cooperatives in the catcher/processor sector).
            
            
            (ii) CQ assigned to rockfish cooperatives in the catcher vessel sector. The CQ for halibut PSC that is assigned to a catcher vessel rockfish cooperative is equal to the amount of halibut PSC allocated to the catcher vessel sector in the Rockfish Program as specified in Table 28d to this part, multiplied by the sum of the rockfish QS units for all rockfish primary species assigned to that catcher vessel rockfish cooperative divided by the sum of the rockfish QS units assigned to rockfish cooperatives for all rockfish primary species in the catcher vessel sector. This is expressed algebraically in the following equation:
            
            
              CQ for rockfish halibut PSC = Amount halibut PSC allocated to the catcher vessel sector in the Rockfish Program × (Σ Rockfish QS units assigned to that rockfish cooperative/Σ Rockfish QS units assigned to all rockfish cooperatives in the catcher vessel sector).
            
            
            (e) Assigning rockfish QS to a rockfish cooperative—(1) General. Each calendar year, a person that is participating in the Rockfish Program may assign an LLP license and the rockfish QS assigned to that LLP license to a Rockfish cooperative. A rockfish eligible harvester assigns rockfish QS to a rockfish cooperative on a complete application for CQ that is approved by NMFS and that meets the requirements of paragraph (f) of this section.
            (i) An LLP license and rockfish QS may be assigned to a catcher vessel cooperative if that rockfish QS is derived from legal rockfish landings assigned to the catcher vessel sector.
            (ii) An LLP license and rockfish QS may be assigned to a catcher/processor cooperative if that rockfish QS is derived from rockfish legal landings assigned to the catcher/processor sector.
            (2) Catcher/Processor opt-out. Each calendar year, a person holding an LLP license assigned rockfish QS in the catcher/processor sector may opt-out of participating in a rockfish cooperative. NMFS will presume a person has opted-out of participating in a rockfish cooperative if that person and LLP license with rockfish QS is not named on a timely submitted Annual Application for Cooperative Fishing Quota. A person may not assign an LLP license assigned rockfish QS in the catcher/processor sector to both a rockfish cooperative and opt-out of participating in a rockfish cooperative.
            (f) Annual Application for the Rockfish Program—(1) Application for Rockfish Cooperative Fishing Quota (CQ). If a designated rockfish cooperative representative submits a complete and timely application that is approved by NMFS, the cooperative will receive a CQ permit. The CQ permit will list the amount of CQ, by rockfish primary species, rockfish secondary species, and halibut PSC held by the rockfish cooperative, the members of the rockfish cooperative, LLP licenses assigned to that rockfish cooperative, and the vessels that are authorized to harvest fish under that CQ permit. This application may only be submitted to NMFS using the methods described on the application.
            (2) Application forms. Application forms are available on the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov, or by contacting NMFS at (800) 304-4846, Option 2.
            (3) Deadline. (i) A completed application must be received by NMFS no later than 1700 hours, A.l.t., on March 15, 2012, for the first year of the program and March 1 for all subsequent years, or if sent by U.S. mail, the application must be postmarked by that time. For applications delivered by hand delivery or carrier only, the receiving date of signature by NMFS staff is the date the application was received. If the application is submitted by facsimile, the receiving date of the application is the date stamped received by NMFS.
            (ii) Objective written evidence of timely application will be considered as proof of a timely application.
            (4) Contents of the Application. A completed application must contain the information specified on the Application for Rockfish Cooperative Fishing Quota identifying the rockfish cooperative, members of the cooperative, and processor associate of a catcher vessel rockfish cooperative, with all applicable fields accurately filled-in and all required documentation attached.
            (i) Additional documentation. For the cooperative application to be considered complete, the following documents must be attached to the application:
            (A) A copy of the business license issued by the state in which the rockfish cooperative is registered as a business entity;
            (B) A copy of the articles of incorporation or partnership agreement of the rockfish cooperative;
            (C) Provide the names of all persons, to the individual level, holding an ownership interest in the LLP license and the percentage ownership each person and individual holds in the LLP license;
            (D) A copy of the rockfish cooperative agreement signed by the members of the rockfish cooperative (if different from the articles of incorporation or partnership agreement of the rockfish cooperative) that includes terms that specify that:
            (1) Rockfish QS holders affiliated with rockfish processors cannot participate in price setting negotiations except as permitted by general antitrust law;
            (2) The rockfish cooperative must establish a monitoring program sufficient to ensure compliance with the Rockfish Program;
            
            (3) The proposed fishing plan to be used by members of the cooperative, including any proposed cooperative specific monitoring procedures and any voluntary codes of conduct that apply to the members of the cooperative, if applicable; and
            (4) Terms and conditions to specify the obligations of rockfish QS holders who are members of the rockfish cooperative to ensure the full payment of rockfish cost recovery fees that may be due.
            (ii) Applicant signature and certification. The applicant, including the processor associate of the rockfish cooperative, must sign and date the application certifying that all information is true, correct, and complete to the best of his or her knowledge and belief. If the application is completed by a designated representative, then explicit authorization signed by the applicant must accompany the application.
            (5) Issuance of CQ. NMFS will not issue a CQ permit if an application is not complete and approved by NMFS. Issuance by NMFS of a CQ permit is not a determination that the rockfish cooperative is formed or is operating in compliance with antitrust law.
            (6) LLP licenses and rockfish QS not designated on a timely and complete application for rockfish CQ. NMFS will prohibit any LLP licenses with rockfish QS assigned to that LLP license from fishing in the directed rockfish primary fisheries in the Central GOA for a calendar year if that LLP license is not designated on a timely and complete application for CQ for that calendar year that is approved by NMFS. Rockfish sideboard provisions described in § 679.82 shall apply to that LLP license, as applicable.
            (g) Application for inter-cooperative transfer of cooperative quota (CQ)—(1) Completed application. NMFS will process an application for inter-cooperative transfer of CQ provided that an electronic online transfer application is completed by the transferor and transferee, with all applicable fields accurately filled-in.
            (2) Certification of transferor. (i) The transferor's designated representative must log into NMFS' online system and create a transfer request as indicated on the computer screen. By using the transferor's NMFS ID, password, and Transfer Key and submitting the transfer request, the designated representative certifies that all information is true, correct, and complete.
            (ii) The transferee's designated representative must log into the online system and accept the transfer request. By using the transferee's NMFS ID, password, and Transfer Key, the designated representative certifies that all information is true, correct, and complete.
            (h) Maximum retainable amount (MRA) limits—(1) Rockfish cooperative. A vessel assigned to a rockfish cooperative and fishing under a CQ permit may harvest groundfish species not allocated as CQ up to the amounts of the MRAs for those species as established in Table 30 to this part.
            (2) Opt-out vessels. A rockfish eligible harvester who opted-out of participating in a rockfish cooperative is subject to MRAs for rockfish primary species and rockfish secondary species as established in Table 10 to this part.
            (3) Rockfish entry level longline fishery. A person directed fishing in the rockfish entry level longline fishery may harvest groundfish species other than rockfish primary species up to amounts of the MRAs for those species as established in Table 10 to this part.
            (4) Maximum retainable amount (MRA) calculation and limits—catcher vessels. (i) The MRA for groundfish species not allocated as CQ (incidental catch species) for vessels fishing under the authority of a CQ permit is calculated as a proportion of the total allocated rockfish primary species and rockfish secondary species on board the vessel in round weight equivalents using the retainable percentage in Table 30 to this part; except that—
            (ii) Once the amount of shortraker rockfish harvested in the catcher vessel sector is equal to 9.72 percent of the shortraker rockfish TAC in the Central GOA regulatory area, then shortraker rockfish may not be retained by any participant in the catcher vessel sector while fishing under the authority of a CQ permit.
            (5) Maximum retainable amount (MRA) calculation and limits—catcher/processor vessels. The MRA for groundfish species not allocated as CQ (incidental catch species) for vessels fishing under the authority of a CQ permit is calculated as a proportion of the total allocated rockfish primary species and rockfish secondary species on board the vessel in round weight equivalents using the retainable percentage in Table 30 to this part as determined under § 679.20(e)(3)(iv).
            (i) Rockfish cooperative—(1) General. This section governs the formation and operation of rockfish cooperatives. The regulations in this section apply only to rockfish cooperatives that have formed for the purpose of fishing with CQ issued annually by NMFS.
            (i) Members of rockfish cooperatives should consult legal counsel before commencing any activity if the members are uncertain about the legality under the antitrust laws of the rockfish cooperative's proposed conduct.
            (ii) Membership in a rockfish cooperative is voluntary. No person may be required to join a rockfish cooperative.
            (iii) Members may leave a rockfish cooperative, but any CQ contributed by the rockfish QS held by that member remains assigned to that rockfish cooperative for the remainder of the calendar year.
            (iv) An LLP license or vessel that has been assigned to a rockfish cooperative and that leaves the rockfish cooperative continues to be subject to the sideboard provisions established for that rockfish cooperative under § 679.82(d) and (e), as applicable, for that calendar year.
            (v) If a person becomes the holder of an LLP license that had been previously assigned to a rockfish cooperative, then that person may join that rockfish cooperative upon receipt of that LLP license, but may not assign that LLP license to another rockfish cooperative during that calendar year.
            (2) Legal and organizational requirements. A rockfish cooperative must meet the following legal and organizational requirements before it is eligible to receive CQ:
            (i) Each rockfish cooperative must be formed as a partnership, corporation, or other legal business entity that is registered under the laws of one of the 50 states or the District of Columbia;
            (ii) Each rockfish cooperative must appoint an individual as designated representative to act on the rockfish cooperative's behalf and serve as contact point for NMFS for questions regarding the operation of the rockfish cooperative. The designated representative must be an individual, and may be a member of the rockfish cooperative, or some other individual designated by the rockfish cooperative;
            (iii) Each rockfish cooperative must submit a complete and timely application for CQ.
            (3) General requirements. The following table describes the requirements to form a rockfish cooperative in the catcher vessel or catcher/processor sector.
            
              
                Requirement
                Catcher vessel sector
                Catcher/processor sector
              
              
                (i) Who may join a rockfish cooperative?
                Only persons who hold rockfish QS may join a rockfish cooperative.
              
              
                (ii) What is the minimum number of LLP licenses that must be assigned to form a rockfish cooperative?
                No minimum requirement.
              
              
                (iii) Is an association with a rockfish processor required?
                Yes, a rockfish QS holder may only be a member of a rockfish cooperative formed in association with a rockfish processor. The rockfish cooperative may not receive rockfish CQ unless a shoreside processor eligible to receive rockfish CQ has indicated that it may be willing to receive rockfish CQ from that cooperative in the application for CQ, as described under § 679.81, that is submitted by that cooperative
                No.
              
              
                (iv) Is a rockfish cooperative member required to deliver catch to the rockfish processor with whom the rockfish cooperative is associated?
                No
                N/A.
              
              
                
                (v) Is there a minimum amount of rockfish QS that must be assigned to a rockfish cooperative for it to be allowed to form?
                No
                No.
              
              
                (vi) What is allocated to the rockfish cooperative?
                CQ for rockfish primary species, rockfish secondary species, and rockfish halibut PSC, based on the rockfish QS assigned to all of the LLP licenses that are assigned to the cooperative.
              
              
                (vii) Is this CQ an exclusive harvest privilege?
                Yes, the members of the rockfish cooperative have an exclusive harvest privilege to collectively catch this CQ, or a cooperative may transfer all or a portion of this CQ to another rockfish cooperative.
              
              
                (viii) Is there a season during which designated vessels may catch CQ?
                Yes, any vessel designated to catch CQ for a rockfish cooperative is limited to catching CQ during the season beginning on 1200 hours, A.l.t., on May 1 through 1200 hours, A.l.t., on November 15.
              
              
                (ix) Can any vessel catch a rockfish cooperative's CQ?
                No, only vessels that are named on the application for CQ for that rockfish cooperative may catch the CQ assigned to that rockfish cooperative. A vessel may be assigned to only one rockfish cooperative in a calendar year.
              
              
                (x) Can a member of a rockfish cooperative transfer CQ individually to another rockfish cooperative without the approval of the other members of the rockfish cooperative?
                No, only the rockfish cooperative's designated representative, and not individual members, may transfer its CQ to another rockfish cooperative. Any such transfer must be approved by NMFS as established under paragraph (i)(4)(ii) of this section.
              
              
                (xi) Can a rockfish cooperative in the catcher/processor sector transfer its sideboard limit?
                N/A
                No, a sideboard limit assigned to a rockfish cooperative in the catcher/processor sector is a limit applicable to a specific rockfish cooperative, and may not be transferred between rockfish cooperatives.
              
              
                (xii) Is there a hired master requirement?
                No, there is no hired master requirement.
              
              
                (xiii) Can an LLP license be assigned to more than one rockfish cooperative in a calendar year?
                No, an LLP license may only be assigned to one rockfish cooperative in a calendar year. A person holding multiple LLP licenses with associated rockfish QS may assign different LLP licenses to different rockfish cooperatives subject to any other restrictions that may apply.
              
              
                (xiv) Can a rockfish processor be associated with more than one rockfish cooperative?
                Yes
                N/A.
              
              
                (xv) Can an LLP license be assigned to a rockfish cooperative and opt-out of participating in a rockfish cooperative?
                N/A
                No, each calendar year an LLP license must either be assigned to a rockfish cooperative or opt-out.
              
              
                (xvi) Which members may harvest the rockfish cooperative's CQ?
                That is determined by the rockfish cooperative contract signed by its members. Any violations of this contract by one cooperative member may be subject to civil claims by other members of the rockfish cooperative.
              
              
                (xvii) Does a rockfish cooperative need a contract?
                Yes, a rockfish cooperative must have a membership agreement or contract that specifies how the rockfish cooperative intends to harvest its CQ. A copy of this agreement or contract must be submitted to NMFS with the cooperative's application for CQ.
              
              
                (xviii) What happens if the rockfish cooperative exceeds its CQ amount?
                A rockfish cooperative is not authorized to catch fish in excess of its CQ and must not exceed its CQ amount at the end of the calendar year. Exceeding a CQ is a violation of the Rockfish Program regulations. Each member of the rockfish cooperative is jointly and severally liable for any violations of the Rockfish Program regulations while fishing under authority of a CQ permit. This liability extends to any persons who are hired to catch or receive CQ assigned to a rockfish cooperative. Each member of a rockfish cooperative is responsible for ensuring that all members of the rockfish cooperative comply with all regulations applicable to fishing under the Rockfish Program.
              
              
                (xix) Is there a limit on how much CQ a rockfish cooperative may hold or use?
                Yes, see § 679.82(a) for the provisions that apply.
              
              
                (xx) Is there a limit on how much CQ a vessel may harvest?
                Yes, see § 679.82(a) for the provisions that apply.
              
              
                
                (xxi) Is there a requirement that a rockfish cooperative pay rockfish cost recovery fees?
                Yes, see § 679.85 for the provisions that apply.
              
              
                (xxii) When does catch count against my CQ permit?
                Any vessel fishing checked-in (and therefore fishing under the authority of a CQ permit must count any catch of rockfish primary species, rockfish secondary species, or rockfish halibut PSC against that rockfish cooperative's CQ from May 1 until November 15, or until the effective date of a rockfish cooperative termination of fishing declaration that has been approved by NMFS).
              
              
                (xxiii) If my vessel is checked-out and fishing in a directed flatfish fishery in the Central GOA and I catch groundfish and halibut PSC, does that count against the rockfish cooperative's CQ?
                No. If you are fishing in a directed flatfish fishery and checked-out of the Rockfish Program fisheries, you are not fishing under the authority of a CQ permit. Groundfish harvests would not be debited against the rockfish cooperative's CQ permit. In this case, any catch of halibut would be attributed to the halibut PSC limit for that directed target fishery and gear type and any applicable sideboard limit.
              
              
                (xxiv) Can my rockfish cooperative negotiate prices for me?
                The rockfish cooperatives formed under the Rockfish Program are intended to conduct and coordinate harvest activities for their members. Rockfish cooperatives formed under the Rockfish Program are subject to existing antitrust laws. Collective price negotiation by a rockfish cooperative must be conducted in accordance with existing antitrust laws.
              
              
                (xxv) Are there any special reporting requirements?
                Yes, each year a rockfish cooperative must submit an annual rockfish cooperative report to NMFS by December 15 of that year. See § 679.5(r)(6) for the reporting requirements.
              
              
                (xxvi) What is required in the annual rockfish cooperative report?
                The annual rockfish cooperative report must include at a minimum:
              
              
                 
                (A) The rockfish cooperative's CQ, sideboard limit (if applicable), and any rockfish sideboard fishery harvests made by the vessels in the rockfish cooperative on a vessel-by-vessel basis;
              
              
                 
                (B) The rockfish cooperative's actual retained and discarded catch of CQ, and sideboard limit on an area-by-area and vessel-by-vessel basis;
              
              
                 
                (C) A description of the method used by the rockfish cooperative to monitor fisheries in which rockfish cooperative vessels participated; and
              
              
                 
                (D) A description of any civil actions taken by the rockfish cooperative in response to any members that exceeded their allowed catch.
              
            
            (4) Additional requirements—(i) Restrictions on fishing CQ assigned to a rockfish cooperative. A person fishing CQ assigned to a rockfish cooperative must maintain a copy of the CQ permit onboard any vessel that is being used to harvest any rockfish primary species, or rockfish secondary species, or that uses any rockfish halibut PSC CQ.
            (ii) Transfer of CQ between rockfish cooperatives. Rockfish cooperatives may transfer CQ during a calendar year with the following restrictions:
            (A) A rockfish cooperative may only transfer CQ to another rockfish cooperative;
            (B) A rockfish cooperative may only receive CQ from another rockfish cooperative;
            (C) A rockfish cooperative may transfer or receive rockfish CQ only if that cooperative has been assigned at least two LLP licenses with rockfish QS assigned to those LLP licenses;
            (D) A rockfish cooperative in the catcher vessel sector may not transfer any CQ to a rockfish cooperative in the catcher/processor sector;
            (E) A rockfish cooperative in the catcher/processor sector may not transfer any rougheye rockfish CQ or shortraker rockfish CQ to a rockfish cooperative in the catcher vessel sector.
            (F) A rockfish cooperative receiving rockfish primary species CQ by transfer must assign that rockfish primary species CQ to a member(s) of the rockfish cooperative for the purposes of applying the use caps established under § 679.82(a). NMFS will not approve a transfer if that member would exceed the use cap as a result of the transfer. Rockfish secondary species or halibut PSC CQ is not assigned to a specific member of a rockfish cooperative;
            (G) A rockfish cooperative in the catcher/processor sector may not transfer any sideboard limit assigned to it; and

            (H) After November 15 of the year for which the CQ permit is issued, or upon approval of a rockfish cooperative termination of fishing declaration described in § 679.4(n)(2):
            (1) A cooperative may only use rockfish primary species and rockfish secondary species CQ for transfer;
            (2) A cooperative may not transfer halibut PSC CQ;
            (5) Use of CQ. (i) A rockfish cooperative in the catcher vessel sector may not use a rockfish primary species CQ in excess of the amounts specified in § 679.82(a).
            (ii) For purposes of CQ use cap calculation, the total amount of CQ held or used by a person is equal to all tons of CQ derived from the rockfish QS held by that person and assigned to the rockfish cooperative and all tons of CQ assigned to that person by the rockfish cooperative from approved transfers.
            (iii) The amount of rockfish QS held by a person, and CQ derived from that rockfish QS is calculated using the individual and collective use cap rule established in § 679.82(a).
            (6) Successors-in-interest. If a member of a rockfish cooperative dies (in the case of an individual) or dissolves (in the case of a business entity), the LLP license(s) and associated rockfish QS held by that person will be transferred to the legal successor-in-interest under the procedures described in § 679.4(k)(6)(iv)(A). However, the CQ derived from that rockfish QS and assigned to the rockfish cooperative for that year from that person remains under the control of the rockfish cooperative for the duration of that calendar year. Each rockfish cooperative is free to establish its own internal procedures for admitting a successor-in-interest during the fishing season to reflect the transfer of an LLP license and associated rockfish QS.
            [76 FR 81277, Dec. 27, 2011; 77 FR 2478, Jan. 18, 2012, as amended at 80 FR 80703, Dec. 28, 2015]
          
          
            § 679.82
            Rockfish Program use caps and sideboard limits.
            (a) Use caps —(1) General. (i) Use caps limit the amount of rockfish QS that may be held or used by a rockfish eligible harvester and the amount of CQ that may be held or used by a rockfish cooperative, harvested by a vessel, or received or processed by a rockfish processor.
            (ii) Use caps do not apply to halibut PSC CQ.
            (iii) Use caps may not be exceeded unless the entity subject to the use cap is specifically allowed to exceed a cap according to the criteria established under this paragraph (a), or by an operation of law.
            (iv) All rockfish QS use caps are based on the aggregate rockfish primary species initial rockfish QS pool established by NMFS in Table 29 to this part.
            (v) Sablefish and Pacific cod CQ processing use caps are based on the amount of CQ assigned to the catcher vessel sector during a calendar year.
            (2) Rockfish QS use cap. A person may not individually or collectively hold or use more than:
            (i) Four (4.0) percent of the aggregate rockfish primary species QS initially assigned to the catcher vessel sector and resulting CQ unless that rockfish eligible harvester qualifies for an exemption to this use cap under paragraph (a)(6) of this section;
            (ii) Forty (40.0) percent of the aggregate rockfish primary species QS initially assigned to the catcher/processor sector and resulting CQ unless that rockfish eligible harvester qualifies for an exemption to this use cap under paragraph (a)(6) of this section.
            (3) Catcher vessel cooperative rockfish CQ use cap. A catcher vessel rockfish cooperative may not hold or use an amount of rockfish primary species CQ during a calendar year that is greater than an amount resulting from 30.0 percent of the aggregate rockfish primary species QS initially assigned to the catcher vessel sector.
            (4) Vessel use cap. (i) A catcher vessel may not harvest an amount of rockfish primary species CQ greater than 8.0 percent of the aggregate rockfish primary species CQ issued to the catcher vessel sector during a calendar year.
            (ii) A catcher/processor vessel may not harvest an amount of rockfish primary species CQ greater than 60.0 percent of the aggregate rockfish primary species CQ issued to the catcher/processor sector during a calendar year.
            (5) Use cap for rockfish processors. (i) A rockfish processor may not receive or process an amount of rockfish primary species harvested with CQ assigned to the catcher vessel sector greater than 30.0 percent of the aggregate rockfish primary species CQ assigned to the catcher vessel sector during a calendar year.
            (ii) A rockfish processor may not receive or process an amount of Pacific cod harvested with CQ assigned to the catcher vessel sector greater than 30.0 percent of Pacific cod CQ issued to the catcher vessel sector during a calendar year.
            (iii) A rockfish processor may not receive or process an amount of sablefish harvested with CQ assigned to the catcher vessel sector greater than 30.0 percent of sablefish CQ issued to the catcher vessel sector during a calendar year.
            (iv) The amount of aggregate rockfish primary species, Pacific cod, or sablefish CQ assigned to the catcher vessel sector that is received by a rockfish processor is calculated based on the sum of all landings made with CQ received or processed by that rockfish processor and the CQ received or processed by any person affiliated with that rockfish processor as that term is defined in § 679.2.
            (6) Use cap exemptions—(i) Rockfish QS. A rockfish QS holder may receive an initial allocation of aggregate rockfish QS in excess of the use cap in that sector only if that rockfish QS is assigned to LLP license(s) held by that rockfish eligible harvester prior to June 14, 2010, and continuously through the time of application for rockfish QS.
            (ii) Transfer limitations. A rockfish eligible harvester that receives an initial allocation of aggregate rockfish QS that exceeds the use cap listed in paragraph (a)(2) of this section shall not receive any rockfish QS by transfer (except by operation of law) unless and until that harvester's holdings of aggregate rockfish QS in that sector are reduced to an amount below the use cap specified in paragraph (a)(2) of this section.
            (b) Opt-out. Any vessel named on an LLP license that is not named on an approved Annual Application for Cooperative Fishing Quota, may not fish with any vessel named on the opted-out LLP license during that fishing year in any directed fishery for any rockfish primary species in the Central GOA and waters adjacent to the Central GOA when the rockfish primary species caught by that vessel is deducted from the Federal TAC specified under § 679.20.
            (c) Sideboard limitations—General. The regulations in this section restrict the vessels and holders of LLP licenses with rockfish legal landings that could generate rockfish QS from using the increased flexibility provided by the Rockfish Program to expand their level of participation in other GOA groundfish fisheries. These limitations are commonly known as “sideboards.”
            (1) Classes of sideboard restrictions. Three types of sideboard restrictions apply under the Rockfish Program:
            (i) Catcher vessel sideboard restrictions as described under paragraph (d) of this section;
            (ii) Catcher/processor rockfish sideboard restrictions as described under paragraph (e) of this section; and,
            (iii) Opt-out sideboard restrictions as described under paragraphs (e) and (f) of this section.
            (2) Notification of affected vessel owners and LLP license holders. After NMFS determines which vessels and LLP licenses may be subject to sideboard limitations as described in paragraphs (d) through (f) of this section, NMFS will inform each vessel owner and LLP license holder in writing of the type of rockfish sideboard limitation and issue a revised Federal Fisheries Permit and/or LLP license that displays the sideboard limitation(s) that may apply to that FFP or LLP on its face.
            (3) Appeals. A vessel owner or LLP license holder who believes that NMFS has incorrectly identified his or her vessel or LLP license as meeting the criteria for a sideboard limitation, or who disagrees with the specific sideboard ratio assigned to that LLP license, may make a contrary claim and provide evidence to NMFS. All claims must be submitted in writing with any documentation or evidence supporting the request within 30 days of being notified by NMFS of the sideboard limitation. NMFS will provide instructions for submitting such claims with the sideboard notification. An applicant must submit any documentation or evidence supporting a claim within 30 days of being notified by NMFS of the sideboard limitation. If NMFS finds the claim is unsupported, the claim will be denied in an Initial Administrative Determination (IAD). The affected persons may appeal this IAD using the procedures described in § 679.43.
            (4) Duration of sideboard limits. Unless otherwise specified, all sideboard limitations established under paragraph (e) of this section only apply from July 1 through July 31 of each year.
            (d) Sideboard provisions for catcher vessels—(1) Vessels subject to catcher vessel sideboard limits. Any vessel not specified in paragraph (d)(2) of this section that NMFS has determined meets any of the following criteria is subject to the provisions under this paragraph (d):
            (i) Any vessel whose rockfish legal landings could be used to generate rockfish QS for the catcher vessel sector; and,
            (ii) Any vessel named on an LLP license under whose authority rockfish legal landings were made that could be used to generate rockfish QS for the catcher vessel sector.
            (2) Applicability of sideboard provisions for specific catcher vessels. The following vessels are exempt from the sideboard limits in paragraph (d) of this section:
            (i) Any AFA catcher vessel that is not exempt from GOA groundfish sideboards under the AFA as specified under § 679.64(b)(2)(ii);
            (ii) Any vessel that made rockfish legal landings during the fishery seasons established in Table 28a to this part and during the entry level trawl fishery during 2007, 2008, or 2009 established in Table 28b to this part and that is designated on an approved application for rockfish QS as being excluded from the Rockfish Program as specified under § 679.80(d)(4)(ii); and
            (iii) Any vessel named on an LLP license under whose authority rockfish legal landings were made during the fishery seasons established in Table 28a to this part and during the entry level trawl fishery during 2007, 2008, or 2009 established in Table 28b to this part if that LLP license is designated on an approved application for rockfish QS as being excluded from the Rockfish Program as specified under § 679.80(d)(4)(ii).
            (3) Prohibition for directed fishing in the Western GOA and West Yakutat District rockfish fishery during July. Vessels subject to the provisions in this paragraph (d) may not participate in directed fishing in the Western GOA and West Yakutat District for northern rockfish, Pacific ocean perch, and pelagic shelf rockfish (or in waters adjacent to the Western GOA and West Yakutat District when northern rockfish, Pacific ocean perch, and pelagic shelf rockfish by that vessel is deducted from the Federal TAC as specified under § 679.20) from July 1 through July 31.
            (4) Prohibition for directed fishing in the specific GOA flatfish fisheries during July. Vessels subject to the provisions in this paragraph (d) may not participate in directed fishing for arrowtooth flounder, deep-water flatfish, and rex sole in the GOA (or in waters adjacent to the GOA when arrowtooth flounder, deep-water flatfish, and rex sole caught by that vessel is deducted from the Federal TAC as specified under § 679.20) from July 1 through July 31.
            (e) Rockfish and halibut PSC sideboard provisions for catcher/processor vessels—(1) Vessels subject to catcher/processor sideboard limits. Any vessel that NMFS has determined meets any of the following criteria is subject to the provisions under this paragraph (e):
            (i) Any vessel whose rockfish legal landings could be used to generate rockfish QS for the catcher/processor sector in the Rockfish Program; or
            (ii) Any vessel named on an LLP license under whose authority rockfish legal landings were made that could be used to generate rockfish QS for the catcher/processor sector in the Rockfish Program.
            (2) Prohibition for directed rockfish fishing in the Western GOA and West Yakutat District by non-Amendment 80 vessels assigned to the catcher/processor sector. Any vessel that meets the criteria established in paragraph (e)(1) of this section and that is not an Amendment 80 vessel is prohibited from directed fishing for northern rockfish, Pacific ocean perch, and pelagic shelf rockfish in the Western GOA and West Yakutat District (or in waters adjacent to the Western GOA and West Yakutat District when northern rockfish, Pacific ocean perch, and pelagic shelf rockfish by that vessel is deducted from the Federal TAC as specified under § 679.20) from July 1 through July 31.
            (3) Calculation of rockfish and halibut PSC sideboard limits assigned to each LLP license in the catcher/processor sector. NMFS will determine specific rockfish sideboard ratios for each LLP license assigned to the catcher/processor sector that could generate rockfish QS. These rockfish sideboard ratios will be noted on the face of an LLP license and will be calculated as follows:
            (i) For each rockfish sideboard fishery, divide the retained catch of that rockfish sideboard fishery from July 1 through July 31 in each year from 2000 through 2006 made under the authority of that LLP license, by the total retained catch of that rockfish sideboard fishery from July 1 through July 31 in each year from 2000 through 2006 by vessels operating under the authority of all eligible LLP licenses in the catcher/processor sector.
            (ii) For the deep-water halibut PSC sideboard limit, divide the halibut PSC used in the deep-water complex, except in the Central GOA rockfish fisheries, from July 1 through July 31 in each year from 2000 through 2006 under the authority of that LLP license, by the total deep-water halibut PSC used from July 1 through July 31 in each year from 2000 through 2006 by vessels operating under the authority of all LLP licenses in the catcher/processor sector.
            (iii) For the shallow-water halibut PSC sideboard limit, divide the halibut PSC used in the shallow-water complex from July 1 through July 31 in each year from 2000 through 2006 under the authority of that LLP license, by the total shallow-water halibut PSC used from July 1 through July 31 in each year from 2000 through 2006 by vessels operating under the authority of all LLP licenses in the catcher/processor sector.
            (4) Western GOA and West Yakutat District rockfish sideboard ratios. The rockfish sideboard ratio for each rockfish fishery in the Western GOA and West Yakutat District is established in the following table:
            
              
                For the management area of the . . .
                In the directed fishery for . . .
                The sideboard limit for the catcher/processor sector is . . .
              
              
                West Yakutat District
                Pelagic shelf rockfish
                ** percent of the TAC.
              
              
                 
                Pacific ocean perch
                ** percent of the TAC.
              
              
                Western GOA
                Pelagic shelf rockfish
                72.3 percent of the TAC.
              
              
                 
                Pacific ocean perch
                50.6 percent of the TAC.
              
              
                 
                Northern rockfish
                74.3 percent of the TAC.
              
            
            (5) GOA halibut PSC sideboard ratios. (i) The annual deep-water complex halibut PSC sideboard limit in the GOA is 2.5 percent of the annual halibut mortality limit.
            (ii) The annual shallow-water complex halibut PSC sideboard limit in the GOA is 0.1 percent of the annual halibut mortality limit.
            (6) Assigning a rockfish sideboard limit to a rockfish cooperative. Each rockfish cooperative in the catcher/processor sector will be assigned a portion of the rockfish sideboard limit for each rockfish species established in paragraph (e)(4) of this section according to the following formula.
            (i) For each rockfish sideboard fishery specified in paragraph (e)(4) of this section, sum the rockfish sideboard ratios of all LLP licenses as calculated under paragraph (e)(3) of this section assigned to that rockfish cooperative and multiply this result by the amount of TAC (in metric tons) assigned to that rockfish sideboard fishery.
            (ii) Once assigned, a catcher/processor rockfish cooperative may not exceed any rockfish sideboard limit assigned to that cooperative from July 1 through July 31.
            (7) Assigning a rockfish sideboard limit to catcher/processors that opt-out of participating in rockfish cooperatives. Holders of catcher/processor designated LLP licenses that opt-out of participating in a rockfish cooperative will receive the portion of each rockfish sideboard limit established in paragraph (e)(3) of this section not assigned to rockfish cooperatives.
            (8) Management of a rockfish opt-out sideboard limit. (i) If the Regional Administrator determines that an annual rockfish sideboard limit for opt-out vessels is sufficient to support directed fishing for that rockfish sideboard fishery, the Regional Administrator may establish a directed fishing allowance applicable to holders of catcher/processor designated LLPs that have opted-out of participating in a rockfish cooperative.
            (ii) If the Regional Administrator determines that a sideboard limit is insufficient to support a directed fishing allowance for that rockfish sideboard fishery, then the Regional Administrator may not allow directed fishing and set the allowance to zero for catcher/processor opt-out vessels from July 1 through July 31.

            (iii) Upon determining that a halibut PSC sideboard limit is or will be reached, the Regional Administrator will publish notification in the Federal Register prohibiting directed fishing for the rockfish sideboard fishery in the regulatory area or district for catcher/processor opt-out vessels that will be effective from July 1 through July 31.
            (9) Assigning deep-water and shallow-water halibut PSC sideboard limits to a rockfish cooperative. Each rockfish cooperative in the catcher/processor sector will be assigned a percentage of the deep-water and shallow-water halibut PSC sideboard limits based on the following calculation:
            (i) Sum the deep-water ratios of all LLP licenses assigned to that rockfish cooperative and multiply this result by the amount set out in paragraph (e)(5)(i) of this section; and
            (ii) Sum the shallow-water ratios of all LLP licenses assigned to that rockfish cooperative and multiply this result by the amount set out in paragraph (e)(5)(ii) of this section; and
            (iii) A rockfish cooperative may not exceed any deep-water or shallow-water halibut PSC sideboard limit assigned to that cooperative.
            (10) Assigning a halibut PSC limit to catcher/processor opt-out vessels. Catcher/processor opt-out vessels will receive the portion of the deep-water and shallow-water halibut PSC sideboard limit not assigned to catcher/processor rockfish cooperatives.
            (11) Management of halibut PSC limits assigned to catcher/processor opt-out vessels. (i) If the Regional Administrator determines that a halibut PSC sideboard limit for opt-out vessels is sufficient to support a directed fishing allowance for groundfish in the deep-water or shallow-water halibut PSC complex, then the Regional Administrator may establish a directed fishing allowance for that species or species group applicable to catcher/processor opt-out vessels.
            (ii) If the Regional Administrator determines that a sideboard limit is insufficient to support a directed fishing allowance for groundfish in the deep-water or shallow-water halibut PSC complex, then the Regional Administrator may not allow directed fishing and set the allowance to zero for the deep-water or shallow-water halibut PSC complex for catcher/processor opt-out vessels from July 1 through July 31.

            (iii) Upon determining that a halibut PSC sideboard limit is or will be reached, the Regional Administrator will publish notification in the Federal Register prohibiting directed fishing for the species or species in that complex for catcher/processors opt-out vessels that will be effective from July 1 through July 31. The following specific directed fishing closures will be implemented if a halibut PSC sideboard limit is reached:
            (A) If the shallow-water halibut PSC sideboard limit for catcher/processor opt-out vessels is or will be reached, then NMFS will close directed fishing in the GOA for:
            (1) Flathead sole; and
            (2) Shallow-water flatfish.
            (B) If the deep-water halibut PSC sideboard limit is or will be reached for catcher/processor opt-out vessels, then NMFS will close directed fishing in the GOA for:
            (1) Rex sole;
            (2) Deep-water flatfish; and
            (3) Arrowtooth flounder.
            (iv) Halibut PSC accounting. Any halibut mortality occurring under a CQ permit from July 1 through July 31 will not apply against the halibut PSC sideboard limits established in paragraph (e)(5) of this section.
            (f) Sideboard provisions—catcher/processor opt-out provisions—(1) Vessels subject to opt-out sideboard provisions. In addition to the sideboards for opt-out vessels in paragraphs (e)(7) and (e)(10) of this section, any catcher/processor opt-out vessel that NMFS has determined meets any of the following criteria is subject to the provisions under this paragraph (f):
            (i) Any vessel whose legal rockfish landings could be used to generate rockfish QS for the catcher/processor sector that is not assigned to a rockfish cooperative; or,
            (ii) Any vessel named on an LLP license under whose authority legal rockfish landings were made that could be used to generate rockfish QS for the catcher/processor sector and that is not assigned to a rockfish cooperative.
            (2) Prohibitions on directed fishing in GOA groundfish fisheries without previous participation. (i) Any vessel that is subject to the opt-out sideboard restriction under paragraph (f) of this section is prohibited from directed fishing in any groundfish fishery in the GOA and waters adjacent to the GOA when groundfish caught by that vessel is deducted from the Federal TAC specified under § 679.20 (except sablefish harvested under the IFQ Program) from July 1 through July 14 of each year if that vessel has not participated in that directed groundfish fishery in any 2 years from 2000 through 2006 during the following time periods:
            (A) July 9, 2000, through July 15, 2000;
            (B) July 1, 2001, through July 7, 2001;
            (C) June 30, 2002, through July 6, 2002;
            (D) June 29, 2003, through July 5, 2003;
            (E) July 4, 2004, through July 10, 2004;
            (F) July 3, 2005, through July 9, 2005; and
            (G) July 2, 2006, through July 8, 2006.
            (ii) For purposes of determining participation in a directed groundfish fishery for paragraph (f)(2)(i) of this section, a vessel may participate:
            (A) In the flathead sole and shallow-water flatfish fisheries if that vessel participated in a directed groundfish fishery for either of these two fisheries during any 2 years during the 2000 through 2006 qualifying period defined in paragraph (f)(2)(i) of this section; and
            (B) In the arrowtooth flounder, deep-water flatfish, and rex sole fisheries if that vessel participated in a directed groundfish fishery for any of these three fisheries during any 2 years during the 2000 through 2006 qualifying period defined in paragraph (f)(2)(i) of this section.
          
          
            § 679.83
            Rockfish Program entry level longline fishery.
            (a) Rockfish entry level longline fishery—(1) Rockfish primary species allocations. Vessels participating in the rockfish entry level longline fishery may collectively harvest an amount not greater than the total allocation to the rockfish entry level longline fishery as described in Table 28e to this part.
            (2) Participation. Catcher vessels fishing under a CQ permit must first be checked-out of the Rockfish Program by the catcher vessel cooperative's designated representative to participate in the entry level longline fishery (see § 679.5(r)(8)(i)(B) for check-out procedures).
            (3) Rockfish secondary species allocations. Rockfish secondary species shall not be allocated to the rockfish entry level longline fishery. Rockfish secondary species shall be managed based on an MRA for the target species as described in Table 10 to this part.
            (4) Opening of the rockfish entry level longline fishery. The Regional Administrator maintains the authority to not open the rockfish entry level longline fishery if he or she deems it appropriate for conservation or other management measures. Factors such as the total allocation, anticipated harvest rates, and number of participants will be considered in making any such decision.
            (b) [Reserved]
          
          
            § 679.84
            Rockfish Program recordkeeping, permits, monitoring, and catch accounting.
            (a) Recordkeeping and reporting. See § 679.5(r).
            
            (b) Permits. See § 679.4(n).
            
            (c) Catch monitoring requirements for catcher/processors assigned to a rockfish cooperative. The requirements under paragraphs (c)(1) through (10) of this section apply to any catcher/processor vessel assigned to a rockfish cooperative at all times when that vessel has groundfish onboard that were harvested under a CQ permit, or that were harvested by a vessel subject to a rockfish sideboard limit as described under § 679.82(c) through (f), as applicable. The vessel owner or operator must ensure that:
            (1) Catch weighing. All catch, except halibut sorted on deck by vessels participating in the halibut deck sorting described at § 679.120, is weighed on a NMFS-approved scale in compliance with the scale requirements at § 679.28(b). Each haul must be weighed separately and all catch must be made available for sampling by an observer.
            (2) Observer sampling station. An observer sampling station meeting the requirements at § 679.28(d) is available at all times.
            (3) Observer coverage requirements. The vessel is in compliance with the observer coverage requirements described at § 679.51(a)(2).
            (4) Operational line. The vessel has no more than one operational line or other conveyance for the mechanized movement of catch between the scale used to weigh total catch and the location where the observer collects species composition samples.
            (5) Fish on deck. No fish are allowed to remain on deck unless an observer is present, except for fish inside the codend and fish spilled from the codend during hauling and dumping. Fish spilled from the codend must be moved to the fish bin.
            (6) Sample storage. The vessel owner or operator provides sufficient space to accommodate a minimum of 10 observer sampling baskets. This space must be within or adjacent to the observer sample station.
            (7) Pre-cruise meeting. The Observer Program is notified by phone at 1 (907) 481-1770 (Kodiak, AK) at least 24 hours prior to departure when the vessel will be carrying an observer who has not previously been deployed on that vessel within the last 12 months. Subsequent to the vessel's departure notification, but prior to departure, NMFS may contact the vessel to arrange for a pre-cruise meeting. The pre-cruise meeting must minimally include the vessel operator or manager and any observers assigned to the vessel.
            (8) Belt and flow operations. The vessel operator stops the flow of fish and clears all belts between the bin doors and the area where the observer collects samples of unsorted catch when requested to do so by the observer.
            (9) Vessel crew in tanks or bins. The vessel owner or operator must comply with the bin monitoring standards specified in § 679.28(i).
            (10) Mixing of hauls. Catch from an individual haul is not mixed with catch from another haul prior to sampling by a NMFS-certified observer;
            (d) Catch monitoring requirements for catcher/processors opt-out vessels. The requirements under paragraphs (c)(1) through (9) of this section apply to any catcher/processor opt-out vessels at all times when that vessel has groundfish onboard that were harvested by a vessel subject to a sideboard limit as described under § 679.82(f), as applicable. The vessel owner or operator must ensure that:
            (1) Catch from an individual haul is not mixed with catch from another haul prior to sampling by an observer;
            (2) All catch be made available for sampling by an observer; and
            (3) The requirements in paragraphs (c)(3), (c)(4), (c)(5), (c)(8), and (c)(9) of this section are met.
            (e) Catch monitoring requirements for catcher vessels. The owner or operator of a catcher vessel must ensure the vessel complies with the observer coverage requirements described in § 679.51(a)(2) at all times the vessel is participating in a rockfish cooperative.
            (f) Catch monitoring requirements for shoreside processors—(1) Catch monitoring and control plan (CMCP). The owner or operator of a shoreside processor receiving deliveries from a catcher vessel described in § 679.51(a)(2) must ensure the shoreside processor complies with the CMCP requirements described in § 679.28(g).
            (2) Catch weighing. All groundfish landed by catcher vessels described in § 679.51(a)(2) must be sorted, weighed on a scale approved by the State of Alaska as described in § 679.28(c), and be made available for sampling by an observer, NMFS staff, or any individual authorized by NMFS. Any of these persons must be allowed to test any scale used to weigh groundfish to determine its accuracy.
            (g) Catch accounting—(1) Rockfish primary species and rockfish secondary species. All rockfish primary species and rockfish secondary species harvests (including harvests of those species in waters adjacent to the Central GOA that are deducted from the Federal TAC as specified under § 679.20) of a vessel, that is named on an LLP license that is assigned to a rockfish cooperative and fishing under a CQ permit, will be debited against the CQ for that rockfish cooperative from May 1:
            (i) Until November 15; or
            (ii) Until that rockfish cooperative has submitted a rockfish cooperative termination of fishing declaration that has been approved by NMFS.
            (2) Rockfish halibut PSC. All halibut PSC in the Central GOA (including halibut PSC in the waters adjacent to the Central GOA when rockfish primary species and rockfish secondary species caught by that vessel are deducted from the Federal TAC specified under § 679.20) used by a vessel, that is named on an LLP license that is assigned to a rockfish cooperative and fishing under a CQ permit, will be debited against the CQ for that rockfish cooperative from May 1,
            (i) Until November 15; or
            (ii) Until the designated representative of that rockfish cooperative has submitted a rockfish cooperative termination of fishing declaration that has been approved by NMFS.
            (3) Groundfish sideboard limits. All groundfish harvests (including harvests of those species in waters adjacent to the Central GOA that are deducted from the Federal TAC as specified under § 679.20) of a catcher/processor vessel that is subject to a sideboard limit for that groundfish species as described under § 679.82(e), except groundfish harvested by a vessel fishing under a CQ permit in the Central GOA, will be debited against the sideboard limit established for that sector or rockfish cooperative, as applicable.
            (4) Halibut sideboard limits. All halibut PSC in the GOA (including halibut PSC in the waters adjacent to the GOA when rockfish primary species and rockfish secondary species caught by that vessel are deducted from the Federal TAC specified under § 679.20) used by a catcher/processor vessel, except halibut PSC used by a vessel fishing under a CQ permit in the Central GOA, will be debited against the sideboard limit established for the rockfish cooperative or catcher/processor opt-out vessel, as applicable from July 1 until July 31.
            [67 FR 79734, Dec. 30, 2002, as amended at 77 FR 6502, Feb. 8, 2012; 81 FR 67118, Sept. 30, 2016; 83 FR 30533, June 29, 2018; 84 FR 55053, Oct. 15, 2019]
          
          
            § 679.85
            Cost recovery.
            (a) Cost recovery fees—(1) Responsibility. The person documented on the rockfish CQ permit as the permit holder at the time of a rockfish CQ landing must comply with the requirements of this section.
            (i) Subsequent transfer of rockfish CQ or rockfish QS held by rockfish cooperative members does not affect the rockfish CQ permit holder's liability for noncompliance with this section.
            (ii) Non-renewal of a rockfish CQ permit does not affect the CQ permit holder's liability for noncompliance with this section.
            (iii) Changes in the membership in a rockfish cooperative, such as members joining or departing during the relevant year, or changes in the amount of rockfish QS holdings of those members does not affect the rockfish CQ permit holder's liability for noncompliance with this section.
            (2) Fee collection. All rockfish CQ holders who receive rockfish CQ are responsible for submitting the cost recovery payment for all rockfish CQ landings made under the authority of their rockfish CQ permit.
            (3) Payment—(i) Payment due date. A rockfish CQ permit holder must submit any rockfish cost recovery fee liability payment(s) to NMFS at the address provided in paragraph (a)(3)(iii) of this section no later than February 15 of the year following the calendar year in which the rockfish CQ landings were made.
            (ii) Payment recipient. Make electronic payment payable to NMFS.
            (iii) Payment address. Submit payment and related documents as instructed on the fee submission form. Payments must be made electronically through the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov. Instructions for electronic payment will be made available on both the payment Web site and a fee liability summary letter mailed to the CQ permit holder.
            (iv) Payment method. Payment must be made electronically in U.S. dollars by automated clearing house, credit card, or electronic check drawn on a U.S. bank account.
            (b) Rockfish standard ex-vessel value determination and use—(1) General. A CQ permit holder must use the rockfish standard ex-vessel value determined by NMFS under paragraph (b)(2) of this section.
            (2) Rockfish standard ex-vessel value—(i) General. Each year the Regional Administrator will publish rockfish standard ex-vessel values in the Federal Register during the first quarter of each calendar year. The standard prices will be described in U.S. dollars per equivalent pound, for rockfish primary species and rockfish secondary species landings made by rockfish CQ holders during the previous calendar year.
            (ii) Effective duration. The rockfish standard ex-vessel value published by NMFS shall apply to all rockfish primary species and rockfish secondary species landings made by a rockfish CQ holder during the previous calendar year.
            (iii) Determination. NMFS will calculate the rockfish standard ex-vessel value to reflect, as closely as possible by month, the variations in the actual ex-vessel values of landings based on information provided in the Rockfish Ex-vessel Volume and Value Report as described in § 679.5(r)(10). The Regional Administrator will base rockfish standard ex-vessel values on the following types of information:
            (A) Landed pounds by rockfish primary species and rockfish secondary species landings and month;
            (B) Total ex-vessel value by rockfish primary species and rockfish secondary species landings and month; and
            (C) Price adjustments, including retroactive payments.
            (c) Rockfish fee percentage—(1) Established percentage. The rockfish fee percentage is the amount as determined by the factors and methodology described in paragraph (c)(2) of this section. This amount will be announced by publication in the Federal Register in accordance with paragraph (c)(3) of this section. This amount must not exceed 3.0 percent pursuant to 16 U.S.C. 1854(d)(2)(B).
            (2) Calculating fee percentage value. Each year NMFS shall calculate and publish the fee percentage according to the following factors and methodology:
            (i) Factors. NMFS must use the following factors to determine the fee percentage:
            (A) The catch to which the rockfish cost recovery fee will apply;
            (B) The ex-vessel value of that catch; and
            (C) The costs directly related to the management, data collection, and enforcement of the Rockfish Program.
            (ii) Methodology. NMFS must use the following equations to determine the fee percentage:
            
            100 × DPC/V
            
            
              where:
              DPC = the direct program costs for the Rockfish Program for the previous calendar year with any adjustments to the account from payments received in the previous year.
              V = total of the standard ex-vessel value of the catch subject to the rockfish cost recovery fee liability for the current year.
            
            
            (3) Publication—(i) General. During the first quarter of the year following the calendar year in which the rockfish CQ landings were made, NMFS shall calculate the rockfish fee percentage based on the calculations described in paragraph (c)(2) of this section.
            (ii) Effective period. The calculated rockfish fee percentage is applied to rockfish CQ landings made in the previous calendar year.
            (4) Applicable percentage. The CQ permit holder must use the rockfish fee percentage applicable at the time a rockfish primary species and rockfish secondary species landing is debited from a rockfish CQ allocation to calculate the rockfish cost recovery fee liability for any retroactive payments for that rockfish primary species and rockfish secondary species.
            (5) Fee liability determination for a rockfish CQ holder. (i) All rockfish CQ holders will be subject to a fee liability for any rockfish primary species and rockfish secondary species CQ debited from a rockfish CQ allocation during a calendar year.
            (ii) The rockfish fee liability assessed to a rockfish CQ holder will be based on the proportion of the standard ex-vessel value of rockfish primary species and rockfish secondary species debited from a rockfish CQ holder relative to all rockfish CQ holders during a calendar year as determined by NMFS.
            (iii) NMFS will provide a fee liability summary letter to all CQ permit holders during the first quarter of the year following the calendar year in which the rockfish CQ landings were made. The summary will explain the fee liability determination including the current fee percentage, details of rockfish primary species and rockfish secondary species CQ pounds debited from rockfish CQ allocations by permit, species, date, and prices.
            (d) Underpayment of fee liability. (1) Pursuant to § 679.81(f), no rockfish CQ holder will receive any rockfish CQ until the rockfish CQ holder submits a complete application. A complete application shall include full payment of an applicant's complete rockfish cost recovery fee liability.
            (2) If a rockfish CQ holder fails to submit full payment for rockfish cost recovery fee liability by the date described in paragraph (a)(3) of this section, the Regional Administrator may:
            (i) At any time thereafter send an IAD to the CQ permit holder stating that the CQ permit holder's estimated fee liability, as indicated by his or her own submitted information, is the rockfish cost recovery fee liability due from the CQ permit holder.
            (ii) Disapprove any application to transfer rockfish CQ to or from the CQ permit holder in accordance with § 679.81(g).
            (3) If a rockfish CQ holder fails to submit full payment by the rockfish cost recovery fee liability payment deadline described at paragraph (a)(3) of this section:
            (i) No CQ permit will be issued to that rockfish CQ holder for that calendar year; and
            (ii) No rockfish CQ will be issued based on the rockfish QS held by the members of that rockfish cooperative to any other CQ permit for that calendar year.
            (4) Upon final agency action determining that a CQ permit holder has not paid his or her rockfish cost recovery fee liability, the Regional Administrator may continue to prohibit issuance of a CQ permit for any subsequent calendar years until NMFS receives the unpaid fees. If payment is not received by the 30th day after the final agency action, the agency may pursue collection of the unpaid fees.
            (e) Over payment. Upon issuance of final agency action, payment submitted to NMFS in excess of the rockfish cost recovery fee liability determined to be due by the final agency action will be returned to the CQ permit holder unless the permit holder requests the agency to credit the excess amount against the permit holder's future rockfish cost recovery fee liability. Payment processing fees may be deducted from any fees returned to the CQ permit holder.
            (f) Appeals. A CQ permit holder who receives an IAD for incomplete payment of a rockfish fee liability may appeal the IAD pursuant to 50 CFR 679.43.
          
        
        
          Subpart H—Amendment 80 Program
          
            Source:
            72 FR 52726, Sept. 14, 2007, unless otherwise noted.
          
          
            § 679.90
            Allocation, use, and transfer of Amendment 80 QS permits.
            Regulations under this subpart were developed by NMFS to implement the Amendment 80 Program. Additional regulations that implement specific portions of the Amendment 80 Program are set out at § 679.2 Definitions, § 679.4 Permits, § 679.5 Recordkeeping and reporting (R&R), § 679.7 Prohibitions, § 679.20 General limitations, § 679.21 Prohibited species bycatch management, § 679.27 Improved Retention/Improved Utilization Program, § 679.28 Equipment and operational requirements, § 679.31 CDQ and PSQ reserves, § 679.50 Groundfish Observer Program applicable through December 31, 2007, and § 679.64 Harvesting sideboard limits in other fisheries.
            (a) Issuance of Amendment 80 QS permits—(1) General. NMFS will issue an Amendment 80 QS permit to a person who is eligible to receive Amendment 80 QS units as described in paragraph (a)(2) of this section and based on:
            (i) The information contained in an approved application for Amendment 80 QS as described in paragraph (b) of this section;
            (ii) The information contained in the Amendment 80 official record as described in paragraph (c) of this section;
            (iii) The Amendment 80 QS permit allocation procedures as described in paragraph (d) of this section; and
            (iv) In consideration of any use caps as described in § 679.92(a).
            (2) Eligibility to receive an Amendment 80 QS permit—(i) Owner of an Amendment 80 vessel. A person may receive an Amendment 80 QS permit based on the legal landings of an Amendment 80 vessel if:
            (A) That person owns that Amendment 80 vessel at the time of application for Amendment 80 QS as demonstrated on an abstract of title or USCG documentation;
            (B) That person holds an Amendment 80 LLP license at the time of application for Amendment 80 QS;
            (C) That person is a U.S. citizen;
            (D) That person submits a timely application for Amendment 80 QS that is approved by NMFS as described in paragraph (b) of this section; and
            (E) A person is not eligible to receive an Amendment 80 QS permit based on the legal landings of that Amendment 80 vessel under the provisions of paragraph (a)(2)(ii) of this section.
            (ii) Holder of an Amendment 80 LLP license. A person may receive an Amendment 80 QS permit based on the legal landings of an Amendment 80 vessel if:
            (A) At the time of application for Amendment 80 QS that person holds the LLP license originally assigned to that Amendment 80 vessel and that Amendment 80 vessel has suffered an actual total loss, constructive total loss, or is permanently ineligible to receive a fishery endorsement under 46 U.S.C. 12108;
            (B) The actual total loss, constructive total loss, or permanent ineligibility of that Amendment 80 vessel to receive a fishery endorsement under 46 U.S.C. 12108 has been clearly and unambiguously established and documented in written form in the application for Amendment 80 QS and that documentation is accepted by NMFS;
            (C) The express terms of a written contract clearly and unambiguously provide that the owner(s) of that Amendment 80 vessel transferred all rights and privileges to use the Amendment 80 legal landings from that Amendment 80 vessel to the person holding the LLP license originally assigned to that Amendment 80 vessel;
            (D) That person is a U.S. citizen; and
            (E) That person has submitted a timely application for Amendment 80 QS that is approved by NMFS as described in paragraph (b) of this section.
            (b) Application for Amendment 80 QS—(1) Submission. A person who wishes to receive an Amendment 80 QS permit must submit a timely and complete application for Amendment 80 QS. Once a person submits a timely and complete application for Amendment 80 QS that is approved by NMFS, an application for Amendment 80 QS is not required to be resubmitted. An application for Amendment 80 QS may only be submitted to NMFS using any one of the following methods:
            (i) Mail: Regional Administrator, c/o Restricted Access Management Program, NMFS, P.O. Box 21668, Juneau, AK 99802-1668;
            (ii) Fax: 907-586-7354; or
            (iii) Hand delivery or carrier: NMFS, Room 713, 709 West 9th Street, Juneau, AK 99801.
            (2) Application forms. Application forms are available through the internet on the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov, or by contacting NMFS at 800-304-4846, Option 2.
            (3) Deadline. A completed application for Amendment 80 QS must be received by NMFS no later than 1700 hours A.l.t. on October 15 of the year prior to the fishing year for which the applicant is applying, or if sent by U.S. mail, postmarked by that time. Applications received or postmarked after the deadline will not be eligible to receive an Amendment 80 QS permit for the upcoming fishing year.
            (4) Contents of application. A completed application must contain the following information:
            
            (i) Applicant identification. (A) The applicant's name, NMFS person ID (if applicable), tax ID number, permanent business mailing address, business telephone number, business fax number, and e-mail (if available);
            (B) Indicate (YES or NO) if the applicant is a U.S. citizen; if YES, enter his or her date of birth;
            (C) Indicate (YES or NO) if the applicant is a U.S. corporation, partnership, association, or other business entity; if YES, enter the date of incorporation;
            (D) Indicate (YES or NO) if the applicant is a successor-in-interest to a deceased individual or to a non-individual no longer in existence, if YES attach evidence of death or dissolution;
            (E) Indicate whether the applicant is applying as the owner of an Amendment 80 vessel or the holder of an LLP license originally assigned to an Amendment 80 vessel;
            (F) For an applicant claiming Amendment 80 legal landings associated with an Amendment 80 vessel, enter the following information for each Amendment 80 vessel: USCG documentation number of vessel on which Amendment 80 legal landings were caught and processed, vessel name, ADF&G vessel registration number, and LLP license held by that person at the time of application;
            (G) If an Amendment 80 vessel has suffered an actual total loss, constructive total loss, or is permanently ineligible to receive a fishery endorsement under 46 U.S.C. 12108, provide clear and unambiguous documentation in written form that the Amendment 80 vessel has suffered an actual total loss, constructive total loss, or is permanently ineligible to receive a fishery endorsement under 46 U.S.C. 12108; and
            (H) If applicable, a copy of the express terms of a written contract held by the applicant that clearly and unambiguously indicates that the owner of the Amendment 80 vessel that has suffered has an actual total loss, constructive total loss, or is permanently ineligible to receive a fishery endorsement under 46 U.S.C. 12108 has transferred all rights and privileges to use Amendment 80 legal landings and any resulting Amendment 80 QS or exclusive harvest privilege from that Amendment 80 vessel to the person holding the LLP license originally assigned to that Amendment 80 vessel.
            (ii) Applicant signature and certification. The applicant must sign and date the application certifying that all information is true, correct, and complete to the best of his or her knowledge and belief. If the application is completed by a designated representative, then explicit authorization for the designated representative signed by the applicant must accompany the application.
            (5) Application evaluation. The Regional Administrator will evaluate applications received as specified in this paragraph (b)(5) of this section and compare all claims in an application with the information in the Amendment 80 official record. Application claims that are consistent with information in the Amendment 80 official record will be approved by the Regional Administrator. Application claims that are inconsistent with the Amendment 80 official record, unless verified by documentation, will not be approved. An applicant who submits inconsistent claims, or an applicant who fails to submit the information specified in paragraph (b)(4) of this section, will be provided a single 30-day evidentiary period in which to submit the specified information, submit evidence to verify his or her inconsistent claims, or submit a revised application with claims consistent with information in the Amendment 80 official record. An applicant who submits claims that are inconsistent with information in the Amendment 80 official record has the burden of proving that the submitted claims are correct. Any claims that remain inconsistent or that are not accepted after the 30-day evidentiary period will be denied, and the applicant will be notified by an IAD of his or her appeal rights under § 679.43.
            (6) Appeals. If an applicant is notified by an IAD that inconsistent claims made by the applicant have been denied, that applicant may appeal that IAD under the provisions described at § 679.43.
            (c) Amendment 80 official record—(1) Use of the Amendment 80 official record. The Amendment 80 official record will contain all information used by the Regional Administrator to determine eligibility to participate in the Amendment 80 Program, assign QS, and any other privileges or limits for the Amendment 80 Program.
            (2) Amendment 80 official record presumed to be correct. The Amendment 80 official record is presumed to be correct. An applicant to participate in the Amendment 80 Program has the burden to prove otherwise.
            (3) Documentation is used to establish the amount of Amendment 80 legal landings. Only Amendment 80 legal landings as defined in § 679.2 will be used to assign Amendment 80 QS units to an Amendment 80 QS permit unless an Amendment 80 vessel has no Amendment 80 legal landings, in which case Amendment 80 QS units will be allocated to the Amendment 80 QS permit derived from that Amendment 80 vessel according to the procedures established under paragraphs (d)(1)(iii) and (iv) of this section.
            (4) Assignment of Amendment 80 legal landings. An Amendment 80 legal landing is assigned only to the Amendment 80 vessel that was used to make that Amendment 80 legal landing.
            (d) Assigning an Amendment 80 QS permit to an Amendment 80 QS holder—(1) Amendment 80 QS units derived from an Amendment 80 vessel and issued to an Amendment 80 QS holder. NMFS will assign a specific amount of Amendment 80 QS units to each Amendment 80 QS permit based on the Amendment 80 legal landings of each Amendment 80 vessel for each Amendment 80 species in each management area for that Amendment 80 species as listed in Table 32 to this part, using information from the Amendment 80 official record according to the following procedures:
            (i) All Amendment 80 species. (A) For each Amendment 80 species, sum the Amendment 80 legal landings for each Amendment 80 vessel in all management areas for that Amendment 80 species listed in Table 32 to this part for each calendar year from 1998 through 2004.
            (B) Select the five calendar years that yield the highest amount of Amendment 80 legal landings of that Amendment 80 species in all management areas for that Amendment 80 species listed in Table 32 to this part, including zero metric tons if necessary.
            (C) Sum the Amendment 80 legal landings of the highest five years for an Amendment 80 species. This yields the Highest Five Years for that Amendment 80 species.

            (D) Divide the Highest Five Years for an Amendment 80 species in paragraph (d)(1)(i)(C) of this section for an Amendment 80 vessel by the sum of all Highest Five Years for all Amendment 80 vessels for that Amendment 80 species based on the Amendment 80 official record for that Amendment 80 species as presented in the following equation:
            
            Highest Five Years/Σ All Highest Five Years × 100 = Percentage of the Total.
            
            The result (quotient) of this equation is the Percentage of the Total for that Amendment 80 vessel for that Amendment 80 species.
            (ii) Aleutian Islands Pacific ocean perch and BSAI Pacific cod. Multiply the Percentage of the Total for that Amendment 80 vessel for Aleutian Islands Pacific ocean perch and BSAI Pacific cod as calculated in paragraph (d)(1)(i)(D) of this section by the Amendment 80 initial QS pool for Aleutian Islands Pacific ocean perch and BSAI Pacific cod as set forth in Table 32 to this part. This yields the number of Amendment 80 QS units for that Amendment 80 vessel for Aleutian Islands Pacific ocean perch and BSAI Pacific cod Pacific cod.
            (iii) BSAI rock sole and BSAI yellowfin sole. (A) If an Amendment 80 vessel did not have any Amendment 80 legal landings during 1998 through 2004, that Amendment 80 vessel will receive 0.5 percent of the Percentage of the Total for BSAI rock sole and BSAI yellowfin sole as calculated in paragraph (d)(1)(i)(D) of this section.

            (B) All Amendment 80 vessels that did have Amendment 80 legal landings will have the Percentage of the Total assigned to that Amendment 80 vessel as calculated in paragraph (d)(1)(i)(D) of this section adjusted to account for the assignment of the Percentage of the Total to Amendment 80 vessels under paragraph (d)(1)(iii)(A) of this section for BSAI rock sole and BSAI yellowfin sole as presented in the following equation:
            
            Percentage of the Total for that Amendment 80 vessel × (100-Σ Percentage of the Total assigned to all Amendment 80 vessels under paragraph (d)(1)(iii)(A) of this section) = Adjusted Percentage of the Total for that Amendment 80 vessel.
            
            (C) Multiply the Adjusted Percentage of the Total for that Amendment 80 vessel by the Amendment 80 initial QS pool for BSAI rock sole and BSAI yellowfin sole as set forth in Table 32 to this part. This yields the number of Amendment 80 QS units for that Amendment 80 vessel for BSAI rock sole or BSAI yellowfin sole.
            (iv) BSAI flathead sole. (A) If an Amendment 80 vessel did not have any Amendment 80 legal landings during 1998 through 2004, that Amendment 80 vessel will receive 0.1 percent of the Percentage of the Total for BSAI flathead sole as calculated in paragraph (d)(1)(i)(D) of this section.

            (B) All Amendment 80 vessels that did have Amendment 80 legal landings during 1998 through 2004 will have the Percentage of the Total assigned to that Amendment 80 vessel as calculated in paragraph (d)(1)(i)(D) of this section adjusted to account for the assignment of the Percentage of the Total to Amendment 80 vessels under paragraph (d)(1)(iv)(A) of this section for BSAI flathead sole as presented in the following equation:
            
            Percentage of the Total for that Amendment 80 vessel × (100-Σ Percentage of the Total assigned to all Amendment 80 vessels under paragraph (d)(1)(iv)(A) of this section) = Adjusted Percentage of the Total for that Amendment 80 vessel.
            
            (C) Multiply the Adjusted Percentage of the Total for that Amendment 80 vessel by the Amendment 80 initial QS pool for BSAI flathead sole as set forth in Table 32 to this part. This yields the number of Amendment 80 QS units for that Amendment 80 vessel for BSAI flathead sole.
            (v) BSAI Atka mackerel. (A) Multiply the Percentage of the Total for that Amendment 80 vessel as calculated in paragraph (d)(1)(i)(D) of this section by the Amendment 80 initial QS pool for BSAI Atka mackerel as set forth in Table 32 to this part. This yields the number of Amendment 80 QS units for that Amendment 80 vessel for BSAI Atka mackerel.
            (B) If an Amendment 80 vessel is an Amendment 80 non-mackerel vessel, determine the percentage of the Amendment 80 QS pool that is assigned to each Atka mackerel management area listed in Table 32 to this part in each year from 1998 through 2004 for that Amendment 80 non-mackerel vessel based on the percentage of Amendment 80 legal landings in that Atka mackerel management area from 1998 through 2004 for that Amendment 80 non-mackerel vessel.
            (C) The sum of the Amendment 80 QS units allocated to all Amendment 80 non-mackerel vessels is the Total Amendment 80 non-mackerel QS pool.
            (D) The sum of the Amendment 80 QS units allocated to all Amendment 80 mackerel vessels is the Total Amendment 80 mackerel QS pool.
            (2) Assigning Amendment 80 QS units to an Amendment 80 permit. Once the Regional Administrator determines the amount of Amendment 80 QS units to be issued for an Amendment 80 species derived from an Amendment 80 vessel based on the criteria described in paragraphs (b) through (d) of this section, NMFS will assign that amount of Amendment 80 QS units for each Amendment 80 species as an Amendment 80 QS permit to the Amendment 80 QS holder as follows:
            (i) Amendment 80 vessel owner. NMFS will issue an Amendment 80 QS permit for each Amendment 80 vessel to the owner of that Amendment 80 vessel if that person submitted a timely and complete Application for Amendment 80 QS that was approved by NMFS under paragraph (a)(2)(i) of this section; or
            (ii) Amendment 80 LLP/QS license. NMFS will issue an Amendment 80 QS permit as an endorsement on an Amendment 80 LLP license to the holder of an LLP license originally assigned to an Amendment 80 vessel listed in Column A of Table 31 to this part, under the provisions of § 679.4(k)(7), if that person submitted a timely and complete Application for Amendment 80 QS that was approved by NMFS under paragraph (a)(2)(ii) of this section.
            (e) Transfers of Amendment 80 QS permits—(1) Non-severability of Amendment 80 QS permits. (i) An Amendment 80 QS holder may not transfer an Amendment 80 QS permit to another person unless all Amendment 80 QS units for all Amendment 80 species on that Amendment 80 QS permit are transferred in their entirety to the same person at the same time; and
            (ii) If an Amendment 80 QS permit is assigned to an Amendment 80 LLP license originally assigned to an Amendment 80 vessel, that Amendment 80 LLP license is designated as an Amendment 80 LLP/QS license. A person may not separate the Amendment 80 QS permit from that Amendment 80 LLP/QS license.
            (2) Transfer of an Amendment 80 LLP/QS license. A person holding an Amendment 80 LLP/QS license may transfer that Amendment 80 LLP/QS license to another person only under the provisions of § 679.4(k)(7).
            (3) Transfers of Amendment 80 QS permits. (i) A person holding an Amendment 80 QS permit assigned to an Amendment 80 vessel may transfer that Amendment 80 QS permit to another person, to the LLP license originally assigned to an Amendment 80 vessel, or to a vessel approved by NMFS as an Amendment 80 replacement vessel in accordance with § 679.4(o)(4) by submitting an Application to Transfer an Amendment 80 QS permit that is approved by NMFS under the provisions of paragraph (f) of this section.
            (ii) A person holding an Amendment 80 LLP license that is designated as an Amendment 80 LLP/QS license may designate a vessel approved as an Amendment 80 replacement vessel by submitting an Application For Transfer License Limitation Program Groundfish/Crab License that is approved by NMFS under the provisions of paragraph (f) of this section.
            (4) Assigning an Amendment 80 QS permit to an Amendment 80 LLP license. An Amendment 80 vessel owner holding an Amendment 80 QS permit assigned to an Amendment 80 vessel may transfer that Amendment 80 QS permit to the LLP license originally assigned to that Amendment 80 vessel only by submitting an application to transfer an Amendment 80 QS permit that is approved by NMFS under the provisions of paragraph (f) of this section.
            (f) Application to Transfer Amendment 80 QS. A person holding an Amendment 80 QS permit who wishes to transfer the Amendment 80 QS permit to the LLP license originally assigned to the Amendment 80 vessel, or transfer the Amendment 80 QS permit to another person, or transfer the Amendment 80 QS permit to an Amendment 80 replacement vessel must submit to NMFS a complete Application to Transfer an Amendment 80 QS permit. The holder of an Amendment 80 LLP/QS license may designate the replacement vessel on the LLP license by using the Application for Transfer License Limitation Program Groundfish/Crab License. An application must contain the information specified on the form, with all required fields accurately completed and all required documentation attached. This application must be submitted to NMFS using the methods described on the application.
            [72 FR 52726, Sept. 14, 2007, as amended at 76 FR 40633, July 11, 2011; 77 FR 59871, Oct. 1, 2012]
          
          
            § 679.91
            Amendment 80 Program annual harvester privileges.
            (a) Assigning an Amendment 80 QS permit to an Amendment 80 cooperative or Amendment 80 limited access fishery—(1) General. (i) Each calendar year, each Amendment 80 QS permit, associated Amendment 80 vessel, and Amendment 80 LLP license must be assigned to an Amendment 80 cooperative or the Amendment 80 limited access fishery in order to use that Amendment 80 QS permit, associated Amendment 80 vessel, and Amendment 80 LLP license to catch, process, or receive Amendment 80 species, crab PSC, or halibut PSC assigned to the Amendment 80 sector.

            (ii) NMFS will assign an Amendment 80 QS permit(s), associated Amendment 80 vessel(s), and Amendment 80 LLP license(s) held by an Amendment 80 QS holder to an Amendment 80 cooperative if that Amendment 80 QS permit(s), associated Amendment 80 vessel(s), and Amendment 80 LLP license(s) is designated on an application for CQ that is approved by the Regional Administrator as described under paragraph (b) of this section.
            (iii) NMFS will assign an Amendment 80 QS permit(s), associated Amendment 80 vessel(s), and Amendment 80 LLP license(s) held by an Amendment 80 QS holder to the Amendment 80 limited access fishery if that Amendment 80 QS permit(s), associated Amendment 80 vessel(s), and Amendment 80 LLP license(s) is assigned to the Amendment 80 limited access fishery.
            (2) Amendment 80 QS permits issued after issuance of CQ or ITAC. Any Amendment 80 QS permits, or Amendment 80 QS units on an Amendment 80 QS permit, assigned to an Amendment 80 QS holder after NMFS has issued CQ or ITAC to the Amendment 80 sector for a calendar year will not result in any additional:
            (i) CQ being issued to an Amendment 80 cooperative if that Amendment 80 QS holder has assigned his Amendment 80 QS permit(s) to an Amendment 80 cooperative for that calendar year; or
            (ii) ITAC being issued to the Amendment 80 limited access fishery if that Amendment 80 QS holder has assigned his Amendment 80 QS permit(s) to the Amendment 80 limited access fishery for that calendar year.
            (3) Failure to submit an application for an Amendment 80 fishery. (i) If an Amendment 80 QS permit is not designated on a timely and complete application for CQ that is approved by the Regional Administrator as described under paragraph (b) of this section, the Regional Administrator will not assign that Amendment 80 QS permit, associated Amendment 80 vessel, or Amendment 80 LLP license to an Amendment 80 cooperative for the applicable calendar year.
            (ii) The Regional Administrator will assign an Amendment 80 QS permit, associated Amendment 80 vessel, or Amendment 80 LLP license to the Amendment 80 limited access fishery for the applicable calendar year if that Amendment 80 QS permit, associated Amendment 80 vessel, or Amendment 80 LLP license is designated on a timely and complete application for an Amendment 80 limited access fishery, or if that Amendment 80 QS permit, associated Amendment 80 vessel, or Amendment 80 LLP license is not designated on a timely and complete application for CQ that is approved by the Regional Administrator as described under paragraph (b) of this section.
            (b) Application for CQ and Application for the Amendment 80 limited access fishery—(1) General. An application for CQ or an application for the Amendment 80 limited access fishery may only be submitted to NMFS using any one of the following methods:
            (i) Mail: Regional Administrator, c/o Restricted Access Management Program, NMFS, P.O. Box 21668, Juneau, AK 99802-1668;
            (ii) Fax: 907-586-7354; or
            (iii) Hand delivery or carrier: NMFS, Room 713, 709 West 9th Street, Juneau, AK 99801.
            (iv) Electronic: http://alaskafisheries.noaa.gov.
            
            (2) Application forms. Application forms are available on the NMFS Alaska Region website at http://alaskafisheries.noaa.gov, or by contacting NMFS at 800-304-4846, Option 2.
            (3) Deadline. A completed application must be received by NMFS no later than 1700 hours A.l.t. on November 1 of the year prior to the calendar year for which the applicant is applying, or if sent by U.S. mail, the application must be postmarked by that time.
            (4) Application for CQ—(i) Amendment 80 cooperative identification. The Amendment 80 cooperative's legal name; tax ID number, the type of business entity under which the Amendment 80 cooperative is organized; the state in which the Amendment 80 cooperative is legally registered as a business entity; permanent business address; business telephone number; business fax number; e-mail address (if available); and printed name of the Amendment 80 cooperative's designated representative.
            (ii) Identification of Amendment 80 QS permit holders and ownership documentation. Full name of each Amendment 80 cooperative member; NMFS person ID of each member; Amendment 80 QS permit number(s), the names of all persons, to the individual level, holding an ownership interest in the Amendment 80 QS permit(s) assigned to the Amendment 80 cooperative and the percentage ownership each person and individual holds in the Amendment 80 QS permit(s).
            (iii) Identification of Amendment 80 cooperative member vessels and Amendment 80 LLP licenses. Vessel name; ADF&G vessel registration number; USCG documentation number; and Amendment 80 LLP license number.
            (iv) Identification of vessels on which the CQ issued to the Amendment 80 cooperative will be used. Vessel name, ADF&G vessel registration number, and USCG documentation number.
            (v) EDR submission. For 2009 and thereafter, indicate (YES or NO) whether each member of the Amendment 80 cooperative has submitted a timely and complete EDR for each Amendment 80 QS permit held by that person as required under § 679.94.
            (vi) Certification of cooperative authorized representative. The cooperative's authorized representative must sign and date the application certifying that all information is true, correct, and complete to the best of his or her knowledge and belief. Explicit authorization to complete the application on behalf of the members of the cooperative must accompany the application.
            (vii) Copy of membership agreement or contract. Attach a copy of the membership agreement or contract that includes terms that list:
            (A) How the Amendment 80 cooperative intends to catch its CQ; and
            (B) The obligations of Amendment 80 QS holders who are members of an Amendment 80 cooperative to ensure the full payment of Amendment 80 fee liabilities that may be due.
            (5) Application for the Amendment 80 limited access fishery—(i) Applicant identification. The applicant's name, NMFS Person ID (if applicable), tax ID number (required), permanent business mailing address, business telephone number, fax number, and e-mail (if available).
            (ii) Amendment 80 vessel identification. The name, ADF&G vessel registration number(s), and USCG documentation number(s) of the Amendment 80 vessel(s) owned by the applicant.
            (iii) Amendment 80 LLP identification. The Amendment 80 LLP license number(s) held by the applicant.
            (iv) Amendment 80 QS permit information. The Amendment 80 QS permit number(s) held by the applicant.
            (v) Amendment 80 QS ownership documentation. The names of all persons, to the individual person level, holding an ownership interest in the Amendment 80 QS permit(s) held by the applicant and the percentage ownership each person and individual holds in the Amendment 80 QS permit(s).
            (vi) EDR submission. For 2009 and thereafter, indicate (YES or NO) whether the applicant has submitted a timely and complete EDR for each Amendment 80 QS permit held by that person as required under § 679.94.
            (vii) Applicant signature and certification. The applicant must sign and date the application certifying that all information is true, correct, and complete to the best of his or her knowledge and belief. If the application is completed by a designated representative, then explicit authorization signed by the applicant must accompany the application.
            (c) Allocations of Amendment 80 species—(1) General. Each calendar year, the Regional Administrator will determine the tonnage of Amendment 80 species that will be assigned to the BSAI trawl limited access sector and the Amendment 80 sector. For participants in the Amendment 80 sector, the tonnage of fish will be further assigned between Amendment 80 cooperatives and the Amendment 80 limited access fishery.
            (2) Calculation—(i) Determination of TAC and ITAC. NMFS will determine the TAC and ITAC for each Amendment 80 species in a calendar year in the annual harvest specification process in § 679.20.
            (ii) Annual apportionment of ITAC. The annual apportionment of ITAC for each Amendment 80 species between the Amendment 80 sector and the BSAI trawl limited access sector in a given calendar year is established in Tables 33 and 34 to this part.
            (3) Allocation of CQ to Amendment 80 cooperatives—(i) General. The amount of ITAC for each Amendment 80 species assigned to an Amendment 80 cooperative is equal to the amount of Amendment 80 QS units assigned to that Amendment 80 cooperative by Amendment 80 QS holders divided by the total Amendment 80 QS pool multiplied by the Amendment 80 sector ITAC for that Amendment 80 species in that management area. Once ITAC for an Amendment 80 species in a management area is assigned to an Amendment 80 cooperative, it is issued as CQ specific to that Amendment 80 cooperative.
            (ii) CQ allocation for Amendment 80 species except BSAI Atka mackerel. The amount of CQ for each Amendment 80 species except BSAI Atka mackerel that is assigned to a Amendment 80 cooperative is expressed algebraically as follows:
            
            CQ in a management area = [(Amendment 80 sector ITAC in a management area) × (Amendment 80 QS units assigned to that Amendment 80 cooperative/Amendment 80 QS pool)].
            
            (iii) CQ allocation for BSAI Atka mackerel. The amount of CQ for BSAI Atka mackerel that is assigned to each Amendment 80 cooperative in each management area is determined by the following procedure:

            (A) Determine the amount of non-mackerel ITAC in each management area using the following equation:
            
            Non-mackerel ITAC in a management area = (Amendment 80 non-mackerel QS units designated for that management area/Total Atka mackerel QS pool) × Amendment 80 sector ITAC in all management areas.
            

            (B) Determine the amount of mackerel ITAC in each management area using the following equation:
            
            Mackerel ITAC in a management area = Amendment 80 sector ITAC in that management area − Non-mackerel ITAC in that management area.
            

            (C) Determine the amount of non-mackerel CQ assigned to the Amendment 80 cooperative using the following equation:
            
            Non-mackerel CQ assigned to that Amendment 80 cooperative = (Amendment 80 non-mackerel QS units designated for that management area assigned to that Amendment 80 cooperative/Amendment 80 non-mackerel QS pool in that management area) × Non-mackerel ITAC for that management area.
            

            (D) Determine the amount of mackerel CQ assigned to the Amendment 80 cooperative using the following equation:
            
            Mackerel CQ in a management area = (Mackerel QS units assigned to that Amendment 80 cooperative/Mackerel QS pool) × Mackerel ITAC in that management area.
            
            (E) The total amount of Atka mackerel CQ assigned to an Amendment 80 cooperative for a management area is equal to the sum of paragraphs (c)(3)(iii)(C) and (D) of this section.
            (4) Amendment 80 limited access fishery. The amount of ITAC in a management area for each Amendment 80 species assigned to the Amendment 80 limited access fishery is equal to the Amendment 80 sector ITAC remaining after subtracting all CQ issued to all Amendment 80 cooperatives for that Amendment 80 species in that management area.
            (d) Allocations of halibut PSC—(1) Amount of Amendment 80 halibut PSC for the Amendment 80 sector. The amount of halibut PSC limit for the Amendment 80 sector for each calendar year is specified in Table 35 to this part. That halibut PSC is then assigned to Amendment 80 cooperatives and the Amendment 80 limited access fishery pursuant to paragraphs (d)(2) and (3) of this section. If one or more Amendment 80 vessels participate in the Amendment 80 limited access fishery, the halibut PSC limit assigned to the Amendment 80 sector will be reduced pursuant to paragraph (d)(3) of this section.
            (2) Amount of Amendment 80 halibut PSC assigned to an Amendment 80 cooperative. For each calendar year, the amount of Amendment 80 halibut PSC assigned as CQ to an Amendment 80 cooperative is determined by the following procedure:

            (i) Multiply the amount of halibut PSC established in Table 35 to this part by the percentage of the Amendment 80 halibut PSC apportioned to each Amendment 80 species as established in Table 36 to this part. This yields the halibut PSC apportionment for that Amendment 80 species.
            (ii) For each Amendment 80 species, divide the amount of Amendment 80 QS units assigned to an Amendment 80 cooperative by the Amendment 80 QS pool. This yields the percentage of Amendment 80 QS units held by that Amendment 80 cooperative.
            (iii) For each Amendment 80 species, multiply the halibut PSC apportionment for that Amendment 80 species established in paragraph (d)(2)(i) of this section by the percentage of the Amendment 80 QS pool assigned to an Amendment 80 cooperative for that Amendment 80 species established in paragraph (d)(2)(ii) of this section. This yields the amount of halibut PSC apportioned to that cooperative for that Amendment 80 species.
            (iv) For each Amendment 80 cooperative, sum the results of paragraph (d)(2)(iii) of this section for all Amendment 80 species. This yields the amount of Amendment 80 halibut PSC assigned to that Amendment 80 cooperative as CQ.
            (3) Amount of Amendment 80 halibut PSC assigned to the Amendment 80 limited access fishery. The amount of Amendment 80 halibut PSC assigned to the Amendment 80 limited access fishery is equal to the amount of halibut PSC assigned to the Amendment 80 sector, as specified in Table 35 to this part, subtracting the amount of Amendment 80 halibut PSC assigned as CQ to all Amendment 80 cooperatives as determined in paragraph (d)(2)(iv) of this section, multiplied by 80 percent.
            (4) Use of Amendment 80 halibut PSC in the Amendment 80 sector—(i) Amendment 80 halibut PSC assigned to a Amendment 80 cooperative. An amount of Amendment 80 halibut PSC is assigned to the CQ permit issued to an Amendment 80 cooperative for use while fishing for all groundfish species in the BSAI or adjacent waters open by the State of Alaska for which it adopts a Federal fishing season. Any halibut PSC used by an Amendment 80 cooperative must be deducted from the amount of halibut PSC CQ on its CQ permit. Amendment 80 halibut PSC on a CQ permit may only be used by the members of the Amendment 80 cooperative to which it is assigned. Halibut PSC assigned as CQ is not subject to seasonal apportionment under § 679.21.
            (ii) Amendment 80 halibut PSC assigned to the Amendment 80 limited access fishery. An amount of Amendment 80 halibut PSC is assigned to the Amendment 80 limited access fishery for use by all Amendment 80 vessels in the Amendment 80 limited access fishery while fishing for all groundfish species in the BSAI or adjacent waters open by the State of Alaska for which it adopts a Federal fishing season. Any halibut PSC used by Amendment 80 vessels assigned to the Amendment 80 limited access fishery must be deducted from the amount of halibut PSC assigned to the Amendment 80 limited access fishery. Amendment 80 halibut PSC assigned to the Amendment 80 limited access fishery is subject to seasonal apportionment under § 679.21.
            (5) Halibut PSC assigned to the BSAI trawl limited access sector. Halibut PSC assigned to the BSAI trawl limited access sector for groundfish fishing in the BSAI may only be used by the members of the BSAI trawl limited access sector unless modified by reallocation to Amendment 80 cooperatives according to the procedures in paragraph (f) of this section. Halibut PSC assigned to the BSAI trawl limited access sector is subject to seasonal apportionment under § 679.21.
            (e) Allocations of crab PSC—(1) Amount of Amendment 80 crab PSC assigned to the Amendment 80 sector. The amount of Amendment 80 crab PSC assigned to the Amendment 80 sector for each Amendment 80 crab PSC in a calendar year is specified in Table 35 to this part. That amount of Amendment 80 crab PSC is then assigned to Amendment 80 cooperatives and the Amendment 80 limited access fishery.
            (2) Amount of Amendment 80 crab PSC assigned to an Amendment 80 cooperative. For each calendar year, for each Amendment 80 crab PSC, the amount assigned as CQ to an Amendment 80 cooperative is determined by the following procedure:

            (i) Multiply the amount of an Amendment 80 crab PSC established in Table 35 to this part by the percentage of the Amendment 80 crab PSC apportioned to each Amendment 80 species as established in Table 36 to this part. This yields the Amendment 80 crab PSC apportionment for that Amendment 80 species.
            (ii) For each Amendment 80 species, divide the amount of Amendment 80 QS units assigned to an Amendment 80 cooperative by the Amendment 80 QS pool. This yields the percentage of Amendment 80 QS units held by that Amendment 80 cooperative.
            (iii) For each Amendment 80 species, multiply the Amendment 80 crab PSC apportionment to that Amendment 80 species established in paragraph (e)(2)(i) of this section by the percentage of the Amendment 80 QS pool held by an Amendment 80 cooperative as established in paragraph (e)(2)(ii) of this section. This yields the amount of Amendment 80 crab PSC apportioned to that Amendment 80 cooperative for that Amendment 80 species.
            (iv) For each Amendment 80 crab PSC, sum the results of paragraph (e)(2)(iii) for all Amendment 80 species. This yields the amount of that Amendment 80 crab PSC assigned to that Amendment 80 cooperative.
            (3) Amount of Amendment 80 crab PSC assigned to the Amendment 80 limited access fishery. The amount of each Amendment 80 crab PSC assigned to the Amendment 80 limited access fishery is equal to the amount of that Amendment 80 crab PSC assigned to the Amendment 80 sector specified in Table 35 to this part subtracting the amount of that crab PSC that has been assigned as CQ to all Amendment 80 cooperatives as determined in paragraph (e)(2)(iv) of this section.
            (4) Use of Amendment 80 crab PSC in the Amendment 80 sector—(i) Amendment 80 crab PSC assigned to an Amendment 80 cooperative. An amount of Amendment 80 crab PSC is assigned to the CQ permit issued to an Amendment 80 cooperative for use while fishing for all groundfish species in the BSAI or adjacent waters open by the State of Alaska for which it adopts a Federal fishing season. Any Amendment 80 crab PSC used by an Amendment 80 cooperative must be deducted from the amount of Amendment 80 crab PSC CQ on its CQ permit. Amendment 80 crab PSC on a CQ permit may only be used by the members of the Amendment 80 cooperative to which it is assigned. Amendment 80 crab PSC assigned as CQ is not subject to seasonal apportionment under § 679.21.
            (ii) Amendment 80 halibut PSC assigned to the Amendment 80 limited access fishery. An amount of Amendment 80 crab PSC is assigned to the Amendment 80 limited access fishery for use by all Amendment 80 vessels in the Amendment 80 limited access fishery while fishing for all groundfish species in the BSAI or adjacent waters open by the State of Alaska for which it adopts a Federal fishing season. Any Amendment 80 crab PSC used by Amendment 80 vessels assigned to the Amendment 80 limited access fishery must be deducted from the amount of Amendment 80 crab PSC assigned to the Amendment 80 limited access fishery. Amendment 80 crab PSC assigned to the Amendment 80 limited access fishery is subject to seasonal apportionment under § 679.21.
            (5) Amendment 80 crab PSC assigned to the BSAI trawl limited access sector. Amendment 80 crab PSC assigned to the BSAI trawl limited access sector for groundfish fishing in the BSAI may only be used by the members of the BSAI trawl limited access sector unless modified by reallocation to Amendment 80 cooperatives according to the procedures in paragraph (f) of this section. Amendment 80 crab PSC assigned to the BSAI trawl limited access sector is subject to seasonal apportionment under § 679.21.
            (f) Rollover—Annual reallocation of an Amendment 80 species ICA or ITAC, crab PSC, and halibut PSC from the BSAI trawl limited access sector to Amendment 80 cooperatives—(1) General. The Regional Administrator may reallocate a portion of an ICA or ITAC of an Amendment 80 species, crab PSC, or halibut PSC amount assigned to the BSAI trawl limited access sector to Amendment 80 cooperatives if the amount assigned to the BSAI trawl limited access sector is projected not to be harvested or used. Any reallocation will result in an amended CQ permit for each Amendment 80 cooperative. The timing of a reallocation will be at the discretion of the Regional Administrator.
            
            (2) Factors considered. The Regional Administrator may consider the following factors when reallocating an ICA, a directed fishing allowance of an Amendment 80 species, or crab PSC, or halibut PSC amounts from the BSAI trawl limited access sector to Amendment 80 cooperatives:
            (i) The risk of biological harm to a groundfish species or species group;
            (ii) The risk of socioeconomic harm to other domestic fishery participants;
            (iii) The impact that the allocation might have on the socioeconomic well-being of Amendment 80 cooperatives;
            (iv) Current catch and PSC use in the BSAI trawl limited access sector;
            (v) Historic catch and PSC use in the BSAI trawl limited access sector;
            (vi) Harvest capacity and any stated intent on the future harvesting patterns of vessels in the BSAI trawl limited access sector;
            (vii) Administrative requirements to reissue CQ permits; and
            (viii) Any other relevant biological, socioeconomic, or administrative factors.
            (3) Rollover of Amendment 80 species. If, during a fishing year, the Regional Administrator determines that a reallocation of a portion of the ITAC or ICA of an Amendment 80 species assigned to the BSAI trawl limited access sector to Amendment 80 cooperatives is appropriate, the Regional Administrator will issue a revised CQ permit to reallocate that amount of Amendment 80 species to each Amendment 80 cooperative according to the following formula:
            
            Amount of additional CQ issued to an Amendment 80 cooperative = Amount of Amendment 80 species available for reallocation to Amendment 80 cooperatives × (Amount of CQ for that Amendment 80 species initially assigned to that Amendment 80 cooperative / Σ CQ for that Amendment 80 species initially assigned to all Amendment 80 cooperatives).
            
            (4) Rollover of halibut PSC. If, during a fishing year, the Regional Administrator determines that a reallocation of a portion of the halibut PSC assigned to the BSAI trawl limited access sector to Amendment 80 cooperatives is appropriate, the Regional Administrator will issue a revised CQ permit to reallocate that amount of halibut PSC to each Amendment 80 cooperative according to the following procedure:
            (i) Multiply the amount of the halibut PSC limit to be reallocated by 95 percent (0.95). This yields the maximum amount of halibut PSC available for allocation to Amendment 80 cooperatives; and

            (ii) Determine the halibut PSC CQ issued to each Amendment 80 cooperative according to the following formula:
            
            Amount of additional CQ issued to an Amendment 80 cooperative = Maximum amount of halibut PSC available for reallocation to Amendment 80 cooperatives × (Amount of halibut PSC CQ initially assigned to that Amendment 80 cooperative / Σ halibut PSC CQ initially assigned to all Amendment 80 cooperatives).
            
            (5) Rollover of crab PSC. If, during a fishing year, the Regional Administrator determines that a reallocation of a portion of a crab PSC assigned to the BSAI trawl limited access sector to Amendment 80 cooperatives is appropriate, the Regional Administrator will issue a revised CQ permit to reallocate that amount of crab PSC to each Amendment 80 cooperative according to the following formula:
            
            Amount of CQ issued to an Amendment 80 cooperative = Amount of that crab PSC available for allocation to Amendment 80 cooperatives × (Amount of that crab PSC CQ initially assigned to that Amendment 80 cooperative / Σ that crab PSC CQ initially assigned to all Amendment 80 cooperatives).
            
            (g) Application for inter-cooperative transfer of Amendment 80 CQ—(1) Completed application. NMFS will process an application for inter-cooperative transfer of Amendment 80 cooperative quota (CQ) provided that a paper or electronic application is completed by the transferor and transferee, with all applicable fields accurately filled in, and all required additional documentation is attached.
            (2) Amendment 80 species CQ assignment. Amendment 80 species CQ must be assigned to a member of the Amendment 80 cooperative receiving the CQ for purposes of use cap calculations. No member of an Amendment 80 cooperative may exceed the CQ use cap applicable to that member.
            (3) Total amount of Amendment 80 species CQ. For purposes of Amendment 80 species CQ use cap calculations, the total amount of Amendment 80 species CQ held or used by a person is equal to all metric tons of Amendment 80 species CQ derived from all Amendment 80 QS units on all Amendment 80 QS permits held by that person and assigned to the Amendment 80 cooperative and all metric tons of Amendment 80 species CQ assigned to that person by the Amendment 80 cooperative from approved transfers.
            (4) Amendment 80 QS units. The amount of Amendment 80 QS units held by a person, and CQ derived from those Amendment 80 QS units, is calculated using the individual and collective use cap rule established in § 679.92(a).
            (5) Certification of transferor—(i) Non-electronic submittal. The transferor's designated representative must sign and date the application certifying that all information is true, correct, and complete. The transferor's designated representative must submit the paper application as indicated on the application.
            (ii) Electronic submittal. The transferor's designated representative must log into the system and create a transfer request as indicated on the computer screen. By using the transferor's NMFS ID, password, and Transfer Key and submitting the transfer request, the designated representative certifies that all information is true, correct, and complete.
            (6) Certification of transferee—(i) Non-electronic submittal. The transferee's designated representative must sign and date the application certifying that all information is true, correct, and complete.
            (ii) Electronic submittal. The transferee's designated representative must log into the system and accept the transfer request as indicated on the computer screen. By using the transferee's NMFS ID, password and Transfer Key, the designated representative certifies that all information is true, correct, and complete.
            (h) Amendment 80 cooperative—(1) General. This section governs the formation and operation of Amendment 80 cooperatives. The regulations in this section apply only to Amendment 80 cooperatives that have formed for the purpose of applying for and fishing with CQ issued annually by NMFS. Members of Amendment 80 cooperatives should consult legal counsel before commencing any activity if the members are uncertain about the legality under the antitrust laws of the Amendment 80 cooperative's proposed conduct. Membership in an Amendment 80 cooperative is voluntary. No person may be required to join an Amendment 80 cooperative. If a person becomes the owner of an Amendment 80 vessel or a holder of an Amendment 80 LLP/QS license that has been assigned to an Amendment 80 cooperative, then that person may join that Amendment 80 cooperative as a member upon receipt of that Amendment 80 vessel or Amendment 80 LLP/QS license. Members may leave an Amendment 80 cooperative, but any CQ contributed by the Amendment 80 QS permit(s) held by that member will remain with that Amendment 80 cooperative for the duration of the calendar year.
            (2) Legal and organizational requirements. An Amendment 80 cooperative must meet the following legal and organizational requirements before it is eligible to receive CQ:
            (i) Each Amendment 80 cooperative must be formed as a partnership, corporation, or other legal business entity that is registered under the laws of one of the 50 states or the District of Columbia;

            (ii) Each Amendment 80 cooperative must appoint an individual as the designated representative to act on the Amendment 80 cooperative's behalf and to serve as a contact point for NMFS for questions regarding the operation of the Amendment 80 cooperative. The designated representative may be a member of the Amendment 80 cooperative, or some other individual designated by the Amendment 80 cooperative to act on its behalf;
            
            (iii) Each Amendment 80 cooperative must submit a timely and complete application for CQ; and
            (iv) Each Amendment 80 cooperative must meet the mandatory requirements established in paragraphs (h)(3) and (4) of this section applicable to that Amendment 80 cooperative.
            (3) Mandatory requirements. The following table describes the requirements to form an Amendment 80 cooperative:
            
              
                (i) Who may join an Amendment 80 cooperative?
                Any Amendment 80 QS holder named on a timely and complete application for CQ for that calendar year that is approved by NMFS. Individuals who are not Amendment 80 QS holders may be employed by, or serve as the designated representative of an Amendment 80 cooperative, but are not members of the Amendment 80 cooperative.
              
              
                (ii) What is the minimum number of Amendment 80 QS permits that must be assigned to an Amendment 80 cooperative to allow it to form?
                Any combination of at least seven Amendment 80 QS permits which would include Amendment 80 LLP/QS licenses.
              
              
                (iii) How many Amendment 80 QS holders are required to form an Amendment 80 cooperative?
                At least two Amendment 80 QS holders each of whom may not have a ten percent or greater direct or indirect ownership interest in any of the other Amendment 80 QS holders.
              
              
                (iv) Is there a minimum amount of Amendment 80 QS units that must be assigned to an Amendment 80 cooperative for it to be allowed to form?
                No.
              
              
                (v) What is allocated to the Amendment 80 cooperative?
                CQ for each Amendment 80 species, crab PSC, and halibut PSC, based on the amount of Amendment 80 QS units assigned to the cooperative.
              
              
                (vi) Is this CQ an exclusive catch and use privilege?
                Yes, the members of the Amendment 80 cooperative have an exclusive privilege to collectively catch and use this CQ, or an Amendment 80 cooperative can transfer all or a portion of this CQ to another Amendment 80 cooperative.
              
              
                (vii) Is there a period in a calendar year during which designated vessels must catch CQ?
                Yes, any Amendment 80 vessel designated to catch CQ for an Amendment 80 cooperative is prohibited from catching CQ during the season closure for trawl gear in the BSAI specified at § 679.23(c) unless regulations at § 679.23 applicable to an Amendment 80 species in the BSAI are more restrictive than those established in § 679.23(c), in which case the more restrictive regulations will apply.
              
              
                (viii) Can any vessel catch an Amendment 80 cooperative's CQ?
                No, only Amendment 80 vessels that are assigned to that Amendment 80 cooperative for that calendar year in the application for CQ may catch and process the CQ assigned to that Amendment 80 cooperative.
              
              
                (ix) Can a member of an Amendment 80 cooperative transfer CQ individually without the approval of the other members of the Amendment 80 cooperative?
                No, only the designated representative of the Amendment 80 cooperative, and not individual members, may transfer its CQ to another Amendment 80 cooperative; and only if that transfer is approved by NMFS as established under paragraph (g) of this section.
              
              
                (x) Are GOA sideboard limits assigned to specific persons or Amendment 80 cooperatives?
                No, GOA sideboard limits are not assigned to specific persons or Amendment 80 cooperatives. GOA sideboard limits are assigned to the Amendment 80 sector.
              
              
                (xi) Can an Amendment 80 QS permit, Amendment 80 LLP license, or Amendment 80 vessel be assigned to more than one Amendment 80 cooperative in a calendar year?
                No, an Amendment 80 QS permit, Amendment 80 LLP license, or Amendment 80 vessel may be assigned to only one Amendment 80 cooperative in a calendar year. A person holding multiple Amendment 80 QS permits, Amendment 80 LLP licenses, or owning multiple Amendment 80 vessels is not required to assign all Amendment 80 QS permits, Amendment 80 LLP licenses, or Amendment 80 vessels to the same Amendment 80 cooperative or the Amendment 80 limited access fishery.
              
              
                (xii) Can an Amendment 80 QS permit, Amendment 80 LLP license, or Amendment 80 vessel be assigned to an Amendment 80 cooperative and the Amendment 80 limited access fishery?
                No, an Amendment 80 QS permit, Amendment 80 LLP license, or Amendment 80 vessel assigned to an Amendment 80 cooperative may not be assigned to the Amendment 80 limited access fishery for that calendar year. Prior to the 2014 fishing year, a person holding multiple Amendment 80 QS permits, Amendment 80 LLP licenses, or owning multiple Amendment 80 vessels is not required to assign all Amendment 80 QS permits, Amendment 80 LLP licenses, or Amendment 80 vessels to the same Amendment 80 cooperative or the Amendment 80 limited access fishery. Starting with the 2014 fishing year and thereafter, a person holding multiple Amendment 80 QS permits, Amendment 80 LLP licenses, or owning multiple Amendment 80 vessels must assign all Amendment 80 QS permits, Amendment 80 LLP licenses, or Amendment 80 vessels to either one or more Amendment 80 cooperatives, or the Amendment 80 limited access fishery.
              
              
                
                (xiii) Which members may catch the Amendment 80 cooperative's CQ?
                Use of a cooperative's CQ permit is determined by the Amendment 80 cooperative contract signed by its members. Any violations of this contract by a cooperative member may be subject to civil claims by other members of the Amendment 80 cooperative.
              
              
                (xiv) Does an Amendment 80 cooperative need a membership agreement or contract?
                Yes, an Amendment 80 cooperative must have a membership agreement or contract. A copy of this agreement or contract must be submitted to NMFS with the application for CQ. The membership agreement or contract must specify:(A) How the Amendment 80 cooperative intends to catch its CQ; and
                  (B) The obligations of Amendment 80 QS holders, who are members of an Amendment 80 cooperative, to ensure the full payment of Amendment 80 fee liabilities that may be due.
                
              
              
                (xv) What happens if the Amendment 80 cooperative membership agreement or contract is modified during the fishing year?
                A copy of the amended Amendment 80 membership agreement or contract must be sent to NMFS in accordance with § 679.4(a)(4).
              
              
                (xvi) What happens if the Amendment 80 cooperative exceeds its CQ amount?
                An Amendment 80 cooperative is not authorized to catch Amendment 80 species or use crab PSC or halibut PSC in excess of the amount on its CQ permit. Exceeding a CQ permit is a violation of the regulations. Each member of the Amendment 80 cooperative is jointly and severally liable for any violations of the Amendment 80 Program regulations while fishing under the authority of a CQ permit. This liability extends to any persons who are hired to catch or receive CQ assigned to an Amendment 80 cooperative. Each member of an Amendment 80 cooperative is responsible for ensuring that all members of the cooperative comply with all regulations applicable to fishing under the Amendment 80 Program.
              
              
                (xvii) Is there a limit on how much CQ an Amendment 80 cooperative may hold or use?
                No, but each Amendment 80 QS holder is subject to use caps, and an Amendment 80 vessel may be subject to vessel use caps. See § 679.92(a).
              
              
                (xviii) Is there a limit on how much CQ a vessel may catch?
                Yes, an Amendment 80 vessel may not catch more than 20 percent of the aggregate Amendment 80 species ITAC assigned to the Amendment 80 sector for that calendar year. See § 679.92(a) for use cap provisions.
              
              
                (xix) Are there any special reporting requirements?
                Yes, the designated representative of the Amendment 80 cooperative must submit an annual Amendment 80 cooperative report as described under § 679.5(s). In addition, each member of an Amendment 80 cooperative must submit a timely and complete EDR as described under § 679.94.
              
              
                (xx) Is there a requirement that an Amendment 80 cooperative pay Amendment 80 cost recovery fees?
                Yes, see § 679.95 for the provisions that apply.
              
            
            (4) Successors-in-interest. If a member of an Amendment 80 cooperative dies (in the case of an individual) or dissolves (in the case of a business entity), the CQ derived from the Amendment 80 QS permits assigned to the Amendment 80 cooperative for that year from that person remains under the control of the Amendment 80 cooperative for the duration of that calendar year as specified in the Amendment 80 cooperative contract. Each Amendment 80 cooperative is free to establish its own internal procedures for admitting a successor-in-interest during the fishing season due to the death or dissolution of an Amendment 80 cooperative member.
            (i) Amendment 80 ABC reserves. (1) General. The Regional Administrator will determine the Amendment 80 ABC reserves for flathead sole, rock sole, and yellowfin sole that will be assigned to the Amendment 80 sector as part of the annual harvest specifications described at § 679.20(c). Amendment 80 ABC reserves will be further allocated to Amendment 80 cooperative(s), as described in paragraph (i)(2) of this section.
            (2) Allocation of Amendment 80 ABC reserves to Amendment 80 cooperatives. The amount of Amendment 80 ABC reserve for each species of flathead sole, rock sole, and yellowfin sole assigned to an Amendment 80 cooperative is equal to the amount of Amendment 80 QS units of that species assigned to that Amendment 80 cooperative by Amendment 80 QS holders divided by the total Amendment 80 QS pool for that species multiplied by the Amendment 80 ABC reserve for that species.
            
            (3) Accessing Amendment 80 ABC reserves. An Amendment 80 cooperative may request that NMFS approve a Flatfish Exchange to add flathead sole, rock sole, or yellowfin sole CQ to its Amendment 80 CQ account in exchange for reducing its Amendment 80 CQ by an equal amount of flathead sole, rock sole, or yellowfin sole. An Amendment 80 cooperative may request Flatfish Exchanges by submitting a completed Flatfish Exchange Application as described in § 679.4(p).
            [72 FR 52726, Sept. 14, 2007, as amended at 74 FR 51518, Oct. 7, 2009; 76 FR 68357, Nov. 4, 2011; 79 FR 56681, Sept. 23, 2014; 81 FR 171, Jan. 5, 2016; 81 FR 24733, Apr. 27, 2016]
          
          
            § 679.92
            Amendment 80 Program use caps and sideboard limits.
            (a) Use caps—(1) General. Use caps limit the amount of Amendment 80 QS units and Amendment 80 species CQ that may be held or used by an Amendment 80 QS holder or Amendment 80 vessel. Use caps may not be exceeded unless the Amendment 80 QS holder or Amendment 80 vessel subject to the use cap is specifically allowed to exceed a cap according to the criteria established under this paragraph (a) or by an operation of law. There are two types of use caps: Person use caps and vessel use caps. All Amendment 80 QS unit use caps are based on the aggregate Amendment 80 species Amendment 80 initial QS pool set forth in Table 32 to this part. The use caps apply as follows:
            (2) Amendment 80 QS holder use cap—(i) QS and CQ use cap. A person may not individually or collectively hold or use more than thirty (30.0) percent of the aggregate Amendment 80 QS units initially assigned to the Amendment 80 sector and resulting CQ unless that person receives those Amendment 80 QS units on an Amendment 80 permit(s) based on Amendment 80 legal landings assigned to Amendment 80 vessel(s) or Amendment 80 LLP license(s) held by that Amendment 80 QS holder:
            (A) Prior to June 9, 2006; and
            (B) At the time of application for Amendment 80 QS.
            (ii) CQ use cap calculation. For purposes of calculating and applying the CQ use cap, a person is assigned CQ based on:
            (A) The amount of CQ derived from the Amendment 80 QS units held by that person; and
            (B) Any CQ assigned to that person in an Application for CQ transfer.
            (iii) Transfer limitations. (A) An Amendment 80 QS holder that receives an initial allocation of aggregate Amendment 80 QS units that exceeds the use cap listed in paragraph (a)(2)(i) of this section cannot receive any Amendment 80 QS permit by transfer unless and until that person's holdings of aggregate Amendment 80 QS units are reduced to an amount below the use cap specified in paragraph (a)(2)(i) of this section.
            (B) If an Amendment 80 QS holder that received an initial allocation of aggregate Amendment 80 QS units on his or her Amendment 80 QS permits that exceeds the use cap listed in paragraph (a)(2)(i) of this section transfers an Amendment 80 QS permit to another person, the transferor may not hold more than the greater of either the amount of Amendment 80 QS units held by the transferor after the transfer if the amount of aggregate Amendment 80 QS units continues to exceed the use cap, or the amount equal to the Amendment 80 QS unit use cap established in paragraph (a)(2)(i) of this section.
            (C) An Amendment 80 QS holder that receives an initial allocation of aggregate Amendment 80 QS units on his or her Amendment 80 QS permits that exceeds the use cap listed in paragraph (a)(2)(i) of this section is prohibited from having any CQ assigned to that Amendment 80 QS holder in an application for CQ transfer unless and until that Amendment 80 QS holder's holdings of aggregate Amendment 80 QS units are reduced to an amount below the use cap specified in paragraph (a)(2)(i) of this section.
            (3) ITAC use cap for an Amendment 80 vessel. An Amendment 80 vessel may not be used to catch an amount of Amendment 80 species greater than twenty (20.0) percent of the aggregate Amendment 80 species ITACs assigned to the Amendment 80 sector. This amount includes ITAC that is assigned as CQ or to the Amendment 80 limited access fishery.
            (b) GOA sideboard limits—(1) GOA groundfish sideboard limits. Amendment 80 vessels may not be used to catch more than the amounts of groundfish in the management areas specified in Table 37 to this part from January 1 through December 31 of each year, except that GOA groundfish sideboard limits specified in Table 37 to this part do not apply when an Amendment 80 vessel is using dredge gear while directed fishing for scallops in the GOA.
            (2) GOA halibut PSC sideboard limits. All Amendment 80 vessels, other than the fishing vessel GOLDEN FLEECE as specified in paragraph (d) of this section, may not use halibut PSC in the fishery categories and management areas, greater than the amounts specified in Table 38 to this part during January 1 through December 31 of each year. Any residual amount of a seasonal sideboard halibut PSC limit may carry forward to the next season limit. This restriction on halibut PSC usage does not apply to the following two exceptions:
            (i) An Amendment 80 vessel that uses halibut PSC CQ in the Central GOA subject to the regulations established in the Rockfish Program under subpart G to this part is not subject to the halibut PSC sideboard limits in Table 38 to this part while fishing under a Rockfish CQ permit; and
            (ii) Halibut PSC sideboard limits in Table 38 to this part do not apply when an Amendment 80 vessel is using dredge gear while directed fishing for scallops in the GOA.
            (c) Sideboard restrictions applicable to Amendment 80 vessels directed fishing for flatfish in the GOA—(1) Originally Qualifying Amendment 80 Vessels. An Amendment 80 vessel listed in column A of Table 39 to this part may be used to fish in the directed arrowtooth flounder, deep-water flatfish, flathead sole, rex sole, and shallow-water flatfish fisheries in the GOA and in adjacent waters open by the State of Alaska for which it adopts a Federal fishing season.
            (2) Amendment 80 Replacement Vessels. (i) Any vessel that NMFS approves to replace an Amendment 80 vessel listed in column A of Table 39 to this part may be used to fish in the directed arrowtooth flounder, deep-water flatfish, flathead sole, rex sole, and shallow-water flatfish fisheries in the GOA and in adjacent waters open by the State of Alaska for which it adopts a Federal fishing season.
            (ii) Any vessel that NMFS subsequently approves to replace an Amendment 80 replacement vessel that replaced an Amendment 80 vessel listed in column A of Table 39 to this part may be used to fish in the directed arrowtooth flounder, deep-water flatfish, flathead sole, rex sole, and shallow-water flatfish fisheries in the GOA and in adjacent waters open by the State of Alaska for which it adopts a Federal fishing season.
            (d) Sideboard restrictions applicable to the fishing vessel GOLDEN FLEECE. (1) The fishing vessel GOLDEN FLEECE (USCG documentation number 609951):
            (i) May not be used for directed groundfish fishing for northern rockfish, pelagic shelf rockfish, pollock, Pacific cod, or Pacific ocean perch in the GOA and in adjacent waters open by the State of Alaska for which it adopts a Federal fishing season; and
            (ii) Is not subject to halibut PSC sideboard limits as described in paragraph (b)(2) of this section in the GOA or adjacent waters open by the State of Alaska for which it adopts a Federal fishing season.
            (2) Sideboard restrictions applicable to any vessel replacing the GOLDEN FLEECE. (i) If the vessel replacing the GOLDEN FLEECE is of an LOA less than or equal to 124 ft. (38.1 m) (the MLOA of the LLP license that was originally assigned to the GOLDEN FLEECE, LLG 2524), then the sideboard provisions at § 679.92(c) and (d)(1) apply.
            (ii) If the vessel replacing the GOLDEN FLEECE is greater than 124 ft. (38.1 m) (the MLOA of the LLP license that was originally assigned to the GOLDEN FLEECE, LLG 2524), then the sideboard provisions at § 679.92(b) and (c) apply.
            (e) Sideboard restrictions applicable to Amendment 80 vessel not assigned an Amendment 80 QS permit, Amendment 80 LLP license, or Amendment 80 LLP/QS license. All Amendment 80 vessels not designated on:
            
            (1) An Amendment 80 QS permit and an Amendment 80 LLP license; or
            (2) An Amendment 80 LLP/QS license will be allocated a catch limit of 0 mt in the BSAI and GOA.
            [72 FR 52726, Sept. 14, 2007, as amended at 77 FR 59871, Oct. 1, 2012; 79 FR 9641, Feb. 20, 2014]
          
          
            § 679.93
            Amendment 80 Program recordkeeping, permits, monitoring, and catch accounting.
            (a) Recordkeeping and reporting. See § 679.5(s).
            (b) Permits. See § 679.4(o).
            (c) Catch monitoring requirements for Amendment 80 vessels and catcher/processors not listed in § 679.4(l)(2)(i) using trawl gear and fishing in the BSAI. The requirements under paragraphs (c)(1) through (9) of this section apply to all Amendment 80 vessels except Amendment 80 vessels using dredge gear while directed fishing for scallops, and any other catcher/processor not listed in § 679.4(l)(2)(i) using trawl gear and fishing or receiving fish in the BSAI and in adjacent waters open by the State of Alaska for which it adopts a Federal fishing season. Except when using dredge gear while directed fishing for scallops, at all times when an Amendment 80 vessel or a catcher/processor not listed in § 679.4(l)(2)(i) using trawl gear has BSAI groundfish onboard the vessel, the vessel owner or operator must ensure that:
            (1) Catch weighing. All catch, except halibut sorted on deck by vessels participating in halibut deck sorting described at § 679.120, are weighed on a NMFS-approved scale in compliance with the scale requirements at § 679.28(b). Each haul must be weighed separately, all catch must be made available for sampling by a NMFS-certified observer, and no sorting of catch, except halibut sorted on deck by vessels participating in halibut deck sorting described at § 679.120, may take place prior to weighing.
            (2) Observer sampling station. An observer sampling station meeting the requirements at § 679.28(d) is available at all times.
            (3) Observer coverage requirements. The vessel is in compliance with the observer coverage requirements described at § 679.51(a)(2).
            (4) Operational line. The vessel has no more than one operational line or other conveyance for the mechanized movement of catch between the scale used to weigh total catch and the location where the observer collects species composition samples.
            (5) Fish on deck. No fish are allowed to remain on deck unless an observer is present, except for fish inside the codend and fish accidentally spilled from the codend during hauling and dumping. Fish accidentally spilled from the codend must be moved to the fish bin.
            (6) Sample storage. There is sufficient space to accommodate a minimum of 10 observer sampling baskets. This space must be within or adjacent to the observer sampling station.
            (7) Pre-cruise meeting. The Observer Program is notified by phone at 1 (907) 581-2060 (Dutch Harbor, AK) or 1 (907) 481-1770 (Kodiak, AK) at least 24 hours prior to departure when the vessel will be carrying an observer who has not previously been deployed on that vessel within the last 12 months. Subsequent to the vessel's departure notification, but prior to departure, NMFS may contact the vessel to arrange for a pre-cruise meeting. The pre-cruise meeting must minimally include the vessel operator or manager and any observers assigned to the vessel.
            (8) Belt and flow operations. The vessel operator stops the flow of fish and clears all belts between the bin doors and the area where the observer collects samples of unsorted catch when requested to do so by the observer.
            (9) Vessel crew in tanks or bins. The vessel owner or operator must comply with the bin monitoring standards specified in § 679.28(i)(1).
            (d) Catch monitoring requirements for Amendment 80 vessels fishing in the GOA. The requirements under this section apply to any Amendment 80 vessel fishing in the GOA and in adjacent waters open by the State of Alaska for which it adopts a Federal fishing season except Amendment 80 vessels using dredge gear while directed fishing for scallops. At all times when an Amendment 80 vessel is not using dredge gear while directed fishing for scallops and has GOA groundfish onboard the vessel owner or operator must ensure that:
            
            (1) Catch from an individual haul is not mixed with catch from another haul prior to sampling by an observer, and all catch is made available for sampling by an observer;
            (2) The vessel is in compliance with the observer coverage requirements described at § 679.51(a)(2);
            (3) Operational Line. The vessel has no more than one operational line or other conveyance for the mechanized movement of catch at the location where the observer collects species composition samples; and
            (4) The requirements in § 679.93(c)(5), (8), and (9) are met.
            (e) Catch accounting—(1) Amendment 80 species—(i) Amendment 80 cooperative. All Amendment 80 species caught in the BSAI, including catch in adjacent waters open by the State of Alaska for which it adopts a Federal fishing season, by an Amendment 80 vessel assigned to an Amendment 80 cooperative will be debited from the CQ permit for that Amendment 80 cooperative for that calendar year unless that Amendment 80 vessel is using dredge gear while directed fishing for scallops.
            (ii) Amendment 80 limited access fishery. All Amendment 80 species caught in the BSAI, including catch in adjacent waters open by the State of Alaska for which it adopts a Federal fishing season, by an Amendment 80 vessel assigned to the Amendment 80 limited access fishery will be debited against the ITAC for that Amendment 80 species in the Amendment 80 limited access fishery for that calendar year unless that Amendment 80 vessel is using dredge gear while directed fishing for scallops.
            (2) Crab PSC and halibut PSC—(i) Amendment 80 cooperative. All crab PSC or halibut PSC used by an Amendment 80 vessel assigned to an Amendment 80 cooperative in the BSAI, including crab PSC or halibut PSC used in the adjacent waters open by the State of Alaska for which it adopts a Federal fishing season, will be debited against the CQ permit for that Amendment 80 cooperative for that calendar year unless that Amendment 80 vessel is using dredge gear while directed fishing for scallops.
            (ii) Amendment 80 limited access fishery. All crab PSC or halibut PSC used by an Amendment 80 vessel assigned to the Amendment 80 limited access fishery in the BSAI, including crab PSC or halibut PSC used in the adjacent waters open by the State of Alaska for which it adopts a Federal fishing season, will be debited against the crab PSC or halibut PSC limit assigned to the Amendment 80 limited access fishery for that calendar year, unless that Amendment 80 vessels is using dredge gear while directed fishing for scallops.
            (3) GOA groundfish sideboard limits. All Amendment 80 sideboard species defined in Table 37 to this part caught in the GOA, including catch in adjacent waters open by the State of Alaska for which it adopts a Federal fishing season, by an Amendment 80 vessel will be debited against the Amendment 80 sideboard limit for that Amendment 80 sideboard species for that calendar year except Amendment 80 sideboard species caught by Amendment 80 vessel using dredge gear while directed fishing for scallops.
            (4) GOA halibut sideboard limits. All halibut PSC used by all Amendment 80 vessels in the GOA, including halibut PSC used in the adjacent waters open by the State of Alaska for which it adopts a Federal fishing season, will be debited against the sideboard limit established for the Amendment 80 sector, except:
            (i) Halibut PSC CQ used by the catcher/processor sector in the Rockfish Program in the Central GOA;
            (ii) Halibut PSC used by the fishing vessel GOLDEN FLEECE (USCG Documentation number 609951); and
            (iii) Halibut PSC used by an Amendment 80 vessel using dredge gear while directed fishing for scallops.
            [72 FR 52726, Sept. 14, 2007, as amended at 75 FR 53069, Aug. 30, 2010; 78 FR 12632, Feb. 25, 2013; 81 FR 67118, Sept. 30, 2016; 83 FR 30533, June 29, 2018; 84 FR 55053, Oct. 15, 2019]
          
          
            § 679.94
            Economic data report (EDR) for the Amendment 80 sector and Gulf of Alaska Trawl Catcher/Processors.
            (a) Annual Trawl Catcher/Processor Economic Data Report (EDR)—(1) Requirement to submit an EDR. A person who held an Amendment 80 QS permit during a calendar year, or an owner or leaseholder of a vessel that was named on a Limited License Program (LLP) groundfish license that authorizes a Catcher/Processor using trawl gear to harvest and process LLP groundfish species in the GOA must submit a complete Annual Trawl Catcher/Processor EDR for that calendar year by following the instructions on the Annual Trawl Catcher/Processor EDR form.
            (2) Deadline. A completed EDR or EDR certification pages must be submitted as required on the form to NMFS for each calendar year on or before 1700 hours, A.l.t., June 1 of the following year.
            (3) Information required. The Annual Trawl Catcher/Processor EDR form is available on the NMFS Alaska Region Web site at www.alaskafisheries.noaa.gov, or by contacting NMFS at 1-800-304-4846.
            (4) EDR certification pages. Any person required to submit an EDR under paragraph (a)(1) of this section, or their designated representative, if applicable, must submit the EDR certification statement as either:
            (i) Part of the entire EDR. A person submitting the completed EDR must attest to the accuracy and completion of the EDR by signing and dating the certification portion of the EDR form; or
            (ii) EDR certification only. A person submitting a completed EDR certification only must attest that they meet the conditions exempting them from submitting the entire EDR as described in the certification portion of the Annual Trawl Catcher/Processor EDR form and sign and date the certification portion of the EDR form.
            (b) Verification of EDR data. (1) NMFS, the DCA, or the DDCA will conduct verification of information with a person required to submit the Annual Trawl Catcher/Processor EDR, or if applicable, that person's designated representative.
            (2) A person required to submit the Annual Trawl Catcher/Processor EDR or designated representative, if applicable, must respond to inquiries by NMFS, the designated DCA, or the DDCA within 20 days of the date of issuance of the inquiry.
            (3) A person required to submit the Annual Trawl Catcher/Processor EDR or designated representative, if applicable, must provide copies of additional data to facilitate data verification. NMFS, the DCA, or the DDCA may review and request copies of additional data provided by the person required to submit the Annual Trawl Catcher/Processor EDR form or designated representative, if applicable, including but not limited to, previously audited or reviewed financial statements, worksheets, tax returns, invoices, receipts, and other original documents substantiating the data submitted in an Annual Trawl Catcher/Processor EDR form.
            [79 FR 71318, Dec. 2, 2014]
          
          
            § 679.95
            Amendment 80 Program cost recovery.
            (a) Cost recovery fee program for Amendment 80—(1) Who is responsible? The person designated as the Amendment 80 cooperative representative at the time of an Amendment 80 CQ landing must comply with the requirements of this section, notwithstanding:
            (i) Subsequent transfer of Amendment 80 CQ or Amendment 80 QS held by Amendment 80 cooperative members;
            (ii) Non-renewal of an Amendment 80 CQ permit; or
            (iii) Changes in the membership in an Amendment 80 cooperative, such as members joining or departing during the relevant year, or changes in the amount of Amendment 80 QS holdings of those members.
            (2) Fee collection. Each Amendment 80 cooperative representative is responsible for submitting the cost recovery payment for Amendment 80 CQ landings made under the authority of its Amendment 80 CQ permit.
            (3) Payment—(i) Payment due date. An Amendment 80 cooperative representative must submit all Amendment 80 fee liability payment(s) to NMFS at the address provided in paragraph (a)(3)(iii) of this section no later than December 31 of the calendar year in which the Amendment 80 CQ landings were made.
            (ii) Payment recipient. Make electronic payment payable to NMFS.
            (iii) Payment address. Submit payment and related documents as instructed on the fee submission form. Payments must be made electronically through the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov. Instructions for electronic payment will be made available on both the payment Web site and a fee liability summary letter mailed to the Amendment 80 CQ permit holder.
            (iv) Payment method. Payment must be made electronically in U.S. dollars by automated clearing house, credit card, or electronic check drawn on a U.S. bank account.
            (b) Amendment 80 standard ex-vessel value determination and use—(1) General. An Amendment 80 cooperative representative must use the Amendment 80 standard prices determined by NMFS under paragraph (b)(2) of this section.
            (2) Amendment 80 standard prices—(i) General. Each year the Regional Administrator will publish Amendment 80 standard prices in the Federal Register by December 1 of the year in which the Amendment 80 species landings were made. The standard prices will be described in U.S. dollars per Amendment 80 equivalent pound for Amendment 80 species landings made by Amendment 80 CQ permit holders during the current calendar year.
            (ii) Effective duration. The Amendment 80 standard prices published by NMFS will apply to all Amendment 80 species landings made by an Amendment 80 CQ permit holder during that calendar year.
            (iii) Determination. NMFS will calculate the Amendment 80 standard prices for Amendment 80 species based on the following information:
            (A) Pacific cod. NMFS will use the standard prices calculated for Pacific cod based on information provided in the Pacific Cod Ex-vessel Volume and Value Report described at § 679.5(u)(1).
            (B) Amendment 80 species other than Pacific cod. (1) The Regional Administrator will base Amendment 80 standard prices for all Amendment 80 species other than Pacific cod on the First Wholesale Volume and Value reports specified in § 679.5(u)(2).
            (2) The Regional Administrator will establish Amendment 80 standard prices for all Amendment 80 species other than Pacific cod on an annual basis; except the Regional Administrator will establish a first Amendment 80 standard price for rock sole for all landings from January 1 through March 31, and a second Amendment 80 standard price for rock sole for all landings from April 1 through December 31.
            (3) The average first wholesale product prices reported on the First Wholesale Volume and Value reports, specified in § 679.5(u)(2), will be multiplied by 0.4 to obtain a proxy for the ex-vessel prices of Amendment 80 species other than Pacific cod.
            (c) Amendment 80 fee percentage—(1) Established percentage. The Amendment 80 fee percentage is the amount as determined by the factors and methodology described in paragraph (c)(2) of this section. This amount will be announced by publication in the Federal Register in accordance with paragraph (c)(3) of this section. This amount must not exceed 3.0 percent pursuant to 16 U.S.C. 1854(d)(2)(B).
            (2) Calculating fee percentage value. Each year NMFS will calculate and publish the fee percentage according to the following factors and methodology:
            (i) Factors. NMFS will use the following factors to determine the fee percentage:
            (A) The catch to which the Amendment 80 cost recovery fee will apply;
            (B) The ex-vessel value of that catch; and
            (C) The costs directly related to the management, data collection, and enforcement of the Amendment 80 Program.
            (ii) Methodology. NMFS will use the following equations to determine the fee percentage: 100 × DPC/V, where:
            (A) DPC = the direct program costs for the Amendment 80 Program for the most recent fiscal year (October 1 through September 30) with any adjustments to the account from payments received in the previous year.
            (B) V = total of the standard ex-vessel value of the landings subject to the Amendment 80 fee liability for the current year.
            (3) Publication—(i) General. NMFS will calculate and announce the Amendment 80 fee percentage in a Federal Register notice by December 1 of the year in which the Amendment 80 landings were made. NMFS will calculate the Amendment 80 fee percentage based on the calculations described in paragraph (c)(2) of this section.
            (ii) Effective period. NMFS will apply the calculated Amendment 80 fee percentage to Amendment 80 CQ landings made between January 1 and December 31 of the same year.
            (4) Applicable percentage. The Amendment 80 CQ permit holder must use the Amendment 80 fee percentage applicable at the time an Amendment 80 species landing is debited from an Amendment 80 CQ allocation to calculate the Amendment 80 fee liability for any retroactive payments for that Amendment 80 species.
            (5) Fee liability determination for an Amendment 80 CQ permit holder. (i) Each Amendment 80 CQ permit holder will be subject to a fee liability for any Amendment 80 species CQ debited from an Amendment 80 CQ allocation between January 1 and December 31 of the current year.
            (ii) The Amendment 80 fee liability assessed to an Amendment 80 CQ permit holder will be based on the proportion of the standard ex-vessel value of Amendment 80 species debited from an Amendment 80 CQ permit holder relative to all Amendment 80 CQ permit holders during a calendar year as determined by NMFS.
            (iii) NMFS will provide a fee liability summary letter to each Amendment 80 CQ permit holder by December 1 of each year. The summary will explain the fee liability determination including the current fee percentage, and details of Amendment 80 species CQ pounds debited from Amendment 80 CQ allocations by permit, species, date, and prices.
            (d) Underpayment of fee liability—(1) No Amendment 80 cooperative will receive its Amendment 80 CQ until the Amendment 80 CQ permit holder submits full payment of an applicant's complete Amendment 80 fee liability.
            (2) If an Amendment 80 CQ permit holder fails to submit full payment for its Amendment 80 fee by the date described in paragraph (a)(3) of this section, the Regional Administrator may:
            (i) At any time thereafter send an IAD to the Amendment 80 cooperative's representative stating that the Amendment 80 CQ permit holder's estimated fee liability, based on information submitted by the Amendment 80 cooperative's representative, is the Amendment 80 fee liability due from the Amendment 80 CQ permit holder.
            (ii) Disapprove any application to transfer Amendment 80 CQ to or from the Amendment 80 CQ permit holder in accordance with § 679.91(g).
            (3) If an Amendment 80 cooperative representative fails to submit full payment by the Amendment 80 fee payment deadline described at paragraph (a)(3) of this section:
            (i) The Regional Administrator will not issue a Amendment 80 CQ permit to that Amendment 80 cooperative for the following calendar year; and
            (ii) The Regional Administrator will not issue Amendment 80 CQ based on the Amendment 80 QS held by the members of that Amendment 80 cooperative to any other CQ permit for that calendar year.
            (4) Upon final agency action determining that an Amendment 80 CQ permit holder has not paid his or her Amendment 80 fee, the Regional Administrator may continue to not issue an Amendment 80 CQ permit for any subsequent calendar years until NMFS receives the unpaid fees. If payment is not received by the 30th day after the final agency action, the agency may pursue collection of the unpaid fees.
            (e) Over payment. Upon issuance of final agency action, payment submitted to NMFS in excess of the Amendment 80 fee determined to be due by the final agency action will be returned to the Amendment 80 cooperative unless the Amendment 80 cooperative's representative requests the agency to credit the excess amount against the Amendment 80 CQ permit holder's future Amendment 80 fee.
            (f) Appeals. An Amendment 80 cooperative representative who receives an IAD for incomplete payment of an Amendment 80 fee may appeal under the appeals procedures set out a 15 CFR part 906.
            (g) Annual report. Each year, NMFS will publish a report describing the Amendment 80 Cost Recovery Fee Program.
            [81 FR 171, Jan. 5, 2016]
          
        
        
          
          Subpart I—Equipment and Operational Requirements for the Longline Catcher/Processor Subsector
          
            § 679.100
            Applicability.
            The owner and operator of a vessel named on an LLP license with a Pacific cod catcher-processor hook-and-line endorsement for the Bering Sea, Aleutian Islands or both the Bering Sea and Aleutian Islands must comply with the requirements of this subpart.
            (a) Opt out selection. Each year, the owner of a vessel subject to this subpart who does not intend to directed fish for Pacific cod in the BSAI or conduct groundfish CDQ fishing at any time during a year may, by November 1 of the year prior to fishing, submit to NMFS a completed notification form to opt out of directed fishing for Pacific cod in the BSAI and groundfish CDQ fishing in the upcoming year. The notification form is available on the NMFS Alaska Region Web site (http://alaskafisheries.noaa.gov/). Once the vessel owner has selected to opt out, the owner must ensure that the vessel is not used as a catcher/processor to conduct directed fishing for Pacific cod with hook-and-line gear in the BSAI or to conduct groundfish CDQ fishing during the specified year.
            (b) Monitoring option selection. The owner of a vessel subject to this subpart that does not opt out under paragraph (a) of this section must submit a completed notification form for one of two monitoring options to NMFS. The notification form is available on the NMFS Alaska Region Web site (http://alaskafisheries.noaa.gov/). The vessel owner must comply with the selected monitoring option at all times when the vessel is operating in either the BSAI or GOA groundfish fisheries when directed fishing for Pacific cod is open in the BSAI, or while the vessel is groundfish CDQ fishing. If NMFS does not receive a notification to opt out or a notification for one of the two monitoring options, NMFS will assign that vessel to the increased observer coverage option under paragraph (b)(1) of this section until the notification form has been received by NMFS.
            (1) Increased observer coverage option. Under this option, the vessel owner and operator must ensure that—

            (i) The vessel is in compliance with observer coverage requirements described at § 679.51(a)(2)(vi)(E)(1).
            (ii) The vessel is in compliance with observer workload requirements described at § 679.51(a)(2)(iii).
            (iii) An observer sampling station meeting the requirements at § 679.28(d) is available at all times, unless otherwise approved by NMFS.
            (iv) All sets are made available for sampling by an observer.
            (v) The Observer Program is notified by phone at 1 (907) 581-2060 (Dutch Harbor, AK) or 1 (907) 481-1770 (Kodiak, AK) at least 24 hours prior to departure when the vessel will be carrying an observer who has not previously been deployed on that vessel within the last 12 months. Subsequent to the vessel's departure notification, but prior to departure, NMFS may contact the vessel to arrange for a pre-cruise meeting. The pre-cruise meeting must minimally include the vessel operator or manager and any observers assigned to the vessel.
            (2) Scales option. Under this option—
            (i) The vessel owner and operator must ensure that—

            (A) The vessel is in compliance with observer coverage requirements described at § 679.51(a)(2)(vi)(E)(2).
            (B) All Pacific cod brought onboard the vessel is weighed on a NMFS-approved scale in compliance with the scale requirements at § 679.28(b), and that each set is weighed and recorded separately.
            (C) An observer sampling station meeting the requirements at § 679.28(d) is available at all times, unless otherwise approved by NMFS.
            (D) The vessel is in compliance with the video monitoring requirements described at § 679.28(k).

            (E) The Observer Program is notified by phone at 1 (907) 581-2060 (Dutch Harbor, AK) or 1 (907) 481-1770 (Kodiak, AK) at least 24 hours prior to departure when the vessel will be carrying an observer who has not previously been deployed on that vessel within the last 12 months. Subsequent to the vessel's departure notification, but prior to departure, NMFS may contact the vessel to arrange for a pre-cruise meeting. The pre-cruise meeting must minimally include the vessel operator or manager and any observers assigned to the vessel.
            (ii) NMFS will use the weight of all catch that passes over the scale for the purposes of accounting for Pacific cod catch.
            (iii) At the time NMFS approves the scale used to weigh Pacific cod, NMFS will provide the vessel owner or operator with one of the following designations on the scale inspection report that will be used for catch accounting of Pacific cod for the duration of the approval period:
            (A) Scale prior to bleeding. If the scale is located before the location where Pacific cod are bled, a PRR of 1.00 will be applied to all catch weighed on the motion-compensated scale.
            (B) Scale between bleeding and holding area. If Pacific cod are bled before being weighed and prior to the bleeding holding area, a PRR of 0.99 will be applied to all catch weighed on the scale.
            (C) Scale after holding area. If Pacific cod are bled and placed in a bleeding holding area before being weighed, a PRR of 0.98 will be applied to all catch weighed on the scale.
            (c) Electronic logbooks. The operator of a vessel subject to paragraph (b) of this section at any time during a year must comply with the requirements for electronic logbooks at § 679.5(f) at all times during that year.
            [77 FR 59061, Sept. 26, 2012, as amended at 77 FR 70103, Nov. 21, 2012; 79 FR 68616, Nov. 18, 2014; 83 FR 30533, June 29, 2018]
          
        
        
          Subpart J—Gulf of Alaska Trawl Economic Data
          
            § 679.110
            Gulf of Alaska Trawl Economic Data Reports (EDRs).
            (a) Requirements to submit an EDR—(1) GOA Trawl Catcher Vessels. The owner or leaseholder of any vessel who is named on a Limited License Program (LLP) groundfish license that authorizes a catcher vessel using trawl gear to harvest LLP groundfish species in the GOA must submit a complete Annual Trawl Catcher Vessel Economic Data Report (EDR) for that calendar year by following the instructions on the Annual Trawl Catcher Vessel EDR form.
            (2) GOA Shoreside Processors and Stationary Floating Processors. The owner or leaseholder of a shoreside processor or stationary floating processor with a Federal Processor Permit (FPP) that processes groundfish caught by vessels fishing with trawl gear in the GOA must submit a complete Annual Shoreside Processor Economic Data Report (EDR) for that calendar year by following the instructions on the Annual Shoreside Processor EDR form.
            (3) Annual Trawl Catcher/Processor Economic Data Report (EDR). The owner or leaseholder of a vessel that is named on a Limited License Program (LLP) groundfish license that authorizes a Catcher/Processor using trawl gear to harvest and process LLP groundfish in the GOA must submit an Annual Trawl Catcher/Processor EDR as described at § 679.94 for that calendar year.
            (b) Deadline. A completed EDR or EDR certification page for:
            (1) The Annual Trawl Catcher Vessel EDR or the Annual Shoreside Processor EDR must be submitted to the DCA for each calendar year on or before 1700 hours, A.l.t., June 1 of the following year, or
            (2) The Annual Trawl Catcher/Processor EDR must be submitted to NMFS as required at § 679.94(a)(2).
            (c) Information required. The Annual Trawl Catcher Vessel EDR, Annual Shoreside Processor EDR, and Annual Trawl Catcher/Processor EDR forms are available on the NMFS Alaska Region Web site at www.alaskafisheries.noaa.gov, or by contacting NMFS at 1-800-304-4846.
            (d) EDR certification. A person required to submit an EDR under paragraph (a) of this section, or the designated representative, if applicable, must submit the EDR certification statement as either:
            (1) Part of the entire EDR. A person submitting the applicable EDR form must attest to the accuracy and completion of the EDR by signing and dating the certification portion of the applicable EDR form; or
            (2) EDR certification only. A person submitting a completed EDR certification only must attest that they meet the conditions exempting them from submitting the entire EDR as described in the certification portion of the applicable EDR form and sign and date the certification portion of the form.
            (e) Verification of EDR data. (1) NMFS, the DCA, or the DDCA will conduct verification of information with a person required to submit the applicable EDR, or if applicable, that person's designated representative.
            (2) The person required to submit the applicable EDR or designated representative, if applicable, must respond to inquiries by NMFS, the designated DCA, or the DDCA within 20 days of the date of issuance of the inquiry.
            (3) The person required to submit the applicable EDR or designated representative, if applicable, must provide copies of additional data to facilitate data verification. NMFS, the DCA, or the DDCA may review and request copies of additional data provided by the person required to submit the applicable EDR form or designated representative, if applicable, including but not limited to, previously audited or reviewed financial statements, worksheets, tax returns, invoices, receipts, and other original documents substantiating the data submitted in an EDR form.
            (f) DCA authorization. Except for EDR data submitted as required under § 679.94(a), the DCA is authorized to release unaggregated EDR data to authorized data users in blind data format only.
            [79 FR 71318, Dec. 2, 2014]
          
        
        
          Subpart K—Halibut Deck Sorting
          
            Source:
            84 FR 55054, Oct. 15, 2019, unless otherwise noted.
          
          
            § 679.120
            Halibut deck sorting.
            (a) Applicability. The owner and operator of a mothership or catcher/processor using trawl gear in the non-pollock groundfish fisheries in the Gulf of Alaska and the Bering Sea and Aleutian Islands Management Area must comply with the requirements of this section when participating in halibut deck sorting as defined at § 679.2.
            (b) Catch monitoring requirements—(1) Catch weighing. When halibut deck sorting, all catch, except halibut sorted on deck, must be weighed on a NMFS-approved scale in compliance with the scale requirements at § 679.28(b). Each haul must be weighed separately, all catch must be made available for sampling by a NMFS-certified observer, and no sorting of catch, except halibut sorted on deck, may take place prior to weighing. When halibut deck sorting, no fish may be weighed on a NMFS-approved scale used to weigh catch at sea unless two observers are available to complete data collection duties, one on deck and one in the factory. A visual signal, specified in paragraph (e)(8) of this section, must be used to indicate when catch may not be weighed.
            (2) Observer sampling station. An observer sampling station meeting the requirements at § 679.28(d) must be available at all times.
            (3) Observer coverage requirements. Comply with the observer coverage requirements at § 679.51(a)(2).
            (4) Sample storage. Provide a storage space sufficient to accommodate a minimum of 10 observer sampling baskets. This space must be within or adjacent to the observer sampling station.
            (5) Vessel crew in tanks or bins. Comply with the bin monitoring standards at § 679.28(i)(1).
            (6) Observer deck sampling station. An observer deck sampling station meeting the requirements at § 679.28(d)(9) must be available at all times.
            (7) Video monitoring. Comply with the video monitoring standards specified at § 679.28(l).
            (c) Pre-cruise meeting. Notify the Observer Program by phone at 1 (907) 581-2060 (Dutch Harbor, AK) or 1 (907) 481-1770 (Kodiak, AK) at least 24 hours prior to departure when the vessel will be carrying an observer who has not previously been deployed on that vessel within the last 12 months. Subsequent to the vessel's departure notification, but prior to departure, NMFS may contact the vessel to arrange for a pre-cruise meeting. The pre-cruise meeting must minimally include the vessel operator or manager and any observers assigned to the vessel.
            (d) Deck Safety Plan. Annually submit and have an approved Deck Safety Plan prior to participating in halibut deck sorting. The owner and operator must comply with all the requirements described in the NMFS-approved Deck Safety Plan.
            (1) Deck Safety Plan requirements. A Deck Safety Plan must:
            (i) Describe the route for observers to safely access and leave the deck sampling station and specify locations where observers may shelter during gear retrieval and movement.
            (ii) Describe hazardous areas and potentially hazardous conditions that could be encountered on deck.
            (iii) Describe communication procedures to inform the observer when it is safe to access the deck. These procedures must identify who will tell the observer it is safe to access the deck, how that communication will happen, and how they will communicate with the observer if a new safety hazard arises while on deck.
            (iv) List personal protective equipment that must be worn by the observer while on deck.
            (v) List all personnel the observer may contact to report safety issues, including safety hazards identified by the observer that are not covered by the Deck Safety Plan, deviations from the Deck Safety Plan, and any conditions that would require the suspension of halibut deck sorting.
            (vi) Provide procedures to ensure the observer's safety while working in the deck sampling station.
            (vii) Include a scale drawing showing the deck sampling station, the routes to access and exit the deck sampling station, emergency muster location, and safety hazards that could be encountered on deck.
            (2) Approval. NMFS will approve a Deck Safety Plan if it meets the requirements specified in paragraph (d)(1) of this section. The vessel must be inspected by NMFS prior to approval of the Deck Safety Plan to ensure that the vessel conforms to the elements addressed in the Deck Safety Plan. NMFS will normally complete its review of the Deck Safety Plan within 14 working days of receiving a complete Deck Safety Plan and conducting a Deck Safety Plan inspection. If NMFS disapproves a Deck Safety Plan, the vessel owner and operator may resubmit a revised Deck Safety Plan or file an administrative appeal as set forth under the administrative appeals procedures set out at 15 CFR part 906.
            (3) Deck Safety Plan inspection. The vessel owner and operator must submit a complete Deck Safety Plan to NMFS by fax (206-526-4066) or email (station.inspections@noaa.gov) at least 10 working days in advance of the requested date of inspection.
            (4) Location. Deck Safety Plan inspections will be conducted on vessels tied up at docks in Kodiak, Alaska, Dutch Harbor, Alaska, and in the Puget Sound area of Washington State.
            (5) Changes to the Deck Safety Plan. The vessel owner and operator may propose a change to the Deck Safety Plan by submitting a Deck Safety Plan addendum to NMFS. NMFS may require a Deck Safety Plan inspection described at paragraph (d)(3) of this section before approving the addendum.
            (e) Vessel operator responsibilities. The operator of a vessel subject to this section must comply with the following:
            (1) Deck sorting safety meeting. Provide the observer with a copy of the NMFS-approved Deck Safety Plan and make available all other applicable inspection reports described at § 679.28. The deck sorting safety meeting must be conducted prior to departing port and must include the observer, vessel operator, and key crew member who will be responsible for providing notification or reasonable assistance during halibut deck sorting. All elements of the vessel's Deck Safety Plan must be reviewed with the observer during this meeting.
            (2) Observer notification. Before halibut deck sorting, notify the observer at least 15 minutes prior to bringing fish on board.
            (3) Observer present. Conduct halibut deck sorting only when an observer is present in the deck sampling station.
            (4) Time limit. Conduct halibut deck sorting only within the time limit indicated on the Observer Sampling Station Inspection Report. The time limit begins when the codend is opened on deck. When the time limit is reached, all halibut deck sorting must stop.
            (5) Single sorting pathway. Convey all halibut sorted on deck to the observer deck sampling station via a single pathway.
            
            (6) Careful handling. Handle all halibut sorted on deck with a minimum of injury.
            (7) Sorting pace. Do not pressure or rush the observer to move halibut through the sampling process faster than the observer can handle.
            (8) Visual signal. Use a visual signal to indicate to vessel crew when catch may not to be weighed on a NMFS-approved scale specified in paragraph (b)(1) of this section. The visual signal must be on the conveyor belt adjacent to the flow scale and visible in the view of a camera required at § 679.28(b)(8).
          
          
            § 679.121
            [Reserved]
          
        
        
           
          
            Pt. 679, App. A
            Appendix A to Part 679—Performance and Technical Requirements for Scales Used To Weigh Catch at Sea in the Groundfish Fisheries Off Alaska
            Table of Contents
            1. Introduction
            2. Belt Scales
            2.1 Applicability
            2.2 Performance Requirements
            2.2.1 Maximum Permissible Errors
            2.2.1.1 Laboratory Tests
            2.2.1.2 Zero Load Tests
            2.2.1.3 Material Tests
            2.2.2 Minimum Flow Rate (Σmin)
            2.2.3 Minimum Totalized Load (Σmin)
            2.2.4 Influence Quantities
            2.2.4.1 Temperature
            2.2.4.2 Power Supply
            2.3 Technical Requirements
            2.3.1 Indicators and Printers
            2.3.1.1 General
            2.3.1.2 Values Defined
            2.3.1.3 Units
            2.3.1.4 Value of the Scale Division
            2.3.1.5 Range of Indication
            2.3.1.6 Resettable and Non-resettable Values
            2.3.1.7 Rate of Flow Indicator
            2.3.1.8 Printed Information
            2.3.1.9 Permanence of Markings
            2.3.1.10 Power Loss
            2.3.1.11 Adjustable Components
            2.3.1.12 Audit Trail
            2.3.1.13 Adjustments to Scale Weights
            2.3.2 Weighing Elements
            2.3.2.1 Speed Measurement
            2.3.2.2 Conveyer Belt
            2.3.2.3 Overload Protection
            2.3.2.4 Speed Control
            2.3.2.5 Adjustable Components
            2.3.2.6 Motion Compensation
            2.3.3 Installation Conditions
            2.3.4 Marking
            2.3.4.1 Presentation
            2.4 Tests
            2.4.1 Minimum Test Load
            2.4.2 Laboratory Tests
            2.4.2.1 Influence Quantity and Disturbance Tests
            2.4.2.2 Zero-Load Tests
            2.4.2.3 Material Tests
            2.4.3 Annual Scale Inspections
            2.4.3.1 Zero-Load Tests
            2.4.3.2 Material Tests
            3. Automatic Hopper Scales
            3.1 Applicability
            3.2 Performance Requirements
            3.2.1 Maximum Permissible Errors
            3.2.1.1 Laboratory Tests
            3.2.1.2 Increasing and Decreasing Load Tests
            3.2.2 Minimum Weighment (Σmin)
            3.2.3 Minimum Totalized Load (Lot)
            3.2.4 Influence Quantities
            3.2.4.1 Temperature
            3.2.4.1.1 Operating Temperature
            3.2.4.2 Power Supply
            3.3 Technical Requirements
            3.3.1 Indicators and Printers
            3.3.1.1 General
            3.3.1.2 Values Defined
            3.3.1.3 Units
            3.3.1.4 Value of the Scale Division
            3.3.1.5 Weighing Sequence
            3.3.1.6 Printing Sequence
            3.3.1.7 Printed Information
            3.3.1.8 Permanence of Markings
            3.3.1.9 Range of Indication
            3.3.1.10 Non-resettable Values
            3.3.1.11 Power Loss
            3.3.1.12 Adjustable Components
            3.3.1.13 Audit Trail
            3.3.1.14 Zero-Load Adjustment
            3.3.1.14.1 Manual
            3.3.1.14.2 Semi-automatic
            3.3.1.15 Damping Means
            3.3.1.16 Adjustments to Scale Weights
            3.3.2 Interlocks and Gate Control
            3.3.3 Overfill Sensor
            3.3.4 Weighing Elements
            3.3.4.1 Overload Protection
            3.3.4.2 Adjustable Components
            3.3.4.3 Motion Compensation
            3.3.5 Installation Conditions
            3.3.6 Marking
            3.3.6.1 Presentation
            3.4 Tests
            3.4.1 Standards
            3.4.2 Laboratory Tests
            3.4.2.1 Influence Quantity and Disturbance Tests
            3.4.2.2 Performance Tests
            3.4.3 Annual Scale Inspections
            4. Platform Scales and Hanging Scales
            4.1 Applicability
            4.2 Performance Requirements
            4.2.1 Maximum Permissible Errors
            4.2.1.1 Laboratory Tests

            4.2.1.2 Increasing and Decreasing Load and Shift Tests
            
            4.2.2 Accuracy Classes
            4.2.3 Minimum Load
            4.2.4 Influence Quantities
            4.2.4.1 Temperature
            4.2.4.1.1 Operating Temperature
            4.2.4.2 Power Supply
            4.3 Technical Requirements
            4.3.1 Indicators and Printers
            4.3.1.1 General
            4.3.1.2 Values Defined
            4.3.1.3 Units
            4.3.1.4 Value of the Scale Division
            4.3.1.5 Printed Information
            4.3.1.6 Permanence of Markings
            4.3.1.7 Power Loss
            4.3.1.8 Adjustable Components
            4.3.1.9 Zero-Load Adjustment
            4.3.1.9.1 Manual
            4.3.1.9.2 Semi-automatic
            4.3.1.10 Damping Means
            4.3.2 Weighing Elements
            4.3.2.1 Overload Protection
            4.3.2.2 Adjustable Components
            4.3.2.3 Motion Compensation
            4.3.3 Installation Conditions
            4.3.4 Marking
            4.3.4.1 Presentation
            4.4 Tests
            4.4.1 Standards
            4.4.2 Laboratory Tests
            4.4.2.1 Influence Quantities and Disturbance Tests
            4.4.2.2 Performance Tests
            4.4.3 Annual Scale Inspections
            5. Definitions
            Annex A of Appendix A to Part 679—Influence Quantity and Disturbance Tests
            A.1 General
            A.2 Test considerations
            A.3 Tests
            A.3.1 Static Temperatures
            A.3.2 Damp Heat, Steady State
            A.3.3 Power Voltage Variation
            A.3.4 Short Time Power Reduction
            A.3.5 Bursts
            A.3.6 Electrostatic Discharge
            A.3.7 Electromagnetic Susceptibility
            A.4 Bibliography
            1. Introduction
            (a) This appendix to part 679 contains the performance and technical requirements for scales to be approved by NMFS for use to weigh, at sea, catch from the groundfish fisheries off Alaska. The performance and technical requirements in this document have not been reviewed or endorsed by the National Conference on Weights and Measures. Regulations implementing the requirements of this appendix and additional requirements for and with respect to scales used to weigh catch at sea are found at 50 CFR 679.28(b).
            (b) Revisions, amendments, or additions to this appendix may be made after notice and opportunity for public comments. Send requests for revisions, amendments, or additions to the Sustainable Fisheries Division, Alaska Region, NMFS, P.O. Box 21668, Juneau, AK 99802.
            (c) Types of Scales Covered by Appendix—This appendix contains performance and technical requirements for belt, automatic hopper, platform, and hanging scales.
            (d) Testing and Approval of Scales Used to Weigh Catch at Sea—Scales used to weigh catch at sea are required to comply with four categories of performance and technical requirements: (1) Type evaluation; (2) initial inspection after installation while the vessel is tied up at a dock and is not under power at sea; (3) annual reinspection while the vessel is tied up at a dock and is not under power at sea; and (4) daily at-sea tests of the scale's accuracy. This appendix contains only the performance and technical requirements for type evaluation and initial and annual reinspections by an authorized scale inspector.
            2. Belt Scales
            2.1 Applicability. The requirements in this section apply to a scale or scale system that employs a conveyor belt in contact with a weighing element to determine the weight of a bulk commodity being conveyed across the scale.
            2.2 Performance Requirements—2.2.1 Maximum Permissible Errors. For laboratory tests of a scale and initial inspections and annual reinspections of an installed scale when the vessel is tied up at a dock and is not under power at sea, the following maximum permissible errors (MPEs) are specified:
            2.2.1.1 Laboratory Tests. See annex A to this appendix A for procedures for disturbance tests and influence factors.
            a. Disturbances. ±0.18 percent of the weight of the load totalized.
            b. Influence Factors. ±0.25 percent of the weight of the load totalized.
            c. Temperature Effect at Zero Flow Rate. The difference between the values obtained at zero flow rate taken at temperatures that differ by 10 °C ±0.2 °C must not be greater than 0.035 percent of the weight of the load totalized at the maximum flow-rate for the time of the test.
            2.2.1.2 Zero Load Tests. For zero load tests conducted in a laboratory or on a scale installed on a vessel and conducted when the vessel is tied up at a dock and not under power at sea, ±0.1 percent of the value of the minimum totalized load or 1 scale division (d), whichever is greater.
            2.2.1.3 Material Tests. For material tests conducted in a laboratory or on a scale installed on a vessel and conducted when the vessel is tied up at a dock and not under power at sea, ±1.0 percent of the known weight of the test material.
            2.2.2 Minimum Flow Rate (Qmin). The minimum flow rate must be specified by the manufacturer and must not be greater than 35 percent of the rated capacity of the scale in kilograms per hour (kg/hr) or metric tons per hour (mt/hr).
            2.2.3 Minimum Totalized Load (Σmin). The minimum totalized load must not be less than the greater of—
            a. Two percent of the load totalized in 1 hour at the maximum flow rate;
            b. The load obtained at the maximum flow rate in 1 revolution of the belt; or
            c. A load equal to 800 scale divisions (d).
            2.2.4 Influence Quantities. The following requirements apply to influence factor tests conducted in the laboratory.
            2.2.4.1 Temperature. A belt scale must comply with the performance and technical requirements at a range of temperatures from −10 °C to + 40 °C. However, for special applications the temperature range may be different, but the range must not be less than 30 °C and must be so specified on the scale's descriptive markings.
            2.2.4.2 Power Supply. A belt scale must comply with the performance and technical requirements when operated within a range of −15 percent to + 10 percent of the power supply specified on the scale's descriptive markings.
            2.3.1 Technical Requirements.
            
            2.3.1 Indicators and Printers.
            
            2.3.1.1 General. A belt scale must be equipped with an indicator capable of displaying both the weight of fish in each haul or set and the cumulative weight of all fish or other material weighed on the scale between annual inspections (“the cumulative weight”), a rate of flow indicator, and a printer. The indications and printed representations must be clear, definite, accurate, and easily read under all conditions of normal operation of the belt scale.
            2.3.1.2 Values Defined. If indications or printed representations are intended to have specific values, these must be defined by a sufficient number of figures, words, or symbols, uniformly placed with reference to the indications or printed representations and as close as practicable to the indications or printed representations but not so positioned as to interfere with the accuracy of reading.
            2.3.1.3 Units. The weight of each haul or set must be indicated in kilograms, and the cumulative weight must be indicated in either kilograms or metric tons and decimal subdivisions.
            2.3.1.4 Value of the Scale Division. The value of the scale division (d) expressed in a unit of weight must be equal to 1, 2, or 5, or a decimal multiple or sub-multiple of 1, 2, or 5.
            2.3.1.5 Range of Indication. The range of the weight indications and printed values for each haul or set must be from 0 kg to 999,999 kg and for the cumulative weight must be from 0 to 99,999 metric tons.
            2.3.1.6 Resettable and Non-resettable Values. The means to indicate the weight of fish in each haul or set must be resettable to zero. The means to indicate the cumulative weight must not be resettable to zero without breaking a security means and must be reset only upon direction of NMFS or an authorized scale inspector.
            2.3.1.7 Rate of Flow Indicator. Permanent means must be provided to produce an audio or visual signal when the rate of flow is less than the minimum flow rate or greater than 98 percent of the maximum flow rate.
            2.3.1.8 Printed Information. The information printed must include—
            a. For catch weight:
            i. The vessel name;
            ii. The Federal fisheries or processor permit number of the vessel;
            iii. The haul or set number;
            iv. The total weight of catch in each haul or set;
            v. The total cumulative weight of all fish or other material weighed on the scale; and
            vi. The date and time the information is printed.
            b. For the audit trail:
            i. The vessel name;
            ii. The Federal fisheries or processor permit number of the vessel;
            iii. The date and time (to the nearest minute) that the adjustment was made;
            iv. The name or type of adjustment being made; and
            v. The initial and final values of the parameter being changed.
            2.3.1.9 Permanence of Markings. All required indications, markings, and instructions must be distinct and easily readable and must be of such character that they will not tend to become obliterated or illegible.
            2.3.1.10 Power Loss. In the event of a power failure, means must be provided to retain in a memory the weight of fish in each haul or set for which a printed record has not yet been made, the cumulative weight, and the information on the audit trail.
            2.3.1.11 Adjustable Components. An adjustable component that when adjusted affects the performance or accuracy of the scale must be held securely in position and must not be capable of adjustment without breaking a security means unless a record of the adjustment is made on the audit trail described in 2.3.1.12.
            2.3.1.12 Audit Trail. An audit trail in the form of an event logger must be provided to document changes made using adjustable components. The following information must be provided in an electronic form that cannot be changed or erased by the scale operator, can be printed at any time, and can be cleared by the scale manufacturer's representative upon direction by NMFS or by an authorized scale inspector:

            a. The date and time (to the nearest minute) of the change;
            
            b. The name or type of adjustment being made; and
            c. The initial and final values of the parameter being changed.
            2.3.1.13 Adjustments to Scale Weights. The indicators and printer must be designed so that the scale operator cannot change or adjust the indicated and printed weight values.
            2.3.2 Weighing Elements.
            
            2.3.2.1 Speed Measurement. A belt scale must be equipped with means to accurately sense the belt travel and/or speed whether the belt is loaded or empty.
            2.3.2.2 Conveyer Belt. The weight per unit length of the conveyor belt must be practically constant. Belt joints must be such that there are no significant effects on the weighing results.
            2.3.2.3 Overload Protection. The load receiver must be equipped with means so that an overload of 150 percent or more of the capacity does not affect the metrological characteristics of the scale.
            2.3.2.4 Speed Control. The speed of the belt must not vary by more than 5 percent of the nominal speed.
            2.3.2.5 Adjustable Components. An adjustable component that can affect the performance of the belt scale must be held securely in position and must not be capable of adjustment without breaking a security means.
            2.3.2.6 Motion Compensation. A belt scale must be equipped with automatic means to compensate for the motion of a vessel at sea so that the weight values indicated are within the MPEs. Such means shall be a reference load cell and a reference mass weight or other equally effective means. When equivalent means are utilized, the manufacturer must provide NMFS with information demonstrating that the scale can weigh accurately at sea.
            2.3.3 Installation Conditions. A belt scale must be rigidly installed in a level condition.
            2.3.4 Marking. A belt scale must be marked with the—
            a. Name, initials, or trademark of the manufacturer or distributer;
            b. Model designation;
            c. Non-repetitive serial number;
            d. Maximum flow rate (Qmax);
            e. Minimum flow rate (Qmin);
            f. Minimum totalized load (Σmin);
             
            g. Value of a scale division (d);
            h. Belt speed;
            i. Weigh length;
            j. Maximum capacity (Max);
            k. Temperature range (if applicable); and
            l. Mains voltage.
            2.3.4.1 Presentation. The markings must be reasonably permanent and of such size, shape, and clarity to provide easy reading in normal conditions of use. They must be grouped together in a place visible to the operator.
            2.4 Tests.
            2.4.1 Minimum Test Load. The minimum test load must be the greater of—
            a. 2 percent of the load totalized in 1 hour at the maximum flow rate;
            b. The load obtained at maximum flow rate in one revolution of the belt; or
            c. A load equal to 800 scale divisions.
            2.4.2 Laboratory Tests.
            
            2.4.2.1 Influence Quantity and Disturbance Tests. Tests must be conducted according to annex A and the results of these tests must be within the values specified in section 2.2.1.1.
            2.4.2.2 Zero-Load Tests. A zero-load test must be conducted for a time equal to that required to deliver the minimum totalized load (“min). At least two zero-load tests must be conducted prior to a material test. The results of these tests must be within the values specified in section 2.2.1.2.
            2.4.2.3 Material Tests. At least one material test must be conducted with the weight of the material or simulated material equal to or greater than the minimum test load. The results of these tests must be within the values specified in section 2.2.1.3.
            2.4.3 Annual Inspections.
            
            2.4.3.1 Zero-Load Tests. A zero-load test must be conducted for a time equal to that required to deliver the minimum totalized load (Σmin). At least one zero-load test must be conducted prior to each material test. The results of this test must be within the values specified in section 2.2.1.2.
            2.4.3.2 Material Tests. At least one material or simulated material test must be conducted with the weight of the material or simulated material equal to or greater than the minimum test load. The results of these tests must be within the values specified in section 2.2.1.3.
            3. Automatic Hopper Scales
            3.1 Applicability. The requirements in this section apply to a scale or scale system that is designed for automatic weighing of a bulk commodity in predetermined amounts.
            3.2 Performance Requirements.
            
            3.2.1 Maximum Permissible Errors. For laboratory tests of a scale and initial inspection and annual reinspections of an installed scale when the vessel is tied up at a dock and is not under power at sea, the following MPEs are specified:
            3.2.1.1 Laboratory Tests. See annex A to appendix A for procedures for disturbance test and influence factors.
            a. Disturbances. Significant fault (sf) (±scale division).
            b. Influence Factors. ±1 percent of test load.
            3.2.1.2 Increasing and Decreasing Load Tests. For increasing and decreasing load tests conducted in a laboratory or on a scale installed on a vessel tied up at a dock and not under power at sea, ±1.0 percent of the test load.
            
            3.2.2 Minimum Weighment (Σmin). The minimum weighment must not be less than 20 percent of the weighing capacity, or a load equal to 100 scale intervals (d), except for the final weighment of a lot.
            3.2.3 Minimum Totalized Load (Lot). The minimum totalized load must not be less than 4 weighments.
            3.2.4 Influence Quantities. The following requirements apply to influence factor tests conducted in the laboratory:
            3.2.4.1 Temperature. A hopper scale must comply with the metrological and technical requirements at temperatures from −10 °C to + 40 °C. However, for special applications the temperature range may be different, but the range must not be less than 30 °C and must be so specified on the scale's descriptive markings.
            3.2.4.1.1 Operating Temperature. A hopper scale must not display or print any usable weight values until the operating temperature necessary for accurate weighing and a stable zero-balance condition have been attained.
            3.2.4.2 Power Supply. A hopper scale must comply with the performance and technical requirements when operated within −15 percent to + 10 percent of the power supply specified on the scale's descriptive markings.
            3.3 Technical Requirements.
            
            3.3.1 Indicators and Printers.
            
            3.3.1.1 General. a. A hopper scale must be equipped with an indicator and printer that indicates and prints the weight of each load and a no-load reference value; and a printer that prints the total weight of fish in each haul or set and the total cumulative weight of all fish and other material weighed on the scale between annual inspections (“the cumulative weight”). The indications and printed information must be clear, definite, accurate, and easily read under all conditions of normal operation of the hopper scale.
            b. A no-load reference value may be a positive or negative value in terms of scale divisions or zero. When the no-load reference value is zero, the scale must return to a zero indication (within ±0.5 scale division) when the load receptor (hopper) is empty following the discharge of all loads, without the intervention of either automatic or manual means.
            3.3.1.2 Values Defined. If indications or printed representations are intended to have specific values, these must be defined by a sufficient number of figures, words, or symbols, uniformly placed with reference to the indications or printed representations and as close as practicable to the indications or printed representations but not so positioned as to interfere with the accuracy of reading.
            3.3.1.3 Units. The weight of each haul or set must be indicated in kilograms, and the cumulative weight must be indicated in either kilograms or metric tons and decimal subdivisions.
            3.3.1.4 Value of the Scale Division. The value of the scale division (d) expressed in a unit of weight must be equal to 1, 2, or 5, or a decimal multiple or sub-multiple of 1, 2, or 5.
            3.3.1.5 Weighing Sequence. For hopper scales used to receive (weigh in), the no-load reference value must be determined and printed only at the beginning of each weighing cycle. For hopper scales used to deliver (weigh out), the no-load reference value must be determined and printed only after the gross-load weight value for each weighing cycle has been indicated and printed.
            3.3.1.6 Printing Sequence. Provision must be made so that all weight values are indicated until the completion of the printing of the indicated values.
            3.3.1.7 Printed Information. The information printed must include—
            a. For catch weight:
            i. The vessel name;
            ii. The Federal fisheries or processor permit number of the vessel;
            iii. The haul or set number;
            iv. The total weight of catch in each haul or set;
            v. The total cumulative weight of all fish or other material weighed on the scale; and
            vi. The date and time the information is printed.
            b. For the audit trail:
            i. The vessel name;
            ii. The Federal fisheries or processor permit number of the vessel;
            iii. The date and time (to the nearest minute) of the change;
            iv. The name or type of adjustment being made; and
            v. The initial and final values of the parameter being changed.
            3.3.1.8 Permanence of Markings. All required indications, markings, and instructions must be distinct and easily readable and must be of such character that they will not tend to become obliterated or illegible.
            3.3.1.9 Range of Indication. The range of the weight indications and printed values for each haul or set must be from 0 kg to 999,999 kg and for the cumulative weight must be from 0 to 99,999 metric tons.
            3.3.1.10 Non-Resettable Values. The cumulative weight must not be resettable to zero without breaking a security means and must be reset only upon direction by NMFS or by an authorized scale inspector.
            3.3.1.11 Power Loss. In the event of a power failure, means must be provided to retain in a memory the weight of fish in each haul or set for which a printed record has not yet been made, the cumulative weight, and the information on the audit trail described in 3.3.1.13.
            3.3.1.12 Adjustable Components. An adjustable component that, when adjusted, affects the performance or accuracy of the scale must not be capable of adjustment without breaking a security means, unless a record of the adjustment is made on the audit trail described in 3.3.1.13.
            3.3.1.13 Audit Trail. An audit trail in the form of an event logger must be provided to document changes made using adjustable components. The following information must be provided in an electronic form that cannot be changed or erased by the scale operator, can be printed at any time, and can be cleared by the scale manufacturer's representative upon direction of NMFS or by an authorized scale inspector:
            a. The date and time (to the nearest minute) of the change;
            b. The name or type of adjustment being made; and
            c. The initial and final values of the parameter being changed.
            3.3.1.14 Zero-Load Adjustment. A hopper scale must be equipped with a manual or semi-automatic means that can be used to adjust the zero-load balance or no-load reference value.
            3.3.1.14.1 Manual. A manual means must be operable or accessible only by a tool outside of, or entirely separate from, this mechanism or enclosed in a cabinet.
            3.3.1.14.2 Semi-Automatic. A semi-automatic means must be operable only when the indication is stable within ±1 scale division and cannot be operated during a weighing cycle (operation).
            3.3.1.15 Damping Means. A hopper scale must be equipped with effective automatic means to bring the indications quickly to a readable stable equilibrium. Effective automatic means must also be provided to permit the recording of weight values only when the indication is stable within plus or minus one scale division.
            3.3.1.16 Adjustments to Scale Weights. The indicators and printer must be designed so that the scale operator cannot change or adjust the indicated and printed weight values.
            3.3.2 Interlocks and Gate Control. A hopper scale must have operating interlocks so that—
            a. Product cannot be weighed if the printer is disconnected or subject to a power loss;
            b. The printer cannot print a weight if either of the gates leading to or from the weigh hopper is open;
            c. The low paper sensor of the printer is activated;
            d. The system will operate only in the sequence intended; and
            e. If the overfill sensor is activated, this condition is indicated to the operator and is printed.
            3.3.3 Overfill Sensor. The weigh hopper must be equipped with an overfill sensor that will cause the feed gate to close, activate an alarm, and stop the weighing operation until the overfill condition has been corrected.
            3.3.4 Weighing Elements.
            
            3.3.4.1 Overload Protection. The weigh hopper must be equipped with means so that an overload of 150 percent or more of the capacity of the hopper does not affect the metrological characteristics of the scale.
            3.3.4.2 Adjustable Components. An adjustable component that can affect the performance of the hopper scale must be held securely in position and must not be capable of adjustment without breaking a security means.
            3.3.4.3 Motion Compensation. A hopper scale must be equipped with automatic means to compensate for the motion of a vessel at sea so that the weight values indicated are within the MPEs. Such means shall be a reference load cell and a reference mass weight or other equally effective means. When equivalent means are utilized, the manufacturer must provide NMFS with information demonstrating that the scale can weigh accurately at sea.
            3.3.5 Installation Conditions. A hopper scale must be rigidly installed in a level condition.
            3.3.6 Marking. A hopper scale must be marked with the following:
            a. Name, initials, or trademark of the manufacturer or distributer;
            b. Model designation;
            c. Non-repetitive serial number;
            d. Maximum capacity (Max);
            e. Minimum capacity (min);
            f. Minimum totalized load (Σmin);
            g. Minimum weighment;
            h. Value of the scale division (d);
            i. Temperature range (if applicable); and
            j. Mains voltage.
            3.3.6.1 Presentation. Descriptive markings must be reasonably permanent and grouped together in a place visible to the operator.
            3.4 Tests.
            
            3.4.1 Standards. The error of the standards used must not exceed 25 percent of the MPE to be applied.
            3.4.2 Laboratory Tests.
            
            3.4.2.1 Influence Quantity and Disturbance Tests. Tests must be conducted according to annex A and the results of these tests must be within the values specified in section 3.2.1.1.
            3.4.2.2 Performance Tests. Performance tests must be conducted as follows:
            a. Increasing load test. At least five increasing load tests must be conducted with test loads at the minimum load, at a load near capacity, and at 2 or more critical points in between; and
            b. Decreasing load test. A decreasing load test must be conducted with a test load approximately equal to one-half capacity when removing the test loads of an increasing load test.
            3.4.3 Annual Inspections.
            

            At least two increasing load tests and two decreasing load tests must be conducted as specified in 3.4.2.2. Additionally, tests must be conducted with test loads approximately equal to the weight of loads at which the scale is normally used.
            4. Platform Scales and Hanging Scales
            4.1 Applicability. The requirements in this section apply to platform and hanging scales used to weigh total catch. Platform scales used only as observer sampling scales or to determine the known weight of fish for a material test of another scale are not required to have a printer under sections 4.3.1 and 4.3.1.5 or an audit trail under section 4.3.1.8.
            4.2 Performance Requirements.
            
            4.2.1 Maximum Permissible Errors. For laboratory tests of a scale and initial inspection and annual reinspections of an installed scale while the vessel is tied up at a dock and is not under power at sea, the following MPEs are specified:
            4.2.1.1 Laboratory Tests. See annex A to this appendix A for procedures for disturbance tests and influence factors.
            a. Disturbances. Significant fault (±1 scale division); and
            b. Influence Factors. See Table 1 in section 4.2.1.2.
            4.2.1.2 Increasing and Decreasing Load and Shift Tests. Increasing and decreasing load and shift tests conducted in a laboratory or on a scale installed on a vessel while the vessel is tied up at a dock and is not under power at sea, see Table 1 as follows:
            
              Table 1—Influence Factors
              
                Test load in scale divisions (d)
                Class III 1
                
                Class IIII
                Maximum permissible error (d)
              
              
                0 <m2 ≤500
                0 <m ≤50
                0.5
              
              
                500 <m ≤2000
                50 <m ≤200
                1.0
              
              
                2000 <m
                200 <m
                1.5
              
              
                1 Scale accuracy classes are defined in section 4.2.2, table 2.
              
                2 Mass or weight of the test load in scale divisions.
            
            4.2.2 Accuracy Classes. Scales are divided into two accuracy classes, class III and class IIII. The accuracy class of a scale is designated by the manufacturer. The design of each accuracy class with respect to number of scale divisions (n) and the value of the scale division (d) is specified according to table 2:
            
              Table 2—Accuracy Classes
              
                Accuracy class
                Value of scale division (d)
                Number of scale divisions (n)
                Minimum
                Maximum
              
              
                III
                5 g or greater
                500
                10,000
              
              
                IIII
                5 g or greater
                100
                1,000
              
            
            4.2.3 Minimum Load: For a Class III scale, 20d; for a Class IIII scale, 10d.
            4.2.4 Influence Quantities. The following requirements apply to influence factor tests conducted in the laboratory.
            4.2.4.1 Temperature. A scale must comply with the performance and technical requirements at temperatures from −10 °C to + 40 °C. However, for special applications the temperature range may be different, but the range must not be less than 30 °C and must be so specified on the descriptive markings.
            4.2.4.1.1 Operating Temperature. A scale must not display or print any usable weight values until the operating temperature necessary for accurate weighing and a stable zero-balance condition have been attained.
            4.2.4.2 Power Supply. A scale must comply with the performance and technical requirements when operated within −15 percent to + 10 percent of the power supply specified on the scale's descriptive markings.
            4.3 Technical Requirements.
            
            4.3.1 Indicators and Printers.
            
            4.3.1.1 General. A scale must be equipped with an indicator and a printer. The indications and printed information must be clear, definite, accurate, and easily read under all conditions of normal operation of the scale.
            4.3.1.2 Values Defined. If indications or printed representations are intended to have specific values, these must be defined by a sufficient number of figures, words, or symbols, uniformly placed with reference to the indications or printed representations and as close as practicable to the indications or printed representations but not so positioned as to interfere with the accuracy of reading.
            4.3.1.3 Units. The weight units indicated must be in terms of kilograms and decimal subdivisions.
            4.3.1.4 Value of the Scale Division. The value of the scale division (d) expressed in a unit of weight must be equal to 1, 2, or 5, or a decimal multiple or sub-multiple of 1, 2, or 5.
            4.3.1.5 Printed Information. The information printed must include—
            a. For catch weight:
            i. The vessel name;
            ii. The Federal fisheries or processor permit number of the vessel;
            iii. The haul or set number;
            iv. Net weight of the fish.
            b. For the audit trail:
            i. The vessel name;
            ii. The Federal fisheries or processor permit number of the vessel;
            iii. The date and time (to the nearest minute) of the change;
            iv. The name or type of adjustment being made; and
            v. The initial and final values of the parameter being changed.
            4.3.1.6 Permanence of Markings. All required indications, markings, and instructions must be distinct and easily readable and must be of such character that they will not tend to become obliterated or illegible.
            
            4.3.1.7 Power Loss. In the event of a power failure, means must be provided to retain in a memory the weight of the last weighment if it is a non-repeatable weighment.
            4.3.1.8 Adjustable Components.
            
            a. An adjustable component that, when adjusted, affects the performance or accuracy of the scale must be held securely in position and must not be capable of adjustment without breaking a security means.
            b. An audit trail in the form of an event logger must be provided to document changes made using adjustable components. The following information must be provided in an electronic form that cannot be changed or erased by the scale operator, can be printed at any time, and can be cleared by the scale manufacturer's representative upon direction of NMFS or an authorized scale inspector:
            i. The date and time (to the nearest minute) of the change;
            ii. The name or type of adjustment being made; and
            iii. The initial and final values of the parameter being changed.
            4.3.1.9 Zero-Load Adjustment. A scale must be equipped with a manual or semi-automatic means that can be used to adjust the zero-load balance or no-load reference value.
            4.3.1.9.1 Manual. A manual means must be operable or accessible only by a tool outside of or entirely separate from this mechanism or enclosed in a cabinet.
            4.3.1.9.2 Semi-automatic. A semi-automatic means must meet the provisions of 4.3.1.8 or must be operable only when the indication is stable within ±1 scale division and cannot be operated during a weighing cycle (operation).
            4.3.1.10 Damping Means. A scale must be equipped with effective automatic means to bring the indications quickly to a readable stable equilibrium. Effective automatic means must also be provided to permit the recording of weight values only when the indication is stable within plus or minus one scale division.
            4.3.2 Weighing Elements.
            
            4.3.2.1 Overload Protection. The scale must be so designed that an overload of 150 percent or more of the capacity does not affect the metrological characteristics of the scale.
            4.3.2.2 Adjustable Components. An adjustable component that can affect the performance of the scale must be held securely in position and must not be capable of adjustment without breaking a security means.
            4.3.2.3 Motion Compensation. A platform scale must be equipped with automatic means to compensate for the motion of a vessel at sea so that the weight values indicated are within the MPEs. Such means shall be a reference load cell and a reference mass weight or other equally effective means. When equivalent means are utilized, the manufacturer must provide NMFS with information demonstrating that the scale can weigh accurately at sea.
            4.3.3 Installation Conditions. A platform scale must be rigidly installed in a level condition. When in use, a hanging scale must be freely suspended from a fixed support or a crane.
            4.3.4 Marking. A scale must be marked with the following:
            a. Name, initials, or trademark of the manufacturer or distributor;
            b. Model designation;
            c. Non-repetitive serial number;
            d. Accuracy class (III or IIII);
            e. Maximum capacity (Max);
            f. Minimum capacity (min);
            g. Value of a scale division (d);
            h. Temperature range (if applicable); and
            i. Mains voltage.
            4.3.4.1 Presentation. Descriptive markings must be reasonably permanent and grouped together in a place visible to the operator.
            4.4 Tests.
            
            4.4.1 Standards. The error of the standards used must not exceed 25 percent of the MPE applied.
            4.4.2 Laboratory Tests.
            
            4.4.2.1 Influence Quantities and Disturbance Tests. Tests must be conducted according to annex A to this appendix A, and the results of these tests must be within the values specified in section 4.2.1.1.
            4.4.2.2 Performance Tests. Performance tests must be conducted as follows:
            a. Increasing load test. At least five increasing load tests must be conducted with test loads at the minimum load, at a load near capacity, and at 2 or more critical points in between.
            b. Shift test (platform scales only). A shift test must be conducted during the increasing load test at one-third capacity test load centered in each quadrant of the platform.
            c. Decreasing load test. A decreasing load test must be conducted with a test load approximately equal to one-half capacity when removing the test loads of an increasing load test.
            4.4.3 Annual Scale Inspections.
            
            At least two increasing load tests, shift tests, and decreasing load tests must be conducted as specified in section 4.4.2.2. Additionally tests must be conducted with test loads approximately equal to the weight of loads at which the scale is normally used. The results of all tests must be as specified in Table 1 in section 4.2.1.2.
            5. Definitions
            
              Adjustable component—Any component that, when adjusted, affects the performance or accuracy of the scale, e.g., span adjustment or automatic zero-setting means. Manual or semi-automatic zero-setting means are not considered adjustable components.
            
            
              Audit trail—An electronic count and/or information record of the changes to the values of the calibration or configuration parameters of a scale.
            
              Automatic hopper scale—A hopper scale adapted to the automatic weighing of a bulk commodity (fish) in predetermined amounts. Capacities vary from 20 kg to 50 mt. It is generally equipped with a control panel, with functions to be set by an operator, including the start of an automatic operation. (See definition of hopper scale).
            
              Belt scale—A scale that employs a conveyor belt in contact with a weighing element to determine the weight of a bulk commodity being conveyed. It is generally a part of a system consisting of an input conveyor, the flow scale, and an output conveyor. The conveyor belt may be constructed of various materials, including vulcanized rubber, canvas, and plastic. The capacity is generally specified in terms of the amount of weight that can be determined in a specified time, and can vary from, for example, 1 ton per hour to 100 or more tons per hour. An operator generally directs the flow of product onto the input conveyor.
            
              Calibration mode—A means by which the span of a scale can be adjusted by placing a known “test weight” on the scale and manually operating a key on a key board.
            
              Disturbances—An influence that may occur during the use of a scale but is not within the rated operating conditions of the scale.
            
              Event logger—A form of audit trail containing a series of records where each record contains the identification of the parameter that was changed, the time and date when the parameter was changed, and the new value of the parameter.
            
              Final weighment—The last partial load weighed on a hopper scale that is part of the weight of many loads.
            
              Hanging scale—A scale that is designed to weigh a load that is freely suspended from an overhead crane or it may be permanently installed in an overhead position. The load receiver may be a part of the scale such as a pan suspended on chains, or simply a hook that is used to “pick-up” the container of the commodity to be weighed. The technology employed may be mechanical, electro-mechanical, or electronic. The loads can be applied either manually or by such means as a crane.
            
              Hopper scale—A scale designed for weighing individual loads of a bulk commodity (fish). The load receiver is a cylindrical or rectangular container mounted on a weighing element. The weighing element may be mechanical levers, a combination of levers and a load cell, or all load cells. The capacity can vary from less than 20 kg to greater than 50 mt. The loads are applied from a bulk source by such means as a conveyor or storage hopper. Each step of the weighing process, that is the loading and unloading of the weigh hopper, is controlled by an operator.
            
              Indicator—That part of a scale that indicates the quantity that is being weighed.
            
              Influence factor—A value of an influence quantity, e.g., 10°, that specifies the limits of the rated operating conditions of the scale.
            
              Influence quantity—A quantity that is not the subject of the measurement but which influences the measurement obtained within the rated operating conditions of the scale.
            
              Influence quantity and disturbance tests—Tests conducted in a laboratory to determine the capability of the scale under test to perform correctly in the environmental influences in which they are used and when subjected to certain disturbances that may occur during the use of the scale.
            
              Initial verification—The first evaluation (inspection and test) of a production model of a weighing instrument that has been type evaluated to determine that the production model is consistent with the model that had been submitted for type evaluation.
            
              Known weight test—A test in which the load applied is a test weight with a known value simulating the weight of the material that is usually weighed.
            
              Load receiver—That part of the scale in which the quantity is placed when being weighed.
            
              Material test—A test using a material that is the same or similar to the material that is usually weighed, the weight of which has been determined by a scale other than the scale under test.
            
              Maximum flow-rate—The maximum flow-rate of material specified by the manufacturer at which a belt scale can perform correctly.
            
              Minimum flow-rate—The minimum flow-rate specified by the manufacturer at which a belt scale can perform correctly.
            
              Minimum load—The smallest weight load that can be determined by the scale that is considered to be metrologically acceptable.
            
              Minimum totalized load—The smallest weight load that can be determined by a belt scale that is considered to be metrologically acceptable.
            
              Minimum weighment—The smallest weight that can be determined by a hopper scale that is considered to be metrologically acceptable.
            
              Motion compensation—The means used to compensate for the motion of the vessel at sea.
            
              No-load reference value—A weight value obtained by a hopper scale when the load receiver (hopper) is empty of the product that was or is to be weighed.
            
              Non-repeatable weighment—A process where the product after being weighed is disposed of in such a manner that it cannot be retrieved to be reweighed.
            
            
              Number of scale divisions (n)—The number of scale divisions of a scale in normal operation. It is the quotient of the scale capacity divided by the value of the scale division. n = Max/d
            
              Performance requirements—A part of the regulations or standards that applies to the weighing performance of a scale, e.g., MPEs.
            
              Performance test—A test conducted to determine that the scale is performing within the MPE applicable.
            
              Periodic verification—A verification of a weighing instrument at an interval that is specified by regulation or administrative ruling.
            
              Platform scale—A scale by the nature of its physical size, arrangement of parts, and relatively small capacity (generally 220 kg or less) that is adapted for use on a bench or counter or on the floor. A platform scale can be self contained, that is, the indicator and load receiver and weighing elements are all comprised of a single unit, or the indicator can be connected by cable to a separate load receiver and weighing element. The technology used may be mechanical, electro-mechanical, or electronic. Loads are applied manually.
            
              Rated capacity—The maximum flow-rate in terms of weight per unit time specified by the manufacturer at which a belt scale can perform correctly.
            
              Scale division (d)—The smallest digital subdivision in units of mass that is indicated by the weighing instrument in normal operation.
            
              Sealing—A method used to prevent the adjustment of certain operational characteristics or to indicate that adjustments have been made to those operational characteristics.
            
              Security seals or means—A physical seal such as a lead and wire seal that must be broken in order to change the operating or performance characteristics of the scale, or a number generated by the scale whenever a change is made to an adjustable component. The number must be sequential and it must not be possible for the scale operator to alter it. The number must be displayed whenever the scale is turned on.
            
              Significant fault—An error greater than the value specified for a particular scale. For a belt scale: A fault greater than 0.18 percent of the weight value equal to the minimum totalized load. For all other scales: 1 scale division (d). A significant fault does not include faults that result from simultaneous and mutually independent causes in the belt scale; faults that imply the impossibility of performing any measurement; transitory faults that are momentary variations in the indications that cannot be interpreted, memorized, or transmitted as a measurement result; faults so serious that they will inevitably be noticed by those interested in the measurement.
            
              Simulated material test—A test in which the load applied is test material simulating the weight of the material that is usually weighed.
            
              Simulated test—A test in which the weight indications are developed by means other than weight, e.g., a load cell simulator.
            
              Stationary installation—An installation of a scale in a facility on land or a vessel that is tied-up to a dock or in dry dock.
            
              Subsequent verification—Any evaluation of a weighing instrument following the initial verification.
            
              Suitability for use—A judgement that must be made that certain scales by nature of their design are appropriate for given weighing applications.
            
              Technical requirements—A part of the regulations or standards that applies to the operational functions and characteristics of a scale, e.g., capacity, scale division, tare.
            
              Testing laboratory—A facility for conducting type evaluation examinations of a scale that can establish its competency and proficiency by such means as ISO Guide 25, ISO 9000, EN 45011, NVLAP, NTEP.
            
              Type evaluation—A process for evaluating the compliance of a weighing instrument with the appropriate standard or regulation.
            
              User requirements—A part of the regulations or standards that applies to the operator/owner of the scale.
            
              Weighment—A single complete weighing operation.
            Annex A of Appendix A to Part 679—Influence Quantity and Disturbance Tests
            
              A.1 General—Included in this annex are tests that are intended to ensure that electronic scales can perform and function as intended in the environment and under the conditions specified. Each test indicates, where appropriate, the reference condition under which the intrinsic error is determined.
            A.2 Test Considerations
            
            A.2.1 All electronic scales of the same category must be subjected to the same performance test program.
            A.2.2 Tests must be carried out on fully operational equipment in its normal operational state. When equipment is connected in other than a normal configuration, the procedure must be mutually agreed to by NMFS and the applicant.
            A.2.3 When the effect of one factor is being evaluated, all other factors must be held relatively constant, at a value close to normal. The temperature is deemed to be relatively constant when the difference between the extreme temperatures noted during the test does not exceed 5 °C and the variation over time does not exceed 5 °C per hour.

            A.2.4 Before the start of a test, the equipment under test (EUT) must be energized for a period of time at least equal to the warm-up time specified by the manufacturer. The EUT must remain energized throughout the duration of the test.
            
              A.3 Tests
            
            
              
                Test
                Characteristics under test
                Conditions applied
              
              
                A.3.1 Static temperatures
                Influence factor
                MPE
              
              
                A.3.2 Damp heat, steady state
                Influence factor
                MPE
              
              
                A.3.3 Power voltage variation
                Influence factor
                MPE
              
              
                A.3.4 Short time power reduction
                Disturbance
                sf
              
              
                A.3.5 Bursts
                Disturbance
                sf
              
              
                A.3.6 Electrostatic discharge
                Disturbance
                sf
              
              
                A.3.7 Electromagnetic susceptibility
                Disturbance
                sf
              
            
            A.3 Tests
            
              A.3.1 Static Temperatures
            
            
              Test method: Dry heat (non condensing) and cold.
            
              Object of the test: To verify compliance with the applicable MPE under conditions of high and low temperature.
            
              Reference to standard: See Bibliography (1).
            
              Test procedure in brief: The test consists of exposure of the EUT to the high and low temperatures specified in section 2.2.4.1 for belt scales, section 3.2.4.1 for automatic hopper scales, and section 4.2.3.1 for platform scales and hanging scales, under “free air” condition for a 2-hour period after the EUT has reached temperature stability. The EUT must be tested during a weighing operation consisting of:
            
              For belt scales—the totalization of the Σmin, 2 times each at approximately the minimum flow rate, an intermediate flow rate, and the maximum flow rate.
            
              For platform, hanging, and automatic hopper scales—tested with at least five different test loads or simulated loads under the following conditions:
            a. At a reference temperature of 20 °C following conditioning.
            b. At the specified high temperature, 2 hours after achieving temperature stabilization.
            c. At the specified low temperature, 2 hours after achieving temperature stabilization.
            d. At a temperature of 5 °C, 2 hours after achieving temperature stabilization.
            e. After recovery of the EUT at the reference temperature of 20 °C.
            
              Test severities: Duration: 2 hours.
            
              Number of test cycles: At least one cycle.
            
              Maximum allowable variations:
            
            a. All functions must operate as designed.
            b. All indications must be within the applicable MPEs.
            
              Conduct of test: Refer to the International Electrotechnical Commission (IEC) Publications mentioned in section A.4 Bibliography (a) for detailed test procedures.
            
              Supplementary information to the IEC test procedures.
            
            
              Preconditioning: 16 hours.
            
              Condition of EUT: Normal power supplied and “on” for a time period equal to or greater than the warm-up time specified by the manufacturer. Power is to be “on” for the duration of the test. Adjust the EUT as close to a zero indication as practicable prior to the test.
            Test Sequence:
            a. Stabilize the EUT in the chamber at a reference temperature of 20 °C. Conduct the tests as specified in the test procedure in brief and record the following data:
            i. Date and time,
            ii. Temperature,
            iii. Relative humidity,
            iv. Test load,
            v. Indication,
            vi. Errors, and
            vii. Functions performance.
            b. Increase the temperature in the chamber to the high temperature specified. Check by measurement that the EUT has reached temperature stability and maintain the temperature for 2 hours. Following the 2 hours, repeat the tests and record the test data indicated in this A.3.1 Test Sequence section.
            c. Reduce the temperature in the chamber as per the IEC procedures to the specified low temperature. After temperature stabilization, allow the EUT to soak for 2 hours. Following the 2 hours, repeat the tests and record the test data as indicated in this A.3.1 Test Sequence section.

            d. Raise the temperature in the chamber as per the IEC procedures to 5 °C. After temperature stabilization, allow the EUT to soak for 2 hours. Following the 2 hours, repeat the tests and record the test data as indicated in this A.3.1 Test Sequence section.
            
            
              Note:
              This test relates to a −10 °C to + 40 °C range. For special ranges, it may not be necessary.
            
            
            e. Raise the temperature in the chamber as per the IEC procedures and to the 20 °C reference temperature. After recovery, repeat the tests and record the test data as indicated in this A.3.1 Test Sequence section.
            
              A.3.2 Damp Heat, Steady State
            
            
              Test method: Damp heat, steady state.
            
              Object of the test: To verify compliance with the applicable MPE under conditions of high humidity and constant temperature.
            
              Reference to standard: See section A.4 Bibliography (b)
            
              Test procedure in brief: The test consists of exposure of the EUT to a constant temperature at the upper limit of the temperature range and of a constant relative humidity of 85 percent for a 2-day period. The EUT must be tested during a weighing operation consisting of the following:
            
              For belt scales—the totalization of the Σmin, 2 times each at approximately the minimum flow rate, an intermediate flow rate, and the maximum flow rate.
            
              For platform, hanging, and automatic hopper scales—tested with at least five different test loads or simulated loads at a reference temperature of 20 °C and a relative humidity of 50 percent following conditioning, and at the upper limit temperature and a relative humidity of 85 percent 2 days following temperature and humidity stabilization.
            Test severities:
            Temperature: upper limit.
            Humidity: 85 percent (non-condensing).
            Duration: 2 days.
            
              Number of test cycles: At least one test.
            Maximum Allowable Variations:
            a. All functions must operate as designed.
            b. All indications must be within the applicable MPE.
            
              Conduct of the test: Refer to the IEC Publications mentioned in section A.4 Bibliography (b) for detailed test procedures.
            
              Supplementary information to the IEC test procedures.
            
            
              Preconditioning: None required.
            Condition of EUT:
            a. Normal power supplied and “on” for a time period equal to or greater than the warm-up time specified by the manufacturer. Power is to be “on” for the duration of the test.
            b. The handling of the EUT must be such that no condensation of water occurs on the EUT.
            c. Adjust the EUT as close to a zero indication as practicable prior to the test.
            Test Sequence:
            a. Allow 3 hours for stabilization of the EUT at a reference temperature of 20 °C and a relative humidity of 50 percent. Following stabilization, conduct the tests as specified in the test procedures in brief and record the following data:
            i. Date and time,
            ii. Temperature,
            iii. Relative humidity,
            iv. Test load,
            v. Indication,
            vi. Errors, and
            vii. Functions performance.
            b. Increase the temperature in the chamber to the specified high temperature and a relative humidity of 85 percent. Maintain the EUT at no load for a period of 2 days. Following the 2 days, repeat the tests and record the test data as indicated in this A.3.2 Test Sequence section.
            c. Allow full recovery of the EUT before any other tests are performed.
            A.3.3 Power Voltage Variation
            
            A.3.3.1 AC Power Supply
            
            
              Test method: Variation in AC mains power supply (single phase).
            
              Object of the test: To verify compliance with the applicable MPEs under conditions of varying AC mains power supply.
            
              Reference to standard: See section A.4 Bibliography (c).
            
              Test procedure in brief: The test consists of subjecting the EUT to AC mains power during a weighing operation consisting of the following:
            
              For belt scales—while totalizing the Σmin at the maximum flow rate.
            
              For platform, hanging, and automatic hopper scales—at no load and a test load between 50 percent and 100 percent of weighing capacity.
            
              Test severities: Mains voltage:
            Upper limit U (nom) + 10 percent.
            Lower limit U (nom) −15 percent.
            
              Number of test cycles: At least one cycle.
            
              Maximum allowable variations:
            
            a. All functions must operate correctly.
            b. All indications must be within MPEs specified in sections 2, 3, or 4 of this appendix to part 679.
            Conduct of the test:
            
              Preconditioning: None required.
            Test equipment:
            a. Variable power source,
            b. Calibrated voltmeter, and
            c. Load cell simulator, if applicable.
            Condition of EUT:
            a. Normal power supplied and “on” for a time period equal to or greater than the warm-up time specified by the manufacturer.
            b. Adjust the EUT as close to a zero indication as practicable prior to the test.
            Test sequence:
            a. Stabilize the power supply at nominal voltage ±2 percent.
            b. Conduct the tests specified in the test procedure in brief and record the following data:
            i. Date and time,
            ii. Temperature,
            iii. Relative humidity,
            iv. Power supply voltage,
            v. Test load,
            vi. Indications,
            vii. Errors, and
            viii. Functions performance.
            c. Reduce the power supply to −15 percent nominal.
            d. Repeat the test and record the test data as indicated in this A.3.3 Test Sequence section.
            e. Increase the power supply to + 10 percent nominal.

            f. Repeat the test and record the test data as indicated in this A.3.3 Test Sequence section.
            
            g. Unload the EUT and decrease the power supply to nominal power ±2 percent.

            h. Repeat the test and record the test data as indicated in this A.3.3 Test Sequence section.
            
            
              Note:
              In case of three-phase power supply, the voltage variation must apply for each phase successively. Frequency variation applies to all phases simultaneously.
            
            
            A.3.3.2 DC Power Supply
            
            Under consideration.
            A.3.4 Short Time Power Reduction
            
            
              Test method: Short time interruptions and reductions in mains voltage.
            
              Object of the test: To verify compliance with the applicable significant fault under conditions of short time mains voltage interruptions and reductions.
            
              Reference to standard: See section A.4 Bibliography (d) IEC Publication 1000-4-11 (1994).
            
              Test procedure in brief: The test consists of subjecting the EUT to voltage interruptions from nominal voltage to zero voltage for a period equal to 8-10 ms, and from nominal voltage to 50 percent of nominal for a period equal to 16-20 ms. The mains voltage interruptions and reductions must be repeated ten times with a time interval of at least 10 seconds. This test is conducted during a weighing operation consisting of the following:
            
              For belt scales—while totalizing at the maximum flow rate at least the Σmin (or a time sufficient to complete the test).
            
              For platform, hanging, and automatic hopper scales—tested with one small test load or simulated load.
            
              Test severities: One hundred percent voltage interruption for a period equal to 8-10 ms. Fifty percent voltage reduction for a period equal to 16-20 ms.
            
              Number of test cycles: Ten tests with a minimum of 10 seconds between tests.
            
              Maximum allowable variations: The difference between the weight indication due to the disturbance and the indication without the disturbance either must not exceed 1d or the EUT must detect and act upon a significant fault.
            Conduct of the Test:
            
              Preconditioning: None required.
            Test equipment:
            a. A test generator suitable to reduce the amplitude of the AC voltage from the mains. The test generator must be adjusted before connecting the EUT.
            b. Load cell simulator, if applicable.
            Condition of EUT:
            a. Normal power supplied and “on” for a time period equal to or greater than the warm-up time specified by the manufacturer.
            b. Adjust the EUT as close to zero indication as practicable prior to the test.
            Test sequence:
            a. Stabilize all factors at nominal reference conditions.
            b. Totalize as indicated in this A.3.4 Test Sequence section and record the—
            i. Date and time,
            ii. Temperature,
            iii. Relative humidity,
            iv. Power supply voltage,
            v. Test load,
            vi. Indications,
            vii. Errors, and
            viii. Functions performance.
            c. Interrupt the power supply to zero voltage for a period equal to 8-10 ms. During interruption observe the effect on the EUT and record, as appropriate.
            d. Repeat the steps four times in this A.3.4 Test Sequence section, making sure that there is a 10 second interval between repetitions. Observe the effect on the EUT.
            e. Reduce the power supply to 50 percent of nominal voltage for a period equal to 16-20 ms. During reduction observe the effect on the EUT and record, as appropriate.
            f. Repeat the steps four times in this A.3.4 Test Sequence section, making sure that there is a 10 second interval between repetitions. Observe the effect on the EUT.
            A.3.5 Bursts
            
            
              Test method: Electrical bursts.
            
              Object of the test: To verify compliance with the provisions in this manual under conditions where electrical bursts are superimposed on the mains voltage.
            
              Reference to standard: See section A.4 Bibliography (e)
            Test Procedure in brief:
            The test consists of subjecting the EUT to bursts of double exponential wave-form transient voltages. Each spike must have a rise in time of 5 ns and a half amplitude duration of 50 ns. The burst length must be 15 ms, the burst period (repetition time interval) must be 300 ms. This test is conducted during a weighing operation consisting of the following:
            
              For belt scales—while totalizing at the maximum flow rate at least the Σmin (or a time sufficient to complete the test).
            
              For platform, hanging, and automatic hopper scales—tested with one small test load or simulated load.
            
              Test severities: Amplitude (peak value) 1000 V.
            
              Number of test cycles: At least 10 positive and 10 negative randomly phased bursts must be applied at 1000 V.
            
              Maximum allowable variations: The difference between the indication due to the disturbance and the indication without the disturbance either must not exceed the values given in sections 2.2.1.1b., 3.2.1.1b., and 4.2.1.1b, of this appendix, or the EUT must detect and act upon a significant fault.
            
            
              Conduct of the test: Refer to the IEC Publication referenced in section A.4 Bibliography (e) for detailed test procedures.
            
              Supplementary information to the IEC test procedures:
            
            Test equipment:
            A burst generator having an output impedance of 50 ohms.
            Test conditions:
            The burst generator must be adjusted before connecting the EUT. The bursts must be coupled to the EUT both on common mode and differential mode interference.
            Condition of EUT:
            a. Normal power supplied and “on” for a time period equal to or greater than the warm-up time specified by the manufacturer.
            b. Adjust the EUT as close to a zero indication as practicable prior to the test.
            Test Sequence:
            a. Stabilize all factors at nominal reference conditions.
            b. Conduct the test as indicated in this A.3.5 Test Sequence section and record the—
            i. Date and time,
            ii. Temperature,
            iii. Relative humidity,
            iv. Test load,
            v. Indication,
            vi. Errors, and
            vii. Functions performance.
            c. Subject the EUT to at least 10 positive and 10 negative randomly phased bursts at the 1000 V mode. Observe the effect on the EUT and record, as appropriate.
            d. Stabilize all factors at nominal reference conditions.
            e. Repeat the test and record the test data as indicated in this A.3.5 Test Sequence section.
            A.3.6 Electrostatic Discharge
            
            
              Test method: Electrostatic discharge (ESD).
            
              Object of the test: To verify compliance with the provisions of this manual under conditions of electrostatic discharges.
            
              Reference to standard: See section A.4 Bibliography (f)
            Test procedure in brief:
            A capacitor of 150 pF is charged by a suitable DC voltage source. The capacitor is then discharged through the EUT by connecting one terminal to ground (chassis) and the other via 150 ohms to surfaces which are normally accessible to the operator. This test is conducted during a weighing operation consisting of the following:
            
              For belt scales—while totalizing at the maximum flow rate at least the Σmin (or a time sufficient to complete the test).
            
              For platform, hanging, and automatic hopper scales—test with one small test load or simulated load.
            Test severities
            Air Discharge: up to and including 8 kV.
            Contact Discharge: up to and including 6 kV.
            
              Number of test cycles: At least 10 discharges must be applied at intervals of at least 10 seconds between discharges.
            Maximum allowable variations:
            The difference between the indication due to the disturbance and the indication without the disturbance either must not exceed the values indicated in sections 2.2.1.1 b., 3.2.1.1 b., and 4.2.1.1 b. of this appendix, or the EUT must detect and act upon a significant fault.
            
              Conduct of the test: Refer to the IEC Publication mentioned in section A.4 Bibliography (d) for detailed test procedures.
            
              Supplementary information to the IEC test procedures.
            
            
              Preconditioning: None required.
            Condition of EUT:
            a. The EUT without a ground terminal must be placed on a grounded plate which projects beyond the EUT by at least 0.1 m on all sides. The ground connection to the capacitor must be as short as possible.
            b. Normal power supplied and “on” for a time period equal to or greater than the warm-up time specified by the manufacturer. Power is to be “on” for the duration of the test.
            c. The EUT must be operating under standard atmospheric conditions for testing.
            d. Adjust the EUT as close to a zero indication as practicable prior to the test.
            Test sequence:
            a. Stabilize all factors at nominal reference conditions.
            b. Conduct test as indicated in this A.3.6 Test Sequence section and record the—
            i. Date and time,
            ii. Temperature,
            iii. Relative humidity,
            iv. Power supply voltage,
            v. Test load,
            vi. Indication,
            vii. Errors, and
            viii. Functions performance.
            c. Approach the EUT with the discharge electrode until discharge occurs and then remove it before the next discharge. Observe the effect of the discharge on the EUT and record, as appropriate.

            d. Repeat the above step at least nine times, making sure to wait at least 10 seconds between successive discharges. Observe the effect on the EUT and record as appropriate.
            
            e. Stabilize all factors at nominal reference conditions.
            f. Repeat the test and record the test data as indicated in this A.3.6 Test Sequence section.
            A.3.7 Electromagnetic Susceptibility
            
            
              Test method: Electromagnetic fields (radiated).
            Object of the Test:
            To verify compliance with the provisions in this manual under conditions of electromagnetic fields.
            
              Reference to standard: See section A.4 Bibliography (g).
            Test procedure in brief:
            a. The EUT is placed in an EMI chamber and tested under normal atmospheric conditions. This test is first conducted at one load in a static mode, and the frequencies at which susceptibility is evident are noted. Then tests are conducted at the problem frequencies, if any, during a weighing operation consisting of the following:
            
              For belt scales—while totalizing at the maximum flow rate at least the Σmin (or a time sufficient to complete the test). It is then exposed to electromagnetic field strengths as specified in the Test severities in this section A.3.7 of this annex to appendix A of this part.
            
              For platform, hanging, and automatic hopper scales—tested with one small test load.
            b. The field strength can be generated in various ways:
            i. The strip line is used at low frequencies (below 30 MHz or in some cases 150 MHz) for small EUT's;
            ii. The long wire is used at low frequencies (below 30 MHz) for larger EUT's;
            iii. Dipole antennas or antennas with circular polarization placed 1 m from the EUT are used at high frequencies.
            c. Under exposure to electromagnetic fields the EUT is again tested as indicated above.
            
              Test severities: Frequency range: 26-1000 MHz.
            
              Field strength: 3 V/m.
            
              Modulation: 80 percent AM, 1 kHz sine wave.
            
              Number of test cycles: Conduct test by continuously scanning the specified frequency range while maintaining the field strength.
            
              Maximum allowable variations: The difference between the indication due to the disturbance and the indication without the disturbance either must not exceed the values given in this manual, or the EUT must detect and act upon a significant fault.
            
              Conduct of the test: Refer to the IEC Publication referenced in section A.4 Bibliography (g) for detailed information on test procedures.
            
              Supplementary information to the IEC test procedures.
            
            Test conditions:
            a. The specified field strength must be established prior to the actual testing (without the EUT in the field). At least 1 m of all external cables must be included in the exposure by stretching them horizontally from the EUT.

            b. The field strength must be generated in two orthogonal polarizations and the frequency range scanned slowly. If antennas with circular polarization, i.e., log-spiral or helical antennas, are used to generate the electromagnetic field, a change in the position of the antennas is not required. When the test is carried out in a shielded enclosure to comply with international laws prohibiting interference to radio communications, care needs to be taken to handle reflections from the walls. Anechoic shielding might be necessary.
            Condition of EUT:
            a. Normal power supplied and “on” for a time period equal to or greater than the warm-up time specified by the manufacturer. Power is to be “on” for the duration of the test. The EUT must be operating under standard atmospheric conditions for testing.
            b. Adjust the EUT as close to a zero indication as practicable prior to the test.
            Test sequence:
            a. Stabilize all factors at nominal reference conditions.
            b. Conduct the test as indicated in this A.3.7 Test Sequence section and record the—
            i. Date and time,
            ii. Temperature,
            iii. Relative humidity,
            iv. Test load,
            v. Indication,
            vi. Errors, and
            vii. Functions performance.
            c. Following the IEC test procedures, expose the EUT at zero load to the specified field strengths while slowly scanning the three indicated frequency ranges.
            d. Observe and record the effect on the EUT.
            e. Repeat the test and observe and record the effect.
            f. Stabilize all factors at nominal reference conditions.
            g. Repeat the test and record the test data.
            A.4 Bibliography
            Below are references to Publications of the International Electrotechnical Commission (IEC), where mention is made in the tests in annex A to appendix A of this part.
            a. IEC Publication 68-2-1 (1974): Basic environmental testing procedures. Part 2: Tests, Test Ad: Cold, for heat dissipating equipment under test (EUT), with gradual change of temperature.

            IEC Publication 68-2-2 (1974): Basic environmental testing procedures, Part 2: Tests, Test Bd: Dry heat, for heat dissipating equipment under test (EUT) with gradual change of temperature.
            IEC Publication 68-3-1 (1974): Background information, Section 1: Cold and dry heat tests.
            b. IEC Publication 68-2-56 (1988): Environmental testing, Part 2: Tests, Test Cb: Damp heat, steady state. Primarily for equipment.
            IEC Publication 68-2-28 (1980): Guidance for damp heat tests.
            c. IEC Publication 1000-4-11 (1994): Electromagnetic compatibility (EMC) Part 4: Testing and measurement techniques, Section 11. Voltage dips, short interruptions and voltage variations immunity tests. Section 5.2 (Test levels—Voltage variation). Section 8.2.2 (Execution of the test-voltage variation).
            d. IEC Publication 1000-4-11 (1994): Electromagnetic compatibility (EMC) Part 4: Testing and measurement techniques, Section 11: Voltage dips, short interruptions and voltage variations immunity tests. Section 5.1 (Test levels—Voltage dips and short interruptions. Section 8.2.1 (Execution of the test-voltage dips and short interruptions) of the maximum transit speed and the range of operating speeds.
            e. IEC Publication 1000-4-4 (1995): Electromagnetic compatibility (EMC) Part 4: Testing and measurement techniques—Section 4: Electrical fast transient/burst immunity test. Basic EMC publication.
            f. IEC Publication 1000-4-2 (1995): Electromagnetic compatibility (EMC) Part 4: Testing and measurement techniques—Section 2: Electrostatic discharge immunity test. Basic EMC Publication.
            g. IEC Publication 1000-4-3 (1995): Electromagnetic compatibility (EMC) Part 4: Testing and measurement techniques—Section 3: Radiated, radio-frequency electromagnetic field immunity test.
            [63 FR 5845, Feb. 4, 1998, as amended at 65 FR 33783, May 25, 2000]
          
          
            
            Pt. 679, Fig. 1
            Figure 1 to Part 679—Bering Sea and Aleutian Islands Statistical and Reporting Areas
            
              ER15NO99.000
            
            
            b. Coordinates
            
              
                Code
                Description
              
              
                300
                
                  Russian waters. Those waters inside the Russian 200 mile limit as described in the current editions of NOAA chart INT 813 Bering Sea (Southern Part) and NOAA chart INT 814 Bering Sea (Northern Part).
              
              
                400
                
                  Chukchi Sea. North of a diagonal line between 66°00′ N, 169°42.5′ W (Cape Dezhneva, Russia); and 65°37.5′ N, 168°7.5′ W (Cape Prince of Wales, Alaska) and to the limits of the U.S. EEZ as described in the current edition of NOAA chart INT 814 Bering Sea (Northern Part).
              
              
                508
                South of 58°00′ N between the intersection of 58°00′ N lat with the Alaska Peninsula and 160°00′ W long.
              
              
                509
                South of 58°00′ N lat between 163°00′ W long and 165°00′ W long.
              
              
                512
                South of 58°00′ N lat, north of the Alaska Peninsula between 160°00′ W long and 162°00′ W long.
              
              
                513
                Between 58°00′ N lat and 56°30′ N lat, and between 165°00′ W long and 170°00′ W long.
              
              
                514
                North of 58°00′ N to the southern boundary of the Chukchi Sea, area 400, and east of 170°00′ W long.
              
              
                516
                South of 58°00′ N lat, north of the Alaska Peninsula, and between 162°00′ and 163°00′ W long.
              
              
                517
                South of 56°30′ N lat, between 165°00′ W long and 170°00′ W long; and north of straight lines between  54°30′ N lat, 165°00′ W long,
                    54°30′ N lat, 167°00′ W long, and
                    55°46′ N lat, 170°00′ W long.
                
              
              
                518
                
                  Bogoslof District: South of a straight line between 55°46′ N lat, 170°00′ W long and 54°30′ N lat, 167°00′ W long, and between 167°00′ W long and 170°00′ W long, and north of the Aleutian Islands and straight lines between the islands connecting the following coordinates in the order listed:  52°49.18′ N, 169°40.47′ W,
                    52°49.24′ N, 169°07.10′ W,
                    53°23.13′ N, 167°50.50′ W,
                    53°18.95′ N, 167°51.06′ W.
                
              
              
                519
                South of a straight line between 54°30′ N lat, 167°00′ W long and 54°30′ N lat, 164°54′ W long; east of 167°00′ W long; west of Unimak Island; and north of the Aleutian Islands and straight lines between the islands connecting the following coordinates in the order listed:  53°58.97′ N, 166°16.50′ W,
                    54°02.69′ N, 166°02.93′ W,
                    54°07.69′ N, 165°39.74′ W,
                    54°08.40′ N, 165°38.29′ W,
                    54°11.71′ N, 165°23.09′ W,
                    54°23.74′ N, 164°44.73′ W.
                
              
              
                521
                The area bounded by straight lines connecting the following coordinates in the order listed:  55°46′ N, 170°00′ W,
                    59°25′ N, 179°20′ W,
                    60°00′ N, 179°20′ W,
                    60°00′ N, 171°00′ W,
                    58°00′ N, 171°00′ W,
                    58°00′ N, 170°00′ W,
                    55°46′ N, 170°00′ W.
                
              
              
                523
                The area bounded by straight lines connecting the following coordinates in the order listed:  59°25′ N, 179°20′ W,
                    55°46′ N, 170°00′ W,
                    55°00′ N, 170°00′ W,
                    55°00′ N, 180°00′ W,
                  and north to the limits of the US EEZ as described in the current edition of NOAA chart INT 813 Bering Sea (Southern Part).
                
              
              
                524
                The area west of 170°00′ W bounded south by straight lines connecting the following coordinates in the order listed:  58°00′ N, 170°00′ W,
                    58°00′ N, 171°00′ W,
                    60°00′ N, 171°00′ W,
                    60°00′ N, 179°20′ W,
                    59°25′ N, 179°20′ W,
                  and to the limits of the US EEZ as described in the current edition of NOAA chart INT 813 Bering Sea (Southern Part).
                
              
              
                530
                The area north of 55°00 N lat and west of 180°00 W long to the limits of the US EEZ as described in the current edition of NOAA chart INT 813 Bering Sea (Southern Part).
              
              
                541
                
                  Eastern Aleutian District. The area south of 55°00′ N lat, west of 170°00′ W long, and east of 177°00′ W long and bounded on the south by the limits of the US EEZ as described in the current editions of NOAA chart INT 813 Bering Sea (Southern Part) and NOAA chart 530 (San Diego to Aleutian Islands and Hawaiian Islands).
              
              
                542
                
                  Central Aleutian District. The area south of 55°00′ N lat, west of 177°00′ W long, and east of 177°00′ E long and bounded on the south by the limits of the US EEZ as described in the current editions of NOAA chart INT 813 Bering Sea (Southern Part) and NOAA chart 530 (San Diego to Aleutian Islands and Hawaiian Islands).
              
              
                543
                
                  Western Aleutian District. The area south of 55°00′ N lat and west of 177°00′ E long, and bounded on the south and west by the limits of the US EEZ as described in the current editions of NOAA chart INT 813 Bering Sea (Southern Part) and NOAA chart 530 (San Diego to Aleutian Islands and Hawaiian Islands).
              
              
                550
                
                  Donut Hole. International waters of the Bering Sea outside the limits of the EEZ and Russian economic zone as depicted on the current edition of NOAA chart INT 813 Bering Sea (Southern Part).
              
              
                Note: A statistical area is the part of a reporting area contained in the EEZ.
            
            [64 FR 61983, Nov. 15, 1999; 65 FR 25290, May 1, 2000]
          
          
            
            Pt. 679, Fig. 2
            Figure 2 to Part 679—BSAI Catcher Vessel Operational Area
            
              ER15NO99.001
            
            [64 FR 61985, Nov. 15, 1999]
          
          
            
            Pt. 679, Fig. 3
            Figure 3 to Part 679—Gulf of Alaska Reporting Areas
            
              ER21AP09.000
            
            
            b. Coordinates
            
              
                Code
                Description
              
              
                610
                
                  Western GOA Regulatory Area, Shumagin District. Along the south side of the Aleutian Islands, including those waters south of Nichols Point (54°51′30″ N lat) near False Pass, and straight lines between the islands and the Alaska Peninsula connecting the following coordinates in the order listed:  52°49.18′ N, 169°40.47′ W;
                    52°49.24′ N, 169°07.10′ W;
                    53°23.13′ N, 167°50.50′ W;
                    53°18.95′ N, 167°51.06′ W;
                    53°58.97′ N, 166°16.50′ W;
                    54°02.69′ N, 166°02.93′ W;
                    54°07.69′ N, 165°39.74′ W;
                    54°08.40′ N, 165°38.29′ W;
                    54°11.71′ N, 165°23.09′ W;
                    54°23.74′ N, 164°44.73′ W; and
                  southward to the limits of the US EEZ as described in the current editions of NOAA chart INT 813 (Bering Sea, Southern Part) and NOAA chart 500 (West Coast of North America, Dixon Entrance to Unimak Pass), between 170°00′ W long and 159°00′ W long.
                
              
              
                620
                
                  Central GOA Regulatory Area, Chirikof District. Along the south side of the Alaska Peninsula, between 159°00′ W long and 154°00′ W long, and southward to the limits of the US EEZ as described in the current edition of NOAA chart 500 (West Coast of North America, Dixon Entrance to Unimak Pass) except that all waters of the Alitak/Olga/Deadman's/Portage Bay complex of Kodiak Island are included in this area.
              
              
                630
                
                  Central GOA Regulatory Area, Kodiak District. Along the south side of continental Alaska, between 154°00′ W long and 147°00′ W long, and southward to the limits of the US EEZ as described in the current edition of NOAA chart 500 (West Coast of North America, Dixon Entrance to Unimak Pass) excluding all waters of the Alitak/Olga/Deadman's/Portage Bay complex of Kodiak Island and Area 649.
              
              
                640
                
                  Eastern GOA Regulatory Area West Yakutat District. Along the south side of continental Alaska, between 147°00′ W long and 140°00′ W long, and southward to the limits of the US EEZ, as described in the current edition of NOAA chart 500 (West Coast of North America, Dixon Entrance to Unimak Pass), excluding area 649.
              
              
                649
                
                  Prince William Sound. Includes those waters of the State of Alaska inside the base line as specified in Alaska State regulations at 5 AAC 28.200.
              
              
                650
                
                  Eastern GOA Regulatory Area, Southeast Outside District. East of 140°00′ W long and southward to the limits of the US EEZ as described in the current edition of NOAA chart 500 (West Coast of North America, Dixon Entrance to Unimak Pass), excluding area 659.
              
              
                659
                
                  Eastern GOA Regulatory Area, Southeast Inside District. As specified in Alaska State regulations at 5 AAC 28.105 (a)(1) and (2).
              
              
                690
                
                  GOA Outside the U.S. EEZ. As described in the current editions of NOAA chart INT 813 (Bering Sea, Southern Part) and NOAA chart 500 (West Coast of North America, Dixon Entrance to Unimak Pass).
              
              NOTE: A statistical area is the part of a reporting area contained in the EEZ.
            
            [64 FR 61987, Nov. 15, 1999; 65 FR 25291, May 1, 2000, as amended at 67 FR 4134, Jan. 28, 2002; 69 FR 21977, Apr. 23, 2004; 73 FR 76168, Dec. 15, 2008; 74 FR 18158, Apr. 21, 2009]
          
          
            
            Pt. 679, Fig. 4
            Figure 4 to Part 679—BSAI Herring Savings Areas
            
              ER15NO99.003
            
            
            b. Coordinates
            
              
                Name
                Description and effective date
              
              
                
                  Summer Herring Savings Area 1
                
                That part of the Bering Sea subarea that is south of 57° N lat and between 162° and 164° W long from 1200 hours, A.l.t., June 15 through 1200 hours, A.l.t. July 1 of a fishing year.
              
              
                
                  Summer Herring Savings Area 2
                
                That part of the Bering Sea subarea that is south of 56°30′′ N lat and between 164° and 167° W long from 1200 hours, A.l.t., July 1 through 1200 hours, A.l.t. August 15 of a fishing year.
              
              
                
                  Winter Herring Savings Area
                
                That part of the Bering Sea subarea that is between 58° and 60° N lat and between 172° and 175° W long from 1200 hours, A.l.t. September 1 of the current fishing year through 1200 hours, A.l.t. March 1 of the succeeding fishing year.
              
            
            [64 FR 61989, Nov. 15, 1999]
          
          
            
            Pt. 679, Fig. 5
            Figure 5 to Part 679—Kodiak Island Type 1, 2, and 3 Nonpelagic Trawl Closure Status and Marmot Bay Tanner Crab Protection Area
            
              ER16JA14.004
            
            
              
              ER16JA14.005
            
            [79 FR 2801, Jan. 16, 2014]
          
          
            
            Pt. 679, Fig. 6
            Figure 6 to Part 679—Length Overall of Vessel
            
              ER06MY03.091
            
            [68 FR 23925, May 6, 2003]
          
          
            
            Pt. 679, Fig. 7
            Figure 7 to Part 679—Location of Trawl Gear Test Areas in the GOA and the BSAI
            
              ER15DE08.002
            
            [73 FR 76170, Dec. 15, 2008]
          
          
            
            Pt. 679, Fig. 8
            Figure 8 to Part 679—Aleutian Islands Chinook Salmon Savings Area
            
              ER30AU10.000
            
            [75 FR 53069, Aug. 30, 2010]
          
          
            
            Pt. 679, Fig. 9
            Figure 9 to Part 679—Chum Savings Area (CSSA) of the CVOA
            
              ER15NO99.007
            
            
            b. Coordinates

            The CSSA is an area defined as that portion of the Bering Sea Subarea described by straight lines connecting the following coordinates in the order listed:
            
            56°00′ N. lat. 167°00′ W. long.
            56°00′ N. lat. 165°00′ W. long.
            55°30′ N. lat. 165°00′ W. long.
            55°30′ N. lat. 164°00′ W. long.
            55°00′ N. lat. 164°00′ W. long.
            55°00′ N. lat. 167°00′ W. long.
            56°00′ N. lat. 167°00′ W. long.
            [64 FR 61995, Nov. 15, 1999]
          
          
            Pt. 679, Fig. 10
            Figure 10 to Part 679—Pribilof Islands Habitat Conservation Zone (PIHCZ) in the Bering Sea
            
              ER02DE14.000
            
            [79 FR 71348, Dec. 2, 2014]
          
          
            
            Pt. 679, Fig. 11
            Figure 11 to Part 679—Red King Crab Savings Area (RKCSA)
            
              ER15NO99.009
            
            [64 FR 61998, Nov. 15, 1999]
          
          
            
            Pt. 679, Fig. 12
            Figure 12 to Part 679—Bristol Bay Trawl Closure Area
            
              ER30NO09.000
            
            [74 FR 62509, Nov. 30, 2009]
          
          
            
            Pt. 679, Fig. 13
            Figure 13 to Part 679—BSAI C. Opilio Tanner Crab Bycatch Limitations Zone
            
              ER15NO99.011
            
            
            b. Coordinates

            The COBLZ is an area defined as that portion of the Bering Sea Subarea north of 56°30′ N. lat. that is west of a line connecting the following coordinates in the order listed:
            
            56°30′ N. lat., 165°00′ W. long.
            58°00′ N. lat., 165°00′ W. long.
            59°30′ N. lat., 170°00′ W. long.
            
            and north along 170°00′ W. long. to its intersection with the U.S.-Russia Boundary.
            [64 FR 62000, Nov. 15, 2000]
          
          
            
            Pt. 679, Fig. 14
            Figure 14 to Part 679—Sablefish Regulatory Areas
            
              ER15NO99.012
            
            [64 FR 62002, Nov. 15, 2000]
          
          
            
            Pt. 679, Fig. 15
            Figure 15 to Part 679—Regulatory Areas for the Pacific Halibut Fishery
            
              ER15NO99.013
            
            b. Coordinates
            
              Area 2A includes all waters off the states of California, Oregon, and Washington;
            
              Area 2B includes all waters off British Columbia;
            
              Area 2C includes all waters off Alaska that are east of a line running 340° true from Cape Spencer Light (58°11′57″ N. lat., 136°38′18″ W. long.) and south and east of a line running 205° true from said light;
            
              Area 3A includes all waters between Area 2C and a line extending from the most northerly point on Cape Aklek (57°41′15″ N. lat., 155°35′00″ W. long.) to Cape Ikolik (57°17′17″ N. lat., 154°47′18″ W. long.), then along the Kodiak Island coastline to Cape Trinity (56°44′50″ N. lat., 154°08′44″ W. long.), then 140° true;
            
              Area 3B includes all waters between Area 3A and a line extending 150° true from Cape Lutke (54°29′00″ N. lat., 164°20′00″ W. long.) and south of 54°49′00″ N. lat. in Isanotski Strait;
            
              Area 4A includes all waters in the GOA west of Area 3B and in the Bering Sea west of the closed area defined below that are east of 172°00′00″ W. long. and south of 56°20′00″ N. lat.;
            
              Area 4B includes all waters in the Bering Sea and the GOA west of Area 4A and south of 56°20′00″ N. lat.;
            
              Area 4C includes all waters in the Bering Sea north of Area 4A and north of the closed area defined below which are east of 171°00′00″ W. long., south of 58°00′00″ N. lat., and west of 168°00′00″ W. long.;
            
              Area 4D includes all waters in the Bering Sea north of Areas 4A and 4B, north and west of Area 4C, and west of 168°00′00″ W. long.;
            
              Area 4E includes all waters in the Bering Sea north and east of the closed area defined below, east of 168°00′00″ W. long., and south of 65°34′00″ N. lat.
            Closed areas
            All waters in the Bering Sea north of 54°49′00″ N. lat. in Isanotski Strait that are enclosed by a line from Cape Sarichef Light (54°36′00″ N. lat., 164°55′42″ W. long.) to a point at 56°20′00″ N. lat., 168°30′00 W. long.; thence to a point at 58°21′25″ N. lat., 163°00′00″ W. long.; thence to Strogonof Point (56°53′18″ N. lat., 158°50′37″ W. long.); and then along the northern coasts of the Alaska Peninsula and Unimak Island to the point of origin at Cape Sarichef Light.
            In Area 2A, all waters north of Point Chehalis, WA (46°53′18″ N. lat.).
            [64 FR 62003, Nov. 15, 1999]
          
          
            
            Pt. 679, Fig. 16
            Figure 16 to Part 679—Bering Sea Habitat Conservation Area
            
              ER25JY08.010
            
            [73 FR 43371, July 25, 2008]
          
          
            
            Pt. 679, Fig. 17
            Figure 17 to Part 679—Northern Bering Sea Research Area and Saint Lawrence Island Habitat Conservation Area (HCA)
            
              ER06OC10.048
            
            [75 FR 61648, Oct. 6, 2010]
          
          
            
            Pt. 679, Fig. 18
            Figure 18 to Part 679—Sitka Pinnacles Marine Reserve
            
              ER09NO00.011
            
            b. Coordinates
            An area totaling 2.5 square nm off Cape Edgecumbe, defined by straight lines connecting the following points in a counterclockwise manner:
            56°55.5′ N lat., 135°54.0′ W long;
            
            56°57.0′ N lat., 135°54.0′ W long;
            56°57.0′ N lat., 135°57.0′ W long;
            56°55.5′ N lat., 135°57.0′ W long.
            [65 FR 67308, Nov. 9, 2000]
          
          
            
            Pt. 679, Fig. 19
            Figure 19 to Part 679—Shelikof Strait Conservation Area
            
              ER30NO09.001
            
            [74 FR 62511, Nov. 30, 2009]
          
          
            
            Pt. 679, Fig. 20
            Figure 20 to Part 679—Steller sea lion conservation area (SCA) of the Bering Sea
            
              ER28JA02.073
            
            [67 FR 4134, Jan. 28, 2002]
          
          
            
            Pt. 679, Fig. 21
            Figure 21 to Part 679—Nunivak Island, Etolin Strait, and Kuskokwim Bay Habitat Conservation Area
            
              ER25JY08.012
            
            [73 FR 43372, July 25, 2008]
          
          
            
            Figure 22 to Part 679 [Reserved]
          
          
            Pt. 679, Fig. 23
            Figure 23 to Part 679—Salmon Management Area (see § 679.2)
            
              ER21DE12.003
            
            [77 FR 75587, Dec. 21, 2012]
          
          
            
            Pt. 679, Fig. 24
            Figure 24 to Part 679—Arctic Management Area
            
              ER03NO09.035
            
            [74 FR 56746, Nov. 3, 2009]
          
          
            
            Pt. 679, Fig. 25
            Figure 25 to Part 679—Elevating Device Clearance Measurement Locations for Modified Nonpelagic Trawl Gear
            
              ER06OC10.049
            
            [75 FR 61649, Oct. 6, 2010]
          
          
            
            Pt. 679, Fig. 26
            Figure 26 to Part 679—Modified Nonpelagic Trawl Gear
            This figure shows the location of elevating devices in the elevated section of modified nonpelagic trawl gear, as specified under § 679.24(f). The top image shows the location of the end elevating devices in the elevated section for gear with net bridles no greater than 185 feet in length. The bottom image shows the location of the beginning elevating devices near the doors and the end elevating devices near the net for gear with net bridles no greater than 185 feet in length.
            
              ER16JA14.006
            
            [79 FR 2803, Jan. 16, 2014]
          
          
            Pt. 679, Fig. 27
            Figure 27 to Part 679—Locations for Measuring Maximum Cross Sections of Line Material (shown as A) and Supporting Material (shown as B) for Modified Nonpelagic Trawl Gear
            
              ER06OC10.051
            
            
              Note:
              The location for measurement of maximum line material cross section does not include any devices or braided or doubled material used for section termination.
            
            [75 FR 61651, Oct. 6, 2010]
          
          
            
            Pt. 679, Table 1a
            Table 1a to Part 679—Delivery Condition* and Product Codes
            
              [General Use Codes]
              
                Description
                Code
              
              
                Belly flaps. Flesh in region of pelvic and pectoral fins and behind head (ancillary only)
                19
              
              
                Bled only. Throat, or isthmus, slit to allow blood to drain
                03
              
              
                Bled fish destined for fish meal (includes offsite production) DO NOT RECORD ON PTR
                
                42
              
              
                Bones (if meal, report as 32) (ancillary only)
                39
              
              
                Butterfly, no backbone. Head removed, belly slit, viscera and most of backbone removed; fillets attached
                37
              
              
                Cheeks. Muscles on sides of head (ancillary only)
                17
              
              
                Chins. Lower jaw (mandible), muscles, and flesh (ancillary only)
                18
              
              
                Fillets, deep-skin. Meat with skin, adjacent meat with silver lining, and ribs removed from sides of body behind head and in front of tail, resulting in thin fillets
                24
              
              
                Fillets, skinless/boneless. Meat with both skin and ribs removed, from sides of body behind head and in front of tail
                23
              
              
                Fillets with ribs, no skin. Meat with ribs with skin removed, from sides of body behind head and in front of tail
                22
              
              
                Fillets with skin and ribs. Meat and skin with ribs attached, from sides of body behind head and in front of tail
                20
              
              
                Fillets with skin, no ribs. Meat and skin with ribs removed, from sides of body behind head and in front of tail
                21
              
              
                Fish meal. Meal from whole fish or fish parts; includes bone meal
                32
              
              
                Fish oil. Rendered oil from whole fish or fish parts. Record only oil destined for sale and not oil stored or burned for fuel onboard
                33
              
              
                Gutted, head on. Belly slit and viscera removed
                04
              
              
                Gutted, head off. Belly slit and viscera removed (May be used for halibut personal use)
                05
              
              
                Head and gutted, with roe
                06
              
              
                Headed and gutted, Western cut. Head removed just in front of the collar bone, and viscera removed
                07
              
              
                Headed and gutted, Eastern cut. Head removed just behind the collar bone, and viscera removed
                08
              
              
                Headed and gutted, tail removed. Head removed usually in front of collar bone, and viscera and tail removed
                10
              
              
                Heads. Heads only, regardless where severed from body (ancillary only)
                16
              
              
                Kirimi (Steak). Head removed either in front or behind the collar bone, viscera removed, and tail removed by cuts perpendicular to the spine, resulting in a steak
                11
              
              
                Mantles, octopus or squid. Flesh after removal of viscera and arms
                36
              
              
                Milt. In sacs, or testes (ancillary only)
                34
              
              
                Minced. Ground flesh
                31
              
              
                Other retained product. If product is not listed on this table, enter code 97 and write a description with product recovery rate next to it in parentheses
                97
              
              
                Pectoral girdle. Collar bone and associated bones, cartilage and flesh
                15
              
              
                Roe. Eggs, either loose or in sacs, or skeins (ancillary only)
                14
              
              
                Salted and split. Head removed, belly slit, viscera removed, fillets cut from head to tail but remaining attached near tail. Product salted
                12
              
              
                Stomachs. Includes all internal organs (ancillary only)
                35
              
              
                Surimi. Paste from fish flesh and additives
                30
              
              
                Whole fish/ or shellfish/food fish
                01
              
              
                Wings. On skates, side fins are cut off next to body
                13
              
              
                SHELLFISH ONLY
              
              
                Soft shell crab
                75
              
              
                Bitter crab
                76
              
              
                Deadloss
                79
              
              
                Sections
                80
              
              
                Meat
                81
              
              
                Note: When using whole fish code, record round weights rather than product weights, even if the whole fish is not used.
              * Delivery condition code: Condition of the fish or shellfish at the point it is weighed and recorded on the ADF&G fish ticket.
            
            [76 FR 40634, July 11, 2011]
          
          
            Pt. 679, Table 1b
            Table 1b to Part 679—Discard and Disposition Codes1
            
            
              
                Description
                Code
              
              
                Confiscation or seized
                63
              
              
                Deadloss (crab only)
                79
              
              
                Overage
                62
              
              
                Retained for future sale
                87
              
              
                Tagged IFQ Fish (Exempt from debit)
                64
              
              
                Whole fish/bait, not sold. Used as bait onboard vessel
                92
              
              
                Whole fish/bait, sold
                61
              
              
                Whole fish/discard at sea. Whole groundfish and prohibited species discarded by catcher vessels, catcher/processors, motherships, or tenders. DO NOT RECORD ON PTR
                
                98
              
              
                Whole fish/discard, damaged. Whole fish damaged by observer's sampling procedures
                93
              
              
                Whole fish/discard, decomposed. Decomposed or previously discarded fish
                89
              
              
                Whole fish/discard, infested. Flea-infested fish, parasite-infested fish
                88
              
              
                Whole fish/discard, onshore. Discard after delivery and before processing by shoreside processors, stationary floating processors, buying stations, and tender vessels and in-plant discard of whole groundfish and prohibited species during processing. DO NOT RECORD ON PTR
                
                99
              
              
                Whole fish/donated prohibited species. Number of Pacific salmon or Pacific halibut, otherwise required to be discarded, that is donated to charity under a NMFS-authorized program
                86
              
              
                
                Whole fish/fish meal. Whole fish destined for meal (includes offsite production.) DO NOT RECORD ON PTR
                
                41
              
              
                Whole fish/personal use, consumption. Fish or fish products eaten on board or taken off the vessel for personal use. Not sold or utilized as bait
                95
              
              
                Whole fish/sold, for human consumption
                60
              
              
                Note: When using whole fish codes, record round weights rather than product weights, even if the whole fish is not used.
              
                1 Disposition Code: The intended use or disposal of the fish or shellfish.
            
            [76 FR 40634, July 11, 2011, as amended at 81 FR 70607, Oct. 13, 2016]
          
          
            Pt. 679, Table 1c
            Table 1c to Part 679—Product Type Codes
            
              
                Description
                Code
              
              
                Ancillary product.A product, such as meal, heads, internal organs, pectoral girdles, or any other product that may be made from the same fish as the primary product.
                
                A
              
              
                Primary product.A product, such as fillets, made from each fish, with the highest recovery rate.
                
                P
              
              
                Reprocessed or rehandled product.A product, such as meal, that results from processing a previously reported product or from rehandling a previously reported product.
                
                R
              
            
            [73 FR 76172, Dec. 15, 2008]
          
          
            Pt. 679, Table 2a
            Table 2a to Part 679—Species Codes: FMP Groundfish
            
              
                Species description
                Code
              
              
                Atka mackerel (greenling)
                193
              
              
                Flatfish, miscellaneous (flatfish species without separate codes)
                120
              
              
                FLOUNDER:
              
              
                Alaska plaice
                133
              
              
                Arrowtooth
                121
              
              
                Bering
                116
              
              
                Kamchatka
                117
              
              
                Starry
                129
              
              
                Octopuses
                870
              
              
                Pacific cod
                110
              
              
                Pollock
                270
              
              
                ROCKFISH:
              
              
                Aurora (Sebastes aurora)
                185
              
              
                Black (BSAI) (S. melanops)
                142
              
              
                Blackgill (S. melanostomus)
                177
              
              
                Blue (BSAI) (S. mystinus)
                167
              
              
                Bocaccio (S. paucispinis)
                137
              
              
                Canary (S. pinniger)
                146
              
              
                Chilipepper (S. goodei)
                178
              
              
                China (S. nebulosus)
                149
              
              
                Copper (S. caurinus)
                138
              
              
                Darkblotched (S. crameri)
                159
              
              
                Dusky (S. variabilis)
                172
              
              
                Greenstriped (S. elongatus)
                135
              
              
                Harlequin (S. variegatus)
                176
              
              
                Northern (S. polyspinis)
                136
              
              
                Pacific Ocean Perch (S. alutus)
                141
              
              
                Pygmy (S. wilsoni)
                179
              
              
                Quillback (S. maliger)
                147
              
              
                Redbanded (S. babcocki)
                153
              
              
                Redstripe (S. proriger)
                158
              
              
                Rosethorn (S. helvomaculatus)
                150
              
              
                Rougheye (S. aleutianus)
                151
              
              
                Sharpchin (S. zacentrus)
                166
              
              
                Shortbelly (S. jordani)
                181
              
              
                Shortraker (S. borealis)
                152
              
              
                Silvergray (S. brevispinis)
                157
              
              
                Splitnose (S. diploproa)
                182
              
              
                Stripetail (S. saxicola)
                183
              
              
                Thornyhead (all Sebastolobus species)
                143
              
              
                Tiger (S. nigrocinctus)
                148
              
              
                Vermilion (S. miniatus)
                184
              
              
                
                Widow (S. entomelas)
                156
              
              
                Yelloweye (S. ruberrimus)
                145
              
              
                Yellowmouth (S. reedi)
                175
              
              
                Yellowtail (S. flavidus)
                155
              
              
                Sablefish (blackcod)
                710
              
              
                SHARKS:
              
              
                Other (if salmon, spiny dogfish or Pacific sleeper shark—use specific species code)
                689
              
              
                Pacific sleeper
                692
              
              
                Salmon
                690
              
              
                Spiny dogfish
                691
              
              
                SKATES:
              
              
                Alaska (Bathyraja parmifera)
                703
              
              
                Aleutian (B. aleutica)
                704
              
              
                Whiteblotched (B. maculate)
                705
              
              
                Big (Raja binoculata)
                702
              
              
                Longnose (R. rhina)
                701
              
              
                Other (if Alaska, Aleutian, whiteblotched, big, or longnose skate—use specific species code)
                700
              
              
                SOLE:
              
              
                Butter
                126
              
              
                Dover
                124
              
              
                English
                128
              
              
                Flathead
                122
              
              
                Petrale
                131
              
              
                Rex
                125
              
              
                Rock
                123
              
              
                Sand
                132
              
              
                Yellowfin
                127
              
              
                Turbot, Greenland
                134
              
            
            [85 FR 41431, July 10, 2020]
          
          
            Pt. 679, Table 2b
            Table 2b to Part 679—Species Codes: FMP Prohibited Species and CR Crab
            
              
                Species Description
                Code
                CR Crab
                Groundfish PSC
              
              
                CRAB
              
              
                 
                Box
                
                  Lopholithodes mandtii
                
                900
                 
                ✓
              
              
                 
                Dungeness
                
                  Cancer magister
                
                910
                 
                ✓
              
              
                 
                King, blue
                
                  Paralithodes platypus
                
                922
                ✓
                ✓
              
              
                 
                King, golden (brown)
                
                  Lithodes aequispinus
                
                923
                ✓
                ✓
              
              
                 
                King, red
                
                  Paralithodes camtshaticus
                
                921
                ✓
                ✓
              
              
                 
                King, scarlet (deepsea)
                
                  Lithodes couesi
                
                924
                 
                ✓
              
              
                 
                Korean horsehair crab
                
                  Erimacrus isenbeckii
                
                940
                 
                ✓
              
              
                 
                Multispinus crab
                
                  Paralomis multispinus
                
                951
                 
                ✓
              
              
                 
                Tanner, Bairdi
                
                  Chionoecetes bairdi
                
                931
                ✓
                ✓
              
              
                 
                Tanner, grooved
                
                  Chionoecetes tanneri
                
                933
                 
                ✓
              
              
                 
                Tanner, snow
                
                  Chionoecetes opilio
                
                932
                ✓
                ✓
              
              
                 
                Tanner, triangle
                
                  Chionoecetes angulatus
                
                934
                 
                ✓
              
              
                 
                Verrilli crab
                
                  Paralomis verrilli
                
                953
                 
                ✓
              
              
                PACIFIC HALIBUT
                
                  Hippoglossus stenolepis
                
                200
                 
                ✓
              
              
                PACIFIC HERRING
                Family Clupeidae
                235
                 
                ✓
              
              
                SALMON
              
              
                
                 
                Chinook (king)
                
                  Oncorhynchus tshawytscha
                
                410
                 
                ✓
              
              
                 
                Chum (dog)
                
                  Oncorhynchus keta
                
                450
                 
                ✓
              
              
                 
                Coho (silver)
                
                  Oncorhynchus kisutch
                
                430
                 
                ✓
              
              
                 
                Pink (humpback)
                
                  Oncorhynchus gorbuscha
                
                440
                 
                ✓
              
              
                 
                Sockeye (red)
                
                  Oncorhynchus nerka
                
                420
                 
                ✓
              
              
                STEELHEAD TROUT
                
                  Oncorhynchus mykiss
                
                540
                 
                ✓
              
            
            [73 FR 76172, Dec. 15, 2008]
          
          
            Pt. 679, Table 2c
            Table 2c to Part 679—Species Codes: FMP Forage Fish Species (All Species of the Following Families), Grenadier Species, Squids, and Sculpins
            
              
                Species identification
                Code
              
              
                FORAGE FISH:
              
              
                Bristlemouths, lightfishes, and anglemouths (family Gonostomatidae)
                209
              
              
                Capelin smelt (family Osmeridae)
                516
              
              
                Deep-sea smelts (family Bathylagidae)
                773
              
              
                Eulachon smelt (family Osmeridae)
                511
              
              
                Gunnels (family Pholidae)
                207
              
              
                Krill (order Euphausiacea)
                800
              
              
                Lanternfishes (family Myctophidae)
                772
              
              
                Pacific Sand fish (family Trichodontidae)
                206
              
              
                Pacific Sand lance (family Ammodytidae)
                774
              
              
                Pricklebacks, war-bonnets, eelblennys, cockscombs and Shannys (family Stichaeidae)
                208
              
              
                Surf smelt (family Osmeridae)
                515
              
              
                GRENADIERS:
              
              
                Giant Grenadiers (Albatrossia pectoralis)
                214
              
              
                Other Grenadiers
                213
              
              
                SQUID:
              
              
                Squids
                875
              
              
                SCULPINS:
              
              
                Sculpins
                160
              
            
            [85 FR 41433, July 10, 2020]
          
          
            Pt. 679, Table 2d
            Table 2d to Part 679—Species Codes: Non-FMP Species
            
              
                Species description
                Code
              
              
                GENERAL USE
              
              
                Arctic char, anadromous
                521
              
              
                Dolly varden, anadromous
                531
              
              
                Eels or eel-like fish
                210
              
              
                Eel, wolf
                217
              
              
                GREENLING:
              
              
                Kelp
                194
              
              
                Rock
                191
              
              
                Whitespot
                192
              
              
                Jellyfish (unspecified)
                625
              
              
                Lamprey, pacific
                600
              
              
                Lingcod
                130
              
              
                Lumpsucker
                216
              
              
                Pacific flatnose
                260
              
              
                Pacific hagfish
                212
              
              
                Pacific hake
                112
              
              
                Pacific lamprey
                600
              
              
                Pacific saury
                220
              
              
                Pacific tomcod
                250
              
              
                Poacher (Family Algonidae)
                219
              
              
                Prowfish
                215
              
              
                Ratfish
                714
              
              
                Rockfish, black (GOA)
                142
              
              
                Rockfish, blue (GOA)
                167
              
              
                Rockfish, dark
                173
              
              
                Sardine, Pacific (pilchard)
                170
              
              
                Sea cucumber, red
                895
              
              
                Shad
                180
              
              
                
                Skilfish
                715
              
              
                Snailfish, general (genus Liparis and genus Careproctus)
                218
              
              
                Sturgeon, general
                680
              
              
                Wrymouths
                211
              
              
                Shellfish:
              
              
                Abalone, northern (pinto)
                860
              
              
                Clams:
              
              
                Arctic surf
                812
              
              
                Cockle
                820
              
              
                Eastern softshell
                842
              
              
                Pacific geoduck
                815
              
              
                Pacific littleneck
                840
              
              
                Pacific razor
                830
              
              
                Washington butter
                810
              
              
                Coral
                899
              
              
                Mussel, blue
                855
              
              
                Oyster, Pacific
                880
              
              
                Scallop, weathervane
                850
              
              
                Scallop, pink (or calico)
                851
              
              
                SHRIMP:
              
              
                Coonstripe
                864
              
              
                Humpy
                963
              
              
                Northern (pink)
                961
              
              
                Sidestripe
                962
              
              
                Spot
                965
              
              
                Snails
                890
              
              
                Urchin, green sea
                893
              
              
                Urchin, red sea
                892
              
            
            [80 FR 11909, Mar. 5, 2015]
          
          
            
            Pt. 679, Table 3
            Table 3 to Part 679—Product Recovery Rates for Groundfish Species and Conversion Rates for Pacific Halibut
            
              ER05MR15.000
            
            
              
              ER05MR15.001
            
            
              
              ER05MR15.002
            
            [80 FR 11910, Mar. 5, 2015]
          
          
            
            Pt. 679, Table 4
            Table 4 to Part 679—Steller Sea Lion Protection Areas Pollock Fisheries Restrictions
            
              ER25NO14.000
            
            
              
              ER25NO14.001
            
            
              
              ER25NO14.002
            
            
              
              ER25NO14.003
            
            
              
              ER25NO14.004
            
            
              
              ER25NO14.005
            
            
              
              ER25NO14.006
            
            
              
              ER25NO14.007
            
            
              
              ER25NO14.008
            
            
              
              ER25NO14.009
            
            [79 FR 70312, Nov. 25, 2014]
          
          
            
            Pt. 679, Table 5
            Table 5 to Part 679—Steller Sea Lion Protection Areas Pacific Cod Fisheries Restrictions
            
              ER25NO14.010
            
            
              
              ER25NO14.011
            
            
              
              ER25NO14.012
            
            
              
              ER25NO14.013
            
            
              
              ER25NO14.014
            
            
              
              ER25NO14.015
            
            
              
              ER25NO14.016
            
            
              
              ER25NO14.017
            
            
              
              ER25NO14.018
            
            
              
              ER25NO14.019
            
            
              
              ER25NO14.020
            
            
              
              ER25NO14.021
            
            [79 FR 70322, Nov. 25, 2014]
          
          
            
            Pt. 679, Table 6
            Table 6 to Part 679—Steller Sea Lion Protection Areas Atka Mackerel Fisheries Restrictions
            
              ER25NO14.022
            
            
              
              ER25NO14.023
            
            
              
              ER25NO14.024
            
            
              
              ER25NO14.025
            
            [79 FR 70334, Nov. 25, 2014]
          
          
            
            Pt. 679, Table 7
            Table 7 to Part 679—Community Development Quota Groups and Communities Eligible To Participate in the CDQ Program
            
              
                
                  Aleutian Pribilof Island Community Development Association:
                
              
              
                Akutan
              
              
                Atka
              
              
                False Pass
              
              
                Nelson Lagoon
              
              
                Nikolski
              
              
                Saint George
              
              
                
                  Bristol Bay Economic Development Corporation:
                
              
              
                Aleknagik
              
              
                Clark's Point
              
              
                Dillingham
              
              
                Egegik
              
              
                Ekuk
              
              
                Ekwok
              
              
                King Salmon/Savonoski
              
              
                Levelock
              
              
                Manokotak
              
              
                Naknek
              
              
                Pilot Point
              
              
                Port Heiden
              
              
                Portage Creek
              
              
                South Naknek
              
              
                Togiak
              
              
                Twin Hills
              
              
                Ugashik
              
              
                
                  Central Bering Sea Fishermen's Association:
                
              
              
                Saint Paul
              
              
                
                  Coastal Villages Region Fund:
                
              
              
                Chefornak
              
              
                Chevak
              
              
                Eek
              
              
                Goodnews Bay
              
              
                Hooper Bay
              
              
                Kipnuk
              
              
                Kongiganak
              
              
                Kwigillingok
              
              
                Mekoryuk
              
              
                Napakiak
              
              
                Napaskiak
              
              
                Newtok
              
              
                Nightmute
              
              
                Oscarville
              
              
                Platinum
              
              
                Quinhagak
              
              
                Scammon Bay
              
              
                Toksook Bay
              
              
                Tuntutuliak
              
              
                Tununak
              
              
                
                  Norton Sound Economic Development Corporation:
                
              
              
                Brevig Mission
              
              
                Diomede
              
              
                Elim
              
              
                Gambell
              
              
                Golovin
              
              
                Koyuk
              
              
                Nome
              
              
                Saint Michael
              
              
                Savoonga
              
              
                Shaktoolik
              
              
                Stebbins
              
              
                Teller
              
              
                Unalakleet
              
              
                Wales
              
              
                White Mountain
              
              
                
                  Yukon Delta Fisheries Development Association:
                
              
              
                Alakanuk
              
              
                Emmonak
              
              
                Grayling
              
              
                Kotlik
              
              
                Mountain Village
              
              
                Nunam Iqua
              
            
            [77 FR 6502, Feb. 8, 2012]
          
          
            Pt. 679, Table 8
            Table 8 to Part 679—Harvest Zone Codes for Use With Vessel Activity Reports
            
              
                Harvest Zone
                Description
              
              
                A1
                BSAI EEZ off Alaska
              
              
                A2
                GOA EEZ off Alaska
              
              
                B
                State waters of Alaska
              
              
                C
                State waters other than Alaska
              
              
                D
                Donut Hole
              
              
                F
                Foreign Waters Other than Russia
              
              
                I
                International Waters other than Donut Hole and Seamounts
              
              
                R
                Russian waters
              
              
                S
                Seamounts in International waters
              
              
                U
                U.S. EEZ other than Alaska
              
            
            [67 FR 4137, Jan. 28, 2002]
          
          
            Pt. 679, Table 9
            Table 9 to Part 679—Groundfish LLP Licenses Eligible for Use in the BSAI Longline Catcher/Processor Subsector, Column A. X Indicates Whether Column B or Column C Applies.
            
              
                Column A
                The Holder of Groundfish License Number . . .
                Column B
                Is eligible under 50 CFR 679.4(k)(3)(i)(D)(1) to be assigned a 220-foot (67 m) MLOA on that LLP license
                Column C
                Is eligible to request that NMFS permanently assign a 220-foot (67 m) MLOA on that LLP License under 50 CFR 679.4(k)(3)(i)(D)(2)
              
              
                LLG 4508
                X
                
              
              
                LLG 1785
                X
                
              
              
                LLG 3681
                X
                
              
              
                LLG 3676
                X
                
              
              
                LLG 3609
                X
                
              
              
                LLG 1400
                X
                
              
              
                LLG 1401
                X
                
              
              
                LLG 3617
                X
                
              
              
                LLG 1916
                X
                
              
              
                LLG 1917
                X
                
              
              
                LLG 1989
                X
                
              
              
                LLG 1127
                X
                
              
              
                LLG 1128
                X
                
              
              
                LLG 1125
                X
                
              
              
                LLG 4823
                X
                
              
              
                LLG 2783
                X
                
              
              
                LLG 1988
                X
                
              
              
                LLG 2238
                X
                
              
              
                LLG 2958
                X
                
              
              
                
                LLG 3973
                X
                
              
              
                LLG 3637
                X
                
              
              
                LLG 2421
                X
                
              
              
                LLG 1713
                X
                
              
              
                LLG 3616
                X
                
              
              
                LLG 2892
                X
                
              
              
                LLG 2112
                X
                
              
              
                LLG 5222
                X
                
              
              
                LLG 1578
                X
                
              
              
                LLG 2026
                X
                
              
              
                LLG 3847
                X
                
              
              
                LLG 3602
                X
                
              
              
                LLG 2081
                X
                
              
              
                LLG 4008
                X
                
              
              
                LLG 3090
                
                X
              
              
                LLG 1576
                
                X
              
              
                LLG 2959
                
                X
              
            
            [78 FR 607, Jan. 6, 2014]
          
          
            
            Pt. 679, Table 10
            Table 10 to Part 679—Gulf of Alaska Retainable Percentages
            
              ER10JY20.004
            
            
              
              ER10JY20.005
            
            
              
              ER10JY20.006
            
            [85 FR 41433, July 10, 2020]
             
          
          
            
            Pt. 679, Table 11
            Table 11 to Part 679—BSAI Retainable Percentages
            
              ER10JY20.007
            
            
              
              ER10JY20.008
            
            [85 FR 41436, July 10, 2020]
             
          
          
            
            Pt. 679, Table 12
            Table 12 to Part 679—Steller Sea Lion Protection Areas, 3nm No Groundfish Fishing Sites
            
              ER29DE10.022
            
            
              
              ER29DE10.023
            
            
              
              ER29DE10.024
            
            [75 FR 81922, Dec. 29, 2010]
          
          
            
            Pt. 679, Table 13
            Table 13 to Part 679—Transfer Form Summary
            
              
                If participant type is . . .
                And has . . . Fish product onboard
                And is involved in this activity
                VAR 1
                
                PTR 2
                
                Transship 3
                
                Departurereport 4
                  
                
                Dockside salesreceipt 5
                  
                
                Landingreceipt 6
                  
                
              
              
                Catcher vessel greater than 60 ft LOA, mothership, or catcher/processor
                Only non-IFQ groundfish
                Vessel leaving or entering Alaska
                X
              
              
                Catcher vessel greater than 60 ft LOA, mothership, or catcher/processor
                Only IFQ sablefish, IFQ halibut, CDQ halibut, or CR crab
                Vessel leaving Alaska
                
                
                
                X
              
              
                Catcher vessel greater than 60 ft LOA, mothership, or catcher/processor
                Combination of IFQ sablefish, IFQ halibut, CDQ halibut, or CR crab and non-IFQ groundfish
                Vessel leaving Alaska
                X
                
                
                X
              
              
                Mothership, catcher/processor, shoreside processor, or SFP
                Non-IFQ groundfish
                Shipment of groundfish product
                
                X
              
              
                Mothership, catcher/processor, shoreside processor, or SFP
                Donated PSC
                Shipment of donated PSC
                
                X
              
              
                Registered Buyer
                IFQ sablefish, IFQ halibut, or CDQ halibut
                Transfer of product
                
                X
              
              
                A person holding a valid IFQ permit, IFQ hired master permit, or Registered Buyer permit
                IFQ sablefish, IFQ halibut, or CDQ halibut
                Transfer of product
                
                
                
                
                XXX
              
              
                Registered Buyer
                IFQ sablefish, IFQ halibut, or CDQ halibut
                Transfer from landing site to Registered Buyer's processing facility
                
                
                
                
                
                XX
              
              
                Vessel operator
                Processed IFQ sablefish, IFQ halibut, CDQ halibut, or CR crab
                Transshipment between vessels
                
                
                XXXX
              
              
                Registered Crab Receiver
                CR crab
                Transfer of product
                
                X
              
              
                Registered Crab Receiver
                CR crab
                Transfer from landing site to RCR's processing facility
                
                
                
                
                
                XX
              
              
                1 A vessel activity report (VAR) is described at § 679.5(k).
              
                2 A product transfer report (PTR) is described at § 679.5(g).
              
                3 An IFQ transshipment authorization is described at § 679.5(l)(3).
              
                4 An IFQ departure report is described at § 679.5(l)(4).
              
                5 An IFQ dockside sales receipt is described at § 679.5(g)(2)(iv).
              
                6 A landing receipt is described at § 679.5(e)(8)(vii).
              X indicates under what circumstances each report is submitted.
              XX indicates that the document must accompany the transfer of IFQ species from landing site to processor.
              XXX indicates receipt must be issued to each receiver in a dockside sale.
              XXXX indicates authorization must be obtained 24 hours in advance.
            
            [81 FR 70606, Oct. 13, 2016]
          
          
            Pt. 679, Table 14a
            Table 14a to Part 679—Port of Landing Codes 1, Alaska
            
              
                Port Name
                NMFS Code
                ADF&G Code
              
              
                Adak
                186
                ADA
              
              
                Akutan, Akutan Bay
                101
                AKU
              
              
                Alitak
                103
                ALI
              
              
                Anchorage
                105
                ANC
              
              
                Angoon
                106
                ANG
              
              
                Aniak
                300
                ANI
              
              
                Anvik
                301
                ANV
              
              
                
                Atka
                107
                ATK
              
              
                Auke Bay
                136
                JNU
              
              
                Beaver Inlet
                119
                DUT
              
              
                Bethel
                302
                BET
              
              
                Captains Bay
                119
                DUT
              
              
                Chefornak
                189
                CHF
              
              
                Chignik
                113
                CHG
              
              
                Cordova
                115
                COR
              
              
                Craig
                116
                CRG
              
              
                Dillingham
                117
                DIL
              
              
                Douglas
                136
                JNU
              
              
                Dutch Harbor/Unalaska
                119
                DUT
              
              
                Egegik
                122
                EGE
              
              
                Ekuk
                303
                EKU
              
              
                Elfin Cove
                123
                ELF
              
              
                Emmonak
                304
                EMM
              
              
                Excursion Inlet
                124
                XIP
              
              
                False Pass
                125
                FSP
              
              
                Fairbanks
                305
                FBK
              
              
                Galena
                306
                GAL
              
              
                Glacier Bay
                307
                GLB
              
              
                Glennallen
                308
                GLN
              
              
                Gustavus
                127
                GUS
              
              
                Haines
                128
                HNS
              
              
                Homer
                132
                HOM
              
              
                Hoonah
                133
                HNH
              
              
                Hydaburg
                309
                HYD
              
              
                Hyder
                134
                HDR
              
              
                Juneau
                136
                JNU
              
              
                Kake
                137
                KAK
              
              
                Kaltag
                310
                KAL
              
              
                Kasilof
                138
                KAS
              
              
                Kenai
                139
                KEN
              
              
                Kenai River
                139
                KEN
              
              
                Ketchikan
                141
                KTN
              
              
                King Cove
                142
                KCO
              
              
                King Salmon
                143
                KNG
              
              
                Kipnuk
                144
                KIP
              
              
                Klawock
                145
                KLA
              
              
                Kodiak
                146
                KOD
              
              
                Kotzebue
                311
                KOT
              
              
                Larsen Bay
                327
                LRB
              
              
                Mekoryuk
                147
                MEK
              
              
                Metlakatla
                148
                MET
              
              
                Moser Bay
                312
                MOS
              
              
                Naknek
                149
                NAK
              
              
                Nenana
                313
                NEN
              
              
                Nikiski (or Nikishka)
                150
                NIK
              
              
                Ninilchik
                151
                NIN
              
              
                Nome
                152
                NOM
              
              
                Nunivak Island
                314
                NUN
              
              
                Old Harbor
                153
                OLD
              
              
                Other Alaska 1
                
                499
                OAK
              
              
                Pelican
                155
                PEL
              
              
                Petersburg
                156
                PBG
              
              
                Port Alexander
                158
                PAL
              
              
                Port Armstrong
                315
                PTA
              
              
                Port Bailey
                159
                PTB
              
              
                Port Graham
                160
                GRM
              
              
                Port Lions
                316
                LIO
              
              
                Port Moller
                317
                MOL
              
              
                Port Protection
                161
                PRO
              
              
                Quinhagak
                187
                QUK
              
              
                Sand Point
                164
                SPT
              
              
                Savoonga
                165
                SAV
              
              
                Selawik
                326
                SWK
              
              
                Seldovia
                166
                SEL
              
              
                Seward
                167
                SEW
              
              
                Sitka
                168
                SIT
              
              
                Skagway
                169
                SKG
              
              
                Soldotna
                318
                SOL
              
              
                St. George
                170
                STG
              
              
                St. Mary
                319
                STM
              
              
                St. Paul
                172
                STP
              
              
                
                Tee Harbor
                136
                JNU
              
              
                Tenakee Springs
                174
                TEN
              
              
                Togiak
                176
                TOG
              
              
                Toksook Bay
                177
                TOB
              
              
                Tununak
                178
                TUN
              
              
                Ugashik
                320
                UGA
              
              
                Unalakleet
                321
                UNA
              
              
                Valdez
                181
                VAL
              
              
                Wasilla
                322
                WAS
              
              
                Whittier
                183
                WHT
              
              
                Wrangell
                184
                WRN
              
              
                Yakutat
                185
                YAK
              
              
                1 To report a landing at an Alaska location not currently assigned a location code number, use “Other Alaska” code “499” or “OAK.”
            
            [73 FR 76186, Dec. 15, 2008]
          
          
            Pt. 679, Table 14b
            Table 14b to Part 679—Port of Landing Codes: Non-Alaska
            
              (California, Canada, Oregon, and Washington)
              
                Port State or Country
                Port Name
                NMFS Code
                ADF&G Code
              
              
                CALIFORNIA
                Eureka
                500
                EUR
              
              
                 
                Other California 1
                
                599
                OCA
              
              
                CANADA
                Other Canada 1
                
                899
                OCN
              
              
                 
                Port Edward, B.C.
                802
                PRU
              
              
                 
                Prince Rupert, B.C.
                802
                PRU
              
              
                 
                Vancouver, B.C.
                803
                VAN
              
              
                OREGON
                Astoria
                600
                AST
              
              
                 
                Newport
                603
                NPT
              
              
                 
                Other Oregon 1
                
                699
                OOR
              
              
                 
                Portland
                323
                POR
              
              
                 
                Warrenton
                604
                WAR
              
              
                WASHINGTON
                Anacortes
                700
                ANA
              
              
                 
                Bellingham
                702
                BEL
              
              
                 
                Blaine
                717
                BLA
              
              
                 
                Everett
                704
                EVT
              
              
                 
                La Conner
                708
                LAC
              
              
                 
                Olympia
                324
                OLY
              
              
                 
                Other Washington 1
                
                799
                OWA
              
              
                 
                Seattle
                715
                SEA
              
              
                 
                Tacoma
                325
                TAC
              
              
                1 To report a landing at a location not currently assigned a location code number, use the code for “Other California”, “Other Oregon”, “Other Washington”, or “Other Canada” at which the landing occurs.
            
            [73 FR 76186, Dec. 15, 2008]
          
          
            Pt. 679, Table 14c
            Table 14c to Part 679—At-sea Operation Type Codes To Be Used as Port Codes for Vessels Matching This Type of Operation
            
              
                Description of code
                Code
                NMFS Alaska region
                ADF&G
              
              
                FCP
                Catcher/processor
                Floating catcher processor.
              
              
                
                FLD
                Mothership
                Floating domestic mothership.
              
              
                IFP
                Stationary Floating Processor
                Inshore floating processor—processing in State of Alaska waters only.
              
            
            [70 FR 10238, Mar. 2, 2005]
          
          
            Pt. 679, Table 15
            Table 15 to Part 679—Gear Codes, Descriptions, and Use
            
              Gear Codes, Descriptions, and Use
              (X indicates where this code is used)
              
                Name of gear
                Use alphabetic code to complete the following:
                Alpha gear code
                NMFS logbooks
                Electronic check-in/ check-out
                Use numeric code to complete the following:
                Numeric gear code
                IERS eLandings
                ADF&G COAR
              
              
                NMFS AND ADF&G GEAR CODES
              
              
                Hook-and-line
                HAL
                X
                X
                61
                X
                X
              
              
                Jig, mechanical
                JIG
                X
                X
                26
                X
                X
              
              
                Pot (includes longline pot and pot-and-line)
                POT
                X
                X
                91
                X
                X
              
              
                Trawl, nonpelagic/bottom
                NPT
                X
                X
                07
                X
                X
              
              
                Trawl, pelagic/midwater
                PTR
                X
                X
                47
                X
                X
              
              
                Troll, dinglebar
                TROLL
                X
                X
                25
                X
                X
              
              
                Troll, hand
                TROLL
                X
                X
                05
                X
                X
              
              
                Troll, power gurdy
                TROLL
                X
                X
                15
                X
                X
              
              
                All other gear types
                OTH
                X
                X
                 
              
              
                ADF&G GEAR CODES
              
              
                Diving
                 
                11
                X
                X
              
              
                Dredge
                 
                22
                X
                X
              
              
                Dredge, hydro/mechanical
                 
                23
                X
                X
              
              
                Fish ladder/raceway
                 
                77
                X
                X
              
              
                Fish wheel
                 
                08
                X
                X
              
              
                Gillnet, drift
                 
                03
                X
                X
              
              
                Gillnet, herring
                 
                34
                X
                X
              
              
                Gillnet, set
                 
                04
                X
                X
              
              
                Gillnet, sunken
                 
                41
                X
                X
              
              
                Handpicked
                 
                12
                X
                X
              
              
                Net, dip
                 
                13
                X
                X
              
              
                Net, ring
                 
                10
                X
                X
              
              
                Other/specify
                 
                99
                X
                X
              
              
                Pound
                 
                21
                X
                X
              
              
                
                Seine, purse
                 
                01
                X
                X
              
              
                Seine, beach
                 
                02
                X
                X
              
              
                Shovel
                 
                18
                X
                X
              
              
                Trap
                 
                90
                X
                X
              
              
                Trawl, beam
                 
                17
                X
                X
              
              
                Trawl, double otter
                 
                27
                X
              
              
                Trawl, pair
                 
                37
                X
                X
              
              
                Weir
                 
                14
                X
                X
              
              
                FIXED GEAR
              
              
                Authorized gear for sablefish harvested from any GOA reporting area
                All longline gear (hook-and-line, jig, troll, and handline) and longline pot gear. For purposes of determining initial IFQ allocation, all pot gear used to make a legal landing.
              
              
                Authorized gear for sablefish harvested from any BSAI reporting area
                All hook-and-line gear and all pot gear.
              
              
                Authorized gear for halibut harvested from any IFQ regulatory area in the GOA
                All fishing gear composed of lines with hooks attached, including one or more stationary, buoyed, and anchored lines with hooks attached and longline pot gear.
              
              
                Authorized gear for halibut harvested from any IFQ regulatory area in the BSAI
                All fishing gear composed of lines with hooks attached, including one or more stationary, buoyed, and anchored lines with hooks attached.
              
            
            [73 FR 76187, Dec. 15, 2008, as amended at 81 FR 95457, Dec. 28, 2016]
          
          
            Pt. 679, Table 16
            Table 16 to Part 679—Area Codes and Descriptions for Use With State of Alaska ADF&G Commercial Operator's Annual Report (COAR)
            
              
                COAR: Name (Code)
                Species
                ADF&G Fisheries Management Areas
                Area Description in ADF&GRegulations
                
              
              
                Alaska PeninsulaSouth Peninsula (MS)
                  North Peninsula (MN)
                
                King Crab:AK Peninsula/Aleutian Islands Salmon
                
                MM
                  M
                
                5 AAC 34.5005 AAC 12.100 (Aleutians)
                  5 AAC 09.100 (AK Peninsula)
                
              
              
                 
                Herring
                M
                5 AAC 27.600
              
              
                Bering Sea:Pribilof Island (Q1)
                  St. Matthew Island Q2)
                  St. Lawrence Island (Q4)
                
                Bering Sea King CrabBering Sea/Kotzebue Herring
                
                QQ
                
                5 AAC 34.9005 AAC 27.900
                
              
              
                Bristol Bay (T)
                King CrabSalmon
                  Herring
                
                TT
                  T
                
                5 AAC 34.8005 AAC 06.100
                  5 AAC 27.800
                
              
              
                Chignik (L)
                GroundfishHerring
                  Salmon
                
                LL
                  L
                
                5 AAC 28.5005 AAC 27.550
                  5 AAC 15.100
                
              
              
                
                Cook Inlet:Lower Cook Inlet (HL)
                  Upper Cook Inlet (HU)
                
                GroundfishHerring
                  Cook Inlet Shrimp
                  Outer Cook Inlet Shrimp
                  Dungeness Crab
                  King Crab
                  Tanner Crab
                  Miscellaneous Shellfish
                  Salmon
                
                HH
                  H
                  H
                  H
                  H
                  H
                  H
                  H
                
                5 AAC 28.3005 AA 27.400
                  5 AAC 31.300
                  5 AA 31.400
                  5 AA 32.300
                  5 AA 34.300
                  5 AA 35.400
                  5 AA 38.300
                  5 AA 21.100
                
              
              
                Dutch Harbor (O)
                Aleutian Islands King Crab
                O
                5 AA 34.600
              
              
                EEZ (Federal waters of BSAI (FB)
                Groundfish
                n/a
                n/a
              
              
                GOA (FG)
                Atka-Amlia Islands Salmon
                n/a
                5 AAC 11.1010
              
              
                Kodiak (western GOA) (K)
                GroundfishHerring
                  King Crab
                  Salmon
                  Shrimp
                  Dungeness Crab
                  Tanner Crab
                  Miscellaneous Shellfish
                
                KK
                  K
                  K
                  J
                  J
                  J
                  J
                
                5 AAC 28.4005 AAC 27.500
                  5 AAC 34.400
                  5 AAC 18.100
                  5 AAC 31.500
                  5 AAC 32.400
                  5 AAC 35.500
                  5 AAC 38.400
                
              
              
                Kotzebue (X)
                Salmon
                X
                5 AAC 03.100
              
              
                Kuskokwim:Kuskokwim River/Bay (W1)
                  Security Cove (W2)
                  Goodnews Bay (W3)
                  Nelson Island (W4)
                  Ninivak Island (W5)
                  Cape Avinof (W6)
                
                SalmonHerring
                
                WW
                
                5 AAC 07.1005AAC 27.870
                
              
              
                Norton Sound (Z)
                Norton Sound-Port Clarence SalmonNorton Sound-Port Clarence King Crab
                
                Z
                5 AAC 04.100
              
              
                Prince William Sound (E)
                GroundfishHerring
                  Shrimp
                  Dungeness Crab
                  King Crab
                  Tanner Crab
                  Miscellaneous Shellfish
                  Salmon
                
                EE
                  E
                  E
                  E
                  E
                  E
                  E
                
                5 AAC 28.2005 AAC 27.300
                  5 AAC 31.200
                  5 AAC 32.200
                  5 AAC 34.200
                  5 AAC 35.300
                  5 AAC 38.200
                  5 AAC 24.100
                
              
              
                Southeast:Juneau/Haines (A1)
                  Yakutat (A2)
                  Ketchikan/Craig (B)
                  Petersburg/Wrangell (C)
                  Sitka/Pelican (D)
                
                GroundfishSoutheast (w/o Yakutat) Herring
                  Yakutat Herring
                  Southeast (w/o Yakutat) Shrimp
                  Yakutat Shrimp
                  Southeast (w/o Yakutat) Dungeness Crab
                  Yakutat Dungeness Crab
                  Southeast (w/o Yakutat) Dungeness, King Crab
                  Yakutat King Crab
                  Southeast (w/o Yakutat) Tanner Crab
                  Yakutat Tanner Crab
                  Southeast (w/o Yakutat) Miscellaneous Shellfish
                  Yakutat Miscellaneous Shellfish
                  Southeast (w/o Yakutat) Salmon
                  Yakutat Salmon
                
                AA
                  D
                  A
                  D
                  A
                  D
                  A
                  D
                  A
                  D
                  A
                  D
                  A
                  D
                
                5 AAC 28.1005 AAC 27.100
                  5 AAC 27.200
                  5 AAC 31.100
                  5 AAC 31.150
                  5 AAC 32.100
                  5 AAC 32.155
                  5 AAC 34.100
                  5 AAC 34.160
                  5 AAC 35.100
                  5 AAC 35.160
                  5 AAC 38.100
                  5 AAC 38.160
                  5 AAC 33.100
                  5 AAC 29.010
                  5 AAC 30.100
                
              
              
                Yukon River:Lower Yukon (YL)
                  Upper Yukon (YU)
                
                Yukon-Northern Salmon
                Y
                5 AAC 05.100
              
            
            [66 FR 55126, Nov. 1, 2001]
          
          
            Pt. 679, Table 17
            Table 17 to Part 679—Process Codes for Use With State of Alaska Commercial Operator's Annual Report (COAR)
            
              
                Codes
                Process Codes and Description
              
              
                Prefix Codes
                1-Fresh
              
              
                 
                2-Frozen
              
              
                 
                3-Salted/brined
              
              
                 
                4-Smoked
              
              
                 
                5-Canned
              
              
                
                 
                6-Cooked
              
              
                 
                7-Live
              
              
                 
                8-Dry
              
              
                 
                9-Pickled
              
              
                 
                11-Minced
              
              
                Suffix Codes
                0-General
              
              
                 
                1-Canned Conv.
              
              
                 
                2-Canned smoked
              
              
                 
                8-Vacuum packed
              
              
                 
                B-Block
              
              
                 
                I-Individual quick frozen (IQF) pack
              
              
                 
                S-Shatter pack
              
            
            [66 FR 43527, Aug. 20, 2001]
          
          
            Pt. 679, Table 18
            Table 18 to Part 679—Required Buying and Production Forms for use With State of Alaska Commercial Operator's Annual Report (COAR)
            
              
                Fishery
                Form Number and Name
              
              
                Salmon
                
                  Salmon Buying
                  (A)(1) Seine gear
                  (A)(1) Gillnet gear
                  (A)(2) Troll gear
                  (A)(2) Hatchery
                  (A)(3) Miscellaneous gear
                  
                    King Salmon Production
                  
                  (B)(1) Production
                  (B)(1) Canned Production
                  
                    Sockeye Salmon Production:
                  (B)(2)(i) Production
                  (B)(2)(ii) Canned Production
                  
                    Coho Salmon Production
                  
                  (B)(3)(i) Production
                  (B)(3)(ii) Canned Production
                  
                    Pink Salmon Production
                  
                  (B)(4)(i) Production
                  (B)(4)(ii) Canned Production
                  
                    Chum Salmon Production
                  
                  (B)(5)(i) Production
                  (B)(5)(ii) Canned Production
                  
                    Salmon Roe & Byproduct Production
                  
                  (B)(6)(i) Roe
                  (B)(6)(ii) Byproduct Production
                
              
              
                Herring
                Herring Buying(C)(1)(i) Seine gear
                  (C)(1)(ii) Gillnet gear
                  (C)(2)(i) Gillnet gear
                  (C)(2)(ii) Pound gear
                  (C)(2)(iii) Hand-pick gear
                
              
              
                 
                Herring Production(D)(1)(i) Production
                  (D)(1)(ii) Byproduct Production
                
              
              
                Crab
                (E)Crab Buying
                  (F) Crab Production
                
              
              
                Shrimp/Miscellaneous Shellfish
                (G)Shrimp/Misc.Shellfish Buying
                  (G)(1)(i) Trawl gear
                  (G)(1)(ii) Pot gear
                  (G)(1)(iii) Diving/picked gear
                  (G)(1)(iv) Other gear (specify)
                  (H) Shrimp/Misc. Shellfish/Finfish Production
                
              
              
                Groundfish
                (I)(1) Groundfish Buying(I)(2) Groundfish Buying
                  (J)(1) Groundfish Production
                  (J)(2) Groundfish Production
                
              
              
                Halibut
                (K) Halibut Buying & Production
              
              
                Custom Production
                
                  Custom Production
                  (L)(1) Associated Processors
                  (L)(1)(i) Custom Fresh/Frozen
                  (L)(1)(ii) Misc. production
                  (L)(1)(iii) Custom Canned Production
                  (L)(2) (additional sheet)
                
              
              
                
                PRICES NOT FINAL
                (M)(1) Fish Buying Retro Payments(M)(2) Post-season Adjustments
                
              
            
            [66 FR 55128, Nov. 1, 2001]
          
          
            Pt. 679, Table 19
            Table 19 to Part 679—Seabird Avoidance Gear Codes
            
              
                VESSEL LOGBOOK
                CODE
                SEABIRD AVOIDANCE GEAR OR METHOD.
              
              
                1
                
                  Paired Streamer Lines: Used during deployment of hook-and-line gear to prevent birds from taking hooks. Two streamer lines used, one on each side of the main groundline. Each streamer line consists of three components: a length of line, streamers attached along a portion of the length and one or more float devices at the terminal end. See performance and material standards at § 679.24(e)(4)(iii).
              
              
                2
                
                  Single Streamer Line: Used during deployment of hook-and-line gear to prevent birds from taking hooks. The streamer line consists of three components: a length of line, streamers attached along a portion of the length and one or more float devices at the terminal end. See performance and material standards at § 679.24(e)(4)(ii).
              
              
                3
                
                  Single Streamer Line, used with Snap Gear: Used during the deployment of snap gear to prevent birds from taking hooks. The streamer line consists of three components: a length of line, streamers attached along a portion of the length and one or more float devices at the terminal end. See performance and material standards at § 679.24(e)(4)(iv).
              
              
                4
                
                  Buoy Bag Line: Used during the deployment of hook-and-line gear to prevent birds from taking hooks. A buoy bag line consists of two components: a length of line (without streamers attached) and one or more float devices at the terminal end. See performance and material standards at § 679.24(e)(4)(i).
              
              
                Other Device used in conjunction with Single Streamer Line or Buoy Bag Line
              
              
                5
                
                  Add weights to groundline: Applying weights to the groundline for the purpose of sinking the hook-and-line gear more quickly and preventing seabirds from accessing the baited hooks.
              
              
                6
                
                  Additional Buoy Bag Line or Single Streamer Line: Using a second buoy bag line or streamer line for the purpose of enhancing the effectiveness of these deterrent devices at preventing seabirds from accessing baited hooks.
              
              
                7
                
                  Strategic Offal Discharge: Discharging fish, fish parts (i.e., offal) or spent bait for the purpose of distracting seabirds away from the main groundline while setting gear.
              
              
                Additional Device Used
              
              
                8
                
                  Night Fishing: Setting hook-and-line gear during dark (night time hours).
              
              
                 
                
                  Line Shooter: A hydraulic device designed to deploy hook-and-line gear at a speed slightly faster than the vessel's speed during setting.
              
              
                 
                
                  Lining Tube: A device used to deploy hook-and-line gear through an underwater-setting device.
              
              
                 
                
                  Other (Describe)
              
              
                9
                No Deterrent Used Due to Weather. [See weather exceptions at § 679.24(e)(4)(i), (e)(4)(ii)(B), (e)(4)(iii)(B), (e)(4)(iv)(B), and (e)(4)(v).]
              
              
                0
                No Deterrent Used.
              
            
            [74 FR 13358, Mar. 27, 2009]
          
          
            Pt. 679, Table 20

            Table 20 to Part 679—Seabird Avoidance Gear Requirements for Vessels, based on Area, Gear, and Vessel Type. (See § 679.24(e) for complete seabird avoidance program requirements; see 679.24(e)(1) for applicable fisheries)
            
              
                
                  If you operate a vessel deploying hook-and-line gear, other than snap gear, in waters specified at § 679.24(e)(3), and your vessel is...
                
                
                  then you must use this seabird avoidance gear in conjunction with requirements at § 679.24(e)...
                
              
              
                >26 ft to 55 ft LOA and without masts, poles, or rigging
                minimum of one buoy bag line
              
              
                >26 ft to 55 ft LOA and with masts, poles, or rigging
                minimum of a single streamer line of a standard specified at § 679.24(e)(4)(ii)
              
              
                
                >55 ft LOA
                minimum of paired streamer lines of a standard specified at § 679.24(e)(4)(iii)
              
              
                
                  If you operate a vessel deploying hook-and-line gear and use snap gear in waters specified at § 679.24(e)(3), and your vessel is...
                
                
                  then you must use this seabird avoidance gear in conjunction with requirements at § 679.24(e)...
                
              
              
                >26 ft to 55 ft LOA and without masts, poles, or rigging
                minimum of one buoy bag line
              
              
                >26 ft to 55 ft LOA and with masts, poles, or rigging
                minimum of a single streamer line of a standard specified at § 679.24(e)(4)(iv)
              
              
                >55 ft LOA
                minimum of a single streamer line of a standard specified at § 679.24(e)(4)(iv)
              
              
                
                  If you operate any of the following hook-and-line vessels...
                
                
                  then...
                
              
              
                <32 ft LOA in the State waters of IPHC Area 4E
                you are exempt from seabird avoidance measures.
              
              
                in NMFS Reporting Area 649 (Prince William Sound)
                 
              
              
                in State waters of Cook Inlet
                 
              
              
                in NMFS Reporting Area 659 (Eastern GOA Regulatory Area, Southeast Inside District), but not including waters in the areas south of a straight line at 56°17.25 N. lat. between Point Harris and Port Armstrong in Chatham Strait, State statistical areas 325431 and 325401, and west of a straight line at 136°21.17 E. long. from Point Wimbledon extending south through the Inian Islands to Point Lavinia
                 
              
              
                ≤55 ft LOA in IPHC Area 4E but not including waters south of 60°00.00 N. lat. and west of 160°00.00 W. long.
                 
              
            
            [74 FR 13358, Mar. 27, 2009]
          
          
            
            Pt. 679, Table 21
            Table 21 to Part 679—Eligible Communities, Halibut IFQ Regulatory Area Location, Community Governing Body That Recommends the CQE, and the Fishing Programs and Associated Areas Where a CQE Representing an Eligible Community May Be Permitted To Participate
            
              ER07NO14.007
            
            
              
              ER07NO14.008
            
            
              
              ER07NO14.009
            
            
              
              ER07NO14.010
            
            
              
              ER07NO14.011
            
            [79 FR 66332, Nov. 7, 2014]
          
          
            Pt. 679, Table 22
            Table 22 to Part 679— Alaska Seamount Habitat Protection Areas
            
              
                Area No.
                Name
                Latitude
                Longitude
              
              
                1
                Dickins Seamount
                54 39.00 N
                136 48.00 W
              
              
                
                 
                
                54 39.00 N
                137 9.00 W
              
              
                 
                
                54 27.00 N
                137 9.00 W
              
              
                 
                
                54 27.00 N
                136 48.00 W
              
              
                2
                Denson Seamount
                54 13.20 N
                137 6.00 W
              
              
                 
                
                54 13.20 N
                137 36.00 W
              
              
                 
                
                53 57.00 N
                137 36.00 W
              
              
                 
                
                53 57.00 N
                137 6.00 W
              
              
                3
                Brown Seamount
                55 0.00 N
                138 24.00 W
              
              
                 
                
                55 0.00 N
                138 48.00 W
              
              
                 
                
                54 48.00 N
                138 48.00 W
              
              
                 
                
                54 48.00 N
                138 24.00 W
              
              
                4
                Welker Seamount
                55 13.80 N
                140 9.60 W
              
              
                 
                
                55 13.80 N
                140 33.00 W
              
              
                 
                
                55 1.80 N
                140 33.00 W
              
              
                 
                
                55 1.80 N
                140 9.60 W
              
              
                5
                Dall Seamount
                58 18.00 N
                144 54.00 W
              
              
                 
                
                58 18.00 N
                145 48.00 W
              
              
                 
                
                57 45.00 N
                145 48.00 W
              
              
                 
                
                57 45.00 N
                144 54.00 W
              
              
                6
                Quinn Seamount
                56 27.00 N
                145 0.00 W
              
              
                 
                
                56 27.00 N
                145 24.00 W
              
              
                 
                
                56 12.00 N
                145 24.00 W
              
              
                 
                
                56 12.00 N
                145 0.00 W
              
              
                7
                Giacomini Seamount
                56 37.20 N
                146 7.20 W
              
              
                 
                
                56 37.20 N
                146 31.80 W
              
              
                 
                
                56 25.20 N
                146 31.80 W
              
              
                 
                
                56 25.20 N
                146 7.20 W
              
              
                8
                Kodiak Seamount
                57 0.00 N
                149 6.00 W
              
              
                 
                
                57 0.00 N
                149 30.00 W
              
              
                 
                
                56 48.00 N
                149 30.00 W
              
              
                 
                
                56 48.00 N
                149 6.00 W
              
              
                9
                Odessey Seamount
                54 42.00 N
                149 30.00 W
              
              
                 
                
                54 42.00 N
                150 0.00 W
              
              
                 
                
                54 30.00 N
                150 0.00 W
              
              
                 
                
                54 30.00 N
                149 30.00 W
              
              
                10
                Patton Seamount
                54 43.20 N
                150 18.00 W
              
              
                 
                
                54 43.20 N
                150 36.00 W
              
              
                 
                
                54 34.20 N
                150 36.00 W
              
              
                 
                
                54 34.20 N
                150 18.00 W
              
              
                11
                Chirikof & Marchand Seamounts
                55 6.00 N
                151 0.00 W
              
              
                 
                
                55 6.00 N
                153 42.00 W
              
              
                 
                
                54 42.00 N
                153 42.00 W
              
              
                 
                
                54 42.00 N
                151 0.00 W
              
              
                12
                Sirius Seamount
                52 6.00 N
                160 36.00 W
              
              
                 
                
                52 6.00 N
                161 6.00 W
              
              
                 
                
                51 57.00 N
                161 6.00 W
              
              
                 
                
                51 57.00 N
                160 36.00 W
              
              
                13
                Derickson Seamount
                53 0.00 N
                161 0.00 W
              
              
                 
                
                53 0.00 N
                161 30.00 W
              
              
                 
                
                52 48.00 N
                161 30.00 W
              
              
                 
                
                52 48.00 N
                161 0.00 W
              
              
                14
                Unimak Seamount
                53 48.00 N
                162 18.00 W
              
              
                 
                
                53 48.00 N
                162 42.00 W
              
              
                 
                
                53 39.00 N
                162 42.00 W
              
              
                 
                
                53 39.00 N
                162 18.00 W
              
              
                15
                Bowers Seamount
                54 9.00 N
                174 52.20 E
              
              
                 
                
                54 9.00 N
                174 42.00 E
              
              
                 
                
                54 4.20 N
                174 42.00 E
              
              
                
                 
                
                54 4.20 N
                174 52.20 E
              
              
                Note: Each area is delineated by connecting the coordinates in the order listed by straight lines. The last set of coordinates for each area is connected to the first set of coordinates for the area by a straight line. Projected coordinate system is North American Datum 1983, Albers.
            
            [71 FR 36703, June 28, 2006]
          
          
            Pt. 679, Table 23
            Table 23 to Part 679—Aleutian Islands Coral Habitat Protection Areas
            
              
                Area No.
                Name
                Latitude
                Longitude
              
              
                1
                Great Sitkin I
                52 9.56 N
                176 6.14 W
              
              
                 
                
                52 9.56 N
                176 12.44 W
              
              
                 
                
                52 4.69 N
                176 12.44 W
              
              
                 
                
                52 6.59 N
                176 6.12 W
              
              
                2
                Cape Moffett I
                52 0.11 N
                176 46.65 W
              
              
                 
                
                52 0.10 N
                176 53.00 W
              
              
                 
                
                51 55.69 N
                176 53.00 W
              
              
                 
                
                51 55.69 N
                176 48.59 W
              
              
                 
                
                51 57.96 N
                176 46.52 W
              
              
                3
                Adak Canyon
                51 39.00 N
                177 0.00 W
              
              
                 
                
                51 39.00 N
                177 3.00 W
              
              
                 
                
                51 30.00 N
                177 3.00 W
              
              
                 
                
                51 30.00 N
                177 0.00 W
              
              
                4
                Bobrof I
                51 57.35 N
                177 19.94 W
              
              
                 
                
                51 57.36 N
                177 29.11 W
              
              
                 
                
                51 51.65 N
                177 29.11 W
              
              
                 
                
                51 51.71 N
                177 19.93 W
              
              
                5
                Ulak I
                51 25.85 N
                178 59.00 W
              
              
                 
                
                51 25.69 N
                179 6.00 W
              
              
                 
                
                51 22.28 N
                179 6.00 W
              
              
                 
                
                51 22.28 N
                178 58.95 W
              
              
                6
                Semisopochnoi I
                51 53.10 N
                179 53.11 E
              
              
                 
                
                51 53.10 N
                179 46.55 E
              
              
                 
                
                51 48.84 N
                179 46.55 E
              
              
                 
                
                51 48.89 N
                179 53.11 E
              
              
                Note: Each area is delineated by connecting the coordinates in the order listed by straight lines. The last set of coordinates for each area is connected to the first set of coordinates for the area by a straight line. Projected coordinate system is North American Datum 1983, Albers.
            
            [71 FR 36703, June 28, 2006]
          
          
            
            Pt. 679, Table 24
            Table 24 to Part 679—Except as Noted, Locations in the Aleutian Islands Habitat Conservation Area Open to Nonpelagic Trawl Fishing
            
              ER19FE08.009
            
            
              
              ER19FE08.010
            
            
              
              ER19FE08.011
            
            
              
              ER19FE08.012
            
            
              
              ER19FE08.013
            
            
              
              ER19FE08.014
            
            
              
              ER19FE08.015
            
            
              
              ER19FE08.016
            
            
              
              ER19FE08.017
            
            
              
              ER19FE08.018
            
            
              
              ER19FE08.019
            
            
              
              ER19FE08.020
            
            
              
              ER19FE08.021
            
            
              
              ER19FE08.022
            
            
              
              ER19FE08.023
            
            [73 FR9037, Feb. 19, 2008]
          
          
            Pt. 679, Table 25
            Table 25 to Part 679—Bowers Ridge Habitat Conservation Zone
            
              
                Area number
                Name
                Latitude
                Longitude
              
              
                1
                Bowers Ridge
                55 10.50 N
                178 27.25 E
              
              
                 
                
                54 54.50 N
                177 55.75 E
              
              
                 
                
                54 5.83 N
                179 20.75 E
              
              
                 
                
                52 40.50 N
                179 55.00 W
              
              
                 
                
                52 44.50 N
                179 26.50 W
              
              
                 
                
                54 15.50 N
                179 54.00 W
              
              
                2
                Ulm Plateau
                55 5.00 N
                177 15.00 E
              
              
                 
                
                55 5.00 N
                175 60.00 E
              
              
                 
                
                54 34.00 N
                175 60.00 E
              
              
                 
                
                54 34.00 N
                177 15.00 E
              
              
                Note: Each area is delineated by connecting the coordinates in the order listed by straight lines. The last set of coordinates for each area is connected to the first set of coordinates for the area by a straight line. Projected coordinate system is North American Datum 1983, Albers.
            
            
            [71 FR 36703, June 28, 2006]
          
          
            Pt. 679, Table 26
            Table 26 to Part 679—Gulf of Alaska Coral Habitat Protection Areas
            
              
                Area number
                Name
                Latitude
                Longitude
              
              
                1
                Cape Ommaney 1
                56 10.85 N
                135 5.83 W
              
              
                 
                
                56 11.18 N
                135 7.17 W
              
              
                 
                
                56 9.53 N
                135 7.68 W
              
              
                 
                
                56 9.52 N
                135 7.20 W
              
              
                2
                Fairweather FS2
                58 15.00 N
                138 52.58 W
              
              
                 
                
                58 15.00 N
                138 54.08 W
              
              
                 
                
                58 13.92 N
                138 54.08 W
              
              
                 
                
                58 13.92 N
                138 52.58 W
              
              
                3
                Fairweather FS1
                58 16.00 N
                138 59.25 W
              
              
                 
                
                58 16.00 N
                139 9.75 W
              
              
                 
                
                58 13.17 N
                138 59.25 W
              
              
                4
                Fairweather FN2
                58 24.10 N
                139 14.58 W
              
              
                 
                
                58 24.10 N
                139 18.50 W
              
              
                 
                
                58 22.55 N
                139 18.50 W
              
              
                 
                
                58 22.55 N
                139 14.58 W
              
              
                5
                Fairweather FN1
                58 27.42 N
                139 17.75 W
              
              
                 
                
                58 27.42 N
                139 19.08 W
              
              
                 
                
                58 26.32 N
                139 19.08 W
              
              
                 
                
                58 26.32 N
                139 17.75 W
              
              
                Note: Each area is delineated by connecting the coordinates in the order listed by straight lines. The last set of coordinates for each area is connected to the first set of coordinates for the area by a straight line. Projected coordinate system is North American Datum 1983, Albers.
            
            [71 FR 36703, June 28, 2006]
          
          
            Pt. 679, Table 27
            Table 27 to Part 679—Gulf of Alaska Slope Habitat Conservation Areas
            
              
                Area number
                Name
                Latitude
                Longitude
              
              
                1
                Yakutat
                58 47.00 N
                139 55.00 W
              
              
                 
                
                58 47.00 N
                140 32.00 W
              
              
                 
                
                58 37.00 N
                140 32.00 W
              
              
                 
                
                58 36.97 N
                139 54.99 W
              
              
                2
                Cape Suckling
                59 50.00 N
                143 20.00 W
              
              
                 
                
                59 50.00 N
                143 30.00 W
              
              
                 
                
                59 40.00 N
                143 30.00 W
              
              
                 
                
                59 40.00 N
                143 20.00 W
              
              
                3
                Kayak I.
                59 35.00 N
                144 0.00 W
              
              
                 
                
                59 40.00 N
                144 25.00 W
              
              
                 
                
                59 30.00 N
                144 50.00 W
              
              
                 
                
                59 25.00 N
                144 50.00 W
              
              
                 
                
                59 25.00 N
                144 2.00 W
              
              
                4
                Middleton I. east
                59 32.31 N
                145 29.09 W
              
              
                 
                
                59 32.13 N
                145 51.14 W
              
              
                 
                
                59 20.00 N
                145 51.00 W
              
              
                 
                
                59 18.85 N
                145 29.39 W
              
              
                5
                Middleton I. west
                59 14.64 N
                146 29.63 W
              
              
                 
                
                59 15.00 N
                147 0.00 W
              
              
                 
                
                59 10.00 N
                147 0.00 W
              
              
                 
                
                59 8.74 N
                146 30.16 W
              
              
                6
                Cable
                58 40.00 N
                148 0.00 W
              
              
                 
                
                59 6.28 N
                149 0.28 W
              
              
                 
                
                59 0.00 N
                149 0.00 W
              
              
                 
                
                58 34.91 N
                147 59.85 W
              
              
                7
                Albatross Bank
                56 16.00 N
                152 40.00 W
              
              
                 
                
                56 16.00 N
                153 20.00 W
              
              
                 
                
                56 11.00 N
                153 20.00 W
              
              
                 
                
                56 10.00 N
                152 40.00 W
              
              
                8
                Shumagin I.
                54 51.49 N
                157 42.52 W
              
              
                
                 
                
                54 40.00 N
                158 10.00 W
              
              
                 
                
                54 35.00 N
                158 10.00 W
              
              
                 
                
                54 36.00 N
                157 42.00 W
              
              
                9
                Sanak I.
                54 12.86 N
                162 13.54 W
              
              
                 
                
                54 0.00 N
                163 15.00 W
              
              
                 
                
                53 53.00 N
                163 15.00 W
              
              
                 
                
                54 5.00 N
                162 12.00 W
              
              
                10
                Unalaska I.
                53 26.05 N
                165 55.55 W
              
              
                 
                
                53 6.92 N
                167 19.40 W
              
              
                 
                
                52 55.71 N
                167 18.20 W
              
              
                 
                
                53 13.05 N
                165 55.55 W
              
              
                Note: Each area is delineated by connecting the coordinates in the order listed by straight lines. The last set of coordinates for each area is connected to the first set of coordinates for the area by a straight line. Projected coordinate system is North American Datum 1983, Albers.
            
            [71 FR 36703, June 28, 2006]
          
          
            Pt. 679, Table 28a
            Table 28a to Part 679—Qualifying Season Dates for Central GOA Rockfish Primary Species
            
              
                A Legal Rockfish Landing includes
                Year
                2000
                2001
                2002
                2003
                2004
                2005
                2006
              
              
                Northern rockfish that were harvested in the Central GOA between. . .
                July 4-July 26
                July 1-July 23and Oct. 1-Oct. 21
                
                June 30-July 21
                June 29-July 29
                July 4-July 25
                July 5-July 24
                July 1-July 21.
              
              
                and landed by
                Aug. 2
                July 30 and Oct. 28, respectively
                July 28
                Aug. 5
                Aug. 1
                July 31
                July 28.
              
              
                Pelagic shelf rockfish that were harvested in the Central GOA between. . .
                July 4-July 26
                July 1-July 23 and Oct. 1-Oct. 21
                June 30-July 21
                June 29-July 31
                July 4-July 25
                July 5-July 24, Sept. 1-Sept 4, and Sept. 8-Sept. 10
                July 1-July 21 and Oct. 2-Oct. 8.
              
              
                and landed by
                Aug. 2
                July 30 and Oct. 28, respectively
                July 28
                Aug. 7
                Aug. 1
                July 31, Sept. 11, and Sept. 17, respectively
                July 28 and Oct. 15, respectively.
              
              
                Pacific ocean perch that were harvested in the Central GOA between. . .
                July 4-July 15
                July 1-July 12
                June 30-July 8
                June 29-July 8
                July 4-July 12
                July 5-July 14
                July 1-July 6.
              
              
                and landed by
                July 22
                July 19
                July 15
                July 15
                July 19
                July 21
                July 13.
              
            
            [76 FR 81290, Dec. 27, 2011]
          
          
            Pt. 679, Table 28b
            Table 28b to Part 679—Qualifying Season Dates for Central GOA Rockfish Primary Species
            
              
                A Rockfish Legal Landing includes . . .
                2007
                2008
                2009
              
              
                Northern rockfish that were harvested by vessels authorized to fish in the rockfish entry level trawl fishery between. . .
                Sept. 1-Nov. 8
                Sept. 1-Nov. 15
                Sept. 1-Nov. 15.
              
              
                and landed by
                Nov. 15
                Nov. 22
                Nov. 22.
              
              
                Pelagic shelf rockfish that were harvested by vessels authorized to fish in the rockfish entry level trawl fishery between. . .
                Sept. 1-Nov. 15
                Sept. 1-Nov. 15
                Sept. 1-Nov. 15.
              
              
                and landed by
                Nov. 22
                Nov. 22
                Nov. 22.
              
              
                Pacific ocean perch that were harvested by vessels authorized to fish in the rockfish entry level trawl fishery between. . .
                May 1-May 17; July 1-Aug. 1
                July 1-July 27
                July 1-Nov. 15.
              
              
                and landed by
                Aug. 8
                Aug. 3
                Nov. 22.
              
            
            
            [76 FR 81290, Dec. 27, 2011]
          
          
            Pt. 679, Table 28c
            Table 28c to Part 679—Allocation of Rockfish Secondary Species
            
              
                For the following rockfish secondary species . . .
                The following percentage of the Central GOA TAC is allocated to rockfish cooperatives as CQ . . .
                For the catcher vessel sector . . .
                For the catcher/processor sector . . .
              
              
                Pacific cod
                3.81%
                N/A
              
              
                Sablefish
                6.78%
                3.51%
              
              
                Rougheye rockfish
                N/A
                58.87%
              
              
                Shortraker rockfish
                N/A
                40.00%
              
              
                Thornyhead rockfish
                7.84%
                26.50%
              
            
            [76 FR 81290, Dec. 27, 2011]
          
          
            Pt. 679, Table 28d
            Table 28d to Part 679—Allocation of Halibut PSC under the Central GOA Rockfish Program
            
              
                For the following rockfish sectors . . .
                The following amount of halibut . . .
                Is multiplied by . . .
                To yield the following amount of halibut PSC assigned as rockfish CQ . . .
                The following amount of halibut is not assigned as rockfish CQ, halibut PSC, or halibut IFQ for use by any person . . .
              
              
                Catcher vessel sector
                134.1 mt
                0.875
                117.3 mt
                27.4 mt (16.8 mt from the catcher vessel sector and 10.6 mt from the catcher/processor sector).
              
              
                Catcher/processor sector
                84.7 mt
                
                74.1 mt
              
            
            [76 FR 81290, Dec. 27, 2011]
          
          
            Pt. 679, Table 28e
            Table 28e to Part 679—Rockfish Entry Level Longline Fishery Allocations
            
              
                The allocation to the rockfish entry level longline fishery for the following rockfish primary species . . .
                For 2012 will be . . .
                If the catch of a rockfish primary species during a calendar year exceeds 90 percent of the allocation for that rockfish primary species then the allocation of that rockfish primary species in the following calendar year will increase by . . .
                Except that the maximum amount of the TAC assigned to the Rockfish Program (after deducting the incidental catch allowance) that may be allocated to the rockfish entry level non-trawl fishery for each rockfish primary species is . . .
              
              
                Northern rockfish
                5 mt
                5 mt
                2 percent.
              
              
                Pacific ocean perch
                5 mt
                5 mt
                1 percent.
              
              
                Pelagic shelf rockfish
                30 mt
                20 mt
                5 percent.
              
            
            [76 FR 81290, Dec. 27, 2011]
          
          
            Pt. 679, Table 29
            Table 29 to Part 679—Initial Rockfish QS Pools
            
              
                Initial Rockfish QS Pool
                Northern Rockfish
                Pelagic Shelf Rockfish
                Pacific Ocean Perch
                Aggregate Primary Species Initial Rockfish QS Pool
              
              
                Initial Rockfish QS PoolInitial Rockfish QS Pool for the Catcher/Processor Sector.
                  Initial Rockfish QS Pool for the Catcher Vessel Sector.
                
                Based on the Rockfish Program official record on February 14, 2012.
              
            
            [76 FR 81292, Dec. 27, 2011]
             
             
          
          
            
            Pt. 679, Table 30
            Table 30 to Part 679—Rockfish Program Retainable Percentages
            
              [In round wt. equivalent]
              
                Fishery
                Incidental catch species 1
                
                Sector
                MRA as apercentage of
                  total retained rockfish primary species and rockfish secondary species
                
              
              
                
                  Rockfish Cooperative Vessels fishing under a CQ permit
                
                
                  Pacific cod
                  Shortraker/Rougheye aggregate catch
                
                
                  Catcher/Processor
                  Catcher Vessel
                
                
                  4.0
                  2.0
                
              
              
                 
                See rockfish non-allocated species for “other species”
              
              
                Rockfish non-allocated Species for Rockfish Cooperative vessels fishing under a Rockfish CQ permit
                PollockDeep-water flatfish
                  Rex sole
                  Flathead sole
                
                Catcher/Processor and Catcher VesselCatcher/Processor and Catcher Vessel
                  Catcher/Processor and Catcher Vessel
                  Catcher/Processor and Catcher Vessel
                
                20.020.0
                  20.0
                  20.0
                
              
              
                 
                Shallow-water flatfish
                Catcher/Processor and Catcher Vessel
                20.0
              
              
                 
                Arrowtooth flounder
                Catcher/Processor and Catcher Vessel
                35.0
              
              
                 
                Other rockfish
                Catcher/Processor and Catcher Vessel
                15.0
              
              
                 
                Atka mackerel
                Catcher/Processor and Catcher Vessel
                20.0
              
              
                 
                Aggregated forage fish
                Catcher/Processor and Catcher Vessel
                2.0
              
              
                 
                Skates
                Catcher/Processor and Catcher Vessel
                5.0
              
              
                 
                Other species
                Catcher/Processor and Catcher Vessel
                20.0
              
              
                 
                Grenadiers
                Catcher/Processor and Catcher Vessel
                8.0
              
              
                Longline gear Rockfish Entry Level Fishery
                Use Table 10 to this part.
              
              
                Opt-out vessels
                Use Table 10 to this part.
              
              
                Rockfish Cooperative Vessels not fishing under a CQ permit
                Use Table 10 to this part.
              
              
                1 See Notes to Table 10 to Part 679 for descriptions of species groups.
            
            [80 FR 80708, Dec. 28, 2015]
          
          
            Pt. 679, Table 31
            Table 31 to Part 679— List of Amendment 80 Vessels and LLP Licenses Originally Assigned to an Amendment 80 Vessel
            
              
                
                  Column A:
                  Name of amendment 80 vessel
                
                
                  Column B:
                  USCG
                  Documentation No.
                
                
                  Column C:
                  LLP license
                  number originally
                  assigned to the Amendment 80 vessel
                
              
              
                ALASKA JURIS
                569276
                LLG 2082
              
              
                ALASKA RANGER
                550138
                LLG 2118
              
              
                ALASKA SPIRIT
                554913
                LLG 3043
              
              
                ALASKA VOYAGER
                536484
                LLG 2084
              
              
                ALASKA VICTORY
                569752
                LLG 2080
              
              
                ALASKA WARRIOR
                590350
                LLG 2083
              
              
                ALLIANCE
                622750
                LLG 2905
              
              
                AMERICAN NO I
                610654
                LLG 2028
              
              
                ARCTIC ROSE
                931446
                LLG 3895
              
              
                ARICA
                550139
                LLG 2429
              
              
                BERING ENTERPRISE
                610869
                LLG 3744
              
              
                CAPE HORN
                653806
                LLG 2432
              
              
                CONSTELLATION
                640364
                LLG 1147
              
              
                DEFENDER
                665983
                LLG 3217
              
              
                ENTERPRISE
                657383
                
                  1 LLG 4831
              
              
                GOLDEN FLEECE
                609951
                LLG 2524
              
              
                HARVESTER ENTERPRISE
                584902
                LLG 3741
              
              
                LEGACY
                664882
                LLG 3714
              
              
                OCEAN ALASKA
                623210
                LLG 4360
              
              
                OCEAN PEACE
                677399
                LLG 2138
              
              
                PROSPERITY
                615485
                LLG 1802
              
              
                REBECCA IRENE
                697637
                LLG 3958
              
              
                SEAFISHER
                575587
                LLG 2014
              
              
                
                SEAFREEZE ALASKA
                517242
                LLG 4692
              
              
                TREMONT
                529154
                LLG 2785
              
              
                U.S. INTREPID
                604439
                LLG 3662
              
              
                UNIMAK
                637693
                LLG 3957
              
              
                VAERDAL
                611225
                LLG 1402
              
              
                1 LLG 4831 is the LLP license originally assigned to the F/V ENTERPRISE, USCG Documentation Number 657383 for all relevant purposes of this part.
            
            [72 FR 52739, Sept. 14, 2007]
          
          
            Pt. 679, Table 32
            Table 32 to Part 679— Amendment 80 Initial QS Pool
            
              
                Amendment 80 species
                Management area
                Amendment 80 initial QS pool in units
              
              
                Atka mackerel
                BS/541542
                  543
                
                Σ Highest Five Years in metric tons in the Amendment 80 official record as of December 31, 2007, for that Amendment 80 species in that management area.
              
              
                AI Pacific ocean perch
                541542
                  543
                
              
              
                Flathead sole
                BSAI
              
              
                Pacific cod
                BSAI
              
              
                Rock sole
                BSAI
              
              
                Yellowfin sole
                BSAI
              
            
            [72 FR 52739, Sept. 14, 2007]
          
          
            Pt. 679, Table 33
            Table 33 to Part 679— Annual Apportion of Amendment 80 Species ITAC Between the Amendment 80 and BSAI Trawl Limited Access Sectors (Except Yellowfin Sole)
            
              
                Fishery
                Management area
                Year
                Percentage of ITAC allocated to the Amendment 80 sector
                Percentage of ITAC allocated to the BSAI trawl limited accesssector
                
              
              
                Atka Mackerel
                543
                All years
                100
                0
              
              
                 
                542
                2008
                98
                2
              
              
                 
                
                2009
                96
                4
              
              
                 
                
                2010
                94
                6
              
              
                 
                
                2011
                93
                8
              
              
                 
                
                2012 and all future years
                90
                10
              
              
                 
                541/EBS
                2008
                98
                2
              
              
                 
                
                2009
                96
                4
              
              
                 
                
                2010
                94
                6
              
              
                 
                
                2011
                92
                8
              
              
                 
                
                2012 and all future years
                90
                10
              
              
                Aleutian Islands Pacific ocean perch
                543
                All years
                98
                2
              
              
                 
                542
                2008
                95
                5
              
              
                 
                
                2009 and all future years
                90
                10
              
              
                 
                541
                2008
                95
                5
              
              
                 
                
                2009 and all future years
                90
                10
              
              
                Pacific cod
                BSAI
                All years
                13.4
                N/A
              
              
                Rock sole
                BSAI
                All years
                100
                0
              
              
                Flathead sole
                BSAI
                All years
                100
                0
              
            
            
            [72 FR 52739, Sept. 14, 2007; 72 FR 61214, Oct. 29, 2007]
          
          
            Pt. 679, Table 34
            Table 34 to Part 679— Annual Apportionment of BSAI Yellowfin Sole Between the Amendment 80 and BSAI Trawl Limited Access Sectors
            
              
                Row No.
                If the yellowfin sole ITAC is between . . .
                and . . .
                then the yellowfin sole ITAC rate for the Amendment 80 sector is . . .
                and the amount of yellowfin sole ITAC allocated to Amendment 80 Sector is . . .
                and the amount of yellowfin sole ITAC allocated to the BSAI trawl limited access sector is . . .
              
              
                 
                
                
                
                
                
              
              
                 
                Column A
                Column B
                Column C
                Column D
                Column E
              
              
                Row 1
                0 mt
                87,499 mt
                0.93
                ITAC × Row 1, Column C
                ITAC—Row 1, Column E.
              
              
                Row 2
                87,500 mt
                94,999 mt
                0.875
                (Amount of ITAC greater than 87,499 mt and less than 95,000 mt × Row 2, Column C) + Row 1, Column D
                ITAC—Row 2, Column D.
              
              
                Row 3
                95,000 mt
                102,499 mt
                0.82
                (Amount of ITAC greater than 94,999 mt and less than 102,500 mt × Row 3, Column C) + Column D, Row 2
                ITAC—Row 3, Column D.
              
              
                Row 4
                102,500 mt
                109,999 mt
                0.765
                (Amount of ITAC greater than 102,499 mt and less than 110,000 mt × Row 4, Column C) + Column D, Row 3
                ITAC—Row 4, Column D.
              
              
                Row 5
                110,000 mt
                117,499 mt
                0.71
                (Amount of ITAC greater than 109,999 mt and less than 117,500 mt × Row 5, Column C) + Column D, Row 4
                ITAC—Row 5, Column D.
              
              
                Row 6
                117,500 mt
                124,999 mt
                0.655
                (Amount of ITAC greater than 117,499 mt and less than 125,000 mt × Row 6, Column C) + Column D, Row 5)
                ITAC—Row 6, Column D.
              
              
                Row 7
                125,000 mt and greater
                0.6
                (Amount of ITAC greater than 124,999 mt × Row 7, Column C) + Column D, Row 6
                ITAC—Row 7, Column D.
              
            
            [72 FR 52739, Sept. 14, 2007]
          
          
            Pt. 679, Table 35
            Table 35 to Part 679—Apportionment of Crab PSC and Halibut PSC Between the Amendment 80 and BSAI Trawl Limited Access Sectors
            
              
                Fishery
                Halibut PSClimit in the
                  BSAI
                  (mt)
                
                Zone 1 Red king crab PSC limit . . .
                
                  C. opilio crab PSC limit (COBLZ) . . .
                Zone 1 C. bairdi crab PSC limit . . .
                Zone 2 C. bairdi crab PSC limit . . .
              
              
                 
                
                as a percentage of the total BSAI trawl PSC limit after allocation as PSQ.
              
              
                Amendment 80 sector
                1,745
                49.98
                49.15
                42.11
                23.67
              
              
                BSAI trawl limited access
                745
                30.58
                32.14
                46.99
                46.81
              
            
            [81 FR 24733, Apr. 27, 2016]
          
          
            
            Pt. 679, Table 36
            Table 36 to Part 679— Percentage of Crab and Halibut PSC Limit Assigned to Each Amendment 80 Species
            
              
                For the following PSCspecies . . .
                
                The percentage of the Amendment 80 sector PSC limit assigned to each Amendment 80species is . . .
                
                Atka mackerel
                AI Pacific ocean perch
                Pacific cod
                Flathead sole
                Rock sole
                Yellowfin sole
              
              
                Halibut
                3.96
                1.87
                24.79
                13.47
                24.19
                31.72
              
              
                Zone 1 Red king crab
                0.14%
                0.56%
                6.88%
                0.48%
                61.79%
                30.16%
              
              
                
                  C. opilio crab (COBLZ)
                0%
                0.06%
                6.28%
                17.91%
                9.84%
                65.91%
              
              
                Zone 1 C. bairdi crab
                0%
                0%
                17.01%
                3.13%
                56.15%
                23.71%
              
              
                Zone 2 C. bairdi crab
                0.01%
                0.03%
                7.92%
                37.31%
                7.03%
                47.70%
              
            
            [72 FR 52739, Sept. 14, 2007]
          
          
            Pt. 679, Table 37
            Table 37 to Part 679— GOA Amendment 80 Sideboard Limit for Groundfish for the Amendment 80 Sector
            
              
                In the following management areas in the GOA and in adjacent waters open by the State of Alaska for which it adopts a Federal fishing season . . .
                The sideboard limit for . . .
                Is . . .
              
              
                Area 610
                Pollock
                0.3% of the TAC.
              
              
                Area 620
                Pollock
                0.2% of the TAC.
              
              
                Area 630
                Pollock
                0.2% of the TAC.
              
              
                Area 640
                Pollock
                0.2% of the TAC.
              
              
                West Yakutat District
                Pacific cod
                3.4% of the TAC.
              
              
                 
                Pacific ocean perch
                96.1% of the TAC.
              
              
                 
                Pelagic shelf rockfish
                89.6% of the TAC.
              
              
                Central GOA
                Pacific cod
                4.4% of the TAC.
              
              
                 
                Pacific ocean perch
                Subject to regulations in subpart G to this part.
              
              
                 
                Pelagic shelf rockfish
                Subject to regulations in subpart G to this part.
              
              
                 
                Northern rockfish
                Subject to regulations in subpart G to this part.
              
              
                Western GOA
                Pacific cod
                2.0% of the TAC.
              
              
                 
                Pacific ocean perch
                99.4% of the TAC.
              
              
                 
                Pelagic shelf rockfish
                76.4% of the TAC.
              
              
                 
                Northern rockfish
                100% of the TAC.
              
            
            [72 FR 52739, Sept. 14, 2007]
          
          
            Pt. 679, Table 38
            Table 38 to Part 679— GOA Amendment 80 Sideboard Limit for Halibut PSC for the Amendment 80 Sector
            
              
                In the . . .
                The maximum percentage of the total GOA halibut PSC limit that may be used by all Amendment 80 qualified vessels subject to the halibut PSC sideboard limit as those seasons1 are established in the annual harvest specifications is . . .
                Season 1
                Season 2
                Season 3
                Season 4
                Season 5
              
              
                Shallow-water species fishery as defined in § 679.21(d)(3)(iii)(A) in the GOA or adjacent waters open by the State of Alaska for which it adopts a Federal fishing season.
                0.48
                1.89
                1.46
                0.74
                2.27
              
              
                
                Deep-water species fishery as defined in § 679.21(d)(3)(iii)(B) in the GOA or adjacent waters open by the State of Alaska for which it adopts a Federal fishing season.
                1.15
                10.72
                5.21
                0.14
                3.71
              
              
                1 Any residual amount of a seasonal sideboard halibut PSC limit may carry forward to the next season limit (see § 679.92(b)(2)).
            
            [79 FR 9641, Feb. 20, 2014]
          
          
            Pt. 679, Table 39
            Table 39 to Part 679— Amendment 80 Vessels That May Be Used to Directed Fish for Flatfish in the GOA
            
              
                
                  Column A:
                  Name of Amendment 80 vessel
                
                
                  Column B:
                  USCG
                  Documentation No.
                
              
              
                ALLIANCE
                622750
              
              
                AMERICAN NO I
                610654
              
              
                DEFENDER
                665983
              
              
                GOLDEN FLEECE
                609951
              
              
                LEGACY
                664882
              
              
                OCEAN ALASKA
                623210
              
              
                OCEAN PEACE
                677399
              
              
                SEAFREEZE ALASKA
                517242
              
              
                U.S. INTREPID
                604439
              
              
                UNIMAK
                637693
              
              
                VAERDAL
                611225
              
            
            [72 FR 52739, Sept. 14, 2007]
          
          
            Pt. 679, Table 40
            Table 40 to Part 679—BSAI Halibut PSC Sideboard Limits for AFA Catcher/Processors and AFA Catcher Vessels
            
              
                In the following target species categories as defined in § 679.21(b)(1)(iii) and (e)(3)(iv) . . .
                The AFA catcher/processor
                  halibut PSC
                  sideboard
                  limit in
                  metric tons
                  is . . .
                
                The AFAcatcher
                  vessel
                  halibut PSC
                  sideboard
                  limit in
                  metric tons
                  is . . .
                
              
              
                All target species categories
                286
                N/A
              
              
                Pacific cod trawl
                N/A
                887
              
              
                Pacific cod hook-and-line or pot
                N/A
                2
              
              
                Yellowfin sole
                N/A
                101
              
              
                Rock sole/flathead sole/“other flatfish” 1
                
                N/A
                228
              
              
                Turbot/Arrowtooth/Sablefish
                N/A
                0
              
              
                Rockfish 2
                
                N/A
                2
              
              
                Pollock/Atka mackerel/“other species”
                N/A
                5
              
              
                1 “Other flatfish” for PSC monitoring includes all flatfish species, except for halibut (a prohibited species), Greenland turbot, rock sole, flathead sole, yellowfin sole, and arrowtooth flounder.
              
                2 Applicable from July 1 through December 31.
            
            [81 FR 24734, Apr. 27, 2016]
          
          
            
            Pt. 679, Table 41
            Table 41 to Part 679—BSAI Crab PSC Sideboard Limits for AFA Catcher/Processors and AFA Catcher Vessels
            
              
                For the following crab species in the following areas . . .
                The AFA catcher/processor crab PSC sideboard limit is equal to the followingratio . . .
                
                The AFA catcher vessel crab PSC sideboard limit is equal to the following ratio . . .
                Multiplied by . . .
              
              
                Red king crab Zone 1
                0.007
                0.299
                The PSC amount in number of animals available to trawl vessels in the BSAI after allocation of PSQ established in the annual harvest specifications for that calendar year.
              
              
                
                  C. opilio crab (COBLZ)
                0.153
                0.168
              
              
                Zone 1C. bairdi crab
                0.14
                0.33
              
              
                Zone 2C. bairdi crab
                0.05
                0.186
              
            
            [72 FR 52739, Sept. 14, 2007]
          
          
            Pt. 679, Table 42
            Table 42 to Part 679—Bering Sea Habitat Conservation Area
            
              
                
                  Longitude
                
                
                  Latitude
                
              
              
                179  19.95W
                59  25.15N
              
              
                177  51.76W
                58  28.85N
              
              
                175  36.52W
                58  11.78N
              
              
                174  32.36W
                58  8.37N
              
              
                174  26.33W
                57  31.31N
              
              
                174  0.82W
                56  52.83N
              
              
                173  0.71W
                56  24.05N
              
              
                170  40.32W
                56  1.97N
              
              
                168  56.63W
                55  19.30N
              
              
                168  0.08W
                54  5.95N
              
              
                170  0.00W
                53  18.24N
              
              
                170  0.00W
                55  0.00N
              
              
                178  46.69E
                55  0.00N
              
              
                178  27.25E
                55  10.50N
              
              
                178  6.48E
                55  0.00N
              
              
                177  15.00E
                55  0.00N
              
              
                177  15.00E
                55  5.00N
              
              
                176  0.00E
                55  5.00N
              
              
                176  0.00E
                55  0.00N
              
              
                172  6.35E
                55  0.00N
              
              
                173  59.70E
                56  16.96N
              
              Note: The area is delineated by connecting the coordinates in the order listed by straight lines. The last set of coordinates for each area is connected to the first set of coordinates for the area by a straight line. The projected coordinate system is North American Datum 1983, Albers.
            
            [73 FR 43370, July 25, 2008]
          
          
            Pt. 679, Table 43
            Table 43 to Part 679—Northern Bering Sea Research Area
            
              
                Longitude
                Latitude
              
              
                168
                7.41 W
                65
                *37.91 N
              
              
                165
                1.54 W
                60
                45.54 N
              
              
                167
                59.98 W
                60
                45.55 N
              
              
                169
                00.00 W
                60
                35.50 N
              
              
                169
                00.00 W
                61
                00.00 N
              
              
                171
                45.00 W
                61
                00.00 N
              
              
                171
                45.00 W
                60
                54.00 N
              
              
                174
                1.24 W
                60
                54.00 N
              
              
                176
                13.51 W
                62
                6.56 N
              
              
                172
                24.00 W
                63
                57.03 N
              
              
                172
                24.00 W
                62
                42.00 N
              
              
                168
                24.00 W
                62
                42.00 N
              
              
                168
                24.00 W
                64
                0.00 N
              
              
                172
                17.42 W
                64
                0.01 N
              
              
                168
                58.62 W
                65
                30.00 N
              
              
                168
                58.62 W
                65
                **49.81 N
              
              
                Note: The area is delineated by connecting the coordinates in the order listed by straight lines except as noted by * below. The last set of coordinates for the area is connected to the first set of coordinates for the area by a straight line. The projected coordinate system is North American Datum 1983, Albers.
              * This boundary extends in a clockwise direction from this set of geographic coordinates along the shoreline at mean lower-low tide line to the next set of coordinates.
              ** Intersection of the 1990 United States/Russia maritime boundary line and a line from Cape Prince of Wales to Cape Dezhneva (Russia) that defines the boundary between the Chukchi and Bering Seas, Area 400 and Area 514, respectively.
            
            
            [75 FR 61652, Oct. 6, 2010]
          
          
            Pt. 679, Table 44
            Table 44 to Part 679—Nunivak Island, Etolin Strait, and Kuskokwim Bay Habitat Conservation Area
            
              
                
                  Longitude
                
                
                  Latitude
                
              
              
                165  1.54W
                60  45.54N*
              
              
                162  7.01W
                58  38.27N
              
              
                162  10.51W
                58  38.35N
              
              
                162  34.31W
                58  38.36N
              
              
                162  34.32W
                58  39.16N
              
              
                162  34.23W
                58  40.48N
              
              
                162  34.09W
                58  41.79N
              
              
                162  33.91W
                58  43.08N
              
              
                162  33.63W
                58  44.41N
              
              
                162  33.32W
                58  45.62N
              
              
                162  32.93W
                58  46.80N
              
              
                162  32.44W
                58  48.11N
              
              
                162  31.95W
                58  49.22N
              
              
                162  31.33W
                58  50.43N
              
              
                162  30.83W
                58  51.42N
              
              
                162  30.57W
                58  51.97N
              
              
                163  17.72W
                59  20.16N
              
              
                164  11.01W
                59  34.15N
              
              
                164  42.00W
                59  41.80N
              
              
                165  0.00W
                59  42.60N
              
              
                165  1.45W
                59  37.39N
              
              
                167  40.20W
                59  24.47N
              
              
                168  0.00W
                59  49.13N
              
              
                167  59.98W
                60  45.55N
              
              Note: The area is delineated by connecting the coordinates in the order listed by straight lines, except as noted by * below. The last set of coordinates for each area is connected to the first set of coordinates for the area by a straight line. The projected coordinate system is North American Datum 1983, Albers.
              * This boundary extends in a clockwise direction from this set of geographic coordinates along the shoreline at mean lower-low tide line to the next set of coordinates.
            
            [73 FR 43370, July 25, 2008]
          
          
            Pt. 679, Table 45
            Table 45 to Part 679—St. Lawrence Island Habitat Conservation Area
            
              
                
                  Longitude
                
                
                  Latitude
                
              
              
                168  24.00W
                64  0.00N
              
              
                168  24.00W
                62  42.00N
              
              
                172  24.00W
                62  42.00N
              
              
                172  24.00W
                63  57.03N
              
              
                172  17.42W
                64  0.01N
              
              Note: The area is delineated by connecting the coordinates in the order listed by straight lines. The last set of coordinates for each area is connected to the first set of coordinates for the area by a straight line. The projected coordinate system is North American Datum 1983, Albers.
            
            [73 FR 43370, July 25, 2008]
          
          
            Pt. 679, Table 46
            Table 46 to Part 679—St. Matthew Island Habitat Conservation Area
            
              
                Longitude
                Latitude
              
              
                171
                45.00 W
                60
                54.00 N
              
              
                171
                45.00 W
                60
                6.15 N
              
              
                174
                0.50 W
                59
                42.26 N
              
              
                174
                24.98 W
                60
                9.98 N
              
              
                174
                1.24 W
                60
                54.00 N
              
              
                Note: The area is delineated by connecting the coordinates in the order listed by straight lines. The last set of coordinates for the area is connected to the first set of coordinates for the area by a straight line. The projected coordinate system is North American Datum 1983, Albers.
            
            [75 FR 61652, Oct. 6, 2010]
          
          
            Tables 47-48 to Part 679 [Reserved]
          
          
            Pt. 679, Table 49
            Table 49 to Part 679—Groundfish Licenses Qualifying for Hook-and-Line Catcher/Processor Endorsement Exemption
            
              
                Groundfishlicense * * *
                
                Shall receive a Pacific cod endorsement with a catcher/processor and a hook-and-line designation in the following regulatory area(s) * * *
              
              
                LLG 1400
                Central Gulf of Alaska.
              
              
                LLG 1713
                Central Gulf of Alaska.
              
              
                LLG 1785
                Central Gulf of Alaska.
              
              
                LLG 1916
                Central Gulf of Alaska.
              
              
                LLG 2112
                Central Gulf of Alaska and Western Gulf of Alaska.
              
              
                LLG 2783
                Central Gulf of Alaska.
              
              
                LLG 2892
                Central Gulf of Alaska.
              
              
                LLG 2958
                Central Gulf of Alaska.
              
              
                LLG 3616
                Central Gulf of Alaska.
              
              
                LLG 3617
                Central Gulf of Alaska.
              
              
                LLG 3676
                Central Gulf of Alaska.
              
              
                LLG 4823
                Central Gulf of Alaska.
              
              
                LLG 2081
                Western Gulf of Alaska.
              
              
                LLG 3090
                Western Gulf of Alaska.
              
            
            [76 FR 15840, Mar. 22, 2011]
          
          
            
            Table 50 to Part 679 [Reserved]
          
          
            Pt. 679, Table 51
            Table 51 to Part 679—Modified Gear Trawl Zone
            
              
                Longitude
                Latitude
              
              
                171
                45.00 W
                61
                00.00 N
              
              
                169
                00.00 W
                61
                00.00 N
              
              
                169
                00.00 W
                60
                35.48 N
              
              
                171
                45.00 W
                60
                06.15 N
              
              
                Note: The area is delineated by connecting the coordinates in the order listed by straight lines. The last set of coordinates for the area is connected to the first set of coordinates for the area by a straight line. The projected coordinate system is North American Datum 1983, Albers.
            
            [75 FR 61652, Oct. 6, 2010]
          
          
            Pt. 679, Table 52
            Table 52 to Part 679—Groundfish LLP Licenses Eligible for a BSAI Trawl Limited Access Sector Yellowfin Sole Directed Fishery Endorsement
            
              [X indicates that Column A applies]
              
                Column A
                Column B
              
              
                The Holder of Groundfish License Number . . .
                Is eligible under 50 CFR 679.4(k)(14)(ii) to be assigned an Endorsement for the BSAI Trawl Limited Access Sector Yellowfin Sole Fishery.
              
              
                LLG 3944
                X.
              
              
                LLG 2913
                X.
              
              
                LLG 1667
                X.
              
              
                LLG 3714
                X.
              
              
                LLG 1820
                X.
              
              
                LLG 3741
                X.
              
            
            [83 FR 50002, Oct. 4, 2018]
          
          
            Pt. 679, Table 53
            Table 53 to Part 679—Groundfish LLP Licenses That Require Qualified Landings Assignment To Be Eligible for a BSAI Trawl Limited Access Sector Yellowfin Sole Directed Fishery Endorsement
            
              [X indicates that Column A applies]
              
                Column A
                Column B
              
              
                A single vessel was designated on the following pairs of groundfish LLP licenses during the qualifying period identified in 50 CFR 679.4(k)(14)(ii)(A)(1) . . .

                The owner of the vessel designated on the pair of LLP licenses in Column A must notify NMFS which LLP license from each pair in Column A is to be credited with qualifying landing(s) under 50 CFR 679.4(k)(14)(vi)(B)(2).
              
              
                LLG 3838 and LLG 2702
                X.
              
              
                LLG 3902 and LLG 3826
                X.
              
            
            [83 FR 50002, Oct. 4, 2018]
          
          
            Pt. 679, Table 54
            Table 54 to Part 679—BSAI Species and Species Groups for Which Directed Fishing for Sideboard Limits by Listed AFA Catcher/Processors and Catcher/Processors Designated on Listed AFA Catcher/Processor Permits is Prohibited
            
              
                Species or species group
                Management area or subarea
              
              
                Sablefish, trawl gear
                Bering Sea (BS) subarea of the BSAI.
              
              
                 
                Aleutian Islands (AI).
              
              
                Atka mackerel
                BS/Eastern Aleutian District.
              
              
                 
                Western Aleutian District.
              
              
                Rock sole
                BSAI.
              
              
                Greenland turbot
                Bering Sea subarea of the BSAI.
              
              
                 
                AI.
              
              
                Arrowtooth flounder
                BSAI.
              
              
                Kamchatka flounder
                BSAI.
              
              
                Flathead sole
                BSAI.
              
              
                Alaska plaice
                BSAI.
              
              
                Other flatfish
                BSAI.
              
              
                Pacific ocean perch
                Bering Sea subarea of the BSAI.
              
              
                 
                Eastern Aleutian District.
              
              
                 
                Central Aleutian District.
              
              
                 
                Western Aleutian District.
              
              
                Northern rockfish
                BSAI.
              
              
                Shortraker rockfish
                BSAI.
              
              
                Blackspotted and Rougheye rockfish
                Bering Sea subarea of the BSAI/Eastern Aleutian District.
              
              
                 
                Central Aleutian District/Western Aleutian District.
              
              
                Other rockfish
                BS.
              
              
                 
                AI.
              
              
                Skates
                BSAI.
              
              
                Sculpins
                BSAI.
              
              
                Sharks
                BSAI.
              
              
                Octopuses
                BSAI.
              
            
            [84 FR 2729, Feb. 8, 2019]
          
          
            Pt. 679, Table 55
            Table 55 to Part 679—BSAI Species and Species Groups for Which Directed Fishing for Sideboard Limits by Non-Exempt AFA Catcher Vessels is Prohibited
            
              
                Species or species group
                Management area or subarea
                Gear type
              
              
                Pacific cod
                BSAI
                Jig.
              
              
                 
                
                Hook-and-line catcher vessel ≥ 60 ft.
              
              
                 
                
                Hook-and-line catcher vessel ≤ 60 ft.
              
              
                 
                
                Pot.
              
              
                Sablefish, trawl gear
                Bering Sea subarea of the BSAI
                All.
              
              
                 
                AI
                All.
              
              
                Atka mackerel
                BSAI
                All.
              
              
                Rock sole
                BSAI
                All.
              
              
                Greenland turbot
                BS
                All.
              
              
                 
                AI
                All.
              
              
                Arrowtooth flounder
                BSAI
                All.
              
              
                
                Kamchatka flounder
                BSAI
                All.
              
              
                Alaska plaice
                BSAI
                All.
              
              
                Other flatfish
                BSAI
                All.
              
              
                Flathead sole
                BSAI
                All.
              
              
                Pacific ocean perch
                BS
                All.
              
              
                 
                Eastern Aleutian District
                All.
              
              
                 
                Central Aleutian District
                All.
              
              
                 
                Western Aleutian District
                All.
              
              
                Northern rockfish
                BSAI
                All.
              
              
                Shortraker rockfish
                BSAI
                All.
              
              
                Blackspotted and Rougheye rockfish
                Bering Sea subarea of the BSAI/Eastern Aleutian District
                All.
              
              
                 
                Central Aleutian District/Western Aleutian District
                All.
              
              
                Other rockfish
                Bering Sea subarea of the BSAI
                All.
              
              
                 
                AI
                All.
              
              
                Skates
                BSAI
                All.
              
              
                Sculpins
                BSAI
                All.
              
              
                Sharks
                BSAI
                All.
              
              
                Octopuses
                BSAI
                All.
              
            
            [84 FR 2729, Feb. 8, 2019]
          
          
            Pt. 679, Table 56
            Table 56 to Part 679—GOA Species and Species Groups for Which Directed Fishing for Sideboard Limits by Non-Exempt AFA Catcher Vessels is Prohibited
            
              
                Species or species group
                Management or regulatory area and processing component (if applicable)
              
              
                Pacific cod
                Eastern GOA, inshore component.
              
              
                 
                Eastern GOA, offshore component.
              
              
                Sablefish
                Western GOA.
              
              
                 
                Central GOA.
              
              
                 
                Eastern GOA.
              
              
                Shallow-water flatfish
                Eastern GOA.
              
              
                Deep-water flatfish
                Western GOA.
              
              
                Rex sole
                Western GOA.
              
              
                 
                Eastern GOA.
              
              
                Arrowtooth flounder
                Western GOA.
              
              
                 
                Eastern GOA.
              
              
                Flathead sole
                Western GOA.
              
              
                 
                Eastern GOA.
              
              
                Pacific ocean perch
                Western GOA.
              
              
                Northern rockfish
                Western GOA.
              
              
                Shortraker rockfish
                Western GOA.
              
              
                 
                Central GOA.
              
              
                 
                Eastern GOA.
              
              
                Dusky rockfish
                Western GOA.
              
              
                 
                Central GOA.
              
              
                 
                Eastern GOA.
              
              
                Rougheye and blackspotted rockfish
                Western GOA.
              
              
                 
                Central GOA.
              
              
                 
                Eastern GOA.
              
              
                Demersal shelf rockfish
                Southeast Outside District.
              
              
                Thornyhead rockfish
                Western GOA.
              
              
                 
                Central GOA.
              
              
                 
                Eastern GOA.
              
              
                Other rockfish
                Central GOA.
              
              
                 
                Eastern GOA.
              
              
                Atka mackerel
                GOA.
              
              
                Big skate
                Western GOA.
              
              
                 
                Central GOA.
              
              
                 
                Eastern GOA.
              
              
                Longnose skate
                Western GOA.
              
              
                 
                Central GOA.
              
              
                 
                Eastern GOA.
              
              
                Other skates
                GOA.
              
              
                Sculpins
                GOA.
              
              
                Sharks
                GOA.
              
              
                Octopuses
                GOA.
              
            
            [84 FR 2730, Feb. 8, 2019]
          
          
            Pt. 679, Table 57
            Table 57 to Part 679—Groundfish LLP Licenses With Bering Sea or Aleutian Islands Area and Catcher/Processor Operation Endorsements Eligible for a BSAI Pacific Cod Trawl Mothership Endorsement
            
              [X indicates that Column A applies]
              
                Column A
                The Holder of Groundfish License Number . . .
                Column B
                Is eligible under 50 CFR 679.4(k)(15)(ii) to be assigned a BSAI Pacific Cod Trawl Mothership Endorsement.
              
              
                LLG 5009
                X
              
              
                LLG 4692
                X
              
            
            
            [84 FR 70071, Dec. 20, 2019]
          
        
      
      
        Pt. 680
        PART 680—SHELLFISH FISHERIES OF THE EXCLUSIVE ECONOMIC ZONE OFF ALASKA
        
          
            Subpart A—General
            Sec.
            680.1
            Purpose and scope.
            680.2
            Definitions.
            680.3
            Relation to other laws.
            680.4
            Permits.
            680.5
            Recordkeeping and reporting (R&R).
            680.6
            Crab economic data report (EDR).
            680.7
            Prohibitions.
            680.8
            Facilitation of enforcement.
            680.9
            Penalties.
          
          
            Subpart B—Management Measures
            680.20
            Arbitration System.
            680.21
            Crab harvesting cooperatives.
            680.22
            Sideboard protections for GOA groundfish fisheries.
            680.23
            Equipment and operational requirements.
            680.30
            [Reserved]
          
          
            Subpart C—Quota Management Measures
            680.40
            Crab Quota Share (QS), Processor QS (PQS), Individual Fishing Quota (IFQ), and Individual Processor Quota (IPQ) Issuance.
            680.41
            Transfer of QS, PQS, IFQ and IPQ.
            680.42
            Limitations on use of QS, PQS, IFQ, and IPQ.
            680.43
            Revocation of CVC and CPC QS.
            680.44
            Cost recovery.
            Table 1 to Part 680—Crab Rationalization (CR) Fisheries
            Table 3a to Part 680—Crab Delivery Condition Codes
            Table 3b to Part 680—Crab Disposition or Product Codes
            Table 7 to Part 680—Initial Issuance of Crab QS by Crab QS Fishery
            Table 8 to Part 680—Initial QS and PQS Pool for Each Crab QS Fishery
            Table 9 to Part 680—Initial Issuance of Crab PQS by Crab QS Fishery
            Table 10 to Part 680—License Limitation Program License Numbers That Authorize the Owners and Operators of Catcher/Processors to Directed Fish for Pacific Cod With Hook-and-Line Gear in the Central Gulf of Alaska Regulatory Area (Column A) and in the Western Gulf of Alaska Regulatory Area (Column B)
          
        
        
          Authority:
          16 U.S.C. 1862; Pub. L. 109-241; Pub. L. 109-479.
        
        
          Source:
          70 FR 10241, Mar. 2, 2005, unless otherwise noted.
        
        
          Subpart A—General
          
            § 680.1
            Purpose and scope.
            Regulations in this part implement policies developed by the North Pacific Fishery Management Council and approved by the Secretary of Commerce in accordance with the Magnuson-Stevens Fishery Conservation and Management Act. In addition to part 600 of this chapter, these regulations implement the following:
            (a) Fishery Management Plan (FMP) for Bering Sea and Aleutian Islands King and Tanner Crabs. Regulations in this part govern commercial fishing for, and processing of, king and Tanner crabs in the Bering Sea and Aleutian Islands Area pursuant to section 313(j) of the Magnuson-Stevens Act, including regulations implementing the Crab Rationalization Program for crab fisheries in the Bering Sea and Aleutian Islands Area, and supersede State of Alaska regulations applicable to the commercial king and Tanner crab fisheries in the Exclusive Economic Zone (EEZ) of the Bering Sea and Aleutian Islands Area that are determined to be inconsistent with the FMP.
            (b) License Limitation Program. Commercial fishing for crab species not included in the Crab Rationalization Program for crab fisheries of the Bering Sea and Aleutian Islands Area remains subject to the License Limitation Program for the commercial crab fisheries in the Bering Sea and Aleutian Islands Area under part 679 of this chapter.
          
          
            § 680.2
            Definitions.
            In addition to the definitions in the Magnuson-Stevens Act, in 50 CFR part 600, and § 679.2 of this chapter, the terms used in this part have the following meanings:
            
              Adak community entity means the non-profit entity incorporated under the laws of the state of Alaska that represents the community of Adak and has a board of directors elected by the residents of Adak.
            
              Affiliation means a relationship between two or more entities, except for CDQ groups, in which one directly or indirectly owns or controls a 10 percent or greater interest in, or otherwise controls, another, or a third entity directly or indirectly owns or controls a 10 percent or greater interest in, or otherwise controls, both. For the purpose of this definition, the following terms are further defined:
            (1) Entity. An entity may be an individual, corporation, association, partnership, joint-stock company, trust, or any other type of legal entity, except for a CDQ group, any receiver, trustee in bankruptcy or similar official or liquidating agent, or any organized group of persons whether incorporated or not, that holds direct or indirect interest in:
            (i) Quota share (QS), processor quota share (PQS), individual fishing quota (IFQ), or individual processing quota (IPQ); or,
            (ii) For purposes of the economic data report (EDR), a vessel or processing plant operating in CR fisheries.
            (2) Indirect interest. An indirect interest is one that passes through one or more intermediate entities. An entity's percentage of indirect interest in a second entity is equal to the entity's percentage of direct interest in an intermediate entity multiplied by the intermediate entity's direct or indirect interest in the second entity.
            (3) Controls a 10 percent or greater interest. An entity controls a 10 percent or greater interest in a second entity if the first entity:
            (i) Controls a 10 percent ownership share of the second entity, or
            (ii) Controls 10 percent or more of the voting stock of the second entity.
            (4) Otherwise controls. (i) A PQS or IPQ holder otherwise controls QS or IFQ, or a QS or IPQ holder, if it has:
            (A) The right to direct, or does direct, the business of the entity which holds the QS or IFQ;
            (B) The right in the ordinary course of business to limit the actions of or replace, or does limit or replace, the chief executive officer, a majority of the board of directors, any general partner or any person serving in a management capacity of the entity which holds the QS or IFQ;
            (C) The right to direct, or does direct, the transfer of QS or IFQ;
            (D) The right to restrict, or does restrict, the day-to-day business activities and management policies of the entity holding the QS or IFQ through loan covenants;
            (E) The right to derive, or does derive, either directly, or through a minority shareholder or partner, and in favor of a PQS or IPQ holder, a significantly disproportionate amount of the economic benefit from the holding of QS or IFQ;
            (F) The right to control, or does control, the management of, or to be a controlling factor in, the entity holding QS or IFQ;
            (G) The right to cause, or does cause, the sale of QS or IFQ;
            (H) Absorbs all of the costs and normal business risks associated with ownership and operation of the entity holding QS or IFQ; and
            (I) Has the ability through any other means whatsoever to control the entity that holds QS or IFQ.
            (ii) Other factors that may be indica of control include, but are not limited to the following:
            (A) If a PQS or IPQ holder or employee takes the leading role in establishing an entity that will hold QS or IFQ;
            (B) If a PQS or IPQ holder has the right to preclude the holder of QS or IFQ from engaging in other business activities;
            (C) If a PQS or IPQ holder and QS or IFQ holder use the same law firm, accounting firm, etc.;
            (D) If a PQS or IPQ holder and QS or IFQ holder share the same office space, phones, administrative support, etc.;
            (E) If a PQS or IPQ holder absorbs considerable costs and normal business risks associated with ownership and operation of the QS or IFQ holdings;
            (F) If a PQS or IPQ holder provides the start up capital for the QS or IFQ holder on less than an arm's-length basis;
            (G) If a PQS or IPQ holder has the general right to inspect the books and records of the QS or IFQ holder; and
            (H) If the PQS or IPQ holder and QS or IFQ holder use the same insurance agent, law firm, accounting firm, or broker of any PQS or IPQ holder with whom the QS or IFQ holder has entered into a mortgage, long-term or exclusive sales or marketing agreement, unsecured loan agreement, or management agreement.
            
              Arbitration IFQ means:
            
            (1) Class A catcher vessel owner (CVO) IFQ held by a person who is not a holder of PQS or IPQ and who is not affiliated with any holder of PQS or IPQ, and
            (2) IFQ held by an FCMA cooperative.
            
              Arbitration QS means CVO QS held by a person who is not a holder of PQS or IPQ and is not affiliated with any holder of PQS or IPQ.
            
              Arbitration System means the system established by the contracts required by § 680.20, including the process by which the Market Report and Non-Binding Price Formula are produced, the negotiation approaches, the Binding Arbitration process, and fee collection.
            
              Assessed value means the most recent value for a vessel and gear provided in a marine survey.
            
              Auditor means an examiner employed by, or under contract to, the data collection agent to verify data submitted in an economic data report.
            
              Blind data means any data collected from the economic data report by the data collection agent that are subsequently amended by removing personal identifiers, including, but not limited to social security numbers, crew permit numbers, names and addresses, Federal fisheries permit numbers, Federal processor permit numbers, Federal tax identification numbers, State of Alaska vessel registration and permit numbers, and by adding in their place a nonspecific identifier.
            
              Box size means the capacity of a crab-packing container in kilograms or pounds.
            
              BSAI crab means those crab species governed under the Fishery Management Plan (FMP) for Bering Sea/Aleutian Islands King and Tanner Crabs.
            
              BSAI Crab Capacity Reduction Program means the program authorized by Public Law 106-554, as Amended by Public Law 107-20 and Public Law 107-117.
            
              BSAI crab fisheries means those crab fisheries governed under the Fishery Management Plan (FMP) for Bering Sea/Aleutian Islands King and Tanner Crabs.
            
              Captain means, for the purposes of the EDR, a vessel operator.
            
              Catcher/processor (CP) means a vessel that is used for catching crab and processing that crab.
            
              Catcher vessel means a vessel that is used for catching crab and that does not process crab on board.
            
              CDQ community means a community identified as eligible for the CDQ Program under 16 U.S.C. 1855(i)(1)(A). CDQ communities are listed in Table 7 to 50 CFR part 679.
            
              CDQ group means an entity identified as eligible for the CDQ Program under 16 U.S.C. 1855(i)(1)(A). CDQ groups are listed in Table 7 to 50 CFR part 679.
            
              Committed IFQ means:
            (1) Any Arbitration IFQ for which the holder of such IFQ has agreed or committed to delivery of crab harvested with the IFQ to the holder of previously uncommitted IPQ and for which the holder of the IPQ has agreed to accept delivery of that crab, regardless of whether such agreement specifies the price or other terms for delivery, or
            (2) Any Arbitration IFQ for which, on or after the date which is 25 days prior to the opening of the first crab fishing season in the crab QS fishery for such IFQ, the holder of the IFQ has unilaterally committed to delivery of crab harvested with the IFQ to the holder of previously uncommitted IPQ, regardless of whether the IFQ and IPQ holders have reached an agreement that specifies the price or other terms for delivery.
            
              Committed IPQ means any IPQ for which the holder of such IPQ has received a commitment of delivery from a holder of Arbitration IFQ such that the Arbitration IFQ is committed IFQ, regardless of whether the Arbitration IFQ and IPQ holders have reached an agreement that specifies the price or other terms for delivery.
            
              Converted CPO QS means CPO QS for the BBR and BSS crab QS fisheries that is issued to the entities defined in § 680.40(c)(5)(ii), (c)(5)(iii), or (c)(5)(iv) based on the procedures established in § 680.40(c)(5).
            
              CP standard price means price, expressed in U.S. dollars per raw crab pound, for all CR crab landed by a CP as determined for each crab fishing year by the Regional Administrator and documented in a CP standard price list published by NMFS.
            
              Crab cost recovery fee liability means that amount of money, in U.S. dollars, owed to NMFS by a CR allocation holder or RCR as determined by multiplying the appropriate ex-vessel value of the amount of CR crab debited from a CR allocation by the appropriate crab fee percentage.
            
              Crab fee percentage means that positive number no greater than 3 percent determined for each crab fishing year by the Regional Administrator and used to calculate the crab cost recovery fee liability for a CR allocation holder or RCR under the Crab Rationalization Program.
            
              Crab fishing year means the period from July 1 of one calendar year through June 30 of the following calendar year.
            
              Crab grade means a grading system to describe the quality of crab.
            (1) Grade 1 means standard or premium quality crab, and
            (2) Grade 2 means below standard quality crab.
            
              Crab harvesting cooperative, for the purposes of this part 680, means a group of crab QS holders who have chosen to form a crab harvesting cooperative, under the requirements of § 680.21, in order to combine and collectively harvest their crab IFQ through a crab harvesting cooperative IFQ permit issued by NMFS.
            
              Crab harvesting cooperative IFQ means the annual catch limit of IFQ crab that may be harvested by a crab harvesting cooperative that is lawfully allocated a harvest privilege for a specific portion of the TAC of a crab QS fishery.
            
              Crab individual fishing quota (crab IFQ) means the annual catch limit of a crab QS fishery that may be harvested by a person who is lawfully allocated a harvest privilege for a specific portion of the TAC of a crab QS fishery with the following designations or with the designation as a crab IFQ hired master:
            (1) Catcher vessel crew (CVC) IFQ means crab IFQ derived from QS initially issued to persons who historically held CFEC crab permits and signed fish tickets for qualifying landings based on pounds delivered raw; to annually harvest, but not process, CR crab onboard the vessel used to harvest that crab.
            (2) Catcher vessel owner (CVO) IFQ means crab IFQ derived from QS initially issued to persons who held LLP crab permits and had qualifying landings based on pounds delivered raw; to annually harvest, but not process, CR crab onboard the vessel used to harvest that crab.
            (i) Class A IFQ means IFQ that is required to be delivered to a processor holding unused IPQ.
            (ii) Class B IFQ means IFQ that is not required to be delivered to a processor holding unused IPQ.
            (3) Catcher/processor owner (CPO) IFQ means crab IFQ derived from QS initially issued to persons who held LLP crab permits and had qualifying landings derived from landings processed at sea, to annually harvest and process CR crab.
            (4) Catcher/processor crew (CPC) IFQ means crab IFQ derived from QS initially issued to persons who historically held CFEC crab permits and signed fish tickets for qualifying landings based on landings processed at sea, to annually harvest and process CR crab.
            
              Crab IFQ hired master means a person who holds a crab IFQ hired master permit issued under § 680.4.
            
              Crab IFQ permit holder means the person identified on an IFQ permit.
            
              Crab LLP license history means, for any particular crab LLP license, the legal landings made on the vessel(s) that was used to qualify for that LLP license and any legal landings made under the authority of that LLP license.
            
              Crab quota share (crab QS) means a permit the face amount of which is used as the basis for the annual calculation and allocation of a person's crab IFQ with the following designations:
            (1) Catcher vessel crew (CVC) QS means a permit that yields CVC IFQ.
            (2) Catcher vessel owner (CVO) QS means a permit that yields CVO IFQ.
            (3) Catcher/processor owner (CPO) QS means a permit that yields CPO IFQ.
            (4) Catcher/processor crew (CPC) QS means a permit that yields CPC IFQ.
            
              Crab QS fishery means those CR fisheries under Table 1 to this part that require the use of QS and PQS, and their resulting IFQ and IPQ, to harvest and receive IFQ crab.
            
              Crab QS program means the program that allocates QS and PQS, and their resulting IFQ and IPQ, for CR crab of the BSAI off Alaska and governed by regulations under this part.
            
              Crab QS regional designation means the designation of QS or PQS and their resulting IFQ and IPQ subject to regional delivery requirements in this part.
            
              Crab Rationalization (CR) allocation means any allocation of CR crab authorized under the CR Program.
            
              Crab Rationalization (CR) crab means those crab species in the crab fisheries subject to management under the Crab Rationalization Program described in Table 1 to this part.
            
              Crab Rationalization (CR) fisheries means those fisheries defined in Table 1 to part 680.
            
              Crab Rationalization (CR) Program means the crab QS program plus the CDQ and the Adak community allocation programs, including all management, monitoring, and enforcement components, for BSAI king and Tanner crabs governed by the regulations of this part.
            
              Crew means:
            (1) Any individual, other than the fisheries observers, working on a vessel that is engaged in fishing.
            (2) For the purposes of the EDR, each employee on a vessel, excluding the captain and fisheries observers, that participated in any CR fishery.
            
              Custom processing means processing of crab by a person undertaken on behalf of another person.
            
              Data collection agent (DCA) means the entity selected by the Regional Administrator to distribute an EDR to a person required to complete it, to receive the completed EDR, to review and verify the accuracy of the data in the EDR, and to provide those data to authorized recipients.
            
              Days at sea means, for the purposes of the EDR, the number of days spent at sea while fishing for crab, including travel time to and from fishing grounds.
            
              Economic data report (EDR) means the report of cost, labor, earnings, and revenue data for catcher vessels, catcher/processors, shoreside crab processors, and stationary floating crab processors participating in CR fisheries.
            
              Eligible community resident means, for purposes of the Crab QS program, any individual who:
            (1) Is a citizen of the United States;
            (2) Has maintained a domicile in the ECC, from which the individual requests to lease crab IFQ, for at least 12 consecutive months immediately preceding the time when the assertion of residence is made and who is not claiming residency in another community, state, territory, or country; and
            (3) Is otherwise eligible to receive crab QS or IFQ by transfer.
            
              Eligible crab community (ECC) means a community in which at least 3 percent of the initial allocation of processor quota share of any crab fishery is allocated. The specific communities are:
            (1) CDQ Communities.
            (i) Akutan;
            (ii) False Pass;
            (iii) St. George; and
            (iv) St. Paul.
            (2) Non-CDQ Communities.
            (i) Unalaska/Dutch Harbor;
            (ii) Kodiak;
            (iii) King Cove;
            (iv) Port Moller; and
            (v) Adak.
            
              Eligible crab community (ECC) entity means a non-profit organization specified under § 680.41(j)(2) that is designated by the governing body of an ECC, other than Adak, to represent it for the purposes of engaging in the right of first refusal of transfer of crab PQS or IPQ outside the ECC under contract provisions set forth under section 313(j) of the Magnuson-Stevens Act. For those ECCs that also are CDQ communities, the ECC entity is the CDQ group to which the ECC is a member.
            
              Eligible crab community organization (ECCO) means a non-profit organization that represents at least one ECC, as defined in this part, and that has been approved by the Regional Administrator to obtain by transfer and hold crab QS and to lease the resulting IFQ on behalf of an ECC.
            
              Ex-vessel value means:
            (1) For the shoreside processing sector. The total U.S. dollar amount of all compensation, monetary and non-monetary, including any retroactive payments, received by a CR allocation holder for the purchase of any CR crab debited from the CR allocation described in terms of raw crab pounds.
            (2) For the catcher/processor sector. The total U.S. dollar amount of CR crab landings as calculated by multiplying the number of raw crab pounds debited from the CR allocation by the appropriate CP standard price determined by the Regional Administrator.
            
              FCMA cooperative, for the purposes of this part 680, means a cooperative formed in accordance with the Fishermen's Collective Marketing Act of 1934 (15 U.S.C. 521).
            
              Finished pounds means the total weight, in pounds, of processed product, not including the container.
            
              Fishing trip for purposes of § 680.7(e)(2) means the period beginning when a vessel operator commences harvesting crab in a crab QS fishery and ending when the vessel operator offloads or transfers any processed or unprocessed crab in that crab QS fishery from that vessel.
            
              IFQ account means the amount of crab IFQ in raw crab pounds that is held by a person at any particular time for a crab QS fishery, sector, region, and class.
            
              IFQ crab means crab species listed in Table 1 to this part subject to management under the crab QS program.
            
              Individual processor quota (IPQ) means the annual amount of crab, in pounds, representing a specific portion of the TAC for a crab QS fishery, that may be received for processing by a person who is lawfully allocated PQS or IPQ.
            
              Initial processor quota share (PQS) pool means the total number of PQS units for each crab QS fishery which is the basis of initial PQS allocations.
            
              Initial quota share (QS) pool means the total number of non-processor QS units for each crab QS fishery which is the basis of initial QS allocations.
            
              IPQ account means the amount of crab IPQ in raw crab pounds that is held by a person at any particular time for a crab QS fishery and region.
            
              Landing means the transfer of raw crab harvested by a vessel prior to that crab being reported on a CR crab landing report.
            (1) For catcher/processors, the amount of crab retained during a reporting period constitutes a landing.
            (2) For catcher vessels, the amount of crab removed from the boat at a single location/time constitutes a landing.
            
              Lease of QS/IFQ or PQS/IPQ means a temporary, annual transfer of crab IFQ or IPQ without the underlying QS or PQS.
            
              Leaseholder means, for purposes of the EDR, a person who:
            (1) Is identified as the leaseholder in a written lease of a catcher vessel, catcher/processor, shoreside crab processor, or stationary floating crab processor, or
            (2) Pays the expenses of a catcher vessel, catcher/processor, shoreside crab processor, or stationary floating crab processor, or
            (3) Claims expenses for the catcher vessel, catcher/processor, shoreside crab processor, or stationary floating crab processor as a business expense on schedule C of his/her Federal income tax return or on a state income tax return.
            
              Magnuson-Stevens Act means the Magnuson-Stevens Fishery Conservation and Management Act, as amended (16 U.S.C. 1801 et seq.).
            
              Mutual Agreement means, for purposes of the Arbitration System, the consent and agreement of Arbitration Organizations that represent an amount of Arbitration QS equal to more than 50 percent of all the Arbitration QS in a fishery, and an amount of PQS equal to more than 50 percent of all the PQS in a fishery based upon the Annual Arbitration Organization Reports.
            
              Newly constructed vessel means, for the purposes of initial QS issuance, a vessel on which the keel was laid by June 10, 2002.
            
              Official crab rationalization record means the information prepared by the Regional Administrator about the legal landings and legal processing by vessels and persons in the BSAI crab fisheries during the qualifying periods specified at § 680.40.
            
              Processing, or to process means the preparation of, or to prepare, crab to render it suitable for human consumption or storage. This includes, but is not limited to: Cooking, canning, butchering, sectioning, freezing or icing.
            
              Processor quota share (PQS) means a permit the face amount of which is used as the basis for the annual calculation and allocation of IPQ.
            
              Raw crab pounds means the weight of raw crab in pounds when landed.
            
              Registered crab receiver (RCR) means a person holding an RCR Permit issued by the Regional Administrator.
            
              Retain means to fail to return crab to the sea after a reasonable opportunity to sort the catch.
            
              Right of First Refusal (ROFR) means the civil contract provisions set forth under section 313(j) of the Magnuson-Stevens Act between the holders of PQS and IPQ and ECC entities, other than Adak, for the opportunity of ECCs to exercise the right to purchase or lease PQS or IPQ proposed to be transferred by a holder of PQS or IPQ in an ECC.
            
              Seafood Marketing Association Assessment (SMAA) means the seafood processing assessment collected by processing firms and buyers from fishery harvesters for the State of Alaska.
            
              Share payment means an amount of monetary compensation (not salary or wages) based on gross or net earnings of a BSAI crab fishing vessel.
            
              Shoreside crab processor means any person or vessel that receives, purchases, or arranges to purchase unprocessed crab, except a catcher/processor or a stationary floating crab processor.
            
              Sideboards (see § 680.22).
            
              Stationary floating crab processor (SFCP) means a vessel of the United States that remains anchored or otherwise remains stationary while receiving or processing crab in the waters of the State of Alaska.
            
              Uncommitted IFQ means any Arbitration IFQ that is not Committed IFQ.
            
              Uncommitted IPQ means any IPQ that is not Committed IPQ.
            
              U.S. Citizen means:
            
            (1) Any individual who is a citizen of the United States; or
            (2) Any corporation, partnership, association, or other entity that is organized under Federal, state, or local laws of the United States or that may legally operate in the United States.
            [70 FR 10241, Mar. 2, 2005, as amended at 73 FR 29982, May 23, 2008; 73 FR 35088, June 20, 2008; 73 FR 76189, Dec. 15, 2008; 74 FR 41095, Aug. 14, 2009; 77 FR 6503, Feb. 8, 2012; 82 FR 52014, Nov. 9, 2017]
          
          
            § 680.3
            Relation to other laws.
            (a) King and Tanner crab. (1) Additional laws and regulations governing the conservation and management of king crab and Tanner crab in the BSAI area are contained in 50 CFR part 679, Alaska Statutes at A.S. 16, and Alaska Administrative Code at 5 AAC Chapters 34, 35, and 39.
            (2) The Alaska Administrative Code (at 5 AAC 39.130) governs reporting and permitting requirements using the ADF&G “Intent to Operate” registration form and “Fish Tickets.”
            (b) Sport, personal use, and subsistence. (1) For State of Alaska statutes and regulations governing sport and personal use crab fishing other than subsistence fishing, see Alaska Statutes, Title 16—Fish and Game; 5 AAC Chapters 47 through 77.
            (2) For State of Alaska statutes and regulations governing subsistence fishing for crab, see Alaska Statutes, Title 16—Fish and Game; 5 AAC 02.001 through 02.625.
          
          
            § 680.4
            Permits.
            (a) General information. Persons participating in the CR fisheries are required to possess the permits described in this section.
            (1) Approval. Approval of applications under this part may be conditioned on the payment of fees under § 680.44 or the submission of an EDR as described under § 680.6.
            (2) Issuance. The Regional Administrator may issue or amend any permits under this section or under § 680.21 annually or at other times as needed under this part.
            (3) Transfer. Crab QS and PQS permits issued under § 680.40 and Crab IFQ and IPQ permits issued under this section are transferable, as provided under § 680.41. Crab IFQ hired master permits, Federal crab vessel permits, and RCR permits issued under this section are not transferable.
            (4) Inspection. The holder of a Federal crab vessel permit, crab IFQ permit, crab IPQ permit, or crab IFQ hired master permit, must present a legible copy of the permit on request of any authorized officer or RCR receiving a crab IFQ landing. A legible copy of the RCR permit must be present at the location of a crab IFQ landing and an individual representing the RCR must make the RCR permit available for inspection on request of any authorized officer.
            (b) Crab QS permit. (1) Crab QS is issued by the Regional Administrator to persons who qualify for an initial allocation under § 680.40 or receive QS by transfer under § 680.41. Once issued, a crab QS permit is valid until modified under paragraph (b)(2) or (b)(3) of this section, or by transfer under § 680.41; or until the permit is revoked, suspended, or modified pursuant to § 679.43 of this chapter or under 15 CFR part 904. To qualify for a crab QS permit, the applicant must be a U.S. citizen.

            (2) Each unit of Crab QS initially issued under § 680.40 for the Bering Sea Tanner crab (Chionoecetes bairdi) CR fishery shall be reissued as one unit of Eastern Bering Sea Tanner crab (EBT) QS and one unit of Western Bering Sea Tanner crab (WBT) QS.
            (3) A converted CPO QS permit is valid until the end of the crab fishing year for which the permit is issued.
            (c) Crab PQS permit. (1) Crab PQS is issued by the Regional Administrator to persons who successfully apply for an initial allocation under § 680.40 or receive PQS by transfer under § 680.41. Once issued, a crab PQS permit is valid until modified under paragraph (c)(2) of this section, or by transfer under § 680.41; or until the permit is revoked, suspended, or modified pursuant to § 679.43 of this chapter or under 15 CFR part 904.

            (2) Each unit of Crab PQS initially issued under § 680.40 for the Bering Sea Tanner crab (Chionoecetes bairdi) CR fishery shall be reissued as one unit of Eastern Bering Sea Tanner crab (EBT) PQS and one unit of Western Bering Sea Tanner crab (WBT) PQS.
            (d) Crab IFQ permit. (1) A crab IFQ permit authorizes the person identified on the permit to harvest crab in the fishery identified on the permit at any time the fishery is open during the crab fishing year for which the permit is issued, subject to conditions of the permit. A crab IFQ permit is valid under the following circumstances:
            (i) Until the end of the crab fishing year for which the permit is issued;
            (ii) Until the amount harvested is equal to the amount specified on the permit;
            (iii) Until the permit is modified by transfers under § 680.41; or
            (iv) Until the permit is revoked, suspended, or modified pursuant to § 679.43 or under 15 CFR part 904.
            (2) A legible copy of the crab IFQ permit must be carried on board the vessel used by the permitted person at all times that IFQ crab are retained on board.
            (3) On an annual basis, the Regional Administrator will issue a crab IFQ permit to a person who submits a complete Application for Annual Crab Individual Fishing Quota (IFQ) Permit, described at paragraph (f) of this section, that is subsequently approved by the Regional Administrator.
            (4) To qualify for a crab IFQ permit, the applicant must be a U.S. Citizen.
            (e) Crab IPQ permit. (1) A crab IPQ permit authorizes the person identified on the permit to receive/process the IPQ crab identified on the permit during the crab fishing year for which the permit is issued, subject to conditions of the permit. A crab IPQ permit is valid under the following circumstances:
            (i) Until the end of the crab fishing year for which the permit is issued;
            (ii) Until the amount received/processed is equal to the amount specified on the permit;
            (iii) Until the permit is modified by transfers under § 680.41; or
            (iv) Until the permit is revoked, suspended, or modified pursuant to § 679.43 or under 15 CFR part 904.
            (2) A legible copy of the crab IPQ permit authorizing receiving/processing of IFQ crab must be retained on the premises or vessel used by the permitted person to process the IFQ crab at all times that IFQ crab are retained on the premises or vessel.

            (3) On an annual basis, the Regional Administrator will issue a crab IPQ permit to a person who submits a complete Application for Annual Crab Individual Processing Quota (IPQ) Permit, described at paragraph (f) of this section, that is subsequently approved by the Regional Administrator.
            
            (f) Contents of annual applications for crab IFQ and IPQ permits. (1) A complete application must be received by NMFS no later than June 15 (or postmarked by this date, if sent via U.S. mail or a commercial carrier) for the upcoming crab fishing year for which a person is applying to receive IFQ or IPQ. If a complete application is not received by NMFS by this date, or postmarked by this date, the person will not receive IFQ or IPQ for the upcoming crab fishing year. In the event that NMFS has not received a complete and timely application by June 15, NMFS will presume that the application was timely filed if the applicant can provide NMFS with proof of timely filing.
            (2) For the application to be considered complete, all fees required by NMFS must be paid, and any EDR required under § 680.6 must be submitted to the DCA. In addition, the applicant must include the following information:
            (i) Applicant information. Enter applicant's name and NMFS Person ID; applicant's date of birth or, if a non-individual, date of incorporation; applicant's social security number (optional) or tax identification number; applicant's permanent business mailing address and any temporary mailing address the applicant wishes to use; and applicant's business telephone number, facsimile number, and e-mail address.
            (ii) Crab IFQ or IPQ permit identification. Indicate the type of crab IFQ or IPQ permit for which applicant is applying by QS fishery(ies) and indicate (YES or NO) whether applicant has joined a crab harvesting cooperative. If YES, enter the name of the crab harvesting cooperative(s) the applicant has joined for each crab fishery.
            (iii) Identification of ownership interests. If the applicant is not an individual, provide the names of all persons, to the individual level, holding an ownership interest in the entity and the percentage ownership each person and individual holds in the applicant.
            (iv) Certification of ROFR contract for crab IPQ permit. Indicate (YES or NO) whether any of the IPQ for which the applicant is applying to receive is subject to right of first refusal (ROFR). If YES certify (YES or NO) whether there is a ROFR contract currently in place between the applicant and the ECC entity holding the ROFR for the IPQ that includes the required ROFR contract terms specified in Chapter 11 section 3.4.4.1.2 of the Fishery Management Plan for Bering Sea/Aleutian Islands King and Tanner Crabs.
            (v) Documentation of affiliation. Complete a documentation of affiliation declaring any and all affiliations, as the term “affiliation” is defined at § 680.2. A documentation of affiliation includes affirmations by the applicant pertaining to relationships that may involve direct or indirect ownership or control of the delivery of IFQ crab and any supplemental documentation deemed necessary by NMFS to determine whether an affiliation exists. Indicate whether any entity that holds PQS or IPQ is affiliated with the applicant, as affiliation is defined in § 680.2. If the applicant is considered affiliated, the applicant must provide a list of all PQS or IPQ holders with which he/she is affiliated, including full name, business mailing address, and business telephone number.
            (vi) Certification of applicant. The applicant must sign and date the application certifying that all information is true, correct, and complete to the best of his/her knowledge and belief. Print the name of the applicant. If the application is completed by an authorized representative, proof of authorization must accompany the application.
            (g) Crab IFQ hired master permit. (1) A crab IFQ hired master permit is issued on an annual basis and authorizes the individual identified on the permit to harvest and land IFQ crab for debit against the specified crab IFQ permit until the crab IFQ hired master permit expires or is revoked, suspended, or modified pursuant to § 679.43 or under 15 CFR part 904, or on request of the crab IFQ permit holder.

            (2) A legible copy of the crab IFQ hired master permit must be on board the vessel used by the hired master to harvest IFQ crab at all times IFQ crab are retained on board. Except as specified in § 680.42, an individual who is issued a crab IFQ hired master permit must remain aboard the vessel used to harvest IFQ crab, specified under that permit, during the crab fishing trip and at the landing site until all crab harvested under that permit are offloaded and the landing report for IFQ crab is completed.
            (h) Contents of application for crab IFQ hired master permit. In order for the application to be considered complete, a copy of the USCG Abstract Of Title or Certificate Of Documentation must be included with this application to demonstrate percent of vessel ownership by the IFQ permit holder. A complete application for a crab IFQ hired master permit must include the following information:
            (1) Purpose of application. Indicate whether the application is to add or to delete a hired master and identification of crab IFQ permit(s) for which this application is submitted.
            (2) IFQ permit holder information. Enter permit holder's name, NMFS Person ID, and social security number (optional) or tax identification number; permit holder's permanent or temporary business mailing address; and permit holder's business telephone number, facsimile number, and e-mail address (if available).
            (3) Identification of vessel upon which crab IFQ will be harvested. Enter the vessel's name, ADF&G vessel registration number, and USCG documentation number. Indicate whether (YES or NO) the permit holder has at least a 10 percent ownership interest in the vessel the crab IFQ hired master will use to fish permit holder's IFQ crab. If YES, provide documentation of IFQ permit holder's 10 percent ownership interest.
            (4) IFQ hired master permit holder information. Complete a separate section for each crab IFQ hired master. Enter the hired master's name, NMFS Person ID, social security number (optional) or tax identification number, and date of birth; hired master's permanent or temporary business mailing address; and hired master's business telephone number, facsimile number, and e-mail address (if available).
            (5) Applicant certification. The applicant must sign and date the application certifying that all information is true, correct, and complete to the best of his/her knowledge and belief. If the application is completed by an authorized representative, then authorization must accompany the application.
            (i) RCR permit. (1) An RCR permit is issued on an annual basis. An RCR permit is valid during the crab fishing year for which it is issued until the RCR permit expires or is revoked, suspended, or modified pursuant to § 679.43 or under 15 CFR part 904.
            (2) An RCR permit is required for any person who receives unprocessed CR crab from the person(s) who harvested the crab, the owner or operator of a vessel that processes CR crab at sea, any person holding IPQ, and any person required to submit a Departure Report under 50 CFR 679.5(l)(4).
            (j) Contents of application for RCR permit. For the application to be considered complete, all fees required by NMFS must be paid, and any EDR required under § 680.6 must be submitted to the DCA. In addition, the applicant must include the following information:
            (1) Purpose of application. Indicate whether the application is a request for a new RCR permit, a renewal of an existing RCR permit, or an amendment to an existing RCR permit. If a renewal of or amendment to an existing RCR permit, include the applicant's RCR permit number.
            (2) Applicant identification. Enter applicant's name and NMFS Person ID; applicant's social security number or tax ID number (required); name of contact person for the applicant, if applicant is not an individual; applicant's permanent business mailing address; and business telephone number, facsimile number, and e-mail address (if available).
            (3) Type of activity. Select type of receiving or processing activity and whether catcher/processor or shoreside processor.
            (4) Individual responsible for submission of EDR. Enter the name of the designated representative submitting the EDR on behalf of the RCR, if an EDR is required at § 680.6. If different from the RCR's contact information, also enter the designated representative's business mailing address, telephone number, facsimile number, and e-mail address (if available).
            
            (5) Application certification. The applicant must sign and date the application certifying that all information is true, correct, and complete to the best of his/her knowledge and belief. If the application is completed by an authorized representative, then proof of authorization must accompany the application.
            (k) Federal crab vessel permit. The owner of a vessel must have a Federal crab vessel permit on board that vessel when used to fish for CR crab.
            (1) A Federal crab vessel permit is issued on an annual basis to the owner of the vessel and is in effect from the date of issuance through the end of the crab fishing year for which the permit was issued, unless it is revoked, suspended, or modified under § 600.735 or § 600.740.
            (2) A Federal crab vessel permit may not be surrendered at any time during the crab fishing year for which it was issued.
            (3) A Federal crab vessel permit issued under this paragraph is not transferable or assignable and is valid only for the vessel for which it is issued.
            (4) To qualify for a Federal crab vessel permit, the applicant must be a U.S. Citizen.
            (5) The holder of a Federal crab vessel permit must submit an amended application for a Federal crab vessel permit within 10 days of the date of change in: the ownership of the vessel (a copy of the current USCG documentation for the vessel showing the change in ownership must accompany the amended application), or the individual responsible for submission of the EDR on behalf of the vessel's owner(s).
            (l) Contents of application for federal crab vessel permit. For the application to be considered complete, all fees required by NMFS must be paid, and any EDR required under § 680.6 must be submitted to the DCA. Also, if ownership of the vessel has changed or if the permit application for a vessel to which a Federal crab vessel permit has never been issued, a copy of the USCG Abstract Of Title or Certificate Of Documentation. In addition the applicant must include the following information:
            (1) Purpose of application. Indicate whether the application is a request for a new permit, a renewal of an existing permit, or an amendment to an existing permit. If a renewal of or amendment to an existing permit, include the current Federal crab vessel permit number.
            (2) Contact owner information. The name(s), permanent business mailing address, social security number (voluntary) or tax ID number, business telephone number, business facsimile number, business e-mail address (if available) of all vessel owners, and the name of any person or company (other than the owner) that manages the operation of the vessel.
            (3) Vessel information. Enter the vessel's name and home port (city and state); ADF&G processor code, if vessel is a catcher/processor or stationary floating crab processor; whether a vessel of the United States; USCG documentation number; ADF&G vessel registration number; and vessel's LOA (in feet), registered length (in feet), gross tonnage, net tonnage, and shaft horsepower. Indicate all types of operations the vessel may conduct during a crab fishing year.
            (4) Designated representative for EDR. Enter the name of the designated representative who is responsible for completion and submission of the EDR, and the representative's business mailing address, telephone number, facsimile number, and e-mail address (if available).
            (5) Applicant certification. The applicant must sign and date the application certifying that all information is true, correct, and complete to the best of his/her knowledge and belief. Print the applicant name. If the application is completed by an authorized representative, then authorization must accompany the application.
            (m) Annual crab harvesting cooperative IFQ permit. See § 680.21.
            (n) Contents of annual application for converted CPO QS/IFQ permit. (1)(i) A complete application must be received by NMFS no later than June 15 (or postmarked by this date, if sent via U.S. mail or a commercial carrier) for the upcoming crab fishing year for which a person or crab harvesting cooperative is applying to receive converted CPO QS and the IFQ derived from that converted CPO QS. If a complete application is not received by NMFS by this date, or postmarked by this date, the person or crab harvesting cooperative will not receive converted CPO QS and the IFQ derived from that converted CPO QS for the upcoming crab fishing year. In the event that NMFS has not received a complete and timely application by June 15, NMFS will presume that the application was timely filed if the applicant can provide NMFS with proof of timely filing.
            (ii) To receive converted CPO QS/IFQ this application must be accompanied by a timely and complete application for crab IFQ/IPQ described at paragraph (f) of this section or a timely and complete application for a crab harvesting cooperative IFQ permit described at paragraph (m) of this section.
            (2) For the application to be considered complete, all fees required by NMFS must be paid, and any EDR required under § 680.6 must be submitted to the DCA. In addition, the applicant must include the following information (see paragraphs (n)(2)(i) through (v) of this section):
            (i) Entity identification. Indicate the entity (Entity A, B, or C) described in § 680.40(c)(5)(ii) through (c)(5)(iv) for which you are applying to receive converted CPO QS.
            (ii) Applicant information. Enter applicant's name and NMFS Person ID; applicant's permanent business mailing address and any temporary mailing address the applicant wishes to use; and applicant's business telephone number, facsimile number, and e-mail address.
            (A) For Entity A or B:
            (1) Identify the amount of CVO QS in either the BBR or BSS crab QS fishery with a North Region designation for issuance as converted CPO QS; and
            (2) Identify the amount of PQS in either the BBR or BSS crab QS fishery initially issued to you by NMFS with a North Region designation for issuance as converted CPO QS.
            (B) For Entity C:
            (1) Identify the amount of CVO QS in either the BBR or BSS crab QS fishery initially issued to you by NMFS with a North Region designation for issuance as converted CPO QS; and
            (2) Identify the amount of PQS in either the BBR or BSS crab QS fishery with a North Region designation for issuance as converted CPO QS.
            (iii) Affiliate information for Entities A and B. (A) For Entities A and B described in § 680.40(c)(5)(ii) and (c)(5)(iii), indicate the permanent business mailing address and any temporary mailing address, business telephone number, facsimile number, and e-mail address of any person who is affiliated with you based on information provided in an annual application for IFQ/IPQ that is approved by the Regional Administrator for that crab fishing year
            (B) Indicate the amount of PQS in either the BBR or BSS crab QS fishery initially issued to that person with a North Region designation for issuance as converted CPO QS.
            (C) Indicate the amount of CVO QS in either the BBR or BSS crab QS fishery with a North Region designation held by the affiliate for issuance as converted CPO QS.
            (iv) Affiliate information for Entity C. (A) For Entity C described in § 680.40(c)(5)(iv), indicate the permanent business mailing address and any temporary mailing address, business telephone number, facsimile number, and e-mail address of any person who is affiliated with you based on information provided in an annual application for IFQ/IPQ that is approved by the Regional Administrator for that crab fishing year.
            (B) Indicate the amount of PQS in either the BBR or BSS crab QS fishery with a North Region designation for issuance as converted CPO QS.
            (C) Indicate the amount of CVO QS in either the BBR or BSS crab QS fishery initially issued to the affiliate with a North Region designation for issuance as converted CPO QS.
            (v) Certification of applicant and affiliates. The applicant and any persons who are affiliated with the applicant and named on the application must sign and date the application certifying that all information is true, correct, and complete to the best of his/her knowledge and belief. If the application is completed by an authorized representative, proof of authorization must accompany the application.
            (o) Exemption from Western Aleutian Islands golden king crab West regional delivery requirements—(1) Request for an Annual Exemption from Western Aleutian Islands golden king crab West regional delivery requirements. The eligible contract signatories (see qualifications at § 680.4(o)(2)(i)) may submit an application to NMFS to request that NMFS exempt West designated IFQ and West designated IPQ for the Western Aleutian Islands golden king crab (WAG) fishery from the West regional delivery requirements at § 680.7(a)(2) and (a)(4). All eligible contract signatories must submit one completed copy of the application form. The application must be submitted to NMFS using one of the following methods:
            (i) Mail: Regional Administrator, c/o Restricted Access Management Program, NMFS, P.O. Box 21668, Juneau, AK 99802-1668; or
            (ii) Fax: 907-586-7354; or
            (iii) Hand delivery or carrier: NMFS, Room 713, 709 West 9th Street, Juneau, AK 99801.
            (2) Application form. The application form is available on the NMFS Alaska region Web site (http://alaskafisheries.noaa.gov) or from NMFS at the address in paragraph (o)(1)(i) of this section. All information fields on the application form must be accurately completed, including—
            (i) Identification of eligible contract signatories. Full name of each eligible contract signatory; NMFS person ID; and appropriate information that documents the signatories meet the requirements. If the application is completed by an individual who is the authorized representative, then documentation demonstrating the authorization must accompany the application. Eligible contract signatories are—
            (A) QS holders: Any person that holds in excess of 20 percent of the West designated WAG QS at the time the contract was signed, or their authorized representative.
            (B) PQS holders: Any person that holds in excess of 20 percent of the West designated WAG PQS at the time the contract was signed, or their authorized representative.
            (C) Municipalities: designated officials from both the City of Adak and the City of Atka or an authorized representative.
            (ii) Affidavit affirming master contract has been signed. Each eligible contract signatory, as described in paragraph (o)(2)(i) of this section, must sign and date an Affidavit affirming that a master contract has been signed to authorize the completion of the application to request that NMFS exempt West designated IFQ and West designated IPQ for the WAG fishery from the West regional delivery requirements. The eligible contract signatories must affirm on the Affidavit that all information is true, correct, and complete to the best of his or her knowledge and belief.
            (3) Effective date. A completed application must be approved by NMFS before any person may use WAG IFQ or IPQ with a West regional designation outside of the West region during a crab fishing year. If approved, the effective date of the exemption is the date the application was approved by NMFS. Any delivery of WAG IFQ or IPQ with a West regional designation outside of the West region prior to the effective date of the exemption is prohibited under § 680.7(a)(2) and (a)(4).
            (4) Duration. An exemption from West regional delivery requirements is only valid for the remainder of the crab fishing year during which the application was approved by NMFS. The exemption expires at the end of the crab fishing year (June 30).
            (5) Approval. (i) NMFS will approve a completed application for the exemption from Western Aleutian Islands golden king crab West regional delivery requirements if all eligible contract signatories meet the requirements specified in paragraph (o)(2)(i) of this section.
            (ii) The Regional Administrator will not consider an application to have been received if the applicant cannot provide objective written evidence that NMFS Alaska Region received it.

            (iii) NMFS approval of an annual exemption from the Western Aleutian Islands golden king crab West regional delivery requirements will be made publicly available at the NMFS Web site at http://alaskafisheries.noaa.gov.
            
            (p) Exemption from regional delivery requirements for the Bristol Bay red king crab, Bering Sea snow crab, St. Matthew blue king crab, Eastern Aleutian Islands golden king crab, Western Aleutian Islands red king crab, and Pribilof red king and blue king crab fisheries—(1) Apply for an Exemption. Eligible applicants may submit an application to exempt North Region IFQ and IPQ or South Region IFQ and IPQ from the prohibitions at §§ 680.7(a)(2) and (a)(4).
            (2) Identification of eligible applicants. Eligible applicants are:
            (i) IFQ holders. Any person holding regionally designated IFQ for Bristol Bay red king crab, Bering Sea snow crab, St. Matthew blue king crab, Eastern Aleutian Islands golden king crab, Western Aleutian Islands red king crab, or Pribilof red king and blue king crab, or their authorized representative.
            (ii) IPQ holders. Any person holding regionally designated IPQ for Bristol Bay red king crab, Bering Sea snow crab, St. Matthew blue king crab, Eastern Aleutian Islands golden king crab, Western Aleutian Islands red king crab, or Pribilof red king and blue king crab, or their authorized representative.
            (iii) Community representatives. (A) For communities that hold or formerly held the ROFR pursuant to § 679.41(l), the community representative that signs the preseason application, the framework agreement, the inseason notice, and the exemption contract is the ECC entity, as defined at § 680.2.
            (B) For North Region St. Matthew blue king crab PQS and North Region Bering Sea snow crab PQS that was issued without a ROFR, the community representative that signs the preseason application, the framework agreement, the inseason notice, and the exemption contract for Saint Paul and Saint George shall be either:
            (1) Both Aleutian Pribilof Islands Community Development Association (APICDA) and the Central Bering Sea Fishermen's Association (CBSFA), or
            (2) the community representative that APICDA and CBSFA designate in writing to NMFS by December 9, 2013.
            (i) Either APICDA or CBSFA may revoke the designated community representative by providing written notice to the other entity and to NMFS.
            (ii) If either APICDA or CBSFA revokes its designation of a community representative after October 15 of a crab fishing year, the revocation will not affect the validity of any action taken by the designated community representative pursuant to paragraph (p) for that crab fishing year, including signing the preseason application, the framework agreement, the inseason notice, and the exemption contract.
            (3) Required Applicants. Multiple parties may apply for an exemption; however, a complete preseason application and a complete inseason notice must be submitted by a minimum of one Class A IFQ holder, one IPQ holder, and one community representative.
            (4) Application for an Exemption from the CR Program Regional Delivery Requirements—(i) Application Form. The application form consists of two parts: a preseason application for exemption and an inseason notice of exemption. The application form is available on the NMFS Alaska Region Web site (http://alaskafisheries.noaa.gov) or from NMFS at the address below. NMFS must receive both parts of the application form by one of the following methods:
            (A) Mail: NMFS Regional Administrator, c/o Restricted Access Management Program, P.O. Box 21668, Juneau, AK 99802-1668; or
            (B) Fax: 907-586-7354; or
            (C) Hand delivery or carrier: NMFS, Room 713, 709 West 9th Street, Juneau, AK 99801.
            (ii) Part I: Preseason Application. (A) A complete preseason application must be signed by the required applicants specified in paragraph (p)(3), contain the information specified on the form, have all applicable fields accurately completed, and have all required documentation attached.
            (B) Each applicant must certify, through an affidavit, that the applicant has entered into a framework agreement that—
            (1) Specifies the CR crab fisheries that are the subject of the framework agreement;
            
            (2) Specifies the actions that the parties will take to reduce the need for, and amount of, an exemption;
            (3) Specifies the circumstances that could be an obstacle to delivery or processing under which the parties would execute an exemption contract and receive an exemption;
            (4) Specifies the actions that the parties would take to mitigate the effects of an exemption;
            (5) Specifies the compensation, if any, that any party would provide to any other party;
            (6) Specifies any arrangements for compensatory deliveries in that crab fishing year or the following crab fishing year and;
            (7) Is signed by the holders of the IFQ and IPQ that are the subject of the framework agreement and by the community representative that is authorized to sign the framework agreement.
            (C) Each applicant must sign and date the affidavit and affirm that, under penalty of perjury, the information and the claims provided on the application are true, correct, and complete.
            (D) NMFS must receive the preseason application on or before October 15 of the crab fishing year for which the applicants are applying for an exemption.
            (1) If a preseason application is submitted by mail, the date of receipt of the preseason application by NMFS will be the postmark date of the application;
            (2) If an applicant disputes whether NMFS received a preseason application on or before October 15, the applicant must provide written documentation that was contemporaneous with NMFS' receipt of the application demonstrating that NMFS received the application by October 15.
            (E) If NMFS does not receive a timely and complete preseason application on or before October 15 of a crab fishing year, NMFS will deny the preseason application; those applicants will not be able to receive an exemption for that crab fishing year.
            (F) If a preseason application is timely and complete, NMFS will approve the application. If NMFS approves a preseason application for an exemption, the applicants will be able to receive an exemption during the crab fishing year if the applicants comply with the requirements for an inseason notice of exemption specified below at paragraph (p)(4)(iii).
            (G) If NMFS denies a preseason application for any reason, the applicants may appeal the denial pursuant to 50 CFR 679.43.
            (H) NMFS will notify all of the applicants whether NMFS has approved or denied the preseason application.
            (iii) Part II: Inseason Notice of Exemption. (A) A complete inseason notice must:
            (1) Identify the IFQ amount and IPQ amount, by CR crab fishery, subject to the exemption;
            (2) Contain the information specified on the form, have all applicable fields accurately completed, and have all required documentation attached; and
            (3) Be signed by the required applicants specified in paragraph (p)(3) of this section that also signed the preseason application.
            (B) Each applicant must certify, through an affidavit, that the applicants have entered into an exemption contract that—
            (1) Identifies the IFQ amount and IPQ amount, by CR crab fishery, that is subject to the exemption contract;
            (2) Describes the circumstances under which the exemption is being exercised;
            (3) Specifies the action that the parties must take to mitigate the effects of the exemption;
            (4) Specifies the compensation, if any, that any party must make to any other party;
            (5) Specifies any arrangements for compensatory deliveries in that crab fishing year or the following crab fishing year; and
            (6) Is signed by the holders of the IFQ and IPQ that are the subject of the exemption contract and by the community representative that is authorized to sign the exemption contract.
            (C) Each applicant must sign and date the affidavit and affirm that, under penalty of perjury, the information and the claims provided on the notice are true, correct, and complete.

            (D) NMFS must receive the inseason notice at least one day prior to the day on which the applicants want the exemption to take effect. If an inseason notice is submitted by mail, the date that NMFS receives the inseason notice is not the postmark date of the notice.
            (E) The effective date of the exemption is the day after NMFS receives a complete inseason notice. Any delivery of North Region IFQ or South Region IFQ outside the designated region prior to the effective date of the exemption is prohibited under § 680.7(a)(2) and (4). Any processing of North Region IPQ or South Region IPQ outside the designated region prior to the effective date of the exemption is prohibited under § 680.7(a)(2) and (4).
            (F) An exemption is effective for the remainder of the crab fishing year, unless the inseason notice of exemption specifies that compensatory deliveries will occur in the following crab fishing year and then the exemption will remain in effect for the IFQ and IPQ specified for compensatory delivery in the following crab fishing year.
            (5) Regional Delivery Exemption Report. (i) Each IFQ holder that signs a preseason application, described in paragraph (p)(4)(ii) of this section, must submit a Regional Delivery Exemption Report to NMFS that includes an explanation of—
            (A) The amount of IFQ, if any, set aside to reduce the need for, and the amount of, an exemption;
            (B) The mitigation measures employed before submitting an inseason notice;
            (C) The number of times an exemption was requested and used;
            (D) The arrangements for any compensatory deliveries, including all compensatory deliveries made during the crab fishing year and any outstanding compensatory delivery obligations for the following crab fishing year;
            (E) Whether the exemption was necessary; and
            (F) Any impacts resulting from the exemption on the fishery participants and communities that signed the preseason application.
            (ii) On or before July 15, IFQ holders must submit a copy of the Regional Delivery Exemption Report to the IPQ holders and community representatives that also signed the preseason application.
            (iii) On or before July 30, IFQ holders must submit the Regional Delivery Exemption Report to NMFS at the address in paragraph (p)(4)(i) of this section.
            (6) Public Notice of the Exemption. NMFS will post the effective date of an exemption and the Regional Delivery Exemption Reports on the NMFS Alaska Region Web site (http://alaskafisheries.noaa.gov).
            (q) Initial administrative determination (IAD). The Regional Administrator will prepare and send an IAD to the applicant following the expiration of the 30-day evidentiary period if the Regional Administrator determines that the information or evidence provided by the applicant fails to support the applicant's claims and is insufficient to establish that the applicant meets the requirements, or if the additional information, evidence, or revised application is not provided within the time period specified in the letter that notifies the applicant of his or her 30-day evidentiary period. The IAD will indicate the deficiencies in the application, including any deficiencies with the information, the evidence submitted in support of the information, or the revised application. The IAD will also indicate which claims cannot be approved based on the available information or evidence. An applicant who receives an IAD may appeal under the appeals procedures set forth at 15 CFR part 906. If an applicant appeals an IAD denying an Application for Annual Crab IFQ, IPQ, or harvesting Cooperative IFQ Permit because the application was not timely filed, the appeal must be filed within 30 days after the date the IAD is issued. An applicant who avails himself or herself of the opportunity to appeal an IAD will not receive crab IFQ or IPQ until after the final resolution of that appeal in the applicant's favor.
            [70 FR 10241, Mar. 2, 2005, as amended at 71 FR 32864, June 7, 2006; 73 FR 29982, May 23, 2008; 73 FR 76189, Dec. 15, 2008; 76 FR 35785, June 20, 2011; 78 FR 28529, May 15, 2013; 80 FR 15896, Mar. 26, 2015; 81 FR 1561, Jan. 13, 2016]
          
          
            
            § 680.5
            Recordkeeping and reporting (R&R).
            (a) General requirements—(1) Recording and reporting crab. Any CR crab harvested that is retained must be recorded and reported.
            (2) Responsibility. (i) The participants in the CR fisheries are responsible for complying with the following R&R requirements:
            
              
                Recordkeeping and reporting report
                Person responsible
                Reference
              
              
                (A) Longline and pot gear catcher vessel daily fishing logbook
                Owner and operator of vessel
                § 679.5(c)(1).
              
              
                (B) Longline and pot gear catcher/processor daily cumulative production logbook
                Owner and operator of vessel
                § 679.5(c)(1).
              
              
                (C) Product Transfer Report (PTR)
                Owner and operator of catcher/processor; Owner and manager of shoreside processor or SFCP; RCR
                § 679.5(g).
              
              
                (D) U.S. Vessel Activity Report (VAR)
                Owner and operator of vessel
                § 679.5(k).
              
              
                (E) Transhipment Authorization
                Owner and operator of a catcher/processor; RCR
                § 679.5(l)(3).
              
              
                (F) IFQ Departure Report
                Owner and operator of vessel
                § 679.5(l)(4).
              
              
                (G) CR Crab Landing Report
                RCR
                § 679.5(e)
              
              
                (H) [Reserved]
                 
                 
              
              
                (I) Eligible Crab Community Organization (ECCO) Annual Report for an Eligible Crab Community (ECC)
                ECCO
                § 680.5(f).
              
              
                (J) RCR Fee Submission Form
                RCR
                § 680.5(g).
              
              
                (K) Crab Economic Data Report (EDR)
                Owners or leaseholders of a catcher vessel, catcher/processor, shoreside processor, or SFCP
                § 680.6.
              
              
                (L) CR RCR Ex vessel Volume and Value Report
                RCR
                § 680.5(m)
              
            
            (3) Representative. Designation of a representative to complete R&R requirements does not relieve the person(s) responsible for compliance from ensuring compliance with this section.
            (4) Submittal of information. A person must submit to NMFS all information, records, and reports required in this section in English and in a legible, timely, and accurate manner, based on A.l.t.; if handwritten or typed, in indelible ink.
            (5) Alteration of records. A person may not alter or change any entry or record submitted to NMFS, except that an inaccurate, incomplete, or incorrect entry or record may be corrected after notifying the Regional Administrator at the address and facsimile number listed on each form, or as provided the opportunity on the Internet.
            (6) Inspection of records. A person responsible for R&R under paragraph (a)(2) of this section must make available for inspection all reports, forms, scale receipts, and CR crab landing report receipts upon the request of an authorized officer for the time periods indicated in paragraph (a)(7) of this section.
            (7) Retention of records. A person responsible for R&R under paragraph (a)(2) of this section must retain all reports and receipts as follows:
            (i) On site. Until the end of the crab fishing year during which the records were made and for as long thereafter as crab or crab products recorded in the records are retained onboard the vessel or on site at the facility; and
            (ii) For 3 years. For 3 years after the end of the crab fishing year during which the records were made.
            (8) Landing verification and inspection. Each CR crab landing and all crab retained on board the vessel making a CR crab landing are subject to verification and inspection by authorized officers.
            (9) Sampling. Each CR crab landing and all crab retained onboard a vessel making a CR crab landing are subject to sampling by authorized officers and observers.
            (b) IFQ crab landings—(1) Landing reports. See § 679.5(e) of this chapter.
            (2) Properly debited landing. All landed crab catch must be weighed, reported, and debited from the appropriate IFQ account under which the catch was harvested, and IPQ account under which it was received, as appropriate (see § 679.5(e) of this chapter).
            (c)-(e) [Reserved]
            (f) ECCO Annual Report. (1) Annually by June 30, each ECCO must submit a complete annual report on its crab QS activity for the prior crab fishing year for each ECC represented by the ECCO. The ECCO must submit a copy of the annual report to the governing body of each community represented by the ECCO and to the Regional Administrator, NMFS, Alaska Region; P.O. Box 21668; Juneau, AK 99802.
            (2) Contents of ECCO Annual Report. A complete annual report must include the following information for the crab IFQ derived from the QS held by the ECCO:
            (i) Name, ADF&G vessel registration number, USCG documentation number, and Federal crab vessel permit of each vessel from which the crab IFQ was harvested;
            (ii) Name and business addresses of individuals employed as crew members when fishing the crab IFQ;
            (iii) Criteria used by the ECCO to distribute crab IFQ leases among eligible community residents;
            (iv) Description of efforts made to ensure that crab IFQ lessees employ crew members who are eligible community residents of the ECC aboard vessels on which crab IFQ derived from QS held by a ECCO is being fished;
            (v) Description of the process used to solicit lease applications from eligible community residents of the ECC on whose behalf the ECCO is holding QS;
            (vi) Names and business addresses and amount of crab IFQ requested by each individual applying to receive crab IFQ from the ECCO;
            (vii) Any changes in the bylaws of the ECCO, board of directors, or other key management personnel;
            (viii) Copies of minutes, bylaw changes, motions, and other relevant decision making documents from ECCO board meetings.
            (g) RCR fee submission form (See § 680.44). (1) Applicability. An RCR or the RCR's authorized representative, who receives any CR crab pursuant to § 680.44 must submit to NMFS online a complete RCR fee form as instructed on the form at NMFS Alaska Region website at http://alaskafisheries.noaa.gov.
            
            (2) Due date and submittal. The reporting period of the RCR fee submission shall be the crab fishing year. An RCR must submit any crab cost recovery fee liability payment(s) and the RCR fee submission form to NMFS online not later than July 31 following the crab fishing year in which the CR crab landings were made.
            (3) Required information. An RCR must accurately record on the RCR fee submission form the following information:
            (i) Identification of the RCR. Enter the printed full name, NMFS person ID, RCR permit number, social security number or Federal tax identification number of the RCR. Enter the permanent or temporary business mailing address (indicate whether permanent or temporary), and the business telephone number, facsimile number, and e-mail address (if available).
            (ii) Signature of applicant. Enter printed name and signature of applicant and date signed. If authorized representative, attach authorization to application.
            (h) Product transfer report. (See § 679.5(g).)
            (i) U.S. Vessel activity report (VAR). (See § 679.5(k).)
            (j) Transshipment authorization. (See § 679.5(l)(3).)
            (k) IFQ departure report. (See § 679.5(l)(4).)
            (l) Catcher vessel longline and pot daily fishing logbook (DFL) and catcher/processor daily cumulative production logbook (DCPL). (See § 679.5 (c)).
            (m) CR Registered Crab Receiver (RCR) Ex-vessel Volume and Value Report—(1) Applicability. An RCR that also operates as a shoreside processor or stationary floating crab processor and receives and purchases landings of CR crab must submit annually to NMFS a complete CR RCR Ex-vessel Volume and Value Report, as described in this paragraph (m), for each reporting period in which the RCR receives CR crab.
            (2) Reporting period. The reporting period of the CR RCR Ex-vessel Volume and Value Report shall extend from August 1 through May 31 of the following year, inclusive.
            (3) Due date. A complete CR RCR Ex-vessel Volume and Value Report must be received by the Regional Administrator no later than May 31 of the reporting period in which the RCR received CR crab.
            
            (4) Information required. The RCR must log in to http://alaskafisheries.noaa.gov using the RCR's password and NMFS person ID to submit a CR RCR Ex-vessel Volume and Value Report. The NMFS software autofills the RCR name. The User must review the autofilled cells to ensure that they are accurate. The RCR must enter the information in paragraphs (m)(4)(i) through (iv) of this section for a complete CR RCR Ex-vessel Volume and Value Report for priced crab delivered raw:
            (i) RCR identification. (A) RCR permit number.
            (B) Landing month.
            (C) Port (location of facility or vessel).
            (ii) CR crab program (e.g., IFQ, CDQ, ADAK).
            (iii) CR crab pounds purchased and ex-vessel value. Enter for each program, fishery, species, and month.
            (A) Pounds purchased. The total CR crab pounds purchased by fishery and species for each month.
            (B) Ex-vessel value paid. The total gross ex-vessel value paid for raw CR crab pounds before any deductions are made for goods and services provided to the CR crab harvesters. The gross value includes all value paid in any form (e.g., dollars, goods, services, bait, ice, fuel, repairs, machinery replacement, etc.), and any retro payments paid for crab in paragraph (m)(4)(iii)(A) of this section.
            (iv) Certification. By using the RCR NMFS ID and password and submitting the report, the RCR certifies that all information is true, correct, and complete to the best of his or her knowledge and belief.
            (5) Submittal. The RCR must complete and submit online by electronic submission to NMFS the CR Registered Crab Receiver Ex-vessel Volume and Value Report available at https://alaskafisheries.noaa.gov.
            
            [70 FR 10241, Mar. 2, 2005, as amended at 70 FR 33395, June 8, 2005; 70 FR 75421, Dec. 20, 2005; 73 FR 76189, Dec. 15, 2008; 74 FR 51519, Oct. 7, 2009; 75 FR 56486, Sept. 16, 2010; 80 FR 15897, Mar. 26, 2015; 81 FR 23649, Apr. 22, 2016]
          
          
            § 680.6
            Crab economic data report (EDR).
            (a) Requirements. (1) Any owner or leaseholder of a vessel or processing plant, or a holder of a registered crab receiver permit that harvested, processed, custom processed, or obtained custom processing for CR crab, during a calendar year, must submit a complete Economic Data Report (EDR) by following the instructions on the applicable EDR form.
            (2) A completed EDR or EDR certification pages must be submitted to the DCA for each calendar year on or before 1700 hours, A.l.t., July 31 of the following year.

            (3) Annual EDR forms for catcher vessels, catcher/processors, shoreside crab processors, and stationary floating crab processors are available on the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov or the Pacific States Marine Fisheries Commission (PSMFC) Alaska Crab Rational Program Web site at www.psmfc.org/alaska_crab/, or by contacting NMFS at 1-800-304-4846.
            (b) EDR certification pages. Any person required to submit an annual EDR under paragraph (a) of this section must submit the EDR certification pages as either:
            (1) Part of the entire EDR. Persons submitting the completed EDR certification pages as part of the entire EDR must attest to the accuracy and completion of the EDR by signing and dating the certification pages; or
            (2) A separate document. Persons submitting the completed EDR certification pages only must attest that they meet the conditions exempting them from submitting the entire EDR, by signing and dating the certification pages.
            (c) Annual catcher vessel crab EDR—Any owner or leaseholder of a catcher vessel that landed CR crab in the previous calendar year must submit to the DCA, electronically or at the address provided on the form, a completed catcher vessel EDR for annual data for the previous calendar year.
            (d) Annual catcher/processor crab EDR—Any owner or leaseholder of a catcher/processor that harvested or processed CR crab in the previous calendar year must submit to the DCA, electronically or at the address provided on the form, a completed catcher/processor EDR for annual data for the previous calendar year.
            (e) Annual stationary floating crab processor (SFCP) and shoreside crab processor EDR—(1) Any owner or leaseholder of an SFCP or a shoreside crab processor that processed CR crab, including custom processing of CR crab performed for other crab buyers, in the previous calendar year must submit to the DCA, electronically or at the address provided on the form, a completed processor EDR for annual data for the previous calendar year.
            (2) Any holder of a registered crab receiver (RCR) permit that obtained custom processing for CR Program crab in the previous calendar year must submit to the DCA, electronically or at the address provided on the form, a completed processor EDR for annual data for the previous calendar year.
            (f) Verification of data. (1) The DCA shall conduct verification of information with the owner or leaseholder.
            (2) The owner or leaseholder must respond to inquiries by the DCA within 20 days of the date of issuance of the inquiry.
            (3) The owner or leaseholder must provide copies of additional data to facilitate verification by the DCA. The DCA auditor may review and request copies of additional data provided by the owner or leaseholder, including but not limited to previously audited or reviewed financial statements, worksheets, tax returns, invoices, receipts, and other original documents substantiating the data.
            (g) DCA authorization. The DCA is authorized to request voluntary submission of economic data specified in this section from persons who are not required to submit an EDR under this section.
            [78 FR 36127, June 17, 2013]
          
          
            § 680.7
            Prohibitions.
            In addition to the general prohibitions specified in § 600.725 of this chapter, it is unlawful for any person to do any of the following:
            (a) Receiving and processing CR crab. (1) Process any CR crab that has not been weighed by an RCR on:
            (i) A scale approved by the State in which the RCR is located and that meets the requirements described in § 680.23(f); or
            (ii) Onboard a catcher/processor RCR on a scale approved by NMFS as described in § 680.23(e).
            (2) Receive CR crab harvested under an IFQ permit in any region other than the region for which the IFQ permit is designated, unless:
            (i) Western Aleutian Islands golden king crab are received following the effective date of a NMFS-approved exemption pursuant to § 680.4(o), or
            (ii) The IFQ permit and IFQ amount are subject to an exemption pursuant to § 680.4(p).
            (3) Use IPQ on board a vessel outside of the territorial sea or internal waters of the State of Alaska.
            (4) Use IPQ in any region other than the region for which the IPQ permit is designated, unless:
            (i) Western Aleutian Islands golden king crab IPQ is used following the effective date of a NMFS-approved exemption pursuant to § 680.4(o), or
            (ii) The IPQ permit and IPQ amount are subject to an exemption pursuant to § 680.4(p).
            (5) Receive any crab harvested under a Class A IFQ permit in excess of the total amount of unused IPQ held by the RCR in a crab QS fishery unless that RCR subsequently receives unused IPQ by transfer as described under § 680.41 that is at least equal to the amount of all Class A IFQ received by that RCR in that crab QS fishery before the end of the crab fishing year for which an IPQ permit was issued.
            (6) Receive crab harvested under a Class B IFQ permit on a vessel if that vessel was used to harvest and process any crab in that crab QS fishery during the same crab fishing season.

            (7) For an IPQ holder to use more IPQ than the maximum amount of IPQ that may be held by that person. Use of IPQ includes all IPQ held by that person, and all IPQ crab that are received by any RCR at any shoreside crab processor or stationary floating crab processor in which that IPQ holder has a 10 percent or greater direct or indirect ownership interest, unless that IPQ crab meets the requirements in § 680.42(b)(7) or § 680.42(b)(8).
            
            (8) For a shoreside crab processor or stationary floating crab processor, that does not have at least one owner with a 10 percent or greater direct or indirect ownership interest who also holds IPQ in that crab QS fishery, to receive in excess of 30 percent of the IPQ issued for that crab fishery, unless that IPQ meets the requirements described in § 680.42(b)(7) or § 680.42(b)(8).
            (9) For any shoreside crab processor or stationary floating crab processor east of 174 degrees west longitude to use more than 60 percent of the IPQ issued in the EAG or WAI crab QS fisheries, unless that IPQ meets the requirements described in § 680.42(b)(8).
            (b) Landing CR crab. (1) Remove retained and unprocessed CR crab from a vessel at any location other than to an RCR operating under an approved catch monitoring plan as described in § 680.23(g) unless that crab is accompanied by a signed landing receipt showing the crab was properly landed.
            (2) Remove any CR crab processed at sea from any vessel before completing a landing report, as defined at § 680.5(c), for all such CR crab onboard.
            (3) Resume fishing for CR crab or take CR crab on board a vessel once a landing has commenced and until all CR crab are landed, unless fishing in the Western Aleutian Islands golden king crab fishery.
            (4) Fail to remove all processed crab harvested under a CPO or a CPC IFQ permit to an onshore location within the United States, accessible by road or regularly scheduled air service, and to weigh that crab product on a scale approved by the State in which the crab is weighed.
            (5) Make an IFQ crab landing except by an individual who holds either a crab IFQ permit or a crab IFQ hired master permit issued under § 680.4 in his or her name.
            (6) Make an IFQ crab landing without the following on board: a copy of the crab IFQ permit to be debited for the landing; and, if applicable, a copy of the crab IFQ hired master permit issued under § 680.4 in the name of the person making the landing.
            (7) For a Crab IFQ hired master to make an IFQ crab landing on any vessel other than the vessel named on the Crab IFQ hired master permit.
            (c) Harvest crab. (1) Harvest any CR crab with any vessel not named on a valid Federal crab vessel permit.
            (2) Harvest CR crab with any vessel that does not use functioning VMS equipment as required by § 680.23.
            (3) Harvest on any vessel more IFQ crab than are authorized under § 680.42.
            (4) Harvest crab under a CVC or a CPC IFQ permit unless the person named on the IFQ permit is on board that vessel.
            (5) Harvest crab under a CPO or CPC permit unless all scales used to weigh crab, or used by an observer for sampling crab, have passed an inseason scale test according to § 680.23(e)(1).
            (6) For any person who is not an entity defined in § 680.40(c)(5)(ii), (c)(5)(iii), or (c)(5)(iv) to:
            (i) Hold converted CPO QS.
            (ii) Use the CPO IFQ derived from that converted CPO QS outside of a crab harvesting cooperative.
            (d) Recordkeeping and reporting. (1) Fail to submit information on any report, application, or statement required under this part.
            (2) Submit false information on any report, application, or statement required under this part.
            (e) Permits. (1) Retain IFQ crab without a legible copy of a valid crab IFQ permit for that fishery on board the vessel.
            (2) Begin a fishing trip for crab in a crab QS fishery with a vessel if the total amount of unharvested crab IFQ that is currently held in the IFQ accounts of all crab IFQ permit holders or Crab IFQ Hired Masters aboard that vessel in that crab QS fishery is zero or less.
            (3) Have a negative balance in an IFQ or IPQ account for a crab QS fishery after the end of the crab fishing year for which an IFQ or IPQ permit was issued.
            (f) IPQ. Use IPQ as collateral or otherwise leverage IPQ to acquire an ownership interest in Class B IFQ.
            (g) General. (1) Possess, buy, sell, or transport any crab harvested or landed in violation of any provision of this part.
            (2) Violate any other provision under this part.
            (h) Inseason action. Conduct any fishing contrary to notification of inseason action closure, or adjustment issued under § 680.22.
            [70 FR 10241, Mar. 2, 2005, as amended at 70 FR 33395, June 8, 2005; 73 FR 29982, May 23, 2008; 73 FR 76190, Dec. 15, 2008; 74 FR 25457, May 28, 2009; 74 FR 41095, Aug. 14, 2009; 76 FR 35786, June 20, 2011; 78 FR 28531, May 15, 2013; 81 FR 24518, Apr. 26, 2016]
          
          
            § 680.8
            Facilitation of enforcement.
            See § 600.730 of this chapter.
          
          
            § 680.9
            Penalties.
            (a) Any person committing, or a fishing vessel used in the commission of, a violation of the Magnuson-Stevens Act, or any regulation issued under the Magnuson-Stevens Act, is subject to the civil and criminal penalty provisions, permit sanctions, and civil forfeiture provisions of the Magnuson-Stevens Act, to part 600 of this chapter, to 15 CFR part 904 (Civil Procedures), and to other applicable law. Penalties include but are not limited to permanent or temporary sanctions to PQS, QS, IPQ, IFQ, Crab IFQ hired master, Federal crab vessel permit, or RCR permits.
            (b) In the event a holder of any IPQ is found by a court of competent jurisdiction, either in an original action in that court or in a proceeding to enforce or review the findings or orders of any Government agency having jurisdiction under the antitrust laws, to have violated any of the provisions of antitrust laws in the conduct of the licensed activity, the Secretary of Commerce may revoke all or a portion of such IPQ. The antitrust laws of the United States include, but are not limited to, the following Acts:
            (1) The Sherman Act, 15 U.S.C. 1-7;
            (2) The Wilson Tariff Act, 15 U.S.C. 8-11;
            (3) The Clayton Act, 15 U.S.C. 12-27; and
            (4) The Federal Trade Commission Act, 15 U.S.C. 12 and 45(a).
          
        
        
          Subpart B—Management Measures
          
            § 680.20
            Arbitration System.
            (a) Applicability—(1) Arbitration System. All CVO QS, Arbitration IFQ, Class A IFQ holders, PQS and IPQ holders must enter the contracts as prescribed in this section that establish the Arbitration System. Certain parts of the Arbitration System are voluntary for some parties, as specified in this section. All contract provisions will be enforced by parties to those contracts.
            (2) Open negotiation. Any holder of uncommitted IFQ may negotiate with any holder of uncommitted IPQ, the price and delivery terms for that season or for future seasons for any uncommitted IFQ and uncommitted IPQ. Uncommitted IFQ holders and uncommitted IPQ holders may freely contact each other and initiate open negotiations.
            (3) Document submittal information. Submit documents and reports to NMFS as follows: by mail to the Regional Administrator, NMFS, P.O. Box 21668, Juneau, AK 99802; by courier to NMFS, 709 West 9th Street, Juneau, AK 99801; or by fax to 907-586-7465.
            (b) Eligibility for Arbitration System—(1) Arbitration Organization. The following persons are the only persons eligible to join an Arbitration Organization:
            (i) Holders of CVO QS,
            (ii) Holders of PQS,
            (iii) Holders of Arbitration IFQ,
            (iv) Holders of Class A IFQ affiliated with a PQS or IPQ holder, and
            (v) Holders of IPQ.
            (2) Persons eligible to use negotiation and Binding Arbitration procedures. The following persons are the only persons eligible to enter contracts with a Contract Arbitrator to use the negotiation and Binding Arbitration procedures described in paragraph (h) of this section to resolve price and delivery disputes or negotiate remaining contract terms not previously agreed to by IFQ and IPQ holders under other negotiation approaches:
            (i) Holders of Arbitration IFQ, and
            (ii) Holders of IPQ.
            (3) Persons ineligible to use negotiation and Binding Arbitration procedures. Holders of IFQ that are affiliated with holders of PQS or IPQ are ineligible to enter contracts with a Contract Arbitrator to use the negotiation and Binding Arbitration procedures described in paragraph (h) of this section to resolve price and delivery disputes or negotiate remaining contract terms not previously agreed to by IFQ and IPQ holders under other negotiation approaches.
            (c) Preseason requirements for joining an Arbitration Organization. All holders of CVO QS, PQS, Arbitration IFQ, Class A IFQ affiliated with a PQS or IPQ holder, and IPQ must join and maintain a membership in an Arbitration Organization as specified in paragraph (d) of this section. All holders of QS, PQS, IFQ, or IPQ identified in the preceding sentence must join an Arbitration Organization at the following times:
            (1) For QS holders and PQS holders except as provided for in paragraph (c)(3) of this section, not later than May 1 of each year for the crab fishing year that begins on July 1 of that year.
            (2) For IFQ holders and IPQ holders, not later than 15 days after the issuance of IFQ and IPQ for that crab QS fishery if that IFQ or IPQ holder does not also hold QS or PQS.
            (3) During 2005, QS and PQS holders must join an Arbitration Organization as described in paragraph (d) of this section not later than August 15, 2005.
            (4) Persons receiving QS, PQS, IFQ, or IPQ by transfer after these dates must join an Arbitration Organization at the time of receiving the QS, PQS, IFQ, or IPQ by transfer.
            (d) Formation process for an Arbitration Organization. (1) Arbitration Organizations must be formed to select and contract a Market Analyst, Formula Arbitrator, Contract Arbitrator(s), and establish the Arbitration System, including the payment of costs of arbitration, described in this section for each crab QS fishery. All persons defined in paragraph (a)(1) of this section must join an Arbitration Organization.
            (i) Arbitration QS/IFQ Arbitration Organization. Holders of Arbitration QS and Arbitration IFQ must join an Arbitration QS/IFQ Arbitration Organization. This Arbitration Organization may not have members who are not holders of Arbitration QS or Arbitration IFQ. Arbitration QS holders and Arbitration IFQ holders may join separate Arbitration QS/IFQ Arbitration Organizations. The mechanism for forming an Arbitration Organization is determined by the members of the organization.
            (ii) PQS/IPQ Arbitration Organization. Holders of PQS or IPQ must join a PQS/IPQ Arbitration Organization. This Arbitration Organization may not have members who are not holders of PQS or IPQ. PQS holders and IPQ holders may join separate PQS/IPQ Arbitration Organizations. The mechanism for forming an Arbitration Organization is determined by the members of the organization.
            (iii) Affiliated QS/IFQ Arbitration Organization. Holders of CVO QS or Class A IFQ affiliated with a PQS or IPQ holder must join an Affiliated QS/IFQ Arbitration Organization. This Arbitration Organization may not have members who are not holders of QS or IFQ affiliated with a PQS or IPQ holder. CVO QS holders and Class A IFQ holders may join separate Affiliated QS/IFQ Arbitration Organizations. The mechanism for forming an Arbitration Organization is determined by the members of the organization.
            (iv) Limitation on joining an Arbitration Organization. For a crab QS fishery during a crab fishing year, a person who holds:
            (A) PQS/IPQ may join only one PQS/IPQ Arbitration Organization;
            (B) Affiliated QS/IFQ may join only one Affiliated QS/IFQ Arbitration Organization; and
            (C) Arbitration QS/IFQ may join only one Arbitration QS/IFQ Organization.
            (2) Each Arbitration Organization must submit a complete Annual Arbitration Organization report to NMFS. A complete report must include:
            (i) A copy of the business license of the Arbitration Organization;
            (ii) A statement identifying the members of the organization and the amount of Arbitration QS and Arbitration IFQ, Non-Arbitration QS and Non-Arbitration IFQ, or PQS and IPQ held by each member and represented by that Arbitration Organization;
            (iii) QS, PQS, IFQ, and IPQ ownership information on the members of the organization;
            (iv) Management organization information, including:
            (A) The bylaws of the Arbitration Organization;
            
            (B) A list of key personnel of the management organization including, but not limited to, the board of directors, officers, representatives, and any managers;
            (v) The name of the Arbitration Organization, permanent business mailing addresses, name of contact persons and additional contact information of the managing personnel for the Arbitration Organization, resumes of management personnel; and
            (vi) A copy of all minutes of any meeting held by the Arbitration Organization or any members of the Arbitration Organization.
            (3) An Arbitration Organization, with members who are QS or PQS holders, must submit a complete Annual Arbitration Organization Report to NMFS in accordance with paragraph (a)(3) of this section by August 20, 2005, for the crab fishing year beginning on July 1, 2005, and by May 1 of each subsequent year for the crab fishing year beginning on July 1 of that year.
            (4) An Arbitration Organization, with members who are IFQ or IPQ holders, must submit a complete Annual Arbitration Organization Report to NMFS in accordance with paragraph (a)(3) of this section by not later than 15 days after the issuance of IFQ and IPQ for that crab QS fishery.
            (e) Role of Arbitration Organization(s) and annual requirements—(1) General. The members of each Arbitration Organization must enter into a contract that specifies the terms and conditions of participation in the organization.
            (i) The contract among members of an Arbitration QS/IFQ Arbitration Organization, or a PQS/IPQ Arbitration Organization shall include the terms, conditions, and provisions specified in paragraph (e)(2) of this section.
            (ii) The contract among members of an Affiliated QS/IFQ Arbitration Organization shall include the terms, conditions, and provisions in paragraph (e)(3) of this section.
            (2) Provisions for Arbitration QS/IFQ Arbitration Organizations, and PQS/IPQ Arbitration Organizations—(i) Selection of Market Analyst, Formula Arbitrator, and Contract Arbitrator(s). A provision authorizing the Arbitration Organization to act on behalf of its members in the selection of and contracting with the Market Analyst, Formula Arbitrator, and Contract Arbitrator(s) under paragraph (e)(4) of this section.
            (ii) Confidentiality of information. A provision that a member that is a party to a Binding Arbitration proceeding shall sign a confidentiality agreement with the party with whom it is arbitrating stating they will not disclose at any time to any person any information received from the Contract Arbitrator or any other party in the course of the arbitration. That confidentiality agreement shall specify the potential sanctions for violating the agreement.
            (iii) Provision of information to members. A provision requiring the Arbitration Organization to provide to its members:
            (A) A copy of the contracts for the Market Analyst, Formula Arbitrator, and Contract Arbitrator for each fishery in which the member participates; and
            (B) A copy of the Market Report and the Non-Binding Price Formula for each fishery in which the member participates within 5 days of its release.
            (iv) Information release. (A) A provision requiring that the Arbitration Organization deliver to NMFS any data, information, and documents generated pursuant to this section.
            (B) In the case of a PQS/IPQ Arbitration Organization(s):
            (1) A provision that requires the PQS/IPQ Arbitration Organization to provide for the delivery of the names of and contact information for its members who hold uncommitted IPQ, and to identify the regional designations and amounts of such uncommitted IPQ, to Arbitration QS/IFQ Arbitration Organizations either directly or through a third-party data provider so the information may be provided to any persons that hold uncommitted Arbitration IFQ for purposes of Share Matching, Binding Arbitration, and Post Arbitration Opt-in;
            (2) A provision that prohibits the disclosure of any information received under this provision to any person except those Arbitration QS/IFQ Arbitration Organizations, or their third-party data provider so that information may be provided to holders of uncommitted Arbitration IFQ. The provision will require that information concerning uncommitted IPQ be updated within 24 hours of a change of any such information, including any commitment of IPQ, and that information be provided to those persons that hold uncommitted Arbitration IFQ. This provision may include a mechanism to provide information to uncommitted Arbitration IFQ holders through a secure Web site, or through other electronic means;
            (3) A provision that requires the PQS/IPQ Arbitration Organization to arrange for the delivery to all holders of uncommitted Arbitration IFQ through the Arbitration QS/IFQ Arbitration Organizations holders or their third-party data provider the terms of a decision of a Contract Arbitrator in a Binding Arbitration proceeding involving a member that holds uncommitted IPQ within 24 hours of notice of that decision. This provision may include a mechanism to provide information to uncommitted Arbitration IFQ holders through a secure Web site, or through other electronic means; and
            (4) A provision that requires the holders of uncommitted IPQ to provide information concerning such uncommitted IPQ as necessary for the PQS/IPQ Arbitration Organization to comply with this paragraph and prohibits the disclosure of any such information by such holder to any person, except as directed in this paragraph.
            (C) In the case of a Arbitration QS/IFQ Organization(s):
            (1) A provision that requires Arbitration QS/IFQ Arbitration Organizations holders, or their third-party data provider to provide information concerning uncommitted IPQ from PQS/IPQ Arbitration Organization(s) as necessary for the Arbitration IFQ holder to use that information in a timely manner.
            (2) A provision that prohibits the disclosure of any such information concerning uncommitted IPQ from PQS/IPQ Arbitration Organization to any person, except as directed therein.
            (D) Third-party Data Provider provision. Notwithstanding any provision in this section, an Arbitration Organization required to supply or receive information under this section must hire administrative personnel or may contract with a person who will arrange for the receipt and delivery of information as required. Any such third party that receives such information cannot be affiliated with or employed by or related to any QS, PQS, IFQ, or IPQ holder in any crab QS fishery and must enter a contract that:
            (1) Prohibits such third person from releasing any information received to any person except as specifically provided by this section; and
            (2) Prohibits such third person from entering taking any employment from or establishing any relationship, except under a contract meeting the requirements of this section for a period of 3 years after the termination of the contract.
            (v) Costs. A provision that authorizes the Arbitration Organization to enter into a contract with all other Arbitration Organizations for the payment of the costs of arbitration as specified under this section.
            (A) The Arbitration Organizations must establish a contract that requires the payment of all costs of the Market Analyst, Formula Arbitrator, and Contract Arbitrator(s), dissemination of information concerning uncommitted IPQ to holders of uncommitted Arbitration IFQ, and the costs of such persons associated with lengthy season approach, share matching approach, Binding Arbitration, quality and performance disputes, to be shared equally so that IPQ holders pay 50 percent of the costs and Arbitration IFQ holders and Class A IFQ holders pay 50 percent of the costs.
            (B) Each person shall pay an amount of the cost based on the amount of IPQ or IFQ held by that person at the time of application to an Arbitration Organization.
            (C) PQS holders shall advance all costs and shall collect the contribution of IFQ holders at landing subject to terms mutually agreed to by the Arbitration Organizations.
            (vi) Negotiation methods. A provision that prohibits the Arbitration Organization from engaging in any contract negotiations on behalf of its members, except for those necessary to hire the Market Analyst, Formula Arbitrator, and Contract Arbitrator(s).
            
            (vii) Enforcement of the contract. Violations of the contract shall be enforced under civil law.
            (3) Provisions applying to Affiliated QS/IFQ Arbitration Organizations. The provisions that allow for the provision of information to members, payment of costs, limits on the transfer of QS, PQS, IFQ, and IPQ, and enforcement of the contract as described under paragraphs (e)(2)(iv), (v), (vii), and (viii) will apply to the contract among members of an Affiliated QS/IFQ Arbitration Organization(s).
            (4) Process for selection of Market Analyst, Formula Arbitrator, and Contract Arbitrator(s). (i) For each crab fishing year, QS holders who are members of Arbitration QS/IFQ Arbitration Organization(s) and PQS holders who are members of PQS/IPQ Arbitration Organization(s), by mutual agreement, will select one Market Analyst, one Formula Arbitrator, and Contract Arbitrator(s) for each crab QS fishery. The number of Contract Arbitrators selected for each fishery will be subject to the mutual agreement of those Arbitration Organizations. The selection of the Market Analyst and the Formula Arbitrator must occur in time to ensure the Market Report and non-binding price formula are produced within the time line established in paragraphs (f)(4)(i) and (g)(2)(viii)(B) of this section.
            (ii) The Arbitration Organizations representing Arbitration QS holders and PQS holders in a crab fishery shall establish by mutual agreement the contractual obligations of the Market Analyst, Formula Arbitrator, and Contract Arbitrator(s) for each fishery. The contractual obligations of the Market Analyst, the Formula Arbitrator, and Contract Arbitrators will be enforced by the parties to the contract.
            (iii) The same person may be chosen for the positions of Market Analyst and Formula Arbitrator for a fishery.
            (iv) A person selected to be a Contract Arbitrator may not be the Market Analyst or Formula Arbitrator, and shall not be affiliated with, employed by, or otherwise associated with, the Market Analyst or Formula Arbitrator, for that fishery.
            (5) Notification to NMFS. Not later than June 1 for that crab fishing year, except as provided in paragraph (e)(6) of this section, the Arbitration Organizations representing the holders of Arbitration QS and PQS in each fishery shall notify NMFS of the persons selected as the Market Analyst, Formula Arbitrator, and Contract Arbitrator(s) for the fishery in accordance with paragraph (a)(3) of this section.
            (6) First-year implementation. During 2005, the selection of and establishment of the contractual obligations of the Market Analyst, Formula Arbitrator, and Contract Arbitrator(s) as required under this section shall occur not later than September 1, 2005.
            (7) IFQ and IPQ issuance and selection of the Market Analyst, Formula Arbitrator, and Contract Arbitrator(s). NMFS will not issue CVO IFQ and IPQ for a crab QS fishery until Arbitration Organizations establish by mutual agreement contracts with a Market Analyst, Formula Arbitrator, and Contract Arbitrator(s) for that fishery and notify NMFS.
            (f) Roles and standards for the Market Analyst and process for producing the Market Report. (1) Except as provided in paragraph (f)(1)(ii) of this section:
            (i) The Arbitration QS/IFQ Arbitration Organizations and the PQS/IPQ Arbitration Organizations shall establish a contract with the Market Analyst to produce a Market Report for each crab QS fishery. The terms of this contract must specify that the Market Analyst must produce a Market Report that shall provide an analysis of the market for products of that fishery.

            (ii) The Arbitration QS/IFQ Arbitration Organizations and the PQS/IPQ Arbitration Organizations may, by mutual agreement, include a provision in the contract with the Market Analyst to forgo production of a Market Report for a crab QS fishery if the Arbitration QS/IFQ Arbitration Organizations and the PQS/IPQ Arbitration Organizations anticipate that the crab QS fishery will not open for fishing during a crab fishing year. If such a provision is included in the contract with the Market Analyst, the Arbitration QS/IFQ Arbitration Organizations and the PQS/IPQ Arbitration Organizations must include a provision in the contract with the Market Analyst to produce a Market Report not later than the June 30 for the crab QS fishery that was expected to remain closed but subsequently opens for fishing during the crab fishing year.
            (2) The contract with the Market Analyst must specify that:
            (i) The Market Analyst will base the Market Report on a survey of the market for crab products produced by the fishery.
            (ii) The Market Analyst will note generally the sources from which he or she gathered information. The Market Report must include only publicly available data and information. Data and information will be considered publicly available if they are published in a manner that makes them available, either for a fee or at no cost, to the public at large.
            (iii) The Market Report shall consider the following factors:
            (A) Current ex-vessel prices, including ex-vessel prices received for crab harvested under Class A IFQ, Class B IFQ, and CVC IFQ permits;
            (B) Consumer and wholesale product prices for the processing sector and the participants in the arbitration (recognizing the impact of sales to affiliates on wholesale pricing);
            (C) Innovations and developments of the harvesting and processing sectors and the participants in the arbitration (including new product forms);
            (D) Efficiency and productivity of the harvesting and processing sectors (recognizing the limitations on efficiency and productivity arising out of the management program structure);
            (E) Quality (including quality standards of markets served by the fishery and recognizing the influence of harvest strategies on the quality of landings);
            (F) The interest of maintaining financially healthy and stable harvesting and processing sectors;
            (G) Safety and expenditures for ensuring adequate safety;
            (H) Timing and location of deliveries; and
            (I) The cost of harvesting and processing less than the full IFQ or IPQ allocation (underages) to avoid penalties for overharvesting IFQ and a mechanism for reasonably accounting for deadloss.
            (iv) There shall only be one annual Market Report for each fishery.
            (v) The Market Analyst must not issue interim or supplemental reports for any crab QS fishery unless the Arbitration QS/IFQ Arbitration Organizations and the PQS/IPQ Arbitration Organizations, by mutual agreement, include a provision in the contract with the Market Analyst for the production of interim or supplemental reports for a crab QS fishery. If the Arbitration QS/IFQ Arbitration Organizations and the PQS/IPQ Arbitration Organizations have a mutual agreement to produce interim or supplemental reports, the contract with the Market Analyst must specify the terms and conditions under which those interim or supplemental reports will be produced.
            (3) The Market Analyst shall not disclose any information to any person not required under this section.
            (4) In 2005, the Market Report shall be produced not later than September 30, 2005 or 25 days prior to the first crab fishing season for that crab QS fishery whichever is later in that crab fishing year as required under this section.
            (i) In all subsequent years and except as provided in paragraph (f)(1)(ii) of this section, the Market Report for each crab QS fishery must be produced not later than 50 days prior to the first crab fishing season for that crab QS fishery, unless the Arbitration QS/IFQ Arbitration Organizations and the PQS/IPQ Arbitration Organizations, by mutual agreement, include a provision in the contract with the Market Analyst to establish a different date for production of the Market Report for that crab QS fishery.
            (ii) The contract with the Market Analyst must specify that the Market Analyst will provide the Market Report in that crab fishing year to:
            (A) Each Arbitration Organization in that fishery;
            (B) NMFS Alaska Region in accordance with paragraph (a)(3) of this section; and
            (C) The Formula Arbitrator and any Contract Arbitrator(s) for the fishery.
            (g) Roles and standards for the Formula Arbitrator. (1) Except as provided in paragraph (g)(1)(ii) of this section:
            
            (i) The Arbitration QS/IFQ Arbitration Organizations and the PQS/IPQ Arbitration Organizations shall establish a contract with the Formula Arbitrator to produce a Non-Binding Price Formula for each crab QS fishery.
            (ii) The Arbitration QS/IFQ Arbitration Organizations and the PQS/IPQ Arbitration Organizations may, by mutual agreement, include a provision in the contract with the Formula Arbitrator to forgo production of a Non-Binding Price Formula for a crab QS fishery if the Arbitration QS/IFQ Arbitration Organizations and the PQS/IPQ Arbitration Organizations anticipate that the crab QS fishery will not open for fishing during a crab fishing year. If such a provision is included in the contract with the Formula Arbitrator, the Arbitration QS/IFQ Arbitration Organizations and the PQS/IPQ Arbitration Organizations must include a provision in the contract with the Formula Arbitrator to produce a Non-Binding Price Formula not later than June 30 for the crab QS fishery that was expected to remain closed but subsequently opens for fishing during the crab fishing year.
            (2) The contract with the Formula Arbitrator must specify that:
            (i) The Formula Arbitrator will conduct a single annual fleet-wide analysis of the markets for crab to establish a Non-Binding Price Formula under which a fraction of the weighted average first wholesale prices for crab products from the fishery may be used to set an ex-vessel price; and
            (ii) The Non-Binding Price Formula shall:
            (A) Be based on the historical distribution of first wholesale revenues between fishermen and processors in the aggregate based on arm's length first wholesale prices and ex-vessel prices, taking into consideration the size of the harvest in each year; and
            (B) Establish a price that preserves the historical division of revenues in the fishery while considering the following:
            (1) Current ex-vessel prices, including ex-vessel prices received for crab harvested under Class A, Class B, and CVC IFQ permits;
            (2) Consumer and wholesale product prices for the processing sector and the participants in arbitrations (recognizing the impact of sales to affiliates on wholesale pricing);
            (3) Innovations and developments of the harvesting and processing sectors and the participants in arbitrations (including new product forms);
            (4) Efficiency and productivity of the harvesting and processing sectors (recognizing the limitations on efficiency and productivity arising out of the management program structure);
            (5) Quality (including quality standards of markets served by the fishery and recognizing the influence of harvest strategies on the quality of landings);
            (6) The interest of maintaining financially healthy and stable harvesting and processing sectors;
            (7) Safety and expenditures for ensuring adequate safety;
            (8) Timing and location of deliveries; and
            (9) The cost of harvesting and processing less than the full IFQ or IPQ allocation (underages) to avoid penalties for overharvesting IFQ and a mechanism for reasonably accounting for deadloss.
            (C) Include identification of various relevant factors such as product form, delivery time, and delivery location.
            (D) Consider the “highest arbitrated price” for the fishery from the previous crab fishing season, where the “highest arbitrated price” means the highest arbitrated price for arbitrations of IPQ and Arbitration IFQ which represent a minimum of at least 7 percent of the IPQ resulting from the PQS in that fishery. For purposes of this process, the Formula Arbitrator may aggregate up to three arbitration findings to collectively equal a minimum of 7 percent of the IPQ. When arbitration findings are aggregated with 2 or more entities, the lesser of the arbitrated prices of the arbitrated entities included to attain the 7 percent minimum be considered for the highest arbitrated price.
            (iii) The Non-Binding Price Formula may rely on any relevant information available to the Formula Arbitrator, including, but not limited to,
            (A) Information provided by the QS, PQS, IPQ and IFQ holders in the fishery, and
            (B) The Market Report for the fishery.
            
            (iv) The Formula Arbitrator:
            (A) May meet with IFQ holders who are members of any single FCMA cooperative collectively;
            (B) Shall meet with IPQ holders individually;
            (C) Shall meet with distinct FCMA cooperatives individually; and
            (D) Shall meet with IFQ holders who are not members of the same FCMA cooperative individually.
            (v) The Formula Arbitrator may request any relevant information from QS, PQS, IPQ, and IFQ holders in the fishery, but the Formula Arbitrator shall not have subpoena power.
            (vi) The Formula Arbitrator may obtain information from persons other than QS, PQS, IPQ, and IFQ holders in the fishery, if those persons agree to provide such data. Any information that is provided must be based on activities occurring more than three months prior to the date of submission to the Formula Arbitrator.
            (vii) The Formula Arbitrator shall keep confidential the information that is not publicly available and not disclose the identity of the persons providing specific information.
            (viii) (A) In 2005, the non-binding price formula shall be produced not later than September 30, 2005 or 25 days prior to the first crab fishing season for that crab QS fishery whichever is later in that crab fishing year as required under this section.
            (B) In all subsequent years and except as provided in paragraph (g)(1)(ii) of this section, the Non-Binding Price Formula must be produced not later than 50 days prior to the first crab fishing season for that crab QS fishery, except that the Non-Binding Price Formulas for the western Aleutian Islands golden king crab fishery and the eastern Aleutian Islands golden king crab fishery must be produced not later than 30 days prior to the first crab fishing season for those crab QS fisheries.
            (C) The contract with the Formula Arbitrator must specify that the Formula Arbitrator will provide the non-binding price formula in that crab fishing year to:
            (1) Each Arbitration Organization in that fishery;
            (2) NMFS in accordance with paragraph (a)(3) of this section; and
            (3) The Market Analyst and all Contract Arbitrators in the fishery.
            (ix) The Formula Arbitrator shall not disclose any information to any person unless required under this section.
            (h) Roles and standards for the Contract Arbitrator(s)—(1) General. For each crab QS fishery, the Arbitration QS/IFQ Arbitration Organizations and PQS/IPQ Arbitration Organizations shall establish a contract with all Contract Arbitrators in that fishery that specifies that each Contract Arbitrator may be selected to resolve a dispute concerning the terms of delivery, price, or other factors in the fishery.
            (2) Selection of Contract Arbitrators. The contract with the Contract Arbitrator shall specify the means by which the Contract Arbitrator will be selected to resolve specific disputes. This contract must specify that for any dispute for which the Contract Arbitrator is selected, the Contract Arbitrator will comply with the last best offer arbitration method as set forth in this section.
            (3) Negotiation and Binding Arbitration Procedure. The contract with the Contract Arbitrator(s) shall specify the following approaches for negotiation and Binding Arbitration among members of the Arbitration Organizations:
            (i) Restrictions on collective negotiation. An IFQ and an IPQ holder may negotiate individually. Groups of IFQ holders may negotiate collectively with an IPQ holder only under the following provisions:
            (A) Members of an FCMA cooperatives may participate collectively with other members of the same FCMA cooperative in Binding Arbitration except as otherwise provided under this section.
            (B) Members of different FCMA cooperatives shall not participate collectively in Binding Arbitration.
            (C) IPQ holders shall not participate collectively. Only one IPQ holder shall enter into Binding Arbitration with any IFQ holder or IFQ holder(s).

            (D) An Arbitration Organization must not negotiate on behalf of a member. This shall not prohibit the members of an Arbitration IFQ Arbitration Organization from negotiation if the Arbitration Organization qualifies as an FCMA cooperative.
            
            (ii) Open negotiations. At any time prior to the date of the first crab fishing season of a crab fishing year for that crab QS fishery, any holder of uncommitted Arbitration IFQ may negotiate with any holder of uncommitted IPQ, the price and delivery terms for that season for any uncommitted IFQ and uncommitted IPQ.
            (A) Uncommitted Arbitration IFQ holders and Uncommitted IPQ holders may freely contact each other and initiate open negotiations.
            (B) If Arbitration IFQ holders and IPQ holders do not reach an agreement on price, delivery terms, or other terms after committing shares, an Arbitration IFQ holder may initiate Binding Arbitration in accordance with the procedures specified in this section in order to resolve disputes in those price, delivery terms, or other terms.
            (C) Once IFQ or IPQ has been committed, the IFQ holder and IPQ holder cannot engage in open negotiation using those shares.
            (iii) Lengthy season approach. (A) Prior to the date of the first crab fishing season for that crab QS fishery in that crab fishing year a committed IPQ holder and one or more committed Arbitration IFQ holders may choose to adopt a Lengthy Season approach. The Lengthy Season approach is an alternative method to the Binding Arbitration proceedings.
            (B) A Lengthy Season approach allows a committed IPQ holder and a committed Arbitration IFQ holder to agree to postpone negotiation of specific contract terms until a time during the crab fishing year as agreed upon by the Arbitration IFQ holder and IPQ holder participating in the negotiation. The Lengthy Season approach allows the Arbitration IFQ holders and IPQ holder involved in the negotiation to postpone Binding Arbitration, if necessary, until a time during the crab fishing year. If the parties ready a final agreement on the contract terms, Binding Arbitration is not necessary.
            (C) If a committed IPQ holder and one or more committed Arbitration IFQ holder(s) are unable to reach an agreement on whether to adopt a Lengthy Season approach, they may request mediation to assist the parties in determining whether to adopt a Lengthy Season approach. The parties may request a Contract Arbitrator to act as a mediator. If the mediation proves unsuccessful or is not selected, the Arbitration IFQ holder may initiate enter Binding Arbitration to determine whether to adopt a lengthy season approach.
            (1) Binding Arbitration may begin immediately with the same Contract Arbitrator.
            (2) If the Contract Arbitrator serves as a mediator in an unsuccessful mediation, either party may request another Contract Arbitrator for the Binding Arbitration.
            (iv) Share matching. (A) At any time 120 hours (five days) after NMFS issues IFQ and IPQ for that crab QS fishery in that crab fishing year, holders of uncommitted Arbitration IFQ may choose to commit the delivery of harvests of crab to be made with that uncommitted Arbitration IFQ to an uncommitted IPQ holder. The issuance of IFQ and IPQ for a crab QS fishery occurs on the time and date that IFQ and IPQ amounts for that crab QS fishery are posted on the NMFS, Alaska Region website at http://www.fakr.noaa.gov.
            
            (B) To commit Arbitration IFQ, the holder of uncommitted IFQ must offer an amount of Arbitration IFQ:
            (1) Not less than 50 percent of the Arbitration IFQ holder's total uncommitted Arbitration IFQ, or an amount of uncommitted Arbitration IFQ equal to the total amount of uncommitted IPQ available, whichever is less, if the Arbitration IFQ holder is not an FCMA cooperative; and
            (2) Not less than 25 percent of the Arbitration IFQ holder's total uncommitted Arbitration IFQ, or an amount of uncommitted Arbitration IFQ equal to the total amount of uncommitted IPQ available, whichever is less, if the Arbitration IFQ holder is an FCMA cooperative.

            (C) Any holder of uncommitted IPQ must accept all proposed Arbitration IFQ commitments, up to the amount of its uncommitted IPQ. The commitment of IPQ will take place on receipt of notice from the holder of uncommitted Arbitration IFQ of the intention to commit that IFQ.
            
            (D) After matching, an Arbitration IFQ holder and an IPQ holder may decide to enter mediation to reach agreement on contract terms. The Arbitration IFQ holder and IPQ holder may request a Contract Arbitrator to act as a mediator to facilitate an agreement.
            (1) If the mediation proves unsuccessful, or if mediation is not selected, the Arbitration IFQ holder may initiate Binding Arbitration which may begin immediately with the same Contract Arbitrator.
            (2) If the Contract Arbitrator serves as a mediator in an unsuccessful mediation, the Arbitration IFQ holder may request another Contract Arbitrator for the Binding Arbitration.
            (v) Initiation of Binding Arbitration. If an Arbitration IFQ holder intends to initiate Binding Arbitration, the Arbitration IFQ holder must initiate the Binding Arbitration procedure not later than 360 hours (15 days) after NMFS issues IFQ and IPQ for that crab QS fishery in that crab fishing year. Binding Arbitration is initiated after the committed Arbitration IFQ holder notifies a committed IPQ holder and selects a Contract Arbitrator. Binding Arbitration may be initiated to resolve price, terms of delivery, and other disputes. There will be only one Binding Arbitration Proceeding for an IPQ holder but multiple Arbitration IFQ holders may participate in this proceeding. This limitation on the timing of Binding Arbitration proceedings does not include proceedings that arise due to:
            (A) The lengthy season approach;
            (B) Performance disputes; and
            (C) Quality disputes.
            (vi) Joining a Binding Arbitration proceeding. Any uncommitted Arbitration IFQ holder may join a Binding Arbitration proceeding as a party by committing the shares to the arbitration and providing notice to the IPQ holder and the Contract Arbitrator(s). An Arbitration IFQ holder may join a Binding Arbitration proceeding only if uncommitted IPQ is available. Once shares are committed to a Binding Arbitration Proceeding they cannot be uncommitted. The contract with the Contract Arbitrator may specify the terms and timing of joining the proceedings.
            (vii) Arbitration schedule meeting. The Contract Arbitrator shall meet with all parties to a Binding Arbitration proceeding as soon as possible once a Binding Arbitration proceeding has been initiated for the sole purpose of establishing a schedule for the Binding Arbitration. This schedule shall include the date by which the IPQ holder and Arbitration IFQ holder(s) must submit their last best offer and any supporting materials, and any additional meetings or mediation if agreed to by all parties. This meeting will discuss the schedule of the Binding Arbitration proceedings and not address terms of last best offers.
            (viii) Terms of last best offers. The Contract Arbitrator will meet with the parties to the Binding Arbitration proceeding to determine the matters that must be included in the last best offer, which may include a fixed price or a price over a time period specified by the parties, a method for adjusting prices over a crab fishing year, or an advance price paid at the time of delivery.
            (ix) Submission of last best offers. The parties to a Binding Arbitration proceeding shall each submit to the Contract Arbitrator(s) a last best offer defining all the terms specified for inclusion in a last best offer by the Contract Arbitrator. An Arbitration IFQ holder that is an FCMA cooperative may submit a last best offer that defines terms for the delivery of crab harvested by members of that FCMA cooperative with IFQ held by the cooperative. An Arbitration IFQ holder that is not an FCMA cooperative may submit a last best offer that defines the term of delivery of crab harvested with IFQ held by that person. The IPQ holder that is a party to the proceeding shall submit a single offer that defines terms for delivery of crab harvested with all IFQ that are subject to the proceedings.
            (x) Arbitration decisions. The Contract Arbitrator(s) shall decide among each offer received from an Arbitration IFQ holder and the offer received from the IPQ holder. Each arbitration decision shall result in a binding contract between the IPQ holder and the Arbitration IFQ holder defined by the terms of the offer selected by Contract Arbitrator(s). An arbitration decision applies to all committed IFQ and committed IPQ in that arbitration.
            (xi) Announcement of decisions. (A) If last best offers are submitted at least 15 days before the first crab fishing season for that crab fishing year for that crab QS fishery, arbitration decisions shall be issued no later than 10 days before the first crab fishing season for that crab fishing year for that crab QS fishery. Otherwise, the Contract Arbitrator will notify the parties of the arbitration decision within 5 days of the parties submitting their last best offers.
            (B) The Contract Arbitrator will notify the parties by providing each Arbitration IFQ holder and IPQ holder that is a party to the Binding Arbitration proceeding, a copy of any decision. The decision is binding on the parties to the Binding Arbitration proceeding.
            (4) Basis for the Arbitration decision. The contract with the Contract Arbitrator shall specify that the Contract Arbitrator will be subject to the following provisions when deciding which last best offer to select.
            (i) The Contract Arbitrator's decision shall:
            (A) Be based on the historical distribution of first wholesale revenues between fishermen and processors in the aggregate based on arm's length first wholesale prices and ex-vessel prices, taking into consideration the size of the harvest in each year; and
            (B) Establish a price that preserves the historical division of revenues in the fishery while considering the following:
            (1) Current ex-vessel prices, including ex-vessel prices received for crab harvested under Class A IFQ, Class B IFQ, and CVC IFQ permits;
            (2) Consumer and wholesale product prices for the processing sector and the participants in the arbitration (recognizing the impact of sales to affiliates on wholesale pricing);
            (3) Innovations and developments of the harvesting and processing sectors and the participants in the arbitration (including new product forms);
            (4) Efficiency and productivity of the harvesting and processing sectors (recognizing the limitations on efficiency and productivity arising out of the management program structure);
            (5) Quality (including quality standards of markets served by the fishery and recognizing the influence of harvest strategies on the quality of landings);
            (6) The interest of maintaining financially healthy and stable harvesting and processing sectors;
            (7) Safety and expenditures for ensuring adequate safety;
            (8) Timing and location of deliveries; and
            (9) The cost of harvesting and processing less than the full IFQ or IPQ allocation (underages) to avoid penalties for overharvesting IFQ and a mechanism for reasonably accounting for deadloss.
            (C) Consider the Non-Binding Price Formula established in the fishery by the Formula Arbitrator.
            (ii) The Contract Arbitrator's decision may rely on any relevant information available to the Contract Arbitrator, including, but not limited to:
            (A) Information provided by the QS, PQS, IPQ and IFQ holders in the fishery regarding the factors identified in paragraph (h)(4)(i) of this section; and
            (B) The Market Report for the fishery.
            (iii) Each of the Arbitration IFQ holders and the IPQ holders that is party to the proceeding may provide the Contract Arbitrator with additional information to support its last best offer. The Contract Arbitrator must receive and consider all data submitted by the parties.
            (iv) The Contract Arbitrator may request specific information from the Arbitration IFQ holder(s) and IPQ holder that will be useful in reaching a final decision. The Contract Arbitrator will not have subpoena power and it is in the sole discretion of the person from whom information is requested as to whether to provide the requested information.
            (5) Limits on the release of data. The parties to a Binding Arbitration proceeding shall be precluded from full access to the information provided to the Contract Arbitrator.

            (i) Arbitration IFQ holders that are party to an arbitration proceeding shall have access only to information provided directly by the IPQ holder to the Contract Arbitrator for that Binding Arbitration proceeding.
            (ii) IPQ holders that are party to an arbitration proceeding shall have access only to information provided directly by an Arbitration IFQ holder to the Contract Arbitrator for that Binding Arbitration proceeding.
            (iii) The Contract Arbitrator shall keep confidential the information provided by any QS, PQS, IFQ, or IPQ holders in the fishery and not disclose the identity of the persons providing specific information except as provided in paragraph (h)(6) of this section.
            (iv) The Arbitration IFQ holders and IPQ holders shall not release information received in a Binding Arbitration proceeding to persons who were not party to that Binding Arbitration proceeding other than the final result of that arbitration proceeding except as provided for in paragraph (h)(6) of this section.
            (6) Information provided to NMFS. The Contract Arbitrator must provide any information, documents, or data required under this paragraph to NMFS in accordance with paragraph (a)(3) of this section not later than 30 days prior to the end of the crab fishing year for which the open negotiation or arbitration applied. The contract with the Contract Arbitrator must specify that the Contract Arbitrator provide NMFS with:
            (i) A copy of any minutes from any meeting attended by that Contract Arbitrator between or among any PQS or IPQ holders concerning any negotiations under this section;
            (ii) Any last-best offers made during the Binding Arbitration process, including all contract details, the names of other participants in the arbitration, and whether the bid was accepted by the Contract Arbitrator; and
            (iii) A copy of any information, data, or documents given by the Contract Arbitrator to any person who is not a party to the particular arbitration for which that information was provided. The Contract Arbitrator must identify the arbitration to which the information, data, or documents apply, and the person to whom those information, data, or documents were provided.
            (7) Enforcement of Binding Arbitration decisions. The decision of the Contract Arbitrator for Binding Arbitration shall be enforced among the parties to that arbitration.
            (8) Failure of Contract Arbitrator(s). Except as provided for in paragraph (h)(6) of this section, the failure of a Contract Arbitrator to perform shall be enforced by the Arbitration Organizations.
            (9) Post Binding Arbitration opt-in. (i) An Arbitration IFQ holder with uncommitted IFQ, may opt-in to any contract that results from a completed a Binding Arbitration procedure with any IPQ holder that has uncommitted IPQ.
            (A) All the terms from the arbitrated contract will apply. The Contract Arbitrator may determine fees and a time frame by which a Post Binding Arbitration opt-in may occur if those terms are not specified in the arbitrated contract.
            (B) Once exercised, the opt-in results in a contract that is binding on both the Arbitration IFQ and IPQ holder.
            (ii) To initiate the opt-in process, the holder of uncommitted Arbitration IFQ will notify the holder of uncommitted IPQ in writing of its intent to opt-in.
            (iii) Holders of uncommitted Arbitration IFQ may opt-in to a contract resulting from a completed Binding Arbitration procedure with a person that holds uncommitted IPQ for that fishery.
            (iv) If the IPQ holder and the Arbitration IFQ holder are unable to resolve a dispute regarding whether the opt-in offer is consistent with the original contract from the completed Binding Arbitration procedure, the dispute may be decided by the Contract Arbitrator to the original arbitration that resulted in the contract to which the Arbitration IFQ holder is seeking to opt-in. The Contract Arbitrator will decide only whether the proposed opt-in terms are consistent with the original contract.
            (10) Performance disputes. If an IPQ holder and an Arbitration IFQ holder are unable to resolve disputes regarding the obligations to perform specific contract provisions after substantial negotiations or when time is of the essence, the issues of that dispute shall be submitted for Binding Arbitration before a Contract Arbitrator for that fishery.
            (i) Binding Arbitration resulting from a performance dispute can occur at any point during or after the crab fishing year. The dispute must be raised by the IPQ holder or the Arbitration IFQ holder. Arbitration of that performance dispute must be initiated prior to the date of the first crab fishing season for the following crab fishing year in that crab QS fishery.
            (ii) Performance dispute arbitration shall follow the applicable procedures described for a Binding Arbitration in paragraph (h)(3) of this section, except that the time frame for the procedure applicable to a performance dispute will be determined by the Contract Arbitrator once the dispute has been raised.
            (iii) If a party fails to abide by the arbitration decision, a party may pursue available contract remedies.
            (iv) The costs of arbitrating performance disputes shall be provided from the general fees collected by the Arbitration Organizations pursuant to paragraph (e) of this section.
            (v) The Contract Arbitrator may assign fees to any party bringing frivolous complaints. Any such fees shall be paid by the party and not from the fees collected under paragraph (e)(2)(vi) of this section.
            (11) Quality disputes. When disputes regarding the quality of the harvested crab arise within the context of an existing contract, the parties may settle the disputes within the context of the arbitration system according to the following:
            (i) In cases where the IPQ holder and Arbitration IFQ holder(s) have agreed to a formula-based price for crab but where they cannot reach an agreement on the quality and price of the crab, the IPQ holder and Arbitration IFQ holder(s) will receive their share of the value of the amount of crab delivered based on the provisions of the contract.
            (ii) In quality disputes where the Arbitration IFQ holders prefer to use actual ex-vessel price and not a formula-based price and a dispute arises regarding crab quality and price, the dispute should be referred to a mutually agreeable independent quality specialist firm. This independent quality specialist firm will determine the quality of the crab. This information will be used as the basis for subsequent price determinations. The IPQ holder and Arbitration IFQ holder(s) with this quality dispute shall share the cost of hiring the specialist firm and agree to abide by its findings according to the terms of their agreement.
            (i) Other procedures and administrative decisions. The Arbitration Organizations, Market Analyst, Contract Arbitrator, Formula Arbitrator, and the Third Party Data Provider are authorized to adopt arbitration system procedures and make administrative decisions, including additional provisions in the various contracts, provided those actions are not inconsistent with any other provision in the regulations.
            [70 FR 10241, Mar. 2, 2005, as amended at 70 FR 33395, June 8, 2005; 70 FR 75421, Dec. 20, 2005; 71 FR 40033, July 14, 2006; 73 FR 35088, June 20, 2008; 73 FR 76190, Dec. 15, 2008; 74 FR 51519, Oct. 7, 2009; 76 FR 68364, Nov. 4, 2011]
          
          
            § 680.21
            Crab harvesting cooperatives.
            This section governs the formation and operation of crab harvesting cooperatives. The regulations in this section apply only to crab harvesting cooperatives that have formed for the purpose of applying for and fishing under a crab harvesting cooperative IFQ permit issued by NMFS. Members of crab harvesting cooperatives that are not FCMA cooperatives should consult counsel before commencing any activity if the members are uncertain about the legality under the antitrust laws of the crab harvesting cooperative's proposed conduct.
            (a) Formation of crab harvesting cooperatives. The following requirements apply to the formation of crab harvesting cooperatives.
            (1) Membership requirements. A crab harvesting cooperative is limited to QS holders that hold any amount of CPO, CVO, CPC, or CVC QS, and that NMFS has determined are eligible to receive crab IFQ.
            (i) Minimum number of members. Each crab harvesting cooperative must include at least four unique QS holding entities. A unique QS holding entity is a QS holder or group of affiliated QS holders that are not affiliated with any other QS holders or QS holding entities in the crab harvesting cooperative. For the purpose of this paragraph, the term “affiliation” is defined at § 680.2.
            (ii) Voluntary nature of membership. Membership in a crab harvesting cooperative is voluntary. No person may be required to join a crab harvesting cooperative, and no crab harvesting cooperative may be required to accept a member who the crab harvesting cooperative chooses not to accept.
            (iii) Membership in more than one crab harvesting cooperative. (A) A QS holder may join one crab harvesting cooperative per CR fishery.
            (B) Upon joining a crab harvesting cooperative for a CR fishery, NMFS will convert all of a QS holder's QS holdings for that CR fishery to crab harvesting cooperative IFQ.
            (2) Legal and organizational requirements. A crab harvesting cooperative must meet the following legal and organizational requirements before it is eligible to apply for a crab harvesting cooperative IFQ permit:
            (i) Registered business entity. Each crab harvesting cooperative must be formed as a partnership, corporation, or other legal business entity that is registered under the laws of one of the 50 states or the District of Columbia.
            (ii) Appointment of a designated representative. Each crab harvesting cooperative must appoint an individual as designated representative to act on the crab harvesting cooperative's behalf and serve as contact point for NMFS for questions regarding the operation of the crab harvesting cooperative. The designated representative may be a member of the crab harvesting cooperative or some other individual authorized by the crab harvesting cooperative to act on its behalf.
            (b) Application for annual crab harvesting cooperative IFQ permits. A crab harvesting cooperative IFQ permit is an annual permit issued to a crab harvesting cooperative that establishes an annual catch limit of crab that is based on the collective QS holdings of the members of the crab harvesting cooperative that have been contributed by the members. A crab harvesting cooperative IFQ permit will list the IFQ amount, by fishery, held by the crab harvesting cooperative and identify the members of the crab harvesting cooperative. Each crab harvesting cooperative will be issued a separate IFQ permit for each type of QS held by a member (or members) of the crab harvesting cooperative.
            (1) June 15 application deadline. A completed Application for Annual Crab Harvesting Cooperative Individual Fishing Quota (IFQ) Permit listing the name of each member of the crab harvesting cooperative must be submitted annually by each crab harvesting cooperative and received by NMFS no later than June 15 (or postmarked by this date, if sent via U.S. mail or a commercial carrier) for the upcoming crab fishing year for which the crab harvesting cooperative is applying to receive IFQ. If a complete application is not received by NMFS by this date, or postmarked by this date, the crab harvesting cooperative will not receive IFQ for the upcoming crab fishing year. In the event that NMFS has not received a complete and timely application by June 15, NMFS will presume that the application was timely filed if the applicant can provide NMFS with proof of timely filing. Each crab harvesting cooperative member is responsible for submitting a completed Application for Annual Crab Individual Fishing Quota Permit to NMFS by June 15 pursuant to § 680.4.
            (2) Contents. A complete application must contain the following information:
            (i) Cooperative identification. Enter the crab harvesting cooperative's legal name; type of business entity under which the crab harvesting cooperative is organized; state in which the crab harvesting cooperative is legally registered as a business entity; printed name of the crab harvesting cooperative's designated representative; the permanent business address, telephone number, facsimile number, and e-mail address (if available) of the crab harvesting cooperative or its designated representative; and the signature of the crab harvesting cooperative's designated representative and date signed.
            (ii) Members of the cooperative. Full name and NMFS Person ID of each member of the crab harvesting cooperative.
            (iii) Additional documentation. For the application to be considered complete, the following documents must be attached to the application: the completed and signed annual application for crab IFQ/IPQ permit for all members of the crab harvesting cooperative, a copy of the business license issued by the state in which the crab harvesting cooperative is registered as a business entity, a copy of the articles of incorporation or partnership agreement of the crab harvesting cooperative, and a copy of the crab harvesting cooperative agreement signed by the members of the crab harvesting cooperative (if different from the articles of incorporation or partnership agreement of the crab harvesting cooperative).
            (3) Issuance of crab harvesting cooperative IFQ permits. Upon receipt of a completed application for an annual crab harvesting cooperative IFQ permit that is subsequently approved, NMFS will issue one-year crab harvesting cooperative IFQ permits to the crab harvesting cooperative. The crab harvesting cooperative IFQ permits will list the crab IFQ amounts that are generated by the aggregate QS holdings of all members of the crab harvesting cooperative for each fishery, region, sector, and Class A/B IFQ categories. Issuance by NMFS of a crab harvesting cooperative IFQ permit is not a determination that the crab harvesting cooperative is formed or is operating in compliance with antitrust law.
            (4) Appeals. A crab harvesting cooperative or person that is adversely affected by an initial administrative determination (IAD) that is associated with the issuance of a crab harvesting cooperative IFQ permit may appeal the IAD using the appeals procedures described in § 680.43.
            (c) Restrictions on fishing under a crab harvesting cooperative IFQ permit. The following restrictions govern fishing for IFQ crab under a crab harvesting cooperative IFQ permit:
            (1) Maintenance of permit on board. A copy of a crab harvesting cooperative IFQ permit must be maintained on board any vessel that is being used to harvest crab under the permit.
            (2) Persons eligible to harvest crab under a crab harvesting cooperative IFQ permit. The only person eligible to harvest crab under a crab harvesting cooperative IFQ permit is the crab IFQ hired master under § 680.4(g) who is operating a vessel in which at least a 10 percent ownership share is held by a member of the crab harvesting cooperative to whom the IFQ permit is issued.
            (3) Liability. Each member of a crab harvesting cooperative is responsible for ensuring that members of the crab harvesting cooperative and crab IFQ hired masters of the crab harvesting cooperative comply with all regulations applicable to fishing for CR crab.
            (d) Transfers by members of a crab harvesting cooperative. The following requirements address transfers of QS and IFQ by members of a crab harvesting cooperative.
            (1) Transfer of QS. A member of a crab harvesting cooperative may acquire or divest QS at any time in accordance with the transfer procedures in § 680.41. However, transfers of QS that occur after the June 15 deadline for crab harvesting cooperative IFQ permit applications will not be reflected in the type or amount of IFQ permit issued to the crab harvesting cooperative for that crab fishing year.
            (2) Transfer of individually held IFQ. A member of a crab harvesting cooperative may acquire or divest individually held IFQ using the transfer procedures described in § 680.41. However, any vessel used to harvest IFQ not held by a crab harvesting cooperative loses the vessel use cap exemption.
            (3) Transfer of crab harvesting cooperative IFQ prohibited. A member of a crab harvesting cooperative may not acquire or divest crab harvesting cooperative IFQ. Crab harvesting cooperative IFQ may only be transferred between two crab harvesting cooperatives.
            (e) Transfers by crab harvesting cooperatives. The following requirements address transfers of QS, IFQ, PQS, and IPQ by crab harvesting cooperatives that have been issued crab harvesting cooperative IFQ permits.
            (1) Acquisition of QS, PQS, and IPQ prohibited. A crab harvesting cooperative that has been issued a crab harvesting cooperative IFQ permit is prohibited from acquiring any amount of QS, PQS, or IPQ for the valid duration of the crab harvesting cooperative IFQ permit. A crab harvesting cooperative that acquires any amount of QS, PQS, or IPQ becomes ineligible to receive a crab harvesting cooperative IFQ permit.
            (2) Transfer of crab harvesting cooperative IFQ. A crab harvesting cooperative may transfer its IFQ only to another crab harvesting cooperative. Crab harvesting cooperatives wishing to engage in an inter-cooperative transfer must complete an application for inter-cooperative transfer to transfer crab IFQ between crab harvesting cooperatives. A crab harvesting cooperative is prohibited from transferring any amount of crab harvesting cooperative IFQ to any entity that is not a crab harvesting cooperative operating under a crab harvesting cooperative IFQ permit.
            (3) Use caps. Inter-cooperative transfers of IFQ will apply to the individual use caps of crab harvesting cooperative members through the designation of the crab harvesting cooperative members conducting the transfer.
            (f) Application for transfer of crab harvesting cooperative IFQ—(1) Completed application. NMFS will process an application for transfer of crab harvesting cooperative individual fishing quota (IFQ) provided that a paper or electronic request form is completed by the applicant, with all applicable fields accurately filled in, and all required additional documentation is attached.
            (2) Certification of transferor—(i) Non-electronic submittal. The transferor's designated representative must sign and date the application certifying that all information is true, correct, and complete. The transferor's designated representative must submit the paper application as indicated on the application.
            (ii) Electronic submittal. The transferor's designated representative must log into the system and create a transfer request as indicated on the computer screen. By using the transferor's NMFS ID, password, and Transfer Key and submitting the transfer request, the designated representative certifies that all information is true, correct, and complete.
            (3) Certification of transferee—(i) Non-electronic submittal. The transferee's designated representative must sign and date the application certifying that all information is true, correct, and complete.
            (ii) Electronic submittal. The transferee's designated representative must log into the system and accept the transfer request as indicated on the computer screen. By using the transferee's NMFS ID, password, and Transfer Key, the designated representative certifies that all information is true, correct, and complete.
            (4) Submittal information. An application for transfer of crab harvesting cooperative IFQ crab QS or PQS may be submitted to NMFS as instructed on the application. Forms are available on the NMFS Alaska Region website at http://alaskafisheries.noaa.gov, or by contacting NMFS at 800-304-4846, Option 2.
            (g) Inseason changes to crab harvesting cooperative membership. The following requirements address inseason changes to crab harvesting cooperative membership.
            (1) Eligible membership changes. A crab harvesting cooperative may add a new member if that person becomes eligible to join the crab harvesting cooperative through the acquisition of any amount of the QS upon which the crab harvesting cooperative's annual IFQ permit was based, provided that the person acquiring the QS in question has been determined by NMFS to be eligible to hold IFQ. Likewise, a crab harvesting cooperative may remove a member if that person no longer holds any of the QS upon which the crab harvesting cooperative's annual IFQ permit was based.
            (2) Inseason membership changes are voluntary. A crab harvesting cooperative is not required to add or remove members during the fishing season to reflect inseason transfers of QS. Each crab harvesting cooperative is free to establish its own process for deciding whether or not to admit new members or to remove existing members during the fishing season to reflect changes in the QS holdings. No crab harvesting cooperative is required to admit a new QS holder that the crab harvesting cooperative chooses not to admit, regardless of whether the person in question has acquired any amount of QS upon which the crab harvesting cooperative's annual IFQ is based. If a crab harvesting cooperative chooses to make inseason membership changes, then it must comply with paragraph (g)(3) of this section.
            (3) Application for an inseason change in cooperative membership. To change crab harvesting cooperative membership, a crab harvesting cooperative must submit to NMFS a revised application for an annual crab harvesting cooperative IFQ permit together with any revised supporting documents that are required to be submitted with the application. The revised application for an annual crab harvesting cooperative IFQ permit must be accompanied by a cover letter that indicates the revisions that have been made. Upon approval of the membership change, NMFS will issue a revised crab harvesting cooperative IFQ permit that reflects the change. A new member may not fish on behalf of a cooperative except as a crab IFQ hired master until NMFS issues a revised crab harvesting cooperative IFQ permit that reflects the change in membership.
            (4) Successors-in-interest. If a member of a crab harvesting cooperative dies (in the case of an individual) or dissolves (in the case of a business entity), the QS held by that person will be transferred to the legal successor-in-interest. However, the crab harvesting cooperative IFQs generated by that person's QS holdings remain under the control of the crab harvesting cooperative for the valid duration of the crab harvesting cooperative IFQ permit. Each crab harvesting cooperative is free to establish its own internal procedures for admitting a successor-in-interest during the fishing season to reflect the transfer of QS due to the death or dissolution of a QS holder. The regulations in this section do not require any crab harvesting cooperative to admit a successor-in-interest that the cooperative chooses not to admit. If a crab harvesting cooperative chooses to admit the successor-in-interest for membership, then the crab harvesting cooperative must comply with paragraph (g)(3) of this section.
            [70 FR 10241, Mar. 2, 2005, as amended at 70 FR 33395, June 8, 2005; 73 FR 35088, June 20, 2008; 74 FR 51519, Oct. 7, 2009; 80 FR 15897, Mar. 26, 2015; 81 FR 1561, Jan. 13, 2016]
          
          
            § 680.22
            Sideboard protections for GOA groundfish fisheries.
            The regulations in this section restrict the owners of vessels with a history of participation in the Bering Sea snow crab fishery from using the increased flexibility provided by the CR Program to expand their level of participation in GOA groundfish fisheries. These restrictions are commonly known as “sideboards.”
            (a) Vessels and LLP licenses subject to sideboard restrictions. The sideboard fishing restrictions described in this section are based on a vessel's fishing history and apply both to the fishing vessel itself and to any LLP license generated by that vessel's fishing history. The criteria used to determine which vessels and LLP licenses are subject to GOA groundfish sideboard fishing restrictions are as follows:
            (1) Vessels subject to GOA groundfish sideboard directed fishing closures. Any vessel that NMFS has determined meets one or both of the following criteria is subject to GOA groundfish sideboard directed fishing closures issued under paragraph (e) of this section.

            (i) Any non-AFA vessel that made a legal landing of Bering Sea snow crab (C. opilio) between January 1, 1996, and December 31, 2000, that generated any amount of Bering Sea snow crab (C. opilio) fishery QS; and
            (ii) Any vessel named on an LLP license that was generated in whole or in part by the fishing history of a vessel meeting the criteria in paragraph (a)(1)(i) of this section.
            (2) Vessels prohibited from directed fishing for Pacific cod in the GOA. Any vessel that NMFS has determined meets either of the following two criteria is prohibited from directed fishing for Pacific cod in the GOA:
            (i) Any vessel subject to GOA groundfish sideboard closures under paragraph (a)(1)(i) of this section that landed less than 50 mt (110,231 lb), in round weight equivalents, of groundfish harvested from the GOA between January 1, 1996, and December 31, 2000, or

            (ii) Any vessel named on an LLP license that was generated in whole or in part by the fishing history of a vessel meeting the criteria in paragraph (a)(2)(i) of this section.
            
            (3) Vessels and LLP licenses exempt from Pacific cod sideboard closures in the GOA. Any vessel or LLP license that NMFS has determined meets either of the following criteria is exempt from sideboard directed fishing closures for Pacific cod in the GOA:
            (i) Any vessel subject to GOA groundfish closures under paragraph (a)(1)(i) of this section that landed less than 750,000 lb (340.2 mt), in raw weight equivalents, of Bering Sea snow crab and more than 680 mt (1,499,143 lb), in round weight equivalents, of Pacific cod harvested from the GOA between January 1, 1996, and December 31, 2000; and
            (ii) Any LLP license that:
            (A) Was initially issued based on the catch history of a vessel meeting the criteria in paragraph (a)(3)(i) of this section; and
            (B) Did not generate crab QS based on legal landings from any vessel other than the vessel meeting the criteria in paragraph (a)(3)(i) of this section.
            (4) Vessels and LLP licenses exempt from pollock sideboard closures in the GOA. Any vessel or LLP license that NMFS has determined meets either of the following criteria is exempt from sideboard directed fishing closures for pollock in the GOA:
            (i) Any vessel subject to GOA groundfish closures under paragraph (a)(1)(i) of this section that landed less than 1,212,673 lb (550 mt), in raw weight equivalents, of Bering Sea snow crab, and had 20 or more legal landings of pollock harvested from the GOA between January 1, 1996, and December 31, 2000; and
            (ii) Any LLP license that:
            (A) Was initially issued based on the catch history of a vessel meeting the criteria in paragraph (a)(4)(i) of this section; and
            (B) Did not generate crab QS based on legal landings from any vessel other than the vessel meeting the criteria in paragraph (a)(4)(i) of this section.
            (b) Notification of affected vessel owners and LLP license holders. After NMFS determines which vessels and LLP licenses meet the criteria described in paragraph (a) of this section, NMFS will inform each vessel owner and LLP license holder in writing of the type of sideboard restriction and issue a revised Federal Fisheries Permit and/or LLP license that displays the restriction on the face of the permit or license.
            (c) Appeals. A vessel owner or LLP license holder who believes that NMFS has incorrectly identified his or her vessel or LLP license as meeting the criteria for a GOA groundfish sideboard restriction may request reconsideration. All requests for reconsideration must be submitted in writing to the RAM Division, Alaska Region, NMFS, together with any documentation or evidence supporting the request. If the request for reconsideration is denied, affected persons may appeal using the procedures described at § 680.43.
            (d) Determination of GOA groundfish sideboard ratios. Except for fixed gear sablefish, sideboard ratios for each GOA groundfish species, species group, season, operation type, gear type, and area, for which annual specifications are made, are established according to the following formulas:
            (1) Pacific cod. The sideboard ratios for Pacific cod are calculated by dividing the aggregate retained catch of Pacific cod by vessels that are subject to sideboard directed fishing closures under paragraph (a)(1) of this section and that do not meet the criteria in paragraphs (a)(2) or (a)(3) of this section by the total retained catch of Pacific cod by all groundfish vessels between 1996 and 2000.
            (2) Pollock. The sideboard ratios for pollock are calculated by dividing the aggregate retained catch of pollock by vessels that are subject to sideboard directed fishing closures under paragraph (a)(1) of this section and that do not meet the criteria in paragraph (a)(4) of this section by the total retained catch of pollock by all groundfish vessels between 1996 and 2000.
            (3) Groundfish other than Pacific cod and pollock. The sideboard ratios for groundfish species and species groups other than Pacific cod and pollock are calculated by dividing the aggregate landed catch by vessels subject to sideboard directed fishing closures under paragraph (a)(1) of this section by the total landed catch of that species by all groundfish vessels between 1996 and 2000.
            
            (e) Conversion of sideboard ratios into annual sideboard harvest limits. NMFS will convert sideboard ratios into annual sideboard harvest limits according to the following procedures.
            (1) Annual sideboard harvest limits. (i) Except as provided in paragraphs (e)(1)(ii) and (iii) of this section, annual sideboard harvest limits for each groundfish species, except fixed-gear sablefish, will be established by multiplying the sideboard ratios calculated under paragraph (d) of this section by the proposed and final TACs in each area for which a TAC is specified. If a TAC is further apportioned by season, the sideboard harvest limit also will be apportioned by season in the same ratio as the overall TAC. The resulting harvest limits expressed in metric tons will be published in the annual GOA groundfish harvest specification notices.
            (ii) NMFS will not establish an annual sideboard harvest limit for Pacific cod for vessels that catch and process Pacific cod using hook-and-line gear in the Central GOA Regulatory Area if all eligible participants request that the sideboard harvest limit be removed in accordance with the requirements of paragraph (e)(1)(ii)(A) of this section. NMFS will not establish an annual sideboard harvest limit for Pacific cod for vessels that catch and process Pacific cod using hook-and-line gear in the Western GOA Regulatory Area if all eligible participants request that the sideboard harvest limit be removed in accordance with the requirements of paragraph (e)(1)(ii)(B) of this section. NMFS will publish notification of the removal of the sideboard harvest limit for Pacific cod for vessels that catch and process Pacific cod using hook-and-line gear in the Central GOA Regulatory Area or the Western GOA Regulatory Area through the annual GOA groundfish harvest specifications (see § 679.20(c)(1)(iii) and (c)(3)(ii)).
            (A) Central GOA. For the Central GOA Regulatory Area (Statistical Areas 620 and 630; see Figure 3 to 50 CFR part 679), the holders of all LLP licenses listed in Column A of Table 10 to this part must submit to NMFS a completed Request to Extinguish Pacific Cod Sideboard Limits for Hook-and-Line Catcher/Processors in the Western or Central GOA, and the request must be received by NMFS on or before May 18, 2016.
            (B) Western GOA. For the Western GOA Regulatory Area (Statistical Area 610; see Figure 3 to 50 CFR part 679), the holders of all LLP licenses listed in Column B of Table 10 to this part must submit to NMFS a completed Request to Extinguish Pacific Cod Sideboard Limits for Hook-and-Line Catcher/Processors in the Western or Central GOA, and the request must be received by NMFS on or before May 18, 2016.
            (iii) NMFS will not establish an annual sideboard harvest limit for groundfish species, other than Pacific cod apportioned to catcher vessels using pot gear in the Western and Central Regulatory Areas. Directed fishing for groundfish species, other than Pacific cod apportioned to catcher vessels using pot gear in the Western and Central Regulatory Areas, is prohibited.
            (2) Sideboard directed fishing allowance. (i) If the Regional Administrator determines that a harvest limit for a species or species group has been or will be reached, the Regional Administrator may establish a sideboard directed fishing allowance for the species or species group applicable only to the group of crab vessels to which the sideboard limit applies.
            (ii) If the Regional Administrator determines that a harvest limit is insufficient to support a directed fishery for that species or species group, then the Regional Administrator may set the sideboard directed fishing allowance at zero for that species or species group.
            (3) Directed fishing closures. Upon attainment of a sideboard directed fishing allowance, the Regional Administrator will publish notification in the Federal Register prohibiting directed fishing for the species or species group in the specified subarea, regulatory area, or district. A directed fishing closure is effective for the duration of the fishing year or season.
            (f) Sideboard protections in the State of Alaska parallel groundfish fisheries. Vessels subject to the sideboard restrictions under paragraph (a) of this section, with a Federal Fisheries Permit or LLP license, shall be subject to the regulations of this section while participating in any groundfish fishery in State waters adjacent to the GOA opened by the State of Alaska and for which the State of Alaska adopts a Federal fishing season.
            [70 FR 10241, Mar. 2, 2005, as amended at 71 FR 38301, July 6, 2006; 76 FR 35780, June 20, 2011; 76 FR 74690, Dec. 1, 2011; 80 FR 28545, May 19, 2015; 84 FR 2731, Feb. 8, 2019]
          
          
            § 680.23
            Equipment and operational requirements.
            (a) Catcher vessel requirements. A catcher vessel used to harvest CR crab must:
            (1) Carry and use a VMS as described in paragraph (d) of this section;
            (2) Land all retained crab to an RCR operating under an approved catch monitoring plan as described in paragraph (g) of this section;
            (b) Catcher/processor requirements. A catcher/processor used to harvest CR crab must:
            (1) Carry and use a VMS as described in paragraph (d) of this section;
            (2) Weigh all retained crab to be processed on board, in its raw form, on a scale approved by NMFS as described in paragraph (e) of this section;
            (3) Land all retained crab not processed on board at an RCR;
            (4) Offload all CR crab product processed onboard at a shoreside location in the United States accessible by road or regularly scheduled air service; and
            (5) Provide an approved observer platform scale and test weights that meet the requirements in paragraph (e) of this section.
            (c) RCR requirements. An RCR must:
            (1) Ensure that all CR crab landings are weighed on a scale approved by the State in which the landing takes place.
            (2) Ensure that all crab landing and weighing be conducted as specified in an approved crab monitoring plan as described in paragraph (g) of this section, and that a copy of the crab monitoring plan is made available to NMFS personnel or authorized officer upon demand.
            (d) Vessel Monitoring System (VMS) requirements—(1) General requirements. General VMS requirements concerning the approval and installation of VMS components and the responsibilities of vessel owners and operators are detailed at § 679.28(f)(1) through (5).
            (2) VMS transmission requirements. A vessel's transmitter must be transmitting if:
            (i) The vessel is operating in any reporting area (see definitions at § 679.2) off Alaska;
            (ii) The vessel has crab pots or crab pot hauling equipment, or a crab pot launcher onboard; and
            (iii) The vessel has or is required to have a Federal crab vessel permit for that crab fishing year.
            (e) Scales approved by NMFS. To be approved by NMFS, a scale used to weigh crab at sea must meet the type evaluation and initial inspection requirements set forth in § 679.28(b)(1) and (2). Once a scale is installed on a vessel and approved by NMFS for use, it must be reinspected annually as described in § 679.28(b) by requesting a scale inspection from NMFS. Each scale must be tested daily and meet the maximum permissible error (MPE) requirements described in paragraph (e)(1) of this section.
            (1) At-sea scale tests. To verify that the scale meets the MPEs specified in this paragraph, the vessel operator must test each scale or scale system used to weigh CR crab one time during each 24-hour period when use of the scale is required. The vessel owner must ensure that these tests are performed in an accurate and timely manner.
            (i) Belt scales. The MPE for the daily at-sea scale tests is plus or minus 3 percent of the known weight of the test material. The scale must be tested by weighing at least 400 kg (882 lb) of crab or an alternative material supplied by the scale manufacturer on the scale under test. The known weight of the test material must be determined by weighing it on a platform scale approved for use under § 679.28 (b)(7).
            (ii) Automatic hopper scales. An automatic hopper scale must be tested at its minimum and maximum capacity with approved test weights. Test weights must be placed in the bottom of the hopper unless an alternative testing method is approved by NMFS. The MPE for the daily at-sea scale tests is plus or minus 2 percent of the weight of the approved test weights.
            
            (iii) Platform scales used for observer sampling. A platform scale used for observer sampling must be tested at 10, 25, and 50 kg (or 20, 50, and 100 lb if the scale is denominated in pounds) using approved test weights. The MPE for the daily at-sea scale test is plus or minus 0.5 percent if the scale is used to determine the known weight of test material for the purpose of testing a belt scale. If the scale is not used for that purpose, the MPE for the daily at-sea scale test is plus or minus 1 percent.
            (iv) Approved test weights. Each test weight must have its weight stamped on or otherwise permanently affixed to it. The weight of each test weight must be annually certified by a National Institute of Standards and Technology approved metrology laboratory or approved for continued use by the NMFS authorized inspector at the time of the annual scale inspection.
            (v) Requirements for all scale tests. (A) Notify the observer at least 15 minutes before the time that the test will be conducted, and conduct the test while the observer is present.
            (B) Conduct the scale test and record the following information on the at-sea scale test report form:
            (1) Vessel name;
            (2) Month, day, and year of test;
            (3) Time test started to the nearest minute;
            (4) Known weight of test weights;
            (5) Weight of test weights recorded by scale;
            (6) Percent error as determined by subtracting the known weight of the test weights from the weight recorded on the scale, dividing that amount by the known weight of the test weights, and multiplying by 100; and
            (7) Sea conditions at the time of the scale test.
            (C) Maintain the test report form on board the vessel until the end of the crab fishing year during which the tests were conducted, and make the report forms available to observers, NMFS personnel, or an authorized officer. In addition, the vessel owner must retain the scale test report forms for 3 years after the end of the crab fishing year during which the tests were performed. All scale test report forms must be signed by the vessel operator.
            (2) Scale maintenance. The vessel owner must ensure that the vessel operator maintains the scale in proper operating condition throughout its use, that adjustments made to the scale are made so as to bring the performance errors as close as practicable to a zero value, and that no adjustment is made that will cause the scale to weigh inaccurately.
            (3) Printed reports from the scale. The vessel owner must ensure that the printed reports are provided as required by this paragraph. Printed reports from the scale must be maintained on board the vessel until the end of the year during which the reports were made and be made available to NMFS or NMFS authorized personnel. In addition, the vessel owner must retain printed reports for 3 years after the end of the year during which the printouts were made.
            (i) Reports of catch weight and cumulative weight. Reports must be printed at least once every 24 hours prior to submitting a CR crab landing report as described in § 680.5. Reports must also be printed before any information stored in the scale computer memory is replaced. Scale weights must not be adjusted by the scale operator to account for the perceived weight of water, mud, debris, or other materials. Scale printouts must show:
            (A) The vessel name and Federal crab vessel permit number;
            (B) The weight of each load in the weighing cycle (hopper scales only);
            (C) The date and time the information was printed;
            (D) The total amount weighed since the last printout was made; and
            (E) The total cumulative weight of all crab or other material weighed on the scale.
            (ii) Printed report from the audit trail. The printed report must include the information specified in sections 2.3.1.8, 3.3.1.7, and 4.3.1.8 of appendix A to 50 CFR part 679. The printed report must be provided to the authorized scale inspector at each scale inspection and must also be printed at any time upon request of NMFS staff or other NMFS-authorized personnel.
            (iii) Platform scales used for observer sampling. A platform scale used for observer sampling is not required to produce a printed record unless that scale is also used to obtain raw weight for a CR crab landing report.
            (4) Scale installation requirements. Unless otherwise approved by NMFS, a scale used to obtain raw weight for a CR crab landing report must be installed such that:
            (i) From the location where the observer samples unsorted crab, the observer can ensure that all crab are being weighed;
            (ii) The scale may not be installed in a manner that facilitates bypassing. It must not be possible for the scale inspector and an assistant to bypass the scale with 100 kg (220 lb) of test material in less than 20 seconds.
            (f) Scales approved by the state. Scale requirements in this paragraph are in addition to those requirements set forth by the State in which the scale is approved, and nothing in this paragraph may be construed to reduce or supersede the authority of the State to regulate, test, or approve scales within the State. Scales used to weigh CR crab that are also required to be approved by the State must meet the following requirements:
            (1) Verification of approval. The scale must display a valid State sticker indicating that the scale was inspected and approved within the previous 12 months.
            (2) Visibility. An RCR must ensure that the scale and scale display are visible simultaneously. NMFS personnel or NMFS authorized personnel, including observers, must be allowed to observe the weighing of crab on the scale and be allowed to read the scale display at all times.
            (3) Printed scale weights. (i) An RCR must ensure that printouts of the scale weight of each delivery are made available to NMFS personnel or to NMFS authorized personnel, including observers, at the time printouts are generated. An RCR must maintain printouts on site until the end of the fishing year during which the printouts were made and make them available upon request by an authorized officer for 3 years after the end of the fishing year during which the printout was made.
            (ii) A scale used to weigh any portion of a landing of CR crab must produce a printed record for each landing, or portion of each landing, weighed on that scale. The printed record must include:
            (A) The RCR's name;
            (B) The weight of each load in the weighing cycle;
            (C) The total weight of crab in each landing, or portion of the landing that was weighed on that scale;
            (D) The date and time the information is printed; and
            (E) The name and ADF&G vessel registration number of the vessel making the delivery. The scale operator may write this information on the scale printout in ink at the time of landing.
            (4) Inseason scale testing. Scales used to weigh CR crab must be tested by RCR personnel when testing is requested by NMFS-staff or by NMFS-authorized personnel.
            (i) Inseason testing criteria. To pass an inseason test, NMFS staff or NMFS-authorized personnel will verify that the scale display and printed information are clear and easily read under all conditions of normal operation, that weight values are visible on the display until the value is printed, and that the scale does not exceed the maximum permissible errors specified in the following table:
            
              
                Test load in scale divisions
                Maximum error in scale divisions
              
              
                (A) 0-500
                1
              
              
                (B) 501-2,000
                2
              
              
                (C) 2,001-4,000
                3
              
              
                (D) >4,000
                4
              
            
            (ii) Test weight requirements. Scales must be tested with the amount and type of weight specified for each scale type in the following tables under paragraphs (f)(4)(ii)(A) through (f)(4)(ii)(D) of this section:
            (A) Automatic hopper 0 to 150 kg (0 to 300 lb) capacity.
            
              
                Certified test weights
                Other testmaterial
                
              
              
                (1) Minimum weighment or 10 kg (20 lb), whichever is greater
                Minimum.
              
              
                (2) Maximum
                Maximum.
              
            
            (B) Automatic hopper >150 kg (300 lb) capacity.
            
              
                Certified test weights
                Other testmaterial
                
              
              
                (1) Minimum weighment or 10 kg (20 lb), whichever is greater
                Minimum.
              
              
                
                (2) 25 percent of maximum of 150 kg (300 lb), whichever is greater
                Maximum.
              
            
            (C) Platform, flatbed or hanging scales less than 150 kg (300 lb) capacity.
            
              
                Certified test weights
                Other testmaterial
                
              
              
                (1) 10 kg (20 lb)
                Not Acceptable.
              
              
                (2) Midpoint
                Not Acceptable.
              
              
                (3) Maximum
                Not Acceptable.
              
            
            (D) Platform, flatbed or hanging scales >150 kg (300 lb) capacity.
            
              
                Certified test weights
                Other testmaterial
                
              
              
                (1) 10 kg (20 lb)
                Not Acceptable.
              
              
                (2) 12.5 percent of maximum or 75 kg (150 lb), whichever is greater
                50 percent of maximum or 75 kg (150 lb), whichever is greater.
              
              
                (3) 25 percent of maximum or 150 kg (300 lb), whichever is greater
                75 percent of maximum or 150 kg (300 lb), whichever is greater.
              
            
            (iii) Certified test weights. An RCR must ensure that there are sufficient test weights on-site to test each scale used to weigh CR crab. Each test weight used for inseason scale testing must have its weight stamped on or otherwise permanently affixed to it. The weight of each test weight must be certified by a National Institute of Standards and Technology approved metrology laboratory every 2 years.
            (iv) Other test material. When permitted in paragraph (f)(4)(ii) of this section, a scale may be tested with test material other than certified test weights.
            (g) Crab Monitoring Plans (CMP). A CMP is a plan submitted by an RCR for each location or processing vessel where the RCR wishes to take deliveries of CR crab. The CMP must detail how the RCR will meet the catch monitoring standards detailed in paragraph (g)(5) of this section. An RCR that processes only CR crab harvested under a CPO or CPC IFQ permit is not required to prepare a CMP.
            (1) CMP Approval. NMFS will approve a CMP if it meets all the performance standards specified in paragraph (g)(5) of this section. The location or vessel identified in the CMP may be inspected by NMFS prior to approval of the CMP to ensure that the location conforms to the elements addressed in the CMP. If NMFS disapproves a CMP, the plant owner or manager may resubmit a revised CMP or file an administrative appeal as set forth under the administrative appeals procedures described in § 679.43.
            (2) Inspection scheduling. The time and place of a CMP inspection may be arranged by submitting a written request for an inspection to NMFS, Alaska Region. An inspection must be requested no less than 10 working days before the requested inspection date. NMFS staff will conduct CMP inspections in any port located in the United States that can be reached by regularly scheduled commercial air service. The inspection request must include:
            (i) Name and signature of the person submitting the application and the date of the application;
            (ii) Address, telephone number, facsimile number, and e-mail address (if available) of the person submitting the application; and
            (iii) A proposed CMP detailing how the RCR will meet each of the standards in paragraph (g)(5) of this section.
            (3) Approval period. NMFS will approve a CMP for 1 year if it meets the performance standards specified in paragraph (e)(2) of this section. An owner or manager must notify NMFS in writing if changes are made in plant operations or layout that do not conform to the CMP.
            (4) Changing an approved CMP. An RCR may change an approved CMP by submitting a CMP addendum to NMFS. Depending on the nature and magnitude of the change requested, NMFS may require a CMP inspection as described in paragraph (g)(2) of this section. A CMP addendum must contain:
            (i) Name and signature of the person submitting the addendum;
            (ii) Address, telephone number, facsimile number and e-mail address (if available) of the person submitting the addendum; and
            (iii) A complete description of the proposed CMP change.
            (5) CMP standards—(i) Crab sorting and weighing requirements. All crab, including crab parts and crab that are dead or otherwise unmarketable, delivered to the RCR must be sorted and weighed by species. The CMP must detail how and where crab are sorted and weighed.
            (ii) Scales used for weighing crab. The CMP must identify by serial number each scale used to weigh crab and describe the rationale for its use.
            (iii) Scale testing procedures. Scales identified in the CMP must be accurate within the limits specified in paragraph (f)(4)(i) of this section. For each scale identified in the CMP a testing plan must be developed that:
            (A) Describes the procedure the plant will use to test the scale;
            (B) Lists the test weights and equipment required to test the scale;
            (C) Lists where the test weights and equipment will be stored; and
            (D) Lists the names of the personnel responsible for conducting the scale testing.
            (iv) Printed record. An RCR must ensure that the scale produces a complete and accurate printed record of the weight of each species in a landing. All of the crab in a delivery must be weighed on a scale capable of producing a complete printed record as described in paragraph (e)(3) of this section. A printed record of each landing must be printed before the RCR submits a CR crab landing report.
            (v) Observation area. Each CMP must designate an observation area. The observation area is a location designated on the CMP where an individual may monitor the offloading and weighing of crab. The observation area must meet the following standards:
            (A) Access to the observation area. The observation area must be freely accessible to observer, NMFS staff or enforcement aides at any time during the effective period of the CMP.
            (B) Monitoring the offloading and weighing of crab. From the observation area, an individual must have an unobstructed view or otherwise be able to monitor the entire offload of crab between the first location where crab are removed from the boat and a location where all sorting has taken place and each species has been weighed.
            (C) Other requirements. The observation area must be sheltered from the weather and not exposed to unreasonable safety hazards.
            (vi) Plant liaison. The CMP must designate a plant liaison. The plant liaison is responsible for:
            (A) Orienting new observers, NMFS staff and enforcement aides to the plant;
            (B) Assisting in the resolution of observer concerns; and
            (C) Informing NMFS if changes must be made to the CMP.
            (vii) Drawing to scale of delivery location. The CMP must be accompanied by a drawing to scale of the delivery location or vessel showing:
            (A) Where and how crab are removed from the delivering vessel;
            (B) The observation area;
            (C) The location of each scale used to weigh crab; and
            (D) Each location where crab is sorted.
            (viii) Single geographic location. All offload and weighing locations detailed in a CMP must be located on the same vessel or in the same geographic location. If a CMP describes facilities for the offloading of vessels at more than one location, it must be possible to see all locations simultaneously.
            [70 FR 10241, Mar. 2, 2005, as amended at 70 FR 75421, Dec. 20, 2005; 73 FR 76190, Dec. 15, 2008; 75 FR 56486, Sept. 16, 2010]
          
          
            § 680.30
            [Reserved]
          
        
        
          Subpart C—Quota Management Measures
          
            § 680.40
            Crab Quota Share (QS), Processor QS (PQS), Individual Fishing Quota (IFQ), and Individual Processor Quota (IPQ) Issuance.
            (a) Crab QS and Crab QS fisheries. The Regional Administrator will issue crab QS for the crab QS fisheries defined in paragraph (a)(1) of this section. The Regional Administrator will annually issue IFQ based on the amount of QS a person holds. Crab harvested and retained in each crab QS fishery may be harvested and retained only by persons holding the appropriate crab IFQ for that crab QS fishery.
            (1) Allocations. With the exception of the WAI golden king crab fishery, the Regional Administrator shall annually apportion 10 percent of the TAC specified by the State of Alaska for each of the fisheries described in Table 1 to this part to the Western Alaska CDQ program. Ten percent of the TAC in the Western Aleutian Islands golden king crab fishery will be allocated to the Adak community entity. The remaining TACs for the crab QS fisheries will be apportioned for use by QS holders in each fishery.
            (2) Official crab rationalization record. The official crab rationalization record will be used to determine the amount of QS that is to be allocated for each crab QS fishery. The official crab rationalization record is presumed to be correct. An applicant for QS has the burden to prove otherwise. For the purposes of creating the official crab rationalization record the Regional Administrator will presume the following:
            (i) An LLP license is presumed to have been used onboard the same vessel from which that LLP is derived, unless documentation is provided establishing otherwise.
            (ii) If more than one person is claiming the same legal landings or legal processing activities, then each person eligible to receive QS or PQS based on those activities will receive an equal share of any resulting QS or PQS unless the applicants can provide written documentation establishing an alternative means for distributing the QS or PQS.
            (iii) For the purposes of determining eligibility for CPO QS, a person is presumed to have processed BSAI crab in 1998 or 1999 if the vessel on which the applicant's LLP license is based processed such crab in those years.
            (b) QS sectors and regional designations—(1) General. The Regional Administrator shall initially assign to qualified persons, crab QS that are specific to the crab QS fisheries defined in paragraph (a)(1) of this section. The crab QS amount issued will be based on legal landings made on vessels authorized to participate in those fisheries in four QS sectors:
            (i) Catcher Vessel Owner (CVO) QS shall be initially issued to qualified persons defined in paragraph (b)(3) of this section based on legal landings of unprocessed crab.
            (ii) Catcher Vessel Crew (CVC) QS shall be initially issued to qualified persons defined in paragraph (b)(3) of this section based on legal landings of unprocessed crab.
            (iii) Catcher/Processor Owner (CPO) QS shall be initially issued to qualified persons defined in paragraph (b)(3) of this section based on legal landings of crab that were harvested and processed on the same vessel.
            (iv) Catcher/Processor Crew (CPC) QS shall be initially issued to qualified persons defined in paragraph (b)(3) of this section based on legal landings of crab that were harvested and processed on the same vessel.
            (2) Regional designations. (i) Regional designations apply to:
            (A) North QS if the legal landings that gave rise to the QS for a crab QS fishery were landed in the Bering Sea subarea north of 56°20′ N. lat.; or
            (B) South QS if the legal landings that gave rise to the QS for a crab QS fishery were not landed in the North Region, and all CVO QS allocated to the WAI crab QS fishery; or
            (C) West QS for a portion of the QS allocated to the WAG crab QS fishery subject to the provisions under § 680.40(c)(4).
            (ii) Regional designations do not apply (Undesignated QS) to:
            (A) Crab QS for the EBT or WBT crab QS fishery;
            (B) Crab QS for that portion of the WAG QS fishery not regionally designated for the West region;
            (C) CVC QS;
            (D) CPO QS unless that QS is transferred to the CVO QS sector, in which case the regional designation is made by the recipient of the resulting CVO QS at the time of transfer; and
            (E) CPC QS.
            (iii) The regional designations that apply to each of the crab QS fisheries are specified in the following table:
            
              
                Crab QS Fishery
                North Region
                South Region
                West Region
                Undesignated Region
              
              
                (A) EAG
                X
                X
                 
                 
              
              
                (B) WAG
                 
                 
                X
                X
              
              
                
                (C) EBT
                 
                 
                 
                X
              
              
                (D) WBT
                 
                 
                 
                X
              
              
                (E) BSS
                X
                X
                 
                 
              
              
                (F) BBR
                X
                X
                 
                 
              
              
                (G) PIK
                X
                X
                 
                 
              
              
                (H) SMB
                X
                X
                 
                 
              
              
                (I) WAI
                 
                X
                 
                 
              
            
            (iv) The regional designation ratios applied to QS and PQS for each crab QS fishery will be established based on the regional designations determined on August 1, 2005. QS or PQS issued after this date will be issued in the same ratio.
            (3) Qualified person means, for the purposes of QS issuance, a person, as defined in § 679.2, who at the time of application for QS meets the following criteria for each of the QS sectors:
            (i) CVO QS. Holds one or more permanent, fully transferable crab LLP licenses and is a citizen of the United States;
            (ii) CPO QS. (A) Holds one or more permanent, fully transferable crab LLP licenses with a Catcher/Processor designation and is a citizen of the United States; and
            (B) Harvested and processed at sea any crab species in any BSAI crab fishery during the years 1998 or 1999.
            (iii) CVC QS and CPC QS. (A) Is an individual who is a citizen of the United States, or his or her successor-in-interest if that individual is deceased;
            (B) Has historical participation in the fishery demonstrated by being the individual named on a State of Alaska Interim Use Permit for a QS crab fishery and made at least one legal landing per year for any 3 eligibility years under that permit based on data from fish tickets maintained by the State of Alaska. The qualifying years are described in Column C of Table 7 to this part.
            (C) Has recent participation in the fishery demonstrated by being the individual named on a State of Alaska Interim Use Permit for a QS crab fishery and made at least one legal landing under that permit in any 2 of 3 seasons based on data from fish tickets maintained by the State of Alaska. Those seasons are defined in Column D of Table 7 to this part; except that the requirement for recent participation does not apply if:
            (1) The legal landings that qualify the individual for QS in the PIK crab QS fishery were made from a vessel that was less than 60 feet length overall; or
            (2) If the individual who is otherwise eligible to receive an initial issuance of QS died while working as part of a harvesting crew in any U.S. commercial fishery.
            (4) Qualification for initial allocation of QS—(i) Qualifying year. The qualifying years for each crab QS fishery are described in Column B of Table 7 to this part.
            (ii) Legal landing of crab means, for the purpose of initial allocation of QS, crab harvested during the qualifying years specified in Column B of Table 7 to this part and landed in compliance with state and Federal permitting, landing, and reporting regulations in effect at the time of the landing.
            (A) Legal landings exclude any deadloss, test fishing, fishing conducted under an experimental, exploratory, or scientific activity permit, or the fishery conducted under the Western Alaska CDQ Program.

            (B) Landings made onboard a vessel that gave rise to a crab LLP license or made under the authority of an LLP license are non-severable from the crab LLP license until QS has been issued for those legal landings, except as provided for in paragraph (c)(2)(vii) of this section.
            
            (C) Landings may only be used once for each QS sector for the purposes of allocating QS.
            (D) Landings made from vessels which are used for purposes of receiving compensation through the BSAI Crab Capacity Reduction Program may not be used for the allocation of CVO QS or CPO QS.
            (E) Legal landings for purposes of allocating QS for a crab QS fishery only include those landings that resulted in the issuance of an LLP license endorsed for that crab QS fishery, or landings that were made in that crab QS fishery under the authority of an LLP license endorsed for that crab QS fishery, except as provided for in paragraph (c)(2)(vii) of this section.
            (iii) Documentation. Evidence of legal landings shall be limited to State of Alaska fish tickets.
            (c) Calculation of QS allocation—(1) General. (i) For each permanent, fully transferable crab LLP license under which an applicant applies, CVO and CPO QS will be based on legal landings that resulted in the issuance of that license or from legal landings that were made under the authority of that license.
            (ii) For each State of Alaska Interim Use Permit under which an applicant applies for CVC QS or CPC QS, the initial allocation of QS will be based on the legal landings that were made under the authority of that permit.
            (2) Computation for initial issuance of QS. (i) Based on the official crab rationalization record the Regional Administrator shall derive the annual harvest denominator (AHD) that represents the amount of legally landed crab in each crab QS fishery in each qualifying year as established in Column B of Table 7 to this part.
            (ii) The initial QS pool is described in Table 8 to this part.
            (iii) A person's initial allocation of QS shall be based on a percentage of the legal landings for the applicable sector in each crab QS fishery:
            (A) Associated with crab LLP licenses held by the applicant for CVO or CPO QS; or
            (B) Authorized under a State of Alaska Interim Use Permit held by the applicant for CVC or CPC QS.
            (iv) The Regional Administrator shall calculate the allocation of CVO and CPO QS for each crab QS fishery “f” based on each fully transferable LLP license “l” held by a qualified person by the following formulas:

            (A) Sum legal landings for each qualifying year, as described in Column B of Table 7 to this part, and divide that amount by the AHD for that year as follows:
            
            (σ legal landingslf/AHDf) × 100 = Percentage of the AHDlf
            
            
            (B) In those fisheries where only a subset of the qualifying years are applied, the Regional Administrator will use the years that yield the highest percentages of each AHD as calculated in paragraph (c)(2)(iv)(A) of this section.

            (C) Sum the highest percentages of the AHD's for that license as calculated under paragraph (c)(2)(iv)(B) of this section and divide by the number in Column E of Table 7 to this part (Subset of Qualifying Years). This yields the Average Percentage as presented in the following equation:
            
            σ Percentages of the AHDlf/Subset of Qualifying Yearsf = Average Percentagelf
            
            

            (D) Divide the Average percentage in paragraph (c)(2)(iv)(C) of this section for a license and fishery by the Sum of all Average Percentages for all licenses for that fishery as presented in the following equation:
            
            Average Percentagelf/σ Average Percentagesf = Percentage of the Total Percentageslf
            
            
            (E) Multiply the Percentage of the Total Percentages in paragraph (c)(2)(iv)(D) of this section by the Initial QS Pool as described in Table 8 to this part. This yields the unadjusted number of QS units derived from a license for a fishery.
            (F) Multiply the unadjusted number of QS units in paragraph (c)(2)(iv)(E) of this section by 97 percent. This yields the number of QS units to be allocated.

            (G) Determine the percentage of legal landings in the subset of qualifying years associated with a LLP license with a catcher/processor designation that were processed on that vessel and multiply the amount calculated in paragraph (c)(2)(iv)(F) of this section by this percentage. This yields the amount of CPO QS to be allocated.
            (H) Determine the percentage of legal landings in the subset of qualifying years associated with a LLP license that were not processed on that vessel and multiply the amount calculated in paragraph (c)(2)(iv)(F) of this section by this percentage. This yields the amount of CVO QS to be allocated.
            (I) Determine the percentage of legal landings associated with an LLP license in the subset of qualifying years that were delivered in each region as defined in paragraph (b)(2) of this section. The amount calculated in paragraph (c)(2)(iv)(H) of this section is multiplied by the percentage for each region.
            (J) The percentage calculated in paragraph (c)(2)(iv)(I) of this section may be adjusted according to the provisions at paragraphs (c)(3) and (c)(4) of this section.
            (v) As shown in the formulas under this paragraph (c)(2)(v), the allocation of CVC and CPC QS for each crab QS fishery “f” based on each State of Alaska Interim Use Permit “i” held by each qualified person shall be calculated by the Regional Administrator as follows:

            (A) Sum legal landings for each qualifying year as described in Column B of Table 7 to this part and divide that amount by the AHD for that year using the following equation:
            
            (σ legal landingsif/AHDf) × 100 = Percentage of the AHDif
            
            
            (B) In those fisheries where only a subset of the qualifying years are applied, the Regional Administrator will use the years that yield the highest percentages of the AHD as calculated in paragraph (c)(2)(v)(A) of this section.

            (C) Sum the highest percentages of the AHDs for that license calculated under paragraph (c)(2)(v)(B) of this section and divide by the number in Column E of Table 7 to this part (Subset of Qualifying Years). This yields the Average Percentage as presented in the following equation:
            
            σ Percentages of the AHDlf/Subset of Qualifying Yearsf = Average Percentageif
            
            

            (D) Divide the Average Percentage in paragraph (c)(2)(v)(C) of this section for a permit and fishery by the Sum of all Average Percentages for all permits for that fishery as presented in the following equation:
            
            Average Percentageif/σ Average Percentagesf = Percentage of the Total Percentagesif
            
            
            (E) Multiply the Percentage of the Total Percentages in paragraph (c)(2)(v)(E) of this section by the Initial QS Pool as described in Table 8 to this part. This yields the unadjusted number of QS units derived from a permit for a fishery.
            (F) Multiply the unadjusted number of QS units in paragraph (c)(2)(v)(E) of this section by 3 percent. This yields the number of QS units to be allocated.
            (G) Determine the percentage of legal landings in the subset of qualifying years associated with a permit that were processed on that vessel and multiply the amount calculated in paragraph (c)(2)(v)(F) of this section by this percentage. This yields the amount of CPC QS to be allocated.
            (H) Determine the percentage of legal landings in the subset of qualifying years associated with a permit that were not processed on that vessel and multiply the amount calculated in paragraph (c)(2)(v)(F) of this section by this percentage. This yields the amount of CVC QS to be allocated.
            (I) Determine the percentage of legal landings associated with a permit in the subset of qualifying years that were delivered in each region as defined in paragraph (b)(2) of this section. The amount calculated in paragraph (c)(2)(v)(H) of this section is multiplied by the percentage for each region.
            (J) The percentage calculated in paragraph (c)(2)(v)(I) of this section may be adjusted according to the provisions at paragraphs (c)(3) and (c)(4) of this section. The amount calculated in paragraph (c)(2)(v)(H) of this section is multiplied by the percentage for each region. These regional QS designations do not apply to CVC QS.
            (vi) Sunken vessel provisions. (A) If a person applies for CVO QS or CPO QS based, in whole or in part, on the activities of a vessel that sank, the Regional Administrator shall presume landings for that vessel for the crab fishing years between the time of vessel loss and the replacement of the vessel under § 679.4(k)(5)(v) of this chapter. These presumed landings shall be equivalent to 50 percent of the average legal landings for the qualifying years established in Column B of Table 7 to this part unaffected by the sinking. If the vessel sank during a qualifying year, the legal landings for that year will not be used as the basis for presumed landings;
            (B) If a person applies for CVO QS or CPO QS based, in whole or in part, on the activities of a vessel that sank and:
            (1) The person who owned the vessel that sank would have been denied eligibility to replace a sunken vessel under the provisions of Public Law 106-554; and
            (2) The vessel that sank was replaced with a newly constructed vessel, with that vessel under construction no later than June 10, 2002. For purposes of this section a vessel is considered under construction once the keel for that vessel has been laid; and
            (3) The newly constructed vessel participated in any Bering Sea crab fishery no later than October 31, 2002;
            (4) Then the Regional Administrator shall presume landings for that vessel for the crab fishing years between the time of vessel loss and the replacement of the vessel. These presumed landings shall be equivalent to 50 percent of the average legal landings for the qualifying years established in Column B of Table 7 to this part unaffected by the sinking. If the vessel sank during a qualifying year, the legal landings for that year will not be used as the basis for presumed landings.
            (vii) LLP license history exemption. An applicant for CVO or CPO QS who:
            (A) Deployed a vessel in a crab QS fishery under the authority of an interim or permanent fully transferable LLP license; and
            (B) Prior to January 1, 2002, received by transfer, as authorized by NMFS, a permanent fully transferable LLP license for use in that crab QS fishery to insure that a vessel would remain authorized to participate in the fishery, may choose to use as the legal landings which are the basis for QS allocation on his or her application for crab QS or PQS either:
            (1) The legal landings made on that vessel for that crab QS fishery prior to the transfer of the permanent fully transferable LLP license for use on that vessel; or
            (2) The legal landings made on the vessel that gave rise to the permanent fully transferable LLP license and the legal landings made under the authority of that same LLP license in that crab QS fishery prior to January 1, 2002.

            (C) If the history described in paragraph (c)(2)(vii)(B)(1) of this section is being used by another person for an allocation with an LLP license, then the allocation in paragraph (c)(2)(vii) will be based on the legal landings as described under paragraph (c)(2)(vii)(B)(2) of this section.
            (3) Adjustment of CVO and CVC QS allocation for North and South regional designation. The Regional Administrator may adjust the regional designation of QS to ensure that it is initially allocated in the same proportion as the regional designation of PQS for that crab QS fishery. A person who would receive QS based on the legal landings in only one region, will receive QS with only that regional designation. A person who would receive QS with more than one regional designation for that crab QS fishery would have his or her QS holdings regionally adjusted on a pro rata basis as follows:
            (i) Determine the ratio of the Initial PQS pool in the North and South regions.
            (ii) Multiply the Initial QS pool by the ratio of North and South PQS. This will yield the target QS pool for each region.
            (iii) Sum the QS for all persons who are eligible to receive North QS yielding the unadjusted North QS pool, and sum the QS for all persons who are eligible to receive South QS yielding the unadjusted South QS pool.

            (iv) To calculate the amount of QS available for adjustment, subtract the amount of QS for persons receiving North only QS from the unadjusted North QS pool and subtract the amount of QS for persons receiving South only QS from the unadjusted South QS pool, as presented in the following equations:
            (A) Unadj. North QS −North QS only = North QS for [North & South] QS holders.
            (B) Unadj. South QS −South QS only = South QS for [North & South] QS holders.
            (v) Determine which region becomes the gaining region if the target QS pool is greater than the unadjusted QS pool.

            (vi) Subtract the gaining region unadjusted QS pool from the gaining region target QS pool to calculate the number of QS units that need to be applied to the gaining region. This amount is the Adjustment Amount as presented in the following equation:
            
            Unadj. gaining region QS −Target gaining region QS pool = Adjustment Amount
            

            (vii) Divide the Adjustment Amount by the unadjusted losing region QS pool for North and South QS holders. This yields the regional adjustment factor (RAF) for each person as presented in the following equation:
            
            Adj. Amount/unadjusted losing region QS pool for [North & South] QS holders = RAF
            

            (viii) For each person (p) who holds both North and South Region QS, the QS adjustment (QS Adj. (p)) to that person's Unadjusted losing region QS is expressed in the following equation as:
            
            QS adj. p = Unadjusted losing region QS p × RAF
            
            (ix) The QS adjustment for person (p) is made by subtracting the QS adjustment from that person's unadjusted losing region QS amount and added to that person's unadjusted gaining region QS. These adjustments will yield the regional adjustment QS amounts for that person.
            (4) Regional designation of Western Aleutian Islands golden king crab. Fifty percent of the CVO QS that is issued in the WAG crab QS fishery will be initially issued with a West regional designation. The West regional designation applies to QS for delivery west of 174° W. longitude. The remaining 50 percent of the CVO QS initially issued for this fishery is not subject to regional designation (Undesignated QS). A person (p) who would receive QS based on the legal landings in only one region will receive QS with only that regional designation. A person who would receive QS with more than one regional designation for that crab QS fishery would have his or her QS holdings regionally adjusted on a pro rata basis as follows:
            (i) The West QS pool is equal to 50 percent of the initial QS pool.
            (ii) The Undesignated QS pool is equal to 50 percent of the initial QS pool.
            (iii) Sum the QS for all persons who are eligible to receive West QS yielding the unadjusted West QS pool, and sum the QS for all persons who are eligible to receive undesignated QS yielding the unadjusted undesignated QS pool.
            (iv) To calculate the amount of QS available for adjustment, subtract the amount of QS for persons receiving West only QS from the unadjusted West QS pool and subtract the amount of QS for persons receiving undesignated only QS from the unadjusted undesignated QS pool, as presented in the following equation:
            (A) Unadj. West QS−West QS only = West QS for [West & Undesignated] QS holders.
            (B) Unadj. Undesignated QS−Undesignated QS only = Undesignated QS for [West & Undesignated] QS holders.

            (v) Subtract the gaining region Unadjusted QS pool from the gaining region Target QS pool to calculate the number of QS units that will need to be applied to the gaining region. This amount is the Adjustment Amount as presented in the following equation:
            
            Target gaining region QS pool−unadjusted region QS = Adjustment Amount
            

            (vi) Divide the Adjustment Amount by the unadjusted losing region QS pool for West and Undesignated QS holders. This yields the regional adjustment factor (RAF) for each person as presented in the following equation:
            
            Adj. Amount/unadjusted losing region QS pool for West & Undesignated QS holders = RAF
            

            (vii) For each person (p) who holds both unadjusted West and Undesignated Region QS, the QS adjustment (QS Adj. p) to that person's Unadjusted West QS is expressed in the following equation as:
            
            QS adj. p = Unadjusted West QS p × RAF
            
            (viii) The QS adjustment for person (p) is made by subtracting the QS adjustment for that person's unadjusted losing region QS amount and subtracted from that person's unadjusted gaining region QS. These adjustments will yield the regional adjustment QS amounts for that person.
            (5) Issuance of converted CPO QS. (i) For each crab fishing year, the Regional Administrator may issue converted CPO QS for the BBR or BSS crab QS fishery with a North Region designation to an entity described in paragraph (c)(5)(ii), (c)(5)(iii), or (c)(5)(iv) of this section if NMFS has approved an application for converted CPO QS/IFQ for that crab fishing year.
            (ii) Entity A is comprised only of Yardarm Knot, Inc. (NMFS ID # 675).
            (iii) Entity B is comprised only of Blue Dutch, LLC (NMFS ID # 3163).
            (iv) Entity C is comprised only of Trident Seafoods, Inc. (NMFS ID # 8184).
            (v) NMFS will issue Entity A, B, or C, described in paragraphs (c)(5)(ii) through (c)(5)(iv) of this section, one unit of converted CPO for each unit of CVO QS and 0.9 units of PQS indicated in an approved application for converted CPO QS/IFQ.
            (vi) For each crab fishing year, the Regional Administrator will not issue CPO QS for the BBR or BSS crab QS fishery:
            (A) To Entity A described in paragraph (c)(5)(ii) of this section that is greater than the amount of converted CPO QS that may be derived from the amount of PQS units with a North Region designation initially issued by NMFS to Yardarm Knot, Inc. (NMFS ID # 675), and any affiliates of Yardarm Knot, Inc., as listed on an annual application for converted CPO QS/IFQ for that crab fishing year;
            (B) To Entity B described in paragraph (c)(5)(iii) of this section that is greater than the amount of converted CPO QS that may be derived from the amount of PQS units with a North Region designation initially issued by NMFS to Blue Dutch, LLC, (NMFS ID # 3163) under paragraph (e)(3) of this section and any affiliates of Blue Dutch, LLC, as listed on an annual application for annual application for converted CPO QS/IFQ for that crab fishing year; and
            (C) To Entity C described in paragraph (c)(5)(iv) of this section that is greater than the amount of converted CPO QS that may be derived from the amount of CVO QS units with a North Region designation initially issued by NMFS to Trident Seafoods, Inc. (NMFS ID # 8184), and any affiliates of Trident Seafoods, Inc., as listed on an annual application for converted CPO QS/IFQ for that crab fishing year;
            (vii) CPO IFQ derived from converted CPO QS may be issued to a crab harvesting cooperative only if the entity described in paragraph (c)(5)(ii), (c)(5)(iii), or (c)(5)(iv) of this section holding the converted CPO QS is a member of that crab harvesting cooperative.
            (6) Offloading requirements for CPO IFQ derived from converted CPO QS. Any crab harvested under a CPO IFQ permit derived from converted CPO QS must be offloaded in the Bering Sea subarea north of 56°20′ N. lat.
            (d) Crab PQS and Crab PQS Fisheries—(1) General. The Regional Administrator shall initially assign to qualified persons defined in paragraph (d)(3) of this section crab PQS specific to crab QS fisheries defined in paragraph (a)(1) of this section. The crab PQS amount issued will be based on total legal processing of crab made in those crab QS fisheries. PQS shall yield annual IPQ as defined under paragraph (j) of this section.
            (2) Regional designations. For each crab QS fishery, PQS shall be initially regionally designated based on the legal processing that gave rise to the PQS as follows:
            (i) North PQS if the processing that gave rise to the PQS for a crab QS fishery occurred in the Bering Sea subarea north of 56°20′ N. lat.; or
            (ii) South PQS if the processing that gave rise the PQS for a crab QS fishery did not occur in the North Region, and PQS allocated to the WAI crab QS fishery; or
            
            (iii) West PQS for a portion of the PQS allocated to the WAG crab QS fishery subject to the provisions under paragraph (e)(2) of this section; or
            (iv) Undesignated. Regional designations do not apply to:
            (A) That portion of the WAG crab QS fishery that is not regionally designated as West Region PQS; and
            (B) The EBT or WBT crab QS fishery.
            (v) The specific regional designations that apply to PQS in each of the crab QS fisheries are described in paragraph (b)(2)(iii) of this section.
            (3) Qualified person, for the purposes of PQS issuance, means a person, as defined at § 679.2, who at the time of application for PQS is a U.S. citizen, or a U.S. corporation, partnership, association, or other entity, and who:
            (i) Legally processed any crab QS species established in paragraph (a)(1) of this section during 1998 or 1999 as demonstrated on the official crab rationalization record; or
            (ii) Did not legally process any crab QS species during 1998 or 1999 according to the official crab rationalization record, but who:
            (A) Processed BSS crab QS species in each crab season for that fishery during the period from 1988 through 1997; and
            (B) From January 1, 1996, through June 10, 2002, invested in a processing facility, processing equipment, or a vessel for use in processing operations, including any improvements made to existing facilities with a total expenditure in excess of $1,000,000; or
            (C) Is the person to whom the history of legal processing of crab has been transferred by the express terms of a written contract that clearly and unambiguously provides that such legal processing of crab has been transferred. This provision would apply only if that applicant for PQS:
            (1) Legally processed any crab QS species established in paragraph (a)(1) of this section during 1998 or 1999, as demonstrated on the official crab rationalization record; or
            (2) Received history of crab processing that was legally processed during 1998 or 1999, as demonstrated on the official crab rationalization record.
            (iii) Qualified persons, or their successors-in-interest, must exist at the time of application for PQS.
            (iv) A former partner of a dissolved partnership or a former shareholder of a dissolved corporation who would otherwise be a qualified person may apply for PQS in proportion to his or her ownership interest in the dissolved partnership or corporation.
            (v) A person who has acquired a processing corporation, partnership, or other entity that has a history of legal processing of crab is presumed to have received by transfer all of that history of legal processing of crab unless a clear and unambiguous written contract establishes otherwise.
            (4) Qualification for initial allocation of PQS—(i) Years. The qualifying years for each crab QS fishery are designated in Table 9 to this part.
            (ii) Ownership interest. Documentation of ownership interest in a dissolved partnership or corporation, association, or other entity shall be limited to corporate documents (e.g., articles of incorporation) or notarized statements signed by each former partner, shareholder or director, and specifying their proportions of interest.
            (iii) Legal processing of crab means, for the purpose of initial allocation of PQS, raw crab pounds processed in the crab QS fisheries designated under paragraph (a)(1) of this section in compliance with state and Federal permitting, landing, and reporting regulations in effect at the time of the landing. Legal processing excludes any deadloss, processing of crab harvested in a test fishery or under a scientific, education, exploratory, or experimental permit, or under the Western Alaska CDQ Program.
            (iv) Documentation. Evidence of legal processing shall be limited to State of Alaska fish tickets, except that:
            (A) NMFS may use information from a State of Alaska Commercial Operators Annual Report, State of Alaska fishery tax records, or evidence of direct payment from a receiver of crab to a harvester if that information indicates that the buyer of crab differs from the receiver indicated on State of Alaska fish ticket records; however:

            (B) Information on State of Alaska fish tickets shall be presumed to be correct for the purpose of determining evidence of legal processing of crab. An applicant will have the burden of proving the validity of information submitted in an application that is inconsistent with the information on the State of Alaska fish ticket.
            (e) Calculation of PQS allocation—(1) Computation for initial issuance of PQS. (i) The Regional Administrator shall establish the Total Processing Denominator (TPD) which represents the amount of legally processed raw crab pounds in each crab QS fishery in all qualifying years.
            (ii) For each crab QS fishery, the percentage of the initial PQS pool that will be distributed to each qualified person shall be based on their percentage of the TPD according to the following procedure:
            (A) Sum the raw crab pounds purchased for each person for all qualifying years.
            (B) Divide the sum calculated in paragraph (e)(1)(ii)(A) of this section by the TPD. Multiply by 100. This yields a person's percentage of the TPD.
            (C) Sum the TPD percentages of all persons.
            (D) Divide the percentage for a person calculated in paragraph (e)(1)(ii)(B) of this section by the sum calculated in paragraph (e)(1)(ii)(C) of this section for all persons. This yields a person's percentage of the TPD.
            (E) Multiply the amount calculated in paragraph (e)(1)(ii)(D) of this section by the PQS pool for that crab QS fishery as that amount is defined in Table 8 to this part.
            (F) Determine the percentages of legally processed crab that were processed in each region. The percentages calculated in paragraph (e)(1)(ii)(E) of this section are multiplied by the amount determined within each regional designation. Regional designations will apply to that PQS according to the provisions established in paragraphs (d)(2) and (e)(2) of this section.
            (2) Regional designation of Western Aleutian Islands golden king crab. (i) Fifty percent of the PQS that is issued in the WAG crab QS fishery will be issued with a West regional designation. The West regional designation applies to PQS for processing west of 174° N. long. The remaining 50 percent of the PQS issued for this fishery is Undesignated region PQS.
            (ii) A person will receive only West PQS if, at the time of application, that person owns a crab processing facility that is located in the West region. A person will receive West region and Undesignated Region PQS if, at the time of application, that person does not own a crab processing facility located in the West region. Expressed algebraically, for any person (p) allocated both West region PQS and undesignated region PQS the formula is as follows:
            (A) PQSWest = PQS × 0.50
            (B) PQSUnd. = PQS × 0.50
            (C) PQSWest for PQSWest & Und. holders = PQSWest−PQSWest only
            
            (D) PQSWest for Personp West & Und. = PQSp × PQSWest for PQSWest & Und. holders/(PQSWest for PQSWest & Und. holders + PQSUnd.)
            (E) PQSUnd. for Personp = PQSp−PQSWest for Personp
            
            (iii) For purposes of the allocation of PQS in the WAG crab fishery:
            (A) Ownership of a processing facility is defined as:
            (1) A sole proprietor; or
            (2) A relationship between two or more entities in which a person directly or indirectly owns a 10 percent or greater interest in another, or a third entity directly or indirectly owns a 10 percent or greater interest in both.
            (B) A processing facility is a shoreside crab processor or a stationary floating crab processor.
            (3) PQS issued to Blue Dutch, LLC. (i) Pursuant to Public Law 109-241, NMFS issued 3,015,229 units of PQS for the BBR crab QS fishery and 7,516,253 units of PQS for the BSS crab QS fishery.
            (ii) PQS units issued to Blue Dutch, LLC, under paragraph (e)(3)(i) of this section were assigned a regional designation according to the procedures established in paragraph (b)(2)(iv) of this section.
            (iii) PQS units issued to Blue Dutch, LLC, under paragraph (e)(3)(i) of this section may not be transferred to any other person.
            (f) Application for crab QS or PQS—(1) General. The Regional Administrator will issue QS and/or PQS to an applicant if a complete application for crab QS or PQS is submitted by or on behalf of the applicant during the specified application period, and if the applicant meets all criteria for eligibility as specified at paragraphs (b)(3) and (d)(3) of this section.
            (i) The Regional Administrator will send application materials to the person identified by NMFS as an eligible applicant based on the official crab rationalization record. An application form may also be obtained from the Internet or requested from the Regional Administrator.

            (ii) An application for crab QS or PQS may be submitted to NMFS as instructed on the application. Forms are available on the NMFS Alaska Region website at http://alaskafisheries.noaa.gov, or by contacting NMFS at 800-304-4846, Option 2.

            (iii) An application that is postmarked, faxed, or hand delivered after the ending date for the application period for the Crab QS Program specified in the Federal Register will be denied.
            (2) Contents of application. A complete application for crab QS or PQS must be signed by the applicant, or the individual representing the applicant, and include the following, as applicable:
            (i) Type of QS or PQS for which the person is applying. Select the type of QS or PQS for which the applicant is applying.
            (A) If applying for CVO QS or CPO QS, submit information required in paragraphs (f)(2)(ii) through (f)(2)(iv) of this section;
            (B) If applying for CVC QS or CPC QS, submit information required in paragraphs (f)(2)(ii), (f)(2)(iii) and (f)(2)(v) of this section;
            (C) If applying for PQS, submit information required in paragraphs (f)(2)(ii), (f)(2)(iii) and (f)(2)(vi) of this section.
            (ii) Applicant information. (A) Enter the applicant's name, NMFS person ID (if applicable), tax ID or social security number (required), permanent business mailing address, business telephone number, facsimile number, and e-mail (if available);
            (B) Indicate (YES or NO) whether applicant is a U.S. citizen; if YES, enter his or her date of birth. You must be a U.S. citizen or U.S. corporation, partnership, or other business entity to obtain CVO, CPO, CVC, or CPC QS.
            (C) Indicate (YES or NO) whether applicant is a U.S. corporation, partnership, association, or other business entity; if YES, enter the date of incorporation;
            (D) Indicate (YES or NO) whether applicant is deceased; if YES, enter date of death. A copy of the death certificate must be attached to the application;
            (E) Indicate (YES or NO) whether applicant described in paragraph (f)(2)(ii)(C) of this section is no longer in existence; if YES, enter date of dissolution and attach evidence of dissolution to the application;
            (iii) Fishery and QS/PQS type. Indicate the crab QS fishery and type of QS/PQS for which applying.
            (iv) CVO or CPO QS. (A) For vessels whose catch histories are being claimed for purposes of the crab QS program, enter the following information: name of the vessel, ADF&G vessel registration number, USCG documentation number, moratorium crab permit number(s), and crab LLP license number(s) held by the applicant and used on that vessel, qualifying years or seasons fished by fishery, and dates during which those permits were used on that vessel.
            (B) Indicate (YES or NO) whether applicant is applying for QS for any crab QS fishery for which the applicant purchased an LLP license prior to January 1, 2002, in order to remain in that fishery. If YES, include LLP crab license number, and the vessel's name, ADF&G vessel registration number, and USCG documentation number.
            (C) Indicate (YES or NO) whether QS is being claimed based on the fishing history of a vessel that was lost or destroyed. If YES, include the name, ADF&G registration number, and USCG documentation number of the lost or destroyed vessel, the date the vessel was lost or destroyed, and evidence of the loss or destruction.

            (D) Indicate (YES or NO) whether the lost or destroyed vessel described in paragraph (f)(2)(iv)(C) of this section was replaced with a newly constructed vessel. If YES, include the name, ADF&G vessel registration number, and USCG documentation number of the replacement vessel, date of vessel construction, and date vessel entered fishery(ies). Indicate (YES or NO) if the replacement vessel participated in a Bering Sea crab fishery by October 31, 2002. If YES, provide documentation of the replacement vessel's participation by October 31, 2002, in a Bering Sea crab fishery.
            (E) If the applicant is applying for CPO QS, indicate (YES or NO) whether the applicant processed crab from any of the crab QS fisheries listed on Table 1 to this part on board a vessel authorized by one of the LLP licenses listed in paragraph (f)(2)(iv)(A) of this section in 1998 or 1999. If YES, enter information for the processed crab, including harvest area, date of landing, and crab species.
            (v) CVC or CPC QS. (A) Indicate (YES or NO) whether applicant had at least one landing in three of the qualifying years for each crab species for which the applicant is applying for QS (see Table 7 to this part).
            (B) Indicate (YES or NO) whether applicant has recent participation in a crab QS fishery as defined in Table 7 to this part.
            (C) If the answer to paragraph (f)(2)(v)(A) or paragraph (f)(2)(v)(B) of this section is YES, enter State of Alaska Interim Use Permit number and the name, ADF&G vessel registration number, and USCG documentation number of vessel on which harvesting occurred. Select the qualifying years or seasons fished by QS fishery, and the dates during which those permits were used on that vessel;
            (D) Indicate (YES or NO) whether a person is applying as the successor-in-interest to an eligible applicant. If YES, attach to the application documentation proving the person's status as a successor-in-interest and evidence of the death of the eligible applicant.
            (vi) Processor QS. (A) Indicate (YES or NO) whether applicant processed any of the crab species included in the Crab QS program (see Table 1 to this part) in 1998 or 1999.
            (B) If answer to paragraph (f)(2)(vi)(A) of this section is YES, enter the facility name and ADF&G processor code for each processing facility where crab, from any of the crab QS fisheries listed in Table 1 of this part, were processed and the qualifying years or seasons by fishery for which applicant is claiming eligibility for PQS.
            (C) If answer to paragraph (f)(2)(vi)(A) of this section is NO, indicate (YES or NO) whether applicant is claiming eligibility under hardship provisions;
            (D) If answer to paragraph (f)(2)(vi)(C) of this section is YES, both of the following provisions must apply to a processor to obtain hardship provisions. Attach documentation of the following circumstances:
            (1) Applicant processed QS crab during 1998 or 1999, or processed BSS crab in each season between 1988 and 1997; and
            (2) Applicant invested a total expenditure in excess of $1,000,000 for any processing facility, processing equipment, or a vessel for use in processing operations, including any improvements made to existing facilities from January 1, 1996, to June 10, 2002;
            (E) Indicate (YES or NO) whether applicant has entered into a Community Right of First Refusal (ROFR) contract consistent with paragraph (f)(3) of this section pertaining to the transfer of any PQS and/or IPQ subject to ROFR and issued as a result of this application.
            (F) Contract that the legal processing history and rights to apply for and receive PQS based on that legal processing history have been transferred or retained; and
            (G) Any other information deemed necessary by the Regional Administrator.

            (H) If applicant is applying to receive PQS for the WAG crab QS fishery, indicate (YES or NO) whether applicant owns a crab processing facility in the West region (see paragraph (b)(2) (iii) of this section).
            (vii) Applicant signature and certification. The applicant must sign and date the application certifying that all information is true, correct, and complete to the best of his/her knowledge and belief. If the application is completed by an authorized representative, then authorization must accompany the application.
            (3) Notice and contract provisions for community right of first refusal (ROFR) for initial issuance of PQS. (i) To be complete, an application for PQS from a person based on legal processing that occurred in an ECC, other than Adak, must also include an affidavit signed by the applicant stating that notice has been provided to the ECC of the applicant's intent to apply for PQS. If the ECC designates an entity to represent it in the exercise of ROFR under § 680.41(l), then the application also must include an affidavit of completion of a contract for ROFR that includes the terms enacted under section 313(j) of the Magnuson-Stevens Act. The affidavit must be signed by the applicant for initial allocation of PQS and the ECC entity designated under § 680.41(l)(2). A list of contract terms is available from the NMFS Alaska Region Web site at http://www.fakr.noaa.gov. A copy of these contract terms also will be made available by mail or facsimile by contacting the Regional Administrator at 907-586-7221.

            (ii) To be complete, an application for crab QS or PQS from a person based on legal processing that occurred in the GOA north of a line at 56°20′ N. lat. must also include an affidavit signed by the applicant stating that notice has been provided to the City of Kodiak and Kodiak Island Borough of the applicant's intent to apply for PQS. If the City of Kodiak and Kodiak Island Borough designate an entity to represent it in the exercise of ROFR under § 680.41(l), then the application also must include an affidavit of completion of a contract for ROFR that includes the terms enacted under the Consolidated Appropriations Act of 2004 (Pub. L. 108-199) and that is signed by the applicant for initial allocation of PQS and the ECC entity designated by the City of Kodiak and Kodiak Island Borough under § 680.41(l)(2). A list of contract terms is available from the NMFS Alaska Region Web site at http://www.fakr.noaa.gov. A copy of these contract terms also will be made available by mail or facsimile by contacting the Regional Administrator at (907) 586-7221.
            (4) Application evaluation. The Regional Administrator will evaluate Applications for Crab QS or PQS submitted during the specified application period and compare all claims in an application with the information in the official crab rationalization record. Claims in an application that are consistent with information in the official crab rationalization record will be accepted by the Regional Administrator. Inconsistent claims in the Applications for Crab QS or PQS, unless verified by documentation, will not be accepted. An applicant who submits inconsistent claims, or an applicant who fails to submit the information specified in paragraph (f)(2) of this section, will be provided a single 30-day evidentiary period as provided in paragraph (f)(5) of this section to submit the specified information, submit evidence to verify his or her inconsistent claims, or submit a revised application with claims consistent with information in the official crab rationalization record. An applicant who submits claims that are inconsistent with information in the official crab rationalization record has the burden of proving that the submitted claims are correct.
            (5) Additional information or evidence. The Regional Administrator will evaluate additional information or evidence to support an applicant's inconsistent claims submitted prior to or within the 30-day evidentiary period. If the Regional Administrator determines that the additional information or evidence meets the applicant's burden of proving that the inconsistent claims in his or her application are correct, the official crab rationalization record will be amended and the information will be used in determining whether the applicant is eligible for QS or PQS. However, if the Regional Administrator determines that the additional information or evidence does not meet the applicant's burden of proving that the inconsistent claims in his or her application are correct, the applicant will be notified by an IAD, that the applicant did not meet the burden of proof to change the information in the official crab rationalization record.
            (6) 30-day evidentiary period. The Regional Administrator will specify by letter a single 30-day evidentiary period during which an applicant may provide additional information or evidence to support the claims made in his or her application, or to submit a revised application with claims consistent with information in the official crab rationalization record, if the Regional Administrator determines that the applicant did not meet the burden of proving that the information on the application is correct through evidence provided with the application. Also, an applicant who fails to submit information as specified in paragraphs (b)(3)(iii) and (b)(3)(iv) of this section will have 30 days to provide that information. An applicant will be limited to one 30-day evidentiary period per application. Additional information or evidence, or a revised application, received after the 30-day evidentiary period specified in the letter has expired will not be considered for purposes of the IAD.
            (7) Right of First Refusal (ROFR) contract provisions. If an ECC designates an entity to represent it in the exercise of ROFR under § 680.41(l), then the Regional Administrator will not prepare an IAD on unverified claims or issue PQS until an affidavit is received from the applicant confirming the completion of a civil contract for ROFR as required under section 313(j) of the Magnuson-Stevens Act.
            (8) Initial administrative determinations (IAD). The Regional Administrator will prepare and send an IAD to the applicant following the expiration of the 30-day evidentiary period if the Regional Administrator determines that the information or evidence provided by the applicant fails to support the applicant's claims and is insufficient to rebut the presumption that the official crab rationalization record is correct, or if the additional information, evidence, or revised application is not provided within the time period specified in the letter that notifies the applicant of his or her 30-day evidentiary period. The IAD will indicate the deficiencies in the application, including any deficiencies with the information, the evidence submitted in support of the information, or the revised application. The IAD will also indicate which claims cannot be approved based on the available information or evidence. An applicant who receives an IAD may appeal pursuant to § 679.43. An applicant who avails himself or herself of the opportunity to appeal an IAD will not receive crab QS or PQS until after the final resolution of that appeal in the applicant's favor.
            (g) Annual allocation of IFQ—(1) General. IFQ is assigned based on the underlying QS. Except for CVC and CPC QS permit holders who fail to meet the participation requirements at paragraph (g)(2) of this section, the Regional Administrator shall assign crab IFQs to each person who holds QS and submits a complete annual application for crab IFQ/IPQ permit as described under § 680.4. IFQ will be assigned to a crab QS fishery with the appropriate regional designation, QS sector, and IFQ class. This amount will represent the maximum amount of crab that may be harvested from the specified crab QS fishery by the person to whom it is assigned during the specified crab fishing year, unless the IFQ assignment is changed by the Regional Administrator because of an approved transfer, revoked, suspended, or modified under 15 CFR part 904.
            (2) Eligibility for CVC and CPC IFQ. For each crab fishing year after June 30, 2018, individuals holding CVC or CPC QS permits must meet the participation requirements set forth in paragraphs (g)(2)(i) or (g)(2)(ii) of this section in order to receive CVC or CPC IFQ unless the CVC or CPC QS permit holder meets the exemption provided in paragraph (g)(2)(iii) of this section.
            (i) The individual has participated as crew in at least one delivery of crab in any CR crab fishery during the three crab fishing years preceding the crab fishing year for which the individual is filing an annual crab IFQ permit application. If the individual holds C share QS in a single CR crab fishery and that CR crab fishery is closed to fishing for an entire crab fishing year, NMFS will exclude that crab fishing year when determining whether the individual has satisfied this participation requirement.

            (ii) The individual was an initial recipient of CVC or CPC QS and participated as crew in at least 30 days of fishing in a commercial fishery managed by the State of Alaska or in a U.S. commercial fishery in the U.S. Exclusive Economic Zone off Alaska during the three crab fishing years preceding the crab fishing year for which the individual is filing an annual crab IFQ permit application. Individuals may combine participation as crew in State and Federal commercial fisheries to meet this requirement. If the individual holds C share QS in a single CR crab fishery and that CR crab fishery is closed to fishing for an entire crab fishing year, NMFS will exclude that crab fishing year when determining whether the individual has satisfied this participation requirement.
            (iii) All of the CVC or CPC QS permits held by the individual were acquired using the eligibility criteria in 50 CFR 680.41(c)(1)(vii)(B) and the individual has held those CVC or CPC QS permits for less than three full crab fishing years.
            (3) Withholding of CVC or CPC IFQ. Beginning July 1, 2018, the Regional Administrator will withhold issuance of CVC or CPC IFQ to an individual who has not met the participation requirements set forth in paragraph (g)(2) of this section. The Regional Administrator will withhold an individual's CVC IFQ or CPC IFQ in accordance with the procedures set forth in paragraphs (g)(3)(i) and (ii) of this section.
            (i) Notice of C Share IFQ Withholding. The Regional Administrator will issue a Notice of C Share IFQ Withholding to an individual holding CVC or CPC QS if, after reviewing the CVC or CPC QS holder's Application for Annual Crab IFQ Permit, the Regional Administrator determines that the CVC or CPC QS holder has failed to meet the participation requirements in paragraph (g)(2) of this section. A CVC or CPC QS holder who receives a Notice of C Share IFQ Withholding will have 30 days to provide the Regional Administrator with information demonstrating participation as crew that meets the requirements of paragraph (g)(2) of this section.
            (ii) Initial administrative determination (IAD). The Regional Administrator will prepare and send an IAD to the CVC or CPC QS holder following the expiration of the 30-day evidentiary period if the Regional Administrator determines that the information or evidence provided by the CVC or CPC QS holder fails to demonstrate participation as crew and is insufficient to rebut the information included in the CVC or CPC QS holder's Applications for Annual Crab IFQ Permit, or if the additional information or evidence is not provided within the time period specified in the Notice of C Share IFQ Withholding. The IAD will explain the basis for the withholding of IFQ. A CVC or CPC QS holder who receives an IAD withholding IFQ may appeal under the appeals procedures set forth at 15 CFR part 906. A CVC or CPC QS holder who avails himself or herself of the opportunity to appeal an IAD withholding IFQ will not receive crab IFQ until after the final resolution of that appeal in the QS holder's favor.
            (h) Calculation of annual IFQ allocation—(1) General. (i) The annual allocation of IFQ to any person (p) in any crab QS fishery (f) will be based on the TAC of crab for that crab QS fishery less the allocation to the Western Alaska CDQ Program (“CDQ Reserve”) and Western Aleutian Islands golden king crab fishery. Expressed algebraically, the annual IFQ allocation formula is as follows:
            (A) IFQ TACf = TACf − (CDQ Reservef + Allocation for the Western Aleutian Island golden king crab fishery)
            (B) IFQpf = IFQ TACf × (QSpf/QS poolf)
            (ii) CVO, CPO, CVC, and CPC IFQ. Each year, 3 percent of the IFQ TACf will be allocated as CVC IFQ or CPC IFQ and 97 percent of the IFQ TACf will be allocated as CVO IFQ or CPO IFQ. Expressed algebraically, the formulas for the annual IFQ allocations are as follows:
            (A) CVC/CPC IFQf = IFQ TACf × 0.03
            (B) CVO/CPO IFQf = IFQ TACf × 0.97
            (2) Class A/B IFQ. (i) QS shall yield Class A or Class B IFQ if:
            (A) Initially assigned to the CVO QS sector; or
            (B) Transferred to the CVO QS sector from the CPO QS sector.
            (ii) The Class A/B IFQ TAC is the portion of the TAC assigned as Class A/B IFQ under paragraphs (h)(2)(i)(A) and (B) of this section.
            (3) Class A/B IFQ issuance ratio. (i) Class A and Class B IFQ shall be assigned on an annual basis such that the total amount of Class A and B IFQ assigned in a crab fishing year in each crab QS fishery for each region will be in a ratio of 90 percent Class A IFQ and 10 percent Class B IFQ.
            
            (ii) The Regional Administrator will determine the amount of Class A and Class B IFQ that is assigned to each QS holder. The Class A IFQ is calculated by allocating 90 percent of the Class A/B IFQ TAC (TAC a) to Class A IFQ. A portion of the IFQ TAC a is allocated to persons eligible to hold only Class A IFQ (TAC a only), the remaining IFQ TAC (TAC r) is allocated for harvest by a person (p) eligible to receive both Class A IFQ and Class B IFQ. Expressed algebraically, for an individual person (p) eligible to hold both Class A and Class B IFQ the annual allocation formula is as follows:
            (A) TACa = Class A/B IFQ TAC × 0.90
            (B) TACr = TACa−TACa only
            
            (C) IFQap = TACr/(Class A/B IFQ TAC−TACa only) × IFQp
            
            (D) IFQbp = IFQp−IFQap
            
            (4) Class A IFQ and Class B IFQ issuance to IPQ holders. If a person holds IPQ and IFQ, than that person will be issued Class A IFQ only for the amount of IFQ equal to the amount of IPQ held by that person. Any remaining IFQ held by that person will be issued as Class A and Class B IFQ in a ratio so that the total Class A and Class B IFQ issued in that crab QS fishery is issued as 90 percent Class A IFQ and 10 percent Class B IFQ;
            (5) Class A IFQ and Class B IFQ issuance to persons affiliated with IPQ holders. If an IPQ holder holds IPQ in excess of the amount of IFQ held by that person, all IFQ holders affiliated with that IPQ holder will receive only Class A IFQ in proportion to the amount of IFQ held by those affiliated persons relative to that amount of IPQ held by that IPQ holder. Any remaining IFQ held by persons affiliated with the IPQ holder will be issued as Class A and Class B IFQ in a ratio so that the total Class A and Class B IFQ issued in that fishery is issued as 90 percent Class A IFQ and 10 percent Class B IFQ.
            (6) CVC IFQ. (i) QS that is initially allocated to the CVC QS sector shall yield CVC IFQ.
            (ii) CVC IFQ is not subject to regional designation.
            (7) CPO IFQ. (i) QS that is initially allocated to the CPO QS sector shall yield CPO IFQ.
            (ii) CPO IFQ is not subject to regional designation.
            (8) CPC IFQ. (i) QS that is initially allocated to the CPC QS sector shall yield CPC IFQ.
            (ii) CPC IFQ is not subject to regional designation.
            (9) QS amounts for IFQ calculation. For purposes of calculating IFQ for any crab fishing year, the amount of a person's QS and the amount of the QS pool for any crab QS fishery will be the amounts on record with the Alaska Region, NMFS, at the time of calculation.
            (10) Class A IFQ. (i) The amount of Class A IFQ issued in excess of the IPQ issuance limits for the BSS or BBR crab QS fisheries, as described in paragraph (j)(3) of this section, will be issued to all Class A IFQ recipients on a pro rata basis in proportion to the amount of Class A IFQ held by each person.
            (ii) Any amount of Class A IFQ that is issued in excess of the IPQ issuance limits for the BSS or BBR crab QS fisheries, as described in paragraph (j)(3) of this section, is not required to be delivered to an RCR with unused IPQ.
            (i) Annual allocation of IPQ. IPQ is assigned based on the underlying PQS. The Regional Administrator shall assign crab IPQs to each person who submits a complete annual application for crab IFQ/IPQ permit as described under § 680.4. Each assigned IPQ will be specific to a crab QS fishery with the appropriate regional designation. This amount will represent the maximum amount of crab that may be received from the specified crab QS fishery by the person to whom it is assigned during the specified crab fishing year, unless the IPQ assignment is changed by the Regional Administrator because of an approved transfer, revoked, suspended, or modified under 15 CFR part 904.
            (j) Calculation of annual IPQ allocation—(1) General. The annual allocation of TAC to PQS and the resulting IPQ in any crab QS fishery (f) is the Class A IFQ TAC (TACa). A person's annual IPQ is based on the amount of PQS held by a person (PQS p) divided by the PQS pool for that crab QS fishery for all PQS holders (PQS pool f). Expressed algebraically, the annual IPQ allocation formula is as follows:
            
            IPQpf = TACaf × PQSpf/PQS poolf.
            
            
            
            (2) PQS amounts for IPQ calculation. For purposes of calculating IPQs for any crab fishing year, the amount of a person's PQS and the amount of the PQS pool for any crab PQS fishery will be the amounts on record with the Alaska Region, NMFS, at the time of calculation.
            (3) IPQ issuance limits. The amount of IPQ issued in any crab fishing year shall not exceed:
            (i) 157,500,000 raw crab pounds (71,441.5 mt) in the BSS crab QS fishery; and
            (ii) 18,000,000 raw crab pounds (8,164.7 mt) in the BBR crab QS fishery.
            (4) IPQ issued to Blue Dutch, LLC—(i) BBR IPQ. For each crab fishing year that the total allowable catch for BBR CR crab is greater than 15,732,480 lb (7,136.2 mt), NMFS will issue IPQ for the 3,015,229 units of PQS issued to Blue Dutch, LLC, pursuant to Public Law 109-241.
            (ii) BSS IPQ. For each crab fishing year that the total allowable catch for BSS CR crab is greater than 21,350,640 lb (9,684.6 mt), NMFS will issue IPQ for the 7,516,253 units of PQS issued to Blue Dutch, LLC, pursuant to Public Law 109-241.
            (k) Timing for issuance of IFQ or IPQ. IFQ and IPQ will be issued once the TAC for that crab QS fishery in that crab fishing year has been specified by the State of Alaska. All IFQ and IPQ for all persons will be issued once for a crab fishing year for a crab QS fishery. QS issued after NMFS has issued annual IFQ for a crab QS fishery for a crab fishing year will not result in IFQ for that crab QS fishery for that crab fishing year.
            (l) Harvesting and processing privilege. QS and PQS allocated or permits issued pursuant to this part do not represent either an absolute right to the resource or any interest that is subject to the “takings” provision of the Fifth Amendment of the U.S. Constitution. Rather, such QS, PQS, or permits represent only a harvesting or processing privilege that may be revoked or amended pursuant to the Magnuson-Stevens Act and other applicable law. IPQs do not create a right, title, or interest in any crab until that crab is purchased from a fisherman.
            (m) Participation requirements for retention of CVC QS and CPC QS. (1) Beginning July 1, 2019, and each crab fishing year thereafter, individuals allocated CVC QS or CPC QS must meet the participation requirements set forth in paragraphs (m)(2)(i) or (m)(2)(ii) of this section in order to retain their CVC QS or CPC QS unless the CVC or CPC QS holder meets the exemption provided in paragraph (m)(5) of this section.
            (2)(i) The individual has participated as crew in at least one delivery of crab in any CR crab fishery during the previous four consecutive crab fishing years. If the individual holds C share QS in a single CR crab fishery and that CR crab fishery is closed to fishing for an entire crab fishing year, NMFS will exclude that crab fishing year when determining whether the individual has satisfied this participation requirement.
            (ii) The individual was an initial recipient of CVC QS or CPC QS and participated as crew in at least 30 days of fishing in a commercial fishery managed by the State of Alaska or in a U.S. commercial fishery in the U.S. Exclusive Economic Zone off Alaska during the previous four consecutive crab fishing years. Individuals may combine participation as crew in State and Federal commercial fisheries to meet this requirement. If the individual holds C share QS in a single CR crab fishery and that CR crab fishery is closed to fishing for an entire crab fishing year, NMFS will exclude that crab fishing year when determining whether the individual has satisfied this participation requirement.
            (3) An individual issued a CVC QS or CPC QS permit may include information demonstrating compliance with the participation requirements in paragraph (m)(2) of this section with the individual's annual Application for Crab IFQ.
            (4) If an individual issued a CVC QS or CPC QS permit fails to meet the participation requirements in paragraph (m)(2) of this section or fails to qualify for the exemption in paragraph (m)(5) of this section, NMFS will revoke all of the individual's CVC QS or CPC QS in accordance with § 680.43.

            (5) All of the CVC or CPC QS permits held by the individual were acquired using the eligibility criteria in § 680.41(c)(1)(vii)(B) and the individual has held those CVC or CPC QS permits for less than four full crab fishing years.
            [70 FR 10241, Mar. 2, 2005, as amended at 70 FR 33395, June 8, 2005; 70 FR 75421, Dec. 20, 2005; 71 FR 32864, June 7, 2006; 73 FR 29983, May 23, 2008; 73 FR 30320, May 27, 2008; 73 FR 35088, June 20, 2008; 73 FR 76190, Dec. 15, 2008; 74 FR 51520, Oct. 7, 2009; 80 FR 15897, Mar. 26, 2015]
          
          
            § 680.41
            Transfer of QS, PQS, IFQ and IPQ.
            (a) General. (1) Transfer of crab QS, PQS, IFQ, or IPQ means any transaction, approved by NMFS, requiring QS or PQS, or the use thereof in the form of IFQ or IPQ, to pass from one person to another, permanently or for a fixed period of time, except that:
            (2) A crab IFQ hired master permit issued by NMFS, as described in § 680.4, is not a transfer of crab QS or IFQ; and
            (3) The use of IFQ assigned to a crab harvesting cooperative and used within that cooperative is not a transfer of IFQ.
            (b) Transfer applications—(1) Application. An application is required to transfer any amount of QS, PQS, IFQ, or IPQ. A transfer application will not be approved until the necessary eligibility application has been submitted and approved by NMFS in accordance with paragraph (c) of this section. The Regional Administrator will not approve any transfers of QS, PQS, IFQ, or IPQ in any crab QS fishery from June 15 until either the date of the issuance of IFQ or IPQ for that crab QS fishery, or the date on which the State of Alaska announces that a crab QS fishery will not open for that crab fishing year.
            (2) Notification of application approval or disapproval. Persons submitting any application for approval under § 680.41 will receive notification of the Regional Administrator's decision to approve or disapprove the application, and if applicable, the reason(s) for disapproval.
            (3) Reasons for disapproval. Reasons for disapproval of an application include, but are not limited to:
            (i) Lack of U.S. citizenship, where U.S. citizenship is required;
            (ii) Failure to meet minimum requirements for sea time as a member of a harvesting crew;
            (iii) An incomplete application, including fees and an EDR, if required;
            (iv) An untimely application; or
            (v) Fines, civil penalties, or other payments due and owing, or outstanding permit sanctions resulting from Federal fishery violations.
            (4) QS, PQS, IFQ, or IPQ accounts. (i) QS, PQS, IFQ, or IPQ accounts affected by a transfer approved by the Regional Administrator will change on the date of approval.
            (ii) For non-electronic submittals, any necessary IFQ or IPQ permits will be sent with the notification of approval if the receiver of the IFQ or IPQ permit has completed an annual application for crab IFQ or IPQ permit for the current fishing year as required under § 680.4.
            (iii) For electronic submittals, the parties to the transfer would access and print approvals and permits online.

            (5) Submittal. Submit applications and other documents to NMFS as instructed on the application. Forms are available on the NMFS Alaska Region website at http://alaskafisheries.noaa.gov, or by contacting NMFS at: 800-304-4846, Option 2.
            (c) Eligibility to receive QS, PQS, IFQ, or IPQ by transfer. Persons, other than persons initially issued QS or PQS, must establish eligibility to receive QS, PQS, IFQ, or IPQ by transfer.
            (1) To be eligible to receive QS, PQS, IFQ, or IPQ by transfer, a person must first meet the requirements specified in the following table:
            
              
                Quota type
                Eligible person
                Eligibility requirements
              
              
                (i) PQS not issued under § 680.40(e)(3)(i)
                Any person
                None.
              
              
                (ii) IPQ
                Any person
                None.
              
              
                (iii) CVO or CPO QS
                (A) A person initially issued QS
                No other eligibility requirements.
              
              
                 
                (B) An individual
                who is a U.S. citizen with at least 150 days of sea time as part of a harvesting crew in any U.S. commercial fishery.
              
              
                
                 
                (C) A corporation, partnership, or other entity

                with at least one individual member who is a U.S. citizen and who:(1) owns at least 20 percent of the corporation, partnership, or other entity; and
                  (2) has at least 150 days of sea time as part of a harvesting crew in any U.S. commercial fishery.
                
              
              
                 
                (D) An ECCO
                that meets the eligibility requirements described under paragraph (j) of this section.
              
              
                 
                (E) A CDQ group
                No other eligibility requirements.
              
              
                (iv) Converted CPO QS
                N/A
                Converted CPO QS may not be transferred.
              
              
                (v) CPO IFQ derived from Converted CPO QS
                N/A
                CPO IFQ derived from Converted CPO may not be transferred.
              
              
                (vi) CVO or CPO IFQ
                All eligible persons for CVO or CPO QS
                according to the requirements in paragraph (c)(1)(iii) of this section.
              
              
                (vii) CVC or CPC QS
                An individual
                (A) Who is a U.S. citizen with:
              
              
                 
                
                
                  (1) At least 150 days of sea time as part of a harvesting crew in any U.S. commercial fishery, and
              
              
                 
                
                
                  (2) Recent participation as crew in at least one delivery of crab in a CR crab fishery in the 365 days prior to submission of the application for eligibility,
              
              
                 
                
                (B) From May 1, 2015, until May 1, 2019, CVC or CPC QS also may be transferred to an individual who is a U.S. citizen with:
              
              
                 
                
                
                  (1) At least 150 days of sea time as part of a harvesting crew in any U.S. commercial fishery, and
              
              
                 
                
                
                  (2) Who either:
              
              
                 
                
                
                  (i) Received an initial allocation of CVC or CPC QS; or
              
              
                 
                
                
                  (ii) Participated as crew in at least one delivery of crab in a CR crab fishery in any 3 of the 5 crab fishing years starting on July 1, 2000, through June 30, 2005.
              
              
                (viii) CVC or CPC IFQ
                All eligible individuals for CVC or CPC QS
                According to the requirements in paragraph (c)(1)(vii) of this section.
              
            
            (2) Application for eligibility to receive QS/IFQ and PQS/IPQ by transfer. (i) This application is required to establish a person's eligibility to receive QS, PQS, IFQ, or IPQ by transfer, if the person is not an ECCO. See paragraph (j) of this section for eligibility to transfer of QS/IFQ to or from an ECCO. The Regional Administrator shall provide an application to any person on request or on the Internet at http://www.fakr.noaa.gov/.
            
            (ii) Contents. A complete Application for Eligibility to Receive QS/IFQ or PQS/IPQ by Transfer must include the following:
            (A) Type of QS, IFQ, PQS, or IPQ for which the applicant is seeking eligibility. Indicate type of QS, IFQ, PQS, IPQ for which applicant is seeking eligibility.
            (1) If seeking CVO or CPO QS/IFQ, complete paragraphs (c)(2)(ii)(B), (c)(2)(ii)(D) if applicable, (c)(2)(ii)(E), and (c)(2)(ii)(F) of this section;
            (2) If seeking CVC or CPC QS/IFQ, complete paragraphs (c)(2)(ii)(B), (c)(2)(ii)(C), (c)(2)(ii)(E), and (c)(2)(ii)(F) of this section;
            (3) If seeking PQS/IPQ, complete paragraphs (c)(2)(ii)(B) and (c)(2)(ii)(F) of this section;
            (B) Applicant information. (1) Enter applicant's name and NMFS Person ID, applicant's date of birth or, if not an individual, date of incorporation; applicant's social security number or tax ID number; applicant's permanent business mailing address and any temporary business mailing address the applicant wishes to use, and the applicant's business telephone number, business facsimile number, and e-mail address (if available).
            (2) Indicate (YES or NO) whether the applicant is a U.S. citizen or U.S. corporation, partnership or other business entity. Applicants for CVO, CPO, CVC or CPC QS (and associated IFQ) must be U.S. Citizens or U.S. Corporations, Partnerships or Other Business Entity. Applicants for PQS (and associated IPQ) are not required to be U.S. Citizens.
            (C) Eligibility for CVC or CPC QS/IFQ. Indicate (YES or NO) whether this application is intended for a person who wishes to buy CVC or CPC QS/IFQ. If YES, provide evidence demonstrating that the applicant meets the criteria set forth in paragraph (c)(1)(vii) of this section. Acceptable evidence is limited to an ADF&G fish ticket imprinted with the applicant's State of Alaska permit card and signed by the applicant, an affidavit from the vessel owner, or a signed receipt for an IFQ crab landing on which the applicant was acting as the permit holder's crab IFQ hired master.
            (D) U.S. Corporations, partnerships, or business entities. (1) Indicate (YES or NO) whether this application is submitted by a CDQ Group. If YES, complete paragraph (c)(2)(ii)(F) of this section;
            (2) Indicate (YES or NO) whether this application is submitted on behalf of a corporation, partnership or other business entity (not including CDQ groups). If YES: At least one member of the corporation, partnership or other business entity must submit documentation showing at least 20 percent interest in the corporation, partnership, or other entity and must provide evidence of at least 150 days as part of a harvesting crew in any U.S. commercial fishery. Identify the individual member and provide this individual's commercial fishing experience, name, NMFS person ID, and social security number, and business mailing address, business telephone number, and business facsimile number.
            (E) Commercial fishing experience. (1) Species; enter any targeted species in a U.S. commercial fishery;
            (2) Gear Type; enter any gear type used to legally harvest in a U.S. commercial fishery;
            (3) Location; enter actual regulatory, statistical, or geographic harvesting location;
            (4) Starting date and ending date of claimed fishing period (MMYY);
            (5) Number of actual days spent harvesting;
            (6) Duties performed while directly involved in the harvesting of (be specific):
            (7) Name and ADF&G vessel registration number or USCG documentation number of the vessel upon which above duties were performed;
            (8) Name of vessel owner;
            (9) Name of vessel operator;
            (10) Reference name. Enter the name of a person (other than applicant) who is able to verify the above experience;
            (11) Reference's relationship to applicant;
            (12) Reference's business mailing address and telephone number.
            (F) Applicant certification. (1) Printed name and signature of applicant and date signed;
            (2) Notary Public signature, date commission expires, and notary stamp or seal.
            (G) Verification that the applicant applying for eligibility to receive crab QS/IFQ or PQS/IPQ by transfer has submitted an EDR, if required to do so under § 680.6;
            (H) A non-profit entity seeking approval to receive crab QS or IFQ by transfer on behalf of a ECC must first complete an Application to Become an ECCO under paragraph (j) of this section.
            (d) Transfer of CVO, CPO, CVC, CPC QS or PQS—(1) General. PQS or QS may be transferred, with approval of the Regional Administrator, to persons qualified to receive PQS or QS by transfer. However, the Regional Administrator will not approve a transfer of any type of PQS or QS that would cause a person to exceed the maximum amount of PQS or QS allowable under the use limits provided for in § 680.42, except as provided for under paragraph (f) of this section.
            (2) CVO QS. CVO QS may be transferred to any person eligible to receive CVO or CPO QS as defined under paragraph (c) of this section.
            (3) CPO QS. Persons holding CPO QS may transfer CPO QS as CVO QS and PQS to eligible recipients under the following provisions:
            (i) Each unit of CPO QS shall yield 1 unit of CVO QS, and 0.9 units of PQS; and

            (ii) The CVO QS and PQS derived from the transfer of CPO QS may be transferred separately, except that these shares must receive the same regional designation. The regional designation shall be determined at the time of transfer by the person receiving the CVO QS.
            
            (4) CVC or CPC QS. CVC or CPC QS may be transferred to any person eligible to receive CVC or CPC QS as defined under paragraph (c) of this section. CVC and CPC QS may only be used in the sector for which it is originally designated.
            (e) Transfer of IFQ or IPQ by Lease—(1) IFQ derived from CVO or CPO QS. IFQ derived from CVO or CPO QS may be transferred by lease until June 30, 2010. IFQ derived from CVO or CPO QS must be leased:
            (i) If the IFQ will be used on a vessel on which the QS holder has less than a 10 percent ownership interest; or
            (ii) If the IFQ will be used on a vessel on which the QS holder or the holder of a crab IFQ hired master permit, under § 680.4, is not present.
            (2) Ownership of a vessel, for the purposes of this section, means:
            (i) A sole proprietor; or
            (ii) A relationship between 2 or more entities in which one directly or indirectly owns a 10 percent or greater interest in a vessel.
            (3) IFQ derived from CVC QS or CPC QS. IFQ derived from CVC or CPC QS may be transferred by lease on an annual basis.
            (4) IPQ derived from PQS. IPQ derived from PQS may be leased.
            (f) Transfer of QS, PQS, IFQ or IPQ with restrictions. If QS, PQS, IFQ or IPQ must be transferred as a result of a court order, operation of law, or as part of a security agreement, but the person receiving the QS, PQS, IFQ or IPQ by transfer does not meet the eligibility requirements of this section, the Regional Administrator will approve, with restrictions, an Application for transfer of crab QS/IFQ or PQS/IPQ. The Regional Administrator will not assign IFQ or IPQ resulting from the restricted QS or PQS to any person. IFQ or IPQ with restrictions may not be used for harvesting or processing species covered under the CR program. The QS, PQS, IFQ or IPQ will remain restricted until:
            (1) The person who received the QS, PQS, IFQ or IPQ with restrictions meets the eligibility requirements of this section and the Regional Administrator approves an application for eligibility for that person; or
            (2) The Regional Administrator approves the application for transfer from the person who received the QS, PQS, IFQ or IPQ with restrictions to a person who meets the eligibility requirements of this section.
            (g) Survivorship transfer privileges. (1) On the death of an individual who holds QS or PQS, the surviving spouse or, in the absence of a surviving spouse, a beneficiary designated pursuant to paragraph (g)(3) of this section, receives all QS, PQS and IFQ or IPQ held by the decedent by right of survivorship, unless a contrary intent was expressed by the decedent in a will. The Regional Administrator will approve an application for transfer to the surviving spouse or designated beneficiary when sufficient evidence has been provided to verify the death of the individual.
            (2) A QS or PQS holder may provide the Regional Administrator with the name of the designated beneficiary from the QS or PQS holder's immediate family to receive survivorship transfer privileges in the event of the QS or PQS holders death and in the absence of a surviving spouse.
            (3) The Regional Administrator will approve, for 3 calendar years following the date of the death of an individual, an Application for transfer of crab QS/IFQ or PQS/IPQ from the surviving spouse or, in the absence of a surviving spouse, a beneficiary from the QS or PQS holder's immediate family designated pursuant to this section, to a person eligible to receive IFQ or IPQ under the provisions of this section, notwithstanding the limitations on transfers of IFQ and IPQ in this section and the use limitations under § 680.42.
            (h) Applications for transfer—(1) Application for transfer of crab IFQ. NMFS will process a request for transfer of crab individual fishing quota (IFQ) provided that a paper application is completed, with all information fields accurately filled in, and all required additional documentation is attached. The transferor's and the transferee's designated representatives must sign and date the application certifying that all information is true, correct, and complete. The transferor's designated representative must submit the paper application as indicated on the application.
            (2) Application for transfer of crab IPQ—(i) Completed application. NMFS will process a request for transfer of crab individual processor quota (IPQ) provided that a paper or electronic request form is completed, with all information fields accurately filled in, and all required additional documentation is attached.
            (ii) Certification of transferor—(A) Non-electronic submittal. The transferor's designated representative must sign and date the application certifying that all information is true, correct, and complete. The transferor's designated representative must submit the paper application as indicated on the application.
            (B) Electronic submittal. The transferor's designated representative must log into the system and create a transfer request as indicated on the computer screen. By using the transferor's NMFS ID, password, and Transfer Key and submitting the transfer request, the designated representative certifies that all information is true, correct, and complete.
            (iii) Certification of transferee—(A) Non-electronic submittal. The transferee's designated representative must sign and date the application certifying that all information is true, correct, and complete.
            (B) Electronic submittal. The transferee's designated representative must log into the system and accept the transfer request as indicated on the computer screen. By using the transferee's NMFS ID, password and Transfer Key and submitting the transfer request, the designated representative certifies that all information is true, correct, and complete.
            (3) Application for transfer of crab QS or PQS. NMFS will process a request for transfer of crab quota share (QS) or crab processor quota share (PQS) provided that a paper request form is completed and notarized, with all information fields accurately filled in, and all required additional documentation is attached. The transferor's and the transferee's designated representatives must sign and date the application certifying that all information is true, correct, and complete.
            (i) Approval criteria for an Application for transfer of crab QS/IFQ or PQS/IPQ. Except as provided in paragraph (f) of this section, an application for transfer of QS/IFQ or PQS/IPQ will not be approved until the Regional Administrator has determined that:
            (1) The person applying to receive the QS, PQS, IFQ or IPQ meets the requirements of eligibility in paragraph (c) of this section;
            (2) The person applying for transfer and the person applying to receive QS or IFQ/IPQ have their original notarized signatures on the application;
            (3) No fines, civil penalties, or other payments due and owing, or outstanding permit sanctions, resulting from Federal fishery violations involving either party exist;
            (4) The person applying to receive QS, PQS, IFQ or IPQ currently exists;
            (5) The transfer would not cause the person applying to receive the QS, PQS, IFQ or IPQ to exceed the use limits in § 680.42;
            (6) The person applying to make or receive the QS, PQS, IFQ or IPQ transfer has paid all IFQ or IPQ fees described under § 680.44; or has timely appealed the IAD of underpayment as described under § 680.44;
            (7) The person applying to make or receive the QS, PQS, IFQ or IPQ transfer has submitted an EDR, if required to do so under § 680.6;
            (8) In the case of an application for transfer of PQS or IPQ for use outside an ECC that has designated an entity to represent it in exercise of ROFR under paragraph (l) of this section:
            (i) The Regional Administrator will not act upon the application for a period of 10 days. At the end of that time period, the application will be approved pending meeting the criteria set forth in paragraph (i) of this section.

            (ii) The person applying to transfer PQS subject to ROFR must include an affidavit certifying that the ECC entity was provided with notice of the proposed transfer at least 90 days prior to the date of the transfer application and that the ECC entity did not exercise its ROFR during that period.
            
            (iii) The person applying to receive the PQS must include an affidavit certifying that a ROFR contract that includes the ROFR contract terms specified in Chapter 11 section 3.4.4.1.2 of the Fishery Management Plan for Bering Sea/Aleutian Islands King and Tanner Crabs has been completed with an ECC entity eligible to hold a ROFR under paragraph (l) of this section and that represents an ECC within the region for which the PQS is designated.
            (9) In the case of an application for transfer of PQS for use within an ECC that has designated an entity to represent it in exercise of ROFR under paragraph (l) of this section, the Regional Administrator will not approve the application unless the proposed recipient of the PQS and the ECC entity provide an affidavit to the Regional Administrator certifying that either the ECC wishes to permanently waive ROFR for the PQS or that a ROFR contract that includes the ROFR contract terms specified in Chapter 11 section 3.4.4.1.2 of the Fishery Management Plan for Bering Sea/Aleutian Islands King and Tanner Crabs has been completed by the proposed recipient of the PQS and the ECC entity.
            (10) Other pertinent information requested on the application for transfer has been supplied to the satisfaction of the Regional Administrator.
            (11) The person applying to receive the CVC QS or IFQ or CPC QS or IFQ by transfer has submitted proof of at least one delivery of a crab species in any CR crab fishery in the 365 days prior to submission to NMFS of the Application for transfer of crab QS/IFQ or PQS/IPQ, except if eligible under the eligibility requirements in paragraph (c)(1)(vii)(B) of this section. Proof of this landing is—
            (i) Signature of the applicant on an ADF&G fish ticket; or
            (ii) An affidavit from the vessel owner attesting to that person's participation as a member of a fish harvesting crew on board a vessel during a landing of a crab QS species within the 365 days prior to submission of an Application for transfer of crab QS/IFQ or PQS/IPQ.
            (j) Transfer of crab QS/IFQ to or from and ECCO—(1) Designation of an ECCO. (i) The appropriate governing body of each ECC may designate a non-profit organization to serve as the ECCO for that ECC. To transfer and hold QS on the behalf of that ECC, this designation must be submitted by the non-profit organization in its Application to Become an ECCO.
            (ii) If the non-profit entity is approved by NMFS to serve as the ECCO, then the appropriate governing body of the ECC must authorize the transfer of any QS from the ECCO.
            (iii) The appropriate governing body for purposes of designating a non-profit organization for the Application to Become an ECCO, or acknowledging the transfer of any QS from an ECCO in each ECC is as follows:
            (A) If the ECC is also a community eligible to participate in the Western Alaska CDQ Program, then the CDQ group is the appropriate governing body;
            (B) If the ECC is not a CDQ community and is incorporated as a municipality and is not within an incorporated borough, then the municipal government is the appropriate governing body;
            (C) If the ECC is not a CDQ community and is incorporated as a municipality and also within an incorporated borough, then the municipality and borough jointly serve as the appropriate governing body and both must agree to designate the same non-profit organization to serve as the ECCO or acknowledge the transfer of QS from the ECCO; and
            (D) If the ECC is not a CDQ community and is not incorporated as a municipality and is in a borough, then the borough in which the ECC is located is the appropriate governing body.
            (iv) The appropriate governing body in each ECC may designate only one non-profit organization to serve as the ECCO for that community at any one time.
            (2) Application to become an ECCO. Prior to initially receiving QS or IFQ by transfer on behalf of a specific ECC, a non-profit organization that intends to represent that ECC as a ECCO must submit an application to become an ECCO and have that application approved by the Regional Administrator. The Regional Administrator shall provide an application to become an ECCO to any person on request or on the Internet at http://www.fakr.noaa.gov/.
            
            (i) Contents of application—(A) Applicant identification. (1) Enter the name of the non-profit organization, taxpayer ID number, and NMFS Person ID, applicant's permanent business mailing address and any temporary business mailing address the applicant wishes to use, and the name of contact person, business telephone number, business facsimile number, and e-mail address (if available);
            (2) Name of community or communities represented by the non-profit organization; and
            (3) Name of contact person for the governing body of each community represented.
            (B) Required attachments to the application. (1) The articles of incorporation under the laws of the State of Alaska for that non-profit organization;
            (2) A statement indicating the ECC(s) represented by that non-profit organization for purposes of holding QS;
            (3) The bylaws of the non-profit organization;
            (4) A list of key personnel of the management organization including, but not limited to, the board of directors, officers, representatives, and any managers;
            (5) Additional contact information of the managing personnel for the non-profit organization and resumes of management personnel;
            (6) A description of how the non-profit organization is qualified to manage QS on behalf of the ECC it is designated to represent, and a demonstration that the non-profit organization has the management skills and technical expertise to manage QS and IFQ; and
            (7) A statement describing the procedures that will be used to determine the distribution of IFQ to residents of the ECC represented by that non-profit organization, including procedures used to solicit requests from residents to lease IFQ and criteria used to determine the distribution of IFQ leases among qualified community residents and the relative weighting of those criteria.
            (C) Applicant certification. (1) Printed name of applicant or authorized agent, notarized signature, and date signed. If authorized agent, proof of authorization to act on behalf of the applicant must be provided with the application.
            (2) Notary Public signature and date when commission expires, and notary seal or stamp.
            (ii) [Reserved]
            (k) Application for transfer of crab QS/IFQ to or from an ECCO. (1) An application for transfer of crab QS/IFQ to or from an ECCO must be approved by the Regional Administrator before the transferee may use the IFQ to harvest crab QS species.
            (2) An application for transfer of crab QS/IFQ to or from an ECCO will not be approved until the Regional Administrator has reviewed and approved the transfer agreement signed by the parties to the transaction. Persons who submit an application for transfer of crab QS/IFQ to or from an ECCO for approval will receive notification of the Regional Administrator's decision to approve or disapprove the application, and if applicable, the reason(s) for disapproval, by mail, unless another communication mode is requested on the application.
            (3) Contents. A complete application for transfer of crab QS/IFQ to or from an ECCO includes the following:
            (i) General requirements. (A) This form may only be used if an ECCO is the proposed transferor or the proposed transferee of the QS or IFQ.
            (B) The party to whom an ECCO is seeking to transfer the QS/IFQ must be eligible to receive QS/IFQ by transfer.
            (C) If the ECCO is applying to permanently transfer QS, a representative of the community on whose behalf the QS is held must sign the application.
            (D) If authorized representative represents either the transferor or transferee, proof of authorization to act on behalf of transferor or transferee must be attached to the application.
            (ii) Transferor information. Enter the transferor's (person currently holding the QS or IFQ) name, NMFS Person ID, social security number or Tax ID, permanent business mailing address, business telephone, business facsimile, and business e-mail address. If transferor is an ECCO, enter the name of ECC represented by the ECCO. The transferor may also provide a temporary address for each transaction in addition to the permanent business mailing address.
            (iii) Transferee information. Enter the transferee's (person receiving QS or IFQ by transfer) name, NMFS Person ID, social security number or Tax ID, permanent business mailing address, business telephone, business facsimile, and business e-mail. If transferee is an ECCO, name of the community (ECC) represented by the ECCO. The transferee may also provide a temporary address for each transaction in addition to the permanent business mailing address.
            (iv) Identification of QS/IFQ to be transferred. Complete the following information if QS and IFQ are to be transferred together or if transferring only QS:
            (A) QS species;
            (B) QS type;
            (C) Number of QS or IFQ units to be transferred;
            (D) Total QS units;
            (E) Number of IFQ pounds;
            (F) Range of serial numbers to be transferred (shown on QS certificate) numbered to and from;
            (G) Name of community to which QS are currently assigned; and
            (H) Indicate (YES or NO) whether remaining IFQ pounds for the current fishing year should be transferred; if NO, specify the number of pounds to be transferred.
            (v) Transfer of IFQ only. (A) IFQ permit number and year of permit, and
            (B) Actual number of IFQ pounds to be transferred.
            (vi) Transferor Information, if an ECCO. Reason(s) for transfer:
            (A) ECCO management and administration;
            (B) Fund additional QS purchase;
            (C) Participation by community residents;
            (D) Dissolution of ECCO; and
            (E) Other (specify).
            (vii) Price paid for QS, PQS, and/or IFQ, IPQ (Transferor). The transferor must provide the following information:
            (A) Whether (YES or NO) a broker was used for this transaction; If YES, provide dollar amount paid in brokerage fees or percentage of total price;
            (B) Provide the total amount paid for the QS/IFQ in this transaction, including all fees;
            (C) Provide the price per unit of QS (price divided by QS units) and the price per pound (price divided by IFQ) of IFQ; and
            (D) Indicate all reasons that apply for transferring the QS/IFQ.
            (viii) Price paid for QS, PQS, and/or IFQ, IPQ (Transferee). The transferee must provide the following information:
            (A) Indicate (YES or NO) whether QS/IFQ purchase will have a lien attached; if YES, provide the name of lien holder;
            (B) Indicate one primary source of financing for this transfer;
            (C) Indicate the sources used to locate the QS or IFQ being transferred;
            (D) Indicate the relationship, if any, between the transferor and the transferee;
            (E) Indicate (YES or NO) whether an agreement exists to return the QS or IFQ to the transferor or any other person, or with a condition placed on resale; If YES, explain; and
            (F) Attach a copy of the terms of agreement for the transfer, the bill of sale for QS, or lease agreement for IFQ.
            (ix) Notary information—(A) Certification of transferor. (1) Printed name and signature of transferor or authorized agent and date signed. If authorized agent, proof of authorization to act on behalf of the transferor must be provided with the application.
            (2) Notary Public signature, date commission expires, and notary stamp or seal.
            (B) Certification of transferee. (1) Printed name and signature of transferor or authorized agent and date signed. If authorized agent, proof of authorization to act on behalf of the transferee must be provided with the application.
            (2) Notary Public signature, date commission expires, and notary stamp or seal.
            (C) Certification of authorized representative of community. (1) Printed name, title and signature of authorized community representative, date signed, and printed name of community.
            
            (2) Notary Public signature, date commission expires, and notary stamp or seal;
            (4) Attachments to the application and other conditions to be met. (i) Indicate whether the person applying to make or receive the QS, PQS, IFQ or IPQ transfer has submitted an EDR, if required to do so under § 680.6, and paid all fees, as required by § 680.44.
            (ii) A copy of the terms of agreement for the transfer, the bill of sale for QS or PQS, or lease agreement for IFQ or IPQ.
            (iii) An affirmation that the individual receiving IFQ from an ECCO has been a permanent resident in the ECC for a period of 12 months prior to the submission of the Application for Transfer QS/IFQ to or from an ECCO on whose behalf the ECCO holds QS.
            (5) Approval criteria for an application for transfer of crab QS/IFQ to or from an ECCO. In addition to the criteria required for approval under paragraph (i) of this section, the following criteria are also required:
            (i) The ECCO applying to receive or transfer crab QS has submitted a complete annual report(s) required by § 680.5;
            (ii) The ECCO applying to transfer crab QS has provided information on the reasons for the transfer as described in paragraph (e) of this section; and
            (iii) An individual applying to receive IFQ from an ECCO is a permanent resident of the ECC in whose name the ECCO is holding QS.
            (l) Eligible crab community right of first refusal (ROFR)—(1) Applicability—(i) Exempt Fisheries. PQS and IPQ issued for the EBT, WBT, WAG, or WAI crab QS fisheries are exempt from ROFR provisions.
            (ii) Eligible Crab Communities (ECCs). The ROFR extends to the ECCs, other than Adak, and their associated governing bodies. The ROFR may be exercised by the ECC entity representing that ECC.
            (2) Community representation—(i) CDQ Communities. ECC entity for purposes of exercise of ROFR for any ECC that is also a CDQ community shall be the CDQ group to which the ECC is a member.
            (ii) Non-CDQ communities. (A) Any ECC, other than Adak, that is a non-CDQ community may designate an ECC entity that will represent the community in the exercise of ROFR at least 30 days prior to the ending date for the initial application period for the crab QS program specified in the Federal Register.
            
            (B) The ECC entity eligible to exercise the right of first refusal on behalf of an ECC will be identified by the governing body(s) of the ECC. If the ECC is incorporated under the laws of the State of Alaska, and not within an incorporated borough, then the municipality is the governing body; if the ECC is incorporated and within an incorporated borough, then the municipality and borough are the governing bodies and must agree to designate the same ECC entity; if the ECC is not incorporated and in an incorporated borough, then the borough is the governing body.
            (C) Each ECC may designate only one ECC entity to represent that community in the exercise of ROFR at any one time through a statement of support from the governing body of the ECC. That statement of support identifying the ECC entity must be submitted to the Regional Administrator, NMFS, Post Office Box 21668, Juneau, Alaska 99802, at least 30 days prior to the ending date of the initial application period for the crab QS program under § 680.40.
            (D) The ECC ROFR is not assignable by the ECC entity.
            (3) Restrictions on transfer of PQS or IPQ out of North Gulf of Alaska communities—(i) Applicability. Any community in the Gulf of Alaska north of a line at 56°20′ N. lat.
            (ii) Notification of PQS or IPQ transfer. A PQS holder submitting an application to transfer PQS or IPQ for use in processing outside any community identified under paragraph (l)(3)(i) must notify the ECC entity designated by the City of Kodiak and Kodiak Island Borough under paragraph (l)(2) of this section 10 days prior to the intended transfer of PQS or IPQ for use outside the community. At the end of that time period, the application will be approved pending meeting the criteria set forth in paragraph (i) of this section.
            [70 FR 10241, Mar. 2, 2005, as amended at 71 FR 32864, June 7, 2006; 73 FR 29983, May 23, 2008; 74 FR 51520, Oct. 7, 2009; 80 FR 15898, Mar. 26, 2015; 81 FR 1561, Jan. 13, 2016; 81 FR 24518, Apr. 26, 2016]
          
          
            § 680.42
            Limitations on use of QS, PQS, IFQ, and IPQ.
            (a) QS and IFQ use caps—(1) General. Separate and distinct QS and IFQ use caps apply to all QS and IFQ categories pertaining to a given crab QS fishery with the following provisions:
            (i) A person who receives an initial allocation of QS that exceeds the use cap listed in paragraph (a)(2) of this section may not receive QS by transfer unless and until that person's holdings are reduced to an amount below the use cap.
            (ii) A person will not be issued QS in excess of the use cap established in this section based on QS derived from landings attributed to an LLP license obtained via transfer after June 10, 2002 unless;
            (A) The person applies to receive QS based on an LLP transferred after June 10, 2002 but prior to November 24, 2004, and
            (B) The person will receive the amount of QS associated with that transferred LLP in excess of the use cap established in this section for a crab QS fishery solely because of the adjustment to legal landings available for QS allocation resulting from the BSAI Crab Capacity Reduction Program.
            (iii) QS and IFQ use caps shall be based on the initial QS pools used to determine initial allocations of QS.
            (2) Except for non-individual persons who hold PQS, as provided for in paragraph (a)(1)(ii) of this section, or a CDQ group, as provided for in paragraph (a)(3) of this section, a person, individually or collectively, may not:
            (i) Hold QS in amounts in excess of the amounts specified in the following table, unless that person's QS was received in the initial allocation:
            
              
                Fishery
                CVO/CPO Use Cap in QS Units
                CVC/CPC Use Cap in QS Units
              
              
                (A) Percent of the initial QS pool for BBR
                1.0% = 3,880,000
                2.0% = 240,000
              
              
                (B) Percent of the initial QS pool for BSS
                1.0% = 9,700,000
                2.0% = 600,000
              
              
                (C) Percent of the initial QS pool for EBT
                1.0% = 1,940,000
                2.0% = 120,000
              
              
                (D) Percent of the initial QS pool for WBT
                1.0% = 1,940,000
                2.0% = 120,000
              
              
                (E) Percent of the initial QS pool for PIK
                2.0% = 582,000
                4.0% = 36,000
              
              
                (F) Percent of the initial QS pool for SMB
                2.0% = 582,000
                4.0% = 36,000
              
              
                (G) Percent of the initial QS pool for EAG
                10.0% = 970,000
                20.0% = 60,000
              
              
                (H) Percent of the initial QS pool for WAG
                10.0% = 3,880,000
                20.0% = 240,000
              
              
                (I) Percent of the initial QS pool for WAI
                10.0% = 5,820,000
                20.0% = 360,000
              
            
            (ii) Use IFQ in excess of the amount of IFQ that results from the QS caps in paragraph (a)(2)(i) of this section, unless that IFQ results from QS that was received by that person in the initial allocation of QS for that crab QS fishery.
            (3) A CDQ Group, individually or collectively, may not:
            (i) Hold QS in excess of more than the amounts of QS specified in the following table:
            
              
                Fishery
                CDQ CVO/CPO Use Cap in QS Units
              
              
                (A) 5.0 percent of the initial QS pool for BBR
                19,400,000
              
              
                (B) 5.0 percent of the initial QS pool for BSS
                48,500,000
              
              
                (C) 5.0 percent of the initial QS pool for EBT
                9,700,000
              
              
                (D) 5.0 percent of the initial QS pool for WBT
                9,700,000
              
              
                (E) 10.0 percent of the initial QS pool for PIK
                2,910,000
              
              
                (F) 10.0 percent of the initial QS pool for SMB
                2,910,000
              
              
                (G) 20.0 percent of the initial QS pool for EAG
                1,940,000
              
              
                (H) 20.0 percent of the initial QS pool for WAG
                7,760,000
              
              
                (I) 20.0 percent of the initial QS pool for WAI
                11,640,000
              
            

            (ii) Use IFQ in excess of the amount of IFQ that results from the QS caps in paragraph (a)(3)(i) of this section, unless that IFQ results from QS that was received by that person in the initial allocation of QS for that crab QS fishery.
            (4) A person who is not an individual and who holds PQS may not:
            (i) Hold QS in excess of the amounts specified in the following table:
            
              
                Fishery
                CVO/CPO Use Cap in QS Units
              
              
                (A) 5.0 percent of the initial QS pool for BBR
                19,400,000
              
              
                (B) 5.0 percent of the initial QS pool for BSS
                48,500,000
              
              
                (C) 5.0 percent of the initial QS pool for EBT
                9,700,000
              
              
                (D) 5.0 percent of the initial QS pool for WBT
                9,700,000
              
              
                (E) 5.0 percent of the initial QS pool for PIK
                1,455,000
              
              
                (F) 5.0 percent of the initial QS pool for SMB
                1,455,000
              
              
                (G) 5.0 percent of the initial QS pool for EAG
                485,000
              
              
                (H) 5.0 percent of the initial QS pool for WAG
                1,940,000
              
              
                (I) 5.0 percent of the initial QS pool for WAI
                2,910,000
              
            
            (ii) Use IFQ in excess of the amount of IFQ that results from the QS caps in paragraph (a)(4)(i) of this section, unless that IFQ results from QS that was received by that person in the initial allocation of QS for that crab QS fishery.
            (iii) A non-individual person that holds PQS, and all affiliates of that person, is limited to a QS and IFQ use cap that is calculated based on the sum of all QS or IFQ held by that PQS holder and all QS or IFQ held by any affiliate of the PQS holder.
            (5) IFQ that is used by a crab harvesting cooperative is not subject to the use caps in this paragraph (a) except as provided for in paragraph (a)(7) of this section.
            (6) Non-individual persons holding QS will be required to provide, on an annual basis, a list of persons with an ownership interest in the non-individual QS holder. This list of owners shall be provided to the individual level and will include the percentage of ownership held by each individual. This annual submission of information must be submitted as part of the complete annual application for crab IFQ/IPQ permit.
            (7) In a calendar year, an entity as described in § 680.40(c)(5)(ii), (c)(5)(iii), or (c)(5)(iv), may not use more than 1,000,000 lb (453.6 mt) of IFQ derived from converted CPO QS in the BBR or BSS crab QS fisheries.
            (b) PQS and IPQ Use Caps. (1) A person may not:
            (i) Hold more than 30 percent of the initial PQS pool in any crab QS fishery unless that person received an initial allocation of PQS in excess of this limit. A person will not be issued PQS in excess of the use caps established in this section based on PQS derived from the transfer of legal processing history after June 10, 2002.
            (ii) Use IPQ in excess of the amount of IPQ that results from the PQS caps in paragraph (b)(1)(i) of this section, unless that IPQ is:
            (A) Derived from PQS that was received by that person in the initial allocation of PQS for that crab QS fishery, or
            (B) Subject to an exemption for that IPQ pursuant to § 680.4(p).
            (2) A person may not use more than 60 percent of the IPQ issued in the BSS crab QS fishery with a North region designation during a crab fishing year except that a person who:
            (i) Holds IPQ; and
            (ii) Has a 10 percent or greater direct or indirect ownership interest in the shoreside crab processor or stationary floating crab processor where that IPQ crab is processed will not be considered to use any IPQ in the BSS crab QS fishery with a North region designation if that IPQ meets the requirements described in paragraph (b)(7) of this section.
            (3) Non-individual persons holding PQS will be required to provide, on an annual basis, a list of persons with an ownership interest in the non-individual PQS holder. This list of owners shall be provided to the individual level and will include the percentage of ownership held by each individual. This annual submission of information must be submitted as part of the complete annual application for crab IFQ/IPQ permit. A person will be considered to be a holder of PQS for purposes of applying the PQS use caps in this paragraph if that person:
            (i) Is the sole proprietor of an entity that holds PQS; or

            (ii) Is not a CDQ group and directly or indirectly owns a 10 percent or greater interest in an entity that holds PQS.
            (iii) A person that is not a CDQ group and holds PQS is limited to a PQS use cap that is calculated based on the sum of all PQS held by that PQS holder and all PQS held by any affiliate of the PQS holder. A CDQ group that holds PQS is limited to a PQS use cap that is calculated based on the sum of all PQS held, individually or collectively, by that CDQ group.
            (iv) A person that is not a CDQ group and holds IPQ is limited to an IPQ use cap that is calculated based on the sum of all IPQ held by that IPQ holder and all IPQ held by any affiliate of the IPQ holder. A CDQ group that holds IPQ is limited to an IPQ use cap that is calculated based on the sum of all IPQ held, individually or collectively, by that CDQ group.
            (4) Before July 1, 2007, IPQ for the BSS, BBR, PIK, SMB, and EAG crab QS fisheries may not be used to process crab derived from PQS based on activities in an ECC, except in the geographic boundaries established in paragraph (b)(4)(iv) of this section, except that, before July 1, 2007:
            (i) Ten percent of the IPQs that are issued for a crab QS fishery or an amount of IPQ that yields up to 500,000 raw crab pounds (226.7 mt) on an annual basis, whichever is less, may be leased for use in processing crab outside that ECC. The amount of IPQ that is issued on an annual basis for use in that ECC and the amount that may be leased outside that ECC will be established annually and will be divided on a pro rata basis among all PQS permit holders issued IPQ for use in that ECC for that year.
            (ii) IPQ in excess of the amounts specified in paragraph (c)(7)(i) of this section may be used outside the ECC for which that IPQ is designated if an unavoidable circumstance prevents crab processing within that ECC. For purposes of this section, an unavoidable circumstance exists if the specific intent to conduct processing for a crab QS species in that ECC was thwarted by a circumstance that was:
            (A) Unavoidable;
            (B) Unique to the IPQ permit holder, or to the processing facility used by the IPQ permit holder in that ECC;
            (C) Unforeseen and reasonably unforeseeable to the IPQ permit holder;
            (D) The circumstance that prevented the IPQ permit holder from processing crab in that ECC actually occurred; and
            (E) The IPQ permit holder took all reasonable steps to overcome the circumstance that prevented the IPQ permit holder from conducting processing for that crab QS fishery in that ECC.
            (iii) This provision does not exempt any IPQ permit holder from any regional designation that may apply to that IPQ.
            (iv) Geographic boundaries for use of IPQ outside ECCs for purposes of paragraph (b)(4) of this section:
            (A) Akutan, False Pass, King Cove, or Port Moller: IPQ may not be used outside of the boundaries of the Aleutians East Borough as those boundaries are established by the State of Alaska;
            (B) Kodiak: IPQ may not be used outside of the boundaries of the Kodiak Island Borough as those boundaries are established by the State of Alaska;
            (C) Adak: IPQ may not be used outside of the boundaries of the City of Adak as those boundaries are established by the State of Alaska;
            (D) Unalaska/Dutch Harbor: IPQ may not be used outside of the boundaries of the City of Unalaska as those boundaries are established by the State of Alaska.
            (E) St. George: IPQ may not be used outside of the boundaries of the City of St. George as those boundaries are established by the State of Alaska.
            (F) St. Paul: IPQ may not be used outside of the boundaries of the City of St. Paul as those boundaries are established by the State of Alaska.
            (5) Any person harvesting crab under a Class A CVO or Class A CVC IFQ Permit, except as provided under paragraph (b)(4) of this section, must deliver that crab:
            (i) Only to RCRs with unused IPQ for the same crab QS fishery; and
            (ii) Only to an RCR in the region for which the QS and IFQ is designated.
            (6) Any person harvesting crab under a Class B IFQ, CPO IFQ, CVC IFQ, or CPC IFQ permit may deliver that crab to any RCR.

            (7) Any IPQ crab that is received by an RCR will not be considered use of IPQ by an IPQ holder who has a 10 percent or greater direct or indirect ownership interest in the shoreside crab processor or stationary floating crab processor where that IPQ crab is processed under § 680.7(a)(7) or paragraph (a)(8) of this section if:
            (i) That RCR is not affiliated with an IPQ holder who has a 10 percent or greater direct or indirect ownership interest in the shoreside crab processor or stationary floating crab processor where that IPQ crab is processed; and
            (ii) The IPQ crab meets the conditions in paragraphs (b)(7)(ii)(A) and (B) of this section or the IPQ crab meets the conditions in paragraph (b)(7)(ii)(C) of this section:
            (A) The IPQ crab is:
            (1) BSS IPQ crab with a North region designation;
            (2) EAG IPQ crab;
            (3) EBT IPQ crab;
            (4) PIK IPQ crab;
            (5) SMB IPQ crab;
            (6) WAG IPQ crab provided that IPQ crab is processed west of 174 degrees west longitude;
            (7) WAI IPQ crab; or
            (8) WBT IPQ crab.
            (B) That IPQ crab is processed at:
            (1) Any shoreside crab processor located within the boundaries of a home rule, first class, or second class city in the State of Alaska in existence on June 29, 2009; or
            (2) Any stationary floating crab processor that is:
            (i) Located within the boundaries of a home rule, first class, or second class city in the State of Alaska in existence on June 29, 2009;
            (ii) Moored at a dock, docking facility, or at a permanent mooring buoy, unless that stationary floating crab processor is located within the boundaries of the city of Atka in which case that stationary floating crab processor is not required to be moored at a dock, docking facility, or at a permanent mooring buoy; and
            (iii) Located within a harbor, unless that stationary floating crab processor is located within the boundaries of the city of Atka on June 29, 2009, in which case that stationary floating crab processor is not required to be located within a harbor.
            (C) The IPQ crab is:
            (1) Derived from PQS that is, or was, subject to a ROFR as that term is defined at § 680.2;
            (2) Derived from PQS that has been transferred from the initial recipient of those PQS to another person under the requirements described at § 680.41;
            (3) Received by an RCR who is not the initial recipient of those PQS; and
            (4) Received by an RCR within the boundaries of the ECC for which that PQS and IPQ derived from that PQS is, or was, designated in the ROFR.
            (8) Any IPQ crab that is received by an RCR will not be considered use of IPQ by an IPQ holder for the purposes of paragraphs (b)(1) and (b)(2) of this section, if the IPQ is subject to an exemption pursuant to § 680.4(p).
            (c) Vessel limitations. (1) Except for vessels that participate solely in a crab harvesting cooperative as described under § 680.21 and under the provisions described in paragraph (c)(4) of this section, no vessel may be used to harvest CVO or CPO IFQ in excess of the following percentages of the TAC for that crab QS fishery for that crab fishing year:
            (i) 2.0 percent for BSS;
            (ii) 2.0 percent for BBR;
            (iii) 2.0 percent for EBT;
            (iv) 2.0 percent for WBT;
            (v) 4.0 percent for PIK;
            (vi) 4.0 percent for SMB;
            (vii) 20.0 percent for EAG;
            (viii) 20.0 percent for WAG; or
            (ix) 20.0 percent for the WAI crab QS fishery west of 179° W. long.
            (2) CVC or CPC IFQ used on a vessel will not be included in determining whether a vessel use cap is met.
            (3) A single person who receives an initial allocation of QS that results in IFQ that is in excess of the vessel use caps, in paragraph (c)(1) of this section, that person may catch and retain crab harvested with the resulting IFQ with a single vessel. However, this provision does not apply to IFQ resulting from QS derived from transfer of an LLP crab license that occurred after June 10, 2002. Two or more persons may not catch and retain their IFQ with one vessel in excess of these limitations.

            (4) A vessel use cap would not apply to a vessel if all of the CVO or CPO IFQ used on that vessel in a crab fishing year is held by a crab harvesting cooperative. This exemption is forfeited if that vessel is used to harvest any amount of CVO or CPO IFQ not held by a crab harvesting cooperative during the same crab fishing year.
            (5) A person holding a CVC or CPC IFQ permit is required to be aboard the vessel upon which their IFQ is being harvested.
            (6) A person holding CVO or CPO QS does not have to be aboard the vessel being used to harvest their IFQ if they hold at least a 10 percent ownership interest in the vessel upon which the IFQ is to be harvested and are represented on board the vessel by a crab IFQ hired master employed by that QS holder as authorized under § 680.4.
            (7) Ownership of a vessel means, for purposes of this section:
            (i) A sole proprietor; or
            (ii) A person that directly or indirectly owns a 10 percent or greater interest in an entity that owns a vessel.
            [70 FR 10241, Mar. 2, 2005, as amended at 70 FR 33395, June 8, 2005; 70 FR 75421, 75422, Dec. 20, 2005; 71 FR 32865, June 7, 2006; 73 FR 29983, May 23, 2008; 73 FR 35088, June 20, 2008; 74 FR 25457, May 28, 2009; 78 FR 28531, May 15, 2013; 81 FR 4212, Jan. 26, 2016; 81 FR 92702, Dec. 20, 2016; 82 FR 52014, Nov. 9, 2017]
          
          
            § 680.43
            Revocation of CVC and CPC QS.
            (a) Beginning July 1, 2019, the Regional Administrator will revoke all CVC QS and CPC QS held by an individual who has not met the participation requirements set forth in § 680.40(m). The Regional Administrator will revoke an individual's CVC QS or CPC QS in accordance with the procedures set forth in this section.
            (b) Notice of C Share QS Inactivity. The Regional Administrator will issue a Notice of C Share QS Inactivity to an individual holding CVC or CPC QS if, after reviewing the CVC or CPC QS holder's Applications for Annual Crab IFQ Permit, the Regional Administrator determines that the CVC or CPC QS holder has failed to meet the participation requirements in § 680.40(m). A CVC or CPC QS holder who receives such a Notice will have 60 days to provide the Regional Administrator with information demonstrating participation as crew that meets the requirements of § 680.40(m).
            (c) Initial administrative determination (IAD). The Regional Administrator will prepare and send an IAD to the CVC or CPC QS holder following the expiration of the 60-day evidentiary period if the Regional Administrator determines that the information or evidence provided by the CVC or CPC QS holder fails to demonstrate participation as crew and is insufficient to rebut the information included in the CVC or CPC QS holder's Applications for Annual Crab IFQ Permit, or if the additional information or evidence is not provided within the time period specified in the Notice of C Share QS Inactivity. The IAD will explain the basis for the revocation determination. A CVC or CPC QS holder who receives an IAD for revocation may appeal under the appeals procedures set forth at 15 CFR part 906. A CVC or CPC QS holder who avails himself or herself of the opportunity to appeal an IAD for revocation will not receive crab IFQ or IPQ until after the final resolution of that appeal in the QS holder's favor.
            [80 FR 15899, Mar. 26, 2015]
          
          
            § 680.44
            Cost recovery.
            (a) Cost recovery fees—(1) Responsibility. The person documented on the IFQ, IPQ, CDQ, RCR, Commercial Fisheries Entry Commission (CFEC), or State of Alaska Commissioner's permit as the permit holder at the time of a CR crab landing must comply with the requirements of this section.
            (i) Subsequent transfer of IFQ, IPQ, CDQ, or QS does not affect the permit holder's liability for noncompliance with this section.
            (ii) Non-renewal of an RCR permit does not affect the permit holder's liability for noncompliance with this section.
            (2) Fee liability determination. (i) All CR allocation holders and RCR permit holders will be subject to a fee liability for any CR crab debited from a CR allocation during a crab fishing year, except for crab designated as personal use or deadloss, or crab confiscated by NMFS or the State of Alaska.

            (ii) Fee liability must be calculated by multiplying the applicable fee percentage by the ex-vessel value of the CR crab received by the RCR at the time of receipt, except as provided by paragraph (b)(3) of this section.
            (iii) NMFS will provide a summary to all RCR permit holders during the last quarter of the crab fishing year. The summary will explain the fee liability determination including the current fee percentage, details of raw crab pounds debited from CR allocations by permit, port or port-group, species, date, and prices.
            (3) Fee collection. (i) All RCRs who receive CR crab are responsible for submitting the cost recovery payment for all CR crab received.
            (ii) All RCRs who receive CR crab in a crab fishing year must maintain and submit records for any crab cost recovery fees collected under the corresponding RCR permit.
            (4) Payment—(i) Payment due date. An RCR permit holder must submit any crab cost recovery fee liability payment(s) to NMFS at the address provided in paragraph (a)(4)(iii) of this section no later than July 31 of the crab fishing year following the crab fishing year in which the payment for a CR crab landing was made.
            (ii) Payment recipient. Make payment payable to NMFS.
            (iii) Payment address. Submit payment and related documents as instructed on the fee submission form. Payments may be made electronically through the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov. Instructions for electronic payment will be made available on both the payment Web site and a fee liability summary letter mailed to the RCR permit holder.
            (iv) Payment method—(A) Prior to June 1, 2020, payment must be made in U.S. dollars by personal check drawn on a U.S. bank account, money order, bank-certified check, or electronically by credit card.
            (B) On or after June 1, 2020, payment must be made electronically in U.S. dollars by automated clearing house, credit card, or electronic check drawn on a U.S. bank account.
            (b) Ex-vessel value determination and use—(1) General. An RCR permit holder must use either the ex-vessel value determined for shoreside processors or the ex-vessel value determined for at-sea Catcher/Processors (CP), depending on their activity. Ex-vessel value includes all cash, services, or other goods-in-kind exchanged for CR crab.
            (2) Shoreside ex-vessel value. Shoreside processing facilities must use the price paid at the time of purchase as ex-vessel value for the purposes of calculating fee liability. Shoreside processing facilities must include any subsequent retroactive payments as adjustments to the initial calculation of fee liability.
            (3) Catcher/processor ex-vessel value—(i) General. Catcher/processors must use the corresponding CP standard price(s) for the purposes of calculating fee liability.
            (ii) CP standard prices. As part of the summary described in paragraph (a)(2)(iii) of this section, the Regional Administrator will provide CP standard prices calculated for the current year during the last quarter of each crab fishing year. The CP standard prices will be described in U.S. dollars per raw crab pound, for CR crab debited from CR allocations during the current crab fishing year.
            (iii) Effective period. CP standard prices established by NMFS shall apply to all landings made in the same crab fishing year as the CP standard price provided for that year and shall replace any CP standard prices previously provided by NMFS.
            (iv) Determination. NMFS will calculate the CP standard prices to reflect, as closely as possible, the current crab fishing year's average shoreside processor price by fishery and by species, and any variations in reported shoreside ex-vessel values of CR crab. The Regional Administrator will base CP standard prices on the following types of information:
            (A) Landed pounds by CR crab, port-group, and month;
            (B) Total shoreside ex-vessel value by CR crab, port-group, and month; and
            (C) Price adjustments, including retroactive payments.
            (4) Fee liability calculation. All RCRs must base all fee liability calculations on the ex-vessel value that correlates to CR crab that is debited from a CR allocation and recorded in raw crab pounds.
            
            (c) Crab fee percentage—(1) Established percentage. The crab fee percentage is the amount as determined by the factors and methodology described in paragraph (c)(2) of this section. This amount will be announced by publication in the Federal Register in accordance with paragraph (c)(3) of this section. This amount must not exceed 3 percent pursuant to 16 U.S.C. 1854(d)(2)(B).
            (i) The calculated crab fee percentage will be divided equally between the harvesting and processing sectors.
            (ii) Catcher/Processors must pay the full crab fee percentage determined by the fee percentage calculation for all CR crab debited from a CR allocation.
            (2) Calculating fee percentage value. Each year NMFS shall calculate and publish the fee percentage according to the following factors and methodology:
            (i) Factors. NMFS must use the following factors to determine the fee percentage:
            (A) The catch to which the crab cost recovery fee will apply;
            (B) The ex-vessel value of that catch; and
            (C) The costs directly related to the management and enforcement of the Crab Rationalization Program.
            (ii) Methodology. NMFS must use the following equations to determine the fee percentage:
            
            Harvesting and Processing Sectors: [100 (DPC/ V)] 0.5
            Catcher/Processors: 100 (DPC /V)
            
            
              where:
              
              “DPC” is the direct program costs for the Crab Rationalization Program for the previous fiscal year, and
              “V” is the ex-vessel value of the catch subject to the crab cost recovery fee liability for the current year.
            
            
            (3) Publication—(i) General. During the first quarter of each crab fishing year, NMFS shall calculate the crab fee percentage based on the calculations described in paragraph (c)(2) of this section.
            (ii) Effective period. The calculated IFQ fee percentage remains in effect through the end of the crab fishing year in which it was determined.
            (4) Applicable percentage. The RCR permit holder must use the crab fee percentage in effect at the time a CR crab is debited from a CR allocation to calculate the crab cost recovery fee liability for such CR crab. The RCR permit holder must use the crab fee percentage in effect at the time a CR crab is debited from a CR allocation to calculate the crab cost recovery fee liability for any retroactive payments for that CR crab.
            (d) Underpayment of fee liability. (1) Under § 680.4, an applicant will not receive new IFQ, IPQ, or RCR permits until he or she submits a complete application. A complete application shall include full payment of an applicant's complete crab cost recovery fee liability as reported by the RCR.
            (2) If an RCR fails to submit full payment for crab cost recovery fee liability by the date described in paragraph (a)(4) of this section, the Regional Administrator may:
            (i) At any time thereafter send an IAD to the RCR permit holder stating that the RCR permit holder's estimated fee liability, as indicated by his or her own submitted information, is the crab cost recovery fee liability due from the RCR permit holder.
            (ii) Disapprove any transfer of IFQ, IPQ, QS, or PQS to or from the RCR permit holder in accordance with § 680.41.
            (3) If an RCR fails to submit full payment by the application deadline described at § 680.4, no IFQ or IPQ permit will be issued to that RCR for that crab fishing year.
            (4) Upon final agency action determining that an RCR permit holder has not paid his or her crab cost recovery fee liability, the Regional Administrator may continue to withhold issuance of any new IFQ, IPQ, or RCR permit for any subsequent crab fishing years. If payment is not received by the 30th day after the final agency action, the matter will be referred to the appropriate authorities for purposes of collection.
            (e) Over payment. Upon issuance of final agency action, any amount submitted to NMFS in excess of the crab cost recovery fee liability determined to be due by the final agency action will be returned to the RCR permit holder unless the permit holder requests the agency to credit the excess amount against the permit holder's future crab cost recovery fee liability.
            (f) Appeals and requests for reconsideration. An RCR permit holder who receives an IAD may either appeal the IAD pursuant to 50 CFR 679.43 or request reconsideration. Within 60 days from the date of issuance of the IAD, the Regional Administrator may undertake reconsideration of the IAD on his or her own initiative. If a request for reconsideration is submitted or the Regional Administrator initiates reconsideration, the 60-day period for appeal under 50 CFR 679.43 will begin anew upon issuance of the Regional Administrator's reconsidered IAD. The Regional Administrator may undertake only one reconsideration of the IAD, if any. If an RCR permit holder fails to file an appeal of the IAD pursuant to 50 CFR 679.43 or request reconsideration within the time period provided, the IAD will become the final agency action. In any appeal or reconsideration of an IAD made under this section, an RCR permit holder has the burden of proving his or her claim.
            (g) Fee submission form. An RCR must submit an RCR permit holder fee submission form according to § 680.5(g).
            [70 FR 10241, Mar. 2, 2005, as amended at 71 FR 44232, Aug. 4, 2006; 73 FR 76190, Dec. 15, 2008; 74 FR 51520, Oct. 7, 2009; 81 FR 23649, Apr. 22, 2016]
          
          
            Pt. 680, Table 1
            Table 1 to Part 680—Crab Rationalization (CR) Fisheries
            
              
                Fishery Code
                CR Fishery
                Geographic Area
              
              
                BBR
                Bristol Bay red king crab (Paralithodes camtshaticus)
                In waters of the EEZ with:(1) A northern boundary of 58°30′ N. lat.,
                  (2) A southern boundary of 54°36′ N. lat., and
                  (3) A western boundary of 168° W. long. and including all waters of Bristol Bay.
                
              
              
                BSS
                Bering Sea Snow crab (Chionoecetes opilio)
                In waters of the EEZ with:(1) A northern and western boundary of the Maritime Boundary Agreement Line as that line is described in the text of and depicted in the annex to the Maritime Boundary Agreement between the United States and the Union of Soviet Socialist Republics signed in Washington, June 1, 1990, and as the Maritime Boundary Agreement Line as depicted on NOAA Chart No. 513 (6th edition, February 23, 1991) and NOAA Chart No. 514 (6th edition, February 16, 1991), and
                  (2) A southern boundary of 54°30′ N. lat. to 171° W. long., and then south to 54°36′ N. lat.
                
              
              
                EAG
                Eastern Aleutian Islands golden king crab (Lithodes aequispinus)
                In waters of the EEZ with:(1) An eastern boundary the longitude of Scotch Cap Light (164°44′ W. long.) to 53°30′ N. lat., then West to 165° W. long.,
                  (2) A western boundary of 174° W. long., and
                  (3) A northern boundary of a line from the latitude of Cape Sarichef (54°36′ N. lat.) westward to 171° W. long., then north to 55°30′ N. lat., then west to 174° W. long.
                
              
              
                EBT
                Eastern Bering Sea Tanner crab (Chionoecetes bairdi)
                In waters of the EEZ with:(1) A western boundary the longitude of 166° W. long.,
                  (2) A northern boundary of the Maritime Boundary Agreement Line as that line is described in the text of and depicted in the annex to the Maritime Boundary Agreement between the United States and the Union of Soviet Socialist Republics signed in Washington, June 1, 1990, and as the Maritime Boundary Agreement Line as depicted on NOAA Chart No. 513 (6th edition, February 23, 1991) and NOAA Chart No. 514 (6th edition, February 16, 1991), and
                  (3) A southern boundary of 54°30'N. lat.
                
              
              
                PIK
                Pribilof red king and blue king crab (Paralithodes camtshaticus and P. platypus)
                In waters of the EEZ with:(1) A northern boundary of 58°30′ N. lat.,
                  (2) An eastern boundary of 168° W. long., and
                  (3) A southern boundary line from 54°36′ N. lat., 168° W. long., to 54°36′ N. lat., 171° W. long., to 55°30′ N. lat., 171° W. long., to 55°30′ N. lat., 173°30′ E. lat., and then westward to the Maritime Boundary Agreement Line as that line is described in the text of and depicted in the annex to the Maritime Boundary Agreement between the United States and the Union of Soviet Socialist Republics signed in Washington, June 1, 1990, and as the Maritime Boundary Agreement Line as depicted on NOAA Chart No. 513 (6th edition, February 23, 1991) and NOAA Chart No. 514 (6th edition, February 16, 1991).
                
              
              
                
                SMB
                St. Matthew blue king crab (Paralithodes platypus)
                In waters of the EEZ with:(1) A northern boundary of 62° N. lat.,
                  (2) A southern boundary of 58°30′ N. lat., and
                  (3) A western boundary of the Maritime Boundary Agreement Line as that line is described in the text of and depicted in the annex to the Maritime Boundary Agreement between the United States and the Union of Soviet Socialist Republics signed in Washington, June 1, 1990, and as the Maritime Boundary Agreement Line as depicted on NOAA Chart No. 513 (6th edition, February 23, 1991) and NOAA Chart No. 514 (6th edition, February 16, 1991).
                
              
              
                WAG
                Western Aleutian Islands golden king crab (Lithodes aequispinus)
                In waters of the EEZ with:(1) An eastern boundary the longitude 174° W. long.,
                  (2) A western boundary the Maritime Boundary Agreement Line as that line is described in the text of and depicted in the annex to the Maritime Boundary Agreement between the United States and the Union of Soviet Socialist Republics signed in Washington, June 1, 1990, and as the Maritime Boundary Agreement Line as depicted on NOAA Chart No. 513 (6th edition, February 23, 1991) and NOAA Chart No. 514 (6th edition, February 16, 1991), and
                  (3) A northern boundary of a line from the latitude of 55°30′ N. lat., then west to the U.S.-Russian Convention line of 1867.
                
              
              
                WAI
                Western Aleutian Islands red king crab (Paralithodes camtshaticus)
                In waters of the EEZ with:(1) An eastern boundary the longitude 179° W. long.,
                  (2) A western boundary of the Maritime Boundary Agreement Line as that line is described in the text of and depicted in the annex to the Maritime Boundary Agreement between the United States and the Union of Soviet Socialist Republics signed in Washington, June 1, 1990, and as the Maritime Boundary Agreement Line as depicted on NOAA Chart No. 513 (6th edition, February 23, 1991) and NOAA Chart No. 514 (6th edition, February 16, 1991), and
                  (3) A northern boundary of a line from the latitude of 55°30′ N. lat., then west to the Maritime Boundary Agreement Line as that line is described in the text of and depicted in the annex to the Maritime Boundary Agreement between the United States and the Union of Soviet Socialist Republics signed in Washington, June 1, 1990, and as the Maritime Boundary Agreement Line as depicted on NOAA Chart No. 513 (6th edition, February 23, 1991) and NOAA Chart No. 514 (6th edition, February 16, 1991).
                
              
              
                WBT
                Western Bering Sea Tanner crab (Chionoecetes bairdi)
                In waters of the EEZ with:(1) An eastern boundary the longitude of 166° W. long.,
                  (2) A northern and western boundary of the Maritime Boundary Agreement Line as that line is described in the text of and depicted in the annex to the Maritime Boundary Agreement between the United States and the Union of Soviet Socialist Republics signed in Washington, June 1, 1990, and as the Maritime Boundary Agreement Line as depicted on NOAA Chart No. 513 (6th edition, February 23, 1991) and NOAA Chart No. 514 (6th edition, February 16, 1991), and
                  (3) A southern boundary of 54°30′ N. lat. to 171° W. long., and then south to 54°36′ N. lat.
                
              
            
            [71 FR 32866, June 7, 2006]
          
          
            Pt. 680, Table 3a
            Table 3a to Part 680—Crab Delivery Condition Codes
            
              [The condition of the fish or shellfish at the point it is weighed and recorded on the ADF&G fish ticket]
              
                Code
                Description
              
              
                01
                Whole crab, live.
              
              
                79
                Deadloss.
              
            
          
          
            Pt. 680, Table 3b
            Table 3b to Part 680—Crab Disposition or Product Codes
            
              
                Code
                Description
              
              
                80
                Sections.
              
              
                95
                Personal use—not sold.
              
              
                97
                Other retained product (specify condition).
              
            
          
          
            
            Pt. 680, Table 7
            Table 7 to Part 680—Initial Issuance of Crab QS by Crab QS Fishery
            
              
                
                  Column A:
                  Crab QS
                  Fisheries
                
                
                  Column B:
                  Qualifying Years for QS
                
                
                  Column C:
                  Eligibility Years for CVC and CPC QS
                
                
                  Column D:
                  Recent Participation Seasons for CVC and CPC QS
                
                
                  Column E:
                  Subset of Qualifying Years
                
              
              
                For each crab QS fishery the Regional Administrator shall calculate (see § 680.40(c)(2):
                QS for any qualified person based on that person's total legal landings of crab in each of the crab QS fisheries for any:
                In addition, each person receiving CVC and CPC QS must have made at least one landing per year, as recorded on a State of Alaska fish ticket, in any three years during the base period described below:
                In addition, each person receiving CVC or CPC QS, must have made at least one landing, as recorded on a State of Alaska fish ticket, in at least 2 of the last 3 fishing seasons in each of the crab QS fisheries as those seasons are described below:
                The maximum number of qualifying years that can be used to calculate QS for each QS fishery is:
              
              
                1. Bristol Bay red king crab (BBR)
                4 years of the 5-year QS base period beginning on:(1) November 1-5, 1996;
                  (2) November 1-5, 1997;
                  (3) November 1-6, 1998;
                  (4) October 15-20, 1999;
                  (5) October 16-20, 2000.
                
                3 years of the 5-year QS base period beginning on:(1) November 1-5, 1996;
                  (2) November 1-5, 1997;
                  (3) November 1-6, 1998;
                  (4) October 15-20, 1999;
                  (5) October 16-20, 2000.
                
                (1) October 15-20, 1999.(2) October 16-20, 2000.
                  (3) October 15-18, 2001.
                
                4 years
              
              
                2. Bering Sea snow crab (BSS)
                4 years of the 5-year period beginning on:(1) January 15, 1996 through February 29, 1996;
                  (2) January 15, 1997 through March 21, 1997;
                  (3) January 15, 1998 through March 20, 1998;
                  (4) January 15, 1999 through March 22, 1999;
                  (5) April 1-8, 2000.
                
                3 years of the 5-year period beginning on:(1) January 15, 1996 through February 29, 1996;
                  (2) January 15, 1997 through March 21, 1997;
                  (3) January 15, 1998 through March 20, 1998;
                  (4) January 15, 1999 through March 22, 1999;
                  (5) April 1-8, 2000.
                
                (1) April 1-8, 2000.(2) January 15, 2001 through February 14, 2001.
                  (3) January 15, 2002 through February 8, 2002.
                
                4 years
              
              
                3. Eastern Aleutian Islands golden king crab (EAG)
                5 years of the 5-year base period beginning on:(1) September 1, 1996 through December 25, 1996;
                  (2) September 1, 1997 though November 24, 1997;
                  (3) September 1, 1998 through November 7, 1998;
                  (4) September 1, 1999 through October 25, 1999;
                  (5) August 15, 2000 through September 24, 2000.
                
                3 years of the 5-year base period beginning on:(1) September 1, 1996 through December 25, 1996;
                  (2) September 1, 1997 though November 24, 1997;
                  (3) September 1, 1998 through November 7, 1998;
                  (4) September 1, 1999 through October 25, 1999;
                  (5) August 15, 2000 through September 25, 2000.
                
                (1) September 1 1999 through October 25, 1999.(2) August 15, 2000 through September 24, 2000.
                  (3) August 15, 2001 through September 10, 2001.
                
                5 years
              
              
                4. Eastern Bering Sea Tanner crab (EBT)
                4 of the 6 seasons beginning on:(1) November 15, 1991 through March 31, 1992;
                  (2) November 15, 1992 through March 31, 1993;
                  (3) November 1-10, 1993, and November 20, 1993 through January 1, 1994;
                  (4) November 1-21, 1994;
                  (5) November 1-16, 1995;
                  (6) November 1-5, 1996 and November 15-27, 1996.
                
                3 of the 6 seasons beginning on:(1) November 15, 1991 through March 31, 1992;
                  (2) November 15, 1992 through March 31, 1993;
                  (3) November 1-10, 1993, and November 20, 1993 through January 1, 1994;
                  (4) November 1-21, 1994;
                  (5) November 1-16, 1995;
                  (6) November 1-5, 1996 and November 15-27, 1996.
                
                In any 2 of the last 3 seasons prior to June 10, 2002 in the Eastern Aleutian Island golden (brown) king crab, Western Aleutian Island golden (brown) king crab, Bering Sea snow crab, or Bristol Bay red king crab fisheries.
                4 years
              
              
                
                5. Pribilof red king and blue king crab (PIK)
                4 years of the 5-year period beginning on:(1) September 15-21, 1994;
                  (2) September 15-22, 1995;
                  (3) September 15-26, 1996;
                  (4) September 15-29, 1997;
                  (5) September 1-28, 1998.
                
                3 years of the 5-year period beginning on:(1) September 15-21, 1994;
                  (2) September 15-22, 1995;
                  (3) September 15-26, 1996;
                  (4) September 15-29, 1997;
                  (5) September 15-28, 1998.
                
                In any 2 of the last 3 seasons prior to June 10, 2002 in the Eastern Aleutian Island golden (brown) king crab, Western Aleutian Island golden (brown) king crab, Bering Sea snow crab, or Bristol Bay red king crab fisheries, except that persons applying for an allocation to receive QS based on legal landings made aboard a vessel less than 60 feet (18.3 m) LOA at the time of harvest are exempt from this requirement.
                4 years
              
              
                6. St. Matthew blue king crab (SMB)
                4 years of the 5-year period beginning on:(1) September 15-22, 1994;
                  (2) September 15-20, 1995;
                  (3) September 15-23, 1996;
                  (4) September 15-22, 1997;
                  (5) September 15-26, 1998.
                
                3 years of the 5-year period beginning on:(1) September 15-22, 1994;
                  (2) September 15-20, 1995;
                  (3) September 15-23, 1996;
                  (4) September 15-22, 1997; and
                  (5) September 15-26, 1998.
                
                In any 2 of the last 3 seasons prior to June 10, 2002 in the Eastern Aleutian Island golden (brown) king crab, Western Aleutian Island golden (brown) king crab, Bering Sea snow crab, or Bristol Bay red king crab fisheries.
                4 years
              
              
                7. Western Aleutian Islands brown king crab (WAG)
                5 of the 5 seasons beginning on:(1) September 1, 1996 through August 31, 1997;
                  (2) September 1, 1997 though August 21, 1998;
                  (3) September 1, 1998 through August 31, 1999;
                  (4) September 1, 1999 through August 14, 2000;
                  (5) August 15, 2000 through March 28, 2001.
                
                3 of the 5 seasons beginning on:(1) September 1, 1996 through August 31, 1997;
                  (2) September 1, 1997 though August 31, 1998;
                  (3) September 1, 1998 through August 31, 1999;
                  (4) September 1, 1999 through August 14, 2000;
                  (5) August 15, 2000 through March 28, 2001.
                
                (1) September 1, 1999 through August 14, 2000.(2) August 15, 2000 through March 28, 2001.
                  (3) August 15 2001 through March 30, 2002.
                
                5 years
              
              
                8. Western Aleutian Islands red king crab (WAI)
                3 of the 4 seasons beginning on:(1) November 1, 1992 through January 15, 1993;
                  (2) November 1, 1993 through February 15, 1994;
                  (3) November 1-28, 1994;
                  (4) November 1, 1995 through February 13, 1996.
                
                3 of the 4 seasons beginning on:(1) November 1, 1992 through January 15, 1993;
                  (2) November 1, 1993 through February 15, 1994;
                  (3) November 1-28, 1994;
                  (4) November 1, 1995 through February 13, 1996.
                
                In any 2 of the last 3 seasons prior to June 10, 2002 in the Eastern Aleutian Island golden (brown) king crab, Western Aleutian Island golden (brown) king crab, Bering Sea snow crab, or Bristol Bay red king crab fisheries.
                3 years
              
              
                9. Western Bering Sea Tanner crab (WBT)
                4 of the 6 seasons beginning on:(1) November 15, 1991 through March 31, 1992;
                  (2) November 15, 1992 through March 31, 1993;
                  (3) November 1-10, 1993, and November 20, 1993 through January 1, 1994;
                  (4) November 1-21, 1994;
                  (5) November 1-16, 1995;
                  (6) November 1-5, 1996 and November 15-27, 1996.
                
                3 of the 6 seasons beginning on:(1) November 15, 1991 through March 31, 1992;
                  (2) November 15, 1992 through March 31, 1993;
                  (3) November 1-10, 1993, and November 20, 1993 through January 1, 1994;
                  (4) November 1-21, 1994;
                  (5) November 1-16, 1995;
                  (6) November 1-5, 1996 and November 15-27, 1996.
                
                In any 2 of the last 3 seasons prior to June 10, 2002 in the Eastern Aleutian Island golden (brown) king crab, Western Aleutian Island golden (brown) king crab, Bering Sea snow crab, or Bristol Bay red king crab fisheries.
                4 years
              
            
            [71 FR 32867, June 7, 2006]
          
          
            Pt. 680, Table 8
            Table 8 to Part 680—Initial QS and PQS Pool for Each Crab QS Fishery
            
              
                Crab QS Fishery
                Initial QS Pool
                Initial PQS Pool
              
              
                BBR Bristol Bay red king crab
                400,000,000
                400,000,000
              
              
                
                BSS Bering Sea snow crab (C. opilio)
                1,000,000,000
                1,000,000,000
              
              
                EAG Eastern Aleutian Islands golden king crab
                10,000,000
                10,000,000
              
              
                EBT Eastern Bering Sea Tanner crab (C. bairdi)
                200,000,000
                200,000,000
              
              
                PIK Pribilof Islands red and blue king crab
                30,000,000
                30,000,000
              
              
                SMB St. Matthew blue king crab
                30,000,000
                30,000,000
              
              
                WAG Western Aleutian Islands golden king crab
                40,000,000
                40,000,000
              
              
                WAI Western Aleutian Islands red king crab
                60,000,000
                60,000,000
              
              
                WBT Western Bering Sea Tanner crab (C. bairdi)
                200,000,000
                200,000,000
              
            
          
          
            Pt. 680, Table 9
            Table 9 to Part 680—Initial Issuance of Crab PQS by Crab QS Fishery
            
              
                Column A:For each crab QS fishery:
                
                Column B:The Regional Administrator shall calculate PQS for any qualified person based on that person's total legal purchase of crab in each of the crab QS fisheries for any...
                
              
              
                Bristol Bay red king crab (BBR)
                
                  3 years of the 3-year QS base period beginning on:
                  (1) November 1-5, 1997;
                  (2) November 1-6, 1998; and
                  (3) October 15-20, 1999.
                
              
              
                Bering Sea snow crab (BSS)
                
                  3 years of the 3-year period beginning on:
                  (1) January 15, 1997 through March 21, 1997;
                  (2) January 15, 1998 through March 20, 1998; and
                  (3) January 15, 1999 through March 22, 1999.
                
              
              
                Eastern Aleutian Island golden king crab (EAG)
                
                  4 years of the 4-year base period beginning on:
                  (1) September 1, 1996 through December 25, 1996;
                  (2) September 1, 1997 though November 24, 1997;
                  (3) September 1, 1998 through November 7, 1998; and
                  (4) September 1, 1999 through October 25, 1999.
                
              
              
                Eastern Bering Sea Tanner crab (EBT)
                Equivalent to 50 percent of the total legally processed crab in the Bering Sea snow crab fishery during the qualifying years established for that fishery, and 50 percent of the total legally processed crab in the Bristol Bay red king crab fishery during the qualifying years established for that fishery.
              
              
                Pribilof Islands red and blue king crab (PIK)
                
                  3 years of the 3-year period beginning on:
                  (1) September 15-26, 1996;
                  (2) September 15-29, 1997; and
                  (3) September 15-28, 1998.
                
              
              
                St. Matthew blue king crab (SMB)
                
                  3 years of the 3-year period beginning on:
                  (1) September 15-23, 1996;
                  (2) September 15-22, 1997; and
                  (3) September 15-26, 1998.
                
              
              
                Western Aleutian Island golden king crab (WAG)
                
                  4 years of the 4-year base period beginning on:
                  (1) September 1, 1996 through August 31, 1997;
                  (2) September 1, 1997 though August 31, 1998;
                  (3) September 1, 1998 through August 31, 1999; and
                  (4) September 1, 1999 through August 14, 2000.
                
              
              
                Western Aleutian Islands red king crab (WAI)
                Equivalent to the total legally processed crab in the Western Aleutian Islands golden (brown) king crab fishery during the qualifying years established for that fishery.
              
              
                Western Bering Sea Tanner crab (WBT)
                Equivalent to 50 percent of the total legally processed crab in the Bering Sea snow crab fishery during the qualifying years established for that fishery, and 50 percent of the total legally processed crab in the Bristol Bay red king crab fishery during the qualifying years established for that fishery.
              
            
            [71 FR 32867, June 7, 2006]
          
          
            
            Pt. 680, Table 10
            Table 10 to Part 680—License Limitation Program License Numbers That Authorize the Owners and Operators of Catcher/Processors to Directed Fish for Pacific Cod With Hook-and-Line Gear in the Central Gulf of Alaska Regulatory Area (Column A) and in the Western Gulf of Alaska Regulatory Area (Column B)
            
              
                Column A:
                Column B:
              
              
                LLG1125
                LLG1400.
              
              
                LLG1128
                LLG1401.
              
              
                LLG1400
                LLG1576.
              
              
                LLG1576
                LLG1578.
              
              
                LLG1713
                LLG1785.
              
              
                LLG1785
                LLG1916.
              
              
                LLG1916
                LLG1917.
              
              
                LLG1917
                LLG2026.
              
              
                LLG1989
                LLG2081.
              
              
                LLG2081
                LLG2112.
              
              
                LLG2112
                LLG2892.
              
              
                LLG2238
                LLG2935.
              
              
                LLG2705
                LLG3090.
              
              
                LLG2783
                LLG3602.
              
              
                LLG2892
                LLG3617.
              
              
                LLG2958
                LLG3676.
              
              
                LLG3609
                LLG4004.
              
              
                LLG3616
                LLG4823.
              
              
                LLG3617.
              
              
                LLG3676.
              
              
                LLG3681.
              
              
                LLG3973.
              
              
                LLG4823.
              
            
            [80 FR 28545, May 19, 2015]
          
        
      
      
        Pt. 697
        PART 697—ATLANTIC COASTAL FISHERIES COOPERATIVE MANAGEMENT
        
          
            Subpart A—General Provisions
            Sec.
            697.1
            Purpose and scope.
            697.2
            Definitions.
            697.3
            Relation to other Federal and state laws.
            697.4
            Vessel permits and trap tags.
            697.5
            Operator permits.
            697.6
            Dealer permits.
            697.7
            Prohibitions.
            697.8
            Vessel identification.
            697.9
            Facilitation of enforcement.
            697.10
            Penalties.
            697.11
            Civil procedures.
            697.12
            At-sea sea sampler/observer coverage.
          
          
            Subpart B—Management Measures
            697.17
            Non-trap harvest restrictions.
            697.18
            Lobster management areas.
            697.19
            Trap limits and trap tag requirements for vessels fishing with lobster traps.
            697.20
            Size, harvesting and landing requirements.
            697.21
            Gear identification and marking, escape vent, maximum trap size, and ghost panel requirements.
            697.22
            Exempted fishing.
            697.23
            Restricted gear areas.
            697.24
            Exempted waters for Maine State American lobster permits.
            697.25
            Adjustment to management measures.
            697.26
            EEZ Nearshore Management Area 5 Trap Waiver.
            697.27
            Trap transferability.
            697.28
            Atlantic migratory group cobia.
            Table 1 to Part 697—Area 3 Trap Reduction Schedule
          
        
        
          Authority:
          16 U.S.C. 5101 et seq.
          
        
        
          Source:
          64 FR 68248, Dec. 6, 1999, unless otherwise noted.
        
        
          Subpart A—General Provisions
          
            § 697.1
            Purpose and scope.

            The regulations in this part are issued under the authority of section 804(b) of the Atlantic Coastal Fisheries Cooperative Management Act, 16 U.S.C. 5101 et seq., and section 6 of the Atlantic Striped Bass Conservation Act Appropriations Authorization, 16 U.S.C. 1851 note, and govern fishing in the EEZ on the Atlantic Coast for species covered by those acts.
          
          
            § 697.2
            Definitions.
            (a) In addition to the definitions in the Magnuson-Stevens Act and in §§ 600.10 and 648.2 of this chapter, for the purposes of this part, the following terms have the following meanings:
            
              American lobster or lobster means Homarus americanus.
            
            
              Approved TED means any approved TED as defined at § 217.12 of this title.
            
              Atlantic Coastal Act means the Atlantic Coastal Fisheries Cooperative Management Act, as amended (16 U.S.C. 5101 et seq.).
            
              Atlantic migratory group cobia, means Rachycentron canadum, a whole fish or a part thereof, bounded by a line extending from the intersection point of New York, Connecticut, and Rhode Island (41°18′16.249″ N lat. and 71°54′28.477″ W long) southeast to 37°22′32.75″ N lat. and the intersection point with the outward boundary of the EEZ and south to a line extending due east of the Florida/Georgia border (30°42′45.6″ N lat.).
            
              Atlantic red drum, also called redfish, means Sciaenops ocellatus, or a part thereof, found in the waters of the Atlantic Ocean off the Atlantic coastal states, to the outer boundary of the EEZ, as specified in § 600.10 of this chapter, from the boundary of the United States and Canada, to the boundary between the South Atlantic Fishery Management Council and the Gulf of Mexico Fishery Management Council, as specified in § 600.105(c) of this chapter.
            
              Atlantic striped bass means members of stocks or populations of the species Morone saxatilis found in the waters of the Atlantic Ocean north of Key West, FL.
            
              Atlantic sturgeon means members of stocks or populations of the species Acipenser oxyrhynchus.
            
            
              Berried female Jonah crab means a female Jonah crab bearing eggs attached to the abdomen.
            
              Berried female lobster means a female American lobster bearing eggs attached to the abdominal appendages.
            
              Block Island Southeast Light means the aid to navigation light located at Southeast Point, Block Island, RI, and defined as follows: Located at 40°09.2′ N. lat., 71°33.1′ W. long; is 201 ft (61.3 m) above the water; and is shown from a brick octagonal tower 67 ft (20.4 m) high attached to a dwelling on the southeast point of Block Island, RI.
            
              BRD means bycatch reduction device.
            
              Certified BRD means any BRD, as defined in part 622, Appendix D of this chapter: Specifications for Certified BRDs.
            
              Charter or head boat means any vessel carrying fishing persons or parties for a per capita fee, for a charter fee, or any other type of fee.
            
              Commercial dive vessel means any vessel carrying divers for a per capita fee, a charter fee, or any other type of fee.
            
              Commercial purposes means for the purpose of selling, trading, transferring, or bartering all or part of the fish harvested.
            
              Commission means the Atlantic States Marine Fisheries Commission established under the interstate compact consented to and approved by Congress in Pub. L. 77-539 and Pub. L. 81-721.
            
              Conservation equivalency means a measure adopted by a state that differs from the specific requirements of an interstate fishery management plan, but achieves the same level of conservation for the resource under management.
            
              Continuous transit means that a vessel does not have fishing gear in the water and remains continuously underway.
            
              CPH means Confirmation of Permit History.
            
              Crab trawl means any trawl net that is rigged for fishing and has a mesh size of 3.0 inches (7.62 cm), as measured between the centers of opposite knots when pulled taut.
            
              Cull American lobster means a whole American lobster that is missing one or both claws.
            
              Dealer means any person who receives, for a commercial purpose (other than solely for transport on land), any species of fish, the harvest of which is managed by this part, from the owner or operator of a vessel issued a valid permit under this part, or any person who receives, for a commercial purpose (other than solely for transport on land), any species of fish managed under this part.
            
              De minimis state means any state where the landings are so low that the Commission's Fisheries Management Board has exempted that state from some of its regulatory responsibilities under an Interstate Fishery Management Plan.
            
              Director means the Director of the Office of Sustainable Fisheries, 1315 East-West Highway, Silver Spring, MD 20910.
            
              Dredge means a gear consisting of a mouth frame attached to a holding bag constructed of metal rings or mesh.
            
              Egg Production Rebuilding Schedule means the schedule identified in section 2.5 of Amendment 3 to the Commission's ISFMP.
            
              Escape vent means an opening in a lobster trap designed to allow lobster smaller than the legal minimum size to escape from the trap.
            
              Federal Area 1 Limited Access Program means the limited access program restricts trap fishing in Area 1 to those Federal lobster permits with qualified and allocated Area 1 traps, as identified in these regulations at § 697.4(a)(7)(ii).
            
              Federal Area 2 Limited Access Program means the limited access program restricts trap fishing in Area 2 to those Federal lobster permits with qualified and allocated Area 2 traps, as identified in these regulations at § 697.4(a)(7)(ii).
            
              Federal Area 3 Limited Access Program means the limited access program restricts trap fishing in Area 3 to those Federal lobster permits with qualified and allocated Area 3 traps, as identified in these regulations at § 697.4(a)(7)(ii).
            
              Federal Area 4 Limited Access Program means the limited access program restricts trap fishing in Area 4 to those Federal lobster permits with qualified and allocated Area 4 traps, as identified in these regulations at § 697.4(a)(7)(ii).
            
              Federal Area 5 Limited Access Program means the limited access program restricts trap fishing in Area 5 to those Federal lobster permits with qualified and allocated Area 5 traps, as identified in these regulations at § 697.4(a)(7)(ii).
            
              Federal Outer Cape Area Limited Access Program means the limited access program restricts trap fishing in the Outer Cape Area to those Federal lobster permits with qualified and allocated Outer Cape Area traps, as identified in these regulations at § 697.4(a)(7)(ii).
            
              Fishing trip or trip means a period of time during which fishing is conducted, beginning when the vessel leaves port and ending when the vessel returns to port.
            
              Fishing year means, for the American lobster fishery, from May 1 through April 30 of the following year.
            
              Flynet means any trawl net, except shrimp trawl nets containing certified BRDs and approved TEDs, when required under § 227.72(e)(2) of this title, and except trawl nets that comply with the gear restrictions specified at § 648.104 of this chapter for the summer flounder fishery and contain an approved TED, when required under § 227.72 (e)(2) of this title.
            
              Ghost panel means a panel, or other mechanism, designed to allow for the escapement of lobster after a period of time if the trap has been abandoned or lost.
            
              Horseshoe crab means members of stocks or populations of the species Limulus polyphemus.
            
            
              ISFMP means the Commission's Interstate Fishery Management Plan for American Lobster, as amended.
            
              Jonah crab means Cancer borealis.
            
            
              Jonah crab carapace width is the straight line measurement across the widest part of the shell including the tips of the posterior-most, longest spines along the lateral margins of the carapace.
            
              Land means to begin offloading fish, to offload fish, or to enter port with fish.
            
              Lobster carapace length is the straight line measurement from the rear of the eye socket parallel to the center line of the carapace to the posterior edge of the carapace. The carapace is the unsegmented body shell of the American lobster.
            
              Lobster day-at-sea with respect to the American lobster fishery means each 24-hour period of time during which a fishing vessel is absent from port in which the vessel intends to fish for, possess, or land, or fishes for, possesses, or lands American lobster.
            
              Lobster permit means a Federal limited access American lobster permit.
            
              Lobster trap means any structure or other device, other than a net, that is placed, or designed to be placed, on the ocean bottom and is designed for or is capable of, catching lobsters. Red crab fishing gear, fished deeper than 200 fathoms (365.8 m), and fishing gear fished by a vessel not issued a limited access lobster permit under § 697.4(a), are gear deemed not to be lobster traps for the purpose of this part, and are not subject to the provisions of this part.
            
              Lobster trap trawl means 2 or more lobster traps, all attached to a single ground line.
            
              Management area means each of the geographical areas identified in this part for management purposes under the lobster ISFMP.
            
              Montauk light means the aid to navigation light located at Montauk Point, NY, and defined as follows: Located at 41°04.3′ N. lat., 71°51.5′ W. long.; is shown from an octagonal, pyramidal tower, 108 ft (32.9 m) high; and has a covered way to a dwelling.
            
              Natural Atlantic sturgeon means any Atlantic sturgeon that is not the result of a commercial aquaculture operation, and includes any naturally occurring Atlantic sturgeon (those Atlantic sturgeon naturally spawned and grown in rivers and ocean waters of the Atlantic Coast).
            
              One-quarter-inch (1/4-inch) v-shaped notch means a straight-sided triangular cut, without setal hairs, at least 1/4 inch (0.64 cm) in depth and tapering to a point.
            
              Parts thereof means any part of an American lobster. A part of a lobster counts as one lobster.
            
              Point Judith Light means the aid to navigation light located at Point Judith, RI, and defined as follows: Located at 41°21.7′ N. lat., 71°28.9′ W. long.; is 65 ft (19.8 m) above the water; and is shown from an octagonal tower 51 ft (15.5 m) high.
            
              Qualifying year means any calendar year during the period from March 25, 1991, through September 1, 1999, excluding the time periods in calendar years 1991 and 1999 that are outside the qualification period (i.e., January 1, 1991 through March 24, 1991, and September 2, 1999, through December 31, 1999), and refers to the specific year selected by the applicant for the purposes of qualifying for access to the lobster trap fishery in Areas 3, 4 and/or 5 under the requirements set forth in 697.4(a)(7)(vi-x).
            
              Recreational fishing means fishing that is not intended to, nor results in the barter, trade, or sale of fish.
            
              Recreational fishing vessel means any vessel from which no fishing other than recreational fishing is conducted. Charter and head boats and commercial dive vessels are not considered recreational fishing vessels.
            
              Regional Administrator, means Regional Administrator, Northeast Region, NMFS, or Regional Administrator, Southeast Region, NMFS, whichever has the applicable jurisdiction, or a respective designee.
            
              Retain means to fail to return any species specified under § 697.7 of this chapter to the sea immediately after the hook has been removed or after the species has otherwise been released from the capture gear.
            
              Sea sampler/observer means any person required or authorized to be carried on a vessel for conservation and management purposes by regulations or permits.
            
              Shrimp trawl net means any trawl net that is rigged for fishing and has a mesh size less than 2.50 inches (6.35 cm), as measured between the centers of opposite knots when pulled taut, and each try net, as defined in § 622.2 of this chapter, that is rigged for fishing and has a headrope length longer than 16 ft (4.9 m).
            
              Standard V-shaped notch means a notch or indentation in the base of the flipper that is at least as deep as 1/8 inch (0.32 cm), with or without setal hairs.
            
              Stocked Atlantic sturgeon means any Atlantic sturgeon cultured in a hatchery that is placed in rivers and ocean waters of the Atlantic Coast to enhance the Atlantic sturgeon spawning stocks.
            
              TED means Turtle Excluder Device, which is a device designed to be installed in a trawl net forward of the codend for the purpose of excluding sea turtles from the net.
            
              Trawl means a cone or funnel-shaped net that is towed through the water, and can include a pair trawl that is towed simultaneously by two boats.
            
              V-notched American lobster means any female American lobster bearing a V-shaped notch in the flipper next to and to the right of the center flipper as viewed from the rear of the lobster (underside of the lobster down and tail toward the viewer), or any female American lobster that is mutilated in a manner that could hide or obliterate such a mark.
            
              Weakfish means members of the stock or population of the species Cynoscion regalis, found along the Atlantic Coast from southern Florida to Massachusetts Bay.
            
              Whole American lobster means a lobster with an intact and measurable body (tail and carapace). An American lobster with an intact and measurable body that is missing one or both claws, i.e., a cull lobster, is considered to be a whole American lobster.
            
              Zero tolerance V-shaped notch means a v-shaped notch of any size, with or without straight sides, with or without setal hairs.
            (b) [Reserved]
            [64 FR 68248, Dec. 6, 1999, as amended at 66 FR 8911, Feb. 5, 2001; 66 FR 14501, Mar. 13, 2001; 68 FR 14925, Mar. 27, 2003; 68 FR 56790, Oct. 2, 2003; 71 FR 13037, Mar. 14, 2006; 73 FR 58061, Oct. 6, 2008; 74 FR 37549, July 29, 2009; 80 FR 2033, Jan. 15, 2015; 84 FR 4737, Feb. 19, 2019; 84 FR 61579, Nov. 13, 2019]
          
          
            § 697.3
            Relation to other Federal and state laws.
            (a) The provisions of sections 307 through 311 of the Magnuson-Stevens Act, as amended, regarding prohibited acts, civil penalties, criminal offenses, civil forfeitures, and enforcement apply with respect to the regulations in this part, as if the regulations in this part were issued under the Magnuson-Stevens Act.
            (b) The relation of this part to other laws is further set forth in § 600.705 of this chapter and would include all regulations and statutes administered by the National Oceanic and Atmospheric Administration (NOAA), including, but not limited to the regulations in this part issued pursuant to the ACFCMA, the regulations at 50 CFR part 229 issued pursuant to the Marine Mammal Protection Act (MMPA) and the Endangered Species Act (ESA) , and the regulations at 50 CFR part 648 issued pursuant to the Magnuson-Stevens Act.
            (c) The regulations in this part do not preempt more restrictive state laws, or state enforcement of more restrictive state laws, with respect to weakfish fishing and American lobster fishing. If a requirement of this part and a management measure required by state or local law differ, any vessel owner permitted to fish in the EEZ must comply with the more restrictive requirement or measure.
            [64 FR 68248, Dec. 6, 1999, as amended at 71 FR 13037, Mar. 14, 2006]
          
          
            § 697.4
            Vessel permits and trap tags.
            (a) Limited access American lobster permit. Any vessel of the United States that fishes for, possesses, or lands American lobster or Jonah crab in or harvested from the EEZ must have been issued and carry on board a valid Federal limited access lobster permit. The requirement in this paragraph (a) does not apply to: Charter, head, and commercial dive vessels that possess 6 or fewer American lobsters per person or 50 Jonah crab per person aboard the vessel if such lobsters or crabs are not intended for, nor used, in trade, barter or sale; recreational fishing vessels; and vessels that fish exclusively in state waters for American lobster or Jonah crab.
            (1) Eligibility in 1999 and thereafter. To be eligible for issuance or renewal of a Federal limited access lobster permit for fishing year 1999 and thereafter, a vessel must:
            (i) Have been issued a Federal limited access lobster permit for the preceding fishing year by the last day of such fishing year unless a CPH has been issued as specified in paragraph (a)(5) of this section or unless otherwise authorized by the Regional Administrator;
            (ii) Be replacing a vessel that was issued a Federal limited access lobster permit for the preceding year; or
            (iii) Be replacing a vessel issued a CPH.
            (2) Qualification restriction. Unless the Regional Administrator determines otherwise, no more than one vessel may qualify, at any one time, for a Federal limited access lobster permit based on that or another vessel's fishing and permit history. If more than one vessel owner claims eligibility for a limited access permit, based on one vessel's fishing and permit history, the Regional Administrator will determine who is eligible for the permit or a CPH under paragraph (a)(3) of this section.
            (3) Change in ownership. The fishing and permit history, and management area designation, when required of a vessel, is presumed to transfer with the vessel whenever it is bought, sold or otherwise transferred, unless there is a written agreement, signed by the transferor/seller and transferee/buyer, or other credible written evidence, verifying that the transferor/seller is retaining the vessel's fishing and permit history, and management area designation, for the purposes of replacing the vessel.
            
            (4) Consolidation restriction. Federal limited access American lobster permits, and any rights or privileges associated thereto, may not be combined or consolidated.
            (5) Confirmation of permit history. Notwithstanding any other provisions of this part, a person who does not currently own a fishing vessel, but who has owned a qualifying vessel that has sunk, been destroyed, or transferred to another person, must apply for and receive a CPH if the fishing and permit history of such vessel has been retained lawfully by the applicant. To be eligible to obtain a CPH, the applicant must show that the qualifying vessel meets the eligibility requirements, as applicable, in this part. Issuance of a valid CPH preserves the eligibility of the applicant to apply for a limited access permit for a replacement vessel based on the qualifying vessel's fishing and permit history at a subsequent time, subject to the replacement provisions specified in this section. If fishing privileges have been assigned or allocated previously under this part, based on the qualifying vessel's fishing and permit history, the CPH also preserves such fishing privileges. A CPH must be applied for in order for the applicant to preserve the fishing rights and limited access eligibility of the qualifying vessel. An application for a CPH must be received by the Regional Administrator no later than 30 days prior to the end of the first full fishing year in which a vessel permit cannot be issued. Failure to do so is considered abandonment of the permit as described in paragraph (o) of this section. A CPH issued under this part will remain valid until the fishing and permit history preserved by the CPH is used to qualify a replacement vessel for a limited access permit. Any decision regarding the issuance of a CPH for a qualifying vessel that has been applied for or been issued previously a limited access permit is a final agency action subject to judicial review under 5 U.S.C. 704. Information requirements for the CPH application are the same as those for a limited access permit. Any request for information about the vessel on the CPH application form means the qualifying vessel that has been sunk, destroyed, or transferred. Vessel permit applicants who have been issued a CPH and who wish to obtain a vessel permit for a replacement vessel based upon the previous vessel history may do so pursuant to paragraph (c) of this section.
            (6) Restriction on permit splitting. A Federal limited access lobster permit will not be issued to a vessel or its replacement, or remain valid, if the vessels' permit or fishing history has been used to qualify another vessel for another Federal fishery.
            (7) Management area designations for vessels fishing with traps. (i) For fishing year 2000 and beyond, it is unlawful for vessels issued a limited access American lobster permit fishing with traps, to retain on board, land, or possess American lobster in or from the management areas specified in § 697.18, unless such fishing vessel has been issued a valid management area designation certificate or valid limited access American lobster permit specifying such management area(s).
            (ii) Each owner of a fishing vessel that fishes with traps capable of catching lobster must declare to NMFS in his/her annual application for permit renewal which management areas, as described in § 697.18, the vessel will fish in for lobster with trap gear during that fishing season. The ability to declare into Lobster Conservation Management Areas 1, 2, 3, 4, 5, and/or the Outer Cape Management Area, is first contingent upon a one-time initial qualification. The Area 3, 4, and 5 qualification programs are concluded and the Area 1, 2, and Outer Cape Area qualification programs are set forth in paragraphs (a)(7)(vi) through (a)(7)(viii) of this section.
            (iii) A lobster management area designation certificate or limited access American lobster permit shall specify in which lobster management area or areas the vessel may fish.

            (iv) Once a vessel has been issued a lobster management area designation certificate or limited access American lobster permit specifying the lobster EEZ management areas in which the vessel may fish, no changes to the EEZ management areas specified may be made for such vessel for the remainder of the fishing year. There are two exceptions to this re-designation restriction:
            
            (A) Vessels that have been bought, transferred, or become a replacement vessel for another qualified vessel may request re-designation of the EEZ management areas within 45 days of the effective date of the vessel's permit; and
            (B) All vessels will have one opportunity to request a correction in permit category, if such request is made in writing to the Regional Administrator within 45 days of the effective date of the vessel's permit.
            (v) A vessel issued a lobster management area designation certificate or limited access American lobster permit specifying more than one EEZ management area must abide by the most restrictive management measures in effect for any one of the specified areas, regardless of the area being fished, for the entire fishing year.
            (vi) Participation requirements for EEZ Nearshore Management Area 1. To fish for lobster with traps in the Federal waters of Area 1 after April 30, 2013, a Federal lobster permit holder must initially qualify into the area, or have an open pending application to fish in the area. To qualify, the permit holder seeking initial qualification must satisfy the following requirements in an application to the Regional Administrator:
            (A) Qualification criteria. To initially qualify into Area 1, the applicant must establish with documenting proof the following:
            (1) That the applicant has a valid and current Federal lobster permit as of the date of the application; and
            (2) That the involved Federal lobster permit had an Area 1 trap designation at some time during the 2008 fishing year, which was May 1, 2008, through April 30, 2009; and
            (3) That at least one Area 1 trap tag was purchased to fish with traps under the involved Federal lobster permit in any one fishing year from 2004 to 2008.
            (B) Documentary proof. To satisfy the Area 1 Initial Qualification and Trap Allocation Criteria set forth in paragraph (a)(7)(vi)(A) of this section, the applicants will be limited to the following documentary proof:
            (1) As proof of a valid Federal lobster permit, the applicant must provide a copy of the vessel's current Federal lobster permit. The potential qualifier may, in lieu of providing a copy, provide NMFS with such data that will allow NMFS to identify the Federal lobster permit in its database, which will at a minimum include: The applicant's name and address; vessel name; and permit number.
            (2) As proof of the lobster permit's 2008 Area 1 trap designation, the applicant must provide a copy of the vessel's Federal lobster permit for the 2008 fishing year. The potential qualifier may, in lieu of providing a copy, provide NMFS with such data that will allow NMFS to identify the Federal lobster permit in its database, which will at a minimum include: The applicant's name and address; vessel name; and permit number.
            (3) As proof of Area 1 trap tag purchases in any one fishing year from 2004 to 2008, the applicant must provide documentation from those years, either from the trap tag vendor supplying the tags or from the state or Federal government agency, affirming the purchase of the tags from the vendor.
            (4) The Regional Administrator may, at his or her discretion, waive documentary obligations for certain elements of the qualification criteria for an applicant if NMFS itself has clear and credible evidence that will satisfy that qualification criteria for the applicant.
            (C) Application period. Federal lobster permit holders seeking entry into the Area 1 trap fishery must apply for qualification by November 1, 2012. Failure to apply for Area 1 access by that date shall be considered a waiver of any future claim for trap fishery access into Area 1.
            (D) Appeal of denial of permit. Any applicant having first applied for initial qualification into the Area 1 trap fishery pursuant to paragraph (a)(7)(vi) of this section, but having been denied access, may appeal to the Regional Administrator within 45 days of the date indicated on the notice of denial. Any such appeal must be in writing.
            (1) Grounds for appeal: The sole grounds for administrative appeal shall be that NMFS erred clerically in concluding that the vessel did not meet the criteria in paragraph (a)(7)(vi) of this section. Errors arising from oversight or omission such as ministerial, mathematical, or typographical mistakes will form the basis of such an appeal. Alleged errors in substance or judgment do not form a sufficient basis of appeal under this paragraph. The appeal must set forth the basis for the applicant's belief that the Regional Administrator's decision was made in error. If the appealing applicant does not clearly and convincingly prove that an error occurred, the appeal must be denied.
            (2) Appellate timing and review. All appeals must be in writing and must be submitted to the Regional Administrator postmarked no later than 45 days after the date on NMFS's Notice of Denial of Initial Qualification application. Failure to register an appeal within 45 days of the date of the Notice of Denial will preclude any further appeal. The appellant may notify the Regional Administrator of his or her intent to appeal within the 45 days and request a time extension to procure the necessary documentation. Time extensions shall be limited to 30 days and shall be calculated as extending 30 days beyond the initial 45-day period that begins on the original date on the Notice of Denial. Appeals submitted beyond the deadlines stated herein will not be accepted. Upon receipt of a complete written appeal with supporting documentation in the time frame allowable, the Regional Administrator will then appoint an appeals officer who will review the appellate documentation. After completing a review of the appeal, the appeals officer will make findings and a recommendation, which shall be advisory only, to the Regional Administrator, who shall make the final agency decision whether to qualify the applicant.
            (3) Status of vessels pending appeal. The Regional Administrator may authorize a vessel to fish with traps in Area 1 during an appeal. The Regional Administrator may do so by issuing a letter authorizing the appellant to fish up to 800 traps in Area 1 during the pendency of the appeal. The Regional Administrator's letter must be present onboard the vessel while it is engaged in such fishing in order for the vessel to be authorized to fish. If the appeal is ultimately denied, the Regional Administrator's letter authorizing fishing during the appeal will become invalid 5 days after receipt of the notice of appellate denial or 15 days after the date on the notice of appellate denial, whichever occurs first.
            (vii) Participation requirements for EEZ Nearshore Outer Cape Area (Outer Cape Area). To fish for lobster with traps in the EEZ portion of the Outer Cape Area, a Federal lobster permit holder must apply for access in an application to the Regional Administrator. The application process is set forth as follows:
            (A) Qualification criteria. To initially qualify into the EEZ portion of the Outer Cape Area, the applicant must establish with documentary proof the following:
            (1) That the applicant possesses a current Federal lobster permit;
            (2) That the applicant landed lobster caught in traps from the Outer Cape Area in either 1999, 2000, or 2001. Whichever year used shall be considered the qualifying year for the purposes of establishing the applicant's Outer Cape Area trap allocation;
            (B) Trap allocation criteria. To receive a trap allocation for the EEZ portion of the Outer Cape Area, the qualified applicant must also establish with documentary proof the following:
            (1) The number of lobster traps fished by the qualifying vessel in 2000, 2001, and 2002; and
            (2) The total pounds of lobster landed in 2000, 2001, and 2002.
            (C) Trap allocation formula. The Regional Administrator shall allocate traps for use in the Outer Cape Area based upon the applicant's highest level of Effective Traps Fished during the qualifying year. Effective Traps Fished shall be the lower value of the maximum number of traps reported fished for that qualifying year compared to the predicted number of traps that is required to catch the reported poundage of lobsters for that year as set forth in the Commission's allocation formula identified in Addendum XIII to Amendment 3 of the Commission's Interstate Fishery Management Plan for American Lobster.
            (D) Documentary proof. To satisfy the Outer Cape Area Qualification and Trap Allocation Criteria set forth in paragraphs (a)(7)(vii)(A) and (B) of this section, the applicants will be limited to the following documentary proof:
            (1) As proof of a valid Federal lobster permit, the applicant must provide a copy of the vessel's current Federal lobster permit. The potential qualifier may, in lieu of providing a copy, provide NMFS with such data that will allow NMFS to identify the Federal lobster permit in its database, which will at a minimum include: The applicant's name and address; vessel name; and permit number.
            (2) As proof of traps fished in the Outer Cape Area and lobsters landed from the Outer Cape Area in 2000, 2001, or 2002, the applicant must provide the documentation reported to the state of the traps fished and lobsters landed during any of those years, as follows:
            (i) State records. An applicant must provide documentation of his or her state reported traps fished and lobster landings in 2000, 2001, or 2002. The Regional Administrator shall presume that the permit holder was truthful and accurate when reporting to his or her state the traps fished and lobster landed in 2000, 2001, and 2002, and that the state records of such are the best evidence of traps fished and lobster landed during those years.
            (ii) State decision. An applicant may provide his or her state's qualification and allocation decision to satisfy the documentary requirements of this section. The Regional Administrator shall accept a state's qualification and allocation decision as prima facie evidence in support of the Federal qualification and allocation decision. The Regional Administrator shall presume that the state decision is appropriate, but that presumption is rebuttable and the Regional Administrator may choose to disallow the use of the state decision if the state decision was incorrect or based on factors other than those set forth in this section. This state decision may include not only the initial state qualification and allocation decision, but may also incorporate state trap transfer decisions that the state allowed since the time of the initial allocation decision.
            (iii) States lacking reporting. An applicant may provide Federal vessel trip reports, dealer records, or captain's logbook as documentation in lieu of state records if the applicant can establish by clear and convincing evidence that the involved state did not require the permit holder to report traps or landings during 2000, 2001, or 2002.
            (E) Application period. Applicants will have 180 days to submit an application. The time period for submitting an application for access to the EEZ portion of the Outer Cape Area begins on May 7, 2014 (application period start date) and ends November 3, 2014. Failure to apply for Outer Cape Management Area access by that date shall be considered a waiver of any future claim for trap fishery access into the Outer Cape Area.
            (F) Appeal of denial of permit. Any applicant having first applied for initial qualification into the Outer Cape Area trap fishery pursuant to this section, but having been denied access or allocation, may appeal to the Regional Administrator within 45 days of the date indicated on the notice of denial. Any such appeal must be in writing. Appeals may be submitted in the following two situations:
            (1) Clerical Appeal. The grounds for Clerical Appeal shall be that the Regional Administrator erred clerically in concluding that the vessel did not meet the criteria in paragraph (a)(7)(vii) of this section. Errors arising from oversight or omission such as ministerial, mathematical, or typographical mistakes would form the basis of such an appeal. Alleged errors in substance or judgment do not form a sufficient basis of appeal under this paragraph. The appeal must set forth the basis for the applicant's belief that the Regional Administrator's decision was made in error. If the appealing applicant does not clearly and convincingly prove that an error occurred, the appeal must be denied.
            (2) Director's Appeal. A state's marine fisheries agency may appeal on behalf of one of its state permit holders. The only grounds for a Director's Appeal shall be that the Regional Administrator's decision on a dual permit holder's Federal permit has created a detrimental incongruence with the state's earlier decision on that permit holder's state permit. In order to pursue a Director's Appeal, the state must establish the following by a preponderance of the evidence:
            (i) Proof of an incongruence. The state must establish that the individual has a state lobster permit that the state has qualified for access with traps into the Outer Cape Area, as well as a Federal lobster permit that the Regional Administrator has denied access or restricted the permit's trap allocation into the Outer Cape Area. The state must establish that the incongruent permits were linked during the year or years used in the initial application such that the fishing history used in Federal and state permit decisions was the same.
            (ii) Proof of detriment. The state must provide a letter supporting the granting of trap access for the Federal permit holder. In the support letter, the state must explain how the incongruence in this instance is detrimental to the Outer Cape Area lobster fishery and why granting the appeal is, on balance, in the best interests of the fishery overall. A showing of detriment to the individual permit holder is not grounds for this appeal and will not be considered relevant to the decision.
            (G) Appellate timing and review. All appeals must be submitted to the Regional Administrator in writing and reviewed as follows:
            (1) Clerical Appeals timing. Applicants must submit Clerical Appeals no later than 45 days after the date on the NMFS Notice of Denial of the Initial Qualification Application. NMFS shall consider the appeal's postmark date as constituting the submission date for the purposes of determining timing. Failure to register an appeal within 45 days of the date of the Notice of Denial will preclude any further appeal. The appellant may notify the Regional Administrator in writing of his or her intent to appeal within the 45 days and request a time extension to procure the necessary documentation. Time extensions shall be limited to 30 days and shall be calculated as extending 30 days beyond the initial 45-day period that begins on the original date on the Notice of Denial. Appeals submitted beyond the deadlines stated herein will not be accepted.
            (2) Director's Appeals timing. State Directors must submit Director's Appeals on behalf of their constituents no later than 180 days after the date of the NMFS Notice of Denial of the Initial Qualification Application. NMFS shall consider the appeal's postmark date as constituting the submission date for the purposes of determining timing. Failure to register an appeal within 180 days of the date of the Notice of Denial will preclude any further appeal. The Director may notify the Regional Administrator in writing of his or her intent to appeal within the 180 days and request a time extension to procure the necessary documentation. Time extensions shall be limited to 30 days and shall be calculated as extending 30 days beyond the initial 180-day period that begins on the original date on the Notice of Denial. Appeals submitted beyond the deadline will not be accepted.
            (3) Agency response. Upon receipt of a complete written appeal with supporting documentation in the time frame allowable, the Regional Administrator will then appoint an appeals officer who will review the appellate documentation. After completing a review of the appeal, the appeals officer will make findings and a recommendation, which shall be advisory only, to the Regional Administrator, who shall make the final agency decision whether to qualify the applicant.
            (H) Status of vessels pending appeal. The Regional Administrator may authorize a vessel to fish with traps in the Outer Cape Area during an appeal. The Regional Administrator may do so by issuing a letter authorizing the appellant to fish up to 800 traps in the Outer Cape Area during the pendency of the appeal. The Regional Administrator's letter must be present onboard the vessel while it is engaged in such fishing in order for the vessel to be authorized. If the appeal is ultimately denied, the Regional Administrator's letter authorizing fishing during the appeal will become invalid 5 days after receipt of the notice of appellate denial, or 15 days after the date on the notice of appellate denial, whichever occurs first.
            (viii) Participation requirements for EEZ nearshore lobster management area 2 (Area 2). To fish for lobster with traps in the EEZ portion of Area 2, a Federal lobster permit holder must apply for access in an application to the Regional Administrator. The application process is as follows:
            (A) Qualification criteria. To initially qualify into the EEZ portion of Area 2, the applicant must establish with documentary proof the following:
            (1) That the applicant possesses a current Federal lobster permit;
            (2) That the applicant landed lobster caught in traps from Area 2 in 2001, 2002, or 2003. Whichever year used shall be considered the qualifying year for the purposes of establishing the applicant's Area 2 trap allocation;
            (B) Trap allocation criteria. To receive a trap allocation for the EEZ portion of Area 2, the qualified applicant must also establish with documentary proof the following:
            (1) The number of lobster traps fished by the qualifying vessel in the qualifying year; and
            (2) The total pounds of lobster landed during that qualifying year.
            (C) Trap allocation formula. The Regional Administrator shall allocate traps for use in Area 2 based upon the applicant's highest level of Effective Traps Fished during the qualifying year. Effective Traps Fished shall be the lower value of the maximum number of traps reported fished for that qualifying year compared to the predicted number of traps that is required to catch the reported poundage of lobsters for that year as set forth in the Commission's allocation formula identified in Addendum VII to Amendment 3 of the Commission's Interstate Fishery Management Plan for American Lobster.
            (D) Documentary proof. To satisfy the Area 2 Qualification and Trap Allocation Criteria set forth in paragraphs (a)(7)(viii)(A) and (B) of this section, the applicants will be limited to the following documentary proof:
            (1) As proof of a valid Federal lobster permit, the applicant must provide a copy of the vessel's current Federal lobster permit. The potential qualifier may, in lieu of providing a copy, provide NMFS with such data that will allow NMFS to identify the Federal lobster permit in its database, which will at a minimum include: The applicant's name and address; vessel name; and permit number.
            (2) As proof of traps fished in Area 2 and lobsters landed from Area 2 in 2001, 2002, or 2003, the applicant must provide the documentation reported to the state of the traps fished and lobsters landed during any of those years as follows:
            (i) State records. An applicant must provide documentation of his or her state reported traps fished and lobster landings in 2001, 2002, or 2003. The landings must have occurred in a state adjacent to Area 2, which the Regional Administrator shall presume to be limited to Massachusetts, Rhode Island, Connecticut, and/or New York. The Regional Administrator shall presume that the permit holder was truthful and accurate when reporting to his or her state the traps fished and lobster landed in 2001, 2002, and 2003 and that the state records of such are the best evidence of traps fished and lobster landed during those years.
            (ii) State decision. An applicant may provide his or her state's qualification and allocation decision to satisfy the documentary requirements of this section. The Regional Administrator shall accept a state's qualification and allocation decision as prima facie evidence in support of the Federal qualification and allocation decision. The Regional Administrator shall presume that the state decision is appropriate, but that presumption is rebuttable and the Regional Administrator may choose to disallow the use of the state decision if the state decision was incorrect or based on factors other than those set forth in this section. This state decision may include not only the initial state qualification and allocation decision, but may also incorporate state trap transfer decisions that the state allowed since the time of the initial allocation decision.
            (iii) States lacking reporting. An applicant may provide Federal vessel trip reports, dealer records, or captain's logbook as documentation in lieu of state records if the applicant can establish by clear and convincing evidence that the involved state did not require the permit holder to report traps or landings during 2001, 2002, or 2003.
            
            (E) Application period. Applicants will have 180 days to submit an application. The time period for submitting an application for access to the EEZ portion of Area 2 begins on May 7, 2014 (application period start date) and ends November 3, 2014. Failure to apply for Area 2 access by that date shall be considered a waiver of any future claim for trap fishery access into Area 2.
            (F) Appeal of denial of permit. Any applicant having first applied for initial qualification into the Area 2 trap fishery pursuant to this section, but having been denied access, may appeal to the Regional Administrator within 45 days of the date indicated on the notice of denial. Any such appeal must be in writing. Appeals may be submitted in the following three situations:
            (1) Clerical Appeal. The grounds for Clerical Appeal shall be that the Regional Administrator clerically erred in concluding that the vessel did not meet the criteria in paragraph (a)(7)(viii) of this section. Errors arising from oversight or omission, such as ministerial, mathematical, or typographical mistakes, would form the basis of such an appeal. Alleged errors in substance or judgment do not form a sufficient basis of appeal under this paragraph. The appeal must set forth the basis for the applicant's belief that the Regional Administrator's decision was made in error. If the appealing applicant does not clearly and convincingly prove that an error occurred, the appeal must be denied.
            (2) Medical or Military Hardship Appeal. The grounds for a Hardship Appeal shall be limited to those situations in which medical incapacity or military service prevented a Federal lobster permit holder from fishing for lobster in 2001, 2002, and 2003. If the Federal lobster permit holder is able to prove such a hardship, then the individual shall be granted the additional years of 1999 and 2000 from which to provide documentary proof in order to qualify for and fish traps in Area 2. In order to pursue a Hardship Appeal, the applicant must establish the following by a preponderance of the evidence:
            (i) Proof of medical incapacity or military service. To prove incapacity, the applicant must provide medical documentation from a medical provider, or military service documentation from the military, that establishes that the applicant was incapable of lobster fishing in 2001, 2002, and 2003. An applicant may provide his/her state's qualification and allocation appeals decision to satisfy the documentary requirements of this section. The Regional Administrator shall accept a state's appeals decision as prima facie evidence in support of the Federal decision on the appeal. The Regional Administrator shall presume that the state decision is appropriate, but that presumption is rebuttable and the Regional Administrator may choose to disallow the use of the state decision if the state decision was incorrect or based on factors other than those set forth in this section.
            (ii) Proof of Area 2 trap fishing in 1999 and 2000. To prove a history of Area 2 lobster trap fishing in 1999 and/or 2000, the applicant must provide documentary proof as outlined in paragraph (a)(7)(viii)(D) of this section.
            (3) Director's Appeal. A state's marine fisheries agency may appeal on behalf of one of its state permit holders. The only grounds for a Director's Appeal shall be that the Regional Administrator's decision on a dual permit holder's Federal permit has created a detrimental incongruence with the state's earlier decision on that permit holder's state permit. In order to pursue a Director's Appeal, the state must establish the following by a preponderance of the evidence:
            (i) Proof of an incongruence. The state must establish that the individual has a state lobster permit, which the state has qualified for access with traps into Area 2, as well as a Federal lobster permit, which the Regional Administrator has denied access or restricted the permit's trap allocation into Area 2. The state must establish that the incongruent permits were linked during the year or years used in the initial application such that the fishing history used in Federal and state permit decisions was the same.
            (ii) Proof of detriment. The state must provide a letter supporting the granting of trap access for the Federal permit holder. In the support letter, the state must explain how the incongruence in this instance is detrimental to the Area 2 lobster fishery and why granting the appeal is, on balance, in the best interests of the fishery overall. A showing of detriment to the individual permit holder is not grounds for this appeal and will not be considered relevant to the decision.
            (G) Appellate timing and review. All appeals must be submitted to the Regional Administrator in writing and reviewed as follows:
            (1) Clerical Appeals timing. Applicants must submit Clerical Appeals no later than 45 days after the date on the NMFS Notice of Denial of the Initial Qualification Application. NMFS shall consider the appeal's postmark date as constituting the submission date for the purposes of determining timing. Failure to register an appeal within 45 days of the date of the Notice of Denial will preclude any further appeal. The appellant may notify the Regional Administrator in writing of his or her intent to appeal within the 45 days and request a time extension to procure the necessary documentation. Time extensions shall be limited to 30 days and shall be calculated as extending 30 days beyond the initial 45-day period that begins on the original date on the Notice of Denial. Appeals submitted beyond the deadlines stated herein will not be accepted.
            (2) Medical or Military Hardship Appeals timing. Applicants must submit Medical or Military Hardship Appeals no later than 45 days after the date on the NMFS Notice of Denial of the Initial Qualification Application. NMFS shall consider the appeal's postmark date as constituting the submission date for the purposes of determining timing. Failure to register an appeal within 45 days of the date of the Notice of Denial will preclude any further appeal. The appellant may notify the Regional Administrator in writing of his or her intent to appeal within the 45 days and request a time extension to procure the necessary documentation. Time extensions shall be limited to 30 days and shall be calculated as extending 30 days beyond the initial 45-day period that begins on the original date on the Notice of Denial. Appeals submitted beyond the deadlines stated herein will not be accepted.
            (3) Director's Appeals timing. State Directors must submit Director's Appeals on behalf of their constituents no later than 180 days after the date of the NMFS Notice of Denial of the Initial Qualification Application. NMFS shall consider the appeal's postmark date as constituting the submission date for the purposes of determining timing. Failure to register an appeal within 180 days of the date of the Notice of Denial will preclude any further appeal. The Director may notify the Regional Administrator in writing of his or her intent to appeal within the 180 days and request a time extension to procure the necessary documentation. Time extensions shall be limited to 30 days and shall be calculated as extending 30 days beyond the initial 180-day period that begins on the original date on the Notice of Denial. Appeals submitted beyond the deadline will not be accepted.
            (4) Agency response. Upon receipt of a complete written appeal with supporting documentation in the time frame allowable, the Regional Administrator will appoint an appeals officer who will review the appellate documentation. After completing a review of the appeal, the appeals officer will make findings and a recommendation, which shall be advisory only, to the Regional Administrator, who shall make the final agency decision whether to qualify the applicant.
            (H) Status of vessels pending appeal. The Regional Administrator may authorize a vessel to fish with traps in Area 2 during an appeal. The Regional Administrator may do so by issuing a letter authorizing the appellant to fish up to 800 traps in Area 2 during the pendency of the appeal. The Regional Administrator's letter must be present onboard the vessel while it is engaged in such fishing in order for the vessel to be authorized. If the appeal is ultimately denied, the Regional Administrator's letter authorizing fishing during the appeal will become invalid 5 days after receipt of the notice of appellate denial or 15 days after the date on the notice of appellate denial, whichever occurs first.
            (b) Condition. Vessel owners who apply for a Federal limited access American lobster permit under this section must agree, as a condition of the permit, that the vessel and vessel's fishing, catch, and pertinent gear (without regard to whether such fishing occurs in the EEZ or landward of the EEZ, and without regard to where such fish or gear are possessed, taken, or landed), are subject to all requirements of this part, as well as gear, time, and area restrictions issued or set forth in other parts, including, but not limited to, 50 CFR parts 229 and 648. The vessel and all such fishing, catch, and gear shall remain subject to all applicable state or local requirements. If a requirement of this part and a management measure required by state or local law differ, any vessel owner permitted to fish in the EEZ must comply with the more restrictive requirement.
            (c) Vessel permit application. Applicants for a Federal limited access American lobster permit under this section must submit a completed application on an appropriate form obtained from the Regional Administrator. To be complete, an application for a Federal limited access American lobster permit must contain at least the following information, and any other information specified on the application form or otherwise required by the Regional Administrator: Vessel name; owner name, mailing address, and telephone number; U.S. Coast Guard documentation number and a copy of the vessel's U.S. Coast Guard documentation or, if undocumented, state registration number and a copy of the state registration; lobster management area designation the vessel will fish in, as specified in § 697.18, if fishing with traps capable of catching American lobster; home port and principal port of landing; overall length; gross tonnage; net tonnage; engine horsepower; year the vessel was built; type of construction; type of propulsion; approximate fish-hold capacity; type of fishing gear used by the vessel; number of crew; permit category; if the owner is a corporation, a copy of the Certificate of Incorporation; and the names and addresses of all shareholders owning 25 percent or more of the corporation's shares; if the owner is a partnership, a copy of the Partnership Agreement and the names and addresses of all partners; if there is more than one owner, names of all owners having more than a 25 percent interest; and name and signature of the owner or the owner's authorized representative. The application must be signed by the owner of the vessel, or the owner's authorized representative, and be submitted to the Regional Administrator at least 30 days prior to the date on which the permit is needed by the applicant. The Regional Administrator shall notify the applicant of any deficiency in the application.
            (d) Trap tag application, lost and replacement tags. (1) Beginning fishing year 2000, any lobster trap fished in Federal waters must have a valid Federal lobster trap tag permanently attached to the trap bridge or central cross-member, unless exempt under § 697.26.
            (2) Trap tags shall be issued by the Regional Administrator, or, by state agencies, by agreement with the Regional Administrator, provided that such state tagging programs accurately identify the Federal limited access American lobster permit holder. NMFS will provide notice to American lobster permit holders as to the procedure for applying for trap tags and any required fees.
            (3) Vessel owners or operators are required to report to the Regional Administrator lost, destroyed, and missing tags as soon as feasible within 7 days after the tags have been discovered lost, destroyed, or missing, by letter or fax to the Regional Administrator.
            (4) Requests for replacement of lost tags in excess of the tag limit specified in § 697.19(c) must be submitted in writing to the Regional Administrator on an appropriate form obtained from the Regional Administrator and signed by the permit holder or authorized representative. The form and request for replacement tags will be reviewed by the Regional Administrator on a case-by-case basis and a decision will be reached on the number of replacement tags to be issued, if any. A check for the cost of the replacement tags must be received before tags will be re-issued.
            (e) Fees. The Regional Administrator may charge a fee to recover the administrative expenses of issuing a permit or trap tags required under this section. Fee amounts shall be calculated in accordance with the procedures of the NOAA Finance Handbook, available from the Regional Administrator, for determining administrative costs of each special product or service. Fees may not exceed such costs and shall be specified with each application form. The applicable fee must accompany each application; if it does not, the application will be considered incomplete for purposes of paragraph (f) of this section. Any fee paid by an insufficiently funded commercial instrument shall render any permit issued on the basis thereof null and void.
            (f) Issuance. (1) Except as provided in subpart D of 15 CFR part 904, the Regional Administrator shall issue a permit or tags, as applicable, within 30 days of receipt of the application unless:
            (i) The applicant has failed to submit a completed application. An application is complete when all requested forms, information, documentation, and fees, if applicable, have been received;
            (ii) The application was not received by the Regional Administrator by any applicable deadline set forth in this section;
            (iii) The applicant and applicant's vessel failed to meet all applicable eligibility requirements set forth in this section or the number of tags requested exceeds the applicable tag limit specified in § 697.19(c);
            (iv) The applicant has failed to meet any other application or tag requirements stated in this part.
            (v) The application is for initial qualification for access to Area 3, 4 or 5 pursuant to the historical participation process in paragraphs (a)(7)(vi)(D), (a)(vii)(D), and (a)(viii)(D) of this section.
            (2) Incomplete applications. Upon receipt of an incomplete or improperly executed application for any permit under this part, the Regional Administrator shall notify the applicant of the deficiency in the application. If the applicant fails to correct the deficiency within 30 days following the date of notification, the application will be considered abandoned.
            (g) Expiration. A permit expires annually upon the renewal date specified in the permit.
            (h) Duration. A permit will continue in effect until the renewal date unless it is revoked, suspended, or modified under 15 CFR part 904, or otherwise expires, or ownership changes, or the applicant has failed to report any change in the information on the permit application to the Regional Administrator as specified in paragraph (k) of this section.
            (i) Reissuance. A vessel permit may be reissued by the Regional Administrator when requested in writing by the owner or authorized representative, stating the need for reissuance, the name of the vessel, and the number of the permit requested to be reissued. An application for a reissued permit is not considered a new application. The fee for a reissued permit shall be the same as for an initial permit.
            (j) Transfer. A permit issued under this part is not transferable or assignable. A permit will be valid only for the fishing vessel, owner and/or person for which it is issued.
            (k) Change in application information. Within 15 days after a change in the information contained in an application submitted under this section, a written notice of the change must be submitted to the Regional Administrator. If the written notice of the change in information is not received by the Regional Administrator within 15 days, the permit is void.
            (l) Alteration. Any permit that has been altered, erased, or mutilated is invalid.
            (m) Display. A vessel permit must be carried, at all times, on board the vessel for which it is issued and shall be subject to inspection upon request by any authorized officer. Any permit issued under this part must be maintained in legible condition.
            (n) Sanctions. Permits issued or sought under this section may be suspended, revoked, or modified, by procedures governing enforcement-related permit sanctions and denials, found at subpart D of 15 CFR part 904.
            (o) Abandonment or voluntary relinquishment of limited access American lobster permits. Failure to renew a limited access permit in any fishing year bars the renewal of the permit in subsequent years. If a vessel's Federal limited access American lobster permit or CPH is voluntarily relinquished to the Regional Administrator, or abandoned through failure to renew or otherwise, no Federal limited access American lobster permit or CPH may be reissued or renewed based on the qualifying vessel's history.
            (p) Permit category change. A vessel permit category change (for individuals who possess a dual Federal limited access permit for American lobster and black sea bass and who restrict fishing operations to Area 5) may be issued by the Regional Administrator when requested in writing by the owner or by an authorized representative of a vessel meeting the eligibility requirements under § 697.26(a).
            [64 FR 68248, Dec. 6, 1999, as amended at 66 FR 14501, Mar. 13, 2001; 68 FR 14925, Mar. 27, 2003; 71 FR 13037, Mar. 14, 2006; 77 FR 32431, June 1, 2012; 79 FR 19021, Apr. 7, 2014; 84 FR 61579, Nov. 13, 2019]
          
          
            § 697.5
            Operator permits.
            (a) General. Any operator of a vessel issued a Federal limited access American lobster permit under § 697.4(a), or any operator of a vessel of the United States that fishes for, possesses, or lands American lobsters or Jonah crabs, harvested in or from the EEZ must have been issued and carry on board a valid operator's permit issued under this section. The requirement in this paragraph (a) does not apply to: Charter, head, and commercial dive vessels that possess six or fewer American lobsters per person aboard the vessel if said lobsters are not intended for nor used in trade, barter or sale; recreational fishing vessels; and vessels that fish exclusively in state waters for American lobster.
            (b) Operator application. Applicants for a permit under this section must submit a completed permit application on an appropriate form obtained from the Regional Administrator. To be complete, an application must contain at least the following information, and any other information specified on the application form or otherwise required by the Regional Administrator: Name, mailing address, and telephone number; date of birth; hair color; eye color; height; weight; social security number (optional) and signature of the applicant. The applicant must also provide two recent (no more than 1 year old) color passport-size photographs. The application must be signed by the applicant and submitted to the Regional Administrator at least 30 days prior to the date on which the applicant desires to have the permit made effective. The Regional Administrator will notify the applicant of any deficiency in the application.
            (c) Condition. Vessel operators who apply for an operator's permit under this section must agree, as a condition of this permit, that the operator and vessels fishing, catch, crew size, and pertinent gear (without regard to whether such fishing occurs in the EEZ or landward of the EEZ, and without regard to where such fish or gear are possessed, taken, or landed), are subject to all requirements of this part while fishing in the EEZ or on board a vessel permitted under § 697.4. The vessel and all such fishing, catch, and gear will remain subject to all applicable state or local requirements. Further, such operators must agree, as a condition of this permit, that if the permit is suspended or revoked pursuant to 15 CFR part 904, the operator cannot be on board any fishing vessel issued a Federal fisheries permit or any vessel subject to Federal fishing regulations while the vessel is at sea or engaged in off loading. If a requirement of this part and a management measure required by state or local law differ, any operator issued a permit under this part must comply with the more restrictive requirement or measure.
            (d) Fees. The Regional Administrator may charge a fee to recover the administrative expenses of issuing a permit required under this section. The amount of the fee shall be calculated in accordance with the procedures of the NOAA Finance Handbook, available from the Regional Administrator, for determining administrative costs of each special product or service. The fee may not exceed such costs and shall be specified with each application form. The applicable fee must accompany each application; if it does not, the application will be considered incomplete for purposes of paragraph (e) of this section. Any fee paid by an insufficiently funded commercial instrument shall render any permit issued on the basis thereof null and void.
            (e) Issuance. Except as provided in subpart D of 15 CFR part 904, the Regional Administrator shall issue an operator's permit within 30 days of receipt of the application if the criteria specified herein are met. Upon receipt of an incomplete or improperly executed application, the Regional Administrator will notify the applicant of the deficiency in the application. If the application fails to correct the deficiency within 30 days following the date of notification, the application will be considered abandoned.
            (f) Expiration. A permit expires upon the renewal date specified in the permit.
            (g) Duration. An operator permit is valid until it is revoked, suspended, or modified under subpart D of 15 CFR part 904, or otherwise expires, or the applicant has failed to report a change in the information on the permit application to the Regional Administrator as specified in paragraph (j) of this section.
            (h) Reissuance. An operator permit may be reissued by the Regional Administrator when requested in writing by the applicant, stating the need for reissuance and the number of the permit requested to be reissued. An applicant for a reissued operator permit must also provide two recent (no more than 1 year old) color passport-size photos of the applicant. An application for a reissued permit is not considered a new application. An appropriate fee may be charged.
            (i) Transfer. Permits issued under this section are not transferable or assignable. A permit is valid only for the person to whom it is issued.
            (j) Change in application information. Notice of a change in the permit holder's name, address, or telephone number must be submitted in writing to, and received by, the Regional Administrator within 15 days of the change in information. If written notice of the change in information is not received by the Regional Administrator within 15 days, the permit is void.
            (k) Alteration. Any permit that has been altered, erased, or mutilated is invalid.
            (l) Display. Any permit issued under this part must be maintained in legible condition and displayed for inspection upon request by any authorized officer.
            (m) Sanctions. Vessel operators with suspended or revoked permits may not be on board a federally permitted fishing vessel in any capacity while the vessel is at sea or engaged in offloading. Permits issued or sought under this section may be suspended, revoked, or modified, by procedures governing enforcement-related permit sanctions and denials, found at subpart D of 15 CFR part 904.
            (n) Vessel owner responsibility. Vessel owners are responsible for ensuring that their vessels are operated by an individual with a valid operator's permit issued under this section.
            [64 FR 68248, Dec. 6, 1999, as amended at 84 FR 61579, Nov. 13, 2019]
          
          
            § 697.6
            Dealer permits.
            (a) General. Any person who receives, for a commercial purpose (other than solely for transport on land), American lobster or Jonah crabs from the owner or operator of a vessel issued a valid permit under this part, or any person who receives, for a commercial purpose (other than solely for transport on land), American lobster or Jonah crabs, managed by this part, must have been issued, and have in his/her possession, a valid permit issued under this section.
            (b) Dealer application. Applicants for a dealer permit under this section must submit a completed permit application on an appropriate form obtained from the Regional Administrator. To be complete, an application must contain at least the following information, and any other information specified on the application form or otherwise required by the Regional Administrator: Company name, place(s) of business, mailing address(es) and telephone number(s); owner's name; dealer permit number (if a renewal); and name and signature of the person responsible for the truth and accuracy of the report. If the dealer is a corporation, a copy of the Certificate of Incorporation; and the names and addresses of all shareholders owning 25 percent or more of the corporation's shares, must be included with the application. If the dealer is a partnership, a copy of the Partnership Agreement and the names and addresses of all partners; if there is more than one partner, names of all partners having more than a 25 percent interest; and name and signature of all partner or partners authorized must be included with the application. The application must be signed by the applicant and submitted to the Regional Administrator at least 30 days prior to the date on which the applicant needs the permit. The Regional Administrator will notify the applicant of any deficiency in the application.
            (c) Fees. The Regional Administrator may charge a fee to recover the administrative expenses of issuing a permit required under this section. The amount of the fee shall be calculated in accordance with the procedures of the NOAA Finance Handbook, available from the Regional Administrator, for determining administrative costs of each special product or service. The fee may not exceed such costs and shall be specified with each application form. The applicable fee must accompany each application; if it does not, the application will be considered incomplete for purposes of paragraph (e) of this section. Any fee paid by an insufficiently funded commercial instrument shall render any permit issued on the basis thereof null and void.
            (d) Issuance. Except as provided in subpart D of 15 CFR part 904, the Regional Administrator will issue a permit at any time during the fishing year to an applicant, unless the applicant has failed to submit a completed application. An application is complete when all requested forms, information, and documentation have been received. Upon receipt of an incomplete or improperly executed application, the Regional Administrator will notify the applicant of the deficiency in the application. If the applicant fails to correct the deficiency within 30 days following the date of notification, the application will be considered abandoned.
            (e) Expiration. A permit expires upon the renewal date specified in the permit.
            (f) Duration. A permit is valid until it is revoked, suspended, or modified under 15 CFR part 904, or otherwise expires, or ownership changes, or the applicant has failed to report any change in the information on the permit application to the Regional Administrator as required by paragraph (i) of this section.
            (g) Reissuance. A dealer permit may be reissued by the Regional Administrator when requested in writing by the applicant, stating the need for reissuance and the number of the permit requested to be reissued. An application for a reissued permit is not considered a new application. An appropriate fee may be charged.
            (h) Transfer. Permits issued under this section are not transferable or assignable. A permit is valid only for the person, or other business entity, to which it is issued.
            (i) Change in application information. Notice of a change in the dealers name, address, or telephone number must be submitted in writing to, and received by, the Regional Administrator within 15 days of the change in information. If written notice of the change in information is not received by the Regional Administrator within 15 days, the permit is void.
            (j) Alteration. Any permit that has been altered, erased, or mutilated is invalid.
            (k) Display. Any permit issued under this part must be maintained in legible condition and displayed for inspection upon request by any authorized officer.
            (l) Federal versus state requirements. If a requirement of this part differs from a fisheries management measure required by state law, any dealer issued a Federal dealer permit under this part must comply with the more restrictive requirement.
            (m) Sanctions. Permits issued or sought under this section may be suspended, revoked, or modified, by procedures governing enforcement-related permit sanctions and denials, found at subpart D of 15 CFR part 904.
            (n) Lobster and Jonah crab dealer recordkeeping and reporting requirements—(1) Detailed report. All federally-permitted lobster dealers and Jonah crab dealers, and any person acting in the capacity of a dealer, must submit to the Regional Administrator or to the official designee a detailed report of all fish purchased or received for a commercial purpose, other than solely for transport on land, within the time periods specified in paragraph (q) of this section, or as specified in § 648.7(a)(1)(f) of this chapter, whichever is most restrictive, by one of the available electronic reporting mechanisms approved by NMFS, unless otherwise directed by the Regional Administrator. The following information, and any other information required by the Regional Administrator, must be provided in each report:
            (i) Required information. All dealers issued a Federal lobster or Jonah crab dealer permit under this part must provide the following information, as well as any additional information as applicable under § 648.7(a)(1)(i) of this chapter: Dealer name; dealer permit number; name and permit number or name and hull number (USCG documentation number or state registration number, whichever is applicable) of vessel(s) from which fish are transferred, purchased or received for a commercial purpose; trip identifier for each trip from which fish are purchased or received from a commercial fishing vessel permitted under part 648 of this chapter with a mandatory vessel trip reporting requirement; date(s) of purchases and receipts; units of measure and amount by species (by market category, if applicable); price per unit by species (by market category, if applicable) or total value by species (by market category, if applicable); port landed; cage tag numbers for surfclams and ocean quahogs, if applicable; disposition of the seafood product; and any other information deemed necessary by the Regional Administrator. If no fish are purchased or received during a reporting week, a report so stating must be submitted.
            (ii) Exceptions. The following exceptions apply to reporting requirements for dealers permitted under this part:
            (A) Inshore Exempted Species, as defined in § 648.2 of this chapter, are not required to be reported under this part;
            (B) When purchasing or receiving fish from a vessel landing in a port located outside of the Northeast Region (Maine, New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Pennsylvania, Maryland, Delaware, Virginia and North Carolina), only purchases or receipts of species managed by the Northeast Region under this part (American lobster or Jonah crab), and part 648 of this chapter, must be reported. Other reporting requirements may apply to those species not managed by the Greater Atlantic Region, which are not affected by this paragraph (n); and
            (C) Dealers issued a permit for Atlantic bluefin tuna under part 635 of this chapter are not required to report their purchases or receipts of Atlantic bluefin tuna under this part. Other reporting requirements, as specified in § 635.5 of this chapter, apply to the receipt of Atlantic bluefin tuna.
            (iii) Dealer reporting requirements for skates. In addition to the requirements under paragraph (n)(1)(i) of this section, dealers shall report the species of skates received. Species of skates shall be identified according to the following categories: winter skate, little skate, little/winter skate, barndoor skate, smooth skate, thorny skate, clearnose skate, rosette skate, and unclassified skate. NMFS will provide dealers with a skate species identification guide.
            (2) System requirements. All persons required to submit reports under paragraph (n)(1) of this section are required to have the capability to transmit data via the internet. To ensure compatibility with the reporting system and database, dealers are required to utilize a personal computer, in working condition, that meets the minimum specifications identified by NMFS. New dealers will be notified of the minimum specifications via letter during the permitting process.
            (3) Annual report. All persons issued a permit under this part are required to submit the following information on an annual basis, on forms supplied by the Regional Administrator:

            (i) All dealers and processors issued a permit under this part must complete all sections of the Annual Processed Products Report for all species that were processed during the previous year. Reports must be submitted to the address supplied by the Regional Administrator.
            
            (ii) Surfclam and ocean quahog processors and dealers whose plant processing capacities change more than 10 percent during any year shall notify the Regional Administrator in writing within 10 days after the change.
            (iii) Atlantic herring processors, including processing vessels, must complete and submit all sections of the Annual Processed Products Report.
            (iv) Atlantic hagfish processors must complete and submit all sections of the Annual Processed Products Report.
            (o) Inspection. Upon the request of an authorized officer or an employee of NMFS designated by the Regional Administrator to make such inspections, all persons required to submit reports under this part must make immediately available for inspection copies of reports, and all records upon which those reports are or will be based, that are required to be submitted or kept under this part.
            (p) Record retention. Any record as defined at § 648.2, related to fish possessed, received, or purchased by a dealer that is required to be reported, must be retained and be available for immediate review for a total of 3 years after the date the fish were first possessed, received, or purchased. Dealers must retain the required records and reports at their principal place of business.
            (q) Submitting dealer reports. (1) Detailed dealer reports required by paragraph (n)(1)(i) of this section must be received by midnight of the first Tuesday following the end of the reporting week. If no fish are purchased or received during a reporting week, the report so stating required under paragraph (n)(1)(i) of this section must be received by midnight of the first Tuesday following the end of the reporting week.
            (2) Dealers who want to make corrections to their trip-level reports via the electronic editing features may do so for up to 3 business days following submission of the initial report. If a correction is needed more than 3 business days following the submission of the initial trip-level report, the dealer must contact NMFS directly to request an extension of time to make the correction.
            (3) The trip identifier required under paragraph (n)(1) of this section for each trip from which fish are purchased or received from a commercial fishing vessel permitted under part 648 of this chapter with a mandatory vessel trip reporting requirement must be submitted with the detailed report, as required under paragraph (q)(1) of this section. Price and disposition information may be submitted after the initial detailed report, but must be received within 16 days of the end of the reporting week.
            (4) Annual reports for a calendar year must be postmarked or received by February 10 of the following year. Contact the Regional Administrator (see Table 1 to § 600.502) for the address of NMFS Statistics.
            (5) At-sea purchasers and processors. With the exception of the owner or operator of an Atlantic herring carrier vessel, the owner or operator of an at-sea purchaser or processor that purchases or processes any Atlantic herring, Atlantic mackerel, squid, butterfish, scup, or black sea bass at sea must submit information identical to that required by paragraph (n)(1) of this section and provide those reports to the Regional Administrator or designee by the same mechanism and on the same frequency basis.
            (r) Additional data and sampling. Federally permitted dealers must allow access to their premises and make available to an official designee of the Regional Administrator any fish purchased from vessels for the collection of biological data. Such data include, but are not limited to, length measurements of fish and the collection of age structures such as otoliths or scales.
            (s) Additional dealer reporting requirements. All persons issued a lobster dealer permit or a Jonah crab dealer permit under this part are subject to the reporting requirements set forth in paragraph (n) of this section, as well as §§ 648.6 and 648.7 of this chapter, whichever is most restrictive.
            [64 FR 68248, Dec. 6, 1999, as amended at 74 FR 37549, July 29, 2009; 84 FR 61579, Nov. 13, 2019]
          
          
            § 697.7
            Prohibitions.
            (a) Atlantic Coast weakfish fishery. In addition to the prohibitions set forth in § 600.725 of this chapter, it is unlawful for any person to do any of the following:
            (1) Fish for, harvest, or possess any weakfish less than 12 inches (30.5 cm) in total length (measured as a straight line along the bottom of the fish from the tip of the lower jaw with the mouth closed to the end of the lower tip of the tail) from the EEZ.
            (2) Retain any weakfish less than 12 inches (30.5 cm) in total length taken in or from the EEZ.
            (3) Fish for weakfish in the EEZ with a minimum mesh size less than 31/4-inch (8.3 cm) square stretch mesh (as measured between the centers of opposite knots when stretched taut) or 33/4-inch (9.5 cm) diamond stretch mesh for trawls and 27/8-inch (7.3 cm) stretch mesh for gillnets.
            (4) Possess more than 150 lb (67 kg) of weakfish during any one day or trip, whichever is longer, in the EEZ when using a mesh size less than 3 1/4-inch (8.3 cm) square stretch mesh (as measured between the centers of opposite knots when stretched taut) or 3 3/4-inch (9.5cm) diamond stretch mesh for finfish trawls and 2 7/8-inch (7.3 cm) stretch mesh for gillnets.
            (5) Fish using a flynet in the EEZ off North Carolina in the area bounded as follows:
            (i) On the north by a straight line connecting points 35°10.8′ N. lat., 75°29.2′ W. long. (3 nm off Cape Hatteras) and 35°03.5′ N. lat., 75°11.8′ W. long. (20 nm off Cape Hatteras).
            (ii) The east by a straight line connecting points 35°03.5′ N. lat., 75°11.8′ W. long. (20 nm off Cape Hatteras) and 33°21.1′ N. lat., 77°57.5′ W. long., (about 30 nm off Cape Fear on the extension of the North Carolina/South Carolina state line into the EEZ).
            (iii) On the south by a straight line connecting points 33°21.1′ N. lat., 77°57.5′ W. long., and 33°48.8′ N. lat., 78°29.7′ W. long. (3 nm off Little River Inlet on the North Carolina/South Carolina state line).
            (iv) On the west by state waters.
            (6) Possess any weakfish in the closed area of the EEZ, as described in paragraph (a)(5) of this section, when fishing with shrimp trawls or crab trawls.
            (7) Land weakfish for commercial purposes caught in the EEZ in any state other than Massachusetts, Rhode Island, New York, New Jersey, Delaware, Maryland, Virginia, or North Carolina.
            (b) Atlantic striped bass fishery. In addition to the prohibitions set forth in § 600.725 of this chapter, it is unlawful for any person to do any of the following:
            (1) Fish for Atlantic striped bass in the EEZ.
            (2) Harvest any Atlantic striped bass from the EEZ.
            (3) Possess any Atlantic striped bass in or from the EEZ, except in the following area: The EEZ within Block Island Sound, north of a line connecting Montauk Light, Montauk Point, NY, and Block Island Southeast Light, Block Island, RI; and west of a line connecting Point Judith Light, Point Judith, RI, and Block Island Southeast Light, Block Island, RI. Within this area, possession of Atlantic striped bass is permitted, provided no fishing takes place from the vessel while in the EEZ and the vessel is in continuous transit.
            (4) Retain any Atlantic striped bass taken in or from the EEZ.
            (c) American lobster. (1) In addition to the prohibitions specified in § 600.725 of this chapter, it is unlawful for any person owning or operating a vessel issued a Federal limited access American lobster permit under § 697.4 or a vessel or person holding a valid State of Maine American lobster permit or license and fishing under the provisions of and under the areas designated in § 697.24 to do any of the following:
            (i) Retain on board, land, or possess at or after landing, whole American lobsters that fail to meet the minimum lobster carapace length standard specified in § 697.20(a). All American lobsters will be subject to inspection and enforcement action, up to and including the time when a dealer receives or possesses American lobsters for a commercial purpose.

            (ii) Retain on board, land, or possess, up to the time when a dealer first receives or possesses American lobster for a commercial purpose, any American lobster or parts thereof in violation of the mutilation standards specified in § 697.20(c).
            
            (iii) Retain on board, land, or possess any berried female lobster specified in § 697.20(d).
            (iv) Remove eggs from any berried female lobster, land, or possess any such lobster from which eggs have been removed. No person owning or operating a vessel issued a Federal limited access American lobster permit under § 697.4 or a vessel or person holding a State of Maine American lobster permit or license and fishing under the provisions of and under the areas designated in § 697.24 may land or possess any lobster that has come in contact with any substance capable of removing lobster eggs.
            (v) Retain on board, land, or possess any female lobster that do not meet the area-specific v-notch requirements set forth in § 697.20(g).
            (vi) Spear any American lobster, or land or possess any American lobster which has been speared.
            (vii) Possess, deploy, fish with, haul, harvest lobster from, or carry aboard a vessel trap gear in excess of the trap limits specified in § 697.19 unless exempted pursuant to § 697.26
            (viii) Possess, deploy, haul, harvest lobster from, or carry aboard a vessel any trap gear that does not satisfy the requirements on gear identification and marking, escape vents, ghost panel and maximum trap size specified in § 697.21, unless such gear has been rendered unfishable, or unless exempted pursuant to § 697.26.
            (ix) Possess, deploy, haul, harvest lobster from, or carry aboard a vessel any trap gear not tagged in accordance with the requirements in § 697.19, unless such gear has been rendered unfishable, or unless exempted pursuant to § 697.26.
            (x) Fail to produce, or cause to be produced, lobster trap tags when requested by an authorized officer, unless exempted pursuant to § 697.26.
            (xi) Beginning May 1, 2000, reproduce, or cause to be reproduced, lobster trap tags without the written consent of the Regional Administrator.
            (xii) Beginning May 1, 2000, possess a lobster trap tag, tag a lobster trap with, or use, a lobster trap tag that has been reported lost, missing, destroyed, or issued to another vessel.
            (xiii) Beginning May 1, 2000, sell, transfer, or give away lobster trap tags that have been reported lost, missing, destroyed, or issued to another vessel.
            (xiv) Fail to affix and maintain permanent markings, as required by § 697.8.
            (xv) Fish for, retain on board, land, or possess American lobsters, unless the operator of the vessel has been issued an operator's permit under § 697.5, and the permit is on board the vessel and is valid.
            (xvi) Fail to report to the Regional Administrator within 15 days any change in the information contained in the permit application as required under § 697.4(k) or § 697.5(j).
            (xvii) Make any false statement in connection with an application under § 697.4, § 697.5, or § 697.6.
            (xviii) Sell, transfer, or barter or attempt to sell, transfer, or barter to a dealer any American lobsters, unless the dealer has a valid Federal Dealer's Permit issued under § 697.6.
            (xix) Refuse or fail to carry a sea sampler/observer if requested to do so by the Regional Administrator.
            (xx) Fail to provide a sea sampler/observer with required food, accommodations, access, and assistance, as specified in § 697.12.
            (xxi) Violate any terms of a letter authorizing exempted fishing pursuant to § 697.22 or to fail to keep such letter aboard the vessel during the time period of the exempted fishing.
            (xxii) Possess, deploy, fish with, haul, harvest lobster from, or carry aboard a vessel any lobster trap gear, on a fishing trip in the EEZ from a vessel that fishes for, takes, catches, or harvests lobster by a method other than lobster traps.
            (xxiii) Fish for, take, catch, or harvest lobster on a fishing trip in or from the EEZ by a method other than traps, in excess of 100 lobsters (or parts thereof), for each lobster day-at-sea or part of a lobster day-at-sea, up to a maximum of 500 lobsters (or parts thereof) for any one trip unless otherwise restricted by § 648.80(a)(3)(i), (a)(4)(i)(A), (a)(8)(i), (a)(9)(i)(D), (a)(12)(i)(A), (a)(13)(i)(A), (b)(3)(ii) or § 697.7(c)(2)(i)(C) of this chapter.

            (xxiv) Possess, retain on board, or land lobster by a vessel with any non-trap gear on board capable of catching lobsters, in excess of 100 lobsters (or parts thereof), for each lobster day-at-sea or part of a lobster day-at-sea, up to a maximum of 500 lobsters (or parts thereof) for any one trip unless otherwise restricted by § 648.80(a)(3)(i), (a)(4)(i)(A), (a)(8)(i), (a)(9)(i)(D), (a)(12)(i)(A), (a)(13)(i)(A), (b)(3)(ii) or § 697.7(c)(2)(i)(C) of this chapter.
            (xxv) Transfer or attempt to transfer American lobster from one vessel to another vessel.
            (xxvi) Beginning May 1, 2000, possess, deploy, fish with, haul, harvest lobster from, or carry aboard a vessel any trap gear in or from the management areas specified in § 697.18, unless such fishing vessel has been issued a valid management area designation certificate or valid limited access American lobster permit specifying such management area(s) as required under § 697.4(a)(7).
            (xxvii) Possess, deploy, fish with, haul, harvest lobster from, or carry aboard a vessel trap gear issued to another vessel.
            (xxviii) Fail to comply with any gear, time, or area restriction in this part or, as is explained in § 697.3 and § 697.4(b), fail to comply with any gear, time, or area regulation set forth in any other regulatory part, including part 229 and part 648.
            (xxix) Retain on board, land, or possess at or after landing, whole American lobsters that exceed the maximum lobster carapace length standard specified in § 697.20(b). All American lobsters will be subject to inspection and enforcement action, up to and including the time when a dealer receives or possesses American lobsters for a commercial purpose.
            (xxx) Seasonal closures. The following areas are closed seasonally to lobster fishing.
            (A) Outer Cape Area seasonal closure. The Federal waters of the Outer Cape Area shall be closed to lobster fishing with traps by Federal lobster permit holders from February 1 through March 31.
            (1) Lobster fishing with traps is prohibited in the Outer Cape Area during this seasonal closure. Federal trap fishers are prohibited from possessing or landing lobster taken from the Outer Cape Area during the seasonal closure.
            (2) All lobster traps must be removed from Outer Cape Area waters before the start of the seasonal closure and may not be re-deployed into Outer Cape Area waters until after the seasonal closure ends. Federal trap fishers are prohibited from setting, hauling, storing, abandoning, or in any way leaving their traps in Outer Cape Area waters during this seasonal closure. Federal lobster permit holders are prohibited from possessing or carrying lobster traps aboard a vessel in Outer Cape Area waters during this seasonal closure unless the vessel is transiting through the Outer Cape Area pursuant to paragraph (c)(1)(xxx)(A)(4) of this section.
            (3) The Outer Cape Area seasonal closure relates only to the Outer Cape Area. The restrictive provisions of §§ 697.3 and 697.4(a)(7)(v) do not apply to this closure. Federal lobster permit holders with an Outer Cape Area designation and another Lobster Management Area designation on their Federal lobster permits would not have to similarly remove their lobster gear from the other designated management areas.
            (4) Transiting Outer Cape Area. Federal lobster permit holders may possess lobster traps on their vessels in the Outer Cape Area during the seasonal closure only if:
            (i) The trap gear is stowed; and
            (ii) The vessel is transiting the Outer Cape Area. For the purposes of this section, transiting shall mean passing through the Outer Cape Area without stopping to reach a destination outside the Outer Cape Area.
            (5) The Regional Administrator may authorize a permit holder or vessel owner to haul ashore lobster traps from the Outer Cape Area during the seasonal closure without having to engage in the exempted fishing process in § 697.22, if the permit holder or vessel owner can establish the following:
            (i) That the lobster traps were not able to be hauled ashore before the seasonal closure due to incapacity, vessel/mechanical inoperability, and/or poor weather; and
            (ii) That all lobsters caught in the subject traps will be immediately returned to the sea.
            
            (iii) The Regional Administrator may condition this authorization as appropriate in order to maintain the overall integrity of the closure.
            (B) Area 4 seasonal closure. The Federal waters of Area 4 shall be closed to lobster fishing from April 30 through May 31.
            (1) Lobster fishing is prohibited in Area 4 during this seasonal closure. Federal lobster permit holders are prohibited from possessing or landing lobster taken from Area 4 during the seasonal closure.
            (2) All lobster traps must be removed from Area 4 waters before the start of the seasonal closure and may not be re-deployed into Area 4 waters until after the seasonal closure ends. Federal trap fishers are prohibited from setting, hauling, storing, abandoning, or in any way leaving their traps in Area 4 waters during this seasonal closure.
            (i) Lobster fishers have a 1-week grace period from May 24 to May 31 to re-set gear in the closed area. During this grace period, re-set traps may not be re-hauled and any Federal lobster permit holder re-setting Area 4 traps during this grace period is prohibited from possessing on board any lobster regardless of the area from which the lobster may have been harvested.
            (ii) [Reserved]
            (3) Federal lobster permit holders are prohibited from possessing or carrying lobster traps aboard a vessel in Area 4 waters during this seasonal closure unless the vessel is operating subject to the grace period identified in paragraph (c)(1)(xxx)(B)(2)(i) of this section or is transiting through Area 4 pursuant to paragraph (c)(1)(xxx)(B)(5) of this section.
            (4) The Area 4 seasonal closure relates only to Area 4. The restrictive provisions of §§ 697.3 and 697.4(a)(7)(v) do not apply to this closure. Federal lobster permit holders with an Area 4 designation and another Lobster Management Area designation on their Federal lobster permits would not have to similarly remove their lobster gear from the other designated management areas.
            (5) Transiting Area 4. Federal lobster permit holders may possess lobster traps on their vessels in Area 4 during the seasonal closure only if:
            (i) The trap gear is stowed; and
            (ii) The vessel is transiting the Area 4. For the purposes of this section, transiting shall mean passing through Area 4 without stopping, to reach a destination outside Area 4.
            (6) The Regional Administrator may authorize a permit holder or vessel owner to haul ashore lobster traps from Area 4 during the seasonal closure without having to engage in the exempted fishing process in § 697.22, if the permit holder or vessel owner can establish the following:
            
              (i) That the lobster traps were not able to be hauled ashore before the seasonal closure due to incapacity, vessel/mechanical inoperability, and/or poor weather; and
            (ii) That all lobsters caught in the subject traps will be immediately returned to the sea.
            
              (iii) The Regional Administrator may condition this authorization as appropriate in order to maintain the overall integrity of the closure.
            (C) Area 5 seasonal closure. The Federal waters of Area 5 shall be closed to lobster fishing from February 1 through March 31.
            (1) Lobster fishing is prohibited in Area 5 during this seasonal closure. Federal lobster permit holders are prohibited from possessing or landing lobster taken from Area 5 during the seasonal closure.
            (2) All lobster traps must be removed from Area 5 waters before the start of the seasonal closure and may not be re-deployed into Area 5 waters until after the seasonal closure ends. Federal trap fishers are prohibited from setting, hauling, storing, abandoning, or in any way leaving their traps in Area 5 waters during this seasonal closure. The following exceptions apply to the Area 5 seasonal closure:
            (i) Lobster fishers will have a 2-week grace period from February 1 to February 14 to remove all lobster gear from the closed area. During this grace period, any hauled trap must not be re-set and must be removed from the area. Any lobsters taken from traps during this grace period must be returned to the sea immediately and any Federal lobster permit holder retrieving Area 5 traps during this grace period is prohibited from possessing on board any lobster regardless of the area from which the lobster may have been harvested.
            (ii) Lobster fishers have a 1-week grace period from March 24 to March 31 to re-set gear in the closed area. During this grace period, re-set traps may not be re-hauled and any Federal lobster permit holder re-setting Area 5 traps during this grace period is prohibited from possessing on board any lobster regardless of the area from which the lobster may have been harvested.
            (3) Federal lobster permit holders are prohibited from possessing or carrying lobster traps aboard a vessel in Area 5 waters during this seasonal closure unless the vessel operating subject to the grace period identified in paragraph (c)(1)(xxx)(C)(2)(ii) of this section (ii) or is transiting through Area 5 pursuant to paragraph (c)(1)(xxx)(C)(5) of this section.
            (4) The Area 5 seasonal closure relates only to Area 5. The restrictive provisions of §§ 697.3 and 697.4(a)(7)(v) do not apply to this closure. Federal lobster permit holders with an Area 5 designation and another Lobster Management Area designation on their Federal lobster permits would not have to similarly remove their lobster gear from the other designated management areas.
            (5) Transiting Area 5. Federal lobster permit holders may possess lobster traps on their vessels in Area 5 during the seasonal closure only if:
            (i) The trap gear is stowed; and
            (ii) The vessel is transiting the Area 5. For the purposes of this section, transiting shall mean passing through Area 5 without stopping, to reach a destination outside Area 5.
            (6) The Regional Administrator may authorize a permit holder or vessel owner to haul ashore lobster traps from Area 5 during the seasonal closure without having to engage in the exempted fishing process in § 697.22, if the permit holder or vessel owner can establish the following:
            (i) That the lobster traps were not able to be hauled ashore before the seasonal closure due to incapacity, vessel/mechanical inoperability, and/or poor weather; and
            (ii) That all lobsters caught in the subject traps will be immediately returned to the sea.
            (iii) The Regional Administrator may condition this authorization as appropriate in order to maintain the overall integrity of the closure.
            (2) In addition to the prohibitions specified in § 600.725 of this chapter and the prohibitions specified in paragraph (c)(1) of this section, it is unlawful for any person to do any of the following:
            (i) Retain on board, land, or possess American lobsters unless:
            (A) The American lobsters were harvested by a vessel that has been issued and carries on board a valid Federal limited access American lobster permit under § 697.4; or
            (B) The American lobsters were harvested by a vessel without a valid Federal limited access American lobster permit and that fishes for American lobsters exclusively in state waters; or
            (C) The American lobsters were harvested by a charter boat, head boat, or commercial dive vessel that possesses six or fewer American lobsters per person on board the vessel and the lobsters are not intended to be, or are not, traded, bartered, or sold; or
            (D) The American lobsters were harvested by a recreational fishing vessel; or
            (E) The American lobsters were harvested by a vessel or person holding a valid State of Maine American lobster permit or license and is fishing under the provisions of and in the areas designated in § 697.24.

            (ii) Sell, barter, or trade, or otherwise transfer, or attempt to sell, barter, or trade, or otherwise transfer, for a commercial purpose, any American lobsters from a vessel, unless the vessel has been issued a valid Federal limited access American lobster permit under § 697.4, or the American lobsters were harvested by a vessel without a valid Federal limited access American lobster permit that fishes for American lobsters exclusively in state waters or unless the vessel or person holds a valid State of Maine American lobster permit or license and that is fishing under the provisions of and in the areas designated in § 697.24.
            
            (iii) To be, or act as, an operator of a vessel fishing for or possessing American lobsters in or from the EEZ, or issued a Federal limited access American lobster permit under § 697.4, without having been issued and possessing a valid operator's permit under § 697.5.
            (iv) Purchase, possess, or receive for a commercial purpose, or attempt to purchase, possess, or receive for a commercial purpose, as, or in the capacity of, a dealer, American lobsters taken from or harvested by a fishing vessel issued a Federal limited access American lobster permit, unless in possession of a valid dealer's permit issued under § 697.6.
            (v) Purchase, possess, or receive for commercial purposes, or attempt to purchase or receive for commercial purposes, as, or in the capacity of, a dealer, American lobsters caught by a vessel other than one issued a valid Federal limited access American lobster permit under § 697.4, or one holding or owned or operated by one holding a valid State of Maine American lobster permit or license and fishing under the provisions of and in the areas designated in § 697.24, unless the American lobsters were harvested by a vessel without a Federal limited access American lobster permit and that fishes for American lobsters exclusively in state waters.
            (vi) Assault, resist, oppose, impede, harass, intimidate, or interfere with or bar by command, impediment, threat, or coercion any NMFS-approved sea sampler/observer aboard a vessel conducting his or her duties aboard a vessel, or any authorized officer conducting any search, inspection, investigation, or seizure in connection with enforcement of this part, or any official designee of the Regional Administrator conducting his or her duties.
            (vii) Refuse to carry a sea sampler/observer if requested to do so by the Regional Administrator.
            (viii) Refuse reasonable assistance to either a NMFS-approved sea sampler/observer conducting his or her duties aboard a vessel.
            (ix) Make any false statement, oral or written, to an authorized officer, concerning the taking, catching, harvesting, landing, purchase, sale, or transfer of any American lobster.
            (x) Violate any provision of this part, the ACFCMA, the Magnuson-Stevens Act, or any regulation, permit, or notification issued under the ACFCMA, the Magnuson-Stevens Act, or these regulations.
            (xi) Retain on board, land, or possess any American lobsters harvested in or from the EEZ in violation of § 697.20.
            (xii) Ship, transport, offer for sale, sell, or purchase, in interstate or foreign commerce, any whole live American lobster in violation of § 697.20.
            (xiii) Fish, or be in the areas described in § 697.23(b)(2), (c)(2), (d)(2), and (e)(2) on a fishing vessel with mobile gear during the time periods specified in § 697.23(b)(1), (c)(1), (d)(1), and (e)(1), except as provided in § 697.23(b)(1), (c)(1), (d)(1), and (e)(1).
            (xiv) Fish, or be in the areas described in § 697.23(b)(2), (c)(2), and (d)(2) on a fishing vessel with lobster trap gear on board during the time periods specified in § 697.23(b)(1), (c)(1), and (d)(1).
            (xv) Deploy or fail to remove lobster trap gear in the areas described in § 697.23(b)(2), (c)(2), and (d)(2) during the time periods specified in § 697.23(b)(1), (c)(1), and (d)(1).
            (xvi) Violate any terms of a letter authorizing exempted fishing pursuant to § 697.22 or to fail to keep such letter aboard the vessel during the time period of the exempted fishing.
            (xvii) Possess, deploy, fish with, haul, harvest lobster from, or carry aboard a vessel any lobster trap gear on a fishing trip in the EEZ on a vessel that fishes for, takes, catches, or harvests lobster by a method other than lobster traps.
            (xviii) Fish for, take, catch, or harvest lobster on a fishing trip in the EEZ by a method other than traps, in excess of 100 lobsters (or parts thereof), for each lobster day-at-sea or part of a lobster day-at-sea, up to a maximum of 500 lobsters (or parts thereof) for any one trip unless otherwise restricted by § 648.80(a)(3)(i), (a)(4)(i)(A), (a)(8)(i), (a)(9)(i)(D), (a)(12)(i)(A), (a)(13)(i)(A), (b)(3)(ii) or § 697.7(c)(2)(i)(C) of this chapter.

            (xix) Possess, retain on board, or land lobster by a vessel with any non-trap gear on board capable of catching lobsters, in excess of 100 lobsters (or parts thereof), for each lobster day-at-sea or part of a lobster day-at-sea, up to a maximum of 500 lobsters (or parts thereof) for any one trip unless otherwise restricted by § 648.80(a)(3)(i), (a)(4)(i)(A), (a)(8)(i), (a)(9)(i)(D), (a)(12)(i)(A), (a)(13)(i)(A), (b)(3)(ii) or § 697.7(c)(2)(i)(C) of this chapter.
            (xx) Transfer or attempt to transfer American lobster from one vessel to another vessel.
            (xxi) Fail to comply with dealer record keeping and reporting requirements as specified in § 697.6.
            (3) Presumptions. (i) Any person possessing, or landing American lobsters or parts thereof at or prior to the time when those American lobsters are landed, or are received or possessed by a dealer for the first time, is subject to all of the prohibitions specified in paragraph (c) of this section, unless the American lobsters were harvested by a vessel without a Federal limited access American lobster permit and that fishes for American lobsters exclusively in state waters; or are from a charter, head, or commercial dive vessel that possesses or possessed six or fewer American lobsters per person aboard the vessel and the lobsters are not intended for sale, trade, or barter; or are from a recreational fishing vessel.
            (ii) American lobsters or parts thereof that are possessed, or landed at or prior to the time when the American lobsters are received by a dealer, or whole American lobsters that are possessed by a dealer, are presumed to have been harvested from the EEZ or by a vessel with a Federal limited access American lobster permit. A preponderance of all submitted evidence that such American lobsters were harvested by a vessel without a Federal limited access American lobster permit and fishing exclusively for American lobsters in state or foreign waters will be sufficient to rebut this presumption.
            (iii) The possession of egg-bearing female lobsters in violation of the requirements set forth in § 697.20(d), v-notched female American lobsters in violation of the v-notch requirements set forth in § 697.20(g), American lobsters that are smaller than the minimum sizes set forth in § 697.20(a), American lobsters that are larger than the maximum carapace sizes set forth in § 697.20(b), or lobster parts, possessed at or prior to the time when the aforementioned lobsters or parts are received by a dealer, will be prima facie evidence that such American lobsters or parts were taken or imported in violation of these regulations. A preponderance of all submitted evidence that such American lobsters were harvested by a vessel not holding a permit under this part and fishing exclusively within state or foreign waters will be sufficient to rebut the presumption.
            (d) Atlantic sturgeon fishery. In addition to the prohibitions set forth in § 600.725, it is unlawful for any person to do any of the following:
            (1) Fish for Atlantic sturgeon in the EEZ.
            (2) Harvest any Atlantic sturgeon from the EEZ.
            (3) Possess any natural or stocked Atlantic sturgeon in or from the EEZ.
            (4) Retain any Atlantic sturgeon taken in or from the EEZ.
            (5) Possess any natural Atlantic sturgeon parts, including Atlantic sturgeon eggs, in the EEZ.
            (e) Atlantic Coast Horseshoe Crab fishery. In addition to the prohibitions set forth in § 600.725 of this chapter, it is unlawful for any person to do any of the following:
            (1) Fish for horseshoe crabs in the Carl N. Shuster Jr. Horseshoe Crab Reserve described in § 697.23(f)(1).
            (2) Possess horseshoe crabs on a vessel with a trawl or dredge in the closed area described in § 697.23(f)(1).
            (3) Fail to return to the water immediately without further harm, all horseshoe crabs caught in the closed area described in § 697.23(f)(1).
            (f) Atlantic red drum fishery. In addition to the prohibitions set forth in § 600.725 of this chapter, it is unlawful for any person to do any of the following:

            (1) Harvest or possess Atlantic red drum in the EEZ south of a line extending in a direction of 115° from true north commencing at a point at 40°29.6′ N. lat., 73°54.1′ W. long., such point being the intersection of the New Jersey/New York boundary with the 3-nm line denoting the seaward limit of state waters, and north of the demarcation line between the South Atlantic Fishery Management Council and the Gulf of Mexico Fishery Management Council described in § 600.105(c) of this chapter.
            (2) Fail to release immediately without further harm, all Atlantic red drum caught in the EEZ area described in paragraph (f)(1) of this section.
            (g) Atlantic migratory group cobia. In addition to the prohibitions set forth in § 600.725 of this chapter, it is unlawful for any person to do any of the following:
            (1) Use or possess prohibited gear or methods or possess fish in association with possession or use of prohibited gear, as specified in this part.
            (2) Fish in violation of the prohibitions, restrictions, and requirements applicable to seasonal and/or area closures, including but not limited to: Prohibition of all fishing, gear restrictions, restrictions on take or retention of fish, fish release requirements, and restrictions on use of an anchor or grapple, as specified in this part or as may be specified under this part.
            (3) Possess undersized fish, fail to release undersized fish, or sell or purchase undersized fish, as specified in this part.
            (4) Fail to maintain a fish intact through offloading ashore, as specified in this part.
            (5) Exceed a bag or possession limit, as specified in this part.
            (6) Fail to comply with the species-specific limitations, as specified in this part.
            (7) Fail to comply with the restrictions that apply after closure of a fishery, sector, or component of a fishery, as specified in this part.
            (8) Possess on board a vessel or land, purchase, or sell fish in excess of the commercial trip limits, as specified in this part.
            (9) Fail to comply with the restrictions on sale/purchase, as specified in this part.
            (10) Interfere with fishing or obstruct or damage fishing gear or the fishing vessel of another, as specified in this part.
            (11) Fail to comply with any other requirement or restriction specified in this part or violate any provision(s) in this part.
            (h) Jonah crab. (1) In addition to the prohibitions specified in § 600.725 of this chapter, it is unlawful for any person owning or operating a vessel issued a Federal limited access American lobster permit under § 697.4 or a vessel or person holding a valid State of Maine American lobster permit or license and fishing under the provisions of and under the areas designated in § 697.24 to do any of the following:
            (i) Retain on board, land, or possess at or after landing, Jonah crabs that fail to meet the minimum Jonah crab carapace width standard specified in § 697.20(h)(1). All Jonah crabs will be subject to inspection and enforcement action, up to and including the time when a dealer receives or possesses Jonah crabs for a commercial purpose.
            (ii) Retain on board, land, or possess any berried female Jonah crabs specified in § 697.20(h)(2).
            (iii) Remove eggs from any berried female Jonah crab, land, or possess any such Jonah crab from which eggs have been removed. No person owning or operating a vessel issued a Federal limited access American lobster permit under § 697.4 or a vessel or person holding a State of Maine American lobster permit or license and fishing under the provisions of and under the areas designated in § 697.24 may land or possess any Jonah crab that has come in contact with any substance capable of removing crab eggs.
            (iv) Sell, transfer, or barter or attempt to sell, transfer, or barter to a dealer any Jonah crabs, unless the dealer has a valid Federal Dealer's Permit issued under § 697.6.
            (v) Fish for, take, catch, or harvest Jonah crabs on a fishing trip in or from the EEZ by a method other than traps, in excess of up to 1,000 crabs per trip, unless otherwise restricted by paragraph (h)(2)(i)(C) of this section.
            (vi) Possess, retain on board, or land Jonah crabs by a vessel with any non-trap gear on board capable of catching Jonah crabs, in excess of up to 1,000 crabs per trip, unless otherwise restricted by paragraph (h)(2)(i)(C) of this section.

            (vii) Transfer or attempt to transfer Jonah crabs from one vessel to another vessel.
            
            (2) In addition to the prohibitions specified in § 600.725 of this chapter and the prohibitions specified in paragraph (h)(1) of this section, it is unlawful for any person to do any of the following:
            (i) Retain on board, land, or possess Jonah crabs unless:
            (A) The Jonah crabs were harvested by a vessel that has been issued and carries on board a valid Federal limited access American lobster permit under § 697.4; or
            (B) The Jonah crabs were harvested in state waters by a vessel without a valid Federal limited access American lobster permit; or
            (C) The Jonah crabs were harvested by a charter boat, head boat, or commercial dive vessel that possesses 50 or fewer Jonah crabs per person on board the vessel (including captain and crew) and the Jonah crabs are not intended to be, or are not, traded, bartered, or sold; or
            (D) The Jonah crabs were harvested for recreational purposes by a recreational fishing vessel; or
            (E) The Jonah crabs were harvested by a vessel or person holding a valid State of Maine American lobster permit or license and is fishing under the provisions of and in the areas designated in § 697.24.
            (ii) Sell, barter, or trade, or otherwise transfer, or attempt to sell, barter, or trade, or otherwise transfer, for a commercial purpose, any Jonah crabs from a vessel, unless the vessel has been issued a valid Federal limited access American lobster permit under § 697.4, or the Jonah crabs were harvested by a vessel without a valid Federal limited access American lobster permit that fishes for Jonah crabs exclusively in state waters or unless the vessel or person holds a valid State of Maine American lobster permit or license and that is fishing under the provisions of and in the areas designated in § 697.24.
            (iii) To be, or act as, an operator of a vessel fishing for or possessing Jonah crabs in or from the EEZ, or issued a Federal limited access American lobster permit under § 697.4, without having been issued and possessing a valid operator's permit under § 697.5.
            (iv) Purchase, possess, or receive for a commercial purpose, or attempt to purchase, possess, or receive for a commercial purpose, as, or in the capacity of, a dealer, Jonah crabs taken from or harvested by a fishing vessel issued a Federal limited access American lobster permit, unless in possession of a valid dealer's permit issued under § 697.6.
            (v) Purchase, possess, or receive for commercial purposes, or attempt to purchase or receive for commercial purposes, as, or in the capacity of, a dealer, Jonah crabs caught by a vessel other than one issued a valid Federal limited access American lobster permit under § 697.4, or one holding or owned or operated by one holding a valid State of Maine American lobster permit or license and fishing under the provisions of and in the areas designated in § 697.24, unless the Jonah crabs were harvested by a vessel without a Federal limited access American lobster permit and that fishes for Jonah crabs exclusively in state waters.
            (vi) Make any false statement, oral or written, to an authorized officer, concerning the taking, catching, harvesting, landing, purchase, sale, or transfer of any Jonah crabs.
            (vii) Violate any provision of this part, the ACFCMA, the Magnuson-Stevens Act, or any regulation, permit, or notification issued under this part, the ACFCMA, or the Magnuson-Stevens Act.
            (viii) Retain on board, land, or possess any Jonah crabs harvested in or from the EEZ in violation of § 697.20.
            (ix) Ship, transport, offer for sale, sell, or purchase, in interstate or foreign commerce, any whole live Jonah crabs in violation of § 697.20.
            (x) Violate any terms of a letter authorizing exempted fishing pursuant to § 697.22 or to fail to keep such letter aboard the vessel during the time period of the exempted fishing.
            (xi) Possess, deploy, fish with, haul, harvest Jonah crabs from, or carry aboard a vessel any lobster trap gear on a fishing trip in the EEZ on a vessel that fishes for, takes, catches, or harvests Jonah crabs by a method other than lobster traps.

            (xii) Fish for, take, catch, or harvest Jonah crabs on a fishing trip in the EEZ by a method other than traps, in excess of up to 1,000 crabs per trip, unless otherwise restricted by paragraph (h)(2)(i)(C) of this section.
            (xiii) Possess, retain on board, or land Jonah crabs by a vessel with any non-trap gear on board capable of catching lobsters, in excess of up to 1,000 crabs per trip, unless otherwise restricted by paragraph (h)(2)(i)(C) of this section.
            (xiv) Transfer or attempt to transfer Jonah crabs from one vessel to another vessel.
            (xv) Fail to comply with dealer record keeping and reporting requirements as specified in § 697.6.
            (3) Any person possessing, or landing Jonah crabs at or prior to the time when those Jonah crabs are landed, or are received or possessed by a dealer for the first time, is subject to all of the prohibitions specified in paragraph (g) of this section, unless the Jonah crabs were harvested by a vessel without a Federal limited access American lobster permit and that fishes for Jonah crabs exclusively in state waters; or are from a charter, head, or commercial dive vessel that possesses or possessed 50 or fewer Jonah crabs per person aboard the vessel and the Jonah crabs are not intended for sale, trade, or barter; or are from a recreational fishing vessel.
            (i) Jonah crabs that are possessed, or landed at or prior to the time when the Jonah crabs are received by a dealer, or Jonah crabs that are possessed by a dealer, are presumed to have been harvested from the EEZ or by a vessel with a Federal limited access American lobster permit. A preponderance of all submitted evidence that such Jonah crabs were harvested by a vessel without a Federal limited access American lobster permit and fishing exclusively for Jonah crabs in state or foreign waters will be sufficient to rebut this presumption.
            (ii) The possession of egg-bearing female Jonah crabs in violation of the requirements set forth in § 697.20(h)(1) or Jonah crabs that are smaller than the minimum sizes set forth in § 697.20(h)(2), will be prima facie evidence that such Jonah crabs were taken or imported in violation of these regulations. A preponderance of all submitted evidence that such Jonah crabs were harvested by a vessel not holding a permit under this part and fishing exclusively within state or foreign waters will be sufficient to rebut the presumption.
            [64 FR 68248, Dec. 6, 1999, as amended at 66 FR 8911, Feb. 5, 2001; 66 FR 14502, Mar. 13, 2001; 68 FR 56790, Oct. 2, 2003; 71 FR 13037, Mar. 14, 2006; 73 FR 11563, Mar. 4, 2008; 73 FR 58061, Oct. 6, 2008; 74 FR 37551, July 29, 2009; 79 FR 22449, Apr. 22, 2014; 79 FR 19025, Apr. 7, 2014; 79 FR 73852, Dec. 12, 2014; 80 FR 2033, Jan. 15, 2015; 80 FR 69622, Nov. 10, 2015; 84 FR 4737, Feb. 19, 2019; 84 FR 61580, Nov. 13, 2019]
          
          
            § 697.8
            Vessel identification.
            (a) Vessel name and official number. Each fishing vessel issued a limited access American lobster permit and over 25 ft (7.6 m) in registered length must:
            (1) Have affixed permanently its name on the port and starboard sides of the bow and, if possible, on its stern.
            (2) Have its official number displayed on the port and starboard sides of the deckhouse or hull, and on an appropriate weather deck so as to be clearly visible from enforcement vessels and aircraft. The official number is the USCG documentation number or the vessel's state registration number for vessels not required to be documented under title 46 U.S.C.
            (b) Numerals. Except as provided in paragraph (d) of this section, each fishing vessel issued a limited access American lobster permit must display its official number in block arabic numerals in contrasting color at least 18 inches (45.7 cm) in height for fishing vessels over 65 ft (19.8 m) in registered length, and at least 10 inches (25.4 cm) in height for all other vessels over 25 ft (7.6 m) in registered length. The registered length of a vessel, for purposes of this section, is that registered length set forth in USCG or state records.
            (c) Duties of owner. The owner of each vessel issued a limited access American lobster permit shall ensure that—
            (1) The vessel's name and official number are kept clearly legible and in good repair.

            (2) No part of the vessel, its rigging, its fishing gear, or any other object obstructs the view of the official number from any enforcement vessel or aircraft.
            
            (d) Non-permanent marking. Vessels over 25 ft (7.6 m) in registered length, fishing in the EEZ and carrying recreational fishing parties on a per capita basis or by charter must use markings that meet the above requirements, except for the requirement that they be affixed permanently to the vessel. The non-permanent markings must be displayed in conformity with the aforementioned requirements.
          
          
            § 697.9
            Facilitation of enforcement.
            (a) General. See § 600.730 of this chapter.
            (b) Radio hails. Permit holders, while underway, must be alert for communication conveying enforcement instructions and immediately answer via VHF-FM radio, channel 16, when hailed by an enforcement officer. Vessels not required to have VHF-FM radios by the Coast Guard are exempt from this requirement.
            [64 FR 68248, Dec. 6, 1999, as amended at 73 FR 67809, Nov. 17, 2008]
          
          
            § 697.10
            Penalties.
            See § 600.735 of this chapter.
          
          
            § 697.11
            Civil procedures.
            The civil procedure regulations at 15 CFR part 904 apply to civil penalties, permit sanctions, seizures, and forfeitures under the Atlantic Striped Bass Conservation Act and the ACFCMA, and to the regulations of this part.
          
          
            § 697.12
            At-sea sea sampler/observer coverage.
            (a) The Regional Administrator may request any vessel issued a Federal limited access American lobster permit to carry a NMFS-approved sea sampler/observer. If requested by the Regional Administrator to carry a sea sampler/observer, a vessel may not engage in any fishing operations in the respective fishery unless a sea sampler/observer is on board, or unless the requirement is waived, as specified in paragraph (c) of this section.
            (b) If requested in writing by the Regional Administrator to carry a sea sampler/observer, it is the responsibility of the vessel owner to arrange for and facilitate sea sampler/observer placement. Owners of vessels selected for sea sampler/observer coverage must notify the appropriate Regional or Science and Research Administrator, as specified by the Regional Administrator, before commencing any fishing trip that may result in the harvest of resources of the respective fishery. Notification procedures will be specified in election letters to vessel owners.
            (c) The Regional Administrator may waive in writing the requirement to carry a sea sampler/observer if the facilities on a vessel for housing the sea sampler/observer, or for carrying out sea sampler/observer functions, are so inadequate or unsafe that the health or safety of the sea sampler/observer, or the safe operation of the vessel, would be jeopardized.
            (d) An owner or operator of a vessel on which a NMFS-approved sea sampler/observer is embarked must:
            (1) Provide accommodations and food that are equivalent to those provided to the crew.
            (2) Allow the sea sampler/observer access to and use of the vessel's communications equipment and personnel upon request for the transmission and receipt of messages related to the sea sampler's/observer's duties.
            (3) Provide true vessel locations, by latitude and longitude or loran coordinates, as requested by the sea sampler/observer, and allow the sea sampler/observer access to and use of the vessel's navigation equipment and personnel upon request to determine the vessel's position.
            (4) Notify the sea sampler/observer in a timely fashion of when fishing operations are to begin and end.
            (5) Allow for the embarking and debarking of the sea sampler/observer, as specified by the Regional Administrator, ensuring that transfers of sea samplers/observers at sea are accomplished in a safe manner, via small boat or raft, during daylight hours as weather and sea conditions allow, and with the agreement of the sea samplers/observers involved.

            (6) Allow the sea sampler/observer free and unobstructed access to the vessel's bridge, working decks, holding bins, weight scales, holds, and any other space used to hold, process, weigh, or store fish.
            
            (7) Allow the sea sampler/observer to inspect and copy the vessel's log, communications log, and records associated with the catch and distribution of fish for that trip.
            (e) The owner or operator of a vessel issued a Federal limited access American lobster permit, if requested by the sea sampler/observer also must:
            (1) Notify the sea sampler/observer of any sea turtles, marine mammals, or other specimens taken by the vessel.
            (2) Provide the sea sampler/observer with sea turtles, marine mammals, or other specimens taken by the vessel.
            (f) NMFS may accept sea sampler/observer coverage funded by outside sources if:
            (1) All coverage conducted by such sea samplers/observers is determined by NMFS to be in compliance with NMFS' sea sampler/observer guidelines and procedures.
            (2) The owner or operator of the vessel complies with all other provisions of this part.
            (3) The sea sampler/observer is approved by the Regional Administrator.
          
        
        
          Subpart B—Management Measures
          
            § 697.17
            Non-trap harvest restrictions.
            (a) Non-trap lobster landing limits. In addition to the prohibitions set forth in § 600.725 of this chapter, it is unlawful for a vessel with any non-trap gear on board capable of catching lobsters, or, that fishes for, takes, catches, or harvests lobster on a fishing trip in or from the EEZ by a method other than traps, to possess, retain on board, or land, in excess of 100 lobsters (or parts thereof), for each lobster day-at-sea or part of a lobster day-at-sea, up to a maximum of 500 lobsters (or parts thereof) for any one trip, unless otherwise restricted by § 648.80(a)(3)(i), (a)(4)(i)(A), (a)(8)(i), (a)(9)(i)(D), (a)(12)(i)(A), (a)(13)(i)(A), or (b)(3)(ii) of this chapter or § 697.7(c)(2)(i)(C).
            (b) Trap prohibition for non-trap lobster harvesters. All persons that fish for, take, catch, or harvest lobsters on a fishing trip in or from the EEZ are prohibited from transferring or attempting to transfer American lobster from one vessel to another vessel.
            (c) Trap prohibition for non-trap lobster vessels. Any vessel on a fishing trip in the EEZ that fishes for, takes, catches, or harvests lobster by a method other than traps may not possess on board, deploy, fish with, or haul back traps.
            (d) Non-trap Jonah crab landing limits. In addition to the prohibitions set forth in § 600.725 of this chapter, it is unlawful for a vessel with any non-trap gear on board that fishes for, takes, catches, or harvests Jonah crabs on a fishing trip in or from the EEZ by a method other than traps, to possess, retain on board, or land, in excess of up to 1,000 Jonah crabs (or parts thereof), for each trip, unless otherwise restricted by § 697.7.
            (e) Restrictions on fishing for, possessing, or landing fish other than Jonah crabs. Vessels are prohibited from possessing or landing Jonah crabs in excess of 50 percent, by weight, of all other species on board.
            (f) Trap prohibition for non-trap Jonah crab harvesters. All persons that fish for, take, catch, or harvest Jonah crabs on a fishing trip in or from the EEZ are prohibited from transferring or attempting to transfer Jonah crabs from one vessel to another vessel.
            [84 FR 61581, Nov. 13, 2019]
          
          
            § 697.18
            Lobster management areas.
            The following lobster management areas are established for purposes of implementing the management measures specified in this part. (A copy of a chart showing the American lobster EEZ management areas is available upon request to the Office of the Regional Administrator, NMFS, 1 Blackburn Drive, Gloucester, MA 01930.)
            (a) EEZ Nearshore Management Area 1. EEZ Nearshore Management Area 1 is defined by the area, including state and Federal waters that are nearshore in the Gulf of Maine, bounded by straight lines connecting the following points, in the order stated, and the coastline of Maine, New Hampshire, and Massachusetts to the northernmost point of Cape Cod:
            
              
                Point
                Latitude
                Longitude
              
              
                A
                43°58′ N.
                67°22′ W.
              
              
                B
                43°41′ N.
                68°00′ N.
              
              
                C
                43°12′ N.
                69°00′ W.
              
              
                
                D
                42°49′ N.
                69°40′ W.
              
              
                E
                42°15.5′ N.
                70°40′ W.
              
              
                F
                42°10′ N.
                69°56′ W.
              
              
                G
                42°05.5′ N.
                70°14′ W.
              
              
                G1
                42°04.25′ N.
                70°17.22′ W.
              
              
                G2
                42°02.84′ N.
                70°16.1′ W.
              
              
                G3
                42°03.35′ N.
                70°14.2′ W.
              
            
            (1) From point “G3” along the coastline of Massachusetts, including the southwestern end of the Cape Cod Canal, continuing along the coastlines of Massachusetts, New Hampshire, Maine, and the seaward EEZ boundary back to Point A.
            (2) [Reserved]
            (b) EEZ Nearshore Management Area 2. EEZ Nearshore Management Area 2 is defined by the area, including state and Federal waters that are nearshore in Southern New England, bounded by straight lines connecting the following points, in the order stated:
            
              
                Point
                Latitude
                Longitude
              
              
                H
                41°40′ N.
                70°05′ W.
              
              
                I
                41°15′ N.
                70°05′ N.
              
              
                J
                41°21.5′ N.
                69°16.5′ W.
              
              
                K
                41°10′ N.
                69°06.5′ W.
              
              
                L
                40°55′ N.
                68°54′ W.
              
              
                M
                40°27.5′ N.
                71°14′ W.
              
              
                N
                40°45.5′ N.
                71°34′ W.
              
              
                O
                41°07′ N.
                71°43′ W.
              
              
                P
                41°06.5′ N.
                71°47′ W.
              
              
                Q
                41°11.5′ N.
                71°47.25′ W.
              
              
                R
                41°18.5′ N.
                71°54.5′ W
              
            
            (1) From point “R” along the maritime boundary between Connecticut and Rhode Island to the coastal Connecticut/Rhode Island boundary and then back to point “H” along the Rhode Island and Massachusetts coast, including the northeastern end of the Cape Cod Canal.
            (2) [Reserved]
            (c) Area 2/3 Overlap. The Area 2/3 Overlap is defined by the area, comprised entirely of Federal waters, bounded by straight lines connecting the following points, in the order stated:
            
              
                Point
                Latitude
                Longitude
              
              
                K
                41°10′ N.
                69°06.5′ W.
              
              
                L
                40°55′ N.
                68°54′ W.
              
              
                M
                40°27.5′ N.
                72°14′ W.
              
              
                N
                40°45.5′ N.
                71°34′ W.
              
            
            (d) EEZ Offshore Management Area 3. EEZ Offshore Management Area 3 is defined by the area, comprised entirely of Federal waters, bounded by straight lines connecting the following points, in the order stated:
            
              
                Point
                Latitude
                Longitude
              
              
                A
                43°58′ N.
                67°22′ W.
              
              
                B
                43°41′ N.
                68°00′ W.
              
              
                C
                43°12′ N.
                69°00′ W.
              
              
                D
                42°49′ N.
                69°40′ W.
              
              
                E
                42°15.5′ N.
                69°40′ W.
              
              
                F
                42°10′ N.
                69°56′ W.
              
              
                K
                41°10′ N.
                69°06.5′ W.
              
              
                N
                40°45.5′ N.
                71°34′ W.
              
              
                M
                40°27.5′ N.
                72°14′ W.
              
              
                U
                40°12.5′ N.
                72°48.5′ W.
              
              
                V
                39°50′ N.
                73°01′ W.
              
              
                X
                38°39.5′ N.
                73°40′ W.
              
              
                Y
                38°12′ N.
                73°55′ W.
              
              
                Z
                37°12′ N.
                74°44′ W.
              
              
                ZA
                35°34′ N.
                74°51′ W.
              
              
                ZB
                35°14.5′ N.
                75°31′ W.
              
              
                ZC
                35°14.5′ N.
                71°24′ W.
              
              
                From point “ZC” along the seaward EEZ boundary to point “A”.
              
            
            (e) EEZ Nearshore Management Area 4. EEZ Nearshore Management Area 4 is defined by the area, including state and Federal waters that are near-shore in the northern Mid-Atlantic, bounded by straight lines connecting the following points, in the order stated:
            
              
                Point
                Latitude
                Longitude
              
              
                M
                40°27.5′ N.
                72°14′ W.
              
              
                N
                40°45.5′ N.
                71°34′ W.
              
              
                O
                41°07′ N.
                71°43′ W.
              
              
                P
                41°06.5′ N.
                71°47′ W.
              
              
                S
                40°58′ N.
                72°00′ W.
              
              
                T
                41°00.5′ N.
                72°00′ W.
              
              
                From Point “T”, along the New York/New Jersey coast to Point “W”
              
              
                W
                39°50′ N.
                74°09′ W.
              
              
                V
                39°50′ N.
                73°01′ W.
              
              
                U
                40°12.5′ N.
                72°48.5′ W.
              
              
                From Point “U” back to Point “M”.
              
            
            (f) EEZ Nearshore Management Area 5. EEZ Nearshore Management Area 5 is defined by the area, including state and Federal waters that are near-shore in the southern Mid-Atlantic, bounded by straight lines connecting the following points, in the order stated:
            
              
                Point
                Latitude
                Longitude
              
              
                W
                39°50′ N.
                74°09′ W.
              
              
                V1
                39°50′ N.
                72°55′ W.
              
              
                X1
                38°38.2′ N.
                73°33.8′ W.
              
              
                Y1
                38°10.4′ N.
                73°49′ W.
              
              
                Z1
                37°10.6′ N.
                74°38′ W.
              
              
                ZA1
                35°31.9′ N.
                74°45.5′ W.
              
              
                ZB1
                35°14.5′ N.
                75°19.3′ W.
              
              
                ZB
                35°14.5′ N.
                75°31′ W.
              
              From Point “ZB”, along the coasts of North Carolina, Virginia, Maryland, Delaware, New Jersey back to Point “W”.
            
            
            (g) Nearshore Management Area 6. The Nearshore Management Area 6 is defined by the area, including New York and Connecticut state waters, bounded by straight lines connecting the following points, in the order stated:
            
              
                Point
                Latitude
                Longitude
              
              
                T
                41°00.5′ N.
                72°00′ W.
              
              
                S
                40°58′ N.
                72°00′ W.
              
              
                From Point “S”, boundary follows the 3 mile limit of New York as it curves around Montauk Point to Point “P”
              
              
                P
                41°06.5′ N.
                71°47′ W.
              
              
                Q
                41°11′30″ N.
                71°47′15″ W.
              
              
                R
                41°18′30″ N.
                71°5′30″ W.
              
              
                From point “R”, along the maritime boundary between Connecticut and Rhode Island to the coast; then west along the coast of Connecticut to the western entrance of Long Island Sound; then east along the New York coast of Long Island Sound and back to Point “T”.
              
            
            (h) EEZ Nearshore Outer Cape Lobster Management Area. EEZ Nearshore Outer Cape Lobster Management Area is defined by the area, including state and Federal waters off Cape Cod, bounded by straight lines connecting the following points, in the order stated:
            
              
                Point
                Latitude
                Longitude
              
              
                F
                42°10′ N.
                69°56′ W.
              
              
                G
                42°05.5′ N.
                70°14′ W.
              
              
                G1
                42°04.25′ N.
                70°17.22′ W.
              
              
                G2
                42°02.84′ N.
                70°16.1′ W.
              
              
                G4
                41°52.′ N.
                70°07.49′ W.
              
              
                G5
                41°54.46′ N.
                70°03.99′ W.
              
            
            (1) From Point “G5” along the outer Cape Cod coast to Point “H”:
            
              
                Point
                Latitude
                Longitude
              
              
                H
                41°40′ N.
                70°05′ W.
              
              
                H1
                41°18′ N.
                70°05′ W.
              
            
            (2) From Point “H1” along the eastern coast of Nantucket Island to Point “I”:
            
              
                Point
                Latitude
                Longitude
              
              
                I
                41°15′ N.
                70°00′ W.
              
              
                J
                41°21.5′ N.
                69°16′ W.
              
            
            (3) From Point “J” back to Point “F”.
            (i) NMFS may, consistent with § 697.25, implement management measures necessary for each management area, in order to end overfishing and rebuild stocks of American lobster.
            [64 FR 68248, Dec. 6, 1999, as amended at 68 FR 14930, Mar. 27, 2003; 71 FR 13037, Mar. 14, 2006]
          
          
            § 697.19
            Trap limits and trap tag requirements for vessels fishing with lobster traps.
            (a) Area 1 trap limits. The Area 1 trap limit is 800 traps. Federally permitted lobster fishing vessels shall not fish with, deploy in, possess in, or haul back more than 800 lobster traps in Area 1.
            (b) Area 2 trap limits. The Area 2 trap limit is 800 traps. Federally permitted lobster fishing vessels may only fish with traps that have been previously qualified and allocated into Area 2 by the Regional Administrator, as part of the Federal Area 2 Limited Access Program. This allocation may be modified by trap cuts and/or trap transfers, but in no case shall the allocation exceed the trap limit.
            (c) Area 3 trap limits. The Area 3 trap limit is 1,945 traps. Federally permitted lobster fishing vessels may only fish with traps that have been previously qualified and allocated into Area 3 by the Regional Administrator, as part of the Federal Area 3 Limited Access Program. This allocation may be modified by trap cuts and/or trap transfers, but in no case shall the allocation exceed the trap limit.
            (d) Area 4 trap limits. The Area 4 trap limit is 1,440 traps. Federally permitted lobster fishing vessels may only fish with traps that have been previously qualified and allocated into Area 4 by the Regional Administrator, as part of the Federal Area 4 Limited Access Program. This allocation may be modified by trap cuts and/or trap transfers, but in no case shall the allocation exceed the trap limit.
            (e) Area 5 trap limits. The Area 5 trap limit is 1,440 traps, unless the vessel is operating under an Area 5 Trap Waiver permit issued under § 697.26. Federally permitted lobster fishing vessels may only fish with traps that have been previously qualified and allocated into Area 5 by the Regional Administrator, as part of the Federal Area 5 Limited Access Program. This allocation may be modified by trap cuts and/or trap transfers, but in no case shall the allocation exceed the trap limit.
            (f) Outer Cape Area. The Outer Cape Area trap limit is 800 traps. Federally permitted lobster fishing vessels may only fish with traps that have been previously qualified and allocated into the Outer Cape Area by the Regional Administrator, as part of the Federal Outer Cape Cod Area Limited Access Program. This allocation may be modified by trap cuts and/or trap transfers, but in no case shall the allocation exceed the trap limit.
            (g) Trap cuts. Trap allocations shall be reduced in the following Areas as set forth below:
            (1) Area 2 allocations shall be reduced according to the following schedule:
            
              
                Effective year oftrap reduction
                
                Area 2reductions
                  (percent)
                
              
              
                April 30, 2016, 11:59 p.m.
                25
              
              
                April 30, 2017, 11:59 p.m.
                5
              
              
                April 30, 2018, 11:59 p.m.
                5
              
              
                April 30, 2019, 11:59 p.m.
                5
              
              
                April 30, 2020, 11:59 p.m.
                5
              
              
                April 30, 2021, 11:59 p.m.
                5
              
            
            (2) Area 3 allocations shall be reduced according to the following schedule:
            
              
                Effective year oftrap reduction
                
                Area 3reductions
                  (percent)
                
              
              
                April 30, 2016, 11:59 p.m.
                5
              
              
                April 30, 2017, 11:59 p.m.
                5
              
              
                April 30, 2018, 11:59 p.m.
                5
              
              
                April 30, 2019, 11:59 p.m.
                5
              
              
                April 30, 2020, 11:59 p.m.
                5
              
            
            (h) Lobster trap limits for vessels fishing or authorized to fish in more than one EEZ management area. A vessel owner who elects to fish in more than one EEZ Management Area is restricted to the lowest trap cap and/or trap allocation of all the areas designated on the permit and may not fish with, deploy in, possess in, or haul back from any of those elected management areas more lobster traps than the lowest number of lobster traps allocated to that vessel for any one elected management area.
            (i) Conservation equivalent trap limits in New Hampshire state waters. Notwithstanding any other provision, any vessel with a Federal lobster permit and a New Hampshire Full Commercial Lobster license may fish up to a maximum of 1,200 lobster traps in New Hampshire state waters, to the extent authorized by New Hampshire lobster fishery regulations. However, such vessel may not fish, possess, deploy, or haul back more than 800 lobster traps in the Federal waters of EEZ Nearshore Management Area 1, and may not fish more than a combined total of 1,200 lobster traps in the Federal and New Hampshire state waters portions of EEZ Nearshore Management Area 1.
            (j) Trap Tag Requirements for vessels fishing with lobster traps. All lobster traps in Federal waters must have a valid Federal lobster trap tag permanently attached to the trap bridge or central cross-member. Federal lobster permit holders are eligible to receive Area 1 trap tags only if the Regional Administrator has qualified the permit to fish in Area 1 as part of the Federal Area 1 Limited Entry Program. Federal lobster permit holders are eligible to receive Area 2, 3, 4, 5, and/or Outer Cape Area trap tags only if the Regional Administrator has allocated those traps as part of the Federal Area 2, 3, 4, 5, and/or Outer Cape Area Limited Access Program. Any vessel with a Federal lobster permit may not possess, deploy, or haul back lobster traps in any portion of any lobster management area that do not have a valid, federally recognized trap tag permanently attached to the trap bridge or central cross-member.
            (k) Maximum lobster trap tags authorized for direct purchase. In any fishing year, the maximum number of tags authorized for direct purchase by each permit holder is the applicable trap limit specified in paragraphs (a) through (f) of this section plus an additional 10 percent to cover trap loss.
            (l) EEZ Management Area 5 trap waiver exemption. Any vessel issued an Area 5 Trap Waiver permit under § 697.4(p) is exempt from the provisions of this section.
            [79 FR 19025, Apr. 7, 2014, as amended at 80 FR 2035, Jan. 15, 2015]
          
          
            § 697.20
            Size, harvesting and landing requirements.
            (a) Minimum lobster carapace length. (1) The minimum lobster carapace length for all American lobsters harvested in or from the EEZ Nearshore Management Area 1 or the EEZ Nearshore Management Area 6 is 31/4 inches (8.26 cm).

            (2) The minimum lobster carapace length for all American lobsters landed, harvested, or possessed by vessels issued a Federal limited access American lobster permit fishing in or electing to fish in the Nearshore Management Area 1 or the EEZ Nearshore Management Area 6 is 3 31/4 inches (8.26 cm).
            (3) The minimum lobster carapace length for all American lobsters harvested in or from the EEZ Nearshore Management Area 2, 4, 5 and the Outer Cape Lobster Management Area is 33/8 inches (8.57 cm).
            (4) The minimum lobster carapace length for all American lobsters landed, harvested or possessed by vessels issued a Federal limited access American lobster permit fishing in or electing to fish in EEZ Nearshore Management Area 2, 4, 5 and the Outer Cape Lobster Management Area is 33/8 inches (8.57 cm).
            (5) Through April 30, 2015, the minimum lobster carapace length for all American lobsters harvested in or from the Offshore Management Area 3 is 31/2 inches (8.89 cm).
            (6) Through April 30, 2015, the minimum lobster carapace length for all American lobsters landed, harvested or possessed by vessels issued a Federal limited access American lobster permit fishing in or electing to fish in EEZ Offshore Management Area 3 is 31/2 inches (8.89 cm).
            (7) Effective May 1, 2015, the minimum lobster carapace length for all American lobsters harvested in or from the Offshore Management Area 3 is 317/32 inches (8.97 cm).
            (8) Effective May 1, 2015, the minimum lobster carapace length for all American lobsters landed, harvested, or possessed by vessels issued a Federal limited access American lobster permit fishing in or electing to fish in EEZ Offshore Management Area 3 is 317/32 inches (8.97 cm).
            (9) No person may ship, transport, offer for sale, sell, or purchase, in interstate or foreign commerce, any whole live American lobster that is smaller than the minimum size specified in paragraph (a) of this section.
            (b) Maximum lobster carapace length. (1) The maximum lobster carapace length for all American lobster harvested in or from the EEZ Nearshore Management Area 1 is 5 inches (12.7 cm).
            (2) The maximum lobster carapace length for all American lobster landed, harvested, or possessed by vessels issued a Federal limited access American lobster permit fishing in or electing to fish in the EEZ Nearshore Management Area 1 is 5 inches (12.7 cm).
            (3) The maximum lobster carapace length for all American lobster harvested in or from the EEZ Nearshore Management Areas 2, 4, 5, and 6 is 51/4 inches (13.34 cm).
            (4) The maximum lobster carapace length for all American lobster landed, harvested, or possessed by vessels issued a Federal limited access American lobster permit fishing in or electing to fish in one or more of EEZ Nearshore Management Areas 2, 4, 5, and 6 is 51/4 inches (13.34 cm).
            (5) The maximum lobster carapace length for all American lobster harvested in or from EEZ Offshore Management Area 3 or the Outer Cape Lobster Management Area is 63/4 inches (17.15 cm).
            (6) The maximum lobster carapace length for all American lobster landed, harvested, or possessed by vessels issued a Federal limited access American lobster permit fishing in or electing to fish in EEZ Offshore Management Area 3 or the Outer Cape Lobster Management Area is 63/4 inches (17.15 cm).
            (c) Mutilation. (1) Subject to the rebuttable presumption in § 697.7(c)(3), no person may remove meat or any body appendage from any American lobster harvested in or from the EEZ before, or at the time of landing, or have in possession any American lobster part other than whole lobsters, up to the time when a dealer first receives or possesses American lobster.
            (2) Subject to the rebuttable presumption in § 697.7(c)(3), no owner, operator or person aboard a vessel issued a Federal American lobster permit may remove meat or any body appendage from any American lobster before or at the time of landing, or have in possession any American lobster part other than whole lobsters, up to the time when a dealer first receives or possesses American lobster.
            (d) Berried female lobsters. (1) Any berried female lobster harvested in or from the EEZ must be returned to the sea immediately. If any berried female lobster is harvested in or from the EEZ Nearshore Management Areas 1, 2, 4, or 5, or in or from the EEZ Offshore Management Area 3, north of42° 30′ North latitude, it must be v-notched before being returned to sea immediately.
            (2) Any berried female lobster harvested or possessed by a vessel issued a Federal limited access lobster permit must be returned to the sea immediately. If any berried female lobster is harvested in or from the EEZ Nearshore Management Areas 1, 2, 4, or 5, or in or from the EEZ Offshore Management Area 3, north of 42° 30′ North latitude, it must be v-notched before being returned to sea immediately.
            (3) No vessel, or owner, operator or person aboard a vessel issued a Federal limited access American lobster permit may possess any berried female lobster.
            (4) No person may possess, ship, transport, offer for sale, sell, or purchase, in interstate or foreign commerce, any berried female lobster as specified in paragraph (d) of this section.
            (e) Removal of eggs. (1) No person may remove, including, but not limited to, the forcible removal and removal by chemicals or other substances or liquids, extruded eggs attached to the abdominal appendages from any female American lobster.
            (2) No owner, operator or person aboard a vessel issued a Federal limited access American lobster permit may remove, including but not limited to, the forcible removal, and removal by chemicals or other substances or liquids, extruded eggs attached to the abdominal appendages from any female American lobster.
            (3) No person may possess, ship, transport, offer for sale, sell, or purchase, in interstate or foreign commerce, any whole live American lobster that bears evidence of the removal of extruded eggs from its abdominal appendages as specified in paragraph (e) of this section.
            (f) Spearing. (1) No person may spear any American lobster in the EEZ.
            (2) No person on a vessel issued a Federal lobster license may spear a lobster.
            (3) No person may harvest or possess any American lobster which has been speared in the EEZ.
            (4) No person on a vessel issued a Federal lobster license may harvest or possess any American lobster which has been speared.
            (5) No person may possess, ship, transport, offer for sale, sell, or purchase, in interstate or foreign commerce, any American lobster which has been speared.
            (g) V-notched females. (1) No person may possess any female lobster possessing a zero tolerance v-shaped notch harvested in or from the EEZ Nearshore Management Area 1.
            (2) No vessel, owner, or operator issued a Federal limited access American lobster permit fishing in or electing to fish in EEZ Nearshore Management Area 1 may land, harvest, or possess any female lobster possessing a zero tolerance v-shaped notch.
            (3) No person may possess any female lobster possessing a standard v-shaped notch harvested in or from the EEZ Nearshore Management Area 2, 4, 5, 6, Outer Cape Area, or the EEZ Offshore Management Area 3.
            (4) No vessel, owner, or operator issued a Federal limited access American lobster permit fishing in or electing to fish in the EEZ Nearshore Management Area 2, 4, 5, 6, Outer Cape Area, or the EEZ Offshore Management Area 3 may land, harvest or possess any female lobster possessing a standard v-shaped notch.
            (h) Jonah crabs—(1) Minimum Jonah crab carapace width. The minimum Jonah crab carapace width for all Jonah crabs harvested in or from the EEZ 43/4 inches (12.065 inches).
            (2) Berried female Jonah crabs. (i) Any berried female Jonah crab harvested in or from the EEZ must be returned to the sea immediately.
            (ii) No vessel, or owner, operator or person aboard a vessel issued a Federal limited access American lobster permit may possess any berried female Jonah crab.

            (iii) No person may possess, ship, transport, offer for sale, sell, or purchase, in interstate or foreign commerce, any berried female Jonah crab as specified in paragraph (d) of this section.
            
            (3) Removal of eggs. (i) No person may remove, including, but not limited to, the forcible removal and removal by chemicals or other substances or liquids, extruded eggs attached to the abdominal appendages from any female Jonah crab.
            (ii) No owner, operator or person aboard a vessel issued a Federal limited access American lobster permit may remove, including but not limited to, the forcible removal, and removal by chemicals or other substances or liquids, extruded eggs attached to the abdominal appendages from any female Jonah crab.
            (iii) No person may possess, ship, transport, offer for sale, sell, or purchase, in interstate or foreign commerce, any whole live Jonah crab that bears evidence of the removal of extruded eggs from its abdominal appendages as specified in paragraph (e) of this section.
            [71 FR 13038, Mar. 14, 2006, as amended at 72 FR 56942, Oct. 5, 2007; 74 FR 37551, July 29, 2009; 80 FR 2036, Jan. 15, 2015; 84 FR 61581, Nov. 13, 2019]
          
          
            § 697.21
            Gear identification and marking, escape vent, maximum trap size, and ghost panel requirements.
            (a) Gear identification and marking. All lobster gear deployed or possessed in the EEZ, or, deployed or possessed by a person on or from a vessel issued a Federal limited access American lobster permit, and not permanently attached to the vessel must be legibly and indelibly marked with the following:
            (1) Identification. Effective through April 30, 2000, all lobster gear must be marked with the following code of identification:
            (i) A number assigned by the Regional Administrator; or
            (ii) Whatever positive identification marking is required by the vessel's home-port state.
            (2) Identification and trap tagging. Beginning May 1, 2000, lobster gear must be marked with a trap tag (as specified in § 697.19) with the following code of identification:
            (i) A number assigned by the Regional Administrator; or
            (ii) Whatever positive identification marking is required by the vessel's home-port state.
            (b) Deployment and gear configuration. In the areas of the EEZ described in paragraph (b)(4) of this section, lobster trap trawls are to be displayed and configured as follows:
            (1) Lobster trap trawls of three or fewer traps deployed in the EEZ must be attached to and marked with a single buoy.
            (2) Lobster trap trawls consisting of more than three traps must have a radar reflector and a single flag or pennant on the westernmost end (marking the half compass circle from magnetic south through west, to and including north), while the easternmost end (meaning the half compass circle from magnetic north through east, to and including south) of an American lobster trap trawl must be configured with a radar reflector only. Standard tetrahedral corner radar reflectors of at least 8 inches (20.32 cm) (both in height and width, and made from metal) must be employed. (A copy of a diagram showing a standard tetrahedral corner radar reflector is available upon request to the Office of the Regional Administrator.)
            (3) No American lobster trap trawl shall exceed 1.5 nautical miles (2.78 km) in length, as measured from radar reflector to radar reflector.
            (4) Gear deployment and configuration requirements specified in paragraphs (b)(1) through (b)(3) of this section apply in the following areas:
            (i) Gulf of Maine gear area. Gulf of Maine gear area is defined as all waters of the EEZ north of 42°20′ N. lat. seaward of a line drawn 12 nautical miles (22.2 km) from the baseline of the territorial sea;
            (ii) Georges Bank gear area. Georges Bank gear area is defined as all waters of the EEZ south of 42°20′ N. lat. and east of 70°00′ W. long. or the outer boundary of the territorial sea, whichever lies farther east;
            (iii) Southern New England gear area. Southern New England gear area is defined as all waters of the EEZ west of 70°00′ W. long., east of 71°30′ W. long. at a depth greater than 25 fathoms (45.72 m); and
            (iv) Mid-Atlantic gear area. Mid-Atlantic gear area is defined as all waters of the EEZ, west of 71°30′ W. long. and north of 36°33′ N. lat. at a depth greater than 40 fathoms (73.15 m).
            (c) Escape vents. (1) All American lobster traps deployed or possessed in the EEZ Nearshore Management Area 1 or the EEZ Nearshore Management Area 6 or, deployed or possessed by a person on or from a vessel issued a Federal limited access American lobster permit fishing in or electing to fish in the EEZ Nearshore Management Area 1 or the EEZ Nearshore Management Area 6, must include either of the following escape vents in the parlor section of the trap, located in such a manner that it will not be blocked or obstructed by any portion of the trap, associated gear, or the sea floor in normal use:
            (i) A rectangular portal with an unobstructed opening not less than 115/16 inches (4.92 cm) by 53/4 inches (14.61 cm);
            (ii) Two circular portals with unobstructed openings not less than 27/16 inches (6.19 cm) in diameter.
            (2) All American lobster traps deployed or possessed in the EEZ Nearshore Management Area 2, 4, 5, and the Outer Cape Lobster Management Area, or, deployed or possessed by a person on or from a vessel issued a Federal limited access American lobster permit fishing in or electing to fish in the EEZ Nearshore Management Area 2, 4, 5, and the Outer Cape Lobster Management Area, must include either of the following escape vents in the parlor section of the trap, located in such a manner that it will not be blocked or obstructed by any portion of the trap, associated gear, or the sea floor in normal use:
            (i) A rectangular portal with an unobstructed opening not less than 2 inches (5.08 cm) 53/4 inches (14.61 cm);
            (ii) Two circular portals with unobstructed openings not less than 25/8 inches (6.67 cm) in diameter.
            (3) Effective through June 30, 2010, all American lobster traps deployed or possessed in the EEZ Offshore Management Area 3, or deployed or possessed by a person on or from a vessel issued a Federal limited access American lobster permit fishing in or electing to fish the EEZ Offshore Management Area 3, must include either of the following escape vents in the parlor section of the trap, located in such a manner that it will not be blocked or obstructed by any portion of the trap, associated gear, or the sea floor in normal use:
            (i) A rectangular portal with an unobstructed opening not less than 2 inches (5.08 cm) 53/4 inches (14.61 cm);
            (ii) Two circular portals with unobstructed openings not less than 25/8 inches (6.67 cm) in diameter.
            (4) Effective July 1, 2010, all American lobster traps deployed or possessed in the EEZ Offshore Management Area 3, or deployed or possessed by a person on or from a vessel issued a Federal limited access American lobster permit fishing in or electing to fish in the EEZ Offshore Management Area 3, must include either of the following escape vents in the parlor section of the trap, located in such a manner that it will not be blocked or obstructed by any portion of the trap, associated gear, or the sea floor in normal use:
            (i) A rectangular portal with an unobstructed opening not less than 21/16 inches (5.24 cm) × 53/4 inches (14.61 cm);
            (ii) Two circular portals with unobstructed openings not less than 211/16 inches (6.82 cm) in diameter.
            (5) The Regional Administrator may, at the request of, or after consultation with, the Commission, approve and specify, through a technical amendment of this final rule, any other type of acceptable escape vent that the Regional Administrator finds to be consistent with paragraph (c) of this section.
            (d) Ghost panel. (1) Lobster traps not constructed entirely of wood (excluding heading or parlor twine and the escape vent) must contain a ghost panel located in the outer parlor(s) of the trap and not in the bottom of the trap constructed of, or fastened to the trap with, one of the following untreated materials: Wood lath, cotton, hemp, sisal or jute twine not greater than 3/16 inch (0.48 cm) in diameter, or non-stainless, uncoated ferrous metal not greater than 3/32 inch (0.24 cm) in diameter and covering a rectangular opening not less than 33/4 inches (9.53 cm) by 33/4 inches (9.53 cm). The door of the trap may serve as the ghost panel, if fastened with one of these materials.

            (2) The Regional Administrator may, at the request of, or after consultation with, the Commission, approve and specify, through a technical amendment of this rule, any other design, mechanism, material, or other parameter that serves to create an escape portal not less than 33/4 inches (9.53 cm) by 33/4 inches (9.53 cm).
            (e) Maximum trap size—(1) EEZ Nearshore Management Area maximum trap size. (i) Beginning January 5, 2000, American lobster traps deployed or possessed in the EEZ, or, deployed or possessed by a person on or from a vessel issued a Federal limited access American lobster permit as specified under § 697.4, if deployed or possessed by a person or vessel permitted to fish in any EEZ Nearshore Management Area (Area 1, Outer Cape, Area 2, Area 4, Area 5, or Area 6) and the Area 2/3 Overlap, or only in the Area 2/3 Overlap shall not exceed 25,245 cubic inches (413,690 cubic centimeters) in volume, as measured on the outside portion of the trap, exclusive of the runners;
            (ii) Beginning May 1, 2003, American lobster traps deployed or possessed in the EEZ, or, deployed or possessed by a person on or from a vessel issued a Federal limited access American lobster permit as specified under § 697.4, if deployed or possessed by a person or vessel permitted to fish in any EEZ Nearshore Management Area (Area 1, Outer Cape, Area 2, Area 4, Area 5, or Area 6) and the Area 2/3 Overlap, or only in the Area 2/3 Overlap, shall not exceed 22,950 cubic inches (376,081 cubic centimeters) in volume as measured on the outside portion of the trap, exclusive of the runners.
            (2) EEZ Offshore Management Area maximum trap size. (i) Beginning January 5, 2000, American lobster traps deployed or possessed in the EEZ, or, deployed or possessed by a person on or from a vessel issued a Federal limited access American lobster permit as specified under § 697.4, if deployed or possessed by a person or vessel permitted to fish only in EEZ Offshore Management Area 3 or only in EEZ Offshore Management Area 3 and the Area 2/3 Overlap, shall not exceed 33,110 cubic inches (542,573 cubic centimeters) in volume as measured on the outside portion of the trap, exclusive of the runners;
            (ii) Beginning May 1, 2003, American lobster traps deployed or possessed in the EEZ, or, deployed or possessed by a person on or from a vessel issued a Federal limited access American lobster permit as specified under § 697.4, if deployed or possessed by a person or vessel permitted to fish only in EEZ Offshore Management Area 3 or only in EEZ Offshore Management Area 3 and the Area 2/3 Overlap, shall not exceed 30,100 cubic inches (493,249 cubic centimeters) in volume as measured on the outside portion of the trap, exclusive of the runners.
            (f) Enforcement action. Unidentified, unmarked, unvented, improperly vented American lobster traps, or, beginning May 1, 2000, any untagged American lobster traps, or any lobster traps subject to the requirements and specifications of § 697.21, which fail to meet such requirements and specifications may be seized and disposed of in accordance with the provisions of 15 CFR part 904.
            (g) Exemption. Any vessel issued an Area 5 Trap Waiver permit under § 697.4(p) is exempt from the provisions of this section.
            [64 FR 68248, Dec. 6, 1999, as amended at 66 FR 14502, Mar. 13, 2001; 71 FR 13039, Mar. 14, 2006; 72 FR 56942, Oct. 5, 2007]
          
          
            § 697.22
            Exempted fishing.
            The Regional Administrator or Director may exempt any person or vessel from the requirements of this part for the conduct of exempted fishing beneficial to the management of the American lobster, weakfish, Atlantic red drum, Atlantic striped bass, Atlantic sturgeon, or horseshoe crab resource or fishery, pursuant to the provisions of § 600.745 of this chapter.
            (a) The Regional Administrator or Director may not grant such exemption unless it is determined that the purpose, design, and administration of the exemption is consistent with the objectives of any applicable stock rebuilding program, the provisions of the Atlantic Coastal Act, the Magnuson-Stevens Act, and other applicable law, and that granting the exemption will not:

            (1) Have a detrimental effect on the American lobster, weakfish, Atlantic red drum, Atlantic striped bass, Atlantic sturgeon, or horseshoe crab resource or fishery; or
            (2) Create significant enforcement problems.
            (b) Each vessel participating in any exempted fishing activity is subject to all provisions of this part, except those explicitly relating to the purpose and nature of the exemption. The exemption will be specified in a letter issued by the Regional Administrator or Director to each vessel participating in the exempted activity. This letter must be carried aboard the vessel seeking the benefit of such exemption. Exempted fishing activity shall be authorized pursuant to and consistent with § 600.745 of this chapter.
            (c) The Regional Administrator, or the Director, as appropriate, may authorize a substitute vessel to haul ashore the lobster trap gear of an inoperable or mechanically-impaired federally permitted lobster vessel without having to engage in the exempted fishing process as specified in this section.
            [68 FR 56791, Oct. 2, 2003, as amended at 71 FR 13039, Mar. 14, 2006; 73 FR 58061, Oct. 6, 2008]
          
          
            § 697.23
            Restricted gear areas.
            (a) Resolution of lobster gear conflicts with fisheries managed under the Magnuson-Stevens Act shall be done under provisions of § 648.55 of this chapter.
            (b) Restricted Gear Area I—(1) Duration—(i) Mobile Gear. From October 1 through June 15 of each fishing year, no fishing vessel with mobile gear or person on a fishing vessel with mobile gear may fish, or be, in Restricted Gear Area I, as defined in paragraph (b)(2) of this section, unless transiting only, provided that all mobile gear is on board the vessel while inside the area.
            (ii) Lobster trap gear. From June 16 through September 30 of each fishing year, no fishing vessel with lobster trap gear or person on a fishing vessel with lobster trap gear may fish, and no lobster trap gear may be deployed or remain, in Restricted Gear Area I as defined in paragraph (b)(2) of this section.
            (2) Definition of Restricted Gear Area I. Restricted Gear Area I is defined by straight lines connecting the following points in the order stated:
            
              Inshore Boundary
              
                Point to
                Latitude
                Longitude
              
              
                120
                40°06.4′ N.
                68°35.8′ W.
              
              
                 69
                40°07.9′ N.
                68°36.0′ W.
              
              
                 70
                40°07.2′ N.
                68°38.4′ W.
              
              
                 71
                40°06.9′ N.
                68°46.5′ W.
              
              
                 72
                40°08.7′ N.
                68°49.6′ W.
              
              
                 73
                40°08.1′ N.
                68°51.0′ W.
              
              
                 74
                40°05.7′ N.
                68°52.4′ W.
              
              
                 75
                40°03.6′ N.
                68°57.2′ W.
              
              
                 76
                40°03.65′ N.
                69°00.0′ W.
              
              
                 77
                40°04.35′ N.
                69°00.5′ W.
              
              
                 78
                40°05.2′ N.
                69°00.5′ W.
              
              
                 79
                40°05.3′ N.
                69°01.1′ W.
              
              
                 80
                40°08.9′ N.
                69°01.75′ W.
              
              
                 81
                40°11.0′ N.
                69°03.8′ W.
              
              
                 82
                40°11.6′ N.
                69°05.4′ W.
              
              
                 83
                40°10.25′ N.
                69°04.4′ W.
              
              
                 84
                40°09.75′ N.
                69°04.15′ W.
              
              
                 85
                40°08.45′ N.
                69°03.6′ W.
              
              
                 86
                40°05.65′ N.
                69°03.55′ W.
              
              
                 87
                40°04.1′ N.
                69°03.9′ W.
              
              
                 88
                40°02.65′ N.
                69°05.6′ W.
              
              
                 89
                40°02.00′ N.
                69°08.35′ W.
              
              
                 90
                40°02.65′ N.
                69°11.15′ W.
              
              
                 91
                40°00.05′ N.
                69°14.6′ W.
              
              
                 92
                39°57.8′ N.
                69°20.35′ W.
              
              
                 93
                39°56.65′ N.
                69°24.4′ W.
              
              
                 94
                39°56.1′ N.
                69°26.35′ W.
              
              
                 95
                39°56.55′ N.
                69°34.1′ W.
              
              
                 96
                39°57.85′ N.
                69°35.5′ W.
              
              
                 97
                40°00.65′ N.
                69°36.5′ W.
              
              
                 98
                40°00.9′ N.
                69°37.3′ W.
              
              
                 99
                39°59.15′ N.
                69°37.3′ W.
              
              
                100
                39°58.8′ N.
                69°38.45′ W.
              
              
                102
                39°56.2′ N.
                69°40.2′ W.
              
              
                103
                39°55.75′ N.
                69°41.4′ W.
              
              
                104
                39°56.7′ N.
                69°53.6′ W.
              
              
                105
                39°57.55′ N.
                69°54.05′ W.
              
              
                106
                39°57.4′ N.
                69°55.9′ W.
              
              
                107
                39°56.9′ N.
                69°57.45′ W.
              
              
                108
                39°58.25′ N.
                70°03.0′ W.
              
              
                110
                39°59.2′ N.
                70°04.9′ W.
              
              
                111
                40°00.7′ N.
                70°08.7′ W.
              
              
                112
                40°03.75′ N.
                70°10.15′ W.
              
              
                115
                40°05.2′ N.
                70°10.9′ W.
              
              
                116
                40°02.45′ N.
                70°14.1′ W.
              
              
                119
                40°02.75′ N.
                70°16.1′ W.
              
              
                to 181
                39°59.3′ N.
                70°14.0′ W.
              
            
            
              Offshore Boundary
              
                Point to
                Latitude
                Longitude
              
              
                 69
                40°07.9′ N.
                68°36.0′ W.
              
              
                120
                40°06.4′ N.
                68°35.8′ W.
              
              
                121
                40°05.25′ N.
                68°39.3′ W.
              
              
                122
                40°05.4′ N.
                68°44.5′ W.
              
              
                123
                40°06.0′ N.
                68°46.5′ W.
              
              
                124
                40°07.4′ N.
                68°49.6′ W.
              
              
                125
                40°05.55′ N.
                68°49.8′ W.
              
              
                126
                40°03.9′ N.
                68°51.7′ W.
              
              
                127
                40°02.25′ N.
                68°55.4′ W.
              
              
                128
                40°02.6′ N.
                69°00.0′ W.
              
              
                129
                40°02.75′ N.
                69°00.75′ W.
              
              
                130
                40°04.2′ N.
                69°01.75′ W.
              
              
                131
                40°06.15′ N.
                69°01.95′ W.
              
              
                132
                40°07.25′ N.
                69°02.0′ W.
              
              
                133
                40°08.5′ N.
                69°02.25′ W.
              
              
                134
                40°09.2′ N.
                69°02.95′ W.
              
              
                135
                40°09.75′ N.
                69°03.3′ W.
              
              
                136
                40°09.55′ N.
                69°03.85′ W.
              
              
                137
                40°08.4′ N.
                69°03.4′ W.
              
              
                
                138
                40°07.2′ N.
                69°03.3′ W.
              
              
                139
                40°06.0′ N.
                69°03.1′ W.
              
              
                140
                40°05.4′ N.
                69°03.05′ W.
              
              
                141
                40°04.8′ N.
                69°03.05′ W.
              
              
                142
                40°03.55′ N.
                69°03.55′ W.
              
              
                143
                40°01.9′ N.
                69°03.95′ W.
              
              
                144
                40°01.0′ N.
                69°04.4′ W.
              
              
                146
                39°59.9′ N.
                69°06.25′ W.
              
              
                147
                40°00.6′ N.
                69°10.05′ W.
              
              
                148
                39°59.25′ N.
                69°11.15′ W.
              
              
                149
                39°57.45′ N.
                69°16.05′ W.
              
              
                150
                39°56.1′ N.
                69°20.1′ W.
              
              
                151
                39°54.6′ N.
                69°25.65′ W.
              
              
                152
                39°54.65′ N.
                69°26.9′ W.
              
              
                153
                39°54.8′ N.
                69°30.95′ W.
              
              
                154
                39°54.35′ N.
                69°33.4′ W.
              
              
                155
                39°55.0′ N.
                69°34.9′ W.
              
              
                156
                39°56.55′ N.
                69°36.0′ W.
              
              
                157
                39°57.95′ N.
                69°36.45′ W.
              
              
                158
                39°58.75′ N.
                69°36.3′ W.
              
              
                159
                39°58.8′ N.
                69°36.95′ W.
              
              
                160
                39°57.95′ N.
                69°38.1′ W.
              
              
                161
                39°54.5′ N.
                69°38.25′ W.
              
              
                162
                39°53.6′ N.
                69°46.5′ W.
              
              
                163
                39°54.7′ N.
                69°50.0′ W.
              
              
                164
                39°55.25′ N.
                69°51.4′ W.
              
              
                165
                39°55.2′ N.
                69°53.1′ W.
              
              
                166
                39°54.85′ N.
                69°53.9′ W.
              
              
                167
                39°55.7′ N.
                69°54.9′ W.
              
              
                168
                39°56.15′ N.
                69°55.35′ W.
              
              
                169
                39°56.05′ N.
                69°56.25′ W.
              
              
                170
                39°55.3′ N.
                69°57.1′ W.
              
              
                171
                39°54.8′ N.
                69°58.6′ W.
              
              
                172
                39°56.05′ N.
                70°00.65′ W.
              
              
                173
                39°55.3′ N.
                70°02.95′ W.
              
              
                174
                39°56.9′ N.
                70°11.3′ W.
              
              
                175
                39°58.9′ N.
                70°11.5′ W.
              
              
                176
                39°59.6′ N.
                70°11.1′ W.
              
              
                177
                40°01.35′ N.
                70°11.2′ W.
              
              
                178
                40°02.6′ N.
                70°12.0′ W.
              
              
                179
                40°00.4′ N.
                70°12.3′ W.
              
              
                180
                39°59.7′ N.
                70°13.05′ W.
              
              
                181
                39°59.3′ N.
                70°14.0′ W. to
              
              
                119
                40°02.75′ N.
                70°16.1′ W.
              
            
            (c) Restricted Gear Area II—(1) Duration—(i) Mobile Gear. From November 27 through June 15 of each fishing year, no fishing vessel with mobile gear or person on a fishing vessel with mobile gear may fish, or be, in Restricted Gear Area II (as defined in paragraph (c)(2) of this section) unless transiting only, provided that all mobile gear is on board the vessel while inside the area.
            (ii) Lobster trap gear. From June 16 through November 26 of each fishing year, no fishing vessel with lobster trap gear or person on a fishing vessel with lobster trap gear may fish, and no lobster trap gear may be deployed or remain, in Restricted Gear Area II as defined in paragraph (c)(2) of this section.
            (2) Definition of Restricted Gear Area II. Restricted Gear Area II is defined by straight lines connecting the following points in the order stated:
            
              Inshore Boundary
              
                Point to
                Latitude
                Longitude
              
              
                 1
                39°59.3′ N.
                70°14.0′ W.
              
              
                49
                40°02.75′ N.
                70°16.1′ W.
              
              
                50
                40°00.7′ N.
                70°18.6′ W.
              
              
                51
                39°59.8′ N.
                70°21.75′ W.
              
              
                52
                39°59.75′ N.
                70°25.5′ W.
              
              
                53
                40°03.85′ N.
                70°28.75′ W.
              
              
                54
                40°00.55′ N.
                70°32.1′ W.
              
              
                55
                39°59.15′ N.
                70°34.45′ W.
              
              
                56
                39°58.9′ N.
                70°38.65′ W.
              
              
                57
                40°00.1′ N.
                70°45.1′ W.
              
              
                58
                40°00.5′ N.
                70°57.6′ W.
              
              
                59
                40°02.0′ N.
                71°01.3′ W.
              
              
                60
                39°59.3′ N.
                71°18.4′ W.
              
              
                61
                40°00.7′ N.
                71°19.8′ W.
              
              
                62
                39°57.5′ N.
                71°20.6′ W.
              
              
                63
                39°53.1′ N.
                71°36.1′ W.
              
              
                64
                39°52.6′ N.
                71°40.35′ W.
              
              
                65
                39°53.1′ N.
                71°42.7 W.
              
              
                66
                39°46.95′ N.
                71°49.0′ W.
              
              
                67
                39°41.15′ N.
                71°57.1′ W.
              
              
                68
                39°35.45′ N.
                72°02.0′ W.
              
              
                69
                39°32.65′ N.
                72°06.1′ W.
              
              
                70
                39°29.75′ N.
                72°09.8′ W.
              
              
                to 48
                39°29.0′ N.
                72°09.25′ W.
              
            
            
              Offshore Boundary
              
                Point to
                Latitude
                Longitude
              
              
                49
                40°02.75′ N.
                70°16.1′ W.
              
              
                 1
                39°59.3′ N.
                70°14.0′ W.
              
              
                 2
                39°58.85′ N.
                70°15.2′ W.
              
              
                 3
                39°59.3′ N.
                70°18.4′ W.
              
              
                 4
                39°58.1′ N.
                70°19.4′ W.
              
              
                 5
                39°57.0′ N.
                70°19.85′ W.
              
              
                 6
                39°57.55′ N.
                70°21.25′ W.
              
              
                 7
                39°57.5′ N.
                70°22.8′ W.
              
              
                 8
                39°57.1′ N.
                70°25.4′ W.
              
              
                 9
                39°57.65′ N.
                70°27.05′ W.
              
              
                10
                39°58.58′ N.
                70°27.7′ W.
              
              
                11
                40°00.65′ N.
                70°28.8′ W.
              
              
                12
                40°02.2′ N.
                70°29.15′ W.
              
              
                13
                40°01.0′ N.
                70°30.2′ W.
              
              
                14
                39°58.58′ N.
                70°31.85′ W.
              
              
                15
                39°57.05′ N.
                70°34.35′ W.
              
              
                16
                39°56.42′ N.
                70°36.8′ W.
              
              
                21
                39°58.15′ N.
                70°48.0′ W.
              
              
                24
                39°58.3′ N.
                70°51.1′ W.
              
              
                25
                39°58.1′ N.
                70°52.25′ W.
              
              
                26
                39°58.05′ N.
                70°53.55′ W.
              
              
                27
                39°58.4′ N.
                70°59.6′ W.
              
              
                28
                39°59.8′ N.
                71°01.05′ W.
              
              
                29
                39°58.2′ N.
                71°05.85′ W.
              
              
                30
                39°57.45′ N.
                71°12.15′ W.
              
              
                31
                39°57.2′ N.
                71°15.0′ W.
              
              
                32
                39°56.3′ N.
                71°18.95′ W.
              
              
                33
                39°51.4′ N.
                71°36.1′ W.
              
              
                34
                39°51.75′ N.
                71°41.5′ W.
              
              
                35
                39°50.05′ N.
                71°42.5′ W.
              
              
                36
                39°50.0′ N.
                71°45.0′ W.
              
              
                37
                39°48.95′ N.
                71°46.05′ W.
              
              
                38
                39°46.6′ N.
                71°46.1′ W.
              
              
                39
                39°43.5′ N.
                71°49.4′ W.
              
              
                40
                39°41.3′ N.
                71°55.0′ W.
              
              
                41
                39°39.0′ N.
                71°55.6′ W.
              
              
                42
                39°36.72′ N.
                71°58.25′ W.
              
              
                43
                39°35.15′ N.
                71°58.55′ W.
              
              
                44
                39°34.5′ N.
                72°00.75′ W.
              
              
                
                45
                39°32.2′ N.
                72°02.25′ W.
              
              
                46
                39°32.15′ N.
                72°04.1′ W.
              
              
                47
                39°28.5′ N.
                72°06.5′ W.
              
              
                48
                39°29.0′ N.
                72°09.25′ W.
              
              
                to 70
                39°29.75′ N.
                72°09.8′ W.
              
            
            (d) Restricted Gear Area III—(1) Duration—(i) Mobile Gear. From June 16 through November 26 of each fishing year, no fishing vessel with mobile gear or person on a fishing vessel with mobile gear may fish, or be, in Restricted Gear Area III (as defined in paragraph (d)(2) of this section) unless transiting only, provided that all mobile gear is on board the vessel while inside the area.
            (ii) Lobster trap gear. From January 1 through April 30 of each fishing year, no fishing vessel with lobster trap gear or person on a fishing vessel with lobster trap gear may fish, and no lobster trap gear may be deployed or remain, in Restricted Gear Area III as defined in paragraph (d)(2) of this section.
            (2) Definition of Restricted Gear Area III. Restricted Gear Area III is defined by straight lines connecting the following points in the order stated:
            
              Inshore Boundary
              
                Point to
                Latitude
                Longitude
              
              
                 49
                40°02.75′ N.
                70°16.1′ W.
              
              
                182
                40°05.6′ N.
                70°17.7′ W.
              
              
                183
                40°06.5′ N.
                70°40.05′ W.
              
              
                184
                40°11.05′ N.
                70°45.8′ W.
              
              
                185
                40°12.75′ N.
                70°55.05′ W.
              
              
                186
                40°10.7′ N.
                71°10.25′ W.
              
              
                187
                39°57.9′ N.
                71°28.7′ W.
              
              
                188
                39°55.6′ N.
                71°41.2′ W.
              
              
                189
                39°55.85′ N.
                71°45.0′ W.
              
              
                190
                39°53.75′ N.
                71°52.25′ W.
              
              
                191
                39°47.2′ N.
                72°01.6′ W.
              
              
                192
                39°33.65′ N.
                72°15.0′ W.
              
              
                to 70
                39°29.75′ N.
                72°09.8′ W.
              
            
            
              Offshore Boundary
              
                Point to
                Latitude
                Longitude
              
              
                182
                40°05.6′ N.
                70°17.7′ W.
              
              
                 49
                40°02.75′ N.
                70°16.1′ W.
              
              
                 50
                40°00.7′ N.
                70°18.6′ W.
              
              
                 51
                39°59.8′ N.
                70°21.75′ W.
              
              
                 52
                39°59.75′ N.
                70°25.5′ W.
              
              
                 53
                40°03.85′ N.
                70°28.75′ W.
              
              
                 54
                40°00.55′ N.
                70°32.1′ W.
              
              
                 55
                39°59.15′ N.
                70°34.45′ W.
              
              
                 56
                39°58.9′ N.
                70°38.6′ W.
              
              
                 57
                40°00.1′ N.
                70°45.1′ W.
              
              
                 58
                40°00.5′ N.
                70°57.6′ W.
              
              
                 59
                40°02.0′ N.
                71°01.3′ W.
              
              
                 60
                39°59.3′ N.
                71°18.4′ W.
              
              
                 61
                40°00.7′ N.
                71°19.8′ W.
              
              
                 62
                39°57.5′ N.
                71°20.6′ W.
              
              
                 63
                39°53.1′ N.
                71°36.1′ W.
              
              
                 64
                39°52.6′ N.
                71°40.35′ W.
              
              
                 65
                39°53.1′ N.
                71°42.7′ W.
              
              
                 66
                39°46.95′ N.
                71°49.0′ W.
              
              
                 67
                39°41.15′ N.
                71°57.1′ W.
              
              
                 68
                39°35.45′ N.
                72°02.0 W.
              
              
                 69
                39°32.65′ N.
                72°06.1′ W.
              
              
                 70
                39°29.75′ N.
                72°09.8′ W.
              
              
                to 192
                39°33.65′ N.
                72°15.0′ W.
              
            
            (e) Restricted Gear Area IV—(1) Duration for Mobile Gear. From June 16 through September 30 of each fishing year, no fishing vessel with mobile gear or person on a fishing vessel with mobile gear may fish, or be, in Restricted Gear Area IV (as defined in paragraph (e)(2) of this section) unless transiting only, provided that all mobile gear is on board the vessel while inside the area.
            (2) Definition of Restricted Gear Area IV. Restricted Gear Area IV is defined by straight lines connecting the following points in the order stated:
            
              Inshore Boundary
              
                Point
                Latitude
                Longitude
              
              
                193
                40°13.60′ N.
                68°40.60′ W.
              
              
                194
                40°11.60′ N.
                68°53.00′ W.
              
              
                195
                40°14.00′ N.
                69°04.70′ W.
              
              
                196
                40°14.30′ N.
                69°05.80′ W.
              
              
                197
                40°05.50′ N.
                69°09.00′ W.
              
              
                198
                39°57.30′ N.
                69°25.10′ W.
              
              
                199
                40°00.40′ N.
                69°35.20′ W.
              
              
                200
                40°01.70′ N.
                69°35.40′ W.
              
              
                201
                40°01.70′ N.
                69°37.40′ W.
              
              
                202
                40°00.50′ N.
                69°38.80′ W.
              
              
                203
                40°01.30′ N.
                69°45.00′ W.
              
              
                204
                40°02.10′ N.
                70°45.00′ W.
              
              
                205
                40°07.60′ N.
                70°04.50′ W.
              
              
                206
                40°07.80′ N.
                70°09.20′ W.
              
              
                to 119
                40°02.75′ N.
                70°16.1′ W.
              
            
            
              Offshore Boundary
              
                Point to
                Latitude
                Longitude
              
              
                193
                40°13.60′ N.
                68°40.60′ W.
              
              
                 69
                40°07.90′ N.
                68°36.00′ W.
              
              
                 70
                40°07.20′ N.
                68°38.40′ W.
              
              
                 71
                40°06.90′ N.
                68°46.50′ W.
              
              
                 72
                40°08.70′ N.
                68°49.60′ W.
              
              
                 73
                40°08.10′ N.
                68°51.00′ W.
              
              
                 74
                40°05.70′ N.
                68°52.40′ W.
              
              
                 75
                40°03.60′ N.
                68°57.20′ W.
              
              
                 76
                40°03.65′ N.
                69°00.00′ W.
              
              
                 77
                40°04.35′ N.
                69°00.50′ W.
              
              
                 78
                40°05.20′ N.
                69°00.50′ W.
              
              
                 79
                40°05.30′ N.
                69°01.10′ W.
              
              
                 80
                40°08.90′ N.
                69°01.75′ W.
              
              
                 81
                40°11.00′ N.
                69°03.80′ W.
              
              
                
                 82
                40°11.60′ N.
                69°05.40′ W.
              
              
                 83
                40°10.25′ N.
                69°04.40′ W.
              
              
                 84
                40°09.75′ N.
                69°04.15′ W.
              
              
                 85
                40°08.45′ N.
                69°03.60′ W.
              
              
                 86
                40°05.65′ N.
                69°03.55′ W.
              
              
                 87
                40°04.10′ N.
                69°03.90′ W.
              
              
                 88
                40°02.65′ N.
                69°05.60′ W.
              
              
                 89
                40°02.00′ N.
                69°08.35′ W.
              
              
                 90
                40°02.65′ N.
                69°11.15′ W.
              
              
                 91
                40°00.05′ N.
                69°14.60′ W.
              
              
                 92
                39°57.80′ N.
                69°20.35′ W.
              
              
                 93
                39°56.75′ N.
                69°24.40′ W.
              
              
                 94
                39°56.50′ N.
                69°26.35′ W.
              
              
                 95
                39°56.80′ N.
                69°34.10′ W.
              
              
                 96
                39°57.85′ N.
                69°35.05′ W.
              
              
                 97
                40°00.65′ N.
                69°36.50′ W.
              
              
                 98
                40°00.90′ N.
                69°37.30′ W.
              
              
                 99
                39°59.15 N.
                69°37.30′ W.
              
              
                100
                39°58.80′ N.
                69°38.45′ W.
              
              
                102
                39°56.20′ N.
                69°40.20′ W.
              
              
                103
                39°55.75′ N.
                69°41.40′ W.
              
              
                104
                39°56.70′ N.
                69°53.60′ W.
              
              
                105
                39°57.55′ N.
                69°54.05′ W.
              
              
                106
                39°57.40′ N.
                69°55.90′ W.
              
              
                107
                39°56.90′ N.
                69°57.45′ W.
              
              
                108
                39°58.25′ N.
                70°03.00′ W.
              
              
                110
                39°59.20′ N.
                70°04.90′ W.
              
              
                111
                40°00.70′ N.
                70°08.70′ W.
              
              
                112
                40°03.75′ N.
                70°10.15′ W.
              
              
                115
                40°05.20′ N.
                70°10.90′ W.
              
              
                116
                40°02.45′ N.
                70°14.1′ W.
              
              
                119
                40°02.75′ N.
                70°16.1′ W.
              
              
                to 206
                40°07.80′ N.
                70°09.20′ W.
              
            
            (f) Carl N. Shuster Jr. Horseshoe Crab Reserve. (1) No vessel or person may fish for horseshoe crabs in the area known as the Carl N. Shuster Jr. Horseshoe Crab Reserve bounded as follows:
            (i) On the north by a straight line connecting points 39°14.6′ N. lat., 74°30.9′ W. long. (3 nm off of Peck Beach, NJ) and 39°14.6′ N lat., 74°22.5′ W. long.
            (ii) On the east by a straight line connecting points 39°14.6′ N. lat., 74°22.5′ W. long. and 38°22.0′ N. lat., 74°22.5′ W. long.
            (iii) On the south by a straight line connecting points 38°22.0′ N. lat., 74°22.5′ W. long. and 38°22.0′ N. lat., 75°00.4′ W. long. (3 nm off of Ocean City, MD).
            (iv) On the west by the outermost boundary of state waters.
            (2) No vessel or person on a vessel with a trawl or dredge may possess horseshoe crabs in the area described in paragraph (f)(1) of this section.
            (3) Horseshoe crabs caught in the area described in paragraph (f)(1) of this section must be returned immediately to the water without further harm.
            [64 FR 68248, Dec. 6, 1999, as amended at 66 FR 8911, Feb. 5, 2001]
          
          
            § 697.24
            Exempted waters for Maine State American lobster permits.
            A person or vessel holding a valid permit or license issued by the State of Maine that lawfully permits that person to engage in commercial fishing for American lobster may, with the approval of the State of Maine, engage in commercial fishing for American lobsters in the following areas designated as EEZ, if such fishing is conducted in such waters in accordance with all other applicable Federal and State regulations:
            (a) West of Monhegan Island in the area located north of the line 43.5 deg.42′08″ N. lat., 69.5 deg.34′18″ W. long., and 43.5 deg.42′15″ N. lat., 69.5 deg.19′18″ W. long.
            (b) East of Monhegan Island in the area located west of the line 43.5 deg.44′00″ N. lat., 69.5 deg.15′05″ W. long., and 43.5 deg.48′10″ N. lat., 69.5 deg.08′01″ W. long.
            (c) South of Vinalhaven in the area located west of the line 43.5 deg.521″ N. lat., 68.5 deg.39′54″ W. long., and 43.5 deg.48′10″ N. lat., 67.5 deg.40′33″ W. long.
            (d) South of Boris Bubert Island in the area located north of the line 44.5 deg.19′15″ N. lat, 67.5 deg.49′30″ W. long. and 44.5 deg.23′45″ N. lat., 67.5 deg.40′33″ W. long.
          
          
            § 697.25
            Adjustment to management measures.

            (a) On or before February 15, 2001, and annually on or before February 15, thereafter, NMFS may, after consultation with the Commission, publish a proposed rule to implement additional or different management measures for Federal waters in any of the management areas specified in § 697.18 if it is determined such measures are necessary to achieve or be compatible with ISFMP objectives, or the ISFMP, to be consistent with the national standards of the Magnuson-Stevens Act, or to meet overfishing and rebuilding requirements of the Magnuson-Stevens Act. These management measures may include, but are not limited to, continued reductions of fishing effort or numbers of traps, increases in minimum or decreases in maximum size, increases in the escape vent size, decreases in the lobster trap size, closed areas, closed seasons, landing limits, trip limits and other management area-specific measures as may be identified and recommended by the Commission prior to December 1 of the previous year. After considering public comment, NMFS may publish a final rule to implement any such measures.
            (b) Conservation equivalency measures. The Regional Administrator may consider future recommendations for modifications to Federal regulations based on conservation equivalency for American lobster that are formally submitted to him/her in writing by the ASMFC. These recommendations must, for consideration by the Regional Administrator, contain the following supporting information:
            (1) A description of how Federal regulations should be modified;
            (2) An explanation of how the recommended measure(s) would achieve a level of conservation benefits for the resource equivalent to the applicable Federal regulations;
            (3) An explanation of how Federal implementation of the conservation equivalent measure(s) would achieve ISFMP objectives, be consistent with the Magnuson-Stevens Act national standards, and be compatible with the effective implementation of the ISFMP; and
            (4) A detailed analysis of the biological, economic, and social impacts of the recommended conservation equivalent measure(s). After considering the recommendation and the necessary supporting information, NMFS may issue a proposed rule to implement the conservation equivalent measures. After considering public comment, NMFS may issue a final rule to implement such measures.
            (c) At any other time, NMFS may publish a proposed rule, after consultation with the Commission, to implement any additional or different management measures in order to achieve ISFMP objectives or be compatible with Commission measures or recommendations or to be consistent with the national standards of the Magnuson-Stevens Act, or to meet overfishing and rebuilding requirements of the Magnuson-Stevens Act. After considering public comments, NMFS may publish a final rule to implement any such measures.
            (d) Notwithstanding other provisions of this part, NMFS may publish any additional or different management measures as described herein without prior public comment, pursuant to and consistent with 5 U.S.C. 553.
            [64 FR 68248, Dec. 6, 1999, as amended at 68 FR 14931, Mar. 27, 2003]
          
          
            § 697.26
            EEZ Nearshore Management Area 5 Trap Waiver.
            (a) Eligibility. Vessels eligible for limited access lobster permits under § 697.4(a)(1) and limited access black sea bass permits under § 648.4(a)(7)(i) of this chapter may request an Area 5 Trap Waiver Permit, under the procedures described in § 697.4.
            (b) Restrictions. A vessel issued an Area 5 Trap Waiver permit under this section may engage in trap fishing for black sea bass in EEZ Nearshore Management Area 5 and is exempt from the provisions of § 697.19 and § 697.21 if such fishing is conducted in accordance with all other provisions of this section and all other Federal and state laws and regulations applicable to lobster and black sea bass fishing.
            (1) A vessel issued a permit under this section may retain, land and sell an incidental allowance of lobster equal to the non-trap harvest restrictions specified in § 697.17(a).
            (2) A vessel issued a permit under this section may not possess on board or deploy bait or baited traps.
            [66 FR 14502, Mar. 13, 2001]
          
          
            § 697.27
            Trap transferability.
            (a) Federal lobster permit holders may elect to participate in a program that allows them to transfer trap allocation to other participating Federal lobster permit holders, subject to the following conditions:
            (1) Participation requirements. To be eligible to participate in the Federal Trap Transfer Program:

            (i) An individual must possess a valid Federal lobster permit; and
            
            (ii) If the individual is dually permitted with both Federal and state lobster licenses, the individual must agree to synchronize his or her state and Federal allocations in each area for which there is an allocation. This synchronization shall be set at the lower of the state or Federal allocation in each area. This provision does not apply to Areas 1 and 6 as neither area have a Federal trap allocation.
            (iii) Individuals participating in the Lobster Management Area 1 trap fishery may participate in the Trap Transfer Program, but doing so may result in forfeiture of future participation in the Area 1 trap fishery as follows:
            (A) Area 1 fishers may accept, receive, or purchase trap allocations up to their Area 1 trap limit identified in § 697.19 and fish with that allocation both in Area 1 and the other area or areas subject to the restrictive provisions of § 697.3 and § 697.4(a)(7)(v).
            (B) Area 1 fishers with trap allocations in Areas 2, 3, and/or the Outer Cape Area may transfer away or sell any portion of that allocation, but, in so doing, the Area 1 fisher shall forfeit any right to fish in Area 1 with traps in the future.
            (2) Trap allocation transfers. Trap allocation transfers will be allowed subject to the following conditions:
            (i) State/Federal alignment. Participants with dual state and Federal permits may participate in the Trap Transfer Program each year, but their state and Federal trap allocations must be aligned as required in paragraph (a)(1)(ii) of this section at the start and close of each trap transfer period.
            (ii) Eligible traps. Buyers and sellers may only transfer trap allocations from Lobster Management Areas 2, 3, and the Outer Cape Area.
            (iii) Debiting remaining allocation. The permit holder transferring trap allocations shall have his or her remaining Federal trap allocation in all Lobster Conservation Management Areas debited by the total amount of allocation transferred. This provision does not apply to Areas 1 and 6, as neither area have a Federal trap allocation. A seller may not transfer a trap allocation if, after the transfer is debited, the allocation in any remaining Lobster Conservation Management Area would be below zero.
            (iv) Crediting allocations for partial trap transfers. In a partial trap transfer, where the transfer is occurring independent of a Federal lobster permit transfer, the permit holder receiving the transferred allocation shall have his or her allocation credited as follows:
            (A) Trap retirement. All permit holders receiving trap allocation transfers shall retire 10 percent of that transferred allocation from the fishery for conservation. This provision does not pertain to full business transfers where the transfer includes the transfer of a Federal lobster permit and all traps associated with that permit.
            (B) Multi-area trap allocation history. To the extent that transferred trap allocations have been granted access into multiple management areas, the recipient may elect any and all management areas for which the traps have demonstrated history.
            (C) All trap allocation transfers are subject to whatever trap allocation cap exists in the involved lobster management area. No participant may receive a transfer that, when combined with existing allocation, would put that permit holder's trap allocation above the involved trap caps in § 697.19.
            (v) In all allocation transfers, the buyer's and seller's initial allocations shall be calculated as being the allocation that the buyer and seller would otherwise have on the last day of the fishing year.
            (vi) Trap allocations may only be transferred in 10-trap increments.
            (vii) Trap allocation transfers must be approved by the Regional Administrator before becoming effective. The Regional Administrator shall approve a transfer upon a showing by the involved permit holders of the following:

            (A) The proposed transfer is documented in a legible written agreement signed and dated by the involved permit holders. The agreement must identify the amount of allocation being transferred as well as the Federal lobster permit number from which the allocation is being taken and the Federal lobster permit number that is receiving the allocation. If the transfer involves parties who also possess a state lobster license, the parties must identify the state lobster license number and state of issuance.
            (B) That the transferring permit holder has sufficient allocation to transfer and that the permit holder's post-transfer allocation is clear and agreed to. In determining whether seller has sufficient allocation to transfer, the Regional Administrator will calculate the seller's pre-transfer and post-transfer allocations. The pre-transfer allocation shall be the amount of the seller's allocation as it would exist on the last day of the fishing year. The post-transfer allocation shall be the pre-transfer allocation minus the total amount of traps being transferred prior to application of the 10-percent trap retirement set forth in paragraph (a)(2)(iv)(A) of this section.
            (C) That the permit holder receiving the transfer has sufficient room under any applicable trap cap identified in § 697.19 to receive the transferred allocation and that the recipient's post-transfer allocation is clear and agreed to. In determining whether the buyer has sufficient room to receive allocation, the Regional Administrator will calculate the buyer's pre-transfer and post-transfer allocations. The pre-transfer allocation shall be the amount of the buyer's allocation as it would exist on the last day of the fishing year. The post-transfer allocation shall be the pre-transfer allocation plus the total amount of traps being transferred minus 10 percent of the transferred allocation that shall be retired pursuant to the provisions of (a)(2)(iv)(A) of this section.
            (3) Trap transfer period. The timing of the Trap Transfer Program is as follows:
            (i) Federal lobster permit holders must declare their election into the program in writing to the NMFS Permit Office. Electing into the Trap Transfer Program is a one-time declaration, and the permit holder may participate in the program in later years without needing to re-elect into the program year after year. Federal permit holders may elect into the program at any time in any year, but their ability to actively transfer traps will be limited by the timing restrictions identified in paragraphs (a)(3)(ii) and (iii) of this section.
            (ii) All trap transfer requests must be made in writing before September 30 each year, and if approved, will become effective at the start of the next fishing year. The Regional Administrator shall attempt to review, reconcile and notify the transferring parties of the disposition of the requested transfer before December 31 each year. Transfers are not valid until approved by the Regional Administrator.
            (iii) Year 1. Notwithstanding paragraph (a)(3)(ii) of this section, the timing of the first year of the Trap Transfer Program is linked to the completion of the Commission's Trap Tag Database. NMFS will analyze the Trap Tag Database and when NMFS finds that the database is capable of tracking transfers for multiple jurisdictions, then NMFS will file a notice alerting the public of the date of when the Trap Transfer Program will begin.
            (b) [Reserved]
            [79 FR 19026, Apr. 7, 2014]
          
          
            § 697.28
            Atlantic migratory group cobia.
            (a) Fishing year. The fishing year for Atlantic migratory cobia is January 1 through December 31.
            (b) Authorized gear. Subject to the prohibitions on gear/methods in § 697.7, the following are the only fishing gears that may be used for cobia in the EEZ of the Atlantic migratory group—automatic reel, bandit gear, handline, rod and reel, pelagic longline, and spear (including powerheads).
            (c) Size limits. All size limits in this section are minimum size limits. Atlantic migratory group cobia not in compliance with its size limit, as specified in this section, in or from the EEZ, may not be possessed, sold, or purchased. A fish not in compliance with its size limit must be released immediately with a minimum of harm. The operator of a vessel that fishes in the EEZ is responsible for ensuring that fish on board are in compliance with the size limits specified in this section. If a size limit in paragraph (c)(1) or (2) of this section differs from a size limit from an Atlantic state(s), then any vessel operator in the EEZ must comply with the more restrictive requirement or measure when in the waters off that state.
            (1) 33 inches (83.8), fork length, for cobia that are sold (commercial sector).
            (2) 36 inches (91.4 cm), fork length, for cobia that are not sold (recreational sector).
            (d) Landing fish intact. Atlantic migratory group cobia in the EEZ, must be maintained with head and fins intact. Such fish may be eviscerated, gilled, and scaled, but must otherwise be maintained in a whole condition. The operator of a vessel that fishes in the EEZ is responsible for ensuring that fish on that vessel in the EEZ are maintained intact and, if taken from the EEZ, are maintained intact through offloading ashore, as specified in this section.
            (e) Bag and possession limits. If a bag and/or possession limit in paragraph (e)(1) or (2) of this section differs from a bag and/or possession limit from an Atlantic state(s), then any vessel operator in the EEZ must comply with the more restrictive requirement or measure when in the waters off that state.
            (1) Recreational bag and possession limits. Atlantic migratory group cobia that are not sold (recreational sector)—1, not to exceed 6 fish per vessel per day.
            (2) Possession limits. A person who is on a trip that spans more than 24 hours may possess no more than two daily bag limits, provided such trip is on a vessel that is operating as a charter vessel or headboat, the vessel has two licensed operators aboard, and each passenger is issued and has in possession a receipt issued on behalf of the vessel that verifies the length of the trip.
            (f) Quotas. All weights are in round and eviscerated weight combined.
            (1) Commercial quota. The following quota applies to persons who fish for cobia and sell their catch—50,000 lb (22,680 kg). If the sum of the cobia landings that are sold, as estimated by the SRD, reach or are projected to reach the quota specified in this paragraph (f)(1), the AA will file a notification with the Office of the Federal Register to prohibit the sale and purchase of cobia for the remainder of the fishing year.
            (2) Restrictions applicable after a quota closure. (i) If the recreational sector for Atlantic migratory group cobia is open, the bag and possession specified in paragraph (e) of this section apply to all harvest or possession in or from the EEZ. If the recreational sector is closed, all applicable harvest or possession in or from the EEZ is prohibited.
            (ii) The sale or purchase of Atlantic migratory group cobia in or from the EEZ during a closure is prohibited. The prohibition on the sale or purchase during a closure does not apply to Atlantic migratory group cobia that were harvested, landed ashore, and sold prior to the effective date of the closure and were held in cold storage by a dealer or processor.
            (g) Commercial trip limits. Commercial trip limits are limits on the amount of Atlantic migratory group cobia that may be possessed on board or landed, purchased, or sold from a vessel per day. A person who fishes in the EEZ may not combine a trip limit specified in this section with any trip or possession limit applicable to state waters. Atlantic migratory group cobia specified in this section taken in the EEZ may not be transferred at sea, regardless of where such transfer takes place, and such species may not be transferred in the EEZ. Commercial trip limits apply as follows—Until the commercial quota specified in paragraph (f)(1) of this section is reached, 2 fish per person, not to exceed 6 fish per vessel.
            [84 FR 4738, Feb. 19, 2019]
          
          
            
            Pt. 697, Table 1
            Table 1 to Part 697—Area 3 Trap Reduction Schedule
            
              
                HISTORIC Trap Allocation
                Column 1
                Year 2006 Trap Allocation
                Column 2
                Year 1 - 5% Trap Reduction Effective November 2007
                Column 3
                Year 2 - 5% Trap Reduction Effective July 1, 2008
                Column 4
                Year 3- 2.5% Trap Reduction Effective July 1, 2009
                Column 5
                Year 4 - 2.5% Trap Reduction Effective July 1, 2010
                Column 6
              
              
                200
                200
                190
                181
                176
                172
              
              
                240
                240
                228
                217
                211
                206
              
              
                250
                250
                238
                226
                220
                214
              
              
                264
                264
                251
                238
                232
                226
              
              
                300
                300
                285
                271
                264
                257
              
              
                320
                320
                304
                289
                282
                275
              
              
                325
                325
                309
                293
                286
                279
              
              
                360
                360
                342
                325
                317
                309
              
              
                370
                370
                352
                334
                326
                317
              
              
                400
                400
                380
                361
                352
                343
              
              
                450
                450
                428
                406
                396
                386
              
              
                480
                480
                456
                433
                422
                412
              
              
                500
                500
                475
                451
                440
                429
              
              
                590
                590
                561
                532
                519
                506
              
              
                600
                600
                570
                542
                528
                515
              
              
                700
                700
                665
                632
                616
                601
              
              
                720
                720
                684
                650
                634
                618
              
              
                768
                768
                730
                693
                676
                659
              
              
                800
                800
                760
                722
                704
                686
              
              
                883
                883
                839
                797
                777
                758
              
              
                900
                900
                855
                812
                792
                772
              
              
                930
                930
                884
                839
                818
                798
              
              
                1000
                1000
                950
                903
                880
                858
              
              
                1004
                1004
                954
                906
                883
                861
              
              
                1020
                1020
                969
                921
                898
                875
              
              
                1100
                1100
                1045
                993
                968
                944
              
              
                1150
                1150
                1093
                1038
                1012
                987
              
              
                1170
                1170
                1112
                1056
                1030
                1004
              
              
                1200-1299
                1200
                1140
                1083
                1056
                1030
              
              
                1300-1399
                1200
                1140
                1083
                1056
                1030
              
              
                1400-1499
                1200
                1140
                1083
                1056
                1030
              
              
                1500-1599
                1276
                1212
                1152
                1123
                1095
              
              
                1600-1699
                1352
                1284
                1220
                1190
                1160
              
              
                1700-1799
                1417
                1346
                1279
                1247
                1216
              
              
                1800-1899
                1482
                1408
                1338
                1304
                1271
              
              
                
                1900-1999
                1549
                1472
                1398
                1363
                1329
              
              
                2000-2099
                1616
                1535
                1458
                1422
                1386
              
              
                2100-2199
                1674
                1590
                1511
                1473
                1436
              
              
                2200-2299
                1732
                1645
                1563
                1524
                1486
              
              
                2300-2399
                1789
                1700
                1615
                1574
                1535
              
              
                2400-2499
                1845
                1845
                1753
                1623
                1583
              
              
                2500-2599
                1897
                1802
                1712
                1669
                1628
              
              
                2600-2699
                1949
                1852
                1759
                1715
                1672
              
              
                2700-2799
                2000
                1900
                1805
                1760
                1716
              
              
                2800-2899
                2050
                1948
                1850
                1804
                1759
              
              
                2900-2999
                2100
                1995
                1895
                1848
                1802
              
              
                3000-3099
                2150
                2043
                1940
                1892
                1845
              
              
                3100-3199
                2209
                2099
                1994
                1944
                1895
              
              
                >3199
                2267
                2154
                2046
                1995
                1945
              
            
            [72 FR 56943, Oct. 5, 2007]
          
        
      
      
        PARTS 698-699 [RESERVED]
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of October 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII

        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
        
        L
        Rural Business-Cooperative Service, Rural Housing Service, and Rural Utilities Service, Department of Agriculture (Parts 5001—5099)
      
      
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII
        Financial Stability Oversight Council (Parts 1300—1399)
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII

        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI
        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        
        Title 23—Highways
        I
        Federal Highway Administration, Department of Transportation (Parts 1—999)
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of October 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Benefits Review Board
      20, VII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Benefits Review Board
      20, VII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment Standards Administration
      20, VI
      Employment and Training Administration
      20, V
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      50 CFR (10-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        50 CFR
        80 FR
        Page
        Chapter VI
        660 Fishery management measures
        6662, 7390, 17352, 18781, 19564, 25611, 36725, 36933, 39716, 43336, 46852, 53015, 57738, 69885
        Temporary regulations
        22926, 31486
        660.2 (c) added
        62500
        660.11 Amended
        12571, 22279, 71980, 77270
        660.12 (e)(6) through (9) revised
        22279
        (a)(15) added
        71980
        (a)(1), (10) and (11) revised
        77270
        660.16 (a) and (c) table revised; (d) and (e) added
        22280
        660.17 (b) and (d) removed; (a), (c) and (e) redesignated as new (d), (e) and (f); heading and new (d), (e), (f)(1)(vii), (2), (4), (5), (6), (8)(i)(B), (C), (F), (9)(ii), (11), (12) and (13) revised; new (a), (b), (c) and (g) added
        22280
        660.18 Revised
        22283
        660.19 Added
        22285
        660.21 Added
        71980
        660.40 (c) revised
        12572
        660.50 (f)(2)(ii), (5) and (7) revised; (f)(8) added
        12572
        (f)(4) revised
        27593
        660.55 (c)(1)(i)(A), (B) and (C) revised
        77270
        660.60 (b)(1) added; (c)(1)(i) revised
        12572
        (c)(1)(iv) revised
        22285
        (c)(3)(i) and (d) revised; (e) removed
        77271
        660.72 (f)(199) through (211) redesignated as (f)(200) through (212); new (f)(199) added; (c) and new (f)(207) revised
        12573
        660.73 (a)(123) revised
        12573
        660.74 (l)(80), (81) and (82) removed; (l)(83) through (245) redesignated as (l)(87) through (249); new (l)(80) through (86) added
        12573
        660.10—660.79 (Subpart C) Tables 1a through 1d revised
        12573
        Tables 2a through 2d revised
        12582
        Tables 1a and 1b revised
        27593
        Tables 1a and 1b revised
        67667
        660.100 Amended
        77271
        660.111 Amended
        77271
        660.112 (b)(1)(xiii) removed; (b)(1)(xiv) through (xvii) redesignated as new (b)(1)(xiii) through (xvi); (a)(4), new (b)(1)(xiii), new (xiv), (d)(12), (14) and (15) revised
        22285
        (a)(2), (b)(1)(viii), (ix), (x) and (2)(ii) revised
        77272
        660.113 (c)(4) and (d)(4) revised
        22285
        
        660.130 (d)(1)(i) and (e)(4)(iv) revised
        12590
        (d)(1)(i) revised
        31860
        (a), (c)(3), (4)(i)(A) through (E), (d)(2)(i), (3), (e) introductory text, (4)(i) and (ii) revised; (c)(4)(i)(F) removed; (e)(6) and (7) added
        77272
        660.131 (b)(2)(iii)(C) revised
        19036
        (h) revised
        27600
        (a), (b)(1), (2) introductory text, (i), (ii), (iii) introductory text, (3) introductory text, (ii), (c) introductory text, (4), (d) and (h)(2) revised
        77273
        660.140 (d)(1)(ii)(D) revised
        12590

        (b)(2)(iv), (vi), (viii), (h)(1), (2) introductory text, (i)(B), (ii)(B), (3), (4), (5)(ii)(B)(1), (3), (iii)(D), (iv)(A), (B), (v), (vii)(A)(2) through (5), (ix) introductory text, (xi) through (xv), (6)(i), (iii)(A), (v) through (ix), (i)(2), (3)(ii), (j)(2)(ii), (iii), (iv), (3)(i) and (4) revised; (h)(2)(xi) added
        22285
        (d)(1)(ii)(D) revised
        27600
        (d)(4)(v) revised
        69142
        (k)(1)(iv) revised
        71981
        (a) introductory text, (b)(2)(i), (ii), (iii), (g) and (j)(2)(viii) revised
        77274

        660.150 (b)(1)(ii)(A), (B), (C), (c)(4)(ii), (j)(1)(i), (ii)(A), (iii), (2)(i)(A), (B)(2), (B)(2), (ii) introductory text, (B), (iii), (ix)(A) introductory text, (x) introductory text, (3), (4) and (5) revised; (j)(2)(xi) added; (j)(6) removed
        22290

        660.160 (g)(4) removed; (g)(5) and (6) redesignated as new (g)(4) and (5); (b)(1)(ii) introductory text, (A), (C), (c)(5), (g)(1), (2)(ii)(B), (iii), (ix) introductory text, (3), new (4)(ii), (iii)(A), (E), (iv), (v), (vii), (ix), (xi) through (xvi), new (5)(i), (ii), (iii)(A)(2), (5)(v)(D), (vi), (vii)(A), (viii) and (ix) revised; (g)(2)(xi) added
        22297
        660.100—660.160 (Subpart D) Table 1 (North) and Table 1 (South) revised
        12592, 31860, 50215
        Table 1 (North) and Table 1 (South) revised
        81775
        660.216 (a) through (d), (e)(2), (3)(i) and (f) revised
        22301
        660.230 (c)(2)(i) revised
        12593
        (b)(5) added
        71981
        660.231 (b)(3)(i) revised
        12594
        (b)(3)(iv) revised
        61319
        660.210—660.232 (Subpart E) Table 2 (North) and Table 2 (South) revised
        12594, 50218
        Table 2 (North) and Table 2 (South) revised
        61319, 81777
        660.316 (a) through (d), (e)(2), (3)(i) and (f) revised
        22301
        660.330 (c)(2)(i) and (d)(13)(iii) revised
        12597
        (b)(2)(i) revised
        71981
        660.310—660.333 (Subpart F) Table 3 (North) and Table 3 (South) revised
        12597, 50221
        Table 3 (North) and Table 3 (South) revised
        61322, 81780
        660.360 (c)(1)(i)(D)(1), (2), (3), (iii)(B), (iv)(A), (B), (2)(iii)(A), (D), (E), (3)(i)(A)(2) through (5), (ii)(A)(2), (3), (4), (B), (iii)(A)(2), (3), (4), (B) and (v)(A)(1) through (4) revised
        12601
        (c)(3) introductory text, (i)(A) introductory text, (5) and (v)(A)(4) correctly revised
        61766
        660.405 (a) introductory text revised
        77275
        660.702 Amended
        10394, 46520
        660.705 (l), (o) and (p) revised; (rr) and (ss) revised (OMB number pending in part)
        10395
        Regulation at 80 FR 10395 confirmed in part
        32465
        (e) revised
        46520
        660.708 (a)(1)(iii) removed; (a)(1)(iv) redesignated as new (a)(1)(iii)
        62501
        660.711 (a) removed; (b), (c) and (d) redesignated as new (a), (b) and (c)
        46520
        660.713 (f) and (g) added (OMB number pending in part)
        10395
        Regulation at 80 FR 10395 confirmed in part
        32465
        660.721 Heading, introductory text, (a) introductory text and (b) revised; (e) added
        44891
        665 Fishery management measures
        6663, 31863, 52415, 61767, 68778
        Temporary regulations
        74002
        Policy statement
        75437
        
        665.1 (b) revised
        62501
        665.930 Revised
        15695
        665.931 (a), (c) and (d) revised
        15695
        665.932 Amended
        15695
        679 Temporary regulations
        188, 192, 2326, 3496, 3916, 5050, 5692, 5992, 6663, 7979, 8249, 8816, 9398, 11332, 11918, 12781, 13500, 13788, 15695, 16996, 18553, 18554, 18782, 22655, 22656, 23241, 23735, 24223, 25967, 32866, 36250, 38017, 43337, 46520, 48467, 51757, 51758, 51961, 52204, 52673, 54253, 54254, 54255, 54440, 54737, 55562, 57105, 58220, 59075
        Temporary regulations
        59075, 60073, 60807, 62502, 63930, 65663, 65971, 66839, 67346, 68267, 70717, 75843, 76249, 76250, 77275, 78675, 80290
        Fishery management measures
        1378, 10250, 11919, 13787, 25625
        679.2 Amended
        11908
        679.5 (a)(3) introductory text, (c)(3)(vi)(F) and (4)(vi)(E) revised
        11908
        679.7 (a)(18) revised
        80702
        679.20 (i) revised
        11908
        (f)(2) revised
        80702
        679.21 (i)(2)(iii) and (7)(i) revised; (i)(8) added; eff. in part 8-10-15 through 12-31-15
        47870
        679.22 (a)(4) revised
        199
        (i) added
        11908
        679.28 (f)(6)(i) revised
        80702
        679.81 (h)(4)(i) and (5) introductory text revised
        80703
        679 Tables 2c and 2d revised
        11909
        Table 3 revised
        11910
        Table 10 revised
        11914
        Table 11 revised
        11917
        Table 2a revised
        80703
        Table 10 revised
        80705
        Table 30 revised
        80708
        680.4 (f)(1) and (n)(1)(i) revised; (q) added
        15896
        680.5 (m)(2) and (3) revised
        15897
        680.21 (b)(1), (2) introductory text and (d)(1) revised
        15897
        680.22 (e) heading, introductory text and (1) revised
        28545
        680.40 (g) and (h)(1) revised; (m) added
        15897
        680.41 (b)(1), (c)(1)(vii), (viii), (2)(ii)(C) and (e)(3) revised
        15898
        680.43 Revised
        15899
        680 Table 10 added
        28545
        697 Policy statement
        32487
        697.2 (a) amended
        2033
        697.7 (c)(1)(xxx) and (3)(iii) revised
        2033
        (c)(1)(xxx)(B) revised
        69622
        697.19 (b) through (k) revised; (l) added; eff. 4-30-16
        2035
        697.20 (a)(5) through (8), (b)(5), (6), (d)(1), (2), (g)(3) and (4) revised; (b)(7), (8) and (g)(5) through (8) removed
        2036
      
      
        2016
        50 CFR
        81 FR
        Page
        Chapter VI
        660 Fishery management measures
        183, 8857, 26157, 36184, 41251, 57489
        Temporary regulations
        35653
        Actions on petitions
        39213
        Fishery management measures
        74309, 87845
        660.1 (a) revised
        19057
        660.2 (c) revised
        51138
        660.4 Added
        36807
        660.5—660.6 (Subpart B) Added
        19057
        660.11 Amended
        36807, 84425
        660.12 (a)(14) revised
        36807
        (a)(6) revised
        84425

        660.13 (d) introductory text, (5)(ii), (iii) and (iv)(A)(24) revised
        84425
        660.15 (a), (b) and (c) revised; (e) added
        27008
        (a) and (d) revised
        84426

        660.25 (b)(3)(iv)(B) removed; (b)(3)(iv)(C) and (4)(iv) through (ix) redesignated as new (b)(3)(iv)(B) and (4)(v) through (x); (b)(1)(v), new (3)(iv)(B)(3), (4), (v), (4) introductory text, (i)(D), (iii), new (v)(A), (B), (vi)(A), (B) and (vii)(A) and (6) revised; new (b)(3)(iv)(C) and new (4)(iv) added
        84426
        660.50 (f)(4) revised
        30208
        (b), (c), (e)(4) and (g)(11) revised
        36807
        660.55 (f) introductory text, (h)(1) and (2) revised
        84428

        660.60 (h)(7) introductory text, (i) introductory text, (ii)(A), (B)(1) introductory text and (2) revised; (h)(7)(ii)(B)(3) and (iii) added
        84429
        660.10—660.79 (Subpart C) Tables 2a and 2b revised
        30208
        
        Table 2b revised
        60290
        Table 2 (North), Table 3 (North) and Table 3 (South) revised
        60291
        660.112 (d)(16) and (e)(10) added
        19058
        (c)(5) and (6) added
        27010
        (c)(2) revised
        36808
        (a)(3)(i) and (ii) revised; (b)(1)(xii)(B) removed; (b)(1)(xii)(C) redesignated as new (b)(1)(xii)(B)
        84429
        660.113 (c)(2) and (d)(2) revised
        27010

        (b)(4)(ii)(B) and (C) removed; (b)(4)(ii)(D), (E) and (F) redesignated as new (b)(4)(ii)(B), (C) and (D); (a)(2), (b)(4)(ii)(A), new (C)(5) introductory text, (6), (iii) and (v) revised
        84430
        660.114 (b) amended
        84430
        660.140 (d)(1)(ii)(D) revised
        30214
        660.150 (b)(1)(ii) introductory text, (A) and (C) revised
        27011
        660.160 (b)(1)(ii) introductory text, (A) and (C) revised
        27011
        660.212 (a)(2), (b), (d)(1) and (2) revised; (a)(3), (4) and (5) added
        84430
        660.213 (d)(1) revised; (e) added
        84430
        660.231 (b)(3)(iv) revised
        17096
        (a), (b)(1), (2), (3) and (4) introductory text revised
        84432
        660.232 Revised
        84432
        660.210—660.232 (Subpart E) Table 2 (North) and Table 2 (South) revised
        41869
        660.310—660.333 (Subpart F) Table 3 (North) and Table 3 (South) revised
        41873
        660.312 (b) and (c) redesignated as (c) and (d); (a)(3), (4), (5) and new (b) added
        84433
        660.313 Revised
        84433
        660.518 (a) and (b) revised
        36808
        660.706 (a), (c), (d), (f) and (h) revised
        36808
        665 Policy statement
        2761, 64356
        Temporary regulations
        83715
        Fishery management measures
        20259, 63145, 85162
        665.402 (b) and (c) revised; eff. 10-7-16
        61626
        665.403 (b) removed
        61626
        665.405 (e) and (g) revised; (g) and (h) removed
        61626
        665.442 (a)(1) revised
        61626
        665.818 Revised
        5626
        679 Temporary regulations
        184, 188, 4594, 5054, 5627, 5628, 6459, 6460, 8418, 8859, 9121, 9787, 11452, 12829, 13288, 13289, 14017, 14988, 14989, 15650, 16096, 16097, 17096, 17617, 19058, 19059, 19931, 21482, 21756, 25618, 26745, 28032, 30215, 33151, 34915, 36808, 38111, 41253, 45423, 48722, 50404, 50405, 51379, 51380, 52367, 52779, 57491, 57806, 57807, 60295, 60648, 61142, 61143, 62833, 63716, 64782, 64784, 65305, 67215
        Temporary regulations
        68369, 69442, 69443, 69445, 71641, 71642, 72009, 72739, 72740, 74313, 75345, 75740, 76530, 76875, 80006, 80610, 83716, 86288, 95062, 95063
        Fishery management measures
        14740, 14773
        679.2 Amended
        165, 17410, 17411, 24730, 37547
        Amended
        70605, 70607, 84456, 95453

        679.4 (k)(1)(ii)(A) and (D) removed; (k)(1)(ii)(B), (C) and (D)(1) redesignated as new (k)(1)(ii)(A), (B) and (C); new (k)(1)(ii)(A) and (C) revised
        24517
        (k)(2)(iv) and (v) amended; (k)(2)(vi) added
        26744
        679.5 (u) added
        166
        (e)(13) added
        17410
        (e)(10)(iv)(B) amended
        17411
        (m) added
        26744
        (h)(1) amended; eff. 10-31-16
        67118
        (a)(2)(i), (b), (c)(6)(i), (e)(3)(i), (5)(i)(A)(7) and (5)(iii) revised; (c)(6)(viii)(E) and (d) removed; (e)(14) added
        70605
        (a)(2)(ii), (3)(ii), (iii), (c)(1)(vi)(B)(4), (3)(ii)(A)(3), (viii), (x), (4)(ii)(A)(3), (viii), (x), (6)(ii)(A), (vi) introductory text, (A), (B), (C), (F), (H), (vii), (viii)(A), (e)(3)(viii), (5)(i) introductory text, (A)(6), (C)(1), (6)(i) introductory text, (B)(1), (iii), (f)(1)(v), (5)(ii) and (p)(1) amended
        70607
        (a)(4)(i), (c)(2)(iii)(A), (3)(i)(B), (ii)(A)(1), (B)(1), (iv)(A)(2), (B)(2), (v)(G), (l)(1)(iii)(F) and (G) revised; (c)(1)(vi)(B) table amended; (l)(1)(iii)(H) and (I) added
        95453
        679.7 (c)(6), (d)(8), (k)(9), (l)(6), (o)(4)(vii) and (9) added
        167
        
        (a)(12), (k)(1)(v) and (4)(iii) revised
        24730
        (d)(9) and (10) added
        26744
        (d)(5)(ii)(B), (C)(5) and (k)(8) heading revised; (k)(8)(iv) redesignated as (k)(8)(v); new (k)(8)(iv) added
        37547
        (b)(8) revised; eff. 10-12-16
        62665
        (a)(11) revised
        70605
        (d)(4)(i)(C) amended
        70607
        (a)(6) introductory text, (i), (13) introductory text, (ii) introductory text and (iv) revised; (f)(17) through (25) added
        95455
        679.20 (d)(2) amended
        24733
        (a)(5)(i)(B)(1) revised
        37548
        (a)(7)(viii) added
        84456
        (a)(4)(i), (ii) heading and (A) revised
        95455

        679.21 (b) redesignated as (a); new (b) added; new (a)(4), (e) heading, (3)(ii) heading, (A), (C), (iv) introductory text, (B)(2) heading, (v), (vi)(A), (B), (6)(i), (ii) and (7)(i) revised; (e)(1)(iv), (2), (3)(i)(A)(2), (4), (5)(iv), (7)(v) and (8) removed
        24730
        (c), (e)(1)(vi), (vii), (viii), (3)(i)(A)(3), (7)(vii), (viii) and (ix) removed; (e) heading, (f) and (g) revised
        37548
        (h) revised; (i) removed; eff. 10-12-16
        62665
        679.22 (a)(10) revised
        37556
        679.23 (f) and (g)(3) amended
        24733
        (g)(2) revised
        95455
        679.24 (c)(2)(ii)(A), (B), (3) and (4) amended
        24733
        (a)(3) and (b)(1)(iii) added; (c)(2)(i)(A), (B) and (3) revised
        95455
        679.25 (a)(2)(ii)(A) amended
        24733
        679.26 (d)(2) amended
        24733
        679.28 (d)(7)(i), (ii) and (iii) revised
        37556
        (d)(9)(ii) amended; eff. 10-31-16
        67118
        679.31 (a)(4) revised
        24733
        679.32 (c)(3)(i)(D) and (ii)(D) amended; (c)(3)(iii) added
        26744
        679.33 Added
        167
        679.42 (b)(1), (2), (k)(1) and (2) revised; (l) added
        95456
        679.45 (a)(4)(ii), (iii) and (iv) revised
        23649
        679.51 (a)(1)(i), (2)(i)(A) and (e)(1)(iii)(B) introductory text revised; (a)(2)(iv)(B) and (v) removed; (a)(3) added
        17410

        Introductory text and (f) removed; (a)(1)(i)(A), (B) and (C) amended; (a)(1)(i)(D) added; (a)(2)(i)(C)(2) revised
        26745
        (e)(1)(iii), (2) introductory text and (iii)(B)(3) revised
        37556
        (a)(2)(i)(C)(2) and (3) revised; (a)(2)(i)(C)(4) and (4) added; eff. 10-31-16
        67118
        (e)(3) amended
        70607
        (a)(1)(i) introductory text and (B) revised
        95457
        679.52 (b)(1)(iii)(B)(2), (2)(i) and (11)(x)(A)(4) amended; eff. 10-31-16
        67118
        679.53 (b)(2)(i) amended; eff. 10-31-16
        67118
        679.55 (a) and (c) revised
        17411
        679.61 (c)(1) revised; (e)(1)(vi) added
        168
        679.64 (a)(3) revised
        24733
        679.66 Added
        168
        679.67 Added
        170
        679.84 (c)(3), (e), (f)(1) and (2) amended; eff. 10-31-16
        67118
        679.91 (b)(4)(vii) and (h)(3)(xiv) revised; (h)(3)(xx) added
        171
        (d)(1) and (3) revised
        24733
        679.93 (c)(3), (6) and (d)(2) amended; eff. 10-31-16
        67118
        679.95 Added
        171
        679 Table 13 revised
        70606
        Table 1b amended
        70607
        Table 15 amended
        95457
        Table 35 revised
        24733
        Table 40 revised
        24734
        Tables 47a through 47d removed
        37556
        680.4 (d)(3), (e)(1) introductory text, (3), (f) heading and (2)(ii) revised; (f)(2)(iv) and (v) redesignated as (f)(2)(v) and (vi); new (f)(2)(iv) added
        1561
        680.5 (g)(3)(iii) removed
        23649
        680.7 (b)(3) revised
        24518
        680.21 (b)(1) revised
        1561
        680.41 (i)(8) and (9) revised
        1561
        (i)(11) added
        24518
        680.42 (b)(7)(ii) suspended; (b)(7)(iii) added; eff. 1-26-16 through 6-30-16
        4212
        
        (b)(7)(ii) introductory text, (A) and (B) revised
        92702
        680.44 (a)(4)(iii) and (iv) revised
        23649
      
      
        2017
        50 CFR
        82 FR
        Page
        Chapter VI
        660 Fishery management measures
        12922, 28785, 29776, 43192, 51166
        Temporary regulations
        19631
        660.11 Amended
        9638
        Revised
        60569
        660.40 Revised
        9638
        660.50 (f)(2)(ii), (3) and (g) revised; (f)(9) added
        9639
        (f)(4) revised
        21321
        660.55 (b) introductory text revised
        9639
        660.60 (c)(1)(i) and (3)(iii) revised; (c)(4) added
        9639
        (h)(5)(ii)(B) introductory text, (2) introductory text, (i), and (ii) revised
        48658
        660.70 (g) through (p) redesignated as (i) through (r); new (g) and (h) added
        9640
        660.71 (e)(140), (141), (142), (143) through (332), (k)(120) through (127) and (128) through (214) redesignated as (e)(141), (142), (143), (147) through (336), (k)(121) through (128) and (130) through (216); new (e)(140), (144), (145), (146), new (k)(120) and (129) added; new (e)(168) and new (k)(128) revised
        9640
        660.72 (a)(107) revised
        9640
        660.73 (h)(248) through (309) redesignated as (h)(252) through (313); new (h)(248) through (251) added
        9640
        660.10—660.79 (Subpart C) Tables 1a through 1d revised
        9641
        Tables 2a through 2d revised
        9649
        Table 1a and Table 1b revised
        21321, 22431, 31499
        660.130 (d)(1)(i) revised
        9658
        660.140 (d)(1)(ii)(D) and (e)(4)(i) revised
        9658
        (d)(1)(ii)(D) table revised
        21326
        (d)(1)(ii)(A)(4) and (9) added; (d)(3)(ii)(B)(2), (4)(v), and (e)(4)(i) revised
        55784
        660.100—660.160 (Subpart D) Table 1 (North) and Table 1 (South) revised
        9659
        660.230 (c)(2)(i) revised
        9662
        660.231 (b)(3)(i) revised
        9662
        (b)(3)(iv) revised
        21950
        660.210—660.232 (Subpart E) Table 2 (North) and Table 2 (South) revised
        9662, 31506, 48658
        660.230 (a) revised
        60569
        660.231 (b)(3)(i) revised
        60569
        660.330 (c)(2)(i) revised
        9662
        (a) revised
        60570
        660.310—660.333 (Subpart F) Table 3 (North) and Table 3 (South) revised
        9665, 22437, 31506, 48662
        660.360 (c)(1) introductory text, (i)(D)(3), (ii), (iv)(A), (B), (2)(i)(A), (B), (iii)(A), (D), (3) introductory text, (i)(A), (1) through (4), (ii)(B), (iii)(A)(1) through (5), (B), (iv) and (v)(A)(1) revised
        9668
        (c)(1) introductory text, (ii) and (iv) revised
        21951
        (c)(3)(i)(A)(1) through (4) revised
        48666
        (c)(3)(i)(B), (C), (ii)(A)(2), and (iv) revised
        60570
        660.508 (e) added
        35688
        665 Fishery management measures
        5429, 18716, 29778, 49143, 57551, 58129
        Lobster harvest guidelines
        7731
        Temporary regulations
        56747
         665.818 (b) removed
        43909
        679 Temporary regulations
        2916, 8821, 8904, 8905, 8906, 9530, 9531, 9975, 10554, 10964, 11158, 11826, 11852, 12423, 12749, 12750, 13072, 13267, 13777, 14479, 15163, 16306, 16540, 16742, 16946, 16947, 18252, 20287, 22441, 23517, 24253, 24880, 31925, 32262, 33024, 35125, 35126, 35910, 36348, 38611, 38612, 39366, 41178, 41358, 41567, 41568, 41899, 42046, 42047, 43503, 44537, 45740, 45742, 46171, 46422, 47402, 47403, 47162, 48204, 48460, 48667, 49539, 50093, 51168, 55053, 55055, 55953, 56571, 57162, 60325, 60327, 60329, 61190
        Fishery management measures
        11826, 12032
        679.2 Stayed in part until 3-12-17
        8811
        Regulation at 82 FR 8811 eff. date corrected to 3-11-17
        9501
        Amended
        37001, 52014
        

        679.5 (a)(4)(i), (c)(1)(vi)(B) note, (c)(2)(iii)(A), (3)(i)(B), (ii)(A)(1), (B)(1), (iv)(A)(2), (B)(2), (v)(G), (l)(1)(iii)(F), (G), (H) and (I) stayed until 3-12-17
        8811
        Regulation at 82 FR 8811 eff. date corrected to 3-11-17
        9501
        679.7 (a)(6) introductory text, (i), (13) introductory text, (ii) introductory text, (iv) and (f)(17) through (25) stayed until 3-12-17
        8811
        Regulation at 82 FR 8811 eff. date corrected to 3-11-17
        9501
        (f)(4), (g) heading and (j) revised
        37002
        (k)(6) and (7) revised
        52014
        679.20 (a)(4)(i), (ii) heading and (A) stayed until 3-12-17
        8811
        Regulation at 82 FR 8811 eff. date corrected to 3-11-17
        9501
        679.21 (a)(2)(ii) and (3) revised
        37002
        679.23 (g)(2) stayed til 3-12-17
        8811
        Regulation at 82 FR 8811 eff. date corrected to 3-11-17
        9501
        (d)(4) and (5) removed
        37002
        679.24 (a)(3), (b)(1)(iii), (c)(2)(i)(A), (B) and (3) stayed until 3-12-17
        8811
        Regulation at 82 FR 8811 eff. date corrected to 3-11-17
        9501
        679.42 (b)(1), (2), (k)(1), (2) and (l) stayed until 3-12-17
        8811
        Regulation at 82 FR 8811 eff. date corrected to 3-11-17
        9501
        679.51 (a)(1)(i) introductory text and (B) stayed until 3-12-17
        8811
        Regulation at 82 FR 8811 eff. date corrected to 3-11-17
        9501
        Heading, (a)(1) heading, (i) and (ii) introductory text, (B), (C), (D) and (4)(iii) revised; (f) added
        37002
        679 Table 15 stayed in part until 3-12-17
        8811
        Regulation at 82 FR 8811 eff. date corrected to 3-11-17
        9501
        680.2 Amended
        52014
        680.42 (b)(3)(ii), (iii), and (iv) revised
        52014
      
      
        2018
        50 CFR
        83 FR
        Page
        Chapter VI
        660 Temporary regulations
        5952, 8768, 19005, 29461, 61569
        660 Fishery management measures
        18233, 25581, 38069
        660 Fishing season notification
        63587
        660.4 (a)(2) and (4) revised
        53828
        660.11 Amended
        62275, 63990
        660.13 (d) revised
        62275
        660.13 (d)(4)(iv) introductory text and (A) corrected
        66637
        660.25 (b)(4)(vii)(C) revised
        62276
        660.40 (a), (c), and (d) removed; (b) and (e) redesignated as new (a) and (b); new (b) revised
        63991
        660.50 (f)(4) revised
        22405
        660.50 (f)(2)(ii) and (6) revised; (h) added
        63991
        660.55 (c)(1)(i) introductory text, (A), and (B) revised
        759
        660.55 (c)(1)(i)(A) and (B) revised
        63991
        660.60 (d)(1)(vii) added
        760

        660.60 (h)(7) introductory text, (i) introductory text, (ii)(A), (B)(1) introductory text, and (2) revised
        62276
        660.60 (d)(1)(v) revised; (d)(1)(vii) removed; (d)(1)(vi) redesignated as new (d)(1)(vii); new (d)(1)(vi) added
        63991
        660.71 (k) through (n) redesignated as (o) through (r); new (k) through (n) and (s) through (v) added
        63991
        660.72 (k)(15) through (31) redesignated as (k)(17) through (33); new (k)(15) and (16) added
        63992
        660.73 (a)(178), (181), (190), (191), (192), (d)(205) through (354), and (h)(281) through (313) revised; (d)(355) through (363), (h)(314), (315), and (316) added
        63992
        660.73 (h)(282) and (283) corrected
        66639
        660.10—660.79 (Subpart C) Table 2b revised
        760, 22409
        660.10—660.79 (Subpart C) Table 2a revised
        22405
        660.10—660.79 (Subpart C) Table 2d revised
        761
        660.10—660.79 (Subpart C) Table 2a amended
        50513
        
        660.10—660.79 (Subpart C) Tables 1a through 1d revised
        63994
        660.10—660.79 (Subpart C) Tables 2a through 2d revised
        63998
        660.112 (b)(1)(vii), (xi), (xii)(A), (c)(4), and (e)(4) revised
        62276
        660.113 (b)(3) revised
        62276
        660.130 (b)(1), (2), and (3)(iii) removed; (b)(3) and (4) redesignated as new (b)(1) and new (2); new (b)(1)(ii)(A), new (2), (c)(1), (2), (3)(ii), (4)(i)(A), (B), (D), (E), (ii)(A), (B), (d)(2)(ii), (e) introductory text, (4)(ii), and (iv) revised
        62277
        660.130 (c)(2)(iii), (4)(i)(A), and (ii)(A) corrected
        66638
        660.130 (c)(2)(ii), (iii), (d)(1)(ii), and (e)(6) revised; (e)(8) added
        64002
        660.131 (c)(3) removed; (i) added
        64002
        660.140 (d)(1)(ii)(D) revised
        22410
        660.140 (c)(1) and (h)(2)(viii)(I) removed; (c)(2) redesignated as new (c)(1); new (c)(1) revised
        62278
        660.140 (d)(1)(ii)(D) corrected
        66639
        660.140 (d)(1)(ii)(D), (e)(4)(i), (g)(1), (h)(1)(i)(A)(3), and (l)(2) revised
        64002
        660.150 (c)(1)(i) and (ii) revised
        762
        660.150 (c)(1)(ii) revised
        64004
        660.160 (c)(1)(i) and (ii) revised
        763
        660.160 (c)(1)(ii) revised
        64004
        660.100—660.160 (Subpart D) Table 1 (North) revised
        4852
        660.100—660.160 (Subpart D) Table 1 (South) revised
        4854
        660.100—660.160 (Subpart D) Table 1 (North) and Table 1 (South) revised
        62278, 64004
        660.230 (c)(2)(ii) and (d)(10)(ii) revised; (f) added
        64006
        660.231 (b)(3)(iv) revised
        16008
        660.231 (b)(3)(iv) revised
        50518
        660.231 (b)(3)(i) revised
        64007
        660.210—660.232 (Subpart E) Table 2 (North) and Table 2 (South) revised
        50518, 64007
        660.210—660.232 (Subpart E) Table 2 (North) revised; correction
        66640
        660.210—660.232 (Subpart E) Table 2 (North) revised
        4855
        660.210—660.232 (Subpart E) Table 2 (South) revised
        4856
        660.330 (c)(2)(ii) and (d)(11)(ii) revised; (f) added
        64010
        660.333 Amended
        64293
        660.333 (b)(1) and (d)(1) revised
        62280
        660.333 (c)(3) revised
        64010
        660.310—660.333 (Subpart F) Table 3 (North) revised
        4858
        660.310—660.333 (Subpart F) Table 3 (South) revised
        4860
        660.310—660.333 (Subpart F) Table 3 (North) and Table 3 (South) revised
        50522, 64010
        660.310—660.333 (Subpart F) Table 3 (North) revised; correction
        66642
        660.351 Amended
        13431
        660.360 (c)(2)(i)(B) and (iii)(B) revised
        13431
        660.360 (c)(1) introductory text, (ii), and (3)(ii)(B) revised
        16008
        660.360 (c)(3)(i)(A)(1) through (4) revised
        48728
        660.360 (c)(1) introductory text, (i)(D)(1), (2), (3), (ii), (iii), (iv), (2)(i)(B), (3)(i)(A), (B), (C), (ii)(A), (D), (iii)(A), (B), (D), (iv), (v)(A), and (B) revised; (d) added
        64014
        660.502 Amended
        6473
        660.505 (i) revised
        6473
        660.505 (p) added
        28784
        660.511 (d) revised
        6473
        660.511 (i) and (j) added
        28784
        660.702 Amended
        11150
        660.707 (a)(1), (4), (b)(1), (3), (4), and (e) revised; (f) added
        11150
        660.709 (a)(2) and (3) removed; (a)(4) redesignated as (a)(2); (a)(1) and (d) revised
        19982
        665 Temporary regulations
        21939, 55641
        665 Lobster harvest guidelines
        3099
        665 Fishery management measures
        5051, 53399, 63428
        665.169 Revised
        27717
        665.269 (d) table amended
        27717
        665.270 Revised
        27717
        665.469 Revised
        27717
        665.669 Revised
        27717
        665.813 (b)(1) revised
        49496
        
        679 Temporary regulations
        284, 2564, 2932, 3281, 3282, 3626, 5052, 5053, 5214, 5736, 6473, 6982, 7115, 8636, 9235, 9236, 9713, 10406, 10807, 11152, 11153, 11429, 11646, 12281, 13115, 13205, 13431, 14603, 15325, 15755, 16008, 18235, 18743, 22411, 27518, 28169, 29463, 30368, 30369, 34951, 35149, 37448, 41019, 41020, 42227, 42228, 42455, 42609, 42802, 43797, 43999, 45201, 45202, 46118, 47099, 47846, 48263, 48559, 48560, 48561, 49496, 49497, 50036, 51399, 52332, 54881, 55109, 55641, 55823, 56740, 57341, 58754, 60784, 62514, 64034, 65107, 65108, 67143, 67144
        679 Fishery management measures
        8365, 15324
        679 Technical correction
        17114
        679 Notification
        31340
        679.2 Amended
        30532, 31464
        679.2 Amended; eff. 10-22-18
        47830
        679.4 (d)(1)(iv) added; eff. 10-22-18
        47830
        679.4 (k)(14) added
        50001
        679.5 (a)(3) introductory text, (c)(3)(vi)(F), and (4)(vi)(E) revised
        31464
        679.5 (l)(7)(ii)(A), (C), and (D) revised; (l)(9) and (v) added; eff. 10-22-18
        47830
        679.5 (l)(10) and (w) added
        52766
        679.7 (f)(3)(i)(C) added; eff. 10-22-18
        47831
        679.7 (i)(11) added
        50002
        679.20 (b)(2) introductory text, (i) heading, (3), (4), and (5) revised
        31464
        679.22 (i) revised
        31465
        679.32 (c)(3)(i)(B)(2), (C)(2), and (E)(2) removed; (c)(3)(i)(E)(4) added
        30532
        679.40 (b), (c) heading, (2), and (h)(3) introductory text revised; (c)(4), (g)(2)(iii), and (h)(3)(iii) added; eff. 10-22-18
        47831
        679.41 (c)(11) redesignated as (c)(12); new (c)(11), (g)(9), (10), (11), and (n) added; (d)(1) and (g)(1) revised; eff. 10-22-18
        47831
        679.41 (l)(3) introductory text, (v)(E)(3), and (m)(5)(ii) amended; eff. 10-22-18
        47833
        679.41 (c)(13) and (o) added; (d)(1), (g)(1), and (h)(2) revised
        52766
        679.42 (a)(2)(v), (f)(8), and (g)(1)(iii) added; (f)(1) introductory text revised; eff. 10-22-18
        47832
        679.42 (a)(1), (h)(1) introductory text, and (2) introductory text revised; (a)(2)(i) removed; (a)(2)(ii), (iii), and (iv) redesignated as new (a)(2)(i), (ii), and (iii); new (a)(2)(iv) added
        52767

        679.45 (a)(1), (2)(i) introductory text, (A), (3), (4)(i), (b)(1), and (f)(2) revised; (a)(2)(i)(B)(3) and (D) added; (b)(2), (3)(ii), (v) introductory text, (d)(2)(i)(A), (B), (C), (ii), (4), (e)(1) introductory text, (i), (ii), (2), (f)(1) introductory text, (i), (ii), (3), (4), (5), (g), and (h) amended; eff. 10-22-18
        47833
        679.50 (a)(2) revised
        30532
        679.51 (a)(2)(vi)(A)(5) revised
        30532
        679.51 (a)(2)(vi)(B)(1), (3), (4), (C), (D)(1), (2), (E)(1), and (c)(3) amended
        30533
        679.52 (b)(1)(iii)(A), (2)(iv), (3)(ii)(B), (8) introductory text, (11) introductory text, (i) introductory text, (ii), (iii), (vi) introductory text, (vii) introductory text, (viii) introductory text, (A), (ix), (x) introductory text, and (12) amended
        30533
        679.53 (a)(5)(v)(B) removed; (a)(5)(v)(C) revised
        30532
        679.53 (a)(1), (5)(v) introductory text, (A), and (b)(2)(i) amended
        30533
        679.50—679.55 (Subpart E) Heading revised
        30532
        679.84 (c)(7) revised
        30533
        679.93 (c)(7) revised
        30533
        679.100 (b)(1)(v) and (2)(i)(E) added
        30533
        679 Table 2a revised
        31465
        679 Table 2c revised
        31466
        679 Table 10 revised
        31466
        679 Table 11 revised
        31469
        679 Table 52 and Table 53 added
        50002
      
      
        
        2019
        50 CFR
        84 FR
        Page
        Chapter VI
        660 Fishery management measures
        19729, 23737, 31222, 40296, 56137
        660 Temporary regulations
        24398
        660 Inseason adjustment
        65312
        660.11 Correction: Amended
        49961
        660.11 Amended
        63972
        660.12 (b)(3) added; interim
        32098
        660.12 (a)(16), (17), and (18) added
        63973
        660.13 (d)(4)(ii), (iii), and (iv) revised
        31158
        660.13 (a)(1) and (2) added; interim
        32098
        660.19 (a) revised
        31159
        660.21 (b) introductory text, (1), (c)(1), (2), and (3) revised
        67678
        660.50 (f)(4) revised
        20584
        660.55 (a), (c)(1), (d), and (j) revised; (f)(2) removed
        68805
        660.60 (c) introductory text and (3)(i) revised
        63973
        660.60 (d) introductory text, (1) introductory text, and (i) revised; (d)(1)(iii) removed; (d)(1)(iv) through (vii) redesignated as new (d)(1)(iii) through (vi)
        68806
        660.70 Introductory text, (n), (o), and (r) removed; (a) through (m) redesignated as (b) through new (n); new (a) and new (o) added
        63973
        660.71 Introductory text revised
        63974
        660.72 Introductory text revised
        63974
        660.73 Introductory text revised
        63974
        660.74 Introductory text, (l)(209), and (210) revised
        63974
        660.76 Revised
        63974
        660.77 Revised
        63975
        660.78 Revised
        63976
        660.78 Correction: (e)(5) amended
        70905
        660.79 Revised
        63979
        660.79 Correction: (f)(22) amended
        70905
        660.10—660.79 (Subpart C) Table 1a and Table 1b revised
        20584
        660.10—660.79 (Subpart C) Table 1a revised
        25713
        660.10—660.79 (Subpart C) Correction: Table 1b revised
        49961
        660.10—660.79 (Subpart C) Table 1b amended; Table 1d removed; Table 1e redesignated as new Table 1d; Table 2d removed
        68806
        660.111 Introductory text revised; section amended
        63986
        660.111 Amended
        68806
        660.112 Introductory text and (a)(5)(i) through (vii) revised; (a)(5)(viii) removed
        63986
        660.113 (b)(1)(iv) added; (d)(5)(ii)(A)(2), (4), and (5) revised
        68806
        660.114 (a), (b), and (c) revised
        68806
        660.115 (d)(1)(ii)(B) and (C) revised
        68808
        660.130 (d)(2)(ii) and (3)(ii) revised
        31159
        660.130 Correction: (c)(2)(iii) revised
        49962
        660.130 (a), (c), and (e) revised; (f) added
        63986
        660.131 (c) revised
        63988
        660.131 Correction: (h)(4) revised; (h)(5) added
        65926
        660.140 (d)(1)(ii)(D) revised
        20587
        660.140 (g)(1) revised; (h)(1)(i)(A)(4) added
        31159
        660.140 (g)(1) and (3)(ii)(B) revised
        67680

        660.140 (d)(1)(ii) introductory text, (2)(iii) introductory text, (3)(i)(D), (ii)(B)(2), (3), (e)(3)(iii)(A), (B), (4)(i) introductory text, (ii), and (5) revised
        68808
        660.150 (i) and (j)(1)(i)(B) revised
        31160
        660.150 (c) and (d)(1)(iii)(A)(1)(v) revised
        68810

        660.160 (c)(1) introductory text, (i), (3)(i), (ii), (6), (7), (d)(1)(iii)(A)(1)(iii), (e)(1) introductory text, (h)(1) introductory text, (2), (3), and (4) revised; (c)(3)(iii) and (5) removed; (e)(1)(iv) and (h)(5) added
        68812
        660.100—660.160 (Subpart D) Table 1 (North) and Table 1 (South) revised
        37784
        660.100—660.160 (Subpart D) Table 1 (North) revised
        63989
        660.100—660.160 (Subpart D) Table 1 (South) revised
        63990
        
        660.210—660.232 (Subpart E) Table 2 (North) revised
        56144
        660.210—660.232 (Subpart E) Table 2 (South) revised
        56145
        660.212 Introductory text and (c)(2) revised; (c)(3) removed
        63991
        660.230 Correction: (d)(10)(ii) revised
        49962
        660.230 (d) introductory text, (10) introductory text, and (11) introductory text revised; (d)(14) removed; (g) added
        63991
        660.231 (b)(3)(iv) revised
        37786
        660.210—660.232 (Subpart E) Table 2 (North) and Table 2 (South) revised
        25714, 37787
        660.210—660.232 (Subpart E) Table 2 (South) corrected
        35836
        660.312 Introductory text, (d)(3), and (4) revised; (d)(5), (6), and (7) added
        63992
        660.330 Correction: (d)(11)(ii) revised
        49962
        660.330 (d) introductory text and (11) introductory text revised; (d)(16) removed; (g) added
        63992
        660.310—660.333 (Subpart F) Table 3 (North) and Table 3 (South) revised
        25716
        660.310—660.333 (Subpart F) Table 3 (South) corrected
        35837
        660.310—660.333 (Subpart F) Table 3 (North) and Table 3 (South) revised
        37789
        660.310—660.333 (Subpart F) Table 3 (North) revised
        56146
        660.310—660.333 (Subpart F) Table 3 (South) revised
        56148
        660.360 (c)(3)(ii)(B) and (iii)(B)(2) revised
        25720
        660.509 (a) revised
        25202
        660.511 (k) added
        25202
        660.511 (i) and (j) added
        65927
        660.604 (p)(1)(ii) and (2) revised
        67680
        660.600—660.604 (Subpart J) Added
        31160
        665 Lobster harvest guidelines
        5378
        665 Temporary regulations
        11654, 34321, 57827
        665 Fishery management measures
        37592, 57652
        665.1 (a) revised
        2768
        665.4 (c) revised
        2768
        665.12 Amended
        2768, 29396
        665.13 (k) revised
        2769
        665.14 (a), (c), (d), (g)(2) introductory text, (ii), (3), and (4) revised
        2769
        665.15 (l), (n), and (o) revised
        2769
        665.17 (a) and (b) revised
        2769
        665.101 Revised
        2769
        665.103 Revised
        2770
        665.104 (a) revised
        2770
        665.121 Revised
        2770
        665.123 Revised
        2770
        665.124 (a)(1), (2), (3)(i), and (ii) revised
        2770
        665.125 (a) introductory text, (3), and (b) introductory text revised
        2770
        665.126 Revised
        2770
        665.127 (a) introductory text and (b) revised
        2770
        665.128 (a) revised
        2770
        665.141 Amended
        2770
        665.161 Amended
        2771
        665.162 (a) revised
        2771
        665.163 (b) introductory text and (c) introductory text revised
        2771
        665.165 (a) and (b) revised
        2771
        665.167 (d) revised
        2771
        665.201 Amended
        2771, 29396
        665.203 (a)(1), (2), (e)(1), and (j)(1) revised
        2771
        665.204 (a), (b), (g), and (k) revised
        2772
        665.204 (h), (i), and (j) revised
        29397
        665.205 (b) revised
        2772
        665.206 Revised
        2772
        665.209 Revised
        2772
        665.210 Revised
        2772
        665.210 Removed
        29397
        665.211 Revised
        29397
        665.212 Revised
        29397
        665.221 Revised
        2772
        665.223 Revised
        2772
        665.224 (a)(1), (2), (3)(i), and (ii) revised
        2772
        665.225 (a) introductory text, (3), and (b) introductory text revised
        2773
        665.226 Revised
        2773
        665.227 (a) introductory text and (b) revised
        2773
        665.228 (a) revised
        2773
        665.241 Amended
        2773
        665.242 (a)(4) revised
        2773
        665.261 Amended
        2773
        665.262 (a) revised
        2773
        
        665.263 (b) introductory text and (c) introductory text revised
        2773
        665.265 (a) and (b) revised
        2774
        665.270 Revised
        2774
        665.401 Amended
        2774, 29397
        665.403 (a) introductory text revised
        2774
        665.404 (a)(1) and (2) revised
        2774
        665.405 Revised
        2774
        665.421 Revised
        2774
        665.423 Revised
        2774
        665.424 (a)(1), (2), (3)(i), and (ii) revised
        2775
        665.425 (a) introductory text, (3), and (b) introductory text revised
        2775
        665.426 Revised
        2775
        665.427 (a) introductory text and (b) revised
        2775
        665.441 Amended
        2775
        665.442 (a)(2) revised
        2775
        665.443 Revised
        2775
        665.461 Amended
        2775
        665.462 (a) revised
        2775
        665.463 (a), (b) introductory text, and (c) introductory text revised
        2775
        665.465 (a) and (b) revised
        2775
        665.601 Amended
        29397
        679 Temporary regulations
        33, 49, 116, 117, 121, 124, 367, 467, 2067, 2068, 2776, 3342, 3726, 3727, 6704, 6978, 7303, 8474, 8626, 8828, 9000, 9466, 9976, 9978, 10268, 10437, 11254, 11255, 11655, 11887, 12952, 13142, 15987, 17966, 24399, 25494, 28237, 29091, 30039, 31517, 34070, 35342, 38885, 38886, 39209, 43069, 43527, 43727, 43728, 44788, 45115, 45688, 45924, 46457, 46458, 46686, 47904, 49066, 49067, 49678, 50789, 52039, 53343, 53344, 53659, 54791, 55071, 55508, 56150, 56705, 57653, 59588, 59968, 63814, 64433, 64434, 65314, 65927, 70436, 70438, 71828
        679 Fishery management measures
        9000, 9416, 14887
        679.2 Amended
        55052
        679.4 (a)(1)(xv)(A) revised
        64027
        679.4 (k)(15) added
        70070
        679.5 (o) removed
        2728
        679.7 (d)(4)(i)(B) amended; (e) added
        55052
        679.7 (i)(12) and (o)(3)(v) added
        70071
        679.20 (d)(1)(iv)(D) added
        2728
        679.28 (b)(5)(v) and (i)(1)(ii) removed; (d)(9) and (i)(1)(iii) redesignated as (d)(10) and (i)(1)(ii); (d)(9) and (l) added; (d)(10) introductory text, (iii), (i)(1) introductory text, (2), and (5) revised; (d)(10)(i), (e)(1)(vii), (viii)(A), (2), and (i)(3) amended
        55052
        679.28 Correction: (i)(1)(iii) and (iv) removed
        67184
        679.28 Regulation at 84 FR 55052 stayed indefinitely in part
        67183
        679.32 (c)(3)(i)(C)(4) and (ii)(C) revised
        55053
        679.51 (a)(2)(vi)(F) and (e)(1)(viii)(G) added
        55053
        679.62 (b)(3) removed
        2728
        679.63 (a)(1) revised
        55053
        679.64 (a)(1)(ii)(B) removed; (a)(1)(ii)(C) redesignated as new (a)(1)(ii)(B); (a)(1)(ii)(A), (3), and (b)(5) revised
        2728
        679.84 (c)(1) revised
        55053
        679.93 (c)(1) revised
        55053
        679.120 Regulation at 84 FR 55054 stayed indefinitely in part
        67183
        679.120—679.121 (Subpart K) Added
        55054
        679 Table 54 and Table 55 added
        2729
        679 Table 56 added
        2730
        679 Table 57 added
        70071
        680.22 (e)(1)(i) revised; (e)(1)(iii) added
        2731
        697 Notification
        71329
        697.2 (a) amended
        4737
        697.2 (a) amended
        61579
        697.4 (a) introductory text revised
        61579
        697.5 (a) revised
        61579
        697.6 (a), (n)(1) introductory text, (i), (ii)(B), (2), and (s) revised
        61579
        697.7 (g) added
        4737
        697.7 (c)(1)(i), (iii), (iv), and (xxix) revised; (h) added
        61580
        697.17 Revised
        61581
        697.20 (a), (b), and (d) revised; (h) added
        61581
        697.28 Added
        4738
      
      
        
        2020
        (Regulations published from January 1, 2020, through October 1, 2020)
        50 CFR
        85 FR
        Page
        Chapter VI
        Chapter VI Notification
        60079
        660 Fishery management measures
        27317, 31707, 40135
        660 Fishing season notification
        27687
        660 Inseason adjustments
        55784
        660.11 Amended
        35600
        660.13 (d)(1)(ii) revised; (d)(4)(iv)(A)(30) added
        35600
        660.14 (d)(1), (2) introductory text, (3), and (5) revised
        35600
        660.25 (b)(4)(vii)(D) added (temporary)
        37029
        660.50 (f)(4) revised
        36812
        660.10—660.79 (Subpart C) Table 2a revised
        36812
        660.10—660.79 (Subpart C) Table 2b revised
        36814
        660.112 (a)(4) revised; (a)(7) and (b)(1)(xvii) added
        35601
        660.112 (d)(3)(i), (ii), (e)(3)(i), and (ii) added (temporary)
        37029
        660.140 (c)(2) and (h)(1)(i)(A)(5) added
        35601
        660.140 (d)(1)(ii)(D) revised
        36814
        660.150 (j)(1)(i)(C) added
        35601
        660.150 (b)(1)(i)(D), (2)(ii)(B)(1), (2), (f)(1)(iii), and (2)(i)(A), and (B) added (temporary)
        37029
        660.160 (g)(1)(iv) added
        35601
        660.160 (b)(1)(i)(D), (ii)(A)(1), (2), (e)(1)(iii)(A), (B), (2)(i)(A), and (B) added (temporary)
        37029
        660.100—660.160 (Subpart D) Table 1 (North) and Table 1 (South) revised
        256
        660.100—660.160 (Subpart D) Correction: Table 1 (North) and Table 1 (South) revised
        8201
        660.231 (b)(3)(iv) revised
        16913
        660.210—660.232 (Subpart E) Table 2 (North) revised
        258, 35214
        660.210—660.232 (Subpart E) Table 2 (South) revised
        258, 35216, 43738
        660.210—660.232 (Subpart E) Correction: Table 2 (South) revised
        8203
        660.310—660.333 (Subpart F) Table 3 (North) revised
        261, 35217
        660.310—660.333 (Subpart F) Table 3 (South) revised
        261, 35219, 43741
        660.702 Amended
        7250
        660.705 (tt) and (uu) added
        7250
        660.713 (h) added
        7250
        665 Lobster harvest guidelines
        7892
        665 Fishery management measures
        50961
        665.4 (c) revised
        26624
        665.204 (h) and (i) revised
        26624
        665.211 Revised
        26624
        665.253 Added
        26624
        665.263 (b)(3) revised
        26624
        665.267 Revised
        26624
        665.268 (a) revised
        26624
        665.269 Revised
        26624
        665.802 (ss) and (tt) revised
        57997
        665.813 (b) and (i) revised
        57997
        679 Temporary regulations
        19, 850, 2326, 2888, 3856, 4601, 4602, 5170, 9687, 10342, 10994, 13553, 13576, 13577, 14172, 14603, 14803, 15076, 15392, 15393, 16271, 16272, 16913, 17034, 18152, 18153, 19397, 23746, 27158, 30851, 31996, 35381, 36509, 40609, 41931, 43492, 45343, 45807, 46008, 48477, 48478, 49606, 49976, 51672, 52489, 54285, 55595, 57785, 57786, 58298, 59204, 59205, 59206, 61875
        679 Fishery management measures
        13802, 29670
        679.2 Amended
        849, 8481, 41431
        679.5 (a)(4)(i), (c)(3)(i)(B) heading, (1), (3), and (l)(1)(iii)(I) revised
        849
        679.5 (c)(3)(iv)(A)(3) revised
        9692
        679.5 (a)(3) introductory text, (c)(3)(vi)(F), and (4)(vi)(E) revised
        41431
        679.7 (a)(5) added; (f)(8)(i)(A) and (ii)(A) removed
        9692
        679.7 (a)(21) and (22) amended; (f)(6)(ii) removed; (f)(6)(iii) redesignated as new (f)(6)(ii); (f)(26) added
        849
        679.20 (d)(1)(iii)(B), (2), and (j) revised
        9693
        679.20 (a)(5)(iv)(B), (12)(i) introductory text, (A)(3), and (B)(4) revised; eff. 1-1-21
        38100
        679.20 (b)(2) introductory text, (i) heading, (3), (4), and (5) revised
        41431
        679.22 (a)(6) revised
        849
        679.22 (i) revised
        41431
        679.23 (d)(2) revised; eff. 1-1-21
        38100
        679.24 (b)(1)(iv) added
        850
        
        679.25 (a)(1) introductory text, (2)(i) introductory text, and (iii)(C) revised; (a)(1)(v) added
        850
        679.28 (f)(4)(ii) removed; (f)(6)(iv) and (v) amended; (f)(6)(vi) through (ix) added
        850
        679.41 (k)(1) and (3) revised
        8481
        679.41 (h)(2) revised; (p) added (temporary)
        38105
        679.41 (m)(3) introductory text and (iii) revised
        44024
        679.42 (b)(1)(i), (k)(1), and (2) revised; (m) added
        850
        679.42 (d)(2)(iii) introductory text and (iv)(B) amended; (d)(2)(iii)(A) through (D), (F), (G), and (iv)(C) revised; (d)(2)(iii)(H) removed
        8481
        679.42 (h)(1)(iii) added (temporary)
        41200
        679.42 (a)(2)(ii)(A) added
        44024
        679.43 (c) revised
        8481
        679.51 (a)(1)(i) introductory text amended
        850
        679.55 (f) revised
        41427
        679.120 (b) through (e) reinstated
        4905
        679 Table 2a revised
        41431
        679 Table 2c revised
        41433
        679 Table 10 revised
        9693
        679 Table 10 revised
        41433
        679 Table 11 revised
        9697, 41436
      
      ○
    
  
